20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                   (Explanatory Statement) Pg 1 of 1648



                               EXHIBIT D

                           Explanatory Statement
      20-12433-scc          Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                              Exhibit D
                                (Explanatory Statement) Pg 2 of 1648




     THIS DOCUMENT IS IMPORTANT AND REQUIRES YOUR IMMEDIATE ATTENTION.
THIS DOCUMENT DOES NOT CONSTITUTE AN OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO B UY ANY SECURITIES. NONE OF
THE SECURITIES REFERRED TO IN THIS DOCUMENT MAY BE SOLD, ISSUED OR TRANSFERRED IN ANY JURISDICTION IN CONTRAVENTION
OF APPLICAB LE LAW.
THE SECURITIES MAY NOT BE OFFERED OR SOLD IN THE U.S. UNLESS THEY ARE REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED (THE SECURITIES ACT) OR ARE EXEMPT FROM SUCH REGISTRATION. THE SCHEME SECURITIES PROPOSED TO B E ISSUED
PURSUANT TO THE SCHEME WILL NOT B E, AND ARE NOT REQ UIRED TO B E, REG ISTERED WITH THE U.S. SECURITIES AND EXCHANGE
COMMISSION (SEC) UNDER THE SECURITIES ACT OR THE SECURITIES LAW OF ANY STATE OR OTHER JURISDICTION, AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON CERTAIN EXEMPTIONS FROM REGISTRATION UNDER THE SECURITIES ACT. CONSEQUENTLY,
NEITHER THESE SECURITIES NOR ANY INTEREST OR PARTIC IPATION THEREIN MAY B E OFFERED, SOLD, ASSIG NED, TRANSFERRED,
PLEDG ED, ENCUMB ERED OR OTHERWISE DISPOSED OF IN THE U.S. OR, FOR CERTAIN OF THE SECURITIES TO BE ISSUED, TO U.S. PERSONS
(AS DEFINED IN THE SECURITIES ACT) UNLESS THE SECURITIES ARE REGISTERED UN DER THE SECURITIES ACT, OR AN EXEMPTION FROM
THE REG ISTRATION REQUIREMENT OF THE SECURITIES ACT IS AVAILABLE. THE SCHEME SECURITIES WILL B E ISSUED IN RELIANCE
UPON THE EXEMPTION FROM REG ISTRATION PROVIDED B Y SECTION 4(A)(2) OF THE SECURITIES ACT AND WILL B E OFFERED TO EACH
SCHEME CREDITOR THAT IS (A)(X) AN INSTITUTIONAL "ACCREDITED INVESTOR" AS DEFINED IN RULE 501(a)(1), (2), (3) OR (7) UNDER THE
SECURITIES ACT, OR (Y) A "QUALIFIED INSTITUTIONAL BUYER" (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) OR (Z) A PERSON
LOCATED AND RESIDENT OUTSIDE THE U.S. (AND, FOR CERTAIN OF THE SECURITIES TO B E ISSUED, THAT IS NOT A "U.S. PERSON" (AS
DEFINED IN REG ULATION S UNDER THE SECURITIES ACT)) AND (B) IS NOT A RETAIL INVESTOR IN THE EUROPEAN ECONOMIC AREA OR
THE UNITED KINGDOM (DEFINED AS A PERSON WHO IS ONE (OR MORE) OF: (X) A RETAIL CLIENT AS DEFINED IN POINT (11) OF ARTICLE
4(1) OF DIRECTIVE 2014/65/EU (AS AMENDED, MIFID II); OR (Y) A CUSTOMER WITHIN THE MEANING OF DIRECTIVE 2016/97/EU (AS AMENDED,
THE INSURANCE DISTRIBUTION DIRECTIVE), WHERE THAT CUSTOMER WOULD NOT QUALIFY AS A PROFESSIONAL CLIENT AS DEFINED IN
POINT (10) OF ARTICLE 4(1) OF MIFID II; OR (Z) NOT A QUALIFIED INVESTOR.
THE SCHEME CREDITORS MUST RELY ON THEIR OWN EXAMINATION OF THE TERMS OF THE SCHEME, INCLUDING THE MERITS AND RISKS
INVOLVED. THIS DOCUMENT WILL NOT BE FILED WITH THE SEC AND THE RESTRUCTURING DOCUMENTS WILL NOT BE REVIEWED BY
THE SEC OR ANY STATE SECURITIES AUTHORITY AND NONE OF THEM HAS OR WILL APPROVE, DISAPPROVE, PASS UPON OR ENDORSE THE
MERITS OF THE SCHEME OR THE ACCURACY, ADEQUACY OR COMPLETENESS OF THIS DOCUMENT OR THE RESTRUCTURING DOCUMENTS.
IT IS UNLAWFUL TO MAKE ANY REPRESENTATION INCONSISTENT WITH THE PROVISIONS OF THIS PARAGRAPH.
THIS DOCUMENT COMPRISES AN EXPLANATORY STATEMENT PURSUANT TO SECTION 897 OF THE COMPANIES ACT 2006 (THE
EXPLANATORY STATEMENT). IT IS B EING SENT TO PERSONS WHO ARE BELIEVED TO B E SCHEME CREDITORS AS AT THE DATE OF THIS
DOCUMENT. IF YOU HAVE ASSIG NED, SOLD OR OTHERWISE TRANSFERRED, OR ASSIG N, SELL OR OTHERWISE TRANSFER, YOUR
INTERESTS AS A SCHEME CREDITOR B EFORE THE RELEVANT RECORD TIME, YOU MUST FORWARD THIS DOCUMENT AND THE
ACCOMPANYING DOCUMENTS AT ONCE TO THE PERSON OR PERSONS TO WHOM YOU HAVE ASSIG NED, SOLD OR OTHERWISE
TRANSFERRED, OR ASSIGN, SELL OR OTHERWISE TRANSFER, YOUR INTERESTS AS A SCHEME CREDITOR.
IF YOU ARE IN ANY DOUB T AS TO THE CONTENTS OF THIS EXPLANATORY STATEMENT OR THE DOCUMENTS THAT ACCOMPANY IT OR
WHAT ACTION YOU SHOULD TAKE, YOU ARE RECOMMENDED TO SEEK YOUR OWN INDEPENDENT LEG AL AND FINANCIAL ADVICE
IMMEDIATELY FROM YOUR STOCKB ROKER, B ANK MANAGER, SOLICITOR, ACCOUNTANT OR OTHER INDEPENDENT PROFESSIONAL
ADVISER WHO, IF YOU ARE TAKING ADVICE IN THE UNITED KINGDOM, IS AUTHORISED PURSUANT TO THE FINANCIAL SERVICES AND
MARKETS ACT 2000 OR B Y AN APPROPRIATE REG ULATORY B ODY, OR FROM ANOTHER APPROPRIATELY AUTHORISED INDEPENDENT
PROFESSIONAL ADVISER IF YOU ARE IN A TERRITORY OUTSIDE THE UNITED KINGDOM.
FURTHER COP IES OF THIS EXP LANATORY STATEMENT CAN BE OBTAINED BY CONTACTING THE INFORMATION AGENT VIA EMAIL BY
kcadeutag@lucid-is.com OR BY TELEPHONE ON +44 (0) 207 704 0880 OR VIA THE SCHEME WEBSITE www.lucid-is.com/kcadeutag.
THIS DOCUMENT IS ACCOMPANIED BY INSTRUCTIONS FOR SCHEME CREDITORS, INCLUDING VOTING INSTRUCTIONS. IT IS IMP ORTANT THAT
YOU READ THIS DOCUMENT CAREFULLY FOR INFORMATION ABOUT THE SCHEME AN D THAT YOU COMPLETE AND RETURN THE ACCOUNT
HOLDER LETTER AND/OR LENDER CLAIM FORM (AS AP PLICABLE) WHICH ACCOMPANIES THIS DOCUMENT BY THE VOTING INSTRUCTION
DEADLINE.


        EXPLANATORY STATEMENT IN RELATION TO A SCHEME OF ARRANGEMENT
                                      under Part 26 of the Companies Act 2006
                                                         between
                                   KCA Deutag UK Finance plc (the Company)
                                                            and
                                                 the Scheme Creditors
                                      (as defined in this Explanatory Statement)
                                                Date: 15 October 2020




                                                             1
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                             (Explanatory Statement) Pg 3 of 1648



Your attention is drawn to the letter from the directors of the Company in Part 1 (Letter from the Directors of
the Company) of this Explanatory Statement, which contains the unanimous recommendation of the Board of
the Company that you vote in favour of the Scheme at the Scheme Meeting to be held to consider, and if
thought appropriate approve, the Scheme.

A meeting of the Scheme Creditors to consider the Scheme will be held on 30 October 2020 via webinar. The
notice convening the Scheme Meeting is set out in Appendix 10 (Notice of Scheme Meeting) to this
Explanatory Statement, and validly completed and executed Account Holder Letters and/or Lender Claim
Forms (as applicable) should be submitted online via the Scheme Website or emailed by pdf to
kcadeutag@lucid-is.com as soon as possible and in any event prior to 5:00 pm (London time) on 28 October
2020 (being the Voting Instruction Deadline). The custody instruction deadline for Existing Noteholders
that are either (i) Euroclear/Clearstream Account Holders or (ii) are holding their Existing Notes through a
Euroclear/Clearstream Account Holder will be 5:00 pm (New York time) on 26 October 2020 (being the
Custody Instruction Deadline).

More detailed instructions about actions to be taken by the Scheme Creditors preceding the Scheme Meeting
are set out in Appendix 7 (Instructions and Guidance for Scheme Creditors) to this Explanatory Statement and
summarised on page 30 to this Explanatory Statement. Whether or not you intend to attend the Scheme
Meeting, you are requested to complete, execute and return the Account Holder Letter and/or Lender
Claim Form (as applicable) which accompanies this Explanatory Statement in accordance with the
instructions stated herein as soon as possible and, in any event, by no later than the Voting Instruction
Deadline, being 5:00 pm (London time) on 28 October 2020.

The statements contained in this Explanatory Statement are made as at the date of this Explanatory Statement,
unless another time is specified in relation to them, and delivery of this Explanatory Statement shall not give
rise to any implication that there has not been any change in the information set out in this Explanatory
Statement since that date.

Nothing contained in this Explanatory Statement shall constitute a warranty or guarantee of any kind, express
or implied, and nothing contained in this Explanatory Statement shall constitute any admission of any fact or
Liability on the part of the Company or any of its Affiliates with respect to any asset to which it or they may
be entitled or any claim against it or them. Without prejudice to the generality of the foregoing, nothing in the
Scheme Document, the Restructuring Implementation Deed or this Explanatory Statement or the distribution
thereof evidences to any person or constitutes any admission by the Company, that a Liability is owed to any
person in respect of any claim or that any person is or may be a Scheme Creditor. The failure to distribute this
document to any Scheme Creditor shall not constitute an admission by the Company that such person is not a
Scheme Creditor.

No person has been authorised by the Company to make any representations concerning the Scheme which are
inconsistent with the statements contained in this Explanatory Statement and, if made, such representations
may not be relied upon as having been so authorised. This Explanatory Statement is issued solely in connection
with the Scheme.

If the Scheme is approved by the Scheme Creditors, a separate hearing before the Court will be necessary in
order to sanction the approved Scheme. All persons who are Scheme Creditors at the Record Time, being (a)
in respect of any Liability (other than the Existing Overdraft Liabilities), 5:00 pm (New York time) on 26
October 2020 and (b) in respect of the Existing Overdraft Liabilities, the Existing Overdraft Record Time, are
entitled to attend the Sanction Hearing in person or through counsel to support or oppose the sanctioning of
the Scheme. It is expected that the Sanction Hearing to consider whether to sanction the Scheme will be held
on or around 5 November 2020. Further important information is set out under "Important Notice to Scheme
Creditors" on pages 6 to 9.

Unless the context otherwise requires, all terms defined in this Explanatory Statement shall have the
meanings set out in Appendix 1 (Definitions and Interpretation) to this Explanatory Statement.


                                                       2
       20-12433-scc                Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                                      Exhibit D
                                       (Explanatory Statement) Pg 4 of 1648




                                                                     CONTENTS

Section                                                                                                                                                  Page

Expected Timetable of Principal Events ............................................................................................................ 4
Important Notice to Scheme Creditors ............................................................................................................... 6
Important Securities Law Notice ...................................................................................................................... 10
Summary of Actions to be taken by Scheme Creditors .................................................................................... 30



Parts

           Part 1           Letter from the Directors of the Company ....................................................................... 35
           Part 2           Background to the Company, the Group and the Group's Principal Financial
                            Indebtedness..................................................................................................................... 48
           Part 3           Further Background to and Reasons for the Restructuring (including the
                            Scheme) ........................................................................................................................... 59
           Part 4           Certain Legal Aspects of the Scheme .............................................................................. 66
           Part 5           Summary of the Restructuring (including the Scheme) ................................................... 79
           Part 6           Summary of the Key Restructuring Documents .............................................................. 94
           Part 7           Estimated Alternative Outcomes for Scheme Creditors ................................................ 119
           Part 8           Risk Factors ................................................................................................................... 124
           Part 9           Tax Considerations For The New Notes ........................................................................ 172

Appendix

1.         Definitions and Interpretation............................................................................................................ 176
2.         Scheme Document ............................................................................................................................. 199
3.         Restructuring Implementation Deed.................................................................................................. 223
4.         Key Restructuring Documents ................................................................................................................
           Part 1       New Notes Indenture ..................................................................................................... 352
           Part 2       New Cash Management Facilities Agreements ............................................................. 541
           Part 3       New LC Facility Agreement .......................................................................................... 711
           Part 4       FAB Run-Off LC Facility Agreement ........................................................................... 881
           Part 5       New Intercreditor Agreement ...................................................................................... 1041
           Part 6       Jersey Newco Investment Agreement .......................................................................... 1273
           Part 7       Jersey Newco Sale and Purchase Agreement .............................................................. 1344
           Part 8       Deed of Release ........................................................................................................... 1352
           Part 9       Holding Period Trust Agreement ................................................................................. 1407
5.         Jersey Newco Articles of Association ............................................................................................. 1429
6.         Warrant Instruments......................................................................................................................... 1481
7.         Instructions and Guidance for Scheme Creditors ............................................................................ 1503
8.         Account Holder Letter ..................................................................................................................... 1516
9.         Lender Claim Form ......................................................................................................................... 1578
10.        Notice of Scheme Meeting .............................................................................................................. 1634
11.        Simplified Group Structure Chart ................................................................................................... 1637
12.        Simplified Post-Restructured Group Structure Chart ...................................................................... 1639
13.        Management Equity Plan – Summary ............................................................................................. 1641
        20-12433-scc               Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                               Exhibit D
                                       (Explanatory Statement) Pg 5 of 1648




                                   EXPECTED TIMETABLE OF PRINCIPAL EVENTS 1


    Event                                                                                          Expected time and date

    Custody Instruction Deadline2                                                                  5:00 pm (New York time) on 26
                                                                                                   October 2020

    Record Time 3                                                                                  5:00 pm (New York time) on 26
                                                                                                   October 2020 (in respect of any
                                                                                                   Liability (other than the Existing
                                                                                                   Overdraft Liabilities)) (being the
                                                                                                   Principal Record Time) and the
                                                                                                   Existing Overdraft Record Time (in
                                                                                                   respect of the Existing Overdraft
                                                                                                   Liabilities).

    Voting Instruction Deadline4                                                                   5:00 pm on 28 October 2020

    Scheme Meeting5                                                                                10:30 am on 30 October 2020

    Sanction Hearing6                                                                              5 November 2020

    U.S. Bankruptcy Court hearing with respect to Chapter 15                                       On or shortly after 5 November 2020
    Recognition in relation to the Scheme

    Anticipated Scheme Effective Time                                                              6 November 2020

    Anticipated Restructuring Effective Date                                                       On or about 12 November 2020

    Long Stop Date                                                                                 30 November 2020

Unless otherwise stated, all references to time in this Explanatory Statement are to London time.


1           The dates in this timetable and mentioned throughout this Explanatory Statement assume that neither the Scheme Meeting is adjourned and
            that no person opposes the Scheme, thereby causing the grant of the Sanction Order to be delayed. It is also possible that t he drawing up of
            the order of the Court sanctioning the Scheme may be delayed if any person appeals the order.
2           The Custody Instruction Deadline is relevant for Existing Noteholders that are either (i) Euroclear/Clearstream Account Holders or (ii) are
            holding their Existing Notes through a Euroclear/Clearstream Account Holder. This deadline is for such Account Holders to submit an
            electronic instruction to Euroclear or Clearstream to block their Existing Notes (please see the section titled Summary of Actions to be Taken
            by Scheme Creditors, below, for more information).
3           All Scheme Claims will be determined at the Record Time.
4           Please see the section entitled Instructions and Guidance for Scheme Creditors at Appendix 7 of this Explanatory Statement. This is the
            deadline by which Scheme Creditors should submit their Account Holder Letters and/or Lender Claim Forms (as applicable) to the
            Information Agent. Account Holders are encouraged to obtain whatever information or instructions they may require from Existi ng
            Noteholders in sufficient time to enable them to return their valid Account Holder Letters (including, if applicable, Sub-Proxies) to the
            Information Agent as soon as possible, having considered this Explanatory Statement carefully. Voting instructions will not be taken into
            account in respect of Account Holder Letters and Lender Claim Forms received after the Voting Instruction Deadline, being 5:00 pm on 28
            October 2020. Scheme Creditors (or Account Holders, if different) requiring any assistance in completing Account Holder Letters and/or
            Lender Claim Forms (as applicable) should contact the Information Agent using the contact details in the Account Holder Letter set out in
            Appendix 8 to this Explanatory Statement and the Lender Claim Form set out in Appendix 9 to the Explanatory Statement. All relevant
            documentation for Scheme Creditors can be accessed on the Scheme Website at http://www.lucid-is.com/kcadeutag.
5           The Scheme Meeting will be conducted virtually and will commence at the time stated. Scheme Creditors wishing to attend the S cheme
            Meeting should produce evidence of corporate authority (in the case of a corporation) (for example, a valid power of attorney and/or board
            minutes) and evidence of personal identity (a passport or other equivalent identification) to the Information Agent via email by no later than
            one hour before the scheduled time of the Scheme Meeting.
6           The Court will be requested to sanction the Scheme. The date for that hearing is expected to be on or about 5 November 2020. If this date
            changes, the dates of all subsequent steps, including the Scheme Effective Time and the Restructuring Effective Date, may be affected. In
            this event, the date of the hearing will be announced at the Scheme Meeting to the extent then known or will otherwise be not ified to the
            Scheme Creditors.

                                                                           4
     20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                           (Explanatory Statement) Pg 6 of 1648



Existing Noteholders should observe any deadlines set by any institution or settlement system through
which they hold interests in the Existing Notes to ensure that any voting instructions given by them are
taken into account at the Scheme Meeting. The Company strongly urges each Existing Noteholder to
contact its relevant Account Holder or Intermediary as soon as possible to ensure they are aware of this
Explanatory Statement and the process and timetable set out in it.

The Scheme Meeting will be held virtually on 30 October 2020, via webinar. Please see the section titled
Summary of Actions to be taken by Scheme Creditors on page 30, below, for more information.




                                                  5
     20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 7 of 1648



                         IMPORTANT NOTICE TO SCHEME CREDITORS

1.     Information

       Unless the context otherwise requires, all terms defined in this Explanatory Statement shall have
       the meanings set out in Appendix 1 (Definitions and Interpretation) to this Explanatory
       Statement. The appendices to this Explanatory Statement form an integral part of it and, unless
       expressly stated otherwise, references to this Explanatory Statement shall be construed as
       references to this Explanatory Statement including the appendices to it.

       This Explanatory Statement has been prepared in connection with proposals in relation to the scheme
       of arrangement under Part 26 of the Companies Act between the Company and the Scheme Creditors
       and has been prepared solely for the purpose of providing information to Scheme Creditors in relation
       to the Scheme.

       Neither the RCF Lenders, the Ad-Hoc Committee nor any other Scheme Creditor has authorised the
       content of this Explanatory Statement or any part of it, nor do they accept responsibility for the
       accuracy, completeness or reasonableness of the statements contained within it.

       Nothing in this Explanatory Statement or any other document issued with or appended to it should be
       relied upon by the Scheme Creditors for any purpose other than to make a decision on the Scheme and
       the Scheme Creditors may not reproduce or distribute this Explanatory Statement, in whole or in part,
       and may not disclose any of the contents of this Explanatory Statement or use any information herein
       for any purpose other than considering and/or making a decision in respect of the Scheme. In
       particular, and without limitation, nothing in this Explanatory Statement or any other document issued
       with or appended to it should be relied upon in connection with the purchase of any shares, warrants,
       bonds, notes or assets in or of any company or person.

       The information contained in this Explanatory Statement has been prepared based upon information
       available to the Company as at the date of this Explanatory Statement. The delivery of this Explanatory
       Statement does not imply that, unless otherwise stated, the information herein is correct as at any time
       subsequent to the date of this Explanatory Statement. Save as otherwise agreed, or as required by law,
       the Company has no obligation whatsoever to update or revise any of the information, forward-looking
       statements or the conclusions contained herein or to reflect new events or circumstances or to correct
       any inaccuracies which may become apparent subsequent to the date of this Explanatory Statement.
       To the best of the Company's knowledge, information and belief, the information contained in this
       document is in accordance with the facts and does not omit anything likely to affect the import of such
       information. The Company has taken all reasonable steps to ensure that this document contains the
       information reasonably necessary to enable the Scheme Creditors to make an informed decision about
       the effect of the Scheme on them.

       In making a decision in respect of the Scheme, each Scheme Creditor must rely on its own
       examination, analysis and enquiry of the Company and the terms of the Scheme, including the merits
       and risks involved. None of the Company's advisers has verified that the information contained in this
       Explanatory Statement is in accordance with the facts and does not omit anything likely to affect the
       import of such information, and each of those persons expressly disclaims responsibility for such
       information. Each Scheme Creditor, by its receipt of the Scheme Creditor Entitlements (to which it is
       entitled to pursuant to the Scheme), acknowledges that it has not relied on A&O, Houlihan Lokey,
       Deloitte or any of the Company's other advisers or the Information Agent in connection with any
       investigation of the accuracy of any information contained in this Explanatory Statement or its
       investment decision (including any decision in connection with the Scheme).

       This Explanatory Statement has not been reviewed, verified or approved by any rating agency or any
       regulatory authority. Other than in the case of fraud or wilful default and without prejudice to the


                                                     6
     20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 8 of 1648



       representations and warranties given by the Company, or any directors or officers of any member of
       the Group elsewhere, to the fullest extent permitted by law, neither the Company, nor any other
       member of the Group, nor any directors or officers of the Company or any other member of the Group,
       will have any tortious, contractual or any other Liability to any person in connection with the use of
       this Explanatory Statement, and neither the Company nor any other member of the Group accepts any
       Liability whatsoever to any person, regardless of the form of action, for any lost profits or lost
       opportunity, or for any indirect, special, consequential, incidental or punitive damages arising from
       any use of this Explanatory Statement, its contents or preparation or otherwise in connection with it,
       even if the Company or such other member of the Group (as applicable) has been advised of the
       possibility of such damages.

2.     Summary only

       The summary of the principal provisions of the Scheme Document, the Restructuring Implementation
       Deed and any other Restructuring Document contained in this Explanatory Statement is qualified in
       its entirety by reference to the actual Scheme Document, Restructuring Implementation Deed or other
       Restructuring Document (as applicable). The full text of the Scheme Document is set out in Appendix
       2 (Scheme Document) to this Explanatory Statement, and all Key Restructuring Documents are
       scheduled to the Restructuring Implementation Deed at schedule 2 (Key Restructuring Documents)
       (and appended to this Explanatory Statement at Appendix 4 (Key Restructuring Documents). Copies
       of the Other Restructuring Documents will be made available to Scheme Creditors via the Scheme
       Website.

       Each Scheme Creditor is advised to read and consider carefully the text of the Scheme Document, the
       Restructuring Implementation Deed and all other Restructuring Documents. This Explanatory
       Statement has been prepared solely to assist the Scheme Creditors to vote on the Scheme.

       Scheme Creditors should not construe the contents of this document as legal, tax, financial or other
       advice, and should consult with their own professional advisers as to the matters described in this
       document.

       IN THE EVENT OF A CONFLICT BETWEEN THE INFORMATION AND TERMS
       DESCRIBED IN THIS EXPLANATORY STATEMENT AND THE SCHEME DOCUMENT
       (INCLUDING THE RESTRUCTURING IMPLEMENTATION DEED SCHEDULED TO THE
       SCHEME DOCUMENT (AND APPENDED TO THIS EXPLANATORY STATEMENT AT
       APPENDIX 3)), THE TERMS OF THE SCHEME DOCUMENT (AND THE
       RESTRUCTURING IMPLEMENTATION DEED) SHALL PREVAIL.

3.     Electronic form

       This Explanatory Statement has been sent to you in electronic form. Documents transmitted
       electronically may be altered or corrupted during the process of transmission. Although the Company
       and the Information Agent have taken reasonable steps to prevent the alteration or corruption of this
       Explanatory Statement, none of the Company, the other members of the Group, the Information Agent
       or their respective directors, officers, Affiliates, employees or agents accepts any liability or
       responsibility whatsoever in respect of any differences between the Explanatory Statement distributed
       to you in electronic form and the Explanatory Statement as it may appear on the Scheme Website.

4.     Prospectus

       This Explanatory Statement is not a prospectus within the meaning of the Prospectus Regulation EU
       2017/1129, or a prospectus equivalent document.




                                                    7
     20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 9 of 1648



5.     Forward-looking statements

       Nothing contained in this Explanatory Statement shall be deemed to be a forecast, projection or
       estimate of the Company's or the Group's future financial performance, except where otherwise
       specifically stated. This Explanatory Statement contains certain statements, statistics and projections
       that are, or may be, forward-looking. The accuracy and completeness of all such statements, including,
       without limitation, statements regarding the Group's future financial position, strategy, plans and
       objectives for the management of future operations, is not warranted or guaranteed.

       This Explanatory Statement contains statements, estimates, opinions and projections with respect to
       the Company and/or the Group. These forward-looking statements can be identified by the fact that
       they do not relate only to historical or current facts. Forward-looking statements often use words such
       as "anticipate", "target", "expect", "estimate", "intend", "plan", "goal", "believe", "will", "may",
       "should", "would", "could" or other words of similar import. These statements are based on numerous
       assumptions and assessments made by the Company and/or any other member of the Group as
       appropriate in light of their experience and their perception of historical trends, current conditions,
       expected future developments and other factors which they believe appropriate. Although the
       Company and/or any other member of the Group, as appropriate, believe that the expectations reflected
       in such statements are reasonable, no assurance can be given that such expectations will prove to be
       correct. Forward-looking statements involve significant risks and uncertainties, should not be read as
       guarantees of future performance or results, and will not necessarily be accurate indications of whether
       or not such results will be achieved. Such forward-looking statements only speak as at the date of this
       Explanatory Statement. A number of factors could cause actual results to necessarily differ materially
       from the results discussed in the forward-looking statements, including, but not limited to, future
       performance being lower than expected, deterioration in general economic conditions, changes in the
       regulatory environment, fluctuations in interest and exchange rates, the outcome of litigation,
       government actions and the other factors set out or referred to in Part 8 (Risk Factors) of this
       Explanatory Statement. It is up to the recipient of this Explanatory Statement to make its own
       assessment of the validity of such forward-looking statements and assumptions and no Liability is
       accepted by the Company or any other member of the Group in respect of the achievement of such
       forward-looking statements and assumptions. Should one or more of these risks or uncertainties
       materialise, or should underlying assumptions prove incorrect, actual results may vary materially from
       those described in this Explanatory Statement.

6.     Risk factors

       Scheme Creditors' attention is drawn to certain risks associated with the Scheme that are set out or
       referred to in Part 8 (Risk Factors) of this Explanatory Statement.

7.     Legal, tax and financial advice

       Scheme Creditors should not construe the contents of this Explanatory Statement as legal, tax or
       financial advice.

       This Explanatory Statement has been prepared without taking into account the objectives, financial
       situation or needs of any particular recipient of it and, consequently, the information contained in this
       Explanatory Statement may not be sufficient or appropriate for the purpose for which a recipient might
       use it. Any such recipients should conduct their own due diligence and consider the appropriateness
       of the information in this Explanatory Statement having regard to its own objectives, financial
       situations and needs.

       Scheme Creditors are recommended to consult their own professional advisers as to legal, tax,
       financial or other matters relevant to the action Scheme Creditors should take in relation to the
       Scheme, or the implications/consequences of those actions.


                                                      8
20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                    (Explanatory Statement) Pg 10 of 1648



  This Explanatory Statement does not discuss the tax consequences for Scheme Creditors, the
  Company or the Group arising from the implementation of the Scheme. Save as set out in any
  Restructuring Document, Scheme Creditors are liable for their own taxes and shall have no
  recourse to the Company or any other member of the Group or any other entity or person named
  in this Explanatory Statement with respect to taxes arising in connection with the Scheme.
  Scheme Creditors who are in any doubt as to the effect of implementation of the Scheme are
  urged to consult their own professional advisers regarding the possible tax consequences under
  the laws of the jurisdictions that apply to them.




                                            9
     20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                             (Explanatory Statement) Pg 11 of 1648



                                IMPORTANT SECURITIES LAW NOTICE

THIS EXPLANATORY STATEMENT DOES NOT CONSTITUTE OR FORM PART OF A
RECOMMENDATION REGARDING ANY SECURITIES OR AN OFFER TO SELL OR
INVITATION TO SELL OR A SOLICITATION OF AN OFFER TO BUY OR SUBSCRIBE FOR OR
OTHERWISE ACQUIRE ANY SECURITY. NONE OF THE SECURITIES REFERRED TO IN THIS
EXPLANATORY STATEMENT MAY BE SOLD, ISSUED OR TRANSFERRED IN ANY
JURISDICTION IN CONTRAVENTION               OF APPLICABLE LAW. NEITHER THIS
EXPLANATORY STATEMENT NOR ANY COPY THEREOF MAY BE TAKEN OR
TRANSMITTED OR DISTRIBUTED, DIRECTLY OR INDIRECTLY, INTO THE U.S., OTHER
THAN TO A QIB OR TO AN INSTITUTIONAL "ACCREDITED INVESTOR" AS DEFINED IN
RULE 501(A)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT.

Scheme Creditors are advised that none of the Scheme Consideration has been or will be registered under the
Securities Act, the securities laws of any state or any other jurisdiction, and neither Alpha, the Company nor
Jersey Newco (as applicable) expects that any of the Scheme Consideration will be subject to the reporting
requirements applicable under the Exchange Act, the securities laws of any state of the U.S. or any other
jurisdiction. None of the Scheme Consideration may be offered or sold in the U.S. absent registration under
the Securities Act or an applicable exemption from registration thereunder.

The distribution of this Explanatory Statement in other jurisdictions may be restricted by law, and persons into
whose possession this Explanatory Statement comes should inform themselves about, and observe, any such
restriction. Any failure to comply with these restrictions may constitute a violation of the laws of any such
other jurisdiction. This Explanatory Statement may not be acted on or relied on by persons who are not eligible
to invest in securities offered by the Company or Jersey Newco (as applicable). Any investment or investment
activity to which this Explanatory Statement relates is available only to persons eligible to invest in securities
offered by the Company or Jersey Newco (as applicable) and will be engaged in only with such persons. A
person who is eligible to invest in the Scheme Consideration is an Eligible Person.

The directors of Alpha understand that none of the Scheme Consideration will be listed with the SEC, with
any securities regulatory authority of any state or other jurisdiction of the U.S. or on any inter-dealer quotation
system in the U.S. None of Alpha, the Company or Jersey Newco (as applicable) intends to take action to
facilitate a market in any of the Scheme Consideration in the U.S. Consequently, the Company believes that it
is unlikely that an active trading market in the U.S. will develop for any such securities.

Neither the SEC nor any U.S. federal, state or other securities commission or regulatory authority has
registered, approved or disapproved any of the Scheme Consideration or passed upon the accuracy or adequacy
of this Explanatory Statement. Any representation to the contrary is a criminal offence in the U.S.

Scheme Creditors should consult their own legal, financial and tax advisers with respect to the legal, financial
and tax consequences of the Scheme in their particular circumstances.

The issuance of the Jersey Newco Consideration Shares to the Scheme Creditors (as explained in detail in this
Explanatory Statement) relates to the issuance of shares in a Jersey company and is proposed to be made by
and pursuant to a statutory arrangement under English company law. Accordingly, the Scheme is subject to
the disclosure requirements, rules and practices applicable to English schemes of arrangement and the
information in this Explanatory Statement is not the same as that which would have been disclosed if this
Explanatory Statement had been prepared for the purposes of complying with the registration requirement of
the Securities Act or in accordance with the laws or regulations of any other jurisdiction. Any financial
information regarding the Company referred to in this Explanatory Statement has been or will have been
prepared in accordance with UK accounting standards that may not be comparable to the accounting standards
applicable to financial statements of U.S. companies or companies whose financial statements are prepared in
accordance with generally accepted accounting principles in the U.S.



                                                       10
     20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                             (Explanatory Statement) Pg 12 of 1648



It may be difficult for Scheme Creditors in the U.S. to enforce their rights and claims arising out of U.S. federal
securities laws against officers and directors of the Company who are residents of countries other than the
U.S., and it may not be possible to sue the Company in a non-U.S. court for violations of U.S. securities laws.

1.      Scheme Consideration

        The Scheme Consideration offered under the Scheme will be offered in relianc e upon exemptions from
        the registration requirements of the Securities Act, including the exemption provided by Section
        4(a)(2)(private placement). In order to qualify for the exemption from the registration requirements of
        the Securities Act provided by Section 4(a)(2)(private placement), the purchasers of the Scheme
        Consideration must (a) either have enough knowledge and experience in finance and business matters
        to be "sophisticated investors" or be able to bear the investment's economic risk and (b) have access
        to the type of information normally provided in a prospectus for a registered securities offering.

        Scheme Creditors should be aware that the New Notes will be held in Euroclear and Clearstream only.
        Scheme Creditors should also note that that the Jersey Newco Shares will not be listed on any
        recognised stock exchange and will not have an ISIN or CUSIP. As such, the Jersey Newco Shares
        will not be eligible for clearance in any Clearing System.

        In connection with the issue of the Scheme Consideration (which consists of the Jersey Newco
        Consideration Shares and the New Notes) pursuant to the Scheme, the Account Holder Letter and/or
        Lender Claim Form will require Scheme Creditors who intend to subscribe for the Jersey Newco
        Consideration Shares and/or the New Notes to confirm, among other things, that the relevant Scheme
        Creditor and/or Nominee(s) is an Eligible Person and will require Scheme Creditors and/or
        Nominee(s) who intend to subscribe for Jersey Newco Consideration Shares and/or New Notes to
        agree in writing to certain representations, warranties and undertakings, and those written
        confirmations will form part 6 (Securities Confirmation Deed) of the Account Holder Letter and part
        4 (Securities Confirmation Deed) of the Lender Claim Form. If the confirmations required by the
        Account Holder Letter and/or Lender Claim Form cannot be or are not given, the relevant Scheme
        Creditor and/or its Nominee(s) will not be eligible to subscribe for the Jersey Newco Consideration
        Shares and/or the New Notes (as applicable) and will not be treated as an Eligible Person.

        The Scheme Consideration delivered under the Scheme will be issued and delivered in reliance upon
        exemptions from the registration requirements of the Securities Act. The Jersey Newco Consideration
        Shares and the New Notes will be offered and sold solely to persons within the U.S., in each case
        where each such person is an institutional "accredited investor" as defined in Rule 501(a)(1), (2), (3)
        or (7) under the Securities Act, or a QIB (such Jersey Newco Consideration Shares and New Notes,
        the Restricted Jersey Newco Consideration Shares and the Restricted New Notes, respectively).
        Outside the U.S., the Jersey Newco Consideration Shares and the New Notes will be offered and sold
        solely in offshore transactions (and, in case of the New Notes, to non-U.S. persons only), in reliance
        on Regulation S, to persons who are not retail investors in the European Economic Area or in the
        United Kingdom (defined as persons who are one (or more) of: (x) retail clients as defined in point
        (11) of Article 4(1) of MiFID II; or (y) customers within the meaning of the Insurance Distribution
        Directive, where that customer would not qualify as a professional client as defined in point (10) of
        Article 4(1) of MiFID II; or (z) not Qualified Investors) (such Jersey Newco Shares and New Notes,
        the Regulation S Jersey Newco Consideration Shares and the Regulation S New Notes,
        respectively).



        Upon issuance, the Jersey Newco Consideration Shares and the New Notes may not be offered, sold,
        pledged or otherwise transferred other than in compliance with the transfer restrictions described under
        “U.S. Securities laws considerations” below.



                                                       11
20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                    (Explanatory Statement) Pg 13 of 1648



  U.S. Securities laws considerations

  (a)    Restricted New Notes

         Each Scheme Creditor (or Nominee (if applicable)) that is subscribing for Restricted New
         Notes who is located in the U.S. or who is (or is acting for the account or benefit of) a U.S.
         person, prior to accepting delivery of New Notes will be required to represent and warrant to
         Alpha, the Company and Jersey Newco, on behalf of itself and each other person or account
         for which it is acting that:

         (i)     It understands that the Restricted New Notes are being offered in reliance upon an
                 exemption from, or in a transaction not subject to, registration under the Securities
                 Act and similar provisions under state securities laws for an offer and sale by the
                 Company not involving a public offering in the U.S.

         (ii)    Its receipt of the Restricted New Notes is lawful under the laws of the jurisdiction of
                 its incorporation and the jurisdiction in which it operates (if different), and that such
                 acquisition will not contravene any law, regulation or regulatory policy applicable to
                 it.

         (iii)   It understands that the Restricted New Notes have not been and will not be registered
                 under the Securities Act or with any securities regulatory authority of any state or
                 other jurisdiction of the U.S.

         (iv)    As a purchaser of the Restricted New Notes in a private placement not registered
                 under the Securities Act, it is receiving Restricted New Notes for its own account, or
                 for an account as to which it exercises sole investment discretion, for investment
                 purposes and (subject, to the extent necessary, to the disposition of its or such
                 discretionary accounts' property being at all times within its or their control) not with
                 a view to any distribution or resale, directly or indirectly, in the U.S. or otherwise in
                 violation of the securities laws of the U.S.

         (v)     It understands that the Restricted New Notes issued in reliance on Section 4(a)(2) of
                 the Securities Act are "restricted securities" (as defined by Rule 144 under the
                 Securities Act), and that for one year after the latest of the original issue date of the
                 Restricted New Notes and the last date on which the issuer or any Affiliate of the
                 issuer was the owner of the Restricted New Notes, the Restricted New Notes are
                 restricted securities, may not be offered, sold, pledged or otherwise transferred except
                 (A) to the issuer, the guarantors or any Subsidiary thereof, (B) pursuant to a
                 registration statement that has been declared effective under the Securities Act, (C)
                 for so long as the Restricted New Notes are eligible for resale pursuant to Rule 144A,
                 to a person that it, and any person acting on its behalf, reasonably believes is a QIB
                 purchasing for its own account or for the account of one or more QIBs to whom notice
                 is given that the transfer is being made in reliance on Rule 144A, (D) in an offshore
                 transaction in accordance with Rule 903 or Rule 904 of Regulation S to a person that
                 is not a U.S. person and that is not a retail investor in the European Economic Area or
                 in the United Kingdom (defined as a person who is one (or more) of: (I) a retail client
                 as defined in point (11) of Article 4(1) of MiFID II; or (II) a customer within the
                 meaning of Insurance Distribution Directive, where that customer would not qualify
                 as a professional client as defined in point (10) of Article 4(1) of MiFID II; or is not
                 a Qualified Investor), or (E) pursuant to an exemption from, or in a transaction not
                 subject to, registration under the Securities Act (if available) in each case in
                 accordance with any applicable securities laws of the U.S. and any state or other
                 jurisdiction of the U.S.


                                              12
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                   (Explanatory Statement) Pg 14 of 1648



       (vi)     It understands that no representation has been made as to the availability of any
                exemption under the Securities Act or any applicable securities laws of any state or
                other jurisdiction of the U.S. for the reoffer, resale, pledge or transfer of the Restricted
                New Notes and that, pursuant to these laws, such securities must be held indefinitely
                unless they are subsequently registered under the Securities Act or an exemption from
                such registration is available.

       (vii)    It understands that, if an exemption from registration or qualification under the
                Securities Act or U.S. federal and state securities laws is available, it may be
                conditional on various requirements including, but not limited to, the time and manner
                of sale, the holding period for the Restricted New Notes, and requirements relating to
                the Company which are outside of its control, and which the Company would not be
                under any obligation (and may not be able) to satisfy.

       (viii)   It understands that the transfer agent for the Restricted New Notes will not be required
                to accept for registration of transfer any Restricted New Notes acquired by the
                undersigned or any account of the undersigned, except upon presentation of evidence
                satisfactory to the Company, as the issuer, and the transfer agent that the foregoing
                restrictions on transfer have been complied with. It will give to each person to whom
                it transfers the Restricted New Notes notice of any restrictions on the transfer of such
                Restricted New Notes.

       (ix)     It understands that the Restricted New Notes will bear a legend in or substantially in
                the following form:

                "THIS SECURITY HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER
                THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
                ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
                JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR
                PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
                TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF
                IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH
                TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH
                REGISTRATION REQUIREMENTS.

                THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES
                ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR ACCOUNT FOR
                WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR
                OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE WHICH
                ONE YEAR AFTER THE LATER OF THE ORIGINAL ISSUE DATE AND THE
                LAST DATE ON WHICH THE ISSUER OR ANY AFFILIATE OF THE ISSUER
                WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF THIS
                SECURITY), ONLY (A) TO THE ISSUER, (B) FOR SO LONG AS THE
                SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A
                UNDER THE U.S. SECURITIES ACT (“RULE 144A”), TO A PERSON IT
                REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS
                DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT OR
                FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM
                NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON
                RULE 144A, (C) PURSUANT TO OFFERS AND SALES TO NON-U.S. PERSONS
                (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
                ("REGULATION S”)) THAT OCCUR OUTSIDE THE UNITED STATES IN
                COMPLIANCE WITH REGULATION S, (D) PURSUANT TO A REGISTRATION
                STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE U.S.

                                              13
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                   (Explanatory Statement) Pg 15 of 1648



                SECURITIES ACT OR (E) PURSUANT TO ANY OTHER AVAILABLE
                EXEMPTION FROM THE REGISTRATION REQUIREMENTS WITHIN THE
                MEANING OF REGULATION S. THE HOLDER AGREES THAT IT WILL GIVE
                TO EACH PERSON TO WHOM THIS SECURITY IS TRANSFERRED A NOTICE
                SUBSTANTIALLY SIMILAR TO THE EFFECT OF THIS LEGEND. "

       (x)      It will notify any person to whom it subsequently reoffers, resells, pledges, transfers
                or otherwise disposes of the Restricted New Notes of the foregoing restrictions on
                transfer and any certificates evidencing such securities shall contain a legend referring
                to such restrictions on transferability.

       (xi)     It acknowledges and agrees that the Restricted New Notes may be issued in a
                certificated registered form and that each note certificate will bear appropriate
                legends.

       (xii)    It is a "qualified institutional buyer" as defined in Rule 144A or an institutional
                "accredited investor" within the meaning of Rule 501(a)(1), (2), (3) or (7) of
                Regulation D and its receipt of the Restricted New Notes is not part of a plan or
                scheme to evade the registration requirements of the Securities Act.

       (xiii)   It: (A) has conducted its own investigation and appraisal of the business, results,
                financial condition, prospects, creditworthiness, status and affairs of the Company,
                Alpha and Jersey Newco and their respective Subsidiaries and the Restricted New
                Notes and, following such investigation and appraisal and the other due diligence that
                it deemed necessary and subsequently conducted in connection with the offering of
                the Restricted New Notes, it has made its own investment decision to acquire the
                Restricted New Notes; (B) acknowledges that it has had the opportunity to ask and
                has asked queries regarding an acquisition of the Restricted New Notes, the Company,
                Alpha and Jersey Newco and their respective Subsidiaries and affairs and the terms
                of the Restricted New Notes, and has received satisfactory answers from
                representatives of Alpha, the Company and Jersey Newco; (C) has reviewed all
                information, including this Explanatory Statement, that it believes is necessary or
                appropriate in connection with its election to receive the Restricted New Notes; (D)
                has made its own assessment and has satisfied itself concerning the relevant tax, legal,
                currency and other economic considerations relevant to its investment in the
                Restricted New Notes (and has sought such accounting, legal, tax and other advice as
                it has considered necessary to make an informed decision); (E) possesses such
                knowledge and experience in financial and business matters that it is capable of
                evaluating the merits and risks of its prospective investment in the Restricted New
                Notes; (F) understands that, in the future, the Restricted New Notes may significantly
                increase or decrease in value; and (G) would be able to afford a complete loss of the
                value of the Restricted New Notes and would be able to bear the economic risk of
                holding such securities for an indefinite period.

       (xiv)    It acknowledges that neither the Company, as the issuer, nor any of its Subsidiaries,
                Affiliates or any other person, has made any representation, warranty or undertaking
                (express or implied) to it with respect to the Company, the guarantors, the Restricted
                New Notes or the accuracy, completeness or adequacy of any financial or other
                information concerning the Company, the guarantors, or the Restricted New Notes,
                other than (in the case of the Company, the guarantors and their Subsidiaries only)
                any representation, warranty or undertaking of the Company, the guarantors and their
                Subsidiaries contained in this Explanatory Statement. Further, none of the Company,
                the guarantors and their Subsidiaries or their Affiliates, directors, officers, employees,
                agents, representatives or advisers makes any representation as to the future

                                              14
20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                    (Explanatory Statement) Pg 16 of 1648



                 performance of the Company, the guarantors or any of their Subsidiaries or Affiliates
                 or their respective securities, including the Restricted New Notes.

        (xv)     It understands that there may be certain consequences under U.S. and other tax laws
                 resulting from an investment in the Restricted New Notes and it has made such
                 investigation and has consulted its own independent advisers or otherwise has
                 satisfied itself concerning, without limitation, the effects of the U.S. federal, state and
                 local income tax laws and foreign tax laws generally and the U.S. Employee
                 Retirement Income Security Act of 1974, as amended, the U.S. Investment Company
                 Act of 1940, as amended, and the Securities Act.

        (xvi)    It (and each other qualified institutional buyer, if any, for whose account it is receiving
                 the Restricted New Notes), in the normal course of business, invests in or purchases
                 securities similar to the Restricted New Notes, is aware that there are substantial risks
                 incident to the receipt of the Restricted New Notes and has the ability to bear the
                 economic risk of its investment in the Restricted New Notes, has adequate means of
                 providing for its current and contingent needs, has no need for liquidity with respect
                 to its investment in the Restricted New Notes, and is able to sustain a complete loss
                 of its investment in the Restricted New Notes.

        (xvii)   It satisfies any and all standards for investors making an investment in the Restricted
                 New Notes imposed by the jurisdiction of its residence or otherwise.

        (xviii) It is empowered, authorised and qualified to receive the Restricted New Notes.

        (xix)    It understands that the foregoing representations, warranties and agreements are
                 required in connection with U.S. securities laws and that the Company and others will
                 rely upon the truth and accuracy of the foregoing acknowledgements, representations
                 and agreements. It agrees that, if any of the acknowledgements, representations and
                 warranties made in connection with its receipt of the Restricted New Notes are no
                 longer accurate, it will promptly, and in any event prior to the issuance of the
                 Restricted New Notes to it, notify the Company in writing.

        (xx)     If it is receiving the Restricted New Notes for the account of another person, it
                 represents that it has full power and authorisation to make the foregoing
                 acknowledgements, representations and agreements on behalf of each such account.

        (xxi)    It acknowledges that the Company may request from it and/or any account for which
                 it is acting (if any) such additional information as the Company may deem necessary
                 to evaluate its eligibility or the eligibility of any account for which it is acting to
                 acquire the Restricted New Notes, and may request from time to time such
                 information as the Company may reasonably deem necessary to determine its
                 eligibility or eligibility of any account for which it is acting to hold the Restricted
                 New Notes or to enable the issuer to comply with applicable regulatory requirements
                 or tax law, and it and each account for which it is acting (if any) shall use reasonable
                 efforts to provide such information as may reasonably be requested; provided that in
                 no event shall any purchaser be obliged to disclose the name (or any other identifying
                 information) of its limited partners, members or shareholders.

  (b)   Regulation S New Notes

        Each Scheme Creditor (or Nominee (if applicable)) that is subscribing for Regulation S New
        Notes who is not required to give the representations and warranties pursuant to paragraph (a)
        above will be required to represent and warrant to Alpha, the Company and Jersey Newco, on
        behalf of itself and each other person or account for which it is acting that:

                                               15
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                  (Explanatory Statement) Pg 17 of 1648



       (i)     It is, or at the time Regulation S New Notes issued to such Scheme Creditors (or
               Nominees (if applicable)) under the Scheme are delivered will be, the beneficial
               owner of such Regulation S New Notes and (A) it is not a U.S. person and is receiving
               the Regulation S New Notes in an offshore transaction in accordance with Regulation
               S and (B) it is not an Affiliate of the Company or a person acting on behalf of such an
               Affiliate.

       (ii)    It represents and warrants that its receipt of the Regulation S New Notes is lawful
               under the laws of the jurisdiction of its incorporation and the jurisdiction in which it
               operates (if different), and that such acquisition will not contravene any law,
               regulation or regulatory policy applicable to it.

       (iii)   It understands that such Regulation S New Notes have not been and will not be
               registered under the Securities Act or with any securities regulatory authority of any
               state or other jurisdiction of the U.S.

       (iv)    As a purchaser of the Regulation S New Notes not registered under the Securities Act,
               it is receiving Regulation S New Notes for its own account, or for an account as to
               which it exercises sole investment discretion, for investment purposes and (subject, to
               the extent necessary, to the disposition of its or such discretionary accounts' property
               being at all times within its or their control) not with a view to any distribution or
               resale, directly or indirectly, in the U.S. or otherwise in violation of the securities laws
               of the U.S.

       (v)     It understands that for 40 days after the latest of the original issue date of the
               Regulation S New Notes and the date on which the Regulation S New Notes (or any
               predecessors thereto) were first offered to persons other than distributors, the
               Regulation S New Notes may not be offered, sold, pledged or otherwise transferred
               except: (A) to the issuer, the guarantors or any Subsidiary thereof; (B) pursuant to a
               registration statement that has been declared effective under the Securities Act; (C)
               for so long as the Regulation S New Notes are eligible for resale pursuant to Rule
               144A, to a person that it, and any person acting on its behalf, reasonably believes is a
               QIB purchasing for its own account or for the account of one or more QIBs to whom
               notice is given that the transfer is being made in reliance on Rule 144A; (D) in an
               offshore transaction in accordance with Rule 903 or Rule 904 of Regulation S to a
               person that is a non-U.S. person and that is not a retail investor in the European
               Economic Area or in the United Kingdom (defined as a person who is one (or more)
               of: (I) a retail client as defined in point (11) of Article 4(1) of MiFID II; or (II) a
               customer within the meaning of the Insurance Distribution Directive, where that
               customer would not qualify as a professional client as defined in point (10) of Artic le
               4(1) of MiFID II; or is not a Qualified Investor); or (E) pursuant to an exemption from,
               or in a transaction not subject to, registration under the Securities Act (if available) in
               each case in accordance with any applicable securities laws of the U.S. and any state
               or other jurisdiction of the U.S.

       (vi)    It understands that no representation has been made as to the availability of any
               exemption under the Securities Act or any applicable securities laws of any state or
               other jurisdiction of the U.S. for the reoffer, resale, pledge or transfer of the
               Regulation S New Notes and that, pursuant to these laws, such securities must be held
               indefinitely unless they are subsequently registered under the Securities Act or an
               exemption from such registration is available.

       (vii)   It understands that, if an exemption from registration or qualification under the
               Securities Act or U.S. federal and state securities laws is available, it may be

                                             16
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                   (Explanatory Statement) Pg 18 of 1648



                conditional on various requirements including, but not limited to, the time and manner
                of sale, the holding period for the Regulation S New Notes, and requirements relating
                to the Company which are outside of its control, and which the Company would not
                be under any obligation (and may not be able) to satisfy.

       (viii)   It understands that the transfer agent for the Regulation S New Notes will not be
                required to accept for registration of transfer any Regulation S New Notes acquired
                by the undersigned or any account of the undersigned, except upon presentation of
                evidence satisfactory to the Company, as the issuer, and the transfer agent that the
                foregoing restrictions on transfer have been complied with. It will give to each person
                to whom it transfers the Regulation S New Notes notice of any restrictions on the
                transfer of such Regulation S New Notes.

       (ix)     It and any account for which it is acting (if any) became aware of the offering of the
                Regulation S New Notes, and the Regulation S New Notes were offered to it and each
                account for which it is acting (if any), solely by means of direct contact between it
                and the Company as the issuer, and not by any other means. It and any account for
                which it is acting (if any) did not become aware of the offering of the Regulation S
                New Notes, and the Regulation S New Notes were not offered to it or any account for
                which it is acting (if any), through any directed selling efforts within the meaning of
                Regulation S.

       (x)      It understands that the Regulation S New Notes will bear a legend in or substantially
                in the following form:

                "THIS SECURITY HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER
                THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
                ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
                JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR
                PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
                TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF
                IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH
                TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH
                REGISTRATION REQUIREMENTS.

                THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES
                ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR ACCOUNT FOR
                WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR
                OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE WHICH IS
                40 DAYS AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND
                THE DATE ON WHICH THIS SECURITY (OR ANY PREDECESSOR OF THIS
                SECURITY) WAS FIRST OFFERED TO PERSONS OTHER THAN
                DISTRIBUTORS (AS DEFINED IN RULE 902 OF REGULATION S) IN
                RELIANCE ON REGULATION S, ONLY (A) TO THE ISSUER, (B) FOR SO
                LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO
                RULE 144A UNDER THE U.S. SECURITIES ACT (“RULE 144A”), TO A
                PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL
                BUYER” AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN
                ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
                BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
                MADE IN RELIANCE ON RULE 144A (C) PURSUANT TO OFFERS AND
                SALES TO NON-U.S. PERSONS (AS DEFINED IN REGULATION S UNDER
                THE SECURITIES ACT ("REGULATION S”)) THAT OCCUR OUTSIDE THE
                UNITED STATES IN COMPLIANCE WITH REGULATION S, (D) PURSUANT

                                             17
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                   (Explanatory Statement) Pg 19 of 1648



                TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
                EFFECTIVE UNDER THE U.S. SECURITIES ACT OR (E) PURSUANT TO ANY
                OTHER AVAILABLE       EXEMPTION FROM THE REGISTRATION
                REQUIREMENTS WITHIN THE MEANING OF REGULATION S. THE
                HOLDER AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS
                SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY SIMILAR TO
                THE EFFECT OF THIS LEGEND."

       (xi)     It will notify any person to whom it subsequently reoffers, resells, pledges, transfers
                or otherwise disposes of the Regulation S New Notes of the foregoing restrictions on
                transfer and any certificates evidencing such securities shall contain a legend referring
                to such restrictions on transferability.

       (xii)    It acknowledges and agrees that the Regulation S New Notes may be issued in a
                certificated registered form and that each notes certificate will bear appropriate
                legends.

       (xiii)   It is not a retail investor in the European Economic Area or in the United Kingdom
                (defined as a person who is one (or more) of: (A) a retail client as defined in point
                (11) of Article 4(1) of MiFID II; or (B) a customer within the meaning of the Insurance
                Distribution Directive, where that customer would not qualify as a professional client
                as defined in point (10) of Article 4(1) of MiFID II; or is not a Qualified Investor).

       (xiv)    It: (A) has conducted its own investigation and appraisal of the business, results,
                financial condition, prospects, creditworthiness, status and affairs of the Company,
                Jersey Newco, and Alpha and their respective Subsidiaries and the Regulation S New
                Notes and, following such investigation and appraisal and the other due diligence that
                it deemed necessary and subsequently conducted in connection with the offering of
                the Regulation S New Notes, it has made its own investment decision to acquire the
                Regulation S New Notes; (B) acknowledges that it has had the opportunity to ask and
                has asked queries regarding an acquisition of the Regulation S New Notes, Alpha, the
                Company and Jersey Newco and their respective Subsidiaries and affairs and the
                terms of the Regulation S New Notes, and has received satisfactory answers from
                representatives of Alpha, the Company and Jersey Newco; (C) has reviewed all
                information, including this Explanatory Statement, that it believes is necessary or
                appropriate in connection with its election to receive the Regulation S New Notes;
                (D) has made its own assessment and has satisfied itself concerning the relevant tax,
                legal, currency and other economic considerations relevant to its investment in the
                Regulation S New Notes (and has sought such accounting, legal, tax and other advice
                as it has considered necessary to make an informed decision); (E) possesses such
                knowledge and experience in financial and business matters that it is capable of
                evaluating the merits and risks of its prospective investment in the Regulation S New
                Notes; (F) understands that in the future, the Regulation S New Notes may
                significantly increase or decrease in value; and (G) would be able to afford a complete
                loss of the value of the Regulation S New Notes and would be able to bear the
                economic risk of holding such securities for an indefinite period.

       (xv)     It acknowledges that neither the Company, as the issuer, nor any of its Subsidiaries,
                Affiliates or any other person, has made any representation, warranty or undertaking
                (express or implied) to it with respect to the Company, the guarantors, the Regulation
                S New Notes or the accuracy, completeness or adequacy of any financial or other
                information concerning the Company, the guarantors, or the Regulation S New Notes,
                other than (in the case of the Company, the guarantors and their Subsidiaries only)
                any representation, warranty or undertaking of the Company, the guarantors and their

                                             18
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                   (Explanatory Statement) Pg 20 of 1648



                Subsidiaries contained in this Explanatory Statement. Further, none of the Company,
                the guarantors and their Subsidiaries or their Affiliates, directors, officers, employees,
                agents, representatives or advisers makes any representation as to the future
                performance of the Company, the guarantors or any of their Subsidiaries or Affiliates
                or their respective securities, including the Regulation S New Notes.

       (xvi)    It understands that there may be certain consequences under U.S. and other tax laws
                resulting from an investment in the Regulation S New Notes and it has made such
                investigation and has consulted its own independent advisers or otherwise has
                satisfied itself concerning, without limitation, the effects of the U.S. federal, state and
                local income tax laws and foreign tax laws generally and the U.S. Employee
                Retirement Income Security Act of 1974, as amended, the U.S. Investment Company
                Act of 1940, as amended, and the Securities Act.

       (xvii)   It (and each other qualified institutional buyer, if any, for whose account it is receiving
                the Regulation S New Notes), in the normal course of business, invests in or purchases
                securities similar to the Regulation S New Notes, is aware that there are substantial
                risks incident to the receipt of the Regulation S New Notes and has the ability to bear
                the economic risk of its investment in the Regulation S New Notes, has adequate
                means of providing for its current and contingent needs, has no need for liquidity with
                respect to its investment in the Regulation S New Notes, and is able to sustain a
                complete loss of its investment in the Regulation S New Notes.

       (xviii) It satisfies any and all standards for investors making an investment in the Regulation
               S New Notes imposed by the jurisdiction of its residence or otherwise.

       (xix)    It is empowered, authorised and qualified to receive the Regulation S New Notes.

       (xx)     It understands that the foregoing representations, warranties and agreements are
                required in connection with U.S. securities laws and that the Company and others will
                rely upon the truth and accuracy of the foregoing acknowledgements, representations
                and agreements. It agrees that, if any of the acknowledgements, representations and
                warranties made in connection with its receipt of the Regulation S New Notes are no
                longer accurate, it will promptly, and in any event prior to the issuance of the
                Regulation S New Notes to it, notify the Company in writing.

       (xxi)    If it is receiving the Regulation S New Notes for the account of another person, it
                represents that it has full power and authorisation to make the foregoing
                acknowledgements, representations and agreements on behalf of each such account.

       (xxii)   It acknowledges that the Company may request from it and/or any account for which
                it is acting (if any) such additional information as the Company may deem necessary
                to evaluate its eligibility or the eligibility of any account for which it is acting to
                acquire the Regulation S New Notes, and may request from time to time such
                information as the Company may reasonably deem necessary to determine its
                eligibility or eligibility of any account for which it is acting to hold the Regulation S
                New Notes or to enable the issuer to comply with applicable regulatory requirements
                or tax law, and it and each account for which it is acting (if any) shall use reasonable
                efforts to provide such information as may reasonably be requested; provided that in
                no event shall any purchaser be obliged to disclose the name (or any other identifying
                information) of its limited partners, members or shareholders.




                                              19
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                   (Explanatory Statement) Pg 21 of 1648



  (c)   Restricted Jersey Newco Consideration Shares

        Each Scheme Creditor (or Nominee (if applicable)) that is subscribing for Restricted Jersey
        Newco Consideration Shares who is located in the U.S. prior to accepting delivery of
        Restricted Jersey Newco Consideration Shares will be required to represent and warrant to
        Alpha, the Company and Jersey Newco, on behalf of itself and each other person or account
        for which it is acting that:

        (i)     It understands that the Restricted Jersey Newco Consideration Shares are being
                offered in reliance upon an exemption from, or in a transaction not subject to,
                registration under the Securities Act and similar provisions under state securities laws
                for an offer and sale by Jersey Newco not involving a public offering in the U.S.

        (ii)    Its receipt of the Restricted Jersey Newco Consideration Shares is lawful under the
                laws of the jurisdiction of its incorporation and the jurisdiction in which it operates
                (if different), and that such acquisition will not contravene any law, regulation or
                regulatory policy applicable to it.

        (iii)   It understands that the Restricted Jersey Newco Consideration Shares have not been
                and will not be registered under the Securities Act or with any securities regulatory
                authority of any state or other jurisdiction of the U.S.

        (iv)    As a subscriber of the Restricted Jersey Newco Consideration Shares in a private
                placement not registered under the Securities Act, it is receiving Restricted Jersey
                Newco Consideration Shares for its own account, or for an account as to which it
                exercises sole investment discretion, for investment purposes and (subject, to the
                extent necessary, to the disposition of its or such discretionary accounts' property
                being at all times within its or their control) not with a view to any distribution or
                resale, directly or indirectly, in the U.S. or otherwise in violation of the securities laws
                of the U.S. It understands that the Restricted Jersey Newco Consideration Shares
                issued in reliance on Section 4(a)(2) of the Securities Act are "restricted securities"
                (as defined by Rule 144 under the Securities Act), and that for one year after the latest
                of the original issue date of the Restricted Jersey Newco Consideration Shares, and
                the last date on which the issuer or any Affiliate of the issuer was the owner of the
                Restricted Jersey Newco Consideration Shares, the Restricted Jersey Newco
                Consideration Shares are restricted securities, may not be offered, sold, pledged or
                otherwise transferred except: (A) to the issuer or any Subsidiary thereof; (B) pursuant
                to a registration statement that has been declared effective under the Securities Act;
                (C) for so long as the Restricted Jersey Newco Consideration Shares are eligible for
                resale pursuant to Rule 144A, to a person that it, and any person acting on its behalf,
                reasonably believes is a QIB purchasing for its own account or for the account of one
                or more QIBs to whom notice is given that the transfer is being made in reliance on
                Rule 144A; (D) in an offshore transaction in accordance with Rule 903 or Rule 904
                of Regulation S that is not a retail investor in the European Economic Area or in the
                United Kingdom (defined as a person who is one (or more) of: (I) a retail client as
                defined in point (11) of Article 4(1) of MiFID II; or (II) a customer within the meaning
                of the Insurance Distribution Directive, where that customer would not qualify as a
                professional client as defined in point (10) of Article 4(1) of MiFID II; or is not a
                Qualified Investor); or (E) pursuant to an exemption from, or in a transaction not
                subject to, registration under the Securities Act (if available) in each case in
                accordance with any applicable securities laws of the U.S. and any state or other
                jurisdiction of the U.S.




                                              20
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                   (Explanatory Statement) Pg 22 of 1648



       (v)      It understands that no representation has been made as to the availability of any
                exemption under the Securities Act or any applicable securities laws of any state or
                other jurisdiction of the U.S. for the reoffer, resale, pledge or transfer of the Restricted
                Jersey Newco Consideration Shares and that, pursuant to these laws, such securities
                must be held indefinitely unless they are subsequently registered under the Securities
                Act or an exemption from such registration is available.

       (vi)     It understands that, if an exemption from registration or qualification under the
                Securities Act or U.S. federal and state securities laws is available, it may be
                conditional on various requirements including, but not limited to, the time and manner
                of sale, the holding period for the Restricted Jersey Newco Consideration Shares, and
                requirements relating to Jersey Newco which are outside of its control, and which
                Jersey Newco would not be under any obligation (and may not be able) to satisfy.

       (vii)    It understands that Jersey Newco will not be required to accept for registration of
                transfer any Restricted Jersey Newco Consideration Shares acquired by the
                undersigned or any account of the undersigned, except upon presentation of evidence
                satisfactory to Jersey Newco that the foregoing restrictions on transfer have been
                complied with. It will give to each person to whom it transfers the Restricted Jersey
                Newco Consideration Shares notice of any restrictions on the transfer of such
                Restricted Jersey Newco Consideration Shares.

       (viii)   It understands that, to the extent the Restricted Jersey Newco Consideration Shares
                are delivered in certificated form, the certificate (or the shareholder register) will bear
                a legend in or substantially in the following form:

                "THIS SECURITY HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER
                THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
                ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
                JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR
                PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
                TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF
                IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH
                TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH
                REGISTRATION REQUIREMENTS.

                THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES
                ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR ACCOUNT FOR
                WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR
                OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE WHICH IS
                ONE YEAR AFTER THE LATER OF THE ORIGINAL ISSUE DATE AND THE
                LAST DATE ON WHICH THE ISSUER OR ANY AFFILIATE OF THE ISSUER
                WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF THIS
                SECURITY) ONLY (A) TO THE ISSUER, (B) FOR SO LONG AS THE
                SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A
                UNDER THE U.S. SECURITIES ACT (“RULE 144A”), TO A PERSON IT
                REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS
                DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT OR
                FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM
                NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON
                RULE 144A, (C) PURSUANT TO OFFERS AND SALES THAT OCCUR
                OUTSIDE THE UNITED STATES IN COMPLIANCE WITH REGULATION S
                UNDER THE U.S. SECURITIES ACT (“REGULATION S”), (D) PURSUANT TO
                A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE

                                              21
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                   (Explanatory Statement) Pg 23 of 1648



                UNDER THE U.S. SECURITIES ACT OR (E) PURSUANT TO ANY OTHER
                AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
                WITHIN THE MEANING OF REGULATION S. THE HOLDER AGREES THAT
                IT WILL GIVE TO EACH PERSON TO WHOM THIS SECURITY IS
                TRANSFERRED A NOTICE SUBSTANTIALLY SIMILAR TO THE EFFECT OF
                THIS LEGEND."

       (ix)     It will notify any person to whom it subsequently reoffers, resells, pledges, transfers
                or otherwise disposes of the Restricted Jersey Newco Consideration Shares of the
                foregoing restrictions on transfer and any certificates evidencing such securities shall
                contain a legend referring to such restrictions on transferability.

       (x)      It acknowledges and agrees that the Restricted Jersey Newco Consideration Shares
                may be issued in a certificated registered form and that each share certificate will bear
                appropriate legends.

       (xi)     It is a "qualified institutional buyer" as defined in Rule 144A or an institutional
                "accredited investor" within the meaning of Rule 501(a) (1), (2), (3) or (7) of
                Regulation D and its receipt of the Restricted Jersey Newco Consideration Shares is
                not part of a plan or scheme to evade the registration requirements of the Securities
                Act.

       (xii)    It: (A) has conducted its own investigation and appraisal of the business, results,
                financial condition, prospects, creditworthiness, status and affairs of Alpha, the
                Company and Jersey Newco and their respective subsidiaries and the Restricted
                Jersey Newco Consideration Shares and, following such investigation and appraisal
                and the other due diligence that it deemed necessary and subsequently conducted in
                connection with the offering of the Restricted Jersey Newco Consideration Shares, it
                has made its own investment decision to acquire the Restricted Jersey Newco
                Consideration Shares; (B) acknowledges that it has had the opportunity to ask and has
                asked queries regarding an acquisition of the Restricted Jersey Newco Consideration
                Shares, Alpha, the Company and Jersey Newco and their respective Subsidiaries and
                affairs and the terms of the Restricted Jersey Newco Consideration Shares, and has
                received satisfactory answers from representatives of Alpha, the Company and Jersey
                Newco; (C) has reviewed all information, including this Explanatory Statement, that
                it believes is necessary or appropriate in connection with its election to receive the
                Restricted Jersey Newco Consideration Shares; (D) has made its own assessment and
                has satisfied itself concerning the relevant tax, legal, currency and other economic
                considerations relevant to its investment in the Restricted Jersey Newco Consideration
                Shares (and has sought such accounting, legal, tax and other advice as it has
                considered necessary to make an informed decision); (E) possesses such knowledge
                and experience in financial and business matters that it is capable of evaluating the
                merits and risks of its prospective investment in the Restricted Jersey Newco
                Consideration Shares; (F) understands that, in the future, the Restricted Jersey Newco
                Consideration Shares may significantly increase or decrease in value; and (G) would
                be able to afford a complete loss of the value of the Restricted Jersey Newco
                Consideration Shares and would be able to bear the economic risk of holding such
                securities for an indefinite period.

       (xiii)   It acknowledges that neither Jersey Newco nor any of its Subsidiaries, Affiliates or
                any other person, has made any representation, warranty or undertaking (express or
                implied) to it with respect to Jersey Newco, the Restricted Jersey Newco
                Consideration Shares or the accuracy, completeness or adequacy of any financial or
                other information concerning Jersey Newco or the Restricted Jersey Newco

                                             22
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                   (Explanatory Statement) Pg 24 of 1648



                Consideration Shares, other than (in the case of Jersey Newco and its Subsidiaries
                only) any representation, warranty or undertaking of Jersey Newco and its
                Subsidiaries contained in this Explanatory Statement. Further, none of Jersey Newco
                and its Subsidiaries or its Affiliates, directors, officers, employees, agents,
                representatives or advisers makes any representation as to the future performance of
                Jersey Newco or any of its Subsidiaries or Affiliates or their respective securities,
                including the Restricted Jersey Newco Consideration Shares.

       (xiv)    It understands that there may be certain consequences under U.S. and other tax laws
                resulting from an investment in the Restricted Jersey Newco Consideration Shares
                and it has made such investigation and has consulted its own independent advisers or
                otherwise has satisfied itself concerning, without limitation, the effects of the U.S.
                federal, state and local income tax laws and foreign tax laws generally and the U.S.
                Employee Retirement Income Security Act of 1974, as amended, the U.S. Investment
                Company Act of 1940, as amended, and the Securities Act.

       (xv)     It (and each other qualified institutional buyer, if any, for whose account it is receiving
                the Restricted Jersey Newco Consideration Shares), in the normal course of business,
                invests in or purchases securities similar to the Restricted Jersey Newco Consideration
                Shares, is aware that there are substantial risks incident to the receipt of the Restricted
                Jersey Newco Consideration Shares and has the ability to bear the economic risk of
                its investment in the Restricted Jersey Newco Consideration Shares, has adequate
                means of providing for its current and contingent needs, has no need for liquidity with
                respect to its investment in the Restricted Jersey Newco Consideration Shares, and is
                able to sustain a complete loss of its investment in the Restricted Jersey Newco
                Consideration Shares.

       (xvi)    It satisfies any and all standards for investors making an investment in the Restricted
                Jersey Newco Consideration Shares imposed by the jurisdiction of its residence or
                otherwise.

       (xvii)   It is empowered, authorised and qualified to receive the Restricted Jersey Newco
                Consideration Shares.

       (xviii) It understands that the foregoing representations, warranties and agreements are
               required in connection with U.S. securities laws and that Jersey Newco and others
               will rely upon the truth and accuracy of the foregoing acknowledgements,
               representations and agreements. It agrees that, if any of the acknowledgements,
               representations and warranties made in connection with its receipt of the Restricted
               Jersey Newco Consideration Shares are no longer accurate, it will promptly, and in
               any event prior to the issuance of the Restricted Jersey Newco Consideration Shares
               to it, notify Jersey Newco and the Company in writing.

       (xix)    If it is receiving the Restricted Jersey Newco Consideration Shares for the account of
                another person, it represents that it has full power and authorisation to make the
                foregoing acknowledgements, representations and agreements on behalf of each such
                account.

       (xx)     It acknowledges that Jersey Newco may request from it and/or any account for which
                it is acting (if any) such additional information as Jersey Newco may deem necessary
                to evaluate its eligibility or the eligibility of any account for which it is acting to
                acquire the Restricted Jersey Newco Consideration Shares, and may request from time
                to time such information as Jersey Newco may reasonably deem necessary to
                determine its eligibility or eligibility of any account for which it is acting to hold the


                                              23
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                   (Explanatory Statement) Pg 25 of 1648



                Restricted Jersey Newco Consideration Shares or to enable Jersey Newco to comply
                with applicable regulatory requirements or tax law, and it and each account for which
                it is acting (if any) shall use reasonable efforts to provide such information as may
                reasonably be requested; provided that in no event shall any purchaser be obliged to
                disclose the name (or any other identifying information) of its limited partners,
                members or shareholders.

  (d)   Regulation S Jersey Newco Consideration Shares

        Each Scheme Creditor (or Nominee (if applicable)) that is subscribing for Regulation S Jersey
        Newco Consideration Shares who is not required to give the representations and warranties
        pursuant to paragraph (c) above will be required to represent and warrant to Alpha, the
        Company and Jersey Newco, on behalf of itself and each other person or account for which it
        is acting that:

        (i)     It is, or at the time Regulation S Jersey Newco Consideration Shares issued to such
                Scheme Creditors are delivered will be, the beneficial owner of such Regulation S
                Jersey Newco Consideration Shares and (A) it is receiving the Regulation S Jersey
                Newco Consideration Shares in an offshore transaction in accordance with Regulation
                S and (B) it is not an Affiliate of Jersey Newco or a person acting on behalf of such
                an Affiliate.

        (ii)    It represents and warrants that its receipt of the Regulation S Jersey Newco
                Consideration Shares is lawful under the laws of the jurisdiction of its incorporation
                and the jurisdiction in which it operates (if different), and that such acquisition will
                not contravene any law, regulation or regulatory policy applicable to it.

        (iii)   It understands that such Regulation S Jersey Newco Consideration Shares have not
                been and will not be registered under the Securities Act or with any securities
                regulatory authority of any state or other jurisdiction of the U.S.

        (iv)    As a subscriber of the Regulation S Jersey Newco Consideration Shares not registered
                under the Securities Act, it is receiving Regulation S Jersey Newco Consideration
                Shares for its own account, or for an account as to which it exercises sole investment
                discretion, for investment purposes and (subject, to the extent necessary, to the
                disposition of its or such discretionary accounts' property being at all times within its
                or their control) not with a view to any distribution or resale, directly or indirectly, in
                the U.S. or otherwise in violation of the securities laws of the U.S.

        (v)     It understands that no representation has been made as to the availability of any
                exemption under the Securities Act or any applicable securities laws of any state or
                other jurisdiction of the U.S. for the reoffer, resale, pledge or transfer of the
                Regulation S Jersey Newco Consideration Shares and that, pursuant to these laws,
                such securities must be held indefinitely unless they are subsequently registered under
                the Securities Act or an exemption from such registration is available.

        (vi)    It understands that, if an exemption from registration or qualification under the
                Securities Act or U.S. federal and state securities laws is available, it may be
                conditional on various requirements including, but not limited to, the time and manner
                of sale, the holding period for the Regulation S Jersey Newco Consideration Shares,
                and requirements relating to Jersey Newco which are outside of its control, and which
                Jersey Newco would not be under any obligation (and may not be able) to satisfy.

        (vii)   It understands that Jersey Newco will not be required to accept for registration of
                transfer any Regulation S Jersey Newco Consideration Shares acquired by the

                                              24
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                   (Explanatory Statement) Pg 26 of 1648



                undersigned or any account of the undersigned, except upon presentation of evidence
                satisfactory to Jersey Newco that the foregoing restrictions on transfer have been
                complied with. It will give to each person to whom it transfers the Regulation S Jersey
                Newco Consideration Shares notice of any restrictions on the transfer of such
                Regulation S Jersey Newco Consideration Shares.

       (viii)   It and any account for which it is acting (if any) became aware of the offering of the
                Regulation S Jersey Newco Consideration Shares, and the Regulation S Jersey Newco
                Consideration Shares were offered to it and each account for which it is acting (if
                any), solely by means of direct contact between it and Jersey Newco, and not by any
                other means. It and any account for which it is acting (if any) did not become aware
                of the offering of the Regulation S Jersey Newco Consideration Shares, and the
                Regulation S Jersey Newco Consideration Shares were not offered to it or any account
                for which it is acting (if any), through any directed selling efforts within the meaning
                of Regulation S.

       (ix)     It understands that, to the extent the Regulation S Jersey Newco Consideration Shares
                are delivered in certificated form, the certificate will bear a legend in or substantially
                in the following form:

                "THIS SECURITY HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER
                THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
                ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
                JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR
                PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
                TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF
                IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH
                TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH
                REGISTRATION REQUIREMENTS."

       (x)      It will notify any person to whom it subsequently reoffers, resells, pledges, transfers
                or otherwise disposes of the Regulation S Jersey Newco Consideration Shares of the
                foregoing restrictions on transfer and any certificates evidencing such securities shall
                contain a legend referring to such restrictions on transferability.

       (xi)     It acknowledges and agrees that the Regulation S Jersey Newco Consideration Shares
                may be issued in a certificated registered form and that each share certificate will bear
                appropriate legends.

       (xii)    It is not a retail investor in the European Economic Area or in the United Kingdom
                (defined as a person who is one (or more) of: (A) a retail client as defined in point
                (11) of Article 4(1) of MiFID II; or (B) a customer within the meaning of Insurance
                Distribution Directive, where that customer would not qualify as a professional client
                as defined in point (10) of Article 4(1) of MiFID II; or is not a Qualified Investor).

       (xiii)   It: (A) has conducted its own investigation and appraisal of the business, results,
                financial condition, prospects, creditworthiness, status and affairs of Alpha, the
                Company and Jersey Newco and their respective Subsidiaries and the Regulation S
                Jersey Newco Consideration Shares and, following such investigation and appraisal
                and the other due diligence that it deemed necessary and subsequently conducted in
                connection with the offering of the Regulation S Jersey Newco Consideration Shares,
                it has made its own investment decision to acquire the Regulation S Jersey Newco
                Consideration Shares; (B) acknowledges that it has had the opportunity to ask and has
                asked queries regarding an acquisition of the Regulation S Jersey Newco


                                              25
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                   (Explanatory Statement) Pg 27 of 1648



                Consideration Shares, Alpha, the Company and Jersey Newco and their respective
                Subsidiaries and affairs and the terms of the Regulation S Jersey Newco Consideration
                Shares, and has received satisfactory answers from representatives of Alpha, the
                Company and Jersey Newco; (C) has reviewed all information, including this
                Explanatory Statement, that it believes is necessary or appropriate in connection with
                its election to receive the Regulation S Jersey Newco Consideration Shares; (D) has
                made its own assessment and has satisfied itself concerning the relevant tax, legal,
                currency and other economic considerations relevant to its investment in the
                Regulation S Jersey Newco Consideration Shares (and has sought such accounting,
                legal, tax and other advice as it has considered necessary to make an informed
                decision); (E) possesses such knowledge and experience in financial and business
                matters that it is capable of evaluating the merits and risks of its prospective
                investment in the Regulation S Jersey Newco Consideration Shares; (F) understands
                that in the future, the Regulation S Jersey Newco Consideration Shares may
                significantly increase or decrease in value; and (G) would be able to afford a complete
                loss of the value of the Regulation S Jersey Newco Consideration Shares and would
                be able to bear the economic risk of holding such securities for an indefinite period.

       (xiv)    It acknowledges that neither Jersey Newco, nor any of its Subsidiaries, Affiliates or
                any other person, has made any representation, warranty or undertaking (express or
                implied) to it with respect to Jersey Newco, the Regulation S Jersey Newco
                Consideration Shares or the accuracy, completeness or adequacy of any financial or
                other information concerning Jersey Newco or the Regulation S New Notes, other
                than (in the case of Jersey Newco and its Subsidiaries only) any representation,
                warranty or undertaking of Jersey Newco and its Subsidiaries contained in this
                Explanatory Statement. Further, none of Jersey Newco and its Subsidiaries or its
                Affiliates, directors, officers, employees, agents, representatives or advisers makes
                any representation as to the future performance of Jersey Newco or any of its
                Subsidiaries or Affiliates or their respective securities, including the Regulation S
                Jersey Newco Consideration Shares.

       (xv)     It understands that there may be certain consequences under U.S. and other tax laws
                resulting from an investment in the Regulation S Jersey Newco Consideration Shares
                and it has made such investigation and has consulted its own independent advisers or
                otherwise has satisfied itself concerning, without limitation, the effects of the U.S.
                federal, state and local income tax laws and foreign tax laws generally and the U.S.
                Employee Retirement Income Security Act of 1974, as amended, the U.S. Investment
                Company Act of 1940, as amended, and the Securities Act.

       (xvi)    It (and each other qualified institutional buyer, if any, for whose account it is receiving
                the Regulation S Jersey Newco Consideration Shares), in the normal course of
                business, invests in or purchases securities similar to the Regulation S Jersey Newco
                Consideration Shares, is aware that there are substantial risks incident to the receipt
                of the Regulation S Jersey Newco Consideration Shares and has the ability to bear the
                economic risk of its investment in the Regulation S Jersey Newco Consideration
                Shares, has adequate means of providing for its current and contingent needs, has no
                need for liquidity with respect to its investment in the Regulation S Jersey Newco
                Consideration Shares, and is able to sustain a complete loss of its investment in the
                Regulation S Jersey Newco Consideration Shares.

       (xvii)   It satisfies any and all standards for investors making an investment in the Regulation
                S Jersey Newco Consideration Shares imposed by the jurisdiction of its residence or
                otherwise.


                                              26
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                   (Explanatory Statement) Pg 28 of 1648



        (xviii) It is empowered, authorised and qualified to receive the Regulation S Jersey Newco
                Consideration Shares.

        (xix)   It understands that the foregoing representations, warranties and agreements are
                required in connection with U.S. securities laws and that Jersey Newco and others
                will rely upon the truth and accuracy of the foregoing acknowledgements,
                representations and agreements. It agrees that, if any of the acknowledgements,
                representations and warranties made in connection with its receipt of the Regulation
                S Jersey Newco Consideration Shares are no longer accurate, it will promptly, and in
                any event prior to the issuance of the Regulation S Jersey Newco Consideration Shares
                to it, notify Jersey Newco and the Company in writing.

        (xx)    If it is receiving the Regulation S Jersey Newco Consideration Shares for the account
                of another person, it represents that it has full power and authorisation to make the
                foregoing acknowledgements, representations and agreements on behalf of each such
                account.

        (xxi)   It acknowledges that Jersey Newco may request from it and/or any account for which
                it is acting (if any) such additional information as Jersey Newco may deem necessary
                to evaluate its eligibility or the eligibility of any account for which it is acting to
                acquire the Regulation S Jersey Newco Consideration Shares, and may request from
                time to time such information as Jersey Newco may reasonably deem necessary to
                determine its eligibility or eligibility of any account for which it is acting to hold the
                Regulation S Jersey Newco Consideration Shares or to enable the issuer to comply
                with applicable regulatory requirements or tax law, and it and each account for which
                it is acting (if any) shall use reasonable efforts to provide such information as may
                reasonably be requested; provided that in no event shall any purchaser be obliged to
                disclose the name (or any other identifying information) of its limited partners,
                members or shareholders.

  (e)   Other jurisdictions

        Each Scheme Creditor (and/or Nominee (as applicable)) (and any person acting on its behalf)
        represents and warrants that:

        (i)     if it is outside the U.S., it has read the Restructuring Implementation Deed in its
                entirety;

        (ii)    if it is in the United Kingdom, it has complied with its obligations in connection with
                money laundering and terrorist financing under the Proceeds of Crime Act 2002, the
                Terrorism Act 2000, the Criminal Justice Act 1993, the Money Laundering
                Regulations 2007 and, if it is making payment on behalf of a third party, that
                satisfactory evidence has been obtained and recorded by it to verify the identity of the
                third party as required by the regulations; and

        (iii)   it and any person acting on its behalf falls within Section 86(7) of the Financial
                Services and Markets Act 2000, as amended, being a Qualified Investor and is
                otherwise a person whose ordinary activities involve it in acquiring, holding,
                managing and disposing of investments (as principal or agent) for the purposes of its
                business and who has professional experience in matters relating to investments and
                who falls within Article 19(I) of the Order or are persons who fall within Articles
                49(2)(a) to (d) ("High net worth companies, unincorporated associations, etc.") of the
                Order or to whom it may otherwise lawfully be communicated.



                                              27
     20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                             (Explanatory Statement) Pg 29 of 1648



Other securities law considerations

European Economic Area and the United Kingdom

The Restricted Jersey Newco Consideration Shares, the Restricted New Notes, the Regulation S Jersey Newco
Consideration Shares and the Regulation S New Notes are not being offered, sold or otherwise made available
to and should not be offered, sold or otherwise made available to any retail investor in the European Economic
Area or in the United Kingdom. For these purposes, a "retail investor" means a person who is one (or more)
of: (a) a "retail client" as defined in point (11) of Article 4(1) of MiFID II; or (b) a customer within the meaning
of the Insurance Distribution Directive, where that customer would not qualify as a professional client as
defined in point (10) of Article 4(1) of MiFID II; or is not a Qualified Investor. Consequently no key
information document required by the PRIIPs Regulation for offering or selling the Restricted New Notes and
the Regulation S New Notes or otherwise making them available to retail investors in the European Economic
Area or in the United Kingdom will be prepared and, therefore, offering or selling the Restricted New Notes
and the Regulation S New Notes or otherwise making them available to any retail investor in the European
Economic Area or in the United Kingdom may be unlawful under the PRIIPs Regulation.

United Kingdom only

This Explanatory Statement is only being distributed to and is only directed at Qualified Investors who are
also: (a) persons who are outside the United Kingdom; (b) a person within the definition of "Investment
Professional" (as defined in Article 19(5) of the Order); (c) persons falling within Articles 49(2)(a) to (d) of
the Order; or (d) persons to whom it may otherwise lawfully be communicated. The Scheme Consideration is
only available to Scheme Creditors (in accordance with the terms of the Scheme) and any invitation, offer or
agreement to subscribe for, purchase or otherwise acquire such Scheme Consideration will only be engaged in
with such persons. Any invitation, offer or agreement to subscribe for, purchase or otherwise acquire such
Restricted New Notes and Regulation S New Notes will only be engaged in with such persons. Any invitation,
offer or agreement to subscribe for, purchase or otherwise acquire Restricted Jersey Newco Consideration
Shares and Regulation S Jersey Newco Consideration Shares will only be engaged in with Relevant Persons.
Any person who is not a Relevant Person should not act or rely on this Explanatory Statement or any of its
contents.

General

The implications of the Scheme for Scheme Creditors who are resident in, have a registered address in or are
citizens of and/or are taxable in jurisdictions other than the United Kingdom may be affected by the laws of
the relevant jurisdiction. Such overseas Scheme Creditors should inform themselves about and observe any
applicable legal requirements. Any person outside the United Kingdom who is resident in, or who has a
registered address in, or is a citizen of and/or is taxable in, an overseas jurisdiction and who is to receive or
subscribe for any Scheme Consideration should consult his or her professional advisers and satisfy hims elf or
herself as to the full observance of the laws of the relevant jurisdiction in connection with the Scheme,
including obtaining any requisite governmental or other consents, observing any other requisite formalities
and paying any issue, transfer or other taxes due in such jurisdiction.

In the absence of bad faith, none of Alpha, the Company, Jersey Newco, the New Trustee, the New Security
Agent, the Information Agent or any person appointed to distribute the Scheme Consideration shall have any
Liability for any loss or damage arising as a result of the timing or terms of such a sale or as a result of any
remittance made pursuant to such distribution.

The Information Agent is the agent of the Company and does not owe any duty to any Scheme Creditor,
express or implied.




                                                        28
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 30 of 1648



Non-Eligible Persons

Without limiting the information set out in this "Important Securities Law Notice" section to this
Explanatory Statement, the New Notes and the Jersey Newco Consideration Shares will not be issued to
a Scheme Creditor (and/or if appointed, its Nominee) pursuant to the Restructuring Implementation
Deed on the Restructuring Effective Date where such a Scheme Creditor (and/or its Nominee) is not an
Eligible Person.

Scheme Creditor Entitlements under the Scheme

Each Scheme Creditor and/or its Nominee(s) shall be entitled to receive its Scheme Creditor Entitlements on
the Restructuring Effective Date in accordance with the provisions of the Restructuring Implementation Deed,
save that such Scheme Creditor Entitlements may be withheld from being distributed to a Scheme Creditor
(and/or its Nominee(s)) on the Restructuring Effective Date if the Information Agent does not receive a validly
completed Account Holder Letter and/or Lender Claim Form from that Scheme Creditor by the Voting
Instruction Deadline and all of the information, representations, confirmations and any other documentation
required to be provided therein.

NONE OF THE SECURITIES REFERRED TO IN THIS EXPLANATORY STATEMENT SHALL BE
SOLD, ISSUED OR TRANSFERRED IN ANY JURISDICTION IN CONTRAVENTION OF
APPLICABLE LAW.




                                                     29
     20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                          (Explanatory Statement) Pg 31 of 1648



              SUMMARY OF ACTIONS TO BE TAKEN BY SCHEME CREDITORS

ALL SCHEME CREDITORS MUST ALSO READ APPENDIX 7 (INSTRUCTIONS AND
GUIDANCE FOR SCHEME CREDITORS) TO THIS EXPLANATORY STATEMENT, A
SUMMARY OF WHICH IS BELOW.

1.     Voting on the Scheme

       Before the Scheme can become effective and binding on the Company and the Scheme Creditors, a
       resolution to approve it must be passed by the requisite majorities of the Scheme Creditors required
       by section 899 of the Companies Act. The requisite majorities are a majority in number representing
       at least 75% in value of the Scheme Creditors who, being so entitled, are present in person, by a duly
       authorised representative if a corporation, or by proxy, and vote at the Scheme Meeting. The Scheme
       Meeting has been ordered by the Court and has been summoned to take place by way of video
       conference on 30 October 2020 at 10:30 am.

       Formal notice of the Scheme Meeting is set out in Appendix 10 (Notice of Scheme Meeting) to this
       Explanatory Statement.

       It is important that as many votes as possible are cast at the Scheme Meeting so that the Court may be
       satisfied that there is a fair and reasonable representation of the opinion of the Scheme Creditors in
       relation to the Scheme. You are, therefore, strongly urged to complete, sign and return your
       Account Holder Letter and/or Lender Claim Form (as applicable) as soon as possible and by the
       Voting Instruction Deadline, being 5:00 pm on 28 October 2020.

       Instructions and Guidance to Scheme Creditors are set out at Appendix 7 (Instructions and Guidance
       for Scheme Creditors) to this Explanatory Statement. In addition, the Restructuring Implementation
       Deed is set out at Appendix 3 to this Explanatory Statement and the other Key Restructuring
       Documents are set out at Appendix 4 to this Explanatory Statement.

2.     Completion of Account Holder Letters and/or Lender Claim Forms (as appropriate)

       Scheme Creditors (and/or their Account Holders) are strongly urged to complete and submit
       their Account Holder Letters and/or Lender Claim Forms (as applicable) online via the Scheme
       Website at www.lucid-is.com/kcadeutag or by email in pdf form to kcadeutag@lucid-is.com as
       soon as possible and in any event so as to be received no later than the Voting Instruction
       Deadline, being 5:00 pm on 28 October 2020.

       An Account Holder Letter and/or Lender Claim Form (as applicable) is required to be completed and
       submitted in order for a Scheme Creditor to (a) vote at the Scheme Meeting and (b) receive its Scheme
       Creditor Entitlements.

              Each Existing Noteholder (and/or its Account Holder) must complete and submit an Account
               Holder Letter.

              Each Term Loan Lender, each Revolving Loan Lender and the Existing Overdraft Provider
               must complete and submit a Lender Claim Form. For the avoidance of doubt, in respect of the
               Term Loan and the Revolving Loans, a Lender Claim Form should only be completed by a
               lender of record according to the books and records of the relevant Existing Administrative
               Agent. Creditors with only a beneficial interest in the Term Loan or Revolving Loan (as
               applicable) may not submit a Lender Claim Form themselves and are therefore recommended
               to contact their lender of record counterparty.




                                                    30
20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                      (Explanatory Statement) Pg 32 of 1648



  A. Account Holder Letter (to be completed by Existing Noteholders (and/or their Account
  Holders)

  The Existing Custodian holds the Global Notes in DTC. Existing Noteholders either hold their Existing
  Notes via:

  (i)     DTC, either directly (a DTC Participant) or through an intermediary who is a DTC Participant;
          or

  (ii)    Euroclear or Clearstream (through a DTC Participant who is holding the Existing Notes for
          Euroclear or Clearstream), either directly (a Euroclear/Clearstream Account Holder) or
          through an intermediary who is a Euroclear/Clearstream Account Holder.

  Existing Noteholders, as the beneficial owners of and/or the persons with the ultimate economic
  interest in the Existing Notes, are Scheme Creditors.

  The form of Account Holder Letter is enclosed at Appendix 8 (Account Holder Letter) to this
  Explanatory Statement.

  Existing Noteholders with an interest in the Existing Notes held via Euroclear or Clearstream only

  In order to vote at the Scheme Meeting, Existing Noteholders with an interest in the Existing Notes
  held via Euroclear or Clearstream must have blocked their Existing Notes.

  Existing Noteholders will receive notice of the elections required by the Account Holder Letter from
  their Account Holders (if the Existing Noteholder is not itself an Account Holder, and who may be
  their custodian or prime broker in respect of their holding of Existing Notes). An Existing Noteholder
  must confirm its consent to this notification, following which the Account Holder must submit an
  electronic instruction to Euroclear or Clearstream by no later than the Custody Instructions Deadline.
  The electronic instruction confirmation will generate a Custody Instruction Reference Number which
  must be included in the Account Holder Letter submission. Once the electronic instruction is
  submitted, the relevant notes will be blocked in Euroclear and/or Clearstream. The block will be lifted:

  (a)     if the Scheme is not approved at the Scheme Meeting, at the conclusion of the Scheme
          Meeting;

  (b)     if the Scheme is approved at the Scheme Meeting but not sanctioned at the Sanction Hearing,
          at the conclusion of the Sanction Hearing;

  (c)     if the Scheme is approved at the Scheme Meeting and sanctioned at the Sanction Hearing, but
          the Restructuring Effective Date does not occur on or before the Long Stop Date, on the Long
          Stop Date; or

  (d)     if the Scheme is approved at the Scheme Meeting and sanctioned at the Sanction Hearing and
          the Restructuring Effective Date occurs on or before the Long Stop Date, on the Restructuring
          Effective Date (with the Existing Notes being cancelled in accordance with the Restructuring
          Implementation Deed).

  An Account Holder Letter in respect of an Existing Noteholder with an interest in the Existing Notes
  held via Euroclear or Clearstream will not be complete or valid without the inclusion of a Custody
  Instruction Reference Number. Please see Appendix 7 (Instructions and Guidance for Scheme
  Creditors) to this Explanatory Statement for further information.




                                                31
20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                      (Explanatory Statement) Pg 33 of 1648



  All Existing Noteholders

  Each Existing Noteholder who wishes to vote at the Scheme Meeting must ensure that it, or if it is not
  an Account Holder, its Account Holder completes and submits to the Information Agent a valid
  Account Holder Letter in order to vote at the Scheme Meeting. For the purposes of voting, Account
  Holder Letters must be delivered to and received by the Information Agent before the Voting
  Instruction Deadline, being 5:00 pm on 28 October 2020.

  The delivery of an Account Holder Letter to the Information Agent will not prevent the Existing
  Noteholder who completed it from subsequently attending and voting in person at the Scheme Meeting
  if it so wishes. Existing Noteholders are encouraged to complete and return an Account Holder Letter
  whether or not they intend to be present at the Scheme Meeting in case, for any reason, that Existing
  Noteholder is unable to attend.

  An Existing Noteholder who wishes to attend the Scheme Meeting should complete an Account Holder
  Letter, indicating in it that the Existing Noteholder intends to attend the Scheme Meeting.

  Each Scheme Creditor or its proxy who wishes to attend the Scheme Meeting, and has indicated the
  same in its Account Holder Letter and/or Lender Claim Form, will be required to register its attendance
  by emailing the Information Agent at least one hour prior to the commencement of the Scheme
  Meeting.

  A proxy need not be a Scheme Creditor. Please see Appendix 7 (Instructions and Guidance for Scheme
  Creditors) to this Explanatory Statement for more information in this regard.

  Proof of personal identity and corporate authority will be required to attend the Scheme Meeting.
  Please see the Account Holder Letter for details of what is acceptable.

  Only those Scheme Creditors who are Scheme Creditors as at the Record Time are entitled to attend
  and vote, either in person or by proxy, at the Scheme Meeting.

  Existing Noteholders are advised to read the Restructuring Implementation Deed, the Holding Period
  Trust Agreement (which is attached at part 9 (Holding Period Trust Agreement) of schedule 2 (Key
  Restructuring Documents) to the Restructuring Implementation Deed (and appended to this
  Explanatory Statement at Part 9 (Holding Period Trust Agreement) of Appendix 4 (Key Restructuring
  Documents)) and the summary of the Holding Period Trust Agreement in paragraph 5 of Part 6
  (Summary of the Key Restructuring Documents) of this Explanatory Statement.

  In order to receive its Scheme Creditor Entitlements in accordance with the terms of the Restructuring
  Implementation Deed each Existing Noteholder must:

  (a)     ensure that it (or its Account Holder on its behalf) submits a valid Account Holder Letter to
          the Information Agent; and

  (b)     submit the correct Jersey Newco KYC to the Jersey Registrar (and the Information Agent must
          have received confirmation from the Jersey Registrar that all Jersey Newco KYC has been
          completed to its satisfaction no later than five Business Days before the Restructuring
          Effective Date) in relation to the Jersey Newco Consideration Shares.

  A Scheme Creditor must be an Eligible Person to receive Scheme Consideration. If an Existing
  Noteholder is not an Eligible Person it may, by completing the relevant section in its Account Holder
  Letter, appoint a Nominee to receive its New Notes and/or a Nominee to receive its Jersey Newco
  Consideration Shares. Each Nominee so appointed must be an Eligible Person in order to receive the
  New Notes and/or Jersey Newco Consideration Shares to which the relevant Existing Noteholder is
  entitled.

                                               32
20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                     (Explanatory Statement) Pg 34 of 1648



  B. Lender Claim Form (to be completed by the Lender Scheme Creditors)

  The form of Lender Claim Form is enclosed at Appendix 9 (Lender Claim Form) to this Explanatory
  Statement. For the avoidance of doubt, a Lender Claim Form should only be completed by a lenders
  of record according to the books and records of the relevant Existing Administrative Agent.

  Each Lender Scheme Creditor who wishes to vote at the Scheme Meeting must ensure that it completes
  and submits to the Information Agent a valid Lender Claim Form in order to vote at the Scheme
  Meeting. For the purposes of voting, Lender Claim Forms must be delivered to and received by
  the Information Agent before the Voting Instruction Deadline, being 5:00 pm on 28 October
  2020.

  The delivery of a Lender Claim Form will not prevent the Lender Scheme Creditor who completed it
  from subsequently attending and voting in person at the Scheme Meeting if it so wishes. Lender
  Scheme Creditors are encouraged to complete and return a Lender Claim Form whether or not they
  intend to be present at the Scheme Meeting in case, for any reason, that Lender Scheme Creditor is
  unable to attend.

  A Lender Scheme Creditor who wishes to attend the Scheme Meeting in person should complete a
  Lender Claim Form, indicating in it that the Scheme Creditor intends to attend the Scheme Meeting in
  person.

  Each Lender Scheme Creditor or its proxy who wishes to attend the Scheme Meeting in person, and
  has indicated the same in its Account Holder Letter and/or Lender Claim Form, will be required to
  register its attendance by emailing the Information Agent at least one hour prior to the commencement
  of the Scheme Meeting.

  Each Scheme Creditor will be entitled to appoint a proxy to vote on its behalf at the Scheme Meeting.
  A proxy need not be a Scheme Creditor. Please see Appendix 7 (Instructions and Guidance for Scheme
  Creditors) to this Explanatory Statement for more information in this regard.

  Proof of personal identity and corporate authority will be required to attend the Scheme Meeting.
  Please see the Lender Claim Form for details of what is acceptable.

  Only those Scheme Creditors who are Scheme Creditors as at the Record Time are entitled to attend
  and vote, either in person or by proxy, at the Scheme Meeting.

  Lender Scheme Creditors are advised to read the Restructuring Implementation Deed, the Holding
  Period Trust Agreement (which is attached at Part 9 (Holding Period Trust Agreement) of Schedule 2
  (Key Restructuring Documents) to the Restructuring Implementation Deed (and appended to this
  Explanatory Statement at Part 9 (Holding Period Trust Agreement) of Appendix 4 (Key Restructuring
  Documents) and the summary of the Holding Period Trust Agreement in paragraph 5 of Part 6
  (Summary of Key Restructuring Documents) of this Explanatory Statement.

  In order to receive its Scheme Creditor Entitlements in accordance with the terms of the Restructuring
  Implementation Deed, each Lender Scheme Creditor must:

  (a)     ensure that it submits a valid Lender Claim Form to the Information Agent; and

  (b)     submit the correct Jersey Newco KYC to the Jersey Registrar (and the Information Agent must
          have received confirmation from the Jersey Registrar that all Jersey Newco KYC has been
          completed to its satisfaction five Business Days before the Restructuring Effective Date) in
          relation to the Jersey Newco Consideration Shares.



                                               33
     20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 35 of 1648



       A Scheme Creditor must be an Eligible Person to receive Scheme Consideration. If the Lender Scheme
       Creditor is not an Eligible Person it may, by completing the relevant section in its Lender Claim Form,
       appoint a Nominee to receive its New Notes and/or a Nominee to receive its Jersey Newco
       Consideration Shares. Each Nominee so appointed must be an Eligible Person to receive the New
       Notes and/or Jersey Newco Consideration Shares to which the relevant Lender Scheme Creditor is
       entitled.

3.     Chairperson's discretion

       The Chairperson will be entitled, at their sole discretion, to permit a Scheme Creditor in respect of
       which a completed Account Holder Letter and/or Lender Claim Form has not been delivered prior to
       the Voting Instruction Deadline to vote at the Scheme Meeting if the Chairperson considers that the
       relevant Scheme Creditor has produced sufficient proof that it is a Scheme Creditor.




                                                    34
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 36 of 1648



                                                   PART 1

                       LETTER FROM THE DIRECTORS OF THE COMPANY




KCA Deutag UK Finance plc
1 Park Row
Leeds, LS1 5AB
United Kingdom

                                                                                              15 October 2020


Dear Scheme Creditor,

1.      Introduction

1.1     This letter is part of an Explanatory Statement distributed to you for the reasons set out below. All
        capitalised terms used in this letter have the meaning given to such terms in Appendix 1 (Definitions
        and Interpretation) to this Explanatory Statement.

1.2     The Company has proposed the Scheme to the Scheme Creditors as an integral part of implementing
        the Restructuring, as described in further detail below.

1.3     In considering the Scheme, you should not rely solely on this letter, but you should also consider the
        more detailed information contained in the remainder of this Explanatory Statement. The Company
        recommends that you consult your own professional advisers as to legal, tax, financial or other matters
        relevant to any actions to be taken in relation to the Scheme, or the implications/consequences of those
        actions.

1.4     The purpose of this letter is to provide a brief explanation of the Scheme and its effect, should it
        become effective. The Company proposes to seek the sanction of the Court in respect of the Scheme
        should it first be approved by the requisite majorities of Scheme Creditors at the Scheme Meeting
        convened for that purpose.

2.      Purpose of this Explanatory Statement

2.1     This Explanatory Statement, which is provided pursuant to section 897 of the Companies Act, is
        distributed for the purpose of providing you with sufficient information to make an informed decision
        as to whether or not to approve the Scheme. An explanation of the reasons for the proposed Scheme
        (which is to be voted on at the Scheme Meeting commencing at 10:30 am on 30 October 2020) is
        included below as part of this letter.

2.2     This document also explains why the Board and the Alpha Boards consider the Scheme, and the
        Restructuring to be implemented thereby, to be in the best interests of those with an economic interest
        in the Company and the Group, including the Scheme Creditors.




                                                      35
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 37 of 1648



3.      What is a scheme of arrangement?

3.1     A scheme of arrangement is a statutory procedure under English law which allows a company to agree
        a compromise or arrangement with its creditors (or classes of creditors), and for the terms of that
        compromise or arrangement to bind any non-consenting or opposing minority creditors.

3.2     If the Court is satisfied at the convening hearing that the proposed scheme of arrangement has a
        prospect of being approved by creditors, and that the proposed class or classes of scheme creditors for
        voting purposes have been correctly constituted, the court will order the scheme meeting or meetings
        for the relevant classes of creditors to be convened.

3.3     In order to become effective, a scheme of arrangement under English law must be:

        (a)     approved by a majority in number (above 50%) representing at least 75% in value of each
                class of creditors present and voting (in person or by proxy) at each relevant scheme meeting;

        (b)     sanctioned by the Court; and

        (c)     delivered to the Registrar of Companies with a copy of the Sanction Order.

3.4     If a scheme of arrangement becomes effective, it will bind the relevant company and each scheme
        creditor according to its terms, including those scheme creditors who did not vote on the relevant
        scheme of arrangement or who voted against it.

3.5     A scheme of arrangement will not be sanctioned by the Court unless the Court is satisfied, among
        other things, that the scheme of arrangement is fair and reasonable, the scheme of arrangement has
        been properly explained to creditors, and the class or classes of creditors voting in respec t of the
        scheme of arrangement have been properly constituted by the company.

4.      Scheme Meeting

4.1     The Court has granted the Company permission to convene a single meeting of Scheme Creditors to
        consider and, if thought fit, approve the Scheme.

4.2     We encourage all Scheme Creditors to submit their Account Holder Letter(s) and/or Lender Claim
        Form(s) to the Information Agent online via the Scheme Website at www.lucid-is.com/kcadeutag or
        by email in pdf form to kcadeutag@lucid-is.com as soon as possible and in any event so as to be
        received no later than the Voting Instruction Deadline. Details of the actions that Scheme Creditors
        need to take in order to vote are set out in Appendix 7 (Instructions and Guidance for Scheme
        Creditors) to this Explanatory Statement.

4.3     Existing Noteholders will receive notice of the elections required by the Account Holder Letter from
        their Account Holders (if the Existing Noteholder is not itself an Account Holder, and who may be
        their custodian or prime broker in respect of their holding of Existing Notes). An Existing Noteholder
        who holds the Existing Notes via Euroclear or Clearstream must confirm its consent to this
        notification, following which the Account Holder must submit an electronic instruction to Euroclear
        or Clearstream by no later than the Custody Instruction Deadline. The electronic instruction will
        generate a Custody Instruction Reference Number. Once the Information Agent receives a Custody
        Instruction Reference Number, the relevant Existing Notes will be blocked in Euroclear or
        Clearstream. The block will be lifted on the Restructuring Effective Date (or earlier, if applicable). An
        Account Holder Letter with respect to Existing Notes held via Euroclear or Clearstream will not be
        complete or valid without the inclusion of a Custody Instruction Reference Number. Please see
        Appendix 7 (Instructions and Guidance for Scheme Creditors) to this Explanatory Statement for
        further information.


                                                      36
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 38 of 1648



5.      The Scheme

        Background

5.1     The Company is a public limited company incorporated and existing in accordance with the laws of
        England and Wales. The Company was incorporated on 28 April 2014 with registered number
        09015065. The Company is an indirect Subsidiary of Alpha.

5.2     The Group is a market-leading international drilling, engineering and technology company serving
        both onshore and offshore drilling markets. It has a vertically integrated business model, with its
        engineering and design expertise complementing and enhancing its drilling operations. The Group is
        one of the largest international land drilling contractors globally, with a highly sophisticated and
        flexible rig fleet, and is a leader in the design, engineering and manufacturing of premium land rigs
        and components. In terms of international reach, the Group focusses on geographies characterised by
        attractive industry dynamics (such as low breakeven oil prices, significant levels of industry
        consolidation and high return on capital) and operates in more than 15 countries, with a strong presence
        in Europe (including the North Sea), Russia (including the Caspian Sea), Africa and the Middle East.

5.3     As a result of concerns regarding the level of the Group's financial leverage and certain debt maturities
        in early 2021, the Group engaged Houlihan Lokey as financial adviser in August 2019 to assist (in
        conjunction with A&O, the Group's longstanding legal advisers) with conducting a strategic review of
        its balance sheet (including the indebtedness under the Existing Notes and the Credit Agreement) and
        finding a comprehensive solution to the Group's capital structure. Between August 2019 and March
        2020, the Group, in conjunction with its advisers and ultimate shareholders, continued to explore and
        progress various strategic options to address its capital structure.

5.4     The range of strategic options available to the Group was severely limited by the Covid-19 Pandemic
        and the OPEC-related Oil Price Reduction. Examples of the direct and indirect negative impact of the
        Covid-19 Pandemic and the OPEC-related Oil Price Reduction on the Group's business include:

        (a)     requests from the Group's customers for significant price reductions in relation to the services
                provided by the Group;

        (b)     the termination and/or suspension of several of the Group's contracts in connection with its
                land fleet;

        (c)     the resulting reclassification of many of the oil platforms operated by the Group within the
                UK from operating to stacking mode; and

        (d)     severe disruptions to the Group's supply chains and its workforce.

5.5     Despite the measures put in place by the Group to reduce the effect of these external factors on its
        business (including placing most of its staff on a four-day week for several months and freezing all
        non-business critical spending), their continuing impact led to a significant deterioration in the Group's
        financial position (especially in relation to its short-term liquidity). Ultimately, the combined impact
        of the Covid-19 Pandemic and the OPEC-related Oil Price Reduction on the Group and the wider
        market meant that many of the strategic options that were previously being considered by the Group
        in relation to its capital structure were no longer determined to be viable.

5.6     Furthermore, in addition to the significant short-term impact of the Covid-19 Pandemic and the OPEC-
        related Oil Price Reduction, the Group also determined that, given its considerable exposure to the oil
        and gas sector, the ongoing impact of the Covid-19 Pandemic combined with a lower demand for oil
        (and a corresponding drop in the price of oil) was likely to have a medium to long-term impact on its
        business and financial outlook.


                                                       37
       20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                              Exhibit D
                                  (Explanatory Statement) Pg 39 of 1648



5.7      In light of the situation described above, on 26 March 2020 the Group announced that it: (a) was
         planning to utilise the applicable grace periods in relation to the April 2020 Interest Payments in order
         to give it more time to evaluate and assess the impact of the Covid-19 Pandemic and the OPEC-related
         Oil Price Reduction on its business and operations; and (b) would be formally engaging with its
         creditors (including the Ad-Hoc Committee and the RCF Lenders and each of their respective
         advisers).

5.8      Scheme Creditors can obtain further information on the Group, including financial information,
         from the Group's investor website at https://kcadeutag.com/investors/.

         Standstill Agreement

5.9      Having used the applicable grace periods in respect of the April 2020 Interest Payments to further
         assess its financial position and potential options and following negotiations with the Ad-Hoc
         Committee and the RCF Lenders (and each of their respective advisers), the Group announced on 2
         May 2020 that, in order to provide stability while it continued to evaluate the impact of the Covid-19
         Pandemic and the OPEC-related Oil Price Reduction, it had entered into the Standstill Agreement with
         the Ad-Hoc Committee and each of the RCF Lenders 7 .

5.10     Under the terms of the Standstill Agreement, the members of the Ad-Hoc Committee, the RCF Lenders
         and the other creditors party thereto agreed to standstill arrangements (including restrictions on
         enforcement action and forbearances in relation to specified defaults) in respect of the indebtedness
         under the Existing Notes and the Credit Agreement for the Standstill Period. The Group gave various
         undertakings under the Standstill Agreement (including in relation to the provision of financial
         information regarding the Group and the preparation of a proposal for the financial restructuring of
         the Group's balance sheet) and accepted certain restrictions on the conduct of its business. Pursuant to
         the terms of the Standstill Agreement, it was also agreed that the Group would not make the April
         2020 Interest Payments or (subject to certain limited exceptions) any other interest or amortisation
         payments due under the Existing Indentures or the Credit Agreement during the Standstill Period.

         Work Fee

5.11     As a condition precedent to the effectiveness of the Standstill Agreement, Alpha and certain other
         members of the Group entered into the Work Fee Letters. Pursuant to the Work Fee Letters, Alpha is
         to pay or to procure the payment to:

         (a)        the members of the Ad-Hoc Committee party to the AHC Work Fee Letter of the AHC Work
                    Fees; and

         (b)        the RCF Lenders party to the RCF Work Fee Letter of the RCF Work Fees,

         which Work Fees have been paid as at the date of this letter and represent the total amount of fees
         payable under the Work Fee Letters.

5.12     The Group considers the Work Fees to be appropriate in light of the work that:

         (a)        has been undertaken by the Ad-Hoc Committee and RCF Lenders in connection with the
                    Standstill Agreement, the Lock-Up Agreement, the negotiation of the terms of the
                    Restructuring and its implementation, including:

                    (i)        participating in calls and meetings with the advisers to, and representatives of, the
                               Group;


7        One RCF Lender acceded to the Standstill Agreement shortly thereafter, following completion of its internal credit approval process.

                                                                      38
       20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                               Exhibit D
                               (Explanatory Statement) Pg 40 of 1648



                  (ii)      reviewing, assessing and providing feedback on proposals made by the Group in
                            connection with the Standstill Agreement, the Lock-Up Agreement and the
                            Restructuring;

                  (iii)     reviewing, assessing and providing feedback on draft documentation relating to the
                            Standstill Agreement, the Lock-Up Agreement and the Restructuring;

                  (iv)      working with fellow creditors and other stakeholders to build a consensus around the
                            terms of the Restructuring; and

                  (v)       liaising with current and prospective management in relation to the Restructuring; and

         (b)      continues to be undertaken by the Ad-Hoc Committee and RCF Lenders to in relation to the
                  implementation of the Restructuring.

         Lock-Up Agreement

5.13     On 31 July 2020, after a period of further discussions between the Group, the Ad-Hoc Committee, the
         RCF Lenders and certain other stakeholders (including the Group's ultimate shareholders), the Group
         announced that the Company and certain other members of the Group had entered into the Lock-Up
         Agreement setting out the agreed commercial terms of the Restructuring. As the ultimate shareholders
         of the Group had, after negotiations with the Ad-Hoc Committee, agreed to support the Restructuring,
         Holdings I (being the ultimate holding company of the Group) and certain other holding companies in
         the Group structure entered into the Lock-Up Agreement as original parties thereto.

5.14     A redacted copy of the Lock-Up Agreement is available on the Group's website8 and an unredacted
         copy is available on the Scheme Website.

5.15     Under the Lock-Up Agreement, the Company and the other parties thereto (other than FAB) have
         agreed, among other things, that they will:

         (a)      promptly take all actions required pursuant to and in accordance with the Lock-Up Agreement
                  and the Restructuring Steps Plan which are necessary to facilitate, implement, consummate or
                  otherwise give effect to all or any part of the Restructuring; and

         (b)      not take, encourage, assist or support (or procure that any other person takes, encourages,
                  assists or supports) any action which would, or would reasonably be expected to, breach or be
                  inconsistent with the Lock-Up Agreement, the Restructuring Term Sheets or the Restructuring
                  Steps Plan (taken as a whole) or delay, impede or prevent the implementation or
                  consummation of all or any part of the Restructuring.

5.16     Pursuant to the terms of the Lock-Up Agreement, each Participating Creditor (other than FAB) has
         acknowledged and submitted to the jurisdiction of the English court in respect of the Scheme and
         agreed that it shall enter an appearance formally in connection with the Scheme (if required by the
         Court or, if any creditor that is not a Participating Creditor formally objects to the Scheme, as
         reasonably requested by Alpha II) or be willing to be joined formally to the Scheme as a defendant (if
         required by the Court).

5.17     In accordance with the Lock-Up Agreement and in order to help facilitate the Scheme:

         (a)      the Company has entered into each of the Supplemental Indentures pursuant to which certain
                  amendments were made to the terms of Existing Indentures (including the amendments
                  referred to in paragraph 5.19 below and the amendments to section 6.01 (Events of Default)

8
         https://kcadeutag.com/investors/news/Documents/Cleansing%20Announcement%20Lock-up%20Agreement%20FINAL.pdf

                                                             39
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 41 of 1648



                of each Existing Indenture to ensure that any step taken, or to be taken, in connection with the
                Scheme or the Restructuring did not and will not trigger a Default or Event of Default (each
                as defined in each Existing Indenture));

         (b)    Alpha has entered into the Credit and Guaranty Agreement Amendment Agreement, pursuant
                to which certain amendments were made to the terms of the Credit Agreement and the
                Guaranty Agreement (including the amendments referred to in paragraph 5.20 below); and

         (c)    the Company has entered into the Contribution Deed.

5.18     The Contribution Deed results in the Credit Agreement Borrowers and the Company having rights of
         contribution against each other, and the members of the Group that are Guarantors (under and as
         defined in the Guaranty Agreement) and the Company also have rights of contribution against each
         other pursuant to the Guaranty Agreement. The Company, therefore, cannot effectively seek a release
         or variation of the Scheme Creditors' rights against it without also seeking to release or vary the
         Scheme Creditors' rights as against both the Credit Agreement Borrowers and the Guarantors. It will
         otherwise, in effect, remain liable for the claims of Scheme Creditors to be compromised by Scheme
         because of its liability under the Contribution Deed.

5.19     Pursuant to the Supplemental Indentures:

         (a)    each Existing Indenture, the Existing Notes and the Guarantees (as defined in each Existing
                Indenture) and all non-contractual obligations arising out of or in connection with them are
                now governed by, and shall be construed in accordance with, the laws of England and Wales;
                and

         (b)    subject to the terms of each Existing Indenture, the courts of England and Wales now have
                jurisdiction to settle any disputes that arise out of or in connection with each Existing
                Indenture, the Existing Notes and the Guarantees, and accordingly any legal action or
                proceedings arising out of or in connection with each Existing Indenture, the Existing Notes
                and the Guarantees may be brought in such courts.

5.20     Pursuant to Credit and Guaranty Agreement Amendment Agreement:

         (a)    the Credit Agreement and the Guaranty Agreement (and all non-contractual obligations
                arising out of or in connection with the Credit Agreement or the Guaranty Agreement) are
                now governed by, and shall be construed in accordance with, the laws of England and Wales;
                and

         (b)    subject to the terms of the Credit Agreement and the Guaranty Agreement (as applicable), the
                courts of England and Wales now have jurisdiction to settle any disputes that arise out of or
                in connection with the Credit Agreement or the Guaranty Agreement, and accordingly any
                legal action or proceedings arising out of or in connection with the Credit Agreement or the
                Guaranty Agreement may be brought in such courts.

5.21     The Company has obtained an opinion from an independent expert, Judge Robert Smith (retired), a
         former judge of the US Court of Appeals for the Second Circuit and a respected New York law
         qualified attorney, that the amendments made pursuant to the Supplemental Indentures and the Credit
         and Guaranty Agreement Amendment Agreement were validly effected as a matter of New York law.

5.22     The amendments referred to in paragraphs 5.19 and 5.20 above were made to assist with the
         international recognition of the Scheme in the relevant jurisdictions (including certain of the
         jurisdictions referred to in paragraph 9 below).



                                                     40
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                             (Explanatory Statement) Pg 42 of 1648



5.23     Following further due diligence and discussions between the respective advisers to the Group, the Ad-
         Hoc Committee and the RCF Lenders, it was agreed that, in order to facilitate the implementation of
         the Restructuring within the timescale contemplated by the Lock-Up Agreement, certain amendments
         were required to be made to the Restructuring Steps Plan. Pursuant to the Restructuring Steps Plan
         Amendment Letter, the Company requested that the Majority Participating AHC Creditors and the
         Majority Participating RCF Lenders consent to the Restructuring Steps Plan Amendment. This consent
         was received and the Restructuring Steps Plan Amendment became effective on 8 October 2020 and
         a copy of the Restructuring Steps Plan Amendment Letter (including the amended Restructuring Steps
         Plan) is available to Scheme Creditors on the Scheme Website.

         Lock-Up Fee

5.24     Pursuant to the terms of the Lock-Up Agreement, on 21 August 2020 (being the date falling 15
         Business Days after the Effective Date), Abbot procured payment to each Participating Creditor who
         had entered into or acceded to the Lock-Up Agreement by 14 August 2020 (being the date falling ten
         Business Days after the Effective Date) of a Lock-Up Fee in an amount equal to 0.15 % of its
         Participating Creditor Exposure (as defined in the Lock-Up Agreement).

5.25     The payment of the Lock-Up Fee was (and continues to be) considered by the Group to have been
         appropriate in order to secure early support for the Restructuring from the Group's diverse and
         numerous Existing Noteholders, Term Loan Lenders and RCF Lenders in order to provide the Group
         with a degree of commercial comfort regarding the implementation of the Restructuring. All Existing
         Noteholders, Term Loan Lenders and RCF Lenders had the opportunity to enter into the Lock-Up
         Agreement within ten Business Days of the Effective Date and thereby become eligible to receive the
         Lock-Up Fee.

         Purpose and effect of the Scheme

5.26     The purpose of the Scheme is to enable the implementation of the Restructuring in the manner
         described in and contemplated by the Restructuring Steps Plan and the Restructuring Term Sheets
         which will preserve value for all stakeholders and seek to allow the Existing Noteholders and Lender
         Scheme Creditors to recover greater amounts in due course than would be recoverable in the likely
         alternative scenarios if the Restructuring is not implemented, as further detailed in Part 7 (Estimated
         Alternative Outcomes for Scheme Creditors) of this Explanatory Statement.

5.27     The Scheme will alter the rights of all Scheme Creditors arising out of or in connection with the
         Existing Indentures and the Credit Agreement, including any accrued but unpaid interest.

5.28     As a result of the Restructuring and the Scheme, it is anticipated that:

         (a)     in return for the issuance to the Scheme Creditors of (and as a result of the release of all of the
                 principal, accrued but unpaid interest and any other claims in respect of the Existing Notes,
                 the Term Loan, the Revolving Loans and the Existing Overdraft Facilities):

                 (i)     the New Notes; and

                 (ii)    the Jersey Newco Consideration Shares,




                                                        41
       20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                          Exhibit D
                                  (Explanatory Statement) Pg 43 of 1648



                   the Restructured Group will have a strengthened and de-levered balance sheet, with its total
                   debt being reduced by approximately USD 1.4 billion (meaning it will have a pro forma net
                   leverage of 1.4x9 (down from its current net leverage of 6.3x 10 ));

         (b)       the Restructured Group's annual debt servicing costs will be reduced from USD 155 million
                   to USD 49 million;

         (c)       the Restructured Group will benefit from a five-year runway to maturity of the New Notes;

         (d)       the Restructured Group will have access to:

                   (i)        overdraft, cashing pooling and bank account facilities through the New Cash
                              Management Facilities; and

                   (ii)       guarantee and letter of credit facilities through the New LC/Undertaking Facilities to
                              be made available by Lloyds and FAB (as applicable); and

         (e)       by receiving the Jersey Newco Consideration Shares, Scheme Creditors will be provided with
                   the opportunity to benefit from the potential upside of the implementation of the Restructured
                   Group's turnaround strategy.

5.29     If the Scheme is approved by the requisite majorities of Scheme Creditors and the Restructuring is
         implemented, the Company anticipates that the Restructured Group will be able to repay the full
         amounts owing:

         (a)       in respect of the New Notes under the New Notes Documents; and

         (b)       under the New Bilateral Facilities Agreements.

5.30     Further details of the Restructuring and the Scheme are set out in paragraph 6 below and in Part 5
         (Summary of the Restructuring (including the Scheme)) of this Explanatory Statement.

5.31     As at 30 September 2020, the Group had outstanding indebtedness under the Existing Notes and Credit
         Agreement of an aggregate principal amount of approximately USD 1,989,714,617 (which, for the
         avoidance of doubt, does not include any accrued but unpaid interest or fees in respect of such
         indebtedness) with events of default outstanding under both the Credit Agreement and each Existing
         Indenture. If the Company does not implement the Restructuring by the Long Stop Date and the
         requisite majorities of the Participating Creditors refuse to extend the Long Stop Date, the Lock-Up
         Agreement will terminate. In light of the events of default outstanding under both the Credit
         Agreement and each Existing Indenture, the relevant creditors thereunder would, following the
         termination of the Lock-Up Agreement, be entitled to accelerate the indebtedness outstanding under
         the Credit Agreement and the Existing Indentures and instruct the security agent under the Existing
         Intercreditor Agreement to enforce part or all of the Existing Security. If the indebtedness under the
         Credit Agreement and the Existing Indentures was accelerated, the Company does not anticipate that
         the Group would be able to repay the accelerated amounts in full (please see Part 7 (Estimated
         Alternative Outcomes for Scheme Creditors) of this Explanatory Statement for more information).

5.32     Additionally, the Company considers that, if it is ultimately unable to implement the Restructuring
         (and no immediate or short term action is taken by the creditors following any termination of the Lock-
         Up Agreement), the most likely outcome is that there will have to be a distressed, accelerated sale of

9
         Based on LTM June 2020 EBITDA of USD 293 million, pro forma total debt of approximately USD 510 million, and current cash at 30
         June 2020 of USD 100 million (which excludes USD 80 million of transaction costs).
10
         Based on LTM June 2020 EBITDA of USD 293 million, total debt at 20 June 2020 of approximately USD 1.9 billion (including the Existing
         Notes and facilities under the Credit Agreement) and current cash at 30 June 2020 of USD 100 million (which excludes USD 80 million of
         transaction costs).

                                                                    42
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                             (Explanatory Statement) Pg 44 of 1648



         the individual business units within the Group (with any residual part of the Group and its assets
         entering insolvency or bankruptcy proceedings). If it is not possible to complete one or more of the
         business unit sales in the time available, the Company considers that it is likely that the relevant part
         of the Group and its assets will have to enter insolvency or bankruptcy proceedings. If it is not possible
         to complete any sale in the time available, the Company considers that it is likely that the entire Group
         and its assets will have to enter insolvency or bankruptcy proceedings.

5.33     The execution of any distressed sale, even on an accelerated basis, will require a sufficient number of
         the Group’s creditors (including the Scheme Creditors) to allow time for such a sale to complete and
         will be subject to a considerable number of consents, forbearances and waivers. In addition, the current
         market environment and wider economic climate may present further challenges to achieving a
         distressed sale of any of the Group’s business units, thereby adding to the level of uncertainty and
         execution risk in this scenario.

5.34     In any of the scenarios referred to in paragraphs 5.31, 5.32 and 5.33 above, the Company considers
         that the Group would not be able to repay its creditors (including the Scheme Creditors) in full and the
         quantum and timing of any distributions to those creditors would be very uncertain.

5.35     Furthermore, in any of the scenarios described above or in the event that the relevant creditors under
         the Credit Agreement and the Existing Indentures initiated an enforcement of the Existing Security
         following the termination of the Lock-Up Agreement, the Group anticipates that the amounts that
         would be received by its creditors (including the Scheme Creditors) via insolvency or bankruptcy
         proceedings (with or without a distressed sale of part of the Group having occurred first) or as a
         consequence of any enforcement action (as applicable) would be less than the amounts such creditors
         would ultimately receive if the Restructuring is implemented.

5.36     For further information, please see Part 7 (Estimated Alternative Outcomes for Scheme Creditors) of
         this Explanatory Statement.

5.37     In light of the factors set out above, while no assurances can be given that, even if the Restructuring is
         successfully completed, the Group's business will be successful in the future, the Board and the Alpha
         Boards consider, on the basis of professional advice they have received (including, but not limited to,
         from Deloitte, for the sole benefit of the Company and certain other members of Group, in relation to
         the estimated outcomes if the Restructuring is not implemented), that the implementation of the
         Restructuring is in the best interests of the relevant stakeholders taken as a whole (including the
         Scheme Creditors).

6.       Key Terms of the Restructuring

6.1      The Restructuring will reflect the terms of the Restructuring Term Sheets and the Restructuring Steps
         Plan.

6.2      A new holding company structure has been established comprising Jersey Newco, which owns English
         NewCo 1 which in turn owns English NewCo 2.

6.3      Alpha II has acquired all of the shares in Jersey Newco (and, as a result, indirectly acquired English
         NewCo 1 and English NewCo 2) from Crestbridge Corporate Nominees Limited (being an entity
         controlled by Crestbridge, the corporate services provider which arranged for Jersey Newco to be
         incorporated) for nil consideration.

6.4      Following the Scheme Effective Time but prior to the Restructuring Effective Date, Alpha II will
         transfer all of the shares in Alpha to English New Co 2 for nil consideration (with the shares in Alpha
         remaining subject to the relevant Existing Security).



                                                        43
      20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 45 of 1648



6.5     The key terms of the Restructuring (and the Scheme) provide for the following inter-conditional steps
        to occur on the Restructuring Effective Date:

        (a)     Alpha II shall transfer 100% of the shares in Jersey Newco to certain of the Scheme Creditors
                (to be selected, subject to certain limitations set out in the Restructuring Implementation Deed,
                by the Company in its discretion (in consultation with the Ad-Hoc Committee and the Existing
                Overdraft Provider (or their respective advisers)) for nil consideration;

        (b)     on behalf of all Scheme Creditors, the Company (pursuant to the authority granted in the
                Scheme and pursuant to the steps set out in the Restructuring Implementation Deed) and other
                relevant parties will affect the release of all of the principal, accrued interest and any other
                Liabilities in respect of the Scheme Claims and the Existing Security. The Company shall take
                steps to effect the cancellation of the Existing Notes and will inform the Luxembourg Stock
                Exchange of such cancellation;

        (c)     in consideration for the release described in paragraph (b) above:

                (i)     the Company will issue the New Notes to the Scheme Creditors with each Scheme
                        Creditor being entitled to a pro rata amount of the New Notes reflecting the proportion
                        of its holdings of principal and accrued interest in respect of the Scheme Claims as at
                        the Record Time compared to the total amount of principal and accrued interest in
                        respect of all Scheme Claims as at the Record Time; and

                (ii)    Jersey Newco will issue the Jersey Newco Consideration Shares to the Scheme
                        Creditors with each Scheme Creditor being entitled to a pro rata amount of the Jersey
                        Newco Consideration Shares reflecting the proportion of its holdings of principal and
                        accrued interest in respect of the Scheme Claims as at the Record Time compared to
                        the total amount of principal and accrued interest in respect of all Scheme Claims as
                        at the Record Time (taking into account any shares in Jersey Newco already held by
                        Scheme Creditors as a result of the transfer described in paragraph 6.5(a) above and
                        as calculated before the issuance of any shares in connection with the Management
                        Equity Plan);

        (d)     the relevant members of the Group will enter into the New Bilateral Facilities Agreements, in
                each case, with the relevant New Bilateral Lenders;

        (e)     the relevant members of the Group will enter into the New Security Documents with the New
                Security Agent;

        (f)     on behalf of all Scheme Creditors, the Company (pursuant to the authority granted in the
                Scheme) together with other relevant parties will enter into the New Intercreditor Agreement
                that will regulate the ranking and priority of the New Bilateral Facilities and the New Notes
                Documents;

        (g)     the relevant parties (including the Scheme Creditors (acting through the Company pursuant to
                the authority granted in the Scheme) that will be receiving the Jersey Newco Consideration
                Shares on the Restructuring Effective Date) will enter into the Jersey Newco Investment
                Agreement to govern the rights as between the shareholders of Jersey Newco in accordance
                with the terms set out in the Equity Term Sheet (as defined in, and scheduled to, the Lock-Up
                Agreement); and

        (h)     the Deed of Release will be entered into by the relevant parties including the Company (on
                behalf of itself and all Scheme Creditors pursuant to the authority granted in the Scheme), to
                effect the releases described in clause 9.2 (Releases on the Completion Date) of the Lock-Up
                Agreement.

                                                      44
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 46 of 1648



6.6      On the Business Day following the Restructuring Effective Date, subject to the terms of the
         Restructuring Implementation Deed, Jersey Newco shall issue the Warrants to the Participating
         Shareholders.

6.7      Scheme Creditors should note that the New Notes will be issued in accordance with the terms of the
         Restructuring Implementation Deed and subject to applicable securities laws. The New Notes will be
         held in Euroclear and Clearstream only. The Company encourages Existing Noteholders holding
         Existing Notes directly through DTC to transfer their holdings to an account held with Euroclear
         or Clearstream prior to the Principal Record Time in order to be in a position to receive the New
         Notes on the Restructuring Effective Date. For the avoidance of doubt, and irrespective of the
         Clearing System in which the Existing Notes are held, the consideration due to Scheme Creditors
         in connection with the Scheme will be allocated to or on behalf of all Scheme Creditors rateably
         in accordance with the terms of the Restructuring Implementation Deed.

6.8      Scheme Creditors should also note that that the Jersey Newco Shares will not be listed on any
         recognised stock exchange and will not have an ISIN or CUSIP. As such, they will not be eligible for
         clearance in any Clearing System.

         Certain Conditions to the Restructuring

6.9      The Scheme Effective Time will occur upon:

         (a)     the approval of the Scheme by a majority in number of Scheme Creditors representing 75%
                 in value of the Scheme Claims present and voting at the Scheme Meeting (in person or by
                 proxy);

         (b)     the Court making the Sanction Order, sanctioning the Scheme; and

         (c)     a copy of the Sanction Order being delivered to the Registrar of Companies.

6.10     The Restructuring Effective Date will occur upon: (a) the satisfaction or waiver of the Restructuring
         Conditions Precedent; and (b) the completion of the steps necessary to implement the Restructuring
         set out in clause 5 (Restructuring Steps) of the Restructuring Implementation Deed in accordance with
         the terms of the Restructuring Implementation Deed.

7.       Undertaking Deeds

7.1      Each of the Undertaking Parties, who are persons involved in the implementation of the Restructuring,
         some of which are not party to the Lock-Up Agreement, will execute and deliver, prior to the Sanction
         Hearing, an Undertaking Deed in favour of the Court, the Company and the Scheme Creditors (as
         applicable), pursuant to which it will agree and undertake to the Court, the Company and the Scheme
         Creditors (as applicable), on and from the Scheme Effective Time, among other things:

         (a)     to be bound by the Scheme and the applicable Restructuring Documents;

         (b)     to promptly do all such acts and things necessary for the purpose of giving effect to the Scheme
                 and the applicable Restructuring Documents; and

         (c)     to promptly execute and deliver each of the Restructuring Documents (and related documents)
                 to which they are party.

7.2      Having signed the Lock-Up Agreement, FAB has agreed and is expected to execute and deliver a
         support letter to the Company prior to the Sanction Hearing, pursuant to which FAB will undertake,
         subject to the terms of the Lock-Up Agreement, to take any and all actions required pursuant to and in
         accordance with the Lock-Up Agreement and the Restructuring Steps Plan which are necessary to

                                                      45
      20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                             Exhibit D
                                 (Explanatory Statement) Pg 47 of 1648



        facilitate, implement, consummate or otherwise give effect to the documentation of the FAB Run-Off
        LC Facility (including, without limitation, executing and delivering to the Company the Restructuring
        Implementation Deed) on and from the Scheme Effective Time.

8.      Support for the Scheme

        Since the date of the Lock-Up Agreement, additional creditors and certain of the ultimate shareholders
        of the Group have acceded to the Lock-Up Agreement. As at 8 October 2020:

        (a)        Existing Noteholders holding 92.76% of the aggregate outstanding principal amount of the
                   2021 Notes;

        (b)        Existing Noteholders holding 99.08% of the aggregate outstanding principal amount of the
                   2022 Notes;

        (c)        Existing Noteholders holding 99.01% of the aggregate outstanding principal amount of the
                   2023 Notes;

        (d)        Term Loan Lenders holding 96.43% of the aggregate outstanding principal amount of the
                   Term Loan;

        (e)        Revolving Loan Lenders holding 89.47% of the aggregate outstanding principal amount of
                   the Revolving Loans; and

        (f)        the Existing Overdraft Provider, Lloyds and FAB

        have executed or acceded to the Lock-Up Agreement, meaning that Scheme Creditors representing
        96.86%11 of the aggregate principal amount of debt under the Existing Notes, the Term Loan, the
        Revolving Loans and the Existing Overdraft Facilities have entered into the Lock-Up Agreement.

9.      Recognition of the Scheme in jurisdictions outside the United Kingdom

9.1     United States

        (a)        The Company intends to seek a Chapter 15 Order. The Company considers the seeking of a
                   Chapter 15 Order to be a prudent course of action given that certain of the Scheme Creditors
                   are anticipated to be U.S. persons, one of the Guarantors is incorporated in the U.S. and,
                   additionally, the Existing Notes and the Credit Agreement were originally governed by New
                   York law and subject to the jurisdiction of the New York courts.

        (b)        The Company is advised and believes that the Scheme will be recognised in the United States
                   under Chapter 15 of the U.S. Bankruptcy Code and will adduce expert evidence in relation to
                   these matters.

9.2     Russia, Oman, Germany and Norway

        No formal steps to obtain recognition of the Scheme are foreseen in Russia, Oman, Germany or
        Norway; however, the Company has obtained opinions from independent experts (in respect of which
        privilege is not waived):

        (a)        that the Scheme is likely to be recognised and given effect in Russia, Norway and Germany,
                   each being a jurisdiction in which the Group has material operations; and


11
        As the amount under the Existing Overdraft Facilities fluctuates on a daily basis, the overall amount of the commitments in respect of the
        Existing Overdraft Facilities has been used for the purposes of calculating this percentage.

                                                                     46
       20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                               (Explanatory Statement) Pg 48 of 1648



         (b)     that the Scheme may be recognised de facto and given effect in Oman (being another
                 jurisdiction in which the Group has material operations) and that in any event it is unlikely
                 that a dissenting Scheme Creditor would be able to improve its position (relative to that of the
                 other Scheme Creditors) before the Omani courts such as to undermine the compromise
                 proposed in the Scheme.

10.      Conclusions

10.1     The Board and the Alpha Boards consider the Restructuring and the Scheme to be in the best interests
         of those parties with an economic interest in the Company and the Group, including the Scheme
         Creditors. It has arrived at this conclusion on the basis of the reasons given in this letter, in particular:

         (a)     the benefits to the Company and to the rest of the Group of the implementation of the
                 Restructuring and the Scheme, which will in turn benefit the Scheme Creditors;

         (b)     the high levels of support already received for the Restructuring and the Scheme via the Lock-
                 Up Agreement, as described at paragraph 8; and

         (c)     the likely negative alternative outcomes for Scheme Creditors if the Scheme is not approved
                 and/or the Restructuring is not completed.

         Accordingly, the Board unanimously recommends that the Scheme Creditors vote in favour of
         the Scheme at the Scheme Meeting.

11.      Contact details

         The Information Agent has been appointed by the Company to facilitate communications with Scheme
         Creditors. All relevant documentation, including the Account Holder Letter and Lender Claim Form
         can be found on the Scheme Website at www.lucid-is.com/kcadeutag. Scheme Creditors may view
         and download documents relating to the Scheme from the Scheme Website once they have registered
         on the Scheme Website by submitting their details. An activation link will then be sent to the email
         address used to register. If you have any questions in relation to this Explanatory Statement, the
         Restructuring or the Scheme, please contact the Information Agent using the contact details below:

         Lucid Issuer Services Limited
         Tankerton Works
         12 Argyle Walk
         London
         WC1H 8HA
         Email:         kcadeutag@lucid-is.com
         Phone:         +44 (0) 207 704 0880
         Attention:     Oliver Slyfield / Jacek Kusion



         Yours sincerely,

         The Board




                                                         47
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 49 of 1648



                                                  PART 2

      BACKGROUND TO THE COMPANY, THE GROUP AND THE GROUP'S PRINCIPAL
                         FINANCIAL INDEBTEDNESS

1.      Alpha

1.1     Alpha is a limited liability company incorporated under the laws of England and Wales. Its registered
        office address is 1 Park Row, Leeds, England, LS1 5AB. Alpha is the "Parent" under the Credit
        Agreement.

1.2     Alpha was incorporated on 21 November 2007 with registered number 06433748.

1.3     Alpha's immediate shareholder is Alpha II and, as at the date to this Explanatory Statement, the
        ultimate holding company of Alpha and the Group as a whole is Holdings I. Holdings I's issued and
        outstanding share capital is owned by funds controlled or managed by Pamplona Capital Management
        (33.1%), Al Qahtani Investments LLC (21.8%), GoldenTree Asset Management (17.4%), EIG Global
        Energy Partners (17.2%), Blackrock (6.5%) and various shareholders who in aggregate hold less than
        5% of the issued outstanding share capital of Holdings I.

1.4     A simplified structure chart for the Group, prior to the Scheme Effective Time, is set out in Appendix
        11 (Simplified Group Structure Chart) to this Explanatory Statement.

1.5     Alpha is a Guarantor.

2.      The Company

2.1     The Company is a public limited company incorporated under the laws of England and Wales and a
        wholly owned indirect Subsidiary of Alpha. Its registered office address is 1 Park Row, Leeds,
        England, LS1 5AB.

2.2     The Company was incorporated on 28 April 2014 with registered number 09015065.

2.3     The Company is UK tax resident and has its centre of main interests in England.

2.4     As at the date of this Explanatory Statement, the Company's entire issued and outstanding share capital
        is held by Abbot, a wholly owned indirect Subsidiary of Alpha. Alpha indirectly beneficially owns
        100% of the ordinary share capital of the Company.

2.5     The Company is the issuer of the Existing Notes and is a Guarantor.

2.6     The Company has entered into the Contribution Deed. Further detail regarding the Contribution Deed
        is set out at paragraph 5.18 of Part 1 (Letter from the Directors of the Company) of this Explanatory
        Statement.

3.      Overview of business operations of the Group

3.1     Overview

(a)     The Group is a market-leading international drilling, engineering and technology company serving
        both onshore and offshore drilling markets. It has a vertically integrated business model, with its
        engineering and design expertise complementing and enhancing its drilling operations. The Group is
        one of the largest international land-drilling contractors globally, with a highly sophisticated and
        flexible rig fleet, and a leader in the designing, engineering and manufacturing of premium land rigs
        and components.

                                                     48
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 50 of 1648



(b)     In terms of international reach, the Group focusses on geographies characterised by attractive industry
        dynamics (such as low breakeven oil prices, significant levels of industry consolidation and high return
        on capital) and operates in more than 15 countries, with a strong presence in the Middle East, Russia
        (including the Caspian Sea), Africa and Europe (including the North Sea). These mature hydrocarbon
        basins have a high concentration of development and production drilling operations (as opposed to
        higher risk exploration activities) and are characterised by countries with fiscal budgets that are reliant
        on revenues from commodity exports, resulting in long-term drilling programs which are less
        susceptible to normal, cyclical change based on oil and gas market conditions.

(c)     The Group's integrated approach to front-end engineering, design and manufacturing helps the Group
        acquire and maintain highly competitive market positions by establishing long-term relationships with
        blue chip customers. The Group's highly regarded drilling expertise has resulted in significant long-
        term customer relationships with the major international oil and gas companies and their affiliated
        joint ventures, such as BP, Shell, Total, CNR (Canadian Natural Resources), ExxonMobil, and large
        national oil and gas companies, including Equinor, PDO, Saudi Aramco and Rosneft.

(d)     The Group's operations are divided between two divisions:

        (i)     Integrated Land Drilling; and

        (ii)    Offshore Drilling Services & Design,

        which focus on the onshore and offshore markets, respectively.

(e)     The Group's Integrated Land Drilling division comprises the Land Drilling segment and Bentec, the
        Group's onshore engineering and manufacturing segment.

(f)     The Group's Offshore Drilling Services & Design division comprises the offshore services and RDS
        segments.

(g)     In 2019, the Group's Integrated Land Drilling division and Offshore Drilling Services & Design
        division contributed 70.0% and 30.0%, respectively, of the Group's EBITDA before exceptional items
        (prior to the allocation of central overheads).

3.2     Integrated Land Drilling Division

(a)     The Group's Integrated Land Drilling division combines the Group's leading expertise in design and
        manufacture of high-end land rigs and components with the Group's reputation as a leading
        international premium drilling contractor. The Group's ability to build customised, high specification
        rigs and operate them for customers according to a wide range of specifications and in varied
        geographic conditions, provides the Group with a unique competitive advantage and allows the Group
        to provide a broad spectrum of services to the client on a land-drilling project. In many instances, the
        Group's Land Drilling and Bentec segments work together to provide a potential customer with an
        integrated bid to build and operate customised rigs (or contract existing rigs from our land-drilling
        fleet).

(b)     For example, in 2015, Bentec and the Group's Land Drilling segments worked together to define the
        rig specifications, pricing and operations model specifically to meet the requirements of BP's Khazzan
        project in Oman, resulting in the Group being awarded the integrated contract to build five customised
        fast moving land rigs. A more recent example of this is the contract for two new build rigs in Kuwait.
        The Group have been working with their Kuwaiti partner and representative, the Action Group, to
        supply and operate two new build drilling rigs for an initial term of five years. The rigs will be procured
        by the Action Group and leased to KCA Deutag. They will be specified to KCA Deutag global
        standards and contain state of the art components provided by Bentec. The first of these rigs
        commenced operations in Q3 2020 with the other expected to start up in Q4 2020.

                                                       49
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 51 of 1648



(c)     Land Drilling: With 73 owned land-drilling and work-over rigs as of 31 August 2020, and operations
        and maintenance contracts on a further four rigs, plus the two leased rigs in Kuwait, the Group is a
        leading provider of land-drilling operations by number of rigs in international markets, including
        Russia, the Middle East, Africa and Europe. The Group's rigs range in size, with an emphasis on
        medium and high-horsepower rigs (1,500-2,000hp) capable of drilling wells up to 25,000 feet in depth.
        Of the Group's 73 owned drilling rigs, 28 have been newly built and 30 have undergone significant
        refurbishment since 2010. The Group performs drilling operations for a wide range of customers in a
        variety of geographic settings and environments, from equatorial deserts at 55ºC to Siberia at -55ºC.
        The rigs are predominantly used in development and production drilling with very low exposure to
        exploration activities and a track record of repeat business.

(d)     Bentec: Bentec is the trade name of the Group's drilling rig and component engineering and
        manufacturing segment, which is based in Bad Bentheim, Germany. The Group is a leader in the
        design, engineering and manufacturing of premium land and offshore rigs and components for
        international markets as well as for use by the Group's Land Drilling segment. The Group produces
        premium, custom-built land rigs, including high-specification rigs capable of drilling under harsh and
        remote conditions, as well as key rig components, such as top drives (higher technical-specification
        equipment which turns the rig drillstring). The Group also performs after-market repair and
        maintenance services for land rigs and components. In 2019, 24.1% of the Group's Bentec segment
        revenues came from external sales of rigs, 28.1% was attributable to component sales and 45.1% to
        after-sale services and 2.7% from non-oilfield services.

3.3     Offshore Drilling Services & Design Division

(a)     The Group's Offshore Drilling Services & Design division combines the Group's ability to undertake
        offshore rig design and engineering, from concept to commission, rig refurbishment and re-activation
        and subsequently to provide customers with the Group's leading expertise in offshore drilling platform
        operations and maintenance management, allowing the Group to capitalise on greater proportions of
        an offshore drilling project over the full duration of the project life cycle. By working with the Group's
        offshore services segment, the Group's RDS segment gains first-hand knowledge of the operations and
        maintenance challenges of offshore drilling platforms, thereby providing insight into ways to enhance
        usability and longevity of customers' drilling platforms. Furthermore, engineering and design
        proposals put forward by RDS can contribute to the Group's offshore services segment winning the
        subsequent operations and maintenance services contract, as the offshore services segment has gained
        first-hand knowledge of the engineering and design of the platform through working with the Group's
        RDS segment and contributing to the engineering and design project.

(b)     Offshore services: The Group is one of the three leading platform-drilling providers in the world by
        rig count. The Group manages the drilling facilities on 29 platform rigs and two Cat J jack-up rigs,
        that are owned by the Group's customers across the UK North Sea, Norway, Azerbaijan, Sakhalin
        Island, Canada and Angola. Furthermore, reactivation work continues in the UK. The Group's offshore
        services segment is an asset-light, minimal capital expenditure business that features relatively high
        levels of cash generation.

(c)     RDS: RDS is the trade name for the Group's offshore Rig Design Services segment. The Group is a
        leading provider of engineering services for the design and refurbishment of offshore drilling platforms
        and mobile offshore drilling units. The Group's greenfield engineering group designs new drilling rigs,
        predominantly large rigs that are integrated into topsides (i.e., above sea level), facilities on offshore
        platforms located in harsh environments, as well as drilling facilities on new mobile offshore drilling
        units. The Group's brownfield engineering group conducts upgrade, refurbishment, modification and
        reactivation design and engineering work for existing drilling facilities. The early involvement of RDS
        in customers' new projects through engineering and design positions the Group's offshore services
        segment to win future management contracts for such platforms. Of the 31 offshore platform-drilling
        facilities the Group manages, approximately 65% were designed or refurbished by RDS.

                                                       50
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 52 of 1648



(d)     For example, in 2010, RDS won the engineering and design contract for ExxonMobil's Hebron drilling
        platform in Canada. Subsequently, the Group's offshore services segment leveraged its co-operative
        relationship with RDS to win the associated contract for drilling operations and maintenance services,
        which has a fixed term comprised of a three-year pre-operations phase followed by a nine-year
        operations and maintenance program, with a customer extension option. Similarly, the combined RDS
        and offshore services expertise led to the Group winning the construction support and drilling contracts
        on the two Statoil CJ-70 harsh environment jack-ups. Both rigs were delivered in 2017.

3.4     Financial Performance

(a)     This paragraph contains a brief summary of financial information in relation to the Group. For further
        information relating to the Group, please see Alpha's financial results as of and for the years ended 31
        December 2018 and 31 December 2019 and Alpha’s interim financial results as at 30 June 2020 as set
        out in the Incorporated Documents.

(b)     Notwithstanding anything contrary set forth in this Explanatory Statement, unless the context
        otherwise requires or otherwise provides for, the Incorporated Documents are hereby incorporated by
        reference except as otherwise modified, supplemented or superseded by this Explanatory Statement or
        the other documents incorporated herein.

(c)     The following tables present a summary of the financial data of the Group. The financial statement
        data presented as at and for the years ended 31 December 2018 and 31 December 2019 and Alpha’s
        interim financial results as at 30 June 2020 has been derived from the Group's internal accounting
        records and, where relevant, aligns to the Group's audited annual financial statements included in the
        Incorporated Documents, which should be read in conjunction with this Explanatory Statement. The
        financial data below also includes certain non-GAAP financial measures used to evaluate the economic
        and financial performance of the Group. It should be noted that the performance indicators that the
        Group reports herein, such as EBITDA before exceptional items, are not financial measures defined
        in accordance with UK GAAP or IFRS and, as such, may be calculated by other companies using
        different methodologies and having different results. Therefore, these performance indicators may not
        be directly comparable with similar figures and ratios reported by other companies.

(d)     The financial statement data set forth in the following tables should be read in conjunction with the
        Incorporated Documents.

        Historical Alpha Consolidated Income Sheet


                                          2018             2019         2020*
                                           $m               $m            $m
        Revenue                        1,262.6         1,359.9           630.3
        Operating Costs                (989.7)       (1,060.7)         (494.7)
        EBITDA                           272.9             299.2         135.6
        Operating profit
                                           62.9             85.4          33.1
        (pre-exceptional)
        Operating profit
                                            8.8            (2.2)          31.0
        (post-exceptional)
        Loss before tax                (215.9)         (220.4)          (94.1)
        Loss after tax                 (242.5)         (239.2)         (105.9)

        *based on the Interim Financial Statement of Alpha for the six months ended 30 June 2020.

                                                      51
20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                      (Explanatory Statement) Pg 53 of 1648




  Historical Alpha Consolidated Balance Sheet


                                  2018             2019        2020*
                                   $m               $m           $m
  Non-current assets           1,993.8        1,835.9        1,770.2
  Current assets                 627.5            629.6        651.2
  Total assets                 2,621.3        2,465.5        2,421.4
  Current Liabilities           (546.8)        (579.6)        (626.6)
  Non-current
                              (2,152.4)      (2,220.5)      (2,242.8)
  liabilities
  Total liabilities           (2,699.2)      (2,800.1)      (2,869.4)
  Net (liabilities) assets       (77.9)        (334.6)        (448.0)
  Total Equity                   (77.9)        (334.6)        (448.0)

  *based on the Interim Financial Statement of Alpha for the six months ended 30 June 2020.



  Historical Alpha Consolidated Cash Flows


                                  2018             2019        2020*
                                   $m               $m           $m
  Net cash inflow from
                                 151.7            271.0          55.7
  operating activities
  Net cash outflow
  from investing                (461.2)           (50.4)       (15.6)
  activities
  Net cash in (out)
  flow from financing            332.6         (254.1)         (42.5)
  activities
  Effect of foreign
                                 (12.6)            (6.7)        (4.9)
  exchange rates
  Net cash in (out)
                                   10.5           (40.2)        (7.3)
  flow
  Cash and cash
  equivalents at end of          118.8             78.6          71.3
  period

  *based on the Interim Financial Statement of Alpha for the six months ended 30 June 2020.




                                             52
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 54 of 1648



4.      Summary of Group's principal financial indebtedness

4.1     Summary

(a)     The Group's principal financial indebtedness consists of the Existing Notes and the Existing Senior
        Facilities.

(b)     As at 30 September 2020, the Group's total indebtedness under the debt instruments described above
        stood at approximately USD 1.9 billion and is summarised in the table below and described in further
        detail in paragraphs 4.2 to 4.4 below.


                                           Total principal outstanding       Total accrued but unpaid
                                           as at 30 September 2020           interest as at 30 September
                                                                             2020

         2021 Notes                        USD 375,000,000                   USD 23,900,000

         2022 Notes                        USD 535,000,000                   USD 52,800,000

         2023 Notes                        USD 400,000,000                   USD 38,500,000

         Term Loan                         USD 407,314,617                   USD 16,600,000

         Revolving Loans                   USD 95,000,000                    USD 4,000,000

         Existing Overdraft Facilities     USD 111,200,000. The net          USD 2,100,000
                                           overdraft limit is USD
                                           115,000,000 which fluctuates
                                           on a daily basis.

         Existing LC Facility              USD 39,600,000                    USD 1,000,000

         Existing Undertaking Facility     USD 21,400,000                    USD 400,000

(c)     Under the Existing Intercreditor Agreement, the indebtedness described above ranks pari passu as to
        right of payment and with respect to enforcement proceeds, and ranks ahead of intercompany claims.

(d)     The indebtedness above benefits from a security package which is regulated by the Existing
        Intercreditor Agreement. The Existing Security includes security over (i) material assets of Alpha and
        certain other members of the Group, (ii) shares in certain members of the Group, and (iii) certain other
        assets including bank accounts of, and intercompany loans owing to, certain members of the Group.

4.2     Existing Notes

(a)     There are three sets of Existing Notes: the 2021 Notes, the 2022 Notes and the 2023 Notes.

(b)     The Existing Indentures were originally governed by the law of the state of New York and disputes
        were subject to the courts of the state of New York. Pursuant to the Supplemental Indentures:

        (i)     each Existing Indenture, the Existing Notes and the Guarantees (as defined in each Existing
                Indenture) and all non-contractual obligations arising out of or in connection with them are
                now governed by, and shall be construed in accordance with, the laws of England and Wales;
                and


                                                      53
      20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 55 of 1648



        (ii)    subject to the terms of each Existing Indenture, the courts of England and Wales now have
                jurisdiction to settle any disputes that arise out of or in connection with each Existing
                Indenture, the Existing Notes and the Guarantees, and accordingly any legal action or
                proceedings arising out of or in connection with each Existing Indenture, the Existing Notes
                and the Guarantees may be brought to such court.

(c)     The Existing Notes are guaranteed by all the same guarantors as those in respect of the indebtedness
        under the Existing Senior Facilities (other than the Company, being the issuer of the Existing Notes)
        including, among others, Alpha.

(d)     The trustee under each set of Existing Notes is Deutsche Trustee Company Limited and the paying
        agent, registrar and transfer agent is Deutsche Bank Trust Company Americas.

        2021 Notes

(e)     On 16 May 2014, the Company issued the 2021 Notes under the 2021 Notes Indenture.

(f)     Proceeds from the issuance of the 2021 Notes were used to prepay the indebtedness under the then
        existing senior facilities.

(g)     The 2021 Notes are senior obligations of the Company and rank pari passu in right of payment with
        all its existing and future senior indebtedness that is not subordinated to the 2021 Notes.

(h)     Interest on the 2021 Notes is payable in arrear on 15 May and 15 November each year. The 2021 Notes
        will mature on 15 May 2021.

        2022 Notes

(i)     On 5 April 2017, the Company issued the 2022 Notes under the 2022 Notes Indenture.

(j)     Proceeds from the issuance of the 2022 Notes were used to redeem the then outstanding notes of the
        Company due 2018 and prepay the corresponding proceeds loan in full.

(k)     The 2022 Notes are senior obligations of the Company and rank pari passu in right of payment with
        all its existing and future senior indebtedness that is not subordinated to the 2022 Notes.

(l)     Interest on the 2022 Notes is payable in arrear on 1 April and 1 October each year. The 2022 Notes
        will mature on 1 April 2022.

        2023 Notes

(m)     On 9 April 2018, the Company issued the 2023 Notes under the 2023 Notes Indenture.

(n)     Proceeds from the issuance of the 2023 Notes Indenture were used to fund the Dalma Acquisition.

(o)     The 2023 Notes are senior obligations of the Company and rank pari passu in right of payment with
        all its existing and future senior indebtedness that is not subordinated to the 2023 Notes.

(p)     Interest on the 2023 Notes is payable in arrear on 1 April and 1 October each year. The 2023 Notes
        will mature on 1 April 2023.

        Additional information relating to all Existing Notes

(q)     Each Existing Indenture contains certain customary high yield covenants that restrict the Company's
        ability to incur more debt, pay dividends and make distributions or certain other restricted payments,

                                                     54
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 56 of 1648



        issue, sell or pledge capital stock, enter into transactions with Affiliates, impair the security interests
        with respect to the collateral securing the relevant Existing Notes, create liens, dispose of assets, enter
        into sale and leaseback transactions, guarantee additional debt, and consolidate or merge with or into
        another entity.

(r)     In addition, each Existing Indenture contains customary events of default, including, among others,
        the non-payment of principal or interest on the relevant Existing Notes, certain failures to perform or
        observe other obligations under the relevant Existing Indenture, the occurrence of certain defaults
        under other indebtedness, failure to pay certain indebtedness and insolvency or bankruptcy events
        (subject, in certain cases, to agreed grace periods, thresholds and other qualifications).

(s)     The Existing Notes are admitted for trading on the Euro MTF and listed on the Official List of the
        Luxembourg Stock Exchange.

4.3     Term Loan and RCF

(a)     The Term Loan and RCF are each facilities made available to the Group under the Credit Agreement.

(b)     The Credit Agreement was originally governed by the law of the state of New York and disputes were
        subject to the courts of the state of New York. Pursuant to the Credit and Guaranty Agreement
        Amendment Agreement:

        (i)     the Credit Agreement and the Guaranty Agreement (and all non-contractual obligations
                arising out of or in connection with the Credit Agreement or the Guaranty Agreement) are
                now governed by, and shall be construed in accordance with, the laws of England and Wales;
                and

        (ii)    subject to the terms of the Credit Agreement and the Guaranty Agreement (as applicable), the
                courts of England and Wales now have jurisdiction to settle any disputes that arise out of and
                in connection with the Credit Agreement or the Guaranty Agreement, and accordingly any
                legal action or proceedings arising out of or in connection with the Credit Agreement or the
                Guaranty Agreement may be brought in such courts.

(c)     As noted in paragraph 2.6 above, the Company has entered into the Contribution Deed, which is
        explained in further detail at paragraph 5.18 of Part 1 (Letter from the Directors of the Company) of
        this Explanatory Statement.

(d)     Pursuant to the Credit Agreement, the Term Loan was borrowed under the Term Loan Facility and the
        Revolving Loans were borrowed under the RCF.

(e)     The Existing Senior Facilities are guaranteed by, among others, Alpha and the Company pursuant to
        the terms of the Guaranty Agreement.

(f)     The administrative agent under the Term Loan is Goldman Sachs Lending Partners LLC and the
        administrative agent under the Revolving Loans is Lloyds in its capacity as Revolving Credit
        Administrative Agent.

        Term Loan

(g)     Borrowings under the Term Loan Facility were used to refinance certain existing debts of the Group
        including, without limitation, the partial refinancing of certain facilities made available under the then
        existing senior facilities agreement, for working capital purposes and to pay fees and expenses
        associated with the Existing Senior Facilities.

(h)     KCA Deutag GmbH is the borrower of the Term Loan.

                                                       55
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 57 of 1648



(i)     Interest is payable on each relevant Interest Payment Date (as such term is defined in the Credit
        Agreement) and the Term Loan Maturity Date, and the Term Loan is repayable in full on the Term
        Loan Maturity Date.

        RCF

(j)     Borrowings under the RCF are used for general corporate purposes (including, without limitation, the
        financing of permitted acquisitions, capital expenditure or working capital purposes of the Group).

(k)     While the Company, Abbot and certain other members of the Group are the borrowers under the RCF,
        all borrowings under the RCF are currently borrowed by Abbot.

(l)     Interest is payable on each relevant Interest Payment Date (as such term is defined in the Credit
        Agreement) and the maturity date is the Revolving Maturity Date.

4.4     Ancillary Facilities

(a)     Pursuant to the terms of the Credit Agreement, an RCF Lender may make available ancillary facilities
        (such as overdrafts, guarantees, short-term loan facilities, derivatives, cash-pooling or foreign
        exchange facilities), subject to the satisfaction of certain conditions precedent, to a borrower in place
        of all or part of its unutilised commitment under the RCF.

(b)     The Group has entered into three ancillary facilities:

        (i)     the Existing Overdraft Facilities;

        (ii)    the Existing Undertaking Facility; and

        (iii)   the Existing LC Facility.

(c)     The claims under the Existing Overdraft Facilities are being compromised pursuant to the Scheme.
        However, the Scheme will not compromise the claims under the Existing LC and Undertaking
        Facilities. The Existing Overdraft Facilities is a funded facility in contrast to the Existing LC and
        Undertaking Facilities which represent contingent obligations and are not yet funded. The Liabilities
        under the Existing LC and Undertaking Facilities are not being included in the Scheme Claims because
        the Liabilities under these facilities are not being compromised and are instead being consensually
        reinstated pursuant to the Restructuring in the form of the New LC Facility and the FAB Run-Off LC
        Facility. For further detail, please see Part 6 (Summary of the Key Restructuring Documents) of this
        Explanatory Statement.

        Existing Overdraft Facilities

(d)     Pursuant to a facility letter dated 25 September 2018, HSBC issued the Group with an overdraft,
        guarantee, letters of credit and cash-pooling facility.

(e)     This facility is an ancillary facility under the Credit Agreement.

(f)     The current facility limit is USD 115,000,000 and the maturity date is the Revolving Maturity Date.

(g)     The Existing Overdraft Facilities has been applied towards general corporate purposes of the Group.

        Existing Undertaking Facility

(h)     Pursuant to a facility letter dated 27 April 2018, FAB issued the Group with a custom bond, letter of
        credit and bank guarantee facility.

                                                      56
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 58 of 1648



(i)     This facility is an ancillary facility under the Credit Agreement and ranks senior in right and priority
        of payment with respect to the Existing Intercreditor Agreement. FAB also benefits from the Existing
        Security.

(j)     The current facility limit is USD 22,183,661 and the maturity date is the earlier of (a) the date falling
        four years after the Dalma Acquisition Date, and (b) the Revolving Facility Maturity Date (as defined
        in the Credit Agreement).

(k)     The Existing Undertaking Facility has been used for the general corporate purposes of the Group.

        Existing LC Facility

(l)     Pursuant to a facility letter dated 16 May 2014 (as amended and restated from time to time, including
        on 6 September 2018), Lloyds issued the Group with a letter of credit and bank guarantee
        multicurrency facility.

(m)     This facility is an ancillary facility under the Credit Agreement and ranks senior in right and priority
        of payment with respect to the Existing Intercreditor Agreement. Lloyds also benefits from the
        Existing Security.

(n)     The current facility limit is USD 39,600,000 or its equivalent in any other currency and the maturity
        date is the earlier of (i) the Revolving Maturity Date and (ii) the date on which it is cancelled by the
        Company.

(o)     The Existing LC Facility has been used for the general corporate purposes of the Group.

5.      Details of other financing arrangements of the Group

(a)     In addition to the financing arrangements mentioned above, the Group has also entered into additional
        financial indebtedness consisting of the Omani Term Loans, the IDTEC Loan and the HSBC Hedging
        Arrangements.

(b)     The Scheme will not compromise the claims under the Omani Term Loan, the IDTEC Loan or the
        HSBC Hedging Agreements and they do not form part of the Restructuring.

(c)     The Group also had an uncommitted and unutilised letter of credit facility with Citicorp North America
        Inc. dated 21 February 2019 which has now been cancelled.

5.2     Omani Term Loans

        Oman KCA Deutag Drilling Company LLC, and various other members of the Group, entered into an
        English law-governed facility agreement on 11 February 2016 under which Oman KCA Deutag
        Drilling Company LLC has borrowed two term loans of which USD 4,000,000 (in aggregate) is
        currently outstanding and repayable in monthly payment until December 2020.

5.3     IDTEC Loan

        The Group’s joint venture in Oman, IDTEC, has a term loan with a local bank which currently has
        USD 979,000 outstanding and is repayable in bi-annual payments until August 2021.

5.4     HSBC Hedging Arrangements

        The Group manages its hedging exposures with HSBC through the placement of FX spot trades and
        FX Forward trades. There are currently 9 open FX forward trades in place, which all relate to EUR
        RUB transactions placed by Abbot on behalf of Bentec in November 2019. These are all non-

                                                      57
20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                    (Explanatory Statement) Pg 59 of 1648



  deliverable forward trades and have maturity dates ranging from 2 October 2020 through to 6 May
  2021.




                                            58
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 60 of 1648



                                                   PART 3

     FURTHER BACKGROUND TO AND REASONS FOR THE RESTRUCTURING (INCLUDING
                                THE SCHEME)

1.      Events leading up to the entry into the Standstill Agreement

1.1     As a result of concerns regarding the level of the Group's financial leverage and certain debt maturities
        in early 2021, the Group engaged Houlihan Lokey as financial adviser in August 2019 to assist (in
        conjunction with A&O, the Group's longstanding legal advisers) with conducting a strategic review of
        its balance sheet (including the indebtedness under the Existing Notes and the Credit Agreement) and
        finding a comprehensive solution to the Group's capital structure. Between August 2019 and March
        2020, the Group, in conjunction with its advisers and ultimate shareholders, continued to explore and
        progress various strategic options to address its capital structure.

1.2     The range of strategic options available to the Group was severely limited by the Covid-19 Pandemic
        and the OPEC-related Oil Price Reduction. Examples of the direct and indirect negative impact of the
        Covid-19 Pandemic and the OPEC-related Oil Price Reduction on the Group's business include:

        (a)     requests from the Group's customers for significant price reductions in relation to the services
                provided by the Group;

        (b)     the termination and/or suspension of several of the Group's contracts in connection with its
                land drilling fleet;

        (c)     the resulting reclassification of several of the oil platforms where the drilling activities are
                operated by the Group from operating to stacking mode; and

        (d)     severe disruptions to the Group's supply chains and its workforce.

1.3     In order to try to mitigate and reduce the impact of the Covid-19 Pandemic and the OPEC-related Oil
        Price Reduction, the Group took a number of steps, including:

        (a)     introducing a target to reduce its overhead and land opex costs by 10% in FY2020/21 versus
                previous expectations;

        (b)     in April 2020, moving most non-rig based staff to a four-day week for a period of three
                months, providing an immediate USD4 million saving, and this has subsequently been
                replaced by a 10% salary cut for most personnel across the Group;

        (c)     freezing the backfilling of any positions and overall recruitment;

        (d)     stopping all non-business critical spending; and

        (e)     aligning headcount and overheads across all areas of the Group with activity reductions,
                identifying additional cost reduction initiatives and monitoring government support
                opportunities (e.g., the short time working initiative in Germany).

1.4     Despite the measures set out in paragraph 1.3 above, the continuing impact of the Covid-19 Pandemic
        and the OPEC-related Oil Price Reduction led to a significant deterioration in the Group's financial
        position (especially in relation to its short-term liquidity).

1.5     Furthermore, in addition to the significant short-term impact of the Covid-19 Pandemic and the OPEC-
        related Oil Price Reduction, the Group also determined that, given its considerable exposure to the oil
        and gas sector, the ongoing impact of the Covid-19 Pandemic combined with lower demand for oil

                                                      59
      20-12433-scc             Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                             Exhibit D
                                  (Explanatory Statement) Pg 61 of 1648



        (and a corresponding drop in the price of oil) was likely to have a medium to long-term impact on its
        business and financial outlook.

1.6     In light of the situation described above, on 26 March 2020 the Group announced that it (a) was
        planning to utilise the applicable grace periods in relation to the April 2020 Interest Payments in order
        to give it more time to evaluate and assess the impact of the Covid-19 Pandemic and the OPEC-related
        Oil Price Reduction on its business and operations; and (b) would be engaging with its creditors
        (including the Ad-Hoc Committee and the RCF Lenders (including the Revolving Loan Lenders and
        the Existing Overdraft Provider) and each of their respective advisers).

2.      Negotiations with creditors

        Entry into Standstill Agreement

2.1     Having used the applicable grace periods in respect of the April 2020 Interest Payments to further
        assess its financial position and potential options and following negotiations with the Ad-Hoc
        Committee and the RCF Lenders (and each of their respective advisers), the Group announced on 2
        May 2020 that, in order to provide stability while it continued to evaluate the impact of the Covid-19
        Pandemic and the OPEC-related Oil Price Reduction, it had entered into the Standstill Agreement12 .

2.2     Under the terms of the Standstill Agreement, the members of the Ad-Hoc Committee, the RCF Lenders
        and the other creditors party thereto agreed to standstill arrangements (including restrictions on
        enforcement action and forbearances in relation to specified defaults described in paragraph 2.3 below)
        in respect of the indebtedness under the Existing Notes and the Credit Agreement for the Standstill
        Period. The Group gave various undertakings under the Standstill Agreement (including in relation to
        the provision of financial information regarding the Group and the preparation of a proposal for the
        financial restructuring of the Group's balance sheet) and accepted certain restrictions on the conduct
        of its business. Pursuant to the terms of the Standstill Agreement, it was also agreed that the Group
        would not make the April 2020 Interest Payments or (subject to certain limited exceptions) any other
        interest or amortisation payments due under the Existing Indentures or the Credit Agreement during
        the Standstill Period.

2.3     The members of the Ad-Hoc Committee, the RCF Lenders and the other creditors party to the
        Standstill Agreement agreed (as applicable), for the duration of the Standstill Period (as defined in the
        Standstill Agreement) to temporarily forbear from exercising any rights or remedies they may have as
        a result of:

        (a)        in relation to the Credit Agreement, any Default or Event of Default (both as defined in the
                   Credit Agreement) which may occur due to the breach of:

                   (i)        the financial covenant set out in section 6.22 (Financial Covenant) of the Credit
                              Agreement in respect of the Quarter Period (as defined in the Credit Agreement)
                              ending on 31 March 2020 and each Quarter Period ending during the Standstill
                              Period;

                   (ii)       section 7.01(a) or 7.01(b) of the Credit Agreement as a result of any amount not being
                              paid under the Credit Agreement during the Standstill Period;

                   (iii)      section 7.01(f) of the Credit Agreement as a result of (x) any amount not being paid
                              under the Existing Financings (as defined in the Standstill Agreement) during the
                              Standstill Period or (y) any other default referred to in paragraph 5 of the Standstill
                              Agreement;


12      One RCF Lender acceded to the Standstill Agreement shortly thereafter, following completion of its internal credit approval p rocess.

                                                                     60
      20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 62 of 1648



                (iv)    section 7.01(g)(v) of the Credit Agreement as a result of any amount not being paid
                        under the Existing Financings (as defined in the Standstill Agreement) during the
                        Standstill Period or the entry into of the Standstill Agreement or any public
                        announcement relating to the same; and

                (v)     section 7.01(j) or 7.01(l) of the Credit Agreement solely due to circumstances which,
                        as at the date of the Standstill Agreement, have arisen, or could reasonably be
                        expected to arise, directly or indirectly as a result of the Covid-19 Pandemic or the
                        OPEC-related Oil Price Reduction.

        (b)     In relation to the Existing Notes, any Default or Event of Default (as both defined in the
                relevant Existing Indenture) which may occur due to the breach of:

                (i)     section 6.01(a)(1) of each Existing Indenture in respect of which they hold Existing
                        Notes as a result of any amount of interest not being paid under that Existing Indenture
                        during the Standstill Period;

                (ii)    section 6.01(a)(5) of each Existing Indenture as a result of (x) any amount not being
                        paid under the Existing Financings (as defined in the Standstill Agreement) during the
                        Standstill Period or (y) any other default referred to in paragraph 5 of the Standstill
                        Agreement; and

                (iii)   section 6.01(a)(9)(E) of the 2021 Notes Indenture and the 2022 Notes Indenture and
                        section 6.01(a)(10)(E) of the 2023 Notes Indenture as a result of any amount not being
                        paid under the Existing Financings (as defined in the Standstill Agreement) during the
                        Standstill Period or the entry into of the Standstill Agreement or any public
                        announcement relating to the same.

        Work Fee

2.4     As a condition precedent to the effectiveness of the Standstill Agreement, Alpha and certain other
        members of the Group entered into the Work Fee Letters. Pursuant to the Work Fee Letters, Alpha
        agreed to pay or to procure the payment to:

        (a)     the members of the Ad-Hoc Committee party to the AHC Work Fee Letter of the AHC Work
                Fees; and

        (b)     the RCF Lenders (including Lloyds (who is not a Scheme Creditor) and to FAB (who is not a
                Scheme Creditor in relation to the Existing Undertaking Facility)) party to the RCF Work Fee
                Letter of the RCF Work Fees,

        which Work Fees have been paid as at the date of this letter and represent the total amount of fees
        payable under the Work Fee Letters.

2.5     The Group considers the Work Fees to be appropriate in light of the work that:

        (a)     has been undertaken by the Ad-Hoc Committee and RCF Lenders in connection with the
                Standstill Agreement, the Lock-Up Agreement, the negotiation of the terms of the
                Restructuring and its implementation, including:

                (i)     participating in calls and meetings with the advisers to, and representatives of, the
                        Group;




                                                     61
      20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                              Exhibit D
                              (Explanatory Statement) Pg 63 of 1648



                 (ii)     reviewing, assessing and providing feedback on proposals made by the Group in
                          connection with the Standstill Agreement, the Lock-Up Agreement and the
                          Restructuring;

                 (iii)    reviewing, assessing and providing feedback on draft documentation relating to the
                          Standstill Agreement, the Lock-Up Agreement and the Restructuring;

                 (iv)     working with fellow creditors and other stakeholders to build a consensus around the
                          terms of the Restructuring; and

                 (v)      liaising with current and prospective management in relation to the Restructuring;
                          and

        (b)      continues to be undertaken by the Ad-Hoc Committee and RCF Lenders to in relation to the
                 implementation of the Restructuring.

3.      Support for the Restructuring

3.1     On 31 July 2020, after a period of further discussions between the Group, the Ad-Hoc Committee, the
        RCF Lenders and certain other stakeholders (including the Group's ultimate shareholders), the Group
        announced that the Company and certain other members of the Group had entered into the Lock-Up
        Agreement setting out the agreed commercial terms of the Restructuring. As the ultimate shareholders
        of the Group had, after negotiations with the Ad-Hoc Committee, agreed to support the Restructuring,
        Holdings I (being the ultimate holding company of the Group) and certain other holding companies in
        the Group structure entered into the Lock-Up Agreement as original parties thereto.

3.2     A copy of the Lock-Up Agreement is available on the Group's website13 and an unredacted copy is
        available on the Scheme Website.

3.3     Under the Lock-Up Agreement, the Company and the other parties thereto, other than FAB, have
        agreed, amongst other things, that they will:

        (a)      promptly take all actions required pursuant to and in accordance with the Lock-Up Agreement
                 and the Restructuring Steps Plan which are necessary to facilitate, implement, consummate or
                 otherwise give effect to all or any part of the Restructuring; and

        (b)      not take, encourage, assist or support (or procure that any other person takes, encourages,
                 assists or supports) any action which would, or would reasonably be expected to, breach or be
                 inconsistent with the Lock-Up Agreement, the Restructuring Term Sheets or the Restructuring
                 Steps Plan (taken as a whole) or delay, impede or prevent the implementation or
                 consummation of all or any part of the Restructuring.

3.4     Pursuant to the terms of the Lock-Up Agreement, each Participating Creditor (other than FAB) has
        acknowledged and submitted to the jurisdiction of the English court in respect of the Scheme and
        agreed that it shall enter an appearance formally in connection with the Scheme (if required by the
        Court or, if any creditor that is not a Participating Creditor formally objects to the Scheme, as
        reasonably requested by Alpha II) or be willing to be joined formally to the Scheme as a defendant (if
        required by the Court).

3.5     FAB is a party to the Lock-Up Agreement. Pursuant (and subject) to the terms of the Lock-Up
        Agreement, FAB has agreed to take actions which are necessary to facilitate, implement, consummate
        or otherwise give effect to the FAB Run-Off LC Facility.


13      https://www.kcadeutag.com/investors/news/Documents/Cleansing%20Announcement%20Lock-up%20Agreement%20FINAL.pdf

                                                           62
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 64 of 1648



         Effectiveness of the Lock-Up Agreement

3.6      The Lock-Up Agreement was initially signed by, among others, the Obligors, each member of the Ad-
         Hoc Committee and certain RCF Lenders.

3.7      The Lock-Up Agreement became effective in accordance with its terms on 31 July 2020.

3.8      As at 8 October 2020, the Lock-Up Agreement had been signed or acceded to by:

         (a)     Existing Noteholders holding 92.76% of the aggregate outstanding principal amount of the
                 2021 Notes;

         (b)     Existing Noteholders holding 99.08% of the aggregate outstanding principal amount of the
                 2022 Notes;

         (c)     Existing Noteholders holding 99.01% of the aggregate outstanding principal amount of the
                 2023 Notes;

         (d)     Term Loan Lenders holding 96.43% of the aggregate outstanding principal amount of the
                 Term Loan;

         (e)     Revolving Loan Lenders holding 89.47% of the aggregate outstanding principal amount of
                 the Revolving Loans; and

         (f)     the Existing Overdraft Provider, Lloyds and FAB.

         Amendment to the Lock-Up Agreement

3.9      Following further due diligence and discussions between the Group’s advisers and the advisers to the
         Ad-Hoc Committee and the RCF Lenders, it was agreed that implementing the Restructuring in
         accordance with steps set out in the Restructuring Steps Plan originally scheduled to the Lock-Up
         Agreement would require one or more clearances from the FAS to be obtained before the completion
         of the Restructuring in order to comply with the Russian Strategic Investment Law.

3.10     As the Group was advised by its Russian counsel that it would not be feasible to obtain the requisite
         clearances from the FAS within the timescale contemplated by the Lock-Up Agreement for the
         completion of the Restructuring, certain amendments were required to be made to the Restructuring
         Steps Plan. Accordingly, pursuant to the Restructuring Steps Plan Amendment Letter (which was
         circulated by the Information Agent to all Participating Creditors on 8 October 2020 and is available
         to all Scheme Creditors on the Scheme Website), the Company requested that the Majority
         Participating AHC Creditors and the Majority Participating RCF Lenders consent to the Restructuring
         Steps Plan Amendment. The consent was received and the Restructuring Steps Plan Amendment
         became effective on 8 October 2020.

3.11     While the key terms of the Restructuring remain unchanged, as a result of the Restructuring Steps Plan
         Amendment, the steps that will be taken to implement the Restructuring are now different in certain
         respects to the steps summarised in paragraph 6 of the Practice Statement Letter. The principal
         differences are that, in accordance with the Restructuring Steps Plan (as amended by the Restructuring
         Steps Plan Amendment):

         (a)     Alpha II has acquired all of the shares in Jersey Newco (and, as a result, indirectly acquired
                 English NewCo 1 and English NewCo 2) from Crestbridge Corporate Nominees Limited
                 (being an entity controlled by Crestbridge, the corporate services provider which arranged for
                 Jersey Newco to be incorporated) for nil consideration;


                                                      63
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                             (Explanatory Statement) Pg 65 of 1648



         (b)     following the Scheme Effective Time but prior to the Restructuring Effective Date, Alpha II
                 will transfer all of the shares in Alpha to English NewCo 2 for nil consideration (with the
                 shares in Alpha remaining subject to the relevant Existing Security); and

         (c)     as part of the Restructuring Steps, Alpha II will transfer 100% of the shares in Jersey Newco
                 to certain of the Scheme Creditors (to be selected, subject to certain limitations set out in the
                 Restructuring Implementation Deed, by the Company in its discretion (in consultation with
                 the Ad-Hoc Committee and the Existing Overdraft Provider (or their respective advisers)) for
                 nil consideration.

3.12     As originally contemplated, at a later Restructuring Step, Jersey Newco will issue the Jersey Newco
         Consideration Shares to each Scheme Creditor or its Nominee (or the Holding Period Trustee, on
         behalf of each Unadmitted Scheme Creditor in respect of the Jersey Newco Shares) such that the
         relevant Scheme Creditor or its Nominee (or the Holding Period Trustee, as applicable) receives Jersey
         Newco Consideration Shares in an aggregate amount equal to the relevant Scheme Creditor’s Jersey
         Newco Share Entitlement (as adjusted for any Jersey Newco Shares held by a Scheme Creditor prior
         to this Restructuring Step).

3.13     As noted above, despite the changes to the Restructuring Steps Plan and the differences referred to in
         paragraph 3.11 above, the economic terms of the Scheme and the Restructuring are unchanged and the
         Restructuring Steps to occur after the transfer of Jersey Newco to certain of the Scheme Creditors
         remain materially consistent with the steps summarised in the Practice Statement Letter.

         Lock-Up Fee

3.14     Each Creditor who became a Participating Creditor within ten Business Days of the Effective Date
         became entitled to receive the Lock-Up Fee. The Lock-Up Fee was paid to each relevant Participating
         Creditor on 21 August 2020 (being 15 Business Days after the Effective Date).

3.15     The payment of the Lock-Up Fee was (and continues to be) considered by the Group to have been
         appropriate in order to secure early support for the Restructuring from the Group's diverse and
         numerous Creditors in order to provide the Group with a degree of commercial comfort regarding the
         implementation of the Restructuring. All Existing Noteholders, Term Loan Lenders and RCF Lenders
         had the opportunity to enter into the Lock-Up Agreement within ten Business Days of its effective
         date and thereby become eligible to receive the Lock-Up Fee.

4.       Third-party support for the Scheme

4.1      In order to successfully implement the Restructuring through the Scheme, participation is required
         from, inter alios, the following third parties (each of which is an Undertaking Party, with the exception
         of FAB):

         (a)     Jersey Newco;

         (b)     English NewCo 1;

         (c)     English NewCo 2;

         (d)     the Holdcos;

         (e)     the Obligors (other than the Company);

         (f)     FAB (in its capacity as an Existing Ancillary Lender and as a New Bilateral Lender);

         (g)     Lloyds (in its capacities as an Existing Ancillary Lender and as a New Bilateral Lender);

                                                       64
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 66 of 1648



        (h)     HSBC (in its capacity as a New Bilateral Lender);

        (i)     each Existing Trustee;

        (j)     each Existing Administrative Agent;

        (k)     the Existing Security Agent;

        (l)     the Information Agent;

        (m)     the Holding Period Trustee;

        (n)     the New Security Agent;

        (o)     the New Trustee; and

        (p)     Lucid Agency Services Limited (in its capacities as Paying Agent, Registrar and Transfer
                Agent (in each case as defined in the New Notes Indenture)).

4.2     Each of the Undertaking Parties will execute and deliver, prior to the Sanction Hearing, an Undertaking
        Deed in favour of the Court, the Company and the relevant Scheme Creditors (as applicable pursuant
        to which it will agree to the Scheme and agree and undertake to the Court, the Company and the
        Scheme Creditors (as applicable), on and from the Scheme Effective Time, among other things:

        (a)     to be bound by the Scheme and the applicable Restructuring Documents;

        (b)     to promptly do all such acts and things necessary for the purpose of giving effect to the Scheme
                and the applicable Restructuring Documents; and

        (c)     to promptly execute and deliver each of the Restructuring Documents (and related documents)
                to which it is party.

4.3     Having executed the Lock-Up Agreement, FAB has agreed and is expected to execute and deliver a
        support letter to the Company, prior to the Sanction Hearing, pursuant to which, subject to the terms
        of the Lock-Up Agreement, FAB will undertake to take any and all actions required pursuant to and
        in accordance with the Lock-Up Agreement and the Restructuring Steps Plan which are necessary to
        facilitate, implement, consummate or otherwise give effect to the documentation of the FAB Run-Off
        LC Facility (including, without limitation, executing and delivering to the Company the Restructuring
        Implementation Deed) on and from the Scheme Effective Time.




                                                      65
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 67 of 1648



                                                    PART 4

                            CERTAIN LEGAL ASPECTS OF THE SCHEME

1.      Scheme of arrangement overview

1.1     The Scheme is being proposed by the Company under the laws of England and Wales in order to
        enable the implementation of the Restructuring.

1.2     A scheme of arrangement is a formal procedure under Part 26 of the Companies Act which allows a
        company to agree a compromise or arrangement with its creditors (or classes of creditors), and for the
        terms of that compromise or arrangement to bind any non-consenting or opposing minority creditors.

1.3     In order to become effective and legally binding, a scheme of arrangement under English law must be:

        (a)     approved by a majority in number (above 50%) representing at least 75% in value of each
                class of creditors present and voting either in person or by proxy at the relevant scheme
                meeting convened by the Court to approve the scheme of arrangement;

        (b)     sanctioned by the Court; and

        (c)     delivered to the Registrar of Companies in England and Wales with a copy of the Sanction
                Order.

1.4     If a scheme of arrangement is approved by the requisite majorities and sanctioned by the Court and
        the Sanction Order is delivered to the Registrar of Companies, the scheme of arrangement will become
        effective in accordance with its terms and bind all the creditors subject to it, including those creditors
        who voted against it or did not vote at all, together with their successors and assigns.

1.5     A scheme of arrangement cannot be sanctioned by the Court unless the Court is satisfied, among other
        things, that the relevant provisions of Part 26 of the Companies Act have been complied with and that
        an intelligent and honest person being a member of the class concerned and acting in respect of his/her
        own interest, might reasonably approve the scheme of arrangement. However, among other matters, it
        does not need to be the only fair scheme or the "best scheme" which could reasonably have been agreed
        to by the Court.

1.6     The actions required of the Scheme Creditors in connection with the Scheme are set out in detail in
        Appendix 7 (Instructions and Guidance for Scheme Creditors) to this Explanatory Statement, to which
        Scheme Creditors should refer.

1.7     A summary of the following items is set out below:

        (a)     the identity of the Scheme Creditors;

        (b)     an explanation of class constitution at the Scheme Meeting;

        (c)     the process for and voting at the Scheme Meeting;

        (d)     when the Scheme will become effective; and

        (e)     recognition of the Scheme in the United States, Russia, Norway, Oman and Germany if
                approved by Scheme Creditors and sanctioned by the Court.




                                                       66
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 68 of 1648



2.      Identity of the Scheme Creditors

2.1     The creditors who are bound by the terms of the Scheme, if it becomes effective, are referred to in the
        Scheme Document as Scheme Creditors.

2.2     The Scheme Creditors in respect of the Existing Notes are the Existing Noteholders, the Existing
        Trustee, the Existing Custodian and the Existing Depositary.

2.3     However, the Existing Noteholders, as the beneficial owners of and/or the persons with the ultimate
        economic interest in the Existing Notes, are the persons with the "real" interest in the Scheme Claims
        in respect of the Existing Notes and accordingly the Existing Noteholders at the Principal Record Time
        will be entitled to vote at the Scheme Meeting in respect of the Scheme. Although the Existing
        Custodian and the Existing Depositary (in accordance with their respective customary practices) and
        the Existing Trustee (by giving an undertaking not to vote) have agreed that they will not vote at the
        Scheme Meeting or receive any Scheme Consideration, they remain Scheme Creditors. For the
        avoidance of doubt, the Account Holders are not Scheme Creditors unless and to the extent that they
        have a beneficial interest in the Existing Notes.

2.4     The Scheme Creditors in respect of the Term Loan are the Term Loan Lenders, the Scheme Creditors
        in respect of the Revolving Loans are the Revolving Loan Lenders and the Scheme Creditor in respect
        of the Existing Overdraft Facilities is the Existing Overdraft Provider.

2.5     The Scheme will not compromise the claims under the Existing LC and Undertaking Facilities. The
        Liabilities under the Existing LC and Undertaking Facilities are not Scheme Claims because the
        Liabilities under these facilities will not be compromised and will instead be consensually reinstated:

        (a)     in the case of the Liabilities under the Existing LC Facility (other than in respect of any
                accrued and unpaid interest and fees under the Existing LC Facility), under the New LC
                Facility, which will be made available to certain members of the Group by Lloyds and which
                will allow those members of the Group to continue to request new letters of credit, guarantees
                and other relevant instruments in accordance with the terms of the New Lloyds LC Facility
                Agreement;

        (b)     in the case of the Liabilities under the Existing Undertaking Facility (other than in respect of
                any accrued and unpaid interest and fees under the Existing Undertaking Facility), under the
                FAB Run-Off LC Facility, which will be made available to certain members of the Group by
                FAB and under which the Liabilities under the Existing Undertaking Facility will run-off
                during the term of the FAB Run-Off LC Facility (which will expire on the original maturity
                date specified in the Existing Undertaking Facility). For the avoidance of doubt, members of
                the Group will not be able to request new letters of credit, guarantees or other relevant
                instruments under the terms of the FAB Run-Off LC Facility; and

        (c)     with any accrued and unpaid interest and fees under the Existing LC Facility any accrued and
                unpaid interest and fees under the Existing Undertaking Facility both being paid at the end of
                November 2020.

2.6     Lloyds was an original party to the Lock-Up Agreement and will execute an undertaking in favour of,
        among others, the Court and the Company pursuant to which it will undertake and agree, amongst
        other matters, to perform those actions which it is required to perform in accordance with the terms of
        the Scheme (including entering into the Restructuring Implementation Deed) and, where necessary,
        be bound by the terms of the Scheme as sanctioned by the Court, on and from the Scheme Effective
        Time.

2.7     FAB has also acceded to the Lock-Up Agreement and will, subject to the terms of the Lock-Up
        Agreement, take the actions which are necessary to facilitate, implement or otherwise give effect to

                                                     67
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                             (Explanatory Statement) Pg 69 of 1648



         the documentation for the FAB Run-Off LC Facility. Furthermore, prior to the Sanction Hearing, FAB
         has agreed and is expected to execute and deliver a support letter to the Company pursuant to which
         FAB will undertake, subject to the terms of the Lock-Up Agreement, to take any and all actions
         required pursuant to and in accordance with the Lock-Up Agreement and the Restructuring Steps Plan
         which are necessary to facilitate, implement, consummate or otherwise give effect to the
         documentation of the FAB Run-Off LC Facility (including, without limitation, executing and
         delivering to the Company the Restructuring Implementation Deed) on and from the Scheme Effective
         Time.

2.8      If the Scheme becomes effective, each Scheme Creditor's Scheme Creditor Entitlements will be
         determined based on its Scheme Claim as at the relevant Record Time. The Company shall not be
         under any obligation to recognise any assignment or transfer of Scheme Claims after the relevant
         Record Time, provided that, where the Company has received from the relevant parties written notice
         of such assignment or transfer, the Company may in its absolute discretion, and subject to such
         evidence as it may reasonably require, agree to recognise such assignment or transfer, subject to the
         assignee or transferee agreeing to be bound by the terms of the Scheme and to be treated as having
         been a Scheme Creditor for the purposes of the Scheme.

2.9      In relation to the Existing Overdraft Provider, the amount of the Existing Overdraft Liabilities to be
         compromised by the Scheme and the Restructuring Implementation Deed (being a Scheme Claim)
         shall be an amount equal to the Compromised Overdraft Amount, provided that the maximum
         Compromised Overdraft Amount for the purposes of the Scheme and the Restructuring
         Implementation Deed shall not exceed USD 115,000,000 plus the aggregate amount of any accrued
         and unpaid interest and fees under the Existing Overdraft Facilities as at the Existing Overdraft Record
         Time.

2.10     For the purposes of calculating the Compromised Overdraft Amount, any amounts under the Existing
         Overdraft Facilities that are denominated in a currency other than dollars shall be converted by the
         Company into dollars using the HSBC Mid-Market Rate (or if the HSBC Mid-Market Rate is not
         accessible by the Company at the Existing Overdraft Record Time, the Bank of England Exchange
         Rate).

3.       Scheme Classes

         The existing rights of the Scheme Creditors against the Company

3.1      The Company considers that the existing rights of the Scheme Creditors against the Company are not
         so dissimilar as to make it impossible for them to consult together with a view to a common interest,
         notwithstanding that the Existing Notes, the Term Loan, the Revolving Loans and the Existing
         Overdraft Facilities have different rates of interest and maturity. This is because:

         (a)     under the Existing Intercreditor Agreement, which governs the relationship between, among
                 others, the Scheme Creditors, the Liabilities in respect of the Existing Notes, the Term Loan,
                 the Revolving Loans and the Existing Overdraft Facilities all rank pari passu as between
                 themselves;

         (b)     the Existing Notes, the Term Loan, the Revolving Loans and the Existing Overdraft Facilities
                 all benefit from the same security and guarantee package;

         (c)     the outstanding events of default under each Existing Indenture and the Credit Agreement
                 mean that each series of Existing Notes, the Term Loan, the Revolving Loans and the Existing
                 Overdraft Facilities are all capable of acceleration and the security under the Existing
                 Intercreditor Agreement is capable of enforcement in accordance with the terms of the
                 Existing Intercreditor Agreement, in each case but for the terms of the Lock-Up Agreement;


                                                       68
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 70 of 1648



        (d)     if the Company was to enter into an insolvency or bankruptc y proceeding, each Scheme
                Creditor would be treated the same way when proving in the insolvency or bankruptcy;

        (e)     although there are differences between the economic terms and the maturities for the Existing
                Notes, the Term Loan, the Revolving Loans and the Existing Overdraft Facilities, these
                differences are not so substantial as to fracture the class in circumstances where the most likely
                alternative to the Scheme is a distressed, accelerated sale of the individual business units
                within the Group (with any residual part of the Group and its assets entering insolvency or
                bankruptcy proceedings) or, if such sales are not achievable in the time available, the entry
                into formal insolvency or bankruptcy proceedings of the entire Group; and

        (f)     in all the circumstances, there is more to unite than divide all of the Scheme Creditors, so as
                to make any further classes unnecessary.

        The rights of the Scheme Creditors under the Scheme

3.2     The Company considers that the rights of the Scheme Creditors under the Scheme would not prevent
        them from consulting together with a view to a common interest because there is no different treatment
        of the Existing Noteholders, the Term Loan Lenders, the Revolving Loan Lenders and the Existing
        Overdraft Provider. In particular:

        (a)     each Scheme Creditor will be entitled to the same Scheme Consideration on a rateable basis;

        (b)     the rights conferred on each shareholder that holds the Jersey Newco Shares are identical, as
                there is a single class of shares to be allotted as part of the issuance of the Jers ey Newco
                Consideration Shares and the rights within that class are identical. However, certain of those
                rights are qualified by minimum holdings requirements. In particular, a shareholder that (with
                its Affiliates) holds at least ten % in aggregate of the Jersey Newco Shares is entitled to
                nominate directors for approval by a Major Shareholder Majority (as defined in the Jersey
                Newco Investment Agreement) and to appoint one observer to the board. In addition,
                shareholders who hold less than five % in aggregate of the Jersey Newco Shares, will not be
                entitled to vote (save for certain important matters, being Shareholder Super Reserved Matters,
                such as the alteration of the Jersey Newco Articles of Association), and shareholders who hold
                at least one % aggregate of the Jersey Newco Shares following the Restructuring Effective
                Date will have certain information rights as more fully set out in the Jersey Newco Investment
                Agreement. The Company does not consider that these different thresholds affect the
                composition of classes for the Scheme Meeting, as all relevant shareholder rights are identical
                and any difference in the enjoyment of those rights results from the number of shares held by
                a Scheme Creditor or by its Affiliates; and

        (c)     due to the fact that Scheme Creditors may continue to trade their exposures in respect of the
                Existing Notes, the Term Loan and the Revolving Loans up to the Record Time, the Company
                was not, as a practical matter at the time at which it was required to formulate the class
                composition for the Scheme Meeting, in a position to determine definitively which Scheme
                Creditors hold more than 5% and more than 10% of the Scheme Claims. Therefore, even if it
                was necessary to convene separate class meetings of Scheme Creditors based on these c riteria,
                the Company could not have confidently proposed which Scheme Creditors should be placed
                in which class as at the relevant date.

        Impact of Work Fees

3.3     The Company does not consider that the Work Fees give rise to any separate class issues, particularly
        as:



                                                      69
      20-12433-scc           Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                       Exhibit D
                                (Explanatory Statement) Pg 71 of 1648



        (a)       the Work Fees are de minimis and not material (looked at in isolation or together with the
                  Lock-up Fee) in the context of both the total amount of the Scheme Claims and the Scheme
                  Creditor Entitlements 14 ;

        (b)       the members of the Ad-Hoc Committee and RCF Lenders have assisted the Company's
                  advisers in connection with the Standstill Agreement, the Lock-Up Agreement, the negotiation
                  of the terms of the Restructuring and its implementation, including:

                  (i)       participating in calls and meetings with the advisers to, and representatives of, the
                            Group;

                  (ii)      reviewing, assessing and providing feedback on proposals made by the Group in
                            connection with the Standstill Agreement, the Lock-Up Agreement and the
                            Restructuring;

                  (iii)     reviewing, assessing and providing feedback on draft documentation relating to the
                            Standstill Agreement, the Lock-Up Agreement and the Restructuring;

                  (iv)      working with fellow creditors and other stakeholders to build a consensus around the
                            terms of the Restructuring; and

                  (v)       liaising with current and prospective management in relation to the Restructuring;

        (c)       the Work Fees are not a term of the Scheme nor does the entitlement to the Work Fees arise
                  under or in connection with the Lock-Up Agreement;

        (d)       the Work Fees are not intended to induce the relevant members of the Ad-Hoc Committee or
                  the RCF Lenders to vote in favour of the Scheme; and

        (e)       all the Work Fees payable pursuant to the Work Fee Letters have already been paid in full and
                  are not therefore an entitlement under or conditional upon the Scheme.

        Impact of Lock-Up Agreement

3.4     The Company has considered whether the Lock-Up Agreement gives rise to any separate class issues.
        The Company has concluded that it does not as:

        (a)       the existence of the Lock-Up Agreement is information available to all Scheme Creditors;
                  and

        (b)       the Lock-Up Agreement is open to all Scheme Creditors should they wish to accede to it.

        Impact of Lock-Up Fee

3.5     The Company does not consider that the Scheme Creditors who have acceded to the Lock-Up
        Agreement need to be put into a separate class for the purpose of voting on the Scheme, particularly
        as:

        (a)       all Scheme Creditors were given equal opportunity to accede to the Lock-Up Agreement;

        (b)       the Lock-Up Fee has already been paid on 21 August 2020 to each eligible Scheme Creditor;

        (c)       the Lock-Up Fee is not a term of, or linked to the outcome of, the Scheme;

14
        Using an estimated aggregate principal amount of Scheme Claims of USD 1,927,314,617, the Work Fees (a total of USD 23,374,288.09,
        including amounts paid to RCF Lenders that are not Scheme Creditors) represents approximately 1.2% of this total .

                                                                 70
      20-12433-scc           Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                         Exhibit D
                                (Explanatory Statement) Pg 72 of 1648



        (d)       it is unlikely that a Scheme Creditor that considered any substantive aspect of the Scheme to
                  be against its interests would be persuaded to vote in favour by the existence of the Lock-Up
                  Fee;

        (e)       the alternative of a distressed, accelerated sale of the individual business units within the
                  Group (with any residual part of the Group and its assets entering insolvency or bankruptcy
                  proceedings) or, if such sales are not achievable in the time available, the entry into formal
                  insolvency or bankruptcy proceedings of the entire Group would result in the Scheme
                  Creditors suffering very significant losses compared to the proposed rights under the Scheme
                  and in that context the Lock-Up Fee is not a material factor; and

        (f)       the Company considers that the quantum of the Lock-Up Fee is de minimis in the context of
                  the total amount of both the Scheme Claims and the Scheme Consideration. 15

        Impact of Scheme Creditors who are not Eligible Persons

3.6     The Company does not consider that Scheme Creditors who are not Eligible Persons should be put in
        a separate class because:

        (a)       if a Scheme Creditor is not an Eligible Person, the Scheme Creditor is nonetheless entitled to
                  nominate a Nominee to hold the Scheme Consideration;

        (b)       in any event, if a Scheme Creditor does not claim the Scheme Consideration to which it is
                  entitled (because it is not an Eligible Person or otherwise) that Scheme Consideration will be
                  held on trust in accordance with the Holding Period Trust Agreement for the Holding Period
                  and (if still unclaimed) will thereafter be sold. The proceeds of sale will be available to be
                  claimed by the relevant Scheme Creditor for a further six-month period; and

        (c)       although a Scheme Creditor who is not an Eligible Person has different interests as compared
                  to an Eligible Person, the differences do not fracture the class.

        Impact of payment of fees, costs and expenses of the Ad-Hoc Committee’s advisors and the advisors
        to the RCF Lenders

3.7     The Company does not consider that payment of fees, costs and expenses incurred by the Ad-Hoc
        Committee’s advisors and the advisors to the RCF Lenders represent a net “benefit” to the Ad-Hoc
        Committee or to the relevant RCF Lenders in the usual sense. All fees, costs and expenses incurred by
        the Ad-Hoc Committee’s advisors and the advisors to the RCF Lenders in connection with the
        negotiation, preparation and implementation of the Scheme will be covered by the Group in
        accordance with certain fee arrangement letters entered into by the applicable parties. In this regard, it
        should be noted that:

        (a)       the fees, costs and expenses relate solely to the negotiation of the Restructuring and the
                  implementation thereof and would not have arisen if the Restructuring was not proposed to
                  take place. Accordingly, the payment of the fees, costs and expenses of the Ad-Hoc
                  Committees advisors and the advisors to the RCF Lenders does not represent a net “benefit”
                  to the Ad-Hoc Committee or the RCF Lenders (not all of whom are Scheme Creditors) in the
                  usual sense;

        (b)       the Ad-Hoc Committee’s advisors and the advisors to the RCF Lenders have assisted the
                  Company’s advisors in drafting the documents relating to the Restructuring and devising the


15
        Using an estimated aggregate principal amount of Scheme Claims of USD 1,927,314,617, the Lock-Up Fee received by the relevant Scheme
        Creditors (a total of USD 2,749,119.23) represents approximately 0.14% of this total.

                                                                  71
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 73 of 1648



                transaction structure. Accordingly, to that extent, the work carried out by the relevant advisers
                was for the benefit of all creditors; and

        (c)     the Company is not aware of any fees, costs or expenses incurred by any other Scheme
                Creditor in relation to the Scheme. Had any other Scheme Creditor wished to participate in
                the development of the Restructuring, the Company would have been willing to pay the
                reasonable fees, costs and expenses of that Scheme Creditor’s advisors. In the event, no other
                creditor advisory costs have emerged and there is no reason to believe that any other Scheme
                Creditor will be left out of pocket.

3.8     For the reasons set out in this paragraph 3, the Company considers that the rights of the Scheme
        Creditors are not so dissimilar as to make it impossible for them to consult together with a view to a
        common interest. Rather, the Company considers that the Scheme Creditors are able to consult
        together, irrespective of the fact that some Scheme Creditors may hold Scheme Claims in respect of:

        (a)     different series of Existing Notes;

        (b)     the Term Loan;

        (c)     the Revolving Loans; and/or

        (d)     the Existing Overdraft Facilities.

3.9     Accordingly, it is proposed that the Scheme Meeting is convened for the purposes of considering and,
        if the Scheme Creditors think fit, approving the Scheme.

4.      Scheme Meeting

4.1     Before the Scheme can become effective and binding on the Company and the Scheme Creditors, the
        Scheme must be passed by the requisite majorities (as set out above) at the Scheme Meeting.

4.2     The Court gave directions on 15 October 2020 for the Scheme Meeting to be convened on 30 October
        2020 and to commence at 10:30 am.

4.3     A formal notice of the Scheme Meeting is set out in this document at Appendix 10 (Notice of Scheme
        Meeting) to this Explanatory Statement. In light of the ongoing Covid-19 Pandemic, the Scheme
        Meeting will take place via webinar using the Zoom communications platform. A Scheme Creditor
        wishing to attend the Scheme Meeting (via webinar) should first complete the Account Holder Letter
        and/or Lender Claim Form (as applicable) via the Scheme Website before the Voting Instruction
        Deadline and, upon validation of such forms by the Information Agent, will be provided with details
        in order to access the Scheme Meeting if they so wish. Scheme Creditors should note that they will
        only be provided with access details once the Information Agent and the Company (or its advisers) are
        satisfied that they (or their representative) have provided evidence of their authority to represent that
        body corporate at the Scheme Meeting (for example, a valid power of attorney and/or board minutes).
        Please see Appendix 7 (Instructions and Guidance for Scheme Creditors) to this Explanatory
        Statement for more information on voting and attending the Scheme Meeting.

4.4     Any person with a Scheme Claim as at the Record Time (being (a) in respect of any Liability (other
        than the Existing Overdraft Liabilities), 5:00 pm (New York time) on 26 October 2020 and (b) in
        respect of the Existing Overdraft Liabilities, the Existing Overdraft Record Time) will be entitled to
        attend and vote at the Scheme Meeting.

4.5     Only the votes of Scheme Creditors voting at the Scheme Meeting via webinar or by proxy can be
        taken into account for the purpose of establishing whether the requisite approvals for the Scheme have
        been obtained.

                                                      72
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 74 of 1648



4.6     Scheme Creditors should be aware that they were afforded an opportunity to raise any issues in relation
        to the constitution of the Scheme Meeting at the Convening Hearing, as stated in the Practice Statement
        Letter. If Scheme Creditors have not already raised any such issues, the Court will expect any Scheme
        Creditors doing so at the Sanction Hearing to show good reason why such issues were not raised at
        the Convening Hearing.

4.7     Scheme Creditors should refer to the detailed instructions in relation to voting at the Scheme Meeting
        in Appendix 7 (Instructions and Guidance for Scheme Creditors) to this Explanatory Statement.

4.8     The chairman of the Scheme Meeting will be Robert Ellis.

5.      Effectiveness of the Scheme

5.1     Before the Scheme can become effective and binding on the Company and its respective Scheme
        Creditors, the Court must sanction the Scheme at the Sanction Hearing. The Sanction Hearing will
        take place after the requisite statutory majorities of the Scheme Creditors have approved the Scheme
        at the Scheme Meeting. The Company expects that the Sanction Hearing will take place on or around
        5 November 2020. The Company (through the Information Agent) will give notice to Scheme
        Creditors of the exact time and date of the Sanction Hearing.

5.2     All Scheme Creditors are entitled to attend in person or through representatives to support or oppose
        the sanctioning of the Scheme by the Court.

5.3     The Company may, subject to paragraph 5.4 below, at any hearing of the Court to sanction the Scheme
        consent on behalf of all Scheme Creditors to any modification of, or addition to, the Scheme or to any
        terms or conditions that the Court may think fit to approve or impose and which are otherwise
        necessary for the purpose of implementing the Restructuring, and which could not reasonably be
        expected directly or indirectly to have a material adverse effect on the interests of any Scheme Creditor
        under the Scheme. However, if such modifications could reasonably be expected directly or indirectly
        to have a material adverse effect on the interests of a Scheme Creditor, then the Company may not
        give such consent without the prior written consent of that Scheme Creditor.

5.4     Any modification of, or addition to, the Scheme and/or any of the Implementation Documents may
        only be made pursuant to clause 9.1 (Modification of the Scheme) of the Scheme Document with the
        consent of:

        (a)     the Majority Creditors and the New Bilateral Lenders; and

        (b)     any Existing Administrative Party whose interests would be adversely affected by such
                modification or addition, in each case, with such consent not to be unreasonably withheld or
                delayed.

5.5     Additionally, certain provisions of the Restructuring Implementation Deed that relate to the Existing
        Administrative Parties may only be amended with the consent of each Existing Administrative Party.

6.      Chapter 15 Recognition in the United States

6.1     The Company intends to apply to the U.S. Bankruptcy Court shortly after the Convening Hearing to
        seek a Chapter 15 Order. In addition, the making of a Chapter 15 Order permits a U.S. bankruptcy
        court to provide additional assistance to a foreign representative. In determining whether to provide
        additional assistance, the U.S. Bankruptcy Code directs the court to do so "consistent with the
        principles of comity". The Company has appointed Neil Gilchrist (a director of the Company and the
        chief financial officer of the Group) as its foreign representative for such purpose.



                                                      73
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 75 of 1648



6.2     If a Chapter 15 Order is sought, relevant parties (including the Scheme Creditors) will be notified and
        the Company will publish notice of the application in the manner prescribed by the U.S. Bankruptcy
        Court (which may include publication on the Scheme Website).

6.3     The Company at this stage intends to deliver the Sanction Order relating to the Scheme to the Registrar
        of Companies once the hearing to recognise the Scheme under Chapter 15 has occurred. It is intended
        that the hearing to recognise the Scheme as a "foreign main proceeding" under Chapter 15 and grant
        other related relief, including recognition and enforcement of the Scheme and the Sanction Order, will
        occur on the day following the Sanction Hearing, or shortly thereafter.

7.      Recognition of the Scheme elsewhere

7.1     The Company has also obtained:

        (a)     opinions from independent experts that the Scheme is likely to be recognised and given effect
                in Russia, Norway and Germany, each being a jurisdiction in which the Group has material
                operations; and

        (b)     an opinion from independent experts that the Scheme may be recognised de facto and given
                effect in Oman (being another jurisdiction in which the Group has material operations) and
                that in any event it is unlikely that a dissenting Scheme Creditor would be able to improve its
                position (relative to that of the other Scheme Creditors) before the Omani courts such as to
                undermine the compromise proposed in the Scheme.

8.      Releases and waivers

        As part of the Scheme and pursuant to the Deed of Release, which will be entered into in accordance
        with the steps set out in the Restructuring Implementation Deed, each Scheme Creditor, Lloyds, FAB
        and each Obligor will, among other things (with effect from the Scheme Effective Time and subject
        to the terms of the Deed of Release):

        (a)     irrevocably, unconditionally, fully, finally and absolutely waives and releases and forever
                discharges, to the fullest extent permitted by law, each and every Claim that it ever had, may
                have or hereafter can, shall or may have against the Released Parties, in each case, in relation
                to or arising directly or indirectly out of or in connection with:

                (i)     the Existing Financings, including the Existing Finance Documents and the Existing
                        Security Documents;

                (ii)    the negotiation or preparation of the Restructuring, the Scheme or the Restructuring
                        Documents or the implementation and/or consummation of the Restructuring;

                (iii)   the execution of the Restructuring Documents or any other documents required to
                        implement the Restructuring or the taking of any steps or actions necessary or
                        desirable to implement the Restructuring (including, without limitation, the steps set
                        out in the Restructuring Steps Plan); and

                (iv)    with respect to the Existing Shareholders or any Relevant Director, any matter arising
                        out of or in connection with any steps, actions or omissions on or prior to the
                        Restructuring Effective Date by or on behalf of such person holding such positions
                        with respect to any Group Company or Holdco (as the case may be); and

        (b)     irrevocably and unconditionally undertakes and (in the case of a Scheme Creditor only) shall
                procure that each of its Nominees (if applicable) undertakes, that it will not assert, threaten,
                bring, commence, facilitate, participate, provide any information (to the extent that non-

                                                     74
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 76 of 1648



                provisions of information is permissible under applicable law or regulation) take or continue,
                cooperate in any manner or support any person commencing, taking or continuing, or instruct
                any person to commence, take or continue any proceedings or other judicial, quasi-judicial,
                administrative or regulatory process in any jurisdiction whatsoever against any Released
                Party, in each case in relation to or arising out or in connection w ith:

                (i)     the Existing Financings, including the Existing Finance Documents and the Existing
                        Security Documents;

                (ii)    the negotiation or preparation of the Restructuring, the Scheme or the Restructuring
                        Documents or the implementation and/or consummation of the Restructuring;

                (iii)   the execution of the Restructuring Documents or any other documents required to
                        implement the Restructuring or the taking of any steps or actions necessary or
                        desirable to implement the Restructuring (including, without limitation, the steps set
                        out in the Restructuring Steps Plan); and

                (iv)    with respect to the Existing Shareholders or any Relevant Director, any matter arising
                        out of or in connection with any steps, actions or omissions on or prior to the
                        Restructuring Effective Date by or on behalf of such person holding such positions
                        with respect to any Group Company or Holdco (as the case may be),

                and the waivers, releases and discharges granted under the Deed of Release shall be treated,
                for all purposes whatsoever and without limitation, as having been granted irrevocably by
                deed, provided, however, that nothing in the Deed of Release will:

                (A)     affect, impair or prejudice any right of any Creditor arising under the Scheme
                        Document or any Restructuring Document (including as a consequence of non-
                        compliance with the terms of the Scheme Document or any Restructuring Document);

                (B)     apply to any claim or liability in respect of fraud, gross negligence or wilful
                        misconduct by any Released Party; or

                (C)     extend to any liability of any Adviser (as defined in the Deed of Release) arising under
                        or relating to a duty of care to such Adviser's client or arising under a duty of care to
                        another person which has been expressly accepted in writing by that Adviser.

9.      Jurisdiction and exercise of Jurisdiction

9.1     The Company considers that the Court has jurisdiction to sanction the Scheme and that the Company
        has a sufficient connection to England and Wales for the Court to exercise its discretion to sanction
        the Scheme because the Company is an English public limited company and is therefore:

        (a)     liable to be wound up in England under the Insolvency Act 1986; and

        (b)     subject to the jurisdiction of the Court under Part 26 of the Companies Act.

9.2     Furthermore, no rule of trans-national law, including the Brussels (Recast) Regulations, excludes that
        jurisdiction. Part II of the Brussels (Recast) Regulations requires that a person domiciled in a member
        state of the European Union be "sued" in the courts of that member state but that general rule is subject
        to certain exceptions including article 8 (which, broadly, allows persons to be sued in the courts of a
        member state in which a number of defendants are domiciled, if it is expedient to do so) and article 25
        (which, broadly, states that where the parties to an agreement have agreed that a court or the courts of
        a Member State are to have jurisdiction to settle any disputes which have arisen or which may arise in
        connection with a particular legal relationship, that court or those courts shall have jurisdiction). The

                                                      75
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                             (Explanatory Statement) Pg 77 of 1648



         Company has concluded that, if the Brussels (Recast) Regulations were found to apply in relation to
         the Scheme, the Company considers that the Court would have jurisdiction in relation to the Scheme
         under the Brussels (Recast) Regulations because:

         (a)     pursuant to article 25 of the Brussels (Recast) Regulations (and, in the case of the Existing
                 Indentures, as a result of the amendments made by the Supplemental Indentures and, in the
                 case of the Credit Agreement and the Guaranty Agreement, as a result of the amendments
                 made by the Credit and Guaranty Agreement Amendment Agreement):

                 (i)     each Existing Indenture, the relevant Existing Notes and the Guarantees (as defined
                         in each Existing Indenture) and all non-contractual obligations arising out of or in
                         connection with them are now governed by, and shall be construed in accordance
                         with, the laws of England and Wales;

                 (ii)    subject to the terms of each Existing Indenture, the courts of England and Wales now
                         have jurisdiction to settle any disputes that arise out of or in connection with each
                         Existing Indenture, the relevant Existing Notes and the Guarantees, and accordingly
                         any legal action or proceedings arising out of or in connection with each Existing
                         Indenture, the relevant Existing Notes and the Guarantees may be brought in such
                         courts;

                 (iii)   the Credit Agreement and the Guaranty Agreement (and all non-contractual
                         obligations arising out of or in connection with them) are now governed by, and shall
                         be construed in accordance with, the laws of England and Wales;

                 (iv)    subject to the terms of the Credit Agreement and the Guaranty Agreement (as
                         applicable), the courts of England and Wales now have jurisdiction to settle any
                         disputes that arise out of or in connection with the Credit Agreement and the Guaranty
                         Agreement (as applicable), and accordingly any legal action or proceedings arising
                         out of or in connection with the Credit Agreement and the Guaranty Agreement (as
                         applicable) may be brought in such courts; and

                 (v)     each Scheme Creditor who executed the Lock-Up Agreement (other than FAB) has,
                         pursuant to clause 7.5 of the Lock-Up Agreement, expressly submitted to the
                         jurisdiction of the Court for the specific purpose of implementing the Scheme; and

         (b)     pursuant to article 8 of the Brussels (Recast) Regulations, a number of the Scheme Creditors
                 are subject to the personal jurisdiction of the Court by virtue of having their registered office,
                 central administration or principal place of business in the jurisdiction of the Court.

(b)      Paragraphs 6 (Chapter 15 Recognition in the United States) and 7 (Recognition of the Scheme
         elsewhere) of this Part 4 (Certain Legal Aspects of the Scheme) provide details of the international
         jurisdictional recognition issues in relation to the Scheme.

10.      Questions

10.1     Scheme Creditors are entitled to appear at the Sanction Hearing, which is expected to be held on 5
         November 2020. The exact time and date of the Sanction Hearing will be notified to Scheme Creditors,
         once confirmed with the Court, at least one Business Day prior to the Sanction Hearing. Scheme
         Creditors who wish to ask any questions in advance of the Scheme Meeting or the Sanction Hearing
         are encouraged to contact Lucid Issuer Services Limited (as Information Agent) via the Scheme
         Website at www.lucid-is.com/kcadeutag or by email at kcadeutag@lucid-is.com.

10.2     Additionally, Scheme Creditors will have the opportunity at the Scheme Meeting to raise any questions
         or issues they may have in relation to the Scheme.

                                                       76
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                             (Explanatory Statement) Pg 78 of 1648



11.      Directors' interests

11.1     The directors of the Company are:

         (a)     Anthony Byrne;

         (b)     Sean Branston;

         (c)     Neil Gilchrist.

11.2     The directors of Alpha and Alpha II are:

         (a)     Joseph Elkhoury;

         (b)     Robert Ellis;

         (c)     John Ensall; and

         (d)     Neil Gilchrist.

11.3     To the best of the knowledge of the Company, Alpha and Alpha II, none of their respective directors
         has any interest, direct or indirect, in the Scheme and the Scheme will have no effect on the interests
         of those directors other than to the extent:

         (a)     they all benefit from the releases granted by the Scheme Creditors described in paragraph 8
                 above;

         (b)     they will be a recipient of a transaction bonus as described in paragraph 11.4 below; and/or

         (c)     they will participate in the Management Equity Plan (the indicative terms of which are
                 summarised in Appendix 13 (Management Equity Plan – Summary) of this Explanatory
                 Statement.

11.4     Certain directors of the Company, Alpha and Alpha II and certain other members of the senior
         management team of the Group will be awarded bonus payments (subject to normal payroll deductions
         and to the relevant individual being on the Group payroll and not under notice on the relevant payment
         date (other than in the case of Robert Ellis, who will resign as a director of Alpha on or shortly after
         the Restructuring Effective Date)) if the Restructuring is successfully completed. In particular:

         (a)     Joseph Elkhoury will be awarded a bonus of GBP 375,000, to be paid in equal instalments in
                 November 2020 and April 2021;

         (b)     Robert Ellis will be awarded a bonus of GBP 129,600, to be paid in November 2020;

         (c)     Neil Gilchrist will be awarded a bonus of GBP 84,694, to be paid in November 2020;

         (d)     Sean Branston will be awarded a bonus of GBP 62,043, to be paid in November 2020;

         (e)     Anthony Byrne will be awarded a bonus of GBP 42,500, to be paid in November 2020; and

         (f)     certain other members of the senior management team of the Group will share in an aggregate
                 bonus pool of GBP 104,000.




                                                       77
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                             (Explanatory Statement) Pg 79 of 1648



11.5     John Ensall is also a director of Lemna Limited, which is entitled to a transaction fee of GBP 80,240
         (plus VAT) on completion of the Restructuring under the terms of a consultancy agreement dated 6
         May 2020 (as amended by a variation dated 8 May 2020).

11.6     Certain members of the senior management team of the Group, most likely including Joseph Elkhoury
         and Neil Gilchrist, will participate in the Management Equity Plan, the final terms of which are yet to
         be agreed as at the date of this Explanatory Statement. The indicative terms of the Management Equity
         Plan are summarised in Appendix 13 (Management Equity Plan – Summary) of this Explanatory
         Statement.

11.7     To the extent they have not already been appointed prior to the Restructuring Effective Date, Joseph
         Elkhoury and Neil Gilchrist will be appointed directors of Jersey Newco on the Restructuring Effective
         Date and Robert Ellis will enter into a consultancy agreement with Jersey Newco to advise the Jersey
         Newco board of directors. Robert Ellis and John Ensall will resign as directors of Alpha on or shortly
         after the Restructuring Effective Date and John Ensall’s consultancy agreement referred to in
         paragraph 11.5 above will terminate concurrently.

11.8     As described in paragraph 4.6 of Part 5 (Summary of the Restructuring (including the Scheme)) of this
         Explanatory Statement, the Alpha Group (as defined in the Lock-Up Agreement) will provide the
         support set out in clause 11 (Holdco Liquidation) of the Restructuring Implementation Deed to enable
         an orderly solvent liquidation of each of the Holdcos, and which term includes Alpha II) following the
         Restructuring Effective Date. The directors of the Company and Alpha are also directors of certain of
         the Holdcos. In particular:

         (a)     as noted above, the directors of Alpha II are the same as those for Alpha;

         (b)     Joseph Elkhoury is also a director of KCAD Holdings I Limited and KCAD Holdings II
                 Limited;

         (c)     Robert Ellis is also a director of KCAD Holdings I Limited and KCAD Holdings II Limited;

         (d)     Neil Gilchrist is also a director of KCA Deutag Finance I Limited, KCA Deutag Finance II
                 Limited, KCA Deutag Midco Limited, Land Rig Ventures I Limited and Land Rig Ventures
                 II Limited; and

         (e)     Anthony Byrne is also a director of KCA Deutag Finance II Limited, KCA Deutag Finance I
                 Limited and KCA Deutag Midco Limited and is also company secretary of Alpha, KCAD
                 Holdings I Limited and KCAD Holdings II Limited.

11.9     No other non-pecuniary or other benefits are established in favour of the directors of the Company,
         Alpha or Alpha II. The directors of the Company, Alpha and Alpha II have the benefit of existing
         directors' and officers' liability insurance and, in accordance with clause 11 (Holdco Liquidation) of
         the Restructuring Implementation Deed, the Alpha Group will ensure that the benefit of any directors
         and officer’s insurance currently in place for the Relevant Directors (as defined in the Restructuring
         Implementation Deed) remains in place for three years following the Restructuring Effective Date.

11.10 Other than as set out in this paragraph 11, none of the directors of the Company, Alpha or Alpha II
      has or has had any interest in any transaction which is or was unusual in its nature or conditions or
      significant to the business which was effected by the Group during the current or immediately
      preceding financial year, or which was effected during an earlier financial year and remains in any
      respect outstanding or unperformed.




                                                      78
      20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                          Exhibit D
                                 (Explanatory Statement) Pg 80 of 1648



                                                                PART 5

                SUMMARY OF THE RESTRUCTURING (INCLUDING THE SCHEME)

This section contains a brief overview of the Restructuring (including the Scheme). The summary information
contained herein does not purport to be complete and should be read in conjunction with, and is qualified in
its entirety by references to, the more detailed information presented elsewhere in this Explanatory Statement
including, without limitation, the Scheme Document set out at Appendix 2 (Scheme Document) to this
Explanatory Statement and the Restructuring Implementation Deed (which is appended to the Scheme
Document and appended to this Explanatory Statement at Appendix 3 (Restructuring Implementation Deed)).

1.      Overview

1.1     This Part 5 (Summary of the Restructuring (including the Scheme)) is divided into the following
        sections:

        (a)       purpose of the Restructuring;

        (b)       key terms of the Scheme;

        (c)       summary of the Restructuring Steps; and

        (d)       allocation and distribution of Scheme Consideration.

2.      Purpose of the Restructuring

2.1     The principal purpose of the Restructuring is to de-lever the Group's balance sheet by implementing
        an exchange pursuant to which each Scheme Creditor releases its Scheme Claims in return for a
        proportion of the Scheme Consideration equal to its Scheme Creditor Entitlement.

2.2     As part of the Restructuring, certain members of the Group will also enter into the New Cash
        Management Documents and agreements in connection with the New LC/Undertaking Facilities, in
        each case, with HSBC and the Existing LC and Undertaking Facility Lenders (as applicable).

2.3     As a result of the Restructuring, it is anticipated that:

        (a)       as a result of the release of all the Scheme Claims in return for the issuance to the Scheme
                  Creditors of:

                  (i)        the New Notes; and

                  (ii)       Jersey Newco Consideration Shares,

                  the Restructured Group will have a strengthened and de-levered balance sheet, with its total
                  debt being reduced by approximately USD 1.4 billion (meaning it will have a pro forma net
                  leverage of 1.4x16 (down from its current net leverage of 6.3x 17 ));

        (b)       the Restructured Group's annual debt servicing costs will be reduced from USD 155 million
                  to USD 49 million;

        (c)       the Restructured Group will benefit from a five-year runway to maturity of the New Notes;

16
        Based on LTM June 2020 EBITDA of USD 293 million, pro forma total debt of approximately USD 510 million, and current cash at 30
        June 2020 of USD 100 million (which excludes USD 80 million of transaction costs).
17
        Based on LTM June 2020 EBITDA of USD 293 million, total debt at 20 June 2020 of approximately USD 1.9 billion (including the Existing
        Notes and facilities under the Credit Agreement) and current cash at 30 June 2020 of USD 100 million (which excludes USD 80 m illion of
        transaction costs).

                                                                   79
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 81 of 1648



        (d)     the Restructured Group will have access to:

                (i)     overdraft, cash pooling and bank account facilities through the New Cash
                        Management Facilities; and

                (ii)    guarantee and letter of credit facilities through the New LC/Undertaking Facilities;
                        and

        (e)     by receiving the Jersey Newco Consideration Shares, Scheme Creditors will be provided with
                the opportunity to benefit from the potential upside of the implementation of the Restructured
                Group's turnaround strategy.

2.4     If the Scheme is approved by the requisite majority of Scheme Creditors, sanctioned by the Court and
        the Restructuring is implemented, the Company anticipates that the Restructured Group will be able
        to repay the full amounts owing:

        (a)     in respect of the New Notes under the New Notes Documents; and

        (b)     under the New Bilateral Facilities Agreements.

3.      Key Terms of the Scheme

        The Company, the Scheme Creditors and the Scheme Claims

3.1     The Scheme is being proposed by the Company.

3.2     The Scheme Creditors comprise:

        (a)     each Existing Noteholder;

        (b)     each Term Loan Lender;

        (c)     each Revolving Loan Lender;

        (d)     the Existing Overdraft Provider; and

        (e)     each Non-Voting Scheme Creditor.

3.3     The Non-Voting Scheme Creditors comprise the Existing Custodian, the Existing Depository and the
        Existing Trustee. In order to avoid double counting, the Existing Custodian and the Existing
        Depositary will not (in accordance with their respective customary practices) and the Existing Trustee
        has agreed not to (by giving an undertaking not to) vote at the Scheme Meeting or receive any Scheme
        Consideration.

3.4     The Scheme Claims (which will be released in exchange for the New Notes and Jersey Newco
        Consideration Shares), subject to the terms of the Deed of Release, comprise any claim in respect of
        any Liability of the Company and any other Obligor to a Scheme Creditor arising directly or indirectly
        out of an interest in the Existing Notes, the Term Loan, the Revolving Loans, and, subject to paragraph
        3.5 below, the Existing Overdraft Liabilities arising on or before the relevant Record Time or which
        may arise after the relevant Record Time as a result of an obligation or Liability of the Company or
        other Obligor incurred or as a result of an event occurring or an act done on or before the relevant
        Record Time.

3.5     Under the Scheme, all Scheme Claims will be determined at the Record Time. The Record Time is,
        however, split so that a different record time (being the Existing Overdraft Record Time) applies to

                                                     80
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                             (Explanatory Statement) Pg 82 of 1648



         the Existing Overdraft Liabilities compared to all other Liabilities that are subject to the Scheme. This
         is for the following reasons:

         (a)     unlike the Existing Notes, the Term Loan or the Revolving Loans, the Existing Overdraft
                 Liabilities fluctuate during the course of each working day and are comprised of account
                 balances in six different currencies;

         (b)     the exercise to confirm the amount of the Existing Overdraft Liabilities as at a specific time
                 must be done during UK business hours to reflect the Group’s treasury operations (by contrast,
                 the Existing Depositary requires that the record time in respect of the Existing Notes is 5:00
                 pm (New York time) (and the Term Loan Administrative Agent is also based in the United
                 States)); and

         (c)     confirming the amount of the Existing Overdraft Liabilities requires accessing account
                 balance information via an online banking platform and it is possible (for reasons outside of
                 the Group’s control) that the online banking platform will not be accessible at the specific time
                 required (8:00 am (London time) on 27 October 2020). To allow for this possibility, the
                 Existing Overdraft Record Time includes a degree of flexibility such that if the information
                 required to calculate the Compromised Overdraft Amount is not accessible at the specific time
                 required, the Existing Overdraft Record Time will be the first time after 8:00 am (London
                 time) on 27 October 2020 that the Company is able to access such information.

3.6      In consultation with the Existing Overdraft Provider, the Group has determined that it will be
         operationally simpler to confirm the amount of the Existing Overdraft Liabilities at the opening of a
         business day and that using 8:00 am (London time) on 27 October 2020 is the closest time to 5:00 pm
         (New York time) on 26 October 2020 (being the Record Time in respect of all other Liabilities that
         are subject to the Scheme) that it can practically use.

3.7      As set out in paragraph 2.9 of Part 4 (Certain Legal Aspects of the Scheme) to this Explanatory
         Statement, in relation to the Existing Overdraft Provider, the amount of the Existing Overdraft
         Liabilities to be compromised by the Scheme and the Restructuring Implementation Deed (being a
         Scheme Claim) shall be an amount equal to the Compromised Overdraft Amount, provided that the
         maximum Compromised Overdraft Amount for the purposes of the Scheme and the Restructuring
         Implementation Deed shall not exceed USD 115,000,000 plus the aggregate amount of any accrued
         and unpaid interest and fees under the Existing Overdraft Facilities as at the Existing Overdraft Record
         Time.

3.8      For the reasons set out in paragraph 2.5 of Part 4 (Certain Legal Aspects of the Scheme) to this
         Explanatory Statement, the Scheme will not compromise the claims under the Existing LC and
         Undertaking Facilities.

3.9      Lloyds was an original party to the Lock-Up Agreement and (in its capacities as an Existing Ancillary
         Lender and a New Bilateral Lender) will execute an undertaking in favour of, among others, the Court
         and the Company pursuant to which it will undertake and agree, amongst other matters, to perform
         those actions which it is required to perform in accordance with the terms of the Scheme (including
         entering into the Restructuring Implementation Deed) and, where necessary, be bound by the terms of
         the Scheme as sanctioned by the Court on and from the Scheme Effective Time.

3.10     FAB has also acceded to the Lock-Up Agreement and will, subject to the terms of the Lock-Up
         Agreement, take the actions which are necessary to facilitate, implement or otherwise give effect to
         the documentation for the FAB Run-Off LC Facility. Furthermore, prior to the Sanction Hearing, FAB
         (in its capacities as an Existing Ancillary Lender and a New Bilateral Lender) will execute and deliver
         a support letter to the Company pursuant to which FAB will, subject to the terms of the Lock-Up
         Agreement, undertake to take any and all actions required pursuant to and in accordance with the


                                                       81
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                             (Explanatory Statement) Pg 83 of 1648



         Lock-Up Agreement and the Restructuring Steps Plan which are necessary to facilitate, implement,
         consummate or otherwise give effect to the documentation of the FAB Run-Off LC Facility (including,
         without limitation, executing and delivering to the Company the Restructuring Implementation Deed)
         on and from the Scheme Effective Time.

3.11     HSBC has also acceded to the Lock-Up Agreement and will (in its capacity as a New Bilateral Lender
         only) execute an undertaking in favour of, among others, the Court and the Company pursuant to
         which it will undertake and agree, amongst other matters, to perform those actions which it is required
         to perform in accordance with the terms of the Scheme (including entering into the Restructuring
         Implementation Deed) and, where necessary, be bound by the terms of the Scheme as sanctioned by
         the Court on and from the Scheme Effective Time.

         Purpose of the Scheme

3.12     The principal purpose of the Scheme is to grant the Company the authority, on behalf of all Scheme
         Creditors, to enter into the Implementation Documents and do such other acts that may be necessary
         to implement the Restructuring. The steps for the implementation of the Restructuring are not set out
         in the Scheme itself but will occur in accordance with the Restructuring Steps (as summarised below
         and as set out in full in the Restructuring Implementation Deed).

         Effectiveness

3.13     Assuming the requisite majorities vote in favour of the Scheme at the Scheme Meeting and the Scheme
         is sanctioned at the Sanction Hearing, the Scheme will become effective on and from the time the
         Company delivers (or its legal advisers deliver on its behalf) an office copy of the Sanction Order to
         the Registrar of Companies. The Company shall promptly notify the Scheme Creditors in writing when
         the Scheme becomes effective.

3.14     The compromise and arrangement effected by the Scheme and the relevant Implementation
         Documents shall apply to all Scheme Claims and bind all Scheme Creditors, their successors, assigns
         and, to the extent relevant, any Nominee appointed pursuant to a validly submitted Account Holder
         Letter and/or Lender Claim Form (as applicable).

         Authorisation to execute and undertaking to be bound by the Implementation Documents

3.15     Due to the fact that the principal purpose of the Scheme is to authorise the Company to enter into the
         Implementation Documents and do such acts as are necessary to consummate the Restructuring, under
         the Scheme, each Scheme Creditor will irrevocably authorise, instruct and empower the Company
         (represented by an authorised representative):

         (a)     to enter into, execute and deliver for and on behalf of such Scheme Creditor as its attorney
                 and agent each of the Implementation Documents;

         (b)     in respect of the Implementation Documents, and on behalf of each Scheme Creditor:

                 (i)     to insert the calculation and completion of any commitments, participations or
                         allocations to any Scheme Creditor or any other party under the Implementation
                         Documents (as determined in accordance with the terms of the Scheme and/or the
                         Restructuring Implementation Deed);

                 (ii)    to insert information into any blanks (including without limitation, any bank account
                         details, notice provisions or legal entity names), lists of parties and/or signature
                         blocks;

                 (iii)   to make any mechanical amendments required by the Company;

                                                      82
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 84 of 1648



                 (iv)    to make any other minor or technical amendments;

                 (v)     to ensure that they are legal, valid, binding and enforceable upon the parties to them
                         in accordance with the Scheme and the Restructuring Implementation Deed; and/or

                 (vi)    to make any amendment to take into account any modification of, or addition to, the
                         Scheme and/or the Implementation Documents approved or imposed by the Court in
                         accordance with clause 9 (Modification to the Scheme) of the Scheme Document,

                 provided that if any such amendment or insertion could reasonably be expected directly or
                 indirectly to have an adverse or disproportionate effect on the interests of a Scheme Creditor,
                 then such amendment will require the prior written consent of that Scheme Creditor; and

         (c)     take whatever action is necessary to ensure that the books and records of the Clearing Systems
                 are updated to reflect the terms of the Scheme and the relevant Implementation Documents,
                 including without limitation to:

                 (i)     instruct the Clearing Systems to debit the Book-Entry Interests relating to the Existing
                         Notes from the custody account of each Scheme Creditor (or its Account Holder, as
                         applicable);

                 (ii)    authorise the cancellation of the Book-Entry Interests in respect of the Existing Notes;
                         and

                 (iii)   take or carry out any other step or procedure reasonably required to effect the
                         settlement of the transactions contemplated the Scheme.

3.16     Under the Scheme, each Scheme Creditor and, pursuant to an Account Holder Letter and/or Lender
         Claim Form (as applicable), each respective Nominee(s) (if applicable), will authorise and instruct
         each Existing Administrative Party, the Existing Custodian and the Existing Depositary to undertake
         such steps as it considers necessary or desirable for it to take for the purposes of facilitating the
         implementation of the Scheme, including (without limitation) entering into and executing in its
         respective capacity the Implementation Documents to which it is a party and any other document that
         it reasonably considers necessary or advisable to implement the Scheme.

3.17     Furthermore, under the Scheme, each Scheme Creditor will agree to be bound by and to comply with
         each of its obligations under the Implementation Documents and irrevocably and unconditionally
         ratifies and confirms everything which the Company (including its respective authoris ed signatories)
         may lawfully do or cause to be done in accordance with any authority conferred by the Scheme.

         Releases

3.18     Certain releases will be granted as part of the Scheme and will take effect in accordance with clauses
         5.3 (Step 2 – release of Scheme Claims and Existing Security) and 5.8 (Step 7 – Releases) of the
         Restructuring Implementation Deed and the Deed of Release.

         Assignments or Transfers

3.19     Under the Scheme, the Company shall not be under any obligation to recognise any purported
         assignment or transfer of any Scheme Claims by a Scheme Creditor following the relevant Record
         Time for the purposes of the Scheme or the Implementation Documents (including but not limited to
         determining the applicable allocation of Scheme Consideration). Notwithstanding the foregoing,
         where the Company has received from the relevant parties written notice of such purported assignment
         or transfer, the Company may in its absolute discretion, and subject to such evidence as it may
         reasonably require, agree to recognise such purported assignment or transfer, subject to the assignee

                                                      83
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                             (Explanatory Statement) Pg 85 of 1648



         or transferee agreeing to be bound by the terms of the Scheme and to be treated as having been a
         Scheme Creditor for the purposes of the Scheme.

         Determination of Scheme Consideration

3.20     Unless expressly provided otherwise in the Scheme, each Scheme Creditor’s entitlement to the Scheme
         Consideration (as allocated in accordance with the terms of the Restructuring Implementation Deed)
         will be determined based on its Scheme Claims as at the relevant Record Time.

         Modification of the Scheme

3.21     Subject to paragraph 3.22 below, as part of the Scheme, the Scheme Creditors will agree that the
         Company may at any Court hearing to sanction the Scheme, consent on behalf of itself and the Scheme
         Creditors and anyone else concerned to any modification of, or addition to, the Scheme and/or any of
         the Implementation Documents on any terms or conditions that the Court may think fit to approve or
         impose which is necessary for the implementation of the Restructuring, and which c ould not
         reasonably be expected directly or indirectly to have an adverse effect on the interests of any Scheme
         Creditor under the Scheme. However, if such modifications could reasonably be expected directly or
         indirectly to have an adverse effect on the interests of a Scheme Creditor, then the Company may not
         give such consent without the prior written consent of that Scheme Creditor.

3.22     Any modification of, or addition to, the Scheme and/or any of the Implementation Documents may
         only be made pursuant to clause 9.1 of the Scheme Document with the consent of:

         (a)     the Majority Creditors and the New Bilateral Lenders; and

         (b)     any Existing Administrative Party whose interests would be adversely affected by such
                 modification or addition, in each case, with such consent not to be unreasonably withheld or
                 delayed.

3.23     Under the Scheme, if any provision of the Scheme (or any document to be executed pursuant to the
         authority granted under the Scheme) becomes illegal or unenforceable, such provision will be severed
         from the Scheme and the rest of the Scheme shall continue in full force and effect as if the severed
         provision had not been included.

         Termination of the Scheme

3.24     If the Restructuring Effective Date does not occur on or before the Long Stop Date, the terms of and
         the obligations on the parties under or pursuant to the Scheme shall lapse and all the compromises and
         arrangements provided by the Scheme and any releases granted pursuant to the Scheme shall be of no
         effect and shall be construed as if they had never become effective, and the rights and obligations of
         the Scheme Creditors (including under the Existing Debt Documents) shall not be affected and shall
         be reinstated and remain in full force and effect (although certain clauses of the Scheme, as specified
         in clause 10 (Termination of the Scheme) of the Scheme Document, shall survive termination).

3.25     In addition, the Restructuring Implementation Deed can be terminated at the election of the Super
         Majority Creditors (as defined in the Restructuring Implementation Deed) and the New Bilateral
         Lenders by serving a written notice on the Company if the Company or any other Obligor takes any
         action which is materially inconsistent with or prejudicial to the implementation of the Restructuring;
         or by unanimous written consent of the parties to the Restructuring Implementation Deed.

         Stay of Proceedings




                                                      84
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                             (Explanatory Statement) Pg 86 of 1648



3.26     The Scheme will impose a stay on proceedings that restrict the ability of a Scheme Creditor to
         commence certain proceedings. In particular, under (and subject to the terms of) the Scheme:

         (a)     subject to the terms of the Scheme, which are summarised in the paragraph below, no Scheme
                 Creditor will be allowed to commence, continue, support any person commencing, or instruct
                 any person to commence or take any Prohibited Proceeding against any Scheme Party;

         (b)     a Scheme Creditor (or its Nominee(s)) will be allowed to commence an Allowed Proceeding
                 against any Scheme Party after giving each Scheme Party 21 days' written notice of its
                 intention to do so; and

         (c)     each Scheme Creditor will hold on trust for the benefit of the relevant Scheme Party any
                 recovery made pursuant to any Prohibited Proceeding in breach of the stay and will turn over
                 any such recovery forthwith upon demand being made by the Company without set-off,
                 counterclaim or deduction. To the extent that the asset comprising the recovery cannot be held
                 on trust by the Scheme Creditor, the Scheme Creditor shall pay to the Company an amount
                 equal to that recovery immediately upon demand being made by the Company without set-
                 off, counterclaim or deduction, to be held on trust by the Company for the person(s) entitled
                 to it.

         Costs

3.27     Under the Scheme, the Company shall pay, or procure the payment of, in full all costs, charges,
         expenses and disbursements incurred by it in connection with the negotiation, preparation and
         implementation of the Scheme as and when they arise, including, but not limited to, the costs of
         holding the Scheme Meeting, the costs of obtaining the sanction of the Court and the costs of placing
         the notices (if any) required by the Scheme.

         Provision of information by Scheme Creditors

3.28     Under the Scheme:

         (a)     an Account Holder Letter and/or Lender Claim Form (as applicable) submitted by or on behalf
                 of any Scheme Creditor shall be submitted in accordance with the instructions set out in the
                 relevant Account Holder Letter and/or Lender Claim Form (as applicable) and the Scheme;

         (b)     whether an Account Holder Letter and/or Lender Claim Form (as applicable) has been validly
                 completed shall be determined by the Information Agent at its discretion, provided that, if the
                 Information Agent determines that an Account Holder Letter and/or Lender Claim Form (as
                 applicable) has not been validly completed, it shall promptly prepare a written statement of its
                 reasons for doing so and send that statement by electronic mail to the party that provided such
                 Account Holder Letter and/or Lender Claim Form (as applicable); and

         (c)     the Company may disclose the Account Holder Letter and/or Lender Claim Form (as
                 applicable) and its contents on a confidential basis to such persons as are necessary to facilitate
                 the consummation of the Restructuring.

         Future insolvency

3.29     In the event that the Company enters into an insolvency proceeding on or before the Restructuring
         Effective Date, the Company's obligations under the Scheme shall continue to be performed by the
         Company in an insolvency proceeding to the fullest extent permitted by law or unless otherwise
         determined by the Court.



                                                        85
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                             (Explanatory Statement) Pg 87 of 1648



3.30     With effect from the Restructuring Effective Date, the Scheme shall continue according to its terms to
         the fullest extent permitted by law or unless otherwise determined by the Court, notwithstanding any
         insolvency proceeding in respect of the Company.

         Application to the Court for directions

3.31     Without prejudice to any rights that the Company or any Scheme Creditor might otherwise have in
         connection with the Scheme or any aspect of it, the Company shall be entitled to make an application
         to the Court for directions at any time in connection with any matter arising under or in relation to the
         Scheme, any Implementation Document or any other aspect of the Restructuring.

         Exercise of discretion

3.32     Where, under or pursuant to any provision of the Scheme Document or any Implementation Document,
         a matter is to be determined by the Company, it shall be determined by the board of directors of the
         Company in their discretion in such manner as they consider fair and reasonable.

         Chapter 15 Filing

3.33     To the extent it has not already done so prior to the Scheme Effective Time, under the Scheme, the
         Company shall file a petition for recognition of the Scheme under Chapter 15 of the U.S. Bankruptcy
         Code and shall use reasonable endeavours to obtain a Chapter 15 Order, unless and until:

         (a)     such order is granted or unconditionally denied by the U.S. Bankruptcy Court; or

         (b)     otherwise agreed between the Majority Participating AHC Creditors and Majority
                 Participating RCF Lenders and the Company, each acting reasonably and in good faith.

4.       Summary of the Restructuring Steps

4.1      The Restructuring Steps are set out in (and will occur in accordance with) the Restructuring
         Implementation Deed, which will be executed by the Company on behalf of the Scheme Creditors
         following the Scheme Effective Time in accordance with the authority granted under the Scheme.

4.2      The Restructuring Implementation Deed will become effective and legally binding, as between the
         signatories thereto, on the date on which it is executed by all the relevant parties, provided that the
         Effective Date (under and as defined in the Restructuring Implementation Deed) shall not occur before
         the Scheme Effective Time.

4.3      As referred to in paragraph 3.11 of Part 3 (Further Background to and Reasons for the Restructuring
         (including the Scheme)) of this Explanatory Statement, while the key terms of the Restructuring
         remain unchanged, as a result of the Restructuring Steps Plan Amendment the steps that will be taken
         to implement the Restructuring are now different in certain respects to the steps summarised in
         paragraph 6 of the Practice Statement Letter. The principal differences are that, in accordance with the
         Restructuring Steps Plan (as amended by the Restructuring Steps Plan Amendment):

         (a)     Alpha II has acquired all of the shares in Jersey Newco (and, as a result, indirectly acquired
                 English NewCo 1 and English NewCo 2) from Crestbridge Corporate Nominees Limited
                 (being an entity controlled by Crestbridge, the corporate services provider which arranged for
                 Jersey Newco to be incorporated) for nil consideration;

         (b)     following the Scheme Effective Time but prior to the Restructuring Effective Date, Alpha II
                 will transfer all of the shares in Alpha to English NewCo 2 for nil consideration (with the
                 shares in Alpha remaining subject to the relevant Existing Security); and


                                                       86
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 88 of 1648



        (c)      as part of the Restructuring Steps summarised below, Alpha II will transfer 100% of the shares
                 in Jersey Newco to certain of the Scheme Creditors (to be selected, subject to certain
                 limitations set out in the Restructuring Implementation Deed, by the Company in its discretion
                 (in consultation with the Ad-Hoc Committee and the Existing Overdraft Provider (or their
                 respective advisers)) for nil consideration.

4.4     However, as emphasised in paragraph 3.13 of Part 3 (Further Background to and Reasons for the
        Restructuring (including the Scheme)) of this Explanatory Statement, despite the changes to the
        Restructuring Steps Plan and the differences referred to in paragraph 4.3 above, the economic terms
        of the Scheme and the Restructuring are unchanged and the Restructuring Steps to occ ur after the
        transfer of Jersey Newco to certain of the Scheme Creditors remain materially consistent with the steps
        summarised in the Practice Statement Letter.

4.5     The Restructuring Steps are summarised below:


          Step                             Description of the Restructuring Step

         1.        Transfer of Jersey Newco to certain Scheme Creditors

         2.        Release of Scheme Claims and Existing Security.

         3.        Entry into the New Debt Documents and issue of New Notes.

         4.        Issuance of shares in Jersey Newco.

         5.        Execution of the Jersey Newco Investment Agreement

         6.        Appointment of new directors.

         7.        Releases.

         8.        Delivery of Restructuring Effective Date Notice.

4.6     The Restructuring Steps will occur when the Company has delivered to the Notice Parties (as defined
        in the Restructuring Implementation Deed) in accordance with clause 4.3 (Restructuring Steps Start
        Time Notice) a notice notifying the Notice Parties that:

        (a)      the Company has delivered the Restructuring Documents Notice (as defined in the
                 Restructuring Implementation Deed) to the Notice Parties in accordance with clause 3.1
                 (Execution of the Restructuring Documents) of the Restructuring Implementation Deed;

        (b)      subject to clause 4.2 (Waiver of Restructuring Conditions Precedent) of the Restructuring
                 Implementation Deed, the Company has received all Restruc turing Conditions Precedent in
                 form and substance satisfactory to it; and

        (c)      all confirmations specified in schedule 7 (Restructuring Conditions Precedent) to the
                 Restructuring Implementation Deed have been provided in writing to the Company.

4.7     The Restructuring Steps will require the assistance and co-operation of various parties (not just the
        Company and the Scheme Creditors). The Company has therefore obtained or, if not yet obtained will
        use reasonable endeavours to obtain prior to the Sanction Hearing, undertakings and/or assurances
        from the Implementation Parties (being those parties who have a role to play in consummating the
        Restructuring but are not themselves Scheme Creditors and therefore are not bound by the terms of
        the Scheme).

                                                      87
      20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 89 of 1648



4.8     The transfer of Alpha to English NewCo 2 referred to in paragraph 4.3(b) above will be made with the
        consent of the Existing Shareholders and was explicitly approved by Holdings I (being the ultimate
        holding company of the Group) prior to the execution of the Lock-Up Agreement. The consent of the
        Existing Shareholders was given on the basis that, pursuant to the terms of the Lock-Up Agreement:

        (a)     the Participating Shareholders will be eligible to receive the Warrants;

        (b)     the Existing Shareholders, the Holdcos and the Relevant Directors will benefit from the
                releases set out in the Deed of Release; and

        (c)     the Alpha Group (as defined in the Lock-Up Agreement) will provide the support set out in
                clause 11 (Holdco Liquidation) of the Restructuring Implementation Deed to enable an orderly
                solvent liquidation of each of the Holdcos following the Restructuring Effective Date.

4.9     Subject to the terms of the Restructuring Implementation Deed, the Restructuring Steps shall occur in
        the following order:

        Step 1 – Transfer of Jersey Newco to certain Scheme Creditors

                The Company shall date and release the Jersey Newco Sale and Purchase Agreement (and any
                applicable ancillary documents necessary to complete the transactions contemplated by the
                Jersey Newco Sale and Purchase Agreement).

        Step 2 – Release of Scheme Claims and Existing Security

        (a)     Without any requirement for any additional actions or steps to be undertaken by any party to
                the Restructuring Implementation Deed:

                (i)     all of the right, title and interest of the Scheme Creditors in and to the Scheme Claims
                        shall automatically and without further documentation required to be entered into or
                        action or steps required to be taken by any Party be released and treated as satisfied
                        fully and absolutely in each case so as to bind the Scheme Creditors and any person
                        who has acquired or who may acquire any interest in or arising out of a Scheme Claim
                        after the Record Time;

                (ii)    all of the right, title and interest of the Existing Depositary, the Existing Custodian
                        and the Existing Trustee to any claims they have or may have under the Existing Debt
                        Documents including the Global Notes or any parallel debt covenant (as applicable)
                        shall automatically and without further documentation required to be entered into or
                        action or steps required to be taken by any Party be released and treated as satisfied
                        fully;

                (iii)   subject to clause 10 (Calculation of Overdraft Scheme Claim) of the Restructuring
                        Implementation Deed, all Claims of the Scheme Creditors against any Obligor under
                        or in connection with the Existing Debt Documents shall be released and treated as
                        satisfied fully and absolutely in each case so as to bind the Scheme Creditors and any
                        person who has acquired or acquires any interest in or arising out of such Claims after
                        the Record Time; and

                (iv)    without prejudice to the terms of the New LC/Undertaking Facilities Agreements
                        (including with respect to the payment of accrued but unpaid interest and fees under
                        the Existing LC and Undertaking Facilities), all of the Claims of the Existing LC and
                        Undertaking Facility Lenders against the Obligors in respect of the Existing
                        Instruments (as defined in the Restructuring Implementation Deed) or under the
                        Existing LC and Undertaking Facilities shall be released and treated as satisfied fully

                                                     88
20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                    (Explanatory Statement) Pg 90 of 1648



                 and absolutely in each case so as to bind Existing LC and Undertaking Facility
                 Lenders and the Obligors and any person who has acquired or acquires any interest in
                 or arising out of any such Claims after the Record Time.

  (b)    The Company shall date, release and deliver each Security and Guarantees Release Document.

  (c)    The Company shall deliver all instructions or notices and take such actions necessary or
         desirable for the cancellation of the Existing Notes (including the relevant Global Notes),
         including without limitation:

         (i)     instructing DTC to debit the book-entry interests relating to the Existing Notes from
                 the custody account of each Scheme Creditor (or its Account Holder, as applicable);

         (ii)    arranging for the cancellation of the Book-Entry Interests in respect of the Existing
                 Notes; and

         (iii)   issuing a confirmation to DTC to cancel the Existing Notes in accordance with the
                 relevant procedures,

  (d)    Immediately following the sub-step set out in paragraph (b) above, the Company shall procure
         that each Scottish Shareholder Resolution be passed.

  (e)    Notwithstanding paragraphs (a) to (c) above, nothing in the Restructuring Implementation
         Deed shall release, affect, impair or prejudice any right of any party to the Restructuring
         Implementation Deed:

         (i)     in respect of the Scheme Consideration; and/or

         (ii)    arising under the Scheme Document or any Restructuring Document (including as a
                 consequence of non-compliance with the terms of the Scheme Document or any
                 Restructuring Document).

  Step 3 – Entry into the New Debt Documents and issue of New Notes

  (a)    The Company shall:

         (i)     date, (where applicable) complete, release and (where applicable) deliver each New
                 Debt Document (other than each New Security Document and any Relevant New
                 Bilateral Facility Agreement) and the Holding Period Trust Agreement; and

         (ii)    procure that any Relevant New Bilateral Facilities Agreements are entered into in the
                 manner agreed with the HSBC pursuant to clause 3.1(c)(ii)(A) (Execution of the
                 Restructuring Documents) of the Restructuring Implementation Deed; and

         (iii)   deliver requisite (i) instructions for the authentication of the New Notes Global Note
                 and (ii) settlement instructions in respect of the New Notes to the new common
                 depositary and (iii) take any other such steps required to issue the New Notes to:

                 (A)     each Scheme Creditor (other than an Unadmitted Scheme Creditor in respect
                         of the New Notes) and/or its Nominee (as applicable) such that the relevant
                         Scheme Creditor and/or its Nominee (as applicable) receives New Notes in
                         an aggregate amount equal to that Scheme Creditor’s New Notes Entitlement;
                         and



                                             89
20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                    (Explanatory Statement) Pg 91 of 1648



                 (B)     the Holding Period Trustee (on behalf of each Unadmitted Scheme Creditor
                         in respect of the New Notes) such that the Holding Period Trustee receives
                         New Notes in an amount equal to the aggregate of each Unadmitted Scheme
                         Creditor’s New Notes Entitlement (with the Holding Period Trustee holding
                         such Unadmitted Entitlements on trust for the relevant Unadmitted Scheme
                         Creditors in accordance with the terms of this Deed and the Holding Period
                         Trust Agreement).

  (b)    Immediately following the completion of the sub-steps set out in paragraph (b) in Step 2 above
         and paragraphs (a)(i) and (a)(ii) above, the Company shall date, (where applicable) complete,
         release and (where applicable) deliver each New Security Document (or, in the case of any
         New Security Document that is a Notarial Security Document, procure that each such Notarial
         Security Document is entered into by the relevant parties thereto).

  (c)    Immediately following the completion of the sub-step set out in paragraph (b) above:

         (i)     the Company shall date each Certificate (as defined in the Restructuring
                 Implementation Deed); and

         (ii)    each Legal Opinion (as defined in the Restructuring Implementation Deed) shall be
                 issued.

  (d)    This Step shall take place simultaneously with the Step set out in Step 2 – Release of Scheme
         Claims and Existing Security above.

  Step 4 – Issuance of shares in Jersey Newco

  (a)    Jersey Newco shall allot and issue the Jersey Newco Consideration Shares to:

         (i)     each Scheme Creditor (other than an Unadmitted Scheme Creditor in respect of the
                 Jersey Newco Shares) and/or its Nominee (as applicable) such that the relevant
                 Scheme Creditor and/or its Nominee (as applicable) receives Jersey Newco
                 Consideration Shares in an aggregate amount equal to that Scheme Creditor’s Jersey
                 Newco Share Entitlement; and

         (ii)    the Holding Period Trustee (on behalf of each Unadmitted Scheme Creditor in respect
                 of the Jersey Newco Shares) such that the Holding Period Trustee receives Jersey
                 Newco Consideration Shares in an amount equal to the aggregate of each Unadmitted
                 Scheme Creditor’s Jersey Newco Share Entitlement (with the Holding Period Trustee
                 holding such Unadmitted Entitlements on trust for the relevant Unadmitted Scheme
                 Creditors in accordance with the terms of this Deed and the Holding Period Trust
                 Agreement),

         and any such issuance and allocation shall take into account any Jersey Newco Shares held by
         a Scheme Creditor prior to this Step to ensure that, as at the Restructuring Effective Date, the
         number of Jersey Newco Shares held by each Scheme Creditor is consistent with its Jersey
         Newco Share Entitlement.

  (b)    Jersey Newco shall update its register of members and take any other action necessary in
         connection with the allotment and issuance of the Jersey Newco Consideration Shares.

  (c)    This Step shall take place simultaneously with the Step set out in Step 2 – Release of Scheme
         Claims and Existing Security above.



                                              90
     20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                          (Explanatory Statement) Pg 92 of 1648



       Step 5 – Execution of the Jersey Newco Investment Agreement

       (a)     The Company shall date and release the Jersey Newco Investment Agreement.

       (b)     Jersey Newco and the relevant shareholders of Jersey Newco shall procure that the Jersey
               Newco Articles of Association are adopted.

       (c)     This Step shall take place simultaneously with the Step set out in Step 2 – Release of Scheme
               Claims and Existing Security above.

       Step 6 – Appointment of new directors

       (a)     The directors of Jersey Newco shall pass such resolutions as are necessary to:

               (i)     appoint Joseph Elkhoury and Neil Gilchrist to the board of directors of Jersey Newco
                       (in each case to the extent not already appointed); and

               (ii)    to effect the removal of any other directors from the board of Jersey Newco.

       (b)     This Step shall take place simultaneously with the Step set out in Step 2 – Release of Scheme
               Claims and Existing Security above.

       Step 7 – Releases

       The Company shall date, release and deliver the Deed of Release.

       Step 8 – Delivery of Restructuring Effective Date Notice

       Immediately following the completion of the steps described above, the Company shall deliver the
       Restructuring Effective Date Notice to the Notice Parties notifying them that Restructuring has been
       implemented and that the Restructuring Effective Date has occurred.

5.     Post-Restructuring Effective Date Steps

       Under the Restructuring Implementation Deed (and subject to the occurrence of the Restructuring
       Effective Date):

       (a)     provided that each Participating Shareholder and Holdco has at all times complied with all of
               its obligations under the Lock-Up Agreement, on the Business Day immediately following the
               Restructuring Effective Date, Jersey Newco shall, subject to paragraph (b) below, issue the
               Warrants to the Participating Shareholders pro rata to each such Participating Shareholder’s
               shareholding in Holdings I as at the Restructuring Effective Date (excluding any shareholdings
               in Holdings I that are held by shareholders of Holdings I that are not Participating
               Shareholders));

       (b)     If the issue of the Warrants in accordance with paragraph (a) above would result in a breach
               of any limitation on the number of warrant holders contained in the Control of Borrowing
               (Jersey) Order 1958, the Warrants shall be issued to the Participating Shareholders on an
               allocation basis to be agreed by Jersey Newco and the Participating Shareholders (eac h acting
               in good faith) and Jersey Newco shall be under no obligation to issue the Warrants if an
               agreement on the allocation of the Warrants has not been reached with the Participating
               Shareholders; and




                                                    91
      20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 93 of 1648



        (c)     within 60 Business Days of the Restructuring Effective Date, the Company must apply to The
                International Stock Exchange Authority Limited for the listing and permission to deal in the
                New Notes on the Official List of the International Stock Exchange.

6.      Allocation and Distribution of Scheme Consideration

6.1     Each Scheme Creditor may only receive the Scheme Consideration in accordance with the provisions
        of clause 7 (Allocation and Distribution of Scheme Consideration) of the Restructuring
        Implementation Deed.

6.2     A Scheme Creditor (and/or, if relevant, its Nominee) shall only receive the Scheme Consideration on
        the Restructuring Effective Date if it:

        (a)     has duly elected to do so by validly completing and delivering an Account Holder Letter and/or
                Lender Claim Form (as applicable) to the Information Agent before the Voting Instruction
                Deadline;

        (b)     is an Eligible Person; and

        (c)     in the case of Jersey Newco Consideration Shares only, has provided the Jersey Newco KYC
                in a form satisfactory to the Jersey Registrar.

6.3     Please see Appendix 7 (Instructions and Guidance for Scheme Creditors) to this Explanatory
        Statement for further information relating to the submission of the Account Holder Letter and/or
        Lender Claim Form and the eligibility requirements specified above.

6.4     A Scheme Creditor may elect for a Nominee to receive all of its proportion of the New Notes and/or
        the Jersey Newco Consideration Shares on the Restructuring Effective Date, provided that:

        (a)     to make such election, such Scheme Creditor must have validly completed and delivered an
                Account Holder Letter and/or Lender Claim Form (as applicable) to the Information Agent
                prior to the Voting Instruction Deadline;

        (b)     such Nominee has executed and delivered a Securities Confirmation Deed as a deed;

        (c)     such Nominee is an Eligible Person; and

        (d)     in the case of the Jersey Newco Consideration shares only (if applicable), such Nominee has
                provided the Jersey Newco KYC in a form satisfactory to the Jersey Registrar.

6.5     Each Scheme Creditor (and/or its Nominee, as applicable) shall (subject to paragraphs 5 and 6 below)
        receive a proportion of the Scheme Consideration consistent with its Scheme Creditor Entitlement
        (without double counting).

6.6     If the number of Jersey Newco Consideration Shares to be issued to a Scheme Creditor and/or its
        Nominee resulting from any calculation made in accordance with its Scheme Creditor Entitlements is
        not a whole number, that number shall be rounded down to the nearest whole number of shares.

6.7     If the principal amount of New Notes to be issued to a Scheme Creditor resulting from any calculation
        made in connection with the calculation of the New Notes Entitlements is not a whole number of
        dollars, that number shall be rounded down to the nearest U.S. dollar and the relevant Scheme
        Creditor shall have no entitlement to any fractional amount.

6.8     If a Scheme Creditor does not satisfy the requirements of clause 7 (Allocation and Distribution of
        Scheme Consideration) of the Restructuring Implementation Deed to be able to receive its Scheme

                                                     92
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 94 of 1648



         Creditor Entitlement on the Restructuring Effective Date, such Scheme Creditors' Sc heme Creditor
         Entitlement will be issued on the Restructuring Effective Date to the Holding Period Trustee to hold
         in accordance with clause 8 (Holding Period Trustee) of the Restructuring Implementation Deed and
         the Holding Period Trust Agreement (with the same fractional entitlement provisions applying where
         relevant).

6.9      For more information regarding the terms of the Holding Period Trust Agreement, details of how a
         Scheme Creditor can claim their Scheme Creditor Entitlement after the Restructuring Effective Date
         and what will happen to unclaimed Scheme Consideration at the end of the Holding Period, please
         refer to paragraph 5 (Holding Period Trust Agreement) of Part 6 (Summary of the Key Restructuring
         Documents) to this Explanatory Statement.

6.10     Under the Restructuring Implementation Deed:

         (a)     each Scheme Creditor (or its Nominee, as applicable) and the Holding Period Trustee will
                 waive:

                 (i)     any entitlement it may have to receive a share certificate for any Jersey Newco Shares
                         issued to it; and

                 (ii)    any obligation on Jersey Newco to hold annual general meetings; and

         (b)     Jersey Newco will not, and no party to the Restructuring Implementation Deed will on behalf
                 of Jersey Newco, be permitted to make any entity classification election under Treasury
                 Regulation section 301.7701-3 for Jersey Newco to be treated as a disregarded entity or a
                 partnership for U.S. federal income tax purposes.




                                                     93
      20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                          Exhibit D
                                 (Explanatory Statement) Pg 95 of 1648



                                                                PART 6

                         SUMMARY OF THE KEY RESTRUCTURING DOCUMENTS

This section contains high level summaries of the Key Restructuring Documents (including the New Debt
Documents, Jersey Newco Investment Agreement and Holding Period Trust Agreement). These summaries are
not intended to be exhaustive or complete and are qualified in their entirety by reference to the documents
themselves. A full copy of the Restructuring Implementation Deed18 is set out in Appendix 3 (Restructuring
Implementation Deed) to this Explanatory Statement and will also be scheduled to the final Scheme Document,
a draft of which is set out in Appendix 2 (Scheme Document) to this Explanatory Statement, and the full text
of each of the Key Restructuring Documents are set out as schedules to the Restructuring Implementation Deed
(and are set out in Appendix 4 (Key Restructuring Documents) to this Explanatory Statement).

1.      Introduction

1.1     The Restructuring Documents comprise:

        (a)       the Restructuring Implementation Deed;

        (b)       each Security and Guarantees Release Document;

        (c)       the New Debt Documents;

        (d)       the Jersey Newco Investment Agreement;

        (e)       the Jersey Newco Sale and Purchase Agreement;

        (f)       the Deed of Release;

        (g)       the Holding Period Trust Agreement; and

        (h)       any other document that is:

                  (i)        necessary or desirable to give effect to the Restructuring; and

                  (ii)       designated as a "Restructuring Document" by the Company, the Majority Creditors
                             (or their advisers) and the New Bilateral Lenders.

1.2     Pursuant to the Scheme, the Company will be authorised to sign any Restructuring Document to which
        Scheme Creditors will be a party on behalf of the Scheme Creditors. The full text of the Restructuring
        Implementation Deed is set out in Schedule 1 to the Scheme (and appended to this Explanatory
        Statement at Appendix 3 (Restructuring Implementation Deed). The full texts of the Key Restructuring
        Documents are either scheduled to the Restructuring Implementation Deed (and set out at Appendix 4
        (Key Restructuring Documents) to this Explanatory Statement), or in the Agreed Form (as defined in
        the Restructuring Implementation Deed).

2.      The Restructuring Implementation Deed

2.1     The Restructuring Implementation Deed shall be entered into by, among others, the Company and the
        Scheme Creditors. The Restructuring Implementation Deed sets out the Restructuring Steps to be taken
        and the order in which those steps are to be taken to implement the Restructuring. Further details in


18
        Please note that, in order to avoid duplication, any Key Restructuring Documents that will be scheduled to the execution version of the
        Restructuring Implementation Deed but have also been appended to this Explanatory Statement have not been scheduled to the co py of the
        Restructuring Implementation Deed set out in Appendix 3 (Restructuring Implementation Deed) to this Explanatory Statement.

                                                                   94
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 96 of 1648



        relation to the Restructuring Implementation Deed are contained in Part 5 (Summary of the
        Restructuring (including the Scheme)) to this Explanatory Statement.

2.2     The Restructuring Implementation Deed will become effective and legally binding on the date on
        which it is executed by all parties to it, provided that it cannot become effective before the Scheme
        Effective Time.

        The New Debt Documents

3.      Key Terms of the New Notes Documents

3.1     The New Notes Indenture shall be made between the Company in its capacity as borrower, and certain
        Subsidiaries as guarantors, the Scheme Creditors as noteholders and Lucid Trustee Services Limited
        as the New Trustee and New Security Agent.

3.2     A copy of the New Notes Indenture is attached at part 1 (New Notes Indenture) of schedule 2 (Key
        Restructuring Documents) to the Restructuring Implementation Deed (and appended to this
        Explanatory Statement at Part 1 (New Notes Indenture) of Appendix 4 (Key Restructuring
        Documents)). Terms capitalised in the table below and not otherwise defined herein have the meaning
        given to them in the New Notes Indenture or the New Intercreditor Agreement, as the case may be.

3.3     A summary of the terms of the New Notes is set out below.


         Summary of New Notes

         Issuer                     KCA Deutag UK Finance plc.

         Principal Amount           USD 500,000,000.

         Issue Date                 Restructuring Effective Date.

         Issue Price                100%.

         Interest Rate              9.875% (fixed).

         Interest Payment Date      1 June and 1 December of each year, commencing on 1 June 2021.

         Maturity Date              Five years from the Issue Date.

         New Notes Guarantors       See paragraph 11 (Post-Restructuring Obligors and the New Security)
                                    of this Part 6.

         Security                   See paragraph 11 (Post-Restructuring Obligors and the New Security)
                                    of this Part 6.

         Intercreditor              The New Notes will be subject to the New Intercreditor Agreement.
         Agreement                  See paragraph 10 below for a summary of the New Intercreditor
                                    Agreement and Part 5 of Schedule 2 (New Intercreditor Agreement) to
                                    the Restructuring Implementation Deed (and appended to this
                                    Explanatory Statement at Part 5 of Appendix 4).

         Optional Redemption        Prior to 1 December, 2022, the Issuer will be entitled at its option to
                                    redeem all or a portion of the New Notes at a redemption price equal
                                    to 100% of the principal amount of the New Notes plus the applicable

                                                      95
20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                    (Explanatory Statement) Pg 97 of 1648



                         "make-whole" premium (as described in the New Notes Indenture) and
                         accrued and unpaid interest to, but not including, the redemption date,
                         and additional amounts, if any.

                         On or after 1 December, 2022, the Issuer will be entitled at its option
                         to redeem all or a portion of the New Notes at the redemption prices
                         set forth in the New Notes Indenture plus accrued and unpaid interest
                         to, but not including, the redemption date, and additional amounts, if
                         any.

                         Prior to 1 December, 2022, the Issuer will be entitled at its option to
                         redeem up to 40% of the aggregate principal amount of the New Notes
                         with the net cash proceeds from certain equity offerings at a
                         redemption price equal to 109.875% of the principal amount of the
                         New Notes redeemed; plus accrued and unpaid interest to but not
                         including, the redemption date, and additional amounts, if any,
                         provided that at least 50% of the aggregate principal amount of the
                         New Notes under the New Notes Indenture remains outstanding
                         immediately after each such redemption.

                         At any time prior to 1 December, 2022, the Issuer may on any one or
                         more occasions redeem in any calendar year up to 10% of the original
                         principal amount of the New Notes at a redemption price equal to
                         103% plus accrued and unpaid interest, and additional amounts, if any.

  Tender Offer           In connection with any tender offers for the New Notes, if holders of
                         not less than 90% in aggregate principal amount of the applicable
                         outstanding New Notes validly tender and do not withdraw such New
                         Notes in such tender offer and the Issuer, or any third party making
                         such a tender offer in lieu of the Issuer, purchases all of the New Notes
                         validly tendered and not withdrawn by such holders, the Issuer or such
                         third party will have the right to redeem the New Notes that remain
                         outstanding in whole, but not in part, following such purchase at a price
                         equal to the price offered to each other holder of New Notes.

  Ranking of the New     The New Notes will, among other things:
  Notes
                                rank pari passu in right of payment with all of the Issuer's
                                 existing and future Indebtedness that is not subordinated in
                                 right of payment of the New Notes, including Indebtedness
                                 incurred under the FAB Run-Off LC Facility and New LC
                                 Facility, certain hedging obligations and certain other
                                 indebtedness permitted to be incurred under the New Notes
                                 Indenture; and

                                be secured, subject to the Agreed Security Principles, by the
                                 Collateral on a first-ranking basis, along with the obligations
                                 under the New LC Facility and FAB Run-Off LC Facility
                                 (although any liabilities in respect of obligations under the
                                 New LC Facility and the FAB Run-Off LC Facility will, and
                                 certain future obligations, including under certain credit
                                 facilities and hedging agreements, may, receive priority over
                                 the New Notes with respect to any proceeds received upon any



                                          96
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                  (Explanatory Statement) Pg 98 of 1648



                               enforcement action over, or a distressed disposal of, the
                               Collateral).

  Ranking of the New   The New Notes Guarantees will, among other things:
  Notes Guarantees
                              rank pari passu in right of payment with all of the relevant
                               New Notes Guarantor's existing and future Indebtedness that
                               is not subordinated in right of payment of the New Notes
                               Guarantees, including Indebtedness incurred under the FAB
                               Run-Off LC Facility and New LC Facility, certain hedging
                               obligations and certain other indebtedness permitted to be
                               incurred under the New Notes Indenture; and

                              be secured, subject to the Agreed Security Principles, by the
                               Collateral on a first-ranking basis, along with the obligations
                               under the New LC Facility and FAB Run-Off LC Facility
                               (although any liabilities in respect of obligations under the
                               New LC Facility and the FAB Run-Off Facility will, and
                               certain future obligations, including under certain credit
                               facilities and hedging agreements, may, receive priority over
                               the New Notes Guarantees with respect to any proceeds
                               received upon any enforcement action over, or a distressed
                               disposal of, the Collateral).

  Change of Control    Upon the occurrence of a Change of Control, the Issuer may be
                       required to offer to repurchase all outstanding New Notes at a purchase
                       price in cash equal to 101% of the principal amount of the relevant
                       New Notes on the date of purchase, plus accrued and unpaid interest
                       to, but excluding, the date of purchase (see Section 4.15 (Offer to
                       Repurchase Upon Change of Control Triggering Event) of the New
                       Notes Indenture).

                       A change of control will not be deemed to have occurred on one or
                       more occasions if, immediately prior to the signing of an arrangement
                       that could result in a Change of Control and, in certain circumstances,
                       for a period of time thereafter, the Notes are rated at or above a
                       specified rating by two of S&P, Fitch and Moody’s (as described in the
                       New Notes Indenture).

  Covenants            The New Notes Indenture will limit, among other things, the ability of
                       the Company and its restricted Subsidiaries to:

                              incur or guarantee additional indebtedness and issue certain
                               preferred stock;

                              pay dividends on, redeem or repurchase our capital stock;

                              make certain restricted payments and investments, including
                               dividends or other distributions with regard to the shares of the
                               Issuer or its restricted Subsidiaries;

                              merge or consolidate with other entities, or make certain asset
                               sales;



                                       97
      20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 99 of 1648




                                          enter into certain transactions with Affiliates;

                                          create or incur certain liens;

                                          enter into agreements that restrict its restricted Subsidiaries
                                           ability to pay dividends; and

                                          impair the security interests.

                                   Each of the covenants is subject to a number of important exceptions
                                   and qualifications, as further set forth in Part 1 (New Notes Indenture)
                                   of Schedule 2 (Key Restructuring Documents) to the Restructuring
                                   Implementation Deed.

         Events of Default         The New Notes are subject to certain events of default customary for
                                   similar instruments. See Article 6 (Defaults and Remedies) of the New
                                   Notes Indenture.

         Transfer Restrictions     The New Notes and the New Notes Guarantees have not been, and will
                                   not be, registered under the Securities Act or the securities laws of any
                                   other jurisdiction. The New Notes and the New Notes Guarantees are
                                   subject to restrictions on transfer and may only be offered or sold in
                                   transactions that are exempt from or not subject to the registration
                                   requirements of the Securities Act. See "Important Securities Law
                                   Notice" at page 10 of this Explanatory Statement.

         Settlement                Euroclear and Clearstream.

         Listing                   Application will be made to The International Stock Exchange
                                   Authority Limited to list the New Notes on the Official List of The
                                   International Stock Exchange.

         Governing Law             New York.

4.      Key terms of the Jersey Newco Investment Agreement and Jersey Newco Articles of Association

4.1     Jersey Newco will enter into the Jersey Newco Investment Agreement and adopt the Jersey Newco
        Articles of Association on the Restructuring Effective Date.

4.2     A copy of each of the Jersey Newco Investment Agreement and Jersey Newco Articles of Association
        is appended to this Explanatory Statement at Part 6 (Jersey Newco Investment Agreement) of
        Appendix 4 (Key Restructuring Documents) and Appendix 5 (Jersey Newco Articles of Association).
        Terms capitalised in the table below and not otherwise defined herein have the meaning given to them
        in the Jersey Newco Investment Agreement and/or Jersey Newco Articles of Association (as
        applicable).

4.3     A summary of the terms of the Jersey Newco Investment Agreement and Jersey Newco Articles of
        Association, in relation to the Jersey Newco Consideration Shares, is as follows:




                                                    98
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                   (Explanatory Statement) Pg 100 of 1648




  Summary of the Jersey Newco Investment Agreement and Jersey Newco Articles of Association

  (1) General

  Governing               The terms of the New Shareholders' investments in Jersey Newco will
  Documents               be governed by:

                          (i)     the Jersey Newco Investment Agreement (which is governed by
                                  English law); and

                          (ii)    the Jersey Newco Articles of Association.

  (2) Capital Structure

  Share Classes and       A Ordinary shares with customary rights of entitlement to receive
  Share Rights            dividends, vote (subject to holding thresholds being met), transfer
                          (subject to any applicable transfer restrictions) and participate pari passu
                          in returns of capital.

                          Separate classes of non-voting shares will be issued to management in
                          connection with the Management Equity Plan. Scheme Creditors will be
                          diluted pro rata by the issue of the Management Equity Plan shares.

  Pre-emptive Rights      All additional issuances of equity/debt by any member of the Group to
                          be first offered to the existing New Shareholders' pro rata to their
                          shareholding/debt holding (as appropriate) before being offered to a third
                          party (subject to customary exclusions for management issuances,
                          acquisition issuances, emergency share issues where there has been or is
                          likely to be an event of default under any finance document (provided a
                          catch up opportunity is available), and issuances between members of
                          the Group).



  Funding                 No New Shareholder will have any obligation to provide any further
                          financing to, nor to provide any guarantee in support of, Jersey Newco
                          or the Group.

  (3) Governance

  Board Composition              The board shall comprise: (i) each of the CEO and the CFO from
                                  time to time; (ii) the chairperson; and (iii) such number of
                                  independent directors as may be appointed as follows:

                                          each (i) New Shareholder together with its Affiliates, or
                                           (ii) Major Shareholders acting together and together
                                           with their respective Affiliates, in each case holding
                                           over 10% in aggregate of the Jersey Newco Shares (a
                                           Substantial Shareholder), is entitled to nominate a
                                           slate of directors for appointment (a Slate). Upon receipt
                                           of a Slate from a Substantial Shareholder, Jersey Newco
                                           will promptly send the Slate to all Major Shareholders
                                           for approval;


                                             99
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                  (Explanatory Statement) Pg 101 of 1648




                                      o     a Major Shareholder may either, if they are a
                                            Substantial Shareholder or if acting together such
                                            that as a group they constitute a Substantial
                                            Shareholder, (i) propose an alternative Slate within
                                            ten Business Days of receipt of the Sale, or (ii)
                                            waive the ten Business Day period; and

                                      o     within two Business Days of expiry of the initial ten
                                            Business Day period or receipt of waivers from the
                                            Major Shareholders, as the case may be, Jersey
                                            Newco shall circulate any Slate(s) for approval by
                                            Major Shareholder Majority (including the
                                            nominating shareholder); and

                                      o     if the Slate is approved by Major Shareholder
                                            Majority, the independent directors named therein
                                            shall be appointed and any existing independent
                                            Director who is not named on the Slate shall be
                                            removed from office.

                             Only one of the proposed Slates may be approved and directors
                              elected. If the nomination Slate is rejected, that nominating
                              Substantial Shareholder cannot nominate a further slate of
                              directors for a period of 12 months. If the nominations are
                              accepted, there is no equivalent restriction on proposing further
                              slates for approval. Directors may be removed by a Major
                              Shareholder Majority.

                             Substantial Shareholders (affiliated holdings may be aggregated
                              for this purpose), have the right to appoint one observer to the
                              board.

                             The chairperson is to be appointed from amongst the
                              independent directors as proposed by any Major Shareholder and
                              agreed by Major Shareholder Majority.

                             Audit and Remuneration committees are to be established. The
                              Audit Committee shall comprise the chairperson, the CEO, the
                              CFO and two other Non-Executive Directors. The Remuneration
                              Committee shall comprise the chairperson and two other Non-
                              Executive Directors.

                             A Major Shareholder shall have the right (but not the obligation)
                              to replicate Jersey Newco board and committee appointments on
                              each board and committee of each member of the Group.

  Quorum and Voting   Quorum to comprise a majority of the board of Jersey Newco. Adjourned
                      meetings to require the same quorum.

                      Each director has one vote. Upon a deadlock the chairperson shall have
                      a casting vote. Other than in relation to Board Reserved Matters, all
                      decisions of the board of Jersey Newco will be taken by a simple majority
                      of the directors present and voting.


                                          100
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                   (Explanatory Statement) Pg 102 of 1648




  Board Meetings         Board meetings shall take place every other month for a period of 12
                         months starting on the date of the Jersey Newco Investment Agreement,
                         and following such period shall take place at least once per quarter.

  Voting and Major       The Jersey Newco Shares issued to Scheme Creditors shall comprise a
  Shareholder            single class. Such Jersey Newco Shares shall rank equally as to dividends
  Majority               and other distributions, interest and return of capital.

                         Provided that a New Shareholder (affiliated holdings may be aggregated
                         for this purpose) holds 5% or more of the Jersey Newco Shares in issue
                         (each a Major Shareholder), each such Jersey Newco Share shall carry
                         one vote. For so long as a New Shareholder holds less than 5% of the
                         Jersey Newco Shares in issue, such Jersey Newco Shares shall be non-
                         voting. Notwithstanding the foregoing, all Jersey Newco Shares shall
                         carry a vote with respect to the below Shareholder Super Reserved
                         Matters.

                         Major Shareholder Majority: the majority decision (by reference to the
                         number of Shares held) of New Shareholders holding voting Shares.

                         If no New Shareholder holds 5% or more of the Jersey Newco Shares
                         then the 5% threshold for Major Shareholders shall be automatically
                         reduced until such point as at least three New Shareholders are Major
                         Shareholders.

                         If and for so long as the Major Shareholders hold in aggregate less than
                         30% of the Jersey Newco Shares in issue, then each Jersey Newco Share
                         shall have one vote and all Major Shareholder Majority matters shall be
                         determined by a simple majority vote of all New Shareholders (by
                         number of Jersey Newco Shares), or where required by law, 66⅔, of the
                         A ordinary shares in issue.

                         If a Major Shareholder comprises more than one New Shareholder
                         (through the election to aggregate shareholdings), such group shall
                         nominate one of their number to act, vote, attend meetings and make
                         decisions on their behalf and following such election the non-nominee
                         New Shareholders shall not be entitled to act, vote, attend meetings or
                         make decisions regarding their own shareholdings.

  Contingency            If:
  measures in respect
  of          anti-trust a)      a New Shareholder actively stake-builds, then it shall be
  considerations due             responsible for determining whether any anti-trust or foreign
  to control by a single         direct investment (FDI) filings need to be made;
  major creditor and
  capping        voting b)       any Major Shareholder sells down such that they cease to be
  rights                         Major Shareholders and as a result a Major Shareholder would
                                 gain control of Major Shareholder Majority decisions (i.e. hold
                                 more than 25% of the Jersey Newco Shares eligible to vote), the
                                 5% threshold for voting rights on Jersey Newco Shares shall
                                 automatically be reduced to such a level that such Major
                                 Shareholder does not obtain control until the earlier of that Major
                                 Shareholder: (i) provided merger or FDI clearance has been


                                           101
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                  (Explanatory Statement) Pg 103 of 1648



                                obtained, notifying Jersey Newco that it wishes to control Major
                                Shareholder Majority decisions; or (ii) losing control of Major
                                Shareholder Majority decisions if the threshold returned to 5%
                                (i.e. due to other shareholders increasing their shareholding).

                        A Major Shareholder may, by notice to Jersey Newco, elect to have the
                        votes attributable to its Jersey Newco Shares capped at a percentage set
                        out in such notice, and the votes of the other Major Shareholders will be
                        adjusted accordingly.

                        The Transfer Agent is obliged to notify Jersey Newco and the relevant
                        New Shareholder of any increase or decrease in their Shareholding which
                        would move them (when aggregated with their affiliated holdings)
                        through the thresholds set out in clause 7.11 of the Jersey Newco
                        Investment Agreement. Jersey Newco/the Transfer Agent will be entitled
                        to notify all Major Shareholders of this to ensure appropriate steps are
                        taken regarding voting rights.

  Board     Reserved Customary approval rights in relation to certain approval matters to
  Matters            require the consent of a majority of the Non-Executive Directors on the
                     Board. The full list of matters is set out in Part 2 of Schedule 6 of the
                     Jersey Newco Investment Agreement.

  Shareholder           The Jersey Newco Investment Agreement lists a number of matters
  Reserved Matters      which Jersey Newco may not undertake without approval by Major
                        Shareholder Majority. The matters which these shareholder reserved
                        matters relate to include a variety of matters including but not limited to
                        the sale of Jersey Newco or any listing of Jersey Newco's shares or any
                        merger (except for the purpose of internal reorganisation). The full list
                        of matters is set out in Part 3 of Schedule 6 of the Jersey Newco
                        Investment Agreement.

                        1.      The following matters require prior approval of holders of 80%
                                of the Shares (whether or not they carry voting rights)
                                (Shareholder Super Reserved Matters): amending or
                                modifying the constitutional documents of Jersey Newco or the
                                Jersey Newco Investment Agreement in a manner that would
                                have a materially disproportionate adverse effect on one or more
                                New Shareholders from that on other New Shareholders;

                        2.      entering into any related party transaction;

                        3.      any material change in the nature or scope of the business
                                conducted by Jersey Newco or any other member of the Group
                                (excluding the sale of any assets of the Group);

                        4.      modifying, varying or abrogating any rights attaching to shares
                                in Jersey Newco or any other member of the Group to the extent
                                that would have a materially disproportionate adverse effect on
                                one or more New Shareholders from that on other New
                                Shareholders; and

                        5.      save in connection with: (a) management issuances; (b)
                                emergency share issues (provided a catch up opportunity is


                                          102
20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                    (Explanatory Statement) Pg 104 of 1648



                                    available); (c) issuances between members of the Group; (d)
                                    acquisition issuances; and (e) issuances on a fully pre-emptive
                                    basis:

                                    i.      issuing any shares (including convertible instruments)
                                            in; or

                                    ii.     changing or varying the share capital of Jersey Newco
                                            or any Group company (including a reduction of capital
                                            or a purchase or redemption of shares or a consolidation,
                                            subdivision, conversion or cancellation of any shares),

                                    in each case on a non-pro-rata basis.

  Information Rights        All New Shareholders to receive the same level of information as
                            provided to them in their capacity as bondholders, irrespective of
                            shareholding.

                            All New Shareholders who together with any Affiliates hold over 1% of
                            the Jersey Newco Shares at Completion may, for the first 18 months
                            post-Completion, elect to receive further information (subject to
                            customary confidentiality obligations) including but not limited to
                            information regarding approaches made for any exit, KPIs, monthly
                            management accounts and anything else they may reasonably (as
                            determined by the board) request. Provided that such a New Shareholder
                            has made an election to receive non-public information (subject to
                            customary confidentiality obligations) within this 18-month period, it
                            may continue to receive such information for as long as it holds over 1%
                            of the Jersey Newco Shares (in each case affiliated holdings may be
                            aggregated for this purpose). This right does not transfer with the Jersey
                            Newco Shares.

                            After the expiry of the 18-month period, a New Shareholder who does
                            not hold over 1% of the Jersey Newco Shares shall only be entitled to
                            make an election to receive such further information referred to above if,
                            together with their Affiliates, such New Shareholder is a Major
                            Shareholder. It may only continue to receive such information for as long
                            as it is a Major Shareholder.

  4. Exit/Transferability

  Transfer                         Jersey Newco Shares are freely transferable, save that no transfer
  Restrictions                      may be made except pursuant to the terms of the Jersey Newco
                                    Investment Agreement and Jersey Newco Articles of
                                    Association and in particular, pursuant to the tag-along and drag-
                                    along rights.

                                   No lock-up period, ROFO or ROFR over Jersey Newco Shares.

                                   Tag-Along and Drag-Along Rights shall not apply in relation to
                                    transfers between affiliated New Shareholders.




                                              103
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                  (Explanatory Statement) Pg 105 of 1648




  Tag-Along    Rights   If a New Shareholder or New Shareholders propose to transfer, in one
  and Squeeze out       transaction or a series of connected transactions:

                               more than 50% of the Jersey Newco Shares in issue to any party;

                               more than 20% of the Jersey Newco Shares in issue to any
                                competitor; or

                               such number of the Jersey Newco Shares that results in any party
                                (together with any affiliated shareholders) holding more than
                                50% of the Jersey Newco Shares in issue, and each subsequent
                                occasion on which that party crosses a 10% threshold (i.e.
                                60/70/80/90%),

                        each other New Shareholder shall have the right to sell, and the proposed
                        transferee shall be required to offer to purchase, all of their Jersey Newco
                        Shares to the transferee, in each case on the same terms and conditions.
                        Where the transfer occurs in a series of connected transactions, the price
                        payable to the tagging shareholders shall be the highest price paid by the
                        transferee in the previous 12 months (for which purposes the value of the
                        shares acquired as part of the restructuring shall be ignored).

                        Tag-along rights do not apply where:

                               a Drag-Along Notice has been served;

                               the transfer of Jersey Newco Shares is a permitted transfer to an
                                Affiliate; or

                               the transfer of Jersey Newco Shares is to a new holding company
                                which is established for the purposes of planning for a
                                reorganisation or an Exit and in which the share capital structure
                                (principally the shareholdings but including all economic rights)
                                of the Company is replicated in all material respects.

                        Squeeze-Out Offer

                        If a party (affiliated holdings being aggregated for this purpose) obtains
                        90% or more of the Jersey Newco Shares (a Super Majority Holder) they
                        shall be entitled to require the other New Shareholders (the Minority
                        Shareholder) to sell all their Jersey Newco Shares at a price no lower
                        than the highest price the acquiring party paid for Jersey Newco Shares
                        in the preceding 12 months (for which purposes the value of the shares
                        acquired as part of the restructuring shall be ignored) (a Squeeze-Out
                        Offer). If a Super Majority Shareholder makes such a Squeeze-Out
                        Offer, the Minority Holders are bound to transfer 100% of their Jersey
                        Newco Shares to the Super Majority Holder on the terms of the Squeeze-
                        Out Offer provided that (i) the consideration for such Jersey Newco
                        Shares must be in either: (a) cash; or (b) marketable securities (which
                        shall not have been suspended from trading due to fraud or deficiencies
                        in quality of corporate governance or financial reporting of their issuer
                        at any time within the 12 months prior to the proposed transfer) listed on



                                           104
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                  (Explanatory Statement) Pg 106 of 1648



                      an internationally recognised and reputable stock exchange
                      (Marketable Securities) (or a combination of (a) and (b)).

                      Minority Shareholders are required to make or give the representations
                      and warranties as to title and capacity of the Jersey Newco Shares and a
                      leakage indemnity or covenant.

                      If a Minority Shareholder does not execute transfers in respect of its
                      Jersey Newco Shares within the time period set out in the Squeeze-Out
                      Offer, then the Board is entitled to authorise and instruct such person as
                      it thinks fit to execute, complete and deliver the necessary transfer(s) as
                      agent on the Minority Shareholder's behalf on the same terms as those
                      set out in the Squeeze-Out Offer.

  Drag-Along Rights   If New Shareholders wish to transfer more than 50% of the Jersey Newco
                      Shares (the Majority Selling Shareholders) in issue to any bona fide third
                      party in one transaction or a series of connected transac tions they can
                      compel the other New Shareholders (the Dragged Shareholder(s)) to sell
                      an equal proportion of their Jersey Newco Shares on the same terms and
                      conditions, provided that:

                      (i) the consideration for such Jersey Newco Shares must be in: (a) cash;
                      or (b) Marketable Securities (or a combination of (a) and (b)); and

                      (ii) the Dragged Shareholder(s) shall be required to make or give the
                      same representations, warranties, covenants and indemnities (if any) as
                      to title and capacity of the Jersey Newco Shares, together with a locked
                      box indemnity or covenant in each case as given by the Majority Selling
                      Shareholders.

                      If a Dragged Shareholder does not execute transfers in respect of its
                      Jersey Newco Shares within the time period set out in any Drag-Along
                      Notice, then the Board is entitled to authorise and instruct such person as
                      it thinks fit to execute, complete and deliver the necessary transfer(s) as
                      agent on the Dragged Shareholder's behalf on the same terms as those
                      accepted by the Majority Selling Shareholders.

  Exit                Each of the New Shareholders and Jersey Newco agree to consult
                      together (together with Jersey Newco's financial advisers from time to
                      time) with a view to determining a suitable time to effect an Exit. No
                      Exit may take place without the consent of the Major Shareholder
                      Majority.

  5. General

  Amendments          No amendment, change or addition to the Jersey Newco Investment
                      Agreement is effective or binding unless in writing and executed by all
                      of the parties except that amendments may be made by the written
                      agreement of a Major Shareholder Majority without the involvement or
                      agreement of the other parties provided that such amendment does not
                      have a materially disproportionate adverse effect on one or more New
                      Shareholders from that on other New Shareholders.




                                        105
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 107 of 1648




         Governing law             The Jersey Newco Investment Agreement and all matters (including,
                                   without limitation, any contractual or non-contractual matters) arising
                                   from, or connected with, it are governed by, and will be construed in
                                   accordance with English law.

5.      Holding Period Trust Agreement

5.1     A copy of the Holding Period Trust Agreement is attached at part 9 (Holding Period Trust Agreement)
        of schedule 2 (Holding Period Trust Agreement) to the Restructuring Implementation Deed (and
        appended to this Explanatory Statement at Part 9 (Holding Period Trust Agreement) of Appendix 4
        (Key Restructuring Documents)). Terms capitalised in the below and not otherwise defined herein
        have the meaning given to them in the Holding Period Trust Agreement.

5.2     A Scheme Creditor (and/or, if relevant, its Nominee(s)) shall only receive the New Notes and Jersey
        Newco Consideration Shares on the Restructuring Effective Date if:

        (a)     it (or an Account Holder on its behalf) has duly elected to do so by validly completing and
                delivering an Account Holder Letter and/or Lender Claim Form to the Information Agent
                before the Voting Instruction Deadline;

        (b)     it is an Eligible Person;

        (c)     it is not a Disqualified Person; and

        (d)     the Jersey Registrar has confirmed that the Jersey Newco KYC requirements have been
                satisfied (in relation to the Jersey Newco Consideration Shares only).

5.3     If a Scheme Creditor does not comply with the relevant requirements in paragraph 5.2 above, and is
        therefore an Unadmitted Scheme Creditor in relation to either the New Notes or the Jersey Newco
        Consideration Shares, the Scheme Creditor will not be eligible to receive their New Notes and/or
        Jersey Newco Consideration Shares on the Restructuring Effective Date. As such the Holding Period
        Trustee will hold the Trust Entitlements, subject to the terms of the Restructuring Implementation
        Deed and the Holding Period Trust Agreement, until either:

        (a)     (i) the Unadmitted Scheme Creditor (or an Account Holder on its behalf) submits a valid
                Account Holder Letter and/or Lender Claim Form to the Information Agent before the expiry
                of the Holding Period; (ii) the Unadmitted Scheme Creditor (and/or, if relevant its
                Nominee(s)) is an Eligible Person; (iii) the Unadmitted Scheme Creditor (and/or, if relevant
                its Nominee(s)) is not a Disqualified Person; and (iv) the Jersey Registrar has confirmed that
                the Jersey Newco KYC requirements have been satisfied (in relation to the Jersey Newco
                Consideration Shares only); or

        (b)     the expiry of the Holding Period.

5.4     Any Unadmitted Entitlements shall be issued in trust to the Holding Period Trustee.

5.5     Scheme Creditor Entitlements that remain held by the Holding Period Trustee on the expiry of the
        Holding Period will be sold by the Holding Period Trustee and the proceeds of such sale (after any
        taxes, withholding, deductions, fees, costs or any other expenses in connection therewith) will be held
        on trust by the Holding Period Trustee for the relevant Unadmitted Scheme Creditors for a further
        period of six months following which they will be paid to Alpha or to any person nominated by Alpha.




                                                       106
      20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 108 of 1648



6.      Summary of the New LC/Undertaking Facilities Agreements

6.1     A copy of the New Lloyds LC Facility Agreement is attached at part 3 (New LC Facility Agreement)
        of schedule 2 (Key Restructuring Documents) to the Restructuring Implementation Deed (and
        appended to this Explanatory Statement at Part 3 (New LC Facility Agreement) of Appendix 4 (Key
        Restructuring Documents)) and a copy of the FAB Run-Off LC Facility Agreement is attached at part
        4 (FAB Run-Off LC Facility Agreement) of schedule 2 (Key Restructuring Documents) to the
        Restructuring Implementation Deed (and appended to this Explanatory Statement at Part 4 (FAB Run-
        Off LC Facility Agreement) of Appendix 4 (Key Restructuring Documents)). Terms capitalised in the
        table below and not otherwise defined herein have the meaning given to them in the New Lloyds LC
        Facility Agreement or the FAB Run-Off LC Facility Agreement as the context requires.

6.2     The New LC/Undertaking Facilities Agreements contain a number of similar terms and conditions. A
        summary of the common terms are set out in the table below:


         Material            A Subsidiary representing 5% of the EBITDA of the Adjusted Group
         Subsidiary

         Change of           As per the New Notes Indenture but without “Portability”.
         Control
                             The Borrower shall be required to post cash cover immediately upon the
                             occurrence of a change of control.

                             Upon a change of control, no Borrower may request, and the Bank shall not be
                             obliged to issue, any Undertaking.

         Representations     Representations as to status(*), binding obligations(*), non-conflict with other
                             obligations(*), power and authority(*), validity and admissibility in
                             evidence(*), governing law and enforcement(*), insolvency, no filing or stamp
                             taxes, deduction of tax, no default, financial statements(*for new statements
                             only), no proceedings, no breach of laws, environmental laws, taxation, anti-
                             corruption law, security and financial indebtedness, ranking, good title to
                             assets(*), legal and beneficial ownership(*), shares, intellectual property,
                             group structure chart, COMI(*) and sanctions. Items marked with an
                             asterisk(*) are the repeating representations. Various materiality thresholds,
                             qualifications and other exceptions apply.

         General             Undertakings as to authorisations, compliance with laws, environmental
         undertakings        compliance, environmental claims, anti-corruption law, taxation, preservation
                             of assets, pari passu ranking, insurance, pensions, access, intellectual property,
                             financial assistance and further assurance. Various materiality thresholds,
                             qualifications and other exceptions apply.

         Incurrence          Certain of the undertakings contained in the New Notes Indenture will also be
         covenants           incorporated into a schedule to the agreements (the Covenant Schedule).

         Information         Information undertakings to cover quarterly and annual financial reporting
         undertakings        together with any other reports required to be delivered under the New Notes
                             documentation (to be delivered at the same time it is delivered to noteholders)
                             and certain miscellaneous information. No budgets, cashflow forecasts,
                             comparisons provided. No bank presentation but the Bank shall have a right
                             to attend any noteholder calls (but without any right to speak).



                                                    107
      20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                             (Explanatory Statement) Pg 109 of 1648




         Events of default Non-payment, breach of other obligations, misrepresentation, cross-payment
                           default/acceleration, insolvency, insolvency proceedings, creditors’ process,
                           unlawfulness and invalidity, intercreditor agreement, cessation of business,
                           audit qualification, expropriation, repudiation and rescission of agreements and
                           litigation. Various materiality thresholds, qualifications and other exceptions
                           apply.

                             Cross-default (other than cross-payment default/acceleration) shall not be an
                             event of default, but upon a cross-default no Borrower may request, and the
                             Bank shall not be obliged to issue, any Undertaking.
         Governing Law       English provided that the Covenant Schedule will be interpreted in accordance
                             with New York law.

         Jurisdiction        Courts of England.

7.      New Lloyds LC Facility Agreement

7.1     Terms capitalised in the table below and not otherwise defined herein have the meaning given to them
        in the New Lloyds LC Facility Agreement.

7.2     A summary of the terms specific to the New Lloyds LC Facility Agreement are set out in the table
        below:


         Facility Type       Committed facility (with a base currency in USD) which may be utilised by
                             way of Undertakings issued in the ordinary course of trading and any other
                             instrument agreed between Alpha and the Bank.

                             In the event that an Undertaking is to be issued other than in the ordinary course
                             of trading, the Borrower shall be required to post cash cover prior to the
                             issuance of that Undertaking.

                             The facility shall not be capable of being drawn or made available in cash.

         Facility Limit      USD 60,000,000 (provided that only USD 50,000,000 may be utilised until the
                             DB Undertaking has been cancelled and returned). In the event that the DB
                             Undertaking has not been cancelled and returned within 6 months after the
                             Restructuring Effective Date, the Facility Limit shall be automatically
                             permanently reduced to USD 50,000,000.

                             DCS sub-limit: USD 19,000,000 reducing to USD 12,000,000 after the DB
                             Undertaking has been cancelled and returned.

                             Customs Bond sub-limit: USD 15,000,000.

                             The available amount of each limit shall be reduced by the aggregate amount
                             of any outstanding Undertaking issued under it. The availability under any
                             limit will not increase as a result of any cash cover.

                             The DCS sub-limit and the Customs Bond sub-limit shall not operate to
                             provide for sub-tranches of the Facility that may only be used to issue Direct
                             Credit Substitutes or Custom Bonds (as the case may be).


                                                    108
20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                     (Explanatory Statement) Pg 110 of 1648




                     The Company shall use reasonable endeavours to ensure that the existing DB
                     Undertaking shall be cancelled and returned to the Bank within 6 months after
                     the Restructuring Effective Date. Failure to return the DB Undertaking shall
                     not be an event of default.

  Approved           Euros, USD, Sterling, Omani Rial, Kuwaiti Dinar, Saudi Riyal, Mexican peso,
  Currencies         Norwegian Krone, Algerian Dinar, Polish Zloty, Russian Rouble, Albanian
                     Lek, United Arab Emirates Dirham and/or any other currency approved by the
                     Bank.

  Termination        5 years from the Restructuring Effective Date less 30 days.
  Date

  Availability       From the Restructuring Effective Date to the date falling one month prior to
  Period             the Termination Date.

  Expiry Date of     A Borrower (or Alpha or Abbot on its behalf) may request that the Expiry Date
  Undertakings       of an Undertaking falls after the Termination Date if (other than to the extent
                     the Undertaking is a Customs Bond, a Tax Bond or a Government Bond (but,
                     in the case of a Government Bond, only if it does not have an Expiry Date))
                     not later than three Months prior to the Termination Date, the relevant
                     Borrower (or Alpha or Abbot on its behalf) provides cash cover in relation to
                     that Undertaking.

                     A Borrower (or Alpha or Abbot on its behalf) may request an Undertaking that
                     has no Expiry Date only if that Undertaking is a Customs Bond, a Tax Bond or
                     a Government Bond.

  Issuance Fees      The Company shall pay (or shall procure that a member of the Restricted Group
                     shall pay) to the Bank a fee:

                     (i)     in respect of Undertakings issued in euro, in euro;

                     (ii)    in respect of Undertakings issued in GBP, in GBP; and

                     (iii)   in respect of all other Undertakings, in the Base Currency,

                     in each case, computed at the applicable rate specified below as the case may
                     be on the Base Currency Amount of each outstanding Undertaking (less any
                     amount of cash cover provided in connection with that Undertaking).

                     In respect of Undertakings which are Direct Credit Substitutes, the Issuance
                     Rate shall be 5.25% per annum.

                     In respect of Undertakings which are not Direct Credit Substitutes, the Issuance
                     Rate shall be calculated in accordance with the following table by reference to
                     the Senior Secured Gross Leverage Ratio as set out in the most recently
                     delivered Leverage Calculation Certificate:
                                                                                  All other
                       Senior Secured Gross          Custom Bonds              Undertakings
                       Leverage Ratio               (% per annum)             (% per annum)
                       Greater than 4.75:1.00            4.75%                     4.25%



                                           109
20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                     (Explanatory Statement) Pg 111 of 1648



                       Greater than 4.25:1.00
                       and equal to or less
                       than 4.75:1.00                     4.50%                      4.00%
                       Greater than 3.75:1.00
                       and equal to or less
                       than 4.25:1.00                     4.25%                      3.75%
                       Greater than 3.25:1.00
                       and equal to or less
                       than 3.75:1.00                     4.00%                      3.50%
                       Equal to or less
                       than 3.25:1.00                     3.75%                      3.25%

                     The rate at the bottom of the table shall apply from the date of the New Lloyds
                     LC Facility Agreement. Any increase or decrease in the rate for an Undertaking
                     shall take effect at the end of February, May, August or November (as the case
                     may be following) receipt by the Bank of the Leverage Calculation Certificate
                     most recently delivered under this Agreement.

                     In respect of any Undertaking for which any cash cover has been provided,
                     Alpha shall pay (or shall procure that a member of the Restricted Group shall
                     pay) to the Bank, a fee in the Base Currency computed at a rate of 0.25% per
                     annum of the Base Currency Amount of the relevant Undertaking, provided
                     that this rate shall only apply for the period in respect of which that cash cover
                     is provided.

                     The accrued issuance fees are payable in arrear on the last day of February
                     May, August and November in each Financial Year after the date of this
                     Agreement and on the Termination Date. The fees payable at the end of
                     November 2020 shall include fees in relation to the Existing Undertakings
                     accrued prior to the Restructuring Effective Date.

  Commitment         The Company shall pay (or shall procure that a member of the Restricted Group
  Fees               shall pay) to the Bank a fee in the Base Currency computed at the rate of 35%
                     of the applicable Base Issuance Rate per annum on the Bank's Available
                     Commitment for the Availability Period. The accrued commitment fee is
                     payable starting from the last day of February 2021, on the last day of February
                     May, August and November in each Financial Year which ends during the
                     Availability Period, on the last day of the Availability Period and, if cancelled
                     in full, on the cancelled amount of the Bank's Commitment at the time the
                     cancellation is effective.

  Guarantor          The Company shall ensure that, subject to the Agreed Security Principles, the
  coverage test      aggregate (without double counting) Group Member EBITDA of the
                     Guarantors exceeds 80% of the Consolidated EBITDA of the Adjusted Group
                     as at the end of each Financial Year when tested by reference to the most recent
                     Leverage Calculation Certificate delivered to the Bank in accordance with this
                     Agreement, provided that (A) any entity with negative Consolidated EBITDA
                     shall be deemed to have Consolidated EBITDA of zero, (B) the Consolidated
                     EBITDA of the Guarantors shall be calculated by reference to each member of
                     the Adjusted Group that has positive Consolidated EBITDA and (C) the
                     Consolidated EBITDA of any member of the Group that is not required to
                     become a Guarantor in accordance with the Agreed Security Principles shall
                     be excluded from the Consolidated EBITDA of the Adjusted Group.



                                            110
      20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                             (Explanatory Statement) Pg 112 of 1648




                             If any Leverage Calculation Certificate shows that the Guarantor Coverage
                             Test was not satisfied, within 60 days of the date of delivery of that Leverage
                             Calculation Certificate, Alpha shall ensure that, subject to the Agreed Security
                             Principles, such other member(s) of the Restricted Group as may elected by
                             Alpha shall accede as Additional Guarantors to the extent required to ensure
                             that the Guarantor Coverage Test is satisfied (calculated as if such Additional
                             Guarantors had been Guarantors at the end of the relevant Financial Year) and
                             if the Guarantor Coverage Test is satisfied when recalculated within such time
                             period, no Default or other breach of this Agreement shall be deemed to have
                             occurred.

         Excess Leverage     If any Leverage Calculation Certificate delivered in accordance with this
         Event               Agreement shows that the Senior Secured Gross Leverage Ratio for the period
                             to which that Leverage Calculation Certificate relates (the Relevant Period)
                             exceeded 4.5:1, the Bank may request that the Borrower (or Alpha or Abbot
                             on its behalf) provides cash cover in respect of all outstanding Undertakings,
                             such cover to be provided within 10 Business Days of that request.

         Equity Cure         Ability to cure an Excess Leverage Event by including any equity contribution
                             or subordinated debt as EBITDA. No more than four cures may be made and
                             no more than two cures in any financial year and no cap on the amount of the
                             cure.

         Additional          Delivery of monthly management accounts (plus commentary on year to date
         information         performance) within 30 days after each month end and Leverage Calculation
         undertakings        Certificate to be provided with quarterly/annual reporting.

8.      FAB Run-Off LC Facility Agreement

8.1     Terms capitalised in the table below and not otherwise defined herein have the meaning given to them
        in the FAB Run-Off LC Facility Agreement.

8.2     A summary of the terms specific to the FAB Run-Off LC Facility Agreement are set out in the table
        below:


         Facility Limit      The facility limit will be set at the outstanding notional amount of the
                             undertakings in issue at the Restructuring Effective Date.

         Approved            Euros, USD, Sterling, Omani Rial, Kuwaiti Dinar, Saudi Riyal, United Arab
         Currencies          Emirates Dirham and/or any other currency approved by the Bank.

         Termination         30 April 2022.
         Date

         Issuance Fees       The Company shall pay (or shall procure that a member of the Restricted Group
                             shall pay) to the Bank a fee in US Dollars computed at the rate of 4% per annum
                             on the Base Currency Amount of each Undertaking.

                             The accrued issuance fees payable are payable in arrear on the last day of
                             February, May, August and November in each Financial Year after the date of
                             this Agreement and on the Termination Date. The fees payable at the end of
                             November 2020 shall include fees in relation to the Existing Undertakings
                             accrued prior to the Restructuring Effective Date.

                                                   111
      20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                             (Explanatory Statement) Pg 113 of 1648




         Guarantor            None
         coverage test

         Financial            None
         covenant

9.      New Cash Management Facilities Agreement

9.1     A copy of the form of the New Cash Management Documents are attached at schedule 2 (Key
        Restructuring Documents) to the Restructuring Implementation Deed (and appended to this
        Explanatory Statement at Part 2 (New Cash Management Facilities Agreement) of Appendix 4 (Key
        Restructuring Documents)). Terms capitalised in the table below and not otherwise defined herein
        have the meaning given to them in the New Cash Management Documents.

9.2     A summary of the terms of the New Cash Management Facilities are set out in the table below:


         Facilities         The New Cash Management Documents provide for overdraft facilities, cash-
                            pooling facilities, BACS facilities, credit card facilities and online banking
                            facilities.

         Overdraft          Gross limit: USD 200,000,000 on the Restructuring Effective Date.
         Facility Limits
                            Net limit: zero at all times (aggregated across all overdraft balances and all cash
                            balances in each of the cash pooling services and across all of the Approved
                            Currencies).

         Approved           Overdraft currencies: USD, EUR, GBP, NOK, CAD, RUB and any other
         Currencies         currency agreed by the Bank.

                            Cash pooling currencies: USD, EUR, GBP, NOK and any other currency agreed
                            by the Bank.

         Fees and other     As per existing cash management facility documentation.
         pricing

         Overdraft          An additional “turn rate” fee of 1% shall apply to any net debit balance of any
         Pricing on         currency pool.
         debit balances

         Termination        The overdraft, the cash-pooling facilities, BACS facilities and the credit card
         Date               facilities shall each be uncommitted and may be withdrawn on demand by the
                            Bank at any time.

                            The Bank may cancel, close or withdraw access (as applicable) to all or any part
                            of the bank accounts and/or the online banking platform by giving Alpha at least
                            6 months prior written notice, subject always to the Bank’s ability to cancel, close
                            or withdraw access (as applicable) immediately as a result of the Bank’s standard
                            compliance exclusions.

         Additional         Alpha to deliver:
         information
         undertaking


                                                     112
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 114 of 1648




                            (a)       the quarterly and annual financial reporting, together with any other
                            reports required to be delivered under the New Notes documentation at the same
                            time it is delivered to noteholders;

                            (b)    monthly management accounts (plus commentary on year to date
                            performance) within 30 days after the end of each month; and

                            (c)     a calculation of the Senior Secured Gross Leverage Ratio of the Group
                            on a quarterly basis.
          Governing         English law.
          Law

          Jurisdiction      Courts of England.

10.      Summary of the New Intercreditor Agreement

10.1     A copy of the form of the New Intercreditor Agreement is attached at part 5 (New Intercreditor
         Agreement) of schedule 2 (Key Restructuring Documents) to the Restructuring Implementation Deed
         (and appended to this Explanatory Statement at Part 5 (New Intercreditor Agreement) of Appendix 4
         (Key Restructuring Documents)). Terms capitalised in the table below and not otherwise defined
         herein have the meaning given to them in the New Intercreditor Agreement.

10.2     A summary of the New Intercreditor Agreement is set out in the table below:


          Ranking            The principal borrowing claims, guarantee claims and security claims shall be
                             ranked in the following order:

                             First: the New Notes, the New LC/Undertaking Facilities, the New Cash
                             Management Facilities, any future senior secured loan or notes liabilities and
                             any hedging liabilities);

                             Second: second lien liabilities; and

                             Third: any parent debt liabilities.

          Payment            All amounts received or recovered by the New Security Agent pursuant to the
          waterfall          terms of any of the applicable New Debt Documents (excluding any parent debt
                             only security) or in connection with the realisation or enforcement of all or any
                             part of the New Security:

                             First: in payment or distribution to the New Security Agent and the New
                             Trustee for application towards the discharge of any unpaid fees, costs and
                             expenses payable to them under the relevant New Debt Documents and on a
                             pro rata basis between them.

                             Second: in discharging all costs and expenses incurred by any Secured Party in
                             connection with any realisation or enforcement of the New Security taken in
                             accordance with the terms of the New Intercreditor Agreement.

                             Third: pro rata and pari passu, in permanent prepayment and reduction of, or
                             to provide full cash collateralisation of, the New LC/Undertaking Facilities, the


                                                     113
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                   (Explanatory Statement) Pg 115 of 1648



                     New Cash Management Facilities, any future super senior credit facility
                     liabilities and any super senior hedging liabilities.

                     Fourth: pro rata and pari passu towards unpaid and outstanding liabilities
                     under the New Notes, any future non-super senior secured loan or notes
                     liabilities and any non-super senior hedging liabilities.

                     Fifth: pro rata and pari passu towards unpaid and outstanding liabilities under
                     any second lien liabilities.

                     Sixth: pro rata and pari passu towards unpaid and outstanding liabilities under
                     any parent debt liabilities.

                     Seventh: in payment of the surplus, if any, to the relevant Post-Restructuring
                     Obligor or any person entitled to it (including for distribution to its
                     shareholder(s)).

  New Cash           Nothing shall restrict any right of a cash management provider to net or set-off
  Management         in relation to the New Cash Management Facility which is a multi-account
  Facilities and     overdraft to the extent permitted by and in accordance with the terms of the
  New                applicable cash management agreement (for any net-nil overdraft). For any non
  LC/Undertaking     net-nil overdraft customary permissions to reduce to the net amount will be
  Facilities         included.

                     The New Intercreditor Agreement shall not restrict any right of a lender under
                     the New LC/Undertaking Facilities from requesting cash cover or exercising
                     set-off rights in relation to that cash cover, to the extent permitted by and in
                     accordance with the terms of the applicable New LC/Undertaking Facility
                     Agreements.

                     The New Cash Management Facilities will not have any votes in respect of any
                     enforcement of the New Security or as part of “majority” voting but will have
                     customary votes to protect its rights under the New Intercreditor Agreement.

  Majority super     66 2/3% of all super senior credit participations (i.e. those representing the
  senior creditors   Super Senior Liabilities) but not including any cash management providers.

  Majority senior    50.1% of all senior secured credit participations (excluding super senior credit
  secured            participations) but not including cash management providers.
  creditors

  Majority senior    50.1% of all senior credit participations (including super senior creditors) but
  creditors          not including cash management providers.

  Enforcement –      If the Majority Super Senior Creditors or the Majority Senior Secured Creditors
  consultation       wish to enforce, they must consult for a period of not more than ten Business
  period             Days, except that no consultation shall be required if (a) the New Security has
                     become enforceable as a result of an Enforcement Event or (b) to enter into such
                     consultations and delay the commencement of enforcement of New Security
                     could reasonably be expected to have a Material Adverse Effect on (i) the New
                     Security Agent’s ability to enforce any of the New Security or (ii) the realisation
                     proceeds of any enforcement of the New Security.




                                             114
20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                    (Explanatory Statement) Pg 116 of 1648




  Enforcement       The New Security Agent shall act on the instructions of the Majority Senior
  instructions      Secured Creditors except that:

                    (a)      if the Majority Senior Secured Creditors have not made a determination
                    as to the method of enforcement they wish to instruct the New Security Agent
                    to pursue (and notified the New Security Agent of that determination in writing)
                    within three months of the date of the initial enforcement notice, then the
                    security agent will act in accordance with enforcement instructions received
                    from the Majority Super Senior Creditors;

                    (b)     the Super Senior Discharge Date has not occurred within six months of
                    the date of the initial enforcement notice, then the New Security Agent will act
                    in accordance with enforcement instructions received from the Majority Super
                    Senior Creditors; or

                    (c)     if an Insolvency Event is continuing with respect to a Debtor then the
                    New Security Agent will, to the extent the Majority Super Senior Creditors elect
                    to provide such Enforcement Instructions (and except to the extent that the New
                    Security Agent has already commenced any Enforcement (or any transaction in
                    lieu) or other Enforcement Action at that time with respect to the relevant
                    debtor), act in accordance with enforcement instructions with respect to that
                    debtor received from the Majority Super Senior Creditors.

                    The restriction on Enforcement Action will be subject to customary exceptions
                    (including actions taken to preserve validity of claims and rights to accelerate /
                    declare amounts due and payable, demand, set-off/receive payment and
                    claim/prove following an Insolvency Event).

  Security          The enforcement objective means maximising, to the extent consistent with a
  enforcement       prompt and expeditious realisation of value, the value realised from
  principles        enforcement.

                    Any enforcement shall be consistent with the enforcement objective.

                    Without prejudice to the enforcement objective, the transaction security will be
                    enforced and other action as to enforcement will be taken such that sufficient
                    proceeds from enforcement will be received by the New Security Agent in cash
                    to ensure that, when the proceeds are applied in accordance with the payment
                    waterfall, the Super Senior Discharge Date will occur.

  Fairness opinion Unless enforcement is pursuant to a Competitive Sales Process, a financial
                   adviser shall be appointed to prepare a fairness opinion that the proceeds
                   received or recovered in connection with that enforcement are fair from a
                   financial point of view taking into account all relevant circumstances.

  Chapter 11        Certain Chapter 11 protective provisions are included in particular to ensure
  provisions        that the Super Senior Liabilities would be treated as a separate debt class in any
                    U.S. bankruptcy proceeding.

  Turnover          Customary turnover provisions are included and if at any time following a
                    Distress Event or an Insolvency Event but prior to the Super Senior Discharge
                    Date any creditor receives or recovers from any member of the Group or third
                    party security provider any payment or distribution of any amounts (including


                                            115
       20-12433-scc             Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                                   (Explanatory Statement) Pg 117 of 1648



                                      by way of set-off), the relevant creditor will turn that amount over to the New
                                      Security Agent for application in accordance with the payment waterfall.

                                      The turnover shall be subject to the customary exclusions, including with
                                      respect to rights of netting or set-off relating to a cash management facility
                                      which is a multi-account overdraft facility.

          Anti-layering               Customary anti-layering provisions including no liabilities to rank senior to the
                                      Super Senior Liabilities.

          Amendments                  Customary “majority” or “instructing group” voting for amendments with
                                      protections for individual creditors in respect of changes to the payment
                                      waterfall, priority and subordination, turnover and enforcement instructions and
                                      customary provisions for amendments/releases of transaction security
                                      documents

          Governing law               English law

11.      Post-Restructuring Obligors and the New Security

11.1     Each of the Post-Restructuring Obligors will be guarantors of the New Notes, the New Lloyds LC
         Facility, the FAB Run-Off LC Facility, the New Cash Management Facility and any other debt
         incurred by Alpha and its Subsidiaries that is regulated by the New Intercreditor Agreement.

11.2     Subject to the Agreed Security Principles, the Post-Restructuring Obligors will grant new first ranking
         (to the extent possible) security over the shares of other Post-Restructuring Obligors owned by it, its
         material bank accounts and intercompany receivables owed to it by other Post-Restructuring Obligors.
         A floating charge will also be granted by the Post-Restructuring Obligors incorporated in England and
         Wales and Scotland.

11.3     English NewCo 2 will also grant third party share security over the shares of Alpha and any
         shareholders loans made to the Restricted Group (as defined in the New Lloyds LC Facility Agreement
         and FAB Run-Off LC Facility Agreement) but will not be a guarantor.

12.      Summary of the Warrants

12.1     The Warrants are not a formal part of the Scheme but are being negotiated and implemented in parallel
         to the Scheme.

12.2     A copy of the form of the Warrants is attached at schedule 4 (Warrants) to the Restructuring
         Implementation Deed (and appended to this Explanatory Statement at Appendix 6 (Warrant
         Instrument). Terms capitalised in the table below and not otherwise defined herein have the meaning
         given to them in the Warrants.

12.3     A summary of the Warrants is set out below:


          Summary of the Warrants

          Issuer               Jersey Newco.

          Issue                Warrants to subscribe for 1,111,111 shares in Newco (Warrant Shares)19 , subject
                               to adjustment as, and on the terms, set out below.

19       Based on 10,000,000 issued shares on day 1, so 10% of the fully issued share capital.

                                                                      116
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                   (Explanatory Statement) Pg 118 of 1648




  Warrant       The Warrants shall be issued to the Participating Shareholders (or their nominees)
  Holder(s)     (the Warrant Holders) on the Restructuring Effective Date.

  Amount of     Profit share above hurdle: 10%
  proceeds
  due      to   Based on hurdles linked to the recoveries of creditors as follows:
  Warrant
  Holders on        Year in which completion of             Recovery threshold for Warrants
  an Exit           the relevant Exit must occur           (percentage recovery calculated by
                                                          reference to the principal amount of
                                                                 debt of USD 1,927m)

                                 2021                        USD 2,216,000,000 (being 115%
                                                                       recovery)

                                 2022                        USD 2,312,400,000 (being 120%
                                                                       recovery)

                                 2023                        USD 2,408,800,000 (being 125%
                                                                       recovery)

  Issue Date    The Warrants will be issued on the on the Business Day immediately following the
                Restructuring Effective Date to the Warrant Holders.

  Exercise
  Price             Year in which completion of the           Exercise Price per Warrant Share
                       relevant Exit must occur

                                    2021                                   USD 171.61

                                    2022                                   USD 181.24

                                    2023                                   USD 190.88

                Exit: (i) an initial public offering of Jersey Newco (or another entity in which the
                Original Participating Creditors or their transferees are shareholders at the time,
                following a pre-sale reorganisation); (ii) a sale of all of the shares in Jersey Newco
                or all or substantially all of the assets of Jersey Newco (directly or indirectly by
                way of one or a number of related transactions); (iii) if there is an indirect sale of
                assets of Jersey Newco (as described in subparagraph (ii)), then the distribution of
                the proceeds of sale to the New Shareholders; or (iv) liquidation of Jersey Newco.

  Exercise      Provided that the Exercise Price for the Warrants is less than the value per share in
  Period        Jersey Newco post such exercise, the Warrants shall be exercised immediately and
                automatically prior to an Exit and will lapse on the earlier of: (i) an Exit; and (ii)
                31 December 2023. Jersey Newco will work with the Warrant Holders to effect the
                issuance of the Warrant Shares in a manner such that no physical payment of the
                Exercise Price will be made by the Warrant Holders to Jersey Newco.

  Anti-         The number of Warrant Shares issuable will be subject to customary anti-dilution
  Dilution      protection in the event of a subdivision of the share capital, reduction of share
                capital, an issue of shares paid up by way of dividend or by a capitalisation of
                profits or reserves.


                                             117
20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                    (Explanatory Statement) Pg 119 of 1648




  Voting        None.
  Rights

  Transfer     Customary permitted transfers to Affiliates/related funds or other Warrant Holders,
  restrictions but otherwise require consent of Major Shareholder Majority.

  Governing This term sheet and all matters (including, without limitation, any contractual or
  law     and non-contractual matters) arising from, or connected with, it are governed by, and
  legal effect will be construed in accordance with English law.




                                            118
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 120 of 1648



                                                    PART 7

              ESTIMATED ALTERNATIVE OUTCOMES FOR SCHEME CREDITORS

1.      Estimated alternative outcomes for Scheme Creditors

1.1     The Group engaged Deloitte to deliver the Going Concern Valuation and the Scheme Comparator
        Analysis.

1.2     The Company is able to rely on the work carried out by Deloitte. The information in this Part 7 is
        being provided to the Scheme Creditors for information purposes only in connection with the Scheme
        and on a non-reliance basis as regards other purposes, in particular any tortious or other liability.
        Scheme Creditors should consider their own due diligence and seek independent advice.

1.3     Deloitte prepared the Going Concern Valuation to illustrate an enterprise value range of the Group
        using a variety of different and widely accepted valuation methodologies as set out below. Deloitte
        also independently considered the market evidence available and prepared indicative calculations
        through the application of different methodologies. To prepare the Going Concern Valuation, Deloitte
        considered:

        (a)     an income approach:

                (i)      Discounted cash flow analysis based on Group management’s forecasts;

        (b)     a market approach:

                (i)      Comparable / guideline listed company analysis; and

                (ii)     Comparable / guideline transaction analysis.

1.4     The Going Concern Valuation was limited in time, scope and the nature of the information provided
        to Deloitte and assumes that the Group continues as a going concern. The indicative analysis reflects
        the assumptions that the business is not in any financial distress, is appropriately capitalised to achieve
        the forecasts provided by Management and the Group could look to maximise value in a normal sales
        process without the need to undertake any accelerated M&A or other realisation approaches.

1.5     Given the relatively independent operations of the four business units within the Group, Deloitte
        adopted a sum of the parts approach which involved valuing each of the four business units to imply
        an enterprise value for the Group.

1.6     For the income approach, the discount rate in relation to Deloitte’s discounted cash flow analysis was
        determined using the weighted average cost of capital formula and the capital asset pricing model.
        Different discount rates were applied for each of the Group’s business units based on market data and
        by reference to comparable companies. As regards to the market approach, different valuation
        multiples were applied to the different business units within the Group based on Deloitte’s review of
        the trading multiples for listed companies and the valuation multiples implied from transactions in
        companies that are broadly comparable to the business units.

1.7     According to the Going Concern Valuation, the estimated enterprise value of the Group on a cash free
        and debt free basis is in a range from USD 1,200,000,000 to USD 1,500,000,000. Based on the
        estimated enterprise value in the Going Concern Valuation, the Group has calculated an indicative
        “day one” post-Restructuring value of the Jersey Newco Consideration Shares by deducting from the
        estimated enterprise value of the Group, the principal amount of the New Notes to be issued on the
        Restructuring Effective Date and the amounts of the Omani Term Loans and the IDTEC Loans referred
        to in paragraph 5 (Details of other financing arrangements of the Group) of Part 2 (Background to the

                                                      119
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                             (Explanatory Statement) Pg 121 of 1648



         Company, the Group and the Group’s Principal Financial Indebtedness) of this Explanatory Statement.
         Based on the information provided, Deloitte consider this approach by the Group to be reasonable.
         This calculation results in a range of USD 695,021,000 to USD 995,021,000 and, for the purposes of
         the calculations below, the Group have used a mid-point indicative “day one” post-Restructuring value
         of the Jersey Newco Consideration Shares of USD 845,021,000. This indicative value of the Jersey
         Newco Consideration Shares does not take account of any cash on the Group’s balance sheet and has
         not been adjusted to take account of the terms of the Management Equity Plan.

1.8      If the Scheme is approved by the requisite majority of Scheme Creditors and sanctioned by the Court
         and the Restructuring is implemented, the Group estimates that indicative returns to Scheme Creditors
         based on their allocations of New Notes and Jersey Newco Consideration Shares and on an estimated
         aggregate principal amount of Scheme Claims of USD 1,927,314,617 and applying the methodology
         set out in paragraph 1.7 above will be up to 100% (or potentially higher), depending on the future
         performance of the Restructured Group in line with its business plan, with an indicative estimated ‘day
         one’ value of 69.7%, calculated as follows:

         (a)     a pro rata share of USD 500,000,000 in New Notes (representing an indicative recovery on
                 Scheme Claims of 25.9%), accruing interest in accordance with their terms; and

         (b)     a pro rata share of the Jersey Newco Consideration Shares (with the opportunity to benefit
                 from the potential upside of the implementation of the Restructured Group’s turnaround
                 strategy, and representing an indicative “day one” recovery on Scheme Claims of 43.8%).

1.9      Deloitte’s Scheme Comparator Analysis was prepared using the Group’s entity balance sheets and
         intercompany balances as at 30 June 2020. The Group has confirmed to Deloitte that were no material
         changes to the information provided to them since 30 June 2020 that alter the Deloitte analysis.

1.10     In the Scheme Comparator Analysis, Deloitte consider two scenarios where the Group is unable to
         implement the Restructuring (and no immediate or short term action is taken by the creditors following
         any termination of the Lock-Up Agreement):

         (a)     the scenario in which a sufficient number of the Group’s creditors allow time and continued
                 financial support to seek a distressed, accelerated sale of each of the individual business units
                 within the Group; and

         (b)     the scenario in which the entire Group and its assets enter insolvency or bankruptcy
                 proceedings.

1.11     If distressed, accelerated sales of each of the individual business units within the Group are achieved,
         Deloitte estimate that returns to Scheme Creditors would be in the range of 49% to 59%.

1.12     If the Group and its assets enter insolvency or bankruptcy proceedings, Deloitte estimate that returns
         to Scheme Creditors would be in the range of 27% to 38%.

1.13     Set out below is a table showing the estimated returns to Scheme Creditors, on the one hand, if the
         Scheme is approved by the requisite majority of Scheme Creditors and sanctioned by the Court and
         Restructuring is implemented and, on the other hand, in each of the scenarios described in paragraph
         1.10 above (in each case based on the assumptions and subject to the limitations referred to in this Part
         7 (Estimated Alternative Outcomes for Scheme Creditors).




                                                      120
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                   (Explanatory Statement) Pg 122 of 1648




                  Group’s estimated return        Estimated return in       Estimated return in
                  under the Restructuring         distressed, accelerated   Group-wide insolvency
  Scheme Creditor
                  implemented pursuant to         sale of business units    or bankruptcy
                  the Scheme*                     scenario                  proceedings scenario

                   $261m-$375m
                   ($97m of New Notes and
                   19.5% of the Jersey Newco      $182m-$220m               $103m-$143m
  2021 Notes       Consideration Shares)
                                                  (49%-59%)                 (27%-38%)
                   (up to 100% or higher (69.7%
                   day one))

                   $373m-$535m
                   ($139m of the New Notes
                   and 27.8% of the Jersey      $260m-$314m                 $147m-$204m
  2022 Notes       Newco Consideration Shares)
                                                (49%-59%)                   (27%-38%)
                   (up to 100% or higher (69.7%
                   day one))

                   $279m-$400m
                   ($104m of the New Notes
                   and 20.8% of the Jersey      $195m-$234m                 $110m-$152m
  2023 Notes       Newco Consideration Shares)
                                                (49%-59%)                   (27%-38%)
                   (up to 100% or higher (69.7%
                   day one))

                   $284m-$407m
                   ($106m of the New Notes
                   and 21.1% of the Jersey      $202m-$243m                 $112m-$158m
  Term Loan        Newco Consideration Shares)
                                                (49%-59%)                   (27%-38%)
                   (up to 100% or higher (69.7%
                   day one))

                   $66m-$95m
                   ($25m of the New Notes and
                   4.9% of the Jersey Newco     $46m-$56m                   $26m-$36m
  Revolving Loan   Consideration Shares)
                                                (49%-59%)                   (27%-38%)
                   (up to 100% or higher (69.7%
                   day one))

                     $80m-$115m
                     ($30m of the New Notes and
                     6.0% of the Jersey Newco     $52m-$63m                 $29m-$41m
  Existing Overdraft
                     Consideration Shares)
  Facilities                                      (49%-59%)                 (27%-38%)
                     (up to 100% or higher (69.7%
                     day one))



                                         121
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                             (Explanatory Statement) Pg 123 of 1648



         *Calculations based on the Group’s estimate of indicative “day one” post-Restructuring value of the
         Jersey Newco Consideration Shares as set out in paragraph 1.7 above, with the upside depending on
         the future performance of the Jersey Newco Consideration Shares in line with the Restructured
         Group’s turnaround strategy

1.14     It should be noted that Deloitte's work has been limited both in time, scope and the nature of the
         information provided to Deloitte, which included unaudited information.

1.15     The key conclusion that can be drawn from the Scheme Comparator Analysis, insofar as it is relevant
         for Scheme Creditors, is that in the scenario where there is a distressed, accelerated sale of the
         individual business units within the Group (which the Company considers to be the most likely
         outcome if it is ultimately unable to implement the Restructuring, with any parts of the Group that
         cannot be sold in the time available entering insolvency or bankruptcy proceedings) and each of the
         individual business units is successfully sold, Scheme Creditors are estimated to receive a return
         representing between 49% and 59% of their claims against the Group.

1.16     As indicated above, if not every individual business unit within the Group can be sold as a going
         concern in the time available and instead enter insolvency or bankruptcy proceedings, the returns to
         Scheme Creditors are estimated to be significantly lower. As well as the need for a number of consents,
         forbearances and waivers from the Group’s creditors to allow time for accelerated sales processes to
         be run, the current market environment and the wider economic climate may present additional
         challenges to achieving a distressed sale of any of the Group’s business units, thereby adding to the
         level of uncertainty and execution risk in this scenario.

1.17     The ranges presented above are illustrative only, based on certain assumptions made by the Group and
         therefore the actual recoveries could be greater or less than those percentages. In particular, the low
         case does not necessarily represent the worst case, as there are many factors which could impact the
         illustrative ranges presented. Similarly, the high case does not represent the best case.

1.18     A comparison of the Scheme Comparator Analysis with the recoveries that Scheme Creditors might
         expect to receive based on their Scheme Creditor Entitlements demonstrates that the Scheme (and the
         Restructuring to be implemented via the Scheme) is likely to result in an outcome that is more
         favourable for all Scheme Creditors than they would be likely to achieve if the individual business
         units in the Group were to be sold on a distressed, accelerated basis (with any residual part of the
         Group and its assets entering insolvency or bankruptcy proceedings) (i.e. the most likely alternative to
         the Scheme).

1.19     The Group considers the Scheme to be in the best interests of the Scheme Creditors because if the
         Scheme is not approved and the wider Restructuring is not implemented then their recoveries in a
         distressed, accelerated sale of the individual business units within the Group (with any residual part of
         the Group and its assets entering insolvency or bankruptcy proceedings) scenario would, on the basis
         of the work undertaken by Deloitte, likely be less than their potential recoveries should the
         Restructuring as presently contemplated (including by the Scheme) be successful and Scheme
         Creditors receive their Scheme Creditor Entitlements.




                                                      122
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                            (Explanatory Statement) Pg 124 of 1648



                                                    PART 8

                                               RISK FACTORS

All statements in this Explanatory Statement are to be read subject to, and are qualified in their entirety by,
the matters referred to in this Part 8.

The risk factors described below are those that the Group believes are potentially significant, but this should
not be regarded as a comprehensive statement of all potential risks and uncertainties relating to the
Restructuring or the Scheme. Additional risks and uncertainties not presently known to the Group, or that the
Group currently considers to be immaterial, may also have an adverse effect on the Restructuring or the
Scheme, the Company and/or the Group, and no assurance can be given that all material risks relating to the
Group are set out below. Scheme Creditors should carefully consider these risk factors and the other
information set out in this Explanatory Statement.

This Explanatory Statement also contains forward-looking statements that include risks and uncertainties.
Actual results may differ from those anticipated in these forward-looking statements as a result of various
factors, including the risks described below and elsewhere in this Explanatory Statement.

If a Scheme Creditor is in any doubt about the action it should take, such Scheme Creditor is advised to consult
appropriately authorised independent professional advisers.

1.      Risks relating to the Scheme and Restructuring

        Effectiveness of the Scheme requires the approval of Scheme Creditors

1.1     Pursuant to Part 26 of the Companies Act, in order for the Scheme to become legally binding on the
        Company and the respective Scheme Creditors, a majority in number representing 75% in value of the
        aggregate Scheme Claims of the Scheme Creditors present and voting (either in person or by proxy)
        at the single class Scheme Meeting must vote in favour of the Scheme. In order for the Scheme to
        become effective, the Scheme must then be sanctioned by the Court, and an official copy of the
        Sanction Order must be delivered to the Registrar of Companies for registration.

1.2     If approved by the requisite majorities, the Scheme is expected to be made effective no later than 30
        November 2020 by the delivery of copies of the Sanction Order to the Registrar of Companies. If the
        Scheme becomes effective, the Scheme Creditors will be bound by its terms from the Scheme Effective
        Time.

1.3     Pursuant to the Lock-Up Agreement, any Scheme Creditor (other than FAB) that is a party to or has
        acceded to the Lock-Up Agreement is bound to:

        (a)     attend the Scheme Meeting by proxy or in person and exercise and cast all of its votes (or
                instruct its proxy or other relevant person to vote, to the extent it is legally entitled to instruct
                that person to vote) in respect of its Scheme Claims in favour of the Scheme and any
                amendment or modification to the Scheme or adjournment to the Scheme Meeting, provided
                that the terms of the Scheme or such amendment or modification, do not include any material
                terms which are likely to (and nor is any such adjournment likely to) adversely affect or
                conflict with the terms of the Restructuring or its implementation; and

        (b)     if (A) any proposal is made to adjourn the Scheme Meeting or (B) the terms of the Scheme or
                any amendment or modification of the Scheme include any material terms which, in each case
                is or are likely to adversely affect or conflict with the terms of the Restructuring or its
                implementation, exercise and cast all of its votes in respect of its debt against any such
                amendment or modification to the Scheme or proposal to adjourn the Scheme Meeting (as
                applicable).

                                                       123
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 125 of 1648



1.4     Each party to the Lock-Up Agreement (including any Scheme Creditor party thereto, but excluding
        FAB) shall also not challenge or object, or encourage or support any challenge or objection, to any
        terms of, and supporting and voting in favour of, any scheme of arrangement, consent solicitation,
        arrangement and reconstruction, alternative restructuring or any step proposed to support, facilitate,
        implement, consummate or otherwise give effect to all or any part of the Restructuring (other than as
        already provided for in the Lock-Up Agreement).

1.5     Although Scheme Creditors (other than FAB) which are party to the Lock-Up Agreement are expected
        to vote in favour of the Scheme, in the event that the Lock-Up Agreement was terminated in
        accordance with its terms, any Scheme Creditor that was party to the Lock-Up Agreement would cease
        to be bound by its obligation to support the Scheme.

        Even if the Scheme Creditors approve the Scheme, the Scheme may be objected to and the
        Restructuring may not be completed

1.6     If the Scheme is approved at the Scheme Meeting, it is possible for a person with an interest in the
        Scheme (whether a Scheme Creditor or otherwise) to lodge objections to the Scheme with the Court,
        and, if such objections have been lodged, to attend or be represented at the Sanction Hearing in order
        to make representations that the Scheme should not be approved and to appeal against the granting of
        the Sanction Order. Therefore, there can be no assurance that objections will not be made at or before
        the Sanction Hearing, or that an appeal will not be made against the grant of the Sanction Order and
        that any such objections or appeal will not delay or possibly prevent the implementation of the
        Restructuring.

        Effectiveness of the Scheme requires the sanction of the Court

1.7     In order for the Scheme to become effective, it must receive the sanction of the Court. The Court will
        not sanction the Scheme unless it is satisfied that the correct procedures have been followed, each class
        of creditors has been properly constituted, the proposed arrangements are reasonable and, as a matter
        of discretion, the Court considers it proper to sanction the Scheme that there are no other reasons why
        the Scheme should not be approved. There can be no assurance that the Court will determine that the
        Scheme is reasonable or that the Court will not conclude that there are other reasons why the Scheme
        should not be sanctioned. If the Court does not sanction the Scheme, or sanctions it subject to
        conditions or amendments which:

        (a)     the Group deems unacceptable; or

        (b)     would have (directly or indirectly) a material adverse effect on the interests of any Scheme
                Creditor and such conditions or amendments are not approved by the Scheme Creditors, the
                Scheme will not become effective and the Restructuring will not be implemented.

        If the conditions to the Restructuring Steps Start Time are not satisfied or waived, the Restructuring
        may not be completed

1.8     The Scheme and the transactions contemplated by the Restructuring will not become effective unless
        (i) the Restructuring Conditions are satisfied or waived in accordance with the terms of the
        Restructuring Implementation Deed and (ii) the conditions to the transactions contemplated by the
        Restructuring are satisfied or waived in accordance with the terms of the Restructuring Implementation
        Deed and/or the Scheme. If this does not occur, it will not be possible to complete the Restructuring.
        While there is a risk that the relevant parties to the Restructuring Documents may disagree as to when
        a condition precedent has been satisfied or waived (or will refuse to waive a condition precedent), the
        Board anticipates that most of the Restructuring Conditions are capable of being satisfied prior to the
        Scheme Effective Time or will be satisfied by actions to take place on the Scheme Effective Time.



                                                      124
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                             (Explanatory Statement) Pg 126 of 1648



1.9      One of the Restructuring Conditions requires confirmation that each Prospective Major Shareholder
         has received an official document issued by the FAS acknowledging that the FAS has reviewed and
         accepted the Russian UBO Disclosure submitted by that Prospective Major Shareholder and, further,
         that in circumstances where the FAS has notified any Prospective Major Shareholder in writing that a
         further clearance is required, either (i) that clearance has been received by the relevant Prospective
         Major Shareholder, or (ii) the relevant Prospective Major Shareholder, all other Prospective Major
         Shareholders that would be adversely affected by the proposed amendments and the Company have
         agreed structural amendments to the terms of the Restructuring (and the relevant parties to the
         Restructuring Implementation Deed have consented to relevant amendments) with the result that such
         clearance is no longer required.

1.10     The Board understands that each Prospective Major Shareholder has made, or will shortly make, a
         Russian UBO Disclosure to the FAS in accordance with the relevant Russian foreign direct investment
         law and that it is unlikely, based on the contemplated Restructuring Steps, that any further clearance
         will be required by the FAS or other Russian authorities. However, the Russian government has a
         discretion to require any foreign investor to obtain further clearances for its Russia-related
         investments. If such a further clearance is required, there can be no assurance that it will be possible
         to complete the Restructuring because of the time it may take to obtain such a clearance and the
         possibility that structural amendments to avoid the need for a clearance are either not available or
         cannot be agreed.

         Foreign recognition of the Scheme

1.11     There can be no assurances that a court in another jurisdiction would recognise or give effect to the
         Scheme. In particular:

         (a)     Notwithstanding the foreign expert opinion obtained by the Company, there is a possibility
                 that the U.S. Bankruptcy Court will not recognise the Scheme, whether in whole or in part,
                 under Chapter 15. If the U.S. Bankruptcy Court declines to recognise the Scheme under
                 Chapter 15, the Scheme may not be recognised or enforced in the U.S.

         (b)     Similarly, and notwithstanding the common view in the foreign expert opinions obtained by
                 the Company that recognition of the Scheme under the terms of the Brussels (Recast)
                 Regulations, and under the ordinary principles of private international law, is at least possible,
                 and may be likely, in relation to the recognition of the Scheme in Norway, Germany, Oman
                 and Russia, there is a possibility that courts in Norway, Germany, Oman and Russia will not
                 recognise the Scheme under applicable laws in those jurisdictions. If the courts in Norway,
                 Germany, Oman or Russia decline to recognise the Scheme, the Scheme may not be
                 recognised or enforced in Norway, Germany, Oman or Russia.

         (c)     Additionally, there is a possibility that the courts in Saudi Arabia will not recognise the
                 Scheme under the laws applicable in Saudi Arabia and the Company has not obtained an
                 opinion as to whether recognition in Saudi Araba is either possible or likely.

         (d)     Despite the fact that the Group has obtained expert opinions as to the recognition of the
                 Scheme in the various jurisdictions within Europe where the Group has operations and assets,
                 no assurance can be provided that the Scheme will be recognised in other EU member states.
                 Further, following Brexit on 31 January 2020, the United Kingdom entered into a transition
                 period set to terminate on 31 December 2020 during which it will continue to apply EU law.
                 If the Restructuring is not implemented before the end of the transition period on 31 December
                 2020, the effects of Brexit on the Group and on recognition of the Scheme in other EU member
                 states will be dependent upon the terms of the UK's withdrawal. Depending on the outcome
                 of the withdrawal negotiations, the impact of Brexit may adversely affect the Group's business,



                                                       125
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                             (Explanatory Statement) Pg 127 of 1648



                 financial condition or results of operations or the recognition of the Scheme in other EU
                 member states.

1.12     In such circumstances, Creditors would not be prevented from trying to enforce their rights in the
         applicable foreign courts, as they otherwise would be if the effects of the Scheme are recognised in
         the applicable jurisdictions.

         Scheme Creditors are responsible for complying with the procedures set out in this Explanatory
         Statement

1.13     Scheme Creditors are solely responsible for complying with all of the procedures of the Scheme,
         including, but not limited to, submitting Account Holder Letters and/or Lender Claim Forms in
         accordance with the instructions and information provided to Scheme Creditors in this Explanatory
         Statement, as applicable. Further details on voting at the Scheme Meeting are set out in Appendix 7
         (Instructions and Guidance for Scheme Creditors) to this Explanatory Statement.

1.14     Each Scheme Creditor is responsible for independently assessing the merits of the Restructuring and
         the Scheme. This Explanatory Statement has been prepared without taking into account the objectives,
         financial situation or needs of any particular recipient of it and, consequently, the information
         contained in this Explanatory Statement may not be sufficient or appropriate for the purpose for which
         a recipient might use it. Any such recipients should conduct their own due diligence and consider the
         appropriateness of the information in this Explanatory Statement having regard to their own objectives,
         financial situations and needs, and making an assessment of how this Explanatory Statement, the
         Restructuring Implementation Deed and the Scheme will affect them.

         The Scheme and/or the Restructuring may not be implemented in accordance with the timeline
         envisaged in this Explanatory Statement

1.15     Factors unknown to the Company at the date of this Explanatory Statement may result in delays to the
         implementation of the Scheme and/or the Restructuring.

1.16     A long protracted alternative restructuring may be on worse terms and could adversely impact
         management’s ability to manage the Group’s operations and may otherwise adversely affect its
         business.

         The successful implementation of the Scheme and the Restructuring does not guarantee viability of
         the business

1.17     While it is anticipated that the Scheme and the Restructuring will ensure the continued viability of the
         Group's business, there may be other factors which have an impact on its financial performance,
         business, affairs and continued progress. The successful implementation of the Scheme and the
         Restructuring cannot be taken as an indication or guarantee of the continued viability of the Group's
         business.

         Scheme Creditors are responsible for consulting with their advisers

1.18     Scheme Creditors should consult their own tax, accounting, financial, legal and other advisers
         regarding the suitability to themselves of the tax, accounting and other consequences of participating
         or declining to vote in favour of the Scheme. Each Scheme Creditor must determine, based on its own
         independent review and such professional advice as it deems appropriate under the circumstances, that
         participation in the Restructuring or the Scheme is fully consistent with its objectives and condition,
         complies and is fully consistent with all internal policies, guidelines and restrictions applicable to it,
         and is a fit, proper and suitable action for it. Scheme Creditors are solely liable for any taxes and
         similar or related payments imposed under the laws of any applicable jurisdiction arising in connection
         with the Scheme or the Restructuring.

                                                       126
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                             (Explanatory Statement) Pg 128 of 1648



         The Group comprises of entities organised under the laws of several jurisdictions and insolvency,
         bankruptcy or similar laws applicable to the Group may not be as favourable to creditors as the
         insolvency, bankruptcy or similar laws of the jurisdiction with which they are familiar

1.19     The Group comprises of entities organised under the laws of several jurisdictions, including England
         and Wales, Germany, Norway, Jersey, Russia and Oman. In the event that a member of the Group
         faces financial difficulty, it is not possible to predict with certainty in which jurisdictions insolvency,
         bankruptcy or similar Proceedings would be commenced or how these Proceedings would be resolved.
         Any insolvency, bankruptcy or similar Proceedings commenced in respect of a member of the Group
         would most likely be based on and governed by the insolvency, bankruptcy or similar laws of the
         jurisdiction under which it is organised. As a result, creditors will most likely be subject to the
         insolvency, bankruptcy or similar laws of that member of the Group's jurisdiction of incorporation.
         There can be no assurance as to how the insolvency, bankruptcy or similar laws of these jurisdictions
         will be applied in insolvency, bankruptcy or similar Proceedings relating to several jurisdictions.

1.20     To the extent that the laws of such jurisdictions would be applicable to any bankruptcy, insolvency,
         administrative or other law of any jurisdiction, such provisions could be materially different from, or
         in conflict with, one another and those in the United States or other jurisdictions which may be more
         familiar to New Noteholders, including creditors' rights, priority of c reditors, the ability to obtain post-
         petition interest and the duration of the insolvency, bankruptcy or similar Proceeding. The application
         of these various laws in multiple jurisdictions could trigger disputes over the laws of which jurisdiction
         should apply and could adversely affect the ability of New Noteholders to enforce their rights and
         collect payment thereunder.

1.21     Further, one or more members of the Group may in the future take actions, which result in the
         insolvency laws of a different or additional jurisdiction being applicable to them. In certain
         circumstances, those laws may conflict, or one or more persons may dispute the applicability of, any
         such insolvency laws.

1.22     The insolvency and other laws of the jurisdiction in which each member of the Group is organised or
         operates may be materially different from, or conflict with, both each other and the laws under any
         creditor's country of incorporation. Some jurisdictions may be less favourable to the interests of certain
         creditors than others, which may affect, among other things: the ability to obtain post-petition interest;
         the duration of insolvency, bankruptcy or similar Proceedings; preference periods; and the priority of
         governmental and other creditors in any insolvency, bankruptcy or similar Proceeding.

1.23     Prospective creditors should seek independent legal advice in each relevant jurisdiction when entering
         into financing arrangements with any member of the Group, in particular with regard to the impact of
         local law on their rights as creditors in the event of insolvency or bankruptcy.

2.       Risks relating to the Restructured Group

2.1      The outbreak of Covid-19 Pandemic and recent events in the energy markets has had, and may
         continue to have an adverse impact on the Group’s financial condition, results of operations and
         cash flows.

         On January 30, 2020, the WHO announced a global health emergency with respect to a new strain of
         coronavirus known as Covid-19 Pandemic. In March 2020, the WHO classified the Covid-19
         Pandemic outbreak as a pandemic based on the rapid increase in global infections. The Covid-19
         Pandemic outbreak triggered a sharp sell-off in energy commodities markets during the first half of
         2020 due to the sudden drop in worldwide consumption of oil, gas and other energy products as a
         result of measures taken worldwide to contain the spread of the disease. In addition, a dispute between
         Russia and Saudi Arabia regarding proposed oil production cuts to counteract decreased demand
         resulting from the Covid-19 Pandemic outbreak put downward pressure on energy markets.


                                                        127
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 129 of 1648



        The recent significant weakness in oil and natural gas prices has resulted in reductions in the
        exploration and production capital and operating budgets of the Group’s customers. Demand for the
        Group’s services and associated product offerings and the rates the Group is able to charge its
        customers is closely tied to such exploration and production activities and the significant price
        weakness and associated volatility surrounding recent global events has had, and is reasonably likely
        to continue to have, an adverse impact on the demand for the Group’s services. Certain of the Group’s
        customers have requested discounts in terms of pricing and sharing of cost savings and the Group has
        experienced several contract terminations and suspensions within the land fleet as well as in terms of
        our offshore contracts in the UK North Sea and Angola. Offshore, several of the platforms that the
        Group operates on moved from operating to stacking mode and reactivations have been delayed. The
        Group’s operations have faced supply chain delays and restrictions in moving crews to and from its
        operations due to the pandemic which is impacting upon its ability to deliver services to its customers.
        The Group’s Bentec and RDS businesses currently anticipate a slow-down of activity and increasing
        difficulties in the tender pipeline and will likely see delays in large projects and scope reviews,
        especially in light of the current oil price environment, and which could have a material adverse effect
        on the Group’s business, financial condition and result of operations. The Group expects a drop in
        international rig counts in the remainder of 2020 and 2021.

        While the Group has implemented various measures to limit non-critical business spending and reduce
        capital and operational expenditures, it remains uncertain when the energy market will recover.
        Moreover, future increases in commodity prices may not necessarily translate into the resumption of
        exploration and production activities (and a corresponding increase in demand for the Group’s
        services) because the Group’s customers’ expectations of future prices may also influence or limit
        their activity. As a result of these factors, lower industry demand for oil and natural gas field services
        may persist for a significant period and it could have a material adverse effect on the Group’s business,
        financial condition and results of operations. In addition, the Group’s results and financial condition
        may be adversely affected by federal or state laws, regulations, orders, or other governmental or
        regulatory actions addressing the current Covid-19 Pandemic, energy market or any other industries
        related to the Group’s business, which, if adopted, could result in direct or indirect restrictions to the
        Group’s business, financial condition, results of operations and cash flow.

        Furthermore, the current Covid-19 Pandemic has caused disruption in the financial markets and the
        businesses of financial institutions. These factors have caused a slowdown in the decision-making of
        these institutions, which may affect the timing on which the Group may obtain any additional funding.
        There can be no assurance that the Group will be able to raise additional funds on terms acceptable to
        the Group, if at all.

        The foregoing and other continued disruptions to the Group’s business as a result of the Covid-19
        Pandemic and events in the energy market could result in a material adverse effect on the Group’s
        business, result of operations, financial condition, cash flows and ability to s ervice the Group’s
        indebtedness and other obligations.

2.2     Demand for the Group’s services is linked to the level of expenditure by the oil and gas industry,
        which is in turn driven by the prices of oil, gas and refined products. Such prices are volatile and
        have declined since 2014, which has led to a decrease in the Group’s activity levels. A prolonged
        or further reduction in oil and gas prices could adversely affect the Group’s business, financial
        condition and results of operations.

        The success of the Group’s business is dependent upon the level of exploration, development and
        production of crude oil and gas reserves by the major international and national oil and gas companies
        that make up the Group’s customer base. The oil and gas exploration and production industry
        historically has been characterised by significant changes in the levels of exploration and development
        activities. Demand for drilling rigs is driven by expenditure on exploration, development and
        production of crude oil and gas reserves, which is in turn driven by the prices of oil and gas. The

                                                      128
20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                      (Explanatory Statement) Pg 130 of 1648



  profitability of operating wells may change as oil and gas prices fall or rise, which will influence the
  expenditures the Group’s customers make and, in turn, affect the Group’s results of operations. Thus,
  capital expenditure on such services as the Group’s depends on current and expected short-term and
  long-term oil and gas prices. If overall levels of exploration, development and production activities of
  the Group’s customers do not align with the Group’s expectations, the Group’s business, financial
  condition and results of operations could be materially and adversely affected.

  Global oil and gas prices are affected by global supply and demand, particularly in the United States,
  Europe and Asia (notably China), as well as trading activities by market participants and others either
  seeking to secure access to oil and gas or to hedge against commercial risks, or as part of investment
  portfolio activity. Historically, oil and gas prices have been highly positively correlated with global
  economic activity and levels of GDP and as a result are, and will likely continue to be, subject to
  substantial and unpredictable volatility. Oversupply and uncertainty about future demand have had a
  significant adverse effect on global oil and gas prices, and may adversely affect the Group’s business,
  financial condition and results of operations.

  Global and regional oil and gas prices are affected by numerous other factors, including:

  (b)     demand for energy, which is determined by population growth and general economic and
          business conditions;

  (c)     oil and gas production by non-OPEC countries and competition between them;

  (d)     the policies and laws of various governments regarding exploration and development of their
          oil and gas reserves, energy sources and energy efficiency requirements;

  (e)     the implementation or lifting of sanctions on oil-producing countries;

  (f)     the cost of exploring for, producing and delivering oil and gas;

  (g)     the ability of OPEC to set and maintain production levels for oil;

  (h)     capital expenditures by major national and international oil companies, and the types of
          projects to which these expenditures are allocated;

  (i)     political and economic uncertainty and socio-political unrest;

  (j)     the level of worldwide oil exploration and production activity;

  (k)     the availability of pipeline, storage and refining capacity;

  (l)     the availability and prices of alternative energy sources;

  (m)     advances in exploration, development and production technology;

  (n)     developments in hydraulic fracturing, or “fracking”, which has significantly increased the
          recoverable reserves from certain shale formations, resulting in increased oil and gas
          production, particularly in the United States;

  (o)     technological advances affecting energy consumption; and

  (p)     weather conditions.

  Oil and gas are globally and regionally traded commodities and, as a result, the Group’s clients are
  unable to control the prices they receive for the oil that the Group or they drill, which is generally sold

                                                129
20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                      (Explanatory Statement) Pg 131 of 1648



  with reference to market prices. Historically, crude oil pric es have been highly volatile and subject to
  large fluctuations in response to relatively minor changes in the demand for oil. Most recently, in
  response to the significant fall in the price of oil since the beginning of 2020, due in part to failed
  OPEC negotiations and the inability of OPEC and non–OPEC countries, such as Russia, to set and
  maintain production levels and prices for oil, and to concerns about COVID–19 and its impact on the
  worldwide economy and global demand for oil, OPEC and certain non-OPEC countries agreed in April
  2020 to production cuts. Despite these measures, the oversupply of crude oil and stagnant demand
  could continue, sustaining current depressed activity levels, or resulting in further declines. The
  Group’s customers also take into account the volatility of energy prices and other risk factors when
  determining whether to pursue capital projects, and higher perceived risks generally mandate higher
  required returns. Any further substantial and extended decline, or heightened volatility, in oil or gas
  prices would be likely to cause a significant decline in the level of expenditure on exploration,
  development and production. A prolonged period of lower oil and gas prices could also result in future
  impairment to the Group’s long-lived assets. On an annual basis the Group carries out a review of the
  carrying value of assets in the Group’s financial statements for each of the Group’s business segments.
  The fair value of each segment is determined from discounted cash flow calculations and third-party
  valuations. A prolonged period of lower activity may cause the Group to reassess the future cash flows
  of the business and hence the carrying value of the Group’s assets. Additionally, a sustained reduction
  in exploration, development and production activity could lead to a decline in the demand for the
  Group’s rigs and services, and therefore either a reduction in the Group’s utilization or downward
  price pressure on day rates, or both, which could adversely affect the Group’s business, financ ial
  condition and results of operations.

  Spending by exploration and production companies may also be impacted by conditions in the capital
  markets, which have been volatile in recent years. Limitations on the availability of capital or higher
  costs of capital may cause exploration and production companies to make additional reductions to
  capital budgets, even if oil and natural gas prices increase from current levels. Any such cuts in
  spending will curtail drilling programs as well as discretionary spending on well services, which may
  result in a reduction in the demand for the Group’s services, the rates the Group can charge and the
  utilization of the Group’s assets. Moreover, reduced discovery rates of new oil and natural gas reserves
  or a decrease in the development rate of reserves in the Group’s market areas, whether due to increased
  governmental regulation, limitations on exploration and drilling activity or other factors, could also
  have a material adverse impact on the Group’s business, financial condition and results of operations,
  even in a stronger oil and natural gas price environment. With respect to national oil company
  customers, the Group is also subject to risk of policy, regime, currency and budgetary changes, all of
  which may affect their capital expenditures.

  In addition to lower levels of expenditure by the Group’s customers, a period of low or declining oil
  and gas prices may also result in consolidation among the Group’s existing and potential customers
  (resulting from a reduction in the number of independent players focused on activities with higher
  marginal cost of production and the concentration of larger-scale operators capable of exploiting
  potential synergies) and among the Group’s competitors (in all of engineering, construction and
  drilling). Some of these trends could result in a more competitive environment. Given the diversity
  and unpredictability of possible outcomes in a dynamic and discontinuous market such as the one
  described above, the Group cannot accurately predict the commercial, operational and competitive
  evolution of the markets in which the Group operates were oil and gas prices to remain at current levels
  or decline further in the medium- to long-term. Any unfavourable developments in the commercial,
  operational or competitive landscape resulting from a decline or volatility in oil and gas prices could
  adversely affect the Group’s business, financial condition and results of operation.




                                               130
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 132 of 1648



2.3     The Group’s future business performance depends on the Group’s ability to win new contracts,
        and to renew and extend existing contracts.

        The Group’s revenue is derived from contracts that are awarded on a tender basis. The Group
        participates in the tender process to win new contracts and, in certain circumstances, to renew certain
        existing contracts which may not provide the option to negotiate privately with the customer on the
        renewal terms. It is generally difficult to predict whether the Group will be awarded such contracts on
        favourable terms or at all. The tenders are affected by a number of factors beyond the Group’s control,
        such as market conditions, including the intensity of the competition in a particular market, financing
        arrangements and governmental approvals required of the Group’s customers. In preparation for a
        tender of a new contract, the Group assesses its current capacity in terms of employees, equipment and
        the availability of third parties, such as sub-contractors and suppliers, and, if the Group is awarded the
        contract, it determines how to deploy these resources in order to perform the Group’s obligations under
        the contract. Often, the Group must pre-qualify to participate in such tenders by meeting certain
        thresholds for the performance of the Group’s operations including health, safety and environmental
        requirements, and by demonstrating the Group’s ability to provide available equipment and
        sufficiently comply with local requirements. If the Group is not selected or if the contracts it enters
        into are delayed and the Group is unable to execute the work it is contracted to perform within the
        timeframe agreed, the Group’s utilisation may drop below currently expected levels, which could
        adversely affect the Group’s business, financial condition and results of operations.

        The Group’s drilling contracts are normally linked to fixed lengths of time or fixed numbers of wells,
        and may include extension options that are exercisable at the discretion of the customer. The extension
        options do not represent guaranteed commitments from the Group’s customers. Customer extension
        options typically require notice several months prior to the end of a contract term. While the Group
        actively markets its rigs prior to the end of a contract in anticipation of a customer choosing not to
        exercise its extension option(s), if the customer decides not to exercise the option(s), then the Group
        will need to secure a new contract for that rig, which could lead to a period during which that rig is
        off-hire and adversely affect the Group’s utilization and contract backlog.

        The Group’s ability to renew or extend existing contracts or sign new contracts or enter into new
        markets will largely depend on the prevailing market conditions. If the Group is unable to sign new
        contracts that start immediately after the end of the Group’s current contracts, or if new contracts are
        entered into are at day rates substantially below the existing day rates, or on terms otherwise less
        favourable compared to existing contract terms, or which leave the Group with mobilisation or
        demobilisation costs that cannot be fully recovered, the Group’s business, financial condition and
        results of operations could be adversely affected.

2.4     The Group’s backlog may not be fully realised.

        The Group’s backlog represents its estimate of the amount of the Group’s awarded contracts that the
        Group expects to result in future revenue. Backlog is calculated as an aggregate of such potential future
        revenue for each of the Group’s segments over the relevant contracted period for each contract, which
        in some cases may be five years or more and is not subject to a present value discount. Backlog does
        not provide a precise indication of the time period over which the Group is contractually entitled to
        receive such revenue and there is no assurance that such revenues will be actually received by the
        Group in the time frames anticipated, or at all. Backlog is computed based on facts known and
        assumptions deemed appropriate at the computation date. Although under most of the Group’s
        contracts customers have the right to terminate the contract without cause upon written notice of
        typically 30 to 90 days (sometimes with payment of early termination fees), backlog is based on the
        full contractual (or optional, as indicated) period, as the Group estimates that, based on the Group’s
        operating history and course of dealing with its customers, these contracts are more likely than not to
        reach their full term and be continued for the duration of their option periods.



                                                      131
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 133 of 1648



        The Group may not be able to realise the full amount of revenue projected in the Group’s backlog due
        to events beyond the Group’s control and, if realised, there can be no assurance that any such revenue
        will result in profit. Because of contract terminations or suspensions and changes in project scope and
        schedule, including the effect of increased mobilisation times and other factors, including maintenance
        projects and downtime (in respect of the Group’s drilling business), the Group cannot predict with
        certainty when, or if, the Group’s backlog will translate into revenue.

        Throughout the regions in which the Group operates, the current depressed market environment has
        contributed to decreased business confidence and activity and resulted in an increase in the early
        cancellation, termination or, in some cases, suspension of the Group’s existing contracts. In addition,
        decreased confidence affects the investment policies of the Group’s major clients and exposes the
        Group to potential: (i) delays in the negotiation process and possible cancellation of future projects;
        (ii) cancellation, termination and suspension of projects in progress (whether lump sum contracts or
        service contracts); (iii) delays and difficulties in obtaining the payment of contractual penalties owed
        to the Group for the cancellation and suspension of such contracts; (iv) delays and difficulties in
        obtaining variation orders for changes in the scope of work requested by clients and executed by the
        Group; and (v) delays and difficulties in renewing agreements of the Group’s drilling fleet on similar
        economic terms. This economic and business environment may negatively affect the Group’s client
        relationships and, in more serious cases, might also lead to arbitration. Moreover, the Covid-19
        Pandemic resulted in several early cancellation, termination or suspension of the Group’s existing
        contracts. Whilst the duration and severity of the Covid-19 Pandemic are not clear, continued
        depressed business confidence and activities resulting from the Covid-19 Pandemic could further
        increase the early cancellation, termination or suspension of the Group’s existing contracts and
        adversely affect its business and operations.

        There is no assurance that the Group will not receive additional cancellations, especially if the Covid-
        19 Pandemic is extended, which may continue to depress economic activity. In addition, even where
        the Group provides services as per the relevant contract, the customer may default and fail to pay
        amounts owed to the Group. Some of the Group’s customers may experience liquidity issues, which
        could worsen if oil and gas prices declined to lower levels for an extended period of time or their
        operations are adversely impacted due to the Covid-19 Pandemic. Liquidity issues could encourage
        the Group’s customers who are experiencing financial difficulties to seek to repudiate, cancel or
        renegotiate agreements with the Group or lead them into bankruptcy, insolvency or similar.

2.5     The Group’s multi-year contracts may be subject to early termination or variance, which could
        have an adverse effect on the Group’s business, financial conditions or results of operations.

        Some of the Group’s contracts may be subject to early termination or variation, and if such variation
        provisions are exercised, the Group’s utilisation and backlog levels may decrease, and the levels of
        revenue received by the Group may be withdrawn or reduced. While certain contracts entered into by
        the Group is long-term in nature, most provide the customer with an early termination right within
        notice periods of typically 30 to 90 days. In addition, most provide the customer with an early
        termination right upon default or non-performance by the Group. In such circumstances, the Group
        may or may not have the right to receive compensation in respect of such early termination, and the
        Group may not be able to fully eliminate costs associated with the contract. In addition, some contracts
        may be suspended, rather than terminated early, for an extended period of time, in some cases without
        adequate compensation. During 2018 and 2019, the Group experienced downward pricing pressure,
        in particular during the first half of 2020 due to the outbreak of Covid-19 Pandemic and recent events
        in the energy market, resulting in renegotiations of pricing and other terms in the Group’s contracts
        with certain customers. The Group’s customers’ ability to perform their obligations under their
        contracts, including their ability to pay the Group or fulfil their indemnity obligations to the Group,
        may also be impacted by an economic or industry downturn or other adverse conditions in the oil and
        gas industry.


                                                     132
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 134 of 1648



        Termination and suspension of drilling contracts results in loss of the day rates for the period of the
        contract. If the Group’s customers default or cancel certain of the Group’s significant contracts and
        the Group is unable to secure new contracts on substantially the same terms, the Group’s backlog may
        be reduced and the Group’s business, financial condition and results of operations could be adversely
        affected.

2.6     The Group’s concentrated customer base in the energy industry exposes the Group to cre dit and
        other risks.

        Most of the Group’s customers are large national oil companies and international oil companies.
        National oil companies and international oil companies have substantial bargaining power with respect
        to price and other commercial terms, which could adversely affect the Group’s profit margins. The
        Group’s customer base is concentrated and generates significant amount of revenue from its top three
        customers. The loss of any of these customers or another significant customer, or a decline in payments
        under any of the Group’s contracts with these customers could adversely affect the Group’s business,
        financial condition and results of operations. The Group’s customers are concentrated in the energy
        industry, which may impact the Group’s overall exposure to credit risk as the Group’s customers may
        be similarly affected by prolonged changes in economic and industry conditions. Some of the Group’s
        customers are experiencing extreme financial distress as a result of the prolonged decline in oil and
        gas prices and may be forced to seek protection under applicable bankruptcy laws. Furthermore,
        countries that rely heavily upon income from hydrocarbon exports have been negatively and
        significantly affected by the drop in oil and gas prices, which could affect the Group’s ability to collect
        from the Group’s customers in these countries, particularly national oil companies. Laws in some
        jurisdictions in which the Group operates could make collection difficult or time consuming. The
        Group performs ongoing credit evaluations of the Group’s customers and do not generally require
        collateral in support of the Group’s trade receivables. While the Group maintain reserves for potential
        credit losses, the Group cannot assure such reserves will be sufficient to meet write-offs of
        uncollectible receivables or that the Group’s losses from such receivables will be consistent with the
        Group’s expectations. Additionally, in the event of a bankruptcy of any of the Group’s customers, the
        Group may be treated as an unsecured creditor and may collect substantially less, or none, of the
        amounts owed to the Group by such customer.

2.7     The Group’s growth strategy involves selective acquisitions and the Group cannot guarantee
        that such bolt-on or larger-scale acquisitions will be successful.

        As part of the Group’s growth strategy, the Group regularly identifies and evaluates potential
        acquisition opportunities. Should the Group decide to acquire a business or assets, there can be no
        assurance that such acquisition will not have material adverse consequences. Any future acquisitions
        are subject to the risk that they may not be integrated successfully into the Group’s operations and
        may not achieve the Group’s desired financial objectives. In addition, any acquisitions of businesses
        or assets entail numerous operational and financial risks, including:

        (a)     higher than expected acquisition costs, including the possibility that the Group could pay more
                than the acquired company or its assets are worth;

        (b)     the possibility that the Group may not identify appropriate acquisition targets, complete future
                acquisitions on satisfactory terms or realise expected synergies or cost savings within expected
                timelines;

        (c)     unforeseen expenses, delays or conditions may be imposed upon the acquisition, including
                due to required regulatory approvals or consents;

        (d)     exposure to unknown liabilities (including, but not limited to, liabilities in relation to tax and
                environmental regulations and laws);


                                                      133
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 135 of 1648



        (e)     difficulty and cost in integrating the operations and personnel of acquired businesses with the
                Group’s existing operations and personnel;

        (f)     diversion of management’s attention from the Group’s day-to-day business;

        (g)     impairment of relationships with key suppliers or customers of acquired businesses due to
                changes in management and ownership and the restructuring of logistics and information
                technology systems;

        (h)     the inability to retain key employees of acquired businesses;

        (i)     difficulty avoiding labour disruptions in connection with any integration, particularly in
                connection with any headcount reduction; and

        (j)     the incurrence of substantial debt, the cost of servicing which may affect the Group’s ability
                to service the Group’s existing short- term and long-term liabilities or otherwise negatively
                impact the Group’s cash flows.

        The occurrence of any such event in connection with an acquisition could adversely affect the Group’s
        business, financial condition and results of operations.

        These acquisitions may be selective and complementary bolt-on acquisitions as part of the Group’s
        ongoing growth strategy. Alternatively, the Group may enter into acquisitions or business
        combinations of a larger scale, or expand by acquisitions into new business segments or geographic
        markets. Any such acquisition or business combination could be material in size and transformative
        to the Group’s business. If the Group were to undertake such additional acquisitions or business
        combinations, the risks associated therewith would be similar in nature to, but of a substantially greater
        magnitude than, those associated with the Group’s more routine acquisitions.

        Although the Group analyses each acquisition target, in agreeing to acquire entities the Group’s
        assessments are subject to a number of assumptions and determinations with respect to, among other
        things, future net sales and earnings, profitability, growth, interest rates and company valuations, based
        on the Group’s investigation of the respective businesses and other information then available. The
        Group cannot assure you that the Group’s assumptions and determinations will prove to be correct or
        those liabilities, contingencies or other risks previously not known to the Group will not arise. In
        addition, there can be no assurance that, following the integration into the Group’s Group, an acquired
        business will be able to maintain its customer base consistent with the Group’s expectations or generate
        the expected margins or cash flow. Any such unanticipated risks, liabilities, contingencies, losses or
        issues, if realised, could adversely affect the Group’s business, financial condition and results of
        operations.

2.8     Rig move, upgrade, repair, refurbishment and construction projects are subject to risks,
        including delays and cost overruns, which could adversely affect the Group’s cash flows and
        results of operations.

        The Group often have to incur upgrade and refurbishment expenditures for the Group’s rig fleet to
        comply with contractual requirements, when repairs are required, to comply with the Group’s quality
        management and preventative maintenance system and to comply with periodic certification
        requirements. Additionally, the Group may make substantial capital expenditures for the construction
        of additional rigs. Rig upgrade, repair, refurbishment and construction projects often involve complex
        design and engineering services and are especially vulnerable to the risks of delay and cost overruns,
        including but not limited to the following:

        (a)     shortages of material or skilled labour;


                                                      134
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 136 of 1648



        (b)     failure or delay of third-party service providers and labour disputes;

        (c)     disputes with suppliers;

        (d)     unforeseen design and engineering problems;

        (e)     unanticipated change orders;

        (f)     work stoppages;

        (g)     adverse weather conditions;

        (h)     long lead times for manufactured rig components;

        (i)     unanticipated cost increases of equipment, labour and raw materials that are not recoverable
                under the contract;

        (j)     the need for greater than expected levels of repair as a result of detailed inspections; and

        (k)     delay in or inability to obtain required work permits, visas, customs clearance of routine
                shipments of equipment, materials and supplies and temporary importation permits,
                extensions and renewals.

        The occurrence of any of the above risks could cause the Group to not realise a contract’s full value,
        which could adversely affect the Group’s business, financial condition and results of operations.

        The Group also incur costs related to the demobilisation and mobilisation of a rig from one location
        to another when a contract terminates or a new contract is commenced. Rig moves are vulnerable to
        risks of delays and cost overruns flowing from the factors set out above, and in particular adverse
        weather and delays in obtaining customs clearance. While the Group seek to recover the cost of such
        moves from the Group’s customers, the Group typically receive a lump sum payment as compensation
        for such moves and there can be no guarantee that the sums received will fully cover the Group’s costs.
        Significant shortfall in the sums received from the Group’s customers as compared to the Group’s
        actual mobilisation costs could adversely affect the Group’s business, financial condition and results
        of operations.

2.9     The Group operates in a highly competitive industry with excess drilling capacity and
        competition in its business could result in reduced profitability and loss of customers.

        Contracts for the Group’s services and products are generally awarded on a competitive bid basis.
        Intense price competition is a significant factor in determining which qualified contractor is awarded
        a project, as well as rig availability, historical performance, safety philos ophy, business management
        systems and technical capability of service and equipment. In order to remain competitive, the Group
        must continue to add value for the Group’s customers by providing, in comparison to the Group’s
        peers, new and advanced technologies, reliable products and services and competent personnel, as well
        as superior drilling and health and safety performance. The timing and cost to develop competitive
        technology and new product introductions can impact the Group’s financial results, in particular if one
        of the Group’s competitors were to develop competing technology that accelerates the obsolescence
        of any of the Group’s products or services or results in the Group’s inability to compete on
        commercially acceptable terms. For example, the introduction of new oil production technologies,
        such as fracking, has resulted in the increased production of shale oil. New technologies have also
        enabled the profitable extraction and processing of conventional oil. Any one of these factors,
        including the Group’s failure to develop new and advanced technologies in line with the Group’s
        competitors, could materially and adversely affect its ability to compete and win contracts.


                                                     135
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                             (Explanatory Statement) Pg 137 of 1648



         In addition, the Group’s industry has historically been cyclical and is impacted by oil and gas price
         levels and volatility. There have been periods of high demand, short rig supply and high day rates,
         followed by periods of low demand, excess rig supply and low day rates. In addition, changes in oil
         and energy prices can have a dramatic effect on rig demand in a given region. The current low oil and
         gas price environment has impacted exploration and production activity and has consequently resulted
         in significant excess rig capacity in the Group’s markets. Periods of excess rig supply intensify the
         competition in the industry and often result in rigs being idle for long periods of time. In such periods
         of excess rig supply, the Group may be required to stack idle rigs or enter into contracts at lower day
         rates until market conditions improve. The industry has been characterised by increasing competition
         due to the strengthening of international competitors and the volatility of oil and gas prices. It is
         therefore possible that the entry of new competitors with leading-edge resources and technologies
         could jeopardize the Group’s market positioning. Additional competitive pressure or downturns in the
         markets in which the Group is engaged could adversely affect the Group’s market share. Moreover, a
         market environment characterised by persistently low or declining oil and gas prices could lead to
         consolidation of customers and competitors in the Group’s markets. The Group may not have the types
         of skills or the necessary financial resources to enable the Group to compete under such market
         conditions.

         During prior periods of high utilisation and day rates, industry participants increased the supply of rigs
         by ordering the construction of new rigs or the upgrading of existing rigs. When market conditions
         change adversely, this has typically resulted in an over-supply of drilling rigs and has caused a
         subsequent decline in utilisation and day rates, sometimes for extended periods of time. The entry into
         service of any new or upgraded rigs will increase supply and could lead to a further reduction in
         utilisation and day rates as these rigs are absorbed into the market.

         Lower utilisation and day rates in one or more of the regions in which the Group operates could
         adversely affect the Group’s revenue and profitability. Prolonged periods of low utilisation and day
         rates could also result in the recognition of further impairment charges on certain classes of the
         Group’s drilling rigs or the Group’s goodwill balance, if future cash flow estimates, based upon
         information available to management at the time, indicate that the carrying value of these rigs, or the
         goodwill balance, may not be recoverable. During 2020, the Group is experiencing reduced utilisation
         in most of the countries it operates in and if this level of utilisation continues in the future the Group’s
         revenue and profitability will be adversely affected.

         With regard to Bentec, the Group’s drilling rig and component engineering and manufacturing
         segment, competition includes National Oilwell Varco, Drillmec and Uralmash (in Russia) as well as
         various Chinese rig and component manufacturers. Bentec’s main competitors in top drive design and
         manufacturing are National Oilwell Varco and various Chinese and Russian manufacturers. Bentec
         has competition in its other components and after sales business from companies such as National
         Oilwell Varco, which also offer a complete range of components and services. Competition from these,
         and other industry participants, could impact Bentec’s ability to gain orders and maintain margins.
         Should the prices of oil and gas decline again for a prolonged period, the Group may experience
         decreases in demand for Bentec’s products and services from the Group’s customers. During periods
         of reduced demand, competition could also increase, thus eroding margins.

2.10     The Group has significant international operations, particularly in the Middle East, North and
         West Africa, Russia and the Caspian region, which may be susceptible to political, social and
         economic instability.

         The Group’s international operations, particularly those in the Middle East (including Iraq, Kurdistan,
         Oman and Pakistan), North and West Africa (including Algeria, Angola and Nigeria), Russia and the
         Caspian region, may be susceptible to political, social and economic instability, civil disturbances or
         similar events, which may lead to:



                                                        136
20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                      (Explanatory Statement) Pg 138 of 1648



  (a)     difficulties in collecting accounts receivable and longer collection times than in more
          developed markets;

  (b)     deterioration of customer relationships due to local political pressure as governments seek
          greater control over their oil and gas industries;

  (c)     difficulties complying with changing local legal or regulatory requirements, or their
          interpretation, in the operation of the Group’s business, including environmental rules,
          contracting or bidding requirements, local content rules, or various other areas of labour,
          contract or natural resource law;

  (d)     expropriation or nationalization of assets by governments;

  (e)     difficulty attaining any visas, licenses or relevant regulatory approvals to support continuing
          operations;

  (f)     political pressure to favour local contractors;

  (g)     inability to retain or increase market share due to shifts in preferences or policies favouring
          local or national suppliers;

  (h)     disruption to operations, including strikes, civil actions or political interference;

  (i)     increasing security threats to the Group’s personnel and equipment; or

  (j)     the imposition of sanctions by the UK government, EU Commission, U.S. government or
          other foreign governments.

  Any of the above factors could result in disruptions to the Group’s business, increas ed costs and/or
  reduced future growth. The Group may not be able to obtain insurance policies covering such risks, or
  such policies may only be available with premiums that are not commercially viable. In addition, there
  is no certainty that the Group will be able to enforce the Group’s legal rights through an independent
  and objective judiciary in all the territories in which the Group operates. As a result, any political,
  social and economic instability, civil disturbances or similar events could adversely affect the Group’s
  business, financial condition and results of operations.

  There can be no assurance that compliance issues under OFAC and applicable EU regulations,
  measures or similar laws and regulations will not arise with respect to the Group or its personnel. Non-
  compliance with OFAC and applicable EU regulations could result in, among other things, debarment
  from the ability to contract with the U.S. and EU government or their agencies, a significant restriction
  of the Group’s ability to raise funds in global capital markets, limitations on the Group’s ability to
  source certain goods, technology and services from the United States or U.S. suppliers, liability on
  behalf of the Group or the Group’s personnel, imposition of significant fines and negative publicity
  and reputational damage.

  Furthermore, should either OFAC or the Council of the EU or other sanctions be deemed to apply to
  any of the Group’s existing or future clients, a large sector of the Russian economy or otherwise, such
  an expansion could result in financial difficulties for such persons or the suspension or potential
  curtailment of business operations between the Group and the designated persons. In addition, the
  introduction of large scale sanctions on Russian companies or sectors of the Russian economy may
  negatively affect the Russian economy and investment climate and lead to further deterioration of
  financial markets. Any of the foregoing could adversely affect the Group’s business, financial
  condition, and results of operations.



                                                137
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                             (Explanatory Statement) Pg 139 of 1648



         The political unrest and resulting sanctions have contributed to significant volatility in Russian
         financial markets and created uncertainty over foreign investment in Russia and the status of future
         operations within Russia by foreign companies. The Group has significant operations in Russia,
         including a Bentec manufacturing and assembly facility in Tyumen, Russia and land rigs located in
         Russia. In addition, the Group currently operates and maintains platform drilling operations in
         Sakhalin, Russia. The Group believes that Russia will continue to be an important part of the Group’s
         business. Further deterioration in the political situation or the imposition of further, more restrictive
         sanctions on Russia or Russian persons or businesses could result in reduced demand for the Group’s
         services or require the Group to suspend certain of the Group’s current or planned future activities in
         Russia.

         Beginning in June 2014, militants affiliated with the Islamic State in Iraq and Syria (“ISIS”) launched
         attacks on a number of cities and villages across the north and west of Iraq, seizing control over a large
         swath of territory and advancing towards the national capital of Baghdad. Although the Iraqi
         government and military have since reasserted control over the areas formerly controlled by ISIS and
         secured the entire length of the Iraq-Syria border, the threat of violence from members of ISIS and
         other militant groups remains. As the political and security situation continues to develop, uncertainty
         remains regarding the future stability and operating climate, particularly in Kurdistan in northern Iraq.
         The Group believes that Iraq will continue to be an important part of the Group’s business. Continuing
         hostilities in the Middle East may lead to armed conflicts or to further acts of terrorism and civil
         disturbance, which may contribute to further economic instability and disruption of oil production and
         distribution, which could result in reduced demand for the Group’s services.

         In addition to the operational risks inherent to the Group’s operations in Iraq, the Group also faces the
         risk that governmental authorities in Iraq may be unable to carry out mine clearing operations in the
         areas where it operates, or be unable to provide the necessary degree of peace, order, stability and
         security for the Group to carry out its services, particularly with regard to infrastructure development,
         mine safety and protection of the Group’s physical property. Foreign companies operating in Iraq may
         be particular targets for violent criminal or terrorist actions, and such criminal or terrorist actions
         against the Group or the Group’s third-party partners’ personnel, facilities or infrastructure could
         adversely affect the Group’s regional business, prospects, and results of operations. In addition, the
         possible threat of criminal or terrorist actions against the Group could adversely affect the Group’s
         ability to adequately staff its operations or materially increase operating costs in this region. The Group
         may also face higher operating costs, or a significant shortage of necessary personnel, equipment or
         supplies, as a result of increased demand from the Group’s customers, including international oil
         companies, as they simultaneously seek to build up and/or maintain their local presenc e in Iraq.

2.11     The Group is subject to the complexity of running a business with global operations.

         The Group operates its business in a range of international locations, including Russia, Kazakhstan,
         Algeria, Angola, Nigeria, Azerbaijan, Iraq, Kurdistan and Pakistan, and it is expected that the Group’s
         business will expand into new locations in the future. As a result, the Group’s international operations
         are subject to the following risks, among others:

         (a)     foreign laws and governmental regulation, including those governing tax, worker immigration
                 and customs;

         (b)     expropriation, confiscatory taxation and nationalization of the Group’s assets located in areas
                 in which the Group operates;

         (c)     unfavourable changes in foreign monetary and tax policies, and unfavourable and inconsistent
                 interpretation and application of foreign tax laws;

         (d)     foreign currency fluctuations and restrictions on currency repatriation; and


                                                       138
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                             (Explanatory Statement) Pg 140 of 1648



         (e)     restrictions in moving expatriate employees to and from the countries where services are being
                 provided, particularly as a result of the Covid-19 Pandemic.

         If the existing body of laws and regulations in the countries in which the Group operates are interpreted
         or applied, or relevant discretions exercised, in an inconsistent manner by the courts or applicable
         regulatory bodies, this could result in ambiguities, inconsistencies and anomalies in the enforcement
         of such laws and regulations, which in turn could hinder the Group’s long-term planning efforts and
         may create uncertainties in the Group’s operating environment.

         The Group’s international operations are subject to the laws and regulations of a number of countries.
         The Group’s ability to compete in international drilling markets may be adversely affected by
         governmental regulations or other policies that favour the awarding of contracts to contractors in which
         nationals of those countries have substantial ownership interests. The Group’s international operations
         may face governmentally imposed restrictions or taxes from time to time on the transfer of funds to
         the Group.

2.12     General economic conditions may adversely affect the Group’s operating performance and
         results of operations and its customers’ operating performance and results of operations, which
         may affect the Group’s ability and its customers’ ability to raise capital.

         The global financial crisis impacted the Group’s business and its customers’ business in Europe, the
         U.S. and globally. Moreover, the recent Covid-19 Pandemic and decreased demand for oil and gas
         caused and is continuing to cause severe disruptions in the European, U.S. and worldwide economies.
         Longer term disruptions in the capital and credit markets could adversely affect its customers’ and the
         Group’s ability to access needed liquidity for working capital and growth. Sustained weakness in
         general economic conditions and/or financial markets in Europe, the U.S. or globally could adversely
         affect the Group’s ability and its customers’ ability to raise capital on favourable terms or at all, which
         could result in project modifications, delays and/or cancellations. The inability to raise capital on
         favourable terms, particularly during times of uncertainty in the financial markets, could adversely
         impact the Group’s ability to sustain the Group’s businesses and would likely increase its capital costs.

2.13     The Group’s operating costs will not necessarily fluctuate in proportion to changes in the
         Group’s operating revenues

         The Group’s operating costs will not necessarily fluctuate in proportion to changes in the Group’s
         operating revenues. Although the Group tries to reduce its operating costs in line with reductions in
         operating activity, some costs for operating a rig are fixed or partially variable, and accordingly may
         not be reduced in proportion with reductions in operating activity. In addition, the Group will not
         always seek to reduce variable operating costs in instances where it is inefficient to do so. For example,
         when its rigs incur unplanned downtime while on contract or idle time between drilling contracts, the
         Group may seek to keep daily rate staff on those rigs to prepare the rig for its next contract.
         Furthermore, during times of reduced activity, reductions in costs may not be immediate as portions
         of the crew may be required to idle the rigs, after which time the crew members are assigned to active
         rigs or dismissed.

         In addition, equipment maintenance costs fluctuate depending upon the type of activity the unit is
         performing and the age and condition of the equipment, and these costs could increase for short or
         extended periods as a result of regulatory or customer requirements that raise maintenance standards
         above historical levels.

         As part of a large global business the Group also incurs certain overhead costs to support the provision
         of processes and systems as well as the general management of the Group’s operations. These costs
         do not vary directly with activity and the costs may need to be incurred even where there are substantial
         reductions in activity levels.


                                                       139
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                             (Explanatory Statement) Pg 141 of 1648



2.14     The Group may be affected by the actions of third parties, including sub-contractors,
         manufacturers and partners.

         The Group relies on third-party equipment manufacturers and sub-contractors in the completion of its
         projects. In particular, the Group sub-contracts out the survey, upgrade and maintenance work on its
         rigs, and the mobilisation and demobilisation of certain rigs reliant on warranty services and rig
         movers, among others. In many of its rigs’ locations, there are few or no repair facilities in close
         proximity that have the facilities and capability to perform the upgrade, repair, refurbishment and
         contributions that the Group requires. In the event that there are no local facilities, or should a local
         facility close, the Group would be required to transport the rigs greater distances in order to complete
         the Group’s survey, upgrade and maintenance requirements. This may have a negative impact on the
         Group’s utilisation rate due to the additional transport time required, and would lead to increased costs
         associated with upgrading and maintaining the Group’s fleet and maintaining the Group’s
         certifications.

         To the extent that the Group does not engage sub-contractors or acquire equipment or materials
         according to its plans and budgets, the Group’s ability to complete a project in a timely fashion or at a
         profit may be impaired. In addition, if a sub-contractor or a manufacturer is unable to deliver its
         services, equipment or materials according to the pre-agreed terms or on time, the Group may be
         required to purchase such services, equipment or materials from another source at a higher price or, in
         certain circumstances, the Group may be unable to find a replacement.

         The Group’s RDS segment staffs a portion of its workforces with contract employees, whose services
         the Group retain at market rates. Where the Group cannot pass on increases in these market rates to
         customers, increases have to be absorbed into margin, thus eroding the profitability of this segment.
         Shortages of engineering staff in the Group’s key markets can lead to volatility and rapid changes in
         the market rates payable to engineering service contractors.

         The Group may not be able to recover all of these costs in all circumstances, which may reduce the
         profit to be realised or result in a loss on the project for which the services, equipment or materials
         were needed. Moreover, if the Group must purchase services, equipment or materials from a third
         party that is not the Group’s customary provider, there is a risk the Group may fail to deliver at the
         standard its customers have been accustomed to, which could be detrimental to the Group’s reputation.
         As a result, the failure of a sub-contractor or manufacturer to deliver its services, equipment or
         materials according to pre-agreed terms or on time could adversely affect the Group’s business,
         financial condition and results of operations.

2.15     Legal, political and economic uncertainty in the European Union, including the expected exit of
         the United Kingdom from the European Union and the European sovereign debt crisis, may
         adversely impact current trading arrangements, be a source of instability in international
         markets and create significant currency fluctuations, which could have a material adverse effect
         on the Group’s business, results of operations and financial condition

         The results of the United Kingdom’s withdrawal from the European Union may have material adverse
         effect on the Group’s business, financial condition and result of operations . Possible negative
         outcomes resulting from Brexit include: significantly disrupted trade between the United Kingdom
         and the EU; political and economic instability in other countries of the EU; and instability in the global
         financial and foreign exchange markets, including volatility in the value of the euro and the pound
         sterling. Brexit may also result in delays in the movement of goods and products or restrictions on the
         actual availability of goods and products, in each case which may disrupt the Group’s operations, when
         either sourced directly or through third party providers in the supply chain. Given the lack of
         comparable precedent, it is unclear what financial, trade and legal implications Brexit will have and
         whether, and to what extent, the Group’s operations might be affected. Therefore, Brexit could have a
         material adverse effect on the Group’s business, financial condition or results of operations.

                                                       140
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                             (Explanatory Statement) Pg 142 of 1648



2.16     The Group’s international operations expose the Group to the risk of fluctuations in currency
         exchange rates.

         The Group’s financial statements are stated in U.S. dollars. However, the functional currencies of the
         Group’s Subsidiaries are denominated in other currencies, primarily krone, roubles, pound sterling and
         euros. Changes in the value of the krone and pound sterling, on the one hand, and the value of the U.S.
         dollar, on the other hand, will impact the Group’s reported profit and net asset position. It is also
         possible that currencies under which the Group has entered, or may enter, into under its existing or
         future contracts, that are currently pegged or effectively pegged to the U.S. dollar, such as Saudi
         Arabian riyal (SAR) and Omani rial (OMR), might be reset or floated in the future, leading to volatility
         and/or devaluation of the Group’s operations in the respective jurisdictions. The Group does not seek
         to hedge this translational impact.

         In addition, the Group is exposed to transactional foreign exchange risk where individual Subsidiaries
         enter into contracts or incur costs in currencies other than their functional currency, and the Group
         may not always be able to match revenue with costs denominated in the same currency. If the currency
         in which the costs are denominated increases in value relative to the currency in which the revenue is
         denominated, the Group’s operating margins decrease. Moreover, an appreciation of the value of a
         currency may result in an increased tax liability in certain jurisdictions in which the Group operates.
         For instance, in the case of a depreciation of the U.S. dollar, the Group’s U.S. dollar liabilities incurred
         in the countries in which the Group operates would be translated and reported as a lower number in
         local currency relative to the amount stated in U.S. dollars, resulting in taxable gains at the local level.
         Furthermore, currencies under a significant number of the Group’s contracts in relation to its
         operations in Saudi Arabia is in SAR, which is currently pegged to the U.S. dollar. Moreover, the
         Group’s operations in Oman are subject to contracts that are currently denominated in U.S. dollars,
         but the Group may renew its existing contracts and/or enter into additional contracts in the future with
         respect to its Omani operations in OMR instead, which is currently pegged to the U.S. dollar. If SAR,
         OMR or any other relevant currencies in which the Group operates becomes effectively unpegged with
         the U.S. dollar in the future, it could result in volatility and/or devaluation of the Group’s operations
         in the respective jurisdictions, which could lead to an adverse impact on the Group’s business, financial
         prospects and results of operations. While the Group attempts to minimize its exposure to such foreign
         exchange risks through measures such as buying or selling forward currency exposures and through
         economically matching the currency of the Group’s costs and income, there can be no assurance that
         the Group will be able to successfully hedge its foreign exchange risks.

         The results of the United Kingdom’s referendum on the UK’s continued membership in the EU caused
         significant volatility in global stock markets and currency exchange rate fluctuations, and resulted in
         a significant weakening of the pound sterling against the U.S. dollar, the euro and other major
         currencies. As a result of the referendum and the decision by the UK to trigger Article 50(2) of the
         Treaty on European Union to begin the exit process from the EU, for the years ended 2018 and 2019,
         the Group’s revenue in pound sterling was, in U.S. dollar terms, significantly lower than in prior years,
         while the Group’s costs in pound sterling were, in U.S. dollar terms, also lower than in prior years.
         Any future effects of Brexit will depend, in part, on agreements the United Kingdom negotiates during
         and after the transitional period to retain access to markets in the EU, including current trade and
         finance agreements. Depending on the outcome, the Group could be required to make additional
         currency related adjustments. The effects on the UK, European and global economy of the
         uncertainties arising from Brexit are difficult to predict, but may include economic and financial
         instability in the UK and Europe, including a continued drop in the value of the pound sterling, or
         euro, compared to the U.S. dollar and other currencies. In addition to the translational impact on the
         Group’s financial statements, to the extent the Group has unhedged exposure to ass ets, liabilities, or
         income statement items in the euro or pound sterling, the change in exchange rate could adversely
         affect the Group’s business, financial prospects and results of operations.




                                                        141
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                             (Explanatory Statement) Pg 143 of 1648



         The Group has historically been successful in limiting the risks of currency fluctuation and restrictions
         on currency repatriation by obtaining contracts providing for payment in U.S. dollars or freely
         convertible foreign currencies wherever possible. However, certain countries in which the Group may
         operate could require that all or a portion of its revenue be paid in local currencies that are not freely
         convertible.

         In addition, certain parties with which the Group does business may require that all or a portion of its
         revenue be paid in local currencies. To the extent possible, the Group limits its exposure to potentially
         devaluating currencies by matching the acceptance of local currencies to the Group’s expense
         requirements, including taxation in those currencies. Although the Group has done this in the past, it
         may not be able to obtain such contractual terms or match revenue and expenses in this manner in the
         future, thereby exposing the Group to foreign currency fluctuations that could adversely affect the
         Group’s business, financial condition and results of operations.

2.17     Downgrades in the Group’s credit ratings by various credit rating agencies could impact the
         Group’s access to capital and materially adversely affect the Group’s business and financial
         condition.

         A lowering of the Group’s credit ratings could have material adverse consequences on the Group’s
         business and future prospects and could:

         (a)     limit the Group’s ability to access debt markets, including for the purpose of refinancing the
                 Group’s existing debt;

         (b)     cause the Group to refinance or issue debt with less favourable terms and conditions, which
                 debt may require collateral and restrict, among other things, the Group’s ability to pay
                 distributions or repurchase shares;

         (c)     increase certain fees under the Group’s credit facilities and negatively impact current and
                 prospective customers’ willingness to transact business with the Group;

         (d)     impose additional insurance, guarantee and collateral requirements;

         (e)     limit the Group’s access to bank and third-party guarantees, surety bonds and letters of credit;
                 and

         (f)     result in suppliers and financial institutions lowering or eliminating the level of credit provided
                 through payment terms or intraday funding when dealing with the Group, thereby increasing
                 the Group’s cash-on-hand requirements, which would decrease the Group’s ability to repay
                 debt balances.

         Any downgrades to the Group’s credit ratings could result in a material adverse impact on the Group’s
         business, financial condition and results of operations.

2.18     The tax laws of the countries in which the Group operates or changes thereto or to the Group’s
         tax profile could result in a higher tax expense or a higher effective tax rate on its worldwide
         earnings.

         The Group conducts its operations through various Subsidiaries in countries throughout the world. Tax
         laws, regulations and treaties can be complex and are subject to interpretation. Consequently, the
         Group is subject to changing tax laws, regulations and treaties in and between the countries in which
         the Group operates. The Group’s income tax expense is based upon the tax laws in effect in various
         countries at the time that the expense was incurred. A change in these tax laws, regulations or treaties
         or in the interpretation thereof, or in the valuation of the Group’s deferred tax assets, which is beyond
         the Group’s control, could result in a materially higher tax expense or a higher effective tax rate on

                                                       142
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                             (Explanatory Statement) Pg 144 of 1648



         the Group’s worldwide earnings. The tax implications of Brexit and the outcome of negotiations
         between the UK and other EU member states are not known as at the date of this document.
         Additionally, the Group’s expansion into new jurisdictions could adversely affect the Group’s tax
         profile and significantly increase the Group’s future cash tax payments.

         In addition, various national and local taxing authorities periodically examine the Group. Such
         examinations, including tax audits, may result in an assessment of additional taxes and other costs
         payable in relation to prior periods. Where challenged, the Group has appealed against these
         assessments as having no basis under the relevant tax legislation, but there is no assurance the Group
         will be successful in doing so. Many of the countries in which the Group operates are heavily reliant
         on the oil and gas sector for their revenues. As a result of the recent and prolonged decline in
         commodity prices, the tax authorities in some countries have become more active in pursuing tax
         audits and interpreting tax laws more aggressively.

2.19     The Group conducts its business within a strict environmental regime and may be exposed to
         potential liabilities and increased compliance costs.

         The Group’s operations are subject to increasingly stringent laws and regulations relating to
         environmental protection, including laws and regulations governing emissions into the air, discharge
         into waterways, and the generation, storage, handling treatment and disposal of waste materials. The
         Group incurs, and expects to continue to incur, capital and operating costs to comply with
         environmental laws and regulations. The technical requirements of environmental laws and regulations
         are becoming increasingly expensive, complex and stringent. Although customers continue to take
         primary responsibility for environmental pollution under the Group’s contracts, cus tomers may
         attempt to pass increasing liability on to contractors such as the Group over time as part of their risk
         management policies, and there can be no guarantee that the Group will successfully resist such
         changes. Further, natural or other disasters may result in an increase in environmental regulations and
         restrictions. These laws may provide for strict liability for damage to natural resources or threats to
         public health and safety. Strict liability can render a party liable for environmental damage whether or
         not negligence or fault on the part of that party can be shown and, if imposed by way of fine or penalty,
         is generally not something for which insurance can be procured. Certain environmental laws provide
         for joint and several strict liability for remediation of spills and releases of hazardous substances.

         In addition, the governments of certain countries have been increasingly active in regulating and
         controlling the exploration for, and production of, oil and gas and other aspects of the oil and gas
         industries in their countries. Many governments favour, or effectively require, that drilling contracts
         be awarded to local contractors. These practices may result in inefficiencies or put the Group at a
         disadvantage when the Group bid for contracts against local competitors.

2.20     Climate change legislation or protests against fossil fuel extraction may have a material adverse
         effect on our industry.

         Continued political attention to issues concerning climate change, the role of human activity in it and
         potential mitigation through regulation could have a material impact on the Group’s business.
         International agreements, national and regional legislation, and regulatory measures to limit
         greenhouse emissions are currently in various stages of discussion or implementation. Like other oil
         and gas companies, given that the Group’s operations involve emissions of greenhouse gases, these
         and other greenhouse gas emissions related laws, policies and regulations may result in substantial
         capital, compliance, operating and maintenance costs. The level of expenditure required to comply
         with these laws and regulations is difficult to accurately predict and will vary depending on, among
         other things, the laws enacted by particular countries. As such, climate change legislation and
         regulatory initiatives restricting emissions of greenhouse gases may materially adversely affect the
         Group’s operations and increase its cost structure. Such legislation or regulatory initiatives could also



                                                       143
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                             (Explanatory Statement) Pg 145 of 1648



         have a material adverse effect by diminishing the demand for oil and gas, increasing the Group’s cost
         structure or causing disruption to its operations by regulators.

         In addition, the Group may be subject to activism from groups campaigning against fossil fuel
         extraction, which could affect its reputation, dissuade investors from investing in its business, persuade
         shareholders to sell their holdings, dissuade contractors from working with the Group, disrupt our
         campaigns or programs, induce our employees and/or directors to cease working or acting for the
         Group or otherwise negatively impact its business.

         Additionally, some scientists have concluded that increasing concentrations of greenhouse gases in
         the Earth’s atmosphere may produce climate changes that have significant physical effec ts, such as
         increased frequency and severity of storms, droughts, floods and other climatic events. The Group’s
         offshore operations are at particular risk of severe climatic events and, if any events were to occur in
         the area where it has operations, they could have an adverse effect on its financial condition and results
         of operations.

2.21     A decline in pension asset values may increase the Group’s pension liability, which may
         adversely affect the Group’s profitability.

         Certain of the Group’s employees participate in defined benefit pension plans. A decline in pension
         asset values or different actuarial assumptions or the application of purchase accounting may result in
         an increase in pension liability. Declines in interest rates, the market values of the securities held by
         the plans or certain other changes could adversely affect the status of the Group’s plans and affect the
         level and timing of required contributions, thus increasing the Group’s pension expense and reducing
         the Group’s profitability. Any shortfall in the Group’s retirement pension benefit scheme funding
         obligations may require additional funding.

         Further, decisions made by the trustees of defined benefits pension schemes can impact on the funding
         requirements of the schemes.

2.22     The Group may be unable to attract and retain sufficiently skilled personnel to meet the Group’s
         operational requirements.

         The Group’s ability to remain competitive depends on the Group’s ability to employ highly skilled
         personnel. The Group’s directors and senior management possess commercial, engineering, project
         management, legal and financial and administrative skills that are important to the operation of the
         Group’s business. The Group’s ability to successfully conduct the Group’s business depends on the
         depth of experience of the Group’s senior management and directors and their customer relationships.
         The Group has established succession planning measures aimed at ensuring the development of the
         Group’s employees to provide successors, over time, for the Group’s exis ting directors and senior
         managers. However, there can be no assurance that these measures will be successful or that the Group
         will be able to attract, develop or retain high-calibre directors and senior managers. The loss of or an
         extended interruption in the services of a substantial number of the Group’s directors or senior
         managers, or the inability to attract or develop a new generation of senior management, could
         adversely affect the Group’s business, financial condition and results of operations.

         In addition, demand for engineers and other technical and management personnel is traditionally high
         and could exceed supply, particularly in the case of skilled and experienced engineers and field service
         personnel, such as the engineers employed by Bentec. This shortage is exacerbated by the reality of
         the current skilled workforce aging and not being fully replaced by younger entrants. The Group’s
         recruitment efforts are further challenged by the remoteness of, or perceived dangers of traveling to,
         the various locations in which the Group operates, the paramount importance of recruiting staff who
         are capable of rigorously adhering to its high standards of safety, and the need to employ a specified
         percentage of local workers under nationalization programs in certain countries, which may be


                                                       144
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                             (Explanatory Statement) Pg 146 of 1648



         problematic if there is insufficient interest from local workers or such workers lack the requisite
         education, qualifications, skills and experience typically required for such positions. To the extent that
         the demand for drilling services and the size of the worldwide rig fleet increases, shortages of qualified
         personnel could arise, leading to higher wages and preventing the Group from attracting qualified
         personnel in a cost-effective manner. All of the Group’s offshore platform contracts and certain of its
         Land Drilling contracts provide for an annual review of key terms and allow the Group to pass on
         certain costs, such as increases in wages and insurance, to customers. However, there is no assurance
         that all, or any, of such increases in wages as a result of a labour shortage or wage inflation can be
         passed on to the Group’s customers. If the Group is unable to pass on such costs to its customers, the
         Group may be unable to retain adequate skilled personnel and the Group’s results of operations would
         be adversely affected.

2.23     The Group’s operations may be adversely affected by natural disasters and climatic conditions,
         as well as violence and social unrest, hazards inherent to the operation of oil and gas wells and
         other events outside of the Group’s control. The Group could be subject to substantial liability
         claims, which may potentially exceed the Group’s insurance coverage and contractual indemnity
         provisions.

         Many of the Group’s services are carried out in hazardous environments. The Group’s operations may
         be adversely affected and severely disrupted by natural disasters or adverse weather conditions, such
         as cyclones, excessive rainfall, tropical storms or droughts, that may occur in those geographic areas
         in which the Group operates. The Group’s offshore operations are subject to perils inherent in marine
         operations, including capsizing, grounding, collision and loss or damage from severe weather. In
         addition, damage to offshore rigs caused by high winds, turbulent seas or unstable sea bottom
         conditions could potentially force the Group to suspend operations for significant periods of time until
         the damage can be repaired.

         The Group’s international operations in certain countries are also subject to risks of terrorism, war,
         kidnappings, piracy, sabotage, social unrest, civil disturbances and other political events. The Group’s
         oil facilities, shipyards, vessels, pipelines and oil and natural gas fields could be targets of future
         terrorist attacks, and the Group’s rigs, installations or personnel could be targets of pirates, hijackers
         or criminal or terrorist actions. International companies and persons, such as the Group and its
         employees, may be singled out. Any such attacks could lead to, among other things, bodily injury or
         loss of life, rig, platform or other property damage and increased operational costs, including insurance
         costs. In addition, the security situation in Iraq remains volatile. Violence could have significant
         negative effects on the Group’s operations by damaging the Group’s equipment, shutting down or
         delaying production, forcing temporary or permanent withdrawal of employees and contractors from
         facilities or areas, or requiring private security. Any of these risks could result in damage to or
         destruction of drilling equipment, personal injury and property damage, suspension of operations or
         environmental damage. If the Group or its employees are the subject of attacks, kidnappings or other
         security threats, the Group’s business, financial condition, results of operations and prospects in the
         relevant region could be adversely affected.

         The Group’s operations both on- and offshore are subject to hazards inherent in activities related to
         the operation of oil and natural gas wells, such as oil spills, blow -outs, reservoir damage, loss of
         production, loss of well control, punch through, craterings, and fires. An accident or service failure
         can cause personal injury, loss of life, damage to property, equipment or the environment,
         consequential losses or the suspension of operations, or possibly the termination of the contract.
         Furthermore, distance from the Group’s principal locations can make it more difficult to implement
         and impress upon local workforces the Group’s policies on matters such as health and safety, and can
         present challenges in the supervision of the Group’s sub-contracted employees. While the Group strive
         to reduce the Group’s accident and injury rates by implementing safety standards at the locations where
         the Group conduct the Group’s operations, there can be no assurance that accidents will not occur in
         the future.

                                                       145
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                             (Explanatory Statement) Pg 147 of 1648



         Furthermore, the Group may be liable for environmental damages, including resulting from the
         pollution of offshore waters. The Group’s insurance and its contractual limitations on liability may not
         adequately protect the Group in all cases against liability for such events, including events involving
         pollution, or against direct and consequential losses resulting from business interruption. In addition,
         indemnities which the Group receives from customers may not be easily enforced and may be of
         limited value if the relevant customers do not have adequate resources. Moreover, the Group may not
         be able to maintain insurance at levels that the Group deem adequate or ensure that every c ontract
         contains adequate limitations on liabilities. There is no assurance that such insurance or
         indemnification agreements will adequately protect the Group against liability from all of the
         consequences of the hazards and risks described above. The occurrence of an event not fully insured
         or indemnified against, or the failure of a customer or insurer to meet its indemnification or insurance
         obligations, could result in substantial losses. In addition, there can be no assurance that insurance will
         be available to cover any or all of these risks, or, even if available, that insurance premiums or other
         costs will not rise significantly in the future, so as to make the cost of such insurance prohibitive. Any
         future damage caused by the Group’s products or services that are not covered by insurance, are in
         excess of policy limits, are subject to substantial deductibles, or are not limited by contractual
         limitations of liability, could adversely affect the Group’s business, financial condition and results of
         operations.

2.24     Compliance with labour, health and safety laws and other employment regulations could
         increase the Group’s costs or restrict the Group’s operations.

         The Group’s operations and properties are subject to regulation by various governmental entities and
         agencies, including in connection with ongoing compliance with existing laws and regulations
         concerning labour, health and safety, among others (including, most recently, polices relating to the
         Covid-19 Pandemic). For example, the Group’s operations rely on maintaining a sufficient number of
         workers who are properly registered for work in the relevant geographic location and adequately
         trained in safety precautions, and therefore any delays in a governmental entity’s ability to process
         visas, work permits, extensions and renewals or certify safety training courses can disrupt the Group’s
         ability to adequately staff the Group’s sites. If the Group is not able to obtain visas and work permits
         for the employees the Group needs for operating its rigs on a timely basis, the Group might not be able
         to perform the Group’s obligations under the Group’s drilling contracts, which could allow the Group’s
         customers to cancel their contracts, adversely affecting the Group’s financial condition, results of
         operations or cash flows.

         In various countries the Group is also subject to nationalization programs which require the Group to
         hire a certain percentage of local personnel within a specified time period. In an employment market
         with a shortage of suitably trained staff, this may be difficult to achieve. The Group may not be able
         to hire and retain a sufficient number of skilled and experienced workers for wages, pensions and other
         benefits that the Group believes are commercially reasonable. In addition, a significant portion of the
         workers the Group employ in the Group’s European operations are members of labour unions or
         otherwise subject to collective bargaining. Although the Group believes the Group presently have good
         relations with the Group’s employees, the Group cannot guarantee that a work slowdown, a work
         stoppage or a strike will not occur in the future, and the Group cannot estimate the effect of any such
         work slowdown, work stoppage or strike on its overall performance. In addition, employees may strike
         for reasons unrelated to the Group’s union arrangements. Any future work stoppage could, depending
         on the operations and the length of the work stoppage, have a material adverse effect on the Group’s
         business, financial position and results of operations.

         The technical requirements of employee labour, health and safety laws and regulations are becoming
         increasingly complex and stringent and it is therefore more difficult to ensure compliance. Legislation
         and regulations applicable to the Group’s industry are evolving continuously, and the Group’s ability
         to maintain satisfactory levels of compliance at all times may be uncertain and may incur significant
         costs. The level of compliance requirements continues to increase across the broad range of territories

                                                       146
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                             (Explanatory Statement) Pg 148 of 1648



         in which the Group operates, including the recent implementation of new legislation around modern
         slavery. In the near term, data privacy and protection rules are expected to become more onerous with
         large potential fines and other sanctions for non-compliance. In addition, health and safety laws are
         often unclear and contradictory, which makes it difficult for the Group to ensure compliance. The
         incurrence of material expenditures to comply with new and/or existing health and safety laws could
         restrict the Group’s ability to grow and adversely affect the Group’s business, financial condition and
         results of operations. Failure to deliver consistently high standards across all fields of operations could
         create risks for the Group, including legal action and reputational risks.

         Regulatory authorities exercise considerable discretion in monitoring compliance and in interpreting
         and enforcing applicable laws and regulations. Future inspections by regulatory authorities may
         conclude that the Group has violated applicable laws or regulations. If the Group is unable to refute
         these conclusions or to remedy these violations, the regulatory authorities may impose fines, criminal
         and administrative penalties or severe sanctions, including compelling the Group to ceas e certain of
         the Group’s business activities. The loss of profits could adversely affect the Group’s business,
         financial condition and results of operations.

2.25     Complaints or litigation from customers and other third parties could adversely affect the
         Group’s business.

         The Group is currently, and may in the future become, involved in legal complaints or proceedings
         initiated by the Group’s customers, employees and other third parties. These current or potential future
         proceedings, whether individually or in the aggregate, could involve substantial claims for damages
         or other payments, and, even if successfully disposed of without direct adverse financial effect, could
         adversely affect the Group’s reputation and divert the Group’s financial and management resources
         from more beneficial uses. If the Group were to be found liable under any such claims, its results of
         operations could be adversely affected.

         Providing project management, engineering and construction services involves the risk of contractual
         and professional errors, omissions, warranty claims, infringements of third-party intellectual property
         and other liability claims, as well as negative publicity that may adversely affect the Group’s business,
         financial condition and results of operations. The Group is involved in litigation, claims and disputes
         incidental to the Group’s business, which at times involve claims for significant monetary amounts.
         The Group may not be able to maintain or obtain adequate insurance coverage at rates the Group
         consider reasonable or the Group may take the decision not to insure such risks. Even in the event
         coverage is obtained, claims may exceed such insurance coverage. The Group undertakes all
         reasonable steps to defend itself in such lawsuits. However, there can be no assurance as to the ultimate
         outcome of such lawsuits, in which case the Group could suffer material adverse consequences.

2.26     The Group could be adversely affected by violations of applicable anti-corruption laws.

         The Group is an international business with operations in developing economies and in countries
         which are high on the Corruption Perceptions Index published by Transparency International. The
         Group is committed to doing business in accordance with the Group’s own codes of ethics and with
         all applicable laws, including the Bribery Act and FCPA and similar worldwide anti-corruption laws
         that generally prohibit companies and their intermediaries from making, offering or authorizing
         improper payments to government officials, private individuals or companies for the purpose of
         obtaining or retaining business. The Group operates in several countries where compliance with anti-
         corruption laws may conflict with local customs and practices and are subject to the risk that the Group,
         the Group’s affiliated entities or the Group’s or their respective officers, directors, employees and
         agents may take actions determined to be in violation of such anti-corruption laws. Even though some
         of the Group’s local agents, joint ventures with local operators or strategic partners may not themselves
         be subject to the Bribery Act, the FCPA or other anti-corruption laws to which the Group is subject, if
         the Group’s agents or partners make improper payments in connection with the Group’s work, the

                                                       147
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                             (Explanatory Statement) Pg 149 of 1648



         Group could be found liable for violation of such anti-corruption laws and could incur civil and
         criminal penalties and other sanctions, and such costs could adversely affect the Group’s business,
         financial position, results of operations and cash flows.

         Violations of anti-corruption laws (either due to the Group’s acts or its omissions) may result in
         criminal and civil sanctions and could subject the Group to other liabilities in the UK, the U.S. and
         elsewhere. Even allegations of such violations could disrupt the Group’s business and res ult in a
         material adverse effect on the Group’s business and operations. The Group has policies and procedures
         designed to assist the Group’s compliance with applicable laws and regulations and have trained the
         Group’s employees to comply with such laws and regulations, and to consider the policies, procedures
         and behaviour of third parties before entering into contracts with them. While the Group has a culture
         of compliance and have adequate systems of control, the Group seeks to continuously improve its
         systems of internal controls, to remedy any weaknesses the Group identify through appropriate
         corrective action depending on the circumstances, including additional training, improvement of
         internal controls and oversight and deployment of additional resources and to take appropriate action
         in case of any breach of its rules and procedures, which might include disciplinary measures,
         suspensions of employees and ultimately termination of such employees. There can be no assurance,
         however, that the Group’s policies and procedures will be followed at all times or effectively detect
         and prevent violations of the applicable laws by one or more of the Group’s employees, consultants,
         agents or partners and, as a result, the Group could be subject to penalties and adverse consequences
         on the Group’s business, financial condition or results of operations if the Group fail to prevent any
         such violations. Finally, the Group may be subject to competitive disadvantages to the extent that the
         Group’s competitors are able to secure business, licenses or other preferential treatment by making
         payments to government officials and others in positions of influence or using other methods that UK,
         U.S. and foreign laws and regulations and the Group’s own policies prohibit the Group from using.

2.27     Damage to the Group’s reputation and business relationships may adversely affect the Group’s
         business beyond any monetary liability.

         The Group’s business depends on the Group’s customer goodwill, the Group’s reputation and on
         maintaining good relationships with the Group’s customers, joint venture partners, employees and
         regulators. Any circumstances which publicly damage the Group’s goodwill, injure the Group’s
         reputation or damage the Group’s business relationships may lead to a broader adverse effect on the
         Group’s business and prospects by way of loss of business, goodwill, customers, joint venture partners
         and employees than solely the monetary liability arising directly from the damaging events.

3.       Risk Factors relating to the New Notes

         The following are some of the material risks in respect of the New Notes.

3.1      The Restructured Group may not have enough cash available to service its debt.

         The Restructured Group's ability to make scheduled payments on the New Notes and its other
         indebtedness, or to refinance its debt, depends on its future operating and financial performance, which
         will be affected by its ability to implement successfully, following the Restructuring, the Restructured
         Group's business strategy as well as general economic, financial, competitive, regulatory, technical
         and other factors beyond its control.

         If, in the future, the Restructured Group cannot generate sufficient cash to meet its debt service
         requirements, the Restructured Group may, among other things, need to refinance all or a portion of its
         debt, including the New Notes, obtain additional financing, delay planned capital expenditures or sell
         material assets. The Restructured Group's ability to pay and refinance its debt or its ability to fund its
         working capital and capital expenditures is heavily reliant on the Restructured Group's future operating
         performance and the Restructured Group's ability to generate a sufficient cash flow. The Restructured


                                                       148
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 150 of 1648



        Group may be unable to achieve any refinancing on a timely basis or on satisfactory terms. The Group
        may also be limited in its ability to pursue refinancing alternatives by the terms and conditions of its
        existing debt agreements. The Group's inability to refinance its debt obligations on or prior to their
        maturity on favourable terms or at all could have a material adverse effect on its ability to service and
        repay the New Notes.

        If the Restructured Group is not able to refinance its debt as necessary, obtain additional financing or
        sell assets on commercially reasonable terms or at all, the Restructured Group may not be able to satisfy
        its obligations with respect to its debt, including the New Notes. In that event, borrowings under other
        debt agreements or instruments that contain cross-default or cross-acceleration provisions may become
        payable on demand, and the Restructured Group may not have sufficient funds to repay all of the
        Restructured Group's debts, including the New Notes. In addition, any of the members of the Group
        may, subject to the restrictions in the New Intercreditor Agreement, distribute a significant amount of
        cash and cash equivalents to its shareholders, use the cash to make acquisitions or enter into
        transactions that may be adverse to the interests of New Noteholders or otherwise decrease the amount
        of cash on their balance sheets, which would adversely affect the ability of the Company to repay the
        interest or principal of the New Notes.

3.2     The Restructured Group's indebtedness may make it difficult for it to service the Group's debt
        and to operate the Group's business.

        Although the Restructuring will significantly deleverage the Group's capital structure, substantial
        indebtedness will continue for the foreseeable future. The Group's substantial indebtedness may have
        material negative consequences for Scheme Creditors, including:

               making it more difficult for the Group to satisfy its obligations with respect to its debt and
                other Liabilities;

               requiring that a substantial portion of the cash flow from operations of the Group's operating
                Subsidiaries be dedicated to debt service obligations, reducing the availability of cash flow to
                fund internal growth through working capital and capital expenditures and for other general
                corporate purposes;

               increasing the Group's vulnerability to economic downturns in its industry;

               exposing the Group to interest rate increases;

               placing the Group at a competitive disadvantage compared to its competitors that have less
                debt in relation to cash flow;

               limiting the Group's flexibility in planning for or reacting to changes in the Group's business
                and its industry;

               restricting the Group from pursuing strategic acquisitions or exploiting certain business
                opportunities;

               limiting, among other things, the Group's ability to borrow additional funds or raise equity
                capital in the future and increasing the costs of such additional financings; and

               limiting the Group's ability to pay dividends.

        In the worst case, an actual or impending inability to pay debts as they become due and payable could
        result in the insolvency of the Group. Certain assets, including certain shares of the members of the
        Group and material bank accounts, have been pledged to secure the New Notes and the New Bilateral
        Facilities. On any insolvency, these assets would be subject to foreclosure and liquidation for the

                                                      149
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                            (Explanatory Statement) Pg 151 of 1648



        benefit of the secured creditors and the priority in which amounts (if any) may be available for
        distribution to Scheme Creditors is not certain.

        In addition, the New Notes Indenture, the New Bilateral Facilities Agreements and the New
        Intercreditor Agreement contain restrictions that substantially limit the Group's financial and
        operational flexibility and that of its Subsidiaries. In particular, these agreements place limits on the
        ability to incur additional indebtedness, grant security interests to third persons, dispose of material
        assets, undertake organisational measures such as mergers, changes of corporate form, joint ventures
        or similar transactions, and enter into transactions with related parties. If an event treated as a change
        of control, as defined in the New Notes Indenture, the New Bilateral Facilities Agreements and the
        New Intercreditor Agreement, occurs at any time, the Group may be required to repurchase the New
        Notes or repay outstanding drawings under the New Bilateral Facilities.

3.3     Despite the Restructured Group's current leverage, the Restructured Group may be able to
        incur more debt in the future, which could further exacerbate the risks of its leverage.

        The Restructured Group may need to incur additional debt in the future to complete acquisitions or
        capital projects or for working capital purposes. Although the agreements governing the New Notes
        impose limits on the Restructured Group's ability to incur debt, these agreements permit the incurrence
        of additional debt if the Restructured Group satisfies certain conditions. The Restructured Group may
        also incur substantial additional debt that could mature prior to the New Notes, and which may be
        secured by liens on its assets, including the collateral that secures the New Notes. The incremental
        debt which the Restructured Group may be able to incur under the New Notes may rank pari passu
        or, in certain circumstances, senior to and share security with the New Notes. In particular, the New
        Notes Indenture will permit the Company to secure debt other than the New Notes with certain assets
        that will not secure the New Notes. If the Restructured Group and its Subsidiaries incur additional
        debt, the risks related to being in a highly leveraged group that the Restructured Group now faces, as
        described elsewhere in this Part 8 (Risk Factors), could intensify.

3.4     Certain Indebtedness may be designated as super senior indebtedness and would be entitled to
        be repaid with the proceeds of the collateral sold in any enforcement sale in priority to the New
        Notes and the New Noteholders will not control decisions regarding the collateral in certain
        circumstances.

        Pursuant to the terms of the New Intercreditor Agreement, the New Bilateral Facilities will be secured
        on a super senior basis by the same collateral securing the New Notes and there may also be hedging
        facilities established that may be secured on a super senior basis. Upon enforcement of any of the New
        Security, the New Notes will rank behind the New Bilateral Facilities on the proceeds of enforcement.
        As such, in the event of an enforcement of the collateral, New Noteholders may not be able to recover
        on the collateral if the aggregate of the then outstanding New Total Super Liabilities is greater than
        the proceeds realised. Any proceeds from an enforcement sale of the collateral by any creditor will,
        after all Super Senior Liabilities (as defined in the New Intercreditor Agreement) have been discharged from
        such recoveries, be applied pro rata in repayment of the New Notes and any other obligations secured by
        the collateral which are permitted to rank pari passu with the New Notes.

        In addition, the New Notes Indenture will permit the Restructured Group and its Subsidiaries to incur
        up to a capped amount of additional indebtedness under credit facilities that are permitted to be Super
        Senior Liabilities (as defined in the New Intercreditor Agreement) under the New Intercreditor Agreement
        (such cap exclusive of any hedging Liabilities incurred). For more information, see the form of the
        New Notes Indenture included in part 1 (New Notes Indenture) of schedule 2 (Key Restructuring
        Documents) to the Restructuring Implementation Deed (and appended to this Explanatory Statement
        at Part 1 (New Notes Indenture) of Appendix 4 (Key Restructuring Documents)).

        In general, the facility agent under the New Bilateral Facilities Agreements, the New Noteholders and
        the agents under any permitted future senior secured debt, voting as provided below, will have, subject

                                                       150
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 152 of 1648



        to certain restrictions, the ability to provide enforcement instructions to the New Security Agent to
        enforce the shared Pledged Assets. The New Intercreditor Agreement will provide that, where there is
        an inconsistency between enforcement instructions by the Majority Super Senior Creditors and the
        holders of more than 50% of Majority Senior Secured Creditors, the aggregate of the New Notes and
        all liabilities outstanding under any other indebtedness sharing the Pledged Assets and certain hedging
        obligations on a first ranking basis, the latter instructions will prevail. However, if and to the extent
        the obligations under the New Bilateral Facilities Agreements and other Super Senior Liabilities (as
        defined in the New Intercreditor Agreement) have not been fully discharged within six months of the end
        of an initial consultation period, or no enforcement action has been taken within three months of such
        date, or an insolvency event (as defined in the New Intercreditor Agreement) occurs, the enforcement
        instructions provided by the Majority Super Senior Creditors will prevail. The lenders under the New
        Bilateral Facilities Agreements and certain hedging counterparties may have interests that are different
        from the interests of the New Noteholders, and they may, subject to the terms of the New Intercreditor
        Agreement, elect to pursue their remedies under the New Security Documents at a time when it would
        be disadvantageous for the New Noteholders to do so.

        These arrangements could be disadvantageous to the New Noteholders in a number of other respects.
        Other creditors not subject to the New Intercreditor Agreement could commence an enforcement
        action against the Restructured Group during such period, one or more of the Restructured Group
        members could seek protection under applicable bankruptcy laws, or the value of certain Pledged
        Assets could otherwise be impaired or reduced.

        The New Intercreditor Agreement provides that the New Security Agent, who will serve as the
        common security agent for the New Notes and the Super Senior Liabilities (as defined in the New
        Intercreditor Agreement), will act only as provided for in the New Intercreditor Agreement. The New
        Intercreditor Agreement regulates the ability of the New Trustee or the New Noteholders to instruct
        the New Security Agent to take enforcement action. The New Security Agent is not required to take
        enforcement action unless instructed to do so by an Instructing Group (as defined in the New
        Intercreditor Agreement). Consequently, the rights of the New Noteholders to commence and control
        any enforcement action is restricted, as provided in the New Intercreditor Agreement.

3.5     Each of Alpha and its Restricted Subsidiaries is subject to restrictive debt covenants that may
        limit its ability to finance its future operations and capital needs and to pursue business
        opportunities and activities.

        The New Notes Indenture and New Bilateral Facilities Agreements contain covenants that limit the
        ability of the Restructured Group and its Subsidiaries to take certain actions. These restrictions may
        limit the Restructured Group's ability to operate its businesses and may prohibit or limit its ability to
        enhance its operations or take advantage of potential business opportunities as they arise. The New
        Notes Indenture will restrict the Restructured Group's ability to:

               incur or guarantee additional indebtedness and issue certain preferred stock;

               make certain payments, including dividends or other distributions, with respect to the shares
                of such entity;

               create or incur certain liens;

               prepay or redeem subordinated debt or equity;

               make certain investments;

               sell, lease or transfer certain assets, including stock of the Restricted Subsidiaries;



                                                      151
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 153 of 1648



               create encumbrances or restrictions on the payment of dividends or other distributions, loans
                or advances to, and on the transfer of, assets to such entity;

               engage in certain transactions with Affiliates;

               enter into arrangements that restrict dividends or other payments to the Restructured Group;

               create Unrestricted Subsidiaries;

               enter into transactions with Affiliates;

               consolidate, merge or transfer all or substantially all of the Group's assets and the assets of the
                Group's Subsidiaries on a consolidated basis; and

               impair the security interest for the benefit of the New Noteholders.

        All of these limitations are subject to exceptions and qualifications. These covenants could limit the
        Restructured Group's ability to finance its future operations and capital needs and its ability to pursue
        business opportunities and activities that may be in the Restructured Group's interest.

        If the Restructured Group breaches any of these covenants, it may be in default under the New Notes
        Indenture. A significant portion or all of the Restructured Group's indebtedness may then become
        immediately due and payable. The Restructured Group may not have, or be able to obtain, sufficient
        funds to make these accelerated payments. In addition, any default under the New Notes Indenture
        could lead to an acceleration of debt under other debt instruments that contain cross-acceleration or
        cross-default provisions under any of the Restructured Group's other agreements governing the
        Restructured Group's debt. If the debt under the New Notes or other debt instruments is accelerated, the
        Restructured Group may not have sufficient cash to repay amounts due thereunder.

3.6     Certain covenants may be suspended upon the occurrence of a change in ratings.

        The New Notes Indenture will provide that, if at any time following the Issue Date, the New Notes
        receive an Investment Grade Rating by at least two Rating Agencies and no default or event of default
        has occurred and is continuing, then beginning that day and continuing until such time that the New
        Notes are no longer assigned an Investment Grade Rating by at least two Rating Agencies , certain
        covenants will cease to be applicable to the New Notes. If these covenants were to cease to be
        applicable, the Issuer would be able to incur additional indebtedness or make payments, including
        dividends or investments, which may conflict with the interests of New Noteholders. There can be no
        assurance that the New Notes will ever achieve an investment grade rating or that any such rating will
        be maintained.

3.7     Under certain circumstances, following a tender offer or offer to purchase the New Notes, the
        Issuer may, at its option, redeem the New Notes of non-tendering holders.

        If, pursuant to any tender offer or other offer to purchase all of the New Notes, holders of not less than
        90% of the aggregate principal amount of the then outstanding New Notes validly tender and do not
        withdraw such New Notes, the New Notes Indenture will permit the Issuer, at its option, to redeem the
        remaining outstanding New Notes at a price equal to that paid pursuant to such purchase or tender
        offer (excluding any early tender premium). As a consequence, the holders may be required to
        surrender the New Notes against their will at a price equivalent to the lowest price paid to tendering
        holders, including if such price is below par, and may not receive the return the holders expected to
        receive on the New Notes.




                                                      152
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 154 of 1648



3.8     The New Notes, the New Notes Guarantees, and the New Security granted to the New Security
        Agent and any other transactions entered into by the Company and the Post-Restructuring
        Obligors, the obligations and transactions in connection with the New Intercreditor Agreement
        and any other obligations or transactions entered into at any time by the Company and any other
        member of the Restructured Group may be voidable, subordinated or limited in scope under
        laws governing fraudulent transfers and insolvency.

        The Issuer's obligations under the New Notes are guaranteed by the Post-Restructuring Obligors and
        each of the New Notes Guarantees may be subject to review under the fraudulent transfer and
        conveyance laws of the relevant jurisdiction where such guarantors operate.

        Under U.S. federal bankruptcy laws and comparable provisions of state fraudulent transfer laws, the
        issuance of the New Notes Guarantees by the Post-Restructuring Obligors could be voided, or claims
        in respect of such obligations could be subordinated to all of their other debts and other Liabilities, if,
        among other things, at the time of entering into the New Notes Guarantees, the Post-Restructuring
        Obligors had an actual intent to hinder, delay or defraud any present or future creditors, or received
        less than the reasonably equivalent value for the incurrence of such indebtedness and either:

               was insolvent or rendered insolvent by reason of such incurrence;

               was engaged in a business or transaction for which its remaining assets constituted
                unreasonably small capital;

               intended to incur, or believed that it would incur, debts beyond its ability to pay such debts as
                they mature; or

               made such transfer to or for the benefit of an insider, or incurred such obligation to or for the
                benefit of an insider, and not in the ordinary course of business.

        In addition, any payment by a guarantor pursuant to the New Notes Guarantees could be voided and
        required to be returned to the guarantor, or to a fund for the benefit of the creditors of the guarantor.

        The Restructured Group and each of its Restricted Subsidiaries, cannot assure Scheme Creditors which
        standard a court would apply in determining whether a guarantor was "insolvent" as of the date the
        New Notes Guarantees were issued, or that, regardless of the method of valuation, a court would not
        determine that a guarantor was insolvent on that date, or that a court would not determine, regardless
        of whether or not a guarantor was insolvent on the date its guarantee was issued, that payments to New
        Noteholders constituted fraudulent transfers on other grounds.

        Under German insolvency law, guarantees and/or security interests provided by a German guarantor
        may be subject to avoidance laws in an insolvency proceeding over the assets of the relevant German
        guarantor. Specific hardening periods range from one month up to ten years in a worst-case scenario
        and are very fact sensitive. There are potential mitigants, in particular reliance on the exception for
        "cash-transactions". However, a "cash-transaction" is only possible where "fresh money" has been
        provided in exchange of a German guarantor granting guarantees and/or security interests of adequate
        value for such "fresh money" within a period usually not exceeding two weeks up to 30 days,
        depending on the type of security interest. The provision of guarantees and/or security interests by a
        German guarantor for existing debt (instead of "fresh money") can significantly increase avoidance
        risks. An insolvency administrator (Insolvenzverwalter) or custodian (Sachwalter) or self-
        administrator (Eigenverwalter) could potentially argue that the New Notes are in fact a refinancing of
        pre-existing debt and thus may not qualify as "fresh-money" in the sense of the exception for "cash-
        transactions". Guarantees and/or security interests could therefore potentially be treated in hindsight
        as a gratuitous transaction (Schenkungsanfechtung) with an applicable hardening period of four years.



                                                      153
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 155 of 1648



        In addition, providing security for shareholder loans or comparable shareholder claims is subject to
        potential German law avoidance with a ten-year hardening period. The definition of "comparable
        shareholder claims" is wide and captures various kinds of instruments with a financing character, e.g.,
        the deferral of non-shareholder-loan claims over a period of usually more than three months, or
        shareholder loans provided by indirect shareholders or other members of the Group controlled by a
        direct or indirect shareholder. Should such claims also be secured by guarantees and/or security
        interests provided by a German guarantor without adequate protective measures, the guarantee or
        security interest as a whole could be infected by such shareholder avoidance risks. In addition, New
        Noteholders who are also direct or indirect shareholders of a German guarantor holding at least more
        than 10% of the relevant share capital (unless they are managing shareholders; in such case the 10%
        exception does not apply) generally qualify as shareholders and thereby infect the relevant guarantees
        and/or security interests. These risks can be mitigated to a certain extent if the relevant New
        Noteholders have acquired their shares in a qualifying rescue attempt (zum Zwecke der Sanierung). In
        order to qualify, the acquisition of shares must have been made while Alpha and/or the relevant
        German guarantor were in a state of (imminent) illiquidity ((drohende) Zahlungsunfähigkeit) or over-
        indebtedness (Überschuldung). This privilege automatically ceases once the rescue has been sustained
        (bis zur nachhaltigen Sanierung).

        Furthermore, certain German law governed security interests may only be enforced (verwerted) in an
        insolvency proceeding over the assets of such German guarantor by an insolvency administrator or
        custodian (Sachwalter) or self-administrator (Eigenverwalter). This refers in particular to Pledged
        Assets which is in possession of one of the aforementioned persons at the time of the opening of
        insolvency proceedings.

        Under Russian insolvency law, creditors are allowed with "claims of a similar nature", to agree
        between themselves on the order in which their claims will be discharged, inter alia allowing claims
        to be satisfied otherwise than on a pro rata basis. A creditor that recovers more than it is entitled to
        under the terms of an intercreditor agreement must turn over the excess to the other creditors, but the
        recovering creditor is subrogated to the rights of the creditors with which it shared the excess. The
        subrogation right applies whether the recovering creditor received the excess amount by breaching the
        intercreditor agreement itself or the debtor decided to prefer that particular creditor. The law is silent
        over whether these rules can be contracted out of by agreement between the parties.

        Court practice on the enforcement of intercreditor agreements in Russian courts is limited, especially
        in the context of claims arising under guarantees. Moreover, the concept of contractual subordination
        or similar intercreditor arrangements is not recognised under Russian bankruptcy legislation.
        Accordingly, a Russian bankruptcy administrator may not give effect to a subordination agreement
        entered into by a Russian debtor.

3.9     Enforcement of security interest across multiple jurisdictions may be difficult and the New Notes
        Guarantees will be subject to certain limitations on enforcement and may be limited by
        applicable laws or subject to certain defences that may limit their validity and enforceability.

        The rights of New Noteholders, the New Notes Guarantees and the Pledged Assets may be subject to
        the insolvency and administrative laws of several jurisdictions, and the holders may not be able to
        effectively enforce their rights in such complex, multiple bankruptcy or insolvency Proceedings. The
        New Notes Guarantees provide the New Noteholders with a direct claim against the relevant guarantor.
        However, the New Notes Indenture will provide that the New Notes Guarantees will be limited to the
        maximum amount that can be guaranteed by the relevant guarantors without rendering the guarantee
        voidable or otherwise ineffective under local law, and enforcement of the guarantee would be subject
        to certain generally available defences. These laws and defences include those that relate to corporate
        benefit, fraudulent conveyance or transfer, voidable preference, financial assistance, corporate purpose,
        capital maintenance or similar laws, regulations or defences affecting the rights of creditors generally.



                                                      154
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                             (Explanatory Statement) Pg 156 of 1648



         With regards to the German Guarantors the included guarantee and security limitation language may
         significantly reduce the value of the relevant guarantees and/or security interests which were provided
         upstream and where the relevant Guarantor is incorporated as a limited liability company (GmbH) or
         partnership with a limited liability company acting as general partner (GmbH & Co. KG) and which
         has suffered a "capital impairment" (Unterbilanz). In case of a Group-wide insolvency scenario also
         affecting the German Guarantors, a "capital impairment" is very likely to occur. In such a scenario,
         guarantees and/or security interests may no longer be enforced by the New Security Agent. There are
         various exceptions to the limitation language, e.g., where money has been on-lent or in case of profit
         and loss pooling agreements that remain in place between the relevant Post-Restructuring Obligor and
         the Company. However, the value of such exceptions may be questioned by an insolvency officeholder
         in an insolvency proceeding.

3.10     The value of the assets securing the New Notes may not be sufficient to satisfy the obligations
         under the New Notes, and the assets securing the New Notes may be reduced or diluted under
         certain circumstances.

         The New Notes will be secured by first-priority security interests on all of the Pledged Assets. The
         Pledged Assets also secure the New Bilateral Facilities but any Liabilities in respect of obligations
         under the New Notes will rank behind the New Bilateral Facilities with respect to any proceeds
         received upon any enforcement action over any New Security. The New Security may also secure
         additional debt to the extent permitted by the terms of the New Notes Indenture. New Noteholders'
         rights to the New Security would be diluted by any increase in the debt secured by the New Security
         or a reduction of the New Security securing them.

         The value of the New Security and the amount to be received upon a sale of such New Security will
         depend upon many factors, including, among others, the ability to sell the New Security in an orderly
         sale, macroeconomic conditions at the time of sale, the availability of buyers and other factors. The
         book value of the New Security should not be relied on as a measure of realisable value for such assets.
         Portions of the New Security may be illiquid and may have no readily ascertainable market value. To
         the extent that holders of other secured debt or third parties enjoy liens (including statutory liens),
         whether or not permitted by the New Notes Indenture, such holders or third parties may have rights
         and remedies with respect to the New Security securing the New Notes that, if exercised, could reduce
         the proceeds available to satisfy the obligations under the New Notes. In the event of a foreclosure,
         liquidation, bankruptcy, the enforcement of the security or similar Proceeding, there can be no
         assurance as to whether the proceeds from any sale or liquidation or enforcement of the security will
         be sufficient to discharge the obligations due under the New Notes Indenture.

         For subordination risks relating to shareholder loan or comparable shareholder claims in Germany, see
         paragraph 3.8 above.

3.11     It may be difficult to realise the value of the Pledged Assets.

         The Pledged Assets will be subject to exceptions, defects, encumbrances, liens and other imperfections
         permitted under the Indenture and the terms of the New Bilateral Facilities Agreements, whether on
         or after the date the New Notes are first issued. The existence of such exceptions, defects,
         encumbrances, liens and other imperfections could adversely affect the value of the Pledged Assets,
         as well as the ability of the New Security Agent to realise or foreclose on such Pledged Assets.
         Furthermore, the ranking of security interests can be affected by a variety of factors, including the
         timely satisfaction of perfection requirements (including registration requirements), statutory liens or
         re-characterization under the laws of certain jurisdictions.

         The Pledged Assets may be subject to practical problems generally associated with the realization of
         security interests in Pledged Assets. For example, it may be difficult for the New Security Agent to



                                                      155
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                             (Explanatory Statement) Pg 157 of 1648



         sell the Group's assets in an enforcement scenario. The New Security Agent may also need to obtain
         the consent of a third party to enforce a security interest.

         The New Security Agent may not be able to obtain any such consent. In addition, the consents of any
         third parties may not be given, when required, to facilitate a foreclosure on such assets. In particular,
         to the extent that any other first priority and pre-existing security interests permitted under the
         Indenture and the terms of the New Bilateral Facilities Agreements and other rights encumber the
         Pledged Assets securing the New Notes and the New Notes Guarantees, these parties may have or may
         exercise rights and remedies with respect to the Pledged Assets. Accordingly, the New Security Agent
         may not have the ability to foreclose upon those assets, and the value of the Pledged Assets may
         significantly decrease.

3.12     Rights of the New Noteholders in the Pledged Assets may be adversely affected by the failure to
         perfect security interests in the Pledged Assets.

         Applicable law may require that a security interest in certain assets can only be properly perfected and
         its priority retained through certain actions undertaken by the secured party. The liens on the Pledged
         Assets securing the New Notes and the New Notes Guarantees may not be perfected with respect to
         the claims of the New Notes and the New Notes Guarantees if the Company, any other relevant Post-
         Restructuring Obligor, or the New Security Agent, fail or are unable to take the actions required to perfect
         any of these liens. Such failure may result in the invalidity of the relevant security interest in the
         Pledged Assets securing the New Notes or adversely affect the priority of such security interest in
         favour of the New Notes against third parties, including a trustee in bankruptcy and other creditors
         who claim a security interest in the same Pledged Assets. In addition, applicable law may require that
         certain property and rights acquired after the grant of a general security interest can only be perfected
         at the time such property and rights are acquired and identified. There can be no assurance that the
         New Security Agent will monitor, or that the Group will inform the New Security Agent of, the future
         acquisition of property and rights that constitute Pledged Assets, and that the necessary action will be
         taken to properly perfect the security interest in such after-acquired Pledged Assets. Neither the New
         Trustee nor the New Security Agent has any obligation to monitor the acquisition of additional
         property or rights that constitute Pledged Assets or the perfection of any security interest therein. Such
         failure may result in the loss of the security interest in the Pledged Assets or the priority of the security
         interest in favour of the New Notes and the New Notes Guarantees against third parties.

         Additionally, the New Notes Indenture and the New Security Documents entered into in connection
         with the New Notes will not require us to take a number of actions that might improve the perfection
         or priority of the security interests of the New Security Agent in the Pledged Assets. To the extent that
         the security interests created by the security documents with respect to any Pledged Assets are not
         perfected, the New Security Agent's rights will be equal to the rights of general unsecured creditors in
         the event of a liquidation, foreclosure, bankruptcy, reorganisation or similar Proceeding.

3.13     The granting of the security interests in the Pledged Assets may create or restart hardening
         periods.

         The granting of security interests to secure the New Notes may create hardening periods for such
         security interests. The granting of security interests to secure future indebtedness that is permitted to
         be secured by the Pledged Assets may restart or reopen such hardening periods, in particular as the New
         Notes Indenture will permit the release and retaking of security granted in favour of the New Notes
         in certain circumstances, including in connection with the incurrence of other future indebtedness.
         The applicable hardening period for these new security interests can run from the moment each new
         security interest has been granted, perfected or recreated. At each time, if the security interest granted,
         perfected or recreated were to be enforced before the end of the respective hardening period, it may
         be declared void or ineffective and it may not be possible to enforce it in an insolvency scenario of the
         relevant security provider. If the grantor of such security interest were to become subject to a

                                                        156
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                             (Explanatory Statement) Pg 158 of 1648



         bankruptcy, insolvency or winding-up Proceeding after the Scheme Effective Time, any security
         interest in the Pledged Assets delivered after the Scheme Effective Time would face a greater risk than
         security interests in place on the Scheme Effective Time of being avoided by the grantor or by its
         trustee, receiver, liquidator, administrator or similar authority, or otherwise set aside by a court, as a
         preference under insolvency law, in each case depending on the relevant length of the applicable
         hardening period. To the extent that the grant of any security interest is voided, New Noteholders
         would lose the benefit of the security interest.

3.14     There are circumstances other than repayment or discharge of the New Notes under which the
         Pledged Assets and the New Notes Guarantees securing the New Notes may be released
         automatically.

         Under the New Notes Indenture, the Pledged Assets and New Notes Guarantees may be released
         automatically under certain circumstances as provided in Section 10.02 “Release of Collateral” and
         Section 11.07 “Releases” of the New Notes Indenture.

         Under applicable law, security may automatically be released upon a transfer or other dealing with the
         relevant Pledged Assets. In addition, under various circumstances, the New Notes Guarantees may be
         released.

3.15     The New Notes will be structurally subordinated to the Liabilities of Non-Guarantor
         Subsidiaries.

         Some, but not all, of the members of the Restructured Group will guarantee the New Notes. Generally,
         holders of indebtedness of, and trade creditors of, Non-Guarantor Subsidiaries, including lenders under
         bank financing agreements, are entitled to payments of their claims from the assets of such Subsidiaries
         before these assets are made available for distribution to any guarantor, as direct or indirect
         shareholders.

         Accordingly, in the event that any of the Non-Guarantor Subsidiaries becomes insolvent, liquidates or
         otherwise reorganises:

                the creditors of New Notes Guarantees will have no right to proceed against such Subsidiary's
                 assets; and

                creditors of such Non-Guarantor Subsidiary, including trade creditors, will generally be
                 entitled to payment in full from the sale or other disposal of the assets of such Subsidiary
                 before any guarantor, as direct or indirect shareholder, will be entitled to receive any
                 distributions from such Subsidiary.

         As such, the New Notes and each New Notes Guarantee will be structurally subordinated to trade
         creditors, creditors under certain ancillary facilities and any preferred stockholders of the Non-
         Guarantor Subsidiaries. As of 31 August 2020, Non-Guarantor Subsidiaries had USD 6.3 million of
         indebtedness outstanding, which represented approximately 0.36% of total financial indebtedness of
         the Group.

3.16     The security interests in the Pledged Assets will be granted to the New Security Agent rather
         than directly to the New Noteholders. The ability of the New Security Agent to enforce certain
         of the Pledged Assets may be restricted by local law.

         The security interests in the Pledged Assets that will secure the obligations of the Issuer under the New
         Notes and the obligations of the Post-Restructuring Obligors under the New Notes Guarantees will not
         be granted directly to the New Noteholders but will be granted only in favour of the New Security
         Agent. The New Security Agent will accede to the New Intercreditor Agreement and will be party to
         the New Intercreditor Agreement with among others, the New Security Agent, and representatives of

                                                       157
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                             (Explanatory Statement) Pg 159 of 1648



         the other indebtedness secured by the Pledged Assets (including the New Notes). Other creditors may
         become parties to the New Intercreditor Agreement in the future. Among other things, the New
         Intercreditor Agreement governs the enforcement of the New Security Documents, the sharing in any
         recoveries from such enforcement and the release of the Pledged Assets by the New Security Agent.
         As a consequence, New Noteholders will not have direct security interests and will not be entitled to
         take enforcement action in respect of the Pledged Assets securing the New Notes, except through the
         New Security Agent, who will follow the terms under the New Intercreditor Agreement.

         The ability of the New Security Agent to enforce the security interests in the Pledged Assets is subject
         to mandatory provisions of the laws of Germany and each other jurisdiction in which security over
         Pledged Assets is taken. In several jurisdictions, including Germany, certain types of security are
         accessory (akzessorisch) to the obligations they secure and, therefore, the security interests may only
         be constituted for the benefit of the creditors of the secured obligations. In order to grant pledges over
         the Pledged Assets to the New Security Agent under German law (and any other applicable law with
         similar requirements), it is necessary that the New Security Agent holds its own so called "Parallel
         Debt" claim. The New Intercreditor Agreement provides for the creation of such Parallel Debt claim
         in favour of the New Security Agent mirroring the Principal Obligations. Any payment in respect of
         the Principal Obligations shall discharge the corresponding Parallel Debt and any payment in respect
         of the Parallel Debt shall discharge the corresponding Principal Obligations. Although the New
         Security Agent will have, pursuant to the Parallel Debt, a claim against the Issuer and the Post-
         Restructuring Obligors for the full principal amount of the New Notes, New Noteholders bear some
         risks associated with a possible insolvency or bankruptcy of the New Security Agent and the
         recognition of the English law governed Parallel Debt in particular in Germany.

         In addition, there is no assurance that such a structure will be effective before courts in the governing
         law jurisdictions of the New Security Documents as there are no published court decisions or other
         guidance as to its efficacy, and therefore the ability of the New Security Agent to enforce the Pledged
         Assets may be restricted. To the extent that the security interests in the Pledged Assets created under
         the Parallel Debt construct are successfully challenged by other parties, the New Noteholders will not
         receive any proceeds from an enforcement of such security interests.

3.17     The Notes Guarantees and the security interests over the Pledged Assets, including future
         security interests permitted by the New Notes Indenture and actually granted, will be subject to
         certain limitations on enforcement and may be limited by applicable laws or subject to certain
         defences that may limit their validity and enforceability.

         The Issuer and the Post-Restructuring Obligors are incorporated or organised, as applicable, under the
         laws of England and Wales, Germany, Norway, Scotland, the Netherlands, Russia, Oman and Saudi
         Arabia. Although laws differ among these jurisdictions, in general, applicable fraudulent transfer and
         conveyance laws, equitable principles and insolvency laws and limitations on the enforceability of
         judgments obtained in courts in such jurisdictions could limit the enforceability of the New Notes
         Guarantees and the Pledged Assets against a Post-Restructuring Obligor.

         Enforcement of any of the New Notes Guarantees against any Post-Restructuring Obligor will be
         subject to certain defences available to Post-Restructuring Obligors in the relevant jurisdiction.
         Although laws differ among these jurisdictions, these laws and defences generally include those that
         relate to corporate purpose or benefit, fraudulent conveyance or transfer, voidable preference,
         insolvency or bankruptcy challenges, financial assistance, preservation of share capital, thin
         capitalisation, capital maintenance or similar laws, regulations or defences affecting the rights of
         creditors generally. If one or more of these laws and defences are applicable, a Post-Restructuring
         Obligor may have no liability or decreased liability under its New Notes Guarantee depending on the
         amounts of its other obligations and applicable law. Limitations on the enforceability of judgments
         obtained in New York courts in such jurisdictions could limit the enforceability of any New Notes
         Guarantee against any Post-Restructuring Obligor.

                                                       158
20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                      (Explanatory Statement) Pg 160 of 1648



  Although laws differ in various jurisdictions, in general, under fraudulent conveyance and other laws,
  a court could subordinate, reduce or void the New Notes Guarantees or the security interests in the
  Pledged Assets and, if payment had already been made under a Guarantee or the relevant security
  interests, require that the recipient return the payment to the relevant Post-Restructuring Obligor or
  the relevant security provider, if the court found that:

         the relevant New Notes Guarantee was incurred or security interest was created with actual
          intent to hinder, delay or defraud current or future creditors or shareholders of the Post-
          Restructuring Obligors or the relevant security providers with a desire to prefer some creditors
          over others or the relevant obligor was insolvent when creating the security interest or, in
          certain jurisdictions, if the recipient was aware that the relevant obligor was insolvent when it
          granted the relevant New Notes Guarantee or created the relevant security interest;

         the Post-Restructuring Obligor or the relevant security provider did not receive fair
          consideration or reasonably equivalent value for the relevant New Notes Guarantee or the
          creation of the relevant security interest and the Post-Restructuring Obligor or the relevant
          security provider was: (i) insolvent or rendered insolvent because of the relevant New Notes
          Guarantee or the creation of the security interest or subsequently became insolvent for other
          reasons; (ii) undercapitalised or became undercapitalised because of the relevant New Notes
          Guarantee or the relevant security interests; or (iii) intended to incur, or believed that it would
          incur, indebtedness beyond its ability to pay at maturity or create an imbalance between the
          other financial burdens assumed by the Post-Restructuring Obligors or the relevant security
          provider;

         the relevant New Notes Guarantees or the relevant security interests were held to exceed the
          corporate objects of such obligor or the credit lines which effectively benefit such obligor or
          were held not to be in the best interests or for the corporate benefit of the relevant obligor;

         the amount paid or payable under the relevant New Notes Guarantee was in excess of the
          maximum amount permitted under applicable law;

         the relevant security interest securing a third party's debt was not approved by the relevant
          corporate body; or

         a German guarantor incorporated as a limited liability company (GmbH) or partnership with
          a limited liability company acting as general partner (GmbH & Co. KG) and which has
          suffered a "capital impairment" (Unterbilanz).

  The measures of insolvency for purposes of fraudulent transfer laws vary depending upon applicable
  governing law. Generally, an entity would be considered insolvent if, at the time it incurred
  indebtedness:

         the sum of its debts, including contingent liabilities, is greater than the fair value of all its
          assets;

         the present fair saleable value of its assets is less than the amount required to pay the probable
          liability on its existing debts and liabilities, including contingent and prospective liabilities, as
          they become due; or

         it cannot pay its debts as they become due.

  The Restructured Group cannot assure the holders which standard a court would apply in determining
  whether a Post-Restructuring Obligor was "insolvent" at the relevant time or that, regardless of the
  method of valuation, a court would not determine that a Post-Restructuring Obligor was insolvent on


                                                 159
20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                      (Explanatory Statement) Pg 161 of 1648



  that date, or that a court would not determine, regardless of whether or not a Post-Restructuring
  Obligor was insolvent on the date its New Notes Guarantee was issued, that payments to New
  Noteholders constituted preferences, fraudulent transfers or conveyances on other grounds.

  The liability of each Post-Restructuring Obligor under its New Notes Guarantee will be limited to the
  amount that will result in such New Notes Guarantee not constituting a preference, fraudulent
  conveyance or improper corporate distribution or otherwise being set aside.

  However, there can be no assurance as to what standard a court will apply in making a determination
  of the maximum liability of each Post-Restructuring Obligor. There is a possibility that the entire New
  Notes Guarantee may be set aside, in which case the entire liability may be extinguished.

  If a court decided that a New Notes Guarantee was a preference, fraudulent transfer or conveyance
  and voided such New Notes Guarantee, or held it unenforceable for any other reason, the holders may
  cease to have any claim in respect of the relevant Post-Restructuring Obligor and would be a creditor
  solely of the Issuer and, if applicable, of any other Post-Restructuring Obligor under the relevant New
  Notes Guarantee which has not been declared void. In the event that any New Notes Guarantee is
  invalid or unenforceable, in whole or in part, or to the extent the agreed limitation of the New Notes
  Guarantee obligations apply, the New Notes would be effectively subordinated to all liabilities of the
  applicable Post-Restructuring Obligor, and if the Restructured Group cannot satisfy its obligations
  under the New Notes, or any New Notes Guarantee is found to be a preference, fraudulent transfer or
  conveyance or is otherwise set aside, the Restructured Group cannot assure the holders that it can ever
  repay in full any amounts outstanding under the New Notes, or that in turn, the Issuer can ever repay
  in full any amounts outstanding under the New Notes.

  In many jurisdictions those limitation languages have not been tested in court and it is uncertain
  whether, in the event of violation of capital maintenance or similar rules, a security interest or a New
  Notes Guarantee will be null and void altogether or only in part (i.e., to the extent it is not compliant
  with capital maintenance or similar rules). Irrespective thereof, the application of such limitation
  language may result in a security interest or a New Notes Guarantee having a value of zero because of
  insufficient profits or assets of the respective Post-Restructuring Obligor.

  If a court were to find that the issuance of a New Notes Guarantee or the granting of security interests
  over the Pledged Assets was a fraudulent conveyance or held it unenforceable for any other reason,
  the court could hold that the payment obligations under the New Notes or such New Notes Guarantee
  are ineffective, or require New Noteholders to repay any amounts received with respect to the New
  Notes funded by any payments on the New Notes that are guaranteed by such New Notes Guarantee
  or secured by such Pledged Assets.

  In the event of a finding that a fraudulent conveyance occurred in respect of the New Notes Guarantee
  or the Pledged Assets, New Noteholders may cease to have any indirect claim in respect of the relevant
  Post-Restructuring Obligor and would be a creditor solely of the Issuer and indirectly, if applicable,
  of the other Post-Restructuring Obligors under any New Notes Guarantees which have not been
  declared void.

  Additionally, any future granting of security over the Pledged Assets in favour of the New Security
  Agent, including pursuant to security documents delivered after the date of the New Notes Indenture,
  might be voidable by the pledgor (as debtor-in-possession) or by its trustee in bankruptcy if certain
  events or circumstances exist or occur, including, among others, if the pledgor is insolvent at the time
  of granting of security, the security interest permits' New Noteholders to receive, directly or indirectly,
  a greater recovery than if the security interest had not been given and a bankruptcy proceeding in
  respect of the security grantor is commenced within certain number of days (as required under
  applicable law of the respective jurisdictions) following the grant of the relevant security interest, or
  in certain circumstances, a longer period.


                                                160
20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                      (Explanatory Statement) Pg 162 of 1648



  In addition, under the terms of the New Notes Indenture, the Restructured Group will be permitted in
  the future to incur additional indebtedness and other obligations that may share in the security interest
  under the Pledged Assets securing the New Notes. The granting of new security interests may require
  the releasing and retaking of security or otherwise create new hardening periods in certain
  jurisdictions. The applicable hardening period for these new security interests will run from the
  moment each new security interest has been granted or perfected. At each time, if the security interest
  granted or recreated were to be enforced before the end of the respective hardening period applicable
  in such jurisdiction, it may be declared void or ineffective and/or it may not be possible to enforce it.

  Under Russian law, judgments rendered by a court in any jurisdiction outside the Russian Federation
  will be generally recognised by courts in the Russian Federation if an international treaty providing
  for the recognition and enforcement of judgments in civil cases exists between the Russian Federation
  and the country where the judgment is rendered and/or a federal law is adopted in the Russian
  Federation that provides for the recognition and enforcement of foreign court judgments.

  No such treaty for the reciprocal enforcement of foreign court judgments in civil and commercial
  matters exists between the Russian Federation and certain jurisdictions (including the United States
  and the United Kingdom), and no relevant federal law on enforcement of foreign court judgments has
  been adopted in the Russian Federation.

  As a result, new proceedings may have to be brought in the Russian Federation in respect of a judgment
  already obtained in any such jurisdiction against the Russian Guarantor or its respective officers or
  directors. These limitations, as well as the general procedural grounds set out in Russian legislation
  for the refusal to recognise and enforce foreign court judgments in the Russian Federation, may
  significantly delay the enforcement of such judgments or deprive the Company, the Post-Restructuring
  Obligors or the New Noteholders of effective legal recourse for claims related to the investment in the
  New Notes.

  In the absence of an applicable treaty, enforcement of a final judgment rendered by a foreign court
  may still be recognised by a Russian court on the basis of reciprocity, if courts of the country where
  the foreign judgment is rendered have previously enforced judgments issued by Russian courts. While
  Russian courts have recognised and enforced English court judgments on these grounds, the existence
  of reciprocity must be established at the time the recognition and enforcement of a foreign judgment
  is sought, and it is not possible to predict whether a Russian court will in the future recognise and
  enforce on the basis of reciprocity a judgment issued by a foreign court, including an English court.
  Even if an applicable international treaty is in effect or a foreign judgment might otherwise be
  recognised and enforced on the basis of reciprocity, the recognition and enforcement of a foreign
  judgment will in all events be subject to exceptions and limitations provided for in Russian law. For
  example, a Russian court may refuse to recognise or enforce a foreign judgment if its recognition or
  enforcement would contradict Russian public policy.

  The New Notes Guarantee provided by the Russian Guarantors will provide for disputes, controversies
  and causes of action brought by any party thereto to be settled by arbitration in accordance with the
  rules of the LCIA. The place of such arbitration shall be London, England. The Russian Federation
  and the United Kingdom are parties to the New York Convention. Consequently, Russian courts
  should generally recognise and enforce in the Russian Federation an arbitral award from an arbitral
  tribunal in the United Kingdom on the basis of the rules of the New York Convention (subject to
  qualifications provided for in the New York Convention and compliance with Russian procedural
  regulations and other procedures and requirements established by Russian legislation).

  While Russian courts have, in many instances, recognised such awards, nevertheless, as a practical
  matter, their enforcement in Russia may be difficult or impossible. The enforcement of judgments
  and/or arbitral awards in the Russian Federation may be limited by statutes of limitation, lapse of time,
  and by laws relating to bankruptcy, insolvency, liquidation, administration, arrangement, moratorium,

                                                161
       20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                              (Explanatory Statement) Pg 163 of 1648



         reorganisation, or other laws relating to or affecting generally the enforcement of the rights of
         creditors, and claims may be or become subject to set-off or counterclaim.

         The Arbitrazh Procedural Code of the Russian Federation, which sets out the procedure for the
         recognition and enforcement of foreign arbitral awards by Russian courts, and other Russian
         procedural legislation could change, and other grounds for Russian courts to refuse the recognition
         and enforcement of foreign courts' judgments and foreign arbitral awards could arise in the future. In
         practice, reliance upon international treaties may meet with resistance or a lack of understanding on
         the part of a Russian court or other officials, thereby introducing delay and unpredictability into the
         process of enforcing any foreign judgment or any foreign arbitral award in the Russian Federation.
         Furthermore, any arbitral award pursuant to arbitration proceedings in accordance with the LCIA
         Rules and the application of New York law to the relevant documents and any non-contractual
         obligations arising out of or in connection with them may be limited by the mandatory provisions of
         Russian laws relating to the exclusive jurisdiction of Russian courts and the application of Russian
         laws with respect to bankruptcy, winding up or liquidation of Russian companies.

         There can be no assurance that both a New York Court and an arbitral body would come to the same
         decision even if presented with the same facts and arguments or that the damages awarded from such
         decision would be similar. Further, procedural or evidentiary rules may differ, which could also affect
         the outcome of any such litigation. Finally, there can be no assurance that courts in Russia would treat
         such awards as final.

3.18     The value of the Pledged Assets may decrease because of obsolescence, impairment or certain
         casualty events.

         The value of certain properties and assets serving as Pledged Assets may be adversely affected by
         depreciation and normal wear and tear or because of certain events that may cause damage to these
         properties. Although the New Notes Indenture, the New Bilateral Facilities Agreements and the New
         Security Documents contain certain covenants in relation to the maintenance and preservation of assets
         and the Existing Indenture contains and the New Notes Indenture will contain, a covenant restricting
         impairment of security interests, the Issuer and the Post-Restructuring Obligors will not be required to
         improve the Pledged Assets. Any insurance policies carried by the Issuer or the Post-Restructuring
         Obligors are unlikely to cover all the events that may conceivably result in damage to the Pledged
         Assets.

3.19     The Pledged Assets is subject to casualty risks.

         The Restructured Group intends to continue to maintain insurance or otherwise insure against hazards.
         There are, however, certain losses that may be either uninsurable or not economically insurable, in
         whole or in part. Insurance proceeds may not compensate us fully for the Restructured Group's losses.
         If there is a complete or partial loss of any of the Pledged Assets, the insurance proceeds may not be
         sufficient to satisfy all of the secured obligations, including the New Notes and the New Bilateral
         Facilities. In addition, even if there is sufficient insurance coverage, if there is a total or partial loss of
         certain Pledged Assets, there may be significant delays in obtaining replacement Pledged Assets.

3.20     The New Notes will be secured only to the extent of the value of the Pledged Assets that has been
         granted as security for the New Notes and other secured indebtedness may be secured by assets
         that do not secure the Notes.

         The New Notes and the New Notes Guarantees will be secured by the Pledged Assets, which will
         secure the New Bilateral Facilities (and any guarantees thereof), and may also secure certain hedging
         obligations and certain additional indebtedness with “super senior” status on a first-priority basis. The
         Pledged Assets may also secure additional debt to the extent permitted by the New Notes Indenture
         and the New Intercreditor Agreement. Any holders’ of the New Notes rights to the Pledged Assets


                                                         162
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                             (Explanatory Statement) Pg 164 of 1648



         may be diluted by the incurrence of any additional debt which is secured by the Pledged Assets or a
         reduction of the Pledged Assets securing the New Notes.

         Not all of our assets secure the New Notes, and the New Notes Indenture allows the Restructured
         Group to secure certain future indebtedness permitted to be incurred with certain property and assets
         that do not secure the New Notes. If an event of default occurs and the obligations under the New
         Notes are accelerated, the New Notes and the New Notes Guarantees will not benefit from the assets
         securing such secured debt and will rank equally with the holders of other unsecured indebtedness of
         Alpha and its Restricted Subsidiaries with respect to any property or assets excluded from the Pledged
         Assets securing the New Notes.

         No appraisals of any of the Pledged Assets have been prepared by the Group or on the Group’s behalf
         in connection with the Scheme, and the value of the Pledged Assets and the amount to be received
         upon an enforcement of such Pledged Assets will depend upon many factors, including, among others,
         the ability to sell the Pledged Assets in an orderly sale, economic conditions where operations are
         located and the availability of buyers. The book value of the Pledged Assets should not be relied on as
         a measure of realizable value for such assets. All or a portion of the Pledged Assets may be illiquid
         and may have no readily ascertainable market value. Similarly, the Group cannot assure you that there
         will be a market for the sale of the Pledged Assets, or, if such a market exists, that there will not be a
         substantial delay in its liquidation. In addition, the share pledges of an entity may be of no value if that
         entity is subject to an insolvency or bankruptcy proceeding. If the proceeds of any sale of Pledged
         Assets are not sufficient to repay all amounts due on the New Notes and the New Notes Guarantees,
         the Scheme Creditors (to the extent not repaid from the proceeds of the sale of the Pledged Assets)
         would have only an unsecured claim against the remaining assets of the relevant members of the
         Group.

         While the New Notes Indenture creates certain obligations to provide additional New Notes
         Guarantees and grant additional security over assets, or a particular class of assets, whether as a result
         of granting liens in favour of other indebtedness or the ac quisition or creation of future assets or
         Subsidiaries or otherwise, such obligations are subject to certain exceptions and qualifications
         pursuant to the Agreed Security Principles. The Agreed Security Principles set forth in the Intercreditor
         Agreement set out a number of limitations on the rights of the holders of the New Notes to be granted
         security or New Notes Guarantees in certain circumstances.

         The operation of such Agreed Security Principles may result in, among other things, the amount
         recoverable under any Pledged Assets provided being limited or security not being granted over a
         particular type or class of assets. Accordingly, such Agreed Security Principles may affect the value
         of the security or New Notes Guarantees provided by the Issuer and any Guarantors of the New Notes.

3.21     The value of the Pledged Assets securing the New Notes may not be sufficient to secure post-
         petition interest in the United States.

         In the event of a bankruptcy, liquidation, dissolution, reorganisation or similar proceeding against us
         in the United States, New Noteholders will only be entitled to post-petition interest under the U.S.
         Bankruptcy Code to the extent that the value of their security interest in the Pledged Assets is greater
         than their pre-bankruptcy claim. New Noteholders that have a security interest in Pledged Assets with
         a value equal or less than their pre-bankruptcy claim will not be entitled to post-petition interest under
         the U.S. Bankruptcy Code. No appraisal of the fair market value of the Pledged Assets has been
         prepared in connection with this offering and therefore the value of the interest of New Noteholders
         in the Pledged Assets may not equal or exceed the principal amount of the New Notes.




                                                        163
       20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                              (Explanatory Statement) Pg 165 of 1648



3.22     The relevant New Notes Guarantees by certain Subsidiaries based in Norway and the security
         interests granted by such Subsidiaries are subject to challenge under Norwegian law.

         Section 8-10 of the Acts restricts a Norwegian private or public limited liability company from
         providing financial assistance (including placing funds at disposal, granting loans or providing security
         or guarantees) in connection with the acquisition of its shares or the shares in its (direct or indirect)
         parent companies, unless the value of such financial assistance is within the company's distributable
         reserves and then, further, provided that satisfactory security for repayment has been established, the
         financial assistance is provided on ordinary business terms and principles and for fully paid shares.
         The practical restriction in respect of financial assistance referred to above applies irrespective of
         whether such parent company is a Norwegian or a foreign company, and there are no general
         exemptions available except for special cases of real property financing and employee share purchase
         programs. Before such financial assistance is provided, the board of directors of the company shall
         ensure that a credit check of the party or parties that receive assistance is carried out. Further, the board
         of directors' resolution to provide such assistance must be approved by the general meeting by the
         same majority as required for amendments to the company's articles of association.

         In addition to the above general financial assistance restriction, section 8-7 of the Acts restricts a
         Norwegian limited liability company on a broader basis from granting credit to, or providing
         guarantees and security interests for the obligations of, its shareholders or closely related entities of a
         shareholder beyond its distributable reserves (free equity) and then, further, provided that satisfactory
         security for repayment (or for the payment of any recourse claim) has been established in favour of
         the relevant Norwegian limited liability company. However, section 8-7 of the Acts permits a
         Norwegian limited liability company to provide upstream loans, guarantees or security in favour of a
         legal entity which has decisive influence over such Norwegian Guarantor, as set out in section 1–3 of
         the Acts, or a Subsidiary of such legal entity, provided that the granting of any such loan, guarantee
         and/or security, as applicable, is made for the purpose of serving the Restructured Group's financial
         interests (foretaksgruppens økonomiske interesser). Therefore, the guarantees and security interests
         provided by a Norwegian limited liability company may not be valid and binding under Norwegian
         law if such guarantees or security interests are deemed to not serve the financial interests of the
         Restructured Group.

         Due to the restriction under section 8-10 of the Acts, there is a risk that the New Notes Guarantees and
         security interests granted by the Group’s Subsidiaries based in Norway will be ineffective to the extent
         these cover refinanced acquisition debt.

3.23     The insolvency laws of England and Wales, Germany, Norway, Scotland, the Netherlands,
         Russia, Oman and Saudi Arabia and other local insolvency laws may not be as favourable to the
         holders as the U.S. bankruptcy laws and may preclude New Noteholders from recovering
         payments due on the New Notes.

         The Issuer is established under the laws of England and Wales, and certain of the Post-Restructuring
         Obligors are established under the laws of England and Wales, Germany, Norway, Scotland, the
         Netherlands, Russia, Oman and Saudi Arabia. Consequently, in the event of a bankruptcy or
         insolvency of the Issuer or any of the Post-Restructuring Obligors, insolvency proceedings with
         respect to the Issuer or the Post-Restructuring Obligors would most likely be based on and governed
         by the insolvency laws of the jurisdiction under which the relevant entity is established. The insolvency
         laws of England and Wales, Germany, Norway, Scotland, the Netherlands, Russia, Oman and Saudi
         Arabia may be less favourable to the holders' interests as creditors than the bankruptcy laws of the
         United States or another jurisdiction with which the holders may be familiar, in particular with respect
         to priority of creditors, ability to obtain post-petition interest and the duration of the insolvency
         proceedings.




                                                        164
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                             (Explanatory Statement) Pg 166 of 1648



         The application of these laws, and any conflict between them, may limit the holders ' ability to recover
         payments due on the New Notes to an extent exceeding the limitations arising under other insolvency
         laws.

3.24     New Noteholders may be unable to enforce judgments obtained in U.S. courts against the Issuer
         and Post-Restructuring Obligors.

         The Issuer and the Post-Restructuring Obligors are companies incorporated outside the United States.
         Most of the Issuer's directors and executive officers and the directors and executive officers of the
         Post-Restructuring Obligors are not residents of the United States. Although the Issuer and the Post-
         Restructuring Obligors have submitted to the jurisdiction of certain New York courts in connection
         with any action under U.S. securities laws, the holders may be unable to effect service of process
         within the United States on the Issuer's directors and executive officers or the directors or executive
         officers of the Post-Restructuring Obligors. In addition, as most of the Issuer's and each Post-
         Restructuring Obligor's assets and those of their respective directors and executive officers are located
         outside of the United States, the holders may be unable to enforce against them judgments obtained in
         the U.S. courts predicated upon civil liability provisions of the federal securities laws of the United
         States.

3.25     The Issuer is a finance company with no revenue-generating operations of its own and will
         depend on cash from other members of the Restructured Group to be able to make payments
         on the New Notes.

         The Issuer is a finance Subsidiary of the Restructured Group and was formed in order to offer and issue
         debt securities.

         The Issuer does not conduct any business operations and, therefore, it has a limited ability to generate
         revenue. Further, the Issuer has limited assets and no Subsidiaries. Upon completion of the
         Restructuring, only significant assets of the Issuer will be its right to receive payments made to it under
         the proceeds to Abbot in connection with the New Notes. The Issuer's material liabilities will include
         the New Notes, the New Bilateral Facilities and any additional debt it may incur in the future. As such,
         the Issuer will be dependent upon payments from the relevant members of the Restructured Group to
         make any payments due on the New Notes. If one or more relevant members of the Restructured Group
         fails to make scheduled payments on the proceeds loans, it is not expected that the Issuer will have
         any other sources of funds that would allow it to make payments on its indebtedness.

         The ability of the Restructured Group's Subsidiaries to make payments to Abbot to fund payments on
         the proceeds loans will depend upon their cash flows and earnings which, in turn, will be affected by
         all of the factors discussed in these. The payment of dividends and the making, or repayment, of loans
         and advances to the Company by its Subsidiaries are subject to various restrictions, including
         restrictions on certain intragroup payments (other than payments under proceeds loans) pursuant to
         the New Intercreditor Agreement, existing and future debt, including the Omani Term Loan, of certain
         of these Subsidiaries may prohibit the payment of dividends or the making, or repayment, of loans or
         advances to the Company or its parent entities. For example, certain Omani companies have a statutory
         reserve requirement, making them withhold 10% of their net profits until such reserves reach at least
         one third of the capital of the company. This requirement has the potential to reduce the amount of
         dividends payable to its shareholders. In addition, the ability of any of the Company's direct or indirect
         Subsidiaries to make certain distributions may be limited by the laws of the relevant jurisdiction in
         which the Subsidiaries are organised or located, including financial assistance rules, corporate benefit
         laws and other legal restrictions which, if violated, might require the recipient to refund unlawful
         payments.

         The inability to transfer cash among the Subsidiaries of the Restructured Group may mean that even
         though the entities, in aggregate, may have sufficient resources to meet their obligations, they may not


                                                       165
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                             (Explanatory Statement) Pg 167 of 1648



         be permitted to make the necessary transfers from one entity in their restricted group to another entity
         in their restricted group in order to make payments to the entity owing the obligations. In addition, the
         Subsidiaries of the Company that do not guarantee the New Notes have no obligation to make
         payments with respect to the New Notes or otherwise make funds available for that purpose.

3.26     The Issuer may not be able to obtain the funds required to repurchase the New Notes upon a
         change of control.

         The New Notes Indenture will contain provisions relating to certain events constituting a "Change of
         Control". Upon the occurrence of certain "Change of Control" events (as detailed in the New Notes
         Indenture), the Issuer may be required to offer to repurchase all outstanding New Notes at a price equal
         to 101% of their aggregate principal amount, plus accrued and unpaid interest and additional amounts,
         if any, to the date of repurchase. If a change of control were to occur under the New Notes Indenture,
         no assurance can be given that the Company would have sufficient funds available at such time to pay
         the purchase price of the New Notes, or that the restrictions in the New Notes Indenture, New Bilateral
         Facilities Agreements, the New Intercreditor Agreement or the then-existing contractual obligations
         would allow the Company to make such required repurchases. A change of control may result in an
         event of default, or acceleration of, or an obligation to mandatorily prepay the New Bilateral Facilities
         Agreements and other indebtedness. The repurchase of the New Notes pursuant to such an offer could
         cause a default under such indebtedness, even if the change of control itself does not. The ability of the
         Company to receive cash from its Subsidiaries to allow it to pay cash to the New Noteholders,
         following the occurrence of a change of control, may be limited by the Restructured Group's then
         existing financial resources.

3.27     The change of control provision contained in the New Notes Indenture may not necessarily
         afford the New Noteholders protection in certain circumstances.

         The change of control provision contained in the New Notes Indenture may not necessarily afford you
         protection in the event of certain important corporate events, including a reorganisation, restructuring,
         merger or other similar transaction involving us that may adversely affect you, because such corporate
         events may not involve a shift in voting power or beneficial ownership or, even if they do, may not
         constitute a "Change of Control" as defined in the New Notes Indenture.

         In the event the Company is sold to a new investor, whether or not such sale does constitute a change
         of control under the New Notes Indenture, no assurance can be given that any such investor will
         continue to implement the Restructured Group's current business and financial strategy.

3.28     Holders of the New Notes may face foreign exchange risks

         The New Notes will be denominated and payable in U.S. dollars. If holders of the New Notes measure
         their investment returns by reference to a currency other than the U.S. dollars, an investment in the
         New Notes will entail foreign exchange-related risks due to, among other factors, possible significant
         changes in the value of the U.S. dollars relative to the currency by reference to which the holder of the
         New Notes measures the return on his or her investments because of economic, political and other
         factors over which the Group has no control. Depreciation of the U.S. dollars against the currency by
         reference to which a holder of the New Notes measures the return on his or her investments could
         cause a decrease in the effective yield of the New Notes below their stated coupon rates and could
         result in a loss to holders of the New Notes when the return on the New Notes is translated into the
         currency by reference to which the holder of the New Notes measures the return on his or her
         investments. Receipt of the New Notes by holders may also have important tax consequences as a
         result of foreign exchange gains or losses, if any.




                                                       166
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                             (Explanatory Statement) Pg 168 of 1648



3.29     Credit ratings may not reflect all risks, are not recommendations to buy or hold securities and
         may be subject to revision, suspension or withdrawal at any time.

         Following the issuance of the New Notes, one or more independent credit rating agencies may assign
         credit ratings to the New Notes. The ratings may not reflect the potential impact of all risks related to
         the structure, market, additional risk factors discussed herein and other factors that may affect the
         value of the New Notes. A credit rating is not a recommendation to buy, sell or hold securities and
         may be subject to revision, suspension or withdrawal by the rating agency at any time. No assurance
         can be given that a credit rating will remain constant for any given period of time or that a credit rating
         will not be lowered or withdrawn entirely by the credit rating agency if, in its judgement,
         circumstances in the future so warrant. A suspension, reduction or withdrawal at any time of the credit
         rating assigned to the New Notes by one or more of the credit rating agencies may adversely affect the
         cost and terms and conditions of financing and could adversely affect the value and trading of the New
         Notes.

3.30     Transfer of the New Notes will be restricted, which may adversely affect the value of the New
         Notes.

         Because the New Notes will not have been, and are not required to be, registered under the Securities
         Act or the securities laws of any other jurisdiction, they may not be offered or sold in the United States
         except (A) (i) to a person whom the beneficial owner and/or any person acting on its behalf reasonably
         believes is a QIB purchasing for its own account or for the account of a QIB in a transaction meeting
         the requirements of Rule 144A under the Securities Act, (ii) through a private placement in accordance
         with Section 4(a)(2) of the Securities Act, (iii) in an "offshore transaction" complying with Rule 903
         or Rule 904 of Regulation S, (iv) pursuant to an exemption from, or a transaction not subject to, the
         registration requirements under the Securities Act provided by Rule 144 thereunder (if available) or
         (v) pursuant to an available exemption from the registration requirements of the Securities Act, and
         (B) in accordance with all applicable securities laws of the states of the United States and any other
         jurisdiction. These restrictions may limit the ability of New Noteholders to resell the New Notes. It is
         the obligation of New Noteholders to ensure that all offers and sales of the New Notes in the United
         States and other countries comply with applicable securities laws. For further information, see
         "Important Securities Law Notice" above.

3.31     The New Notes will initially be held in book -entry form, and holders of the New Note must rely
         on the procedures of Euroclear and/or Clearstream to exercise any rights and remedies.

         Unless and until the New Notes are in definitive registered form, or definitive registered notes, are
         issued in exchange for book-entry interests (which may occur only in very limited circumstances),
         owners of book-entry interests will not be considered owners or New Noteholders. The common
         depositary (or its nominee) for Euroclear and Clearstream will be the sole registered holder of the
         applicable global notes. Payments of principal, interest and other amounts owing on or in respect of the
         relevant global notes will be made to Lucid Issuer Services Limited, as Paying Agent, which will make
         payments to Euroclear and Clearstream. Thereafter, these payments will be credited to participants'
         accounts that hold book-entry interests in the global notes representing the New Notes and credited by
         such participants to indirect participants. After payment to the Paying Agent, no responsibility or
         Liability of the Restructured Group exists for the payment of interest, principal or other amounts to
         the owners of book-entry interests. Accordingly, if book-entry interest in the New Notes is owned,
         procedures of Euroclear and Clearstream must be relied upon.

         Unlike the New Noteholders themselves, owners of book-entry interests will not have any direct rights
         to act upon any solicitations for consents, requests for waivers or other actions from New Noteholders.
         Instead, if book-entry interest is owned, New Noteholders will be permitted to act only to the extent
         they have received appropriate proxies to do so from Euroclear or Clearstream, as applicable, or, if
         applicable, from a participant. There can be no assurance that procedures implemented for the granting

                                                       167
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                             (Explanatory Statement) Pg 169 of 1648



         of such proxies will be sufficient to enable New Noteholders to vote on any matters or on a timely
         basis.

         Similarly, upon the occurrence of an event of default under the New Notes Indenture, unless and until
         the relevant definitive registered New Notes are issued in respect of all book-entry interests, if a book-
         entry interest is owned, New Noteholders will be restricted to acting through Euroclear or Clearstream.
         There can be no assurance that the procedures to be implemented through Euroclear or Clearstream, as
         applicable, will be adequate to ensure the timely exercise of rights under the New Notes.

3.32     There may not be an active trading market for the New Notes, in which case the holders ' ability
         to sell the New Notes may be limited.

         The Restructured Group cannot assure the holders as to:

                the liquidity of any market in the New Notes;

                the holders' ability to sell its New Notes; or

                the prices at which the holders would be able to sell its New Notes.

         Future trading prices for the New Notes will depend on many factors, including, among other things,
         prevailing interest rates, the Restructured Group's operating results and the market for similar
         securities. Historically, the market for non-investment grade securities has been subject to disruptions
         that have caused substantial volatility in the prices of securities similar to the New Notes. The liquidity
         of a trading market for the New Notes may be adversely affected by a general decline in the market
         for similar securities and is subject to disruptions that may cause volatility in prices. The trading market
         for the New Notes may attract different investors and this may affect the extent to which the New
         Notes may trade. It is possible that the market for the New Notes will be subject to disruptions. Any
         such disruption may have a negative effect on the holders, as a holder of New Notes, regardless of the
         Restructured Group's prospects and financial performance. As a result, there is no assurance that there
         will be an active trading market for the New Notes. If no active trading market develops, the holders
         may not be able to resell their holding of the New Notes at a fair value, if at all. Although an application
         will be made for the New Notes to be listed on the Official List of the International Stock Exchange,
         the Restructured Group cannot assure the holders that the New Notes will be or remain listed.

         Although no assurance is made as to the liquidity of the New Notes as a result of the admission to
         trading on the Official List of the International Stock Exchange, failure to be approved for listing or
         the delisting (whether or not for an alternative admission to listing on another stock exchange) of the
         New Notes, as applicable, from the Official List of the International Stock Exchange may have a
         material effect on the ability of a holder of New Notes to resell the New Notes, as applicable, in the
         secondary market.

4.       Risk Factors relating to the Jersey Newco Shares

         The following are some of the material risks in respect of the Jersey Newco Shares.

4.1      There is no established trading market for the Jersey Newco Shares and active trading market
         for Jersey Newco Shares may fail to develop and holders may be unable to sell their Jersey
         Newco Shares.

         The Jersey Newco Shares issued and delivered pursuant to the Scheme will be in uncertificated form
         and will not be listed on any stock exchange. A written instrument of transfer form is required to
         transfer their legal ownership (although share certificates will not be issued). The Restructured Group
         does not expect any active trading market for the Jersey Newco Shares to develop. If a market for the
         Jersey Newco Shares were to develop, the Jersey Newco Shares could trade at prices that may be volatile

                                                        168
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 170 of 1648



        and lower than the initial values at which such shares have been valued for purposes of the Scheme
        depending on a number of factors, including the liquidity of the Jersey Newco Shares, prevailing
        interest rates, transfer restrictions, the markets for similar securities, the future performance of the
        Restructured Group and technological, market, economic, legislative, political, regulatory and other
        factors.

4.2     Issuance of additional Jersey Newco Shares may dilute ownership and voting interest of holders
        of Jersey Newco Shares and have an adverse effect on their price .

        An additional issue of ordinary shares by Jersey Newco could dilute the proportionate ownership and
        voting interest of shareholders and could have an adverse effect on the price of Jersey Newco Shares.
        This will particularly be the case if and to the extent that such an issue of Jersey Newco Shares is not
        effected on a pre-emptive basis (including, but not limited to, any issue of ordinary shares in relation
        to the Management Equity Plan and/or exercise of Warrants) or shareholders do not take up their rights
        to subscribe for further Jersey Newco Shares structured as a pre-emptive offer or as an emergency
        securities issuance.

4.3     There can be no assurance as to the amount, if any, of future distributions with respect to Jersey
        Newco Shares.

        The declaration, payment and amount of any future distributions of Jersey Newco are subject to the
        discretion of its board of directors and will depend on, among other things, the Restructured Group's
        earnings, financial position, cash requirements and availability of profits, as well as provisions of
        relevant laws or generally accepted accounting principles from time to time.

        Jersey Newco is a holding company with no business operations other than the direct and indirect equity
        interests it holds in its Subsidiaries, including the Company, English NewCo 1 and English NewCo 2.
        Jersey Newco will be dependent upon the cash flow from certain members of the Restructured Group
        in the form of dividends or other distributions for payments to the holders of Jersey Newco Shares. The
        amounts of dividends and distributions available to Jersey Newco will depend on the profitability and
        cash flows of its Subsidiaries and the ability of those Subsidiaries to pay dividends or make upstream
        loans under applicable law. Members of the Restructured Group, however, may not be able to, or may
        not be permitted under applicable law to, make distributions or advance upstream loans to Jersey Newco
        to make dividend distributions on the Jersey Newco Shares. In addition, certain Subsidiaries of Jersey
        Newco, including the Company, English NewCo 1 and English NewCo 2, as applicable, are subject to
        restrictive covenants pursuant to the New Notes Indenture that may limit the ability of such
        Subsidiaries to make upstream distributions, in particular if an event of default has occurred and is
        continuing.

4.4     Drag-along provisions of the Jersey Newco Investment Agreement applicable to Jersey Newco
        may mandate a holder to sell its Jersey Newco Shares and the price that such holder will be able
        to recover for its Jersey Newco Shares may be lower than the initial value at which such Jersey
        Newco Shares have been valued for purposes of the Scheme or that could be recovered otherwise.

        If (in each case as defined under the Jersey Newco Investment Agreement unless otherwise defined
        herein) any transferor or group of transferors intend(s) to transfer more than 50% of the Jersey Newco
        Shares to any bona fide third party in one transaction or a series of transactions the transferor may elect
        to deem such transfer a "Drag-Along Sale" and require each Dragged Shareholder(s) (as defined in the
        Jersey Newco Investment Agreement) to transfer an equal portion of their Jersey Newco Shares to such
        person on the same terms as agreed by the transferor.

        Any consideration to be paid in connection with a Proposed Drag-Along Sale (as defined in the Jersey
        Newco Investment Agreement) shall be paid in cash or marketable securities listed on an
        internationally recognised and reputable stock exchange, or a combination of cash and marketable


                                                      169
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                            (Explanatory Statement) Pg 171 of 1648



        securities. If the Dragged Shareholder is a ring-fenced body pursuant to Financial Services (Banking
        Reform) Act 2013, that Dragged Shareholder shall have the option to elect that such marketable
        securities are sold on its behalf so as to receive its consideration in cash only, even in circumstances
        where all or part of the proposed consideration for the Jersey Newco Shares is to be in marketable
        securities.

        If a Dragged Shareholder does not execute transfers in respect of its Jersey Newco Shares within the
        time frame given in any Drag-Along Notice, then the Board is entitled to authorise and execute the
        necessary transfers as agent on the Dragged Shareholder's behalf on the same terms as those accepted
        by the transferor.

        Additionally, if the Dragged Shareholder fails to comply with the Drag-Along Sale, any Jersey Newco
        Shares held by a Dragged Shareholder on the date of a Drag-Along Notice (and any Jersey Newco
        Shares acquired by the Dragged Shareholder thereafter) shall automatically cease to confer the right
        to receive notice of or to attend or vote at any general meeting of Jersey Newco, and will not be counted
        in determining quorum for said meetings, or for the purpose of any written resolution or other form of
        consent required under the articles of association of Jersey Newco. These rights are restored
        immediately upon transfer of said Jersey Newco Shares.

4.5     The Jersey Newco Shares will not be freely transferrable in the United States .

        Any Jersey Newco Shares offered and sold to investors located in the United States will be "restricted
        securities" (as defined in Rule 144 under the Securities Act), and such Jersey Newco Shares may be
        reoffered, resold, pledged or otherwise transferred only (A) (i) to a person whom the beneficial owner
        and/or any person acting on its behalf reasonably believes is a QIB purchasing for its own account or
        for the account of a QIB in a transaction meeting the requirements of Rule 144A under the Securities
        Act, (ii) through a private placement in accordance with Section 4(a)(2) of the Securities Act, (iii) in
        an "offshore transaction" complying with Rule 903 or Rule 904 of Regulation S under the Securities
        Act, (iv) pursuant to an exemption from, or a transaction not subject to, the registration requirements
        under the Securities Act provided by Rule 144 thereunder (if available), or (v) pursuant to an available
        exemption from the registration requirements of the Securities Act, and (B) in accordance with all
        applicable securities laws of the states of the United States and any other jurisdiction. These
        restrictions may limit the ability of holders of the Jersey Newco Shares to resell the Jersey Newco Shares.
        It is the obligation of holders of the Jersey Newco Shares to ensure that all offers and sales of the Jersey
        Newco Shares in the United States and other countries comply with applicable securities laws. For
        further information, see "Important Securities Law Notice" above.

4.6     Certain extra rights attach to the Jersey Newco Shares once a New Shareholder holds
        (aggregated with affiliated holdings for this purpose) Jersey Newco Shares up to certain
        threshold amounts

        The Jersey Newco Shares shall comprise a single class. All Jersey Newco Shares shall rank equally as
        to dividends and other distributions, interest and return of capital. Provided that a New Shareholder
        (affiliated holdings may be aggregated for this purpose) holds 5% or more of the Jersey Newco Shares
        in issue (each a Major Shareholder), each such Jersey Newco Share shall carry one vote. For so long
        as a New Shareholder holds fewer than 5% of the Jersey Newco Shares in issue, such Jersey Newco
        Shares shall be non-voting.

        Notwithstanding the foregoing, all Jersey Newco Shares shall carry a vote with respect to the certain
        Shareholder Super Reserved Matters (as defined in the Jersey Newco Investment Agreement).

        If no New Shareholder holds 5% or more of the Jersey Newco Shares then the 5% threshold for Major
        Shareholders shall be automatically reduced until such point as at least three New Shareholders are
        Major Shareholders.


                                                       170
20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                     (Explanatory Statement) Pg 172 of 1648



  If and for so long as the Major Shareholders hold in aggregate less than 30% of the Jersey Newco
  Shares, then each Jersey Newco Share shall have one vote and all Major Shareholder Majority (being
  the majority decision by reference to the number of Jersey Newco Shares held by Shareholders holding
  voting Jersey Newco Shares) matters shall be determined by a simple majority vote of all New
  Shareholders (by number of Jersey Newco Shares), or where required by law, 66⅔, of the ordinary
  shares in issue.




                                             171
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 173 of 1648



                           TAX CONSIDERATIONS FOR THE NEW NOTES


1.      U.S. federal income tax considerations

1.1     The following is a summary of certain U.S. federal income tax considerations relevant to U.S. Holders
        and Non-U.S. Holders acquiring, holding and disposing of New Notes. This summary addresses only
        the U.S. federal income tax considerations for recipients of the New Notes at their original issuance
        that will hold the New Notes as capital assets (generally, property held for investment). This summary
        does not address any other tax consequences of the Restructuring, including in respect of the release
        of the Existing Notes. This summary is based on the Code, final, temporary and proposed U.S.
        Treasury regulations and administrative and judicial interpretations, all of which are subject to change,
        possibly with retroactive effect. This summary does not discuss all aspects of U.S. federal income
        taxation that may be relevant to investors in light of their particular circumstances, such as investors
        subject to special tax rules (including, without limitation: (i) financial institutions; (ii) insurance
        companies; (iii) dealers or traders in stocks, securities, or currencies or notional principal contracts;
        (iv) regulated investment companies; (v) real estate investment trusts; (vi) tax-exempt organizations;
        (vii) partnerships or other pass-through entities, or persons that hold New Notes through pass-through
        entities; (viii) investors that hold New Notes as part of a straddle, hedge, conversion, constructive sale
        or other integrated transaction for U.S. federal income tax purposes; (ix) U.S. Holders that have a
        functional currency other than the U.S. dollar and (xi) U.S. expatriates and former long-term residents
        of the United States), all of whom may be subject to tax rules that differ significantly from those
        summarized below. This summary does not address U.S. federal estate, gift, Medicare contribution or
        alternative minimum tax considerations, special tax accounting rules applicable as a result of any item
        of gross income with respect to the New Notes being taken into account on an applicable financial
        statement, or non-U.S., state or local tax considerations.

        If an entity or arrangement treated as a partnership holds New Notes, the tax treatment of a partner
        generally will depend upon the status of the partner and the activities of the partnership. Holders of
        New Notes that are partners, and the partners therein, are urged to consult their own tax advisors
        regarding the specific tax consequences of the purchase, ownership and disposition of the New Notes.

1.2     U.S. Holder

        Interest

(a)     Payments of stated interest on a New Note (without reduction for any amounts withheld and including
        payments of any Additional Amounts (as defined in the New Notes Indenture)) will be treated as
        qualified stated interest and includible in the gross income of a U.S. Holder as ordinary interest income
        at the time the interest is received or accrued, in accordance with the U.S. Holder’s method of
        accounting for U.S. federal income tax purposes.

(b)     If the New Notes are issued with OID, U.S. Holders of the New Notes must include OID in income as
        ordinary income calculated on a constant yield method before the receipt of cash attributable to the
        income, regardless of the U.S. Holder’s method of accounting, and will generally have to include in
        income increasingly greater amounts of OID over the life of the New Notes. An obligation generally
        will be treated as issued with OID if the excess of such New Notes’ stated redemption price at maturity
        over their issue price is at least a de minimis amount (0.25% of such New Notes’ stated redemption
        price at maturity multiplied by the number of complete years to their maturity). If a substantial amount
        of New Notes are traded on an established securities market on their issue date, the issue price of the
        New Notes should be their fair market value on such date. If the New Notes are not traded in substantial
        amounts after their issue date but the Existing Notes were traded in substantial amounts prior to the
        Restructuring, the issue price of the New Notes should be the fair market of the Existing Notes
        exchanged for the New Notes on the issue date of the New Notes. Otherwise, the issue price of the

                                                      172
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 174 of 1648



        New Notes should be their stated principal amount. The “stated redemption price at maturity” of the
        New Notes is the total of all payments provided by such New Notes that are not payments of “qualified
        stated interest”. A “qualified stated interest” payment is generally any one of a series of stated interest
        payments on the New Notes that is unconditionally payable at least annually at a single fixed rate or a
        qualified floating rate.

(c)     The amount of OID includible in income by a U.S. Holder is the sum of the daily portions of OID with
        respect to the New Note for each day during the taxable year or portion of the taxable year in which
        the U.S. Holder holds the New Note. The daily portion is determined by allocating to each day in any
        “accrual period” a pro rata portion of the OID allocable to that accrual period. Accrual periods with
        respect to a New Note may be of any length selected by the U.S. Holder and may vary in length over
        the term of the New Note as long as (i) no accrual period is longer than one year and (ii) each scheduled
        payment of interest or principal on the New Note occurs on either the final or first day of an accrual
        period. The amount of OID allocable to an accrual period equals the excess of (a) the product of the
        New Note’s adjusted issue price at the beginning of the accrual period and the New Note’s yield to
        maturity (determined on the basis of compounding at the close of each accrual period and properly
        adjusted for the length of the accrual period) over (b) the sum of the payments of qualified stated
        interest on the New Note allocable to the accrual period. The adjusted issue price of a New Note at the
        beginning of any accrual period is the issue price of the New Note increased by (x) the amount of
        accrued OID for each prior accrual period and decreased by (y) the amount of any payments previously
        made on the New Note that were not qualified stated interest payments. The OID rules are complex
        and each U.S. Holder should consult with its own tax advisor regarding the acquisition, ownership,
        and disposition of a New Note issued with OID.

(d)     Interest received and any OID earned on the New Notes by a U.S. Holder will generally be treated as
        foreign source “passive income” for U.S. foreign tax credit purposes, or, in certain cases, “general
        category income”. The rules governing the U.S. foreign tax credit are complex and each U.S. Holder
        is urged to consult with its own tax advisor regarding the availability of the U.S. foreign tax credit
        with respect to non-U.S. taxes paid with respect to interest received on, or proceeds from the
        disposition of, the New Notes.

        Sale, exchange or other taxable disposition

(e)     Upon the sale, exchange or other taxable disposition of a New Note, a U.S. Holder generally will
        recognize gain or loss in an amount equal to the difference between the amount realized (other than
        amounts attributable to accrued and unpaid interest, which will generally be taxable to the extent not
        previously included in income as described above under “— Interest”) and the U.S. Holder’s adjusted
        tax basis in the New Note. A U.S. Holder’s adjusted tax basis in a New Note generally will equal the
        issue price of the New Note increased by the amount of any OID previously included in the U.S.
        Holder’s income with respect to the New Note, and reduced by the amount of any payments made
        with respect to the New Note that are not qualified stated interest payments. A U.S. Holder’s adjusted
        tax basis in a New Note may be affected by the U.S. federal income tax characterization of the
        Restructuring. Such characterization is complex and each U.S. Holder should consult with its own tax
        advisor regarding such U.S. Holder’s adjusted tax basis in the New Notes.

(f)     Any gain or loss recognized by a U.S. Holder on the sale, exchange or other taxable disposition of a
        New Note will generally be U.S. source capital gain or loss and will be long-term capital gain or loss
        if the U.S. Holder has held the New Note for more than one year at the time of the sale, exchange or
        other taxable disposition. Net long-term capital gain recognized by a non-corporate U.S. Holder
        generally is eligible for reduced U.S. federal income tax rates. The deductibility of capital losses is
        subject to significant limitations.




                                                      173
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 175 of 1648



1.3     Non-U.S. Holders

(a)     A Non-U.S. Holder generally should not be subject to U.S. federal income or withholding tax on any
        payments on the New Notes and gain from the sale, redemption or other disposition of the New Notes
        unless: (i) that payment and/or gain is effectively connected with the conduct by that Non-U.S. Holder
        of a trade or business in the United States (and, if an income tax treaty requires, such items are
        attributable to the conduct of a trade or business through a permanent establishment or fixed base in
        the United States) or (ii) in the case of any gain realized on the sale, redemption or other disposition
        of a New Note by an individual Non-U.S. Holder, that holder is present in the United States for 183
        days or more in the taxable year of the sale, redemption or other disposition and certain other
        conditions are met.

1.4     U.S. information reporting, backup withholding and certain tax return disclosure requirements

(a)     Payments of principal and interest on, and the proceeds of a sale, exchange or other taxable disposition
        of, the New Notes payable to a U.S. Holder by a U.S. paying agent or other U.S. intermediary will be
        reported to the IRS and to the U.S. Holder as may be required under applicable regulations. Backup
        withholding will apply to these payments if the U.S. Holder fails to provide an accurate taxpayer
        identification number or certification of exempt status or otherwise fails to comply with the applicable
        backup withholding requirements. Certain U.S. Holders (including, among others, corporations) are
        not subject to backup withholding.

(b)     In general, payments of principal and interest and the proceeds of a sale, redemption or other
        disposition of, the New Notes, payable to a Non-U.S. Holder by a U.S. paying agent or other U.S.
        intermediary will not be subject to backup withholding tax and information reporting requirements if
        an appropriate certification (IRS Form W-8BEN or W-8BEN- E or other appropriate form) is provided
        by the Non-U.S. Holder to the payor and the payor does not have actual knowledge that the
        certification is false.

(c)     Backup withholding is not an additional tax. Amounts withheld as backup withholding may be credited
        against a U.S. Holder’s U.S. federal income tax liability. A holder of New Notes may obtain a refund
        of any excess amounts withheld under the backup withholding rules by timely filing the appropriate
        claim for refund with the IRS and furnishing any required information.


(d)     Certain U.S. Holders that own “specified foreign financial assets” with an aggregate value in excess
        of certain thresholds generally are required to file an information report (on IRS Form 8938) with
        respect to such assets with their tax returns. The New Notes generally will constitute specified foreign
        financial assets subject to these reporting requirements, unless the New Notes are held in an account
        at certain financial institutions. U.S. Holders are urged to consult their tax advisors regarding the
        application of these disclosure requirements to their ownership and disposition of the New Notes. U.S.
        Holders that fail to comply with these disclosure requirements could be subject to substantial penalties.

1.5     United Kingdom tax considerations

        The following applies only to persons who are the beneficial owners of New Notes and is a summary
        of the Issuer’s understanding of current United Kingdom law and published HMRC practice relating
        only to certain aspects of the United Kingdom tax treatment of New Notes and the New Notes
        Guarantees. References to “interest” refer to interest as that term is understood for United Kingdom
        tax purposes. The following is not exhaustive and does not deal with any United Kingdom taxation
        implications of acquiring, holding or disposing of the New Notes other than as expressly set out herein.
        The United Kingdom tax treatment of prospective holders of New Notes depends on their individual
        circumstances and may be subject to change in the future. Prospective holders of New Notes who may
        be subject to tax in a jurisdiction other than the United Kingdom or who may be unsure as to their tax


                                                     174
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 176 of 1648



        position should seek their own professional advice.

        Payment of interest on the New Notes

(a)     Payments of interest on the New Notes may be made without deduction of or withholding on account
        of United Kingdom income tax provided that the New Notes carry a right to interest and the New
        Notes are and continue to be listed on a “recognised stock exchange” within the meaning of section
        1005 of the Income Tax Act 2007 (and, for the avoidance of doubt, the New Notes will need to be
        listed prior to interest being paid in order for the interest to be paid without deduction of or
        withholding). The International Stock Exchange is a recognised stock exchange. The New Notes will
        satisfy this requirement if they are officially listed in Guernsey in accordance with provisions
        corresponding to those generally applicable in European Economic Area states and are admitted to
        trading on the International Stock Exchange. Provided, therefore, that the New Notes are and remain
        so listed, interest on the New Notes will be payable without withholding or deduction on account of
        United Kingdom income tax.

(b)     In other cases, an amount must generally be withheld from payments of interest on the New Notes that
        has a United Kingdom source on account of United Kingdom income tax at the basic rate (currently
        20%), subject to any other available exemptions and reliefs. However, where an applicable double tax
        treaty provides for a lower rate of withholding tax (or for no tax to be withheld) in relation to a holder
        of New Notes, HMRC can issue a notice to the Issuer to pay interest to the holder of such New Notes
        without deduction of tax (or for interest to be paid with tax deducted at the rate provided for in the
        relevant double tax treaty).

        Payments by a Guarantor

(c)     The United Kingdom withholding tax treatment of payments by the Post-Restructuring Obligors under
        the terms of the New Notes Guarantees which have a United Kingdom source is uncertain. In
        particular, such payments by the Post-Restructuring Obligors may not be eligible for the exemptions
        described above in relation to payments of interest. Accordingly, if the Post-Restructuring Obligors
        make any such payments, these may be subject to United Kingdom withholding tax at the basic rate.

        Stamp duty and stamp duty reserve tax

(d)     No United Kingdom stamp duty or stamp duty reserve tax is payable on the issue of the New Notes
        or, assuming that (i) the interest on the New Notes does not exceed a reasonable commercial return on
        the nominal amount of the capital and (ii) any right on repayment of the New Notes to an amount
        which exceeds the nominal amount of the New Notes is reasonably comparable with what is generally
        repayable (in respect of a similar nominal amount of capital) under the terms of issue of loan capital
        listed in the Official List of the London Stock Exchange, on a transfer of the New Notes .




                                                      175
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 177 of 1648



                                               APPENDIX 1

                                 DEFINITIONS AND INTERPRETATION

In this Explanatory Statement, unless inconsistent with the subject or context, the following expressions shall
have the following meanings:

2021 Notes                 means the $375 million 7.25% senior secured notes due 2021 (ISIN Codes:
                           US48244LAA61 / USG5222MAA39; CUSIPs: 48244LAA6 / G5222MAA3)
                           governed by the 2021 Notes Indenture.

2021 Notes Indenture       means the indenture dated 16 May 2014 between, among others, the Company and
                           Deutsche Trustee Company Limited as trustee (as amended and supplemented from
                           time to time).

2022 Notes                 means the $535 million 9.875% senior secured notes due 2022 (ISIN Codes:
                           US48244LAC28 / USG5222MAB12; CUSIPs: 48244LAC2 / G5222MAB1)
                           governed by the 2022 Notes Indenture.

2022 Notes Indenture       means the indenture dated 5 April 2017 between, among others, the Company and
                           Deutsche Trustee Company Limited as trustee (as amended and supplemented from
                           time to time).

2023 Notes                 means the $400 million 9.625% senior secured notes due 2023 (ISIN Codes:
                           US48244LAE83 / USG5222MAC94; CUSIPs: 48244LAE8 / G5222MAC9)
                           governed by the 2023 Notes Indenture.

2023 Notes Indenture       means the indenture dated 9 April 2018 between, among others, the Company and
                           Deutsche Trustee Company Limited as trustee (as amended and supplemented from
                           time to time).

A&O                        means Allen & Overy LLP as legal advisers to the Group.

Abbot                      means Abbot Group Limited.

Account Holder Letter means the account holder letter substantially in the form set out in Appendix 8 to
                      the Explanatory Statement.

Account Holders            means:

                           (a)      a DTC Participant; and/or

                           (b)      a Euroclear/Clearstream Account Holder.

Acts                       means the Norwegian Private Limited Companies Act 1997 and the Norwegian
                           Public Limited Companies Act 1997.

Ad-Hoc Committee           means the ad hoc group of Existing Noteholders and Term Loan Lenders listed in
                           the definition of “Ad-Hoc Committee” in the Lock-Up Agreement.

Affiliates                 means in relation to a person, a Subsidiary of that person or a Holding Company of
                           that person or any other Subsidiary of that Holding Company.




                                                     176
    20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                         (Explanatory Statement) Pg 178 of 1648




AHC Work Fee Letter means the work fee letter dated 2 May 2020 between Alpha, certain other members
                    of the Group and the Ad-Hoc Committee.

AHC Work Fees            means the work fees of $18,608,038 (being an amount equal to 1.75% of the face
                         value amount of the Participating Creditor Exposure (as defined in the Standstill
                         Agreement) held by the relevant members of the Ad-Hoc Committee as of 30 April
                         2020.

Allowed Proceeding       has the meaning given to that term in the Scheme Document.

Alpha                    means KCA Deutag Alpha Limited.

Alpha Boards             means the board of directors of Alpha and the board of directors of Alpha II.

Alpha II                 means KCA Deutag Alpha II Limited.

April 2020      Interest means the interest payments due on 1 April 2020 in respect of the 2022 Notes and
Payments                 the 2023 Notes.

Bank    of    England means in relation to a currency, the most recent spot rate of exchange for that
Exchange Rate         currency against U.S. Dollars published by the Bank of England on its website at
                      https://www.bankofengland.co.uk/boeapps/database/Rates.asp?Travel=NIxAZx&i
                      nto=USD.

Board                    means the board of directors of the Company.

Book-Entry Interest      means, in relation to the Existing Notes, a beneficial interest in a Global Note held
                         through or shown on, and transferred only through, records maintained in book-
                         entry form by DTC and their respective nominees and successors acting through
                         themselves or the Existing Depository.

Brexit                   means the withdrawal of the United Kingdom from the EU.

Bribery Act              means the Bribery Act 2010.

Brussels       (Recast) means Regulation (EU) No 1215/2012 on Jurisdiction and Recognition and
Regulations             Enforcement of Judgments in Civil and Commercial Matters.

Business Day             means a day on which banks are open for business in London, Jersey, New York
                         and Luxembourg (excluding, for the avoidance of doubt, Saturdays, Sundays and
                         public holidays).

Chairperson              means the chair of the Scheme Meeting.

Chapter 15               means Chapter 15 of the U.S. Bankruptcy Code.

Chapter 15 Order         means an order of the U.S. Bankruptcy Court which, among other things, recognises
                         this Scheme as a “foreign main proceeding” under Chapter 15 of the U.S.
                         Bankruptcy Code, enforces the court order granted in connection with the Scheme
                         within the territorial jurisdiction of the United States and grants related relief.

Claim                    has the same meaning given to such term in the Deed of Release.

Clearing System          means DTC, Clearstream and Euroclear (as applicable).

                                                  177
    20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                          (Explanatory Statement) Pg 179 of 1648




Clearstream              means Clearstream Banking S.A.

Code                     means the U.S. Internal Revenue Code of 1986.

Companies Act            means the Companies Act 2006 (as amended).

Company                  means KCA Deutag UK Finance plc.

Compromised              has the meaning given to it in the Restructuring Implementation Deed.
Overdraft Amount

Contribution Deed        means the deed dated 10 September 2020 entered into by the Company pursuant to
                         which it has undertaken in favour of the Credit Agreement Borrowers to contribute
                         to any amounts that are paid by the Credit Agreement Borrowers towards their
                         obligations in respect of such term Loan, the Revolving Loans and the Existing
                         Overdraft Facility respectively.

Convening Hearing        means the hearing (which was conducted virtually) held on 15 October 2020 in the
                         Companies Court, Royal Courts of Justice, 7 Rolls Building, Fetter Lane, London,
                         EC4A 7NL for an order granting certain directions in relation to the Scheme.

Court                    means the High Court of Justice of England and Wales (or another court of England
                         and Wales) under section 899 of the Companies Act.

Covid-19 Pandemic        means the outbreak of coronavirus disease (also known as 'COVID-19' and assessed
                         to be a pandemic by the World Health Organisation on 11 March 2020) and the
                         reactions of government authorities to this outbreak.

Credit Agreement         means the credit agreement dated 16 May 2014 (as amended and restated from time
                         to time) between, among others, Alpha and the Existing Administrative Agents.

Credit        Agreement means KCAD Germany in relation to such term Loan, Abbot in relation to the
Borrowers               Revolving Loans and each member of the Group that has utilised the Existing
                        Overdraft Facility.

Credit and Guaranty means the amendment agreement dated 21 August 2020 in relation to the Credit
Agreement Amendment Agreement between Alpha and the Existing Administrative Agents.
Agreement

Creditor                 means the Scheme Creditors and the Non-Scheme Creditors.

Custody     Instruction means 5:00 pm (New York time) on 26 October 2020.
Deadline

Custody    Instruction means the number generated by the SWIFT confirmation submitted by an Account
Reference Number       Holder.

Custody Instructions     means the relevant instructions sent by the Account Holder to the relevant Clearing
                         System in order to block certain of the Existing Notes.

Dalma Acquisition        means the acquisition by the Company and certain Subsidiaries pursuant to a sale
                         and acquisition agreement dated 4 March 2018 with Gulfcap Energy LLC and Al
                         Qahtani Investments LLC.



                                                  178
    20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                          (Explanatory Statement) Pg 180 of 1648




Dalma Acquisition Date means the closing date of the Dalma Acquisition.

Deed of Release          means the deed of release substantially in the form set out in part 8 (Deed of
                         Release) of schedule 2 (Key Restructuring Documents) to the Restructuring
                         Implementation Deed (and appended to the Explanatory Statement at Part 8 (Deed
                         of Release) of Appendix 4 (Key Restructuring Documents)) between, among others,
                         the Company and the Scheme Creditors.

Deloitte                 means Deloitte LLP.

Disqualified Person      means a person who is a citizen of, or domiciled or resident in, or subject to the
                         laws of, any jurisdiction where the offer to issue to or subscribe by, such person of
                         any Scheme Creditor Entitlements is prohibited by law or would, or would be likely
                         to, result in the Company being required to comply with any filing, registration,
                         disclosure or other onerous (as may be decided by the Company in its sole discretion
                         acting reasonably) requirement in such jurisdiction.

Drag-Along Notice        has the same meaning given to such term in the Jersey Newco Investment
                         Agreement.

Drag-Along Sale          has the same meaning given to such term in the Jersey Newco Investment
                         Agreement.

Dragged Shareholder      has the same meaning given to such term in the Jersey Newco Investment
                         Agreement.

DTC                      means The Depositary Trust Company.

DTC         Book-Entry means, in relation to the Existing Notes, a beneficial interest in a Global Note held
Interests              through or shown on, and transferred only through, records maintained in book-
                       entry form by DTC and their respective nominees and successors acting through
                       themselves or the Existing Depository.

DTC Participant          means a person recorded directly in the records of Cede & Co. and DTC as holding
                         an interest in any Existing Notes in an account held with DTC.

Effective Date           has the meaning given to such term in the Lock-Up Agreement.

Eligible Institution     means a recognised participant in the Securities Transfer Agents Medallion
                         Program, the New York Stock Exchange Medallion Signature Program or the Stock
                         Exchanges Medallion Program.

Eligible Person          means a person who is:

                         (a)     (i) either (x) an institutional “accredited investor” as defined in Rule
                                 501(a)(1), (2), (3) or (7) under the Securities Act, or (y) a “qualified
                                 institutional buyer” as defined in Rule 144A under the Securities Act or (z)
                                 a person that is not a “U.S. person” as defined in Regulation S under the
                                 Securities Act, that is located and resident outside the United States and (ii)
                                 not a retail investor in the European Economic Area (defined as a person
                                 who is one (or more) of: (x) a retail client as defined in point (11) of Article
                                 4(1) of MiFID II; or (y) a customer within the meaning of the Insurance
                                 Distribution Directive, where that customer would not qualify as a
                                 professional client as defined in point (10) of Article 4(1) of MiFID II); and

                                                   179
     20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 181 of 1648




                          (b)     not a Disqualified Person.

English NewCo 1           means Kelly Holdco 1 Limited, a private limited company incorporated in England
                          and Wales with registered number 12922288 and registered office at 1 Park Row,
                          Leeds, England, LS1 5AB.

English NewCo 2           means Kelly Holdco 2 Limited, a private limited company incorporated in England
                          and Wales with registered number 12922637 and registered office at 1 Park Row,
                          Leeds, England, LS1 5AB.

EU                        means the European Union.

Euroclear                 means Euroclear Bank S.A./N.V. as operator of the Euroclear clearing system.

Euroclear/Clearstream means a holder of a Euroclear/Clearstream Book-Entry Interest.
Account Holders

Euroclear/Clearstream means, in relation to the Existing Notes, a beneficial interest in a Global Note held
Book-Entry Interest   through or shown on, and transferred only through, records maintained in book-
                      entry form by Euroclear or Clearstream and their respective nominees and
                      successors acting through themselves or the Existing Depository.

European       Economic means the internal market situated in Europe governed by the rules of the European
Area                    Union.

Exchange Act              means the Securities Exchange Act of 1934, as amended.

Existing Administrative means such term Loan Administrative Agent and the Revolving Credit
Agents                  Administrative Agent.

Existing Administrative means:
Party
                        (a)    each Existing Administrative Agent;

                          (b)     the Existing Security Agent; and

                          (c)     the Existing Trustee.

Existing       Ancillary means each of:
Lender
                          (a)     the Existing LC and Undertaking Facility Lenders; and

                          (b)     the Existing Overdraft Provider.

Existing Custodian        means Cede & Co as nominee for DTC.

Existing             Debt means the Debt Documents (under and as defined in the Existing Intercreditor
Documents                 Agreement).

Existing Depositary       means DTC.

Existing Financings       means each of the Existing Notes and the facilities made available under the Credit
                          Agreement (including, for the avoidance of doubt, any “Ancillary Facility” under
                          and as defined in the Credit Agreement).


                                                   180
    20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 182 of 1648




Existing         Finance means the Finance Documents (under and as defined in the Existing Intercreditor
Documents                Agreement).

Existing Indentures       means the 2021 Notes Indenture, the 2022 Notes Indenture and the 2023 Notes
                          Indenture.

Existing Intercreditor means the intercreditor agreement dated 15 March 2008 (as amended and restated
Agreement              from time to time) between, among others, the Company, Alpha as parent and the
                       Existing Administrative Agents.

Existing   LC      and means each of:
Undertaking Facility
                       (a)    the Existing LC Facility; and

                          (b)     the Existing Undertaking Facility.

Existing   LC    and means FAB and Lloyds in their respective capacities as lenders under the Existing
Undertaking   Facility LC and Undertaking Facilities.
Lenders

Existing LC Facility      means the standby letter of credit and lender guarantee facility made available to
                          Alpha and certain other members of the Group by Lloyds pursuant to an agreement
                          originally dated 16 May 2014, as amended and/or amended and restated from time
                          to time, being an Ancillary Facility under (and as defined in) the Credit Agreement.

Existing Noteholders      means the holder of the beneficial interest in the Existing Notes (including, for the
                          avoidance of doubt, an Account Holder that has a beneficial interest in the Existing
                          Notes).

Existing Notes            means the 2021 Notes, the 2022 Notes and the 2023 Notes.

Existing      Overdraft means the facilities made available to Alpha and certain other members of the
Facilities              Group by the Existing Overdraft Provider pursuant to an agreement originally dated
                        25 September 2018 (as amended and/or amended and restated from time to time),
                        being an Ancillary Facility under (and as defined in) the Credit Agreement.

Existing      Overdraft means the Liabilities under the Existing Overdraft Facilities.
Liabilities

Existing      Overdraft means HSBC UK Bank plc in its capacity as provider of the Existing Overdraft
Provider                Facilities.

Existing    Overdraft means 8:00 am (London time) on 27 October 2020 (or, if the information required
Record Time           to calculate the Compromised Overdraft Amount is not accessible by the Company
                      at such time, the first time following such time that the Company is able to access
                      the information required to calculate the Compromised Overdraft Amount).

Existing Security         means the Security constituted by the Existing Security Documents.

Existing Security Agent means Lloyds in its capacity as Security Agent under, and as defined in, the Existing
                        Intercreditor Agreement.

Existing         Security means the Transaction Security Documents under (and as defined in) the Existing
Documents                 Intercreditor Agreement.


                                                   181
      20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 183 of 1648




Existing           Senior means the Term Loan, Revolving Loan, the Existing LC and Undertaking Facilities
Facilities                and the Existing Overdraft Facility.

Existing Shareholders      means the shareholders of Holdings I (being the current ultimate parent company
                           of the KCA Deutag group) as at the Restructuring Effective Date.

Existing Trustee           means Deutsche Trustee Company Limited in its capacity as trustee in respect of
                           each of the Existing Notes.

Existing     Undertaking means the custom bonds, standby letters of credit and bank guarantee facility made
Facility                 available to Alpha and certain other members of the Group by FAB pursuant to an
                         agreement dated 26 March 2018, being an Ancillary Facility under (and as defined
                         in) the Credit Agreement.

Explanatory Statement means this explanatory statement in relation to the Scheme required to be provided
                      to the Scheme Creditors pursuant to section 897 of the Companies Act.

FAB                        means First Abu Dhabi Bank PJSC.

FAB      Run-Off      LC means the super senior facility to be provided under the FAB Run-Off LC Facility
Facility                 Agreement.

FAB      Run-Off   LC means the super senior facility agreement substantially in the form set out in part 4
Facility Agreement    (FAB Run-Off LC Facility Agreement) of schedule 2 (Key Restructuring
                      Documents) to the Restructuring Implementation Deed (and appended to the
                      Explanatory Statement at Part 4 (FAB Run-Off LC Facility Agreement) of
                      Appendix 4 (Key Restructuring Documents)) between, among others, Alpha and
                      the Run-Off LC Lender.

FAS                        means the Federal Antimonopoly Service of the Russian Federation.

FCPA                       means U.S. Foreign Corrupt Practices Act.



GDP                        means gross domestic product.

German Guarantor           means a Post-Restructuring Obligor that is incorporated in Germany.

Global Notes               means, individually and collectively, the global notes deposited with or on behalf
                           of and registered in the name of the Existing Custodian, in the form of:

                           (a)     Exhibit A to the 2021 Notes Indenture (in respect of the 2021 Notes);

                           (b)     Exhibit A to the 2022 Notes Indenture (in respect of the 2022 Notes); and

                           (c)     Exhibit A to the 2023 Notes Indenture (in respect of the 2023 Notes).

Going            Concern means a high-level limited scope going concern valuation of Alpha II’s business as
Valuation                at 30 June 2020, undertaken by Deloitte.

Group                      means Alpha II and its Subsidiaries.

Group Company              has the meaning given to such term in the Scheme.


                                                    182
    20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 184 of 1648




Guarantors                means the guarantors under the Guaranty Agreement.

Guaranty Agreement        means the guaranty agreement dated 16 May 2016 between, among others, Alpha
                          and each Existing Administrative Agent (as amended and restated from time to
                          time).

Holdco                    has the meaning given to such term in the Restructuring Implementation Deed.

Holding Company           means, in relation to a person, any other person in respect of which it is a Subsidiary.

Holding Period            means the period of 12 months following the Restructuring Effective Date.

Holding Period Trust means the trust deed substantially in the form set out in part 9 (Holding Period Trust
Agreement            Agreement) of schedule 2 (Key Restructuring Documents) to the Restructuring
                     Implementation Deed (and appended to the Explanatory Statement at Part 9
                     (Holding Period Trust Agreement) of Appendix 4 (Key Restructuring Documents))
                     to be entered into by, among others, the Company and the Holding Period Trustee,
                     for the purpose of creating the trust in accordance with clause 8 (Holding Period
                     Trustee) of the Restructuring Implementation Deed.

Holding Period Trustee means Lucid Issuer Services Limited in its capacity as holding period trustee under
                       the Holding Period Trust Agreement.

Holdings I                means KCAD Holdings I Limited.

Houlihan Lokey            means Houlihan Lokey EMEA, LLP.

HMRC                      means the UK’s HM Revenue and Customs.

HSBC                      means HSBC UK Bank plc.

HSBC         Hedging means the Group’s hedging exposures with HSBC as described in paragraph 5.4 of
Arrangements         Part 2 (Background to the Company, the Group and the Group’s Principal Financial
                     Indebtedness) of this Explanatory Statement.

HSBC         Mid-Market means, in relation to a currency, the exchange rate for that currency on HSBC’s
Rate                    "Liquidity Management Portal Dashboard" as at the Existing Overdraft Record
                        Time.

IDTEC                     means International Drilling Technology LLC.

IDTEC Loan                means the term loan borrowed by IDTEC with a local bank, repayable in bi-annual
                          payments until August 2021.

Implementation            has the meaning given to it in clause 3.1(a) (Authorisation to execute and
Documents                 undertaking to be bound by the Implementation Documents) of the Scheme
                          Document.

Implementation Party      means each Undertaking Party and FAB.

Incorporated              means Alpha’s financial results as of and for the years ended 31 December 2018
Documents                 and 31 December 2019 and Alpha’s interim financial results as at 30 June 2020
                          (which can be found at https://www.kcadeutag.com/investors and (in relation to



                                                    183
      20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 185 of 1648



                          Alpha’s    interim    financial   results   as     at    30    June    2020)
                          https://www.kcadeutag.com/investors/Pages/Results-Centre.aspx?year=2020).

Information Agent         means Lucid Issuer Services Limited as information agent in relation to the Scheme.

Insurance Distribution means Directive 2016/97/EU, as amended.
Directive

Intermediary              means a person who holds an interest in Existing Notes on behalf of another person
                          or other persons.

Investment        Grade has the meaning given to such term in the New Notes Indenture.
Rating

IRS                       means the U.S. Internal Revenue Service.

Issue Date                means the date on which the New Notes are issued, which Alpha expects to be the
                          Restructuring Effective Date.

Issuer                    means the Company as issuer of the New Notes.

Jersey Newco              means Kelly Topco Limited, a private limited company incorporated in Jersey with
                          registered number 132385 and registered office at 47 Esplanade, St Helier, Jersey,
                          JE1 0BD, which owns the entire issued share capital of English NewCo 1.

Jersey Newco Articles of means the proposed articles of association of Jersey Newco in substantially the form
Association              attached at schedule 3 (Jersey Newco Articles of Association) to the Restructuring
                         Implementation Deed (and appended to the Explanatory Statement at Appendix 5
                         (Jersey Newco Articles of Association)).

Jersey          Newco means the Jersey Newco Shares that will be allotted and issued pursuant to the
Consideration Shares Restructuring Implementation Deed.

Jersey         Newco means the shareholders’ agreement substantially in the form set out in part 6 (Jersey
Investment Agreement Newco Investment Agreement) of schedule 2 (Key Restructuring Documents) to
                     the Restructuring Implementation Deed (and appended to the Explanatory
                     Statement at Part 6 (Jersey Newco Investment Agreement) of Appendix 4 (Key
                     Restructuring Documents)) between, among others, Jersey Newco, the Scheme
                     Creditors (other than any Unadmitted Scheme Creditors) and the Holding Period
                     Trustee.

Jersey Newco KYC          means the “know your customer” requirements by the Jersey Registrar in relation
                          to the Jersey Newco Consideration Shares, as set out in the Schedule to the Account
                          Holder Letter and Lender Claim Form (and, if a Scheme Creditor will, or is likely
                          to, beneficially hold more than 10% of the Jersey Newco Shares, such extra
                          information as the Jersey Registrar requests upon email inquiry (email:
                          projectkelly@crestbridge.com) by the Scheme Creditor).

Jersey Newco Sale and means the sale and purchase agreement substantially in the form set out in part 7
Purchase Agreement    (Jersey Newco Sale and Purchase Agreement) of schedule 2 (Key Restructuring
                      Documents) to the Restructuring Implementation Deed (and appended to the
                      Explanatory Statement at Part 7 (Jersey Newco Sale and Purchase Agreement) of
                      Appendix 4 (Key Restructuring Documents)) between Alpha II as seller and certain
                      of the Scheme Creditors (to be determined by the Company in its discretion (in
                      consultation with the Ad-Hoc Committee and the Existing Overdraft Provider (or

                                                   184
    20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                          (Explanatory Statement) Pg 186 of 1648



                         their respective advisers)) as purchasers with respect to the sale of the Transferred
                         Assets.

Jersey Newco       Share has the meaning given to such term in the Restructuring Implementation Deed.
Entitlement

Jersey Newco Shares      means all of the A ordinary shares in Jersey Newco in such number to be determined
                         by Jersey Newco (in consultation with the Company and the Ad-Hoc Committee
                         (or their respective Advisers)) prior to the Scheme Effective Time and a Jersey
                         Newco Share shall mean an A ordinary share in Jersey Newco.

Jersey Registrar         means Crestbridge as registrar for Jersey Newco.

KCAD Germany             means KCA Deutag GmbH.

Key    Restructuring means:
Documents
                     (a)    the New Notes Indenture;

                         (b)     the New Cash Management Facilities Agreement;

                         (c)     the New Lloyds LC Facility Agreement;

                         (d)     the FAB Run-Off LC Facility Agreement;

                         (e)     the New Intercreditor Agreement;

                         (f)     the Jersey Newco Investment Agreement;

                         (g)     the Jersey Newco Sale and Purchase Agreement;

                         (h)     the Deed of Release; and

                         (i)     the Holding Period Trust Agreement.

LCIA                     means the London Court of International Arbitration.

LCIA Rules               means the rules of the LCIA.

Lender Claim Form        means the lender claim form substantially in the form set out in Appendix 9 (Lender
                         Claim Form) to the Explanatory Statement.

Lender         Scheme means each Term Loan Lender, each Revolving Loan Lender and the Existing
Creditor              Overdraft Provider.

Liability                means any debt, liability or obligation of a person whether it is present, future,
                         prospective or contingent, whether it is fixed or undetermined, whether or not it
                         involves the payment of money or performance of an act or obligation and whether
                         it arises at common law, in equity or by statute, in England and Wales or any other
                         jurisdiction, or in any manner whatsoever.

Lloyds                   means Lloyds Bank plc.




                                                   185
    20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                          (Explanatory Statement) Pg 187 of 1648




Lock-Up Agreement         means the lock-up agreement dated 31 July 2020 (as amended by the Restructuring
                          Steps Plan Amendment Letter) between, among others, the Company and certain of
                          its creditors.

Lock-Up Fee               means the lock up fee in relation to the Lock-Up Agreement in an amount equal to
                          0.15% of each eligible Participating Creditor’s Participating Creditor Exposure (as
                          defined in the Lock-Up Agreement) as at the date falling ten Business Days after
                          the Effective Date (as defined in the Lock-Up Agreement).

Long Stop Date            has the meaning given to such term in the Restructuring Implementation Deed.

Majority Creditors        has the meaning given to such term in the Restructuring Implementation Deed.

Major Shareholder         means a Shareholder (affiliated holdings may be aggregated for this purpose) which
                          holds 5% or more of the Jersey Newco Shares in issue.

Major       Shareholder means the majority decision (by reference to the number of Shares held) of
Majority                Shareholders holding voting shares.

Majority Participating has the meaning given to such term in the Lock-Up Agreement.
AHC Creditors

Majority Participating has the meaning given to such term in the Lock-Up Agreement.
RCF Lenders

Majority        Senior has the meaning given to such term in the New Intercreditor Agreement.
Secured Creditors

Majority Super Senior has the meaning given to such term in the New Intercreditor Agreement.
Creditors

Management        Equity means the plan under which certain members of the management of the
Plan                     Restructured Group will be issued with shares in Jersey Newco (indicative terms of
                         which are summarised in Appendix 13 (Management Equity Plan – Summary).

MiFID II                  means Directive 2014/65/EU (as amended).

New Bilateral Facilities means the facilities to be provided under the New Bilateral Facilities Agreements.

New Bilateral Facilities means each of:
Agreement
                         (a)    the New Cash Management Facilities Documents;

                          (b)     the New Lloyds LC Facility Agreement; and

                          (c)     the FAB Run-Off LC Facility Agreement.

New Bilateral Lender      means each of:

                          (a)     HSBC;

                          (b)     Lloyds; and

                          (c)     FAB.


                                                   186
    20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                           (Explanatory Statement) Pg 188 of 1648




New Cash Management means the New Cash Management Facilities Agreements and related ancillary
Documents           documentation.

New Cash Management means the new facilities that will be entered into by HSBC upon the completion of
Facilities          the Restructuring pursuant to the New Cash Management Facility Documents.

New Cash Management means the super senior cash management facilities agreements to be attached to the
Facilities Agreements Umbrella Agreement substantially in the form set out in part 2 (New Cash
                      Management Facilities Agreement) of schedule 2 (Key Restructuring Documents)
                      to the Restructuring Implementation Deed (and appended to the Explanatory
                      Statement at Part 2 (New Cash Management Facilities Agreement) of Appendix 4
                      (Key Restructuring Documents)) (with any amendments that may be agreed by
                      Alpha and the New Cash Management Lender (provided that such amendments are
                      not adverse to the Scheme Creditors)) between, among others, Alpha and HSBC to
                      be entered into in accordance with such terms of the Restructuring Implementation
                      Deed.

New Debt Documents        means:

                          (a)      the New Bilateral Facility Agreements;

                          (b)      the New Intercreditor Agreement;

                          (c)      the New Notes Documents; and

                          (d)      the New Security Documents.

New Guarantee             means the new guarantees granted by the Post-Restructuring Obligors under the
                          New Debt Documents.

New     Intercreditor means the intercreditor agreement substantially in the form attached at part 5 (New
Agreement             Intercreditor Agreement) of schedule 2 (Key Restructuring Documents) to the
                      Restructuring Implementation Deed (and appended to the Explanatory Statement at
                      Part 5 (New Intercreditor Agreement) of Appendix 4 (Key Restructuring
                      Documents)), between, among others, the Company and the New Security Agent to
                      be entered into in accordance with such terms of the Restructuring Implementation
                      Deed.

NewCo                     means each of Jersey Newco, English NewCo 1 and English NewCo 2.

New LC Facility           means the new, extended super senior facility to be provided under the New Lloyds
                          LC Facility Agreement.

New LC/Undertaking means the facilities under the New LC/Undertaking Facilities Agreements.
Facilities

New LC/Undertaking means:
Facilities Agreements
                      (a) the New Lloyds LC Facility Agreement; and

                          (b)      the FAB Run-Off LC Facility Agreement.

New Lloyds LC Facility means the super senior facility agreement substantially in the form set out in part 3
Agreement              (New LC Facility Agreement) of schedule 2 (Key Restructuring Documents) to the


                                                   187
    20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                           (Explanatory Statement) Pg 189 of 1648



                          Restructuring Implementation Deed (and appended to the Explanatory Statement at
                          Part 3 (New LC Facility Agreement) of Appendix 4 (Key Restructuring
                          Documents)) between, among others, Alpha and Lloyds to be entered into in
                          accordance with such terms of the Restructuring Implementation Deed.

New Noteholder            means a holder of the New Notes.

New Notes                 means the $500,000,000 9.875% senior secured notes due 2025 to be issued by the
                          Company on the Issue Date to the Scheme Creditors pursuant to the New Notes
                          Indenture.

New Notes Documents means:

                          (a)     the New Notes Indenture; and

                          (b)     the New Notes Global Notes.

New Notes Entitlement has the meaning given to such term in the Restructuring Implementation Deed.

New Notes Global Notes means the Global Notes (as defined in the New Notes Indenture).

New Notes Guarantees means the guarantees to be granted by the Post-Restructuring Obligors under the
                     New Notes Indenture.

New Notes Indenture       means the indenture substantially in the form set out in part 1 (New Notes
                          Indenture) of schedule 2 (Key Restructuring Documents) to the Restructuring
                          Implementation Deed (and appended to the Explanatory Statement at Part 1 (New
                          Notes Indenture) of Appendix 4 (Key Restructuring Documents)) between, among
                          others, the Company and the New Trustee to be entered into in accordance with
                          such terms of the Restructuring Implementation Deed.

New Security              means transaction security to be granted under the New Security Documents.

New Security Agent        means Lucid Trustee Services Limited as security agent under the New Intercreditor
                          Agreement.

New              Security has the meaning given to such term in the Restructuring Implementation Deed.
Documents

New Shareholder           means the shareholders in Jersey Newco from time to time.

New      Total     Super means all debt secured pursuant to the terms of the New Intercreditor Agreement.
Liabilities

New Trustee               means Lucid Trustee Services Limited as trustee under the New Notes.

New York Convention means the United Nations (New York) Convention on the Recognition and
                    Enforcement of Foreign Arbitral Awards.

Nominee                   means, in respect of a Scheme Creditor, a person (or persons) nominated by a
                          Scheme Creditor in its Account Holder Letter and/or Lender Claim Form (as
                          applicable) to receive on its behalf its proportion of the New Notes and/or Jersey
                          Newco Consideration Shares to which it is entitled pursuant to such terms of the
                          Restructuring Implementation Deed.



                                                   188
    20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 190 of 1648




Non-Guarantor             means members of the Restructured Group that are not Post-Restructuring Obligors.
Subsidiaries

Non-Scheme Creditor       has the meaning given to such term in the Deed of Release.

Non-U.S. Holder           means a beneficial owner of New Notes that is neither a U.S. Holder nor a
                          partnership for U.S. federal income tax purposes.

Non-Voting       Scheme means each of:
Creditor
                          (a)     the Existing Trustee;

                          (b)     the Existing Custodian; and

                          (c)     the Existing Depositary,

                          in each case solely in respect of its capacity as the beneficiary of the covenant to
                          repay principal and pay interest on the Existing Notes pursuant to such terms of the
                          Existing Indentures and/or the Global Notes.

Norwegian Guarantor       means a Post-Restructuring Obligor incorporated in Norway.

Notarial         Security has the meaning given to it in the Restructuring Implementation Deed.
Document

Notice  of       Scheme means the notice set out in Appendix 10 (Notice of Scheme Meeting) of the
Meeting                 Explanatory Statement.

Notice Parties            has the meaning given to it in the Restructuring Implementation Deed.

Obligor                   means the Company, Alpha II and each Other Obligor.

OFAC                      means the U.S. Office of Foreign Assets Control.

OID                       means an original issue discount.

Omani Term Loans          means the loans borrowed under the English law-governed facility agreement on 11
                          February 2016 between Oman KCA Deutag Drilling Company LLC, and various
                          other members of the Group.

Omnibus Proxy             means the proxy by which Cede & Co. appoints the DTC Participants through
                          whom Existing Notes are held through DTC as its proxies.

OPEC                      means the Organization of Petroleum Exporting Countries.

OPEC-Plus                 means the Organization of the Petroleum Exporting Countries plus additional
                          countries.

OPEC-related Oil Price means the reduction in the price of crude oil arising (both directly and indirectly)
Reduction              from actions taken in March 2020 by OPEC-Plus in connection with the pricing and
                       level of production of crude oil.

Order                     means the Financial Services and Markets Act 2000 (Financial Promotion) Order
                          2005.


                                                   189
    20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                            (Explanatory Statement) Pg 191 of 1648




Other Obligor             has the meaning given to such term in the Restructuring Implementation Deed.

Other  Restructuring means the Restructuring Documents other than the Key Restructuring Documents.
Documents

Participating Creditor    has the meaning given to such term in the Lock-Up Agreement.

Participating             has the meaning given to such term in the Lock-Up Agreement.
Shareholder

Paying Agent              means Lucid Agency Services Limited.

Pledged Assets            means the assets pledged or otherwise subject to security (including, for the
                          avoidance of doubt, by way of assignment or transfer) pursuant to the New Security
                          Documents.

Post-Restructuring        means each of:
Obligors
                          (a)     Abbot Group Limited;

                          (b)     Abbot Holdings Limited;

                          (c)     KCA Deutag (Land Rig) Limited;

                          (d)     KCA Deutag Alpha Limited;

                          (e)     KCA Deutag Drilling Group Limited;

                          (f)     KCA Deutag UK Finance Plc;

                          (g)     KCA European Holdings Limited;

                          (h)     Set Drilling Company Limited;

                          (i)     KCA Deutag Caspian Limited;

                          (j)     Abbot Verwaltungsgesellshaft MbH;

                          (k)     Bentec GmbH Drilling And Oilfield Systems;

                          (l)     KCA Deutag Drilling GmbH;

                          (m)     KCA Deutag GmbH;

                          (n)     KCA Deutag Tiefbohrgesellschaft MbH;

                          (o)     KCA Deutag Europe B.V.;

                          (p)     KCA Deutag Nederland B.V.;

                          (q)     Abbot Holdings Norge AS;

                          (r)     KCA Deutag Drilling Norge AS;

                          (s)     KCA Deutag Drilling Offshore Services AS;


                                                   190
      20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 192 of 1648




                         (t)     KCA Deutag Holdings Norge AS;

                         (u)     KCA Deutag Modu Operations AS;

                         (v)     KCA Deutag Offshore AS;

                         (w)     KCA Deutag Energy International LLC;

                         (x)     KCA Deutag Energy LLC;

                         (y)     KCA Deutag Drilling LLC;

                         (z)     KCA Deutag Russia LLC;

                         (aa)    KCA Deutag Gulf Drilling Limited Company;

                         (bb)    KCA Deutag Drilling Limited; and

                         (cc)    KCA Deutag Technical Support Limited.

Practice      Statement means the letter dated 11 September 2020 issued by the Company in accordance
Letter                  with the Practice Statement (Companies: Schemes of Arrangement under Part 26
                        and Part 26A of the Companies Act 2006) issued on 26 June 2020 by the Court in
                        relation to the practice to be followed in respect of a scheme of arrangement
                        proposed between a company and its creditors.

PRIIPs Regulation        means Regulation (EU) No 1286/2014, as amended.

Principal Obligations    means the obligations of the Issuer and the Post-Restructuring Obligors under the
                         New Notes Indenture, the New Notes and the New Notes Guarantees.

Principal Record Time means 5:00 pm (New York time) on 26 October 2020.

Proceedings              means any process, action or other legal proceedings (including, without limitation,
                         any demand arbitration, alternative dispute resolution, judicial review, adjudication,
                         execution, seizure, distraint, forfeiture re-entry, lien, enforcement of judgment or
                         enforcement of any security), whether arising in connection with the Scheme or
                         otherwise.

Prohibited Proceedings has the meaning given to such term in the Scheme.
                       means each Scheme Creditor who, together with its Affiliates (as defined in the
Prospective      Major Jersey Newco Investment Agreement), holds five per cent. or more of the Scheme
Shareholder            Claims.

Prospectus Regulation means Regulation (EU) 2017/1129.

QIB                      means a “qualified institutional buyer” as defined under Rule 144A.

Qualified Investor       means any person within the meaning of Article (2)(e) of the Prospectus Regulation.

Rating Agency            has the meaning given to such term in the New Notes Indenture.

RCF                      means the revolving credit facility made available under the Credit Agreement.



                                                   191
    20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                          (Explanatory Statement) Pg 193 of 1648




RCF Lenders              means any “Lender” with “Revolving Commitments” (each as defined in the Credit
                         Agreement).

RCF Work Fee Letter      means the work fee letter dated 4 May 2020 with Alpha, certain other members of
                         the Group and certain RCF Lenders.

RCF Work Fees            means the work fees of $4,766,250.09 (being an amount equal to 1.75% of the face
                         value amount of the Participating Creditor Exposure held by the relevant members
                         of the relevant RCF Lenders as of 30 April 2020).

RDS                      means the Rig Design Services.

Record Time              means: (a) in respect of any Liability (other than the Existing Overdraft Liabilities),
                         5:00 pm (New York time) on 26 October 2020 (the Principal Record Time) and
                         (b) in respect of the Existing Overdraft Liabilities, the Existing Overdraft Record
                         Time.

Registrar of Companies means the registrar of companies in England and Wales.

Regulation D             means Regulation D under the Securities Act.

Regulation S             means Regulation S under the Securities Act.

Regulation S Jersey means the Jersey Newco Shares to be offered and sold solely in offshore transaction
NewCo Consideration in reliance on Regulation S.
Shares

Regulation S New Notes means the New Notes to be offered and sold solely to non-U.S. persons in an
                       offshore transaction in reliance on Regulation S.

Released Parties         means the persons listed at Part 1 of Appendix 2 to the Deed of Release.

Relevant Director        has the same meaning given to such term in the Lock-Up Agreement.

Relevant Persons         means qualified investors as defined in the Prospectus Regulation who are also (i)
                         persons who are outside the United Kingdom; (ii) a person within the definition of
                         “Investment Professional” (as defined in Article 19(5) of the Order); (iii) persons
                         falling within Article 49(2)(a) to (d) of the Order; or (iv) persons to whom it may
                         otherwise lawfully be communicated.

Relevant New Bilateral has the meaning given to such term in the Restructuring Implementation Deed.
Facility Agreement

Restricted Jersey Newco means the Jersey Newco Shares to be offered sold solely to persons within the
Consideration Shares United States where each such person is an institutional “accredited investor” as
                        defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act, that is an
                        institution, or a qualified institutional buyer.

Restricted New Notes     means the New Notes to be offered and sold solely to persons to U.S. persons where
                         each such person is an institutional “accredited investor” as defined in Rule
                         501(a)(1), (2), (3) or (7) under the Securities Act, or a qualified institutional buyer.

Restricted Subsidiaries has the meaning given to such term in the New Notes Indenture.



                                                   192
    20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                          (Explanatory Statement) Pg 194 of 1648




Restructured Group        means Jersey Newco and each of its direct and indirect Subsidiaries (whether
                          directly or indirectly owned, and whether wholly or partly owned) on and from the
                          Restructuring Effective Date.

Restructuring             means the proposed restructuring of the financial indebtedness and capital structure
                          of the Group to be implemented in accordance with the Scheme, the Restructuring
                          Steps and the Explanatory Statement and any and all connected compromises,
                          arrangements and/or agreements with persons that are not party to the Scheme.

Restructuring             means the conditions to the Restructuring Steps Start Time.
Conditions

Restructuring             means the documents and other evidence listed in schedule 7 (Restructuring
Conditions Precedent      Conditions Precedent) to the Restructuring Implementation Deed.

Restructuring             means the following:
Documents
                          (a)     the Restructuring Implementation Deed;

                          (b)     each Security and Guarantees Release Document;

                          (c)     the New Debt Documents;

                          (d)     the Jersey Newco Investment Agreement;

                          (e)     the Sale and Purchase Agreement;

                          (f)     the Deed of Release;

                          (g)     the Holding Period Trust Agreement; and

                          (h)     any other documents that is:

                                  (i)     necessary or desirable to give effect to the Restructuring; and

                                  (ii)    designated as a "Restructuring Document" by the Company, the
                                          Majority Creditors (or their advisers) and the New Bilateral
                                          Lenders.

Restructuring Effective means the date on which the Restructuring Effective Date Notice is issued.
Date

Restructuring Effective means a notice to be delivered by the Company to certain parties in accordance with
Date Notice             clause 5.9 (Step 8 – delivery of Restructuring Effective Date Notice) of the
                        Restructuring Implementation Deed.

Restructuring             means the restructuring implementation deed substantially in the form set out in
Implementation Deed       Schedule 1 (Restructuring Implementation Deed) to the Scheme Document (and
                          appended to the Explanatory Statement at Appendix 3 (Restructuring
                          Implementation Deed)).

Restructuring Steps       has the meaning given to such term in the Restructuring Implementation Deed.

Restructuring      Steps means the restructuring steps plan scheduled to (and as defined in) the Lock-Up
Plan                     Agreement (as amended by the Restructuring Steps Plan Amendment Letter).

                                                   193
    20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                          (Explanatory Statement) Pg 195 of 1648




Restructuring  Steps means the amendment to the Restructuring Steps Plan made pursuant to the
Plan Amendment       Restructuring Steps Plan Amendment Letter.

Restructuring  Steps means the letter dated 8 October 2020 from the Company to the Participating
Plan Amendment Letter Creditors requesting that they consent to the Restructuring Steps Plan Amendment.

Restructuring      Steps has the meaning given to such term in the Restructuring Implementation Deed.
Start Time

Restructuring      Term means the restructuring term sheets scheduled to (and each as defined in) the Lock-
Sheets                  Up Agreement.

Revolving       Credit means Lloyds in its capacity as Revolving Credit Administrative Agent under and
Administrative Agent as defined in the Credit Agreement.

Revolving Loan Lender means an RCF Lender that is a lender of record in respect of the Revolving Loans
                      but excluding FAB and Lloyds in their capacities as Existing LC and Undertaking
                      Facility Lenders and HSBC solely in its capacity as the Existing Overdraft Provider.

Revolving Loans           means $95 million of revolving cash loans originally borrowed by Abbot and made
                          under the Credit Agreement.

Revolving       Maturity has the meaning given to such term in the Credit Agreement.
Date

Rule 144A                 means Rule 144A under the Securities Act.

Run-Off Facility          means the new super senior run-off facility provided under the FAB Run-Off LC
                          Facility Agreement.

Run-Off LC Lender         means FAB as lender under the FAB Run-Off LC Facility Agreement.

Russian Guarantors        the Post-Restructuring Obligors incorporated in the Russian Federation.

Russian      Strategic the Strategic Investment Law (Federal Law of the Russian Federation No. 57-FZ
Investment Law         dated 29 April 2008 “On Foreign Investments into Entities of Strategic Significance
                       for the Defence of the Country and Security of the State” (as amended)).

Russian             UBO has the meaning given to such term in the Restructuring Implementation Deed.
Disclosure

S&P                       means Standard and Poor’s.

Sanction Hearing          means the hearing of the Court for the purpose of obtaining the Sanction Order.

Sanction Order            means if the Scheme is sanctioned by the Court, the order to be made by the Court
                          sanctioning the Scheme under section 899 of the Companies Act.

Scheme                    means the scheme of arrangement, proposed to be made under Part 26 of the
                          Companies Act between the Company and the Scheme Creditors as set out in the
                          Scheme Document.

Scheme Claim              means any claim in respect of any Liability of the Company and any other Obligor
                          to a Scheme Creditor arising directly or indirectly out of an interest in the Existing


                                                    194
    20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                          (Explanatory Statement) Pg 196 of 1648



                          Notes, the Term Loan, the Revolving Loans, and, subject to Clause 10 (Calculation
                          of Overdraft Scheme Claim) of the Restructuring Implementation Deed, the
                          Existing Overdraft Liabilities arising on or before the Record Time or which may
                          arise after the Record Time as a result of an obligation or Liability of the Company
                          or other Obligor incurred or as a result of an event occurring or an act done on or
                          before the Record Time (including, for the avoidance of doubt, any interest accruing
                          on, or accretions arising in respect of, such claims before, on or after the Record
                          Time and, provided that, for the purposes of calculating the amount of any Scheme
                          Claims as at the Record Time, any interest accruing on the date the Record Time
                          occurs shall be included in the amount of such Scheme Claims), excluding, in
                          relation to the Existing Notes, any Liability of the Company or other Obligor to the
                          Existing Trustee under the Existing Indentures other than in respect of the covenants
                          to repay principal and interest on the Existing Notes pursuant to the Existing
                          Indentures.

Scheme      Comparator means an indicative outcome analysis in order to, among other things, provide an
Analysis               estimate of potential recoveries for Scheme Creditors if (i) the Restructuring is
                       successfully implemented; (ii) if the Restructuring is not successful and there is a
                       distressed, accelerated sale of the individual business units within the Group (with
                       any residual part of the Group and its assets entering insolvency or bankruptcy
                       proceedings); and (iii) if the Restructuring is not successful and the entities in the
                       Alpha Group are subject to various local law insolvency procedures, undertaken by
                       Deloitte.

Scheme Consideration means the New Notes and the Jersey Newco Consideration Shares.

Scheme Creditor           means:

                          (a)      each Existing Noteholder;

                          (b)      each Non-Voting Scheme Creditor;

                          (c)      each Term Loan Lender;

                          (d)      each Revolving Loan Lender and

                          (e)      the Existing Overdraft Provider.

Scheme       Creditor means, in relation to a Scheme Creditor, if the Restructuring Effective Date occurs,
Entitlements          its:

                          (a)      New Notes Entitlement; and

                          (b)      Jersey Newco Share Entitlement.

Scheme Document           means the document setting out such terms of the Company’s proposed scheme of
                          arrangement to implement the Restructuring with the Scheme Creditors in the form
                          set out in Appendix 2 (Scheme Document) to the Explanatory Statement, with or
                          subject to any modification, addition or condition that the Court may think fit to
                          approve or impose, as appropriate, in accordance with such terms of such scheme.

Scheme Effective Time means the time the Company or A&O delivers the office copy of the Sanction Order
                      to the Registrar of Companies.



                                                   195
    20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                          (Explanatory Statement) Pg 197 of 1648




Scheme Meeting            means the meeting of the Scheme Creditors convened in accordance with the
                          permission of the Court pursuant to section 896 of the Companies Act to consider
                          and, if thought fit, approve the Scheme, including any adjournment thereof.

Scheme Party              has the meaning given to such term in the Scheme.

Scheme Website            means the website set up by the Information Agent at www.lucid-is.com/kcadeutag.

Scottish Shareholder has the meaning given to such term in the Restructuring Implementation Deed.
Resolution

Section 4(a)(2)(private means the exemption from the registration requirements of the Securities Act
placement)              provided by section 4(a)(2) thereunder.

Securities Act            means the U.S. Securities Act of 1933, as amended.

Securities Confirmation means Part 4 of the Lender Claim Form and Part 6 of the Account Holder Letter.
Deed

Security                  means any mortgage, charge, assignation, pledge, lien, standard security or other
                          security interest securing any obligation of any person or any other agreement or
                          arrangement having a similar effect.

Security            and has the meaning given to such term in the Restructuring Implementation Deed.
Guarantees       Release
Document

Shareholder Reserved means the matters set out in paragraph 4 (Key terms of the Jersey Newco Investment
Matters              Agreement and Jersey Newco Articles of Association) of Part 6 (Summary of the
                     Key Restructuring Documents) of the Explanatory Statement.

Shareholder     Super means the matters set out in paragraph 4 (Key terms of the Jersey Newco Investment
Reserved Matters      Agreement and Jersey Newco Articles of Association) of Part 6 (Summary of the
                      Key Restructuring Documents) of the Explanatory Statement.

Slate                     means a slate of directors for appointment to Jersey Newco.

Standstill Agreement      means the standstill agreement dated 2 May 2020 between, among others, Alpha II
                          and certain Creditors.

Standstill Period         means the period from 2 May 2020 to 31 July 2020 during which the members of
                          the Ad-Hoc Committee, the RCF Lenders and the other creditors party to the
                          Standstill Agreement agreed to the standstill arrangements in respect of the
                          indebtedness under the Existing Notes and the Credit Agreement.

Sub-Proxy                 means Part 4 of the Account Holder Letter.

Subsidiary                has the same meaning given such term in section 1159 of the Companies Act.

Substantial Shareholder means Shareholders’ acting together and together with their respective Affiliates,
                        in each case holding over 10% in aggregate of the Jersey Newco Shares.

Super Senior Liabilities means the super senior liabilities under the New Intercreditor Agreement.



                                                  196
       20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                         (Explanatory Statement) Pg 198 of 1648




Supplemental            means the respective supplemental indentures relating to the 2021 Notes Indenture,
Indentures              the 2022 Notes Indenture and the 2023 Notes Indenture attached to the Lock-Up
                        Agreement and each entered into on 17 August 2020 by, among others, the
                        Company, the Existing Trustee and the Existing Security Agent.

Term Loan               means a $407,314,617 term loan borrowed by KCA Deutag GmbH and made under
                        the Credit Agreement.

Term             Loan means Goldman Sachs Lending Partners LLC in its capacity as Term Loan
Administrative Agent Administrative Agent under and as defined in the Credit Agreement.

Term Loan Facility      means the facility under the Credit Agreement pursuant to which the Term Loan
                        was issued.

Term Loan Lenders       means the lenders of record under the Term Loan.

Term Loan Maturity has the meaning given to such term in the Credit Agreement.
Date

Transferred Assets      has the meaning given to such term in the Restructuring Implementation Deed.

Trust Entitlements      means Unadmitted Entitlements held on trust for the relevant Unadmitted Scheme
                        Creditor following being issued and delivered to the Holding Period Trustee on the
                        Restructuring Effective Date.

Umbrella Agreement      means the umbrella agreement substantially in the form set out in part 2 (New Cash
                        Management Facilities Agreement) of schedule 2 (Key Restructuring Documents)
                        to the Restructuring Implementation Deed (and appended to the Explanatory
                        Statement at Part 2 (New Cash Management Facilities Agreement) of Appendix 4
                        (Key Restructuring Documents)) (with any amendments that may be agreed by
                        Alpha and the New Cash Management Lender (provided that such amendments are
                        not adverse to the Scheme Creditors)) between, among others, Alpha and HSBC to
                        be entered into in accordance with such terms of the Restructuring Implementation
                        Deed.

Unadmitted              means Scheme Creditor Entitlements that are not issued to an Unadmitted Scheme
Entitlements            Creditor on the Restructuring Effective Date.

Unadmitted      Scheme means a Scheme Creditor who is not issued with its Scheme Creditor Entitlements
Creditor               on the Restructuring Effective Date.

Undertaking Deed        means the deeds of undertaking issued, or to be issued, in favour of the Court, the
                        Company and the Scheme Creditors (as the case may be) to support the Scheme and
                        the Restructuring.

Undertaking Parties     means the parties giving undertakings pursuant to and in accordance with each of
                        those parties’ applicable Undertaking Deeds as set out in schedule 2 (Scheme
                        Undertaking Parties) of the Scheme Document.

Unrestricted            has the meaning given to such term in the New Notes Indenture.
Subsidiaries

U.S.                    means the United States of America.


                                                 197
    20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                          (Explanatory Statement) Pg 199 of 1648




U.S. Bankruptcy Code     means Title 11 of the United States Code, 11 U.S.C. §§ 101 et seq., as amended.

U.S. Bankruptcy Court means the United States Bankruptcy Court for the Southern District of New York
                      or other court of competent jurisdiction presiding over any case filed under Chapter
                      15 of the U.S. Bankruptcy Code seeking, among other things, recognition of the
                      Scheme as a foreign main proceeding and enforcement of the Sanction Order in the
                      United States.

U.S. Holder              means a beneficial owner of New Notes that is for U.S. federal income tax purposes
                         (i) an individual who is a citizen or resident of the United States, (ii) a c orporation
                         created in, or organized under the laws of, the United States or any state thereof,
                         including the District of Columbia, (iii) an estate the income of which is includible
                         in gross income for U.S. federal income tax purposes regardless of its source or (iv)
                         a trust (A) the administration of which is subject to the primary supervision of a
                         U.S. court and which has one or more United States persons who have the authority
                         to control all substantial decisions of the trust, or (B) if a valid election is in place
                         to treat the trust as a United States person.

U.S. person              means a U.S. person as defined in Regulation S.

Voting        Instruction means 5:00pm (London time) on 28 October 2020.
Deadline

Warrant Holders          means, in relation to a Warrant, the person whose name appears in the register kept
                         by the Jersey Registrar as the holder of the Warrant.

Warrant Instrument       means the warrant instrument entered into between Jersey Newco and the Warrant
                         Holders on the Business Day immediately following the Restructuring Effective
                         Date

Warrant Shares           means up to 1,111,111 ordinary shares in the share capital of Jersey Newco issued
                         pursuant to the Warrants (subject to adjustment in accordance with the Warrant
                         Instrument).

Warrants                 means the warrants constituted by the document substantially in the form set out in
                         schedule 4 (Warrants) to the Restructuring Implementation Deed (and appended to
                         the Explanatory Statement at Appendix 6 (Warrant Instrument)) to be issued by
                         Jersey Newco to the Participating Shareholders subject to such terms of the
                         Restructuring Implementation Deed.

WHO                      means the World Health Organisation.

Work Fee Letters         means the AHC Work Fee Letter and the RCF Work Fee Letter.

Work Fees                means the AHC Work Fees and the RCF Work Fees.




                                                    198
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 200 of 1648



                               APPENDIX 2

                           SCHEME DOCUMENT




                                   199
                                                                       199
   20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                      (Explanatory Statement) Pg 201 of 1648



                                             CLAIM NUMBER: CR-2020-003944
IN THE HIGH COURT OF JUSTICE
BUSINESS AND PROPERTY COURTS OF ENGLAND AND WALES
INSOLVENCY AND COMPANIES LIST (CHD)


                  IN THE MATTER OF KCA DEUTAG UK FINANCE PLC

                                           AND

                    IN THE MATTER OF THE COMPANIES ACT 2006




                            SCHEME OF ARRANGEMENT
                        (under Part 26 of the Companies Act 2006)

                                         between

                           KCA DEUTAG UK FINANCE PLC

                                            and

                              THE SCHEME CREDITORS
                                  (as defined herein)




                                      Allen & Overy LLP

                             0101521-0000029 UKO3: 2000901147.11
                                                                           200
      20-12433-scc                 Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                                         Exhibit D
                                      (Explanatory Statement) Pg 202 of 1648



                                                                      CONTENTS

Clause                                                                                                                                                       Page

1.       Definitions ............................................................................................................................................. 4
2.       Scheme Effectiveness .......................................................................................................................... 11
3.       Authorisation to execute and undertaking to be bound by the Implementation Documents ............... 12
4.       Scheme Steps ....................................................................................................................................... 14
5.       Releases ............................................................................................................................................... 14
6.       Calculation of Overdraft Scheme Claim ............................................................................................. 14
7.       Assignments and Transfers.................................................................................................................. 15
8.       Determination of Scheme Consideration ............................................................................................. 15
9.       Modification to the Scheme................................................................................................................. 15
10.      Termination of the Scheme ................................................................................................................. 16
11.      Stay of Proceedings ............................................................................................................................. 16
12.      Costs .................................................................................................................................................... 16
13.      Provision of information by Scheme Creditors ................................................................................... 16
14.      Future insolvency ................................................................................................................................ 17
15.      Application to the Court for directions ................................................................................................ 17
16.      Exercise of discretion .......................................................................................................................... 17
17.      Notices ................................................................................................................................................. 17
18.      Chapter 15 Filing ................................................................................................................................. 18
19.      Governing Law and Jurisdiction............................................................................................................ 18


Schedule

1.       Restructuring Implementation Deed.................................................................................................... 20
2.       Scheme Undertaking Parties................................................................................................................ 21




0101521-0000029 UKO3: 2000901147.11                                                                                                                              2
                                                                                                                                                       201
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 203 of 1648



BETWEEN:

(1)     KCA DEUTAG UK FINANCE PLC (the Company); and

(2)     THE SCHEME CREDITORS (as defined below).

RECITALS

        The Company

(A)     The Company was incorporated and registered in England and Wales as a public limited company on
        28 April 2014.

(B)     The Company is registered in England and Wales with company number 09015065 and has its
        registered office is 1 Park Row, Leeds, LS1 5AB, United Kingdom.

(C)     As at 28 April 2020, the date of the Company’s last confirmation statement filed at Companies House,
        the issued share capital of the Company was £50,000 divided into 50,000 ordinary shares with a
        nominal value of £1 each.

(D)     The Company is wholly owned by Abbot Group Limited (Abbot).

        Background to the Scheme

(E)     On 31 July 2020, KCA Deutag Alpha II Limited, the Company and certain of its creditors (including
        the Ad-Hoc Committee (as defined in the Lock-up Agreement)) entered into the Lock-up Agreement
        with a view to implementing the Restructuring.

(F)     Pursuant to the terms of the Lock-up Agreement, the Existing Noteholders party thereto (comprising
        more than a majority in outstanding principal amount of each of the Existing Notes), expressly for the
        purpose of facilitating the Scheme, instructed the Existing Trustee to enter into, and on 17 August
        2020 the Existing Trustee and the Company did enter into, supplemental indentures pursuant to each
        Existing Indenture in order to, among other things, provide for the governing law of each Existing
        Indenture to be changed such that each Existing Indenture is now governed by the laws of England
        and Wales.

(G)     Pursuant to the terms of the Lock-up Agreement, the Lenders party thereto (comprising a majority of
        the aggregate amount of unpaid principal then outstanding under the Credit Agreement), expressly for
        the purpose of facilitating the Scheme, instructed the Term Loan Administrative Agent and the
        Revolving Credit Administrative Agent to enter into, and on 21 August 2020 the Term Loan
        Administrative Agent, the Revolving Credit Administrative Agent and the Company did enter into, an
        amendment agreement in respect of the Credit Agreement in order to, amongst other things: (i)
        incorporate a mechanism to permit the accession of the Company as co-borrower under the Credit
        Agreement and (ii) provide for the governing law of the Credit Agreement and the Guaranty
        Agreement to be changed such that the Credit Agreement and the Guaranty Agreement are now
        governed by the laws of England and Wales.

(H)     Furthermore, in order to help facilitate this Scheme, on 10 September 2020, the Company entered into
        a deed pursuant to which the Company has undertaken in favour of (i) KCAD Germany in relation to
        the Term Loan, (ii) Abbot in relation to the Revolving Loans and (iii) each member of the Group that
        had utilised the Existing Overdraft Facility (together with KCAD Germany and Abbot, the Credit
        Agreement Borrowers), to contribute on a joint and several basis to any amounts that are paid by the
        Credit Agreement Borrowers towards their obligations in respect of the Term Loan, the Revolving
        Loans and the Existing Overdraft Facility respectively.


0101521-0000029 UKO3: 2000901147.11                                                                       3
                                                                                                    202
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 204 of 1648



        Purpose of the Scheme

(I)     The purpose of this Scheme is to effect an arrangement between the Company and the Scheme
        Creditors.

(J)     The Scheme, if approved by the requisite majority of Scheme Creditors and sanctioned by the Court
        will effect a release of the Scheme Creditors’ Existing Debt in consideration for pro rata allocations
        of the New Notes and the Jersey NewCo Consideration Shares (the Scheme Consideration) and is
        being proposed as part of the broader Restructuring of the Group’s capital structure in accordance with
        the terms of the Lock-up Agreement. Accordingly, the Scheme will affect the rights of all Scheme
        Creditors.

(K)     It is proposed that the release of Existing Debt, the allocation of the Scheme Consideration, and the
        associated transactions, will be implemented under and in accordance with the Restructuring
        Implementation Deed.

(L)     In addition, the Restructuring Implementation Deed will implement further steps in order to implement
        the broader Restructuring of the Group’s capital structure.

        Scheme Undertaking Parties

(M)     Each Scheme Undertaking Party, upon the sanction of the Scheme by the Court, has agreed to be
        bound by and comply with the obligations expressed to apply to it under this Scheme and the
        Implementation Documents to which it is a party pursuant to the provisions of the applicable
        undertaking deed(s).

        Agreement not to vote

(N)     The Existing Trustee has agreed not to vote in relation to the Scheme and the other Non-Voting
        Scheme Creditors will not vote in relation to the Scheme in accordance with their respective customary
        practices.

1.      DEFINITIONS

1.1     In this Scheme, the following terms shall, unless the context otherwise requires, have the following
        meanings:

        2021 Notes means the $375 million 7.25% senior secured notes due 2021 (ISIN Codes:
        US48244LAA61 / USG5222MAA39; CUSIPs: 48244LAA6 / G5222MAA3) governed by the 2021
        Notes Indenture.

        2021 Notes Indenture means the indenture dated 16 May 2014 between, among others, the Company
        and Deutsche Trustee Company Limited as trustee (as amended and supplemented from time to time).

        2022 Notes means the $535 million 9.875% senior secured notes due 2022 (ISIN Codes:
        US48244LAC28 / USG5222MAB12; CUSIPs: 48244LAC2 / G5222MAB1) governed by the 2022
        Notes Indenture.

        2022 Notes Indenture means the indenture dated 5 April 2017 between, among others, the Company
        and Deutsche Trustee Company Limited as trustee (as amended and supplemented from time to time).

        2023 Notes means the $400 million 9.625% senior secured notes due 2023 (ISIN Codes:
        US48244LAE83 / USG5222MAC94; CUSIPs: 48244LAE8 / G5222MAC9) governed by the 2023
        Notes Indenture.


0101521-0000029 UKO3: 2000901147.11                                                                        4
                                                                                                     203
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 205 of 1648



        2023 Notes Indenture means the indenture dated 9 April 2018 between, among others, the Company
        and Deutsche Trustee Company Limited as trustee (as amended and supplemented from time to time).

        Abbot has the meaning given to that term in Recital (D).

        Account Holder means a holder of a Book-Entry Interest (including, for the avoidance of doubt, a
        DTC Participant).

        Account Holder Letter means an account holder letter substantially in the form set out in Appendix
        8 to the Explanatory Statement.

        Act means the Companies Act 2006 (as amended).

        Ad-Hoc Committee has the meaning given to that term in the Lock-up Agreement.

        Adviser has the meaning given to it in the Restructuring Implementation Deed.

        Affiliate means in respect of any person or entity:

        (a)     a Subsidiary of that person or entity or a Holding Company of that person or entity or any
                other Subsidiary of such a Holding Company; and

        (b)     any Affiliated Entities of any of the persons or entities referred to in paragraph (a) above.

        Affiliated Entity means (a) in relation to a fund (the first fund), (i) a fund which is managed or
        advised by the same investment manager or investment adviser as the first fund or (ii) if it is managed
        by a different investment manager or investment adviser, a fund whose investment manager or
        investment adviser is an Affiliate of the investment manager or investment adviser of the first fund or
        which is a co-investment vehicle under common control with the first fund; and (b) in relation to any
        other person, a fund which is managed or advised by such person or any of its Affiliate.

        Allowed Proceeding means any Proceeding by a Scheme Creditor (or its Nominee(s)):

        (a)     to enforce its rights under this Scheme, the Lock-up Agreement, an Implementation Document
                or a document ancillary to or in connection with an Implementation Document that is entered
                into or executed pursuant to Clause 3 of this Scheme (each a Relevant Document) where the
                Company or any of its Affiliates or any Scheme Party or another Scheme Creditor (or its
                Nominee(s)) fails to perform its obligations under this Scheme, the Lock-up Agreement, or an
                Implementation Document or fails to effect the Restructuring; or

        (b)     in respect of any Liability of the Company or any of its Affiliates, any Scheme Party or another
                Scheme Creditor (or its Nominees(s)) in relation to a Relevant Document arising from fraud,
                gross negligence or wilful misconduct.

        Applicable Procedures means, with respect to any transfer, release, waiver and/or cancellation of
        beneficial interests in any Global Note, the rules and procedures of the relevant Clearing System that
        apply to such transfer, release, waiver and/or cancellation.

        Bank of England Exchange Rate means, in relation to a currency, the most recent spot rate of
        exchange for that currency against Dollars published by the Bank of England on its website at
        https://www.bankofengland.co.uk/boeapps/database/Rates.asp?Travel=NIxAZx&into=USD.

        Book-Entry Interest means, in relation to the Existing Notes, a beneficial interest in a Global Note
        held through or shown on, and transferred only through, records maintained in book-entry form by the


0101521-0000029 UKO3: 2000901147.11                                                                             5
                                                                                                       204
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 206 of 1648



        Clearing Systems and their respective nominees and successors acting through themselves or the
        Existing Depository.

        Business Day means a day on which banks are open for business in London, Jersey, New York and
        Luxembourg (excluding, for the avoidance of doubt, Saturdays, Sundays and public holidays).

        Chapter 15 Order means an order of the U.S. Bankruptcy Court which, among other things,
        recognises this Scheme as a “foreign main proceeding” under Chapter 15 of the U.S. Bankruptcy Code,
        enforces the court order granted in connection with the Scheme within the territorial jurisdiction of the
        United States and grants related relief.

        Clearing System means DTC, Clearstream and Euroclear (as applicable).

        Clearstream means Clearstream Banking S.A.

        Court means the High Court of Justice of England and Wales (or another court of England and Wales)
        under section 899 of the Companies Act.

        Credit Agreement means the credit agreement dated 16 May 2014 (as amended or amended and
        restated from time to time) between, among others, KCA Deutag Alpha Limited as parent, the Term
        Loan Administrative Agent and the Revolving Credit Administrative Agent.

        Deed of Release has the meaning given to it in the Restructuring Implementation Deed.

        DTC means The Depository Trust Company.

        DTC Participant means a person recorded directly in the records of Cede & Co. and DTC as holding
        an interest in any Existing Notes in an account held with DTC.

        Euroclear means Euroclear Bank S.A./N.V. as operator of the Euroclear clearing system.

        Existing Administrative Party means each of:

        (a)     the Revolving Credit Administrative Agent;

        (b)     the Term Loan Administrative Agent;

        (c)     the Existing Trustee; and

        (d)     the Existing Security Agent.

        Existing Ancillary Lender has the meaning given to it in the Restructuring Implementation Deed.

        Existing Custodian means Cede & Co as nominee for DTC.

        Existing Debt means the amount owed to each Scheme Creditor under the Existing Debt Documents.

        Existing Debt Document means the Debt Documents (under and as defined in the Existing
        Intercreditor Agreement).

        Existing Depositary means DTC.

        Existing Indenture means each of:

        (a)     the 2021 Notes Indenture;


0101521-0000029 UKO3: 2000901147.11                                                                          6
                                                                                                       205
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 207 of 1648



        (b)     the 2022 Notes Indenture; and

        (c)     the 2023 Notes Indenture.

        Existing Noteholder means a holder of a beneficial interest in the Existing Notes (including, for the
        avoidance of doubt, an Account Holder that has a beneficial interest in the Existing Notes).

        Existing Notes means each of:

        (a)     the 2021 Notes;

        (b)     the 2022 Notes; and

        (c)     the 2023 Notes.

        Existing Overdraft Facility means the $115,000,000 net overdraft facility made available by the
        Existing Overdraft Provider as an ancillary facility under the Credit Agreement to certain members of
        the Group pursuant to an agreement dated 25 September 2018.

        Existing Overdraft Liabilities means the Liabilities under the Existing Overdraft Facilities.

        Existing Overdraft Provider means HSBC UK Bank plc it is capacity as overdraft provider under
        the Existing Overdraft Facility.

        Existing Overdraft Record Time means 8:00 am (London time) on 27 October 2020 (or, if the
        information required to calculate the Compromised Overdraft Amount is not accessible by the
        Company at such time, the first time following such time that the Company is able to access the
        information required to calculate the Compromised Overdraft Amount).

        Existing Security Agent means Lloyds Bank plc (in its capacity as security agent under and in respect
        of the Existing Notes and the Intercreditor Agreement).

        Existing Trustee means Deutsche Trustee Company Limited in its capacity as trustee in respect of
        the Existing Notes.

        Explanatory Statement means the explanatory statement in relation to this Scheme provided to the
        Scheme Creditors pursuant to section 897 of the Act.

        Global Notes means, individually and collectively, the global notes deposited with or on behalf of and
        registered in the name of the Existing Custodian, in the form of:

        (a)     Exhibit A to the 2021 Notes Indenture (in respect of the 2021 Notes);

        (b)     Exhibit A to the 2022 Notes Indenture (in respect of the 2022 Notes); and

        (c)     Exhibit A to the 2023 Notes Indenture (in respect of the 2023 Notes).

        Group means KCA Deutag Alpha II Limited and its Subsidiaries from time to time.

        Guaranty Agreement means the guaranty agreement dated 16 May 2014 between, among others,
        KCA Deutag Alpha Limited, the Revolving Credit Administrative Agent and the Term Loan
        Administrative Agent.

        Holding Company means, in relation to a person or entity, any other person or entity in respect of
        which it is a Subsidiary.


0101521-0000029 UKO3: 2000901147.11                                                                       7
                                                                                                    206
     20-12433-scc             Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                           Exhibit D
                                 (Explanatory Statement) Pg 208 of 1648



        HSBC Mid-Market Rate means, in relation to a currency, the exchange rate for that currency on
        HSBC UK Bank plc’s "Liquidity Management Portal Dashboard" as at the Existing Overdraft Record
        Time.

        Implementation Documents has the meaning given to that term in Clause 3.1(a) of this Scheme.

        Information Agent means Lucid Issuer Services Limited (acting in its capacity as information agent
        under and in connection with this Scheme).

        Intercreditor Agreement means the intercreditor agreement originally dated 15 March 2008 (as
        amended and restated from time to time) between, among others, the Company, the Term Loan
        Administrative Agent and the Revolving Credit Administrative Agent.

        Jersey Newco means Kelly Topco Limited.

        Jersey Newco Consideration Shares means the Jersey Newco Shares that will be allotted and issued
        pursuant to the terms of the Restructuring Implementation Deed.1

        Jersey NewCo Shares Allocation means, in respect of each Scheme Creditor, its allocation of Jersey
        NewCo Consideration Shares pursuant to the terms of the Restructuring Implementation Deed.

        Jersey Newco Shares means all of the A ordinary shares in Jersey Newco in such number to be
        determined by Jersey Newco (in consultation with the Company and the Ad-Hoc Committee (or their
        respective Advisers) prior to the Scheme Effective Time and a Jersey Newco Share shall mean an A
        ordinary share in Jersey Newco.

        KCAD Germany means KCA Deutag GmbH.

        Lender Claim Form means the lender claim form substantially in the form set out in Appendix 9 to
        the Explanatory Statement.

        Lenders means the Term Loan Lenders and the Revolving Lenders.

        Liability means any debt, liability or obligation of a person whether it is present, future, prospective
        or contingent, whether it is fixed or undetermined, whether or not it involves the payment of money
        or performance of an act or obligation and whether it arises at common law, in equity or by statute, in
        England and Wales or any other jurisdiction, or in any manner whatsoever.

        Lock-up Agreement means the lock-up agreement dated 31 July 2020 between, among others, the
        Company and certain of its creditors.

        Long Stop Date has the meaning given to that term in the Restructuring Implementation Deed.

        New Notes means the $500,000,000 9.875% senior secured notes due 2025 to be issued in accordance
        with the Restructuring Implementation Deed by the Company on or around the Restructuring Effective
        Date to the Scheme Creditors.

        New Notes Allocation means, in respect of each Scheme Creditor, its allocation of New Notes
        pursuant to the terms of the Restructuring Implementation Deed.

        Nominee means, in respect of a Scheme Creditor, a person (or persons) nominated by that Scheme
        Creditor in its Account Holder Letter and/or Lender Claim Form (as applicable) to receive on its behalf

1
        The Jersey Newco Consideration Shares will be issued pro rata to the amount of the Scheme Claims as at the Record Time, with, subject to
        clause 5.5(a) of the Restructuring Implementation Deed, one Jersey Newco Consideration Share to be issued for approximately each $207
        of Scheme Claims, save that fractional entitlements to Jersey Newco Consideration Shares will not be issued.

0101521-0000029 UKO3: 2000901147.11                                                                                                        8
                                                                                                                                   207
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 209 of 1648



        its proportion of the New Notes and/or Jersey Newco Consideration Shares to which it is entitled
        pursuant to the terms of this Scheme.

        Non-Voting Scheme Creditor means each of:

        (a)     the Existing Trustee;

        (b)     the Existing Custodian; and

        (c)     the Existing Depositary,

        in each case solely in respect of its capacity as the beneficiary of the covenant to repay principal and
        pay interest on the Existing Notes pursuant to the terms of the Existing Indentures and/or the Global
        Notes.

        Obligor has the meaning given to that term in the Restructuring Implementation Deed.

        Overdraft Accounts has the meaning given to that term in the Restructuring Implementation Deed.

        Proceeding means any process, suit, action, legal or other proceeding, including without limitation
        any arbitration, mediation, alternative dispute resolution, judicial review, adjudication, demand,
        execution, distraint, restraint, forfeiture, re-entry, seizure, lien, enforcement of judgment or
        enforcement of any security in any jurisdiction whatsoever.

        Prohibited Proceeding means any Proceeding (other than an Allowed Proceeding) with respect to the
        Liabilities that are to be released pursuant to the Restructuring Implementation Deed or the Deed of
        Release.

        Record Time means:

        (a)     in respect of any Liability (other than the Existing Overdraft Liabilities), 5:00 pm (New York
                time) on 26 October 2020; and

        (b)     in respect of the Existing Overdraft Liabilities, the Existing Overdraft Record Time.

        Registrar of Companies means the Registrar of Companies in England and Wales.

        Restructuring has the meaning given to that term in the Restructuring Implementation Deed.

        Restructuring Document has the meaning given to that term in the Restructuring Implementation
        Deed.

        Restructuring Effective Date has the meaning given to that term in the Restructuring Implementation
        Deed.

        Restructuring Implementation Deed means the restructuring implementation deed substantially in
        the form scheduled hereto at Schedule 1 (Restructuring Implementation Deed).

        Revolving Credit Administrative Agent means Lloyds Bank plc (in its capacity as revolving credit
        administrative agent under the Credit Agreement).

        Revolving Lender has the meaning given to that term in the Credit Agreement.




0101521-0000029 UKO3: 2000901147.11                                                                         9
                                                                                                      208
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 210 of 1648



        Revolving Loan Lender means a Revolving Lender that is a lender in respect of the Revolving Loans,
        excluding, for the avoidance of doubt, any Ancillary Lender (as defined in the Credit Agreement) in
        its capacity as such.

        Revolving Loans means the £95,000,000 of drawn revolving loans originally borrowed by Abbot and
        made under the Credit Agreement.

        Sanction Order means the order of the Court sanctioning this Scheme under section 899 of the Act.

        Scheme means this scheme of arrangement in respect of the Company under Part 26 of the Act in its
        present form or with or subject to any modifications, additions or conditions approved or imposed by
        the Court or approved in accordance with the terms of this scheme.

        Scheme Claims means any claim in respect of any Liability of the Company and/or any other Obligor
        to a Scheme Creditor arising directly or indirectly out of an interest in the Existing Notes, the Term
        Loan, the Revolving Loans, and/or, subject to Clause 6 (Calculation of Overdraft Scheme Claim), the
        Existing Overdraft Liabilities arising on or before the Record Time or which may arise after the Record
        Time as a result of an obligation or Liability of the Company or other Obligor incurred or as a result
        of an event occurring or an act done on or before the Record Time (including, for the avoidance of
        doubt, any interest accruing on, or accretions arising in respect of, such claims before, on or after the
        Record Time and, provided that, for the purposes of calculating the amount of any Scheme Claims as
        at the Record Time, any interest accruing on the date the Record Time occurs shall be included in the
        amount of such Scheme Claims), excluding, in relation to the Existing Notes, any Liability of the
        Company or other Obligor to the Existing Trustee under the Existing Indentures other than in respect
        of the covenants to repay principal and interest on the Existing Notes pursuant to the Existing
        Indentures.

        Scheme Creditor means:

        (a)     each Existing Noteholder;

        (b)     each Non-Voting Scheme Creditor;

        (c)     each Term Loan Lender;

        (d)     each Revolving Loan Lender and

        (e)     the Existing Overdraft Provider.

        Scheme Effective Time means the time the Company or its advisers delivers an office copy of the
        Sanction Order to the Registrar of Companies.

        Scheme Meeting means the meeting of the Scheme Creditors to vote on this Scheme convened
        pursuant to an order of the Court (and any meeting called following an adjournment).

        Scheme Party means each of the Company, any Scheme Creditor (or its Nominee(s)) and any person
        that is party to an undertaking deed granted in connection with the Scheme.

        Scheme Undertaking Party means each entity listed in Schedule 2 (Scheme Undertaking Parties)
        whom has signed a deed of undertaking in favour of the Court in connection with this Scheme.

        Scheme Website means https://www.lucid-is.com/kcadeutag.

        Security and Guarantees Release Document has the meaning given to that term in the Restructuring
        Implementation Deed.

0101521-0000029 UKO3: 2000901147.11                                                                          10
                                                                                                       209
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 211 of 1648



        Subsidiary has the same meaning as in section 1159 of the Act.

        Term Loan has the meaning given to that term in the Credit Agreement.

        Term Loan Administrative Agent means Goldman Sachs Lending Partners LLC (in its capacity as
        term loan administrative agent under the Credit Agreement).

        Term Loan Lender has the meaning given to that term in the Credit Agreement.

        U.S. Bankruptcy Court means the United States Bankruptcy Court for the Southern District of New
        York or other court of competent jurisdiction presiding over any case filed under Chapter 15 of the
        U.S. Bankruptcy Code seeking, among other things, recognition of the Scheme as a foreign main
        proceeding and enforcement of the court order granted in connection with the Scheme in the United
        States.

1.2     In this Scheme, unless the context otherwise requires or otherwise expressly provides:

        (a)     references to this Scheme shall include Schedules to this Scheme;

        (b)     references to a person include a reference to an individual, firm, partnership, company,
                corporation, unincorporated body of persons or any state or state agency and shall be construed
                so as to include its successors in title, permitted assigns and permitted transferees;

        (c)     references to a statute, statutory provision or regulatory rule or guidance include references to
                the same as subsequently modified, amended or re-enacted from time to time;

        (d)     references to an agreement, deed or document shall be deemed also to refer to such agreement,
                deed or document as amended, supplemented, restated, verified, replaced and/or novated (in
                whole or in part) from time to time and to any agreement, deed or document executed pursuant
                thereto;

        (e)     the singular includes the plural and vice versa and words importing one gender shall include
                all genders;

        (f)     references to "including" shall be construed as references to "including without limitation"
                and "include", "includes" and "included" shall be construed accordingly;

        (g)     references to Clauses, Subclauses and Schedules are references to recitals, clauses, subclauses
                and schedules of this Scheme;

        (h)     headings to Clauses, Subclauses and Schedules are for ease of reference only and shall not
                affect the interpretation of this Scheme;

        (i)     references to “$”, "dollar", or to "U.S.$" are references to the lawful currency from time to
                time of the United States of America; and

        (j)     references to time shall, unless otherwise stated, be to London time (Greenwich Mean Time
                or British Summer Time, as appropriate).

2.      SCHEME EFFECTIVENESS

2.1     The compromise and arrangement effected by this Scheme and the relevant Implementation
        Documents shall apply to all Scheme Claims and bind all Scheme Creditors, their successors, assigns,
        and the Company.



0101521-0000029 UKO3: 2000901147.11                                                                          11
                                                                                                       210
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 212 of 1648



2.2     Unless otherwise stated, the provisions of this Scheme shall take effect on and from the Scheme
        Effective Time.

2.3     The Company shall promptly notify the Scheme Creditors in writing that the Scheme Effective Time
        has occurred.

3.      AUTHORISATION TO EXECUTE AND UNDERTAKING TO BE BOUND BY THE
        IMPLEMENTATION DOCUMENTS

3.1     With effect on and from the Scheme Effective Time, in consideration of the rights provided to the
        Scheme Creditors under this Scheme and notwithstanding any term of any relevant document, each
        Scheme Creditor hereby appoints, and shall for all purposes be treated as having appointed, the
        Company as its attorney and agent and irrevocably authorises, directs, instructs and empowers the
        Company (represented by any authorised representative):

        (a)     to enter into, execute and deliver (whether as a deed or otherwise) for and on behalf of such
                Scheme Creditor:

                (i)      the Restructuring Implementation Deed;

                (ii)     each other Restructuring Document to which the Scheme Creditors, or any of them,
                         are named as a party; and

                (iii)    any other document referred to, contemplated by or ancillary to any of the foregoing
                         and that is required to give effect to the Restructuring,

                the documents referred to in this Clause 3.1(a) being the Implementation Documents and
                each an Implementation Document;

        (b)     in respect of the Implementation Documents, and on behalf of each Scheme Creditor:

                (i)      to insert the calculation and completion of any commitments, participations or
                         allocations to any Scheme Creditor or any other party under the Implementation
                         Documents (as determined in accordance with the terms of this Scheme and/or the
                         Restructuring Implementation Deed);

                (ii)     to insert information into any blanks (including without limitation, any bank account
                         details, notice provisions or legal entity names), lists of parties and/or signature
                         blocks;

                (iii)    to make any mechanical amendments required by the Company;

                (iv)     to make any other minor or technical amendments;

                (v)      to ensure that they are legal, valid, binding and enforceable upon the parties to them
                         in accordance with this Scheme and the Restructuring Implementation Deed; and/or

                (vi)     to make any amendment to take into account any modification of, or addition to, this
                         Scheme and/or the Implementation Documents approved or imposed by the Court in
                         accordance with Clause 9 (Modification to the Scheme),

                provided that if any such amendment or insertion could reasonably be expected directly or
                indirectly to have an adverse or disproportionate effect on the interests of a Scheme Creditor,
                then such amendment will require the prior written consent of that Scheme Creditor; and


0101521-0000029 UKO3: 2000901147.11                                                                        12
                                                                                                     211
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 213 of 1648



        (c)     take whatever action is necessary to ensure that the books and records of the Clearing Systems
                are updated to reflect the terms of this Scheme and the relevant Implementation Documents,
                including without limitation to:

                (i)      instruct the Clearing Systems to debit the Book-Entry Interests relating to the Existing
                         Notes from the custody account of each Scheme Creditor (or its Account Holder, as
                         applicable);

                (ii)     authorise the cancellation of the Book-Entry Interests in respect of the Existing Notes;
                         and

                (iii)    take or carry out any other step or procedure reasonably required to effect the
                         settlement of the transactions contemplated this Scheme.

3.2     The authority and power granted and conferred on the Company under Clause 3.1 shall be treated, for
        all purposes whatsoever and without limitation, as having been granted and conferred by deed and the
        Company shall be entitled to delegate the authority granted and conferred by Clause 3.1 to any duly
        authorised officer or agent of the Company as necessary.

3.3     Each Scheme Creditor and, pursuant to an Account Holder Letter and/or Lender Claim Form (as
        applicable), each respective Nominee(s) (if applicable), hereby authorises and instructs each Existing
        Administrative Party, the Existing Custodian and the Existing Depositary to undertake such steps as it
        considers necessary or desirable for it to take for the purposes of facilitating the implementation of
        this Scheme, including (without limitation) entering into and executing in its respective capacity the
        Implementations Documents to which it is a party (including, for the avoidance of doubt, in respect of
        the Existing Security Agent, each Security and Guarantees Release Document) and any other
        document that it reasonably considers necessary or advisable to implement this Scheme.

3.4     The Company and Scheme Creditors hereby agree that each Existing Administrative Party shall be
        entitled to enforce, enjoy the benefit of and rely upon the provisions of this Clause 3.

3.5     Each Scheme Creditor hereby consents to the transfer by KCA Deutag Alpha II Limited of the shares
        in KCA Deutag Alpha Limited to Kelly Holdco 2 Limited prior to the Restructuring Effective Date
        (and subject to the relevant Existing Security (as defined in the Restructuring Implementation Deed)).

3.6     Notwithstanding any other provision of this Scheme, each Scheme Creditor hereby confirms that it
        agrees to, shall be bound by and shall comply with, and shall for all purposes be treated as having
        agreed to and be bound by, each Implementation Document after it has been executed by the Company
        on its behalf in accordance with this Clause 3. Furthermore, each Scheme Creditor hereby irrevocably
        and unconditionally ratifies and confirms everything which the Company (including its respective
        authorised signatories) may lawfully do or cause to be done in accordance with any authority conferred
        by this Scheme.

3.7     On and from the Scheme Effective Time, each person or entity that has been nominated by a Scheme
        Creditor to act as a Nominee pursuant to the applicable Account Holder Letter and/or Lender Claim
        Form (as applicable), agrees that the authority and power conferred on the Company by this Clause 3
        shall extend to any Implementation Documents to which such Nominee is named as a party.

3.8     Once an Implementation Document has been fully executed, dated, released and (if applicable,
        delivered), the authority granted by each Scheme Creditor to the Company under this Clause 3 shall
        expire automatically in respect of that Implementation Document at that time and, thereafter, that
        Implementation Document may only be amended in accordance with its terms. Any remaining
        authorities granted by the Scheme Creditors to the Company under this Clause 3 shall terminate two
        Business Days following the occurrence of the Restructuring Effective Date.


0101521-0000029 UKO3: 2000901147.11                                                                          13
                                                                                                       212
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 214 of 1648



4.      SCHEME STEPS

4.1     On and from the Scheme Effective Time and in the order set out in this Clause 4, the following steps
        (the Scheme Steps) shall be taken in accordance with this Scheme:

        (a)     the Company shall execute but not date nor deliver the Restructuring Implementation Deed
                on its own behalf and on behalf of each Scheme Creditor;

        (b)     each of the Scheme Undertaking Parties that is party to the Restructuring Implementation
                Deed shall execute but not date the Restructuring Implementation Deed on its own behalf and
                deliver a copy of such executed document to the Company or its legal advisers;

        (c)     promptly following receipt of all signatures to the Restructuring Implementation Deed, the
                Company or its legal advisers shall, and are hereby irrevocably authorised to, date, complete,
                release and deliver the Restructuring Implementation Deed (without the consent of or any
                further notice to any party thereto); and

        (d)     the Company and each Scheme Undertaking Party (to the extent any action is required by it
                in connection with the satisfaction of any condition precedent to any step specified in the
                Restructuring Implementation Deed) shall use reasonable endeavours to procure that any
                condition precedent to any step specified in the Restructuring Implementation Deed
                (including, for the avoidance of doubt, the execution or delivery of any Implementation
                Document or any other conditions precedent to the effectiveness of any Implementation
                Documents) shall be satisfied (unless waived in accordance with the terms of the Restructuring
                Implementation Deed).

4.2     Following the completion of the Scheme Steps:

        (a)     the remaining Implementation Documents will be executed, dated and released in accordance
                with clauses 3 (Scheme Steps) to 5 (Restructuring Steps) of the Restructuring Implementation
                Deed; and

        (b)     any other steps to be taken in connection with the implementation of the Restructuring will be
                taken in the manner prescribed in the Restructuring Implementation Deed.

5.      RELEASES

        Certain releases will be granted as part of the Scheme and will take effect in accordance with clauses
        5.3 (Step 2 – release of Scheme Claims and Existing Security) and 5.8 (Step 7 – Releases) of the
        Restructuring Implementation Deed and the Deed of Release.

6.      CALCULATION OF OVERDRAFT SCHEME CLAIM

(a)     In relation to the Existing Overdraft Provider, the amount of the Existing Overdraft Liabilities to be
        compromised by the Scheme and the Restructuring Implementation Deed (being a Scheme Claim)
        shall be an amount equal to the aggregate net balance on the Overdraft Accounts and any accrued and
        unpaid interest and fees under the Existing Overdraft Facilities, in each case, as calculated by the
        Company with reference to the balances of the Overdraft Accounts at the Existing Overdraft Record
        Time (the Compromised Overdraft Amount), provided that the maximum Compromised Overdraft
        Amount for the purposes of the Scheme shall not exceed $115,000,000 plus the aggregate amount of
        any accrued and unpaid interest and fees under the Existing Overdraft Facilities as at the Existing
        Overdraft Record Time.

(b)     For the purposes of calculating the Compromised Overdraft Amount, any amounts under the Existing
        Overdraft Facilities that are denominated in a currency other than dollars shall be converted into dollars

0101521-0000029 UKO3: 2000901147.11                                                                           14
                                                                                                        213
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 215 of 1648



        by the Company using the HSBC Mid-Market Rate (or if the HSBC Mid-Market Rate is not accessible
        by the Company at the Existing Overdraft Record Time, the Bank of England Exchange Rate).

(c)     The Existing Overdraft Liabilities shall be released in accordance with the terms of the Restructuring
        Implementation Deed in an amount equal to the Compromised Overdraft Amount and, for the purposes
        of the Scheme, such amount shall be represented by the debit balances in the following bank accounts
        held with the Existing Overdraft Provider and in the following order:

        (i)     the bank account in the name of Abbot Group Limited with account number 60230006 and
                sort code 401276; and

        (ii)    to the extent necessary, such other bank account operated as part of the Existing Overdraft
                Facilities as the Company may notify the Existing Overdraft Provider in writing on the
                Restructuring Effective Date.

(d)     For the avoidance of doubt, the remaining credit and debit balances in the bank accounts operated as
        part of the Existing Overdraft Facilities following the release of the relevant Scheme Claim pursuant
        to paragraph (c) above shall be deemed to be the opening credit and debit balances for the purposes of
        the overdraft arrangements provided for in the New Cash Management Facilities Agreement (as
        defined in the Restructuring Implementation Deed).

7.      ASSIGNMENTS AND TRANSFERS

        The Company shall not be under any obligation to recognise any purported assignment or transfer of
        any Scheme Claims by a Scheme Creditor following the Record Time for the purposes of this Scheme
        or the Implementation Documents (including but not limited to determining the applicable allocation
        of Scheme Consideration). Notwithstanding the foregoing, where the Company has received from the
        relevant parties written notice of such purported assignment or transfer, the Company may in its
        absolute discretion, and subject to such evidence as it may reasonably require, agree to recognise such
        purported assignment or transfer, subject to the assignee or transferee agreeing to be bound by the
        terms of this Scheme and to be treated as having been a Scheme Creditor for the purposes of this
        Scheme.

8.      DETERMINATION OF SCHEME CONSIDERATION

8.1     Unless expressly provided otherwise herein, each Scheme Creditor’s entitlement to the Scheme
        Consideration (as allocated in accordance with the terms of the Restructuring Implementation Deed)
        will be determined based on its Scheme Claims as at the Record Time.

9.      MODIFICATION TO THE SCHEME

9.1     Subject to Clause 9.2, the Scheme Creditors hereby agree that the Company may at any Court hearing
        to sanction this Scheme, consent on behalf of itself and the Scheme Creditors and anyone else
        concerned to any modification of, or addition to, this Scheme and/or any of the Implementation
        Documents on any terms or conditions that the Court may think fit to approve or impose which is
        necessary for the implementation of the Restructuring, and which could not reasonably be expected
        directly or indirectly to have an adverse effect on the interests of any Scheme Creditor under this
        Scheme. However, if such modifications could reasonably be expected directly or indirectly to have
        an adverse effect on the interests of a Scheme Creditor, then the Company may not give such consent
        without the prior written consent of that Scheme Creditor.

9.2     Any modification of, or addition to, this Scheme and/or any of the Implementation Documents may
        only be made pursuant to Clause 9.1 with the consent of:



0101521-0000029 UKO3: 2000901147.11                                                                        15
                                                                                                     214
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 216 of 1648



        (a)     the Majority Creditors and the New Bilateral Lenders (each as defined in the Restructuring
                Implementation Deed); and

        (b)     any Existing Administrative Party whose interests would be adversely affected by such
                modification or addition (as determined by the relevant Existing Administrative Party in its
                sole discretion),

        in each case, with such consent not to be unreasonably withheld or delayed.

9.3     If any provision of this Scheme (or any document to be executed pursuant to the authority granted
        under this Scheme) is illegal or unenforceable, such provision shall be severed from this Scheme and
        the rest of this Scheme shall continue in full force and effect as if the severed provision had not been
        included.

10.     TERMINATION OF THE SCHEME

10.1    If the Restructuring Effective Date does not occur on or before the Long Stop Date, the terms of and
        the obligations on the parties under or pursuant to this Scheme shall lapse and all the compromises
        and arrangements provided by this Scheme and any releases granted pursuant to this Scheme shall be
        of no effect and shall be construed as if it had never become effective, and the rights and obligations
        of the Scheme Creditors (including under the Existing Debt Documents) shall not be affected and shall
        be reinstated and remain in full force and effect.

10.2    Clauses 10, 12, 17 and 19 shall survive any termination of this Scheme.

11.     STAY OF PROCEEDINGS

11.1    Subject to Clause 11.2 below, no Scheme Creditor may commence, continue, support any person
        commencing, or instruct any person to commence or take any Prohibited Proceeding against any
        Scheme Party.

11.2    A Scheme Creditor (or its Nominee(s)) may commence an Allowed Proceeding against any Scheme
        Party after giving each Scheme Party 21 days’ written notice of its intention to do so.

11.3    Each Scheme Creditor will hold on trust for the benefit of the relevant Scheme Party any recovery
        made pursuant to any Prohibited Proceeding in breach of this Clause 11 and will turn over any such
        recovery forthwith upon demand being made by the Company without set-off, counterclaim or
        deduction. To the extent that the asset comprising the recovery cannot be held on trust by the Scheme
        Creditor, the Scheme Creditor shall pay to the Company an amount equal to that recovery immediately
        upon demand being made by the Company without set-off, counterclaim or deduction, to be held on
        trust by the Company for the person(s) entitled to it.

12.     COSTS

        The Company shall pay, or procure the payment of, in full all costs, charges, expenses and
        disbursements incurred by it in connection with the negotiation, preparation and implementation of
        this Scheme as and when they arise, including, but not limited to, the costs of holding the Scheme
        Meeting, the costs of obtaining the sanction of the Court and the costs of placing the notices (if any)
        required by this Scheme.

13.     PROVISION OF INFORMATION BY SCHEME CREDITORS

13.1    An Account Holder Letter and/or Lender Claim Form (as applicable) submitted by or on behalf of any
        Scheme Creditor shall be submitted in accordance with the instructions set out in the relevant Account
        Holder Letter and/or Lender Claim Form (as applicable) and this Scheme.

0101521-0000029 UKO3: 2000901147.11                                                                         16
                                                                                                      215
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 217 of 1648



13.2    Whether an Account Holder Letter and/or Lender Claim Form (as applicable) has been validly
        completed shall be determined by the Information Agent at its discretion, provided that, if the
        Information Agent determines that an Account Holder Letter and/or Lender Claim Form (as
        applicable) has not been validly completed, it shall promptly prepare a written statement of its reasons
        for doing so and send that statement by electronic mail to the party that provided such Account Holder
        Letter and/or Lender Claim Form (as applicable).

13.3    The Company may disclose the Account Holder Letter and/or Lender Claim Form (as applicable) and
        its contents on a confidential basis to such persons as are necessary to facilitate the consummation of
        the Restructuring.

14.     FUTURE INSOLVENCY

14.1    In the event that the Company enters into an insolvency proceeding on or before the Restructuring
        Effective Date, the Company’s obligations under this Scheme shall continue to be performed by the
        Company in an insolvency proceeding to the fullest extent permitted by law or unless otherwise
        determined by the Court.

14.2    With effect from the Restructuring Effective Date, this Scheme shall continue according to its terms
        to the fullest extent permitted by law or unless otherwise determined by the Court, notwithstanding
        any insolvency proceeding in respect of the Company.

15.     APPLICATION TO THE COURT FOR DIRECTIONS

        Without prejudice to any rights that the Company or any Scheme Creditor might otherwise have in
        connection with this Scheme or any aspect of it, the Company shall be entitled to make an application
        to the Court for directions at any time in connection with any matter arising under or in relation to this
        Scheme, any Implementation Document or any other aspect of the Restructuring.

16.     EXERCISE OF DISCRETION

        Where, under or pursuant to any provision of this Scheme or any Implementation Document, a matter
        is to be determined by the Company, it shall be determined by the board of directors of the Company,
        in their discretion in such manner as they consider fair and reasonable.

17.     NOTICES

17.1    Any notice or other written communication to be given under or in relation to this Scheme must be
        given in the English language by email to the email address as set out below

17.2    The addresses for notices are as follows:

        (a)     in the case of the Company:

                Email:           Neil.Gilchrist@kcadeutag.com and Tony.Byrne@kcadeutag.com

                Attention:       the CFO and General Counsel

                with a copy to A&O at:

                Email:           Kelly_A&O_Core_Finance_Team@AllenOvery.com

                Attention:       Ian Field / James Graham

        (b)     in the case of notices to all Scheme Creditors, via the Information Agent at:

0101521-0000029 UKO3: 2000901147.11                                                                           17
                                                                                                       216
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 218 of 1648



                Email:           kcadeutag@lucid-is.com

                Attention:       Oliver Slyfield

        (c)     in the case of any other person, any address set forth for that person in any agreement entered
                into in connection with this Scheme.

17.3    Any notice or other written communication to be given under this Scheme shall be deemed to have
        been served:

        (a)     in the case of any person other than a Scheme Creditor, at the time of transmission if sent by
                email; and

        (b)     in the case of Scheme Creditors only, when such notice or other written communication is
                published on the Scheme Website,

        provided, in each case, such notice or other written communication is in legible form.

17.4    The accidental omission to send any notice, written communication or other document in accordance
        with paragraphs 17.1 to 17.3 above, or the non-receipt of any such notice by any Scheme Creditor,
        shall not affect the provisions of this Scheme.

17.5    All communications under this Scheme to or from an Obligor (other than the Company) must be sent
        through the Company.

17.6    Any communication given to the Company in connection with this Scheme will be deemed to have
        also been given to the other Obligors.

18.     CHAPTER 15 FILING

18.1    To the extent it has not already done so prior to the Scheme Effective Time, the Company shall file a
        petition for recognition of this Scheme under Chapter 15 of the U.S. Bankruptcy Code and shall use
        reasonable endeavours to obtain a Chapter 15 Order, unless and until:

        (a)     such order is granted or unconditionally denied by the U.S. Bankruptcy Court; or

        (b)     otherwise agreed between the Majority Participating AHC Creditors and Majority
                Participating RCF Lenders (each as defined in the Lock-up Agreement) and the Company,
                each acting reasonably and in good faith.

19.     GOVERNING LAW AND JURISDICTION

19.1    Subject to Clause 19.2, the operative terms of this Scheme and any non-contractual obligations arising
        out of or in connection with this Scheme shall be governed by and construed in accordance with the
        laws of England and Wales. The Scheme Creditors and the Company hereby agree that the Court shall
        have exclusive jurisdiction to hear and determine any suit, action or Proceeding and to settle any
        dispute which arises out of or in connection with the terms of this Scheme or its implementation or out
        of any action taken or omitted to be taken under this Scheme or in connection with the administration
        of this Scheme, and for such purposes the Scheme Creditors and the Company irrevocably submit to
        the jurisdiction of the Court, provided, however, that nothing in this Clause 19 shall affect the validity
        of other provisions determining governing law and jurisdiction as between the Company and any of
        the Scheme Creditors, whether contained in contract or otherwise. A Scheme Creditor may take action




0101521-0000029 UKO3: 2000901147.11                                                                           18
                                                                                                       217
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 219 of 1648



        in any other court of competent jurisdiction in order to enforce a judgment made in its favour in relation
        to Allowed Proceedings.

19.2    The U.S. Bankruptcy Court shall have exclusive jurisdiction to hear and determine any dispute, suit,
        action or Proceeding (including any settlement thereof) which may arise out of or in connection with
        any Chapter 15 Order relating to the Company or its assets located within the territorial jurisdiction of
        the United States.

19.3    The terms of this Scheme and the obligations imposed on the Company and the Scheme Creditors
        (and, for the avoidance of doubt, those terms and obligations which may be construed as being imposed
        on any Scheme Undertaking Party) hereunder shall take effect subject to any prohibition or condition
        imposed by applicable law.




0101521-0000029 UKO3: 2000901147.11                                                                           19
                                                                                                        218
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 220 of 1648



                                         SCHEDULE 1

                            RESTRUCTURING IMPLEMENTATION DEED



                                         [to be inserted]




0101521-0000029 UKO3: 2000901147.11                                                     20
                                                                                 219
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 221 of 1648



                                            SCHEDULE 2

                                  SCHEME UNDERTAKING PARTIES

1.      Kelly Topco Limited

2.      Kelly Holdco 1 Limited

3.      Kelly Holdco 2 Limited

4.      KCA Deutag Alpha II Limited

5.      KCA Deutag Alpha Limited

6.      KCA Deutag US Finance LLC

7.      Abbot Group Limited

8.      Abbot Holdings Limited

9.      Abbot Investments (North Africa) Limited

10.     KCA Deutag (Land Rig) Limited

11.     KCA Deutag Caspian Limited

12.     KCA Deutag Drilling Group Limited

13.     KCA European Holdings Limited

14.     Abbot Verwaltungsgesellschaft mbH

15.     Bentec GmbH Drilling & Oilfield Systems

16.     KCA Deutag Drilling GmbH

17.     KCA Deutag GmbH

18.     KCA Deutag Tiefbohrgesellschaft mbH

19.     KCA Deutag Europe BV

20.     KCA Deutag Nederland BV

21.     Abbot Holdings Norge AS

22.     KCA Deutag Drilling Norge AS

23.     KCA Deutag Drilling Offshore Services AS

24.     KCA Deutag Holdings Norge AS

25.     KCA Deutag MODU Operations AS

26.     KCA Deutag Offshore AS


0101521-0000029 UKO3: 2000901147.11                                                     21
                                                                                 220
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                            (Explanatory Statement) Pg 222 of 1648



27.     KCA Deutag Energy Global LLC

28.     KCA Deutag Energy International LLC

29.     KCA Deutag Energy LLC

30.     KCA Deutag Energy National LLC

31.     KCA Deutag Drilling LLC

32.     KCA Deutag Russia LLC

33.     KCA Deutag Gulf Drilling Limited Company

34.     KCA Deutag Drilling Limited

35.     KCA Deutag Technical Support Limited

36.     KCA Deutag Rig Design Services Limited

37.     SET Drilling Company Limited

38.     KCA Deutag Pte Ltd

39.     KCAD Holdings I Limited

40.     KCAD Holdings II Limited

41.     KCA Deutag Finance I Limited

42.     KCA Deutag Finance II Limited

43.     KCA Deutag Midco Limited

44.     Land Rig Ventures I Limited

45.     Land Rig Ventures II Limited

46.     KCA Deutag Drilling Rigs I Limited

47.     Lloyds Bank plc (in its capacities as an Existing Ancillary Lender and as a New Bilateral Lender (in
        each case as defined in the Restructuring Implementation Deed))

48.     HSBC UK Bank plc (in its capacities as an Existing Ancillary Lender and as a New Bilateral Lender
        (in each case as defined in the Restructuring Implementation Deed))

49.     The Existing Trustee

50.     The Term Loan Administrative Agent

51.     The Revolving Credit Administrative Agent

52.     The Existing Security Agent

53.     Lucid Issuer Services Limited (in its capacities as Information Agent and Holding Period Trustee (as
        defined in the Restructuring Implementation Deed))

0101521-0000029 UKO3: 2000901147.11                                                                     22
                                                                                                  221
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                            (Explanatory Statement) Pg 223 of 1648



54.     Lucid Trustee Services Limited (in its capacities as New Trustee and New Security Agent (in each
        case as defined in the Restructuring Implementation Deed))

55.     Lucid Agency Services Limited (in its capacities as Paying Agent, Registrar and Transfer Agent (in
        each case as defined in the New Notes Indenture (as defined in the Restructuring Implementation
        Deed))




0101521-0000029 UKO3: 2000901147.11                                                                    23
                                                                                                222
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 224 of 1648



                               APPENDIX 3

                 RESTRUCTURING IMPLEMENTATION DEED




                                   200
                                                                       223
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                  (Explanatory Statement) Pg 225 of 1648




       RESTRUCTURING IMPLEMENTATION DEED


                                       [] 2020




                           BETWEEN, AMONG OTHERS


                         KCA DEUTAG UK FINANCE PLC


                                         AND


                            THE SCHEME CREDITORS
                                (as defined herein)




         relating to the restructuring of certain financial indebtedness of the
                                  KCA Deutag group




                                    Allen & Overy LLP

                           0101521-0000029 UKO3: 2000910902.11
                                                                                       224
      20-12433-scc                 Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                                         Exhibit D
                                      (Explanatory Statement) Pg 226 of 1648



                                                                      CONTENTS

Clause                                                                                                                                                       Page

1.       Interpretation ......................................................................................................................................... 2
2.       Effectiveness ....................................................................................................................................... 16
3.       Scheme Steps ....................................................................................................................................... 16
4.       Restructuring Steps Start Time ............................................................................................................ 17
5.       Restructuring Steps.............................................................................................................................. 18
6.       Post-Restructuring Effective Date Steps ............................................................................................. 22
7.       Allocation and Distribution of Scheme Consideration ........................................................................ 23
8.       Holding Period Trustee........................................................................................................................ 24
9.       Acknowledgements, Instructions and Ratifications ............................................................................ 25
10.      Calculation of Overdraft Scheme Claim ............................................................................................. 26
11.      Holdco Liquidation.............................................................................................................................. 27
12.      Termination ......................................................................................................................................... 27
13.      Survival ............................................................................................................................................... 28
14.      Representations and warranties ........................................................................................................... 28
15.      Amendments and Further Assurance................................................................................................... 29
16.      Notices ................................................................................................................................................. 30
17.      Third party rights ................................................................................................................................. 31
18.      Specific performance ........................................................................................................................... 31
19.      Reservation of rights............................................................................................................................ 31
20.      Severability .......................................................................................................................................... 31
21.      Miscellaneous ...................................................................................................................................... 31
22.      Parties’ rights and obligations ............................................................................................................. 31
23.      Counterparts ........................................................................................................................................ 31
24.      Governing law ..................................................................................................................................... 32
25.      Enforcement ........................................................................................................................................ 32

Schedule

1.       Parties .................................................................................................................................................. 33
         Part 1          The Other Obligors .......................................................................................................... 33
         Part 2          Additional Holdcos .......................................................................................................... 35
         Part 3          The Existing LC and Undertaking Lenders ..................................................................... 36
2.       Key Restructuring Documents ............................................................................................................ 37
         Part 1          New Notes Indenture ....................................................................................................... 37
         Part 2          New Cash Management Facilities Agreement ................................................................. 38
         Part 3          New LC Facility Agreement ............................................................................................ 39
         Part 4          FAB Run-Off LC Facility Agreement ............................................................................. 40
         Part 5          New Intercreditor Agreement .......................................................................................... 41
         Part 6          Jersey Newco Investment Agreement .............................................................................. 42
         Part 7          Jersey Newco Sale and Purchase Agreement .................................................................. 43
         Part 8          Deed of Release ............................................................................................................... 44
         Part 9          Holding Period Trust Agreement ..................................................................................... 45
3.       Jersey Newco Articles of Association ................................................................................................. 46
4.       Warrants .............................................................................................................................................. 47
5.       New Security Documents .................................................................................................................... 48
6.       Existing Security Release Instruction .................................................................................................. 52
7.       Restructuring Conditions Precedent .................................................................................................... 59
8.       Adviser Email List............................................................................................................................... 66
9.       Post-Restructuring Obligors ................................................................................................................ 67
10.      Overdraft Accounts ............................................................................................................................. 69

0101521-0000029 UKO3: 2000910902.11
                                                                                                                                                       225
        20-12433-scc                  Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                                        Exhibit D
                                         (Explanatory Statement) Pg 227 of 1648



Signatories ........................................................................................................................................................ 72




0101521-0000029 UKO3: 2000910902.11
                                                                                                                                                        226
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 228 of 1648



THIS DEED is dated [] 2020

BETWEEN:

(1)     KCA DEUTAG UK FINANCE PLC (company number 09015065) (the Company);

(2)     KCAD DEUTAG ALPHA II LIMITED (company number 06511474) (Alpha II);

(3)     KELLY TOPCO LIMITED (registered number 132385) (Jersey Newco);

(4)     KELLY HOLDCO 1 LIMITED (company number 12922288) (English Newco 1);

(5)     KELLY HOLDCO 2 LIMITED (company number 12922637) (English Newco 2);

(6)     EACH COMPANY listed in Part 1 of Schedule 1 (the Other Obligors);

(7)     EACH COMPANY listed in Part 2 of Schedule 1 (the Additional Holdcos);

(8)     THE FINANCIAL INSTITUTIONS listed in Part 3 of Schedule 1 as lenders under the Existing LC
        and Undertaking Facilities (the Existing LC and Undertaking Lenders);

(9)     LLOYDS BANK PLC as lender under the New LC Facility Agreement (the New LC Lender);

(10)    FIRST ABU DHABI BANK PJSC as lender under the FAB Run-Off LC Facility Agreement (the
        Run-Off LC Lender);

(11)    HSBC UK BANK PLC as lender under the New Cash Management Facilities (the New Cash
        Management Lender);

(12)    LUCID ISSUER SERVICES LIMITED as Holding Period Trustee (as defined below); and

(13)    EACH PERSON that is a Scheme Creditor (under and as defined in the Scheme Document).

WHEREAS:

(A)     Certain of the Group’s financial creditors and other stakeholders have agreed the terms of the
        Restructuring and have agreed, pursuant to the terms of the Lock-up Agreement, to support and
        facilitate the implementation of the Restructuring.

(B)     As part of the Restructuring, the Company has proposed the Scheme pursuant to Part 26 of the
        Companies Act to the Scheme Creditors.

(C)     The parties to this Deed have entered into it in order to formalise the terms on which the Restructuring
        and the Scheme will be implemented and to document the consents, instructions, directions, waivers,
        conditions precedent, steps and sequencing required to implement the Restructuring.

(D)     The Restructuring Steps constitute a series of steps, which shall be implemented in the order set out
        in, and in accordance with the terms of, this Deed.

(E)     It is intended that this document takes effect as a deed notwithstanding the fact that a party may only
        execute this document under hand.




0101521-0000029 UKO3: 2000910902.11                    1
                                                                                                      227
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 229 of 1648



IT IS AGREED, in consideration of the promises and the mutual covenants and agreements contained herein,
the sufficiency of which is hereby acknowledged, as follows:

1.      INTERPRETATION

1.1     Definitions

(a)     In this Deed:

        2021 Notes means the $375 million 7.25% senior secured notes due 2021 (ISIN Codes:
        US48244LAA61 / USG5222MAA39; CUSIPs: 48244LAA6 / G5222MAA3) governed by the 2021
        Notes Indenture.

        2021 Notes Indenture means the indenture dated 16 May 2014 between, among others, the Company
        and Deutsche Trustee Company Limited as trustee (as amended and supplemented from time to time).

        2022 Notes means the $535 million 9.875% senior secured notes due 2022 (ISIN Codes:
        US48244LAC28 / USG5222MAB12; CUSIPs: 48244LAC2 / G5222MAB1) governed by the 2022
        Notes Indenture.

        2022 Notes Indenture means the indenture dated 5 April 2017 between, among others, the Company
        and Deutsche Trustee Company Limited as trustee (as amended and supplemented from time to time).

        2023 Notes means the $400 million 9.625% senior secured notes due 2023 (ISIN Codes:
        US48244LAE83 / USG5222MAC94; CUSIPs: 48244LAE8 / G5222MAC9) governed by the 2023
        Notes Indenture.

        2023 Notes Indenture means the indenture dated 9 April 2018 between, among others, the Company
        and Deutsche Trustee Company Limited as trustee (as amended and supplemented from time to time).

        A&O means Allen & Overy LLP as legal advisers to the Group.

        Account Holder means a holder of a Book-Entry Interest (including, for the avoidance of doubt, a
        DTC Participant).

        Account Holder Letter the account holder letter substantially in the form set out in Appendix 8 to the
        Explanatory Statement.

        Ad-Hoc Committee has the meaning given to that term in the Lock-up Agreement.

        Administrative Parties means the Existing Administrative Parties and the New Administrative
        Parties.

        Adviser Email Address means, in respect of an Adviser, the email address or email addresses set out
        next to the name of that Adviser in Schedule 8 (Adviser Email List).

        Advisers means:

        (a)     A&O;

        (b)     Weil, Gotshal & Manges (London) LLP as legal adviser to the Ad-Hoc Committee;

        (c)     Linklaters LLP as legal adviser to the Existing Ancillary Lenders and New Bilateral Lenders;
                and



0101521-0000029 UKO3: 2000910902.11                   2
                                                                                                    228
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 230 of 1648



        (d)     McDermott Will & Emery UK LLP as legal adviser to the New Administrative Parties.

        Affiliates means in relation to a person, a Subsidiary of that person or a Holding Company of that
        person or any other Subsidiary of that Holding Company.

        Agreed Form has the meaning given to it in Schedule 7 (Restructuring Conditions Precedent).

        Alpha means KCA Deutag Alpha Limited.

        Alpha Group means Alpha and its Subsidiaries.

        Applicable Procedures means, with respect to any transfer, release, waiver and/or cancellation of
        beneficial interests in any Global Note, the rules and procedures of DTC that apply to such transfer,
        release, waiver and/or cancellation.

        Authorisation means an authorisation, consent, approval, waiver, resolution, licence, exemption,
        filing, notarisation or registration.

        Bank of England Exchange Rate means, in relation to a currency, the most recent spot rate of
        exchange for that currency against Dollars published by the Bank of England on its website at
        https://www.bankofengland.co.uk/boeapps/database/Rates.asp?Travel=NIxAZx&into=USD.

        Book-Entry Interest means, in relation to the Existing Notes, a beneficial interest in a Global Note
        held through or shown on, and transferred only through, records maintained in book-entry form by
        DTC and their respective nominees and successors acting through themselves or the Existing
        Depository.

        Business Day means a day on which banks are open for business in London, Jersey, New York and
        Luxembourg (excluding, for the avoidance of doubt, Saturdays, Sundays and public holidays).

        Certificates means the certificates listed in paragraphs 1, 2(a), 2(b) and 2(d) of Schedule 7
        (Restructuring Conditions Precedent), in each case, in the Agreed Form.

        Claim means any claim, counterclaim, right, remedy, indebtedness, right of action, cause of action,
        indemnity, contribution, right of set-off, demand, damages and other sums (in each case of whatever
        kind or nature, whether in law, equity, regulation, statute, contract or otherwise, whether known or
        unknown, whether suspected or unsuspected, whether present, future or otherwise, whether actual,
        prospective, contingent, potential, alleged or other and however and whether it is held for itself or as
        agent or trustee for any other person and whenever arising and in whatever jurisdiction) and all rights,
        title and interests in each of the foregoing, including for or by reason of or arising in connection with
        any undertaking, obligation, liability, occurrence, act, omission, circumstance, event, transaction,
        payment (in cash or in kind), matter or thing, whether actual or contingent and whether or not
        attributable to one cause or event but in each case, excluding those arising under or in connection with
        the Restructuring Documents.

        Clearing System means DTC, Clearstream and Euroclear (as applicable).

        Clearstream means Clearstream Banking S.A.

        Companies Act means the Companies Act 2006 (as amended from time to time).

        Court means the High Court of Justice of England and Wales (or another court of England and Wales)
        under section 899 of the Companies Act.




0101521-0000029 UKO3: 2000910902.11                    3
                                                                                                       229
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 231 of 1648



        Credit Agreement means the credit agreement dated 16 May 2014 (as amended and restated from
        time to time) between, among others, Alpha as parent and each Existing Administrative Agent.

        Deed of Release means the deed of release substantially in the form set out in Part 8 of Schedule 2
        (Key Restructuring Documents) to this Deed between, among others, the Company and the Scheme
        Creditors.

        Disqualified Person means a person who is a citizen of, or domiciled or resident in, or subject to the
        laws of, any jurisdiction where the offer to issue to or subscribe by, such person of any Scheme
        Creditor Entitlements is prohibited by law or would, or would be likely to, result in the Company being
        required to comply with any filing, registration, disclosure or other onerous (as may be decided by the
        Company in its sole discretion acting reasonably) requirement in such jurisdiction.

        DTC means The Depository Trust Company.

        DTC Participant means a person recorded directly in the records of Cede & Co. and DTC as holding
        an interest in any Existing Notes in an account held with DTC.

        Effective Date has the meaning given to that term in Clause 2 (Effectiveness).

        Eligible Person means a person who is:

        (a)     (i) either (x) an institutional “accredited investor” as defined in Rule 501(a)(1), (2), (3) or (7)
                under the Securities Act, or (y) a “qualified institutional buyer” as defined in Rule 144A under
                the Securities Act or (z) a person that is not a “U.S. person” as defined in Regulation S under
                the Securities Act, that is located and resident outside the United States and (ii) not a retail
                investor in the European Economic Area (defined as a person who is one (or more) of: (x) a
                retail client as defined in point (11) of Article 4(1) of MiFID II; or (y) a customer within the
                meaning of the Insurance Distribution Directive, where that customer would not qualify as a
                professional client as defined in point (10) of Article 4(1) of MiFID II); and

        (b)     not a Disqualified Person.

        End Date means the earlier of the Termination Date and the Restructuring Effective Date.

        Euroclear means Euroclear Bank S.A./N.V. as operator of the Euroclear clearing system.

        Existing Administrative Agents means:

        (a)     the Term Loan Administrative Agent; and

        (b)     the Revolving Credit Administrative Agent.

        Existing Administrative Parties means:

        (a)     the Existing Administrative Agents;

        (b)     the Existing Security Agent; and

        (c)     the Existing Trustee.

        Existing Ancillary Lender means each of:

        (a)     the Existing LC and Undertaking Facility Lenders; and



0101521-0000029 UKO3: 2000910902.11                     4
                                                                                                        230
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 232 of 1648



        (b)     the Existing Overdraft Provider.

        Existing Custodian means Cede & Co as nominee for DTC.

        Existing Debt Documents means the Debt Documents (under and as defined in the Existing
        Intercreditor Agreement).

        Existing Depository means DTC.

        Existing Indentures means:

        (a)     the 2021 Notes Indenture;

        (b)     the 2022 Notes Indenture; and

        (c)      the 2023 Notes Indenture.

        Existing Intercreditor Agreement means intercreditor agreement originally dated 15 March 2008
        (as amended and restated from time to time) between, among others, Alpha as parent and the Existing
        Administrative Agents.

        Existing Instrument means any letter of credit, undertaking, guarantee or other instrument that has
        been issued by an Existing LC and Undertaking Facility Lender under an Existing LC and Undertaking
        Facility to the extent that it remains outstanding in whole or in part.

        Existing LC Facility means the standby letter of credit and lender guarantee facility made available
        to Alpha and certain other members of the Group by Lloyds Bank plc pursuant to the Existing LC
        Facility Agreement, being an Ancillary Facility under (and as defined in) the Credit Agreement.

        Existing LC Facility Agreement means the agreement originally dated 16 May 2014 (as amended
        and/or amended and restated from time to time) between, among others, Alpha and Lloyds Bank plc.

        Existing LC and Undertaking Facility means each of:

        (a)     the Existing LC Facility; and

        (b)     the Existing Undertaking Facility.

        Existing Notes means:

        (a)     the 2021 Notes;

        (b)     the 2022 Notes; and

        (c)     the 2023 Notes.

        Existing Overdraft Facilities means the facilities made available to Alpha and certain other members
        of the Group by the Existing Overdraft Provider pursuant to an agreement originally dated 25
        September 2018, (as amended and/or amended and restated from time to time), being an Ancillary
        Facility under (and as defined in) the Credit Agreement.

        Existing Overdraft Liabilities means the Liabilities under the Existing Overdraft Facilities.

        Existing Overdraft Provider means HSBC UK Bank plc in its capacity as lender under the Existing
        Overdraft Facilities.


0101521-0000029 UKO3: 2000910902.11                   5
                                                                                                    231
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 233 of 1648



        Existing Overdraft Record Time means 8:00 am (London time) on 27 October 2020 (or, if the
        information required to calculate the Compromised Overdraft Amount is not accessible by the
        Company at such time, the first time following such time that the Company is able to access the
        information required to calculate the Compromised Overdraft Amount).

        Existing Security means the Security constituted by the Existing Security Documents.

        Existing Security Agent means Lloyds Bank plc in its capacity as Security Agent under and as defined
        in the Existing Intercreditor Agreement.

        Existing Security Agent Instruction means the instruction (substantially in the form set out in Annex
        1 to the Existing Security Release Instruction Letter) to be sent by the Term Loan Administrative
        Agent (in its capacity as Administrative Agent (under and as defined in the Existing Intercreditor
        Agreement)) and the Existing Trustee (in its capacity as Senior Secured Notes Trustee and Pari Passu
        Debt Representative (each under and as defined in the Existing Intercreditor Agreement)) to the
        Existing Security Agent.

        Existing Security Release Instruction means the existing security release instruction substantially in
        the form set out in Schedule 6 (Existing Security Release Instruction) to be sent by the Company (on
        behalf of each Senior Secured Facilities Lender, Senior Secured Noteholder and Pari Passu Creditor
        (each under and as defined in the Existing Intercreditor Agreement)) to the Term Loan Administrative
        Agent (in its capacity as Administrative Agent (under and as defined in the Existing Intercreditor
        Agreement)) and the Existing Trustee (in its capacity as Senior Secured Notes Trustee and Pari Passu
        Debt Representative (each under and as defined in the Existing Intercreditor Agreement)).

        Existing Security Documents means the Transaction Security Documents under (and as defined in)
        the Existing Intercreditor Agreement.

        Existing Shareholders means the shareholders of Holdings I as at the Restructuring Effective Date.

        Existing Trustee means Deutsche Trustee Company Limited in its capacity as trustee in respect of
        the Existing Notes.

        Existing Undertaking Facility means the custom bonds, standby letters of credit and bank guarantee
        facility made available to Alpha and certain other members of the Group by First Abu Dhabi Bank
        PJSC pursuant to an agreement dated 26 March 2018, being an Ancillary Facility under (and as defined
        in) the Credit Agreement.

        Explanatory Statement means the explanatory statement in relation to the Scheme provided to the
        Scheme Creditors pursuant to section 897 of the Companies Act.

        FAB Run-Off LC Facility Agreement means the super senior facility agreement substantially in the
        form set out in Part 4 of Schedule 2 (Key Restructuring Documents) between, among others, Alpha
        and the Run-Off LC Lender to be entered into in accordance with the terms of this Deed.

        FAS means the Federal Antimonopoly Service of the Russian Federation.

        Global Deed of Release means the global deed of release to be entered into by, among others, Alpha,
        the Existing Administrative Agents and the Existing Security Agent.

        Global Notes means, individually and collectively, the global notes deposited with or on behalf of and
        registered in the name of the Existing Custodian, in the form of:

        (a)     Exhibit A to the 2021 Notes Indenture (in respect of the 2021 Notes);


0101521-0000029 UKO3: 2000910902.11                   6
                                                                                                    232
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                            (Explanatory Statement) Pg 234 of 1648



        (b)     Exhibit A to the 2022 Notes Indenture (in respect of the 2022 Notes); and

        (c)     Exhibit A to the 2023 Notes Indenture (in respect of the 2023 Notes).

        Group means Alpha II and its Subsidiaries.

        Holdcos means:

        (a)     Alpha II; and

        (b)     the Additional Holdcos,

        and Holdco means any of them.

        Holding Company means, in relation to a person, any other person in respect of which it is a
        Subsidiary.

        Holding Period means the period of 12 months following the Restructuring Effective Date.

        Holding Period Trust Agreement means the trust deed substantially in the form set out in Part 9 of
        Schedule 2 (Key Restructuring Documents) to be entered into by, among others, the Company and the
        Holding Period Trustee, for the purpose of creating the trust in accordance with Clause 8(a) (Holding
        Period Trustee).

        Holding Period Trustee means Lucid Issuer Services Limited, or any additional or replacement
        trustee over the Trust Entitlements or the Trusts Entitlements Consideration at any time that is
        appointed in accordance with Clause 8(h) (Holding Period Trustee), in its capacity as holding period
        trustee and in accordance with the Holding Period Trust Agreement.

        Holdings I means KCAD Holdings I Limited.

        HSBC Mid-Market Rate means, in relation to a currency, the exchange rate for that currency on
        HSBC UK Bank plc’s "Liquidity Management Portal Dashboard" as at the Existing Overdraft Record
        Time.

        Information Agent means Lucid Issuer Services Limited as information agent in relation to the
        Scheme.

        Intercompany Balance Parties means:

        (a)     Holdings I;

        (b)     KCAD Holdings II Limited;

        (c)     KCA Deutag Drilling Canada Inc; and

        (d)     KCA Deutag Finance I Limited.

        Intercompany Balance Reorganisation Deed means the intercompany balance reorganisation deed
        dated 2 October 2020 and entered into by certain of the Obligors and the Intercompany Balance Parties
        to implement the rationalisation of certain intercompany balances in a manner consistent with ‘Phase
        3’ of the transaction steps set out in the Tax Structure Paper.




0101521-0000029 UKO3: 2000910902.11                  7
                                                                                                   233
     20-12433-scc             Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                           Exhibit D
                                 (Explanatory Statement) Pg 235 of 1648



        Investors’ Shareholders Agreement means the investors’ shareholders agreement originally dated
        11 July 2012 (as amended and restated from time to time including on 30 April 2018) entered into
        between Holdings I, PHM Holdco 14 S.à r.l. and the A Shareholders (as defined therein);

        Jersey Newco Articles of Association means the proposed articles of association of Jersey Newco
        substantially in the form set out in Schedule 3 (Jersey Newco Articles of Association).

        Jersey Newco Consideration Shares means the Jersey Newco Shares that will be allotted and issued
        pursuant to this Deed.1

        Jersey Newco Investment Agreement means the investment agreement substantially in the form set
        out in Part 6 of Schedule 2 (Key Restructuring Documents) to be entered into by, among others, Jersey
        Newco, the Scheme Creditors (other than any Unadmitted Scheme Creditors) and the Holding Period
        Trustee.

        Jersey Newco KYC has the meaning given to it in Clause 7(b)(iii) (Allocation and Distribution of
        Scheme Consideration).

        Jersey Newco Sale and Purchase Agreement means the sale and purchase agreement substantially
        in the form set out in Part 7 of Schedule 2 (Key Restructuring Documents) to be entered into between
        Alpha II as seller and certain of the Scheme Creditors (to be determined by the Company in its
        discretion (in consultation with the Ad-Hoc Committee and the Existing Overdraft Provider (or their
        respective Advisers)) as purchasers with respect to the sale of the Transferred Assets.

        Jersey Newco Shares means all of the A ordinary shares in Jersey Newco in such number to be
        determined by Jersey Newco (in consultation with the Company and the Ad-Hoc Committee (or their
        respective Advisers) prior to the Scheme Effective Date and a Jersey Newco Share shall mean an A
        ordinary share in Jersey Newco.

        Jersey Newco Share Entitlement means, in respect of a Scheme Creditor, the total number of Jersey
        Newco Consideration Shares multiplied by that Scheme Creditor’s Pro Rata Proportion.

        Legal Opinions means the legal opinions listed in paragraphs 5 and 6 of Schedule 7 (Restructuring
        Conditions Precedent), in each case, in the Agreed Form.

        Lender Claim Form means the lender claim form substantially in the form set out in Appendix 9 to
        the Explanatory Statement.

        Liability means any debt, liability or obligation of a person whether it is present, future, prospective
        or contingent, whether it is fixed or undetermined, whether or not it involves the payment of money
        or performance of an act or obligation and whether it arises at common law, in equity or by statute, in
        England and Wales or any other jurisdiction, or in any manner whatsoever.

        Lock-up Agreement means the lock-up agreement (including each of the schedules thereto) dated 31
        July 2020 between, among others, the Company and the Participating Creditors (as defined therein).

        Locked-up Creditors means the Scheme Creditors that have signed the Lock-up Agreement and the
        Existing LC and Undertaking Facility Lenders.

        Long Stop Date means 5:00 pm London time on 30 November 2020 or such later date as may be
        agreed in writing (whether pursuant to a single extension or multiple extensions) between the
        Company, the Majority Creditors and the New Bilateral Lenders.

1
        The Jersey Newco Consideration Shares will be issued pro rata to the amount of the Scheme Claims as at the Record Time, with, subject to
        Clause 5.5(a), one Jersey Newco Consideration Share to be issued for approximately each $207 of Scheme Claims, save that fractional
        entitlements to Jersey Newco Consideration Shares will not be issued.

0101521-0000029 UKO3: 2000910902.11                                  8
                                                                                                                                   234
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                            (Explanatory Statement) Pg 236 of 1648



        Majority Creditors means Scheme Creditors holding at least 50 per cent. in value of the Scheme
        Claims.

        MiFID II means Directive 2014/65/EU (as amended).

        New Administrative Parties means each of:

        (a)     the New Security Agent; and

        (b)     the New Trustee.

        New Bilateral Facility Agreement means each of:

        (a)     the New Cash Management Facilities Agreements;

        (b)     the Umbrella Agreement;

        (c)     the New LC Facility Agreement; and

        (d)     the FAB Run-Off LC Facility Agreement.

        New Bilateral Lender means each of:

        (a)     the New Cash Management Lender;

        (b)     the New LC Lender; and

        (c)     the Run-Off LC Lender.

        New Cash Management Facilities Agreements means the super senior cash management facilities
        agreements to be attached to the Umbrella Agreement substantially in the form set out in Part 2 of
        Schedule 2 (Key Restructuring Documents) between, among others, Alpha and the New Cash
        Management Lender to be entered into in accordance with the terms of this Deed with any amendments
        that may be agreed by Alpha and the New Cash Management Lender (provided that such amendments
        are not adverse to the Scheme Creditors).

        Newco means each of:

        (a)     Jersey Newco;

        (b)     English Newco 1; and

        (c)     English Newco 2.

        New Common Depositary means a depositary common to Euroclear and Clearstream which shall
        include each person who is then a Common Depositary under (and as defined in) the New Notes
        Indenture.

        New Debt Documents means:

        (a)     the New Bilateral Facility Agreements;

        (b)     the New Intercreditor Agreement;

        (c)     the New Notes Documents; and


0101521-0000029 UKO3: 2000910902.11                  9
                                                                                                235
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 237 of 1648



        (d)     the New Security Documents.

        New Intercreditor Agreement means the intercreditor agreement substantially in the form set out in
        Part 5 of Schedule 2 (Key Restructuring Documents) between, among others, the Company and the
        New Security Agent to be entered into in accordance with the terms of this Deed.

        New LC Facility Agreement means the super senior facility agreement substantially in the form set
        out in Part 3 of Schedule 2 (Key Restructuring Documents) between, among others, Alpha and the
        New LC Lender to be entered into in accordance with the terms of this Deed.

        New LC/Undertaking Facilities Agreements means:

        (a)     the New LC Facility Agreement; and

        (b)     the FAB LC Run-Off Facility Agreement.

        New Notes means the $500,000,000 9.875% senior secured notes due 2025 to be issued by the
        Company on or around the Restructuring Effective Date to the Scheme Creditors pursuant to the New
        Notes Indenture.

        New Notes Documents means:

        (a)     the New Notes Indenture; and

        (b)     the New Notes Global Notes.

        New Notes Entitlement means, in respect of a Scheme Creditor, $500,000,000 multiplied by that
        Scheme Creditor’s Pro Rata Proportion.

        New Notes Global Notes means the Global Notes (as defined in the New Notes Indenture).

        New Notes Indenture means the indenture substantially in the form set out in Part 1 of Schedule 2
        (Key Restructuring Documents) between, among others, the Company and the New Trustee to be
        entered into in accordance with the terms of this Deed.

        New Security Agent means Lucid Trustee Services Limited.

        New Security Documents means each security document listed in Schedule 5 (New Security
        Documents), in each case in the Agreed Form.

        New Trustee means Lucid Trustee Services Limited.

        Nominee means, in respect of a Scheme Creditor, a person (or persons) nominated by a Scheme
        Creditor in its Account Holder Letter and/or Lender Claim Form (as applicable) to receive on its behalf
        its proportion of the New Notes and/or Jersey Newco Consideration Shares to which it is entitled
        pursuant to the terms of this Deed.

        Notarial Security Documents means:

        (a)     the Dutch law share pledge agreement referred to in paragraph 3 of Schedule 5 (New Security
                Documents); and

        (b)     the German law share pledge agreement referred to in paragraph 5 of Schedule 5 (New
                Security Documents),



0101521-0000029 UKO3: 2000910902.11                   10
                                                                                                     236
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 238 of 1648



        in each case, in the Agreed Form.

        Notice Parties means:

        (a)     the Existing Ancillary Lenders;

        (b)     the Scheme Creditors; and

        (c)     the New Administrative Parties,

        or, in the case of the Existing Ancillary Lenders and the New Administrative Parties, their respective
        Advisers or, in the case of the Scheme Creditors, the Information Agent.

        Obligor means the Company, Alpha II and each Other Obligor.

        Overdraft Accounts means each account listed in Schedule 10 (Overdraft Accounts).

        Parties mean the parties who have signed this Deed and Party means each of them.

        Participating Shareholder has the meaning given to it in the Lock-up Agreement.

        Prospective Major Shareholder means each Scheme Creditor who, together with its Affiliates (as
        defined in the Jersey Newco Investment Agreement), holds five per cent. or more of the Scheme
        Claims.

        Post-Restructuring Obligor means each company listed in Schedule 9 (Post-Restructuring Obligors).

        Pro Rata Proportion means, in respect of a Scheme Creditor, the proportion (a) the aggregate amount
        of its Scheme Claims bears to (b) the aggregate amount of all Scheme Claims in each case, as at the
        Record Time, expressed as a percentage.

        Record Time means:

        (a)     in respect of any Liability (other than the Existing Overdraft Liabilities), 5:00 pm (New York
                time) on 26 October 2020; and

        (b)     in respect of the Existing Overdraft Liabilities, the Existing Overdraft Record Time.

        Registrar of Companies means the registrar of companies in England and Wales.

        Related Rights means

        (a)     any dividend or interest paid or payable in respect of any Unadmitted Entitlement;

        (b)     any stock shares, rights, money or property accruing or offered in respect of any Unadmitted
                Entitlement; and

        (c)     any dividend or interest paid or payable in respect of any asset listed at paragraph (b) above.

        Relevant Director means:

        (a)     each Shareholder Director; and

        (b)     any director (current or previous) of any Holdco that is not a Shareholder Director;



0101521-0000029 UKO3: 2000910902.11                   11
                                                                                                       237
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 239 of 1648



        Relevant New Bilateral Facility Agreement has the meaning given to it in Clause 3.1(c) (Execution
        of the Restructuring Documents).

        Restructuring means the proposed restructuring of the financial indebtedness and capital structure of
        the Group to be implemented in accordance with the terms of the Lock-up Agreement, the Scheme,
        the Restructuring Steps and the Explanatory Statement and any and all connected compromises,
        arrangements and/or agreements with persons that are not party to the Scheme.

        Restructuring Conditions Precedent means the documents and other evidence listed in Schedule 7
        (Restructuring Conditions Precedent).

        Restructuring Documents means the following:

        (a)     this Deed;

        (b)     each Security and Guarantees Release Document;

        (c)     the New Debt Documents;

        (d)     the Jersey Newco Investment Agreement;

        (e)     the Jersey Newco Sale and Purchase Agreement;

        (f)     the Deed of Release;

        (g)     the Holding Period Trust Agreement; and

        (h)     any other document that is:

                (i)      necessary or desirable to give effect to the Restructuring; and

                (ii)     designated as a "Restructuring Document" by the Company, the Majority Creditors
                         (or their advisers) and the New Bilateral Lenders.

        Restructuring Documents Notice means a notice to be delivered by the Company to the Notice
        Parties in accordance with Clause 3.1(b) (Execution of the Restructuring Documents).

        Restructuring Effective Date means the date on which the Restructuring Effective Date Notice is
        issued.

        Restructuring Effective Date Notice means a notice to be delivered by the Company to the Notice
        Parties in accordance with Clause 5.9 (Step 8 – delivery of Restructuring Effective Date Notice).

        Restructuring Steps means each of the steps, conditions and actions set out in Clause 5 (Restructuring
        Steps).

        Restructuring Steps Start Time means the time when each of the steps, conditions or actions (as
        applicable) set out in Clause 4.1 (Restructuring Steps Start Time) has occurred.

        Restructuring Steps Start Time Notice means the notice to be delivered by the Company to the
        Notice Parties in accordance with Clause 4.3 (Restructuring Steps Start Time Notice).

        Revolving Credit Administrative Agent means Lloyds Bank plc in its capacity as Revolving Credit
        Administrative Agent under and as defined in the Credit Agreement.



0101521-0000029 UKO3: 2000910902.11                   12
                                                                                                    238
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 240 of 1648



        Revolving Loans means the £95,000,000 of drawn revolving loans borrowed by Abbot Group Limited
        and made under the Credit Agreement.

        Russian FDI-Related Amendment means any amendment(s) to the terms of this Deed that is required
        to be made as a result of any structural amendments to the terms of the Restructuring agreed between
        the Company and each relevant Prospective Major Shareholder pursuant to paragraphs 13(a)(ii) or
        13(b)(ii) of Schedule 7 (Restructuring Conditions Precedent).

        Russian UBO Disclosure means, in respect of a person, a disclosure submitted to the FAS by such
        person in respect of its controlling persons, ultimate beneficial owners and beneficiaries (in Russian:
        предоставление иностранными юридическими лицами, иностранными организациями, не явля
        ющимися юридическими лицами, и находящимися под их контролем организациями информа
        ции своих выгодоприобретателях, бенефициарных владельцах и контролирующих лицах в Ф
        АС России”) in accordance with the “Rules for Provision of Information by Foreign Legal Entities,
        Foreign Organisations Which Are Not Legal Entitles, and Entities Under Their Control Regarding
        Their Beneficiaries, Beneficial Owners and Controlling Persons to the Executive Authority
        Responsible for Control over Foreign Investments in the Russian Federation” adopted by the Decree
        of the Government of the Russian Federation No. 1456 dated 1 December 2018.

        Sanction Hearing means the hearing at which the Court sanctions the Scheme.

        Sanction Order means the order of the Court sanctioning the Scheme under section 899 of the
        Companies Act.

        Scheme means the scheme of arrangement in relation to the Company under Part 26 of the Companies
        Act as set out in the Scheme Document.

        Scheme Claim means any claim in respect of any Liability of the Company and any other Obligor to
        a Scheme Creditor arising directly or indirectly out of an interest in the Existing Notes, the Term Loan,
        the Revolving Loans, and, subject to Clause 10 (Calculation of Overdraft Scheme Claim), the Existing
        Overdraft Liabilities arising on or before the Record Time or which may arise after the Record Time
        as a result of an obligation or Liability of the Company or other Obligor incurred or as a result of an
        event occurring or an act done on or before the Record Time (including, for the avoidance of doubt,
        any interest accruing on, or accretions arising in respect of, such claims before, on or after the Record
        Time and, provided that, for the purposes of calculating the amount of any Scheme Claims as at the
        Record Time, any interest accruing on the date the Record Time occurs shall be included in the amount
        of such Scheme Claims), excluding, in relation to the Existing Notes, any Liability of the Company or
        other Obligor to the Existing Trustee under the Existing Indentures other than in respect of the
        covenants to repay principal and interest on the Existing Notes pursuant to the Existing Indentures.

        Scheme Consideration means the New Notes and the Jersey Newco Consideration Shares.

        Scheme Creditor Entitlement means, in relation to a Scheme Creditor, if the Restructuring Effective
        Date occurs, its:

        (a)     New Notes Entitlement; and

        (b)     Jersey Newco Share Entitlement.

        Scheme Document means the document setting out the terms of the Company’s proposed scheme of
        arrangement with Scheme Creditors in its present form as at the date of this Deed, or subject to any
        modification, addition or condition that the Court may think fit to approve or impose, as appropriate,
        in accordance with the terms of such scheme.



0101521-0000029 UKO3: 2000910902.11                    13
                                                                                                       239
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 241 of 1648



        Scheme Effective Time means the time the Company or A&O delivers the office copy of the Sanction
        Order to the Registrar of Companies.

        Scheme Website means the website set up by the Information Agent at www.lucid-is.com/kcadeutag.

        Scottish Shareholder Resolution has the meaning given to it in paragraph 3 of Schedule 7
        (Restructuring Conditions Precedent).

        Securities Act means the U.S. Securities Act of 1933 (as amended).

        Securities Confirmation Deed means a securities confirmation deed substantially in the form set out
        in part 6 of the Account Holder Letter or part 4 of the Lender Claim Form (as applicable).

        Security means any mortgage, charge, assignation, pledge, lien, standard security or other security
        interest securing any obligation of any person or any other agreement or arrangement having a similar
        effect.

        Security and Guarantees Release Document means:

        (a)     the Global Deed of Release; and

        (b)     the deed of release to be entered into by, among others, Alpha and Lloyds Bank plc in relation
                to "cash cover" provided to Lloyds Bank plc under the Existing LC Facility Agreement,

        in each case, in the Agreed Form.

        Selling Agent means such person as the Holding Period Trustee may (in its sole discretion) appoint
        for the purposes of selling or otherwise disposing of the remaining Trust Entitlements in accordance
        with Clause 8(d) (Holding Period Trustee), which person shall be a reputable institution with relevant
        experience.

        Shareholder Director means any director (current or previous) of any member of the Group or any
        Holdco, appointed by an Existing Shareholder pursuant to the terms of the Investors’ Shareholders
        Agreement;

        Step means any one of the Restructuring Steps.

        Subsidiary has the meaning given to it in section 1159 of the Companies Act.

        Super Majority Creditors means Scheme Creditors holding at least 75 per cent. of the Scheme
        Claims.

        Tax Structure Paper means the tax structure paper dated [] 2020 prepared by Deloitte LLP in
        connection with the Proposed Restructuring;

        Term Loan has the meaning given to it in the Credit Agreement.

        Term Loan Administrative Agent means Goldman Sachs Lending Partners LLC in its capacity as
        Term Loan Administrative Agent under and as defined in the Credit Agreement.

        Termination Date means the date on which this Deed is terminated in accordance with Clause 12
        (Termination) of this Deed.

        Transferred Assets means such right, title, and interest which Alpha II has to or in the Jersey Newco
        Shares.


0101521-0000029 UKO3: 2000910902.11                  14
                                                                                                    240
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 242 of 1648



        Trust Entitlements has the meaning given to it in Clause 8(d) (Holding Period Trustee).

        Trust Entitlements Consideration has the meaning given to it in Clause 8(d) (Holding Period
        Trustee).

        Trust Entitlements Consideration Holding Period has the meaning given to it in Clause 8(d)
        (Holding Period Trustee).

        Umbrella Agreement means the umbrella agreement substantially in the form set out in Part 2 of
        Schedule 2 (Key Restructuring Documents) between, among others, Alpha and HSBC UK Bank plc.

        Unadmitted Entitlement has the meaning given to it in Clause 8(a)(Holding Period Trustee).

        Unadmitted Scheme Creditor has the meaning given to it in Clause 8(a) (Holding Period Trustee).

        Voting Instruction Deadline means 5:00 pm (London time) on 28 October 2020.

        Warrants means the warrants constituted by the document substantially in the form set out in
        Schedule 4 (Warrants) to be issued by Jersey Newco to the Participating Shareholders subject to the
        terms of this Deed.

1.2     Interpretation

(a)     Unless a contrary indication appears any reference in this Deed to:

        (i)      “this Deed” shall include the Schedules to this Deed;

        (ii)     any person shall be construed so as to include its successors in title, permitted assigns and
                 permitted transferees;

        (iii)    any agreement or instrument is a reference to that agreement or instrument as amended,
                 supplemented or novated;

        (iv)     “indebtedness” includes any obligation (whether incurred as principal or as surety) for the
                 payment or repayment of money, whether present or future, actual or contingent;

        (v)      a “person” includes any person, firm, company, corporation, government, state or agency of a
                 state or any joint venture, association, trust or partnership (whether or not having separate
                 legal personality) of two or more of the foregoing;

        (vi)     a provision of law is a reference to that provision as amended or re-enacted;

        (vii)    “$” or to “dollar” are references to the lawful currency from time to time of the United States
                 of America;

        (viii)   a time of day is a reference to London time;

        (ix)     “includes”, “included” or “including” shall be construed without limitation;

        (x)      words importing the singular shall include the plural equivalent and vice versa; and

        (xi)     Clause and Schedule headings are for ease of reference only (and, in each case, to Clauses and
                 Schedules in this Deed).




0101521-0000029 UKO3: 2000910902.11                    15
                                                                                                        241
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 243 of 1648



(b)     If there is any conflict between the terms of this Deed and the terms of any Restructuring Document,
        the terms of this Deed will prevail.

(c)     Where this Deed provides for a notice or other communication or confirmation to be given “in
        writing”, it is sufficient for that notice or other communication to be given by email.

(d)     Unless specified to the contrary, in this Deed, any reference to a determination, certification,
        specification or similar act to be made or done by any person shall, in the absence of manifest error,
        be deemed to be conclusive and shall be construed and take effect as that person making or doing that
        determination, certification, specification or similar act, acting in its sole discretion.

(e)     A reference to a document being “completed” or an authority granted to “complete” a document will
        include the insertion in manuscript or otherwise of all missing dates, figures and information required
        for the relevant document to be completed.

2.      EFFECTIVENESS

        This Deed will become effective and legally binding, as between the signatories hereto, on the date
        (the Effective Date) on which it is executed by all the Parties hereto, provided that the Effective Date
        shall not occur before the Scheme Effective Time.

3.      SCHEME STEPS

3.1     Execution of the Restructuring Documents

(a)     Promptly following the Effective Date and subject to paragraphs (b) and (c) below:

        (i)     the Company shall, to the extent it has not already done so, sign but leave undated (and, where
                applicable, undelivered) each Restructuring Document to which it is a party;

        (ii)    the Company shall, to the extent it has not already done so, sign but leave undated (and, where
                applicable, undelivered) each Restructuring Document on behalf of the Scheme Creditors who
                are parties to them (acting as their attorney and agent pursuant to the terms of the Scheme);

        (iii)   each other Party to this Deed shall, to the extent it has not already done so, sign and leave
                undated (and, where applicable, undelivered each Restructuring Document to which it is a
                party; and

        (iv)    each Party (other than a Party which is a Scheme Creditor) shall deliver all of its signature
                pages to each relevant Restructuring Document (and, where applicable, full execution versions
                in accordance with any reasonably required execution formalities) to A&O, who shall hold all
                such signature pages to order in accordance with Clause 3.2(a) (Dating and delivery of the
                Restructuring Documents) below, to be released only in accordance with the Restructuring
                Steps.

(b)     Paragraph (a) above shall not apply to any Notarial Security Document.

(c)     If the Company and the New Cash Management Lender agree that any New Bilateral Facility
        Agreement to which the New Cash Management Lender is a party will be entered into in a manner
        that does not involve such New Bilateral Facility Agreement being signed by the parties thereto (a
        Relevant New Bilateral Facility Agreement):

        (i)     paragraph (a) above shall not apply to such Relevant New Bilateral Facility Agreement; and




0101521-0000029 UKO3: 2000910902.11                   16
                                                                                                      242
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 244 of 1648



        (ii)    prior to the Restructuring Steps Start Time, the Company and the New Cash Management
                Lender shall:

                (A)      agree the manner in which such Relevant New Bilateral Facility Agreement will be
                         entered into at the sub-step set out in Clause 5.4(a)(ii) (Step 3 – entry into New Debt
                         Documents and issue of New Notes); and

                (B)      take any steps necessary to ensure that such Relevant New Bilateral Facility
                         Agreement can be entered into at the same time that the other New Debt Documents
                         are dated, (where applicable) completed, released and (where applicable) delivered in
                         accordance with Clause 5.4(a)(i) (Step 3 – entry into New Debt Documents and issue
                         of New Notes).

(d)     The delivery by (or on behalf of) a Party of all of its signature pages to each relevant Restructuring
        Document (and, where applicable, full execution versions in accordance with any reasonably required
        execution formalities) to A&O in accordance with Clause 3.1(a)(iv) (Execution of the Restructuring
        Documents) shall constitute that Party’s irrevocable instruction and authorisation to A&O to date each
        relevant Restructuring Document and to release all such signature pages in accordance with the
        Restructuring Steps. For the avoidance of doubt, the instruction and authorisation referred to above
        shall apply equally to the delivery by the Company of signature pages to Restructuring Documents it
        has signed on behalf of the Scheme Creditors (acting as their attorney and agent pursuant to the terms
        of the Scheme).

(e)     When the Company has received confirmation from A&O that A&O is holding all Parties’ signature
        pages (and full execution versions, as applicable) for each Restructuring Document (other than the
        Notarial Security Documents) in escrow, the Company shall deliver a notice to the Notice Parties
        notifying them that the Company has received such a confirmation from A&O.

3.2     Dating and delivery of the Restructuring Documents

(a)     In relation to the dating and delivery of each Restructuring Document, each Party authorises A&O to
        date, complete, release and, if applicable, deliver the Restructuring Documents to which that Party is
        a party, without being required to obtain any further consents or Authorisations from any Party or from
        any other person or entity. Where this Deed refers to the Company dating, completing, releasing and,
        if applicable, delivering a Restructuring Document, such obligation shall be satisfied by A&O dating,
        completing, releasing and delivering that Restructuring Document on the Company’s behalf.

(b)     Each Party acknowledges and agrees that until the Termination Date, the instructions and
        authorisations given by each Party in accordance with this Clause 3 (Scheme Steps) cannot be revoked,
        that any attempt to revoke such instructions shall be of no effect and that the provisions of this Deed
        shall continue to apply to any action the subject of such instructions and authorisations notwithstanding
        such purported revocation.

(c)     Where a Step refers to a document, notice or confirmation being delivered to a Party or the Parties,
        each Party agrees that it will be sufficient (if applicable) for the relevant document, notice or
        confirmation to be sent by way of email to the Adviser to such Party or Parties at the Adviser Email
        Address for that Adviser.

4.      RESTRUCTURING STEPS START TIME

4.1     Restructuring Steps Start Time

        The Restructuring Steps Start Time will occur when:



0101521-0000029 UKO3: 2000910902.11                    17
                                                                                                       243
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 245 of 1648



        (a)     the Company has delivered the Restructuring Documents Notice to the Notice Parties in
                accordance with Clause 3.1 (Execution of the Restructuring Documents); and

        (b)     subject to Clause 4.2 (Waiver of Restructuring Conditions Precedent) below, the Company
                has received all Restructuring Conditions Precedent in form and substance satisfactory to it;
                and

        (c)     all confirmations specified in Schedule 7 (Restructuring Conditions Precedent) have been
                provided in writing to the Company.

4.2     Waiver of Restructuring Conditions Precedent

(a)     Any Restructuring Condition Precedent (other than the Restructuring Condition Precedent in
        paragraph 14 of Schedule 7 (Restructuring Conditions Precedent)) may be waived with the written
        consent of the Company, the Majority Creditors (or their advisers on their behalf) and each New
        Bilateral Lender, and the Company shall give notice of any such waiver to the Notice Parties.

(b)     The Restructuring Condition Precedent in paragraph 14 of Schedule 7 (Restructuring Conditions
        Precedent) may be waived with the written consent of the Company, the Majority Creditors (or their
        advisers on their behalf), each New Bilateral Lender and each Existing Administrative Party, and the
        Company shall give notice of any such waiver to the Notice Parties. Each Existing Administrative
        Party shall be entitled to rely on this paragraph (b) as an express third party beneficiary thereof.

4.3     Restructuring Steps Start Time Notice

        Upon the occurrence of the Restructuring Steps Start Time, the Company (if applicable, through A&O)
        shall deliver to each of the Notice Parties a notice confirming that the Restructuring Steps Start Time
        has occurred.

5.      RESTRUCTURING STEPS

5.1     Sequencing of Restructuring Steps

        Following delivery of the Restructuring Steps Start Time Notice by the Company (or A&O, if
        applicable) in accordance with Clause 4.3 (Restructuring Steps Start Time Notice), the Restructuring
        Steps shall occur in the order described in this Clause 5 (Restructuring Steps), provided that:

        (a)     none of the Steps shall take place unless all transactions contemplated by such Steps are
                capable of being completed in full;

        (b)     unless a Step is expressed to take place simultaneously with a prior Step, no Step shall take
                place unless the prior Step has been completed in full;

        (c)     each transaction or sub-step in a Step shall, unless stated otherwise, be deemed to occur
                simultaneously;

        (d)     each Step shall be completed as soon as reasonably practicable following the completion of
                the previous Step;

        (e)     the Company shall exercise its discretion to determine which Scheme Creditors shall be party
                to the Jersey Newco Sale and Purchase Agreement to be dated and released in accordance with
                the Step set out in Clause 5.2 (Step 1 – transfer of Jersey Newco to certain Scheme Creditors)
                in such a way as to ensure that, following the completion of such Step and prior to the issuance
                of shares in Jersey Newco to be effected in accordance with Clause 5.5 (Step 4 – issuance of
                shares in Jersey Newco):

0101521-0000029 UKO3: 2000910902.11                   18
                                                                                                      244
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 246 of 1648



                (i)      no Scheme Creditor will (together with its Affiliates) hold five per cent. or more of
                         the shares in Jersey Newco unless it has confirmed to the Company that it has made a
                         Russian UBO Disclosure and received an official document issued by the FAS
                         acknowledging that the FAS has reviewed and accepted the relevant Russian UBO
                         Disclosure; and

                (ii)     no Jersey Newco Shares will be held by any Scheme Creditor that has (either directly
                         or through its adviser) notified the Company (or its Adviser) in writing prior to the
                         Effective Date that, for regulatory reasons, such Scheme Creditor is prohibited from
                         accepting the transfer of any Jersey Newco Shares pursuant to such Step;

        (f)     in the event that any Step (a Relevant Step) is not completed on the Business Day on which
                the Restructuring Steps are commenced:

                (i)      the process of the closing of the Restructuring shall be paused until the date on which
                         the Relevant Step and all remaining Steps can be completed (on which date all such
                         Steps shall be completed);

                (ii)     to the fullest extent permitted by law, any Step completed before the Relevant Step
                         shall be deemed to have occurred on the Restructuring Effective Date;

                (iii)    no Party shall be permitted to raise any objection for the purposes of the Scheme in
                         connection with the fact that a Step has not been completed on the Restructuring
                         Effective Date by reason of the operation of the provisions of this sub-paragraph
                         5.1(e);

                (iv)     in the event that any Step completed before the Relevant Step cannot be treated as
                         having occurred on a subsequent date under the provisions of this sub-paragraph
                         5.1(e), then the fact of its occurrence on a date prior to the Restructuring Effective
                         Date shall not prevent it from being regarded for the purposes of the Scheme as having
                         occurred on the Restructuring Effective Date; and

                (v)      each Scheme Creditor agrees and acknowledges that it shall not transfer any Scheme
                         Consideration until the Restructuring Effective Date; and

        (g)     the provisions of Clause 12 (Termination) shall apply to the extent that this Deed is terminated
                in accordance with its terms and some but not all of the Steps have been completed in full or
                in part.

5.2     Step 1 – transfer of Jersey Newco to certain Scheme Creditors

        The Company shall date and release the Jersey Newco Sale and Purchase Agreement (and any
        applicable ancillary documents necessary to complete the transactions contemplated by the Jersey
        Newco Sale and Purchase Agreement).

5.3     Step 2 – release of Scheme Claims and Existing Security

(a)     Without any requirement for any additional actions or steps to be undertaken by any Party:

        (i)     all of the right, title and interest of the Scheme Creditors in and to the Scheme Claims shall
                hereby automatically and without further documentation required to be entered into or action
                or steps required to be taken by any Party be released and treated as satisfied fully and
                absolutely in each case so as to bind the Scheme Creditors and any person who has acquired
                or who may acquire any interest in or arising out of a Scheme Claim after the Record Time;


0101521-0000029 UKO3: 2000910902.11                   19
                                                                                                      245
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 247 of 1648



        (ii)    all of the right, title and interest of the Existing Depositary, the Existing Custodian and the
                Existing Trustee to any claims they have or may have under the Existing Debt Documents
                including the Global Notes or any parallel debt covenant (as applicable) shall hereby
                automatically and without further documentation required to be entered into or action or steps
                required to be taken by any Party be released and treated as satisfied fully;

        (iii)   subject to Clause 10 (Calculation of Overdraft Scheme Claim), all Claims of the Scheme
                Creditors against any Obligor under or in connection with the Existing Debt Documents shall
                hereby be released and treated as satisfied fully and absolutely in each case so as to bind the
                Scheme Creditors and any person who has acquired or acquires any interest in or arising out
                of such Claims after the Record Time; and

        (iv)    without prejudice to the terms of the New LC/Undertaking Facilities Agreements (including
                with respect to the payment of accrued but unpaid interest and fees under the Existing LC and
                Undertaking Facilities), all of the Claims of the Existing LC and Undertaking Lenders against
                the Obligors in respect of the Existing Instruments or under the Existing LC and Undertaking
                Facilities shall hereby be released and treated as satisfied fully and absolutely in each case so
                as to bind Existing LC and Undertaking Lenders and the Obligors and any person who has
                acquired or acquires any interest in or arising out of any such Claims after the Record Time.

(b)     The Company shall date, release and deliver each Security and Guarantees Release Document.

(c)     The Company shall deliver all instructions or notices and take such actions necessary or desirable for
        the cancellation of the Existing Notes (including the relevant Global Notes), including without
        limitation:

        (i)     instructing DTC to debit the Book-Entry Interests relating to the Existing Notes from the
                custody account of each Scheme Creditor (or its Account Holder, as applicable);

        (ii)    arranging for the cancellation of the Book-Entry Interests in respect of the Existing Notes; and

        (iii)   issuing a confirmation to DTC to cancel the Existing Notes in accordance with the Applicable
                Procedures,

(d)     Immediately following the sub-step set out in paragraph (b) above, the Company shall procure that
        each Scottish Shareholder Resolution be passed.

(e)     Notwithstanding the sub-steps set out in paragraphs (a) to (c) above, nothing in this Deed shall release,
        affect, impair or prejudice any right of any Party:

        (A)     in respect of the Scheme Consideration; and/or

        (B)     arising under the Scheme Document or any Restructuring Document (including as a
                consequence of non-compliance with the terms of the Scheme Document or any Restructuring
                Document).

5.4     Step 3 – entry into New Debt Documents and issue of New Notes

(a)     The Company shall:

        (i)     date, (where applicable) complete, release and (where applicable) deliver each New Debt
                Document (other than each New Security Document and any Relevant New Bilateral Facility
                Agreements) and the Holding Period Trust Agreement;



0101521-0000029 UKO3: 2000910902.11                    20
                                                                                                       246
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 248 of 1648



        (ii)    procure that any Relevant New Bilateral Facility Agreements are entered into in the manner
                agreed with the New Cash Management Lender pursuant to Clause 3.1(c)(ii)(A) (Execution
                of the Restructuring Documents); and

        (iii)   deliver requisite (i) instructions for the authentication of the New Notes Global Note and (ii)
                settlement instructions in respect of the New Notes to the New Common Depositary and (iii)
                take any other such steps required to issue the New Notes to:

                (A)      each Scheme Creditor (other than an Unadmitted Scheme Creditor in respect of the
                         New Notes) or its Nominee (as applicable) such that the relevant Scheme Creditor or
                         its Nominee (as applicable) receives New Notes in an aggregate amount equal to that
                         Scheme Creditor’s New Notes Entitlement; and

                (B)      the Holding Period Trustee (on behalf of each Unadmitted Scheme Creditor in respect
                         of the New Notes) such that the Holding Period Trustee receives New Notes in an
                         amount equal to the aggregate of each Unadmitted Scheme Creditor’s New Notes
                         Entitlement (with the Holding Period Trustee holding such Unadmitted Entitlements
                         on trust for the relevant Unadmitted Scheme Creditors in accordance with the terms
                         of this Deed and the Holding Period Trust Agreement.

(b)     Immediately following the completion of the sub-steps set out in Clause 5.3(b) and paragraphs (a)(i)
        and (a)(ii) above, the Company shall date, (where applicable) complete, release and (where applicable)
        deliver each New Security Document (or, in the case of any New Security Document that is a Notarial
        Security Document, procure that each such Notarial Security Document is entered into by the relevant
        parties thereto).

(c)     Immediately following the completion of the sub-step set out in paragraph (b) above:

        (i)     the Company shall date each Certificate; and

        (ii)    each Legal Opinion shall be issued.

(d)     This Step shall take place simultaneously with the Step set out in Clause 5.3 (Step 2 – release of
        Scheme Claims and Existing Security).

5.5     Step 4 – issuance of shares in Jersey Newco

(a)     Jersey Newco shall allot and issue the Jersey Newco Consideration Shares to:

        (i)     each Scheme Creditor (other than an Unadmitted Scheme Creditor in respect of the Jersey
                Newco Shares) or its Nominee (as applicable) such that the relevant Scheme Creditor or its
                Nominee (as applicable) receives Jersey Consideration Newco Shares in an aggregate amount
                equal to that Scheme Creditor’s Jersey Newco Share Entitlement; and

        (ii)    the Holding Period Trustee (on behalf of each Unadmitted Scheme Creditor in respect of the
                Jersey Newco Shares) such that the Holding Period Trustee receives Jersey Newco
                Consideration Shares in an amount equal to the aggregate of each Unadmitted Scheme
                Creditor’s Jersey Newco Share Entitlement (with the Holding Period Trustee holding such
                Unadmitted Entitlements on trust for the relevant Unadmitted Scheme Creditors in accordance
                with the terms of this Deed and the Holding Period Trust Agreement),

        and any such issuance and allocation shall take into account any Jersey Newco Shares held by a
        Scheme Creditor prior to this Step to ensure that, as at the Restructuring Effective Date, the number
        of Jersey Newco Shares held by each Scheme Creditor is consistent with its Jersey Newco Share
        Entitlement.

0101521-0000029 UKO3: 2000910902.11                   21
                                                                                                     247
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 249 of 1648



(b)     Jersey Newco shall update its register of members and take any other action necessary in connection
        with the allotment and issuance of the Jersey Newco Consideration Shares.

(c)     This Step shall take place simultaneously with the Step set out in Clause 5.3 (Step 2 – release of
        Scheme Claims and Existing Security).

5.6     Step 5 – execution of Jersey Newco Investment Agreement

(a)     The Company shall date and release the Jersey Newco Investment Agreement.

(b)     Jersey Newco and the relevant shareholders of Jersey Newco shall procure that the Jersey Newco
        Articles of Association are adopted.

(c)     This Step shall take place simultaneously with the Step set out in Clause 5.3 (Step 2 – release of
        Scheme Claims and Existing Security).

5.7     Step 6 – appointment of new directors

(a)     The directors of Jersey Newco shall pass such resolutions as are necessary to:

        (i)     appoint [] to the boards of directors of Jersey Newco (in each case to the extent not already
                appointed); and

        (ii)    to effect the removal of any other directors from the board of Jersey Newco.

(b)     This Step shall take place simultaneously with the Step set out in Clause 5.3 (Step 2 – release of
        Scheme Claims and Existing Security).

5.8     Step 7 – Releases

        The Company shall date, release and deliver the Deed of Release.

5.9     Step 8 – delivery of Restructuring Effective Date Notice

        Immediately following the completion of the Steps described in Clauses 5.2 (Step 1 – transfer of Jersey
        Newco to certain Scheme Creditors) to 5.8 (Step 7 – Releases), the Company shall deliver the
        Restructuring Effective Date Notice to the Notice Parties notifying them that Restructuring has been
        implemented and that the Restructuring Effective Date has occurred.

6.      POST-RESTRUCTURING EFFECTIVE DATE STEPS

(a)     Provided that each Participating Shareholder and Holdco has at all times complied with all of its
        obligations under the Lock-up Agreement, on the Business Day immediately following the
        Restructuring Effective Date, Jersey Newco shall, subject to paragraph (b) below, issue the Warrants
        to the Participating Shareholders pro rata to each such Participating Shareholder’s shareholding in
        Holdings I as at the Restructuring Effective Date (excluding any shareholdings in Holdings I that are
        held by shareholders of Holdings I that are not Participating Shareholders).

(b)     If the issue of the Warrants in accordance with paragraph (a) above would result in a breach of any
        limitation on the number of warrant holders contained in the Control of Borrowing (Jersey) Order
        1958, the Warrants shall be issued to the Participating Shareholders on an allocation basis to be agreed
        by Jersey Newco and the Participating Shareholders (each acting in good faith) and Jersey Newco
        shall be under no obligation to issue the Warrants if an agreement on the allocation of the Warrants
        has not been reached with the Participating Shareholders.



0101521-0000029 UKO3: 2000910902.11                   22
                                                                                                      248
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 250 of 1648



(c)     Within 60 Business Days of the Restructuring Effective Date, the Company must apply to The
        International Stock Exchange Authority Limited for the listing and permission to deal in the New
        Notes on the Official List of the International Stock Exchange.

7.      ALLOCATION AND DISTRIBUTION OF SCHEME CONSIDERATION

(a)     Subject to the other provisions of this Deed, each Scheme Creditor may only receive the Scheme
        Consideration in accordance with the provisions of this Clause 7 (Allocation and Distribution of
        Scheme Consideration).

(b)     A Scheme Creditor (and/or, if relevant, its Nominee) shall only receive the Scheme Consideration on
        the Restructuring Effective Date if it:

        (i)     has duly elected to do so by validly completing and delivering an Account Holder Letter and/or
                Lender Claim Form (as applicable) to the Information Agent before the Voting Instruction
                Deadline;

        (ii)    is an Eligible Person; and

        (iii)   in the case of the Jersey Newco Consideration Shares only, has provided the know-your-
                customer information (the Jersey Newco KYC) set out in the Schedule (Jersey Newco KYC
                Requirements) to the Account Holder Letter or Schedule 1 (Jersey Newco KYC
                Requirements) to the Lender Claim Form (as applicable) in a form satisfactory to the Jersey
                registrar of Jersey Newco.

(c)     A Scheme Creditor may elect for a Nominee to receive all of its proportion of the New Notes and/or
        the Jersey Newco Consideration Shares on the Restructuring Effective Date, provided that:

        (i)     to make such election, such Scheme Creditor must have validly completed and delivered an
                Account Holder Letter and/or Lender Claim Form (as applicable) to the Information Agent
                prior to the Voting Instruction Deadline;

        (ii)    such Nominee has executed and delivered a Securities Confirmation Deed as a deed;

        (iii)   such Nominee must be an Eligible Person.

(d)     Each Scheme Creditor (and/or its Nominee, as applicable) shall, subject to paragraphs (e) and (f)
        below, receive a proportion of the Scheme Consideration equal to its Scheme Creditor Entitlement
        (without double counting).

(e)     If the number of Jersey Newco Consideration Shares to be issued to a Scheme Creditor and/or its
        Nominee resulting from any calculation made in accordance with its Scheme Creditor Entitlements is
        not a whole number, that number shall be rounded down to the nearest whole number of shares.

(f)     If the principal amount of New Notes to be issued to a Scheme Creditor resulting from any calculation
        made in connection with the calculation of the New Notes Entitlements is not a whole number of
        dollars, that number shall be rounded down to the nearest dollar and the relevant Scheme Creditor
        shall have no entitlement to any fractional amount.

(g)     Each Scheme Creditor (or its Nominee, as applicable) and the Holding Period Trustee waives:

        (i)     any entitlement it may have to receive a share certificate for any Jersey Newco Shares issued
                to it; and

        (ii)    any obligation on Jersey Newco to hold annual general meetings.

0101521-0000029 UKO3: 2000910902.11                  23
                                                                                                    249
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 251 of 1648



(h)     Jersey NewCo shall not, and no Party shall on behalf of Jersey NewCo, make any entity classification
        election under Treasury Regulation section 301.7701-3 for Jersey NewCo to be treated as a disregarded
        entity or a partnership for US federal income tax purposes.

(i)     If a Scheme Creditor does not satisfy the requirements of this Clause 7 (Allocation and Distribution
        of Scheme Consideration) to be able to receive the Scheme Consideration on the Restructuring
        Effective Date, such Scheme Creditors’ Scheme Consideration will be issued on the Restructuring
        Effective Date to the Holding Period Trustee to hold on in accordance with Clause 8 (Holding Period
        Trustee) and the Holding Period Trust Agreement and the provisions of paragraphs (e) and (f) above
        shall apply when calculating that Scheme Creditor’s Scheme Consideration.

8.      HOLDING PERIOD TRUSTEE

(a)     If a Scheme Creditor (or its Nominee, as applicable) is not issued with its proportion of the New Notes
        and/or the Jersey Newco Shares in accordance with Clauses 5 (Restructuring Steps) and 7 (Allocation
        and Distribution of Scheme Consideration) (such Scheme Creditors, being the Unadmitted Scheme
        Creditors and each an Unadmitted Scheme Creditor) such Unadmitted Scheme Creditors’
        proportion of the New Notes and/or Jersey Newco Consideration Shares (the Unadmitted
        Entitlements) shall instead be issued and delivered to the Holding Period Trustee on the Restructuring
        Effective Date who will hold such Unadmitted Entitlements (and any Related Rights) on trust for the
        relevant Unadmitted Scheme Creditor (the Trust Entitlements), subject to the terms of the Holding
        Period Trust Agreement, until the expiry of the Holding Period.

(b)     Any Unadmitted Entitlements shall be issued to the Holding Period Trustee pursuant to Regulation S
        under the Securities Act.

(c)     An Unadmitted Scheme Creditor whose Unadmitted Entitlements have been issued to the Holding
        Period Trustee pursuant to paragraph (a) above may, prior to the expiry of the Holding Period, request
        the Holding Period Trustee in writing to transfer (and the Holding Period Trustee shall transfer) the
        relevant Trust Entitlements to it (or its Nominee), provided that it:

        (i)     has validly completed and delivered an Account Holder Letter and/or Lender Claim Form (as
                applicable) to the Information Agent, together with any such information, confirmation,
                representations or undertakings that the Information Agent may request;

        (ii)    (or its Nominee) is an Eligible Person;

        (iii)   (or its Nominee) agrees to adhere to the Jersey Newco Investment Agreement; and

        (iv)    only in the case of any Trust Entitlements that are Jersey Newco Consideration Shares, has
                provided the Jersey Newco KYC in a form satisfactory to the Jersey registrar of Jersey Newco.

(d)     At the end of the Holding Period, the Holding Period Trustee will, as soon as reasonably practicable,
        use reasonable endeavours, including by the appointment of a Selling Agent or otherwise, to sell or
        otherwise dispose of the remaining Trust Entitlements for such cash consideration as it is able to obtain
        (after any taxes, withholding, deductions, fees, costs or any other expenses in connection therewith)
        (such consideration being the Trust Entitlements Consideration). The Holding Period Trustee shall,
        for a period of six months (the Trust Entitlements Consideration Holding Period), hold the Trust
        Entitlements Consideration on trust for each remaining Unadmitted Scheme Creditor pro rata to the
        Trust Entitlements Consideration raised from the sale of the relevant Unadmitted Scheme Creditor’s
        Trust Entitlements. A Scheme Creditor whose Trust Entitlements have been sold or otherwise disposed
        of by the Holding Period Trustee pursuant to this paragraph (d) may at any time prior to the expiry of
        the Trust Entitlements Consideration Holding Period request the Holding Period Trustee in writing to
        transfer (and the Holding Period Trustee shall transfer) the relevant Trust Entitlements Consideration
        to it (or its Nominee) (after deducting any taxes, withholding, deductions, fees, costs, or any other

0101521-0000029 UKO3: 2000910902.11                    24
                                                                                                       250
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 252 of 1648



        expenses in connection with such Trust Entitlements or Trust Entitlements Consideration), provided
        that it provides an executed Account Holder Letter and/or Lender Claim Form (as applicable),
        completed as appropriate, together with any relevant information, confirmation, representations or
        undertakings that the Holding Period Trustee may reasonably request.

(e)     Subject to paragraph (f) below, neither the Holding Period Trustee nor any person other than the
        relevant Unadmitted Scheme Creditor shall at any time whatsoever, either present or future, have any
        beneficial interest in the Trust Entitlements or the Trust Entitlements Consideration, until the expiry
        of the Holding Period or the Trust Entitlements Consideration Holding Period (as applicable).

(f)     Notwithstanding paragraph (e) above, at the end of the Trust Entitlements Consideration Holding
        Period, the Holding Period Trustee will pay or deliver the beneficial interest in any remaining Trust
        Entitlements or Trust Entitlements Consideration held by the Holding Period Trustee to Alpha or to
        any person nominated by Alpha.

(g)     Any interest, dividends, distributions, repayments or prepayments (or any other rights or benefits) paid
        to the Holding Period Trustee from time to time in respect of the Trust Entitlements or the Trust
        Entitlements Consideration shall form part of the Trust Entitlements or the Trust Entitlements
        Consideration and be dealt with in accordance with the terms of the Holding Period Trust Agreement.

(h)     Each Party acknowledges and agrees that the Holding Period Trustee has the power to appoint an
        additional or replacement trustee over the Trust Entitlements or the Trust Entitlements Consideration
        at any time, subject to any additional or replacement trustee agreeing to be bound by the terms of this
        Deed and the Holding Period Trust Agreement.

9.      ACKNOWLEDGEMENTS, INSTRUCTIONS AND RATIFICATIONS

(a)     Each Existing LC and Undertaking Facility Lender acknowledges and agrees that the Restructuring
        Steps and the implementation of the Restructuring will not affect, amend, vary or waive the rights of
        any beneficiary under any Existing Instrument.

(b)     The Obligors and the Locked-up Creditors agree and acknowledge that:

        (i)     save to the extent of any inconsistency between the terms of the Lock-up Agreement and the
                terms of the Scheme (including the transactions contemplated by this Deed) the Lock-up
                Agreement shall, until terminated in accordance with its terms, remain in full force and effect;
                and

        (ii)    the Long Stop Date (as defined in the Lock-up Agreement) shall be automatically extended if
                (and on each occasion) the Long Stop Date is extended in accordance with the terms of this
                Deed such that the Long Stop Date (as defined in the Lock-up Agreement) and the Long Stop
                Date shall at all times be the same date.

(c)     Each Scheme Creditor and each Existing LC and Undertaking Facility Lender:

        (i)     irrevocably instructs:

                (A)      the Company to execute and deliver the Existing Security Release Instruction to the
                         Term Loan Administrative Agent (in its capacity as Administrative Agent (under and
                         as defined in the Existing Intercreditor Agreement)) and the Existing Trustee (in its
                         capacity as Senior Secured Notes Trustee and Pari Passu Debt Representative (each
                         under and as defined in the Existing Intercreditor Agreement)); and

                (B)      upon receipt of the executed Existing Security Release Instruction, the Term Loan
                         Administrative Agent (in its capacity as Administrative Agent (under and as defined

0101521-0000029 UKO3: 2000910902.11                   25
                                                                                                      251
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 253 of 1648



                         in the Existing Intercreditor Agreement)) and the Existing Trustee (in its capacity as
                         Senior Secured Notes Trustee and Pari Passu Debt Representative (each under and as
                         defined in the Existing Intercreditor Agreement)) to execute and deliver the Existing
                         Security Agent Instruction to the Existing Security Agent;

        (ii)    irrevocably instructs the Existing Administrative Agents to execute and deliver to A&O as if
                it was a Party to this Deed each Security and Guarantees Release Document to which it is
                expressed to be a party and ratifies any steps taken by the Existing Administrative Agents
                pursuant to this Deed or any Security and Guarantees Release Document whether before, on
                or after the Effective Date;

        (iii)   acknowledges, confirms and irrevocably ratifies all actions taken by each Existing
                Administrative Party pursuant to the Restructuring, the Scheme and this Deed including
                (without limitation):

                (A)      each Existing Administrative Party having executed and delivered a deed of
                         undertaking in favour of the Court in connection with the Scheme;

                (B)      the Existing Trustee having agreed not to vote in relation to the Scheme; and

                (C)      any steps taken or to be taken by the Existing Trustee to effect the cancellation of the
                         Existing Notes in accordance with the Restructuring Steps.

(d)     The Existing Security Agent and the Existing Administrative Agents shall be entitled to rely on this
        paragraph (d) and paragraphs (c)(i) and (c)(ii) above and each Existing Administrative Party shall be
        entitled to rely on this paragraph (d) and paragraph(c)(iii), in each case as an express third party
        beneficiary thereof.

10.     CALCULATION OF OVERDRAFT SCHEME CLAIM

(a)     In relation to the Existing Overdraft Provider, the amount of the Existing Overdraft Liabilities to be
        compromised by the Scheme and this Deed (being a Scheme Claim) shall be an amount equal to the
        aggregate net balance on the Overdraft Accounts and any accrued and unpaid interest and fees under
        the Existing Overdraft Facilities, in each case, as calculated by the Company with reference to the
        balances of the Overdraft Accounts at the Existing Overdraft Record Time (the Compromised
        Overdraft Amount), provided that the maximum Compromised Overdraft Amount for the purposes
        of the Scheme and this Deed shall not exceed $115,000,000 plus the aggregate amount of any accrued
        and unpaid interest and fees under the Existing Overdraft Facilities as at the Existing Overdraft Record
        Time.

(b)     For the purposes of calculating the Compromised Overdraft Amount, any amounts under the Existing
        Overdraft Facilities that are denominated in a currency other than dollars shall be converted into dollars
        by the Company using the HSBC Mid-Market Rate (or if the HSBC Mid-Market Rate is not accessible
        by the Company at the Existing Overdraft Record Time, the Bank of England Exchange Rate).

(c)     The Existing Overdraft Liabilities shall be released in accordance with Clause 5.3 (Step 2 – release of
        Scheme Claims and Existing Security) in an amount equal to the Compromised Overdraft Amount
        and, for the purposes of the Scheme, such amount shall be represented by the debit balances in the
        following bank accounts held with the Existing Overdraft Provider and in the following order:

        (i)     the bank account in the name of Abbot Group Limited with account number 60230006 and
                sort code 401276; and




0101521-0000029 UKO3: 2000910902.11                    26
                                                                                                       252
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 254 of 1648



        (ii)    to the extent necessary, such other bank account operated as part of the Existing Overdraft
                Facilities as the Company may notify the Existing Overdraft Provider in writing on, or as soon
                as practicable following, the Restructuring Effective Date.

(d)     For the avoidance of doubt, the remaining credit and debit balances in the bank accounts operated as
        part of the Existing Overdraft Facilities following the release of the relevant Scheme Claim pursuant
        to paragraph (c) above shall be deemed to be the opening credit and debit balances for the purposes of
        the overdraft arrangements provided for in the New Cash Management Facilities Agreement.

11.     HOLDCO LIQUIDATION

(a)     Subject to paragraph (b) below, the Parties agree that the Alpha Group shall:

        (i)     fund the costs and expenses of an orderly liquidation of each of the Holdcos following the
                Restructuring Effective Date in full;

        (ii)    ensure that the benefit of any directors and officer’s insurance policy and any other indemnity
                (including any run-off coverage related thereto) in place with respect to the applicable
                Relevant Directors remains in full force and effect following the Restructuring Effective Date
                for a period of 3 years;

        (iii)   administer and coordinate the orderly solvent liquidation of each of the Holdcos following the
                Completion Date;

        (iv)    make its employees and officers available (where reasonably necessary) to support and help
                to facilitate the transactions referred to in sub-paragraph (a)(iii); and

        (v)     fund the legal fees of each of the Holdcos, the Existing Shareholders and (from the
                Restructuring Effective Date) Alpha II in connection with this Deed and the transactions
                referred to in sub-paragraph (a)(iii) above.

(b)     The funding by the Alpha Group referred to in paragraph (a) (above shall be limited to:

        (i)     the items specified in schedule 16 (Liquidation and Related Costs) to the Lock-up Agreement
                and capped at the respective amounts specified therein;

        (ii)    any accrued and irrecoverable VAT payments that may be payable by any of the Holdcos in
                respect of those items; and

        (iii)   any other item that may be otherwise reasonably requested to be funded by a Holdco in
                connection with its solvent liquidation in the good faith opinion of its directors as confirmed
                to and approved by the directors of Alpha, such approval not to be unreasonably withheld or
                delayed.

12.     TERMINATION

(a)     Subject to Clause 13 (Survival), this Deed will terminate automatically and without the need for any
        further action by or on behalf of any person or Party on the earlier of:

        (i)     if the Restructuring Steps have not been completed in accordance with the terms of this Deed
                and the Scheme on or before the Long Stop Date, the Long Stop Date; and

        (ii)    the date on which the Holding Period ends.

(b)     This Deed may be terminated:

0101521-0000029 UKO3: 2000910902.11                   27
                                                                                                     253
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 255 of 1648



        (i)     at the election of the Super Majority Creditors and the New Bilateral Lenders by serving a
                written notice on the Company if the Company or any other Obligor takes any action which
                is materially inconsistent with or prejudicial to the implementation of the Restructuring; or

        (ii)    by unanimous written consent of the Parties.

(c)     In the event of the termination of this Deed under this Clause 12 (Termination), the Parties reserve any
        and all rights and remedies they may have against any of the other Parties which have accrued or arisen
        prior to the Termination Date and agree that after the Termination Date, they may enforce those rights
        and remedies to their full extent notwithstanding the termination of this Deed or any term to the
        contrary contained herein.

(d)     If this Deed is terminated or terminates in accordance with its terms prior to the occurrence of the
        Restructuring Effective Date then the Parties agree:

        (i)     that any of the Restructuring Steps completed or actions taken under this Deed prior to
                termination will be deemed not to have been completed or taken and shall have no legal or
                binding effect (in law or otherwise) and will be deemed to be null and void and to have never
                occurred pursuant to the Scheme or this Deed;

        (ii)    following termination, to the extent permitted by law, and subject to paragraph (iii) below, to
                take such steps necessary or desirable to reverse any steps already taken in contemplation of
                the implementation of the Restructuring such that each relevant Party, to the extent legally and
                practically possible, shall be put back into the position it was in prior to such step, with any
                such reasonable costs or expenses incurred by a Party arising therefrom to be borne by the
                Company (provided that the Company has agreed in writing to meet such costs and expenses);
                and

        (iii)   to the extent that the Company does not agree to pay the costs and expenses set out in
                paragraph (ii) above, no Party shall be required to take steps necessary or desirable to reverse
                any steps already taken in contemplation of the implementation of the Restructuring if those
                steps would necessitate the incurrence of material out-of-pocket expenses by that Party.

13.     SURVIVAL

        The rights (and obligations) of the Parties under this Deed, under this Clause 13 Survival, , Clause 16
        (Notices), Clause 17 (Third party rights), Clause 18 (Specific performance), Clause 19 (Reservation
        of rights), Clause 21 (Miscellaneous), Clause 22 (Parties’ rights and obligations), Clause 23
        (Counterparts), Clause 24 (Governing law) and Clause 25 (Enforcement), and the rights and
        obligations of the Parties in respect of breaches of this Deed which have accrued prior to the
        Termination Date shall, in each case, continue notwithstanding the occurrence of the Termination
        Date.

14.     REPRESENTATIONS AND WARRANTIES

        Each Obligor, Holdco and Newco represents and warrants to each of the other Parties as to itself, as at
        the Effective Date and on the Restructuring Effective Date that:

        (a)     it, and if applicable, the duly authorised attorney acting on its behalf, has all requisite power,
                authority and legal capacity to execute, deliver and perform its obligations under this Deed,
                and to consummate the transactions contemplated by the Restructuring;

        (b)     the execution, delivery and performance by it of this Deed has been duly authorised by all
                necessary corporate or other organisational action on its behalf;


0101521-0000029 UKO3: 2000910902.11                    28
                                                                                                       254
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 256 of 1648



        (c)     this Deed has been duly and validly executed and delivered by it and is a binding obligation
                enforceable against it in accordance with its terms, subject to applicable bankruptcy,
                insolvency, reorganisation, moratorium, procedural and similar laws affecting creditors’ rights
                and remedies generally, and subject, as to enforceability, to general principles of equity,
                including principles of commercial reasonableness, good faith and fair dealing (regardless of
                whether enforcement is sought in a proceeding at law or in equity); and

        (d)     it is duly incorporated and validly existing under the laws of the jurisdiction of its
                incorporation or formation.

15.     AMENDMENTS AND FURTHER ASSURANCE

(a)     Subject to paragraphs (b) to (d) below, or unless expressly permitted under the terms of this Deed, this
        Deed may be amended or waived only with the consent of:

        (i)     the Company;

        (ii)    the Super Majority Creditors; and

        (iii)   the New Bilateral Lenders.

(b)     An amendment or waiver which, in each case, is of a minor or technical nature may be made with the
        consent of the Company provided that the amendment or waiver:

        (i)     is necessary or desirable for the implementation of the Restructuring; and

        (ii)    would not have a materially adverse effect on the interests of the Company, a Scheme Creditor,
                an Administrative Party or the New Bilateral Lenders.

(c)     Subject to paragraph (d) below and provided that it would not adversely affect any other Party, any
        Russian FDI-Related Amendment may be made with the consent of the Company and each Prospective
        Major Shareholder.

(d)     The definitions of "Existing Security Release Instruction" and "Existing Security Agent Instruction",
        Clause 4.2 (Waiver of Restructuring Conditions Precedent), paragraphs (c) and (d) of Clause 9
        (Acknowledgements, Instructions and Ratifications), Schedule 6 (Existing Security Release
        Instruction) and paragraph 14 of Schedule 7 (Restructuring Conditions Precedent) may only be
        amended with the consent of each Existing Administrative Party. Each Existing Administrative Party
        shall be entitled to rely on this paragraph (c) as an express third party beneficiary thereof.

(e)     Each Scheme Creditor shall, within two Business Days of written request from the Information Agent,
        provide the Information Agent with a list of its Affiliates (as that terms is defined in the Jersey Newco
        Investment Agreement) that are also Scheme Creditors.

(f)     If any Scheme Creditor fails to accept or refuse a request for a consent, waiver, amendment of or in
        relation to any of the terms of this Deed or other vote of Scheme Creditors under the terms of this
        Deed within 10 Business Days (unless the Company agrees to a longer time period in relation to any
        request) of that request being received by the Information Agent and notified to the Scheme Creditors,
        its Scheme Claims shall not be included for the purpose of calculating the value of the Scheme Claims
        when ascertaining whether any relevant percentage (including, for the avoidance of doubt, unanimity)
        in value of the Scheme Claims has been obtained to approve that request.

(g)     Each Party shall promptly, at the request of any other Party, execute and deliver such other documents,
        notices or instructions and take such actions reasonably necessary or desirable to implement the
        transactions contemplated by the Scheme, this Deed or any other Restructuring Document provided

0101521-0000029 UKO3: 2000910902.11                    29
                                                                                                       255
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 257 of 1648



        that no Party shall be required to incur any material out-of-pocket costs or expenses unless the
        Company has agreed in writing to meet those costs or expenses.

16.     NOTICES

(a)     Any communication made or received or any notice or confirmation to be provided under or in
        connection with this Deed may be made or received by a Party’s Adviser on behalf of that Party, and,
        if so made or received, shall be deemed to be made or received by such Party.

(b)     Any notice or other written communication to be given under or in relation to this Deed must be given
        in the English language by email to the email address as set out below (or in the case of any
        communication or notice given to an Adviser on behalf of a Party in accordance with paragraph (a)
        above, the relevant Adviser Email Address).

(c)     The addresses for notices are as follows:

        (i)     in the case of the Company:

                Email:           Neil.Gilchrist@kcadeutag.com and Tony.Byrne@kcadeutag.com

                Attention:       the CFO and General Counsel

                with a copy to A&O at:

                Email:           Kelly_A&O_Core_Finance_Team@AllenOvery.com

                Attention:       Ian Field / James Graham

        (ii)    in the case of notices to all Scheme Creditors, via the Information Agent at:

                Email:           kcadeutag@lucid-is.com

                Attention:       Oliver Slyfield

        (iii)   in the case of any other person, any email address set forth for that person on their signature
                page to this Deed or in any agreement entered into in connection with this Deed.

(d)     Any notice or other written communication to be given under this Deed shall be deemed to have been
        served:

        (i)     in the case of any Party other than a Scheme Creditor, at the time of transmission if sent by
                email; and

        (ii)    in the case of Scheme Creditors only, when such notice or other written communication is
                published on the Scheme Website,

        provided, in each case, such notice or other written communication is in legible form.

(e)     The accidental omission to send any notice, written communication or other document in accordance
        with paragraphs (a) to (d) above, or the non-receipt of any such notice by any Scheme Creditor, shall
        not affect the provisions of this Deed.

(f)     All communications under this Deed to or from an Obligor (other than the Company) must be sent
        through the Company.



0101521-0000029 UKO3: 2000910902.11                   30
                                                                                                     256
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 258 of 1648



(g)     Any communication given to the Company in connection with this Deed will be deemed to have also
        been given to the other Obligors.

17.     THIRD PARTY RIGHTS

        Unless otherwise provided in this Deed, a person who is not a Party to this Deed may not enforce any
        of its terms under the Contracts (Rights of Third Parties) Act 1999 and, notwithstanding any term of
        this Deed, no consent of any third party is required for any amendment, waiver, release, compromise
        or termination of this Deed.

18.     SPECIFIC PERFORMANCE

        The Parties agree that monetary damages would not be a sufficient remedy for the breach by any Party
        of any term of this Deed. Any non-breaching Party may seek specific performance and injunctive or
        other equitable relief as a remedy for any such breach. Such remedies shall, however, be cumulative
        and not exclusive and shall be in addition to any other remedies which any Party may have under this
        Deed or otherwise.

19.     RESERVATION OF RIGHTS

        If the transactions contemplated by this Deed are not consummated in full or this Deed is terminated
        for any reason, the Scheme Creditors and the Existing Ancillary Lenders fully reserve all of their rights
        and remedies under or in connection with the Existing Debt Documents.

20.     SEVERABILITY

        If a term of this Deed is or becomes illegal, invalid or unenforceable in any jurisdiction, that will not
        affect:

        (a)     the legality, validity or enforceability of any other term of this Deed; or

        (b)     the legality, validity or enforceability in other jurisdictions of that term or any other term of
                this Deed.

21.     MISCELLANEOUS

21.1    Performance of obligations on dates other than a Business Day

        If any obligation is to be performed under the terms of this Deed on a date other than a Business Day
        and is not capable of being performed on such date, the relevant obligation shall be performed on the
        next Business Day.

22.     PARTIES’ RIGHTS AND OBLIGATIONS

(a)     The obligations of each Party under this Deed are several. Failure by a Party to perform its obligations
        under this Deed does not affect the obligations of the other Parties under this Deed.

(b)     The rights of each Party under or in connection with this Deed are separate and independent rights. A
        Party may separately enforce its rights under this Deed.

23.     COUNTERPARTS

(a)     This Deed may be signed by the Parties in any number of counterparts. This has the same effect as if
        the signatures on the counterparts were on a single copy of this Deed.



0101521-0000029 UKO3: 2000910902.11                    31
                                                                                                       257
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 259 of 1648



(b)     Unless otherwise provided for in the execution pages, it is acknowledged that a Party signing in one
        capacity in the execution pages to this Deed will not be deemed to have signed this Deed in any other
        capacity.

24.     GOVERNING LAW

        This Deed (including any non-contractual obligations arising out of or in connection with this Deed)
        shall be governed by English law.

25.     ENFORCEMENT

(a)     Each Party agrees that the courts of England have exclusive jurisdiction to settle any dispute arising
        out of or in connection with this Deed or any non-contractual obligations arising out of or in connection
        with it.

(b)     Each Party agrees that the courts of England are the most appropriate and convenient courts to settle
        any such disputes and accordingly no Party will argue to the contrary.

(c)     References in this Clause 25 (Enforcement) to a dispute in connection with this Deed include any
        dispute as to the existence, validity or termination of this Deed.

THIS DEED has been entered into and delivered on the date stated at the beginning of this Deed.




0101521-0000029 UKO3: 2000910902.11                    32
                                                                                                       258
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32            Exhibit D
                            (Explanatory Statement) Pg 260 of 1648



                                            SCHEDULE 1

                                             PARTIES

                                              PART 1

                                      THE OTHER OBLIGORS


 Obligor name                                        Jurisdiction of incorporation

 KCA Deutag US Finance LLC                           Delaware

 Abbot Group Limited                                 England

 Abbot Holdings Limited                              England

 Abbot Investments (North Africa) Limited            England

 KCA Deutag (Land Rig) Limited                       England

 KCA Deutag Alpha Limited                            England

 KCA Deutag Caspian Limited                          England

 KCA Deutag Drilling Group Limited                   England

 KCA European Holdings Limited                       England

 Abbot Verwaltungsgesellschaft mbH                   Germany

 Bentec GmbH Drilling & Oilfield Systems             Germany

 KCA Deutag Drilling GmbH                            Germany

 KCA Deutag GmbH                                     Germany

 KCA Deutag Tiefbohrgesellschaft mbH                 Germany

 KCA Deutag Europe BV                                Netherlands

 KCA Deutag Nederland BV                             Netherlands

 Abbot Holdings Norge AS                             Norway

 KCA Deutag Drilling Norge AS                        Norway

 KCA Deutag Drilling Offshore Services AS            Norway

 KCA Deutag Holdings Norge AS                        Norway

 KCA Deutag MODU Operations AS                       Norway

 KCA Deutag Offshore AS                              Norway


0101521-0000029 UKO3: 2000910902.11             33
                                                                                          259
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 261 of 1648




 KCA Deutag Energy Global LLC                      Oman

 KCA Deutag Energy International LLC               Oman

 KCA Deutag Energy LLC                             Oman

 KCA Deutag Energy National LLC                    Oman

 KCA Deutag Drilling LLC                           Russia

 KCA Deutag Russia LLC                             Russia

 KCA Deutag Gulf Drilling Limited Company          Saudi Arabia

 KCA Deutag Drilling Limited                       Scotland

 KCA Deutag Technical Support Limited              Scotland

 KCA Deutag Rig Design Services Limited            Scotland

 SET Drilling Company Limited                      Scotland

 KCA Deutag Pte Ltd                                Singapore




0101521-0000029 UKO3: 2000910902.11           34
                                                                                 260
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 262 of 1648



                                             PART 2

                                       ADDITIONAL HOLDCOS

1.      KCAD Holdings I Limited

2.      KCAD Holdings II Limited

3.      KCA Deutag Finance I Limited

4.      KCA Deutag Finance II Limited

5.      KCA Deutag Midco Limited

6.      Land Rig Ventures I Limited

7.      Land Rig Ventures II Limited

8.      KCA Deutag Drilling Rigs I Limited




0101521-0000029 UKO3: 2000910902.11            35
                                                                                 261
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                            (Explanatory Statement) Pg 263 of 1648



                                                  PART 3

                         THE EXISTING LC AND UNDERTAKING LENDERS

1.      Lloyds Bank plc in its capacity as lender under the Existing LC Facility

2.      First Abu Dhabi Bank PJSC in its capacity as lender under the Existing Undertaking Facility




0101521-0000029 UKO3: 2000910902.11                  36
                                                                                                  262
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 264 of 1648



                                          SCHEDULE 2

                                 KEY RESTRUCTURING DOCUMENTS

                                            PART 1

                                      NEW NOTES INDENTURE




0101521-0000029 UKO3: 2000910902.11           37
                                                                                 263
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 265 of 1648



                                           PART 2

                      NEW CASH MANAGEMENT FACILITIES AGREEMENT




0101521-0000029 UKO3: 2000910902.11           38
                                                                                 264
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 266 of 1648



                                               PART 3

                                      NEW LC FACILITY AGREEMENT




0101521-0000029 UKO3: 2000910902.11              39
                                                                                 265
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 267 of 1648



                                           PART 4

                              FAB RUN-OFF LC FACILITY AGREEMENT




0101521-0000029 UKO3: 2000910902.11           40
                                                                                 266
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 268 of 1648



                                           PART 5

                                 NEW INTERCREDITOR AGREEMENT




0101521-0000029 UKO3: 2000910902.11           41
                                                                                 267
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 269 of 1648



                                           PART 6

                            JERSEY NEWCO INVESTMENT AGREEMENT




0101521-0000029 UKO3: 2000910902.11           42
                                                                                 268
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 270 of 1648



                                           PART 7

                       JERSEY NEWCO SALE AND PURCHASE AGREEMENT




0101521-0000029 UKO3: 2000910902.11           43
                                                                                 269
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 271 of 1648



                                           PART 8

                                      DEED OF RELEASE




0101521-0000029 UKO3: 2000910902.11           44
                                                                                 270
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 272 of 1648



                                           PART 9

                               HOLDING PERIOD TRUST AGREEMENT




0101521-0000029 UKO3: 2000910902.11           45
                                                                                 271
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 273 of 1648



                                         SCHEDULE 3

                           JERSEY NEWCO ARTICLES OF ASSOCIATION




0101521-0000029 UKO3: 2000910902.11           46
                                                                                 272
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 274 of 1648



                                         SCHEDULE 4

                                         WARRANTS




0101521-0000029 UKO3: 2000910902.11           47
                                                                                 273
          20-12433-scc               Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                                        (Explanatory Statement) Pg 275 of 1648



                                                                    SCHEDULE 5

                                                     NEW SECURITY DOCUMENTS


    #             New Security Document                            KCAD Deutag Parties2                 Other Parties3

    English law

    1.            English debenture                                English Newco 2                      Lucid       Trustee
                                                                                                        Services Limited
                                                                   Abbot Group Limited

                                                                   Abbot Holdings Limited

                                                                   KCA Deutag (Land Rig) Limited

                                                                   KCA Deutag Alpha Limited

                                                                   KCA Deutag Caspian Limited

                                                                   KCA Deutag Drilling Group Limited

                                                                   KCA European Holdings Limited

                                                                   KCA Deutag UK Finance PLC

    2.            English    law     Receivables KCA Deutag Energy International LLC As above
                  Security Agreement
                                                 KCA Deutag Energy LLC

    Dutch law

    3.            Dutch share pledge agreement                     KCA European Holdings        Limited As above
                                                                   (E&W)
                  [Notarised]
                                                                   KCA Deutag Europe B.V.

                                                                   KCA Deutag Nederland B.V.

    4.            Dutch   Omnibus                   Security KCA Deutag Europe B.V.                     As above
                  Agreement
                                                                   KCA Deutag Nederland B.V.

    German law

    5.            German share pledge agreement KCA Deutag Drilling Group Ltd As above
                                                (E&W)
                  [Notarised]
                                                KCA Deutag GmbH

                                                                   Abbot Verwaltungsgesellschaft mbH



2
    Please note that Parties signing in more than one capacity are only listed once.
3
    Please note that Parties signing in more than one capacity are only listed once.

0101521-0000029 UKO3: 2000910902.11                                           48
                                                                                                                   274
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                            (Explanatory Statement) Pg 276 of 1648




 #         New Security Document             KCAD Deutag Parties2                       Other Parties3

                                             KCA Deutag       Europe      B.V.   (the
                                             Netherlands)

                                             KCA Deutag Nederland B.V. (the
                                             Netherlands)

                                             Bentec GmbH Drilling & Oilfield
                                             Systems

                                             KCA Deutag Drilling GmbH

                                             KCA     Deutag   Tiefbohrgesellschaft
                                             mbH

 6.        German    Account          Pledge Abbot Verwaltungsgesellschaft mbH          As above
           Agreement
                                             Bentec GmbH Drilling & Oilfield
                                             Systems

                                             KCA Deutag Drilling GmbH

                                             KCA Deutag GmbH

                                             KCA     Deutag   Tiefbohrgesellschaft
                                             mbH

 7.        German           Receivables Abbot Verwaltungsgesellschaft mbH As above
           Assignment Agreement
                                        Bentec GmbH Drilling & Oilfield
                                        Systems

                                             KCA Deutag Drilling GmbH

                                             KCA Deutag GmbH

                                             KCA     Deutag   Tiefbohrgesellschaft
                                             mbH

 Norwegian law

 8.        Norwegian        share     pledge KCA Deutag Holdings Norge AS               As above
           agreement

 9.        Norwegian        share     pledge KCA Deutag Holdings Norge AS               As above
           agreement

 10.       Norwegian        share     pledge KCA Deutag Offshore AS                     As above
           agreement

 11.       Norwegian        share     pledge KCA Deutag        Drilling     Limited As above
           agreement                         (Scotland)




0101521-0000029 UKO3: 2000910902.11                 49
                                                                                                   275
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32              Exhibit D
                            (Explanatory Statement) Pg 277 of 1648




 #         New Security Document              KCAD Deutag Parties2                 Other Parties3

 12.       Norwegian        share     pledge KCA Deutag Drilling Norge AS          As above
           agreement

 13.       Norwegian        share     pledge Abbot Holdings Norge AS               As above
           agreement

 14.       Norwegian Security Agreement       Abbot Holdings Norge AS              As above

 15.       Norwegian Security Agreement       KCA Deutag Drilling Norge AS         As above

 16.       Norwegian Security Agreement       KCA Deutag      Drilling    Offshore As above
                                              Services AS

 17.       Norwegian Security Agreement       KCA Deutag Holdings Norge AS         As above

 18.       Norwegian Security Agreement       KCA Deutag MODU Operations AS        As above

 19.       Norwegian Security Agreement       KCA Deutag Offshore AS               As above

 Omani law

 20.       Omani     Account          Pledge KCA Deutag Energy International LLC As above
           Agreement
                                              KCA Deutag Energy LLC

 KSA law

 21.       KSA      Account           Pledge KCA Deutag Gulf Drilling Limited      As above
           Agreement

 22.       KSA    Receivables         Pledge KCA Deutag Gulf Drilling Limited      As above
           Agreement

 23.       Share Pledge Agreement             KCA Deutag (Land Rig) Limited        As above

 Scottish law

 24.       Scottish Bond and Floating KCA Deutag Drilling Limited                  As above
           Charge

 25.       Scottish Bond and Floating KCA Deutag              Technical   Support As above
           Charge                     Limited

 26.       Scottish Bond and Floating SET Drilling Company Limited                 As above
           Charge

 27.       Scottish Deed of Pledge of KCA Deutag Drilling Group Limited As above
           Shares                     (E&W)

 28.       Scottish Deed of Pledge of KCA Deutag Drilling Group Limited As above
           Shares                     (E&W)



0101521-0000029 UKO3: 2000910902.11                 50
                                                                                              276
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 278 of 1648




 #         New Security Document        KCAD Deutag Parties2           Other Parties3

 29.       Scottish Deed of Pledge of KCA Deutag GmbH (Germany)     As above
           Shares
                                      KCA Deutag Drilling Group Ltd
                                      (E&W)




0101521-0000029 UKO3: 2000910902.11           51
                                                                                 277
      20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                             (Explanatory Statement) Pg 279 of 1648



                                                SCHEDULE 6

                           EXISTING SECURITY RELEASE INSTRUCTION

To:      GOLDMAN SACHS LENDING PARTNERS LLC in its capacity as Administrative Agent (as
         defined in the Existing Intercreditor Agreement (as defined below))

         DEUTSCHE TRUSTEE COMPANY LIMITED in its capacity as Senior Secured Notes Trustee
         and Pari Passu Debt Representative (in each case as defined in the Existing Intercreditor Agreement).



Dated:                 2020

Existing Security Release Instruction

1.       BACKGROUND

1.1      We refer to the restructuring implementation deed entered into by KCA Deutag UK Finance PLC
         dated on or around the date of this letter (the Restructuring Implementation Deed). Terms defined
         in the Restructuring Implementation Deed have the same meaning in this letter unless given a different
         meaning in this letter.

1.2      We also refer to the:

         (a)     the Credit Agreement;

         (b)     each Existing Indenture; and

         (c)     the Existing Intercreditor Agreement.

1.3      The provisions of clause 1.2 (Construction) of the Restructuring Implementation Deed apply to this
         letter as though they were set out in full in this letter except that references to this Deed are to be
         construed as references to this letter.

1.4      This letter is sent pursuant to and in connection with the Restructuring Implementation Deed.

2.       AUTHORITY TO INSTRUCT

2.1      Pursuant to and in accordance with the terms of the Credit Agreement, the Administrative Agent shall
         act in accordance with valid instructions its receives from the requisite majority of the Senior Secured
         Facilities Lenders.

2.2      Pursuant to and in accordance with the terms of the 2021 Notes Indenture, the Senior Secured Notes
         Trustee shall act in accordance with valid instructions its receives from the requisite majority of the
         Senior Secured Noteholders.

2.3      Pursuant to and in accordance with the terms of the 2022 Notes Indenture and the 2023 Notes
         Indenture, the Pari Passu Debt Representative shall act in accordance with valid instructions given by
         the requisite majority of the Pari Passu Creditors.

2.4      This letter is sent to you by the Company on behalf of all the:

         (a)     the Senior Secured Facilities Lenders;



0101521-0000029 UKO3: 2000910902.11                    52
                                                                                                       278
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 280 of 1648



        (b)     the Senior Secured Noteholders; and

        (c)     the Pari Passu Creditors,

        in each case pursuant to the express authority granted by each Senior Secured Facilities Lender, Senior
        Secured Noteholder and Pari Passu Creditor pursuant to clause 9(c)(i) (Acknowledgements,
        Instructions and Ratifications) of the Restructuring Implementation Deed.

3.      SECURITY RELEASE CONFIRMATION AND INSTRUCTIONS TO THE EXISTING
        SECURITY AGENT

3.1     We hereby confirm that each Senior Secured Facilities Lender, Senior Secured Noteholder and Pari
        Passu Creditor:

        (a)     approves the release of the Transaction Security (as defined in the Existing Intercreditor
                Agreement) in the manner set out in the Restructuring Implementation Deed; and

        (b)     requests that the Existing Security Agent executes and delivers to the Company each Security
                and Guarantees Release Document and takes all other steps necessary to affect the release of
                the Transaction Security in the manner set out in the Restructuring Implementation Deed.

3.2     In order to facilitate the release of the Transaction Security by the Existing Security Agent in the
        manner contemplated in the Restructuring Implementation Deed, we hereby irrevocably authorise,
        instruct and direct you on behalf of each Senior Secured Facilities Lender, Senior Secured Noteholder
        and Pari Passu Creditor, to send the letter attached at Annex 1 (Instruction to the Security Agent) to
        this letter to the Existing Security Agent without delay.

4.      MISCELLANEOUS

4.1     This notice and any non-contractual obligations arising out of or in connection with it are governed by
        English law.




0101521-0000029 UKO3: 2000910902.11                   53
                                                                                                     279
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 281 of 1648



 KCA DEUTAG UK FINANCE PLC

 on behalf of each Senior Secured Facilities Lender,
 Senior Secured Noteholder and Pari Passu Creditor


 By:                     ____________________________

 Name:                   ____________________________

 Title:                  ____________________________




0101521-0000029 UKO3: 2000910902.11                    54
                                                                                 280
      20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                             (Explanatory Statement) Pg 282 of 1648



                                                   ANNEX 1

                              INSTRUCTION TO THE SECURITY AGENT

To:      LLOYDS BANK PLC in its capacity as Security Agent (as defined in the Intercreditor Agreement
         (as defined below))



Dated:                 2020

Security Release Instruction

1.       BACKGROUND

1.1      We refer to the intercreditor agreement originally dated 15 March 2008 as amended and restated on
         27 March 2008 by an amendment and restatement agreement, an amendment and restatement
         agreement dated 28 March 2011 and an amendment and restatement agreement dated 16 May 2014
         (the Intercreditor Agreement).

1.2      We also refer to the restructuring implementation deed entered into by KCA Deutag UK Finance PLC
         (the Scheme Company) dated on or around the date of this letter (the Restructuring Implementation
         Deed).

1.3      Terms defined in the Intercreditor Agreement have the same meaning in this letter unless given a
         different meaning in this letter.

1.4      The provisions of clause 1.2 (Construction) of the Intercreditor Agreement apply to this letter as
         though they were set out in full in this letter except that references to the Intercreditor Agreement are
         to be construed as references to this letter.

1.5      In accordance with clause 9(c)(i) (Acknowledgements, Instructions and Ratifications) of the
         Restructuring Implementation Deed and pursuant to the existing security release instruction sent to us
         from the Scheme Company on or around the date of this letter, we are instructed by each Senior
         Secured Facilities Lender, Senior Secured Noteholder and Pari Passu Creditor to send you this letter.

2.       SECURITY RELEASE CONFIRMATION AND INSTRUCTIONS

2.1      We hereby confirm that each Senior Secured Facilities Lender, Senior Secured Noteholder and Pari
         Passu Creditor:

         (a)     approves the release of the Transaction Security in the manner set out in the Restructuring
                 Implementation Deed; and

         (b)     requests that the Security Agent executes and delivers to the Scheme Company each Security
                 and Guarantees Release Document and takes all other steps necessary to affect the release of
                 the Transaction Security in the manner set out in the Restructuring Implementation Deed.

2.2      Accordingly, based on the instructions received from each Senior Secured Facilities Lender, Senior
         Secured Noteholder and Pari Passu Creditor, we, in our capacity as Administrative Agent, Senior
         Secured Notes Trustee and Pari Passu Debt Representative (as applicable) hereby irrevocably
         authorise, instruct and direct you to execute and deliver to the Scheme Company each Security and
         Guarantees Release Document (as defined in the Restructuring Implementation Deed) and to take all
         other steps necessary to affect the release of the Transaction Security in the manner set out in the
         Restructuring Implementation Deed.

0101521-0000029 UKO3: 2000910902.11                     55
                                                                                                        281
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 283 of 1648



3.      MISCELLANEOUS

3.1     This letter may be executed in any number of counterparts, and this has the same effect as if the
        signatures on the counterparts were on a single copy of this letter.

3.2     This notice and any non-contractual obligations arising out of or in connection with it are governed by
        English law.




0101521-0000029 UKO3: 2000910902.11                   56
                                                                                                     282
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 284 of 1648



                                           SIGNATORIES


 GOLDMAN SACHS LENDING PARTNERS
 LLC

 in its capacity as Administrative Agent

 By:                     ____________________________

 Name:                   ____________________________

 Title:                  ____________________________




0101521-0000029 UKO3: 2000910902.11             57
                                                                                 283
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                            (Explanatory Statement) Pg 285 of 1648



 DEUTSCHE TRUSTEE COMPANY LIMITED

 in its capacity as Senior Secured Notes Trustee and
 Pari Passu Debt Representative

 By:                                                        ____________________________

 Name:                                                      ____________________________

 Title:                                                     ____________________________




0101521-0000029 UKO3: 2000910902.11                    58
                                                                                                284
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                            (Explanatory Statement) Pg 286 of 1648



                                                SCHEDULE 7

                            RESTRUCTURING CONDITIONS PRECEDENT

Agreed Form means, in respect of a document, the form agreed by the Company, the Ad-Hoc Committee, the
New Bilateral Lenders, the Existing Administrative Agents, the Existing Security Agent and/or the New
Security Agent (each an Agreement Party) (or their respective advisers on their behalf) as the context requires
and any reference to an Agreement Party (or its adviser on its behalf) providing written confirmation that a
document is in Agreed Form means such Agreement Party providing written confirmation that they agree
with the form of such document.

Data Room means the electronic data room titled "Project Kelly" made available by Datasite in connection
with the Restructuring.

Jersey Newco

1.      Written confirmation from the Ad-Hoc Committee (or its Advisers on its behalf) that it has received
        an undated certificate in the Agreed Form of an authorised signatory of Jersey Newco attaching:

        (a)     a copy of its constitutional documents;

        (b)     a specimen signature of each person authorised on behalf of each party to execute each of the
                Restructuring Documents to which it is a party;

        (c)     a copy of resolutions or extracts of resolutions or minutes of the decision of the board of its
                directors (or other relevant body) and a shareholders’ resolution in respect of the Restructuring
                and:

                (i)      approving the terms of and the transactions contemplated by and authorising it to enter
                         into each of the Restructuring Documents to which it is a party;

                (ii)     authorising a specified person or persons to execute the Restructuring Documents to
                         which it is a party on their behalf; and

                (iii)    authorising a specified person or persons to sign and/or despatch all documents and
                         notices (including, if relevant, any utilisation request and selection notice) to be signed
                         and/or despatched by it under or in connection with the Restructuring Documents to
                         which it is a party.

Post-Restructuring Obligors, English Newco 1 and English Newco 2

2.      Written confirmation from the Ad-Hoc Committee and the New Bilateral Lenders (or their respective
        Advisers on their behalf) that they have received:

        (a)     an undated certificate in the Agreed Form of an authorised signatory of each Post-
                Restructuring Obligor, English Newco 1 and English Newco 2 confirming that the copy of its
                constitutional documents contained in the Data Room remains in force as at the Scheme
                Effective Time or attaching the updated or in the case of English Newco 2 a copy of its new
                constitutional documents;

        (b)     an undated certificate in the Agreed Form of an authorised signatory of each Post-
                Restructuring Obligor, English Newco 1 and English Newco 2 attaching in each case:




0101521-0000029 UKO3: 2000910902.11                     59
                                                                                                         285
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 287 of 1648



                (i)      (other than for each Post-Restructuring Obligor incorporated in Germany, Oman or
                         Russia) copies of resolutions or extracts of resolutions or minutes of the decision of
                         the board of its directors (or other relevant body) in respect of the Restructuring and:

                         (A)     approving the terms of and the transactions contemplated by and authorising
                                 it to enter into each of the Restructuring Documents to which it is a party;

                         (B)     authorising a specified person or persons to execute the Restructuring
                                 Documents to which it is a party on their behalf;

                         (C)     authorising a specified person or persons to sign and/or despatch all
                                 documents and notices (including, if relevant, any utilisation request and
                                 selection notice) to be signed and/or despatched by it under or in connection
                                 with the Restructuring Documents to which it is a party; and

                         (D)     in the case of a Post-Restructuring Obligor not incorporated in England and
                                 Wales (other than KCA Deutag Alpha Limited) authorising KCA Deutag
                                 Alpha Limited to act as its agent in connection with the New Debt Documents
                                 to which it is a party;

                (ii)     in respect of each Post-Restructuring Obligor incorporated in England and Wales,
                         Germany, the Netherlands, Oman, the Kingdom of Saudi Arabia, a copy of resolutions
                         signed by all the holders of the issued shares in such Post-Restructuring Obligor,
                         approving the terms of, and the transactions contemplated by, the Restructuring
                         Documents to which such Post-Restructuring Obligor is a party;

                (iii)    in respect of each Post-Restructuring Obligor incorporated in Scotland, copies of the
                         unsigned and undated Scottish Shareholder Resolution (in the Agreed Form) of that
                         Post-Restructuring Obligor (which will be replaced with signed copies of the relevant
                         Scottish Shareholder Resolutions before the relevant certificate of that Post-
                         Restructuring Obligor is dated on the Restructuring Effective Date in accordance with
                         the Restructuring Steps);

                (iv)     a specimen signature of each person authorised on behalf of each party to execute
                         each of the Restructuring Documents to which it is a party;

                (v)      in respect of each Post-Restructuring Obligor incorporated in Germany, a copy of the
                         constitutional documents (Satzung or Gesellschaftsvertrag as applicable) or an up-to-
                         date copy of the partnership agreement, an up-to-date commercial register extract
                         (Handelsregisterauszug) dated no less than ten Business Days prior to the Scheme
                         Effective Time and its list of shareholders (Gesellschafterliste);

                (vi)     in respect of each Post-Restructuring Obligor incorporated in the Netherlands, a copy
                         of an up-to-date extract of registration of the Trade Register of the Dutch Chamber of
                         Commerce dated no less than ten Business Days prior to the Scheme Effective Time;

                (vii)    in respect of each Post-Restructuring Obligor incorporated in Oman, a copy of its
                         commercial registration certificate and Oman Chamber of Commerce and Industry
                         certificate dated no less than ten Business Days prior to the Scheme Effective Time;

                (viii)   in respect of each Post-Restructuring Obligor incorporated in the Kingdom of Saudi
                         Arabia, a copy of the commercial registration and foreign investment licence; and

                (ix)     in respect of each Post-Restructuring Obligor incorporated in Russia:


0101521-0000029 UKO3: 2000910902.11                    60
                                                                                                       286
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 288 of 1648



                         (A)     a copy of the certificate of registration of such Post-restructuring Obligor and,
                                 where applicable, a copy of certificates or lists of entry to the Unified State
                                 Register of Legal Entities confirming registration of the constitutional
                                 documents and any amendments to them;

                         (B)     an electronic copy of an extract from the Unified State Register of Legal
                                 Entities in relation to such Post-Restructuring Obligor issued by a competent
                                 tax authority and dated no less than ten Business Days prior to the Scheme
                                 Effective Time;

                         (C)     a copy of the certificate of registration of such Post-Restructuring Obligor as
                                 a taxpayer with the Russian tax authorities;

                         (D)     a copy of a corporate resolution of such Post-Restructuring Obligor on an
                                 alternative method of confirming the adoption of decisions by its participants
                                 together with a copy of a notarial certificate confirming the adoption of such
                                 corporate resolution (if required by law or the constitutional documents of
                                 such Post-Restructuring Obligor) ;

                         (E)     evidence of the authority of its relevant signatories to execute the
                                 Restructuring Documents to which it is party and any related documents ; and

                         (F)     written confirmation in relation to certain matters (including those set out in
                                 paragraph (d) below), executed by the authorised signatory;

        (c)     in respect of each Post-Restructuring Obligor incorporated in England and Wales or Scotland,
                whose shares are the subject of the New Security Documents (a Charged Company), either:

                (i)      a certificate of an authorised signatory of Alpha attaching a copy of the "PSC register"
                         (within the meaning of section 790C(10) of the Companies Act 2006) of that Charged
                         Company; or

                (ii)     a certificate of an authorised signatory of Alpha certifying that such Charged
                         Company is not required to comply with Part 21A of the Companies Act 2006;

        (d)     an undated certificate in the Agreed Form of an authorised signatory of each Post-
                Restructuring Obligor and English Newco 2:

                (i)      certifying that each copy document relating to it specified in this paragraph 2 of
                         Schedule 6 is correct, complete and in full force and effect and has not been amended
                         or superseded as at a date no earlier than the date of the Scheme Effective Time;

                (ii)     (in the case of a Post-Restructuring Obligor not incorporated in Germany) confirming
                         that borrowing or guaranteeing or securing, as appropriate, the commitments under
                         the New Debt Documents would not cause any borrowing, guarantee, security or
                         similar limit, as the case may be, binding on such Post-Restructuring Obligor or
                         English Newco 2.

3.      In respect of each Post-Restructuring Obligor incorporated in Scotland, written confirmation from the
        Ad-Hoc Committee and the New Bilateral Lenders (or their respective Advisers on their behalf) that
        the resolutions (each a Scottish Shareholder Resolution):

        (a)     to be signed on the Restructuring Effective Date in accordance with the Restructuring Steps
                by all the holders of the issued shares in such Post-Restructuring Obligor; and


0101521-0000029 UKO3: 2000910902.11                    61
                                                                                                       287
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                            (Explanatory Statement) Pg 289 of 1648



        (b)      approving the terms of, and the transactions contemplated by, the Restructuring Documents
                 to which such Post-Restructuring Obligor is a party,

        are in the Agreed Form.

4.      Written confirmation from the Company, the Ad-Hoc Committee, the New Bilateral Lenders, the
        Existing Security Agent (in respect of the Security and Guarantees Release Documents only), the
        Existing Administrative Agents (in respect of the Global Deed of Release only) and the New Security
        Agent (in respect of the New Security Documents only) (or, in each case, their respective advisers on
        their behalf) that:

        (a)      each Security and Guarantees Release Document; and

        (b)      each New Security Document,

        is in Agreed Form.

Legal opinions

5.      Written confirmation from each New Bilateral Lender (or their respective Advisers on their behalf)
        that each of the following legal opinions is in Agreed Form in relation to the New Bilateral Facility
        Agreements, the New Security Documents and the Intercreditor Agreement, each addressed to each
        New Bilateral Lender and the New Security Agent:

        (a)      a legal opinion from Linklaters LLP as English law counsel to the New Bilateral Lenders;

        (b)      a legal opinion from Linklaters LLP as Dutch law counsel to the New Bilateral Lenders;

        (c)      a legal opinion from Linklaters LLP as German law counsel to the New Bilateral Lenders;

        (d)      a legal opinion from Wiersholm as Norwegian law counsel to the New Bilateral Lenders;

        (e)      a legal opinion from Al Busaidy, Mansoor Jamal & Co as Omani law counsel to the New
                 Bilateral Lenders;

        (f)      a legal opinion from Linklaters CIS as Russian law counsel to the New Bilateral Lenders;

        (i)      a legal opinion from Al Fahad & Partners as Saudi Arabian law counsel to the Group in
                 relation to capacity;

        (g)      a legal opinion from Zamakhchary & Co. as Saudi Arabian law counsel to the New Bilateral
                 Lenders in relation to enforceability; and

        (h)      a legal opinion from Brodies LLP as Scottish law counsel to the New Bilateral Lenders.

6.      Written confirmation from the Ad-Hoc Committee (or its Advisers on its behalf) that each of the
        following legal opinions is in Agreed Form in relation to the New Notes Documents and the
        Intercreditor Agreement, each addressed to the New Trustee:

        (a)      a legal opinion from A&O as English law counsel to the Group;

        (b)      a legal opinion from A&O as Dutch law counsel to the Group;

        (c)      a legal opinion from A&O as German law counsel to the Group;



0101521-0000029 UKO3: 2000910902.11                  62
                                                                                                   288
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                            (Explanatory Statement) Pg 290 of 1648



        (d)     a legal opinion from CMS Cameron McKenna Nabarro Olswang LLP as Omani law counsel
                to the Group;

        (e)     a legal opinion from Allen & Overy Legal Services as Russian law counsel to the Group;

        (f)     a legal opinion from Al Fahad & Partners as Saudi Arabian law counsel to the Group; and

        (g)     a legal opinion from Burness Paull LLP as Scottish law counsel to the Group.

General restructuring evidence documents

7.      Written confirmation from the Ad-Hoc Committee and the New Bilateral Lenders (or their respective
        Advisers on their behalf) that they have received:

        (a)     a copy of the Intercompany Balance Reorganisation Deed, executed by the relevant parties
                thereto; and

        (b)     (in respect of their respective Advisers (as defined in the Lock-up Agreement)), evidence of
                payment of all fees, costs and expenses of such Advisers due as at the Scheme Effective Time,
                in accordance with the terms of the Advisor Fee Letters (as defined in the Lock-up
                Agreement).

8.      Written confirmation from:

        (a)     the Information Agent (on its behalf and with the prior approval and sign off of the Company)
                that the Scheme Creditor Entitlements of all Scheme Creditors are consistent with each
                Scheme Creditor’s Pro Rata Proportion and calculated in accordance with the terms of this
                Deed; and

        (b)     the financial advisers to the Ad-Hoc Committee, the Existing Overdraft Provider and the
                Existing Undertaking Lender that the respective Scheme Creditor Entitlements of the Ad-Hoc
                Committee, the Existing Overdraft Provider and the Existing Undertaking Lender are
                consistent with their Pro Rata Proportion and calculated in accordance with the terms of this
                Deed.

9.      Written confirmation from the New Cash Management Lender that it has received evidence that any
        process agent (if applicable, under the New Cash Management Facilities Agreement) has accepted its
        appointment.

10.     Evidence that the Company has obtained, and filed with Companies House, a confirmation letter from
        HMRC stating that UK stamp duty is not payable or that the Sanction Order does not attract UK stamp
        duty.

11.     Provided that it has been completed on or before date on which each other condition precedent in this
        Schedule 7 (Restructuring Conditions Precedent) has been satisfied or waived, a copy of an
        independent business review prepared by Deloitte GmbH Wirtschaftsprüfungsgesellschaft as
        restructuring expert in relation to Abbot Verwaltungsgesellshaft GmbH, Bentec GmbH Drilling and
        Oilfield Systems, KCA Deutag Drilling GmbH, KCA Deutag GmbH and KCA Deutag
        Tiefbohrgesellschaft GmbH (together, the German Obligors) which covers in all material respects
        the items listed in schedule 13 (Scope of Deloitte IBR) to the Lock-up Agreement and, as at the date
        of its issuance:

        (a)     complies with the principles established by the German Federal Court of Justice for expert
                reports relating to restructuring concepts;


0101521-0000029 UKO3: 2000910902.11                  63
                                                                                                   289
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 291 of 1648



        (b)     confirms that, subject to the restructuring steps and measures examined in such report being
                implemented, the German Obligors are capable of being successfully restructured
                (sanierungsfähig); and

        (c)     is in form and substance satisfactory to each member of the Ad-Hoc Committee and each New
                Bilateral Lender (to be confirmed in writing by the Ad-Hoc Committee and each New Bilateral
                Lender (or their respective Advisers on their behalf) and capable of being relied upon by each
                Scheme Creditor and each New Bilateral Lender (but only to the extent that each such Scheme
                Creditor or New Bilateral Lender has agreed the terms of such reliance with Deloitte GmbH
                Wirtschaftsprüfungsgesellschaft on or before date on which each other condition precedent in
                this Schedule 7 (Restructuring Conditions Precedent) has been satisfied or waived).

12.     A copy of the final Tax Structure Paper in a form and substance acceptable to Advisers to the Ad-Hoc
        Committee and the New Bilateral Lenders (acting reasonably) and capable of being relied upon by
        each Scheme Creditor and each New Bilateral Lender (but only to the extent that each such Scheme
        Creditor or New Bilateral Lender has agreed the terms of such reliance with Deloitte LLP and, if such
        terms have not been agreed by a Scheme Creditor or New Bilateral Lender, on a non-reliance basis).

13.     In respect of each Prospective Major Shareholder:

        (a)     written confirmation from that Prospective Major Shareholder that it has received an official
                document issued by the FAS acknowledging that the FAS has reviewed and accepted the
                Russian UBO Disclosure submitted by that Prospective Major Shareholder, unless:

                (i)      the Strategic Investment Clearance (as defined below) has been received by the
                         relevant Prospective Major Shareholder(s); or

                (ii)     the relevant Prospective Major Shareholder, all other Prospective Major Shareholders
                         that would be adversely affected by the proposed amendments and the Company have
                         agreed any structural amendments to the terms of the Restructuring with the result
                         that the relevant transaction steps no longer require a Russian UBO Disclosure (and
                         each relevant Party has consented to any amendments to this Deed that may be
                         required to effect such structural amendments); and

        (b)     if the FAS has informed any Prospective Major Shareholder(s) in writing prior to the time at
                which all other Restructuring Conditions Precedent have been satisfied or waived that
                clearance under the Strategic Investment Law (Federal Law of the Russian Federation No. 57-
                FZ dated 29 April 2008 “On Foreign Investments into Entities of Strategic Significance for
                the Defence of the Country and Security of the State” (as amended)) (a Strategic Investment
                Clearance) is required, either:

                (i)      such Strategic Investment Clearance has been received by the relevant Prospective
                         Major Shareholder(s); or

                (ii)     the relevant Prospective Major Shareholder, all other Prospective Major Shareholders
                         that would be adversely affected by the proposed amendments and the Company have
                         agreed any structural amendments to the terms of the Restructuring with the result
                         that the relevant transaction step no longer requires a Strategic Investment Clearance
                         (and each relevant Party has consented to any amendments to this Deed that may be
                         required to effect such structural amendments).

14.     Evidence of payment of all fees, costs and expenses of the Existing Administrative Parties payable
        pursuant to the terms of the Existing Debt Documents and due as at the Scheme Effective Time.



0101521-0000029 UKO3: 2000910902.11                   64
                                                                                                     290
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 292 of 1648



15.     Evidence of payment of all fees, costs and expenses of Lucid Issuer Services Limited (Lucid) payable
        pursuant to the terms of:

        (a)     the engagement letter dated 22 July 2020 (as amended by a deed of novation dated 25 August
                2020) originally between Lucid and Alpha II; and

        (b)     the engagement letter dated 19 August 2020 between Lucid and the Company,

        and, in each case, due as at the Scheme Effective Time.

16.     Written confirmation from each New Bilateral Lender (or the Advisers to the New Bilateral Lenders)
        that it has received each document required by it in order for it to carry out, and be satisfied with, the
        results of all necessary “know your customer” checks to be carried out by it in relation to the Alpha
        Group under any applicable laws and/or regulations and/or that New Bilateral Lender’s internal
        compliance requirements pursuant to the transactions contemplated in the Restructuring Documents.

17.     A group structure chart certified by the Group’s general counsel and showing the structure of Jersey
        NewCo and its Subsidiaries assuming the Restructuring Effective Date has occurred.




0101521-0000029 UKO3: 2000910902.11                    65
                                                                                                        291
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32          Exhibit D
                            (Explanatory Statement) Pg 293 of 1648



                                            SCHEDULE 8

                                       ADVISER EMAIL LIST


 Name of Adviser                                   Adviser Email Address

 Allen & Overy LLP as legal adviser to the Group   Kelly_A&O_Core_Finance_Team@AllenOvery.com

 Weil, Gotshal & Manges (London) LLP as legal      Kelly.Weil.LO@weil.com
 adviser to the Ad-Hoc Committee

 Linklaters LLP as legal adviser to the Existing   LinklatersKCAD@linklaters.com
 Ancillary Lenders and New Bilateral Lenders

 McDermott Will & Emery UK LLP as legal            Ptaneja@mwe.com
 adviser to the New Administrative Parties
                                                   Rbasu@mwe.com

                                                   Mwrobel@mwe.com




0101521-0000029 UKO3: 2000910902.11                66
                                                                                        292
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32             Exhibit D
                            (Explanatory Statement) Pg 294 of 1648



                                             SCHEDULE 9

                                  POST-RESTRUCTURING OBLIGORS


 Obligor name                                         Jurisdiction of incorporation

 Abbot Group Limited                                  England

 Abbot Holdings Limited                               England

 KCA Deutag (Land Rig) Limited                        England

 KCA Deutag Alpha Limited                             England

 KCA Deutag Drilling Group Limited;                   England

 KCA Deutag UK Finance plc                            England

 KCA European Holdings Limited;                       England

 Set Drilling Company Limited                         Scotland

 KCA Deutag Caspian Limited                           England

 Abbot Verwaltungsgesellshaft MbH                     Germany

 Bentec GmbH Drilling And Oilfield Systems            Germany

 KCA Deutag Drilling GmbH                             Germany

 KCA Deutag GmbH                                      Germany

 KCA Deutag Tiefbohrgesellschaft MbH                  Germany

 KCA Deutag Europe B.V.                               Netherlands

 KCA Deutag Nederland B.V.                            Netherlands

 Abbot Holdings Norge AS;                             Norway

 KCA Deutag Drilling Norge AS                         Norway

 KCA Deutag Drilling Offshore Services AS             Norway

 KCA Deutag Holdings Norge AS                         Norway

 KCA Deutag Modu Operations AS                        Norway

 KCA Deutag Offshore AS                               Norway

 KCA Deutag Energy International LLC                  Oman

 KCA Deutag Energy LLC                                Oman


0101521-0000029 UKO3: 2000910902.11              67
                                                                                           293
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 295 of 1648




 KCA Deutag Drilling LLC                           Russia

 KCA Deutag Russia LLC                             Russia

 KCA Deutag Gulf Drilling Limited Company          Saudi Arabia

 KCA Deutag Drilling Limited                       Scotland

 KCA Deutag Technical Support Limited              Scotland




0101521-0000029 UKO3: 2000910902.11           68
                                                                                 294
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32        Exhibit D
                            (Explanatory Statement) Pg 296 of 1648



                                            SCHEDULE 10

                                      OVERDRAFT ACCOUNTS


 Account Holder                       Currency   Account Provider   Sort Code/Account Number

                                                 HSBC UK BANK
 KCA Deutag Alpha Limited             EUR        PLC                401276/77022461

                                                 HSBC UK BANK
 KCA Deutag Alpha Limited             GBP        PLC                400125/21492063

                                                 HSBC UK BANK
 KCA Deutag Alpha Limited             USD        PLC                401276/77022453

                                                 HSBC UK BANK
 Abbot Group Limited                  GBP        PLC                400125/81348353

                                                 HSBC UK BANK
 Abbot Group Limited                  USD        PLC                401276/73147231

                                                 HSBC UK BANK
 Abbot Group Limited                  CAD        PLC                401276/73147290

                                                 HSBC UK BANK
 Abbot Group Limited                  EUR        PLC                401276/67641976

                                                 HSBC UK BANK
 Abbot Group Limited                  GBP        PLC                400125/11145010

                                                 HSBC UK BANK
 Abbot Group Limited                  NOK        PLC                401276/67640073

                                                 HSBC UK BANK
 Abbot Group Limited                  RUB        PLC                401276/73147317

 Abbot Group Limited                  MXN        HSBC UK BANK       401276/73147309
                                                 PLC

 Abbot Group Limited                  SGD        HSBC UK BANK       401276/73147282
                                                 PLC

                                                 HSBC UK BANK
 Abbot Group Limited                  USD        PLC                401276/60230006

                                                 HSBC UK BANK
 Abbot Group Limited                  SAR        PLC                401276/84172146

                                                 HSBC UK BANK
 Abbot Holdings Limited               GBP        PLC                400125/31348388

 KCA Deutag Drilling Group                       HSBC UK BANK
 Limited                              GBP        PLC                400125/31348396



0101521-0000029 UKO3: 2000910902.11              69
                                                                                      295
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 297 of 1648




 KCA Deutag Drilling Group                    HSBC UK BANK
 Limited                              USD     PLC              401276/73147325

                                              HSBC UK BANK
 KCA Deutag Drilling Limited          EUR     PLC              401276/73147384

                                              HSBC UK BANK
 KCA Deutag Drilling Limited          GBP     PLC              400125/01348426

                                              HSBC UK BANK
 KCA Deutag Drilling Limited          NOK     PLC              401276/73147392

                                              HSBC UK BANK
 KCA Deutag Drilling Limited          USD     PLC              401276/73147376

                                              HSBC UK BANK
 KCA Deutag Caspian Limited           GBP     PLC              400125/01348442

                                              HSBC UK BANK
 KCA Deutag Caspian Limited           EUR     PLC              401276/73147443

                                              HSBC UK BANK
 KCA Deutag Caspian Limited           NOK     PLC              401276/73147451

                                              HSBC UK BANK
 KCA Deutag Caspian Limited           USD     PLC              401276/73147435

 KCA Deutag Technical Support                 HSBC UK BANK
 Limited                              EUR     PLC              401276/73147341

 KCA Deutag Technical Support                 HSBC UK BANK
 Limited                              GBP     PLC              400125/01348418

 KCA Deutag Technical Support                 HSBC UK BANK
 Limited                              NOK     PLC              401276/73147368

 KCA Deutag Technical Support                 HSBC UK BANK
 Limited                              USD     PLC              401276/73147333

                                              HSBC UK BANK
 KCA European Holdings Limited        GBP     PLC              400125/41348477

                                              HSBC UK BANK
 KCA European Holdings Limited        USD     PLC              401276/77376684

 Abbot Investments (North Africa)             HSBC UK BANK
 Limited                              USD     PLC              401276/73147478

                                              HSBC UK BANK
 KCA Deutag Holdings Norge AS         NOK     PLC              401276/73147553

                                              HSBC UK BANK
 KCA Deutag Holdings Norge AS         USD     PLC              401276/73147545



0101521-0000029 UKO3: 2000910902.11           70
                                                                                 296
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 298 of 1648




                                              HSBC UK BANK
 KCA Deutag Drilling Norge AS         EUR     PLC              401276/73147510

                                              HSBC UK BANK
 KCA Deutag Drilling Norge AS         GBP     PLC              400125/91348450

                                              HSBC UK BANK
 KCA Deutag Drilling Norge AS         NOK     PLC              401276/73147529

                                              HSBC UK BANK
 KCA Deutag Drilling Norge AS         NOK     PLC              401276/73147537

                                              HSBC UK BANK
 KCA Deutag Drilling Norge AS         USD     PLC              401276/73147502

                                              HSBC UK BANK
 KCA Deutag Offshore AS               USD     PLC              401276/73147561

                                              HSBC UK BANK
 Abbot Holdings Norge AS              NOK     PLC              401276/76096894

                                              HSBC UK BANK
 Abbot Holdings Norge AS              USD     PLC              401276/73147486

 KCA Deutag Drilling Offshore                 HSBC UK BANK
 Services AS                          USD     PLC              401276/73147588

 KCA Deutag Drilling Offshore                 HSBC UK BANK
 Services AS                          EUR     PLC              401276/77452908

 KCA Deutag Drilling Offshore                 HSBC UK BANK
 Services AS                          USD     PLC              401276/74202468

 KCA Deutag Drilling Offshore                 HSBC UK BANK
 Services AS                          GBP     PLC              400125/51409565

 KCA Deutag Drilling Offshore                 HSBC UK BANK
 Services AS                          GBP     PLC              400125/41348469




0101521-0000029 UKO3: 2000910902.11           71
                                                                                 297
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 299 of 1648



                                        SIGNATORIES




 EXECUTED as a DEED by                             )
 KCA DEUTAG UK FINANCE PLC                         )
                                                   )
 Acting by:                                        )



  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11           72
                                                                                      298
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 300 of 1648




 EXECUTED as a DEED by                             )
 KCAD DEUTAG ALPHA II LIMITED                      )
                                                   )
 Acting by:                                        )



  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11           73
                                                                                      299
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 301 of 1648




 EXECUTED as a DEED by                             )
 KELLY TOPCO LIMITED                               )
                                                   )
 Acting by:                                        )



  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11           74
                                                                                      300
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 302 of 1648




 EXECUTED as a DEED by                             )
 KELLY HOLDCO 1 LIMITED                            )
                                                   )
 Acting by:                                        )



  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11           75
                                                                                      301
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 303 of 1648




 EXECUTED as a DEED by                             )
 KELLY HOLDCO 2 LIMITED                            )
                                                   )
 Acting by:                                        )



  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11           76
                                                                                      302
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 304 of 1648




 EXECUTED as a DEED by                             )
 KCA DEUTAG US FINANCE LLC                         )
                                                   )
 Acting by:                                        )



  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11           77
                                                                                      303
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 305 of 1648




 EXECUTED as a DEED by                             )
 ABBOT GROUP LIMITED                               )
                                                   )
 Acting by:                                        )



  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11           78
                                                                                      304
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 306 of 1648




 EXECUTED as a DEED by                             )
 ABBOT HOLDINGS LIMITED                            )
                                                   )
 Acting by:                                        )



  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11           79
                                                                                      305
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 307 of 1648




 EXECUTED as a DEED by                             )
 ABBOT INVESTMENTS (NORTH AFRICA)                  )
 LIMITED                                           )
                                                   )
 Acting by:                                        )



  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11           80
                                                                                      306
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 308 of 1648




 EXECUTED as a DEED by                             )
 KCA DEUTAG (LAND RIG) LIMITED                     )
                                                   )
 Acting by:                                        )



  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11           81
                                                                                      307
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 309 of 1648




 EXECUTED as a DEED by                             )
 KCA DEUTAG ALPHA LIMITED                          )
                                                   )
 Acting by:                                        )



  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11           82
                                                                                      308
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 310 of 1648




 EXECUTED as a DEED by                             )
 KCA DEUTAG CASPIAN LIMITED                        )
                                                   )
 Acting by:                                        )



  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11           83
                                                                                      309
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 311 of 1648




 EXECUTED as a DEED by                             )
 KCA DEUTAG DRILLING GROUP LIMITED                 )
                                                   )
 Acting by:                                        )



  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11           84
                                                                                      310
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 312 of 1648




 EXECUTED as a DEED by                             )
 KCA EUROPEAN HOLDINGS LIMITED                     )
                                                   )
 Acting by:                                        )



  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11           85
                                                                                      311
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 313 of 1648




 EXECUTED as a DEED by                             )
 ABBOT VERWALTUNGSGESELLSCHAFT                     )
 MBH                                               )
                                                   )
 Acting by:                                        )



  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11           86
                                                                                      312
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 314 of 1648




 EXECUTED as a DEED by                             )
 BENTEC GMBH DRILLING & OILFIELD                   )
 SYSTEMS                                           )
                                                   )
 Acting by:                                        )



  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11           87
                                                                                      313
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 315 of 1648




 EXECUTED as a DEED by                             )
 KCA DEUTAG DRILLING GMBH                          )
                                                   )
 Acting by:                                        )



  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11           88
                                                                                      314
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 316 of 1648




 EXECUTED as a DEED by                             )
 KCA DEUTAG GMBH                                   )
                                                   )
 Acting by:                                        )




  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11           89
                                                                                      315
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 317 of 1648




 EXECUTED as a DEED by                             )
 KCA DEUTAG TIEFBOHRGESELLSCHAFT                   )
 MBH                                               )
                                                   )
 Acting by:                                        )



  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11           90
                                                                                      316
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 318 of 1648




 EXECUTED as a DEED by                             )
 KCA DEUTAG EUROPE B.V.                            )
                                                   )
 Acting by:                                        )



  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11           91
                                                                                      317
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                     Exhibit D
                            (Explanatory Statement) Pg 319 of 1648




 EXECUTED as a DEED by                             )
 KCA DEUTAG NEDERLAND B.V.                         )
                                                   )
 Acting by:                                        )



 Director                                          ________________________________

 In the presence of:                               ________________________________

                                                   Name: .....................................................

                                                   Address:..................................................

                                                   ................................................................

                                                   ................................................................

                                                   ................................................................

                                                   ................................................................




0101521-0000029 UKO3: 2000910902.11           92
                                                                                                                      318
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 320 of 1648




 EXECUTED as a DEED by                             )
 ABBOT HOLDINGS NORGE AS                           )
                                                   )
 Acting by:                                        )



  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11           93
                                                                                      319
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 321 of 1648




 EXECUTED as a DEED by                             )
 KCA DEUTAG DRILLING NORGE AS                      )
                                                   )
 Acting by:                                        )



  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11           94
                                                                                      320
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 322 of 1648




 EXECUTED as a DEED by                             )
 KCA DEUTAG DRILLING OFFSHORE                      )
 SERVICES AS                                       )
                                                   )
 Acting by:                                        )



  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11           95
                                                                                      321
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 323 of 1648




 EXECUTED as a DEED by                             )
 KCA DEUTAG HOLDINGS NORGE AS                      )
                                                   )
 Acting by:                                        )



  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11           96
                                                                                      322
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 324 of 1648




 EXECUTED as a DEED by                             )
 KCA DEUTAG MODU OPERATIONS AS                     )
                                                   )
 Acting by:                                        )



  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11           97
                                                                                      323
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 325 of 1648




 EXECUTED as a DEED by                             )
 KCA DEUTAG OFFSHORE AS                            )
                                                   )
 Acting by:                                        )



  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11           98
                                                                                      324
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 326 of 1648




 EXECUTED as a DEED by                             )
 KCA DEUTAG ENERGY GLOBAL LLC                      )
                                                   )
 Acting by:                                        )



  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11           99
                                                                                      325
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 327 of 1648




 EXECUTED as a DEED by                         )
 KCA DEUTAG ENERGY INTERNATIONAL               )
 LLC                                           )
                                               )
 Acting by:                                    )



  _______________________________              ________________________________

 Name:                                         Name:

 Title:                                        Title:




0101521-0000029 UKO3: 2000910902.11          100
                                                                                  326
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 328 of 1648




 EXECUTED as a DEED by                         )
 KCA DEUTAG ENERGY LLC                         )
                                               )
 Acting by:                                    )



  _______________________________              ________________________________

 Name:                                         Name:

 Title:                                        Title:




0101521-0000029 UKO3: 2000910902.11          101
                                                                                  327
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 329 of 1648




 EXECUTED as a DEED by                         )
 KCA DEUTAG ENERGY NATIONAL LLC                )
                                               )
 Acting by:                                    )



  _______________________________              ________________________________

 Name:                                         Name:

 Title:                                        Title:




0101521-0000029 UKO3: 2000910902.11          102
                                                                                  328
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 330 of 1648




 EXECUTED as a DEED by                         )
 KCA DEUTAG DRILLING LLC                       )
                                               )
 Acting by:                                    )



  _______________________________              ________________________________

 Name:                                         Name:

 Title:                                        Title:




0101521-0000029 UKO3: 2000910902.11          103
                                                                                  329
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 331 of 1648




 EXECUTED as a DEED by                         )
 KCA DEUTAG RUSSIA LLC                         )
                                               )
 Acting by:                                    )



  _______________________________              ________________________________

 Name:                                         Name:

 Title:                                        Title:




0101521-0000029 UKO3: 2000910902.11          104
                                                                                  330
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 332 of 1648




 EXECUTED as a DEED by                         )
 KCA DEUTAG GULF DRILLING LIMITED              )
 COMPANY                                       )
                                               )
 Acting by:                                    )



  _______________________________              ________________________________

 Name:                                         Name:

 Title:                                        Title:




0101521-0000029 UKO3: 2000910902.11          105
                                                                                  331
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 333 of 1648




 EXECUTED as a DEED by                         )
 KCA DEUTAG DRILLING LIMITED                   )
                                               )
 Acting by:                                    )



  _______________________________              ________________________________

 Name:                                         Name:

 Title:                                        Title:




0101521-0000029 UKO3: 2000910902.11          106
                                                                                  332
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 334 of 1648




 EXECUTED as a DEED by                         )
 KCA DEUTAG TECHNICAL SUPPORT                  )
 LIMITED                                       )
                                               )
 Acting by:                                    )



  _______________________________              ________________________________

 Name:                                         Name:

 Title:                                        Title:




0101521-0000029 UKO3: 2000910902.11          107
                                                                                  333
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 335 of 1648




 EXECUTED as a DEED by                         )
 KCA DEUTAG RIG DESIGN SERVICES                )
 LIMITED                                       )
                                               )
 Acting by:                                    )



  _______________________________              ________________________________

 Name:                                         Name:

 Title:                                        Title:




0101521-0000029 UKO3: 2000910902.11          108
                                                                                  334
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 336 of 1648




 EXECUTED as a DEED by                         )
 SET DRILLING COMPANY LIMITED                  )
                                               )
 Acting by:                                    )



  _______________________________              ________________________________

 Name:                                         Name:

 Title:                                        Title:




0101521-0000029 UKO3: 2000910902.11          109
                                                                                  335
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 337 of 1648




 EXECUTED as a DEED by                         )
 KCA DEUTAG PTE. LTD.                          )
                                               )
 Acting by:                                    )



  _______________________________              ________________________________

 Name:                                         Name:

 Title:                                        Title:




0101521-0000029 UKO3: 2000910902.11          110
                                                                                  336
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 338 of 1648




 EXECUTED as a DEED by                         )
 KCAD HOLDINGS 1 LIMITED                       )
                                               )
 Acting by:                                    )



  _______________________________              ________________________________

 Name:                                         Name:

 Title:                                        Title:




0101521-0000029 UKO3: 2000910902.11          111
                                                                                  337
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 339 of 1648




 EXECUTED as a DEED by                         )
 KCAD HOLDINGS 1I LIMITED                      )
                                               )
 Acting by:                                    )



  _______________________________              ________________________________

 Name:                                         Name:

 Title:                                        Title:




0101521-0000029 UKO3: 2000910902.11          112
                                                                                  338
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 340 of 1648




 EXECUTED as a DEED by                         )
 KCA DEUTAG FINANCE 1 LIMITED                  )
                                               )
 Acting by:                                    )



  _______________________________              ________________________________

 Name:                                         Name:

 Title:                                        Title:




0101521-0000029 UKO3: 2000910902.11          113
                                                                                  339
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 341 of 1648




 EXECUTED as a DEED by                         )
 KCA DEUTAG FINANCE I1 LIMITED                 )
                                               )
 Acting by:                                    )



  _______________________________              ________________________________

 Name:                                         Name:

 Title:                                        Title:




0101521-0000029 UKO3: 2000910902.11          114
                                                                                  340
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 342 of 1648




 EXECUTED as a DEED by                         )
 KCA DEUTAG MIDCO LIMITED                      )
                                               )
 Acting by:                                    )



  _______________________________              ________________________________

 Name:                                         Name:

 Title:                                        Title:




0101521-0000029 UKO3: 2000910902.11          115
                                                                                  341
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 343 of 1648




 EXECUTED as a DEED by                         )
 LAND RIG VENTURES 1 LIMITED                   )
                                               )
 Acting by:                                    )



  _______________________________              ________________________________

 Name:                                         Name:

 Title:                                        Title:




0101521-0000029 UKO3: 2000910902.11          116
                                                                                  342
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 344 of 1648




 EXECUTED as a DEED by                         )
 LAND RIG VENTURES 1I LIMITED                  )
                                               )
 Acting by:                                    )



  _______________________________              ________________________________

 Name:                                         Name:

 Title:                                        Title:




0101521-0000029 UKO3: 2000910902.11          117
                                                                                  343
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 345 of 1648




 EXECUTED as a DEED by                         )
 KCA DEUTAG DRILLING RIGS 1 LIMITED            )
                                               )
 Acting by:                                    )



  _______________________________              ________________________________

 Name:                                         Name:

 Title:                                        Title:




0101521-0000029 UKO3: 2000910902.11          118
                                                                                  344
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32         Exhibit D
                            (Explanatory Statement) Pg 346 of 1648




 EXECUTED as a DEED by                               )
 LLOYDS BANK PLC                                     )
 in its capacity as lender under the Existing LC
 Facility
                                                     )
 Acting by:                                          )



  _______________________________                    ________________________________

 Name:                                               Name:

 Title:                                              Title:




0101521-0000029 UKO3: 2000910902.11                119
                                                                                        345
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32      Exhibit D
                            (Explanatory Statement) Pg 347 of 1648




 EXECUTED as a DEED by                            )
 FIRST ABU DHABI BANK PJSC                        )
 in its capacity as lender under the Existing
 Undertaking Facility
                                                  )
 Acting by:                                       )



  _______________________________                 ________________________________

 Name:                                            Name:

 Title:                                           Title:




0101521-0000029 UKO3: 2000910902.11             120
                                                                                     346
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                            (Explanatory Statement) Pg 348 of 1648




 EXECUTED as a DEED by                             )
 LLOYDS BANK PLC                                   )
 as lender under the New LC Facility Agreement
                                                   )
 Acting by:                                        )



  _______________________________                  ________________________________

 Name:                                             Name:

 Title:                                            Title:




0101521-0000029 UKO3: 2000910902.11              121
                                                                                      347
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 349 of 1648



 RUN-OFF LC LENDER

 EXECUTED as a DEED by                         )
 FIRST ABU DHABI BANK PJSC                     )
 as lender under the FAB Run-Off Facility
 Agreement
                                               )
 Acting by:                                    )



  _______________________________              ________________________________

 Name:                                         Name:

 Title:                                        Title:




0101521-0000029 UKO3: 2000910902.11          122
                                                                                  348
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 350 of 1648



 NEW CASH MANAGEMENT LENDER

 EXECUTED as a DEED by                         )
 HSBC UK BANK PLC                              )
 as lender under the New Cash Management
 Facilities
                                               )
 Acting by:                                    )



  _______________________________              ________________________________

 Name:                                         Name:

 Title:                                        Title:




0101521-0000029 UKO3: 2000910902.11          123
                                                                                  349
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 351 of 1648




 EXECUTED as a DEED by                         )
 LUCID ISSUER SERVICES LIMITED                 )
 as Holding Period Trustee
                                               )
 Acting by:                                    )



  _______________________________              ________________________________

 Name:                                         Name:

 Title:                                        Title:




0101521-0000029 UKO3: 2000910902.11          124
                                                                                  350
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32      Exhibit D
                            (Explanatory Statement) Pg 352 of 1648




 EXECUTED as a DEED by                            )
 THE SCHEME CREDITORS                             )
                                                  )
 Acting by                                        )
 KCA DEUTAG UK FINANCE PLC
 pursuant to the authority conferred upon the
 Company by the Scheme Creditors under the
 Scheme




  _______________________________                 ________________________________

 Name:                                            Name:

 Title:                                           Title:




0101521-0000029 UKO3: 2000910902.11             125
                                                                                     351
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 353 of 1648



                               APPENDIX 4

                    KEY RESTRUCTURING DOCUMENTS

                                 PART 1

                         NEW NOTES INDENTURE




                                   201
                                                                       352
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 354 of 1648




                      KCA DEUTAG UK FINANCE PLC

                                  as the Issuer

                    LUCID TRUSTEE SERVICES LIMITED

                                   as Trustee

                    LUCID AGENCY SERVICES LIMITED

                  as Paying Agent, Registrar and Transfer Agent


                    LUCID TRUSTEE SERVICES LIMITED

                               as Security Agent



                                 INDENTURE


                              Dated as of [], 2020


                     9.875% Senior Secured Notes due 2025




                                                                       353
 20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                              Exhibit D
                         (Explanatory Statement) Pg 355 of 1648




                                                    ARTICLE 1
                                                   DEFINITIONS

Section 1.01   Definitions..........................................................................................................5
Section 1.02   Other Definitions .............................................................................................40
Section 1.03   Rules of Construction ......................................................................................41
Section 1.04   “all or substantially all” ...................................................................................41

                                                     ARTICLE 2
                                                     THE NOTES

Section 2.01   Form and Dating ..............................................................................................41
Section 2.02   Execution and Authentication ..........................................................................43
Section 2.03   Registrar, Transfer Agent and Paying Agent ...................................................43
Section 2.04   Paying Agent to Hold Money ..........................................................................44
Section 2.05   Holder Lists......................................................................................................44
Section 2.06   Transfer and Exchange ....................................................................................44
Section 2.07   Replacement Notes ..........................................................................................54
Section 2.08   Outstanding Notes............................................................................................55
Section 2.09   Treasury Notes .................................................................................................55
Section 2.10   Temporary Notes .............................................................................................55
Section 2.11   Cancellation .....................................................................................................55
Section 2.12   Defaulted Interest .............................................................................................56
Section 2.13   Common Code or ISIN Number ......................................................................56
Section 2.14   Deposit of Moneys ...........................................................................................56
Section 2.15   Agents ..............................................................................................................56

                                          ARTICLE 3
                                 REDEMPTION AND PREPAYMENT

Section 3.01   Notices to Trustee ............................................................................................58
Section 3.02   Selection of Notes to Be Redeemed or Purchased ...........................................58
Section 3.03   Notice of Redemption ......................................................................................58
Section 3.04   Effect of Notice of Redemption .......................................................................60
Section 3.05   Deposit of Redemption or Purchase Price .......................................................60
Section 3.06   Notes Redeemed or Purchased in Part .............................................................61
Section 3.07   Optional Redemption .......................................................................................61
Section 3.08   Redemption for Changes in Taxes ...................................................................62
Section 3.09   Offer to Purchase by Application of Excess Proceeds and Notes Offer ..........63
Section 3.10   Mandatory Redemption ...................................................................................65

                                                    ARTICLE 4
                                                   COVENANTS

Section 4.01   Payments of Notes ...........................................................................................66
Section 4.02   Maintenance of Office or Agency....................................................................66
Section 4.03   Reports .............................................................................................................66
Section 4.04   Compliance Certificate ....................................................................................69
Section 4.05   [Reserved] ........................................................................................................70
Section 4.06   [Reserved] ........................................................................................................70


                                                                 i
                                                                                                                              354
  20-12433-scc             Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                               Exhibit D
                              (Explanatory Statement) Pg 356 of 1648



Section 4.07        Restricted Payments .........................................................................................70
Section 4.08        Dividend and Other Payment Restrictions Affecting Subsidiaries ..................75
Section 4.09        Incurrence of Indebtedness and Issuance of Preferred Stock ..........................78
Section 4.10        Asset Sales .......................................................................................................83
Section 4.11        Transactions with Affiliates .............................................................................87
Section 4.12        Liens.................................................................................................................89
Section 4.13        Limitation on Issuer Activities.........................................................................89
Section 4.14        [Reserved] ........................................................................................................90
Section 4.15        Offer to Repurchase Upon Change of Control Triggering Event ....................90
Section 4.16        Limitation on Issuances of Guarantees of Indebtedness ..................................92
Section 4.17        [Reserved] ........................................................................................................93
Section 4.18        Designation of Restricted and Unrestricted Subsidiaries.................................93
Section 4.19        Maintenance of Listing ....................................................................................94
Section 4.20        No Impairment of Security Interest .................................................................94
Section 4.21        Additional Amounts .........................................................................................95
Section 4.22        Suspension of Covenants on Achievement of Investment Grade Status .........98
Section 4.23        Additional Intercreditor Agreements ...............................................................99
Section 4.24        Limitation on Holding Company Activities ..................................................100
Section 4.25        Further Assurances.........................................................................................101
Section 4.26        Business Activities .........................................................................................101
Section 4.27        Financial Calculations....................................................................................101

                                                         ARTICLE 5
                                                        SUCCESSORS

Section 5.01 Merger, Consolidation or Sale of Assets .......................................................104
Section 5.02 Successor Corporation Substituted ................................................................107

                                                  ARTICLE 6
                                            DEFAULTS AND REMEDIES

Section 6.01        Events of Default ...........................................................................................107
Section 6.02        Remedies under this Indenture.......................................................................110
Section 6.03        Acceleration ...................................................................................................110
Section 6.04        Other Remedies ..............................................................................................110
Section 6.05        Waiver of Past Defaults .................................................................................110
Section 6.06        Control by Majority .......................................................................................111
Section 6.07        Limitation on Suits.........................................................................................111
Section 6.08        Rights of Holders to Receive Payment ..........................................................111
Section 6.09        Collection Suit by Trustee .............................................................................112
Section 6.10        Trustee May File Proofs of Claim .................................................................112
Section 6.11        Priorities .........................................................................................................112
Section 6.12        Undertaking for Costs ....................................................................................113
Section 6.13        Restoration of Rights and Remedies ..............................................................113
Section 6.14        Rights and Remedies Cumulative ..................................................................113
Section 6.15        Delay or Omission Not Waiver......................................................................113

                                                           ARTICLE 7
                                                           TRUSTEE

Section 7.01 Duties of Trustee ............................................................................................114


                                                                      ii
                                                                                                                                   355
  20-12433-scc             Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                            Exhibit D
                              (Explanatory Statement) Pg 357 of 1648



Section 7.02        Rights of Trustee ............................................................................................115
Section 7.03        Individual Rights of Trustee ..........................................................................118
Section 7.04        Trustee’s Disclaimer ......................................................................................118
Section 7.05        Notice of Defaults ..........................................................................................119
Section 7.06        [Reserved] ......................................................................................................119
Section 7.07        Compensation and Indemnity ........................................................................119
Section 7.08        Replacement of Trustee .................................................................................120
Section 7.09        Successor Trustee by Merger, etc ..................................................................121
Section 7.10        Eligibility; Disqualification ...........................................................................121

                                     ARTICLE 8
                     LEGAL DEFEASANCE AND COVENANT DEFEASANCE

Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance ........................121
Section 8.02 Legal Defeasance and Discharge ...................................................................122
Section 8.03 Covenant Defeasance .....................................................................................122
Section 8.04 Conditions to Legal or Covenant Defeasance ................................................123
Section 8.05 Deposited Money and Government Obligations to be Held in Trust; Other
             Miscellaneous Provisions...............................................................................124
Section 8.06 Repayment to Issuer .......................................................................................124
Section 8.07 Reinstatement.................................................................................................125

                                          ARTICLE 9
                              AMENDMENT, SUPPLEMENT AND WAIVER

Section 9.01        Without Consent of Holders ..........................................................................125
Section 9.02        With Consent of Holders ...............................................................................126
Section 9.03        Revocation and Effect of Consents ................................................................128
Section 9.04        Notation on or Exchange of Notes .................................................................128
Section 9.05        Trustee to Sign Amendments, etc ..................................................................129

                                                         ARTICLE 10
                                                         SECURITY

Section 10.01       Collateral Documents.....................................................................................129
Section 10.02       Release of Collateral ......................................................................................130
Section 10.03       Authorization of Actions to Be Taken by the Trustee ...................................131
Section 10.04       Authorization of Receipt of Funds by the Trustee .........................................131
Section 10.05       Termination of Security Interest in Collateral ...............................................131

                                                        ARTICLE 11
                                                       GUARANTEES

Section 11.01       [Reserved] ......................................................................................................133
Section 11.02       Guarantee .......................................................................................................133
Section 11.04       Limitation and Effectiveness of Guarantees ..................................................134
Section 11.05       Notation Not Required ...................................................................................141
Section 11.06       [Reserved] ......................................................................................................141
Section 11.07       Releases..........................................................................................................141




                                                                    iii
                                                                                                                                 356
  20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                             Exhibit D
                             (Explanatory Statement) Pg 358 of 1648



                                                        ARTICLE 12
                                                        RESERVED

                                             ARTICLE 13
                                     SATISFACTION AND DISCHARGE

Section 13.01 Satisfaction and Discharge .............................................................................143
Section 13.02 Application of Trust Money...........................................................................144

                                                     ARTICLE 14
                                                   MISCELLANEOUS

Section 14.01      Notices ...........................................................................................................144
Section 14.02      Communications ............................................................................................146
Section 14.03      Certificate and Opinion as to Conditions Precedent ......................................146
Section 14.04      Statements Required in Certificate or Opinion ..............................................147
Section 14.05      Rules by Trustee and Agents .........................................................................147
Section 14.06      Agent for Service; Submission to Jurisdiction; Waiver of Immunities .........147
Section 14.07      No Personal Liability of Directors, Officers, Employees and Stockholders .148
Section 14.08      Governing Law ..............................................................................................148
Section 14.09      No Adverse Interpretation of Other Agreements ...........................................148
Section 14.10      Successors ......................................................................................................148
Section 14.11      Severability ....................................................................................................148
Section 14.12      Counterpart Originals.....................................................................................149
Section 14.13      Table of Contents, Headings, etc ...................................................................149
Section 14.14      Judgment Currency ........................................................................................149
Section 14.15      Prescription ....................................................................................................149
Section 14.16      Additional Information ..................................................................................149
Section 14.17      Scheme and Structure Memorandum .............................................................150

                                                          EXHIBITS

Exhibit A          FORM OF NOTE
Exhibit B          FORM OF CERTIFICATE OF TRANSFER
Exhibit C          FORM OF CERTIFICATE OF EXCHANGE
Exhibit D          FORM OF SUPPLEMENTAL INDENTURE TO BE DELIVERED BY
                   SUBSEQUENT GUARANTORS
Exhibit E          COLLATERAL DOCUMENTS




                                                                    iv
                                                                                                                                 357
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                       (Explanatory Statement) Pg 359 of 1648



        INDENTURE dated as of [], 2020 (“Indenture”) among KCA DEUTAG UK Finance
plc (“Issuer”), a public limited company incorporated under the laws of England and Wales,
KCA DEUTAG Alpha Limited, a limited liability company incorporated under the laws of
England and Wales (the “Company”), the initial guarantors named herein (together with the
Company, the “Initial Guarantors”), Lucid Trustee Services Limited, as Trustee, Lucid
Agency Services Limited, as Paying Agent, Registrar and Transfer Agent and Lucid Trustee
Services Limited, as Security Agent.

       The Issuer and the Trustee agree as follows for the benefit of each other and for the
equal and ratable benefit of the Holders (as defined) of the Issuer’s U.S. dollar-denominated
9.875% Senior Secured Notes due 2025 (the “Notes”).

                                         ARTICLE 1
                                        DEFINITIONS

       Section 1.01 Definitions.

        “144A Definitive Registered Note” means a Definitive Registered Note resold in
reliance on Rule 144A.

       “144A Global Note” means a Global Note bearing the Global Note Legend and the
Private Placement Legend and deposited with and registered in the name of, the Common
Depositary or its nominee, substantially in the form of Exhibit A hereto and that has the
“Schedule of Exchanges of Interests in the Global Note” attached thereto, issued in accordance
with Article 2.

       “Acquired Debt” means, with respect to any specified Person:

(1)    Indebtedness of any other Person existing at the time such other Person is merged with
       or into or became a Restricted Subsidiary of such specified Person, whether or not such
       Indebtedness is Incurred in connection with, or in contemplation of, such other Person
       merging with or into, or becoming a Restricted Subsidiary of, such specified Person;
       and

(2)    Indebtedness secured by a Lien encumbering any asset acquired by such specified
       Person.

        “Additional Notes” means additional Notes (other than the Initial Notes) issued from
time to time under this Indenture in accordance with Section 2.02 and Section 4.09, as part of
the same series as the Notes.

        “Affiliate” of any specified Person means any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control”, as used with respect to any Person, means
the possession, directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting securities,
by agreement or otherwise. For purposes of this definition, the terms “controlling”, “controlled
by” and “under common control with” have correlative meanings.

       “Agent” means any Registrar, co-registrar, Transfer Agent, Authenticating Agent or
Paying Agent.
                                               5


                                                                                          358
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                       (Explanatory Statement) Pg 360 of 1648



        “Agreed Security Principles” means the agreed security principles appended to the
Intercreditor Agreement as applied mutatis mutandis with respect to the Notes in good faith by
the Company.

        “Applicable Premium” means, on any redemption date, the greater of:

(1)    1.0% of the principal amount of the Notes; and

(2)    the excess of (to the extent positive):

       (a)     the present value at the redemption date of (i) the redemption price of the Notes
               at December 1, 2022 (such redemption price being set forth in the table
               appearing Section 3.07) plus (ii) all required interest payments due on the Notes
               through December 1, 2022 (excluding accrued but unpaid interest to the
               redemption date), computed using a discount rate equal to the Treasury Rate as
               of such redemption date plus 50 basis points; over

       (b)     the outstanding principal amount of the Notes.

       For the avoidance of doubt, calculation of the Applicable Premium shall be the
       responsibility of the Issuer and shall not be a duty or obligation of the Trustee, the
       Registrar or the Paying Agent.

        “Applicable Procedures” means, with respect to any transfer or exchange of or for
beneficial interests in any Global Note, the rules and procedures of Euroclear and Clearstream
that apply to such transfer or exchange.

       “Asset Sale” means:

(1)    the sale, lease, conveyance or other disposition of any assets or rights; provided that the
       sale, lease, conveyance or other disposition of all or substantially all of the assets of the
       Company and its Restricted Subsidiaries taken as a whole will be governed by Section
       4.15 and/or Section 5.01 and not by Section 4.10; and

(2)    the issuance or sale of Equity Interests in any of the Company’s Restricted Subsidiaries
       (other than directors’ qualifying shares or shares that are required by applicable law to
       be held by third parties).

       Notwithstanding the preceding, none of the following items will be deemed to be an
Asset Sale:

(1)    any single transaction or series of related transactions that involves assets of or Equity
       Interests in any Restricted Subsidiary having a Fair Market Value of less than the
       greater of $25.0 million and 10.0% of Consolidated EBITDA;

(2)    a transfer of assets or Equity Interests between the Company and any of its Restricted
       Subsidiaries or among any Restricted Subsidiaries;

(3)    an issuance or sale of Equity Interests by a Restricted Subsidiary of the Company to the
       Company or to another Restricted Subsidiary of the Company;


                                                 6


                                                                                              359
 20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                      (Explanatory Statement) Pg 361 of 1648



(4)    the sale, lease, sub-lease, assignment or other transfer of inventory, products, raw
       materials, receivables, services or other assets (including any real or personal property)
       in the ordinary course of business;

(5)    the sale or discounting of accounts receivable in the ordinary course of business and the
       disposition of receivables in connection with the compromise, settlement or collection
       thereof in the ordinary course of business or in bankruptcy or similar proceedings of
       any customers or vendors of the Company or any of its Restricted Subsidiaries;

(6)    any sale or other disposition of damaged, worn-out, obsolete or no longer useful assets
       or properties in the ordinary course of business (including the abandonment or other
       disposition of intellectual property that is, in the reasonable judgment of the Company,
       no longer economically practicable to maintain or useful in the conduct of the business
       of Company and its Restricted Subsidiaries taken as whole);

(7)    any sale of assets received by the Company or any of its Restricted Subsidiaries upon
       the foreclosure on a Lien;

(8)    the sale or other disposition of cash, Cash Equivalents or Government Guaranteed
       Securities;

(9)    a Restricted Payment that does not violate Section 4.07, or a Permitted Investment or
       any transaction specifically excluded from the definition of Restricted Payment or,
       solely for purposes of Section 4.10(c), asset sales, the proceeds of which are used to
       make such Restricted Payments, Permitted Investments or transactions specifically
       excluded from the definition of Restricted Payment;

(10)   any sale of Equity Interests in, or Indebtedness or other securities of, an Unrestricted
       Subsidiary;

(11)   the granting of Liens not otherwise prohibited by this Indenture;

(12)   the foreclosure, condemnation or any similar action with respect to any property or
       other assets or the surrender, or waiver of contract rights or settlement, release or
       surrender of contract, tort or other claims;

(13)   any sale, transfer or other disposition of Receivables and related assets in connection
       with any Qualified Receivables Financing;

(14)   licenses and sublicenses granted by the Company or any of its Restricted Subsidiaries
       of software or intellectual property in the ordinary course of business;

(15)   the disposition of assets to a Person who is providing services (the provision of which
       have been or are to be outsourced by the Company or any Restricted Subsidiary to such
       Person) related to such assets;

(16)   any disposition with respect to property built, owned or otherwise acquired by the
       Company or any Restricted Subsidiary pursuant to customary sale and leaseback
       transactions, asset securitizations and other similar financings permitted by this
       Indenture; and


                                               7


                                                                                           360
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 362 of 1648



(17)   any disposition of Capital Stock of a Restricted Subsidiary pursuant to an agreement or
       other obligation with or to a Person (other than the Company or a Restricted Subsidiary)
       from whom such Restricted Subsidiary was acquired or from whom such Restricted
       Subsidiary acquired its business and assets (having been newly formed in connection
       with such acquisition), made as part of such acquisition and, in each case, comprising
       all or a portion of the consideration in respect of such sale or acquisition.

        “Bankruptcy Law” means Title 11 of the United States Bankruptcy Code of 1978, or
any similar United States federal or state law or relevant law in any jurisdiction or organization
or similar foreign law (including, without limitation, laws of Germany, the Netherlands,
Norway, Scotland, Singapore and the United Kingdom relating to moratorium, bankruptcy,
insolvency, receivership, winding up, liquidation, reorganization or relief of debtors) other than
any scheme of arrangement under Part 26 of the Companies Act 2006 (and any related petition
filed under Chapter 15 of the United States Bankruptcy Code of 1978) or any amendment to,
succession to or change in any such law.

        “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the U.S. Exchange Act, except that in calculating the beneficial ownership
of any particular “person” (as that term is used in Section 13(d)(3) of the U.S. Exchange Act),
such “person” shall be deemed to have beneficial ownership of all securities that such “person”
has the right to acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only after the passage of time. The terms “Beneficially
Owns” and “Beneficially Owned” have a corresponding meaning.

       “Board of Directors” means:

(1)    with respect to a corporation, the board of directors or other governing body of the
       corporation or any committee thereof duly authorized to act on behalf of such board;

(2)    with respect to a partnership, the board of directors or other governing body of the
       general partner of the partnership;

(3)    with respect to a limited liability company, the board of directors or other governing
       body, and in the absence of the same, the manager or board of managers or the
       managing member or members or any controlling committee thereof; and

(4)    with respect to any other Person, the board or committee of such Person serving a
       similar function.

        “Book-Entry Interest” means a beneficial interest in a Global Note held by or through
a Participant.

        “Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and New York and (in relation to any date for the payment
or purchase of a currency other than U.S. Dollars) the principal financial center of the country
of that currency.

       “Capital Stock” means:

(1)    in the case of a corporation, corporate stock;


                                                8


                                                                                            361
 20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                     (Explanatory Statement) Pg 363 of 1648



(2)   in the case of an association or business entity that is not a corporation, any and all
      shares, interests, participations, rights or other equivalents (however designated) of
      corporate stock;

(3)   in the case of a partnership or limited liability company, partnership interests (whether
      general or limited) or membership interests; and

(4)   any other interest or participation that confers on a Person the right to receive a share
      of the profits and losses of, or distributions of assets of, the issuing Person, but
      excluding from all of the foregoing any debt securities convertible into Capital Stock,
      whether or not such debt securities include any right of participation with Capital Stock.

      “Cash Equivalents” means:

(1)   securities issued or directly and fully guaranteed or insured by any country or
      government, or any agency or instrumentality thereof (provided that the full faith and
      credit of the relevant country or government is pledged in support of those securities)
      or any supranational institution, in each case, provided that it has a rating of at least
      Aa3 (or the equivalent) by Moody’s, AA- (or the equivalent) from S&P, or the
      equivalent credit rating from any other Rating Agency, having maturities of not more
      than one year from the date of acquisition.

(2)   certificates of deposit, money market deposits, time deposits and U.S. Dollar time
      deposits with maturities of one year or less from the date of acquisition, bankers’
      acceptances with maturities not exceeding one year and overnight bank deposits, in
      each case, with a bank or trust company which is organized under, or authorized to
      operate as a bank or trust company under, the laws of a member state of the European
      Union, or of the United States of America or any state thereof, the United Kingdom,
      Switzerland, Canada, Norway, Japan or Australia, or any other jurisdiction in which the
      Company or any Restricted Subsidiaries are engaged in business, having capital and
      surplus in excess of $500.0 million (or the foreign currency equivalent thereof) and an
      Investment Grade rating by S&P, Moody’s or another Rating Agency;

(3)   repurchase obligations for underlying securities of the types described in clauses (1)
      and (2) of this definition entered into with any financial institution meeting the
      qualifications specified in clause (2) of this definition;

(4)   commercial paper having an Investment Grade rating by S&P, Moody’s or another
      Rating Agency and, in each case, maturing within one year after the date of acquisition;

(5)   money market funds at least 95% of the assets of which constitute Cash Equivalents of
      the kinds described in clauses (1) through (4) of this definition;

(6)   with respect to a jurisdiction in which (a) the Company or a Restricted Subsidiary
      conducts its business or is organized and (b) it is not commercially practicable to make
      investments in clauses (1), (2) or (3) of this definition, demand or time deposit accounts,
      certificates of deposit, overnight or call deposits and money market deposits with any
      bank, trust company or similar entity, which would rank, in terms of combined capital
      and surplus and undivided profits or the ratings on its long-term dent, among the top
      five banks in such jurisdiction, in an amount not to exceed cash generated in or
      reasonably required for operation in such jurisdiction; and
                                              9


                                                                                           362
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 364 of 1648



(7)    other short-term investments utilized by Restricted Subsidiaries in accordance with
       normal investment practices for cash management; provided that such deposits do not
       exceed $30.0 million (or its equivalent in other currencies) in the aggregate at any date
       of determination thereafter.

        “Cash Management Facilities” means any cash management agreement or arrangement
including, without limitation, any treasury, cash pooling and/or other cash management
services, treasury deposits, depository services, overdraft or other current account facilities,
foreign exchange facilities, credit or debit card facilities, other automated payment facilities,
electronic funds transfer, the collection of cheques and direct debits.

        “Change of Control” means the occurrence of any of the following:

(1)    the direct or indirect sale, transfer, conveyance or other disposition (other than by way
       of merger or consolidation), in one or a series of related transactions, of all or
       substantially all of the properties or assets of the Company and its Restricted
       Subsidiaries, in each case, taken as a whole, to any “person” (as that term is used in
       Section 13(d)(3) of the U.S. Exchange Act), other than the Permitted Holders; or

(2)    the consummation of any transaction (including, without limitation, any merger or
       consolidation), the result of which is that any “person” or “group” (as such terms are
       used in Sections 13(d) and 14(d) of the U.S. Exchange Act), other than the Permitted
       Holders, becomes the Beneficial Owner, directly or indirectly, of more than 50% of the
       voting power of the Voting Stock of the Company, provided that for the purposes of
       this clause, (x) no Change of Control shall be deemed to occur by reason of the
       Company becoming a Subsidiary of a Successor Parent and (y) any Voting Stock of
       which any Permitted Holder is the “beneficial owner” (as so defined) shall not be
       included in any Voting Stock of which any such person or group is the “beneficial
       owner” (as so defined), unless that person or group is not an affiliate of a Permitted
       Holder and has greater voting power with respect to that Voting Stock, provided,
       further, that prior to an Initial Public Offering, no person or group shall be deemed to
       acquire beneficial ownership of Voting Stock held by any other person or group solely
       by virtue of an agreement among all (but not some) holders of Voting Stock of the
       Company providing for (i) drag-along rights, tag-along rights, pre-emption rights,
       rights of first offer, rights of first refusal or other similar rights or (ii) an agreement
       among all (but not some) of such holders to vote in favor of a nominee for the Board of
       Directors of the Company proposed by one or more holders of such Voting Stock.

        “Change of Control Triggering Event” means:

(1)    if the Notes are rated by two of S&P, Fitch and Moody’s at or above “BB+”, in case of
       S&P or Fitch, or “Ba1”, in case of Moody’s (or the equivalent of such ratings),
       immediately prior to the signing of an arrangement that could result in a Change of
       Control, there is no Change of Control Triggering Event; or

(2)    the occurrence of a Change of Control and, if the Notes are rated by two of S&P, Fitch
       and Moody’s in the range of “B+” to “BB”, in case of S&P or Fitch, or “B1” to “Ba2”,
       in case of Moody’s (or the equivalent of such ratings), immediately prior to the signing
       of the arrangement that resulted in such Change of Control, at least two of such Rating
       Agencies have not affirmed the rating of “BB” or “Ba2” or higher (or the equivalent of
       such ratings) prior to the 60th day following the occurrence of such Change of Control
                                               10


                                                                                            363
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                       (Explanatory Statement) Pg 365 of 1648



       (which 60 day period shall be extended so long as at least two of such Rating Agencies
       have not yet affirmed the rating of the Notes and the Notes are under publicly
       announced consideration by any of such Rating Agencies), or

(3)    the occurrence of a Change of Control if the Notes are rated by two of S&P, Fitch or
       Moody’s at or lower than “B”, in case of S&P or Fitch, or “B2”, in case of Moody’s (or
       the equivalent of such ratings) immediately prior to the signing of the arrangement that
       resulted in such Change of Control, regardless of any rating after the occurrence of such
       Change of Control.

       “Clearstream” means Clearstream Banking S.A., and its successors.

       “Collateral” means those assets subject from time to time to a Lien in favor of the
Security Agent on behalf of the Holders under the Collateral Documents.

        “Collateral Documents” means the initial documents listed in Exhibit E hereto and any
other security agreements, the pledge agreements, the collateral assignments and other
instruments and documents evidencing or creating a Lien over any Collateral for or on behalf
of the Security Agent for the benefit of the Holders or in the Security Agent’s capacity as a
parallel debt creditor (as applicable), in each case as amended or supplemented from time to
time.

       “Common Depositary” means Deutsche Bank AG, London Branch, as common
depository for Euroclear and Clearstream until a successor replaces it and thereafter means the
successor serving hereunder.

       “Company” means KCA DEUTAG Alpha Limited and any and all successors or assigns.

       “Consolidated EBITDA” means, with respect to any specified Person for any period,
the consolidated operating profit of such Person and its Restricted Subsidiaries (the “Reporting
Group”) for such period before exceptional items, adjusted as follows without double counting:

(1)    plus (to the extent otherwise deducted) any deduction for or on account of corporation
       tax or other taxes on income or gains;

(2)    plus (to the extent otherwise deducted) any deduction for Fixed Charges or any other
       debt or equity finance related fee or cost or post-retirement benefit scheme costs
       charged to finance costs in accordance with IFRS;

(3)    less (to the extent otherwise included) any gain over book value arising in favor of a
       member of the Reporting Group on the disposal of any business or asset (other than
       inventory disposed of in the normal course of business) during such period and any gain
       arising on any revaluation of any business or asset during such period;

(4)    plus (to the extent otherwise deducted) any loss against book value incurred by a
       member of the Reporting Group on the disposal of any business or asset (other than
       inventory disposed of in the normal course of business) during such period and any loss
       on revaluation of any business or asset during such period;

(5)    plus (to the extent otherwise deducted) amortization of any goodwill or any intangible
       assets, including amortization of costs related to the incurrence of Indebtedness or the

                                              11


                                                                                          364
 20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                      (Explanatory Statement) Pg 366 of 1648



       making of any acquisition or joint venture investment, in each case to the extent that
       acquisition or joint venture investment (as applicable) is permitted under this Indenture;

(6)    plus (to the extent otherwise deducted) any depreciation on, or impairment of, or write-
       down of, fixed assets, during such period;

(7)    excluding profits or losses on discontinued operations;

(8)    excluding unusual or non-recurring items and non-cash charges;

(9)    taking into account any exchange gains or losses, including any arising on translation
       of currency debt, and any hedging gains or losses relating to finance costs and any gains
       or losses on any financial instrument (other than any derivative instrument which is
       accounted for on a hedge accounting basis);

(10)   plus (to the extent otherwise deducted) any monitoring, consulting or advisory fees
       accrued or paid to or on behalf of the Equity Investors;

(11)   plus (to the extent otherwise deducted) all fees (including notarial fees), commissions,
       costs and expenses, stamp, registration and other Taxes incurred by such Person or any
       of its Restricted Subsidiary in connection with the Restructuring, the Scheme
       Documents, this Indenture, any Senior Facilities Agreements (whether before or after
       the Issue Date) and any equivalent amounts in connection with any acquisition, joint
       venture or disposal, incurrence of Indebtedness and Initial Public Offerings to the extent
       that such acquisition, joint venture or disposal, incurrence of indebtedness or Initial
       Public Offering (as applicable) is not prohibited under this Indenture;

(12)   plus (to the extent not otherwise included) the consolidated earnings from ordinary
       activities of any unconsolidated entities received as dividends or distributions by any
       member of the Reporting Group during such period;

(13)   plus (to the extent not otherwise included) the proceeds of any business interruption
       insurance;

(14)   excluding any gain arising from the direct or indirect acquisition of any debt instrument
       at a discount to par;

(15)   taking no account of any income or charge attributable to a post-employment benefit
       scheme other than the current service costs attributable to the scheme;

(16)   taking no account of any expense referable to equity settled share based compensation
       of employees or management; and

(17)   taking into account any adjustments made in accordance with Section 4.27.

       Unless stated otherwise, the Consolidated EBITDA referred in this Indenture and the
Notes refers to the Consolidated EBITDA of the Company.

       “Consolidated Net Income” means, with respect to any specified Person for any period,
the aggregate of the Net Income of such Person and its Restricted Subsidiaries for such period,
on a consolidated basis, determined in accordance with IFRS; provided that:

                                              12


                                                                                           365
 20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                     (Explanatory Statement) Pg 367 of 1648



(1)   any extraordinary, unusual or nonrecurring gain, loss or charge (including, without
      limitation, pension expense, casualty losses, severance expenses, redundancy expenses,
      integration expenses, relocation expenses, other restructuring expenses and fees,
      expenses or charges related to any offering of Equity Interests of such Person, any
      recapitalization, any refinancing, any Investment, acquisition or Indebtedness permitted
      to be Incurred hereunder (in each case, whether or not successful) or any asset
      impairment charges or the financial impacts of natural disasters (including fire, flood
      and storm and related events)) shall be excluded;

(2)   any income or loss from discontinued operations and any net after-tax gain or loss on
      disposal of discontinued operations shall be excluded;

(3)   any gains or losses (minus all fees and expenses or transaction costs relating thereto)
      attributable to business dispositions or asset dispositions of the Company or any of its
      Restricted Subsidiaries (including pursuant to any sale leaseback transaction) other than
      in the ordinary course of business (as determined in good faith by the Board of Directors
      or senior management of the Company) shall be excluded;

(4)   any income or loss (minus all fees and expenses or transaction costs relating thereto)
      attributable to the early extinguishment of indebtedness and Hedging Obligations shall
      be excluded;

(5)   (A) the Net Income for such period of any Person that is not a Restricted Subsidiary, or
      that is accounted for by the equity method of accounting, shall be included only to the
      extent of the amount of dividends or distributions or other payments in respect of equity
      that are actually paid in cash or Cash Equivalents or Government Guaranteed Securities
      (or to the extent converted into cash or Cash Equivalents or Government Guaranteed
      Securities) by the referent Person to the Company or a Restricted Subsidiary thereof in
      respect of such period, (B) the Net Income for such period shall include any dividend,
      distribution or other payments in respect of equity paid in cash or Cash Equivalents or
      Government Guaranteed Securities (or to the extent converted into cash or Cash
      Equivalents or Government Guaranteed Securities) by such Person to the Company or
      a Restricted Subsidiary thereof in excess of the amount included in clauses (A) and
      (C) the net loss of any Person that is not a Restricted Subsidiary will be included only
      to the extent that such loss has been funded with cash by the specified Person or a
      Restricted Subsidiary of such Person;

(6)   any long-term incentive plan accruals that are not settled in cash and any non-cash
      compensation charge or expense realized from grants of stock appreciation or similar
      rights, stock options or other similar rights to officers, directors and employees of such
      Person or any of its Restricted Subsidiaries shall be excluded;

(7)   solely for the purpose of determining the amount available for Restricted Payments
      under Section 4.07(a)(3), the Net Income of any Restricted Subsidiary (other than any
      Guarantor) will be excluded to the extent that the declaration or payment of dividends
      or similar distributions by that Restricted Subsidiary of that Net Income is not at the
      date of determination permitted without any prior governmental approval (that has not
      been obtained) or, directly or indirectly, by operation of the terms of its charter or any
      agreement, instrument, judgment, decree, order, statute, rule or governmental
      regulation applicable to that Restricted Subsidiary or its stockholders or members (other
      than (a) restrictions that have been waived or otherwise released or (b) restrictions
                                              13


                                                                                          366
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                        (Explanatory Statement) Pg 368 of 1648



        permitted by Section 4.08; provided that Consolidated Net Income of such Person shall
        be included in Consolidated Net Income up to the aggregate amount of dividends or
        distributions or other payments that are actually paid in cash or Cash Equivalents or
        Government Guaranteed Securities (or to the extent converted into cash or Cash
        Equivalents or Government Guaranteed Securities) by such Person to the Company or
        another Restricted Subsidiary thereof in respect of such period, to the extent not already
        included therein;

(8)     the cumulative effect of a change in accounting principles shall be excluded;

(9)     any exchange gains or losses, including any arising on translation of currency debt, and
        any hedging gains or losses relating to finance costs and any gains or losses on any
        financial instrument (other than any derivative instrument which is accounted for on a
        hedge accounting basis), shall be excluded;

(10)    goodwill or other intangible asset impairment charge will be excluded;

(11)    any one time non-cash charges or any amortization or depreciation resulting from
        purchase accounting, in each case, in relation to any acquisition of another Person or
        business or resulting from any reorganization or restructuring involving the Company
        or its Subsidiaries will be excluded; and

(12)    the impact of capitalized, accrued or accreting or pay-in-kind interest or accreting
        principal on Subordinated Shareholder Debt shall be excluded.

        “Consolidated Net Leverage” means, with respect to any specified Person as of any
date of determination, the total amount of Indebtedness of such Person and its Restricted
Subsidiaries (excluding any Indebtedness Incurred under clauses (1)(A), (6)(A) (unless it is
secured by a Lien on the Collateral that ranks pari passu to the Notes and the Guarantees, but
still excluding any Indebtedness secured by a Lien described under clause (1)(b) of the
definition of "Permitted Collateral Liens"), (6)(B), (8), (9), (10), (11), (12), (13), (16), (18) and
(19) of Section 4.09(b)) less cash and Cash Equivalents of such Person and its Restricted
Subsidiaries on a consolidated basis.

       “Consolidated Net Leverage Ratio” means, with respect to any specified Person as of
any date of determination, the ratio of (a) the Consolidated Net Leverage of such Person on
such date to (b) the Consolidated EBITDA of such Person, in each case with any adjustments
made in accordance with Section 4.27.

       “Consolidated Senior Secured Net Leverage” means, with respect to any specified
Person as of any date of determination, the sum without duplication of the total amount of
Senior Secured Indebtedness of such Person and its Restricted Subsidiaries less cash and Cash
Equivalents of such Person and its Restricted Subsidiaries on a consolidated basis.

        “Consolidated Senior Secured Net Leverage Ratio” means, with respect to any
specified Person as of any date of determination, the ratio of (a) the Consolidated Senior
Secured Net Leverage of such Person on such date to (b) the Consolidated EBITDA of such
Person in each case with any adjustments made in accordance with Section 4.27.

       “Contingent Obligations” means, with respect to any Person, any obligation of such
Person guaranteeing any leases, dividends or other obligations that do not constitute
                                                 14


                                                                                               367
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                       (Explanatory Statement) Pg 369 of 1648



Indebtedness (“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent:

(1)    to purchase any such primary obligation or any property constituting direct or indirect
       security thereof;

(2)    to advance or supply funds (A) for the purchase or payment of any such primary
       obligation or (B) to maintain working capital or equity capital of the primary obligor or
       otherwise to maintain the net worth or solvency of the primary obligor; or

(3)    to purchase property, securities or services primarily for the purpose of assuring the
       owner of any such primary obligation of the ability of the primary obligor to make
       payment of such primary obligation against loss in respect thereof.

         “Credit Facilities” means one or more debt facilities, instruments or arrangements or
any revolving credit facility or commercial paper facilities, bankers’ acceptances, overdraft
facilities, indentures or trust deeds, in each case with banks or other institutional lenders or
investors providing for revolving credit loans, term loans, receivables financing (including
through the sale of receivables to such lenders or to special purpose entities formed to borrow
from such lenders against such receivables), LC and Bank Guarantees, bonds, notes, debentures
or other corporate debt instruments, Cash Management Facilities or other Indebtedness, in each
case, as amended, restated, modified, renewed, refunded, replaced (whether upon or after
termination or otherwise) or refinanced (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time in one or more agreements or
indentures (in each case with the same or new lenders or institutional investors or investors),
including any agreement or indenture extending the maturity thereof or otherwise restructuring
all or any portion of the indebtedness thereunder, increasing the amount loaned or issued
thereunder, altering the maturity thereof, adding Subsidiaries of the Company as additional
borrowers, issuers or guarantors thereunder or otherwise altering the terms and conditions
thereof, and in each case including all agreements, instruments and documents executed and
delivered pursuant to or in connection with the foregoing.

        “Default” means any event that is, or with the passage of time or the giving of notice
or both would be, an Event of Default.

       “Definitive Registered Note” means a certificated Note registered in the name of the
Holder thereof and issued in accordance with Section 2.06, substantially in the form of
Exhibit A hereto except that such Note shall not bear the Global Note Legend and shall not
have the “Schedule of Exchanges of Interests in the Global Note” attached thereto.

       “Designated Non-cash Consideration” means the Fair Market Value of non-cash
consideration received by the Company or one of its Restricted Subsidiaries in connection with
an Asset Sale that is so designated as “Designated Non-cash Consideration” pursuant to an
Officer’s Certificate, setting forth the basis of such valuation, less the amount of cash or Cash
Equivalents received in connection with a subsequent sale of such Designated Non-cash
Consideration.

        “Designated Preference Shares” means, with respect to the Company or any Parent,
preferred stock (other than Disqualified Stock) (1) that is issued for cash (other than to the
Company or a Subsidiary of the Company or an employee stock ownership plan or trust
                                               15


                                                                                           368
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                       (Explanatory Statement) Pg 370 of 1648



established by the Company or any such Subsidiary for the benefit of their employees to the
extent funded by the Company or such Subsidiary) and (2) that is designated as “Designated
Preference Shares” pursuant to an Officer’s Certificate of the Company at or prior to the
issuance thereof, the net cash proceeds of which are excluded from the calculation set forth in
Section 4.07(a)(C)(ii).

        “Disqualified Stock” means any Capital Stock that, by its terms (or by the terms of any
security into which it is convertible, or for which it is exchangeable, in each case, at the option
of the holder of the Capital Stock), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder of the Capital Stock, in whole or in part, on or prior to the date that is
91 days after the date on which the Notes mature; provided that if such Capital Stock is issued
pursuant to any plan for the benefit of employees of the Company or any Restricted Subsidiary
of the Company, such Capital Stock shall not constitute Disqualified Stock solely because it
may be required to be repurchased by the Company or any such Restricted Subsidiary in order
to satisfy applicable statutory or regulatory obligations. Notwithstanding the preceding
sentence, any Capital Stock will not constitute Disqualified Stock solely because the holders
of the Capital Stock have the right to require the Company or any Restricted Subsidiary to
repurchase such Capital Stock upon the occurrence of a change of control or an asset sale. The
amount of Disqualified Stock deemed to be outstanding at any time for purposes of this
Indenture will be the maximum amount that the Company and its Restricted Subsidiaries may
become obligated to pay upon the maturity of, or pursuant to any mandatory redemption
provisions of, such Disqualified Stock, exclusive of accrued dividends. The term “Disqualified
Stock” shall also include any options, warrants or other rights that are convertible into
Disqualified Stock or that are redeemable at the option of the holder or required to be redeemed,
prior to the date that is 91 days after the date on which the Notes mature.

        “Equity Interests” means Capital Stock and all warrants, options or other rights to
acquire Capital Stock (but excluding any debt security that is convertible into, or exchangeable
for, Capital Stock).

         “Equity Investors” means any equity holder holding more than 10.0% of the voting
power of the Voting Stock of the Company on the Issue Date plus any affiliates and related
parties.

       “Equity Offering” means an offering of Capital Stock (other than an offering to the
Company or any of its Restricted Subsidiaries) (a) of the Company (other than Disqualified
Stock of the Company), other than an offering pursuant to a registration statement on Form S-8
or otherwise relating to equity securities issuable under any employee benefit plan of the
Company, or (b) the net proceeds of which are contributed to the equity capital of the Company
or any Restricted Subsidiary (other than through the issuance of Disqualified Stock) or as
Subordinated Shareholder Debt.

       “Euroclear” means Euroclear Bank, SA/NV and its successors.

       “European Union” means the European Union as of January 1, 2004, including the
countries of Austria, Belgium, Denmark, Finland, France, Germany, Greece, Ireland, Italy,
Luxembourg, the Netherlands, Portugal, Spain, Sweden and the United Kingdom, but not
including any country which becomes a member of the European Union after January 1, 2004.

       “Exchange” means The International Stock Exchange Authority Limited.
                                          16


                                                                                             369
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                       (Explanatory Statement) Pg 371 of 1648



        “Excluded Contributions” means the aggregated net cash proceeds and the Fair Market
Value of property, assets and marketable securities received by the Company after the date of
this Indenture from:

(1)    contributions to its common equity capital,

(2)    the sale or issuance (other than to a Subsidiary of the Company) of Capital Stock (other
       than Disqualified Stock) of the Company, and

(3)    Subordinated Shareholder Debt;

        in each case designated as “Excluded Contributions” pursuant to an Officer’s
Certificate of the Company (which shall be designated no later than the date on which such
Excluded Contribution has been received by the Company), the net cash proceeds of which are
excluded from the calculation set forth in Section 4.07(a)(C)(ii).

         “Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity of either party,
determined in good faith by the Company’s chief executive officer, chief financial officer, head
of treasury, head of corporate development, head of group accounting or a responsible
accounting or financial officer of the Company (unless otherwise provided in this Indenture).

       “Fitch” means Fitch Ratings, Ltd, and its successors.

       “Fixed Charges” means, with respect to any specified Person for any period, the sum,
without duplication, of:

(1)    the consolidated interest expense (net of interest income) of such Person and its
       Restricted Subsidiaries for such period, whether paid or accrued, excluding
       amortization of debt issuance costs and the expensing of any bridge or other financing
       fees, expenses and commissions, but including original issue discount, non-cash
       interest payments (but excluding any non-cash interest expense attributable to the
       movement in the mark to market valuation of Hedging Obligations or other derivative
       instruments), the interest component of any deferred payment obligations (classified as
       Indebtedness under this Indenture), the interest component of all payments associated
       with Lease Obligations and net of the effect of all payments made or received pursuant
       to Hedging Obligations in respect of interest rates; plus

(2)    the consolidated interest expense of such Person and its Restricted Subsidiaries that was
       capitalized during such period; plus

(3)    all cash dividend payments or other cash distributions on any series of preferred stock
       of such Person and all other dividend payments or other distributions on the
       Disqualified Stock of such Person (other than dividends or distributions payable to the
       Company or any Restricted Subsidiary),

in each case, on a consolidated basis and in accordance with IFRS, but not, in each case,
including any non-cash interest expense relating to Subordinated Shareholder Debt and any
interest paid or payable on Indebtedness between the Company and any of its Restricted
Subsidiaries or between any Restricted Subsidiary and any other Restricted Subsidiary.


                                               17


                                                                                           370
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                       (Explanatory Statement) Pg 372 of 1648



        “Fixed Charge Coverage Ratio” means, with respect to any specified Person for any
period, the ratio of (a) Consolidated EBITDA of such Person for such period to (b) the Fixed
Charges of such Person for such period in each case with any adjustments made in accordance
with Section 4.27.

       “Global Note Legend” means the legend set forth in Section 2.06 which is required to
be placed on all Global Notes issued under this Indenture.

        “Global Notes” means, individually and collectively, each of the 144A Global Notes,
the IAI Global Notes and the Regulation S Global Notes.

       “Government Guaranteed Securities” means:

(1)    securities issued or directly and fully guaranteed or insured by the U.S. government or
       any agency or instrumentality thereof (other than Cash Equivalents) and in each case
       with maturities not exceeding two years from the date of acquisition;

(2)    corresponding instruments by any member state of the European Union (provided that
       such member state has one of the two highest ratings obtainable from Moody’s or S&P)
       or Switzerland or Norway or Japan or the United Kingdom, or any agency or
       instrumentality of any member state of the European Union (provided that such member
       state has one of the two highest ratings obtainable from Moody’s or S&P) or
       Switzerland or Norway or Japan or the United Kingdom and in each case with
       maturities not exceeding two years from the date of acquisition; and

(3)    investments in any fund that invests exclusively in investments of the type described in
       clauses (1) and (2) of this definition which fund may also hold immaterial amounts of
       cash pending investment and/or distribution.

        “Government Obligations” mean direct obligations (or certificates representing an
ownership interest in such obligations) of the U.S. government or any agency or instrumentality
thereof, or any member state of the European Union (provided that such member state has one
of the two highest ratings obtainable from Moody’s or S&P) or Switzerland or Norway or
Japan, or the United Kingdom or any agency or instrumentality of any member state of the
European Union (provided that such member state has one of the two highest ratings obtainable
from Moody’s or S&P) or Switzerland or Norway or Japan or the United Kingdom for the
payment of which the full faith and credit of such government is pledged.

        “Guarantee” means the guarantee by each Guarantor of the Issuer’s obligations under
this Indenture and the Notes executed pursuant to the provisions of this Indenture.

        “guarantee” means a guarantee other than by endorsement of negotiable instruments
for collection or deposit in the ordinary course of business of all or any part of any Indebtedness
(whether arising by agreements to keep-well, to take or pay or to maintain financial statement
conditions, pledges of assets or otherwise).

       “Guarantors” means each of:

(1)    the Company, Abbot Group Limited, Abbot Holdings Limited, KCA Deutag (Land
       Rig) Limited, KCA Deutag Caspian Limited, KCA Deutag Drilling Group Limited,
       KCA European Holdings Limited, Abbot Verwaltungsgesellschaft mbH, Bentec GmbH
                                                18


                                                                                             371
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                       (Explanatory Statement) Pg 373 of 1648



       Drilling & Oilfield Systems, KCA Deutag Drilling GmbH, KCA Deutag GmbH, KCA
       Deutag Tiefbohrgesellschaft mbH, KCA Deutag Europe B.V., KCA Deutag Nederland
       B.V., Abbot Holdings Norge AS, KCA Deutag Drilling Norge AS, KCA Deutag
       Drilling Offshore Services AS, KCA Deutag Holdings Norge AS, KCA Deutag MODU
       Operations AS, KCA Deutag Offshore AS, KCA Deutag Energy Global LLC, KCA
       Deutag Energy International LLC, KCA Deutag Energy LLC, KCA Deutag Drilling
       LLC, KCA Deutag Russia LLC, KCA Deutag Gulf Drilling Limited Company, KCA
       Deutag Drilling Limited, KCA Deutag Technical Support Limited, SET Drilling
       Company Limited; and

(2)    any other Person that becomes a Guarantor in accordance with this Indenture, and their
       respective successors and assigns,

       in each case, until the Guarantee of such Person has been released in accordance with
       this Indenture.

       “Hedging Obligations” means, with respect to any specified Person, the obligations of
such Person under:

(1)    interest rate swap agreements (whether from fixed to floating or from floating to fixed),
       interest rate cap agreements and interest rate collar agreements;

(2)    other agreements or arrangements designed to manage interest rates or interest rate risk;
       and

(3)    other agreements or arrangements designed to protect such Person against fluctuations
       in currency exchange rates or commodity prices.

       “Holdco Liquidation Payment” means a payment to fund the liquidation costs of KCAD
Deutag Alpha II Limited, KCAD Holdings I Limited, KCAD Holdings II Limited, KCA
Deutag Finance I Limited, KCA Deutag Finance II Limited, KCA Deutag Midco Limited, Land
Rig Ventures I Limited, Land Rig Ventures II Limited and KCA Deutag Drilling Rigs I
Limited, in accordance with the Scheme Documents.

       “Holder” means a Person in whose name a Note is registered.

       “Holding Period Trustee” has the meaning given to that term in the Scheme.

        “IAI Global Note” means a Global Note bearing the Global Note Legend and the Private
Placement Legend and deposited with and registered in the name of, the Common Depositary
or its nominee, that will be issued in an initial amount equal to the principal amount of the
Notes initially sold to institutional “accredited investors” (“IAIs”) within the meaning of Rule
501(a)(1), (2), (3) or (7) under Regulation D of the U.S. Securities Act (“Regulation D”) that
are not also QIBs, substantially in the form of Exhibit A hereto and that has the “Schedule of
Exchanges of Interests in the Global Note” attached thereto, issued in accordance with Article
2.

        “IFRS” means the international accounting standards promulgated by the International
Accounting Standards Board and its successors, as adopted by the European Union or the
United Kingdom, as in effect from time to time, unless otherwise stated; provided that at any
date after the Issue Date, the Company may make an irrevocable election to establish that
                                              19


                                                                                          372
 20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                      (Explanatory Statement) Pg 374 of 1648



“IFRS” shall mean, except as otherwise specified herein, IFRS as in effect on a date that is on
or prior to the date of such election.

        “Incur” means create, incur, issue, assume, guarantee or otherwise become liable with
respect to; and the terms “Incurs”, “Incurred” and “Incurrence” have meanings correlative to
the foregoing; provided, however, that any Indebtedness or Capital Stock of a Person existing
at the time such Person becomes a Restricted Subsidiary, whether by merger, consolidation,
acquisition or otherwise, will be deemed to be Incurred by such Restricted Subsidiary at the
time it becomes a Restricted Subsidiary and any Indebtedness pursuant to any revolving credit
or similar facility shall only be Incurred at the time any funds are borrowed thereunder).

       “Indebtedness” means, with respect to any specified Person, any indebtedness of such
Person (excluding accrued expenses and trade payables):

(1)    in respect of borrowed money;

(2)    evidenced by bonds, notes, debentures or similar instruments or letters of credit (or
       reimbursement agreements in respect thereof); provided that any counter-indemnity or
       reimbursement obligation under a letter of credit shall be considered Indebtedness only
       to the extent that the underlying obligation in respect of which the letter of credit has
       been issued would also be Indebtedness;

(3)    in respect of banker’s acceptances;

(4)    representing Lease Obligations;

(5)    representing the balance deferred and unpaid of the purchase price of any property or
       services due more than one year after such property is acquired or such services are
       completed, unless being disputed in good faith;

(6)    representing any Hedging Obligations (provided that the amount of Indebtedness under
       Hedging Obligations of a Person will be calculated by reference to the net liability of
       such Person thereunder (as determined in accordance with IFRS as of the date of the
       most recent financial statements available at the date of determination)); or

(7)    the principal amount of any Disqualified Stock of the Company or any preferred stock
       of any Restricted Subsidiary,

       if and to the extent any of the preceding items (other than letters of credit and Hedging
       Obligations) would appear as a liability upon a balance sheet (excluding the notes
       thereto) of the specified Person prepared in accordance with IFRS. In addition, the term
       “Indebtedness” includes (i) all Indebtedness of others secured by a Lien on any asset of
       the specified Person (whether or not such Indebtedness is assumed by the specified
       Person); provided, however, that the amount of such Indebtedness shall be the lesser of
       (x) the Fair Market Value of such asset as of such date of determination and (y) the
       amount of such Indebtedness of such other Person; and (ii) to the extent not otherwise
       included, the guarantee by the specified Person of any Indebtedness of any other Person
       to the extent guaranteed by such Person.

       Notwithstanding the foregoing, “Indebtedness” shall not include any


                                              20


                                                                                          373
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                        (Explanatory Statement) Pg 375 of 1648



               (A)     Subordinated Shareholder Debt,

               (B)     Contingent Obligations Incurred in the ordinary course of business,

               (C)     in connection with the purchase by the Company or any Restricted
                       Subsidiary of any business, any post-closing payment adjustments to
                       which the seller may become entitled to the extent such payment is
                       determined by a final closing balance sheet or such payment depends on
                       the performance of such business after the closing; provided, however,
                       that, at the time of closing, the amount of any such payment is not
                       determinable and, to the extent such payment thereafter becomes fixed
                       and determined, the amount is paid within 30 days thereafter,

               (D)     for the avoidance of doubt, any contingent obligations in respect of
                       workers’ compensation claims, early retirement or termination
                       obligations, pension fund obligations or contributions or similar claims,
                       obligations or contributions or social security or wage Taxes,

               (E)     Qualified Receivables Financing; or

               (F)     deferred or prepaid revenues, including prepayments or deposits
                       received from clients or customers, in each case, in the ordinary course
                       of business.

       “Indenture” means this indenture in respect of the Notes (including any Additional
Notes issued hereunder) as amended or supplemented from time to time.

       “Indirect Participant” means a Person who holds a Book-Entry Interest in a Global
Note through a Participant.

       “Initial Notes” means the $500,000,000 aggregate principal amount of Notes issued
under this Indenture on the Issue Date.

        “Initial Public Offering” means an Equity Offering of common stock or other common
equity interests of the Company or any Parent or any successor of the Company or any Parent
(the “IPO Entity”) following which there is a Public Market and, as a result of which, the shares
of common stock or other common equity interests of the IPO Entity in such offering are listed
on an internationally recognized exchange or traded on an internationally recognized market.

       “Intercreditor Agreement” means the intercreditor agreement dated on or prior to the
Issue Date, by and among, inter alios, the Company, the Issuer, the Security Agent and the
Trustee, as amended from time to time.

        “Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s, BBB- (or the equivalent) by S&P or the equivalent investment grade
credit rating from any other Rating Agency.

        “Investments” means, with respect to any Person, all direct or indirect investments by
such Person in other Persons (including Affiliates) in the forms of loans (including guarantees
or other obligations), advances or capital contributions (excluding accounts receivable, trade
credit and advances to customers or suppliers and commission, travel and similar advances to

                                               21


                                                                                           374
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 376 of 1648



officers, employees and consultants made in the ordinary course of business), purchases or
other acquisitions for consideration of Indebtedness, Equity Interests or other securities issued
by any other Person, together with any investments that are required under IFRS to be classified
as investments on a balance sheet (excluding the notes thereto) of such Person in the same
manner as other investments included in this definition and to the extent such transactions
involve the transfer of cash or other property. If the Company or any Subsidiary of the
Company sells or otherwise disposes of any Equity Interests of any direct or indirect Restricted
Subsidiary of the Company such that, after giving effect to any such sale or disposition, such
Person is no longer a Restricted Subsidiary of the Company, the Company will be deemed to
have made an Investment on the date of any such sale or disposition equal to the Fair Market
Value of the Company’s Investments in such Restricted Subsidiary that were not sold or
disposed of. Except as otherwise provided in this Indenture, the amount of an Investment will
be determined at the time the Investment is made and without giving effect to subsequent
changes in value.

       “IPO Entity” has the meaning assigned to it in the definition of “Initial Public
Offering”.

        “IPO Market Capitalization” means an amount equal to (1) the total number of issued
and outstanding shares of common stock or common equity interests of the IPO Entity at the
time of closing of the Initial Public Offering multiplied by (2) the price per share at which such
shares of common stock or common equity interests are sold in such Initial Public Offering.

        “LC and Bank Guarantee” means any letters of credit, bank guarantee, completion or
performance bond, bid/tender bond, custom bond, advance payment guarantee, tax bond, surety
bonds, appeal bonds, rent guarantee bonds or any similar obligation used by the Company or
any of its Restricted Subsidiaries in the ordinary course of business or consistent with past
practice, including issuance of any back to back letters of credit, guarantees or similar
instruments in favor of an issuer of any such instrument.

       “Issue Date” means [], 2020.

        “Issuer” means KCA DEUTAG UK Finance plc, and any and all successors or assigns
thereto.

        “Lien” means, with respect to any asset, any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind in respect of such asset, whether or not filed, recorded or
otherwise perfected under applicable law, including any conditional sale or other title retention
agreement, any lease in the nature thereof.

         “Lease Obligation” means an obligation that is required to be classified and accounted
for as a lease for financial reporting purposes on the basis of IFRS. The amount of Indebtedness
will be, at the time any determination is to be made, the amount of such obligation required to
appear on a balance sheet (excluding any notes thereto) prepared in accordance with IFRS, and
the Stated Maturity thereof will be the date of the last payment of rent or any other amount due
under such lease prior to the first date such lease may be terminated without penalty.

        “Management” means any members of management of any Parent, the Company or any
Restricted Subsidiary of the Company (for this purpose including any person who was a
member of management when acquiring an interest) or any former member of management
and/or any other person directly or indirectly holding any interest pursuant to a MIP.
                                               22


                                                                                            375
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 377 of 1648



        “Management Advances” means, loans or advances made to, or guarantees with respect
to loans or advances made to, Management, directors, current or former officers, employees or
consultants of any Parent, the Company or any Restricted Subsidiary of the Company (or to
any trust or other entity holding shares or other investments in connection with any MIP):

(1)    in respect of travel, entertainment or moving related expenses Incurred in the ordinary
       course of business;

(2)    in respect of moving related expenses Incurred in connection with any closing or
       consolidation of any facility or office; or

(3)    (in the case of this clause (3)) in the ordinary course of business or consistent with past
       practice not to exceed the greater of $5.0 million and 2.0% of Consolidated EBITDA
       in the aggregate at any one time outstanding, subject to the approval of the Board of
       Directors of the Company.

        “Market Capitalization” means an amount equal to (i) the total number of issued and
outstanding shares of common stock or common equity interests of the IPO Entity on the date
of the declaration of the relevant dividend multiplied by (ii) the arithmetic mean of the closing
prices per share of such common stock or common equity interests for the 30 consecutive
trading days immediately preceding the date of declaration of such dividend.

       “Maturity Date” means December 1, 2025.

      “MIP” means any management equity plan, employee benefit scheme, incentive
scheme or other similar or equivalent arrangement.

       “MIP Payment” means any payment or transaction which is, or which is to be made,
entered into or used directly or indirectly (or to facilitate any such step or payment):

(1)    to make payment to a member of any MIP (including payments to members leaving
       any MIP) or any trust or other person in respect of any MIP or pay any costs and
       expenses properly incurred in the establishing and maintaining of any MIP (provided
       that, for the avoidance of doubt, nothing in this Indenture shall prohibit any payments
       to, or the acquisition of shares or other interests or investments of, employees or
       Management); and/or

(2)    for repayment or refinancing of amounts outstanding under any loan made in
       connection with an MIP or capitalisation of such loans.

       “Moody’s” means Moody’s Investors Service, Inc. and its successors and assigns.

        “Net Income” means, with respect to any Person for any period, the net income (loss)
of such Person for such period, determined in accordance with IFRS and before any reduction
in respect of dividends on preferred stock.

        “Net Proceeds” means the aggregate cash proceeds received by the Company or any of
its Restricted Subsidiaries in respect of any Asset Sale (including, without limitation, any cash
received upon the sale or other disposition of any Designated Non-cash Consideration received
in any Asset Sale and any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise, but only as and when received, but

                                               23


                                                                                            376
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                        (Explanatory Statement) Pg 378 of 1648



excluding the assumption by the acquiring Person of Indebtedness relating to the disposed
assets or other consideration received in any non-cash form), net of the direct costs relating to
such Asset Sale and the sale of such Designated Non-cash Consideration, including, without
limitation, legal, accounting and investment banking fees, and sales commissions, and any
relocation expenses Incurred as a result of the Asset Sale or Taxes paid or payable as a result
of the Asset Sale, in each case, after taking into account any available tax credits or deductions
and any tax sharing arrangements, and amounts required to be applied to the repayment of
Indebtedness, other than Indebtedness under a Credit Facility, secured by a Lien on the asset
or assets that were the subject of such Asset Sale and any reserve for adjustment in respect of
the sale price of such asset or assets established in accordance with IFRS, including without
limitation, pension and post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with such
transaction.

        “Notes” has the meaning assigned to it in the preamble to this Indenture. The Initial
Notes and any Additional Notes shall be treated as a single class for all purposes under this
Indenture, and unless the context otherwise requires, all references to the Notes shall include
the Initial Notes and any Additional Notes.

     “Notes Documents” means the Notes, the Guarantees, this Indenture, the Collateral
Documents, the Intercreditor Agreement and any Additional Intercreditor Agreement.

       “Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation governing any
Indebtedness.

        “Officer” means, with respect to any Person, the chairman of the Board of Directors,
the chief executive officer, the president, the chief operating officer, the chief financial officer,
the head of treasury, the treasurer, any assistant treasurer, the head of corporate development,
the head of group accounting, the controller, the secretary, any senior vice president, any vice
president or any assistant vice president of such Person or any other Person that the Board of
Directors of such Person shall designate for such purpose.

       “Officer’s Certificate” means a certificate signed on behalf of the Company by an
Officer of the Company that meets the requirements of this Indenture.

        “Opinion of Counsel” means a written opinion from legal counsel reasonably
satisfactory to the Trustee.

        “Ordinary Course Lease Obligations” means any Lease Obligation relating to property
or assets in which a significant portion of the risks and rewards of ownership are not transferred
to the Company or any Restricted Subsidiary as lessee and are Incurred in the ordinary course
of business (in the good faith determination of the Company).

       “Parent” means any direct or indirect parent company or entity of the Company and
where specified any direct or indirect parent company or entity of the specified entity.

        “Pari Passu Indebtedness” means (1) any Indebtedness of the Issuer that is pari passu
in right of payment to the Notes and (2) any Indebtedness of a Guarantor that is pari passu in
right of payment to such Guarantor’s Guarantees.

                                                 24


                                                                                               377
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                       (Explanatory Statement) Pg 379 of 1648



       “Participant” means, with respect to the Common Depositary, a Person who has an
account with the Common Depositary.

       “Permitted Business” means the businesses, services or activities of the Company and
its Subsidiaries and joint ventures engaged in on the date of this Indenture and any other
businesses, services or activities that are similar, incidental, complementary, ancillary or
reasonably related to, or a reasonable extension, expansion or development of, such businesses.

       “Permitted Collateral Liens” means:

(1)    (a) Liens on the Collateral that are described in one or more of clauses (4), (8), (12),
       (13), (15), (17), (18), (20), (22), (23), (24), (26), (27), (29), (30), (31) and (32) of the
       definition of Permitted Liens and that, in each case, would not materially interfere with
       the ability of the Security Agent to enforce any Lien over the Collateral and (b) Liens
       on assets that only constitute part of the Collateral because such assets are subject to a
       floating charge for the benefit of (or to secure) the Notes or the Guarantees that are
       described in one or more clauses of the definition of "Permitted Liens";

(2)    Liens on the Collateral to secure Indebtedness:

       (a)     pursuant to the Notes (or the Guarantees) (excluding any Additional Notes (or
               any guarantee of Additional Notes)) and Permitted Refinancing Indebtedness in
               respect thereof (and Permitted Refinancing Indebtedness in respect of such
               Permitted Refinancing Indebtedness;

       (b)     pursuant to Section 4.09(b)(1), which Indebtedness (up to an aggregate amount
               not exceeding the greater of (x) $225.0 million and (y) 100% of Consolidated
               EBITDA at any time and with any Indebtedness under any Cash Management
               Facilities to be calculated on a net basis to the extent permitted under the
               relevant Cash Management Facility) may have super senior priority status in
               respect of the proceeds from the enforcement of the Collateral;

       (c)     pursuant to Section 4.09(b)(1)(B), Section 4.09(b)(17) and Section 4.09(b)(22)
               and Permitted Refinancing Indebtedness in respect of any of such Indebtedness
               (and Permitted Refinancing Indebtedness in respect of such Permitted
               Refinancing Indebtedness);

       (d)     pursuant to Sections 4.09(b)(6) (but with respect to Lease Obligations covering
               only the assets acquired, improved, constructed, leased with or financed by such
               Indebtedness, the shares of entities that own such assets, and receivables and
               bank accounts therefrom);

       (e)     pursuant to Section 4.09(b)(10) and Hedging Obligations in connection with
               any Senior Notes; which may have super senior priority status in respect of the
               proceeds from the enforcement of the Collateral;

       (f)     pursuant to Section 4.09(b)(11) (to the extent such guarantee is in respect of
               Indebtedness otherwise permitted to be secured and is specified in this definition
               of Permitted Collateral Liens);



                                               25


                                                                                             378
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 380 of 1648



       (g)     pursuant to Section 4.09(b)(14) and Section 4.09(b)(15) and Permitted
               Refinancing Indebtedness in respect of any of such Indebtedness (and Permitted
               Refinancing Indebtedness in respect of such Permitted Refinancing
               Indebtedness);

       (h)     pursuant to Section 4.09(b)(12)(A) and Section 4.09(b)(19);

       (i)     on a basis junior to the Liens on such Collateral securing the Notes and the
               Guarantees and Permitted Refinancing Indebtedness in respect thereof (and
               Permitted Refinancing Indebtedness in respect of such Permitted Refinancing
               Indebtedness); and

       (j)     solely with respect to Collateral securing any Senior Notes or guarantees in
               respect thereof, Indebtedness issued or borrowed by any issuer of Senior Notes
               and the guarantees in respect thereof; provided that such Liens rank junior to
               the Liens on the same Collateral securing the Notes and the Guarantees;

       provided, that with respect to this clause (2) each of the secured parties to any such
       Indebtedness (acting directly or through its respective creditor representative) will have
       entered into the Intercreditor Agreement or an Additional Intercreditor Agreement;
       provided, further that subject to the Agreed Security Principles all property and assets
       (including, without limitation, the Collateral) of the Company or any Restricted
       Subsidiary securing such Indebtedness (including any guarantees thereof) or Permitted
       Refinancing Indebtedness secure the Notes and related Guarantees and the Indenture
       on a senior or pari passu basis, except to the extent provided in clauses (b) and (e)
       above.

For purposes of determining compliance with this definition, (w) a Lien need not be Incurred
solely by reference to one category of Permitted Collateral Liens described in this definition,
but may be Incurred under any combination of such categories (including in part under one
such category and in part under any other such category), (x) in the event that a Lien (or any
portion thereof) meets the criteria of one or more of such categories of Permitted Collateral
Liens, the Company shall, in its sole discretion, classify or reclassify such Lien (or any portion
thereof) in any manner that complies with this definition, (y) the principal amount of
Indebtedness secured by a Lien outstanding under any category of Permitted Collateral Liens
shall be determined after giving effect to the application of proceeds of any such Indebtedness
to refinance any such other Indebtedness, and (z) any Lien securing Indebtedness that was
permitted to secure such Indebtedness at the time of the Incurrence of such Indebtedness shall
also be permitted to secure any increase in the amount of such Indebtedness in connection with
the accrual of interest, the accretion of accreted value, the payment of interest in the form of
additional Indebtedness and the payment of dividends on Capital Stock constituting
Indebtedness in the form of additional shares of the same class of Capital Stock.

        “Permitted Holders” means each of (a) the Equity Investors and Related Parties (other
than the Company and any of its Restricted Subsidiaries), (b) any person or group whose
acquisition of beneficial ownership constitutes a Change of Control in respect of which a
Change of Control Offer is made in accordance with the requirements of this Indenture,
together with its Affiliates, (c) any “group” (within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Exchange Act as in effect on the Issue Date) of which any of the foregoing are
members, provided that in the case of such “group” and without giving effect to the existence
of such “group” or any other “group,” the persons referred to in clauses (a) and (b) above,
                                                26


                                                                                            379
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                        (Explanatory Statement) Pg 381 of 1648



collectively, have beneficial ownership, directly or indirectly, of more than 50% of the total
voting power of the Voting Stock of the Company or any of its direct or indirect parent entities
held by such “group,” and (d) any person acting as an underwriter in connection with any public
or private offering of the common stock or other common equity interests of the Company or
any of its direct or indirect parent entities.

       “Permitted Investments” means:

(1)    any Investment in the Company or in a Restricted Subsidiary of the Company;

(2)    any Investment in cash, Cash Equivalents or Government Guaranteed Securities;

(3)    any Investment by the Company or any Restricted Subsidiary of the Company in a
       Person, if as a result of such Investment:

       (a)     such Person becomes a Restricted Subsidiary of the Company; or

       (b)     such Person, in one transaction or a series of related transactions, is merged,
               consolidated or amalgamated with or into, or transfers or conveys substantially
               all of its assets to, or is liquidated into, the Company or a Restricted Subsidiary
               of the Company, and, in each of cases (a) and (b), any Investment then held by
               such Person; provided that any such Investment was not made by such Person
               in connection with, or in anticipation or contemplation of, such Person
               becoming a Restricted Subsidiary of the Company or such merger,
               consolidation, amalgamation, transfer, conveyance or liquidation;

(4)    any Investment made as a result of the receipt of non-cash consideration from an Asset
       Sale that was made pursuant to and in compliance with Section 4.10 or any acquisition
       or other Investment made in accordance with Section 4.10(c);

(5)    any Investment the payment for which consists of Equity Interests (other than
       Disqualified Stock) of the Company or any Parent (which Investment, in the case of
       any Parent, is contributed to the common equity capital of the Company; provided that
       any such contribution shall be excluded from Section 4.07(a)(C)(ii);

(6)    any Investments received (i) in compromise or resolution of (A) obligations of trade
       creditors or customers that were Incurred in the ordinary course of business of the
       Company or any of its Restricted Subsidiaries, including pursuant to any plan of
       reorganization or similar arrangement upon the bankruptcy or insolvency of any trade
       creditor or customer; or (B) litigation, arbitration or other disputes; or (ii) as a result of
       a foreclosure by the Company or any of its Restricted Subsidiaries with respect to any
       secured Investment or other transfer of title with respect to any secured Investment in
       default;

(7)    Investments represented by Hedging Obligations;

(8)    [Reserved];

(9)    guarantees issued in accordance with Section 4.09;



                                                27


                                                                                              380
 20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                      (Explanatory Statement) Pg 382 of 1648



(10)   any Investment existing, or made pursuant to binding commitments existing, on the
       Issue Date and any Investment that replaces, refinances or refunds such Investment;
       provided that the new investment is in an amount that does not exceed the amount
       replaced, refinanced or refunded, and is made in the same Person as the Investment
       replaced, refinanced or refunded;

(11)   Investments consisting of purchases and acquisitions of inventory, supplies, materials
       and equipment or purchases of contract rights or licenses or leases of intellectual
       property, in each case in the ordinary course of business;

(12)   additional Investments by the Company or any Restricted Subsidiary having an
       aggregate Fair Market Value (measured on the date each such Investment was made
       and without giving effect to subsequent changes in value), taken together with all other
       Investments made pursuant to this clause (12) that are at the time outstanding not to
       exceed the greater of $80.0 million and 35.0% of Consolidated EBITDA; provided,
       however, that if any Investment pursuant to this clause (12) is made in a Person that is
       not a Restricted Subsidiary of the Company at the date of the making of such Investment
       and such Person becomes a Restricted Subsidiary of the Company after such date, such
       Investment shall thereafter be deemed to have been made pursuant to clause (1) of this
       definition and shall cease to have been made pursuant to this clause (12);

(13)   Investments in joint ventures or in any Unrestricted Subsidiary of the Company or any
       of its Restricted Subsidiaries having an aggregate Fair Market Value (measured on the
       date each such Investment was made and without giving effect to subsequent changes
       in value), taken together with all other Investments made pursuant to this clause (13)
       that are at the time outstanding not to exceed the greater of $80.0 million and 35.0% of
       Consolidated EBITDA; provided, however, that if an Investment is made pursuant to
       this clause (13) in a Person that is not a Restricted Subsidiary of the Company at the
       date of the making of such Investment and such Person becomes a Restricted Subsidiary
       of the Company after such date, such Investment shall thereafter be deemed to have
       been made pursuant to clause (1) of this definition and shall cease to have been made
       pursuant to this clause (13);

(14)   any Investments made in connection with a Qualified Receivables Financing, including
       Investments of funds held in accounts permitted or required by the arrangements
       governing such Qualified Receivables Financing or any related indebtedness;

(15)   Investments in the Notes, any Additional Notes and any other Indebtedness of the
       Company or any of its Restricted Subsidiaries; and

(16)   Investments contemplated by the Restructuring.

       “Permitted Liens” means:

(1)    Liens in favor of the Company or any Restricted Subsidiary;

(2)    Liens on property (including Capital Stock) of a Person existing at the time such Person
       becomes a Restricted Subsidiary or is merged with or into or consolidated with the
       Company or any Restricted Subsidiary of the Company; provided that such Liens were
       in existence prior to, and not Incurred in contemplation of, such Person becoming a
       Restricted Subsidiary or such merger or consolidation, and do not extend to any assets
                                             28


                                                                                         381
 20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                      (Explanatory Statement) Pg 383 of 1648



       other than those of the Person that becomes a Restricted Subsidiary or is merged into
       or consolidated with the Company or the Restricted Subsidiary;

(3)    Liens on property (including Capital Stock) existing at the time of acquisition of the
       property by the Company or any Subsidiary of the Company; provided that such Liens
       were in existence prior to, such acquisition, and not Incurred in contemplation of, such
       acquisition and do not extend to any property other than the property so acquired by the
       Company or such Restricted Subsidiary;

(4)    Liens to secure Indebtedness permitted by Section 4.09(b)(12) and Liens or deposits to
       secure the performance of tenders, trade contracts, insurance, guarantees, leases, bids,
       statutory or regulatory obligations, or surety, appeal, indemnity or performance bonds,
       warranty, contractual, netting or set-off requirements or other obligations of a like
       nature Incurred in the ordinary course of business or consistent with past practice;

(5)    Liens securing reimbursement obligations with respect to commercial letters of credit
       which encumber documents and other assets relating to such letters of credit and
       products and proceeds thereof;

(6)    Liens to secure Lease Obligations permitted to be Incurred pursuant to Section 4.09
       covering only the assets acquired with or financed by such Lease Obligation;

(7)    Liens existing on the Issue Date;

(8)    Liens for Taxes, assessments or governmental charges or claims that are not yet
       delinquent or that are being contested in good faith by appropriate proceedings;
       provided that any reserve or other appropriate provision as is required in conformity
       with IFRS has been made therefor;

(9)    Liens created for the benefit of (or to secure) the Notes or the Guarantees;

(10)   (a) Liens (other than on rigs owned by any Guarantor) securing Indebtedness or other
       obligations of the Company or any of its Restricted Subsidiaries at any time outstanding
       that do not exceed the greater of $90.0 million and 37.5% of Consolidated EBITDA
       and (b) Liens securing Indebtedness permitted by Section 4.09(b)(22);

(11)   Liens arising under licenses of intellectual property in the ordinary course of business;

(12)   Liens to secure any Cash Management Facilities including in respect of any netting or
       setting off arrangements;

(13)   Liens arising under retention of title, extended retention of title (including, without
       limitation, verlängerter Eigentumsvorbehalt), or conditional sale arrangements in the
       ordinary course of trading and on arm’s length terms;

(14)   Liens on equipment of the Company or any Restricted Subsidiary granted in the
       ordinary course of business to clients upon whose property or premises such equipment
       is located;

(15)   Liens imposed by law (including, without limitation, Liens in favor of customers for
       equipment under order or in respect of advances paid in connection therewith), such as

                                              29


                                                                                           382
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                       (Explanatory Statement) Pg 384 of 1648



       carriers’, warehousemen’s, landlord’s, lessor’s, suppliers, banks, repairmen’s and
       mechanics’ Liens, and Liens of landlords securing obligations to pay lease payments
       that are not yet due and payable or in default, including, without limitation, any security
       in favor of landlords or warehouse operators (Pfandrecht des Vermieters oder
       Lagerhalters) arising solely by operation of law in favor of the relevant third party
       landlord or warehouse operator under a lease or warehousing agreement, in each case,
       Incurred in the ordinary course of business;

(16)   Liens on property or assets (including Equity Interests) at the time the Company or a
       Restricted Subsidiary acquired such property or assets, including any acquisition by
       means of a merger or consolidation with or into the Company or any Restricted
       Subsidiary; provided, however, that such Liens are not created or Incurred in connection
       with, or in contemplation of, such acquisition; provided, further, that the Liens may not
       extend to any other property owned by the Company or any Restricted Subsidiary;

(17)   Liens Incurred or deposits made in the ordinary course of business to secure payment
       of workers’ compensation or to participate in any fund in connection with workmen’s
       compensation, unemployment insurance, pensions or other social security programs
       including, without limitation, section 8a of the German Act on Partial Retirement
       (Altersteilzeitgesetz) or section 7e of the German Social Security Code, Part IV
       (Sozialgesetzbuch IV);

(18)   easements, rights of way, zoning and similar restrictions, reservations (including
       severances, leases or reservations of oil, gas, coal, minerals or water rights), restrictions
       or encumbrances in respect of real property or title defects that were not Incurred in
       connection with Indebtedness and that do not in the aggregate materially adversely
       affect the value of said properties (as such properties are used by the Company or its
       Subsidiaries) or materially impair their use in the operation of the business of the
       Company and its Subsidiaries;

(19)   Liens to secure any Permitted Refinancing Indebtedness permitted to be Incurred under
       this Indenture; provided, however, that:

       (a)     the new Lien shall be limited to all or part of the same property and assets that
               secured or, under the written agreements pursuant to which the original Lien
               arose, could secure the original Lien (plus improvements and accessions to such
               property or proceeds or distributions thereof); and

       (b)     the Indebtedness secured by the new Lien is not increased to any amount greater
               than the sum of (x) the original principal amount, or, if greater, committed
               amount, of the Indebtedness being renewed, refunded, refinanced, replaced,
               defeased or discharged with such Permitted Refinancing Indebtedness and
               (y) an amount necessary to pay any fees and expenses, including premiums,
               related to such renewal, refunding, refinancing, replacement, defeasance or
               discharge;

(20)   Liens arising from Uniform Commercial Code financing statement filings regarding
       operating leases entered into by the Company or any of its Restricted Subsidiaries in
       the ordinary course of business;


                                                30


                                                                                              383
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32              Exhibit D
                        (Explanatory Statement) Pg 385 of 1648



(21)   Liens on Capital Stock of an Unrestricted Subsidiary that secure Indebtedness or other
       obligations of such Unrestricted Subsidiary;

(22)   Liens securing insurance premium financing arrangements; provided that such Lien is
       limited to the applicable insurance contracts;

(23)   Liens arising by way of set-off or pledge (in favor of the account holding bank) arising
       by operation of law or under standard banking terms and conditions provided that the
       relevant bank account has not been set up nor has the relevant credit balance arisen in
       order to implement a secured financing;

(24)   Liens on escrowed proceeds for the benefit of related holders of debt securities or other
       Indebtedness (or the underwriter or arrangers thereof) or on cash set aside at the time
       of the Incurrence of any Indebtedness or government securities purchased with such
       cash;

(25)   Liens securing Hedging Obligations permitted pursuant to Section 4.09(b)(10);

(26)   Liens on property or assets under construction (and related rights) in favor of a
       contractor or developer or arising from progress or partial payments by a third party
       relating to such property or assets;

(27)   Liens on specific items of inventory or other goods (and the proceeds thereof) of any
       Person securing such Person’s obligations in respect of bankers’ acceptances issued or
       created in the ordinary course of business for the account of such Person to facilitate
       the purchase, shipment or storage of such inventory or other goods;

(28)   [Reserved];

(29)   Leases (other than Lease Obligations), licenses, subleases and sublicenses of assets in
       the ordinary course of business;

(30)   Liens on Receivables and related assets Incurred in connection with a Qualified
       Receivables Financing (including Liens encumbering cash deposits in bank accounts
       established in connection with a Qualified Receivables Financing and Liens
       encumbering cash and Cash Equivalents collected from Receivables that are part of or
       subject to a Qualified Receivables Financing);

(31)   bankers’ Liens, rights of set-off or similar rights and remedies as to deposit accounts
       (including any Lien created or subsisting over any asset held in any securities
       depository or any clearing house pursuant to the standard terms and procedures of the
       relevant securities depository or clearing house applicable in the normal course of
       trading), Liens arising out of judgments or awards not constituting an Event of Default
       and notices of lis pendens and associated rights related to litigation being contested in
       good faith by appropriate proceedings and for which adequate reserves have been made;

(32)   Liens on cash, Cash Equivalents or other property arising in connection with the
       defeasance, discharge or redemption of Indebtedness;




                                              31


                                                                                          384
 20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                      (Explanatory Statement) Pg 386 of 1648



(33)   limited recourse Liens in respect of the ownership interests in, or assets owned by, any
       joint ventures which are not Restricted Subsidiaries securing obligations of such joint
       ventures;

(34)   Liens on any proceeds loan made by the Issuer or any Restricted Subsidiary in
       connection with any future Incurrence of Indebtedness permitted under this Indenture
       and securing that Indebtedness;

(35)   any interest or title of a lessor under any operating lease;

(36)   Liens on assets or property of a Restricted Subsidiary of the Company (other than a
       Guarantor) securing Indebtedness of such Restricted Subsidiary or another Restricted
       Subsidiary (other than a Guarantor);

(37)   Liens over cash paid into an escrow account pursuant to any purchase price retention
       arrangement as part of any permitted disposal by the Company or a Restricted
       Subsidiary on condition that the cash paid into such escrow account in relation to a
       disposal does not represent more than 15% of the net proceeds of such disposal; and

(38)   Liens securing Indebtedness under Section 4.09(b)(1) to the extent such Lien is not able
       or required to be granted to secure the Notes pursuant to the Agreed Security Principles.

       “Permitted Payments to Parent” means, without duplication as to amounts:

(1)    customary indemnification obligations of any Parent owing to directors, officers,
       employees or other Persons under its charter or by-laws or pursuant to written
       agreement with any such Person to the extent relating to the Company and its
       Subsidiaries;

(2)    payments to any Parent to pay fees and expenses (including franchise or similar Taxes
       and fees and expenses properly Incurred in the ordinary course of business to auditors
       and legal advisors) required to maintain its corporate existence, customary salary, bonus
       and other benefits payable to officers and employees of any Parent of the Company and
       general corporate overhead expenses of any Parent of the Company, director’s and
       officer’s insurance to the extent such fees and expenses are attributable to the ownership
       or operation of the Company and its Subsidiaries not to exceed the greater of
       $5.0 million and 2.0% of Consolidated EBITDA in any 12 month period;

(3)    for so long as the Company is a member of a group filing a consolidated or combined
       tax return with any Parent, payments to any Parent in respect of an allocable portion of
       the tax liabilities of such group that is attributable to the Company and its Subsidiaries
       (“Tax Payments”). The Tax Payments shall not exceed the lesser of (i) the amount of
       the relevant Tax (including any penalties and interest) that the Company would owe if
       the Company were filing a separate tax return (or a separate consolidated or combined
       return with its Subsidiaries that are members of the consolidated or combined group),
       taking into account any carryovers and carrybacks of tax attributes (such as net
       operating losses) of the Company and such Subsidiaries from other taxable years and
       (ii) the net amount of the relevant Tax that such Parent actually owes to the appropriate
       Tax authority. Any Tax Payments received from the Company shall be paid over to the
       appropriate taxing authority within 30 days of any Parent’s receipt of such Tax
       Payments or refunded to the Company;
                                               32


                                                                                           385
 20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                      (Explanatory Statement) Pg 387 of 1648



(4)    costs (including all professional fees and expenses) Incurred by any Parent in
       connection with reporting obligations under or otherwise Incurred in connection with
       compliance with applicable laws, rules or regulations of any governmental, regulatory
       or self-regulatory body or stock exchange, this Indenture or any other agreement or
       instrument relating to Indebtedness of the Company or any Restricted Subsidiaries,
       including in respect of any reports filed with respect to the U.S. Securities Act, U.S.
       Exchange Act or the respective rules and regulations promulgated thereunder;

(5)    fees and expenses of any Parent Incurred in relation to any public offering or other sale
       of Capital Stock or Indebtedness (whether or not completed) (a) where the net proceeds
       of such offering or sale are intended to be received by or contributed to the Company
       or any Restricted Subsidiaries; (b) in a prorated amount of such expenses in proportion
       to the amount of such net proceeds intended to be so received or contributed; or
       (c) otherwise on an interim basis prior to completion of such offering so long as any
       Parent will cause the amount of such expenses to be repaid to the Company or the
       relevant Restricted Subsidiary out of the proceeds of such offering promptly if
       completed and there is a reasonable expectation of completion; and

(6)    fees and expenses (including the fees and expenses of legal counsel) of any Parent
       Incurred in connection with the issuance of the Initial Notes, any refinancing thereof
       and the Restructuring, including to fund any Holdco Liquidation Payment, and any
       other amount payable under the Scheme Documents.

        “Permitted Refinancing Indebtedness” means any Indebtedness of the Company or any
of its Restricted Subsidiaries issued in exchange for, or the net proceeds of which are used to
extend, renew, refund, refinance, replace, defease or discharge other Indebtedness of the
Company or any of its Restricted Subsidiaries (other than intercompany Indebtedness);
provided that:

(1)    the principal amount (or accreted value, if applicable, or if issued with original issue
       discount, aggregate issue price) of such Permitted Refinancing Indebtedness does not
       exceed the principal amount (or accreted value, if applicable) of the Indebtedness
       extended, renewed, refunded, refinanced, replaced, defeased or discharged (plus any
       accrued interest and any premium required to be paid on the Indebtedness being so
       renewed, refunded, replaced, defeased or discharged, plus the amount of all fees,
       commissions and expenses Incurred in connection therewith); and

(2)    such Permitted Refinancing Indebtedness has a final maturity date equal to or later than
       the final maturity date of, and has a Weighted Average Life to Maturity (disregarding
       any nominal amortization at the Company’s option) equal to or greater than the
       remaining Weighted Average Life to Maturity of, the Indebtedness being extended,
       renewed, refunded, refinanced, replaced, defeased or discharged; and

(3)    if the Indebtedness being extended, renewed, refunded, refinanced, replaced, defeased
       or discharged is expressly contractually subordinated in right of payment to the Notes
       or the Guarantees, such Permitted Refinancing Indebtedness is subordinated in right of
       payment to, the Notes or the Guarantees, as applicable, on terms at least as favorable to
       the Holders as those contained in the documentation governing the Indebtedness being
       extended, renewed, refunded, refinanced, replaced, defeased or discharged.


                                              33


                                                                                          386
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                       (Explanatory Statement) Pg 388 of 1648



        Permitted Refinancing Indebtedness in respect of any Credit Facility or any other
Indebtedness may be Incurred from time to time after the termination, discharge, or repayment
of any such Credit Facility or other Indebtedness.

        “Permitted Reorganization” means any amalgamation, demerger, merger, voluntary
liquidation, consolidation, reorganization, redomiciliation, winding up, arrangement, corporate
reconstruction or other similar or equivalent transaction involving the Company or any
Restricted Subsidiary (other than any transaction which involves the Company ceasing to be
the surviving entity) and the assignment, transfer or assumption of intragroup receivables and
payables among the Company or any Restricted Subsidiaries in connection therewith (a
Reorganization) that is made on a solvent basis; provided that after giving effect to such
Reorganization: (a) all of the business and assets of the Company and its Restricted
Subsidiaries remain owned by the Company and its Restricted Subsidiaries, (b) any payments
or assets distributed in connection with such Reorganization remain within the Company and
its Restricted Subsidiaries and (c) if the assets of a Restricted Subsidiary party to the
Reorganization form part of the Collateral, substantially equivalent Liens (excluding for this
purpose any hardening periods or the limitations anticipated by the Agreed Security Principles)
must be granted over any shares that were held by that Restricted Subsidiary and over any other
such assets that are distributed to a Guarantor.

        “Person” means any individual, corporation, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization, limited liability company or
government or other entity.

        “Private Placement Legend” means the legend set forth Section 2.06(f)(1) to be placed
on all Notes issued under this Indenture except where otherwise permitted by this Indenture.

        “Public Debt” means any Indebtedness consisting of bonds, debentures, notes or other
similar debt securities issued in (1) a public offering registered under the U.S. Securities Act
or (2) a private placement to institutional investors that is underwritten for resale in accordance
with Rule 144A or Regulation S under the U.S. Securities Act, whether or not it includes
registration rights entitling the holders of such debt securities to registration thereof with the
SEC for public resale.

       “Public Market” means any time after:

(1)    an Equity Offering has been consummated; and

(2)    shares of common stock or other common equity interests of the IPO Entity having a
       market value in excess of $100.0 million on the date of such Equity Offering have been
       distributed pursuant to such Equity Offering.

       “QIB” means a “qualified institutional buyer” as defined in Rule 144A.

        “Qualified Receivables Financing” means any financing (including, at the company’s
election, any factoring) pursuant to which the Company or any of its Restricted Subsidiaries
may sell, convey or otherwise transfer to any other Person or grant a security interest in, any
Receivables (and related assets); provided that (a) the covenants, events of default and other
provisions applicable to such financing shall be on market terms (as determined in good faith
by the Company’s Board of Directors or senior management) at the time such financing is
entered into, (b) the interest rate applicable to such financing shall be a market interest rate (as
                                                34


                                                                                              387
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                       (Explanatory Statement) Pg 389 of 1648



determined in good faith by the Company’s Board of Directors or senior management) at the
time such financing is entered into and (c) such financing shall be non-recourse to the Company
or any of its Restricted Subsidiaries except in relation to a Receivables Repurchase Obligation
or to the extent customary for such transactions (as determined in good faith by the Company’s
Board of Directors or senior management).

        “Rating Agency” means each of S&P, Moody’s, Fitch or any other internationally
recognized statistical rating organization or organizations identified by the U.S. Securities and
Exchange Commission, or in each case its affiliated rating agencies outside of the United
States.

       “Receivable” means any accounts receivable, inventory, royalty, licenses, contracts or
revenue streams subject to a Qualified Receivables Financing.

        “Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in connection with, and other
fees paid to a Person that is not the Company or any of its Restricted Subsidiaries in connection
with any Qualified Receivables Financing.

        “Receivables Repurchase Obligation” means any obligation of a seller of Receivables
in a Qualified Receivables Financing to repurchase Receivables arising as a result of a breach
of a representation, warranty or covenant or otherwise, including as a result of a Receivable or
portion thereof becoming subject to any asserted defense, dispute, off-set or counterclaim of
any kind as a result of any action taken by, any failure to take action by or any other event
relating to the seller.

        “Registrar” means Lucid Agency Services Limited until a successor replaces it and
thereafter means the successor serving hereunder.

       “Regulation S” means Regulation S promulgated under the U.S. Securities Act.

        “Regulation S Global Note” means a Global Note bearing the Global Note Legend and
Private Placement Legend and deposited with or on behalf of and registered in the name of the
Common Depositary or its nominee that will be issued in an initial amount equal to the principal
amount of the Notes initially sold in reliance on Regulation S, substantially in the form of
Exhibit A hereto and that has the “Schedule of Exchanges of Interests in the Global Note”
attached thereto, issued in accordance with Article 2.

       “Related Party” means:

(1)    any controlling stockholder, partner or member, or any 50% (or more) owned
       Subsidiary, or immediate family member (in the case of an individual), of any Equity
       Investor; or

(2)    any trust, corporation, partnership or other entity, the beneficiaries, stockholders,
       partners, owners or Persons beneficially holding a 50% or more controlling interest of
       which consist of any one or more Equity Investors and/or such other Persons referred
       to in the immediately preceding clause.

        “Responsible Officer,” when used with respect to the Trustee, means any officer within
the corporate trust and agency department of the Trustee (or any successor group of the Trustee)
                                               35


                                                                                           388
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                       (Explanatory Statement) Pg 390 of 1648



or any other officer of the Trustee customarily performing functions similar to those performed
by any of the designated officers of this definition and also means, with respect to a particular
corporate trust matter, any other officer to whom such matter is referred because of his
knowledge of and familiarity with the particular subject.

       “Restricted Global Note” means a 144A Global Note or an IAI Global Note.

       “Restricted Investment” means an Investment other than a Permitted Investment.

       “Restricted Subsidiary” of a Person means any Subsidiary of the referent Person that is
not an Unrestricted Subsidiary.

        “Restructuring” means the restructuring of the Company and its Subsidiaries described
in the Scheme Documents.

      “Restructuring Implementation Deed” has the meaning given to that term in the
Scheme.

       “Rule 144A” means Rule 144A promulgated under the U.S. Securities Act.

       “Rule 903” means Rule 903 promulgated under the U.S. Securities Act.

       “Rule 904” means Rule 904 promulgated under the U.S. Securities Act.

       “S&P” means Standard & Poor’s Ratings Services and its successors and assigns.

       “Scheme” means the scheme of arrangement in relation to the Issuer under Part 26 of
the Companies Act 2006, which was sanctioned by the High Court of Justice of England and
Wales on [] 2020.

      “Scheme Documents” means the Structure Memorandum, the Restructuring
Implementation Deed and any other documents related to the Scheme, including any
documents ancillary thereto.

       “SEC” means the Securities and Exchange Commission.

        “Security Agent” means Lucid Trustee Services Limited, until a successor replaces it in
accordance with the applicable provisions of this Indenture and thereafter means the successor
thereof.

       “Senior Facilities Agreement” means:

(1)    the super senior letter of credit facility dated the Issue Date between among others the
       Company and Lloyds Bank plc;

(2)    the super senior letter of credit facility dated the Issue Date between among others the
       Company and First Abu Dhabi Bank PJSC; or

(3)    any other facilities agreement entered into by the Company and/or any Restricted
       Subsidiary after the Issue Date evidencing the terms of any loan or LC or Bank
       Guarantee facility,

                                               36


                                                                                           389
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                       (Explanatory Statement) Pg 391 of 1648



       in each case, as amended, restated, supplemented, waived, replaced (whether or not
upon termination, and whether with the original lenders or otherwise), restructured, repaid,
refunded, refinanced or otherwise modified from time to time, including any agreement
extending the maturity thereof, refinancing, replacing or otherwise restructuring all or any
portion of the Indebtedness under such agreement or any successor or replacement agreement
or agreements or increasing the amount made available thereunder (subject to compliance with
Section 4.09) or altering the maturity thereof.

        “Senior Notes” means any Indebtedness of a Parent or any Subsidiary of a Parent
designated as a “Parent Debt Facility” or “Parent Debt Notes” under the Intercreditor
Agreement or any Additional Intercreditor Agreement.

       “Senior Secured Indebtedness” means, as of any date of determination, the principal
amount of any Indebtedness that is secured by a Lien on the Collateral that ranks or is intended
to rank pari passu with the Liens on the Collateral securing the Notes and the Guarantees,
excluding any Indebtedness incurred under (1)(A), (6)(A) (unless it is secured by a Lien on the
Collateral that ranks pari passu to the Notes and the Guarantees, but still excluding any
Indebtedness secured by a Lien described under clause (1)(b) of the definition of "Permitted
Collateral Liens"), (6)(B), (8), (9), (10), (11), (12), (13), (16), (18), (19), (20) and (21) of
Section 4.09(b)).

       “Significant Subsidiary” means any Subsidiary whose proportionate share of
Consolidated EBITDA (on an unconsolidated basis) exceeds 10.0% of the Consolidated
EBITDA of the Company.

        “Stated Maturity” means, with respect to any installment of principal on any series of
Indebtedness, the date on which the final payment of principal was scheduled to be paid in the
documentation governing such Indebtedness as of the Issue Date or the date of Incurrence, and
will not include any contingent obligations to repay, redeem or repurchase any such principal
prior to the date originally scheduled for the payment thereof.

        “Structure Memorandum” means the tax structure paper dated [] 2020 prepared by
Deloitte LLP in connection with the Restructuring.

       “Subordinated Shareholder Debt” means, collectively, any funds provided to the
Company by a Parent or any Permitted Holder in exchange for or pursuant to any security,
instrument or agreement other than Capital Stock, together with any such security, instrument
or agreement and any other security or instrument other than Capital Stock issued in payment
of any obligation under any Subordinated Shareholder Debt; provided, however, that such
Subordinated Shareholder Debt:

(1)    does not (including upon the happening of any event) mature or require any
       amortization, redemption or other repayment of principal or any sinking fund payment
       prior to the first anniversary of the Stated Maturity of the Notes (other than through
       conversion or exchange of such funding into Capital Stock (other than Disqualified
       Stock) of the Company or any funding meeting the requirements of this definition);

(2)    does not (including upon the happening of any event) require, prior to the first
       anniversary of the Stated Maturity of the Notes, payment of cash interest, cash
       withholding amounts or other cash gross-ups, or any similar cash amounts;

                                              37


                                                                                          390
 20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                      (Explanatory Statement) Pg 392 of 1648



(3)    contains no change of control or similar provisions and does not (including upon the
       happening of any event) accelerate and has no right (including upon the happening of
       any event) to declare a default or event of default or take any enforcement action or
       otherwise require any cash payment, in each case, prior to the first anniversary of the
       Stated Maturity of the Notes;

(4)    does not provide for or require any security interest or encumbrance over any asset of
       the Company or any of its Subsidiaries and is not guaranteed by any Subsidiary of the
       Company;

(5)    is subordinated in right of payment to the prior payment in full in cash of the Notes and
       the Guarantees at least to the same extent as the “Subordinated Liabilities” (as defined
       in the Intercreditor Agreement) are subordinated to the Notes and the Guarantees under
       the Intercreditor Agreement;

(6)    does not (including upon the happening of any event) restrict the payment of amounts
       due in respect of the Notes or compliance by Company with its obligations under the
       Notes and this Indenture;

(7)    does not (including upon the happening of an event) constitute Voting Stock; and

(8)    is not (including upon the happening of any event) mandatorily convertible or
       exchangeable, or convertible or exchangeable at the option of the holder thereof; in
       whole or in part, prior to the date on which the Notes mature, other than into or for
       Capital Stock (other than Disqualified Stock) of the Company; provided that the
       proceeds of any Senior Notes made available to the Company or any of its Restricted
       Subsidiaries shall not constitute Subordinated Shareholder Debt.

       “Subsidiary” means, with respect to any specified Person:

(1)    any corporation, association or other business entity of which more than 50% of the
       total voting power of shares of Capital Stock entitled (without regard to the occurrence
       of any contingency and after giving effect to any voting agreement or stockholders’
       agreement that effectively transfers voting power) to vote in the election of directors,
       managers or trustees of the corporation, association or other business entity is at the
       time owned or controlled, directly or indirectly, by that Person or one or more of the
       other Subsidiaries of that Person (or a combination thereof); and

(2)    any partnership or limited liability company of which (i) more than 50% of the capital
       accounts, distribution rights, total equity and voting interests or general and limited
       partnership interests, as applicable, are owned or controlled, directly or indirectly, by
       such Person or one or more of the other Subsidiaries of that Person or a combination
       thereof, whether in the form of membership, general, special or limited partnership
       interests or otherwise, and (ii) such Person or any Subsidiary of such Person is a
       controlling general partner or otherwise controls such entity.

       “Subsidiary Guarantor” means each Guarantor that is a Subsidiary of the Company.

      “Successor Parent” with respect to any Person means any other Person with more than
50% of the total voting power of the Voting Stock of which is, at the time the first Person
becomes a Subsidiary of such other Person, “beneficially owned” (as defined below) by one or
                                              38


                                                                                          391
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                        (Explanatory Statement) Pg 393 of 1648



more Persons that “beneficially owned” (as defined below) more than 50% of the total voting
power of the Voting Stock of the first Person immediately prior to the first Person becoming a
Subsidiary of such other Person. For purposes hereof, “beneficially own” has the meaning
correlative to the term “beneficial owner,” as such term is defined in Rules 13d-3 and 13d-5
under the U.S. Exchange Act (as in effect on the Issue Date).

        “Tax” means any tax, duty, levy, impost, assessment or other governmental charge
(including penalties and interest related thereto (and “Taxes” and “Taxation” shall be construed
to have corresponding meanings)).

        “Transfer Agent” means Lucid Agency Services Limited, until a successor replaces it
and thereafter means the successor serving hereunder.

        “Treasury Rate” means, as of any redemption date, the yield to maturity as of such
redemption date of United States Treasury securities (subject to a 0% floor) with a constant
maturity (as compiled and published in the most recent Federal Reserve Statistical Release
H.15 (519) that has become publicly available at least two Business Days prior to the date of a
notice of redemption (or, if such Statistical Release is no longer published, any publicly
available source of similar market data)) most nearly equal to the period from the redemption
date to December 1, 2022; provided, however, that if the period from the redemption date to
December 1, 2022, is less than one year, the weekly average yield on actually traded United
States Treasury securities adjusted to a constant maturity of one year will be used.

       “Trust Office of the Trustee” will be at the address of the Trustee specified in Section
14.01 or such other address as to which the Trustee may give notice to the Company.

        “Trustee” means Lucid Trustee Services Limited, until a successor replaces it in
accordance with the applicable provisions of this Indenture and thereafter means the successor
thereof.

        “Unrestricted Subsidiary” means:

(1)     any Subsidiary of the Company that at the time of determination is designated an
        Unrestricted Subsidiary by the Board of Directors of the Company in the manner
        provided in Section 4.18; and

(2)     any Subsidiary of an Unrestricted Subsidiary.

        “U.S. Dollar” or “$” means the lawful currency of the United States of America.

        “U.S. Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

        “U.S. Government Obligations” means direct obligations of, or obligations guaranteed
by, the United States of America, and the payment for which the United States pledges its full
faith and credit.

        “U.S. Securities Act” means the U.S. Securities Act of 1933, as amended.

       “Voting Stock” of any specified Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of Directors of such Person.


                                                 39


                                                                                               392
 20-12433-scc             Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                      Exhibit D
                             (Explanatory Statement) Pg 394 of 1648



        “Weighted Average Life to Maturity” means, when applied to any Indebtedness at any
date, the number of years obtained by dividing:

(1)     the sum of the products obtained by multiplying (a) the amount of each then remaining
        installment, sinking fund, serial maturity or other required payments of principal,
        including payment at final maturity, in respect of the Indebtedness, by (b) the number
        of years (calculated to the nearest one-twelfth) that will elapse between such date and
        the making of such payment; by

(2)     the then outstanding principal amount of such Indebtedness.



        Section 1.02 Other Definitions.

                                                                                                                Defined
                                                                                                                  in
      Term                                                                                                      Section

      “Additional Amounts” ..........................................................................             4.21
      “Additional Intercreditor Agreement” .................................................                      4.23
      “Affiliate Transaction” .........................................................................           4.11
      “Asset Sale Offer”.................................................................................         4.10
      “Authenticating Agent” ........................................................................             2.02
      “Authentication Order” ........................................................................             2.02
      “Authorized Agent” .............................................................................           14.06
      “Change of Control Offer” ...................................................................               4.15
      “Change of Control Payment” .............................................................                   4.15
      “Change of Control Payment Date”.....................................................                       4.15
      “Covenant Defeasance” .......................................................................               8.03
      “Covenant Suspension Event” ..............................................................                  4.22
      “Event of Default” ................................................................................         6.01
      “Excess Proceeds”................................................................................           4.10
      “Judgment Currency” ...........................................................................            14.14
      “Legal Defeasance”..............................................................................            8.02
      “Notes Offer” ........................................................................................      4.10
      “Offer Amount” ....................................................................................         3.09
      “Offer Period” ......................................................................................       3.09
      “Paying Agent” .....................................................................................        2.03
      “Payment Default” ...............................................................................           6.01
      “Permitted Debt” ..................................................................................         4.09
      “Purchase Date” ..................................................................................          3.09
      “Registrar” ...........................................................................................     2.03
      “Required Currency”............................................................................            14.14
      “Restricted Payments”..........................................................................             4.07
      “Reversion Date”..................................................................................          4.22
      “Suspended Covenants” .......................................................................               4.22
      “Suspension Date”................................................................................           4.22
      “Suspension Period” ............................................................................            4.22
      “Tax Jurisdiction” ................................................................................         4.21
      “Tax Redemption Date” .......................................................................               3.08
                                                              40


                                                                                                                         393
 20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                   Exhibit D
                            (Explanatory Statement) Pg 395 of 1648



                                                                                                            Defined
                                                                                                              in
      Term                                                                                                  Section

      “Transfer Agent” ..................................................................................    2.03

        Section 1.03 Rules of Construction.

        Unless the context otherwise requires:

                  (1)        a term has the meaning assigned to it;

               (2)    an accounting term not otherwise defined has the meaning assigned to it
        in accordance with IFRS;

                  (3)        “or” is not exclusive;

               (4)           words in the singular include the plural, and in the plural include the
        singular;

                  (5)        “will” shall be interpreted to express a command;

                  (6)        provisions apply to successive events and transactions; and

               (7)    references to sections of or rules under the U.S. Securities Act will be
        deemed to include substitute, replacement of successor sections or rules adopted by the
        SEC from time to time.

        Section 1.04 “all or substantially all”

Notwithstanding anything to the contrary in this Indenture, a sale, assignment, transfer, lease,
conveyance or other disposition of properties or assets of the Company or any of its Restricted
Subsidiaries shall not constitute a sale, assignment, transfer, lease, conveyance or other
disposition of all or substantially all of the properties or assets of the Company and its
Restricted Subsidiaries if any such sale, assignment, transfer, lease, conveyance or other
disposition results in the sale or other disposition of assets of less than 50% of either (1) the
total consolidated assets of the Company and its Restricted Subsidiaries, as shown on the most
recent balance sheet of such Company for which internal financial statements are available
calculated on a consolidated basis in accordance with IFRS or (2) the Consolidated EBITDA
of the Company.



                                                       ARTICLE 2
                                                       THE NOTES

        Section 2.01 Form and Dating.

        (a)    General. The Notes and the Trustee’s or the Authenticating Agent’s certificate
of authentication will be substantially in the form of Exhibit A hereto. The Notes may have
notations, legends or endorsements required by law, stock exchange rule or usage. Each Note
will be dated the date of its authentication. The terms and provisions contained in the Notes
                                               41


                                                                                                                    394
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                       (Explanatory Statement) Pg 396 of 1648



will constitute, and are hereby expressly made, a part of this Indenture and the Issuer and the
Trustee, by their execution and delivery of this Indenture, expressly agree to such terms and
provisions and to be bound thereby. However, to the extent any provision of any Note conflicts
with the express provisions of this Indenture, the provisions of this Indenture shall govern and
be controlling.

        (b)      Global Notes. Notes issued in global form will be substantially in the form of
Exhibit A hereto (including the Global Note Legend thereon and the “Schedule of Exchanges
of Interests in the Global Note” attached thereto). Each Global Note will represent such of the
outstanding Notes as will be specified therein and each shall provide that it represents the
aggregate principal amount of outstanding Notes from time to time endorsed thereon and that
the aggregate principal amount of outstanding Notes represented thereby may from time to
time be reduced or increased, as appropriate, to reflect exchanges and redemptions. Any
endorsement of a Global Note to reflect the amount of any increase or decrease in the aggregate
principal amount of outstanding Notes represented thereby will be made by the Registrar or the
Paying Agent, in accordance with instructions given by the Holder thereof as required by
Section 2.06.

        (c)     144A Global Notes, IAI Global Notes and Regulation S Global Notes. Notes
sold within the United States to QIBs pursuant to Rule 144A under the U.S. Securities Act shall
be issued initially in the form of a 144A Global Note, which shall be deposited with and
registered in the name of a nominee of the Common Depositary for the accounts of Euroclear
and Clearstream, duly executed by the Issuer and authenticated by the Trustee, or the
Authenticating Agent, as hereinafter provided. The aggregate principal amount of the 144A
Global Note may from time to time be increased or decreased by adjustments made on
Schedule A to each such Global Note, as hereinafter provided.

        Notes sold within the United States to IAIs pursuant to an exemption from the
registration requirements of the U.S. Securities Act shall be issued initially in the form of an
IAI Global Note, which shall be deposited with and registered in the name of a nominee of the
Common Depositary for the accounts of Euroclear and Clearstream, duly executed by the
Issuer and authenticated by the Trustee, or the Authenticating Agent, as hereinafter provided.
The aggregate principal amount of the IAI Global Note may from time to time be increased or
decreased by adjustments made on Schedule A to each such Global Note, as hereinafter
provided.

       Notes offered and sold in reliance on Regulation S shall be issued initially in the form
of a Regulation S Global Note, which shall be deposited with and registered in the name of a
nominee of the Common Depositary for the accounts of Euroclear and Clearstream, duly
executed by the Issuer and authenticated by the Trustee, or the Authenticating Agent, as
hereinafter provided. The aggregate principal amount of the Regulation S Global Note may
from time to time be increased or decreased by adjustments made on Schedule A to each such
Global Note, as hereinafter provided.

        (d)     Definitive Registered Notes. Definitive Registered Notes issued upon transfer
of a Book-Entry Interest or a Definitive Registered Note, or in exchange for a Book-Entry
Interest or a Definitive Registered Note, shall be issued in accordance with this Indenture.

        Notes issued in definitive registered form will be substantially in the form of Exhibit A
hereto (excluding the Global Note Legend thereon and the “Schedule of Exchanges of Interests
in the Global Note” in the form of Schedule A attached thereto).
                                                42


                                                                                           395
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                       (Explanatory Statement) Pg 397 of 1648



       (e)   Book-Entry Provisions. The Applicable Procedures shall be applicable to
Book-Entry Interests in the Global Notes that are held by Participants through the Common
Depositary.

       (f)     Denomination. The Notes shall be in denominations of $1,000 and integral
multiples of $1 above $1,000.

       Section 2.02 Execution and Authentication.

       At least one Officer must sign the Notes for the Issuer by manual or facsimile signature.

        If an Officer whose signature is on a Note no longer holds that office at the time a Note
is authenticated, the Note will nevertheless be valid.

       A Note will not be valid until authenticated by the manual signature of the Trustee or
Authenticating Agent. The signature will be conclusive evidence that the Note has been
authenticated under this Indenture.

        The Trustee or Authenticating Agent will, upon receipt of a written order of the Issuer
signed by an authorized representative (an “Authentication Order”), authenticate or cause an
Authenticating Agent to authenticate Notes for original issue that may be validly issued under
this Indenture, including any Additional Notes; provided, however, that Additional Notes that
are not fungible with the Notes for U.S. federal income tax purposes shall have a separate ISIN
or other identifying number from the Notes. The aggregate principal amount of Notes
outstanding at any time may not exceed the aggregate principal amount of Notes authorized for
issuance by the Issuer pursuant to one or more Authentication Orders, except as provided in
Section 1.01(h)(7).

        The Trustee may appoint one or more authenticating agents acceptable to the Issuer to
authenticate Notes. An authenticating agent may authenticate Notes whenever the Trustee may
do so. Each reference in this Indenture to authentication by the Trustee includes authentication
by such agent. An authenticating agent has the same rights as an Agent to deal with Holders
or an Affiliate of the Issuer. The Trustee hereby appoints Lucid Agency Services Limited as
the Authenticating Agent for the Notes (the “Authenticating Agent”). Lucid Agency Services
Limited hereby accepts such appointment and the Issuer hereby confirms that such appointment
is acceptable to it.

       Section 2.03 Registrar, Transfer Agent and Paying Agent.

       The Issuer will maintain one or more paying agents (each, a “Paying Agent”) for the
Notes. The initial Paying Agent will be Lucid Agency Services Limited. Lucid Agency
Services Limited hereby accepts such appointment.

       The Issuer will also maintain a registrar (the “Registrar”) for the registration of the
Notes and of their transfer or exchange. The Issuer will also maintain a transfer agent (the
“Transfer Agent”). The Issuer hereby appoints Lucid Agency Services Limited as the initial
Registrar and Lucid Agency Services Limited hereby accepts such appointment. The Issuer
hereby appoints Lucid Agency Services Limited as the initial Transfer Agent and Lucid
Agency Services Limited hereby accepts such appointment. The Registrar, each Paying Agent
and the Transfer Agent, as applicable, will maintain a register reflecting ownership of

                                               43


                                                                                           396
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                       (Explanatory Statement) Pg 398 of 1648



Definitive Registered Notes outstanding from time to time, make payments on and facilitate
transfers of Definitive Registered Notes on behalf of the Issuer.

        The Issuer may change the Paying Agent, the Registrar or the Transfer Agent without
prior notice to the Holders. For so long as the Notes are listed on the Official List of The
International Stock Exchange (the “Exchange”) and the rules of the Exchange so require, the
Issuer will notify the Exchange of any change of Registrar, Paying Agent or Transfer Agent.

       Section 2.04 Paying Agent to Hold Money.

The Issuer will require each Paying Agent (other than the Trustee or an Affiliate of the Trustee)
to agree in writing that the Paying Agent will hold for the benefit of Holders or the Trustee all
money held by the Paying Agent for the payment of principal of, premium or Additional
Amounts, if any, or interest on, the Notes, and will notify the Trustee of any default by the
Issuer in making any such payment. While any such default continues, the Trustee may require
a Paying Agent to pay all money held by it to the Trustee. The Issuer at any time may require
a Paying Agent to pay all money held by it to the Trustee. Upon payment over to the Trustee,
or such entity designated by the Trustee, the Paying Agent (if other than the Company or a
Subsidiary) will have no further liability for the money. Money held by a Paying Agent (if
other than the Company or a Subsidiary) need not be segregated, except as required by law,
and in no event shall any Paying Agent be liable for interest on any money received by it
hereunder. If the Company or a Subsidiary acts as Paying Agent, it will segregate and hold in
a separate trust fund for the benefit of the Holders all money held by it as Paying Agent. Upon
any insolvency, bankruptcy or reorganization proceedings relating to the Issuer (including,
without limitation, its bankruptcy, voluntary or judicial liquidation, composition with creditors,
reprieve from payment, controlled management, fraudulent conveyance, general settlement
with creditors, reorganization or similar laws affecting the rights of creditors generally), the
Trustee (or an entity appointed by the Trustee) will serve as Paying Agent for the Notes. For
the avoidance of doubt, the Paying Agent and the Trustee shall be held harmless and have no
liability with respect to payments or disbursements to be made by the Paying Agent and Trustee
(i) for which payment instructions are not made or that are not otherwise deposited by the
respective times set forth in this Indenture; and (ii) until they have confirmed receipt of funds
sufficient to make the relevant payment.


       Section 2.05 Holder Lists.

        The Registrar will preserve in as current a form as is reasonably practicable the most
recent list available to it of the names and addresses of all Holders. If the Trustee or the Paying
Agent is not the Registrar, the Issuer will furnish to the Trustee and each Paying Agent at least
two Business Days before each interest payment date and at such other times as the Trustee or
the Paying Agent may request in writing, a list of the names and addresses of the Holders in
such form and as of such date as the Trustee or the Paying Agent may reasonably require.

       Section 2.06 Transfer and Exchange.

       (a)     Transfer and Exchange of Global Notes.

       A Global Note may not be transferred except as a whole by Euroclear or Clearstream
to a Common Depositary or a nominee of such Common Depositary, by a Common Depositary
or a nominee of Euroclear or Clearstream to Euroclear or Clearstream or to another nominee
                                                44


                                                                                             397
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                       (Explanatory Statement) Pg 399 of 1648



or Common Depositary of Euroclear or Clearstream, or by such Common Depositary or
Euroclear or Clearstream or any such nominee to a successor of Euroclear or Clearstream or
Common Depositary or a nominee thereof.

       All Global Notes will be exchanged by the Issuer for Definitive Registered Notes:

               (1)    if Euroclear or Clearstream notifies the Issuer that they are unwilling or
       unable to continue to act as depositary and a successor depositary is not appointed by
       the Issuer within 120 days; or

              (2)    if any holder of a Book-Entry Interest requests such exchange in writing
       through Euroclear or Clearstream following an Event of Default under this Indenture
       and enforcement action is being taken in respect thereof under this Indenture.

       Upon the occurrence of either of the preceding events in clauses (a)(1) or (2) of this
Section 2.06, the Issuer shall issue or cause to be issued Definitive Registered Notes in such
names as Euroclear or Clearstream shall instruct the Registrar or Transfer Agent.

        Global Notes also may be exchanged or replaced, in whole or in part, as provided in
Section 2.07 and Section 2.10. A Global Note may not be exchanged for another Note other
than as provided in this clause (a). Book-Entry Interests in a Global Note may be transferred
and exchanged as provided in clause (b) or (c) of this Section 2.06.

        (b)     General Provisions Applicable to Transfer and Exchange of Book-Entry
Interests in the Global Notes.

       The transfer and exchange of Book-Entry Interests shall be effected through Euroclear
or Clearstream, in accordance with the provisions of this Indenture and the Applicable
Procedures.

        In connection with all transfers and exchanges of Book-Entry Interests (other than
transfers of Book-Entry Interests in connection with which the transferor takes delivery thereof
in the form of a Book-Entry Interest in the same Global Note), the Transfer Agent (copied to
the Trustee and Registrar) must receive:

                              (i)    a written order from a Participant or an Indirect
                      Participant given to the Common Depositary in accordance with the
                      Applicable Procedures directing the Common Depositary to debit from
                      the transferor a Book-Entry Interest in an amount equal to the
                      Book-Entry Interest to be transferred or exchanged;

                              (ii)   a written order from a Participant or an Indirect
                      Participant given to the Common Depositary in accordance with the
                      Applicable Procedures directing the Common Depositary to credit or
                      cause to be credited a Book-Entry Interest in another Global Note in an
                      amount equal to the Book-Entry Interest to be transferred or exchanged;
                      and

                             (iii) instructions given in accordance with the Applicable
                      Procedures containing information regarding the Participant account to
                      be credited or debited with such increase or decrease, if applicable.
                                              45


                                                                                          398
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                       (Explanatory Statement) Pg 400 of 1648



       In connection with a transfer or exchange of a Book-Entry Interest for a Definitive
Registered Note, the Transfer Agent (copied to the Trustee and the Registrar) must receive:

                               (i)    a written order from a Participant or an Indirect
                       Participant given to the Common Depositary in accordance with the
                       Applicable Procedures directing the Common Depositary to debit from
                       the transferor a Book-Entry Interest in an amount equal to the
                       Book-Entry Interest to be transferred or exchanged;

                              (ii)     a written order from a Participant directing the Registrar
                       to cause to be issued a Definitive Registered Note in an amount equal to
                       the Book-Entry Interest to be transferred or exchanged; and

                               (iii) instructions containing information regarding the Person
                       in whose name such Definitive Registered Note shall be registered to
                       effect the transfer or exchange referred to in this Section 2.06.

         In connection with any transfer or exchange of Definitive Registered Notes, the Holder
of such Notes shall present or surrender to the Transfer Agent or Registrar the Definitive
Registered Notes duly endorsed or accompanied by a written instruction of transfer in a form
satisfactory to such Transfer Agent or Registrar duly executed by such Holder or by its attorney,
duly authorized in writing. In addition, in connection with a transfer or exchange of a
Definitive Registered Note for a Book-Entry Interest, the Transfer Agent (copied to the
Registrar) must receive a written order directing the Common Depositary to credit the account
of the transferee in an amount equal to the Book-Entry Interest to be transferred or exchanged.

        Upon satisfaction of all of the requirements for transfer or exchange of Book-Entry
Interests in Global Notes contained in this Indenture, the Transfer Agent (copied to the Trustee
and the Registrar), as specified in this Section 2.06, shall endorse the relevant Global Note(s)
with any increase or decrease and instruct the Common Depositary to reflect such increase or
decrease in its systems.

        Transfers of Book-Entry Interests shall be subject to restrictions on transfer comparable
to those set forth herein to the extent required by the U.S. Securities Act. Transfers and
exchanges of Book-Entry Interests for Book-Entry Interests also shall require compliance with
either clause (b)(1) or (b)(2) of this Section 2.06 as applicable, as well as clause (b)(3) of this
Section 2.06, if applicable:

               (1)     Transfer of Beneficial Interests in the Same Global Note. Book-Entry
       Interests in any Restricted Global Note may be transferred to Persons who take delivery
       thereof in the form of a Book-Entry Interest in the same Restricted Global Note in
       accordance with the transfer restrictions set forth in the Private Placement Legend.
       Book-Entry Interests in any Regulation S Global Note may be transferred to Persons
       who take delivery thereof in the form of a Book-Entry Interest in the same Regulation S
       Global Note. No written orders or instructions shall be required to be delivered to the
       Trustee to effect the transfers described in this clause (1).

               (2)    All Other Transfers and Exchanges of Beneficial Interests in Global
       Notes. A Holder may transfer or exchange a Book-Entry Interest in Global Notes in a
       transaction not subject to clause (b)(1) of this Section 2.06 only if the Transfer Agent
       (copied to the Trustee and the Registrar) receives either:
                                                46


                                                                                             399
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                   (Explanatory Statement) Pg 401 of 1648



                   (A)    both:

                           (i)    a written order from a Participant or an Indirect
                   Participant given to the Common Depositary in accordance with the
                   Applicable Procedures directing the Common Depositary to credit or
                   cause to be credited a Book-Entry Interest in another Global Note in an
                   amount equal to the Book-Entry Interest to be transferred or exchanged;
                   and

                          (ii)    instructions given by the Common Depositary in
                   accordance with the Applicable Procedures containing information
                   regarding the Participant account to be credited with such increase; or

                   (B)    both:

                           (i)    a written order from a Participant or an Indirect
                   Participant given to the Common Depositary in accordance with the
                   Applicable Procedures directing the Common Depositary to cause to be
                   issued a Definitive Registered Note in an amount equal to the
                   Book-Entry Interest to be transferred or exchanged; and

                           (ii)    instructions given by the Common Depositary to the
                   Registrar containing information specifying the identity of the Person in
                   whose name such Definitive Registered Note shall be registered to effect
                   the transfer or exchange referred to in clause (b)(1) of this Section 2.06,
                   the principal amount of such securities and the ISIN or other similar
                   number identifying the Notes, provided that any such transfer or
                   exchange is made in accordance with the transfer restrictions set forth in
                   the Private Placement Legend.

           (3)     Transfer of Book-Entry Interests in a Restricted Global Note to Another
    Global Note. A Book-Entry Interest in a Restricted Global Note may be transferred to
    a Person who takes delivery thereof in the form of a Book-Entry Interest in another
    Global Note if the transfer complies with the requirements of clause (b)(2) of this
    Section 2.06 and the Registrar or Transfer Agent or Trustee receives the following:

                   (A)     if the transferee will take delivery in the form of a Book-Entry
           Interest in a the Restricted Global Note, then the transferor must deliver a
           certificate in the form of Exhibit B hereto, including the certifications in
           item (1) thereof; and

                   (B)     if the transferee will take delivery in the form of a Book-Entry
           Interest in a Regulation S Global Note then the transferor must deliver a
           certificate in the form of Exhibit B hereto, including the certifications in
           item (2) thereof.

            (4)     Transfer of Book-Entry Interests in a Regulation S Global Note to
    Another Global Note. A Book-Entry Interest in a Regulation S Global Note may be
    transferred to a Person who takes delivery thereof in the form of a Book-Entry Interest
    in another Global Note if the transfer complies with the requirements of clause (b)(2)
    of this Section 2.06.
                                           47


                                                                                        400
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                       (Explanatory Statement) Pg 402 of 1648



        (c)     Transfer or Exchange of Beneficial Interests for Definitive Registered Notes. If
any holder of a Book-Entry Interest in a Global Note proposes to exchange such Book-Entry
Interest for a Definitive Registered Note or to transfer such Book-Entry Interest to a Person
who takes delivery thereof in the form of a Definitive Registered Note, then, upon receipt by
the Trustee, the Transfer Agent and the Registrar of the following documentation:

              (1)    in the case of a transfer by a holder of a Book-Entry Interest in a
       Regulation S Global Note, the transfer complies with clause (b) of this Section 2.06;

               (2)    in the case of a transfer by a holder of a Book-Entry Interest in a
       Restricted Global Note to a QIB in reliance on Rule 144A, the Trustee, the Transfer
       Agent and the Registrar shall have received a certificate to the effect set forth in
       Exhibit B hereto, including the certifications in item (1) thereof;

               (3)    in the case of a transfer by a holder of a Book-Entry Interest in a
       Restricted Global Note in reliance on Regulation S, the Trustee, the Transfer Agent and
       the Registrar shall have received a certificate to the effect set forth in Exhibit B hereto,
       including the certifications in item (2) thereof; or

               (4)    in the case of a transfer by a holder of a Book-Entry Interest in a
       Restricted Global Note in reliance on Rule 144, the Trustee, the Transfer Agent and the
       Registrar shall have received a certificate to the effect set forth in Exhibit B hereto,
       including the certifications in item (3) thereof,

the Trustee or the Paying Agent shall cause the aggregate principal amount of the applicable
Global Note to be reduced accordingly pursuant to Section 2.06(h), and the Issuer shall execute
and the Trustee or the Authenticating Agent shall authenticate and deliver to the Person
designated in the instructions a Definitive Registered Note in the appropriate principal amount.
Any Definitive Registered Note issued in exchange for a Book-Entry Interest in a Global Note
pursuant to this clause (c) shall be registered in such name or names and in such authorized
denomination or denominations as the holder of such Book-Entry Interest shall instruct the
Registrar through instructions from the Common Depositary and the Participant or Indirect
Participant. The Registrar or a Paying Agent shall deliver such Definitive Registered Notes to
the Persons in whose names such Notes are so registered. Any Definitive Registered Note
issued in exchange for a Book-Entry Interest in a Restricted Global Note pursuant to this clause
(c) shall bear the Private Placement Legend and shall be subject to all restrictions on transfer
contained therein.

        (d)    Transfer and Exchange of Definitive Registered Notes for Book-Entry Interests
in the Global Notes. If any Holder of a Definitive Registered Note proposes to exchange such
Note for a Book-Entry Interest in a Global Note or to transfer such Definitive Registered Notes
to a Person who takes delivery thereof in the form of a Book-Entry Interest in a Global Note,
then, upon receipt by the Trustee, the Transfer Agent and the Registrar of the following
documentation:

              (1)     if the Holder of such Definitive Registered Note proposes to exchange
       such Note for a Book-Entry Interest in a Global Note, a certificate from such Holder in
       the form of Exhibit C hereto, including the certifications in item (2) thereof;



                                               48


                                                                                             401
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 403 of 1648



              (2)     if such Definitive Registered Note is being transferred to a QIB in
       accordance with Rule 144A, a certificate to the effect set forth in Exhibit B hereto,
       including the certifications in item (1) thereof;

               (3)      if such Definitive Registered Note is a Restricted Definitive Registered
       Note that is being transferred in an offshore transaction in accordance with Rule 903 or
       Rule 904, a certificate to the effect set forth in Exhibit B hereto, including the
       certifications in item (2) thereof, as applicable;

              (4)     if such Definitive Registered Note is being transferred to the Company
       or any of its Subsidiaries, a certificate to the effect set forth in Exhibit B hereto,
       including the certifications in item (3) thereof; and

the Trustee or Paying Agent will cancel the Definitive Registered Note, and the Paying Agent
will increase or cause to be increased the aggregate principal amount of, in the case of
clause (d)(1) of this Section 2.06, the Global Note, in the case of clause (d)(2) of this Section
2.06, the 144A Global Note, in the case of clause (d)(3) of this Section 2.06, the Regulation S
Global Note, and in the case of clause (d)(4) of this Section 2.06, the 144A Global Note.

        (e)     Transfer and Exchange of Definitive Registered Notes for Definitive Registered
Notes. Upon request by a Holder of Definitive Registered Notes and such Holder’s compliance
with the provisions of this Section 2.06(e), the Transfer Agent or the Registrar will register the
transfer or exchange of Definitive Registered Notes of which registration the Issuer will be
informed of by such Transfer Agent or such Registrar (as the case may be). Prior to such
registration of transfer or exchange, the requesting Holder must present or surrender to the
Transfer Agent or the Registrar the Definitive Registered Notes duly endorsed and
accompanied by a written instruction of transfer in a form satisfactory to the Transfer Agent or
the Registrar duly executed by such Holder or its attorney, duly authorized to execute the same
in writing. In the event that the Holder of such Definitive Registered Notes does not transfer
the entire principal amount of Notes represented by any such Definitive Registered Note, the
Transfer Agent or the Registrar will cancel or cause to be canceled such Definitive Registered
Note and the Issuer (who has been informed of such cancellation) shall execute and the Trustee
or an authentication agent shall authenticate and deliver to the requesting Holder and any
transferee Definitive Registered Notes in the appropriate principal amounts. In addition, the
requesting Holder shall provide any additional certifications, documents and information, as
applicable, required pursuant to the following provisions of this Section 2.06(e).

       Any Definitive Registered Note may be transferred to and registered in the name of
Persons who take delivery thereof in the form of a Definitive Registered Note if the Registrar
receives the following:

                       (A)     if the transfer will be made pursuant to Rule 144A, then the
               transferor must deliver a certificate in the form of Exhibit B hereto, including
               the certifications in item (1) thereof; and

                       (B)    if the transfer of a Restricted Definitive Registered Note will be
               made in reliance on Regulation S, then the transferor must deliver a certificate
               in the form of Exhibit B hereto, including the certifications in item (2) thereof.



                                               49


                                                                                            402
 20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                      (Explanatory Statement) Pg 404 of 1648



        (f)    Legends. The following legends will appear on the face of all Global Notes and
Definitive Registered Notes issued under this Indenture unless specifically stated otherwise in
the applicable provisions of this Indenture.

               (1)     Private Placement Legend. Each Global Note and each Definitive
       Registered Note (and all Notes issued in exchange therefor or in substitution thereof)
       shall bear the legend in substantially the following form:

       THIS SECURITY HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER
       THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
       ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
       JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR
       PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
       TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF
       IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH
       TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH
       REGISTRATION REQUIREMENTS.

       THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES
       ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR ACCOUNT FOR
       WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
       TRANSFER SUCH SECURITY, PRIOR TO THE DATE WHICH IS [IN THE CASE
       OF RULE 144A NOTES OR IAI NOTES: ONE YEAR AFTER THE LATER OF THE
       ORIGINAL ISSUE DATE AND THE LAST DATE ON WHICH THE ISSUER OR
       ANY AFFILIATE OF THE ISSUER WAS THE OWNER OF THIS SECURITY (OR
       ANY PREDECESSOR OF THIS SECURITY)] [IN THE CASE OF REGULATION S
       NOTES: 40 DAYS AFTER THE LATER OF THE ORIGINAL ISSUE DATE
       HEREOF AND THE DATE ON WHICH THIS SECURITY (OR ANY
       PREDECESSOR OF THIS SECURITY) WAS FIRST OFFERED TO PERSONS
       OTHER THAN DISTRIBUTORS (AS DEFINED IN RULE 902 OF REGULATION
       S) IN RELIANCE ON REGULATION S], ONLY (A) TO THE ISSUER, (B) FOR SO
       LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO
       RULE 144A UNDER THE U.S. SECURITIES ACT (“RULE 144A”), TO A PERSON
       IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS
       DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT OR
       FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM
       NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON
       RULE 144A (C) PURSUANT TO OFFERS AND SALES TO NON U.S. PERSONS
       (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
       ("REGULATION S”)) THAT OCCUR OUTSIDE THE UNITED STATES IN
       COMPLIANCE WITH REGULATION S, (D) PURSUANT TO A REGISTRATION
       STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE U.S.
       SECURITIES ACT OR (E) PURSUANT TO ANY OTHER AVAILABLE
       EXEMPTION FROM THE REGISTRATION REQUIREMENTS WITHIN THE
       MEANING OF REGULATION S. THE HOLDER AGREES THAT IT WILL GIVE
       TO EACH PERSON TO WHOM THIS SECURITY IS TRANSFERRED A NOTICE
       SUBSTANTIALLY SIMILAR TO THE EFFECT OF THIS LEGEND. IN THE CASE
       OF REGULATION S NOTES: BY ITS ACQUISITION HEREOF, THE HOLDER
       HEREOF REPRESENTS THAT IT IS NOT A U.S. PERSON NOR IS IT
       PURCHASING FOR THE ACCOUNT OF A U.S. PERSON AND IS ACQUIRING
                                              50


                                                                                         403
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 405 of 1648



    THIS SECURITY IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH
    REGULATION S UNDER THE U.S. SECURITIES ACT.

    BY ITS ACQUISITION OF THIS SECURITY OR AN INTEREST HEREIN, THE
    HOLDER HEREOF WILL BE DEEMED TO HAVE REPRESENTED AND
    WARRANTED THAT EITHER (1) IT IS NOT AN “EMPLOYEE BENEFIT PLAN”
    (AS DEFINED IN SECTION 3(3) OF THE U.S. EMPLOYEE RETIREMENT
    INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”)) SUBJECT TO
    TITLE I OF ERISA OR A PLAN SUBJECT TO SECTION 4975 OF THE U.S.
    INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), SUCH
    AS AN INDIVIDUAL RETIREMENT ACCOUNT, OR AN ENTITY WHOSE
    UNDERLYING ASSETS INCLUDE, OR ARE DEEMED FOR PURPOSES OF
    ERISA OR THE CODE TO INCLUDE “PLAN ASSETS” (WITHIN THE MEANING
    OF 29 C.F.R. SECTION 2510.3-101 (AS MODIFIED BY SECTION 3(42) OF
    ERISA)) BY REASON OF ANY SUCH EMPLOYEE BENEFIT PLAN OR PLAN’S
    INVESTMENT IN THE ENTITY (COLLECTIVELY, “PLANS” OR “BENEFIT
    PLAN INVESTORS”), IT IS NOT ACTING ON BEHALF OF A PLAN AND NO
    ASSETS OF A PLAN OR NON U.S. PLAN, “GOVERNMENTAL PLAN” (AS
    DEFINED IN SECTION 3(32) OF ERISA) OR “CHURCH PLAN” (AS DEFINED IN
    SECTION 3(33) OF ERISA, THAT HAS NOT MADE ELECTIONS UNDER
    SECTION 410(D) OF THE CODE) HAVE BEEN USED TO ACQUIRE THIS
    SECURITY OR AN INTEREST HEREIN, OR (2) THE ACQUISITION, HOLDING
    AND DISPOSITION OF THIS SECURITY OR AN INTEREST HEREIN BY THE
    HOLDER WILL NOT CONSTITUTE OR RESULT IN A NON EXEMPT
    PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION
    4975 OF THE CODE OR A VIOLATION OF STATE, LOCAL, OTHER FEDERAL
    OR NON U.S. LAWS OR REGULATIONS THAT ARE SUBSTANTIALLY
    SIMILAR TO THE FOREGOING PROVISIONS OF ERISA OR THE CODE, AND
    (3) THE HOLDER WILL NOT SELL OR OTHERWISE TRANSFER THIS
    SECURITY OR AN INTEREST HEREIN, UNLESS SUCH SUBSEQUENT
    TRANSFEREE HAS MADE THE REPRESENTATIONS AND WARRANTEES IN
    (1) OR (2) ABOVE. THE HOLDER HEREOF WILL ALSO BE DEEMED TO
    ACKNOWLEDGE THAT THE FOREGOING RESTRICTIONS APPLY TO
    HOLDERS OF BENEFICIAL INTERESTS IN THESE NOTES AS WELL AS TO
    HOLDERS OF THESE NOTES.

    EACH PURCHASER AND TRANSFEREE OF THIS SECURITY OR INTEREST
    HEREIN THAT IS A BENEFIT PLAN INVESTOR SHALL BE REQUIRED OR
    DEEMED TO REPRESENT AND WARRANT TO THE ISSUER, ON EACH DAY
    FROM THE DATE ON WHICH SUCH BENEFICIAL OWNER ACQUIRES THIS
    SECURITY OR INTEREST HEREIN THROUGH AND INCLUDING THE DATE
    ON WHICH IT DISPOSES OF THIS SECURITY OR INTEREST HEREIN, THAT
    (A) THE FIDUCIARY MAKING THE DECISION TO INVEST IN THIS SECURITY
    ON ITS BEHALF (THE “INDEPENDENT FIDUCIARY”) IS A BANK, (AS
    DEFINED IN SECTION 202 OF THE U.S. INVESTMENT ADVISORS ACT OF
    1940, AS AMENDED (THE “ADVISORS ACT”)) OR A SIMILAR INSTITUTION
    THAT IS REGULATED AND SUPERVISED AND SUBJECT TO PERIODIC
    EXAMINATION BY A STATE OR FEDERAL AGENCY, AN INSURANCE
    CARRIER THAT IS QUALIFIED UNDER THE LAWS OF MORE THAN ONE
    STATE TO PERFORM THE SERVICES OF MANAGING, ACQUIRING OR
                                   51


                                                                       404
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 406 of 1648



    DISPOSING OF THE ASSETS OF A BENEFIT PLAN INVESTOR, AN
    INVESTMENT ADVISOR REGISTERED UNDER THE ADVISORS ACT, OR IF
    NOT REGISTERED AS AN INVESTMENT ADVISOR UNDER THE ADVISORS
    ACT BY REASON OF PARAGRAPH (1) OF SECTION 203A OF THE ADVISORS
    ACT, IS REGISTERED AS AN INVESTMENT ADVISOR UNDER THE LAWS OF
    THE STATE IN WHICH IT MAINTAINS ITS PRINCIPAL OFFICE AND PLACE
    OF BUSINESS, A BROKER-DEALER REGISTERED UNDER THE U.S.
    SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, OR HAS, AND AT ALL
    TIMES THAT THE BENEFIT PLAN INVESTOR IS INVESTED IN THIS
    SECURITY WILL HAVE, TOTAL ASSETS OF AT LEAST U.S. $50,000,000
    UNDER ITS MANAGEMENT OR CONTROL (PROVIDED THAT THIS CLAUSE
    SHALL NOT BE SATISFIED IF THE INDEPENDENT FIDUCIARY IS EITHER (1)
    THE OWNER OR A RELATIVE OF THE OWNER OF AN INVESTING
    INDIVIDUAL RETIREMENT ACCOUNT OR (2) A PARTICIPANT OR
    BENEFICIARY OF THE BENEFIT PLAN INVESTOR INVESTING IN THIS
    SECURITY IN SUCH CAPACITY); (B) THE INDEPENDENT FIDUCIARY IS AN
    INDEPENDENT PLAN FIDUCIARY WITHIN THE MEANING OF SECTION 3(21)
    OF ERISA, SECTION 4975 OF THE CODE, OR BOTH, AND IS RESPONSIBLE
    FOR EXERCISING INDEPENDENT JUDGEMENT IN EVALUATING THE
    BENEFIT PLAN INVESTOR’S ACQUISITION OF THIS SECURITY; (C) THE
    INDEPENDENT FIDUCIARY IS CAPABLE OF EVALUATING INVESTMENT
    RISKS INDEPENDENTLY, BOTH IN GENERAL AND WITH REGARD TO
    PARTICULAR     TRANSACTIONS     AND    INVESTMENT    STRATEGIES
    INCLUDING, WITHOUT LIMITATION, THE ACQUISITION BY THE BENEFIT
    PLAN INVESTOR OF THIS SECURITY; (D) THE INDEPENDENT FIDUCIARY
    IS RESPONSIBLE FOR EXERCISING INDEPENDENT JUDGMENT IN
    EVALUATING THE ACQUISITION, HOLDING AND DISPOSITION OF THIS
    SECURITY; (E) NONE OF THE ISSUER, THE GUARANTORS, OR THE INITIAL
    PURCHASERS HAS EXERCISED ANY AUTHORITY TO CAUSE THE BENEFIT
    PLAN INVESTOR TO INVEST IN THIS SECURITY OR TO NEGOTIATE THE
    TERMS OF THE BENEFIT PLAN INVESTOR’S INVESTMENT IN THIS
    SECURITY; AND (F) NEITHER THE BENEFIT PLAN INVESTOR NOR THE
    INDEPENDENT FIDUCIARY IS PAYING OR HAS PAID ANY FEE OR OTHER
    COMPENSATION TO ANY OF THE ISSUER, THE GUARANTORS OR THE
    INITIAL PURCHASERS FOR INVESTMENT ADVICE (AS OPPOSED TO OTHER
    SERVICES) IN CONNECTION WITH ITS ACQUISITION OR HOLDING OF THIS
    SECURITY. IN ADDITION, EACH SUCH PURCHASER OR TRANSFEREE WILL
    BE REQUIRED OR DEEMED TO ACKNOWLEDGE AND AGREE THAT THE
    INDEPENDENT FIDUCIARY HAS BEEN FAIRLY INFORMED: (X) THAT NONE
    OF THE ISSUER, THE GUARANTORS, THE INITIAL PURCHASERS, OR
    OTHER PERSONS THAT PROVIDE MARKETING SERVICES, NOR ANY OF
    THEIR AFFILIATES, HAS PROVIDED, AND NONE OF THEM WILL PROVIDE,
    IMPARTIAL INVESTMENT ADVICE OR ADVICE IN A FIDUCIARY CAPACITY
    AND THEY ARE NOT GIVING, NOR HAVE THEY GIVEN, ANY INVESTMENT
    ADVICE OR OTHERWISE MADE A RECOMMENDATION, IN CONNECTION
    WITH THE PURCHASER OR TRANSFEREE'S ACQUISITION OR HOLDING OF
    THIS SECURITY AND (Y) OF THE EXISTENCE OF, AND HAS RECEIVED AND
    UNDERSTANDS THE DISCLOSURE AND NATURE OF, THE ISSUER, THE
    GUARANTORS, AND THE INITIAL PURCHASERS’ FINANCIAL INTERESTS
    IN THE BENEFIT PLAN INVESTOR’S ACQUISITION OF THIS SECURITY.
                                 52


                                                                       405
 20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                      (Explanatory Statement) Pg 407 of 1648



              (2)      Global Note Legend.      Each Global Note shall bear a legend in
       substantially the following form:

       “THIS GLOBAL NOTE IS HELD BY THE COMMON DEPOSITARY (AS
       DEFINED IN THE INDENTURE GOVERNING THIS NOTE) OR ITS NOMINEE
       IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL OWNERS, AND IS NOT
       TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES EXCEPT
       THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY
       BE REQUIRED PURSUANT TO SECTION 2.06 OF THE INDENTURE, (2) THIS
       GLOBAL NOTE MAY BE EXCHANGED IN WHOLE BUT NOT IN PART
       PURSUANT TO CLAUSE (A) OF SECTION 2.06 OF THE INDENTURE, AND
       (3) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR
       CANCELLATION PURSUANT TO SECTION 2.11 OF THE INDENTURE.”

        (g)     Cancellation and/or Adjustment of Global Notes. At such time as all
Book-Entry Interests in a particular Global Note have been exchanged for Definitive
Registered Notes or a particular Global Note has been redeemed, repurchased or canceled in
whole and not in part, each such Global Note will be returned to or retained and canceled by
the Trustee in accordance with Section 2.11. At any time prior to such cancellation, if any
Book-Entry Interest in a Global Note is exchanged for or transferred to a Person who will take
delivery thereof in the form of a Book-Entry Interest in another Global Note or for Definitive
Registered Notes, the principal amount of Notes represented by such Global Note will be
reduced accordingly and an endorsement will be made on such Global Note by the Trustee or
the Paying Agent or the Common Depositary at the direction of the Trustee to reflect such
reduction; and if the Book-Entry Interest is being exchanged for or transferred to a Person who
will take delivery thereof in the form of a Book-Entry Interest in another Global Note, such
other Global Note will be increased accordingly and an endorsement will be made on such
Global Note by the Trustee or the Paying Agent or the Common Depositary at the direction of
the Trustee to reflect such increase.

       (h)     General Provisions Relating to Transfers and Exchanges.

               (1)    To permit registrations of transfers and exchanges, the Issuer will
       execute and the Trustee or the Authenticating Agent will authenticate Global Notes and
       Definitive Registered Notes upon receipt of an Authentication Order in accordance with
       Section 2.02 or at the Registrar’s request.

               (2)    No service charge will be made by the Issuer or the Registrar to a Holder
       of a Book-Entry Interest in a Global Note, a Holder of a Global Note or a Holder of a
       Definitive Registered Note for any registration of transfer or exchange, but the Issuer
       may require payment of a sum sufficient to cover any stamp duty, stamp duty reserve,
       documentary or other similar tax or governmental charge that may be imposed in
       connection therewith (other than any such transfer taxes or similar governmental charge
       payable upon exchange or transfer pursuant to Section 2.10, Section 3.06, Section 4.10
       and Section 4.15).

              (3)    No Transfer Agent or Registrar will be required to register the transfer
       of or exchange of any Note selected for redemption in whole or in part, except the
       unredeemed portion of any Note being redeemed in part.


                                              53


                                                                                         406
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                       (Explanatory Statement) Pg 408 of 1648



               (4)      All Global Notes and Definitive Registered Notes issued upon any
       registration of transfer or exchange of Global Notes or Definitive Registered Notes will
       be the valid obligations of the Issuer, evidencing the same debt, and entitled to the same
       benefits under this Indenture, as the Global Notes or Definitive Registered Notes
       surrendered upon such registration of transfer or exchange.

                (5)     The Issuer and the Registrar shall not be required to register the transfer
       into its register kept at its registered office of any Definitive Registered Notes:

                     (A)     for a period of 15 calendar days prior to any date fixed for the
               redemption of the Notes under Section 3.02;

                       (B)     for a period of 15 calendar days immediately prior to the date
               fixed for selection of Notes to be redeemed in part;

                       (C)     for a period of 15 calendar days prior to the record date with
               respect to any interest payment date; or

                      (D)     which the Holder has tendered (and not withdrawn) for
               repurchase in connection with a Change of Control Offer or an Asset Sale Offer.

       Any such transfer will be made without charge to the Holder, other than any taxes,
       duties and governmental charges payable in connection with such transfer.

               (6)     The Trustee, any Agent and the Issuer may deem and treat the Person in
       whose name any Note is registered as the absolute owner of such Note for the purpose
       of receiving payment of principal of and interest on such Notes and for all other
       purposes, and none of the Trustee, any Agent or the Issuer shall be affected by notice
       to the contrary.

               (7)     All certifications, certificates and Opinions of Counsel required to be
       submitted to the Issuer, the Trustee or the Registrar pursuant to this Section 2.06 to
       effect a registration of transfer or exchange may be submitted by facsimile with
       originals to be delivered as soon as practicable thereafter to the Trustee.

       Section 2.07 Replacement Notes.

        If any mutilated Note is surrendered to the Registrar and the Registrar receives evidence
to its satisfaction of the destruction, loss or theft of any Note, the Issuer will issue and the
Trustee, upon receipt of an Authentication Order, will authenticate, or cause the Authenticating
Agent to authenticate, a replacement Note if the Registrar’s requirements are met. If required
by the Registrar or the Issuer, an indemnity bond must be supplied by the Holder that is
sufficient in the judgment of the Registrar and the Issuer to protect the Issuer, the Trustee, the
Registrar, any Agent and any Authenticating Agent from any loss that any of them may suffer
if a Note is replaced. The Issuer and the Registrar may charge for its expenses in replacing a
Note.

         Every replacement Note is an additional obligation of the Issuer and will be entitled to
all of the benefits of this Indenture equally and proportionately with all other Notes duly issued
hereunder.


                                               54


                                                                                             407
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                       (Explanatory Statement) Pg 409 of 1648



       Section 2.08 Outstanding Notes.

        The Notes outstanding at any time are all the Notes authenticated by the Trustee or the
Authenticating Agent except for those canceled by it or the Registrar, those delivered to it or
the Registrar for cancellation, those reductions in the interest in a Global Note effected by the
Trustee or the Registrar in accordance with the provisions hereof, and those described in this
Section 2.08 as not outstanding. Except as set forth in Section 2.09, a Note does not cease to
be outstanding because the Company or an Affiliate of the Company holds the Note; however,
Notes held by the Company or a Subsidiary of the Company shall not be deemed to be
outstanding for purposes of clause (a) of Section 3.07.

       If a Note is replaced pursuant to Section 1.01(h)(7), it ceases to be outstanding unless
the Trustee and the Registrar receive proof satisfactory to them that the replaced Note is held
by a protected purchaser.

       If the principal amount of any Note is considered paid under Section 4.01, it ceases to
be outstanding and interest on it ceases to accrue.

       If a Paying Agent (other than the Issuer, the Company, a Subsidiary or an Affiliate of
any thereof) holds, on a redemption date or maturity date, money sufficient to pay Notes
payable on that date, then on and after that date such Notes will be deemed to be no longer
outstanding and will cease to accrue interest.

       Section 2.09 Treasury Notes.

        In determining whether the Holders of the required principal amount of Notes have
concurred in any direction, waiver or consent, Notes owned by the Issuer, any Guarantor or by
any Person directly or indirectly controlling or controlled by or under direct or indirect common
control with the Issuer or any Guarantor (other than any persons that have beneficial ownership
of the Notes on the Issue Date) or held by the Holding Period Trustee will be considered as
though not outstanding, except that for the purposes of determining whether the Trustee and
the Registrar will be protected in relying on any such direction, waiver or consent, only Notes
that the Trustee and the Registrar know are so owned will be so disregarded.

       Section 2.10 Temporary Notes.

        Until certificates representing Notes are ready for delivery, the Issuer may prepare and
the Trustee, upon receipt of an Authentication Order, will authenticate, or cause its
Authenticating Agent to authenticate, temporary Notes. Temporary Notes will be substantially
in the form of certificated Notes but may have variations that the Issuer considers appropriate
for temporary Notes and as may be reasonably acceptable to the Trustee. Without unreasonable
delay, the Issuer will prepare and the Trustee or Authenticating Agent will authenticate
permanent Notes in exchange for temporary Notes.

       Holders of temporary Notes will be entitled to all of the benefits of this Indenture.

       Section 2.11 Cancellation.

        The Issuer at any time may deliver Notes to the Registrar for cancellation. Each Paying
Agent and any Transfer Agent will forward to the Registrar any Notes surrendered to them for
registration of transfer, exchange or payment. The Registrar or Paying Agent (other than the
                                               55


                                                                                           408
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                       (Explanatory Statement) Pg 410 of 1648



Issuer or a subsidiary or an Affiliate of any thereof) and no one else will cancel all Notes
surrendered for registration of transfer, exchange, payment, replacement or cancellation and
will destroy canceled Notes (subject to the record retention requirement of the U.S. Exchange
Act). Certification of the destruction of all canceled Notes will be delivered to the Issuer upon
written request. The Issuer may not issue new Notes to replace Notes that it has paid or that
have been delivered to the Registrar for cancellation.

       Section 2.12 Defaulted Interest.

        If the Issuer defaults in a payment of interest on the Notes, it will pay the defaulted
interest in any lawful manner plus, to the extent lawful, interest payable on the defaulted
interest, to the Persons who are Holders on a subsequent special record date, in each case at the
rate provided in the Notes and in Section 4.01. The Issuer will notify the Trustee and the Paying
Agent in writing of the amount of defaulted interest proposed to be paid on each Note and the
date of the proposed payment. The Issuer will fix or cause to be fixed each such special record
date and payment date; provided that no such special record date may be less than 10 days prior
to the related payment date for such defaulted interest. At least 15 days before the special
record date, the Issuer (or, upon the written request of the Issuer, the Trustee in the name and
at the expense of the Issuer) will mail or cause to be mailed to Holders a notice that states the
special record date, the related payment date and the amount of such interest to be paid.

       Section 2.13 Common Code or ISIN Number.

        The Issuer, in issuing the Notes, may use a common code or “ISIN” number and, if so,
such common code or ISIN number shall be included in notices of redemption or exchange as
a convenience to Holders; provided, however, that any such notice may state that no
representation is made as to the correctness or accuracy of the common code or ISIN number
printed in the notice or on the Notes, and that reliance may be placed only on the other
identification numbers printed on the Notes, and any such redemption or exchange shall not be
affected by any defect in or omission of such numbers.

     The Issuer will promptly notify the Trustee and the Agents of any change in the
common code or ISIN number.

       Section 2.14 Deposit of Moneys.

       (a)     Prior to 10:00 a.m., London time, one Business Day prior to each interest
payment date, the Stated Maturity date of the Notes and each payment date relating to a Change
of Control Offer, and on the Business Day immediately following any acceleration of the Notes
pursuant to Section 6.02, the Issuer shall deposit with the Paying Agent in immediately
available funds money sufficient to make cash payments, if any, due on such day or date, as
the case may be, in a timely manner which permits the Trustee or relevant Paying Agent to
remit payment to the Holders on such day or date, as the case may be. Subject to actual receipt
of such funds as provided by this Section 2.14 by the designated Paying Agent, such Paying
Agent shall make payments on the Notes in accordance with the provisions of this Indenture.
The Issuer shall promptly notify the Trustee and the Paying Agent of its failure to so act.

       Section 2.15 Agents.

      (a)    Actions of Agents. The rights, powers, duties and obligations and actions of
each Agent under this Indenture are several and not joint or joint and several.
                                               56


                                                                                           409
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                       (Explanatory Statement) Pg 411 of 1648



       (b)      Agents of Trustee. The Issuer and the Agents acknowledge and agree that in the
event of a Default or Event of Default, the Trustee may, by notice in writing to the Issuer and
the Agents, require that the Agents act as agents of, and take instructions exclusively from, the
Trustee. Without prejudice to Section 2.04, until they have received such written notice from
the Trustee, the Agents shall act solely as agents of the Issuer.

        (c)    Publication of Notices. Any obligation the Agents may have to publish a notice
to Holders of Global Notes on behalf of the Issuer will have been met upon delivery of the
notice to the Common Depositary.

       (d)      Authorized Signatories. The Issuer shall provide the Agents with a certified list
of authorized signatories within a reasonable time following a request for such list by an Agent.

        (e)     Resignation of Agents. Any Agent may resign and be discharged from its duties
under this Indenture at any time by giving thirty (30) days’ prior written notice of such
resignation to the Trustee and Issuer; provided that in the case of the resignation of a Paying
Agent, no such resignation shall take effect until a new Paying Agent has been appointed by
the Issuer to exercise the powers and undertake the duties hereby conferred and imposed upon
the Paying Agent. The Trustee or the Issuer may remove any Agent at any time by giving thirty
(30) days’ prior written notice to any Agent. Upon such notice, the Issuer shall promptly
appoint a successor Agent, who shall provide written notice of such to the Trustee. Such
successor Agent shall become the Agent hereunder upon the resignation or removal date
specified in such notice. If the Issuer is unable to replace the resigning Agent within thirty (30)
days after such notice, the Agent shall deliver any funds then held hereunder in its possession
to the Trustee or may apply to a court of competent jurisdiction for the appointment of a
successor Agent or for other appropriate relief. The costs and expenses (including its counsels’
fees and expenses) incurred by the Agent in connection with such proceeding shall be paid by
the Issuer. Upon receipt of the identity of the successor Agent, the Agent shall deliver any
funds then held hereunder to the successor Agent, less the Agent’s fees, costs and expenses or
other obligations owed to the Agent. Upon its resignation and delivery of any funds, the Agent
shall be discharged of and from any and all further obligations arising in connection with this
Indenture, but shall continue to enjoy the benefit of Section 7.06.

        (f)     Mechanical Nature. The roles, duties and functions of the Agents are of a
mechanical nature and each Agent shall only perform those acts and duties as specifically set
out in this Indenture and no other acts, covenants, obligations or duties shall be implied or read
into this Indenture against any of the Agents.

         (g)    Instructions. In the event that instructions given to any Agent are not reasonably
clear, then such Agent shall be entitled to seek reasonable clarification from the Issuer or other
party entitled to give the Agents instructions under this Indenture by written request
immediately and in any event on the same Business Day of receipt by such Agent of such
instructions. If an Agent has sought clarification in accordance with this Section 2.15, then
such Agent shall be entitled to take no action until such clarification is provided, and shall not
incur any liability for not taking any action pending receipt of such clarification.

        (h)     No Duty. Except as otherwise set forth herein, no Agent shall be under any duty
or other obligation towards, or have any relationship of agency or trust for or with, any person
other than the Issuer.


                                                57


                                                                                             410
  20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32            Exhibit D
                             (Explanatory Statement) Pg 412 of 1648



                                         ARTICLE 3
                                REDEMPTION AND PREPAYMENT

           Section 3.01 Notices to Trustee.

        If the Issuer elects to redeem Notes pursuant to the optional redemption provisions of
Section 3.07, it must furnish to the Trustee (with a copy to the Paying Agent and Registrar), at
least five Business Days (or such shorter time frame that may be otherwise agreed) prior to
issuing a notice of redemption pursuant to Section 3.03, an Officer’s Certificate setting forth:

                    (1)     the clause of this Indenture pursuant to which the redemption shall
           occur;

                    (2)     the redemption date and the record date;

                    (3)     the principal amount of Notes to be redeemed;

                    (4)     the redemption price; and

                    (5)     the common codes or ISIN numbers.

           Section 3.02 Selection of Notes to Be Redeemed or Purchased.

        If less than all of the Notes are to be redeemed or purchased in an offer to purchase at
any time, the Trustee or the Registrar, as applicable, will select Notes for redemption or
purchase on a pro rata basis (or, in the case of Global Notes, based on a method that most
nearly approximates pro rata selection in accordance with the procedures of the relevant
clearing system, unless otherwise required by law or applicable stock exchange or depository
requirements. The Trustee and the Registrar shall not be liable for selections made in
accordance with this Section 3.02. Notes in excess of $1,000 in aggregate principal amount can
be redeemed in part in integral multiples of $1.

           No Notes of $1,000 in aggregate principal amount or less will be purchased or redeemed
in part.

           Notices of redemption will be given to each Holder pursuant to Section 3.03 and Section
14.01.

        In relation to Definitive Registered Notes, a new Note in principal amount equal to the
unpurchased or unredeemed portion of any Note purchased or redeemed in part will be issued
in the name of the Holder thereof upon cancellation of the original Note. In the case of a Global
Note, an appropriate notation will be made on such Note to decrease the principal amount
thereof to an amount equal to the unredeemed portion thereof. Notes called for redemption
become due on the date fixed for redemption. On and after any purchase or redemption date,
unless the Issuer defaults in payment of the purchase or redemption price, interest shall cease
to accrue on Notes or portions thereof tendered for purchase or called for redemption.

           Section 3.03 Notice of Redemption.

        At least 10 days but not more than 60 days before a redemption date, the Issuer will
mail or cause to be mailed (with a copy to the Trustee and Paying Agent), by first class mail or
electronically, a notice of redemption to each Holder whose Notes are to be redeemed at its
                                               58


                                                                                            411
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                        (Explanatory Statement) Pg 413 of 1648



registered address, except that redemption notices may be mailed more than 60 days prior to a
redemption date if the notice is issued in connection with a defeasance of the Notes or a
satisfaction and discharge of this Indenture pursuant to Article 8 or Article 13. In addition, for
so long as the Notes are listed on the Official List of the Exchange and the rules of the Exchange
so require, the Issuer shall publish any notice of redemption in accordance with the prevailing
rules of the Exchange.

       The notice will identify the Notes to be redeemed and will state:

               (1)     the redemption date and the record date;

              (2)   the redemption price and the amount of accrued interest, if any, and
       Additional Amounts, if any, to be paid;

              (3)     if any Global Note is being redeemed in part, the portion of the principal
       amount of such Global Note to be redeemed and that, after the redemption date upon
       surrender of such Global Note, the principal amount thereof will be decreased by the
       portion thereof redeemed pursuant thereto;

               (4)    if any Definitive Registered Note is being redeemed in part, the portion
       of the principal amount of such Note to be redeemed, and that, after the redemption
       date, upon surrender of such Note, a new Definitive Registered Note or Definitive
       Registered Notes in principal amount equal to the unredeemed portion thereof will be
       issued in the name of the Holder thereof upon cancellation of the original Definitive
       Registered Note;

               (5)   the name and address of the Paying Agent(s) to which the Notes are to
       be surrendered for redemption;

              (6)    that Notes called for redemption must be surrendered to the relevant
       Paying Agent to collect the redemption price, plus accrued and unpaid interest, if any,
       and Additional Amounts, if any;

               (7)    that, unless the Issuer defaults in making such redemption payment,
       interest, and Additional Amounts, if any, on Notes called for redemption ceases to
       accrue on and after the redemption date;

              (8)    the paragraph of the Notes and/or Section of this Indenture pursuant to
       which the Notes called for redemption are being redeemed; and

            (9)    that no representation is made as to the correctness or accuracy of the
       common codes or ISIN numbers listed in such notice or printed on the Notes.

        If the Issuer elects to redeem the Notes or portions thereof and requests the Trustee to
distribute to the Holders any amounts deposited in trust (which, for the avoidance of doubt,
will include accrued and unpaid interest to the date fixed for redemption) prior to the date fixed
for redemption in accordance with the provisions set forth in Section 13.01 and in accordance
with the Applicable Procedures, the applicable notice of redemption will state that Holders will
receive such amounts deposited in trust prior to the date fixed for redemption and mention the
payment date.


                                               59


                                                                                            412
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 414 of 1648



       At the Issuer’s request, the Trustee will give the notice of redemption in the Issuer’s
name and at its expense; provided, however, that the Issuer has delivered to the Trustee, at least
five Business Days prior to the publication of the notice of redemption (or such shorter time
frame that may be otherwise agreed), an Officer’s Certificate requesting that the Trustee give
such notice and setting forth the information to be stated in such notice as provided in Section
3.01.

       The Trustee will not be liable for selection made by it as contemplated in this Section
3.03. For Notes that are represented by Global Notes held on behalf of the Common
Depositary, notices may be given by delivery of the relevant notices to the Common Depositary
for communication to entitled account holders in substitution for the aforesaid mailing.

       Section 3.04 Effect of Notice of Redemption.

        (a)     A redemption and notice may, at the Issuer’s discretion, be subject to the
satisfaction of one or more conditions precedent, including (without limitation) that the Issuer
has received or any Paying Agent has received from the Issuer or a Person on behalf of the
Issuer sufficient funds to pay the full redemption price payable to the Holders of the Notes on
or before the relevant redemption date. Notice of any redemption upon any Equity Offering
may be given prior to the completion thereof, and any such redemption or notice may, at the
Issuer’s discretion, be subject to one or more conditions precedent, including, but not limited
to, completion of the related Equity Offering. If such redemption is subject to satisfaction of
one or more conditions precedent, the notice of such redemption shall state that, in the Issuer’s
discretion, the redemption date may be delayed until such time as any or all such conditions
shall be satisfied, or such redemption may not occur and such notice may be rescinded in the
event that any or all such conditions shall not have been satisfied by the redemption date, or by
the redemption date so delayed. In addition, the Issuer may provide in such notice that payment
of the redemption price and performance of the Issuer’s obligations with respect to such
redemption may be performed by another Person.

       Section 3.05 Deposit of Redemption or Purchase Price.

        (a)     On or prior to 10:00 a.m. London time on the date of such redemption or
purchase, the Issuer will deposit with the Trustee (or such entity designated by the Trustee for
this purpose) or with the Paying Agent money sufficient to pay the redemption or purchase
price of, accrued interest and Additional Amounts, if any, on all Notes to be redeemed or
purchased on that date. The Trustee or the Paying Agent will promptly return to the Issuer any
money deposited with the Trustee or the Paying Agent by the Issuer in excess of the amounts
necessary to pay the redemption or purchase price of, accrued interest and Additional Amounts,
if any, on all Notes to be redeemed or purchased.

        (b)     If the Issuer complies with clause (a) of this Section 3.05, on and after the
redemption or purchase date, interest will cease to accrue on the Notes or the portions of Notes
called for redemption or purchase. If a Note is redeemed or purchased on or after an interest
record date but on or prior to the related interest payment date, then any accrued and unpaid
interest shall be paid to the Person in whose name such Note was registered at the close of
business on such record date. If any Note called for redemption or purchase is not so paid upon
surrender for redemption or purchase because of the failure of the Issuer to comply with the
preceding paragraph, interest shall be paid on the unpaid principal, from the redemption or
purchase date until such principal is paid, and to the extent lawful on any interest not paid on
such unpaid principal, in each case at the rate provided in the Notes and in Section 4.01.
                                                60


                                                                                            413
 20-12433-scc              Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                          Exhibit D
                              (Explanatory Statement) Pg 415 of 1648



         Section 3.06 Notes Redeemed or Purchased in Part.

       In the case of Definitive Registered Notes, upon surrender of a Note that is redeemed
or purchased in part, the Issuer will issue and, upon receipt of an Authentication Order, the
Trustee or the Authenticating Agent will authenticate for the Holder at the expense of the Issuer
a new Note equal in principal amount to the unredeemed or unpurchased portion of the Note
surrendered, provided that any Note shall be in a principal amount of $1,000 or an integral
multiple of $1 above $1,000.

         Section 3.07 Optional Redemption.

        (a)     At any time prior to December 1, 2022, the Issuer may on any one or more
occasions redeem up to 40% of the aggregate principal amount of the Notes upon giving not
less than 10 nor more than 60 days’ prior written notice to the Holders, at a price equal to
109.875% of the principal amount of the Notes redeemed, plus accrued and unpaid interest and
Additional Amounts, if any, to, but not including, the date set for the redemption of the Notes
(subject to the right of Holders on the relevant record date to receive interest on the relevant
interest payment date), with the net cash proceeds of one or more Equity Offerings; provided
that:

                (1)    at least 50% of the aggregate principal amount of the Notes under this
         Indenture remains outstanding immediately after the occurrence of such redemption;
         and

                (2)    the redemption occurs within 180 days of the date of the closing of such
         Equity Offering.

        (b)    Except pursuant to clause (a) and (e) of this Section 3.07 and except pursuant to
Section 3.08, the Notes may not be redeemed, in whole or in part, at the option of the Issuer
prior to December 1, 2022; provided, however, that the Issuer, the Company or any Restricted
Subsidiary may acquire the Notes by means other than a redemption, whether by open market
purchases, negotiated transactions or otherwise, in accordance with applicable securities laws
so long as (A) such acquisition does not otherwise violate the terms of this Indenture and
(B) such acquired Notes will not be deemed to be outstanding and the Company and its
Restricted Subsidiaries and affiliates shall not be entitled to any of the voting rights provided
to Holders under this Indenture.

        (c)    On or after December 1, 2022, the Issuer may on any one or more occasions
redeem, in whole or in part, the Notes upon giving not less than 10 nor more than 60 days’
prior written notice to the Holders, at the prices (expressed as percentages of the outstanding
principal amount on the redemption date) set forth below, plus accrued and unpaid interest and
Additional Amounts, if any, on the Notes redeemed, to, but not including, the applicable
redemption date if repaid during the period beginning on the dates indicated below (subject to
the right of Holders on the relevant record date to receive interest on the relevant interest
payment date):

Year
December 1, 2022 .................................................................................................   104.938%
December 1, 2023 .................................................................................................   102.469%
December 1, 2024 and thereafter ..........................................................................           100.000%

                                                                61


                                                                                                                          414
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                       (Explanatory Statement) Pg 416 of 1648



        (d)     At any time prior to December 1, 2022, the Issuer may on any one or more
occasions redeem, in whole or in part, the Notes, upon giving not less than 10 nor more than
60 days’ prior written notice to the Holders, at a redemption price equal to 100% of the
principal amount of Notes to be redeemed, plus the Applicable Premium (as calculated by the
Issuer) as of, and accrued and unpaid interest and Additional Amounts, if any, on the Notes
being redeemed to, but not including, the redemption date (subject to the rights of Holders on
the relevant record date to receive interest on the relevant interest payment date).

        (e)     In addition, at any time prior to December 1, 2022, upon not less than 10 nor
more than 60 days’ notice, the Issuer may redeem, during each twelve-month period
commencing on the Issue Date, up to 10% of the original principal amount of the Notes
(including the original principal amount of any Additional Notes of the same series) at a
redemption price equal to 103% of the principal amount redeemed, plus accrued and unpaid
interest and Additional Amounts, if any, to, but not including, the applicable redemption date
(subject to the right of Holders of record on the relevant record date to receive interest due on
the relevant interest payment date).

        (h)     Notwithstanding the foregoing, in connection with any tender offer for the
Notes, if Holders of not less than 90% in aggregate principal amount of the outstanding Notes
validly tender and do not withdraw such Notes in such tender offer and the Issuer, or any third
party making such a tender offer in lieu of the Issuer, purchases all of the Notes validly tendered
and not withdrawn by such Holders, the Issuer or such third party will have the right upon not
less than 10 nor more than 60 days’ prior notice to the Holders of the Notes, given not more
than 30 days following such purchase date, to redeem all Notes that remain outstanding
following such purchase at a price equal to the price paid to each other Holder in such tender
offer (other than any incentive payment for early tenders), plus, to the extent not included in
the tender offer payment, accrued and unpaid interest and Additional Amounts, if any, thereon,
to, but not including, the redemption date. In determining whether the Holders of at least 90%
of the aggregate principal amount of the then outstanding Notes have validly tendered and not
withdrawn Notes in a tender offer or other offer to purchase for all of the Notes, as applicable,
Notes owned by an Affiliate of the Issuer or by funds controlled or managed by any Affiliate
of the Issuer, or any successor thereof, shall be deemed to be outstanding for the purposes of
such tender offer or other offer, as applicable.

       (i)    Unless the Issuer defaults in the payment of the redemption price, interest will
cease to accrue on the Notes or portions thereof called for redemption on the applicable
redemption date.

        (j)     Any redemption or notice may, in the Issuer’s discretion, be subject to the
satisfaction of one or more conditions precedent.

       Section 3.08 Redemption for Changes in Taxes.

        The Issuer may redeem the Notes, in whole but not in part, at its discretion at any time
upon giving not less than 10 nor more than 60 days’ prior notice to the Holders (which notice
will be irrevocable and given in accordance with the procedures described in Section 3.02), at
a redemption price equal to 100% of the aggregate principal amount thereof, together with
accrued and unpaid interest, if any, to the date fixed by the Issuer for redemption (a “Tax
Redemption Date”) and all Additional Amounts (if any) then due and which will become due
on the Tax Redemption Date as a result of the redemption or otherwise (and subject to the right
of Holders on the relevant record date to receive interest due on the relevant interest payment
                                              62


                                                                                             415
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 417 of 1648



date and Additional Amounts (if any) in respect thereof), if the Issuer or a Guarantor, as the
case may be, on the next date on which any amount would be payable in respect of the Notes
or any Guarantee, is or would be required to pay Additional Amounts, and the Issuer or the
relevant Guarantor (but, in the case of a Guarantor, only if the payment giving rise to such
requirement cannot be made by the Issuer or another Guarantor, who can make such payment
without the obligation to pay Additional Amounts) cannot avoid any such payment obligation
by taking reasonable measures available (including making payment through a Paying Agent
located in another jurisdiction), as a result of:

              (1)    any change in, or amendment to, the laws (or any regulations or rulings
       promulgated thereunder) of the relevant Tax Jurisdiction affecting taxation which
       change or amendment has not been publicly announced before the date of this Indenture
       and becomes effective on or after the date of this Indenture (or, if a Tax Jurisdiction has
       been added since the date of this Indenture, the date on which that Tax Jurisdiction
       became a Tax Jurisdiction under this Indenture); or

               (2)     any change in, or amendment to, the existing official written position
       regarding the application, administration or interpretation of such laws, regulations or
       rulings (including a holding, judgment or order by a court of competent jurisdiction or
       a change in published practice), which change, amendment, application or
       interpretation has not been publicly announced before the date of this Indenture and
       becomes effective on or after the date of this Indenture (or, if a Tax Jurisdiction has
       been added since the date of this Indenture, the date on which that Tax Jurisdiction
       became a Tax Jurisdiction under this Indenture).

        The Issuer will not give any such notice of redemption earlier than 60 days prior to the
earliest date on which the Issuer, or Guarantor, as the case may be, would be obligated to make
such payment or withholding if a payment in respect of the Notes or any Guarantee were then
due. Prior to the publication or, where relevant, mailing of any notice of redemption of the
Notes pursuant to the foregoing, the Issuer will deliver to the Trustee an Opinion of Counsel,
the choice of such counsel to be subject to the prior written approval of the Trustee (such
approval not to be unreasonably withheld), to the effect that there has been such change or
amendment which would obligate the Issuer or a Guarantor to make such payment or
withholding and an Officer’s Certificate to the effect that the Issuer or Guarantor, as the case
may be, cannot avoid such payment or withholding by taking reasonable measures available to
it. For the avoidance of doubt, reasonable measures shall not include anything which has any
material impact on the business of the Issuer or Guarantor, or which would cause the Issuer or
Guarantor to Incur any material costs. The Trustee shall be entitled to rely on such Opinion of
Counsel and Officer’s Certificate as sufficient evidence of the conditions as described in this
Section 3.08, in which event it will be conclusive and binding on all Holders.

        Any redemption and notice described in this Section 3.08 will be subject to the receipt
by the Issuer or any Paying Agent of sufficient funds from the Issuer to pay the full redemption
price payable to the Holders on or before the Tax Redemption Date.

       Section 3.09 Offer to Purchase by Application of Excess Proceeds and Notes Offer.

        In the event that, pursuant to Section 4.10, the Issuer is required to commence an Asset
Sale Offer (as defined in Section 4.10) or a Notes Offer, it will follow the procedures specified
in this Section 3.09.

                                               63


                                                                                            416
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                        (Explanatory Statement) Pg 418 of 1648



        Each Asset Sale Offer and Notes Offer shall be made to all Holders and, to the extent
applicable, with respect to an Asset Sale Offer, to all holders of other Indebtedness that is pari
passu with the Notes or any Guarantee with respect to an Asset Sale Offer. Each Asset Sale
Offer and Notes Offer will remain open for a period of at least 10 Business Days following its
commencement and not more than 30 Business Days, except to the extent that a longer period
is required by applicable law (the “Offer Period”). No later than three Business Days after the
termination of the Offer Period (the “Purchase Date”), the Issuer will apply all Excess
Proceeds, in the case of an Asset Sale Offer, or the applicable Net Proceeds, in the case of a
Notes Offer, (the “Offer Amount”) to the purchase of Notes and, if applicable, such other Pari
Passu Indebtedness (on a pro rata basis based on the principal amount of Notes and such other
Pari Passu Indebtedness surrendered, if applicable) or, if less than the Offer Amount has been
tendered, all Notes and, if applicable, other Indebtedness tendered in response to the Asset Sale
Offer or Notes Offer, as the case may be. Payment for any Notes so purchased will be made
in the same manner as interest payments are made.

        If the Purchase Date is on or after an interest record date and on or before the related
interest payment date, any accrued and unpaid interest, if any, will be paid to the Person in
whose name a Note is registered at the close of business on such record date, and no additional
interest will be payable to Holders who tender Notes pursuant to the Asset Sale Offer or Notes
Offer, as the case may be.

        Upon the commencement of an Asset Sale Offer or a Notes Offer, the Issuer will send,
by first class mail or electronically, a notice to the Trustee, the Paying Agent and each of the
Holders. The notice will contain all instructions and materials necessary to enable such Holders
to tender Notes pursuant to the Asset Sale Offer or the Notes Offer, as applicable. The notice,
which will govern the terms of the Asset Sale Offer or the Notes Offer, as applicable, will state:

              (1)     that the Asset Sale Offer or Notes Offer, as applicable, is being made
       pursuant to this Section 3.09 and Section 4.10 and the length of time the Asset Sale
       Offer will remain open;

               (2)     the Offer Amount, the purchase price and the Purchase Date;

               (3)     that any Note not tendered or accepted for payment will continue to
       accrue interest;

               (4)     that, unless the Issuer defaults in making such payment, any Note
       accepted for payment pursuant to the Asset Sale Offer or Notes Offer, as applicable,
       will cease to accrue interest after the Purchase Date;

              (5)    that Holders electing to have a Note purchased pursuant to an Asset Sale
       Offer may elect to have Notes purchased in integral multiples of $1 only (provided that
       Notes of $1,000 or less may only be redeemed in whole and not in part);

               (6)     that Holders electing to have Notes purchased pursuant to any Asset Sale
       Offer or Notes Offer, as applicable, will be required to surrender the Note, with the
       form entitled “Option of Holder to Elect Purchase” attached to the Notes completed, or
       transfer by book-entry transfer, to the Issuer, a Common Depositary, if appointed by
       the Issuer, or a Paying Agent at the address specified in the notice at least three days
       before the Purchase Date;

                                               64


                                                                                            417
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 419 of 1648



              (7)     that Holders will be entitled to withdraw their election if the Issuer or
       the Paying Agent, as the case may be, receives, not later than the expiration of the Offer
       Period, a facsimile transmission or letter setting forth the name of the Holder, the
       principal amount of the Note the Holder delivered for purchase and a statement that
       such Holder is withdrawing his election to have such Note purchased;

               (8)     that, if the aggregate principal amount of Notes and, in the case of an
       Asset Sale Offer, other Pari Passu Indebtedness tendered into (or to be prepaid or
       redeemed in connection with) such Asset Sale Offer or Notes Offer, as applicable,
       exceeds the amount of Excess Proceeds or if the aggregate amount of Notes tendered
       pursuant to a Notes Offer exceeds the amount of Net Proceeds so applied, the Issuer
       will select the Notes and, in the case of an Asset Sale Offer, such other Pari Passu
       Indebtedness to be purchased on a pro rata (or in the manner described in Section 3.02)
       basis based on the principal amount of Notes and, in the case of an Asset Sale Offer,
       such other Pari Passu Indebtedness tendered or required to be prepaid or redeemed (with
       such adjustments as may be deemed appropriate by the Issuer so that only Notes in
       denominations of $1, or integral multiples thereof, will be purchased (provided that
       Notes of $1,000 or less may only be redeemed in whole and not in part)); and

              (9)      that Holders whose Definitive Registered Notes were purchased only in
       part will be issued new Definitive Registered Notes equal in principal amount to the
       unpurchased portion of the Notes surrendered (or transferred by book-entry transfer).

        On or before the Purchase Date, the Issuer will, to the extent lawful, accept for payment,
on a pro rata basis to the extent necessary, the Offer Amount of Notes or portions thereof
tendered pursuant to the Asset Sale Offer or Notes Offer, as applicable, or if less than the Offer
Amount has been tendered, all Notes tendered, and will deliver or cause to be delivered to the
Trustee the Notes properly accepted together with an Officer’s Certificate stating that such
Notes or portions thereof were accepted for payment by the Issuer in accordance with the terms
of this Section 3.09. The Issuer, the Common Depositary or the Paying Agent, as the case may
be, will promptly (but in any case not later than five days after the Purchase Date) mail or
deliver to, or procure the mailing or delivery to, each tendering Holder an amount equal to the
purchase price of the Notes tendered by such Holder and accepted by the Issuer for purchase.
In connection with any partial purchase of Definitive Registered Notes, the Issuer will promptly
issue a new Definitive Registered Note, and the Trustee, upon written request from the Issuer,
will procure the authentication of and mail or deliver such new Definitive Registered Note to
the tendering Holder, in a principal amount equal to any unpurchased portion of the Definitive
Registered Note surrendered. Any Note tendered but not accepted shall be promptly mailed or
delivered by the Issuer to the Holder thereof. The Issuer will publicly announce and inform
the Exchange (for as long as the Notes are listed on the Official List of the Exchange) of the
results of the Asset Sale Offer or Notes Offer, as applicable, on the Purchase Date.

       Other than as specifically provided in this Section 3.09, any purchase pursuant to this
Section 3.09 shall be made pursuant to Section 3.01 through to Section 3.06.

       Section 3.10 Mandatory Redemption.

      The Issuer is not required to make mandatory redemption payments or sinking fund
payments with respect to the Notes.


                                               65


                                                                                            418
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 420 of 1648



                                          ARTICLE 4
                                         COVENANTS

       Section 4.01 Payments of Notes.

        The Issuer will pay or cause to be paid the principal of, premium on, if any, interest and
Additional Amounts, if any, on, the Notes on the dates and in the manner provided in the Notes
and this Indenture. Principal, premium, if any, interest and Additional Amounts, if any, will
be considered paid on the date due if the Paying Agent, if other than the Company or a
Subsidiary thereof, holds as of 10:00 a.m. (London time) on the due date money deposited by
the Issuer in immediately available funds and designated for and sufficient to pay all principal,
premium, if any, and interest and Additional Amounts, if any, then due. If the Company or
any of its Subsidiaries acts as Paying Agent, principal, premium, if any, interest and Additional
Amounts, if any, shall be considered paid on the due date if the entity acting as Paying Agent
complies with Section 2.04.

        If the due date for any payment in respect of any Notes (including any interest payment
date) is not a Business Day, the Holder thereof will not be entitled to payment of the amount
due until the next succeeding Business Day, and will not be entitled to any further interest or
other payment as a result of any such delay.

        The Issuer will pay interest (including post-petition interest in any proceeding under
any Bankruptcy Law) on overdue principal at a rate that is 1% higher than the then applicable
interest rate on the Notes to the extent lawful. The Issuer will pay interest (including
post-petition interest in any proceeding under any Bankruptcy Law) on overdue installments
of interest and Additional Amounts, if any (without regard to any applicable grace period), at
the same rate to the extent lawful.

       Section 4.02 Maintenance of Office or Agency.

        The Issuer will maintain the offices and agencies specified in Section 2.03. The Issuer
shall give prompt written notice to the Trustee of the location, and any change in the location,
of such office or agency. If at any time the Issuer fails to maintain any such required office or
agency or fails to furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Trust Office of the Trustee.

        The Issuer may also from time to time designate one or more other offices or agencies
where the Notes may be presented or surrendered for any or all such purposes and may from
time to time rescind such designations. The Issuer will give prompt written notice to the
Trustee of any such designation or rescission and of any change in the location of any such
other office or agency.

        The Issuer hereby designates the Trust Office of the Trustee (the address of which is
specified in Section 14.01) as one such office or agency of the Issuer in accordance with Section
2.03.

       Section 4.03 Reports.

       (a)      For so long as any Notes are outstanding, the Company will provide to the
Trustee the following reports:

                                               66


                                                                                            419
20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                    (Explanatory Statement) Pg 421 of 1648



            (1)      within 120 days after the end of the Company’s fiscal year beginning
    with the first fiscal year ending after the Issue Date, annual reports containing, to the
    extent applicable, and in a level of detail that is consistent with past practice:

                   (A)     audited consolidated balance sheets of the Company as of the
           end of the two most recent fiscal years and audited consolidated income
           statements and statements of cash flow of the Company for the two most recent
           fiscal years, including complete footnotes to such financial statements and the
           report of the independent auditors on the financial statements;

                   (B)      unaudited pro forma income statement information and balance
           sheet information of the Company (which, for the avoidance of doubt, shall not
           include the provision of a full income statement or balance sheet to the extent
           not reasonably available), together with explanatory footnotes, for any material
           acquisitions, dispositions or recapitalizations that have occurred since the
           beginning of the most recently completed fiscal year as to which such annual
           report relates, in each case unless pro forma information has been provided in a
           previous report pursuant to Section 4.03(a)(2) or Section 4.03(a)(3);

                   (C)     an operating and financial review of the audited financial
           statements, including a discussion of the results of operations, financial
           condition, and liquidity and capital resources of the Company, and a discussion
           of material commitments and contingencies and critical accounting policies in
           a level of detail that is consistent with past practice;

                  (D)     description of the business, management and shareholders of the
           Company, all material affiliate transactions and a description of all material
           contractual arrangements, including material debt instruments; and

                   (E)     a description of material risk factors;

    provided that the information described in clauses (D) and (E) above may be provided
    in the footnotes to the audited financial statements; and

            (2)      within 60 days following the end of the first three fiscal quarters in each
    fiscal year of the Company beginning with the quarter ending March 2021, all quarterly
    reports of the Company containing the following information:

                  (A)     an unaudited condensed consolidated balance sheet as of the end
           of such quarter and unaudited condensed statements of income and cash flow
           for the most recent quarter year-to-date periods ending on the unaudited
           condensed balance sheet date, and the comparable prior year period, together
           with condensed footnote disclosure;

                   (B)    unaudited pro forma income statement information and balance
           sheet information of the Company (which, for the avoidance of doubt, shall not
           include the provision of a full income statement or balance sheet to the extent
           not reasonably available), together with explanatory footnotes, for any material
           acquisitions, dispositions or recapitalizations that have occurred since the
           beginning of the relevant quarter unless pro forma information has been

                                            67


                                                                                          420
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 422 of 1648



               provided in a previous report pursuant to clause (1), (2) or (3) of this Section
               4.03(a); and

                       (C)      an operating and financial review of the unaudited financial
               statements, including a discussion of the results of operations, financial
               condition, EBITDA and material changes in liquidity and capital resources of
               the Company, and a discussion of material changes not in the ordinary course
               of business in commitments and contingencies since the most recent report in a
               level of detail that is consistent with past practice; and

                       (D)    any material changes to the risk factors disclosed in the most
               recent annual report;

       provided that the information described in clause (D) above may be provided in the
       footnotes to the unaudited financial statements; and

               (3)    promptly after the occurrence of any material acquisition, disposition or
       restructuring or any senior executive officer changes at the Company or change in
       auditors of the Company or any other material event that the Company or any of its
       Restricted Subsidiaries announces publicly, a report containing a description of such
       event.

         (b)     Following an Initial Public Offering of the Capital Stock of an IPO Entity and/or
the listing of such Capital Stock on a recognized European, United Kingdom or United States
stock exchange, the requirements of Section 4.03(a)(1), Section 4.03(a)(2) and
Section 4.03(a)(3) shall be considered to have been fulfilled if the IPO Entity complies with
the reporting requirements of such stock exchange; provided that (x) the IPO Entity shall
provide financial statements consistent with the requirements set forth in Section 4.03(a)(2)(A)
above for the first three quarterly periods in each fiscal year after the Issue Date pursuant to
Section 4.03(a)(2) and (y) to the extent such IPO Entity relies on such stock exchange reporting
requirements to fulfill the requirements of Section 4.03(a)(1), Section 4.03(a)(2) and
Section 4.03(a)(3), a reasonably detailed description of such material differences between the
financial statements of such IPO Entity and the financial statements of the Company shall be
included for any period after the Issue Date.

        (c)     All financial statement and pro forma financial information shall be prepared in
accordance with IFRS as in effect on the date of such report or financial statement (or otherwise
on the basis of IFRS as then in effect) and on a consistent basis for the periods presented;
provided, however, that the reports set forth in clauses (1), (2) and (3) of Section 4.03(a) may,
in the event of a change in applicable IFRS, present earlier periods on a basis that applied to
such periods. No report needs to include separate financial statements for any Subsidiaries of
the Company. In addition, the reports set forth above will not be required to contain any
reconciliation to U.S. generally accepted accounting principles.

       (d)     At any time that any of the Company’s subsidiaries are Unrestricted
Subsidiaries and any such Unrestricted Subsidiary or a group of Unrestricted Subsidiaries,
taken as a whole, constitutes a Significant Subsidiary of the Company, then the quarterly and
annual financial information required by Section 4.03(a) will include a reasonably detailed
presentation, either on the face of the financial statements or in the footnotes thereto, of the
financial condition and results of operations of the Company and its Restricted Subsidiaries

                                               68


                                                                                            421
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 423 of 1648



separate from the financial condition and results of operations of the Unrestricted Subsidiaries
of the Company.

         (e)    The Company shall also post a copy of the reports furnished to the Trustee on
the Company’s website and if and so long as the Notes are listed on the Official List of the
Exchange and to the extent that the rules and regulations of the Exchange so require, copies of
such reports furnished to the Trustee will also be made available at the specified office of the
listing agent in Jersey.

       (f)     The Company will, either:

               (1)    within ten Business Days after the delivery of each report discussed in
       clauses (1) and (2) of Section 4.03(a), conduct a conference call to discuss such report
       and answer questions about such report, which conference call will be open to all
       Holders, or (2) provide Holders with access to and the opportunity to participate in any
       public conference call, investor presentation, webcast or other event, the primary
       purpose of which is to discuss results of operations or any material event referenced in
       clause (3) of Section 4.03(a) with investors in the Capital Stock of the Company.

               (2)     Details of such conference calls will either (x) be delivered with each
       report or (y) posted on an electronic website that is used by the Company to
       communicate to its investors or the equity holders generally for which the Holders have
       been, prior to the posting of such notice, informed of the website address and relevant
       password specifications, which notice shall constitute reasonable notice of such public
       calls for the purpose of this Section 4.03(f).

        (g)    In addition, so long as the Notes remain outstanding and during any period
during which the Company is not subject to Section 13 or 15(d) of the U.S. Exchange Act nor
exempt therefrom pursuant to Rule 12g3-2(b), the Company shall furnish to the Holders and,
upon their request, prospective purchasers of the Notes, the information required to be
delivered pursuant to Rule 144A(d)(4).

       Section 4.04 Compliance Certificate.

         (a)     The Company shall deliver to the Trustee, within 120 days after the end of each
fiscal year, an Officer’s Certificate stating that a review of the activities of the Company and
its Subsidiaries during the preceding fiscal year has been made under the supervision of the
signing Officer with a view to determining whether the Company and its Subsidiaries have
kept, observed, performed and fulfilled their respective obligations under this Indenture and
the Collateral Documents, and further stating, as to each such Officer signing such certificate,
that to the best of his or her knowledge the Company and its Subsidiaries have kept, observed,
performed and fulfilled each and every covenant contained in this Indenture and the Collateral
Documents and each is not in default in the performance or observance of any of the terms,
provisions and conditions of such agreement (or, if a Default or Event of Default has occurred
and is continuing, describing all such Defaults or Events of Default of which he or she may
have knowledge and what action the Company is taking or proposes to take with respect
thereto) and that to the best of his or her knowledge no event has occurred and remains in
existence by reason of which payments on account of the principal of, premium on, if any,
interest or Additional Amounts, if any, on, the Notes is prohibited or if such event has occurred,
a description of the event and what action the Company is taking or proposes to take with
respect thereto.
                                                 69


                                                                                            422
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                        (Explanatory Statement) Pg 424 of 1648



        (b)     So long as any of the Notes are outstanding, the Company will deliver to the
Trustee, forthwith upon any Officer becoming aware of any Default or Event of Default, an
Officer’s Certificate specifying such Default or Event of Default and what action the Company
is taking or proposes to take with respect thereto.

       Section 4.05 [Reserved] .

       Section 4.06 [Reserved].

       Section 4.07 Restricted Payments.

        (a)     The Company will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly:

               (1)     declare or pay any dividend or make any other payment or distribution
       on account of the Company’s or any of its Restricted Subsidiaries’ Equity Interests
       (including, without limitation, any payment in connection with any merger or
       consolidation involving the Company or any of its Restricted Subsidiaries) or to the
       direct or indirect holders of the Company’s or any of its Restricted Subsidiaries’ Equity
       Interests in their capacity as such (other than dividends or distributions payable in
       Equity Interests (other than Disqualified Stock) of the Company or payable in the form
       of Subordinated Shareholder Debt and other than dividends or distributions payable to
       the Company or a Restricted Subsidiary of the Company);

               (2)    purchase, redeem or otherwise acquire or retire for value (including,
       without limitation, in connection with any merger or consolidation involving the
       Company or any of its Restricted Subsidiaries) any Equity Interests of the Company or
       any Parent held by Persons other than the Company or any of its Restricted Subsidiaries
       (other than in exchange for Equity Interests (other than Disqualified Stock) of the
       Company or Subordinated Shareholder Debt);

                (3)    make any payment on or with respect to, or purchase, redeem, defease
       or otherwise acquire or retire for value, any Indebtedness of the Issuer or any Guarantor
       that is contractually subordinated in right of payment to the Notes or to any Guarantee
       (excluding any intercompany Indebtedness between the Company and any of its
       Restricted Subsidiaries or among any Restricted Subsidiaries), except (i) a payment of
       interest or principal at or after the Stated Maturity thereof or (ii) the purchase,
       repurchase, or other acquisition of Indebtedness that is contractually subordinated to
       the Notes or to any Guarantee, as the case may be, purchased in anticipation of
       satisfying a sinking fund obligation, principal installment or final maturity, in each case
       due within one year of the date of purchase, repurchase or acquisition;

              (4)    make any payment (other than in the form of Equity Interests (other than
       Disqualified Stock) of the Company or Subordinated Shareholder Debt) on or with
       respect to, or purchase, redeem, defease or otherwise acquire for value any
       Subordinated Shareholder Debt; or

               (5)     make any Restricted Investment,




                                               70


                                                                                            423
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                       (Explanatory Statement) Pg 425 of 1648



(all such payments and other actions set forth in clauses (1) through (5) of this Section 4.07(a)
being collectively referred to as “Restricted Payments”) unless, at the time of and after giving
effect to such Restricted Payment:

                      (A)    no Default or Event of Default has occurred and is continuing or
               would occur as a consequence of such Restricted Payment;

                       (B)      the Company would, after giving pro forma effect to such
               Restricted Payment as if such Restricted Payment had been made at the
               beginning of the applicable four-quarter period, have been permitted to Incur at
               least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
               Ratio test set forth in Section 4.09(a); and

                       (C)     such Restricted Payment, together with the aggregate amount of
               all other Restricted Payments made by the Company and its Restricted
               Subsidiaries since the Issue Date (excluding Restricted Payments permitted by
               clauses (2), (3), (4), (5), (6), (7), (8), (9), (11), (12), (14), (15), (16), (17), (18),
               (19), (20) and (21) of the next succeeding paragraph), is less than the sum,
               without duplication, of:

                                (i)    50% of the Consolidated Net Income of the Company for
                       the period (taken as one accounting period) starting from the beginning
                       of the fiscal quarter commencing immediately after the Issue Date to the
                       end of the Company’s most recently ended fiscal quarter for which
                       internal financial statements are available at the time of such Restricted
                       Payment (or, if such Consolidated Net Income for such period is a
                       deficit, less 100% of such deficit, provided that if Consolidated Net
                       Income is a deficit, such deficit shall in no event reduce amounts
                       available pursuant to sub-paragraph (vi) below); plus

                               (ii)    100% of the aggregate net cash proceeds and the Fair
                       Market Value of property, assets or marketable securities received by
                       the Company since the Issue Date (x) as a contribution to its common
                       equity capital or (y) from the issue or sale of Equity Interests of the
                       Company or any Parent (other than Disqualified Stock or Excluded
                       Contributions or Designated Preference Shares) or from Subordinated
                       Shareholder Debt or from the issue or sale of convertible or
                       exchangeable Disqualified Stock or convertible or exchangeable debt
                       securities that have been converted into or exchanged for such Equity
                       Interests (other than Equity Interests (or Disqualified Stock or
                       Designated Preference Shares or debt securities) sold to a Restricted
                       Subsidiary of the Company); plus

                               (iii) to the extent that any Restricted Investment that was (i)
                       made after the Issue Date is sold, disposed of or otherwise cancelled,
                       liquidated or repaid, 100% of the aggregate amount received in cash and
                       the Fair Market Value of property, assets or marketable securities
                       received by the Company or any Restricted Subsidiary or (ii) made in
                       an entity that subsequently becomes a Restricted Subsidiary, 100% of
                       the Fair Market Value of the Restricted Investment of the Company and

                                                 71


                                                                                                 424
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                   (Explanatory Statement) Pg 426 of 1648



                   its Restricted Subsidiaries as of the date such entity becomes a Restricted
                   Subsidiary; plus

                           (iv)   to the extent that any Unrestricted Subsidiary of the
                   Company designated as such is redesignated as a Restricted Subsidiary
                   after the Issue Date or has been merged into, consolidated or
                   amalgamated with or into, or transfers or conveys its assets to, the
                   Company or a Restricted Subsidiary of the Company, 100% of the Fair
                   Market Value of the Company’s Investment in such Subsidiary as of the
                   date of such redesignation, combination or transfer (or of the assets
                   transferred or conveyed, as applicable) after deducting the amount of
                   any Investment in such Unrestricted Subsidiary that constituted a
                   Permitted Investment made pursuant to clause (12) of the definition of
                   Permitted Investment; plus

                          (v)    100% of any dividends or distributions received by the
                   Company or a Restricted Subsidiary of the Company after the Issue Date
                   from an Unrestricted Subsidiary of the Company, to the extent that such
                   dividends or distributions were not otherwise included in the
                   Consolidated Net Income of the Company for such period; plus

                           (vi)    $25.0 million.

    (b)    The provisions of Section 4.07(a) will not prohibit:

            (1)     the payment of any dividend or distribution or the consummation of any
    redemption within 60 days after the date of declaration of the dividend or distribution
    or giving of the redemption notice, as the case may be, if, at the date of declaration or
    notice, the dividend, distribution or redemption payment would have complied with the
    provisions of this Indenture;

            (2)    the making of any Restricted Payment in exchange for, or out of or with
    the net cash proceeds received by the Company of the substantially concurrent sale or
    issuance (other than to a Subsidiary of the Company) of, Equity Interests of the
    Company or any Parent (other than Disqualified Stock) or Subordinated Shareholder
    Debt or from the substantially concurrent contribution of such proceeds to the capital
    of the Company; provided that the amount of any such net cash proceeds and the Fair
    Market Value of property other than cash that are utilized for any such Restricted
    Payment will be excluded from the calculation of amounts under Section 4.07(a)(C)(ii)
    and shall not constitute Excluded Contributions;

           (3)     the repurchase, redemption, defeasance or other acquisition or
    retirement for value of Indebtedness of the Company or any of its Restricted
    Subsidiaries that is contractually subordinated to the Notes or to any Guarantee with
    the net cash proceeds from a substantially concurrent Incurrence of Permitted
    Refinancing Indebtedness;

             (4)    the payment of any dividend (or, in the case of any partnership or limited
    liability company, any similar distribution) by a Restricted Subsidiary of the Company
    to the holders of its Equity Interests on a pro rata basis;

                                           72


                                                                                        425
20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                    (Explanatory Statement) Pg 427 of 1648



             (5)    the repurchase, redemption or other acquisition or retirement (or
    dividends or distributions to any Parent to finance any such repurchase, redemption or
    other acquisition or retirement) for value of any Equity Interests of the Company, any
    Parent or any Restricted Subsidiary of the Company held by any current or former
    officer, director, consultant or employee of the Company, any Parent or any Restricted
    Subsidiary of the Company or any trust or other person in respect of any MIP pursuant
    to any equity subscription agreement, stock option agreement, MIP, shareholders’ or
    members’ agreement or similar agreement, plan or arrangement; provided that the
    aggregate price paid for all such repurchased, redeemed, acquired or retired Equity
    Interests may not exceed the greater of $7.0 million and 3.0% of Consolidated EBITDA
    (and following the Initial Public Offering, the greater of $10.0 million and 5.0% of
    Consolidated EBITDA) in any calendar year with unused amounts being carried over
    into succeeding years, subject to the approval of the Board of Directors of the Company;
    provided, further, that such amount in any calendar year may be increased by an amount
    not to exceed (i) the cash proceeds received by the Company, any Parent or a Restricted
    Subsidiary during such calendar year from the sale of Equity Interests of the Company
    or a Restricted Subsidiary in each case to members of management, officers, directors,
    consultants or employees of the Company, any Restricted Subsidiary or any Parent and
    (ii) the cash proceeds of keyman life insurance policies, in each case, to the extent the
    cash proceeds have not otherwise been applied to the making of Restricted Payments
    pursuant to Section 4.07(a)(C)(ii) or Section 4.07(b)(2);

           (6)     the repurchase of Equity Interests deemed to occur upon the exercise of
    stock options or warrants to the extent such Equity Interests represent a portion of the
    exercise price of those stock options or warrants;

            (7)     the declaration and payment of regularly scheduled or accrued dividends
    or distributions to holders of any class or series of Disqualified Stock of the Company
    or any preferred stock of any Restricted Subsidiary issued on or after the Issue Date in
    accordance with Section 4.09;

           (8)     Permitted Payments to Parent;

           (9)     Restricted Payments in aggregate amount outstanding at any time not to
    exceed the aggregated net cash proceeds and the Fair Market Value of property, assets
    or marketable securities of Excluded Contributions or Investments in exchange for or
    using as consideration Investments previously made under this Section 4.07(b)(9);

            (10) other Restricted Payments in an aggregate amount not to exceed the
    greater of $45.0 million and 20.0% of Consolidated EBITDA since the Issue Date;

            (11) any purchase, repurchase, redemption, defeasance or other acquisition
    or retirement for value of Indebtedness of the Company or any of its Restricted
    Subsidiaries pursuant to the provisions similar to those described under (i) Section 4.15
    at a purchase price not greater than 101% of the principal amount of such Indebtedness
    and (ii) Section 4.10 at a purchase price not greater than 100% of the principal amount
    of such Indebtedness, provided that the Company has complied with its obligations
    under Section 4.10 and Section 4.15 as applicable, and all Notes validly tendered by
    Holders in connection with a Change of Control Offer or Asset Sale Offer, as
    applicable, have been repurchased, redeemed or acquired for value;

                                           73


                                                                                       426
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                   (Explanatory Statement) Pg 428 of 1648



            (12) cash dividends or other distributions on the Company’s Capital Stock
    used to, or the making of loans to any Parent to, fund the payment of fees and expenses
    owed by the Company or its Restricted Subsidiaries to Affiliates, to the extent permitted
    under Section 4.11(b)(4);

            (13) following an Initial Public Offering of the Capital Stock of the Company
    or a Parent, the declaration and payment of loans, advances, dividends, or distributions
    on the Capital Stock of the Company in an amount per annum not to exceed the greater
    of (A) 6.0% of the net cash proceeds received from such Initial Public Offering or any
    subsequent Equity Offering by the Company or contributed in cash to the Company’s
    equity (other than through the issuance of Disqualified Stock) and (B) an amount equal
    to the greater of (1) the greater of (i) 7.0% of the Market Capitalization and (ii) 7.0%
    of the IPO Market Capitalization; provided that, after giving pro forma effect to the
    payment of any such dividend or making of any such distribution, the Consolidated Net
    Leverage Ratio of the Company would not exceed 1.75 to 1.0 and (2) the greater of (i)
    5.0% of the Market Capitalization and (ii) 5.0% of the IPO Market Capitalization,
    provided that, after giving pro forma effect to the payment of any such dividend or
    making of any such distribution, the Consolidated Net Leverage Ratio of the Company
    would not exceed 2.25 to 1.0; provided, that if such Initial Public Offering or any
    subsequent Equity Offering was of Capital Stock of a Parent, the net proceeds of any
    such loans, advances, dividends or distributions are used to fund a corresponding loan,
    advance, dividend or distribution in equal or greater amount on the Capital Stock of
    such Parent;

            (14) any payments to minority shareholders as required by law or regulation
    pursuant to or in contemplation of a merger or consolidation involving the Company or
    any of its Restricted Subsidiaries that does not violate Article 5;

           (15) the distribution, as a dividend, or otherwise, of Equity Interests in, or
    Indebtedness or other securities of an Unrestricted Subsidiary of the Company;

            (16) payments of cash, dividends, distributions, advances or other Restricted
    Payments by the Company or any Restricted Subsidiary to allow the payment of cash
    in lieu of the issuance of fractional shares upon (x) the exercise of options or warrants
    or (y) the conversion or exchange of Capital Stock of any such Person;

            (17) the payment of any Receivables Fees and purchases of Receivables and
    related assets pursuant to a Receivables Repurchase Obligation in connection with a
    Qualified Receivables Financing;

           (18) any Restricted Payment; provided that the Consolidated Net Leverage
    Ratio of the Company on a pro forma basis after giving effect to any such Restricted
    Payment does not exceed 1.25 to 1.0;

           (19) dividends, loans, advances, payments or other distributions in amounts
    required for any Parent of the Company to pay interest, premium, catch-up payments,
    make-whole amounts and break costs in respect of Senior Notes, the net cash proceeds
    of which have been contributed to the Company or any of its Restricted Subsidiaries
    and that has been guaranteed by, or is otherwise considered Indebtedness of, the
    Company or any of its Restricted Subsidiaries incurred in accordance of Section 4.09;

                                           74


                                                                                       427
 20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                         (Explanatory Statement) Pg 429 of 1648



               (20)     Management Advances and MIP Payments; and

               (21)     any Restricted Payment in connection with the Restructuring;

provided, however, that at the time of, and after giving effect to, any Restricted Payment
permitted under clause (10), (13) or (18) of this Section 4.07(b), no Default or Event of Default
shall have occurred and be continuing or would occur as a consequence thereof.

        (c)    The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities proposed to be
transferred or issued by the Company or such Restricted Subsidiary, as the case may be,
pursuant to the Restricted Payment.

        (d)      For purposes of determining compliance with this Section 4.07, in the event that
a Restricted Payment (or portion thereof) meets the criteria of more than one of the categories
of permitted payments described in Sections 4.07(b)(1) through (20) above, or is permitted
pursuant to Section 4.07(a) or one or more of the clauses contained in the definition of
“Permitted Investment”, the Company, in its sole discretion, may classify such Restricted
Payment or Investment (or portion thereof) in any manner that complies with this Section 4.07,
including as an Investment pursuant to one or more clauses contained in the definition of
“Permitted Investment”. Unsecured Indebtedness shall not be deemed to be subordinated or
junior to secured Indebtedness by virtue of its nature as unsecured Indebtedness. No
Indebtedness will be deemed to be subordinated or junior to any other Indebtedness which is
secured by a Permitted Collateral Lien on a super senior basis and no "second lien"
Indebtedness (but excluding any Senior Notes) shall be deemed to be subordinated or junior to
the Facility, in either case, solely as a result of any applicable enforcement proceeds waterfall
in the Intercreditor Agreement or any Additional Intercreditor Agreement.

       Section 4.08 Dividend and Other Payment Restrictions Affecting Subsidiaries.

        (a)     The Company will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create or cause to exist or become effective any consensual encumbrance
or restriction on the ability of any Restricted Subsidiary to:

               (1)    pay dividends or make any other distributions on its Capital Stock to the
       Company or any of its Restricted Subsidiaries, or with respect to any other interest or
       participation in, or measured by, its profits, or pay any Indebtedness owed to the
       Company or any of its Restricted Subsidiaries;

              (2)     make loans or advances to the Company or any of its Restricted
       Subsidiaries; or

               (3)     sell, lease or transfer any of its properties or assets to the Company or
       any of its Restricted Subsidiaries,

        provided that (x) the priority of any preferred stock in receiving dividends or liquidating
distributions prior to dividends or liquidating distributions being paid on common stock and
(y) the subordination of (including the application of any standstill period to) loans or advances
made to the Company or any Restricted Subsidiary to other Indebtedness Incurred by the
Company or any Restricted Subsidiary, in each case, shall not be deemed to constitute such an
encumbrance or restriction.
                                                75


                                                                                             428
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                       (Explanatory Statement) Pg 430 of 1648



        (b)    The restrictions in Section 4.08(a) will not apply to encumbrances or restrictions
existing under or by reason of:

               (1)     agreements governing Indebtedness outstanding on the Issue Date
       (including any Senior Facilities Agreement), and any other agreements of the Company
       or its Restricted Subsidiaries, in each case as in effect on the Issue Date and taking into
       account any additional security contemplated by their terms and any amendments,
       restatements, modifications, renewals, supplements, refundings, replacements or
       refinancings of such agreements; provided that such amendments, restatements,
       modifications, renewals, supplements, refundings, replacements or refinancings are
       not, in the good faith judgment of the Company’s Board of Directors or senior
       management, materially more restrictive, taken as a whole, with respect to such
       dividend and other payment restrictions than those contained in such agreements on the
       Issue Date or comparable financings at the time of determination or would not, in the
       good faith judgment of the Company’s Board of Directors or senior management,
       materially impair the ability to make payments of amounts due in respect of the Notes
       or comply with the respective obligations of the Company and its Restricted
       Subsidiaries under the Notes;

             (2)     this Indenture, the Notes and the Guarantees, the Intercreditor
       Agreement, the Collateral Documents and any Additional Intercreditor Agreement;

              (3)      applicable law, rule, regulation, order, approval, license, permit,
       authorization, concession or similar restriction;

                (4)    any instrument or agreement governing Indebtedness or Capital Stock
       of a Person acquired by the Company or any of its Restricted Subsidiaries as in effect
       at the time of such acquisition (except to the extent such Indebtedness or Capital Stock
       was Incurred or issued in connection with or in contemplation of such acquisition),
       which encumbrance or restriction is not applicable to any Person, or the properties or
       assets of any Person, other than the Person, or the property or assets or Capital Stock
       of the Person, so acquired; provided that, in the case of Indebtedness, such Indebtedness
       was permitted by the terms of this Indenture to be Incurred;

               (5)     non-assignment provisions, subletting restrictions or similar restrictions
       in contracts, leases and licenses entered into in the ordinary course of business;

                (6)   purchase money obligations for property (including Capital Stock)
       acquired in the ordinary course of business and Lease Obligations that impose
       restrictions on the property purchased or leased of the nature described in Section
       4.08(a)(3);

               (7)     any agreement for the sale or other disposition of the Capital Stock or
       assets of a Restricted Subsidiary that restricts distributions by that Restricted Subsidiary
       pending closing of the sale or other disposition;

              (8)    Permitted Refinancing Indebtedness; provided that any such
       encumbrances or restrictions contained in the agreements governing such Permitted
       Refinancing Indebtedness taken as a whole are not, in the good faith judgment of the
       Company’s Board of Directors or senior management, materially more restrictive,
       taken as a whole, than those contained in the agreements governing the Indebtedness
                                               76


                                                                                             429
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                   (Explanatory Statement) Pg 431 of 1648



    being refinanced or comparable financings at the time of determination or would not,
    in the good faith judgment of the Company’s Board of Directors or senior management,
    materially impair the ability to make payments of amounts due in respect of the Notes
    or comply with the respective obligations of the Company and its Restricted
    Subsidiaries under the Notes;

            (9)     Liens permitted to be Incurred as set forth under Section 4.12 that limit
    the right of the debtor to dispose of the assets securing such Indebtedness;

            (10) provisions limiting the disposition or distribution of assets or property
    or transfer of Capital Stock in joint venture agreements, asset sale agreements,
    sale-leaseback agreements, stock sale agreements, limited liability company
    organizational documents, and other similar agreements entered into (A) in the ordinary
    course of business, consistent with past practice or (B) with the approval of the
    Company’s Board of Directors or senior management, which limitation is applicable
    only to the assets, property or Capital Stock that are the subject of such agreements;

           (11) Hedging Obligations entered into from time to time for bona fide
    purposes of the Company and the Restricted Subsidiaries;

             (12) restrictions on cash, Cash Equivalents, Government Guaranteed
    Securities or other deposits or net worth imposed by customers, suppliers, or lessors or
    required by insurance, surety or bonding companies under contracts or leases entered
    into in the ordinary course of business;

            (13) other Indebtedness of the Company and its Restricted Subsidiaries
    permitted to be Incurred after the Issue Date under Section 4.09; provided that in the
    good faith judgment of the Company’s Board of Directors or senior management such
    encumbrances or restrictions taken as a whole are not materially less favorable to the
    Holders with respect to such dividend and other payment restrictions, taken as a whole,
    than those contained in Indenture, the Notes, the Guarantees, any Senior Facilities
    Agreement and the Collateral Documents on the Issue Date or customary in comparable
    financings at the time of determination or would not, in the good faith judgment of the
    Company’s Board of Directors or senior management, materially impair the ability to
    make payments of amounts due in respect of the Notes or comply with the respective
    obligations of the Company and its Restricted Subsidiaries under the Notes;

           (14) encumbrances on property that exist at the time the property was
    acquired by the Company or a Restricted Subsidiary of the Company;

            (15) contractual encumbrances or restrictions in effect on the Issue Date, and
    any amendments, restatements, modifications, renewals, supplements, refundings,
    replacements or refinancings of those agreements; provided that such amendments,
    restatements, modifications, renewals, supplements, refundings, replacements or
    refinancings are not, in the good faith judgment of the Company’s Board of Directors
    or senior management, materially more restrictive, taken as a whole, with respect to
    such dividend and other payment restrictions than those contained in such agreements
    on the Issue Date or comparable financings at the time of determination or would not,
    in the good faith judgment of the Company’s Board of Directors or senior management,
    materially impair the ability to make payments of amounts due in respect of the Notes

                                           77


                                                                                       430
 20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32              Exhibit D
                         (Explanatory Statement) Pg 432 of 1648



       or comply with the respective obligations of the Company and its Restricted
       Subsidiaries under the Notes;

                (16) any mortgage financing or mortgage refinancing that imposes
       restrictions on the real property securing such Indebtedness;

               (17)     any Qualified Receivables Financing; or

               (18) any encumbrances or restrictions imposed by any agreement that
       amends, renews, refinances, extends, refunds, replaces, defeases or discharges any of
       the contracts, instruments or obligations referred to in clauses (1) through (17) of this
       Section 4.08(b); provided that the encumbrances and restrictions contained in such
       agreement are not, in the good faith judgment of the Company’s Board of Directors or
       senior management, materially more restrictive, taken as a whole, than such
       encumbrances and restrictions prior to such amendment or refinancing or than those
       contained in any comparable agreements or financings at the time of determination or
       would not, in the good faith judgment of the Company’s Board of Directors or senior
       management, materially impair the ability to make payments of amounts due in respect
       of the Notes or comply with the respective obligations of the Company and its
       Restricted Subsidiaries under the Notes.

       Section 4.09 Incurrence of Indebtedness and Issuance of Preferred Stock.

        (a)     The Company will not, and will not permit any of its Restricted Subsidiaries to,
Incur any Indebtedness (including Acquired Debt) and the Company will not permit any of its
Restricted Subsidiaries to issue any preferred stock; provided, however that the Company may
Incur Indebtedness (including Acquired Debt) and the Restricted Subsidiaries of the Company
may Incur Indebtedness (including Acquired Debt) or issue preferred stock, if the Fixed Charge
Coverage Ratio of the Company for the period of the most recent four consecutive fiscal
quarters for which internal financial statements of the Company are available immediately
preceding the date on which such additional Indebtedness is Incurred or such preferred stock
is issued, as the case may be, would have been at least 2.0 to 1.0, determined on a pro forma
basis (including the pro forma application of the proceeds therefrom), as if the additional
Indebtedness had been Incurred or the preferred stock had been issued, as the case may be, at
the beginning of such four-quarter period.

       (b)    Section 4.09(a) will not prohibit the Incurrence of any of the following items of
Indebtedness or preferred stock (collectively, “Permitted Debt”):

               (1)      the Incurrence by the Company or any of its Restricted Subsidiaries of
       Indebtedness under Credit Facilities in an aggregate principal amount at any one time
       outstanding under this clause (1) (with LC and Bank Guarantees being deemed (solely
       for the purpose of Incurring Indebtedness under this clause (1)) to have a principal
       amount equal to the maximum potential liability of the Company and any of its
       Restricted Subsidiaries thereunder and any Indebtedness under any Cash Management
       Facilities to be calculated on a net basis to the extent permitted under the relevant Cash
       Management Facility) not to exceed:

                    (A)     the greater of (x) $225.0 million and (y) 100% of Consolidated
               EBITDA; plus

                                              78


                                                                                           431
20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                    (Explanatory Statement) Pg 433 of 1648



                   (B)    the maximum amount of Senior Secured Indebtedness such that,
           on the date of determination, after giving pro forma effect to such Incurrence
           (including pro forma application of the proceeds thereof), the Consolidated
           Senior Secured Net Leverage Ratio of the Company does not exceed 2.5 to 1.0,

    provided that any Indebtedness or preferred stock Incurred pursuant to this clause (1)
    may be refinanced (including, for the avoidance of doubt, an extension, renewal, refund,
    replacement, defeasance, or discharge) at any time if such refinancing Indebtedness or
    preferred stock does not exceed the greater of (I) the aggregate principal amount of
    Indebtedness or preferred stock permitted to be Incurred pursuant to this clause (1) on
    the date of determination for such refinancing and (II) the aggregate principal amount
    of the Indebtedness or preferred stock being refinanced at such time (together with an
    amount necessary to pay fees, commissions, premiums, discounts, costs and expenses
    (including underwriting commissions paid as discounts) Incurred in connection with
    such refinancing);

           (2)     [Reserved]

           (3)     [Reserved]

            (4)   the Incurrence by the Issuer of Indebtedness represented by the Notes
    (other than Additional Notes) and the Incurrence by the Guarantors (including any
    future Guarantors) of the Guarantees (other than Guarantees of Additional Notes);

            (5)    Indebtedness of the Company or any of its Restricted Subsidiaries (other
    than Indebtedness described in clauses (1) or (4) of this Section 4.09(b)) outstanding on
    the Issue Date after giving pro forma effect to the Restructuring;

           (6)    the Incurrence by the Company or any of its Restricted Subsidiaries of
    Indebtedness represented by:

                   (A)      Lease Obligations, mortgage financings, industrial revenue
           bonds or purchase money obligations or other Indebtedness or preferred stock,
           in each case, Incurred for the purpose of financing or refinancing all or any part
           of the purchase price or cost of design, development, construction, lease, rental,
           installation or improvement of property (real or personal and including Capital
           Stock), plant or equipment used or useful in the business of the Company or any
           of its Restricted Subsidiaries (whether through the direct purchase of such assets
           or the Equity Interests of any Person owning such assets) and any Indebtedness
           which refinances, replaces or refunds such Indebtedness, in an aggregate
           principal amount at any one time outstanding not to exceed the greater of (x)
           $70.0 million and (y) 30.0% of Consolidated EBITDA; and

                   (B)     Ordinary Course Lease Obligations;

            (7)    the Incurrence by the Company or any of its Restricted Subsidiaries of
    Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which are
    used to renew, refund, refinance, replace, defease or discharge any Indebtedness (other
    than intercompany Indebtedness) that was permitted by this Indenture to be Incurred
    under Section 4.09(a) and clauses (4), (5), (7) and (14) of this Section 4.09(b);

                                           79


                                                                                       432
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                   (Explanatory Statement) Pg 434 of 1648



           (8)     the Incurrence by the Company or any of its Restricted Subsidiaries of
    intercompany Indebtedness between the Company and any of its Restricted
    Subsidiaries or among any Restricted Subsidiaries; provided, however, that:

                   (A)     to the extent required by the Intercreditor Agreement, if the
           Issuer or any Guarantor is the obligor on such Indebtedness and the payee is not
           the Issuer or a Guarantor, such Indebtedness must be expressly subordinated to
           the prior payment in full in cash of all Obligations then due with respect to the
           Notes, in the case of the Issuer, or the relevant Guarantee, in the case of a
           Guarantor; and

                    (B)    (i) any subsequent issuance or transfer of Equity Interests that
           results in any such Indebtedness being held by a Person other than the Company
           or a Restricted Subsidiary of the Company, and (ii) any sale or other transfer of
           any such Indebtedness to a Person that is not either the Company or a Restricted
           Subsidiary of the Company, shall be deemed, in each case, to constitute an
           Incurrence of such Indebtedness by the Company or such Restricted Subsidiary,
           as the case may be, that was not permitted by this Section 4.09(b)(8);

          (9)    the issuance by any of the Company’s Restricted Subsidiaries to the
    Company or to another Restricted Subsidiary of preferred stock; provided, however,
    that:

                   (A)    any subsequent issuance or transfer of Equity Interests that
           results in any such preferred stock being held by a Person other than the
           Company or a Restricted Subsidiary of the Company, and

                    (B)     any sale or other transfer of any such preferred stock to a Person
           that is neither the Company nor a Restricted Subsidiary of the Company,

    will be deemed, in each case, to constitute an issuance of such preferred stock by such
    Restricted Subsidiary that was not permitted by this Section 4.09(b)(9);

           (10) the Incurrence by the Company or any of its Restricted Subsidiaries of
    Hedging Obligations (other than commodity hedging) other than for speculative
    purposes as determined in good faith by the Company;

             (11) the guarantee by the Company or any Restricted Subsidiary of
    Indebtedness of the Company or any Restricted Subsidiary that was permitted to be
    Incurred by another provision of this Section 4.09 (including Section 4.09(a)); provided
    that, if the Indebtedness being guaranteed is subordinated to or pari passu with the
    Notes or the Guarantees, then the guarantee thereof shall be subordinated or pari passu
    as applicable, to the same extent as the Indebtedness so guaranteed;

            (12) the Incurrence by the Company or any of its Restricted Subsidiaries of
    Indebtedness in respect of (A) any LC and Bank Guarantee or (B) workers’
    compensation claims, payment obligations in connection with health or other types of
    social security benefits, unemployment or other insurance or self-insurance obligations,
    statutory obligations, bankers’ acceptance, equipment leases, rent payment obligations
    or other similar obligations in the ordinary course of business or consistent with past

                                           80


                                                                                        433
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                   (Explanatory Statement) Pg 435 of 1648



    practice or (C) any letter of support given to any of its Subsidiaries in connection with
    the audit of that Subsidiary;

           (13) the Incurrence by the Company or any of its Restricted Subsidiaries of
    Indebtedness arising from the honoring by a bank or other financial institution of a
    check, draft or similar instrument inadvertently drawn against insufficient funds;
    provided that such Indebtedness is extinguished within five Business Days of its
    Incurrence;

            (14) Indebtedness or preferred stock of Persons (i) that are acquired by the
    Company or any of its Restricted Subsidiaries or merged (amalgamated or otherwise
    combined) into a Restricted Subsidiary (including pursuant to any acquisition of assets
    and assumption of related liabilities) in accordance with the terms of this Indenture or
    (ii) Incurred to provide all or a portion of the funds utilized to consummate the
    transaction or series of related transactions pursuant to which any Person became a
    Restricted Subsidiary or was otherwise acquired by the Company or a Restricted
    Subsidiary; provided that, for any such Indebtedness or preferred stock Incurred under
    this Section 4.09(b)(14) on the date of such acquisition or other transaction, after giving
    pro forma effect to such acquisition or other transaction and the Incurrence or issuance
    of such Indebtedness or preferred stock, (A) either (x) the Company would be permitted
    to Incur at least $1.00 of additional Indebtedness pursuant to Section 4.09(a) or (y) the
    Fixed Charge Coverage Ratio of the Company would not be less than it was
    immediately prior to giving effect to such acquisition or other transaction and to the
    related Incurrence of Indebtedness or preferred stock; or (B) to the extent that
    Indebtedness Incurred pursuant to Section 4.09(b)(14) constitutes Senior Secured
    Indebtedness, either (x) the Company would be permitted to Incur at least $1.00 of
    additional Indebtedness pursuant to Section 4.09(b)(1)(B); or (y) the Consolidated
    Senior Secured Net Leverage Ratio of the Company would not be greater than it was
    immediately prior to giving effect to such acquisition or other transaction and to the
    related Incurrence of Indebtedness or preferred stock;

            (15) Indebtedness of the Company or any Restricted Subsidiary in an
    aggregate outstanding principal amount that, when taken together with any Permitted
    Refinancing Indebtedness in respect thereof and the principal amount of all other
    Indebtedness Incurred pursuant to this Section 4.09(b) (15) and then outstanding, will
    not exceed 100% of the net cash proceeds received by the Company since the Issue
    Date (x) as a contribution to its common equity capital or (y) from the issue or sale of
    Equity Interests of the Company or any Parent (other than Disqualified Stock) or from
    Subordinated Shareholder Debt or from the issue and sale of convertible or
    exchangeable Disqualified Stock or convertible or exchangeable debt securities that
    have been converted into or exchanged for such Equity Interests (other than Equity
    Interests (or Disqualified Stock or debt securities) sold to a Restricted Subsidiary of the
    Company); provided, however, that (i) any net cash proceeds that are so received or
    contributed shall be excluded for purposes of making Restricted Payments under
    Section 4.07(a) and clauses (2), (9) and (13) of Section 4.07(b) to the extent the Issuer
    or any Guarantor Incur Indebtedness in reliance thereon and (ii) any net cash proceeds
    that are so received or contributed shall be excluded for purposes of Incurring
    Indebtedness pursuant to this Section 4.09(b)(15) to the extent the Company or any of
    its Restricted Subsidiaries makes a Restricted Payment under Section 4.07(a) and
    clauses (2), (9) and (13) of Section 4.07(b) in reliance thereon;
                                            81


                                                                                         434
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                       (Explanatory Statement) Pg 436 of 1648



              (16) the Incurrence of Indebtedness arising from agreements of the Company
       or a Restricted Subsidiary providing for indemnification, adjustment of purchase price,
       earn outs, guarantees, or similar obligations, in each case, Incurred or assumed in
       connection with the disposition or acquisition of any business, assets or a Subsidiary in
       accordance with the terms of this Indenture, other than guarantees of financial
       Indebtedness Incurred or assumed by any Person acquiring all or any portion of such
       business, assets or Subsidiary for the purpose of financing such acquisition;

               (17) the Incurrence by the Company or any of its Restricted Subsidiaries of
       additional Indebtedness or the issuance of preferred stock in an aggregate principal
       amount (or accreted value, as applicable) or having an aggregate liquidation preference
       at any time outstanding, including all Permitted Refinancing Indebtedness Incurred to
       extend, renew, refund, refinance, replace, defease or discharge any Indebtedness
       Incurred pursuant to this clause (17), not to exceed the greater of (x) $80.0 million and
       (y) 35.0% of Consolidated EBITDA;

              (18) the Incurrence by the Company or any of its Restricted Subsidiaries of
       additional Indebtedness arising out of advances on exports, advances on imports,
       customer prepayments and similar transactions in the ordinary course of business or
       consistent with past practice or advances on trade receivables or factoring of
       receivables;

               (19) any Cash Management Facilities including in respect of any netting or
       setting off arrangements;

             (20) Indebtedness of the Company or any Restricted Subsidiary in respect of
       Management Advances and MIP Payments;

               (21) guarantees of Indebtedness in connection with Investments in joint
       ventures not exceeding the greater of $20.0 million and 8.0% of Consolidated EBITDA
       in the aggregate at any one time outstanding; and

               (22) Indebtedness outstanding under local lines of credit or local facilities
       (including local bilateral facilities, working capital facilities or overdraft facilities) in
       an aggregate principal amount at any one time outstanding not to exceed the greater of
       $25.0 million and 10.0% of Consolidated EBITDA;

provided, however, that no more than the greater of $115.0 million and 50.0% of Consolidated
EBITDA of Indebtedness at any time outstanding may be Incurred by a Restricted Subsidiary
which is not a Guarantor pursuant to Sections 4.09(a) or clauses (14)(ii)(A), (15) or (17) of this
Section 4.09(b).

       (c)     For purposes of determining compliance with this Section 4.09:

                (1)    in the event that an item of Indebtedness or preferred stock meets the
       criteria of more than one of the categories of Permitted Debt described in clauses (1)
       through (22) of Section 4.09(b) or is entitled to be Incurred pursuant to Section 4.09(a),
       the Company will be permitted to classify such item of Indebtedness or preferred stock
       on the date of its Incurrence and will only be required to include the amount and type
       of such Indebtedness or preferred stock in one of such clauses, although the Company
       may divide and classify an item of Indebtedness or preferred stock in one or more of
                                                82


                                                                                              435
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                       (Explanatory Statement) Pg 437 of 1648



       the types of Indebtedness or preferred stock and may later reclassify all or a portion of
       such item of Indebtedness or preferred stock, in any manner that complies with this
       Section 4.09;

              (2)    notwithstanding Section 4.09(c)(1), all Indebtedness Incurred under
       each Senior Facilities Agreement entered into on the Issue Date will be deemed to have
       been Incurred under Section 4.09(b)(1)(A) and may not be reclassified;

                (3)    guarantees of, or obligations in respect of letters of credit, bankers’
       acceptances or other similar instruments relating to, or Liens securing, Indebtedness
       that is otherwise included in the determination of a particular amount of Indebtedness
       shall not be included; and

               (4)    if obligations in respect of LC and Bank Guarantees, bankers’
       acceptances or other similar instruments are Incurred pursuant to any Credit Facility
       and are being treated as Incurred pursuant to Section 4.09(a) or clauses (1), (6), (12),
       (15), (17) and (22) of Section 4.09(b) and the LC and Bank Guarantees, bankers’
       acceptances or other similar instruments relate to other Indebtedness, then such other
       Indebtedness shall not be included

        (d)      The accrual of interest or dividends, the accretion or amortization of original
issue discount, the payment of interest on any Indebtedness in the form of additional
Indebtedness, the reclassification of preferred stock as Indebtedness due to a change in
accounting principles, and the payment of dividends on Disqualified Stock or preferred stock
in the form of additional shares of the same class of Disqualified Stock or preferred stock will
not be deemed to be an Incurrence of Indebtedness or an issuance of preferred stock for
purposes of this Section 4.09. Notwithstanding any other provision of this Section 4.09
(including pursuant to any Permitted Refinancing Indebtedness permitted pursuant to this
Section 4.09), the maximum amount of Indebtedness that the Company or any Restricted
Subsidiary may Incur pursuant to this Section 4.09 shall not be deemed to be exceeded solely
as a result of fluctuations in exchange rates or currency values.

        (e)     The amount of any Indebtedness outstanding as of any date will be: (a) the
accreted value of the Indebtedness, in the case of any Indebtedness issued with original issue
discount; (b) the principal amount of the Indebtedness, in the case of any other Indebtedness;
and (c) in respect of Indebtedness of another Person secured by a Lien on the assets of the
specified Person, the lesser of: (x) the Fair Market Value of such assets at the date of
determination; and (y) the amount of the Indebtedness of the other Person.

        (f)     Neither the Issuer nor any Guarantor will Incur any Indebtedness (including
Permitted Debt) that is contractually subordinated in right of payment to any other Indebtedness
of the Issuer or such Guarantor unless such Indebtedness is also contractually subordinated in
right of payment to the Notes and the applicable Guarantee on substantially identical terms;
provided, however, that no Indebtedness will be deemed to be contractually subordinated in
right of payment to any other Indebtedness of the Issuer or any Guarantor solely by virtue of
being unsecured or by virtue of being secured with different collateral or by virtue of being
secured on a junior priority basis or by virtue of the application of waterfall or other payment
ordering provisions affecting different tranches of Indebtedness.

       Section 4.10 Asset Sales.

                                              83


                                                                                          436
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                        (Explanatory Statement) Pg 438 of 1648



       (a)     The Company will not, and will not cause or permit any of its Restricted
Subsidiaries to, consummate an Asset Sale unless:

               (1)    the Company (or the Restricted Subsidiary, as the case may be) receives
       consideration at the time of the Asset Sale at least equal to the Fair Market Value of the
       assets or Equity Interests subject to such Asset Sale; and

             (2)   at least 75% of the consideration received in the Asset Sale by the
       Company or such Restricted Subsidiary is in the form of cash, Cash Equivalents or
       Government Guaranteed Securities.

        (b)      The amount of (i) any liabilities, as recorded on the most recent balance sheet,
of the Company or any Restricted Subsidiary of the Company (other than contingent liabilities
and liabilities that are subordinated in right of payment to the Notes or any Guarantee) that are
assumed by the transferee of any such assets and as a result of which, the Company or such
Restricted Subsidiary of the Company are released from any further liability in connection
therewith or are indemnified against further liabilities, (ii) any securities, notes, other
obligations or assets received by the Company or any such Restricted Subsidiary from such
transferee that are converted by the Company or such Restricted Subsidiary into cash or Cash
Equivalents within 180 days of the receipt thereof, to the extent of the cash or Cash Equivalents
received in that conversion (iii) any Designated Non-cash Consideration received by the
Company or any of its Restricted Subsidiaries in such Asset Sale having aggregate Fair Market
Value taken together with all other Designated Non-cash Consideration received pursuant to
this clause (iii), that is at that time outstanding not to exceed the greater of $35.0 million and
15.0% of Consolidated EBITDA (with the Fair Market Value of each item of Designated
Non-cash Consideration being measured at the time received and without giving effect to
subsequent changes in value), (iv) Indebtedness of any Restricted Subsidiary of the Company
that is no longer a Restricted Subsidiary as a result of such Asset Sale, to the extent that the
Company and each other Restricted Subsidiary are released from any guarantee of such
Indebtedness in connection with such Asset Sale, (v) the Fair Market Value of any Capital
Stock or assets of the kind referred to in clause (B) or (D) of Section 4.10(c)(1) and (vi) the
Fair Market Value of any consideration consisting of Indebtedness of the Company, the Issuer
or any Guarantor of the kind referred to in Section 4.10(c)(1)(A), provided the such
Indebtedness shall thereafter be canceled, shall be deemed to be cash for purposes of Section
4.10(a)(2) and for no other purpose.

     (c)     Within 365 days after the receipt of any Net Proceeds from an Asset Sale, the
Company (or any Restricted Subsidiary of the Company, as the case may be) may:

               (1)     apply such Net Proceeds, at its option:

                       (A)     to repay or redeem (v) Indebtedness outstanding under Section
               4.09(b)(1)(A), (w) Pari Passu Indebtedness Incurred under a Credit Facility that
               is secured by a Lien on the Collateral and that is not subordinated in right of
               payment to the Notes or any Guarantee, (x) Senior Secured Indebtedness that is
               Pari Passu Indebtedness at a purchase price of no more than 100% of the
               principal amount of such Pari Passu Indebtedness, so long as the Issuer (or the
               Company or applicable Restricted Subsidiary, as the case may be) makes an
               offer on a pro rata basis to all Holders at a purchase price in cash equal to at
               least 100% of the principal amount of the Notes plus accrued and unpaid
               interest, if any, in accordance with the provisions set forth under Section
                                               84


                                                                                            437
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                        (Explanatory Statement) Pg 439 of 1648



               4.10(d)-(j), (y) any Indebtedness that was secured by any assets not constituting
               Collateral sold in such Asset Sale, or any other Indebtedness secured only by
               assets not constituting Collateral, (z) Indebtedness of a Restricted Subsidiary
               that is not a Guarantor (other than Indebtedness owed to the Company or any of
               its Restricted Subsidiaries), (aa) the Notes pursuant to an offer to all Holders at
               a purchase price equal to at least 100% of the principal amount, plus accrued
               and unpaid interest and Additional Amounts, if any, to the date of purchase (a
               “Notes Offer”), or (bb) (in full or in part) the Notes pursuant to the redemption
               provisions set forth in Section 3.07;

                       (B)    to acquire all or substantially all of the assets of, or any Capital
               Stock of, another Permitted Business; provided that in the case of any such
               acquisition of Capital Stock, the Permitted Business is or becomes a Restricted
               Subsidiary of the Company;

                     (C)     to make a capital expenditure or other Investment in any person
               engaged in a Permitted Business;

                      (D)   to acquire other assets that are not classified as current assets
               under IFRS and that are used or useful in a Permitted Business, or

               (2)     enter into a binding commitment to apply the Net Proceeds pursuant to
       clause (B), (C) or (D) of Section 4.10(c)(1), provided that such binding commitment
       shall be treated as a permitted application of the Net Proceeds from the date of such
       commitment until the earlier of (x) the date on which such acquisition or expenditure is
       consummated, and (y) the 180th day following the expiration of the aforementioned
       365 day period; or

               (3)     any combination of Section 4.10(c)(1) and Section 4.10(c)(2),

       provided that if the assets sold or transferred in such Asset Sale constituted Collateral
       (other than assets that only constitute part of the Collateral because such assets are
       subject to a floating charge or equivalent Lien), the Company shall pledge or shall cause
       the applicable Restricted Subsidiary to pledge any assets (including without limitation
       any acquired Capital Stock) acquired (which for the avoidance of doubt shall not
       include capital expenditure under Section 4.10(c)(1)(C)) with the Net Proceeds of such
       Asset Sale to secure (to the extent required by the Agreed Security Principles) the Notes
       on a first-priority basis.

        (d)      Any Net Proceeds from Asset Sales that are not applied, invested or subject to
a Notes Offer as provided in Section 4.10(c) will constitute “Excess Proceeds”. When the
aggregate amount of Excess Proceeds exceeds the greater of $45.0 million and 20.0% of
Consolidated EBITDA, within 10 Business Days thereof, or at any earlier time at the Issuer’s
election, the Issuer will make an offer to all Holders (an “Asset Sale Offer”) and (at the Issuer’s
election) all holders of other Indebtedness that is pari passu with the Notes or any Guarantee
to purchase, prepay or redeem with the proceeds of sales of assets the maximum principal
amount of Notes and such other Pari Passu Indebtedness (plus all accrued interest on the
Indebtedness and the amount of all fees and expenses, including premiums, Incurred in
connection therewith) that may be purchased, prepaid or redeemed out of the Excess Proceeds.
The offer price in any Asset Sale Offer will be equal to (solely in the case of the Notes) 100%
of the principal amount of the Notes and (solely in the case of Pari Passu Indebtedness) no
                                                85


                                                                                             438
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                       (Explanatory Statement) Pg 440 of 1648



greater than 100% of the principal amount (or accreted value, as applicable) of such Pari Passu
Indebtedness, plus, in each case, accrued and unpaid interest to, but excluding, the date of
repayment and will be payable in cash. If any Excess Proceeds remain after consummation of
an Asset Sale Offer or any Net Proceeds subject to a Notes Offer remain after consummation
of a Notes Offer, the Company and its Restricted Subsidiaries may use those Excess Proceeds
or Net Proceeds for any purpose not otherwise prohibited by this Indenture. If the aggregate
principal amount of Notes and other Pari Passu Indebtedness tendered into (or to be prepaid or
redeemed in connection with) such Asset Sale Offer exceeds the amount of Excess Proceeds
or if the aggregate principal amount of Notes tendered pursuant to a Notes Offer exceeds the
amount of the Net Proceeds so applied, the Notes and such other Pari Passu Indebtedness to be
prepaid or redeemed shall be prepaid or redeemed on a pro rata basis based on the principal
amount of Notes and such other Pari Passu Indebtedness presented for purchase. The Notes to
be prepaid or redeemed will be selected, if applicable, in the manner described in Section 3.02.
Upon completion of each Asset Sale Offer, the amount of Excess Proceeds will be reset at zero.
For the avoidance of doubt, the Issuer may make an Asset Sale Offer prior to the expiration of
the 365-day period referred to in Section 4.10(c).

        (e)     To the extent that any portion of Net Proceeds payable in respect of the Notes
is denominated in a currency other than dollars, as the case may be, the amount thereof payable
in respect of such Notes shall not exceed the net amount of funds in U.S. Dollars that is actually
received by the Issuer upon converting such portion of the Net Proceeds into U.S. Dollars.

       (f)    Pending the final application of any Net Proceeds, the Company (or the
applicable Restricted Subsidiary) may temporarily reduce revolving credit borrowings or
otherwise invest the Net Proceeds in any manner that is not prohibited by this Indenture.

        (g)     Not later than the date upon which written notice of an Asset Sale Offer is
delivered to the Trustee, the Issuer shall deliver to the Trustee an Officer’s Certificate as to (i)
the amount of the Excess Proceeds, (ii) the allocation of the Net Proceeds from the Asset Sales
pursuant to which such Asset Sale Offer is being made and (iii) the compliance of such
allocation with the provisions of this Section 4.10 and this Indenture. Upon the expiration of
the Offer Period, the Issuer shall deliver to the Paying Agent for cancellation the Notes or
portions thereof that have been properly presented for purchase to and are to be accepted by
the Issuer. Upon receipt from the Issuer of the repurchase price for the Notes accepted for
payment, the Paying Agent shall promptly (but in any case not later than 10 Business Days
after the Paying Agent receives such amounts) cause to be repaid to each selling Holder an
amount equal to the repurchase price of the Notes presented for purchase by such Holder and
accepted by the Issuer for repayment. In the event that the Excess Proceeds delivered by the
Issuer to the Paying Agent is greater than the repurchase price of the Notes presented for
purchase, the Paying Agent shall deliver the excess to the Issuer without undue delay after the
expiration of the Offer Period for application in accordance with this Section 4.10.

        (h)      Notices of an Asset Sale Offer shall be mailed by first class mail, postage
prepaid, or electronically, at least 30 but not more than 60 days before the repayment date to
each Holder at such Holder’s registered address. If any Note is to be purchased in part only,
any notice of purchase that relates to such Note shall state the portion of the principal amount
thereof that is to be purchased. For Notes which are represented by global certificates held on
behalf of the Common Depositary, notices may be given by delivery of the relevant notices to
the Common Depositary for communication to entitled account holders in substitution for the
aforesaid mailing.

                                                86


                                                                                              439
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 441 of 1648



       (i)     On and after the repurchase date, unless the Issuer defaults in payment of the
purchase price, interest shall cease to accrue on Notes or portions thereof purchased.

        (j)    The Asset Sale Offer and Notes Offer will comply with the requirements of any
securities laws and regulations thereunder to the extent those laws and regulations are
applicable in connection with the purchase of the Notes as a result of an Asset Sale Offer or a
Notes Offer. To the extent that the provisions of any securities laws or regulations conflict
with the provisions of this Indenture, the Issuer will comply with the applicable securities laws
and regulations and will not be deemed to have breached its obligations under this Indenture
by virtue of such compliance.

       Section 4.11 Transactions with Affiliates.

        (a)     The Company will not, and will not permit any of its Restricted Subsidiaries to,
make any payment to, or sell, lease, transfer or otherwise dispose of any of its properties or
assets to, or purchase any property or assets from, or enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, any Affiliate of the Company (each, an “Affiliate Transaction”), involving aggregate
consideration in excess of the greater of $10.0 million and 5.0% of Consolidated EBITDA,
unless:

               (1)    the Affiliate Transaction is on terms that are not materially less favorable
       to the Company or the relevant Restricted Subsidiary than those that would have been
       obtained in a comparable transaction by the Company or such Restricted Subsidiary
       with a Person who is not an Affiliate; and

              (2)     the Company delivers to the Trustee with respect to any Affiliate
       Transaction or series of related Affiliate Transactions involving aggregate
       consideration in excess of the greater of $30.0 million and 12.5% of Consolidated
       EBITDA, an Officer’s Certificate and a resolution of the Board of Directors of the
       Company certifying that such Affiliate Transaction complies with this Section 4.11.

       (b)      The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to Section 4.11(a):

              (1)     any employment or consultancy agreement, collective bargaining
       agreement, employee benefit plan, officer or director indemnification agreement,
       including any stock option, stock appreciation rights, stock incentive, MIP or similar
       plans or any similar arrangement entered into by the Company or any of its Restricted
       Subsidiaries in the ordinary course of business or consistent with past practice and
       payments pursuant thereto (including severance, termination and other similar
       payments to former or departing employees, consultants, officers or directors);

               (2)   transactions (including a merger) between the Company and any of its
       Restricted Subsidiaries or among any Restricted Subsidiaries;

               (3)    transactions with a Person (other than an Unrestricted Subsidiary of the
       Company) that is an Affiliate of the Company solely because the Company owns,
       directly or through a Restricted Subsidiary, an Equity Interest in, or controls, such
       Person;

                                               87


                                                                                            440
20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                     (Explanatory Statement) Pg 442 of 1648



          (4)     payment of reasonable fees to, reimbursements of expenses and
    indemnity provided on behalf of, officers, directors, employees or consultants of the
    Company or any of its Restricted Subsidiaries or of any Parent;

          (5)    any issuance of Equity Interests (other than Disqualified Stock) of the
    Company, receipt of any capital contributions in exchange for Equity Interests of the
    Company (other than Disqualified Stock) or the Incurrence of Subordinated
    Shareholder Debt;

            (6)     Restricted Payments and Permitted Investments (other than Permitted
    Investments described in clauses (3) and (9) (to the extent such guarantee is in respect
    of Indebtedness of a Person that is not the Company or a Restricted Subsidiary) of the
    definition thereof in Section 1.01 ) that do not violate Section 4.07;

           (7)      Management Advances and MIP Payments;

            (8)     transactions with customers, clients, suppliers, joint venture partners or
    purchasers or sellers of goods or services, or lessors or lessees of property or providers
    of employees or other labor in compliance with the terms of this Indenture which are,
    in the aggregate (taking into account all the costs and benefits associated with such
    transactions), in the good faith judgment of the Company’s Board of
    Directors, materially no less favorable to the Company or its Restricted Subsidiaries
    than those that would have been obtained in a comparable transaction by the Company
    or such Restricted Subsidiary with a Person who is not an Affiliate;

            (9)     Liens on Equity Interests of Unrestricted Subsidiaries of the Company
    for the benefit of lenders of Unrestricted Subsidiaries of the Company;

           (10) if such Affiliate Transaction, following an Initial Public Offering, is with
    a Person in its capacity as a holder of Capital Stock of the Company or any Restricted
    Subsidiary where such Person is treated no more favorably than the holders of Capital
    Stock of the Company or any Restricted Subsidiary;

            (11) transactions effected pursuant to agreements in effect on the Issue Date
    and any amendment, modification or replacement of such agreement (so long as such
    amendment or replacement is not, in the good faith judgment of the Company’s Board
    of Directors, materially more disadvantageous to the Holders, taken as a whole, than
    the original agreement as in effect on the Issue Date);

           (12)     Permitted Payments to Parent;

           (13) execution, delivery and performance of any consolidated group
    arrangements for tax or accounting purposes, provided that any payments to be made
    pursuant to such arrangements are made in compliance with Section 4.07;

            (14) (A) issuances or sales of Capital Stock (other than Disqualified Stock or
    Designated Preference Shares) of the Company or options, warrants or other rights to
    acquire such Capital Stock or Subordinated Shareholder Debt and entering into any
    proceeds loan in respect of the proceeds of any issuance of Senior Notes; provided that
    the interest rate and other financial terms of such Subordinated Shareholder Debt or
    proceeds loans are approved by a majority of the members of the Board of Directors of
                                           88


                                                                                        441
 20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32              Exhibit D
                         (Explanatory Statement) Pg 443 of 1648



       the Company in their reasonable determination and (B) any amendment, waiver or other
       transaction, including satisfying payment obligations, with respect to any Subordinated
       Shareholder Debt or proceeds loan in compliance with the other provisions of the
       Indenture, the Intercreditor Agreement or any Additional Intercreditor Agreement, as
       applicable;

               (15)     any transaction effected as part of a Qualified Receivables Financing;
       and

               (16)     any transaction effected in connection with the Restructuring.

       Section 4.12 Liens.

        (a)     The Company will not, and will not permit any of its Restricted Subsidiaries to,
create, Incur, assume or otherwise cause to exist or become effective any Lien of any kind
securing Indebtedness upon any of their property or assets, now owned or hereafter acquired,
except:

               (1)     in the case of any property or asset that does not constitute Collateral,
       (A) Permitted Liens or (B) if such Lien is not a Permitted Lien, to the extent that all
       payments due under this Indenture, the Notes and the Guarantees are secured on an
       equal and ratable pari passu basis with the obligations so secured (or if such obligations
       so secured are subordinated in right of payment to either the Notes or any Guarantee,
       prior or senior thereto, with the same relative priority as the Notes or such Guarantee,
       as applicable, shall have with respect to such subordinated Indebtedness), until such
       time as such obligations are no longer secured by a Lien; and

              (2)     in the case of any property or asset that constitutes Collateral, Permitted
       Collateral Liens.

       (b)    The conditions for the release of any such Lien created in favor of the Notes or
any such Guarantee pursuant to Section 4.12(a)(1)(B) is set forth Section 10.02.

       Section 4.13 Limitation on Issuer Activities

        (a)     The Issuer will not engage in any business activity or undertake any other
activity, except:

              (1)     any activity reasonably relating to the offering, sale, issuance,
       Incurrence and servicing, purchase, redemption, refinancing or retirement of the Notes,
       or other Indebtedness permitted by the terms of this Indenture, the granting of Liens
       permitted under Section 4.12 and distributing, lending or otherwise advancing funds to
       the Company or any of its Restricted Subsidiaries;

               (2)    any activity undertaken with the purpose of fulfilling any other
       obligations under the Notes, other Indebtedness permitted by the terms of this
       Indenture, the Intercreditor Agreement (or any Additional Intercreditor Agreement
       entered into pursuant to the terms of the Intercreditor Agreement or this Indenture) or
       any Collateral Document to which it is a party;



                                               89


                                                                                           442
 20-12433-scc          Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                          (Explanatory Statement) Pg 444 of 1648



              (3)     Permitted Investments constituting Investments in the Company or
       another Restricted Subsidiary, Investments in the form of cash and Cash Equivalents
       and repurchases of the Notes or other Indebtedness permitted by the terms of this
       Indenture;

                 (4)     Permitted Reorganization;

                 (5)     any activity undertaken in connection with the Restructuring;

               (6)     any activity directly related to the establishment and/or maintenance of
       the Issuer’s corporate existence or otherwise complying with applicable law; and

                 (7)     other activities not specifically enumerated above that are de minimis in
       nature.

        (b)     The Issuer will not create, Incur, assume or suffer to exist any Lien over any of
its property or assets, or any proceeds therefrom, to secure Indebtedness, except for Liens to
secure the Notes or other Indebtedness permitted to be Incurred under this Indenture to the
extent Liens securing such Indebtedness are permitted to be Incurred under this Indenture.

       (c)     The Issuer will at all times remain a wholly owned Restricted Subsidiary of the
Company. Except in accordance with Article 5 the Issuer will not merge, consolidate,
amalgamate or otherwise combine with or into another Person (whether or not the Issuer is the
surviving corporation) or, other than in connection with the Incurrence of a Permitted Lien or
Permitted Collateral Lien, sell, assign, transfer, lease, convey or otherwise dispose of any
material property or assets to any Person in one or more related transactions.

        (d)    For so long as any Notes are outstanding, none of the Company nor any of its
Restricted Subsidiaries will commence or take any action or facilitate a winding-up, liquidation
or other analogous proceeding in respect of the Issuer.

       Section 4.14 [Reserved]

       Section 4.15 Offer to Repurchase Upon Change of Control Triggering Event.

         (a)    Upon the occurrence of a Change of Control Triggering Event, the Issuer will
make an offer (a “Change of Control Offer”) to each Holder to repurchase all or any part (in
integral multiples of $1; provided that Notes of $1,000 in aggregate principal amount or less
may only be redeemed in whole and not in part) of that Holder’s Notes at a purchase price in
cash equal to 101% of the aggregate principal amount of the Notes repurchased plus accrued
and unpaid interest and Additional Amounts, if any, on the Notes repurchased to, but not
including, the date of purchase (the “Change of Control Payment”) (subject to the rights of
Holders on the relevant Record Date to receive interest on the relevant Interest Payment Date);
provided, however, that the Issuer shall not be obliged to repay Notes as described under this
provision, in the event and to the extent that it has unconditionally exercised its right to redeem
all of the Notes in accordance with this Indenture, or all conditions to such redemption have
been satisfied or waived.

       (b)     Unless the Issuer has unconditionally exercised its right to redeem all the Notes
in accordance with this Indenture or all conditions to such redemption have been satisfied or
waived, no later than the date that is 60 days after any Change of Control Triggering Event, the
                                                90


                                                                                             443
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                        (Explanatory Statement) Pg 445 of 1648



Issuer will give notice to each Holder, stating that a Change of Control Offer is being made
and offering to purchase Notes on the date specified in the notice, which shall be no earlier
than 30 days and no later than 60 days from the date such notice is made (the “Change of
Control Payment Date”), pursuant to the procedures required by this Indenture and described
in such notice, stating:

              (1)     that the Change of Control Offer is being made pursuant to this Section
       4.15 and that all Notes tendered will be accepted for payment; and

               (2)     the purchase price and the purchase date or delivered;

               (3)     that any Note not tendered will continue to accrue interest;

               (4)    that, unless the Issuer defaults in the payment of the Change of Control
       Payment, all Notes accepted for payment pursuant to the Change of Control Offer will
       cease to accrue interest after the Change of Control Payment Date;

               (5)      that Holders electing to have any Notes purchased pursuant to a Change
       of Control Offer will be required to surrender the Notes, with the form entitled “Option
       of Holder to Elect Purchase” attached to the Notes completed, or transfer by book-entry
       transfer, to the Paying Agent at the address specified in the notice prior to the close of
       business on the third Business Day preceding the Change of Control Payment Date;

               (6)    that Holders will be entitled to withdraw their election if the Paying
       Agent receives, not later than the close of business on the second Business Day
       preceding the Change of Control Payment Date, a facsimile transmission or letter
       setting forth the name of the Holder, the principal amount of Notes delivered for
       purchase, and a statement that such Holder is withdrawing his election to have the Notes
       purchased; and

               (7)     that Holders whose Notes are being purchased only in part will be issued
       new Notes equal in principal amount to the unpurchased portion of the Notes
       surrendered, which unpurchased portion must be equal to $1,000 in principal amount
       or an integral multiple of $1 thereof.

        (c)    The Change of Control Offer will comply with the requirements of any
securities laws and regulations thereunder to the extent those laws and regulations are
applicable in connection with the repurchase of the Notes as a result of a Change of Control
Offer. To the extent that the provisions of any applicable securities laws or regulations conflict
with the Change of Control Triggering Event provisions of this Indenture, the Issuer will
comply with the applicable securities laws and regulations and will not be deemed to have
breached its obligations under this Indenture by virtue of such compliance.

       (d)    On the Change of Control Payment Date, if a Change of Control Triggering
Event has occurred, the Issuer will, to the extent lawful:

              (1)     accept for payment all Notes or portions of Notes properly tendered
       pursuant to the Change of Control Offer;

             (2)     deposit with the Paying Agent an amount equal to the Change of Control
       Payment in respect of all Notes or portions of Notes properly tendered; and
                                               91


                                                                                            444
 20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                      (Explanatory Statement) Pg 446 of 1648



              (3)     deliver or cause to be delivered to the Trustee the Notes properly
       accepted together with an Officer’s Certificate stating the aggregate principal amount
       of Notes or portions of Notes being purchased by the Issuer pursuant to the Change of
       Control Offer.

        (e)     The relevant Paying Agent will promptly mail or cause to be delivered to each
Holder which has properly tendered and so accepted the Change of Control Payment for such
Notes, and the Trustee (or Authenticating Agent) will promptly authenticate and mail (or cause
to be transferred by book entry) to each Holder a new Note equal in principal amount to any
unpurchased portion of the Notes surrendered, if any; provided that each new Note will be in a
principal amount of $1,000 and integral multiples of $1 in excess thereof. Any Note so
accepted for payment will cease to accrue interest on and after the Change of Control Payment
Date. The Issuer will publicly announce the results of the Change of Control Offer on or as
soon as reasonably practicable after the Change of Control Payment Date.

        (f)      If a Change of Control Triggering Event has not occurred at the time of the
Change of Control Payment Date, but a Change of Control Triggering Event subsequently
occurs, the Issuer will be required to extend a new Change of Control Offer in compliance with
the terms of this Section 4.15. The Issuer will not be required to make a Change of Control
Offer upon a Change of Control Triggering Event if (x) a third party makes the Change of
Control Offer in the manner, at the times and otherwise in compliance with the requirements
set forth in this Section 4.15 and purchases all Notes properly tendered for purchase and not
withdrawn under the Change of Control Offer, or (y) notice of redemption has been given
pursuant to Section 3.07 and all conditions thereto have been satisfied or waived, unless and
until there is a default in payment of the applicable redemption price. Notwithstanding
anything to the contrary contained herein, a Change of Control Offer may be made in advance
of a Change of Control Triggering Event, conditioned upon the consummation of such Change
of Control Triggering Event, if a definitive agreement is in place for the Change of Control
Triggering Event at the time the Change of Control Offer is made.

        (g)    The provisions of this Indenture relating to the Issuer’s obligation to make an
offer to repurchase the Notes following a Change of Control Triggering Event may be waived
or modified with the prior written consent of the Holders of a majority in principal amount of
the Notes prior to the occurrence of a Change of Control Triggering Event.

       Section 4.16 Limitation on Issuances of Guarantees of Indebtedness.

       (a)     The Company will not cause or permit any of its Restricted Subsidiaries that are
not Guarantors or the Issuer, directly or indirectly, to guarantee, assume or in any manner
become liable with respect to any Indebtedness with an outstanding principal amount in excess
of $20.0 million under any Senior Facilities Agreement, any syndicated Credit Facility or any
Public Debt, in each case, of the Issuer or a Guarantor unless such Restricted Subsidiary
simultaneously executes and delivers a supplemental indenture providing for the Guarantee of
the payment of the Notes by such Restricted Subsidiary, which Guarantee will be senior to or
pari passu with such Restricted Subsidiary’s guarantee of such other Indebtedness; provided,
however, that such Restricted Subsidiary shall not be obligated to execute such supplemental
indenture or provide such Guarantee to the extent and for so long as the incurrence of such
Guarantee is contrary to the Agreed Security Principles.

       (b)     Each additional Guarantee provided pursuant to Section 4.16(a) will be limited
as necessary to recognize certain defenses generally available to guarantors (including those
                                             92


                                                                                         445
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                       (Explanatory Statement) Pg 447 of 1648



that relate to fraudulent conveyance or transfer, voidable preference, financial assistance,
corporate purpose, corporate benefit, capital maintenance or similar laws, regulations or
defenses affecting the rights of creditors generally) or other considerations under applicable
law.

         (c)    Notwithstanding Section 4.16(a) and Section 4.16(b), the Company shall not be
obligated to cause such Restricted Subsidiary to guarantee the Notes to the extent that such
Guarantee by such Restricted Subsidiary would reasonably be expected to give rise to or result
in a violation of applicable law, which, in any case, cannot be prevented or otherwise avoided
through measures reasonably available to the Company or the Restricted Subsidiary or any
liability for the officers, directors or shareholders of such Restricted Subsidiary. Section
4.16(a) will not be applicable to any guarantees of any Restricted Subsidiary outstanding on
the Issue Date, or any guarantee given to a bank or trust company having combined capital and
surplus and undivided profits of not less than $250 million, whose debt has an Investment
Grade Rating by at least two Rating Agencies at the time such guarantee was given, in
connection with the operation of cash management programs established for the benefit of the
Company or any of its Restricted Subsidiaries.

       (d)    Any additional Guarantee will automatically and unconditionally be released
and discharged in accordance with Section 11.06.

       Section 4.17 [Reserved].

       Section 4.18 Designation of Restricted and Unrestricted Subsidiaries.

         The Board of Directors of the Company may designate any Restricted Subsidiary
(including any newly acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary
if that designation would not cause a Default. If a Restricted Subsidiary is designated as an
Unrestricted Subsidiary, the aggregate Fair Market Value of all outstanding Investments owned
by the Company and its Restricted Subsidiaries in the Subsidiary designated as Unrestricted
shall be deemed to be an Investment made as of the time of the designation and will reduce the
amount available for Restricted Payments under Section 4.07 or under one or more clauses of
such definition of Permitted Investments, as determined by the Company. That designation
will only be permitted if such Investment would be permitted at that time.

        Any designation of a Subsidiary of the Company as an Unrestricted Subsidiary will be
evidenced to the Trustee by filing promptly with the Trustee a certified copy of a resolution of
the Board of Directors of the Company giving effect to such designation and an Officer’s
Certificate certifying that such designation complied with the preceding conditions and was
permitted under Section 4.07 or under one or more clauses of such definition of Permitted
Investments, as determined by the Company. If, at any time, any Unrestricted Subsidiary
would fail to meet the preceding requirements as an Unrestricted Subsidiary, it will thereafter
cease to be an Unrestricted Subsidiary for purposes of this Indenture and any Indebtedness of
such Subsidiary will be deemed to be Incurred by a Restricted Subsidiary of the Company as
of such date and, if such Indebtedness is not permitted to be Incurred as of such date under
Section 4.09, the Company will be in Default under Section 4.09.

       The Board of Directors of the Company may at any time designate any Unrestricted
Subsidiary to be a Restricted Subsidiary of the Company; provided that such designation will
be deemed to be an Incurrence of Indebtedness by a Restricted Subsidiary of the Company of
any outstanding Indebtedness of such Unrestricted Subsidiary, and such designation will only
                                              93


                                                                                          446
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 448 of 1648



be permitted if (1) such Indebtedness is permitted under Section 4.09, calculated on a pro forma
basis taking into account such designation as if such designation had occurred at the beginning
of the applicable reference period; and (2) no Default or Event of Default would be in existence
following such designation.

       Section 4.19 Maintenance of Listing.

        The Issuer will use its commercially reasonable efforts to obtain and maintain the listing
of the Notes on the Official List of the Exchange or for so long as such Notes are outstanding
on another “recognised stock exchange” as defined in Section 1005 of the Income Tax Act of
2007 of the United Kingdom.

       Section 4.20 No Impairment of Security Interest.

        (a)      The Company will not, and will not cause or permit any Restricted Subsidiary
to, take or knowingly or negligently omit to take, any action which action or omission would
or could reasonably be expected to have the result of materially impairing the security interest
with respect to the Collateral (it being understood that the Incurrence of Liens on the Collateral
permitted by the definition of Permitted Collateral Liens shall under no circumstances be
deemed to materially impair the security interest with respect to the Collateral) for the benefit
of the Trustee and the Holders, and the Company will not, and will not cause or permit any
Restricted Subsidiary to, grant to any Person other than the Security Agent, for the benefit of
the Trustee and the Holders and the other beneficiaries described in the Collateral Documents,
the Intercreditor Agreement and any Additional Intercreditor Agreement, any interest
whatsoever in any of the Collateral; provided that (i) nothing in this Section 4.20 shall restrict
the discharge or release of the Collateral in accordance with this Indenture, the Collateral
Documents, the Intercreditor Agreement and any Additional Intercreditor Agreement; (ii) the
Company and the Restricted Subsidiaries may Incur Permitted Collateral Liens; (iii) the
applicable Collateral Documents may be amended from time to time to cure any ambiguity,
mistake, omission, defect, manifest error or inconsistency therein; (iv) the Company and its
Restricted Subsidiaries may discharge and release security interests with respect to the
Collateral in connection with the implementation of a Permitted Reorganization, (v) the
applicable Collateral Documents may be amended in any manner that does not adversely affect
the rights of the Security Agent, the Trustee or the Holders of Notes in any material respects;
and (vi) the security interests and the related Collateral Documents may be amended, extended,
renewed, restated, supplemented or otherwise modified or released (followed by an immediate
retaking of a Lien of at least equivalent ranking over the same assets); provided, however, that
in the case of clause (vi) of this Section 4.20(a), the Collateral Documents may not be amended,
extended, renewed, restated, supplemented, released or otherwise modified or replaced, unless
contemporaneously with such amendment, extension, replacement, restatement, supplement,
modification, renewal or release (followed by an immediate retaking of a Lien of at least
equivalent ranking over the same assets), the Company delivers to the Trustee either:

               (1)    a solvency opinion from an internationally recognized investment bank
       or accounting firm, in form and substance reasonably satisfactory to the Trustee
       confirming the solvency of the Company and its Subsidiaries, taken as a whole, after
       giving effect to any transactions related to such amendment, extension, renewal,
       restatement, supplement, modification, replacement or release and retaking;

              (2)     a certificate from the Board of Directors or chief financial officer of the
       relevant Person or the chief financial officer of the Company, which certificate confirms
                                                94


                                                                                            447
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 449 of 1648



       the solvency of the Person granting such security interest after giving effect to any
       transactions related to such amendment, extension, renewal, restatement, supplement,
       modification, replacement or release and retaking; or

               (3)    an Opinion of Counsel, in form and substance reasonably satisfactory to
       the Trustee (subject to customary exceptions and qualifications), confirming that, after
       giving effect to any transactions related to such amendment, extension, renewal,
       restatement, supplement, modification, replacement or release and retaking, the Lien or
       Liens securing the Notes created under the Collateral Documents so amended,
       extended, renewed, restated, supplemented, modified, replaced or release and retaking
       are valid and perfected Liens not otherwise subject to any limitation imperfection, in
       equity or at law, that such Lien or Liens were not otherwise subject to immediately
       prior to such amendment, extension, renewal, restatement, supplement, modification,
       replacement or release and retaking (other than as a result of the effect of the Agreed
       Security Principles or any new hardening period).

        (b)    At the direction of the Company and without the consent of the Holders, the
Security Agent may from time to time enter into one or more amendments to the Collateral
Documents or enter into additional or supplemental Collateral Documents to: (i) cure any
ambiguity, omission, defect or inconsistency therein or (ii) (but subject to compliance with
Section 4.20(a)) (x) provide for Permitted Collateral Liens, (y) add to the Collateral or (z) make
any other change thereto that does not adversely affect the rights of the Holders in any material
respect.

        (c)    In the event that the Company complies with this Section 4.20, the Trustee and
the Security Agent shall (subject to customary protections and indemnifications) consent to
such amendment, extension, renewal, restatement, supplement, modification, replacement or
release with no need for instructions from Holders.

       Section 4.21 Additional Amounts.

        (a)     All payments made by or on behalf of the Issuer under or with respect to the
Notes (whether or not in the form of Definitive Registered Notes) or any of the Guarantors on
its Guarantee (including in each case any Successor Person) will be made without withholding
or deduction for, or on account of, any present or future Taxes unless the withholding or
deduction of such Taxes is then required by law. If any deduction or withholding for, or on
account of, any Taxes imposed or levied by or on behalf of any jurisdiction in which the Issuer
or any Guarantor (including in each case any Successor Person) is incorporated, organized,
carrying on a business through a branch, agency or permanent establishment or resident for tax
purposes or any political subdivision thereof or therein or any jurisdiction by or through which
payment is made by or on behalf of the Issuer or any Guarantor under or with respect to the
Notes or the Guarantees or any political subdivision thereof or therein (each, a “Tax
Jurisdiction”), will at any time be required to be made from any payments made by or on behalf
of the Issuer under or with respect to the Notes or any of the Guarantors with respect to any
Guarantee, including payments of principal, redemption price, purchase price, interest or
premium, the Issuer or the relevant Guarantor, as applicable, will pay such additional amounts
(the “Additional Amounts”) as may be necessary in order that the net amounts received in
respect of such payments after such withholding or deduction (including any such deduction
or withholding from such Additional Amounts) will equal the respective amounts that would


                                               95


                                                                                            448
 20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                      (Explanatory Statement) Pg 450 of 1648



have been received in respect of such payments in the absence of such withholding or
deduction; provided, however, that no Additional Amounts will be payable with respect to:

                (1)    any Taxes to the extent such taxes would not have been imposed but for
       the Holder or the beneficial owner of the Notes (or a fiduciary, settlor, beneficiary,
       partner of, member or shareholder of, or possessor of a power over, the relevant Holder,
       if the relevant Holder is an estate, trust, nominee, partnership, limited liability company
       or corporation) being or having been a citizen or resident or national of, incorporated,
       present, or engaged in a trade or business in, or having or having had a permanent
       establishment in, the relevant Tax Jurisdiction in which such Taxes are imposed or
       having any other present or former connection with the relevant Tax Jurisdiction other
       than by the mere acquisition or holding of, exercise or enforcement of rights under, or
       the receipt of payments in respect of, the Notes, this Indenture or any Guarantee;

               (2)     any Taxes to the extent such Taxes are imposed or withheld as a result
       of the failure of the Holder or beneficial owner of the Notes to comply with any
       reasonable written request, made at least 30 days before any such withholding or
       deduction would be payable, by the Issuer or any of the Guarantors to provide timely
       and accurate information concerning the nationality, residence or identity of such
       Holder or beneficial owner or to make any valid or timely declaration or similar claim
       or satisfy any certification, information or other reporting requirement, which is
       required or imposed by a statute, treaty, regulation or administrative practice of the
       relevant Tax Jurisdiction as a precondition to exemption from all or part of, or reduction
       in the rate of deduction or withholding of, such Taxes (in each case, to the extent such
       Holder or beneficial owner is legally entitled to do so);

              (3)     any Taxes imposed or withheld as a result of the presentation of any
       Note for payment (where Notes are in the form of Definitive Registered Notes and
       presentation is required) more than 30 days after the relevant payment is first made
       available for payment to the Holder (except to the extent that the Holder would have
       been entitled to Additional Amounts had the Note been presented on the last day of
       such 30-day period);

               (4)   any estate, inheritance, gift, sale, transfer, personal property or similar
       tax, assessment or excise taxes imposed on the transfer of Notes;

              (5)     any Taxes withheld, deducted or imposed on a payment to an individual
       and which are required to be made pursuant to Luxembourg Relibi law of December
       23, 2005, as amended;

               (6)    any Taxes payable otherwise than by deduction or withholding on or in
       respect of any Note or Guarantee;

              (7)    any Taxes that were imposed with respect to any payment on a Note to
       any Holder who is a fiduciary or partnership or person other than the sole beneficial
       owner of such payment to the extent that no Additional Amounts would have been
       payable had the beneficial owner of the applicable Note been the Holder of such Note;

              (8)    any Taxes that are imposed or withheld pursuant to Sections 1471
       through 1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), as
       of the Issue Date (or any amended or successor version of such sections), any
                                               96


                                                                                            449
  20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                         (Explanatory Statement) Pg 451 of 1648



        regulations promulgated thereunder, any official interpretations thereof, any similar law
        or regulation adopted pursuant to an intergovernmental agreement between a non-U.S.
        jurisdiction and the United States with respect to the foregoing or any agreements
        entered into pursuant to Section 1471(b)(1) of the Code; or

                (9)      any combination of the items in clauses (1) through (8) of this Section
        4.21(a).

        (b)      In addition to the foregoing, the Issuer and the Guarantors will also pay and
indemnify each Holder and beneficial owner for any present or future stamp, issue, registration,
transfer, court or documentary Taxes, or any other excise or property Taxes, charges or similar
levies or Taxes which are levied by any Tax Jurisdiction on the execution, delivery, issuance
or registration of, or by any Tax Jurisdiction on the enforcement of, any of the Notes, this
Indenture, any Guarantee, or any other document or instrument referred to therein (other than
a transfer of the Notes that is not part of the initial resale by the initial purchasers), or the receipt
of any payments with respect to the Notes or the Guarantees (limited, solely in the case of
Taxes attributable to the receipt of any payments, to any such Taxes imposed in a Tax
Jurisdiction that are not excluded under clauses (1) though (5), (7) or (8) of Section 4.21(a) or
any combination thereof).

        (c)     The Issuer and the Guarantors will not pay and indemnify any Holder or
beneficial owner for any Luxembourg registration duties (droits d'enregistrement) payable in
the case of registration by any Holder or beneficial owner of the Notes, this Indenture, any
Guarantee, or any other document or instrument referred to therein in Luxembourg when such
registration is not required to enforce the rights of a Holder or a beneficial owner under such
documents.

        (d)    If the Issuer or any Guarantor, as the case may be, becomes aware that it will be
obligated to pay Additional Amounts with respect to any payment under or with respect to the
Notes or any Guarantee, the Issuer or the relevant Guarantor, as the case may be, will deliver
to the Trustee and the Paying Agent on a date that is at least 30 days prior to the date of that
payment (unless the obligation to pay Additional Amounts arises after the 45th day prior to
that payment date, in which case the Issuer or the relevant Guarantor shall notify the Trustee
and the Paying Agent promptly thereafter) an Officer’s Certificate stating the fact that
Additional Amounts will be payable and the amount estimated to be so payable. The Officer’s
Certificate must also set forth any other information reasonably necessary to enable the Paying
Agent to pay Additional Amounts on the relevant payment date. The Trustee and the Paying
Agent shall be entitled to rely absolutely and solely on such Officer’s Certificate as conclusive
proof that such payments are necessary.

        (e)     The Issuer or the relevant Guarantor will make or cause to be made all
withholdings and deductions as required by law and will remit or cause to be remitted the full
amount deducted or withheld to the relevant Tax authority in accordance with applicable law.
The Issuer or the relevant Guarantor will use its reasonable efforts to obtain Tax receipts from
each Tax authority evidencing the payment of any Taxes so deducted or withheld. The Issuer
or the relevant Guarantor will furnish to the Trustee, within a reasonable time after the date the
payment of any Taxes so deducted or withheld is made, certified copies of Tax receipts
evidencing payment by the Issuer or a Guarantor, as the case may be, or if, notwithstanding
such entity’s efforts to obtain receipts, receipts are not obtained, other evidence of payment
(reasonably satisfactory to the Trustee) by such entity.

                                                   97


                                                                                                  450
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                       (Explanatory Statement) Pg 452 of 1648



       (f)     Whenever in this Indenture there is mentioned, in any context, the payment of
amounts based upon the principal amount of the Notes or of principal, interest or of any other
amount payable under, or with respect to, any of the Notes or Guarantees, such mention shall
be deemed to include mention of the payment of Additional Amounts to the extent that, in such
context, Additional Amounts are, were or would be payable in respect thereof.

        (g)    The obligations in this Section 4.21 will survive any termination, defeasance or
discharge of this Indenture, any transfer by a Holder or beneficial owner of its Notes and will
apply, mutatis mutandis, to any jurisdiction in which any successor Person to the Issuer or any
Guarantor is incorporated, organized, engaged in business or otherwise resident for tax
purposes or any jurisdiction from or through which any payments made by or on behalf of the
Issuer or any Guarantors under or with respect to the Notes or any Guarantee is made and any
department or political subdivision thereof or therein.

       Section 4.22 Suspension of Covenants on Achievement of Investment Grade Status.

       (a)     If on any date following the Issue Date:

              (1)   the Notes are assigned an Investment Grade Rating by at least two
       Rating Agencies; and

               (2)    no Default or Event of Default shall have occurred and be continuing,
       (the occurrence of the events described in Section 4.22(a)(1) and this Section
       4.22(a)(2) being collectively referred to as a “Covenant Suspension Event” and the date
       thereof being referred to as the “Suspension Date”),

       then the Issuer shall provide written notice to such effect to the Trustee and, beginning
       on the Suspension Date, the provisions of this Indenture under Section 4.07, Section
       4.08, Section 4.09, Section 4.10, Section 4.11, Section 4.16, Section 4.18, Section 4.26,
       Section 5.01(a)(5) and Section 5.01(b)(4) will not apply to the Notes or the Company
       and its Restricted Subsidiaries (collectively, the “Suspended Covenants”).

       (b)     [Reserved].

        (c)     In the event that the Company and the Restricted Subsidiaries are not subject to
the Suspended Covenants under this Indenture for any period of time as a result of the
foregoing, and on any subsequent date (the “Reversion Date”) one or more Rating Agencies
withdraw their Investment Grade Rating or downgrade the rating assigned to the Notes below
an Investment Grade Rating so that the Notes are no longer assigned an Investment Grade
Rating by at least two Rating Agencies, then the Company and the Restricted Subsidiaries will
thereafter again be subject to the Suspended Covenants under this Indenture with respect to
future events unless and until the Notes subsequently again attain an Investment Grade Rating
from at least two Rating Agencies. Upon any such Reversion Date, the Company shall
promptly notify the Trustee, however, the Trustee shall not be obliged to notify the Holders of
such an event. The period of time between the Suspension Date and the Reversion Date is
referred to in this Indenture as the “Suspension Period”. Upon the occurrence of a Covenant
Suspension Event, the amount of Excess Proceeds from Net Proceeds shall be reset to zero.

        (d)   Notwithstanding the foregoing, in the event of any such reinstatement, no action
taken or omitted to be taken by the Company or any Restricted Subsidiary prior to such
reinstatement will give rise to a Default or Event of Default under this Indenture with respect
                                              98


                                                                                          451
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                       (Explanatory Statement) Pg 453 of 1648



to the Notes; provided that (i) with respect to Restricted Payments made after such
reinstatement, the amount available to be made as Restricted Payments will be calculated as
though Section 4.07 had been in effect prior to, but not during, the Suspension Period; (ii) all
Indebtedness Incurred, or Disqualified Stock or preferred stock issued, during the Suspension
Period will be classified to have been Incurred or issued pursuant to Section 4.09(b)(5); (iii) any
transactions with Affiliates entered into after such reinstatement pursuant to an agreement
entered into during any Suspension Period shall be deemed to be permitted pursuant to Section
4.11(b)(11); and (iv) any encumbrance or restriction on the ability of any Restricted Subsidiary
that is not a Guarantor to take any action described in clauses (1) through (3) of Section 4.08(a)
that becomes effective during any Suspension Period shall be deemed to be permitted pursuant
to Section 4.08(b)(1); and (v) no Restricted Subsidiary shall be required to comply with Section
4.16 after such reinstatement with respect to any guarantee entered into by such Restricted
Subsidiary during any Suspension Period. In addition, in the event of any such reinstatement,
the Company and the Restricted Subsidiaries will be permitted, without causing a Default or
an Event of Default, to honor any contractual commitment or take any actions, as long as the
contractual commitments were entered into during the Suspension Period and not in
anticipation of the occurrence of a Reversion Date.

       Section 4.23 Additional Intercreditor Agreements.

        (a)     At the request of the Company and upon delivery of an Officer’s Certificate and
an Opinion of Counsel to the Trustee, without the consent of the Holders, and at the time of, or
prior to, the Incurrence by the Issuer or a Guarantor of Indebtedness permitted under Section
4.09, the Issuer or the relevant Guarantor and the Trustee and Security Agent shall enter into
with the holders of such Indebtedness (or their duly authorized representatives) an amendment
to the Intercreditor Agreement or an additional intercreditor agreement (an “Additional
Intercreditor Agreement”) on substantially the same terms as the Intercreditor Agreement (or
more favorable to the Holders), including terms with respect to the limitation on enforcement
and release of guarantees and priority as set forth in the Intercreditor Agreement (or on terms
more favorable to the Holders); provided that such amendment to the Intercreditor Agreement
or Additional Intercreditor Agreement will not impose any personal obligations on the Trustee
or adversely affect the rights, duties, liabilities or immunities of the Trustee under this
Indenture or the Intercreditor Agreement or any Additional Intercreditor Agreement.

        (b)     At the request of the Company, without the consent of Holders, the Issuer or the
relevant Guarantor and the Trustee and the Security Agent shall enter into one or more
amendments to the Intercreditor Agreement or any Additional Intercreditor Agreement to:
(1) cure any defects, ambiguities, omissions or inconsistencies or reflect changes, in each case,
of a minor, technical or administrative nature, (2) increase the amount or types of Indebtedness
covered by any Intercreditor Agreement or Additional Intercreditor Agreement that may be
Incurred by the Issuer or a Guarantor that is subject to any Intercreditor Agreement or
Additional Intercreditor Agreement (including the addition of provisions relating to new
Indebtedness ranking junior or pari passu in right of payment with the Notes); provided that
such Indebtedness is Incurred in compliance with this Indenture, (3) add new Guarantors to the
Intercreditor Agreement or an Additional Intercreditor Agreement, (4) further secure the Notes,
(5) make provision for the security securing Additional Notes to rank pari passu with the
Collateral or (6) make any other change to any such Intercreditor Agreement or an Additional
Intercreditor Agreement that does not adversely affect the rights of Holders in any material
respect.


                                                99


                                                                                             452
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                       (Explanatory Statement) Pg 454 of 1648



        (c)    The Company shall not otherwise direct the Trustee to enter into any
amendment to the Intercreditor Agreement or any Additional Intercreditor Agreement without
the consent of the holders of the majority in aggregate principal amount of the Notes then
outstanding, except as otherwise permitted by Article 9 and the Company may only direct the
Trustee to enter into any amendment to the extent such amendment does not impose any
personal obligations on the Trustee or adversely affect the rights, duties, liabilities or
immunities of the Trustee under this Indenture, the Intercreditor Agreement or such Additional
Intercreditor Agreement in any material respect.

        (d)    In relation to the Intercreditor Agreement or, to the extent applicable, an
Additional Intercreditor Agreement, the Trustee shall be deemed to have consented on behalf
of the Holders to any payment, repayment, purchase, repurchase, defeasance, acquisition,
retirement or redemption of any obligations subordinated to the Notes thereby; provided that
such transaction would comply with Section 4.07.

        (e)     Each Holder, by accepting such Note, will be deemed to have agreed to and
accepted the terms and conditions of each of the Intercreditor Agreement and Additional
Intercreditor Agreement and any amendment referred to in this Section 4.23 and none of the
Company, the Trustee or the Security Agent will be required to seek the consent of any Holders
to perform its obligations under and in accordance with this Section 4.23.

       Section 4.24 Limitation on Holding Company Activities.

       (a)     The Company may not carry on any business or own any assets other than:

               (1)      the ownership of shares in its Subsidiaries and any other assets that are
       de minimis in nature; provided that the Company may from time to time receive in a
       transaction otherwise permitted under this Indenture and the Collateral Documents,
       properties and assets (including cash, Cash Equivalents, Government Guaranteed
       Securities and/or Indebtedness and other obligations) for the purpose of transferring
       such properties and assets to any Parent, any Subsidiary or any other Person, so long as
       in any case such further transfer is made promptly by the Company and, after giving
       effect thereto, the Company is again in compliance with this clause;

              (2)    the provision of administrative services. treasury service, legal,
       accounting and management services to its Subsidiaries of a type customarily provided
       by a holding company to its Subsidiaries and the ownership of assets necessary to
       provide such services;

              (3)     Incurring Indebtedness (or other items that are specifically excluded
       from the definition of Indebtedness) permitted under this Indenture (including activities
       reasonably incidental thereto, including performance of the terms and conditions of
       such Indebtedness (or other items that are specifically excluded from the definition of
       Indebtedness), to the extent such activities are otherwise permissible under this
       Indenture) and the granting of Liens permitted under Section 4.12.

                (4)     activities undertaken with the purpose of, and directly related to,
       fulfilling its obligations or exercising its rights under this Indenture, the Guarantees, the
       Intercreditor Agreement (or any Additional Intercreditor Agreement), the Collateral
       Documents, the Existing Notes Documents, any Senior Facilities Agreement, other

                                               100


                                                                                              453
 20-12433-scc          Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32              Exhibit D
                          (Explanatory Statement) Pg 455 of 1648



       Indebtedness (or any item specifically excluded from the definition of Indebtedness)
       permitted by the terms of this Indenture, or any other document relating to the Notes;

              (5)    making Investments in the Notes, the Existing Notes or Indebtedness
       permitted under this Indenture;

              (6)    directly related or reasonably incidental to the establishment and/or
       maintenance of its or its Subsidiaries corporate existence;

               (7)   any activity reasonably relating to the servicing, purchase, redemption,
       amendment, exchange, refinancing or retirement of the Notes, the Existing Notes or
       other Indebtedness (or other items that are specifically excluded from the definition of
       Indebtedness) permitted under this Indenture;

                 (8)     any activity undertaken in connection with the Transactions; or

                 (9)     other activities not specifically enumerated above that are de minimis in
       nature.

       Section 4.25 Further Assurances.

         The Company shall, and shall procure that each of its Restricted Subsidiaries shall, at
its own expense, execute and do all such acts and things and provide such assurances as the
Security Agent may reasonably require (i) for registering any Collateral Documents in any
required register and for perfecting or protecting the security intended to be afforded by such
Collateral Documents; and (ii) if such Collateral Documents have become enforceable, for
facilitating the realization of all or any part of the assets which are subject to such Collateral
Documents and for facilitating the exercise of all powers, authorities and discretions vested in
the Security Agent or in any receiver of all or any part of those assets. The Company shall,
and shall procure that each of its Restricted Subsidiaries shall, execute all transfers,
conveyances, assignments and releases of that property whether to the Security Agent or to its
nominees and give all notices, orders and directions which the Security Agent may reasonably
request.

       Section 4.26 Business Activities.

        The Company will not, and will not permit any of its Restricted Subsidiaries to, engage
in any business other than Permitted Businesses, except to such extent as would not be material
to the Company and its Restricted Subsidiaries taken as a whole.

        Each of the Issuer and the Guarantors will maintain its centre of main interest (as that
term is used in Article 3(1) of The Council of the European Union Regulation No. 1346/2000
on Insolvency Proceedings) in its respective jurisdiction of incorporation or formation or in
England and Wales or Scotland.

       Section 4.27 Financial Calculations.

        (a)    For the purposes of determining “Consolidated EBITDA” for any basket or ratio
under this Indenture on any date of determination, Consolidated EBITDA shall be calculated
for the period of the most recent four consecutive fiscal quarters for which internal financial


                                                101


                                                                                            454
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 456 of 1648



statements of the Company are available immediately preceding such date of determination
and pro forma effect shall be given to Consolidated EBITDA as set out in this Section 4.27.

        (b)     In the event that the specified Person or any of its Subsidiaries that are
Restricted Subsidiaries Incurs, assumes, guarantees, repays, repurchases, redeems, defeases or
otherwise discharges any Indebtedness (other than ordinary working capital borrowings) or
issues, repurchases or redeems preferred stock subsequent to the commencement of the period
for which a financial ratio is being calculated and on or prior to the date on which the event for
which the calculation of that financial ratio is made (for the purposes of this definition, the
“Calculation Date”), then that financial ratio will be calculated giving pro forma effect (as
determined in good faith by the Company’s chief executive officer, chief financial officer, head
of treasury, head of corporate development, head of group accounting or any person performing
a similarly senior accounting role), including in respect of any cost savings, expense reductions,
operating improvements and synergies that are reasonably expected to occur within 24 months,
to such Incurrence, assumption, guarantee, repayment, repurchase, redemption, defeasance or
other discharge of Indebtedness, or such issuance, repurchase or redemption of preferred stock,
and the use of the proceeds therefrom, as if the same had occurred at the beginning of the
applicable four-quarter reference period; provided, however, that (except with respect to
Section 4.07(b)(18)) the pro forma calculation of that financial ratio shall not give effect to
(i) any Indebtedness Incurred on the Calculation Date pursuant to Section 4.09(b) (other than
4.09(b)(1)(B) or 4.09(b)(14)(ii)) or (ii) the discharge on the Calculation Date of any
Indebtedness to the extent that such discharge results from the proceeds of Indebtedness
Incurred on the Calculation Date pursuant to Section 4.09(b) (other than 4.09(b)(1)(B) or
4.09(b)(14)(ii)).

       (c)     For purposes of calculating any financial ratio under this Indenture:

               (1)    any acquisition, Investment, joint venture, disposition, cost saving
       program or initiative or other similar transaction that have been made by the specified
       Person or any of its Restricted Subsidiaries, including through mergers or
       consolidations or leases, or any Person or any Restricted Subsidiary acquired by the
       specified Person or any of its Restricted Subsidiaries, and including all related financing
       transactions and including increases in ownership of Restricted Subsidiaries (including
       any Unrestricted Subsidiary that has been redesignated as a Restricted Subsidiary) (a
       “Transaction”), during the four-quarter reference period or subsequent to such
       reference period and on or prior to the Calculation Date, or that are to be made on the
       Calculation Date, will be given pro forma effect (as determined in good faith by the
       Company’s chief executive officer, chief financial officer, head of treasury, head of
       corporate development, head of group accounting or any person performing a similarly
       senior accounting role), including in respect of any cost savings, expense reductions,
       operating improvements and synergies that are reasonably expected to occur within 24
       months, as if they had occurred on the first day of the four-quarter reference period,
       provided that, if definitive documentation has been entered into with respect to that
       Transaction, at the option of the Company, Consolidated EBITDA for such period will
       be calculated after giving pro forma effect to such Transaction (including anticipated
       cost savings, expense reductions, operating improvements and synergies reasonably
       expected to occur within 24 months) as if that Transaction had occurred on the first day
       of such period, even if the Transaction has not yet been consummated as of the date of
       determination;


                                               102


                                                                                            455
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 457 of 1648



              (2)     Consolidated EBITDA and Fixed Charges attributable to discontinued
       operations, as determined in accordance with IFRS, and operations or businesses (and
       ownership interests therein) disposed of prior to the Calculation Date, will be excluded;

               (3)    any Person that is a Restricted Subsidiary on the Calculation Date
       (including any Unrestricted Subsidiary that has been redesignated as a Restricted
       Subsidiary) will be deemed to have been a Restricted Subsidiary at all times during
       such four-quarter period;

              (4)     any Person that is not a Restricted Subsidiary on the Calculation Date
       will be deemed not to have been a Restricted Subsidiary at any time during such
       four-quarter period;

                (5)    if any Indebtedness bears a floating rate of interest, the interest expense
       on such Indebtedness will be calculated as if the rate in effect on the Calculation Date
       had been the applicable rate for the entire period (taking into account any interest rate
       agreement applicable to such Indebtedness), and if any Indebtedness is not denominated
       in the Company’s functional currency, that Indebtedness for purposes of the calculation
       of that financial ratio shall be treated in accordance with IFRS;

               (6)   interest on a Lease Obligation shall be deemed to accrue at an interest
       rate reasonably determined by a responsible accounting or financial officer of the
       Company to be the rate of interest implicit in such Lease Obligation in accordance with
       IFRS; and

               (7)    the full run-rate effect of cost savings, expense reductions, operating
       improvements and synergies (as determined in good faith by an a responsible
       accounting or financial officer of the Company) that have occurred during the four-
       quarter reference period or subsequent to such reference period and on or prior to the
       Calculation Date or that are reasonably expected to occur within 24 months shall be
       included as though such cost savings, expense reductions, operating improvements and
       synergies had been achieved on the first day of the relevant period,

       provided that at any time the aggregate amount of anticipated cost savings, expense
       reductions, operating improvements and synergies calculated pursuant to clauses (1)
       and (7) hereof shall only represent with respect to any four quarter period in the
       aggregate 20.0% of Consolidated EBITDA (including as a result of such cost savings,
       expense reductions, operating improvements and synergies).

(d)             When calculating the availability under any basket or ratio under this Indenture,
in each case in connection with any Transaction or Restricted Payment where there is a time
difference between commitment and closing or Incurrence, the date of determination of such
basket or ratio and of any Default or Event of Default shall, at the option of the Company, be
the date the definitive agreements for such Transaction or Restricted Payment are entered into
and such baskets or ratios shall be calculated on a pro forma basis after giving effect to such
Transaction or Restricted Payment (including any Incurrence of Indebtedness and the use of
proceeds thereof and anticipated cost savings, expense reductions, operating improvements and
synergies reasonably expected to occur within 24 months) as if they occurred at the beginning
of the applicable reference period for purposes of determining the ability to consummate any
such Transaction or Restricted Payment (and not for purposes of any subsequent availability
of any basket or ratio). For the avoidance of doubt, (x) if any of such baskets or ratios are
                                              103


                                                                                            456
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                       (Explanatory Statement) Pg 458 of 1648



exceeded as a result of fluctuations in such basket or ratio (including due to fluctuations in
Consolidated EBITDA of the Company or the target company) subsequent to such date of
determination and at or prior to the consummation of the relevant Transaction or Restricted
Payment, such baskets or ratios will not be deemed to have been exceeded as a result of such
fluctuations solely for purposes of determining whether the Transaction or Restricted Payment
is permitted hereunder and (y) such baskets or ratios shall not be tested at the time of
consummation of such Transaction or Restricted Payment; provided, further, that if the
Company elects to have such determinations occur at the time of entry into such definitive
agreement, any such Transaction or Restricted Payment (including any Incurrence of
Indebtedness and the use of proceeds thereof) shall be deemed to have occurred on the date the
definitive agreements are entered and outstanding thereafter for purposes of calculating any
baskets or ratios under this Indenture after the date of such agreement and before the
consummation of such Transaction or Restricted Payment.

                                          ARTICLE 5
                                         SUCCESSORS

       Section 5.01 Merger, Consolidation or Sale of Assets.

       (a)     The Issuer will not, directly or indirectly, in one or more related transactions
(x) consolidate or merge with or into another Person or (y) sell, assign, transfer, convey or
otherwise dispose of all or substantially all of the Issuer’s properties or assets to another Person
(whether or not the Issuer is the surviving Person), unless:

               (1)    either: (a) the Issuer is the surviving entity; or (b) the Person formed by
       or surviving any such consolidation or merger (if other than the Issuer) or to which such
       sale, assignment, transfer, conveyance, lease or other disposition has been made
       complies with prior to and after such transaction.

               (2)     the Person formed by or surviving any such consolidation or merger (if
       other than the Issuer) or to which such sale, assignment, transfer, conveyance or other
       disposition has been made is an entity organized or existing under the laws of the
       European Union or any member state thereof, the United States, any state of the United
       States or the District of Columbia, Canada, Norway, Switzerland or Japan;

               (3)    the Person formed by or surviving any such consolidation or merger (if
       other than Issuer) or the Person to which such sale, assignment, transfer, conveyance or
       other disposition has been made assumes all the obligations of the Issuer under the
       Notes and this Indenture, the Intercreditor Agreement, any Additional Intercreditor
       Agreements and the Collateral Documents, in each case, pursuant to agreements
       reasonably satisfactory to the Trustee (and the Guarantees will be confirmed as
       applying to such surviving entity’s obligations); and the Notes, this Indenture, the
       Guarantee, the Intercreditor Agreement, any Additional Intercreditor Agreements and
       the Collateral Documents will remain in full force and effect as so amended or
       supplemented;

               (4)     immediately after such transaction, no Default or Event of Default exists
       and the Collateral Documents and the Liens created on the Collateral shall remain in
       full force and effect, or subject to the satisfaction of the Trustee, shall have been
       transferred to such surviving entity and shall have been perfected and be in full force
       and effect or otherwise released in accordance with the terms of this Indenture;
                                             104


                                                                                              457
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 459 of 1648



               (5)     (a) the Issuer or the Person formed by or surviving any such
       consolidation or merger (if other than the Issuer), or to which such sale, assignment,
       transfer, conveyance or other disposition has been made would, on the date of such
       transaction after giving pro forma effect thereto and to any related financing
       transactions as if the same had occurred at the beginning of the applicable four-quarter
       period be permitted to Incur at least $1.00 of additional Indebtedness pursuant to the
       Fixed Charge Coverage Ratio test set forth in Section 4.09(a), or (b) the Fixed Charge
       Coverage Ratio of the Company, on the date of and after giving pro forma effect to
       such acquisition and such Incurrence or issuance, would not be less than such ratio for
       the Company and its Restricted Subsidiaries immediately prior to such transaction; and

               (6)     the Issuer shall have delivered to the Trustee an Officer’s Certificate and
       an Opinion of Counsel (each, in a form reasonably satisfactory to the Trustee), each
       stating that such consolidation, merger or transfer and such supplemental indenture (if
       any) comply with this Indenture and that the supplemental indenture, this Indenture, the
       Notes and any Collateral Documents to which the Issuer was party will be the legal,
       valid and binding obligations of the surviving Person or Issuer, enforceable in
       accordance with their terms.

        In the event of any transaction (other than a lease) described in and complying with the
conditions listed in the immediately preceding paragraph in which the Issuer is not the
continuing corporation, the successor Person formed or remaining or to which such transfer is
made will succeed to, and be substituted for, and may exercise every right and power of the
Issuer and the Issuer will be discharged from all obligations and covenants under this Indenture,
the Notes and the Collateral Documents to which the Issuer is a party.

        (b)    The Company will not, directly or indirectly, in one or more related transactions
(x) consolidate or merge with or into another Person or (y) sell, assign, transfer, convey or
otherwise dispose of all or substantially all of the Company’s and its Restricted Subsidiaries’
properties or assets to another Person (whether or not the Company is the surviving Person),
unless:

               (1)     either: (a) the Company is the surviving entity; or (b) the Person formed
       by or surviving any such consolidation or merger (if other than the Company) or to
       which such sale, assignment, transfer, conveyance or other disposition has been made
       is a corporation, partnership or limited liability company organized or existing under
       the laws of the European Union or any member state thereof, the United States, any
       state of the United States or the District of Columbia, Canada, Norway, Switzerland or
       Japan;

               (2)    the Person formed by or surviving any such consolidation or merger (if
       other than the Company) or the Person to which such sale, assignment, transfer,
       conveyance or other disposition has been made assumes all the obligations of the
       Company under the Notes and this Indenture, the Guarantee, the Intercreditor
       Agreement, any Additional Intercreditor Agreements and the Collateral Documents (to
       the extent the Company is a party thereto), in each case pursuant to agreements
       reasonably satisfactory to the Trustee; and the Notes, this Indenture, the Guarantee, the
       Intercreditor Agreement, any Additional Intercreditor Agreements and Collateral
       Documents will remain in full force and effect as so amended or supplemented;


                                              105


                                                                                            458
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 460 of 1648



               (3)     immediately after such transaction, no Default or Event of Default exists
       and the Collateral Documents and the Liens created on the Collateral shall remain in
       full force and effect, or subject to the satisfaction of the Trustee, shall have been
       transferred to such surviving entity and shall have been perfected and be in full force
       and effect or otherwise released in accordance with the terms of this Indenture;

               (4)     (a) the Company, the Issuer or the Person formed by or surviving any
       such consolidation or merger (if other than the Company), or to which such sale,
       assignment, transfer, conveyance or other disposition has been made would, on the date
       of such transaction after giving pro forma effect thereto and to any related financing
       transactions as if the same had occurred at the beginning of the applicable four-quarter
       period be permitted to Incur at least $1.00 of additional Indebtedness pursuant to the
       Fixed Charge Coverage Ratio test set forth Section 4.09(a), or (b) the Fixed Charge
       Coverage Ratio of the Company or the successor Person, on the date of and after giving
       pro forma effect to such acquisition and such Incurrence or issuance, would not be less
       than such ratio for the Company and its Restricted Subsidiaries immediately prior to
       such transaction; and

               (5)     the Company shall have delivered to the Trustee an Officer’s Certificate
       and an Opinion of Counsel (each, in a form reasonably satisfactory to the Trustee), each
       stating that such consolidation, merger or transfer and such supplemental Indenture (if
       any) comply with this Indenture and that the supplemental indenture this Indenture
       (including the Guarantee therein) and any Collateral Documents to which the Company
       was party will be the legal, valid and binding obligations of the surviving Person or
       Company, enforceable in accordance with their terms.

         (c)     A Subsidiary Guarantor may not sell or otherwise dispose of all or substantially
all of its assets to, or consolidate with or merge with or into (whether or not such Subsidiary
Guarantor is the surviving Person) another Person, in each case, other than the Issuer, the
Company or another Subsidiary Guarantor, unless either:

               (1)    the Person acquiring the property in any such sale or disposition or the
       Person formed by or surviving any such consolidation or merger assumes all the
       obligations of that Subsidiary Guarantor under its Guarantee, this Indenture, the
       Intercreditor Agreement, any Additional Intercreditor Agreements and the Collateral
       Documents to which such Subsidiary Guarantor is a party pursuant to agreements
       reasonably satisfactory to the Trustee and immediately after giving effect to that
       transaction, no Default or Event of Default exists; or

              (2)    the Net Proceeds of such sale or other disposition are applied in
       accordance with the applicable provisions of this Indenture.

         (d)    In addition, neither the Issuer nor the Company may, directly or indirectly, lease
all or substantially all of the properties and assets (in the case of the Company, determined on
a consolidated basis for the Company and its Restricted Subsidiaries), in one or more related
transactions, to any other Person.

        (e)    This Section 5.01 will not apply to (i) any consolidation or merger of any
Restricted Subsidiary that is not a Guarantor into the Issuer or a Guarantor, (ii) any
consolidation or merger among Guarantors, (iii) any consolidation or merger among the Issuer

                                               106


                                                                                            459
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                       (Explanatory Statement) Pg 461 of 1648



and any Guarantor, provided that, if the Issuer is not the surviving entity of such merger or
consolidation, the relevant Guarantor is an entity organized or existing under the laws of any
member state of the European Union, Switzerland, the United States, any state of the United
States or the District of Columbia, Canada, Norway, Switzerland or Japan and Section
5.01(a)(3) and Section 5.01(a)(6) will be complied with or (d) any sale, assignment, transfer,
conveyance, lease or other disposition of assets by a Guarantor or a Restricted Subsidiary that
is not a Guarantor to the Issuer or a Guarantor. Section 5.01(a)(4), Section 5.01(a)(5), Section
5.01(b)(3) and Section 5.01(b)(4) will not apply to any merger or consolidation of the Issuer ,
the Company or any Guarantors with or into, or any sale, assignment, transfer, conveyance,
lease or other disposition of assets by the Issuer, the Company or any Guarantor to, an Affiliate
solely for the purpose of reincorporating the Issuer, the Company or such Guarantor for tax
reasons.

        (f)   Notwithstanding anything to the contrary set forth herein, the Company and its
Restricted Subsidiaries may implement a Permitted Reorganization.

       Section 5.02 Successor Corporation Substituted.

        Upon any consolidation or merger, or any sale, assignment, transfer, lease, conveyance
or other disposition of all or substantially all of the properties or assets of the Issuer or the
Company in a transaction that is subject to, and that complies with the provisions of, Section
5.01, the Successor Person formed by such consolidation or into or with which the Issuer or
the Company is merged or to which such sale, assignment, transfer, lease, conveyance or other
disposition is made shall succeed to, and be substituted for (so that from and after the date of
such consolidation, merger, sale, assignment, transfer, lease, conveyance or other disposition,
the provisions of this Indenture referring to the “Issuer” or the “Company” shall refer instead
to the Successor Person and not to the Issuer or the Company), and may exercise every right
and power of the Issuer or the Company under this Indenture with the same effect as if such
Successor Person had been named as the Issuer herein.

                                      ARTICLE 6
                                DEFAULTS AND REMEDIES

       Section 6.01 Events of Default.

       (a)     Each of the following is an “Event of Default”:

            (1)      default for 30 days in the payment when due of interest or Additional
       Amounts, if any, on the Notes;

              (2)     default in the payment when due (at maturity, upon redemption or
       otherwise) of the principal of, or premium, if any, on the Notes;

              (3)      failure by the Company or any of its Restricted Subsidiaries to comply
       with Article 5;

               (4)      failure by the Company or any of its Restricted Subsidiaries for 60 days
       after notice to the Company by the Trustee or the Holders of at least 30% in aggregate
       principal amount of the Notes then outstanding voting as a single class to comply with
       any of the other agreements in this Indenture (other than a default in performance, or
       breach, or a covenant or agreement which is specifically dealt with in clauses (1), (2) or
                                              107


                                                                                           460
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                   (Explanatory Statement) Pg 462 of 1648



    (3) of this Section 6.01), the Notes, the Guarantees, any Collateral Document or the
    Intercreditor Agreement (or any Additional Intercreditor Agreement entered into
    pursuant to the terms of the Intercreditor Agreement or this Indenture);

            (5)    default under any mortgage, indenture or instrument under which there
    may be issued or by which there may be secured or evidenced any Indebtedness for
    money borrowed by the Company or any of its Restricted Subsidiaries (or the payment
    of which is guaranteed by the Company or any of its Restricted Subsidiaries), whether
    such Indebtedness or guarantee now exists, or is created after the date of this Indenture
    (but excluding Indebtedness owing to the Company or a Restricted Subsidiary), if that
    default:

                   (A)     is caused by a failure to pay principal of such Indebtedness after
           the expiration of the grace period provided in such Indebtedness upon the Stated
           Maturity of such Indebtedness (a “Payment Default”) or results in the
           acceleration of such Indebtedness prior to its Stated Maturity, and, in each case,
           the principal amount of any such Indebtedness that is due and has not been paid
           or which has been accelerated, together with the principal amount of any other
           such Indebtedness under which there has been a Payment Default or the
           maturity of which has been so accelerated, aggregates the greater of $45.0
           million and 20.0% of Consolidated EBITDA or more; or

                  (B)     results in the enforcement of Collateral with a fair market value
           in excess of the greater of $45.0 million and 20.0% of Consolidated EBITDA;
           or

           (6)     failure by the Company or any of its Significant Subsidiaries or group
    of Restricted Subsidiaries that taken as a whole would constitute a Significant
    Subsidiary to pay final and non-appealable judgments entered by a court or courts of
    competent jurisdiction aggregating in excess of the greater of $45.0 million and 20.0%
    of Consolidated EBITDA (net of any amounts which are covered by insurance or
    bonded), which judgments are not paid, waived, satisfied, discharged or stayed for a
    period of 60 days;

            (7)     except as permitted by this Indenture, any Guarantee of any Significant
    Subsidiary or group of Restricted Subsidiaries that taken as a whole would constitute a
    Significant Subsidiary is held in any judicial proceeding to be unenforceable or invalid
    or ceases for any reason to be in full force and effect (other than in accordance with the
    terms of such Guarantee and this Indenture), or any Guarantor, or any Person acting on
    behalf of any Guarantor, denies or disaffirms its obligations under its Guarantee and
    such Default continues for 10 days;

            (8)     any security interest under the Collateral Documents with respect to
    Collateral having a Fair Market Value in excess of the greater of $25.0 million and
    10.0% of Consolidated EBITDA shall, at any time, cease to be in full force and effect
    and constitute a valid and perfected Lien with the priority required for the applicable
    Collateral Document and Intercreditor Agreement (other than in accordance with the
    terms of the relevant Collateral Documents, the Intercreditor Agreement, any
    Additional Intercreditor Agreement and this Indenture) for any reason other than the
    satisfaction in full of all Obligations under this Indenture or the release of any such
    security interest in accordance with the terms of this Indenture, the Intercreditor
                                           108


                                                                                        461
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                       (Explanatory Statement) Pg 463 of 1648



       Agreement, any Additional Intercreditor Agreement or the Collateral Documents or any
       such security interest created thereunder shall be declared invalid or unenforceable or
       the Company shall assert in writing that any such security interest is invalid or
       unenforceable and any such Default continues for 10 days;

               (9)     the Company, the Issuer or any Restricted Subsidiary of the Company
       that is a Significant Subsidiary or any group of Restricted Subsidiaries that, taken
       together (as of the latest audited consolidated financial statements for the Company and
       its Restricted Subsidiaries), would constitute a Significant Subsidiary pursuant to or
       within the meaning of Bankruptcy Law; and

                      (A)     commences a voluntary case,

                      (B)     consents to the entry of an order for relief against it in an
               involuntary case,

                      (C)      consents to the appointment of a custodian of it or for all or
               substantially all of its property, or

                      (D)     makes a general assignment for the benefit of its creditors;

             (10) a court of competent jurisdiction enters an order or decree under any
       Bankruptcy Law that:

                       (A)    is for relief against the Issuer, the Company or any Restricted
               Subsidiary of the Company (that is a Significant Subsidiary) or any group of
               Restricted Subsidiaries of the Company, taken together (as of the latest audited
               consolidated financial statements for the Company and its Restricted
               Subsidiaries), would constitute a Significant Subsidiary in an involuntary case;

                       (B)     appoints a custodian of the Issuer, the Company or any
               Restricted Subsidiary of the Company (that is a Significant Subsidiary) or any
               group of Restricted Subsidiaries of the Company that, taken together (as of the
               latest audited consolidated financial statements for the Issuer, the Company and
               its Restricted Subsidiaries), would constitute a Significant Subsidiary or for all
               or substantially all of the property of the Company or any Restricted Subsidiary
               of the Company (that is a Significant Subsidiary) or any group of Restricted
               Subsidiaries of the Company that, taken together (as of the latest audited
               consolidated financial statements for the Company and its Restricted
               Subsidiaries), would constitute a Significant Subsidiary; or

                       (C)     orders the liquidation of the Issuer, the Company or any
               Restricted Subsidiary of the Company or any group of Restricted Subsidiaries
               of the Company that, taken together (as of the latest audited consolidated
               financial statements for the Company and its Restricted Subsidiaries), would
               constitute a Significant Subsidiary, and the order or decree remains unstayed
               and in effect for 60 consecutive days.

       (b)    A default under clause (4), (5) or (6) of this Section 6.01 will not constitute an
Event of Default until the Trustee or the Holders of 30% in aggregate principal amount of the
outstanding Notes notify the Issuer of the default and, with respect to clause (4) or (6), the
                                              109


                                                                                           462
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                       (Explanatory Statement) Pg 464 of 1648



Issuer does not cure such default within the time specified in clause (4) or (6), as applicable,
after receipt of such notice.

       Section 6.02 Remedies under this Indenture.

       (a)     Holders of the Notes may not enforce this Indenture or the Notes except as
provided in this Indenture and may not enforce the Collateral Documents except as provided
in such Collateral Documents and the Intercreditor Agreement or any Additional Intercreditor
Agreement.

         (b)    Notwithstanding anything to the contrary herein, (i) if a Default occurs for a
failure to deliver a required certificate in connection with another default (an “Initial Default”),
then at the time such Initial Default is cured, such Default for a failure to report or deliver a
required certificate in connection with the Initial Default will also be cured without any further
action and (ii) any Default or Event of Default for the failure to comply with the time periods
prescribed in Section 4.09, or otherwise to deliver any notice or certificate pursuant to any other
provision of this Indenture shall be deemed to be cured upon the delivery of any such report
required by such covenant or notice or certificate, as applicable, even though such delivery is
not within the prescribed period specified in this Indenture.

       Section 6.03 Acceleration

        In the case of an Event of Default specified in Section 6.01(a)(9) and Section
6.01(a)(10), all outstanding Notes (including accrued interest, if any) will become due and
payable immediately without further action or notice. If any other Event of Default occurs and
is continuing, the Trustee may, or the Holders of at least 30% in aggregate principal amount of
the then outstanding Notes may and the Trustee shall, if so directed by Holders of at least 30%
in aggregate principal amount of the then outstanding Notes, declare all the Notes to be due
and payable immediately. Upon any such declaration, the Notes shall become due and payable
immediately.

       Section 6.04 Other Remedies.

        If an Event of Default occurs and is continuing, the Trustee may pursue any available
remedy to collect the payment of principal of, premium on, if any, interest or Additional
Amounts, if any, on, the Notes or to enforce the performance of any provision of the Notes or
this Indenture.

        The Trustee may maintain a proceeding even if it does not possess any of the Notes or
does not produce any of them in the proceeding. A delay or omission by the Trustee or any
Holder in exercising any right or remedy accruing upon an Event of Default shall not impair
the right or remedy or constitute a waiver of or acquiescence in the Event of Default. All
remedies are cumulative to the extent permitted by law.

       Section 6.05 Waiver of Past Defaults.

       Holders of not less than a majority in aggregate principal amount of the then
outstanding Notes by notice to the Trustee may on behalf of the Holders of all of the Notes
rescind an acceleration or waive an existing Default or Event of Default and its consequences
hereunder, except a continuing Default or Event of Default in the payment of the principal of,
premium, if any, or interest or Additional Amounts, if any, on the Notes (including in
                                                110


                                                                                              463
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 465 of 1648



connection with an offer to purchase) (which may only be waived in accordance with clause
(4) of Section 9.02); provided, however, that the Holders of a majority in aggregate principal
amount of the then outstanding Notes may rescind an acceleration and its consequences,
including any related payment default that resulted from such acceleration. Upon any such
rescission or waiver, such Default shall cease to exist, and any Event of Default arising
therefrom shall be deemed to have been cured for every purpose of this Indenture; but no such
waiver shall extend to any subsequent or other Default or impair any right consequent thereon.

       Section 6.06 Control by Majority.

        Holders of a majority in aggregate principal amount of the then outstanding Notes may
direct the time, method and place of conducting any proceeding for exercising any remedy
available to the Trustee or exercising any trust or power conferred on it. However, the Trustee
may refuse to follow any direction that conflicts with law or this Indenture and that the Trustee
determines may be unduly prejudicial to the rights of other Holders or that may involve the
Trustee in personal liability.

       Section 6.07 Limitation on Suits.

         (a)    Subject to the provisions of this Indenture relating to the duties of the Trustee,
in case an Event of Default occurs and is continuing, the Trustee will be under no obligation to
exercise any of the rights or powers under this Indenture at the request or direction of any
Holders unless such Holders have offered to the Trustee, and the Trustee has received,
indemnity and/or security (including by way of prefunding) satisfactory to it against any loss,
liability or expense. Except (subject to Article 9) to enforce the right to receive payment of
principal, premium, if any, or interest or Additional Amounts when due, no Holder may pursue
any remedy with respect to this Indenture or the Notes unless:

               (1)    such Holder has given the Trustee written notice that an Event of Default
       is continuing;

              (2)    Holders of at least 30% in aggregate principal amount of the then
       outstanding Notes make a written request to the Trustee to pursue the remedy;

               (3)   such Holder or Holders offer and, if requested, provide to the Trustee
       security and/or indemnity satisfactory to the Trustee against any loss, liability or
       expense;

               (4)    the Trustee does not comply with the request within 60 days after receipt
       of the request and the offer of such security and/or indemnity including by way of
       prefunding; and

              (5)    during such 60-day period, Holders of a majority in aggregate principal
       amount of the then outstanding Notes do not give the Trustee a direction inconsistent
       with such request.

        (b)     A Holder may not use this Indenture to prejudice the rights of another Holder
or to obtain a preference or priority over another Holder.

       Section 6.08 Rights of Holders to Receive Payment.


                                               111


                                                                                            464
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                       (Explanatory Statement) Pg 466 of 1648



        Except as set forth in Article 9 of this Indenture, the right of any Holder to receive
payment of principal of, premium on, if any, interest or Additional Amounts, if any, on, the
Note, on or after the respective due dates expressed in the Note (including in connection with
an offer to purchase), or to bring suit for the enforcement of any such payment on or after such
respective dates, shall not be impaired or affected without the consent of such Holder; provided
that a Holder shall not have the right to institute any such suit for the enforcement of payment
if and to the extent that the institution or prosecution thereof or the entry of judgment therein
would, under applicable law, result in the surrender, impairment, waiver or loss of the Lien of
this Indenture upon any property subject to such Lien.

       Section 6.09 Collection Suit by Trustee.

        If an Event of Default specified in clause (1) or (2) of Section 6.01 occurs and is
continuing, the Trustee is authorized to recover judgment in its own name and as trustee of an
express trust against the Issuer for the whole amount of principal of, premium on, if any,
interest and Additional Amounts, if any, remaining unpaid on, the Notes and interest on
overdue principal and, to the extent lawful, interest and such further amount as shall be
sufficient to cover the costs and expenses of collection, including the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel.

       Section 6.10 Trustee May File Proofs of Claim.

        The Trustee is authorized to file such proofs of claim and other papers or documents as
may be necessary or advisable in order to have the claims of the Trustee (including any claim
for the reasonable compensation, expenses, disbursements and advances of the Trustee, its
agents and counsel) and the Holders allowed in any judicial proceedings relative to the Issuer
(or any other obligor upon the Notes), its creditors or its property and shall be entitled and
empowered to collect, receive and distribute any money or other property payable or
deliverable on any such claims and any custodian in any such judicial proceeding is hereby
authorized by each Holder to make such payments to the Trustee, and in the event that the
Trustee shall consent to the making of such payments directly to the Holders, to pay to the
Trustee any amount due to it for the compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel, and any other amounts due the Trustee under Section 7.06.
To the extent that the payment of any such compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.06 out of the estate in any such proceeding, shall be denied for any reason, payment
of the same shall be secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money, securities and other properties that the Holders may be entitled to receive in
such proceeding whether in liquidation or under any plan of reorganization or arrangement or
otherwise. Nothing herein contained shall be deemed to authorize the Trustee to authorize or
consent to or accept or adopt on behalf of any Holder any plan of reorganization, arrangement,
adjustment or composition affecting the Notes or the rights of any Holder, or to authorize the
Trustee to vote in respect of the claim of any Holder in any such proceeding.

       Section 6.11 Priorities.

        (a)     Subject to the Intercreditor Agreement or any Additional Intercreditor
Agreement, to the extent applicable, if the Trustee or the Security Agent collects any money
pursuant to this Article 6 or from the enforcement of any Collateral Document, it shall pay out
(or in the case of the Security Agent, it shall pay to the Trustee to pay out) the money in the
following order:
                                               112


                                                                                           465
  20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                        (Explanatory Statement) Pg 467 of 1648



       First:         to the Trustee, the Security Agent and their agents (including the
Agents) and attorneys for amounts due under Section 7.06, including payment of all
compensation, expenses and liabilities Incurred, and all advances made, by the Trustee and the
Security Agent and the costs and expenses of collection;

        Second:        to Holders for amounts due and unpaid on the Notes for principal,
premium, if any, interest and Additional Amounts, if any, ratably, without preference or
priority of any kind, according to the amounts due and payable on the Notes for principal,
premium, if any, interest and Additional Amounts, if any, respectively; and

          Third:       to the Issuer or to such party as a court of competent jurisdiction shall
direct.

       The Trustee may fix a record date and payment date for any payment to Holders
pursuant to this Section 6.11.

          Section 6.12 Undertaking for Costs.

         In any suit for the enforcement of any right or remedy under this Indenture or in any
suit against the Trustee or the Security Agent for any action taken or omitted by it as a Trustee
or Security Agent, as applicable, a court in its discretion may require the filing by any party
litigant in the suit of an undertaking to pay the costs of the suit, and the court in its discretion
may assess reasonable costs, including reasonable attorneys’ fees, against any party litigant in
the suit, having due regard to the merits and good faith of the claims or defenses made by the
party litigant. This Section 6.12 does not apply to a suit by the Trustee, a suit by a Holder
pursuant to Section 6.08, or a suit by Holders of more than 10% in aggregate principal amount
of the then outstanding Notes.

          Section 6.13 Restoration of Rights and Remedies.

        If the Trustee or any Holder has instituted any proceeding to enforce any right or
remedy under this Indenture and such proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Trustee or to such Holder, then and in every
such case, subject to any determination in such proceeding, the Issuer, the Trustee and the
Holders shall be restored severally and respectively to their former positions hereunder and
thereafter all rights and remedies of the Trustee and the Holders shall continue as though no
such proceeding had been instituted.

          Section 6.14 Rights and Remedies Cumulative.

        Except as otherwise provided with respect to the replacement or payment of mutilated,
destroyed, lost or stolen Notes in Section 1.01(h)(7), no right or remedy herein conferred upon
or reserved to the Trustee or to the Holders is intended to be exclusive of any other right or
remedy, and every right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter existing at law or
in equity or otherwise. The assertion of any right or remedy hereunder, or otherwise, shall not
prevent the concurrent assertion or employment of any other appropriate right or remedy.

          Section 6.15 Delay or Omission Not Waiver.



                                                113


                                                                                              466
 20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                         (Explanatory Statement) Pg 468 of 1648



        No delay or omission of the Trustee or any Holder to exercise any right or remedy
accruing upon any Event of Default shall impair any such right or remedy or constitute a waiver
of any such Event of Default or an acquiescence therein. Every right and remedy given by this
Article 6 or by law to the Trustee or to the Holders may be exercised from time to time, and as
often as may be deemed expedient, by the Trustee or by the Holders, as the case may be.

        Section 6.16    Indemnification of Trustee.

         Prior to taking any action under this Article 6, the Trustee shall be entitled to
indemnification or other security satisfactory to it in its sole discretion against all losses,
liabilities and expenses caused by taking or not taking such action.


                                           ARTICLE 7
                                           TRUSTEE

        Section 7.01 Duties of Trustee.

       (a)      If an Event of Default has occurred and is continuing of which a Responsible
Officer of the Trustee has received a written notice, the Trustee will exercise such of the rights
and powers vested in it by this Indenture, and use the same degree of care and skill in its
exercise, as a prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.

       (b)     Except during the continuance of an Event of Default of which the Trustee has
received written notice:

               (1)      the duties of the Trustee and the Agents will be determined solely by the
        express provisions of this Indenture and the Trustee and the Agents need perform only
        those duties that are specifically set forth in this Indenture and no others, and no implied
        covenants or obligations shall be read into this Indenture against the Trustee and the
        Agents; and

                (2)     in the absence of gross negligence, willful misconduct or fraud on its
        part, the Trustee may conclusively rely, as to the truth of the statements and the
        correctness of the opinions expressed therein, upon certificates or opinions furnished to
        the Trustee and conforming to the requirements of this Indenture. However, with
        respect to certificates or opinions specifically required to be furnished to it hereunder,
        the Trustee will examine the certificates and opinions to determine whether or not they
        conform to the requirements of this Indenture (but need not confirm or investigate the
        accuracy of mathematical calculations or other facts stated therein).

        (c)     The Trustee may not be relieved from liabilities for its own grossly negligent
action, its own grossly negligent failure to act, or its own willful misconduct, except that:

                (1)     this paragraph does not limit the effect of paragraph (b) of this Section
        7.01;

                (2)    the Trustee will not be liable for any error of judgment made in good
        faith by a Responsible Officer, unless it is proved that the Trustee was negligent in
        ascertaining the pertinent facts; and
                                                114


                                                                                                  467
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                       (Explanatory Statement) Pg 469 of 1648



               (3)    the Trustee will not be liable with respect to any action it takes or omits
       to take in good faith in accordance with a direction received by it pursuant to Section
       6.02, Section 6.05 or Section 6.06.

        (d)    Whether or not therein expressly so provided, every provision of this Indenture
or the Collateral Documents that in any way relates to the Trustee or the Security Agent is
subject to paragraphs (a), (b), and (c) of this Section 7.01.

         (e)    No provision of this Indenture will require the Trustee or the Security Agent to
expend or risk its own funds or incur any expense or liability. The Trustee and the Security
Agent will be under no obligation to exercise any of its rights and powers under this Indenture
or the Collateral Documents at the request of any Holders, unless such Holder has offered to
the Trustee and/or the Security Agent, and the Trustee and/or the Security Agent has received,
security and/or indemnity (including by way of prefunding) satisfactory to it against any loss,
liability or expense.

       (f)     The Trustee will not be liable for interest on any money received by it except as
the Trustee may agree in writing with the Issuer. Money held in trust by the Trustee need not
be segregated from other funds except to the extent required by law.

        (g)    The Trustee shall not be deemed to have notice or any knowledge of any matter
(including without limitation Defaults or Events of Default) unless a Responsible Officer
assigned to and working in the Trustee’s trust and agency department has actual knowledge
thereof or unless written notice or information thereof is received by the Trustee in accordance
with this Indenture and such notice clearly references the Notes, the Issuer or this Indenture.

       Section 7.02 Rights of Trustee.

        (a)     The Trustee may conclusively rely upon any document (whether in its original,
electronic or facsimile form) believed by it to be genuine and to have been signed or presented
by the proper Person. The Trustee need not investigate any fact or matter stated in the
document.

        (b)     Before the Trustee acts or refrains from acting, it may require an Officer’s
Certificate or an Opinion of Counsel or both. The Trustee will not be liable for any action it
takes or omits to take in good faith in reliance on such Officer’s Certificate or Opinion of
Counsel. The Trustee, at the expense of the Issuer, may consult with counsel or other
professional advisors and the written advice of such counsel, professional advisor or any
Opinion of Counsel will be full and complete authorization and protection from liability in
respect of any action taken, suffered or omitted by it hereunder in good faith and in reliance
thereon.

        (c)     The Trustee may act through its attorneys and agents and will not be responsible
for the willful misconduct or negligence of any attorney or agent appointed with due care.

        (d)      The Trustee will not be liable for any action its takes or omits to take in good
faith that it believes to be authorized or within the rights or powers conferred upon it by this
Indenture or the Collateral Documents.

        (e)    Unless otherwise specifically provided in this Indenture, any demand, request,
direction or notice from the Issuer will be sufficient if signed by an Officer of the Issuer.
                                              115


                                                                                           468
  20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                        (Explanatory Statement) Pg 470 of 1648



        (f)     The Trustee will be under no obligation to exercise any of the rights or powers
vested in it by this Indenture or the Collateral Documents at the request or direction of any of
the Holders unless such Holders have offered to the Trustee indemnity and/or security
(including by way of prefunding) satisfactory to it against the losses, liabilities and expenses
that might be incurred by it in compliance with such request or direction.

        (g)     The Trustee shall have no duty to inquire as to the performance of the covenants
of the Issuer and/or its Restricted Subsidiaries. In addition, the Trustee shall not be deemed to
have knowledge of any Default or Event of Default except:

                       (A)     any Event of Default occurring pursuant to clause (1) or (2) of
                Section 6.01 (provided it is acting as Paying Agent); and

                        (B)    any Default or Event of Default of which a Responsible Officer
                shall have received written notification. Delivery of reports, information and
                documents to the Trustee under Section 4.03 is for informational purposes only
                and the Trustee’s receipt of the foregoing shall not constitute actual or
                constructive notice of any information contained therein or determinable from
                information contained therein, including the Issuer’s compliance with this
                Section 7.02 (as to which the Trustee is entitled to rely exclusively on Officer’s
                Certificates).

        (h)     The Trustee shall not have any obligation or duty to monitor, determine or
inquire as to compliance, and shall not be responsible or liable for compliance with restrictions
on transfer, exchange, redemption, purchase or repurchase, as applicable, of minimum
denominations imposed under this Indenture or under applicable law or regulation with respect
to any transfer, exchange, redemption, purchase or repurchase, as applicable, of any interest in
any Notes.

         (i)    The rights, privileges, indemnities, protections, immunities and benefits given
to the Trustee, including its right to be indemnified and/or secured to its satisfaction, are
extended to, and shall be enforceable by the Trustee in each of its capacities hereunder and by
each agent (including the Agents) and the Security Agent, custodian and other person employed
to act hereunder (including the Collateral Documents). Absent willful misconduct or gross
negligence, each Agent shall not be liable for acting in good faith on instructions believed by
it to be genuine and from the proper party.

       (j)      In the event the Trustee receives inconsistent or conflicting requests and
indemnity from two or more groups of Holders, each representing less than a majority in
aggregate principal amount of the Notes then outstanding, pursuant to the provisions of this
Indenture, the Trustee, in its sole discretion, may determine what action, if any, will be taken
and shall not incur any liability for its failure to act until such inconsistency or conflict is, in its
reasonable opinion, resolved.

        (k)     In no event shall the Trustee be responsible or liable for any failure or delay in
the performance of its obligations hereunder arising out of or caused by acts of war or terrorism
involving the United States, the United Kingdom or any member state of the European
Monetary Union or any other national or international calamity or emergency (including, but
not limited to, natural disasters, or acts of God, any act of war, civil unrest, local or national
disturbance or disaster, any act of terrorism, or the unavailability of the Federal Reserve Bank
wire or facsimile or other wire or communication facility), it being understood that the Trustee
                                               116


                                                                                                 469
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                       (Explanatory Statement) Pg 471 of 1648



shall use reasonable efforts which are consistent with accepted practices in the banking industry
to resume performance as soon as practicable under the circumstances.

       (l)   The Trustee is not required to give any bond or surety with respect to the
performance of its duties or the exercise of its powers under this Indenture, the Collateral
Documents or the Notes.

       (m)     The permissive right of the Trustee to take the actions permitted by this
Indenture shall not be construed as an obligation or duty to do so.

       (n)    The Trustee will not be liable to any person if prevented or delayed in
performing any of its obligations or discretionary functions under this Indenture or the
Collateral Documents by reason of any present or future law applicable to it, by any
governmental or regulatory authority or by any circumstances beyond its control.

        (o)    The Trustee shall not under any circumstances be liable for any consequential
loss (including without limitation loss of business, goodwill, opportunity or profit of any kind)
or punitive damages of the Issuer, any Restricted Subsidiary or any other Person (or, in each
case, any successor thereto), even if advised of it in advance and even if foreseeable.

        (p)     The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion, report, notice,
request, direction, consent, order, bond, debenture, note, other evidence of indebtedness or
other paper or document, but the Trustee, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit, and, if the Trustee shall determine to
make such further inquiry or investigation, it shall be entitled to examine the books, records
and premises of the Issuer personally or by agent or attorney.

        (q)    The Trustee may request that the Issuer deliver an Officer’s Certificate setting
forth the names of the individuals and/or titles of officers, directors, managers, and Authorized
Signatories authorized at such time to take specified actions pursuant to this Indenture, which
Officer’s Certificate may be signed by any person authorized to sign an Officer’s Certificate,
including any person specified as so authorized in any such certificate previously delivered and
not superseded.

         (r)    No provision of this Indenture shall require the Trustee to do anything which,
in its opinion, may be illegal or contrary to applicable law or regulation.

        (s)     The Trustee may refrain from taking any action in any jurisdiction if the taking
of such action in that jurisdiction would, in its opinion, based upon legal advice in the relevant
jurisdiction, be contrary to any law of that jurisdiction or, to the extent applicable, the State of
New York.

        (t)    The Trustee may retain professional advisors to assist it in performing its duties
under this Indenture. The Trustee may consult with such professional advisors or with counsel,
and the advice or opinion of such professional advisors or counsel with respect to legal or other
matters relating to this Indenture and the Notes shall be full and complete authorization and
protection from liability in respect of any action taken, omitted or suffered by it hereunder in
good faith and in accordance with the advice or opinion of such counsel.


                                                117


                                                                                              470
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                        (Explanatory Statement) Pg 472 of 1648



        (u)     At any time that the security granted pursuant to the Collateral Documents has
become enforceable and the Holders have given a direction to the Trustee to enforce such
Collateral, the Trustee is not required to give any direction to the Security Agent with respect
thereto unless it has been indemnified and/or secured in accordance with clause (e) of Section
7.01. In any event, in connection with any enforcement of such security, the Trustee is not
responsible for:

              (1)    any failure of the Security Agent to enforce such security within a
       reasonable time or at all;

              (2)    any failure of the Security Agent to pay over the proceeds of
       enforcement of the Collateral;

               (3)    any failure of the Security Agent to realize such security for the best
       price obtainable;

              (4)   monitoring the activities of the Security Agent in relation to such
       enforcement;

               (5)     taking any enforcement action itself in relation to such security;

              (6)      agreeing to any proposed course of action by the Security Agent which
       could result in the Trustee incurring any liability for its own account; or

               (7)     paying any fees, costs or expenses of the Security Agent.

       (v)     The Trustee may assume without inquiry in the absence of actual knowledge
and written notification or information that the Issuer is duly complying with its obligations
contained in this Indenture required to be performed and observed by it, and that no Default or
Event of Default or other event which would require repayment of the Notes has occurred.

        (w)    The duties and obligations of the Trustee shall be subject to the provision of the
Intercreditor Agreement, to the extent applicable.

       Section 7.03 Individual Rights of Trustee.

         The Trustee in its individual or any other capacity may become the owner or pledgee
of Notes and may otherwise deal with the Issuer or any Affiliate of the Issuer with the same
rights it would have if it were not Trustee. However, in the event that the Trustee acquires any
conflicting interest in its capacity as Trustee it must eliminate such conflict within 90 days or
resign. Any Agent and the Security Agent may do the same with like rights and duties. The
Trustee is also subject to Section 7.10.

       Section 7.04 Trustee’s Disclaimer.

       The Trustee will not be responsible for and makes no representation as to the validity
or adequacy of this Indenture, the Notes, the Guarantees, the Intercreditor Agreement or any
Additional Intercreditor Agreement, it shall not be accountable for the Issuer’s use of the
proceeds from the Notes or any money paid to the Issuer or upon the Issuer’s direction under
any provision of this Indenture, it will not be responsible for the use or application of any
money received by any Paying Agent other than the Trustee, and it will not be responsible for

                                              118


                                                                                            471
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                       (Explanatory Statement) Pg 473 of 1648



any statement or recital herein or any statement in the Notes or any other document in
connection with the sale of the Notes or pursuant to this Indenture other than its certificate of
authentication.

       Section 7.05 Notice of Defaults.

        If a Default or Event of Default occurs and is continuing and if the Trustee is informed
in writing of such occurrence by the Issuer, the Trustee will transmit to Holders or the Common
Depositary a notice of the Default or Event of Default within 90 days after it occurs. Except
in the case of a Default or Event of Default in payment of principal of, premium on, if any,
interest or Additional Amounts, if any, on, any Note, the Trustee may withhold the notice if
and so long as a committee of its Responsible Officers in good faith determines that
withholding the notice is in the interests of the Holders.

       Section 7.06 [Reserved].

       Section 7.07 Compensation and Indemnity.

        (a)     The Issuer, failing which the Company, will pay to the Trustee and the Agents
from time to time compensation for their acceptance of this Indenture and services hereunder
as shall be agreed from time to time between them. The Trustee’s and the Agents’
compensation will not be limited by any law on compensation of a trustee of an express trust.
The Issuer, failing which the Company, will reimburse the Trustee and the Agents promptly
upon request for all disbursements, advances and expenses properly incurred or made by it in
addition to the compensation for its services. Such expenses will include the properly incurred
compensation, disbursements and expenses of the Trustee’s and the Agents’ agents and
counsel. In the event of the occurrence of an Event of Default, where the Trustee reasonably
considers it necessary or is being requested by the Issuer to undertake duties which the Trustee
and the Issuer reasonably believe to be of an exceptional nature or otherwise outside the scope
of the normal duties of the Trustee, the Issuer, failing which the Company, shall pay to the
Trustee additional remuneration for such duties; provided that any such additional
remuneration is agreed between the Issuer and the Trustee in writing (if reasonably
practicable).

         (b)    The Issuer, failing which the Company, will indemnify the Trustee and the
Agents and their officers, directors, employees and agents against any and all losses, liabilities
or expenses incurred by them arising out of or in connection with the acceptance or
administration of their duties under this Indenture, including, without limitation (i) the costs
and expenses of enforcing this Indenture against the Issuer (including this Section 7.07) and
(ii) defending itself against any claim (whether asserted by the Issuer, any Holder or any other
Person) or liability in connection with the exercise or performance of any of its powers or duties
hereunder, except to the extent any such loss, liability or expense may be attributable to its
gross negligence, willful misconduct or fraud; provided that in the case of clause (b)(ii), of this
Section 7.07, if the Trustee controls such defense, the Issuer shall have the right to participate
in such defense, except where the interests of the Issuer, on the one hand, and the Trustee, on
the other hand, may be adverse. The Trustee and the Agents will notify the Issuer promptly of
any claim for which they may seek indemnity. Failure by the Trustee or the Agents to so notify
the Issuer will not relieve the Issuer or the Company, as applicable, of its obligations hereunder.
The Trustee may have separate counsel and the Issuer, failing which the Company, will pay
the properly incurred fees and expenses of such counsel. The Issuer need not pay for any
settlement made without its consent, which consent will not be unreasonably withheld.
                                                119


                                                                                             472
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                        (Explanatory Statement) Pg 474 of 1648



        (c)    The obligations of the Issuer under this Section 7.07 will survive the satisfaction
and discharge of this Indenture or the resignation or removal of the Trustee, the Security Agent
or the Agents.

        (d)     To secure the Issuer’s payment obligations in this Section 7.07, the Trustee will
have a Lien prior to the Notes on all money or property held or collected by the Trustee, except
that held in trust to pay principal of, premium on, if any, interest or Additional Amounts, if
any, on, particular Notes. Such Lien will survive the satisfaction and discharge of this
Indenture.

        (e)    When the Trustee incurs expenses or renders services after an Event of Default
specified in clause (9) of Section 6.01 occurs, the expenses and the compensation for the
services (including the fees and expenses of its agents and counsel) are intended to constitute
expenses of administration under any Bankruptcy Law.

       (f)     The indemnity contained in this Section 7.07 shall survive the discharge or
termination of this Indenture and shall continue for the benefit of the Trustee, the Security
Agent or any Agent notwithstanding its resignation or retirement.

       Section 7.08 Replacement of Trustee.

        (a)     A resignation or removal of the Trustee and appointment of a successor Trustee
will become effective only upon the successor Trustee’s acceptance of appointment as provided
in this Section 7.08.

        (b)    The Trustee may resign in writing at any time and be discharged from the trust
hereby created by so notifying the Issuer. The Holders of a majority in aggregate principal
amount of the then outstanding Notes may remove the Trustee by so notifying the Trustee and
the Issuer in writing. The Issuer may remove the Trustee if:

               (1)     the Trustee fails to comply with Section 7.10;

               (2)    the Trustee is adjudged a bankrupt or an insolvent or an order for relief
       is entered with respect to the Trustee under any Bankruptcy Law;

               (3)     a custodian or public officer takes charge of the Trustee or its property;
       or

               (4)     the Trustee becomes incapable of acting.

        (c)    If the Trustee resigns or is removed or if a vacancy exists in the office of Trustee
for any reason, the Issuer will promptly appoint a successor Trustee. Within one year after the
successor Trustee takes office, the Holders of a majority in aggregate principal amount of the
then outstanding Notes may appoint a successor Trustee to replace the successor Trustee
appointed by the Issuer.

        (d)    If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, (i) the retiring Trustee, at the expense of the Issuer, the Issuer,
or the Holders of at least 10% in aggregate principal amount of the then outstanding Notes may
petition any court of competent jurisdiction for the appointment of a successor Trustee or


                                               120


                                                                                             473
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                       (Explanatory Statement) Pg 475 of 1648



(ii) the retiring Trustee may appoint a successor Trustee at any time prior to the date on which
a successor Trustee takes office.

        (e)    If the Trustee, after written request by any Holder who has been a Holder for at
least six months, fails to comply with Section 7.10, such Holder may petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a successor
Trustee.

        (f)     A successor Trustee will deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuer. Thereupon, the resignation or removal of the retiring Trustee
will become effective, and the successor Trustee will have all the rights, powers and duties of
the Trustee under this Indenture. The successor Trustee will mail a notice of its succession to
Holders. The retiring Trustee will promptly transfer all property held by it as Trustee to the
successor Trustee; provided all sums owing to the Trustee hereunder have been paid and
subject to the Lien provided for in Section 7.06. Notwithstanding replacement of the Trustee
pursuant to this Section 7.08, the Issuer’s obligations under Section 7.06 will continue for the
benefit of the retiring Trustee.

        (g)     For the purposes of Section 7.08, the Issuer hereby expressly accepts and
confirms, for the purposes of Article 1278 and/or Article 1281 of the Luxembourg Civil Code
(to the extent applicable), notwithstanding any assignment, amendment, transfer and/or
novation of any kind permitted under, and made in accordance with the provisions of this
Indenture or any agreement referred to therein to which the Issuer and/or the Manager is party
(including the Collateral Documents) any security interest created under such agreement or in
relation to such agreement shall be preserved and continue in full force and effect to the benefit
of each new successor.

       Section 7.09 Successor Trustee by Merger, etc.

        If the Trustee consolidates, merges or converts into, or transfers all or substantially all
of its corporate trust business to, another corporation, the successor corporation without any
further act will be the successor Trustee.

       Section 7.10 Eligibility; Disqualification.

        There will at all times be a Trustee hereunder that is a corporation organized and doing
business under the laws of England and Wales, or the United States of America or of any state
thereof that is authorized under such laws to exercise corporate trustee power, and which is
generally recognized as a corporation which customarily performs such corporate trustee roles
and provides such corporate trustee services in transactions similar in nature to the offering of
the Notes.

                                ARTICLE 8
                LEGAL DEFEASANCE AND COVENANT DEFEASANCE

       Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance.

        The Issuer may at any time, at the option of its Board of Directors evidenced by a
resolution set forth in an Officer’s Certificate, elect to have either Section 8.02 or Section 8.03
be applied to have all of its obligations discharged with respect to the outstanding Notes and

                                               121


                                                                                             474
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                        (Explanatory Statement) Pg 476 of 1648



all obligations of the Guarantors discharged with respect to their Guarantees upon compliance
with the conditions set forth in this Article 8.

       Section 8.02 Legal Defeasance and Discharge.

        (a)     Upon the Issuer’s exercise under Section 8.01 of the option applicable to this
Section 8.02, the Issuer and each of the Guarantors will, subject to the satisfaction of the
conditions set forth in Section 8.04, be deemed to have been discharged from their obligations
with respect to all outstanding Notes on the date the conditions set forth below are satisfied
(hereinafter, “Legal Defeasance”). For this purpose, Legal Defeasance means that the Issuer
and each of the Guarantors will be deemed to have paid and discharged the entire Indebtedness
represented by the outstanding Notes, which will thereafter be deemed to be “outstanding” only
for the purposes of Section 8.05 and the other Sections of this Indenture referred to in Section
8.02(a)(1) and Section 8.02(a)(2), and to have satisfied all their other obligations under such
Notes and this Indenture (and the Trustee, on demand of and at the expense of the Issuer, shall
execute proper instruments acknowledging the same), except for the following provisions
which will survive until otherwise terminated or discharged hereunder:

               (1)    the rights of Holders of the outstanding Notes to receive payments in
       respect of the principal of, or interest or premium, if any, and Additional Amounts, if
       any, on such Notes when such payments are due from the trust referred to in Section
       8.04;

               (2)     the Issuer’s obligations with respect to the Notes under Article 2 and
       4.02;

              (3)     the rights, powers, trusts, duties and immunities of the Trustee and the
       Agents hereunder and the Issuer’s and the Guarantors’ obligations in connection
       therewith; and

               (4)     this Article 8.

       (b)     Subject to compliance with this Article 8, the Company may exercise its option
under this Section 8.02 notwithstanding the prior exercise of its option under Section 8.03.

       Section 8.03 Covenant Defeasance.

        (a)     Upon the Issuer’s exercise under Section 8.01 of the option applicable to this
Section 8.03, the Issuer and each of the Guarantors will, subject to the satisfaction of the
conditions set forth in Section 8.04, be released from each of their obligations under the Section
3.09, 4.05, 4.06, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12, 4.13, 4.15, 4.16, 4.18, 4.19, 4.20, 4.23, 4.24
and 4.26 and Section 5.01 with respect to the outstanding Notes on and after the date the
conditions set forth in Section 8.04 are satisfied (hereinafter, “Covenant Defeasance”), and the
Notes will thereafter be deemed not “outstanding” for the purposes of any direction, waiver,
consent or declaration or act of Holders (and the consequences of any thereof) in connection
with such covenants, but will continue to be deemed “outstanding” for all other purposes
hereunder (it being understood that such Notes will not be deemed outstanding for accounting
purposes). For this purpose, Covenant Defeasance means that, with respect to the outstanding
Notes, the Issuer and each of the Guarantors may omit to comply with and will have no liability
in respect of any term, condition or limitation set forth in any such covenant, whether directly
or indirectly, by reason of any reference elsewhere herein to any such covenant or by reason of
                                               122


                                                                                              475
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 477 of 1648



any reference in any such covenant to any other provision herein or in any other document and
such omission to comply will not constitute a Default or an Event of Default under Section
6.01, but, except as specified in this Section 8.03, the remainder of this Indenture and such
Notes and Guarantees will be unaffected thereby. In addition, upon the Issuer’s exercise under
Section 8.01 of the option applicable to this Section 8.03, subject to the satisfaction of the
conditions set forth in Section 8.04, clauses (3), (4), (5), (6), (7) and (8) of Section 6.01 will
not constitute Events of Default and clauses (9) and (10) of Section 6.01 shall constitute Events
of Default solely with respect to the Issuer.

       (b)     In addition, in the event Covenant Defeasance occurs, certain events (not
including non-payment, bankruptcy, receivership, rehabilitation and insolvency events)
described under clauses (9) and (10) of Section 6.01 will no longer constitute an Event of
Default with respect to the Notes.

       Section 8.04 Conditions to Legal or Covenant Defeasance.

       In order to exercise either Legal Defeasance or Covenant Defeasance under either
Section 8.02 or Section 8.03:

               (1)    the Issuer must irrevocably deposit with the Trustee or such other entity
       designated by the Trustee for this purpose, in trust, for the benefit of the Holders, cash
       in U.S. Dollars, non-callable Government Obligations, or a combination of cash in U.S.
       Dollars and non-callable Government Obligations (with such cash and government
       securities denominated in U.S. Dollars), in amounts as will be sufficient to pay the
       principal of, or interest and premium and Additional Amounts, if any, on, the
       outstanding Notes on the stated date for payment thereof or on the applicable
       redemption date, as the case may be, and the Issuer must specify whether the Notes are
       being defeased to such stated date for payment or to a particular redemption date;

               (2)      in the case of an election under Section 8.02, the Issuer must deliver to
       the Trustee (i) an Opinion of Counsel reasonably acceptable to the Trustee (subject to
       customary exceptions and exclusions) confirming that: (a) the Issuer has received from,
       or there has been published by, the U.S. Internal Revenue Service a ruling; or (b) since
       the date of this Indenture, there has been a change in the applicable U.S. federal income
       tax law, in either case to the effect that, and based thereon such Opinion of Counsel
       shall confirm that, the Holders and the beneficial owners of the Notes will not recognize
       income, gain or loss for U.S. federal income tax purposes as a result of such Legal
       Defeasance and will be subject to U.S. federal income tax on the same amounts, in the
       same manner and at the same times as would have been the case if such Legal
       Defeasance had not occurred; and (ii) an Opinion of Counsel in the jurisdiction of
       organization of the Issuer and reasonably acceptable to the Trustee to the effect that the
       Holders and the beneficial owners of the Notes will not recognize income, gain or loss
       for income tax purposes of such jurisdiction as a result of such Legal Defeasance and
       will be subject to income tax in such jurisdiction in the same amounts and in the same
       manner and at the same times as would have been the case if such Legal Defeasance
       had not occurred;

              (3)      in the case of an election under Section 8.03, the Issuer must deliver to
       the Trustee (i) an Opinion of Counsel reasonably acceptable to the Trustee (subject to
       customary exceptions and exclusions) confirming that: the Holders and the beneficial
       owners of the Notes will not recognize income, gain or loss for U.S. federal income tax
                                               123


                                                                                            476
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 478 of 1648



       purposes as a result of such Covenant Defeasance and will be subject to U.S. federal
       income tax on the same amounts, in the same manner and at the same times as would
       have been the case if such Covenant Defeasance had not occurred and (ii) an Opinion
       of Counsel in the jurisdiction of organization of the Issuer and reasonably acceptable to
       the Trustee to the effect that the Holders and the beneficial owners of the Notes will not
       recognize income, gain or loss for income tax purposes of such jurisdiction as a result
       of such Covenant Defeasance and will be subject to income tax in such jurisdiction in
       the same amounts and in the same manner and at the same times as would have been
       the case if such Covenant Defeasance had not occurred;

              (4)     the Issuer must deliver to the Trustee an Officer’s Certificate stating that
       the deposit was not made by the Issuer with the intent of preferring the Holders over
       the other creditors of the Issuer with the intent of defeating, hindering, delaying or
       defrauding any creditors of the Issuer or Guarantors; and

              (5)     the Issuer must deliver to the Trustee an Officer’s Certificate and an
       Opinion of Counsel reasonably acceptable to the Trustee, each stating that all conditions
       precedent relating to the Legal Defeasance or the Covenant Defeasance have been
       complied with.

      Section 8.05 Deposited Money and Government Obligations to be Held in Trust;
Other Miscellaneous Provisions.

        Subject to Section 8.06, all money, non-callable Government Obligations (including
the proceeds thereof) deposited with the Trustee (or such other entity designated by the Trustee
for this purpose or other qualifying trustee, collectively for purposes of this Section 8.05, the
“Trustee”) pursuant to Section 8.04 in respect of the outstanding Notes will be held in trust and
applied by the Trustee, in accordance with the provisions of such Notes and this Indenture, to
the payment, either directly or through any Paying Agent (including the Issuer acting as Paying
Agent) as the Trustee may determine, to the Holders of such Notes of all sums due and to
become due thereon in respect of principal, premium, if any, interest and Additional Amounts,
if any, but such money need not be segregated from other funds except to the extent required
by law.

       The Issuer will pay and indemnify the Trustee against any tax, fee or other charge
imposed on or assessed against the cash, non-callable Government Obligations deposited
pursuant to Section 8.04 or the principal and interest received in respect thereof other than any
such tax, fee or other charge which by law is for the account of the Holders of the outstanding
Notes.

        Notwithstanding anything in this Article 8 to the contrary, the Trustee will deliver or
pay to the Issuer from time to time upon the request of the Issuer any money, non-callable
Government Obligations held by it as provided in Section 8.04 which, in the opinion of a
nationally recognized firm of independent public accountants expressed in a written
certification thereof delivered to the Trustee (which may be the opinion delivered under clause
(1) of Section 8.04), are in excess of the amount thereof that would then be required to be
deposited to effect an equivalent Legal Defeasance or Covenant Defeasance.

       Section 8.06 Repayment to Issuer.


                                              124


                                                                                            477
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                        (Explanatory Statement) Pg 479 of 1648



         Any money deposited with the Trustee or any Paying Agent, or then held by the Issuer,
in trust for the payment of the principal of, premium on, if any, interest or Additional Amounts,
if any, on any Note and remaining unclaimed for two years after such principal, premium, if
any, interest or Additional Amounts, if any, has become due and payable shall be paid to the
Issuer on its request or (if then held by the Issuer) will be discharged from such trust; and the
Holder of such Note will thereafter be permitted to look only to the Issuer for payment thereof,
and all liability of the Trustee or such Paying Agent with respect to such trust money, and all
liability of the Issuer as trustee thereof, will thereupon cease.

       Section 8.07 Reinstatement.

         If the Trustee or Paying Agent is unable to apply any U.S. dollars or non-callable
Government Obligations in accordance with Section 8.02 or Section 8.03, as the case may be,
by reason of any order or judgment of any court or governmental authority enjoining,
restraining or otherwise prohibiting such application, then the Issuer’s obligations under this
Indenture and the Notes will be revived and reinstated as though no deposit had occurred
pursuant to Section 8.02 or Section 8.03 until such time as the Trustee or Paying Agent is
permitted to apply all such money in accordance with Section 8.02 or Section 8.03, as the case
may be; provided, however, that, if the Issuer makes any payment of principal of, premium on,
if any, interest or Additional Amounts, if any, on, any Note following the reinstatement of its
obligations, the Issuer will be subrogated to the rights of the Holders of such Notes to receive
such payment from the money held by the Trustee or Paying Agent.

                                  ARTICLE 9
                      AMENDMENT, SUPPLEMENT AND WAIVER

       Section 9.01 Without Consent of Holders.

        Notwithstanding Section 9.02, without the consent of any Holder, the Issuer, the
Company, the Trustee and the Security Agent (as applicable and to the extent each is a party
to the relevant document) may amend or supplement any of the Notes Documents:

               (1)     to cure any ambiguity, defect or inconsistency;

               (2)    to provide for uncertificated Notes in addition to or in place of
       certificated Notes, provided that such uncertificated Notes are issued in registered form
       for purposes of Section 163(f) of the Code;

              (3)    to provide for the assumption of the Issuer or a Guarantor’s obligations
       under the Notes Documents by a successor to the Issuer or Guarantor in the case of a
       merger or consolidation or sale of all or substantially all of the Issuer’s or such
       Guarantor’s assets in accordance with the terms of this Indenture, as applicable;

               (4)    to make any change that would provide any additional rights or benefits
       to the Holders or that does not adversely affect the legal rights hereunder of any Holder
       in any material respect;

               (5)     to allow any Restricted Subsidiary to become a Guarantor in accordance
       with this Indenture, to add Guarantees with respect to the Notes, to add security to or
       for the benefit of the Notes, or to effect, confirm and evidence the release, termination
       or discharge of any Guarantee or Lien (including the Collateral and the Collateral
                                              125


                                                                                           478
 20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                         (Explanatory Statement) Pg 480 of 1648



       Documents) with respect to or securing the Notes in accordance with the terms of this
       Indenture;

               (6)      to enter into additional or supplemental Collateral Documents;

             (7)     to allow any Guarantor to execute a supplemental indenture and/or a
       Guarantee with respect to the Notes;

               (8)      to release any Collateral or Guarantee in accordance with the terms set
       forth in this Indenture;

               (9)     to provide for the issuance of Additional Notes in accordance with the
       limitations set forth in this Indenture;

              (10) to provide for a successor Trustee or Security Agent in accordance with
       the terms of this Indenture or to otherwise comply with any requirement of this
       Indenture;

               (11)     [Reserved];

               (12) in the case of a Collateral Document, the Intercreditor Agreement and
       to the extent applicable any Additional Intercreditor Agreement, to Incur Indebtedness
       or to grant a Lien for the benefit of any Person, in each case with the ranking and priority
       appropriate thereto; provided that the Incurrence of such Indebtedness or the granting
       of Lien is permitted by this Indenture and Section 4.20 and Section 4.23 are complied
       with; and

            (13) to add additional parties to the Intercreditor Agreement or any Collateral
       Document to the extent permitted hereunder or thereunder.

         The Trustee shall be entitled to request, receive and rely absolutely on such evidence
as it deems appropriate, including Opinions of Counsel and Officer’s Certificates, on which the
Trustee may solely rely.

       Upon the request of the Issuer and upon receipt by the Trustee of the documents
described in Section 7.02, the Trustee will join with the Issuer in the execution of any amended
or supplemental indenture authorized or permitted by the terms of this Indenture and to make
any further appropriate agreements and stipulations that may be therein contained, but the
Trustee will not be obligated to enter into such amended or supplemental indenture that affects
its own rights, duties or immunities under this Indenture or otherwise.

       Section 9.02 With Consent of Holders.

        Except as provided in this Section 9.02, the Issuer, the Company, the Security Agent
and the Trustee (as applicable and to the extent each is a party to the relevant document) may
amend, supplement or waive any of the terms of this Indenture (including, without limitation,
Section 3.09, Section 4.10 and Section 4.15) and any other Notes Documents with the consent
of the Issuer and the Holders of at least a majority in aggregate principal amount of the then
outstanding Notes voting as a single class (including, without limitation, consents obtained in
connection with a tender offer, exchange offer or purchase of the Notes), and, subject to Section
6.05 and Section 6.08, any existing Default or Event of Default (other than a Default or Event

                                               126


                                                                                             479
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 481 of 1648



of Default in the payment of the principal of, premium on, if any, interest or Additional
Amounts, if any, on, the Notes, except a payment default resulting from an acceleration that
has been rescinded) or compliance with any provision of the Notes Documents may be waived
with the consent of the Issuer and Holders of a majority in aggregate principal amount of the
then outstanding Notes voting as a single class (including, without limitation, consents obtained
in connection with a tender offer, exchange offer or purchase of the Notes).

        Upon the request of the Issuer and upon the filing with the Trustee of evidence
satisfactory to the Trustee of the consent of the Holders as aforesaid, and upon receipt by the
Trustee of the documents described in Section 7.02, the Trustee will join with the Issuer in the
execution of such amended or supplemental indenture unless such amended or supplemental
indenture directly affects the Trustee’s own rights, duties or immunities under this Indenture
or otherwise, in which case the Trustee may in its discretion, but will not be obligated to, enter
into such amended or supplemental Indenture.

        It is not necessary for the consent of the Holders under this Section 9.02 to approve the
particular form of any proposed amendment, supplement or waiver, but it is sufficient if such
consent approves the substance thereof.

         After an amendment, supplement or waiver under this Section 9.02 becomes effective,
the Issuer will deliver or cause to be delivered to the Holders affected thereby a notice briefly
describing the amendment, supplement or waiver. Any failure of the Issuer to deliver or cause
to be delivered such notice, or any defect therein, will not, however, in any way impair or affect
the validity of any such amended or supplemental indenture or waiver. Subject to Section 6.05
and Section 6.08 the Holders of a majority in aggregate principal amount of the Notes then
outstanding voting as a single class may waive compliance in a particular instance by the Issuer
with any provision of this Indenture, the Notes, the Guarantees, the Collateral Documents, the
Intercreditor Agreement or any Additional Intercreditor Agreement. However, unless
(i) consented to by the Holders of at least 90% of the aggregate principal amount of the then
outstanding Notes or (ii) consented to by each Holder adversely affected thereby (in each of (i)
and (ii) above including, without limitation, consents obtained in connection with a purchase
of, or tender offer or exchange offer for, Notes), an amendment, supplement or waiver under
this Section 9.02 may not:

            (1)     reduce the principal amount of Notes whose Holders must consent to an
       amendment, supplement or waiver;

              (2)     reduce the principal of or change the fixed maturity of any Note or alter
       the provisions with respect to the redemption of the Notes (except as provided above
       with respect to Section 4.10 and Section 4.15);

               (3)     reduce the rate of or change the time for payment of interest, including
       default interest, on any Note;

               (4)    waive a Default or Event of Default in the payment of principal of, or
       premium or Additional Amounts, if any, or interest on, the Notes (except a rescission
       of acceleration of the Notes by the Holders of at least a majority in aggregate principal
       amount of the then outstanding Notes and a waiver of the Payment Default that resulted
       from such acceleration);


                                               127


                                                                                            480
 20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32              Exhibit D
                         (Explanatory Statement) Pg 482 of 1648



               (5)      make any Note payable in money other than that stated in the applicable
       Note;

               (6)    make any change in the provisions of this Indenture relating to waivers
       of past Defaults;

             (7)     waive a redemption payment with respect to any Note (other than a
       payment required by Section 4.10 and Section 4.15);

               (8)    make any changes in the provision of this Indenture described under
       Section 4.21 that adversely affects the rights of any Holder in any material respect or
       amends the terms of such Notes in a way that would result in a loss of an exemption
       from any obligation to withhold or deduct Taxes so described thereunder unless the
       Issuer and/or Guarantor agrees to pay Additional Amounts, if any, in respect thereof;

               (9)    release all or substantially all of the Guarantors from any of their
       obligations under its Guarantee or this Indenture, except in accordance with the terms
       of this Indenture, the Intercreditor Agreement or any Additional Intercreditor
       Agreement;

               (10) release all or substantially all of the Collateral granted for the benefit of
       the Holders, except in accordance with the terms of this Indenture, the Collateral
       Documents, the Intercreditor Agreement and to the extent applicable, any Additional
       Intercreditor Agreement;

               (11) impair the right to institute suit for the enforcement of any payment on
       or with respect to the Notes or any Guarantees; or

               (12)     make any change in the preceding amendment and waiver provisions.

       Section 9.03 Revocation and Effect of Consents.

       Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder is a continuing consent by the Holder and every subsequent Holder of a Note or portion
of a Note that evidences the same debt as the consenting Holder’s Note, even if notation of the
consent is not made on any Note. However, any such Holder or subsequent Holder may revoke
the consent as to its Note if the Trustee receives written notice of revocation before the date
the amendment, supplement or waiver becomes effective. An amendment, supplement or
waiver becomes effective in accordance with its terms and thereafter binds every Holder.

       Section 9.04 Notation on or Exchange of Notes.

        The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated. The Issuer in exchange for all Notes may issue
and the Trustee or the Authenticating Agent, as the case may be, shall, upon receipt of an
Authentication Order, authenticate new Notes that reflect the amendment, supplement or
waiver.

       Failure to make the appropriate notation or issue a new Note will not affect the validity
and effect of such amendment, supplement or waiver.


                                              128


                                                                                           481
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                       (Explanatory Statement) Pg 483 of 1648



       Section 9.05 Trustee to Sign Amendments, etc.

         The Trustee and the Security Agent will sign, only in their respective capacities as
Trustee and Security Agent, any amended or supplemental indenture authorized pursuant to
this Article 9 if the amendment or supplement does not adversely affect the rights, duties,
liabilities or immunities of the Trustee and the Security Agent. The Issuer may not sign an
amended or supplemental indenture until the Board of Directors of the Company approves it.
In executing any amended or supplemental indenture, the Trustee and the Security Agent will
be entitled to receive and (subject to Section 7.01) will be fully protected in relying upon, in
addition to the documents required by Section 14.04, an Officer’s Certificate and an Opinion
of Counsel stating that the execution of such amended or supplemental indenture is authorized
or permitted by this Indenture and that such amendment is the legal, valid and binding
obligation of the Issuer (and any guarantor) enforceable against them in accordance with its
terms, subject to customary exceptions, and complies with the provisions of this Indenture.

                                         ARTICLE 10
                                         SECURITY

       Section 10.01 Collateral Documents.

        (a)    The payment obligations of the Issuer and the Guarantors under the Notes, the
Guarantees and this Indenture will, subject to the Agreed Security Principles, benefit from, (i)
on the Issue Date, the security granted by the Collateral Documents and (ii) property and assets
that thereafter secure the obligations under this Indenture, the Notes and the Guarantees
pursuant to any Collateral Documents.

        (b)    The due and punctual payment of the principal of, and premium, interest and
Additional Amounts, if any, on the Notes and any Guarantee when and as the same shall be
due and payable, whether on an interest payment date, at maturity, by acceleration, repurchase,
redemption or otherwise, and interest on the overdue principal of and interest and Additional
Amounts (to the extent permitted by law), if any, on the Notes and any Guarantee and
performance of all other obligations of the Issuer and any Guarantor to Holders or the Trustee
under this Indenture, the Notes and any Guarantee according to the terms hereunder or
thereunder, are secured as provided in the Collateral Documents, the Intercreditor Agreement
and any Additional Intercreditor Agreement. Each Holder, by accepting a Note, consents and
agrees to the terms of the Collateral Documents, the Intercreditor Agreement and any
Additional Intercreditor Agreement (including, without limitation, the provisions providing for
foreclosure and release of Collateral and authorizing the Security Agent to enter into any
Collateral Document on its behalf) as the same may be in effect or may be amended from time
to time in accordance with its terms and authorizes and directs the Security Agent to enter into
the Collateral Documents, the Intercreditor Agreement and any Additional Intercreditor
Agreement and to perform its obligations and exercise its rights thereunder in accordance
therewith. The Issuer will deliver to the Trustee copies of all documents delivered to the
Security Agent pursuant to the Collateral Documents, and the Issuer will and the Company will
cause each of the Restricted Subsidiaries to do or cause to be done all such acts and things as
may be necessary or proper, or as may be required by the provisions of the Collateral
Documents, or which the Security Agent from time to time may reasonably request, to assure
and confirm to the Trustee that the Security Agent holds, for the benefit of the Holders and the
Trustee, duly created, enforceable and perfected Liens as contemplated hereby and by the
Collateral Documents, the Intercreditor Agreement and any Additional Intercreditor

                                              129


                                                                                          482
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 484 of 1648



Agreement, so as to render the same available for the security and benefit of this Indenture and
of the Notes and any Guarantee secured thereby, according to the intent and purposes herein
expressed. The Issuer and any Guarantor will take, and the Guarantors will cause their
respective subsidiaries to take, upon request of the Trustee, subject to the Agreed Security
Principles, any and all actions reasonably required to cause the Collateral Documents, the
Intercreditor Agreement and any Additional Intercreditor Agreement to create and maintain, as
security for the Obligations of the Issuer and any Guarantors and, in respect of the Collateral,
valid and enforceable perfected Liens in and on such Collateral.

        (c)     To the extent required, the Security Agent agrees that it will hold the security
interests in Collateral created under the Collateral Documents to which it is a party as
contemplated by this Indenture in accordance with the Intercreditor Agreement and any
Additional Intercreditor Agreement, and any and all proceeds thereof, for the benefit of, among
others, the Trustee and the Holders, to act in preservation of the security interest in the
Collateral in accordance with the Intercreditor Agreement and any Additional Intercreditor
Agreement. The Security Agent will (subject to being indemnified and/or secured to its
satisfaction) take action or refrain from taking action with respect to the Notes in connection
therewith only as directed by the Trustee, subject to the terms of this Indenture.

        (d)     Each Holder, by accepting a Note, shall be deemed (i) to have authorized the
Security Agent to enter into the Collateral Documents and (ii) to have agreed to be bound
thereby. The Trustee hereby acknowledges that the Security Agent is authorized to act under
the Collateral Documents on behalf of the Trustee, with the full authority and powers of the
Trustee thereunder. The Security Agent is hereby authorized to exercise such rights, powers
and discretions as are specifically delegated to it by the terms of the Collateral Documents,
including the power to enter into the Collateral Documents, as trustee on behalf of the Holders
and the Trustee, together with all rights, powers and discretions as are reasonably incidental
thereto or necessary to give effect to the trusts created thereunder. The Security Agent shall
however at all times be entitled to seek directions from the Trustee with respect to the Notes
and shall, subject to the Security Agent being indemnified and/or secured to its satisfaction, be
obligated to follow those directions if given (but the Trustee shall not be obligated to give such
directions unless directed in accordance with this Indenture). The Security Agent hereby
accepts its appointment as the agent of the Holders and the Trustee under the Collateral
Documents, and its authorization to so act on such Holders’ and the Trustee’s behalf in
accordance with the terms of this Indenture, the Intercreditor Agreement and any Additional
Intercreditor Agreement.

        (e)     Notwithstanding any other provision of this Indenture, neither the Trustee nor
the Security Agent shall have any responsibility for the validity, perfection, sufficiency,
adequacy, priority or enforceability of any Lien, Security or Collateral Document or other
security interest, and shall have no obligation to take any action to procure or maintain such
validity, perfection, sufficiency, adequacy, priority or enforceability.

       Section 10.02 Release of Collateral.

        (a)     Collateral shall be released with respect to the Notes from the Liens and security
interests created by the Collateral Documents in accordance with Section 10.05 and the
Collateral may be released from the Liens and security interests created by the Collateral
Documents at any time or from time to time in accordance with the provisions of the Collateral
Document, the Intercreditor Agreement, any Additional Intercreditor Agreement and this

                                               130


                                                                                            483
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                       (Explanatory Statement) Pg 485 of 1648



Indenture. The Collateral may be released from the Liens and security interests created by the
Collateral Documents at any time or from time to time in accordance with the provisions of the
Collateral Documents, the Intercreditor Agreement and this Indenture. Notwithstanding
anything to the contrary in the Collateral Documents, upon receipt by the Security Agent of a
request from the Issuer or any Guarantor that complies with Section 10.05, the Security Agent
shall release the Collateral. Upon receipt of such request the Security Agent shall execute,
deliver or acknowledge any necessary or proper instruments of termination, satisfaction or
release to evidence the release of any Collateral permitted to be released pursuant to this
Indenture and the Collateral Documents, the Intercreditor Agreement and any Additional
Intercreditor Agreement.

       Section 10.03 Authorization of Actions to Be Taken by the Trustee.

        Subject to Section 7.01 and 7.02 and the terms of the Collateral Documents, the
Intercreditor Agreement and any Additional Intercreditor Agreement (including any consent of
the Holders required thereunder), the Trustee may, in its sole discretion, direct, on behalf of the
Holders, the Security Agent to take all actions it deems necessary or appropriate in order to:

             (1)    enforce any of the terms of the Collateral Documents, the Intercreditor
       Agreement and any Additional Intercreditor Agreement; and

              (2)     collect and receive any and all amounts payable in respect of the
       Obligations of the Issuer and any Guarantor hereunder.

        The Trustee will have power to, or to direct the Security Agent to, institute and maintain
such suits and proceedings as it may deem expedient to prevent any impairment of the
Collateral by any acts that may be unlawful or in violation of the Collateral Documents, the
Intercreditor Agreement and any Additional Intercreditor Agreement or this Indenture, and
such suits and proceedings as the Trustee may deem expedient to preserve or protect its
interests and the interests of the Holders in the Collateral (including power to institute and
maintain suits or proceedings to restrain the enforcement of or compliance with any legislative
or other governmental enactment, rule or order that may be otherwise invalid if the enforcement
of, or compliance with, such enactment, rule or order would impair the security interest
hereunder or be prejudicial to the interests of the Holders or of the Trustee).

       Section 10.04 Authorization of Receipt of Funds by the Trustee.

       The Trustee is authorized to receive any funds for the benefit of the Holders distributed
under the Collateral Documents, the Intercreditor Agreement, any Additional Intercreditor
Agreement and this Indenture, and to make further distributions of such funds to the Holders
according to the provisions of this Indenture.

       Section 10.05 Termination of Security Interest in Collateral.

        Liens created by the relevant Collateral Documents shall be automatically and
unconditionally released (and, upon request of the Issuer or any Guarantor, the Security Agent
shall (without notice to, or vote or consent of, any Holder but with notice to the Trustee) take
such actions as shall be required to release such Liens) under any one or more of the following
circumstances and as follows:


                                               131


                                                                                             484
20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                     (Explanatory Statement) Pg 486 of 1648



           (1)     in the case of a Guarantor (other than the Company) that is released from
    its Guarantee in accordance with the terms of this Indenture, the release of Liens on the
    property and assets, and share capital, of such Guarantor;

            (2)     if the Company designates any of its Restricted Subsidiaries (other than
    the Issuer) to be an Unrestricted Subsidiary in accordance with the applicable
    provisions of this Indenture, the release of Liens on the property, assets and share
    capital of such Restricted Subsidiary;

            (3)    in connection with any sale, transfer or other disposition of Capital Stock
    of a Guarantor or any holding company of such Guarantor (in each case, other than the
    Company) to a Person that is not (either before or after giving effect to such transaction)
    the Company or any of its Restricted Subsidiaries, if the sale or other disposition does
    not violate Section 4.10;

            (4)     in connection with any sale, assignment, transfer, conveyance or other
    disposition of property or assets constituting Collateral (including Capital Stock of
    Subsidiaries) to a Person that is not (either before or after giving effect to such
    transaction) the Company or any of its Restricted Subsidiaries if the sale, transfer or
    other disposition does not violate Section 4.10;

           (5)     any release provided for in the Intercreditor Agreement or any
    Additional Intercreditor Agreement;

           (6)     upon Legal Defeasance, Covenant Defeasance or satisfaction and
    discharge of this Indenture as provided in Article 8 and Article 13;

           (7)      in accordance with Section 4.20;

            (8)     in connection with certain enforcement actions taken by the creditors
    under certain of our secured Indebtedness in accordance with the Intercreditor
    Agreement and, to the extent applicable, any Additional Intercreditor Agreement, the
    release of the property and assets subject to such enforcement sale;

           (9)      upon repayment in full of the Notes;

           (10)     in accordance with Article 9;

           (11)     as a result of a transaction permitted by Article 5;

           (12)     in connection with the implementation of a Permitted Reorganization;

            (13) substantially concurrently with or following the release, discharge or
    other termination (other than as a result of an enforcement action) of any and all Liens
    over the relevant Collateral securing Indebtedness of the Issuer or any Guarantor
    outstanding under any Indebtedness outstanding under any Senior Facilities Agreement,
    so long as no Event of Default exists at such time or would arise as a result of such
    release;




                                           132


                                                                                         485
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 487 of 1648



              (14) in connection with the granting of Liens on such property or assets,
       which may include Collateral, or the sale or transfer of such property or assets, which
       may include Collateral, in each case pursuant to a Qualified Receivables Financing;

              (15) any release of any asset from any floating charge created under any
       Collateral Document to the extent not prohibited by the terms of this Indenture or such
       Collateral Document; and

              (16) upon a release of the Lien that resulted in the creation of the Lien under
       Section 4.12 hereof.

        The Security Agent and, if necessary, the Trustee shall take all reasonably necessary
actions to effectuate or evidence any release of security interests over the Collateral in
accordance with the provisions of this Indenture, the Intercreditor Agreement, any Additional
Intercreditor Agreement and any relevant Collateral Documents, subject to customary
protections and indemnifications. Each of the releases set forth in this Section 10.05 shall be
affected by the Security Agent without the consent of the Holders or any action on the part of
the Trustee, and each Holder, by accepting a Note, will be deemed to have consented to such
actions by the Security Agent.

                                         ARTICLE 11
                                        GUARANTEES

       Section 11.01 [Reserved].

       Section 11.02 Guarantee.

        (a)     Subject to this Article 11, each of the Guarantors, jointly and severally,
absolutely, unconditionally and irrevocably guarantees to each Holder and to the Trustee and
its successors and assigns, irrespective of the validity and enforceability of this Indenture, the
Notes or the obligations of the Company hereunder or thereunder, that:

               (1)     the principal of, premium on, if any, interest and Additional Amounts,
       if any, on, the Notes and all other monetary obligations of the Issuer due under the
       Indenture will be promptly paid in full when due, whether at maturity, by acceleration,
       redemption or otherwise, and interest on the overdue principal of, premium on, if any,
       interest and Additional Amounts, if any, on, the Notes, if lawful, and all other
       obligations of the Issuer to the Holders or the Trustee hereunder or thereunder will be
       promptly and completely paid in full or performed, all in accordance with the terms
       hereof and thereof; and

              (2)     in case of any extension of time of payment or performance or renewal
       of any Notes or any of such other obligations, that the same will be promptly paid in
       full when due or performed in accordance with the terms of such extension or renewal,
       whether at stated maturity, by acceleration or otherwise.

       Failing payment when due of any amount so guaranteed or any performance so
guaranteed for whatever reason, the Guarantors will be jointly and severally obligated to pay
the same immediately. Each Guarantor agrees that this is a guarantee of payment and
performance and not a guarantee of collection.

                                               133


                                                                                            486
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                       (Explanatory Statement) Pg 488 of 1648



        (b)     Subject to this Article 11, the Guarantors agree that their obligations are
unconditional, irrespective of the validity, regularity or enforceability of the Notes or this
Indenture, the validity, perfection, non-perfection, lapse in perfection or priority of any security
interest securing any of the obligations guaranteed by the Guarantee, the absence of any action
to enforce any of the foregoing, any amendment, modification, waiver or consent by any Holder
with respect to any provisions hereof or thereof, the recovery of any judgment against the
Issuer, any action to enforce the same, any change in the corporate structure of existence of the
Issuer or any other Guarantor, or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a Guarantor. Without limiting the generality of the
foregoing, each Guarantor’s liability under its Guarantee shall extend to all obligations under
the Notes and this Indenture (including, without limitation, interest, fees, costs and expenses)
that would be owed but for the fact that they are unenforceable or not allowable due to any
proceeding under Bankruptcy Law involving the Issuer or any Guarantor.

        (c)     Each Guarantor waives diligence, presentment, demand of payment,
marshaling, filing of claims with a court in the event of insolvency or bankruptcy of the Issuer,
any right to require a proceeding first against the Issuer, protest, notice and all demands
whatsoever and covenant that this Guarantee will not be discharged except by complete
payment and performance of the obligations contained in the Notes and this Indenture and the
obligations of each Guarantor under this Guarantee shall not be subject to any reduction,
limitation, impairment, set-off, defense, counterclaim, discharge or termination for any reason
other than the complete payment and performance of the obligations contained in the Notes
and this Indenture, it being understood that in relation to a Guarantor incorporated in Germany
this provision shall apply only to the extent the respective waiver does not amount to a breach
of such Guarantor’s management’s capital maintenance obligations.

        (d)     If any Holder or the Trustee is required by any court or otherwise to return to
the Issuer, the Guarantors or any custodian, trustee, liquidator or other similar official acting in
relation to either the Issuer or the Guarantors, any amount paid by either the Trustee or such
Holder, this Guarantee, to the extent theretofore discharged, will be reinstated in full force and
effect.

        (e)     Each Guarantor agrees that it will not be entitled to any right of subrogation in
relation to the Holders in respect of any obligations guaranteed hereby or any collateral
securing any such obligations until payment and performance in full of all obligations
guaranteed, it being understood that this provision shall not be construed as a waiver of any
such rights in relation to a German Guarantor to the extent the respective waiver does not
amount to a breach of such Guarantor’s management’s capital maintenance obligations. Each
Guarantor further agrees that, as between the Guarantors, on the one hand, and the Holders and
the Trustee, on the other hand, (1) the maturity of the obligations guaranteed by may be
accelerated as provided in Article 6 for the purposes of this Guarantee, notwithstanding any
stay, injunction or other prohibition preventing such acceleration in respect of the obligations
guaranteed, and (2) in the event of any declaration of acceleration of such obligations as
provided in Article 6, such obligations (whether or not due and payable) will forthwith become
due and payable by the Guarantors for the purpose of this Guarantee. The Guarantors will have
the right to seek contribution from any non-paying Guarantor so long as the exercise of such
right does not impair the rights of the Holders under the Guarantee.

       Section 11.04 Limitation and Effectiveness of Guarantees.


                                                134


                                                                                              487
20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                    (Explanatory Statement) Pg 489 of 1648



    (a)    General

            Without limiting any specific exemptions set out below, each Guarantee and
    any other Guarantee, indemnity or assurance against loss in this Indenture does not
    apply to any liability to the extent it would constitute unlawful financial assistance
    within the meaning of sections 678 or 679 of the Companies Act 2006 or any equivalent
    and applicable provisions under the laws of the jurisdiction of incorporation of the
    relevant Guarantor.

    (b)    Germany

    (1)    In this Section 11.04(b):

    “German Guarantor” means:

           (A)     any Guarantor incorporated in Germany as a limited liability company
                   (Gesellschaft mit beschränkter Haftung) (a “German GmbH
                   Guarantor”); or

           (B)     a limited partnership (Kommanditgesellschaft) in relation to which any
                   general partner (persönlich haftender Gesellschafter) is a limited
                   liability company (any such general partner is hereinafter referred to as
                   a “German GP Company”) (such limited partnership is hereinafter
                   referred to as a “German KG Guarantor”).

    “Guarantee” means any guarantee and/or indemnity obligation of any German
    Guarantor created under this Indenture.

    “Net Assets” means the amount of the German GmbH Guarantor’s, or, where the
    German Guarantor is a German KG Guarantor, its German GP Company’s relevant
    assets (the calculation of which shall include all items set forth in Section 266(2) A, B,
    C, D and E of the German Commercial Code (Handelsgesetzbuch, “HGB”)) less:

           (A)     the German GmbH Guarantor’s, or, where the German Guarantor is a
                   German KG Guarantor, its German GP Company’s liabilities, the
                   calculation of which shall include all items set forth in Section 266(3)
                   B, C, D and E of the HGB including any costs for any Auditor’s
                   Determination but such liabilities shall exclude:

                   (i)     the liabilities under or relating to the Guarantee; and

                   (ii)    any obligations (Verbindlichkeiten) of the German GmbH
                           Guarantor (and, in case of a GmbH & Co. KG, of its German GP
                           Company):

                           (x)     owing to any member of the group or any other affiliated
                                   company which are subordinated by law or by contract
                                   to any Indebtedness outstanding under this Indenture
                                   (including for the avoidance of doubt, obligations that
                                   would in an insolvency be subordinated pursuant to
                                   Section 39 para 1 no 5 or Section 39 para 2 of the German

                                           135


                                                                                        488
20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                     (Explanatory Statement) Pg 490 of 1648



                                    Insolvency Code (Insolvenzordnung)) and including
                                    obligations under guarantees for obligations which are so
                                    subordinated, unless a waiver of the loan provided to the
                                    relevant German GmbH Guarantor or, in the case of a
                                    GmbH & Co. KG, of its German GP Company, would
                                    result in that member of the group breaching its
                                    obligations under section 30 of the German Limited
                                    Liability Companies Act (GmbH-Gesetz, “GmbHG”) or
                                    any similar provision of any other jurisdiction applicable
                                    to it; and

                            (y)     incurred by the German GmbH Guarantor (and, in the
                                    case of a GmbH & Co.KG, of its German GP Company)
                                    in willful violation of any of the provisions of this
                                    Indenture; and

            (B)     any amounts which are subject to legal dividend payment constraints
                    (Ausschüttungssperre) pursuant to Section 253(6), Section 268(8) or
                    Section 272(5) HGB, in each case calculated in accordance with HGB
                    (taking into account applicable case law on the calculation of net assets
                    pursuant to Section 30 GmbHG) and accounting principles consistent
                    with those applied in the preparation of the latest annual unconsolidated
                    financial statements for that German GmbH Guarantor (or, where the
                    German Guarantor is a German KG Guarantor, its German GP
                    Company.

    For the purpose of such calculation, the following balance sheet items shall be adjusted
    as follows:

    (i)     if the registered share capital of the German Guarantor, or where the German
            Guarantor is a German KG Guarantor, of its German GP Company, is increased
            out of retained earnings (Kapitalerhöhung aus Gesellschaftsmitteln) after the
            date of this Indenture, such increase shall not be taken into account unless (i)
            such increase has been effected with the prior written consent of the Trustee or
            is otherwise permitted under this Indenture and (ii) only to the extent it is fully
            paid up (voll eingezahlt);

    (ii)    the amount of any increase after the date of this Indenture of the German
            Guarantor’s, or, where the German Guarantor is a German KG Guarantor, its
            German GP Company’s registered share capital which has been effected out of
            retained earnings (Kapitalerhöhung aus Gesellschaftsmitteln) without the prior
            written consent of the Trustee shall be deducted from the registered share
            capital;

    (iii)   any accrual (Rückstellung) in respect of a potential enforcement of the
            Guarantee or any Security shall be disregarded; and

    (iv)    liabilities in relation to loans granted to, and other contractual liabilities incurred
            by, the German Guarantor or as the case may be by its German GP Company,
            in willful (vorsätzlich) or grossly negligent (grob fahrlässig) violation of this
            Indenture shall be disregarded.
                                              136


                                                                                            489
20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                     (Explanatory Statement) Pg 491 of 1648



    (2)   In the case of a German Guarantor the enforcement of the Guarantee against
          such German Guarantor shall be limited if and to the extent that:

          (i)       such Guarantee secures the obligations or liabilities of:

                    (A)    the German Guarantor’s, or in case of a German KG Guarantor,
                           any of its relevant German GP Company’s, direct or indirect
                           shareholder (upstream), or

                    (B)    a direct or indirect subsidiary of a shareholder pursuant to
                           paragraph (i) (but excluding any direct or indirect subsidiary of
                           the German Guarantor (and, in the case of a German KG
                           Guarantor, any direct or indirect subsidiary of its German GP
                           Company)) (cross-stream); and

          (ii)      the enforcement of the Guarantee (x) would cause the Net Assets to be
                    less than the respective share capital (Stammkapital) (Begründung einer
                    Unterbilanz) or (y) (if the German GmbH Guarantor’s, or, where the
                    German Guarantor is a German KG Guarantor, its German GP
                    Company’s Net Assets are already less than its respective registered
                    share capital) would cause such deficit to be further increased
                    (Vertiefung einer Unterbilanz).

    (3)   In addition, the German Guarantor and, where the German Guarantor is a
          German KG Guarantor, also its relevant German GP Company shall, if so
          requested by the Trustee (acting on behalf of and for the account of the Holders),
          realise, to the extent legally permitted, in a situation where after enforcement of
          the Guarantee the German Guarantor, or, where the German Guarantor is a
          German KG Guarantor, its relevant German GP Company would not have Net
          Assets in excess of its respective registered share capital, any and all of its assets
          that are shown in the balance sheet with a book value (Buchwert) that is
          significantly lower than the market value of the asset if such asset is not
          necessary for the German Guarantor’s or as the case may be its relevant German
          GP Company’s operational business (operativ nicht betriebsnotwendig).

    (4)   The enforcement of the Guarantee shall initially be excluded if no later than
          fifteen (15) Business Days following a demand by the Trustee (acting on behalf
          of and for the account of the Holders) to make a payment under the Guarantee,
          the managing directors on behalf of the German Guarantor or, as the case may
          be, its German GP Company, have confirmed in writing to the Trustee:

          (iii)     to what extent the Guarantee granted hereunder has an upstream or
                    cross-stream effect as described above; and

          (iv)      to which extent the Guarantee securing cross-stream and/or upstream
                    obligations or liabilities as described above cannot be enforced as it
                    would cause the Net Assets of the German Guarantor, or, where the
                    German Guarantor is a German KG Guarantor, its German GP Company
                    to be less than its respective registered share capital (taking into account
                    the above set out adjustments and realization duties),

                                            137


                                                                                          490
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                  (Explanatory Statement) Pg 492 of 1648



          (the “Management Determination”) and such confirmation is supported by a
          reasonably satisfactory calculation provided that the Trustee (acting on behalf
          of and for the account of the Holders) shall in any event be entitled to enforce
          the Guarantee for any amounts where such enforcement would, in accordance
          with the Management Determination, not cause the German Guarantor's, or,
          where the German Guarantor is a German KG Guarantor, its German GP
          Company's Net Assets to be less than (or to fall further below) the amount of its
          respective registered share capital (in each case as calculated and adjusted as set
          out above).

    (5)   Following the Trustee’s receipt of Management Determination, any further
          enforcement of the Guarantee (i.e. any enforcement to which the Trustee is not
          already entitled to) shall be excluded for a period of no more than thirty (30)
          Business Days only. If the Trustee receives within such thirty (30) Business
          Days period: (i) an up-to date balance sheet together with (ii) a determination in
          each case prepared by auditors of international standard and reputation
          appointed by the relevant German Guarantor either confirming the Management
          Determination or setting out deviations from the Management Determination
          (the “Auditor's Determination”), the further enforcement of the Guarantee shall
          be limited, if and to the extent such enforcement would, in accordance with the
          Auditor's Determination cause the German Guarantor's, or, where the German
          Guarantor is a German KG Guarantor, its German GP Company's Net Assets to
          be less than (or to fall further below) the amount of its respective registered
          share capital in each case as calculated and adjusted as set out above. If the
          German Guarantor fails to deliver an Auditor's Determination within thirty (30)
          Business Days after receipt of the Management Determination, the Trustee shall
          be entitled to enforce the Guarantee without any limitation or restriction.

    (6)   If and to the extent (A) the net assets as determined by the Auditors'
          Determination are lower than the amount enforced in accordance with the
          Management Determination or (B) the Guarantee has been enforced without
          regard to the limitations set out above because (x) the Management
          Determination was not delivered within the relevant time frame or (y) the
          Auditors' Determination was not delivered within the relevant time frame but
          has been delivered within ten (10) Business Days following the due date for the
          delivery of the Auditors' Determination, the Trustee shall without undue delay
          repay to the relevant German Guarantor upon written demand of the relevant
          German Guarantor any amount (if and to the extent already paid to the Trustee
          (or any of them)) in the case of (A) equal to the difference between the amount
          paid and the amount payable resulting from the Auditor's Determination, and in
          the case of (B), which the Trustee would not have been entitled to enforce had
          the Management Determination and the Auditors' Determination been delivered
          in time provided such demand for repayment is made to the Trustee within six
          months from the date the Guarantee is enforced. The Trustee (acting on
          instructions from the Holders), may withhold any amount received pursuant to
          an enforcement of the Guarantee until final determination of the amount of the
          net assets pursuant to the Auditor’s Determination.

    (7)   The limitations set out in this Section 11.04(b) shall not apply (or, as the case
          may be, shall cease to apply):
                                         138


                                                                                       491
20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                    (Explanatory Statement) Pg 493 of 1648



                   (i)    if and to the extent any amounts borrowed under this Indenture
                          are lent or on-lent to such German Guarantor and/or, in case of a
                          German KG Guarantor, its relevant German GP Company or any
                          of its respective subsidiaries from time to time if, in addition by
                          virtue of the enforcement of the Guarantee the German
                          Guarantor, or as the case may be, its relevant German GP
                          Company, has a recourse, indemnification, sharing of losses or
                          other compensation claim against such lending affiliated
                          company (verbundenes Unternehmen) within the meaning of
                          Section 16, 17 or 18 of the German Stock Act (Aktiengesetz,
                          “AktG”) or the lending direct or indirect shareholder of the
                          German Guarantor which could be set-off against such loan
                          receivable or otherwise be used to settle or discharge such loan
                          obligation and provided that the Trustee (acting on instructions
                          from the Holders) has waived with binding effect on the Trustee
                          the restrictions of any provision under this Indenture restricting
                          the right to set off claims against, or otherwise make use of the
                          recourse, indemnification, sharing of losses or other
                          compensation claim against such lending affiliated company
                          (verbundenes Unternehmen) within the meaning of Section 16,
                          17 or 18 of the AktG or the lending direct or indirect shareholder
                          of the German Guarantor in order to settle or discharge such loan
                          obligation vis-à-vis, such lending member of the lending
                          affiliated company (verbundenes Unternehmen) within the
                          meaning of Section 16, 17 or 18 of the AktG or the lending direct
                          or indirect shareholder of the German Guarantor; or

          (ii)     if and when a domination agreement (Beherrschungsvertrag) and/or
                   profit absorption agreement (Gewinnabführungsvertrag) (either directly
                   or through a chain of domination and/or profit absorption agreements)
                   is or becomes effective between the relevant German Guarantor (or, in
                   case of a German KG Guarantor, its German GP Company) as
                   dependent entity (abhängiges Unternehmen) and:

                   (A)    in case of the German Guarantor (or, in case of a German KG
                          Guarantor, its German GP Company) is a subsidiary of the
                          relevant obligor whose obligations are guaranteed under the
                          Guarantee, that obligor; or

                   (B)    in case the German Guarantor (or, in case of a German KG
                          Guarantor, its German GP Company) is a sister company of the
                          relevant obligor whose obligations are guaranteed under the
                          Guarantee, any joint (direct or indirect) parent company of the
                          German Guarantor (or, in case of a German KG Guarantor, its
                          German GP Company) and that obligor,

                   as dominating entity (beherrschendes Unternehmen)) other than where
                   and to the extent the existence of such domination agreement
                   (Beherrschungsvertrag) and/or profit absorption agreement
                   (Gewinnabführungsvertrag) does not result in the inapplicability of

                                         139


                                                                                       492
20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32              Exhibit D
                     (Explanatory Statement) Pg 494 of 1648



                    sentence 1 of paragraph 1 of Section 30 GmbHG (as stipulated by
                    sentence 2 of such paragraph) with respect to the relevant payments
                    under the Guarantee (including in respect of intermediate entities
                    through which the relevant obligor whose obligations are guaranteed
                    under the Guarantee is an indirect shareholder of the German Guarantor,
                    or as the case may be, its German GP Company);

          (iii)     if and to the extent the German Guarantor holds on the date of the
                    enforcement of the Guarantee a fully valuable and recoverable
                    indemnity or claim for refund (vollwertiger Gegenleistungs-oder
                    Rückgewähranspruch) against any of its direct or indirect shareholders
                    or Subsidiaries of such shareholders (other than Subsidiaries of the
                    German Guarantor) with respect to the relevant payments under the
                    Guarantee; or

          (iv)      if and to the extent for any other reason (including, without limitation,
                    as a result of a change in the relevant rules of law) the deficit
                    (Unterbilanz) referred to in paragraph (b) above does not constitute a
                    breach of the German Guarantor's obligations to maintain its registered
                    share capital pursuant to §§ 30 et seq. GmbHG or does not result in a
                    personal liability of the managing directors of the German Guarantor
                    pursuant to § 43 GmbHG.

    (b)   Kingdom of Saudi Arabia law

    (1)   The obligations of a Guarantor incorporated in the Kingdom of Saudi Arabia (a
          “KSA Guarantor”) under this Indenture shall be limited to exclude any
          obligation to the extent that it would constitute an unlawful distribution to the
          partners or shareholders of that KSA Guarantor or an otherwise unlawful use of
          proceeds or assets of that KSA Guarantor, whether pursuant to article 10 of the
          Saudi Arabian companies regulations or any other applicable law (each being a
          “Breach of Law”). The Parties irrevocably agree that the obligations of a KSA
          Guarantor under this Indenture are limited to the maximum amount as will, after
          giving effect to all other contingent and fixed liabilities of that KSA Guarantor,
          result in the obligations of that KSA Guarantor under this Indenture not
          constituting a Breach of Law.

    (2)   Unless otherwise agreed by the Company and each KSA Guarantor (without
          any need to amend this Indenture), the liability of a KSA Guarantor under this
          Indenture shall be limited to US$1,000,000,000 plus any unpaid amount of
          interest, fees, liability, costs and expenses under this Indenture and the amount
          of any interest, default interest, costs and expenses related to the liabilities of
          the KSA Guarantor.

    (c)   Norway

    (1)   The obligations of each Guarantor incorporated in Norway (a “Norwegian
          Guarantor”) under this Indenture shall be limited by any mandatory provisions
          of law applicable to such Norwegian Guarantor and be deemed to have been
          given only to the extent it does not violate Sections 8-7 and 8-10 of the
          Norwegian Private Limited Liability Companies Act 1997 No. 44 (the
                                       140


                                                                                       493
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                       (Explanatory Statement) Pg 495 of 1648



               “Norwegian Companies Act”) regulating unlawful financial assistance and other
               restricted loans, guarantees and joint and several liability as well as providing
               of security, and the liability of each Norwegian Guarantor only applies to the
               extent permitted by such provisions of the Norwegian Companies Act. Any
               Norwegian Guarantor’s obligations under this Indenture shall, however, be
               interpreted so as to make it liable to the fullest extent permitted by the
               Norwegian Companies Act from time to time.

       (2)     Unless otherwise agreed in writing by the Company and each Norwegian
               Guarantor (and following any such agreement this Indenture shall be deemed to
               be amended accordingly), the liability of a Norwegian Guarantor under this
               Indenture shall be limited to US$1,000,000,000 plus any unpaid amount of
               interest, fees, liability, costs and expenses under this Indenture and the amount
               of any interest, default interest, costs and expenses related to the liabilities of
               the Norwegian Guarantor.

       (d)     Security

       The limitations set out above shall apply mutatis mutandis to any security provided by
       any Guarantor under the Collateral Documents and to any guarantee, undertaking,
       obligation, indemnity and payment, including but not limited to, distributions, credits,
       loans and set-offs, pursuant to or permitted by this Indenture in relation to a Guarantor.

       (e)     Additional Guarantors

       The Guarantee of, and any security granted by, any additional Guarantor is subject to
       any other limitations relating to that additional Guarantor set out in the relevant
       supplemental indenture applicable to such additional Guarantor.

       Section 11.05 Notation Not Required.

        Neither the Issuer nor any Guarantor shall be required to make a notation on the Notes
to reflect any Guarantee or any release, termination or discharge thereof.

       Each Guarantor agrees that its Guarantee set forth in Section 11.02 will remain in full
force and effect notwithstanding any failure to endorse on each Note a notation of such
Guarantee.

       Section 11.06 [Reserved].

       Section 11.07 Releases.

       A Guarantee of a Subsidiary Guarantor will be automatically released:

                (1)     in connection with the sale, disposition or transfer of all or substantially
       all of the assets of the applicable Guarantor (including by way of merger, consolidation,
       amalgamation or combination) to a Person that is not (either before or after giving effect
       to such transaction), the Company or a Restricted Subsidiary of the Company, if such
       sale, disposition or transfer does not violate Section 4.10;



                                               141


                                                                                              494
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                        (Explanatory Statement) Pg 496 of 1648



               (2)     in connection with the sale, disposition or transfer of the Capital Stock
       of the applicable Guarantor or any holding company of such Guarantor to a Person that
       is not (either before or after giving effect to such transaction) the Company or a
       Restricted Subsidiary of the Company, if (i) after giving effect to such sale, disposition
       or transfer, such Guarantor is no longer a Subsidiary of the Company and (ii) the sale,
       disposition or transfer does not violate Section 4.10;

              (3)      upon the defeasance or discharge of the Notes, the Guarantees and this
       Indenture as provided in Article 8 or Article 13, in each case, in accordance with the
       terms of this Indenture;

              (4)    if the Company designates the applicable Guarantor as an Unrestricted
       Subsidiary and such designation complies with the other applicable provisions of this
       Indenture;

              (5)     in accordance with the Intercreditor Agreement and to the extent
       applicable any Additional Intercreditor Agreement;

               (6)     as described under Article 9;

               (7)     as a result of a transaction permitted under Article 5;

               (8)     in connection with the implementation of a Permitted Reorganization;

               (9)     upon repayment in full of the Notes; or

               (10) in the case of any Restricted Subsidiary of the Company that after the
       Issue Date is required to guarantee the Notes pursuant to Section 4.16, upon the release
       or discharge of the Guarantee of Indebtedness by such Restricted Subsidiary which
       resulted in the obligation to Guarantee the Notes so long as no Event of Default would
       result and provided that such Restricted Subsidiary does not Guarantee any other
       Indebtedness of the Issuer or any Guarantor,

provided that, in each case, the Company or the applicable Guarantor has delivered to the
Trustee an Officer’s Certificate and an Opinion of Counsel, each stating that all conditions
precedent provided for in this Indenture relating to such release have been complied with.

       In addition, the Guarantee of the Company will be released in the circumstances
described in clauses (3), (6), (7), (8) and (9) of this Section 11.06.

       Upon the occurrence giving rise to a release as specified in this Section 11.06, the
Trustee shall take all reasonably necessary actions, including the granting of releases or waivers
under the Intercreditor Agreement and to the extent applicable any Additional Intercreditor
Agreement, to effectuate or evidence any release in accordance with this Article 11, subject to
customary protections and indemnifications. Neither the Issuer, the Trustee nor any Guarantor
will be required to make a notation on the Notes to reflect any such release, termination or
discharge. Each Holder, by accepting a Note, will be deemed to have consented to such actions
by the Trustee.




                                               142


                                                                                            495
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 497 of 1648



                                         ARTICLE 12
                                         RESERVED

                                    ARTICLE 13
                            SATISFACTION AND DISCHARGE

       Section 13.01 Satisfaction and Discharge.

        This Indenture, the Notes, the Guarantees and the Collateral and any related defaults
will be discharged and will cease to be of further effect, when:

              (1)     either:

                      (A)     all Notes that have been authenticated and delivered, except lost,
              stolen or destroyed Notes that have been replaced or paid and Notes for whose
              payment money has been deposited in trust and thereafter repaid to the Issuer,
              have been delivered to the Paying Agent or Trustee for cancellation; or

                      (B)      all Notes that have not been delivered to the Paying Agent or
              Trustee for cancellation have become due and payable by reason of the making
              of a notice of redemption or otherwise or will become due and payable by reason
              of the making of a notice of redemption or otherwise within one year and the
              Issuer or a Guarantor has irrevocably deposited or caused to be deposited with
              the Trustee, or such other entity designated by the Trustee for this purpose, as
              trust funds in trust solely for the benefit of the Holders, cash in U.S. Dollars,
              non-callable U.S. Dollar-denominated Government Obligations or a
              combination of cash in U.S. Dollars or non-callable U.S. Dollar-denominated
              Government Obligations, in amounts as will be sufficient without consideration
              of reinvestment, to pay and discharge the entire Indebtedness on the Notes not
              delivered to the Trustee for cancellation for principal, premium and Additional
              Amounts, if any, and accrued interest to the date of maturity or redemption;

              (2)     the Issuer or any Guarantor has paid or caused to be paid all sums
       payable by it under this Indenture; and

               (3)     the Issuer has delivered irrevocable instructions to the Trustee under this
       Indenture to apply the deposited money toward the payment of the Notes issued
       hereunder at maturity or on the redemption date, as the case may be; provided that, if
       requested by the Issuer, the Trustee may distribute any amounts deposited in trust to
       the Holders prior to the maturity or the redemption date, as the case may be, provided,
       however, that the Holders shall have received at least five Business Days’ notice from
       the Issuer of such earlier payment date (which may be included in a notice of
       redemption); provided, further that, for the avoidance of doubt, the Trustee shall not
       distribute such amounts deposited in the trust to Holders prior to the fifth Business Day
       following the date of publication of any such redemption notice, to the extent
       applicable. The Trustee shall not be liable to any Person (including, without limitation,
       any Holders) for making any payments at the request of the Issuer and the indemnities
       from the Issuer and/or Guarantors contained in this Indenture shall extend to any actions
       of the Trustee taken, and any losses and liabilities Incurred by the Trustee (including,
       without limitation, any claim that may be brought by Holders), in connection with such
       request.
                                              143


                                                                                            496
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                       (Explanatory Statement) Pg 498 of 1648



        In addition, the Issuer must deliver an Officer’s Certificate and an Opinion of Counsel
to the Trustee stating that all conditions precedent to satisfaction and discharge have been
satisfied; provided that any such counsel may rely on any Officer’s Certificate as to matters of
fact (including as to compliance with clauses (1), (2) and (3)) of this Section 13.01.

        Notwithstanding the satisfaction and discharge of this Indenture, if money has been
deposited with the Trustee pursuant to Section 13.01(1)(B), Section 13.02 and Section 8.06
will survive. In addition, nothing in this Section 13.01 will be deemed to discharge those
provisions of Section 7.06, that, by their terms, survive the satisfaction and discharge of this
Indenture.

       Section 13.02 Application of Trust Money.

        Subject to Section 8.06, all money deposited with the Trustee pursuant to Section 13.01
shall be held in trust and applied by it, in accordance with the provisions of the Notes and this
Indenture, to the payment, either directly or through any Paying Agent (including the Issuer
acting as its own Paying Agent) as the Trustee may determine, to the Persons entitled thereto,
of the principal of, premium on, if any, interest and Additional Amounts, if any, for whose
payment such money has been deposited with the Trustee; but such money need not be
segregated from other funds except to the extent required by law.

        If the Trustee or Paying Agent is unable to apply any money or Government
Obligations, as applicable, in accordance with Section 13.01 by reason of any legal proceeding
or by reason of any order or judgment of any court or governmental authority enjoining,
restraining or otherwise prohibiting such application, the Issuer’s and the Guarantors’
obligations under this Indenture and the Notes shall be revived and reinstated as though no
deposit had occurred pursuant to Section 13.01; provided that if the Issuer has made any
payment of principal of, premium on, if any, interest and Additional Amounts, if any, on, the
Notes because of the reinstatement of its obligations, the Issuer shall be subrogated to the rights
of the Holders of such Notes to receive such payment from the money or Government
Obligations, as applicable, held by the Trustee or Paying Agent.

                                        ARTICLE 14
                                      MISCELLANEOUS

       Section 14.01 Notices.

        Any notice or communication by the Issuer, the Trustee, the Security Agent, the Paying
Agent or the Transfer Agent to the others is duly given if in writing and delivered in Person or
by first class mail (registered or certified, return receipt requested), facsimile transmission,
electronic mail or overnight air courier guaranteeing next day delivery, to the others’ address:

       If to the Issuer:

               KCA DEUTAG UK Finance plc
               c/o KCA DEUTAG Alpha Limited
               Bankhead Drive
               City South Office Park
               Portlethen


                                               144


                                                                                             497
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                       (Explanatory Statement) Pg 499 of 1648



               Aberdeenshire AB12 4XX
               United Kingdom
               Attention: Jan Hetherington, Head of Corporate Development and Treasury

       With a copy to:

               Allen & Overy LLP
               Address: One Bishops Square, London E1 6AD, United Kingdom
               Facsimile: +44 20 3088 2536
               Attention: Kevin Muzilla

       If to the Trustee:

               Lucid Trustee Services Limited
               Address: 6th Floor, No 1 Building 1-5 London Wall Buildings, London Wall,
               London, United Kingdom, EC2M 5PG
               Facsimile: + 44 2030024691 / + 44 844 507 0945
               Attention: Lucid Agency and Trustee Services Limited (deals@lucid-ats.com)

       If to the Security Agent:

               Lucid Trustee Services Limited
               Address: 6th Floor, No 1 Building 1-5 London Wall Buildings, London Wall,
               London, United Kingdom, EC2M 5PG
               Facsimile: + 44 2030024691 / + 44 844 507 0945
               Attention: Lucid Agency and Trustee Services Limited (deals@lucid-ats.com)

       If to the Paying Agent, Registrar or Transfer Agent:

               Lucid Agency Services Limited
               Address: 6th Floor, No 1 Building 1-5 London Wall Buildings, London Wall,
               London, United Kingdom, EC2M 5PG
               Facsimile: + 44 2030024691 / + 44 844 507 0945
               Attention: Lucid Agency and Trustee Services Limited (deals@lucid-ats.com)

        The Issuer, the Trustee, the Security Agent, the Paying Agent or the Transfer Agent, by
notice to the others, may designate additional or different addresses for subsequent notices or
communications.

       All notices and communications shall be in the English language.

        All notices and communications (other than those sent to Holders) will be deemed to
have been duly given: at the time delivered by hand, if personally delivered; five Business
Days after being deposited in the mail, postage prepaid, if mailed; when receipt acknowledged,
if transmitted by electronic mail or facsimile; and the next Business Day after timely delivery
to the courier, if sent by overnight air courier guaranteeing next day delivery.

       All notices to the Holders (while any Notes are represented by one or more Global
Notes) shall be delivered to the Common Depositary for communication to entitled account
holders. So long as the Notes are listed on the Official List of Exchange and the rules of the
Exchange so require, all notices to Holders will also be published to the extent and in the
                                             145


                                                                                         498
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                       (Explanatory Statement) Pg 500 of 1648



manner permitted by such rules. If publication as provided above is not practicable, notice will
be given in such other manner, and shall be deemed to have been given on such date, as the
Trustee may approve. In the case of Definitive Registered Notes, notices will be mailed to
Holders by first-class mail at their respective addresses as they appear on the records of the
Registrar, unless stated otherwise in the register kept by, and at the registered office of the
Issuer.

        Notices given by publication will be deemed given on the first date on which
publication is made. Notices delivered to the Common Depositary will be deemed given on
the date when delivered. Notices given by first class mail, postage paid, will be deemed given
five calendar days after mailing whether or not the addressee receives it.

        If a notice or communication is mailed or published in the manner provided above
within the time prescribed, it is duly given, whether or not the addressee receives it.

       If the Issuer mails a notice or communication to Holders, it will mail a copy to the
Trustee and each Agent at the same time.

       Section 14.02 Communications

       (a)     Communications by Holders with Other Holders.

       Holders may communicate pursuant to TIA §312(b), as if this Indenture were required
to be qualified under the TIA, with other Holders with respect to their rights under this
Indenture or the Notes.

       (b)     Communications with the Trustee.

       In no event shall the Trustee or the Agents be liable for any Losses arising from the
Trustee or the Agent receiving or transmitting any data from the Issuer or the Company, any
Authorized Person or Officer or any party to the transaction via any non-secure method of
transmission or communication, such as, but without limitation, by facsimile or email.

        The parties hereto accept that some methods of communication are not secure and the
Trustee or the Agent shall incur no liability for receiving instructions via any such non-secure
method. The Trustee or the Agent is authorized to comply with and rely upon any such notice,
instructions or other communications believed by it to have been sent or given by an Authorized
Person or Officer or an appropriate party to the transaction (or authorized representative
thereof). The Issuer, the Company or authorized officer of the Issuer or the Company shall use
all reasonable endeavors to ensure that instructions transmitted to the Trustee or an Agent
pursuant to this Indenture are complete and correct. Any instructions shall be conclusively
deemed to be valid instructions from the Issuer, the Company or authorized officer of the Issuer
or the Company to the Trustee or such Agent for the purposes of this Indenture.

       Section 14.03 Certificate and Opinion as to Conditions Precedent.

        Upon any request or application by the Issuer to the Trustee to take any action under
this Indenture, the Issuer shall furnish to the Trustee:

              (1)    an Officer’s Certificate in form and substance reasonably satisfactory to
       the Trustee (which must include the statements set forth in Section 14.04) stating that,

                                              146


                                                                                          499
 20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                      (Explanatory Statement) Pg 501 of 1648



       in the opinion of the signers, all conditions precedent and covenants, if any, provided
       for in this Indenture relating to the proposed action have been satisfied; and

               (2)    an Opinion of Counsel in form and substance reasonably satisfactory to
       the Trustee (which must include the statements set forth in Section 14.04) stating that,
       in the opinion of such counsel, all such conditions precedent and covenants have been
       satisfied.

       Section 14.04 Statements Required in Certificate or Opinion.

       Each certificate or opinion with respect to compliance with a condition or covenant
provided for in this Indenture shall include:

              (1)    a statement that the Person making such certificate or opinion has read
       such covenant or condition;

               (2)    a brief statement as to the nature and scope of the examination or
       investigation upon which the statements or opinions contained in such certificate or
       opinion are based;

              (3)     a statement that, in the opinion of such Person, he or she has made such
       examination or investigation as is necessary to enable him or her to express an informed
       opinion as to whether or not such covenant or condition has been satisfied; and

              (4)     a statement as to whether or not, in the opinion of such Person, such
       condition or covenant has been satisfied.

       Section 14.05 Rules by Trustee and Agents.

       The Trustee may make reasonable rules for action by or at a meeting of Holders. The
Registrar or Paying Agent may make reasonable rules and set reasonable requirements for its
functions.

       Section 14.06 Agent for Service; Submission to Jurisdiction; Waiver of Immunities.

       The Issuer and each of the Guarantors irrevocably and unconditionally:

               (1)     submits itself and its property in any legal action or proceeding relating
       to this Indenture to which it is a party, or for recognition and enforcement of any
       judgment in respect hereof, to the general jurisdiction of the Courts of the State of New
       York, sitting in the Borough of Manhattan, The City of New York, the courts of the
       United States of America for the Southern District of New York, appellate courts from
       any thereof and courts of its own corporate domicile, with respect to actions brought
       against it as defendant;

               (2)      consents that any such action or proceeding may be brought in such
       courts and waives any objection that it may now or hereafter have to the venue of any
       such action or proceeding in any such court or that such action or proceeding was
       brought in an inconvenient court and agrees not to plead or claim the same and waives
       any right to trial by jury;


                                              147


                                                                                           500
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                       (Explanatory Statement) Pg 502 of 1648



              (3)     appoints Cogency Global, Inc., 10 East 40th Street, 10th Floor, New
       York, New York 10016, USA, as its agent to receive on its behalf service of all process
       (“Authorized Agent”) in any such action or proceeding, such service being hereby
       acknowledged by the Issuer to be effective and binding in every respect. Such
       appointment shall be irrevocable unless and until replaced by an agent reasonably
       acceptable to the Trustee.

       The Issuer and each of the Guarantors represents and warrants that the Authorized
Agent has agreed to act as said agent for service of process, and the Issuer agrees to take any
and all action, including the filing of any and all documents and instruments, that may be
necessary to continue such appointment in full force and effect as aforesaid. Service of process
upon the Authorized Agent and written notice of such service to the Issuer shall be deemed, in
every respect, effective service of process upon the Issuer and the Guarantors.

       Section 14.07 No Personal Liability of Directors, Officers, Employees and
Stockholders.

        No director, officer, employee, incorporator or stockholder of the Issuer, the Company
or any other Guarantor, as such, will have any liability for any obligations of the Issuer, the
Company or any other Guarantor under the Notes, this Indenture, the Guarantees, the
Intercreditor Agreement or the Collateral Documents or for any claim based on, in respect of,
or by reason of, such obligations or their creation. Each Holder by accepting a Note waives and
releases all such liability. The waiver and release are part of the consideration for issuance of
the Notes. The waiver may not be effective to waive liabilities under the federal securities laws
of the United States.

       Section 14.08 Governing Law.

     THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND
BE USED TO CONSTRUE THIS INDENTURE AND THE NOTES AND THE
GUARANTEES WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF
CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

       Section 14.09 No Adverse Interpretation of Other Agreements.

        This Indenture may not be used to interpret any other indenture, loan or debt agreement
of the Company or its Subsidiaries or of any other Person. Any such indenture, loan or debt
agreement may not be used to interpret this Indenture.

       Section 14.10 Successors.

       All agreements of the Issuer in this Indenture and the Notes will bind its successors.
All agreements of the Company in this Indenture and the Notes will bind its successors. All
agreements of the Trustee in this Indenture will bind its successors. All agreements of each
Guarantor in this Indenture will bind its successors, except as otherwise provided in Section
11.07.

       Section 14.11 Severability.



                                              148


                                                                                           501
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 503 of 1648



       In case any provision in this Indenture or in the Notes is invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining provisions will not in
any way be affected or impaired thereby.

       Section 14.12 Counterpart Originals.

        The parties may sign any number of copies of this Indenture. Each signed copy will be
an original, but all of them together represent the same agreement.

       Section 14.13 Table of Contents, Headings, etc.

       The Table of Contents, Cross-Reference Table and Headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only, are not to be
considered a part of this Indenture and will in no way modify or restrict any of the terms or
provisions hereof.

       Section 14.14 Judgment Currency.

        Any payment on account of an amount that is payable in U.S. Dollars (the “Required
Currency”), which is made to or for the account of any Holder or the Trustee in lawful currency
of any other jurisdiction (the “Judgment Currency”), whether as a result of any judgment or
order or the enforcement thereof or the liquidation of the Issuer or a Guarantor, shall constitute
a discharge of the Issuer’s or the Guarantor’s obligations under this Indenture and the Notes or
the Guarantees, as the case may be, only to the extent of the amount of the Required Currency
which such Holder or the Trustee, as the case may be, could purchase in the London foreign
exchange markets with the amount of the Judgment Currency in accordance with normal
banking procedures at the rate of exchange prevailing on the first Business Day following
receipt of the payment in the Judgment Currency. If the amount of the Required Currency that
could be so purchased is less than the amount of the Required Currency originally due to such
Holder or the Trustee, as the case may be, the Issuer shall indemnify and hold harmless the
Holder or the Trustee, as the case may be, from and against all loss or damage arising out of,
or as a result of, such deficiency. This indemnity shall constitute an obligation separate and
independent from the other obligations contained in this Indenture or the Notes, shall give rise
to a separate and independent cause of action, shall apply irrespective of any indulgence
granted by any Holder or the Trustee from time to time and shall continue in full force and
effect notwithstanding any judgment or order for a liquidated sum in respect of an amount due
hereunder or under any judgment or order.

       Section 14.15 Prescription.

        Claims against the Issuer or any Guarantor for the payment of principal, premium or
Additional Amounts, if any, on the Notes will be prescribed ten years after the applicable due
date for payment thereof. Claims against the Issuer or any Guarantor for the payment of interest
on the Notes will be prescribed five years after the applicable due date for the payment of
interest.

       Section 14.16 Additional Information.

       Any Holder or beneficial owner of the Notes may obtain a copy of this Indenture, the
form of Note, the Guarantees, the Collateral Documents, the Intercreditor Agreement and any

                                               149


                                                                                            502
 20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                      (Explanatory Statement) Pg 504 of 1648



Additional Intercreditor Agreement without charge by writing to the Issuer and/or the
Company at the addresses below:

              KCA DEUTAG UK Finance plc
              1 Park Row
              Leeds LS1 5AB
              United Kingdom

              KCA DEUTAG Alpha Limited
              Bankhead Drive
              City South Office Park
              Portlethen, Aberdeenshire AB12 4XX
              United Kingdom

       Section 14.17 Scheme and Structure Memorandum

        None of the steps or actions set out in, or reorganizations expressly contemplated by,
the Structure Memorandum (or the steps or actions necessary to implement any of them) and
none of the steps or actions taken or to be taken with respect to the Scheme (including any
proceedings commenced with respect to the recognition of the judgment of the High Court of
England and Wales in any jurisdiction) and/or the Restructuring Implementation Deed
(including any document ancillary thereto) shall constitute a breach of any representation,
warranty or undertaking in this Indenture, the Notes, the Intercreditor Agreement, any
Additional Intercreditor Agreement or any Collateral Document or result in the occurrence of
a Default or an Event of Default and any intermediate steps in any such reorganization which
are not specified in the Structure Memorandum, but which are necessary to achieve the steps,
actions or reorganizations expressly contemplated, shall not be prohibited by any of this
Indenture, the Notes, the Intercreditor Agreement, any Additional Intercreditor Agreement or
any Collateral Document.

                               [Signatures on following page]




                                             150


                                                                                        503
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32        Exhibit D
                  (Explanatory Statement) Pg 505 of 1648




                                  SIGNATURES

          Dated as of the date first written above.


                                         KCA DEUTAG UK FINANCE PLC
                                         as the Issuer

                                         By:    ___________________________
                                         Name:
                                         Title:

                                         KCA DEUTAG ALPHA LIMITED
                                         as the Company

                                         By:    ___________________________
                                         Name:
                                         Title:

                                         ABBOT GROUP LIMITED
                                         as the Guarantor

                                         By:    ___________________________
                                         Name:
                                         Title:

                                         ABBOT HOLDINGS LIMITED
                                         as the Guarantor

                                         By:    ___________________________
                                         Name:
                                         Title:

                                         KCA DEUTAG (LAND RIG) LIMITED
                                         as the Guarantor

                                         By:    ___________________________
                                         Name:
                                         Title:

                                         KCA DEUTAG CASPIAN LIMITED
                                         as the Guarantor

                                         By:    ___________________________
                                         Name:
                                         Title:

                                         KCA DEUTAG DRILLING GROUP LIMITED
                                         as the Guarantor

                           (Signature Page to Indenture)

                                                                              504
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 506 of 1648




                                    By:    ___________________________
                                    Name:
                                    Title:

                                    KCA EUROPEAN HOLDINGS LIMITED
                                    as the Guarantor

                                    By:    ___________________________
                                    Name:
                                    Title:

                                    ABBOT VERWALTUNGSGESELLSCHAFT
                                    MBH
                                    as the Guarantor

                                    By:     ___________________________
                                    Name:
                                    Title:
                                    BENTEC GMBH DRILLING & OILFIELD
                                    SYSTEMS
                                    as the Guarantor

                                    By:    ___________________________
                                    Name:
                                    Title:

                                    KCA DEUTAG DRILLING GMBH
                                    as the Guarantor

                                    By:    ___________________________
                                    Name:
                                    Title:

                                    KCA DEUTAG GMBH
                                    as the Guarantor

                                    By:    ___________________________
                                    Name:
                                    Title:

                                    KCA DEUTAG TIEFBOHRGESELLSCHAFT
                                    MBH
                                    as the Guarantor

                                    By:    ___________________________
                                    Name:
                                    Title:

                                    KCA DEUTAG EUROPE B.V.

                        (Signature Page to Indenture)

                                                                         505
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 507 of 1648



                                    as the Guarantor

                                    By:    ___________________________
                                    Name:
                                    Title:

                                    KCA DEUTAG NEDERLAND B.V.
                                    as the Guarantor

                                    By:    ___________________________
                                    Name:
                                    Title:

                                    ABBOT HOLDINGS NORGE AS
                                    as the Guarantor

                                    By:    ___________________________
                                    Name:
                                    Title:

                                    KCA DEUTAG DRILLING NORGE AS
                                    as the Guarantor

                                    By:    ___________________________
                                    Name:
                                    Title:

                                    KCA DEUTAG DRILLING OFFSHORE
                                    SERVICES AS
                                    as the Guarantor

                                    By:    ___________________________
                                    Name:
                                    Title:

                                    KCA DEUTAG HOLDINGS NORGE AS
                                    as the Guarantor

                                    By:    ___________________________
                                    Name:
                                    Title:

                                    KCA DEUTAG MODU OPERATIONS AS
                                    as the Guarantor

                                    By:    ___________________________
                                    Name:
                                    Title:

                                    KCA DEUTAG OFFSHORE AS

                        (Signature Page to Indenture)

                                                                         506
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 508 of 1648



                                    as the Guarantor

                                    By:    ___________________________
                                    Name:
                                    Title:

                                    KCA DEUTAG ENERGY GLOBAL LLC
                                    as the Guarantor

                                    By:    ___________________________
                                    Name:
                                    Title:

                                    KCA DEUTAG ENERGY INTERNATIONAL
                                    LLC
                                    as the Guarantor

                                    By:    ___________________________
                                    Name:
                                    Title:

                                    KCA DEUTAG ENERGY LLC
                                    as the Guarantor

                                    By:    ___________________________
                                    Name:
                                    Title:

                                    KCA DEUTAG DRILLING LLC
                                    as the Guarantor

                                    By:    ___________________________
                                    Name:
                                    Title:

                                    KCA DEUTAG RUSSIA LLC
                                    as the Guarantor

                                    By:    ___________________________
                                    Name:
                                    Title:

                                    KCA DEUTAG GULF DRILLING LIMITED
                                    COMPANY
                                    as the Guarantor

                                    By:    ___________________________
                                    Name:
                                    Title:


                        (Signature Page to Indenture)

                                                                         507
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 509 of 1648



                                    KCA DEUTAG DRILLING LIMITED
                                    as the Guarantor

                                    By:    ___________________________
                                    Name:
                                    Title:

                                    KCA DEUTAG TECHNICAL SUPPORT
                                    LIMITED
                                    as the Guarantor

                                    By:    ___________________________
                                    Name:
                                    Title:

                                    SET DRILLING COMPANY LIMITED
                                    as the Guarantor

                                    By:    ___________________________
                                    Name:
                                    Title:




                        (Signature Page to Indenture)

                                                                         508
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 510 of 1648



                                    LUCID TRUSTEE SERVICES LIMITED
                                    as Trustee

                                    By:
                                          Name:
                                          Title:




                        (Signature Page to Indenture)

                                                                       509
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32        Exhibit D
                  (Explanatory Statement) Pg 511 of 1648



                                    LUCID AGENCY SERVICES LIMITED
                                    as Paying Agent, Registrar and Transfer Agent

                                    By:
                                          Name:
                                          Title:




                        (Signature Page to Indenture)

                                                                             510
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 512 of 1648



                                    LUCID TRUSTEE SERVICES LIMITED
                                    as Security Agent

                                    By:
                                          Name:
                                          Title:




                        (Signature Page to Indenture)

                                                                       511
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                       (Explanatory Statement) Pg 513 of 1648



                                         EXHIBIT A

                                      FORM OF NOTE

                             KCA DEUTAG UK FINANCE PLC

                           9.875% Senior Secured Notes due 2025




No. ___                                    ISIN: ___________
                                           Common Code: ___________


                                            $ ____________
                                            Issue Date: ____________

KCA DEUTAG UK FINANCE PLC, organized and established as a public limited company
under the laws of England and Wales, having its registered office at 1 Park Row, Leeds, LS1
5AB, United Kingdom, for value received promises to pay to _____________, or registered
assigns, upon surrender hereof, the principal sum of $_____________, subject to any
adjustments listed on the Schedule of Exchanges of Interests in the Global Note attached hereto,
on December 1, 2025.

Interest Payment Dates: June 1 and December 1, commencing June 1, 2021.

Record Dates: One Clearing System Business Day immediately preceding the relevant Interest
Payment Date.

Reference is hereby made to the further provisions of this Note set forth herein and the
provisions of the Indenture, which further provisions shall for all purposes have the same effect
as if set forth at this place.



       [Insert the Original Issue Discount Legend, if applicable].




                                                                                           512
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32      Exhibit D
                       (Explanatory Statement) Pg 514 of 1648



IN WITNESS WHEREOF, the parties hereto have caused this Note to be signed manually or
by facsimile by the duly authorized officers referred to below.


                                             KCA DEUTAG UK FINANCE PLC

                                             By: ____________________________
                                                 Name:
                                                 Title:


This is one of the Notes referred to
in the within-mentioned Indenture.




                                                                               513
 20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32         Exhibit D
                     (Explanatory Statement) Pg 515 of 1648



LUCID AGENCY SERVICES LIMITED, not in its personal capacity but in its capacity as
authenticating agent with respect to the Notes appointed by the Trustee, LUCID TRUSTEE
SERVICES LIMITED.


                                                By:   ___________________________
                                                      Name:
                                                      Title:




                                                                                514
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                       (Explanatory Statement) Pg 516 of 1648



                            KCA DEUTAG UK FINANCE PLC

                       9.875% SENIOR SECURED NOTES DUE 2025

       [Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]

       [Insert the Private Placement Legend, if applicable pursuant to the provisions of the
Indenture]

Capitalized terms used herein shall have the meanings assigned to them in the Indenture
referred to below unless otherwise indicated.

(1) INTEREST. KCA DEUTAG UK FINANCE PLC, organized and established as a public
limited company under the laws of England and Wales, having its registered office at 1 Park
Row, Leeds, LS1 5AB, United Kingdom, promises to pay interest on the principal amount of
this Note at 9.875% per annum from [], 2020 until maturity. The Issuer will pay interest
semi-annually in arrears on June 1 and December 1 of each year, or if any such day is not a
Business Day, on the next succeeding Business Day (each an “Interest Payment Date”).
Interest on the Notes will accrue from the most recent date to which interest has been paid or,
if no interest has been paid, from the date of issuance; provided that if there is no existing
Default in the payment of interest, and if this Note is authenticated between a record date
referred to on the face hereof and the next succeeding Interest Payment Date, interest shall
accrue from such next succeeding Interest Payment Date; provided, further, that the first
Interest Payment Date shall be June 1, 2021. The Issuer will, to the extent lawful, pay interest
(including post-petition interest in any proceeding under any Bankruptcy Law) on overdue
principal and premium, if any, from time to time on demand at a rate that is 1% per annum in
excess of the rate then in effect; it shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue installments of interest and Additional
Amounts (without regard to any applicable grace periods) from time to time on demand at the
same rate to the extent lawful. Interest will be computed on the basis of a 360-day year of
twelve 30-day months.

(2) METHOD OF PAYMENT. The Issuer will pay interest on the Notes (except defaulted interest)
to the Persons who are registered Holders at the close of business on the Clearing System
Business Day preceding the next Interest Payment Date, even if such Notes are cancelled after
such record date and on or before such Interest Payment Date, except as provided in Section
2.12 of the Indenture with respect to defaulted interest. The Notes will be payable as to
principal, interest, premium and Additional Amounts, if any, through the Paying Agent as
provided in the Indenture. Such payment shall be in U.S. dollars.

(3) PAYING AGENT AND REGISTRAR. Initially, Lucid Agency Services Limited will act as Paying
Agent. Lucid Agency Services Limited will act as Registrar and Ogier Corporate Finance
Limited will act as the Listing Agent for so long as the Notes are listed on the Official List of
the Exchange and the rules and regulations of the Exchange so require. Upon notice to the
Trustee, the Issuer may change the Paying Agent, the Registrar or the Transfer Agent without
prior notice to the Holders.

(4) INDENTURE. The Issuer issued the Notes under an Indenture dated as of [], 2020, (the
“Indenture”) among the Issuer, the Guarantors, the Trustee, the Security Agent, the Paying
Agent, Registrar and the Transfer Agent. The terms of the Notes include those stated in the




                                                                                           515
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 517 of 1648



Indenture. The Notes are subject to all such terms, and Holders are referred to the Indenture for
a statement of such terms. To the extent any provision of this Note conflicts with the express
provisions of the Indenture, the provisions of the Indenture shall govern and be controlling.

(5) OPTIONAL REDEMPTION.

        (a) Prior to December 1, 2022, the Issuer may on any one or more occasions redeem
up to 40% of the aggregate principal amount of Notes issued under the Indenture upon giving
not less than 10 nor more than 60 days’ notice, at a redemption price equal to 109.875% of the
principal amount of the Notes redeemed, plus accrued and unpaid interest and Additional
Amounts, if any, to, but not including, the date of redemption of the Notes (subject to the rights
of Holders on the relevant record date to receive interest on the relevant interest payment date),
with the net cash proceeds of one or more Equity Offerings, provided that:

              (1) at least 50% of the aggregate principal amount of the Notes under the
       Indenture remains outstanding immediately after the occurrence of such redemption;
       and

              (2) the redemption occurs within 180 days of the date of the closing of such
       Equity Offering.

        (b) At any time prior to December 1, 2022, the Issuer may on any one or more occasions
redeem, in whole or in part, the Notes, upon giving not less than 10 nor more than 60 days’
prior written notice to the Holders, at a redemption price equal to 100% of the principal amount
of Notes to be redeemed, plus the Applicable Premium (as calculated by the Issuer) as of, and
accrued and unpaid interest and Additional Amounts, if any, on the Notes being redeemed to,
but not including, the redemption date (subject to the rights of Holders on the relevant record
date to receive interest on the relevant Interest Payment Date).

        (c) Except pursuant to clause (a) and (b) in this Paragraph 5 and except as pursuant to
Paragraph 6 or Paragraph 7, the Notes may not be redeemed, in whole or in part, at the option
of the Issuer prior to December 1, 2022; provided, however, that the Issuer, the Company or
any Restricted Subsidiary may acquire the Notes by means other than a redemption, whether
by open market purchases, negotiated transactions or otherwise, in accordance with applicable
securities laws so long as (A) such acquisition does not otherwise violate the terms of the
Indenture and (B) such acquired Notes will not be deemed to be outstanding and the Company
and its Restricted Subsidiaries and affiliates shall not be entitled to any of the voting rights
provided to Holders under the Indenture.

        (d) On or after December 1, 2022, the Issuer may on any one or more occasions redeem,
in whole or in part, the Notes upon giving not less than 10 nor more than 60 days’ prior written
notice to the Holders, at the prices (expressed as percentages of the outstanding principal
amount on the redemption date) set forth below, plus accrued and unpaid interest and
Additional Amounts, if any, on the Notes redeemed, to, but not including, the applicable
redemption date if repaid during the period beginning on the dates indicated below (subject to
the right of Holders on the relevant record date to receive interest on the relevant Interest
Payment Date):




                                                                                            516
 20-12433-scc              Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                        Exhibit D
                              (Explanatory Statement) Pg 518 of 1648




 Year

 December 1, 2022 ..............................................................................................   104.938%
 December 1, 2023 .............................................................................................    102.469%
 December 1, 2024 and thereafter .......................................................................           100.000%


        (e) In addition, at any time prior to December 1, 2022, upon not less than 10 nor more
than 60 days’ notice, the Issuer may redeem, during each twelve-month period commencing
on the Issue Date, up to 10% of the original principal amount of the Notes (including the
original principal amount of any Additional Notes of the same series) at a redemption price
equal to 103% of the principal amount redeemed, plus accrued and unpaid interest and
Additional Amounts, if any, to, but not including, the applicable redemption date (subject to
the right of Holders of record on the relevant record date to receive interest due on the relevant
interest payment date).

        (f) In connection with any tender offer for, or other offer to purchase, the Notes, if
holders of not less than 90% in aggregate principal amount of the outstanding Notes validly
tender and do not withdraw such Notes in such tender offer and the Issuer, or any third party
making such a tender offer in lieu of the Issuer, purchases all of the Notes validly tendered and
not withdrawn by such holders, the Issuer or such third party will have the right upon not less
than 10 nor more than 60 days’ prior notice to the holders of the Notes, given not more than 30
days following such purchase date, to redeem all Notes that remain outstanding following such
purchase at a price equal to the price paid to each other holder in such tender offer (other than
any incentive payment for early tenders), plus, to the extent not included in the tender offer
payment, accrued and unpaid interest and Additional Amounts, if any, thereon, to, but not
including, the redemption date. In determining whether the holders of at least 90% of the
aggregate principal amount of the then outstanding Notes have validly tendered and not
withdrawn Notes in a tender offer or other offer to purchase for all of the Notes, as applicable,
Notes owned by an Affiliate of the Issuer or by funds controlled or managed by any Affiliate
of the Issuer, or any successor thereof, shall be deemed to be outstanding for the purposes of
such tender offer or other offer, as applicable.

        (g) Unless the Issuer defaults in the payment of the redemption price, interest will cease
to accrue on the Notes or portions thereof called for redemption on the applicable redemption
date.

        (i) Any redemption or notice may, in the Issuer’s discretion, be subject to the
satisfaction of one or more conditions precedent.

(6) REDEMPTION FOR CHANGES IN TAXES.

        The Issuer may redeem the Notes, in whole but not in part, at its discretion at any time
upon giving not less than 10 nor more than 60 days’ prior notice to Holders (which notice will
be irrevocable and given in accordance with Section 3.02 of the Indenture), at a redemption
price equal to 100% of the aggregate principal amount thereof, together with accrued and
unpaid interest, if any, to the date fixed by the Issuer for redemption (a “Tax Redemption Date”)
and all Additional Amounts (if any) then due and which will become due on the Tax
Redemption Date as a result of the redemption or otherwise (and subject to the right of Holders




                                                                                                                        517
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                       (Explanatory Statement) Pg 519 of 1648



on the relevant record date to receive interest due on the relevant interest payment date and
Additional Amounts (if any) in respect thereof), if the Issuer or a Guarantor, as the case may
be, on the next date on which any amount would be payable in respect of the Notes or any
Guarantee, is or would be required to pay Additional Amounts, and the Issuer or the relevant
Guarantor (but, in the case of a Guarantor, only if the payment giving rise to such requirement
cannot be made by the Issuer or another Guarantor, who can make such payment without the
obligation to pay Additional Amounts) cannot avoid any such payment obligation by taking
reasonable measures available (including making payment through a Paying Agent located in
another jurisdiction), as a result of:

               (i) any change in, or amendment to, the laws (or any regulations or rulings
       promulgated thereunder) of the relevant Tax Jurisdiction affecting taxation which
       change or amendment has not been publicly announced before the Issue Date and
       becomes effective on or after the Issue Date (or, if a Tax Jurisdiction has been added
       since the Issue Date the date on which that Tax Jurisdiction became a Tax Jurisdiction
       under the Indenture); or

               (ii) any change in, or amendment to, the existing official written position
       regarding the application, administration or interpretation of such laws, regulations or
       rulings (including a holding, judgment or order by a court of competent jurisdiction or
       a change in published practice), which change, amendment, application or
       interpretation has not been publicly announced before the Issue Date and becomes
       effective on or after the Issue Date (or, if a Tax Jurisdiction has been added since the
       Issue Date, the date on which that Tax Jurisdiction became a Tax Jurisdiction under the
       Indenture).

         The Issuer will not give any such notice of redemption earlier than 60 days prior to the
earliest date on which the Issuer, or Guarantor, as the case may be, would be obligated to make
such payment or withholding if a payment in respect of the Notes or any Guarantee were then
due. Prior to the publication or, where relevant, mailing of any notice of redemption of the
Notes pursuant to the foregoing, the Issuer will deliver to the Trustee an Opinion of Counsel,
the choice of such counsel to be subject to the prior written approval of the Trustee (such
approval not to be unreasonably withheld), to the effect that there has been such change or
amendment which would obligate the Issuer or a Guarantor to make such payment or
withholding and an Officer’s Certificate to the effect that the Issuer or Guarantor, as the case
may be, cannot avoid such payment or withholding by taking reasonable measures available to
it. For the avoidance of doubt, reasonable measures shall not include anything which has any
material impact on the business of the Issuer or Guarantor, or which would cause the Issuer or
Guarantor to Incur any material costs. The Trustee shall be entitled to rely on such Opinion of
Counsel and Officer’s Certificate as sufficient evidence of the conditions as described in this
Paragraph 6, in which event it will be conclusive and binding on all Holders.

        Any redemption and notice described in this Paragraph 6 will be subject to the receipt
by the Issuer or any Paying Agent of sufficient funds from the Issuer to pay the full redemption
price payable to the Holders on or before the Tax Redemption Date.

(7) [RESERVED]

(8) MANDATORY REDEMPTION. The Issuer is not required to make mandatory redemption
payments or sinking fund payments with respect to the Notes.




                                                                                           518
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                       (Explanatory Statement) Pg 520 of 1648



(9) REPURCHASE AT OPTION OF HOLDER.

        (a) Upon the occurrence of a Change of Control Triggering Event, the Issuer will make
an offer (a “Change of Control Offer”) to each Holder to repurchase all or any part (in integral
multiples of $1; provided that Notes of $1,000 in aggregate principal amount or less may only
be redeemed in whole and not in part) of that Holder’s Notes at a purchase price in cash equal
to 101% of the aggregate principal amount of the Notes repurchased plus accrued and unpaid
interest and Additional Amounts, if any, on the Notes repurchased to, but not including, the
date of purchase (the “Change of Control Payment”) (subject to the rights of Holders on the
relevant record date to receive interest on the relevant interest payment date); provided,
however, that the Issuer shall not be obliged to repay Notes as described under this provision,
in the event and to the extent that it has unconditionally exercised its right to redeem all of the
Notes in accordance with the Indenture, or all conditions to such redemption have been satisfied
or waived.

        (b) Any Net Proceeds from Asset Sales that are not applied, invested or subject to a
Notes Offer as provided in the Indenture will constitute “Excess Proceeds”. When the
aggregate amount of Excess Proceeds exceeds the greater of $45.0 million and 20.0% of
Consolidated EBITDA, within ten Business Days thereof or at any earlier time at the Issuer’s
election, the Issuer will make an offer to all Holders (an “Asset Sale Offer”), and (at the Issuer’s
election) all holders of other Indebtedness that is pari passu with the Notes or any Guarantees
to purchase, prepay or redeem with the proceeds of sales of assets the maximum principal
amount of Notes and such other Pari Passu Indebtedness (plus all accrued interest on the
Indebtedness and the amount of all fees and expenses, including premiums, Incurred in
connection therewith) that may be purchased, prepaid or redeemed out of the Excess Proceeds.
The offer price in any Asset Sale Offer will be equal to (solely in the case of the Notes) 100%
of the principal amount of the Notes and (solely in the case of Pari Passu Indebtedness) no
greater than 100% of the principal amount (or accreted value, as applicable) of such Pari Passu
Indebtedness, plus, in each case, accrued and unpaid interest to, but excluding, the date of
repayment and will be payable in cash. If any Excess Proceeds remain after consummation of
an Asset Sale Offer or any Net Proceeds subject to a Notes Offer remain after consummation
of a Notes Offer, the Company and its Restricted Subsidiaries may use those Excess Proceeds
or Net Proceeds for any purpose not otherwise prohibited by the Indenture. If the aggregate
principal amount of Notes and other Pari Passu Indebtedness tendered into (or to be prepaid or
redeemed in connection with) such Asset Sale Offer exceeds the amount of Excess Proceeds
or if the aggregate principal amount of Notes tendered pursuant to a Notes Offer exceeds the
amount of the Net Proceeds so applied, the Notes and such other Pari Passu Indebtedness to be
prepaid or redeemed shall be prepaid or redeemed on a pro rata basis based on the principal
amount of Notes and such other Pari Passu Indebtedness presented for purchase. The Notes to
be prepaid or redeemed will be selected, if applicable, in the manner described under Section
3.02 of the Indenture. Upon completion of each Asset Sale Offer, the amount of Excess
Proceeds will be reset at zero. For the avoidance of doubt, the Issuer may make an Asset Sale
Offer prior to the expiration of the 365-day period referred to above.

        To the extent that any portion of Net Proceeds payable in respect of the Notes is
denominated in a currency other than U.S. Dollars, the amount thereof payable in respect of
such Notes shall not exceed the net amount of funds in U.S. Dollars that is actually received
by the Issuer upon converting such portion of the Net Proceeds into U.S. Dollars.




                                                                                              519
    20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32            Exhibit D
                            (Explanatory Statement) Pg 521 of 1648



(10) NOTICE OF REDEMPTION.

        At least 10 days but not more than 60 days before a redemption date, the Issuer will
mail or cause to be mailed (with a copy to the Trustee and Paying Agent), by first class mail or
electronically, a notice of redemption to each Holder whose Notes are to be redeemed at its
registered address, except that redemption notices may be mailed more than 60 days prior to a
redemption date if the notice is issued in connection with a defeasance of the Notes or a
satisfaction and discharge of the Indenture. If the Notes are at such time listed on the Exchange,
the Issuer shall inform the Exchange of the principal amount of the Notes that have not been
redeemed in connection with any optional redemption.

(11) DENOMINATIONS, TRANSFER, EXCHANGE.

       (a) [The Global Notes are in global registered form without coupons attached. The
Global Notes will represent the aggregate principal amount of all the Notes issued and not yet
cancelled other than Definitive Registered Notes. A Holder may transfer or exchange Global
Notes in accordance with the Indenture.]1

        (b) [The Definitive Registered Notes are in registered form without coupons attached
in denominations of $1,000 and integral multiples of $1 above $1,000. A Holder may transfer
or exchange Definitive Registered Notes in accordance with the Indenture. The Indenture
requires a Holder, among other things, to furnish appropriate endorsements and transfer
documents. The Issuer shall not be required to register the transfer into its register kept at its
registered office of any Definitive Registered Notes: (A) for a period of 15 calendar days prior
to any date fixed for the redemption of the Notes under Section 3.02 of the Indenture; (B) for
a period of 15 calendar days immediately prior to the date fixed for selection of Notes to be
redeemed in part; (C) for a period of 15 calendar days prior to the record date with respect to
any interest payment date; or (D) which the Holder has tendered (and not withdrawn) for
repurchase in connection with a Change of Control Offer or an Asset Sale Offer. Any such
transfer will be made without charge to the Holder, other than any taxes, duties and
governmental charges payable in connection with such transfer.]2

(12) PERSONS DEEMED OWNERS. The registered Holder of a Note may be treated as its owner
for all purposes.

(13) AMENDMENT, SUPPLEMENT AND WAIVER. Except as provided in Section 9.02 of the
Indenture, the Issuer, the Guarantors, the Trustee and the Security Agent may amend or
supplement the Notes Documents (including, without limitation, Section 3.09, Section 4.10
and Section 4.15 of the Indenture) or waive any of the terms of any of the Notes Documents
with the consent of the Issuer and Holders of at least a majority in aggregate principal amount
of the then outstanding Notes voting as a single class (including, without limitation, consents
obtained in connection with a tender offer, exchange offer or purchase of the Notes), and,
subject to Section 6.05 and Section 6.08 of the Indenture, any existing Default or Event of
Default or compliance with any provision of the Notes Documents may be waived with the
consent of the Issuer and Holders of a majority in aggregate principal amount of the then
outstanding Notes (including, without limitation, consents obtained in connection with a tender
offer, exchange offer or purchase of the Notes). Notwithstanding Section 9.02 of the Indenture,
without the consent of any Holder, the Issuer, the Guarantors, the Trustee and the Security

1
    Include in any Global Note.
2
    Include in any Definitive Registered Note.




                                                                                            520
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                       (Explanatory Statement) Pg 522 of 1648



Agent (as applicable and to the extent each is a party to the relevant document) may amend or
supplement the Notes Documents: to cure any ambiguity, defect or inconsistency; to provide
for uncertificated Notes in addition to or in place of certificated Notes, provided that such
uncertificated Notes are issued in registered form for purposes of Section 163(f) of the Code;
to release any Collateral or Guarantee in accordance with the terms set forth in the Indenture;
to provide for the assumption of the Issuer or a Guarantor’s obligations under the Notes
Documents by a successor to the Issuer or Guarantor in the case of a merger or consolidation
or sale of all or substantially all of the Issuer’s or such the Guarantor’s assets in accordance
with the terms of the Indenture, as applicable; to make any change that would provide any
additional rights or benefits to the Holders or that does not adversely affect the legal rights
hereunder of any Holder in any material respect; to allow any Restricted Subsidiary to become
a Guarantor in accordance with the Indenture, to add Guarantees with respect to the Notes, to
add security to or for the benefit of the Notes, or to effect, confirm and evidence the release,
termination or discharge of any Guarantee or Lien (including the Collateral and the Collateral
Documents) with respect to or securing the Notes in accordance with the terms of the Indenture;
to allow any Guarantor to execute a supplemental indenture and/or a Guarantee with respect to
the notes; to enter into additional or supplemental Collateral Documents; to provide for the
issuance of Additional Notes in accordance with the limitations set forth in the Indenture; to
provide for a successor Trustee or Security Agent in accordance with the terms of the Indenture
or to otherwise comply with any requirement of the Indenture; in the case of a Collateral
Document, the Intercreditor Agreement and to the extent applicable any Additional
Intercreditor Agreement, to Incur Indebtedness or to grant a Lien for the benefit of any Person,
in each case with the ranking and priority appropriate thereto, provided that the Incurrence of
such Indebtedness or the granting of Lien is permitted by the Indenture and Section 4.20 and
Section 4.23 thereof are complied with; and to add additional parties to the Intercreditor
Agreement or any Collateral Document to the extent permitted hereunder or thereunder. In
formulating its opinion on such matters, the Trustee will be entitled to request, receive and rely
absolutely on such evidence as it deems appropriate, including Opinions of Counsel and
Officer’s Certificates, on which the Trustee may solely rely. Upon the request of the Issuer and
upon receipt by the Trustee of the documents described in Section 7.02 of the Indenture, the
Trustee will join with the Issuer in the execution of any amended or supplemental indenture
authorized or permitted by the terms of the Indenture and to make any further appropriate
agreements and stipulations that may be therein contained, but the Trustee will not be obligated
to enter into such amended or supplemental indenture unless such amended or supplemental
indenture directly affects the Trustee’s own rights, duties or immunities under the Indenture or
otherwise.

(14) DEFAULTS AND REMEDIES. Each of the following is an “Event of Default”: (1) default for
30 days in the payment when due of interest or Additional Amounts, if any, on the Notes; (2)
default in the payment when due (at maturity, upon redemption or otherwise) of the principal
of, or premium, if any, on, the Notes; (3) failure by the Company or any of its Restricted
Subsidiaries to comply with Section 5.01 of the Indenture; (4) failure by the Company or any
of its restricted subsidiaries for 60 days after notice to the Company by the Trustee or the
Holders of at least 30% in aggregate principal amount of the Notes then outstanding voting as
a single class to comply with any of the other agreements in the Indenture (other than a default
in performance, or breach, or a covenant or agreement which is specifically dealt with in
clauses (1), (2) or (3) of Section 6.01 of the Indenture) the Notes, the Guarantees, any Collateral
Document or the Intercreditor Agreement (or any Additional Intercreditor Agreement entered
into pursuant to the terms of the Intercreditor Agreement or the Indenture); (5) default under
any mortgage, indenture or instrument under which there may be issued or by which there may




                                                                                             521
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                        (Explanatory Statement) Pg 523 of 1648



be secured or evidenced any Indebtedness for money borrowed by the Company or any of its
Restricted Subsidiaries (or the payment of which is guaranteed by the Company or any of its
Restricted Subsidiaries), whether such Indebtedness or guarantee now exists, or is created after
the Issue Date (but excluding Indebtedness owing to the Company or a Restricted Subsidiary),
if that default: (A) is caused by a failure to pay principal of such Indebtedness after the
expiration of the grace period provided in such Indebtedness upon the Stated Maturity of such
Indebtedness (a “Payment Default”) or results in the acceleration of such Indebtedness prior to
its Stated Maturity, and, in each case, the principal amount of any such Indebtedness that is due
and has not been paid or which has been accelerated, together with the principal amount of any
other such Indebtedness under which there has been a Payment Default or the maturity of which
has been so accelerated, aggregates the greater of $45.0 million and 20.0% of Consolidated
EBITDA or more; or (B) results in the enforcement of Collateral with a fair market value in
excess of the greater of $45.0 million and 20.0% of Consolidated EBITDA; (6) failure by the
Company or any of its Significant Subsidiaries or group of Restricted Subsidiaries that taken
as a whole would constitute a Significant Subsidiary to pay final and non-appealable judgments
entered by a court or courts of competent jurisdiction aggregating in excess of the greater of
$45.0 million and 20.0% of Consolidated EBITDA (net of any amounts which are covered by
insurance or bonded), which judgments are not paid, waived, satisfied, discharged or stayed
for a period of 60 days; (7) except as permitted by the Indenture, any Guarantee of any
Significant Subsidiary or group of Restricted Subsidiaries that taken as a whole would
constitute a Significant Subsidiary is held in any judicial proceeding to be unenforceable or
invalid or ceases for any reason to be in full force and effect (other than in accordance with the
terms of such Guarantee and the Indenture), or any Guarantor, or any Person acting on behalf
of any Guarantor, denies or disaffirms its obligations under its Guarantee and such Default
continues for 10 days; (8) any security interest under the Collateral Documents with respect to
Collateral having a Fair Market Value in excess of the greater of $25.0 million and 10.0% of
Consolidated EBITDA shall, at any time, cease to be in full force and effect and constitute a
valid and perfected Lien with the priority required for the applicable Collateral Document and
the Intercreditor Agreement (other than in accordance with the terms of the relevant Collateral
Documents, the Intercreditor Agreement, any Additional Intercreditor Agreement and the
Indenture) for any reason other than the satisfaction in full of all Obligations under the
Indenture or the release of any such security interest in accordance with the terms of the
Indenture, the Intercreditor Agreement, any Additional Intercreditor Agreement or the
Collateral Documents or any such security interest created thereunder shall be declared invalid
or unenforceable or the Company shall assert in writing that any such security interest is invalid
or unenforceable and any such Default continues for 10 days; (9) the Company or any
Restricted Subsidiary of the Company that is a Significant Subsidiary or any group of
Restricted Subsidiaries that, taken together (as of the latest audited consolidated financial
statements for the Company and its Restricted Subsidiaries), would constitute a Significant
Subsidiary pursuant to or within the meaning of Bankruptcy Law: (A) commences a voluntary
case, (B) consents to the entry of an order for relief against it in an involuntary case, (C)
consents to the appointment of a custodian of it or for all or substantially all of its property, (D)
makes a general assignment for the benefit of its creditors, or (E) admits in writing its inability
to pay its debts generally as they become due; or (10) a court of competent jurisdiction enters
an order or decree under any Bankruptcy Law that: (A) is for relief against the Company or
any Restricted Subsidiary of the Company (that is a Significant Subsidiary) or any group of
Restricted Subsidiaries of the Company, taken together (as of the latest audited consolidated
financial statements for the Company and its Restricted Subsidiaries), would constitute a
Significant Subsidiary in an involuntary case; (B) appoints a custodian of the Company or any
Restricted Subsidiary of the Company (that is a Significant Subsidiary) or any group of




                                                                                               522
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                       (Explanatory Statement) Pg 524 of 1648



Restricted Subsidiaries of the Company that, taken together (as of the latest audited
consolidated financial statements for the Company and its Restricted Subsidiaries), would
constitute a Significant Subsidiary or for all or substantially all of the property of the Company
or any Restricted Subsidiary of the Company (that is a Significant Subsidiary) or any group of
Restricted Subsidiaries of the Company that, taken together (as of the latest audited
consolidated financial statements for the Company and its Restricted Subsidiaries), would
constitute a Significant Subsidiary; or (C) orders the liquidation of the Issuer, the Company,
any Guarantor or any Restricted Subsidiary of the Company or any group of Restricted
Subsidiaries of the Company that, taken together (as of the latest audited consolidated financial
statements for Company and its Restricted Subsidiaries), would constitute a Significant
Subsidiary, and the order or decree remains unstayed and in effect for 60 consecutive days. In
the case of an Event of Default specified in clauses (9) and (10) of Section 6.01 of the Indenture,
all outstanding Notes (including accrued interest, if any) will become due and payable
immediately without further action or notice. If any other Event of Default occurs and is
continuing, the Trustee may, or the Holders of at least 30% in aggregate principal amount of
the then outstanding Notes may and the Trustee shall, if so directed by Holders of at least 30%
in aggregate principal amount of the then outstanding Notes, declare all the Notes to be due
and payable immediately. Upon any such declaration, the Notes shall become due and payable
immediately. The Holders of not less than a majority in aggregate principal amount of the then
outstanding Notes by notice to the Trustee may on behalf of the Holders of all of the Notes
rescind an acceleration or waive an existing Default or Event of Default and its consequences
hereunder, except a continuing Default or Event of Default in the payment of the principal of,
premium, if any, interest or Additional Amounts, if any, on the Notes (including in connection
with an offer to purchase) (which may only be waived in accordance with clause (5) of Section
9.02 of the Indenture); provided, however, that the Holders of a majority in aggregate principal
amount of the then outstanding Notes may rescind an acceleration and its consequences,
including any related payment default that resulted from such acceleration. Upon any
rescission and any Event of Default arising therefrom shall be deemed to have been cured for
every purpose of the Indenture; but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereon. Holders of a majority in aggregate principal
amount of the then outstanding Notes may direct the time, method and place of conducting any
proceeding for exercising any remedy available to the Trustee or exercising any trust or power
conferred on it. However, the Trustee may refuse to follow any direction that conflicts with
law or the Indenture and that the Trustee determines may be unduly prejudicial to the rights of
other Holders or that may involve the Trustee in personal liability.

(15) TRUSTEE DEALINGS WITH ISSUER. The Trustee in its individual or any other capacity may
become the owner or pledgee of Notes and may otherwise deal with the Issuer or any Affiliate
of the Issuer with the same rights it would have if it were not Trustee. However, in the event
that the Trustee acquires any conflicting interest it must eliminate such conflict within 90 days
or resign. Any Agent and the Security Agent may do the same with like rights and duties. The
Trustee is also subject to Section 7.10 of the Indenture.

(16) NO RECOURSE AGAINST OTHERS. No director, officer, employee, incorporator or
stockholder of the Issuer, the Company, or any Guarantor, as such, will have any liability for
any obligations of the Company, any Guarantor or the Issuer under the Notes, the Indenture,
the Guarantees, the Intercreditor Agreement or the Collateral Documents, or for any claim
based on, in respect of, or by reason of, such obligations or their creation. Each Holder by
accepting a Note waives and releases all such liability. The waiver and release are part of the




                                                                                             523
 20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                      (Explanatory Statement) Pg 525 of 1648



consideration for issuance of the Notes. The waiver may not be effective to waive liabilities
under the federal securities laws of the United States.

(17) AUTHENTICATION. A Note will not be valid until authenticated by the manual signature of
the Trustee or an Authenticating Agent appointed by the Trustee in accordance with the
Indenture. The signature will be conclusive evidence that the Note has been authenticated
under the Indenture.

(18) ABBREVIATIONS. Customary abbreviations may be used in the name of a Holder or an
assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by the entireties),
JT TEN (= joint tenants with right of survivorship and not as tenants in common), CUST (=
Custodian), and U/G/M/A (= Uniform Gifts to Minors Act).

(19) COMMON CODE OR ISIN NUMBERS. Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Company has caused ISIN
numbers to be printed on the Notes and the Trustee may use ISIN numbers in notices of
redemption as a convenience to Holders. The Company may cause a common code to be
printed on the Notes and the Trustee may use the common code in notices of redemption as a
convenience to Holders. No representation is made as to the accuracy of any such numbers
either as printed on the Notes or as contained in any notice of redemption and reliance may be
placed only on the other identification numbers placed thereon.

(20) GOVERNING LAW

THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE
USED TO CONSTRUE THE INDENTURE AND THIS NOTE WITHOUT GIVING
EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT
THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE
REQUIRED THEREBY.

(21) ADDITIONAL INFORMATION

        Any Holder or beneficial owner of the Notes may obtain a copy of the Indenture, the
form of Note, the Collateral Documents, the Intercreditor Agreement and any Additional
Intercreditor Agreement without charge by writing to the Issuer and/or the Company at the
addresses below:

       KCA DEUTAG UK Finance plc
       1 Park Row
       Leeds, LS1 5AB
       United Kingdom

       KCA DEUTAG Alpha Limited
       Bankhead Drive
       City South Office Park
       Portlethen, Aberdeenshire AB12 4XX
       United Kingdom




                                                                                        524
  20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                      (Explanatory Statement) Pg 526 of 1648



                                      Assignment Form

To assign this Note, fill in the form below:

(I)    or (we) assign and transfer this Note to:
                                                          (Insert assignee’s legal name)


                          (Insert assignee’s soc. sec. or tax I.D. no.)




(Print or type assignee’s name and address)

and irrevocably appoint

to transfer this Note on the books of the Issuer. The agent may substitute another to act for
him.

Date: ____________________

                                               Your Signature:
                                               (Sign exactly as your name appears on the face
                                                of this Note)
Signature Guarantee*:
* Participant in a recognized Signature Guarantee Medallion Program (or other signature
guarantor acceptable to the Trustee).




                                                                                           525
 20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                      (Explanatory Statement) Pg 527 of 1648



OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Issuer pursuant to Section 4.10 or
Section 4.15 of the Indenture, check the appropriate box below:

    Section 4.10          Section 4.15

If you want to elect to have only part of the Note purchased by the Issuer pursuant to Section
4.10 or Section 4.15 of the Indenture, state the amount you elect to have purchased: Notes of
$1,000 or less may only be redeemed in whole and not in part.

$_________________

Date:

                                            Your Signature:
                                            (Sign exactly as your name appears on the face of
                                            this Note)

                                            Tax Identification No.:

Signature Guarantee*:

* Participant in a recognized Signature Guarantee Medallion Program (or other signature
guarantor acceptable to the Trustee).




                                                                                        526
 20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                      (Explanatory Statement) Pg 528 of 1648



        SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE

The following exchanges of a part of this Global Note for an interest in another Global Note or
for a Definitive Registered Note, or exchanges of a part of another Global Note or Definitive
Registered Note for an interest in this Global Note, have been made:


                                                                                     Signature of
                                                                                      authorized
                       Amount of        Amount of     Principal Amount of              officer of
                       decrease in      increase in     this Global Note            Trustee, Paying
                    Principal Amount Principal Amount    following such                Agent, or
      Date of         of this Global         of           decrease (or                 Common
     Exchange              Note      this Global Note       increase)                 Depositary




                                                                                         527
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                       (Explanatory Statement) Pg 529 of 1648



                                         EXHIBIT B

                       FORM OF CERTIFICATE OF TRANSFER

[Company address]

[[●]
c/o [●]]


Re: U.S. dollar-denominated 9.875% Senior Secured Notes due 2025 of KCA DEUTAG UK
Finance plc



Reference is hereby made to the Indenture, dated as of [], 2020 (the “Indenture”), between,
inter alios, KCA DEUTAG UK Finance plc, organized and established as a public limited
company under the laws of England and Wales, having its registered office at 1 Park Row,
Leeds, LS1 5AB, United Kingdom, Lucid Trustee Services Limited as Trustee, and Lucid
Trustee Services Limited as Security Agent, in respect of the Issuer’s 9.875% Senior Secured
Notes due 2025. Capitalized terms used but not defined herein shall have the meanings given
to them in the Indenture.

___________________, (the “Transferor”) owns and proposes to transfer the Note[s] or
interest in such Note[s] specified in Annex A hereto, in the principal amount of $___________
in such Note[s] or interests (the “Transfer”), to ___________________________ (the
“Transferee”), as further specified in Annex A hereto. In connection with the Transfer, the
Transferor hereby certifies that:

                                [CHECK ALL THAT APPLY]

1. Check if Transferee will take delivery of a Book-Entry Interest in the 144A Global
Note or a Definitive Registered Note Pursuant to Rule 144A. The Transfer is being effected
pursuant to and in accordance with Rule 144A under the United States Securities Act of 1933,
as amended (the “U.S. Securities Act”), and, accordingly, the Transferor hereby further certifies
that the beneficial interest or the Book-Entry Interest or Definitive Registered Note is being
transferred to a Person that the Transferor reasonably believed and believes is purchasing the
beneficial interest or the Book-Entry Interest or Definitive Registered Note for its own account,
or for one or more accounts with respect to which such Person exercises sole investment
discretion, and such Person and each such account is a “qualified institutional buyer” within
the meaning of Rule 144A under the U.S. Securities Act in a transaction meeting the
requirements of Rule 144A under the U.S. Securities Act and such Transfer is in compliance
with any applicable blue sky securities laws of any state of the United States. Upon
consummation of the proposed Transfer in accordance with the terms of the Indenture, the
transferred beneficial interest or the Book-Entry Interest or Definitive Registered Note will be
subject to the restrictions on transfer enumerated in the Private Placement Legend printed on
the 144A Global Note and/or the Definitive Registered Note and in the Indenture and the U.S.
Securities Act.

2. Check if Transferee will take delivery of a Book-Entry Interest in the Regulation S
Global Note or a Definitive Registered Note pursuant to Regulation S. The Transfer is




                                                                                           528
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                       (Explanatory Statement) Pg 530 of 1648



being effected pursuant to and in accordance with Rule 903 or Rule 904 under the U.S.
Securities Act and, accordingly, the Transferor hereby further certifies that (i) the Transfer is
not being made to a person in the United States and (x) at the time the buy order was originated,
the Transferee was outside the United States or such Transferor and any Person acting on its
behalf reasonably believed and believes that the Transferee was outside the United States or
(y) the transaction was executed in, on or through the facilities of a designated offshore
securities market, (ii) such Transferor does not know that the transaction was prearranged with
a buyer in the United States, (iii) no directed selling efforts have been made in connection with
the Transfer in contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S
under the U.S. Securities Act, (iv) the transaction is not part of a plan or scheme to evade the
registration requirements of the U.S. Securities Act and (v) if the proposed transfer is being
effected prior to the expiration of a Restricted Period, the transferee is not a U.S. Person, as
such term is defined pursuant to Regulation S of the U.S. Securities Act, and will take delivery
only as a Book-Entry Interest so transferred through Euroclear or Clearstream. Upon
consummation of the proposed transfer in accordance with the terms of the Indenture, the
transferred Book-Entry Interest or Definitive Registered Note will be subject to the restrictions
on Transfer enumerated in the Private Placement Legend printed on the Regulation S Global
Note and/or the Definitive Registered Note and in the Indenture and the U.S. Securities Act.

3. Check if Transferee will take delivery of a Book-Entry Interest in a Global Note or a
Definitive Registered Note Pursuant to Rule 144. (i) The Transfer is being effected pursuant
to and in accordance with Rule 144 under the Securities Act and in compliance with the transfer
restrictions contained in the Indenture and all applicable securities laws of any other applicable
jurisdiction; (ii) the Transferor is not (and during the three months preceding the Transfer was
not) an Affiliate of the Issuer or any Guarantor, and (iii) at least one year has elapsed since
such Transferor (or any previous transferor of such Book-Entry Interest or Definitive
Registered Note that was not an Affiliate of the Issuer or any Guarantor) acquired such Book-
Entry Interest or Definitive Registered Note from the Issuer or any Guarantor or an Affiliate of
the Issuer or any Guarantor. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred Book-Entry Interest or 144A Definitive Registered
Note will no longer be subject to the restrictions on transfer enumerated in the Restricted Notes
Legend set forth in the Indenture printed on the Global Note and/or the applicable Definitive
Registered Notes and in the Indenture.

4. Check if Transferee will take delivery of a Book-Entry Interest in a Global Note or a
Definitive Registered Note Pursuant to Rule 506. The Transfer is being effected pursuant to
and in accordance with Rule 506 (“Rule 506”) under Regulation D of the Securities Act,
Section 4(a)(2) under the Securities Act or another exemption under the Securities Act and,
accordingly, the Transferor hereby further certifies that the Book-Entry Interest or Definitive
Registered Note is being transferred to a Person that the Transferor reasonably believes is
purchasing the Book-Entry Interest or Definitive Registered Note for its own account, or for
one or more accounts with respect to which such Person exercises sole investment discretion,
and such Person and each such account is an institutional “accredited investor” (“IAI”) within
the meaning of Rule 501(A)(1), (2), (3) or (7) under the Securities Act in a transaction meeting
the requirements of Rule 506 or such other applicable exemption and such Transfer is in
compliance with all applicable securities laws of any other jurisdiction. Upon consummation
of the proposed Transfer in accordance with the terms of the Indenture, the transferred Book-
Entry Interest or Definitive Registered Note will be subject to the restrictions on transfer
enumerated in the Restricted Notes Legend printed on the IAI Global Note and/or the IAI
Definitive Registered Note and in the Indenture and the Securities Act.




                                                                                            529
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                       (Explanatory Statement) Pg 531 of 1648



5. Check and complete if Transferee will take delivery of a Book-Entry Interest in a
Global Note or a Definitive Registered Note pursuant to any other provision of the U.S.
Securities Act. The Transfer is being effected in compliance with the transfer restrictions
applicable to Book-Entry Interests in Global Notes and Definitive Registered Notes and
pursuant to and in accordance with the U.S. Securities Act and any applicable blue sky
securities laws of any state of the United States, and accordingly the Transferor hereby further
certifies that such Transfer is being effected to the Issuer.


This certificate and the statements contained herein are made for your benefit and the benefit
of the Issuer.


                                                     [Insert Name of Transferor]

                                                     By:
                                                      Name:
                                                      Title:

Dated:




                                                                                          530
 20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32         Exhibit D
                      (Explanatory Statement) Pg 532 of 1648



                      ANNEX A TO CERTIFICATE OF TRANSFER

1. The Transferor owns and proposes to transfer the following:

                                         [CHECK ONE]

       (a) Book-Entry Interest in the:

               (i) 144A Global Note ([ISIN][Common Code]__________),

               (ii) IAI Global Note ([ISIN][Common Code]__________), or

               (iii) Regulation S Global Note ([ISIN][Common Code]__________).

2. After the Transfer the Transferee will hold:

                                         [CHECK ONE]

       (a) a Book-Entry Interest in the:

               (i) 144A Global Note ([ISIN] [Common Code]__________),

               (ii) IAI Global Note ([ISIN][Common Code]__________), or

               (iii) Regulation S Global Note ([ISIN] [Common Code] __________).

       in accordance with the terms of the Indenture.




                                                                                   531
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                       (Explanatory Statement) Pg 533 of 1648



                                        EXHIBIT C

                      FORM OF CERTIFICATE OF EXCHANGE

[Company address]

[●]

      Re: U.S. dollar-denominated 9.875% Senior Secured Notes due 2025 of KCA DEUTAG
UK Finance plc

(ISIN___________)

Reference is hereby made to the Indenture, dated as of [], 2020 (the “Indenture”), between,
inter alios, KCA DEUTAG UK Finance plc, organized and established as a public limited
company under the laws of England and Wales, having its registered office at 1 Park Row,
Leeds, LS1 5AB, United Kingdom, Lucid Trustee Services Limited as Trustee, and Lucid
Trustee Services Limited as Security Agent, in respect of the Issuer’s 9.875% Senior Secured
Notes due 2025. Capitalized terms used but not defined herein shall have the meanings given
to them in the Indenture.

__________________________, (the “Owner”) owns and proposes to exchange the Note[s]
or interest in such Note[s] specified herein, in the principal amount of $____________ in such
Note[s] or interests (the “Exchange”). In connection with the Exchange, the Owner hereby
certifies that:

1. Check if Exchange is from Book-Entry Interest in a Global Note for Definitive
Registered Notes. In connection with the Exchange of the Owner’s Book-Entry Interest in a
Global Note for Definitive Registered Notes in an equal amount, the Owner hereby certifies
that such Definitive Registered Notes are being acquired for the Owner’s own account without
transfer. The Definitive Registered Notes issued pursuant to the Exchange will bear the Private
Placement Legend and will be subject to restrictions on transfer enumerated therein and in the
Indenture and the U.S. Securities Act.

2. Check if Exchange is from Definitive Registered Notes for Book-Entry Interest in a
Global Note. In connection with the Exchange of the Owner’s Definitive Registered Notes
for Book-Entry Interest in a Global Note in an equal amount, the Owner hereby certifies that
such Book-Entry Interest in a Global Note are being acquired for the Owner’s own account
without transfer. The Book-Entry Interests transferred in exchange will be subject to
restrictions on transfer enumerated in the Private Placement Legend and in the Indenture and
the U.S. Securities Act.

This certificate and the statements contained herein are made for your benefit and the benefit
of the Issuer.




                                                                                         532
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32        Exhibit D
                  (Explanatory Statement) Pg 534 of 1648




                                         [Insert Name of Transferor]

                                         By:
                                          Name:
                                          Title:
                                          Dated:




                                                                            533
 20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32         Exhibit D
                      (Explanatory Statement) Pg 535 of 1648



                     ANNEX A TO CERTIFICATE OF EXCHANGE

1. The Owner owns and proposes to exchange the following:

                               [CHECK ONE OF (a) OR (b)]

       (a) Book-Entry Interest held through Euroclear/Clearstream Account No. __________
       in the:

              (i) 144A Global Note ([ISIN] [Common Code]__________),

              (ii) IAI Global Note ([ISIN][Common Code]__________), or

              (iii) Regulation S Global Note ([ISIN][Common Code] __________), or

        (b) a Definitive Registered Note.

2. After the Exchange the Owner will hold:

                                      [CHECK ONE]

       (a) a Book-Entry Interest held through Euroclear/Clearstream Account No.
       __________ in the:

              (i) 144A Global Note ([ISIN] [Common Code]__________),

              (ii) IAI Global Note ([ISIN][Common Code]__________), or

              (iii) Regulation S Global Note ([ISIN][Common Code] __________), or

       (b) a Definitive Registered Note.

       in accordance with the terms of the Indenture.




                                                                                    534
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                       (Explanatory Statement) Pg 536 of 1648



                                         EXHIBIT D

                    FORM OF SUPPLEMENTAL INDENTURE
               TO BE DELIVERED BY SUBSEQUENT GUARANTORS

       Supplemental Indenture (this “Supplemental Indenture”), dated as of
________________, among __________________, a company organized and existing under
the laws of _______________ (the “Subsequent Guarantor”), a subsidiary of the Company (as
such term is defined in the indenture referred to below) (or its permitted successor), KCA
Deutag UK Finance plc, organized and established as a public limited company under the laws
of England and Wales, having its registered office at 1 Park Row, Leeds, LS1 5AB, United
Kingdom, KCA DEUTAG Alpha Limited, organized and established as a limited liability
company under the laws of England and Wales, having its registered office at Bankhead Drive,
City South Office Park, Portlethen, Aberdeenshire AB12 4XX, United Kingdom, and Lucid
Trustee Services Limited as Trustee.

                                     WITNESSETH

       WHEREAS, the Issuer and the Company have heretofore executed and delivered to the
Trustee an indenture (the “Indenture”), dated as of [], 2020, providing for the issuance of
U.S. Dollar-denominated 9.875% Senior Secured Notes due 2025 (the “Notes”);

       WHEREAS, the Indenture provides that under certain circumstances the Subsequent
Guarantor shall execute and deliver to the Trustee a supplemental indenture pursuant to which
the Subsequent Guarantor shall unconditionally guarantee all of the Issuer’s Obligations under
the Notes and the Indenture on the terms and conditions set forth herein (the “Guarantee”); and

       WHEREAS, pursuant to Section 9.01 of the Indenture, the Issuer, the Company and the
Trustee are authorized to execute and deliver this Supplemental Indenture.

       NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Subsequent Guarantor and the
Trustee mutually covenant and agree for the equal and ratable benefit of the Holders as follows:

       1.     CAPITALIZED TERMS. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

       2.      AGREEMENT     TO   GUARANTEE. The Subsequent Guarantor hereby agrees as
follows:

               (a)     To jointly and severally Guarantee to each Holder of a Note,
       authenticated and delivered by the Trustee, and to the Trustee and its successors and
       assigns, regardless of the validity and enforceability of the Indenture, the Notes or the
       obligations of the Issuer under the Indenture or the Notes, that:

                        (i)    the principal of, interest on, premium, and Additional Amounts,
               if any, on the Notes will be promptly paid in full when due, whether at maturity,
               by acceleration, redemption or otherwise, and interest on the overdue principal
               and premium, if any, and if lawful, interest and Additional Amounts of the
               Issuer to the Holders or the Trustee under the Indenture or the Notes or
               thereunder will be promptly paid in full or performed, all in accordance with the
               terms hereof and thereof; and



                                                                                          535
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                   (Explanatory Statement) Pg 537 of 1648



                   (ii)   in case of any extension of time of payment or renewal of any
           Notes, that same will be promptly paid in full when due in accordance with the
           terms of such extension or renewal, whether at stated maturity, by acceleration
           or otherwise. Failing payment when due of any amount so guaranteed for
           whatever reason, the Subsequent Guarantor shall be jointly and severally
           obligated to pay the same immediately.

           (b)      The obligations of the Subsequent Guarantor hereunder shall be
    unconditional, irrespective of the validity, regularity or enforceability of the Notes or
    the Indenture, the absence of any action to enforce the same, any waiver or consent by
    any Holder with respect to any provisions hereof or thereof, the recovery of any
    judgment against the Issuer, any action to enforce the same or any other circumstance
    which might otherwise constitute a legal or equitable discharge or defense of a
    Guarantor.

            (c)    The following is hereby waived: diligence, presentment, demand of
    payment, filing of claims with a court in the event of insolvency or bankruptcy of the
    Issuer, any right to require a proceeding first against the Issuer, protest, notice and all
    demands whatsoever.

           (d)     Except as set forth in Section 5, this Guarantee shall not be discharged
    except by complete performance of the obligations contained in the Notes and the
    Indenture, and the Subsequent Guarantor accepts all obligations of a Guarantor
    provided for under the terms of the Indenture.

            (e)    The Subsequent Guarantor waives and will not in any manner
    whatsoever claim or take the benefit or advantage of, any rights of reimbursement,
    indemnity or subrogation or any other rights against the Issuer, the Company or any
    other Restricted Subsidiary as a result of any payment by such Subsequent Guarantor
    under its Guarantee.

            (f)     As between the Subsequent Guarantor, on the one hand, and the Holders
    and the Trustee, on the other hand, (x) the maturity of the obligations guaranteed hereby
    may be accelerated as provided in Article 6 of the Indenture for the purposes of this
    Guarantee, notwithstanding any stay, injunction or other prohibition preventing such
    acceleration in respect of the obligations guaranteed hereby, and (y) in the event of any
    declaration of acceleration of such obligations as provided in Article 6 of the Indenture,
    such obligations (whether or not due and payable) shall forthwith become due and
    payable by the Subsequent Guarantor for the purpose of this Guarantee.

            (g)     The Subsequent Guarantor hereby confirms that it is its intention that
    the Guarantee of the Subsequent Guarantor does not constitute a fraudulent transfer or
    conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act,
    the Uniform Fraudulent Transfer Act or any similar federal or state law to the extent
    applicable to the Guarantee. To effectuate the foregoing intention, the Trustee and the
    Subsequent Guarantor hereby irrevocably agree that after giving effect to such
    maximum amount and all other contingent and fixed liabilities of the Subsequent
    Guarantor that are relevant under such laws, and after giving effect to any collections
    from, rights to receive contribution from or payments made by or on behalf of any other
    Subsequent Guarantor in respect of the obligations of such other Subsequent Guarantor,
    the obligations of the Subsequent Guarantor will be limited to the obligations of the



                                                                                         536
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                        (Explanatory Statement) Pg 538 of 1648



       Subsequent Guarantor under its Guarantee not constituting a fraudulent transfer or
       conveyance.

               (h)     [Applicable limitation wording to be added]

       3.      EXECUTION AND DELIVERY.

              (a)     To evidence its Guarantee, the Subsequent Guarantor hereby agrees that
       this Supplemental Indenture shall be executed on behalf of the Subsequent Guarantor
       by one of its Directors or Officers.

                (b)    The Subsequent Guarantor hereby agrees that its Guarantee shall remain
       in full force and effect notwithstanding any failure to endorse on each Note a notation
       of such Guarantee.

              (c)     If an Officer whose signature is on this Supplemental Indenture no
       longer holds that office at a later time, the Guarantee shall be valid nevertheless.

               (d)    Upon execution of this Supplemental Indenture, the delivery of any Note
       by the Trustee, after the authentication thereof hereunder, shall constitute due delivery
       of the Guarantee set forth in this Supplemental Indenture on behalf of the Subsequent
       Guarantor.

       4.      [RESERVED].

       5.      RELEASES.      Each Guarantee shall be automatically and unconditionally
released and discharged in accordance with Section 11.06 of the Indenture.

         6.      NO RECOURSE AGAINST OTHERS. No director, officer, employee, Authorized
Signatory, incorporator or stockholder of any Subsequent Guarantor, as such, will have any
liability for any obligations of the Company or any Subsequent Guarantor under the Notes, the
Indenture, the Guarantees or this Supplemental Indenture or for any claim based on, in respect
of, or by reason of, such obligations or their creation. Each Holder, by accepting a Note, waives
and releases all such liability. The waiver and release are part of the consideration for issuance
of the Notes. The waiver may not be effective to waive liabilities under applicable securities
laws.

     7.   THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN
AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE, THIS NOTE AND
THE GUARANTEES WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF
CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

       8.      JURISDICTION AND SERVICE         OF   PROCESS.      The Subsequent Guarantor
irrevocably and unconditionally:

               (1)     submits itself and its property in any legal action or proceeding relating
       to this Indenture to which it is a party, or for recognition and enforcement of any
       judgment in respect hereof, to the general jurisdiction of the Courts of the State of New
       York, sitting in the Borough of Manhattan, The City of New York, the courts of the
       United States of America for the Southern District of New York, appellate courts from




                                                                                            537
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                       (Explanatory Statement) Pg 539 of 1648



       any thereof and courts of its own corporate domicile, with respect to actions brought
       against it as defendant;

               (2)    consents that any such action or proceeding may be brought in such
       courts and waives any objection that it may now or hereafter have to the venue of any
       such action or proceeding in any such court or that such action or proceeding was
       brought in an inconvenient court and agrees not to plead or claim the same;

               (3)    appoints Cogency Global, Inc., 10 East 40th Street, 10th Floor, New
       York, New York 10016, USA, as its agent to receive on its behalf service of all process
       (“Authorized Agent”) in any such action or proceeding, such service being hereby
       acknowledged by the Subsequent Guarantor to be effective and binding in every
       respect. Such appointment shall be irrevocable unless and until replaced by an agent
       reasonably acceptable to the Trustee.

        The Subsequent Guarantor represents and warrants that the Authorized Agent has
agreed to act as said agent for service of process, and the Subsequent Guarantor agrees to take
any and all action, including the filing of any and all documents and instruments, that may be
necessary to continue such appointment in full force and effect as aforesaid. Service of process
upon the Authorized Agent and written notice of such service to the Subsequent Guarantor
shall be deemed, in every respect, effective service of process upon the Subsequent Guarantor.

       9.       COUNTERPARTS. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

       10.      EFFECT OF HEADINGS. The Section headings herein are for convenience only
and shall not affect the construction hereof.

         11.    THE TRUSTEE. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture or for or in respect
of the recitals contained herein, all of which recitals are made solely by each Subsequent
Guarantor, the Issuer and the Company.




                                                                                              538
 20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32         Exhibit D
                     (Explanatory Statement) Pg 540 of 1648



        IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

      Dated: _______________, _____      [SUBSEQUENT GUARANTOR]

                                         By: _______________________________
                                                Name:
                                                Title:


                                         KCA DEUTAG UK Finance plc


                                         By:______________________________
                                         Name:
                                         Title:


                                         KCA DEUTAG Alpha Limited


                                         By:______________________________
                                         Name:
                                         Title:


                                         [TRUSTEE]


                                         By:______________________________
                                         Authorized Signatory




                                                                                539
 20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                   (Explanatory Statement) Pg 541 of 1648



                                EXHIBIT E

                            Collateral Documents

[]




                                                                        540
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 542 of 1648



                                 PART 2

           NEW CASH MANAGEMENT FACILITIES AGREEMENTS




                                   202
                                                                       541
    20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                        (Explanatory Statement) Pg 543 of 1648


                Umbrella Agreement with respect to Cash Management Facilities
To:

(1)     The companies listed in Schedule 1 of this letter (each a “Company” and together the
        “Companies”)

        KCA Deutag Alpha Limited (“Alpha”)

From:

(2)     HSBC UK Bank plc (“HSBC”)

                                                                                   ___________ 2020

Terms and Conditions of Corporate Banking Facilities

1       HSBC is the provider of certain cash-pooling, net overdraft, BACS facilities, corporate credit
        card facilities, commercial bank account services and online banking services to the
        Companies (the Corporate Banking Services).

2       On and from the date of this letter, HSBC and certain of the Companies are party to an
        intercreditor agreement with, among others, Lucid Trustee Services Limited as security agent
        (the Intercreditor Agreement).

3       Alpha (on behalf of each of the Companies) and HSBC agree that on and from the date of this
        letter, the Corporate Banking Services shall continue to be provided by HSBC to the relevant
        Companies on the following terms:

        3.1    in the case of the net overdraft, the “Net Overdraft Facility Terms and Conditions” set
               out in Schedule 3 (the Net Overdraft Terms);

        3.2    in the case of the cash-pooling facility, terms substantially similar to the “GLS Service
               Terms and Conditions – Abbot Group Limited” set out in Schedule 4 (the Cash
               Pooling Terms);

        3.3    in the case of the commercial bank account services (the Commercial Bank Account
               Services), the “Business Banking Terms and Conditions for HSBC UK Bank plc
               business current and savings accounts and services as of 1 September 2019” set out
               in Schedule 5 (the Commercial Bank Account Terms);

        3.4    in the case of the online banking platform services (the Online Banking Services),
               the “HSBCnet Terms and Conditions” set out in Schedule 6 (the Online Banking
               Terms);

        3.5    in the case of the corporate credit card facilities, the “Corporate Payment Card
               Customer Agreement Terms and Conditions” set out in Schedule 7 (the Corporate
               Credit Card Terms); and

        3.6    in the case of the BACS facilities, the “BACSTEL-IP Service Terms and Conditions”
               set out in Schedule 8 (the BACS Facility Terms).

        (where the above facilities shall be collectively referred to as the “Corporate Banking
        Facilities”).

4       The Corporate Banking Facilities (as amended by clauses 7, 8 and 9 of this letter) shall
        supersede the terms and conditions applicable to the Corporate Banking Facilities prior to the
        date of this letter.



                                                  1

                                                                                                 542
    20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 544 of 1648


5         Alpha (on behalf of each of the Companies) and HSBC agree that the rights and obligations
          under this letter and the Corporate Banking Facilities after the date of this letter shall be
          subject to the terms of the Intercreditor Agreement.

Designation as Cash Management Facilities

6         Alpha (on behalf of each of the Companies) and HSBC agree that each of the Corporate
          Banking Facilities shall be Cash Management Facilities for the purposes of the Intercreditor
          Agreement. No other facility provided by HSBC to any member of the Group shall constitute a
          Cash Management Facility for the purposes of the Intercreditor Agreement unless designated
          as such by Alpha and HSBC in accordance with the Intercreditor Agreement.

Amendment to termination rights

7         With respect to HSBC’s right to terminate the Commercial Bank Account Services under
          section 29 (By giving you notice) of the Commercial Bank Account Terms, the Commercial
          Bank Account Terms shall be amended so that HSBC shall not terminate the Commercial
          Bank Account Services provided to the Companies without providing at least six months’
          notice.

8         With respect to HSBC’s right to terminate the Online Banking Services under clause 10.1.1
          (Termination) of the Online Banking Terms, the Online Banking Terms shall be amended so
          that HSBC shall not terminate the Online Banking Services provided to the Companies without
          providing at least six months’ notice.

9         Notwithstanding Clauses 7 and 8 above, and in addition to any termination rights that HSBC is
          entitled to exercise under the terms of the Corporate Banking Facilities, HSBC may terminate
          the Commercial Bank Account Services and Online Banking Services immediately and without
          notice upon the occurrence of any of the circumstances specified in Schedule 2 of this letter.

Set-off

10        Alpha (on behalf of each of the Companies) acknowledges and agrees that HSBC may (at its
          absolute discretion and without consent or demand of any Company) at any time set off, apply
          or combine, or exercise any netting rights in relation to, all or any amounts due from HSBC to
          any Company under the Corporate Banking Facilities (including in respect of any credit
          balance on any Account (as defined in the Net Overdraft Facility) of that Company),
          regardless of the place of payment, booking branch or currency of either obligation in or
          towards the repayment or discharge of any amount due to HSBC from a Company under the
          Corporate Banking Facilities (or any rights of HSBC under the Intercreditor Agreement with
          respect to the Corporate Banking Facilities). If the obligations are in different currencies,
          HSBC may convert either obligation at its then prevailing spot selling rate of exchange in its
          usual course of business for the purpose of the set-off. This right of set-off shall not apply to
          any rights of HSBC against any member of the Customer Group with respect to any
          agreement (including any Primary Debt Document (as defined in the Intercreditor Agreement))
          other than the Corporate Banking Facilities.

11        HSBC’s set-off rights in Clause 10 are additional to and without prejudice to any other rights of
          set-off or combination of accounts that HSBC may have, including (without limitation) any
          rights under the Net Overdraft Facility, the Cash Pooling Terms or the Intercreditor Agreement.

Consent to Transaction Security




                                                     2

                                                                                                    543
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                       (Explanatory Statement) Pg 545 of 1648


12    Notwithstanding the provisions of the Cash Pooling Terms, HSBC acknowledges the
      Transaction Security (as defined in the Intercreditor Agreement) created over the Accounts (as
      defined in the Cash Pooling Terms) on or around the date of this letter.

13    HSBC acknowledges that the Transaction Security described in Clause 12 of this letter shall
      not breach the obligations of any Company under Clause 4 (Beneficial Ownership of Pooling
      Accounts) of the “Pooling Services Schedule” in the Cash Pooling Terms or Clause 7 (Security
      Interest) of the “Master Services Agreement” in the Cash Pooling Terms or any similar
      provision of any other Corporate Banking Facility.

Miscellaneous provisions

14    If, at any time, any provision of this letter is or becomes illegal, invalid or unenforceable in any
      respect under any law of any jurisdiction, neither the legality, validity or enforceability of the
      remaining provisions nor the legality, validity or enforceability of such provision under the law
      of any other jurisdiction will in any way be affected or impaired.

15    No failure to exercise, nor delay in exercising, on the part of any party of any right or remedy
      under this letter shall operate as a waiver, nor shall any single or partial exercise of any right
      or remedy prevent any further or other exercise or exercise of any other right or remedy. The
      rights and remedies provided in this letter are cumulative and not exclusive of any rights or
      remedies provided by law.

16    A person who is not party to this letter has no right under the Contracts (Rights of Third
      Parties) Act 1999 to enforce any term of this letter, except for any Company that is not a party
      to this letter.

17    This letter and any non-contractual obligations arising out of, or in connection with it, shall be
      governed by and construed in accordance with the laws of England and Wales. The courts of
      England and Wales have exclusive jurisdiction to settle any dispute arising out of, or
      connected with, this letter (including a dispute regarding the existence, validity or termination
      of this letter or the consequences of its nullity).




                                                   3

                                                                                                   544
  20-12433-scc           Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32             Exhibit D
                            (Explanatory Statement) Pg 546 of 1648




                                         SCHEDULE 1

                                       The Companies



Corporate Banking Facility                                 Company

Commercial Bank Account          Abbot Group Limited, Abbot Holdings Limited, Abbot Holdings
Services and Online Banking      Norge AS, Abbot Investments North Africa Limited, KCA Deutag
Services                         Alpha Limited, KCA Deutag Caspian Limited, KCA Deutag Drilling
                                 Offshore Services AS, KCA Deutag Drilling Canada Inc, KCA
                                 Deutag Drilling Group Limited, KCA Deutag Drilling Limited, KCA
                                 Deutag Drilling Norge AS, KCA Deutag Enterprises Limited, KCA
                                 Deutag Europe BV, KCA Deutag GmbH, KCA Deutag Holding
                                 Norge AS, KCA Deutag Holdings Limited, KCA Deutag Land Rig
                                 Limited, KCA Deutag Investments Limited, KCA Deutag LLC, KCA
                                 Deutag Limited, KCA Deutag Modu Operations AS, KCA Deutag
                                 Offshore AS, KCA Deutag Operations Services DMCC, KCA
                                 Deutag PTE Limited, KCA Deutag Rig Co Limited, KCA Deutag Rig
                                 Design Limited, KCA Deutag Tech Support Limited, KCA Deutag
                                 Tiefbohr MBH, KCA Deutag Tender Barges (Offshore) PTE, KCA
                                 Deutag UK Finance plc, KCA Drilling Limited Group (Life
                                 Assurance), KCA European Holdings Limited, Prorig Limited and
                                 RDS Energy Solutions Limited

Cash pooling facility            Abbot Group Limited, Abbot Holdings Limited, Abbot Holdings
                                 Norge AS, Abbot Investments (North Africa) Limited, KCA Deutag
                                 Alpha Limited, KCA Deutag Caspian Limited, KCA Deutag Drilling
                                 Group Limited, KCA Deutag Drilling Limited, KCA Deutag Drilling
                                 Norge AS, KCA Deutag Drilling Offshore AS, KCA Deutag Holding
                                 Norge AS, KCA Deutag Offshore AS, KCA Deutag Technical
                                 Support Limited and KCA European Holdings Limited

Net Overdraft facility           Abbot Group Limited, Abbot Holdings Limited, KCA Deutag Alpha
                                 Limited, KCA Deutag Caspian Limited, KCA Deutag Drilling Group
                                 Limited, KCA European Holdings Limited, Abbot Holdings Norge
                                 AS, KCA Deutag Drilling Norge AS, KCA Deutag Drilling Offshore
                                 Services AS, KCA Deutag Holdings Norge AS, KCA Deutag
                                 Offshore AS, KCA Deutag Drilling Limited, KCA Deutag Technical
                                 Support Limited

Corporate credit card facility   KCA Deutag Technical Support Limited

BACS Facility                    KCA Deutag Drilling Limited, KCA Deutag Operations Services
                                 DMCC, Prorig Limited and KCA Deutag Technical Support Limited




                                                  4

                                                                                            545
    20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                        (Explanatory Statement) Pg 547 of 1648


                                            SCHEDULE 2

                                   Additional Termination Events

1       Any Company becomes insolvent;

2       If a Company is, or HSBC reasonably suspects that any Company may be, using or obtaining,
        or allowing someone else to use or obtain, an account, service or money illegally or
        fraudulently;

3       Any Company’s (or its employees’, representatives’, or advisers’) behaviour is improper, for
        example the Company (or its employees, representatives, or advisers) act in a threatening or
        violent manner towards HSBC staff;

4       Any Company was not entitled to open its account or to the service, or is no longer entitled to
        have the account or the service;

5       HSBC discovers, or reasonably suspects, that any Company is using its account for a purpose
        not covered by the Commercial Bank Account Terms or Online Banking Terms;

6       Any Company has not provided HSBC with adequate information that HSBC requested in
        relation to the Company’s liability for tax;

7       HSBC reasonably considers that any Company has placed HSBC in a position where HSBC
        might break a law, regulation, code, court order or other duty, requirement or obligation
        (including compliance with any internal financial crime risk management activity) or HSBC, or
        another HSBC Group company, may be exposed to action or censure from any government,
        regulator or law enforcement agency;

8       There has been, or HSBC suspect, a breach of security or misuse of any Company’s account,
        security details or a payment device;

9       Any Company provides HSBC with any false information; or

10      Any Company is involved, or HSBC reasonably believe that any Company is involved, in
        criminal activity of any kind whether or not linked to the Company’s account or the Company’s
        relationship with HSBC.




                                                  5

                                                                                                546
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 548 of 1648




                                 SCHEDULE 3

                   Net Overdraft Facility Terms and Conditions




                                       6

                                                                       547
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32        Exhibit D
                   (Explanatory Statement) Pg 549 of 1648


                                   SCHEDULE 4

               GLS Service Terms and Conditions – Abbot Group Limited




                                         7

                                                                             548
 20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32          Exhibit D
                     (Explanatory Statement) Pg 550 of 1648


                                     SCHEDULE 5

Business Banking Terms and Conditions for HSBC UK Bank plc business current and savings
                     accounts and services as of 1 September 2019




                                          8

                                                                                  549
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 551 of 1648


                                SCHEDULE 6

                        HSBCnet Terms and Conditions




                                     9

                                                                       550
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32          Exhibit D
                  (Explanatory Statement) Pg 552 of 1648


                                 SCHEDULE 7

        Corporate Payment Card Customer Agreement Terms and Conditions




                                     10

                                                                              551
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 553 of 1648


                                SCHEDULE 8

                   BACSTEL-IP Service Terms and Conditions




                                     11

                                                                       552
  20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                    (Explanatory Statement) Pg 554 of 1648




Net Overdraft Facility
Terms and conditions




                                          RESTRICTED -

                                                                         553
      20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                              (Explanatory Statement) Pg 555 of 1648



        Net Overdraft Facility – Application Form
1.     General
1.1    This is an application for a net overdraft facility, to be provided by the Bank on the terms set out in this
       Application Form as supported by the following documents:
       (i)     Master Terms;

       (ii)    Multiparty Supplementary Terms;

       (iii)   Non-GLS Accounts Supplementary Terms (together with (i) to (iii) above, “the NOD Terms”);
               and

       (iv)    Intercreditor Agreement.

1.2    The Facility is uncommitted and repayable on demand. The Bank may make demand or withdraw the
       Facility at any time.
1.3    Unless otherwise defined in this Application Form, terms defined in the Master Terms shall have the
       same meaning in this Application Form.
2.     Effective Date
       Subject to Clauses 2 and 3 of the Master Terms, the NOD Terms shall commence from the date that
       this Application Form is dated and released in accordance with the applicable Restructuring Step (as
       defined under the Restructuring Implementation Deed).
3.     Key Terms

      Bank:             HSBC UK Bank plc (registered number: 09928412) whose registered office is 1
                        Centenary Square, Birmingham, B1 1HQ.

      NOD Agent:        KCA Deutag Alpha Limited (registered number: 06433748) whose registered office is
                        at 1 Park Row, Leeds, England, LS1 5AB

                        Principal contact:     Jan Hetherington

                        Email address:         Jan.Hetherington@kcadeutag.com

                        Telephone number:      +44 (0) 1224 987695



      Borrowers:        Registered                         Company Number:             Jurisdiction of
                        Name:                                                          Incorporation:

                        Abbot Group Limited                00623285                    England & Wales
                        Abbot Holdings Limited             02682916                    England & Wales
                        KCA Deutag Alpha Limited           06433748                    England & Wales
                        KCA Deutag Caspian Limited         01877963                    England & Wales
                        KCA Deutag Drilling Group          01059871                    England & Wales
                        Limited
                        KCA European Holdings              04286946                    England & Wales
                        Limited
                        Abbot Holdings Norge AS            989 528 270                 Norway
                        KCA Deutag Drilling Norge AS       918 357 688                 Norway
                        KCA Deutag Drilling Offshore       990 397 082                 Norway
                        Services AS
                        KCA Deutag Holdings Norge          987 558 74                  Norway
                        AS

RESTRICTED                                                                                           Page 2 of 24
                                                                                                         554
   20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                        (Explanatory Statement) Pg 556 of 1648



                  KCA Deutag Offshore AS             986 709 770                Norway
                  KCA Deutag Drilling Limited        SC426092                   Scotland
                  KCA Deutag Technical Support       SC219425                   Scotland
                  Limited

   GLS            As appearing in the GLS Terms.
   Accounts:

   Non-GLS        Borrower Name:        Sort Code:     Account Number:         Currency:
   Accounts:
                  Abbot Group           401276         73147317                RUB
                  Limited
                  Abbot Group           401276         84172146                SAR
                  Limited




   Limit:         USD 100


   Gross Debit    USD 200,000,000
   Balance
   Cap:

   Sub-limits:    N/A




   Interest on    At the rate specified in the GLS Terms.
   GLS
   Accounts:

   Interest on    1% per annum over Base Rate.
   Non-GLS
   Accounts:

   Base           USD
   Currency:

   Review Date:   30 November 2021 and at least annually thereafter.

   Renewal        $0 on acceptance of the NOD Terms. A renewal fee may also be payable following
   Fees:          each review.

   Specified      Transaction Security Documents
   Security
   Documents:

   Special        Without affecting any other method of service, the Customer (other than a Customer
   Conditions:    incorporated in England and Wales) irrevocably appoints the NOD Agent as its agent
                  for service of process relating to any proceedings before the English courts in
                  connection with the NOD Terms and the Security and agrees that failure by a process
                  agent to notify the relevant Customer of the process will not invalidate the proceedings
                  concerned.




RESTRICTED
                                                                                                 555
     20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                             (Explanatory Statement) Pg 557 of 1648



       Signature Pages [Borrower signature blocks to be inserted]

Before signing this Application Form, you must ensure that you have read and understood all documents
comprising the NOD Terms.

The Customer agrees to the net overdraft facility terms and conditions comprising the NOD Terms each as
attached to this Application Form and that the provision of the Facility shall be subject to such terms and
conditions.

NOD Agent

Name
                                  [INSERT name]
                                                                      Signature
Full Name of Authorised
Signatory


Title of Authorised Signatory


                                                              Dated
                                                                      Signature
Full Name of Authorised
Signatory


Title of Authorised Signatory


                                                              Dated

Borrower

Name
                                 [INSERT name] (NOD Agent again here as 1st Borrower)
                                                                Signature
Full Name of Authorised
Signatory


Title of Authorised Signatory


                                                             Dated
                                                                      Signature
Full Name of Authorised
Signatory


Title of Authorised Signatory


                                                             Dated




RESTRICTED
                                                                                                 556
     20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                             (Explanatory Statement) Pg 558 of 1648




Borrower

Name
                                 [INSERT name]
                                                             Signature
Full Name of Authorised
Signatory


Title of Authorised Signatory


                                                     Dated
                                                             Signature
Full Name of Authorised
Signatory


Title of Authorised Signatory


                                                     Dated


Borrower

Name
                                 [INSERT name]
                                                             Signature
Full Name of Authorised
Signatory


Title of Authorised Signatory


                                                     Dated
                                                             Signature
Full Name of Authorised
Signatory


Title of Authorised Signatory


                                                     Dated




RESTRICTED
                                                                                  557
     20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                             (Explanatory Statement) Pg 559 of 1648




Bank
Accepted and agreed

Name                             HSBC UK Bank plc
                                                              Signature
Full Name of Authorised
Signatory



Title of Authorised Signatory



                                                      Dated




RESTRICTED
                                                                                  558
      20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 560 of 1648



       Net Overdraft Facility – Master Terms
1.    Introduction

1.1   The Facility is governed by the terms and conditions set out in this document (the ''Master Terms'')
      together with the other NOD Terms set out in Clause 1.2 and the Intercreditor Agreement.

1.2   In the event of any conflict between the NOD Terms, the following order of priority shall apply:

      (a)   the Application Form;
      (b)   the applicable Supplementary Terms; and
      (c)   these Master Terms.
1.3   Each party acknowledges that the Application Form, these Master Terms, and (as applicable) the
      Supplementary Terms must be read together and shall constitute a single agreement between the
      Customer and the Bank.

1.4   Each party acknowledges that the rights and obligations under the Facility are subject to the terms of
      the Intercreditor Agreement.

1.5   Subject to Clause 1.6, these NOD Terms supersede and replace any previous facility or agreement
      with respect to overdrafts in relation to any of the Accounts, including any previous NOD Terms (the
      “Existing Terms”). This takes effect from the effective date specified in Clause 2 of the Application
      Form (the “Effective Date”).

1.6   Any authority given by a Customer under any Existing Terms for another Customer to act as its agent
      will continue to apply in full force and effect in respect of these NOD Terms.

1.7   This Facility is designated as a Cash Management Facility for the purposes of the Intercreditor
      Agreement.

1.8   Definitions

      In these Master Terms:
      “Accession Notice” has the meaning given to the term in the Multiparty Supplementary Terms.
      ''Account'' means each of the GLS Accounts and each of the Non-GLS Accounts listed in this
      Application Form.
      “Accounting Principles” means:
      (a) in relation to the consolidated financial statements of the NOD Agent, generally accepted
      accounting
         principles in England and Wales from time to time, including IFRS; and
      (b) in relation to any other member of the Customer Group, generally accepted accounting principles
           and generally accepted financial reporting standards and practices in the jurisdiction of
      incorporation
           of the relevant member of the Customer Group from time to time.
      “Additional Borrower” means any entity which becomes a party to the NOD Terms as a Borrower
      pursuant to an Accession Notice.
      “Annual Business Plan” has the meaning given to the term in the Investment Agreement Schedule
      “Affiliate” means, in relation to a person, a Subsidiary of that person or a Holding Company of that
      person or any other Subsidiary of that Holding Company.
      ''Application Form'' means an application form (in form and substance satisfactory to the Bank)
      signed by the Customer confirming acceptance of the NOD Terms and detailing the Facility.


RESTRICTED
                                                                                                     559
   20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                         (Explanatory Statement) Pg 561 of 1648



    ''Bank'' means the bank appearing in the Application Form and its successors, transferees and
    assigns.
    “Base Currency” means the currency specified as such in this Application Form.
    "Base Rate" means, in relation to USD, the Mid-Point of FED Target Range as published from time to
    time, and, in relation to any other currency, the Bank's COR for such currency from time to time.
    ''Borrower'' means each party identified as such in the Application Form and each Additional
    Borrower.
    ''Business Day'' means a day and a time on which the relevant banking offices, exchanges and
    markets are open for business, both in London and in any relevant financial centre for the currency
    and transaction involved.
    “Cash Equivalents” has the meaning given to it in the New Notes Indenture or the equivalent term in
    the document governing any instrument which refinances the notes issued under the New Notes
    Indenture.
    “Cash Management Facility” has the meaning given to it in the Intercreditor Agreement.
    “Consolidated Senior Secured Net Leverage Ratio” has the meaning given to it in the New Notes
    Indenture or the equivalent term in the document governing any instrument which refinances the notes
    issued under the New Notes Indenture.
    "COR" means the Bank's relevant currency overdraft rate from time to time.
    ''Cleared/Value Dated Balance'' means, in respect of each Account, the debit or credit balance (as
    the case may be) that the Bank has recorded in that Account as at the end of a relevant day, after
    having taken into consideration all the transactions for which value has been received for and up to
    that day and ''Cleared/Value Dated Debit Balance'' and ''Cleared/Value Dated Credit Balance''
    shall be construed accordingly.
    “Corporate Banking Facility” has the meaning given in the Umbrella Designation Letter.
    “Customer” means, unless the context otherwise requires, the NOD Agent and each Borrower and
    any reference to “the Customer” shall be read as a reference to each of them.
    ''Customer Group'' means the NOD Agent and all subsidiaries of the NOD Agent and ''member of the
    Customer Group'' shall be construed accordingly.
    “Debt Documents” has the meaning given to it in the Intercreditor Agreement.
    “Euro” means the single currency unit of the Participating Member States.
    “Event of Default” means a breach of any obligation under this agreement or any event or
    circumstance specified as such in a Primary Financing Document, a Hedging Agreement or a Cash
    Management Agreement (each term as defined under the Intercreditor Agreement).
    ''Facility'' means the net overdraft facility to be provided by the Bank to the Customer pursuant to the
    NOD Terms.
    “Financial Quarter” means each quarterly accounting period of the NOD Agent.
    “Financial Year” means the annual accounting period of the NOD Agent.
    ''GLS Account'' means as described in the Application Form.
    “GLS Terms” means the terms and conditions with the Bank for the provision of cash pooling and
    other liquidity solutions in respect of the Accounts.
    "Gross Debit Balance" means the aggregate of the Cleared/Value Debit Balances of the Accounts at
    the relevant time, calculated in accordance with Clause 4.2
    "Gross Debit Balance Cap" means the gross debit balance cap as specified in the Application Form.
     “Holding Company” means, in relation to a person, any other person in respect of which it is a
    Subsidiary.

RESTRICTED
                                                                                                  560
   20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                          (Explanatory Statement) Pg 562 of 1648



    ''HSBC Group'' means HSBC Holdings plc, its affiliates and subsidiaries, associated entities and any
    of their branches and offices (together or individually) and ''member of the HSBC Group'' shall be
    construed accordingly.
     “Indenture” means any indenture entered into by any member of the Customer Group with respect to
    the issuance of any public debt by a member of the Customer Group.
    “Intercreditor Agreement” means the intercreditor agreement dated on or around the same date as
    this Facility and made between, among others, the NOD Agent, the Security Agent and the Bank.
    “Investment Agreement Schedule” means the form of shareholder agreement included as a
    schedule to the Restructuring Implementation Deed, as at the date of the Restructuring
    Implementation Deed.
    ''Limit'' means the limit and any sub-limits specified in the Application Form.
    “Leverage Calculation Certificate” means a certificate substantially in the form set out in Schedule 2
    (Form of Leverage Calculation Certificate)
    “Master Terms” means this document.
    “Monthly Reporting Pack” means a reporting pack consisting of the following items (each defined
    term shall have the meaning prescribed to it in the Investment Agreement Schedule):
     (a)      Executive Summary: a report from the CEO commenting on the performance in the month
              and containing a business commentary against the Annual Business Plan;

     (b)      Group Performance Summary: a summary of the Reporting Group’s revenue and EBITDA
              for the month and year to date compared to the Annual Business Plan, together
              with monthly and year to date commentary;

     (c)      Summary Financials by Business Unit: a summary of revenue and EBITDA by business unit,
              including waterfalls and variance analysis by month and year to date including commentary
              by division;

     (d)      Capex and Working Capital: a working capital summary, daily sales outstandings by area
              and region and capex against budgets and capital commitments; and

     (e)      the monthly operations performance report including certain KPIs in accordance with the
              Reporting Group’s past practice

    ''Net Overdraft Balance'' means the consolidated Cleared/Value Dated Balances of the Accounts and
    calculated in accordance with Clause 4.1
    “New Notes Indenture” means the indenture (which may be amended from time to time) in respect of
    the New Notes (as defined under the Restructuring Implementation Deed).
    ''NOD Agent'' means the party listed as the NOD Agent in the Application Form.
    “NOD Terms” means as defined in Clause 1.1 of the Application Form.
    “Non-GLS Accounts” means each of the accounts not subject to the GLS Terms listed in the
    Application Form as Non-GLS Accounts.
    “Non-GLS Interest Rate” means the rate specified in the Application Form.
    “Noteholders” means the holders of any notes issued pursuant to any Indenture.
    “Participant” has the meaning given to such term in the GLS Terms.
    ''Participating Member State'' means any member state of the European Union that adopts or has
    adopted the Euro as its lawful currency in accordance with legislation of the European Union relating
    to Economic and Monetary Union.




RESTRICTED
                                                                                                561
      20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                              (Explanatory Statement) Pg 563 of 1648



       “Restricted Subsidiary” has the meaning given to it in the New Notes Indenture or the equivalent
      term in the document governing any instrument which refinances the notes issued under the New
      Notes Indenture.
      “Restructuring Implementation Deed” has the meaning given to that term in the Scheme.
      “Scheme” means the scheme of arrangement in relation to KCA Deutag UK Finance plc under Part
      26 of the Companies Act 2006, which was sanctioned by the High Court of England and Wales on [ ]
      2020.
      'Security'' means:
      (a)     in respect of the GLS Accounts only, the guarantee and undertakings of the Customer
              contained in the GLS Terms;
      (b)     any guarantee or security created or evidenced in favour of the Security Agent on behalf of the
              Bank pursuant to the Specified Security Documents; and
      (c)     all existing security (if any) and any future security held by the Bank to secure the Customer's
              obligations to the Bank from time to time, or any guarantee of those obligations.
      “Security Agent” means the Security Agent under the Intercreditor Agreement.
      “Security Provider” means a person providing Security.
      “Senior Secured Gross Leverage Ratio has the meaning given to Consolidated Senior Secured Net
      Leverage Ratio but calculated such that the Consolidated Senior Secured Net Leverage is adjusted
      by:
        (a)      including in the calculation of the total amount of Senior Secured Indebtedness of the NOD
                 Agent and the Restricted Subsidiaries, any Indebtedness drawn in cash outstanding on the
                 date of determination which was incurred under Section 4.09(b)(1) of the New Notes
                 Indenture; and
        (b)      adding back the amount of any cash and Cash Equivalents of the NOD Agent and its
                 Restricted Subsidiaries on a consolidated basis deducted in calculating the Consolidated
                 Senior Secured Net Leverage.
      “Senior Secured Indebtedness” has the meaning given to it in the New Notes Indenture or the
      equivalent term in the document governing any instrument which refinances the notes issued under
      the New Notes Indenture.
      “Specified Security Documents” means any documents listed as such in the Application Form, in the
      Bank’s preferred form.
      “Subsidiary” has the meaning given to it in section 1159 of the Companies Act 2006 (as amended
      from time to time).
      ''Supplementary Terms'' means any terms and conditions supplementary to the Master Terms
      relating to the Facility and referenced in Clause 1.1 of the Application Form.
      “Transaction Security Documents” has the meaning given to it in the Intercreditor Agreement.
      “Umbrella Designation Letter” means a letter entered into on or around the date of this agreement
      by the Bank and certain members of the Customer Group relating to the provision of certain cash
      management facilities by the Bank to certain members of the Customer Group.
1.9   Unless otherwise defined in the Supplementary Terms and/or Application Form, terms defined in the
      Master Terms have the same meaning in the Supplementary Terms, and/or Application Form.

1.10 Unless the contrary intention appears, a reference to:

      (a)     the NOD Terms, the Master Terms, the Supplementary Terms or other document is a reference
              to such terms and conditions or other document as amended from time to time;
      (b)     an ''amendment'' includes a supplement, novation or re-enactment and ''amended'' is to be
              construed accordingly; and

RESTRICTED
                                                                                                    562
      20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 564 of 1648



      (c)   a ''Clause'' in the Master Terms or any Supplementary Terms is a reference to a clause
            respectively in the Master Terms or such Supplementary Terms.
2.    Availability, drawings

2.1   Notwithstanding any other provision of the NOD Terms, the Bank may at any time withdraw the
      Facility and/or demand repayment of all sums owing to it.

2.2   The Facility shall be available subject always to the Bank's current practices from time to time
      (explained on request).

2.3   The Facility may be utilised through drawings by the Customer exclusively on the Accounts and in the
      currency of the Accounts.

2.4   The Bank may review the Facility on the review date specified in the Application Form and at least
      annually thereafter.

3.    Pre-drawdown conditions

3.1   The Facility will become available on the Effective Date.

4.    Calculation of overdraft, limit compliance

4.1   The Net Overdraft Balance shall be calculated by deducting the aggregate Cleared/Value Dated Debit
      Balances of the Accounts from the aggregate Cleared/Value Dated Credit Balance of the Accounts.

4.2   The Gross Debit Balance shall be calculated by aggregating the Cleared/Value Debit Balances of the
      Accounts at the relevant time.

4.3   Where balances on the Accounts are denominated in different currencies, the Net Overdraft Balance
      and Gross Debit Balance shall be calculated by the Bank notionally converting the Cleared/Value
      Dated Balance of such Accounts denominated in a currency other than the Base Currency into the
      Base Currency by reference to the Bank’s then prevailing spot selling rate of exchange for the relevant
      currency into the Base Currency.

4.4   The Net Overdraft Balance shall not at any time exceed the Limit.

4.5   The Bank may at any time refuse payment of any cheque or other order for payment, any drawing or
      any other disposal on any of the Accounts which would result in the Net Overdraft Balance exceeding
      the Limit.

4.6   The Bank may, at its sole discretion, make payments from the Accounts against uncleared credits.

4.7   When a credit is uncleared, it may still be included in the balance shown on an Account. In such
      cases, the uncleared credit may be treated by the Bank (in its sole discretion) as deducted from the
      balance shown on the relevant Account for the purposes of determining the amount available for
      withdrawal by the Customer.

4.8   The Gross Debit Balance shall not at any time exceed the Gross Debit Balance Cap. To the extent the
      Gross Debit Balance exceeds the Gross Debit Balance Cap, this shall be considered an unauthorised
      overdraft and will be immediately due and payable and, without prejudice to any other rights of set-off
      or combination of accounts that the Bank may have, the Bank may at any time apply its right of set-off
      in accordance with the GLS Terms, on any of the Accounts, if the Gross Debit Balance exceeds the
      Gross Debit Balance Cap.

4.9   The sub-limits set out in the Application Form shall operate solely for the benefit of the Bank and the
      Bank shall have no obligation to the Customer to ensure the compliance by the Customer with the
      sub-limit allocated to the relevant Customer. The Bank may, at its absolute discretion and without
      notice to any other party, accede to any request by the Customer to borrow on its Account(s) in
      excess of its sub-limit and it shall be a matter exclusively for the Customer to establish procedures
      itself to govern and monitor the appropriate collective utilisation by the Customer of the Facility.
RESTRICTED
                                                                                                   563
      20-12433-scc          Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                               (Explanatory Statement) Pg 565 of 1648



5.    Security

      The Customer's obligations to the Bank under the NOD Terms will be secured by the Security. The
      Bank acknowledges the security created over the Accounts pursuant to the Specified Security
      Documents in accordance with the terms required by the relevant Specified Security Documents.
6.    Undertakings and representations

6.1   Without affecting the Bank's right at any time to withdraw the Facility and/or demand repayment of all
      sums owing to it, the Customer:

      (a)    gives the undertakings (the "Undertakings") set out below to the Bank which will remain in
             force until the Facility has been repaid in full;
      (b)    makes the representations and warranties (the "Representations") set out below to the Bank;
             and
      (c)    acknowledges that the willingness of the Bank to continue to make available the Facility is likely
             to be strongly influenced by the Representations and the observance of the Undertakings and
             the Bank will have particular regard to the matters set out in this Clause 6.
6.2   Undertakings

      (a)    Information. The NOD Agent will provide to the Bank:
             (i)     at the same time they are delivered to any group of Noteholders or lenders under any
                     instrument which refinances any notes held by Noteholders, but in any event on or before
                     the deadline for delivery of such financial statements in any Indenture or the document
                     governing any instrument which refinances any notes issued under any Indenture:

                     (aa)   the audited consolidated financial statements of the NOD Agent for each Financial
                            Year (the “Annual Financial Statements”); and

                     (bb)   the consolidated financial statements of the NOD Agent for each Financial Quarter
                            (other than in respect of the fourth Financial Quarter) (the “Quarterly Financial
                            Statements”).
             (ii)    as soon as they are available, but in any event within 30 days after the end of each
                     month, its management accounts on a consolidated basis for that month (the “Monthly
                     Management Accounts”).
             (iii)   Within 30 days following the end of each month, commencing with the first calendar
                     month ending after the Effective Date, the Monthly Reporting Pack.

             (iv)    Within 60 days after the start of each Financial Year a copy of the Annual Business Plan

       (b)     Provision and contents of Leverage Calculation Certificate.
             (i)     The NOD Agent shall supply a Leverage Calculation Certificate to the Bank with each set
                     of its Annual Financial Statements and each set of its Quarterly Financial Statements, but
                     in any event no later than 60 days after the end of each Financial Quarter (other than in
                     respect of the fourth Financial Quarter) or 120 days after the end of each Financial Year.
             (ii)    Furthermore, each Leverage Calculation Certificate shall be signed by any director of the
                     Customer or the chief executive officer, chief financial officer, head of treasury, head of
                     corporate development or head of group accounting of the Customer.
             (iii)   For the avoidance of doubt, the Leverage Calculation Certificate will continue to be
                     provided in the event a document is entered into by any member of the Customer Group
                     that governs an instrument which refinances the notes issued under the New Notes
                     Indenture (regardless of whether such document provides for the provision of a Leverage
                     Calculation Certificate).
       (c)     Requirements as to financial statements

RESTRICTED
                                                                                                      564
   20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 566 of 1648



           (i)     The NOD Agent shall procure that each set of Annual Financial Statements, Quarterly
                   Financial Statements and Monthly Financial Statements includes a balance sheet, profit
                   and loss account and cashflow statement.
           (ii)    Each set of financial statements delivered pursuant to Clause 6.2(a) shall be prepared in
                   accordance with the Accounting Principles.
     (d)     Information: miscellaneous
           (i)     The NOD Agent shall supply to the Bank, at the same time as they are dispatched to
                   such persons, copies of all documents dispatched by the NOD Agent or any of its
                   Subsidiaries to its creditors generally (or any class of them) including any report delivered
                   to any group of Noteholders under any Indenture or the document governing any
                   instrument which refinances any notes issued under any Indenture; and
           (ii)    if the Bank so requests, the NOD Agent shall promptly provide such information as the
                   Security Agent may reasonably require about the Security and compliance of the NOD
                   Agent and/or its Subsidiaries with the terms of the Specified Security Documents;
           (iii)   The NOD Agent shall supply to the Bank a notification of any Event of Default (and the
                   steps, if any, being taken to remedy it) promptly upon becoming aware of its occurrence;
           (iv)    The NOD Agent shall promptly supply to the Bank any financial or other information that
                   the Bank may reasonably request for the purposes of understanding that Customer's
                   financial position and its ability to meet its obligations under the NOD Terms.
     (e)     Negative pledge. The Customer will not create or allow any mortgage, charge, pledge, lien or
             other encumbrance over all or any part of its assets without the Bank's written consent, other
             than:
           (i)     any disposal, indebtedness, guarantee, indemnity, mortgage, charge, pledge, lien or
                   other encumbrance or other transaction (1) arising under the Specified Security
                   Documents or (2) otherwise not prohibited by the terms of any of the Debt Documents;
           (ii)    a lien arising by operation of law and in the ordinary course of trading;
           (iii)   any netting or set-off arrangement entered into solely by that Customer in the ordinary
                   course of its banking arrangements for the purpose of netting debit and credit balances;
           (iv)    anything arising under any retention of title, hire purchase or conditional sale
                   arrangement or arrangements having similar effect in respect of goods supplied to any
                   Customer in the ordinary course of trading and on the supplier’s standard or usual terms
                   and not arising as a result of any default or omission by the Customer; and
           (v)     any mortgage, charge, pledge, lien or other encumbrance granted in favour of the Bank.
     (f)     No security interest over accounts. Notwithstanding sub-clause (e), and other than the
             circumstances described in sub-clause (e)(i), no security interest may be granted over or in
             respect of any Account and the rights of the Customer in connection with any Account may not
             be transferred or assigned and any purported creation of security, assignment, transfer or
             other disposal shall be void and of no effect.
     (g)     Anti-bribery and corruption. The proceeds of the Facility will not be used, directly or
             indirectly, for any payments that could constitute a violation of any applicable anti-bribery law.
     (h)     Sanctions. The Customer and its subsidiaries will not, directly or indirectly, use the proceeds
             of the Facility, or lend, contribute or otherwise make available such proceeds to any
             subsidiary, joint venture partner or other Person (as defined below), (i) to fund any activities or
             business of or with any Person, or in any country or territory, that, at the time of such funding,
             is the subject of Sanctions (as defined below), or (ii) in any other manner that would result in a
             violation of Sanctions by any Person (including any Person participating in the Facility).
     (i)     Representations. The Customer will promptly inform the Bank should any representation or
             warranty under Clause 7 (Representations) cease to be true.


RESTRICTED
                                                                                                      565
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 567 of 1648



7.    Representations

      The Customer makes the representations and warranties set out in this Clause 7 (other than
      paragraph (a)) to the Bank daily until the Facility has been repaid in full, by reference to the facts and
      circumstances existing at that date. The Customer makes the representations and warranties set out
      in Clause 7(a)(i) on the date of this agreement and the representations and warranties set out in this
      Clause 7(a)(ii) on the date on which the relevant financial statements or any other information are
      delivered under this agreement.

      (a)   No misleading information.
            (i)    The information provided in the online data room hosted by Merrill Datasite with the
                   designated project name “Kelly" containing documents and information relating to the
                   Customer Group and all other written information provided to the Bank by any member of
                   the Customer Group in connection with the negotiation, consideration and
                   implementation of this agreement as at the date such information was provided was true
                   and accurate in all material respects and that information taken as a whole was not
                   misleading in any material respect and the financial projections or forecasts provided
                   were prepared on the basis of accurate historical information and on the basis of
                   reasonable assumptions at the time (provided that it is acknowledged that financial
                   projections or forecasts are subject to uncertainties including those arising as a result of
                   Covid-19 Pandemic and the OPEC-related Oil Price Reduction and there can be no
                   assurance that any such financial projections or forecasts will be realised); and
            (ii)   All information provided to the Bank pursuant to the terms of this agreement (including
                   (but not limited to) the information provided under Clause 6.2(a), (b) and (d)) is true,
                   complete and accurate in all material respects as at the date it was provided and has not
                   become misleading or incorrect.
      (b)   Accounts. It is the sole and beneficial owner of each Account in its name and that, except (1)
            arising under the Specified Security Documents or (2) otherwise not prohibited by the terms of
            any of the Debt Documents, no trust arrangement, security interest, agency arrangement or
            other beneficial interest exists in relation to any such Account and for the avoidance of doubt, it
            is the sole beneficial owner of the Cleared/Value Dated Balance on each Account in its name,
            notwithstanding the designation of the Accounts as ''re:'' another customer and the Accounts are
            so designated purely for administrative purposes in order to record the identity of the customer
            from which any monies forming part of the Cleared Value/ Dated Balance are transferred or
            paid.
      (c)   Anti-bribery and corruption. The Customer is not aware of, has not taken nor to its knowledge
            is any director, officer, agent, employee, affiliate or other person acting on behalf of the
            Customer or any of their subsidiaries aware of or has taken any action, directly or indirectly, that
            would result in a violation by such persons of any applicable anti-bribery law, including but not
            limited to, the United Kingdom Bribery Act 2010 (the “UK Bribery Act”) and the U.S. Foreign
            Corrupt Practices Act of 1977 (the "FCPA"). Furthermore, the Customer Group and, to the
            knowledge of the Customer Group, each of its affiliates have conducted their businesses in
            compliance with the UK Bribery Act, the FCPA and similar laws, rules or regulations and have
            instituted and maintain policies and procedures designed to ensure, and which are reasonably
            expected to continue to ensure, continued compliance therewith.
      (d)   Sanctions. None of the Customer, nor any subsidiary, director, officer, employee, agent, or
            affiliate of the Customer Group, is an individual or entity (a “Person”) that is, or is owned or
            controlled by Persons that are (i) the subject of any sanctions administered or enforced by the
            US Department of the Treasury’s Office of Foreign Assets Control, the US Department of State,
            the United Nations Security Council, the European Union, Her Majesty’s Treasury or the Hong
            Kong Monetary Authority (collectively, “Sanctions”), or (ii) located, organised or resident in a
            country or territory that is, or whose government is, the subject of Sanctions.
8.    Fees, costs and expenses

8.1 The Customer agrees to indemnify the Bank within 5 Business Days of demand against any and all
    claims, losses, costs and expenses arising out of or in connection with:
RESTRICTED
                                                                                                      566
      20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                              (Explanatory Statement) Pg 568 of 1648



      (a)     the enforcement of or the preservation of any rights under the NOD Terms and/or any Security
              and any proceedings instituted by or against the Bank as a consequence of taking or holding
              the Security or enforcing these rights;
      (b)     a breach by the Customer of these NOD Terms, including, without limitation. a failure by the
              Customer to pay any amount due hereunder on its due date;
      (c)     any tax, levy, impost, duty or other charge or withholding of a similar nature (including any
              penalty or interest payable in connection with any failure to pay or any delay in paying any of
              the same) payable in respect of the NOD Terms; and
      (d)     any currency conversion made by the Bank in connection with these NOD Terms, including,
              without limitation, in connection with the enforcement of its rights hereunder.
8.2   It is not necessary for the Bank to incur expense or make payment before enforcing a right of
      indemnity under the NOD Terms. The indemnities in Clause 8.1 are continuing obligations of the
      Customer, separate and independent from the other obligations of the Customer and survive the
      termination of the NOD Terms.

8.3   The Bank may require the Customer to pay a renewal fee if, and each time, the Bank notifies the
      Customer that it will continue to provide the Facility after a periodic review. The Bank will inform the
      customer of the amount of any renewal fees before debiting that amount in accordance with clause
      8.4.

8.4   All fees, costs and expenses payable to the Bank under the NOD Terms may be debited from any
      Account in the name of the Customer. The Customer authorises the Bank for this purpose.

9.    Miscellaneous provisions relating to facilities available in currencies other than sterling

9.1   If, in the opinion of the Bank, deposits in a currency are not available to the Bank to finance any
      drawing on the relevant currency account such drawing may, at the Bank's discretion following
      consultation with the Customer, be re-denominated in another currency by reference to the Bank's
      then prevailing spot selling rate of exchange for the outstanding currency against the currency of re-
      denomination.

9.2   In the event that a member state that at the date of this Application Form:

      (i)    is a Participating Member State; and
      (ii)   is (A) the jurisdiction of incorporation of a Borrower, or (B) the jurisdiction of the centre of main
             interest of a Borrower, or (C) a jurisdiction where a substantial portion of a Borrower’s assets are
             located or its revenues are generated;
      and such member state ceases or, in the reasonable opinion of the Bank, will cease to be a
      Participating Member State, the Bank may at any time thereafter redenominate any sum due to it in
      Euro under this Application Form to Sterling at the Bank’s then prevailing spot selling rate of exchange
      or, at the Bank’s prevailing spot selling rate of exchange immediately prior to such member state
      ceasing to be a Participating Member State.
10.   Tax and payments

10.1 All payments by the Customer will be made in cleared funds in the currency in which the payment is
     due on a Business Day on the due date for payment or, if that day is not a Business Day, on the next
     succeeding Business Day.

10.2 All payments will be made without any deduction or withholding (whether in respect of set-off,
     counterclaim, duties, taxes, charges or otherwise).

10.3 If the Customer is required by law to make any deduction or withholding from a payment, it will
     promptly pay to the Bank such additional sums as will make the net sum received by the Bank equal
     to the full sum payable had there been no deduction or withholding.



RESTRICTED
                                                                                                        567
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 569 of 1648



10.4 If a payment due from the Customer under the NOD Terms is received or recovered by the Bank in a
     currency other than the currency which is due (the "Due Currency") the Bank may convert the amount
     received by it into the Due Currency at any time at the Bank's then prevailing spot selling rate of
     exchange.

11.   Interest

11.1 In relation to each GLS Account, interest on the Facility will be payable on the debit balances on the
     Accounts at the interest rate specified in the GLS Terms.

11.2 In relation to each Non-GLS Account:

      (a)    interest on the Facility will be payable at the Non-GLS Interest Rate on the debit balances on
             each of the Customer's Non-GLS Accounts;
      (b)    interest will be debited in arrears on the Borrowers' agreed charging dates or upon termination
             of the relevant Facility to the accounts on which such interest has accrued; and
      (c)    interest will be calculated on a daily basis and will be calculated on the actual number of days
             elapsed against a year of 360 or 365 days as the Bank shall determine is the market convention
             for the relevant currency.
11.3 In relation to any sum which is not paid on its due date, interest shall be charged at a rate of 2% per
     annum above the rate otherwise applicable to such amount, or if no such rate is applicable, at a rate
     of 2% per annum over Base Rate.

12.   Set Off

12.1 The Bank may (at its absolute discretion and without consent or demand of any Customer) at any time
     set off, apply or combine, or exercise any netting rights in relation to, all or any amounts due from the
     Bank to a Customer (including in respect of any credit balance on any Account of that Customer),
     regardless of the place of payment, booking branch or currency of either obligation in or towards the
     repayment or discharge of any amount due to the Bank from a member of the Customer Group under
     any Corporate Banking Facility provided by the Bank to any member of the Customer Group (or any
     rights of HSBC under the Intercreditor Agreement with respect to the Corporate Banking Facilities). If
     the obligations are in different currencies, the Bank may convert either obligation at its then prevailing
     spot selling rate of exchange in its usual course of business for the purpose of the set-off.

12.2 The Bank’s set-off rights in this Clause 12 are additional to and without prejudice to any other rights of
     set-off or combination of accounts that the Bank may have, including (without limitation) any rights
     under the NOD Terms, Umbrella Designation Letter or Intercreditor Agreement

13.   Demand and notice

13.1 Any demand or notice given on behalf of the Bank under the NOD Terms may be:
      (a)    by letter addressed to the Customer or any officer of the Customer sent by first class post to or
             left at the Customer's address last known to the Bank or at the Customer's registered office; or
      (b)    by fax or other electronic means to the Customer's last known fax number or electronic mail
             address.
13.2 If sent by post, the demand or notice will be taken to have been made or given at noon the second
     day following the day the letter was posted. If sent by fax or other electronic means, the demand or
     notice will be taken to have been made or given at the time of transmission.
13.3 Unless otherwise advised by the Bank any notices given on behalf of the Customer to the Bank under
     the NOD Terms will be delivered to the office of the Bank from which the NOD Terms have been sent
     for the attention of the division named in the Bank’s signature block to the Net Overdraft Facility -
     Application Form.



RESTRICTED
                                                                                                     568
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 570 of 1648



14.   Information management

14.1 The Bank may disclose any confidential information relating to the NOD Terms and/or the Customer
     to:
      (a)    any member of the HSBC Group and any of its or their officers, directors, employees,
             professional advisers and agents and as required or requested by law, rule, regulation or any
             court or regulatory authority or similar body; and
      (b)    any potential transferee or assignee who has entered into a confidentiality undertaking in
             respect of such confidential information.
15.   Assignment and transfer

      The Customer may not assign or transfer any of its rights, benefits or obligations under the NOD
      Terms without the prior written consent of the Bank. The Bank may assign the NOD Terms and its
      rights, benefits and/or obligations hereunder to any other person.
16.   Miscellaneous

16.1 No failure by the Bank to exercise nor delay in exercising any right or remedy under the NOD Terms
     shall operate as a waiver or release of that right or remedy. The Bank is entitled to exercise all of its
     rights and remedies unless it has expressly waived them in writing.
16.2 If, at any time, any provision of the NOD Terms is or becomes illegal, invalid or unenforceable in any
     respect under any law of any jurisdiction, neither the legality, validity or enforceability of the remaining
     provisions nor the legality, validity or enforceability of such provision under the law of any other
     jurisdiction will in any way be affected or impaired.
16.3 The NOD Terms may be executed in any number of counterparts. All counterparts together will be
     taken to constitute one instrument.
16.4 Any certification or determination by the Bank of a rate or amount or sum due from the Customer
     under the NOD Terms is, in the absence of manifest error, conclusive evidence of the matters to which
     it relates.

17.   Law and jurisdiction

17.1 The NOD Terms and any non-contractual obligations arising out of or in connection with them shall be
     governed by and construed in accordance with the laws of England.

17.2 The parties submit to the exclusive jurisdiction of the courts of England to settle any dispute or
     proceedings in connection with the NOD Terms or any non-contractual obligation arising out of or in
     connection with the NOD Terms provided that this Clause shall be for the benefit of the Bank alone
     and the Bank shall not be prevented from taking proceedings in relation to any dispute in any other
     courts                                        with                                      jurisdiction.




RESTRICTED
                                                                                                       569
      20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                             (Explanatory Statement) Pg 571 of 1648



General matters applicable to the relationship between the Bank
and the Customer
Material Interests
The Bank, divisions or transaction teams within the Bank, other members of the HSBC Group or any company
with whom the Bank has an association, may from time to time have interests or duties which conflict with its
clients’ interests or duties owed to its clients, including, potentially, the Customer. The Bank has established
procedures which are designed to identify and manage such conflicts. These include organisational and
administrative arrangements to safeguard the interests of clients. The Bank also has rules and procedures
which control disclosure of information between the HSBC Group’s various legal entities, between different
divisions within these legal entities and also between the transaction teams within those entities.
The Customer acknowledges that the Bank’s agreement to provide services to the Customer does not require
any other member of the HSBC Group or any of the Bank’s other divisions or transaction teams to restrict
their activities in any way or to provide the Customer, the Bank or the division or team advising the Customer
any information whatsoever about, or derived from, those activities nor, in most cases, does it create any
obligation to advise the Customer of any conflict of interest which exists or may arise.
In financing the Customer, the Bank will not be required to disclose to the Customer, nor to make use for the
Customer’s benefit, of, any information known to the Bank or any individual acting on the Bank’s behalf which:
(a) belongs to or is confidential to another client, or (b) belongs to or is confidential to the Bank, some other
part of the Bank’s business, its associates, or one of the HSBC Group’s various legal entities.
In some cases, the Bank’s procedures and controls may not of themselves be sufficient to ensure that a
potential conflict of interest does not damage a client’s interests. In these circumstances, the Bank may
consider it appropriate to disclose the potential conflict to the client and may seek the client’s consent to
proceed. Alternatively, the Bank may decline to act or cease to act in any circumstance where there is
residual risk of damage to the interests of any client.


Compliance Activity
The Bank and members of the HSBC Group, are required, and may take any action they consider appropriate
in their sole discretion, acting reasonably, to meet Compliance Obligations in connection with the detection,
investigation and prevention of Financial Crime (“Financial Crime Risk Management Activity”). To the
extent permissible by law, neither the Bank nor any other member of the HSBC Group shall be liable to the
Customer or any third party in respect of any Loss, whether incurred by the Customer or a third party, caused
in whole or in part in connection with the undertaking of Financial Crime Risk Management Activity.
“Compliance Obligations” means obligations of the HSBC Group to comply with: (a) Laws, or international
guidance and internal policies or procedures, (b) any demand and/or requests from authorities or reporting,
disclosure or other obligations under Laws, and (c) Laws requiring members of the HSBC Group to verify the
identity of its customers.
“Financial Crime” means money laundering, terrorist financing, bribery, corruption, tax evasion, fraud,
evasion of economic or trade sanctions, and/or violations, or acts or attempts to circumvent or violate, any
Laws relating to these matters.
“Laws” means any applicable local or foreign statute, law, regulation, ordinance, rule, judgment, decree,
voluntary code, directive, sanctions regime, court order, agreement between any member of the HSBC Group
and an authority, or agreement or treaty between authorities and applicable to the Bank or a member of the
HSBC Group.
“Loss” means any claim, charge, cost (including, but not limited to, any legal or other professional cost),
damages, debt, expense, tax, liability, obligation, allegation, suit, action, demand, cause of action, proceeding
or judgment, however calculated or caused, and whether direct or indirect, consequential, punitive or
incidental.




RESTRICTED

                                                                                                      570
      20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                           (Explanatory Statement) Pg 572 of 1648



       NOD Supplementary Terms – Multiple Parties
1.    INTRODUCTION
      These terms and conditions (the ''Multiparty Supplementary Terms'') apply to and govern the use of
      the Facility by the Customer and shall at all times and for all purposes form part of the NOD Terms.
2.    Definitions
      Unless otherwise defined herein, terms defined in the Master Terms shall have the same meaning in
      these Multiparty Supplementary Terms. In addition, in these Multiparty Supplementary Terms:
      ''Accession Notice'' means an accession request duly signed by the relevant entity (in a form as
      provided by the Bank on request) for the purpose of adding an Additional Borrower in accordance with
      Clause 6.
      “Account Notice” means a notice to the Bank (in a form as provided by the Bank on request) duly
      signed by a Borrower and/or the NOD Agent requesting that the Facility is to apply (or cease to apply)
      to certain Accounts specified in that notice.
      “Departing Borrower” means a Borrower who duly executes and delivers a Withdrawal Notice such
      that they are no longer a Borrower in accordance with Clause 6.4,
       “Withdrawal Notice” means a notice (in a form as provided by the Bank on request) duly signed by a
      Borrower and/or the NOD Agent for the purpose of withdrawing a Borrower from the NOD Terms in
      accordance with Clause 6.2.
3.    NOD Agent Appointment
      Each Borrower authorises the NOD Agent to negotiate, agree or change the Facility or any
      amendment to the NOD Terms, including any replacement or renewal of the NOD Terms, any
      increase or decrease in the Limit, and to execute any document setting out such agreement for itself
      and on behalf of each Borrower.
4.    Representations, Warranties and undertakings
4.1   Each Borrower represents and warrants to the Bank that:
      (a)   the NOD Agent is authorised by each Borrower to negotiate, agree or change the Facility or any
            amendment to the NOD Terms, including any replacement or renewal of the NOD Terms, any
            increase or decrease in the Limit, and to execute any document setting out such agreement for
            itself and on behalf of each Borrower, including without limitation the documents referred to in
            Clause 5; and
      (b)   it has the power to authorise the NOD Agent to carry out the acts set out in Clause 4.1(a)
            above.
4.2   Each Borrower repeats the representations and warranties in these Multiparty Supplementary Terms
      continually during the term of the NOD Terms.
5.    Group Relationship
5.1   Each Borrower represents and warrants to the Bank that it is a member of the same Customer Group
      as each other Borrower. Each Borrower undertakes to give to the Bank (with copies to the other
      Borrowers) not less than 14 (fourteen) calendar days prior written notice that such Borrower is to
      cease to be a member of the same Customer Group as each other Borrower, and each such notice
      shall take effect as a notice by the relevant Borrower of its intention to cease to be a Borrower.
5.2   A Borrower who ceases to be a member of the same Customer Group as each other Borrower and
      fails to give prior written notice to the Bank in accordance with Clause 5.1 becomes a Departing
      Borrower on the date the Bank so notifies the Borrower in writing.




RESTRICTED                                                                                    Page 19 of 24
                                                                                                  571
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 573 of 1648



6.    Accession and Withdrawal of Borrowers
6.1   Accession.
      (a)   An entity that is a member of the same Customer Group as the existing Borrowers but is not a
            party to the NOD Terms may submit an Accession Notice to the Bank confirming that:
            (i)     it wishes to become a Borrower; and, if applicable,
            (ii)    it has become or will become a Participant under the GLS Terms,
      (b)   Subject to Clause 6.3, the Bank will confirm its agreement by countersigning and returning the
            Accession Notice whereupon the entity will become a Borrower on the later of: (i) the date
            specified by the Bank in the Accession Notice; and (ii) the date that entity becomes a Debtor
            under the Intercreditor Agreement.
6.2   Withdrawal.
      (a)   If a Borrower:
            (i)     wishes to resign from the NOD Terms; and/or
            (ii)    intends to cease to be a Participant under the GLS Terms (a “Former Participant”);
            that Borrower and/or the NOD Agent shall submit to the Bank a Withdrawal Notice.
      (b)   If the Bank is satisfied that the relevant Borrower has no actual or contingent liabilities
            outstanding under the Facility, it will release that Borrower from its rights and obligations under
            the NOD Terms by countersigning and returning the Withdrawal Notice, whereupon such
            Borrower becomes a Departing Borrower.
      (c)   Instead of withdrawing from the Facility, a Borrower may, before becoming a Former
            Participant, request that the Facility is available on its Non-GLS Accounts upon it becoming a
            Former Participant by submitting an Account Notice confirming:
            (i)     the fact that and the date on which it will cease to be a Participant under the GLS Terms;
            (ii)    that it wishes the Facility to continue to apply to certain of its Non-GLS Accounts; and
            (iii)   which Non-GLS Accounts the Facility is to continue to apply to.
      (d)   Subject to Clause 6.3, the Bank will confirm its agreement by countersigning and returning the
            Account Notice whereupon the Facility will be available only on the relevant Non-GLS Accounts
            of the Borrower from the date on which it becomes a Former Participant.
      (e)   A Former Participant who fails to give prior written notice to the Bank in accordance with Clause
            6.2 (a) (ii) or (b) becomes a Departing Borrower on the date on which it becomes a Former
            Participant.
6.3   Bank Discretion. The Bank may, in its absolute discretion, decide to consent to any request in a
      Accession Notice, Withdrawal Notice and/or Account Notice it has received and it may make its
      consent subject to such conditions it considers necessary and/or desirable, including (without
      limitation) any amendment to the NOD Terms.
6.4   Departing Borrower. If a Borrower becomes a Departing Borrower:
      (a)   it immediately ceases to be a Borrower;

      (b)   the Facility shall immediately be deemed to have been withdrawn from it and no further
            borrowings may be made by it under the NOD Terms;

      (c)   unless otherwise directed by the Bank in writing, all sums owed by it to the Bank under the NOD
            Terms (if any) become immediately payable to the Bank;

      (d)   no credit balance standing to the credit of any of its Accounts shall be taken into account for the
            purposes of calculating the amount of the Net Overdraft Balance;

      (e)the remaining Borrowers shall forthwith elect to make such repayments in respect of their
         borrowings as will ensure compliance with the Limit or, in default of such election by the
         Borrowers, shall make such repayments as the Bank shall direct; and
RESTRICTED
                                                                                                     572
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 574 of 1648




      (f)   for the avoidance of doubt and without prejudice to the preceding paragraphs of this Clause 6.4:
            (i)    a Departing Borrower shall remain liable to the Bank under the NOD terms until such time
                   at which the Bank notifies the Departing Borrower in writing that it is satisfied that it has
                   received payment of all sums outstanding from that Departing Borrower in connection
                   with the NOD Terms; and
            (ii)   nothing in this clause 6.4 shall prevent the exercise by the Bank at any time of any other
                   right in and towards satisfaction of any indebtedness owed to it by a Departing Borrower.
6.5   Documentation
      (a)   Any document submitted and any amendment to the NOD Terms requested by the Bank
            pursuant to this Clause 6 shall be signed by the NOD Agent (acting for itself and as agent for
            each of the Borrowers).
      (b)   The NOD Agent undertakes to send a copy of any countersigned documents received from the
            Bank to all Borrowers.

      (c)   The rights, duties and obligations of the Borrowers and/or the Bank under to the NOD Terms
            shall not be affected by any failure by the NOD Agent to notify any Borrowers of any matter
            relating to the Facility or the NOD Terms.
7.    Disclosure
      The Bank may disclose to the NOD Agent any information concerning any Borrower and any Account,
      and execution of the Application Form or an Accession Notice by the Borrower, as applicable, shall
      constitute the Borrower’s consent to such disclosure.
8.    Notices
8.1   Any notice sent by the Bank to the NOD Agent shall constitute notice to all Borrowers.
8.2   Notwithstanding Clause 8.1, the Bank may at its sole discretion address any notices or demands for
      payment direct to any Borrower and such notice shall be effective as if sent to the NOD Agent.
9.    Liability
9.1   Any liability of the NOD Agent or any Borrower under the NOD Terms shall be a joint and several
      liability of such NOD Agent or the relevant Borrower;
9.2   If any part of the NOD Terms is or becomes unenforceable against any Borrower it shall remain
      enforceable against the others;
9.3   Each Borrower agrees it is bound by NOD Terms even if not all of the other Borrowers have executed
      the NOD Terms, or there was some deficiency or invalidity in another Borrower being bound by the
      NOD Terms;
9.4   The Bank’s rights against any Borrower shall not be impaired, discharged or otherwise affected by any
      time, indulgence, consent or waiver granted to any other Borrower or by any liability of any other
      Borrower, or any Security relating to any such liability being varied or released or by any failure to take
      or perfect any such Security or by any other act, event or omission which would but for this provision
      impair, discharge or otherwise affect any of the Bank’s rights; and
9.5   None of the Borrowers shall be entitled, without the Bank’s written consent, to exercise any right, or
      make any claim against any other Borrower (including any right of subrogation or right to prove in a
      liquidation) arising by virtue of any payment made in accordance with the NOD Terms or otherwise
      arising in connection to it.




RESTRICTED
                                                                                                       573
      20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 575 of 1648




NOD Supplementary Terms – Non-GLS Accounts
1.    INTRODUCTION
1.1   These terms and conditions (the “Non-GLS Accounts Supplementary Terms”) apply to and govern
      the use of the Facility by the Customer and shall at all times and for all purposes form part of the NOD
      Terms.
2.    Definitions
      Terms defined in the Master Terms shall have the same meaning in these Non-GLS Accounts
      Supplementary Terms.
3.    SET OFF
3.1   Each Customer irrevocably and unconditionally:
      (a)   authorises the Bank (at its absolute discretion and without notice to or consent or demand of
            any Borrower) from time to time to set off, apply or combine, or exercise any netting rights in
            relation to, all or any amounts for the time being due from the Bank to the Borrower in respect of
            any credit balance on any Account of that Borrower in or towards the repayment or discharge of
            any amount for the time being due to the Bank from the Borrower under any Corporate Banking
            Facility (as defined in the Umbrella Designation Letter) provided by the Bank to that Borrower
            (or any rights of HSBC under the Intercreditor Agreement with respect to the Corporate Banking
            Facilities).
3.2   Each Borrower:
      (a)   acknowledges that neither its above-described liability nor the rights, powers and remedies
            conferred on the Bank by these Non-GLS Accounts Supplementary Terms or by law shall be
            discharged, impaired or otherwise affected by any act, event or omission which would otherwise
            operate to discharge, impair or otherwise affect such liability or such rights, powers or remedies;
            and
      (b)   acknowledges that so long as it is under the above-described liability, it shall not exercise any
            rights or remedies which it may at any time have to be indemnified by or claim any contribution
            from any other Borrower in connection with these Non-GLS Accounts Supplementary Terms.
3.3   The Bank’s set-off rights in Clause 3.1 are additional to and without prejudice to any other rights of
      set-off or combination of accounts that the Bank may have, including (without limitation) any rights
      under the NOD Terms, the Umbrella Designation Letter or the Intercreditor Agreement.
3.4   Each Borrower agrees that its obligations under this Clause 3 shall not be affected or discharged as a
      result of:
      (a)   the making of any changes to the Facility or any variation to the NOD Terms; or
      (b)   the variation, exchange, release or failure to enforce any other security or guarantee held or to
            be held by the Bank with respect to the Facility (or any part thereof) or the NOD Terms; or
      (c)   the enforcement against any Borrower under this Clause 3 without having enforced or sought to
            enforce any rights or remedies which the Bank may have against any other Borrower or any
            other person; or
      the taking of, or the omission to take, any action which but for this provision would discharge
            any Borrower from its liability under this Clause 3.




RESTRICTED
                                                                                                     574
      20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                              (Explanatory Statement) Pg 576 of 1648




                                               SCHEDULE 1

                            FORM OF LEVERAGE CALCULATION CERTIFICATE

To:      [     ] as Bank

From: [Company]

Dated:

                              KCA Deutag Alpha Limited – Net Overdraft Facility
                                 dated [      ] (the Overdraft Agreement)



1.       We refer to the Overdraft Agreement. This is a Leverage Calculation Certificate. Terms defined in
         the Overdraft Agreement have the same meaning when used in this Leverage Calculation Certificate
         unless given a different meaning in this Leverage Calculation Certificate.

2.       We confirm that in respect of the 12 month period ending on [   ],   the   Senior   Secured   Gross
         Leverage Ratio was [ ]:




Signed for and on behalf of



……………………………
[Authorised Signatory]
[Company]




RESTRICTED
                                                                                                   575
   20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                     (Explanatory Statement) Pg 577 of 1648




RESTRICTED
                                                                          576
                20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                             Exhibit D
HSBC Global                   Documentation      ManagerPg 578 of 1648
                                    (Explanatory Statement)


Welcome to your Global Documentation Output Pack. There are two phases to generating your Output Pack ready for execution. These will allow you to
review all the documentation before you finalise it and it can no longer be edited.

The Output Pack is initially marked with a Draft watermark when you have selected "Generate Draft Documentation". This represents all the
documentation, including Terms and Conditions, based upon the services you have requested and the data entered so far. Please thoroughly review and
ensure that all known data in the application forms is entered. This will improve your product set up. If any information is missing please go back to the
Customer Detail Tab and/or Product Requests Tab and make any changes/additions. You can generate your draft document again and recheck all data
entered.

After your final review of the watermarked version you can select the Finalise Document button which will generate the Output Pack again but without
the watermark, ready to be signed. Once the Finalise Document is selected you will not be able to make any further amendments. You would need to
start your case again. You are required to make a confirmation before selecting the Finalise Button.

If you have any questions please contact your HSBC representative dealing with your case.




Le damos la bienvenida a su paquete inicial de Global Documentation. La generación de un paquete inicial listo para ejecutarse consta de dos fases.
Estas le permitirán revisar toda la documentación antes de finalizarla y de que ya no pueda editarse.

El paquete inicial incluye al principio la marca de agua Borrador si selecciona la opción "Generar borrador de documentación". Esto representa toda la
documentación, incluidos los términos y condiciones, en función de los servicios solicitados y los datos introducidos hasta ese momento. Realice una
revisión exhaustiva para asegurarse de se hayan introducido todos los datos conocidos en los formularios de solicitud. Esto facilitará la configuración
del producto. Si falta información, vuelva a las pestañas Detalles del cliente o Solicitudes de producto y realice los cambios o las adiciones pertinentes.
Puede generar su borrador de documentación otra vez y volver a comprobar todos los datos introducidos.
                                                                     FT
Tras la revisión final de la versión con marca de agua, puede seleccionar el botón Finalizar documentación, que generará el paquete inicial de nuevo sin
la marca de agua, listo para firmarse. Una vez seleccionado el botón Finalizar documentación, no podrá realizar modificaciones. Deberá volver a
empezar el caso. Debe confirmar antes de seleccionar el botón Finalizar.

Si tiene cualquier pregunta, póngase en contacto con el representante de HSBC encargado del caso.
                                        RA

Selamat datang di Global Documentation Output Pack. Ada dua fase untuk membuat Output Pack Anda siap dijalankan. Hal ini akan memungkinkan
                                       D


Anda memeriksa semua dokumen sebelum Anda memfinalisasi dokumen tersebut dan tidak dapat diedit lagi.

Output Pack ini awalnya diberi tanda dengan watermark Draf saat Anda memilih "Buat Draf Dokumentasi". Hal ini mewakili semua dokumentasi,
termasuk Syarat dan Ketentuan, berdasarkan layanan yang Anda minta dan data yang dimasukkan sejauh ini. Periksalah secara menyeluruh dan
pastikan semua data yang diketahui dalam formulir aplikasi sudah dimasukkan. Hal ini akan membantu meningkatkan pengaturan produk Anda.
Jika ada informasi yang belum lengkap, kembalilah ke Tab Detail Nasabah dan/atau Permintaan Produk dan lakukan perubahan/penambahan yang
diperlukan. Anda dapat membuat draf dokumen lagi Anda dan memeriksa kembali semua data yang telah dimasukkan.

Setelah pemeriksaan final terhadap versi dokumen ber-watermark, Anda dapat menekan tombol Finalisasi Dokumen yang akan menghasilkan Output
Pack lagi tetapi tanpa watermark, dan siap untuk ditandatangani. Jika Anda sudah menekan tombol Finalisasi Dokumen, Anda tidak dapat melakukan
perubahan lagi. Anda harus memulai kasus Anda lagi. Anda diminta melakukan konfirmasi sebelum menekan Tombol Finalisasi.

Jika ada pertanyaan, hubungi perwakilan HSBC Anda yang menangani kasus ini.




                                                                                                                                      577
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 579 of 1648
                                            Table of Contents


Abbot Group Limited
 United Kingdom - HSBC UK
 English                                                                                      2
  Relationship Acceptance Form                                                           2   []
  Global Application Form - United Kingdom - HSBC UK                                     6   []
     Pooling Form                                                                        6   []
  E-Channel Reporting                                                                   12   []
     E-Channel Account Details Form - HSBCnet                                           12   []
     E-Channels Letter of Authority                                                     22   []
     E-Channels Letter of Authority                                                     24   []
     E-Channels Letter of Authority                                                     26   []
     E-Channels Letter of Authority                                                     28   []
     E-Channels Letter of Authority                                                     30   []
     E-Channels Letter of Authority                                                     32   []
     E-Channels Letter of Authority                                                     34   []
     E-Channels Letter of Authority                                                     36   []
     E-Channels Letter of Authority                                                     38   []
     E-Channels Letter of Authority                                                     40   []
     E-Channels Letter of Authority                                                     42   []
     E-Channels Letter of Authority                                                     44   []
     E-Channels Letter of Authority                                                     46   []
  Relationship Checklist                                                                48   []
  Terms and Conditions                                                                  50   []
                                             FT
                         RA
                        D




                                                         1 / 69
                                                                                 578
                  20-12433-scc             Doc 8-4      Filed 10/15/20        Entered 10/15/20 13:00:32                    Exhibit D
Relationship Acceptance   FormStatement)
                    (Explanatory                                                 Pg 580 of 1648


For Bank Use Only                      Original Document Stored                                               GRID


Customer Details

Registered/Customer Name              Abbot Group Limited

Country/Territory of Formation /                                        Country/Territory Of Registration
                                 United Kingdom
Incorporation                                                           (if different from Formation/Incorporation)

Registration/Formation/
                                                                                       Tax Number
Incorporation Number(if applicable)

Date of Formation/Incorporation
                                                   Corporate Status
or Registration
"Formation" means, in relation to a non-corporate entity, the execution of legal documents or completion of such other legal steps (including
obtaining required approvals) as may be required to form such entity. The customer whose Registered/Customer Name is set out above shall be
referred to as "Customer" for the purposes of the Relationship Documents. Terms used in this Relationship Acceptance Form shall have the same
meaning as in other relevant Relationship Documents, unless otherwise defined.

Customer Address Details
Registered/Customer Address


Address Line 1


Address Line 2
                                                                      FT
Address Line 3


City                                                                             State/Province/County
                                          RA

Postal/Zip Code                                                                  Country/Territory                    United Kingdom

Business Address                          Same as Registered/Customer
                                                                                        Other
                                          Address

Correspondence Address                    Same as Registered/Customer
                                                                                        Same as Business Address                       Other
                                         D


                                          Address




                                                                                 2 / 69
Customer Pack Number: 28092020-00041
Document Number: GF-1000-200228-EN. HSBC Group © All rights reserved.                                                             579
                                                                                               Version 09/10/2020 13:37:17
                  20-12433-scc          Doc 8-4        Filed 10/15/20       Entered 10/15/20 13:00:32                Exhibit D
Relationship Acceptance   FormStatement)
                    (Explanatory continued
                                         Pg 581 of 1648



Customer Contact

Please provide details of the primary business contact(s).


First Name(s)                                                                 Last Name


Title (e.g. Mr, Mrs)                                                          Job Title


Telephone Number                                                              Fax Number


Email Address




Requested Services

Please find listed below the Services requested by the Customer and the corresponding list of Relationship Documents containing the applicable
terms and conditions.

This Application Form refers to the Master Services Agreement and other Relationship Documents agreed between the Customer and the HSBC
Entity/ies whose registered name(s) is/are set out below. Each such HSBC Entity shall be referred to as "Bank" for the purposes of the applicable
Relationship Documents. Where the Customer takes additional Services from members of the HSBC Group in the future, the Bank may provide the
Customer with additional Relationship Documents which apply in addition to those set out below. The Bank will not provide the Customer with those
set out below again unless the Customer requests another copy of these from the Bank. The Parties will enter into additional terms and conditions
using a Service Amendment Form.
                                                                  FT
                           Country/                                                               Relationship Documents
        Service            Territory                HSBC Entity
                                                                                Applicable Application                  Other Applicable
                                        RA

                                                                                       Forms                        Relationship Documents

                                                                                                              Master Services Agreement,
                                                                                                              Confidentiality and Regulatory
                       United                                             Relationship Acceptance Form,       Annex, Pooling Service Schedule,
 Notional Pooling      Kingdom -         HSBC UK Bank plc                 Notional Pooling Form, E-Channel    Participant Country Condition, E-
                       HSBC UK                                            Account Details Form - HSBCnet      Channel Letter of Authority, United
                                       D


                                                                                                              Kingdom - HSBC UK Country
                                                                                                              Conditions, Relationship Checklist




Customer Pack Number: 28092020-00041                                           3 / 69
Document Number: GF-1000-200228-EN. HSBC Group © All rights reserved.
                                                                                                                             580
                                                                                          Version 09/10/2020 13:37:17
                 20-12433-scc          Doc 8-4        Filed 10/15/20         Entered 10/15/20 13:00:32                 Exhibit D
Relationship Acceptance   FormStatement)
                    (Explanatory continued
                                         Pg 582 of 1648



Customer Declaration

By executing this Relationship Acceptance Form, the Customer acknowledges the receipt of and agree to all of the terms and conditions contained

within the Relationship Documents in Customer Pack Number      28092020-00041          which apply to the provision of each Service by each HSBC

Entity (and no other member of the Group) as described in the Requested Services section above. The Customer further agrees that the provisions
of the Confidentiality and Regulatory Annex shall apply to the Customer's entire banking relationship with each HSBC Entity, and supplements
those in any other agreement between the Customer and such HSBC Entity. Any consents, authorisations or waivers requested by such HSBC
Entity, and permissions that already exist from the Customer in relation to Customer Information shall continue to apply in full force and effect,
to the extent permissible by applicable law.
The Customer certifies that:
  • it has taken all necessary action to authorise the entry into and performance of the Relationship Documents;
  • the signatories named below have the necessary capacity and authority to enter into the applicable Relationship Documents with the HSBC
  • Entity/ies named at the Requested Services section above on the Customer's behalf;
  • the Authorised Persons who have completed a Signature Book have been duly authorised by the Customer in accordance with the Customer's
     constitutional documents and as set out in any relevant Application Form; and
  • all information and documentation provided in the applicable Relationship Documents, and/or in connection therewith to the HSBC Entity/ies
  • named above is complete, true and correct.
The Customer furthermore warrants and undertakes to take all steps necessary to ensure that this Customer Declaration shall remain valid and
effective in all respects until such time as the Customer or the Bank terminates the Relationship Documents in accordance with their terms.


Signature on behalf of the                                                Signature on behalf of the
                             {{Sig_es_:signer1:signature}}                                             {{Sig_es_:signer2:signature}}
Customer:                                                                 Customer:



First Name(s):                                                            First Name(s):
                                                                 FT
Last Name:                                                                Last Name:


Job Title:                                                                Job Title:
                                       RA

Date:                                                                     Date:
                                      D



Bank Confirmation
Each HSBC Entity (and no other member of the Group) named at the Requested Services section above agrees with the Customer that the terms
and conditions contained within the applicable Relationship Documents shall apply by providing each of the Services described in the Requested
Services section above.




Customer Pack Number: 28092020-00041                                           4 / 69
Document Number: GF-1000-200228-EN. HSBC Group © All rights reserved.
                                                                                                                               581
                                                                                           Version 09/10/2020 13:37:17
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 583 of 1648




                                FT
                         Page left intentionally blank
                RA
               D




                                            5 / 69
                                                                       582
                  20-12433-scc          Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                               Exhibit D
  Pooling Form                             (Explanatory Statement) Pg 584 of 1648



  This Pooling Form shall form part of the Relationship Documents agreed by each Participant listed below.


  Pooling Reference No.     IOF-Abbot Group Limited-001                     Pooling Form Version No.    00001



  Pooling Agent

  Registered / Customer Name                               Customer Pack Number(s)
  Abbot Group Limited                                      28092020-00041



  Participants

                                                      Jurisdiction of Formation /
  Registered /Customer Name                                                                  Customer Pack Number(s)
                                                      Incorporation
  Abbot Holdings Limited                              United Kingdom                         28092020-00040
  KCA Deutag Drilling Norge AS                        Norway                                 28092020-00033
  KCA European Holdings Limited                       United Kingdom                         28092020-00028
  KCA Deutag Alpha Ltd                                United Kingdom                         28092020-00037
  KCA Deutag Drilling Limited                         United Kingdom                         28092020-00034
  KCA Deutag Drilling Offshore Services AS            Norway                                 28092020-00032
  Abbot Investment (North Africa) Limited             United Kingdom                         28092020-00038
                                                                   FT
  KCA Deutag Caspian Limited                          United Kingdom                         28092020-00036
  KCA Deutag Holdings Norge AS                        Norway                                 28092020-00031
  KCA Deutag Technical Support Limited                United Kingdom                         28092020-00029
  KCA Deutag Drilling Group Limited                   United Kingdom                         28092020-00035
                                        RA

  Abbot Group Limited                                 United Kingdom                         28092020-00041
  Abbot Holdings Norge AS                             Norway                                 28092020-00039
  KCA Deutag Offshore AS                              Norway                                 28092020-00030
                                       D




Customer Pack Number: 28092020-00041                                                6 / 69
Document Number: CF-TW01-110830-EN. HSBC Group © All rights reserved.
                                                                                                                            583
                    20-12433-scc     Doc 8-4      Filed 10/15/20        Entered 10/15/20 13:00:32          Exhibit D
  Pooling Form continued
                     (Explanatory Statement)                               Pg 585 of 1648



  Pooling Service
                                                                  Pool Name / Pool ID
  Notional Pool                                                   Bank use only              IOF-Abbot Group Limited-001

  Base Currency                USD                                Location of the Notional
                                                                                             United Kingdom - HSBC UK
                                                                  pool


  Interest Period               Monthly                           Settlement Date            Last day of the month



  Pooling Accounts

   Account Number or Pool Name/ID                                            Currency
   SCP 001                                                                   GBP
   SCP 002                                                                   EUR
   SCP 003                                                                   NOK
   SCP 004                                                                   USD
   40127673147290                                                            CAD
   40127673147282                                                            SGD
   40127673147309                                                            MXN
                                                             FT
                                      RA
                                     D




                                                                          7 / 69
Customer Pack Number: 28092020-00041
Document Number: CF-TW01-110830-EN. HSBC Group © All rights reserved.                                                584
                 20-12433-scc            Doc 8-4          Filed 10/15/20        Entered 10/15/20 13:00:32             Exhibit D
  Pooling Form continued
                     (Explanatory Statement)                                       Pg 586 of 1648



  Advantage Allocation


  Advantage Allocation 1                                                         Pool Name/Pool ID              SCP 001


  Allocation Method         Absolute Balance Allocation        Fair Share Allocation


  Default Settlement Account         40012511145010



  Interest on Net Balance


  Base Rate for Net Credit Balance See IOF                                      Spread for Net Credit Balance


  Base Rate for Net Debit Balance See IOF                                       Spread for Net Debit Balance


  Interest on Pooling Accounts

                               Base Rate for                   Spread for       Base Rate for                   Spread for      Nominated Pooling
   Pooling Account Number
                               Credit Balance                  Credit Balance   Debit Balance                   Debit Balance       Account

   40012511145010              N/A                             N/A              N/A                             N/A
   40012531348396              N/A                             N/A
                                                                   FT           N/A                             N/A
   40012501348418              N/A                             N/A              N/A                             N/A
   40012501348426              N/A                             N/A              N/A                             N/A
   40012501348442              N/A                             N/A              N/A                             N/A
   40012591348450              N/A                             N/A              N/A                             N/A
                                         RA

   40012541348469              N/A                             N/A              N/A                             N/A
   40012541348477              N/A                             N/A              N/A                             N/A
   40012531348388              N/A                             N/A              N/A                             N/A
   40012581348353              N/A                             N/A              N/A                             N/A
   40012551409565              N/A                             N/A              N/A                             N/A
                                        D


   40012521492063              N/A                             N/A              N/A                             N/A


  Advantage Allocation 2                                                         Pool Name/Pool ID              SCP 002


  Allocation Method         Absolute Balance Allocation        Fair Share Allocation


  Default Settlement Account         40127667641976



  Interest on Net Balance


  Base Rate for Net Credit Balance See IOF                                      Spread for Net Credit Balance


  Base Rate for Net Debit Balance See IOF                                       Spread for Net Debit Balance


  Interest on Pooling Accounts




                                                                                  8 / 69
Customer Pack Number: 28092020-00041
Document Number: CF-TW01-110830-EN. HSBC Group © All rights reserved.                                                           585
                 20-12433-scc            Doc 8-4          Filed 10/15/20        Entered 10/15/20 13:00:32             Exhibit D
  Pooling Form continued
                     (Explanatory Statement)                                       Pg 587 of 1648




                               Base Rate for                   Spread for       Base Rate for                   Spread for      Nominated Pooling
   Pooling Account Number
                               Credit Balance                  Credit Balance   Debit Balance                   Debit Balance       Account

   40127673147510              N/A                             N/A              N/A                             N/A
   40127667641976              N/A                             N/A              N/A                             N/A
   40127673147443              N/A                             N/A              N/A                             N/A
   40127673147341              N/A                             N/A              N/A                             N/A
   40127673147384              N/A                             N/A              N/A                             N/A
   40127677022461              N/A                             N/A              N/A                             N/A


  Advantage Allocation 3                                                         Pool Name/Pool ID              SCP 003


  Allocation Method         Absolute Balance Allocation        Fair Share Allocation


  Default Settlement Account         40127667640073



  Interest on Net Balance


  Base Rate for Net Credit Balance See IOF                                      Spread for Net Credit Balance
                                                                   FT
  Base Rate for Net Debit Balance See IOF                                       Spread for Net Debit Balance


  Interest on Pooling Accounts
                                         RA

                               Base Rate for                   Spread for       Base Rate for                   Spread for      Nominated Pooling
   Pooling Account Number
                               Credit Balance                  Credit Balance   Debit Balance                   Debit Balance       Account

   40127673147553              N/A                             N/A              N/A                             N/A
   40127667640073              N/A                             N/A              N/A                             N/A
   40127673147368              N/A                             N/A              N/A                             N/A
                                        D


   40127673147392              N/A                             N/A              N/A                             N/A
   40127673147451              N/A                             N/A              N/A                             N/A
   40127673147529              N/A                             N/A              N/A                             N/A
   40127673147537              N/A                             N/A              N/A                             N/A
   40127676096894              N/A                             N/A              N/A                             N/A


  Advantage Allocation 4                                                         Pool Name/Pool ID              SCP 004


  Allocation Method         Absolute Balance Allocation        Fair Share Allocation


  Default Settlement Account         40127673147231



  Interest on Net Balance


  Base Rate for Net Credit Balance See IOF                                      Spread for Net Credit Balance


  Base Rate for Net Debit Balance See IOF                                       Spread for Net Debit Balance




                                                                                  9 / 69
Customer Pack Number: 28092020-00041
Document Number: CF-TW01-110830-EN. HSBC Group © All rights reserved.                                                           586
                20-12433-scc          Doc 8-4     Filed 10/15/20          Entered 10/15/20 13:00:32   Exhibit D
  Pooling Form continued
                     (Explanatory Statement)                                 Pg 588 of 1648




  Interest on Pooling Accounts

                            Base Rate for                Spread for       Base Rate for         Spread for      Nominated Pooling
   Pooling Account Number
                            Credit Balance               Credit Balance   Debit Balance         Debit Balance       Account

   40127673147231           N/A                          N/A              N/A                   N/A
   40127660230006           N/A                          N/A              N/A                   N/A
   40127673147325           N/A                          N/A              N/A                   N/A
   40127673147333           N/A                          N/A              N/A                   N/A
   40127673147376           N/A                          N/A              N/A                   N/A
   40127673147435           N/A                          N/A              N/A                   N/A
   40127673147478           N/A                          N/A              N/A                   N/A
   40127673147486           N/A                          N/A              N/A                   N/A
   40127673147502           N/A                          N/A              N/A                   N/A
   40127673147545           N/A                          N/A              N/A                   N/A
   40127673147561           N/A                          N/A              N/A                   N/A
   40127673147588           N/A                          N/A              N/A                   N/A
   40127674202468           N/A                          N/A              N/A                   N/A
   40127677022453           N/A                          N/A              N/A                   N/A
   40127677376684           N/A                          N/A FT           N/A                   N/A
                                     RA
                                    D




                                                                           10 / 69
Customer Pack Number: 28092020-00041
Document Number: CF-TW01-110830-EN. HSBC Group © All rights reserved.                                           587
                 20-12433-scc            Doc 8-4     Filed 10/15/20       Entered 10/15/20 13:00:32                  Exhibit D
  Pooling Form continued
                     (Explanatory Statement)                                 Pg 589 of 1648



  Interest Optimisation                                                    Pool Name/Pool ID                   IOF-Abbot Group Limited-001


  Interest on Pooling Accounts

                         Covered Credit Balance         Covered Debit Balance         Residual Credit Balance          Residual Debit Balance
   Pooling Account
   Number / Pool ID
                          Base Rate         Spread       Base Rate       Spread        Base Rate        Spread          Base Rate       Spread

                      Bank of England                Bank of England              Bank of England                   Bank of England
   SCP 001                                 -0.40                        +1.00                          -0.40                           +1.0
                      Base Rate                      Base Rate                    Base Rate                         Base Rate
                                                     ECB Main                                                       ECB Main
   SCP 002            ECB Deposit Rate’    +0.15                        +1.0      ECB Deposit Rate     +0.15                           +1.0
                                                     Refinancing Rate                                               Refinancing Rate
                      HSBC overnight                 HSBC overnight               HSBC overnight                    HSBC overnight
   SCP 003                                 -0.40                        +1.0                           -0.40                           +1.0
                      offer rate                     offer rate                   offer rate                        offer rate
                      US Federal RES                 US Federal RES               US Federal RES                    US Federal RES
                      Federal Funds                  Federal Funds                Federal Funds                     Federal Funds
   SCP 004                                 -0.40                        +1.0                           -0.40                           +1.00
                      Target Rate Mid-               Target Rate Mid-             Target Rate Mid-                  Target Rate Mid-
                      point                          point                        point                             point
                      HSBC overnight                 HSBC overnight               HSBC overnight                    HSBC overnight
   40127673147290                          -0.40                        +1.0                           -0.40                           +1.0
                      offer rate                     offer rate                   offer rate                        offer rate
                      HSBC overnight                 HSBC overnight               HSBC overnight                    HSBC overnight
   40127673147282                          -0.40                        +1.0                           -0.40                           +1.0
                      offer rate                     offer rate                   offer rate                        offer rate
                      HSBC overnight                 HSBC overnight               HSBC overnight                    HSBC overnight
   40127673147309                          -0.40                        +1.0                           -0.40                           +1.0
                      offer rate                     offer rate                   offer rate                        offer rate
                                                                FT
                                       RA
                                      D




                                                                            11 / 69
Customer Pack Number: 28092020-00041
Document Number: CF-TW01-110830-EN. HSBC Group © All rights reserved.                                                        588
                 20-12433-scc          Doc 8-4             Filed 10/15/20     Entered 10/15/20 13:00:32                 Exhibit D
E-Channel Account Details   Form
                   (Explanatory      - HSBCnet
                                Statement) Pg 590 of 1648



The E-Channel Account Details Form refers to the agreement which the E-Channel owner named below (the “Profile Owner”) has entered into with a
member of the HSBC Group (the “Profile Bank”) pursuant to which the Profile Owner may use the Profile Bank’s electronic banking systems (“E-
Channels”). The Account Holder authorises the loading of the accounts set out below to the Profile Owner's E-Channel for those purposes.

Profile Owner:          Abbot Group Limited


E-Channel ID:           GB1089338287                       Profile Bank       HSBC UK Bank plc


Where you are not the Profile Owner, or you are not the Account Holder of any accounts listed in this form, you must promptly notify the Profile
Owner or Account Holder (as appropriate) of this notification and provide them with any relevant information. You must further ensure that all
appropriate Account Holder authorisation documentation is completed in the form required by HSBC.


     The Account Holder hereby authorises the Profile Bank to fill in account numbers and to otherwise complete the E-Channel Account Details
     Form on its behalf and to correct any patent errors herein.


Account Details
Bank Name / Country / Branch Code /
Territory              Name / BIC                 Account Owner Entity      Account Number             Currency Account Name
 HSBC UK Bank plc,
                       HSBC BANK UK               Abbot Group Limited       40127673147282              SGD
 United Kingdom - HSBC
 UK


HSBC Account            ACH   ACH AI   FLU   PP    TRF   Other
                        CR    DR
Reference

                                                         LMP Dashboard
                                                                          FT
Bank Name / Country / Branch Code /
Territory              Name / BIC                 Account Owner Entity      Account Number             Currency Account Name
 HSBC UK Bank plc,
                       HSBC BANK UK               Abbot Group Limited       40012581348353              GBP
 United Kingdom - HSBC
                                        RA

 UK


HSBC Account            ACH   ACH AI   FLU   PP    TRF   Other
                        CR    DR
Reference

                                                         LMP Dashboard
                                       D


Bank Name / Country / Branch Code /
Territory              Name / BIC                 Account Owner Entity      Account Number             Currency Account Name
 HSBC UK Bank plc,
                       HSBC BANK UK               Abbot Group Limited       40127667641976              EUR
 United Kingdom - HSBC
 UK


HSBC Account            ACH   ACH AI   FLU   PP    TRF   Other
                        CR    DR
Reference

                                                         LMP Dashboad


Bank Name / Country / Branch Code /
Territory              Name / BIC                 Account Owner Entity       Account Number            Currency Account Name
 HSBC UK Bank plc,                                 KCA Deutag Drilling Norge
                       HSBC BANK UK                                          40127673147502             USD
 United Kingdom - HSBC                             AS
 UK


HSBC Account            ACH   ACH AI   FLU   PP    TRF   Other
                        CR    DR
Reference

                                                         LMP Dashboard




Customer Pack Number: 28092020-00041                                           12 / 69
Document Number: EF-0001-080917-EN. HSBC Group © All rights reserved.
                                                                                                                                589
               20-12433-scc          Doc 8-4             Filed 10/15/20     Entered 10/15/20 13:00:32    Exhibit D
E-Channel Account Details   Form
                   (Explanatory      - HSBCnet
                                Statement)        continued
                                           Pg 591 of 1648


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number    Currency Account Name
 HSBC UK Bank plc,
                       HSBC BANK UK             KCA Deutag Alpha Ltd      40127677022453     USD
 United Kingdom - HSBC
 UK


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number    Currency Account Name
 HSBC UK Bank plc,                               KCA European Holdings
                       HSBC BANK UK                                       40012541348477     GBP
 United Kingdom - HSBC                           Limited
 UK


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number    Currency Account Name
 HSBC UK Bank plc,
                       HSBC BANK UK             Abbot Group Limited       40127673147290     CAD
 United Kingdom - HSBC
 UK
                                                                  FT
HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard
                                      RA

Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity       Account Number   Currency Account Name
 HSBC UK Bank plc,                               KCA Deutag Drilling Norge
                       HSBC BANK UK                                        40127673147529    NOK
 United Kingdom - HSBC                           AS
 UK
                                     D


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number    Currency Account Name
 HSBC UK Bank plc,
                       HSBC BANK UK             KCA Deutag Offshore AS    40127673147561     USD
 United Kingdom - HSBC
 UK


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard




Customer Pack Number: 28092020-00041
Document Number: EF-0001-080917-EN. HSBC Group © All rights reserved.        13 / 69
                                                                                                                590
               20-12433-scc          Doc 8-4             Filed 10/15/20     Entered 10/15/20 13:00:32     Exhibit D
E-Channel Account Details   Form
                   (Explanatory      - HSBCnet
                                Statement)        continued
                                           Pg 592 of 1648


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number     Currency Account Name
 HSBC UK Bank plc,
                       HSBC BANK UK             KCA Deutag Drilling Limited 40127673147384   EUR
 United Kingdom - HSBC
 UK


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboad


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number     Currency Account Name
 HSBC UK Bank plc,
                       HSBC BANK UK             Abbot Holdings Norge AS   40127673147486     USD
 United Kingdom - HSBC
 UK


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number     Currency Account Name
 HSBC UK Bank plc,
                       HSBC BANK UK             KCA Deutag Alpha Ltd      40012521492063     GBP
 United Kingdom - HSBC
 UK
                                                                  FT
HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard
                                      RA

Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number     Currency Account Name
 HSBC UK Bank plc,
                       HSBC BANK UK             Abbot Group Limited       40127660230006     USD
 United Kingdom - HSBC
 UK
                                     D


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number     Currency Account Name
 HSBC UK Bank plc,
                       HSBC BANK UK             Abbot Group Limited       40127667640073     NOK
 United Kingdom - HSBC
 UK


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard




Customer Pack Number: 28092020-00041
Document Number: EF-0001-080917-EN. HSBC Group © All rights reserved.        14 / 69
                                                                                                                 591
               20-12433-scc          Doc 8-4             Filed 10/15/20     Entered 10/15/20 13:00:32     Exhibit D
E-Channel Account Details   Form
                   (Explanatory      - HSBCnet
                                Statement)        continued
                                           Pg 593 of 1648


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number     Currency Account Name
 HSBC UK Bank plc,
                       HSBC BANK UK             Abbot Group Limited       40012511145010     GBP
 United Kingdom - HSBC
 UK


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number     Currency Account Name
 HSBC UK Bank plc,                               KCA Deutag Drilling
                       HSBC BANK UK                                       40012551409565     GBP
 United Kingdom - HSBC                           Offshore Services AS
 UK


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number     Currency Account Name
 HSBC UK Bank plc,
                       HSBC BANK UK             KCA Deutag Drilling Limited 40012501348426   GBP
 United Kingdom - HSBC
 UK
                                                                  FT
HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard
                                      RA

Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number     Currency Account Name
 HSBC UK Bank plc,                               KCA Deutag Caspian
                       HSBC BANK UK                                       40127673147451     NOK
 United Kingdom - HSBC                           Limited
 UK
                                     D


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity       Account Number    Currency Account Name
 HSBC UK Bank plc,                               KCA Deutag Drilling Group
                       HSBC BANK UK                                        40127673147325    USD
 United Kingdom - HSBC                           Limited
 UK


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard




Customer Pack Number: 28092020-00041
Document Number: EF-0001-080917-EN. HSBC Group © All rights reserved.        15 / 69
                                                                                                                 592
               20-12433-scc          Doc 8-4             Filed 10/15/20     Entered 10/15/20 13:00:32    Exhibit D
E-Channel Account Details   Form
                   (Explanatory      - HSBCnet
                                Statement)        continued
                                           Pg 594 of 1648


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number    Currency Account Name
 HSBC UK Bank plc,
                       HSBC BANK UK             KCA Deutag Alpha Ltd      40127677022461     EUR
 United Kingdom - HSBC
 UK


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboad


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number    Currency Account Name
 HSBC UK Bank plc,
                       HSBC BANK UK             Abbot Holdings Norge AS   40127676096894     NOK
 United Kingdom - HSBC
 UK


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number    Currency Account Name
 HSBC UK Bank plc,                               KCA Deutag Technical
                       HSBC BANK UK                                       40127673147333     USD
 United Kingdom - HSBC                           Support Limited
 UK
                                                                  FT
HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard
                                      RA

Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity       Account Number   Currency Account Name
 HSBC UK Bank plc,                               KCA Deutag Drilling Norge
                       HSBC BANK UK                                        40127673147510    EUR
 United Kingdom - HSBC                           AS
 UK
                                     D


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboad


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number    Currency Account Name
 HSBC UK Bank plc,
                       HSBC BANK UK             Abbot Group Limited       40127673147309     MXN
 United Kingdom - HSBC
 UK


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard




Customer Pack Number: 28092020-00041
Document Number: EF-0001-080917-EN. HSBC Group © All rights reserved.        16 / 69
                                                                                                                593
               20-12433-scc          Doc 8-4             Filed 10/15/20     Entered 10/15/20 13:00:32    Exhibit D
E-Channel Account Details   Form
                   (Explanatory      - HSBCnet
                                Statement)        continued
                                           Pg 595 of 1648


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number    Currency Account Name
 HSBC UK Bank plc,                               KCA Deutag Holdings
                       HSBC BANK UK                                       40127673147553     NOK
 United Kingdom - HSBC                           Norge AS
 UK


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number    Currency Account Name
 HSBC UK Bank plc,                               KCA Deutag Caspian
                       HSBC BANK UK                                       40127673147435     USD
 United Kingdom - HSBC                           Limited
 UK


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number    Currency Account Name
 HSBC UK Bank plc,                               KCA Deutag Caspian
                       HSBC BANK UK                                       40012501348442     GBP
 United Kingdom - HSBC                           Limited
 UK
                                                                  FT
HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard
                                      RA

Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number    Currency Account Name
 HSBC UK Bank plc,                               KCA European Holdings
                       HSBC BANK UK                                       40127677376684     USD
 United Kingdom - HSBC                           Limited
 UK
                                     D


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number    Currency Account Name
 HSBC UK Bank plc,                               KCA Deutag Technical
                       HSBC BANK UK                                       40012501348418     GBP
 United Kingdom - HSBC                           Support Limited
 UK


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard




Customer Pack Number: 28092020-00041
Document Number: EF-0001-080917-EN. HSBC Group © All rights reserved.        17 / 69
                                                                                                                594
               20-12433-scc          Doc 8-4             Filed 10/15/20      Entered 10/15/20 13:00:32    Exhibit D
E-Channel Account Details   Form
                   (Explanatory      - HSBCnet
                                Statement)        continued
                                           Pg 596 of 1648


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity       Account Number    Currency Account Name
 HSBC UK Bank plc,
                       HSBC BANK UK             Abbot Group Limited        40127673147231     USD
 United Kingdom - HSBC
 UK


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity       Account Number    Currency Account Name
 HSBC UK Bank plc,                               KCA Deutag Drilling
                       HSBC BANK UK                                        40127674202468     USD
 United Kingdom - HSBC                           Offshore Services AS
 UK


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity       Account Number    Currency Account Name
 HSBC UK Bank plc,                               KCA Deutag Technical
                       HSBC BANK UK                                        40127673147368     NOK
 United Kingdom - HSBC                           Support Limited
 UK
                                                                  FT
HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard
                                      RA

Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity       Account Number    Currency Account Name
 HSBC UK Bank plc,                               Abbot Investment (North
                       HSBC BANK UK                                        40127673147478     USD
 United Kingdom - HSBC                           Africa) Limited
 UK
                                     D


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity       Account Number    Currency Account Name
 HSBC UK Bank plc,                               KCA Deutag Drilling
                       HSBC BANK UK                                        40127673147588     USD
 United Kingdom - HSBC                           Offshore Services AS
 UK


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard




Customer Pack Number: 28092020-00041
Document Number: EF-0001-080917-EN. HSBC Group © All rights reserved.         18 / 69
                                                                                                                 595
               20-12433-scc          Doc 8-4             Filed 10/15/20     Entered 10/15/20 13:00:32     Exhibit D
E-Channel Account Details   Form
                   (Explanatory      - HSBCnet
                                Statement)        continued
                                           Pg 597 of 1648


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity       Account Number    Currency Account Name
 HSBC UK Bank plc,                               KCA Deutag Drilling Norge
                       HSBC BANK UK                                        40012591348450    GBP
 United Kingdom - HSBC                           AS
 UK


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number     Currency Account Name
 HSBC UK Bank plc,                               KCA Deutag Drilling
                       HSBC BANK UK                                       40012541348469     GBP
 United Kingdom - HSBC                           Offshore Services AS
 UK


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity       Account Number    Currency Account Name
 HSBC UK Bank plc,                               KCA Deutag Drilling Norge
                       HSBC BANK UK                                        40127673147537    NOK
 United Kingdom - HSBC                           AS
 UK
                                                                  FT
HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard
                                      RA

Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number     Currency Account Name
 HSBC UK Bank plc,                               KCA Deutag Technical
                       HSBC BANK UK                                       40127673147341     EUR
 United Kingdom - HSBC                           Support Limited
 UK
                                     D


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboad


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number     Currency Account Name
 HSBC UK Bank plc,
                       HSBC BANK UK             KCA Deutag Drilling Limited 40127673147376   USD
 United Kingdom - HSBC
 UK


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard




Customer Pack Number: 28092020-00041
Document Number: EF-0001-080917-EN. HSBC Group © All rights reserved.        19 / 69
                                                                                                                 596
               20-12433-scc          Doc 8-4             Filed 10/15/20     Entered 10/15/20 13:00:32     Exhibit D
E-Channel Account Details   Form
                   (Explanatory      - HSBCnet
                                Statement)        continued
                                           Pg 598 of 1648


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity       Account Number    Currency Account Name
 HSBC UK Bank plc,                               KCA Deutag Drilling Group
                       HSBC BANK UK                                        40012531348396    GBP
 United Kingdom - HSBC                           Limited
 UK


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number     Currency Account Name
 HSBC UK Bank plc,
                       HSBC BANK UK             Abbot Holdings Limited    40012531348388     GBP
 United Kingdom - HSBC
 UK


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number     Currency Account Name
 HSBC UK Bank plc,
                       HSBC BANK UK             KCA Deutag Drilling Limited 40127673147392   NOK
 United Kingdom - HSBC
 UK
                                                                  FT
HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard
                                      RA

Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number     Currency Account Name
 HSBC UK Bank plc,                               KCA Deutag Caspian
                       HSBC BANK UK                                       40127673147443     EUR
 United Kingdom - HSBC                           Limited
 UK
                                     D


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboad


Bank Name / Country / Branch Code /
Territory              Name / BIC               Account Owner Entity      Account Number     Currency Account Name
 HSBC UK Bank plc,                               KCA Deutag Holdings
                       HSBC BANK UK                                       40127673147545     USD
 United Kingdom - HSBC                           Norge AS
 UK


HSBC Account          ACH   ACH AI   FLU   PP    TRF   Other
                      CR    DR
Reference

                                                       LMP Dashboard




Customer Pack Number: 28092020-00041
Document Number: EF-0001-080917-EN. HSBC Group © All rights reserved.        20 / 69
                                                                                                                 597
                          20-12433-scc                         Doc 8-4                 Filed 10/15/20                  Entered 10/15/20 13:00:32                                      Exhibit D
E-Channel Account Details   Form
                   (Explanatory      - HSBCnet
                                Statement)        continued
                                           Pg 599 of 1648




• Products:
  ACH - Automated Clearing House Payments               AI - Account Information                                CBRT- CTLA Bond Report                        CUS AS - Custody Asset Servicing
  CUS Enq - Custody Enquiry                             CUS Inst- Custody Instruction                           FLU - File Upload                             FLU – TA Enq - Transfer Agency Enquiry
  FS Enq - Fund Services Enquiry                        MT 101 - Single Customer Credit Transfer (SCORE Only)   MT 103 - Single Customer Credit Transfer      MT 940/950 – Statement Message
  MT 942 – Interim Transaction Report                   MT900 – Confirmation of Debit                           MT910 - Confirmation of Credit                MIP - Market Information Product
  PP – Priority Payments                                PERF - Performance                                      RPT - Reporting                               TA Inst - Transfer Agency Instruction
  TPB - Titres et Placements - BOURSE                   TPC -Titres et Placements - Comptes                     TPO - Titres et Placements - OPCVM            TRF – Inter-account Transfers

• Other - (Please insert the service code as applicable. e.g INS, BEN)
  AAR - Auto Account Registration                           BEN - Beneficiary                                    BP - Bill Payment                            CLS - Continuous Linked Settlement
  COS - Cheque Outsourcing Service                          eSec - eSecurity                                     EZ - SEPA Payments                           GLS - Gloabl Liquidity System
  GTE - Guarantees                                          HPE - Historic Payment Enquiry                      INS - Instruction                              ITS - Internet Trade Services
  LBX - Lockbox Service                                     LMD - Liquidity Management Dashboard                MT202 - Bank to Bank Transfers                MT798 - SWIFT for Corporates for Trade
  PBEN - Partial Beneficiary                                PINS - Partial Instruction                           RDC - Remote Deposit Capture                 RF - Receivables Finance
  RMS - Receivables Management System                       SCS-AI - Buyer                                       SCS-AI - Supplier                            SCSB - Supply Chain Solutions Buyer
  SCSS - Supply Chain Solutions Supplier                    SEC - Securities                                    STP - Straight Through Processing Reporting   TAX - Tax and Social Security Payments
  TD - Time Deposit




By completing this E-Channel Account Details Form, the Account Holder authorises the relevant HSBC Entity/ies to load any accounts listed to the
selected Profile Owner's E-Channel. Please note that the Account Holder's use of products may be subject to separate terms and conditions.




                                                                                                       FT
                                                              RA
                                                             D




Customer Pack Number: 28092020-00041
Document Number: EF-0001-080917-EN. HSBC Group © All rights reserved.                                                     21 / 69
                                                                                                                                                                                                  598
                   20-12433-scc         Doc 8-4         Filed 10/15/20          Entered 10/15/20 13:00:32                 Exhibit D
E-Channels Letter(Explanatory
                  of AuthorityStatement)                                           Pg 600 of 1648

To :         HSBC UK Bank plc                                                                                            (the "Profile Bank")


Copy :       Abbot Group Limited                                                                                         (the "Profile Owner")


                                                              E-Channel ID :   GB1089338287


Copy :       HSBC UK Bank plc                                                                                            (the "Account Bank")


From :       Abbot Holdings Norge AS                                                                                     (the "Account Holder")

This letter refers to the agreement (the “E-Channel Agreement”) entered into by the Profile Owner and the Profile Bank, under which the Profile
Owner may use the Profile Bank’s electronic banking systems (“E-Channel”). We authorise the Profile Bank to include the accounts and services
listed in the attached E-Channel Account Detail Form or such other accounts as may be notified to the Profile Bank by us or the Profile Owner (the
“Accounts”) on the Profile Owner’s E-Channel.
In consideration of the mutual promises contained in this letter:
      (a) We hereby represent and warrant that the persons who execute this letter have been duly authorised to do so;
       (b)   We acknowledge and agree that:

             (1)    by adding our Accounts to the Profile Owner’s E-Channel the Profile Owner will be able to access, transact and use any other
                    services via the relevant E-Channel in relation to the Accounts;

             (2)    all contractual rights and obligations arising under the E-Channel Agreement in respect of the Accounts or otherwise and any
                    terms agreed by the Profile Owner relating to an E-Channel shall be rights and obligations arising between the Profile Bank and
                    the Profile Owner (and not the Account Holder);

             (3)    we shall be bound by all actions of the Profile Owner taken in respect of the Accounts; and

             (4)    whenever we instruct the Profile Bank to provide the Profile Owner with access to an Account, the Profile Bank is under no
                    obligation to inform the Profile Owner of the instruction and the relevant account details.
                                                                    FT
We hereby consent to the Account Bank disclosing any information relating to our Accounts to the Profile Owner and the Profile Bank.

We hereby indemnify the Profile Bank against all loss, damages, liability, costs, claims, demands and expenses incurred by the Profile Bank of any
kind whether or not foreseeable when acting in accordance with instructions from the Profile Owner in relation to our Accounts.
We agree that the Profile Bank shall confirm the Profile Bank’s acceptance of the terms of this letter by including the Accounts on the Profile
                                        RA

Owner’s E-Channel.
This letter is governed by and will be construed in accordance with the law of the jurisdiction which governs the E-Channel Agreement. The
parties irrevocably submit to the exclusive jurisdiction of the courts of that jurisdiction, unless otherwise mutually agreed, in respect of any
proceedings which may be initiated in connection with this letter.
                                       D




Customer Pack Number: 28092020-00041                                              22 / 69
Document Number: GF-4000-170305-EN. HSBC Group © All rights reserved.
                                                                                                                                  599
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 601 of 1648




                                FT
                         Page left intentionally blank
                RA
               D




                                           23 / 69
                                                                       600
                   20-12433-scc         Doc 8-4         Filed 10/15/20          Entered 10/15/20 13:00:32                 Exhibit D
E-Channels Letter(Explanatory
                  of AuthorityStatement)                                           Pg 602 of 1648

To :         HSBC UK Bank plc                                                                                            (the "Profile Bank")


Copy :       Abbot Group Limited                                                                                         (the "Profile Owner")


                                                              E-Channel ID :   GB1089338287


Copy :       HSBC UK Bank plc                                                                                            (the "Account Bank")


From :       Abbot Investment (North Africa) Limited                                                                     (the "Account Holder")

This letter refers to the agreement (the “E-Channel Agreement”) entered into by the Profile Owner and the Profile Bank, under which the Profile
Owner may use the Profile Bank’s electronic banking systems (“E-Channel”). We authorise the Profile Bank to include the accounts and services
listed in the attached E-Channel Account Detail Form or such other accounts as may be notified to the Profile Bank by us or the Profile Owner (the
“Accounts”) on the Profile Owner’s E-Channel.
In consideration of the mutual promises contained in this letter:
      (a) We hereby represent and warrant that the persons who execute this letter have been duly authorised to do so;
       (b)   We acknowledge and agree that:

             (1)    by adding our Accounts to the Profile Owner’s E-Channel the Profile Owner will be able to access, transact and use any other
                    services via the relevant E-Channel in relation to the Accounts;

             (2)    all contractual rights and obligations arising under the E-Channel Agreement in respect of the Accounts or otherwise and any
                    terms agreed by the Profile Owner relating to an E-Channel shall be rights and obligations arising between the Profile Bank and
                    the Profile Owner (and not the Account Holder);

             (3)    we shall be bound by all actions of the Profile Owner taken in respect of the Accounts; and

             (4)    whenever we instruct the Profile Bank to provide the Profile Owner with access to an Account, the Profile Bank is under no
                    obligation to inform the Profile Owner of the instruction and the relevant account details.
                                                                    FT
We hereby consent to the Account Bank disclosing any information relating to our Accounts to the Profile Owner and the Profile Bank.

We hereby indemnify the Profile Bank against all loss, damages, liability, costs, claims, demands and expenses incurred by the Profile Bank of any
kind whether or not foreseeable when acting in accordance with instructions from the Profile Owner in relation to our Accounts.
We agree that the Profile Bank shall confirm the Profile Bank’s acceptance of the terms of this letter by including the Accounts on the Profile
                                        RA

Owner’s E-Channel.
This letter is governed by and will be construed in accordance with the law of the jurisdiction which governs the E-Channel Agreement. The
parties irrevocably submit to the exclusive jurisdiction of the courts of that jurisdiction, unless otherwise mutually agreed, in respect of any
proceedings which may be initiated in connection with this letter.
                                       D




Customer Pack Number: 28092020-00041                                              24 / 69
Document Number: GF-4000-170305-EN. HSBC Group © All rights reserved.
                                                                                                                                  601
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 603 of 1648




                                FT
                         Page left intentionally blank
                RA
               D




                                           25 / 69
                                                                       602
                   20-12433-scc         Doc 8-4         Filed 10/15/20          Entered 10/15/20 13:00:32                 Exhibit D
E-Channels Letter(Explanatory
                  of AuthorityStatement)                                           Pg 604 of 1648

To :         HSBC UK Bank plc                                                                                            (the "Profile Bank")


Copy :       Abbot Group Limited                                                                                         (the "Profile Owner")


                                                              E-Channel ID :   GB1089338287


Copy :       HSBC UK Bank plc                                                                                            (the "Account Bank")


From :       KCA Deutag Drilling Norge AS                                                                                (the "Account Holder")

This letter refers to the agreement (the “E-Channel Agreement”) entered into by the Profile Owner and the Profile Bank, under which the Profile
Owner may use the Profile Bank’s electronic banking systems (“E-Channel”). We authorise the Profile Bank to include the accounts and services
listed in the attached E-Channel Account Detail Form or such other accounts as may be notified to the Profile Bank by us or the Profile Owner (the
“Accounts”) on the Profile Owner’s E-Channel.
In consideration of the mutual promises contained in this letter:
      (a) We hereby represent and warrant that the persons who execute this letter have been duly authorised to do so;
       (b)   We acknowledge and agree that:

             (1)    by adding our Accounts to the Profile Owner’s E-Channel the Profile Owner will be able to access, transact and use any other
                    services via the relevant E-Channel in relation to the Accounts;

             (2)    all contractual rights and obligations arising under the E-Channel Agreement in respect of the Accounts or otherwise and any
                    terms agreed by the Profile Owner relating to an E-Channel shall be rights and obligations arising between the Profile Bank and
                    the Profile Owner (and not the Account Holder);

             (3)    we shall be bound by all actions of the Profile Owner taken in respect of the Accounts; and

             (4)    whenever we instruct the Profile Bank to provide the Profile Owner with access to an Account, the Profile Bank is under no
                    obligation to inform the Profile Owner of the instruction and the relevant account details.
                                                                    FT
We hereby consent to the Account Bank disclosing any information relating to our Accounts to the Profile Owner and the Profile Bank.

We hereby indemnify the Profile Bank against all loss, damages, liability, costs, claims, demands and expenses incurred by the Profile Bank of any
kind whether or not foreseeable when acting in accordance with instructions from the Profile Owner in relation to our Accounts.
We agree that the Profile Bank shall confirm the Profile Bank’s acceptance of the terms of this letter by including the Accounts on the Profile
                                        RA

Owner’s E-Channel.
This letter is governed by and will be construed in accordance with the law of the jurisdiction which governs the E-Channel Agreement. The
parties irrevocably submit to the exclusive jurisdiction of the courts of that jurisdiction, unless otherwise mutually agreed, in respect of any
proceedings which may be initiated in connection with this letter.
                                       D




Customer Pack Number: 28092020-00041                                              26 / 69
Document Number: GF-4000-170305-EN. HSBC Group © All rights reserved.
                                                                                                                                  603
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 605 of 1648




                                FT
                         Page left intentionally blank
                RA
               D




                                           27 / 69
                                                                       604
                   20-12433-scc         Doc 8-4         Filed 10/15/20          Entered 10/15/20 13:00:32                 Exhibit D
E-Channels Letter(Explanatory
                  of AuthorityStatement)                                           Pg 606 of 1648

To :         HSBC UK Bank plc                                                                                            (the "Profile Bank")


Copy :       Abbot Group Limited                                                                                         (the "Profile Owner")


                                                              E-Channel ID :   GB1089338287


Copy :       HSBC UK Bank plc                                                                                            (the "Account Bank")


From :       KCA European Holdings Limited                                                                               (the "Account Holder")

This letter refers to the agreement (the “E-Channel Agreement”) entered into by the Profile Owner and the Profile Bank, under which the Profile
Owner may use the Profile Bank’s electronic banking systems (“E-Channel”). We authorise the Profile Bank to include the accounts and services
listed in the attached E-Channel Account Detail Form or such other accounts as may be notified to the Profile Bank by us or the Profile Owner (the
“Accounts”) on the Profile Owner’s E-Channel.
In consideration of the mutual promises contained in this letter:
      (a) We hereby represent and warrant that the persons who execute this letter have been duly authorised to do so;
       (b)   We acknowledge and agree that:

             (1)    by adding our Accounts to the Profile Owner’s E-Channel the Profile Owner will be able to access, transact and use any other
                    services via the relevant E-Channel in relation to the Accounts;

             (2)    all contractual rights and obligations arising under the E-Channel Agreement in respect of the Accounts or otherwise and any
                    terms agreed by the Profile Owner relating to an E-Channel shall be rights and obligations arising between the Profile Bank and
                    the Profile Owner (and not the Account Holder);

             (3)    we shall be bound by all actions of the Profile Owner taken in respect of the Accounts; and

             (4)    whenever we instruct the Profile Bank to provide the Profile Owner with access to an Account, the Profile Bank is under no
                    obligation to inform the Profile Owner of the instruction and the relevant account details.
                                                                    FT
We hereby consent to the Account Bank disclosing any information relating to our Accounts to the Profile Owner and the Profile Bank.

We hereby indemnify the Profile Bank against all loss, damages, liability, costs, claims, demands and expenses incurred by the Profile Bank of any
kind whether or not foreseeable when acting in accordance with instructions from the Profile Owner in relation to our Accounts.
We agree that the Profile Bank shall confirm the Profile Bank’s acceptance of the terms of this letter by including the Accounts on the Profile
                                        RA

Owner’s E-Channel.
This letter is governed by and will be construed in accordance with the law of the jurisdiction which governs the E-Channel Agreement. The
parties irrevocably submit to the exclusive jurisdiction of the courts of that jurisdiction, unless otherwise mutually agreed, in respect of any
proceedings which may be initiated in connection with this letter.
                                       D




Customer Pack Number: 28092020-00041                                              28 / 69
Document Number: GF-4000-170305-EN. HSBC Group © All rights reserved.
                                                                                                                                  605
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 607 of 1648




                                FT
                         Page left intentionally blank
                RA
               D




                                           29 / 69
                                                                       606
                   20-12433-scc         Doc 8-4         Filed 10/15/20          Entered 10/15/20 13:00:32                 Exhibit D
E-Channels Letter(Explanatory
                  of AuthorityStatement)                                           Pg 608 of 1648

To :         HSBC UK Bank plc                                                                                            (the "Profile Bank")


Copy :       Abbot Group Limited                                                                                         (the "Profile Owner")


                                                              E-Channel ID :   GB1089338287


Copy :       HSBC UK Bank plc                                                                                            (the "Account Bank")


From :       KCA Deutag Offshore AS                                                                                      (the "Account Holder")

This letter refers to the agreement (the “E-Channel Agreement”) entered into by the Profile Owner and the Profile Bank, under which the Profile
Owner may use the Profile Bank’s electronic banking systems (“E-Channel”). We authorise the Profile Bank to include the accounts and services
listed in the attached E-Channel Account Detail Form or such other accounts as may be notified to the Profile Bank by us or the Profile Owner (the
“Accounts”) on the Profile Owner’s E-Channel.
In consideration of the mutual promises contained in this letter:
      (a) We hereby represent and warrant that the persons who execute this letter have been duly authorised to do so;
       (b)   We acknowledge and agree that:

             (1)    by adding our Accounts to the Profile Owner’s E-Channel the Profile Owner will be able to access, transact and use any other
                    services via the relevant E-Channel in relation to the Accounts;

             (2)    all contractual rights and obligations arising under the E-Channel Agreement in respect of the Accounts or otherwise and any
                    terms agreed by the Profile Owner relating to an E-Channel shall be rights and obligations arising between the Profile Bank and
                    the Profile Owner (and not the Account Holder);

             (3)    we shall be bound by all actions of the Profile Owner taken in respect of the Accounts; and

             (4)    whenever we instruct the Profile Bank to provide the Profile Owner with access to an Account, the Profile Bank is under no
                    obligation to inform the Profile Owner of the instruction and the relevant account details.
                                                                    FT
We hereby consent to the Account Bank disclosing any information relating to our Accounts to the Profile Owner and the Profile Bank.

We hereby indemnify the Profile Bank against all loss, damages, liability, costs, claims, demands and expenses incurred by the Profile Bank of any
kind whether or not foreseeable when acting in accordance with instructions from the Profile Owner in relation to our Accounts.
We agree that the Profile Bank shall confirm the Profile Bank’s acceptance of the terms of this letter by including the Accounts on the Profile
                                        RA

Owner’s E-Channel.
This letter is governed by and will be construed in accordance with the law of the jurisdiction which governs the E-Channel Agreement. The
parties irrevocably submit to the exclusive jurisdiction of the courts of that jurisdiction, unless otherwise mutually agreed, in respect of any
proceedings which may be initiated in connection with this letter.
                                       D




Customer Pack Number: 28092020-00041                                              30 / 69
Document Number: GF-4000-170305-EN. HSBC Group © All rights reserved.
                                                                                                                                  607
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 609 of 1648




                                FT
                         Page left intentionally blank
                RA
               D




                                           31 / 69
                                                                       608
                   20-12433-scc         Doc 8-4         Filed 10/15/20          Entered 10/15/20 13:00:32                 Exhibit D
E-Channels Letter(Explanatory
                  of AuthorityStatement)                                           Pg 610 of 1648

To :         HSBC UK Bank plc                                                                                            (the "Profile Bank")


Copy :       Abbot Group Limited                                                                                         (the "Profile Owner")


                                                              E-Channel ID :   GB1089338287


Copy :       HSBC UK Bank plc                                                                                            (the "Account Bank")


From :       KCA Deutag Alpha Ltd                                                                                        (the "Account Holder")

This letter refers to the agreement (the “E-Channel Agreement”) entered into by the Profile Owner and the Profile Bank, under which the Profile
Owner may use the Profile Bank’s electronic banking systems (“E-Channel”). We authorise the Profile Bank to include the accounts and services
listed in the attached E-Channel Account Detail Form or such other accounts as may be notified to the Profile Bank by us or the Profile Owner (the
“Accounts”) on the Profile Owner’s E-Channel.
In consideration of the mutual promises contained in this letter:
      (a) We hereby represent and warrant that the persons who execute this letter have been duly authorised to do so;
       (b)   We acknowledge and agree that:

             (1)    by adding our Accounts to the Profile Owner’s E-Channel the Profile Owner will be able to access, transact and use any other
                    services via the relevant E-Channel in relation to the Accounts;

             (2)    all contractual rights and obligations arising under the E-Channel Agreement in respect of the Accounts or otherwise and any
                    terms agreed by the Profile Owner relating to an E-Channel shall be rights and obligations arising between the Profile Bank and
                    the Profile Owner (and not the Account Holder);

             (3)    we shall be bound by all actions of the Profile Owner taken in respect of the Accounts; and

             (4)    whenever we instruct the Profile Bank to provide the Profile Owner with access to an Account, the Profile Bank is under no
                    obligation to inform the Profile Owner of the instruction and the relevant account details.
                                                                    FT
We hereby consent to the Account Bank disclosing any information relating to our Accounts to the Profile Owner and the Profile Bank.

We hereby indemnify the Profile Bank against all loss, damages, liability, costs, claims, demands and expenses incurred by the Profile Bank of any
kind whether or not foreseeable when acting in accordance with instructions from the Profile Owner in relation to our Accounts.
We agree that the Profile Bank shall confirm the Profile Bank’s acceptance of the terms of this letter by including the Accounts on the Profile
                                        RA

Owner’s E-Channel.
This letter is governed by and will be construed in accordance with the law of the jurisdiction which governs the E-Channel Agreement. The
parties irrevocably submit to the exclusive jurisdiction of the courts of that jurisdiction, unless otherwise mutually agreed, in respect of any
proceedings which may be initiated in connection with this letter.
                                       D




Customer Pack Number: 28092020-00041                                              32 / 69
Document Number: GF-4000-170305-EN. HSBC Group © All rights reserved.
                                                                                                                                  609
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 611 of 1648




                                FT
                         Page left intentionally blank
                RA
               D




                                           33 / 69
                                                                       610
                   20-12433-scc         Doc 8-4         Filed 10/15/20          Entered 10/15/20 13:00:32                 Exhibit D
E-Channels Letter(Explanatory
                  of AuthorityStatement)                                           Pg 612 of 1648

To :         HSBC UK Bank plc                                                                                            (the "Profile Bank")


Copy :       Abbot Group Limited                                                                                         (the "Profile Owner")


                                                              E-Channel ID :   GB1089338287


Copy :       HSBC UK Bank plc                                                                                            (the "Account Bank")


From :       KCA Deutag Holdings Norge AS                                                                                (the "Account Holder")

This letter refers to the agreement (the “E-Channel Agreement”) entered into by the Profile Owner and the Profile Bank, under which the Profile
Owner may use the Profile Bank’s electronic banking systems (“E-Channel”). We authorise the Profile Bank to include the accounts and services
listed in the attached E-Channel Account Detail Form or such other accounts as may be notified to the Profile Bank by us or the Profile Owner (the
“Accounts”) on the Profile Owner’s E-Channel.
In consideration of the mutual promises contained in this letter:
      (a) We hereby represent and warrant that the persons who execute this letter have been duly authorised to do so;
       (b)   We acknowledge and agree that:

             (1)    by adding our Accounts to the Profile Owner’s E-Channel the Profile Owner will be able to access, transact and use any other
                    services via the relevant E-Channel in relation to the Accounts;

             (2)    all contractual rights and obligations arising under the E-Channel Agreement in respect of the Accounts or otherwise and any
                    terms agreed by the Profile Owner relating to an E-Channel shall be rights and obligations arising between the Profile Bank and
                    the Profile Owner (and not the Account Holder);

             (3)    we shall be bound by all actions of the Profile Owner taken in respect of the Accounts; and

             (4)    whenever we instruct the Profile Bank to provide the Profile Owner with access to an Account, the Profile Bank is under no
                    obligation to inform the Profile Owner of the instruction and the relevant account details.
                                                                    FT
We hereby consent to the Account Bank disclosing any information relating to our Accounts to the Profile Owner and the Profile Bank.

We hereby indemnify the Profile Bank against all loss, damages, liability, costs, claims, demands and expenses incurred by the Profile Bank of any
kind whether or not foreseeable when acting in accordance with instructions from the Profile Owner in relation to our Accounts.
We agree that the Profile Bank shall confirm the Profile Bank’s acceptance of the terms of this letter by including the Accounts on the Profile
                                        RA

Owner’s E-Channel.
This letter is governed by and will be construed in accordance with the law of the jurisdiction which governs the E-Channel Agreement. The
parties irrevocably submit to the exclusive jurisdiction of the courts of that jurisdiction, unless otherwise mutually agreed, in respect of any
proceedings which may be initiated in connection with this letter.
                                       D




Customer Pack Number: 28092020-00041                                              34 / 69
Document Number: GF-4000-170305-EN. HSBC Group © All rights reserved.
                                                                                                                                  611
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 613 of 1648




                                FT
                         Page left intentionally blank
                RA
               D




                                           35 / 69
                                                                       612
                   20-12433-scc         Doc 8-4         Filed 10/15/20          Entered 10/15/20 13:00:32                 Exhibit D
E-Channels Letter(Explanatory
                  of AuthorityStatement)                                           Pg 614 of 1648

To :         HSBC UK Bank plc                                                                                            (the "Profile Bank")


Copy :       Abbot Group Limited                                                                                         (the "Profile Owner")


                                                              E-Channel ID :   GB1089338287


Copy :       HSBC UK Bank plc                                                                                            (the "Account Bank")


From :       KCA Deutag Drilling Offshore Services AS                                                                    (the "Account Holder")

This letter refers to the agreement (the “E-Channel Agreement”) entered into by the Profile Owner and the Profile Bank, under which the Profile
Owner may use the Profile Bank’s electronic banking systems (“E-Channel”). We authorise the Profile Bank to include the accounts and services
listed in the attached E-Channel Account Detail Form or such other accounts as may be notified to the Profile Bank by us or the Profile Owner (the
“Accounts”) on the Profile Owner’s E-Channel.
In consideration of the mutual promises contained in this letter:
      (a) We hereby represent and warrant that the persons who execute this letter have been duly authorised to do so;
       (b)   We acknowledge and agree that:

             (1)    by adding our Accounts to the Profile Owner’s E-Channel the Profile Owner will be able to access, transact and use any other
                    services via the relevant E-Channel in relation to the Accounts;

             (2)    all contractual rights and obligations arising under the E-Channel Agreement in respect of the Accounts or otherwise and any
                    terms agreed by the Profile Owner relating to an E-Channel shall be rights and obligations arising between the Profile Bank and
                    the Profile Owner (and not the Account Holder);

             (3)    we shall be bound by all actions of the Profile Owner taken in respect of the Accounts; and

             (4)    whenever we instruct the Profile Bank to provide the Profile Owner with access to an Account, the Profile Bank is under no
                    obligation to inform the Profile Owner of the instruction and the relevant account details.
                                                                    FT
We hereby consent to the Account Bank disclosing any information relating to our Accounts to the Profile Owner and the Profile Bank.

We hereby indemnify the Profile Bank against all loss, damages, liability, costs, claims, demands and expenses incurred by the Profile Bank of any
kind whether or not foreseeable when acting in accordance with instructions from the Profile Owner in relation to our Accounts.
We agree that the Profile Bank shall confirm the Profile Bank’s acceptance of the terms of this letter by including the Accounts on the Profile
                                        RA

Owner’s E-Channel.
This letter is governed by and will be construed in accordance with the law of the jurisdiction which governs the E-Channel Agreement. The
parties irrevocably submit to the exclusive jurisdiction of the courts of that jurisdiction, unless otherwise mutually agreed, in respect of any
proceedings which may be initiated in connection with this letter.
                                       D




Customer Pack Number: 28092020-00041                                              36 / 69
Document Number: GF-4000-170305-EN. HSBC Group © All rights reserved.
                                                                                                                                  613
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 615 of 1648




                                FT
                         Page left intentionally blank
                RA
               D




                                           37 / 69
                                                                       614
                   20-12433-scc         Doc 8-4         Filed 10/15/20          Entered 10/15/20 13:00:32                 Exhibit D
E-Channels Letter(Explanatory
                  of AuthorityStatement)                                           Pg 616 of 1648

To :         HSBC UK Bank plc                                                                                            (the "Profile Bank")


Copy :       Abbot Group Limited                                                                                         (the "Profile Owner")


                                                              E-Channel ID :   GB1089338287


Copy :       HSBC UK Bank plc                                                                                            (the "Account Bank")


From :       KCA Deutag Drilling Limited                                                                                 (the "Account Holder")

This letter refers to the agreement (the “E-Channel Agreement”) entered into by the Profile Owner and the Profile Bank, under which the Profile
Owner may use the Profile Bank’s electronic banking systems (“E-Channel”). We authorise the Profile Bank to include the accounts and services
listed in the attached E-Channel Account Detail Form or such other accounts as may be notified to the Profile Bank by us or the Profile Owner (the
“Accounts”) on the Profile Owner’s E-Channel.
In consideration of the mutual promises contained in this letter:
      (a) We hereby represent and warrant that the persons who execute this letter have been duly authorised to do so;
       (b)   We acknowledge and agree that:

             (1)    by adding our Accounts to the Profile Owner’s E-Channel the Profile Owner will be able to access, transact and use any other
                    services via the relevant E-Channel in relation to the Accounts;

             (2)    all contractual rights and obligations arising under the E-Channel Agreement in respect of the Accounts or otherwise and any
                    terms agreed by the Profile Owner relating to an E-Channel shall be rights and obligations arising between the Profile Bank and
                    the Profile Owner (and not the Account Holder);

             (3)    we shall be bound by all actions of the Profile Owner taken in respect of the Accounts; and

             (4)    whenever we instruct the Profile Bank to provide the Profile Owner with access to an Account, the Profile Bank is under no
                    obligation to inform the Profile Owner of the instruction and the relevant account details.
                                                                    FT
We hereby consent to the Account Bank disclosing any information relating to our Accounts to the Profile Owner and the Profile Bank.

We hereby indemnify the Profile Bank against all loss, damages, liability, costs, claims, demands and expenses incurred by the Profile Bank of any
kind whether or not foreseeable when acting in accordance with instructions from the Profile Owner in relation to our Accounts.
We agree that the Profile Bank shall confirm the Profile Bank’s acceptance of the terms of this letter by including the Accounts on the Profile
                                        RA

Owner’s E-Channel.
This letter is governed by and will be construed in accordance with the law of the jurisdiction which governs the E-Channel Agreement. The
parties irrevocably submit to the exclusive jurisdiction of the courts of that jurisdiction, unless otherwise mutually agreed, in respect of any
proceedings which may be initiated in connection with this letter.
                                       D




Customer Pack Number: 28092020-00041                                              38 / 69
Document Number: GF-4000-170305-EN. HSBC Group © All rights reserved.
                                                                                                                                  615
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 617 of 1648




                                FT
                         Page left intentionally blank
                RA
               D




                                           39 / 69
                                                                       616
                   20-12433-scc         Doc 8-4         Filed 10/15/20          Entered 10/15/20 13:00:32                 Exhibit D
E-Channels Letter(Explanatory
                  of AuthorityStatement)                                           Pg 618 of 1648

To :         HSBC UK Bank plc                                                                                            (the "Profile Bank")


Copy :       Abbot Group Limited                                                                                         (the "Profile Owner")


                                                              E-Channel ID :   GB1089338287


Copy :       HSBC UK Bank plc                                                                                            (the "Account Bank")


From :       KCA Deutag Caspian Limited                                                                                  (the "Account Holder")

This letter refers to the agreement (the “E-Channel Agreement”) entered into by the Profile Owner and the Profile Bank, under which the Profile
Owner may use the Profile Bank’s electronic banking systems (“E-Channel”). We authorise the Profile Bank to include the accounts and services
listed in the attached E-Channel Account Detail Form or such other accounts as may be notified to the Profile Bank by us or the Profile Owner (the
“Accounts”) on the Profile Owner’s E-Channel.
In consideration of the mutual promises contained in this letter:
      (a) We hereby represent and warrant that the persons who execute this letter have been duly authorised to do so;
       (b)   We acknowledge and agree that:

             (1)    by adding our Accounts to the Profile Owner’s E-Channel the Profile Owner will be able to access, transact and use any other
                    services via the relevant E-Channel in relation to the Accounts;

             (2)    all contractual rights and obligations arising under the E-Channel Agreement in respect of the Accounts or otherwise and any
                    terms agreed by the Profile Owner relating to an E-Channel shall be rights and obligations arising between the Profile Bank and
                    the Profile Owner (and not the Account Holder);

             (3)    we shall be bound by all actions of the Profile Owner taken in respect of the Accounts; and

             (4)    whenever we instruct the Profile Bank to provide the Profile Owner with access to an Account, the Profile Bank is under no
                    obligation to inform the Profile Owner of the instruction and the relevant account details.
                                                                    FT
We hereby consent to the Account Bank disclosing any information relating to our Accounts to the Profile Owner and the Profile Bank.

We hereby indemnify the Profile Bank against all loss, damages, liability, costs, claims, demands and expenses incurred by the Profile Bank of any
kind whether or not foreseeable when acting in accordance with instructions from the Profile Owner in relation to our Accounts.
We agree that the Profile Bank shall confirm the Profile Bank’s acceptance of the terms of this letter by including the Accounts on the Profile
                                        RA

Owner’s E-Channel.
This letter is governed by and will be construed in accordance with the law of the jurisdiction which governs the E-Channel Agreement. The
parties irrevocably submit to the exclusive jurisdiction of the courts of that jurisdiction, unless otherwise mutually agreed, in respect of any
proceedings which may be initiated in connection with this letter.
                                       D




Customer Pack Number: 28092020-00041                                              40 / 69
Document Number: GF-4000-170305-EN. HSBC Group © All rights reserved.
                                                                                                                                  617
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 619 of 1648




                                FT
                         Page left intentionally blank
                RA
               D




                                           41 / 69
                                                                       618
                   20-12433-scc         Doc 8-4         Filed 10/15/20          Entered 10/15/20 13:00:32                 Exhibit D
E-Channels Letter(Explanatory
                  of AuthorityStatement)                                           Pg 620 of 1648

To :         HSBC UK Bank plc                                                                                            (the "Profile Bank")


Copy :       Abbot Group Limited                                                                                         (the "Profile Owner")


                                                              E-Channel ID :   GB1089338287


Copy :       HSBC UK Bank plc                                                                                            (the "Account Bank")


From :       Abbot Holdings Limited                                                                                      (the "Account Holder")

This letter refers to the agreement (the “E-Channel Agreement”) entered into by the Profile Owner and the Profile Bank, under which the Profile
Owner may use the Profile Bank’s electronic banking systems (“E-Channel”). We authorise the Profile Bank to include the accounts and services
listed in the attached E-Channel Account Detail Form or such other accounts as may be notified to the Profile Bank by us or the Profile Owner (the
“Accounts”) on the Profile Owner’s E-Channel.
In consideration of the mutual promises contained in this letter:
      (a) We hereby represent and warrant that the persons who execute this letter have been duly authorised to do so;
       (b)   We acknowledge and agree that:

             (1)    by adding our Accounts to the Profile Owner’s E-Channel the Profile Owner will be able to access, transact and use any other
                    services via the relevant E-Channel in relation to the Accounts;

             (2)    all contractual rights and obligations arising under the E-Channel Agreement in respect of the Accounts or otherwise and any
                    terms agreed by the Profile Owner relating to an E-Channel shall be rights and obligations arising between the Profile Bank and
                    the Profile Owner (and not the Account Holder);

             (3)    we shall be bound by all actions of the Profile Owner taken in respect of the Accounts; and

             (4)    whenever we instruct the Profile Bank to provide the Profile Owner with access to an Account, the Profile Bank is under no
                    obligation to inform the Profile Owner of the instruction and the relevant account details.
                                                                    FT
We hereby consent to the Account Bank disclosing any information relating to our Accounts to the Profile Owner and the Profile Bank.

We hereby indemnify the Profile Bank against all loss, damages, liability, costs, claims, demands and expenses incurred by the Profile Bank of any
kind whether or not foreseeable when acting in accordance with instructions from the Profile Owner in relation to our Accounts.
We agree that the Profile Bank shall confirm the Profile Bank’s acceptance of the terms of this letter by including the Accounts on the Profile
                                        RA

Owner’s E-Channel.
This letter is governed by and will be construed in accordance with the law of the jurisdiction which governs the E-Channel Agreement. The
parties irrevocably submit to the exclusive jurisdiction of the courts of that jurisdiction, unless otherwise mutually agreed, in respect of any
proceedings which may be initiated in connection with this letter.
                                       D




Customer Pack Number: 28092020-00041                                              42 / 69
Document Number: GF-4000-170305-EN. HSBC Group © All rights reserved.
                                                                                                                                  619
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 621 of 1648




                                FT
                         Page left intentionally blank
                RA
               D




                                           43 / 69
                                                                       620
                   20-12433-scc         Doc 8-4         Filed 10/15/20          Entered 10/15/20 13:00:32                 Exhibit D
E-Channels Letter(Explanatory
                  of AuthorityStatement)                                           Pg 622 of 1648

To :         HSBC UK Bank plc                                                                                            (the "Profile Bank")


Copy :       Abbot Group Limited                                                                                         (the "Profile Owner")


                                                              E-Channel ID :   GB1089338287


Copy :       HSBC UK Bank plc                                                                                            (the "Account Bank")


From :       KCA Deutag Drilling Group Limited                                                                           (the "Account Holder")

This letter refers to the agreement (the “E-Channel Agreement”) entered into by the Profile Owner and the Profile Bank, under which the Profile
Owner may use the Profile Bank’s electronic banking systems (“E-Channel”). We authorise the Profile Bank to include the accounts and services
listed in the attached E-Channel Account Detail Form or such other accounts as may be notified to the Profile Bank by us or the Profile Owner (the
“Accounts”) on the Profile Owner’s E-Channel.
In consideration of the mutual promises contained in this letter:
      (a) We hereby represent and warrant that the persons who execute this letter have been duly authorised to do so;
       (b)   We acknowledge and agree that:

             (1)    by adding our Accounts to the Profile Owner’s E-Channel the Profile Owner will be able to access, transact and use any other
                    services via the relevant E-Channel in relation to the Accounts;

             (2)    all contractual rights and obligations arising under the E-Channel Agreement in respect of the Accounts or otherwise and any
                    terms agreed by the Profile Owner relating to an E-Channel shall be rights and obligations arising between the Profile Bank and
                    the Profile Owner (and not the Account Holder);

             (3)    we shall be bound by all actions of the Profile Owner taken in respect of the Accounts; and

             (4)    whenever we instruct the Profile Bank to provide the Profile Owner with access to an Account, the Profile Bank is under no
                    obligation to inform the Profile Owner of the instruction and the relevant account details.
                                                                    FT
We hereby consent to the Account Bank disclosing any information relating to our Accounts to the Profile Owner and the Profile Bank.

We hereby indemnify the Profile Bank against all loss, damages, liability, costs, claims, demands and expenses incurred by the Profile Bank of any
kind whether or not foreseeable when acting in accordance with instructions from the Profile Owner in relation to our Accounts.
We agree that the Profile Bank shall confirm the Profile Bank’s acceptance of the terms of this letter by including the Accounts on the Profile
                                        RA

Owner’s E-Channel.
This letter is governed by and will be construed in accordance with the law of the jurisdiction which governs the E-Channel Agreement. The
parties irrevocably submit to the exclusive jurisdiction of the courts of that jurisdiction, unless otherwise mutually agreed, in respect of any
proceedings which may be initiated in connection with this letter.
                                       D




Customer Pack Number: 28092020-00041                                              44 / 69
Document Number: GF-4000-170305-EN. HSBC Group © All rights reserved.
                                                                                                                                  621
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 623 of 1648




                                FT
                         Page left intentionally blank
                RA
               D




                                           45 / 69
                                                                       622
                   20-12433-scc         Doc 8-4         Filed 10/15/20          Entered 10/15/20 13:00:32                 Exhibit D
E-Channels Letter(Explanatory
                  of AuthorityStatement)                                           Pg 624 of 1648

To :         HSBC UK Bank plc                                                                                            (the "Profile Bank")


Copy :       Abbot Group Limited                                                                                         (the "Profile Owner")


                                                              E-Channel ID :   GB1089338287


Copy :       HSBC UK Bank plc                                                                                            (the "Account Bank")


From :       KCA Deutag Technical Support Limited                                                                        (the "Account Holder")

This letter refers to the agreement (the “E-Channel Agreement”) entered into by the Profile Owner and the Profile Bank, under which the Profile
Owner may use the Profile Bank’s electronic banking systems (“E-Channel”). We authorise the Profile Bank to include the accounts and services
listed in the attached E-Channel Account Detail Form or such other accounts as may be notified to the Profile Bank by us or the Profile Owner (the
“Accounts”) on the Profile Owner’s E-Channel.
In consideration of the mutual promises contained in this letter:
      (a) We hereby represent and warrant that the persons who execute this letter have been duly authorised to do so;
       (b)   We acknowledge and agree that:

             (1)    by adding our Accounts to the Profile Owner’s E-Channel the Profile Owner will be able to access, transact and use any other
                    services via the relevant E-Channel in relation to the Accounts;

             (2)    all contractual rights and obligations arising under the E-Channel Agreement in respect of the Accounts or otherwise and any
                    terms agreed by the Profile Owner relating to an E-Channel shall be rights and obligations arising between the Profile Bank and
                    the Profile Owner (and not the Account Holder);

             (3)    we shall be bound by all actions of the Profile Owner taken in respect of the Accounts; and

             (4)    whenever we instruct the Profile Bank to provide the Profile Owner with access to an Account, the Profile Bank is under no
                    obligation to inform the Profile Owner of the instruction and the relevant account details.
                                                                    FT
We hereby consent to the Account Bank disclosing any information relating to our Accounts to the Profile Owner and the Profile Bank.

We hereby indemnify the Profile Bank against all loss, damages, liability, costs, claims, demands and expenses incurred by the Profile Bank of any
kind whether or not foreseeable when acting in accordance with instructions from the Profile Owner in relation to our Accounts.
We agree that the Profile Bank shall confirm the Profile Bank’s acceptance of the terms of this letter by including the Accounts on the Profile
                                        RA

Owner’s E-Channel.
This letter is governed by and will be construed in accordance with the law of the jurisdiction which governs the E-Channel Agreement. The
parties irrevocably submit to the exclusive jurisdiction of the courts of that jurisdiction, unless otherwise mutually agreed, in respect of any
proceedings which may be initiated in connection with this letter.
                                       D




Customer Pack Number: 28092020-00041                                              46 / 69
Document Number: GF-4000-170305-EN. HSBC Group © All rights reserved.
                                                                                                                                  623
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 625 of 1648




                                FT
                         Page left intentionally blank
                RA
               D




                                           47 / 69
                                                                       624
                                                20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                              Exhibit D
Relationship Checklist                                                 (Explanatory Statement) Pg 626 of 1648


Registered/Customer Name        Abbot Group Limited

The documents set out below shall be Supporting Documents for the purposes of the Relationship Documents. Unless stated otherwise, the Customer must ensure that any documents to be signed are signed
by a person who is authorised to represent and bind the Customer.


Supporting Service Documents - Documents provided to the Customer
Document                                       Service                              Country/Territory                    Explanatory Notes

None




Supporting Service Documents - Documents required from the Customer
Document                                       Service                              Country/Territory                    Explanatory Notes




                                                                                              FT
                                                                                                                         If the Customer is not formed / incorporated in England and Wales, the
Certificate of Legal Validity                  Notional Pooling                     United Kingdom - HSBC UK
                                                                                                                         Customer must submit this Certificate, which provides evidence from an internal
                                                                                                                         or external lawyer qualified to practice in the Customer's country of formation /
                                                                                                                         incorporation that the Customer is correctly formed / incorporated, and has the
                                                                                                                         power to agree the Terms.




                                                                    RA
Authorisations (please note - documents listed are based on the Country/Territory of Formation/Incorporation of the Customer)
Document                                       Service                              Country/Territory                    Explanatory Notes

                                                                                                                         Please discuss the customer authorisations that the Bank requires with your
N/A                                            Pooling
                                                                   D                United Kingdom
                                                                                                                         HSBC representative.


Identification Requirements1

Document                                       Service                              Country/Territory                    Explanatory Notes

None

Supplementary Identification Requirements
Document                                       Service                              Country/Territory                    Explanatory Notes

None




Customer Pack Number: 28092020-00041                                                                       48 / 69
Document Number: GF-7000-200313-EN. HSBC Group © All rights reserved.
                                                                                                                                                                                           625
                                            20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                             Exhibit D
Relationship Checklist continued                                   (Explanatory Statement) Pg 627 of 1648



Certification Requirements


                                                                          Supporting Service Documents - Documents required from the Customer, if applicable
United Kingdom - HSBC UK
                                                                          Certificate of Legal Validity - Original required.

                                                                          Identification Requirements
                                                                          Resident, Non-resident and Proof of Address - Confirmation is required of the validity of a copy of an existing
                                                                          document as a true likeness of the original. Certification as a true copy can be undertaken by an HSBC staff
                                                                          member; a lawyer, solicitor, attorney or Notary Public; a chartered or certified accountant; an embassy, consulate or
                                                                          high commission of the country of origin; or a commissioner of oaths. The certification should clearly include: words
                                                                          to the effect of "I confirm this to be a true copy / likeness of the original"; the status of the issuing body or signatory;
                                                                          the date the certification was made; and the signature and details of the certifying officer - any certification stamp
                                                                          and/or signature should be clear and details should include the name and address of the provider/registration
                                                                          number/details where appropriate.




                                                                                    FT
                                                                          Supporting Service Documents - Documents required from the Customer
United Kingdom - HSBC UK
                                                                          Authorisations
                                                                          Customer Authorisation- If an original not available a confirmation is required of the validity of a copy of an existing
                                                                          document as a true likeness of the original. Certification as a true copy can be undertaken by an HSBC staff member;
                                                                          a lawyer, solicitor, attorney or Notary Public; a chartered or certified accountant; an embassy, consulate or high




                                                                RA
                                                                          commission of the country of origin; or a commissioner of oaths. The certification should clearly include: words to
                                                                          the effect of "I confirm this to be a true copy / likeness of the original"; the status of the issuing body or signatory; the
                                                                          date the certification was made; and the signature and details of the certifying officer - any certification stamp and/or
                                                                          signature should be clear and details should include the name and address of the provider/registration number/details
                                                                          where appropriate.

                                                                          Identification Requirements
                                                               D          Resident, Non-resident and Proof of Address - Confirmation is required of the validity of a copy of an existing
                                                                          document as a true likeness of the original. Certification as a true copy can be undertaken by an HSBC staff member;
                                                                          a lawyer, solicitor, attorney or Notary Public; a chartered or certified accountant; an embassy, consulate or high
                                                                          commission of the country of origin; or a commissioner of oaths. The certification should clearly include: words to
                                                                          the effect of "I confirm this to be a true copy / likeness of the original"; the status of the issuing body or signatory; the
                                                                          date the certification was made; and the signature and details of the certifying officer - any certification stamp and/or
                                                                          signature should be clear and details should include the name and address of the provider/registration number/details
                                                                          where appropriate.

1   Resident means a person with residential status and associated identity documents in the country/territory where the service is being provided.
1   Non Resident means any person not with residential status and associated identity documents in the country/territory where the service is being provided.




Customer Pack Number: 28092020-00041                                                               49 / 69
Document Number: GF-7000-200313-EN. HSBC Group © All rights reserved.
                                                                                                                                                                                         626
                20-12433-scc            Doc 8-4          Filed 10/15/20             Entered 10/15/20 13:00:32                 Exhibit D
Master Services Agreement
                   (Explanatory Statement)                                             Pg 628 of 1648


1       Relationship Documents                                                  3         Communications, Instructions and Security
1.1     The Relationship Documents govern the provision of the                            Procedures
        Services. In the event of any conflict among the Relationship           3.1       The Parties will comply with the Security Procedures. The
        Documents, the following order of priority shall apply:                           Customer shall follow the Security Procedures upon accessing
        (a) the applicable Country Conditions;                                            communication channels provided by the Bank and issuing
                                                                                          Instructions or Communications via such channels. The Bank
        (b) the applicable Supporting Documents;                                          shall follow the Security Procedures upon receipt of such
        (c) any relevant Appendix;                                                        Instructions or Communications to establish their validity.
        (d) any relevant Annex;                                                 3.2       The Bank is not obliged to do anything outside of the Security
                                                                                          Procedures to establish and rely upon the authority or identity of
        (e) any relevant Services Schedule; and
                                                                                          any person sending an Instruction or Communication on behalf
        (f)   the Terms.                                                                  of the Customer. The Bank is not responsible for errors or
                                                                                          omissions made by the Customer or the duplication of any
1.2     In the event of any conflict between any of the terms of the
                                                                                          Instruction by the Customer and may act on any Instruction by
        Relationship Documents that rank equal in order of priority in
                                                                                          reference to a bank identification or account number only, even
        accordance with Clause 1.1, the term which applies to a specific
                                                                                          if a bank or account name is provided. An authenticated SWIFT
        Service shall prevail in relation to the provision of that Service by
                                                                                          message issued to the Bank in the name of the Customer (or of
        the Bank to the Customer.
                                                                                          an entity authorised by the Customer to issue SWIFT messages
1.3     The Relationship Documents contain the whole agreement                            on its behalf) may be relied on by the Bank as having been
        between the Parties relating to the transactions contemplated by                  issued by an Authorised Person.
        the Relationship Documents and replace all previous                     3.3       If the Bank doubts the legality, origination or authorisation of an
        agreements between the Parties relating to the Services and                       Instruction, it shall take such steps as it considers appropriate to
        each Party confirms that in agreeing the terms of the                             investigate the matter. If such investigation results or, in the
        Relationship Documents it has not relied on any express or                        opinion of the Bank, is likely to result in the Instruction being
        implied warranties, representations, collateral contracts or other                declined or executed outside the applicable value date or other
        assistance made by or on behalf of the other Party unless set out                 agreed time period, the Bank will notify the Customer as soon as
        in the Relationship Documents. Each Party waives all rights and                   practicable, provided it is not prohibited from doing so by any
        remedies which, but for this Clause 1.3, might otherwise be                       law, regulation, order or Authority.
        available to it in respect of any such express or implied
                                                                      FT
        representation, warranty, collateral contract or other assurance.       3.4       The Bank will use its reasonable efforts to comply with any
        Nothing in this Clause 1.3 limits or excludes any liability for                   request made by the Customer to vary or cancel an Instruction
        fraud.                                                                            and, subject to the Bank using such efforts, the Customer shall
                                                                                          be responsible for any Losses related to such an Instruction.
1.4     In the Relationship Documents, references to the singular
                                                                                3.5       The Customer is responsible for the accuracy, completeness and
        include the plural and vice versa. Clause headings are included
                                                                                          correct transmission of its Instructions and for ensuring they will
        for convenience only and do not affect interpretation. Unless
                                        RA

                                                                                          achieve the Customer’s intended purpose, including when the
        otherwise defined in a Relationship Document, any capitalised
                                                                                          Customer requests the Bank to forward information to a third
        term in the Relationship Documents shall have the meaning
                                                                                          party. The Bank will not be liable to the Customer where the
        given to it in the Terms. Each reference to a document or
                                                                                          Bank chooses to comply with such a request and the Customer
        agreement (whether online or in hard copy) is a reference to that
                                                                                          must take reasonable steps to ensure that its request will not
        document or agreement as amended or restated from time to
                                                                                          give rise to any claim against the Bank. If the Bank accepts a
        time.
                                                                                          manually initiated Instruction (being an Instruction which is not
                                       D


                                                                                          submitted through electronic communication channels provided
2       Authority                                                                         by the Bank, but, for example, by telephone, fax or physical
2.1     The Customer or any party duly authorised by the Customer to                      delivery), then, provided the Bank acts in accordance with the
        act on its behalf shall provide to the Bank documents identifying                 applicable Security Procedures, the Customer is responsible for
        the Authorised Persons. The Bank is authorised to rely upon any                   any Losses related thereto.
        such documents provided by any means, including                         3.6       Without prejudice and subject to the foregoing provisions of
        electronically, and accepted by the Bank.                                         Clause 3, if the Bank acts on an Instruction which the Customer
2.2     Subject to any written restriction received and accepted by the                   claims was unauthorised, the Bank shall only be responsible for
        Bank, the Customer confirms that each Authorised Person shall                     acting on such Instruction if:
        be authorised to:                                                                 (a) the Bank cannot demonstrate that it acted in accordance
        (a) perform all lawful acts on behalf of the Customer in                              with the Security Procedures; or
            connection with any Account or Service, including, but not                    (b) the Bank demonstrates that it acted in accordance with the
            limited to, opening, closing and operating Accounts, signing                      Security Procedures, but the Customer can demonstrate
            any agreements (including facility agreements), declarations                      that the unauthorised Instruction was not caused by a
            or other documents relating to any Accounts or Services                           person (i) entrusted at any time to act for the Customer with
            and execution of any guarantees, indemnities or other                             respect to Instructions or the applicable Security
            undertakings to the Bank; and                                                     Procedures, or (ii) who obtained access to the Customer’s
        (b) delegate their authority to perform such acts to any person                       premises, equipment, systems or transmitting facilities or
            indicated in any document provided to the Bank by any                             (iii) who obtained from a source controlled by the Customer,
            means, including electronically, and accepted by the Bank.                        information (such as keys and passwords) which facilitated
                                                                                              breach of the Security Procedures.
2.3     The Customer confirms that each Authorised Person is
                                                                                          Unless one of the conditions set out in paragraphs (a) and (b) of
        authorised to act as described in Clauses 2.2(a) and 2.2(b) until
                                                                                          this clause is satisfied, the Bank shall be entitled to enforce or
        the Bank has received written notice, in form and substance
                                                                                          retain payment from the Customer with respect to such an
        acceptable to the Bank, of any change to an Authorised Person,
                                                                                          Instruction.
        or to a person to whom authority has been delegated in
        accordance with this Clause, and the Bank has had a reasonable
        opportunity to act on it.



                                                                                     50 / 69
Customer Pack Number: 28092020-00041
Document Number: GC-1000-200330-EN. HSBC Group © All rights reserved.                                                                  627
               20-12433-scc             Doc 8-4          Filed 10/15/20           Entered 10/15/20 13:00:32                   Exhibit D
Master Services Agreement     continued
                   (Explanatory Statement) Pg 629 of 1648


3.7     In some circumstances, Communications (including electronic           6          Interest
        mail, voicemail, SMS, telephone calls and website usage) as well
                                                                                         Any interest will accrue or, if applicable, be charged on the
        as paper correspondence received by either Party such as
                                                                                         applicable credit balance of an Account on the days and at the
        envelopes or packages may be monitored, recorded or
                                                                                         applicable rate for those days as set out in any relevant guide or
        inspected (as appropriate) using monitoring devices or other
                                                                                         as the Bank may agree with the Customer from time to time.
        technical or physical means. Such monitoring may take place
                                                                                         Unless agreed otherwise by the Parties, the Bank may change
        where necessary insofar as required or allowed by and for                        such rates and the Bank shall notify the Customer or otherwise
        purposes permitted by any applicable law, regulation, order or                   make available such changes. The Customer acknowledges that,
        Authority from time to time, including, without limitation, to                   as applicable:
        record evidence of business transactions and so as to ensure
        compliance with the Parties’ respective policies and procedures.                 (a)   interest payments made by the Bank may be made net of
        Subject to any applicable laws and regulations, all telephone                          taxes and subject to deduction or withholding; and
        conversations may be recorded by or for either Party without                     (b)   the Bank may debit from an Account any interest to be
        warning. Such records or recordings are and shall remain the                           charged to such Account as and when due and such
        sole property of the Party that made them and either Party may                         payment will be free of any deduction or withholding of tax
        produce them as evidence in any proceedings brought in                                 or other charges so the Bank receives the full amount of
        connection with the Relationship Documents.                                            such interest.
3.8     Communication channels provided by the Bank may be
        suspended by the Bank for maintenance or for any other reason
                                                                              7          Security Interest
        where it reasonably considers it necessary to do so. The Bank                    The Customer shall not grant any security interest over or
        will provide the Customer with reasonable prior notice of the                    transfer or assign its rights in connection with any Account
        suspension where it is practical to do so.                                       without prior written consent from the Bank, such consent not
                                                                                         to be unreasonably withheld or delayed.
4       Credits and Debits
                                                                              8          Set-Off
4.1     If an Account is credited in error or in anticipation of receiving
        funds, where those funds are not received or the underlying                      The Bank may set off any of the Customer’s obligations owed to
        funds transfer is reversed, the Bank may reverse all or part of                  the Bank that are due and payable against any obligations of the
        such credit including any interest accrued thereon, make the                     Bank owed to the Customer.
        appropriate entry to the Account, and, except in case of the
                                                                      FT
        Bank’s error, debit or demand immediate repayment of any              9          Representations, Warranties and Undertakings
        Losses incurred by the Bank in connection therewith, as
        appropriate.                                                          9.1        Each Party represents and warrants, solely as to itself, that:

4.2     The Bank is not obliged to carry out an Instruction which would                  (a)   it is duly incorporated or, if the Party is not a body
        result in a debit to an Account where this causes the Account to                       corporate, is otherwise validly constituted and existing
                                        RA

        be overdrawn without the Bank’s approval or to exceed any                              under the laws of the jurisdiction of its incorporation or
        agreed or advised overdraft facility, or where the Account is                          constitution (as the case may be);
        subject to a right of a third party that has been enforced, such as              (b)   it has all necessary corporate or equivalent power and legal
        a freezing order in favour of a creditor.                                              capacity to execute (where applicable) and deliver, and to
                                                                                               perform its obligations under, the Relationship Documents;
4.3     If the Customer gives Instructions which would result in multiple                      and
        debits on an Account which would in aggregate cause the
                                       D


        Account to be overdrawn or an agreed or advised facility to be                   (c)   the execution and performance of the Relationship
        exceeded, the Bank may decide the order in which to make                               Documents by it will not violate its constitutional
        those debits and whether to make any of them in whole or in                            documents, organisational documents or bylaws, the terms
        part.                                                                                  of any material contract or other instrument (including, for
                                                                                               the avoidance of doubt, any trust instrument) to which it is
4.4     If an Account is overdrawn without the Bank’s approval or if an                        a party or by which it is bound or any duty, obligation,
        overdraft limit is exceeded due to (i) any debit or (ii) such limit                    limitation or prohibition imposed on it by any law or
        being withdrawn or varied by the Bank in accordance with                               regulation applicable to it; and
        applicable terms, the Customer shall immediately upon demand,
        or otherwise becoming aware thereof, transfer sufficient cleared                 (d)   the terms of the Relationship Documents constitute legal,
        funds to bring such Account into credit or within the overdraft                        valid and binding obligations, enforceable against it.
        limit. For the avoidance of doubt, the Bank is not hereby offering    9.2        Each Party furthermore warrants and undertakes to take all
        the Customer, or agreeing an increase to, any overdraft facility                 reasonable steps to ensure that its warranties and
        and, unless otherwise provided in an agreement executed by the                   representations in Clause 9.1 shall remain valid and effective in
        Bank and the Customer, any extension of credit can be                            all respects until such time as all Relationship Documents are
        cancelled by the Bank at any time.                                               terminated or expire in accordance with their terms.

5       Statements                                                            9.3        A breach of Clause 9.1 or 9.2 shall constitute a material breach
                                                                                         of the Relationship Documents. If a Party becomes aware that it
        The Customer shall notify the Bank, as soon as practicable and                   is in breach of Clause 9.1 or 9.2 it shall notify the other Party as
        in any case within 30 days of delivery of a statement of account                 soon as reasonably practicable.
        or report of transactions, of any errors (including any errors
        arising as a result of fraudulent or unauthorised transactions) in
        that statement or report. If notice is received by the Bank after
        this time period, the Bank shall not be responsible for any Loss
        resulting from the delay by the Customer in providing such
        notice.




                                                                                    51 / 69
Customer Pack Number: 28092020-00041
Document Number: GC-1000-200330-EN. HSBC Group © All rights reserved.                                                                  628
                20-12433-scc             Doc 8-4          Filed 10/15/20          Entered 10/15/20 13:00:32                 Exhibit D
Master Services Agreement     continued
                   (Explanatory Statement) Pg 630 of 1648


9.4     The Customer undertakes to:                                                     whether or not foreseeable, even if one Party advised the other
                                                                                        of the possibility of such loss or damage.
        (a)   comply with all reasonable requests of the Bank necessary
              to provide the Customer with the Services, including but
              not limited to, promptly providing to the Bank all                 11.3   Any obligation of the Bank with respect to an Account shall be
              documents and other information reasonably requested by                   enforceable only at the Bank or, where the Account is held at a
              it from time to time in relation to any Account or Service;               branch of the Bank, such branch, which in each case, is the sole
              the Bank may rely on the documents and information                        place of payment, and not at or against another branch or
              provided until the Customer notifies the Bank in writing of               member of the Group.
              any changes and the Bank has had a reasonable                      11.4   The Bank is only required to perform its obligations in the
              opportunity to act thereon; and                                           currency in which those obligations are denominated. Unless
        (b) notify the Bank as soon as possible if it becomes aware of                  otherwise agreed in writing, the Bank, or any intermediary
            any theft, fraud, illegal activity, loss, damage or other                   reasonably selected by the Bank, may make any currency
            misuse in relation to the Services or in relation to any                    conversion in connection with the exercise of its rights and
            associated documentation, Instruction, Communication or                     obligations pursuant to the Relationship Documents, using
            payment instrument.                                                         exchange rates that are reasonable in the relevant market at the
                                                                                        time and for the size and type of foreign exchange transaction.
9.5     Where multiple Customer Parties acting pursuant to an                    11.5   The Parties shall not be liable for any Loss caused by a Force
        arrangement without separate legal capacity (such as                            Majeure Event. If either Party is prevented or delayed in the
        participants in an unincorporated joint venture) are identified on              performance of any of its obligations under the Relationship
        an Application Form as joint holders of an Account and/or joint                 Documents by a Force Majeure Event, such Party shall as soon
        recipients of the Services, each Customer Party undertakes and                  as reasonably practicable notify the other of the existence of the
        agrees that:                                                                    Force Majeure Event. The Bank’s duty or the duty of any
        (a)   it shall be jointly and severally liable with each Customer               member of the Group to act upon any Instruction or
              Party for any obligation owed by the Customer to the Bank                 Communication, or perform any obligation, shall be suspended
              or any other member of the Group under the Relationship                   to the extent that and for as long as the Bank and/or any
              Documents;                                                                member of the Group is prevented or restricted from doing so by
                                                                                        a Force Majeure Event.
        (b)   any demand, notice, agreement, Instruction or
              Communication given by the Bank to one or more                     11.6   In providing the Services, the Bank may use certain
              Customer Parties, or received by the Bank from one or                     Infrastructure Providers and the Services are therefore subject to
                                                                       FT
              more Customer Parties, in connection with the Relationship                the rules and regulations of those Infrastructure Providers as
              Documents will be deemed to be a demand, notice,                          well as the guidelines and procedures of relevant regulatory or
              agreement, Instruction or Communication (as the case may                  industry bodies. Neither the Bank nor any other member of the
              be) given to or received from all Customer Parties;                       Group shall be liable for any Loss suffered as a result of the acts
                                                                                        or omissions of an Infrastructure Provider, but will provide
        (c)   if the Bank becomes aware of or reasonably suspects a
                                                                                        commercially reasonable assistance to the Customer in the
              dispute between any of the Customer Parties, the Bank
                                         RA

                                                                                        recovery of any such Loss.
              may decline to act on any Instruction until all Customer
              Parties have confirmed the Bank’s authority to act on it in        11.7   The Customer shall indemnify the Bank and any other member
              form and substance satisfactory to the Bank; and                          of the Group in full against any Loss arising from or in
                                                                                        connection with a third party making a claim or demand against
        (d)   to the extent any Customer Party ceases to exist for any
                                                                                        the Bank or other member of the Group as a result of the Bank
              reason, the Relationship Documents shall continue to bind
                                                                                        or any other member of the Group processing an Instruction or
              the remaining Customer Parties.
                                                                                        otherwise performing its obligations hereunder in accordance
                                        D


9.6     The Bank undertakes to maintain a business continuity plan                      with the Relationship Documents.
        setting out contingency arrangements for the continuing                  11.8   Neither the Bank nor any member of the Group is obliged to
        performance of the Bank’s services, including the Services, in                  perform any of the Services or any other obligation under the
        the event of a Force Majeure Event. The Bank shall test and                     Relationship Documents, including without limitation any
        review such business continuity plan at least once in each                      obligation to give notice or provide information to the Customer,
        calendar year.                                                                  if to do so would result in the Bank or any member of the Group
                                                                                        being in breach of any Law.
10      Confidentiality and Data Protection
10.1    The Parties agree that Confidential Information shall be kept            12     Fees and charges
        confidential, except as disclosed in accordance with the                 12.1   The Customer shall pay to the Bank fees, costs, charges, interest
        Confidentiality and Regulatory Annex.                                           and expenses in connection with the Services. These will be the
10.2    The Parties will process and transfer Customer Information in                   Bank's standard fees and charges unless the Bank separately
        accordance with the Confidentiality and Regulatory Annex.                       agrees different fees and charges with the Customer. Unless
                                                                                        otherwise stated, all amounts payable pursuant to this Clause
                                                                                        are exclusive of value added, sales, use, goods and services,
11      Performance and Liability
                                                                                        business, stamp or any similar taxes or duties that may be
11.1    The Bank will perform its obligations under the Relationship                    applicable. All such taxes or duties will be applied in accordance
        Documents using such level of skill and care as would be                        with applicable legislation and the Bank will issue valid invoices
        considered commercially reasonable by reference to the                          or other documents as appropriate. The Bank may change the
        standards and practices of the banking industry.                                fees and charges either with reasonable notice to the Customer
                                                                                        or immediately with the Customer's agreement. Payment of all
11.2    Neither Party shall be liable for any:                                          amounts due pursuant to this Clause will be clear and free of
        (a)   consequential, incidental or indirect Loss including, without             any deduction or withholding for or on account of tax, set-off,
              limitation, fines, penalties or punitive damages; or                      counterclaim or other charges so the Bank receives such
                                                                                        amounts in full. If a deduction or withholding for or on account
        (b) any direct or indirect loss of (i) profit (actual or anticipated),          of tax is required to be made by law, the payment shall be
            (ii) goodwill or (iii) business opportunity,




                                                                                   52 / 69
Customer Pack Number: 28092020-00041
Document Number: GC-1000-200330-EN. HSBC Group © All rights reserved.                                                               629
                20-12433-scc             Doc 8-4         Filed 10/15/20        Entered 10/15/20 13:00:32                 Exhibit D
Master Services Agreement     continued
                   (Explanatory Statement) Pg 631 of 1648


        increased to an amount which after making any deduction or                   (b)    any step is taken by or in respect of the other Party for a
        withholding leaves an amount equal to the payment which                            moratorium, composition, compromise or arrangement
        would have been made if no deduction had been required. The                        with creditors, administration, bankruptcy, liquidation,
        Customer shall make any payment required in connection with                        dissolution (other than for the purposes of amalgamation or
        such tax deduction or withholding within the time allowed by                       reconstruction), receivership, distress or execution, debt
        law.                                                                               relief orders, interim orders or the other Party becomes
12.2    The Bank may debit fees, costs, charges, interest and expenses                     insolvent (including, where a Party acts as a trustee, the
        owed by the Customer to the Bank from any account advised by                       insolvency of the trust and which may also include the
        the Customer for such purposes. However, in the event of the                       Customer's bankruptcy in certain jurisdictions) or is deemed
        Customer’s breach of the Relationship Documents, the                               unable to pay its debts as they fall due, or anything
        Customer’s insolvency (which includes, where the Customer                          analogous to the foregoing occurs in any applicable
        acts as a trustee, the insolvency of the trust and which may also                  jurisdiction;
        include the Customer's bankruptcy in certain jurisdictions), or              (c)    it is or may become unlawful for that Party to perform its
        where acting in accordance with the Customer’s advice is not                       obligations under any of the Relationship Documents or if
        possible, the Bank may debit fees, costs, charges, interest and                    to do so would result in that Party or, in the case of the
        expenses owed by the Customer to the Bank from any account                         Bank, any member of the Group, being in breach of any
        the Customer has with the Bank. If the Customer fails to pay any                   regulation or requirement or request of any governmental
        amount due under the Relationship Documents, the Customer                          or other authority; or
        shall, to the extent permitted under applicable law, pay to the
                                                                                     (d)    the Customer has provided false or misleading
        Bank interest and charges on the overdue amount at the rate the
                                                                                           information, or failed to provide Customer Information
        Bank determines, unless otherwise agreed, acting reasonably
                                                                                           reasonably requested by the Bank, in connection with any
        and in good faith.
                                                                                           know-your-customer or financial due diligence performed
                                                                                           by the Bank or if otherwise required, in the Bank’s
13      Amendments and Assignment                                                          reasonable opinion, in connection with any Compliance
13.1    If at any time the Bank makes amendments to terms governing                        Activity.
        the provision of services which include any of the Services to its    14.3   Termination of the Terms by either Party shall have the
        customers generally or to customers belonging to the same                    immediate effect of terminating each of the Relationship
        market segment as the Customer, the Bank may, by written                     Documents.
        notice to the Customer, make the same (or substantially the
        same) amendments to the Relationship Documents. Such
                                                                     FT       14.4   Termination shall not affect any accrued rights or liabilities of
        amendments will become effective on the expiry of no less than               either Party nor shall it affect the coming into force or
        45 days after delivery of such notice.                                       continuation in force of any other Clauses and provisions of the
                                                                                     Relationship Documents which are expressly or by implication
13.2    Notwithstanding the provisions of Clause 13.1, the Bank may, by              intended to come into force or continue in force on or after
        written notice to the Customer, make amendments to the                       termination or expiry of the Relationship Documents including,
        Relationship Documents at any time in order to comply with any               without limitation Clauses 1, 3.5, 9.5, 10, 11, 13.3, 14.1, 14.4,
                                        RA

        law or regulation, which will become effective in accordance                 15-21 inclusive, and the Confidentiality and Regulatory Annex.
        with the terms of such notice. The Bank will use reasonable
        efforts to give the Customer as much advance notice as possible
        in such circumstances.
                                                                              15     Waiver
                                                                                     In the event that any Party fails or delays to exercise a right
13.3    Neither Party may assign its rights or transfer its obligations
                                                                                     under the Relationship Documents, that Party may still exercise
        under these Relationship Documents without the written
                                                                                     that right later. Any waiver of any right shall be in writing and
                                       D


        consent of the other, such consent not to be unreasonably
                                                                                     limited to the specific circumstances.
        withheld or delayed. However, the Bank may, without the
        Customer’s consent, assign the Bank’s rights and/or transfer the
        Bank’s obligations to:                                                16     Severability
                                                                                     Each provision of the Relationship Documents is severable and if
        (a)   any member of the Group; or
                                                                                     any provision is or becomes illegal, invalid or unenforceable in
        (b)   to the Bank’s successor following a merger, consolidation              any jurisdiction or in relation to any particular Service, then that
              or disposal of all or substantially all of the Bank’s shares,          provision is severed only in that particular jurisdiction or in
              capital, assets or the business to which the Relationship              relation to that particular Service. All other provisions shall
              Documents relate,                                                      continue to have effect.
        provided that such assignment does not adversely affect the
        provision of the Services to the Customer.                            17     Third Party Rights
                                                                                     Any law, statute or regulation which may bestow upon a person
14      Termination                                                                  who is not a Party the right to enforce any of the terms of the
                                                                                     Relationship Documents shall be disapplied to the fullest extent
14.1    Either Party can terminate any or all Relationship Documents
                                                                                     permitted.
        and/or, in the case of the Bank, withdraw any or all of the
        Services or close any Account by giving 30 days prior written
        notice to the other. Any liabilities owing to the Bank thereunder
        will become immediately due and payable on termination of the
        terms of the relevant Relationship Document.
14.2    Subject to any applicable legal or regulatory restriction, either
        Party can terminate any or all Relationship Documents and/or, in
        the case of the Bank, withdraw any or all of the Services or close
        any Account immediately if:
        (a)   the other Party commits a material breach of the
              Relationship Documents which is incapable of remedy or
              not remedied within a reasonable time period;



                                                                                53 / 69
Customer Pack Number: 28092020-00041
Document Number: GC-1000-200330-EN. HSBC Group © All rights reserved.                                                             630
               20-12433-scc             Doc 8-4         Filed 10/15/20        Entered 10/15/20 13:00:32                  Exhibit D
Master Services Agreement     continued
                   (Explanatory Statement) Pg 632 of 1648


18      Notices                                                                      •    Compliance Activity means any activity performed by the
                                                                                         Bank or any other member of the Group considered
        Notices in writing from the Bank shall be effective if delivered to              appropriate, acting reasonably, to meet Compliance
        an address specified by the Customer on an Application Form or                   Obligations relating to or in connection with the detection,
        to such other address as the Customer may specify in writing                     investigation and prevention of Financial Crime, international
        from time to time as effective for delivery of notices pursuant to               and national guidance, relevant Group procedures and/or the
        the Relationship Documents, including an address for notices to                  direction of any public, regulatory or industry body relevant
        be sent electronically. Notices in writing from the Customer shall               to any member of the Group.
        be effective if delivered to the Bank’s address specified on the
        most recent statement for the relevant Account or to such other              •    Compliance Obligations means obligations of any
        address as the Bank may specify in writing from time to time as                  member of the Group to comply with: (a) Laws, or
        effective for delivery of notices pursuant to the Relationship                   international guidance and the Bank’s mandatory policies or
        Documents, including an address for notices to be sent                           procedures, (b) any demand from Authorities or reporting,
        electronically.                                                                  regulatory trade reporting, disclosure or other obligations
                                                                                         under Laws or (c) any Laws requiring the Bank to verify the
                                                                                         identity of its Customers.
19      Governing Law and Jurisdiction
                                                                                     •    Confidential Information means any information, about or
19.1    The Relationship Documents and any non-contractual
                                                                                         relating to either Party or members of its group, received or
        obligations arising out of or in connection with them shall be
                                                                                         accessed by the other Party in the course of the relationship
        governed by and construed in accordance with the law of the
                                                                                         established by them pursuant to the Relationship
        jurisdiction in which the relevant Account is maintained or the
                                                                                         Documents, including without limitation, the business,
        relevant Service is provided unless specified otherwise in any
                                                                                         operations, Personal Data or customers of the disclosing
        applicable Relationship Document.
                                                                                         Party or members of its group and the provisions of the
19.2    Unless otherwise mutually agreed by the Parties, they submit to                  Relationship Documents.
        the non-exclusive jurisdiction of the courts of the jurisdiction             •    Confidentiality and Regulatory Annex means the Annex
        whose governing law applies.                                                     to the Terms which sets out each Party’s obligations in
                                                                                         relation to Confidential Information, Customer Information
20      Counterparts                                                                     and tax compliance.
        The Relationship Documents may be entered into by the                        •    Connected Person means a person or entity whose
        execution of any number of copies of the relevant Application                    information (including Personal Data or Tax Information) is
        Form, all of which taken together shall form one document.
                                                                    FT                   provided by, or on behalf of, the Customer to any member of
                                                                                         the Group or otherwise received by any member of the
21      Definitions                                                                      Group in connection with the provision of the Services and
        •   Account means any account which is to be opened or                           any owner, controlling person, substantial owner or
            which has been opened by the Customer with the Bank                          beneficial owner of the Customer in relation to whom the
            under the Relationship Documents.                                            Bank considers, acting reasonably, Tax Information is
                                       RA

                                                                                         required to be provided to any Tax Authority to comply with
        •   Annex means an annex to a Services Schedule or the Terms                     any Group member's Compliance Obligations.
            which sets out additional terms in relation to the particular
            Services being provided.                                                 •    Country Conditions means, for each relevant jurisdiction,
                                                                                         the specific terms which supplement and/or amend any
        •   Appendix means an appendix to an Annex which sets out                        Relationship Document.
            additional terms in relation to the particular Services being
            provided.                                                                •   Customer means the Customer Party and, where there is
                                      D


                                                                                         more than one Customer Party, refers to the Customer
        •    Application Form means any form that must be completed                      Parties jointly and severally.
            to apply for the provision of a Service including without
            limitation the Relationship Acceptance Form and the Service              •    Customer Information means Personal Data, Confidential
            Amendment Form.                                                              Information, and/or Tax Information of or in relation to either
                                                                                         the Customer or a Connected Person.
        •   Authorised Person means any person identified to the
            Bank and authorised to act on behalf of the Customer in                  •   Customer Party means an entity or person receiving the
            accordance with Clause 2.                                                    Services identified as a customer on an Application Form.

        •    Authority means any judicial, administrative or regulatory              •    Data Protection Legislation means all data protection,
            body, any government, or public or government agency,                        privacy and other laws to the same or similar purpose in all
            instrumentality or authority, any Tax Authority, securities or               relevant jurisdictions applicable to a Party.
            futures exchange, court, central bank or law enforcement                 •    Financial Crime means money laundering, terrorist
            body, or any agents thereof, having jurisdiction over the                    financing, bribery, corruption, tax evasion, fraud, evasion of
            relevant Party or a member of its group.                                     economic or trade sanctions, and/or violations, or attempts
        •   Bank means the member of the Group that is or becomes a                      to circumvent or violate any laws or regulations relating to
            Party to the Relationship Documents and that provides the                    these matters.
            Customer with Services as specified in an Application Form.              •    Force Majeure Event means any event beyond the
        •   Clause, whenever used in a Relationship Document and not                     reasonable control of a Party affecting that Party’s ability to
            defined or identified otherwise therein, means a clause of                   comply with the Relationship Documents, such as:
            that Relationship Document.                                                  (a) any natural event such as flood, storm or earthquake,
        •    Communication means communication (in any form)                             (b) war, civil disturbance or act of terrorism,
            between Customer and Bank, but which shall not include
                                                                                         (c) industrial action,
            Instructions.
                                                                                         (d) Act of God,




                                                                               54 / 69
Customer Pack Number: 28092020-00041
Document Number: GC-1000-200330-EN. HSBC Group © All rights reserved.                                                             631
               20-12433-scc              Doc 8-4         Filed 10/15/20        Entered 10/15/20 13:00:32                  Exhibit D
Master Services Agreement     continued
                   (Explanatory Statement) Pg 633 of 1648


             (e) action of a government or governmental agency,                      •     Relationship Documents means, separately and together,
             (f) change of law or regulation (or change in the                            as the case may be:
                 interpretation of law or regulation),                                    (a) the Terms,
             (g) power or equipment failure or interruption, or                           (b) any Services Schedules,
             (h) interruption, failure or delay in receiving or acting on                 (c) any Annexes,
                 any Communication or Instruction caused by an
                                                                                          (d) any Appendices,
                 Infrastructure Provider,
                                                                                          (e) each of the applicable Country Conditions, and
       PROVIDED ALWAYS that any non-compliance with the
       Relationship Documents resulting from such an event could not be                   (f) the applicable Supporting Documents,
       avoided by the exercise of commercially reasonable skill and care                  as amended or supplemented from time to time.
       by the affected Party which, in the case of the Bank, may include
                                                                                     •    Security Procedures means security measures or protocols
       invocation of the business continuity plan referred to in Clause 9.6.
                                                                                          governing the Customer’s access to the communication
         •   Group means HSBC Holdings plc, its subsidiaries, related                     channels made available to the Customer by the Bank from
             bodies corporate, associated entities and undertakings and                   time to time and used to verify the origination of Instructions
             any of their branches.                                                       or Communications between them transmitted via such
         •   Infrastructure Provider means any third party providing                      channels. A Security Procedure may include, but is not
             shared market infrastructure necessary for a Party to perform                limited to, one or more of the following measures: encryption
             its obligations under the Relationship Documents including                   algorithms or other codes, user entitlements, identifying
             any communications, clearing, settlement or payment                          words and numbers, and similar security devices.
             system, or intermediary or correspondent bank.                          •    Service Amendment Form means the Application Form in
         •   Instruction means any communication which is received by                     which the Customer agrees to the provision of any additional
             the Bank in relation to a Service which:                                     Services by the Bank at any time after the Relationship
                                                                                          Acceptance Form has been executed.
             (a) contains the necessary information for the Bank to carry
                 out the payment or other act on the Customer’s behalf;              •    Services means the services provided by the Bank and
                 and                                                                      members of the Group under the Relationship Documents
                                                                                          and requested in an Application Form.
             (b) has or, in the reasonable opinion of the Bank, appears to
                 have been provided by an Authorised Person.                         •    Services Schedule means a schedule to the Terms or a
                                                                      FT                  separate agreement between the Parties that expressly
         •   Law means any applicable local or foreign statute, law,                      incorporates the Terms and relates to a specific Service.
             regulation, ordinance, rule, judgment, decree, voluntary
             code, directive, sanctions regime, court order, agreement               •    Supporting Documents means any document, agreement
             between any member of the Group and an Authority, or                         or Application Form which the Bank requires the Customer
             agreement or treaty between Authorities and applicable to                    to enter into in connection with the receipt or maintenance
                                                                                          of any Services in a particular jurisdiction, other than Country
                                        RA

             the Bank or a member of the Group.
                                                                                          Conditions, Appendices, Annexes, Service Schedules or the
         •   Loss means any loss, damages, liability, costs, claims,                      Terms.
             demands and expenses of any kind whether or not
             foreseeable.                                                            •    Tax Authorities means domestic or foreign tax, revenue,
                                                                                          fiscal or monetary authorities.
         •   Party means the Customer or the Bank, and Parties means
             the Customer and the Bank.                                              •    Tax Information means any documentation or information
                                                                                          relating, directly or indirectly, to a Customer and any owner,
                                       D


         •   Personal Data means any data relating to an individual and                   controlling person, substantial owner or beneficial owner of
             allowing the identification of that individual, and such other               the Customer, that the Bank considers, acting reasonably, is
             data which is protected by local Data Protection Legislation.                needed to comply with any Group member's obligations to
         •   Purposes means the circumstances in connection with                          any Tax Authority.
             which Customer Information will be processed, transferred               •    Terms means this Master Services Agreement.
             and disclosed by the Bank and/or members of the Group, as
             set out in Clause 2.2 of the Confidentiality and Regulatory
             Annex.
         •   Relationship Acceptance Form means the Application
             Form in which the Customer agrees to the provision of the
             Services by the Bank.




                                                                                55 / 69
Customer Pack Number: 28092020-00041
Document Number: GC-1000-200330-EN. HSBC Group © All rights reserved.                                                              632
                20-12433-scc            Doc 8-4         Filed 10/15/20             Entered 10/15/20 13:00:32                Exhibit D
Confidentiality and Regulatory      Annex
                     (Explanatory Statement)                                          Pg 634 of 1648


1       Disclosure of Confidential Information                                           By using the Services, the Customer agrees that the Bank may
                                                                                         also, as necessary and appropriate for the Purposes, transfer
1.1     Subject to Clauses 1, 2 and 6 of this Annex, the Parties agree                   and disclose any Customer Information to the following
        that any Confidential Information shall be kept confidential. The                recipients globally (who may also process, transfer and disclose
        Customer may disclose the Bank’s Confidential Information as                     such Customer Information for the Purposes):
        set out in Clause 1.2 of this Annex. The Bank may disclose the
        Customer’s Confidential Information as set out in Clause 2 of                    (a) any member of the Group,
        this Annex.                                                                      (b) any sub-contractors, agents, service providers, or associates
                                                                                             of the Group (including their employees, directors and
1.2     The Customer may disclose the Bank's Confidential Information
                                                                                             officers),
        to:
                                                                                         (c) in response to any requests from any Authorities,
        (a)   members of its group and service providers, sub-
              contractors, agents, and any Infrastructure Provider                       (d) persons acting on behalf of the Customer, Infrastructure
              provided always that the Customer may only make such                           Providers, payment recipients, beneficiaries, account
              disclosure on a confidential basis, and in connection with                     nominees, intermediary, correspondent and agent banks,
              receipt of the Services under the Relationship Documents;                      clearing houses, clearing or settlement systems, market
                                                                                             counterparties, upstream withholding agents, swap or trade
        (b)   Authorities, auditors, professional advisers or as otherwise                   repositories, stock exchanges, and companies in which the
              required or reasonably necessary under law, regulation,                        Customer has an interest in securities (where such securities
              order of a court, or binding request from an Authority; and                    are held by the Bank for the Customer),
        (c)   any other person with the Bank's written consent.                          (e) any party to a transaction acquiring interest in or assuming
1.3     Restrictions on the disclosure of Confidential Information by                        risk in or in connection with the Services, and
        either Party shall not apply to information that:                                (f) other financial institutions, credit reference agencies or
                                                                                             credit bureaus, for the purposes of obtaining or providing
        (a)   is in or enters into the public domain other than in breach
                                                                                             credit references,
              of the Relationship Documents;
                                                                                         wherever located, including in jurisdictions which do not have
        (b)   is lawfully obtained by the recipient party from a third party
                                                                                         data protection laws that provide the same level of protection as
              or is already known by the recipient party, in each case
                                                                                         the jurisdiction in which the Services are supplied.
              without notice or duty to maintain it as confidential; or
                                                                               2.3       Protection of Customer Information
        (c)   was independently developed by the recipient party
                                                                     FT
              without reference to the disclosing party’s Confidential                   Whether it is processed in a home jurisdiction or overseas, in
              Information.                                                               accordance with Data Protection Legislation, Customer
                                                                                         Information will be protected by a strict code of secrecy and
2       Collection and Use of Customer Information                                       security which all members of the Group, their staff and third
        (including Confidential Information)                                             parties are subject to. Customer Information will be treated with
                                                                                         the same degree of care that the Group exercises to protect its
                                        RA

2.1     Collection                                                                       own Confidential Information of a similar nature.
        Members of the Group may collect, use and share Customer               2.4       Under relevant Data Protection Legislation, an individual has the
        Information, which may be requested from a person acting on                      right to request copies of certain categories of Personal Data
        the Customer’s behalf. Customer Information may also be                          which may be held and to request that any errors in such data
        collected by or on behalf of members of the Group from other                     are corrected.
        sources, and generated or combined with other information
                                       D


        available to members of the Group.                                     3         Customer Obligations
2.2     Processing and Sharing                                                 3.1       The Customer confirms, warrants and has responsibility for
                                                                                         ensuring that every person whose information (including
        Customer Information will be processed, transferred and                          Personal Data or Tax Information) they have provided to a
        disclosed by the Bank and/or members of the Group in                             member of the Group has (or will at the relevant time have) been
        connection with the following Purposes:                                          notified of and agreed to the processing, disclosure and transfer
        (a) the provision of services and as necessary for the Bank to                   of their information as set out in the Relationship Documents.
            approve, manage, administer or effect any transactions                       The Customer shall advise such persons that they may have
            requested or authorised by the Customer,                                     rights of access to, and correction of, their Personal Data.
        (b) meeting Compliance Obligations,                                    3.2       The failure of a Customer to supply its, or its Connected
        (c) conducting Compliance Activity,                                              Person’s, Tax Information and accompanying statements,
                                                                                         waivers and consents, as may be requested, may result in the
        (d) the collection of any amounts due and outstanding from the                   Bank making its own decision with respect to the status of the
            Customer,                                                                    Customer and/or its Connected Persons, including whether such
        (e) conducting credit checks and obtaining or providing credit                   Customer and/or its Connected Persons is reportable to a Tax
            references,                                                                  Authority. Such failure may require the Bank or other persons to
                                                                                         withhold amounts as may be legally required by any Tax
        (f)   to enforce or defend the Bank’s, or a member of the                        Authority and paying such amounts to the appropriate Tax
              Group’s, rights,                                                           Authority.
        (g) for internal operational requirements of the Bank or the
            Group (including, without limitation, credit and risk
            management, system or product development and
            planning, insurance, audit and administrative purposes) and
        (h) the maintenance of the Bank’s overall relationship with the
            Customer.




                                                                                    56 / 69
Customer Pack Number: 28092020-00041
Document Number: GC-1000-200330-EN. HSBC Group © All rights reserved.                                                               633
               20-12433-scc             Doc 8-4         Filed 10/15/20        Entered 10/15/20 13:00:32               Exhibit D
Confidentiality and Regulatory      Annex continued
                     (Explanatory Statement) Pg 635 of 1648


4       Tax Compliance                                                              Bahrain

        The Customer acknowledges that it is solely responsible for                 HSBC Bank Middle East Limited (Bahrain Branch), P.O. Box 57,
        understanding and complying with its tax obligations in all                 Manama, Kingdom of Bahrain, is licensed and regulated by the
        jurisdictions in which those obligations arise, and relating to the         Central Bank of Bahrain as a Conventional Retail Bank and lead
        opening and use of accounts and/or services provided by the                 regulated by the Dubai Financial Services Authority.
        Bank and/or members of the Group. Except to the extent                      Egypt
        required otherwise by applicable law, the Customer shall be
        responsible for the deduction or withholding on account of any              HSBC Bank Egypt S.A.E., PO Box 124, Maadi, Cairo, Egypt, is
        tax with respect to any amount paid, transferred or held by the             regulated by the Central Bank of Egypt.
        Bank pursuant to any Service and shall be responsible for the
                                                                                    Kuwait
        payment and proper reporting of any such tax. The Customer
        confirms that, whenever required by applicable law and                      HSBC Bank Middle East Limited, (Kuwait Branch), P.O. Box
        regulation, it has reported and will continue to report the assets          1683 Safat 13017, is regulated by the Central Bank of Kuwait,the
        deposited at the Bank and/or members of the Group as well as                Capital Markets Authority for licensed Securities Activities and
        the income generated by those assets to the competent tax                   lead regulated by the Dubai Financial Services Authority.
        authorities.
                                                                                    Oman

5       Bearer Shares                                                               HSBC Bank Oman S.A.O.G., P.O. Box 1727, Postal Code 111,
                                                                                    Seeb, Sultanate of Oman is regulated by the Central Bank of
5.1     Except to the extent that the Customer has either provided such             Oman and Capital Market Authority, Oman.
        confirmation to the Bank or received written confirmation from
        the Bank that it is on notice to the contrary, the Customer                 Qatar
        confirms on behalf of itself and any shareholder and affiliates             HSBC Bank Middle East Limited (Qatar Branch), P.O. Box 57,
        (the “Associated Entities”) that none of its shares or shares of            Doha, Qatar, is regulated by Qatar Central Bank and lead
        Associated Entities have been issued in, or are held in a form              regulated by the Dubai Financial Services Authority.
        that assigns or entitles ownership to whomever has possession
        of the physical share certificates, warrants or equivalent                  UAE
        instruments (“Bearer Shares”).                                              HSBC Bank Middle East Limited (U.A.E. Branch), P.O. Box 66,
5.2     If the Customer or any of the Associated Entities issues, or                Dubai, U.A.E., is regulated by the Central Bank of the U.A.E and
        converts existing shares to, Bearer Shares, the Customer                    lead regulated by the Dubai Financial Services Authority.
                                                                     FT
        undertakes to:                                                              United Kingdom
        (a)   notify the Bank immediately and include the name of the               HSBC Bank plc is a company registered and established in
              beneficial owners of such Bearer Shares; and                          England and Wales under registration number 14259. The
        (b)   comply with the Bank’s requirements regarding issued                  Bank’s registered office is at 8 Canada Square, London E14
              Bearer Shares.                                                        5HQ. The Bank’s VAT registration number is GB 365684514.
                                       RA

                                                                                    HSBC Bank plc is authorised by the Prudential Regulation
                                                                                    Authority and regulated by the Financial Conduct Authority and
6       Compliance Activity                                                         the Prudential Regulation Authority (the Bank’s firm reference
        The provision of Services by the Bank and members of the                    number is 114216).
        Group may be affected by Compliance Activity and any impact
        on the performance of the Bank’s obligations due to Compliance
        Activity or any actions taken by the Bank as a result thereof shall
                                      D


        not constitute a breach of the Bank’s agreements with the
        Customer.

7       Regulatory Disclosures
        Where the Bank provides the Accounts and/or Services in the
        following jurisdictions, the Bank is required to provide the
        Customer with the following information:
        Algeria
        HSBC Bank Middle East Limited (Algeria Branch), Business
        District Algiers, Complèxe Immobilier Oriental Business Park,
        Bab Ezzouar, 16024, Algiers, is regulated by the Central Bank of
        Algeria and lead regulated by the Dubai Financial Services
        Authority.




                                                                               57 / 69
Customer Pack Number: 28092020-00041
Document Number: GC-1000-200330-EN. HSBC Group © All rights reserved.                                                          634
               20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                 Exhibit D
Pooling Services                      Schedule
                                          (Explanatory Statement) Pg 636 of 1648


1       Relationship Documents                                                         (c) if the credit balance on any of its Pooling Accounts is in a
1.1     This Services Schedule is a schedule to and incorporates the                       different currency to any amount for the time being due to
        terms of the Master Services Agreement.                                            the Bank from the Customer pursuant to Clause 3.1, the
                                                                                           Bank may convert either such credit balance or such
1.2     This Services Schedule sets out the specific terms that apply                      amount due into the relevant Currency at a rate of
        to the Pooling Services.                                                           exchange conclusively determined by the Bank according
                                                                                           to its prevailing practice for the relevant Currency for the
1.3     Capitalised terms used but not defined in this Services                            purpose of exercising its right under Clause 3.1(c).
        Schedule are as defined in the Master Services Agreement.
                                                                             3.3       The Customer agrees that its obligations under this Clause 3
2       Pooling Services                                                               shall not be affected or discharged as a result of:
        In respect of each Currency, the Bank shall notionally pool all                (a) the making of any changes to the Pooling Services
        Pooling Accounts into separate Notional Pools denominated                          (including, without limitation, pursuant to Clause 5.2) or
        in that Currency provided that, for any MCP Account                                any variation to the Relationship Documents; or
        denominated in a Currency other than the Base Currency for
        the specified Notional Pool, the Bank shall notionally convert                 (b) the variation, exchange, release or failure to enforce any
        the Cleared/Value Dated Balance of such MCP Account on a                           other security or guarantee held or to be held by the Bank
        daily basis into the designated Base Currency at the                               with respect to the Pooling Services or the Pooling Terms;
        Conversion Rate for that Notional Pool.                                            or
                                                                                       (c) the enforcement against the Customer or any other
3       Guarantee, Indemnity and Set Off                                                   Participant under this Clause 3 without having enforced or
                                                                                           sought to enforce any rights or remedies which the Bank
3.1     The Customer irrevocably and unconditionally:
                                                                                           may have against any other Participant or any other
        (a) guarantees, as a primary obligation, to the Bank due and                       person; or
            punctual payment to the Bank by each Participant
                                                                                       (d) the taking of, or the omission to take, any action which
            participating in the same Notional Pool of any debit
                                                                                           but for this provision would discharge the Customer or
            balance (howsoever arising) for the time being on any
                                                                                           any other Participant from liability under this Clause 3.
            Pooling Account of such Participant, and will pay to the
            Bank from time to time on demand any and every sum of
            money which such Participant shall at any time be liable         4         Beneficial Ownership of Pooling Accounts
            to pay to the Bank in respect of any such debit balance;                   The Customer represents and warrants on entering into this
                                                                       FT
        (b) undertakes as a primary obligation to indemnify the Bank                   Services Schedule and continually while the Pooling Services
            from time to time on demand from and against any Loss                      are provided that the Customer is the sole and beneficial
            incurred by the Bank as a result of any obligation of any                  owner of each Pooling Account in its name and that no trust
            Participant participating in that Notional Pool to pay to the              arrangement, security interest, agency arrangement or other
            Bank any debit balance (howsoever arising) for the time                    beneficial interest exists in relation to any such Pooling
                                                                                       Account.
                                        RA

            being on any Pooling Account of such Participant being or
            becoming void, voidable, unenforceable or ineffective as
            against such Participant, for any reason (whether or not         5         Pooling Agent
            known to the Bank), the amount of such Loss being the            5.1       The Customer represents and warrants on entering into this
            amount which the Bank would otherwise have been                            Services Schedule and continually while the Pooling Services
            entitled to recover from such Participant; and                             are provided that the Pooling Agent is authorised by the
        (c) authorises the Bank (at its absolute discretion and without                Customer to:
                                       D


            notice to or consent or demand of the Customer) from                       (a) negotiate and agree any Relationship Document,
            time to time to set off, apply or combine all or any
                                                                                       (b) negotiate and agree any amendment to the Pooling
            amounts for the time being due from the Bank to the
                                                                                           Terms,
            Customer in respect of any credit balance on any of its
            Pooling Accounts in or towards the repayment or                            (c) execute any document setting out such agreement for the
            discharge of any amount for the time being due to the                          Customer on the Customer’s behalf,
            Bank from the Customer pursuant to the above,                              (d) agree any change in the Pooling Services, including
        provided that the Customer’s liability under or pursuant to the                    changes made through the GLS Portal, and
        above shall be limited to and be satisfied wholly out of all or                (e) sub-delegate authority to the Profile Owner to access
        any amounts for the time being due from the Bank to the                            Pooling Accounts and make changes to the Pooling
        Customer in respect of any credit balance on any of its                            Services.
        Pooling Accounts.
                                                                             5.2       If the Customer wishes to:
3.2     The Customer acknowledges that:
                                                                                       (a) amend the details of the parameters set out in the Pooling
        (a) neither its above-described liability nor the rights, powers                   Form,
            and remedies conferred on the Bank by this Clause 3 or
                                                                                       (b) cease to receive the Pooling Services, or
            by law shall be discharged, impaired or otherwise affected
            by any act, event or omission which would otherwise                        (c) add, withdraw or suspend a Pooling Account to or from
            operate to discharge, impair or otherwise affect such                          the Pooling Services,
            liability or such rights, powers or remedies;                              the Pooling Agent must:
        (b) so long as it is under the above-described liability, it shall             (A) complete and deliver to the Bank an Application Form
            not exercise any rights or remedies which the Customer                         together with such other information and documents as
            may at any time have to be indemnified by or claim any                         the Bank may require (each in form and substance
            contribution from any Participant in connection with this                      satisfactory to the Bank), or
            Clause 3; and
                                                                                       (B) if available, make such changes through the GLS Portal.




Customer Pack Number: 28092020-00041
Document Number: GC-7000-181207-EN. HSBC Group © All rights reserved.
                                                                             58 / 69
                                                                                                                                 635
               20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                              Exhibit D
Pooling Services                      Schedule     continued
                                          (Explanatory Statement) Pg 637 of 1648


5.3      The Customer agrees that:                                          8         Definitions
         (a) the Pooling Agent shall notify all other Participants of any             • Base Currency means the currency specified as such for
             of the events in Clause 5.2 above;                                         each Notional Pool in the relevant Pooling Form.
         (b) any notice served under the Pooling Terms may be served                  • Business Day means, with respect to the Pooling
             on the Pooling Agent and the Pooling Agent shall forward                   Services, a day on which commercial banks in the
             any such notices to the Customer,                                          jurisdiction where the Pooling Services are being provided
                                                                                        are open for transacting business in the relevant
         and any failure of the Pooling Agent to do so will not affect
                                                                                        Currencies and settling payments.
         either of the Party’s rights, duties and obligations pursuant to
         the Pooling Terms.                                                           • Cleared/Value Dated Balance means the balance that
                                                                                        the Bank has recorded in that Pooling Account as at the
5.4      The Bank may disclose to the Pooling Agent and/or Profile                      end of a Business Day, after having taken into
         Owner any Confidential Information concerning the Customer                     consideration all the transactions for which value has
         and any Pooling Account.                                                       been received for and up to that day and “Cleared/Value
                                                                                        Dated Credit Balance“ and “Cleared/Value Dated
6        Group Relationship of Participants                                             Debit Balance“ shall be construed accordingly.
6.1      The Customer represents and warrants to the Bank that it is a                • Conversion Rate means, in respect of each MCP
         member of the same group as each other Participant. The                        Account, the conversion rate as determined by the Bank
         Customer (or the Pooling Agent on its behalf) will inform the                  or as otherwise agreed by the Customer and the Bank.
         Bank immediately should the Pooling Agent or any Participant
         cease to be part of the Customer’s group.                                    • Currency means each of the currency/ies listed in the
                                                                                        relevant Pooling Form.
6.2      The Bank shall have the right to terminate the Pooling Terms
                                                                                      • GLS E-Channels Letter of Authority means the letter
         and all Services provided under them as they apply to the
                                                                                        from the Pooling Agent to the Profile Bank confirming that
         Customer immediately upon the Bank’s becoming aware that
                                                                                        the Profile Owner is authorised to perform certain duties
         the Customer ceases to be a member of the same group as
                                                                                        on behalf of the Pooling Agent in respect of the Pooling
         the other Participants or Pooling Agent.
                                                                                        Services.
7        Representation and Warranties                                                • GLS Portal means the Global Liquidity Solutions Portal
                                                                                        accessed via HSBCnet, through which the Profile Owner
7.1      The Customer warrants and undertakes to take all reasonable
                                                                     FT
                                                                                        may view and/or amend certain parameters of the Pooling
         steps to ensure that its warranties and representations in
                                                                                        Services. The Bank shall make available to the Profile
         Clauses 4, 5.1 and 6.1 shall remain valid and effective in all
                                                                                        Owner, details of the parameters that can be amended on
         respects until such time as all Pooling Terms are terminated
                                                                                        the GLS Portal from time to time.
         or expire in accordance with their terms.
                                                                                      • HSBCnet means the Group’s internet banking platform
                                        RA

7.2      A breach of Clauses 4, 5.1 and 6.1 shall constitute a material                 accessed via the portal at www.hsbcnet.com or such
         breach of the Relationship Documents. If the Customer                          other access point or means as may be notified by the
         becomes aware that it is in breach of Clauses 4, 5.1 and 6.1 it                Profile Bank to the Pooling Agent from time to time.
         shall notify the Bank as soon as reasonably practicable.
                                                                                      • Master Services Agreement means the master services
8        HSBCnet                                                                        agreement that forms part of the Relationship Documents
8.1      The GLS Portal can only be accessed via HSBCnet. If access                     contained in the Customer Pack referred to in the
                                       D


         to the Pooling Services via HSBCnet is terminated or revoked,                  Relationship Acceptance Form or the Service Amendment
         access to the GLS Portal shall also be terminated or revoked.                  Form (as applicable) issued together with this Services
                                                                                        Schedule.
8.2      Where the Pooling Agent is not the Profile Owner of
         HSBCnet, the Pooling Agent acknowledges and agrees that:                     • MCP Account means a Pooling Account or a Net
                                                                                        Balance included in an MCP Pool, as set out in the Pooling
         (a) the Pooling Agent must provide to the Profile Bank a GLS                   Form.
             E-Channels Letter of Authority;
                                                                                      • MCP Pool means a pool of Pooling Accounts
         (b) whenever the Pooling Agent instructs the Bank to provide                   denominated in different Currencies.
             the Profile Owner with access to the Pooling Accounts or
             to the Pooling Services through the GLS Portal, the                      • Net Balance means the consolidated Cleared/Value
             Pooling Agent must promptly notify the Profile Owner of                    Dated Balances of any SCP Pool.
             such instructions; and                                                   • Notional Pool means each pool of Pooling Accounts
         (c) it is the responsibility of the Pooling Agent and not the                  specified as such in the relevant Pooling Form and
             Profile Owner to instruct the Bank to set entitlements to                  notionally pooled pursuant to Clause 2 and which shall,
             access the GLS Portal. Nonetheless, should the Profile                     for the purposes of Clause 3, include all SCP Accounts
             Owner instruct the Bank with respect to such                               used to calculate the Net Balance included in an MCP
             entitlements, the Bank is authorised to act on such                        Pool.
             Instruction and neither the Bank nor the Profile Bank shall              • Participant means each party listed as such in the
             be responsible for or under any obligation to review                       relevant Pooling Form.
             whether such an Instruction conflicts with any Instruction
                                                                                      • Pooling Account means either an SCP Account or an
             of the Pooling Agent. In the event of a conflict,
                                                                                        MCP Account.
             Instructions received via the Profile Owner shall prevail.
                                                                                      • Pooling Agent means the party listed as such in the
                                                                                        relevant Pooling Form.




Customer Pack Number: 28092020-00041
Document Number: GC-7000-181207-EN. HSBC Group © All rights reserved.
                                                                            59 / 69
                                                                                                                             636
               20-12433-scc           Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
Pooling Services                     Schedule     continued
                                         (Explanatory Statement) Pg 638 of 1648


    • Pooling Form means the form relating to any Pooling
      Services as may be amended from time to time in
      accordance with Clause 5.
    • Pooling Services means the pooling services described
      in this Services Schedule.
    • Pooling Terms means:
       (a) this Services Schedule;
       (b) any relevant Annex(es);
       (c) any applicable Country Conditions; and
       (d) the applicable Supporting Documents.
    • Profile Bank means the member of the Group that
      provides HSBCnet to the Profile Owner.
    • Profile Owner means the company that the Pooling
      Agent has authorised to access the Pooling Accounts and
      Pooling Services, including the GLS Portal, through
      HSBCnet.
    • SCP Account means a Pooling Account included in an
      SCP Pool, as set out in the relevant Pooling Form.
    • SCP Pool means a pool of Pooling Accounts
      denominated in the same Currency.


                                                                FT
                                      RA
                                     D




Customer Pack Number: 28092020-00041
Document Number: GC-7000-181207-EN. HSBC Group © All rights reserved.
                                                                        60 / 69
                                                                                              637
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 639 of 1648




                                FT
                         Page left intentionally blank
                RA
               D




                                           61 / 69
                                                                       638
               20-12433-scc           Doc 8-4        Filed 10/15/20     Entered 10/15/20 13:00:32                   Exhibit D
United Kingdom Country Conditions
                   (Explanatory Statement)                                 Pg 640 of 1648


The following are the terms which amend and/or supplement the                      (b)   the payment services are carried out in a currency
Relationship Documents which shall apply to the provision of                             other than in euro or a currency of an EEA state that
Services by the Bank to the Customer in the United Kingdom only                          has not adopted the euro as its currency.
(“United Kingdom Country Conditions”).
                                                                                   In both circumstances referred to in (a) and (b) above the
                                                                                   Regulations only apply to those parts of the payment
1        Interpretation                                                            service carried out within the EEA. In addition where the
         Business Day means any day other than a Saturday,                         payment service falls within 3.2(a) and (b) Clause 3.4 will
         Sunday or a public holiday in the United Kingdom, when                    not apply.
         the Bank is open for business.                                 3.3        In order for an Instruction to be properly executed, the
                                                                                   Customer shall provide the Bank with the payee's bank sort
2        The Single Euro Payments Area                                             code and account number or, where applicable, the bank
2.1      This Clause 2.1 shall only apply where the Customer enters                identification code (BIC), or other relevant identification of
         into SEPA direct debit mandates in respect of its Accounts.               the payee’s bank and the payee’s international bank
                                                                                   account number (IBAN), or other relevant account number,
         (a)   The Single Euro Payments Area (“SEPA”) Direct Debit                 and/or such information (if any) as the Bank may advise the
               Scheme allows direct debit arrangements to be                       Customer from time to time.
               entered into across the SEPA. The Customer may
               enter into SEPA direct debit mandates in respect of      3.4        The Bank shall make a payment on the Customer's behalf
               any of the Accounts which are denominated in euro.                  to the relevant payee by the end of the Business Day
                                                                                   following receipt of the Customer's complete Instruction.
         (b)   The Customer may inform the Bank at any time that                   Where the payment to be made relates to a paper payment
               no SEPA direct debits are to be made from its                       order, the Bank shall make the payment on the Customer's
               Accounts. The Customer must comply with the terms                   behalf to the relevant payee by the end of the second
               of its mandates and resolve any dispute regarding any               Business Day following the time of receipt of the
               payment directly with the party to the relevant                     Customer's complete Instruction.
               mandate.
                                                                        3.5        If the Customer's Instruction is received after the deadline
         (c)   Terms agreed in the Customer's mandates shall not                   specified in any reference material provided or made
               affect the Bank's obligations under the SEPA Direct                 available to the Customer by the Bank or on a non-Business
               Debit Scheme.
                                                                 FT
                                                                                   Day, the Bank shall assume the Customer's Instruction has
                                                                                   been received on the Business Day following the receipt of
2.2      This Clause 2.2 shall only apply where the Bank has agreed
                                                                                   the Customer's Instruction.
         to make the relevant service available to the Customer.
         With regards to all SEPA payments, information on the          3.6        The Bank shall have the right to stop the use of a payment
         payment operation governed by the SEPA schemes (SCT,                      instrument on reasonable grounds relating to:
                                     RA

         SCT Inst, SDD Core and SDD B2B) and the Customer's
         rights under such schemes is available from the following                 (a)   the security of the payment instrument;
         website: www.hsbcnet.com/sepa. The contractual                            (b)   the suspected unauthorised or fraudulent use of the
         relationship governing the aforementioned products and/or                       payment instrument; or
         services is supplemented by the information on www.
                                                                                   (c)   the Customer's ability to repay any credit advanced to
         hsbcnet.com/sepa. Further the contractual relationship
                                                                                         the Customer.
         governing the SEPA Direct Debit (Creditor) product is also
                                    D


         supplemented by the SEPA Direct Debit Core Scheme              3.7        If the Customer receives a payment, the Bank may deduct
         Rulebook and the SEPA Direct Debit B2B Scheme                             the Bank's reasonable charges, before crediting the
         Rulebook.                                                                 Customer's account with the remaining sum of money. The
                                                                                   Bank shall provide the Customer with the details of the
3        The Payment Services Conditions                                           original sum of money received by the Customer and the
3.1      The following Clauses 3.2 - 3.10 will amend and/or                        Bank's deducted charges in the Customer's bank statement
         supplement each relevant Relationship Document when the                   (or by other means agreed with the Customer).
         Payment Services Regulations 2017 (as amended, restated
                                                                        3.8        In this Clause "Third Party Provider" and “TPP” means a
         or re-enacted from time to time) (the “Regulations”) apply
                                                                                   payment initiation service provider or account information
         to the Services being provided under such Relationship
                                                                                   service provider which is authorised by or registered with
         Document.
                                                                                   the FCA or another EEA regulator or otherwise permitted by
                                                                                   law to access information on accounts and/or give the Bank
3.2      The Regulations are a set of rules in the United Kingdom                  the Customer's Instructions to make payments from those
         which shall apply to certain payment services provided by                 accounts which are accessible online and which are subject
         the Bank to the Customer. Certain provisions of the                       to this Clause 3.
         Regulations do not apply where:

         (a)   one of the payment service providers of either the
               payer or the payee is located outside the European
               Economic Area (“EEA”); and




Customer Pack Number: 28092020-00041                                     62 / 69
Document Number: CC-01GB-200417-EN. HSBC Group © All rights reserved.
                                                                                                                             639
               20-12433-scc            Doc 8-4         Filed 10/15/20      Entered 10/15/20 13:00:32                    Exhibit D
United Kingdom Country Conditions
                   (Explanatory       continued
                                Statement) Pg 641 of 1648


         (a)   Notwithstanding anything else to the contrary in the                   Data Protection Legislation has the meaning set out in
               Relationship Documents, the Customer may instruct a                    Clause 21 of the Terms, which, for the avoidance of doubt,
               Third Party Provider to access information on the                      includes national legislation in the Customer's jurisdiction of
               Customer's accounts and/or give the Bank Instructions                  incorporation or establishment implementing the Data
               to make transfers from its accounts, without the need                  Protection Directive (Directive 95/46/EC) and the Directive
               for a written agreement between the Bank and the                       on Privacy and Electronic Communications (Directive
               Third Party Provider, provided that in either case the                 2002/58/EC), the GDPR, and any other laws and regulations
               Third Party Provider has identified themselves to the                  implementing, derogating from or made under them, in
               Bank and acted in accordance with the requirements                     each case as amended or re-enacted and in force from time
               of the Regulations. Before entering into an agreement                  to time.
               with a TPP the Customer must check it is authorised. If
                                                                                      GDPR means the Regulation (EU) 2016/679 of the
               the Customer instructs an unauthorised third party, the
                                                                                      European Parliament and of the Council of 27 April 2016 on
               Bank will assume it is the Customer that is authorising
                                                                                      the protection of natural persons with regard to the
               the Bank to give access to information about the
                                                                                      processing of personal data and on the free movement of
               Customer's accounts and the Customer will be
                                                                                      such data, and repealing Directive 95/46/EC and the terms
               responsible for any payments made as a result. If the
                                                                                      "Data Subject" and "processing" (and any derivatives
               Bank is aware that an unauthorised third party is trying
                                                                                      thereof) have the meaning given to them in the GDPR.
               to access the Customer's accounts, the Bank will
               block access to the accounts.                                          Personal Data Breach means the accidental or unlawful
         (b)   Any Instructions from a Third Party Provider shall be                  destruction, loss, alteration, corruption, unauthorised
               deemed to be valid instructions from the Customer to                   disclosure of, or access to, Customer Personal Data
               the Bank for the purposes of the Relationship                          transmitted, stored or otherwise processed by or on behalf
               Documents and shall be treated in the same way                         of the Bank.
               under the Relationship Documents as an Instruction          4.2        By reference to the Purposes set out in Clause 2.2 of the
               given by an Authorised Person. This includes the right                 Confidentiality and Regulatory Annex, in circumstances
               to refuse an instruction for the reasons set out in the                where the Bank is using, collecting, processing and/or
               Relationship Documents.                                                sharing any Customer Personal Data for the provision of
         (c)   The Bank may deny a Third Party Provider access to                     Services requested by the Customer, it may act either as a
               an account where there are justified and evidenced                     data processor or a data controller, as determined under
                                                                    FT
               reasons relating to unauthorised use or fraudulent                     the relevant Data Protection Legislation. In particular, in
               activities by that Third Party Provider. Before doing so,              circumstances where the Bank determines the purposes for
               the Bank will inform the Customer that it intends to                   which and the manner in which any Customer Personal
               deny access and will give reasons for doing so, unless                 Data are to be processed (for instance, in connection with
               it is not reasonably practicable to do so, in which case               any of the Purposes set out in clauses 2.2 (b) - (h) of the
                                      RA

               the Bank will inform the Customer immediately                          Confidentiality and Regulatory Annex) the Bank shall act as
               afterwards. In either case, the Bank will inform the                   a data controller.
               Customer in the manner in which the Bank considers
               most appropriate in the circumstances and will not be       4.3        To the extent Customer Information constitutes Customer
               obliged to inform the Customer, where doing so would                   Personal Data, and the Bank acts as a data processor in
               compromise the Bank's reasonable security measures                     relation to such Customer Personal Data, pursuant to or in
               or otherwise be unlawful. In the event the Bank denies                 connection with the Relationship Documents, the Bank
                                     D


               access to a Third Party Provider the Bank will also                    shall, to the extent required by Data Protection Legislation:
               notify the FCA.
                                                                                      (a)   on behalf of the Customer, carry out Customer
                                                                                            Personal Data processing activities necessary for the
3.9      The provisions of the Regulations which are permitted to be
                                                                                            Purposes and in processing Customer Personal Data
         disapplied by law do not apply to the Relationship
                                                                                            comply with all written instructions of the Customer in
         Documents.
                                                                                            relation to any such Customer Personal Data, such
3.10     The provisions which shall not apply to these terms, as                            written instructions to include the Purposes. In the
         provided in the clause immediately above, shall include the                        event that a legal requirement prevents the Bank from
         whole of Part 6 of the Regulations and Regulations 66(1),                          complying with such instructions or if, in the Bank's
         67(3) and (4), 75, 77, 79, 80, 83, 91, 92 and 94 of Part 7 of                      opinion, the Customer's written instructions infringe
         the 2017 Regulations. In addition, a different time period                         the Data Protection Legislation (a "Processing
         shall apply for the purposes of Regulation 74(1) (notification                     Conflict"), the Bank shall not be obliged to carry out
         of unauthorised payments). Notwithstanding any provision                           the data processing affected by the Processing Conflict
         to the contrary in the Relationship Documents, this period                         and shall, unless such legal requirement prohibits it
         will be 60 days from the date of your statement.                                   from doing so, inform the Customer of the relevant
                                                                                            legal requirement before carrying out further
                                                                                            processing activities in respect of the affected
4        The General Data Protection Regulation Conditions
                                                                                            Customer Personal Data;
4.1      The following capitalised terms shall have the following
         meanings when used in this Clause 4.                                         (b)    ensure that any of the Bank's personnel that have
                                                                                            access to the Customer Personal Data, have been
         Customer Personal Data means Personal Data in respect                              informed by the Bank of the confidential nature of the
         of which Customer is primarily responsible and/or                                  Customer Personal Data and such personnel have
         accountable under Data Protection Legislation.                                     agreed in writing to be bound by a duty of
                                                                                            confidentiality in respect of the Customer Personal
                                                                                            Data;




Customer Pack Number: 28092020-00041                                        63 / 69
Document Number: CC-01GB-200417-EN. HSBC Group © All rights reserved.
                                                                                                                                640
               20-12433-scc           Doc 8-4        Filed 10/15/20      Entered 10/15/20 13:00:32                   Exhibit D
United Kingdom Country Conditions
                   (Explanatory       continued
                                Statement) Pg 642 of 1648


         (c)   at the Customer's request and cost, provide               4.6        In addition to the warranty provided in Clause 3.1 of the
               reasonable co-operation and assistance (taking into                  Confidentiality and Regulatory Annex, the Customer
               account the nature of the processing undertaken by                   warrants and represents that the Bank (acting both as a
               the Bank and the information available to the Bank) to               data processor and data controller as set out in Clause 4.2)
               the Customer in taking such steps as are necessary to                is entitled to process Customer Personal Data as set out in
               ensure its compliance with the obligations of Articles               the Relationship Documents, that the Customer has taken,
               32 - 36 of the GDPR and its obligations to respond to                and will take from time to time, all steps required by Data
               the exercise of data subject rights under the Data                   Protection Legislation to permit the on-going processing of
               Protection Legislation;                                              Customer Personal Data by the Bank, and that, as far as the
         (d)   take all reasonable and appropriate technical and                    Customer is aware, the Bank's processing of Customer
               organisational measures to safeguard Customer                        Personal Data for the purposes of the Relationship
               Personal Data against unauthorised, accidental or                    Documents will not cause the Bank to breach any Data
               unlawful access, processing, loss, damage or                         Protection Legislation, and that any Customer Personal
               destruction in accordance with the relevant Data                     Data is accurate and up-to-date.
               Protection Legislation (including such measures as are
               required by Article 32 of the GDPR as amended,            4.7        The Bank shall be entitled to transfer, or otherwise permit
               extended, re-enacted or replaced from time to time),                 access to, the Customer Personal Data outside the
               and the Bank's IT security standards and policies as                 European Economic Area provided that the transfer
               the same may be implemented by the Bank from time                    satisfies the requirements of Data Protection Legislation
               to time;                                                             and is subject to appropriate safeguards.

         (e)   without undue delay on becoming aware of a Personal                  HSBC UK Bank plc
               Data Breach or any complaint made to the Bank
               relating to Customer Personal Data, notify the                       HSBC UK Bank plc is a company registered and established
               Customer of such Personal Data Breach or complaint                   in England and Wales under registration number 9928412.
               and provide the Customer with such reasonable co-                    The Bank’s registered office is at 1 Centenary Square,
               operation and assistance (taking into account the                    Birmingham, B1 1HQ. The Bank’s VAT registration number
               nature of the processing undertaken by the Bank and                  is GB 365684514. HSBC UK Bank plc is authorised by the
               the information available to the Bank) as agreed by the              Prudential Regulation Authority and regulated by the
               Parties in making any mandatory notifications to                     Financial Conduct Authority and the Prudential Regulation
                                                                  FT
               Authorities and/or affected individuals in connection                Authority (the Bank’s firm reference number is 765112).
               with the Personal Data Breach or complaint; and
         (f)   subject to the Customer providing prior written notice
               and agreeing to confidentiality obligations reasonably
               satisfactory to the Bank and any member of the Group
               or subcontractor involved in processing Customer
                                      RA

               Personal Data, make information available to the
               Customer to the extent that it is reasonably necessary
               in order to evidence compliance with its obligations
               under this Clause 4.

4.4      The Customer agrees that, where the Bank is acting as a
         data processor, the Bank shall be entitled to appoint third
                                     D


         parties to sub-process the Customer Personal Data,
         provided that:

          (a) the Bank shall ensure that the third party is bound to
              comply with data protection obligations which are
              substantially the same as those set out in this Clause 4
              as if the third party was the Bank; and
          (b) the Bank shall remain liable to the Customer for that
              third party's compliance with this Clause 4.

4.5      On expiry or termination of the Relationship Documents or
         any part of them, the Bank will (where the Bank is acting as
         a data processor and at the Bank's option) return to
         Customer or securely and permanently destroy all
         Customer Personal Data and all copies thereof (except to
         the extent that the Bank retains copies of the Customer
         Personal Data in accordance with law, regulation or the
         Bank's internal retention policies, in which case it shall
         continue to treat any such Customer Personal Data as
         Confidential Information).




Customer Pack Number: 28092020-00041                                      64 / 69
Document Number: CC-01GB-200417-EN. HSBC Group © All rights reserved.
                                                                                                                             641
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 643 of 1648




                                FT
                         Page left intentionally blank
                RA
               D




                                           65 / 69
                                                                       642
                  20-12433-scc              Doc 8-4         Filed 10/15/20     Entered 10/15/20 13:00:32                    Exhibit D
Participant Country Conditions
                    (Explanatory Statement)                                       Pg 644 of 1648


Pooling Services Country Conditions                                                                   Documents on behalf of its partnership and all
                                                                                                      Relevant Partners from time to time;
The following are specific terms which amend and/or supplement the                              (iii) the terms of the Relationship Documents constitute
Pooling Services Schedule in respect of the Services provided                                         legal, valid and binding obligations, enforceable
thereunder, where the jurisdiction of the Customer's incorporation (or                                against it and all Relevant Partners from time to
constitution, as applicable) is England (“Pooling Participant England                                 time; and
Country Conditions”).
                                                                                                (ivi) the Pooling Services are not used or accessed in a
1        England                                                                                      personal capacity by any Relevant Partner.

         If the Customer is incorporated or established in England, it                    (b)   The Customer undertakes that it will upon the Bank’s
         represents and warrants on entering into the Pooling                                   request, promptly provide to the Bank information (in
         Services Schedule and continually while the Pooling Services                           form and substance satisfactory to the Bank) as to the
         are provided to it that the Customer’s granting of the                                 identity of the Relevant Partners, their respective
         guarantee or indemnity under clause 3 of the Pooling                                   capacities and the Customer’s authority as warranted in
         Services Schedule does not result in a reduction in its net                            Clause 2.3(a)(ii).
         assets as properly recorded in its books in accordance with                      (c)   The Bank may release or discharge any Relevant
         generally accepted accounting principles or, to the extent                             Partner from any liability under the Relationship
         that the granting of the guarantee or indemnity does result in                         Documents or make any other arrangements with any
         a reduction in its net assets, that it has sufficient distributable                    Relevant Partner without discharging any other
         reserves to cover the reduction.                                                       Relevant Partner or otherwise prejudicing the Bank’s
                                                                                                rights against any other Relevant Partner.
2        England Partnerships
                                                                                          (d)   All references in the Relationship Documents to the
2.1      This Clause 2 only applies if the Customer has entered into                            Customer’s authority shall be read as referring to the
         the Relationship Documents in its capacity as a partnership                            Customer’s authority as Relevant Partners of a
         and is established in England.                                                         partnership and all references to the Customer’s group
                                                                                                shall be read as referring to the Customer collectively as
2.2      Definitions
                                                                                                Relevant Partners of a partnership.
         In this Clause 2:
                                                                                          (e)   Any demand, notice or Instruction given by the
                                                                        FT
         • Customer Group means the Customer, any company in                                    Customer to any one or more members of the
           respect of which the Customer or any of its partners hold                            Customer’s partnership, or received by the Bank from
           the majority voting rights and any of the subsidiaries of                            any one or more members of the Customer’s
           such companies, any company holding majority voting                                  partnership, will be deemed to be a demand, notice or
           rights in the Customer, its ultimate holding company and                             Instruction given to or received by all Relevant Partners
                                           RA

           all of its subsidiaries.                                                             (as the case may be).
         • Change in Partnership Composition means any
                                                                               2.4        Change of partners
           change of the Customer’s Relevant Partners from time to
           time, whether arising by operation of law other otherwise.                     (a)   The Customer undertakes that it will give at least 30
                                                                                                days advance written notice of any Change in
         • Relevant Partner means any person who is liable in                                   Partnership Composition.
           respect of any obligation owed by the Customer to the
                                          D


           Bank as a member of the Customer’s partnership or of a                         (b)   If there is any Change in Partnership Composition, the
           Relevant Transparent Partnership.                                                    Customer agrees that the Relationship Documents shall
                                                                                                apply to the Relevant Partners after the change and
         • Relevant Transparent Partnership means any                                           such Relevant Partners shall be liable for the
           Transparent Partnership which is a member of the                                     performance of all existing and subsequent obligations
           Customer’s partnership or of a Relevant Transparent                                  thereunder. The Bank may, in its discretion, require
           Partnership.                                                                         separate documentation, in form and substance
         • Transparent Partnership means a partnership or other                                 specified by the Bank, to be executed by the Relevant
           association (whether formed under English law or                                     Partners after the Change in Partnership Composition.
           otherwise) which does not have legal personality separate                      (c)   Irrespective of any Change in Partnership Composition,
           from that of its members.                                                            the Bank shall at all times be entitled to act on
         • Customer shall mean the partnership or any member(s)                                 Instructions from (or on behalf of) and account to the
           of the partnership from time to time who are the                                     partnership for the time being and exercise the Bank’s
           recipients of the Pooling Services.                                                  rights under the Relationship Documents as if there had
                                                                                                been no Change in Partnership Composition.
2.3      General
                                                                                          (d)   Clause 13.3 of the Master Services Agreement shall not
          (a)   The Customer represents and warrants continually                                apply to a Change in Partnership Composition.
                while the Pooling Services are provided that:
                                                                                          (e)   In determining who is a Relevant Partner:
                (i)    its partnership is validly constituted as a
                       partnership under the Partnership Act 1890 and                           (i)   a person who is a member of a Transparent
                       existing under the laws of England;                                            Partnership is to be taken as a person who is liable
                                                                                                      for obligations of that Transparent Partnership.
                (ii)   it has all the necessary power, capacity and                                   Where the members of a Transparent Partnership
                       authority to enter into, execute (where applicable)                            include another Transparent Partnership, this
                       and deliver, and to perform the Relationship                                   Clause applies also in respect of the members of




                                                                                66 / 69
Customer Pack Number: 28092020-00041
Document Number: CC-1GLS-200616-EN. HSBC Group © All rights reserved.                                                                643
                 20-12433-scc              Doc 8-4         Filed 10/15/20    Entered 10/15/20 13:00:32                     Exhibit D
Participant Country Conditions
                    (Explanatory Statement)continued
                                             Pg 645 of 1648


                      that other Transparent Partnership; and                           (c)   The Bank may release or discharge any Relevant
               (ii)   no account shall be taken of any limitation, under                      Partner from any liability under the Relationship
                      the law under which a Transparent Partnership is                        Documents or make any other arrangements with any
                      formed, on the liability of any member of the                           Relevant Partner without discharging any other
                      Transparent Partnership to discharge obligations of                     Relevant Partner or otherwise prejudicing the Bank’s
                      or contribute to the assets of the Transparent                          rights against any other Relevant Partner.
                      Partnership.                                                      (d)   All references in the Relationship Documents to the
                                                                                              Customer’s authority shall be read as referring to the
3        England Limited Partnership                                                          Customer’s authority as Relevant Partners of a limited
                                                                                              partnership and all references to the Customer’s group
3.1      This Clause 2 only applies if the Customer has entered into                          shall be read as referring to the Customer collectively as
         the Relationship Documents in its capacity as a limited                              Relevant Partners of a partnership.
         partnership and is established in England.
                                                                                        (e)   Any demand, notice or Instruction given by the Bank to
3.2      Definitions                                                                          any one or more general partners of the Customer’s
         In this Clause 2:                                                                    partnership, or received by the Bank from any one or
                                                                                              more general partners of the Customer’s partnership,
         • Change in Partnership Composition means any                                        will be deemed to be a demand, notice or Instruction
           change of the Customer’s Relevant Partners from time to                            given to or received by all Relevant Partners (as the
           time or their respective capacities, whether arising by                            case may be).
           operation of law other otherwise.
                                                                             3.4        Change of partners
         • Relevant Partner means any person who is liable in
           respect of any obligation owed by the Customer to the                        (a)   The Customer undertakes that it will give at least 30
           Bank as a member of the Customer’s partnership or of a                             days advance written notice of any Change in
           Relevant Transparent Partnership.                                                  Partnership Composition.

         • Relevant Transparent Partnership means any                                   (b)   If there is any Change in Partnership Composition, the
           Transparent Partnership which is a member of the                                   Customer agrees that the Relationship Documents shall
           Customer’s partnership or of another Relevant                                      apply to the Relevant Partners after the change and
           Transparent Partnership.                                                           such Relevant Partners shall be liable, in their respective
                                                                       FT                     capacities, for the performance of all existing and
         • Transparent Partnership means a partnership or other                               subsequent obligations thereunder. The Bank may, in its
           association (whether formed under English law or                                   discretion, require separate documentation, in form and
           otherwise) which does not have legal personality separate                          substance specified by the Bank, to be executed by the
           from that of its members.                                                          Relevant Partners after the Change in Partnership
                                                                                              Composition.
                                          RA

         • Customer shall mean the limited partnership and any
           general partner(s) of the limited partnership from time to                   (c)   Irrespective of any Change in Partnership Composition,
           time who are the recipients of the Pooling Services.                               the Bank shall at all times be entitled to act on
                                                                                              Instructions from (or on behalf of) and account to the
3.3      General
                                                                                              partnership for the time being and exercise the Bank’s
         (a)   The Customer represents and warrants continually                               rights under the Relationship Documents as if there had
               while the Pooling Services are provided that:                                  been no Change in Partnership Composition.
                                         D


               (i)    it is validly constituted under the Limited                       (d)   Clause 13.3 of the Master Services Agreement shall not
                      Partnerships Act 1907 and existing under the laws                       apply to a Change in Partnership Composition.
                      of England;
                                                                                        (e)   In determining who is a Relevant Partner:
               (ii)   it has all the necessary power, capacity and
                      authority to enter into, execute (where applicable),                    (i)    a person who is a member of a Transparent
                      deliver and perform its obligations under, the                                 Partnership is to be taken as a person who is liable
                      Relationship Documents on behalf of the                                        for obligations of that Transparent Partnership.
                      Customer’s partnership and the Relevant Partners                               Where the members of a Transparent Partnership
                      from time to time;                                                             include another Transparent Partnership, this
                                                                                                     Clause applies also in respect of the members of
               (iii) the terms of the Relationship Documents constitute                              that other Transparent Partnership; and
                     legal, valid and binding obligations, enforceable
                     against the Customer and all Relevant Partners
                     from time to time; and                                                   (ii)   no account shall be taken of any limitation, under
                                                                                                     the law under which a Transparent Partnership is
               (iv) the Services are not used or accessed in a personal                              formed, on the liability of any member of the
                    capacity by any Relevant Partner.                                                Transparent Partnership to discharge obligations of
                                                                                                     or contribute to the assets of the Transparent
         (b)   The Customer undertakes that it will upon the Bank’s                                  Partnership.
               request, promptly provide to the Bank information (in
               form and substance satisfactory to the Bank) as to the
               identity of the Relevant Partners, their respective
               capacities and the Customer’s authority as warranted in
               Clause 2.3(a)(ii).




                                                                              67 / 69
Customer Pack Number: 28092020-00041
Document Number: CC-1GLS-200616-EN. HSBC Group © All rights reserved.                                                               644
                20-12433-scc             Doc 8-4          Filed 10/15/20     Entered 10/15/20 13:00:32   Exhibit D
Participant Country Conditions
                    (Explanatory Statement)continued
                                             Pg 646 of 1648


Pooling Services Country Conditions
The following are specific terms which amend and/or supplement the
Pooling Services Schedule in respect of the Services provided
thereunder, where the jurisdiction of the Customer's incorporation (or
constitution, as applicable) is in the European Union (“Pooling
Participant European Union Country Conditions”).

1         European Union
          If the Customer is incorporated or established in the
          European Union, the Customer represents and warrants on
          entering into the Pooling Services Schedule and continually
          while the Pooling Services are provided to the Customer that
          its centre of main interests (as that term is defined in Council
          Regulation (EC) No 1346/2000 of 29 May 2000 on insolvency
          proceedings) is located in the jurisdiction of the place of the
          Customer’s registered office and its registered office is
          located in the Customer’s place of incorporation.




                                                                      FT
                                         RA
                                        D




                                                                              68 / 69
Customer Pack Number: 28092020-00041
Document Number: CC-1GLS-200616-EN. HSBC Group © All rights reserved.                                         645
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 647 of 1648




                                FT
                         Page left intentionally blank
                RA
               D




                                           69 / 69
                                                                       646
Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32    Exhibit D
   (Explanatory Statement) Pg 648 of 1648


 Business Banking
  Terms and Conditions
  For HSBC UK Bank plc business current and savings accounts
  and services as of 1 September 2019.




                                                      647
Doc
  2 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                Exhibit D
   (Explanatory Statement) Pg 649 of 1648

  Contents
                                               Page                                                Page

  About this Agreement                          3    22. What happens if there are incorrect or
  1. How do we contact each other?              3    unauthorised payments on an account
                                                      or you’ve been tricked into sending
  2. What does this agreement cover?            4
                                                      money to a fraudster?                        23
  3. What forms our agreement?                  4
                                                      23. Refunds                                  27
  4. How this agreement applies to different
                                                      About overdrafts, charges and how
  types of customer                             5
                                                      we pay and charge interest                   28
  About using your account                      6    24. Overdrafts                               28
  5. How do we make sure we’re dealing                25. Interest rates and charges               29
  with you                                      6
                                                      Our relationship with you                    31
  6. Business Telephone Banking                 6    26. Changes we can make which
  7. Keeping up security                        9    require notice                               31

  8. Using a TPP                               10    27. Changes we can make without
                                                      telling you in advance                       32
  9. Statements and other information
  we’ll give you                               11    28. How you can close your account
                                                      or end this agreement                        32
  10. Text message banking                     11
                                                      29. How we can end this agreement,
  11. Information we need from you and when           withdraw services and close accounts         33
  we can disclose information about you        12
                                                      30. How we can transfer accounts             34
  12. Tax compliance                           12
                                                      31. Transferring this agreement              34
  13. What happens if you stop using
  your account?                                12    32. When aren’t we responsible for
                                                      things that go wrong?                        34
  Payments13
  14. Payments into your account                      33. Set-off                                  35
  (other than by cheque)        13                   34. If you’re a company or a partnership     35
  15. Payments into your account by cheque     14    35. What country’s courts and laws apply
  16. Payments into your account by                   to this agreement and our dealings
  mistake or fraud                             16    before you opened your account?              36

  17. When we can refuse to accept                    Information to help manage
  payments into your account                   17    your account                                 37
                                                      Privacy                                      37
  18. How we decide whether to make
  a payment from your account                  17    How to make a complaint                      37

  19. Blocking payments and services           18    How your money is protected                  37

  20. Payments from your account               18    Unclaimed assets scheme                      38

  21. Cancelling or changing payments                 Authorisation details                        38
  (other than cheques)                         22                                  648
Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                     Exhibit D               3
   (Explanatory Statement) Pg 650 of 1648

   About this Agreement
   This agreement is between us, HSBC UK Bank plc, and you, the organisation we’ve opened one or
   more accounts for. Depending on where it’s used, ‘you’ can mean the organisation or any individual
   authorised by the organisation.

   You’ll be bound by anything done by any person you’ve authorised to access or use an account for you,
   even if they do something that’s outside the scope of the authority you gave them.

   You can ask us for a copy of these terms at any time.

   If you’d like this document in another format such as large print, Braille or audio, please contact us.

   1. How do we contact each other?
    How will we contact you?
    To contact you, we’ll use the most recent postal or email address and telephone numbers you’ve
    given us. To warn you about any actual or suspected fraud or security threats we’ll use the fastest
    and most secure way of contacting you (e.g. we might text you rather than calling you).

    If you’ve chosen to access notices electronically, including through Business Internet Banking or
    HSBCnet, we may provide statements and other account information to you in this way. Where
    statements are available in Business Internet Banking we won’t change them and you’ll be able to
    download and print them.

    Note
    You must tell us as soon as possible if the contact details for you or any authorised person change.
    If you don’t, you might not get information or notices from us - we won’t be responsible for this.

    You must make sure that anyone authorised to access or use your accounts is aware of any notices
    and information we send you.

    We may record:
    ®® and monitor telephone calls so we can improve our services and for security reasons
    ®® telephone numbers you call us from and may use them if we need to contact you urgently.

    We’ll always use English to communicate with you.

    How to reach us
    By telephone         From UK (including Channel Islands and                   From anywhere else
                         Isle of Man)
    Lost or stolen       0800 032 7075                                            +44 1442 422 929
    cards and PINs
                         Textphone: 0800 028 35 16
    Other queries        03457 60 60 60 (8am to 10pm every day)                   +44 1226 26 08 78
    Textphone            03457 125 563
    Website              www.business.hsbc.uk
    By post              PO Box 6201, Coventry CV3 9HW.
                                                                                         649
Doc
  4 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                             Exhibit D
   (Explanatory Statement) Pg 651 of 1648
  2. What does this agreement cover?
   UK Accounts                                                     Services
   Sterling Business current accounts                             Mobile and Business Internet Banking             
   Sterling Business savings accounts                             Text message banking                             
   International/Foreign currency current accounts                Business Telephone Banking                       
   International/Foreign currency savings accounts                Unarranged overdrafts                            
   Personal accounts                                         

  3. What forms our agreement?
  When we refer to “this agreement”, “the agreement” or “our agreement”, we mean this document,
  any mandate for your account and all other terms set out in the table below.

   Terms                                                    Where you will find them
   General terms that apply to all accounts where           In this document.
   relevant
   Interest rates and charges                               Unless we’ve agreed individual rates and charges
                                                            with you, you can find information on our:

                                                            ®® interest rates on our website, in our branches
                                                                or by calling us; and
                                                            ®® charges in the HSBC UK Business Price List.
   Exchange rates                                           You can find information on our exchange rates on
                                                            Business Internet Banking or HSBCnet (if relevant
                                                            to you), in our branches or by calling us.
   Additional Conditions for some products                  In the Additional Conditions for that product or
   (e.g. savings accounts) and services                     service.
   (e.g. Business Internet Banking)
   If there is a conflict between the provisions in this document and those in the Additional Conditions,
   the Additional Conditions will apply in respect of the product or service to which they relate.

  For other products or services (e.g. overdrafts or HSBCnet), the terms we give you when you request the product
  or service will also apply.




                                                                                                 650
Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                   Exhibit D                5
   (Explanatory Statement) Pg 652 of 1648
   4. How this agreement applies to different types of customer
   The Payment Services Regulations 2017 and other rules require us to treat Small Business and
   Small Charity Customers in the same way as our personal banking customers. However, we don’t
   have to do this for our Larger Corporate Business Customers provided we’ve agreed that different
   terms may apply. Where relevant, we make clear whether a particular term applies to Larger Corporate
   Business Customers in place of the term that applies to Small Business and Small Charity Customers,
   and vice versa.

    Small Business Customer
    A business customer which had, on the date it agreed to the Business Banking Terms and
    Conditions, fewer than 10 employees and an annual turnover and/or balance sheet total of £2million
    or less (or, if it’s part of a group, the group has an annual turnover and/or balance sheet total of
    £2million or less).
    Small Charity Customer
    A UK charity whose annual income was, on the date it agreed to the Business Banking Terms and
    Conditions, less than £1million.
    Larger Corporate Business Customer
    Any business customer whose accounts are held with us which isn’t a Small Business or
    Small Charity Customer.

   If you’re a Larger Corporate Business Customer, you agree that the following provisions of the Payment
   Services Regulations 2017 won’t apply to your agreement with us:

   ®® Part 6 – Information Requirements for Payment Services.
   ®® Regulation 66(1) – Charges.
   ®® Regulation 67(3) and (4) – Consent and withdrawal of consent.
   ®® Regulation 75 – Evidence on authentication and execution of payment transactions.
   ®® Regulation 77 – Payer or payee’s liability for unauthorised payment transactions.
   ®® Regulation 79 – Refunds for payment transactions initiated by or through a payee.
   ®® Regulation 80 – Requests for refunds for payment transactions initiated by or through a payee.
   ®® Regulation 83 – Revocation of a payment order.
   ®® Regulation 91 – Non-execution or defective or late execution of payment transactions initiated
      by the payer.
   ®® Regulation 92 – Non-execution or defective or late execution of payment transactions initiated
      by the payee.
   ®® Regulation 94 – Liability of payment service provider for charges and interest.


    Note
    You must tell us as soon as you become aware that you meet or stop meeting the criteria
    to be a Small Business or Small Charity Customer.




                                                                                        651
Doc
  6 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                     Exhibit D
   (Explanatory Statement) Pg 653 of 1648

  About using your account
  5. How do we make sure we’re dealing with you?
  Before we do certain things (e.g. provide information about your account or make payments) we need
  to check your identity and make sure that you’ve authorised the action we’re taking.

  ®® If we get a document, for example, we can check that a signature on it matches our records.
     If you’re in a branch, we may also ask for photo ID (e.g. a driver’s licence).
  ®® In all other cases or if your security details are used with Mobile or Business Internet Banking,
     Business Telephone Banking (or another service we provide for accessing your accounts
     e.g. HSBCnet) or with a payment device we’ll assume we’re dealing with you and that we’re
     authorised to take action. We may add other ways of checking your identity in the future.

   What’s a ‘payment device’?                            What are ‘security details’?
   A card, e-wallet or another device that you           Passwords, PINs, telephone security number,
   can use (usually with security details) to make       security codes, memorable data, biometric data
   payments, give us instructions or access              or any other information or details that you’ve
   information about your account.                       set up with us for use with Mobile or Business
                                                         Internet Banking, Business Telephone Banking,
                                                         HSBCnet or a payment device.

  6. Business Telephone Banking
  Our Business Telephone Banking service, which includes an automated service, allows your nominated
  users to manage and transact on your accounts by phone.

  Most of the features within our Business Telephone Banking service are available to both Primary and
  Additional users. However, if an Additional User isn’t a signatory then that user’s access to your
  account will be restricted.

   What’s an                  Who’s a ‘user’?                 What’s an                  Who’s a
   ‘automated service’?                                       ‘instruction’?             signatory?
   An automated voice         Any person registered to        Any phone instruction,     Any user who’s a
   which lets users use       use some or all of Business     request or other           signatory to the
   parts of Business          Telephone Banking on your       communication given,       mandate on your
   Telephone Banking          behalf.                         or appearing to have       account.
   from a touchtone                                           been given, to us by a
   phone.                     A user may or may not be a      user.
                              signatory on your mandate.

  Registering for Business Telephone Banking
  If you’re a sole trader, you can register for Business Telephone Banking by calling one of our advisers on
  03457 60 60 60 (Textphone 03457 125 563), or +44 1226 26 08 78 if you’re calling from overseas.
  Lines are open from 8 am to 10 pm (UK time) every day.

  For all other business structures, you must complete an application form, sign it in accordance with your
  mandate and return it to us for processing and approval. Registration can also be completed through the
  Business Internet Banking service.

                                                                                         652
Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                   Exhibit D                  7
   (Explanatory Statement) Pg 654 of 1648
   Availability of Business Telephone Banking
   Our Business Telephone Banking advisers are available between 8am and 10pm every day on the
   numbers set out above, or users can access our automated service 24/7. Either way, users will need
   their bank account details, date of birth and telephone security number to hand. Once registered, a user
   can register their Voice ID to access the service.

   If we can’t identify a user, we might not be able to help them, other than to discuss very limited
   information about the account or provide assistance if they suspect the account has been compromised.

   If there are two or more signatories on the account
   If there are two or more signatories on the account, we’ll act on instructions from any signatory so long
   as they’re also a registered user of Business Telephone Banking and are trying to do something they’re
   allowed to do.

   What can be done using Business Telephone Banking?
   The table below sets out in more detail what each type of user can do. However, you should note that
   we reserve the right to add or remove certain services from time to time.

   All registered users of Business Telephone Banking must have a telephone security number or Voice ID
   in order to access the service. Failure to pass the necessary security checks will restrict or suspend a
   user’s access to the service.

                                    Primary User             Additional User          Additional User
                                                             who's a signatory        who’s not a
                                                                                      signatory
    What’s a Primary/               The Primary User is      A person appointed       A person appointed
    Additional User?                the person appointed     by the Primary User      by the Primary User
                                    by you and has:          and is a signatory.      and who’s not a
                                                                                      signatory. They will
                                    ®® full access and                                have reduced access
                                       authority over                                 and authority over the
                                       your account;                                  account.
                                    ®® authority to
                                       appoint Additional
                                       Users;
                                    ®® no restrictions on
                                       what they can do
                                       using Business
                                       Telephone
                                       Banking.
                                    They must be a
                                    signatory.




                                                                                       653
Doc
  8 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                 Exhibit D
   (Explanatory Statement) Pg 655 of 1648

                                  Primary User            Additional User         Additional User
                                                          who's a signatory       who’s not a
                                                                                  signatory
   Nominating                     When you register for   The Primary User must follow the instructions
   a user                         Business Telephone      on the registration forms
                                  Banking, you’ll         if nominating an Additional User.
                                  have to nominate
                                  someone to be the       This can be completed online or by printing
                                  Primary User.           and posting the registration form.

                                  Registration and
                                  nomination of a
                                  Primary User can
                                  be completed
                                  online or by printing
                                  and posting the
                                  registration form.


   What can this user do?         Primary User            Additional User         Additional User
                                                          who’s a signatory       who’s not a
                                                                                  signatory
   Find out balances                                                            
   Transfer money between your                                                  
   linked sterling accounts
   Get transaction information                                                  
   Send messages to your                                                        
   Relationship Manager
   Get foreign exchange and                                                     
   interest rate information
   Cancel standing orders and                                                   
   direct debits
   Get information on business                                                  
   banking products
   Apply for products or services                                               
   including seeking credit
   Make payments to third                                                       
   parties
   Set up/amend standing orders                                                 
   Reinstate direct debits                                                      
   Remove registered users                                                      
   (including the Primary User)
   Appoint an Additional User                                                   
                                                                                
                                                                                      654
   Change statement frequency
   Change date of a statement                                                   
Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                    Exhibit D               9
   (Explanatory Statement) Pg 656 of 1648
   Misuse of Business Telephone Banking
   If you think the Primary User or an Additional User is misusing Business Telephone Banking, including
   operating beyond their authority, you must let us know immediately and take steps to revoke their
   access. You must also replace the Primary User where their access has been revoked.

   Limits on payments
   We may set limits on how much a user can instruct us to pay out of an account. We may also limit
   the number of payments a user can make on one call. We’ll only do this if they have a large number
   of multiple payments to make. A user can pay any one recipient up to £10,000 a day using Business
   Telephone Banking although we might let them exceed this limit in exceptional circumstances.

   Unregistered individuals
   If an individual who isn’t registered for Business Telephone Banking contacts us and wishes to discuss
   your account, we won’t provide any information to them until they pass our security checks. We won’t
   authorise any payments via Business Telephone Banking by any person, including a signatory, who isn’t
   registered to use the service. An individual may be able to start the process of applying for a product or
   service but completing such application may be restricted by the mandate or our procedures.

   Becoming a signatory
   If an Additional User who isn’t a signatory becomes one, we’ll allow them full powers over the accounts.
   This will happen automatically, which means we won’t tell you or the Primary User this has happened.

   If someone’s no longer a user or a signatory
   You must tell us immediately if someone ceases to be a signatory or needs to be removed from the
   Business Telephone Banking service. This might happen when a person resigns from their job, leaves
   the business or goes on gardening leave, for example.

   If a person ceases to be a Primary User then you must nominate a replacement. You must also tell us if
   any Additional Users become or cease to be a mandate signatory.

   If you don’t inform us of changes to the people who are signatories or are nominated to use Business
   Telephone Banking, then we’ll continue to process instructions we receive from them (subject to security
   checks being passed).

   7. Keeping up security
   We’ll do all we reasonably can to prevent unauthorised access to your account. You must also act
   reasonably to prevent misuse of your account by keeping your payment devices and security details
   safe, and by not sharing your security details with anyone else (other than a TPP that you’ve authorised).
   If you don’t, we may block access to your account to protect you and us from unauthorised use. If you
   ask, we’ll tell you when the block will end if we can.




                                                                                       655
Doc
  108-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                          Exhibit D
   (Explanatory Statement) Pg 657 of 1648

   Tips for preventing misuse of your accounts:

   Don’t:
   ®® allow anyone (other than a TPP, if necessary) to use any payment device or tell them your security
      details;
   ®® choose security details that anyone else can easily guess;
   ®® log in, or stay logged in, to a device if you’re not in full control of it or it’s not in your possession; or
   ®® use a device to access online banking services if another person has registered their biometric
      data on it.

   Before you transfer possession of a payment device to someone else (e.g. if you sell it or give
   it to someone for repair), please ensure that you delete:

   ®® cards stored on it or in any e-wallets; and
   ®® any biometric access (such as fingerprint, face or Voice ID) including access from any linked
      device.

  You’ll find additional security tips on our website and in the Business Banking Made Easy brochure.
  Please check for any updates we may make from time to time.

  You must contact us as soon as possible if:

  ®® someone else tries to access, or has accessed, your account or payment device (with or without
     security details), or has made a payment from your account using a cheque; or
  ®® your cheque(s), payment device or security details have been lost or stolen.

  We’ll ask for information or other help and we may assist and ask you to assist with any police
  investigation.

  You mustn’t use a payment device or cheque after you’ve reported it lost or stolen or you think someone
  has used or tried to use it. You must destroy it and return it to us if we ask.

  8. Using a TPP

   What’s a ‘TPP’?
   A TPP is a third party service provider that’s authorised by or registered with the FCA or another EEA
   regulator or otherwise permitted by law to access information and make payments on online payment
   accounts operated by other providers (such as banks, building societies and credit card issuers) and
   has your permission to do this.

   An EEA regulator is a regulator in a member state of the European Union, Iceland, Liechtenstein or
   Norway.

  If you use a TPP, the terms of this agreement will still apply. We’ll give the TPP access to account
  information and you’ll be able to make the same payments through the TPP that you’d be able to
  make if you were dealing with us online. Account information will include details about who you make
  payments to and receive payments from. This might contain some sensitive personal information.

  Although you mustn’t, generally, give your security details to anyone else, you may give them to a TPP
  if it’s necessary for them to provide their services to you. We may refuse to allow a TPP to access your

                                                                                              656
  account if we’re concerned that the TPP is unauthorised or acting fraudulently. We’ll tell you if we do this
  (unless it’d be unlawful or we’d compromise our reasonable security measures).
Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                     Exhibit D               11
   (Explanatory Statement) Pg 658 of 1648
   You must check from the information the TPP has to give you that they’re authorised. If you think a
   payment made through a TPP was unauthorised or incorrect you must call us as soon as you can.

   If you give your security details to an unauthorised third party, we’ll assume it’s you that’s authorising us
   to give access to information about your accounts and you’ll be responsible for any payments made as a
   result. If we’re aware that an unauthorised third party is using your security details, we’ll block access to
   your accounts.

   9. Statements and other information we’ll give you
   Whenever we make a payment into or out of your account, take our charges or charge or pay interest
   we’ll give you details by updating the information we provide through Business Internet Banking,
   HSBCnet or sending a separate confirmation. This information will also be available if you ask for it using
   Business Telephone Banking, cash machines or in our branches.

   If you’re a Small Business or Small Charity Customer, we may also ask you to choose between receiving
   monthly statements or having the information made available as set out above. If you choose not to
   receive monthly statements, we may still send you statements at a different frequency (we’ll explain this
   if we offer you the choice). If you don’t tell us what you want, we’ll provide statements monthly. If you
   have an overdraft on your account, you’ll be provided with a monthly statement.

   We’ll send statements by post or, if you’re registered for Business Internet Banking, provide them online
   unless you’ve asked us for paper statements. You can also access online statements via HSBCnet.
   We’ll also send statements by post if they aren’t available online. We’ll only send or provide a statement
   if there’s been a payment out of your account since the last statement we gave you.

   If you’re a Larger Corporate Business Customer, we’ll agree with you how we’ll provide statements.
   You can ask us for a copy of your statements at any time.

   You must let us know as soon as possible if you think there are any unusual or incorrect transactions on
   your accounts. For most transactions, if you don’t do so within 13 months of the date of the transaction,
   you won’t have a right to a refund. However, if you’re a Small Business Customer or a Small Charity
   Customer and you’ve been tricked into sending money to a fraudster, there’s no time limit for reporting
   this to us.

   Pre-notification of account charges
   We’ll send you pre-notifications of fees or overdraft interest rates that are to be deducted from your
   account at least 14 days before we deduct them. We may do this by post, email, Business Internet
   Banking or HSBCnet.

   10. Text message banking
   We can change, suspend or withdraw the text message banking service at any time.

   We’re not liable for any losses you suffer if:

   ®® you don’t receive a text message that we can show we sent to you (or if you only receive part of it); or
   ®® someone steals or sees your confidential information because you haven’t followed our instructions
      or kept your phone and security details secure.

   We’ll deduct our service fees from your nominated account in arrears for each calendar month you’re
   registered for the service.

                                                                                         657
Doc
  128-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                        Exhibit D
   (Explanatory Statement) Pg 659 of 1648
  11. Information we need from you and when we can disclose information about you
  Before you (or anyone on your behalf) provides information on connected persons to us or a member
  of the HSBC Group you must ensure that you have a legitimate interest, lawful purpose or the
  agreement of the relevant person. You must also ensure they’ve been provided with our Privacy Notice,
  which explains the way in which their information will be processed and their rights in relation to their
  information.

   What’s a ‘connected person’?
   A ‘connected person’ is a person or legal entity whose information (including personal data or tax
   information) you provide, or which is provided on your behalf, to any member of the HSBC Group or
   which is otherwise received by any member of the HSBC Group in connection with this agreement.

   A connected person could be any guarantor, a director, officer or employee of a company, partners
   or members of a partnership, any substantial owner, controlling person, or beneficial owner, trustee,
   settlor or protector of a trust, account holder of a designated account, recipient of a designated
   payment, your attorney or representative (e.g. authorised signatories), agent or nominee, or any other
   persons or entities with whom you have a relationship that’s relevant to your relationship with the
   HSBC Group.

  If we make a reasonable request for information, you must give it to us as soon as possible. If you don’t,
  or we suspect fraudulent or criminal activity of any kind:

  ®® we might try to get it from another source;
  ®® we could block or close your account(s) or suspend your access to services; or
  ®® you might not be able to carry on doing some or all of your banking with us.

  You must make sure the information you give us is accurate and up to date and tell us within 30 days if
  anything changes.

  We’ll use your information as explained in our Privacy Notice (available at www.business.hsbc.uk/
  legal). We’ll also give it to others if required by law, a public duty (e.g. if we believe you may have tax
  obligations in other countries, we may have to disclose that information directly to tax authorities) or it’s
  in our interests to disclose it to protect our interests or reputation (e.g. in any legal proceedings) or if we
  have your specific agreement.

  12. Tax compliance
  It’s up to you to meet your tax responsibilities in the UK and elsewhere. This relates to opening and
  using accounts and services provided by members of the HSBC Group. Some countries’ tax laws may
  apply to you even if you don’t have a business there. Connected persons are responsible for their own
  tax obligations. As you’re responsible for your own tax obligations (and connected persons for theirs),
  no HSBC Group member is responsible for this or provides tax advice. It’s your choice whether to seek
  independent legal and tax advice.

  13. What happens if you stop using your account?
  If you haven’t used your current account for 12 months, we may restrict payments in or out of it to
  protect against fraud, but we’ll let you know first.

  If you’re not using a savings account but you’re using other accounts with us, we won’t suspend the
  savings account unless you haven’t used it for two years.

                                                                                            658
Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                   Exhibit D                13
   (Explanatory Statement) Pg 660 of 1648

   Payments
   This section is about payments in and out of accounts. Some accounts have different or additional terms
   which are set out in the Additional Conditions for that product. We don’t accept or make payments in all
   currencies (please ask us if you want to know which currencies we cover). All payments and decisions
   about payments are made on working days, and how we manage payments can depend on whether the
   payment is made within the European Economic Area (EEA) and if it's in an EEA currency.

    What’s an ‘electronic payment’?
    Electronic payments include internal transfers and standing orders and Direct Debits from other
    people or businesses to you. We can accept payments from mobile payment systems (e.g. Paym).
    What’s the ‘EEA’?
    The EEA is all member states of the European Union and Iceland, Liechtenstein and Norway.
    What’s ‘SEPA’?
    SEPA stands for the Single Euro Payments Area. Euro payments can be made through SEPA across
    multiple jurisdictions including the EEA, plus Monaco, San Marino, Switzerland, the Channel Islands
    and Isle of Man.
    What’s the ‘HSBC Exchange Rate’?
    This is the rate we use to convert payments to and from currencies other than the currency of your
    account. It’s based on the foreign currency market for each currency we offer so changes constantly.
    The rate you get will depend on the size of the payment and whether we’re buying currency (because
    you’re receiving a payment) or selling currency (because you’re making a payment).


    What’s a ‘working day’?
    A working day is Monday to Friday (excluding public holidays). Branch opening hours will be the
    working day for payments at a branch, but for payments made by Faster Payments our working
    day is 24/7.

   14. Payments into your account (other than by cheque)
   Payments can be paid into your accounts in different ways and available to you at different times.

    Payment in                                 When you can use the funds and when it counts
                                               for working out interest
    Cash
    Branch counters.*                          Immediately.
    Using your deposit or debit card at UK     Immediately.
    Post Office® branches – sterling only.
    At our self-service machines that accept   Immediately if the machine says that it automatically
    payments in.                               counts your cash.

                                               Otherwise, it’ll be the same working day (or the next
                                               working day if you pay in after the cut-off time displayed

                                                                                      659
                                               on the machine ).
Doc
  148-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                                 Exhibit D
   (Explanatory Statement) Pg 661 of 1648

   Payment in                                         When you can use the funds and when it counts
                                                      for working out interest
   At other banks if they allow you to do so          Immediately after we receive your cash from the other
   – they may charge for this and we’ll pass          bank.
   on that charge.
   If you pay cash into your account which isn't in the same currency as your account, we'll convert it
   into the currency of your account using the HSBC Exchange Rate at the time we receive the cash.
   *There may be a limit on the amount you can pay in. For example, at Post Office® branches, you can’t deposit more
   than £20,000 in notes or £250 in coins in any one deposit. Each Post Office® will tell you what its actual limit is when
   you’re making the deposit.
   Electronic payments
   All payments in the currency of the                Immediately after we receive it.
   account.
   All payments in a different currency than          Immediately after we’ve converted it into the currency of
   the account.                                       the account using the HSBC Exchange Rate at the time
                                                      we receive the payment.

  15. Payment into your account by cheque
  Paying sterling and euro cheques from a UK bank into your account
  We have to collect payments made by cheque from the paying bank. The time it takes before you can
  use it depends on whether it’s a paper or imaged cheque.

   Paper cheques paid into HSBC UK Branches:                    Working days after the working day
                                                                that the cheque is paid in
   ®® You’ll start earning interest                             2
   ®® You’ll be able to use the funds                           3
   ®® The paying bank can’t recall the funds and we             7
      can’t take it out of your account (unless we
      reasonably suspect fraud or you agree)


   Note
   We’ll start to process a cheque the day you pay it into your account as long as it’s before the branch
   cut-off time. Otherwise, we’ll process it on the next working day. The branch cut-off time will be as
   displayed in branch.

   If you want to use the funds before the paper cheque has ‘cleared’ (i.e. before it’s certain that the
   paying bank can’t recall the funds - on the seventh working day after the working day you’ve paid the
   cheque in) and want to know for certain whether the payment won’t be recalled, you can ask us for
   ‘special presentation’. This means we’ll send a sterling cheque by post to the bank it came from for
   payment – and they’ll let us know as soon as they receive it whether they’ll pay it or not.




                                                                                                     660
Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                    Exhibit D                 15
   (Explanatory Statement) Pg 662 of 1648

    Imaged cheques paid into HSBC UK                     Working days after the working day
    Branches:                                            that the cheque is paid in
    ®® You’ll start earning interest                     1
    ®® You’ll be able to use the funds                   1 (as soon as the payment is shown in your
                                                         account – this could be at any time that day)
    ®® The paying bank can’t recall the funds and we     1
       can’t take it out of your account (unless we
       reasonably suspect fraud or you agree)


    Note
    An imaged cheque is a scanned digital image of a paper cheque that can be processed for clearing
    and payment through the Image Clearing System.

    If there’s an issue with the cheque which means we’re unable to scan it, it may take longer to clear.

   Example

    Cheque paid in before the             Paper cheque                       Imaged cheque
    branch cut-off time on a
    Monday:
    ®® You’ll start earning interest.     On Wednesday.                      On Tuesday.
    ®® You’ll be able to use the funds.   After the funds appear in your     After the funds appear in your
                                          account on Thursday (this          account on Tuesday (this could
                                          could be at any time that day).    be at any time that day).
    ®® The paying bank can recall the     Until the end of the second        Until the funds appear in your
       cheque.                            Tuesday after you pay it in.       account.

                                          We’ll take the funds out of your
                                          account if this happens.

    Note
    If you pay a cheque in at a Post Office®, these timings will begin when we receive it, normally on the
    next working day.

   If a cheque paid into your account is returned unpaid we’ll tell you and take the payment from your
   account. We may ask for payment again from the paying bank. If deducting the full amount from your
   account would make you go overdrawn or make you go over your overdraft limit, we’ll treat it as a
   request for a new or a larger unarranged overdraft. If that happens, you may have to pay charges and
   overdraft interest.

   Paying other cheques into your account
   If we process a foreign currency cheque for you, you’ll be responsible for our charges and costs and the
   charges of any foreign bank or agent we use to collect the payment. We’ll take these from the account
   you told us to pay the cheque into. We can’t always process a foreign currency cheque (including a
   sterling or euro cheque where the paying bank is not in the UK, Channel Islands or the Isle of Man),
   e.g. if exchange controls apply.

                                                                                        661
Doc
  168-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                     Exhibit D
   (Explanatory Statement) Pg 663 of 1648
  To pay a foreign cheque into your account we either have to negotiate or collect it. In each case, we’ll
  convert the cheque amount into the currency of the account using the HSBC Exchange Rate.

   Negotiate                                            Collect
   We’ll assume the cheque will clear and will pay      We’ll send the cheque to the paying bank and
   the cheque amount into your account on the           pay the payment into your account when we
   working day after we receive it.                     receive it.

                                                        The time this takes depends on the paying bank
                                                        and/or its country. You can ask us for details.
                                                        We may use an agent to collect payment.

  If the foreign bank returns the cheque or asks for the money to be returned, we’ll take enough money
  from your account to cover the payment in the foreign currency using the HSBC Exchange Rate
  applicable at the time of the deduction. This is unlikely to be the same as the amount we paid into your
  account because exchange rates may have changed. We’ll do this even if you’ve already spent the
  money or if it will put you into an unarranged overdraft.

  16. Payments into your account by mistake or fraud
  We’ll take back any money we pay into your account by mistake or due to an HSBC systems error.

  If we’re told that a payment from within the EEA wasn’t meant for you (e.g. if the payer used the wrong
  account number) we’ll contact you. If you tell us the payment wasn’t a mistake, we’re legally required
  to share all relevant information with the paying bank (if it asks us), including your name, address and
  transaction information, so that the payer can contact you directly.

  In all other cases, the steps we’ll take will depend on how the payment was made and where
  it came from.

  For UK payments (other than payments made by CHAPS)

   How long has the payment               What will we do?
   been in your account?
   Two months or less                     We'll limit access to the money for 15 working days and tell you
                                          we've done this, so that you have time to show us that it was
                                          meant for you before we return it to the paying bank.
   More than two months                   We'll contact you before limiting access to the money or
                                          returning it to the paying bank.

  ®® If the payment was made into a closed or suspended account, we’ll return it to the paying bank.

  For CHAPS, international and non-sterling payments
  ®® We won’t take the payment out of your account and return it to the paying bank unless you agree.

  If we suspect any payment into your account was the result of fraud, we can remove it without
  asking you.

  If you don’t have enough money in your account when we take a payment out of it for any of these
  reasons, this will result in an unarranged overdraft.

                                                                                         662
Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                       Exhibit D            17
   (Explanatory Statement) Pg 664 of 1648
   17. When we can refuse to accept payments into your account
   We can refuse to accept a payment into your account if we’re acting reasonably, e.g. if we reasonably
   believe that:

   ®® accepting it might cause us to breach a legal requirement or might expose us to action from any
      government, regulator or law enforcement agency; or
   ®® there is fraudulent or criminal activity on or in connection with the account.

   18. How we decide whether to make a payment from your account
   We’ll make a payment from your account if you instruct us to unless:

   ®® you don’t have enough money in your account (including any arranged or unarranged overdraft);
   ®® you haven’t given us the account or reference details or we know they’re incorrect;
   ®® you’ve asked us to send the payment in a particular way (e.g. by Faster Payments) and the recipient’s
      bank doesn’t accept that method;
   ®® you’ve not provided any extra identification or information about the payment that we’ve reasonably
      asked for;
   ®® the payment exceeds a limit that we tell you, or that you’ve set (where applicable) when you make
      the payment;

   or we reasonably believe:

   ®® there has been a breach of security or misuse of your account, security details or a payment device;
   ®® there has been fraudulent or criminal activity of any kind whether or not linked to your account or
      your relationship with us and it’s reasonable for us not to make a payment as a result;
   ®® it would cause us to breach a law, regulation, code, court order or other duty, requirement or
      obligation or expose us to action or censure from any government, regulator or law enforcement
      agency;
   ®® we’re prevented from doing so due to us or any member of the HSBC Group carrying out financial
      crime risk management activity; or
   ®® someone else may have a claim over the money.

    Note
    In this section, ‘we’ and ‘us’ includes any HSBC Group Company worldwide.

   If you ask us to make payments on a particular day, unless you’ve asked us to make a BACS payment
   we’ll check you have enough money in your account to make them at the start of that day (excluding
   automatic transfers into the account) and, unless it’s a weekend or a public holiday, we’ll check again at:

   ®® 1.30pm for cheque payments; and
   ®® 3.30pm for all other payments.

   If we’re able to make some but not all of the payments we’ll pay cheques first, and then Direct Debits,
   and standing orders and, if there’s more than one, we’ll start with the smallest payment.

   Even if you don’t have enough money or arranged overdraft, we might make the payment by allowing
   an unarranged overdraft on your account. Any payments that we can’t make will be returned unpaid.



                                                                                         663
Doc
  188-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                    Exhibit D
   (Explanatory Statement) Pg 665 of 1648
  You’ll know we’ve refused to make a payment if:

  ®® you’re making it online or using Mobile or Business Telephone Banking; or
  ®® you’re using a payment device (such as a debit card).

  For other types of payment, e.g. standing orders, we’ll try and tell you as soon as possible. You can
  always call us immediately to find out why we’ve refused a payment and what you need to do to correct
  any errors that made us refuse it and we’ll tell you unless we’re prevented by law or any regulation or
  for fraud prevention or security reasons. You can also get transaction information through Business
  Telephone Banking, Business Internet Banking and Mobile Banking.

  19. Blocking payments and services
  We can block any payment device (and your access to related services such as Business Telephone
  Banking, Mobile, Business Internet Banking and HSBCnet) if we reasonably believe it’s necessary
  because of:

  ®® a significantly increased risk that you may be unable to pay any money you owe us on the relevant
     account;
  ®® suspected fraudulent or criminal use of the payment device; or
  ®® security concerns (e.g. if we know or suspect your payment device and/or security details have been
     misused).

  If we do this, we’ll usually let you know why immediately afterwards, unless we’re prevented by law
  or any regulation or for security reasons. We’ll unblock the payment device as soon as the reason for
  blocking it ends.

  Payment limits
  We may set limits on the number or value of payments you can make for different types of payments
  (e.g. like your debit card or payment devices). We’ll tell you what it is when we send you it and you can
  also ask at any time.

  20. Payments from your account
  Cash withdrawals
  You can withdraw cash:

  ®® at any of our branches or Post Office® branches, where available; or,
  ®® by using a cash machine,

  up to a daily limit we tell you when we send your debit card. You can ask us to consider changing your
  daily limit.

  Payments (other than by card or cheque)
  To make a payment from your account in the ways set out in the table opposite, you’ll need to give us
  details of the account you want to make the payment to and any other details we ask for. This usually
  includes the sort code and account number (or equivalent for payments outside the UK) or, where
  available, a number that’s linked to these, such as a mobile phone number. However, we’re planning
  to change this in future and may start asking you for the name of the account holder so we can check
  it matches the account you’re paying. It’s up to you to check the details are correct before asking us to
  make a payment as we’ll make it using only these details.

                                                                                        664
Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                  Exhibit D              19
   (Explanatory Statement) Pg 666 of 1648
   The table below shows the cut-off time for giving us payment instructions and how long payments take
   to reach the payee’s bank after we’ve received your instruction to make the payment and taken it from
   your account.

    Cut-off time
    This is the latest time on any day that we can process instructions or add payments to an account.
    You can ask us for the relevant cut-off time when you give us a payment instruction.

    If we don’t receive a payment request before the cut-off time on a working day, we’ll treat your
    request as received on the next working day. The timings set out in the box below will begin then.


    Payment type                       Cut-off time*                      When the payment will
                                                                          reach the recipient’s bank
    Payments in the UK in sterling
    Internal (including automatic)     No cut-off. You can make           Immediately
    transfers between accounts         payments at any time (Business
    held by us                         Internet Banking, Express Bank
                                       Machine or cash machine)
                                       10.00 pm (Business Telephone
                                       Banking)
    To accounts at other banks         Bill Payments                      Usually within two hours
                                       (by Faster Payment)
                                       ®® 11.45 pm (Business Internet
                                          Banking)
                                       ®® 10.00 pm (Business
                                          Telephone Banking)
                                       CHAPS                              Same working day
                                       ®® 5.10 pm (Business Internet
                                          Banking)
                                       ®® 4.45 pm (Business Telephone
                                          Banking and in branch)
                                       BACS                               On the requested day
                                       ®® 6.45 pm (Business Internet
                                          Banking)
                                       Two working days before the
                                       payment is due to be made (for
                                       example, if you want to make a
                                       payment on Wednesday, you’ll
                                       need to tell us by 6.45 pm on
                                       Monday)




                                                                                      665
Doc
  208-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                                Exhibit D
   (Explanatory Statement) Pg 667 of 1648

   Payment type                             Cut-off time*                            When the payment will
                                                                                     reach the recipient’s bank
   Standing orders                          ®® 11.45 pm (Business Internet           On the requested day
                                               Banking)
                                            ®® 10.00 pm (Business
                                               Telephone Banking)
                                            Three working days before the
                                            first payment is due to be made
   International payments in sterling and payments in other currencies
   You can give us instructions to make international payments at any time via Business Internet Banking.

   Payment instructions given before the cut-off times below will be actioned on the same working day
   and any instructions given afterwards will be actioned on the next working day:
   To accounts in the EEA in euro           ®® 3.30pm (Business Internet             Next working day
   and sterling                                Banking and Business
                                               Telephone Banking)
                                            ®® 2.00 pm (in branch)
   SEPA credit transfer                     ®® 9.30 am (Business Internet            Same working day
                                               Banking)
   All other payments                       ®® 6.00 pm for US Dollars                Usually up to four working days
                                            For other foreign currencies,            (but may take longer depending
                                            please check. We can’t make              on the country the money is
                                            payments in some currencies.             being sent to)
   *When we don’t give you a specific branch closing time, the cut-off time for in-branch payments will be when the
   branch closes for the day. The cut-off time for all payments by post is 12.00 pm. HSBCnet cut-off times are not
   included in this table. For further information about HSBCnet cut-off times, please refer to the specific information
   you have been given for HSBCnet. You can also contact the HSBCnet Helpdesk for any queries.


   Note
   If you instruct us to make a payment on a future date, we’ll make it on that date, unless it’s a
   non-working day, in which case we’ll make it on the next working day (except for bill payments,
   which are made using the Faster Payments System and can be made on any day).

   If you want to make a regular payment (such as a standing order) you must set it up with
   us at least three working days in advance.

   You can instruct us to make payments on a future date for the following:

   ®® Bill payments;
   ®® BACS; and
   ®® International and SEPA payments in the same currency as your account.




                                                                                                     666
Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                       Exhibit D               21
   (Explanatory Statement) Pg 668 of 1648
   If you’re a Small Business or Small Charity Customer and a payment you make to an account in the EEA
   doesn’t arrive when it should (normally the working day after we send it), you can ask us to contact the
   receiving bank to ask them to treat the payment as if it had been made on time.

   Currency payments
   If you want to make a payment in a different currency to your account, you can ask us to convert the
   amount into that currency and we’ll tell you the HSBC Exchange Rate that we’ll use. We won’t change
   the rate if the payment goes ahead immediately. If the payment isn’t made immediately, or we don’t
   agree a rate with you and you tell us to go ahead with the payment anyway, we’ll apply the HSBC
   Exchange Rate that applies at the time we make the payment.

   In future, once we’ve advised you that it applies to your account, we’ll confirm the exchange rate that
   will apply to the payment at the time you instruct it using Business Internet Banking or HSBCnet and this
   rate will apply even if (because of the cut-off times listed) it doesn’t go ahead until the next working day.
   Otherwise, we’ll use the HSBC Exchange Rate that applies when the payment is made.

   If the payment is returned to us or we can’t make it for any reason, we’ll reverse it using the HSBC
   Exchange Rate at that time. If it’s changed, the amount we pay back when we reverse the payment will
   be different to the amount we originally took from your account.

   If we can’t convert the money before we send it, or you don’t want us to, it will be converted by the
   recipient’s bank unless:

   ®® you’re a Larger Corporate Business Customer; or
   ®® the payment is not processed entirely within the EEA.

   In both these cases any intermediary we route the payment through may carry out the currency
   conversion. If it does, it’ll convert the payment at the current market rate it uses at that time. If you ask
   us, we’ll tell you the exchange rate used.

   Instead of deducting our charges from the payment, you can ask us to deduct them from your account.
   If the payment is to a recipient outside the EEA, any intermediary we route it through and the recipient’s
   bank may deduct their charges from your payment too.

   The intermediary we use for international payments may be a member of the HSBC Group.

   Cheque payments in sterling
   To make a cheque payment, you need to write on it the name of the recipient, the amount (in numbers
   and words) and the date that you’re signing it (we’ll usually pay cheques even if you’ve used a date
   in the future). If you want to cancel a cheque you must tell us the same details and your account and
   cheque number before we pay it or begin the imaging process. We can’t cancel it after that point.

   If we receive a cheque for payment more than six months after you write it we may pay it but don’t
   have to.

   Payments by card
   If you use your debit card for a cash withdrawal or payment, we’ll take the money from your account
   after we receive confirmed details from the relevant payment scheme, such as Visa or MasterCard.
   This may be on a working or a non-working day.


                                                                                           667
Doc
  228-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                      Exhibit D
   (Explanatory Statement) Pg 669 of 1648
  If you use your debit card for a transaction or cash withdrawal in a foreign currency, it will be converted
  into sterling on the day Visa or Mastercard processes it using the Visa scheme exchange rate (available
  at www.visaeurope.com) or the Mastercard scheme exchange rate (available at www.mastercard.
  com) We also apply charges to these transactions. You can find our charges in our Business Price List.

  We may replace your card with a different type of card available under this agreement after reviewing
  your personal circumstances.

  21. Cancelling or changing payments (other than cheques)
  You can’t cancel or change a payment that you’ve asked us to make immediately. This includes card
  payments.

  Other payments can be cancelled or changed if you contact us by the deadline on the working day
  before the payment is due to be made (except for standing orders and Direct Debits using Business
  Internet Banking and BACS, where the deadline is three and four working days before respectively).

  Details of cancelling or changing payments made using HSBCnet profiles (and applicable cut-off times)
  are not included in this table. For further information on this, please refer to the specific information
  you’ve been given for HSBCnet. You can also contact the HSBCnet Helpdesk for any queries.

   Payment type                        Ways to contact us                  Deadline
   Bill payments (by Faster            Business Internet Banking           11.59 pm
   Payment) and internal transfers
                                       Business Telephone Banking          10.00 pm

                                       In branch                           The end of the working day
   Regular card payments               Business Telephone Banking          4.00 pm
   Standing orders and Direct          Business Internet Banking           11.59 pm, three working days
   Debits                                                                  before the payment is due

                                       Business Telephone Banking          10.00 pm
   SEPA credit transfers               Business Internet Banking           3.00 pm
   SEPA core Direct Debits             Business Telephone Banking          4.00 pm
   International Payments              Business Internet Banking           11.59 pm
   BACS                                Business Internet Banking           11.59 pm, four working days
                                                                           before the payment is due

  If you cancel or change a Direct Debit or regular card payment, you should also tell the organisation that
  collects the payment so that they can cancel or change it (and any future payments) too. If you haven’t
  used a Direct Debit or standing order for 13 months, we’ll cancel it. If payments you’ve cancelled are
  still collected (e.g. by the organisation), we’ll treat the payment as unauthorised and give you an
  immediate refund.




                                                                                         668
Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                     Exhibit D              23
   (Explanatory Statement) Pg 670 of 1648
   22. What happens if there are incorrect or unauthorised payments on your account or
   you’ve been tricked into sending money to a fraudster?
   This clause doesn’t apply to cheques. If you notice a cheque payment has been made from your account
   that is incorrect or you didn’t sign, please contact us as soon as possible and we’ll look into this.

    What’s an ‘incorrect                 What’s an ‘unauthorised             What do we mean by
    payment’?                            payment’?                           “tricked into sending money
                                                                             to a fraudster”?
    A payment that hasn’t been sent      A payment from your account         ®® You intended to send money
    to the person or account you         which wasn’t authorised by you         to someone but you were
    specified when you instructed        or someone you’ve authorised           tricked into sending it to
    us to make the payment.              to make payments from your             someone else; or
                                         account.                            ®® You sent money to someone
                                                                                for what you thought was a
                                         If you give someone your
                                                                                genuine purpose but which
                                         payment device or security
                                                                                was actually fraudulent.
                                         details and they use them to
                                         make a payment, we may              When we say “send money”
                                         treat the payment as if you’d       here, we mean where you’ve
                                         authorised it depending on          asked us to transfer money
                                         what happened. This is why you      from your account to another
                                         mustn’t tell anyone your security   account in the UK.
                                         details or allow anyone access
                                         to your payment device unless
                                         they’re a TPP and it’s necessary
                                         for you to do so.

   General position on refunds
    Payments by Small Business and Small Charity Customers
    Question                             Answer
    What if you notice an incorrect      You must call us as soon as you can.
    or unauthorised payment, or that
    you’ve been tricked into sending
    money to a fraudster on, or after,
    28 May 2019?
    What will we do when you tell        Applying industry standards, we’ll look into this and let you know
    us that you’ve been tricked into     whether or not you’re entitled to a full or partial refund. This will
    sending money to a fraudster         usually be no later than 15 working days after the day you told us,
    on, or after, 28 May 2019?           but may take longer in exceptional circumstances. If you’re entitled
                                         to a refund, we’ll then give you this without delay.

                                         You won’t get a refund if, taking into account the circumstances
                                         when the payment was made, we find you should have known
                                         that you were sending money to a fraudster.




                                                                                        669
Doc
  248-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                 Exhibit D
   (Explanatory Statement) Pg 671 of 1648

   Payments by Small Business and Small Charity Customers
   Question                         Answer
   What will we do when you tell    We’ll refund the amount of the payment before the end of the
   us about:                        working day after you tell us, or sooner if we can.

   ®® an incorrect payment made
      to another bank; or
   ®® an unauthorised payment?
   Will we always make a refund?    No. We won’t make a refund for:

                                    ®® an incorrect payment if we can prove that the recipient’s bank
                                       received the payment or that we made the payment using the
                                       details you gave us;
                                    ®® an unauthorised payment if we know you’ve been grossly
                                       negligent (acted with a very significant degree of carelessness)
                                       or we reasonably suspect fraud on your part; or
                                    ®® an incorrect or unauthorised payment if you don’t tell us
                                       within 13 months after it was made. (This doesn’t apply to
                                       unauthorised payments made using an overdraft or if you’ve
                                       been tricked into sending money to fraudster on or after
                                       28 May 2019.)
   Can we take back a refund        Yes. We can take back refunds (after giving you reasonable notice)
   we’ve made?                      in these cases:

                                    For incorrect payments:

                                    ®® we can show that the payment was received by the recipient’s
                                       bank.

                                    For unauthorised payments:

                                    ®® you acted fraudulently; or
                                    ®® it was made because you intentionally or with gross negligence
                                       failed to keep your payment device safe (e.g. you knowingly
                                       gave your card and PIN number to someone else).
   Unauthorised payments
   What happens if we can prove     You’re responsible for all payments from your account.
   you acted fraudulently?
   What happens if we can prove     You’re responsible for all payments from your account until you’ve
   you’ve been grossly negligent?   told us that your payment device or security details have been lost,
                                    stolen or that you suspect misuse.




                                                                                     670
Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                  Exhibit D                25
   (Explanatory Statement) Pg 672 of 1648

    Payments by Small Business and Small Charity Customers
    Question                          Answer
    Are there any other cases         We’re responsible (unless you’ve acted fraudulently):
    where we’re responsible for
    unauthorised payments or fraud    ®® if someone else uses your card before you receive it;
    on your account?                  ®® after you’ve told us that your card or security details have been
                                         lost or stolen or misused;
                                      ®® if we haven’t provided a number for you to tell us that your card
                                         or security details have been lost or stolen; or
                                      ®® if we haven’t applied procedures that we’re legally required to
                                         use to check that a payment has been authorised by you.
    Incorrect payments
    What happens if you:              We won’t give a refund but, if you ask us, we’ll contact the bank
                                      that received your payment to try to recover the money. We may
    ®® tell us about an incorrect     charge our reasonable costs for doing this but we’ll tell you the
       payment more than 13           maximum amount you’ll pay first.
       months after it was made; or
    ®® gave us the wrong payment      If the payment was to another bank in the EEA and we’re unable
       details?                       to recover your money, you can ask us in writing to give you all the
                                      information we’ve been given by the bank that received the funds
                                      so you can try to recover them yourself.

    Payments by Larger Corporate Business Customers
    Question                          Answer
    What if you notice an incorrect   You must call us as soon as you can.
    or unauthorised payment?
    What will we do when you tell     For incorrect payments:
    us about:
                                      ®® we’ll do what we can to trace an incorrect payment and tell you
    ®® an incorrect payment made         what happened (for a charge).
       to another bank; or
                                      For unauthorised payments:
    ®® an unauthorised payment?
                                      ®® we’ll refund the amount of an unauthorised payment before the
                                         end of the working day after you tell us, or sooner if we can.




                                                                                     671
Doc
  268-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                  Exhibit D
   (Explanatory Statement) Pg 673 of 1648

   Payments by Larger Corporate Business Customers
   Question                         Answer
   Will we always make a refund?    No. We won’t make a refund for:

                                    ®® an incorrect payment if we can prove that the recipient’s bank
                                       received the payment or that we made the payment using the
                                       details you gave us;
                                    ®® an unauthorised payment if the security details and device
                                       were lost or stolen or you failed to keep them safe or to take
                                       reasonable steps to prevent misuse or we reasonably suspect
                                       fraud on your part; or
                                    ®® an incorrect or unauthorised payment if you don’t tell us within
                                       13 months after it was made.
   Can we take back a refund        Yes. We can take back refunds (after giving you reasonable notice)
   we’ve made?                      in these cases:

                                    For incorrect payments:

                                    ®® we can show that the payment was received by the recipient’s
                                       bank.

                                    For unauthorised payments:

                                    ®® you acted fraudulently; or
                                    ®® it was made because you failed to keep your payment device
                                       safe or to take reasonable steps to prevent misuse.
   Unauthorised payments
   What happens if we can prove     You’re responsible for all payments from your account.
   you acted fraudulently?
   Are there any other cases        We’ll be responsible (unless you’ve acted fraudulently):
   where we’re responsible for
   unauthorised payments or fraud   ®® if someone else uses your card before you receive it; or
   on your account?                 ®® after you’ve told us that your card or Security Details have been
                                       lost or stolen.
   Incorrect payments
   What happens if you:             We won’t give a refund but, if you ask us, we’ll try to recover the
                                    payment for you. We may charge our reasonable costs for doing
   ®® tell us about an incorrect    this but we’ll tell you the maximum amount you’ll pay first.
      payment more than
      13 months after it was        If the payment was to another bank in the EEA and we can’t
      made or an incorrect          recover your money, you can ask us in writing to give you all the
      payment sent outside the      information we’ve been given by the bank that received the funds
      EEA; or                       so you can try to recover them yourself.
   ®® gave us the wrong payment
      details?


                                                                                     672
Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                        Exhibit D                  27
   (Explanatory Statement) Pg 674 of 1648
   23. Refunds
   For some card payments in the EEA
   If you’re a Small Business or Small Charity Customer and you’ve made a card payment, you can ask us
   to refund it if:

   ®® the payment was made in the EEA;
   ®® you didn’t agree the actual payment amount;
   ®® the amount charged to your account was higher than you reasonably expected, taking into account
      previous spending patterns and the particular facts of the case; and
   ®® you make the refund request within eight weeks of the date when the payment was charged to
      your account.

   We’ll investigate your claim and may ask for information which we reasonably need.

   Within 10 working days of your request (or receiving information we’ve asked for), we’ll either refund the
   payment or tell you why we’re not.

   You aren’t entitled to a refund if you gave consent for the payment directly to us and, at least four weeks
   before the payment was made, you were given information about the transaction by (or it was available
   from) us or the retailer.

   For BACS Direct Debit or SEPA Direct Debit payments
   The terms of the BACS Direct Debit Guarantee or SEPA Direct Debit Scheme will apply to refunds for
   any Direct Debit errors.

   How much will we refund and can we reverse a refund?
   If you’re a Small Business or Small Charity Customer and we give a refund for any reason, we’ll refund
   the payment and any interest we charged (or pay any interest that we’d have paid) so you’re in the
   position you would’ve been in if the payment hadn’t been made.

   If you’re a Larger Corporate Business Customer and we give you a refund for an incorrect payment,
   we’ll refund the amount of the payment but won’t refund any interest you didn’t receive or charges you
   incurred due to the incorrect payment.

   If we give a refund but later find you weren’t entitled to it, we’ll reverse it so you’re in the position you
   would’ve been in if we hadn’t refunded you.




                                                                                            673
Doc
  288-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                     Exhibit D
   (Explanatory Statement) Pg 675 of 1648

  About overdrafts, charges and
  how we pay and charge interest
  24. Overdrafts
  We may agree to give you an overdraft on an account if we think you can afford it. Overdrafts are only
  for short-term borrowing and aren’t available on some accounts.

  The types of overdraft are explained below but all overdrafts are repayable ‘on demand’. This means we
  can ask for immediate repayment although we’ll usually give you advance notice.

   Types of overdraft
   Arranged (previously “formal”)
   You ask us for, and we agree to give you, an overdraft before you make any transactions that take
   your account overdrawn, or over your previously arranged overdraft limit.
   Unarranged (previously “informal”)
   You’ve made a payment or we’ve taken an amount from your account and you don’t have enough
   money in the account (or under an arranged overdraft).

   If we permit an unarranged overdraft, it will stay in place until:

   ®® we agree an arranged overdraft; or
   ®® you pay enough into your account to bring it back into credit or within your arranged overdraft
      limit.

  Business Savings Accounts and International Business Savings Accounts are not designed to provide
  unarranged overdrafts. However, if operational reasons mean we’re unable to prevent a charge or
  transaction which would cause you to go overdrawn, we’ll treat this as an unarranged overdraft and
  you’ll have to repay the overdrawn amount immediately on demand. Please speak to your usual point of
  contact about overdraft rates on these accounts. Rates are shown on your regular statement and set out
  in the Business Price List.

  You’ll find details of our overdraft text alerting service in our Business Banking Made Easy brochure.

  Who is responsible for the money you borrow?
  If you’re a sole trader, you’re personally responsible for any money your business borrows.

  For partnerships, personal representatives or trusts, each partner, personal representative or trustee is
  jointly and individually responsible for money borrowed when they were in that position (even if they
  aren’t any more). The only exception is if we’ve agreed something else in writing. We may demand
  repayment of money borrowed by an organisation from any or all of these individuals.

  For companies, limited liability partnerships or other incorporated bodies, and clubs, societies,
  associations, charities and other unincorporated bodies (except partnerships, personal representatives
  and trustees), individuals aren’t normally responsible for money their organisation has borrowed unless
  they’ve given personal guarantees.


                                                                                         674
Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                    Exhibit D                 29
   (Explanatory Statement) Pg 676 of 1648
   Contingent liabilities
   In each case, you’re also responsible for contingent liabilities. This is money that you might owe us in
   the future because of a legal obligation you have to us now.

   For example, you might ask us to give a guarantee in your favour to someone else. If we have to make
   a payment as your guarantor, you agree you’ll pay us what we’ve paid them. Because it may never
   happen, that obligation to repay us is a contingent liability.

   Where you have contingent liabilities:

   ®® we may take money from your account to meet any amount you owe us due to a contingent liability
      no longer being contingent (e.g. becoming an actual liability);
   ®® we may take money from your account and hold it, to cover the amount of any contingent liabilities
      you have to us (e.g. we might only agree to give a guarantee for you if you give us money upfront to
      cover the amount we may need to pay out as guarantor); and
   ®® we can hold money to pay for contingent liabilities without telling you in advance, if we have good
      reasons to think you might otherwise not be able to pay.

   If we decide to do any of the above, we’ll work out how much we need to cover your contingent
   liabilities in good faith based on current market rates. We’ll also tell you what we’ve done, and when
   and why we did it.

   25. Interest rates and charges
   In the Additional Conditions you’ll find the terms which apply to certain types of account.

   In the Business Price List you’ll find:

   ®® our overdraft charges;
   ®® all our other standard charges e.g. for certain types of account, making payments and providing
      services. These will apply unless we agree different charges with you;
   ®® details of the Currency Standard Debit Interest Rate; and
   ®® where to find the Business Standard Debit Interest Rate.

   How we’ll work out your interest
   We’ll provide details of your interest rate when you open the account and you can contact us to find out
   your current rate at any time.

   We’ll pay and charge interest at a fixed or variable rate.

   You can also find our standard interest rates on our website, in our branches or by calling us.

    What’s a ‘fixed’ rate’?              What’s a ‘variable rate’?
    Fixed rates are rates that we’ve     Variable rates are rates that might go up and down. This includes:
    told you won’t change for an
    agreed period.                       ®® rates which track a ‘reference rate’ set by another institution
                                            which we don’t control (e.g. the Bank of England base rate); or
                                         ®® rates we set internally.




                                                                                        675
Doc
  308-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                    Exhibit D
   (Explanatory Statement) Pg 677 of 1648
  For sterling accounts we work out interest each day on the amount you owe us or, where we pay
  interest, on the amount we’re holding for you in that account. For foreign currency accounts we work
  out interest on the basis of a 360 day year.

  We’ll take interest from, or pay it into, your account on the day in the month you originally opened your
  account (unless we’ve made a different arrangement with you) or, if that’s not a working day, the next
  working day. If you have a non-sterling account and the credit interest rate on your account goes below
  zero, we may charge you interest on the money you hold with us.

  Your account charges
  We’ll charge you the fees set out in the Business Price List (unless we’ve agreed different charges with
  you) and may charge you other fees and expenses, e.g. for putting in place security or for dealing with
  your overdraft.

  We may also charge for services which aren’t set out in the Business Price List, but we’ll always tell you
  how much they’ll be and check you’re happy to pay them before we provide the service. We may also
  charge an administration fee, up to the maximum permitted by law, if we have to do anything to comply
  with a court order on your account(s).

  We can take charges from your account either when we provide the service, or at the end of your
  charging period. We’ll give you at least 14 days’ notice before taking any interest, fees or charges from
  your account.

  Please note that taxes or costs may apply to you that aren’t charged by us and/or won’t be paid through
  us. If you’re sending money outside the UK but within the EEA, you’ll only pay our charges. You can’t
  pay charges for the recipient.

  Charges for using other banks
  If we need to use an agent, correspondent or intermediary bank to make a payment, you may have to
  pay their charges too (except for currency conversions carried out by intermediaries).




                                                                                        676
Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                               Exhibit D                31
   (Explanatory Statement) Pg 678 of 1648

   Our relationship with you
   26. Changes we can make which require notice
   Our agreement has no fixed end date so it’s likely we’ll need to keep our terms up to date so they cover
   changes we’re making to our business and changes we don’t control. We’ll only make changes for
   these reasons if it’s reasonable for us to pass on the impact of them, but we’ll never change any terms
   that we’ve said are fixed (e.g. fixed interest rates on some accounts) before the fixed period ends.

    Change                                                 Notice before change                 Notice after change
                                                           At least two       At least          Within 30 days or
                                                           months             30 days           three working days*
    Variable interest rates other than reference interest rates and our currency base rates
    (including changing the margin we charge above or below a reference rate or switching
    from a reference rate)
    Increasing interest rates we pay you or                                                   
    reducing interest rates you pay us –
    Small Business and Charity Customers
    Reducing interest rates we pay you –                                                      
    Small Business and Charity Customers
    Changing overdraft interest rates –                                                       
    Small Business and Charity Customers
    Changing interest rates – Larger Corporate                                                
    Business Customers
    All other changes (including charges)
    Changing charges for standard account and                                                 
    additional payment services
    Increasing charges for non-standard account                                               
    services
    Reducing charges for other account services                                               
    Changing charges for non-standard business                                                
    services
    Changing overdraft charges                                                                
    Changing any other terms                                                                  

   * Notice within three working days will be given online, in newspapers or in branch. Personal notice will be given
   within 30 days.


    Note
    The timeframes in this table don’t apply to reference interest rates and our currency base rates.
    These are dealt with in section 27 below. Different notice periods may apply to some of the
    Additional Conditions.


                                                                                                    677
Doc
  328-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                   Exhibit D
   (Explanatory Statement) Pg 679 of 1648
  Your rights when we tell you about a change
  If we give advance notice that we’re going to make a change to this agreement and you don’t tell us you
  want to close your account before that change takes place, or within the next 60 days (if longer), then
  we’ll assume you’ve accepted the change and it will apply automatically at the end of the notice period.

  If you tell us you don’t want to accept the change you can close your account without charge.

  27. Changes we can make without telling you in advance

   Interest and exchange rates                         When we apply changes
   Reference interest rates
   Some accounts have interest rates that are based    The new rate will apply within one working day
   on ‘reference rates’ which we don’t control         of any change to the reference rate and will be
   (e.g. the Bank of England base rate).               shown on your statement and available from our
                                                       website.
   Exchange rates
   HSBC Exchange Rate.                                 We can change these immediately and without
                                                       giving advance notice.
   Currency base rates
   Our currency base rates for Larger Corporate        Our currency base rates can change daily.
   Business Customers are variable interest rates
   which we set. They aren’t available to Small        The applicable rate will be shown on your
   Business or Small Charity Customers. You’ll need    statement or will be available on our website.
   to contact us or visit our website (for rates you
   pay us) to find out the current rate.

  28. How you can close your account or end this agreement

   You can end this agreement or close any account at any time by writing to tell us
   (unless you’re switching to a new bank, in which case they can tell us to close it for you).
   We’ll close your account as long as the closure instruction from you or your new bank has been
   signed by the authorised signatories on your mandate.

   You won’t have to pay any charges once your account has closed but you’ll have to pay any charges
   for using the account before it’s closed (e.g. any card payments that have been authorised but not yet
   charged to the account).

   Any account benefits will end when the account is closed.

   We won’t close your account until you’ve paid everything you owe us.

   The Additional Conditions will set out any other consequences (e.g. if you have a fixed term product
   you may lose interest if you close early).




                                                                                      678
Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                      Exhibit D               33
   (Explanatory Statement) Pg 680 of 1648
   29. How we can end this agreement, withdraw services and close your accounts

    When?
    Immediately and without notice
    We can do this if you:
    ®® have seriously or persistently broken this agreement;
    ®® become insolvent;
    ®® acted abusively, offensively or violently towards staff;
    ®® weren’t entitled to open your account or use the service, or are no longer entitled to have the
       account or service;
    ®® haven’t given us adequate information that we’ve requested about your liability for tax; or
    ®® provided us with any false information;

    or if it’s reasonable for us to believe that:
    ®® you have or are using or obtaining, or allowing someone else to use or obtain, an account, service
       or money illegally or fraudulently;
    ®® you’re using the account for a purpose not covered by this agreement;
    ®® by continuing the agreement, we (or another HSBC Group Company) may be exposed to action
       from any government, regulator or law enforcement agency;
    ®® by continuing the agreement, we (or another HSBC Group Company) may break a law, regulation,
       code, court order or other duty, requirement or obligation, including compliance with any internal
       financial crime risk management activity;
    ®® there’s been a breach of security or misuse of your account, security details or a payment device; or
    ®® you’re involved in criminal activity whether or not linked to your account or your relationship with us.
    By giving you notice
    We may close an account or withdraw any service by giving you at least two months’ notice.
    We may give you less than two months’ notice if you opened an account online and we didn’t
    receive specimen signatures from each of the authorised signatories on your mandate within
    60 days of your account opening.

    We may also transfer you to a different account or tariff by giving you at least two months’ notice
    if you stop meeting the eligibility criteria for your account. If you’re not happy with this, you can
    close your account without charge before the transfer takes place.
    What happens next?
    We’ll take any card payments that have been authorised but not yet charged to the account and
    apply any charges and interest which haven’t yet been applied to your account before we pay what’s
    left to you or to your account with another provider in the currency of your account, although in
    certain circumstances this may be paid in sterling regardless of the currency of the account. In these
    circumstances, funds will be converted to sterling at the HSBC Exchange Rate on the day of closure.

    You mustn’t write any more cheques, make any more payments or use any payment devices.

    You’ll need to pay us for any cheques we pay after your account is closed.

    You’re responsible for cancelling payments into and out of your account.

    You must destroy any unused cheques and your card.
                                                                                          679
Doc
  348-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                     Exhibit D
   (Explanatory Statement) Pg 681 of 1648
  30. How we can transfer accounts
  If:

  ®® you no longer meet the conditions for an account; or
  ®® we’re withdrawing a type of account,

     we’ll give you at least two months’ notice that we’re going to transfer you to another account
     provided by us and that we think is appropriate for you. You can close your existing account during
     the notice period if you don’t want us to make the transfer.

  31. Transferring this agreement

   Can we transfer this agreement?                       Can you transfer this agreement?
   Yes.                                                  No.

   ®® We can transfer all of our rights under this       ®® You can’t transfer any of your rights and
      agreement and in relation to your account to          obligations in relation to the agreement, your
      someone else.                                         account, or your account itself, to any other
   ®® We can also transfer all of our obligations           person.
      under this agreement and in relation to your
      account, but only to someone we reasonably
      consider capable of performing them as well
      as us and who is authorised or recognised by
      our regulator as being able to accept deposits.

      This won’t reduce any of your rights in relation
      to your account.

  32. When aren’t we responsible for things that go wrong?
  We won’t be liable for any losses you may suffer if we cannot perform our obligations under this
  agreement due to:

  ®® any legal or regulatory requirements;
  ®® abnormal or unforeseeable circumstances which are outside our (or our agents’ and/or
     subcontractors’) control and which we couldn’t have avoided despite all efforts to the contrary, such
     as industrial action or mechanical failure; or
  ®® any member of the HSBC Group carrying out financial crime risk management activity.

  In any other circumstance, we might be liable to you, but this will depend on the type of loss and the
  type of customer you are.




                                                                                        680
Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                        Exhibit D               35
   (Explanatory Statement) Pg 682 of 1648
   The table below sets out when we’ll be liable to you for losses you may suffer.

    Customer                               Are we liable to you for the loss?
                                           Direct loss       Other direct     Indirect or consequential loss
                                           of profit         losses (such     (including lost business, data,
                                                             as costs)        profits or losses resulting
                                                                              from third party claims) even
                                                                              if it was foreseeable
    Small Business Customer                                                 
    Small Charity Customer                                                  
    Larger Corporate Business                                               
    Customer

   33. Set-off
   If you have money in one of your accounts (except for trust, client or joint accounts), we may set it off
   against any amount you owe us which is due for payment on other accounts (including money you owe
   on a joint account) so it reduces or repays the amount you owe us. We’ll only do this with accounts in
   your name.

   In exercising our right, we may use any amounts you have in a fixed term deposit account and, where
   those deposits are not in the same currency as the amount owed, we may convert those amounts to
   the currency of the amount owed using our HSBC Exchange Rate. We may also adjust the amount of
   interest we pay you.

    Note
    Amounts owed to us and due for payment include, for example, amounts owed under a loan, credit
    card, charge card, mortgage or overdraft.

   34. If you’re a company or a partnership
   If you’re a company
   You confirm, and confirm on behalf of any shareholders and associated companies who hold or are
   entitled to 10% or more of your share capital (whether legally or beneficially, directly or indirectly), that:

   ®® neither you nor they have issued any bearer shares;
   ®® you’ll tell us immediately if you or they issue bearer shares or convert existing shares to bearer shares
      in the future, in which case you’ll comply with our requirements on bearer shares; and
   ®® the issuance of, or conversion of shares to, bearer shares and any failure to comply with this section
      would be a serious breach of these terms and you acknowledge that it may result in us ending every
      aspect of our relationship with you.

   If you’re in a partnership
   These terms and the Additional Conditions will remain in force until you give us notice that you’re
   closing the account or stopping the relevant service – even if you change the name of the partnership,
   new partners join or current partners leave.




                                                                                            681
Doc
  368-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
   (Explanatory Statement) Pg 683 of 1648
  35. What country’s courts and laws apply to this agreement and our dealings before you
  opened your account?

   Where you opened your account     Laws                 Courts
   UK (except Scotland)              England and Wales    The country where your account
                                                          is held or the country where your
   Scotland                          Scotland             business or organisation is based.




                                                                              682
Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                    Exhibit D               37
   (Explanatory Statement) Pg 684 of 1648

   Information to help manage your account
   Privacy
   Your privacy is important to us.

   You explicitly consent to us accessing, processing and retaining any information you provide to us for
   the purposes of providing payment services to you. This doesn’t affect any rights and obligations you
   or we have under data protection legislation. You may withdraw this consent by closing your account.
   If you do this, we’ll stop using your data for this purpose, but may continue to process your data for
   other purposes.

   Our Privacy Notice explains how we collect, use, disclose, transfer and store your information and sets
   out your rights to your information. We’ve provided our Privacy Notice to you separately and will tell
   you if we make changes to it. You can also find it at www.business.hsbc.uk or you can ask for a
   copy in branch.

   How to make a complaint
   If you have a complaint, please contact us using the details at the front of this booklet. We’ll send you
   a written acknowledgement within five working days and keep you informed of our progress until your
   complaint has been resolved. We’ll do everything we can to sort out the problem.

   If you still remain dissatisfied you may be entitled to refer your complaint to the ombudsman service
   using the contact details set out below. If you’re not eligible to use the ombudsman service, please note
   we don’t use any alternative dispute resolution services.

    Ombudsman                           Contact details
    Financial Ombudsman Service         Exchange Tower, London E14 9SR

                                        0800 023 4567 or 0300 123 9123

                                        complaint.info@financial-ombudsman.org.uk

                                        www.financial-ombudsman.org.uk

   How your money is protected
   We’re covered by the Financial Services Compensation Scheme (FSCS). The FSCS can pay
   compensation to depositors if a bank is unable to meet its financial obligations. Most depositors are
   covered by the scheme. In respect of deposits, an eligible depositor is entitled to claim up to the current
   FSCS limit for deposits. For joint accounts each account holder is treated as having a claim in respect of
   their share so, for a joint account held by two eligible depositors, each depositor would have a claim up
   to the FSCS deposit limit and so the maximum amount that could be claimed in total would be twice the
   current FSCS limit. The FSCS deposit limit relates to the combined amount in all the eligible depositor’s
   accounts with the bank, including their share of any joint account, and not to each separate account.
   For further information about the scheme (including the current limits, amounts covered and eligibility to
   claim) please contact us, visit the FSCS website www.fscs.org.uk or call the FSCS on 020 7741 4100
   or 0800 678 1100. Please note only compensation related queries should be directed to the FSCS.



                                                                                        683
Doc
  388-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                     Exhibit D
   (Explanatory Statement) Pg 685 of 1648
  Unclaimed assets scheme
  We participate in the unclaimed assets scheme. If you’ve an account with us (including an account that
  we’ve closed in accordance with these terms but we haven’t been able to repay your money to you) and
  there has been no activity from you on your account for at least the last 15 years we may transfer any
  money in your account to the unclaimed assets scheme at Reclaim Fund Limited.

  This scheme doesn’t apply to international business accounts, foreign currency accounts, currency client
  accounts or business money market accounts.

  If you have a dormant business account (including closed accounts) and we haven’t been able to repay
  the money in it to you, we may transfer the money to our unclaimed balances account. We’ll only do
  this if your account has been dormant for at least 12 months.

  We’ll tell you at least 30 days before we do this. If we haven’t already done so, we may then close your
  account. You’ll still have the right to your money – you should ask us for information about how to get
  your money back. The transfer of money to the unclaimed assets scheme won’t affect any entitlement
  you may have to compensation under the Financial Services Compensation Scheme.

  If we transfer your money in either of these situations, you can reclaim it by contacting us.

  Further information to help you find lost accounts can be found at www.mylostaccount.org.uk.

  Authorisation details
  HSBC UK Bank plc is authorised by the Prudential Regulation Authority and regulated by the
  Financial Conduct Authority and the Prudential Regulation Authority.

  Our Financial Services Register number is 765112. You can check these details by visiting the
  Financial Conduct Authority’s website www.fca.org.uk or contacting them on 0800 111 6768.




                                                                                         684
Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                           Exhibit D
   (Explanatory Statement) Pg 686 of 1648




   Accessibility
   To find out more about our accessible services please visit
   www.hsbc.co.uk/accessibility or ask at any of our branches.

   If you’d like this in another format such as large print, Braille
   or audio, please contact us. A textphone service is also available
   for customers with hearing and/or speech impairments.

   If you use your own textphone you can call us on 03457 125 563
   (+44 207 088 2077 from overseas).




   hsbc.co.uk
   HSBC UK Bank plc
   Registered in England & Wales with number 09928412.
   Registered Office: 1 Centenary Square, Birmingham, B1 1HQ, United Kingdom. Authorised by
   the Prudential Regulation Authority and regulated by the Financial Conduct Authority and the
   Prudential Regulation Authority. Our Financial Services Register number is 765112.

   Customer Information: PO Box 6201, Coventry CV3 9HW

   RFB1820 MCP53555 ©HSBC Group 2019. All Rights Reserved.
                                                                                                  685
                 20-12433-scc               Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                                 Exhibit D
                                               (Explanatory Statement) Pg 687 of 1648




BACSTEL-IP Service
Terms and conditions
About us

HSBC Bank plc. Registered Office and Group Head Office, 8 Canada Square, London, E14 5HQ. VAT Registration Number
GB 365684514. HSBC Bank Plc is authorised by the Prudential Regulation Authority and regulated by the Financial
Conduct Authority and the Prudential Regulation Authority (Registration Number 114216) and is registered with the Jersey
Financial Services Commission, the Guernsey Financial Services Commission and the Isle of Man Financial Supervision
Commission for banking and investment business. You can contact us with queries about the BACSTEL-IP Service by
contacting our HSBC BACS Helpdesk. Details about the Helpdesk are available in our Customer Guides.




HSBC Bank plc
Registered Office: 8 Canada Square, London E14 5HQ. Registered in England Number 14259.
HSBC Bank plc, 8 Canada Square, London, E14 5HQ is authorised by the Prudential Regulation Authority and regulated by the Financial Conduct Authority
and the Prudential Regulation Authority
Printed by Communisis, Leeds © HSBC Bank 2009. All rights reserved.
                                                                                                                                                        686
      20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                    Exhibit D
                                 (Explanatory Statement) Pg 688 of 1648

BACSTEL-IP Service Agreement
1. INTRODUCTION
1.1	The Customer and the Bank agree that if requested by the Customer the HSBC PKI Service and/or ASM (as defined
     below) shall be supplied by the Bank to the Customer subject to the terms and conditions contained or referred to in this
     Agreement. By signing the application form relating to the BACSTEL-IP service and returning it to the Bank the Customer
     agrees to be bound by the provisions of this Agreement.
1.2	Even if the Customer is not supplied with either the HSBC PKI Service or ASM, certain important provisions of this
     Agreement (including without limitation Clauses 4, 5, 6, 10, 11, 12, 17, 18, 21 and 24) will still be relevant and binding upon
     the parties hereto.
1.3 In these terms and conditions:
Additional Contact               means a Contact appointed by you or any Bureau or a Primary Security Contact.
Agreement                        means this agreement as modified from time to time including any supplementary terms for
                                 the provision of the HSBC PKI Service or ASM issued by us from time to time and any other
                                 HSBC PKI Service and ASM documents (including all Customer Guides) issued by us and
                                 mentioned in this agreement.
Applicable Requirements          means any law, statute, regulation, order, rule, guidance, voluntary code or standard applicable
                                 to the Customer (including, without limitation, all import and export controls and requirements).
ASM (also Alternative            means a non-public key infrastructure based access method, supplied by the Bank through
Security Method)                 the BACS System, and using a contact ID and password to provide secure access to low-risk
                                 functions on the BACS payments service web channel (e.g. access reports and maintaining
                                 non-sensitive reference data on the Reference Database).
BACS Approved Software           means any software which is at the relevant time approved under the BACS approved
                                 software service.
BACS Confidential                means all information of the Supplier, the System Operator, the BACS System, the Bank
Information                      and any other Member, which is disclosed or made available to the Customer in connection
                                 with or for the purposes of BACSTEL-IP and/or the BACS System and which is by its nature
                                 confidential, or is designated as confidential by the party who discloses it or to whom it relates.
BACS Services                    means services relating to the BACS System provided by the Bank.
BACS System                      means the system relating to the automated clearing and settlement of payments between
                                 each entity that has been admitted to participate in such system, administered and operated by
                                 the Supplier and the System Operator and/or such other entities as may be obliged, with the
                                 agreement of the Members, from time to time to perform such functions.
BACSTEL-IP                       means the mechanism and processes adopted by the BACS System whereby the HSBC PKI
                                 Service and other PKI Service(s) (and ASM but only in the case of (c) below) will be used in
                                 connection with the BACS System:
                                 (a) to authenticate and sign payment messages submitted to the BACS System;
                                 (b) to authenticate and sign certain other instructions, messages, files and other communications
                                 transmitted to the BACS System, including (without limitation) any such communication which
                                 allows access to, or changes to be made to, the Reference Database; and
                                 (c) to provide secure access to low-risk functions such as accessing reports and maintaining
                                 non-sensitive reference data on the Reference Database.
BACSTEL-IP Materials             means all documents, information and other materials provided or made available to the
                                 Customer, its employees, contractors or agents at any time by or on behalf of the Bank or the
                                 BACS System in connection with the implementation and operation of BACSTEL-IP, including
                                 (without limitation) the Service User Guide – BACSTEL-IP.
BACSTEL-IP Transmission          means an instruction, message, file or other communication which is transmitted (or purports
                                 to be transmitted) in electronic form by the Customer (or by any Bureau on behalf of the
                                 Customer) to the BACS System, or by the BACS System to the Customer (or any such Bureau),
                                 using a PKI Service or ASM as part of BACSTEL-IP, including (without limitation) any such
                                 communication which allows access to, or changes to be made to, the Reference Database.
Bank (also we, us, our)          means HSBC Bank plc.
Bureau                           means any party other than the Bank (but including without limitation any bureau or Group
                                 Company) which you notify us of and in respect of which the Bank at your request and
                                 in its discretion accepts as being authorised by you to transmit and receive BACSTEL-IP
                                 Transmissions on your behalf and to which the Bank and/or any other Member has issued
                                 (a) Digital Certificate(s) in connection with the HSBC PKI Service or the PKI Service of such
                                 Member to enable authentication and encryption of BACSTEL-IP Transmissions as described in
                                 Clause 2.1 and/or (b) ASM.
Charity                          has the meaning given to the word “charity” in the Regulations the current meaning being
                                 a body whose annual income is less than £1 million and is a charity as specified in the
                                 Regulations.

Contact                          means a person who is authorised to access and use the BACS System via BACSTEL-IP (either
                                 using a PKI Service or ASM) on behalf of a Member (including for the avoidance of doubt the
                                 Bank), the Customer, any Bureau or the Supplier.



                                                                                                                          687
       20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                Exhibit D
                              (Explanatory Statement) Pg 689 of 1648

Customer (also you,         means the customer named on the application form mentioned above.
your, yours)
Customer Guides             means our customer guide and all other guides, manuals, help text or similar documents
                            (whether in hard copy or in electronic form) issued by the Bank at any time in any format for
                            use with the HSBC PKI Service and/or ASM.
Digital Certificate         means an electronic attestation which links a public key to the party for whom the
                            corresponding Private Key was generated and confirms the identity of that person.
Digital Signature           means data in electronic form which are attached to or logically associated with other
                            electronic data (including, without limitation, a BACSTEL-IP Transmission) and which serve as a
                            method of authentication.
DPA                         means the Data Protection Act 1998 (as the same may be amended from time to time).
Good Response               means a response that indicates that the Digital Certificate in question:
                            (a) was issued by or on behalf of the Bank or some other Member or on its behalf; and
                            (b) has not expired, or been revoked, and is not unknown.
Group Company               means, in relation to a company, any Holding Company or any Subsidiary of that company or
                            any Subsidiary of any such Holding Company.
Holding Company             has the meaning given to it in the Companies Act 1985 (as amended from time to time).
HSBC Group                  means HSBC Holdings plc and its subsidiary and associate undertakings or any of their
                            branches.
HSBC PKI Service            means any PKI Service provided by or on behalf of the Bank to the Customer or any Bureau.
Intellectual Property       means all intellectual property rights of any kind in any part of the world and shall include
Rights                      (without limitation): patents, registered and unregistered trade marks, registered designs,
                            unregistered rights in designs, copyrights, and database rights.
Member                      means any party participating as a member in the BACS System.
Micro-enterprise            has the meaning given to the word “micro-enterprise” in the Regulations the current meaning
                            being an enterprise which employs fewer than 10 persons and whose annual turnover and/or
                            annual balance sheet does not exceed 2 million Euros.
Password                    means any confidential password, phrase, code or number, memorable data, personal
                            identification number or any other identification whether issued to the Customer, any Bureau or
                            any Contact by the Bank, any Member, the BACS System, the Supplier or the System Operator
                            or adopted by the Customer, any Bureau or any Contact which may be used in connection with
                            a PKI Service and/or ASM.
Payment Transaction         has the meaning given to the words ‘payment transaction’ in the Regulations.
PKI Service                 means a public key infrastructure service (consisting of a certification authority, registration
                            authority and certificate validation authority that in combination are able to issue, manage
                            and certify Digital Certificates to enable the authentication and encryption of digital
                            communications) provided to the Customer or any Bureau by or on behalf of the Bank or
                            another Member (as the case may be) which service has been and remains accepted by the
                            BACS System.
Primary Security Contact    means a Contact entrusted with the Customer’s or any Bureau’s ongoing use of a PKI Service
                            and/or ASM as described in our Customer Guides and the Service User Guide – BACSTEL-IP.
Private Key                 means the key within any asymmetric key pair (the other key being the public key) generated
                            for use in connection with a PKI Service for a party which is normally known only by that party.
Reference Database          means the database held by the BACS System which records details inputted by the BACS
                            System, the Bank, any Bureau and the Customer, as the case may be, about the Customer and
                            any Bureau, including (without limitation) the levels of authorisation and permission in relation
                            to BACSTEL-IP Transmissions submitted to the BACS System by the Customer and any Bureau
                            as part of BACSTEL-IP.
Regulations                 means The Payment Services Regulations 2009 as amended, restated and re-enacted from
                            time to time.
Regulated Payment           means a Payment Transaction which is subject to the Regulations.
Transaction
Sign                        means the use of a party's Private Key and associated Digital Certificate to create a Digital
                            Signature on or for a BACSTEL-IP Transmission, and "Signed" and "Signing" shall be construed
                            accordingly.
Service User Guide -        means the document issued by the Supplier entitled "Service User Guide –BACSTEL- IP" as
BACSTEL-IP                  amended from time to time.
Subsidiary                  has the meaning given to it in the Companies Act 1985 (as amended from time to time).
Supplier                    means Vocalink Limited and any other such supplier(s) from time to time and any successor
                            entity or entities.
System Operator             means BACS Payment Schemes Limited and any other such system operator(s) from time to
                            time and any successor entity or entities.
Viruses                     means viruses, worms and other disruptive or destructive mechanisms or components of any kind.



                                                                                                                    688
      20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                  Exhibit D
                                 (Explanatory Statement) Pg 690 of 1648

2.    THE HSBC PKI SERVICE
2.1	The HSBC PKI Service involves the issue of Digital Certificates by us to the Customer or its Contacts to enable
     the authentication and encryption of BACSTEL-IP Transmissions and such authentication involves the BACS System
     requesting us to validate such Digital Certificate used to sign each such BACSTEL-IP Transmission. Such validation is
     signified by us responding to the BACS System with a Good Response. For further details of the HSBC PKI Service,
     please refer to our Customer Guides and the Service User Guide – BACSTEL-IP.
2.2	The Customer shall only use the HSBC PKI Service or ASM in connection with the BACS System and for:
      2.2.1	submitting BACSTEL-IP Transmissions directly to the BACS System or for collecting reports from the BACS System
             via BACSTEL-IP for its own account or on behalf of any Group Company of the Customer which either:
		           (a)	specifies an account maintained by the Customer or such Group Company with the Bank and/or, with the
                  prior consent of the Bank, with another Member(s) as the account to be debited or, as the case may be,
                  credited; or
		           (b)	(with the prior consent of the Bank) specifies an account maintained by the Customer or such Group
                  Company with the Bank in respect of which a contra-instruction exists which substitutes for that account an
                  account held by the Office of Her Majesty’s Paymaster General with the Bank of England as the account to
                  be debited or, as the case may be, credited; or
		           (c)	makes changes to the details held on the Reference Database regarding or associated with any such account
                  held with the Bank or any other Member(s) or provides access to any other information held by the BACS
                  System relating to that account (including, without limitation, any information relating to the processing of
                  payments made or to be made to or from that account).
      2.2.2	signing BACSTEL-IP Transmissions which are sent to a Bureau for onward submission by the Bureau (unread and
             unaltered by the Bureau) to the BACS System or for collecting reports from the BACS System via BACSTEL-IP for
             its own account or on behalf of any Group Company of the Customer which either:
		           (a)	specifies an account maintained by the Customer or such Group Company with the Bank and/or, with the
                  prior consent of the Bank, with another Member(s) as the account to be debited or, as the case may be,
                  credited; or
		           (b)	makes changes to the details held on the Reference Database regarding or associated with any such account
                  or provides access to any other information held by the BACS System relating to that account (including,
                  without limitation, any information relating to the processing of payments made or to be made to or from
                  that account).
3.    REGISTRATION PROCEDURE
3.1	When registering for a PKI Service and/or ASM you are required to nominate at least two Primary Security Contacts. You
     understand that by doing this such Primary Security Contacts will have full control of the PKI Service and/or ASM (as the
     case may be) and will be able, among other things, (in the case of the PKI Service) to submit BACSTEL-IP Transmissions
     (which can involve payments) and further will have authority to delegate various access rights to Additional Contacts.
     For details of the powers and privileges given to Primary Security Contacts and Additional Contacts, please refer to our
     Customer Guides and the Service User Guide – BACSTEL-IP.
4.    DEBITING YOUR ACCOUNTS
4.1 	You hereby authorise and request that we accept debits to the account/s specified by you or on your behalf from time to
      time in respect of the total value of all payments contained in each and every BACSTEL-IP Transmission Signed or purporting
      to be Signed using a Private Key and Digital Certificate issued for use in connection with a PKI Service to you or one of your
      Contacts, or (subject to Clause 4.2) to a Bureau or one of their Contacts acting or purporting to act on your behalf, and made
      to the BACS System and processed by the BACS System provided that:-
      (a)	the Digital Certificate used to Sign such BACSTEL-IP Transmission has not expired, has not been revoked, is not
           unknown and we have not failed to revoke such Digital Certificate in accordance with our obligations under Clause 7.7
           when requested by you or any Bureau (as the case may be) to do so; and
      (b)	such BACSTEL-IP Transmission does not contravene the levels of authorisation and permission set out in the
           Reference Database in relation to the holder of the Digital Certificate used, or purporting to be used, to Sign such
           BACSTEL-IP Transmission.
4.2 	Where a BACSTEL-IP Transmission is submitted and Signed (or purports to have been Signed) as a whole by a Bureau
      using the HSBC PKI Service or any other PKI Service and, in addition to it being so Signed, it has been Signed (or purports
      to have been Signed) by you or on your behalf using the HSBC PKI Service or any other PKI Service, then you agree that
      we shall have no liability of any kind whatsoever to you or any other party and shall remain entitled in accordance with
      Clause 4.1 to accept and maintain any relevant debits to the account/s specified by you or on your behalf in respect of any
      payments contained in such BACSTEL-IP Transmission in the event that we or any other PKI Service provider, whether or
      not in breach of its obligations to you under this Agreement or any other agreement, incorrectly gives a Good Response, if
      and when requested to authenticate through BACSTEL-IP the above-mentioned Signing by the Bureau of such BACSTEL-IP
      Transmission.
4.3	We may act in accordance with Clause 4.1, even if to do so would conflict with the terms of any other mandates given by
     you or any Bureau at any time concerning your or such Bureau’s accounts or affairs. Subject to the matters referred to in
     Clause 4.1, we shall not be under any other obligation to check the authenticity of BACSTEL-IP Transmissions or the authority
     of the party or parties purporting to send them.




                                                                                                                        689
      20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                       Exhibit D
                                 (Explanatory Statement) Pg 691 of 1648

4.4	All BACSTEL-IP Transmissions must be made in accordance with our Customer Guides and the Service User Guide-
     BACSTEL-IP. We shall not be liable for any loss or delay where the contents or format of any BACSTEL-IP Transmission are
     not in accordance with such Guides or are inaccurate or incomplete.
4.5	In order for a BACSTEL-IP Transmission involving a Payment Transaction to be properly executed the Customer must provide
     the Bank with the payee’s bank sort code and account number or, where applicable, the bank identification code (BIC) or
     other relevant identification of the payee’s bank and the payee’s international bank account number (IBAN) or other relevant
     account number; and/or such other information if any as the Bank may advise the Customer of from time to time.
4.6	For details of cut-off times in respect of BACSTEL-IP Transmissions, please refer to the Service User Guide – BACSTEL-IP if
     you are a direct submitter to the BACS System. If you are submitting to the BACS Systems via a Bureau please refer to the
     Bureau for details of cut-off times in respect of BACSTEL-IP Transmissions.
4.7	For details of maximum execution times in respect of Regulated Payment Transactions please refer to the Service User
     Guide-BACSTEL-IP.
5.    LEGAL EFFECTIVENESS AND ADMISSIBILITY OF ELECTRONIC SIGNATURES AND CERTIFICATES
5.1	All BACSTEL-IP Transmissions Signed or purporting to be Signed by or on behalf of the Customer or any Bureau acting or
     purporting to act on behalf of the Customer (as the case may be) using a Private Key and Digital Certificate issued for use
     in connection with a PKI Service to the Customer, such Bureau or any of their respective Contacts shall have the same
     legal effect, validity and enforceability as if such BACSTEL-IP Transmission had been in writing signed by or on behalf of the
     Customer or any Bureau, provided that:
      (a)    the Digital Certificate has not expired; and
      (b) 	the recipient requests a validation of such Digital Certificate and the response received to such validation request is a
            Good Response.
5.2	All BACSTEL-IP Transmissions submitted using ASM shall have the same legal effect, validity and enforceability as if such
     BACSTEL-IP Transmissions had been in written rather than in electronic form provided that each party wishing to rely on such
     BACSTEL-IP Transmissions has complied with the procedures relating to the use of ASM in the Service User Guide-BACSTEL-IP.
5.3	The Customer shall not challenge the legal effect, validity or enforceability of any BACSTEL-IP Transmission on the basis that:
      (a)    such BACSTEL-IP Transmission is in electronic rather than written form; or
      (b)	the Customer, the Bureau or the holder of the Digital Certificate did not see, check or review the contents of the
           BACSTEL-IP Transmission before or when Signing it; or
      (c)	the holder of the Digital Certificate exceeded his/her authority to act on behalf of the Customer or the Bureau (as the
           case may be) or was not authorised at all in relation to the content of the BACSTEL-IP Transmission; or
      (d)	the holder of the Digital Certificate did not Sign the BACSTEL-IP Transmission; or the BACSTEL-IP Transmission, whilst
           appearing to be Signed using the Digital Certificate, was not in fact Signed using the Digital Certificate that was
           actually issued to the Customer or the Bureau (as the case may be); or
      (e)	the BACSTEL-IP Transmission was Signed automatically or without direct human instigation or intervention (whether
           by a hardware security module or otherwise); or
      (f)	the BACSTEL-IP Transmission, or the Signing, transmission and processing of the BACSTEL-IP Transmission, constitutes a
           breach by the Customer of this Agreement or, in the case of a Bureau, any agreement between us (or any other Member)
           and such Bureau, or of the provisions or terms of use of any relevant third party provider or third party trust scheme.
5.4	The Bank, the Supplier and the System Operator shall be entitled to rely on, and the Customer shall accept full liability for,
     any BACSTEL-IP Transmission Signed or purporting to be Signed using a Private Key and Digital Certificate issued for use
     in connection with a PKI Service to the Customer or any of its Contacts, or to a Bureau or any of its Contacts acting or
     purporting to act on behalf of the Customer, provided that the provisos specified in Clause 4.1(a) and (b) are satisfied.
6.    SERVICE INTERRUPTION/SUSPENSION/WITHDRAWAL
6.1	We may suspend some or all of the BACSTEL-IP related services and/or the HSBC PKI Service and/or ASM without notice
     and with immediate effect where we consider it necessary or advisable to do so, for example to protect you when there is a
     suspected breach of security or to carry out routine, non-routine or emergency maintenance or for other reasons.
6.2	In addition, the Bank may suspend or terminate, or withdraw or cease to provide (without notice and with immediate effect)
     some or all of the BACSTEL-IP related services and/or the HSBC PKI Service and/or ASM to the Customer or any Bureau or
     to one or more Contacts with immediate effect in any of the following circumstances:
      (i)	if the Supplier or the System Operator has suspended or withdrawn its authorisation for the HSBC PKI Service and/
           or ASM to be used in connection with BACSTEL-IP; or
      (ii)	where the Bank considers it appropriate to do so in order to protect the security, integrity or reputation of BACSTEL-IP; or
      (iii)	where, in the opinion of the Bank, the Customer is in breach of any provision of this Agreement or any Bureau is
             in breach of any agreement between it and the Bank relating to any HSBC PKI Service or between it and any other
             Member relating to any relevant PKI Service.
6.3 	Upon any suspension, termination or withdrawal in accordance with this Clause 6, the Customer shall not (and shall ensure
      that its employees, contractors, agents including any Bureaux shall not) Sign or submit any BACSTEL-IP Transmissions using
      the HSBC PKI Service or ASM after such suspension or withdrawal unless and until, in the case of a suspension, such
      suspension is lifted by the Bank giving notice in writing or by telephone, e-mail or fax to that effect to the Customer or the
      Bureau (as the case may be).



                                                                                                                              690
      20-12433-scc             Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                     Exhibit D
                                  (Explanatory Statement) Pg 692 of 1648

6.4 	Where not unlawful to do so we shall where possible give you notice of any suspension, termination or withdrawal in
      accordance with this Clause 6 before doing so or if not possible immediately afterwards. Any such notification shall be made
      in writing or by telephone, e-mail or fax.
7.    SECURITY PROVISIONS
7.1	You agree to, and agree to ensure that all Contacts will, comply with the terms of this Agreement and any other reasonable
     instructions or recommendations which we, the Supplier or the System Operator issue to you regarding HSBC PKI
     Service and PKI Service security and security relating to ASM including, without limitation, the security instructions and
     recommendations contained in our Customer Guides and the Service User Guide – BACSTEL-IP. You agree that it is your
     sole responsibility to set-up, maintain and regularly review security arrangements concerning access to, and use of, the
     HSBC PKI Service (and any other relevant PKI Service provided to you) and ASM, and information stored on your computing
     and communications systems, and in particular your and any of your Contacts’ control of Passwords and Digital Certificates
     and access to the HSBC PKI Service (and any other relevant PKI Service provided to you) and ASM.
7.2 	You must (and you must ensure that your Contacts) keep your/their Password secure and secret at all times and take
      steps to prevent unauthorised use of your/their Password and any Digital Certificate provided to you/them. Our Customer
      Guides and/or the Service User Guide – BACSTEL-IP set out various instructions and recommendations relating to Password
      security. Among other things, you must (and you must ensure that Contacts):
      7.2.1	never write or otherwise record any Password in a way that can be understood by someone else except where it is
             required by the Bank for the registration of a Contact or for any other reason as set out in our Customer Guides or
             the Service User Guide – BACSTEL-IP;
      7.2.2	avoid any Password which is easy to guess and never reveal your/their Password to anyone else including your/their
             business colleagues and staff, and change your/their Passwords regularly; and
      7.2.3	keep secure at all times all smartcards issued in connection with the HSBC PKI Service and destroy all expired and
             replaced smartcards.
7.3	You must not access and agree to ensure that your Contacts will not access the BACS System, the HSBC PKI Service (or
     any other relevant PKI Service provided to you) or ASM from any computer connected to a local area network (LAN) or any
     public internet access device or access point without first making sure that no-one else will be able to observe or copy your/
     their access or get access to the BACS System, the HSBC PKI Service or any other relevant PKI Service provided to you or
     ASM pretending to be you or a Contact.
7.4   You must notify us immediately of the following:
      7.4.1	any unauthorised access to the BACS System, the HSBC PKI Service or ASM, or any unauthorised transaction or
             instruction in connection with the BACS System which you or any of your Contacts knows of or suspects;
      7.4.2	if you suspect someone else knows the Password of you or one or more of your Contacts or has access to your/their
             Digital Certificate. In the event of any such breach or suspected breach of security you must ensure that you and all
             your Contacts change their Passwords immediately to one which you/they have not used before; or
      7.4.3	if you become aware of or suspect any breach by you or any of your Contacts of, or any non-compliance with,
             this Agreement; or any fraud in or affecting, or any material instances of compromise or suggested compromise
             in relation to, the BACS Services, BACSTEL-IP, the BACS System, the HSBC PKI Service or any other relevant PKI
             Service provided to you or any Bureau or ASM, or your use of them.
	Any notification required to be made by a Customer under sub-clauses 7.4.1/2/3 shall be made initially by telephone in
  accordance with Clause 24.11, such notification to be confirmed immediately in writing. Further, you hereby agree to
  comply immediately with all reasonable requests for assistance from us and/or the police in trying to recover any losses or
  identify actual or potential breaches of security.
7.5	If you suspect any impropriety on the part of any Additional Contact in connection with the BACS Services, the BACS
     System, BACSTEL-IP, ASM or the HSBC PKI Service, or any Additional Contact leaves your business, you must ensure that a
     Primary Security Contact immediately removes him/her from BACSTEL-IP and further (in the case of the HSBC PKI Service)
     you or a Primary Security Contact must immediately request us to revoke his/her Digital Certificate.
7.6	If you suspect any impropriety on the part of any Primary Security Contact in connection with the BACS Services, the
     BACS System, BACSTEL-IP, ASM or the HSBC PKI Service, or any Primary Security Contact leaves your business, you must
     immediately take steps to replace such Primary Security Contact and (in the case of the HSBC PKI Service) to request us to
     revoke his/her Digital Certificate.
7.7	If you or any Bureau request us to revoke any Digital Certificate issued by us, we will make all reasonable efforts to comply
     with such request. Revocation requests can only be processed if received by us in accordance with the procedures referred
     to in Clause 24.11. You acknowledge that, in the circumstances referred to in Clauses 7.5 and 7.6, you must take all relevant
     steps to delete and procure that such Bureau deletes the details of the relevant Contacts from BACSTEL-IP. We are not
     liable for any failure to revoke a Digital Certificate issued by us or take any other relevant step if such a request is received at
     a time or under circumstances that render us unable to comply immediately (or at all) with your request.
7.8	We shall not be liable to you or to third parties for any loss whatsoever arising from the unauthorised copying and/or
     unauthorised use of any Digital Certificates. Further, neither you nor any Contact must use any Digital Certificate other
     than for the purposes of identifying yourselves to the BACS System and must not transmit or otherwise send the Digital
     Certificate to any party other than the BACS System.
7.9	You agree that you are solely responsible for the performance and protection of any browser and computer used in
     connection with the HSBC PKI Service (and any other relevant PKI Service provided to you) and ASM including the prompt
     adoption by you of all security patches and other security measures issued or recommended from time to time by the



                                                                                                                             691
      20-12433-scc             Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                    Exhibit D
                                  (Explanatory Statement) Pg 693 of 1648

      suppliers of such browsers and computers’ operating systems, and we shall not be liable for any damage to or reduction
      in the performance of your computer system or any part of it by the installation of any software required to use the HSBC
      PKI Service (or any other relevant PKI Service provided to you) or ASM. You agree to use a browser version and operating
      system that is supported by the HSBC PKI Service and ASM.
7.10	All notifications under this Clause 7 in respect of BACSTEL-IP Transmissions involving Payment Transactions must be given
      by you to us without undue delay and in any event no later than 13 months after the debit date, on becoming aware of any
      unauthorised or incorrectly executed Payment Transaction.
8.    DIGITAL CERTIFICATES
8.1	We grant you a non-exclusive, non-transferable licence to install and use Digital Certificates stored on the smartcards issued
     to your Contacts or on any hard security module which you may use. Title to and rights in the Digital Certificates belong to
     us or our licensors and, except for the specific rights granted to you by this licence, neither you nor any Contacts will acquire
     any rights whatsoever to the Digital Certificates, which will remain the property of the Bank or its licensors.
8.2	We will make all reasonable efforts to ensure that any Digital Certificate that we provide to you will perform as necessary
     to permit access to the BACS System as and when required. You will notify us immediately if any Digital Certificate fails to
     function correctly.
8.3	We shall have no liability for breach of any implied term as to satisfactory quality, merchantability or fitness for purpose of
     any Digital Certificate or associated software.
9.    FEES AND CHANGES TO THE AGREEMENT
9.1	You agree to pay our scale of charges for providing the HSBC PKI Service and/or ASM as we advise you from time to time.
     We may introduce charges and/or vary our charges and (where relevant) the frequency and dates of payment. In case of an
     introduction and/or change of charges we will provide you with not less than two months’ prior notice and Clause 9.2 below
     shall apply to such notice. These charges are in addition to any charges for BACS Services. Please let us know if you wish
     to receive details of our charges for BACS Services. You are liable for any telephone charges and any charges made by your
     internet service provider as a result of the use by you of the HSBC PKI Service and ASM. You authorise us to debit any of your
     accounts with any charges for the HSBC PKI Service and/or ASM.
9.2	We may change the terms of this Agreement (including the matters in Clause 9.1) by giving you not less than two months’
     prior notice to you for any such changes. If you object to any such change, you may terminate this Agreement with
     immediate effect by giving written notice to us at any time up to two months from the date of our notice to you, and such
     termination will not involve you in paying any extra charges for doing this.
10.   OUR LIABILITY TO YOU
10.1	Neither we nor any member of the HSBC Group shall be liable for any loss, damage or delay other than such losses which
      arise as a direct result of our negligence, wilful misconduct or fraud. Notwithstanding anything in this Clause 10, we do not
      purport to exclude liability for personal injury or death.
10.2 Our total liability to you due to, under and/or arising out of or in connection with this Agreement in aggregate
      10.2.1	in respect of any claim, or series of connected claims arising out of the same cause, shall not exceed £500,000
      10.2.2	in respect of all claims which arise in any calendar year, shall not exceed £1,000,000 (and for the purposes of this
              sub-Clause ‘calendar year’ shall mean the period of twelve months starting upon the date of this Agreement and any
              anniversary thereof).
10.3	We will not be liable to you for any loss or damage due to, under and/or arising out of or in connection with this Agreement,
      to the extent that such loss or damage is:
      10.3.1 indirect, consequential or special; or
      10.3.2 a loss of business or profit; or
      10.3.3 a loss of data;
      whether or not we have been advised of the possibility of such loss or damage.
10.4	You are responsible for obtaining, if you consider it appropriate, insurance cover at your cost for any loss exceeding the
      limits set out in Clause 10.2 or for any loss for which we are not liable to you.
10.5	For the avoidance of doubt, you agree that neither we nor any other company in the HSBC Group shall have any liability of
      any kind (whether of the types referred to above or otherwise) in respect of:
      10.5.1	the supply to you by any third party suppliers of services (including services provided by any Bureau, the Supplier,
              the System Operator or any other Member), or of BACS Approved Software or of any other software, hard security
              modules, readers or any other equipment or materials; or
      10.5.2	any messages or transmissions Signed or purporting to be Signed by or on behalf of the Customer, any Bureau, the
              Supplier, the System Operator or any other party using a Private Key and Digital Certificate issued by a PKI Service to
              such Signing party, if such message or transmission is not a BACSTEL-IP Transmission.
10.6	You will indemnify and hold the HSBC Group harmless from all losses and liabilities incurred by any member of the HSBC
      Group as a result of:
      10.6.1 any breach by you of your obligations under this Agreement; or
      10.6.2 any fraudulent act on your behalf.




                                                                                                                           692
      20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                    Exhibit D
                                 (Explanatory Statement) Pg 694 of 1648

11.   LIABILITY WHERE REGULATIONS APPLY
11.1	The provisions of this Clause 11 shall apply only where the Customer has not effectively agreed with the Bank under Clause
      21 that Regulation 62 of the Regulations shall not apply.
11.2 	Where Clause 11.1 applies to the Customer in the event of any conflict between the provisions of this Clause 11 and any
       other provisions of this Agreement then the provisions of this Clause 11 shall prevail but only to the extent necessary to
       resolve such conflict.
11.3 	Subject to Clauses 11.1, 11.2, 11.4 and 11.5, the Customer shall be liable up to a maximum of £50 for any losses incurred in
       respect of any unauthorised BACSTEL-IP Transmission involving a Regulated Payment Transaction arising –
      a)	from the use of a lost or stolen Private Key or Digital Certificate provided to or adopted by the Customer, any of its
          Contacts or any Bureau or other agent acting on its behalf or any Password used in connection with such Private Key
          or Digital Certificate; or
      b) 	where the Customer, any of its Contacts or any Bureau or other agent acting on its behalf has failed to keep the
           personalised security features of any Private Key or Digital Certificate provided to or adopted by the Customer
           or any of its Contacts or any Bureau or other agent acting on its behalf or any Password used in connection with
           such Private Key or Digital Certificate safe, from the misappropriation of any such Private Key, Digital Certificate or
           Password.
11.4 	The Customer shall be liable for all losses incurred in respect of any unauthorised BACSTEL-IP Transmission involving a
       Regulated Payment Transaction where the Customer, any of its Contacts or any Bureau or other agent acting on its behalf -
      a)     has acted fraudulently; or
      b)	has with intent or gross negligence failed to comply with its or their obligations under this Agreement relating to:
             •  the issue and use of Passwords, Digital Certificates and Private Keys and procedures relating to such matters and
                the keeping of such matters safe or
             •  the notification by the Customer in accordance with Clause 7 and without undue delay on becoming aware of the
                breach of, loss, theft, misappropriation or unauthorised use of any Password, Digital Certificate, Private Key or the
                procedures relating to such matters.
11.5	Subject to Clauses 11.1 to 11.4, where a BACSTEL-IP Transmission involving a Regulated Payment Transaction is not
      authorised by the Customer the Bank will refund the amount of the unauthorised Regulated Payment Transaction and where
      applicable will restore the account debited with the Regulated Payment Transaction to the state it would have been in had
      the unauthorised Regulated Payment Transaction not taken place.
12.   LIABILITY OF CUSTOMER AND BANK FOR BUREAUX AND OTHER MEMBERS
12.1	You will be bound by, responsible for and liable in respect of all actions or omissions (including without limitation BACSTEL-
      IP Transmissions) carried out or made (or purporting to be carried out or made) by any Bureau on your behalf and for any
      breach(es) by such Bureau of any agreement in place from time to time between the Bank (or any other Member) and such
      Bureau which is connected with any such actions or omissions.
12.2	You will be bound by, responsible for and liable as described in Clause 12.1 regardless of whether such actions or omissions
      reflect fully or at all your instructions to the Bureau.
12.3	The Bank shall have no liability or responsibility to you in respect of any actions or omissions of any other Member or any
      Bureau, whether in connection with any authorisation or sponsorship by the Bank of such Bureau or other Member or
      otherwise.
13.   USE OF BACS APPROVED SOFTWARE
13.1	When submitting a BACSTEL-IP Transmission to the BACS System using the HSBC PKI Service or any other relevant PKI
      Service provided to you or a Bureau, the Customer or the Bureau (as the case may be) shall (a) only use software which at
      the relevant time is BACS Approved Software; (b) act in accordance with any instructions, guidance or procedures provided
      to it by the Bank; and (c) comply with the provisions of the Service User Guide - BACSTEL-IP.
14.   APPLICABLE REQUIREMENTS
14.1	The Customer shall comply at all times with all Applicable Requirements; and obtain and maintain at all times all licences,
      consents, permissions and authorisations necessary to Sign, submit or receive BACSTEL-IP Transmissions (including,
      without limitation, those relating to the import or export of any equipment, software or technology, whether used for
      encryption or other purposes).
15.   VIRUSES
15.1	It is your duty to make sure that any computer or other device which you use to access the BACS System and the
      services which the BACS System provides is free from and adequately protected against acquiring Viruses. We will not be
      responsible for any loss of or damage to your data, software, computer, computer networks, telecommunications or other
      equipment caused by you using the HSBC PKI Service or ASM unless such loss or damage is directly and solely caused by
      our gross negligence or wilful misconduct.
15.2	The Customer shall use all reasonable care (including, without limitation, the use of up to date Virus checking software) to
      prevent the introduction of any Viruses into, or any Virus contamination (including cross-contamination) of any BACSTEL-IP
      Transmissions; the HSBC PKI Service; ASM; any public key infrastructure service used by any other participant in BACSTEL-
      IP; any BACSTEL-IP related hardware or software; or the BACS System.




                                                                                                                          693
      20-12433-scc             Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                     Exhibit D
                                  (Explanatory Statement) Pg 695 of 1648

16.   CONFIDENTIALITY AND OUR USE OF YOUR INFORMATION
16.1 The Customer shall keep any BACS Confidential Information which it receives confidential at all times.
16.2	You agree that we may exchange information about you and your affairs (‘Your Information’) with members of the HSBC
      Group and others (including any agent or sub-contractor appointed in pursuance of Clause 24.3) to provide you with the
      HSBC PKI Service and/or ASM. You also agree that we may use other members of the HSBC Group and/or third parties
      (in jurisdictions inside or outside the European Economic Area where there may be less stringent data protection laws)
      to process Your Information on our behalf. Wherever Your Information is processed, it will be protected by a strict code of
      secrecy and security which all members of the HSBC Group, their staff and any third parties are subject to, and will only be
      used in accordance with our instructions.
17.   TERMINATION
17.1	The Customer may terminate this Agreement on not less than one month’s prior notice to the Bank and the Bank may
      terminate this Agreement on not less than two months’ prior notice to the Customer.
17.2	Either party may also terminate this Agreement with immediate effect by notice to the other, if the other party commits a
      material breach of this Agreement or becomes insolvent under the laws of any applicable jurisdiction.
17.3	Termination will not affect the rights and remedies of either party accrued to the date of termination nor will it affect any
      provision of this Agreement (including, without limitation, Clauses 4, 5, 7, 10, 12, 16 and 19) which is intended to apply after
      termination.
17.4	Upon termination of this Agreement for any reason, the Digital Certificate licence referred in Clause 8.1 terminates, as does
      any licence(s) referred to in Clause 19 and any other licence relating to any associated software.
18.   FORCE MAJEURE
18.1	Neither party will be liable for delay in performing or failure to perform any of its obligations under this Agreement which is
      caused by circumstances beyond its reasonable control, including, but not limited to, the failure, malfunction or unavailability
      of telecommunications, data communications and computer systems and services, war, acts of terrorism, civil unrest,
      government action, strikes, lock-outs or other industrial action or trade disputes (whether involving either party’s employees
      or those of a third party). Any delay or failure of this kind will not be deemed to be a breach of this Agreement and the time
      for performance of the affected obligation will be extended by a period which is reasonable in the circumstances.
19.   INTELLECTUAL PROPERTY RIGHTS
19.1	All right, title, interest and Intellectual Property Rights in the BACSTEL-IP Materials shall vest in the Bank or the Bank’s
      licensors and, except to the extent set out in Clause 19.2, the Customer shall obtain no right, title or interest in any
      BACSTEL-IP Materials or in any Intellectual Property Rights therein.
19.2 T
      he Bank hereby grants the Customer a licence to use and copy (but not to sub-license) the BACSTEL-IP Materials (other
     than any documents, information and other materials relating to the BACS Approved Software service), but only to the
     extent necessary to enable the Customer to Sign, submit and receive BACSTEL-IP Transmissions or to access the BACS
     System via ASM.
19.3 The licence set out in this Clause 19 shall terminate automatically on the earlier of:
      (a)     any termination or interruption, suspension or withdrawal under Clauses 6 or 17;
      (b)     the Bank ceasing to participate in BACSTEL-IP;
      (c)     the Customer ceasing to maintain an account with the Bank.
19.4	On such termination, the Customer is required to return to the Bank or destroy (at the Bank’s option) all copies of the
      BACSTEL-IP Materials provided to the Customer or which are otherwise in the Customer’s or any Contact’s possession,
      custody or power.
20.   CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999
20.1	Subject to Clause 24.3 no person other than the Bank, other members of the HSBC Group and the Customer shall have any
      rights under the Contracts (Rights of Third Parties) Act 1999 (as amended from time to time) to enforce any term (express
      or implied) of this Agreement, but this is without prejudice to any right or remedy of a third party which may exist or be
      available apart from that Act.
21.   THE PAYMENT SERVICES REGULATIONS 2009 (THE REGULATIONS)
21.1 	To the fullest extent that is permitted by law the Customer agrees that the provisions of the Regulations including without
       limitation, those currently numbered as specified in Clause 21.2 shall not apply to the Customer, any of its Contacts or any
       Bureau or other agent acting on its behalf.
21.2 	The relevant provisions of the Regulations referred to in Clause 21.1 include, without limitation, the whole of Part 5 of the
       Regulations (Regulations 33 to 50 inclusive including Schedule 4) and the whole of Regulations 54(1), 55(3), 60, 62, 63, 64,
       67, 75, 76 and 77.
21.3 	If at the date of this Agreement it is not permitted by law for the Customer to agree the matters referred to in Clauses 21.1
       and 21.2 but subsequently such agreement does become permitted by law (whether because the Customer has ceased
       to be a Micro-enterprise or a Charity or otherwise), then the Customer agrees that the agreement of the Customer to the
       matters referred to in Clauses 21.1 and 21.2 shall take effect from such subsequent date.




                                                                                                                             694
      20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                   Exhibit D
                                 (Explanatory Statement) Pg 696 of 1648

22.   COMMUNICATIONS AND ELECTRONIC RECORDS
22.1	The Supplier, the System Operator, the BACS System and the Bank may record communications with the Customer, its
      agents, employees and contractors (including, but not limited to, BACSTEL-IP Transmissions) for any purpose connected with
      BACSTEL-IP (including, but not limited to, the HSBC PKI Service and ASM) which any of the Supplier, the System Operator,
      the BACS System or the Bank (as the case may be) consider appropriate.
22.2	Records and audit logs maintained by the Bank, any other Member, the Supplier, the System Operator or the BACS System
      in relation to the HSBC PKI Service, any other relevant PKI Service, ASM, any BACSTEL-IP Transmission or BACSTEL-IP shall
      be deemed to be accurate until the contrary is proved and the burden of proof that they are inaccurate shall lie with the
      Customer.
23.   USE OF ASM
23.1	Subject to and in accordance with this Agreement, the Customer shall use ASM (in accordance with the relevant provisions
      of the Service User Guide – BACSTEL-IP) to access and collect reports from the BACS System if the Customer has been
      authorised by the Bank to use ASM for accessing the BACS System.
23.2	The Customer shall not be permitted to use ASM to access and collect reports from the BACS System except via a Contact
      who is authorised to use ASM.
24.   MISCELLANEOUS
24.1	This Agreement is the entire agreement between the parties concerning the use of the HSBC PKI Service and ASM and
      supersedes all previous agreements, communications, representations or discussions between you and us relating to such
      matters. Any other agreements between us and you and/or mandates relating to the conduct of your accounts shall remain
      unaffected. In the event of any conflict between any such agreement and/or mandates and this Agreement the provisions of
      this Agreement shall prevail but only to the extent necessary to resolve any such conflict.
24.2	Save as otherwise provided in this Agreement, any notice to be given under this Agreement must be communicated by
      post and such notice will be taken to have been received 5 days after posting by one party to the postal address most
      recently notified by the receiving party.
24.3	We may use any party or parties as our agent or sub-contractor to provide all or any part of the HSBC PKI Service and ASM
      and to perform all or any of our obligations under this Agreement. You agree that such parties shall have the benefit of any
      provisions of this Agreement which limit our liability.
24.4.1	The Bank and the Customer shall at all times comply with the DPA and any regulations or other legislation made under the
       DPA (and other laws to the same or similar purpose), and in particular with the data protection principles set out in the DPA.
24.4.2	Where personal data is provided or disclosed to the Bank, the Supplier, the System Operator, any Bureau or the BACS
        System by the Customer, the Customer shall ensure that all necessary consents have been obtained from the relevant data
        subjects to allow the Bank and its data processors (including the Supplier, the System Operator, any Bureau and the BACS
        System) to receive such personal data and to use and process it in order to provide the HSBC PKI Service (or any other
        relevant PKI Service) and ASM to the Customer; and validate and process BACSTEL-IP Transmissions submitted by or on
        behalf of the Customer.
24.4.3	For the purposes of this Clause 24.4, the terms “personal data”, “data subjects” and “data processors” shall have the
        meaning given to them by the DPA.
24.5	Each of the terms of this Agreement, including for the avoidance of doubt the exclusions of liability in Clauses 10.2.1 and
      10.2.2 and in Clauses 10.3.1, 10.3.2 and 10.3.3, is severable from the others and if one or more of them becomes void,
      illegal or unenforceable, the remainder will not be affected in any way.
24.6	Subject to the applicable laws of evidence, each party agrees not to object to the admission of the records (including
      computer records) of the other as evidence in legal proceedings.
24.7	To help us comply with the laws, rules and regulations in place relating to money laundering issues, you agree to comply
      with such procedures as may be specified by us from time to time (‘Procedures’). You also agree that, each time an
      Additional Contact is appointed with authority to make payments or otherwise authorise transactions on your behalf, you
      will provide the new Additional Contact’s name and address together with a specimen signature in accordance with the
      Procedures. In addition, you agree that as part of the process of appointing any Primary Security Contact, you will provide
      a specimen signature of such Primary Security Contact and that it may be necessary for us to take steps to identify such
      Primary Security Contact in accordance with the Procedures.
24.8 You may not assign any right or benefit under any provision of this Agreement without our prior written consent.
24.9	The Customer shall not do (or permit to be done) by itself or on its behalf anything in connection with the BACS System
      via BACSTEL-IP outside of the United Kingdom, the Channel Islands or the Isle of Man which would or is reasonably likely
      to result in the BACS System, the Supplier, the System Operator or the Bank being in breach of any applicable laws or
      regulations outside of the United Kingdom, the Channel Islands or the Isle of Man.
24.10	Each of the terms of this Agreement is severable from the others and if one or more of them becomes void, illegal or
       unenforceable, the remainder will not be affected in any way. References in this Agreement to clauses are references to
       clauses of this Agreement unless expressly stated otherwise.
24.11	If you wish to withdraw your consent to any BACSTEL-IP Transmission you must notify us by telephoning our HSBC BACS




                                                                                                                          695
      20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                   Exhibit D
                                 (Explanatory Statement) Pg 697 of 1648

      Help Desk on 0845 6040 000 (or such other number/s as we may inform you of from time to time), such notification to
      be confirmed immediately in writing. We will make reasonable efforts to comply with your notification. However, we
      are not liable for any failure to cancel or modify any BACSTEL-IP Transmission if such notification is received at a time or
      under circumstances that render us unable to comply with your notification. We will make a charge for dealing with such
      withdrawals of your consent to BACSTEL-IP Transmissions.
24.12	The Customer and the Bank may agree financial limit(s) upon the amount(s) which can be the subject of BACSTEL-IP
       Transmissions.
24.13.1	If the HSBC PKI Service fails to give a Good Response in respect of the submission of any BACSTEL-IP Transmission
         the Customer will be informed of this in accordance with the procedures relating to the HSBC PKI Service and the
         BACS System as described in the Service User Guide-BACSTEL-IP.
24.13.2	If the BACS System declines to process any BACSTEL-IP Transmission the Customer will be informed of this in
         accordance with procedures relating to the BACS System as described in the Service User Guide-BACSTEL-IP.
24.14	All notifications and communications under this Agreement (which Agreement shall be in English and shall continue until
       terminated in accordance with its terms) shall be made in the manner and as described in this Agreement; and if not so
       described shall be given by notice as described in Clause 24.2.
25.15	Information relevant to this Agreement under the Regulations will be provided as and when changes are made. Certain
       information concerning BACSTEL-IP Transmissions will be provided by accessing the BACS System as referred to in Clauses
       2.2.1(c) and 23 and the Service User Guide – BACSTEL-IP. Save as provided otherwise in this Agreement, all other such
       information shall be made available as described in Clause 24.2. If you want a copy of this Agreement, our Customer
       Guides or the Service User Guide – BACSTEL-IP, these can be obtained by contacting your Relationship Manager or our
       HSBC BACS Help Desk.
25.   LAW AND PROCEEDINGS
25.1	This Agreement and any dispute, claim or issue arising out of or in connection with it (whether of a contractual or non-
      contractual nature, such as claims in tort, for breach of statute or regulation or otherwise) shall be governed by and are
      to be interpreted in accordance with the laws of England and Wales. Both parties irrevocably submit to the non-exclusive
      jurisdiction of the courts of England and Wales.




                                                                                                                         696
                 20-12433-scc               Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                                 Exhibit D
                                               (Explanatory Statement) Pg 698 of 1648




HSBC Bank plc
Registered Office: 8 Canada Square, London E14 5HQ. Registered in England Number 14259.
HSBC Bank plc, 8 Canada Square, London, E14 5HQ is authorised by the Prudential Regulation Authority and regulated by the Financial Conduct Authority
and the Prudential Regulation Authority
Printed by Communisis, Leeds © HSBC Bank 2009. All rights reserved.
                                                                                                                                                        697
 20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32             Exhibit D
                      (Explanatory Statement) Pg 699 of 1648




Corporate Payment Card Customer Agreement Terms and Conditions

These Terms and Conditions are applicable for the Bank ’s Corporate Payment Card Customer
Agreement.


1.   Products      issued    under     this    the Cardholder is notified of any Card
Agreement                                      Limit.
1.1. The Bank agrees to issue to the           3.2. The aggregate of balances outstanding
Customer any combination of the following      on all Cards shall not exceed the Customer
products under this Agreement:                 Limit. The Bank may make changes to the
                                               Customer Limit and Card Limit from time to
1.1.1. Corporate Cards;
                                               time and shall give the Customer written
1.1.2. Purchasing Cards;
                                               notice as soon as practicable, and as
1.1.3. Lodge Cards;                            permitted by applicable law, of such changes
1.1.4. Fuel Cards;                             and, where such changes lead to an
1.1.5. Virtual Cards;                          outstanding balance being in excess of the
1.2. The product selection section in this     revised Customer Limit or Card Limit, the
Agreement sets out which combination of        written notice will include the period
Cards the Customer requires the Bank to        within which the Customer is required to
issue it with. Following the initial product   make a payment to the Bank to reduce such
selection,    the   Bank   may    agree   to   balance so that it is equal to or less than
subsequently issue     other   products   as   the revised Customer Limit or Card Limit.
detailed in the product selection section,     3.3. If any Customer Limit or Card Limit is
as requested by the Customer, whilst this      exceeded without the Bank’s approval, the
Agreement remains in force.                    Customer shall immediately repay the excess
1.3. This Agreement states where particular    upon demand.
terms do or do not apply to a particular       3.4. The Bank is authorised to debit each
Card.                                          Card with the value of all transactions made
                                               by use of the Card (whether with or without
2. Card and card account issue and             use of a PIN or other identifier) or
renewal                                        transacted via a Card whether or not
                                               properly authorised by the Cardholder or the
2.1. The Bank will issue Cards and renew and
                                               Customer, including (without limitation)
replace them unless cancelled and, if
                                               all transactions for which a merchant does
requested and appropriate for the relevant
                                               not require express authorisation from the
Card type, issue a PIN to each Cardholder,
                                               Bank and any transactions which may exceed
unless the Bank otherwise objects or
                                               the Card Limit or the relevant Customer
refuses, which it may do in its absolute
                                               Limit.
discretion. Issuance of Cards is subject to:
                                               3.5. When asked to authorise a transaction,
2.1.1.   the   Customer    authorising   the   the Bank will take into account any other
proposed Cardholder to receive and use a       transactions    already   debited    to   the
Card;                                          relevant Card or for which authorisation has
2.1.2. compliance with the Bank’s account      been given, whether that transaction has
opening procedures in effect from time to      been completed or not. This may lead to the
time for the relevant product.                 transaction being declined. The Bank may
2.2. The Customer shall be bound by, and       refuse to authorise use of a Card if the
agrees to ensure acceptance and compliance     Bank considers that the Card has been or is
by Cardholders with any relevant Conditions    likely to be misused or where the Bank
of Use issued with the product(s).             cannot authorise a transaction due to
2.3.   The   Bank    shall   be   under   no   regulatory or legal restrictions. As part
responsibility to the Customer to:             of the Bank’s decision making process and
2.3.1. ensure that Cardholders and Card        in an effort to minimise the misuse of
Administrators comply with this Agreement,     Cards, the Bank may refer an authorisation
any relevant Conditions of Use, or any         request back to the retailer or supplier for
variation of or supplement to them;            further information. This may result in the
2.3.2. take any legal action or proceedings    Cardholder being asked to produce further
against a Cardholder or Card Administrator;    means    of    identification     or    other
2.3.3. ensure that a Card is used for the      information.
purposes of the Customer’s business; or        3.6. A payment made by use of a Card or
2.3.4. review, monitor or investigate the      transacted on a Card cannot be stopped. If
use of a Card.                                 a retailer or supplier agrees to make a
                                               refund, the Bank will credit the relevant
3. Accounting and billing                      account only upon receipt of a written
                                               instruction in a form acceptable to the Bank
3.1. The Bank will open Cards for use under
                                               from the retailer or supplier. The Bank
this Agreement, each having a Card Limit not
                                               cannot be held responsible for any delay in
exceeding the Customer Limit for the
                                               the receipt of such instructions.
relevant Card. When a Card is issued to a
Cardholder, the Customer must ensure that
                                  RESTRICTED - Page 1 of 7


                                                                                      698
  20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                   Exhibit D
                             (Explanatory Statement) Pg 700 of 1648


4. Performance                                                  5.6.2. The Customer agrees that it w ill not instruct or
4.1. The Bank may use sub-contractors,                          permit its Cardholders to make any payments
agents or third parties to perform and/or                       w hatsoever to the Bank.
in connection with the performance of any                       5.6.3. If the Bank becomes aw are that any Cardholder
of its    activities    in terms of its                         has made a payment(s) directly to the Bank in settlement
obligations under this Agreement.                               of all or part of their individual Statement, the Bank may
4.2. The Bank may take, and may instruct                        terminate the Agreement w ith immediate effect
members of its group to take any action                         notw ithstanding the Agreement Term.
which the Bank in its sole discretion
considers   appropriate    to    prevent   or
investigate crime or the potential breach                       6. Liability for transactions
of sanctions regimes or to act in accordance                    6.1. Subject to Clause 6.3, the Customer irrevocably and
with relevant laws, regulations, sanctions                      unconditionally indemnifies the Bank from and against
regimes,    international     and    national                   all actions, proceedings, damages, costs, (including
guidance, relevant group procedures and/or                      legal costs on a full indemnity basis) claims, demands,
the direction of any public, regulatory or                      expenses and losses that the Bank may suffer or sustain
industry body relevant to any member of the                     in connection w ith the issue of any Cards by the Bank or
group. This includes the interception and                       the use of them, w hether w ithin the terms of any
investigation of any payment, communication                     Conditions of Use and w hether authorised or not,
or instruction, and the making of further                       including but not limited to the value of all Card
enquiries as to whether a person or entity                      transactions and any losses or liabilities suffered or
is subject to any sanctions regime.                             incurred by the Bank after a Cardholder ceases to be an
                                                                officer of or employed/contracted by the Customer or any
5. Payment                                                      subsidiary company of the Customer.
5.1. The Bank w ill make a Statement available to the           6.2. Subject to Clause 6.3, the Customer shall be solely
Customer, and w here applicable Cardholders, at the last        liable to the Bank for payment of the value of all
know n contact details provided by the Customer.                transactions made by use of the Card whether or not that
                                                                transaction has been made for the purposes of the
5.2. The Customer promises to pay to the order of the Bank,
                                                                Customer business or w ith the authority of the
in immediately available funds in the currency in w hich the
                                                                Cardholder or Customer, together w ith any charges,
Card is denominated:                                            fees and interest payable under the Agreement. This wil
a) a payment(s) equal to the entire balance of each Card; and   include (w ithout limitation) any transactions made after
b) all applicable interest, fees and charges which apply for    the cancellation of a Card subject to the Bank’s failure to
the relevant Card(s), in accordance with this Agreement         comply w ith Clause 12.
or on such basis as agreed between the Bank and the
Customer in w riting from time to time as specified on the      6.3. Subject to Clause 6.4, the Customer shall have no
Statement by the Payment Date. This may include                 liability for any transactions not authorised by the
                                                                Customer or a Cardholder using a Card after it has been
(w ithout limitation) charges payable if the Bank does not
receive a payment in full by the Payment Date or if an          reported to the Bank (in accordance with any Conditions
                                                                of Use) that the Card has been lost or stolen or that the
outstanding balance exceeds an applicable Customer
                                                                Card details may be know n by a third party or that
Limit or Card Limit.
                                                                unauthorised or fraudulent use is suspected. The
5.3. If full payment of the amount show n on any
                                                                amount of any such transactions that may have been
Statement is not received by the Bank, in cleared funds,
                                                                debited in these circumstances w ill be provisionally
by the Payment Date, fees as detailed in the product
                                                                credited to the relevant Card, including (w ithout
selection section of the Agreement will apply being:            limitation) any related interest or charges. The Bank shall
a) interest w hic h w ill be debited by reference to the        have no further liability to the Customer w hatsoever. The
outstanding items on each account w hich w ill be               Bank may require w ritten notification that an item on the
calculated on the daily outstanding balance from the date       Customer’s Statement is not a recognised transaction of
the transactions fees and charges are debited to each           the Card before the Bank can process any refund to
account, and compounded monthly, until full payment is
                                                                w hich the Customer may be entitled.
received, and
                                                                6.4. Upon a report being made under Clause 6.3, the Bank
b) a late payment charge.
                                                                w ill follow its usual procedures to cancel or block use of the
5.4. The Customer shall be liable for all transactions on
                                                                Card, but if any loss, theft, fraudulent or unauthorised use
the Cards and agrees to pay the Bank according to the
                                                                of a Card or the disclosure of the Card details is attributable
Statements and the terms of this Agreement.                     to the fraud or negligence of a Cardholder or the Customer
5.5 The Bank, in its sole discretion, has the right to apply    (or the negligence of any agent, contractor, representative,
payments to the Cards in such order as the Bank may             employee or officer of the Customer) the Customer shall
determine.                                                      remain liable for any transactions made by use of the Card.
5.6. Where the Customer has selected the Corporate              For the purpose of this sub-Clause, “negligence” shall
Card individual bill corporate pay product on the product       include (w ithout limitation) any relevant failure by the
selection section, the follow ing clauses shall apply:          Cardholder or Customer to observe any Conditions of Use.
5.6.1. The Customer agrees that it (and not the                 6.5. The Bank may require the Customer to cooperate with
Cardholder) w ill pay each individual Cardholder                it and relevant authorities in the Bank’s efforts to recover
statement balance in full by the agreed Payment Date as         any Card or funds. The Bank may also disclose to third
show n on the Statement. The Customer agrees that it w ill      parties any information about the Customer, any
do this by making a separate payment(s) per Statement           Cardholder and any Card account if it thinks it w ill help to
directly to the Bank or as otherw ise agreed between the        avoid or recover loss.
Customer and the Bank.

                                               RESTRICTED - Page 2 of 7


                                                                                                                      699
  20-12433-scc             Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                        Exhibit D
                              (Explanatory Statement) Pg 701 of 1648


6.6. In no event shall a Cardholder be liable to the Bank for
Card transactions, and any credit made available is
                                                                   10. Terminating the Agreement
extended solely to the Customer.                                   10.1. Notw ithstanding the Agreement Term:
                                                                   10.1.1. Either party may terminate this Agreement with
7. Set-off                                                         immediate effect by written notice to the other upon or at
The Bank shall be entitled w ithout notice to use any credit       any time after the occurrence of any of the following
balances on any account held by the Customer with the Bank         events:
to reduce or repay any liability of the Customer outstanding       a) If the other party commits any such breach of its
under the Agreement. If the Bank takes such action it wil          obligations under this Agreement and if remediable shall fail
advise the Customer. Where the credit balance is                   to remedy such breach w ithin 30 days of notice of
denominated in a currency other than the currency of the           requiring it to do so;
outstanding liability, the Bank will convert the credit balances   b) If the other party enters into a deed of arrangement or
to the currency of the outstanding liability at the Bank's         compounds with its creditors, or if a receiving order is made
exchange rate applicable on the day of conversion.                 against it, or if an order is made or a resolution is passed
                                                                   for the w inding up of the other party, or an order is made
                                                                   for the appointment of an administrator to manage the
8. Tax                                                             other party’s affairs, business or property, or if a receiver is
All fees and charges payable under the Agreement are               appointed to control any of the other party’s assets or
exempt from UK and EU Value Added Tax but in the event             undertakings, or if the other party is dissolved, or if
that any law or regulation is introduced or there is a change      circumstances arise which entitle a court or a creditor to
in interpretation of any law or regulation which renders fees      appoint a receiver or manager, or which entitle a court to
and/or charges liable to payment of Value Added Tax or other       make a w inding up order, or if the other party suffers any
tax, or whether any tax currently exists in a jurisdiction that    similar or analogous action in consequence of debt;
the Customer resides in, then such tax shall become payable
                                                                   c) If it becomes apparent to either party that any statement,
by the Customer.                                                   representation or warranty made by the other party during
                                                                   the negotiations leading to this Agreement, in this
9. Disputed transactions
                                                                   Agreement itself, or in the performance of this Agreement,
9.1. The Customer must continue to pay the Bank any money          w as untrue in any material respect when made.
outstanding under the Agreement w ithout any deduction,
                                                                   10.1.2. The Bank may terminate this Agreement w ith
set-off or withholding and the Customer shall remain liable to
make payments required under the Agreement even if the             immediate effect by written notice to the Customer upon
Customer is in dispute w ith or has a claim against a retailer,    or at any time after either of the follow ing:
supplier or bank over a transaction made under this                a) the occurrence of any change in the financial condition
Agreement.                                                         of the Customer, w hich in the reasonable opinion of the
                                                                   Bank is adverse and material;
9.2. The Customer shall notify the Bank in w riting of any
transactions which the Customer disputes within 60 days of         b) following an internal credit and risk review which the
the date of the Statement showing the transaction. The Bank        Bank is obliged to undertake from time to time.
w ill take such steps as are available under the relevant          10.2. Upon termination, the Bank:
payment system to resolve the dispute. If taking such steps        10.2.1. will take its usual procedures to cancel all Cards and
does not resolve the dispute it w ill be a matter between the      stop access to accounts; and
Customer and the retailer, supplier or bank. This Clause w ill
                                                                   10.2.2. may make demand or demands for immediate
continue to apply after any termination of the Agreement,
                                                                   repayment of all sums outstanding under the Agreement,
how ever caused.
                                                                   w hether incurred before or after termination.
9.3 If the Bank suspects a payment into the Card account was
the result of fraud, the Bank will remove it. If the Bank makes    10.3. Interest on any sums demanded under the
a payment into the Card account by mistake or as a result of       Agreement shall accrue from the date of demand until the
an error, the Bank w ill debit the amount from the Card            date of payment at the interest rate stated in the product
account. If the Bank is told that a payment from w ithin the       selection section in the Agreement, both before and after
European Economic Area (EEA) w as made into the Card               any judgment, w hich w ill be calculated on the daily
account by someone else's mistake (for example if the payer        outstanding balance and compounded monthly until full
gave the w rong account number), but, w hen the Bank               payment is received.
contacts the Customer, the Customer informs the Bank that          10.4. After termination, the provisions of the Agreement
the payment w as correctly made, the Bank is legally required      shall continue to apply in relation to all sums due from
to share all relevant information including the Customer’s         either party to the other until they have been paid in full.
name and address and transaction information w ith the
payment institution the payment came from if it asks for it so     11. Limitation of liability
that the payer may use the contact details to make direct          11.1. Any failure or omission by either party to carry out or
contact with the Customer to recover the payment. In all other     observe any of the terms or conditions of the Agreement
cases the Bank will tell the Customer about it and, depending      shall not give rise to any claim against the other party or be
on how long ago the payment w as made into the Card                deemed a breach of the Agreement or limit the liability of
account, the Bank w ill either give the Customer time to           the Customer to the Bank if such failure or omission arises
provide evidence that the payment was correctly made before        from any cause reasonably beyond the control of that party.
the payment is returned or the Bank will return the payment        11.2. Neither party shall be liable to the other for any
w ith the Customer's consent. During this time the Bank w il       consequential, special, secondary or indirect loss, injury or
restrict access to the payment (the Bank might do this by          damage or any loss of, or damage to, goodwill, opportunity,
debiting the Card account or by limiting access to the amount
                                                                   profits or anticipated savings howsoever caused.
on the Card account).

                                                 RESTRICTED - Page 3 of 7


                                                                                                                            700
  20-12433-scc              Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                     Exhibit D
                               (Explanatory Statement) Pg 702 of 1648


11.3. The Bank shall have no liability if any retailer, supplier,   group’s sub-contractors, agents or third
cash machine, terminal or bank refuses to or cannot accept          parties on a worldwide basis to perform
a transaction for any reason, except, subject to Clause             and/or in connection with the performance
11.2, w here their inability to accept a transaction is solely      of any of its activities under this
the result of the transaction not being processed because           Agreement    in    accordance     with   data
of the Bank's negligence, or for the w ay in w hich such            protection    legislation.     The   Customer
refusal is communicated.                                            consents, and shall take such steps as are
                                                                    required for the purposes of any applicable
12. Cancellation and surrender of Cards                             data protection legislation, to permit the
                                                                    Bank    to store, disclose, process and
12.1. Cards remain the property of the Bank and the Bank,
                                                                    transfer all Personal Information about
upon reasonable grounds relating to security, suspected
                                                                    relevant    individuals    in    the   manner
misuse or credit control, may suspend or cancel a Card at
                                                                    described above.
any time. The Bank w ill use best endeavours to notify the
Customer prior to such suspension or cancellation, but in           13.2.2 The Customer explicitly consents to
any event shall inform the Customer of such suspension              the   Bank    accessing,   processing,    and
or cancellation as soon as practicable.                             retaining any information the Customer
                                                                    provides to the Bank, for the purposes of
12.2. The Bank will cancel a Card upon receipt of a request         providing payment services to the Customer.
from the Customer.                                                  This does not affect any rights and
12.3. Upon a request by the Customer to cancel a Card or            obligations     under     data     protection
on notice that the Bank has cancelled a Card or on                  legislation. The Customer may withdraw this
termination of the Agreement, the Customer shall return             consent by terminating this Agreement. If
to the Bank the relevant Card(s) cut in half vertically, or         the Customer does this, the Bank will stop
destroy such Cards and give w ritten c o n f i r ma t i o n to      using the data for this purpose, but may
the Bank that this has occurred.                                    continue to process the data for other
                                                                    purposes.
12.4. If the Customer is unable to return a Card, the Bank          13.3. The Bank shall not be restricted from
w ill take its usual procedures to recover possession of it at      making any disclosures under this Clause 13
the time of its attempted use but shall not be under any            where the Bank undertakes financial crime
obligation to take any special procedures to recover                management and compliance activity under
possession, unless a specific arrangement has been                  its regulatory obligations.
agreed in w riting between the Bank and the Customer.
12.5. In cancelling a Card, the Bank w ill take its usual
procedures to block use of the Card (w hether or not                14. Variation
returned to the Bank) but if transactions are made by use           14.1. The Bank may, at its discretion from time to time,
of a Card after cancellation, the Agreement shall continue          amend, vary or supplement the terms of the Agreement or
to apply in relation to that Card and transactions made             Conditions of Use upon giving at least 60 days’ notice in
under it until the receipt by the Bank of all sums                  w riting to the Customer. The Customer shall inform every
outstanding in respect of the Card.                                 applicable Cardholder of any amendments to the Conditions
                                                                    of Use promptly after notice of the same from the Bank.
13. Information                                                     14.2. Notwithstanding the provisions of Clause 14.1, the Bank
13.1. Confidentiality                                               may, by written notice to the Customer, make amendments to
13.1.1 Subject to Clauses 13.1.2, 13.1.3 and                        the Agreement at any time in order to comply with any law or
13.3, the parties agree that Confidential                           regulation, which will become effective in accordance with the
Information shall be kept confidential.                             terms of such notice. The Bank will use reasonable efforts to
13.1.2   The   Bank   may    disclose   such                        give the Customer as much advance notice as possible in
Confidential Information to:                                        such circumstances.
(a) members of the Bank’s group on a
confidential basis;
(b) sub-contractors, agents and third                               15. General
parties used by the Bank for providing the                          15.1. The failure of a party to exercise or enforce any right
services in relation to the products, on a                          conferred upon it by the Agreement shall not be deemed to
confidential basis;                                                 be a w aiver of any such right or operate so as to bar the
(c) regulators, auditors or as otherwise                            exercise or enforcement of it any time or times after the
permitted, required or reasonably necessary                         failure.
under law, regulation or an order of a                              15.2. If any provision of the Agreement is or proves to be
court; and/or                                                       or becomes illegal, invalid or unenforceable, in w hole or in
(d) any other person with the Customer’s                            part, under any enactment or rule of law, such provision or
consent.                                                            part shall to that extent be deemed deleted from the
13.1.3    The    Customer    may    disclose                        Agreement and the legality, validity and enforceability of
Confidential Information to its employees                           the remaining provisions of the Agreement shall not be in
or agents on a confidential basis to the                            any w ay affected.
extent strictly necessary for the receipt
                                                                    15.3. The Bank may transfer any of its rights, liabilities or
of the services under this Agreement.
                                                                    obligations under the Agreement or any part of it and the
                                                                    Customer shall release the Bank from all such liabilities and
13.2. Data protection and Customer Data                             obligations in the event of any such transfer. Following any
13.2.1 The Customer acknowledges that                               transfer, references to the Bank in the Agreement shall
Personal   Information   may   be   stored,                         read as references to the transferee to the extent of the
disclosed, processed and transferred by the
                                                                    transfer.
Bank and members of its Group, or its
                                                   RESTRICTED - Page 4 of 7


                                                                                                                         701
  20-12433-scc               Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                       Exhibit D
                                (Explanatory Statement) Pg 703 of 1648


15.4. The Bank may disclose information about the                     16. Notices and demands
Customer, any Cardholder and the Agreement in relation to
an actual or a proposed contract for the transfer of the              16.1. Where the Bank gives any notice to or makes any
                                                                      demand on the Customer such notice or demand shall be
Bank’s rights, liabilities and obligations under the
                                                                      deemed properly served if served upon the Customer at the
Agreement provided that the Bank shall impose an
obligation on the recipient to keep such information                  address of the Customer last notified to the Bank.
confidential, subject to any restrictions imposed by national         16.2 If the Bank needs to contact the Customer about any
law s of the country in which the Customer is situated.               actual or suspected fraud or security threats, the Bank wil
15.5. For certain products where the Bank’s nominated                 do this using the fastest and most secure way (for example,
third party provides part of the service, the Bank may                the Bank may try to send a text message rather than
require the Customer to enter into a separate Agreement               telephone).
directly with the third party for the provision of the product.       16.3. The Customer shall indemnify the Bank and any other
15.6. Part 6 of the Payment Services Regulations 2017 (the            member of its group against any loss arising from or in
“PSR”) and those regulations noted in Regulation 63(5) of             connection with the Bank or other member of its group
the PSR are appropriate to agreements with consumers,                 processing an instruction or otherwise performing its
micro-enterprises and charities and w ill not apply to this           obligations hereunder where the Bank or any other member
Agreement. The Customer represents that it is not a                   of its group has done so in accordance with this Agreement.
microenterprise        (as    defined      in      Commission
Recommendation 2003/361/EC, as amended from time to                   17. Liability Waiver
time), or if it is a microenterprise then the Customer is a           17.1. The Bank w ill, upon w ritten request, w aive the
part of a group undertaking (as defined in the Companies              Customer’s liability for transactions under this Agreement
Act 2006 as amended from time to time) that is not a                  (except for the circumstances in 17.4, 17.5 and 17.6) under
microenterprise.                                                      the following conditions:
15.7 Using a third party provider (“TPP”)                             17.1.1. a Card transaction(s) w as authorised by a
                                                                      Cardholder and this occurred after the date that the
15.7.1 A TPP is a third party service provider that is                Customer notified the Bank that the Cardholder w as no
authorised by or registered w ith the Financial Conduct               longer employed by the Customer and, consequently, was
Authority or another EEA regulator or otherwise permitted             no longer authorised by the Customer to use a Card; or
by law to access information and make payments on
                                                                      a transaction(s) authorised by a Cardholder was an act of
online payment accounts operated by other providers
                                                                      dishonesty or fraud on the part of the Cardholder and the
(such as banks, building societies and credit card issuers)           Customer did not instruct nor give permission to the
and has permission from an accountholder to do this.                  Cardholder to authorise the transaction(s); and
15.7.2 If the Customer uses a TPP, the terms of this                  17.1.2. the Customer did not benefit in any way from the
agreement w ill still apply. The Bank w ill give the TPP              transaction(s), i.e. w here the transaction(s) purchased
access to account information and the Customer w ill be               goods or services which were not for the purposes of the
able to make the same payments through the TPP that the               Customer’s business; and
Customer is able to make if the Customer was dealing with             17.1.3. the Customer has paid the Bank for, or is being asked
the Bank online.                                                      by the Bank for payment of, the transaction(s) but has been
15.7.3 Although the Customer and any Cardholder must                  unable to obtain recompense for the transaction(s) from the
not, generally, give any security details to anyone else, the         Cardholder or any other person; and
Customer may give them to a TPP if it is necessary to                 17.1.4. the Customer must give written notice to the Bank as
allow a TPP to provide its services to the Customer. The              soon as possible after the transaction(s), but in any event no
Bank may refuse to allow a TPP to access the Card                     later than 60 days following the date the transaction(s) is
account if the Bank is concerned that the TPP is acting on            included on any Statement made available to the Customer.
an unauthorised or fraudulent basis. If the Bank does this,           The notice should indicate that a request is being made to
it w ill inform the Customer (unless doing so w ould                  w aive amount(s) due or paid for the transaction(s). The
compromise the Bank's reasonable security measures or                 Customer must disclose sufficient detail to enable the Bank
otherwise be unlawful).                                               to identify the Card, the Cardholder and the transaction(s) for
15.7.4 The Customer must check from the information                   w hich a w aiver is requested and an explanation of the
provided to it by the TPP, that the TPP is authorised. If the         circumstances under which the request is made. The Bank
Customer or a Cardholder gives security details to an                 may require the Customer to provide further information
unauthorised third party, the Bank w ill assume it is the             before a waiver is granted. Where necessary, any information
Customer or the Cardholder that is authorising the Bank to            provided may be passed to the police or any other relevant
give access to information about the Card account and the             authority.
Customer w ill be responsible for any payments made as a              17.2. Application for a waiver under this Clause 17 shall not
result. If the Bank is aw are that an unauthorised third party        affect the Customer’s duty to make payments due under the
is using the security details, the Bank w ill block access to         Agreement.
the Card account.                                                     17.3. A transaction(s) waived under this Clause 17 w ill be
15.8. The Customer confirms, and confirms on behalf of                treated for interest and charging purposes as if it had not
any shareholders who hold 10% or more of its share capital            been applied to the account.
(w hether legally or beneficially, directly or indirectly), that it   17.4. A waiver will not be granted if it would cause the total
is compliant w ith UK law regarding Bearer Shares and that            value of all waivers under this Clause in any 12 month period
none of its shareholders have issued Bearer Shares. The               to exceed £15,000 or the billing currency equivalent for the
Customer agrees to tell the Bank immediately if it or any of          relevant Cardholder or £1,000,000 or the billing currency
its shareholders has issued Bearer Shares. The Customer               equivalent for the Customer with the further restriction that
also confirms that there are no law s or regulations                  any w aiver of cash advance transactions w ill not exceed
preventing it from giving the confirmations required by this          £200 or the billing currency equivalent per Cardholder per
clause.                                                               day and £700 or the billing currency equivalent per
                                                                      Cardholder in any 12 month period.

                                                     RESTRICTED - Page 5 of 7


                                                                                                                            702
  20-12433-scc             Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                    Exhibit D
                              (Explanatory Statement) Pg 704 of 1648


17.5. A w aiver will not be granted, or if granted w ill be       Personal Information means any information
reversed, if it becomes apparent to the Bank that the             concerning an individual and allow ing the identification of
Customer instructed, approved, authorised or in any way           that individual.
colluded in the authorisation of the transaction(s) for which a   Purchasing Cards means Cards used as a
w aiver was requested or that the Customer has obtained           method of payment for goods and services
recompense for the transaction from any other person or that      in relation to business transactions.
the customer has obtained or w ill obtain benefit from the
goods or services purchased.                                      Statement means the periodic statement made available
17.6. Waivers will not apply to transaction(s) where only a       by the Bank w hich sets out details of the transactions and
single Cardholder is employed by the Customer at the date         account balance including any interest, fees and charges.
the transaction(s) was undertaken.                                Virtual Cards means Cards used as a method
                                                                  of payment for goods and services and
18. Governing law                                                 travel bookings either by using the Virtual
                                                                  Card portal provided by the Bank to the
This Agreement is governed by the law s of England and            Customer or by using a central travel
Wales and the parties submit to the exclusive jurisdiction of     booking process provided by the Customer’s
the English courts. This Agreement and any                        travel management company or hotel booking
communications in relation to it w ill be in English.             agency.


19. Definitions                                                   Complaints procedure
Bearer Shares means shares issued in a formwhich assigns          If the Bank does not deliver the standard of service the
ow nership to whomever holds the physical share certificate.      Customer expects, or if the Customer thinks The Bank
Card means any card issued by the Bank in physical or             has made a mistake, please let the Bank know . The
electronic form.                                                  Bank w ill then investigate the situation and, if necessary,
Card Adm inistrator means any person identified to the            set about putting matters right as quickly as possible. In
Bank and authorised by the Customer to act as a Card              addition, the Bank w ill take steps, where appropriate, to
Administrator w ho can provide instructions to the Bank           prevent a recurrence. Please allow the Branch Manager,
regarding the issue, renew al and replacement of Cards            Relationship Manager, or the Manager of the department
and PINs and any amendments to Card accounts under                concerned the first opportunity to answ er any concerns
this Agreement.                                                   and put matters right. How ever, if the Customer remains
Card Lim it means a credit limit applicable to a Card as          dissatisfied and w ould like further information about the
determined by the Customer.                                       Bank’s process for resolving complaints, please visit our
Cardholder means any person to w hom the Bank has                 website www.hsbc.co.uk for further details.
agreed to issue a Card under the Agreement follow ing 1)
receipt from the Customer of a duly completed
nomination form using the MiVision portal (or in w riting,        The Direct Debit Guarantee
in circumstances w here the MiVision portal is                    • This Guarantee is offered by all banks and building
unavailable), 2) the Customer authorising a user to               societies that accept instructions to pay Direct Debits.
access the Bank’s Virtual Card portal.                            • If there are any changes to the amount, date or
Conditions of Use means any terms or conditions                   frequency of the Customer’s Direct Debit, the Bank w ill
issued by the Bank from time to time for a relevant Card,         notify the Customer five w orking days in advance of the
to be provided by the Customer to each Cardholder to              Customer’s account being debited or as otherwise
w hom a Card of that type has been issued, and governing          agreed. If the Customer requests the Bank to collect a
the use by the Cardholder of the Card.                            payment, confirmation of the amount and date w ill be
Confidential           Information          means        any      given to the Customer at the time of the request.
material non-public information, about or                         • If an error is made in the payment of the Customer’s
relating to either party or members of its                        Direct Debit, by the Bank or the Customer’s bank or
group, shared between each party in the                           building society, The Customer is entitled to a full and
course of their relationship.                                     immediate refund of the amount paid from the Customer’s
Corporate Cards means Cards used as a method of                   bank or building society.
payment for travel, subsistence and entertainment
related transactions.                                             • If the Customer receives a refund the Customer is not
                                                                  entitled to, the Customer must pay it back w hen the Bank
Customer Lim it means the maximum allow able
outstanding balance on all Cards at any time as notified          asks the Customer to.
by the Bank to the Customer in w riting from time to time.        • The Customer can cancel a Direct Debit at any time by
Fuel Cards means Cards used as a method of payment                simply contacting the Customer’s bank or building society.
that only allows purchases from fuel retailers, as long as the    Written confirmation may be required. Please also notify
entity processing card payments for those fuel retailers          the Bank.
have identified them as such on their systems. .
Lodge Cards means Cards used as a method payment
for travel related transactions where the Card is lodged
w ith the Customer’s travel management company.
Paym ent Date means the date specified in the Statement
w hich payment of the balance is to be received by the
Bank.
PIN means personal identification number.


                                                RESTRICTED - Page 6 of 7


                                                                                                                       703
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 705 of 1648




                           RESTRICTED - Page 7 of 7


                                                                       704
Section 4                                                                                                                                                                                                              For Bank Use Only: CIN
                                                                  20-12433-scc                     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                                                   Exhibit   D
} HSBCnet Terms and Conditions
                                                                                                      (Explanatory Statement) Pg 706 of 1648
1. INTRODUCTION                                                                                                                                     3.7 As part of certain of the Services, you may issue a Customer Instruction requesting us to forward certain information to third parties on
1.1 The Customer wishes to use and receive HSBCnet Services provided by the Bank and the Bank is willing to make those Services                         your behalf. If we agree to act on such request, we will use reasonable efforts to forward any such information to the recipient and address
    available to the Customer.                                                                                                                          specified in the relevant Customer Instruction within a reasonable time of receipt of such Customer Instruction. You must ensure that
1.2 The Customer and the Bank agree that such Services shall be supplied to and used by the Customer subject to the terms and conditions                the information you ask us to forward is complete, accurate and will not give rise to any claim against us (including without limitation any
    contained in this Agreement.                                                                                                                        claim in defamation, in relation to privacy or data protection or for infringement of any other third party rights).
1.3 In this Agreement, the following terms and expressions shall have the meanings ascribed to them as stated below:
                                                                                                                                                    4.    DEALINGS WITH INSTITUTIONS
Access Control Procedures        The facilities and procedures used to control the operation of the System and other directions for the secure      4.1   You appoint us as your agent on your behalf to request any Institution to supply the System with information about you and your
                                 use of the System and the Services from time to time issued or made available by us via the System and on                accounts and to use the System to instruct an Institution to give effect to a Customer Instruction.
                                 request.                                                                                                           4.2   We may appoint an agent or third party to provide some or all of the Services under this Agreement. Other than in relation to an
Agreement                        This agreement, the Terms and Conditions, the schedules, any supplementary terms for the provision of the                Institution selected by you, where we use an agent or any third party in performance of any Service, we shall use reasonable care in any
                                 Services provided to you in writing and the Access Control Procedures, as may be modified from time to                   such selection. In any event neither we nor any other member of the HSBC Group shall be liable for any loss (including loss of profit),
                                 time in accordance with the provisions of this Agreement.                                                                damage, delay or failure to perform occasioned by the acts or omissions of any such third party or agent whether selected by us or you.
Bank (also we, us, our)          The bank named in this Agreement in the section entitled `Principal Bank and Governing Law'.                       4.3   In order that an Institution may give effect to a Customer Instruction, you agree that we may, as your agent, agree with any Institution
Customer                         The customer named in the section of this Agreement entitled `Customer Details'.                                         that where applicable the terms of this Agreement apply between you and that Institution.
(also, you, your, yours)
Customer Associate                   (a) The associate companies of the Customer named in a Customer Associate agreement or as set out in the       5.    CONFIDENTIALITY
                                    section of this Agreement entitled `Customer Associate Schedule'; or (b) the individual named in a `Customer    5.1   We may need to share, store or transmit information about you, your Users or accounts within the HSBC Group or with any Institution
                                    Associate Letter of Authority (Individual)'.                                                                          or agent or third party used by us for the purpose of providing the Services. Subject to Clause 11.2, any such sharing, storage or
Customer Instruction               Any advice, request, instruction or communication which is received by the Bank through the System.                    transmission of such information will be done on a confidential basis and we will endeavour to maintain the strict confidentiality of such
HSBC Group                          HSBC Holdings plc and its subsidiaries and associate undertakings and any of their branches.                          information within the HSBC Group unless: (a) otherwise required by any applicable law, regulation or request of any public or
Institution                         (a) Any member of the HSBC Group (other than the Bank); and                                                           regulatory authority; or (b) where disclosure is required for the purposes of preventing crime; or (c) we deem disclosure necessary to
                                    (b) any third party financial institution which the Customer has notified to the Bank should be treated as an         give effect to a Customer Instruction. In addition, in any situation where the Customer provides confidential information to any member
                                    Institution for the purposes of this Agreement.                                                                       of the HSBC Group on a restricted basis (eg price-sensitive information), that HSBC Group member has procedures to ensure such
Materials                           Any content, tools or other materials (other than software) made available to you.                                    restrictions are observed. Nothing in this Clause 5.1 shall apply when the Bank discloses confidential information to a third party as a
Services                           Any electronic banking or related services supplied via the System and ancillary services that we provide,             result of the Bank exercising its rights pursuant to Clause 11.2.
                                    procure or make available to you from time to time, as may be further described in this Agreement.              5.2   You must keep confidential all information about the System and the Services contained in this Agreement and all information
Software                            Any software supplied by us for use in conjunction with the System;                                                   concerning your access to and use of the System and Services. You may only disclose such information to your Users or other
System                              HSBC Group's HSBCnet system (including any Software) accessed via the portal at www.hsbcnet.com or                    employees or agents and then only to the extent strictly necessary for the proper use of the System and Services.
                                    such other access points as we may notify you from time to time.                                                5.3   All parties agree to comply with all applicable data protection and other laws to the same or similar purpose in all relevant jurisdictions.
                                                                                                                                                          We will set out in the User terms details of the use we may make of information relating to your Users, agents and customers. You




                                                                                                                                                                                                                                                                                                            2020-10-14 16:03:57
System Administrator                Your employee or agent empowered by you with either single or joint authority to appoint Users as set out
                                                                                                                                                          hereby authorise us to process any such information in the manner described in this Agreement. Where appropriate, you will ensure that
                                    in this Agreement.
                                                                                                                                                          your Users and other relevant individuals consent to such processing.
User (s)                            Any of your employees, agents and any other individual(s) authorised by the Customer, whom from time
                                    to time are appointed to use the System pursuant to this Agreement.
                                                                                                                                                    6.    SECURITY PROVISIONS
User Terms                          The terms and conditions relating to a User's use of the System from time to time issued or made available
                                                                                                                                                    6.1   You agree to comply with the Access Control Procedures and any other reasonable instructions we may issue to you regarding the
                                    by us via the System and on request.
                                                                                                                                                          System's security.You agree it is your responsibility to set-up, maintain and regularly review security arrangements concerning your
1.4 In this Agreement, references to the singular include the plural and vice versa and clause headings are included for convenience only and
                                                                                                                                                          access to and use of the System and information stored on your computing and communications systems.
     do not affect its interpretation.
                                                                                                                                                    6.2   You confirm that you have assessed the security arrangements set out in this Agreement, and have determined that they are adequate




                                                                                                                                                                                                                                                                                                            Document ID:
                                                                                                                                                          to protect your interests.
2. SERVICES
                                                                                                                                                    6.3   You must notify us as soon as reasonably possible upon becoming aware of any actual or attempted unauthorised access to the
2.1 Subject to your compliance with the instructions and procedures set out in this Agreement we will use reasonable efforts to make the
                                                                                                                                                          System or any unauthorised transaction or attempt to execute an unauthorised transaction pursuant to this Agreement.
    Services available to you. Such Services will be subject to any notifications of any restrictions received by us relating to any such Users
                                                                                                                                                    6.4   You must ensure that neither you, your Users nor your employees do anything during or after the term of this Agreement which may
    from time to time.
                                                                                                                                                          result in the security of the System, or the systems or security of any other HSBC Group customers, being compromised.
2.2 You shall communicate with us via your Users. You shall ensure your Users only use the System and the Services in accordance with all
    terms of this Agreement and agree to be bound by and observe the terms of this Agreement.
                                                                                                                                                    7.    LIMITED WARRANTIES
2.3 From time to time, we may make available to you enhancements, improvements and upgrades to the existing Services, which shall
                                                                                                                                                    7.1   We will use all reasonable efforts to ensure that the System will perform in substantial conformity to the description in this Agreement




                                                                                                                                                                                                                                                                                                            UK HSBCnet Agreement T&Cs - Non - Micro Enterprise - 07-August-2015
    be governed by the provisions of this Agreement.
                                                                                                                                                          To the extent permitted by law, this is the only performance warranty made by the Bank in respect to the System or the Services.
2.4 From time to time you may require or we may offer to you new services. We will provide to you in writing any terms applicable to those
                                                                                                                                                          We shall have no liability for breach of any implied term including, without limitation, those as to satisfactory quality, merchantability or
    new services prior to making them available to you, which will form part of this Agreement. If you consent to receiving such new
                                                                                                                                                          fitness for any particular purpose of the System or the Services.
    services, then your (or any of your Users') access to or use of any such new services shall be deemed to constitute your acceptance
                                                                                                                                                    7.2   We warrant that your use in accordance with this Agreement of the Software or Materials will not infringe the intellectual property
    of any such terms.
                                                                                                                                                          rights of any third party.
                                                                                                                                                    7.3   We will ensure that the information supplied to you through the System reflects the information in our computer systems or
3. CUSTOMER INSTRUCTIONS
                                                                                                                                                          information received from a third party, including an Institution. We do not warrant that the information is accurate, sufficient or
3.1 We may treat all apparently valid Customer Instructions received by the Bank through the System as instructions properly authorised by
                                                                                                                                                          error-free, nor that the information on our computer system is current and up-to-date at the time it is accessed via the System.
    you, even if made fraudulently and even if they conflict with the terms of any other instructions or mandates given by you at any time
                                                                                                                                                    7.4   In the case of a breach of the warranty in Clause 7.1 above, we will take all reasonable steps to correct the defective software
    concerning your accounts or affairs. We shall be under no obligation to check the authenticity of Customer Instructions or the authority
                                                                                                                                                          and/or retransmit or reprocess any Customer Instruction, at no additional cost to you.
    of the person or persons giving them.




                                                                                                                                                                                                                                                                                                                                                                                  Schedule ID: eCKMCAHT&CEU15July2015
3.2 Where we have reason to believe that a Customer Instruction purporting to come from you has not been properly authorised by you or
                                                                                                                                                    8     SOFTWARE AND MATERIALS
    that any other breach of security has occurred in relation to your use of the System, we reserve the right not to act, or to delay acting
                                                                                                                                                    8.1   Subject to Clause 8.2, we grant you a non-exclusive, non-transferable licence to use the Software and the Materials in conjunction with
    upon the Customer Instruction and we will inform you as soon as is reasonably possible.
                                                                                                                                                          the System for the intended business purpose contemplated by this Agreement. Title to and all rights in the Software and the Materials
3.3 You are responsible for the accuracy and completeness of Customer Instructions (including the appropriate application of the Access
                                                                                                                                                          belong to us or our licensors and, except for the specific rights granted to you by this Agreement, you will acquire no rights whatsoever
    Control Procedures) and for ensuring that they will achieve your intended purpose.
                                                                                                                                                          in relation thereto.
3.4 You are responsible for ensuring that Customer Instructions are transmitted correctly. Without prejudice to this obligation, we will use
                                                                                                                                                    8.2   Your use of certain Software and Materials may be subject to additional restrictions. These will be notified to you upon the supply of the
    reasonable efforts to dispatch an acknowledgement within a reasonable period of receipt by us of a Customer Instruction.
                                                                                                                                                          Software or Materials from time to time. You shall be deemed to have accepted any such additional terms upon any User using any
3.5 In the event that you request us to cancel or modify any Customer Instruction for whatever reason, we will make all reasonable efforts
                                                                                                                                                          such Software or Materials.
    to comply with your request. However, we are not liable for any failure to cancel or modify the Customer Instruction if such a request is
                                                                                                                                                    8.3   You undertake not to alter, reverse engineer, copy (other than to the extent necessary for the permitted use), publish or impart to any
    received at a time or under circumstances that render us unable to comply with your request.
                                                                                                                                                          third party any Software or Materials.
3.6 Where permitted, we are entitled to debit your accounts, wherever they are situated and whenever they are opened, with any amounts
    that we have paid or incurred in accordance with a Customer Instruction.




                                                                                                                                                                                                                                                                                  705
                                                                                                                                                                                                                                                                                                          Page 1 of 6
Section 4
                                                                                                                                                                                                                      For Bank Use Only: CIN
} HSBCnet Terms and Conditions20-12433-scc
                               ...Continued                                                           Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                                               Exhibit   D
                                                                                                         (Explanatory Statement) Pg 707 of 1648
9.     OUR LIABILITY TO YOU                                                                                                                            12.      MISCELLANEOUS
9.1    Subject to Clauses 9.2 to 9.5 (inclusive), the Bank and/or any other member of the HSBC Group shall only be liable for any loss,                12.1     This Agreement forms the entire agreement between the parties concerning the supply and use of the System and Services. It
       damage or delay which you suffer or incur as a direct result of the Bank's or the other HSBC Group Member's gross negligence or                          supersedes any pre-existing agreements, communications, representations and discussions between you and us relating to the
       wilful misconduct and shall not be liable for any other loss or damage of any kind.                                                                      System and Services, which are hereby terminated. Neither party will have a right of action against the other arising from any previous
9.2    Neither the Bank nor any other member of the HSBC Group shall in any event be liable to you for any loss of business or profits or                       agreement, communication, representation and discussion in respect of the System and Services, except in the case of fraud. Any
       data, or indirect, consequential or special loss or damage arising out of your use of, or in connection with, the System or the Services,                other agreements between us and you, terms of business and/or mandates relating to the conduct of your accounts or our provision of
       whether or not the Bank or that other member of the HSBC Group has been advised of the possibility of such loss or damage and                            related services shall remain unaffected, save that if any conflict between such terms and the terms of this Agreement arises, this
       whether or not arising out of negligence, breach of this Agreement or otherwise.                                                                         Agreement shall prevail in so far as the conflict relates to the subject matter of this Agreement.
9.3    Neither party nor any other member of the HSBC Group purports to exclude or limit liability in relation to fraud, personal injury or            12.2     Any notice to be given under this Agreement must be communicated by post or facsimile to the address most recently notified by the
       death.                                                                                                                                                   receiving party. Proof of posting or transmission of any notice to the Customer shall be deemed to be proof of receipt of the notice by
9.4    Subject to Clause 9.5, the liability of the Bank and each other member of the HSBC Group to you due to, under and/or arising out of                      the Customer at the time when the notice would in the ordinary course be delivered or transmitted.
       or in connection with this Agreement shall, in aggregate in any calendar year, not exceed USD1 million.                                         12.3     If we agree that you may communicate with us or we agree to communicate with you (or any third party) via e-mail, the internet,
9.5    Notwithstanding the limit set out in Clause 9.4 above, to the extent a successful claim against the Bank or any other member of the                      or any other method (other than via the relevant System), you acknowledge the risks that any such communications may be
       HSBC Group (ie for direct loss arising as a result of its gross negligence or wilful misconduct only) relates to all or part of the principal            intercepted, monitored, amended or otherwise interfered with by third parties. We are not responsible or liable to you or any third
       amount payable under a Customer Instruction (such amount, the 'Lost Principal'), the Bank shall be liable for:                                           party in the event of any such occurrence in relation to any communication between us and you (or which appears to have been made
       9.5.1 The Lost Principal; and                                                                                                                            on your behalf), or any communication you ask us to enter into with any third party.
       9.5.2 Any interest which might reasonably have been earned in relation to the Lost Principal, provided that any interest payment                12.4     You agree to pay our fees and other tariffs (where applicable) for providing the System or Services as we advise you from time to
                shall be reduced accordingly if (a) any interest or other charges which would have been payable by you were not charged as                      time, and we are entitled to debit your accounts wherever they are situated and wherever they are opened, with the amount of any
                a result of the loss; or (b) any interest was earned by you which would not otherwise have been earned.                                         such fees and/or tariffs. We may vary our fees and/or tariffs and the frequency and dates of payment on giving you not less than 30
9.6    You will indemnify and hold the Bank and any other member of the HSBC Group harmless from all losses and liabilities incurred by                         days' notice.
       the Bank or any member of the HSBC Group as a result of:                                                                                        12.5     Each party shall take all reasonable precautions to ensure that communications through the System are not affected by computer
       9.6.1 Any breach by you of your obligations under this Agreement; or                                                                                     viruses, Trojan Horse programs (such as key loggers) and other harmful programs or components.
       9.6.2 The Bank or any other member of the HSBC Group acting on any Customer Instruction or other communication relating to                      12.6     Each of the terms of this Agreement (including for the avoidance of doubt the exclusions of liability in Clause 9) is severable from
                the Services, whether or not such Customer Instruction or communication was: (a) authorised by you, or (b) in an agreed form.                   the others and if one or more of them becomes void, illegal or unenforceable, the remainder will not be affected in any way.
                                                                                                                                                       12.7    The rights of the Bank under this Agreement (a) may be exercised as often as necessary; (b) are cumulative and not exclusive of its
10.    TERMINATION                                                                                                                                              rights under any applicable law; and (c) may be waived only in writing and specifically. Any delay in the exercise or non-exercise of
10.1   Either party may terminate this Agreement in whole or in relation to any Service:                                                                        any such right is not a waiver of that right.
       10.1.1 On not less than 30 days' written notice to the other party; or                                                                          12.8     You may not assign any right or benefit under any provision of this Agreement without our prior written consent.
       10.1.2 With immediate effect by written notice to the other if the other party: (a) commits a material breach of this Agreement (or, if         12.9     We may make modifications to this Agreement which are required due to changes in any laws and/or regulations by giving you not
               termination is in relation to the Services only, commits in relation to that part of the Services, a material breach of this                     less than 30 days' notice or, exceptionally, such shorter period as is necessary for the effective operation of the Services.




                                                                                                                                                                                                                                                                                                            2020-10-14 16:03:57
               Agreement) which is not remedied within 14 days of a written notice requiring remedy; or (b) becomes insolvent under                    12.10    No addition to or modification of any provision of this Agreement (other than as set out in Clauses 2.4, 8.2 and 12.9 above) shall be
               the laws of any applicable jurisdiction                                                                                                          binding upon us unless made by a written instrument signed by the Bank's duly authorised representative.
10.2   Upon termination for any reason of any part of this Agreement for which Software or Materials were supplied, any such Software or               12.11    Certain jurisdictions may have particular legal or regulatory requirements which require you to agree supplementary terms. Where
       Materials licence terminates.                                                                                                                            such supplementary terms are necessary, we will provide those terms in writing together with this Agreement and other relevant
10.3   Termination will not affect the rights and remedies of either party accrued to the date of termination nor will it affect any provision of               documentation, and such supplementary terms shall form part of the Agreement.
       this Agreement (including, without limitation, Clauses 5, 6, 9, 11.2 and 12) which is intended to apply after termination.                      12.12    Members of the HSBC Group may enforce the terms of this Agreement where such terms are applicable to them and they have
10.4   From time to time we may suspend some or all of the System or Services for routine, non-routine or emergency maintenance or for                          been referenced in such terms, subject to and in accordance with the provisions of the Contract (Rights of Third Parties) Act 1999.
       any other reason where we reasonably consider it necessary to do so. In the event of such a suspension, we will where reasonably                         Except as provided in this clause, a person who is not a party to this Agreement has no right under the Contracts (Rights of Third
       practicable provide you with a reasonable period of notice prior to the suspension.                                                                      Parties) Act 1999 to enforce any term of this Agreement but this does not affect any right or remedy of a third party which exists




                                                                                                                                                                                                                                                                                                            Document ID:
                                                                                                                                                                or is available apart from that Act.
11.    FORCE MAJEURE AND OTHER RIGHTS                                                                                                                  12.13    In the event of any conflict between these Terms and Conditions and any of its schedules (other than express variations of these
11.1   Neither party nor any member of the HSBC Group will be liable for any loss (including loss of profit), damage, delay or failure in                       Terms and Conditions set out in any schedule), these Terms and Conditions shall prevail to the extent of the inconsistency.
       performing any of its duties relating to this Agreement caused in whole or in part by the action of any government or governmental              12.14    Where the Customer comprises one or more individuals (whether acting in a personal capacity or as a trustee(s), partners or
       agency, natural occurrence, law or regulation (or any change in the interpretation thereof), injunction, currency restriction, sanction,                 otherwise) any notice in this Agreement (but not, for the avoidance of doubt, instructions given by Users appointed in accordance
       exchange control, industrial action (whether involving its staff or not), war, terrorist action, equipment failure, or interruption to power             with this Agreement) may be given by the individual who is the Customer or, where the Customer comprises more than one
       supplies or anything else beyond its reasonable control. The affected party will attempt to notify the other party as soon as is                         individual,by any of such individuals.




                                                                                                                                                                                                                                                                                                            UK HSBCnet Agreement T&Cs - Non - Micro Enterprise - 07-August-2015
       reasonably practicable of the existence of such circumstances.                                                                                  12.15    Where the Customer is a partnership, this Agreement will continue in force unless revoked by notice given by any one partner,
11.2   The Bank and other members of the HSBC Group are required to act in accordance with the laws and regulations operating in various                        notwithstanding any change of name of the partnership, admission of a new partner(s) or any partner ceasing to be a member of the
       jurisdictions which relate to the prevention of money laundering, terrorist financing and the provision of financial and other services to               partnership by reason of death or otherwise.
       any persons or entities which may be subject to sanctions. The Bank may take, and may instruct other members of the HSBC Group
       to take, any action which it, in its sole and absolute discretion, considers appropriate to act in accordance with all such laws and            13.     AUTHORISATION BY CUSTOMER
       regulations. Such action may include but is not limited to: the interception and investigation of any payment messages and other                13.1    You authorise and instruct us to supply the Services in respect of the accounts as set out in the Accounts and Services Schedule,
       information or Customer Instructions sent to or by the Customer or on its behalf via the Bank's systems or the System or any                            and in respect of and for the purposes of the Trade Services Service, any import and/or export account(s) opened by you and/or any
       other member of the HSBC Group's systems; and making further enquiries as to whether a name which might refer to a sanctioned                           Customer Associate with us and/or any member of the HSBC Group for the purposes of any facilities granted to you and/or any
       person or entity actually refers to that person or entity. Notwithstanding any provision of this Agreement, neither the Bank nor any                    Customer Associates by us and/or any member of the HSBC Group.
       member of the HSBC Group will be liable for loss (whether direct, consequential or loss of profit, data or interest) or damage                  13.2    You may subsequently request and authorise us to provide or withdraw Services in respect of accounts opened at any time with us
       suffered by any party arising out of:                                                                                                                   or an Institution in writing signed by a duly authorised person or person(s). The terms of this Agreement shall apply to all Services




                                                                                                                                                                                                                                                                                                                                                                                  Schedule ID: eCKMCAHT&CEU15July2015
       11.2.1 Any delay or failure by the Bank or any member of the HSBC Group in performing any of its duties under this Agreement                            provided in relation to any accounts.
                 or other obligations caused in whole or in part by any steps which the Bank, in its sole and absolute discretion, considers           13.3    Certain Services may only be accessed by specified Users. The person(s) nominated in the section of this Agreement entitled
                 appropriate to act in accordance with all such laws and regulations; or                                                                       'Initial System Administrators' is appointed as the Initial System Administrator(s) and may appoint Users and further System
       11.2.2 The exercise of any of the Bank's rights under this clause.                                                                                      Administrators from time to time.
       In certain circumstances, the action which the Bank may take may prevent or cause a delay in the processing of certain information.             13.4    If you access or use the System or the Services actually or purportedly on behalf of a Customer Associate, or otherwise act in any
       Therefore, neither the Bank nor any member of the HSBC Group warrants that any information on the Bank's systems relating to any                        way on behalf of such Customer Associate, you shall ensure that you have appropriate authorisation from the Customer Associate
       payment messages and Customer Instructions which are the subject of any action taken pursuant to this clause is accurate, current                       to act on its behalf and you agree on behalf of the Customer Associate that the terms of this Agreement shall apply between us and
       or up to date at the time it is accessed, whilst such action is being taken. Subject to the overriding requirements of any applicable                   the Customer Associate (as if it were the Customer) in relation to such access, use or other action.
       laws and regulations, the Bank will endeavour to notify the Customer of the existence of such circumstances as soon as is
       reasonably practicable.                                                                                                                         14      LAW AND PROCEEDINGS
                                                                                                                                                       14.1    This Agreement is governed by and will be construed in accordance with the laws of the jurisdiction named within the section of
                                                                                                                                                               this Agreement entitled `Principal Bank and Governing Law'. Both parties irrevocably submit to the non exclusive jurisdiction of the
                                                                                                                                                               courts of that named jurisdiction in respect of any proceedings which may be initiated in connection with this Agreement.
                                                                                                                                                       14.2    You agree that any of the Services provided by us to you shall be deemed to be provided in the jurisdiction named pursuant to
                                                                                                                                                               Clause 14.1,irrespective of where a User accesses the System or uses the Services (if such access or use is in a different

                                                                                                                                                                                                                                                                               706
                                                                                                                                                               jurisdiction).



                                                                                                                                                                                                                                                                                                          Page 2 of 6
Section 5
                                                                                                                                                                    For Bank Use Only: CIN
                                               20-12433-scc
                                               Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                                                    Exhibit   D
} Relationship Manager Sign Off - For Bank Use Only(Explanatory Statement) Pg 708 of 1648
                                                                                                                Authorisation: I confirm that :
Customer Name
                                                                                                                •    The agreement and any/all Customer Associate Letters of Authority have been signed in accordance with
Customer Type                GBFI         GBCO           GBMN             GBPS               GBMS                    the customers’ respective bank mandates and HSBCnet signing rules
                                                                                                                •    All required KYC Checks have been completed
                             CMBB          CMBM          CMCB             CMCM                CMCS              •    The limits stated in this section have been approved/sanctioned and are to be placed on HSBCnet

                                                                                                                      GTE/SDC Omnibus Counter Indemnity and associated Facility Letter is in place (tick if applicable).
                             CMMS

Sales Manager
                                                                                                                RM Signature
Limits
Approved daily BACS limit                 £                                                                     Print Name
Approved daily Priority Payments/
Currency Transfer/Daylight                £                                                                     Date
Overdraft limit                                                      if left blank, will revert to pay/no-pay

STC limit                                 £                                                                     RM Location/Sort Code

Max £ 315,000.00 - only applicable for STC clients
                                                                                                                RM Telephone Number




                                                                                                                                                                                                                               2020-10-14 16:03:57
Currency Limits MUST be expressed in all currencies where the customer has an account and
has requested payment functionality. Each currency net debit limit may be equal to but not more
than the Approved daily Priority Payments/Currency Transfer/Daylight overdraft limit. Use the
bank’s current notional rates.                                                                                        On-site Training Visit              Free WebEx Training

   Currency Code                                   Net Debit Limit




                                                                                                                                                                                                                               Document ID:
                                                                                                                       SBT (PCM Direct)                   E-GTE/SDC Fee                       £
  G         B   P
                                                                                                                       Standard Tariff                    E-trade Monthly Fee                 £

                                                                                                                       Restricted Tariff                  Set-up Fee                          £




                                                                                                                                                                                                                               UK HSBCnet Agreement T&Cs - Non - Micro Enterprise - 07-August-2015
                                                                                                                N.B. (Please complete the invoicing form if default prices are not applicable, in the absence of
                                                                                                                information, default pricing will apply)


Get Rate Supplementary Details                                                                                  Billing Address: As per page 1




                                                                                                                                                                                                                                                                                                     Schedule ID: eCKMCARMSIGNOFFEU15July2015
New customer to HSBC ?                             Yes                            No
                                                                                                                    RM Code                                               Sales ManagerCode
Number of foreign exchange payments per annum
Average size of foreign exchange payment                  £




                                                                                                                                                                                                               707
                                                                                                                                                                                                                             Page 3 of 6
Section 6                                                                                                                                                                       For Bank Use Only: CIN
                                                       20-12433-scc
                                            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                                                                   Exhibit   D
                                                (Explanatory Statement) Pg 709 of 1648
} HSBCnet Supplementary Terms and Conditions - Eurozone SEPA Credit Transfer Service

1.      INTRODUCTION                                                                                                       2.3   Payments made using the EZ Service will be executed within one (1) Business Day following the date on
                                                                                                                                 which the Bank receives the Customer Instruction. Where the Bank receives a Customer Instruction for
1.1    These Supplementary Terms and Conditions (the ‘EZ Terms’) apply to and govern the use of the EZ Service                   execution on a non- Business Day, the Bank will execute the Customer Instruction on the next Business Day.
       (as defined below) by the Customer using HSBCnet and shall form part of the HSBCnet Customer
       Agreement entered into between the Customer and the Principal Bank (the ‘Agreement’). The EZ Terms                  2.4   Any Customer Instruction received by the Bank on or after the specified cut-off time on any Business Day will
       apply to the provision of the EZ Service by the HSBC entity which maintains the account from which the                    be treated as having been received by the Bank on the next Business Day.
       Customer makes payments using the EZ Service (the "Bank").                                                          2.5   Further details of the EZ Service (including the cut-off times) are set out in the Fact sheet.
1.2    Expressions defined in the Agreement shall have the same meanings when used in these EZ Terms unless
       otherwise specified.
1.3    These EZ Terms are supplementary to and shall not prejudice any party’s rights and obligations under the            3.    MAKING A PAYMENT USING THE EZ SERVICE: DATA REQUIREMENTS
       Agreement, provided always that in the event of any conflict between these EZ Terms and the provisions of           3.1   To make a Payment using the EZ Service, the Customer Instruction must include all data and information
       the Agreement, these EZ Terms shall prevail insofar as the EZ Service is concerned.                                       required to be included in the Fact Sheet, under the SEPA Rulebook or requested by the Bank from time to
1.4    Certain jurisdictions may have particular legal, regulatory, business or service requirements that must be                time (including, without limitation, the IBAN of the account of the Beneficiary to which the Payment is to be
       incorporated into these EZ Terms where applied to accounts in those jurisdictions; where appropriate, these               made).
       requirements will be dealt with in separate country-specific conditions. Where such country-specific                3.2   The Customer must ensure that any and all data included in its Customer Instruction and supplied to the Bank
       conditions are necessary they will be set out in a schedule to these EZ Terms or otherwise provided to the                is accurate, consistent and complete.
       Customer by the Bank. Without prejudice to the foregoing, the provision of the EZ Service is subject to the
       requirements of all applicable laws.
1.5    In these EZ Terms, the following words shall have the following meanings:                                           4.    WHERE WE CANNOT ACCEPT A PAYMENT UNDER THE EZ SERVICE
                                                                                                                           4.1   The Bank may decline to process any Customer Instruction and will (unless to do so would place the Bank in
Business Day               means any day on which the Bank or the Beneficiary Bank involved in the execution of                  contravention of any applicable laws and regulations) notify the Customer as soon as reasonably practicable
                           the Payment is open for business as required for the execution of the Payment.                        giving its reasons for doing so, in the event that:




                                                                                                                                                                                                                                                    2020-10-14 16:03:57
Beneficiary                means the recipient of a Payment.
                                                                                                                                 4.1.1   the Customer has failed to include all of the data or information required under Clause 3;
Beneficiary Bank           means the financial institution with whom the Beneficiary’s specified account is located.
                                                                                                                                 4.1.2   the Beneficiary Bank does not fully comply with the SEPA Rulebook in respect of making and
BIC                        means the Bank Identifier Code, an 8 or 11 character code used to identify a financial                        receiving payments;
                           institution.
                                                                                                                                 4.1.3   the Beneficiary’s account is unable to receive Payments in Euro;
Eurozone                   means the SEPA countries as referred to in the Fact sheet.
                                                                                                                                 4.1.4   the Customer has insufficient funds in the relevant account to make the Payment or to make the
EZ Service                 means the service provided by the Bank to the Customer in relation to the making of                           Payment would exceed any limits that the Bank has set in respect of the Customer or the relevant




                                                                                                                                                                                                                                                    Document ID:
                           Payments by the Customer from accounts located in the Eurozone to a Beneficiary's                             account;
                           account also located in the Eurozone and under the terms of the SEPA Scheme.
                                                                                                                                 4.1.5   the Bank reasonably believes that a Customer Instruction is not authentic or valid (including, without
Fact sheet                 means the HSBC SEPA Credit Transfer fact sheet available at www.hsbcnet.com/sepa.                             limitation, where the Bank has concerns as to the plausibility of the IBAN of the Beneficiary and the
IBAN                       means the International Bank Account Number, a number which is used to uniquely                               validity of the BIC of the Beneficiary Bank; or
                           identify an account at a financial institution.                                                       4.1.6   processing the Customer Instruction would be in contravention of any applicable laws and regulations.




                                                                                                                                                                                                                                                    UK HSBCnet Agreement T&Cs - Non - Micro Enterprise - 07-August-2015
Originator Bank            means the Bank at which the Customer's account from which a Payment is sent is held.
                                                                                                                           4.2   Returns, Rejects and Recalls (as those terms are defined in the SEPA Rulebook) will be processed in
Payment                    means a credit transfer whereby funds are debited from a Customer's account within the                accordance with the Bank's exceptions processing procedures, the relevant provisions of the SEPA Rulebook




                                                                                                                                                                                                                                                                                                                          Schedule ID: eCKMHST&CEZSEPACRTRFSCHEU07August2015
                           Eurozone, and subsequently credited to a Beneficiary’s account within the Eurozone.                   and applicable laws and regulations.
SEPA Rulebook              means the document entitled ‘SEPA Credit Transfer Scheme Rulebook, currently version
                           8.0 and dated 25 November 2014 (as the same may be amended or replaced from time to
                           time), which sets out the rules to which all financial institutions wishing to participate in
                                                                                                                           5.    RECEIVING PAYMENTS UNDER THE EZ SERVICE
                           the SEPA Scheme must adhere.
SEPA Scheme                means the SEPA Credit Transfer Scheme as designed by the European Payments Council              5.1   The Bank shall deliver to the Customer in full and without alteration any remittance data received by us from
                           and more particularly described in the SEPA Rulebook.                                                 the Originator Bank. For the avoidance of doubt, the Customer hereby acknowledges and agrees that the
                                                                                                                                 Bank is only able to deliver to the Customer such remittance data in the form the Bank receives it from the
                                                                                                                                 Originator Bank and that the Bank is under no obligation to vet, alter or confirm such data.
2.     EZ SERVICE
2.1    Payments made using the EZ Service will be made in Euro and so where the account from which the
       Customer makes the Payment is not denominated in Euro, a currency conversion will be carried out at the             6.    MISCELLANEOUS
       then current rate offered by the Bank in relation to that Customer account or otherwise agreed between the
       Bank and the Customer.                                                                                              6.1   The provisions of these EZ Terms shall continue for the benefit of the successors and permitted assignees of
                                                                                                                                 the Bank and the Customer.
2.2    The Bank may from time to time expand, reduce, vary, suspend, withdraw or cancel any part(s) of the EZ
       Service in any of the jurisdictions concerned and will, to the extent practicable, give reasonable notice of the    6.2   These EZ Terms are governed by and will be construed in accordance with the laws of the jurisdiction in
       same to the Customer.                                                                                                     which the Bank maintains the Customer’s account from which Payments are made.



                                                                                                                                                                                                                                  708
                                                                                                                                                                                                                                                  Page 4 of 6
Section 7
                                                                                                                                                For Bank Use Only: CIN
                                              20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                            Exhibit   D
} E-Channels Country Conditions - UK                                  (Explanatory Statement) Pg 710 of 1648
1     INTRODUCTION

1.1   You, the Customer, have agreed with us, the Bank, terms and conditions relating to certain electronic banking services by signing or adhering to one or more of the following
      customer agreements (the ‘Terms and Conditions’): (i) Hexagon; (ii) HSBCnet; (iii) HSBC Connect; (iv) E-Channels Master Customer Agreement with one or more schedules;
      and/or (v) customer agreement(s) similar to one or more of the above.

1.2   These UK Country Conditions supplement the Terms and Conditions and govern the relationship between the Customer and the Bank in relation to the account/s in the United
      Kingdom. However, these UK Country Conditions only apply in circumstances:

      1.2.1     where the payment services providers of both the payer and the payee are located within the European Economic Area (the ‘EEA’); and

      1.2.2     the payment services are carried out in either euro or in the currency of an EEA State that has not adopted the euro as its currency.

1.3   Capitalised expressions used in these UK Country Conditions unless defined herein shall have the meanings given to such expressions in the Terms and Conditions.

1.4   In the event of any conflict between the Terms and Conditions and the UK Country Conditions, these UK Country Conditions shall prevail.



2.    CUSTOMER INSTRUCTIONS




                                                                                                                                                                                                  2020-10-14 16:03:57
2.1   In order for a Customer Instruction to be properly executed, we must be provided with the payee’s bank sort code and account number or, where applicable, the bank identification
      code (BIC) or other relevant identification of the payee’s bank and the payee’s international bank account number (IBAN) or other relevant account number, and/or such information
      if any as we may advise you of from time to time.




                                                                                                                                                                                                  Document ID:
2.2   We must receive a Customer Instruction before the cut-off time specified in any reference material provided to you or made available by us or we will deem the instruction to have
      been received on the next business day. Notwithstanding this, a Customer Instruction given to us after the cut-off time specified in any reference material provided to you or made
      available by us and on a business day for us may be processed by us on that day but we shall not be obliged to do so. Customer Instructions received on days which are not
      business days for us will also be deemed to have been received on the next business day. For the avoidance of doubt, a business day for us means any day other than a Saturday,
      Sunday or a public holiday in the UK, where we are open for business.




                                                                                                                                                                                                  UK HSBCnet Agreement T&Cs - Non - Micro Enterprise - 07-August-2015
2.3   Where we receive a Customer Instruction from you for execution on a specific day, you agree that the time of receipt is deemed to be that specific day we are to execute that
      Customer Instruction.

2.4   Payment transactions will be executed in the currency agreed between the parties. The parties may also agree financial limit(s) upon the amounts which can be subject to Customer
      Instructions. Maximum execution times will be as advised to you whether in any reference material provided to you or otherwise made available by us.

2.5   Without prejudice to any provisions in the Terms and Conditions related to matters similar to these referred to below in this paragraph 2.5, we shall have the right to stop the use of




                                                                                                                                                                                                                                                                        Schedule ID: eCKMCCGBRNM15July2015
      a payment instrument (including the use of a password or token to access the relevant electronic channel and Services) on reasonable grounds relating to:

      (a)     the security of the payment instrument;

      (b)     the suspected unauthorised or fraudulent use of the payment instrument; or

      (c)     your ability to repay any credit advanced to you.



                                                                                                                                                                                     709
                                                                                                                                                                                                Page 5 of 6
Section 7                                                                                                                                      For Bank Use Only: CIN
                                            20-12433-scc
                                               Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                               Exhibit   D
} E-Channels Country Conditions - UK...Continued (Explanatory Statement) Pg 711 of 1648

3      MISCELLANEOUS

3.1    To the fullest extent that is permitted by law, the Customer agrees that provisions of the Payment Services Regulations 2009 (as from time to time amended, restated or re-enacted)
       (the ‘Regulations’) shall not apply to the Terms and Conditions and these UK Country Conditions.

3.2    The provisions which shall not apply as provided in paragraph 3.1 above shall include the whole of Part 5 of the Regulations and Regulations 54(1), 55(3), 60, 62, 63, 64, 67, 75, 76
       and 77 (as from time to time amended, restated or re-enacted).

3.3    No person other than the Bank, other members of the HSBC Group, the Customer and the Customer Associate(s) shall have any rights under the Contracts (Rights of Third Parties)
       Act 1999 (as amended from time to time) to enforce any term (express or implied) of these UK Country Conditions but this is without prejudice to any right or remedy of a third party
       which may exist or be available apart from that Act.

3.4    As of the date of these UK Country Conditions, you agree that each Customer Associate is not a microenterprise (as defined in Commission Recommendation 2003/361/EC, as
       amended from time to time) (a Micro-enterprise’) or if any Customer Associate is a Micro-enterprise, then that Customer Associate is a group undertaking (as defined in the
       Companies Act 2006, as amended from time to time) (a ‘Group Undertaking’) of yours. If at any time after these UK Country Conditions take effect, there is: (i) a Customer
       Associate that is a Micro-enterprise but is not a Group Undertaking of yours; or (ii) a Customer Associate that becomes a Micro-enterprise but is not a Group Undertaking of yours,
       then you shall inform us in writing as other terms and conditions will apply to them and their accounts instead of these UK Country Conditions.

3.5    Subject to these UK Country Conditions, where permitted, we are entitled to debit your accounts, wherever they are situated and whenever they are opened, with any amounts that




                                                                                                                                                                                                  2020-10-14 16:03:57
       we have paid or incurred in accordance with a Customer Instruction even if this may conflict with any terms and conditions relating to your accounts.



4      INFORMATION MANAGEMENT TERMS




                                                                                                                                                                                                  Document ID:
4.1    You may also have received one or more of the following documents from us setting out our information management terms (the “Information Management Terms”):

       (i)     our Terms of Business;
       (ii)    our Tax Reporting Obligations Terms; and/or
       (iii)   our Business Banking Terms and Conditions on or after 1 November 2014.




                                                                                                                                                                                                  UK HSBCnet Agreement T&Cs - Non - Micro Enterprise - 07-August-2015
4.2    In the event of conflict between (a) the provisions of the Agreement which relate to our management of information and (b) the Information Management Terms you have received
       (if any), the Information Management Terms will prevail.

4.3    Where you have not received any Information Management Terms from us, the terms of the Agreement shall apply in full until such time as you may receive any Information
       Management Terms.




                                                                                                                                                                                                                                                                        Schedule ID: eCKMCCGBRNM15July2015
5      GOVERNING LAW AND JURISDICTION

5.1    These UK Country Conditions and any dispute, claim or issue arising out of or in connection with them (whether of a contractual or non-contractual nature, such as claims in tort, for
       breach of statute or regulation or otherwise) shall be governed by the laws of England and Wales. Both parties irrevocably submit to the non-exclusive jurisdiction of the courts of
       England and Wales.




                                                                                                                                                                                     710
                                                                                                                                                                                                Page 6 of 6
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 712 of 1648



                                 PART 3

                      NEW LC FACILITY AGREEMENT




                                   203
                                                                       711
  20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                    (Explanatory Statement) Pg 713 of 1648



VERSION ATTACHED TO RID




                       US$60,000,000
            SUPER SENIOR FACILITY AGREEMENT


                                      [] 2020


                                         For




                        KCA DEUTAG ALPHA LIMITED
                              as the Company




                                        with




                               LLOYDS BANK PLC
                                acting as the Bank




                                         and

                      LUCID TRUSTEE SERVICES LIMITED
                             acting as Security Agent




                                   Allen & Overy LLP

                          0101521-0000029 UKO3: 2000896815.22
                                                                         712
      20-12433-scc                  Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                                              Exhibit D
                                       (Explanatory Statement) Pg 714 of 1648




                                                                         CONTENTS



Clause                                                                                                                                                              Page

1.       Definitions and interpretation .................................................................................................................... 1
2.       The Facility ............................................................................................................................................... 18
3.       Purpose ...................................................................................................................................................... 19
4.       Utilisation .................................................................................................................................................. 19
5.       Bank specific conditions .......................................................................................................................... 22
6.       Undertakings ............................................................................................................................................. 26
7.       Repayment ................................................................................................................................................ 27
8.       Illegality, voluntary prepayment and cancellation ................................................................................. 27
9.       Mandatory prepayment - Change of Control .......................................................................................... 28
10.      Restrictions................................................................................................................................................ 28
11.      Default Interest ......................................................................................................................................... 29
12.      Fees ............................................................................................................................................................ 29
13.      Tax gross up and indemnities .................................................................................................................. 30
14.      Increased Costs ......................................................................................................................................... 38
15.      Other indemnities ..................................................................................................................................... 39
16.      Mitigation by the Bank ............................................................................................................................. 40
17.      Costs and expenses ................................................................................................................................... 41
18.      Guarantee and indemnity ......................................................................................................................... 41
19.      Representations ......................................................................................................................................... 49
20.      Information undertakings ......................................................................................................................... 54
21.      General undertakings ................................................................................................................................ 57
22.      Events of Default ...................................................................................................................................... 61
23.      Changes to the Bank ................................................................................................................................. 65
24.      Changes to the Obligors ........................................................................................................................... 69
25.      Conduct of business by the Finance Parties ............................................................................................ 71
26.      Payment mechanics .................................................................................................................................. 72
27.      Set-off ........................................................................................................................................................ 74
28.      Notices ....................................................................................................................................................... 74
29.      Calculations and certificates .................................................................................................................... 75
30.      Partial invalidity........................................................................................................................................ 76
31.      Remedies and waivers .............................................................................................................................. 76
32.      Amendments and waivers ........................................................................................................................ 76
33.      Confidential Information .......................................................................................................................... 77
34.      Counterparts .............................................................................................................................................. 79
35.      Contractual recognition of bail-in............................................................................................................ 79
36.      Governing law........................................................................................................................................... 81
37.      Enforcement .............................................................................................................................................. 81




0101521-0000029 UKO3: 2000896815.22
                                                                                                                                                             713
        20-12433-scc                   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                                           Exhibit D
                                          (Explanatory Statement) Pg 715 of 1648



Schedule

1.          The Original Obligors .............................................................................................................................. 82
            Part 1       The Original Borrowers ....................................................................................................... 82
            Part 2       The Original Guarantors ...................................................................................................... 83
2.          Conditions precedent required to be delivered by an Additional Obligor ............................................ 84
3.          Utilisation Request ................................................................................................................................... 86
4.          Form of Transfer Certificate .................................................................................................................... 88
5.          Form of Assignment Agreement ............................................................................................................. 91
6.          Form of Accession Deed .......................................................................................................................... 94
7.          Form of Resignation Letter ...................................................................................................................... 97
8.          Form of Leverage Calculation Certificate............................................................................................... 98
9.          Existing Undertakings .............................................................................................................................. 99
10.         Restrictive Covenants ............................................................................................................................. 101



Signatories ............................................................................................................................................................ 150




0101521-0000029 UKO3: 2000896815.22
                                                                                                                                                             714
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                            (Explanatory Statement) Pg 716 of 1648




THIS AGREEMENT is dated [] 2020 and made

BETWEEN:

(1)     KCA DEUTAG ALPHA LIMITED as parent (the Company);

(2)     THE PERSONS listed in Part 1 of Schedule 1 (The Original Obligors) as original borrowers (the
        Original Borrowers);

(3)     THE PERSONS listed in Part 2 of Schedule 1 (The Original Obligors) as original guarantors
        (together with the Company, the Original Guarantors);

(4)     LLOYDS BANK PLC (the Original Bank);

(5)     LUCID TRUSTEE SERVICES LIMITED as security trustee and security agent for the Secured
        Parties (the Security Agent).

IT IS AGREED as follows:

1.      DEFINITIONS AND INTERPRETATION

1.1     Definitions

        In this Agreement, capitalised terms have the meanings given to them in Schedule 10 (Restrictive
        Covenants) and:

        Abbot Group means Abbot Group Limited.

        Acceleration Event means an Event of Default in respect of which any notice has been served by
        the Bank demanding payment or repayment of any amount under the Facility in accordance with
        Clause 22.15 (Acceleration).

        Accession Deed means a document substantially in the form set out in Schedule 6 (Form of
        Accession Deed).

        Accounting Principles means:

        (a)     in relation to the consolidated financial statements of the Company, generally accepted
                accounting principles in England and Wales from time to time, including IFRS; and

        (b)     in relation to any other member of the Restricted Group, generally accepted accounting
                principles and generally accepted financial reporting standards and practices in the
                jurisdiction of incorporation of the relevant member of the Restricted Group from time to
                time.

        Additional Borrower means a person which becomes an Additional Borrower in accordance with
        Clause 24 (Changes to the Obligors).

        Additional Guarantor means a person which becomes an Additional Guarantor in accordance with
        Clause 24 (Changes to the Obligors).

        Additional Obligor means an Additional Borrower or an Additional Guarantor.

        Adjusted Group means the Company and the wholly-owned members of the Restricted Group.


0101521-0000029 UKO3: 2000896815.22                 1
                                                                                               715
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 717 of 1648



        Affiliate means, in relation to any person, a Subsidiary of that person or a Holding Company of that
        person or any other Subsidiary of that Holding Company.

        Agreed Security Principles means the principles set out in schedule 8 (Agreed Security Principles)
        of the Intercreditor Agreement.

        Annual Financial Statements has the meaning given to that term in Clause 20 (Information
        undertakings).

        Anti-Corruption Laws means all laws, rules, and regulations of any jurisdiction applicable to
        members of the Group, from time to time, concerning or relating to bribery or corruption, including,
        but not limited to, the Foreign Corrupt Practices Act of 1977, the Bribery Act 2010 of the United
        Kingdom, the OECD Convention on Combating Bribery of Foreign Public Officials in International
        Business Transactions.

        Approved Currency means euro, USD, Sterling, Omani Rial, Kuwaiti Dinar, Saudi Riyal, Mexican
        peso, Norwegian Krone, Algerian Dinar, Polish Zloty, Russian Rouble, Albanian Lek, United Arab
        Emirates Dirham and/or any other currency approved by the Bank.

        Assignment Agreement means an agreement substantially in the form set out in Schedule 5 (Form
        of Assignment Agreement) or any other form agreed between the relevant assignor and assignee
        provided that if that other form does not contain the undertaking set out in the form set out
        in Schedule 5 (Form of Assignment Agreement) it shall not be a Creditor/Creditor Representative
        Accession Undertaking as defined in, and for the purposes of, the Intercreditor Agreement.

        Authorisation means an authorisation, consent, approval, resolution, licence, exemption, filing,
        notarisation or registration.

        Authorised Person means any director of the Company or the chief executive officer, chief
        financial officer, head of treasury, head of corporate development or head of group accounting of the
        Group.

        Availability Period means the period from and including the date of this Agreement to and
        including the date which falls one month prior to the Termination Date.

        Available Commitment means, subject to Clause 5.2 (Available Commitment), the Bank's
        Commitment minus (subject as set out below):

        (a)     the Base Currency Amount of its participation in any outstanding Utilisations; and

        (b)     in relation to any proposed Utilisation, the Base Currency Amount of its participation in any
                other Utilisations that are due to be made on or before the proposed Utilisation Date.

        For the purposes of calculating the Bank's Available Commitment in relation to any proposed
        Utilisation, an amount equal to the Bank's participation in any Utilisations that are due to be renewed
        or replaced on or before the proposed Utilisation Date shall not be deducted from the Bank's
        Commitment.

        Available Facility means the aggregate for the time being of the Bank's Available Commitment.

        Bank means:

        (a)     the Original Bank; and




0101521-0000029 UKO3: 2000896815.22                   2
                                                                                                     716
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 718 of 1648



        (b)     any bank, financial institution, trust, fund or other entity which has become a Party as the
                "Bank" in accordance with Clause 23 (Changes to the Bank),

        which in each case has not ceased to be a Party as such in accordance with the terms of this
        Agreement.

        Bank Levy means:

        (a)     any tax levied by reference to the balance sheet or capital base of any person or its liabilities
                or minimum regulatory capital or any combination thereof (including, without limitation, the
                UK bank levy as set out in the Finance Act 2011 (as amended), the German bank levy as set
                out in the German Restructuring Fund Act 2010 (Restrukturierungsfondsgesetz) (as
                amended);

        (b)     any financial activities taxes (or other taxes) of a kind contemplated in the European
                Commission consultation paper on financial sector taxation dated 22 February 2011 or the
                Single Resolution Mechanism established by EU Regulation n°806/2014 of July 15, 2014)

        (c)     any bank surcharge or banking corporation tax surcharge as enacted by section 17 of, and
                Schedule 3 to, the Finance (No. 2) Act 2015 (as amended); and

        (d)     any other surcharge or tax levied on a similar basis or for a similar purpose implemented in
                any other jurisdiction.

        Bank's Spot Rate of Exchange means:

        (a)     the Bank's spot rate of exchange; or

        (b)     (if the Bank does not have an available spot rate of exchange) any other publicly available
                spot rate of exchange selected by the Bank (acting reasonably),

        for the purchase of the relevant currency with the Base Currency in the London foreign exchange
        market at or about 7.30 a.m. London time on a particular day.

        Base Currency means US Dollars.

        Base Currency Amount means in relation to:

        (a)     each Existing Undertaking, the amount specified in Schedule 9 (Existing Undertakings); and

        (b)     any other Utilisation, the amount specified in the Utilisation Request delivered by a
                Borrower for that Utilisation (or, if the amount requested is not denominated in the Base
                Currency, that amount converted into the Base Currency at the Bank's Spot Rate of
                Exchange on the date which is three Business Days before the Utilisation Date or, if later, on
                the date the Bank receives the Utilisation Request in accordance with the terms of this
                Agreement),

        in each case, as adjusted under Clause 4.7 (Revaluation of Undertakings) or Clause 5.8(c) (Cash
        cover), and to reflect any repayment, prepayment, consolidation or division of a Utilisation.

        Billing Cycle Date means the last day of February, May, August and November in each calendar
        year.

        Borrower means an Original Borrower or an Additional Borrower unless it has ceased to be a
        Borrower in accordance with Clause 24 (Changes to the Obligors).

0101521-0000029 UKO3: 2000896815.22                    3
                                                                                                       717
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 719 of 1648



        Business Day means a day (other than a Saturday or Sunday) on which banks are open for general
        business in London, and

        (a)     (in relation to any date for payment or purchase of a currency other than euro) the principal
                financial centre of the country of that currency; or

        (b)     (in relation to any date for payment or purchase of euro) any TARGET Day.

        Charged Property means all of the assets of the Obligors and the Third Party Security Providers
        which from time to time are, or are expressed to be, the subject of the Transaction Security.

        Code means the US Internal Revenue Code of 1986.

        Commitment means:

        (a)     in relation to the Original Bank, US$60,000,000; and

        (b)     in relation to any other Bank, the amount in the Base Currency of any Commitment
                transferred to it under this Agreement,

        to the extent not cancelled, reduced or transferred by it under this Agreement.

        Confidential Information means all information relating to the Company, any Obligor, the Group,
        the Third Party Security Providers, the Finance Documents or the Facility of which a Finance Party
        becomes aware in its capacity as, or for the purpose of becoming, a Finance Party or which is
        received by a Finance Party in relation to, or for the purpose of becoming a Finance Party under, the
        Finance Documents or the Facility from either:

        (a)     any member of the Group or any of its advisers; or

        (b)     another Finance Party, if the information was obtained by that Finance Party directly or
                indirectly from any member of the Group or any of its advisers,

        in whatever form, and includes information given orally and any document, electronic file or any
        other way of representing or recording information which contains or is derived or copied from such
        information but excludes information that:

                (A)      is or becomes public information other than as a direct or indirect result of any
                         breach by that Finance Party of Clause 33 (Confidential Information);

                (B)      is identified in writing at the time of delivery as non-confidential by any member of
                         the Group or any of its advisers; or

                (C)      is known by that Finance Party before the date the information is disclosed to it in
                         accordance with paragraphs (a) or (b) above or is lawfully obtained by that Finance
                         Party after that date, from a source which is, as far as that Finance Party is aware,
                         unconnected with the Group and which, in either case, as far as that Finance Party is
                         aware, has not been obtained in breach of, and is not otherwise subject to, any
                         obligation of confidentiality.

        Confidentiality Undertaking means a confidentiality undertaking substantially in a recommended
        form of the LMA or in any other form agreed between the Company and the Bank.

        CTA means the Corporation Tax Act 2009.



0101521-0000029 UKO3: 2000896815.22                   4
                                                                                                    718
     20-12433-scc          Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                              (Explanatory Statement) Pg 720 of 1648



        Default means an Event of Default or any event or circumstance specified in Clause 22 (Events of
        Default) which would (with the expiry of a grace period, the giving of notice, the making of any
        determination under the Finance Documents or any combination of any of the foregoing) be an
        Event of Default.

        Defaulting Bank means the Bank if it:

        (a)       has rescinded or repudiated a Finance Document;

        (b)       has failed to issue an Undertaking (or has notified the Company that it will not issue an
                  Undertaking) in accordance with Clause 4.5 (Issue of Undertakings) or which has failed to
                  pay a claim (or has notified the Company that it will not pay a claim) in accordance with
                  (and as defined in) Clause 6.2 (Claims under an Undertaking); or

        (c)       is the subject of an Insolvency Event which has occurred and is continuing,

        unless:

        (i)       its failure to pay, or to issue an Undertaking, is caused by:

                  (A)     administrative or technical error; or

                  (B)     a Disruption Event,

                  and payment is made within five Business Days of its due date; or

        (ii)      the Bank is disputing in good faith whether it is contractually obliged to make the payment
                  in question.

        Delegate means any delegate, agent, attorney, co-trustee or co-security agent appointed by the
        Security Agent.

        Disruption Event means either or both of:

        (a)       a material disruption to those payment or communications systems or to those financial
                  markets which are, in each case, required to operate in order for payments to be made in
                  connection with the Facility (or otherwise in order for the transactions contemplated by the
                  Finance Documents to be carried out) which disruption is not caused by, and is beyond the
                  control of, any of the Parties; or

        (b)       the occurrence of any other event which results in a disruption (of a technical or systems-
                  related nature) to the treasury or payments operations of a Party preventing that, or any other
                  Party:

                  (i)     from performing its payment obligations under the Finance Documents; or

                  (ii)    from communicating with other Parties in accordance with the terms of the Finance
                          Documents,

        and which (in either such case) is not caused by, and is beyond the control of, the Party whose
        operations are disrupted.

        Environment means humans, animals, plants and all other living organisms including the ecological
        systems of which they form part and the following media:



0101521-0000029 UKO3: 2000896815.22                      5
                                                                                                       719
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 721 of 1648



        (a)     air (including, without limitation, air within natural or man-made structures, whether above
                or below ground);

        (b)     water (including, without limitation, territorial, coastal and inland waters, water under or
                within land and water in drains and sewers); and

        (c)     land (including, without limitation, land under water).

        Environmental Claim means any claim, proceeding, formal notice or investigation by any person in
        respect of any Environmental Law.

        Environmental Law means any applicable law or regulation which relates to:

        (a)     the pollution or protection of the Environment;

        (b)     the conditions of the workplace; or

        (c)     the generation, handling, storage, use, release or spillage of any substance which, alone or in
                combination with any other, is capable of causing harm to the Environment, including,
                without limitation, any waste.

        Environmental Permits means any permit and other Authorisation and the filing of any
        notification, report or assessment required under any Environmental Law for the operation of the
        business of any member of the Restricted Group conducted on or from the properties owned or used
        by any member of the Restricted Group.

        Event of Default means any event or circumstance specified as such in Clause 22 (Events of
        Default).

        Existing Undertakings means each of the Undertakings listed in Schedule 9 (Existing
        Undertakings) and includes all outstanding Undertakings, as at the date of this Agreement, issued
        under the ancillary facility agreement dated 16 May 2014 (as amended and/or restated from time to
        time) and made between, amongst others, the Company and the Bank.

        Expiry Date means, for an Undertaking, the last day of its Term.

        Facility means the credit facility made available under this Agreement as described in Clause 2.1
        (The Facility).

        Facility Office means:

        (a)     in respect of the Bank, the office or offices notified by the Bank to the Company in writing
                on or before the date it becomes the Bank (or, following that date, by not less than five
                Business Days' written notice) as the office or offices through which it will perform its
                obligations under this Agreement; or

        (b)     in respect of any other Finance Party, the office in the jurisdiction in which it is resident for
                tax purposes.

        FATCA means:

        (a)     sections 1471 to 1474 of the Code or any associated regulations;




0101521-0000029 UKO3: 2000896815.22                    6
                                                                                                       720
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                            (Explanatory Statement) Pg 722 of 1648



        (b)     any treaty, law or regulation of any other jurisdiction, or relating to an intergovernmental
                agreement between the US and any other jurisdiction, which (in either case) facilitates the
                implementation of any law or regulation referred to in paragraph (a) above; or

        (c)     any agreement pursuant to the implementation of any treaty, law or regulation referred to in
                paragraphs (a) or (b) above with the US Internal Revenue Service, the US government or
                any governmental or taxation authority in any other jurisdiction.

        FATCA Application Date means:

        (a)     in relation to a "withholdable payment" described in section 1473(1)(A)(i) of the Code
                (which relates to payments of interest and certain other payments from sources within the
                US), 1 July 2014; or

        (b)     in relation to a "passthru payment" described in section 1471(d)(7) of the Code not falling
                within paragraph (a) above, the first date from which such payment may become subject to a
                deduction or withholding required by FATCA.

        FATCA Deduction means a deduction or withholding from a payment under a Finance Document
        required by FATCA.

        FATCA Exempt Party means a Party that is entitled to receive payments free from any FATCA
        Deduction.

        Fee Letter means any agreement setting out fees payable to a Finance Party under a Finance
        Document.

        Finance Document means this Agreement, any Accession Deed, any Fee Letter, any Leverage
        Calculation Certificate, the Intercreditor Agreement, any Resignation Letter, any Transaction
        Security Document, any Utilisation Request and any other document designated as a "Finance
        Document" by the Bank and the Company.

        Finance Party means the Security Agent or the Bank.

        Financial Quarter means each quarterly accounting period of the Company.

        Financial Year means the annual accounting period of the Company.

        Group means the Company and each of its Subsidiaries for the time being.

        Group Member EBITDA means, for any period for any member of the Adjusted Group, the
        aggregate (without double counting) earnings before interest, tax, depreciation and amortisation
        attributable to such member of the Adjusted Group for such period, calculated on a last twelve
        months basis on the same basis as Consolidated EBITDA, on an unconsolidated basis and excluding
        all intra-group items and investments in its Subsidiaries, provided that any member of the Adjusted
        Group with negative Consolidated EBITDA shall be deemed to have Consolidated EBITDA of zero.

        Group Structure Chart means the group structure chart delivered to the Bank prior to the date of
        this Agreement.

        Guarantor means an Original Guarantor or an Additional Guarantor, unless it has ceased to be a
        Guarantor in accordance with Clause 24 (Changes to the Obligors).

        Guarantor Coverage Test has the meaning given to that term in Clause 21.15 (Guarantors).


0101521-0000029 UKO3: 2000896815.22                  7
                                                                                                  721
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 723 of 1648



        Holding Company means, in relation to a person, any other person in respect of which it is a
        Subsidiary.

        Indenture means any indenture entered into by any member of the Restricted Group with respect to
        the issuance of any Public Debt by a member of the Restricted Group.

        Insolvency Event in relation to an entity means that the entity:

        (a)     is dissolved (other than pursuant to a consolidation, amalgamation or merger);

        (b)     becomes insolvent or is unable to pay its debts or fails or admits in writing its inability
                generally to pay its debts as they become due;

        (c)     makes a general assignment, arrangement or composition with or for the benefit of its
                creditors;

        (d)     institutes or has instituted against it, by a regulator, supervisor or any similar official with
                primary insolvency, rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
                incorporation or organisation or the jurisdiction of its head or home office, a proceeding
                seeking a judgment of insolvency or bankruptcy or any other relief under any bankruptcy or
                insolvency law or other similar law affecting creditors' rights, or a petition is presented for
                its winding-up or liquidation by it or such regulator, supervisor or similar official;

        (e)     has instituted against it a proceeding seeking a judgment of insolvency or bankruptcy or any
                other relief under any bankruptcy or insolvency law or other similar law affecting creditors'
                rights, or a petition is presented for its winding-up or liquidation, and, in the case of any
                such proceeding or petition instituted or presented against it, such proceeding or petition is
                instituted or presented by a person or entity not described in paragraph (d) above and:

                (i)      results in a judgment of insolvency or bankruptcy or the entry of an order for relief
                         or the making of an order for its winding-up or liquidation; or

                (ii)     is not dismissed, discharged, stayed or restrained in each case within 30 days of the
                         institution or presentation thereof;

        (f)     has exercised in respect of it one or more of the stabilisation powers pursuant to Part 1 of the
                Banking Act 2009 and/or has instituted against it a bank insolvency proceeding pursuant to
                Part 2 of the Banking Act 2009 or a bank administration proceeding pursuant to Part 3 of the
                Banking Act 2009;

        (g)     has a resolution passed for its winding-up, official management or liquidation (other than
                pursuant to a consolidation, amalgamation or merger);

        (h)     seeks or becomes subject to the appointment of an administrator, provisional liquidator,
                conservator, receiver, trustee, custodian or other similar official for it or for all or
                substantially all its assets (other than, for so long as it is required by law or regulation not to
                be publicly disclosed, any such appointment which is to be made, or is made, by a person or
                entity described in paragraph (d) above);

        (i)     has a secured party take possession of all or substantially all its assets or has a distress,
                execution, attachment, sequestration or other legal process levied, enforced or sued on or
                against all or substantially all its assets and such secured party maintains possession, or any
                such process is not dismissed, discharged, stayed or restrained, in each case within 30 days
                thereafter;


0101521-0000029 UKO3: 2000896815.22                     8
                                                                                                        722
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 724 of 1648



        (j)     causes or is subject to any event with respect to it which, under the applicable laws of any
                jurisdiction, has an analogous effect to any of the events specified in paragraphs (a) to (i)
                above; or

        (k)     takes any action in furtherance of, or indicating its consent to, approval of, or acquiescence
                in, any of the foregoing acts.

        Intellectual Property means:

        (a)     any patents, trade marks, service marks, designs, business names, copyrights, database
                rights, design rights, domain names, moral rights, inventions, confidential information,
                knowhow and other intellectual property rights and interests (which may now or in the future
                subsist), whether registered or unregistered; and

        (b)     the benefit of all applications and rights to use such assets of each member of the Restricted
                Group (which may now or in the future subsist).

        Intercreditor Agreement means the intercreditor agreement dated the same date as this Agreement
        and made between, among others, the Company, the Security Agent and the Bank.

        Issuance Rate has the meaning given in Clause 12.1 (Issuance fees).

        ITA means the Income Tax Act 2007.

        Legal Opinion means any legal opinion delivered to the Bank under or in connection with the
        Finance Documents.

        Legal Reservations means:

        (a)     the principle that equitable remedies may be granted or refused at the discretion of a court
                and the limitation of enforcement by laws relating to insolvency, reorganisation and other
                laws generally affecting the rights of creditors;

        (b)     the time barring of claims under the Limitation Acts, the possibility that an undertaking to
                assume liability for or indemnify a person against non-payment of UK stamp duty may be
                void and defences of set-off or counterclaim;

        (c)     similar principles, rights and defences under the laws of any Relevant Jurisdiction; and

        (d)     any other matters which are set out as qualifications or reservations as to matters of law of
                general application in the Legal Opinions or customarily included in legal opinions for
                facilities of this type.

        Leverage Calculation Certificate means a certificate substantially in the form set out in Schedule 8
        (Form of Leverage Calculation Certificate).

        Limitation Acts means the Limitation Act 1980 and the Foreign Limitation Periods Act 1984.

        Material Adverse Effect means, taking into account any indemnity, insurance or other
        reimbursement right or claim which any member of the Restricted Group has in connection with the
        relevant event or circumstance), a material adverse effect on:

        (a)     the business, assets or financial condition of the Restricted Group taken as a whole; or




0101521-0000029 UKO3: 2000896815.22                   9
                                                                                                     723
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 725 of 1648



        (b)     the ability of the Restricted Group taken as a whole to perform its payment obligations under
                the Finance Documents; or

        (c)     subject to the Legal Reservations and the Perfection Requirements, the validity or
                enforceability of the Transaction Security Documents taken as a whole to the extent it is
                materially adverse to the interests of the Secured Parties under the Finance Documents.

        Material Company means, at any time:

        (a)     an Obligor; or

        (b)     a wholly-owned member of the Restricted Group that holds shares in an Obligor; or

        (c)     a Restricted Subsidiary of the Company that is a member of the Adjusted Group and has
                Group Member EBITDA representing 5 % or more of Consolidated EBITDA.

        Compliance with the conditions set out in paragraph (c) above shall be determined by reference to
        the most recent Leverage Calculation Certificate supplied by the Company with the latest Annual
        Financial Statements. A report by the Company's auditors that a Restricted Subsidiary is or is not a
        Material Company shall, in the absence of manifest error, be conclusive and binding on all Parties.

        Month means a period starting on one day in a calendar month and ending on the numerically
        corresponding day in the next calendar month, except that:

        (a)     if the numerically corresponding day is not a Business Day, that period shall end on the next
                Business Day in that calendar month in which that period is to end if there is one, or if there
                is not, on the immediately preceding Business Day; and

        (b)     if there is no numerically corresponding day in the calendar month in which that period is to
                end, that period shall end on the last Business Day in that calendar month.

        These rules will only apply to the last Month of any period.

        New Bank has the meaning given to that term in Clause 23 (Changes to the Bank).

        Noteholders means the holders of any notes issued pursuant to any Indenture.

        Obligor means a Borrower or a Guarantor.

        Obligors' Agent means the Company appointed to act on behalf of each Obligor in relation to the
        Finance Documents pursuant to Clause 2.3 (Obligors' Agent).

        Original Financial Statements means the consolidated audited financial statements of the Company
        for the Financial Year ended 31 December 2019.

        Original Obligor means an Original Borrower or an Original Guarantor.

        Participating Member State means any member state of the European Union that has the euro as
        its lawful currency in accordance with legislation of the European Union relating to Economic and
        Monetary Union.

        Party means a party to this Agreement.

        Perfection Requirements means the making or the procuring of appropriate registration, filings,
        recordings, enrolments, registrations, notarisations, notifications, endorsements and stampings and


0101521-0000029 UKO3: 2000896815.22                   10
                                                                                                     724
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                            (Explanatory Statement) Pg 726 of 1648



        payments in any jurisdiction in order to perfect any Transaction Security created by the Transaction
        Security Documents in order to achieve the relevant priority for such Transaction Security.

        Permitted Transaction means:

        (a)     any disposal required, Indebtedness incurred, guarantee, indemnity or Security given, or
                other transaction arising, under the Finance Documents;

        (b)     a Permitted Reorganisation;

        (c)     transactions not otherwise prohibited by the terms of this Agreement; or

        (d)     any Transaction Step.

        Qualifying Bank has the meaning given to that term in Clause 13 (Tax gross up and indemnities).

        Receiver means a receiver or receiver and manager or administrative receiver of the whole or any
        part of the Charged Property.

        Relevant Jurisdiction means, in relation to an Obligor:

        (a)     its jurisdiction of incorporation; and

        (b)     the jurisdiction whose laws govern the Transaction Security Documents entered into by it.

        Renewal Request means a written notice delivered to the Bank in accordance with Clause 4.6
        (Renewal of an Undertaking).

        Repeating Representations means each of the representations set out in Clause 19.2 (Status),
        Clause 19.3 (Binding obligations), Clause 19.4 (Non-conflict with other obligations), Clause 19.5
        (Power and authority), Clause 19.6 (Validity and admissibility in evidence), Clause 19.7 (Governing
        law and enforcement), Clause 19.20 (Good title to assets), Clause 19.21 (Legal and beneficial
        ownership) and Clause 19.25 (Centre of main interests).

        Representative means any delegate, agent, manager, administrator, nominee, attorney, trustee or
        custodian.

        Resignation Letter means a letter substantially in the form set out in Schedule 7 (Form of
        Resignation Letter).

        Restricted Group means the Group excluding the Unrestricted Subsidiaries.

        Restructuring means the restructuring of the Company and its Subsidiaries pursuant to the
        Restructuring Implementation Deed.

        Restructuring Implementation Deed has the meaning given to that term in the Scheme.

        Sanctioned Country means, at any time, a country or territory which is the subject of any country-
        wide or territory-wide Sanctions (being, as at the date of this Agreement, Cuba, Iran, North Korea,
        Syria, Sudan and the territory of Crimea).

        Sanctioned Person means, at any time:

        (a)     any person specifically listed in any Sanctions List (and, solely for the purposes of
                Clause 5.6 (Additional conditions to issuance of an Undertaking) and Clause 21.6 (Anti-


0101521-0000029 UKO3: 2000896815.22                      11
                                                                                                  725
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 727 of 1648



                corruption law and Sanctions) including clause (c) of this definition as it relates to such
                Clause) with respect to any person that is not a Group member or an Affiliate thereof, in that
                person's individual capacity unless otherwise specified in the relevant Sanctions List);

        (b)     any person located, organised or ordinarily resident in a Sanctioned Country; or

        (c)     any person controlled by any person referred to in paragraph (a) or (b) above.

        Sanctions means the economic or financial sanctions laws, regulations and restrictive measures
        administered, enacted, imposed or enforced, in each case from time to time, by any Sanctions
        Authority.

        Sanctions Authority means the United States, the United Kingdom, the United Nations Security
        Council, the European Union (and its member states), the Kingdom of Norway and the respective
        governmental institutions of any of the foregoing including, without limitation, Her Majesty's
        Treasury, OFAC, the U.S. Department of State, and any other agency of the U.S. government.

        Sanctions List means any list of persons specifically designated as being subject to Sanctions as
        maintained by any Sanctions Authority.

        Scheme means the scheme of arrangement in relation to KCA Deutag UK Finance plc under Part 26
        of the Companies Act 2006, which was sanctioned by the High Court of England and Wales on []
        2020.

        Secured Parties means each Finance Party from time to time party to this Agreement and any
        Receiver or Delegate.

        Security means a mortgage, charge, pledge, lien, standard security, assignation in security or other
        security interest securing any obligation of any person or any other agreement or arrangement having
        a similar effect.

        Senior Secured Gross Leverage Ratio has the meaning given to Consolidated Senior Secured Net
        Leverage Ratio but calculated such that the Consolidated Senior Secured Net Leverage is adjusted
        by:

        (a)     including in the calculation of the total amount of Senior Secured Indebtedness of the
                Company and the Restricted Subsidiaries, any Indebtedness drawn in cash outstanding on
                the date of determination which was Incurred under Section 4(b)(1) of Schedule 10
                (Restrictive Covenants); and

        (b)     adding back the amount of any cash and Cash Equivalents of the Company and its Restricted
                Subsidiaries on a consolidated basis deducted in calculating the Consolidated Senior Secured
                Net Leverage.

        Structure Memorandum means the structure paper prepared by Deloitte and entitled "KCA Deutag
        Group – Tax Structure Paper" dated [] 2020.

        Subsidiary means an entity of which a person has direct or indirect control or owns directly or
        indirectly more than 50 % of the voting capital or similar right of ownership and control for this
        purpose means the power to direct the management and policies of the entity whether through the
        ownership of voting capital, by contract or otherwise.

        TARGET2 means the Trans-European Automated Real-time Gross Settlement Express Transfer
        payment system which utilises a single shared platform and which was launched on 19 November
        2007.

0101521-0000029 UKO3: 2000896815.22                  12
                                                                                                    726
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 728 of 1648



        TARGET Day means any day on which TARGET2 is open for the settlement of payments in euro.

        Tax means any tax, levy, impost, duty or other charge or withholding of a similar nature (including
        any penalty or interest payable in connection with any failure to pay or any delay in paying any of
        the same).

        Term means each period determined under this Agreement for which the Bank is under a liability
        under an Undertaking.

        Termination Date means the date falling 30 days prior to the fifth anniversary of this Agreement.

        Third Party Security Provider means a person (other than an Obligor) who has entered into a
        Transaction Security Document pursuant to which it creates or expresses to create Security over any
        of its assets.

        Total Commitments means the aggregate of the Commitments, being US$60,000,000 at the date of
        this Agreement.

        Transaction Security means the Security created or expressed to be created in favour of the
        Security Agent or any other Secured Party pursuant to the Transaction Security Documents.

        Transaction Security Documents means:

        (a)     each of the security documents delivered to the Security Agent on or prior to the date of this
                Agreement; and

        (b)     any other document entered into by any Obligor or any Third Party Security Provider
                creating or expressed to create any Security over all or any part of its assets in respect of the
                obligations of any of the Obligors under any of the Finance Documents.

        Transaction Step has the meaning given in Clause 1.6 (Scheme and Structure Memorandum).

        Transfer Certificate means a certificate substantially in the form set out in Schedule 4 (Form of
        Transfer Certificate) or any other form agreed between the Bank and the Company.

        Transfer Date means, in relation to an assignment or a transfer, the later of:

        (a)     the proposed Transfer Date specified in the relevant Assignment Agreement or Transfer
                Certificate; and

        (b)     the date on which the Bank executes the relevant Assignment Agreement or Transfer
                Certificate.

        Treaty Bank has the meaning given to that term in Clause 13 (Tax gross up and indemnities).

        Undertaking means any letter of credit, bank guarantee, completion or performance bond,
        bid/tender bond, custom bond, advance payment guarantee, tax bond or any other instrument agreed
        between the Company and the Bank from time to time.

        Unpaid Sum means any sum due and payable but unpaid by an Obligor under the Finance
        Documents.

        US means the United States of America.

        US Tax Obligor means:


0101521-0000029 UKO3: 2000896815.22                   13
                                                                                                       727
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 729 of 1648



        (a)     a Borrower which is resident for tax purposes in the US; or

        (b)     an Obligor some or all of whose payments under the Finance Documents are from sources
                within the US for US federal income tax purposes.

        Utilisation means an Undertaking.

        Utilisation Date means the date of a Utilisation, being the date on which the relevant Undertaking is
        to be issued.

        Utilisation Request means a notice substantially in the form set out in Schedule 3 (Utilisation
        Request) or any other form of request permitted pursuant to Clause 5.3 (Alternative forms of
        Utilisation Request).

        VAT means:

        (a)     any tax imposed in compliance with the Council Directive of 28 November 2006 on the
                common system of value added tax (EC Directive 2006/112); and

        (b)     any other tax of a similar nature, whether imposed in a member state of the European Union
                in substitution for, or levied in addition to, such tax referred to in paragraph (a) above, or
                imposed elsewhere.

        White List means any of the following: Barclays, BNP Paribas, Citi, Commerzbank, Deutsche,
        FAB, HSBC, ING, JPMorgan, Mizuho, MUFJ, Standard Chartered, Sumitomo, UniCredit, DNB,
        Natwest, Natwest Markets, Goldman Sachs, Morgan Stanley, Bank of America, Santander, Nomura,
        Pimco Europe, UBS, and any other clearing bank with the ability to issue Undertakings.

1.2     Construction

(a)     Unless a contrary indication appears, a reference in this Agreement to:

        (i)     any Finance Party, the Bank, any Obligor, any Party, any Secured Party, the Security
                Agent, a Third Party Security Provider or any other person shall be construed so as to
                include its successors in title, permitted assigns and permitted transferees to, or of, its rights
                and/or obligations under the Finance Documents and, in the case of the Security Agent, any
                person for the time being appointed as Security Agent or Security Agents in accordance with
                the Finance Documents;

        (ii)    a document in agreed form is a document which is previously agreed in writing by or on
                behalf of the Company and the Bank;

        (iii)   an amendment includes a supplement, novation, extension (whether of maturity or
                otherwise), restatement, re-enactment or replacement (in each case, however fundamental
                and whether or not more onerous or involving any change in or addition to the parties to any
                agreement or document and including any change in the purpose of, any extension of or any
                increase in the amount of a facility or any additional facility) and amended shall be
                construed accordingly;

        (iv)    assets includes present and future properties, revenues and rights of every description;

        (v)     a Finance Document or any other agreement or instrument is a reference to that Finance
                Document or other agreement or instrument as amended, novated, supplemented, extended
                or restated;


0101521-0000029 UKO3: 2000896815.22                    14
                                                                                                       728
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 730 of 1648



        (vi)     guarantee means (other than in Clause 18 (Guarantee and indemnity)) any guarantee, letter
                 of credit, bond, indemnity or similar assurance against loss, or any obligation, direct or
                 indirect, actual or contingent, to purchase or assume any indebtedness of any person or to
                 make an investment in or loan to any person or to purchase assets of any person where, in
                 each case, such obligation is assumed in order to maintain or assist the ability of such person
                 to meet its indebtedness;

        (vii)    indebtedness includes any obligation (whether incurred as principal or as surety) for the
                 payment or repayment of money, whether present or future, actual or contingent;

        (viii)   the Bank's participation in relation to an Undertaking, shall be construed as a reference to
                 the relevant amount that is or may be payable by the Bank in relation to that Undertaking;

        (ix)     any matter being permitted under one or more of the Finance Documents shall include
                 references to such matter not being prohibited or otherwise approved under those Finance
                 Documents and a reference to any matter being not prohibited under one or more of the
                 Finance Documents shall include references to such matter being permitted or otherwise
                 approved under those Finance Documents;

        (x)      a person includes any individual, firm, company, corporation, government, state or agency
                 of a state or any association, trust, joint venture, consortium, partnership or other entity
                 (whether or not having separate legal personality);

        (xi)     a regulation includes any regulation, rule, official directive, request or guideline (whether or
                 not having the force of law) of any governmental, intergovernmental or supranational body,
                 agency, department or of any regulatory, self-regulatory or other authority or organisation;

        (xii)    shares includes shares, stock or equivalent ownership interests of any entity including
                 limited partnership interests, share capital (including partnership capital) as well as options,
                 warrants or any other instruments convertible into any such ownership interests;

        (xiii)   sub-participation means any sub-participation or sub-contract or any other agreement or
                 arrangement having a substantially similar economic effect (whether written or oral) by the
                 Bank of any of its rights or obligations under the Finance Documents (including any voting
                 sub-participation) provided that (i) the Bank remains liable under the Finance Documents for
                 any such obligation; (ii) the relationship between the Bank and the proposed sub-participant
                 or sub-contractor is that of a contractual debtor and creditor (including in the bankruptcy or
                 similar event of the Bank or an Obligor); (iii) the proposed sub-participant or sub-contractor
                 will have no proprietary interest in the benefit of this Agreement or in any monies received
                 by the Bank under or in relation to this Agreement (in its capacity as sub-participant or sub-
                 contractor under that arrangement); and (iv) the proposed sub-participant or sub-contractor
                 will under no circumstances: (A) be subrogated to, or be substituted in respect of, the Bank's
                 claims under this Agreement, or (B) otherwise have any contractual relationship with, or
                 rights against the Obligors under or in relation to this Agreement (in its capacity as sub-
                 participant or sub-contractor under that arrangement) and a voting sub-participation means
                 any sub-participation made by the Bank in respect of any of its rights or obligations under
                 the Finance Documents which results in a person other than the Bank having sole control
                 over all rights and obligations in relation to the relevant participations and Commitments
                 that are the subject of the relevant arrangement including all voting rights;

        (xiv)    a member of the Restricted Group is wholly-owned only if all of its shares are owned by one
                 other member of the Restricted Group;

        (xv)     a Utilisation made or to be made to a Borrower includes an Undertaking issued on its behalf;


0101521-0000029 UKO3: 2000896815.22                    15
                                                                                                       729
      20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                             (Explanatory Statement) Pg 731 of 1648



        (xvi)    a provision of law is a reference to that provision as amended or re-enacted from time to
                 time; and

        (xvii)   a time of day is a reference to London time.

(b)     The provisions of clauses 1.2 (Construction) and 1.3 (Local law terms and provisions) and schedule
        9 (Local Law Provisions) of the Intercreditor Agreement apply to this Agreement as though they
        were set out in full in this Agreement except that references to the Intercreditor Agreement will be
        construed as references to this Agreement.

(c)     Clause and Schedule headings are for ease of reference only.

(d)     Unless a contrary indication appears, a term used in any other Finance Document or in any notice
        given under or in connection with any Finance Document has the same meaning in that Finance
        Document or notice as in this Agreement.

(e)     A Borrower providing cash cover for an Undertaking means:

        (i)      a Borrower paying an amount in the currency of the Undertaking (or in any other currency
                 permitted or required under this Agreement) to a non-interest-bearing account and the
                 following conditions being met:

                 (A)     either:

                         I.        the account is in the name of the Borrower and is with the Bank for which
                                   that cash cover is to be provided and, until no amount is or may be
                                   outstanding under that Undertaking, withdrawals from the account may only
                                   be made to pay the relevant Finance Party amounts due and payable to it
                                   under this Agreement in respect of that Undertaking; or

                         II.       the account is in the name of the Bank for which that cash cover is to be
                                   provided; and

                 (B)     the Borrower has executed documentation in form and substance satisfactory to the
                         Finance Party for which that cash cover is to be provided, creating a first ranking
                         security interest, or other collateral arrangement, in respect of the amount of that
                         cash cover; or

        (ii)     a Borrower procuring Indemnity Cover in respect of an Undertaking.

(f)     Indemnity Cover in respect of any Undertaking means any guarantee, letter of credit, bond,
        indemnity or other assurance against loss issued in favour of the Bank in respect of amounts due
        under such Undertaking, in form and substance, and on terms, acceptable to the Bank (acting in its
        sole discretion noting that specific internal approvals of the Bank will be required to be obtained).

(g)     A Default or an Event of Default is continuing if it has not been remedied or waived.

(h)     A Borrower repaying or prepaying an Undertaking means:

        (i)      that Borrower providing cash cover for that Undertaking;

        (ii)     the maximum amount payable under the Undertaking being reduced or cancelled in
                 accordance with its terms; or

        (iii)    the Bank being satisfied that it has no further liability under that Undertaking,

0101521-0000029 UKO3: 2000896815.22                    16
                                                                                                     730
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 732 of 1648



        and the amount by which an Undertaking is repaid or prepaid under paragraphs (i) and (ii) above is
        the amount of the relevant cash cover, reduction or cancellation.

(i)     Amounts outstanding under this Agreement include amounts outstanding under or in respect of any
        Undertaking.

(j)     An outstanding amount of an Undertaking at any time is the maximum amount that is or may be
        payable by the relevant Borrower in respect of that Undertaking at that time.

(k)     A Borrower's obligation on Utilisations becoming "due and payable" includes the Borrower repaying
        any Undertaking in accordance with paragraph (h) above.

1.3     Currency symbols and definitions

(a)     US$, USD and US Dollars denote the lawful currency of the United States of America.

(b)     £, GBP and sterling denote the lawful currency of the United Kingdom.

(c)     €, EUR and euro denote the single currency of the Participating Member States.

1.4     Third party rights

(a)     Unless expressly provided to the contrary in a Finance Document a person who is not a Party has no
        right under the Contracts (Rights of Third Parties) Act 1999 (the Third Parties Act) to enforce or
        enjoy the benefit of any term of this Agreement.

(b)     Subject to Clause 32.3 (Exceptions) but otherwise notwithstanding any term of any Finance
        Document, the consent of any person who is not a Party is not required to rescind or vary this
        Agreement at any time.

1.5     No personal liability

        No personal liability shall attach to any director, officer, authorised signatory or employee of any
        member of the Group for any representation or statement made by that member of the Group in a
        certificate signed by a director, officer, authorised signatory or employee save in the case of fraud in
        which case liability (if any) will be determined in accordance with applicable law and each such
        individual may rely on this Clause subject to Clause 1.4 (Third party rights) and the provisions of the
        Third Parties Act.

1.6     Scheme and Structure Memorandum

        None of the steps or actions set out in, or reorganisations expressly contemplated by, the Structure
        Memorandum (or the steps or actions necessary to implement any of them) and none of the steps or
        actions taken or to be taken with respect to the Scheme (including any proceedings commenced with
        respect to the recognition of the judgment of the High Court of England and Wales in any
        jurisdiction) and/or the Restructuring Implementation Deed (including any document ancillary
        thereto) shall constitute a breach of any representation, warranty or undertaking in the Finance
        Documents or result in the occurrence of a Default or an Event of Default and any intermediate steps
        in any such reorganisation which are not specified in the Structure Memorandum (including the steps
        to effect the intra-group reorganization shown in Appendix A9 “Indicative group structure post
        reorganization” of the Structure Memorandum), but which are necessary to achieve the steps, actions
        or reorganisations expressly contemplated, shall not be prohibited by any of the Finance Documents
        (each such step, reorganisation or action being a Transaction Step).



0101521-0000029 UKO3: 2000896815.22                   17
                                                                                                      731
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 733 of 1648



1.7     Anti-boycott laws

(a)     Nothing in any Finance Document (including Clauses 19.17 (Anti-corruption law and Sanctions)
        and 21.6 (Anti-corruption law and Sanctions)) shall create or establish an obligation or right for any
        person to the extent that by agreeing to it, complying with it, exercising it, having such obligation or
        right or otherwise (including the giving of any boycott declaration), it would be placed in violation
        of any law applicable to it, including EU Regulation (EC) 2271/96 (including any law or regulation
        implementing such Regulation in any member state of the European Union or the United Kingdom),
        any law relating to foreign trade or any similar anti-boycott law or regulation (an Anti-Boycott
        Law).

(b)     No representation or undertaking given under any Finance Document (including Clauses 19.17
        (Anti-corruption law and Sanctions) and 21.6 (Anti-corruption law and Sanctions)) shall be made or
        given for the benefit of any person to the extent that it would result in a violation of or conflict with
        or liability under any Anti-Boycott Law for that person.

2.      THE FACILITY

2.1     The Facility

(a)     Subject to the terms of this Agreement, the Bank makes available a multicurrency credit facility in
        an aggregate amount the Base Currency Amount of which is equal to the Total Commitments.

(b)     The Facility will be available to all the Borrowers.

2.2     Finance Parties' rights and obligations

(a)     The obligations of each Finance Party under the Finance Documents are several. Failure by a
        Finance Party to perform its obligations under the Finance Documents does not affect the obligations
        of any other Party under the Finance Documents. No Finance Party is responsible for the obligations
        of any other Finance Party under the Finance Documents.

(b)     The rights of each Finance Party under or in connection with the Finance Documents are separate
        and independent rights and any debt arising under the Finance Documents to a Finance Party from
        an Obligor is a separate and independent debt in respect of which a Finance Party shall be entitled to
        enforce its rights in accordance with paragraph (c) below. The rights of each Finance Party include
        any debt owing to that Finance Party under the Finance Documents and, for the avoidance of doubt,
        any part of an Undertaking or any other amount owed by an Obligor which relates to a Finance
        Party's participation in the Facility or its role under a Finance Document (including any such amount
        payable to the Bank on its behalf) is a debt owing to that Finance Party by that Obligor.

(c)     A Finance Party may, except as specifically provided in the Finance Documents, separately enforce
        its rights under or in connection with the Finance Documents.

2.3     Obligors' Agent

(a)     Each Obligor (other than the Company) by its execution of this Agreement or an Accession Deed
        irrevocably appoints the Company (acting through one or more authorised signatories) to act on its
        behalf as its agent in relation to the Finance Documents and irrevocably authorises:

        (i)     the Company on its behalf to supply all information concerning itself contemplated by this
                Agreement to the Finance Parties and to give all notices and instructions (including, in the
                case of a Borrower, Utilisation Requests), to make such agreements and to effect the relevant
                amendments, supplements and variations capable of being given, made or effected by any


0101521-0000029 UKO3: 2000896815.22                    18
                                                                                                       732
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                            (Explanatory Statement) Pg 734 of 1648



                Obligor notwithstanding that they may affect the Obligor, without further reference to or the
                consent of that Obligor; and

        (ii)    each Finance Party to give any notice, demand or other communication to that Obligor
                pursuant to the Finance Documents to the Company,

        and in each case the Obligor shall be bound as though the Obligor itself had given the notices and
        instructions (including, without limitation, any Utilisation Requests) or executed or made the
        agreements or effected the amendments, supplements or variations, or received the relevant notice,
        demand or other communication.

(b)     Every act, omission, agreement, undertaking, settlement, waiver, amendment, supplement, variation,
        notice or other communication given or made by the Obligors' Agent or given to the Obligors' Agent
        under any Finance Document on behalf of another Obligor or in connection with any Finance
        Document (whether or not known to any other Obligor and whether occurring before or after such
        other Obligor became an Obligor under any Finance Document) shall be binding for all purposes on
        that Obligor as if that Obligor had expressly made, given or concurred with it. In the event of any
        conflict between any notices or other communications of the Obligors' Agent and any other Obligor,
        those of the Obligors' Agent shall prevail.

3.      PURPOSE

3.1     Purpose

        Each Borrower shall only utilise the Facility to issue Undertakings in the ordinary course of trading
        of the Group (or to issue Undertakings not in the ordinary course of trading of the Group if the
        relevant Borrower provides cash cover in respect of the full notional amount of that Undertaking on
        or prior to it being issued).

3.2     Monitoring

        No Finance Party is bound to monitor or verify the application of any Undertaking utilised pursuant
        to this Agreement.

4.      UTILISATION

4.1     The Facility

(a)     The Facility may only be utilised by way of Undertakings. The Facility shall not be available for
        being drawn or utilised in cash.

(b)     In determining the amount of the Available Facility for the purposes of this Agreement, the
        Available Commitment of the Bank will be calculated ignoring any cash cover provided for
        outstanding Undertakings.

4.2     Delivery of a Utilisation Request for Undertakings

        A Borrower (or the Company or Abbot Group on its behalf) may request an Undertaking to be issued
        by delivery to the Bank of a duly completed Utilisation Request at any time.

4.3     Completion of a Utilisation Request for Undertakings

        Each Utilisation Request for an Undertaking is irrevocable and will not be regarded as having been
        duly completed unless:


0101521-0000029 UKO3: 2000896815.22                  19
                                                                                                   733
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 735 of 1648



        (a)     it identifies the Borrower of the Undertaking;

        (b)     the proposed Utilisation Date is a Business Day within the Availability Period and is not less
                than three Business Days after the date of the Utilisation Request;

        (c)     the currency and amount of the Undertaking comply with Clause 4.4 (Currency and amount)
                and the limits set out in Clause 5 (Bank specific conditions);

        (d)     the form of Undertaking is attached and is in a form agreed between the Bank and the
                relevant Borrower (or the Company or Abbot Group on its behalf) (each acting reasonably)
                and includes the applicable goods description and delivery instruction where applicable;

        (e)     subject to Clause 5.7 (Expiry Date of Undertakings), the Expiry Date of the Undertaking
                falls on or before the Termination Date;

        (f)     the delivery instructions for the Undertaking are specified; and

        (g)     the additional conditions specified in Clause 5.6 (Additional conditions to issuance of an
                Undertaking) have been satisfied or waived.

4.4     Currency and amount

(a)     The currency specified in a Utilisation Request must be an Approved Currency.

(b)     The amount of the proposed Undertaking must be an amount whose Base Currency Amount is not
        more than the Available Facility.

4.5     Issue of Undertakings

(a)     If the conditions set out in this Agreement have been met, the Bank shall issue the Undertaking on
        the Utilisation Date.

(b)     The Bank will only be obliged to comply with paragraph (a) above if on the date of the Utilisation
        Request or Renewal Request and on the proposed Utilisation Date:

        (i)     no Default is continuing or would result from the proposed Utilisation;

        (ii)    except to the extent the Borrower has provided cash cover in respect of all outstanding
                Undertakings (including the Undertaking under the relevant Utilisation Request) in
                accordance with Clause 5.9 (Excess Leverage Event), no Excess Leverage Event is
                continuing (as defined in Clause 5.9 (Excess Leverage Event));

        (iii)   no creditor (or group of creditors) of any Obligor is entitled to declare any Indebtedness of
                that Obligor (other than any Indebtedness specified in Clause 22.4(c) (Cross-payment
                default/acceleration)) due and payable prior to its specified maturity as a result of an event of
                default (however described) which has not been remedied or waived in accordance with the
                terms of that Indebtedness; and

        (iv)    the Repeating Representations to be made by each Obligor are true in all material respects.

(c)     The Bank shall determine the Base Currency Amount of each Undertaking which is to be issued in
        an Approved Currency.

(d)     The Bank may issue an Undertaking in the form of a SWIFT message or other form of
        communication customary in the relevant market but has no obligation to do so.

0101521-0000029 UKO3: 2000896815.22                   20
                                                                                                       734
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 736 of 1648



4.6     Renewal of an Undertaking

(a)     A Borrower (or the Company or Abbot Group on its behalf) may request that any Undertaking
        issued on behalf of that Borrower be renewed by delivery to the Bank of a Renewal Request in
        substantially similar form to a Utilisation Request for an Undertaking.

(b)     The Bank shall treat any Renewal Request in the same way as a Utilisation Request for an
        Undertaking except that the condition set out in paragraph (d) of Clause 4.3 (Completion of a
        Utilisation Request for Undertakings) shall not apply.

(c)     The terms of each renewed Undertaking shall be the same as those of the relevant Undertaking
        immediately prior to its renewal, except that:

        (i)     its amount may be less than the amount of the Undertaking immediately prior to its renewal;
                and

        (ii)    its Term shall start on the date which was the Expiry Date of the Undertaking immediately
                prior to its renewal, and shall end on the proposed Expiry Date specified in the Renewal
                Request.

(d)     Subject to paragraph (e) below, if the conditions set out in this Agreement have been met, the Bank
        shall amend and re-issue any Undertaking pursuant to a Renewal Request.

(e)     Where a new Undertaking is to be issued to replace by way of renewal an existing Undertaking, the
        Bank is not required to issue that new Undertaking until the Undertaking being replaced has been
        either (i) cancelled or (ii) returned (or to be returned) to the Bank and the Bank is satisfied that no
        liability can arise under it.

4.7     Revaluation of Undertakings

(a)     If any Undertakings are denominated in an Approved Currency (other than the Base Currency), the
        Bank shall on each Billing Cycle Date, recalculate the Base Currency Amount of each Undertaking
        by notionally converting into the Base Currency the outstanding amount of that Undertaking on the
        basis of the Bank's Spot Rate of Exchange on the date of calculation. The Bank shall notify the
        Company of the new Base Currency Amount of each Undertaking within 10 Business Day of request
        by the Company.

(b)     The Company shall, if requested by the Bank, ensure that within 30 days sufficient Utilisations are
        repaid to prevent the Base Currency Amount of the Utilisations exceeding the Total Commitments
        following any adjustment to a Base Currency Amount under paragraph (a) above.

4.8     Affiliates of the Bank

(a)     Subject to the terms of this Agreement, the Bank may require that one of its Affiliates issues an
        Undertaking.

(b)     If the Bank requires that its Affiliate issues an Undertaking, the Bank shall ensure that its Affiliate
        shall, within two Business Days after the date of the relevant Utilisation Request, accede to the
        Intercreditor Agreement as a Super Senior Facility Lender in accordance with clause 26.16
        (Creditor/Creditor Representative Accession Undertaking) of the Intercreditor Agreement.

(c)     If the Bank assigns all of its rights and benefits or transfers all of its rights and obligations to a New
        Lender, its Affiliate shall cease to have any obligations under this Agreement and the Intercreditor
        Agreement.


0101521-0000029 UKO3: 2000896815.22                    21
                                                                                                        735
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                            (Explanatory Statement) Pg 737 of 1648



(d)     The Bank and its Affiliate shall be treated as a single entity for the purpose of the Finance
        Documents and the Bank shall ensure that any of its Affiliates that issues an Undertaking pursuant to
        this Clause performs its obligations under any Finance Document to which it is not a party.

5.      BANK SPECIFIC CONDITIONS

5.1     Bank Specific Defined Terms

        Approved Cash Cover Currency means Canadian Dollars, euro, USD, Sterling, Omani Rial,
        Kuwaiti Dinar, Saudi Riyal, Norwegian Krone, Polish Zloty, United Arab Emirates Dirham,
        Singapore Dollars and/or any other currency approved by the Bank.

        Customs Bond means any Undertaking issued to guarantee the payment of import duties and taxes
        to custom authorities or equivalent.

        Customs Bond Limit means US$15,000,000.

        DB Undertaking means the Existing Undertaking with reference number GTYA080022273.

        Direct Credit Substitute means any Undertaking which serves as a financial guarantee where the
        Bank has an irrevocable obligation to pay a third party beneficiary if a member of the Restricted
        Group fails to repay an outstanding commitment (but excluding any Undertaking issued in favour of
        a financial institution that explicitly backs any instrument referred to in the definition of
        “Undertaking” issued by that financial institution or any Custom Bond).

        Direct Credit Substitutes Limit means:

        (a)     from the date of this Agreement until the date on which the DB Undertaking is cancelled and
                returned to the Bank, US$19,000,000; and

        (b)     from the date on which the DB Undertaking is cancelled and returned to the Bank,
                US$12,000,000.

        Government Bond means an Undertaking issued in favour of any Governmental Authority.

        Governmental Authority includes any nation or government, any state or other political
        subdivision thereof and any entity exercising executive, legislative, judicial, regulatory or
        administrative functions of, or pertaining to, government, but for the avoidance of doubt shall not
        include any nationalised or state-owned company.

        Tax Bond means any Undertaking issued in favour of any tax authority or equivalent (other than a
        Customs Bond).

5.2     Available Commitment

(a)     Until the date on which the DB Undertaking is cancelled and returned to the Bank, for the purposes
        of the definition of Available Commitment, the Bank's Commitment shall be deemed to be
        US$50,000,000.

(b)     The Company shall, (or shall procure that another member of the Restricted Group will), use its
        reasonable endeavours to ensure that the DB Undertaking is cancelled and returned by no later than
        the date falling 6 months after the date of this Agreement.




0101521-0000029 UKO3: 2000896815.22                  22
                                                                                                   736
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 738 of 1648



(c)     In the event that the DB Undertaking has not been cancelled and returned to the Bank on or before
        the date falling 6 months after the date of this Agreement, the Total Commitments shall be
        automatically permanently reduced to US$50,000,000.

(d)     No Default or Event of Default shall occur as a result of any failure to cancel or return the DB
        Undertaking.

5.3     Alternative forms of Utilisation Request

        As an alternative to requesting an Undertaking by delivering a Utilisation Request in the form set out
        in Schedule 3 (Utilisation Request), a Borrower (or the Company or Abbot Group on its behalf) may
        request the issue of an Undertaking using the Bank's "LOTS" system (or any replacement system in
        use from time to time) or pursuant to any other procedure as the Company and the Bank may agree
        from time to time, provided that the Company and the Bank agree that the Bank's "LOTS" system
        shall be the primary procedure for requesting Undertakings.

5.4     Existing Undertakings

(a)     The Bank confirms that from the date of this Agreement each Existing Undertaking is deemed to be
        an Undertaking under this Agreement.

(b)     The Bank also confirms that any cash cover in place prior to the date of this Agreement with respect
        to any Existing Undertakings is released with effect from the date of this Agreement. The Bank
        shall pay the cash held pursuant to such cash cover to the Company (or to such other member of the
        Restricted Group designated by the Company) within five Business Days after the date of this
        Agreement.

5.5     Direct Credit Substitutes and Custom Bonds

(a)     A Borrower (or the Company or Abbot Group on its behalf) may not submit a Utilisation Request for
        any Undertaking that is:

        (i)     a Direct Credit Substitute if as a result of that Undertaking, the aggregate Base Currency
                Amount of all outstanding Undertakings that are Direct Credit Substitutes and the DB
                Undertaking (for as long as it remains outstanding) would exceed the Direct Credit
                Substitutes Limit; or

        (ii)    a Customs Bond if as a result of that Undertaking, the aggregate Base Currency Amount of
                all outstanding Undertakings that are Customs Bonds would exceed the Customs Bond
                Limit.

        The Direct Credit Substitutes Limit and the Customs Bond Limit do not operate to provide for sub-
        tranches of the Facility that may only be used to issue Direct Credit Substitutes or Custom Bonds (as
        the case may be). In determining the amount of the Facility available to be utilised under the
        Customs Bond Limit and the Direct Credit Substitute Limit, that amount shall be calculated ignoring
        any cash cover provided for any outstanding Undertakings issued under the Customs Bond Limit or
        the Direct Credit Substitute Limit (as the case may be).

(b)     The Bank must promptly notify the Company (and in any event before the Utilisation Date of the
        relevant Undertaking) if any Undertaking is to be treated as a Direct Credit Substitute. The Bank
        shall also promptly notify the Company if any Undertaking that has been designated as Direct Credit
        Substitute subsequently ceases to be a Direct Credit Substitute. If any Undertaking is issued and the
        Bank does not designate it as a Direct Credit Substitute that Undertaking cannot subsequently be re-
        classified as a Direct Credit Substitute without the consent of the Company.


0101521-0000029 UKO3: 2000896815.22                  23
                                                                                                    737
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 739 of 1648



(c)     In each Utilisation Request (but only to the extent possible under the Bank's "LOTS" system), the
        Company shall specify whether it considers the proposed Undertaking is a Direct Credit Substitute
        or not.

5.6     Additional conditions to issuance of an Undertaking

        The additional conditions to the issuance of an Undertaking referred to in Clause 4.3(g) (Completion
        of a Utilisation Request for Undertakings) are:

        (a)     confirmation from the Bank (acting reasonably) that issuing the requested Undertaking is not
                contrary to the Bank's internal policies as applicable to the Bank's customers generally from
                time to time and, in particular, that the beneficiary is not a Sanctioned Person and issuing the
                requested Undertaking to the relevant beneficiary is not restricted by any applicable law
                binding on the Bank; and

        (b)     the Borrower (or the Company or Abbot Group on its behalf) has provided any information
                reasonably requested by the Bank (including, without limitation, any information required
                for "know your customer" checks or similar procedures required by law or regulation
                binding on the Bank, to the satisfaction of the Bank) in relation to the proposed beneficiary
                of the Undertaking.

5.7     Expiry Date of Undertakings

(a)     A Borrower (or the Company or Abbot Group on its behalf) may request that the Expiry Date of an
        Undertaking falls after the Termination Date if (other than to the extent the Undertaking is a
        Customs Bond, a Tax Bond or a Government Bond (but, in the case of a Government Bond, only if it
        does not have an Expiry Date)) not later than three Months prior to the Termination Date, the
        relevant Borrower (or the Company or Abbot Group on its behalf) provides cash cover in relation to
        that Undertaking.

(b)     A Borrower (or the Company or Abbot Group on its behalf) may request an Undertaking that has no
        Expiry Date only if that Undertaking is a Customs Bond, a Tax Bond or a Government Bond.

5.8     Cash cover - general

(a)     Subject to Clause 5.9(b) (Excess Leverage Event), if cash cover is required to be provided in
        accordance with this Agreement in relation to an Undertaking that is denominated in an Approved
        Cash Cover Currency and the relevant Borrower (or the Company or Abbot Group on its behalf)
        elects to provide cash cover in that Approved Cash Cover Currency, the relevant Borrower (or the
        Company or Abbot Group on its behalf) shall provide that cash cover in the Approved Cash Cover
        Currency in an amount equal to 100% of the outstanding notional amount of the relevant
        Undertaking.

(b)     Subject to Clause 5.9(b) (Excess Leverage Event), if cash cover is required to be provided in
        accordance with this Agreement and either (i) that cash cover is required to be provided for an
        Undertaking which is not denominated in an Approved Cash Cover Currency or (ii) the relevant
        Borrower (or the Company or Abbot Group on its behalf) elects to provide cash cover in a currency
        which is not the same currency as that of the relevant Undertaking, the relevant Borrower (or the
        Company or Abbot Group on its behalf) shall provide that cash cover in US Dollars in an amount
        equal to 115% of the Base Currency Amount of the relevant Undertaking (or 110% of the Base
        Currency Amount of the relevant Undertaking if the currency of the Undertaking is Sterling or euro).

(c)     If any cash cover is provided in accordance with paragraph (b) above, on each Billing Cycle Date, in
        which that cash cover is provided, the Bank shall recalculate the Base Currency Amount of the
        relevant Undertaking by notionally converting into the Base Currency the outstanding amount of that

0101521-0000029 UKO3: 2000896815.22                   24
                                                                                                      738
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 740 of 1648



        Undertaking on the basis of the Bank's Spot Rate of Exchange on the date of calculation, and if the
        amount of that cash cover is:

        (i)     less than 100% of the recalculated Base Currency Amount of the relevant Undertaking, the
                relevant Borrower (or the Company or Abbot Group on its behalf) shall within five Business
                Days provide additional cash cover in US Dollars; or

        (ii)    greater than 125% of the recalculated Base Currency Amount of the relevant Undertaking,
                the Bank shall within five Business Days pay or return (as applicable) an amount in US
                Dollars to the relevant Borrower (or such other member of the Restricted Group designated
                by the Company),

        such that, after that payment, the aggregate amount of cash cover provided in relation to that
        Undertaking is an amount equal 115% of the recalculated Base Currency Amount of that
        Undertaking.

5.9     Excess Leverage Event

(a)     Subject to the terms of this Clause 5.9, if any Leverage Calculation Certificate delivered in
        accordance with this Agreement shows that the Senior Secured Gross Leverage Ratio for the period
        to which that Leverage Calculation Certificate relates (the Relevant Period) exceeded 4.5:1 (an
        Excess Leverage Event), the Bank may request that the Borrower (or the Company or Abbot Group
        on its behalf) provides cash cover in respect of all outstanding Undertakings, such cover to be
        provided within ten Business Days of that request.

(b)     If cash cover is required to be provided pursuant to paragraph (a) above, the relevant Borrower (or
        the Company or Abbot Group on its behalf) shall provide that cash cover in US Dollars in an amount
        equal to 100% of the aggregate Base Currency Amount of all outstanding Undertakings (as
        calculated on the date the Bank requests that cash cover).

(c)     No Default or Event of Default shall occur as a result of any Excess Leverage Event but, for the
        avoidance of doubt, if the relevant Borrower (or the Company or Abbot Group on its behalf) has
        failed to provide cash cover at the end of the relevant grace period following any request by the Bank
        pursuant to paragraph (a) above, this shall constitute an Event of Default.

(d)     An Excess Leverage Event will be continuing for the purposes of this Agreement until:

        (i)     it is cured in accordance with paragraph (f) below, provided that the relevant Borrower may
                request that new Undertakings be issued whilst an Excess Leverage Event is continuing if
                the relevant Borrower posts cash cover in respect of all outstanding Undertakings and the
                requested new Undertaking(s);

        (ii)    any subsequent Leverage Calculation Certificate delivered in accordance with this
                Agreement shows that the Senior Secured Gross Leverage Ratio is less than or equal to
                4:5:1; or

        (iii)   it has been waived by the Bank (in its sole discretion).

(e)     If any cash cover is provided pursuant to paragraph (a) above and an Excess Leverage Event is no
        longer continuing, the Bank shall within five Business Days repay or return (as applicable) the
        aggregate amount of that cash cover in US Dollars to the relevant Borrower (or such other member
        of the Restricted Group designated by the Company).

(f)     If, at any time on or after the first day of any Relevant Period until the date that is 20 Business Days
        after the date on which the Leverage Calculation Certificate is required to be delivered for such

0101521-0000029 UKO3: 2000896815.22                   25
                                                                                                      739
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 741 of 1648



        Relevant Period, the Company receives the proceeds of any issuance of Capital Stock or
        Subordinated Shareholder Debt (a Specified Equity Contribution), the Company may recalculate
        the Senior Secured Gross Leverage Ratio solely for the purposes of paragraph (a) above (and not for
        the purposes of the calculation of the Issuance Rate) (the Cure Right) such that Consolidated
        EBITDA shall be increased (notwithstanding the absence of a related add-back in the definition of
        "Consolidated EBITDA") as of the end of such Relevant Period and applicable subsequent periods
        that include all or part of that Relevant Period, by an amount equal to that Specified Equity
        Contribution. If, after giving effect to the recalculation, the Senior Secured Gross Leverage Ratio is
        less than or equal to 4.5:1, no Excess Leverage Event shall be deemed to have occurred for any
        purpose under this Agreement. For this purpose:

        (i)     the Cure Right shall not be exercised more than twice in any Financial Year;

        (ii)    during the term of this Agreement, the Cure Right shall not be exercised more than four
                times;

        (iii)   there shall be no limit on the amount of any Specified Equity Contribution that may be
                utilised by way of the Cure Right; and

        (iv)    if the Company notifies the Bank that it intends to exercise the Cure Right, then until the
                20th Business Day following the date on which the Leverage Calculation Certificate is
                required to be delivered for such Relevant Period, the Bank shall not exercise any right
                under this Agreement to demand cash cover or to refuse to issue any Undertakings.

6.      UNDERTAKINGS

6.1     Payments on demand

        If an Undertaking or any amount outstanding under an Undertaking is expressed to be immediately
        payable (other than pursuant to Clause 22.15 (Acceleration)), the Borrower that requested (or on
        behalf of which the Company or Abbot Group requested) the issue of that Undertaking shall repay or
        prepay that amount within five Business Days of demand.

6.2     Claims under an Undertaking

(a)     Each Borrower irrevocably and unconditionally authorises the Bank to pay any claim made or
        purported to be made under an Undertaking requested by it (or requested by the Company or Abbot
        Group on its behalf) and which appears on its face to be in order (a claim).

(b)     Each Borrower shall within five Business Days of demand pay to the Bank an amount equal to the
        amount of any claim.

(c)     Each Borrower acknowledges that the Bank:

        (i)     is not obliged to carry out any investigation or seek any confirmation from any other person
                before paying a claim; and

        (ii)    deals in documents only and will not be concerned with the legality of a claim or any
                underlying transaction or any available set-off, counterclaim or other defence of any person.

(d)     The obligations of a Borrower under this Clause 6 will not be affected by:

        (i)     the sufficiency, accuracy or genuineness of any claim or any other document; or




0101521-0000029 UKO3: 2000896815.22                  26
                                                                                                    740
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 742 of 1648



        (ii)    any incapacity of, or limitation on the powers of, any person signing a claim or other
                document.

6.3     Indemnities

(a)     Each Borrower shall immediately on demand indemnify the Bank against any cost, loss or liability
        incurred by the Bank (otherwise than by reason of the Bank's gross negligence or wilful misconduct)
        in acting as the Bank under any Undertaking requested by (or on behalf of) that Borrower.

(b)     The obligations of each Borrower under this Clause 6.3 are continuing obligations and will extend to
        the ultimate balance of sums payable by that Borrower in respect of any Undertaking, regardless of
        any intermediate payment or discharge in whole or in part.

(c)     The obligations of any Borrower under this Clause 6.3 will not be affected by any act, omission,
        matter or thing which, but for this Clause 6.3, would reduce, release or prejudice any of its
        obligations under this Clause 6.3 (without limitation and whether or not known to it or any other
        person) including:

        (i)     any time, waiver or consent granted to, or composition with, any Obligor, any beneficiary
                under an Undertaking or any other person;

        (ii)    the release of any other Obligor or any other person under the terms of any composition or
                arrangement with any creditor or any member of the Restricted Group;

        (iii)   the taking, variation, compromise, exchange, renewal or release of, or refusal or neglect to
                perfect, take up or enforce, any rights against, or security over assets of, any Obligor, any
                beneficiary under an Undertaking or other person or any non-presentation or non-observance
                of any formality or other requirement in respect of any instrument or any failure to realise
                the full value of any security;

        (iv)    any incapacity or lack of power, authority or legal personality of or dissolution or change in
                the members or status of an Obligor, any beneficiary under an Undertaking or any other
                person;

        (v)     any amendment (however fundamental) or replacement of a Finance Document, any
                Undertaking or any other document or security;

        (vi)    any unenforceability, illegality or invalidity of any obligation of any person under any
                Finance Document, any Undertaking or any other document or security; or

        (vii)   any insolvency or similar proceedings.

7.      REPAYMENT

        Each Borrower shall repay each outstanding Undertaking and the outstanding amount of any claim
        on the Termination Date.

8.      ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION

8.1     Illegality

        If, in any applicable jurisdiction, it becomes unlawful for the Bank to perform any of its obligations
        as contemplated by this Agreement or for the Bank to issue or leave outstanding any Undertaking or
        it becomes unlawful for any Affiliate of the Bank for the Bank to do so then:


0101521-0000029 UKO3: 2000896815.22                  27
                                                                                                    741
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 743 of 1648



        (a)     the Bank shall promptly notify the Company upon becoming aware of that event;

        (b)     upon the Bank notifying the Company, the Bank shall not be obliged to issue any
                Undertaking;

        (c)     the Company shall procure that each relevant Borrower shall use its best endeavours to
                procure the release of each Undertaking issued by the Bank and outstanding at such time on
                or before the date specified by the Bank in the notice delivered to the Bank (being no earlier
                than the last day of any applicable grace period permitted by law); and

        (d)     the Facility shall cease to be available for the issue of Undertakings.

8.2     Voluntary cancellation

        The Company may, if it gives the Bank not less than three Business Days' (or such shorter period as
        the Bank may agree) prior notice, cancel the whole or any part (being a minimum amount of
        US$500,000) of the Available Facility.

8.3     Voluntary prepayment of Utilisations

        A Borrower to which a Utilisation has been made may, if it or the Company gives the Bank not less
        than three Business Days' (or such shorter period as the Bank may agree) prior notice, prepay the
        whole or any part of a Utilisation (but if in part, being an amount that reduces the Base Currency
        Amount of the Utilisation by a minimum amount of US$500,000).

9.      MANDATORY PREPAYMENT - CHANGE OF CONTROL

        Upon the occurrence of a Change of Control, the Facility will, unless otherwise agreed by the Bank,
        be immediately cancelled and shall immediately cease to be available for further utilisation and all
        Utilisations, accrued fees and other amounts under the Finance Documents, shall become
        immediately due and payable and the Company shall (or shall ensure that a Borrower shall)
        immediately repay or prepay all outstanding Undertakings.

10.     RESTRICTIONS

10.1    Notices of cancellation or prepayment

        Any notice of cancellation, prepayment, authorisation or other election given by any Party under
        Clause 8 (Illegality, voluntary prepayment and cancellation) shall (subject to the terms of those
        Clauses) be irrevocable and, unless a contrary indication appears in this Agreement, shall specify the
        date or dates upon which the relevant cancellation or prepayment is to be made and the amount of
        that cancellation or prepayment.

10.2    Reutilisation of Facility

        Unless a contrary indication appears in this Agreement, any part of the Facility which is prepaid or
        repaid may be reutilised in accordance with the terms of this Agreement.

10.3    Prepayment in accordance with Agreement

        No Borrower shall repay or prepay all or any part of the Utilisations or cancel all or any part of the
        Commitments except at the times and in the manner expressly provided for in this Agreement.




0101521-0000029 UKO3: 2000896815.22                   28
                                                                                                    742
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 744 of 1648



10.4    No reinstatement of Commitments

        No amount of the Total Commitments cancelled under this Agreement may be subsequently
        reinstated.

10.5    Effect of repayment and prepayment on Commitments

        If all or part of the Bank's participation in a Utilisation is repaid or prepaid and is not available for
        redrawing (other than by operation of Clause 4.5(b) (Issue of Undertakings)), an amount of the
        Bank's Commitment (equal to the Base Currency Amount of the amount of the participation which is
        repaid or prepaid) will be deemed to be cancelled on the date of repayment or prepayment.

11.     DEFAULT INTEREST

        If an Obligor fails to pay any amount payable by it under a Finance Document on its due date,
        interest shall accrue on the overdue amount from the due date up to the date of actual payment (both
        before and after judgment) at a rate which is 1% per annum higher than the applicable Base Issuance
        Rate (as defined in Clause 12.1 (Issuance fees)). Any interest accruing under this Clause 11 shall be
        payable by the Obligor within five Business Days of demand by the Bank.

12.     FEES

12.1    Issuance fees

(a)     Subject to paragraph (d) below, the Company shall pay (or shall procure that a member of the
        Restricted Group shall pay) to the Bank a fee:

        (i)     in respect of Undertakings issued in euro, in euro;

        (ii)    in respect of Undertakings issued in GBP, in GBP; and

        (iii)   in respect of all other Undertakings, in the Base Currency,

        in each case, computed at the applicable rate specified in paragraph (b) or (c) below (the Issuance
        Rate) as the case may be on the Base Currency Amount of each outstanding Undertaking (less any
        amount of cash cover provided in connection with that Undertaking). Notwithstanding the foregoing,
        the Company and the Bank may agree on an alternative currency for the payment of fees from time
        to time.

(b)     In respect of Undertakings which are Direct Credit Substitutes, the Issuance Rate shall be 5.25% per
        annum.

(c)     In respect of Undertakings which are not Direct Credit Substitutes, the Issuance Rate shall be
        calculated in accordance with the following table by reference to the Senior Secured Gross Leverage
        Ratio as set out in the Leverage Calculation Certificate delivered in respect of the most recent
        Relevant Period (the rate applicable to "All other Undertakings" from time to time being the Base
        Issuance Rate):


        Senior Secured Gross Leverage                   Custom Bonds                All other Undertakings
        Ratio                                          (% per annum)                    (% per annum)
        Greater than 4.75:1.00                              4.75%                            4.25%
        Greater than 4.25:1.00 and equal to
        or less than 4.75:1.00                              4.50%                             4.00%


0101521-0000029 UKO3: 2000896815.22                    29
                                                                                                       743
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 745 of 1648




        Senior Secured Gross Leverage                  Custom Bonds                All other Undertakings
        Ratio                                         (% per annum)                    (% per annum)
        Greater than 3.75:1.00 and equal to
        or less than 4.25:1.00                             4.25%                            3.75%
        Greater than 3.25:1.00 and equal to
        or less than 3.75:1.00                             4.00%                            3.50%
        Equal to or less than 3.25:1.00                    3.75%                            3.25%

        From the date of this Agreement until the first Billing Cycle Date to occur after the date of delivery
        of the first Leverage Calculation Certificate, the Base Issuance Rate shall be 3.25% and the Issuance
        Rate for Customs Bonds shall be 3.75%. Any increase or decrease in the Issuance Rate for an
        Undertaking shall take effect on the first Billing Cycle Date to occur after the date of the relevant
        Leverage Calculation Certificate.

(d)     In respect of any Undertaking for which any cash cover has been provided, the Company shall pay
        (or shall procure that a member of the Restricted Group shall pay) to the Bank, a fee in the Base
        Currency computed at a rate of 0.25% per annum of the Base Currency Amount of the relevant
        Undertaking, provided that this rate shall only apply for the period in respect of which that cash
        cover is provided.

(e)     The accrued issuance fees payable pursuant to this Clause 12.1 are payable in arrear on each Billing
        Cycle Date after the date of this Agreement and on the Termination Date. The fees payable at the
        end of November 2020 shall include fees in relation to the Existing Undertakings accrued and unpaid
        under the ancillary facility agreement originally dated 16 May 2014 (as amended and/or restated
        from time to time) prior to the date of this Agreement.

12.2    Commitment fee

(a)     The Company shall pay (or shall procure that a member of the Restricted Group shall pay) to the
        Bank a fee in the Base Currency computed at the rate of 35% of the applicable Base Issuance Rate
        per annum on the Bank's Available Commitment for the Availability Period.

(b)     The accrued commitment fee is payable on each Billing Cycle Date after the date of this Agreement
        which ends during the Availability Period, on the last day of the Availability Period and, if cancelled
        in full, on the cancelled amount of the Bank's Commitment at the time the cancellation is effective.

(c)     No commitment fee is payable to the Bank on the Available Commitment of the Bank for any day on
        which the Bank is a Defaulting Bank.

12.3    Security Agent fee

        The Company shall pay to the Security Agent (for its own account) a security agent fee in the
        amount and at the times agreed in a Fee Letter.

13.     TAX GROSS UP AND INDEMNITIES

13.1    Definitions

        In this Agreement:

        Borrower DTTP Filing means an HM Revenue & Customs' Form DTTP2 duly completed and filed
        by the relevant Borrower, which:



0101521-0000029 UKO3: 2000896815.22                   30
                                                                                                     744
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 746 of 1648



        (a)     where it relates to a Treaty Bank that is the Original Bank, contains the scheme reference
                number and jurisdiction of tax residence provided to the Company by the Bank pursuant to
                Clause 13.2(i) (Tax gross-up), and

                (i)      where the Borrower is an Original Borrower, is filed with HM Revenue & Customs
                         within 60 days of the date of this Agreement; or

                (ii)     where the Borrower is an Additional Borrower, is filed with HM Revenue &
                         Customs within 60 days of the date on which that Borrower becomes an Additional
                         Borrower; or

        (b)     where it relates to a Treaty Bank that is not the Original Bank, contains the scheme reference
                number and jurisdiction of tax residence stated in respect of the Bank in the documentation
                which it executes on becoming a Party as the Bank; and

                (i)      where the Borrower is a Borrower as at the date on which that Treaty Bank becomes
                         a Party as the Bank, is filed with HM Revenue & Customs within 60 days of that
                         date; or

                (ii)     where the Borrower is not a Borrower as at the date on which that Treaty Bank
                         becomes a Party as the Bank, is filed with HM Revenue & Customs within 60 days
                         of the date on which that Borrower becomes an Additional Borrower.

        Domestic Bank means, in relation to any Borrower, the Bank if it is lending through a Facility
        Office in, and is resident for tax purposes in, that Borrower's Relevant Tax Jurisdiction on the date
        on which it became the Bank, provided that payments received through such Facility Office are
        included within the taxable profits of that Facility Office for the purpose of calculating the Bank's
        taxable income in such jurisdiction.

        Protected Party means a Finance Party which is or will be subject to any liability or required to
        make any payment for or on account of Tax in relation to a sum received or receivable (or any sum
        deemed for the purposes of Tax to be received or receivable) under a Finance Document.

        Qualifying Bank means the Bank if:

        (a)     it is a Domestic Bank and to which, lending through its Facility Office in the Relevant Tax
                Jurisdiction, any payment in respect of the Facility can be made without a Tax Deduction
                being imposed; or

        (b)     it is a Treaty Bank; or

        (c)     payments in respect of the Facility can be made to it without a Tax Deduction being
                imposed.

        Relevant Tax Jurisdiction means, in relation to each Borrower, the jurisdiction in which that
        Borrower is incorporated or resident for tax purposes.

        Tax Confirmation means any confirmation by the Bank as to its tax residence in accordance with
        this Agreement or any confirmation given pursuant to Clause 13.5 (Bank status confirmation).

        Tax Credit means a credit against, relief or remission for, or repayment of, any Tax.

        Tax Deduction means a deduction or withholding for or on account of Tax from a payment under a
        Finance Document, other than a FATCA Deduction.


0101521-0000029 UKO3: 2000896815.22                  31
                                                                                                     745
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 747 of 1648



        Tax Payment means either the increase in a payment made by a Borrower to a Finance Party under
        Clause 13.2 (Tax gross-up) or a payment under Clause 13.3 (Tax indemnity).

        Treaty Bank means the Bank if it:

        (a)     is treated as a resident of a Treaty State for the purposes of the Treaty;

        (b)     does not carry on a business in the relevant Borrower's Relevant Tax Jurisdiction through a
                permanent establishment with which the Bank's participation in the Undertaking is
                effectively connected; and

        (c)     meets all other conditions which must be fulfilled (assuming completion of all procedural
                formalities) in the relevant Treaty to obtain full exemption from tax imposed by the
                Borrower's jurisdiction of tax residence on any payment to it under a Finance Document.

        Treaty State means a jurisdiction having a double taxation agreement (a Treaty) with the relevant
        Borrower's Relevant Tax Jurisdiction which makes provision for full exemption from tax imposed by
        the jurisdiction in relation to which the relevant Borrower is treated as being tax resident on any
        payment under a Finance Document.

        Unless a contrary indication appears, in this Clause 13 a reference to determines or determined
        means a determination made in the absolute discretion of the person making the determination.

13.2    Tax gross-up

(a)     Each Obligor shall make all payments to be made by it without any Tax Deduction, unless a Tax
        Deduction is required by law.

(b)     The Company shall promptly upon becoming aware that an Obligor must make a Tax Deduction (or
        that there is any change in the rate or the basis of a Tax Deduction) notify the Bank accordingly.
        The Bank shall promptly notify the Company on becoming so aware in respect of a payment payable
        to the Bank.

(c)     If a Tax Deduction is required by law to be made by a Borrower, the amount of the payment due
        from that Borrower shall be increased to an amount which (after making any Tax Deduction) leaves
        an amount equal to the payment which would have been due if no Tax Deduction had been required.

(d)     A payment shall not be increased under paragraph (c) above by reason of a Tax Deduction on
        account of Tax imposed by the relevant Borrower's jurisdiction of tax residence, if on the date on
        which the payment falls due:

        (i)     the payment could have been made to the Bank without a Tax Deduction if the Bank had
                been a Qualifying Bank with respect to that Borrower, but on that date the Bank is not or has
                ceased to be a Qualifying Bank with respect to that Borrower other than as a result of any
                change after the date it became the Bank under this Agreement in (or in the interpretation,
                administration, or application of) any law or Treaty or any published practice or published
                concession of any relevant taxing authority;

        (ii)    the Bank has not given a Tax Confirmation to the Company with respect to that Borrower
                and payment could have been made to the Bank without any Tax Deduction if the Bank had
                given a Tax Confirmation to the Borrower;

        (iii)   the Borrower making the payment is able to demonstrate that the payment could have been
                made to the Bank without the Tax Deduction had the Bank complied with its obligations
                under paragraph (h), (j), (m) and/or (n) below (as applicable) below; or

0101521-0000029 UKO3: 2000896815.22                    32
                                                                                                   746
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 748 of 1648



        (iv)    an officer of H.M. Revenue & Customs has given (and not revoked) a direction (a
                Direction) under section 931 of the ITA which relates to the payment and the Bank has
                received from the relevant Borrower or from the Company a certified copy of that Direction
                and the payment could have been made to the Bank without any Tax Deduction if that
                Direction had not been made.

(e)     A Guarantor will not be obliged to make a payment or increased payment pursuant to this
        Clause 13.2 with respect to a payment by it of a liability due for payment by a Borrower to the extent
        that, had the payment been made by that Borrower, that Borrower would not have been obliged to
        make a payment or increased payment pursuant to this Clause 13.2.

(f)     If an Obligor is required to make a Tax Deduction, that Obligor shall make that Tax Deduction and
        any payment required in connection with that Tax Deduction within the time allowed and in the
        minimum amount required by law.

(g)     Within 30 days of making either a Tax Deduction or any payment required in connection with that
        Tax Deduction, the Obligor making that Tax Deduction shall deliver to the Bank for the Finance
        Party entitled to the payment evidence reasonably satisfactory to that Finance Party that the Tax
        Deduction has been made or (as applicable) any appropriate payment paid to the relevant taxing
        authority.

(h)     Subject to paragraph (i) below, a Treaty Bank and each Obligor which makes a payment to which
        that Treaty Bank is entitled shall co-operate in completing any procedural formalities necessary for
        that Obligor to obtain authorisation to make that payment without a Tax Deduction.

(i)     If the Bank is a Treaty Bank that holds a passport under the HMRC DT Treaty Passport scheme, and
        which wishes that scheme to apply to this Agreement, it shall confirm its scheme reference number
        and its jurisdiction of tax residence to the Company within five Business Days after the date of this
        Agreement or in the documentation which it executes on becoming a Party as the Bank and shall
        promptly notify the Company of any change to that information and, having done so, the Bank shall
        be under no obligation pursuant to paragraph (h) above.

(j)     If, with respect to any Borrower whose Relevant Tax Jurisdiction is the United Kingdom, the Bank
        has confirmed its scheme reference number and its jurisdiction of tax residence in accordance with
        paragraph (i) above and:

        (i)     a Borrower making a payment to the Bank has not made a Borrower DTTP Filing in respect
                of the Bank; or

        (ii)    a Borrower making a payment to the Bank has made a Borrower DTTP Filing in respect of
                the Bank but:

                (A)      that Borrower DTTP Filing has been rejected by HM Revenue & Customs;

                (B)      HM Revenue & Customs has not given the Borrower authority to make payments to
                         the Bank without a Tax Deduction within 60 days of the date of the Borrower DTTP
                         Filing; or

                (C)      HM Revenue & Customs has given the Borrower authority to make payments to the
                         Bank without a Tax Deduction but such authority has subsequently been revoked or
                         expired,

                and in each case, the Borrower has notified the Bank in writing, the Bank and the Borrower
                shall co-operate in completing any additional procedural formalities necessary for that
                Borrower to obtain authorisation to make that payment without a Tax Deduction.

0101521-0000029 UKO3: 2000896815.22                  33
                                                                                                    747
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 749 of 1648



(k)     If the Bank has not confirmed its scheme reference number and jurisdiction of tax residence in
        accordance with paragraph (i) above, no Obligor shall make a Borrower DTTP Filing or file any
        other form relating to the HMRC DT Treaty Passport scheme in respect of the Bank's Commitment
        or its participation in any Utilisation unless the Bank otherwise agrees.

(l)     A Borrower shall, promptly on making a Borrower DTTP Filing, deliver a copy of that Borrower
        DTTP Filing to the Bank.

(m)     The Bank shall ensure that it satisfies all applicable legal and regulatory requirements for providing
        the Facility to the Borrowers other than as a result of a change in law or regulation occurring after
        the date on which it becomes the Bank under this Agreement.

(n)     If the Bank will only become a Qualifying Bank on completion of certain procedural requirements,
        the Bank shall notify the Company promptly on completion of all such formalities.

13.3    Tax indemnity

(a)     The Company shall, or shall procure that another member of the Restricted Group shall, (within five
        Business Days of demand by the Bank) pay to a Protected Party an amount equal to the loss, liability
        or cost which that Protected Party determines will be or has been (directly or indirectly) suffered for
        or on account of Tax by that Protected Party in respect of a Finance Document.

(b)     Paragraph (a) above shall not apply:

        (i)     with respect to any Tax assessed on a Finance Party:

                (A)      under the law of the jurisdiction in which that Finance Party is incorporated or, if
                         different, the jurisdiction (or jurisdictions) in which that Finance Party is treated as
                         resident for tax purposes; or

                (B)      under the law of the jurisdiction in which that Finance Party's Facility Office is
                         located in respect of amounts received or receivable in that jurisdiction,

                if that Tax is imposed on or calculated by reference to the net income received or receivable
                (but not any sum deemed to be received or receivable) by that Finance Party; or

        (ii)    to the extent a loss, liability or cost:

                (A)      is compensated for by an increased payment under Clause 13.2 (Tax gross-up);

                (B)      would have been compensated for by an increased payment under Clause 13.2 (Tax
                         gross-up) but was not so compensated solely because one of the exclusions in
                         paragraph (d) of Clause 13.2 (Tax gross-up) applied;

                (C)      is attributable to the Bank Levy (or any payment attributable to, or liability arising
                         as a consequence of, the Bank Levy); or

                (D)      relates to a FATCA Deduction required to be made by a Party.

(c)     A Protected Party making, or intending to make a claim under paragraph (a) above shall promptly
        notify the Company of the event which will give, or has given, rise to the claim.




0101521-0000029 UKO3: 2000896815.22                        34
                                                                                                       748
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 750 of 1648



13.4    Tax Credit

        If an Obligor makes a Tax Payment and the relevant Finance Party determines that acting reasonably
        and in good faith:

        (a)     a Tax Credit is attributable to an increased payment of which that Tax Payment forms part,
                to that Tax Payment or to a Tax Deduction in consequence of which that Tax Payment was
                required; and

        (b)     that Finance Party has obtained and it (or any of its affiliated entities) has utilised that Tax
                Credit,

        the Finance Party shall pay an amount to the Obligor which that Finance Party determines acting
        reasonably and in good faith will leave it (after that payment) in the same after-Tax position as it
        would have been in had the Tax Payment not been required to be made by the Obligor.

13.5    Bank status confirmation

(a)     If the Bank is not the Original Bank it shall indicate, in the documentation which it executes on
        becoming a Party as the Bank, and without liability to any Obligor, which of the following
        categories it falls in:

        (i)     not a Qualifying Bank;

        (ii)    a Qualifying Bank (other than a Treaty Bank); or

        (iii)   a Treaty Bank.

(b)     If the Bank fails to indicate its status in accordance with this Clause 13.5 then the Bank shall be
        treated for the purposes of this Agreement (including by each Obligor) as if it is not a Qualifying
        Bank until such time as it notifies the Bank which category applies (and the Bank, upon receipt of
        such notification, shall inform the Company). For the avoidance of doubt, the documentation which
        the Bank executes on becoming a Party as the Bank shall not be invalidated by any failure of the
        Bank to comply with this Clause 13.5.

13.6    Stamp taxes

        The Company shall pay and, within five Business Days of demand, indemnify each Secured Party
        against any cost, loss or liability that Secured Party incurs in relation to all stamp duty, registration
        and other similar Taxes payable in respect of any Finance Document provided that this Clause 13.6
        shall not apply to any stamp duty, registration or other similar Taxes payable in respect of any
        assignment, assignation, sub-participation or transfer by a Secured Party of any of its rights and/or
        obligations under a Finance Document.

13.7    VAT

(a)     All amounts expressed to be payable under a Finance Document by any Party to a Finance Party
        which (in whole or in part) constitute the consideration for any supply for VAT purposes are deemed
        to be exclusive of any VAT which is chargeable on that supply, and accordingly, subject to
        paragraph (b) below, if VAT is or becomes chargeable on any supply made by any Finance Party to
        any Party under a Finance Document and such Finance Party is required to account to the relevant
        tax authority for the VAT, that Party must pay to such Finance Party (in addition to and at the same
        time as paying any other consideration for such supply) an amount equal to the amount of the VAT
        (and such Finance Party must promptly provide an appropriate VAT invoice to that Party).


0101521-0000029 UKO3: 2000896815.22                    35
                                                                                                       749
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 751 of 1648



(b)     If VAT is or becomes chargeable on any supply made by any Finance Party (the Supplier) to any
        other Finance Party (the Recipient) under a Finance Document, and any Party other than the
        Recipient (the Relevant Party) is required by the terms of any Finance Document to pay an amount
        equal to the consideration for that supply to the Supplier (rather than being required to reimburse or
        indemnify the Recipient in respect of that consideration):

        (i)     (where the Supplier is the person required to account to the relevant tax authority for the
                VAT) the Relevant Party must also pay to the Supplier (at the same time as paying that
                amount) an additional amount equal to the amount of the VAT. The Recipient must (where
                this paragraph (i) applies) promptly pay to the Relevant Party an amount equal to any credit
                or repayment the Recipient receives from the relevant tax authority which the Recipient
                reasonably determines relates to the VAT chargeable on that supply; and

        (ii)    (where the Recipient is the person required to account to the relevant tax authority for the
                VAT) the Relevant Party must promptly, following demand from the Recipient, pay to the
                Recipient an amount equal to the VAT chargeable on that supply but only to the extent that
                the Recipient reasonably determines that it is not entitled to credit or repayment from the
                relevant tax authority in respect of that VAT.

(c)     Where a Finance Document requires any Party to reimburse or indemnify a Finance Party for any
        cost or expense, that Party shall reimburse or indemnify (as the case may be) such Finance Party for
        the full amount of such cost or expense, including such part thereof as represents VAT, save to the
        extent that such Finance Party reasonably determines that it is entitled to credit or repayment in
        respect of such VAT from the relevant tax authority.

(d)     Any reference in this Clause 13.7 to any Party shall, at any time when such Party is treated as a
        member of a group for VAT purposes, include (where appropriate and unless the context otherwise
        requires) a reference to the representative member of such group at such time (the term
        representative member to have the same meaning as in the Value Added Tax Act 1994) or a
        reference to the person who is treated at that time as making the supply, or (as appropriate) receiving
        the supply, under the grouping rules (provided for in article 11 of Council Directive 2006/112/EC as
        amended (or as implemented by any relevant member state of the European Union) so that a
        reference to a Party shall be construed as a reference to that Party or the relevant group or unity (or
        fiscal unity) of which that Party is a member for VAT purposes at the relevant time or the relevant
        representative member (or representative or head) of that group or unity at the relevant time (as the
        case may be).

(e)     In relation to any supply made by a Finance Party to any Party under a Finance Document, if
        reasonably requested by such Finance Party, that Party must promptly provide such Finance Party
        with details of that Party's VAT registration and such other information as is reasonably requested in
        connection with such Finance Party's VAT reporting requirements in relation to such supply.

13.8    FATCA information

(a)     Subject to paragraph (c) below, each Party shall, within ten Business Days of a reasonable request by
        another Party:

        (i)     confirm to that other Party whether it is:

                (A)      a FATCA Exempt Party; or

                (B)      not a FATCA Exempt Party;




0101521-0000029 UKO3: 2000896815.22                    36
                                                                                                     750
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                            (Explanatory Statement) Pg 752 of 1648



        (ii)    supply to that other Party such forms, documentation and other information relating to its
                status under FATCA as that other Party reasonably requests for the purposes of that other
                Party's compliance with FATCA; and

        (iii)   supply to that other Party such forms, documentation and other information relating to its
                status as that other Party reasonably requests for the purposes of that other Party's
                compliance with any other law, regulation, or exchange of information regime.

(b)     If a Party confirms to another Party pursuant to paragraph (a)(i) above that it is a FATCA Exempt
        Party and it subsequently becomes aware that it is not or has ceased to be a FATCA Exempt Party,
        that Party shall notify that other Party reasonably promptly.

(c)     Paragraph (a) above shall not oblige any Finance Party to do anything, and paragraph (a)(iii) above
        shall not oblige any other Party to do anything, which would or might in its reasonable opinion
        constitute a breach of:

        (i)     any law or regulation;

        (ii)    any fiduciary duty; or

        (iii)   any duty of confidentiality.

(d)     If a Party fails to confirm whether or not it is a FATCA Exempt Party or to supply forms,
        documentation or other information requested in accordance with paragraph (a)(i) or (a)(ii) above
        (including, for the avoidance of doubt, where paragraph (c) above applies), then such Party shall be
        treated for the purposes of the Finance Documents (and payments under them) as if it is not a
        FATCA Exempt Party until such time as the Party in question provides the requested confirmation,
        forms, documentation or other information.

(e)     If a Borrower is a US Tax Obligor or the Bank reasonably believes that its obligations under FATCA
        or any other applicable law or regulation require it, the Bank shall, within ten Business Days of:

        (i)     where an Original Borrower is a US Tax Obligor and the Bank is the Original Bank, the date
                of this Agreement;

        (ii)    where a Borrower is a US Tax Obligor on a date on which any other person becomes a Party
                as the Bank, that date;

        (iii)   the date a new US Tax Obligor accedes as a Borrower; or

        (iv)    where a Borrower is not a US Tax Obligor, the date of a request from the Bank,

        supply to the Company:

                (A)      a withholding certificate on Form W-8, Form W-9 or any other relevant form; or

                (B)      any withholding statement or other document, authorisation or waiver as the
                         Company may require to certify or establish the status of the Bank under FATCA or
                         that other law or regulation.

(f)     If any withholding certificate, withholding statement, document, authorisation or waiver provided to
        the Company by the Bank pursuant to paragraph (e) above is or becomes materially inaccurate or
        incomplete, the Bank shall promptly update it and provide such updated withholding certificate,
        withholding statement, document, authorisation or waiver to the Company unless it is unlawful for
        the Bank to do so (in which case the Bank shall promptly notify the Company).

0101521-0000029 UKO3: 2000896815.22                  37
                                                                                                  751
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 753 of 1648



(g)     The Company and each US Tax Obligor may rely on any withholding certificate, withholding
        statement, document, authorisation or waiver it receives from the Bank pursuant to paragraph (e)
        above without further verification.

13.9    FATCA Deduction

(a)     Each Party may make any FATCA Deduction it is required to make by FATCA, and any payment
        required in connection with that FATCA Deduction, and no Party shall be required to increase any
        payment in respect of which it makes such a FATCA Deduction or otherwise compensate the
        recipient of the payment for that FATCA Deduction.

(b)     Each Party shall promptly, upon becoming aware that it must make a FATCA Deduction (or that
        there is any change in the rate or the basis of such FATCA Deduction), notify the Party to whom it is
        making the payment and, in addition, shall notify the Company.

14.     INCREASED COSTS

14.1    Increased Costs

(a)     Subject to Clause 14.3 (Exceptions) the Company shall, within five Business Days of a demand by
        the Bank, pay for the account of a Finance Party the amount of any Increased Costs incurred by that
        Finance Party or any of its Affiliates as a result of:

        (i)     the introduction of or any change in (or in the interpretation, administration or application
                of) any law or regulation; or

        (ii)    compliance with any law or regulation made after the date of this Agreement.

(b)     In this Agreement Increased Costs means:

        (i)     a reduction in the rate of return from the Facility or on a Finance Party's (or its Affiliate's)
                overall capital;

        (ii)    an additional or increased cost; or

        (iii)   a reduction of any amount due and payable under any Finance Document,

        which is incurred or suffered by a Finance Party or any of its Affiliates to the extent that it is
        attributable to that Finance Party having entered into its Commitment or funding or performing its
        obligations under any Finance Document or Undertaking.

14.2    Increased cost claims

(a)     A Finance Party intending to make a claim pursuant to Clause 14.1 (Increased Costs) shall promptly
        notify the Company.

(b)     Each Finance Party shall, as soon as practicable after a demand by the Bank, provide a certificate
        confirming the amount of its Increased Costs.

14.3    Exceptions

(a)     Clause 14.1 (Increased Costs) does not apply to the extent any Increased Cost is:

        (i)     attributable to a Tax Deduction required by law to be made by an Obligor;



0101521-0000029 UKO3: 2000896815.22                   38
                                                                                                      752
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 754 of 1648



        (ii)     attributable to a FATCA Deduction required to be made by a Party;

        (iii)    compensated for by Clause 13.3 (Tax indemnity) (or would have been compensated for
                 under Clause 13.3 (Tax indemnity) but was not so compensated solely because any of the
                 exclusions in paragraph (b) of 13.3 (Tax indemnity) applied);

        (iv)     attributable to any Bank Levy (or any payment attributable to, or liability arising as a
                 consequence of, any Bank Levy);

        (v)      attributable to the wilful breach by the relevant Finance Party or its Affiliates of any law or
                 regulation;

        (vi)     attributable to the implementation or application of or compliance with the "International
                 Convergence of Capital Measurement and Capital Standards, a Revised Framework"
                 published by the Basel Committee on Banking Supervision in June 2004 in the form existing
                 on the date of this Agreement (Basel II) or any other law or regulation which implements
                 Basel II (whether such implementation, application or compliance is by a government,
                 regulator, Finance Party or any of its Affiliates);

        (vii)    attributable to the implementation or application of or compliance with (x) the agreements
                 on capital requirements, a leverage ratio and liquidity standards contained in "Basel III: A
                 global regulatory framework for more resilient banks and banking systems", "Basel III:
                 International framework for liquidity risk measurement, standards and monitoring" and
                 "Guidance for national authorities operating the countercyclical capital buffer" published by
                 the Basel Committee on Banking Supervision in December 2010, each as amended,
                 supplemented or restated, (y) the rules for global systemically important banks contained in
                 "Global systemically important banks: assessment methodology and the additional loss
                 absorbency requirement – Rules text" published by the Basel Committee on Banking
                 Supervision in November 2011, as amended, supplemented or restated or (z) any further
                 guidance or standards published by the Basel Committee on Banking Supervision relating to
                 Basel III;

        (viii)   attributable to the implementation or application of or compliance with (x) Regulation (EU)
                 No 575/2013 of the European Parliament and of the Counsel of 26 June 2013 on prudential
                 requirements for credit institutions and investment firms or (y) Directive 2013/36/EU of the
                 European Parliament and of the Counsel of 26 June 2013 on access to the activity of credit
                 institutions and the prudential supervision of credit institutions and investment firms,
                 amending Directive 2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC;

        (ix)     attributable to the implementation or application of or compliance with the U.S. Dodd-Frank
                 Wall Street Reform and Consumer Protection Act and all requests, rules, guidelines or
                 directives thereunder or in connection therewith; or

        (x)      not notified in writing to the Company within six months of the Bank becoming aware of
                 such change.

(b)     In this Clause 14.3 reference to a Tax Deduction has the same meaning given to the term in
        Clause 13.1 (Definitions).

15.     OTHER INDEMNITIES

15.1    Currency indemnity

(a)     If any sum due from an Obligor under the Finance Documents (a Sum), or any order, judgment or
        award given or made in relation to a Sum, has to be converted from the currency (the First

0101521-0000029 UKO3: 2000896815.22                    39
                                                                                                      753
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 755 of 1648



        Currency) in which that Sum is payable into another currency (the Second Currency) for the
        purpose of:

        (i)     making or filing a claim or proof against that Obligor; or

        (ii)    obtaining or enforcing an order, judgment or award in relation to any litigation or arbitration
                proceedings,

        that Obligor shall as an independent obligation, within five Business Days of demand, indemnify
        each Secured Party to whom that Sum is due against any cost, loss or liability arising out of or as a
        result of the conversion including any discrepancy between (A) the rate of exchange used to convert
        that Sum from the First Currency into the Second Currency and (B) the rate or rates of exchange
        available to that person at the time of its receipt of that Sum.

(b)     Each Obligor waives any right it may have in any jurisdiction to pay any amount under the Finance
        Documents in a currency or currency unit other than that in which it is expressed to be payable.

15.2    Other indemnities

        The Company shall (or shall procure that an Obligor will), within five Business Days of demand,
        indemnify the Bank against any cost, loss or liability incurred by it as a result of:

        (a)     the occurrence of any Event of Default;

        (b)     a failure by an Obligor to pay any amount due under a Finance Document on its due date;

        (c)     funding, or making arrangements to fund, its participation in a Utilisation requested by a
                Borrower in a Utilisation Request but not made by reason of the operation of any one or
                more of the provisions of this Agreement (other than by reason of default or negligence by
                the Bank alone);

        (d)     issuing or making arrangements to issue an Undertaking requested by the Company or a
                Borrower in a Utilisation Request but not issued by reason of the operation of any one or
                more of the provisions of this Agreement (other than by reason of default or negligence by
                the Bank alone); or

        (e)     a Utilisation (or part of a Utilisation) not being prepaid in accordance with a notice of
                prepayment given by a Borrower or the Company.

16.     MITIGATION BY THE BANK

16.1    Mitigation

(a)     Each Finance Party shall, in consultation with the Company, take all reasonable steps to mitigate any
        circumstances which arise and which would result in the Facility ceasing to be available or any
        amount becoming payable under or pursuant to, or cancelled pursuant to, any of Clause 8.1
        (Illegality), Clause 13 (Tax gross up and indemnities) or Clause 14 (Increased Costs) including (but
        not limited to) transferring its rights and obligations under the Finance Documents to another
        Affiliate or Facility Office.

(b)     Paragraph (a) above does not in any way limit the obligations of any Obligor under the Finance
        Documents.




0101521-0000029 UKO3: 2000896815.22                   40
                                                                                                     754
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                            (Explanatory Statement) Pg 756 of 1648



16.2    Limitation of liability

(a)     The Company shall promptly indemnify each Finance Party for all costs and expenses reasonably
        incurred by that Finance Party as a result of steps taken by it under Clause 16.1 (Mitigation).

(b)     A Finance Party is not obliged to take any steps under Clause 16.1 (Mitigation) if, in the opinion of
        that Finance Party (acting reasonably), to do so might be prejudicial to it.

17.     COSTS AND EXPENSES

17.1    Transaction expenses

        The Company shall, within five Business Days of demand, pay the Bank the amount of all costs and
        expenses (including legal fees) reasonably incurred by any of them in connection with the
        negotiation, preparation, printing, execution and perfection of:

        (a)     this Agreement and any other documents referred to in this Agreement and the Transaction
                Security; and

        (b)     any other Finance Documents executed after the date of this Agreement.

17.2    Amendment costs

        If:

        (a)     an Obligor requests an amendment, waiver or consent; or

        (b)     an amendment is required pursuant to Clause 26.7 (Change of currency),

        the Company shall, within five Business Days of demand, reimburse each of the Bank and the
        Security Agent for the amount of all costs and expenses (including legal fees) reasonably incurred by
        the Bank and the Security Agent (and, in the case of the Security Agent, by any Receiver or
        Delegate) in responding to, evaluating, negotiating or complying with that request or requirement.

17.3    Enforcement and preservation costs

        The Company shall, within five Business Days of demand, pay to each Secured Party (other than the
        Security Agent) the amount of all costs and expenses (including legal fees) incurred by it in
        connection with the enforcement of or the preservation of any rights under any Finance Document
        and the Transaction Security and any proceedings instituted by or against the Security Agent as a
        consequence of taking or holding the Transaction Security or enforcing these rights.

18.     GUARANTEE AND INDEMNITY

18.1    Guarantee and indemnity

        Each Guarantor irrevocably and unconditionally jointly and severally:

        (a)     guarantees to each Finance Party punctual performance by each other Obligor of all that
                Obligor's obligations under the Finance Documents;

        (b)     undertakes with each Finance Party that whenever another Obligor does not pay any amount
                when due under or in connection with any Finance Document, that Guarantor shall
                immediately on demand pay that amount as if it was the principal obligor; and



0101521-0000029 UKO3: 2000896815.22                  41
                                                                                                   755
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 757 of 1648



        (c)     agrees with each Finance Party that if any obligation guaranteed by it is or becomes
                unenforceable, invalid or illegal, it will, as an independent and primary obligation,
                indemnify that Finance Party immediately on demand against any cost, loss or liability it
                incurs as a result of an Obligor not paying any amount which would, but for such
                unenforceability, invalidity or illegality, have been payable by it under any Finance
                Document on the date when it would have been due. The amount payable by a Guarantor
                under this indemnity will not exceed the amount it would have had to pay under this
                Clause 18 if the amount claimed had been recoverable on the basis of a guarantee.

18.2    Continuing guarantee

        This guarantee is a continuing guarantee and will extend to the ultimate balance of sums payable by
        any Obligor under the Finance Documents, regardless of any intermediate payment or discharge in
        whole or in part.

18.3    Reinstatement

        If any discharge, release or arrangement (whether in respect of the obligations of any Obligor or any
        security for those obligations or otherwise) is made by a Finance Party in whole or in part on the
        basis of any payment, security or other disposition which is avoided or must be restored in
        insolvency, liquidation, administration or otherwise, without limitation, then the liability of each
        Guarantor under this Clause 18 will continue or be reinstated as if the discharge, release or
        arrangement had not occurred.

18.4    Waiver of defences

        The obligations of each Guarantor under this Clause 18 will not be affected by an act, omission,
        matter or thing which, but for this Clause 18, would reduce, release or prejudice any of its
        obligations under this Clause 18 (without limitation and whether or not known to it or any Finance
        Party) including:

        (a)     any time, waiver or consent granted to, or composition with, any Obligor or other person;

        (b)     the release of any other Obligor or any other person under the terms of any composition or
                arrangement with any creditor of any member of the Group;

        (c)     the taking, variation, compromise, exchange, renewal or release of, or refusal or neglect to
                perfect, take up or enforce, any rights against, or security over assets of, any Obligor or other
                person or any non-presentation or non-observance of any formality or other requirement in
                respect of any instrument or any failure to realise the full value of any security;

        (d)     any incapacity or lack of power, authority or legal personality of or dissolution or change in
                the members or status of an Obligor or any other person;

        (e)     any amendment, novation, supplement, extension restatement (however fundamental and
                whether or not more onerous) or replacement of a Finance Document or any other document
                or security including, without limitation, any change in the purpose of, any extension of or
                increase in any facility or the addition of any new facility under any Finance Document or
                other document or security;

        (f)     any unenforceability, illegality or invalidity of any obligation of any person under any
                Finance Document or any other document or security; or

        (g)     any insolvency or similar proceedings.


0101521-0000029 UKO3: 2000896815.22                   42
                                                                                                       756
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 758 of 1648



18.5    Guarantor intent

        Without prejudice to the generality of Clause 18.4 (Waiver of defences), each Guarantor expressly
        confirms that it intends that this guarantee shall extend from time to time to any (however
        fundamental) variation, increase, extension or addition of or to any of the Finance Documents and/or
        any facility or amount made available under any of the Finance Documents for the purposes of or in
        connection with any of the following: business acquisitions of any nature; increasing working
        capital; enabling investor distributions to be made; carrying out restructurings; refinancing existing
        facilities; refinancing any other indebtedness; making facilities available to new borrowers; any
        other variation or extension of the purposes for which any such facility or amount might be made
        available from time to time; and any fees, costs and/or expenses associated with any of the
        foregoing.

18.6    Immediate recourse

        Each Guarantor waives any right it may have of first requiring any Finance Party (or any trustee or
        agent on its behalf) to proceed against or enforce any other rights or security or claim payment from
        any person before claiming from that Guarantor under this Clause 18. This waiver applies
        irrespective of any law or any provision of a Finance Document to the contrary.

18.7    Appropriations

        Until all amounts which may be or become payable by the Obligors under or in connection with the
        Finance Documents have been irrevocably paid in full, each Finance Party (or any trustee or agent
        on its behalf) may:

        (a)     refrain from applying or enforcing any other moneys, security or rights held or received by
                that Finance Party (or any trustee or agent on its behalf) in respect of those amounts, or
                apply and enforce the same in such manner and order as it sees fit (whether against those
                amounts or otherwise) and no Guarantor shall be entitled to the benefit of the same; and

        (b)     hold in an interest-bearing suspense account any moneys received from any Guarantor or on
                account of any Guarantor's liability under this Clause 18.

18.8    Deferral of Guarantors' rights

        Until all amounts which may be or become payable by the Obligors under or in connection with the
        Finance Documents have been irrevocably paid in full and unless the Bank otherwise directs, no
        Guarantor will exercise any rights which it may have by reason of performance by it of its
        obligations under the Finance Documents or by reason of any amount being payable, or liability
        arising, under this Clause 18:

        (a)     to be indemnified by an Obligor;

        (b)     to claim any contribution from any other guarantor of any Obligor's obligations under the
                Finance Documents;

        (c)     to take the benefit (in whole or in part and whether by way of subrogation or otherwise) of
                any rights of the Finance Parties under the Finance Documents or of any other guarantee or
                security taken pursuant to, or in connection with, the Finance Documents by any Finance
                Party;

        (d)     to bring legal or other proceedings for an order requiring any Obligor to make any payment,
                or perform any obligation, in respect of which any Guarantor has given a guarantee,
                undertaking or indemnity under Clause 18.1 (Guarantee and indemnity);

0101521-0000029 UKO3: 2000896815.22                  43
                                                                                                    757
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 759 of 1648



        (e)     to exercise any right of set-off against any Obligor; and/or

        (f)     to claim or prove as a creditor of any Obligor in competition with any Finance Party.

        If a Guarantor receives any benefit, payment or distribution in relation to such rights it shall hold that
        benefit, payment or distribution to the extent necessary to enable all amounts which may be or
        become payable to the Finance Parties by the Obligors under or in connection with the Finance
        Documents to be repaid in full on trust for (or otherwise for the benefit of) the Finance Parties and
        shall promptly pay or transfer the same to the Bank or as the Bank may direct for application in
        accordance with Clause 26 (Payment mechanics).

18.9    Release of Guarantors' right of contribution

        If any Guarantor (a Retiring Guarantor) ceases to be a Guarantor in accordance with the terms of
        the Finance Documents for the purpose of any sale or other disposal of that Retiring Guarantor then
        on the date such Retiring Guarantor ceases to be a Guarantor:

        (a)     that Retiring Guarantor is released by each other Guarantor from any liability (whether past,
                present or future and whether actual or contingent) to make a contribution to any other
                Guarantor arising by reason of the performance by any other Guarantor of its obligations
                under the Finance Documents; and

        (b)     each other Guarantor waives any rights it may have by reason of the performance of its
                obligations under the Finance Documents to take the benefit (in whole or in part and whether
                by way of subrogation or otherwise) of any rights of the Finance Parties under any Finance
                Document or of any other security taken pursuant to, or in connection with, any Finance
                Document where such rights or security are granted by or in relation to the assets of the
                Retiring Guarantor.

18.10   Additional security

        This guarantee is in addition to and is not in any way prejudiced by any other guarantee or security
        now or subsequently held by any Finance Party.

18.11   General limitations

        Without limiting any specific exemptions set out below, this guarantee and any other guarantee,
        indemnity or assurance against loss in any Finance Document (including any Transaction Security)
        does not apply to any liability to the extent it would constitute unlawful financial assistance within
        the meaning of sections 678 or 679 of the Companies Act 2006 or any equivalent and applicable
        provisions under the laws of the jurisdiction of incorporation of the relevant Guarantor.

18.12   Germany

(a)     In this Clause 18.12:

        German Guarantor means:

        (a)     any Guarantor incorporated in Germany as a limited liability company (Gesellschaft mit
                beschränkter Haftung) (a German GmbH Guarantor); or

        (b)     a limited partnership (Kommanditgesellschaft) in relation to which any general partner
                (persönlich haftender Gesellschafter) is a limited liability company (any such general
                partner is hereinafter referred to as a German GP Company) (such limited partnership is
                hereinafter referred to as a German KG Guarantor).

0101521-0000029 UKO3: 2000896815.22                    44
                                                                                                        758
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 760 of 1648



        Guarantee means any guarantee and/or indemnity obligation of any German Guarantor created
        under this Agreement or any other Finance Document.

        Net Assets means the amount of the German GmbH Guarantor’s, or, where the German Guarantor is
        a German KG Guarantor, its German GP Company’s relevant assets (the calculation of which shall
        include all items set forth in Section 266(2) A, B, C, D and E of the German Commercial Code
        (Handelsgesetzbuch, HGB)) less:

        (a)     the German GmbH Guarantor’s, or, where the German Guarantor is a German KG
                Guarantor, its German GP Company’s liabilities, the calculation of which shall include all
                items set forth in Section 266(3) B, C, D and E of the HGB including any costs for any
                Auditor’s Determination but such liabilities shall exclude:

                (i)      the liabilities under or relating to the Guarantee; and

                (ii)     any obligations (Verbindlichkeiten) of the German GmbH Guarantor (and, in case of
                         a GmbH & Co. KG, of its German GP Company):

                (A)      owing to any member of the group or any other affiliated company which are
                         subordinated by law or by contract to any Indebtedness outstanding under this
                         Agreement (including for the avoidance of doubt, obligations that would in an
                         insolvency be subordinated pursuant to Section 39 para 1 no 5 or Section 39 para 2
                         of the German Insolvency Code (Insolvenzordnung)) and including obligations
                         under guarantees for obligations which are so subordinated, unless a waiver of the
                         loan provided to the relevant German GmbH Guarantor or, in the case of a GmbH &
                         Co. KG, of its German GP Company, would result in that member of the group
                         breaching its obligations under section 30 of the German Limited Liability
                         Companies Act (GmbH-Gesetz, GmbHG) or any similar provision of any other
                         jurisdiction applicable to it; and

                (B)      incurred by the German GmbH Guarantor (and, in the case of a GmbH & Co.KG, of
                         its German GP Company) in willful violation of any of the provisions of the Finance
                         Documents; and

        (b)     any amounts which are subject to legal dividend payment constraints (Ausschüttungssperre)
                pursuant to Section 253(6), Section 268(8) or Section 272(5) HGB, in each case calculated
                in accordance with HGB (taking into account applicable case law on the calculation of net
                assets pursuant to Section 30 GmbHG) and accounting principles consistent with those
                applied in the preparation of the latest annual unconsolidated financial statements for that
                German GmbH Guarantor (or, where the German Guarantor is a German KG Guarantor, its
                German GP Company.

        For the purpose of such calculation, the following balance sheet items shall be adjusted as follows:

        (i)     if the registered share capital of the German Guarantor, or where the German Guarantor is a
                German KG Guarantor, of its German GP Company, is increased out of retained earnings
                (Kapitalerhöhung aus Gesellschaftsmitteln) after the date of this Agreement, such increase
                shall not be taken into account unless (i) such increase has been effected with the prior
                written consent of the Bank or is otherwise permitted under this Agreement or any other
                Finance Document and (ii) only to the extent it is fully paid up (voll eingezahlt);

        (ii)    the amount of any increase after the date of this Agreement of the German Guarantor’s, or,
                where the German Guarantor is a German KG Guarantor, its German GP Company’s
                registered share capital which has been effected out of retained earnings (Kapitalerhöhung


0101521-0000029 UKO3: 2000896815.22                    45
                                                                                                     759
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 761 of 1648



                aus Gesellschaftsmitteln) without the prior written consent of the Bank shall be deducted
                from the registered share capital;

        (iii)   any accrual (Rückstellung) in respect of a potential enforcement of the Guarantee or any
                Security shall be disregarded; and

        (iv)    liabilities in relation to loans granted to, and other contractual liabilities incurred by, the
                German Guarantor or as the case may be by its German GP Company, in willful
                (vorsätzlich) or grossly negligent (grob fahrlässig) violation of any Finance Document shall
                be disregarded.

(b)     In the case of a German Guarantor the enforcement of the Guarantee against such German Guarantor
        shall be limited if and to the extent that:

        (i)     such Guarantee secures the obligations or liabilities of:

                (A)      the German Guarantor’s, or in case of a German KG Guarantor, any of its relevant
                         German GP Company’s, direct or indirect shareholder (upstream), or

                (B)      a direct or indirect subsidiary of a shareholder pursuant to paragraph (i) (but
                         excluding any direct or indirect subsidiary of the German Guarantor (and, in the case
                         of a German KG Guarantor, any direct or indirect subsidiary of its German GP
                         Company)) (cross-stream); and

        (ii)    the enforcement of the Guarantee (x) would cause the Net Assets to be less than the
                respective share capital (Stammkapital) (Begründung einer Unterbilanz) or (y) (if the
                German GmbH Guarantor’s, or, where the German Guarantor is a German KG Guarantor, its
                German GP Company’s Net Assets are already less than its respective registered share
                capital) would cause such deficit to be further increased (Vertiefung einer Unterbilanz).

(c)     In addition, the German Guarantor and, where the German Guarantor is a German KG Guarantor,
        also its relevant German GP Company shall, if so requested by the Bank, realise, to the extent legally
        permitted, in a situation where after enforcement of the Guarantee the German Guarantor, or, where
        the German Guarantor is a German KG Guarantor, its relevant German GP Company would not
        have Net Assets in excess of its respective registered share capital, any and all of its assets that are
        shown in the balance sheet with a book value (Buchwert) that is significantly lower than the market
        value of the asset if such asset is not necessary for the German Guarantor’s or as the case may be its
        relevant German GP Company’s operational business (operativ nicht betriebsnotwendig).

(d)     The enforcement of the Guarantee shall initially be excluded if no later than fifteen (15) Business
        Days following a demand by the Bank to make a payment under the Guarantee, the managing
        directors on behalf of the German Guarantor or, as the case may be, its German GP Company, have
        confirmed in writing to the Bank:

        (i)     to what extent the Guarantee granted hereunder has an upstream or cross-stream effect as
                described above; and

        (ii)    to which extent the Guarantee securing cross-stream and/or upstream obligations or
                liabilities as described above cannot be enforced as it would cause the Net Assets of the
                German Guarantor, or, where the German Guarantor is a German KG Guarantor, its German
                GP Company to be less than its respective registered share capital (taking into account the
                above set out adjustments and realization duties),

        (the Management Determination) and such confirmation is supported by a reasonably satisfactory
        calculation provided that the Bank shall in any event be entitled to enforce the Guarantee for any

0101521-0000029 UKO3: 2000896815.22                   46
                                                                                                      760
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 762 of 1648



        amounts where such enforcement would, in accordance with the Management Determination, not
        cause the German Guarantor's, or, where the German Guarantor is a German KG Guarantor, its
        German GP Company's Net Assets to be less than (or to fall further below) the amount of its
        respective registered share capital (in each case as calculated and adjusted as set out above).

(e)     Following the Bank’s receipt of Management Determination, any further enforcement of the
        Guarantee (i.e. any enforcement to which the Bank is not already entitled to) shall be excluded for a
        period of no more than thirty (30) Business Days only. If the Bank receives within such thirty (30)
        Business Days period: (i) an up-to date balance sheet together with (ii) a determination in each case
        prepared by auditors of international standard and reputation appointed by the relevant German
        Guarantor either confirming the Management Determination or setting out deviations from the
        Management Determination (the Auditor's Determination), the further enforcement of the
        Guarantee shall be limited, if and to the extent such enforcement would, in accordance with the
        Auditor's Determination cause the German Guarantor's, or, where the German Guarantor is a
        German KG Guarantor, its German GP Company's Net Assets to be less than (or to fall further
        below) the amount of its respective registered share capital in each case as calculated and adjusted as
        set out above. If the German Guarantor fails to deliver an Auditor's Determination within thirty (30)
        Business Days after receipt of the Management Determination, the Bank shall be entitled to enforce
        the Guarantee without any limitation or restriction.

(f)     If and to the extent (A) the net assets as determined by the Auditors' Determination are lower than
        the amount enforced in accordance with the Management Determination or (B) the Guarantee has
        been enforced without regard to the limitations set out above because (x) the Management
        Determination was not delivered within the relevant time frame or (y) the Auditors' Determination
        was not delivered within the relevant time frame but has been delivered within ten (10) Business
        Days following the due date for the delivery of the Auditors' Determination, the Bank shall without
        undue delay repay to the relevant German Guarantor upon written demand of the relevant German
        Guarantor any amount (if and to the extent already paid to the Finance Party (or any of them)) in the
        case of (A) equal to the difference between the amount paid and the amount payable resulting from
        the Auditor's Determination, and in the case of (B), which the Bank would not have been entitled to
        enforce had the Management Determination and the Auditors' Determination been delivered in time
        provided such demand for repayment is made to the Bank within six months from the date the
        Guarantee is enforced. The Bank may withhold any amount received pursuant to an enforcement of
        the Guarantee until final determination of the amount of the net assets pursuant to the Auditor’s
        Determination.

(g)     The limitations set out in this Clause 18.12 shall not apply (or, as the case may be, shall cease to
        apply):

        (i)     if and to the extent any amounts borrowed under this Agreement are lent or on-lent to such
                German Guarantor and/or, in case of a German KG Guarantor, its relevant German GP
                Company or any of its respective subsidiaries from time to time if, in addition by virtue of
                the enforcement of the Guarantee the German Guarantor, or as the case may be, its relevant
                German GP Company, has a recourse, indemnification, sharing of losses or other
                compensation claim against such lending affiliated company (verbundenes Unternehmen)
                within the meaning of Section 16, 17 or 18 of the German Stock Act (Aktiengesetz, AktG)
                or the lending direct or indirect shareholder of the German Guarantor which could be set-off
                against such loan receivable or otherwise be used to settle or discharge such loan obligation
                and provided that the Bank has waived with binding effect on any Finance Party the
                restrictions of any provision under any Finance Document restricting the right to set off
                claims against, or otherwise make use of the recourse, indemnification, sharing of losses or
                other compensation claim against such lending affiliated company (verbundenes
                Unternehmen) within the meaning of Section 16, 17 or 18 of the AktG or the lending direct
                or indirect shareholder of the German Guarantor in order to settle or discharge such loan

0101521-0000029 UKO3: 2000896815.22                   47
                                                                                                     761
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 763 of 1648



                obligation vis-à-vis, such lending member of the lending affiliated company (verbundenes
                Unternehmen) within the meaning of Section 16, 17 or 18 of the AktG or the lending direct
                or indirect shareholder of the German Guarantor; or

        (ii)    if and when a domination agreement (Beherrschungsvertrag) and/or profit absorption
                agreement (Gewinnabführungsvertrag) (either directly or through a chain of domination
                and/or profit absorption agreements) is or becomes effective between the relevant German
                Guarantor (or, in case of a German KG Guarantor, its German GP Company) as dependent
                entity (abhängiges Unternehmen) and:

                (A)      in case of the German Guarantor (or, in case of a German KG Guarantor, its German
                         GP Company) is a subsidiary of the relevant obligor whose obligations are
                         guaranteed under the Guarantee, that obligor; or

                (B)      in case the German Guarantor (or, in case of a German KG Guarantor, its German
                         GP Company) is a sister company of the relevant obligor whose obligations are
                         guaranteed under the Guarantee, any joint (direct or indirect) parent company of the
                         German Guarantor (or, in case of a German KG Guarantor, its German GP
                         Company) and that obligor,

                as dominating entity (beherrschendes Unternehmen)) other than where and to the extent the
                existence of such domination agreement (Beherrschungsvertrag) and/or profit absorption
                agreement (Gewinnabführungsvertrag) does not result in the inapplicability of sentence 1 of
                paragraph 1 of Section 30 GmbHG (as stipulated by sentence 2 of such paragraph) with
                respect to the relevant payments under the Guarantee (including in respect of intermediate
                entities through which the relevant obligor whose obligations are guaranteed under the
                Guarantee is an indirect shareholder of the German Guarantor, or as the case may be, its
                German GP Company);

        (iii)   if and to the extent the German Guarantor holds on the date of the enforcement of the
                Guarantee a fully valuable and recoverable indemnity or claim for refund (vollwertiger
                Gegenleistungs-oder Rückgewähranspruch) against any of its direct or indirect shareholders
                or Subsidiaries of such shareholders (other than Subsidiaries of the German Guarantor) with
                respect to the relevant payments under the Guarantee; or

        (iv)    if and to the extent for any other reason (including, without limitation, as a result of a change
                in the relevant rules of law) the deficit (Unterbilanz) referred to in paragraph (b) above does
                not constitute a breach of the German Guarantor's obligations to maintain its registered share
                capital pursuant to §§ 30 et seq. GmbHG or does not result in a personal liability of the
                managing directors of the German Guarantor pursuant to §§ 43, 31 GmbHG.

18.13   Kingdom of Saudi Arabia law

(a)     The obligations of a Guarantor incorporated in the Kingdom of Saudi Arabia (a KSA Guarantor)
        under the Finance Documents shall be limited to exclude any obligation to the extent that it would
        constitute an unlawful distribution to the partners or shareholders of that KSA Guarantor or an
        otherwise unlawful use of proceeds or assets of that KSA Guarantor, whether pursuant to article 10
        of the Saudi Arabian companies regulations or any other applicable law (each being a Breach of
        Law). The Parties irrevocably agree that the obligations of a KSA Guarantor under the Finance
        Documents are limited to the maximum amount as will, after giving effect to all other contingent and
        fixed liabilities of that KSA Guarantor, result in the obligations of that KSA Guarantor under the
        Finance Documents not constituting a Breach of Law.

(b)     Unless otherwise agreed by the Company and each KSA Guarantor (without any need to amend this
        Agreement), the liability of a KSA Guarantor under the Finance Documents shall be limited to

0101521-0000029 UKO3: 2000896815.22                   48
                                                                                                       762
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 764 of 1648



        US$1,000,000,000 plus any unpaid amount of interest, fees, liability, costs and expenses under the
        Finance Documents and the amount of any interest, default interest, costs and expenses related to the
        liabilities of the KSA Guarantor

18.14   Norway

(a)     The obligations of each Guarantor incorporated in Norway (a Norwegian Guarantor) under the
        Finance Documents shall be limited by any mandatory provisions of law applicable to such
        Norwegian Guarantor and be deemed to have been given only to the extent it does not violate
        Sections 8-7 and 8-10 of the Norwegian Private Limited Liability Companies Act 1997 No. 44 (the
        Norwegian Companies Act) regulating unlawful financial assistance and other restricted loans,
        guarantees and joint and several liability as well as providing of security, and the liability of each
        Norwegian Guarantor only applies to the extent permitted by such provisions of the Norwegian
        Companies Act. Any Norwegian Guarantor’s obligations under the Finance Documents shall,
        however, be interpreted so as to make it liable to the fullest extent permitted by the Norwegian
        Companies Act from time to time.

(b)     Unless otherwise agreed by the Company and each Norwegian Guarantor (and following any such
        agreement this Agreement shall be deemed to be amended accordingly), the liability of a Norwegian
        Guarantor under the Finance Documents shall be limited to US$1,000,000,000 plus any unpaid
        amount of interest, fees, liability, costs and expenses under the Finance Documents and the amount
        of any interest, default interest, costs and expenses related to the liabilities of the Norwegian
        Guarantor.

18.15   Security

        The limitations set out above shall apply mutatis mutandis to any Security provided by any
        Guarantor under the Security Documents and to any guarantee, undertaking, obligation, indemnity
        and payment, including but not limited to, distributions, credits, loans and set-offs, pursuant to or
        permitted by the Finance Documents in relation to a Guarantor.

18.16   Additional Guarantors

        The guarantee of, and any Security granted by, any Additional Guarantor is subject to any other
        limitations relating to that Additional Guarantor set out in the Accession Deed applicable to such
        Additional Guarantor.

19.     REPRESENTATIONS

19.1    General

        Each Obligor makes the representations and warranties set out in this Clause 19 to each Finance
        Party.

19.2    Status

(a)     It is a limited liability corporation, duly incorporated and validly existing under the law of its
        jurisdiction of incorporation.

(b)     Except where failure to do so does not have, or would not be likely to have, a Material Adverse
        Effect, it and each of its Restricted Subsidiaries has the power to own its assets and carry on its
        business as it is being conducted.




0101521-0000029 UKO3: 2000896815.22                  49
                                                                                                    763
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 765 of 1648



19.3    Binding obligations

        Subject to the Legal Reservations and the Perfection Requirements:

        (a)     the obligations expressed to be assumed by it in each Finance Document to which it is a
                party are legal, valid, binding and enforceable obligations; and

        (b)     (without limiting the generality of paragraph (a) above), each Transaction Security
                Document to which it is a party creates the security interests which that Transaction Security
                Document purports to create and those security interests are valid and effective.

19.4    Non-conflict with other obligations

        Subject to the Legal Reservations, the entry into and performance by it of, and the transactions
        contemplated by, the Finance Documents and the granting of the Transaction Security pursuant to
        the Agreed Security Principles do not and will not conflict with:

        (a)     any law or regulation applicable to it;

        (b)     the constitutional documents of any member of the Restricted Group; or

        (c)     any agreement or instrument binding upon it or any member of the Restricted Group or any
                of its or any member of the Restricted Group's assets or constitute a default or termination
                event (however described) under any such agreement or instrument,

        in each case to an extent which has had, or would be likely to have, a Material Adverse Effect.

19.5    Power and authority

(a)     It has the power to enter into, perform and deliver, and has taken all necessary action to authorise its
        entry into, performance and delivery of, the Finance Documents to which it is or will be a party and
        the transactions contemplated by those Finance Documents.

(b)     No limit on its powers will be exceeded as a result of the borrowing, grant of security or giving of
        guarantees or indemnities contemplated by the Finance Documents to which it is a party.

19.6    Validity and admissibility in evidence

(a)     Subject to the Legal Reservations and Perfection Requirements, all Authorisations required:

        (i)     to enable it lawfully to enter into, exercise its rights and comply with its material obligations
                in the Finance Documents to which it is a party; and

        (ii)    to make the Finance Documents to which it is a party admissible in evidence in its Relevant
                Jurisdictions,

        have been obtained or effected and are in full force and effect.

(b)     All Authorisations necessary for the conduct of its business, trade and ordinary activities have been
        obtained or effected and are in full force and effect if failure to obtain or effect those Authorisations
        has or would be likely to have a Material Adverse Effect.

19.7    Governing law and enforcement

        Subject to the Legal Reservations and the Perfection Requirements:


0101521-0000029 UKO3: 2000896815.22                    50
                                                                                                       764
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 766 of 1648



        (a)     the choice of governing law of the Finance Documents will be recognised and enforced in its
                Relevant Jurisdictions; and

        (b)     any judgment obtained in relation to a Finance Document in the jurisdiction of the governing
                law of that Finance Document will be recognised and enforced in its Relevant Jurisdictions.

19.8    Insolvency

        No:

        (a)     corporate action, legal proceeding or other procedure or step described in paragraph (a) of
                Clause 22.6 (Insolvency proceedings); or

        (b)     creditors' process described in Clause 22.7 (Creditors' process),

        has been taken in relation to any Material Company (subject in each case to the exceptions set out in
        Clause 22.6 (Insolvency proceedings) or Clause 22.7 (Creditors' process) as the case may be); and
        none of the circumstances described in Clause 22.5 (Insolvency) applies to any Material Company.

19.9    No filing or stamp taxes

        Subject to the Legal Reservations and the Perfection Requirements, under the laws of its Relevant
        Jurisdiction it is not necessary that the Finance Documents be filed, recorded or enrolled with any
        court or other authority in that jurisdiction or that any stamp, registration, notarial or similar Taxes or
        fees be paid on or in relation to the Finance Documents or the transactions contemplated by the
        Finance Documents.

19.10   Deduction of Tax

        It is not required to make any deduction for or on account of Tax from any payment it may make
        under any Finance Document to the Bank except in accordance with this Agreement.

19.11   No default

(a)     No Event of Default is continuing.

(b)     No other event or circumstance is outstanding which constitutes (or, with the expiry of a grace
        period, the giving of notice, the making of any determination or any combination of any of the
        foregoing, would constitute) a default or termination event (however described) under any other
        agreement or instrument which is binding on it or any of its Restricted Subsidiaries or to which its
        (or any of its Restricted Subsidiaries') assets are subject which has or would be likely to have a
        Material Adverse Effect.

19.12   Financial Statements

(a)     Its Original Financial Statements were prepared in accordance with the Accounting Principles
        consistently applied.

(b)     Its most recent Annual Financial Statements or Quarterly Financial Statements delivered pursuant to
        Clause 20.2 (Financial statements):

        (i)     have been prepared in accordance with the Accounting Principles (to the extent applicable to
                Quarterly Financial Statements) unless otherwise referred to in such financial statements (or
                the notes); and



0101521-0000029 UKO3: 2000896815.22                     51
                                                                                                        765
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 767 of 1648



        (ii)    fairly present in all material respects its consolidated financial condition as at the end of, and
                its consolidated results of operations for, the period to which they relate.

19.13   No proceedings

(a)     No litigation, arbitration or administrative proceedings or investigations of, or before, any court,
        arbitral body or agency which is likely to be determined adversely to any Obligor and, if adversely
        determined, would be likely to have a Material Adverse Effect have (to the best of its knowledge and
        belief (having made due and careful enquiry)) been started against it or any of its Restricted
        Subsidiaries.

(b)     No judgment or order of a court, arbitral body or agency which has or would be likely to have a
        Material Adverse Effect has (to the best of its knowledge and belief (having made due and careful
        enquiry)) been made against it or any of its Restricted Subsidiaries.

19.14   No breach of laws

(a)     It has not (and none of its Restricted Subsidiaries has) breached any law or regulation applicable to it
        which breach has or would be likely to have a Material Adverse Effect.

(b)     No labour disputes are current against any member of the Restricted Group which would be likely to
        have a Material Adverse Effect.

19.15   Environmental laws

(a)     Each Obligor is in compliance with applicable Environmental Law where failure to do so or would
        be likely to have a Material Adverse Effect.

(b)     No Environmental Claim has been commenced or against any member of the Restricted Group
        where that claim has or would be likely, if determined against that member of the Group, to have a
        Material Adverse Effect.

19.16   Taxation

(a)     It is not (and none of its Restricted Subsidiaries is) materially overdue in the filing of any Tax
        returns and it is not (and none of its Restricted Subsidiaries is) overdue in the payment of any
        amount in respect of Tax (taking into account any extension or grace period) in each case which has
        or would be likely to have a Material Adverse Effect.

(b)     No claims or investigations are being, or are reasonably likely to be, made or conducted against it (or
        any of its Restricted Subsidiaries) with respect to Taxes which have or would be likely to have a
        Material Adverse Effect.

(c)     Except for KCA Deutag Drilling Offshore Services AS and KCA Deutag Europe B.V. which are tax
        resident in the United Kingdom, it is resident for Tax purposes only in its jurisdiction of
        incorporation.

19.17   Anti-corruption law and Sanctions

(a)     Each member of the Group has conducted its businesses in compliance with applicable Anti-
        Corruption Laws in all material respects and has instituted and maintained policies and procedures
        reasonably designed to promote and achieve compliance with such laws in all material respects.

(b)     No member of the Group and, to its knowledge, none of their respective directors, officers,
        employees, agents, or representatives, is a Sanctioned Person, nor is any member of the Group

0101521-0000029 UKO3: 2000896815.22                    52
                                                                                                        766
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 768 of 1648



        located, organised or ordinarily resident in a Sanctioned Country or otherwise the target of any
        applicable Sanctions (save, in all cases, in respect of KCA DEUTAG Iran Kish Drilling Company
        PJSC which is established in Iran and is a Sanctioned Person solely by virtue of the definition of
        limb (b) of the definition of Sanctioned Person).

(c)     Each member of the Group has conducted its businesses in compliance with applicable Sanctions
        and has instituted and maintained policies and procedures reasonably designed to promote and
        achieve compliance with such laws.

(d)     No member of the Group is (and none of their assets are) the subject of any claim, proceeding,
        formal notice or investigation with respect to a breach or alleged breach of any applicable Sanctions.

(e)     No member of the Group has, or is, engaged in any transaction that evades or avoids, or has the
        purpose of evading or avoiding, or attempts to breach, directly or indirectly, any applicable
        Sanctions. No asset the subject of the Transaction Security is currently the target of any applicable
        Sanctions.

19.18   Security and Indebtedness

(a)     No Security exists over all or any of the present or future assets of any member of the Restricted
        Group other than as permitted by this Agreement.

(b)     No member of the Restricted Group has any Indebtedness outstanding other than as permitted by this
        Agreement.

19.19   Ranking

        Subject to the Legal Reservations and the Perfection Requirements, the Transaction Security has or
        will have the ranking in priority which it is expressed to have in the Transaction Security
        Documents.

19.20   Good title to assets

        It has a good, valid and marketable title to, or valid leases or licences of, and all appropriate
        Authorisations to use, the assets necessary to carry on its business as presently conducted in each
        case to the extent failure to do so has or would be likely to have a Material Adverse Effect.

19.21   Legal and beneficial ownership

        It is the sole legal and beneficial owner of the respective assets over which it purports to grant
        Security.

19.22   Shares

(a)     The shares of any member of the Restricted Group which are subject to the Transaction Security are
        fully paid and not subject to any option to purchase or similar rights.

(b)     The constitutional documents of any member of the Restricted Group whose shares are subject to the
        Transaction Security do not and could not restrict or inhibit any transfer of those shares on creation
        or enforcement of the Transaction Security.

19.23   Intellectual Property

        It:



0101521-0000029 UKO3: 2000896815.22                  53
                                                                                                    767
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 769 of 1648



        (a)     is the sole legal and beneficial owner of or has licensed to it on normal commercial terms all
                the Intellectual Property which is material in the context of its business and which is
                required by it in order to carry on its business as it is being conducted where failure to do so
                has or would be likely to have a Material Adverse Effect;

        (b)     does not, in carrying on its businesses, infringe any Intellectual Property of any third party in
                any respect which has or would be likely to have a Material Adverse Effect; and

        (c)     has taken all formal or procedural actions (including payment of fees) required to maintain
                any material Intellectual Property owned by it where failure to do so has, or would be likely
                to have, a Material Adverse Effect.

19.24   Group Structure Chart

        On the date of this Agreement, the Group Structure Chart is true, complete and accurate in all
        material respects.

19.25   Centre of main interests

        For the purposes of Regulation (EU) 2015/848 of 20 May 2015 on insolvency proceedings (recast)
        (the Regulation), the centre of main interest (as that term is used in Article 3(1) of the Regulation)
        of each Obligor incorporated in the European Union is situated in its jurisdiction of incorporation,
        England and Wales or Scotland.

19.26   Times when representations made

(a)     All the representations and warranties in this Clause 19 are made by each Original Obligor on the
        date of this Agreement.

(b)     The Repeating Representations are deemed to be made by each Obligor on each Utilisation Date.

(c)     The representations and warranties contained in paragraph (b) of Clause 19.12 (Financial
        Statements) will be deemed to be made by each Obligor on the date on which the relevant financial
        statements are delivered under this Agreement.

(d)     The Repeating Representations are deemed to be made by each Additional Obligor on the day on
        which it becomes (or it is proposed that it becomes) an Additional Obligor.

(e)     Each representation or warranty deemed to be made after the date of this Agreement shall be deemed
        to be made by reference to the facts and circumstances existing at the date the representation or
        warranty is deemed to be made.

20.     INFORMATION UNDERTAKINGS

(a)     The undertakings in this Clause 20 remain in force from the date of this Agreement for so long as
        any amount is outstanding under the Finance Documents or any Commitment is in force.

(b)     In this Clause 20:

        Annual Financial Statements means the financial statements for a Financial Year delivered
        pursuant to paragraph (a)(i) of Clause 20.2 (Financial statements).

        Monthly Financial Statements means the financial statements delivered pursuant to paragraph (b)
        of Clause 20.2 (Financial statements).



0101521-0000029 UKO3: 2000896815.22                   54
                                                                                                       768
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 770 of 1648



        Quarterly Financial Statements means the financial statements delivered pursuant to
        paragraph (a)(ii) of Clause 20.2 (Financial statements).

20.2    Financial statements

        The Company shall supply to the Bank:

        (a)     at the same time they are delivered to any group of Noteholders, but in any event on or
                before the deadline for delivery of such financial statements in any Indenture:

                (i)      the audited consolidated financial statements of the Company for each Financial
                         Year; and

                (ii)     the consolidated financial statements of the Company for each Financial Quarter
                         (other than in respect of the fourth Financial Quarter); and

        (b)     as soon as they are available, but in any event within 30 days after the end of each month its
                management accounts on a consolidated basis for that month.

20.3    Provision and contents of Leverage Calculation Certificate

(a)     The Company shall supply a Leverage Calculation Certificate to the Bank with each set of its
        Annual Financial Statements and each set of its Quarterly Financial Statements, but in any event no
        later than 60 days after the end of each Financial Quarter (other than in respect of the fourth
        Financial Quarter) or 120 days after the end of each Financial Year.

(b)     The Leverage Calculation Certificate shall set out the calculation of the Senior Secured Gross
        Leverage Ratio and, in the case of a Leverage Calculation Certificate required to be delivered with
        the Annual Financial Statements, computations as to compliance with the Guarantor Coverage Test,
        in each case, as at the date at which the financial statements to which the Leverage Calculation
        Certificate relates were drawn up.

(c)     If the aggregate amount of adjustments to EBITDA with respect to cost savings, expense reductions,
        operating improvements and synergies made pursuant to Section 11(c) of Schedule 10 (Restrictive
        Covenants) for the purposes of calculating the Senior Secured Gross Leverage Ratio exceed
        $5,000,000 with respect to any acquisition, the relevant Leverage Calculation Certificate shall also
        include a confirmation of those adjustments by the Authorised Person.

(d)     Each Leverage Calculation Certificate shall be signed by one Authorised Person.

20.4    Requirements as to financial statements

(a)     The Company shall procure that each set of Annual Financial Statements, Quarterly Financial
        Statements and Monthly Financial Statements includes a balance sheet, profit and loss account and
        cashflow statement.

(b)     The Company shall procure that each set of Monthly Financial Statements is accompanied by a
        commentary on the performance of the Restricted Group for that month and the Financial Year to the
        month to which the financial statements relate in accordance with its past practice (but without any
        comparison to budget).

(c)     Each set of financial statements delivered pursuant to Clause 20.2 (Financial statements) shall be
        prepared in accordance with the Accounting Principles.




0101521-0000029 UKO3: 2000896815.22                  55
                                                                                                    769
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 771 of 1648



20.5    Presentations – noteholder calls

        The Company shall invite the Bank to any public call held for Noteholders and give the Bank
        reasonable notice of such calls provided that no representative of the Bank may speak during such
        calls other than to register their attendance.

20.6    Information: miscellaneous

        The Company shall supply to the Bank (if the Bank so requests):

        (a)     at the same time as they are dispatched, copies of all documents dispatched by the Company
                or any Obligors to its creditors generally (or any class of them) including any report
                delivered to any group of Noteholders under any Indenture;

        (b)     promptly upon becoming aware of them, the details of any litigation, arbitration or
                administrative proceedings which are current or pending against any member of the
                Restricted Group, and which, if adversely determined, would be likely to have a Material
                Adverse Effect;

        (c)     promptly, such information as the Security Agent may reasonably require about the Charged
                Property and compliance of the Obligors or any Third Party Security Provider with the terms
                of any Transaction Security Documents; and

        (d)     promptly on request, such further information regarding the financial condition, assets and
                operations of the Restricted Group as the Bank may reasonably request.

20.7    Notification of Default

(a)     Each Obligor shall notify the Bank of any Default (and the steps, if any, being taken to remedy it)
        promptly upon becoming aware of its occurrence (unless that Obligor is aware that a notification has
        already been provided by another Obligor).

(b)     Promptly upon a request by the Bank, the Company shall supply to the Bank a certificate signed by
        one Authorised Person on its behalf certifying that no Default is continuing (or if a Default is
        continuing, specifying the Default and the steps, if any, being taken to remedy it).

20.8    "Know your customer" checks

(a)     If:

        (i)     the introduction of or any change in (or in the interpretation, administration or application
                of) any law or regulation made after the date of this Agreement;

        (ii)    any change in the status of an Obligor (or of a Holding Company of an Obligor) or the
                composition of the shareholders of an Obligor (or of a Holding Company of an Obligor)
                after the date of this Agreement; or

        (iii)   a proposed assignment or transfer by the Bank of any of its rights and/or obligations under
                this Agreement to a party that is not the Bank prior to such assignment or transfer,

        obliges the Bank (or, in the case of paragraph (iii) above, any prospective new Bank) to comply with
        "know your customer" or similar identification procedures in circumstances where the necessary
        information is not already available to it, each Obligor shall promptly upon the request of the Bank
        supply, or procure the supply of, such documentation and other evidence as is reasonably requested
        by the Bank (for itself or, in the case of the event described in paragraph (iii) above, on behalf of any

0101521-0000029 UKO3: 2000896815.22                    56
                                                                                                       770
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 772 of 1648



        prospective new Bank) in order for the Bank or, in the case of the event described in paragraph (iii)
        above, any prospective new Bank to carry out and be satisfied it has complied with all necessary
        "know your customer" or other similar checks under all applicable laws and regulations pursuant to
        the transactions contemplated in the Finance Documents.

(b)     Each Obligor shall, upon request from the Bank (acting reasonably), provide such additional
        information as the Bank reasonably requires to satisfy its own internal “know your customer”
        requirements. The relevant Obligor shall not be obliged to provide any additional information
        requested by the Bank pursuant to this paragraph (b), where such information is already available to
        the Bank and the Obligor shall only be required to provide such additional information where the
        information requested is in its possession on or prior to the date it is requested by the Bank.

(c)     The Company shall, by not less than three Business Days' prior written notice to the Bank, notify the
        Bank of its intention to request that one of its Restricted Subsidiaries becomes an Additional Obligor
        pursuant to Clause 24 (Changes to the Obligors).

(d)     Following the giving of any notice pursuant to paragraph (c) above, if the accession of such
        Additional Obligor obliges the Bank to comply with "know your customer" or similar identification
        procedures in circumstances where the necessary information is not already available to it, the
        Company shall promptly upon the request of the Bank supply, or procure the supply of, such
        documentation and other evidence as is reasonably requested by the Bank (for itself or on behalf of
        any prospective new Bank) in order for the Bank or any prospective new Bank to carry out and be
        satisfied it has complied with all necessary "know your customer" or other similar checks under all
        applicable laws and regulations pursuant to the accession of such Restricted Subsidiary to this
        Agreement as an Additional Obligor.

21.     GENERAL UNDERTAKINGS

        The undertakings in this Clause 21 remain in force from the date of this Agreement for so long as
        any amount is outstanding under the Finance Documents or any Commitment is in force.

21.1    Restrictive covenants

        Each Obligor shall comply with the covenants set out in Schedule 10 (Restrictive Covenants).

21.2    Authorisations

        Subject to the Legal Reservations and the Perfection Requirements, each Obligor shall promptly:

        (a)     obtain, comply with and do all that is necessary to maintain in full force and effect; and

        (b)     and if requested, supply certified copies to the Bank of:

        any Authorisation required under any law or regulation of a Relevant Jurisdiction to:

        (i)     enable it to perform its obligations under the Finance Documents; and

        (ii)    carry on its business where failure to do so has or would be likely to have a Material
                Adverse Effect.

21.3    Compliance with laws

        Each Obligor shall (and the Company shall ensure that each member of the Restricted Group will)
        comply in all respects with all laws to which it may be subject, if failure so to comply has or would
        be likely to have a Material Adverse Effect.

0101521-0000029 UKO3: 2000896815.22                   57
                                                                                                      771
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 773 of 1648



21.4    Environmental compliance

        Each Obligor shall (and the Company shall ensure that each member of the Restricted Group will):

        (a)     comply with all Environmental Law;

        (b)     obtain, maintain and ensure compliance with all requisite Environmental Permits;

        (c)     implement procedures to monitor compliance with and to prevent liability under any
                Environmental Law,

        where failure to do so has or would be likely to have a Material Adverse Effect.

21.5    Environmental Claims

        Each Obligor shall (through the Company), promptly upon becoming aware of the same, inform the
        Bank in writing of any Environmental Claim against any member of the Group which is current
        where the claim, if determined against that member of the Group, has or would be likely to have a
        Material Adverse Effect.

21.6    Anti-corruption law and Sanctions

(a)     No Obligor shall (and the Company shall ensure that no other member of the Restricted Group will)
        directly or indirectly use the Facility for any purpose which would breach any applicable Anti-
        Corruption Laws or any applicable Sanctions.

(b)     No Obligor shall (and the Company shall ensure that no other member of the Restricted Group will)
        directly or indirectly use the Facility to fund any activities of, or business with, any Sanctioned
        Person in breach of applicable Sanctions, or in any Sanctioned Country, or in any other manner that
        would result in a violation by any Party of any applicable Sanctions to the extent they are applicable
        to such Party.

(c)     Each Obligor shall (and the Company shall ensure that each other member of the Restricted Group
        will):

        (i)     conduct its businesses in compliance with applicable Anti-Corruption Laws and Sanctions;
                and

        (ii)    maintain policies and procedures reasonably designed to promote and achieve compliance
                with applicable Anti-Corruption Laws and Sanctions.

(d)     No Obligor shall (and the Company shall ensure that no other member of the Restricted Group will)
        own, operate, possess, use, lease, dispose of or otherwise deal with, or procure or allow the
        ownership, operation, possession, use, leasing or disposal of, or any other dealing with, the assets
        subject to the Transaction Security or part thereof for any purpose which would violate, or cause any
        Finance Party or the Company or other member of the Restricted Group to violate, any applicable
        Sanctions.

21.7    Taxation

        Each Obligor shall (and the Company shall ensure that each member of the Restricted Group will)
        pay and discharge all Taxes imposed upon it or its assets within the time period allowed without
        incurring penalties unless and only to the extent that failure to pay those Taxes does not have or
        would not be likely to have a Material Adverse Effect.


0101521-0000029 UKO3: 2000896815.22                  58
                                                                                                    772
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 774 of 1648



21.8    Preservation of assets

        Each Obligor shall (and the Company shall ensure that each other member of the Restricted Group
        will) maintain in good working order and condition (ordinary wear and tear excepted) all of its assets
        necessary in the conduct of its business, except where failure to do so does not have or would not be
        likely to have a Material Adverse Effect.

21.9    Pari passu ranking

        Each Obligor shall ensure that at all times any unsecured and unsubordinated claims of a Finance
        Party against it under the Finance Documents rank at least pari passu with the claims of all its other
        unsecured and unsubordinated creditors except those creditors whose claims are mandatorily
        preferred by laws of general application to companies.

21.10   Insurance

(a)     The Company shall on behalf of the Obligors (or shall ensure that each Obligor shall) maintain
        insurances on and in relation to its business and assets against those risks and to the extent as is usual
        for companies carrying on the same or substantially similar business, except where failure to do so
        does not have or would not be likely to have a Material Adverse Effect.

(b)     All insurances must be with reputable independent insurance companies or underwriters.

(c)     No Obligor shall be required to maintain any key-man policy or to ensure that any insurance
        arrangements include any loss payee endorsements or arrangements in favour of the Secured Parties.

21.11   Pensions

        The Company shall ensure that all pension schemes operated by or maintained for the benefit of
        members of the Restricted Group and/or of their employees are funded in all material respects to the
        extent required by law, except where failure to do so does not have or would not be likely to have a
        Material Adverse Effect.

21.12   Access

        If an Event of Default is continuing, the Company shall, and the Company shall ensure that each
        Obligor will, permit the Bank and/or the Security Agent and/or accountants or other professional
        advisers and contractors of the Bank (after consultation with the Company as to the scope of the
        investigation) at all reasonable times and on reasonable notice at the risk and cost of the Company:

        (a)      free access (in the presence of the Company) to the books, accounts and records of each
                 Obligor; and

        (b)      to meet and discuss with senior management of the Company at the offices of the Company,

        provided that all information obtained as a result of such access shall be subject to the confidentiality
        restrictions set out in this Agreement.

21.13   Intellectual Property

        Each Obligor shall:

        (a)      preserve and maintain the subsistence and validity of the Intellectual Property necessary for
                 its business;



0101521-0000029 UKO3: 2000896815.22                    59
                                                                                                        773
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 775 of 1648



        (b)     use reasonable endeavours to prevent any infringement in any material respect of its
                Intellectual Property;

        (c)     make registrations and pay all registration fees and taxes necessary to maintain its
                Intellectual Property in full force and effect and record its interest in that Intellectual
                Property;

        (d)     not use or permit its Intellectual Property to be used in a way or take any step or omit to take
                any step in respect of that Intellectual Property which may materially and adversely affect
                the existence or value of the Intellectual Property or imperil the right of any member of the
                Restricted Group to use such property; and

        (e)     not discontinue the use of its Intellectual Property,

        where failure to do so, in the case of paragraphs (a) to (c) above or, in the case of paragraphs (d)
        and (e) above, such use, permission to use, omission or discontinuation, would be likely to have a
        Material Adverse Effect

21.14   Financial assistance

        Each Obligor shall comply in all respects with sections 678 and 679 of the Companies Act 2006 and
        any equivalent legislation in other jurisdictions including in relation to the execution of the
        Transaction Security Documents and payment of amounts due under this Agreement.

21.15   Guarantors

(a)     The Company shall ensure that, subject to the Agreed Security Principles:

        (i)     each member of the Restricted Group incorporated in an Agreed Security Jurisdiction (other
                than Oman, Saudi Arabia or Russia) which is or becomes a Material Company shall as soon
                as reasonably practicable (and in any event within 60 days of the date on which it is
                determined that it is a Material Company), become an Additional Guarantor; and

        (ii)    subject to and paragraph (b) below, the aggregate (without double counting) Group Member
                EBITDA of the Guarantors exceeds 80% of the Consolidated EBITDA of the Adjusted
                Group as at the end of each Financial Year when tested by reference to the most recent
                Leverage Calculation Certificate delivered to the Bank in accordance with this Agreement,
                provided that (A) any entity with negative Consolidated EBITDA shall be deemed to have
                Consolidated EBITDA of zero, (B) the Consolidated EBITDA of the Guarantors shall be
                calculated by reference to each member of the Adjusted Group that has positive
                Consolidated EBITDA and (C) the Consolidated EBITDA of any member of the Group that
                is not required to become a Guarantor in accordance with the Agreed Security Principles
                shall be excluded from the Consolidated EBITDA of the Adjusted Group (the Guarantor
                Coverage Test).

(b)     If any Leverage Calculation Certificate shows that the Guarantor Coverage Test was not satisfied,
        within 60 days of the date of delivery of that Leverage Calculation Certificate, the Company shall
        ensure that, subject to the Agreed Security Principles, such other member(s) of the Restricted Group
        as may elected by the Company shall accede as Additional Guarantors to the extent required to
        ensure that the Guarantor Coverage Test is satisfied (calculated as if such Additional Guarantors had
        been Guarantors at the end of the relevant Financial Year) and if the Guarantor Coverage Test is
        satisfied when recalculated within such time period, no Default or other breach of this Agreement
        shall be deemed to have occurred.



0101521-0000029 UKO3: 2000896815.22                    60
                                                                                                      774
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 776 of 1648



21.16   Further assurance

(a)     Subject to the Agreed Security Principles, each Obligor shall (and the Company shall procure that
        each other member of the Restricted Group and each Third Party Security Provider will) promptly do
        all such acts or execute all such documents (including assignments, assignations, transfers,
        mortgages, charges, standard securities, notices and instructions) as the Security Agent may
        reasonably specify (and in such form as the Security Agent may reasonably require in favour of the
        Security Agent or its nominee(s)):

        (i)     to perfect the Security created or intended to be created under or evidenced by the
                Transaction Security Documents (which may include the execution of a mortgage, charge,
                assignment or other Security over all or any of the assets which are, or are intended to be, the
                subject of the Transaction Security) or for the exercise of any rights, powers and remedies of
                the Security Agent or the Finance Parties provided by or pursuant to the Finance Documents
                or by law;

        (ii)    to confer on the Security Agent or confer on the Finance Parties Security over any property
                and assets of that Obligor or that Third Party Security Provider located in any jurisdiction
                equivalent or similar to the Security intended to be conferred by or pursuant to the
                Transaction Security Documents; and/or

        (iii)   to facilitate the realisation of the assets which are, or are intended to be, the subject of the
                Transaction Security.

(b)     Each Obligor shall (and the Company shall procure that each other member of the Restricted Group
        and each Third Party Security Provider will) take all such action as is available to it (including
        making all filings and registrations) as may be necessary for the purpose of the creation, perfection,
        protection or maintenance of any Security conferred or intended to be conferred on the Security
        Agent or the Finance Parties by or pursuant to the Finance Documents.

22.     EVENTS OF DEFAULT

        Each of the events or circumstances set out in this Clause 22 is an Event of Default (save for
        Clause 22.15 (Acceleration)).

22.1    Non-payment

        An Obligor does not pay on the due date any amount payable pursuant to a Finance Document at the
        place at and in the currency in which it is expressed to be payable unless payment is made within
        five Business Days of its due date.

22.2    Other obligations

(a)     An Obligor or a Third Party Security Provider does not comply with any provision of the Finance
        Documents (other than those referred to in Clause 22.1 (Non-payment)).

(b)     No Event of Default under paragraph (a) above will occur if the failure to comply is capable of
        remedy and is remedied within 20 Business Days of the earlier of (i) the Bank giving notice to the
        Company or relevant Obligor or Third Party Security Provider and (ii) an Obligor or a Third Party
        Security Provider becoming aware of the failure to comply.

22.3    Misrepresentation

(a)     Any representation or statement made or deemed to be made by an Obligor or a Third Party Security
        Provider in the Finance Documents or any other document delivered by or on behalf of any Obligor

0101521-0000029 UKO3: 2000896815.22                   61
                                                                                                      775
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 777 of 1648



        or Third Party Security Provider under or in connection with any Finance Document is or proves to
        have been incorrect or misleading when made or deemed to be made.

(b)     No Event of Default under paragraph (a) above will occur if the circumstances giving rise to the
        misrepresentation or misstatement are capable of remedy and are remedied within 20 Business Days
        of the earlier of (i) the Bank giving notice to the Company or relevant Obligor or Third Party
        Security Provider and (ii) an Obligor or a Third Party Security Provider becoming aware of the
        misrepresentation, breach of warranty or misstatement.

22.4    Cross-payment default/acceleration

(a)     Any Indebtedness of any Material Company is not paid when due nor within any originally
        applicable grace period.

(b)     Any Indebtedness of any Material Company is declared to be or otherwise becomes due and payable
        prior to its specified maturity as a result of an event of default (howsoever described).

(c)     No Event of Default will occur under this Clause 22.4 if:

        (i)     the aggregate amount of Indebtedness or commitment for Indebtedness falling within
                paragraphs (a) or (b) above is less than US$35,000,000 (or its equivalent); or

        (ii)    the Indebtedness falling within paragraphs (a) or (b) above:

                (A)      is covered by a letter of credit;

                (B)      is owed by one member of the Restricted Group to another member of the Restricted
                         Group;

                (C)      is Subordinated Shareholder Debt; or

                (D)      has ceased to be due and payable in accordance with the terms of that Indebtedness.

22.5    Insolvency

(a)     Any Material Company or a Third Party Security Provider:

        (i)     is unable or admits inability to pay its debts as they fall due (other than solely as a result of
                its liabilities exceeding its assets);

        (ii)    is deemed to, or is declared to, be unable to pay its debts under applicable law;

        (iii)   suspends or publicly announces an intention to suspend making payments on any of its
                debts; or

        (iv)    by reason of actual or anticipated financial difficulties, commences negotiations with one or
                more of its creditors (excluding any Finance Party in its capacity as such) with a view to
                rescheduling any of its Indebtedness.

(b)     A moratorium is declared in respect of any Indebtedness of a Material Company or a Third Party
        Security Provider.

22.6    Insolvency proceedings

(a)     Any formal corporate action, legal proceedings or other procedure or step is taken in relation to:


0101521-0000029 UKO3: 2000896815.22                     62
                                                                                                       776
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 778 of 1648



        (i)     the suspension of payments, a moratorium of any Indebtedness, winding-up, dissolution,
                administration or reorganisation (by way of voluntary arrangement, scheme of arrangement
                or otherwise) of any Material Company or a Third Party Security Provider;

        (ii)    a composition, compromise, assignment or arrangement with the financial creditors of any
                Material Company or a Third Party Security Provider; or

        (iii)   the appointment of a liquidator, receiver, administrative receiver, administrator, compulsory
                manager or other similar officer in respect of any Material Company or a Third Party
                Security Provider or any of their assets,

        or any analogous procedure or step is taken in any jurisdiction.

(b)     Paragraph (a) above shall not apply to:

        (i)     any action, proceedings or other procedure or step which is frivolous or vexatious and is
                discharged, stayed or dismissed within 60 days of commencement; or

        (ii)    any step or procedure or other matter contemplated by, or arises in connection with, a
                Permitted Transaction.

22.7    Creditors' process

        Any attachment, sequestration, distress or execution or any analogous process in any jurisdiction
        affects any asset or assets of a Material Company or a Third Party Security Provider is not
        discharged within 60 days and such event has or would be likely to have a Material Adverse Effect.

22.8    Unlawfulness and invalidity

(a)     Subject to the Legal Reservations and Perfection Requirements and paragraph (b) below:

        (i)     it is or becomes unlawful for an Obligor or a Third Party Security Provider to perform any of
                its material obligations under the Finance Documents or any Transaction Security created or
                expressed to be created or evidenced by the Transaction Security Documents ceases to be
                effective or any subordination created under the Intercreditor Agreement is or becomes
                unlawful;

        (ii)    any obligation or obligations of any Obligor or Third Party Security Provider under any
                Finance Documents are not or cease to be legal, valid, binding or enforceable and the
                cessation individually or cumulatively materially and adversely affects the interests of the
                Bank under the Finance Documents; or

        (iii)   any Finance Document ceases to be in full force and effect or any Transaction Security or
                any subordination created under the Intercreditor Agreement ceases to be legal, valid,
                binding, enforceable or effective or is alleged to be ineffective by an Obligor, a Third Party
                Security Provider or any Holding Company of the Company party to it.

(b)     No Event of Default under paragraph (a) above will occur if the failure to comply is capable of
        remedy and is remedied within 20 Business Days of the earlier of (i) the Bank giving notice to the
        Company or relevant Obligor or Third Party Security Provider and (ii) an Obligor or a Third Party
        Security Provider becoming aware of the failure to comply.




0101521-0000029 UKO3: 2000896815.22                   63
                                                                                                    777
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 779 of 1648



22.9    Intercreditor Agreement

        (a)     Any Holding Company of the Company party to the Intercreditor Agreement fails to comply
                with the provisions of, or does not perform its material obligations under, the Intercreditor
                Agreement; or

        (b)     a representation or warranty given by that party in the Intercreditor Agreement is incorrect in
                any material respect,

        and, if the non-compliance or circumstances giving rise to the misrepresentation are capable of
        remedy, it is not remedied within 20 Business Days of the earlier of the Bank giving notice to that
        party or that party becoming aware of the non-compliance or misrepresentation.

22.10   Cessation of business

        The Restricted Group (taken as a whole) suspends or ceases to carry on all or a material part of its
        business except as a result of a Permitted Transaction.

22.11   Audit qualification

        The Company's auditors qualify the Annual Financial Statements of the Company in respect of the
        Restricted Group as a going concern or by reason of failure to disclose information, and such
        qualification is or would be materially adverse to the interests of the Bank under the Finance
        Documents.

22.12   Expropriation

        The authority or ability of the Restricted Group (taken as a whole) to conduct its business is limited
        or wholly or substantially curtailed by any seizure, expropriation, nationalisation, intervention,
        restriction or other action by or on behalf of any governmental, regulatory or other similar authority
        in relation to any member of the Restricted Group or any of its assets and such event has or would be
        likely to have a Material Adverse Effect.

22.13   Repudiation and rescission of agreements

        An Obligor or a Third Party Security Provider or any Holding Company of the Company party to it
        rescinds or purports to rescind or repudiates or purports to repudiate a Finance Document or any of
        the Transaction Security or evidences an intention to rescind or repudiate a Finance Document or
        any Transaction Security and this has or is likely to be materially adverse effect on the interests of
        the Bank under the Finance Documents.

22.14   Litigation

        Any litigation, arbitration or administrative proceedings or investigations of, or before, any court,
        arbitral body or agency are started, or any judgment or order of a court, arbitral body or agency is
        made, in relation to the Finance Documents or the transactions contemplated in the Finance
        Documents or against any member of the Restricted Group or its assets which has, or would be
        likely to have, a Material Adverse Effect.

22.15   Acceleration

        Subject to the Intercreditor Agreement, on and at any time after the occurrence of an Event of
        Default which is continuing the Bank may:

        (a)     by notice to the Company:

0101521-0000029 UKO3: 2000896815.22                   64
                                                                                                     778
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 780 of 1648



                (i)      cancel the Available Commitment of the Bank at which time each such Available
                         Commitment shall immediately be cancelled and the Facility shall immediately
                         cease to be available for further utilisation;

                (ii)     declare that all or part of the Utilisations, together with accrued interest, and all
                         other amounts accrued or outstanding under the Finance Documents be immediately
                         due and payable, at which time they shall become immediately due and payable;

                (iii)    declare that all or part of the Utilisations be payable on demand, at which time they
                         shall immediately become payable on demand by the Bank;

                (iv)     declare that cash cover in respect of each Undertaking is immediately due and
                         payable at which time it shall become immediately due and payable; and/or

                (v)      declare that cash cover in respect of each Undertaking is payable on demand at
                         which time it shall immediately become due and payable on demand by the Bank;
                         and/or

        (b)     exercise or direct the Security Agent to exercise any or all of its rights, remedies, powers or
                discretions under the Finance Documents.

23.     CHANGES TO THE BANK

23.1    Assignments and transfers by the Bank

        Subject to this Clause 23, the Bank (the Existing Bank) may:

        (a)     assign all (but not part) of its rights;

        (b)     transfer by novation all (but not part) of its rights and obligations; or

        (c)     enter into a sub-participation,

        under any Finance Documents to another bank or financial institution or to a trust, fund or other
        entity which is regularly engaged in or established for the purpose of making, purchasing or
        investing in loans, securities or other financial assets (the New Bank).

23.2    Company consent

(a)     The consent of the Company is required for an assignment, transfer or a voting sub-participation by
        an Existing Bank, unless, subject to paragraph (b) below, the assignment, transfer or voting sub-
        participation is:

        (i)     to any entity identified on the White List;

        (ii)    to an Affiliate of the Bank;

        (iii)   made at a time when an Event of Default is continuing under Clause 22.1 (Non-payment)
                or 22.5 (Insolvency) or 22.6 (Insolvency proceedings).

(b)     Notwithstanding paragraph (a) above, the consent of the Company shall always be required for an
        assignment, transfer or a voting sub-participation by an Existing Bank if the New Bank:

        (i)     is not a bank with a long term corporate credit rating of BBB+/Baa1 or better according to at
                least two of Moody's, Standard & Poor's and Fitch; or


0101521-0000029 UKO3: 2000896815.22                        65
                                                                                                     779
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 781 of 1648



        (ii)    is, or is acting on behalf of or is fronting for, a Loan to Own/Distressed Investor or an
                Industry Competitor.

(c)     For the purposes of paragraph (b) above:

        Industry Competitor means any person or entity (or any of its Affiliates or any person acting on its
        behalf) which is a competitor of a member of the Group or whose business is similar or related to a
        member of the Group or is a supplier or sub-contractor of a member of the Group and, in each case,
        any controlling shareholder of such persons, provided that this shall not include any person or entity
        (or any of its Affiliates) which is a bank, financial institution or trust, fund or other entity which is
        independently controlled and managed and whose principal business or a material activity of whom
        is arranging, underwriting or investing in debt.

        Loan to Own/Distressed Investor means any person or entity (or any of its Affiliates or any person
        acting on its behalf including any department or "desk" of any such person or entity) whose principal
        business or material activity is:

        (a)     investing in distressed debt or the purchase of loans or other debt securities with the
                intention of (or view to) owning the equity or gaining control of a business (directly or
                indirectly);

        (b)     investing in equity and/or acquiring control of, or an equity stake in, a business (directly or
                indirectly); and/or

        (c)     exploiting holdout or blocking positions,

        but excluding:

        (i)     any Affiliate of any such person or entity which is a deposit taking financial institution
                authorised by a financial services regulator to carry out the business of banking which holds
                a minimum rating equal to or better than BBB+/Baa1 according to at least two of Moody's,
                Standard & Poor's and Fitch which are managed and controlled independently to any such
                person or entity and provided that any information made available under the Finance
                Documents shall not be disclosed or made available to such person or entity or its other
                Affiliates; and

        (ii)    the Original Bank.

23.3    Other conditions of assignment or transfer

(a)     An assignment will only be effective on:

        (i)     receipt by the Bank (whether in the Assignment Agreement or otherwise) of written
                confirmation from the New Bank (in form and substance satisfactory to the Bank) that the
                New Bank will assume the same obligations to the other Finance Parties and the other
                Secured Parties as it would have been under if it had been the Original Bank;

        (ii)    the New Bank entering into the documentation required for it to accede as a party to the
                Intercreditor Agreement; and

        (iii)   performance by the Bank of all necessary "know your customer" or other similar checks
                under all applicable laws and regulations in relation to such assignment to a New Bank, the
                completion of which the Bank shall promptly notify to the Existing Bank and the New Bank.



0101521-0000029 UKO3: 2000896815.22                    66
                                                                                                       780
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 782 of 1648



(b)     A transfer will only be effective if the New Bank enters into the documentation required for it to
        accede as a party to the Intercreditor Agreement and if the procedure set out in Clause 23.5
        (Procedure for transfer) is complied with.

(c)     If:

        (i)     the Bank assigns or transfers any of its rights or obligations under the Finance Documents or
                changes its Facility Office; and

        (ii)    as a result of circumstances existing at the date the assignment, transfer or change occurs, an
                Obligor would be obliged to make a payment to the New Bank acting through its new
                Facility Office under Clause 13 (Tax gross up and indemnities) or Clause 14 (Increased
                Costs),

        then the New Bank acting through its new Facility Office is only entitled to receive payment under
        those Clauses to the same extent as the Existing Bank acting through its previous Facility Office
        would have been if the assignment, transfer or change had not occurred.

23.4    Limitation of responsibility of Existing Bank

(a)     Unless expressly agreed to the contrary, an Existing Bank makes no representation or warranty and
        assumes no responsibility to a New Bank for:

        (i)     the legality, validity, effectiveness, adequacy or enforceability of the Finance Documents,
                the Transaction Security or any other documents;

        (ii)    the financial condition of any Obligor;

        (iii)   the performance and observance by any Obligor or any other member of the Restricted
                Group of its obligations under the Finance Documents or any other documents; or

        (iv)    the accuracy of any statements (whether written or oral) made in or in connection with any
                Finance Document or any other document,

        and any representations or warranties implied by law are excluded.

(b)     Each New Bank confirms to the Existing Bank, the other Finance Parties and the Secured Parties that
        it:

        (i)     has made (and shall continue to make) its own independent investigation and assessment of
                the financial condition and affairs of each Obligor and its related entities in connection with
                its participation in this Agreement and has not relied exclusively on any information
                provided to it by the Existing Bank or any other Finance Party in connection with any
                Finance Document or the Transaction Security; and

        (ii)    will continue to make its own independent appraisal of the creditworthiness of each Obligor
                and its related entities whilst any amount is or may be outstanding under the Finance
                Documents or any Commitment is in force.

(c)     Nothing in any Finance Document obliges an Existing Bank to:

        (i)     accept a re-transfer or re-assignment from a New Bank of any of the rights and obligations
                assigned or transferred under this Clause 23; or




0101521-0000029 UKO3: 2000896815.22                   67
                                                                                                     781
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 783 of 1648



        (ii)    support any losses directly or indirectly incurred by the New Bank by reason of the non-
                performance by any Obligor of its obligations under the Finance Documents or otherwise.

23.5    Procedure for transfer

(a)     Subject to the conditions set out in Clause 23.2 (Company consent) and Clause 23.3 (Other
        conditions of assignment or transfer) a transfer is effected in accordance with paragraph (b) below
        when a duly completed Transfer Certificate is executed by the Existing Bank and the New Bank.

(b)     On the Transfer Date:

        (i)     to the extent that in the Transfer Certificate the Existing Bank seeks to transfer by novation
                its rights and obligations under the Finance Documents and in respect of the Transaction
                Security each of the Obligors and the Existing Bank shall be released from further
                obligations towards one another under the Finance Documents and in respect of the
                Transaction Security and their respective rights against one another under the Finance
                Documents and in respect of the Transaction Security shall be cancelled (being the
                Discharged Rights and Obligations);

        (ii)    each of the Obligors and the New Bank shall assume obligations towards one another and/or
                acquire rights against one another which differ from the Discharged Rights and Obligations
                only insofar as that Obligor or other member of the Restricted Group and the New Bank
                have assumed and/or acquired the same in place of that Obligor and the Existing Bank;

        (iii)   the Security Agent and the New Bank shall acquire the same rights and assume the same
                obligations between themselves and in respect of the Transaction Security as they would
                have acquired and assumed had the New Bank been the Original Bank with the rights, and/or
                obligations acquired or assumed by it as a result of the transfer and to that extent the
                Security Agent and the Existing Bank shall each be released from further obligations to each
                other under the Finance Documents; and

        (iv)    the New Bank shall become a Party as the "Bank".

23.6    Procedure for assignment

(a)     Subject to the conditions set out in Clause 23.2 (Company consent) and Clause 23.3 (Other
        conditions of assignment or transfer) an assignment may be effected in accordance with
        paragraph (b) below when a duly completed Assignment Agreement is executed by the Existing
        Bank and the New Bank.

(b)     On the Transfer Date:

        (i)     the Existing Bank will assign absolutely to the New Bank its rights under the Finance
                Documents and in respect of the Transaction Security expressed to be the subject of the
                assignment in the Assignment Agreement;

        (ii)    the Existing Bank will be released from the obligations (the Relevant Obligations)
                expressed to be the subject of the release in the Assignment Agreement (and any
                corresponding obligations by which it is bound in respect of the Transaction Security); and

        (iii)   the New Bank shall become a Party as the "Bank" and will be bound by obligations
                equivalent to the Relevant Obligations.

(c)     The Bank may utilise procedures other than those set out in this Clause 23.6 to assign its rights under
        the Finance Documents (but not, without the consent of the relevant Obligor or unless in accordance

0101521-0000029 UKO3: 2000896815.22                   68
                                                                                                     782
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 784 of 1648



        with Clause 23.5 (Procedure for transfer), to obtain a release by that Obligor from the obligations
        owed to that Obligor by the Bank nor the assumption of equivalent obligations by a New Bank)
        provided that they comply with the conditions set out in Clause 23.2 (Company consent) and
        Clause 23.3 (Other conditions of assignment or transfer).

23.7    Copy of Transfer Certificate or Assignment Agreement to Company

        The Bank shall, as soon as reasonably practicable after it has executed a Transfer Certificate, an
        Assignment Agreement, send to the Company a copy of that Transfer Certificate or Assignment
        Agreement.

23.8    Security over rights

        In addition to the other rights provided to the Bank under this Clause 23, the Bank may without
        consulting with or obtaining consent from any Obligor, at any time charge, assign or otherwise
        create Security in or over (whether by way of collateral or otherwise) all or any of its rights under
        any Finance Document to secure obligations of the Bank including, without limitation:

        (a)     any charge, assignment or other Security to secure obligations to a federal reserve or central
                bank; and

        (b)     any charge, assignment or other Security granted to any holders (or trustee or representatives
                of holders) of obligations owed, or securities issued, by the Bank as security for those
                obligations or securities,

        except that no such charge, assignment or Security shall:

        (i)     release the Bank from any of its obligations under the Finance Documents or substitute the
                beneficiary of the relevant charge, assignment or Security for the Bank as a party to any of
                the Finance Documents; or

        (ii)    require any payments to be made by an Obligor other than or in excess of, or grant to any
                person any more extensive rights than, those required to be made or granted to the Bank
                under the Finance Documents.

24.     CHANGES TO THE OBLIGORS

24.1    Assignment and transfers by Obligors

        No Obligor may assign any of its rights or transfer any of its rights or obligations under the Finance
        Documents.

24.2    Additional Borrowers

(a)     Subject to compliance with the provisions of paragraphs (c) and (d) of Clause 20.8 ("Know your
        customer" checks), the Company may request that any of its wholly-owned Restricted Subsidiaries
        becomes a Borrower. That Restricted Subsidiary shall become a Borrower if:

        (i)     it is incorporated in the same jurisdiction as an existing Borrower or otherwise if the Bank
                approves the addition of that Restricted Subsidiary;

        (ii)    the Company and that Restricted Subsidiary deliver to the Bank a duly completed and
                executed Accession Deed;

        (iii)   the Restricted Subsidiary is (or becomes) a Guarantor prior to becoming a Borrower;

0101521-0000029 UKO3: 2000896815.22                  69
                                                                                                    783
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                            (Explanatory Statement) Pg 785 of 1648



        (iv)    no Event of Default is continuing or would occur as a result of that Restricted Subsidiary
                becoming a Borrower; and

        (v)     the Bank has received all of the documents and other evidence listed in Schedule 2
                (Conditions precedent) in relation to that Additional Borrower, each in form and substance
                satisfactory to the Bank (acting reasonably).

(b)     The Bank shall notify the Company promptly upon being satisfied that it has received (in form and
        substance satisfactory to it) all the documents and other evidence listed in Schedule 2 (Conditions
        precedent).

24.3    Resignation of a Borrower

(a)     The Company may request that a Borrower ceases to be a Borrower by delivering to the Bank a
        Resignation Letter.

(b)     The Bank shall accept a Resignation Letter and notify the Company and the other Finance Parties of
        its acceptance if:

        (i)     the Borrower is under no actual or contingent obligations as a Borrower under any Finance
                Documents; and

        (ii)    the member of the Restricted Group continues as a Guarantor (unless its resignation has been
                accepted in accordance with Clause 24.5 (Resignation of a Guarantor)).

(c)     Upon notification by the Bank to the Company of its acceptance of the resignation of a Borrower,
        that company shall cease to be a Borrower and shall have no further rights or obligations under the
        Finance Documents as a Borrower.

24.4    Additional Guarantors

(a)     Subject to compliance with the provisions of paragraphs (c) and (d) of Clause 20.8 ("Know your
        customer" checks), the Company may request that any of its Restricted Subsidiaries become a
        Guarantor.

(b)     A member of the Restricted Group shall become an Additional Guarantor if:

        (i)     the Company and the proposed Additional Guarantor deliver to the Bank a duly completed
                and executed Accession Deed; and

        (ii)    the Bank has received all of the documents and other evidence listed in Schedule 2
                (Conditions precedent) in relation to that Additional Guarantor, each in form and substance
                satisfactory to the Bank (acting reasonably).

(c)     The Bank shall notify the Company promptly upon being satisfied that it has received (in form and
        substance satisfactory to it) all the documents and other evidence listed in Schedule 2 (Conditions
        precedent).

24.5    Resignation of a Guarantor

(a)     The Company may request that a Guarantor (other than the Company) ceases to be a Guarantor by
        delivering to the Bank a Resignation Letter if:

        (i)     the Company has confirmed to the Bank that the Guarantor Cover Test will continue to be
                complied with following the resignation of that Guarantor;

0101521-0000029 UKO3: 2000896815.22                 70
                                                                                                  784
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 786 of 1648



        (ii)    that Guarantor or any member of the Group which is its Holding Company is the subject of a
                Permitted Transaction pursuant to which that Guarantor will cease to be a member of the
                Group;

        (iii)   that Guarantor is the subject of a Permitted Transaction pursuant to which it is to be
                liquidated, wound up or dissolved (or pursuant to which it will otherwise cease to exist);

        (iv)    the resignation is required to give effect to a Structure Memorandum Step;

        (v)     that Guarantor (or a Holding Company of that Guarantor) is designated as an Unrestricted
                Subsidiary; or

        (vi)    the resignation is required to give effect to clause 17.5 (Other transactions) of the
                Intercreditor Agreement,

        provided that the Company may not request that any of Abbot Group Limited, Bentec GmbH
        Drilling and Oilfield Systems, KCA Deutag Drilling GmbH, KCA Deutag Tiefbohrgesellschaft
        mbH, KCA Deutag Energy LLC or KCA Deutag (Land Rig) Limited resigns voluntarily pursuant to
        sub-paragraph (i) above.

(b)     The Bank shall accept a Resignation Letter and notify the Company and the Bank of its acceptance
        if:

        (i)     the Company has confirmed that no Event of Default is continuing or would result from the
                acceptance of the Resignation Letter;

        (ii)    no payment is due from the Guarantor under Clause 18.1 (Guarantee and indemnity); and

        (iii)   where the Guarantor is also a Borrower, it has resigned and ceased to be a Borrower under
                Clause 24.3 (Resignation of a Borrower).

(c)     Upon notification by the Bank to the Company of its acceptance of the resignation of that Guarantor,
        that company shall cease to be a Guarantor and shall have no further rights or obligations under the
        Finance Documents as a Guarantor.

24.6    Resignation and release of security on disposal

        If a Borrower or Guarantor is or is proposed to be the subject of a disposal to a person which is not a
        member of the Restricted Group that is not prohibited by this Agreement, any resignation of that
        Borrower or Guarantor and related release of Transaction Security required in accordance with the
        Intercreditor Agreement shall become effective only on the making of that disposal.

25.     CONDUCT OF BUSINESS BY THE FINANCE PARTIES

        No provision of this Agreement will:

        (a)     interfere with the right of any Finance Party to arrange its affairs (tax or otherwise) in
                whatever manner it thinks fit;

        (b)     oblige any Finance Party to investigate or claim any credit, relief, remission or repayment
                available to it or the extent, order and manner of any claim; or

        (c)     oblige any Finance Party to disclose any information relating to its affairs (tax or otherwise)
                or any computations in respect of Tax.



0101521-0000029 UKO3: 2000896815.22                   71
                                                                                                     785
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 787 of 1648



26.     PAYMENT MECHANICS

26.1    Payments to the Bank

(a)     On each date on which an Obligor is required to make a payment under a Finance Document that
        Obligor shall make the same available to the Bank (unless a contrary indication appears in a Finance
        Document) for value on the due date at the time and in such funds specified by the Bank as being
        customary at the time for settlement of transactions in the relevant currency in the place of payment.

(b)     Payment shall be made to such account in London as specified by the Bank.

26.2    Distributions to an Obligor

        The Bank may (with the consent of the Obligor or in accordance with Clause 27 (Set-off)) apply any
        amount received by it for that Obligor in or towards payment (on the date and in the currency and
        funds of receipt) of any amount due from that Obligor under the Finance Documents or in or towards
        purchase of any amount of any currency to be so applied.

26.3    Partial payments

(a)     Subject to the terms of the Intercreditor Agreement, if the Bank receives a payment for application
        against amounts due in respect of any Finance Documents that is insufficient to discharge all the
        amounts then due and payable by an Obligor under those Finance Documents, the Bank shall apply
        that payment towards the obligations of that Obligor under the Finance Documents in the following
        order:

        (i)     first, in or towards payment pro rata of any accrued interest, fee or commission due but
                unpaid under those Finance Documents;

        (ii)    secondly, in or towards payment pro rata of any principal due but unpaid under those
                Finance Documents and any amount due but unpaid under Clause 6.2 (Claims under an
                Undertaking) and Clause 6.3 (Indemnities); and

        (iii)   thirdly, in or towards payment pro rata of any other sum due but unpaid under the Finance
                Documents.

(b)     Paragraph (a) above will override any appropriation made by an Obligor.

26.4    Set-off by Obligors

        All payments to be made by an Obligor under the Finance Documents shall be calculated and be
        made without (and free and clear of any deduction for) set-off or counterclaim.

26.5    Business Days

(a)     Any payment under the Finance Documents which is due to be made on a day that is not a Business
        Day shall be made on the next Business Day in the same calendar month (if there is one) or the
        preceding Business Day (if there is not).

(b)     During any extension of the due date for payment of any principal or Unpaid Sum under this
        Agreement interest is payable on the principal or Unpaid Sum at the rate payable on the original due
        date.




0101521-0000029 UKO3: 2000896815.22                  72
                                                                                                    786
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 788 of 1648



26.6    Currency of account

(a)     Subject to paragraphs (b) to (e) below, the Base Currency is the currency of account and payment for
        any sum due from an Obligor under any Finance Document.

(b)     A repayment of a Utilisation or Unpaid Sum or a part of a Utilisation or Unpaid Sum shall be made
        in the currency in which that Utilisation or Unpaid Sum is denominated, pursuant to this Agreement,
        on its due date.

(c)     Each payment of interest shall be made in the currency in which the sum in respect of which the
        interest is payable was denominated, pursuant to this Agreement, when that interest accrued.

(d)     Each payment in respect of costs, expenses or Taxes shall be made in the currency in which the
        costs, expenses or Taxes are incurred.

(e)     Any amount expressed to be payable in a currency other than the Base Currency shall be paid in that
        other currency.

26.7    Change of currency

(a)     Unless otherwise prohibited by law, if more than one currency or currency unit are at the same time
        recognised by the central bank of any country as the lawful currency of that country, then:

        (i)     any reference in the Finance Documents to, and any obligations arising under the Finance
                Documents in, the currency of that country shall be translated into, or paid in, the currency
                or currency unit of that country designated by the Bank (after consultation with the
                Company); and

        (ii)    any translation from one currency or currency unit to another shall be at the official rate of
                exchange recognised by the central bank for the conversion of that currency or currency unit
                into the other, rounded up or down by the Bank (acting reasonably).

(b)     If a change in any currency of a country occurs, this Agreement will, to the extent the Bank (acting
        reasonably and after consultation with the Company) specifies to be necessary, be amended to
        comply with any generally accepted conventions and market practice in the relevant market and
        otherwise to reflect the change in currency.

26.8    Disruption to payment systems etc.

        If either the Bank determines (in its discretion) that a Disruption Event has occurred or the Bank is
        notified by the Company that a Disruption Event has occurred:

        (a)     the Bank may, and shall if requested to do so by the Company, consult with the Company
                with a view to agreeing with the Company such changes to the operation or administration
                of the Facility as the Bank may deem necessary in the circumstances;

        (b)     the Bank shall not be obliged to consult with the Company in relation to any changes
                mentioned in paragraph (a) above if, in its opinion, it is not practicable to do so in the
                circumstances and, in any event, shall have no obligation to agree to such changes;

        (c)     the Bank may consult with the Finance Parties in relation to any changes mentioned in
                paragraph (a) above but shall not be obliged to do so if, in its opinion, it is not practicable to
                do so in the circumstances;




0101521-0000029 UKO3: 2000896815.22                    73
                                                                                                        787
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 789 of 1648



        (d)     any such changes agreed upon by the Bank and the Company shall (whether or not it is
                finally determined that a Disruption Event has occurred) be binding upon the Parties as an
                amendment to (or, as the case may be, waiver of) the terms of the Finance Documents
                notwithstanding the provisions of Clause 32 (Amendments and waivers);

        (e)     the Bank shall not be liable for any damages, costs or losses to any person, any diminution in
                value or any liability whatsoever (including, without limitation for negligence, gross
                negligence or any other category of liability whatsoever but not including any claim based
                on the fraud of the Bank) arising as a result of its taking, or failing to take, any actions
                pursuant to or in connection with this Clause 26.8; and

        (f)     the Bank shall notify the Finance Parties of all changes agreed pursuant to paragraph (d)
                above.

27.     SET-OFF

        If an Event of Default is continuing, the Bank may set off any matured obligation due from an
        Obligor under the Finance Documents (to the extent beneficially owned by the Bank) against any
        matured obligation owed by the Bank to that Obligor, regardless of the place of payment, booking
        branch or currency of either obligation. If the obligations are in different currencies, the Bank may
        convert either obligation at a market rate of exchange in its usual course of business for the purpose
        of the set-off.

28.     NOTICES

28.1    Communications in writing

        Any communication to be made under or in connection with the Finance Documents shall be made
        in writing and, unless otherwise stated, may be made by email or letter.

28.2    Addresses

        The address and email address (and the department or officer, if any, for whose attention the
        communication is to be made) of each Party for any communication or document to be made or
        delivered under or in connection with the Finance Documents is that identified with its signature
        below or any substitute address, email address or department or officer as the Party may notify to the
        Bank (or the Bank may notify to the other Parties, if a change is made by the Bank) by not less than
        five Business Days' notice.

28.3    Delivery

(a)     Any communication or document made or delivered by one person to another under or in connection
        with the Finance Documents will only be effective:

        (i)     if by way of email, when received in legible form; or

        (ii)    if by way of letter, when it has been left at the relevant address or five Business Days after
                being deposited in the post postage prepaid in an envelope addressed to it at that address,

        and, if a particular department or officer is specified as part of its address details provided under
        Clause 28.2 (Addresses), if addressed to that department or officer.

(b)     Any communication or document to be made or delivered to the Bank or the Security Agent will be
        effective only when actually received by the Bank or Security Agent and then only if it is expressly
        marked for the attention of the department or officer identified with the Bank's or Security Agent's

0101521-0000029 UKO3: 2000896815.22                  74
                                                                                                    788
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 790 of 1648



        signature below (or any substitute department or officer as the Bank or Security Agent shall specify
        for this purpose).

(c)     Any communication or document made or delivered to the Company in accordance with this
        Clause 28.3 will be deemed to have been made or delivered to each of the Obligors.

(d)     Any communication or document which becomes effective, in accordance with paragraphs (a) to (c)
        above, after 5.00 p.m. in the place of receipt shall be deemed only to become effective on the
        following day.

28.4    Notification of address and email address

        Promptly upon changing its address or email address, the Bank shall notify the other Parties.

28.5    Electronic communication

(a)     Any communication or document to be made or delivered by one Party to another under or in
        connection with the Finance Documents may be made or delivered by electronic mail or other
        electronic means (including, without limitation, by way of posting to a secure website).

(b)     Any such electronic communication or document as specified in paragraph (a) above made or
        delivered by one Party to another will be effective only when actually received (or made available)
        in readable form.

(c)     Any electronic communication or document which becomes effective, in accordance with
        paragraph (b) above, after 5.00 p.m. in the place in which the Party to whom the relevant
        communication or document is sent or made available has its address for the purpose of this
        Agreement shall be deemed only to become effective on the following day.

(d)     Any reference in a Finance Document to a communication being sent or received or a document
        being delivered shall be construed to include that communication or document being made available
        in accordance with this Clause 28.5.

28.6    English language

(a)     Any notice given under or in connection with any Finance Document must be in English.

(b)     All other documents provided under or in connection with any Finance Document must be:

        (i)     in English; or

        (ii)    if not in English, and if so required by the Bank, accompanied by a certified English
                translation and, in this case, the English translation will prevail unless the document is a
                constitutional, statutory or other official document.

29.     CALCULATIONS AND CERTIFICATES

29.1    Accounts

        In any litigation or arbitration proceedings arising out of or in connection with a Finance Document,
        the entries made in the accounts maintained by a Finance Party are prima facie evidence of the
        matters to which they relate.




0101521-0000029 UKO3: 2000896815.22                  75
                                                                                                    789
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 791 of 1648



29.2    Certificates and determinations

        Any certification or determination by a Finance Party of a rate or amount under any Finance
        Document is, in the absence of manifest error, conclusive evidence of the matters to which it relates.

29.3    Day count convention

        Any interest, commission or fee accruing under a Finance Document will accrue from day to day and
        is calculated on the basis of the actual number of days elapsed and a year of 360 days or, in any case
        where the practice in the relevant market differs, in accordance with that market practice.

30.     PARTIAL INVALIDITY

        If, at any time, any provision of a Finance Document is or becomes illegal, invalid or unenforceable
        in any respect under any law of any jurisdiction, neither the legality, validity or enforceability of the
        remaining provisions nor the legality, validity or enforceability of such provision under the law of
        any other jurisdiction will in any way be affected or impaired.

31.     REMEDIES AND WAIVERS

        No failure to exercise, nor any delay in exercising, on the part of any Finance Party or Secured Party,
        any right or remedy under a Finance Document shall operate as a waiver of any such right or remedy
        or constitute an election to affirm any Finance Document. No election to affirm any Finance
        Document on the part of any Finance Party or Secured Party shall be effective unless it is in writing.
        No single or partial exercise of any right or remedy shall prevent any further or other exercise or the
        exercise of any other right or remedy. The rights and remedies provided in each Finance Document
        are cumulative and not exclusive of any rights or remedies provided by law.

32.     AMENDMENTS AND WAIVERS

32.1    Intercreditor Agreement

        This Clause 32 is subject to the terms of the Intercreditor Agreement.

32.2    Required consents

(a)     Subject to Clause 32.3 (Exceptions), any term of this Agreement may be amended or waived only
        with the consent of the Bank and the Company and any such amendment or waiver will be binding
        on all Parties.

(b)     The Bank may effect, on behalf of any Finance Party, any amendment or waiver permitted by this
        Clause 32.

(c)     Each Obligor agrees to any such amendment or waiver permitted by this Clause 32 which is agreed
        to by the Company. This includes any amendment or waiver which would, but for this paragraph (c),
        require the consent of all of the Guarantors.

32.3    Exceptions

        An amendment or waiver which relates to the rights or obligations of the Security Agent may not be
        effected without the consent of the Security Agent.




0101521-0000029 UKO3: 2000896815.22                    76
                                                                                                       790
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                             (Explanatory Statement) Pg 792 of 1648



33.     CONFIDENTIAL INFORMATION

33.1    Confidentiality

        Each Finance Party agrees to keep all Confidential Information confidential and not to disclose it to
        anyone, save to the extent permitted by Clause 33.2 (Disclosure of Confidential Information), and to
        ensure that all Confidential Information is protected with security measures and a degree of care that
        would apply to its own confidential information.

33.2    Disclosure of Confidential Information

        Any Finance Party may disclose:

        (a)     to any of its Affiliates and any of its or their officers, directors, employees, professional
                advisers, auditors, partners and Representatives such Confidential Information as that
                Finance Party shall consider appropriate if any person to whom the Confidential Information
                is to be given pursuant to this paragraph (a) is informed in writing of its confidential nature
                and that some or all of such Confidential Information may be price-sensitive information
                except that there shall be no such requirement to so inform if the recipient is subject to
                professional obligations to maintain the confidentiality of the information or is otherwise
                bound by requirements of confidentiality in relation to the Confidential Information;

        (b)     to any person:

                (i)       to (or through) whom it assigns or transfers (or may potentially assign or transfer) all
                          or any of its rights and/or obligations under one or more Finance Documents or
                          which succeeds (or which may potentially succeed) it as Security Agent and, in each
                          case, to any of that person's Affiliates, Representatives and professional advisers;

                (ii)      with (or through) whom it enters into (or may potentially enter into), whether
                          directly or indirectly, any sub-participation in relation to, or any other transaction
                          under which payments are to be made or may be made by reference to, one or more
                          Finance Documents and/or one or more Obligors and to any of that person's
                          Affiliates, Representatives and professional advisers;

                (iii)     appointed by any Finance Party or by a person to whom paragraph (b)(i) or (b)(ii)
                          above applies to receive communications, notices, information or documents
                          delivered pursuant to the Finance Documents on its behalf;

                (iv)      who invests in or otherwise finances (or may potentially invest in or otherwise
                          finance), directly or indirectly, any transaction referred to in paragraph (b)(i)
                          or (b)(ii) above;

                (v)       to whom information is required or requested to be disclosed by any court of
                          competent jurisdiction or any governmental, banking, taxation or other regulatory
                          authority or similar body, the rules of any relevant stock exchange or pursuant to
                          any applicable law or regulation;

                (vi)      to whom information is required to be disclosed in connection with, and for the
                          purposes of, any litigation, arbitration, administrative or other investigations,
                          proceedings or disputes;

                (vii)     to whom or for whose benefit that Finance Party charges, assigns or otherwise
                          creates Security (or may do so) pursuant to Clause 23.8 (Security over rights);


0101521-0000029 UKO3: 2000896815.22                     77
                                                                                                        791
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 793 of 1648



                (viii)   who is a Party; or

                (ix)     with the consent of the Company,

                in each case, such Confidential Information as that Finance Party shall consider appropriate
                if:

                (A)      in relation to paragraphs (b)(i), (b)(ii) and (b)(iii) above, the person to whom the
                         Confidential Information is to be given has entered into a Confidentiality
                         Undertaking except that there shall be no requirement for a Confidentiality
                         Undertaking if the recipient is a professional adviser and is subject to professional
                         obligations to maintain the confidentiality of the Confidential Information;

                (B)      in relation to paragraph (b)(iv) above, the person to whom the Confidential
                         Information is to be given has entered into a Confidentiality Undertaking or is
                         otherwise bound by requirements of confidentiality in relation to the Confidential
                         Information they receive and is informed that some or all of such Confidential
                         Information may be price-sensitive information;

                (C)      in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the person to whom the
                         Confidential Information is to be given is informed of its confidential nature and that
                         some or all of such Confidential Information may be price-sensitive information
                         except that there shall be no requirement to so inform if, in the opinion of that
                         Finance Party, it is not practicable so to do in the circumstances;

        (c)     to any person appointed by that Finance Party or by a person to whom paragraph (b)(i)
                or (b)(ii) above applies to provide administration or settlement services in respect of one or
                more of the Finance Documents including without limitation, in relation to the trading of
                participations in respect of the Finance Documents, such Confidential Information as may be
                required to be disclosed to enable such service provider to provide any of the services
                referred to in this paragraph (c) if the service provider to whom the Confidential Information
                is to be given has entered into a confidentiality agreement substantially in the form of the
                LMA Master Confidentiality Undertaking for Use With Administration/Settlement Service
                Providers or such other form of confidentiality undertaking agreed between the Company
                and the relevant Finance Party; and

        (d)     to any rating agency (including its professional advisers) such Confidential Information as
                may be required to be disclosed to enable such rating agency to carry out its normal rating
                activities in relation to the Finance Documents and/or the Obligors if the rating agency to
                whom the Confidential Information is to be given is informed of its confidential nature and
                that some or all of such Confidential Information may be price-sensitive information.

33.3    Entire agreement

        This Clause 33 constitutes the entire agreement between the Parties in relation to the obligations of
        the Finance Parties under the Finance Documents regarding Confidential Information and supersedes
        any previous agreement, whether express or implied, regarding Confidential Information.

33.4    Inside information

        Each of the Finance Parties acknowledges that some or all of the Confidential Information is or may
        be price-sensitive information and that the use of such information may be regulated or prohibited by
        applicable legislation including securities law relating to insider dealing and market abuse and each
        of the Finance Parties undertakes not to use any Confidential Information for any unlawful purpose.


0101521-0000029 UKO3: 2000896815.22                   78
                                                                                                      792
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 794 of 1648



33.5    Notification of disclosure

        Each of the Finance Parties agrees (to the extent permitted by law and regulation) to inform the
        Company:

        (a)     of the circumstances of any disclosure of Confidential Information made pursuant to
                paragraph (b)(v) of Clause 33.2 (Disclosure of Confidential Information) except where such
                disclosure is made to any of the persons referred to in that paragraph during the ordinary
                course of its supervisory or regulatory function; and

        (b)     upon becoming aware that Confidential Information has been disclosed in breach of this
                Clause 33.

33.6    Continuing obligations

        The obligations in this Clause 33 are continuing and, in particular, shall survive and remain binding
        on each Finance Party for a period of 12 months from the earlier of:

        (a)     the date on which all amounts payable by the Obligors under or in connection with the
                Finance Documents have been paid in full and all Commitments have been cancelled or
                otherwise cease to be available; and

        (b)     the date on which such Finance Party otherwise ceases to be a Finance Party.

34.     COUNTERPARTS

        Each Finance Document may be executed in any number of counterparts, and this has the same
        effect as if the signatures on the counterparts were on a single copy of the Finance Document.

35.     CONTRACTUAL RECOGNITION OF BAIL-IN

(a)     Notwithstanding any other term of any Finance Document or any other agreement, arrangement or
        understanding between the Parties, each Party acknowledges and accepts that any liability of any
        Party to any other Party under or in connection with the Finance Documents may be subject to Bail-
        In Action by the relevant Resolution Authority and acknowledges and accepts to be bound by the
        effect of:

        (i)     any Bail-In Action in relation to any such liability, including (without limitation):

                (A)      a reduction, in full or in part, in the principal amount, or outstanding amount due
                         (including any accrued but unpaid interest) in respect of any such liability;

                (B)      a conversion of all, or part of, any such liability into shares or other instruments of
                         ownership that may be issued to, or conferred on, it; and

                (C)      a cancellation of any such liability; and

        (ii)    a variation of any term of any Finance Document to the extent necessary to give effect to
                any Bail-In Action in relation to any such liability.

(b)     In this Agreement:

        Article 55 BRRD means Article 55 of Directive 2014/59/EU establishing a framework for the
        recovery and resolution of credit institutions and investment firms;



0101521-0000029 UKO3: 2000896815.22                    79
                                                                                                        793
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                           Exhibit D
                            (Explanatory Statement) Pg 795 of 1648



        Bail-In Action means the exercise of any Write-down and Conversion Powers;

        Bail-In Legislation means:

        (i)     in relation to an EEA Member Country which has implemented, or which at any time
                implements, Article 55 BRRD, the relevant implementing law or regulation as described in
                the EU Bail-In Legislation Schedule from time to time; and

        (ii)    in relation to any state other than such an EEA Member Country or (to the extent that the
                United Kingdom is not such an EEA Member Country) the United Kingdom, any analogous
                law or regulation from time to time which requires contractual recognition of any Write-
                down and Conversion Powers contained in that law or regulation;

        EEA Member Country means any member state of the European Union, Iceland, Liechtenstein and
        Norway;

        EU Bail-In Legislation Schedule means the document described as such and published by the Loan
        Market Association (or any successor person) from time to time;

        Resolution Authority means any body which has authority to exercise any Write-down and
        Conversion Powers;

        UK Bail-In Legislation means (to the extent that the United Kingdom is not an EEA Member
        Country which has implemented, or implements, Article 55 BRRD) Part I of the United Kingdom
        Banking Act 2009 and any other law or regulation applicable in the United Kingdom relating to the
        resolution of unsound or failing banks, investment firms or other financial institutions or their
        affiliates (otherwise than through liquidation, administration or other insolvency proceedings); and

        Write-down and Conversion Powers means:

        (i)     in relation to any Bail-In Legislation described in the EU Bail-In Legislation Schedule from
                time to time, the powers described as such in relation to that Bail-In Legislation in the EU
                Bail-In Legislation Schedule;

        (ii)    in relation to any other applicable Bail-In Legislation:

                (A)      any powers under that Bail-In Legislation to cancel, transfer or dilute shares issued
                         by a person that is a bank or investment firm or other financial institution or affiliate
                         of a bank, investment firm or other financial institution, to cancel, reduce, modify or
                         change the form of a liability of such a person or any contract or instrument under
                         which that liability arises, to convert all or part of that liability into shares, securities
                         or obligations of that person or any other person, to provide that any such contract or
                         instrument is to have effect as if a right had been exercised under it or to suspend
                         any obligation in respect of that liability or any of the powers under that Bail-In
                         Legislation that are related to or ancillary to any of those powers; and

                (B)      any similar or analogous powers under that Bail-In Legislation; and

        (iii)   in relation to any UK Bail-In Legislation:

                (A)      any powers under that UK Bail-In Legislation to cancel, transfer or dilute shares
                         issued by a person that is a bank or investment firm or other financial institution or
                         affiliate of a bank, investment firm or other financial institution, to cancel, reduce,
                         modify or change the form of a liability of such a person or any contract or
                         instrument under which that liability arises, to convert all or part of that liability into

0101521-0000029 UKO3: 2000896815.22                     80
                                                                                                           794
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 796 of 1648



                         shares, securities or obligations of that person or any other person, to provide that
                         any such contract or instrument is to have effect as if a right had been exercised
                         under it or to suspend any obligation in respect of that liability or any of the powers
                         under that UK Bail-In Legislation that are related to or ancillary to any of those
                         powers; and

                (B)      any similar or analogous powers under that UK Bail-In Legislation.

36.     GOVERNING LAW

(a)     This Agreement and any non-contractual obligations arising out of or in connection with it are
        governed by English law.

(b)     Without prejudice to paragraph (a) above, Schedule 10 (Restrictive Covenants) of this Agreement
        will be interpreted in accordance with the laws of the State of New York.

37.     ENFORCEMENT

37.1    Jurisdiction of English courts

(a)     The courts of England have exclusive jurisdiction to settle any dispute arising out of or in connection
        with this Agreement (including a dispute relating to the existence, validity or termination of this
        Agreement or any non-contractual obligation arising out of or in connection with this Agreement) (a
        Dispute).

(b)     The Parties agree that the courts of England are the most appropriate and convenient courts to settle
        Disputes and accordingly no Party will argue to the contrary.

(c)     Notwithstanding paragraphs (a) and (b) above, no Finance Party or Secured Party shall be prevented
        from taking proceedings relating to a Dispute in any other courts with jurisdiction. To the extent
        allowed by law, the Finance Parties and Secured Parties may take concurrent proceedings in any
        number of jurisdictions.

37.2    Service of process

(a)     Without prejudice to any other mode of service allowed under any relevant law, each Obligor (other
        than an Obligor incorporated in England and Wales):

        (i)     irrevocably appoints the Company as its agent for service of process in relation to any
                proceedings before the English courts in connection with any Finance Document (and the
                Company by its execution of this Agreement, accepts that appointment); and

        (ii)    agrees that failure by an agent for service of process to notify the relevant Obligor of the
                process will not invalidate the proceedings concerned.

(b)     If any person appointed as an agent for service of process is unable for any reason to act as agent for
        service of process, the Company (on behalf of all the Obligors) must immediately (and in any event
        within ten Business Days of such event taking place) appoint another agent on terms acceptable to
        the Bank. Failing this, the Bank may appoint another agent for this purpose.

THIS AGREEMENT has been entered into on the date stated at the beginning of this Agreement.




0101521-0000029 UKO3: 2000896815.22                   81
                                                                                                      795
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32    Exhibit D
                            (Explanatory Statement) Pg 797 of 1648




                                            SCHEDULE 1

                                      THE ORIGINAL OBLIGORS

                                              PART 1

                                      THE ORIGINAL BORROWERS

                                                Jurisdiction of    Registration number
Name of Original Borrower                       incorporation      (or equivalent, if any)
Abbot Group Limited                             England & Wales    0623285
Abbot Holdings Limited                          England & Wales    02682916
KCA Deutag Alpha Limited                        England & Wales    06433748
KCA Deutag Caspian Limited                      England & Wales    01877963
KCA Deutag Drilling Group Limited               England & Wales    01059871
KCA European Holdings Limited                   England & Wales    04286946
Bentec GmbH Drilling and Oilfield Systems       Germany            HRB130192
KCA Deutag Drilling GmbH                        Germany            HRB131828
KCA Deutag GmbH                                 Germany            HRB 131828
Abbot Holdings Norge AS                         Norway             989 528 270
KCA Deutag Drilling Norge AS                    Norway             918 357 688
KCA Deutag Drilling Offshore Services AS        Norway             990 397 082
KCA Deutag Holdings Norge AS                    Norway             987 558 741
KCA Deutag Offshore AS                          Norway             986 709 770
KCA Deutag Drilling Limited                     Scotland           SC031961
KCA Deutag Technical Support Limited            Scotland           SC219425
SET Drilling Company Limited                    Scotland           SC167498




0101521-0000029 UKO3: 2000896815.22             82
                                                                                   796
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32      Exhibit D
                            (Explanatory Statement) Pg 798 of 1648



                                              PART 2

                                      THE ORIGINAL GUARANTORS


Name of Original Guarantor                      Jurisdiction of   Registration number (or
                                                incorporation     equivalent, if any)
Abbot Group Limited                             England & Wales   00623285
Abbot Holdings Limited                          England & Wales   02682916
KCA Deutag (Land Rig) Limited                   England & Wales   05659113
KCA Deutag Alpha Limited                        England & Wales   06433748
KCA Deutag Caspian Limited                      England & Wales   01877963
KCA Deutag Drilling Group Limited               England & Wales   01059871
KCA Deutag UK Finance plc                       England & Wales   09015065
KCA European Holdings Limited                   England & Wales   04286946
Abbot Verwaltungsgesellschaft mbH               Germany           HRB 131347
Bentec GmbH Drilling and Oilfield Systems       Germany           HRB 130192
KCA Deutag Drilling GmbH                        Germany           HRB 130813
KCA Deutag GmbH                                 Germany           HRB 131828
KCA Deutag Tiefbohrgesellschaft mbH             Germany           HRB 131390
KCA Deutag Europe B.V.                          Netherlands       34162210
KCA Deutag Nederland B.V.                       Netherlands       34162211
Abbot Holdings Norge AS                         Norway            989 528 270
KCA Deutag Drilling Norge AS                    Norway            918 357 688
KCA Deutag Drilling Offshore Services AS        Norway            990 397 082
KCA Deutag Holdings Norge AS                    Norway            987 558 74
KCA Deutag MODU Operations AS                   Norway            979 392 710
KCA Deutag Offshore AS                          Norway            986 709 770
KCA Deutag Energy International LLC             Oman              1183594
KCA Deutag Energy LLC                           Oman              1707728
KCA Deutag Drilling LLC                         Russia            1036500623884
KCA Deutag Russia LLC                           Russia            1036500621410
KCA Deutag Gulf Drilling Limited Company        Saudi Arabia      2052101330
KCA Deutag Drilling Limited                     Scotland          SC426092
KCA Deutag Technical Support Limited            Scotland          SC219425
SET Drilling Company Limited                    Scotland          SC167498




0101521-0000029 UKO3: 2000896815.22             83
                                                                                    797
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 799 of 1648




                                               SCHEDULE 2

CONDITIONS PRECEDENT REQUIRED TO BE DELIVERED BY AN ADDITIONAL OBLIGOR

1.      Additional Obligor

(a)     A copy of the constitutional documents of the Additional Obligor and, if that Additional Obligor is
        incorporated in:

        (i)     Germany: (i) a copy of the constitutional documents (Satzung or Gesellschaftsvertrag as
                applicable) or an up to date copy of the partnership agreement and up to date copies of any
                by-laws as well (as applicable), (ii) an extract from the Commercial Register
                (Handelsregister) not older than fourteen days as the date of the certificate delivered
                pursuant to paragraph (f) below) and (iii) a copy of a list of shareholders
                (Gesellschafterliste) as filed with the competent commercial register (Handelsregister) (as
                applicable);

        (ii)    The Netherlands, an up-to-date extract from the Dutch trade register (Handelsregister)
                relating to it dated not earlier than five Business Days prior to the date on which the relevant
                Accession Deed becomes effective.

(b)     A copy of a resolution of the board or, if applicable, a committee of the board of directors of the
        Additional Obligor (other than an Additional Obligor incorporated or established in Germany):

        (i)     approving the terms of, and the transactions contemplated by, the Accession Deed and the
                Finance Documents and resolving that it execute, deliver and perform the Accession Deed
                and any other Finance Document to which it is party;

        (ii)    authorising a specified person or persons to execute the Accession Deed and other Finance
                Documents on its behalf;

        (iii)   authorising a specified person or persons, on its behalf, to sign and/or despatch all other
                documents and notices (including, in relation to an Additional Borrower, any Utilisation
                Request) to be signed and/or despatched by it under or in connection with the Finance
                Documents to which it is a party; and

        (iv)    authorising the Company to act as its agent in connection with the Finance Documents.

(c)     In relation to an Additional Obligor incorporated or established in Germany:

        (i)     a copy of a resolution signed by all the holders of the issued shares
                (Gesellschafterbeschluss) of such Original Obligor and/or if applicable, a copy of a
                resolution of the supervisory board (Aufsichtsrat) and/or advisory board (Beirat) of such
                Original Obligor:

                (A)      approving the terms of, and the transactions contemplated by the Finance
                         Documents to which it is a party; and

                (B)      instructing the managing director(s) of each Original Obligor to execute the Finance
                         Documents to which it is a party;

        (ii)    and each such other resolution which might be required by such German Obligor's Articles
                of Association (Satzung or Gesellschaftsvertrag as applicable)).


0101521-0000029 UKO3: 2000896815.22                   84
                                                                                                      798
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 800 of 1648



(d)     If applicable, a copy of a resolution of the board of directors of the Additional Obligor, establishing
        the committee referred to in paragraph (b) above.

(e)     A specimen of the signature of each person authorised by the resolution referred to in paragraph (b)
        above.

(f)     If applicable, a copy of a resolution signed by all the holders of the issued shares of the Additional
        Obligor, approving the terms of, and the transactions contemplated by, the Finance Documents to
        which the Additional Obligor is a party.

(g)     A certificate of the Additional Obligor (signed by a director) confirming that utilising or
        guaranteeing or securing, as appropriate, the Total Commitments would not cause any borrowing,
        guarantee, security or similar limit binding on it to be exceeded.

(h)     A certificate of an authorised signatory of the Additional Obligor certifying that each copy document
        listed in this Schedule 2 is correct, complete and in full force and effect and has not been amended or
        superseded as at a date no earlier than the date of the Accession Deed.

2.      Finance Documents

(a)     An Accession Deed executed by the Additional Obligor and the Company.

(b)     Any Transaction Security Documents which are required to be executed by the proposed Additional
        Obligor in accordance with the Agreed Security Principles.

(c)     Any notices or documents required to be given or executed under the terms of those Transaction
        Security Documents.

3.      Legal opinions

        The following legal opinions, each addressed to the Bank and the Security Agent:

        (a)     a legal opinion of the legal advisers to the Bank in England, as to English law in the form
                distributed to the Bank prior to signing the Accession Deed; and

        (b)     if the Additional Obligor is incorporated in a jurisdiction other than England and Wales or is
                executing a Finance Document which is governed by a law other than English law, a legal
                opinion of the legal advisers to the Bank in the jurisdiction of its incorporation and in the
                form distributed to the Bank prior to signing the Accession Deed.

4.      Other documents and evidence

(a)     If the proposed Additional Obligor is incorporated in a jurisdiction other than England and Wales,
        evidence that the process agent specified in Clause 37.2 (Service of process), if not an Obligor, has
        accepted its appointment in relation to the proposed Additional Obligor.

(b)     Evidence required by the Finance Parties for the purpose of any "know your customer" requirements.

(c)     A copy of any other Authorisation or other document, opinion or assurance which the Bank
        considers to be necessary or desirable in connection with the entry into and performance of the
        transactions contemplated by the Accession Deed or for the validity and enforceability of any
        Finance Document.




0101521-0000029 UKO3: 2000896815.22                   85
                                                                                                     799
     20-12433-scc             Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                          Exhibit D
                                 (Explanatory Statement) Pg 801 of 1648




                                                           SCHEDULE 3

                                                  UTILISATION REQUEST

From:          [Borrower]/[Company/Abbot Group]1
To:            Lloyds Bank plc
Dated:

               KCA Deutag Alpha Limited – US$60,000,000 Super Senior Facility Agreement
                               dated [      ] (the Facility Agreement)

1.       We refer to the Facility Agreement. This is a Utilisation Request. Terms defined in the Facility
         Agreement have the same meaning in this Utilisation Request unless given a different meaning in
         this Utilisation Request.

2.       We wish to arrange for an Undertaking to be issued by the Bank specified below (which has agreed
         to do so) on the following terms:

         (a)       Borrower:                         [        ];

         (b)       Proposed          Utilisation [            ] (or, if that is not a Business Day, the next Business Day);
                   Date:

         (c)       Currency                     of
                   Undertaking:                      [        ];

         (d)       Amount:                           [        ] or, if less, the Available Facility;

         (e)       Beneficiary:                      [        ]; and

         (f)       Term:                             [        ].

3.       We confirm that each condition specified in paragraph (b) of Clause 4.5 (Issue of Undertakings) of
         the Facility Agreement is satisfied on the date of this Utilisation Request.

4.       We attach a copy of the proposed Undertaking.

5.       The purpose of this proposed Undertaking is [                             ].

6.       The Company considers that the proposed Undertaking [is/is not] a Direct Credit Substitute.

7.       This Utilisation Request is irrevocable.

8.       [Specify delivery instructions].

Yours faithfully

......................................................
authorised signatory for
[Company/Abbot Group] on behalf of [insert name of relevant Borrower]]/[insert name of relevant
Borrower]1

NOTES:
1.       Amend as appropriate. The Utilisation Request can be given by the Borrower or by the Company or Abbot Group.



0101521-0000029 UKO3: 2000896815.22                                86
                                                                                                                             800
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 802 of 1648




0101521-0000029 UKO3: 2000896815.22           87
                                                                                 801
      20-12433-scc               Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                      Exhibit D
                                    (Explanatory Statement) Pg 803 of 1648




                                                               SCHEDULE 4

                                            FORM OF TRANSFER CERTIFICATE

To:       [        ] as Bank and [               ] as Security Agent

From: [The Existing Bank] (the Existing Bank) and [The New Bank] (the New Bank)

Dated:

                KCA Deutag Alpha Limited – US$60,000,000 Super Senior Facility Agreement
                                dated [      ] (the Facility Agreement)

1.        We refer to the Facility Agreement and to the Intercreditor Agreement (as defined in the Facility
          Agreement). This agreement (the Agreement) shall take effect as a Transfer Certificate for the
          purposes of the Facility Agreement and as a Creditor/Creditor Representative Accession
          Undertaking for the purposes of the Intercreditor Agreement (and as defined in the Intercreditor
          Agreement). Terms defined in the Facility Agreement have the same meaning in this Agreement
          unless given a different meaning in this Agreement.

2.        We refer to Clause 23.5 (Procedure for transfer) of the Facility Agreement.

          (a)        The Existing Bank and the New Bank agree to the Existing Bank transferring to the New
                     Bank by novation and in accordance with Clause 23.5 (Procedure for transfer) of the Facility
                     Agreement all of the Existing Bank's rights and obligations under the Facility Agreement,
                     the other Finance Documents and in respect of the Transaction Security which relate to that
                     portion of the Existing Bank's Commitment and participations in Utilisations under the
                     Facility Agreement as specified in the Schedule.

          (b)        The proposed Transfer Date is [                      ].

          (c)        The Facility Office and address, email address and attention details for notices of the New
                     Bank for the purposes of Clause 28.2 (Addresses) of the Facility Agreement are set out in
                     the Schedule.

3.        The New Bank expressly acknowledges the limitations on the Existing Bank's obligations set out in
          paragraph (c) of Clause 23.4 (Limitation of responsibility of Existing Bank) of the Facility
          Agreement.

4.        The New Bank confirms, for the benefit of the Bank and without liability to any Obligor, that it is:

          (a)        [a Qualifying Bank;]

          (b)        [a Qualifying Bank (other than a Treaty Bank);]

          (c)        [a Treaty Bank.]1

5.         [The New Bank confirms that it holds a passport under the HMRC DT Treaty Passport scheme
          (reference number [ ]) and is tax resident in [ ]2, so that interest payable to it by Borrowers is
          generally subject to full exemption from UK withholding tax and requests that the Company notifies:

          (a)        each Borrower which is a Party as a Borrower as at the Transfer Date; and

1
         Delete as applicable. Each New Bank is required to confirm which of these three categories it falls within.
2
          Insert jurisdiction of tax residence.

0101521-0000029 UKO3: 2000896815.22                                      88
                                                                                                                            802
     20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                       Exhibit D
                                (Explanatory Statement) Pg 804 of 1648



        (b)       each Additional Borrower which becomes an Additional Borrower after the Transfer Date,

        that it wishes that scheme to apply to the Facility Agreement.] 3

6.      We refer to clause 26.3 (Change of Lender) of the Intercreditor Agreement. In consideration of the
        New Bank being accepted as a Super Senior Facility Lender for the purposes of the Intercreditor
        Agreement (and as defined therein), the New Bank confirms that, as from the Transfer Date, it
        intends to be party to the Intercreditor Agreement as a Super Senior Facility Lender, and undertakes
        to perform all the obligations expressed in the Intercreditor Agreement to be assumed by a Super
        Senior Facility Lender and agrees that it shall be bound by all the provisions of the Intercreditor
        Agreement, as if it had been an original party to the Intercreditor Agreement.

7.      This Agreement may be executed in any number of counterparts and this has the same effect as if the
        signatures on the counterparts were on a single copy of this Agreement.

8.      This Agreement and any non-contractual obligations arising out of or in connection with it are
        governed by English law.

9.      This Agreement has been entered into on the date stated at the beginning of this Agreement.

Note: The execution of this Transfer Certificate may not transfer a proportionate share of the Existing
Bank's interest in the Transaction Security in all jurisdictions. It is the responsibility of the New Bank
to ascertain whether any other documents or other formalities are required to perfect a transfer of
such a share in the Existing Bank's Transaction Security in any jurisdiction and, if so, to arrange for
execution of those documents and completion of those formalities.

WARNING: Please seek Dutch legal advice (i) until the interpretation of the term "public" (as
referred to in Article 4.1(1) of the Capital Requirements Regulation (EU/575/2013)) has been
published by the competent authority, if the share of a Lender in any utilisation requested by a Dutch
borrower is less than EUR 100,000 (or the foreign currency equivalent thereof) and (ii) as soon as the
interpretation of the term "public" has been published by the competent authority, if the Lender is
considered to be part of the public on the basis of such interpretation.




3
        Include if the New Bank holds a passport under the HMRC DT Treaty Passport scheme and wishes that scheme to apply to the Facility
        Agreement.

0101521-0000029 UKO3: 2000896815.22                              89
                                                                                                                            803
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 805 of 1648



                                            THE SCHEDULE

                           Commitment/rights and obligations to be transferred

                                          [insert relevant details]

 [Facility Office address, email address and attention details for notices and account details for payments]


[Existing Bank]                                       [New Bank]

By:                                                   By:

This Agreement is accepted as a Creditor/Creditor Representative Accession Undertaking for the purposes of
the Intercreditor Agreement by the Security Agent, and the Transfer Date is confirmed as [ ].



[Security Agent]

By:




0101521-0000029 UKO3: 2000896815.22                  90
                                                                                                    804
      20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                             (Explanatory Statement) Pg 806 of 1648




                                                SCHEDULE 5

                                 FORM OF ASSIGNMENT AGREEMENT

To:      [     ] as Bank, [       ] as Security Agent and [       ] as the Company, for and on behalf of each
         Obligor

From: [The Existing Bank] (the Existing Bank) and [The Existing Bank] (the New Bank)

Dated:

               KCA Deutag Alpha Limited – US$60,000,000 Super Senior Facility Agreement
                               dated [      ] (the Facility Agreement)

1.       We refer to the Facility Agreement and to the Intercreditor Agreement (as defined in the Facility
         Agreement). This is an Assignment Agreement. This agreement (the Agreement) shall take effect
         as an Assignment Agreement for the purposes of the Facility Agreement and as a Creditor/Creditor
         Representative Accession Undertaking for the purposes of the Intercreditor Agreement (and as
         defined in the Intercreditor Agreement). Terms defined in the Facility Agreement have the same
         meaning in this Agreement unless given a different meaning in this Agreement.

2.       We refer to Clause 23.6 (Procedure for assignment) of the Facility Agreement.

         (a)      The Existing Bank assigns absolutely to the New Bank all the rights of the Existing Bank
                  under the Facility Agreement, the other Finance Documents and in respect of the
                  Transaction Security which correspond to that portion of the Existing Bank's Commitment
                  and participations in Utilisations under the Facility Agreement as specified in the Schedule.

         (b)      The Existing Bank is released from all the obligations of the Existing Bank which
                  correspond to that portion of the Existing Bank's Commitment and participations in
                  Utilisations under the Facility Agreement specified in the Schedule.

         (c)      The New Bank becomes a Party as the Bank and is bound by obligations equivalent to those
                  from which the Existing Bank is released under paragraph (b) above.

3.       The proposed Transfer Date is [       ].

4.       On the Transfer Date the New Bank becomes:

         (a)      party to the relevant Finance Documents (other than the Intercreditor Agreement) as the
                  Bank; and

         (b)      party to the Intercreditor Agreement as a Super Senior Facility Lender (as defined in the
                  Intercreditor Agreement).

5.       The Facility Office and address, email address and attention details for notices of the New Bank for
         the purposes of Clause 28.2 (Addresses) of the Facility Agreement are set out in the Schedule.

6.       The New Bank expressly acknowledges the limitations on the Existing Bank's obligations set out in
         paragraph (c) of Clause 23.4 (Limitation of responsibility of Existing Bank) of the Facility
         Agreement.

7.       The New Bank confirms, for the benefit of the Bank and without liability to any Obligor, that it is:



0101521-0000029 UKO3: 2000896815.22                    91
                                                                                                      805
      20-12433-scc           Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                       Exhibit D
                                (Explanatory Statement) Pg 807 of 1648



        (a)       [not a Qualifying Bank;]

        (b)       [a Qualifying Bank (other than a Treaty Bank);]

        (c)        [not a Treaty Bank].4

8.      [The New Bank confirms that it holds a passport under the HMRC DT Treaty Passport scheme
        (reference number [ ]) and is tax resident in [ ]5, so that interest payable to it by Borrowers is
        generally subject to full exemption from UK withholding tax and requests that the Company notifies:

        (a)       each Borrower which is a Party as a Borrower as at the Transfer Date; and

        (b)       each Additional Borrower which becomes an Additional Borrower after the Transfer Date,

        that it wishes that scheme to apply to the Facility Agreement.] 6

9.      We refer to clause 26.3 (Change of Lender) of the Intercreditor Agreement. In consideration of the
        New Bank being accepted as a Super Senior Facility Lender for the purposes of the Intercreditor
        Agreement (and as defined therein), the New Bank confirms that, as from the Transfer Date, it
        intends to be party to the Intercreditor Agreement as a Super Senior Facility Lender, and undertakes
        to perform all the obligations expressed in the Intercreditor Agreement to be assumed by a Super
        Senior Facility Lender and agrees that it shall be bound by all the provisions of the Intercreditor
        Agreement, as if it had been an original party to the Intercreditor Agreement.

10.     This Agreement acts as notice to the Bank (on behalf of each Finance Party) and, upon delivery in
        accordance with Clause 23.7 (Copy of Transfer Certificate or Assignment Agreement to Company)
        of the Facility Agreement, to the Company (on behalf of each Obligor) of the assignment referred to
        in this Agreement.

11.     This Agreement may be executed in any number of counterparts and this has the same effect as if the
        signatures on the counterparts were on a single copy of this Agreement.

12.     This Agreement and any non-contractual obligations arising out of or in connection with it are
        governed by English law.

13.     This Agreement has been entered into on the date stated at the beginning of this Agreement.

Note: The execution of this Assignment Agreement may not transfer a proportionate share of the
Existing Bank's interest in the Transaction Security in all jurisdictions. It is the responsibility of the
New Bank to ascertain whether any other documents or other formalities are required to perfect a
transfer of such a share in the Existing Bank's Transaction Security in any jurisdiction and, if so, to
arrange for execution of those documents and completion of those formalities.

WARNING: Please seek Dutch legal advice (i) until the interpretation of the term "public" (as
referred to in Article 4.1(1) of the Capital Requirements Regulation (EU/575/2013)) has been
published by the competent authority, if the share of a Lender in any utilisation requested by a Dutch
borrower is less than EUR 100,000 (or the foreign currency equivalent thereof) and (ii) as soon as the
interpretation of the term "public" has been published by the competent authority, if the Lender is
considered to be part of the public on the basis of such interpretation.



4
        Delete as applicable. Each New Bank is required to confirm which of these three categories it falls within.
5
        Insert jurisdiction of tax residence.
6
        Include if the New Bank holds a passport under the HMRC DT Treaty Passport scheme and wishes that scheme to apply to the Facility
        Agreement.

0101521-0000029 UKO3: 2000896815.22                              92
                                                                                                                            806
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 808 of 1648



                                            THE SCHEDULE

      Commitment/rights and obligations to be transferred by assignment, release and accession

                                          [insert relevant details]

 [Facility Office address, email address and attention details for notices and account details for payments]



[Existing Bank]                         [New Bank]

By:                                             By:

This Agreement is accepted as a Creditor/Creditor Representative Accession Undertaking for the purposes of
the Intercreditor Agreement by the Security Agent, and the Transfer Date is confirmed as [ ].



[Security Agent]

By:




0101521-0000029 UKO3: 2000896815.22                   93
                                                                                                    807
      20-12433-scc             Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                                  (Explanatory Statement) Pg 809 of 1648




                                                          SCHEDULE 6

                                                FORM OF ACCESSION DEED

To:      [      ] as Bank and [        ] as Security Agent for itself and each of the other parties to the
         Intercreditor Agreement referred to below

From: [Restricted Subsidiary] and [Company]

Dated:

               KCA Deutag Alpha Limited – US$60,000,000 Super Senior Facility Agreement
                               dated [      ] (the Facility Agreement)

1.       We refer to the Facility Agreement and to the Intercreditor Agreement. This deed (the Accession
         Deed) shall take effect as an Accession Deed for the purposes of the Facility Agreement and as a
         Debtor Accession Deed for the purposes of the Intercreditor Agreement (and as defined in the
         Intercreditor Agreement). Terms defined in the Facility Agreement have the same meaning in
         paragraphs 1 to 4 of this Accession Deed unless given a different meaning in this Accession Deed.

2.       [Restricted Subsidiary] agrees to become an Additional [Borrower]/[Guarantor] and to be bound by
         the terms of the Facility Agreement and the other Finance Documents (other than the Intercreditor
         Agreement) as an Additional [Borrower]/[Guarantor] pursuant to Clause [ 24.2 (Additional
         Borrowers)]/[Clause 24.4 (Additional Guarantors)] of the Facility Agreement. [Restricted
         Subsidiary] is a company duly incorporated under the laws of [name of relevant jurisdiction] and is a
         [limited liability] company with registered number [           ].

3.       [The Company confirms that no Event of Default is continuing or would occur as a result of
         [Restricted Subsidiary] becoming an Additional Borrower].7

4.       [Restricted Subsidiary's] administrative details for the purposes of the Facility Agreement and the
         Intercreditor Agreement are as follows:

         Address:
         Email:
         Attention:

5.       [Restricted Subsidiary] (for the purposes of this paragraph 5, the Acceding Debtor) intends to incur
         Liabilities and to give a guarantee, indemnity or other assurance against loss in respect of Liabilities
         under any Debt Document to which it is or will become a party (the Relevant Documents).

         IT IS AGREED as follows:

         (a)        Terms defined in the Intercreditor Agreement shall, unless otherwise defined in this
                    Accession Deed, bear the same meaning when used in this paragraph 5.

         (b)        The Acceding Debtor and the Security Agent agree that the Security Agent shall hold:

                    (i)        any Security in respect of Liabilities or any Security Agent Claim created or
                               expressed to be created pursuant to the Relevant Documents;

                    (ii)       all proceeds of that Security; and

7
         Include in the case of an Additional Borrower.

0101521-0000029 UKO3: 2000896815.22                           94
                                                                                                       808
      20-12433-scc             Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                              Exhibit D
                                  (Explanatory Statement) Pg 810 of 1648



                   (iii)      all obligations expressed to be undertaken by the Acceding Debtor to pay amounts
                              in respect of the Liabilities to the Security Agent as trustee or security agent for the
                              Secured Parties (in the Relevant Documents or otherwise and including any Security
                              Agent Claim) and secured by the Transaction Security together with all
                              representations and warranties expressed to be given by the Acceding Debtor (in the
                              Relevant Documents or otherwise) in favour of the Security Agent as trustee or
                              security agent for the Secured Parties,

                   on trust or as security agent for the Secured Parties on the terms and conditions contained in
                   the Intercreditor Agreement.

        (c)        The Acceding Debtor confirms that it intends to be party to the Intercreditor Agreement as a
                   Debtor, undertakes to perform all the obligations expressed to be assumed by a Debtor under
                   the Intercreditor Agreement and agrees that it shall be bound by all the provisions of the
                   Intercreditor Agreement as if it had been an original party to the Intercreditor Agreement.

        (d)        [In consideration of the Acceding Debtor being accepted as an Intra-Group Lender for the
                   purposes of the Intercreditor Agreement, the Acceding Debtor also confirms that it intends to
                   be party to the Intercreditor Agreement as an Intra-Group Lender, and undertakes to perform
                   all the obligations expressed in the Intercreditor Agreement to be assumed by an Intra-Group
                   Lender and agrees that it shall be bound by all the provisions of the Intercreditor Agreement,
                   as if it had been an original party to the Intercreditor Agreement].8

6.      This Accession Deed and any non-contractual obligations arising out of or in connection with it are
        governed by English law.

THIS ACCESSION DEED has been signed on behalf of the Security Agent (for the purposes of
paragraph 5 above only), signed on behalf of the Company and executed as a deed by [Restricted Subsidiary]
and is delivered on the date stated above.

Restricted Subsidiary

EXECUTED as a deed by
[Restricted Subsidiary]
acting by

………………….
Director

and

………………….
Director/Secretary




8
        Include this paragraph in this Accession Deed if the Subsidiary is also to accede as an Intra-Group Lender to the Intercreditor Agreement.

0101521-0000029 UKO3: 2000896815.22                                   95
                                                                                                                                      809
        20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 811 of 1648



Company

[Company]

By:




Security Agent

[Full name of current Security Agent]

By:

Date:




0101521-0000029 UKO3: 2000896815.22           96
                                                                                 810
      20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                              (Explanatory Statement) Pg 812 of 1648




                                              SCHEDULE 7

                                      FORM OF RESIGNATION LETTER

To:      [     ] as Bank

From: [resigning Obligor] and [Company]

Dated:

             KCA Deutag Alpha Limited – US$60,000,000 Super Senior Facility Agreement
                             dated [      ] (the Facility Agreement)

1.       We refer to the Facility Agreement. This is a Resignation Letter. Terms defined in the Facility
         Agreement have the same meaning in this Resignation Letter unless given a different meaning in this
         Resignation Letter.

2.       Pursuant to [Clause 24.3 (Resignation of a Borrower)]/[Clause 24.5 (Resignation of a Guarantor)] of
         the Facility Agreement, we request that [resigning Obligor] be released from its obligations as a
         [Borrower]/[Guarantor] under the Facility Agreement and the Finance Documents (other than the
         Intercreditor Agreement).

3.       We confirm that the conditions referred to in Clause 24.5 (Resignation of a Guarantor) have been
         complied with.

4.       This Resignation Letter and any non-contractual obligations arising out of or in connection with it
         are governed by English law.

[Company]                                             [resigning Obligor]

By:                                                   By:




0101521-0000029 UKO3: 2000896815.22                  97
                                                                                                  811
      20-12433-scc              Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                                   (Explanatory Statement) Pg 813 of 1648




                                                              SCHEDULE 8

                             FORM OF LEVERAGE CALCULATION CERTIFICATE

To:      [        ] as Bank

From: [KCA Deutag Alpha Limited]

Dated:

               KCA Deutag Alpha Limited – US$60,000,000 Super Senior Facility Agreement
                               dated [      ] (the Facility Agreement)

1.       We refer to the Facility Agreement. This is a Leverage Calculation Certificate. Terms defined in the
         Facility Agreement have the same meaning when used in this Leverage Calculation Certificate
         unless given a different meaning in this Leverage Calculation Certificate.

2.       We confirm that in respect of the 12 month period ending on [               ],   the   Senior   Secured   Gross
         Leverage Ratio was [ ]:1.

3.       We confirm that accordingly the Issuance Rate for the purpose of paragraph (c) of Clause 12.1
         (Issuance fees) will be:

         (a)        Customs Bonds: []% per annum.

         (b)        Other Undertakings: []% per annum.

4.       [We confirm that the following companies constitute Material Companies for the purposes of the
         Facility Agreement: []]9

5.       [We confirm that the aggregate (without double counting) Group Member EBITDA of the
         Guarantors was equal to [          ]% of the Consolidated EBITDA of the Adjusted Group as at the
         end of the Financial Year ending [         ]. We therefore confirm that the Guarantor Coverage Test
         is satisfied or will be satisfied by further members of the Group acceding as Additional Guarantors
         in accordance with Clause 21.15.]10

Signed for and on behalf of



……………………………
Authorised Person
[KCA Deutag Alpha Limited]




9
         Include in the certificate delivered with the Annual Financial Statements
10
         Include in the certificate delivered with the Annual Financial Statements

0101521-0000029 UKO3: 2000896815.22                                     98
                                                                                                               812
         20-12433-scc               Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                        Exhibit D
                                       (Explanatory Statement) Pg 814 of 1648



                                                                    SCHEDULE 911

                                                           EXISTING UNDERTAKINGS


REFERENCE NUMBER             DATE        BENEFICIARY         CCY CURRENCY         STERLING EXPIRY          CI   EXOTIC             SYNDICATION
                             ISSUED                              AMOUNT           AMOUNT                   CODE CURRENCY           AMOUNT
                                                                 OUT              OUT
                                                                 STANDING         STANDING
GTYA080022273                31/03/2008DEUTSCHE BANK EUR 9,000,000.00 8,192,990.44 31/03/2021CO
                                       A.G.
GTSD500004240                10/09/2019Hauptzollamt          EUR 155,400.00       141,465.63               IN
                                        Osnabruck
GTYA121003024                20/01/2012                      GBP 499,383.11       499,383.11                      DZD
                                        BANQUE
                                        EXTERIEURE
                                        D'ALGERIE
GTYA151019514                22/07/2015                      USD 0.01             0.01
                                        DIRECTEUR                                                          CO
                                        GENERAL
                                        DOUANES
GTYA151019670                03/08/2015                      DZD 65,000,000.00 388,711.34
                                        DIRECTEUR                                                          CO
                                        GENERAL
                                        DOUANES
                                        ALGERIENN
GTSD500001483                15/08/2018Sharjah National      USD 266,525.00       206,664.60 10/02/2021IN
                                        Oil Corporation

GTSD500002316                29/11/2018 Schneider Electric EUR 4,227.00           3,847.97     30/11/2020 IN
                                        GmbH

GTSD500002339                11/12/2018 E.NA. For Zone      EUR 62,636.33         57,019.87    20/08/2020 IN
                                        Industrielle BP 211

GTSD500003446                23/04/2019 Kuwait Oil           KWD 1,947,486.00 4,927,849.19 31/07/2025 IN
                                        Company

GTSD500003447                23/04/2019 Kuwait Oil           KWD 1,947,486.00 4,927,849.19 28/03/2021 IN
                                        Company
GTSD500003485                02/05/2019MOL PAKISTAN USD 400,000.00                310,161.67 31/12/2020IN
                                       OIL and GAS CO.
                                       B.V.

GTSD500003888                04/07/2019 ENTREPRISE    EUR 135,027.12              122,919.54 31/12/2020 IN
                                        NATIONALE DES
                                        TRAVAUX

GTSD500003941                17/09/2019 Qarat Al Milh        USD 1,000,000.00 775,404.18 24/12/2020 IN
                                        Petroleum LLC

GTSD500004465                26/09/2019 The Public           KWD 36,750.00        92,990.89    30/06/2025 CO
                                        Authority for
                                        Manpower

GTSD500004466                26/09/2019 The Public           KWD 36,750.00        92,990.89    30/06/2025 IN
                                        Authority for
                                        Manpower

GTSD500004660                08/11/2019 Groupement           USD 1,049,556.00 813,830.11 01/10/2020 IN
                                        TouatGaz

GTSD500004862                29/11/2019 Administracao        GBP 332,769.53       332,769.53 28/02/2021 IN        268,987,597.00
                                        Geral Tributaria
                                        Prim

GTSD500005435                17/03/2020 E.NA. For Zone      EUR 45,036.72         40,998.38    30/03/2021 IN
                                        Industrielle BP 211

GTSD500005598                16/04/2020 E.NA. For Zone       EUR 25,079.35        22,830.54    31/03/2021 IN


         11
              This schedule lists the Existing Undertakings as at 8 October 2020- to be updated prior to signing as agreed between the Bank and the
                      Company.

         0101521-0000029 UKO3: 2000896815.22                                 99
                                                                                                                                     813
         20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                  Exhibit D
                                 (Explanatory Statement) Pg 815 of 1648


REFERENCE NUMBER       DATE      BENEFICIARY           CCY CURRENCY        STERLING EXPIRY      CI   EXOTIC         SYNDICATION
                       ISSUED                              AMOUNT          AMOUNT               CODE CURRENCY       AMOUNT
                                                           OUT             OUT
                                                           STANDING        STANDING
                                 Industrielle BP 211

GTSD500006033          18/08/2020 Entreprise          EUR 5,853.86         5,328.96   31/03/2021 IN
                                  nationale de forage

GTYA151019187          22/06/2015 E.NA.FOR             EUR 1,812,031.00 1,649,550.30 31/12/2018 CO

GTYA161023599          10/08/2016 UNDRAW N             USD 3,503,531.51 2,716,652.98 16/05/2021 CO
                                  FACILITY

GTYB121006724          26/07/2012 ENTREPRISE    USD 1,111,175.10 861,609.82 31/12/2020 CO
                                  NATIONALE DES
                                  TRAVAUX AU
GTSD500005796          12/06/2020 E.NA.FOR      EUR 750.00        682.75       31/12/2020 IN
GTSD500005436          25/03/2020RITTAL GmbH & EUR 100,000.00 91,033.23        31/10/2020IN
                                  Co. KG
GTYA161020076          13/01/2016BERGEN         NOK 55,000,000.00 4,569,092.99            CO
                                  KEMNERKONTOR
GTYA171028178          23/11/2017General Tax    USD 1,922,034.90 1,490,353.89 27/11/2020IN            LEK205,
                                  Directorate


         Total liabiities outstanding as at 07-Oct-2020 -
         Group 93M
         Total for KCA Deutag Alpha Limited                           33,334,982.01
         Customers Liability to Lloyds Bank                           33,334,982.01




         0101521-0000029 UKO3: 2000896815.22                         100
                                                                                                                     814
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 816 of 1648




                                               SCHEDULE 10

                                         RESTRICTIVE COVENANTS

1.      GENERAL

(a)     A reference in this Agreement to a "Section" is a reference to a section of this Schedule.

(b)     A reference in this Schedule to a "Clause" (capitalised) is a reference to a clause in the main body of
        this Agreement.

(c)     Unless the context otherwise requires:

        (i)     a term has the meaning assigned to it;

        (ii)    an accounting term not otherwise defined has the meaning assigned to it in accordance with
                IFRS;

        (iii)   "or" is not exclusive;

        (iv)    words in the singular include the plural, and in the plural include the singular;

        (v)     "will" shall be interpreted to express a command;

        (vi)    provisions apply to successive events and transactions; and

        (vii)   references to sections of or rules under the U.S. Securities Act will be deemed to include
                substitute, replacement of successor sections or rules adopted by the SEC from time to time.

(d)     Notwithstanding anything to the contrary in this Agreement, for the purposes of this Schedule, a
        sale, assignment, transfer, lease, conveyance or other disposition of properties or assets of the
        Company or any of its Restricted Subsidiaries shall not constitute a sale, assignment, transfer, lease,
        conveyance or other disposition of all or substantially all of the properties or assets of the Company
        and its Restricted Subsidiaries if any such sale, assignment, transfer, lease, conveyance or other
        disposition results in the sale or other disposition of assets of less than 50% of either (1) the total
        consolidated assets of the Company and its Restricted Subsidiaries, as shown on the most recent
        balance sheet of such Company for which internal financial statements are available calculated on a
        consolidated basis in accordance with IFRS or (2) the Consolidated EBITDA of the Company.

2.      RESTRICTED PAYMENTS.

(a)     The Company will not, and will not permit any of its Restricted Subsidiaries to, directly or
        indirectly:

        (i)     declare or pay any dividend or make any other payment or distribution on account of the
                Company's or any of its Restricted Subsidiaries' Equity Interests (including, without
                limitation, any payment in connection with any merger or consolidation involving the
                Company or any of its Restricted Subsidiaries) or to the direct or indirect holders of the
                Company's or any of its Restricted Subsidiaries' Equity Interests in their capacity as such
                (other than dividends or distributions payable in Equity Interests (other than Disqualified
                Stock) of the Company or payable in the form of Subordinated Shareholder Debt and other
                than dividends or distributions payable to the Company or a Restricted Subsidiary of the
                Company);



0101521-0000029 UKO3: 2000896815.22                 101
                                                                                                     815
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                           Exhibit D
                            (Explanatory Statement) Pg 817 of 1648



        (ii)    purchase, redeem or otherwise acquire or retire for value (including, without limitation, in
                connection with any merger or consolidation involving the Company or any of its Restricted
                Subsidiaries) any Equity Interests of the Company or any Parent held by Persons other than
                the Company or any of its Restricted Subsidiaries (other than in exchange for Equity
                Interests (other than Disqualified Stock) of the Company or Subordinated Shareholder
                Debt);

        (iii)   make any payment on or with respect to, or purchase, redeem, defease or otherwise acquire
                or retire for value, any Indebtedness of the Company or any Guarantor that is contractually
                subordinated in right of payment to the Facility (excluding any intercompany Indebtedness
                between the Company and any of its Restricted Subsidiaries or among any Restricted
                Subsidiaries), except (i) a payment of interest or principal at or after the Stated Maturity
                thereof or (ii) the purchase, repurchase, or other acquisition of Indebtedness that is
                contractually subordinated to the Facility, purchased in anticipation of satisfying a sinking
                fund obligation, principal installment or final maturity, in each case due within one year of
                the date of purchase, repurchase or acquisition;

        (iv)    make any payment (other than in the form of Equity Interests (other than Disqualified Stock)
                of the Company or Subordinated Shareholder Debt) on or with respect to, or purchase,
                redeem, defease or otherwise acquire for value any Subordinated Shareholder Debt; or

        (v)     make any Restricted Investment,

        (all such payments and other actions set forth in clauses (i) through (v) of this Section 2(a) being
        collectively referred to as Restricted Payments) unless, at the time of and after giving effect to such
        Restricted Payment:

                (i)      no Default or Event of Default has occurred and is continuing or would occur as a
                         consequence of such Restricted Payment;

                (ii)     the Company would, after giving pro forma effect to such Restricted Payment as if
                         such Restricted Payment had been made at the beginning of the applicable
                         four-quarter period, have been permitted to Incur at least $1.00 of additional
                         Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
                         Section 4(a); and

                (iii)    such Restricted Payment, together with the aggregate amount of all other Restricted
                         Payments made by the Company and its Restricted Subsidiaries since the date of this
                         Agreement (excluding Restricted Payments permitted by clauses (2), (3), (4), (5),
                         (6), (7), (8), (9), (11), (12), (14), (15), (16), (17), (18), (19), (20) and (21) of the next
                         succeeding paragraph), is less than the sum, without duplication, of:

                         (i)     50% of the Consolidated Net Income of the Company for the period (taken
                                 as one accounting period) starting from the beginning of the fiscal quarter
                                 commencing immediately after the date of this Agreement to the end of the
                                 Company's most recently ended fiscal quarter for which internal financial
                                 statements are available at the time of such Restricted Payment (or, if such
                                 Consolidated Net Income for such period is a deficit, less 100% of such
                                 deficit, provided that if Consolidated Net Income is a deficit, such deficit
                                 shall in no event reduce amounts available pursuant to sub-paragraph (vi)
                                 below); plus

                         (ii)    100% of the aggregate net cash proceeds and the Fair Market Value of
                                 property, assets or marketable securities received by the Company since the
                                 date of this Agreement (x) as a contribution to its common equity capital or

0101521-0000029 UKO3: 2000896815.22                   102
                                                                                                           816
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 818 of 1648



                                 (y) from the issue or sale of Equity Interests of the Company or any Parent
                                 (other than Disqualified Stock or Excluded Contributions or Designated
                                 Preference Shares) or from Subordinated Shareholder Debt or from the issue
                                 or sale of convertible or exchangeable Disqualified Stock or convertible or
                                 exchangeable debt securities that have been converted into or exchanged for
                                 such Equity Interests (other than Equity Interests (or Disqualified Stock or
                                 Designated Preference Shares or debt securities) sold to a Restricted
                                 Subsidiary of the Company); plus

                         (iii)   to the extent that any Restricted Investment that was (i) made after the date
                                 of this Agreement is sold, disposed of or otherwise cancelled, liquidated or
                                 repaid, 100% of the aggregate amount received in cash and the Fair Market
                                 Value of property, assets or marketable securities received by the Company
                                 or any Restricted Subsidiary or (ii) made in an entity that subsequently
                                 becomes a Restricted Subsidiary, 100% of the Fair Market Value of the
                                 Restricted Investment of the Company and its Restricted Subsidiaries as of
                                 the date such entity becomes a Restricted Subsidiary; plus

                         (iv)    to the extent that any Unrestricted Subsidiary of the Company designated as
                                 such is redesignated as a Restricted Subsidiary after the date of this
                                 Agreement or has been merged into, consolidated or amalgamated with or
                                 into, or transfers or conveys its assets to, the Company or a Restricted
                                 Subsidiary of the Company, 100% of the Fair Market Value of the
                                 Company's Investment in such Subsidiary as of the date of such
                                 redesignation, combination or transfer (or of the assets transferred or
                                 conveyed, as applicable) after deducting the amount of any Investment in
                                 such Unrestricted Subsidiary that constituted a Permitted Investment made
                                 pursuant to clause (12) of the definition of Permitted Investment; plus

                         (v)     100% of any dividends or distributions received by the Company or a
                                 Restricted Subsidiary of the Company after the date of this Agreement from
                                 an Unrestricted Subsidiary of the Company, to the extent that such
                                 dividends or distributions were not otherwise included in the Consolidated
                                 Net Income of the Company for such period; plus

                         (vi)    $25.0 million.

(b)     The provisions of Section 2(a) will not prohibit:

        (i)     the payment of any dividend or distribution or the consummation of any redemption within
                60 days after the date of declaration of the dividend or distribution or giving of the
                redemption notice, as the case may be, if, at the date of declaration or notice, the dividend,
                distribution or redemption payment would have complied with the provisions of this
                Agreement;

        (ii)    the making of any Restricted Payment in exchange for, or out of or with the net cash
                proceeds received by the Company of the substantially concurrent sale or issuance (other
                than to a Subsidiary of the Company) of, Equity Interests of the Company or any Parent
                (other than Disqualified Stock) or Subordinated Shareholder Debt or from the substantially
                concurrent contribution of such proceeds to the capital of the Company; provided that the
                amount of any such net cash proceeds and the Fair Market Value of property other than cash
                that are utilized for any such Restricted Payment will be excluded from the calculation of
                amounts under Section 2(a)(C)(ii) and shall not constitute Excluded Contributions;



0101521-0000029 UKO3: 2000896815.22                 103
                                                                                                    817
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 819 of 1648



        (iii)    the repurchase, redemption, defeasance or other acquisition or retirement for value of
                 Indebtedness of the Company or any of its Restricted Subsidiaries that is contractually
                 subordinated to the Facility with the net cash proceeds from a substantially concurrent
                 Incurrence of Permitted Refinancing Indebtedness;

        (iv)     the payment of any dividend (or, in the case of any partnership or limited liability company,
                 any similar distribution) by a Restricted Subsidiary of the Company to the holders of its
                 Equity Interests on a pro rata basis;

        (v)      the repurchase, redemption or other acquisition or retirement (or dividends or distributions to
                 any Parent to finance any such repurchase, redemption or other acquisition or retirement) for
                 value of any Equity Interests of the Company, any Parent or any Restricted Subsidiary of the
                 Company held by any current or former officer, director, consultant or employee of the
                 Company, any Parent or any Restricted Subsidiary of the Company or any trust or other
                 person in respect of any MIP pursuant to any equity subscription agreement, stock option
                 agreement, MIP, shareholders' or members' agreement or similar agreement, plan or
                 arrangement; provided that the aggregate price paid for all such repurchased, redeemed,
                 acquired or retired Equity Interests may not exceed the greater of $7.0 million and 3.0% of
                 Consolidated EBITDA (and following the Initial Public Offering, the greater of $10.0
                 million and 5.0% of Consolidated EBITDA) in any calendar year with unused amounts
                 being carried over into succeeding years, subject to the approval of the Board of Directors of
                 the Company; provided, further, that such amount in any calendar year may be increased by
                 an amount not to exceed (i) the cash proceeds received by the Company, any Parent or a
                 Restricted Subsidiary during such calendar year from the sale of Equity Interests of the
                 Company or a Restricted Subsidiary in each case to members of management, officers,
                 directors, consultants or employees of the Company, any Restricted Subsidiary or any Parent
                 and (ii) the cash proceeds of keyman life insurance policies, in each case, to the extent the
                 cash proceeds have not otherwise been applied to the making of Restricted Payments
                 pursuant to Section 2(a)(C)(ii) or Section 2(b)(ii);

        (vi)     the repurchase of Equity Interests deemed to occur upon the exercise of stock options or
                 warrants to the extent such Equity Interests represent a portion of the exercise price of those
                 stock options or warrants;

        (vii)    the declaration and payment of regularly scheduled or accrued dividends or distributions to
                 holders of any class or series of Disqualified Stock of the Company or any preferred stock of
                 any Restricted Subsidiary issued on or after the date of this Agreement in accordance with
                 Section 4;

        (viii)   Permitted Payments to Parent;

        (ix)     Restricted Payments in aggregate amount outstanding at any time not to exceed the
                 aggregated net cash proceeds and the Fair Market Value of property, assets or marketable
                 securities of Excluded Contributions or Investments in exchange for or using as
                 consideration Investments previously made under this Section 2(b)(9);

        (x)      other Restricted Payments in an aggregate amount not to exceed the greater of $45.0 million
                 and 20.0% of Consolidated EBITDA since the date of this Agreement;

        (xi)     any purchase, repurchase, redemption, defeasance or other acquisition or retirement for
                 value of Indebtedness of the Company or any of its Restricted Subsidiaries pursuant to the
                 provisions similar to those described under (i) section 4.15 of the 2025 Indenture at a
                 purchase price not greater than 101% of the principal amount of such Indebtedness and



0101521-0000029 UKO3: 2000896815.22                 104
                                                                                                      818
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 820 of 1648



                 (ii) Section 5 at a purchase price not greater than 100% of the principal amount of such
                 Indebtedness, provided that the Company has complied with its obligations under Section 5;

        (xii)    cash dividends or other distributions on the Company's Capital Stock used to, or the making
                 of loans to any Parent to, fund the payment of fees and expenses owed by the Company or
                 its Restricted Subsidiaries to Affiliates, to the extent permitted under Section 6(b)(4);

        (xiii)   following an Initial Public Offering of the Capital Stock of the Company or a Parent, the
                 declaration and payment of loans, advances, dividends, or distributions on the Capital Stock
                 of the Company in an amount per annum not to exceed the greater of (A) 6.0% of the net
                 cash proceeds received from such Initial Public Offering or any subsequent Equity Offering
                 by the Company or contributed in cash to the Company's equity (other than through the
                 issuance of Disqualified Stock) and (B) an amount equal to the greater of (1) the greater of
                 (i) 7.0% of the Market Capitalization and (ii) 7.0% of the IPO Market Capitalization;
                 provided that, after giving pro forma effect to the payment of any such dividend or making
                 of any such distribution, the Consolidated Net Leverage Ratio of the Company would not
                 exceed 1.75 to 1.0 and (2) the greater of (i) 5.0% of the Market Capitalization and (ii) 5.0%
                 of the IPO Market Capitalization, provided that, after giving pro forma effect to the payment
                 of any such dividend or making of any such distribution, the Consolidated Net Leverage
                 Ratio of the Company would not exceed 2.25 to 1.0; provided, that if such Initial Public
                 Offering or any subsequent Equity Offering was of Capital Stock of a Parent, the net
                 proceeds of any such loans, advances, dividends or distributions are used to fund a
                 corresponding loan, advance, dividend or distribution in equal or greater amount on the
                 Capital Stock of such Parent;

        (xiv)    any payments to minority shareholders as required by law or regulation pursuant to or in
                 contemplation of a merger or consolidation involving the Company or any of its Restricted
                 Subsidiaries that does not otherwise violate this Agreement;

        (xv)     the distribution, as a dividend, or otherwise, of Equity Interests in, or Indebtedness or other
                 securities of an Unrestricted Subsidiary of the Company;

        (xvi)    payments of cash, dividends, distributions, advances or other Restricted Payments by the
                 Company or any Restricted Subsidiary to allow the payment of cash in lieu of the issuance
                 of fractional shares upon (x) the exercise of options or warrants or (y) the conversion or
                 exchange of Capital Stock of any such Person;

        (xvii)   the payment of any Receivables Fees and purchases of Receivables and related assets
                 pursuant to a Receivables Repurchase Obligation in connection with a Qualified Receivables
                 Financing;

        (xviii) any Restricted Payment; provided that the Consolidated Net Leverage Ratio of the Company
                on a pro forma basis after giving effect to any such Restricted Payment does not exceed 1.25
                to 1.0;

        (xix)    dividends, loans, advances, payments or other distributions in amounts required for any
                 Parent of the Company to pay interest, premium, catch-up payments, make-whole amounts
                 and break costs in respect of Senior Notes, the net cash proceeds of which have been
                 contributed to the Company or any of its Restricted Subsidiaries and that has been
                 guaranteed by, or is otherwise considered Indebtedness of, the Company or any of its
                 Restricted Subsidiaries incurred in accordance of Section 4;

        (xx)     Management Advances and MIP Payments; and

        (xxi)    any Restricted Payment in connection with the Restructuring;

0101521-0000029 UKO3: 2000896815.22                 105
                                                                                                      819
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 821 of 1648



        provided, however, that at the time of, and after giving effect to, any Restricted Payment permitted
        under clause (x), (xiii) or (18) of this Section 2(b), no Default or Event of Default shall have
        occurred and be continuing or would occur as a consequence thereof.

(c)     The amount of all Restricted Payments (other than cash) will be the Fair Market Value on the date of
        the Restricted Payment of the asset(s) or securities proposed to be transferred or issued by the
        Company or such Restricted Subsidiary, as the case may be, pursuant to the Restricted Payment.

(d)     For purposes of determining compliance with this Section 2, in the event that a Restricted Payment
        (or portion thereof) meets the criteria of more than one of the categories of permitted payments
        described in Sections 2(b)(1) through (20) above, or is permitted pursuant to Section 2(a) or one or
        more of the clauses contained in the definition of Permitted Investment, the Company, in its sole
        discretion, may classify such Restricted Payment or Investment (or portion thereof) in any manner
        that complies with this Section 2, including as an Investment pursuant to one or more clauses
        contained in the definition of Permitted Investment. Unsecured Indebtedness shall not be deemed to
        be subordinated or junior to secured Indebtedness by virtue of its nature as unsecured Indebtedness.
        No Indebtedness will be deemed to be subordinated or junior to any other Indebtedness which is
        secured by a Permitted Collateral Lien on a super senior basis and no "second lien" Indebtedness
        (but excluding any Senior Notes) shall be deemed to be subordinated or junior to the Facility, in
        either case, solely as a result of any applicable enforcement proceeds waterfall in the Intercreditor
        Agreement or any Additional Intercreditor Agreement.

3.      DIVIDEND AND OTHER PAYMENT RESTRICTIONS AFFECTING SUBSIDIARIES.

(a)     The Company will not, and will not permit any of its Restricted Subsidiaries to, directly or
        indirectly, create or cause to exist or become effective any consensual encumbrance or restriction on
        the ability of any Restricted Subsidiary to:

        (i)     pay dividends or make any other distributions on its Capital Stock to the Company or any of
                its Restricted Subsidiaries, or with respect to any other interest or participation in, or
                measured by, its profits, or pay any Indebtedness owed to the Company or any of its
                Restricted Subsidiaries;

        (ii)    make loans or advances to the Company or any of its Restricted Subsidiaries; or

        (iii)   sell, lease or transfer any of its properties or assets to the Company or any of its Restricted
                Subsidiaries,

        provided that (x) the priority of any preferred stock in receiving dividends or liquidating
        distributions prior to dividends or liquidating distributions being paid on common stock and (y) the
        subordination of (including the application of any standstill period to) loans or advances made to the
        Company or any Restricted Subsidiary to other Indebtedness Incurred by the Company or any
        Restricted Subsidiary, in each case, shall not be deemed to constitute such an encumbrance or
        restriction.

(b)     The restrictions in Section 3(a) will not apply to encumbrances or restrictions existing under or by
        reason of:

        (i)     agreements governing Indebtedness outstanding on the date of this Agreement (including
                any Senior Facilities Agreement), and any other agreements of the Company or its Restricted
                Subsidiaries, in each case as in effect on the date of this Agreement and taking into account
                any additional security contemplated by their terms and any amendments, restatements,
                modifications, renewals, supplements, refundings, replacements or refinancings of such
                agreements; provided that such amendments, restatements, modifications, renewals,
                supplements, refundings, replacements or refinancings are not, in the good faith judgment of

0101521-0000029 UKO3: 2000896815.22                106
                                                                                                     820
     20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                             (Explanatory Statement) Pg 822 of 1648



                 the Company's Board of Directors or senior management, materially more restrictive, taken
                 as a whole, with respect to such dividend and other payment restrictions than those
                 contained in such agreements on the date of this Agreement or comparable financings at the
                 time of determination or would not, in the good faith judgment of the Company's Board of
                 Directors or senior management, materially impair the ability to make payments of amounts
                 due in respect of the Facility or comply with the respective obligations of the Company and
                 its Restricted Subsidiaries under the Facility;

        (ii)     the 2025 Indenture, the 2025 Notes, the 2025 Notes Guarantees, the Intercreditor
                 Agreement, the Transaction Security Documents and any Additional Intercreditor
                 Agreement;

        (iii)    applicable law, rule, regulation, order, approval, license, permit, authorization, concession or
                 similar restriction;

        (iv)     any instrument or agreement governing Indebtedness or Capital Stock of a Person acquired
                 by the Company or any of its Restricted Subsidiaries as in effect at the time of such
                 acquisition (except to the extent such Indebtedness or Capital Stock was Incurred or issued
                 in connection with or in contemplation of such acquisition), which encumbrance or
                 restriction is not applicable to any Person, or the properties or assets of any Person, other
                 than the Person, or the property or assets or Capital Stock of the Person, so acquired;
                 provided that, in the case of Indebtedness, such Indebtedness was permitted by the terms of
                 this Agreement to be Incurred;

        (v)      non-assignment provisions, subletting restrictions or similar restrictions in contracts, leases
                 and licenses entered into in the ordinary course of business;

        (vi)     purchase money obligations for property (including Capital Stock) acquired in the ordinary
                 course of business and Lease Obligations that impose restrictions on the property purchased
                 or leased of the nature described in Section 3(a)(iii);

        (vii)    any agreement for the sale or other disposition of the Capital Stock or assets of a Restricted
                 Subsidiary that restricts distributions by that Restricted Subsidiary pending closing of the
                 sale or other disposition;

        (viii)   Permitted Refinancing Indebtedness; provided that any such encumbrances or restrictions
                 contained in the agreements governing such Permitted Refinancing Indebtedness taken as a
                 whole are not, in the good faith judgment of the Company's Board of Directors or senior
                 management, materially more restrictive, taken as a whole, than those contained in the
                 agreements governing the Indebtedness being refinanced or comparable financings at the
                 time of determination or would not, in the good faith judgment of the Company's Board of
                 Directors or senior management, materially impair the ability to make payments of amounts
                 due in respect of the Facility or comply with the respective obligations of the Company and
                 its Restricted Subsidiaries under the Facility;

        (ix)     Liens permitted to be Incurred as set forth under Section 7 that limit the right of the debtor to
                 dispose of the assets securing such Indebtedness;

        (x)      provisions limiting the disposition or distribution of assets or property or transfer of Capital
                 Stock in joint venture agreements, asset sale agreements, sale-leaseback agreements, stock
                 sale agreements, limited liability company organizational documents, and other similar
                 agreements entered into (A) in the ordinary course of business, consistent with past practice
                 or (B) with the approval of the Company's Board of Directors or senior management, which
                 limitation is applicable only to the assets, property or Capital Stock that are the subject of
                 such agreements;

0101521-0000029 UKO3: 2000896815.22                  107
                                                                                                        821
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 823 of 1648



        (xi)     Hedging Obligations entered into from time to time for bona fide purposes of the Company
                 and the Restricted Subsidiaries;

        (xii)    restrictions on cash, Cash Equivalents, Government Guaranteed Securities or other deposits
                 or net worth imposed by customers, suppliers, or lessors or required by insurance, surety or
                 bonding companies under contracts or leases entered into in the ordinary course of business;

        (xiii)   other Indebtedness of the Company and its Restricted Subsidiaries permitted to be Incurred
                 after the date of this Agreement under Section 4; provided that in the good faith judgment of
                 the Company's Board of Directors or senior management such encumbrances or restrictions
                 taken as a whole are not materially less favorable to the Bank with respect to such dividend
                 and other payment restrictions, taken as a whole, than those contained in the 2025 Indenture,
                 the 2025 Notes, the 2025 Notes Guarantees, any Senior Facilities Agreement and the
                 Transaction Security Documents on the date of this Agreement or customary in comparable
                 financings at the time of determination or would not, in the good faith judgment of the
                 Company's Board of Directors or senior management, materially impair the ability to make
                 payments of amounts due in respect of the Facility or comply with the respective obligations
                 of the Company and its Restricted Subsidiaries under the Facility;

        (xiv)    encumbrances on property that exist at the time the property was acquired by the Company
                 or a Restricted Subsidiary of the Company;

        (xv)     contractual encumbrances or restrictions in effect on the date of this Agreement, and any
                 amendments, restatements, modifications, renewals, supplements, refundings, replacements
                 or refinancings of those agreements; provided that such amendments, restatements,
                 modifications, renewals, supplements, refundings, replacements or refinancings are not, in
                 the good faith judgment of the Company's Board of Directors or senior management,
                 materially more restrictive, taken as a whole, with respect to such dividend and other
                 payment restrictions than those contained in such agreements on the date of this Agreement
                 or comparable financings at the time of determination or would not, in the good faith
                 judgment of the Company's Board of Directors or senior management, materially impair the
                 ability to make payments of amounts due in respect of the Facility or comply with the
                 respective obligations of the Company and its Restricted Subsidiaries under the Facility;

        (xvi)    any mortgage financing or mortgage refinancing that imposes restrictions on the real
                 property securing such Indebtedness;

        (xvii)   any Qualified Receivables Financing; or

        (xviii) any encumbrances or restrictions imposed by any agreement that amends, renews,
                refinances, extends, refunds, replaces, defeases or discharges any of the contracts,
                instruments or obligations referred to in clauses (i) through (xvii) of this Section 3(b);
                provided that the encumbrances and restrictions contained in such agreement are not, in the
                good faith judgment of the Company's Board of Directors or senior management, materially
                more restrictive, taken as a whole, than such encumbrances and restrictions prior to such
                amendment or refinancing or than those contained in any comparable agreements or
                financings at the time of determination or would not, in the good faith judgment of the
                Company's Board of Directors or senior management, materially impair the ability to make
                payments of amounts due in respect of the Facility or comply with the respective obligations
                of the Company and its Restricted Subsidiaries under the Facility.

4.      INCURRENCE OF INDEBTEDNESS AND ISSUANCE OF PREFERRED STOCK.

(a)     The Company will not, and will not permit any of its Restricted Subsidiaries to, Incur any
        Indebtedness (including Acquired Debt) and the Company will not permit any of its Restricted

0101521-0000029 UKO3: 2000896815.22                108
                                                                                                    822
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 824 of 1648



        Subsidiaries to issue any preferred stock; provided, however that the Company may Incur
        Indebtedness (including Acquired Debt) and the Restricted Subsidiaries of the Company may Incur
        Indebtedness (including Acquired Debt) or issue preferred stock, if the Fixed Charge Coverage Ratio
        of the Company for the period of the most recent four consecutive fiscal quarters for which internal
        financial statements of the Company are available immediately preceding the date on which such
        additional Indebtedness is Incurred or such preferred stock is issued, as the case may be, would have
        been at least 2.0 to 1.0, determined on a pro forma basis (including the pro forma application of the
        proceeds therefrom), as if the additional Indebtedness had been Incurred or the preferred stock had
        been issued, as the case may be, at the beginning of such four-quarter period.

(b)     Section 4(a) will not prohibit the Incurrence of any of the following items of Indebtedness or
        preferred stock (collectively, Permitted Debt):

        (i)     the Incurrence by the Company or any of its Restricted Subsidiaries of Indebtedness under
                Credit Facilities in an aggregate principal amount at any one time outstanding under this
                clause (i) (with LC and Bank Guarantees being deemed (solely for the purpose of Incurring
                Indebtedness under this clause (i)) to have a principal amount equal to the maximum
                potential liability of the Company and any of its Restricted Subsidiaries thereunder and any
                Indebtedness under any Cash Management Facilities to be calculated on a net basis to the
                extent permitted under the relevant Cash Management Facility) not to exceed:

                (i)      the greater of (x) $225.0 million and (y) 100% of Consolidated EBITDA; plus

                (ii)     the maximum amount of Senior Secured Indebtedness such that, on the date of
                         determination, after giving pro forma effect to such Incurrence (including pro forma
                         application of the proceeds thereof), the Consolidated Senior Secured Net Leverage
                         Ratio of the Company does not exceed 2.5 to 1.0,

                provided that any Indebtedness or preferred stock Incurred pursuant to this clause (1) may be
                refinanced (including, for the avoidance of doubt, an extension, renewal, refund,
                replacement, defeasance, or discharge) at any time if such refinancing Indebtedness or
                preferred stock does not exceed the greater of (I) the aggregate principal amount of
                Indebtedness or preferred stock permitted to be Incurred pursuant to this clause (1) on the
                date of determination for such refinancing and (II) the aggregate principal amount of the
                Indebtedness or preferred stock being refinanced at such time (together with an amount
                necessary to pay fees, commissions, premiums, discounts, costs and expenses (including
                underwriting commissions paid as discounts) Incurred in connection with such refinancing);

        (ii)    [reserved]

        (iii)   [reserved]

        (iv)    the Incurrence of Indebtedness represented by the 2025 Notes (other than Additional 2025
                Notes) and the Incurrence by the Guarantors (including any future Guarantors) of the 2025
                Notes Guarantees (other than guarantees of Additional 2025 Notes);

        (v)     Indebtedness of the Company or any of its Restricted Subsidiaries (other than Indebtedness
                described in clauses (1) or (4) of this Section 4(b)) outstanding on the date of this Agreement
                after giving pro forma effect to the Restructuring;

        (vi)    the Incurrence by the Company or any of its Restricted Subsidiaries of Indebtedness
                represented by:

                (i)      Lease Obligations, mortgage financings, industrial revenue bonds or purchase
                         money obligations or other Indebtedness or preferred stock, in each case, Incurred

0101521-0000029 UKO3: 2000896815.22                109
                                                                                                     823
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 825 of 1648



                         for the purpose of financing or refinancing all or any part of the purchase price or
                         cost of design, development, construction, lease, rental, installation or improvement
                         of property (real or personal and including Capital Stock), plant or equipment used
                         or useful in the business of the Company or any of its Restricted Subsidiaries
                         (whether through the direct purchase of such assets or the Equity Interests of any
                         Person owning such assets) and any Indebtedness which refinances, replaces or
                         refunds such Indebtedness, in an aggregate principal amount at any one time
                         outstanding not to exceed the greater of (x) $70.0 million and (y) 30.0% of
                         Consolidated EBITDA; and

                 (ii)    Ordinary Course Lease Obligations;

        (vii)    the Incurrence by the Company or any of its Restricted Subsidiaries of Permitted
                 Refinancing Indebtedness in exchange for, or the net proceeds of which are used to renew,
                 refund, refinance, replace, defease or discharge any Indebtedness (other than intercompany
                 Indebtedness) that was permitted by this Agreement to be Incurred under Section 4(a) and
                 clauses (4), (v), (vii) and (14) of this Section 4(b);

        (viii)   the Incurrence by the Company or any of its Restricted Subsidiaries of intercompany
                 Indebtedness between the Company and any of its Restricted Subsidiaries or among any
                 Restricted Subsidiaries; provided, however, that:

                 (i)     to the extent required by the Intercreditor Agreement, if the Company or any
                         Guarantor is the obligor on such Indebtedness and the payee is not the Company or a
                         Guarantor, such Indebtedness must be expressly subordinated to the prior payment
                         in full in cash of all Obligations then due with respect to the Facility; and

                 (ii)    (i) any subsequent issuance or transfer of Equity Interests that results in any such
                         Indebtedness being held by a Person other than the Company or a Restricted
                         Subsidiary of the Company, and (ii) any sale or other transfer of any such
                         Indebtedness to a Person that is not either the Company or a Restricted Subsidiary of
                         the Company, shall be deemed, in each case, to constitute an Incurrence of such
                         Indebtedness by the Company or such Restricted Subsidiary, as the case may be,
                         that was not permitted by this Section 4(b)(viii);

        (ix)     the issuance by any of the Company's Restricted Subsidiaries to the Company or to another
                 Restricted Subsidiary of preferred stock; provided, however, that:

                 (i)     any subsequent issuance or transfer of Equity Interests that results in any such
                         preferred stock being held by a Person other than the Company or a Restricted
                         Subsidiary of the Company, and

                 (ii)    any sale or other transfer of any such preferred stock to a Person that is neither the
                         Company nor a Restricted Subsidiary of the Company,

                 will be deemed, in each case, to constitute an issuance of such preferred stock by such
                 Restricted Subsidiary that was not permitted by this Section 4(b)(ix);

        (x)      the Incurrence by the Company or any of its Restricted Subsidiaries of Hedging Obligations
                 (other than commodity hedging) other than for speculative purposes as determined in good
                 faith by the Company;

        (xi)     the guarantee by the Company or any Restricted Subsidiary of Indebtedness of the Company
                 or any Restricted Subsidiary that was permitted to be Incurred by another provision of this
                 Section 4 (including Section 4(a)); provided that, if the Indebtedness being guaranteed is

0101521-0000029 UKO3: 2000896815.22                 110
                                                                                                     824
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 826 of 1648



                 subordinated to or pari passu with the Facility, then the guarantee thereof shall be
                 subordinated or pari passu as applicable, to the same extent as the Indebtedness so
                 guaranteed;

        (xii)    the Incurrence by the Company or any of its Restricted Subsidiaries of Indebtedness in
                 respect of (A) any LC and Bank Guarantee or (B) workers' compensation claims, payment
                 obligations in connection with health or other types of social security benefits,
                 unemployment or other insurance or self-insurance obligations, statutory obligations,
                 bankers' acceptance, equipment leases, rent payment obligations or other similar obligations
                 in the ordinary course of business or consistent with past practice or (C) any letter of support
                 given to any of its Subsidiaries in connection with the audit of that Subsidiary;

        (xiii)   the Incurrence by the Company or any of its Restricted Subsidiaries of Indebtedness arising
                 from the honoring by a bank or other financial institution of a check, draft or similar
                 instrument inadvertently drawn against insufficient funds; provided that such Indebtedness is
                 extinguished within five Business Days of its Incurrence;

        (xiv)    Indebtedness or preferred stock of Persons (i) that are acquired by the Company or any of its
                 Restricted Subsidiaries or merged (amalgamated or otherwise combined) into a Restricted
                 Subsidiary (including pursuant to any acquisition of assets and assumption of related
                 liabilities) in accordance with the terms of this Agreement or (ii) Incurred to provide all or a
                 portion of the funds utilized to consummate the transaction or series of related transactions
                 pursuant to which any Person became a Restricted Subsidiary or was otherwise acquired by
                 the Company or a Restricted Subsidiary; provided that, for any such Indebtedness or
                 preferred stock Incurred under this Section 4(b)(14) on the date of such acquisition or other
                 transaction, after giving pro forma effect to such acquisition or other transaction and the
                 Incurrence or issuance of such Indebtedness or preferred stock, (A) either (x) the Company
                 would be permitted to Incur at least $1.00 of additional Indebtedness pursuant to
                 Section 4(a) or (y) the Fixed Charge Coverage Ratio of the Company would not be less than
                 it was immediately prior to giving effect to such acquisition or other transaction and to the
                 related Incurrence of Indebtedness or preferred stock; or (B) to the extent that Indebtedness
                 Incurred pursuant to Section 4(b)(14) constitutes Senior Secured Indebtedness, either (x) the
                 Company would be permitted to Incur at least $1.00 of additional Indebtedness pursuant to
                 Section 4(b)(1)(B); or (y) the Consolidated Senior Secured Net Leverage Ratio of the
                 Company would not be greater than it was immediately prior to giving effect to such
                 acquisition or other transaction and to the related Incurrence of Indebtedness or preferred
                 stock;

        (xv)     Indebtedness of the Company or any Restricted Subsidiary in an aggregate outstanding
                 principal amount that, when taken together with any Permitted Refinancing Indebtedness in
                 respect thereof and the principal amount of all other Indebtedness Incurred pursuant to this
                 clause (xv) and then outstanding, will not exceed 100% of the net cash proceeds received by
                 the Company since the date of this Agreement (x) as a contribution to its common equity
                 capital or (y) from the issue or sale of Equity Interests of the Company or any Parent (other
                 than Disqualified Stock) or from Subordinated Shareholder Debt or from the issue and sale
                 of convertible or exchangeable Disqualified Stock or convertible or exchangeable debt
                 securities that have been converted into or exchanged for such Equity Interests (other than
                 Equity Interests (or Disqualified Stock or debt securities) sold to a Restricted Subsidiary of
                 the Company); provided, however, that (i) any net cash proceeds that are so received or
                 contributed shall be excluded for purposes of making Restricted Payments under
                 Section 2(a) and clauses (ii), (ix) and (xiii) of Section 2(b) to the extent the Company or any
                 Guarantor Incur Indebtedness in reliance thereon and (ii) any net cash proceeds that are so
                 received or contributed shall be excluded for purposes of Incurring Indebtedness pursuant to
                 this clause (xv) to the extent the Company or any of its Restricted Subsidiaries makes a

0101521-0000029 UKO3: 2000896815.22                 111
                                                                                                       825
      20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                             (Explanatory Statement) Pg 827 of 1648



                 Restricted Payment under Section 2(a) and clauses (ii), (ix) and (xiii) of Section 2(b) in
                 reliance thereon;

        (xvi)    the Incurrence of Indebtedness arising from agreements of the Company or a Restricted
                 Subsidiary providing for indemnification, adjustment of purchase price, earn outs,
                 guarantees, or similar obligations, in each case, Incurred or assumed in connection with the
                 disposition or acquisition of any business, assets or a Subsidiary in accordance with the
                 terms of this Agreement, other than guarantees of financial Indebtedness Incurred or
                 assumed by any Person acquiring all or any portion of such business, assets or Subsidiary for
                 the purpose of financing such acquisition;

        (xvii)   the Incurrence by the Company or any of its Restricted Subsidiaries of additional
                 Indebtedness or the issuance of preferred stock in an aggregate principal amount (or accreted
                 value, as applicable) or having an aggregate liquidation preference at any time outstanding,
                 including all Permitted Refinancing Indebtedness Incurred to extend, renew, refund,
                 refinance, replace, defease or discharge any Indebtedness Incurred pursuant to this
                 clause (xvii), not to exceed the greater of (x) $80.0 million and (y) 35.0% of Consolidated
                 EBITDA;

        (xviii) the Incurrence by the Company or any of its Restricted Subsidiaries of additional
                Indebtedness arising out of advances on exports, advances on imports, customer
                prepayments and similar transactions in the ordinary course of business or consistent with
                past practice or advances on trade receivables or factoring of receivables;

        (xix)    any Cash Management Facilities including in respect of any netting or setting off
                 arrangements;

        (xx)     Indebtedness of the Company or any Restricted Subsidiary in respect of Management
                 Advances and MIP Payments;

        (xxi)    guarantees of Indebtedness in connection with Investments in joint ventures not exceeding
                 the greater of $20.0 million and 8.0% of Consolidated EBITDA in the aggregate at any one
                 time outstanding; and

        (xxii)   Indebtedness outstanding under local lines of credit or local facilities (including local
                 bilateral facilities, working capital facilities or overdraft facilities) in an aggregate principal
                 amount at any one time outstanding not to exceed the greater of $25.0 million and 10.0% of
                 Consolidated EBITDA;

        provided, however, that no more than the greater of $115.0 million and 50.0% of Consolidated
        EBITDA of Indebtedness at any time outstanding may be Incurred by a Restricted Subsidiary which
        is not a Guarantor pursuant to Sections 4(a) or clauses (14)(ii)(A), (15) or (17) of this Section 4(b).

(c)     For purposes of determining compliance with this Section 4:

        (i)      in the event that an item of Indebtedness or preferred stock meets the criteria of more than
                 one of the categories of Permitted Debt described in clauses (i) through (22) of Section 4(b)
                 or is entitled to be Incurred pursuant to Section 4(a), the Company will be permitted to
                 classify such item of Indebtedness or preferred stock on the date of its Incurrence and will
                 only be required to include the amount and type of such Indebtedness or preferred stock in
                 one of such clauses, although the Company may divide and classify an item of Indebtedness
                 or preferred stock in one or more of the types of Indebtedness or preferred stock and may
                 later reclassify all or a portion of such item of Indebtedness or preferred stock, in any
                 manner that complies with this Section 4;


0101521-0000029 UKO3: 2000896815.22                   112
                                                                                                         826
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 828 of 1648



        (ii)    notwithstanding Section 4(c)(1), all Indebtedness Incurred under each Senior Facilities
                Agreement entered into on the date of this Agreement will be deemed to have been Incurred
                under Section 4(b)(i)(A) and may not be reclassified;

        (iii)   guarantees of, or obligations in respect of letters of credit, bankers' acceptances or other
                similar instruments relating to, or Liens securing, Indebtedness that is otherwise included in
                the determination of a particular amount of Indebtedness shall not be included; and

        (iv)    if obligations in respect of LC and Bank Guarantees, bankers' acceptances or other similar
                instruments are Incurred pursuant to any Credit Facility and are being treated as Incurred
                pursuant to Section 4(a) or clauses (1), (6), (12), (15), (17) and (22) of Section 4(b) and the
                LC and Bank Guarantees, bankers' acceptances or other similar instruments relate to other
                Indebtedness, then such other Indebtedness shall not be included

(d)     The accrual of interest or dividends, the accretion or amortization of original issue discount, the
        payment of interest on any Indebtedness in the form of additional Indebtedness, the reclassification
        of preferred stock as Indebtedness due to a change in accounting principles, and the payment of
        dividends on Disqualified Stock or preferred stock in the form of additional shares of the same class
        of Disqualified Stock or preferred stock will not be deemed to be an Incurrence of Indebtedness or
        an issuance of preferred stock for purposes of this Section 4. Notwithstanding any other provision of
        this Section 4 (including pursuant to any Permitted Refinancing Indebtedness permitted pursuant to
        this Section 4), the maximum amount of Indebtedness that the Company or any Restricted
        Subsidiary may Incur pursuant to this Section 4 shall not be deemed to be exceeded solely as a result
        of fluctuations in exchange rates or currency values.

(e)     The amount of any Indebtedness outstanding as of any date will be: (a) the accreted value of the
        Indebtedness, in the case of any Indebtedness issued with original issue discount; (b) the principal
        amount of the Indebtedness, in the case of any other Indebtedness; and (c) in respect of Indebtedness
        of another Person secured by a Lien on the assets of the specified Person, the lesser of: (x) the Fair
        Market Value of such assets at the date of determination; and (y) the amount of the Indebtedness of
        the other Person.

(f)     Neither the Company nor any Guarantor will Incur any Indebtedness (including Permitted Debt) that
        is contractually subordinated in right of payment to any other Indebtedness of the Company or such
        Guarantor unless such Indebtedness is also contractually subordinated in right of payment to the
        Facility on substantially identical terms; provided, however, that no Indebtedness will be deemed to
        be contractually subordinated in right of payment to any other Indebtedness of the Company or any
        Guarantor solely by virtue of being unsecured or by virtue of being secured with different collateral
        or by virtue of being secured on a junior priority basis or by virtue of the application of waterfall or
        other payment ordering provisions affecting different tranches of Indebtedness.

5.      ASSET SALES.

(a)     The Company will not, and will not cause or permit any of its Restricted Subsidiaries to,
        consummate an Asset Sale unless:

        (i)     the Company (or the Restricted Subsidiary, as the case may be) receives consideration at the
                time of the Asset Sale at least equal to the Fair Market Value of the assets or Equity Interests
                subject to such Asset Sale; and

        (ii)    at least 75% of the consideration received in the Asset Sale by the Company or such
                Restricted Subsidiary is in the form of cash, Cash Equivalents or Government Guaranteed
                Securities.



0101521-0000029 UKO3: 2000896815.22                 113
                                                                                                      827
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 829 of 1648



(b)     The amount of (i) any liabilities, as recorded on the most recent balance sheet, of the Company or
        any Restricted Subsidiary of the Company (other than contingent liabilities and liabilities that are
        subordinated in right of payment to the Facility) that are assumed by the transferee of any such assets
        and as a result of which, the Company or such Restricted Subsidiary of the Company are released
        from any further liability in connection therewith or are indemnified against further liabilities,
        (ii) any securities, notes, other obligations or assets received by the Company or any such Restricted
        Subsidiary from such transferee that are converted by the Company or such Restricted Subsidiary
        into cash or Cash Equivalents within 180 days of the receipt thereof, to the extent of the cash or Cash
        Equivalents received in that conversion (iii) any Designated Non-cash Consideration received by the
        Company or any of its Restricted Subsidiaries in such Asset Sale having aggregate Fair Market
        Value taken together with all other Designated Non-cash Consideration received pursuant to this
        clause (iii), that is at that time outstanding not to exceed the greater of $35.0 million and 15.0% of
        Consolidated EBITDA (with the Fair Market Value of each item of Designated Non-cash
        Consideration being measured at the time received and without giving effect to subsequent changes
        in value), (iv) Indebtedness of any Restricted Subsidiary of the Company that is no longer a
        Restricted Subsidiary as a result of such Asset Sale, to the extent that the Company and each other
        Restricted Subsidiary are released from any guarantee of such Indebtedness in connection with such
        Asset Sale, (v) the Fair Market Value of any Capital Stock or assets of the kind referred to in
        clause (B) or (D) of Section 5(c)(1) and (vi) the Fair Market Value of any consideration consisting of
        Indebtedness of the Company or any Guarantor of the kind referred to in Section 5(c)(1)(A),
        provided the such Indebtedness shall thereafter be cancelled, shall be deemed to be cash for purposes
        of Section 5(a)(ii) and for no other purpose.

(c)     Within 365 days after the receipt of any Net Proceeds from an Asset Sale, the Company (or any
        Restricted Subsidiary of the Company, as the case may be) may:

        (i)     apply such Net Proceeds, at its option:

                (i)      to repay or redeem (v) Indebtedness outstanding under Section 4(b)(1)(A), (w) Pari
                         Passu Indebtedness Incurred under a Credit Facility that is secured by a Lien on the
                         Collateral and that is not subordinated in right of payment to the Facility, (x) Senior
                         Secured Indebtedness that is Pari Passu Indebtedness at a purchase price of no more
                         than 100% of the principal amount of such Pari Passu Indebtedness, (y) any
                         Indebtedness that was secured by any assets not constituting Collateral sold in such
                         Asset Sale, or any other Indebtedness secured only by assets not constituting
                         Collateral, (z) Indebtedness of a Restricted Subsidiary that is not a Guarantor (other
                         than Indebtedness owed to the Company or any of its Restricted Subsidiaries) or (aa)
                         any Indebtedness pursuant to a Notes Offer;

                (ii)     to acquire all or substantially all of the assets of, or any Capital Stock of, another
                         Permitted Business; provided that in the case of any such acquisition of Capital
                         Stock, the Permitted Business is or becomes a Restricted Subsidiary of the
                         Company;

                (iii)    to make a capital expenditure or other Investment in any person engaged in a
                         Permitted Business;

                (iv)     to acquire other assets that are not classified as current assets under IFRS and that
                         are used or useful in a Permitted Business, or

        (ii)    enter into a binding commitment to apply the Net Proceeds pursuant to
                clause (ii), (iii) or (iv) of Section 5(c)(i), provided that such binding commitment shall be
                treated as a permitted application of the Net Proceeds from the date of such commitment



0101521-0000029 UKO3: 2000896815.22                 114
                                                                                                      828
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 830 of 1648



                until the earlier of (x) the date on which such acquisition or expenditure is consummated,
                and (y) the 180th day following the expiration of the aforementioned 365 day period; or

        (iii)   any combination of Section 5(c)(i) and Section 5(c)(ii).

(d)     Pending the final application of any Net Proceeds, the Company (or the applicable Restricted
        Subsidiary) may temporarily reduce revolving credit borrowings or otherwise invest the Net
        Proceeds in any manner that is not prohibited by this Agreement.

6.      TRANSACTIONS WITH AFFILIATES.

(a)     The Company will not, and will not permit any of its Restricted Subsidiaries to, make any payment
        to, or sell, lease, transfer or otherwise dispose of any of its properties or assets to, or purchase any
        property or assets from, or enter into or make or amend any transaction, contract, agreement,
        understanding, loan, advance or guarantee with, or for the benefit of, any Affiliate of the Company
        (each, an Affiliate Transaction), involving aggregate consideration in excess of the greater of
        $10.0 million and 5.0% of Consolidated EBITDA, unless:

        (i)     the Affiliate Transaction is on terms that are not materially less favorable to the Company or
                the relevant Restricted Subsidiary than those that would have been obtained in a comparable
                transaction by the Company or such Restricted Subsidiary with a Person who is not an
                Affiliate; and

        (ii)    the Company delivers to the Bank with respect to any Affiliate Transaction or series of
                related Affiliate Transactions involving aggregate consideration in excess of the greater of
                $30.0 million and 12.5% of Consolidated EBITDA, an Officer's Certificate and a resolution
                of the Board of Directors of the Company certifying that such Affiliate Transaction complies
                with this Section 6.

(b)     The following items will not be deemed to be Affiliate Transactions and, therefore, will not be
        subject to Section 6(a):

        (i)     any employment or consultancy agreement, collective bargaining agreement, employee
                benefit plan, officer or director indemnification agreement, including any stock option, stock
                appreciation rights, stock incentive, MIP or similar plans or any similar arrangement entered
                into by the Company or any of its Restricted Subsidiaries in the ordinary course of business
                or consistent with past practice and payments pursuant thereto (including severance,
                termination and other similar payments to former or departing employees, consultants,
                officers or directors);

        (ii)    transactions (including a merger) between the Company and any of its Restricted
                Subsidiaries or among any Restricted Subsidiaries;

        (iii)   transactions with a Person (other than an Unrestricted Subsidiary of the Company) that is an
                Affiliate of the Company solely because the Company owns, directly or through a Restricted
                Subsidiary, an Equity Interest in, or controls, such Person;

        (iv)    payment of reasonable fees to, reimbursements of expenses and indemnity provided on
                behalf of, officers, directors, employees or consultants of the Company or any of its
                Restricted Subsidiaries or of any Parent;

        (v)     any issuance of Equity Interests (other than Disqualified Stock) of the Company, receipt of
                any capital contributions in exchange for Equity Interests of the Company (other than
                Disqualified Stock) or the Incurrence of Subordinated Shareholder Debt;


0101521-0000029 UKO3: 2000896815.22                 115
                                                                                                      829
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 831 of 1648



        (vi)     Restricted Payments and Permitted Investments (other than Permitted Investments described
                 in clauses (3) and (9) (to the extent such guarantee is in respect of Indebtedness of a Person
                 that is not the Company or a Restricted Subsidiary) of the definition thereof in Section 15
                 that do not violate Section 2;

        (vii)    Management Advances and MIP Payments;

        (viii)   transactions with customers, clients, suppliers, joint venture partners or purchasers or sellers
                 of goods or services, or lessors or lessees of property or providers of employees or other
                 labor in compliance with the terms of this Agreement which are, in the aggregate (taking
                 into account all the costs and benefits associated with such transactions), in the good faith
                 judgment of the Company's Board of Directors, materially no less favorable to the Company
                 or its Restricted Subsidiaries than those that would have been obtained in a comparable
                 transaction by the Company or such Restricted Subsidiary with a Person who is not an
                 Affiliate;

        (ix)     Liens on Equity Interests of Unrestricted Subsidiaries of the Company for the benefit of
                 lenders of Unrestricted Subsidiaries of the Company;

        (x)      if such Affiliate Transaction, following an Initial Public Offering, is with a Person in its
                 capacity as a holder of Capital Stock of the Company or any Restricted Subsidiary where
                 such Person is treated no more favorably than the holders of Capital Stock of the Company
                 or any Restricted Subsidiary;

        (xi)     transactions effected pursuant to agreements in effect on the date of this Agreement and any
                 amendment, modification or replacement of such agreement (so long as such amendment or
                 replacement is not, in the good faith judgment of the Company's Board of Directors,
                 materially more disadvantageous to the Bank, taken as a whole, than the original agreement
                 as in effect on the date of this Agreement);

        (xii)    Permitted Payments to Parent;

        (xiii)   execution, delivery and performance of any consolidated group arrangements for tax or
                 accounting purposes, provided that any payments to be made pursuant to such arrangements
                 are made in compliance with Section 2;

        (xiv)    (A) issuances or sales of Capital Stock (other than Disqualified Stock or Designated
                 Preference Shares) of the Company or options, warrants or other rights to acquire such
                 Capital Stock or Subordinated Shareholder Debt and entering into any proceeds loan in
                 respect of the proceeds of any issuance of Senior Notes; provided that the interest rate and
                 other financial terms of such Subordinated Shareholder Debt or proceeds loans are approved
                 by a majority of the members of the Board of Directors of the Company in their reasonable
                 determination and (B) any amendment, waiver or other transaction, including satisfying
                 payment obligations, with respect to any Subordinated Shareholder Debt or proceeds loan in
                 compliance with the other provisions of this Agreement, the Intercreditor Agreement or any
                 Additional Intercreditor Agreement, as applicable;

        (xv)     any transaction effected as part of a Qualified Receivables Financing; and

        (xvi)    any transaction effected in connection with the Restructuring.




0101521-0000029 UKO3: 2000896815.22                 116
                                                                                                       830
      20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                             (Explanatory Statement) Pg 832 of 1648



7.      LIENS.

(a)     The Company will not, and will not permit any of its Restricted Subsidiaries to, create, Incur,
        assume or otherwise cause to exist or become effective any Lien of any kind securing Indebtedness
        upon any of their property or assets, now owned or hereafter acquired, except:

        (i)      in the case of any property or asset that does not constitute Collateral, (A) Permitted Liens or
                 (B) if such Lien is not a Permitted Lien, to the extent that all payments due under this
                 Agreement are secured on an equal and ratable pari passu basis with the obligations so
                 secured (or if such obligations so secured are subordinated in right of payment to either the
                 Facility, prior or senior thereto, with the same relative priority as the Facility shall have with
                 respect to such subordinated Indebtedness), until such time as such obligations are no longer
                 secured by a Lien; and

        (ii)     in the case of any property or asset that constitutes Collateral, Permitted Collateral Liens.

8.      DESIGNATION OF RESTRICTED AND UNRESTRICTED SUBSIDIARIES.

        The Board of Directors of the Company may designate any Restricted Subsidiary (including any
        newly acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary if that designation
        would not cause a Default. If a Restricted Subsidiary is designated as an Unrestricted Subsidiary,
        the aggregate Fair Market Value of all outstanding Investments owned by the Company and its
        Restricted Subsidiaries in the Subsidiary designated as Unrestricted shall be deemed to be an
        Investment made as of the time of the designation and will reduce the amount available for
        Restricted Payments under Section 2 or under one or more clauses of such definition of Permitted
        Investments, as determined by the Company. That designation will only be permitted if such
        Investment would be permitted at that time.

        Any designation of a Subsidiary of the Company as an Unrestricted Subsidiary will be evidenced to
        the Bank by filing promptly with the Bank a certified copy of a resolution of the Board of Directors
        of the Company giving effect to such designation and an Officer's Certificate certifying that such
        designation complied with the preceding conditions and was permitted under Section 2 or under one
        or more clauses of such definition of Permitted Investments, as determined by the Company. If, at
        any time, any Unrestricted Subsidiary would fail to meet the preceding requirements as an
        Unrestricted Subsidiary, it will thereafter cease to be an Unrestricted Subsidiary for purposes of this
        Agreement and any Indebtedness of such Subsidiary will be deemed to be Incurred by a Restricted
        Subsidiary of the Company as of such date and, if such Indebtedness is not permitted to be Incurred
        as of such date under Section 4, the Company will be in Default under Section 4.

        The Board of Directors of the Company may at any time designate any Unrestricted Subsidiary to be
        a Restricted Subsidiary of the Company; provided that such designation will be deemed to be an
        Incurrence of Indebtedness by a Restricted Subsidiary of the Company of any outstanding
        Indebtedness of such Unrestricted Subsidiary, and such designation will only be permitted if (1) such
        Indebtedness is permitted under Section 4, calculated on a pro forma basis taking into account such
        designation as if such designation had occurred at the beginning of the applicable reference period;
        and (2) no Default or Event of Default would be in existence following such designation.

9.      NO IMPAIRMENT OF SECURITY INTEREST.

(a)     The Company will not, and will not cause or permit any Restricted Subsidiary to, take or knowingly
        or negligently omit to take, any action which action or omission would or could reasonably be
        expected to have the result of materially impairing the security interest with respect to the Collateral
        (it being understood that the Incurrence of Liens on the Collateral permitted by the definition of
        Permitted Collateral Liens shall under no circumstances be deemed to materially impair the security
        interest with respect to the Collateral) for the benefit of the Bank, and the Company will not, and

0101521-0000029 UKO3: 2000896815.22                  117
                                                                                                         831
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 833 of 1648



        will not cause or permit any Restricted Subsidiary to, grant to any Person other than the Security
        Agent, for the benefit of the Bank and the other beneficiaries described in the Transaction Security
        Documents, the Intercreditor Agreement and any Additional Intercreditor Agreement, any interest
        whatsoever in any of the Collateral; provided that (i) nothing in this Section 9 shall restrict the
        discharge or release of the Collateral in accordance with this Agreement, the Transaction Security
        Documents, the Intercreditor Agreement and any Additional Intercreditor Agreement; (ii) the
        Company and the Restricted Subsidiaries may Incur Permitted Collateral Liens; (iii) the applicable
        Transaction Security Documents may be amended from time to time to cure any ambiguity, mistake,
        omission, defect, manifest error or inconsistency therein; (iv) the Company and its Restricted
        Subsidiaries may discharge and release security interests with respect to the Collateral in connection
        with the implementation of a Permitted Reorganization, (v) the applicable Transaction Security
        Documents may be amended in any manner that does not adversely affect the rights of the Security
        Agent or the Bank in any material respects; and (vi) the security interests and the related Transaction
        Security Documents may be amended, extended, renewed, restated, supplemented or otherwise
        modified or released (followed by an immediate retaking of a Lien of at least equivalent ranking over
        the same assets); provided, however, that in the case of clause (vi) of this Section 9(a), the
        Transaction Security Documents may not be amended, extended, renewed, restated, supplemented,
        released or otherwise modified or replaced, unless contemporaneously with such amendment,
        extension, replacement, restatement, supplement, modification, renewal or release (followed by an
        immediate retaking of a Lien of at least equivalent ranking over the same assets), the Company
        delivers to the Bank either:

        (i)     a solvency opinion from an internationally recognized investment bank or accounting firm,
                in form and substance reasonably satisfactory to the Bank confirming the solvency of the
                Company and its Subsidiaries, taken as a whole, after giving effect to any transactions
                related to such amendment, extension, renewal, restatement, supplement, modification,
                replacement or release and retaking;

        (ii)    a certificate from the Board of Directors or chief financial officer of the relevant Person or
                the chief financial officer of the Company, which certificate confirms the solvency of the
                Person granting such security interest after giving effect to any transactions related to such
                amendment, extension, renewal, restatement, supplement, modification, replacement or
                release and retaking; or

        (iii)   an Opinion of Counsel, in form and substance reasonably satisfactory to the Bank (subject to
                customary exceptions and qualifications), confirming that, after giving effect to any
                transactions related to such amendment, extension, renewal, restatement, supplement,
                modification, replacement or release and retaking, the Lien or Liens securing the Facility
                created under the Transaction Security Documents so amended, extended, renewed, restated,
                supplemented, modified, replaced or release and retaking are valid and perfected Liens not
                otherwise subject to any limitation imperfection, in equity or at law, that such Lien or Liens
                were not otherwise subject to immediately prior to such amendment, extension, renewal,
                restatement, supplement, modification, replacement or release and retaking (other than as a
                result of the effect of the Agreed Security Principles or any new hardening period).

(b)     At the direction of the Company and without the consent of the Bank, the Security Agent may from
        time to time enter into one or more amendments to the Transaction Security Documents or enter into
        additional or supplemental Transaction Security Documents to: (i) cure any ambiguity, omission,
        defect or inconsistency therein or (ii) (but subject to compliance with Section 9(a)) (x) provide for
        Permitted Collateral Liens, (y) add to the Collateral or (z) make any other change thereto that does
        not adversely affect the rights of the Bank in any material respect.

(c)     In the event that the Company complies with this Section 9, the Security Agent shall (subject to
        customary protections and indemnifications) consent to such amendment, extension, renewal,

0101521-0000029 UKO3: 2000896815.22                118
                                                                                                     832
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 834 of 1648



        restatement, supplement, modification, replacement or release with no need for instructions from the
        Bank.

10.     SUSPENSION OF COVENANTS ON ACHIEVEMENT OF INVESTMENT GRADE
        STATUS.

(a)     If on any date following the date of this Agreement:

        (i)     the 2025 Notes (or any Permitted Refinancing Indebtedness of the 2025 Notes) (the
                Relevant Debt) assigned an Investment Grade Rating by at least two Rating Agencies; and

        (ii)    no Default or Event of Default shall have occurred and be continuing, (the occurrence of the
                events described in Section 10(a)(i) and this Section 10(a)(ii) being collectively referred to
                as a Covenant Suspension Event and the date thereof being referred to as the Suspension
                Date),

        then the Company shall provide written notice to such effect to the Bank and, beginning on the
        Suspension Date, the provisions of this Agreement under Section 2, Section 3, Section 4, Section 5,
        Section 6, Section 8, Section 11 and Section 13(a)(4) will not apply to the Facility or the Company
        and its Restricted Subsidiaries (collectively, the Suspended Covenants).

(b)     [Reserved].

(c)     In the event that the Company and the Restricted Subsidiaries are not subject to the Suspended
        Covenants under this Agreement for any period of time as a result of the foregoing, and on any
        subsequent date (the Reversion Date) one or more Rating Agencies withdraw their Investment
        Grade Rating or downgrade the rating assigned to the Relevant Debt below an Investment Grade
        Rating so that the Relevant Debt is no longer assigned an Investment Grade Rating by at least two
        Rating Agencies, then the Company and the Restricted Subsidiaries will thereafter again be subject
        to the Suspended Covenants under this Agreement with respect to future events unless and until the
        Relevant Debt subsequently again attains an Investment Grade Rating from at least two Rating
        Agencies. Upon any such Reversion Date, the Company shall promptly notify the Bank. The period
        of time between the Suspension Date and the Reversion Date is referred to in this Agreement as the
        Suspension Period. Upon the occurrence of a Covenant Suspension Event, the amount of Excess
        Proceeds from Net Proceeds shall be reset to zero.

(d)     Notwithstanding the foregoing, in the event of any such reinstatement, no action taken or omitted to
        be taken by the Company or any Restricted Subsidiary prior to such reinstatement will give rise to a
        Default or Event of Default under this Agreement; provided that (i) with respect to Restricted
        Payments made after such reinstatement, the amount available to be made as Restricted Payments
        will be calculated as though Section 2 had been in effect prior to, but not during, the Suspension
        Period; (ii) all Indebtedness Incurred, or Disqualified Stock or preferred stock issued, during the
        Suspension Period will be classified to have been Incurred or issued pursuant to Section 4(b)(v);
        (iii) any transactions with Affiliates entered into after such reinstatement pursuant to an agreement
        entered into during any Suspension Period shall be deemed to be permitted pursuant to
        Section 6(b)(11); and (iv) any encumbrance or restriction on the ability of any Restricted Subsidiary
        that is not a Guarantor to take any action described in clauses (i) through (iii) of Section 3(a) that
        becomes effective during any Suspension Period shall be deemed to be permitted pursuant to
        Section 3(b)(i). In addition, in the event of any such reinstatement, the Company and the Restricted
        Subsidiaries will be permitted, without causing a Default or an Event of Default, to honor any
        contractual commitment or take any actions, as long as the contractual commitments were entered
        into during the Suspension Period and not in anticipation of the occurrence of a Reversion Date.




0101521-0000029 UKO3: 2000896815.22                119
                                                                                                    833
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 835 of 1648



11.     BUSINESS ACTIVITIES

        The Company will not, and will not permit any of its Restricted Subsidiaries to, engage in any
        business other than Permitted Businesses, except to such extent as would not be material to the
        Company and its Restricted Subsidiaries taken as a whole.

12.     FINANCIAL CALCULATIONS.

(a)     For the purposes of determining Consolidated EBITDA for any basket or ratio under this Agreement
        on any date of determination, Consolidated EBITDA shall be calculated for the period of the most
        recent four consecutive fiscal quarters for which internal financial statements of the Company are
        available immediately preceding such date of determination and pro forma effect shall be given to
        Consolidated EBITDA as set out in this Section 12.

(b)     In the event that the specified Person or any of its Subsidiaries that are Restricted Subsidiaries
        Incurs, assumes, guarantees, repays, repurchases, redeems, defeases or otherwise discharges any
        Indebtedness (other than ordinary working capital borrowings) or issues, repurchases or redeems
        preferred stock subsequent to the commencement of the period for which a financial ratio is being
        calculated and on or prior to the date on which the event for which the calculation of that financial
        ratio is made (for the purposes of this definition, the Calculation Date), then that financial ratio will
        be calculated giving pro forma effect (as determined in good faith by an Authorised Person),
        including in respect of any cost savings, expense reductions, operating improvements and synergies
        that are reasonably expected to occur within 24 months, to such Incurrence, assumption, guarantee,
        repayment, repurchase, redemption, defeasance or other discharge of Indebtedness, or such issuance,
        repurchase or redemption of preferred stock, and the use of the proceeds therefrom, as if the same
        had occurred at the beginning of the applicable four-quarter reference period; provided, however,
        that (except with respect to Section 2(b)(18)) the pro forma calculation of that financial ratio shall
        not give effect to (i) any Indebtedness Incurred on the Calculation Date pursuant to Section 4(b)
        (other than 4(b)(1)(B) or 4(b)(14)(ii)) or (ii) the discharge on the Calculation Date of any
        Indebtedness to the extent that such discharge results from the proceeds of Indebtedness Incurred on
        the Calculation Date pursuant to Section 4(b) (other than 4(b)(1)(B) or 4(b)(14)(ii)).

(c)     For purposes of calculating any financial ratio under this Agreement:

        (i)     any acquisition, Investment, joint venture, disposition, cost saving program or initiative or
                other similar transaction that have been made by the specified Person or any of its Restricted
                Subsidiaries, including through mergers or consolidations or leases, or any Person or any
                Restricted Subsidiary acquired by the specified Person or any of its Restricted Subsidiaries,
                and including all related financing transactions and including increases in ownership of
                Restricted Subsidiaries (including any Unrestricted Subsidiary that has been redesignated as
                a Restricted Subsidiary) (a Transaction), during the four-quarter reference period or
                subsequent to such reference period and on or prior to the Calculation Date, or that are to be
                made on the Calculation Date, will be given pro forma effect (as determined in good faith by
                an Authorised Person), including in respect of any cost savings, expense reductions,
                operating improvements and synergies that are reasonably expected to occur within 24
                months, as if they had occurred on the first day of the four-quarter reference period,
                provided that, if definitive documentation has been entered into with respect to that
                Transaction, at the option of the Company, Consolidated EBITDA for such period will be
                calculated after giving pro forma effect to such Transaction (including anticipated cost
                savings, expense reductions, operating improvements and synergies reasonably expected to
                occur within 24 months) as if that Transaction had occurred on the first day of such period,
                even if the Transaction has not yet been consummated as of the date of determination;




0101521-0000029 UKO3: 2000896815.22                 120
                                                                                                       834
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 836 of 1648



        (ii)    Consolidated EBITDA and Fixed Charges attributable to discontinued operations, as
                determined in accordance with IFRS, and operations or businesses or any asset or group of
                assets constituting a business or operating unit (and ownership interests therein) disposed of
                prior to the Calculation Date, will be excluded;

        (iii)   any Person that is a Restricted Subsidiary on the Calculation Date (including any
                Unrestricted Subsidiary that has been redesignated as a Restricted Subsidiary) will be
                deemed to have been a Restricted Subsidiary at all times during such four-quarter period;

        (iv)    any Person that is not a Restricted Subsidiary on the Calculation Date will be deemed not to
                have been a Restricted Subsidiary at any time during such four-quarter period;

        (v)     if any Indebtedness bears a floating rate of interest, the interest expense on such
                Indebtedness will be calculated as if the rate in effect on the Calculation Date had been the
                applicable rate for the entire period (taking into account any interest rate agreement
                applicable to such Indebtedness), and if any Indebtedness is not denominated in the
                Company's functional currency, that Indebtedness for purposes of the calculation of that
                financial ratio shall be treated in accordance with IFRS;

        (vi)    interest on a Lease Obligation shall be deemed to accrue at an interest rate reasonably
                determined by a responsible accounting or financial officer of the Company to be the rate of
                interest implicit in such Lease Obligation in accordance with IFRS; and

        (vii)   the full run-rate effect of cost savings, expense reductions, operating improvements and
                synergies (as determined in good faith by an a responsible accounting or financial officer of
                the Company) that have occurred during the four-quarter reference period or subsequent to
                such reference period and on or prior to the Calculation Date or that are reasonably expected
                to occur within 24 months shall be included as though such cost savings, expense reductions,
                operating improvements and synergies had been achieved on the first day of the relevant
                period,

        provided that, subject to paragraph (e) below, at any time the aggregate amount of anticipated cost
        savings, expense reductions, operating improvements and synergies calculated pursuant to clauses
        (1) and (7) hereof shall only represent with respect to any four quarter period in the aggregate 20.0%
        of Consolidated EBITDA (including as a result of such cost savings, expense reductions, operating
        improvements and synergies).

(d)     When calculating the availability under any basket or ratio under this Agreement, in each case in
        connection with any Transaction or Restricted Payment where there is a time difference between
        commitment and closing or Incurrence, the date of determination of such basket or ratio and of any
        Default or Event of Default shall, at the option of the Company, be the date the definitive agreements
        for such Transaction or Restricted Payment are entered into and such baskets or ratios shall be
        calculated on a pro forma basis after giving effect to such Transaction or Restricted Payment
        (including any Incurrence of Indebtedness and the use of proceeds thereof and anticipated cost
        savings, expense reductions, operating improvements and synergies reasonably expected to occur
        within 24 months) as if they occurred at the beginning of the applicable reference period for
        purposes of determining the ability to consummate any such Transaction or Restricted Payment (and
        not for purposes of any subsequent availability of any basket or ratio). For the avoidance of doubt,
        (x) if any of such baskets or ratios are exceeded as a result of fluctuations in such basket or ratio
        (including due to fluctuations in Consolidated EBITDA of the Company or the target company)
        subsequent to such date of determination and at or prior to the consummation of the relevant
        Transaction or Restricted Payment, such baskets or ratios will not be deemed to have been exceeded
        as a result of such fluctuations solely for purposes of determining whether the Transaction or
        Restricted Payment is permitted hereunder and (y) such baskets or ratios shall not be tested at the


0101521-0000029 UKO3: 2000896815.22                121
                                                                                                    835
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 837 of 1648



        time of consummation of such Transaction or Restricted Payment; provided, further, that if the
        Company elects to have such determinations occur at the time of entry into such definitive
        agreement, any such Transaction or Restricted Payment (including any Incurrence of Indebtedness
        and the use of proceeds thereof) shall be deemed to have occurred on the date the definitive
        agreements are entered and outstanding thereafter for purposes of calculating any baskets or ratios
        under this Agreement after the date of such agreement and before the consummation of such
        Transaction or Restricted Payment.

(e)     For the purposes of calculating the Senior Secured Gross Leverage Ratio only:

        (i)     any adjustments to Consolidated EBITDA may only be made pursuant to paragraph (c)
                above;

        (ii)    Consolidated EBITDA shall be calculated after deducting (to the extent otherwise included)
                the amount of interest received by members of the Restricted Group during the relevant
                period;

        (iii)   at any time the aggregate amount of anticipated cost savings, expense reductions, operating
                improvements and synergies calculated pursuant to clauses (1) and (7) of paragraph (c)
                above shall only represent with respect to any four quarter period in the aggregate 10.0% of
                Consolidated EBITDA (including as a result of such cost savings, expense reductions,
                operating improvements and synergies) in any 12 month period;

        (iv)    the Company shall only be entitled to include cost savings, expense reductions, operating
                improvements and synergies with respect to an acquisition that has completed (and not any
                other Transaction) and that are reasonably expected to occur within 12 months (and not 24
                months).

13.     MERGER, CONSOLIDATION OR SALE OF ASSETS

(a)     The Company will not, directly or indirectly, in one or more related transactions (x) consolidate or
        merge with or into another Person or (y) sell, assign, transfer, convey or otherwise dispose of all or
        substantially all of the Company’s and its Restricted Subsidiaries’ properties or assets to another
        Person (whether or not the Company is the surviving Person), unless:

        (i)     either: (a) the Company is the surviving entity; or (b) the Person formed by or surviving any
                such consolidation or merger (if other than the Company) or to which such sale, assignment,
                transfer, conveyance or other disposition has been made is a corporation, partnership or
                limited liability company organized or existing under the laws of the European Union or any
                member state thereof, the United States, any state of the United States or the District of
                Columbia, Canada, Norway, Switzerland or Japan;

        (ii)    the Person formed by or surviving any such consolidation or merger (if other than the
                Company) or the Person to which such sale, assignment, transfer, conveyance or other
                disposition has been made assumes all the obligations of the Company under this
                Agreement, the Intercreditor Agreement, any Additional Intercreditor Agreements and the
                Transaction Security Documents (to the extent the Company is a party thereto), in each case
                pursuant to agreements reasonably satisfactory to the Bank; and this Agreement, the
                Intercreditor Agreement, any Additional Intercreditor Agreements and Transaction Security
                Documents will remain in full force and effect as so amended or supplemented;

        (iii)   immediately after such transaction, no Default or Event of Default exists and the Transaction
                Security Documents and the Liens created on the Collateral shall remain in full force and
                effect, or subject to the satisfaction of the Bank, shall have been transferred to such


0101521-0000029 UKO3: 2000896815.22                122
                                                                                                    836
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 838 of 1648



                surviving entity and shall have been perfected and be in full force and effect or otherwise
                released in accordance with the terms of this Agreement;

        (iv)    (a) the Company or the Person formed by or surviving any such consolidation or merger (if
                other than the Company), or to which such sale, assignment, transfer, conveyance or other
                disposition has been made would, on the date of such transaction after giving pro forma
                effect thereto and to any related financing transactions as if the same had occurred at the
                beginning of the applicable four-quarter period be permitted to Incur at least $1.00 of
                additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
                Section 4(a), or (b) the Fixed Charge Coverage Ratio of the Company or the successor
                Person, on the date of and after giving pro forma effect to such acquisition and such
                Incurrence or issuance, would not be less than such ratio for the Company and its Restricted
                Subsidiaries immediately prior to such transaction; and

        (v)     the Company shall have delivered to the Bank an Officer’s Certificate and an Opinion of
                Counsel (each, in a form reasonably satisfactory to the Bank), each stating that such
                consolidation, merger or transfer complies with this Agreement and any Transaction
                Security Documents to which the Company was party will be the legal, valid and binding
                obligations of the surviving Person or Company, enforceable in accordance with their terms.

(b)     Save for the Company, a Guarantor may not sell or otherwise dispose of all or substantially all of its
        assets to, or consolidate with or merge with or into (whether or not such Guarantor is the surviving
        Person) another Person, in each case, other than the Company or another Guarantor, unless either:

        (i)     the Person acquiring the property in any such sale or disposition or the Person formed by or
                surviving any such consolidation or merger assumes all the obligations of that Guarantor
                under this Agreement, the Intercreditor Agreement, any Additional Intercreditor Agreements
                and the Transaction Security Documents to which such Guarantor is a party pursuant to
                agreements reasonably satisfactory to the Bank and immediately after giving effect to that
                transaction, no Default or Event of Default exists; or

        (ii)    the Net Proceeds of such sale or other disposition are applied in accordance with the
                applicable provisions of this Agreement.

(c)     In addition, the Company may not, directly or indirectly, lease all or substantially all of the
        properties and assets (determined on a consolidated basis for the Company and its Restricted
        Subsidiaries), in one or more related transactions, to any other Person.

(d)     This Section 13 will not apply to (i) any consolidation or merger of any Restricted Subsidiary that is
        not a Guarantor into the Company or a Guarantor, (ii) any consolidation or merger among
        Guarantors, (iii) any consolidation or merger among the Company and any Guarantor, provided that,
        if the Company is not the surviving entity of such merger or consolidation, the relevant Guarantor is
        an entity organized or existing under the laws of any member state of the European Union,
        Switzerland, the United States, any state of the United States or the District of Columbia, Canada,
        Norway, Switzerland or Japan and Section 13(a)(3) and Section 13(a)(6) will be complied with or
        (d) any sale, assignment, transfer, conveyance, lease or other disposition of assets by a Guarantor or
        a Restricted Subsidiary that is not a Guarantor to the Company or a Guarantor. Section 13(a)(4),
        Section 13(a)(5), Section 13(b)(3) and Section 13(b)(4) will not apply to any merger or
        consolidation of the Company or any Guarantors with or into, or any sale, assignment, transfer,
        conveyance, lease or other disposition of assets by the Company or any Guarantor to, an Affiliate
        solely for the purpose of reincorporating the Company or such Guarantor for tax reasons.

(e)     Notwithstanding anything to the contrary set forth herein, the Company and its Restricted
        Subsidiaries may implement a Permitted Reorganization.


0101521-0000029 UKO3: 2000896815.22                123
                                                                                                    837
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 839 of 1648



14.     SUCCESSOR CORPORATION SUBSTITUTED

        Upon any consolidation or merger, or any sale, assignment, transfer, lease, conveyance or other
        disposition of all or substantially all of the properties or assets of the Company in a transaction that
        is subject to, and that complies with the provisions of, Section 13, the Successor Person formed by
        such consolidation or into or with which the Company is merged or to which such sale, assignment,
        transfer, lease, conveyance or other disposition is made shall succeed to, and be substituted for (so
        that from and after the date of such consolidation, merger, sale, assignment, transfer, lease,
        conveyance or other disposition, the provisions of this Agreement referring to the “Company” shall
        refer instead to the Successor Person and not to the Company), and may exercise every right and
        power of the Company under this Agreement with the same effect as if such Successor Person had
        been named as the Company herein.

15.     LIMITATION ON HOLDING COMPANY ACTIVITIES

        The Company may not carry on any business or own any assets other than:

        (i)     the ownership of shares in its Subsidiaries and any other assets that are de minimis in nature;
                provided that the Company may from time to time receive in a transaction otherwise
                permitted under this Agreement and the Transaction Security Documents, properties and
                assets (including cash, Cash Equivalents, Government Guaranteed Securities and/or
                Indebtedness and other obligations) for the purpose of transferring such properties and assets
                to any Parent, any Subsidiary or any other Person, so long as in any case such further
                transfer is made promptly by the Company and, after giving effect thereto, the Company is
                again in compliance with this clause;

        (ii)    the provision of administrative services. treasury service, legal, accounting and management
                services to its Subsidiaries of a type customarily provided by a holding company to its
                Subsidiaries and the ownership of assets necessary to provide such services;

        (iii)   Incurring Indebtedness (or other items that are specifically excluded from the definition of
                Indebtedness) permitted under this Indenture (including activities reasonably incidental
                thereto, including performance of the terms and conditions of such Indebtedness (or other
                items that are specifically excluded from the definition of Indebtedness), to the extent such
                activities are otherwise permissible under this Indenture) and the granting of Liens permitted
                under Section 7.

        (iv)    activities undertaken with the purpose of, and directly related to, fulfilling its obligations or
                exercising its rights under this Agreement, the Intercreditor Agreement (or any Additional
                Intercreditor Agreement), the Transaction Documents, any Senior Facilities Agreement,
                other Indebtedness (or any item specifically excluded from the definition of Indebtedness)
                permitted by the terms of this Agreement;

        (v)     directly related or reasonably incidental to the establishment and/or maintenance of its or its
                Subsidiaries corporate existence;

        (vi)    any activity undertaken in connection with the Transactions; or

        (vii)   other activities not specifically enumerated above that are de minimis in nature.

16.     DEFINITIONS

2025 Indenture means this indenture in respect of the 2025 Notes (including any Additional 2025 Notes) as
amended or supplemented from time to time.


0101521-0000029 UKO3: 2000896815.22                 124
                                                                                                       838
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 840 of 1648



2025 Notes means the $500,000,000 aggregate principal amount of notes issued under the 2025 Indenture on
the date of this Agreement.

2025 Notes Guarantee means the guarantee by each Guarantor of the obligations under the 2025 Indenture
and the 2025 Notes.

Acquired Debt means, with respect to any specified Person:

(1)     Indebtedness of any other Person existing at the time such other Person is merged with or into or
        became a Restricted Subsidiary of such specified Person, whether or not such Indebtedness is
        Incurred in connection with, or in contemplation of, such other Person merging with or into, or
        becoming a Restricted Subsidiary of, such specified Person; and

(2)     Indebtedness secured by a Lien encumbering any asset acquired by such specified Person.

Additional 2025 Notes means additional 2025 Notes (other than the initial 2025 Notes) issued from time to
time under the 2025 Indenture, as part of the same series as the 2025 Notes.

Affiliate Transaction has the meaning given in Section 6.

Asset Sale means:

(1)     the sale, lease, conveyance or other disposition of any assets or rights; provided that the sale, lease,
        conveyance or other disposition of all or substantially all of the assets of the Company and its
        Restricted Subsidiaries taken as a whole will be governed by Clause 9 (Mandatory prepayment -
        Change of Control) and not by Section 5; and

(2)     the issuance or sale of Equity Interests in any of the Company's Restricted Subsidiaries (other than
        directors' qualifying shares or shares that are required by applicable law to be held by third parties).

Notwithstanding the preceding, none of the following items will be deemed to be an Asset Sale:

(1)     any single transaction or series of related transactions that involves assets of or Equity Interests in
        any Restricted Subsidiary having a Fair Market Value of less than the greater of $25.0 million and
        10.0% of Consolidated EBITDA;

(2)     a transfer of assets or Equity Interests between the Company and any of its Restricted Subsidiaries or
        among any Restricted Subsidiaries;

(3)     an issuance or sale of Equity Interests by a Restricted Subsidiary of the Company to the Company or
        to another Restricted Subsidiary of the Company;

(4)     the sale, lease, sub-lease, assignment or other transfer of inventory, products, raw materials,
        receivables, services or other assets (including any real or personal property) in the ordinary course
        of business;

(5)     the sale or discounting of accounts receivable in the ordinary course of business and the disposition
        of receivables in connection with the compromise, settlement or collection thereof in the ordinary
        course of business or in bankruptcy or similar proceedings of any customers or vendors of the
        Company or any of its Restricted Subsidiaries;

(6)     any sale or other disposition of damaged, worn-out, obsolete or no longer useful assets or properties
        in the ordinary course of business (including the abandonment or other disposition of intellectual
        property that is, in the reasonable judgment of the Company, no longer economically practicable to
        maintain or useful in the conduct of the business of Company and its Restricted Subsidiaries taken as
        whole);

0101521-0000029 UKO3: 2000896815.22                 125
                                                                                                      839
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 841 of 1648



(7)     any sale of assets received by the Company or any of its Restricted Subsidiaries upon the foreclosure
        on a Lien;

(8)     the sale or other disposition of cash, Cash Equivalents or Government Guaranteed Securities;

(9)     a Restricted Payment that does not violate Section 2, or a Permitted Investment or any transaction
        specifically excluded from the definition of Restricted Payment or, solely for purposes of
        Section 5(c), asset sales, the proceeds of which are used to make such Restricted Payments,
        Permitted Investments or transactions specifically excluded from the definition of Restricted
        Payment;

(10)    any sale of Equity Interests in, or Indebtedness or other securities of, an Unrestricted Subsidiary;

(11)    the granting of Liens not otherwise prohibited by this Agreement;

(12)    the foreclosure, condemnation or any similar action with respect to any property or other assets or
        the surrender, or waiver of contract rights or settlement, release or surrender of contract, tort or other
        claims;

(13)    any sale, transfer or other disposition of Receivables and related assets in connection with any
        Qualified Receivables Financing;

(14)    licenses and sublicenses granted by the Company or any of its Restricted Subsidiaries of software or
        intellectual property in the ordinary course of business;

(15)    the disposition of assets to a Person who is providing services (the provision of which have been or
        are to be outsourced by the Company or any Restricted Subsidiary to such Person) related to such
        assets;

(16)    any disposition with respect to property built, owned or otherwise acquired by the Company or any
        Restricted Subsidiary pursuant to customary sale and leaseback transactions, asset securitizations
        and other similar financings permitted by this Agreement; and

(17)    any disposition of Capital Stock of a Restricted Subsidiary pursuant to an agreement or other
        obligation with or to a Person (other than the Company or a Restricted Subsidiary) from whom such
        Restricted Subsidiary was acquired or from whom such Restricted Subsidiary acquired its business
        and assets (having been newly formed in connection with such acquisition), made as part of such
        acquisition and, in each case, comprising all or a portion of the consideration in respect of such sale
        or acquisition.

Beneficial Owner has the meaning assigned to such term in Rule 13d-3 and Rule 13d-5 under the U.S.
Exchange Act, except that in calculating the beneficial ownership of any particular person (as that term is
used in Section 13(d)(3) of the U.S. Exchange Act), such person shall be deemed to have beneficial
ownership of all securities that such person has the right to acquire by conversion or exercise of other
securities, whether such right is currently exercisable or is exercisable only after the passage of time. The
terms Beneficially Owns and Beneficially Owned have a corresponding meaning.

Board of Directors means:

(1)     with respect to a corporation, the board of directors or other governing body of the corporation or
        any committee thereof duly authorized to act on behalf of such board;

(2)     with respect to a partnership, the board of directors or other governing body of the general partner of
        the partnership;




0101521-0000029 UKO3: 2000896815.22                  126
                                                                                                        840
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 842 of 1648



(3)     with respect to a limited liability company, the board of directors or other governing body, and in the
        absence of the same, the manager or board of managers or the managing member or members or any
        controlling committee thereof; and

(4)     with respect to any other Person, the board or committee of such Person serving a similar function.

Capital Stock means:

(1)     in the case of a corporation, corporate stock;

(2)     in the case of an association or business entity that is not a corporation, any and all shares, interests,
        participations, rights or other equivalents (however designated) of corporate stock;

(3)     in the case of a partnership or limited liability company, partnership interests (whether general or
        limited) or membership interests; and

(4)     any other interest or participation that confers on a Person the right to receive a share of the profits
        and losses of, or distributions of assets of, the issuing Person, but excluding from all of the foregoing
        any debt securities convertible into Capital Stock, whether or not such debt securities include any
        right of participation with Capital Stock.

Cash Equivalents means:

(1)     securities issued or directly and fully guaranteed or insured by any country or government, or any
        agency or instrumentality thereof (provided that the full faith and credit of the relevant country or
        government is pledged in support of those securities) or any supranational institution, in each case,
        provided that it has a rating of at least Aa3 (or the equivalent) by Moody's, AA- (or the equivalent)
        from S&P, or the equivalent credit rating from any other Rating Agency, having maturities of not
        more than one year from the date of acquisition.

(2)     certificates of deposit, money market deposits, time deposits and U.S. Dollar time deposits with
        maturities of one year or less from the date of acquisition, bankers' acceptances with maturities not
        exceeding one year and overnight bank deposits, in each case, with a bank or trust company which is
        organized under, or authorized to operate as a bank or trust company under, the laws of a member
        state of the European Union, or of the United States of America or any state thereof, the United
        Kingdom, Switzerland, Canada, Norway, Japan or Australia, or any other jurisdiction in which the
        Company or any Restricted Subsidiaries are engaged in business, having capital and surplus in
        excess of $500.0 million (or the foreign currency equivalent thereof) and an Investment Grade rating
        by S&P, Moody's or another Rating Agency;

(3)     repurchase obligations for underlying securities of the types described in clauses (1) and (2) of this
        definition entered into with any financial institution meeting the qualifications specified in clause (2)
        of this definition;

(4)     commercial paper having an Investment Grade rating by S&P, Moody's or another Rating Agency
        and, in each case, maturing within one year after the date of acquisition;

(5)     money market funds at least 95% of the assets of which constitute Cash Equivalents of the kinds
        described in clauses (1) through (4) of this definition;

(6)     with respect to a jurisdiction in which (a) the Company or a Restricted Subsidiary conducts its
        business or is organized and (b) it is not commercially practicable to make investments in clauses
        (1), (2) or (3) of this definition, demand or time deposit accounts, certificates of deposit, overnight or
        call deposits and money market deposits with any bank, trust company or similar entity, which
        would rank, in terms of combined capital and surplus and undivided profits or the ratings on its long-


0101521-0000029 UKO3: 2000896815.22                  127
                                                                                                        841
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                            (Explanatory Statement) Pg 843 of 1648



        term dent, among the top five banks in such jurisdiction, in an amount not to exceed cash generated
        in or reasonably required for operation in such jurisdiction; and

(7)     other short-term investments utilized by Restricted Subsidiaries in accordance with normal
        investment practices for cash management; provided that such deposits do not exceed $30.0 million
        (or its equivalent in other currencies) in the aggregate at any date of determination thereafter.

Cash Management Facilities means any cash management agreement or arrangement including, without
limitation, any treasury, cash pooling and/or other cash management services, treasury deposits, depository
services, overdraft or other current account facilities, foreign exchange facilities, credit or debit card
facilities, other automated payment facilities, electronic funds transfer, the collection of cheques and direct
debits.

Change of Control means the occurrence of any of the following:

(1)     the direct or indirect sale, transfer, conveyance or other disposition (other than by way of merger or
        consolidation), in one or a series of related transactions, of all or substantially all of the properties or
        assets of the Company and its Restricted Subsidiaries, in each case, taken as a whole, to any person
        (as that term is used in Section 13(d)(3) of the U.S. Exchange Act), other than the Permitted Holders;
        or

(2)     the consummation of any transaction (including, without limitation, any merger or consolidation),
        the result of which is that any person or group (as such terms are used in Sections 13(d) and 14(d) of
        the U.S. Exchange Act), other than the Permitted Holders, becomes the Beneficial Owner, directly or
        indirectly, of more than 50% of the voting power of the Voting Stock of the Company, provided that
        for the purposes of this clause, (x) no Change of Control shall be deemed to occur by reason of the
        Company becoming a Subsidiary of a Successor Parent and (y) any Voting Stock of which any
        Permitted Holder is the beneficial owner (as so defined) shall not be included in any Voting Stock of
        which any such person or group is the beneficial owner (as so defined), unless that person or group is
        not an affiliate of a Permitted Holder and has greater voting power with respect to that Voting Stock,
        provided, further, that prior to an Initial Public Offering, no person or group shall be deemed to
        acquire beneficial ownership of Voting Stock held by any other person or group solely by virtue of
        an agreement among all (but not some) holders of Voting Stock of the Company providing for (i)
        drag-along rights, tag-along rights, pre-emption rights, rights of first offer, rights of first refusal or
        other similar rights or (ii) an agreement among all (but not some) of such holders to vote in favor of
        a nominee for the Board of Directors of the Company proposed by one or more holders of such
        Voting Stock.

Collateral means those assets subject from time to time to a Lien in favor of the Security Agent under the
Transaction Security Documents.

Consolidated EBITDA means, with respect to any specified Person for any period, the consolidated
operating profit of such Person and its Restricted Subsidiaries (the Reporting Group) for such period before
exceptional items, adjusted as follows without double counting:

(1)     plus (to the extent otherwise deducted) any deduction for or on account of corporation tax or other
        taxes on income or gains;

(2)     plus (to the extent otherwise deducted) any deduction for Fixed Charges or any other debt or equity
        finance related fee or cost or post-retirement benefit scheme costs charged to finance costs in
        accordance with IFRS;

(3)     less (to the extent otherwise included) any gain over book value arising in favor of a member of the
        Reporting Group on the disposal of any business or asset (other than inventory disposed of in the
        normal course of business) during such period and any gain arising on any revaluation of any
        business or asset during such period;

0101521-0000029 UKO3: 2000896815.22                  128
                                                                                                         842
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 844 of 1648



(4)     plus (to the extent otherwise deducted) any loss against book value incurred by a member of the
        Reporting Group on the disposal of any business or asset (other than inventory disposed of in the
        normal course of business) during such period and any loss on revaluation of any business or asset
        during such period;

(5)     plus (to the extent otherwise deducted) amortization of any goodwill or any intangible assets,
        including amortization of costs related to the incurrence of Indebtedness or the making of any
        acquisition or joint venture investment, in each case to the extent that acquisition or joint venture
        investment (as applicable) is permitted under this Agreement;

(6)     plus (to the extent otherwise deducted) any depreciation on, or impairment of, or write-down of,
        fixed assets, during such period;

(7)     excluding profits or losses on discontinued operations;

(8)     excluding unusual or non-recurring items and non-cash charges;

(9)     taking into account any exchange gains or losses, including any arising on translation of currency
        debt, and any hedging gains or losses relating to finance costs and any gains or losses on any
        financial instrument (other than any derivative instrument which is accounted for on a hedge
        accounting basis);

(10)    plus (to the extent otherwise deducted) any monitoring, consulting or advisory fees accrued or paid
        to or on behalf of the Equity Investors;

(11)    plus (to the extent otherwise deducted) all fees (including notarial fees), commissions, costs and
        expenses, stamp, registration and other Taxes incurred by such Person or any of its Restricted
        Subsidiary in connection with the Restructuring, the Scheme Documents, the 2025 Indenture, any
        Senior Facilities Agreements (whether before or after the date of this Agreement) and any equivalent
        amounts in connection with any acquisition, joint venture or disposal, incurrence of Indebtedness
        and Initial Public Offerings to the extent that such acquisition, joint venture or disposal, incurrence
        of indebtedness or Initial Public Offering (as applicable) is not prohibited under this Agreement;

(12)    plus (to the extent not otherwise included) the consolidated earnings from ordinary activities of any
        unconsolidated entities received as dividends or distributions by any member of the Reporting Group
        during such period;

(13)    plus (to the extent not otherwise included) the proceeds of any business interruption insurance;

(14)    excluding any gain arising from the direct or indirect acquisition of any debt instrument at a discount
        to par;

(15)    taking no account of any income or charge attributable to a post-employment benefit scheme other
        than the current service costs attributable to the scheme;

(16)    taking no account of any expense referable to equity settled share based compensation of employees
        or management; and

(17)    taking into account any adjustments made in accordance with Section 12.

Unless stated otherwise, the Consolidated EBITDA referred in this Agreement refers to the Consolidated
EBITDA of the Company.

Consolidated Net Income means, with respect to any specified Person for any period, the aggregate of the
Net Income of such Person and its Restricted Subsidiaries for such period, on a consolidated basis,
determined in accordance with IFRS; provided that:

0101521-0000029 UKO3: 2000896815.22                129
                                                                                                     843
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 845 of 1648



(1)     any extraordinary, unusual or nonrecurring gain, loss or charge (including, without limitation,
        pension expense, casualty losses, severance expenses, redundancy expenses, integration expenses,
        relocation expenses, other restructuring expenses and fees, expenses or charges related to any
        offering of Equity Interests of such Person, any recapitalization, any refinancing, any Investment,
        acquisition or Indebtedness permitted to be Incurred hereunder (in each case, whether or not
        successful) or any asset impairment charges or the financial impacts of natural disasters (including
        fire, flood and storm and related events)) shall be excluded;

(2)     any income or loss from discontinued operations and any net after-tax gain or loss on disposal of
        discontinued operations shall be excluded;

(3)     any gains or losses (minus all fees and expenses or transaction costs relating thereto) attributable to
        business dispositions or asset dispositions of the Company or any of its Restricted Subsidiaries
        (including pursuant to any sale leaseback transaction) other than in the ordinary course of business
        (as determined in good faith by the Board of Directors or senior management of the Company) shall
        be excluded;

(4)     any income or loss (minus all fees and expenses or transaction costs relating thereto) attributable to
        the early extinguishment of indebtedness and Hedging Obligations shall be excluded;

(5)     (A) the Net Income for such period of any Person that is not a Restricted Subsidiary, or that is
        accounted for by the equity method of accounting, shall be included only to the extent of the amount
        of dividends or distributions or other payments in respect of equity that are actually paid in cash or
        Cash Equivalents or Government Guaranteed Securities (or to the extent converted into cash or Cash
        Equivalents or Government Guaranteed Securities) by the referent Person to the Company or a
        Restricted Subsidiary thereof in respect of such period, (B) the Net Income for such period shall
        include any dividend, distribution or other payments in respect of equity paid in cash or Cash
        Equivalents or Government Guaranteed Securities (or to the extent converted into cash or Cash
        Equivalents or Government Guaranteed Securities) by such Person to the Company or a Restricted
        Subsidiary thereof in excess of the amount included in clauses (A) and (C) the net loss of any Person
        that is not a Restricted Subsidiary will be included only to the extent that such loss has been funded
        with cash by the specified Person or a Restricted Subsidiary of such Person;

(6)     any long-term incentive plan accruals that are not settled in cash and any non-cash compensation
        charge or expense realized from grants of stock appreciation or similar rights, stock options or other
        similar rights to officers, directors and employees of such Person or any of its Restricted Subsidiaries
        shall be excluded;

(7)     solely for the purpose of determining the amount available for Restricted Payments under
        Section 2(a)(iii), the Net Income of any Restricted Subsidiary (other than any Guarantor) will be
        excluded to the extent that the declaration or payment of dividends or similar distributions by that
        Restricted Subsidiary of that Net Income is not at the date of determination permitted without any
        prior governmental approval (that has not been obtained) or, directly or indirectly, by operation of
        the terms of its charter or any agreement, instrument, judgment, decree, order, statute, rule or
        governmental regulation applicable to that Restricted Subsidiary or its stockholders or members
        (other than (a) restrictions that have been waived or otherwise released or (b) restrictions permitted
        by Section 3; provided that Consolidated Net Income of such Person shall be included in
        Consolidated Net Income up to the aggregate amount of dividends or distributions or other payments
        that are actually paid in cash or Cash Equivalents or Government Guaranteed Securities (or to the
        extent converted into cash or Cash Equivalents or Government Guaranteed Securities) by such
        Person to the Company or another Restricted Subsidiary thereof in respect of such period, to the
        extent not already included therein;

(8)     the cumulative effect of a change in accounting principles shall be excluded;



0101521-0000029 UKO3: 2000896815.22                 130
                                                                                                      844
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                             (Explanatory Statement) Pg 846 of 1648



(9)     any exchange gains or losses, including any arising on translation of currency debt, and any hedging
        gains or losses relating to finance costs and any gains or losses on any financial instrument (other
        than any derivative instrument which is accounted for on a hedge accounting basis), shall be
        excluded;

(10)    goodwill or other intangible asset impairment charge will be excluded;

(11)    any one time non-cash charges or any amortization or depreciation resulting from purchase
        accounting, in each case, in relation to any acquisition of another Person or business or resulting
        from any reorganization or restructuring involving the Company or its Subsidiaries will be excluded;
        and

(12)    the impact of capitalized, accrued or accreting or pay-in-kind interest or accreting principal on
        Subordinated Shareholder Debt shall be excluded.

Consolidated Net Leverage means, with respect to any specified Person as of any date of determination, the
total amount of Indebtedness of such Person and its Restricted Subsidiaries (excluding any Indebtedness
Incurred under clauses (1)(A), (6)(A) (unless it is secured by a Lien on the Collateral that ranks pari passu to
the Facility, but still excluding any Indebtedness secured by a Lien described under clause (1)(b) of the
definition of Permitted Collateral Liens), (6)(B), (8), (9), (10), (11), (12), (13), (16), (18) and (19) of Section
4(b)) less cash and Cash Equivalents of such Person and its Restricted Subsidiaries on a consolidated basis.

Consolidated Net Leverage Ratio means, with respect to any specified Person as of any date of
determination, the ratio of (a) the Consolidated Net Leverage of such Person on such date to (b) the
Consolidated EBITDA of such Person, in each case with any adjustments made in accordance with
Section 12.

Consolidated Senior Secured Net Leverage means, with respect to any specified Person as of any date of
determination, the sum without duplication of the total amount of Senior Secured Indebtedness of such
Person and its Restricted Subsidiaries less cash and Cash Equivalents of such Person and its Restricted
Subsidiaries on a consolidated basis.

Consolidated Senior Secured Net Leverage Ratio means, with respect to any specified Person as of any
date of determination, the ratio of (a) the Consolidated Senior Secured Net Leverage of such Person on such
date to (b) the Consolidated EBITDA of such Person in each case with any adjustments made in accordance
with Section 12.

Contingent Obligations means, with respect to any Person, any obligation of such Person guaranteeing any
leases, dividends or other obligations that do not constitute Indebtedness (primary obligations) of any other
Person (the primary obligor) in any manner, whether directly or indirectly, including, without limitation,
any obligation of such Person, whether or not contingent:

(1)     to purchase any such primary obligation or any property constituting direct or indirect security
        thereof;

(2)     to advance or supply funds (A) for the purchase or payment of any such primary obligation or (B) to
        maintain working capital or equity capital of the primary obligor or otherwise to maintain the net
        worth or solvency of the primary obligor; or

(3)     to purchase property, securities or services primarily for the purpose of assuring the owner of any
        such primary obligation of the ability of the primary obligor to make payment of such primary
        obligation against loss in respect thereof.

Covenant Suspension Event has the meaning given in Section 10.



0101521-0000029 UKO3: 2000896815.22                  131
                                                                                                         845
     20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                             (Explanatory Statement) Pg 847 of 1648



Credit Facilities means one or more debt facilities, instruments or arrangements or any revolving credit
facility or commercial paper facilities, bankers' acceptances, overdraft facilities, indentures or trust deeds, in
each case with banks or other institutional lenders or investors providing for revolving credit loans, term
loans, receivables financing (including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from such lenders against such receivables), LC and Bank Guarantees, bonds,
notes, debentures or other corporate debt instruments, Cash Management Facilities or other Indebtedness,
in each case, as amended, restated, modified, renewed, refunded, replaced (whether upon or after termination
or otherwise) or refinanced (including by means of sales of debt securities to institutional investors) in whole
or in part from time to time in one or more agreements or indentures (in each case with the same or new
lenders or institutional investors or investors), including any agreement or indenture extending the maturity
thereof or otherwise restructuring all or any portion of the indebtedness thereunder, increasing the amount
loaned or issued thereunder, altering the maturity thereof, adding Subsidiaries of the Company as additional
borrowers, issuers or guarantors thereunder or otherwise altering the terms and conditions thereof, and in
each case including all agreements, instruments and documents executed and delivered pursuant to or in
connection with the foregoing.

Designated Non-cash Consideration means the Fair Market Value of non-cash consideration received by
the Company or one of its Restricted Subsidiaries in connection with an Asset Sale that is so designated as
Designated Non-cash Consideration pursuant to an Officer's Certificate, setting forth the basis of such
valuation, less the amount of cash or Cash Equivalents received in connection with a subsequent sale of such
Designated Non-cash Consideration.

Designated Preference Shares means, with respect to the Company or any Parent, preferred stock (other
than Disqualified Stock) (1) that is issued for cash (other than to the Company or a Subsidiary of the
Company or an employee stock ownership plan or trust established by the Company or any such Subsidiary
for the benefit of their employees to the extent funded by the Company or such Subsidiary) and (2) that is
designated as "Designated Preference Shares" pursuant to an Officer's Certificate of the Company at or prior
to the issuance thereof, the net cash proceeds of which are excluded from the calculation set forth in
Section 2(a)(C)(ii).

Disqualified Stock means any Capital Stock that, by its terms (or by the terms of any security into which it
is convertible, or for which it is exchangeable, in each case, at the option of the holder of the Capital Stock),
or upon the happening of any event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder of the Capital Stock, in whole or in part, on
or prior to the date that is 91 days after the date on which the Facility matures; provided that if such Capital
Stock is issued pursuant to any plan for the benefit of employees of the Company or any Restricted
Subsidiary of the Company, such Capital Stock shall not constitute Disqualified Stock solely because it may
be required to be repurchased by the Company or any such Restricted Subsidiary in order to satisfy
applicable statutory or regulatory obligations. Notwithstanding the preceding sentence, any Capital Stock
will not constitute Disqualified Stock solely because the holders of the Capital Stock have the right to require
the Company or any Restricted Subsidiary to repurchase such Capital Stock upon the occurrence of a change
of control or an asset sale. The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Company and its Restricted Subsidiaries
may become obligated to pay upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock, exclusive of accrued dividends. The term Disqualified Stock shall also include any
options, warrants or other rights that are convertible into Disqualified Stock or that are redeemable at the
option of the holder or required to be redeemed, prior to the date that is 91 days after the date on which the
Facility matures.

Equity Interests means Capital Stock and all warrants, options or other rights to acquire Capital Stock (but
excluding any debt security that is convertible into, or exchangeable for, Capital Stock).

Equity Investors means any equity holder holding more than 10.0% of the voting power of the Voting Stock
of the Company on the date of this Agreement plus any affiliates and related parties.



0101521-0000029 UKO3: 2000896815.22                  132
                                                                                                        846
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 848 of 1648



Equity Offering means an offering of Capital Stock (other than an offering to the Company or any of its
Restricted Subsidiaries) (a) of the Company (other than Disqualified Stock of the Company), other than an
offering pursuant to a registration statement on Form S-8 or otherwise relating to equity securities issuable
under any employee benefit plan of the Company, or (b) the net proceeds of which are contributed to the
equity capital of the Company or any Restricted Subsidiary (other than through the issuance of Disqualified
Stock) or as Subordinated Shareholder Debt.

European Union means the European Union as of January 1, 2004, including the countries of Austria,
Belgium, Denmark, Finland, France, Germany, Greece, Ireland, Italy, Luxembourg, the Netherlands,
Portugal, Spain, Sweden and the United Kingdom, but not including any country which becomes a member
of the European Union after January 1, 2004.

Excluded Contributions means the aggregated net cash proceeds and the Fair Market Value of property,
assets and marketable securities received by the Company after the date of this Agreement from:

(1)     contributions to its common equity capital,

(2)     the sale or issuance (other than to a Subsidiary of the Company) of Capital Stock (other than
        Disqualified Stock) of the Company, and

(3)     Subordinated Shareholder Debt;

in each case designated as Excluded Contributions pursuant to an Officer's Certificate of the Company
(which shall be designated no later than the date on which such Excluded Contribution has been received by
the Company), the net cash proceeds of which are excluded from the calculation set forth in
Section 2(a)(C)(ii).

Fair Market Value means the value that would be paid by a willing buyer to an unaffiliated willing seller in
a transaction not involving distress or necessity of either party, determined in good faith by an Authorised
Person (unless otherwise provided in this Agreement).

Fitch means Fitch Ratings, Ltd, and its successors.

Fixed Charges means, with respect to any specified Person for any period, the sum, without duplication, of:

(1)     the consolidated interest expense (net of interest income) of such Person and its Restricted
        Subsidiaries for such period, whether paid or accrued, excluding amortization of debt issuance costs
        and the expensing of any bridge or other financing fees, expenses and commissions, but including
        original issue discount, non-cash interest payments (but excluding any non-cash interest expense
        attributable to the movement in the mark to market valuation of Hedging Obligations or other
        derivative instruments), the interest component of any deferred payment obligations (classified as
        Indebtedness under this Agreement), the interest component of all payments associated with Lease
        Obligations and net of the effect of all payments made or received pursuant to Hedging Obligations
        in respect of interest rates; plus

(2)     the consolidated interest expense of such Person and its Restricted Subsidiaries that was capitalized
        during such period; plus

(3)     all cash dividend payments or other cash distributions on any series of preferred stock of such Person
        and all other dividend payments or other distributions on the Disqualified Stock of such Person
        (other than dividends or distributions payable to the Company or any Restricted Subsidiary),

in each case, on a consolidated basis and in accordance with IFRS, but not, in each case, including any
non-cash interest expense relating to Subordinated Shareholder Debt and any interest paid or payable on
Indebtedness between the Company and any of its Restricted Subsidiaries or between any Restricted
Subsidiary and any other Restricted Subsidiary.

0101521-0000029 UKO3: 2000896815.22                   133
                                                                                                    847
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 849 of 1648



Fixed Charge Coverage Ratio means, with respect to any specified Person for any period, the ratio of
(a) Consolidated EBITDA of such Person for such period to (b) the Fixed Charges of such Person for such
period in each case with any adjustments made in accordance with Section 12.

Government Guaranteed Securities means:

(1)     securities issued or directly and fully guaranteed or insured by the U.S. government or any agency or
        instrumentality thereof (other than Cash Equivalents) and in each case with maturities not exceeding
        two years from the date of acquisition;

(2)     corresponding instruments by any member state of the European Union (provided that such member
        state has one of the two highest ratings obtainable from Moody's or S&P) or Switzerland or Norway
        or Japan or the United Kingdom, or any agency or instrumentality of any member state of the
        European Union (provided that such member state has one of the two highest ratings obtainable from
        Moody's or S&P) or Switzerland or Norway or Japan or the United Kingdom and in each case with
        maturities not exceeding two years from the date of acquisition; and

(3)     investments in any fund that invests exclusively in investments of the type described in clauses (1)
        and (2) of this definition which fund may also hold immaterial amounts of cash pending investment
        and/or distribution.

guarantee means a guarantee other than by endorsement of negotiable instruments for collection or deposit
in the ordinary course of business of all or any part of any Indebtedness (whether arising by agreements to
keep-well, to take or pay or to maintain financial statement conditions, pledges of assets or otherwise).

Hedging Obligations means, with respect to any specified Person, the obligations of such Person under:

(1)     interest rate swap agreements (whether from fixed to floating or from floating to fixed), interest rate
        cap agreements and interest rate collar agreements;

(2)     other agreements or arrangements designed to manage interest rates or interest rate risk; and

(3)     other agreements or arrangements designed to protect such Person against fluctuations in currency
        exchange rates or commodity prices.

Holdco Liquidation Payment means a payment to fund the liquidation costs of KCA Deutag Alpha II
Limited, KCAD Holdings I Limited, KCAD Holdings II Limited, KCA Deutag Finance I Limited, KCA
Deutag Finance II Limited, KCA Deutag Midco Limited, Land Rig Ventures I Limited, Land Rig Ventures II
Limited and KCA Deutag Drilling Rigs I Limited in accordance with the Scheme Documents.

IFRS means the international accounting standards promulgated by the International Accounting Standards
Board and its successors, as adopted by the European Union or the United Kingdom, as in effect from time to
time, unless otherwise stated; provided that at any date after the date of this Agreement, the Company may
make an irrevocable election to establish that IFRS shall mean, except as otherwise specified herein, IFRS as
in effect on a date that is on or prior to the date of such election.

Incur means create, incur, issue, assume, guarantee or otherwise become liable with respect to; and the
terms Incurs, Incurred and Incurrence have meanings correlative to the foregoing; provided, however,
that any Indebtedness or Capital Stock of a Person existing at the time such Person becomes a Restricted
Subsidiary, whether by merger, consolidation, acquisition or otherwise, will be deemed to be Incurred by
such Restricted Subsidiary at the time it becomes a Restricted Subsidiary and any Indebtedness pursuant to
any revolving credit or similar facility shall only be Incurred at the time any funds are borrowed thereunder).

Indebtedness means, with respect to any specified Person, any indebtedness of such Person (excluding
accrued expenses and trade payables):


0101521-0000029 UKO3: 2000896815.22                134
                                                                                                     848
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 850 of 1648



(1)     in respect of borrowed money;

(2)     evidenced by bonds, notes, debentures or similar instruments or letters of credit (or reimbursement
        agreements in respect thereof); provided that any counter-indemnity or reimbursement obligation
        under a letter of credit shall be considered Indebtedness only to the extent that the underlying
        obligation in respect of which the letter of credit has been issued would also be Indebtedness;

(3)     in respect of banker's acceptances;

(4)     representing Lease Obligations;

(5)     representing the balance deferred and unpaid of the purchase price of any property or services due
        more than one year after such property is acquired or such services are completed, unless being
        disputed in good faith;

(6)     representing any Hedging Obligations (provided that the amount of Indebtedness under Hedging
        Obligations of a Person will be calculated by reference to the net liability of such Person thereunder
        (as determined in accordance with IFRS as of the date of the most recent financial statements
        available at the date of determination)); or

(7)     the principal amount of any Disqualified Stock of the Company or any preferred stock of any
        Restricted Subsidiary,

        if and to the extent any of the preceding items (other than letters of credit and Hedging Obligations)
        would appear as a liability upon a balance sheet (excluding the notes thereto) of the specified Person
        prepared in accordance with IFRS. In addition, the term Indebtedness includes (i) all Indebtedness
        of others secured by a Lien on any asset of the specified Person (whether or not such Indebtedness is
        assumed by the specified Person); provided, however, that the amount of such Indebtedness shall be
        the lesser of (x) the Fair Market Value of such asset as of such date of determination and (y) the
        amount of such Indebtedness of such other Person; and (ii) to the extent not otherwise included, the
        guarantee by the specified Person of any Indebtedness of any other Person to the extent guaranteed
        by such Person.

Notwithstanding the foregoing, Indebtedness shall not include any

(A)     Subordinated Shareholder Debt,

(B)     Contingent Obligations Incurred in the ordinary course of business,

(C)     in connection with the purchase by the Company or any Restricted Subsidiary of any business, any
        post-closing payment adjustments to which the seller may become entitled to the extent such
        payment is determined by a final closing balance sheet or such payment depends on the performance
        of such business after the closing; provided, however, that, at the time of closing, the amount of any
        such payment is not determinable and, to the extent such payment thereafter becomes fixed and
        determined, the amount is paid within 30 days thereafter,

(D)     for the avoidance of doubt, any contingent obligations in respect of workers' compensation claims,
        early retirement or termination obligations, pension fund obligations or contributions or similar
        claims, obligations or contributions or social security or wage Taxes,

(E)     Qualified Receivables Financing; or

(F)     deferred or prepaid revenues, including prepayments or deposits received from clients or customers,
        in each case, in the ordinary course of business.




0101521-0000029 UKO3: 2000896815.22                135
                                                                                                    849
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 851 of 1648



Initial Public Offering means an Equity Offering of common stock or other common equity interests of the
Company or any Parent or any successor of the Company or any Parent (the IPO Entity) following which
there is a Public Market and, as a result of which, the shares of common stock or other common equity
interests of the IPO Entity in such offering are listed on an internationally recognized exchange or traded on
an internationally recognized market.

Investment Grade Rating means a rating equal to or higher than Baa3 (or the equivalent) by Moody's,
BBB- (or the equivalent) by S&P or the equivalent investment grade credit rating from any other Rating
Agency.

Investments means, with respect to any Person, all direct or indirect investments by such Person in other
Persons (including Affiliates) in the forms of loans (including guarantees or other obligations), advances or
capital contributions (excluding accounts receivable, trade credit and advances to customers or suppliers and
commission, travel and similar advances to officers, employees and consultants made in the ordinary course
of business), purchases or other acquisitions for consideration of Indebtedness, Equity Interests or other
securities issued by any other Person, together with any investments that are required under IFRS to be
classified as investments on a balance sheet (excluding the notes thereto) of such Person in the same manner
as other investments included in this definition and to the extent such transactions involve the transfer of
cash or other property. If the Company or any Subsidiary of the Company sells or otherwise disposes of any
Equity Interests of any direct or indirect Restricted Subsidiary of the Company such that, after giving effect
to any such sale or disposition, such Person is no longer a Restricted Subsidiary of the Company, the
Company will be deemed to have made an Investment on the date of any such sale or disposition equal to the
Fair Market Value of the Company's Investments in such Restricted Subsidiary that were not sold or
disposed of. Except as otherwise provided in this Agreement, the amount of an Investment will be
determined at the time the Investment is made and without giving effect to subsequent changes in value.

IPO Entity has the meaning assigned to it in the definition of Initial Public Offering.

IPO Market Capitalization means an amount equal to (1) the total number of issued and outstanding shares
of common stock or common equity interests of the IPO Entity at the time of closing of the Initial Public
Offering multiplied by (2) the price per share at which such shares of common stock or common equity
interests are sold in such Initial Public Offering.

LC and Bank Guarantee means any letters of credit, bank guarantee, completion or performance bond,
bid/tender bond, custom bond, advance payment guarantee, tax bond, surety bonds, appeal bonds, rent
guarantee bonds or any similar obligation used by the Company or any of its Restricted Subsidiaries in the
ordinary course of business or consistent with past practice, including issuance of any back to back letters of
credit, guarantees or similar instruments in favor of an issuer of any such instrument.

Lien means, with respect to any asset, any mortgage, lien, pledge, charge, security interest or encumbrance
of any kind in respect of such asset, whether or not filed, recorded or otherwise perfected under applicable
law, including any conditional sale or other title retention agreement, any lease in the nature thereof.

Lease Obligation means an obligation that is required to be classified and accounted for as a lease for
financial reporting purposes on the basis of IFRS. The amount of Indebtedness will be, at the time any
determination is to be made, the amount of such obligation required to appear on a balance sheet (excluding
any notes thereto) prepared in accordance with IFRS, and the Stated Maturity thereof will be the date of the
last payment of rent or any other amount due under such lease prior to the first date such lease may be
terminated without penalty.

Management means any members of management of any Parent, the Company or any Restricted Subsidiary
of the Company (for this purpose including any person who was a member of management when acquiring
an interest) or any former member of management and/or any other person directly or indirectly holding any
interest pursuant to a MIP.



0101521-0000029 UKO3: 2000896815.22                136
                                                                                                     850
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 852 of 1648



Management Advances means, loans or advances made to, or guarantees with respect to loans or advances
made to, Management, directors, current or former officers, employees or consultants of any Parent, the
Company or any Restricted Subsidiary of the Company (or to any trust or other entity holding shares or other
investments in connection with any MIP):

(1)     in respect of travel, entertainment or moving related expenses Incurred in the ordinary course of
        business;

(2)     in respect of moving related expenses Incurred in connection with any closing or consolidation of
        any facility or office; or

(3)     (in the case of this clause (3)) in the ordinary course of business or consistent with past practice not
        to exceed the greater of $5.0 million and 2.0% of Consolidated EBITDA in the aggregate at any one
        time outstanding, subject to the approval of the Board of Directors of the Company.

Market Capitalization means an amount equal to (i) the total number of issued and outstanding shares of
common stock or common equity interests of the IPO Entity on the date of the declaration of the relevant
dividend multiplied by (ii) the arithmetic mean of the closing prices per share of such common stock or
common equity interests for the 30 consecutive trading days immediately preceding the date of declaration of
such dividend.

MIP means any management equity plan, employee benefit scheme, incentive scheme or other similar or
equivalent arrangement.

MIP Payment means any payment or transaction which is, or which is to be made, entered into or used
directly or indirectly (or to facilitate any such step or payment):

(1)     to make payment to a member of any MIP (including payments to members leaving any MIP) or any
        trust or other person in respect of any MIP or pay any costs and expenses properly incurred in the
        establishing and maintaining of any MIP (provided that, for the avoidance of doubt, nothing in this
        Agreement shall prohibit any payments to, or the acquisition of shares or other interests or
        investments of, employees or Management); and/or

(2)     for repayment or refinancing of amounts outstanding under any loan made in connection with an
        MIP or capitalisation of such loans.

Moody's means Moody's Investors Service, Inc. and its successors and assigns.

Net Income means, with respect to any Person for any period, the net income (loss) of such Person for such
period, determined in accordance with IFRS and before any reduction in respect of dividends on preferred
stock.

Net Proceeds means the aggregate cash proceeds received by the Company or any of its Restricted
Subsidiaries in respect of any Asset Sale (including, without limitation, any cash received upon the sale or
other disposition of any Designated Non-cash Consideration received in any Asset Sale and any cash
payments received by way of deferred payment of principal pursuant to a note or installment receivable or
otherwise, but only as and when received, but excluding the assumption by the acquiring Person of
Indebtedness relating to the disposed assets or other consideration received in any non-cash form), net of the
direct costs relating to such Asset Sale and the sale of such Designated Non-cash Consideration, including,
without limitation, legal, accounting and investment banking fees, and sales commissions, and any relocation
expenses Incurred as a result of the Asset Sale or Taxes paid or payable as a result of the Asset Sale, in each
case, after taking into account any available tax credits or deductions and any tax sharing arrangements, and
amounts required to be applied to the repayment of Indebtedness, other than Indebtedness under a Credit
Facility, secured by a Lien on the asset or assets that were the subject of such Asset Sale and any reserve for
adjustment in respect of the sale price of such asset or assets established in accordance with IFRS, including


0101521-0000029 UKO3: 2000896815.22                 137
                                                                                                      851
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 853 of 1648



without limitation, pension and post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such transaction.

Notes Offer means an offer to the redeem any Public Debt that is Pari Passu Indebtedness pursuant to the
terms of any Indenture.

Obligations means any principal, interest, penalties, fees, indemnifications, reimbursements, damages and
other liabilities payable under the documentation governing any Indebtedness.

Officer means, with respect to any Person, the chairman of the Board of Directors, the chief executive
officer, the president, the chief operating officer, the chief financial officer, the head of treasury, the
treasurer, any assistant treasurer, the head of corporate development, the head of group accounting, the
controller, the secretary, any senior vice president, any vice president or any assistant vice president of such
Person or any other Person that the Board of Directors of such Person shall designate for such purpose.

Officer's Certificate means a certificate signed on behalf of the Company by an Officer of the Company
that meets the requirements of this Agreement.

Opinion of Counsel means a written opinion from legal counsel reasonably satisfactory to the Bank.

Ordinary Course Lease Obligations means any Lease Obligation relating to property or assets in which a
significant portion of the risks and rewards of ownership are not transferred to the Company or any
Restricted Subsidiary as lessee and are Incurred in the ordinary course of business (in the good faith
determination of the Company).

Parent means any direct or indirect parent company or entity of the Company and where specified any direct
or indirect parent company or entity of the specified entity.

Pari Passu Indebtedness means any Indebtedness of the Company or any Guarantor that is pari passu in
right of payment to the Facility.

Permitted Business means the businesses, services or activities of the Company and its Subsidiaries and
joint ventures engaged in on the date of this Agreement and any other businesses, services or activities that
are similar, incidental, complementary, ancillary or reasonably related to, or a reasonable extension,
expansion or development of, such businesses.




Permitted Collateral Liens means:

(1)     (a) Liens on the Collateral that are described in one or more of clauses (4), (8), (12), (13), (15), (17),
        (18), (20), (22), (23), (24), (26), (27), (29), (30), (31) and (32) of the definition of Permitted Liens
        and that, in each case, would not materially interfere with the ability of the Security Agent to enforce
        any Lien over the Collateral and (b) Liens on assets that only constitute part of the Collateral because
        such assets are subject to a floating charge for the benefit of (or to secure) the Facility that are
        described in one or more clauses of the definition of Permitted Liens;

(2)     Liens on the Collateral to secure Indebtedness:

        (a)     pursuant to the 2025 Notes (or the 2025 Notes Guarantees) (excluding any Additional 2025
                Notes (or any guarantee of Additional 2025 Notes)) and Permitted Refinancing Indebtedness
                in respect thereof (and Permitted Refinancing Indebtedness in respect of such Permitted
                Refinancing Indebtedness;


0101521-0000029 UKO3: 2000896815.22                  138
                                                                                                        852
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 854 of 1648



        (b)     pursuant to Section 4(b)(1), which Indebtedness (up to an aggregate amount not
                exceeding the greater of (x) $225.0 million and (y) 100% of Consolidated EBITDA
                at any time and with any Indebtedness under any Cash Management Facilities to be
                calculated on a net basis to the extent permitted under the relevant Cash Management
                Facility) may have super senior priority status in respect of the proceeds from the
                enforcement of the Collateral;

        (c)     pursuant to Section 4(b)(1)(B), Section 4(b)(17) and Section 4(b)(22) and Permitted
                Refinancing Indebtedness in respect of any of such Indebtedness (and Permitted Refinancing
                Indebtedness in respect of such Permitted Refinancing Indebtedness);

        (d)     pursuant to Sections 4(b)(6) (but with respect to Lease Obligations covering only the assets
                acquired, improved, constructed, leased with or financed by such Indebtedness, the shares of
                entities that own such assets, and receivables and bank accounts therefrom);

        (e)     pursuant to Section 4(b)(10) and Hedging Obligations in connection with any Senior Notes;
                which may have super senior priority status in respect of the proceeds from the enforcement
                of the Collateral;

        (f)     pursuant to Section 4(b)(11) (to the extent such guarantee is in respect of Indebtedness
                otherwise permitted to be secured and is specified in this definition of Permitted Collateral
                Liens);

        (g)     pursuant to Section 4(b)(14) and Section 4(b)(15) and Permitted Refinancing Indebtedness
                in respect of any of such Indebtedness (and Permitted Refinancing Indebtedness in respect of
                such Permitted Refinancing Indebtedness);

        (h)     pursuant to Section 4(b)(12)(A) and Section 4(b)(19);

        (i)     on a basis junior to the Liens on such Collateral securing the Facility and Permitted
                Refinancing Indebtedness in respect thereof (and Permitted Refinancing Indebtedness in
                respect of such Permitted Refinancing Indebtedness); and

        (j)     solely with respect to Collateral securing any Senior Notes or guarantees in respect thereof,
                Indebtedness issued or borrowed by any issuer of Senior Notes and the guarantees in respect
                thereof; provided that such Liens rank junior to the Liens on the same Collateral securing the
                Facility;

        provided, that with respect to this clause (2) each of the secured parties to any such Indebtedness
        (acting directly or through its respective creditor representative) will have entered into the
        Intercreditor Agreement or an Additional Intercreditor Agreement; provided, further that subject to
        the Agreed Security Principles all property and assets (including, without limitation, the Collateral)
        of the Company or any Restricted Subsidiary securing such Indebtedness (including any guarantees
        thereof) or Permitted Refinancing Indebtedness secure the Facility on a senior or pari passu basis,
        except to the extent provided in clauses (b) and (e) above.

For purposes of determining compliance with this definition, (w) a Lien need not be Incurred solely by
reference to one category of Permitted Collateral Liens described in this definition, but may be Incurred
under any combination of such categories (including in part under one such category and in part under any
other such category), (x) in the event that a Lien (or any portion thereof) meets the criteria of one or more of
such categories of Permitted Collateral Liens, the Company shall, in its sole discretion, classify or reclassify
such Lien (or any portion thereof) in any manner that complies with this definition, (y) the principal amount
of Indebtedness secured by a Lien outstanding under any category of Permitted Collateral Liens shall be
determined after giving effect to the application of proceeds of any such Indebtedness to refinance any such
other Indebtedness, and (z) any Lien securing Indebtedness that was permitted to secure such Indebtedness at


0101521-0000029 UKO3: 2000896815.22                 139
                                                                                                      853
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 855 of 1648



the time of the Incurrence of such Indebtedness shall also be permitted to secure any increase in the amount
of such Indebtedness in connection with the accrual of interest, the accretion of accreted value, the payment
of interest in the form of additional Indebtedness and the payment of dividends on Capital Stock constituting
Indebtedness in the form of additional shares of the same class of Capital Stock.

Permitted Debt has the meaning given in Section 4.

Permitted Holders means each of (a) the Equity Investors and Related Parties (other than the Company and
any of its Restricted Subsidiaries), (b) any person or group whose acquisition of beneficial ownership
constitutes a Change of Control in respect of which the Bank has not required a prepayment and cancellation
pursuant to Clause 9 (Mandatory prepayment - Change of Control), together with its Affiliates, (c) any
group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act as in effect on the
date of this Agreement) of which any of the foregoing are members, provided that in the case of such group
and without giving effect to the existence of such group or any other group, the persons referred to in clauses
(a) and (b) above, collectively, have beneficial ownership, directly or indirectly, of more than 50% of the
total voting power of the Voting Stock of the Company or any of its direct or indirect parent entities held by
such group, and (d) any person acting as an underwriter in connection with any public or private offering of
the common stock or other common equity interests of the Company or any of its direct or indirect parent
entities.

Permitted Investments means:

(1)     any Investment in the Company or in a Restricted Subsidiary of the Company;

(2)     any Investment in cash, Cash Equivalents or Government Guaranteed Securities;

(3)     any Investment by the Company or any Restricted Subsidiary of the Company in a Person, if as a
        result of such Investment:

        (a)     such Person becomes a Restricted Subsidiary of the Company; or

        (b)     such Person, in one transaction or a series of related transactions, is merged, consolidated or
                amalgamated with or into, or transfers or conveys substantially all of its assets to, or is
                liquidated into, the Company or a Restricted Subsidiary of the Company, and, in each of
                cases (a) and (b), any Investment then held by such Person; provided that any such
                Investment was not made by such Person in connection with, or in anticipation or
                contemplation of, such Person becoming a Restricted Subsidiary of the Company or such
                merger, consolidation, amalgamation, transfer, conveyance or liquidation;

(4)     any Investment made as a result of the receipt of non-cash consideration from an Asset Sale that was
        made pursuant to and in compliance with Section 5 or any acquisition or other Investment made in
        accordance with Section 5(c);

(5)     any Investment the payment for which consists of Equity Interests (other than Disqualified Stock) of
        the Company or any Parent (which Investment, in the case of any Parent, is contributed to the
        common equity capital of the Company; provided that any such contribution shall be excluded from
        Section 2(a)(C)(ii);

(6)     any Investments received (i) in compromise or resolution of (A) obligations of trade creditors or
        customers that were Incurred in the ordinary course of business of the Company or any of its
        Restricted Subsidiaries, including pursuant to any plan of reorganization or similar arrangement
        upon the bankruptcy or insolvency of any trade creditor or customer; or (B) litigation, arbitration or
        other disputes; or (ii) as a result of a foreclosure by the Company or any of its Restricted
        Subsidiaries with respect to any secured Investment or other transfer of title with respect to any
        secured Investment in default;


0101521-0000029 UKO3: 2000896815.22                140
                                                                                                     854
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 856 of 1648



(7)     Investments represented by Hedging Obligations;

(8)     [Reserved];

(9)     guarantees issued in accordance with Section 4;

(10)    any Investment existing, or made pursuant to binding commitments existing, on the date of this
        Agreement and any Investment that replaces, refinances or refunds such Investment; provided that
        the new investment is in an amount that does not exceed the amount replaced, refinanced or
        refunded, and is made in the same Person as the Investment replaced, refinanced or refunded;

(11)    Investments consisting of purchases and acquisitions of inventory, supplies, materials and equipment
        or purchases of contract rights or licenses or leases of intellectual property, in each case in the
        ordinary course of business;

(12)    additional Investments by the Company or any Restricted Subsidiary having an aggregate Fair
        Market Value (measured on the date each such Investment was made and without giving effect to
        subsequent changes in value), taken together with all other Investments made pursuant to this
        clause (12) that are at the time outstanding not to exceed the greater of $80.0 million and 35.0% of
        Consolidated EBITDA; provided, however, that if any Investment pursuant to this clause (12) is
        made in a Person that is not a Restricted Subsidiary of the Company at the date of the making of
        such Investment and such Person becomes a Restricted Subsidiary of the Company after such date,
        such Investment shall thereafter be deemed to have been made pursuant to clause (1) of this
        definition and shall cease to have been made pursuant to this clause (12);

(13)    Investments in joint ventures or in any Unrestricted Subsidiary of the Company or any of its
        Restricted Subsidiaries having an aggregate Fair Market Value (measured on the date each such
        Investment was made and without giving effect to subsequent changes in value), taken together with
        all other Investments made pursuant to this clause (13) that are at the time outstanding not to exceed
        the greater of $80.0 million and 35.0% of Consolidated EBITDA; provided, however, that if an
        Investment is made pursuant to this clause (13) in a Person that is not a Restricted Subsidiary of the
        Company at the date of the making of such Investment and such Person becomes a Restricted
        Subsidiary of the Company after such date, such Investment shall thereafter be deemed to have been
        made pursuant to clause (1) of this definition and shall cease to have been made pursuant to this
        clause (13);

(14)    any Investments made in connection with a Qualified Receivables Financing, including Investments
        of funds held in accounts permitted or required by the arrangements governing such Qualified
        Receivables Financing or any related indebtedness;

(15)    Investments in the 2025 Notes, any Additional 2025 Notes and any other Indebtedness of the
        Company or any of its Restricted Subsidiaries; and

(16)    Investments contemplated by the Restructuring.

Permitted Liens means:

(1)     Liens in favor of the Company or any Restricted Subsidiary;

(2)     Liens on property (including Capital Stock) of a Person existing at the time such Person becomes a
        Restricted Subsidiary or is merged with or into or consolidated with the Company or any Restricted
        Subsidiary of the Company; provided that such Liens were in existence prior to, and not Incurred in
        contemplation of, such Person becoming a Restricted Subsidiary or such merger or consolidation,
        and do not extend to any assets other than those of the Person that becomes a Restricted Subsidiary
        or is merged into or consolidated with the Company or the Restricted Subsidiary;


0101521-0000029 UKO3: 2000896815.22                141
                                                                                                    855
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 857 of 1648



(3)     Liens on property (including Capital Stock) existing at the time of acquisition of the property by the
        Company or any Subsidiary of the Company; provided that such Liens were in existence prior to,
        such acquisition, and not Incurred in contemplation of, such acquisition and do not extend to any
        property other than the property so acquired by the Company or such Restricted Subsidiary;

(4)     Liens to secure Indebtedness permitted by Section 4(b)(12) and Liens or deposits to secure the
        performance of tenders, trade contracts, insurance, guarantees, leases, bids, statutory or regulatory
        obligations, or surety, appeal, indemnity or performance bonds, warranty, contractual, netting or
        set-off requirements or other obligations of a like nature Incurred in the ordinary course of business
        or consistent with past practice;

(5)     Liens securing reimbursement obligations with respect to commercial letters of credit which
        encumber documents and other assets relating to such letters of credit and products and proceeds
        thereof;

(6)     Liens to secure Lease Obligations permitted to be Incurred pursuant to Section 4 covering only the
        assets acquired with or financed by such Lease Obligation;

(7)     Liens existing on the date of this Agreement;

(8)     Liens for Taxes, assessments or governmental charges or claims that are not yet delinquent or that
        are being contested in good faith by appropriate proceedings; provided that any reserve or other
        appropriate provision as is required in conformity with IFRS has been made therefor;

(9)     Liens created for the benefit of (or to secure) the Facility;

(10)    (a) Liens (other than on rigs owned by any Guarantor) securing Indebtedness or other obligations of
        the Company or any of its Restricted Subsidiaries at any time outstanding that do not exceed the
        greater of $90.0 million and 37.5% of Consolidated EBITDA and (b) Liens securing Indebtedness
        permitted by Section 4(b)(22);

(11)    Liens arising under licenses of intellectual property in the ordinary course of business;

(12)    Liens to secure any Cash Management Facilities including in respect of any netting or setting off
        arrangements;

(13)    Liens arising under retention of title, extended retention of title (including, without limitation,
        verlängerter Eigentumsvorbehalt), or conditional sale arrangements in the ordinary course of trading
        and on arm's length terms;

(14)    Liens on equipment of the Company or any Restricted Subsidiary granted in the ordinary course of
        business to clients upon whose property or premises such equipment is located;

(15)    Liens imposed by law (including, without limitation, Liens in favor of customers for equipment
        under order or in respect of advances paid in connection therewith), such as carriers',
        warehousemen's, landlord's, lessor's, suppliers, banks, repairmen's and mechanics' Liens, and Liens
        of landlords securing obligations to pay lease payments that are not yet due and payable or in
        default, including, without limitation, any security in favor of landlords or warehouse operators
        (Pfandrecht des Vermieters oder Lagerhalters) arising solely by operation of law in favor of the
        relevant third party landlord or warehouse operator under a lease or warehousing agreement, in each
        case, Incurred in the ordinary course of business;

(16)    Liens on property or assets (including Equity Interests) at the time the Company or a Restricted
        Subsidiary acquired such property or assets, including any acquisition by means of a merger or
        consolidation with or into the Company or any Restricted Subsidiary; provided, however, that such
        Liens are not created or Incurred in connection with, or in contemplation of, such acquisition;

0101521-0000029 UKO3: 2000896815.22                  142
                                                                                                    856
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 858 of 1648



        provided, further, that the Liens may not extend to any other property owned by the Company or any
        Restricted Subsidiary;

(17)    Liens Incurred or deposits made in the ordinary course of business to secure payment of workers'
        compensation or to participate in any fund in connection with workmen's compensation,
        unemployment insurance, pensions or other social security programs including, without limitation,
        section 8a of the German Act on Partial Retirement (Altersteilzeitgesetz) or section 7e of the German
        Social Security Code, Part IV (Sozialgesetzbuch IV);

(18)    easements, rights of way, zoning and similar restrictions, reservations (including severances, leases
        or reservations of oil, gas, coal, minerals or water rights), restrictions or encumbrances in respect of
        real property or title defects that were not Incurred in connection with Indebtedness and that do not
        in the aggregate materially adversely affect the value of said properties (as such properties are used
        by the Company or its Subsidiaries) or materially impair their use in the operation of the business of
        the Company and its Subsidiaries;

(19)    Liens to secure any Permitted Refinancing Indebtedness permitted to be Incurred under this
        Agreement; provided, however, that:

        (a)     the new Lien shall be limited to all or part of the same property and assets that secured or,
                under the written agreements pursuant to which the original Lien arose, could secure the
                original Lien (plus improvements and accessions to such property or proceeds or
                distributions thereof); and

        (b)     the Indebtedness secured by the new Lien is not increased to any amount greater than the
                sum of (x) the original principal amount, or, if greater, committed amount, of the
                Indebtedness being renewed, refunded, refinanced, replaced, defeased or discharged with
                such Permitted Refinancing Indebtedness and (y) an amount necessary to pay any fees and
                expenses, including premiums, related to such renewal, refunding, refinancing, replacement,
                defeasance or discharge;

(20)    Liens arising from Uniform Commercial Code financing statement filings regarding operating leases
        entered into by the Company or any of its Restricted Subsidiaries in the ordinary course of business;

(21)    Liens on Capital Stock of an Unrestricted Subsidiary that secure Indebtedness or other obligations of
        such Unrestricted Subsidiary;

(22)    Liens securing insurance premium financing arrangements; provided that such Lien is limited to the
        applicable insurance contracts;

(23)    Liens arising by way of set-off or pledge (in favor of the account holding bank) arising by operation
        of law or under standard banking terms and conditions provided that the relevant bank account has
        not been set up nor has the relevant credit balance arisen in order to implement a secured financing;

(24)    Liens on escrowed proceeds for the benefit of related holders of debt securities or other Indebtedness
        (or the underwriter or arrangers thereof) or on cash set aside at the time of the Incurrence of any
        Indebtedness or government securities purchased with such cash;

(25)    Liens securing Hedging Obligations permitted pursuant to Section 4(b)(10);

(26)    Liens on property or assets under construction (and related rights) in favor of a contractor or
        developer or arising from progress or partial payments by a third party relating to such property or
        assets;

(27)    Liens on specific items of inventory or other goods (and the proceeds thereof) of any Person
        securing such Person's obligations in respect of bankers' acceptances issued or created in the

0101521-0000029 UKO3: 2000896815.22                 143
                                                                                                      857
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 859 of 1648



        ordinary course of business for the account of such Person to facilitate the purchase, shipment or
        storage of such inventory or other goods;

(28)    [Reserved];

(29)    Leases (other than Lease Obligations), licenses, subleases and sublicenses of assets in the ordinary
        course of business;

(30)    Liens on Receivables and related assets Incurred in connection with a Qualified Receivables
        Financing (including Liens encumbering cash deposits in bank accounts established in connection
        with a Qualified Receivables Financing and Liens encumbering cash and Cash Equivalents collected
        from Receivables that are part of or subject to a Qualified Receivables Financing);

(31)    bankers' Liens, rights of set-off or similar rights and remedies as to deposit accounts (including any
        Lien created or subsisting over any asset held in any securities depository or any clearing house
        pursuant to the standard terms and procedures of the relevant securities depository or clearing house
        applicable in the normal course of trading), Liens arising out of judgments or awards not constituting
        an Event of Default and notices of lis pendens and associated rights related to litigation being
        contested in good faith by appropriate proceedings and for which adequate reserves have been made;

(32)    Liens on cash, Cash Equivalents or other property arising in connection with the defeasance,
        discharge or redemption of Indebtedness;

(33)    limited recourse Liens in respect of the ownership interests in, or assets owned by, any joint ventures
        which are not Restricted Subsidiaries securing obligations of such joint ventures;

(34)    Liens on any proceeds loan made by the Company or any Restricted Subsidiary in connection with
        any future Incurrence of Indebtedness permitted under this Agreement and securing that
        Indebtedness;

(35)    any interest or title of a lessor under any operating lease;

(36)    Liens on assets or property of a Restricted Subsidiary of the Company (other than a Guarantor)
        securing Indebtedness of such Restricted Subsidiary or another Restricted Subsidiary (other than a
        Guarantor);

(37)    Liens over cash paid into an escrow account pursuant to any purchase price retention arrangement as
        part of any permitted disposal by the Company or a Restricted Subsidiary on condition that the cash
        paid into such escrow account in relation to a disposal does not represent more than 15% of the net
        proceeds of such disposal; and

(38)    Liens securing Indebtedness under Section 4(b)(1) to the extent such Lien is not able or required to
        be granted to secure the Facility pursuant to the Agreed Security Principles.



Permitted Payments to Parent means, without duplication as to amounts:

(1)     customary indemnification obligations of any Parent owing to directors, officers, employees or other
        Persons under its charter or by-laws or pursuant to written agreement with any such Person to the
        extent relating to the Company and its Subsidiaries;

(2)     payments to any Parent to pay fees and expenses (including franchise or similar Taxes and fees and
        expenses properly Incurred in the ordinary course of business to auditors and legal advisors) required
        to maintain its corporate existence, customary salary, bonus and other benefits payable to officers
        and employees of any Parent of the Company and general corporate overhead expenses of any Parent

0101521-0000029 UKO3: 2000896815.22                  144
                                                                                                     858
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 860 of 1648



        of the Company, director's and officer's insurance to the extent such fees and expenses are
        attributable to the ownership or operation of the Company and its Subsidiaries not to exceed the
        greater of $5.0 million and 2.0% of Consolidated EBITDA in any 12 month period;

(3)     for so long as the Company is a member of a group filing a consolidated or combined tax return with
        any Parent, payments to any Parent in respect of an allocable portion of the tax liabilities of such
        group that is attributable to the Company and its Subsidiaries (Tax Payments). The Tax Payments
        shall not exceed the lesser of (i) the amount of the relevant Tax (including any penalties and interest)
        that the Company would owe if the Company were filing a separate tax return (or a separate
        consolidated or combined return with its Subsidiaries that are members of the consolidated or
        combined group), taking into account any carryovers and carrybacks of tax attributes (such as net
        operating losses) of the Company and such Subsidiaries from other taxable years and (ii) the net
        amount of the relevant Tax that such Parent actually owes to the appropriate Tax authority. Any Tax
        Payments received from the Company shall be paid over to the appropriate taxing authority within
        30 days of any Parent's receipt of such Tax Payments or refunded to the Company;

(4)     costs (including all professional fees and expenses) Incurred by any Parent in connection with
        reporting obligations under or otherwise Incurred in connection with compliance with applicable
        laws, rules or regulations of any governmental, regulatory or self-regulatory body or stock exchange,
        this Agreement or any other agreement or instrument relating to Indebtedness of the Company or any
        Restricted Subsidiaries, including in respect of any reports filed with respect to the U.S. Securities
        Act, U.S. Exchange Act or the respective rules and regulations promulgated thereunder;

(5)     fees and expenses of any Parent Incurred in relation to any public offering or other sale of Capital
        Stock or Indebtedness (whether or not completed) (a) where the net proceeds of such offering or sale
        are intended to be received by or contributed to the Company or any Restricted Subsidiaries; (b) in a
        prorated amount of such expenses in proportion to the amount of such net proceeds intended to be so
        received or contributed; or (c) otherwise on an interim basis prior to completion of such offering so
        long as any Parent will cause the amount of such expenses to be repaid to the Company or the
        relevant Restricted Subsidiary out of the proceeds of such offering promptly if completed and there
        is a reasonable expectation of completion; and

(6)     fees and expenses (including the fees and expenses of legal counsel) of any Parent Incurred in
        connection with the issuance of the 2025 Notes, any refinancing thereof and the Restructuring,
        including to fund any Holdco Liquidation Payment, and any other amount payable under the Scheme
        Documents.

Permitted Refinancing Indebtedness means any Indebtedness of the Company or any of its Restricted
Subsidiaries issued in exchange for, or the net proceeds of which are used to extend, renew, refund,
refinance, replace, defease or discharge other Indebtedness of the Company or any of its Restricted
Subsidiaries (other than intercompany Indebtedness); provided that:

(1)     the principal amount (or accreted value, if applicable, or if issued with original issue discount,
        aggregate issue price) of such Permitted Refinancing Indebtedness does not exceed the principal
        amount (or accreted value, if applicable) of the Indebtedness extended, renewed, refunded,
        refinanced, replaced, defeased or discharged (plus any accrued interest and any premium required to
        be paid on the Indebtedness being so renewed, refunded, replaced, defeased or discharged, plus the
        amount of all fees, commissions and expenses Incurred in connection therewith); and

(2)     such Permitted Refinancing Indebtedness has a final maturity date equal to or later than the final
        maturity date of, and has a Weighted Average Life to Maturity (disregarding any nominal
        amortization at the Company's option) equal to or greater than the remaining Weighted Average Life
        to Maturity of, the Indebtedness being extended, renewed, refunded, refinanced, replaced, defeased
        or discharged; and



0101521-0000029 UKO3: 2000896815.22                 145
                                                                                                      859
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 861 of 1648



(3)     if the Indebtedness being extended, renewed, refunded, refinanced, replaced, defeased or discharged
        is expressly contractually subordinated in right of payment to the Facility, such Permitted
        Refinancing Indebtedness is subordinated in right of payment to, the Facility on terms at least as
        favorable to the Bank as those contained in the documentation governing the Indebtedness being
        extended, renewed, refunded, refinanced, replaced, defeased or discharged.

Permitted Refinancing Indebtedness in respect of any Credit Facility or any other Indebtedness may be
Incurred from time to time after the termination, discharge, or repayment of any such Credit Facility or other
Indebtedness.

Permitted Reorganization means any amalgamation, demerger, merger, voluntary liquidation,
consolidation, reorganization, redomiciliation, winding up, arrangement, corporate reconstruction or other
similar or equivalent transaction involving the Company or any Restricted Subsidiary (other than any
transaction which involves the Company ceasing to be the surviving entity) and the assignment, transfer or
assumption of intragroup receivables and payables among the Company or any Restricted Subsidiaries in
connection therewith (a Reorganization) that is made on a solvent basis; provided that after giving effect to
such Reorganization: (a) all of the business and assets of the Company and its Restricted Subsidiaries
remain owned by the Company and its Restricted Subsidiaries, (b) any payments or assets distributed in
connection with such Reorganization remain within the Company and its Restricted Subsidiaries and (c) if
the assets of a Restricted Subsidiary party to the Reorganization form part of the Collateral, substantially
equivalent Liens (excluding for this purpose any hardening periods or the limitations anticipated by the
Agreed Security Principles) must be granted over any shares that were held by that Restricted Subsidiary and
over any other such assets that are distributed to a Guarantor.

Person means any individual, corporation, partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, limited liability company or government or other entity.

Public Debt means any Indebtedness consisting of bonds, debentures, notes or other similar debt securities
issued in (1) a public offering registered under the U.S. Securities Act or (2) a private placement to
institutional investors that is underwritten for resale in accordance with Rule 144A or Regulation S under the
U.S. Securities Act, whether or not it includes registration rights entitling the holders of such debt securities
to registration thereof with the SEC for public resale.

Public Market means any time after:

(1)     an Equity Offering has been consummated; and

(2)     shares of common stock or other common equity interests of the IPO Entity having a market value in
        excess of $100.0 million on the date of such Equity Offering have been distributed pursuant to such
        Equity Offering.

Qualified Receivables Financing means any financing (including, at the company's election, any factoring)
pursuant to which the Company or any of its Restricted Subsidiaries may sell, convey or otherwise transfer
to any other Person or grant a security interest in, any Receivables (and related assets); provided that (a) the
covenants, events of default and other provisions applicable to such financing shall be on market terms (as
determined in good faith by the Company's Board of Directors or senior management) at the time such
financing is entered into, (b) the interest rate applicable to such financing shall be a market interest rate (as
determined in good faith by the Company's Board of Directors or senior management) at the time such
financing is entered into and (c) such financing shall be non-recourse to the Company or any of its Restricted
Subsidiaries except in relation to a Receivables Repurchase Obligation or to the extent customary for such
transactions (as determined in good faith by the Company's Board of Directors or senior management).

Rating Agency means each of S&P, Moody's, Fitch or any other internationally recognized statistical rating
organization or organizations identified by the U.S. Securities and Exchange Commission, or in each case its
affiliated rating agencies outside of the United States.


0101521-0000029 UKO3: 2000896815.22                 146
                                                                                                       860
      20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                             (Explanatory Statement) Pg 862 of 1648



Receivable means any accounts receivable, inventory, royalty, licenses, contracts or revenue streams subject
to a Qualified Receivables Financing.

Receivables Fees means distributions or payments made directly or by means of discounts with respect to
any participation interest issued or sold in connection with, and other fees paid to a Person that is not the
Company or any of its Restricted Subsidiaries in connection with any Qualified Receivables Financing.

Receivables Repurchase Obligation means any obligation of a seller of Receivables in a Qualified
Receivables Financing to repurchase Receivables arising as a result of a breach of a representation, warranty
or covenant or otherwise, including as a result of a Receivable or portion thereof becoming subject to any
asserted defense, dispute, off-set or counterclaim of any kind as a result of any action taken by, any failure to
take action by or any other event relating to the seller.

Related Party means:

(1)     any controlling stockholder, partner or member, or any 50% (or more) owned Subsidiary, or
        immediate family member (in the case of an individual), of any Equity Investor; or

(2)     any trust, corporation, partnership or other entity, the beneficiaries, stockholders, partners, owners or
        Persons beneficially holding a 50% or more controlling interest of which consist of any one or more
        Equity Investors and/or such other Persons referred to in the immediately preceding clause.

Restricted Investment means an Investment other than a Permitted Investment.

Restricted Payments has the meaning given in Section 2.

Restricted Subsidiary of a Person means any Subsidiary of the referent Person that is not an Unrestricted
Subsidiary.

Reversion Date has the meaning given in Section 10.

Rule 144A means Rule 144A promulgated under the U.S. Securities Act.

S&P means Standard & Poor's Ratings Services and its successors and assigns.

Senior Facilities Agreement means:

(1)     this Agreement;

(2)     the letter of credit facility dated the date of this Agreement between among others the Company and
        First Abu Dhabi Bank PJSC; or

(3)     any other facilities agreement entered into by the Company and/or any Restricted Subsidiary after
        the date of this Agreement evidencing the terms of any loan or LC or Bank Guarantee facility, in
        each case, as amended, restated, supplemented, waived, replaced (whether or not upon termination,
        and whether with the original lenders or otherwise), restructured, repaid, refunded, refinanced or
        otherwise modified from time to time, including any agreement extending the maturity thereof,
        refinancing, replacing or otherwise restructuring all or any portion of the Indebtedness under such
        agreement or any successor or replacement agreement or agreements or increasing the amount made
        available thereunder (subject to compliance with Section 4) or altering the maturity thereof.

Senior Notes means any Indebtedness of a Parent or any Subsidiary of a Parent designated as a "Parent Debt
Facility" or "Parent Debt Notes" under the Intercreditor Agreement or any Additional Intercreditor
Agreement.




0101521-0000029 UKO3: 2000896815.22                 147
                                                                                                       861
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 863 of 1648



Senior Secured Indebtedness means, as of any date of determination, the principal amount of any
Indebtedness that is secured by a Lien on the Collateral that ranks or is intended to rank pari passu
with the Liens on the Collateral securing the Facility, excluding any Indebtedness incurred under
(1)(A), (6)(A) (unless it is secured by a Lien on the Collateral that ranks pari passu to the Facility,
but still excluding any Indebtedness secured by a Lien described under clause (1)(b) of the
definition of Permitted Collateral Liens), (6)(B), (8), (9), (10), (11), (12), (13), (16), (18), (19), (20)
and (21) of Section 4(b)).

Stated Maturity means, with respect to any installment of principal on any series of Indebtedness, the date
on which the final payment of principal was scheduled to be paid in the documentation governing such
Indebtedness as of the date of this Agreement or the date of Incurrence, and will not include any contingent
obligations to repay, redeem or repurchase any such principal prior to the date originally scheduled for the
payment thereof.

Subordinated Shareholder Debt means, collectively, any funds provided to the Company by a Parent or
any Permitted Holder in exchange for or pursuant to any security, instrument or agreement other than Capital
Stock, together with any such security, instrument or agreement and any other security or instrument other
than Capital Stock issued in payment of any obligation under any Subordinated Shareholder Debt; provided,
however, that such Subordinated Shareholder Debt:

(1)     does not (including upon the happening of any event) mature or require any amortization,
        redemption or other repayment of principal or any sinking fund payment prior to the first anniversary
        of the Stated Maturity of the Facility (other than through conversion or exchange of such funding
        into Capital Stock (other than Disqualified Stock) of the Company or any funding meeting the
        requirements of this definition);

(2)     does not (including upon the happening of any event) require, prior to the first anniversary of the
        Stated Maturity of the Facility, payment of cash interest, cash withholding amounts or other cash
        gross-ups, or any similar cash amounts;

(3)     contains no change of control or similar provisions and does not (including upon the happening of
        any event) accelerate and has no right (including upon the happening of any event) to declare a
        default or event of default or take any enforcement action or otherwise require any cash payment, in
        each case, prior to the first anniversary of the Stated Maturity of the Facility;

(4)     does not provide for or require any security interest or encumbrance over any asset of the Company
        or any of its Subsidiaries and is not guaranteed by any Subsidiary of the Company;

(5)     is subordinated in right of payment to the prior payment in full in cash of the Facility at least to the
        same extent as the Subordinated Liabilities (as defined in the Intercreditor Agreement) are
        subordinated to the Facility under the Intercreditor Agreement;

(6)     does not (including upon the happening of any event) restrict the payment of amounts due in respect
        of the Facility or compliance by Company with its obligations under the Facility and this Agreement;

(7)     does not (including upon the happening of an event) constitute Voting Stock; and

(8)     is not (including upon the happening of any event) mandatorily convertible or exchangeable, or
        convertible or exchangeable at the option of the holder thereof; in whole or in part, prior to the date
        on which the Facility matures, other than into or for Capital Stock (other than Disqualified Stock) of
        the Company; provided that the proceeds of any Senior Notes made available to the Company or any
        of its Restricted Subsidiaries shall not constitute Subordinated Shareholder Debt.

Successor Parent with respect to any Person means any other Person with more than 50% of the total voting
power of the Voting Stock of which is, at the time the first Person becomes a Subsidiary of such other

0101521-0000029 UKO3: 2000896815.22                 148
                                                                                                      862
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                            (Explanatory Statement) Pg 864 of 1648



Person, beneficially owned (as defined below) by one or more Persons that beneficially owned (as defined
below) more than 50% of the total voting power of the Voting Stock of the first Person immediately prior to
the first Person becoming a Subsidiary of such other Person. For purposes hereof, beneficially own has the
meaning correlative to the term beneficial owner, as such term is defined in Rules 13d-3 and 13d-5 under the
U.S. Exchange Act (as in effect on the date of this Agreement).

Suspended Covenants has the meaning given in Section 10.

Suspension Date has the meaning given in Section 10.

Suspension Period has the meaning given in Section 10.

Unrestricted Subsidiary means:

(1)     any Subsidiary of the Company that at the time of determination is designated an Unrestricted
        Subsidiary by the Board of Directors of the Company in the manner provided in Section 8; and

(2)     any Subsidiary of an Unrestricted Subsidiary.

U.S. Exchange Act means the U.S. Securities Exchange Act of 1934, as amended.

Voting Stock of any specified Person as of any date means the Capital Stock of such Person that is at the
time entitled to vote in the election of the Board of Directors of such Person.

Weighted Average Life to Maturity means, when applied to any Indebtedness at any date, the number of
years obtained by dividing:

(1)     the sum of the products obtained by multiplying (a) the amount of each then remaining installment,
        sinking fund, serial maturity or other required payments of principal, including payment at final
        maturity, in respect of the Indebtedness, by (b) the number of years (calculated to the nearest
        one-twelfth) that will elapse between such date and the making of such payment; by

(2)     the then outstanding principal amount of such Indebtedness.




0101521-0000029 UKO3: 2000896815.22               149
                                                                                                  863
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32             Exhibit D
                        (Explanatory Statement) Pg 865 of 1648




                                         SIGNATORIES

COMPANY

KCA DEUTAG ALPHA LIMITED

By:

…………………………………

Address:
Email:
Attention:




                          (Signature page to the Lloyds L/C Facility Agreement)        864
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32             Exhibit D
                        (Explanatory Statement) Pg 866 of 1648



Original Borrowers

ABBOT GROUP LIMITED

By:

…………………………………

Address:
Email:
Attention:


ABBOT HOLDINGS LIMITED

By:

…………………………………

Address:
Email:
Attention:



KCA DEUTAG ALPHA LIMITED

By:

…………………………………

Address:
Email:
Attention:


KCA DEUTAG CASPIAN LIMITED

By:

…………………………………

Address:
Email:
Attention:




                          (Signature page to the Lloyds L/C Facility Agreement)        865
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32             Exhibit D
                        (Explanatory Statement) Pg 867 of 1648



KCA DEUTAG DRILLING GROUP LIMITED

By:

…………………………………

Address:
Email:
Attention:



KCA EUROPEAN HOLDINGS LIMITED

By:

…………………………………

Address:
Email:
Attention:



BENTEC GMBH DRILLING AND OILFIELD SYSTEMS

By:

…………………………………

Address:
Email:
Attention:



KCA DEUTAG DRILLING GMBH

By:

…………………………………

Address:
Email:
Attention:




                          (Signature page to the Lloyds L/C Facility Agreement)        866
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32             Exhibit D
                        (Explanatory Statement) Pg 868 of 1648



KCA DEUTAG GMBH

By:

…………………………………

Address:
Email:
Attention:



ABBOT HOLDINGS NORGE AS

By:

…………………………………

Address:
Email:
Attention:



KCA DEUTAG DRILLING OFFSHORE SERVICES AS

By:

…………………………………

Address:
Email:
Attention:



KCA DEUTAG HOLDINGS NORGE AS

By:

…………………………………

Address:
Email:
Attention:




                          (Signature page to the Lloyds L/C Facility Agreement)        867
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32             Exhibit D
                        (Explanatory Statement) Pg 869 of 1648



KCA DEUTAG OFFSHORE AS

By:

…………………………………

Address:
Email:
Attention:


KCA DEUTAG DRILLING LIMITED

By:

…………………………………

Address:
Email:
Attention:



KCA DEUTAG TECHNICAL SUPPORT LIMITED

By:

…………………………………

Address:
Email:
Attention:


SET DRILLING COMPANY LIMITED

By:

…………………………………

Address:
Email:
Attention:




                          (Signature page to the Lloyds L/C Facility Agreement)        868
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                                           (Explanatory Statement) Pg 870 of 1648




Original Guarantors

ABBOT GROUP LIMITED

By:



...............................................

Address:

Email:

Attention:


ABBOT HOLDINGS LIMITED

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG (LAND RIG) LIMITED

By:



...............................................

Address:

Email:

Attention:




                                                  (Signature page to the Lloyds L/C Facility Agreement)        869
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                                           (Explanatory Statement) Pg 871 of 1648



KCA DEUTAG ALPHA LIMITED

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG CASPIAN LIMITED

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG DRILLING GROUP LIMITED

By:



...............................................

Address:

Email:

Attention:




                                                  (Signature page to the Lloyds L/C Facility Agreement)        870
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                                           (Explanatory Statement) Pg 872 of 1648



KCA DEUTAG UK FINANCE PLC

By:



...............................................

Address:

Email:

Attention:


KCA EUROPEAN HOLDINGS LIMITED

By:



...............................................

Address:

Email:

Attention:


ABBOT VERWALTUNGSGESELLSCHAFT MBH

By:



...............................................

Address:

Email:

Attention:




                                                  (Signature page to the Lloyds L/C Facility Agreement)        871
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                                           (Explanatory Statement) Pg 873 of 1648



BENTEC GMBH DRILLING AND OILFIELD SYSTEMS

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG DRILLING GMBH

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG GMBH

By:



...............................................

Address:

Email:

Attention:




                                                  (Signature page to the Lloyds L/C Facility Agreement)        872
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                                           (Explanatory Statement) Pg 874 of 1648



KCA DEUTAG TIEFBOHRGESELLSCHAFT MBH

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG EUROPE B.V.

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG NEDERLAND B.V.

By:



...............................................

Address:

Email:

Attention:




                                                  (Signature page to the Lloyds L/C Facility Agreement)        873
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                                           (Explanatory Statement) Pg 875 of 1648



ABBOT HOLDINGS NORGE AS

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG DRILLING NORGE AS

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG DRILLING OFFSHORE SERVICES AS

By:



...............................................

Address:

Email:

Attention:




                                                  (Signature page to the Lloyds L/C Facility Agreement)        874
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                                           (Explanatory Statement) Pg 876 of 1648



KCA DEUTAG HOLDINGS NORGE AS

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG MODU OPERATIONS AS

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG OFFSHORE AS

By:



...............................................

Address:

Email:

Attention:




                                                  (Signature page to the Lloyds L/C Facility Agreement)        875
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                                           (Explanatory Statement) Pg 877 of 1648



KCA DEUTAG ENERGY INTERNATIONAL LLC

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG ENERGY LLC

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG DRILLING LLC

By:



...............................................

Address:

Email:

Attention:




                                                  (Signature page to the Lloyds L/C Facility Agreement)        876
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                                           (Explanatory Statement) Pg 878 of 1648



KCA DEUTAG RUSSIA LLC

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG GULF DRILLING LIMITED COMPANY

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG DRILLING LIMITED

By:



...............................................

Address:

Email:

Attention:




                                                  (Signature page to the Lloyds L/C Facility Agreement)        877
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                                           (Explanatory Statement) Pg 879 of 1648



KCA DEUTAG TECHNICAL SUPPORT LIMITED

By:



...............................................

Address:

Email:

Attention:


SET DRILLING COMPANY LIMITED

By:



...............................................

Address:

Email:

Attention:




                                                  (Signature page to the Lloyds L/C Facility Agreement)        878
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32             Exhibit D
                        (Explanatory Statement) Pg 880 of 1648




SECURITY AGENT

LUCID TRUSTEE SERVICES LIMITED

By:



Address:
Email:
Attention:




                          (Signature page to the Lloyds L/C Facility Agreement)        879
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32             Exhibit D
                        (Explanatory Statement) Pg 881 of 1648



ORIGINAL BANK

LLOYDS BANK PLC

By:



Address:
Email:
Attention:




                          (Signature page to the Lloyds L/C Facility Agreement)        880
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 882 of 1648



                                 PART 4

                  FAB RUN-OFF LC FACILITY AGREEMENT




                                   204
                                                                       881
      20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                            Exhibit D
                                 (Explanatory Statement) Pg 883 of 1648



    VERSION ATTACHED TO RID




                                     US$[ ]1
                       SUPER SENIOR FACILITY AGREEMENT


                                                                [] 2020



                                                                    For

                                             KCA DEUTAG ALPHA LIMITED
                                                   as the Company

                                                                   with

                                              FIRST ABU DHABI BANK PJSC
                                                    acting as the Bank

                                                                   and

                                        LUCID TRUSTEE SERVICES LIMITED

                                                     acting as Security Agent




1
        Amount to be inserted on the Restructuring Effective Date – being the USD equivalent on that date of the outstanding Undertakings



                                                           Allen & Overy LLP

                                                0101521-0000029 UKO3: 2001142340.10
                                                                                                                                   882
      20-12433-scc                 Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                                         Exhibit D
                                      (Explanatory Statement) Pg 884 of 1648



                                                                      CONTENTS



Clause                                                                                                                                                       Page

1.       Definitions and interpretation ................................................................................................................ 4
2.       The Facility.......................................................................................................................................... 20
3.       Purpose ................................................................................................................................................ 21
4.       Utilisation ............................................................................................................................................ 21
5.       Undertakings ....................................................................................................................................... 23
6.       Repayment ........................................................................................................................................... 25
7.       Illegality, voluntary prepayment and cancellation............................................................................... 25
8.       Mandatory prepayment - Change of Control ....................................................................................... 25
9.       Restrictions .......................................................................................................................................... 26
10.      Default Interest .................................................................................................................................... 26
11.      Fees...................................................................................................................................................... 26
12.      Tax gross up and indemnities .............................................................................................................. 27
13.      Increased Costs .................................................................................................................................... 34
14.      Other indemnities ................................................................................................................................ 36
15.      Mitigation by the Bank ........................................................................................................................ 37
16.      Costs and expenses .............................................................................................................................. 37
17.      Guarantee and indemnity..................................................................................................................... 38
18.      Representations ................................................................................................................................... 45
19.      Information undertakings .................................................................................................................... 50
20.      General undertakings ........................................................................................................................... 52
21.      Events of Default ................................................................................................................................. 56
22.      Changes to the Bank ............................................................................................................................ 60
23.      Changes to the Obligors ...................................................................................................................... 64
24.      Conduct of business by the Finance Parties ........................................................................................ 66
25.      Payment mechanics ............................................................................................................................. 67
26.      Set-off .................................................................................................................................................. 69
27.      Notices ................................................................................................................................................. 69
28.      Calculations and certificates ................................................................................................................ 70
29.      Partial invalidity .................................................................................................................................. 71
30.      Remedies and waivers ......................................................................................................................... 71
31.      Amendments and waivers.................................................................................................................... 71
32.      Confidential Information ..................................................................................................................... 72
33.      Counterparts ........................................................................................................................................ 74
34.      Contractual recognition of bail-in........................................................................................................ 74
35.      Governing law ..................................................................................................................................... 76
36.      Enforcement ........................................................................................................................................ 76




0101521-0000029 UKO3: 2001142340.10
                                                                                                                                                       883
        20-12433-scc                 Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                                        Exhibit D
                                        (Explanatory Statement) Pg 885 of 1648



Schedule

1.          The Original Obligors.......................................................................................................................... 77
            Part 1       The Original Borrowers ................................................................................................... 77
            Part 2       The Original Guarantors .................................................................................................. 78
2.          Conditions precedent required to be delivered by an Additional Obligor ........................................... 79
3.          Utilisation Request .............................................................................................................................. 81
4.          Form of Transfer Certificate ................................................................................................................ 82
5.          Form of Assignment Agreement ......................................................................................................... 85
6.          Form of Accession Deed ..................................................................................................................... 88
7.          Form of Resignation Letter ................................................................................................................. 91
8.          Existing Undertakings ......................................................................................................................... 92
9.          Restrictive Covenants .......................................................................................................................... 93



Signatories ...................................................................................................................................................... 141




0101521-0000029 UKO3: 2001142340.10
                                                                                                                                                       884
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 886 of 1648




THIS AGREEMENT is dated [] 2020 and made

BETWEEN:

(1)     KCA DEUTAG ALPHA LIMITED as parent (the Company);

(2)     THE PERSONS listed in Part 1 of Schedule 1 (The Original Obligors) as original borrowers (the
        Original Borrowers);

(3)     THE PERSONS listed in Part 2 of Schedule 1 (The Original Obligors) as original guarantors (together
        with the Company, the Original Guarantors);

(4)     FIRST ABU DHABI BANK PJSC (the Original Bank);

(5)     LUCID TRUSTEE SERVICES LIMITED as security trustee and security agent for the Secured
        Parties (the Security Agent).

IT IS AGREED as follows:

1.      DEFINITIONS AND INTERPRETATION

1.1     Definitions

        In this Agreement, capitalised terms have the meanings given to them in Schedule 9 (Restrictive
        Covenants) and:

        Abbot Group means Abbot Group Limited.

        Acceleration Event means an Event of Default in respect of which any notice has been served by the
        Bank demanding payment or repayment of any amount under the Facility in accordance with Clause
        21.15 (Acceleration).

        Accession Deed means a document substantially in the form set out in Schedule 6 (Form of Accession
        Deed).

        Accounting Principles means:

        (a)     in relation to the consolidated financial statements of the Company, generally accepted
                accounting principles in England and Wales from time to time, including IFRS; and

        (b)     in relation to any other member of the Restricted Group, generally accepted accounting
                principles and generally accepted financial reporting standards and practices in the jurisdiction
                of incorporation of the relevant member of the Restricted Group from time to time.

        Additional Borrower means a person which becomes an Additional Borrower in accordance with
        Clause 23 (Changes to the Obligors).

        Additional Guarantor means a person which becomes an Additional Guarantor in accordance with
        Clause 23 (Changes to the Obligors).

        Additional Obligor means an Additional Borrower or an Additional Guarantor.

        Adjusted Group means the Company and the wholly-owned members of the Restricted Group.



0101521-0000029 UKO3: 2001142340.10                    4
                                                                                                       885
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 887 of 1648



        Affiliate means, in relation to any person, a Subsidiary of that person or a Holding Company of that
        person or any other Subsidiary of that Holding Company.

        Agreed Security Principles means the principles set out in schedule 8 (Agreed Security Principles)
        of the Intercreditor Agreement.

        Annual Financial Statements has the meaning given to that term in Clause 19 (Information
        undertakings).

        Anti-Corruption Laws means all laws, rules, and regulations of any jurisdiction applicable to
        members of the Group, from time to time, concerning or relating to bribery or corruption, including,
        but not limited to, the Foreign Corrupt Practices Act of 1977, the Bribery Act 2010 of the United
        Kingdom, the OECD Convention on Combating Bribery of Foreign Public Officials in International
        Business Transactions.

        Approved Currency means euro, USD, Sterling, Omani Rial, Kuwaiti Dinar, Saudi Riyal, United
        Arab Emirates Dirham and/or any other currency approved by the Bank.

        Assignment Agreement means an agreement substantially in the form set out in Schedule 5 (Form of
        Assignment Agreement) or any other form agreed between the relevant assignor and assignee provided
        that if that other form does not contain the undertaking set out in the form set out in Schedule 5 (Form
        of Assignment Agreement) it shall not be a Creditor/Creditor Representative Accession Undertaking
        as defined in, and for the purposes of, the Intercreditor Agreement.

        Authorisation means an authorisation, consent, approval, resolution, licence, exemption, filing,
        notarisation or registration.

        Authorised Person means any director of the Company or the chief executive officer, chief financial
        officer, head of treasury, head of corporate development or head of group accounting of the Group.

        Availability Period means the period from and including the date of this Agreement to and including
        the date which falls one month prior to the Termination Date.

        Available Commitment means zero.

        Available Facility means the aggregate for the time being of the Bank's Available Commitment.

        Bank means:

        (a)     the Original Bank; and

        (b)     any bank, financial institution, trust, fund or other entity which has become a Party as the
                "Bank" in accordance with Clause 22 (Changes to the Bank),

        which in each case has not ceased to be a Party as such in accordance with the terms of this Agreement.

        Bank Levy means:

        (a)     any tax levied by reference to the balance sheet or capital base of any person or its liabilities
                or minimum regulatory capital or any combination thereof (including, without limitation, the
                UK bank levy as set out in the Finance Act 2011 (as amended), the German bank levy as set
                out in the German Restructuring Fund Act 2010 (Restrukturierungsfondsgesetz) (as amended);




0101521-0000029 UKO3: 2001142340.10                    5
                                                                                                       886
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 888 of 1648



        (b)     any financial activities taxes (or other taxes) of a kind contemplated in the European
                Commission consultation paper on financial sector taxation dated 22 February 2011 or the
                Single Resolution Mechanism established by EU Regulation n°806/2014 of July 15, 2014)

        (c)     any bank surcharge or banking corporation tax surcharge as enacted by section 17 of, and
                Schedule 3 to, the Finance (No. 2) Act 2015 (as amended); and

        (d)     any other surcharge or tax levied on a similar basis or for a similar purpose implemented in
                any other jurisdiction.

        Bank's Spot Rate of Exchange means:

        (a)     the Bank's spot rate of exchange; or

        (b)     (if the Bank does not have an available spot rate of exchange) any other publicly available
                spot rate of exchange selected by the Bank (acting reasonably),

        for the purchase of the relevant currency with the Base Currency in the London foreign exchange
        market at or about 10.00 a.m. London time on a particular day.

        Base Currency means US Dollars.

        Base Currency Amount means in relation to:

        (a)     each Existing Undertaking, the amount specified in Schedule 8 (Existing Undertakings); and

        (b)     any other Utilisation, the amount specified in the Utilisation Request delivered by a Borrower
                for that Utilisation (or, if the amount requested is not denominated in the Base Currency, that
                amount converted into the Base Currency at the Bank's Spot Rate of Exchange on the date
                which is three Business Days before the Utilisation Date or, if later, on the date the Bank
                receives the Utilisation Request in accordance with the terms of this Agreement),

        in each case, as adjusted to reflect any repayment, prepayment, consolidation or division of a
        Utilisation.

        Borrower means an Original Borrower or an Additional Borrower unless it has ceased to be a
        Borrower in accordance with Clause 23 (Changes to the Obligors).

        Business Day means a day (other than a Saturday or Sunday) on which banks are open for general
        business in London, and

        (a)     (in relation to any date for payment or purchase of a currency other than euro) the principal
                financial centre of the country of that currency; or

        (b)     (in relation to any date for payment or purchase of euro) any TARGET Day.

        Charged Property means all of the assets of the Obligors and the Third Party Security Providers
        which from time to time are, or are expressed to be, the subject of the Transaction Security.

        Code means the US Internal Revenue Code of 1986.

        Commitment means:

        (a)     in relation to the Original Bank, US$[]; and



0101521-0000029 UKO3: 2001142340.10                    6
                                                                                                     887
     20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                             (Explanatory Statement) Pg 889 of 1648



        (b)       in relation to any other Bank, the amount in the Base Currency of any Commitment transferred
                  to it under this Agreement,

        to the extent not cancelled, reduced or transferred by it under this Agreement.

        Confidential Information means all information relating to the Company, any Obligor, the Group,
        the Third Party Security Providers, the Finance Documents or the Facility of which a Finance Party
        becomes aware in its capacity as, or for the purpose of becoming, a Finance Party or which is received
        by a Finance Party in relation to, or for the purpose of becoming a Finance Party under, the Finance
        Documents or the Facility from either:

        (a)       any member of the Group or any of its advisers; or

        (b)       another Finance Party, if the information was obtained by that Finance Party directly or
                  indirectly from any member of the Group or any of its advisers,

        in whatever form, and includes information given orally and any document, electronic file or any other
        way of representing or recording information which contains or is derived or copied from such
        information but excludes information that:

                  (A)     is or becomes public information other than as a direct or indirect result of any breach
                          by that Finance Party of Clause 32 (Confidential Information);

                  (B)     is identified in writing at the time of delivery as non-confidential by any member of
                          the Group or any of its advisers; or

                  (C)     is known by that Finance Party before the date the information is disclosed to it in
                          accordance with paragraphs (a) or (b) above or is lawfully obtained by that Finance
                          Party after that date, from a source which is, as far as that Finance Party is aware,
                          unconnected with the Group and which, in either case, as far as that Finance Party is
                          aware, has not been obtained in breach of, and is not otherwise subject to, any
                          obligation of confidentiality.

        Confidentiality Undertaking means a confidentiality undertaking substantially in a recommended
        form of the LMA or in any other form agreed between the Company and the Bank.

        CTA means the Corporation Tax Act 2009.

        Default means an Event of Default or any event or circumstance specified in Clause 21 (Events of
        Default) which would (with the expiry of a grace period, the giving of notice, the making of any
        determination under the Finance Documents or any combination of any of the foregoing) be an Event
        of Default.

        Defaulting Bank means the Bank if it:

        (a)       has rescinded or repudiated a Finance Document;

        (b)       has failed to issue an Undertaking (or has notified the Company that it will not issue an
                  Undertaking) in accordance with Clause 4.5 (Issue of Undertakings) or which has failed to
                  pay a claim (or has notified the Company that it will not pay a claim) in accordance with (and
                  as defined in) Clause 5.2 (Claims under an Undertaking); or

        (c)       is the subject of an Insolvency Event which has occurred and is continuing,

        unless:

0101521-0000029 UKO3: 2001142340.10                     7
                                                                                                        888
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 890 of 1648



        (i)     its failure to pay, or to issue an Undertaking, is caused by:

                (A)      administrative or technical error; or

                (B)      a Disruption Event,

                and payment is made within five Business Days of its due date; or

        (ii)    the Bank is disputing in good faith whether it is contractually obliged to make the payment in
                question.

        Delegate means any delegate, agent, attorney, co-trustee or co-security agent appointed by the Security
        Agent.

        Disruption Event means either or both of:

        (a)     a material disruption to those payment or communications systems or to those financial
                markets which are, in each case, required to operate in order for payments to be made in
                connection with the Facility (or otherwise in order for the transactions contemplated by the
                Finance Documents to be carried out) which disruption is not caused by, and is beyond the
                control of, any of the Parties; or

        (b)     the occurrence of any other event which results in a disruption (of a technical or systems-
                related nature) to the treasury or payments operations of a Party preventing that, or any other
                Party:

                (i)      from performing its payment obligations under the Finance Documents; or

                (ii)     from communicating with other Parties in accordance with the terms of the Finance
                         Documents,

        and which (in either such case) is not caused by, and is beyond the control of, the Party whose
        operations are disrupted.

        Environment means humans, animals, plants and all other living organisms including the ecological
        systems of which they form part and the following media:

        (a)     air (including, without limitation, air within natural or man-made structures, whether above or
                below ground);

        (b)     water (including, without limitation, territorial, coastal and inland waters, water under or
                within land and water in drains and sewers); and

        (c)     land (including, without limitation, land under water).

        Environmental Claim means any claim, proceeding, formal notice or investigation by any person in
        respect of any Environmental Law.

        Environmental Law means any applicable law or regulation which relates to:

        (a)     the pollution or protection of the Environment;

        (b)     the conditions of the workplace; or




0101521-0000029 UKO3: 2001142340.10                    8
                                                                                                     889
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 891 of 1648



        (c)     the generation, handling, storage, use, release or spillage of any substance which, alone or in
                combination with any other, is capable of causing harm to the Environment, including, without
                limitation, any waste.

        Environmental Permits means any permit and other Authorisation and the filing of any notification,
        report or assessment required under any Environmental Law for the operation of the business of any
        member of the Restricted Group conducted on or from the properties owned or used by any member
        of the Restricted Group.

        Event of Default means any event or circumstance specified as such in Clause 21 (Events of Default).

        Existing Undertakings means each of the Undertakings listed in Schedule 8 (Existing Undertakings).

        Expiry Date means, for an Undertaking, the last day of its Term.

        Facility means the credit facility made available under this Agreement as described in Clause 2.1 (The
        Facility).

        Facility Office means:

        (a)     in respect of the Bank, the office or offices notified by the Bank to the Company in writing on
                or before the date it becomes the Bank (or, following that date, by not less than five Business
                Days' written notice) as the office or offices through which it will perform its obligations under
                this Agreement; or

        (b)     in respect of any other Finance Party, the office in the jurisdiction in which it is resident for
                tax purposes.

        FATCA means:

        (a)     sections 1471 to 1474 of the Code or any associated regulations;

        (b)     any treaty, law or regulation of any other jurisdiction, or relating to an intergovernmental
                agreement between the US and any other jurisdiction, which (in either case) facilitates the
                implementation of any law or regulation referred to in paragraph (a) above; or

        (c)     any agreement pursuant to the implementation of any treaty, law or regulation referred to in
                paragraphs (a) or (b) above with the US Internal Revenue Service, the US government or any
                governmental or taxation authority in any other jurisdiction.

        FATCA Application Date means:

        (a)     in relation to a "withholdable payment" described in section 1473(1)(A)(i) of the Code (which
                relates to payments of interest and certain other payments from sources within the US), 1 July
                2014; or

        (b)     in relation to a "passthru payment" described in section 1471(d)(7) of the Code not falling
                within paragraph (a) above, the first date from which such payment may become subject to a
                deduction or withholding required by FATCA.

        FATCA Deduction means a deduction or withholding from a payment under a Finance Document
        required by FATCA.

        FATCA Exempt Party means a Party that is entitled to receive payments free from any FATCA
        Deduction.

0101521-0000029 UKO3: 2001142340.10                    9
                                                                                                       890
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 892 of 1648



        Fee Letter means any agreement setting out fees payable to a Finance Party under a Finance
        Document.

        Finance Document means this Agreement, any Accession Deed, any Fee Letter, the Intercreditor
        Agreement, any Resignation Letter, any Transaction Security Document, any Utilisation Request and
        any other document designated as a "Finance Document" by the Bank and the Company.

        Finance Party means the Security Agent or the Bank.

        Financial Quarter means each quarterly accounting period of the Company.

        Financial Year means the annual accounting period of the Company.

        Group means the Company and each of its Subsidiaries for the time being.

        Group Member EBITDA means, for any period for any member of the Adjusted Group, the
        aggregate (without double counting) earnings before interest, tax, depreciation and amortisation
        attributable to such member of the Adjusted Group for such period, calculated on a last twelve months
        basis on the same basis as Consolidated EBITDA, on an unconsolidated basis and excluding all intra-
        group items and investments in its Subsidiaries, provided that any member of the Adjusted Group with
        negative Consolidated EBITDA shall be deemed to have Consolidated EBITDA of zero.

        Group Structure Chart means the group structure chart delivered to the Bank prior to the date of this
        Agreement.

        Guarantor means an Original Guarantor or an Additional Guarantor, unless it has ceased to be a
        Guarantor in accordance with Clause 23 (Changes to the Obligors).

        Holding Company means, in relation to a person, any other person in respect of which it is a
        Subsidiary.

        Indenture means any indenture entered into by any member of the Restricted Group with respect to
        the issuance of any Public Debt by a member of the Restricted Group.

        Insolvency Event in relation to an entity means that the entity:

        (a)     is dissolved (other than pursuant to a consolidation, amalgamation or merger);

        (b)     becomes insolvent or is unable to pay its debts or fails or admits in writing its inability
                generally to pay its debts as they become due;

        (c)     makes a general assignment, arrangement or composition with or for the benefit of its
                creditors;

        (d)     institutes or has instituted against it, by a regulator, supervisor or any similar official with
                primary insolvency, rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
                incorporation or organisation or the jurisdiction of its head or home office, a proceeding
                seeking a judgment of insolvency or bankruptcy or any other relief under any bankruptcy or
                insolvency law or other similar law affecting creditors' rights, or a petition is presented for its
                winding-up or liquidation by it or such regulator, supervisor or similar official;

        (e)     has instituted against it a proceeding seeking a judgment of insolvency or bankruptcy or any
                other relief under any bankruptcy or insolvency law or other similar law affecting creditors'
                rights, or a petition is presented for its winding-up or liquidation, and, in the case of any such


0101521-0000029 UKO3: 2001142340.10                    10
                                                                                                        891
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                           Exhibit D
                            (Explanatory Statement) Pg 893 of 1648



                proceeding or petition instituted or presented against it, such proceeding or petition is
                instituted or presented by a person or entity not described in paragraph (d) above and:

                (i)      results in a judgment of insolvency or bankruptcy or the entry of an order for relief or
                         the making of an order for its winding-up or liquidation; or

                (ii)     is not dismissed, discharged, stayed or restrained in each case within 30 days of the
                         institution or presentation thereof;

        (f)     has exercised in respect of it one or more of the stabilisation powers pursuant to Part 1 of the
                Banking Act 2009 and/or has instituted against it a bank insolvency proceeding pursuant to
                Part 2 of the Banking Act 2009 or a bank administration proceeding pursuant to Part 3 of the
                Banking Act 2009;

        (g)     has a resolution passed for its winding-up, official management or liquidation (other than
                pursuant to a consolidation, amalgamation or merger);

        (h)     seeks or becomes subject to the appointment of an administrator, provisional liquidator,
                conservator, receiver, trustee, custodian or other similar official for it or for all or substantially
                all its assets (other than, for so long as it is required by law or regulation not to be publicly
                disclosed, any such appointment which is to be made, or is made, by a person or entity
                described in paragraph (d) above);

        (i)     has a secured party take possession of all or substantially all its assets or has a distress,
                execution, attachment, sequestration or other legal process levied, enforced or sued on or
                against all or substantially all its assets and such secured party maintains possession, or any
                such process is not dismissed, discharged, stayed or restrained, in each case within 30 days
                thereafter;

        (j)     causes or is subject to any event with respect to it which, under the applicable laws of any
                jurisdiction, has an analogous effect to any of the events specified in paragraphs (a) to (i)
                above; or

        (k)     takes any action in furtherance of, or indicating its consent to, approval of, or acquiescence in,
                any of the foregoing acts.

        Intellectual Property means:

        (a)     any patents, trade marks, service marks, designs, business names, copyrights, database rights,
                design rights, domain names, moral rights, inventions, confidential information, knowhow and
                other intellectual property rights and interests (which may now or in the future subsist),
                whether registered or unregistered; and

        (b)     the benefit of all applications and rights to use such assets of each member of the Restricted
                Group (which may now or in the future subsist).

        Intercreditor Agreement means the intercreditor agreement dated the same date as this Agreement
        and made between, among others, the Company, the Security Agent and the Bank.

        ITA means the Income Tax Act 2007.

        Legal Opinion means any legal opinion delivered to the Bank under or in connection with the Finance
        Documents.

        Legal Reservations means:

0101521-0000029 UKO3: 2001142340.10                     11
                                                                                                           892
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 894 of 1648



        (a)     the principle that equitable remedies may be granted or refused at the discretion of a court and
                the limitation of enforcement by laws relating to insolvency, reorganisation and other laws
                generally affecting the rights of creditors;

        (b)     the time barring of claims under the Limitation Acts, the possibility that an undertaking to
                assume liability for or indemnify a person against non-payment of UK stamp duty may be
                void and defences of set-off or counterclaim;

        (c)     similar principles, rights and defences under the laws of any Relevant Jurisdiction; and

        (d)     any other matters which are set out as qualifications or reservations as to matters of law of
                general application in the Legal Opinions or customarily included in legal opinions for
                facilities of this type.

        Limitation Acts means the Limitation Act 1980 and the Foreign Limitation Periods Act 1984.

        Material Adverse Effect means, taking into account any indemnity, insurance or other reimbursement
        right or claim which any member of the Restricted Group has in connection with the relevant event or
        circumstance), a material adverse effect on:

        (a)     the business, assets or financial condition of the Restricted Group taken as a whole; or

        (b)     the ability of the Restricted Group taken as a whole to perform its payment obligations under
                the Finance Documents; or

        (c)     subject to the Legal Reservations and the Perfection Requirements, the validity or
                enforceability of the Transaction Security Documents taken as a whole to the extent it is
                materially adverse to the interests of the Secured Parties under the Finance Documents.

        Material Company means, at any time:

        (a)     an Obligor; or

        (b)     a wholly-owned member of the Restricted Group that holds shares in an Obligor; or

        (c)     a Restricted Subsidiary of the Company that is a member of the Adjusted Group and has Group
                Member EBITDA representing 5 % or more of Consolidated EBITDA as determined by
                reference to the latest Annual Financial Statements.

        Month means a period starting on one day in a calendar month and ending on the numerically
        corresponding day in the next calendar month, except that:

        (a)     if the numerically corresponding day is not a Business Day, that period shall end on the next
                Business Day in that calendar month in which that period is to end if there is one, or if there
                is not, on the immediately preceding Business Day; and

        (b)     if there is no numerically corresponding day in the calendar month in which that period is to
                end, that period shall end on the last Business Day in that calendar month.

        These rules will only apply to the last Month of any period.

        New Bank has the meaning given to that term in Clause 22 (Changes to the Bank).

        Noteholders means the holders of any notes issued pursuant to any Indenture.



0101521-0000029 UKO3: 2001142340.10                   12
                                                                                                      893
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 895 of 1648



        Obligor means a Borrower or a Guarantor.

        Obligors' Agent means the Company appointed to act on behalf of each Obligor in relation to the
        Finance Documents pursuant to Clause 2.3 (Obligors' Agent).

        Original Financial Statements means the consolidated audited financial statements of the Company
        for the Financial Year ended 31 December 2019.

        Original Obligor means an Original Borrower or an Original Guarantor.

        Participating Member State means any member state of the European Union that has the euro as its
        lawful currency in accordance with legislation of the European Union relating to Economic and
        Monetary Union.

        Party means a party to this Agreement.

        Perfection Requirements means the making or the procuring of appropriate registration, filings,
        recordings, enrolments, registrations, notarisations, notifications, endorsements and stampings and
        payments in any jurisdiction in order to perfect any Transaction Security created by the Transaction
        Security Documents in order to achieve the relevant priority for such Transaction Security.

        Permitted Transaction means:

        (a)     any disposal required, Indebtedness incurred, guarantee, indemnity or Security given, or other
                transaction arising, under the Finance Documents;

        (b)     a Permitted Reorganisation;

        (c)     transactions not otherwise prohibited by the terms of this Agreement; or

        (d)     any Transaction Step.

        Qualifying Bank has the meaning given to that term in Clause 12 (Tax gross up and indemnities).

        Receiver means a receiver or receiver and manager or administrative receiver of the whole or any part
        of the Charged Property.

        Relevant Jurisdiction means, in relation to an Obligor:

        (a)     its jurisdiction of incorporation; and

        (b)     the jurisdiction whose laws govern the Transaction Security Documents entered into by it.

        Renewal Request means a written notice delivered to the Bank in accordance with Clause 4.6
        (Renewal of an Undertaking).

        Repeating Representations means each of the representations set out in Clause 18.2 (Status), Clause
        18.3 (Binding obligations), Clause 18.4 (Non-conflict with other obligations), Clause 18.5 (Power and
        authority), Clause 18.6 (Validity and admissibility in evidence), Clause 18.7 (Governing law and
        enforcement), Clause 18.20 (Good title to assets), Clause 18.21 (Legal and beneficial ownership) and
        Clause 18.25 (Centre of main interests).

        Representative means any delegate, agent, manager, administrator, nominee, attorney, trustee or
        custodian.



0101521-0000029 UKO3: 2001142340.10                      13
                                                                                                    894
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 896 of 1648



        Resignation Letter means a letter substantially in the form set out in Schedule 7 (Form of Resignation
        Letter).

        Restricted Group means the Group excluding the Unrestricted Subsidiaries.

        Restructuring means the restructuring of the Company and its Subsidiaries pursuant to the
        Restructuring Implementation Deed.

        Restructuring Implementation Deed has the meaning given to that term in the Scheme.

        Sanctioned Country means, at any time, a country or territory which is the subject of any country-
        wide or territory-wide Sanctions (being, as at the date of this Agreement, Cuba, Iran, North Korea,
        Syria, the territory of Crimea and Sudan).

        Sanctioned Person means, at any time:

        (a)     any person specifically listed in any Sanctions List (and, solely for the purposes of Clause
                20.6 (Anti-corruption law and Sanctions) including clause (c) of this definition as it relates to
                such Clause) with respect to any person that is not a Group member or an Affiliate thereof, in
                that person's individual capacity unless otherwise specified in the relevant Sanctions List);

        (b)     any person located, organised or ordinarily resident in a Sanctioned Country; or

        (c)     any person controlled by any person referred to in paragraph (a) or (b) above.

        Sanctions means the economic or financial sanctions laws, regulations and restrictive measures
        administered, enacted, imposed or enforced, in each case from time to time, by any Sanctions
        Authority.

        Sanctions Authority means the United States, the United Kingdom, the United Nations Security
        Council, the European Union (and its member states), the Kingdom of Norway and the respective
        governmental institutions of any of the foregoing including, without limitation, Her Majesty's
        Treasury, OFAC, the U.S. Department of State, and any other agency of the U.S. government.

        Sanctions List means any list of persons specifically designated as being subject to Sanctions as
        maintained by any Sanctions Authority.

        Scheme means the scheme of arrangement in relation to KCA Deutag UK Finance plc under Part 26
        of the Companies Act 2006, which was sanctioned by the High Court of England and Wales on []
        2020.

        Secured Parties means each Finance Party from time to time party to this Agreement and any
        Receiver or Delegate.

        Security means a mortgage, charge, pledge, lien, standard security, assignation in security or other
        security interest securing any obligation of any person or any other agreement or arrangement having
        a similar effect.

        Senior Secured Gross Leverage Ratio has the meaning given to Consolidated Senior Secured Net
        Leverage Ratio but calculated such that the Consolidated Senior Secured Net Leverage is adjusted by:

        (a)     including in the calculation of the total amount of Senior Secured Indebtedness of the
                Company and the Restricted Subsidiaries, any Indebtedness drawn in cash outstanding on the
                date of determination which was Incurred under Section 4(b)(1) of Schedule 9 (Restrictive
                Covenants); and

0101521-0000029 UKO3: 2001142340.10                   14
                                                                                                       895
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                            (Explanatory Statement) Pg 897 of 1648



        (b)     adding back the amount of any cash and Cash Equivalents of the Company and its Restricted
                Subsidiaries on a consolidated basis deducted in calculating the Consolidated Senior Secured
                Net Leverage.

        Structure Memorandum means the structure paper prepared by Deloitte and entitled "KCA Deutag
        Group – Tax Structure Paper" dated [] 2020.

        Subsidiary means an entity of which a person has direct or indirect control or owns directly or
        indirectly more than 50 % of the voting capital or similar right of ownership and control for this
        purpose means the power to direct the management and policies of the entity whether through the
        ownership of voting capital, by contract or otherwise.

        TARGET2 means the Trans-European Automated Real-time Gross Settlement Express Transfer
        payment system which utilises a single shared platform and which was launched on 19 November
        2007.

        TARGET Day means any day on which TARGET2 is open for the settlement of payments in euro.

        Tax means any tax, levy, impost, duty or other charge or withholding of a similar nature (including
        any penalty or interest payable in connection with any failure to pay or any delay in paying any of the
        same).

        Term means each period determined under this Agreement for which the Bank is under a liability
        under an Undertaking.

        Termination Date means 30 April 2022.

        Third Party Security Provider means a person (other than an Obligor) who has entered into a
        Transaction Security Document pursuant to which it creates or expresses to create Security over any
        of its assets.

        Total Commitments means the aggregate of the Commitments, being US$[] at the date of this
        Agreement.

        Transaction Security means the Security created or expressed to be created in favour of the Security
        Agent or any other Secured Party pursuant to the Transaction Security Documents.

        Transaction Security Documents means:

        (a)     each of the security documents delivered to the Security Agent on or prior to the date of this
                Agreement; and

        (b)     any other document entered into by any Obligor or any Third Party Security Provider creating
                or expressed to create any Security over all or any part of its assets in respect of the obligations
                of any of the Obligors under any of the Finance Documents.

        Transaction Step has the meaning given in Clause 1.6 (Scheme and Structure Memorandum).

        Transfer Certificate means a certificate substantially in the form set out in Schedule 4 (Form of
        Transfer Certificate) or any other form agreed between the Bank and the Company.

        Transfer Date means, in relation to an assignment or a transfer, the later of:

        (a)     the proposed Transfer Date specified in the relevant Assignment Agreement or Transfer
                Certificate; and

0101521-0000029 UKO3: 2001142340.10                     15
                                                                                                         896
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 898 of 1648



        (b)     the date on which the Bank executes the relevant Assignment Agreement or Transfer
                Certificate.

        Treaty Bank has the meaning given to that term in Clause 12 (Tax gross up and indemnities).

        Undertaking means any letter of credit, bank guarantee, completion or performance bond, bid/tender
        bond, custom bond, advance payment guarantee, tax bond or any other instrument agreed between the
        Company and the Bank from time to time.

        Unpaid Sum means any sum due and payable but unpaid by an Obligor under the Finance Documents.

        US means the United States of America.

        US Tax Obligor means:

        (a)     a Borrower which is resident for tax purposes in the US; or

        (b)     an Obligor some or all of whose payments under the Finance Documents are from sources
                within the US for US federal income tax purposes.

        Utilisation means an Undertaking.

        Utilisation Date means the date of a Utilisation, being the date on which the relevant Undertaking is
        to be issued.

        Utilisation Request means a notice substantially in the form set out in Schedule 3 (Utilisation
        Request) or any other form of request agreed between the Company and the Bank.

        VAT means:

        (a)     any tax imposed in compliance with the Council Directive of 28 November 2006 on the
                common system of value added tax (EC Directive 2006/112); and

        (b)     any other tax of a similar nature, whether imposed in a member state of the European Union
                in substitution for, or levied in addition to, such tax referred to in paragraph (a) above, or
                imposed elsewhere.

        White List means any of the following: Barclays, BNP Paribas, Citi, Commerzbank, Deutsche, FAB,
        HSBC, ING, JPMorgan, Mizuho, MUFJ, Standard Chartered, Sumitomo, UniCredit, DNB, Natwest,
        Natwest Markets, Goldman Sachs, Morgan Stanley, Bank of America, Santander, Nomura, Pimco
        Europe, UBS, and any other clearing bank with the ability to issue Undertakings.

1.2     Construction

(a)     Unless a contrary indication appears, a reference in this Agreement to:

        (i)     any Finance Party, the Bank, any Obligor, any Party, any Secured Party, the Security
                Agent, a Third Party Security Provider or any other person shall be construed so as to
                include its successors in title, permitted assigns and permitted transferees to, or of, its rights
                and/or obligations under the Finance Documents and, in the case of the Security Agent, any
                person for the time being appointed as Security Agent or Security Agents in accordance with
                the Finance Documents;

        (ii)    a document in agreed form is a document which is previously agreed in writing by or on
                behalf of the Company and the Bank;

0101521-0000029 UKO3: 2001142340.10                    16
                                                                                                       897
     20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                             (Explanatory Statement) Pg 899 of 1648



        (iii)    an amendment includes a supplement, novation, extension (whether of maturity or
                 otherwise), restatement, re-enactment or replacement (in each case, however fundamental and
                 whether or not more onerous or involving any change in or addition to the parties to any
                 agreement or document and including any change in the purpose of, any extension of or any
                 increase in the amount of a facility or any additional facility) and amended shall be construed
                 accordingly;

        (iv)     assets includes present and future properties, revenues and rights of every description;

        (v)      a Finance Document or any other agreement or instrument is a reference to that Finance
                 Document or other agreement or instrument as amended, novated, supplemented, extended or
                 restated;

        (vi)     guarantee means (other than in Clause 17 (Guarantee and indemnity)) any guarantee, letter
                 of credit, bond, indemnity or similar assurance against loss, or any obligation, direct or
                 indirect, actual or contingent, to purchase or assume any indebtedness of any person or to
                 make an investment in or loan to any person or to purchase assets of any person where, in each
                 case, such obligation is assumed in order to maintain or assist the ability of such person to
                 meet its indebtedness;

        (vii)    indebtedness includes any obligation (whether incurred as principal or as surety) for the
                 payment or repayment of money, whether present or future, actual or contingent;

        (viii)   the Bank's participation in relation to an Undertaking, shall be construed as a reference to the
                 relevant amount that is or may be payable by the Bank in relation to that Undertaking;

        (ix)     any matter being permitted under one or more of the Finance Documents shall include
                 references to such matter not being prohibited or otherwise approved under those Finance
                 Documents and a reference to any matter being not prohibited under one or more of the
                 Finance Documents shall include references to such matter being permitted or otherwise
                 approved under those Finance Documents;

        (x)      a person includes any individual, firm, company, corporation, government, state or agency of
                 a state or any association, trust, joint venture, consortium, partnership or other entity (whether
                 or not having separate legal personality);

        (xi)     a regulation includes any regulation, rule, official directive, request or guideline (whether or
                 not having the force of law) of any governmental, intergovernmental or supranational body,
                 agency, department or of any regulatory, self-regulatory or other authority or organisation;

        (xii)    shares includes shares, stock or equivalent ownership interests of any entity including limited
                 partnership interests, share capital (including partnership capital) as well as options, warrants
                 or any other instruments convertible into any such ownership interests;

        (xiii)   sub-participation means any sub-participation or sub-contract or any other agreement or
                 arrangement having a substantially similar economic effect (whether written or oral) by the
                 Bank of any of its rights or obligations under the Finance Documents (including any voting
                 sub-participation) provided that (i) the Bank remains liable under the Finance Documents for
                 any such obligation; (ii) the relationship between the Bank and the proposed sub-participant
                 or sub-contractor is that of a contractual debtor and creditor (including in the bankruptcy or
                 similar event of the Bank or an Obligor); (iii) the proposed sub-participant or sub-contractor
                 will have no proprietary interest in the benefit of this Agreement or in any monies received by
                 the Bank under or in relation to this Agreement (in its capacity as sub-participant or sub-
                 contractor under that arrangement); and (iv) the proposed sub-participant or sub-contractor
                 will under no circumstances: (A) be subrogated to, or be substituted in respect of, the Bank's

0101521-0000029 UKO3: 2001142340.10                     17
                                                                                                        898
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 900 of 1648



                 claims under this Agreement, or (B) otherwise have any contractual relationship with, or rights
                 against the Obligors under or in relation to this Agreement (in its capacity as sub-participant
                 or sub-contractor under that arrangement) and a voting sub-participation means any sub-
                 participation made by the Bank in respect of any of its rights or obligations under the Finance
                 Documents which results in a person other than the Bank having sole control over all rights
                 and obligations in relation to the relevant participations and Commitments that are the subject
                 of the relevant arrangement including all voting rights;

        (xiv)    a member of the Restricted Group is wholly-owned only if all of its shares are owned by one
                 other member of the Restricted Group;

        (xv)     a Utilisation made or to be made to a Borrower includes an Undertaking issued on its behalf;

        (xvi)    a provision of law is a reference to that provision as amended or re-enacted from time to time;
                 and

        (xvii)   a time of day is a reference to London time.

(b)     The provisions of clauses 1.2 (Construction) and 1.3 (Local law terms and provisions) and schedule 9
        (Local Law Provisions) of the Intercreditor Agreement apply to this Agreement as though they were
        set out in full in this Agreement except that references to the Intercreditor Agreement will be construed
        as references to this Agreement.

(c)     Clause and Schedule headings are for ease of reference only.

(d)     Unless a contrary indication appears, a term used in any other Finance Document or in any notice
        given under or in connection with any Finance Document has the same meaning in that Finance
        Document or notice as in this Agreement.

(e)     A Borrower providing cash cover for an Undertaking means:

        (i)      a Borrower paying an amount in the currency of the Undertaking (or in any other currency
                 permitted or required under this Agreement) to a non-interest-bearing account and the
                 following conditions being met:

                 (A)     either:

                         I.        the account is in the name of the Borrower and is with the Bank for which
                                   that cash cover is to be provided and, until no amount is or may be outstanding
                                   under that Undertaking, withdrawals from the account may only be made to
                                   pay the relevant Finance Party amounts due and payable to it under this
                                   Agreement in respect of that Undertaking; or

                         II.       the account is in the name of the Bank for which that cash cover is to be
                                   provided; and

                 (B)     the Borrower has executed documentation in form and substance satisfactory to the
                         Finance Party for which that cash cover is to be provided, creating a first ranking
                         security interest, or other collateral arrangement, in respect of the amount of that cash
                         cover; or

        (ii)     a Borrower procuring Indemnity Cover in respect of an Undertaking.

(f)     Indemnity Cover in respect of any Undertaking means any guarantee, letter of credit, bond, indemnity
        or other assurance against loss issued in favour of the Bank in respect of amounts due under such

0101521-0000029 UKO3: 2001142340.10                     18
                                                                                                        899
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 901 of 1648



        Undertaking, in form and substance, and on terms, acceptable to the Bank (acting in its sole discretion
        noting that specific internal approvals of the Bank will be required to be obtained).

(g)     A Default or an Event of Default is continuing if it has not been remedied or waived.

(h)     A Borrower repaying or prepaying an Undertaking means:

        (i)     that Borrower providing cash cover for that Undertaking;

        (ii)    the maximum amount payable under the Undertaking being reduced or cancelled in
                accordance with its terms; or

        (iii)   the Bank being satisfied that it has no further liability under that Undertaking,

        and the amount by which an Undertaking is repaid or prepaid under paragraphs (i) and (ii) above is
        the amount of the relevant cash cover, reduction or cancellation.

(i)     Amounts outstanding under this Agreement include amounts outstanding under or in respect of any
        Undertaking.

(j)     An outstanding amount of an Undertaking at any time is the maximum amount that is or may be
        payable by the relevant Borrower in respect of that Undertaking at that time.

(k)     A Borrower's obligation on Utilisations becoming "due and payable" includes the Borrower repaying
        any Undertaking in accordance with paragraph (h) above.

1.3     Currency symbols and definitions

(a)     US$, USD and US Dollars denote the lawful currency of the United States of America.

(b)     £, GBP and sterling denote the lawful currency of the United Kingdom.

(c)     €, EUR and euro denote the single currency of the Participating Member States.

1.4     Third party rights

(a)     Unless expressly provided to the contrary in a Finance Document a person who is not a Party has no
        right under the Contracts (Rights of Third Parties) Act 1999 (the Third Parties Act) to enforce or
        enjoy the benefit of any term of this Agreement.

(b)     Subject to Clause 31.3 (Exceptions) but otherwise notwithstanding any term of any Finance Document,
        the consent of any person who is not a Party is not required to rescind or vary this Agreement at any
        time.

1.5     No personal liability

        No personal liability shall attach to any director, officer, authorised signatory or employee of any
        member of the Group for any representation or statement made by that member of the Group in a
        certificate signed by a director, officer, authorised signatory or employee save in the case of fraud in
        which case liability (if any) will be determined in accordance with applicable law and each such
        individual may rely on this Clause subject to Clause 1.4 (Third party rights) and the provisions of the
        Third Parties Act.




0101521-0000029 UKO3: 2001142340.10                   19
                                                                                                      900
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 902 of 1648



1.6     Scheme and Structure Memorandum

        None of the steps or actions set out in, or reorganisations expressly contemplated by, the Structure
        Memorandum (or the steps or actions necessary to implement any of them) and none of the steps or
        actions taken or to be taken with respect to the Scheme (including any proceedings commenced with
        respect to the recognition of the judgment of the High Court of England and Wales in any jurisdiction)
        and/or the Restructuring Implementation Deed (including any document ancillary thereto) shall
        constitute a breach of any representation, warranty or undertaking in the Finance Documents or result
        in the occurrence of a Default or an Event of Default and any intermediate steps in any such
        reorganisation which are not specified in the Structure Memorandum (including the steps to effect the
        intra-group reorganization shown in Appendix A9 “Indicative group structure post reorganization” of
        the Structure Memorandum), but which are necessary to achieve the steps, actions or reorganisations
        expressly contemplated, shall not be prohibited by any of the Finance Documents (each such step,
        reorganisation or action being a Transaction Step).

1.7     Anti-boycott laws

(a)     Nothing in any Finance Document (including Clauses 18.17 (Anti-corruption law and Sanctions) and
        20.6 (Anti-corruption law and Sanctions)) shall create or establish an obligation or right for any person
        to the extent that by agreeing to it, complying with it, exercising it, having such obligation or right or
        otherwise (including the giving of any boycott declaration), it would be placed in violation of any law
        applicable to it, including EU Regulation (EC) 2271/96 (including any law or regulation implementing
        such Regulation in any member state of the European Union or the United Kingdom), any law relating
        to foreign trade or any similar anti-boycott law or regulation (an Anti-Boycott Law).

(b)     No representation or undertaking given under any Finance Document (including Clauses 18.17 (Anti-
        corruption law and Sanctions) and 20.6 (Anti-corruption law and Sanctions)) shall be made or given
        for the benefit of any person to the extent that it would result in a violation of or conflict with or
        liability under any Anti-Boycott Law for that person.

2.      THE FACILITY

2.1     The Facility

(a)     Subject to the terms of this Agreement, the Bank makes available a multicurrency credit facility in an
        aggregate amount the Base Currency Amount of which is equal to the Total Commitments.

(b)     The Facility will be available to all the Borrowers.

2.2     Finance Parties' rights and obligations

(a)     The obligations of each Finance Party under the Finance Documents are several. Failure by a Finance
        Party to perform its obligations under the Finance Documents does not affect the obligations of any
        other Party under the Finance Documents. No Finance Party is responsible for the obligations of any
        other Finance Party under the Finance Documents.

(b)     The rights of each Finance Party under or in connection with the Finance Documents are separate and
        independent rights and any debt arising under the Finance Documents to a Finance Party from an
        Obligor is a separate and independent debt in respect of which a Finance Party shall be entitled to
        enforce its rights in accordance with paragraph (c) below. The rights of each Finance Party include
        any debt owing to that Finance Party under the Finance Documents and, for the avoidance of doubt,
        any part of an Undertaking or any other amount owed by an Obligor which relates to a Finance Party's
        participation in the Facility or its role under a Finance Document (including any such amount payable
        to the Bank on its behalf) is a debt owing to that Finance Party by that Obligor.


0101521-0000029 UKO3: 2001142340.10                    20
                                                                                                       901
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 903 of 1648



(c)     A Finance Party may, except as specifically provided in the Finance Documents, separately enforce
        its rights under or in connection with the Finance Documents.

2.3     Obligors' Agent

(a)     Each Obligor (other than the Company) by its execution of this Agreement or an Accession Deed
        irrevocably appoints the Company (acting through one or more authorised signatories) to act on its
        behalf as its agent in relation to the Finance Documents and irrevocably authorises:

        (i)     the Company on its behalf to supply all information concerning itself contemplated by this
                Agreement to the Finance Parties and to give all notices and instructions (including, in the
                case of a Borrower, Utilisation Requests), to make such agreements and to effect the relevant
                amendments, supplements and variations capable of being given, made or effected by any
                Obligor notwithstanding that they may affect the Obligor, without further reference to or the
                consent of that Obligor; and

        (ii)    each Finance Party to give any notice, demand or other communication to that Obligor
                pursuant to the Finance Documents to the Company,

        and in each case the Obligor shall be bound as though the Obligor itself had given the notices and
        instructions (including, without limitation, any Utilisation Requests) or executed or made the
        agreements or effected the amendments, supplements or variations, or received the relevant notice,
        demand or other communication.

(b)     Every act, omission, agreement, undertaking, settlement, waiver, amendment, supplement, variation,
        notice or other communication given or made by the Obligors' Agent or given to the Obligors' Agent
        under any Finance Document on behalf of another Obligor or in connection with any Finance
        Document (whether or not known to any other Obligor and whether occurring before or after such
        other Obligor became an Obligor under any Finance Document) shall be binding for all purposes on
        that Obligor as if that Obligor had expressly made, given or concurred with it. In the event of any
        conflict between any notices or other communications of the Obligors' Agent and any other Obligor,
        those of the Obligors' Agent shall prevail.

3.      PURPOSE

3.1     Purpose

        Each Borrower shall only utilise the Facility to issue Undertakings in the ordinary course of trading of
        the Group (or to issue Undertakings not in the ordinary course of trading of the Group if the relevant
        Borrower provides cash cover in respect of the full notional amount of that Undertaking on or prior to
        it being issued).

3.2     Monitoring

        No Finance Party is bound to monitor or verify the application of any Undertaking utilised pursuant
        to this Agreement.

4.      UTILISATION

4.1     The Facility

(a)     The Facility may only be utilised by way of Undertakings. The Facility shall not be available for being
        drawn or utilised in cash.



0101521-0000029 UKO3: 2001142340.10                   21
                                                                                                      902
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 904 of 1648



(b)     In determining the amount of the Available Facility for the purposes of this Agreement, the Available
        Commitment of the Bank will be calculated ignoring any cash cover provided for outstanding
        Undertakings.

(c)     No new Undertaking shall be issued under this Agreement without the consent of the Bank.

4.2     Delivery of a Utilisation Request for Undertakings

        A Borrower (or the Company or Abbot Group on its behalf) may request an Undertaking to be issued
        by delivery to the Bank of a duly completed Utilisation Request at any time.

4.3     Completion of a Utilisation Request for Undertakings

        Each Utilisation Request for an Undertaking is irrevocable and will not be regarded as having been
        duly completed unless:

        (a)     it identifies the Borrower of the Undertaking;

        (b)     the proposed Utilisation Date is a Business Day within the Availability Period and is not less
                than three Business Days after the date of the Utilisation Request;

        (c)     the currency and amount of the Undertaking comply with Clause 4.4 (Currency and amount);

        (d)     the form of Undertaking is attached and is in a form agreed between the Bank and the relevant
                Borrower (or the Company or Abbot Group on its behalf) (each acting reasonably); and

        (e)     the delivery instructions for the Undertaking are specified.

4.4     Currency and amount

(a)     The currency specified in a Utilisation Request must be an Approved Currency.

(b)     The amount of the proposed Undertaking must be an amount whose Base Currency Amount is not
        more than the Available Facility.

4.5     Issue of Undertakings

(a)     If the conditions set out in this Agreement have been met, the Bank shall issue the Undertaking on the
        Utilisation Date.

(b)     The Bank will only be obliged to comply with paragraph (a) above if on the date of the Utilisation
        Request or Renewal Request and on the proposed Utilisation Date:

        (i)     no Default is continuing or would result from the proposed Utilisation;

        (ii)    no creditor (or group of creditors) of any Obligor is entitled to declare any Indebtedness of
                that Obligor (other than any Indebtedness specified in Clause 21.4(c) (Cross-payment
                default/acceleration)) due and payable prior to its specified maturity as a result of an event of
                default (however described) which has not been remedied or waived in accordance with the
                terms of that Indebtedness; and

        (iii)   the Repeating Representations to be made by each Obligor are true in all material respects.

(c)     The Bank shall determine the Base Currency Amount of each Undertaking which is to be issued in an
        Approved Currency.


0101521-0000029 UKO3: 2001142340.10                   22
                                                                                                       903
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 905 of 1648



(d)     The Bank may issue an Undertaking in the form of a SWIFT message or other form of communication
        customary in the relevant market but has no obligation to do so.

4.6     Renewal of an Undertaking

(a)     A Borrower (or the Company or Abbot Group on its behalf) may request that any Undertaking issued
        on behalf of that Borrower be renewed by delivery to the Bank of a Renewal Request in substantially
        similar form to a Utilisation Request for an Undertaking.

(b)     The Bank shall treat any Renewal Request in the same way as a Utilisation Request for an Undertaking
        except that the condition set out in paragraph (d) of Clause 4.3 (Completion of a Utilisation Request
        for Undertakings) shall not apply.

(c)     The terms of each renewed Undertaking shall be the same as those of the relevant Undertaking
        immediately prior to its renewal, except that:

        (i)     its amount may be less than the amount of the Undertaking immediately prior to its renewal;
                and

        (ii)    its Term shall start on the date which was the Expiry Date of the Undertaking immediately
                prior to its renewal, and shall end on the proposed Expiry Date specified in the Renewal
                Request.

(d)     Subject to paragraphs (e) and (f) below, if the conditions set out in this Agreement have been met, the
        Bank shall amend and re-issue any Undertaking pursuant to a Renewal Request.

(e)     Where a new Undertaking is to be issued to replace by way of renewal an existing Undertaking, the
        Bank is not required to issue that new Undertaking until the Undertaking being replaced has been
        returned to the Bank or the Bank is satisfied either that it will be returned to it or otherwise that no
        liability can arise under it.

(f)     No Undertaking shall be renewed pursuant to this Clause without the consent of the Bank. If the Bank
        does not consent to the renewal of an Undertaking, on the date on which that Undertaking is returned
        to the Bank and cancelled, or if earlier, on the Expiry Date of that Undertaking, an amount of the
        Commitments will be cancelled corresponding to the Base Currency Amount of the notional amount
        of that Undertaking.

4.7     Existing Undertakings

        The Bank confirms that from the date of this Agreement each Existing Undertaking is deemed to be
        an Undertaking under this Agreement.

5.      UNDERTAKINGS

5.1     Payments on demand

        If an Undertaking or any amount outstanding under an Undertaking is expressed to be immediately
        payable (other than pursuant to Clause 21.15 (Acceleration)), the Borrower that requested (or on behalf
        of which the Company or Abbot Group requested) the issue of that Undertaking shall repay or prepay
        that amount within five Business Days of demand.




0101521-0000029 UKO3: 2001142340.10                   23
                                                                                                      904
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 906 of 1648



5.2     Claims under an Undertaking

(a)     Each Borrower irrevocably and unconditionally authorises the Bank to pay any claim made or
        purported to be made under an Undertaking requested by it (or requested by the Company or Abbot
        Group on its behalf) and which appears on its face to be in order (a claim).

(b)     Each Borrower shall within five Business Days of demand pay to the Bank an amount equal to the
        amount of any claim.

(c)     Each Borrower acknowledges that the Bank:

        (i)     is not obliged to carry out any investigation or seek any confirmation from any other person
                before paying a claim; and

        (ii)    deals in documents only and will not be concerned with the legality of a claim or any
                underlying transaction or any available set-off, counterclaim or other defence of any person.

(d)     The obligations of a Borrower under this Clause 5.2 will not be affected by:

        (i)     the sufficiency, accuracy or genuineness of any claim or any other document; or

        (ii)    any incapacity of, or limitation on the powers of, any person signing a claim or other
                document.

5.3     Indemnities

(a)     Each Borrower shall immediately on demand indemnify the Bank against any cost, loss or liability
        incurred by the Bank (otherwise than by reason of the Bank's gross negligence or wilful misconduct)
        in acting as the Bank under any Undertaking requested by (or on behalf of) that Borrower.

(b)     The obligations of each Borrower under this Clause 5.3 are continuing obligations and will extend to
        the ultimate balance of sums payable by that Borrower in respect of any Undertaking, regardless of
        any intermediate payment or discharge in whole or in part.

(c)     The obligations of any Borrower under this Clause 5.3 will not be affected by any act, omission, matter
        or thing which, but for this Clause 5.3, would reduce, release or prejudice any of its obligations under
        this Clause 5.3 (without limitation and whether or not known to it or any other person) including:

        (i)     any time, waiver or consent granted to, or composition with, any Obligor, any beneficiary
                under an Undertaking or any other person;

        (ii)    the release of any other Obligor or any other person under the terms of any composition or
                arrangement with any creditor or any member of the Restricted Group;

        (iii)   the taking, variation, compromise, exchange, renewal or release of, or refusal or neglect to
                perfect, take up or enforce, any rights against, or security over assets of, any Obligor, any
                beneficiary under an Undertaking or other person or any non-presentation or non-observance
                of any formality or other requirement in respect of any instrument or any failure to realise the
                full value of any security;

        (iv)    any incapacity or lack of power, authority or legal personality of or dissolution or change in
                the members or status of an Obligor, any beneficiary under an Undertaking or any other
                person;




0101521-0000029 UKO3: 2001142340.10                   24
                                                                                                      905
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 907 of 1648



        (v)     any amendment (however fundamental) or replacement of a Finance Document, any
                Undertaking or any other document or security;

        (vi)    any unenforceability, illegality or invalidity of any obligation of any person under any Finance
                Document, any Undertaking or any other document or security; or

        (vii)   any insolvency or similar proceedings.

6.      REPAYMENT

        Each Borrower shall repay each outstanding Undertaking and the outstanding amount of any claim on
        the Termination Date.

7.      ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION

7.1     Illegality

        If, in any applicable jurisdiction, it becomes unlawful for the Bank to perform any of its obligations as
        contemplated by this Agreement or for the Bank to issue or leave outstanding any Undertaking or it
        becomes unlawful for any Affiliate of the Bank for the Bank to do so then:

        (a)     the Bank shall promptly notify the Company upon becoming aware of that event;

        (b)     upon the Bank notifying the Company, the Bank shall not be obliged to issue any Undertaking;

        (c)     the Company shall procure that each relevant Borrower shall use its best endeavours to procure
                the release of each Undertaking issued by the Bank and outstanding at such time on or before
                the date specified by the Bank in the notice delivered to the Bank (being no earlier than the
                last day of any applicable grace period permitted by law); and

        (d)     the Facility shall cease to be available for the issue of Undertakings.

7.2     Voluntary cancellation

        The Company may, if it gives the Bank not less than three Business Days' (or such shorter period as
        the Bank may agree) prior notice, cancel the whole or any part (being a minimum amount of
        US$500,000) of the Available Facility.

7.3     Voluntary prepayment of Utilisations

        A Borrower to which a Utilisation has been made may, if it or the Company gives the Bank not less
        than three Business Days' (or such shorter period as the Bank may agree) prior notice, prepay the
        whole or any part of a Utilisation (but if in part, being an amount that reduces the Base Currency
        Amount of the Utilisation by a minimum amount of US$500,000).

8.      MANDATORY PREPAYMENT - CHANGE OF CONTROL

        Upon the occurrence of a Change of Control, the Facility will, unless otherwise agreed by the Bank,
        be immediately cancelled and shall immediately cease to be available for further utilisation and all
        Utilisations, accrued fees and other amounts under the Finance Documents, shall become immediately
        due and payable and the Company shall (or shall ensure that a Borrower shall) immediately repay or
        prepay all outstanding Undertakings.




0101521-0000029 UKO3: 2001142340.10                    25
                                                                                                       906
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 908 of 1648



9.      RESTRICTIONS

9.1     Notices of cancellation or prepayment

        Any notice of cancellation, prepayment, authorisation or other election given by any Party under
        Clause 7 (Illegality, voluntary prepayment and cancellation) shall (subject to the terms of those
        Clauses) be irrevocable and, unless a contrary indication appears in this Agreement, shall specify the
        date or dates upon which the relevant cancellation or prepayment is to be made and the amount of that
        cancellation or prepayment.

9.2     Reutilisation of Facility

        No part of the Facility which is prepaid or repaid may be reutilised in accordance with the terms of
        this Agreement without the prior consent of the Bank.

9.3     Prepayment in accordance with Agreement

        No Borrower shall repay or prepay all or any part of the Utilisations or cancel all or any part of the
        Commitments except at the times and in the manner expressly provided for in this Agreement.

9.4     No reinstatement of Commitments

        No amount of the Total Commitments cancelled under this Agreement may be subsequently reinstated.

9.5     Effect of repayment and prepayment on Commitments

        If all or part of the Bank's participation in a Utilisation is repaid or prepaid and is not available for
        redrawing (other than by operation of Clause 4.5(b) (Issue of Undertakings)), an amount of the Bank's
        Commitment (equal to the Base Currency Amount of the amount of the participation which is repaid
        or prepaid) will be deemed to be cancelled on the date of repayment or prepayment.

10.     DEFAULT INTEREST

        If an Obligor fails to pay any amount payable by it under a Finance Document on its due date, interest
        shall accrue on the overdue amount from the due date up to the date of actual payment (both before
        and after judgment) at a rate which is 1% per annum higher than the rate payable in respect of an
        Undertaking pursuant to Clause 11.1 (Issuance fees)). Any interest accruing under this Clause 10 shall
        be payable by the Obligor within five Business Days of demand by the Bank.

11.     FEES

11.1    Issuance fees

(a)     The Company shall pay (or shall procure that a member of the Restricted Group shall pay) to the Bank
        a fee in US Dollars computed at the rate of 4% per annum on the Base Currency Amount of each
        Undertaking.

(b)     The accrued issuance fees payable pursuant to this Clause 11.1 are payable in arrear on the last day of
        February, May, August and November in each Financial Year after the date of this Agreement and on
        the Termination Date. The fees payable at the end of November 2020 shall include fees in relation to
        the Existing Undertakings accrued and unpaid under the ancillary facility agreement originally dated
        16 May 2014 (as amended and/or restated from time to time) prior to the date of this Agreement.




0101521-0000029 UKO3: 2001142340.10                    26
                                                                                                       907
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 909 of 1648



11.2    Security Agent fee

        The Company shall pay to the Security Agent (for its own account) a security agent fee in the amount
        and at the times agreed in a Fee Letter.

12.     TAX GROSS UP AND INDEMNITIES

12.1    Definitions

        In this Agreement:

        Borrower DTTP Filing means an HM Revenue & Customs' Form DTTP2 duly completed and filed
        by the relevant Borrower, which:

        (a)     where it relates to a Treaty Bank that is the Original Bank, contains the scheme reference
                number and jurisdiction of tax residence provided to the Company by the Bank pursuant to
                Clause 12.2(i) (Tax gross-up), and

                (i)      where the Borrower is an Original Borrower, is filed with HM Revenue & Customs
                         within 60 days of the date of this Agreement; or

                (ii)     where the Borrower is an Additional Borrower, is filed with HM Revenue & Customs
                         within 60 days of the date on which that Borrower becomes an Additional Borrower;
                         or

        (b)     where it relates to a Treaty Bank that is not the Original Bank, contains the scheme reference
                number and jurisdiction of tax residence stated in respect of the Bank in the documentation
                which it executes on becoming a Party as the Bank; and

                (i)      where the Borrower is a Borrower as at the date on which that Treaty Bank becomes
                         a Party as the Bank, is filed with HM Revenue & Customs within 60 days of that date;
                         or

                (ii)     where the Borrower is not a Borrower as at the date on which that Treaty Bank
                         becomes a Party as the Bank, is filed with HM Revenue & Customs within 60 days of
                         the date on which that Borrower becomes an Additional Borrower.

        Domestic Bank means, in relation to any Borrower, the Bank if it is lending through a Facility Office
        in, and is resident for tax purposes in, that Borrower's Relevant Tax Jurisdiction on the date on which
        it became the Bank, provided that payments received through such Facility Office are included within
        the taxable profits of that Facility Office for the purpose of calculating the Bank's taxable income in
        such jurisdiction.

        Protected Party means a Finance Party which is or will be subject to any liability or required to make
        any payment for or on account of Tax in relation to a sum received or receivable (or any sum deemed
        for the purposes of Tax to be received or receivable) under a Finance Document.

        Qualifying Bank means the Bank if:

        (a)     it is a Domestic Bank and to which, lending through its Facility Office in the Relevant Tax
                Jurisdiction, any payment in respect of the Facility can be made without a Tax Deduction
                being imposed; or

        (b)     it is a Treaty Bank; or


0101521-0000029 UKO3: 2001142340.10                   27
                                                                                                     908
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 910 of 1648



        (c)     payments in respect of the Facility can be made to it without a Tax Deduction being imposed.

        Relevant Tax Jurisdiction means, in relation to each Borrower, the jurisdiction in which that
        Borrower is incorporated or resident for tax purposes.

        Tax Confirmation means any confirmation by the Bank as to its tax residence in accordance with this
        Agreement or any confirmation given pursuant to Clause 12.5 (Bank status confirmation).

        Tax Credit means a credit against, relief or remission for, or repayment of, any Tax.

        Tax Deduction means a deduction or withholding for or on account of Tax from a payment under a
        Finance Document, other than a FATCA Deduction.

        Tax Payment means either the increase in a payment made by a Borrower to a Finance Party under
        Clause 12.2 (Tax gross-up) or a payment under Clause 12.3 (Tax indemnity).

        Treaty Bank means the Bank if it:

        (a)     is treated as a resident of a Treaty State for the purposes of the Treaty;

        (b)     does not carry on a business in the relevant Borrower's Relevant Tax Jurisdiction through a
                permanent establishment with which the Bank's participation in the Undertaking is effectively
                connected; and

        (c)     meets all other conditions which must be fulfilled (assuming completion of all procedural
                formalities) in the relevant Treaty to obtain full exemption from tax imposed by the Borrower's
                jurisdiction of tax residence on any payment to it under a Finance Document.

        Treaty State means a jurisdiction having a double taxation agreement (a Treaty) with the relevant
        Borrower's Relevant Tax Jurisdiction which makes provision for full exemption from tax imposed by
        the jurisdiction in relation to which the relevant Borrower is treated as being tax resident on any
        payment under a Finance Document.

        Unless a contrary indication appears, in this Clause 12 a reference to determines or determined means
        a determination made in the absolute discretion of the person making the determination.

12.2    Tax gross-up

(a)     Each Obligor shall make all payments to be made by it without any Tax Deduction, unless a Tax
        Deduction is required by law.

(b)     The Company shall promptly upon becoming aware that an Obligor must make a Tax Deduction (or
        that there is any change in the rate or the basis of a Tax Deduction) notify the Bank accordingly. The
        Bank shall promptly notify the Company on becoming so aware in respect of a payment payable to
        the Bank.

(c)     If a Tax Deduction is required by law to be made by a Borrower, the amount of the payment due from
        that Borrower shall be increased to an amount which (after making any Tax Deduction) leaves an
        amount equal to the payment which would have been due if no Tax Deduction had been required.

(d)     A payment shall not be increased under paragraph (c) above by reason of a Tax Deduction on account
        of Tax imposed by the relevant Borrower's jurisdiction of tax residence, if on the date on which the
        payment falls due:




0101521-0000029 UKO3: 2001142340.10                    28
                                                                                                     909
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 911 of 1648



        (i)     the payment could have been made to the Bank without a Tax Deduction if the Bank had been
                a Qualifying Bank with respect to that Borrower, but on that date the Bank is not or has ceased
                to be a Qualifying Bank with respect to that Borrower other than as a result of any change
                after the date it became the Bank under this Agreement in (or in the interpretation,
                administration, or application of) any law or Treaty or any published practice or published
                concession of any relevant taxing authority;

        (ii)    the Bank has not given a Tax Confirmation to the Company with respect to that Borrower and
                payment could have been made to the Bank without any Tax Deduction if the Bank had given
                a Tax Confirmation to the Borrower;

        (iii)   the Borrower making the payment is able to demonstrate that the payment could have been
                made to the Bank without the Tax Deduction had the Bank complied with its obligations under
                paragraph (h), (j), (m) and/or (n) below (as applicable) below; or

        (iv)    an officer of H.M. Revenue & Customs has given (and not revoked) a direction (a Direction)
                under section 931 of the ITA which relates to the payment and the Bank has received from the
                relevant Borrower or from the Company a certified copy of that Direction and the payment
                could have been made to the Bank without any Tax Deduction if that Direction had not been
                made.

(e)     A Guarantor will not be obliged to make a payment or increased payment pursuant to this Clause 12.2
        with respect to a payment by it of a liability due for payment by a Borrower to the extent that, had the
        payment been made by that Borrower, that Borrower would not have been obliged to make a payment
        or increased payment pursuant to this Clause 12.2.

(f)     If an Obligor is required to make a Tax Deduction, that Obligor shall make that Tax Deduction and
        any payment required in connection with that Tax Deduction within the time allowed and in the
        minimum amount required by law.

(g)     Within 30 days of making either a Tax Deduction or any payment required in connection with that
        Tax Deduction, the Obligor making that Tax Deduction shall deliver to the Bank for the Finance Party
        entitled to the payment evidence reasonably satisfactory to that Finance Party that the Tax Deduction
        has been made or (as applicable) any appropriate payment paid to the relevant taxing authority.

(h)     Subject to paragraph (i) below, a Treaty Bank and each Obligor which makes a payment to which that
        Treaty Bank is entitled shall co-operate in completing any procedural formalities necessary for that
        Obligor to obtain authorisation to make that payment without a Tax Deduction.

(i)     If the Bank is a Treaty Bank that holds a passport under the HMRC DT Treaty Passport scheme, and
        which wishes that scheme to apply to this Agreement, it shall confirm its scheme reference number
        and its jurisdiction of tax residence to the Company within five Business Days after the date of this
        Agreement or in the documentation which it executes on becoming a Party as the Bank and shall
        promptly notify the Company of any change to that information and, having done so, the Bank shall
        be under no obligation pursuant to paragraph (h) above.

(j)     If, with respect to any Borrower whose Relevant Tax Jurisdiction is the United Kingdom, the Bank
        has confirmed its scheme reference number and its jurisdiction of tax residence in accordance with
        paragraph (i) above and:

        (i)     a Borrower making a payment to the Bank has not made a Borrower DTTP Filing in respect
                of the Bank; or

        (ii)    a Borrower making a payment to the Bank has made a Borrower DTTP Filing in respect of
                the Bank but:

0101521-0000029 UKO3: 2001142340.10                   29
                                                                                                      910
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 912 of 1648



                (A)      that Borrower DTTP Filing has been rejected by HM Revenue & Customs;

                (B)      HM Revenue & Customs has not given the Borrower authority to make payments to
                         the Bank without a Tax Deduction within 60 days of the date of the Borrower DTTP
                         Filing; or

                (C)      HM Revenue & Customs has given the Borrower authority to make payments to the
                         Bank without a Tax Deduction but such authority has subsequently been revoked or
                         expired,

                and in each case, the Borrower has notified the Bank in writing, the Bank and the Borrower
                shall co-operate in completing any additional procedural formalities necessary for that
                Borrower to obtain authorisation to make that payment without a Tax Deduction.

(k)     If the Bank has not confirmed its scheme reference number and jurisdiction of tax residence in
        accordance with paragraph (i) above, no Obligor shall make a Borrower DTTP Filing or file any other
        form relating to the HMRC DT Treaty Passport scheme in respect of the Bank's Commitment or its
        participation in any Utilisation unless the Bank otherwise agrees.

(l)     A Borrower shall, promptly on making a Borrower DTTP Filing, deliver a copy of that Borrower
        DTTP Filing to the Bank.

(m)     The Bank shall ensure that it satisfies all applicable legal and regulatory requirements for providing
        the Facility to the Borrowers other than as a result of a change in law or regulation occurring after the
        date on which it becomes the Bank under this Agreement.

(n)     If the Bank will only become a Qualifying Bank on completion of certain procedural requirements,
        the Bank shall notify the Company promptly on completion of all such formalities.

12.3    Tax indemnity

(a)     The Company shall, or shall procure that another member of the Restricted Group shall, (within five
        Business Days of demand by the Bank) pay to a Protected Party an amount equal to the loss, liability
        or cost which that Protected Party determines will be or has been (directly or indirectly) suffered for
        or on account of Tax by that Protected Party in respect of a Finance Document.

(b)     Paragraph (a) above shall not apply:

        (i)     with respect to any Tax assessed on a Finance Party:

                (A)      under the law of the jurisdiction in which that Finance Party is incorporated or, if
                         different, the jurisdiction (or jurisdictions) in which that Finance Party is treated as
                         resident for tax purposes; or

                (B)      under the law of the jurisdiction in which that Finance Party's Facility Office is located
                         in respect of amounts received or receivable in that jurisdiction,

                if that Tax is imposed on or calculated by reference to the net income received or receivable
                (but not any sum deemed to be received or receivable) by that Finance Party; or

        (ii)    to the extent a loss, liability or cost:

                (A)      is compensated for by an increased payment under Clause 12.2 (Tax gross-up);




0101521-0000029 UKO3: 2001142340.10                        30
                                                                                                        911
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 913 of 1648



                (B)      would have been compensated for by an increased payment under Clause 12.2 (Tax
                         gross-up) but was not so compensated solely because one of the exclusions in
                         paragraph (d) of Clause 12.2 (Tax gross-up) applied;

                (C)      is attributable to the Bank Levy (or any payment attributable to, or liability arising as
                         a consequence of, the Bank Levy); or

                (D)      relates to a FATCA Deduction required to be made by a Party.

(c)     A Protected Party making, or intending to make a claim under paragraph (a) above shall promptly
        notify the Company of the event which will give, or has given, rise to the claim.

12.4    Tax Credit

        If an Obligor makes a Tax Payment and the relevant Finance Party determines that acting reasonably
        and in good faith:

        (a)     a Tax Credit is attributable to an increased payment of which that Tax Payment forms part, to
                that Tax Payment or to a Tax Deduction in consequence of which that Tax Payment was
                required; and

        (b)     that Finance Party has obtained and it (or any of its affiliated entities) has utilised that Tax
                Credit,

        the Finance Party shall pay an amount to the Obligor which that Finance Party determines acting
        reasonably and in good faith will leave it (after that payment) in the same after-Tax position as it would
        have been in had the Tax Payment not been required to be made by the Obligor.

12.5    Bank status confirmation

(a)     If the Bank is not the Original Bank it shall indicate, in the documentation which it executes on
        becoming a Party as the Bank, and without liability to any Obligor, which of the following categories
        it falls in:

        (i)     not a Qualifying Bank;

        (ii)    a Qualifying Bank (other than a Treaty Bank); or

        (iii)   a Treaty Bank.

(b)     If the Bank fails to indicate its status in accordance with this Clause 12.5 then the Bank shall be treated
        for the purposes of this Agreement (including by each Obligor) as if it is not a Qualifying Bank until
        such time as it notifies the Bank which category applies (and the Bank, upon receipt of such
        notification, shall inform the Company). For the avoidance of doubt, the documentation which the
        Bank executes on becoming a Party as the Bank shall not be invalidated by any failure of the Bank to
        comply with this Clause 12.5.

12.6    Stamp taxes

        The Company shall pay and, within five Business Days of demand, indemnify each Secured Party
        against any cost, loss or liability that Secured Party incurs in relation to all stamp duty, registration
        and other similar Taxes payable in respect of any Finance Document provided that this Clause 12.6
        shall not apply to any stamp duty, registration or other similar Taxes payable in respect of any
        assignment, assignation, sub-participation or transfer by a Secured Party of any of its rights and/or
        obligations under a Finance Document.

0101521-0000029 UKO3: 2001142340.10                     31
                                                                                                        912
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 914 of 1648



12.7    VAT

(a)     All amounts expressed to be payable under a Finance Document by any Party to a Finance Party which
        (in whole or in part) constitute the consideration for any supply for VAT purposes are deemed to be
        exclusive of any VAT which is chargeable on that supply, and accordingly, subject to paragraph (b)
        below, if VAT is or becomes chargeable on any supply made by any Finance Party to any Party under
        a Finance Document and such Finance Party is required to account to the relevant tax authority for the
        VAT, that Party must pay to such Finance Party (in addition to and at the same time as paying any
        other consideration for such supply) an amount equal to the amount of the VAT (and such Finance
        Party must promptly provide an appropriate VAT invoice to that Party).

(b)     If VAT is or becomes chargeable on any supply made by any Finance Party (the Supplier) to any
        other Finance Party (the Recipient) under a Finance Document, and any Party other than the Recipient
        (the Relevant Party) is required by the terms of any Finance Document to pay an amount equal to the
        consideration for that supply to the Supplier (rather than being required to reimburse or indemnify the
        Recipient in respect of that consideration):

        (i)     (where the Supplier is the person required to account to the relevant tax authority for the VAT)
                the Relevant Party must also pay to the Supplier (at the same time as paying that amount) an
                additional amount equal to the amount of the VAT. The Recipient must (where this paragraph
                (i) applies) promptly pay to the Relevant Party an amount equal to any credit or repayment the
                Recipient receives from the relevant tax authority which the Recipient reasonably determines
                relates to the VAT chargeable on that supply; and

        (ii)    (where the Recipient is the person required to account to the relevant tax authority for the
                VAT) the Relevant Party must promptly, following demand from the Recipient, pay to the
                Recipient an amount equal to the VAT chargeable on that supply but only to the extent that
                the Recipient reasonably determines that it is not entitled to credit or repayment from the
                relevant tax authority in respect of that VAT.

(c)     Where a Finance Document requires any Party to reimburse or indemnify a Finance Party for any cost
        or expense, that Party shall reimburse or indemnify (as the case may be) such Finance Party for the
        full amount of such cost or expense, including such part thereof as represents VAT, save to the extent
        that such Finance Party reasonably determines that it is entitled to credit or repayment in respect of
        such VAT from the relevant tax authority.

(d)     Any reference in this Clause 12.7 to any Party shall, at any time when such Party is treated as a member
        of a group for VAT purposes, include (where appropriate and unless the context otherwise requires) a
        reference to the representative member of such group at such time (the term representative member
        to have the same meaning as in the Value Added Tax Act 1994) or a reference to the person who is
        treated at that time as making the supply, or (as appropriate) receiving the supply, under the grouping
        rules (provided for in article 11 of Council Directive 2006/112/EC as amended (or as implemented by
        any relevant member state of the European Union) so that a reference to a Party shall be construed as
        a reference to that Party or the relevant group or unity (or fiscal unity) of which that Party is a member
        for VAT purposes at the relevant time or the relevant representative member (or representative or
        head) of that group or unity at the relevant time (as the case may be).

(e)     In relation to any supply made by a Finance Party to any Party under a Finance Document, if
        reasonably requested by such Finance Party, that Party must promptly provide such Finance Party with
        details of that Party's VAT registration and such other information as is reasonably requested in
        connection with such Finance Party's VAT reporting requirements in relation to such supply.




0101521-0000029 UKO3: 2001142340.10                    32
                                                                                                       913
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 915 of 1648



12.8    FATCA information

(a)     Subject to paragraph (c) below, each Party shall, within ten Business Days of a reasonable request by
        another Party:

        (i)     confirm to that other Party whether it is:

                (A)      a FATCA Exempt Party; or

                (B)      not a FATCA Exempt Party;

        (ii)    supply to that other Party such forms, documentation and other information relating to its
                status under FATCA as that other Party reasonably requests for the purposes of that other
                Party's compliance with FATCA; and

        (iii)   supply to that other Party such forms, documentation and other information relating to its
                status as that other Party reasonably requests for the purposes of that other Party's compliance
                with any other law, regulation, or exchange of information regime.

(b)     If a Party confirms to another Party pursuant to paragraph (a)(i) above that it is a FATCA Exempt
        Party and it subsequently becomes aware that it is not or has ceased to be a FATCA Exempt Party,
        that Party shall notify that other Party reasonably promptly.

(c)     Paragraph (a) above shall not oblige any Finance Party to do anything, and paragraph (a)(iii) above
        shall not oblige any other Party to do anything, which would or might in its reasonable opinion
        constitute a breach of:

        (i)     any law or regulation;

        (ii)    any fiduciary duty; or

        (iii)   any duty of confidentiality.

(d)     If a Party fails to confirm whether or not it is a FATCA Exempt Party or to supply forms,
        documentation or other information requested in accordance with paragraph (a)(i) or (a)(ii) above
        (including, for the avoidance of doubt, where paragraph (c) above applies), then such Party shall be
        treated for the purposes of the Finance Documents (and payments under them) as if it is not a FATCA
        Exempt Party until such time as the Party in question provides the requested confirmation, forms,
        documentation or other information.

(e)     If a Borrower is a US Tax Obligor or the Bank reasonably believes that its obligations under FATCA
        or any other applicable law or regulation require it, the Bank shall, within ten Business Days of:

        (i)     where an Original Borrower is a US Tax Obligor and the Bank is the Original Bank, the date
                of this Agreement;

        (ii)    where a Borrower is a US Tax Obligor on a date on which any other person becomes a Party
                as the Bank, that date;

        (iii)   the date a new US Tax Obligor accedes as a Borrower; or

        (iv)    where a Borrower is not a US Tax Obligor, the date of a request from the Bank,

        supply to the Company:



0101521-0000029 UKO3: 2001142340.10                    33
                                                                                                      914
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 916 of 1648



                (A)      a withholding certificate on Form W-8, Form W-9 or any other relevant form; or

                (B)      any withholding statement or other document, authorisation or waiver as the Company
                         may require to certify or establish the status of the Bank under FATCA or that other
                         law or regulation.

(f)     If any withholding certificate, withholding statement, document, authorisation or waiver provided to
        the Company by the Bank pursuant to paragraph (e) above is or becomes materially inaccurate or
        incomplete, the Bank shall promptly update it and provide such updated withholding certificate,
        withholding statement, document, authorisation or waiver to the Company unless it is unlawful for the
        Bank to do so (in which case the Bank shall promptly notify the Company).

(g)     The Company and each US Tax Obligor may rely on any withholding certificate, withholding
        statement, document, authorisation or waiver it receives from the Bank pursuant to paragraph (e) above
        without further verification.

12.9    FATCA Deduction

(a)     Each Party may make any FATCA Deduction it is required to make by FATCA, and any payment
        required in connection with that FATCA Deduction, and no Party shall be required to increase any
        payment in respect of which it makes such a FATCA Deduction or otherwise compensate the recipient
        of the payment for that FATCA Deduction.

(b)     Each Party shall promptly, upon becoming aware that it must make a FATCA Deduction (or that there
        is any change in the rate or the basis of such FATCA Deduction), notify the Party to whom it is making
        the payment and, in addition, shall notify the Company.

13.     INCREASED COSTS

13.1    Increased Costs

(a)     Subject to Clause 13.3 (Exceptions) the Company shall, within five Business Days of a demand by the
        Bank, pay for the account of a Finance Party the amount of any Increased Costs incurred by that
        Finance Party or any of its Affiliates as a result of:

        (i)     the introduction of or any change in (or in the interpretation, administration or application of)
                any law or regulation; or

        (ii)    compliance with any law or regulation made after the date of this Agreement.

(b)     In this Agreement Increased Costs means:

        (i)     a reduction in the rate of return from the Facility or on a Finance Party's (or its Affiliate's)
                overall capital;

        (ii)    an additional or increased cost; or

        (iii)   a reduction of any amount due and payable under any Finance Document,

        which is incurred or suffered by a Finance Party or any of its Affiliates to the extent that it is
        attributable to that Finance Party having entered into its Commitment or funding or performing its
        obligations under any Finance Document or Undertaking.




0101521-0000029 UKO3: 2001142340.10                   34
                                                                                                       915
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 917 of 1648



13.2    Increased cost claims

(a)     A Finance Party intending to make a claim pursuant to Clause 13.1 (Increased Costs) shall promptly
        notify the Company.

(b)     Each Finance Party shall, as soon as practicable after a demand by the Bank, provide a certificate
        confirming the amount of its Increased Costs.

13.3    Exceptions

(a)     Clause 13.1 (Increased Costs) does not apply to the extent any Increased Cost is:

        (i)      attributable to a Tax Deduction required by law to be made by an Obligor;

        (ii)     attributable to a FATCA Deduction required to be made by a Party;

        (iii)    compensated for by Clause 12.3 (Tax indemnity) (or would have been compensated for under
                 Clause 12.3 (Tax indemnity) but was not so compensated solely because any of the exclusions
                 in paragraph (b) of 12.3 (Tax indemnity) applied);

        (iv)     attributable to any Bank Levy (or any payment attributable to, or liability arising as a
                 consequence of, any Bank Levy);

        (v)      attributable to the wilful breach by the relevant Finance Party or its Affiliates of any law or
                 regulation;

        (vi)     attributable to the implementation or application of or compliance with the "International
                 Convergence of Capital Measurement and Capital Standards, a Revised Framework"
                 published by the Basel Committee on Banking Supervision in June 2004 in the form existing
                 on the date of this Agreement (Basel II) or any other law or regulation which implements
                 Basel II (whether such implementation, application or compliance is by a government,
                 regulator, Finance Party or any of its Affiliates);

        (vii)    attributable to the implementation or application of or compliance with (x) the agreements on
                 capital requirements, a leverage ratio and liquidity standards contained in "Basel III: A global
                 regulatory framework for more resilient banks and banking systems", "Basel III: International
                 framework for liquidity risk measurement, standards and monitoring" and "Guidance for
                 national authorities operating the countercyclical capital buffer" published by the Basel
                 Committee on Banking Supervision in December 2010, each as amended, supplemented or
                 restated, (y) the rules for global systemically important banks contained in "Global
                 systemically important banks: assessment methodology and the additional loss absorbency
                 requirement – Rules text" published by the Basel Committee on Banking Supervision in
                 November 2011, as amended, supplemented or restated or (z) any further guidance or
                 standards published by the Basel Committee on Banking Supervision relating to Basel III;

        (viii)   attributable to the implementation or application of or compliance with (x) Regulation (EU)
                 No 575/2013 of the European Parliament and of the Counsel of 26 June 2013 on prudential
                 requirements for credit institutions and investment firms or (y) Directive 2013/36/EU of the
                 European Parliament and of the Counsel of 26 June 2013 on access to the activity of credit
                 institutions and the prudential supervision of credit institutions and investment firms,
                 amending Directive 2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC;

        (ix)     attributable to the implementation or application of or compliance with the U.S. Dodd-Frank
                 Wall Street Reform and Consumer Protection Act and all requests, rules, guidelines or
                 directives thereunder or in connection therewith; or

0101521-0000029 UKO3: 2001142340.10                    35
                                                                                                       916
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 918 of 1648



        (x)     not notified in writing to the Company within six months of the Bank becoming aware of such
                change.

(b)     In this Clause 13.3 reference to a Tax Deduction has the same meaning given to the term in
        Clause 12.1 (Definitions).

14.     OTHER INDEMNITIES

14.1    Currency indemnity

(a)     If any sum due from an Obligor under the Finance Documents (a Sum), or any order, judgment or
        award given or made in relation to a Sum, has to be converted from the currency (the First Currency)
        in which that Sum is payable into another currency (the Second Currency) for the purpose of:

        (i)     making or filing a claim or proof against that Obligor; or

        (ii)    obtaining or enforcing an order, judgment or award in relation to any litigation or arbitration
                proceedings,

        that Obligor shall as an independent obligation, within five Business Days of demand, indemnify each
        Secured Party to whom that Sum is due against any cost, loss or liability arising out of or as a result
        of the conversion including any discrepancy between (A) the rate of exchange used to convert that
        Sum from the First Currency into the Second Currency and (B) the rate or rates of exchange available
        to that person at the time of its receipt of that Sum.

(b)     Each Obligor waives any right it may have in any jurisdiction to pay any amount under the Finance
        Documents in a currency or currency unit other than that in which it is expressed to be payable.

14.2    Other indemnities

        The Company shall (or shall procure that an Obligor will), within five Business Days of demand,
        indemnify the Bank against any cost, loss or liability incurred by it as a result of:

        (a)     the occurrence of any Event of Default;

        (b)     a failure by an Obligor to pay any amount due under a Finance Document on its due date;

        (c)     funding, or making arrangements to fund, its participation in a Utilisation requested by a
                Borrower in a Utilisation Request but not made by reason of the operation of any one or more
                of the provisions of this Agreement (other than by reason of default or negligence by the Bank
                alone);

        (d)     issuing or making arrangements to issue an Undertaking requested by the Company or a
                Borrower in a Utilisation Request but not issued by reason of the operation of any one or more
                of the provisions of this Agreement (other than by reason of default or negligence by the Bank
                alone); or

        (e)     a Utilisation (or part of a Utilisation) not being prepaid in accordance with a notice of
                prepayment given by a Borrower or the Company.




0101521-0000029 UKO3: 2001142340.10                   36
                                                                                                     917
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 919 of 1648



15.     MITIGATION BY THE BANK

15.1    Mitigation

(a)     Each Finance Party shall, in consultation with the Company, take all reasonable steps to mitigate any
        circumstances which arise and which would result in the Facility ceasing to be available or any amount
        becoming payable under or pursuant to, or cancelled pursuant to, any of Clause 7.1 (Illegality), Clause
        12 (Tax gross up and indemnities) or Clause 13 (Increased Costs) including (but not limited to)
        transferring its rights and obligations under the Finance Documents to another Affiliate or Facility
        Office.

(b)     Paragraph (a) above does not in any way limit the obligations of any Obligor under the Finance
        Documents.

15.2    Limitation of liability

(a)     The Company shall promptly indemnify each Finance Party for all costs and expenses reasonably
        incurred by that Finance Party as a result of steps taken by it under Clause 15.1 (Mitigation).

(b)     A Finance Party is not obliged to take any steps under Clause 15.1 (Mitigation) if, in the opinion of
        that Finance Party (acting reasonably), to do so might be prejudicial to it.

16.     COSTS AND EXPENSES

16.1    Transaction expenses

        The Company shall, within five Business Days of demand, pay the Bank the amount of all costs and
        expenses (including legal fees) reasonably incurred by any of them in connection with the negotiation,
        preparation, printing, execution and perfection of:

        (a)     this Agreement and any other documents referred to in this Agreement and the Transaction
                Security; and

        (b)     any other Finance Documents executed after the date of this Agreement.

16.2    Amendment costs

        If:

        (a)     an Obligor requests an amendment, waiver or consent; or

        (b)     an amendment is required pursuant to Clause 25.7 (Change of currency),

        the Company shall, within five Business Days of demand, reimburse each of the Bank and the Security
        Agent for the amount of all costs and expenses (including legal fees) reasonably incurred by the Bank
        and the Security Agent (and, in the case of the Security Agent, by any Receiver or Delegate) in
        responding to, evaluating, negotiating or complying with that request or requirement.

16.3    Enforcement and preservation costs

        The Company shall, within five Business Days of demand, pay to each Secured Party (other than the
        Security Agent) the amount of all costs and expenses (including legal fees) incurred by it in connection
        with the enforcement of or the preservation of any rights under any Finance Document and the
        Transaction Security and any proceedings instituted by or against the Security Agent as a consequence
        of taking or holding the Transaction Security or enforcing these rights.

0101521-0000029 UKO3: 2001142340.10                   37
                                                                                                      918
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 920 of 1648



17.     GUARANTEE AND INDEMNITY

17.1    Guarantee and indemnity

        Each Guarantor irrevocably and unconditionally jointly and severally:

        (a)     guarantees to each Finance Party punctual performance by each other Obligor of all that
                Obligor's obligations under the Finance Documents;

        (b)     undertakes with each Finance Party that whenever another Obligor does not pay any amount
                when due under or in connection with any Finance Document, that Guarantor shall
                immediately on demand pay that amount as if it was the principal obligor; and

        (c)     agrees with each Finance Party that if any obligation guaranteed by it is or becomes
                unenforceable, invalid or illegal, it will, as an independent and primary obligation, indemnify
                that Finance Party immediately on demand against any cost, loss or liability it incurs as a result
                of an Obligor not paying any amount which would, but for such unenforceability, invalidity
                or illegality, have been payable by it under any Finance Document on the date when it would
                have been due. The amount payable by a Guarantor under this indemnity will not exceed the
                amount it would have had to pay under this Clause 17 if the amount claimed had been
                recoverable on the basis of a guarantee.

17.2    Continuing guarantee

        This guarantee is a continuing guarantee and will extend to the ultimate balance of sums payable by
        any Obligor under the Finance Documents, regardless of any intermediate payment or discharge in
        whole or in part.

17.3    Reinstatement

        If any discharge, release or arrangement (whether in respect of the obligations of any Obligor or any
        security for those obligations or otherwise) is made by a Finance Party in whole or in part on the basis
        of any payment, security or other disposition which is avoided or must be restored in insolvency,
        liquidation, administration or otherwise, without limitation, then the liability of each Guarantor under
        this Clause 17 will continue or be reinstated as if the discharge, release or arrangement had not
        occurred.

17.4    Waiver of defences

        The obligations of each Guarantor under this Clause 17 will not be affected by an act, omission, matter
        or thing which, but for this Clause 17, would reduce, release or prejudice any of its obligations under
        this Clause 17 (without limitation and whether or not known to it or any Finance Party) including:

        (a)     any time, waiver or consent granted to, or composition with, any Obligor or other person;

        (b)     the release of any other Obligor or any other person under the terms of any composition or
                arrangement with any creditor of any member of the Group;

        (c)     the taking, variation, compromise, exchange, renewal or release of, or refusal or neglect to
                perfect, take up or enforce, any rights against, or security over assets of, any Obligor or other
                person or any non-presentation or non-observance of any formality or other requirement in
                respect of any instrument or any failure to realise the full value of any security;

        (d)     any incapacity or lack of power, authority or legal personality of or dissolution or change in
                the members or status of an Obligor or any other person;

0101521-0000029 UKO3: 2001142340.10                    38
                                                                                                       919
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 921 of 1648



        (e)     any amendment, novation, supplement, extension restatement (however fundamental and
                whether or not more onerous) or replacement of a Finance Document or any other document
                or security including, without limitation, any change in the purpose of, any extension of or
                increase in any facility or the addition of any new facility under any Finance Document or
                other document or security;

        (f)     any unenforceability, illegality or invalidity of any obligation of any person under any Finance
                Document or any other document or security; or

        (g)     any insolvency or similar proceedings.

17.5    Guarantor intent

        Without prejudice to the generality of Clause 17.4 (Waiver of defences), each Guarantor expressly
        confirms that it intends that this guarantee shall extend from time to time to any (however fundamental)
        variation, increase, extension or addition of or to any of the Finance Documents and/or any facility or
        amount made available under any of the Finance Documents for the purposes of or in connection with
        any of the following: business acquisitions of any nature; increasing working capital; enabling
        investor distributions to be made; carrying out restructurings; refinancing existing facilities;
        refinancing any other indebtedness; making facilities available to new borrowers; any other variation
        or extension of the purposes for which any such facility or amount might be made available from time
        to time; and any fees, costs and/or expenses associated with any of the foregoing.

17.6    Immediate recourse

        Each Guarantor waives any right it may have of first requiring any Finance Party (or any trustee or
        agent on its behalf) to proceed against or enforce any other rights or security or claim payment from
        any person before claiming from that Guarantor under this Clause 17. This waiver applies irrespective
        of any law or any provision of a Finance Document to the contrary.

17.7    Appropriations

        Until all amounts which may be or become payable by the Obligors under or in connection with the
        Finance Documents have been irrevocably paid in full, each Finance Party (or any trustee or agent on
        its behalf) may:

        (a)     refrain from applying or enforcing any other moneys, security or rights held or received by
                that Finance Party (or any trustee or agent on its behalf) in respect of those amounts, or apply
                and enforce the same in such manner and order as it sees fit (whether against those amounts
                or otherwise) and no Guarantor shall be entitled to the benefit of the same; and

        (b)     hold in an interest-bearing suspense account any moneys received from any Guarantor or on
                account of any Guarantor's liability under this Clause 17.

17.8    Deferral of Guarantors' rights

        Until all amounts which may be or become payable by the Obligors under or in connection with the
        Finance Documents have been irrevocably paid in full and unless the Bank otherwise directs, no
        Guarantor will exercise any rights which it may have by reason of performance by it of its obligations
        under the Finance Documents or by reason of any amount being payable, or liability arising, under
        this Clause 17:

        (a)     to be indemnified by an Obligor;



0101521-0000029 UKO3: 2001142340.10                   39
                                                                                                      920
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 922 of 1648



        (b)     to claim any contribution from any other guarantor of any Obligor's obligations under the
                Finance Documents;

        (c)     to take the benefit (in whole or in part and whether by way of subrogation or otherwise) of
                any rights of the Finance Parties under the Finance Documents or of any other guarantee or
                security taken pursuant to, or in connection with, the Finance Documents by any Finance
                Party;

        (d)     to bring legal or other proceedings for an order requiring any Obligor to make any payment,
                or perform any obligation, in respect of which any Guarantor has given a guarantee,
                undertaking or indemnity under Clause 17.1 (Guarantee and indemnity);

        (e)     to exercise any right of set-off against any Obligor; and/or

        (f)     to claim or prove as a creditor of any Obligor in competition with any Finance Party.

        If a Guarantor receives any benefit, payment or distribution in relation to such rights it shall hold that
        benefit, payment or distribution to the extent necessary to enable all amounts which may be or become
        payable to the Finance Parties by the Obligors under or in connection with the Finance Documents to
        be repaid in full on trust for (or otherwise for the benefit of) the Finance Parties and shall promptly
        pay or transfer the same to the Bank or as the Bank may direct for application in accordance with
        Clause 25 (Payment mechanics).

17.9    Release of Guarantors' right of contribution

        If any Guarantor (a Retiring Guarantor) ceases to be a Guarantor in accordance with the terms of the
        Finance Documents for the purpose of any sale or other disposal of that Retiring Guarantor then on
        the date such Retiring Guarantor ceases to be a Guarantor:

        (a)     that Retiring Guarantor is released by each other Guarantor from any liability (whether past,
                present or future and whether actual or contingent) to make a contribution to any other
                Guarantor arising by reason of the performance by any other Guarantor of its obligations under
                the Finance Documents; and

        (b)     each other Guarantor waives any rights it may have by reason of the performance of its
                obligations under the Finance Documents to take the benefit (in whole or in part and whether
                by way of subrogation or otherwise) of any rights of the Finance Parties under any Finance
                Document or of any other security taken pursuant to, or in connection with, any Finance
                Document where such rights or security are granted by or in relation to the assets of the
                Retiring Guarantor.

17.10   Additional security

        This guarantee is in addition to and is not in any way prejudiced by any other guarantee or security
        now or subsequently held by any Finance Party.

17.11   General limitations

        Without limiting any specific exemptions set out below, this guarantee and any other guarantee,
        indemnity or assurance against loss in any Finance Document (including any Transaction Security)
        does not apply to any liability to the extent it would constitute unlawful financial assistance within the
        meaning of sections 678 or 679 of the Companies Act 2006 or any equivalent and applicable provisions
        under the laws of the jurisdiction of incorporation of the relevant Guarantor.



0101521-0000029 UKO3: 2001142340.10                    40
                                                                                                       921
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 923 of 1648



17.12   Germany

(a)     In this Clause 17.12:

        German Guarantor means:

        (a)     any Guarantor incorporated in Germany as a limited liability company (Gesellschaft mit
                beschränkter Haftung) (a German GmbH Guarantor); or

        (b)     a limited partnership (Kommanditgesellschaft) in relation to which any general partner
                (persönlich haftender Gesellschafter) is a limited liability company (any such general partner
                is hereinafter referred to as a German GP Company) (such limited partnership is hereinafter
                referred to as a German KG Guarantor).

        Guarantee means any guarantee and/or indemnity obligation of any German Guarantor created under
        this Agreement or any other Finance Document.

        Net Assets means the amount of the German GmbH Guarantor’s, or, where the German Guarantor is
        a German KG Guarantor, its German GP Company’s relevant assets (the calculation of which shall
        include all items set forth in Section 266(2) A, B, C, D and E of the German Commercial Code
        (Handelsgesetzbuch, HGB)) less:

        (a)     the German GmbH Guarantor’s, or, where the German Guarantor is a German KG Guarantor,
                its German GP Company’s liabilities, the calculation of which shall include all items set forth
                in Section 266(3) B, C, D and E of the HGB including any costs for any Auditor’s
                Determination but such liabilities shall exclude:

                (i)      the liabilities under or relating to the Guarantee; and

                (ii)     any obligations (Verbindlichkeiten) of the German GmbH Guarantor (and, in case of
                         a GmbH & Co. KG, of its German GP Company):

                (A)      owing to any member of the group or any other affiliated company which are
                         subordinated by law or by contract to any Indebtedness outstanding under this
                         Agreement (including for the avoidance of doubt, obligations that would in an
                         insolvency be subordinated pursuant to Section 39 para 1 no 5 or Section 39 para 2 of
                         the German Insolvency Code (Insolvenzordnung)) and including obligations under
                         guarantees for obligations which are so subordinated, unless a waiver of the loan
                         provided to the relevant German GmbH Guarantor or, in the case of a GmbH & Co.
                         KG, of its German GP Company, would result in that member of the group breaching
                         its obligations under section 30 of the German Limited Liability Companies Act
                         (GmbH-Gesetz, GmbHG) or any similar provision of any other jurisdiction
                         applicable to it; and

                (B)      incurred by the German GmbH Guarantor (and, in the case of a GmbH & Co.KG, of
                         its German GP Company) in wilful violation of any of the provisions of the Finance
                         Documents; and

        (b)     any amounts which are subject to legal dividend payment constraints (Ausschüttungssperre)
                pursuant to Section 253(6), Section 268(8) or Section 272(5) HGB, in each case calculated in
                accordance with HGB (taking into account applicable case law on the calculation of net assets
                pursuant to Section 30 GmbHG) and accounting principles consistent with those applied in
                the preparation of the latest annual unconsolidated financial statements for that German GmbH
                Guarantor (or, where the German Guarantor is a German KG Guarantor, its German GP
                Company.

0101521-0000029 UKO3: 2001142340.10                    41
                                                                                                     922
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 924 of 1648



        For the purpose of such calculation, the following balance sheet items shall be adjusted as follows:

        (i)     if the registered share capital of the German Guarantor, or where the German Guarantor is a
                German KG Guarantor, of its German GP Company, is increased out of retained earnings
                (Kapitalerhöhung aus Gesellschaftsmitteln) after the date of this Agreement, such increase
                shall not be taken into account unless (i) such increase has been effected with the prior written
                consent of the Bank or is otherwise permitted under this Agreement or any other Finance
                Document and (ii) only to the extent it is fully paid up (voll eingezahlt);

        (ii)    the amount of any increase after the date of this Agreement of the German Guarantor’s, or,
                where the German Guarantor is a German KG Guarantor, its German GP Company’s
                registered share capital which has been effected out of retained earnings (Kapitalerhöhung
                aus Gesellschaftsmitteln) without the prior written consent of the Bank shall be deducted from
                the registered share capital;

        (iii)   any accrual (Rückstellung) in respect of a potential enforcement of the Guarantee or any
                Security shall be disregarded; and

        (iv)    liabilities in relation to loans granted to, and other contractual liabilities incurred by, the
                German Guarantor or as the case may be by its German GP Company, in wilful (vorsätzlich)
                or grossly negligent (grob fahrlässig) violation of any Finance Document shall be disregarded.

(b)     In the case of a German Guarantor the enforcement of the Guarantee against such German Guarantor
        shall be limited if and to the extent that:

        (i)     such Guarantee secures the obligations or liabilities of:

                (A)      the German Guarantor’s, or in case of a German KG Guarantor, any of its relevant
                         German GP Company’s, direct or indirect shareholder (upstream), or

                (B)      a direct or indirect subsidiary of a shareholder pursuant to paragraph (i) (but excluding
                         any direct or indirect subsidiary of the German Guarantor (and, in the case of a
                         German KG Guarantor, any direct or indirect subsidiary of its German GP Company))
                         (cross-stream); and

        (ii)    the enforcement of the Guarantee (x) would cause the Net Assets to be less than the respective
                share capital (Stammkapital) (Begründung einer Unterbilanz) or (y) (if the German GmbH
                Guarantor’s, or, where the German Guarantor is a German KG Guarantor, its German GP
                Company’s Net Assets are already less than its respective registered share capital) would cause
                such deficit to be further increased (Vertiefung einer Unterbilanz).

(c)     In addition, the German Guarantor and, where the German Guarantor is a German KG Guarantor, also
        its relevant German GP Company shall, if so requested by the Bank realise, to the extent legally
        permitted, in a situation where after enforcement of the Guarantee the German Guarantor, or, where
        the German Guarantor is a German KG Guarantor, its relevant German GP Company would not have
        Net Assets in excess of its respective registered share capital, any and all of its assets that are shown
        in the balance sheet with a book value (Buchwert) that is significantly lower than the market value of
        the asset if such asset is not necessary for the German Guarantor’s or as the case may be its relevant
        German GP Company’s operational business (operativ nicht betriebsnotwendig).

(d)     The enforcement of the Guarantee shall initially be excluded if no later than fifteen (15) Business Days
        following a demand by the Bank to make a payment under the Guarantee, the managing directors on
        behalf of the German Guarantor or, as the case may be, its German GP Company, have confirmed in
        writing to the Bank:


0101521-0000029 UKO3: 2001142340.10                    42
                                                                                                       923
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                            (Explanatory Statement) Pg 925 of 1648



        (i)     to what extent the Guarantee granted hereunder has an upstream or cross-stream effect as
                described above; and

        (ii)    to which extent the Guarantee securing cross-stream and/or upstream obligations or liabilities
                as described above cannot be enforced as it would cause the Net Assets of the German
                Guarantor, or, where the German Guarantor is a German KG Guarantor, its German GP
                Company to be less than its respective registered share capital (taking into account the above
                set out adjustments and realization duties),

        (the Management Determination) and such confirmation is supported by a reasonably satisfactory
        calculation provided that the Bank shall in any event be entitled to enforce the Guarantee for any
        amounts where such enforcement would, in accordance with the Management Determination, not
        cause the German Guarantor's, or, where the German Guarantor is a German KG Guarantor, its
        German GP Company's Net Assets to be less than (or to fall further below) the amount of its respective
        registered share capital (in each case as calculated and adjusted as set out above).

(e)     Following the Bank’s receipt of Management Determination, any further enforcement of the Guarantee
        (i.e. any enforcement to which the Bank is not already entitled to) shall be excluded for a period of no
        more than thirty (30) Business Days only. If the Bank receives within such thirty (30) Business Days
        period: (i) an up-to date balance sheet together with (ii) a determination in each case prepared by
        auditors of international standard and reputation appointed by the relevant German Guarantor either
        confirming the Management Determination or setting out deviations from the Management
        Determination (the Auditor's Determination), the further enforcement of the Guarantee shall be
        limited, if and to the extent such enforcement would, in accordance with the Auditor's Determination
        cause the German Guarantor's, or, where the German Guarantor is a German KG Guarantor, its
        German GP Company's Net Assets to be less than (or to fall further below) the amount of its respective
        registered share capital in each case as calculated and adjusted as set out above. If the German
        Guarantor fails to deliver an Auditor's Determination within thirty (30) Business Days after receipt of
        the Management Determination, the Bank shall be entitled to enforce the Guarantee without any
        limitation or restriction.

(f)     If and to the extent (A) the net assets as determined by the Auditors' Determination are lower than the
        amount enforced in accordance with the Management Determination or (B) the Guarantee has been
        enforced without regard to the limitations set out above because (x) the Management Determination
        was not delivered within the relevant time frame or (y) the Auditors' Determination was not delivered
        within the relevant time frame but has been delivered within ten (10) Business Days following the due
        date for the delivery of the Auditors' Determination, the Bank shall without undue delay repay to the
        relevant German Guarantor upon written demand of the relevant German Guarantor any amount (if
        and to the extent already paid to the Finance Party (or any of them)) in the case of (A) equal to the
        difference between the amount paid and the amount payable resulting from the Auditor's
        Determination, and in the case of (B), which the Bank would not have been entitled to enforce had the
        Management Determination and the Auditors' Determination been delivered in time provided such
        demand for repayment is made to the Bank within six months from the date the Guarantee is enforced.
        The Bank may withhold any amount received pursuant to an enforcement of the Guarantee until final
        determination of the amount of the net assets pursuant to the Auditor’s Determination.

(g)     The limitations set out in this Clause 17.12 shall not apply (or, as the case may be, shall cease to apply):

        (i)     if and to the extent any amounts borrowed under this Agreement are lent or on-lent to such
                German Guarantor and/or, in case of a German KG Guarantor, its relevant German GP
                Company or any of its respective subsidiaries from time to time if, in addition by virtue of the
                enforcement of the Guarantee the German Guarantor, or as the case may be, its relevant
                German GP Company, has a recourse, indemnification, sharing of losses or other
                compensation claim against such lending affiliated company (verbundenes Unternehmen)


0101521-0000029 UKO3: 2001142340.10                     43
                                                                                                         924
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 926 of 1648



                within the meaning of Section 16, 17 or 18 of the German Stock Act (Aktiengesetz, AktG) or
                the lending direct or indirect shareholder of the German Guarantor which could be set-off
                against such loan receivable or otherwise be used to settle or discharge such loan obligation
                and provided that the Bank has waived with binding effect on any Finance Party the
                restrictions of any provision under any Finance Document restricting the right to set off claims
                against, or otherwise make use of the recourse, indemnification, sharing of losses or other
                compensation claim against such lending affiliated company (verbundenes Unternehmen)
                within the meaning of Section 16, 17 or 18 of the AktG or the lending direct or indirect
                shareholder of the German Guarantor in order to settle or discharge such loan obligation vis-
                à-vis, such lending member of the lending affiliated company (verbundenes Unternehmen)
                within the meaning of Section 16, 17 or 18 of the AktG or the lending direct or indirect
                shareholder of the German Guarantor; or

        (ii)    if and when a domination agreement (Beherrschungsvertrag) and/or profit absorption
                agreement (Gewinnabführungsvertrag) (either directly or through a chain of domination
                and/or profit absorption agreements) is or becomes effective between the relevant German
                Guarantor (or, in case of a German KG Guarantor, its German GP Company) as dependent
                entity (abhängiges Unternehmen) and:

                (A)      in case of the German Guarantor (or, in case of a German KG Guarantor, its German
                         GP Company) is a subsidiary of the relevant obligor whose obligations are guaranteed
                         under the Guarantee, that obligor; or

                (B)      in case the German Guarantor (or, in case of a German KG Guarantor, its German GP
                         Company) is a sister company of the relevant obligor whose obligations are
                         guaranteed under the Guarantee, any joint (direct or indirect) parent company of the
                         German Guarantor (or, in case of a German KG Guarantor, its German GP Company)
                         and that obligor,

                as dominating entity (beherrschendes Unternehmen)) other than where and to the extent the
                existence of such domination agreement (Beherrschungsvertrag) and/or profit absorption
                agreement (Gewinnabführungsvertrag) does not result in the inapplicability of sentence 1 of
                paragraph 1 of Section 30 GmbHG (as stipulated by sentence 2 of such paragraph) with respect
                to the relevant payments under the Guarantee (including in respect of intermediate entities
                through which the relevant obligor whose obligations are guaranteed under the Guarantee is
                an indirect shareholder of the German Guarantor, or as the case may be, its German GP
                Company);

        (iii)   if and to the extent the German Guarantor holds on the date of the enforcement of the
                Guarantee a fully valuable and recoverable indemnity or claim for refund (vollwertiger
                Gegenleistungs-oder Rückgewähranspruch) against any of its direct or indirect shareholders
                or Subsidiaries of such shareholders (other than Subsidiaries of the German Guarantor) with
                respect to the relevant payments under the Guarantee; or

        (iv)    if and to the extent for any other reason (including, without limitation, as a result of a change
                in the relevant rules of law) the deficit (Unterbilanz) referred to in paragraph (b) above does
                not constitute a breach of the German Guarantor's obligations to maintain its registered share
                capital pursuant to §§ 30 et seq. GmbHG or does not result in a personal liability of the
                managing directors of the German Guarantor pursuant to §§ 43, 31 GmbHG.

17.13   Kingdom of Saudi Arabia law

(a)     The obligations of a Guarantor incorporated in the Kingdom of Saudi Arabia (a KSA Guarantor)
        under the Finance Documents shall be limited to exclude any obligation to the extent that it would


0101521-0000029 UKO3: 2001142340.10                   44
                                                                                                       925
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 927 of 1648



        constitute an unlawful distribution to the partners or shareholders of that KSA Guarantor or an
        otherwise unlawful use of proceeds or assets of that KSA Guarantor, whether pursuant to article 10 of
        the Saudi Arabian companies regulations or any other applicable law (each being a Breach of
        Law). The Parties irrevocably agree that the obligations of a KSA Guarantor under the Finance
        Documents are limited to the maximum amount as will, after giving effect to all other contingent and
        fixed liabilities of that KSA Guarantor, result in the obligations of that KSA Guarantor under the
        Finance Documents not constituting a Breach of Law.

(b)     Unless otherwise agreed by the Company and each KSA Guarantor (without any need to amend this
        Agreement), the liability of a KSA Guarantor under the Finance Documents shall be limited to
        US$1,000,000,000 plus any unpaid amount of interest, fees, liability, costs and expenses under the
        Finance Documents and the amount of any interest, default interest, costs and expenses related to the
        liabilities of the KSA Guarantor

17.14   Norway

(a)     The obligations of each Guarantor incorporated in Norway (a Norwegian Guarantor) under the
        Finance Documents shall be limited by any mandatory provisions of law applicable to such Norwegian
        Guarantor and be deemed to have been given only to the extent it does not violate Sections 8-7 and 8-
        10 of the Norwegian Private Limited Liability Companies Act 1997 No. 44 (the Norwegian
        Companies Act) regulating unlawful financial assistance and other restricted loans, guarantees and
        joint and several liability as well as providing of security, and the liability of each Norwegian
        Guarantor only applies to the extent permitted by such provisions of the Norwegian Companies Act.
        Any Norwegian Guarantor’s obligations under the Finance Documents shall, however, be interpreted
        so as to make it liable to the fullest extent permitted by the Norwegian Companies Act from time to
        time.

(b)     Unless otherwise agreed by the Company and each Norwegian Guarantor (and following any such
        agreement this Agreement shall be deemed to be amended accordingly), the liability of a Norwegian
        Guarantor under the Finance Documents shall be limited to US$1,000,000,000 plus any unpaid amount
        of interest, fees, liability, costs and expenses under the Finance Documents and the amount of any
        interest, default interest, costs and expenses related to the liabilities of the Norwegian Guarantor.

17.15   Security

        The limitations set out above shall apply mutatis mutandis to any Security provided by any Guarantor
        under the Security Documents and to any guarantee, undertaking, obligation, indemnity and payment,
        including but not limited to, distributions, credits, loans and set-offs, pursuant to or permitted by the
        Finance Documents in relation to a Guarantor.

17.16   Additional Guarantors

        The guarantee of, and any Security granted by, any Additional Guarantor is subject to any other
        limitations relating to that Additional Guarantor set out in the Accession Deed applicable to such
        Additional Guarantor.

18.     REPRESENTATIONS

18.1    General

        Each Obligor makes the representations and warranties set out in this Clause 18 to each Finance Party.




0101521-0000029 UKO3: 2001142340.10                    45
                                                                                                       926
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                             (Explanatory Statement) Pg 928 of 1648



18.2    Status

(a)     It is a limited liability corporation, duly incorporated and validly existing under the law of its
        jurisdiction of incorporation.

(b)     Except where failure to do so does not have, or would not be likely to have, a Material Adverse Effect,
        it and each of its Restricted Subsidiaries has the power to own its assets and carry on its business as it
        is being conducted.

18.3    Binding obligations

        Subject to the Legal Reservations and the Perfection Requirements:

        (a)      the obligations expressed to be assumed by it in each Finance Document to which it is a party
                 are legal, valid, binding and enforceable obligations; and

        (b)      (without limiting the generality of paragraph (a) above), each Transaction Security Document
                 to which it is a party creates the security interests which that Transaction Security Document
                 purports to create and those security interests are valid and effective.

18.4    Non-conflict with other obligations

        Subject to the Legal Reservations, the entry into and performance by it of, and the transactions
        contemplated by, the Finance Documents and the granting of the Transaction Security pursuant to the
        Agreed Security Principles do not and will not conflict with:

        (a)      any law or regulation applicable to it;

        (b)      the constitutional documents of any member of the Restricted Group; or

        (c)      any agreement or instrument binding upon it or any member of the Restricted Group or any
                 of its or any member of the Restricted Group's assets or constitute a default or termination
                 event (however described) under any such agreement or instrument,

        in each case to an extent which has had, or would be likely to have, a Material Adverse Effect.

18.5    Power and authority

(a)     It has the power to enter into, perform and deliver, and has taken all necessary action to authorise its
        entry into, performance and delivery of, the Finance Documents to which it is or will be a party and
        the transactions contemplated by those Finance Documents.

(b)     No limit on its powers will be exceeded as a result of the borrowing, grant of security or giving of
        guarantees or indemnities contemplated by the Finance Documents to which it is a party.

18.6    Validity and admissibility in evidence

(a)     Subject to the Legal Reservations and Perfection Requirements, all Authorisations required:

        (i)      to enable it lawfully to enter into, exercise its rights and comply with its material obligations
                 in the Finance Documents to which it is a party; and

        (ii)     to make the Finance Documents to which it is a party admissible in evidence in its Relevant
                 Jurisdictions,



0101521-0000029 UKO3: 2001142340.10                    46
                                                                                                        927
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 929 of 1648



        have been obtained or effected and are in full force and effect.

(b)     All Authorisations necessary for the conduct of its business, trade and ordinary activities have been
        obtained or effected and are in full force and effect if failure to obtain or effect those Authorisations
        has or would be likely to have a Material Adverse Effect.

18.7    Governing law and enforcement

        Subject to the Legal Reservations and the Perfection Requirements:

        (a)     the choice of governing law of the Finance Documents will be recognised and enforced in its
                Relevant Jurisdictions; and

        (b)     any judgment obtained in relation to a Finance Document in the jurisdiction of the governing
                law of that Finance Document will be recognised and enforced in its Relevant Jurisdictions.

18.8    Insolvency

        No:

        (a)     corporate action, legal proceeding or other procedure or step described in paragraph (a) of
                Clause 21.6 (Insolvency proceedings); or

        (b)     creditors' process described in Clause 21.7 (Creditors' process),

        has been taken in relation to any Material Company (subject in each case to the exceptions set out in
        Clause 21.6 (Insolvency proceedings) or Clause 21.7 (Creditors' process) as the case may be); and
        none of the circumstances described in Clause 21.5 (Insolvency) applies to any Material Company.

18.9    No filing or stamp taxes

        Subject to the Legal Reservations and the Perfection Requirements, under the laws of its Relevant
        Jurisdiction it is not necessary that the Finance Documents be filed, recorded or enrolled with any
        court or other authority in that jurisdiction or that any stamp, registration, notarial or similar Taxes or
        fees be paid on or in relation to the Finance Documents or the transactions contemplated by the Finance
        Documents.

18.10   Deduction of Tax

        It is not required to make any deduction for or on account of Tax from any payment it may make under
        any Finance Document to the Bank except in accordance with this Agreement.

18.11   No default

(a)     No Event of Default is continuing.

(b)     No other event or circumstance is outstanding which constitutes (or, with the expiry of a grace period,
        the giving of notice, the making of any determination or any combination of any of the foregoing,
        would constitute) a default or termination event (however described) under any other agreement or
        instrument which is binding on it or any of its Restricted Subsidiaries or to which its (or any of its
        Restricted Subsidiaries') assets are subject which has or would be likely to have a Material Adverse
        Effect.




0101521-0000029 UKO3: 2001142340.10                     47
                                                                                                        928
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 930 of 1648



18.12   Financial Statements

(a)     Its Original Financial Statements were prepared in accordance with the Accounting Principles
        consistently applied.

(b)     Its most recent Annual Financial Statements or Quarterly Financial Statements delivered pursuant to
        Clause 19.2 (Financial statements):

        (i)     have been prepared in accordance with the Accounting Principles (to the extent applicable to
                Quarterly Financial Statements) unless otherwise referred to in such financial statements (or
                the notes); and

        (ii)    fairly present in all material respects its consolidated financial condition as at the end of, and
                its consolidated results of operations for, the period to which they relate.

18.13   No proceedings

(a)     No litigation, arbitration or administrative proceedings or investigations of, or before, any court,
        arbitral body or agency which is likely to be determined adversely to any Obligor and, if adversely
        determined, would be likely to have a Material Adverse Effect have (to the best of its knowledge and
        belief (having made due and careful enquiry)) been started against it or any of its Restricted
        Subsidiaries.

(b)     No judgment or order of a court, arbitral body or agency which has or would be likely to have a
        Material Adverse Effect has (to the best of its knowledge and belief (having made due and careful
        enquiry)) been made against it or any of its Restricted Subsidiaries.

18.14   No breach of laws

(a)     It has not (and none of its Restricted Subsidiaries has) breached any law or regulation applicable to it
        which breach has or would be likely to have a Material Adverse Effect.

(b)     No labour disputes are current against any member of the Restricted Group which would be likely to
        have a Material Adverse Effect.

18.15   Environmental laws

(a)     Each Obligor is in compliance with applicable Environmental Law where failure to do so or would be
        likely to have a Material Adverse Effect.

(b)     No Environmental Claim has been commenced or against any member of the Restricted Group where
        that claim has or would be likely, if determined against that member of the Group, to have a Material
        Adverse Effect.

18.16   Taxation

(a)     It is not (and none of its Restricted Subsidiaries is) materially overdue in the filing of any Tax returns
        and it is not (and none of its Restricted Subsidiaries is) overdue in the payment of any amount in
        respect of Tax (taking into account any extension or grace period) in each case which has or would be
        likely to have a Material Adverse Effect.

(b)     No claims or investigations are being, or are reasonably likely to be, made or conducted against it (or
        any of its Restricted Subsidiaries) with respect to Taxes which have or would be likely to have a
        Material Adverse Effect.


0101521-0000029 UKO3: 2001142340.10                    48
                                                                                                       929
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                            (Explanatory Statement) Pg 931 of 1648



(c)     Except for KCA Deutag Drilling Offshore Services AS and KCA Deutag Europe B.V. which are tax
        resident in the United Kingdom, it is resident for Tax purposes only in its jurisdiction of incorporation.

18.17   Anti-corruption law and Sanctions

(a)     Each member of the Group has conducted its businesses in compliance with applicable
        Anti-Corruption Laws in all material respects and has instituted and maintained policies and
        procedures reasonably designed to promote and achieve compliance with such laws in all material
        respects.

(b)     No member of the Group and, to its knowledge, none of their respective directors, officers, employees,
        agents, or representatives, is a Sanctioned Person, nor is any member of the Group located, organised
        or ordinarily resident in a Sanctioned Country or otherwise the target of any applicable Sanctions
        (save, in all cases, in respect of KCA DEUTAG Iran Kish Drilling Company PJSC which is established
        in Iran and is a Sanctioned Person solely by virtue of the definition of limb (b) of the definition of
        Sanctioned Person).

(c)     Each member of the Group has conducted its businesses in compliance with applicable Sanctions and
        has instituted and maintained policies and procedures reasonably designed to promote and achieve
        compliance with such laws.

(d)     No member of the Group is (and none of their assets are) the subject of any claim, proceeding, formal
        notice or investigation with respect to a breach or alleged breach of any applicable Sanctions.

(e)     No member of the Group has, or is, engaged in any transaction that evades or avoids, or has the purpose
        of evading or avoiding, or attempts to breach, directly or indirectly, any applicable Sanctions. No
        asset the subject of the Transaction Security is currently the target of any applicable Sanctions.

18.18   Security and Indebtedness

(a)     No Security exists over all or any of the present or future assets of any member of the Restricted Group
        other than as permitted by this Agreement.

(b)     No member of the Restricted Group has any Indebtedness outstanding other than as permitted by this
        Agreement.

18.19   Ranking

        Subject to the Legal Reservations and the Perfection Requirements, the Transaction Security has or
        will have the ranking in priority which it is expressed to have in the Transaction Security Documents.

18.20   Good title to assets

        It has a good, valid and marketable title to, or valid leases or licences of, and all appropriate
        Authorisations to use, the assets necessary to carry on its business as presently conducted in each case
        to the extent failure to do so has or would be likely to have a Material Adverse Effect.

18.21   Legal and beneficial ownership

        It is the sole legal and beneficial owner of the respective assets over which it purports to grant Security.

18.22   Shares

(a)     The shares of any member of the Restricted Group which are subject to the Transaction Security are
        fully paid and not subject to any option to purchase or similar rights.

0101521-0000029 UKO3: 2001142340.10                     49
                                                                                                         930
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 932 of 1648



(b)     The constitutional documents of any member of the Restricted Group whose shares are subject to the
        Transaction Security do not and could not restrict or inhibit any transfer of those shares on creation or
        enforcement of the Transaction Security.

18.23   Intellectual Property

        It:

        (a)     is the sole legal and beneficial owner of or has licensed to it on normal commercial terms all
                the Intellectual Property which is material in the context of its business and which is required
                by it in order to carry on its business as it is being conducted where failure to do so has or
                would be likely to have a Material Adverse Effect;

        (b)     does not, in carrying on its businesses, infringe any Intellectual Property of any third party in
                any respect which has or would be likely to have a Material Adverse Effect; and

        (c)     has taken all formal or procedural actions (including payment of fees) required to maintain
                any material Intellectual Property owned by it where failure to do so has, or would be likely
                to have, a Material Adverse Effect.

18.24   Group Structure Chart

        On the date of this Agreement, the Group Structure Chart is true, complete and accurate in all material
        respects.

18.25   Centre of main interests

        For the purposes of Regulation (EU) 2015/848 of 20 May 2015 on insolvency proceedings (recast)
        (the Regulation), the centre of main interest (as that term is used in Article 3(1) of the Regulation) of
        each Obligor incorporated in the European Union is situated in its jurisdiction of incorporation,
        England and Wales or Scotland.

18.26   Times when representations made

(a)     All the representations and warranties in this Clause 18 are made by each Original Obligor on the date
        of this Agreement.

(b)     The Repeating Representations are deemed to be made by each Obligor on each Utilisation Date.

(c)     The representations and warranties contained in paragraph (b) of Clause 18.12 (Financial Statements)
        will be deemed to be made by each Obligor on the date on which the relevant financial statements are
        delivered under this Agreement.

(d)     The Repeating Representations are deemed to be made by each Additional Obligor on the day on
        which it becomes (or it is proposed that it becomes) an Additional Obligor.

(e)     Each representation or warranty deemed to be made after the date of this Agreement shall be deemed
        to be made by reference to the facts and circumstances existing at the date the representation or
        warranty is deemed to be made.

19.     INFORMATION UNDERTAKINGS

(a)     The undertakings in this Clause 19 remain in force from the date of this Agreement for so long as any
        amount is outstanding under the Finance Documents or any Commitment is in force.



0101521-0000029 UKO3: 2001142340.10                    50
                                                                                                       931
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 933 of 1648



(b)     In this Clause 19:

        Annual Financial Statements means the financial statements for a Financial Year delivered pursuant
        to paragraph (a) of Clause 19.2 (Financial statements).

        Quarterly Financial Statements means the financial statements delivered pursuant to paragraph (b)
        of Clause 19.2 (Financial statements).

19.2    Financial statements

        The Company shall supply to the Bank at the same time they are delivered to any group of Noteholders,
        but in any event on or before the deadline for delivery of such financial statements in any Indenture:

        (a)     the audited consolidated financial statements of the Company for each Financial Year; and

        (b)     the consolidated financial statements of the Company for each Financial Quarter (other than
                in respect of the fourth Financial Quarter).

19.3    Requirements as to financial statements

(a)     The Company shall procure that each set of Annual Financial Statements and Quarterly Financial
        Statements includes a balance sheet, profit and loss account and cashflow statement.

(b)     Each set of financial statements delivered pursuant to Clause 19.2 (Financial statements) shall be
        prepared in accordance with the Accounting Principles.

19.4    Presentations – noteholder calls

        The Company shall invite the Bank to any public call held for Noteholders and give the Bank
        reasonable notice of such calls provided that no representative of the Bank may speak during such
        calls other than to register their attendance.

19.5    Information: miscellaneous

        The Company shall supply to the Bank (if the Bank so requests):

        (a)     at the same time as they are dispatched, copies of all documents dispatched by the Company
                or any Obligors to its creditors generally (or any class of them) including any report delivered
                to any group of Noteholders under any Indenture;

        (b)     promptly upon becoming aware of them, the details of any litigation, arbitration or
                administrative proceedings which are current or pending against any member of the Restricted
                Group, and which, if adversely determined, would be likely to have a Material Adverse Effect;

        (c)     promptly, such information as the Security Agent may reasonably require about the Charged
                Property and compliance of the Obligors or any Third Party Security Provider with the terms
                of any Transaction Security Documents; and

        (d)     promptly on request, such further information regarding the financial condition, assets and
                operations of the Restricted Group as the Bank may reasonably request.




0101521-0000029 UKO3: 2001142340.10                   51
                                                                                                      932
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 934 of 1648



19.6    Notification of Default

(a)     Each Obligor shall notify the Bank of any Default (and the steps, if any, being taken to remedy it)
        promptly upon becoming aware of its occurrence (unless that Obligor is aware that a notification has
        already been provided by another Obligor).

(b)     Promptly upon a request by the Bank, the Company shall supply to the Bank a certificate signed by
        one Authorised Person on its behalf certifying that no Default is continuing (or if a Default is
        continuing, specifying the Default and the steps, if any, being taken to remedy it).

19.7    "Know your customer" checks

(a)     If:

        (i)     the introduction of or any change in (or in the interpretation, administration or application of)
                any law or regulation made after the date of this Agreement;

        (ii)    any change in the status of an Obligor (or of a Holding Company of an Obligor) or the
                composition of the shareholders of an Obligor (or of a Holding Company of an Obligor) after
                the date of this Agreement; or

        (iii)   a proposed assignment or transfer by the Bank of any of its rights and/or obligations under
                this Agreement to a party that is not the Bank prior to such assignment or transfer,

        obliges the Bank (or, in the case of paragraph (iii) above, any prospective new Bank) to comply with
        "know your customer" or similar identification procedures in circumstances where the necessary
        information is not already available to it, each Obligor shall promptly upon the request of the Bank
        supply, or procure the supply of, such documentation and other evidence as is reasonably requested
        by the Bank (for itself or, in the case of the event described in paragraph (iii) above, on behalf of any
        prospective new Bank) in order for the Bank or, in the case of the event described in paragraph (iii)
        above, any prospective new Bank to carry out and be satisfied it has complied with all necessary "know
        your customer" or other similar checks under all applicable laws and regulations pursuant to the
        transactions contemplated in the Finance Documents.

(b)     The Company shall, by not less than three Business Days' prior written notice to the Bank, notify the
        Bank of its intention to request that one of its Restricted Subsidiaries becomes an Additional Obligor
        pursuant to Clause 23 (Changes to the Obligors).

(c)     Following the giving of any notice pursuant to paragraph (b) above, if the accession of such Additional
        Obligor obliges the Bank to comply with "know your customer" or similar identification procedures
        in circumstances where the necessary information is not already available to it, the Company shall
        promptly upon the request of the Bank supply, or procure the supply of, such documentation and other
        evidence as is reasonably requested by the Bank (for itself or on behalf of any prospective new Bank)
        in order for the Bank or any prospective new Bank to carry out and be satisfied it has complied with
        all necessary "know your customer" or other similar checks under all applicable laws and regulations
        pursuant to the accession of such Restricted Subsidiary to this Agreement as an Additional Obligor.

20.     GENERAL UNDERTAKINGS

        The undertakings in this Clause 20 remain in force from the date of this Agreement for so long as any
        amount is outstanding under the Finance Documents or any Commitment is in force.

20.1    Restrictive covenants

        Each Obligor shall comply with the covenants set out in Schedule 9 (Restrictive Covenants).

0101521-0000029 UKO3: 2001142340.10                    52
                                                                                                       933
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 935 of 1648



20.2    Authorisations

        Subject to the Legal Reservations and the Perfection Requirements, each Obligor shall promptly:

        (a)     obtain, comply with and do all that is necessary to maintain in full force and effect; and

        (b)     and if requested, supply certified copies to the Bank of:

        any Authorisation required under any law or regulation of a Relevant Jurisdiction to:

        (i)     enable it to perform its obligations under the Finance Documents; and

        (ii)    carry on its business where failure to do so has or would be likely to have a Material Adverse
                Effect.

20.3    Compliance with laws

        Each Obligor shall (and the Company shall ensure that each member of the Restricted Group will)
        comply in all respects with all laws to which it may be subject, if failure so to comply has or would be
        likely to have a Material Adverse Effect.

20.4    Environmental compliance

        Each Obligor shall (and the Company shall ensure that each member of the Restricted Group will):

        (a)     comply with all Environmental Law;

        (b)     obtain, maintain and ensure compliance with all requisite Environmental Permits;

        (c)     implement procedures to monitor compliance with and to prevent liability under any
                Environmental Law,

        where failure to do so has or would be likely to have a Material Adverse Effect.

20.5    Environmental Claims

        Each Obligor shall (through the Company), promptly upon becoming aware of the same, inform the
        Bank in writing of any Environmental Claim against any member of the Group which is current where
        the claim, if determined against that member of the Group, has or would be likely to have a Material
        Adverse Effect.

20.6    Anti-corruption law and Sanctions

(a)     No Obligor shall (and the Company shall ensure that no other member of the Restricted Group will)
        directly or indirectly use the Facility for any purpose which would breach any applicable Anti-
        Corruption Laws or any applicable Sanctions.

(b)     No Obligor shall (and the Company shall ensure that no other member of the Restricted Group will)
        directly or indirectly use the Facility to fund any activities of, or business with, any Sanctioned Person
        in breach of applicable Sanctions, or in any Sanctioned Country, or in any other manner that would
        result in a violation by any Party of any applicable Sanctions to the extent they are applicable to such
        Party.

(c)     Each Obligor shall (and the Company shall ensure that each other member of the Restricted Group
        will):


0101521-0000029 UKO3: 2001142340.10                    53
                                                                                                       934
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 936 of 1648



        (i)     conduct its businesses in compliance with applicable Anti-Corruption Laws and Sanctions;
                and

        (ii)    maintain policies and procedures reasonably designed to promote and achieve compliance
                with applicable Anti-Corruption Laws and Sanctions.

(d)     No Obligor shall (and the Company shall ensure that no other member of the Restricted Group will)
        own, operate, possess, use, lease, dispose of or otherwise deal with, or procure or allow the ownership,
        operation, possession, use, leasing or disposal of, or any other dealing with, the assets subject to the
        Transaction Security or part thereof for any purpose which would violate, or cause any Finance Party
        or the Company or other member of the Restricted Group to violate, any applicable Sanctions.

20.7    Taxation

        Each Obligor shall (and the Company shall ensure that each member of the Restricted Group will) pay
        and discharge all Taxes imposed upon it or its assets within the time period allowed without incurring
        penalties unless and only to the extent that failure to pay those Taxes does not have or would not be
        likely to have a Material Adverse Effect.

20.8    Preservation of assets

        Each Obligor shall (and the Company shall ensure that each other member of the Restricted Group
        will) maintain in good working order and condition (ordinary wear and tear excepted) all of its assets
        necessary in the conduct of its business, except where failure to do so does not have or would not be
        likely to have a Material Adverse Effect.

20.9    Pari passu ranking

        Each Obligor shall ensure that at all times any unsecured and unsubordinated claims of a Finance Party
        against it under the Finance Documents rank at least pari passu with the claims of all its other
        unsecured and unsubordinated creditors except those creditors whose claims are mandatorily preferred
        by laws of general application to companies.

20.10   Insurance

(a)     The Company shall on behalf of the Obligors (or shall ensure that each Obligor shall) maintain
        insurances on and in relation to its business and assets against those risks and to the extent as is usual
        for companies carrying on the same or substantially similar business, except where failure to do so
        does not have or would not be likely to have a Material Adverse Effect.

(b)     All insurances must be with reputable independent insurance companies or underwriters.

(c)     No Obligor shall be required to maintain any key-man policy or to ensure that any insurance
        arrangements include any loss payee endorsements or arrangements in favour of the Secured Parties.

20.11   Pensions

        The Company shall ensure that all pension schemes operated by or maintained for the benefit of
        members of the Restricted Group and/or of their employees are funded in all material respects to the
        extent required by law, except where failure to do so does not have or would not be likely to have a
        Material Adverse Effect.




0101521-0000029 UKO3: 2001142340.10                    54
                                                                                                       935
     20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                             (Explanatory Statement) Pg 937 of 1648



20.12   Access

        If an Event of Default is continuing, the Company shall, and the Company shall ensure that each
        Obligor will, permit the Bank and/or the Security Agent and/or accountants or other professional
        advisers and contractors of the Bank (after consultation with the Company as to the scope of the
        investigation) at all reasonable times and on reasonable notice at the risk and cost of the Company:

        (a)      free access (in the presence of the Company) to the books, accounts and records of each
                 Obligor; and

        (b)      to meet and discuss with senior management of the Company at the offices of the Company,

        provided that all information obtained as a result of such access shall be subject to the confidentiality
        restrictions set out in this Agreement.

20.13   Intellectual Property

        Each Obligor shall:

        (a)      preserve and maintain the subsistence and validity of the Intellectual Property necessary for
                 its business;

        (b)      use reasonable endeavours to prevent any infringement in any material respect of its
                 Intellectual Property;

        (c)      make registrations and pay all registration fees and taxes necessary to maintain its Intellectual
                 Property in full force and effect and record its interest in that Intellectual Property;

        (d)      not use or permit its Intellectual Property to be used in a way or take any step or omit to take
                 any step in respect of that Intellectual Property which may materially and adversely affect the
                 existence or value of the Intellectual Property or imperil the right of any member of the
                 Restricted Group to use such property; and

        (e)      not discontinue the use of its Intellectual Property,

        where failure to do so, in the case of paragraphs (a) to (c) above or, in the case of paragraphs (d) and
        (e) above, such use, permission to use, omission or discontinuation, would be likely to have a Material
        Adverse Effect.

20.14   Financial assistance

        Each Obligor shall comply in all respects with sections 678 and 679 of the Companies Act 2006 and
        any equivalent legislation in other jurisdictions including in relation to the execution of the Transaction
        Security Documents and payment of amounts due under this Agreement.

20.15   Material Companies

        The Company shall ensure that, subject to the Agreed Security Principles, each member of the
        Restricted Group incorporated in an Agreed Security Jurisdiction (other than Oman, Saudi Arabia or
        Russia) which is or becomes a Material Company shall as soon as reasonably practicable (and in any
        event within 60 days of the date on which it is determined that it is a Material Company), become an
        Additional Guarantor.




0101521-0000029 UKO3: 2001142340.10                     55
                                                                                                        936
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 938 of 1648



20.16   Further assurance

(a)     Subject to the Agreed Security Principles, each Obligor shall (and the Company shall procure that each
        other member of the Restricted Group and each Third Party Security Provider will) promptly do all
        such acts or execute all such documents (including assignments, assignations, transfers, mortgages,
        charges, standard securities, notices and instructions) as the Security Agent may reasonably specify
        (and in such form as the Security Agent may reasonably require in favour of the Security Agent or its
        nominee(s)):

        (i)     to perfect the Security created or intended to be created under or evidenced by the Transaction
                Security Documents (which may include the execution of a mortgage, charge, assignment or
                other Security over all or any of the assets which are, or are intended to be, the subject of the
                Transaction Security) or for the exercise of any rights, powers and remedies of the Security
                Agent or the Finance Parties provided by or pursuant to the Finance Documents or by law;

        (ii)    to confer on the Security Agent or confer on the Finance Parties Security over any property
                and assets of that Obligor or that Third Party Security Provider located in any jurisdiction
                equivalent or similar to the Security intended to be conferred by or pursuant to the Transaction
                Security Documents; and/or

        (iii)   to facilitate the realisation of the assets which are, or are intended to be, the subject of the
                Transaction Security.

(b)     Each Obligor shall (and the Company shall procure that each other member of the Restricted Group
        and each Third Party Security Provider will) take all such action as is available to it (including making
        all filings and registrations) as may be necessary for the purpose of the creation, perfection, protection
        or maintenance of any Security conferred or intended to be conferred on the Security Agent or the
        Finance Parties by or pursuant to the Finance Documents.

21.     EVENTS OF DEFAULT

        Each of the events or circumstances set out in this Clause 21 is an Event of Default (save for
        Clause 21.15 (Acceleration)).

21.1    Non-payment

        An Obligor does not pay on the due date any amount payable pursuant to a Finance Document at the
        place at and in the currency in which it is expressed to be payable unless (other than in respect of any
        payment due on the Termination Date) payment is made within five Business Days of its due date.

21.2    Other obligations

(a)     An Obligor or a Third Party Security Provider does not comply with any provision of the Finance
        Documents (other than those referred to in Clause 21.1 (Non-payment)).

(b)     No Event of Default under paragraph (a) above will occur if the failure to comply is capable of remedy
        and is remedied within 20 Business Days of the earlier of (i) the Bank giving notice to the Company
        or relevant Obligor or Third Party Security Provider and (ii) an Obligor or a Third Party Security
        Provider becoming aware of the failure to comply.

21.3    Misrepresentation

(a)     Any representation or statement made or deemed to be made by an Obligor or a Third Party Security
        Provider in the Finance Documents or any other document delivered by or on behalf of any Obligor


0101521-0000029 UKO3: 2001142340.10                    56
                                                                                                       937
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                            (Explanatory Statement) Pg 939 of 1648



        or Third Party Security Provider under or in connection with any Finance Document is or proves to
        have been incorrect or misleading when made or deemed to be made.

(b)     No Event of Default under paragraph (a) above will occur if the circumstances giving rise to the
        misrepresentation or misstatement are capable of remedy and are remedied within 20 Business Days
        of the earlier of (i) the Bank giving notice to the Company or relevant Obligor or Third Party Security
        Provider and (ii) an Obligor or a Third Party Security Provider becoming aware of the
        misrepresentation, breach of warranty or misstatement.

21.4    Cross-payment default/acceleration

(a)     Any Indebtedness of any Material Company is not paid when due nor within any originally applicable
        grace period.

(b)     Any Indebtedness of any Material Company is declared to be or otherwise becomes due and payable
        prior to its specified maturity as a result of an event of default (howsoever described).

(c)     No Event of Default will occur under this Clause 21.4 if:

        (i)     the aggregate amount of Indebtedness or commitment for Indebtedness falling within
                paragraphs (a) or (b) above is less than US$35,000,000 (or its equivalent); or

        (ii)    the Indebtedness falling within paragraphs (a) or (b) above:

                (A)      is covered by a letter of credit;

                (B)      is owed by one member of the Restricted Group to another member of the Restricted
                         Group;

                (C)      is Subordinated Shareholder Debt; or

                (D)      has ceased to be due and payable in accordance with the terms of that Indebtedness.

21.5    Insolvency

(a)     Any Material Company or a Third Party Security Provider:

        (i)     is unable or admits inability to pay its debts as they fall due (other than solely as a result of its
                liabilities exceeding its assets);

        (ii)    is deemed to, or is declared to, be unable to pay its debts under applicable law;

        (iii)   suspends or publicly announces an intention to suspend making payments on any of its debts;
                or

        (iv)    by reason of actual or anticipated financial difficulties, commences negotiations with one or
                more of its creditors (excluding any Finance Party in its capacity as such) with a view to
                rescheduling any of its Indebtedness.

(b)     A moratorium is declared in respect of any Indebtedness of a Material Company or a Third Party
        Security Provider.

21.6    Insolvency proceedings

(a)     Any formal corporate action, legal proceedings or other procedure or step is taken in relation to:


0101521-0000029 UKO3: 2001142340.10                     57
                                                                                                          938
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 940 of 1648



        (i)     the suspension of payments, a moratorium of any Indebtedness, winding-up, dissolution,
                administration or reorganisation (by way of voluntary arrangement, scheme of arrangement
                or otherwise) of any Material Company or a Third Party Security Provider;

        (ii)    a composition, compromise, assignment or arrangement with the financial creditors of any
                Material Company or a Third Party Security Provider; or

        (iii)   the appointment of a liquidator, receiver, administrative receiver, administrator, compulsory
                manager or other similar officer in respect of any Material Company or a Third Party Security
                Provider or any of their assets,

        or any analogous procedure or step is taken in any jurisdiction.

(b)     Paragraph (a) above shall not apply to:

        (i)     any action, proceedings or other procedure or step which is frivolous or vexatious and is
                discharged, stayed or dismissed within 60 days of commencement; or

        (ii)    any step or procedure or other matter contemplated by, or arises in connection with, a
                Permitted Transaction.

21.7    Creditors' process

        Any attachment, sequestration, distress or execution or any analogous process in any jurisdiction
        affects any asset or assets of a Material Company or a Third Party Security Provider is not discharged
        within 60 days and such event has or would be likely to have a Material Adverse Effect.

21.8    Unlawfulness and invalidity

(a)     Subject to the Legal Reservations and Perfection Requirements and paragraph (b) below:

        (i)     it is or becomes unlawful for an Obligor or a Third Party Security Provider to perform any of
                its material obligations under the Finance Documents or any Transaction Security created or
                expressed to be created or evidenced by the Transaction Security Documents ceases to be
                effective or any subordination created under the Intercreditor Agreement is or becomes
                unlawful;

        (ii)    any obligation or obligations of any Obligor or Third Party Security Provider under any
                Finance Documents are not or cease to be legal, valid, binding or enforceable and the cessation
                individually or cumulatively materially and adversely affects the interests of the Bank under
                the Finance Documents; or

        (iii)   any Finance Document ceases to be in full force and effect or any Transaction Security or any
                subordination created under the Intercreditor Agreement ceases to be legal, valid, binding,
                enforceable or effective or is alleged to be ineffective by an Obligor, a Third Party Security
                Provider or any Holding Company of the Company party to it.

(b)     No Event of Default under paragraph (a) above will occur if the failure to comply is capable of remedy
        and is remedied within 20 Business Days of the earlier of (i) the Bank giving notice to the Company
        or relevant Obligor or Third Party Security Provider and (ii) an Obligor or a Third Party Security
        Provider becoming aware of the failure to comply.




0101521-0000029 UKO3: 2001142340.10                   58
                                                                                                     939
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 941 of 1648



21.9    Intercreditor Agreement

        (a)     Any Holding Company of the Company party to the Intercreditor Agreement fails to comply
                with the provisions of, or does not perform its material obligations under, the Intercreditor
                Agreement; or

        (b)     a representation or warranty given by that party in the Intercreditor Agreement is incorrect in
                any material respect,

        and, if the non-compliance or circumstances giving rise to the misrepresentation are capable of
        remedy, it is not remedied within 20 Business Days of the earlier of the Bank giving notice to that
        party or that party becoming aware of the non-compliance or misrepresentation.

21.10   Cessation of business

        The Restricted Group (taken as a whole) suspends or ceases to carry on all or a material part of its
        business except as a result of a Permitted Transaction.

21.11   Audit qualification

        The Company's auditors qualify the Annual Financial Statements of the Company in respect of the
        Restricted Group as a going concern or by reason of failure to disclose information, and such
        qualification is or would be materially adverse to the interests of the Bank under the Finance
        Documents.

21.12   Expropriation

        The authority or ability of the Restricted Group (taken as a whole) to conduct its business is limited or
        wholly or substantially curtailed by any seizure, expropriation, nationalisation, intervention, restriction
        or other action by or on behalf of any governmental, regulatory or other similar authority in relation
        to any member of the Restricted Group or any of its assets and such event has or would be likely to
        have a Material Adverse Effect.

21.13   Repudiation and rescission of agreements

        An Obligor or a Third Party Security Provider or any Holding Company of the Company party to it
        rescinds or purports to rescind or repudiates or purports to repudiate a Finance Document or any of
        the Transaction Security or evidences an intention to rescind or repudiate a Finance Document or any
        Transaction Security and this has or is likely to be materially adverse effect on the interests of the
        Bank under the Finance Documents.

21.14   Litigation

        Any litigation, arbitration or administrative proceedings or investigations of, or before, any court,
        arbitral body or agency are started, or any judgment or order of a court, arbitral body or agency is
        made, in relation to the Finance Documents or the transactions contemplated in the Finance Documents
        or against any member of the Restricted Group or its assets which has, or would be likely to have, a
        Material Adverse Effect.

21.15   Acceleration

        Subject to the Intercreditor Agreement, on and at any time after the occurrence of an Event of Default
        which is continuing the Bank may:

        (a)     by notice to the Company:

0101521-0000029 UKO3: 2001142340.10                     59
                                                                                                        940
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                            (Explanatory Statement) Pg 942 of 1648



                (i)      cancel the Available Commitment of the Bank at which time each such Available
                         Commitment shall immediately be cancelled and the Facility shall immediately cease
                         to be available for further utilisation;

                (ii)     declare that all or part of the Utilisations, together with accrued interest, and all other
                         amounts accrued or outstanding under the Finance Documents be immediately due
                         and payable, at which time they shall become immediately due and payable;

                (iii)    declare that all or part of the Utilisations be payable on demand, at which time they
                         shall immediately become payable on demand by the Bank;

                (iv)     declare that cash cover in respect of each Undertaking is immediately due and payable
                         at which time it shall become immediately due and payable; and/or

                (v)      declare that cash cover in respect of each Undertaking is payable on demand at which
                         time it shall immediately become due and payable on demand by the Bank; and/or

        (b)     exercise or direct the Security Agent to exercise any or all of its rights, remedies, powers or
                discretions under the Finance Documents.

22.     CHANGES TO THE BANK

22.1    Assignments and transfers by the Bank

        Subject to this Clause 22, the Bank (the Existing Bank) may:

        (a)     assign all (but not part) of its rights;

        (b)     transfer by novation all (but not part) of its rights and obligations; or

        (c)     enter into a sub-participation,

        under any Finance Documents to another bank or financial institution or to a trust, fund or other entity
        which is regularly engaged in or established for the purpose of making, purchasing or investing in
        loans, securities or other financial assets (the New Bank).

22.2    Company consent

(a)     The consent of the Company is required for an assignment, transfer or a voting sub-participation by
        an Existing Bank, unless, subject to paragraph (b) below, the assignment, transfer or voting sub-
        participation is:

        (i)     to any entity identified on the White List;

        (ii)    to an Affiliate of the Bank;

        (iii)   made at a time when an Event of Default is continuing under Clause 21.1 (Non-payment) or
                21.5 (Insolvency) or 21.6 (Insolvency proceedings).

(b)     Notwithstanding paragraph (a) above, the consent of the Company shall always be required for an
        assignment, transfer or a voting sub-participation by an Existing Bank if the New Bank:

        (i)     is not a bank with a long term corporate credit rating of BBB+/Baa1 or better according to at
                least two of Moody's, Standard & Poor's and Fitch; or



0101521-0000029 UKO3: 2001142340.10                        60
                                                                                                         941
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 943 of 1648



        (ii)    is, or is acting on behalf of or is fronting for, a Loan to Own/Distressed Investor or an Industry
                Competitor.

(c)     For the purposes of paragraph (b) above:

        Industry Competitor means any person or entity (or any of its Affiliates or any person acting on its
        behalf) which is a competitor of a member of the Group or whose business is similar or related to a
        member of the Group or is a supplier or sub-contractor of a member of the Group and, in each case,
        any controlling shareholder of such persons, provided that this shall not include any person or entity
        (or any of its Affiliates) which is a bank, financial institution or trust, fund or other entity which is
        independently controlled and managed and whose principal business or a material activity of whom is
        arranging, underwriting or investing in debt.

        Loan to Own/Distressed Investor means any person or entity (or any of its Affiliates or any person
        acting on its behalf including any department or "desk" of any such person or entity) whose principal
        business or material activity is:

        (a)     investing in distressed debt or the purchase of loans or other debt securities with the intention
                of (or view to) owning the equity or gaining control of a business (directly or indirectly);

        (b)     investing in equity and/or acquiring control of, or an equity stake in, a business (directly or
                indirectly); and/or

        (c)     exploiting holdout or blocking positions,

        but excluding:

        (i)     any Affiliate of any such person or entity which is a deposit taking financial institution
                authorised by a financial services regulator to carry out the business of banking which holds
                a minimum rating equal to or better than BBB+/Baa1 according to at least two of Moody's,
                Standard & Poor's and Fitch which are managed and controlled independently to any such
                person or entity and provided that any information made available under the Finance
                Documents shall not be disclosed or made available to such person or entity or its other
                Affiliates; and

        (ii)    the Original Bank.

22.3    Other conditions of assignment or transfer

(a)     An assignment will only be effective on:

        (i)     receipt by the Bank (whether in the Assignment Agreement or otherwise) of written
                confirmation from the New Bank (in form and substance satisfactory to the Bank) that the
                New Bank will assume the same obligations to the other Finance Parties and the other Secured
                Parties as it would have been under if it had been the Original Bank;

        (ii)    the New Bank entering into the documentation required for it to accede as a party to the
                Intercreditor Agreement; and

        (iii)   performance by the Bank of all necessary "know your customer" or other similar checks under
                all applicable laws and regulations in relation to such assignment to a New Bank, the
                completion of which the Bank shall promptly notify to the Existing Bank and the New Bank.




0101521-0000029 UKO3: 2001142340.10                    61
                                                                                                       942
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 944 of 1648



(b)     A transfer will only be effective if the New Bank enters into the documentation required for it to accede
        as a party to the Intercreditor Agreement and if the procedure set out in Clause 22.5 (Procedure for
        transfer) is complied with.

(c)     If:

        (i)     the Bank assigns or transfers any of its rights or obligations under the Finance Documents or
                changes its Facility Office; and

        (ii)    as a result of circumstances existing at the date the assignment, transfer or change occurs, an
                Obligor would be obliged to make a payment to the New Bank acting through its new Facility
                Office under Clause 12 (Tax gross up and indemnities) or Clause 13 (Increased Costs),

        then the New Bank acting through its new Facility Office is only entitled to receive payment under
        those Clauses to the same extent as the Existing Bank acting through its previous Facility Office would
        have been if the assignment, transfer or change had not occurred.

22.4    Limitation of responsibility of Existing Bank

(a)     Unless expressly agreed to the contrary, an Existing Bank makes no representation or warranty and
        assumes no responsibility to a New Bank for:

        (i)     the legality, validity, effectiveness, adequacy or enforceability of the Finance Documents, the
                Transaction Security or any other documents;

        (ii)    the financial condition of any Obligor;

        (iii)   the performance and observance by any Obligor or any other member of the Restricted Group
                of its obligations under the Finance Documents or any other documents; or

        (iv)    the accuracy of any statements (whether written or oral) made in or in connection with any
                Finance Document or any other document,

        and any representations or warranties implied by law are excluded.

(b)     Each New Bank confirms to the Existing Bank, the other Finance Parties and the Secured Parties that
        it:

        (i)     has made (and shall continue to make) its own independent investigation and assessment of
                the financial condition and affairs of each Obligor and its related entities in connection with
                its participation in this Agreement and has not relied exclusively on any information provided
                to it by the Existing Bank or any other Finance Party in connection with any Finance
                Document or the Transaction Security; and

        (ii)    will continue to make its own independent appraisal of the creditworthiness of each Obligor
                and its related entities whilst any amount is or may be outstanding under the Finance
                Documents or any Commitment is in force.

(c)     Nothing in any Finance Document obliges an Existing Bank to:

        (i)     accept a re-transfer or re-assignment from a New Bank of any of the rights and obligations
                assigned or transferred under this Clause 22; or

        (ii)    support any losses directly or indirectly incurred by the New Bank by reason of the non-
                performance by any Obligor of its obligations under the Finance Documents or otherwise.

0101521-0000029 UKO3: 2001142340.10                    62
                                                                                                       943
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 945 of 1648



22.5    Procedure for transfer

(a)     Subject to the conditions set out in Clause 22.2 (Company consent) and Clause 22.3 (Other conditions
        of assignment or transfer) a transfer is effected in accordance with paragraph (b) below when a duly
        completed Transfer Certificate is executed by the Existing Bank and the New Bank.

(b)     On the Transfer Date:

        (i)     to the extent that in the Transfer Certificate the Existing Bank seeks to transfer by novation its
                rights and obligations under the Finance Documents and in respect of the Transaction Security
                each of the Obligors and the Existing Bank shall be released from further obligations towards
                one another under the Finance Documents and in respect of the Transaction Security and their
                respective rights against one another under the Finance Documents and in respect of the
                Transaction Security shall be cancelled (being the Discharged Rights and Obligations);

        (ii)    each of the Obligors and the New Bank shall assume obligations towards one another and/or
                acquire rights against one another which differ from the Discharged Rights and Obligations
                only insofar as that Obligor or other member of the Restricted Group and the New Bank have
                assumed and/or acquired the same in place of that Obligor and the Existing Bank;

        (iii)   the Security Agent and the New Bank shall acquire the same rights and assume the same
                obligations between themselves and in respect of the Transaction Security as they would have
                acquired and assumed had the New Bank been the Original Bank with the rights, and/or
                obligations acquired or assumed by it as a result of the transfer and to that extent the Security
                Agent and the Existing Bank shall each be released from further obligations to each other
                under the Finance Documents; and

        (iv)    the New Bank shall become a Party as the "Bank".

22.6    Procedure for assignment

(a)     Subject to the conditions set out in Clause 22.2 (Company consent) and Clause 22.3 (Other conditions
        of assignment or transfer) an assignment may be effected in accordance with paragraph (b) below
        when a duly completed Assignment Agreement is executed by the Existing Bank and the New Bank.

(b)     On the Transfer Date:

        (i)     the Existing Bank will assign absolutely to the New Bank its rights under the Finance
                Documents and in respect of the Transaction Security expressed to be the subject of the
                assignment in the Assignment Agreement;

        (ii)    the Existing Bank will be released from the obligations (the Relevant Obligations) expressed
                to be the subject of the release in the Assignment Agreement (and any corresponding
                obligations by which it is bound in respect of the Transaction Security); and

        (iii)   the New Bank shall become a Party as the "Bank" and will be bound by obligations equivalent
                to the Relevant Obligations.

(c)     The Bank may utilise procedures other than those set out in this Clause 22.6 to assign its rights under
        the Finance Documents (but not, without the consent of the relevant Obligor or unless in accordance
        with Clause 22.5 (Procedure for transfer), to obtain a release by that Obligor from the obligations owed
        to that Obligor by the Bank nor the assumption of equivalent obligations by a New Bank) provided
        that they comply with the conditions set out in Clause 22.2 (Company consent) and Clause 22.3 (Other
        conditions of assignment or transfer).


0101521-0000029 UKO3: 2001142340.10                    63
                                                                                                       944
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 946 of 1648



22.7    Copy of Transfer Certificate or Assignment Agreement to Company

        The Bank shall, as soon as reasonably practicable after it has executed a Transfer Certificate, an
        Assignment Agreement, send to the Company a copy of that Transfer Certificate or Assignment
        Agreement.

22.8    Security over rights

        In addition to the other rights provided to the Bank under this Clause 22, the Bank may without
        consulting with or obtaining consent from any Obligor, at any time charge, assign or otherwise create
        Security in or over (whether by way of collateral or otherwise) all or any of its rights under any Finance
        Document to secure obligations of the Bank including, without limitation:

        (a)     any charge, assignment or other Security to secure obligations to a federal reserve or central
                bank; and

        (b)     any charge, assignment or other Security granted to any holders (or trustee or representatives
                of holders) of obligations owed, or securities issued, by the Bank as security for those
                obligations or securities,

        except that no such charge, assignment or Security shall:

        (i)     release the Bank from any of its obligations under the Finance Documents or substitute the
                beneficiary of the relevant charge, assignment or Security for the Bank as a party to any of the
                Finance Documents; or

        (ii)    require any payments to be made by an Obligor other than or in excess of, or grant to any
                person any more extensive rights than, those required to be made or granted to the Bank under
                the Finance Documents.

23.     CHANGES TO THE OBLIGORS

23.1    Assignment and transfers by Obligors

        No Obligor may assign any of its rights or transfer any of its rights or obligations under the Finance
        Documents.

23.2    Additional Borrowers

(a)     Subject to compliance with the provisions of paragraphs (b) and (c) of Clause 19.7 ("Know your
        customer" checks), the Company may request that any of its wholly-owned Restricted Subsidiaries
        becomes a Borrower. That Restricted Subsidiary shall become a Borrower if:

        (i)     it is incorporated in the same jurisdiction as an existing Borrower or otherwise if the Bank
                approves the addition of that Restricted Subsidiary;

        (ii)    the Company and that Restricted Subsidiary deliver to the Bank a duly completed and
                executed Accession Deed;

        (iii)   the Restricted Subsidiary is (or becomes) a Guarantor prior to becoming a Borrower;

        (iv)    no Event of Default is continuing or would occur as a result of that Restricted Subsidiary
                becoming a Borrower; and




0101521-0000029 UKO3: 2001142340.10                    64
                                                                                                        945
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 947 of 1648



        (v)     the Bank has received all of the documents and other evidence listed in Schedule 2 (Conditions
                precedent) in relation to that Additional Borrower, each in form and substance satisfactory to
                the Bank (acting reasonably).

(b)     The Bank shall notify the Company promptly upon being satisfied that it has received (in form and
        substance satisfactory to it) all the documents and other evidence listed in Schedule 2 (Conditions
        precedent).

23.3    Resignation of a Borrower

(a)     The Company may request that a Borrower ceases to be a Borrower by delivering to the Bank a
        Resignation Letter.

(b)     The Bank shall accept a Resignation Letter and notify the Company and the other Finance Parties of
        its acceptance if:

        (i)     the Borrower is under no actual or contingent obligations as a Borrower under any Finance
                Documents; and

        (ii)    the member of the Restricted Group continues as a Guarantor (unless its resignation has been
                accepted in accordance with Clause 23.5 (Resignation of a Guarantor)).

(c)     Upon notification by the Bank to the Company of its acceptance of the resignation of a Borrower, that
        company shall cease to be a Borrower and shall have no further rights or obligations under the Finance
        Documents as a Borrower.

23.4    Additional Guarantors

(a)     Subject to compliance with the provisions of paragraphs (b) and (c) of Clause 19.7 ("Know your
        customer" checks), the Company may request that any of its Restricted Subsidiaries become a
        Guarantor.

(b)     A member of the Restricted Group shall become an Additional Guarantor if:

        (i)     the Company and the proposed Additional Guarantor deliver to the Bank a duly completed
                and executed Accession Deed; and

        (ii)    the Bank has received all of the documents and other evidence listed in Schedule 2 (Conditions
                precedent) in relation to that Additional Guarantor, each in form and substance satisfactory to
                the Bank (acting reasonably).

(c)     The Bank shall notify the Company promptly upon being satisfied that it has received (in form and
        substance satisfactory to it) all the documents and other evidence listed in Schedule 2 (Conditions
        precedent).

23.5    Resignation of a Guarantor

(a)     The Company may request that a Guarantor (other than the Company) ceases to be a Guarantor by
        delivering to the Bank a Resignation Letter if:

        (i)     the Company has confirmed to the Bank that the Guarantor Cover Test will continue to be
                complied with following the resignation of that Guarantor;




0101521-0000029 UKO3: 2001142340.10                   65
                                                                                                     946
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 948 of 1648



        (ii)    that Guarantor or any member of the Group which is its Holding Company is the subject of a
                Permitted Transaction pursuant to which that Guarantor will cease to be a member of the
                Group;

        (iii)   that Guarantor is the subject of a Permitted Transaction pursuant to which it is to be liquidated,
                wound up or dissolved (or pursuant to which it will otherwise cease to exist);

        (iv)    the resignation is required to give effect to a Structure Memorandum Step;

        (v)     that Guarantor (or a Holding Company of that Guarantor) is designated as an Unrestricted
                Subsidiary; or

        (vi)    the resignation is required to give effect to clause 17.5 (Other transactions) of the Intercreditor
                Agreement,

        provided that the Company may not request that any of Abbot Group Limited, Bentec GmbH Drilling
        and Oilfield Systems, KCA Deutag Drilling GmbH, KCA Deutag Tiefbohrgesellschaft mbH, KCA
        Deutag Energy LLC or KCA Deutag (Land Rig) Limited resigns voluntarily pursuant to sub-paragraph
        (i) above.

(b)     The Bank shall accept a Resignation Letter and notify the Company and the Bank of its acceptance if:

        (i)     the Company has confirmed that no Event of Default is continuing or would result from the
                acceptance of the Resignation Letter;

        (ii)    no payment is due from the Guarantor under Clause 17.1 (Guarantee and indemnity); and

        (iii)   where the Guarantor is also a Borrower, it has resigned and ceased to be a Borrower under
                Clause 23.3 (Resignation of a Borrower).

(c)     Upon notification by the Bank to the Company of its acceptance of the resignation of that Guarantor,
        that company shall cease to be a Guarantor and shall have no further rights or obligations under the
        Finance Documents as a Guarantor.

23.6    Resignation and release of security on disposal

        If a Borrower or Guarantor is or is proposed to be the subject of a disposal to a person which is not a
        member of the Restricted Group that is not prohibited by this Agreement, any resignation of that
        Borrower or Guarantor and related release of Transaction Security required in accordance with the
        Intercreditor Agreement shall become effective only on the making of that disposal.

24.     CONDUCT OF BUSINESS BY THE FINANCE PARTIES

        No provision of this Agreement will:

        (a)     interfere with the right of any Finance Party to arrange its affairs (tax or otherwise) in whatever
                manner it thinks fit;

        (b)     oblige any Finance Party to investigate or claim any credit, relief, remission or repayment
                available to it or the extent, order and manner of any claim; or

        (c)     oblige any Finance Party to disclose any information relating to its affairs (tax or otherwise)
                or any computations in respect of Tax.




0101521-0000029 UKO3: 2001142340.10                    66
                                                                                                        947
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 949 of 1648



25.     PAYMENT MECHANICS

25.1    Payments to the Bank

(a)     On each date on which an Obligor is required to make a payment under a Finance Document that
        Obligor shall make the same available to the Bank (unless a contrary indication appears in a Finance
        Document) for value on the due date at the time and in such funds specified by the Bank as being
        customary at the time for settlement of transactions in the relevant currency in the place of payment.

(b)     Payment shall be made to such account in London as specified by the Bank.

25.2    Distributions to an Obligor

        The Bank may (with the consent of the Obligor or in accordance with Clause 26 (Set-off)) apply any
        amount received by it for that Obligor in or towards payment (on the date and in the currency and
        funds of receipt) of any amount due from that Obligor under the Finance Documents or in or towards
        purchase of any amount of any currency to be so applied.

25.3    Partial payments

(a)     Subject to the terms of the Intercreditor Agreement, if the Bank receives a payment for application
        against amounts due in respect of any Finance Documents that is insufficient to discharge all the
        amounts then due and payable by an Obligor under those Finance Documents, the Bank shall apply
        that payment towards the obligations of that Obligor under the Finance Documents in the following
        order:

        (i)     first, in or towards payment pro rata of any accrued interest, fee or commission due but unpaid
                under those Finance Documents;

        (ii)    secondly, in or towards payment pro rata of any principal due but unpaid under those Finance
                Documents and any amount due but unpaid under Clause 5.2 (Claims under an Undertaking)
                and Clause 5.3 (Indemnities); and

        (iii)   thirdly, in or towards payment pro rata of any other sum due but unpaid under the Finance
                Documents.

(b)     Paragraph (a) above will override any appropriation made by an Obligor.

25.4    Set-off by Obligors

        All payments to be made by an Obligor under the Finance Documents shall be calculated and be made
        without (and free and clear of any deduction for) set-off or counterclaim.

25.5    Business Days

(a)     Any payment under the Finance Documents which is due to be made on a day that is not a Business
        Day shall be made on the next Business Day in the same calendar month (if there is one) or the
        preceding Business Day (if there is not).

(b)     During any extension of the due date for payment of any principal or Unpaid Sum under this
        Agreement interest is payable on the principal or Unpaid Sum at the rate payable on the original due
        date.




0101521-0000029 UKO3: 2001142340.10                   67
                                                                                                     948
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 950 of 1648



25.6    Currency of account

(a)     Subject to paragraphs (b) to (e) below, the Base Currency is the currency of account and payment for
        any sum due from an Obligor under any Finance Document.

(b)     A repayment of a Utilisation or Unpaid Sum or a part of a Utilisation or Unpaid Sum shall be made in
        the currency in which that Utilisation or Unpaid Sum is denominated, pursuant to this Agreement, on
        its due date.

(c)     Each payment of interest shall be made in the currency in which the sum in respect of which the interest
        is payable was denominated, pursuant to this Agreement, when that interest accrued.

(d)     Each payment in respect of costs, expenses or Taxes shall be made in the currency in which the costs,
        expenses or Taxes are incurred.

(e)     Any amount expressed to be payable in a currency other than the Base Currency shall be paid in that
        other currency.

25.7    Change of currency

(a)     Unless otherwise prohibited by law, if more than one currency or currency unit are at the same time
        recognised by the central bank of any country as the lawful currency of that country, then:

        (i)     any reference in the Finance Documents to, and any obligations arising under the Finance
                Documents in, the currency of that country shall be translated into, or paid in, the currency or
                currency unit of that country designated by the Bank (after consultation with the Company);
                and

        (ii)    any translation from one currency or currency unit to another shall be at the official rate of
                exchange recognised by the central bank for the conversion of that currency or currency unit
                into the other, rounded up or down by the Bank (acting reasonably).

(b)     If a change in any currency of a country occurs, this Agreement will, to the extent the Bank (acting
        reasonably and after consultation with the Company) specifies to be necessary, be amended to comply
        with any generally accepted conventions and market practice in the relevant market and otherwise to
        reflect the change in currency.

25.8    Disruption to payment systems etc.

        If either the Bank determines (in its discretion) that a Disruption Event has occurred or the Bank is
        notified by the Company that a Disruption Event has occurred:

        (a)     the Bank may, and shall if requested to do so by the Company, consult with the Company with
                a view to agreeing with the Company such changes to the operation or administration of the
                Facility as the Bank may deem necessary in the circumstances;

        (b)     the Bank shall not be obliged to consult with the Company in relation to any changes
                mentioned in paragraph (a) above if, in its opinion, it is not practicable to do so in the
                circumstances and, in any event, shall have no obligation to agree to such changes;

        (c)     the Bank may consult with the Finance Parties in relation to any changes mentioned in
                paragraph (a) above but shall not be obliged to do so if, in its opinion, it is not practicable to
                do so in the circumstances;




0101521-0000029 UKO3: 2001142340.10                    68
                                                                                                       949
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                            (Explanatory Statement) Pg 951 of 1648



        (d)     any such changes agreed upon by the Bank and the Company shall (whether or not it is finally
                determined that a Disruption Event has occurred) be binding upon the Parties as an amendment
                to (or, as the case may be, waiver of) the terms of the Finance Documents notwithstanding the
                provisions of Clause 31 (Amendments and waivers);

        (e)     the Bank shall not be liable for any damages, costs or losses to any person, any diminution in
                value or any liability whatsoever (including, without limitation for negligence, gross
                negligence or any other category of liability whatsoever but not including any claim based on
                the fraud of the Bank) arising as a result of its taking, or failing to take, any actions pursuant
                to or in connection with this Clause 25.8; and

        (f)     the Bank shall notify the Finance Parties of all changes agreed pursuant to paragraph (d)
                above.

26.     SET-OFF

        If an Event of Default is continuing, the Bank may set off any matured obligation due from an Obligor
        under the Finance Documents (to the extent beneficially owned by the Bank) against any matured
        obligation owed by the Bank to that Obligor, regardless of the place of payment, booking branch or
        currency of either obligation. If the obligations are in different currencies, the Bank may convert either
        obligation at a market rate of exchange in its usual course of business for the purpose of the set-off.

27.     NOTICES

27.1    Communications in writing

        Any communication to be made under or in connection with the Finance Documents shall be made in
        writing and, unless otherwise stated, may be made by email or letter.

27.2    Addresses

        The address and email address (and the department or officer, if any, for whose attention the
        communication is to be made) of each Party for any communication or document to be made or
        delivered under or in connection with the Finance Documents is that identified with its signature below
        or any substitute address, email address or department or officer as the Party may notify to the Bank
        (or the Bank may notify to the other Parties, if a change is made by the Bank) by not less than five
        Business Days' notice.

27.3    Delivery

(a)     Any communication or document made or delivered by one person to another under or in connection
        with the Finance Documents will only be effective:

        (i)     if by way of email, when received in legible form; or

        (ii)    if by way of letter, when it has been left at the relevant address or five Business Days after
                being deposited in the post postage prepaid in an envelope addressed to it at that address,

        and, if a particular department or officer is specified as part of its address details provided under Clause
        27.2 (Addresses), if addressed to that department or officer.

(b)     Any communication or document to be made or delivered to the Bank or the Security Agent will be
        effective only when actually received by the Bank or Security Agent and then only if it is expressly
        marked for the attention of the department or officer identified with the Bank's or Security Agent's


0101521-0000029 UKO3: 2001142340.10                     69
                                                                                                         950
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 952 of 1648



        signature below (or any substitute department or officer as the Bank or Security Agent shall specify
        for this purpose).

(c)     Any communication or document made or delivered to the Company in accordance with this
        Clause 27.3 will be deemed to have been made or delivered to each of the Obligors.

(d)     Any communication or document which becomes effective, in accordance with paragraphs (a) to (c)
        above, after 5.00 p.m. in the place of receipt shall be deemed only to become effective on the following
        day.

27.4    Notification of address and email address

        Promptly upon changing its address or email address, the Bank shall notify the other Parties.

27.5    Electronic communication

(a)     Any communication or document to be made or delivered by one Party to another under or in
        connection with the Finance Documents may be made or delivered by electronic mail or other
        electronic means (including, without limitation, by way of posting to a secure website).

(b)     Any such electronic communication or document as specified in paragraph (a) above made or
        delivered by one Party to another will be effective only when actually received (or made available) in
        readable form.

(c)     Any electronic communication or document which becomes effective, in accordance with
        paragraph (b) above, after 5.00 p.m. in the place in which the Party to whom the relevant
        communication or document is sent or made available has its address for the purpose of this Agreement
        shall be deemed only to become effective on the following day.

(d)     Any reference in a Finance Document to a communication being sent or received or a document being
        delivered shall be construed to include that communication or document being made available in
        accordance with this Clause 27.5.

27.6    English language

(a)     Any notice given under or in connection with any Finance Document must be in English.

(b)     All other documents provided under or in connection with any Finance Document must be:

        (i)     in English; or

        (ii)    if not in English, and if so required by the Bank, accompanied by a certified English translation
                and, in this case, the English translation will prevail unless the document is a constitutional,
                statutory or other official document.

28.     CALCULATIONS AND CERTIFICATES

28.1    Accounts

        In any litigation or arbitration proceedings arising out of or in connection with a Finance Document,
        the entries made in the accounts maintained by a Finance Party are prima facie evidence of the matters
        to which they relate.




0101521-0000029 UKO3: 2001142340.10                   70
                                                                                                       951
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 953 of 1648



28.2    Certificates and determinations

        Any certification or determination by a Finance Party of a rate or amount under any Finance Document
        is, in the absence of manifest error, conclusive evidence of the matters to which it relates.

28.3    Day count convention

        Any interest, commission or fee accruing under a Finance Document will accrue from day to day and
        is calculated on the basis of the actual number of days elapsed and a year of 360 days or, in any case
        where the practice in the relevant market differs, in accordance with that market practice.

29.     PARTIAL INVALIDITY

        If, at any time, any provision of a Finance Document is or becomes illegal, invalid or unenforceable
        in any respect under any law of any jurisdiction, neither the legality, validity or enforceability of the
        remaining provisions nor the legality, validity or enforceability of such provision under the law of any
        other jurisdiction will in any way be affected or impaired.

30.     REMEDIES AND WAIVERS

        No failure to exercise, nor any delay in exercising, on the part of any Finance Party or Secured Party,
        any right or remedy under a Finance Document shall operate as a waiver of any such right or remedy
        or constitute an election to affirm any Finance Document. No election to affirm any Finance
        Document on the part of any Finance Party or Secured Party shall be effective unless it is in writing.
        No single or partial exercise of any right or remedy shall prevent any further or other exercise or the
        exercise of any other right or remedy. The rights and remedies provided in each Finance Document
        are cumulative and not exclusive of any rights or remedies provided by law.

31.     AMENDMENTS AND WAIVERS

31.1    Intercreditor Agreement

        This Clause 31 is subject to the terms of the Intercreditor Agreement.

31.2    Required consents

(a)     Subject to Clause 31.3 (Exceptions), any term of this Agreement may be amended or waived only with
        the consent of the Bank and the Company and any such amendment or waiver will be binding on all
        Parties.

(b)     The Bank may effect, on behalf of any Finance Party, any amendment or waiver permitted by this
        Clause 31.

(c)     Each Obligor agrees to any such amendment or waiver permitted by this Clause 31 which is agreed to
        by the Company. This includes any amendment or waiver which would, but for this paragraph (c),
        require the consent of all of the Guarantors.

31.3    Exceptions

        An amendment or waiver which relates to the rights or obligations of the Security Agent may not be
        effected without the consent of the Security Agent.




0101521-0000029 UKO3: 2001142340.10                    71
                                                                                                       952
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                             (Explanatory Statement) Pg 954 of 1648



32.     CONFIDENTIAL INFORMATION

32.1    Confidentiality

        Each Finance Party agrees to keep all Confidential Information confidential and not to disclose it to
        anyone, save to the extent permitted by Clause 32.2 (Disclosure of Confidential Information), and to
        ensure that all Confidential Information is protected with security measures and a degree of care that
        would apply to its own confidential information.

32.2    Disclosure of Confidential Information

        Any Finance Party may disclose:

        (a)     to any of its Affiliates and any of its or their officers, directors, employees, professional
                advisers, auditors, partners and Representatives such Confidential Information as that Finance
                Party shall consider appropriate if any person to whom the Confidential Information is to be
                given pursuant to this paragraph (a) is informed in writing of its confidential nature and that
                some or all of such Confidential Information may be price-sensitive information except that
                there shall be no such requirement to so inform if the recipient is subject to professional
                obligations to maintain the confidentiality of the information or is otherwise bound by
                requirements of confidentiality in relation to the Confidential Information;

        (b)     to any person:

                (i)       to (or through) whom it assigns or transfers (or may potentially assign or transfer) all
                          or any of its rights and/or obligations under one or more Finance Documents or which
                          succeeds (or which may potentially succeed) it as Security Agent and, in each case,
                          to any of that person's Affiliates, Representatives and professional advisers;

                (ii)      with (or through) whom it enters into (or may potentially enter into), whether directly
                          or indirectly, any sub-participation in relation to, or any other transaction under which
                          payments are to be made or may be made by reference to, one or more Finance
                          Documents and/or one or more Obligors and to any of that person's Affiliates,
                          Representatives and professional advisers;

                (iii)     appointed by any Finance Party or by a person to whom paragraph (b)(i) or (b)(ii)
                          above applies to receive communications, notices, information or documents
                          delivered pursuant to the Finance Documents on its behalf;

                (iv)      who invests in or otherwise finances (or may potentially invest in or otherwise
                          finance), directly or indirectly, any transaction referred to in paragraph (b)(i) or (b)(ii)
                          above;

                (v)       to whom information is required or requested to be disclosed by any court of
                          competent jurisdiction or any governmental, banking, taxation or other regulatory
                          authority or similar body, the rules of any relevant stock exchange or pursuant to any
                          applicable law or regulation;

                (vi)      to whom information is required to be disclosed in connection with, and for the
                          purposes of, any litigation, arbitration, administrative or other investigations,
                          proceedings or disputes;

                (vii)     to whom or for whose benefit that Finance Party charges, assigns or otherwise creates
                          Security (or may do so) pursuant to Clause 22.8 (Security over rights);


0101521-0000029 UKO3: 2001142340.10                      72
                                                                                                           953
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 955 of 1648



                (viii)   who is a Party; or

                (ix)     with the consent of the Company,

                in each case, such Confidential Information as that Finance Party shall consider appropriate
                if:

                (A)      in relation to paragraphs (b)(i), (b)(ii) and (b)(iii) above, the person to whom the
                         Confidential Information is to be given has entered into a Confidentiality Undertaking
                         except that there shall be no requirement for a Confidentiality Undertaking if the
                         recipient is a professional adviser and is subject to professional obligations to maintain
                         the confidentiality of the Confidential Information;

                (B)      in relation to paragraph (b)(iv) above, the person to whom the Confidential
                         Information is to be given has entered into a Confidentiality Undertaking or is
                         otherwise bound by requirements of confidentiality in relation to the Confidential
                         Information they receive and is informed that some or all of such Confidential
                         Information may be price-sensitive information;

                (C)      in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the person to whom the
                         Confidential Information is to be given is informed of its confidential nature and that
                         some or all of such Confidential Information may be price-sensitive information
                         except that there shall be no requirement to so inform if, in the opinion of that Finance
                         Party, it is not practicable so to do in the circumstances;

        (c)     to any person appointed by that Finance Party or by a person to whom paragraph (b)(i) or
                (b)(ii) above applies to provide administration or settlement services in respect of one or more
                of the Finance Documents including without limitation, in relation to the trading of
                participations in respect of the Finance Documents, such Confidential Information as may be
                required to be disclosed to enable such service provider to provide any of the services referred
                to in this paragraph (c) if the service provider to whom the Confidential Information is to be
                given has entered into a confidentiality agreement substantially in the form of the LMA Master
                Confidentiality Undertaking for Use With Administration/Settlement Service Providers or
                such other form of confidentiality undertaking agreed between the Company and the relevant
                Finance Party; and

        (d)     to any rating agency (including its professional advisers) such Confidential Information as
                may be required to be disclosed to enable such rating agency to carry out its normal rating
                activities in relation to the Finance Documents and/or the Obligors if the rating agency to
                whom the Confidential Information is to be given is informed of its confidential nature and
                that some or all of such Confidential Information may be price-sensitive information.

32.3    Entire agreement

        This Clause 32 constitutes the entire agreement between the Parties in relation to the obligations of the
        Finance Parties under the Finance Documents regarding Confidential Information and supersedes any
        previous agreement, whether express or implied, regarding Confidential Information.

32.4    Inside information

        Each of the Finance Parties acknowledges that some or all of the Confidential Information is or may
        be price-sensitive information and that the use of such information may be regulated or prohibited by
        applicable legislation including securities law relating to insider dealing and market abuse and each of
        the Finance Parties undertakes not to use any Confidential Information for any unlawful purpose.


0101521-0000029 UKO3: 2001142340.10                    73
                                                                                                        954
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 956 of 1648



32.5    Notification of disclosure

        Each of the Finance Parties agrees (to the extent permitted by law and regulation) to inform the
        Company:

        (a)     of the circumstances of any disclosure of Confidential Information made pursuant to
                paragraph (b)(v) of Clause 32.2 (Disclosure of Confidential Information) except where such
                disclosure is made to any of the persons referred to in that paragraph during the ordinary
                course of its supervisory or regulatory function; and

        (b)     upon becoming aware that Confidential Information has been disclosed in breach of this
                Clause 32.

32.6    Continuing obligations

        The obligations in this Clause 32 are continuing and, in particular, shall survive and remain binding
        on each Finance Party for a period of 12 months from the earlier of:

        (a)     the date on which all amounts payable by the Obligors under or in connection with the Finance
                Documents have been paid in full and all Commitments have been cancelled or otherwise
                cease to be available; and

        (b)     the date on which such Finance Party otherwise ceases to be a Finance Party.

33.     COUNTERPARTS

        Each Finance Document may be executed in any number of counterparts, and this has the same effect
        as if the signatures on the counterparts were on a single copy of the Finance Document.

34.     CONTRACTUAL RECOGNITION OF BAIL-IN

(a)     Notwithstanding any other term of any Finance Document or any other agreement, arrangement or
        understanding between the Parties, each Party acknowledges and accepts that any liability of any Party
        to any other Party under or in connection with the Finance Documents may be subject to Bail-In Action
        by the relevant Resolution Authority and acknowledges and accepts to be bound by the effect of:

        (i)     any Bail-In Action in relation to any such liability, including (without limitation):

                (A)      a reduction, in full or in part, in the principal amount, or outstanding amount due
                         (including any accrued but unpaid interest) in respect of any such liability;

                (B)      a conversion of all, or part of, any such liability into shares or other instruments of
                         ownership that may be issued to, or conferred on, it; and

                (C)      a cancellation of any such liability; and

        (ii)    a variation of any term of any Finance Document to the extent necessary to give effect to any
                Bail-In Action in relation to any such liability.

(b)     In this Agreement:

        Article 55 BRRD means Article 55 of Directive 2014/59/EU establishing a framework for the
        recovery and resolution of credit institutions and investment firms;

        Bail-In Action means the exercise of any Write-down and Conversion Powers;


0101521-0000029 UKO3: 2001142340.10                    74
                                                                                                        955
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                           Exhibit D
                            (Explanatory Statement) Pg 957 of 1648



        Bail-In Legislation means:

        (i)     in relation to an EEA Member Country which has implemented, or which at any time
                implements, Article 55 BRRD, the relevant implementing law or regulation as described in
                the EU Bail-In Legislation Schedule from time to time; and

        (ii)    in relation to any state other than such an EEA Member Country or (to the extent that the
                United Kingdom is not such an EEA Member Country) the United Kingdom, any analogous
                law or regulation from time to time which requires contractual recognition of any Write-down
                and Conversion Powers contained in that law or regulation;

        EEA Member Country means any member state of the European Union, Iceland, Liechtenstein and
        Norway;

        EU Bail-In Legislation Schedule means the document described as such and published by the Loan
        Market Association (or any successor person) from time to time;

        Resolution Authority means any body which has authority to exercise any Write-down and
        Conversion Powers;

        UK Bail-In Legislation means (to the extent that the United Kingdom is not an EEA Member Country
        which has implemented, or implements, Article 55 BRRD) Part I of the United Kingdom Banking Act
        2009 and any other law or regulation applicable in the United Kingdom relating to the resolution of
        unsound or failing banks, investment firms or other financial institutions or their affiliates (otherwise
        than through liquidation, administration or other insolvency proceedings); and

        Write-down and Conversion Powers means:

        (i)     in relation to any Bail-In Legislation described in the EU Bail-In Legislation Schedule from
                time to time, the powers described as such in relation to that Bail-In Legislation in the EU
                Bail-In Legislation Schedule;

        (ii)    in relation to any other applicable Bail-In Legislation:

                (A)      any powers under that Bail-In Legislation to cancel, transfer or dilute shares issued by
                         a person that is a bank or investment firm or other financial institution or affiliate of
                         a bank, investment firm or other financial institution, to cancel, reduce, modify or
                         change the form of a liability of such a person or any contract or instrument under
                         which that liability arises, to convert all or part of that liability into shares, securities
                         or obligations of that person or any other person, to provide that any such contract or
                         instrument is to have effect as if a right had been exercised under it or to suspend any
                         obligation in respect of that liability or any of the powers under that Bail-In
                         Legislation that are related to or ancillary to any of those powers; and

                (B)      any similar or analogous powers under that Bail-In Legislation; and

        (iii)   in relation to any UK Bail-In Legislation:

                (A)      any powers under that UK Bail-In Legislation to cancel, transfer or dilute shares
                         issued by a person that is a bank or investment firm or other financial institution or
                         affiliate of a bank, investment firm or other financial institution, to cancel, reduce,
                         modify or change the form of a liability of such a person or any contract or instrument
                         under which that liability arises, to convert all or part of that liability into shares,
                         securities or obligations of that person or any other person, to provide that any such
                         contract or instrument is to have effect as if a right had been exercised under it or to

0101521-0000029 UKO3: 2001142340.10                     75
                                                                                                           956
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 958 of 1648



                         suspend any obligation in respect of that liability or any of the powers under that UK
                         Bail-In Legislation that are related to or ancillary to any of those powers; and

                (B)      any similar or analogous powers under that UK Bail-In Legislation.

35.     GOVERNING LAW

(a)     This Agreement and any non-contractual obligations arising out of or in connection with it are
        governed by English law.

(b)     Without prejudice to paragraph (a) above, Schedule 9 (Restrictive Covenants) of this Agreement will
        be interpreted in accordance with the laws of the State of New York.

36.     ENFORCEMENT

36.1    Jurisdiction of English courts

(a)     The courts of England have exclusive jurisdiction to settle any dispute arising out of or in connection
        with this Agreement (including a dispute relating to the existence, validity or termination of this
        Agreement or any non-contractual obligation arising out of or in connection with this Agreement) (a
        Dispute).

(b)     The Parties agree that the courts of England are the most appropriate and convenient courts to settle
        Disputes and accordingly no Party will argue to the contrary.

(c)     Notwithstanding paragraphs (a) and (b) above, no Finance Party or Secured Party shall be prevented
        from taking proceedings relating to a Dispute in any other courts with jurisdiction. To the extent
        allowed by law, the Finance Parties and Secured Parties may take concurrent proceedings in any
        number of jurisdictions.

36.2    Service of process

(a)     Without prejudice to any other mode of service allowed under any relevant law, each Obligor (other
        than an Obligor incorporated in England and Wales):

        (i)     irrevocably appoints the Company as its agent for service of process in relation to any
                proceedings before the English courts in connection with any Finance Document (and the
                Company by its execution of this Agreement, accepts that appointment); and

        (ii)    agrees that failure by an agent for service of process to notify the relevant Obligor of the
                process will not invalidate the proceedings concerned.

(b)     If any person appointed as an agent for service of process is unable for any reason to act as agent for
        service of process, the Company (on behalf of all the Obligors) must immediately (and in any event
        within ten Business Days of such event taking place) appoint another agent on terms acceptable to the
        Bank. Failing this, the Bank may appoint another agent for this purpose.

THIS AGREEMENT has been entered into on the date stated at the beginning of this Agreement.




0101521-0000029 UKO3: 2001142340.10                   76
                                                                                                     957
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32     Exhibit D
                            (Explanatory Statement) Pg 959 of 1648



                                             SCHEDULE 1

                                      THE ORIGINAL OBLIGORS

                                               PART 1

                                      THE ORIGINAL BORROWERS

                                                 Jurisdiction of   Registration number
 Name of Original Borrower                       incorporation     (or equivalent, if any)
 Abbot Group Limited                             England & Wales   0623285
 Abbot Holdings Limited                          England & Wales   02682916
 KCA Deutag Alpha Limited                        England & Wales   06433748
 KCA Deutag Caspian Limited                      England & Wales   01877963
 KCA Deutag Drilling Group Limited               England & Wales   01059871
 KCA European Holdings Limited                   England & Wales   04286946
 KCA Deutag UK Finance plc                       England & Wales   09015065
 Bentec GmbH Drilling and Oilfield Systems       Germany           HRB130192
 KCA Deutag Drilling GmbH                        Germany           HRB131828
 KCA Deutag GmbH                                 Germany           HRB 131828
 Abbot Holdings Norge AS                         Norway            989 528 270
 KCA Deutag Drilling Norge AS                    Norway            918 357 688
 KCA Deutag Drilling Offshore Services AS        Norway            990 397 082
 KCA Deutag Holdings Norge AS                    Norway            987 558 741
 KCA Deutag Offshore AS                          Norway            986 709 770
 KCA Deutag MODU Operations AS                   Norway            979 392 710
 KCA Deutag Drilling Limited                     Scotland          SC031961
 KCA Deutag Technical Support Limited            Scotland          SC219425
 SET Drilling Company Limited                    Scotland          SC167498




0101521-0000029 UKO3: 2001142340.10              77
                                                                                    958
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32      Exhibit D
                            (Explanatory Statement) Pg 960 of 1648



                                              PART 2

                                      THE ORIGINAL GUARANTORS


Name of Original Guarantor                      Jurisdiction of   Registration number (or
                                                incorporation     equivalent, if any)
Abbot Group Limited                             England & Wales   00623285
Abbot Holdings Limited                          England & Wales   02682916
KCA Deutag (Land Rig) Limited                   England & Wales   05659113
KCA Deutag Alpha Limited                        England & Wales   06433748
KCA Deutag Caspian Limited                      England & Wales   01877963
KCA Deutag Drilling Group Limited               England & Wales   01059871
KCA Deutag UK Finance plc                       England & Wales   09015065
KCA European Holdings Limited                   England & Wales   04286946
Abbot Verwaltungsgesellschaft mbH               Germany           HRB 131347
Bentec GmbH Drilling and Oilfield Systems       Germany           HRB 130192
KCA Deutag Drilling GmbH                        Germany           HRB 130813
KCA Deutag GmbH                                 Germany           HRB 131828
KCA Deutag Tiefbohrgesellschaft mbH             Germany           HRB 131390
KCA Deutag Europe B.V.                          Netherlands       34162210
KCA Deutag Nederland B.V.                       Netherlands       34162211
Abbot Holdings Norge AS                         Norway            989 528 270
KCA Deutag Drilling Norge AS                    Norway            918 357 688
KCA Deutag Drilling Offshore Services AS        Norway            990 397 082
KCA Deutag Holdings Norge AS                    Norway            987 558 74
KCA Deutag MODU Operations AS                   Norway            979 392 710
KCA Deutag Offshore AS                          Norway            986 709 770
KCA Deutag Energy International LLC             Oman              1183594
KCA Deutag Energy LLC                           Oman              1707728
KCA Deutag Drilling LLC                         Russia            1036500623884
KCA Deutag Russia LLC                           Russia            1036500621410
KCA Deutag Gulf Drilling Limited Company        Saudi Arabia      2052101330
KCA Deutag Drilling Limited                     Scotland          SC426092
KCA Deutag Technical Support Limited            Scotland          SC219425
SET Drilling Company Limited                    Scotland          SC167498




0101521-0000029 UKO3: 2001142340.10             78
                                                                                    959
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 961 of 1648



                                                SCHEDULE 2

CONDITIONS PRECEDENT REQUIRED TO BE DELIVERED BY AN ADDITIONAL OBLIGOR

1.      Additional Obligor

(a)     A copy of the constitutional documents of the Additional Obligor and, if that Additional Obligor is
        incorporated in:

        (i)     Germany: (i) a copy of the constitutional documents (Satzung or Gesellschaftsvertrag as
                applicable) or an up to date copy of the partnership agreement and up to date copies of any
                by-laws as well (as applicable), (ii) an extract from the Commercial Register (Handelsregister)
                not older than fourteen days as the date of the certificate delivered pursuant to paragraph (f)
                below) and (iii) a copy of a list of shareholders (Gesellschafterliste) as filed with the competent
                commercial register (Handelsregister) (as applicable);

        (ii)    The Netherlands, an up-to-date extract from the Dutch trade register (Handelsregister) relating
                to it dated not earlier than five Business Days prior to the date on which the relevant Accession
                Deed becomes effective.

(b)     A copy of a resolution of the board or, if applicable, a committee of the board of directors of the
        Additional Obligor (other than an Additional Obligor incorporated or established in Germany):

        (i)     approving the terms of, and the transactions contemplated by, the Accession Deed and the
                Finance Documents and resolving that it execute, deliver and perform the Accession Deed and
                any other Finance Document to which it is party;

        (ii)    authorising a specified person or persons to execute the Accession Deed and other Finance
                Documents on its behalf;

        (iii)   authorising a specified person or persons, on its behalf, to sign and/or despatch all other
                documents and notices (including, in relation to an Additional Borrower, any Utilisation
                Request) to be signed and/or despatched by it under or in connection with the Finance
                Documents to which it is a party; and

        (iv)    authorising the Company to act as its agent in connection with the Finance Documents.

(c)     In relation to an Additional Obligor incorporated or established in Germany:

        (i)     a copy of a resolution signed by all the holders of the issued shares (Gesellschafterbeschluss)
                of such Original Obligor and/or if applicable, a copy of a resolution of the supervisory board
                (Aufsichtsrat) and/or advisory board (Beirat) of such Original Obligor:

                (A)      approving the terms of, and the transactions contemplated by the Finance Documents
                         to which it is a party; and

                (B)      instructing the managing director(s) of each Original Obligor to execute the Finance
                         Documents to which it is a party;

        (ii)    and each such other resolution which might be required by such German Obligor's Articles of
                Association (Satzung or Gesellschaftsvertrag as applicable)).

(d)     If applicable, a copy of a resolution of the board of directors of the Additional Obligor, establishing
        the committee referred to in paragraph (b) above.


0101521-0000029 UKO3: 2001142340.10                    79
                                                                                                        960
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 962 of 1648



(e)     A specimen of the signature of each person authorised by the resolution referred to in paragraph (b)
        above.

(f)     If applicable, a copy of a resolution signed by all the holders of the issued shares of the Additional
        Obligor, approving the terms of, and the transactions contemplated by, the Finance Documents to
        which the Additional Obligor is a party.

(g)     A certificate of the Additional Obligor (signed by a director) confirming that utilising or guaranteeing
        or securing, as appropriate, the Total Commitments would not cause any borrowing, guarantee,
        security or similar limit binding on it to be exceeded.

(h)     A certificate of an authorised signatory of the Additional Obligor certifying that each copy document
        listed in this Schedule 2 is correct, complete and in full force and effect and has not been amended or
        superseded as at a date no earlier than the date of the Accession Deed.

2.      Finance Documents

(a)     An Accession Deed executed by the Additional Obligor and the Company.

(b)     Any Transaction Security Documents which are required to be executed by the proposed Additional
        Obligor in accordance with the Agreed Security Principles.

(c)     Any notices or documents required to be given or executed under the terms of those Transaction
        Security Documents.

3.      Legal opinions

        The following legal opinions, each addressed to the Bank and the Security Agent.

        (a)     a legal opinion of the legal advisers to the Bank in England, as to English law in the form
                distributed to the Bank prior to signing the Accession Deed; and

        (b)     if the Additional Obligor is incorporated in a jurisdiction other than England and Wales or is
                executing a Finance Document which is governed by a law other than English law, a legal
                opinion of the legal advisers to the Bank in the jurisdiction of its incorporation and in the form
                distributed to the Bank prior to signing the Accession Deed.

4.      Other documents and evidence

(a)     If the proposed Additional Obligor is incorporated in a jurisdiction other than England and Wales,
        evidence that the process agent specified in Clause 36.2 (Service of process), if not an Obligor, has
        accepted its appointment in relation to the proposed Additional Obligor.

(b)     Evidence required by the Finance Parties for the purpose of any "know your customer" requirements.

(c)     A copy of any other Authorisation or other document, opinion or assurance which the Bank considers
        to be necessary or desirable in connection with the entry into and performance of the transactions
        contemplated by the Accession Deed or for the validity and enforceability of any Finance Document.




0101521-0000029 UKO3: 2001142340.10                    80
                                                                                                       961
     20-12433-scc             Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                          Exhibit D
                                 (Explanatory Statement) Pg 963 of 1648



                                                           SCHEDULE 3

                                                  UTILISATION REQUEST

From:          [Borrower]/[Company/Abbot Group]1
To:            First Abu Dhabi Bank PJSC
Dated:

                   KCA Deutag Alpha Limited – US$[ ] Super Senior Facility Agreement
                                dated [       ] (the Facility Agreement)

1.       We refer to the Facility Agreement. This is a Utilisation Request. Terms defined in the Facility
         Agreement have the same meaning in this Utilisation Request unless given a different meaning in this
         Utilisation Request.

2.       We wish to arrange for an Undertaking to be issued by the Bank specified below (which has agreed to
         do so) on the following terms:

         (a)       Borrower:                      [           ];

         (b)       Proposed          Utilisation[             ] (or, if that is not a Business Day, the next Business Day);
                   Date:

         (c)       Currency                     of
                   Undertaking:                   [           ];

         (d)       Amount:                        [           ] or, if less, the Available Facility;

         (e)       Beneficiary:                   [           ]; and

         (f)       Term:                          [           ].

3.       We confirm that each condition specified in paragraph (b) of Clause 4.5 (Issue of Undertakings) of the
         Facility Agreement is satisfied on the date of this Utilisation Request.

4.       We attach a copy of the proposed Undertaking.

5.       The purpose of this proposed Undertaking is [                             ].

6.       This Utilisation Request is irrevocable.

7.       [Specify delivery instructions].

Yours faithfully

...................................................
authorised signatory for
[Company/Abbot Group] on behalf of [insert name of relevant Borrower]]/[insert name of relevant
Borrower]1

NOTES:
1.       Amend as appropriate. The Utilisation Request can be given by the Borrower or by the Company or Abbot Group.




0101521-0000029 UKO3: 2001142340.10                                81
                                                                                                                             962
      20-12433-scc                Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                     Exhibit D
                                     (Explanatory Statement) Pg 964 of 1648



                                                                SCHEDULE 4

                                            FORM OF TRANSFER CERTIFICATE

To:       [         ] as Bank and [               ] as Security Agent

From: [The Existing Bank] (the Existing Bank) and [The New Bank] (the New Bank)

Dated:

                     KCA Deutag Alpha Limited – US$[ ] Super Senior Facility Agreement
                                  dated [       ] (the Facility Agreement)

1.        We refer to the Facility Agreement and to the Intercreditor Agreement (as defined in the Facility
          Agreement). This agreement (the Agreement) shall take effect as a Transfer Certificate for the
          purposes of the Facility Agreement and as a Creditor/Creditor Representative Accession Undertaking
          for the purposes of the Intercreditor Agreement (and as defined in the Intercreditor Agreement). Terms
          defined in the Facility Agreement have the same meaning in this Agreement unless given a different
          meaning in this Agreement.

2.        We refer to Clause 22.5 (Procedure for transfer) of the Facility Agreement.

          (a)         The Existing Bank and the New Bank agree to the Existing Bank transferring to the New Bank
                      by novation and in accordance with Clause 22.5 (Procedure for transfer) of the Facility
                      Agreement all of the Existing Bank's rights and obligations under the Facility Agreement, the
                      other Finance Documents and in respect of the Transaction Security which relate to that
                      portion of the Existing Bank's Commitment and participations in Utilisations under the
                      Facility Agreement as specified in the Schedule.

          (b)         The proposed Transfer Date is [                     ].

          (c)         The Facility Office and address, email address and attention details for notices of the New
                      Bank for the purposes of Clause 27.2 (Addresses) of the Facility Agreement are set out in the
                      Schedule.

3.        The New Bank expressly acknowledges the limitations on the Existing Bank's obligations set out in
          paragraph (c) of Clause 22.4 (Limitation of responsibility of Existing Bank) of the Facility Agreement.

4.        The New Bank confirms, for the benefit of the Bank and without liability to any Obligor, that it is:

          (a)         [a Qualifying Bank;]

          (b)         [a Qualifying Bank (other than a Treaty Bank);]

          (c)         [a Treaty Bank.]2

5.        [The New Bank confirms that it holds a passport under the HMRC DT Treaty Passport scheme
          (reference number [ ]) and is tax resident in [ ]3, so that interest payable to it by Borrowers is generally
          subject to full exemption from UK withholding tax and requests that the Company notifies:

          (a)         each Borrower which is a Party as a Borrower as at the Transfer Date; and

          (b)         each Additional Borrower which becomes an Additional Borrower after the Transfer Date,

2
         Delete as applicable. Each New Bank is required to confirm which of these three categories it falls within.
3
          Insert jurisdiction of tax residence.

0101521-0000029 UKO3: 2001142340.10                                      82
                                                                                                                            963
     20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                       Exhibit D
                                (Explanatory Statement) Pg 965 of 1648



        that it wishes that scheme to apply to the Facility Agreement.]4

6.      We refer to clause 22.5 (Change of Lender) of the Intercreditor Agreement. In consideration of the
        New Bank being accepted as a Super Senior Facility Lender for the purposes of the Intercreditor
        Agreement (and as defined therein), the New Bank confirms that, as from the Transfer Date, it intends
        to be party to the Intercreditor Agreement as a Super Senior Facility Lender, and undertakes to perform
        all the obligations expressed in the Intercreditor Agreement to be assumed by a Super Senior Facility
        Lender and agrees that it shall be bound by all the provisions of the Intercreditor Agreement, as if it
        had been an original party to the Intercreditor Agreement.

7.      This Agreement may be executed in any number of counterparts and this has the same effect as if the
        signatures on the counterparts were on a single copy of this Agreement.

8.      This Agreement and any non-contractual obligations arising out of or in connection with it are
        governed by English law.

9.      This Agreement has been entered into on the date stated at the beginning of this Agreement.

Note: The execution of this Transfer Certificate may not transfer a proportionate share of the Existing
Bank's interest in the Transaction Security in all jurisdictions. It is the responsibility of the New Bank
to ascertain whether any other documents or other formalities are required to perfect a transfer of such
a share in the Existing Bank's Transaction Security in any jurisdiction and, if so, to arrange for
execution of those documents and completion of those formalities.

WARNING: Please seek Dutch legal advice (i) until the interpretation of the term "public" (as referred
to in Article 4.1(1) of the Capital Requirements Regulation (EU/575/2013)) has been published by the
competent authority, if the share of a Lender in any utilisation requested by a Dutch borrower is less
than EUR 100,000 (or the foreign currency equivalent thereof) and (ii) as soon as the interpretation of
the term "public" has been published by the competent authority, if the Lender is considered to be part
of the public on the basis of such interpretation.




4
        Include if the New Bank holds a passport under the HMRC DT Treaty Passport scheme and wishes that scheme to apply to the Facility
        Agreement.

0101521-0000029 UKO3: 2001142340.10                              83
                                                                                                                            964
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 966 of 1648



                                            THE SCHEDULE

                           Commitment/rights and obligations to be transferred

                                          [insert relevant details]

 [Facility Office address, email address and attention details for notices and account details for payments]


[Existing Bank]                                       [New Bank]

By:                                                   By:

This Agreement is accepted as a Creditor/Creditor Representative Accession Undertaking for the purposes of
the Intercreditor Agreement by the Security Agent, and the Transfer Date is confirmed as [ ].



[Security Agent]



By:




0101521-0000029 UKO3: 2001142340.10                  84
                                                                                                    965
      20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                             (Explanatory Statement) Pg 967 of 1648



                                                SCHEDULE 5

                                 FORM OF ASSIGNMENT AGREEMENT

To:      [     ] as Bank, [       ] as Security Agent and [       ] as the Company, for and on behalf of each
         Obligor

From: [The Existing Bank] (the Existing Bank) and [The Existing Bank] (the New Bank)

Dated:

               KCA Deutag Alpha Limited – US$60,000,000 Super Senior Facility Agreement
                               dated [      ] (the Facility Agreement)

1.       We refer to the Facility Agreement and to the Intercreditor Agreement (as defined in the Facility
         Agreement). This is an Assignment Agreement. This agreement (the Agreement) shall take effect as
         an Assignment Agreement for the purposes of the Facility Agreement and as a Creditor/Creditor
         Representative Accession Undertaking for the purposes of the Intercreditor Agreement (and as defined
         in the Intercreditor Agreement). Terms defined in the Facility Agreement have the same meaning in
         this Agreement unless given a different meaning in this Agreement.

2.       We refer to Clause 22.6 (Procedure for assignment) of the Facility Agreement.

         (a)      The Existing Bank assigns absolutely to the New Bank all the rights of the Existing Bank
                  under the Facility Agreement, the other Finance Documents and in respect of the Transaction
                  Security which correspond to that portion of the Existing Bank's Commitment and
                  participations in Utilisations under the Facility Agreement as specified in the Schedule.

         (b)      The Existing Bank is released from all the obligations of the Existing Bank which correspond
                  to that portion of the Existing Bank's Commitment and participations in Utilisations under the
                  Facility Agreement specified in the Schedule.

         (c)      The New Bank becomes a Party as the Bank and is bound by obligations equivalent to those
                  from which the Existing Bank is released under paragraph (b) above.

3.       The proposed Transfer Date is [       ].

4.       On the Transfer Date the New Bank becomes:

         (a)      party to the relevant Finance Documents (other than the Intercreditor Agreement) as the Bank;
                  and

         (b)      party to the Intercreditor Agreement as a Super Senior Facility Lender (as defined in the
                  Intercreditor Agreement).

5.       The Facility Office and address, email address and attention details for notices of the New Bank for
         the purposes of Clause 27.2 (Addresses) of the Facility Agreement are set out in the Schedule.

6.       The New Bank expressly acknowledges the limitations on the Existing Bank's obligations set out in
         paragraph (c) of Clause 22.4 (Limitation of responsibility of Existing Bank) of the Facility Agreement.

7.       The New Bank confirms, for the benefit of the Bank and without liability to any Obligor, that it is:

         (a)      [not a Qualifying Bank;]



0101521-0000029 UKO3: 2001142340.10                    85
                                                                                                      966
      20-12433-scc           Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                       Exhibit D
                                (Explanatory Statement) Pg 968 of 1648



        (b)       [a Qualifying Bank (other than a Treaty Bank);]

        (c)        [not a Treaty Bank].5

8.      [The New Bank confirms that it holds a passport under the HMRC DT Treaty Passport scheme
        (reference number [ ]) and is tax resident in [ ]6, so that interest payable to it by Borrowers is generally
        subject to full exemption from UK withholding tax and requests that the Company notifies:

        (a)       each Borrower which is a Party as a Borrower as at the Transfer Date; and

        (b)       each Additional Borrower which becomes an Additional Borrower after the Transfer Date,

        that it wishes that scheme to apply to the Facility Agreement.]7

9.      We refer to clause 22.5 (Change of Lender) of the Intercreditor Agreement. In consideration of the
        New Bank being accepted as a Super Senior Facility Lender for the purposes of the Intercreditor
        Agreement (and as defined therein), the New Bank confirms that, as from the Transfer Date, it intends
        to be party to the Intercreditor Agreement as a Super Senior Facility Lender, and undertakes to perform
        all the obligations expressed in the Intercreditor Agreement to be assumed by a Super Senior Facility
        Lender and agrees that it shall be bound by all the provisions of the Intercreditor Agreement, as if it
        had been an original party to the Intercreditor Agreement.

10.     This Agreement acts as notice to the Bank (on behalf of each Finance Party) and, upon delivery in
        accordance with Clause 22.7 (Copy of Transfer Certificate or Assignment Agreement to Company) of
        the Facility Agreement, to the Company (on behalf of each Obligor) of the assignment referred to in
        this Agreement.

11.     This Agreement may be executed in any number of counterparts and this has the same effect as if the
        signatures on the counterparts were on a single copy of this Agreement.

12.     This Agreement and any non-contractual obligations arising out of or in connection with it are
        governed by English law.

13.     This Agreement has been entered into on the date stated at the beginning of this Agreement.

Note: The execution of this Assignment Agreement may not transfer a proportionate share of the
Existing Bank's interest in the Transaction Security in all jurisdictions. It is the responsibility of the
New Bank to ascertain whether any other documents or other formalities are required to perfect a
transfer of such a share in the Existing Bank's Transaction Security in any jurisdiction and, if so, to
arrange for execution of those documents and completion of those formalities.

WARNING: Please seek Dutch legal advice (i) until the interpretation of the term "public" (as referred
to in Article 4.1(1) of the Capital Requirements Regulation (EU/575/2013)) has been published by the
competent authority, if the share of a Lender in any utilisation requested by a Dutch borrower is less
than EUR 100,000 (or the foreign currency equivalent thereof) and (ii) as soon as the interpretation of
the term "public" has been published by the competent authority, if the Lender is considered to be part
of the public on the basis of such interpretation.




5
        Delete as applicable. Each New Bank is required to confirm which of these three categories it falls within.
6
        Insert jurisdiction of tax residence.
7
        Include if the New Bank holds a passport under the HMRC DT Treaty Passport scheme and wishes that scheme to apply to the Facility
        Agreement.

0101521-0000029 UKO3: 2001142340.10                              86
                                                                                                                            967
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 969 of 1648



                                            THE SCHEDULE

      Commitment/rights and obligations to be transferred by assignment, release and accession

                                          [insert relevant details]

 [Facility Office address, email address and attention details for notices and account details for payments]



[Existing Bank]                         [New Bank]



By:                                             By:

This Agreement is accepted as a Creditor/Creditor Representative Accession Undertaking for the purposes of
the Intercreditor Agreement by the Security Agent, and the Transfer Date is confirmed as [ ].



[Security Agent]



By:




0101521-0000029 UKO3: 2001142340.10                   87
                                                                                                    968
      20-12433-scc             Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                                  (Explanatory Statement) Pg 970 of 1648



                                                          SCHEDULE 6

                                                FORM OF ACCESSION DEED

To:      [      ] as Bank and [        ] as Security Agent for itself and each of the other parties to the
         Intercreditor Agreement referred to below

From: [Restricted Subsidiary] and [Company]

Dated:

                   KCA Deutag Alpha Limited – US$[ ] Super Senior Facility Agreement
                                dated [       ] (the Facility Agreement)

1.       We refer to the Facility Agreement and to the Intercreditor Agreement. This deed (the Accession
         Deed) shall take effect as an Accession Deed for the purposes of the Facility Agreement and as a
         Debtor Accession Deed for the purposes of the Intercreditor Agreement (and as defined in the
         Intercreditor Agreement). Terms defined in the Facility Agreement have the same meaning in
         paragraphs 1 to 4 of this Accession Deed unless given a different meaning in this Accession Deed.

2.       [Restricted Subsidiary] agrees to become an Additional [Borrower]/[Guarantor] and to be bound by
         the terms of the Facility Agreement and the other Finance Documents (other than the Intercreditor
         Agreement) as an Additional [Borrower]/[Guarantor] pursuant to Clause [23.2 (Additional
         Borrowers)]/[Clause 23.4 (Additional Guarantors)] of the Facility Agreement. [Restricted Subsidiary]
         is a company duly incorporated under the laws of [name of relevant jurisdiction] and is a [limited
         liability] company with registered number [            ].

3.       [The Company confirms that no Event of Default is continuing or would occur as a result of [Restricted
         Subsidiary] becoming an Additional Borrower].8

4.       [Restricted Subsidiary's] administrative details for the purposes of the Facility Agreement and the
         Intercreditor Agreement are as follows:

         Address:
         Email:
         Attention:

5.       [Restricted Subsidiary] (for the purposes of this paragraph 5, the Acceding Debtor) intends to incur
         Liabilities and to give a guarantee, indemnity or other assurance against loss in respect of Liabilities
         under any Debt Document to which it is or will become a party (the Relevant Documents).

         IT IS AGREED as follows:

         (a)        Terms defined in the Intercreditor Agreement shall, unless otherwise defined in this Accession
                    Deed, bear the same meaning when used in this paragraph 5.

         (b)        The Acceding Debtor and the Security Agent agree that the Security Agent shall hold:

                    (i)        any Security in respect of Liabilities or any Security Agent Claim created or expressed
                               to be created pursuant to the Relevant Documents;

                    (ii)       all proceeds of that Security; and



8
         Include in the case of an Additional Borrower.

0101521-0000029 UKO3: 2001142340.10                           88
                                                                                                            969
      20-12433-scc             Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                              Exhibit D
                                  (Explanatory Statement) Pg 971 of 1648



                   (iii)      all obligations expressed to be undertaken by the Acceding Debtor to pay amounts in
                              respect of the Liabilities to the Security Agent as trustee or security agent for the
                              Secured Parties (in the Relevant Documents or otherwise and including any Security
                              Agent Claim) and secured by the Transaction Security together with all
                              representations and warranties expressed to be given by the Acceding Debtor (in the
                              Relevant Documents or otherwise) in favour of the Security Agent as trustee or
                              security agent for the Secured Parties,

                   on trust or as security agent for the Secured Parties on the terms and conditions contained in
                   the Intercreditor Agreement.

        (c)        The Acceding Debtor confirms that it intends to be party to the Intercreditor Agreement as a
                   Debtor, undertakes to perform all the obligations expressed to be assumed by a Debtor under
                   the Intercreditor Agreement and agrees that it shall be bound by all the provisions of the
                   Intercreditor Agreement as if it had been an original party to the Intercreditor Agreement.

        (d)        [In consideration of the Acceding Debtor being accepted as an Intra-Group Lender for the
                   purposes of the Intercreditor Agreement, the Acceding Debtor also confirms that it intends to
                   be party to the Intercreditor Agreement as an Intra-Group Lender, and undertakes to perform
                   all the obligations expressed in the Intercreditor Agreement to be assumed by an Intra Group
                   Lender and agrees that it shall be bound by all the provisions of the Intercreditor Agreement,
                   as if it had been an original party to the Intercreditor Agreement].9

6.      This Accession Deed and any non-contractual obligations arising out of or in connection with it are
        governed by English law.

THIS ACCESSION DEED has been signed on behalf of the Security Agent (for the purposes of paragraph 5
above only), signed on behalf of the Company and executed as a deed by [Restricted Subsidiary] and is
delivered on the date stated above.

Restricted Subsidiary

EXECUTED as a deed by
[Restricted Subsidiary]
acting by

………………….
Director

and

………………….
Director/Secretary




9
        Include this paragraph in this Accession Deed if the Subsidiary is also to accede as an Intra-Group Lender to the Intercreditor Agreement.

0101521-0000029 UKO3: 2001142340.10                                   89
                                                                                                                                      970
        20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                            (Explanatory Statement) Pg 972 of 1648



Company

[Company]



By:




Security Agent

[Full name of current Security Agent]



By:

Date:




0101521-0000029 UKO3: 2001142340.10           90
                                                                                 971
      20-12433-scc          Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                               (Explanatory Statement) Pg 973 of 1648



                                                SCHEDULE 7

                                      FORM OF RESIGNATION LETTER

To:      [      ] as Bank

From: [resigning Obligor] and [Company]

Dated:

                KCA Deutag Alpha Limited – US$[ ] Super Senior Facility Agreement
                             dated [       ] (the Facility Agreement)

1.       We refer to the Facility Agreement. This is a Resignation Letter. Terms defined in the Facility
         Agreement have the same meaning in this Resignation Letter unless given a different meaning in this
         Resignation Letter.

2.       Pursuant to [Clause 23.3 (Resignation of a Borrower)]/[Clause 23.5 (Resignation of a Guarantor)] of
         the Facility Agreement, we request that [resigning Obligor] be released from its obligations as a
         [Borrower]/[Guarantor] under the Facility Agreement and the Finance Documents (other than the
         Intercreditor Agreement).

3.       We confirm that the conditions referred to in Clause 23.5 (Resignation of a Guarantor) have been
         complied with.

4.       This Resignation Letter and any non-contractual obligations arising out of or in connection with it are
         governed by English law.

[Company]                                               [resigning Obligor]

By:                                                     By:




0101521-0000029 UKO3: 2001142340.10                    91
                                                                                                      972
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 974 of 1648




                                                SCHEDULE 8

                                      EXISTING UNDERTAKINGS


                                                                                     Current
  Reference
                 Borrower     Beneficiary Country Currency    Value    Date of Issue Expiry Utilised Value
   Number
                                                                                      Date
                       HSBC
                       Corporate
            KCA Deutag Trustee                                                      31-Dec-
ACLG1903294                                UK     USD        8,000,000 29-Jul-19            8,000,000
            Alpha      Company                                                      2020
                       (UK)
                       Limited
                KCA Deutag                                                          15-Jul-
ACLG1800930                Bank Sohar Saudi       SAR        7,500,000 30-Apr-18               1,999,680
                Alpha                                                               2021

                KCA Deutag                                                          15-Jul-
ACLG1800929                Bank Sohar Saudi       SAR        5,600,000 30-Apr-18               1,493,094
                Alpha                                                               2021

                KCA Deutag Bank       of                                            Open
14LG003152                                 Oman   USD        9,879,449 30-Apr-18               9,879,449
                Alpha      Muscat                                                   Ended




0101521-0000029 UKO3: 2001142340.10                 92
                                                                                                   973
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 975 of 1648




                                                 SCHEDULE 9

                                         RESTRICTIVE COVENANTS

1.      GENERAL

(a)     A reference in this Agreement to a "Section" is a reference to a section of this Schedule.

(b)     A reference in this Schedule to a "Clause" (capitalised) is a reference to a clause in the main body of
        this Agreement.

(c)     Unless the context otherwise requires:

        (i)     a term has the meaning assigned to it;

        (ii)    an accounting term not otherwise defined has the meaning assigned to it in accordance with
                IFRS;

        (iii)   "or" is not exclusive;

        (iv)    words in the singular include the plural, and in the plural include the singular;

        (v)     "will" shall be interpreted to express a command;

        (vi)    provisions apply to successive events and transactions; and

        (vii)   references to sections of or rules under the U.S. Securities Act will be deemed to include
                substitute, replacement of successor sections or rules adopted by the SEC from time to time.

(d)     Notwithstanding anything to the contrary in this Agreement, for the purposes of this Schedule, a sale,
        assignment, transfer, lease, conveyance or other disposition of properties or assets of the Company or
        any of its Restricted Subsidiaries shall not constitute a sale, assignment, transfer, lease, conveyance or
        other disposition of all or substantially all of the properties or assets of the Company and its Restricted
        Subsidiaries if any such sale, assignment, transfer, lease, conveyance or other disposition results in the
        sale or other disposition of assets of less than 50% of either (1) the total consolidated assets of the
        Company and its Restricted Subsidiaries, as shown on the most recent balance sheet of such Company
        for which internal financial statements are available calculated on a consolidated basis in accordance
        with IFRS or (2) the Consolidated EBITDA of the Company.

2.      RESTRICTED PAYMENTS.

(a)     The Company will not, and will not permit any of its Restricted Subsidiaries to, directly or indirectly:

        (i)     declare or pay any dividend or make any other payment or distribution on account of the
                Company's or any of its Restricted Subsidiaries' Equity Interests (including, without
                limitation, any payment in connection with any merger or consolidation involving the
                Company or any of its Restricted Subsidiaries) or to the direct or indirect holders of the
                Company's or any of its Restricted Subsidiaries' Equity Interests in their capacity as such
                (other than dividends or distributions payable in Equity Interests (other than Disqualified
                Stock) of the Company or payable in the form of Subordinated Shareholder Debt and other
                than dividends or distributions payable to the Company or a Restricted Subsidiary of the
                Company);




0101521-0000029 UKO3: 2001142340.10                     93
                                                                                                        974
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 976 of 1648



        (ii)    purchase, redeem or otherwise acquire or retire for value (including, without limitation, in
                connection with any merger or consolidation involving the Company or any of its Restricted
                Subsidiaries) any Equity Interests of the Company or any Parent held by Persons other than
                the Company or any of its Restricted Subsidiaries (other than in exchange for Equity Interests
                (other than Disqualified Stock) of the Company or Subordinated Shareholder Debt);

        (iii)   make any payment on or with respect to, or purchase, redeem, defease or otherwise acquire or
                retire for value, any Indebtedness of the Company or any Guarantor that is contractually
                subordinated in right of payment to the Facility (excluding any intercompany Indebtedness
                between the Company and any of its Restricted Subsidiaries or among any Restricted
                Subsidiaries), except (i) a payment of interest or principal at or after the Stated Maturity
                thereof or (ii) the purchase, repurchase, or other acquisition of Indebtedness that is
                contractually subordinated to the Facility, purchased in anticipation of satisfying a sinking
                fund obligation, principal installment or final maturity, in each case due within one year of the
                date of purchase, repurchase or acquisition;

        (iv)    make any payment (other than in the form of Equity Interests (other than Disqualified Stock)
                of the Company or Subordinated Shareholder Debt) on or with respect to, or purchase, redeem,
                defease or otherwise acquire for value any Subordinated Shareholder Debt; or

        (v)     make any Restricted Investment,

        (all such payments and other actions set forth in clauses (i) through (v) of this Section 2(a) being
        collectively referred to as Restricted Payments) unless, at the time of and after giving effect to such
        Restricted Payment:

                (i)      no Default or Event of Default has occurred and is continuing or would occur as a
                         consequence of such Restricted Payment;

                (ii)     the Company would, after giving pro forma effect to such Restricted Payment as if
                         such Restricted Payment had been made at the beginning of the applicable
                         four-quarter period, have been permitted to Incur at least $1.00 of additional
                         Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in Section
                         4(a); and

                (iii)    such Restricted Payment, together with the aggregate amount of all other Restricted
                         Payments made by the Company and its Restricted Subsidiaries since the date of this
                         Agreement (excluding Restricted Payments permitted by clauses (2), (3), (4), (5), (6),
                         (7), (8), (9), (11), (12), (14), (15), (16), (17), (18), (19), (20) and (21) of the next
                         succeeding paragraph), is less than the sum, without duplication, of:

                         (i)     50% of the Consolidated Net Income of the Company for the period (taken as
                                 one accounting period) starting from the beginning of the fiscal quarter
                                 commencing immediately after the date of this Agreement to the end of the
                                 Company's most recently ended fiscal quarter for which internal financial
                                 statements are available at the time of such Restricted Payment (or, if such
                                 Consolidated Net Income for such period is a deficit, less 100% of such
                                 deficit, provided that if Consolidated Net Income is a deficit, such deficit shall
                                 in no event reduce amounts available pursuant to sub-paragraph (vi) below);
                                 plus

                         (ii)    100% of the aggregate net cash proceeds and the Fair Market Value of
                                 property, assets or marketable securities received by the Company since the
                                 date of this Agreement (x) as a contribution to its common equity capital or
                                 (y) from the issue or sale of Equity Interests of the Company or any Parent

0101521-0000029 UKO3: 2001142340.10                    94
                                                                                                        975
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 977 of 1648



                                 (other than Disqualified Stock or Excluded Contributions or Designated
                                 Preference Shares) or from Subordinated Shareholder Debt or from the issue
                                 or sale of convertible or exchangeable Disqualified Stock or convertible or
                                 exchangeable debt securities that have been converted into or exchanged for
                                 such Equity Interests (other than Equity Interests (or Disqualified Stock or
                                 Designated Preference Shares or debt securities) sold to a Restricted
                                 Subsidiary of the Company); plus

                         (iii)   to the extent that any Restricted Investment that was (i) made after the date of
                                 this Agreement is sold, disposed of or otherwise cancelled, liquidated or
                                 repaid, 100% of the aggregate amount received in cash and the Fair Market
                                 Value of property, assets or marketable securities received by the Company
                                 or any Restricted Subsidiary or (ii) made in an entity that subsequently
                                 becomes a Restricted Subsidiary, 100% of the Fair Market Value of the
                                 Restricted Investment of the Company and its Restricted Subsidiaries as of
                                 the date such entity becomes a Restricted Subsidiary; plus

                         (iv)    to the extent that any Unrestricted Subsidiary of the Company designated as
                                 such is redesignated as a Restricted Subsidiary after the date of this
                                 Agreement or has been merged into, consolidated or amalgamated with or
                                 into, or transfers or conveys its assets to, the Company or a Restricted
                                 Subsidiary of the Company, 100% of the Fair Market Value of the Company's
                                 Investment in such Subsidiary as of the date of such redesignation,
                                 combination or transfer (or of the assets transferred or conveyed, as
                                 applicable) after deducting the amount of any Investment in such Unrestricted
                                 Subsidiary that constituted a Permitted Investment made pursuant to
                                 clause (12) of the definition of Permitted Investment; plus

                         (v)     100% of any dividends or distributions received by the Company or a
                                 Restricted Subsidiary of the Company after the date of this Agreement from
                                 an Unrestricted Subsidiary of the Company, to the extent that such dividends
                                 or distributions were not otherwise included in the Consolidated Net Income
                                 of the Company for such period; plus

                         (vi)    $25.0 million.

(b)     The provisions of Section 2(a) will not prohibit:

        (i)     the payment of any dividend or distribution or the consummation of any redemption within
                60 days after the date of declaration of the dividend or distribution or giving of the redemption
                notice, as the case may be, if, at the date of declaration or notice, the dividend, distribution or
                redemption payment would have complied with the provisions of this Agreement;

        (ii)    the making of any Restricted Payment in exchange for, or out of or with the net cash proceeds
                received by the Company of the substantially concurrent sale or issuance (other than to a
                Subsidiary of the Company) of, Equity Interests of the Company or any Parent (other than
                Disqualified Stock) or Subordinated Shareholder Debt or from the substantially concurrent
                contribution of such proceeds to the capital of the Company; provided that the amount of any
                such net cash proceeds and the Fair Market Value of property other than cash that are utilized
                for any such Restricted Payment will be excluded from the calculation of amounts under
                Section 2(a)(C)(ii) and shall not constitute Excluded Contributions;

        (iii)   the repurchase, redemption, defeasance or other acquisition or retirement for value of
                Indebtedness of the Company or any of its Restricted Subsidiaries that is contractually


0101521-0000029 UKO3: 2001142340.10                    95
                                                                                                        976
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 978 of 1648



                 subordinated to the Facility with the net cash proceeds from a substantially concurrent
                 Incurrence of Permitted Refinancing Indebtedness;

        (iv)     the payment of any dividend (or, in the case of any partnership or limited liability company,
                 any similar distribution) by a Restricted Subsidiary of the Company to the holders of its Equity
                 Interests on a pro rata basis;

        (v)      the repurchase, redemption or other acquisition or retirement (or dividends or distributions to
                 any Parent to finance any such repurchase, redemption or other acquisition or retirement) for
                 value of any Equity Interests of the Company, any Parent or any Restricted Subsidiary of the
                 Company held by any current or former officer, director, consultant or employee of the
                 Company, any Parent or any Restricted Subsidiary of the Company or any trust or other person
                 in respect of any MIP pursuant to any equity subscription agreement, stock option agreement,
                 MIP, shareholders' or members' agreement or similar agreement, plan or arrangement;
                 provided that the aggregate price paid for all such repurchased, redeemed, acquired or retired
                 Equity Interests may not exceed the greater of $7.0 million and 3.0% of Consolidated EBITDA
                 (and following the Initial Public Offering, the greater of $10.0 million and 5.0% of
                 Consolidated EBITDA) in any calendar year with unused amounts being carried over into
                 succeeding years, subject to the approval of the Board of Directors of the Company; provided,
                 further, that such amount in any calendar year may be increased by an amount not to exceed
                 (i) the cash proceeds received by the Company, any Parent or a Restricted Subsidiary during
                 such calendar year from the sale of Equity Interests of the Company or a Restricted Subsidiary
                 in each case to members of management, officers, directors, consultants or employees of the
                 Company, any Restricted Subsidiary or any Parent and (ii) the cash proceeds of keyman life
                 insurance policies, in each case, to the extent the cash proceeds have not otherwise been
                 applied to the making of Restricted Payments pursuant to Section 2(a)(C)(ii) or Section
                 2(b)(ii);

        (vi)     the repurchase of Equity Interests deemed to occur upon the exercise of stock options or
                 warrants to the extent such Equity Interests represent a portion of the exercise price of those
                 stock options or warrants;

        (vii)    the declaration and payment of regularly scheduled or accrued dividends or distributions to
                 holders of any class or series of Disqualified Stock of the Company or any preferred stock of
                 any Restricted Subsidiary issued on or after the date of this Agreement in accordance with
                 Section 4;

        (viii)   Permitted Payments to Parent;

        (ix)     Restricted Payments in aggregate amount outstanding at any time not to exceed the aggregated
                 net cash proceeds and the Fair Market Value of property, assets or marketable securities of
                 Excluded Contributions or Investments in exchange for or using as consideration Investments
                 previously made under this Section 2(b)(9);

        (x)      other Restricted Payments in an aggregate amount not to exceed the greater of $45.0 million
                 and 20.0% of Consolidated EBITDA since the date of this Agreement;

        (xi)     any purchase, repurchase, redemption, defeasance or other acquisition or retirement for value
                 of Indebtedness of the Company or any of its Restricted Subsidiaries pursuant to the provisions
                 similar to those described under (i) section 4.15 of the 2025 Indenture at a purchase price not
                 greater than 101% of the principal amount of such Indebtedness and (ii) Section 5 at a
                 purchase price not greater than 100% of the principal amount of such Indebtedness, provided
                 that the Company has complied with its obligations under Section 5;



0101521-0000029 UKO3: 2001142340.10                    96
                                                                                                       977
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 979 of 1648



        (xii)    cash dividends or other distributions on the Company's Capital Stock used to, or the making
                 of loans to any Parent to, fund the payment of fees and expenses owed by the Company or its
                 Restricted Subsidiaries to Affiliates, to the extent permitted under Section 6(b)(4);

        (xiii)   following an Initial Public Offering of the Capital Stock of the Company or a Parent, the
                 declaration and payment of loans, advances, dividends, or distributions on the Capital Stock
                 of the Company in an amount per annum not to exceed the greater of (A) 6.0% of the net cash
                 proceeds received from such Initial Public Offering or any subsequent Equity Offering by the
                 Company or contributed in cash to the Company's equity (other than through the issuance of
                 Disqualified Stock) and (B) an amount equal to the greater of (1) the greater of (i) 7.0% of the
                 Market Capitalization and (ii) 7.0% of the IPO Market Capitalization; provided that, after
                 giving pro forma effect to the payment of any such dividend or making of any such
                 distribution, the Consolidated Net Leverage Ratio of the Company would not exceed 1.75 to
                 1.0 and (2) the greater of (i) 5.0% of the Market Capitalization and (ii) 5.0% of the IPO Market
                 Capitalization, provided that, after giving pro forma effect to the payment of any such dividend
                 or making of any such distribution, the Consolidated Net Leverage Ratio of the Company
                 would not exceed 2.25 to 1.0; provided, that if such Initial Public Offering or any subsequent
                 Equity Offering was of Capital Stock of a Parent, the net proceeds of any such loans, advances,
                 dividends or distributions are used to fund a corresponding loan, advance, dividend or
                 distribution in equal or greater amount on the Capital Stock of such Parent;

        (xiv)    any payments to minority shareholders as required by law or regulation pursuant to or in
                 contemplation of a merger or consolidation involving the Company or any of its Restricted
                 Subsidiaries that does not otherwise violate this Agreement;

        (xv)     the distribution, as a dividend, or otherwise, of Equity Interests in, or Indebtedness or other
                 securities of an Unrestricted Subsidiary of the Company;

        (xvi)    payments of cash, dividends, distributions, advances or other Restricted Payments by the
                 Company or any Restricted Subsidiary to allow the payment of cash in lieu of the issuance of
                 fractional shares upon (x) the exercise of options or warrants or (y) the conversion or exchange
                 of Capital Stock of any such Person;

        (xvii)   the payment of any Receivables Fees and purchases of Receivables and related assets pursuant
                 to a Receivables Repurchase Obligation in connection with a Qualified Receivables
                 Financing;

        (xviii) any Restricted Payment; provided that the Consolidated Net Leverage Ratio of the Company
                on a pro forma basis after giving effect to any such Restricted Payment does not exceed 1.25
                to 1.0;

        (xix)    dividends, loans, advances, payments or other distributions in amounts required for any Parent
                 of the Company to pay interest, premium, catch-up payments, make-whole amounts and break
                 costs in respect of Senior Notes, the net cash proceeds of which have been contributed to the
                 Company or any of its Restricted Subsidiaries and that has been guaranteed by, or is otherwise
                 considered Indebtedness of, the Company or any of its Restricted Subsidiaries incurred in
                 accordance of Section 4;

        (xx)     Management Advances and MIP Payments; and

        (xxi)    any Restricted Payment in connection with the Restructuring;

        provided, however, that at the time of, and after giving effect to, any Restricted Payment permitted
        under clause (x), (xiii) or (18) of this Section 2(b), no Default or Event of Default shall have occurred
        and be continuing or would occur as a consequence thereof.

0101521-0000029 UKO3: 2001142340.10                    97
                                                                                                       978
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 980 of 1648



(c)     The amount of all Restricted Payments (other than cash) will be the Fair Market Value on the date of
        the Restricted Payment of the asset(s) or securities proposed to be transferred or issued by the
        Company or such Restricted Subsidiary, as the case may be, pursuant to the Restricted Payment.

(d)     For purposes of determining compliance with this Section 2, in the event that a Restricted Payment (or
        portion thereof) meets the criteria of more than one of the categories of permitted payments described
        in Sections 2(b)(1) through (20) above, or is permitted pursuant to Section 2(a) or one or more of the
        clauses contained in the definition of Permitted Investment, the Company, in its sole discretion, may
        classify such Restricted Payment or Investment (or portion thereof) in any manner that complies with
        this Section 2, including as an Investment pursuant to one or more clauses contained in the definition
        of Permitted Investment. Unsecured Indebtedness shall not be deemed to be subordinated or junior to
        secured Indebtedness by virtue of its nature as unsecured Indebtedness. No Indebtedness will be
        deemed to be subordinated or junior to any other Indebtedness which is secured by a Permitted
        Collateral Lien on a super senior basis and no "second lien" Indebtedness (but excluding any Senior
        Notes) shall be deemed to be subordinated or junior to the Facility, in either case, solely as a result of
        any applicable enforcement proceeds waterfall in the Intercreditor Agreement or any Additional
        Intercreditor Agreement.

3.      DIVIDEND AND OTHER PAYMENT RESTRICTIONS AFFECTING SUBSIDIARIES.

(a)     The Company will not, and will not permit any of its Restricted Subsidiaries to, directly or indirectly,
        create or cause to exist or become effective any consensual encumbrance or restriction on the ability
        of any Restricted Subsidiary to:

        (i)     pay dividends or make any other distributions on its Capital Stock to the Company or any of
                its Restricted Subsidiaries, or with respect to any other interest or participation in, or measured
                by, its profits, or pay any Indebtedness owed to the Company or any of its Restricted
                Subsidiaries;

        (ii)    make loans or advances to the Company or any of its Restricted Subsidiaries; or

        (iii)   sell, lease or transfer any of its properties or assets to the Company or any of its Restricted
                Subsidiaries,

        provided that (x) the priority of any preferred stock in receiving dividends or liquidating distributions
        prior to dividends or liquidating distributions being paid on common stock and (y) the subordination
        of (including the application of any standstill period to) loans or advances made to the Company or
        any Restricted Subsidiary to other Indebtedness Incurred by the Company or any Restricted
        Subsidiary, in each case, shall not be deemed to constitute such an encumbrance or restriction.

(b)     The restrictions in Section 3(a) will not apply to encumbrances or restrictions existing under or by
        reason of:

        (i)     agreements governing Indebtedness outstanding on the date of this Agreement (including any
                Senior Facilities Agreement), and any other agreements of the Company or its Restricted
                Subsidiaries, in each case as in effect on the date of this Agreement and taking into account
                any additional security contemplated by their terms and any amendments, restatements,
                modifications, renewals, supplements, refundings, replacements or refinancings of such
                agreements; provided that such amendments, restatements, modifications, renewals,
                supplements, refundings, replacements or refinancings are not, in the good faith judgment of
                the Company's Board of Directors or senior management, materially more restrictive, taken
                as a whole, with respect to such dividend and other payment restrictions than those contained
                in such agreements on the date of this Agreement or comparable financings at the time of
                determination or would not, in the good faith judgment of the Company's Board of Directors
                or senior management, materially impair the ability to make payments of amounts due in

0101521-0000029 UKO3: 2001142340.10                    98
                                                                                                        979
     20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                             (Explanatory Statement) Pg 981 of 1648



                 respect of the Facility or comply with the respective obligations of the Company and its
                 Restricted Subsidiaries under the Facility;

        (ii)     the 2025 Indenture, the 2025 Notes, the 2025 Notes Guarantees, the Intercreditor Agreement,
                 the Transaction Security Documents and any Additional Intercreditor Agreement;

        (iii)    applicable law, rule, regulation, order, approval, license, permit, authorization, concession or
                 similar restriction;

        (iv)     any instrument or agreement governing Indebtedness or Capital Stock of a Person acquired by
                 the Company or any of its Restricted Subsidiaries as in effect at the time of such acquisition
                 (except to the extent such Indebtedness or Capital Stock was Incurred or issued in connection
                 with or in contemplation of such acquisition), which encumbrance or restriction is not
                 applicable to any Person, or the properties or assets of any Person, other than the Person, or
                 the property or assets or Capital Stock of the Person, so acquired; provided that, in the case of
                 Indebtedness, such Indebtedness was permitted by the terms of this Agreement to be Incurred;

        (v)      non-assignment provisions, subletting restrictions or similar restrictions in contracts, leases
                 and licenses entered into in the ordinary course of business;

        (vi)     purchase money obligations for property (including Capital Stock) acquired in the ordinary
                 course of business and Lease Obligations that impose restrictions on the property purchased
                 or leased of the nature described in Section 3(a)(iii);

        (vii)    any agreement for the sale or other disposition of the Capital Stock or assets of a Restricted
                 Subsidiary that restricts distributions by that Restricted Subsidiary pending closing of the sale
                 or other disposition;

        (viii)   Permitted Refinancing Indebtedness; provided that any such encumbrances or restrictions
                 contained in the agreements governing such Permitted Refinancing Indebtedness taken as a
                 whole are not, in the good faith judgment of the Company's Board of Directors or senior
                 management, materially more restrictive, taken as a whole, than those contained in the
                 agreements governing the Indebtedness being refinanced or comparable financings at the time
                 of determination or would not, in the good faith judgment of the Company's Board of Directors
                 or senior management, materially impair the ability to make payments of amounts due in
                 respect of the Facility or comply with the respective obligations of the Company and its
                 Restricted Subsidiaries under the Facility;

        (ix)     Liens permitted to be Incurred as set forth under Section 7 that limit the right of the debtor to
                 dispose of the assets securing such Indebtedness;

        (x)      provisions limiting the disposition or distribution of assets or property or transfer of Capital
                 Stock in joint venture agreements, asset sale agreements, sale-leaseback agreements, stock
                 sale agreements, limited liability company organizational documents, and other similar
                 agreements entered into (A) in the ordinary course of business, consistent with past practice
                 or (B) with the approval of the Company's Board of Directors or senior management, which
                 limitation is applicable only to the assets, property or Capital Stock that are the subject of such
                 agreements;

        (xi)     Hedging Obligations entered into from time to time for bona fide purposes of the Company
                 and the Restricted Subsidiaries;

        (xii)    restrictions on cash, Cash Equivalents, Government Guaranteed Securities or other deposits
                 or net worth imposed by customers, suppliers, or lessors or required by insurance, surety or
                 bonding companies under contracts or leases entered into in the ordinary course of business;

0101521-0000029 UKO3: 2001142340.10                     99
                                                                                                         980
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 982 of 1648



        (xiii)   other Indebtedness of the Company and its Restricted Subsidiaries permitted to be Incurred
                 after the date of this Agreement under Section 4; provided that in the good faith judgment of
                 the Company's Board of Directors or senior management such encumbrances or restrictions
                 taken as a whole are not materially less favorable to the Bank with respect to such dividend
                 and other payment restrictions, taken as a whole, than those contained in the 2025 Indenture,
                 the 2025 Notes, the 2025 Notes Guarantees, any Senior Facilities Agreement and the
                 Transaction Security Documents on the date of this Agreement or customary in comparable
                 financings at the time of determination or would not, in the good faith judgment of the
                 Company's Board of Directors or senior management, materially impair the ability to make
                 payments of amounts due in respect of the Facility or comply with the respective obligations
                 of the Company and its Restricted Subsidiaries under the Facility;

        (xiv)    encumbrances on property that exist at the time the property was acquired by the Company or
                 a Restricted Subsidiary of the Company;

        (xv)     contractual encumbrances or restrictions in effect on the date of this Agreement, and any
                 amendments, restatements, modifications, renewals, supplements, refundings, replacements
                 or refinancings of those agreements; provided that such amendments, restatements,
                 modifications, renewals, supplements, refundings, replacements or refinancings are not, in the
                 good faith judgment of the Company's Board of Directors or senior management, materially
                 more restrictive, taken as a whole, with respect to such dividend and other payment restrictions
                 than those contained in such agreements on the date of this Agreement or comparable
                 financings at the time of determination or would not, in the good faith judgment of the
                 Company's Board of Directors or senior management, materially impair the ability to make
                 payments of amounts due in respect of the Facility or comply with the respective obligations
                 of the Company and its Restricted Subsidiaries under the Facility;

        (xvi)    any mortgage financing or mortgage refinancing that imposes restrictions on the real property
                 securing such Indebtedness;

        (xvii)   any Qualified Receivables Financing; or

        (xviii) any encumbrances or restrictions imposed by any agreement that amends, renews, refinances,
                extends, refunds, replaces, defeases or discharges any of the contracts, instruments or
                obligations referred to in clauses (i) through (xvii) of this Section 3(b); provided that the
                encumbrances and restrictions contained in such agreement are not, in the good faith judgment
                of the Company's Board of Directors or senior management, materially more restrictive, taken
                as a whole, than such encumbrances and restrictions prior to such amendment or refinancing
                or than those contained in any comparable agreements or financings at the time of
                determination or would not, in the good faith judgment of the Company's Board of Directors
                or senior management, materially impair the ability to make payments of amounts due in
                respect of the Facility or comply with the respective obligations of the Company and its
                Restricted Subsidiaries under the Facility.

4.      INCURRENCE OF INDEBTEDNESS AND ISSUANCE OF PREFERRED STOCK.

(a)     The Company will not, and will not permit any of its Restricted Subsidiaries to, Incur any Indebtedness
        (including Acquired Debt) and the Company will not permit any of its Restricted Subsidiaries to issue
        any preferred stock; provided, however that the Company may Incur Indebtedness (including Acquired
        Debt) and the Restricted Subsidiaries of the Company may Incur Indebtedness (including Acquired
        Debt) or issue preferred stock, if the Fixed Charge Coverage Ratio of the Company for the period of
        the most recent four consecutive fiscal quarters for which internal financial statements of the Company
        are available immediately preceding the date on which such additional Indebtedness is Incurred or
        such preferred stock is issued, as the case may be, would have been at least 2.0 to 1.0, determined on


0101521-0000029 UKO3: 2001142340.10                   100
                                                                                                       981
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 983 of 1648



        a pro forma basis (including the pro forma application of the proceeds therefrom), as if the additional
        Indebtedness had been Incurred or the preferred stock had been issued, as the case may be, at the
        beginning of such four-quarter period.

(b)     Section 4(a) will not prohibit the Incurrence of any of the following items of Indebtedness or preferred
        stock (collectively, Permitted Debt):

        (i)     the Incurrence by the Company or any of its Restricted Subsidiaries of Indebtedness under
                Credit Facilities in an aggregate principal amount at any one time outstanding under this
                clause (i) (with LC and Bank Guarantees being deemed (solely for the purpose of Incurring
                Indebtedness under this clause (i)) to have a principal amount equal to the maximum potential
                liability of the Company and any of its Restricted Subsidiaries thereunder and any
                Indebtedness under any Cash Management Facilities to be calculated on a net basis to the
                extent permitted under the relevant Cash Management Facility) not to exceed:

                (i)      the greater of (x) $225.0 million and (y) 100% of Consolidated EBITDA; plus

                (ii)     the maximum amount of Senior Secured Indebtedness such that, on the date of
                         determination, after giving pro forma effect to such Incurrence (including pro forma
                         application of the proceeds thereof), the Consolidated Senior Secured Net Leverage
                         Ratio of the Company does not exceed 2.5 to 1.0,

                provided that any Indebtedness or preferred stock Incurred pursuant to this clause (1) may be
                refinanced (including, for the avoidance of doubt, an extension, renewal, refund, replacement,
                defeasance, or discharge) at any time if such refinancing Indebtedness or preferred stock does
                not exceed the greater of (I) the aggregate principal amount of Indebtedness or preferred stock
                permitted to be Incurred pursuant to this clause (1) on the date of determination for such
                refinancing and (II) the aggregate principal amount of the Indebtedness or preferred stock
                being refinanced at such time (together with an amount necessary to pay fees, commissions,
                premiums, discounts, costs and expenses (including underwriting commissions paid as
                discounts) Incurred in connection with such refinancing);

        (ii)    [reserved]

        (iii)   [reserved]

        (iv)    the Incurrence of Indebtedness represented by the 2025 Notes (other than Additional 2025
                Notes) and the Incurrence by the Guarantors (including any future Guarantors) of the 2025
                Notes Guarantees (other than guarantees of Additional 2025 Notes);

        (v)     Indebtedness of the Company or any of its Restricted Subsidiaries (other than Indebtedness
                described in clauses (1) or (4) of this Section 4(b)) outstanding on the date of this Agreement
                after giving pro forma effect to the Restructuring;

        (vi)    the Incurrence by the Company or any of its Restricted Subsidiaries of Indebtedness
                represented by:

                (i)      Lease Obligations, mortgage financings, industrial revenue bonds or purchase money
                         obligations or other Indebtedness or preferred stock, in each case, Incurred for the
                         purpose of financing or refinancing all or any part of the purchase price or cost of
                         design, development, construction, lease, rental, installation or improvement of
                         property (real or personal and including Capital Stock), plant or equipment used or
                         useful in the business of the Company or any of its Restricted Subsidiaries (whether
                         through the direct purchase of such assets or the Equity Interests of any Person owning
                         such assets) and any Indebtedness which refinances, replaces or refunds such

0101521-0000029 UKO3: 2001142340.10                   101
                                                                                                      982
     20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                             (Explanatory Statement) Pg 984 of 1648



                         Indebtedness, in an aggregate principal amount at any one time outstanding not to
                         exceed the greater of (x) $70.0 million and (y) 30.0% of Consolidated EBITDA; and

                 (ii)    Ordinary Course Lease Obligations;

        (vii)    the Incurrence by the Company or any of its Restricted Subsidiaries of Permitted Refinancing
                 Indebtedness in exchange for, or the net proceeds of which are used to renew, refund,
                 refinance, replace, defease or discharge any Indebtedness (other than intercompany
                 Indebtedness) that was permitted by this Agreement to be Incurred under Section 4(a) and
                 clauses (4), (v), (vii) and (14) of this Section 4(b);

        (viii)   the Incurrence by the Company or any of its Restricted Subsidiaries of intercompany
                 Indebtedness between the Company and any of its Restricted Subsidiaries or among any
                 Restricted Subsidiaries; provided, however, that:

                 (i)     to the extent required by the Intercreditor Agreement, if the Company or any
                         Guarantor is the obligor on such Indebtedness and the payee is not the Company or a
                         Guarantor, such Indebtedness must be expressly subordinated to the prior payment in
                         full in cash of all Obligations then due with respect to the Facility; and

                 (ii)    (i) any subsequent issuance or transfer of Equity Interests that results in any such
                         Indebtedness being held by a Person other than the Company or a Restricted
                         Subsidiary of the Company, and (ii) any sale or other transfer of any such
                         Indebtedness to a Person that is not either the Company or a Restricted Subsidiary of
                         the Company, shall be deemed, in each case, to constitute an Incurrence of such
                         Indebtedness by the Company or such Restricted Subsidiary, as the case may be, that
                         was not permitted by this Section 4(b)(viii);

        (ix)     the issuance by any of the Company's Restricted Subsidiaries to the Company or to another
                 Restricted Subsidiary of preferred stock; provided, however, that:

                 (i)     any subsequent issuance or transfer of Equity Interests that results in any such
                         preferred stock being held by a Person other than the Company or a Restricted
                         Subsidiary of the Company, and

                 (ii)    any sale or other transfer of any such preferred stock to a Person that is neither the
                         Company nor a Restricted Subsidiary of the Company,

                 will be deemed, in each case, to constitute an issuance of such preferred stock by such
                 Restricted Subsidiary that was not permitted by this Section 4(b)(ix);

        (x)      the Incurrence by the Company or any of its Restricted Subsidiaries of Hedging Obligations
                 (other than commodity hedging) other than for speculative purposes as determined in good
                 faith by the Company;

        (xi)     the guarantee by the Company or any Restricted Subsidiary of Indebtedness of the Company
                 or any Restricted Subsidiary that was permitted to be Incurred by another provision of this
                 Section 4 (including Section 4(a)); provided that, if the Indebtedness being guaranteed is
                 subordinated to or pari passu with the Facility, then the guarantee thereof shall be subordinated
                 or pari passu as applicable, to the same extent as the Indebtedness so guaranteed;

        (xii)    the Incurrence by the Company or any of its Restricted Subsidiaries of Indebtedness in respect
                 of (A) any LC and Bank Guarantee or (B) workers' compensation claims, payment obligations
                 in connection with health or other types of social security benefits, unemployment or other
                 insurance or self-insurance obligations, statutory obligations, bankers' acceptance, equipment

0101521-0000029 UKO3: 2001142340.10                    102
                                                                                                        983
     20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                             (Explanatory Statement) Pg 985 of 1648



                 leases, rent payment obligations or other similar obligations in the ordinary course of business
                 or consistent with past practice or (C) any letter of support given to any of its Subsidiaries in
                 connection with the audit of that Subsidiary;

        (xiii)   the Incurrence by the Company or any of its Restricted Subsidiaries of Indebtedness arising
                 from the honoring by a bank or other financial institution of a check, draft or similar instrument
                 inadvertently drawn against insufficient funds; provided that such Indebtedness is
                 extinguished within five Business Days of its Incurrence;

        (xiv)    Indebtedness or preferred stock of Persons (i) that are acquired by the Company or any of its
                 Restricted Subsidiaries or merged (amalgamated or otherwise combined) into a Restricted
                 Subsidiary (including pursuant to any acquisition of assets and assumption of related
                 liabilities) in accordance with the terms of this Agreement or (ii) Incurred to provide all or a
                 portion of the funds utilized to consummate the transaction or series of related transactions
                 pursuant to which any Person became a Restricted Subsidiary or was otherwise acquired by
                 the Company or a Restricted Subsidiary; provided that, for any such Indebtedness or preferred
                 stock Incurred under this Section 4(b)(14) on the date of such acquisition or other transaction,
                 after giving pro forma effect to such acquisition or other transaction and the Incurrence or
                 issuance of such Indebtedness or preferred stock, (A) either (x) the Company would be
                 permitted to Incur at least $1.00 of additional Indebtedness pursuant to Section 4(a) or (y) the
                 Fixed Charge Coverage Ratio of the Company would not be less than it was immediately prior
                 to giving effect to such acquisition or other transaction and to the related Incurrence of
                 Indebtedness or preferred stock; or (B) to the extent that Indebtedness Incurred pursuant to
                 Section 4(b)(14) constitutes Senior Secured Indebtedness, either (x) the Company would be
                 permitted to Incur at least $1.00 of additional Indebtedness pursuant to Section 4(b)(1)(B); or
                 (y) the Consolidated Senior Secured Net Leverage Ratio of the Company would not be greater
                 than it was immediately prior to giving effect to such acquisition or other transaction and to
                 the related Incurrence of Indebtedness or preferred stock;

        (xv)     Indebtedness of the Company or any Restricted Subsidiary in an aggregate outstanding
                 principal amount that, when taken together with any Permitted Refinancing Indebtedness in
                 respect thereof and the principal amount of all other Indebtedness Incurred pursuant to this
                 clause (xv) and then outstanding, will not exceed 100% of the net cash proceeds received by
                 the Company since the date of this Agreement (x) as a contribution to its common equity
                 capital or (y) from the issue or sale of Equity Interests of the Company or any Parent (other
                 than Disqualified Stock) or from Subordinated Shareholder Debt or from the issue and sale of
                 convertible or exchangeable Disqualified Stock or convertible or exchangeable debt securities
                 that have been converted into or exchanged for such Equity Interests (other than Equity
                 Interests (or Disqualified Stock or debt securities) sold to a Restricted Subsidiary of the
                 Company); provided, however, that (i) any net cash proceeds that are so received or
                 contributed shall be excluded for purposes of making Restricted Payments under Section 2(a)
                 and clauses (ii), (ix) and (xiii) of Section 2(b) to the extent the Company or any Guarantor
                 Incur Indebtedness in reliance thereon and (ii) any net cash proceeds that are so received or
                 contributed shall be excluded for purposes of Incurring Indebtedness pursuant to this clause
                 (xv) to the extent the Company or any of its Restricted Subsidiaries makes a Restricted
                 Payment under Section 2(a) and clauses (ii), (ix) and (xiii) of Section 2(b) in reliance thereon;

        (xvi)    the Incurrence of Indebtedness arising from agreements of the Company or a Restricted
                 Subsidiary providing for indemnification, adjustment of purchase price, earn outs, guarantees,
                 or similar obligations, in each case, Incurred or assumed in connection with the disposition or
                 acquisition of any business, assets or a Subsidiary in accordance with the terms of this
                 Agreement, other than guarantees of financial Indebtedness Incurred or assumed by any
                 Person acquiring all or any portion of such business, assets or Subsidiary for the purpose of
                 financing such acquisition;

0101521-0000029 UKO3: 2001142340.10                    103
                                                                                                        984
      20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                             (Explanatory Statement) Pg 986 of 1648



        (xvii)   the Incurrence by the Company or any of its Restricted Subsidiaries of additional Indebtedness
                 or the issuance of preferred stock in an aggregate principal amount (or accreted value, as
                 applicable) or having an aggregate liquidation preference at any time outstanding, including
                 all Permitted Refinancing Indebtedness Incurred to extend, renew, refund, refinance, replace,
                 defease or discharge any Indebtedness Incurred pursuant to this clause (xvii), not to exceed
                 the greater of (x) $80.0 million and (y) 35.0% of Consolidated EBITDA;

        (xviii) the Incurrence by the Company or any of its Restricted Subsidiaries of additional Indebtedness
                arising out of advances on exports, advances on imports, customer prepayments and similar
                transactions in the ordinary course of business or consistent with past practice or advances on
                trade receivables or factoring of receivables;

        (xix)    any Cash Management Facilities including in respect of any netting or setting off
                 arrangements;

        (xx)     Indebtedness of the Company or any Restricted Subsidiary in respect of Management
                 Advances and MIP Payments;

        (xxi)    guarantees of Indebtedness in connection with Investments in joint ventures not exceeding the
                 greater of $20.0 million and 8.0% of Consolidated EBITDA in the aggregate at any one time
                 outstanding; and

        (xxii)   Indebtedness outstanding under local lines of credit or local facilities (including local bilateral
                 facilities, working capital facilities or overdraft facilities) in an aggregate principal amount at
                 any one time outstanding not to exceed the greater of $25.0 million and 10.0% of Consolidated
                 EBITDA;

        provided, however, that no more than the greater of $115.0 million and 50.0% of Consolidated
        EBITDA of Indebtedness at any time outstanding may be Incurred by a Restricted Subsidiary which
        is not a Guarantor pursuant to Sections 4(a) or clauses (14)(ii)(A), (15) or (17) of this Section 4(b).

(c)     For purposes of determining compliance with this Section 4:

        (i)      in the event that an item of Indebtedness or preferred stock meets the criteria of more than one
                 of the categories of Permitted Debt described in clauses (i) through (22) of Section 4(b) or is
                 entitled to be Incurred pursuant to Section 4(a), the Company will be permitted to classify
                 such item of Indebtedness or preferred stock on the date of its Incurrence and will only be
                 required to include the amount and type of such Indebtedness or preferred stock in one of such
                 clauses, although the Company may divide and classify an item of Indebtedness or preferred
                 stock in one or more of the types of Indebtedness or preferred stock and may later reclassify
                 all or a portion of such item of Indebtedness or preferred stock, in any manner that complies
                 with this Section 4;

        (ii)     notwithstanding Section 4(c)(1), all Indebtedness Incurred under each Senior Facilities
                 Agreement entered into on the date of this Agreement will be deemed to have been Incurred
                 under Section 4(b)(i)(A) and may not be reclassified;

        (iii)    guarantees of, or obligations in respect of letters of credit, bankers' acceptances or other similar
                 instruments relating to, or Liens securing, Indebtedness that is otherwise included in the
                 determination of a particular amount of Indebtedness shall not be included; and

        (iv)     if obligations in respect of LC and Bank Guarantees, bankers' acceptances or other similar
                 instruments are Incurred pursuant to any Credit Facility and are being treated as Incurred
                 pursuant to Section 4(a) or clauses (1), (6), (12), (15), (17) and (22) of Section 4(b) and the


0101521-0000029 UKO3: 2001142340.10                     104
                                                                                                          985
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 987 of 1648



                LC and Bank Guarantees, bankers' acceptances or other similar instruments relate to other
                Indebtedness, then such other Indebtedness shall not be included

(d)     The accrual of interest or dividends, the accretion or amortization of original issue discount, the
        payment of interest on any Indebtedness in the form of additional Indebtedness, the reclassification of
        preferred stock as Indebtedness due to a change in accounting principles, and the payment of dividends
        on Disqualified Stock or preferred stock in the form of additional shares of the same class of
        Disqualified Stock or preferred stock will not be deemed to be an Incurrence of Indebtedness or an
        issuance of preferred stock for purposes of this Section 4. Notwithstanding any other provision of this
        Section 4 (including pursuant to any Permitted Refinancing Indebtedness permitted pursuant to this
        Section 4), the maximum amount of Indebtedness that the Company or any Restricted Subsidiary may
        Incur pursuant to this Section 4 shall not be deemed to be exceeded solely as a result of fluctuations
        in exchange rates or currency values.

(e)     The amount of any Indebtedness outstanding as of any date will be: (a) the accreted value of the
        Indebtedness, in the case of any Indebtedness issued with original issue discount; (b) the principal
        amount of the Indebtedness, in the case of any other Indebtedness; and (c) in respect of Indebtedness
        of another Person secured by a Lien on the assets of the specified Person, the lesser of: (x) the Fair
        Market Value of such assets at the date of determination; and (y) the amount of the Indebtedness of
        the other Person.

(f)     Neither the Company nor any Guarantor will Incur any Indebtedness (including Permitted Debt) that
        is contractually subordinated in right of payment to any other Indebtedness of the Company or such
        Guarantor unless such Indebtedness is also contractually subordinated in right of payment to the
        Facility on substantially identical terms; provided, however, that no Indebtedness will be deemed to
        be contractually subordinated in right of payment to any other Indebtedness of the Company or any
        Guarantor solely by virtue of being unsecured or by virtue of being secured with different collateral
        or by virtue of being secured on a junior priority basis or by virtue of the application of waterfall or
        other payment ordering provisions affecting different tranches of Indebtedness.

5.      ASSET SALES.

(a)     The Company will not, and will not cause or permit any of its Restricted Subsidiaries to, consummate
        an Asset Sale unless:

        (i)     the Company (or the Restricted Subsidiary, as the case may be) receives consideration at the
                time of the Asset Sale at least equal to the Fair Market Value of the assets or Equity Interests
                subject to such Asset Sale; and

        (ii)    at least 75% of the consideration received in the Asset Sale by the Company or such Restricted
                Subsidiary is in the form of cash, Cash Equivalents or Government Guaranteed Securities.

(b)     The amount of (i) any liabilities, as recorded on the most recent balance sheet, of the Company or any
        Restricted Subsidiary of the Company (other than contingent liabilities and liabilities that are
        subordinated in right of payment to the Facility) that are assumed by the transferee of any such assets
        and as a result of which, the Company or such Restricted Subsidiary of the Company are released from
        any further liability in connection therewith or are indemnified against further liabilities, (ii) any
        securities, notes, other obligations or assets received by the Company or any such Restricted
        Subsidiary from such transferee that are converted by the Company or such Restricted Subsidiary into
        cash or Cash Equivalents within 180 days of the receipt thereof, to the extent of the cash or Cash
        Equivalents received in that conversion (iii) any Designated Non-cash Consideration received by the
        Company or any of its Restricted Subsidiaries in such Asset Sale having aggregate Fair Market Value
        taken together with all other Designated Non-cash Consideration received pursuant to this clause (iii),
        that is at that time outstanding not to exceed the greater of $35.0 million and 15.0% of Consolidated
        EBITDA (with the Fair Market Value of each item of Designated Non-cash Consideration being

0101521-0000029 UKO3: 2001142340.10                   105
                                                                                                      986
      20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                             (Explanatory Statement) Pg 988 of 1648



        measured at the time received and without giving effect to subsequent changes in value),
        (iv) Indebtedness of any Restricted Subsidiary of the Company that is no longer a Restricted
        Subsidiary as a result of such Asset Sale, to the extent that the Company and each other Restricted
        Subsidiary are released from any guarantee of such Indebtedness in connection with such Asset Sale,
        (v) the Fair Market Value of any Capital Stock or assets of the kind referred to in clause (B) or (D) of
        Section 5(c)(1) and (vi) the Fair Market Value of any consideration consisting of Indebtedness of the
        Company or any Guarantor of the kind referred to in Section 5(c)(1)(A), provided the such
        Indebtedness shall thereafter be cancelled, shall be deemed to be cash for purposes of Section 5(a)(ii)
        and for no other purpose.

(c)     Within 365 days after the receipt of any Net Proceeds from an Asset Sale, the Company (or any
        Restricted Subsidiary of the Company, as the case may be) may:

        (i)     apply such Net Proceeds, at its option:

                (i)      to repay or redeem (v) Indebtedness outstanding under Section 4(b)(1)(A), (w) Pari
                         Passu Indebtedness Incurred under a Credit Facility that is secured by a Lien on the
                         Collateral and that is not subordinated in right of payment to the Facility, (x) Senior
                         Secured Indebtedness that is Pari Passu Indebtedness at a purchase price of no more
                         than 100% of the principal amount of such Pari Passu Indebtedness, (y) any
                         Indebtedness that was secured by any assets not constituting Collateral sold in such
                         Asset Sale, or any other Indebtedness secured only by assets not constituting
                         Collateral, (z) Indebtedness of a Restricted Subsidiary that is not a Guarantor (other
                         than Indebtedness owed to the Company or any of its Restricted Subsidiaries) or (aa)
                         any Indebtedness pursuant to a Notes Offer;

                (ii)     to acquire all or substantially all of the assets of, or any Capital Stock of, another
                         Permitted Business; provided that in the case of any such acquisition of Capital Stock,
                         the Permitted Business is or becomes a Restricted Subsidiary of the Company;

                (iii)    to make a capital expenditure or other Investment in any person engaged in a
                         Permitted Business;

                (iv)     to acquire other assets that are not classified as current assets under IFRS and that are
                         used or useful in a Permitted Business, or

        (ii)    enter into a binding commitment to apply the Net Proceeds pursuant to clause (ii), (iii) or
                (iv) of Section 5(c)(i), provided that such binding commitment shall be treated as a permitted
                application of the Net Proceeds from the date of such commitment until the earlier of (x) the
                date on which such acquisition or expenditure is consummated, and (y) the 180th day
                following the expiration of the aforementioned 365 day period; or

        (iii)   any combination of Section 5(c)(i) and Section 5(c)(ii).

(d)     Pending the final application of any Net Proceeds, the Company (or the applicable Restricted
        Subsidiary) may temporarily reduce revolving credit borrowings or otherwise invest the Net Proceeds
        in any manner that is not prohibited by this Agreement.

6.      TRANSACTIONS WITH AFFILIATES.

(a)     The Company will not, and will not permit any of its Restricted Subsidiaries to, make any payment to,
        or sell, lease, transfer or otherwise dispose of any of its properties or assets to, or purchase any property
        or assets from, or enter into or make or amend any transaction, contract, agreement, understanding,
        loan, advance or guarantee with, or for the benefit of, any Affiliate of the Company (each, an Affiliate


0101521-0000029 UKO3: 2001142340.10                     106
                                                                                                          987
      20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                             (Explanatory Statement) Pg 989 of 1648



        Transaction), involving aggregate consideration in excess of the greater of $10.0 million and 5.0% of
        Consolidated EBITDA, unless:

        (i)      the Affiliate Transaction is on terms that are not materially less favorable to the Company or
                 the relevant Restricted Subsidiary than those that would have been obtained in a comparable
                 transaction by the Company or such Restricted Subsidiary with a Person who is not an
                 Affiliate; and

        (ii)     the Company delivers to the Bank with respect to any Affiliate Transaction or series of related
                 Affiliate Transactions involving aggregate consideration in excess of the greater of
                 $30.0 million and 12.5% of Consolidated EBITDA, an Officer's Certificate and a resolution
                 of the Board of Directors of the Company certifying that such Affiliate Transaction complies
                 with this Section 6.

(b)     The following items will not be deemed to be Affiliate Transactions and, therefore, will not be subject
        to Section 6(a):

        (i)      any employment or consultancy agreement, collective bargaining agreement, employee
                 benefit plan, officer or director indemnification agreement, including any stock option, stock
                 appreciation rights, stock incentive, MIP or similar plans or any similar arrangement entered
                 into by the Company or any of its Restricted Subsidiaries in the ordinary course of business
                 or consistent with past practice and payments pursuant thereto (including severance,
                 termination and other similar payments to former or departing employees, consultants, officers
                 or directors);

        (ii)     transactions (including a merger) between the Company and any of its Restricted Subsidiaries
                 or among any Restricted Subsidiaries;

        (iii)    transactions with a Person (other than an Unrestricted Subsidiary of the Company) that is an
                 Affiliate of the Company solely because the Company owns, directly or through a Restricted
                 Subsidiary, an Equity Interest in, or controls, such Person;

        (iv)     payment of reasonable fees to, reimbursements of expenses and indemnity provided on behalf
                 of, officers, directors, employees or consultants of the Company or any of its Restricted
                 Subsidiaries or of any Parent;

        (v)      any issuance of Equity Interests (other than Disqualified Stock) of the Company, receipt of
                 any capital contributions in exchange for Equity Interests of the Company (other than
                 Disqualified Stock) or the Incurrence of Subordinated Shareholder Debt;

        (vi)     Restricted Payments and Permitted Investments (other than Permitted Investments described
                 in clauses (3) and (9) (to the extent such guarantee is in respect of Indebtedness of a Person
                 that is not the Company or a Restricted Subsidiary) of the definition thereof in Section 15 that
                 do not violate Section 2;

        (vii)    Management Advances and MIP Payments;

        (viii)   transactions with customers, clients, suppliers, joint venture partners or purchasers or sellers
                 of goods or services, or lessors or lessees of property or providers of employees or other labor
                 in compliance with the terms of this Agreement which are, in the aggregate (taking into
                 account all the costs and benefits associated with such transactions), in the good faith judgment
                 of the Company's Board of Directors, materially no less favorable to the Company or its
                 Restricted Subsidiaries than those that would have been obtained in a comparable transaction
                 by the Company or such Restricted Subsidiary with a Person who is not an Affiliate;


0101521-0000029 UKO3: 2001142340.10                    107
                                                                                                        988
      20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                             (Explanatory Statement) Pg 990 of 1648



        (ix)     Liens on Equity Interests of Unrestricted Subsidiaries of the Company for the benefit of
                 lenders of Unrestricted Subsidiaries of the Company;

        (x)      if such Affiliate Transaction, following an Initial Public Offering, is with a Person in its
                 capacity as a holder of Capital Stock of the Company or any Restricted Subsidiary where such
                 Person is treated no more favorably than the holders of Capital Stock of the Company or any
                 Restricted Subsidiary;

        (xi)     transactions effected pursuant to agreements in effect on the date of this Agreement and any
                 amendment, modification or replacement of such agreement (so long as such amendment or
                 replacement is not, in the good faith judgment of the Company's Board of Directors, materially
                 more disadvantageous to the Bank, taken as a whole, than the original agreement as in effect
                 on the date of this Agreement);

        (xii)    Permitted Payments to Parent;

        (xiii)   execution, delivery and performance of any consolidated group arrangements for tax or
                 accounting purposes, provided that any payments to be made pursuant to such arrangements
                 are made in compliance with Section 2;

        (xiv)    (A) issuances or sales of Capital Stock (other than Disqualified Stock or Designated
                 Preference Shares) of the Company or options, warrants or other rights to acquire such Capital
                 Stock or Subordinated Shareholder Debt and entering into any proceeds loan in respect of the
                 proceeds of any issuance of Senior Notes; provided that the interest rate and other financial
                 terms of such Subordinated Shareholder Debt or proceeds loans are approved by a majority of
                 the members of the Board of Directors of the Company in their reasonable determination and
                 (B) any amendment, waiver or other transaction, including satisfying payment obligations,
                 with respect to any Subordinated Shareholder Debt or proceeds loan in compliance with the
                 other provisions of this Agreement, the Intercreditor Agreement or any Additional
                 Intercreditor Agreement, as applicable;

        (xv)     any transaction effected as part of a Qualified Receivables Financing; and

        (xvi)    any transaction effected in connection with the Restructuring.

7.      LIENS.

(a)     The Company will not, and will not permit any of its Restricted Subsidiaries to, create, Incur, assume
        or otherwise cause to exist or become effective any Lien of any kind securing Indebtedness upon any
        of their property or assets, now owned or hereafter acquired, except:

        (i)      in the case of any property or asset that does not constitute Collateral, (A) Permitted Liens or
                 (B) if such Lien is not a Permitted Lien, to the extent that all payments due under this
                 Agreement are secured on an equal and ratable pari passu basis with the obligations so secured
                 (or if such obligations so secured are subordinated in right of payment to either the Facility,
                 prior or senior thereto, with the same relative priority as the Facility shall have with respect to
                 such subordinated Indebtedness), until such time as such obligations are no longer secured by
                 a Lien; and

        (ii)     in the case of any property or asset that constitutes Collateral, Permitted Collateral Liens.

8.      DESIGNATION OF RESTRICTED AND UNRESTRICTED SUBSIDIARIES.

        The Board of Directors of the Company may designate any Restricted Subsidiary (including any newly
        acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary if that designation would not

0101521-0000029 UKO3: 2001142340.10                     108
                                                                                                         989
      20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                             (Explanatory Statement) Pg 991 of 1648



        cause a Default. If a Restricted Subsidiary is designated as an Unrestricted Subsidiary, the aggregate
        Fair Market Value of all outstanding Investments owned by the Company and its Restricted
        Subsidiaries in the Subsidiary designated as Unrestricted shall be deemed to be an Investment made
        as of the time of the designation and will reduce the amount available for Restricted Payments under
        Section 2 or under one or more clauses of such definition of Permitted Investments, as determined by
        the Company. That designation will only be permitted if such Investment would be permitted at that
        time.

        Any designation of a Subsidiary of the Company as an Unrestricted Subsidiary will be evidenced to
        the Bank by filing promptly with the Bank a certified copy of a resolution of the Board of Directors of
        the Company giving effect to such designation and an Officer's Certificate certifying that such
        designation complied with the preceding conditions and was permitted under Section 2 or under one
        or more clauses of such definition of Permitted Investments, as determined by the Company. If, at
        any time, any Unrestricted Subsidiary would fail to meet the preceding requirements as an Unrestricted
        Subsidiary, it will thereafter cease to be an Unrestricted Subsidiary for purposes of this Agreement
        and any Indebtedness of such Subsidiary will be deemed to be Incurred by a Restricted Subsidiary of
        the Company as of such date and, if such Indebtedness is not permitted to be Incurred as of such date
        under Section 4, the Company will be in Default under Section 4.

        The Board of Directors of the Company may at any time designate any Unrestricted Subsidiary to be
        a Restricted Subsidiary of the Company; provided that such designation will be deemed to be an
        Incurrence of Indebtedness by a Restricted Subsidiary of the Company of any outstanding
        Indebtedness of such Unrestricted Subsidiary, and such designation will only be permitted if (1) such
        Indebtedness is permitted under Section 4, calculated on a pro forma basis taking into account such
        designation as if such designation had occurred at the beginning of the applicable reference period;
        and (2) no Default or Event of Default would be in existence following such designation.

9.      NO IMPAIRMENT OF SECURITY INTEREST.

(a)     The Company will not, and will not cause or permit any Restricted Subsidiary to, take or knowingly
        or negligently omit to take, any action which action or omission would or could reasonably be expected
        to have the result of materially impairing the security interest with respect to the Collateral (it being
        understood that the Incurrence of Liens on the Collateral permitted by the definition of Permitted
        Collateral Liens shall under no circumstances be deemed to materially impair the security interest with
        respect to the Collateral) for the benefit of the Bank, and the Company will not, and will not cause or
        permit any Restricted Subsidiary to, grant to any Person other than the Security Agent, for the benefit
        of the Bank and the other beneficiaries described in the Transaction Security Documents, the
        Intercreditor Agreement and any Additional Intercreditor Agreement, any interest whatsoever in any
        of the Collateral; provided that (i) nothing in this Section 9 shall restrict the discharge or release of the
        Collateral in accordance with this Agreement, the Transaction Security Documents, the Intercreditor
        Agreement and any Additional Intercreditor Agreement; (ii) the Company and the Restricted
        Subsidiaries may Incur Permitted Collateral Liens; (iii) the applicable Transaction Security
        Documents may be amended from time to time to cure any ambiguity, mistake, omission, defect,
        manifest error or inconsistency therein; (iv) the Company and its Restricted Subsidiaries may
        discharge and release security interests with respect to the Collateral in connection with the
        implementation of a Permitted Reorganization, (v) the applicable Transaction Security Documents
        may be amended in any manner that does not adversely affect the rights of the Security Agent or the
        Bank in any material respects; and (vi) the security interests and the related Transaction Security
        Documents may be amended, extended, renewed, restated, supplemented or otherwise modified or
        released (followed by an immediate retaking of a Lien of at least equivalent ranking over the same
        assets); provided, however, that in the case of clause (vi) of this Section 9(a), the Transaction Security
        Documents may not be amended, extended, renewed, restated, supplemented, released or otherwise
        modified or replaced, unless contemporaneously with such amendment, extension, replacement,



0101521-0000029 UKO3: 2001142340.10                     109
                                                                                                          990
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 992 of 1648



        restatement, supplement, modification, renewal or release (followed by an immediate retaking of a
        Lien of at least equivalent ranking over the same assets), the Company delivers to the Bank either:

        (i)     a solvency opinion from an internationally recognized investment bank or accounting firm, in
                form and substance reasonably satisfactory to the Bank confirming the solvency of the
                Company and its Subsidiaries, taken as a whole, after giving effect to any transactions related
                to such amendment, extension, renewal, restatement, supplement, modification, replacement
                or release and retaking;

        (ii)    a certificate from the Board of Directors or chief financial officer of the relevant Person or the
                chief financial officer of the Company, which certificate confirms the solvency of the Person
                granting such security interest after giving effect to any transactions related to such
                amendment, extension, renewal, restatement, supplement, modification, replacement or
                release and retaking; or

        (iii)   an Opinion of Counsel, in form and substance reasonably satisfactory to the Bank (subject to
                customary exceptions and qualifications), confirming that, after giving effect to any
                transactions related to such amendment, extension, renewal, restatement, supplement,
                modification, replacement or release and retaking, the Lien or Liens securing the Facility
                created under the Transaction Security Documents so amended, extended, renewed, restated,
                supplemented, modified, replaced or release and retaking are valid and perfected Liens not
                otherwise subject to any limitation imperfection, in equity or at law, that such Lien or Liens
                were not otherwise subject to immediately prior to such amendment, extension, renewal,
                restatement, supplement, modification, replacement or release and retaking (other than as a
                result of the effect of the Agreed Security Principles or any new hardening period).

(b)     At the direction of the Company and without the consent of the Bank, the Security Agent may from
        time to time enter into one or more amendments to the Transaction Security Documents or enter into
        additional or supplemental Transaction Security Documents to: (i) cure any ambiguity, omission,
        defect or inconsistency therein or (ii) (but subject to compliance with Section 9(a)) (x) provide for
        Permitted Collateral Liens, (y) add to the Collateral or (z) make any other change thereto that does not
        adversely affect the rights of the Bank in any material respect.

(c)     In the event that the Company complies with this Section 9, the Security Agent shall (subject to
        customary protections and indemnifications) consent to such amendment, extension, renewal,
        restatement, supplement, modification, replacement or release with no need for instructions from the
        Bank.

10.     SUSPENSION OF COVENANTS ON ACHIEVEMENT OF INVESTMENT GRADE STATUS.

(a)     If on any date following the date of this Agreement:

        (i)     the 2025 Notes (or any Permitted Refinancing Indebtedness of the 2025 Notes) (the Relevant
                Debt) assigned an Investment Grade Rating by at least two Rating Agencies; and

        (ii)    no Default or Event of Default shall have occurred and be continuing, (the occurrence of the
                events described in Section 10(a)(i) and this Section 10(a)(ii) being collectively referred to as
                a Covenant Suspension Event and the date thereof being referred to as the Suspension Date),

        then the Company shall provide written notice to such effect to the Bank and, beginning on the
        Suspension Date, the provisions of this Agreement under Section 2, Section 3, Section 4, Section 5,
        Section 6, Section 8, Section 11 and Section 13(a)(4) will not apply to the Facility or the Company
        and its Restricted Subsidiaries (collectively, the Suspended Covenants).

(b)     [Reserved].

0101521-0000029 UKO3: 2001142340.10                   110
                                                                                                       991
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 993 of 1648



(c)     In the event that the Company and the Restricted Subsidiaries are not subject to the Suspended
        Covenants under this Agreement for any period of time as a result of the foregoing, and on any
        subsequent date (the Reversion Date) one or more Rating Agencies withdraw their Investment Grade
        Rating or downgrade the rating assigned to the Relevant Debt below an Investment Grade Rating so
        that the Relevant Debt is no longer assigned an Investment Grade Rating by at least two Rating
        Agencies, then the Company and the Restricted Subsidiaries will thereafter again be subject to the
        Suspended Covenants under this Agreement with respect to future events unless and until the Relevant
        Debt subsequently again attains an Investment Grade Rating from at least two Rating Agencies. Upon
        any such Reversion Date, the Company shall promptly notify the Bank. The period of time between
        the Suspension Date and the Reversion Date is referred to in this Agreement as the Suspension Period.
        Upon the occurrence of a Covenant Suspension Event, the amount of Excess Proceeds from Net
        Proceeds shall be reset to zero.

(d)     Notwithstanding the foregoing, in the event of any such reinstatement, no action taken or omitted to
        be taken by the Company or any Restricted Subsidiary prior to such reinstatement will give rise to a
        Default or Event of Default under this Agreement; provided that (i) with respect to Restricted
        Payments made after such reinstatement, the amount available to be made as Restricted Payments will
        be calculated as though Section 2 had been in effect prior to, but not during, the Suspension Period;
        (ii) all Indebtedness Incurred, or Disqualified Stock or preferred stock issued, during the Suspension
        Period will be classified to have been Incurred or issued pursuant to Section 4(b)(v); (iii) any
        transactions with Affiliates entered into after such reinstatement pursuant to an agreement entered into
        during any Suspension Period shall be deemed to be permitted pursuant to Section 6(b)(11); and
        (iv) any encumbrance or restriction on the ability of any Restricted Subsidiary that is not a Guarantor
        to take any action described in clauses (i) through (iii) of Section 3(a) that becomes effective during
        any Suspension Period shall be deemed to be permitted pursuant to Section 3(b)(i). In addition, in the
        event of any such reinstatement, the Company and the Restricted Subsidiaries will be permitted,
        without causing a Default or an Event of Default, to honor any contractual commitment or take any
        actions, as long as the contractual commitments were entered into during the Suspension Period and
        not in anticipation of the occurrence of a Reversion Date.

11.     BUSINESS ACTIVITIES

        The Company will not, and will not permit any of its Restricted Subsidiaries to, engage in any business
        other than Permitted Businesses, except to such extent as would not be material to the Company and
        its Restricted Subsidiaries taken as a whole.

12.     FINANCIAL CALCULATIONS.

(a)     For the purposes of determining Consolidated EBITDA for any basket or ratio under this Agreement
        on any date of determination, Consolidated EBITDA shall be calculated for the period of the most
        recent four consecutive fiscal quarters for which internal financial statements of the Company are
        available immediately preceding such date of determination and pro forma effect shall be given to
        Consolidated EBITDA as set out in this Section 12.

(b)     In the event that the specified Person or any of its Subsidiaries that are Restricted Subsidiaries Incurs,
        assumes, guarantees, repays, repurchases, redeems, defeases or otherwise discharges any Indebtedness
        (other than ordinary working capital borrowings) or issues, repurchases or redeems preferred stock
        subsequent to the commencement of the period for which a financial ratio is being calculated and on
        or prior to the date on which the event for which the calculation of that financial ratio is made (for the
        purposes of this definition, the Calculation Date), then that financial ratio will be calculated giving
        pro forma effect (as determined in good faith by an Authorised Person), including in respect of any
        cost savings, expense reductions, operating improvements and synergies that are reasonably expected
        to occur within 24 months, to such Incurrence, assumption, guarantee, repayment, repurchase,
        redemption, defeasance or other discharge of Indebtedness, or such issuance, repurchase or redemption


0101521-0000029 UKO3: 2001142340.10                    111
                                                                                                       992
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 994 of 1648



        of preferred stock, and the use of the proceeds therefrom, as if the same had occurred at the beginning
        of the applicable four-quarter reference period; provided, however, that (except with respect to Section
        2(b)(18)) the pro forma calculation of that financial ratio shall not give effect to (i) any Indebtedness
        Incurred on the Calculation Date pursuant to Section 4(b) (other than 4(b)(1)(B) or 4(b)(14)(ii)) or
        (ii) the discharge on the Calculation Date of any Indebtedness to the extent that such discharge results
        from the proceeds of Indebtedness Incurred on the Calculation Date pursuant to Section 4(b) (other
        than 4(b)(1)(B) or 4(b)(14)(ii)).

(c)     For purposes of calculating any financial ratio under this Agreement:

        (i)     any acquisition, Investment, joint venture, disposition, cost saving program or initiative or
                other similar transaction that have been made by the specified Person or any of its Restricted
                Subsidiaries, including through mergers or consolidations or leases, or any Person or any
                Restricted Subsidiary acquired by the specified Person or any of its Restricted Subsidiaries,
                and including all related financing transactions and including increases in ownership of
                Restricted Subsidiaries (including any Unrestricted Subsidiary that has been redesignated as
                a Restricted Subsidiary) (a Transaction), during the four-quarter reference period or
                subsequent to such reference period and on or prior to the Calculation Date, or that are to be
                made on the Calculation Date, will be given pro forma effect (as determined in good faith by
                an Authorised Person), including in respect of any cost savings, expense reductions, operating
                improvements and synergies that are reasonably expected to occur within 24 months, as if
                they had occurred on the first day of the four-quarter reference period, provided that, if
                definitive documentation has been entered into with respect to that Transaction, at the option
                of the Company, Consolidated EBITDA for such period will be calculated after giving pro
                forma effect to such Transaction (including anticipated cost savings, expense reductions,
                operating improvements and synergies reasonably expected to occur within 24 months) as if
                that Transaction had occurred on the first day of such period, even if the Transaction has not
                yet been consummated as of the date of determination;

        (ii)    Consolidated EBITDA and Fixed Charges attributable to discontinued operations, as
                determined in accordance with IFRS, and operations or businesses or any asset or group of
                assets constituting a business or operating unit (and ownership interests therein) disposed of
                prior to the Calculation Date, will be excluded;

        (iii)   any Person that is a Restricted Subsidiary on the Calculation Date (including any Unrestricted
                Subsidiary that has been redesignated as a Restricted Subsidiary) will be deemed to have been
                a Restricted Subsidiary at all times during such four-quarter period;

        (iv)    any Person that is not a Restricted Subsidiary on the Calculation Date will be deemed not to
                have been a Restricted Subsidiary at any time during such four-quarter period;

        (v)     if any Indebtedness bears a floating rate of interest, the interest expense on such Indebtedness
                will be calculated as if the rate in effect on the Calculation Date had been the applicable rate
                for the entire period (taking into account any interest rate agreement applicable to such
                Indebtedness), and if any Indebtedness is not denominated in the Company's functional
                currency, that Indebtedness for purposes of the calculation of that financial ratio shall be
                treated in accordance with IFRS;

        (vi)    interest on a Lease Obligation shall be deemed to accrue at an interest rate reasonably
                determined by a responsible accounting or financial officer of the Company to be the rate of
                interest implicit in such Lease Obligation in accordance with IFRS; and

        (vii)   the full run-rate effect of cost savings, expense reductions, operating improvements and
                synergies (as determined in good faith by an a responsible accounting or financial officer of


0101521-0000029 UKO3: 2001142340.10                   112
                                                                                                       993
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 995 of 1648



                the Company) that have occurred during the four-quarter reference period or subsequent to
                such reference period and on or prior to the Calculation Date or that are reasonably expected
                to occur within 24 months shall be included as though such cost savings, expense reductions,
                operating improvements and synergies had been achieved on the first day of the relevant
                period,

        provided that, subject to paragraph (e) below, at any time the aggregate amount of anticipated cost
        savings, expense reductions, operating improvements and synergies calculated pursuant to clauses (1)
        and (7) hereof shall only represent with respect to any four quarter period in the aggregate 20.0% of
        Consolidated EBITDA (including as a result of such cost savings, expense reductions, operating
        improvements and synergies).

(d)     When calculating the availability under any basket or ratio under this Agreement, in each case in
        connection with any Transaction or Restricted Payment where there is a time difference between
        commitment and closing or Incurrence, the date of determination of such basket or ratio and of any
        Default or Event of Default shall, at the option of the Company, be the date the definitive agreements
        for such Transaction or Restricted Payment are entered into and such baskets or ratios shall be
        calculated on a pro forma basis after giving effect to such Transaction or Restricted Payment (including
        any Incurrence of Indebtedness and the use of proceeds thereof and anticipated cost savings, expense
        reductions, operating improvements and synergies reasonably expected to occur within 24 months) as
        if they occurred at the beginning of the applicable reference period for purposes of determining the
        ability to consummate any such Transaction or Restricted Payment (and not for purposes of any
        subsequent availability of any basket or ratio). For the avoidance of doubt, (x) if any of such baskets
        or ratios are exceeded as a result of fluctuations in such basket or ratio (including due to fluctuations
        in Consolidated EBITDA of the Company or the target company) subsequent to such date of
        determination and at or prior to the consummation of the relevant Transaction or Restricted Payment,
        such baskets or ratios will not be deemed to have been exceeded as a result of such fluctuations solely
        for purposes of determining whether the Transaction or Restricted Payment is permitted hereunder and
        (y) such baskets or ratios shall not be tested at the time of consummation of such Transaction or
        Restricted Payment; provided, further, that if the Company elects to have such determinations occur
        at the time of entry into such definitive agreement, any such Transaction or Restricted Payment
        (including any Incurrence of Indebtedness and the use of proceeds thereof) shall be deemed to have
        occurred on the date the definitive agreements are entered and outstanding thereafter for purposes of
        calculating any baskets or ratios under this Agreement after the date of such agreement and before the
        consummation of such Transaction or Restricted Payment.

13.     MERGER, CONSOLIDATION OR SALE OF ASSETS

(a)     The Company will not, directly or indirectly, in one or more related transactions (x) consolidate or
        merge with or into another Person or (y) sell, assign, transfer, convey or otherwise dispose of all or
        substantially all of the Company’s and its Restricted Subsidiaries’ properties or assets to another
        Person (whether or not the Company is the surviving Person), unless:

        (i)     either: (a) the Company is the surviving entity; or (b) the Person formed by or surviving any
                such consolidation or merger (if other than the Company) or to which such sale, assignment,
                transfer, conveyance or other disposition has been made is a corporation, partnership or limited
                liability company organized or existing under the laws of the European Union or any member
                state thereof, the United States, any state of the United States or the District of Columbia,
                Canada, Norway, Switzerland or Japan;

        (ii)    the Person formed by or surviving any such consolidation or merger (if other than the
                Company) or the Person to which such sale, assignment, transfer, conveyance or other
                disposition has been made assumes all the obligations of the Company under this Agreement,
                the Intercreditor Agreement, any Additional Intercreditor Agreements and the Transaction


0101521-0000029 UKO3: 2001142340.10                   113
                                                                                                       994
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 996 of 1648



                Security Documents (to the extent the Company is a party thereto), in each case pursuant to
                agreements reasonably satisfactory to the Bank; and this Agreement, the Intercreditor
                Agreement, any Additional Intercreditor Agreements and Transaction Security Documents
                will remain in full force and effect as so amended or supplemented;

        (iii)   immediately after such transaction, no Default or Event of Default exists and the Transaction
                Security Documents and the Liens created on the Collateral shall remain in full force and
                effect, or subject to the satisfaction of the Bank, shall have been transferred to such surviving
                entity and shall have been perfected and be in full force and effect or otherwise released in
                accordance with the terms of this Agreement;

        (iv)    (a) the Company or the Person formed by or surviving any such consolidation or merger (if
                other than the Company), or to which such sale, assignment, transfer, conveyance or other
                disposition has been made would, on the date of such transaction after giving pro forma effect
                thereto and to any related financing transactions as if the same had occurred at the beginning
                of the applicable four-quarter period be permitted to Incur at least $1.00 of additional
                Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in Section 4(a), or (b)
                the Fixed Charge Coverage Ratio of the Company or the successor Person, on the date of and
                after giving pro forma effect to such acquisition and such Incurrence or issuance, would not
                be less than such ratio for the Company and its Restricted Subsidiaries immediately prior to
                such transaction; and

        (v)     the Company shall have delivered to the Bank an Officer’s Certificate and an Opinion of
                Counsel (each, in a form reasonably satisfactory to the Bank), each stating that such
                consolidation, merger or transfer complies with this Agreement and any Transaction Security
                Documents to which the Company was party will be the legal, valid and binding obligations
                of the surviving Person or Company, enforceable in accordance with their terms.

(b)     Save for the Company, a Guarantor may not sell or otherwise dispose of all or substantially all of its
        assets to, or consolidate with or merge with or into (whether or not such Guarantor is the surviving
        Person) another Person, in each case, other than the Company or another Guarantor, unless either:

        (i)     the Person acquiring the property in any such sale or disposition or the Person formed by or
                surviving any such consolidation or merger assumes all the obligations of that Guarantor under
                this Agreement, the Intercreditor Agreement, any Additional Intercreditor Agreements and the
                Transaction Security Documents to which such Guarantor is a party pursuant to agreements
                reasonably satisfactory to the Bank and immediately after giving effect to that transaction, no
                Default or Event of Default exists; or

        (ii)    the Net Proceeds of such sale or other disposition are applied in accordance with the applicable
                provisions of this Agreement.

(c)     In addition, the Company may not, directly or indirectly, lease all or substantially all of the properties
        and assets (determined on a consolidated basis for the Company and its Restricted Subsidiaries), in
        one or more related transactions, to any other Person.

(d)     This Section 13 will not apply to (i) any consolidation or merger of any Restricted Subsidiary that is
        not a Guarantor into the Company or a Guarantor, (ii) any consolidation or merger among Guarantors,
        (iii) any consolidation or merger among the Company and any Guarantor, provided that, if the
        Company is not the surviving entity of such merger or consolidation, the relevant Guarantor is an
        entity organized or existing under the laws of any member state of the European Union, Switzerland,
        the United States, any state of the United States or the District of Columbia, Canada, Norway,
        Switzerland or Japan and Section 13(a)(3) and Section 13(a)(6) will be complied with or (d) any sale,
        assignment, transfer, conveyance, lease or other disposition of assets by a Guarantor or a Restricted


0101521-0000029 UKO3: 2001142340.10                    114
                                                                                                        995
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 997 of 1648



        Subsidiary that is not a Guarantor to the Company or a Guarantor. Section 13(a)(4), Section 13(a)(5),
        Section 13(b)(3) and Section 13(b)(4) will not apply to any merger or consolidation of the Company
        or any Guarantors with or into, or any sale, assignment, transfer, conveyance, lease or other disposition
        of assets by the Company or any Guarantor to, an Affiliate solely for the purpose of reincorporating
        the Company or such Guarantor for tax reasons.

(e)     Notwithstanding anything to the contrary set forth herein, the Company and its Restricted Subsidiaries
        may implement a Permitted Reorganization.

14.     SUCCESSOR CORPORATION SUBSTITUTED

        Upon any consolidation or merger, or any sale, assignment, transfer, lease, conveyance or other
        disposition of all or substantially all of the properties or assets of the Company in a transaction that is
        subject to, and that complies with the provisions of, Section 13, the Successor Person formed by such
        consolidation or into or with which the Company is merged or to which such sale, assignment, transfer,
        lease, conveyance or other disposition is made shall succeed to, and be substituted for (so that from
        and after the date of such consolidation, merger, sale, assignment, transfer, lease, conveyance or other
        disposition, the provisions of this Agreement referring to the “Company” shall refer instead to the
        Successor Person and not to the Company), and may exercise every right and power of the Company
        under this Agreement with the same effect as if such Successor Person had been named as the
        Company herein.

15.     LIMITATION ON HOLDING COMPANY ACTIVITIES

        The Company may not carry on any business or own any assets other than:

        (i)     the ownership of shares in its Subsidiaries and any other assets that are de minimis in nature;
                provided that the Company may from time to time receive in a transaction otherwise permitted
                under this Agreement and the Transaction Security Documents, properties and assets
                (including cash, Cash Equivalents, Government Guaranteed Securities and/or Indebtedness
                and other obligations) for the purpose of transferring such properties and assets to any Parent,
                any Subsidiary or any other Person, so long as in any case such further transfer is made
                promptly by the Company and, after giving effect thereto, the Company is again in compliance
                with this clause;

        (ii)    the provision of administrative services. treasury service, legal, accounting and management
                services to its Subsidiaries of a type customarily provided by a holding company to its
                Subsidiaries and the ownership of assets necessary to provide such services;

        (iii)   Incurring Indebtedness (or other items that are specifically excluded from the definition of
                Indebtedness) permitted under this Indenture (including activities reasonably incidental
                thereto, including performance of the terms and conditions of such Indebtedness (or other
                items that are specifically excluded from the definition of Indebtedness), to the extent such
                activities are otherwise permissible under this Indenture) and the granting of Liens permitted
                under Section 7.

        (iv)    activities undertaken with the purpose of, and directly related to, fulfilling its obligations or
                exercising its rights under this Agreement, the Intercreditor Agreement (or any Additional
                Intercreditor Agreement), the Transaction Documents, any Senior Facilities Agreement, other
                Indebtedness (or any item specifically excluded from the definition of Indebtedness) permitted
                by the terms of this Agreement;

        (v)     directly related or reasonably incidental to the establishment and/or maintenance of its or its
                Subsidiaries corporate existence;


0101521-0000029 UKO3: 2001142340.10                    115
                                                                                                        996
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 998 of 1648



        (vi)    any activity undertaken in connection with the Transactions; or

        (vii)   other activities not specifically enumerated above that are de minimis in nature.

16.     DEFINITIONS

2025 Indenture means this indenture in respect of the 2025 Notes (including any Additional 2025 Notes) as
amended or supplemented from time to time.

2025 Notes means the $500,000,000 aggregate principal amount of notes issued under the 2025 Indenture on
the date of this Agreement.

2025 Notes Guarantee means the guarantee by each Guarantor of the obligations under the 2025 Indenture
and the 2025 Notes.

Acquired Debt means, with respect to any specified Person:

(1)     Indebtedness of any other Person existing at the time such other Person is merged with or into or
        became a Restricted Subsidiary of such specified Person, whether or not such Indebtedness is Incurred
        in connection with, or in contemplation of, such other Person merging with or into, or becoming a
        Restricted Subsidiary of, such specified Person; and

(2)     Indebtedness secured by a Lien encumbering any asset acquired by such specified Person.

Additional 2025 Notes means additional 2025 Notes (other than the initial 2025 Notes) issued from time to
time under the 2025 Indenture, as part of the same series as the 2025 Notes.

Affiliate Transaction has the meaning given in Section 6.

Asset Sale means:

(1)     the sale, lease, conveyance or other disposition of any assets or rights; provided that the sale, lease,
        conveyance or other disposition of all or substantially all of the assets of the Company and its
        Restricted Subsidiaries taken as a whole will be governed by Clause 8 (Mandatory prepayment -
        Change of Control) and not by Section 5; and

(2)     the issuance or sale of Equity Interests in any of the Company's Restricted Subsidiaries (other than
        directors' qualifying shares or shares that are required by applicable law to be held by third parties).

Notwithstanding the preceding, none of the following items will be deemed to be an Asset Sale:

(1)     any single transaction or series of related transactions that involves assets of or Equity Interests in any
        Restricted Subsidiary having a Fair Market Value of less than the greater of $25.0 million and 10.0%
        of Consolidated EBITDA;

(2)     a transfer of assets or Equity Interests between the Company and any of its Restricted Subsidiaries or
        among any Restricted Subsidiaries;

(3)     an issuance or sale of Equity Interests by a Restricted Subsidiary of the Company to the Company or
        to another Restricted Subsidiary of the Company;

(4)     the sale, lease, sub-lease, assignment or other transfer of inventory, products, raw materials,
        receivables, services or other assets (including any real or personal property) in the ordinary course of
        business;



0101521-0000029 UKO3: 2001142340.10                    116
                                                                                                        997
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 999 of 1648



(5)     the sale or discounting of accounts receivable in the ordinary course of business and the disposition of
        receivables in connection with the compromise, settlement or collection thereof in the ordinary course
        of business or in bankruptcy or similar proceedings of any customers or vendors of the Company or
        any of its Restricted Subsidiaries;

(6)     any sale or other disposition of damaged, worn-out, obsolete or no longer useful assets or properties
        in the ordinary course of business (including the abandonment or other disposition of intellectual
        property that is, in the reasonable judgment of the Company, no longer economically practicable to
        maintain or useful in the conduct of the business of Company and its Restricted Subsidiaries taken as
        whole);

(7)     any sale of assets received by the Company or any of its Restricted Subsidiaries upon the foreclosure
        on a Lien;

(8)     the sale or other disposition of cash, Cash Equivalents or Government Guaranteed Securities;

(9)     a Restricted Payment that does not violate Section 2, or a Permitted Investment or any transaction
        specifically excluded from the definition of Restricted Payment or, solely for purposes of Section 5(c),
        asset sales, the proceeds of which are used to make such Restricted Payments, Permitted Investments
        or transactions specifically excluded from the definition of Restricted Payment;

(10)    any sale of Equity Interests in, or Indebtedness or other securities of, an Unrestricted Subsidiary;

(11)    the granting of Liens not otherwise prohibited by this Agreement;

(12)    the foreclosure, condemnation or any similar action with respect to any property or other assets or the
        surrender, or waiver of contract rights or settlement, release or surrender of contract, tort or other
        claims;

(13)    any sale, transfer or other disposition of Receivables and related assets in connection with any
        Qualified Receivables Financing;

(14)    licenses and sublicenses granted by the Company or any of its Restricted Subsidiaries of software or
        intellectual property in the ordinary course of business;

(15)    the disposition of assets to a Person who is providing services (the provision of which have been or
        are to be outsourced by the Company or any Restricted Subsidiary to such Person) related to such
        assets;

(16)    any disposition with respect to property built, owned or otherwise acquired by the Company or any
        Restricted Subsidiary pursuant to customary sale and leaseback transactions, asset securitizations and
        other similar financings permitted by this Agreement; and

(17)    any disposition of Capital Stock of a Restricted Subsidiary pursuant to an agreement or other obligation
        with or to a Person (other than the Company or a Restricted Subsidiary) from whom such Restricted
        Subsidiary was acquired or from whom such Restricted Subsidiary acquired its business and assets
        (having been newly formed in connection with such acquisition), made as part of such acquisition and,
        in each case, comprising all or a portion of the consideration in respect of such sale or acquisition.

Beneficial Owner has the meaning assigned to such term in Rule 13d-3 and Rule 13d-5 under the U.S.
Exchange Act, except that in calculating the beneficial ownership of any particular person (as that term is used
in Section 13(d)(3) of the U.S. Exchange Act), such person shall be deemed to have beneficial ownership of
all securities that such person has the right to acquire by conversion or exercise of other securities, whether
such right is currently exercisable or is exercisable only after the passage of time. The terms Beneficially
Owns and Beneficially Owned have a corresponding meaning.


0101521-0000029 UKO3: 2001142340.10                   117
                                                                                                       998
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                           (Explanatory Statement) Pg 1000 of 1648



Board of Directors means:

(1)     with respect to a corporation, the board of directors or other governing body of the corporation or any
        committee thereof duly authorized to act on behalf of such board;

(2)     with respect to a partnership, the board of directors or other governing body of the general partner of
        the partnership;

(3)     with respect to a limited liability company, the board of directors or other governing body, and in the
        absence of the same, the manager or board of managers or the managing member or members or any
        controlling committee thereof; and

(4)     with respect to any other Person, the board or committee of such Person serving a similar function.

Capital Stock means:

(1)     in the case of a corporation, corporate stock;

(2)     in the case of an association or business entity that is not a corporation, any and all shares, interests,
        participations, rights or other equivalents (however designated) of corporate stock;

(3)     in the case of a partnership or limited liability company, partnership interests (whether general or
        limited) or membership interests; and

(4)     any other interest or participation that confers on a Person the right to receive a share of the profits and
        losses of, or distributions of assets of, the issuing Person, but excluding from all of the foregoing any
        debt securities convertible into Capital Stock, whether or not such debt securities include any right of
        participation with Capital Stock.

Cash Equivalents means:

(1)     securities issued or directly and fully guaranteed or insured by any country or government, or any
        agency or instrumentality thereof (provided that the full faith and credit of the relevant country or
        government is pledged in support of those securities) or any supranational institution, in each case,
        provided that it has a rating of at least Aa3 (or the equivalent) by Moody's, AA- (or the equivalent)
        from S&P, or the equivalent credit rating from any other Rating Agency, having maturities of not more
        than one year from the date of acquisition.

(2)     certificates of deposit, money market deposits, time deposits and U.S. Dollar time deposits with
        maturities of one year or less from the date of acquisition, bankers' acceptances with maturities not
        exceeding one year and overnight bank deposits, in each case, with a bank or trust company which is
        organized under, or authorized to operate as a bank or trust company under, the laws of a member state
        of the European Union, or of the United States of America or any state thereof, the United Kingdom,
        Switzerland, Canada, Norway, Japan or Australia, or any other jurisdiction in which the Company or
        any Restricted Subsidiaries are engaged in business, having capital and surplus in excess of
        $500.0 million (or the foreign currency equivalent thereof) and an Investment Grade rating by S&P,
        Moody's or another Rating Agency;

(3)     repurchase obligations for underlying securities of the types described in clauses (1) and (2) of this
        definition entered into with any financial institution meeting the qualifications specified in clause (2)
        of this definition;

(4)     commercial paper having an Investment Grade rating by S&P, Moody's or another Rating Agency
        and, in each case, maturing within one year after the date of acquisition;




0101521-0000029 UKO3: 2001142340.10                      118
                                                                                                         999
      20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                            (Explanatory Statement) Pg 1001 of 1648



(5)     money market funds at least 95% of the assets of which constitute Cash Equivalents of the kinds
        described in clauses (1) through (4) of this definition;

(6)     with respect to a jurisdiction in which (a) the Company or a Restricted Subsidiary conducts its business
        or is organized and (b) it is not commercially practicable to make investments in clauses (1), (2) or (3)
        of this definition, demand or time deposit accounts, certificates of deposit, overnight or call deposits
        and money market deposits with any bank, trust company or similar entity, which would rank, in terms
        of combined capital and surplus and undivided profits or the ratings on its long-term dent, among the
        top five banks in such jurisdiction, in an amount not to exceed cash generated in or reasonably required
        for operation in such jurisdiction; and

(7)     other short-term investments utilized by Restricted Subsidiaries in accordance with normal investment
        practices for cash management; provided that such deposits do not exceed $30.0 million (or its
        equivalent in other currencies) in the aggregate at any date of determination thereafter.

Cash Management Facilities means any cash management agreement or arrangement including, without
limitation, any treasury, cash pooling and/or other cash management services, treasury deposits, depository
services, overdraft or other current account facilities, foreign exchange facilities, credit or debit card facilities,
other automated payment facilities, electronic funds transfer, the collection of cheques and direct debits.

Change of Control means the occurrence of any of the following:

(1)     the direct or indirect sale, transfer, conveyance or other disposition (other than by way of merger or
        consolidation), in one or a series of related transactions, of all or substantially all of the properties or
        assets of the Company and its Restricted Subsidiaries, in each case, taken as a whole, to any person
        (as that term is used in Section 13(d)(3) of the U.S. Exchange Act), other than the Permitted Holders;
        or

(2)     the consummation of any transaction (including, without limitation, any merger or consolidation), the
        result of which is that any person or group (as such terms are used in Sections 13(d) and 14(d) of the
        U.S. Exchange Act), other than the Permitted Holders, becomes the Beneficial Owner, directly or
        indirectly, of more than 50% of the voting power of the Voting Stock of the Company, provided that
        for the purposes of this clause, (x) no Change of Control shall be deemed to occur by reason of the
        Company becoming a Subsidiary of a Successor Parent and (y) any Voting Stock of which any
        Permitted Holder is the beneficial owner (as so defined) shall not be included in any Voting Stock of
        which any such person or group is the beneficial owner (as so defined), unless that person or group is
        not an affiliate of a Permitted Holder and has greater voting power with respect to that Voting Stock,
        provided, further, that prior to an Initial Public Offering, no person or group shall be deemed to acquire
        beneficial ownership of Voting Stock held by any other person or group solely by virtue of an
        agreement among all (but not some) holders of Voting Stock of the Company providing for (i) drag-
        along rights, tag-along rights, pre-emption rights, rights of first offer, rights of first refusal or other
        similar rights or (ii) an agreement among all (but not some) of such holders to vote in favor of a
        nominee for the Board of Directors of the Company proposed by one or more holders of such Voting
        Stock.

Collateral means those assets subject from time to time to a Lien in favor of the Security Agent under the
Transaction Security Documents.

Consolidated EBITDA means, with respect to any specified Person for any period, the consolidated operating
profit of such Person and its Restricted Subsidiaries (the Reporting Group) for such period before exceptional
items, adjusted as follows without double counting:

(1)     plus (to the extent otherwise deducted) any deduction for or on account of corporation tax or other
        taxes on income or gains;



0101521-0000029 UKO3: 2001142340.10                      119
                                                                                                         1000
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1002 of 1648



(2)     plus (to the extent otherwise deducted) any deduction for Fixed Charges or any other debt or equity
        finance related fee or cost or post-retirement benefit scheme costs charged to finance costs in
        accordance with IFRS;

(3)     less (to the extent otherwise included) any gain over book value arising in favor of a member of the
        Reporting Group on the disposal of any business or asset (other than inventory disposed of in the
        normal course of business) during such period and any gain arising on any revaluation of any business
        or asset during such period;

(4)     plus (to the extent otherwise deducted) any loss against book value incurred by a member of the
        Reporting Group on the disposal of any business or asset (other than inventory disposed of in the
        normal course of business) during such period and any loss on revaluation of any business or asset
        during such period;

(5)     plus (to the extent otherwise deducted) amortization of any goodwill or any intangible assets, including
        amortization of costs related to the incurrence of Indebtedness or the making of any acquisition or joint
        venture investment, in each case to the extent that acquisition or joint venture investment (as
        applicable) is permitted under this Agreement;

(6)     plus (to the extent otherwise deducted) any depreciation on, or impairment of, or write-down of, fixed
        assets, during such period;

(7)     excluding profits or losses on discontinued operations;

(8)     excluding unusual or non-recurring items and non-cash charges;

(9)     taking into account any exchange gains or losses, including any arising on translation of currency debt,
        and any hedging gains or losses relating to finance costs and any gains or losses on any financial
        instrument (other than any derivative instrument which is accounted for on a hedge accounting basis);

(10)    plus (to the extent otherwise deducted) any monitoring, consulting or advisory fees accrued or paid to
        or on behalf of the Equity Investors;

(11)    plus (to the extent otherwise deducted) all fees (including notarial fees), commissions, costs and
        expenses, stamp, registration and other Taxes incurred by such Person or any of its Restricted
        Subsidiary in connection with the Restructuring, the Scheme Documents, the 2025 Indenture, any
        Senior Facilities Agreements (whether before or after the date of this Agreement) and any equivalent
        amounts in connection with any acquisition, joint venture or disposal, incurrence of Indebtedness and
        Initial Public Offerings to the extent that such acquisition, joint venture or disposal, incurrence of
        indebtedness or Initial Public Offering (as applicable) is not prohibited under this Agreement;

(12)    plus (to the extent not otherwise included) the consolidated earnings from ordinary activities of any
        unconsolidated entities received as dividends or distributions by any member of the Reporting Group
        during such period;

(13)    plus (to the extent not otherwise included) the proceeds of any business interruption insurance;

(14)    excluding any gain arising from the direct or indirect acquisition of any debt instrument at a discount
        to par;

(15)    taking no account of any income or charge attributable to a post-employment benefit scheme other
        than the current service costs attributable to the scheme;

(16)    taking no account of any expense referable to equity settled share based compensation of employees
        or management; and


0101521-0000029 UKO3: 2001142340.10                   120
                                                                                                    1001
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1003 of 1648



(17)    taking into account any adjustments made in accordance with Section 12.

Unless stated otherwise, the Consolidated EBITDA referred in this Agreement refers to the Consolidated
EBITDA of the Company.

Consolidated Net Income means, with respect to any specified Person for any period, the aggregate of the
Net Income of such Person and its Restricted Subsidiaries for such period, on a consolidated basis, determined
in accordance with IFRS; provided that:

(1)     any extraordinary, unusual or nonrecurring gain, loss or charge (including, without limitation, pension
        expense, casualty losses, severance expenses, redundancy expenses, integration expenses, relocation
        expenses, other restructuring expenses and fees, expenses or charges related to any offering of Equity
        Interests of such Person, any recapitalization, any refinancing, any Investment, acquisition or
        Indebtedness permitted to be Incurred hereunder (in each case, whether or not successful) or any asset
        impairment charges or the financial impacts of natural disasters (including fire, flood and storm and
        related events)) shall be excluded;

(2)     any income or loss from discontinued operations and any net after-tax gain or loss on disposal of
        discontinued operations shall be excluded;

(3)     any gains or losses (minus all fees and expenses or transaction costs relating thereto) attributable to
        business dispositions or asset dispositions of the Company or any of its Restricted Subsidiaries
        (including pursuant to any sale leaseback transaction) other than in the ordinary course of business (as
        determined in good faith by the Board of Directors or senior management of the Company) shall be
        excluded;

(4)     any income or loss (minus all fees and expenses or transaction costs relating thereto) attributable to
        the early extinguishment of indebtedness and Hedging Obligations shall be excluded;

(5)     (A) the Net Income for such period of any Person that is not a Restricted Subsidiary, or that is
        accounted for by the equity method of accounting, shall be included only to the extent of the amount
        of dividends or distributions or other payments in respect of equity that are actually paid in cash or
        Cash Equivalents or Government Guaranteed Securities (or to the extent converted into cash or Cash
        Equivalents or Government Guaranteed Securities) by the referent Person to the Company or a
        Restricted Subsidiary thereof in respect of such period, (B) the Net Income for such period shall
        include any dividend, distribution or other payments in respect of equity paid in cash or Cash
        Equivalents or Government Guaranteed Securities (or to the extent converted into cash or Cash
        Equivalents or Government Guaranteed Securities) by such Person to the Company or a Restricted
        Subsidiary thereof in excess of the amount included in clauses (A) and (C) the net loss of any Person
        that is not a Restricted Subsidiary will be included only to the extent that such loss has been funded
        with cash by the specified Person or a Restricted Subsidiary of such Person;

(6)     any long-term incentive plan accruals that are not settled in cash and any non-cash compensation
        charge or expense realized from grants of stock appreciation or similar rights, stock options or other
        similar rights to officers, directors and employees of such Person or any of its Restricted Subsidiaries
        shall be excluded;

(7)     solely for the purpose of determining the amount available for Restricted Payments under Section
        2(a)(iii), the Net Income of any Restricted Subsidiary (other than any Guarantor) will be excluded to
        the extent that the declaration or payment of dividends or similar distributions by that Restricted
        Subsidiary of that Net Income is not at the date of determination permitted without any prior
        governmental approval (that has not been obtained) or, directly or indirectly, by operation of the terms
        of its charter or any agreement, instrument, judgment, decree, order, statute, rule or governmental
        regulation applicable to that Restricted Subsidiary or its stockholders or members (other than
        (a) restrictions that have been waived or otherwise released or (b) restrictions permitted by Section 3;
        provided that Consolidated Net Income of such Person shall be included in Consolidated Net Income

0101521-0000029 UKO3: 2001142340.10                   121
                                                                                                    1002
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 1004 of 1648



        up to the aggregate amount of dividends or distributions or other payments that are actually paid in
        cash or Cash Equivalents or Government Guaranteed Securities (or to the extent converted into cash
        or Cash Equivalents or Government Guaranteed Securities) by such Person to the Company or another
        Restricted Subsidiary thereof in respect of such period, to the extent not already included therein;

(8)     the cumulative effect of a change in accounting principles shall be excluded;

(9)     any exchange gains or losses, including any arising on translation of currency debt, and any hedging
        gains or losses relating to finance costs and any gains or losses on any financial instrument (other than
        any derivative instrument which is accounted for on a hedge accounting basis), shall be excluded;

(10)    goodwill or other intangible asset impairment charge will be excluded;

(11)    any one time non-cash charges or any amortization or depreciation resulting from purchase accounting,
        in each case, in relation to any acquisition of another Person or business or resulting from any
        reorganization or restructuring involving the Company or its Subsidiaries will be excluded; and

(12)    the impact of capitalized, accrued or accreting or pay-in-kind interest or accreting principal on
        Subordinated Shareholder Debt shall be excluded.

Consolidated Net Leverage means, with respect to any specified Person as of any date of determination, the
total amount of Indebtedness of such Person and its Restricted Subsidiaries (excluding any Indebtedness
Incurred under clauses (1)(A), (6)(A) (unless it is secured by a Lien on the Collateral that ranks pari passu to
the Facility, but still excluding any Indebtedness secured by a Lien described under clause (1)(b) of the
definition of Permitted Collateral Liens), (6)(B), (8), (9), (10), (11), (12), (13), (16), (18) and (19) of Section
4(b)) less cash and Cash Equivalents of such Person and its Restricted Subsidiaries on a consolidated basis.

Consolidated Net Leverage Ratio means, with respect to any specified Person as of any date of determination,
the ratio of (a) the Consolidated Net Leverage of such Person on such date to (b) the Consolidated EBITDA
of such Person, in each case with any adjustments made in accordance with Section 12.

Consolidated Senior Secured Net Leverage means, with respect to any specified Person as of any date of
determination, the sum without duplication of the total amount of Senior Secured Indebtedness of such Person
and its Restricted Subsidiaries less cash and Cash Equivalents of such Person and its Restricted Subsidiaries
on a consolidated basis.

Consolidated Senior Secured Net Leverage Ratio means, with respect to any specified Person as of any date
of determination, the ratio of (a) the Consolidated Senior Secured Net Leverage of such Person on such date
to (b) the Consolidated EBITDA of such Person in each case with any adjustments made in accordance with
Section 12.

Contingent Obligations means, with respect to any Person, any obligation of such Person guaranteeing any
leases, dividends or other obligations that do not constitute Indebtedness (primary obligations) of any other
Person (the primary obligor) in any manner, whether directly or indirectly, including, without limitation, any
obligation of such Person, whether or not contingent:

(1)     to purchase any such primary obligation or any property constituting direct or indirect security thereof;

(2)     to advance or supply funds (A) for the purchase or payment of any such primary obligation or (B) to
        maintain working capital or equity capital of the primary obligor or otherwise to maintain the net worth
        or solvency of the primary obligor; or

(3)     to purchase property, securities or services primarily for the purpose of assuring the owner of any such
        primary obligation of the ability of the primary obligor to make payment of such primary obligation
        against loss in respect thereof.


0101521-0000029 UKO3: 2001142340.10                    122
                                                                                                      1003
     20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                            (Explanatory Statement) Pg 1005 of 1648



Covenant Suspension Event has the meaning given in Section 10.

Credit Facilities means one or more debt facilities, instruments or arrangements or any revolving credit
facility or commercial paper facilities, bankers' acceptances, overdraft facilities, indentures or trust deeds, in
each case with banks or other institutional lenders or investors providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to such lenders or to special purpose entities
formed to borrow from such lenders against such receivables), LC and Bank Guarantees, bonds, notes,
debentures or other corporate debt instruments, Cash Management Facilities or other Indebtedness, in each
case, as amended, restated, modified, renewed, refunded, replaced (whether upon or after termination or
otherwise) or refinanced (including by means of sales of debt securities to institutional investors) in whole or
in part from time to time in one or more agreements or indentures (in each case with the same or new lenders
or institutional investors or investors), including any agreement or indenture extending the maturity thereof or
otherwise restructuring all or any portion of the indebtedness thereunder, increasing the amount loaned or
issued thereunder, altering the maturity thereof, adding Subsidiaries of the Company as additional borrowers,
issuers or guarantors thereunder or otherwise altering the terms and conditions thereof, and in each case
including all agreements, instruments and documents executed and delivered pursuant to or in connection with
the foregoing.

Designated Non-cash Consideration means the Fair Market Value of non-cash consideration received by the
Company or one of its Restricted Subsidiaries in connection with an Asset Sale that is so designated as
Designated Non-cash Consideration pursuant to an Officer's Certificate, setting forth the basis of such
valuation, less the amount of cash or Cash Equivalents received in connection with a subsequent sale of such
Designated Non-cash Consideration.

Designated Preference Shares means, with respect to the Company or any Parent, preferred stock (other than
Disqualified Stock) (1) that is issued for cash (other than to the Company or a Subsidiary of the Company or
an employee stock ownership plan or trust established by the Company or any such Subsidiary for the benefit
of their employees to the extent funded by the Company or such Subsidiary) and (2) that is designated as
"Designated Preference Shares" pursuant to an Officer's Certificate of the Company at or prior to the issuance
thereof, the net cash proceeds of which are excluded from the calculation set forth in Section 2(a)(C)(ii).

Disqualified Stock means any Capital Stock that, by its terms (or by the terms of any security into which it is
convertible, or for which it is exchangeable, in each case, at the option of the holder of the Capital Stock), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise, or redeemable at the option of the holder of the Capital Stock, in whole or in part, on or prior to
the date that is 91 days after the date on which the Facility matures; provided that if such Capital Stock is
issued pursuant to any plan for the benefit of employees of the Company or any Restricted Subsidiary of the
Company, such Capital Stock shall not constitute Disqualified Stock solely because it may be required to be
repurchased by the Company or any such Restricted Subsidiary in order to satisfy applicable statutory or
regulatory obligations. Notwithstanding the preceding sentence, any Capital Stock will not constitute
Disqualified Stock solely because the holders of the Capital Stock have the right to require the Company or
any Restricted Subsidiary to repurchase such Capital Stock upon the occurrence of a change of control or an
asset sale. The amount of Disqualified Stock deemed to be outstanding at any time for purposes of this
Agreement will be the maximum amount that the Company and its Restricted Subsidiaries may become
obligated to pay upon the maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock, exclusive of accrued dividends. The term Disqualified Stock shall also include any
options, warrants or other rights that are convertible into Disqualified Stock or that are redeemable at the option
of the holder or required to be redeemed, prior to the date that is 91 days after the date on which the Facility
matures.

Equity Interests means Capital Stock and all warrants, options or other rights to acquire Capital Stock (but
excluding any debt security that is convertible into, or exchangeable for, Capital Stock).

Equity Investors means any equity holder holding more than 10.0% of the voting power of the Voting Stock
of the Company on the date of this Agreement plus any affiliates and related parties.


0101521-0000029 UKO3: 2001142340.10                    123
                                                                                                      1004
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1006 of 1648



Equity Offering means an offering of Capital Stock (other than an offering to the Company or any of its
Restricted Subsidiaries) (a) of the Company (other than Disqualified Stock of the Company), other than an
offering pursuant to a registration statement on Form S-8 or otherwise relating to equity securities issuable
under any employee benefit plan of the Company, or (b) the net proceeds of which are contributed to the equity
capital of the Company or any Restricted Subsidiary (other than through the issuance of Disqualified Stock)
or as Subordinated Shareholder Debt.

European Union means the European Union as of January 1, 2004, including the countries of Austria,
Belgium, Denmark, Finland, France, Germany, Greece, Ireland, Italy, Luxembourg, the Netherlands, Portugal,
Spain, Sweden and the United Kingdom, but not including any country which becomes a member of the
European Union after January 1, 2004.

Excluded Contributions means the aggregated net cash proceeds and the Fair Market Value of property,
assets and marketable securities received by the Company after the date of this Agreement from:

(1)     contributions to its common equity capital,

(2)     the sale or issuance (other than to a Subsidiary of the Company) of Capital Stock (other than
        Disqualified Stock) of the Company, and

(3)     Subordinated Shareholder Debt;

in each case designated as Excluded Contributions pursuant to an Officer's Certificate of the Company
(which shall be designated no later than the date on which such Excluded Contribution has been received by
the Company), the net cash proceeds of which are excluded from the calculation set forth in Section 2(a)(C)(ii).

Fair Market Value means the value that would be paid by a willing buyer to an unaffiliated willing seller in
a transaction not involving distress or necessity of either party, determined in good faith by an Authorised
Person (unless otherwise provided in this Agreement).

Fitch means Fitch Ratings, Ltd, and its successors.

Fixed Charges means, with respect to any specified Person for any period, the sum, without duplication, of:

(1)     the consolidated interest expense (net of interest income) of such Person and its Restricted Subsidiaries
        for such period, whether paid or accrued, excluding amortization of debt issuance costs and the
        expensing of any bridge or other financing fees, expenses and commissions, but including original
        issue discount, non-cash interest payments (but excluding any non-cash interest expense attributable
        to the movement in the mark to market valuation of Hedging Obligations or other derivative
        instruments), the interest component of any deferred payment obligations (classified as Indebtedness
        under this Agreement), the interest component of all payments associated with Lease Obligations and
        net of the effect of all payments made or received pursuant to Hedging Obligations in respect of interest
        rates; plus

(2)     the consolidated interest expense of such Person and its Restricted Subsidiaries that was capitalized
        during such period; plus

(3)     all cash dividend payments or other cash distributions on any series of preferred stock of such Person
        and all other dividend payments or other distributions on the Disqualified Stock of such Person (other
        than dividends or distributions payable to the Company or any Restricted Subsidiary),

in each case, on a consolidated basis and in accordance with IFRS, but not, in each case, including any non-cash
interest expense relating to Subordinated Shareholder Debt and any interest paid or payable on Indebtedness
between the Company and any of its Restricted Subsidiaries or between any Restricted Subsidiary and any
other Restricted Subsidiary.


0101521-0000029 UKO3: 2001142340.10                   124
                                                                                                     1005
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1007 of 1648



Fixed Charge Coverage Ratio means, with respect to any specified Person for any period, the ratio of
(a) Consolidated EBITDA of such Person for such period to (b) the Fixed Charges of such Person for such
period in each case with any adjustments made in accordance with Section 12.

Government Guaranteed Securities means:

(1)     securities issued or directly and fully guaranteed or insured by the U.S. government or any agency or
        instrumentality thereof (other than Cash Equivalents) and in each case with maturities not exceeding
        two years from the date of acquisition;

(2)     corresponding instruments by any member state of the European Union (provided that such member
        state has one of the two highest ratings obtainable from Moody's or S&P) or Switzerland or Norway
        or Japan or the United Kingdom, or any agency or instrumentality of any member state of the European
        Union (provided that such member state has one of the two highest ratings obtainable from Moody's
        or S&P) or Switzerland or Norway or Japan or the United Kingdom and in each case with maturities
        not exceeding two years from the date of acquisition; and

(3)     investments in any fund that invests exclusively in investments of the type described in clauses (1) and
        (2) of this definition which fund may also hold immaterial amounts of cash pending investment and/or
        distribution.

guarantee means a guarantee other than by endorsement of negotiable instruments for collection or deposit in
the ordinary course of business of all or any part of any Indebtedness (whether arising by agreements to
keep-well, to take or pay or to maintain financial statement conditions, pledges of assets or otherwise).

Hedging Obligations means, with respect to any specified Person, the obligations of such Person under:

(1)     interest rate swap agreements (whether from fixed to floating or from floating to fixed), interest rate
        cap agreements and interest rate collar agreements;

(2)     other agreements or arrangements designed to manage interest rates or interest rate risk; and

(3)     other agreements or arrangements designed to protect such Person against fluctuations in currency
        exchange rates or commodity prices.

Holdco Liquidation Payment means a payment to fund the liquidation costs of KCA Deutag Alpha II
Limited, KCAD Holdings I Limited, KCAD Holdings II Limited, KCA Deutag Finance I Limited, KCA
Deutag Finance II Limited, KCA Deutag Midco Limited, Land Rig Ventures I Limited, Land Rig Ventures II
Limited and KCA Deutag Drilling Rigs I Limited in accordance with the Scheme Documents.

IFRS means the international accounting standards promulgated by the International Accounting Standards
Board and its successors, as adopted by the European Union or the United Kingdom, as in effect from time to
time, unless otherwise stated; provided that at any date after the date of this Agreement, the Company may
make an irrevocable election to establish that IFRS shall mean, except as otherwise specified herein, IFRS as
in effect on a date that is on or prior to the date of such election.

Incur means create, incur, issue, assume, guarantee or otherwise become liable with respect to; and the terms
Incurs, Incurred and Incurrence have meanings correlative to the foregoing; provided, however, that any
Indebtedness or Capital Stock of a Person existing at the time such Person becomes a Restricted Subsidiary,
whether by merger, consolidation, acquisition or otherwise, will be deemed to be Incurred by such Restricted
Subsidiary at the time it becomes a Restricted Subsidiary and any Indebtedness pursuant to any revolving
credit or similar facility shall only be Incurred at the time any funds are borrowed thereunder).




0101521-0000029 UKO3: 2001142340.10                   125
                                                                                                    1006
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1008 of 1648



Indebtedness means, with respect to any specified Person, any indebtedness of such Person (excluding
accrued expenses and trade payables):

(1)     in respect of borrowed money;

(2)     evidenced by bonds, notes, debentures or similar instruments or letters of credit (or reimbursement
        agreements in respect thereof); provided that any counter-indemnity or reimbursement obligation
        under a letter of credit shall be considered Indebtedness only to the extent that the underlying
        obligation in respect of which the letter of credit has been issued would also be Indebtedness;

(3)     in respect of banker's acceptances;

(4)     representing Lease Obligations;

(5)     representing the balance deferred and unpaid of the purchase price of any property or services due
        more than one year after such property is acquired or such services are completed, unless being
        disputed in good faith;

(6)     representing any Hedging Obligations (provided that the amount of Indebtedness under Hedging
        Obligations of a Person will be calculated by reference to the net liability of such Person thereunder
        (as determined in accordance with IFRS as of the date of the most recent financial statements available
        at the date of determination)); or

(7)     the principal amount of any Disqualified Stock of the Company or any preferred stock of any
        Restricted Subsidiary,

        if and to the extent any of the preceding items (other than letters of credit and Hedging Obligations)
        would appear as a liability upon a balance sheet (excluding the notes thereto) of the specified Person
        prepared in accordance with IFRS. In addition, the term Indebtedness includes (i) all Indebtedness
        of others secured by a Lien on any asset of the specified Person (whether or not such Indebtedness is
        assumed by the specified Person); provided, however, that the amount of such Indebtedness shall be
        the lesser of (x) the Fair Market Value of such asset as of such date of determination and (y) the amount
        of such Indebtedness of such other Person; and (ii) to the extent not otherwise included, the guarantee
        by the specified Person of any Indebtedness of any other Person to the extent guaranteed by such
        Person.

Notwithstanding the foregoing, Indebtedness shall not include any

(A)     Subordinated Shareholder Debt,

(B)     Contingent Obligations Incurred in the ordinary course of business,

(C)     in connection with the purchase by the Company or any Restricted Subsidiary of any business, any
        post-closing payment adjustments to which the seller may become entitled to the extent such payment
        is determined by a final closing balance sheet or such payment depends on the performance of such
        business after the closing; provided, however, that, at the time of closing, the amount of any such
        payment is not determinable and, to the extent such payment thereafter becomes fixed and determined,
        the amount is paid within 30 days thereafter,

(D)     for the avoidance of doubt, any contingent obligations in respect of workers' compensation claims,
        early retirement or termination obligations, pension fund obligations or contributions or similar claims,
        obligations or contributions or social security or wage Taxes,

(E)     Qualified Receivables Financing; or




0101521-0000029 UKO3: 2001142340.10                   126
                                                                                                     1007
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1009 of 1648



(F)     deferred or prepaid revenues, including prepayments or deposits received from clients or customers,
        in each case, in the ordinary course of business.

Initial Public Offering means an Equity Offering of common stock or other common equity interests of the
Company or any Parent or any successor of the Company or any Parent (the IPO Entity) following which
there is a Public Market and, as a result of which, the shares of common stock or other common equity interests
of the IPO Entity in such offering are listed on an internationally recognized exchange or traded on an
internationally recognized market.

Investment Grade Rating means a rating equal to or higher than Baa3 (or the equivalent) by Moody's,
BBB- (or the equivalent) by S&P or the equivalent investment grade credit rating from any other Rating
Agency.

Investments means, with respect to any Person, all direct or indirect investments by such Person in other
Persons (including Affiliates) in the forms of loans (including guarantees or other obligations), advances or
capital contributions (excluding accounts receivable, trade credit and advances to customers or suppliers and
commission, travel and similar advances to officers, employees and consultants made in the ordinary course
of business), purchases or other acquisitions for consideration of Indebtedness, Equity Interests or other
securities issued by any other Person, together with any investments that are required under IFRS to be
classified as investments on a balance sheet (excluding the notes thereto) of such Person in the same manner
as other investments included in this definition and to the extent such transactions involve the transfer of cash
or other property. If the Company or any Subsidiary of the Company sells or otherwise disposes of any Equity
Interests of any direct or indirect Restricted Subsidiary of the Company such that, after giving effect to any
such sale or disposition, such Person is no longer a Restricted Subsidiary of the Company, the Company will
be deemed to have made an Investment on the date of any such sale or disposition equal to the Fair Market
Value of the Company's Investments in such Restricted Subsidiary that were not sold or disposed of. Except
as otherwise provided in this Agreement, the amount of an Investment will be determined at the time the
Investment is made and without giving effect to subsequent changes in value.

IPO Entity has the meaning assigned to it in the definition of Initial Public Offering.

IPO Market Capitalization means an amount equal to (1) the total number of issued and outstanding shares
of common stock or common equity interests of the IPO Entity at the time of closing of the Initial Public
Offering multiplied by (2) the price per share at which such shares of common stock or common equity interests
are sold in such Initial Public Offering.

LC and Bank Guarantee means any letters of credit, bank guarantee, completion or performance bond,
bid/tender bond, custom bond, advance payment guarantee, tax bond, surety bonds, appeal bonds, rent
guarantee bonds or any similar obligation used by the Company or any of its Restricted Subsidiaries in the
ordinary course of business or consistent with past practice, including issuance of any back to back letters of
credit, guarantees or similar instruments in favor of an issuer of any such instrument.

Lien means, with respect to any asset, any mortgage, lien, pledge, charge, security interest or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in the nature thereof.

Lease Obligation means an obligation that is required to be classified and accounted for as a lease for financial
reporting purposes on the basis of IFRS. The amount of Indebtedness will be, at the time any determination is
to be made, the amount of such obligation required to appear on a balance sheet (excluding any notes thereto)
prepared in accordance with IFRS, and the Stated Maturity thereof will be the date of the last payment of rent
or any other amount due under such lease prior to the first date such lease may be terminated without penalty.

Management means any members of management of any Parent, the Company or any Restricted Subsidiary
of the Company (for this purpose including any person who was a member of management when acquiring an
interest) or any former member of management and/or any other person directly or indirectly holding any
interest pursuant to a MIP.

0101521-0000029 UKO3: 2001142340.10                   127
                                                                                                     1008
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                           (Explanatory Statement) Pg 1010 of 1648



Management Advances means, loans or advances made to, or guarantees with respect to loans or advances
made to, Management, directors, current or former officers, employees or consultants of any Parent, the
Company or any Restricted Subsidiary of the Company (or to any trust or other entity holding shares or other
investments in connection with any MIP):

(1)     in respect of travel, entertainment or moving related expenses Incurred in the ordinary course of
        business;

(2)     in respect of moving related expenses Incurred in connection with any closing or consolidation of any
        facility or office; or

(3)     (in the case of this clause (3)) in the ordinary course of business or consistent with past practice not to
        exceed the greater of $5.0 million and 2.0% of Consolidated EBITDA in the aggregate at any one time
        outstanding, subject to the approval of the Board of Directors of the Company.

Market Capitalization means an amount equal to (i) the total number of issued and outstanding shares of
common stock or common equity interests of the IPO Entity on the date of the declaration of the relevant
dividend multiplied by (ii) the arithmetic mean of the closing prices per share of such common stock or
common equity interests for the 30 consecutive trading days immediately preceding the date of declaration of
such dividend.

MIP means any management equity plan, employee benefit scheme, incentive scheme or other similar or
equivalent arrangement.

MIP Payment means any payment or transaction which is, or which is to be made, entered into or used directly
or indirectly (or to facilitate any such step or payment):

(1)     to make payment to a member of any MIP (including payments to members leaving any MIP) or any
        trust or other person in respect of any MIP or pay any costs and expenses properly incurred in the
        establishing and maintaining of any MIP (provided that, for the avoidance of doubt, nothing in this
        Agreement shall prohibit any payments to, or the acquisition of shares or other interests or investments
        of, employees or Management); and/or

(2)     for repayment or refinancing of amounts outstanding under any loan made in connection with an MIP
        or capitalisation of such loans.

Moody's means Moody's Investors Service, Inc. and its successors and assigns.

Net Income means, with respect to any Person for any period, the net income (loss) of such Person for such
period, determined in accordance with IFRS and before any reduction in respect of dividends on preferred
stock.

Net Proceeds means the aggregate cash proceeds received by the Company or any of its Restricted
Subsidiaries in respect of any Asset Sale (including, without limitation, any cash received upon the sale or
other disposition of any Designated Non-cash Consideration received in any Asset Sale and any cash payments
received by way of deferred payment of principal pursuant to a note or installment receivable or otherwise, but
only as and when received, but excluding the assumption by the acquiring Person of Indebtedness relating to
the disposed assets or other consideration received in any non-cash form), net of the direct costs relating to
such Asset Sale and the sale of such Designated Non-cash Consideration, including, without limitation, legal,
accounting and investment banking fees, and sales commissions, and any relocation expenses Incurred as a
result of the Asset Sale or Taxes paid or payable as a result of the Asset Sale, in each case, after taking into
account any available tax credits or deductions and any tax sharing arrangements, and amounts required to be
applied to the repayment of Indebtedness, other than Indebtedness under a Credit Facility, secured by a Lien
on the asset or assets that were the subject of such Asset Sale and any reserve for adjustment in respect of the
sale price of such asset or assets established in accordance with IFRS, including without limitation, pension


0101521-0000029 UKO3: 2001142340.10                    128
                                                                                                      1009
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                           (Explanatory Statement) Pg 1011 of 1648



and post-employment benefit liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction.

Notes Offer means an offer to the redeem any Public Debt that is Pari Passu Indebtedness pursuant to the
terms of any Indenture.

Obligations means any principal, interest, penalties, fees, indemnifications, reimbursements, damages and
other liabilities payable under the documentation governing any Indebtedness.

Officer means, with respect to any Person, the chairman of the Board of Directors, the chief executive officer,
the president, the chief operating officer, the chief financial officer, the head of treasury, the treasurer, any
assistant treasurer, the head of corporate development, the head of group accounting, the controller, the
secretary, any senior vice president, any vice president or any assistant vice president of such Person or any
other Person that the Board of Directors of such Person shall designate for such purpose.

Officer's Certificate means a certificate signed on behalf of the Company by an Officer of the Company that
meets the requirements of this Agreement.

Opinion of Counsel means a written opinion from legal counsel reasonably satisfactory to the Bank.

Ordinary Course Lease Obligations means any Lease Obligation relating to property or assets in which a
significant portion of the risks and rewards of ownership are not transferred to the Company or any Restricted
Subsidiary as lessee and are Incurred in the ordinary course of business (in the good faith determination of the
Company).

Parent means any direct or indirect parent company or entity of the Company and where specified any direct
or indirect parent company or entity of the specified entity.

Pari Passu Indebtedness means any Indebtedness of the Company or any Guarantor that is pari passu in right
of payment to the Facility.

Permitted Business means the businesses, services or activities of the Company and its Subsidiaries and joint
ventures engaged in on the date of this Agreement and any other businesses, services or activities that are
similar, incidental, complementary, ancillary or reasonably related to, or a reasonable extension, expansion or
development of, such businesses.

Permitted Collateral Liens means:

(1)     (a) Liens on the Collateral that are described in one or more of clauses (4), (8), (12), (13), (15), (17),
        (18), (20), (22), (23), (24), (26), (27), (29), (30), (31) and (32) of the definition of Permitted Liens and
        that, in each case, would not materially interfere with the ability of the Security Agent to enforce any
        Lien over the Collateral and (b) Liens on assets that only constitute part of the Collateral because such
        assets are subject to a floating charge for the benefit of (or to secure) the Facility that are described in
        one or more clauses of the definition of Permitted Liens;

(2)     Liens on the Collateral to secure Indebtedness:

        (a)     pursuant to the 2025 Notes (or the 2025 Notes Guarantees) (excluding any Additional 2025
                Notes (or any guarantee of Additional 2025 Notes)) and Permitted Refinancing Indebtedness
                in respect thereof (and Permitted Refinancing Indebtedness in respect of such Permitted
                Refinancing Indebtedness;

        (b)     pursuant to Section 4(b)(1), which Indebtedness (up to an aggregate amount not
                exceeding the greater of (x) $225.0 million and (y) 100% of Consolidated EBITDA at
                any time and with any Indebtedness under any Cash Management Facilities to be calculated
                on a net basis to the extent permitted under the relevant Cash Management Facility) may have

0101521-0000029 UKO3: 2001142340.10                     129
                                                                                                       1010
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                           (Explanatory Statement) Pg 1012 of 1648



                super senior priority status in respect of the proceeds from the enforcement of the
                Collateral;

        (c)     pursuant to Section 4(b)(1)(B), Section 4(b)(17) and Section 4(b)(22) and Permitted
                Refinancing Indebtedness in respect of any of such Indebtedness (and Permitted Refinancing
                Indebtedness in respect of such Permitted Refinancing Indebtedness);

        (d)     pursuant to Sections 4(b)(6) (but with respect to Lease Obligations covering only the assets
                acquired, improved, constructed, leased with or financed by such Indebtedness, the shares of
                entities that own such assets, and receivables and bank accounts therefrom);

        (e)     pursuant to Section 4(b)(10) and Hedging Obligations in connection with any Senior Notes;
                which may have super senior priority status in respect of the proceeds from the enforcement
                of the Collateral;

        (f)     pursuant to Section 4(b)(11) (to the extent such guarantee is in respect of Indebtedness
                otherwise permitted to be secured and is specified in this definition of Permitted Collateral
                Liens);

        (g)     pursuant to Section 4(b)(14) and Section 4(b)(15) and Permitted Refinancing Indebtedness in
                respect of any of such Indebtedness (and Permitted Refinancing Indebtedness in respect of
                such Permitted Refinancing Indebtedness);

        (h)     pursuant to Section 4(b)(12)(A) and Section 4(b)(19);

        (i)     on a basis junior to the Liens on such Collateral securing the Facility and Permitted
                Refinancing Indebtedness in respect thereof (and Permitted Refinancing Indebtedness in
                respect of such Permitted Refinancing Indebtedness); and

        (j)     solely with respect to Collateral securing any Senior Notes or guarantees in respect thereof,
                Indebtedness issued or borrowed by any issuer of Senior Notes and the guarantees in respect
                thereof; provided that such Liens rank junior to the Liens on the same Collateral securing the
                Facility;

        provided, that with respect to this clause (2) each of the secured parties to any such Indebtedness
        (acting directly or through its respective creditor representative) will have entered into the Intercreditor
        Agreement or an Additional Intercreditor Agreement; provided, further that subject to the Agreed
        Security Principles all property and assets (including, without limitation, the Collateral) of the
        Company or any Restricted Subsidiary securing such Indebtedness (including any guarantees thereof)
        or Permitted Refinancing Indebtedness secure the Facility on a senior or pari passu basis, except to the
        extent provided in clauses (b) and (e) above.

For purposes of determining compliance with this definition, (w) a Lien need not be Incurred solely by
reference to one category of Permitted Collateral Liens described in this definition, but may be Incurred under
any combination of such categories (including in part under one such category and in part under any other such
category), (x) in the event that a Lien (or any portion thereof) meets the criteria of one or more of such
categories of Permitted Collateral Liens, the Company shall, in its sole discretion, classify or reclassify such
Lien (or any portion thereof) in any manner that complies with this definition, (y) the principal amount of
Indebtedness secured by a Lien outstanding under any category of Permitted Collateral Liens shall be
determined after giving effect to the application of proceeds of any such Indebtedness to refinance any such
other Indebtedness, and (z) any Lien securing Indebtedness that was permitted to secure such Indebtedness at
the time of the Incurrence of such Indebtedness shall also be permitted to secure any increase in the amount of
such Indebtedness in connection with the accrual of interest, the accretion of accreted value, the payment of
interest in the form of additional Indebtedness and the payment of dividends on Capital Stock constituting
Indebtedness in the form of additional shares of the same class of Capital Stock.


0101521-0000029 UKO3: 2001142340.10                     130
                                                                                                       1011
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1013 of 1648



Permitted Debt has the meaning given in Section 4.

Permitted Holders means each of (a) the Equity Investors and Related Parties (other than the Company and
any of its Restricted Subsidiaries), (b) any person or group whose acquisition of beneficial ownership
constitutes a Change of Control in respect of which the Bank has not required a prepayment and cancellation
pursuant to Clause 8 (Mandatory prepayment - Change of Control), together with its Affiliates, (c) any
group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act as in effect on the date
of this Agreement) of which any of the foregoing are members, provided that in the case of such group and
without giving effect to the existence of such group or any other group, the persons referred to in clauses (a)
and (b) above, collectively, have beneficial ownership, directly or indirectly, of more than 50% of the total
voting power of the Voting Stock of the Company or any of its direct or indirect parent entities held by such
group, and (d) any person acting as an underwriter in connection with any public or private offering of the
common stock or other common equity interests of the Company or any of its direct or indirect parent entities.

Permitted Investments means:

(1)     any Investment in the Company or in a Restricted Subsidiary of the Company;

(2)     any Investment in cash, Cash Equivalents or Government Guaranteed Securities;

(3)     any Investment by the Company or any Restricted Subsidiary of the Company in a Person, if as a result
        of such Investment:

        (a)     such Person becomes a Restricted Subsidiary of the Company; or

        (b)     such Person, in one transaction or a series of related transactions, is merged, consolidated or
                amalgamated with or into, or transfers or conveys substantially all of its assets to, or is
                liquidated into, the Company or a Restricted Subsidiary of the Company, and, in each of cases
                (a) and (b), any Investment then held by such Person; provided that any such Investment was
                not made by such Person in connection with, or in anticipation or contemplation of, such
                Person becoming a Restricted Subsidiary of the Company or such merger, consolidation,
                amalgamation, transfer, conveyance or liquidation;

(4)     any Investment made as a result of the receipt of non-cash consideration from an Asset Sale that was
        made pursuant to and in compliance with Section 5 or any acquisition or other Investment made in
        accordance with Section 5(c);

(5)     any Investment the payment for which consists of Equity Interests (other than Disqualified Stock) of
        the Company or any Parent (which Investment, in the case of any Parent, is contributed to the common
        equity capital of the Company; provided that any such contribution shall be excluded from Section
        2(a)(C)(ii);

(6)     any Investments received (i) in compromise or resolution of (A) obligations of trade creditors or
        customers that were Incurred in the ordinary course of business of the Company or any of its Restricted
        Subsidiaries, including pursuant to any plan of reorganization or similar arrangement upon the
        bankruptcy or insolvency of any trade creditor or customer; or (B) litigation, arbitration or other
        disputes; or (ii) as a result of a foreclosure by the Company or any of its Restricted Subsidiaries with
        respect to any secured Investment or other transfer of title with respect to any secured Investment in
        default;

(7)     Investments represented by Hedging Obligations;

(8)     [Reserved];

(9)     guarantees issued in accordance with Section 4;


0101521-0000029 UKO3: 2001142340.10                   131
                                                                                                    1012
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                           (Explanatory Statement) Pg 1014 of 1648



(10)    any Investment existing, or made pursuant to binding commitments existing, on the date of this
        Agreement and any Investment that replaces, refinances or refunds such Investment; provided that the
        new investment is in an amount that does not exceed the amount replaced, refinanced or refunded, and
        is made in the same Person as the Investment replaced, refinanced or refunded;

(11)    Investments consisting of purchases and acquisitions of inventory, supplies, materials and equipment
        or purchases of contract rights or licenses or leases of intellectual property, in each case in the ordinary
        course of business;

(12)    additional Investments by the Company or any Restricted Subsidiary having an aggregate Fair Market
        Value (measured on the date each such Investment was made and without giving effect to subsequent
        changes in value), taken together with all other Investments made pursuant to this clause (12) that are
        at the time outstanding not to exceed the greater of $80.0 million and 35.0% of Consolidated EBITDA;
        provided, however, that if any Investment pursuant to this clause (12) is made in a Person that is not
        a Restricted Subsidiary of the Company at the date of the making of such Investment and such Person
        becomes a Restricted Subsidiary of the Company after such date, such Investment shall thereafter be
        deemed to have been made pursuant to clause (1) of this definition and shall cease to have been made
        pursuant to this clause (12);

(13)    Investments in joint ventures or in any Unrestricted Subsidiary of the Company or any of its Restricted
        Subsidiaries having an aggregate Fair Market Value (measured on the date each such Investment was
        made and without giving effect to subsequent changes in value), taken together with all other
        Investments made pursuant to this clause (13) that are at the time outstanding not to exceed the greater
        of $80.0 million and 35.0% of Consolidated EBITDA; provided, however, that if an Investment is
        made pursuant to this clause (13) in a Person that is not a Restricted Subsidiary of the Company at the
        date of the making of such Investment and such Person becomes a Restricted Subsidiary of the
        Company after such date, such Investment shall thereafter be deemed to have been made pursuant to
        clause (1) of this definition and shall cease to have been made pursuant to this clause (13);

(14)    any Investments made in connection with a Qualified Receivables Financing, including Investments
        of funds held in accounts permitted or required by the arrangements governing such Qualified
        Receivables Financing or any related indebtedness;

(15)    Investments in the 2025 Notes, any Additional 2025 Notes and any other Indebtedness of the Company
        or any of its Restricted Subsidiaries; and

(16)    Investments contemplated by the Restructuring.

Permitted Liens means:

(1)     Liens in favor of the Company or any Restricted Subsidiary;

(2)     Liens on property (including Capital Stock) of a Person existing at the time such Person becomes a
        Restricted Subsidiary or is merged with or into or consolidated with the Company or any Restricted
        Subsidiary of the Company; provided that such Liens were in existence prior to, and not Incurred in
        contemplation of, such Person becoming a Restricted Subsidiary or such merger or consolidation, and
        do not extend to any assets other than those of the Person that becomes a Restricted Subsidiary or is
        merged into or consolidated with the Company or the Restricted Subsidiary;

(3)     Liens on property (including Capital Stock) existing at the time of acquisition of the property by the
        Company or any Subsidiary of the Company; provided that such Liens were in existence prior to, such
        acquisition, and not Incurred in contemplation of, such acquisition and do not extend to any property
        other than the property so acquired by the Company or such Restricted Subsidiary;

(4)     Liens to secure Indebtedness permitted by Section 4(b)(12) and Liens or deposits to secure the
        performance of tenders, trade contracts, insurance, guarantees, leases, bids, statutory or regulatory

0101521-0000029 UKO3: 2001142340.10                     132
                                                                                                       1013
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1015 of 1648



        obligations, or surety, appeal, indemnity or performance bonds, warranty, contractual, netting or
        set-off requirements or other obligations of a like nature Incurred in the ordinary course of business or
        consistent with past practice;

(5)     Liens securing reimbursement obligations with respect to commercial letters of credit which encumber
        documents and other assets relating to such letters of credit and products and proceeds thereof;

(6)     Liens to secure Lease Obligations permitted to be Incurred pursuant to Section 4 covering only the
        assets acquired with or financed by such Lease Obligation;

(7)     Liens existing on the date of this Agreement;

(8)     Liens for Taxes, assessments or governmental charges or claims that are not yet delinquent or that are
        being contested in good faith by appropriate proceedings; provided that any reserve or other
        appropriate provision as is required in conformity with IFRS has been made therefor;

(9)     Liens created for the benefit of (or to secure) the Facility;

(10)    (a) Liens (other than on rigs owned by any Guarantor) securing Indebtedness or other obligations of
        the Company or any of its Restricted Subsidiaries at any time outstanding that do not exceed the greater
        of $90.0 million and 37.5% of Consolidated EBITDA and (b) Liens securing Indebtedness permitted
        by Section 4(b)(22);

(11)    Liens arising under licenses of intellectual property in the ordinary course of business;

(12)    Liens to secure any Cash Management Facilities including in respect of any netting or setting off
        arrangements;

(13)    Liens arising under retention of title, extended retention of title (including, without limitation,
        verlängerter Eigentumsvorbehalt), or conditional sale arrangements in the ordinary course of trading
        and on arm's length terms;

(14)    Liens on equipment of the Company or any Restricted Subsidiary granted in the ordinary course of
        business to clients upon whose property or premises such equipment is located;

(15)    Liens imposed by law (including, without limitation, Liens in favor of customers for equipment under
        order or in respect of advances paid in connection therewith), such as carriers', warehousemen's,
        landlord's, lessor's, suppliers, banks, repairmen's and mechanics' Liens, and Liens of landlords
        securing obligations to pay lease payments that are not yet due and payable or in default, including,
        without limitation, any security in favor of landlords or warehouse operators (Pfandrecht des
        Vermieters oder Lagerhalters) arising solely by operation of law in favor of the relevant third party
        landlord or warehouse operator under a lease or warehousing agreement, in each case, Incurred in the
        ordinary course of business;

(16)    Liens on property or assets (including Equity Interests) at the time the Company or a Restricted
        Subsidiary acquired such property or assets, including any acquisition by means of a merger or
        consolidation with or into the Company or any Restricted Subsidiary; provided, however, that such
        Liens are not created or Incurred in connection with, or in contemplation of, such acquisition;
        provided, further, that the Liens may not extend to any other property owned by the Company or any
        Restricted Subsidiary;

(17)    Liens Incurred or deposits made in the ordinary course of business to secure payment of workers'
        compensation or to participate in any fund in connection with workmen's compensation,
        unemployment insurance, pensions or other social security programs including, without limitation,
        section 8a of the German Act on Partial Retirement (Altersteilzeitgesetz) or section 7e of the German
        Social Security Code, Part IV (Sozialgesetzbuch IV);

0101521-0000029 UKO3: 2001142340.10                    133
                                                                                                     1014
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1016 of 1648



(18)    easements, rights of way, zoning and similar restrictions, reservations (including severances, leases or
        reservations of oil, gas, coal, minerals or water rights), restrictions or encumbrances in respect of real
        property or title defects that were not Incurred in connection with Indebtedness and that do not in the
        aggregate materially adversely affect the value of said properties (as such properties are used by the
        Company or its Subsidiaries) or materially impair their use in the operation of the business of the
        Company and its Subsidiaries;

(19)    Liens to secure any Permitted Refinancing Indebtedness permitted to be Incurred under this
        Agreement; provided, however, that:

        (a)     the new Lien shall be limited to all or part of the same property and assets that secured or,
                under the written agreements pursuant to which the original Lien arose, could secure the
                original Lien (plus improvements and accessions to such property or proceeds or distributions
                thereof); and

        (b)     the Indebtedness secured by the new Lien is not increased to any amount greater than the sum
                of (x) the original principal amount, or, if greater, committed amount, of the Indebtedness
                being renewed, refunded, refinanced, replaced, defeased or discharged with such Permitted
                Refinancing Indebtedness and (y) an amount necessary to pay any fees and expenses,
                including premiums, related to such renewal, refunding, refinancing, replacement, defeasance
                or discharge;

(20)    Liens arising from Uniform Commercial Code financing statement filings regarding operating leases
        entered into by the Company or any of its Restricted Subsidiaries in the ordinary course of business;

(21)    Liens on Capital Stock of an Unrestricted Subsidiary that secure Indebtedness or other obligations of
        such Unrestricted Subsidiary;

(22)    Liens securing insurance premium financing arrangements; provided that such Lien is limited to the
        applicable insurance contracts;

(23)    Liens arising by way of set-off or pledge (in favor of the account holding bank) arising by operation
        of law or under standard banking terms and conditions provided that the relevant bank account has not
        been set up nor has the relevant credit balance arisen in order to implement a secured financing;

(24)    Liens on escrowed proceeds for the benefit of related holders of debt securities or other Indebtedness
        (or the underwriter or arrangers thereof) or on cash set aside at the time of the Incurrence of any
        Indebtedness or government securities purchased with such cash;

(25)    Liens securing Hedging Obligations permitted pursuant to Section 4(b)(10);

(26)    Liens on property or assets under construction (and related rights) in favor of a contractor or developer
        or arising from progress or partial payments by a third party relating to such property or assets;

(27)    Liens on specific items of inventory or other goods (and the proceeds thereof) of any Person securing
        such Person's obligations in respect of bankers' acceptances issued or created in the ordinary course of
        business for the account of such Person to facilitate the purchase, shipment or storage of such inventory
        or other goods;

(28)    [Reserved];

(29)    Leases (other than Lease Obligations), licenses, subleases and sublicenses of assets in the ordinary
        course of business;

(30)    Liens on Receivables and related assets Incurred in connection with a Qualified Receivables Financing
        (including Liens encumbering cash deposits in bank accounts established in connection with a

0101521-0000029 UKO3: 2001142340.10                    134
                                                                                                     1015
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1017 of 1648



        Qualified Receivables Financing and Liens encumbering cash and Cash Equivalents collected from
        Receivables that are part of or subject to a Qualified Receivables Financing);

(31)    bankers' Liens, rights of set-off or similar rights and remedies as to deposit accounts (including any
        Lien created or subsisting over any asset held in any securities depository or any clearing house
        pursuant to the standard terms and procedures of the relevant securities depository or clearing house
        applicable in the normal course of trading), Liens arising out of judgments or awards not constituting
        an Event of Default and notices of lis pendens and associated rights related to litigation being contested
        in good faith by appropriate proceedings and for which adequate reserves have been made;

(32)    Liens on cash, Cash Equivalents or other property arising in connection with the defeasance, discharge
        or redemption of Indebtedness;

(33)    limited recourse Liens in respect of the ownership interests in, or assets owned by, any joint ventures
        which are not Restricted Subsidiaries securing obligations of such joint ventures;

(34)    Liens on any proceeds loan made by the Company or any Restricted Subsidiary in connection with
        any future Incurrence of Indebtedness permitted under this Agreement and securing that Indebtedness;

(35)    any interest or title of a lessor under any operating lease;

(36)    Liens on assets or property of a Restricted Subsidiary of the Company (other than a Guarantor)
        securing Indebtedness of such Restricted Subsidiary or another Restricted Subsidiary (other than a
        Guarantor);

(37)    Liens over cash paid into an escrow account pursuant to any purchase price retention arrangement as
        part of any permitted disposal by the Company or a Restricted Subsidiary on condition that the cash
        paid into such escrow account in relation to a disposal does not represent more than 15% of the net
        proceeds of such disposal; and

(38)    Liens securing Indebtedness under Section 4(b)(1) to the extent such Lien is not able or required to be
        granted to secure the Facility pursuant to the Agreed Security Principles.

Permitted Payments to Parent means, without duplication as to amounts:

(1)     customary indemnification obligations of any Parent owing to directors, officers, employees or other
        Persons under its charter or by-laws or pursuant to written agreement with any such Person to the
        extent relating to the Company and its Subsidiaries;

(2)     payments to any Parent to pay fees and expenses (including franchise or similar Taxes and fees and
        expenses properly Incurred in the ordinary course of business to auditors and legal advisors) required
        to maintain its corporate existence, customary salary, bonus and other benefits payable to officers and
        employees of any Parent of the Company and general corporate overhead expenses of any Parent of
        the Company, director's and officer's insurance to the extent such fees and expenses are attributable to
        the ownership or operation of the Company and its Subsidiaries not to exceed the greater of
        $5.0 million and 2.0% of Consolidated EBITDA in any 12 month period;

(3)     for so long as the Company is a member of a group filing a consolidated or combined tax return with
        any Parent, payments to any Parent in respect of an allocable portion of the tax liabilities of such group
        that is attributable to the Company and its Subsidiaries (Tax Payments). The Tax Payments shall not
        exceed the lesser of (i) the amount of the relevant Tax (including any penalties and interest) that the
        Company would owe if the Company were filing a separate tax return (or a separate consolidated or
        combined return with its Subsidiaries that are members of the consolidated or combined group), taking
        into account any carryovers and carrybacks of tax attributes (such as net operating losses) of the
        Company and such Subsidiaries from other taxable years and (ii) the net amount of the relevant Tax
        that such Parent actually owes to the appropriate Tax authority. Any Tax Payments received from the

0101521-0000029 UKO3: 2001142340.10                    135
                                                                                                     1016
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1018 of 1648



        Company shall be paid over to the appropriate taxing authority within 30 days of any Parent's receipt
        of such Tax Payments or refunded to the Company;

(4)     costs (including all professional fees and expenses) Incurred by any Parent in connection with
        reporting obligations under or otherwise Incurred in connection with compliance with applicable laws,
        rules or regulations of any governmental, regulatory or self-regulatory body or stock exchange, this
        Agreement or any other agreement or instrument relating to Indebtedness of the Company or any
        Restricted Subsidiaries, including in respect of any reports filed with respect to the U.S. Securities
        Act, U.S. Exchange Act or the respective rules and regulations promulgated thereunder;

(5)     fees and expenses of any Parent Incurred in relation to any public offering or other sale of Capital
        Stock or Indebtedness (whether or not completed) (a) where the net proceeds of such offering or sale
        are intended to be received by or contributed to the Company or any Restricted Subsidiaries; (b) in a
        prorated amount of such expenses in proportion to the amount of such net proceeds intended to be so
        received or contributed; or (c) otherwise on an interim basis prior to completion of such offering so
        long as any Parent will cause the amount of such expenses to be repaid to the Company or the relevant
        Restricted Subsidiary out of the proceeds of such offering promptly if completed and there is a
        reasonable expectation of completion; and

(6)     fees and expenses (including the fees and expenses of legal counsel) of any Parent Incurred in
        connection with the issuance of the 2025 Notes, any refinancing thereof and the Restructuring,
        including to fund any Holdco Liquidation Payment, and any other amount payable under the Scheme
        Documents.

Permitted Refinancing Indebtedness means any Indebtedness of the Company or any of its Restricted
Subsidiaries issued in exchange for, or the net proceeds of which are used to extend, renew, refund, refinance,
replace, defease or discharge other Indebtedness of the Company or any of its Restricted Subsidiaries (other
than intercompany Indebtedness); provided that:

(1)     the principal amount (or accreted value, if applicable, or if issued with original issue discount,
        aggregate issue price) of such Permitted Refinancing Indebtedness does not exceed the principal
        amount (or accreted value, if applicable) of the Indebtedness extended, renewed, refunded, refinanced,
        replaced, defeased or discharged (plus any accrued interest and any premium required to be paid on
        the Indebtedness being so renewed, refunded, replaced, defeased or discharged, plus the amount of all
        fees, commissions and expenses Incurred in connection therewith); and

(2)     such Permitted Refinancing Indebtedness has a final maturity date equal to or later than the final
        maturity date of, and has a Weighted Average Life to Maturity (disregarding any nominal amortization
        at the Company's option) equal to or greater than the remaining Weighted Average Life to Maturity
        of, the Indebtedness being extended, renewed, refunded, refinanced, replaced, defeased or discharged;
        and

(3)     if the Indebtedness being extended, renewed, refunded, refinanced, replaced, defeased or discharged
        is expressly contractually subordinated in right of payment to the Facility, such Permitted Refinancing
        Indebtedness is subordinated in right of payment to, the Facility on terms at least as favorable to the
        Bank as those contained in the documentation governing the Indebtedness being extended, renewed,
        refunded, refinanced, replaced, defeased or discharged.

Permitted Refinancing Indebtedness in respect of any Credit Facility or any other Indebtedness may be
Incurred from time to time after the termination, discharge, or repayment of any such Credit Facility or other
Indebtedness.

Permitted Reorganization means any amalgamation, demerger, merger, voluntary liquidation, consolidation,
reorganization, redomiciliation, winding up, arrangement, corporate reconstruction or other similar or
equivalent transaction involving the Company or any Restricted Subsidiary (other than any transaction which
involves the Company ceasing to be the surviving entity) and the assignment, transfer or assumption of

0101521-0000029 UKO3: 2001142340.10                  136
                                                                                                   1017
      20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 1019 of 1648



intragroup receivables and payables among the Company or any Restricted Subsidiaries in connection
therewith (a Reorganization) that is made on a solvent basis; provided that after giving effect to such
Reorganization: (a) all of the business and assets of the Company and its Restricted Subsidiaries remain owned
by the Company and its Restricted Subsidiaries, (b) any payments or assets distributed in connection with such
Reorganization remain within the Company and its Restricted Subsidiaries and (c) if the assets of a Restricted
Subsidiary party to the Reorganization form part of the Collateral, substantially equivalent Liens (excluding
for this purpose any hardening periods or the limitations anticipated by the Agreed Security Principles) must
be granted over any shares that were held by that Restricted Subsidiary and over any other such assets that are
distributed to a Guarantor.

Person means any individual, corporation, partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, limited liability company or government or other entity.

Public Debt means any Indebtedness consisting of bonds, debentures, notes or other similar debt securities
issued in (1) a public offering registered under the U.S. Securities Act or (2) a private placement to institutional
investors that is underwritten for resale in accordance with Rule 144A or Regulation S under the U.S. Securities
Act, whether or not it includes registration rights entitling the holders of such debt securities to registration
thereof with the SEC for public resale.

Public Market means any time after:

(1)     an Equity Offering has been consummated; and

(2)     shares of common stock or other common equity interests of the IPO Entity having a market value in
        excess of $100.0 million on the date of such Equity Offering have been distributed pursuant to such
        Equity Offering.

Qualified Receivables Financing means any financing (including, at the company's election, any factoring)
pursuant to which the Company or any of its Restricted Subsidiaries may sell, convey or otherwise transfer to
any other Person or grant a security interest in, any Receivables (and related assets); provided that (a) the
covenants, events of default and other provisions applicable to such financing shall be on market terms (as
determined in good faith by the Company's Board of Directors or senior management) at the time such
financing is entered into, (b) the interest rate applicable to such financing shall be a market interest rate (as
determined in good faith by the Company's Board of Directors or senior management) at the time such
financing is entered into and (c) such financing shall be non-recourse to the Company or any of its Restricted
Subsidiaries except in relation to a Receivables Repurchase Obligation or to the extent customary for such
transactions (as determined in good faith by the Company's Board of Directors or senior management).

Rating Agency means each of S&P, Moody's, Fitch or any other internationally recognized statistical rating
organization or organizations identified by the U.S. Securities and Exchange Commission, or in each case its
affiliated rating agencies outside of the United States.

Receivable means any accounts receivable, inventory, royalty, licenses, contracts or revenue streams subject
to a Qualified Receivables Financing.

Receivables Fees means distributions or payments made directly or by means of discounts with respect to any
participation interest issued or sold in connection with, and other fees paid to a Person that is not the Company
or any of its Restricted Subsidiaries in connection with any Qualified Receivables Financing.

Receivables Repurchase Obligation means any obligation of a seller of Receivables in a Qualified
Receivables Financing to repurchase Receivables arising as a result of a breach of a representation, warranty
or covenant or otherwise, including as a result of a Receivable or portion thereof becoming subject to any
asserted defense, dispute, off-set or counterclaim of any kind as a result of any action taken by, any failure to
take action by or any other event relating to the seller.



0101521-0000029 UKO3: 2001142340.10                     137
                                                                                                       1018
      20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 1020 of 1648



Related Party means:

(1)     any controlling stockholder, partner or member, or any 50% (or more) owned Subsidiary, or immediate
        family member (in the case of an individual), of any Equity Investor; or

(2)     any trust, corporation, partnership or other entity, the beneficiaries, stockholders, partners, owners or
        Persons beneficially holding a 50% or more controlling interest of which consist of any one or more
        Equity Investors and/or such other Persons referred to in the immediately preceding clause.

Restricted Investment means an Investment other than a Permitted Investment.

Restricted Payments has the meaning given in Section 2.

Restricted Subsidiary of a Person means any Subsidiary of the referent Person that is not an Unrestricted
Subsidiary.

Reversion Date has the meaning given in Section 10.

Rule 144A means Rule 144A promulgated under the U.S. Securities Act.

S&P means Standard & Poor's Ratings Services and its successors and assigns.

Senior Facilities Agreement means:

(1)     this Agreement;

(2)     the letter of credit facility dated the date of this Agreement between among others the Company and
        First Abu Dhabi Bank PJSC; or

(3)     any other facilities agreement entered into by the Company and/or any Restricted Subsidiary after the
        date of this Agreement evidencing the terms of any loan or LC or Bank Guarantee facility, in each
        case, as amended, restated, supplemented, waived, replaced (whether or not upon termination, and
        whether with the original lenders or otherwise), restructured, repaid, refunded, refinanced or otherwise
        modified from time to time, including any agreement extending the maturity thereof, refinancing,
        replacing or otherwise restructuring all or any portion of the Indebtedness under such agreement or
        any successor or replacement agreement or agreements or increasing the amount made available
        thereunder (subject to compliance with Section 4) or altering the maturity thereof.

Senior Notes means any Indebtedness of a Parent or any Subsidiary of a Parent designated as a "Parent Debt
Facility" or "Parent Debt Notes" under the Intercreditor Agreement or any Additional Intercreditor Agreement.

Senior Secured Indebtedness means, as of any date of determination, the principal amount of any
Indebtedness that is secured by a Lien on the Collateral that ranks or is intended to rank pari passu
with the Liens on the Collateral securing the Facility, excluding any Indebtedness incurred under
(1)(A), (6)(A) (unless it is secured by a Lien on the Collateral that ranks pari passu to the Facility, but
still excluding any Indebtedness secured by a Lien described under clause (1)(b) of the definition of
Permitted Collateral Liens), (6)(B), (8), (9), (10), (11), (12), (13), (16), (18), (19), (20) and (21) of
Section 4(b)).

Stated Maturity means, with respect to any installment of principal on any series of Indebtedness, the date on
which the final payment of principal was scheduled to be paid in the documentation governing such
Indebtedness as of the date of this Agreement or the date of Incurrence, and will not include any contingent
obligations to repay, redeem or repurchase any such principal prior to the date originally scheduled for the
payment thereof.



0101521-0000029 UKO3: 2001142340.10                   138
                                                                                                     1019
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1021 of 1648



Subordinated Shareholder Debt means, collectively, any funds provided to the Company by a Parent or any
Permitted Holder in exchange for or pursuant to any security, instrument or agreement other than Capital Stock,
together with any such security, instrument or agreement and any other security or instrument other than
Capital Stock issued in payment of any obligation under any Subordinated Shareholder Debt; provided,
however, that such Subordinated Shareholder Debt:

(1)     does not (including upon the happening of any event) mature or require any amortization, redemption
        or other repayment of principal or any sinking fund payment prior to the first anniversary of the Stated
        Maturity of the Facility (other than through conversion or exchange of such funding into Capital Stock
        (other than Disqualified Stock) of the Company or any funding meeting the requirements of this
        definition);

(2)     does not (including upon the happening of any event) require, prior to the first anniversary of the Stated
        Maturity of the Facility, payment of cash interest, cash withholding amounts or other cash gross-ups,
        or any similar cash amounts;

(3)     contains no change of control or similar provisions and does not (including upon the happening of any
        event) accelerate and has no right (including upon the happening of any event) to declare a default or
        event of default or take any enforcement action or otherwise require any cash payment, in each case,
        prior to the first anniversary of the Stated Maturity of the Facility;

(4)     does not provide for or require any security interest or encumbrance over any asset of the Company or
        any of its Subsidiaries and is not guaranteed by any Subsidiary of the Company;

(5)     is subordinated in right of payment to the prior payment in full in cash of the Facility at least to the
        same extent as the Subordinated Liabilities (as defined in the Intercreditor Agreement) are
        subordinated to the Facility under the Intercreditor Agreement;

(6)     does not (including upon the happening of any event) restrict the payment of amounts due in respect
        of the Facility or compliance by Company with its obligations under the Facility and this Agreement;

(7)     does not (including upon the happening of an event) constitute Voting Stock; and

(8)     is not (including upon the happening of any event) mandatorily convertible or exchangeable, or
        convertible or exchangeable at the option of the holder thereof; in whole or in part, prior to the date
        on which the Facility matures, other than into or for Capital Stock (other than Disqualified Stock) of
        the Company; provided that the proceeds of any Senior Notes made available to the Company or any
        of its Restricted Subsidiaries shall not constitute Subordinated Shareholder Debt.

Successor Parent with respect to any Person means any other Person with more than 50% of the total voting
power of the Voting Stock of which is, at the time the first Person becomes a Subsidiary of such other Person,
beneficially owned (as defined below) by one or more Persons that beneficially owned (as defined below)
more than 50% of the total voting power of the Voting Stock of the first Person immediately prior to the first
Person becoming a Subsidiary of such other Person. For purposes hereof, beneficially own has the meaning
correlative to the term beneficial owner, as such term is defined in Rules 13d-3 and 13d-5 under the U.S.
Exchange Act (as in effect on the date of this Agreement).

Suspended Covenants has the meaning given in Section 10.

Suspension Date has the meaning given in Section 10.

Suspension Period has the meaning given in Section 10.

Unrestricted Subsidiary means:



0101521-0000029 UKO3: 2001142340.10                    139
                                                                                                     1020
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1022 of 1648



(1)     any Subsidiary of the Company that at the time of determination is designated an Unrestricted
        Subsidiary by the Board of Directors of the Company in the manner provided in Section 8; and

(2)     any Subsidiary of an Unrestricted Subsidiary.

U.S. Exchange Act means the U.S. Securities Exchange Act of 1934, as amended.

Voting Stock of any specified Person as of any date means the Capital Stock of such Person that is at the time
entitled to vote in the election of the Board of Directors of such Person.

Weighted Average Life to Maturity means, when applied to any Indebtedness at any date, the number of
years obtained by dividing:

(1)     the sum of the products obtained by multiplying (a) the amount of each then remaining installment,
        sinking fund, serial maturity or other required payments of principal, including payment at final
        maturity, in respect of the Indebtedness, by (b) the number of years (calculated to the nearest
        one-twelfth) that will elapse between such date and the making of such payment; by

(2)     the then outstanding principal amount of such Indebtedness.




0101521-0000029 UKO3: 2001142340.10                  140
                                                                                                  1021
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                                          (Explanatory Statement) Pg 1023 of 1648




                                                                 SIGNATORIES

Company

KCA DEUTAG ALPHA LIMITED

By:



...............................................

Address:

Email:

Attention:



Original Borrowers
ABBOT GROUP LIMITED

By:



...............................................

Address:

Email:

Attention:


ABBOT HOLDINGS LIMITED

By:



...............................................

Address:

Email:

Attention:




                                                  [Signature page to the FAB L/C Facility Agreement]      1022
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                                          (Explanatory Statement) Pg 1024 of 1648



KCA DEUTAG ALPHA LIMITED

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG CASPIAN LIMITED

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG DRILLING GROUP LIMITED

By:



...............................................

Address:

Email:

Attention:




                                                  [Signature page to the FAB L/C Facility Agreement]      1023
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                                          (Explanatory Statement) Pg 1025 of 1648



KCA EUROPEAN HOLDINGS LIMITED

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG UK FINANCE PLC

By:



...............................................

Address:

Email:

Attention:


BENTEC GMBH DRILLING AND OILFIELD SYSTEMS

By:



...............................................

Address:

Email:

Attention:




                                                  [Signature page to the FAB L/C Facility Agreement]      1024
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                                          (Explanatory Statement) Pg 1026 of 1648



KCA DEUTAG DRILLING GMBH

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG GMBH

By:



...............................................

Address:

Email:

Attention:


ABBOT HOLDINGS NORGE AS

By:



...............................................

Address:

Email:

Attention:




                                                  [Signature page to the FAB L/C Facility Agreement]      1025
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                                          (Explanatory Statement) Pg 1027 of 1648



KCA DEUTAG DRILLING NORGE AS

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG DRILLING OFFSHORE SERVICES AS

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG HOLDINGS NORGE AS

By:



...............................................

Address:

Email:

Attention:




                                                  [Signature page to the FAB L/C Facility Agreement]      1026
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                                          (Explanatory Statement) Pg 1028 of 1648



KCA DEUTAG OFFSHORE AS

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG MODU OPERATIONS AS

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG DRILLING LIMITED

By:



...............................................

Address:

Email:

Attention:




                                                  [Signature page to the FAB L/C Facility Agreement]      1027
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                                          (Explanatory Statement) Pg 1029 of 1648



KCA DEUTAG TECHNICAL SUPPORT LIMITED

By:



...............................................

Address:

Email:

Attention:


SET DRILLING COMPANY LIMITED

By:



...............................................

Address:

Email:

Attention:




                                                  [Signature page to the FAB L/C Facility Agreement]      1028
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                                          (Explanatory Statement) Pg 1030 of 1648



Original Guarantors

ABBOT GROUP LIMITED

By:



...............................................

Address:

Email:

Attention:


ABBOT HOLDINGS LIMITED

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG (LAND RIG) LIMITED

By:



...............................................

Address:

Email:

Attention:




                                                  [Signature page to the FAB L/C Facility Agreement]      1029
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                                          (Explanatory Statement) Pg 1031 of 1648



KCA DEUTAG ALPHA LIMITED

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG CASPIAN LIMITED

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG DRILLING GROUP LIMITED

By:



...............................................

Address:

Email:

Attention:




                                                  [Signature page to the FAB L/C Facility Agreement]      1030
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                                          (Explanatory Statement) Pg 1032 of 1648



KCA DEUTAG UK FINANCE PLC

By:



...............................................

Address:

Email:

Attention:


KCA EUROPEAN HOLDINGS LIMITED

By:



...............................................

Address:

Email:

Attention:


ABBOT VERWALTUNGSGESELLSCHAFT MBH

By:



...............................................

Address:

Email:

Attention:




                                                  [Signature page to the FAB L/C Facility Agreement]      1031
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                                          (Explanatory Statement) Pg 1033 of 1648



BENTEC GMBH DRILLING AND OILFIELD SYSTEMS

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG DRILLING GMBH

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG GMBH

By:



...............................................

Address:

Email:

Attention:




                                                  [Signature page to the FAB L/C Facility Agreement]      1032
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                                          (Explanatory Statement) Pg 1034 of 1648



KCA DEUTAG TIEFBOHRGESELLSCHAFT MBH

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG EUROPE B.V.

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG NEDERLAND B.V.

By:



...............................................

Address:

Email:

Attention:




                                                  [Signature page to the FAB L/C Facility Agreement]      1033
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                                          (Explanatory Statement) Pg 1035 of 1648



ABBOT HOLDINGS NORGE AS

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG DRILLING NORGE AS

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG DRILLING OFFSHORE SERVICES AS

By:



...............................................

Address:

Email:

Attention:




                                                  [Signature page to the FAB L/C Facility Agreement]      1034
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                                          (Explanatory Statement) Pg 1036 of 1648



KCA DEUTAG HOLDINGS NORGE AS

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG MODU OPERATIONS AS

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG OFFSHORE AS

By:



...............................................

Address:

Email:

Attention:




                                                  [Signature page to the FAB L/C Facility Agreement]      1035
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                                          (Explanatory Statement) Pg 1037 of 1648



KCA DEUTAG ENERGY INTERNATIONAL LLC

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG ENERGY LLC

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG DRILLING LLC

By:



...............................................

Address:

Email:

Attention:




                                                  [Signature page to the FAB L/C Facility Agreement]      1036
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                                          (Explanatory Statement) Pg 1038 of 1648



KCA DEUTAG RUSSIA LLC

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG GULF DRILLING LIMITED COMPANY

By:



...............................................

Address:

Email:

Attention:


KCA DEUTAG DRILLING LIMITED

By:



...............................................

Address:

Email:

Attention:




                                                  [Signature page to the FAB L/C Facility Agreement]      1037
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                                          (Explanatory Statement) Pg 1039 of 1648



KCA DEUTAG TECHNICAL SUPPORT LIMITED

By:



...............................................

Address:

Email:

Attention:


SET DRILLING COMPANY LIMITED

By:



...............................................

Address:

Email:

Attention:




                                                  [Signature page to the FAB L/C Facility Agreement]      1038
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                                          (Explanatory Statement) Pg 1040 of 1648



Security Agent

LUCID TRUSTEE SERVICES LIMITED

By:



...............................................

Address:

Email:

Attention:




                                                  [Signature page to the FAB L/C Facility Agreement]      1039
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                                          (Explanatory Statement) Pg 1041 of 1648



Original Bank

FIRST ABU DHABI BANK PJSC

By:



...............................................

Address:

Email:

Attention:




                                                  [Signature page to the FAB L/C Facility Agreement]      1040
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                 (Explanatory Statement) Pg 1042 of 1648



                                 PART 5

                    NEW INTERCREDITOR AGREEMENT




                                   205
                                                                     1041
   20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                    (Explanatory Statement) Pg 1043 of 1648



VERSION ATTACHED TO RID




                   INTERCREDITOR AGREEMENT


                                  DATED [] 2020


                                       Between




                          KCA DEUTAG ALPHA LIMITED
                                  as Company




                       LUCID TRUSTEE SERVICES LIMITED
                              acting as Security Agent




                                      and others




                          ALLEN 8c OVERY
                                    Allen & Overy LLP


                           0101521-0000029 UKO3: 2000745137.14
                                                                        1042
      20-12433-scc                 Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                                             Exhibit D
                                     (Explanatory Statement) Pg 1044 of 1648




                                                                        CONTENTS

Clause                                                                                                                                                           Page

1.       Definitions and Interpretation .................................................................................................................... 1
2.       Ranking and Priority................................................................................................................................. 48
3.       First Lien Creditors and First Lien Liabilities ........................................................................................ 51
4.       Cash Management Providers and Cash Management Liabilities .......................................................... 55
5.       Hedge Counterparties and Hedging Liabilities ....................................................................................... 57
6.       Option to Purchase and Hedge Transfer ................................................................................................. 65
7.       Second Lien Creditors and Second Lien Liabilities ............................................................................... 72
8.       Parent Debt Creditors and Parent Debt Liabilities ................................................................................. 80
9.       Intra-Group Lenders and Intra-Group Liabilities ................................................................................... 88
10.      Subordinated Creditors and Subordinated Liabilities ............................................................................ 90
11.      Effect of Insolvency Event ....................................................................................................................... 93
12.      Turnover of Receipts ................................................................................................................................ 95
13.      Redistribution ............................................................................................................................................ 99
14.      Chapter 11 Provisions ............................................................................................................................ 100
15.      Enforcement of Transaction Security .................................................................................................... 103
16.      Enforcement of Parent Debt Only Security .......................................................................................... 110
17.      Non-Distressed Disposals ...................................................................................................................... 110
18.      Distressed Disposals ............................................................................................................................... 113
19.      Mandatory prepayments ......................................................................................................................... 119
20.      Further Assurance – Disposals and Releases ........................................................................................ 120
21.      Application of Proceeds ......................................................................................................................... 121
22.      Equalisation ............................................................................................................................................. 127
23.      Additional Regulated Debt..................................................................................................................... 130
24.      The Security Agent ................................................................................................................................. 133
25.      Notes Trustee Protections ...................................................................................................................... 148
26.      Changes to the Parties ............................................................................................................................ 152
27.      Costs and Expenses ................................................................................................................................ 159
28.      Other Indemnities ................................................................................................................................... 160
29.      Information.............................................................................................................................................. 161
30.      Notices ..................................................................................................................................................... 162
31.      Preservation ............................................................................................................................................. 164
32.      Consents, Amendments and Override ................................................................................................... 166
33.      Counterparts ............................................................................................................................................ 171
34.      Contractual recognition of bail-in.......................................................................................................... 171
35.      U.S. OFC Contractual Stay Requirement ............................................................................................. 173
36.      Governing Law ....................................................................................................................................... 174
37.      Enforcement ............................................................................................................................................ 174




0101521-0000029 UKO3: 2000745137.14
                                                                                                                                                       1043
        20-12433-scc                   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                                           Exhibit D
                                         (Explanatory Statement) Pg 1045 of 1648



Schedule

1.          Initial Debt .............................................................................................................................................. 176
2.          Form of Debtor Accession Deed ........................................................................................................... 177
3.          Form of Creditor/Creditor Representative Accession Undertaking .................................................... 180
4.          Form of Debtor Resignation Request .................................................................................................... 182
5.          Form of Super Senior Hedging Certificate ........................................................................................... 183
6.          Guarantee and Indemnity ....................................................................................................................... 185
7.          Guarantee Limitations ............................................................................................................................ 189
8.          Agreed Security Principles..................................................................................................................... 195
9.          Local Law Provisions ............................................................................................................................. 201


Signatories ............................................................................................................................................................ 205




0101521-0000029 UKO3: 2000745137.14
                                                                                                                                                         1044
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                           (Explanatory Statement) Pg 1046 of 1648




THIS AGREEMENT is dated [] 2020 and made

BETWEEN:

(1)     KCA DEUTAG ALPHA LIMITED (the Company);

(2)     THE ENTITIES named on the signing pages as original Super Senior Facility Lenders;

(3)     THE ENTITY named on the signing pages as original Cash Management Provider (the Initial Cash
        Management Provider);

(4)     LUCID TRUSTEE SERVICES LIMITED as an original Senior Secured Notes Trustee;

(5)     THE ENTITIES named on the signing pages as original Subordinated Creditors;

(6)     THE ENTITIES named on the signing pages as original Intra-Group Lenders;

(7)     THE ENTITIES named on the signing pages as original Debtors (the Original Debtors);

(8)     THE ENTITIES named on the signing pages as original Third Party Security Providers; and

(9)     LUCID TRUSTEE SERVICES LIMITED as security trustee and security agent for the Secured
        Parties (the Security Agent).

IT IS AGREED as follows:

1.      DEFINITIONS AND INTERPRETATION

1.1     Definitions

        In this Agreement:

        1992 ISDA Master Agreement means the Master Agreement (Multicurrency - Cross Border) as
        published by the International Swaps and Derivatives Association, Inc.

        2002 ISDA Master Agreement means the 2002 Master Agreement as published by the International
        Swaps and Derivatives Association, Inc.

        Acceleration Event means a First Lien Acceleration Event, a Second Lien Acceleration Event or a
        Parent Debt Acceleration Event.

        Acceleration Rights means the rights under any provisions of a Primary Financing Document to
        accelerate amounts outstanding under that Primary Financing Document or any acceleration
        provisions being automatically invoked under that Primary Financing Document as a result of an
        Event of Default, in each case, such that a principal amount outstanding under that Primary
        Financing Document becomes immediately due and payable prior to its scheduled maturity.

        Additional Regulated Debt has the meaning given in Clause 23.1 (Additional Regulated Debt).

        Affiliate means, in relation to any person, a Subsidiary of that person or a Holding Company of that
        person or any other Subsidiary of that Holding Company.


                                                                                                          ٢

0101521-0000029 UKO3: 2000745137.14                  1


                                                                                                1045
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1047 of 1648



        Agreed Security Principles means the principles set out in Schedule 8 (Agreed Security Principles).

        Ancillary Document means each document relating to or evidencing the terms of an Ancillary
        Facility.

        Ancillary Facility means any ancillary facility made available under and in accordance with any
        First Lien Facility Agreement.

        Ancillary Lender means any Lender (or Affiliate of a Lender) which makes available an Ancillary
        Facility.

        Arranger means a Super Senior Facility Arranger, a Senior Secured Facility Arranger, a Second
        Lien Facility Arranger or a Parent Debt Facility Arranger, as the case may be.

        Arranger Liabilities means the First Lien Arranger Liabilities, the Second Lien Arranger Liabilities
        and the Parent Debt Arranger Liabilities.

        Available Commitment, in relation to any Lender, has the meaning given to the term "Available
        Commitment" (or any substantially equivalent term) in the relevant Facility Agreement to which that
        Lender is a party.

        Bilateral Creditor means each Bilateral Lender, Cash Management Provider and Hedge
        Counterparty.

        Bilateral Lender means any Lender under any Facility Agreement in respect of which no agent,
        trustee or other creditor representative has been appointed.

        Borrowing Liabilities means, in relation to a Parent Debt Issuer or a member of the Group, the
        liabilities and obligations (not being Guarantee Liabilities) it may have as a principal debtor to a
        Creditor (other than to an Arranger, a Creditor Representative or the Security Agent in its capacity as
        such) or a Debtor in respect of Liabilities arising under the Debt Documents (whether incurred solely
        or jointly and including, without limitation, liabilities and obligations as a borrower or an issuer
        under the Primary Financing Documents).

        Business Day means a day (other than a Saturday or Sunday) on which banks are open for general
        business in London and New York and:

        (a)     (in relation to any date for payment or purchase of a currency other than euro) the principal
                financial centre of the country of that currency; and

        (b)     (in relation to any date for payment or purchase of euro) any TARGET Day.

        Cash Cover means "cash cover" (or any substantially equivalent term) under and as defined in any
        First Lien Facility Agreement or any Cash Management Agreement.

        Cash Cover Document means, in relation to any Cash Cover, any First Lien Facility Document or
        Cash Management Agreement which creates or evidences, or is expressed to create or evidence, the
        Security required to be provided over that Cash Cover by the relevant First Lien Facility Agreement
        or Cash Management Agreement.




                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                   2


                                                                                                   1046
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1048 of 1648



        Cash Management Agreement means each document relating to or evidencing the terms of a Cash
        Management Facility.

        Cash Management Facilities means any cash management agreement or arrangement including,
        without limitation, any treasury, cash pooling and/or other cash management services, treasury
        deposits, depository services, overdraft or other current account facilities, foreign exchange facilities,
        credit or debit card facilities, other automated payment facilities, electronic funds transfer, the
        collection of cheques and direct debits including any Initial Debt which is designated as a “Cash
        Management Facility”.

        Cash Management Facility Discharge Date means the first date on which all Cash Management
        Liabilities have been fully and finally discharged to the satisfaction of the relevant Cash
        Management Providers, whether or not as the result of an Enforcement, and the Cash Management
        Providers are under no further obligation to provide financial accommodation to any of the Debtors
        under the Cash Management Agreements.

        Cash Management Facility Outstandings means, in relation to a Cash Management Provider and a
        Cash Management Facility, the aggregate in the Common Currency of:

        (a)     the principal amount outstanding under any overdraft facility or other loan facility under that
                Cash Management Facility;

        (b)     the notional amount of any Letter of Credit issued under that Cash Management Facility;
                and

        (c)     the amount fairly representing the aggregate exposure or equivalent outstanding (excluding
                interest and similar charges) of that Cash Management Provider under each other type of
                accommodation provided under that Cash Management Facility, provided that any amount
                outstanding under any BACS facility or other intra-day exposure facilities under that Cash
                Management Facility shall be excluded (unless otherwise agreed between the Company and
                the relevant Cash Management Provider),

        in each case, net of any credit balances (including any Cash Cover) which that Cash Management
        Provider is entitled to net or set-off against liabilities owed under that Cash Management Facility
        under the terms of the relevant Cash Management Agreement.

        Cash Management Liabilities means the Liabilities owed by any Debtor to the Cash Management
        Providers under or in connection with the Cash Management Agreements.

        Cash Management Provider means:

        (a)     any person which is named on the signing pages as a Cash Management Provider; and

        (b)     any person which becomes a Party as a Cash Management Provider pursuant to Clause 26
                (Changes to the Parties).

        Charged Property means the Common Charged Property and the Priority Creditor Charged
        Property.

        Close-Out Netting means:




                                                                                                                ٢

0101521-0000029 UKO3: 2000745137.14                     3


                                                                                                     1047
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1049 of 1648



        (a)     in respect of a Hedging Agreement or a Hedging Ancillary Document based on a 1992 ISDA
                Master Agreement, any step involved in determining the amount payable in respect of an
                Early Termination Date (as defined in the 1992 ISDA Master Agreement) under section 6(e)
                (Payments on Early Termination) of the 1992 ISDA Master Agreement before the
                application of any subsequent Set-off (as defined in the 1992 ISDA Master Agreement);

        (b)     in respect of a Hedging Agreement or a Hedging Ancillary Document based on a 2002 ISDA
                Master Agreement, any step involved in determining an Early Termination Amount (as
                defined in the 2002 ISDA Master Agreement) under section 6(e) (Payments on Early
                Termination) of the 2002 ISDA Master Agreement; and

        (c)     in respect of a Hedging Agreement or a Hedging Ancillary Document not based on an ISDA
                Master Agreement, any step involved on a termination of the hedging transactions under that
                Hedging Agreement or Hedging Ancillary Document pursuant to any provision of that
                Hedging Agreement or Hedging Ancillary Document which has a similar effect to either
                provision referenced in paragraph (a) and paragraph (b) above.

        Commitment means a Super Senior Facility Commitment, a Senior Secured Facility Commitment, a
        Second Lien Facility Commitment or a Parent Debt Facility Commitment.

        Common Assurance means any guarantee, indemnity or other assurance against loss in respect of
        any of the Liabilities, the benefit of which (however conferred) is, to the extent legally possible and
        subject to any Agreed Security Principles, given to all the Priority Secured Parties in respect of their
        Liabilities.

        Common Charged Property means all of the assets which from time to time are, or are expressed
        to be, the subject of the Common Transaction Security.

        Common Currency means US Dollar.

        Common Currency Amount means, in relation to an amount, that amount converted (to the extent
        not already denominated in the Common Currency) into the Common Currency at the Security
        Agent's Spot Rate of Exchange on the Business Day prior to the relevant calculation.

        Common Recoveries has the meaning given to that term in Clause 21.1 (Order of application:
        Common Recoveries).

        Common Secured Obligations means all the Primary Creditor Liabilities and all other present and
        future liabilities and obligations at any time due, owing or incurred by any member of the Group and
        by each Debtor to any Secured Party under the Debt Documents (including to the Security Agent
        under Clause 24.3 (Parallel debt)), both actual and contingent and whether incurred solely or jointly
        and as principal or surety or in any other capacity.

        Common Security Property means:

        (a)     the Common Transaction Security and all proceeds of that Common Transaction Security;

        (b)     all obligations expressed to be undertaken by a Debtor or a Third Party Security Provider to
                pay amounts in respect of the Liabilities to the Security Agent as security agent or trustee for
                the Secured Parties (including under Clause 24.3 (Parallel debt)) and secured by the
                Common Transaction Security together with all representations and warranties expressed to


                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                    4


                                                                                                    1048
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1050 of 1648



                be given by a Debtor or a Third Party Security Provider in favour of the Security Agent as
                security agent or trustee for the Secured Parties;

        (c)     the Security Agent's interest in any trust fund in any amounts to be applied for the benefit
                only of the Secured Parties created pursuant Clause 12.3 (Turnover by the First Lien
                Creditors); and

        (d)     any other amounts or property, whether rights, entitlements, choses in action or otherwise,
                actual or contingent, which the Security Agent is required by the terms of the Debt
                Documents to hold as trustee on trust or as security agent for (or otherwise for the benefit of)
                the Secured Parties,

        but not including the Priority Creditor Security Property or the Parent Debt Only Security Property.

        Common Transaction Security means any Security from any member of the Group or Third Party
        Security Provider which to the extent legally possible and subject to any Agreed Security Principles:

        (a)     is created in favour of the Security Agent as agent or trustee for the other Secured Parties in
                respect of the Common Secured Obligations; or

        (b)     in the case of any jurisdiction in which effective Security cannot be granted in favour of the
                Security Agent as security agent or trustee for the Secured Parties is created in favour of:

                (i)      all the Secured Parties in respect of the Common Secured Obligations; or

                (ii)     the Security Agent under a parallel debt structure, joint and several creditor structure
                         or agency structure for the benefit of all the Secured Parties,

        and which (subject to the terms of this Agreement) ranks in the order of priority contemplated in
        Clause 2.2 (Transaction Security) but not including the Priority Creditor Transaction Security or the
        Parent Debt Only Security.

        Common Transaction Security Documents means:

        (a)     any document creating any Security in favour of any of the Secured Parties over any of the
                following:

                (i)      the shares in the Company held by any direct shareholder of the Company; and

                (ii)     all receivables owed by the Company to a Subordinated Creditor or other Holding
                         Company or shareholder of the Company (or any of their Subsidiaries) (including
                         any Proceeds Loan from a Parent Debt Issuer);

        (b)     any other document entered into at any time by any of the Debtors or Third Party Security
                Providers creating any Security in favour of any of the Secured Parties as security for any of
                the Common Secured Obligations; and

        (c)     any Security granted under any covenant for further assurance in any of the documents
                referred to in paragraphs (a) and (b) above,




                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                    5


                                                                                                     1049
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1051 of 1648



        in each case designated as a Common Transaction Security Document by the Company (in its
        discretion) by written notice to the Security Agent, but not including the Priority Creditor
        Transaction Security Documents or the Parent Debt Only Security Documents.

        Competitive Sales Process means any public auction or other competitive sale process in which
        more than one bidder participates or is invited to participate (including, for the avoidance of doubt,
        any person invited that is a Primary Creditor), which may or may not be conducted through a court
        or other legal proceeding, and which is conducted with the advice of a Financial Adviser selected by
        the Security Agent. Any Primary Creditor shall have a right to participate in any Competitive Sales
        Process.

        For the purposes of this definition a right to participate shall be interpreted to mean:

        (a)     that any offer, or indication of a potential offer, that a Creditor makes shall be considered by
                those running the Competitive Sales Process against the same criteria as any offer, or
                indication of a potential offer, by any other bidder or potential bidder; and

        (b)     that a Creditor that is considering making an offer in any Competitive Sales Process is
                provided with the same information, including any due diligence reports, and access to
                management that is being provided to any other bidder at the same stage of the process.

        If after having applied these criteria, the offer or indication of a potential offer made by a Creditor is
        not considered by those running the Competitive Sales Process to be sufficient to continue in the
        Competitive Sales Process (such consideration being assessed against the same criteria as any offer,
        or indication of a potential offer, by any other bidder or potential bidder (and where continuation
        may include being invited to review additional information or being invited to have an opportunity to
        make a subsequent or revised offer, whether in another round of bidding or otherwise)) then the right
        to participate of that Creditor under this Agreement shall be deemed to be satisfied.

        Consent means any consent, approval, release or waiver or agreement to any amendment.

        Consultation Period has the meaning given in Clause 15.3 (Consultation period).

        Credit Participation means a Super Senior Credit Participation, Senior Secured Credit
        Participation, Second Lien Credit Participation, a Parent Debt Credit Participation, a Super Senior
        Hedge Credit Participation, a Senior Secured Hedge Credit Participation or a Hedge Credit
        Participation, as the context requires.

        Credit Related Close-Out means any Permitted Hedge Close-Out which is not a Non-Credit
        Related Close-Out.

        Creditor Class means each of the following as separate classes of Primary Creditor:

        (a)     the Super Senior Creditors;

        (b)     the Senior Secured Creditors;

        (c)     the Second Lien Creditors; and

        (d)     the Parent Debt Creditors.




                                                                                                                ٢

0101521-0000029 UKO3: 2000745137.14                     6


                                                                                                     1050
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1052 of 1648



        Creditor Conflict means, at any time prior to the Priority Discharge Date, a conflict between:

        (a)     the interests of any Creditor (or group of Creditors) of one Creditor Class; and

        (b)     the interests of any Creditor (or group of Creditors) of another Creditor Class.

        Creditor/Creditor Representative Accession Undertaking means:

        (a)     an undertaking substantially in the form set out in Schedule 3 (Form of Creditor/Creditor
                Representative Accession Undertaking); or

        (b)     a Transfer Certificate, Assignment Agreement or Increase Confirmation (each as defined in
                the relevant Facility Agreement) provided that it contains an accession to this Agreement
                which is substantially in the form set out in Schedule 3 (Form of Creditor/Creditor
                Representative Accession Undertaking),

        as the context may require, or

        (c)     in the case of an acceding Debtor which is expressed to accede as an Intra-Group Lender in
                the relevant Debtor Accession Deed, that Debtor Accession Deed.

        Creditor Representative means a Super Senior Facility Agent, a Senior Secured Debt Creditor
        Representative, a Second Lien Creditor Representative or a Parent Debt Creditor Representative, as
        the context requires.

        Creditor Representative Amounts means fees, costs and expenses of a Creditor Representative
        payable to a Creditor Representative for its own account pursuant to the relevant Debt Documents or
        any engagement letter between a Creditor Representative and a Debtor (including any amount
        payable to a Creditor Representative by way of indemnity, remuneration or reimbursement for
        expenses incurred), and the costs incurred by a Creditor Representative in connection with any actual
        or attempted Enforcement Action which is permitted by this Agreement which are recoverable
        pursuant to the terms of the Debt Documents including, in relation to a Notes Trustee, Notes Trustee
        Amounts.

        Creditor Representative Liabilities means all present and future liabilities and obligations, whether
        actual or contingent and whether incurred solely or jointly, of each Debtor and Third Party Security
        Provider to any Creditor Representative under the Debt Documents, including (without double-
        counting), any Creditor Representative Amounts.

        Creditors means the Primary Creditors, the Arrangers, the Creditor Representatives, the Security
        Agent, the Intra-Group Lenders and the Subordinated Creditors.

        Debt Disposal means any disposal of any Liabilities or Debtors' Intra-Group Receivables pursuant to
        paragraphs (d) or (e) of Clause 18.1 (Facilitation of Distressed Disposals).

        Debt Document means each of this Agreement, the Hedging Agreements, the Cash Management
        Agreements, the Super Senior Facility Documents, the Senior Secured Debt Documents, the Second
        Lien Debt Documents, the Parent Debt Documents, the Security Documents, any agreement
        evidencing the terms of the Intra-Group Liabilities or the Subordinated Liabilities and any other
        document designated as such by the Security Agent and the Company.




                                                                                                           ٢

0101521-0000029 UKO3: 2000745137.14                   7


                                                                                                   1051
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                           (Explanatory Statement) Pg 1053 of 1648



        Debtor means each Original Debtor and any person which becomes a Party as a Debtor in
        accordance with the terms of Clause 26 (Changes to the Parties), but not including any Parent Debt
        Only Obligor.

        Debtor Accession Deed means:

        (a)     a deed substantially in the form set out in Schedule 2 (Form of Debtor Accession Deed); or

        (b)     (only in the case of person which is acceding as a borrower, issuer or guarantor under a
                Primary Financing Document) an accession document in the form required by the relevant
                Primary Financing Document (provided that it contains an accession to this Agreement
                which is substantially in the form set out in Schedule 2 (Form of Debtor Accession Deed)).

        Debtor Resignation Request means a notice substantially in the form set out in Schedule 4 (Form
        of Debtor Resignation Request).

        Debtors' Intra-Group Receivables means, in relation to a member of the Group, any liabilities and
        obligations owed to any Debtor (whether actual or contingent and whether incurred solely or jointly)
        by that member of the Group.

        Default means an Event of Default or any event or circumstance which would (with the expiry of a
        grace period, the giving of notice, the making of any determination under the Debt Documents or
        any combination of any of the foregoing) be an Event of Default.

        Defaulting Lender means a Lender which is a "Defaulting Lender" (or any substantially equivalent
        term) under, and as defined in, the relevant Facility Agreement to which it is a party.

        Delegate means any delegate, agent, attorney or co-trustee or co-security agent appointed by the
        Security Agent.

        Designated Gross Amount means, in relation to a Multi-account Overdraft, the maximum
        aggregate gross debit balance of overdrafts that may, at any time, be outstanding under that Multi-
        account Overdraft.

        Designated Net Amount means, in relation to a Multi-account Overdraft, the maximum aggregate
        net amount that may, at any time, be outstanding under that Multi-account Overdraft.

        Discharge Date means:

        (a)     a Super Senior Facility Discharge Date or a Cash Management Facility Discharge Date;

        (b)     a Senior Secured Facility Discharge Date or a Senior Secured Notes Discharge Date;

        (c)     a Second Lien Facility Discharge Date or a Second Lien Notes Discharge Date;

        (d)     a Parent Debt Facility Discharge Date or a Parent Debt Notes Discharge Date; or

        (e)     a Super Senior Hedging Discharge Date or a Senior Secured Hedging Discharge Date.

        Distress Event means any of:




                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                  8


                                                                                                  1052
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1054 of 1648



        (a)     an Acceleration Event which has occurred and is continuing; or

        (b)     the enforcement of any Transaction Security which has occurred and is continuing.

        Distressed Disposal means a disposal of any Charged Property or any other asset of a member of the
        Group which is:

        (a)     being effected at the request of the relevant Instructing Group in circumstances where the
                Transaction Security has become enforceable;

        (b)     being effected by enforcement of the Transaction Security; or

        (c)     being effected, after the occurrence of a Distress Event, by a Debtor or a Third Party
                Security Provider to a person or persons which is, or are, not a member, or members, of the
                Group.

        Enforcement means the enforcement or disposal of any Transaction Security or as the case may be
        the Parent Debt Only Security, the requesting of a Distressed Disposal and/or the release or disposal
        of claims and/or Transaction Security on a Distressed Disposal under Clause 18 (Distressed
        Disposals), the giving of instructions as to actions with respect to the Transaction Security or as the
        case may be the Parent Debt Only Security, and/or the Charged Property or as the case may be the
        Parent Debt Only Charged Property following an Insolvency Event under Clause 11.7 (Security
        Agent instructions) and the taking of any other actions consequential on (or necessary to effect) any
        of those actions (but excluding the delivery of an Initial Enforcement Notice).

        Enforcement Action means:

        (a)     in relation to any Liabilities:

                (i)      the acceleration of any Liabilities or the making of any declaration that any
                         Liabilities are prematurely due and payable (other than as a result of it becoming
                         unlawful for a Primary Creditor to perform its obligations under, or of any voluntary
                         or mandatory prepayment arising under, the Debt Documents);

                (ii)     the making of any declaration that any Liabilities are payable on demand;

                (iii)    the making of a demand for payment in relation to a Liability that is payable on
                         demand (other than a demand made by an Intra-Group Lender in relation to any
                         Intra-Group Liabilities which are on-demand Liabilities to the extent (A) that the
                         demand is made in the ordinary course of dealings between the relevant Debtor and
                         Intra-Group Lender and (B) that any resulting Payment would be a Permitted Intra-
                         Group Payment);

                (iv)     the making of any demand for payment against a Parent Debt Issuer or any member
                         of the Group in relation to any Guarantee Liabilities of that Parent Debt Issuer or
                         member of the Group;

                (v)      the exercise of any right to require a Parent Debt Issuer or any member of the Group
                         to acquire any Liability (including exercising any put or call option against a Parent
                         Debt Issuer or any member of the Group for the redemption or purchase of any
                         Liability other than in connection with an asset sale offer or a change of control



                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                    9


                                                                                                   1053
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1055 of 1648



                         offer or escrow mandatory redemption (however defined) as set out in the Primary
                         Financing Documents and excluding any such right which arises as a result of any
                         debt buy-back which is not prohibited under any Facility Agreement or any open
                         market purchases of, or any voluntary tender offer or exchange offer for, any Notes
                         at a time at which no Default is continuing);

                (vi)     the exercise of any right of set-off, account combination or payment netting against
                         a Parent Debt Issuer or any member of the Group or any Third Party Security
                         Provider in respect of any Liabilities other than the exercise of any such right:

                         (A)     as Close-Out Netting by a Hedge Counterparty or by a Hedging Ancillary
                                 Lender;

                         (B)     as Payment Netting by a Hedge Counterparty or by a Hedging Ancillary
                                 Lender;

                         (C)     as Inter-Hedging Agreement Netting by a Hedge Counterparty;

                         (D)     as Inter-Hedging Ancillary Document Netting by a Hedging Ancillary
                                 Lender; or

                         (E)     which is otherwise expressly permitted under the Primary Financing
                                 Documents to the extent that the exercise of that right gives effect to a
                                 Permitted Payment; and

                (vii)    the suing for, commencing or joining of any legal or arbitration proceedings against
                         a Parent Debt Issuer or any member of the Group or any Third Party Security
                         Provider to recover any Liabilities;

        (b)     the premature termination or close-out of any hedging transaction under any Hedging
                Agreement (except to the extent expressly permitted under this Agreement);

        (c)     the taking of any steps to enforce or require the enforcement of any Transaction Security, as
                the case may be, (including the crystallisation of any floating charge forming part of the
                Transaction Security, as the case may be);

        (d)     the entering into of any composition, compromise, assignment or arrangement with a Parent
                Debt Issuer or any member of the Group or any Third Party Security Provider which owes
                any Liabilities, or has given any Security, guarantee or indemnity or other assurance against
                loss in respect of the Liabilities (other than any action permitted under Clause 26 (Changes
                to the Parties), any debt buy-back which is not prohibited under any Facility Agreement or
                any open market purchases of, or voluntary tender offer or exchange offer for, any Notes at a
                time at which no Default is continuing); or

        (e)     the petitioning, applying or voting for, or the taking of any steps (including the appointment
                of any liquidator, receiver, administrator or similar officer) in relation to, the winding up,
                dissolution, administration or reorganisation of a Parent Debt Issuer or any member of the
                Group or any Third Party Security Provider which owes any Liabilities, or has given any
                Security, guarantee, indemnity or other assurance against loss in respect of any of the
                Liabilities, or any of such Parent Debt Issuer’s, member of the Group's or Third Party
                Security Provider’s assets or any suspension of payments or moratorium of any indebtedness


                                                                                                            ٢

0101521-0000029 UKO3: 2000745137.14                  10


                                                                                                  1054
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1056 of 1648



                of any such Parent Debt Issuer, member of the Group or Third Party Security Provider, or
                any analogous procedure or step in any jurisdiction,

        except that the following shall not constitute Enforcement Action:

        (i)     the taking of any action falling within paragraphs (a)(ii), (iii), (iv) and (vii) or (e) above
                which is necessary (but only to the extent necessary) to preserve the validity, existence or
                priority of claims in respect of Liabilities, including the registration of such claims before
                any court or governmental authority and the bringing, supporting or joining of proceedings
                to prevent any loss of the right to bring, support or join proceedings by reason of applicable
                limitation periods; and

        (ii)    a Primary Creditor or Creditor Representative bringing legal proceedings against any person
                solely for the purpose of:

                (A)      obtaining injunctive relief (or any analogous remedy outside England and Wales) to
                         restrain any actual or putative breach of any Debt Document to which it is party;

                (B)      obtaining specific performance (other than specific performance of an obligation to
                         make a payment) with no claim for damages; or

                (C)      requesting judicial interpretation of any provision of any Debt Document to which it
                         is party with no claim for damages; or

        (iii)   bringing legal proceedings against any person in connection with any fraud, securities
                violation or securities or listing regulations; or

        (iv)    allegations of material misstatements or omissions made in connection with the offering
                materials relating to any Note or in reports furnished to the Noteholders or any exchange on
                which the Notes are listed by a Parent Debt Issuer or a member of the Group pursuant to the
                information and reporting requirements under the Primary Financing Documents; or

        (v)     to the extent entitled by law, the taking of action against any Creditor (or any agent, trustee
                or receiver acting on behalf of such Creditor) to challenge the basis on which any sale or
                disposal is to take place pursuant to powers granted to such persons under any security
                documentation; or

        (vi)    the delivery of an Initial Enforcement Notice or any discussions or consultations between, or
                proposals made by, any group of Primary Creditors or any Creditor Representative with
                respect to instructions to enforce any Transaction Security in accordance with this
                Agreement; or

        (vii)   the taking of any action by a Parent Debt Issuer, any member of the Group, any
                Subordinated Creditor or any Third Party Security Provider in relation to the Parent Debt
                Liabilities, the Intra-Group Liabilities or the Subordinated Liabilities in each case to the
                extent any resulting payment is not prohibited by the Debt Documents.

        Enforcement Instructions means instructions as to Enforcement (including the manner and timing
        of Enforcement) given to the Security Agent in accordance with Clause 15 (Enforcement of
        Transaction Security) provided that instructions not to undertake Enforcement or an absence of
        instructions as to Enforcement shall not constitute "Enforcement Instructions".


                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                   11


                                                                                                   1055
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                           (Explanatory Statement) Pg 1057 of 1648



        Enforcement Objective has the meaning given to that term in Clause 15.6 (Enforcement principles
        prior to Super Senior Discharge Date).

        Enforcement Proceeds means any amount paid to or otherwise realised by a Secured Party under or
        in connection with any Enforcement and, following the occurrence of a Distress Event, any other
        proceeds of, or arising from, any of the Charged Property.

        Event of Default means any event or circumstance specified as such in a Primary Financing
        Document, a Hedging Agreement or a Cash Management Agreement.

        Exposure has the meaning given to that term in Clause 22.1 (Equalisation Definitions).

        Facility Agreement means a Super Senior Facility Agreement, a Senior Secured Facility
        Agreement, a Second Lien Facility Agreement or a Parent Debt Facility Agreement.

        Fairness Opinion means, in respect of any Enforcement, an opinion from a Financial Adviser which
        is regularly engaged in issuing such opinions that the proceeds received or recovered in connection
        with that Enforcement are fair from a financial point of view taking into account all relevant
        circumstances.

        Final Discharge Date means the later to occur of the Priority Discharge Date and the Parent Debt
        Discharge Date.

        Financial Adviser means any:

        (a)     independent internationally recognised investment bank;

        (b)     independent internationally recognised accountancy firm; or

        (c)     if it is not practicable for the Security Agent to appoint any such bank or accountancy firm
                on commercially reasonable terms (including for reasons of conflicts of interest), other
                independent internationally recognised professional services firm which is regularly engaged
                in providing valuations of businesses or assets similar or comparable to those subject to the
                relevant Transaction Security or, where applicable, advising on Competitive Sales Processes.

        First Lien Acceleration Event means a Super Senior Facility Acceleration Event, a Senior Secured
        Facility Acceleration Event or a Senior Secured Notes Acceleration Event.

        First Lien Arranger Liabilities means all Liabilities owed by the Debtors to a Super Senior Facility
        Arranger or a Senior Secured Facility Arranger.

        First Lien Creditor Representative means a Super Senior Facility Agent or a Senior Secured
        Creditor Representative.

        First Lien Creditors means the Super Senior Creditors and the Senior Secured Creditors.

        First Lien Debt Discharge Date means the later to occur of the Super Senior Facility Discharge
        Date, the Cash Management Facility Discharge Date and the Senior Secured Debt Discharge Date.




                                                                                                           ٢

0101521-0000029 UKO3: 2000745137.14                  12


                                                                                                 1056
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1058 of 1648



        First Lien Debt Documents means the Super Senior Facility Documents, the Senior Secured Debt
        Documents and, except for the purposes of Clause 3 (First Lien Creditors and First Lien Liabilities),
        the Cash Management Agreements.

        First Lien Discharge Date means the later to occur of the Super Senior Discharge Date and the
        Senior Secured Creditor Discharge Date.

        First Lien Facility Agreement means a Super Senior Facility Agreement or a Senior Secured
        Facility Agreement.

        First Lien Facility Document means a Super Senior Facility Document or a Senior Secured Facility
        Document.

        First Lien Liabilities means the Super Senior Liabilities and the Senior Secured Creditor Liabilities.

        Group means the Company and each of its Restricted Subsidiaries for the time being.

        Guarantee Liabilities means, in relation to a Parent Debt Issuer or any member of the Group, the
        liabilities and obligations under the Debt Documents (present or future, actual or contingent and
        whether incurred solely or jointly) it may have to a Creditor (other than to an Arranger, a Creditor
        Representative or the Security Agent in its capacity as such) or Debtor as or as a result of its being a
        guarantor or surety (including, without limitation, liabilities and obligations arising by way of
        guarantee, indemnity, contribution or subrogation and in particular any guarantee or indemnity
        arising under or in respect of the Primary Financing Documents).

        Guarantee Limitations means, in relation to any person, the limitations and restrictions set out in
        Schedule 7 (Guarantee Limitations) or otherwise within this Agreement and any substantially
        equivalent provisions in any other Primary Debt Document, in each case, as applied to that person.

        Hedge Counterparty means:

        (a)     any person which is named on the signing pages as a Hedge Counterparty; and

        (b)     any person which becomes a Party as a Hedge Counterparty pursuant to Clause 26 (Changes
                to the Parties).

        Hedge Counterparty Obligations means the liabilities and obligations owed by any Hedge
        Counterparty to the Debtors under or in connection with the Hedging Agreements.

        Hedge Credit Participation means, in relation to a Hedge Counterparty, the aggregate of:

        (a)     in respect of any hedging transaction of that Hedge Counterparty under any Hedging
                Agreement that has, as of the date the calculation is made, been terminated or closed out in
                accordance with the terms of this Agreement, the amount, if any, payable to it under any
                Hedging Agreement in respect of that termination or close-out as of the date of termination
                or close-out (and before taking into account any interest accrued on that amount since the
                date of termination or close-out) to the extent that amount is unpaid (that amount to be
                certified by the relevant Hedge Counterparty and as calculated in accordance with the
                relevant Hedging Agreement) and to the extent it is a Hedging Liability; and




                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   13


                                                                                                    1057
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1059 of 1648



        (b)     after the Super Senior Facility Discharge Date (with respect to any Super Senior Hedging
                Liability only) or the Senior Secured Debt Discharge Date (with respect to any Senior
                Secured Hedging Liability only), in respect of any hedging transaction of that Hedge
                Counterparty under any Hedging Agreement to the extent it constitutes a Hedging Liability
                that has, as of the date the calculation is made, not been terminated or closed out:

                (i)      if the relevant Hedging Agreement is based on an ISDA Master Agreement the
                         amount, if any, which would be payable to it under that Hedging Agreement in
                         respect of that hedging transaction, if the date on which the calculation is made was
                         deemed to be an Early Termination Date (as defined in the relevant ISDA Master
                         Agreement) for which the relevant Debtor is the Defaulting Party (as defined in the
                         relevant ISDA Master Agreement); or

                (ii)     if the relevant Hedging Agreement is not based on an ISDA Master Agreement, the
                         amount, if any, which would be payable to it under that Hedging Agreement in
                         respect of that hedging transaction, if the date on which the calculation is made was
                         deemed to be the date on which an event similar in meaning and effect (under that
                         Hedging Agreement) to an Early Termination Date (as defined in any ISDA Master
                         Agreement) occurred under that Hedging Agreement for which the relevant Debtor
                         is in a position similar in meaning and effect (under that Hedging Agreement) to that
                         of a Defaulting Party (under and as defined in the same ISDA Master Agreement),

                that amount, in each case, to be certified by the relevant Hedge Counterparty and as
                calculated in accordance with the relevant Hedging Agreement.

        Hedge Transfer means a transfer to the Relevant Purchasing Creditors (as defined in Clause 6.4
        (Hedge Transfer)) (or to their respective nominee or nominees) of (subject to paragraph (b) of Clause
        6.4 (Hedge Transfer) (as applicable)), each relevant Hedging Agreement together with:

        (a)     all the rights in respect of the Hedging Liabilities or the Senior Secured Hedging Liabilities
                (as the case may be) owed by the Debtors to each Hedge Counterparty; and

        (b)     all the Hedge Counterparty Obligations owed by each Hedge Counterparty to the Debtors,

        in accordance with Clause 26.6 (Change of Hedge Counterparty).

        Hedging Agreement means any master agreement, confirmation, schedule or other agreement
        entered into or to be entered into by a Debtor (or any member of the Group that is to become a
        Debtor) and a Hedge Counterparty in relation to any derivative or hedging arrangement which is not
        prohibited by any Primary Financing Document to share in the Transaction Security.

        Hedging Ancillary Document means an Ancillary Document which relates to or evidences the
        terms of a Hedging Ancillary Facility.

        Hedging Ancillary Facility means an Ancillary Facility which is made available by way of a
        hedging facility.

        Hedging Ancillary Lender means an Ancillary Lender to the extent that that Ancillary Lender
        makes available a Hedging Ancillary Facility.

        Hedging Force Majeure means:


                                                                                                            ٢

0101521-0000029 UKO3: 2000745137.14                   14


                                                                                                  1058
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1060 of 1648



        (a)     in relation to a Hedging Agreement which is based on the 1992 ISDA Master Agreement:

                (i)      an Illegality or Tax Event or Tax Event Upon Merger (each as defined in the 1992
                         ISDA Master Agreement); or

                (ii)     an event similar in meaning and effect to a "Force Majeure Event" (as referred to in
                         paragraph (b) below);

        (b)     in relation to a Hedging Agreement which is based on the 2002 ISDA Master Agreement, an
                Illegality or Tax Event, Tax Event Upon Merger or a Force Majeure Event (each as defined
                in the 2002 ISDA Master Agreement); or

        (c)     in relation to a Hedging Agreement which is not based on an ISDA Master Agreement, any
                event similar in meaning and effect to an event described in paragraphs (a) or (b) above.

        Hedging Liabilities means the Liabilities owed by any Debtor to the Hedge Counterparties under or
        in connection with the Hedging Agreements.

        Hedging Purchase Amount means:

        (a)     in respect of a hedging transaction under a Hedging Agreement that has, as of the relevant
                time, not been terminated or closed out, the amount that would be payable to (expressed as a
                positive number) or by (expressed as a negative number) the relevant Hedge Counterparty
                on the relevant date if:

                (i)      in the case of a Hedging Agreement which is based on an ISDA Master Agreement:

                         (A)     that date was an Early Termination Date (as defined in the relevant ISDA
                                 Master Agreement); and

                         (B)     the relevant Debtor was the Defaulting Party (under and as defined in the
                                 relevant ISDA Master Agreement); or

                (ii)     in the case of a Hedging Agreement which is not based on an ISDA Master
                         Agreement:

                         (A)     that date was the date on which an event similar in meaning and effect
                                 (under that Hedging Agreement) to an Early Termination Date (as defined in
                                 any ISDA Master Agreement) occurred under that Hedging Agreement; and

                         (B)     the relevant Debtor was in a position which is similar in meaning and effect
                                 to that of a Defaulting Party (under and as defined in the same ISDA Master
                                 Agreement),

                in each case as certified by the relevant Hedge Counterparty and as calculated in accordance
                with the relevant Hedging Agreement; and

        (b)     in respect of a hedging transaction that has, as of the relevant time, been terminated or closed
                out in accordance with the terms of this Agreement, the amount that is payable to (expressed
                as a positive number) or by (expressed as a negative number) the relevant Hedge




                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   15


                                                                                                    1059
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1061 of 1648



                Counterparty under any Hedging Agreement in respect of that termination or close-out to the
                extent that amount is unpaid.

        Holding Company means, in relation to a person, any other person in respect of which it is a
        Subsidiary.

        Initial Debt means the Liabilities described in Schedule 1 (Initial Debt).

        Initial Enforcement Notice has the meaning given to such term in Clause 15.3 (Consultation
        period).

        Insolvency Event means, in relation to a Debtor or a Third Party Security Provider:

        (a)     any resolution is passed or order made for the winding up, dissolution, administration or
                reorganisation of that Debtor or Third Party Security Provider, a moratorium is declared in
                relation to any indebtedness of that Debtor or Third Party Security Provider or an
                administrator is appointed to that Debtor or Third Party Security Provider;

        (b)     any composition, compromise, assignment or arrangement is made with any of its creditors;

        (c)     the appointment of any liquidator, receiver, administrative receiver, administrator,
                compulsory manager or other similar officer in respect of that Debtor or Third Party Security
                Provider or any of its assets; or

        (d)     any analogous procedure or step is taken in any jurisdiction,

        in each case, only to the extent that such event, procedure or step constitutes an Event of Default
        which is continuing under any Primary Financing Document.

        Instructing Group means:

        (a)     prior to the Super Senior Discharge Date:

                (i)      subject to paragraph (ii) below, the Majority Super Senior Creditors and the
                         Majority Senior Secured Creditors; and

                (ii)     in relation to instructions as to Enforcement with respect to the Transaction Security,
                         the group of Primary Creditors entitled to give instructions as to Enforcement under
                         Clause 15.5 (Enforcement prior to Super Senior Discharge Date);

        (b)     on or after the Super Senior Discharge Date but before the First Lien Discharge Date, the
                Majority Senior Secured Creditors;

        (c)     on or after the First Lien Discharge Date but before the Priority Discharge Date, the Majority
                Second Lien Creditors; and

        (d)     on or after the Priority Discharge Date but before the Parent Debt Discharge Date, the
                Majority Parent Debt Creditors.

        Intercreditor Amendment means any amendment or waiver which is subject to Clause 32
        (Consents, Amendments and Override).



                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   16


                                                                                                    1060
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                           (Explanatory Statement) Pg 1062 of 1648



        Inter-Hedging Agreement Netting means the exercise of any right of set-off, account combination,
        close-out netting or payment netting (whether arising out of a cross agreement netting agreement or
        otherwise) by a Hedge Counterparty against liabilities owed to a Debtor by that Hedge Counterparty
        under a Hedging Agreement in respect of Hedging Liabilities owed to that Hedge Counterparty by
        that Debtor under another Hedging Agreement.

        Inter-Hedging Ancillary Document Netting means the exercise of any right of set-off, account
        combination, close-out netting or payment netting (whether arising out of a cross agreement netting
        agreement or otherwise) by a Hedging Ancillary Lender against liabilities owed to a Debtor by that
        Hedging Ancillary Lender under a Hedging Ancillary Document in respect of Liabilities owed to
        that Hedging Ancillary Lender by that Debtor under another Hedging Ancillary Document.

        Intra-Group Lenders means each member of the Group which has made a loan available to,
        granted credit to or made any other financial arrangement having similar effect with another member
        of the Group and which is named on the signing pages as an Intra-Group Lender or which becomes a
        Party as an Intra-Group Lender in accordance with the terms of Clause 26 (Changes to the Parties).

        Intra-Group Lending means the loans, credit or other financial arrangements made available by
        any Intra-Group Lender to a Debtor.

        Intra-Group Liabilities means the Liabilities owed by any Debtor to any of the Intra-Group
        Lenders in its capacity as such and excluding any Liabilities which are Primary Creditor Liabilities.

        ISDA Master Agreement means a 1992 ISDA Master Agreement or a 2002 ISDA Master
        Agreement.

        Issuing Bank means any "Issuing Bank" (or any substantially equivalent term) under and as defined
        in any First Lien Facility Agreement.

        Legal Reservations and Perfection Requirements means the "Legal Reservations” and the
        “Perfection Requirements" (or any substantially equivalent terms) under and as defined in any First
        Lien Facility Agreement.

        Lender means a Super Senior Facility Lender, a Senior Secured Facility Lender, a Second Lien
        Facility Lender or a Parent Debt Facility Lender.

        Lender Cash Collateral means any cash collateral provided by a Lender to an Issuing Bank
        pursuant to the terms of the relevant Facility Agreement.

        Letter of Credit means any "Letter of Credit" or any “Undertaking” (or any substantially equivalent
        term) under and as defined in any First Lien Facility Agreement.

        Liabilities means all present and future liabilities and obligations at any time of any Parent Debt
        Issuer, any Third Party Security Provider, any Debtor or any other member of the Group to any
        Creditor under the Debt Documents or under any other Intra-Group Lending, both actual and
        contingent and whether incurred solely or jointly or as principal or surety or in any other capacity
        together with any of the following matters relating to or arising in respect of those liabilities and
        obligations:

        (a)     any refinancing, novation, deferral or extension;




                                                                                                           ٢

0101521-0000029 UKO3: 2000745137.14                  17


                                                                                                 1061
     20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                            (Explanatory Statement) Pg 1063 of 1648



        (b)     any claim for breach of representation, warranty or undertaking or on an event of default or
                under any indemnity given under or in connection with any document or agreement
                evidencing or constituting any other liability or obligation falling within this definition;

        (c)     any claim for damages or restitution; and

        (d)     any claim as a result of any recovery by any Parent Debt Issuer, any Third Party Security
                Provider, any Debtor or other member of the Group of a Payment on the grounds of
                preference or otherwise,

        and any amounts which would be included in any of the above but for any discharge, non-
        provability, unenforceability or non-allowance of those amounts in any insolvency or other
        proceedings.

        Liabilities Acquisition means, in relation to a person and to any Liabilities, a transaction where that
        person:

        (a)     purchases by way of assignment or transfer;

        (b)     enters into any sub-participation in respect of; or

        (c)     enters into any other agreement or arrangement having an economic effect substantially
                similar to a sub-participation in respect of,

        the rights in respect of those Liabilities.

        Liabilities Sale means a Debt Disposal pursuant to paragraph (e) of Clause 18.1 (Facilitation of
        Distressed Disposals).

        Liabilities Transfer means a transfer of the relevant class of Primary Creditor Liabilities described
        in Clause 6.1 (Option to purchase: Senior Secured Debt Creditors), Clause 6.2 (Option to purchase:
        Second Lien Creditors) or Clause 6.3 (Option to purchase: Parent Debt Creditors).

        Lower Ranking Creditors means in relation to Consent given by any Creditor Representative or
        Bilateral Creditor for the purposes of Clause 32.8 (Deemed consent):

        (a)     under a First Lien Debt Document, the Second Lien Creditors and the Parent Debt Creditors;
                and

        (b)     under a Second Lien Debt Document, the Parent Debt Creditors.

        Lower Ranking Debt Documents means in relation to Consent given by any Creditor
        Representative or Bilateral Creditor for the purposes of Clause 32.8 (Deemed consent):

        (a)     under a First Lien Debt Document, the Second Lien Debt Documents and the Parent Debt
                Documents; and

        (b)     under a Second Lien Debt Document, the Parent Debt Documents.




                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                    18


                                                                                                   1062
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1064 of 1648



        Lower Ranking Security means any Transaction Security which, as required under the applicable
        law of such Transaction Security, is expressed to be lower ranking than any other Transaction
        Security granted over the same assets.

        Majority Facility Lenders means, in relation to any Facility Agreement, the Lenders under that
        Facility Agreement whose Credit Participations in respect of that Facility Agreement at that time
        aggregate more than 50% of the total Credit Participations of all Lenders under and in respect of that
        Facility Agreement at that time.

        Majority Parent Debt Creditors means, at any time, those Parent Debt Creditors whose Parent
        Debt Credit Participations at that time aggregate more than 50% of the total Parent Debt Credit
        Participations at that time.

        Majority Second Lien Creditors means, at any time, those Second Lien Creditors whose Second
        Lien Credit Participations at that time aggregate more than 50% of the total Second Lien Credit
        Participations at that time.

        Majority Senior Secured Creditors means, at any time, those Senior Secured Facility Lenders,
        Senior Secured Noteholders and Senior Secured Hedge Counterparties whose Senior Secured Credit
        Participations at that time aggregate more than 50% of the total Senior Secured Credit Participations
        at that time.

        Majority Super Senior Creditors means, at any time, those Super Senior Creditors (other than the
        Cash Management Providers) whose Super Senior Credit Participations at that time aggregate more
        than 66.67% of the total Super Senior Credit Participations of all Super Senior Creditors (other than
        the Cash Management Providers) at that time.

        Multi-account Overdraft means an Ancillary Facility or Cash Management Facility which is an
        overdraft facility comprising more than one account.

        Multi-account Overdraft Liabilities means the Liabilities arising under any Multi-account
        Overdraft.

        Non-Credit Related Close-Out means a Permitted Hedge Close-Out described in any of
        paragraphs (i), (ii), (iii) or (vi) of Clause 5.9(a) (Permitted Enforcement: Hedge Counterparties).

        Non-Distressed Disposal has the meaning given to that term in Clause 17 (Non-Distressed
        Disposals).

        Noteholders means:

        (a)     in relation to any Senior Secured Notes, the relevant Senior Secured Noteholders;

        (b)     in relation to any Second Lien Notes, the relevant Second Lien Noteholders; and

        (c)     in relation to any Parent Debt Notes, the relevant Parent Debt Noteholders.

        Notes means:

        (a)     any Senior Secured Notes;




                                                                                                            ٢

0101521-0000029 UKO3: 2000745137.14                  19


                                                                                                  1063
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1065 of 1648



        (b)     any Second Lien Notes; and/or

        (c)     any Parent Debt Notes.

        Notes Indenture means:

        (a)     in relation to any Senior Secured Notes, the relevant Senior Secured Notes Indenture;

        (b)     in relation to any Second Lien Notes, the relevant Second Lien Notes Indenture; and

        (c)     in relation to any Parent Debt Notes, the relevant Parent Debt Notes Indenture.

        Notes Issuer means the issuer of any Notes.

        Notes Trustee means:

        (a)     in relation to any Senior Secured Noteholders, the relevant Senior Secured Note Trustee; and

        (b)     in relation to any Second Lien Noteholders, the relevant Second Lien Notes Trustee; and

        (c)     in relation to any Parent Debt Noteholders, the relevant Parent Debt Notes Trustee.

        Notes Trustee Amounts means, in relation to a Notes Trustee, any amounts payable to that Notes
        Trustee or any adviser, receiver, delegate, attorney, agent or appointee of that Notes Trustee (a Notes
        Trustee Appointee) under the Debt Documents, any provisions (including indemnity provisions) for
        fees, costs and expenses in favour of that Notes Trustee or any Notes Trustee Appointee, all
        compensation for services provided by that Notes Trustee or any Notes Trustee Appointee which is
        payable to that Notes Trustee or any Notes Trustee Appointee pursuant to the terms of the Debt
        Documents and all out-of-pocket costs and expenses (including VAT where applicable) properly
        incurred (including reimbursement for expenses incurred) by that Notes Trustee or any Notes
        Trustee Appointee in carrying out its duties or performing any service pursuant to the terms of the
        Debt Documents, including compensation for the costs and expenses of the collection by that Notes
        Trustee of any amount payable to that Notes Trustee for the benefit of the relevant Noteholders, but
        excluding:

        (a)     any payment in relation to any unpaid costs and expenses incurred in respect of any
                litigation initiated by that Notes Trustee or any Notes Trustee Appointee on behalf of that
                Notes Trustee against any: (i) in the case of a Senior Secured Notes Trustee, any other First
                Lien Creditor, (ii) in the case of a Second Lien Notes Trustee, any First Lien Creditor or any
                other Second Lien Creditor or (iii) in the case of a Parent Debt Notes Trustee, any Priority
                Creditor or any other Parent Debt Creditor; and

        (b)     any payment made directly or indirectly on or in respect of any amounts owing under the
                Notes in respect of which it is the Notes Trustee (including principal, interest, premium or
                any other amounts to any of the relevant Noteholders) including VAT where applicable.

        Other Liabilities means, in relation to a Parent Debt Issuer, a Third Party Security Provider, a
        Debtor or any other member of the Group, any trading and other liabilities and obligations (not being
        Borrowing Liabilities or Guarantee Liabilities) it may have to a Subordinated Creditor, Intra-Group
        Lender, Third Party Security Provider or Debtor.




                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                   20


                                                                                                   1064
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1066 of 1648



        Parent Debt Acceleration Event means a Parent Debt Facility Acceleration Event or a Parent Debt
        Notes Acceleration Event.

        Parent Debt Arranger Liabilities means all Liabilities owed by the Debtors to a Parent Debt
        Facility Arranger.

        Parent Debt Automatic Block Event means the occurrence under a Priority Debt Document of an
        Event of Default, in each case relating to the non-payment of:

        (a)     an amount constituting principal or interest; or

        (b)     any other amount in excess of US$500,000 (or its equivalent).

        Parent Debt Credit Participation means in relation to a Parent Debt Noteholder or a Parent Debt
        Facility Lender, the aggregate of:

        (a)     its aggregate Parent Debt Facility Commitments, if any;

        (b)     the aggregate outstanding principal amount of the Parent Debt Notes held by it, if any; and

        (c)     to the extent not falling within paragraphs (a) or (b) above, the aggregate outstanding
                principal amount of any Parent Debt Liabilities in respect of which it is the creditor, if any.

        Parent Debt Creditor Representative means a Parent Debt Facility Agent or a Parent Debt Notes
        Trustee, as the context requires.

        Parent Debt Creditors means the Parent Debt Facility Lenders and the Parent Debt Noteholders.

        Parent Debt Discharge Date means the first date on which both of the Parent Debt Facility
        Discharge Date and the Parent Debt Notes Discharge Date have occurred.

        Parent Debt Documents means the Parent Debt Facility Documents and the Parent Debt Notes
        Documents.

        Parent Debt Enforcement Notice has the meaning given to that term in Clause 8.9 (Permitted
        Enforcement: Parent Debt Creditors).

        Parent Debt Event of Default means an Event of Default under a Parent Debt Facility Agreement
        or Parent Debt Notes Indenture.

        Parent Debt Facility means:

        (a)     any Initial Debt which is designated as a “Parent Debt Facility”; and/or

        (b)     any other loan, letter of credit, guarantee or other credit facility made available to a Parent
                Debt Issuer where any:

                (i)      agent, trustee or other creditor representative in respect of that facility has become a
                         Party as a Parent Debt Facility Agent;

                (ii)     arranger of that facility has become a Party as a Parent Debt Facility Arranger; and



                                                                                                                ٢

0101521-0000029 UKO3: 2000745137.14                    21


                                                                                                     1065
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1067 of 1648



                (iii)    lender or other provider in respect of that facility has become a Party as a Parent
                         Debt Facility Lender,

                in respect of that facility pursuant to Clause 26 (Changes to the Parties).

        Parent Debt Facility Acceleration Event means the Creditor Representative in relation to any
        Parent Debt Facility exercising any of its Acceleration Rights with respect to that Parent Debt
        Facility in accordance with the relevant Parent Debt Facility Agreement.

        Parent Debt Facility Agent means, in relation to a Parent Debt Facility, the person which is an
        initial Party, or which has acceded to this Agreement, as the agent, trustee or other creditor
        representative of the relevant Parent Debt Facility Lenders pursuant to Clause 26 (Changes to the
        Parties).

        Parent Debt Facility Agreement means, in relation to a Parent Debt Facility, the facility agreement
        documenting that Parent Debt Facility.

        Parent Debt Facility Arranger means, in relation to a Parent Debt Facility, any arranger of that
        Parent Debt Facility which is named on the signing pages as a Parent Debt Facility Arranger or
        which becomes a Party as a Parent Debt Facility Arranger in respect of that Parent Debt Facility
        pursuant to Clause 26 (Changes to the Parties).

        Parent Debt Facility Commitment means a "Commitment" (or substantially equivalent term) under
        and as defined in a Parent Debt Facility Agreement.

        Parent Debt Facility Discharge Date means the first date on which all Parent Debt Facility
        Liabilities have been fully and finally discharged to the satisfaction of the relevant Creditor
        Representative(s) or Bilateral Lender (as the case may be), whether or not as the result of an
        Enforcement, and the Parent Debt Facility Lenders are under no further obligation to provide
        financial accommodation to any of the Debtors under the Parent Debt Facility Documents.

        Parent Debt Facility Documents means, in relation to a Parent Debt Facility, the relevant Parent
        Debt Facility Agreement and any “Finance Document” (or any substantially equivalent term) in that
        Parent Debt Facility Agreement.

        Parent Debt Facility Lender means, in relation to a Parent Debt Facility:

        (a)     each "Lender" or “Bank” under and as defined in the relevant Parent Debt Facility
                Agreement and each Issuing Bank and Ancillary Lender under the relevant Parent Debt
                Facility Agreement; and/or

        (b)     any other lender, holder or other creditor of that Parent Debt Facility.

        Parent Debt Facility Liabilities means the Liabilities owed by any Debtor to the Parent Debt
        Facility Lenders under or in connection with the Parent Debt Facility Documents.

        Parent Debt Financing Document means a Parent Debt Facility Agreement or a Parent Debt Notes
        Indenture.

        Parent Debt Group Guarantee means any guarantee by a member of the Group in respect of any
        Parent Debt Notes (whether contained in a Parent Debt Notes Indenture, as a notation of guarantee



                                                                                                          ٢

0101521-0000029 UKO3: 2000745137.14                   22


                                                                                                 1066
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1068 of 1648



        attached to the Parent Debt Notes or otherwise) or any Parent Debt Facility (whether contained in a
        Parent Debt Facility Agreement or otherwise).

        Parent Debt Group Guarantor means any member of the Group which has given any Parent Debt
        Group Guarantee.

        Parent Debt Issuer means:

        (a)     any Holding Company of the Company; or

        (b)     any Subsidiary of any Holding Company of the Company (other than a member of the
                Group),

        which is (or becomes) the issuer of any Parent Debt Notes or the borrower under any Parent Debt
        Facility.

        Parent Debt Liabilities means the Parent Debt Facility Liabilities and the Parent Debt Notes
        Liabilities.

        Parent Debt Noteholders means any registered holder from time to time of any Parent Debt Notes.

        Parent Debt Notes means:

        (a)     any Initial Debt which is designated as “Parent Debt Notes”; and/or

        (b)     any high yield notes, exchange notes or other debt securities issued or to be issued by any
                Parent Debt Issuer which are designated as such by the Company (in its discretion) by
                written notice to the Security Agent from time to time where the trustee in respect of that
                issuance has become a Party as a Parent Debt Notes Trustee in respect of that issuance
                pursuant to Clause 26 (Changes to the Parties).

        Parent Debt Notes Acceleration Event means the Creditor Representative in relation to any Parent
        Debt Notes exercising any of its Acceleration Rights with respect to those Parent Debt Notes in
        accordance with the relevant Parent Debt Notes Indenture.

        Parent Debt Notes Discharge Date means the first date on which all Parent Debt Notes Liabilities
        have been fully and finally discharged to the satisfaction of the relevant Creditor Representative(s),
        whether or not as the result of an Enforcement, and the Parent Debt Noteholders are under no further
        obligation to provide financial accommodation to any of the Debtors under the Parent Debt Notes
        Documents.

        Parent Debt Notes Documents mean each Parent Debt Notes Indenture, the Parent Debt Notes, the
        Common Transaction Security Documents (if expressed to secure the Parent Debt Notes Liabilities),
        any Parent Debt Only Security Documents, the Parent Debt Group Guarantees in respect of the
        Parent Debt Notes, this Agreement and any other document designated as such by the Company and
        the Security Agent.

        Parent Debt Notes Indenture means, in relation to any Parent Debt Notes, the indenture pursuant to
        which those Parent Debt Notes are issued.




                                                                                                            ٢

0101521-0000029 UKO3: 2000745137.14                  23


                                                                                                  1067
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1069 of 1648



        Parent Debt Notes Liabilities means the Liabilities owed by any Debtor to the Parent Debt
        Noteholders under or in connection with the Parent Debt Notes Documents.

        Parent Debt Notes Trustee means, in relation to any Parent Debt Notes, the person which is an
        initial Party, or which has acceded to this Agreement, as the notes trustee of the relevant Parent Debt
        Noteholders pursuant to Clause 26 (Changes to the Parties).

        Parent Debt Only Charged Property means all of the assets which from time to time are, or are
        expressed to be, the subject of the Parent Debt Only Security.

        Parent Debt Only Obligor means any person that is not a member of the Group or a Third Party
        Security Provider that becomes a Party to this Agreement in accordance with Clause 26.18 (New
        Parent Debt Only Obligor)

        Parent Debt Only Secured Obligations means all the Parent Debt Liabilities and all other present
        and future liabilities and obligations at any time due, owing or incurred by any Parent Debt Only
        Obligor to any Parent Debt Secured Party under the Debt Documents (including to the Security
        Agent under Clause 24.3 (Parallel debt)), both actual and contingent and whether incurred solely or
        jointly and as principal or surety or in any other capacity, but not including the Common Secured
        Obligations or the Priority Creditor Secured Obligations.

        Parent Debt Only Security means any Security from any Parent Debt Only Obligor which to the
        extent legally possible and subject to the Agreed Security Principles (or any substantially equivalent
        principles included in any Parent Debt Document):

        (a)     is created in favour of the Security Agent as agent or trustee for the other Parent Debt
                Secured Parties in respect of the Parent Debt Only Secured Obligations; or

        (b)     in the case of any jurisdiction in which effective Security cannot be granted in favour of the
                Security Agent as agent or trustee for the Parent Debt Secured Parties is created in favour of:

                (i)      all the Parent Debt Secured Parties in respect of the Parent Debt Only Secured
                         Obligations; or

                (ii)     the Security Agent under a parallel debt structure, joint and several creditor structure
                         or agency structure for the benefit of all the Parent Debt Secured Parties,

        but not including the Transaction Security.

        Parent Debt Only Security Documents means:

        (a)     any document entered into by any Parent Debt Only Obligor creating or expressed to create
                any Parent Debt Only Security;

        (b)     any other document entered into at any time by any Parent Debt Only Obligor creating any
                Security in favour of any of the Parent Debt Secured Parties as security for any of the Parent
                Debt Only Secured Obligations; and

        (c)     any Security granted under any covenant for further assurance in any of the documents
                referred to in paragraphs (a) and (b) above,




                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                    24


                                                                                                     1068
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1070 of 1648



        but not including the Transaction Security Documents.

        Parent Debt Only Security Property means:

        (a)     the Parent Debt Only Security and all proceeds of that Parent Debt Only Security;

        (b)     all obligations expressed to be undertaken by a Parent Debt Only Obligor to pay amounts in
                respect of the Liabilities to the Security Agent as agent or trustee for the Parent Debt
                Secured Parties (including under Clause 24.3 (Parallel debt)) and secured by the Parent Debt
                Only Security together with all representations and warranties expressed to be given by a
                Parent Debt Only Obligor in favour of the Security Agent as agent or trustee for the Parent
                Debt Secured Parties; and

        (c)     any other amounts or property, whether rights, entitlements, choses in action or otherwise,
                actual or contingent, which the Security Agent is required by the terms of the Debt
                Documents to hold as trustee on trust or as security agent for (or otherwise for the benefit of)
                the Parent Debt Secured Parties,

        but not including the Transaction Security Property.

        Parent Debt Payment Stop Event means an Event of Default having occurred under a Priority Debt
        Document (other than an Event of Default constituting a Parent Debt Automatic Block Event).

        Parent Debt Payment Stop Notice has the meaning given to such term in Clause 8.4 (Issue of
        Parent Debt Payment Stop Notice).

        Parent Debt Secured Parties means the Security Agent, any Receiver or Delegate appointed in
        respect of the Parent Debt Only Security, each Parent Debt Creditor Representative, each Parent
        Debt Facility Arranger and each of the Parent Debt Creditors from time to time.

        Parent Debt Standstill Period means, in relation to a relevant Parent Debt Event of Default, the
        period beginning on the date (the Parent Debt Standstill Start Date) the relevant Parent Debt
        Creditor Representative serves a Parent Debt Enforcement Notice on the Security Agent in respect of
        such relevant Parent Debt Event of Default and ending on the earlier to occur of:

        (a)     the date falling 179 days after the Parent Debt Standstill Start Date;

        (b)     the date the Security Agent takes any Enforcement Action against any Parent Debt Group
                Guarantor provided that if a Parent Debt Standstill Period ends pursuant to this paragraph
                (b), the Parent Debt Creditors may only take the same Enforcement Action in relation to the
                relevant Parent Debt Liabilities (and only against the same entity) as the Enforcement Action
                taken by the Security Agent and may not take any other Enforcement Action against any
                other member of the Group;

        (c)     the date of an Insolvency Event (other than an Insolvency Event directly caused by any
                action taken by or at the request or direction of a Parent Debt Creditor) in relation to the
                relevant Parent Debt Issuer or a particular Parent Debt Group Guarantor against whom
                Enforcement Action is to be taken provided that if a Parent Debt Standstill Period ends
                pursuant to this paragraph (c), the Parent Debt Creditors may only take Enforcement Action
                against that Debtor;




                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   25


                                                                                                    1069
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                           (Explanatory Statement) Pg 1071 of 1648



        (d)     the expiry of any other Parent Debt Standstill Period outstanding at the date such first
                mentioned Parent Debt Standstill Period commenced (unless that expiry occurs as a result of
                a cure, waiver or other permitted remedy); and

        (e)     the date on which the Majority Super Senior Creditors, the Majority Senior Secured
                Creditors and the Majority Second Lien Creditors give their consent to an early termination
                of the Parent Debt Standstill Period.

        Party means a party to this Agreement.

        Payment means, in respect of any Liabilities (or any other liabilities or obligations), a payment,
        prepayment, repayment, redemption, defeasance or discharge of those Liabilities (or other liabilities
        or obligations).

        Payment Netting means:

        (a)     in respect of a Hedging Agreement or a Hedging Ancillary Document based on an ISDA
                Master Agreement, netting under section 2(c) of the relevant ISDA Master Agreement; and

        (b)     in respect of a Hedging Agreement or a Hedging Ancillary Document not based on an ISDA
                Master Agreement, netting pursuant to any provision of that Hedging Agreement or a
                Hedging Ancillary Document which has a similar effect to the provision referenced in
                paragraph (a) above.

        Permitted Cash Management Payment means the Payments permitted by Clause 4.1 (Payment of
        Cash Management Liabilities).

        Permitted First Lien Debt Payments means the Payments permitted by Clause 3.1 (Payment of
        First Lien Liabilities).

        Permitted Gross Outstandings means, in relation to a Multi-account Overdraft, any amount, not
        exceeding its Designated Gross Amount, which is the aggregate amount of the gross debit balance of
        overdrafts comprised in that Multi-account Overdraft.

        Permitted Hedge Close-Out means, in relation to a hedging transaction under a Hedging
        Agreement, a termination or close-out of that hedging transaction which is permitted pursuant to
        Clause 5.9 (Permitted Enforcement: Hedge Counterparties).

        Permitted Hedge Payments means the Payments permitted by Clause 5.3 (Permitted Payments:
        Hedging Liabilities).

        Permitted Intra-Group Payments means the Payments permitted by Clause 9.2 (Permitted
        Payments: Intra-Group Liabilities).

        Permitted Multi-account Overdraft Discharge means any discharge (including by way of netting
        or set-off) by an Ancillary Lender or a Cash Management Provider of any Multi-account Overdraft
        Liabilities:

        (a)     in the case of any Multi-account Overdraft which has a Designated Net Amount which is
                greater than (being a positive amount) or equal to zero, to the extent permitted under the
                relevant First Lien Debt Document or Ancillary Document (as the case may be); or



                                                                                                           ٢

0101521-0000029 UKO3: 2000745137.14                  26


                                                                                                 1070
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1072 of 1648



        (b)     in the case of any other Multi-account Overdraft, to the extent that the relevant discharge
                represents a reduction of the Permitted Gross Outstandings of that Multi-account Overdraft
                to or towards an amount equal to its Designated Net Amount.

        Permitted Parent Debt Payments means the Payments permitted by Clause 8.2 (Permitted
        Payments: Parent Debt Liabilities).

        Permitted Payment means a Permitted Primary Creditor Payment, a Permitted Intra-Group
        Payment or a Permitted Subordinated Payment.

        Permitted Primary Creditor Payments means a Permitted Hedge Payment, a Permitted Cash
        Management Payment, a Permitted First Lien Debt Payment, a Permitted Second Lien Debt Payment
        or a Permitted Parent Debt Payment.

        Permitted Second Lien Debt Payments means the Payments permitted by Clause 7.2 (Permitted
        Payments: Second Lien Liabilities).

        Permitted Subordinated Payment means the Payments permitted by Clause 10.2 (Permitted
        Payments: Subordinated Liabilities).

        Primary Creditor Liabilities means the First Lien Liabilities, the Second Lien Liabilities and the
        Parent Debt Liabilities.

        Primary Creditors means the First Lien Creditors, the Second Lien Creditors and the Parent Debt
        Creditors.

        Primary Debt Documents means the Hedging Agreements, the Cash Management Agreements, the
        First Lien Debt Documents, the Second Lien Debt Documents and the Parent Debt Documents.

        Primary Financing Document means a Facility Agreement or a Notes Indenture.

        Primary Liabilities means the Primary Creditor Liabilities, the Arranger Liabilities, the Creditor
        Representative Liabilities and the Security Agent Liabilities.

        Prior Ranking Creditors means:

        (a)     when used in relation to the Second Lien Liabilities, the First Lien Creditors; and

        (b)     when used in relation to the Parent Debt Liabilities, the First Lien Creditors and the Second
                Lien Creditors.

        Prior Ranking Default means:

        (a)     when used in relation to the Second Lien Liabilities, an Event of Default under a First Lien
                Facility Agreement or a Senior Secured Notes Indenture; and

        (b)     when used in relation to the Parent Debt Liabilities, an Event of Default under a First Lien
                Facility Agreement, a Senior Secured Notes Indenture, a Second Lien Facility Agreement or
                a Second Lien Notes Indenture.

        Prior Ranking Financing Documents means:



                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                   27


                                                                                                      1071
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1073 of 1648



        (a)     when used in relation to the Second Lien Liabilities, each First Lien Facility Agreement and
                each Senior Secured Notes Indenture; and

        (b)     when used in relation to the Parent Debt Liabilities, each First Lien Facility Agreement, each
                Senior Secured Notes Indenture, each Second Lien Facility Agreement and each Second
                Lien Notes Indenture.

        Prior Ranking Liabilities means:

        (a)     when used in relation to the Second Lien Liabilities, the First Lien Liabilities; and

        (b)     when used in relation to the Parent Debt Liabilities, the First Lien Liabilities and the Second
                Lien Liabilities.

        Priority Creditor Charged Property means all of the assets which from time to time are, or are
        expressed to be, the subject of the Priority Creditor Transaction Security.

        Priority Creditor Facility Arranger means a Super Senior Facility Arranger, a Senior Secured
        Facility Arranger or a Second Lien Facility Arranger.

        Priority Creditor Liabilities means the Primary Creditor Liabilities other than the Parent Debt
        Liabilities.

        Priority Creditor Representative means a Super Senior Facility Agent, a Senior Secured Creditor
        Representative or a Second Lien Creditor Representative.

        Priority Creditor Secured Obligations means all the Priority Creditor Liabilities and all other
        present and future liabilities and obligations at any time due, owing or incurred by any member of
        the Group and by each Debtor to any Priority Secured Party under the Priority Debt Documents
        (including to the Security Agent under Clause 24.3 (Parallel debt)), both actual and contingent and
        whether incurred solely or jointly and as principal or surety or in any other capacity.

        Priority Creditor Security Property means:

        (a)     the Priority Creditor Transaction Security and all proceeds of that Priority Creditor
                Transaction Security;

        (b)     all obligations expressed to be undertaken by a Debtor or a Third Party Security Provider to
                pay amounts in respect of the Liabilities to the Security Agent as security agent or trustee for
                the Priority Secured Parties (including under Clause 24.3 (Parallel debt)) and secured by the
                Priority Creditor Transaction Security together with all representations and warranties
                expressed to be given by a Debtor or a Third Party Security Provider in favour of the
                Security Agent as security agent or trustee for the Priority Secured Parties;

        (c)     the Security Agent's interest in any trust fund in any amounts to be applied for the benefit
                only of the Priority Secured Parties created pursuant Clause 12 (Turnover of Receipts); and

        (d)     any other amounts or property, whether rights, entitlements, choses in action or otherwise,
                actual or contingent, which the Security Agent is required by the terms of the Debt
                Documents to hold as trustee on trust or as security agent for (or otherwise for the benefit of)
                the Priority Secured Parties.



                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   28


                                                                                                    1072
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1074 of 1648



        Priority Creditor Transaction Security means any Security from any member of the Group or
        Third Party Security Provider which to the extent legally possible and subject to any Agreed Security
        Principles:

        (a)     is created in favour of the Security Agent as agent or trustee for the other Priority Secured
                Parties in respect of the Priority Creditor Secured Obligations; or

        (b)     in the case of any jurisdiction in which effective Security cannot be granted in favour of the
                Security Agent as agent or trustee for the Priority Secured Parties is created in favour of:

                (i)      all the Priority Secured Parties in respect of the Priority Creditor Secured
                         Obligations; or

                (ii)     the Security Agent under a parallel debt structure, joint and several creditor structure
                         or agency structure for the benefit of all the Priority Secured Parties,

                and which (subject to the terms of this Agreement) ranks in the order of priority
                contemplated in Clause 2.2 (Transaction Security).

        Priority Creditor Transaction Security Documents means:

        (a)     any document entered into by any member of the Group or Third Party Security Provider
                creating or expressed to create any Priority Creditor Transaction Security;

        (b)     any other document entered into at any time by any of the Debtors or any Third Party
                Security Provider creating any guarantee, indemnity, Security or other assurance against
                financial loss in favour of any of the Priority Secured Parties as security for any of the
                Priority Creditor Secured Obligations; and

        (c)     any Security granted under any covenant for further assurance in any of the documents
                referred to in paragraphs (a) and (b) above.

        Priority Creditors means the Primary Creditors other than the Parent Debt Creditors.

        Priority Debt Document means each of this Agreement, the Hedging Agreements, the Super Senior
        Facility Documents, the Cash Management Agreements, the Senior Secured Debt Documents, the
        Second Lien Debt Documents, the Transaction Security Documents and any other document
        designated as such by the Security Agent and the Company.

        Priority Discharge Date means the latest to occur of the Super Senior Discharge Date, the Senior
        Secured Creditor Discharge Date and the Second Lien Discharge Date.

        Priority Secured Parties means the Security Agent, any Receiver or Delegate appointed in respect
        of the Priority Creditor Transaction Security, each Priority Creditor Representative, each Priority
        Creditor Facility Arranger and each of the Priority Creditors from time to time.

        Proceeds Loan means each loan, bond or other debt instrument pursuant which the proceeds of any
        issue of Parent Debt Notes or any Parent Debt Facility are lent by the issuer of those Parent Debt
        Notes or the borrower of that Parent Debt Facility to a member of the Group.

        Property of a member of the Group or of a Debtor means:



                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                    29


                                                                                                     1073
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                           (Explanatory Statement) Pg 1075 of 1648



        (a)     any asset of that member of the Group or of that Debtor;

        (b)     any Subsidiary of that member of the Group or of that Debtor; and

        (c)     any asset of any such Subsidiary.

        Receiver means a receiver or receiver and manager or administrative receiver of the whole or any
        part of the Charged Property or the Parent Debt Only Charged Property.

        Recoveries means the Common Recoveries and the Parent Debt Recoveries (each as defined in
        Clause 21.1 (Order of application: Common Recoveries) and Clause 21.3 (Order of application:
        Parent Debt Recoveries) respectively).

        Relevant Ancillary Lender means, in respect of any Cash Cover, the Ancillary Lender (if any) for
        which that Cash Cover is provided.

        Relevant Cash Management Provider means, in respect of any Cash Cover, the Cash Management
        Provider (if any) for which that Cash Cover is provided.

        Relevant Issuing Bank means, in respect of any Cash Cover, the Issuing Bank (if any) for which
        that Cash Cover is provided.

        Relevant Liabilities means:

        (a)     in the case of a Creditor:

                (i)      the Liabilities owed to Creditors ranking (in accordance with the    terms of this
                         Agreement) pari passu with or in priority to that Creditor (as the   case may be)
                         together with all Creditor Representative Liabilities owed to         the Creditor
                         Representative(s) of those Creditors and any Arranger Liabilities    owed to any
                         Arranger of those Liabilities; and

                (ii)     all present and future liabilities and obligations, actual and contingent, of the
                         Debtors to the Security Agent; and

        (b)     in the case of a Debtor, the Liabilities owed to the Creditors, the Creditor Representative
                Liabilities owed to the Creditor Representatives of those Creditors together with all present
                and future liabilities and obligations, actual and contingent, of the Debtors to the Security
                Agent and any Arranger Liabilities owed to any Arranger of those Liabilities.

        Required Creditor Consent means a Required Super Senior Creditor Consent, a Required Senior
        Secured Creditor Consent, a Required Second Lien Creditor Consent, and/or a Required Parent Debt
        Creditor Consent, as the context requires.

        Required Parent Debt Creditor Consent means, if any proposed matter, step or action taken prior
        to the Parent Debt Discharge Date is prohibited by the terms of:

        (a)     any Parent Debt Facility Document, the prior consent of the Majority Facility Lenders under
                the relevant Parent Debt Facility Agreement; or




                                                                                                           ٢

0101521-0000029 UKO3: 2000745137.14                  30


                                                                                                 1074
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                           (Explanatory Statement) Pg 1076 of 1648



        (b)     any Parent Debt Notes Document, the prior consent of the relevant Parent Debt Notes
                Trustee acting on behalf of the requisite Parent Debt Noteholders.

        Required Prior Ranking Creditor Consent means:

        (a)     when used in relation to the Senior Secured Creditor Liabilities, a Required Super Senior
                Creditor Consent;

        (b)     when used in relation to the Second Lien Liabilities, a Required Super Senior Creditor
                Consent and a Required Senior Secured Creditor Consent; and

        (c)     when used in relation to the Parent Debt Liabilities, a Required Super Senior Creditor
                Consent, a Required Senior Secured Creditor Consent, a Required Second Lien Creditor
                Consent.

        Required Second Lien Creditor Consent means, if any proposed matter, step or action taken prior
        to the Second Lien Discharge Date is prohibited by the terms of:

        (a)     any Second Lien Facility Document, the prior consent of the Majority Facility Lenders under
                the relevant Second Lien Facility Agreement; or

        (b)     any Second Lien Notes Document, the prior consent of the relevant Second Lien Notes
                Trustee acting on behalf of the requisite Second Lien Noteholders.

        Required Senior Secured Creditor Consent means, if any proposed matter, step or action taken
        prior to the Senior Secured Debt Discharge Date is prohibited by the terms of:

        (a)     any Senior Secured Facility Document, the prior consent of the Majority Facility Lenders
                under the relevant Senior Secured Facility Agreement; or

        (b)     any Senior Secured Notes Document, the prior consent of the relevant Senior Secured Notes
                Trustee acting on behalf of the requisite Senior Secured Noteholders.

        Required Super Senior Creditor Consent means, if any proposed matter, step or action taken prior
        to the Super Senior Discharge Date is prohibited by the terms of a Super Senior Facility Agreement,
        the prior consent of the Majority Facility Lenders under that Super Senior Facility Agreement.

        Restricted Subsidiary means a Subsidiary of the Company other than an Unrestricted Subsidiary.

        Second Lien Acceleration Event means a Second Lien Facility Acceleration Event or a Second
        Lien Notes Acceleration Event.

        Second Lien Arranger Liabilities means all Liabilities owed by the Debtors to a Second Lien
        Facility Arranger.

        Second Lien Automatic Block Event means the occurrence under a First Lien Debt Document of
        an Event of Default, in each case relating to the non-payment of:

        (a)     an amount constituting principal or interest; or

        (b)     any other amount in excess of US$500,000 (or its equivalent).



                                                                                                         ٢

0101521-0000029 UKO3: 2000745137.14                   31


                                                                                               1075
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1077 of 1648



        Second Lien Credit Participation means in relation to a Second Lien Noteholder or a Second Lien
        Facility Lender, the aggregate of:

        (a)     its aggregate Second Lien Facility Commitments, if any;

        (b)     the aggregate outstanding principal amount of the Second Lien Notes held by it, if any; and

        (c)     to the extent not falling within paragraphs (a) or (b) above, the aggregate outstanding
                principal amount of any Second Lien Liabilities in respect of which it is the creditor, if any.

        Second Lien Creditor Representative means a Second Lien Facility Agent or a Second Lien Notes
        Trustee, as the context requires.

        Second Lien Creditors means the Second Lien Facility Lenders and the Second Lien Noteholders.

        Second Lien Debt Documents means the Second Lien Facility Documents and the Second Lien
        Notes Documents.

        Second Lien Debt Issuer means the issuer of any Second Lien Notes or a borrower under any
        Second Lien Facility.

        Second Lien Discharge Date means the first date on which both of the Second Lien Facility
        Discharge Date and the Second Lien Notes Discharge Date have occurred.

        Second Lien Enforcement Notice has the meaning given to that term in Clause 7.9 (Permitted
        Enforcement: Second Lien Creditors).

        Second Lien Event of Default means an Event of Default under a Second Lien Facility Agreement
        or Second Lien Notes Indenture.

        Second Lien Facility means:

        (a)     any Initial Debt which is designated as a “Second Lien Facility”; and/or

        (b)     any other loan, letter of credit, guarantee or other credit facility made available to a member
                of the Group where any:

                (i)      agent, trustee or other creditor representative in respect of that facility has become a
                         Party as a Second Lien Facility Agent;

                (ii)     arranger of that facility has become a Party as a Second Lien Facility Arranger; and

                (iii)    lender or other provider in respect of that facility has become a Party as a Second
                         Lien Facility Lender,

                in respect of that facility pursuant to Clause 26 (Changes to the Parties).

        Second Lien Facility Acceleration Event means the Creditor Representative in relation to any
        Second Lien Facility exercising any of its Acceleration Rights with respect to that Second Lien
        Facility in accordance with the relevant Second Lien Facility Agreement.




                                                                                                                ٢

0101521-0000029 UKO3: 2000745137.14                    32


                                                                                                     1076
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                           (Explanatory Statement) Pg 1078 of 1648



        Second Lien Facility Agent means, in relation to a Second Lien Facility, the person which is an
        initial Party, or which has acceded to this Agreement, as the agent, trustee or other creditor
        representative of the relevant Second Lien Facility Lenders pursuant to Clause 26 (Changes to the
        Parties).

        Second Lien Facility Agreement means, in relation to a Second Lien Facility, the facility
        agreement documenting that Second Lien Facility.

        Second Lien Facility Arranger means, in relation to a Second Lien Facility, any arranger of that
        Second Lien Facility which is named on the signing pages as a Second Lien Facility Arranger or
        which becomes a Party as a Second Lien Facility Arranger in respect of that Second Lien Facility
        pursuant to Clause 26 (Changes to the Parties).

        Second Lien Facility Commitment means a "Commitment" (or substantially equivalent term)
        under and as defined in a Second Lien Facility Agreement.

        Second Lien Facility Discharge Date means the first date on which all Second Lien Facility
        Liabilities have been fully and finally discharged to the satisfaction of the relevant Creditor
        Representative(s) or Bilateral Lender (as the case may be), whether or not as the result of an
        Enforcement, and the Second Lien Facility Lenders are under no further obligation to provide
        financial accommodation to any of the Debtors under the Second Lien Facility Documents.

        Second Lien Facility Documents means, in relation to a Second Lien Facility, the relevant Second
        Lien Facility Agreement and any “Finance Document” (or any substantially equivalent term) in that
        Second Lien Facility Agreement.

        Second Lien Facility Lender means, in relation to a Second Lien Facility:

        (a)     each "Lender" or “Bank” under and as defined in the relevant Second Lien Facility
                Agreement and each Issuing Bank and Ancillary Lender under the relevant Second Lien
                Facility Agreement; and/or

        (b)     any other lender, holder or other creditor of that Second Lien Facility.

        Second Lien Facility Liabilities means the Liabilities owed by any Debtor to the Second Lien
        Facility Lenders under or in connection with the Second Lien Facility Documents.

        Second Lien Financing Document means a Second Lien Facility Agreement or a Second Lien
        Notes Indenture.

        Second Lien Group Guarantee means any guarantee by a member of the Group in respect of any
        Second Lien Notes (whether contained in a Second Lien Notes Indenture, as a notation of guarantee
        attached to the Second Lien Notes or otherwise) or any Second Lien Facility (whether contained in a
        Second Lien Facility Agreement or otherwise).

        Second Lien Group Guarantor means any member of the Group which has given any Second Lien
        Group Guarantee.

        Second Lien Liabilities means the Second Lien Facility Liabilities and the Second Lien Notes
        Liabilities.




                                                                                                         ٢

0101521-0000029 UKO3: 2000745137.14                   33


                                                                                               1077
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1079 of 1648



        Second Lien Noteholders means any registered holder from time to time of any Second Lien Notes.

        Second Lien Notes means:

        (a)     any Initial Debt which is designated as “Second Lien Notes”; and/or

        (b)     any high yield notes, exchange notes or other debt securities issued or to be issued by any
                member of the Group which are designated as such by the Company (in its discretion) by
                written notice to the Security Agent from time to time where the trustee in respect of that
                issuance has become a Party as a Second Lien Notes Trustee in respect of that issuance
                pursuant to Clause 26 (Changes to the Parties).

        Second Lien Notes Acceleration Event means the Creditor Representative in relation to any
        Second Lien Notes exercising any of its Acceleration Rights with respect to those Second Lien Notes
        in accordance with the relevant Second Lien Notes Indenture.

        Second Lien Notes Discharge Date means the first date on which all Second Lien Notes Liabilities
        have been fully and finally discharged to the satisfaction of the relevant Creditor Representative(s),
        whether or not as the result of an Enforcement, and the Second Lien Noteholders are under no
        further obligation to provide financial accommodation to any of the Debtors under the Second Lien
        Notes Documents.

        Second Lien Notes Documents mean each Second Lien Notes Indenture, the Second Lien Notes,
        the Transaction Security Documents, the Second Lien Group Guarantees, this Agreement and any
        other document designated as such by the Company and the Security Agent.

        Second Lien Notes Indenture means, in relation to any Second Lien Notes, the indenture pursuant
        to which those Second Lien Notes are issued.

        Second Lien Notes Liabilities means the Liabilities owed by any Debtor to the Second Lien
        Noteholders under or in connection with the Second Lien Notes Documents.

        Second Lien Notes Trustee means, in relation to any Second Lien Notes, the person which is an
        initial Party, or which has acceded to this Agreement, as the notes trustee of the relevant Second
        Lien Noteholders pursuant to Clause 26 (Changes to the Parties).

        Second Lien Payment Stop Event means:

        (a)     any Second Lien Automatic Block Event;

        (b)     an Event of Default which is continuing under any First Lien Debt Document with respect to
                “insolvency” or “insolvency proceedings” (or any substantially equivalent provision)
                including any Insolvency Event;

        (c)     an Event of Default which is continuing under any First Lien Debt Document as a result of a
                breach of any financial covenant;

        (d)     an Event of Default which is continuing under any First Lien Debt Document which has or
                is reasonably likely to have a Material Adverse Effect (as defined in the relevant First Lien
                Debt Document); or




                                                                                                            ٢

0101521-0000029 UKO3: 2000745137.14                  34


                                                                                                  1078
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                           (Explanatory Statement) Pg 1080 of 1648



        (e)     any First Lien Acceleration Event.

        Second Lien Payment Stop Notice has the meaning given to such term in Clause 7.4 (Issue of
        Second Lien Payment Stop Notice).

        Second Lien Standstill Period means, in relation to a relevant Second Lien Event of Default, the
        period beginning on the date (the Second Lien Standstill Start Date) the relevant Second Lien
        Creditor Representative serves a Second Lien Enforcement Notice on the Security Agent in respect
        of such relevant Second Lien Event of Default and ending on the earlier to occur of:

        (a)     the date falling 120 days after the Second Lien Standstill Start Date;

        (b)     the date the Security Agent takes any Enforcement Action against any Second Lien Group
                Guarantor provided that if a Second Lien Standstill Period ends pursuant to this paragraph
                (b), the Second Lien Creditors may only take the same Enforcement Action in relation to the
                relevant Second Lien Liabilities (and only against the same entity) as the Enforcement
                Action taken by the Security Agent and may not take any other Enforcement Action against
                any other Debtor or member of the Group;

        (c)     the date of an Insolvency Event (other than an Insolvency Event directly caused by any
                action taken by or at the request or direction of a Second Lien Creditor) in relation to the
                relevant Second Lien Debt Issuer or a particular Second Lien Group Guarantor against
                whom Enforcement Action is to be taken provided that if a Second Lien Standstill Period
                ends pursuant to this paragraph (c), the Second Lien Creditors may only take Enforcement
                Action against that Debtor;

        (d)     the expiry of any other Second Lien Standstill Period outstanding at the date such first
                mentioned Second Lien Standstill Period commenced (unless that expiry occurs as a result
                of a cure, waiver or other permitted remedy); and

        (e)     the date on which the Majority Super Senior Creditors and the Majority Senior Secured
                Creditors give their consent to an early termination of the Second Lien Standstill Period.

        Secured Parties means the Security Agent, any Receiver or Delegate, each Creditor Representative,
        each Arranger and each of the Primary Creditors from time to time.

        Security means a mortgage, charge, pledge, lien or other security interest securing any obligation of
        any person or any other agreement or arrangement having a similar effect.

        Security Agent Amounts means fees, costs and expenses of the Security Agent payable to the
        Security Agent for its own account pursuant to the relevant Debt Documents or any engagement
        letter between the Security Agent and a Debtor (including any amount payable to the Security Agent
        by way of indemnity, remuneration or reimbursement for expenses incurred), and the costs incurred
        by the Security Agent in connection with any actual or attempted Enforcement Action which is
        permitted by this Agreement which are recoverable pursuant to the terms of the Debt Documents
        (other than pursuant to Clause 24.3 (Parallel debt)).

        Security Agent Claim has the meaning given to that term in Clause 24.3 (Parallel debt).

        Security Agent Liabilities means all Liabilities owed by the Debtors to the Security Agent
        including Security Agent Amounts (other than pursuant to Clause 24.3 (Parallel debt)).


                                                                                                           ٢

0101521-0000029 UKO3: 2000745137.14                   35


                                                                                                  1079
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1081 of 1648



        Security Agent's Spot Rate of Exchange means, in respect of the conversion of one currency (the
        First Currency) into another currency (the Second Currency):

        (a)     the Security Agent's spot rate of exchange; or

        (b)     (if the Security Agent does not have an available spot rate of exchange) any other publicly
                available spot rate of exchange selected by the Security Agent (acting reasonably),

        for the purchase of the Second Currency with the First Currency in the London foreign exchange
        market at or about 11.00 a.m. (London time) on a particular day, which shall, in either case, be
        notified by the Security Agent in accordance with paragraph (e) of Clause 24.6 (Duties of the
        Security Agent).

        Security Documents means the Transaction Security Documents and the Parent Debt Only Security
        Documents.

        Senior Secured Credit Participation means:

        (a)     in relation to a Senior Secured Hedge Counterparty, its aggregate Senior Secured Hedge
                Credit Participation; and

        (b)     in relation to a Senior Secured Noteholder or a Senior Secured Facility Lender, the aggregate
                of:

                (i)      its aggregate Senior Secured Facility Commitments, if any;

                (ii)     the aggregate outstanding principal amount of the Senior Secured Notes held by it, if
                         any; and

                (iii)    to the extent not falling within paragraphs (i) or (ii) above, the aggregate outstanding
                         principal amount of any Senior Secured Debt Liabilities in respect of which it is the
                         creditor, if any.

        Senior Secured Creditor Discharge Date means the first date on which both of the Senior Secured
        Debt Discharge Date and the Senior Secured Hedging Discharge Date have occurred.

        Senior Secured Creditor Liabilities means the Senior Secured Debt Liabilities and the Senior
        Secured Hedging Liabilities.

        Senior Secured Creditors means the Senior Secured Debt Creditors and the Senior Secured Hedge
        Counterparties.

        Senior Secured Debt Creditor Representative means a Senior Secured Facility Agent or a Senior
        Secured Notes Trustee, as the context requires.

        Senior Secured Debt Creditors means the Senior Secured Facility Lenders and the Senior Secured
        Noteholders.

        Senior Secured Debt Discharge Date means the first date on which both of the Senior Secured
        Facility Discharge Date and the Senior Secured Notes Discharge Date have occurred.




                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                    36


                                                                                                     1080
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1082 of 1648



        Senior Secured Debt Documents means the Senior Secured Facility Documents and the Senior
        Secured Notes Documents.

        Senior Secured Debt Liabilities means the Senior Secured Facility Liabilities and the Senior
        Secured Notes Liabilities.

        Senior Secured Facility means:

        (a)     any Initial Debt which is designated as a “Senior Secured Facility”; and/or

        (b)     any other loan, letter of credit, guarantee or other credit facility made available to a member
                of the Group where any:

                (i)      agent, trustee or other creditor representative in respect of that facility has become a
                         Party as a Senior Secured Facility Agent;

                (ii)     arranger of that facility has become a Party as a Senior Secured Facility Arranger;
                         and

                (iii)    lender or other provider in respect of that facility has become a Party as a Senior
                         Secured Facility Lender,

                in respect of that facility pursuant to Clause 26 (Changes to the Parties).

        Senior Secured Facility Acceleration Event means the Creditor Representative in relation to any
        Senior Secured Facility exercising any of its Acceleration Rights with respect to that Senior Secured
        Facility in accordance with the relevant Senior Secured Facility Agreement.

        Senior Secured Facility Agent means, in relation to a Senior Secured Facility, the person which is
        an initial Party, or which has acceded to this Agreement, as the agent, trustee or other creditor
        representative of the relevant Senior Secured Facility Lenders pursuant to Clause 26 (Changes to the
        Parties).

        Senior Secured Facility Agreement means, in relation to a Senior Secured Facility, the facility
        agreement documenting that Senior Secured Facility.

        Senior Secured Facility Arranger means, in relation to a Senior Secured Facility, any arranger of
        that Senior Secured Facility which is named on the signing pages as a Senior Secured Facility
        Arranger or which becomes a Party as a Senior Secured Facility Arranger in respect of that Senior
        Secured Facility pursuant to Clause 26 (Changes to the Parties).

        Senior Secured Facility Commitment means a "Commitment" (or any substantially equivalent
        term) under and as defined in a Senior Secured Facility Agreement.

        Senior Secured Facility Discharge Date means the first date on which all Senior Secured Facility
        Liabilities have been fully and finally discharged to the satisfaction of the relevant Creditor
        Representative(s) or Bilateral Lender (as the case may be), whether or not as the result of an
        Enforcement, and the Senior Secured Facility Lenders are under no further obligation to provide
        financial accommodation to any of the Debtors under the Senior Secured Facility Documents.




                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                    37


                                                                                                     1081
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1083 of 1648



        Senior Secured Facility Documents means, in relation to a Senior Secured Facility, the relevant
        Senior Secured Facility Agreement and any “Finance Document” (or any substantially equivalent
        term) in that Senior Secured Facility Agreement.

        Senior Secured Facility Lender means, in relation to a Senior Secured Facility:

        (a)     each "Lender" or “Bank” under and as defined in the relevant Senior Secured Facility
                Agreement and each Issuing Bank and Ancillary Lender under the relevant Senior Secured
                Facility Agreement; and/or

        (b)     any other lender, holder or other creditor of that Senior Secured Facility.

        Senior Secured Facility Liabilities means the Liabilities owed by any Debtor to the Senior Secured
        Facility Lenders under or in connection with the Senior Secured Facility Documents.

        Senior Secured Financing Document means a Senior Secured Facility Agreement or a Senior
        Secured Notes Indenture.

        Senior Secured Group Guarantee means any guarantee by a member of the Group in respect of
        any Senior Secured Notes (whether contained in a Senior Secured Notes Indenture, as a notation of
        guarantee attached to the Senior Secured Notes or otherwise) or any Senior Secured Facility
        (whether contained in a Senior Secured Facility Agreement or otherwise).

        Senior Secured Hedge Counterparty means each Hedge Counterparty to the extent it is owed
        Senior Secured Hedging Liabilities.

        Senior Secured Hedge Credit Participation means, in relation to a Senior Secured Hedge
        Counterparty, the aggregate of its Hedge Credit Participations in respect of any hedging transaction
        of that Senior Secured Hedge Counterparty that is a Senior Secured Hedging Liability.

        Senior Secured Hedging Discharge Date means the first date on which all Senior Secured Hedging
        Liabilities have been fully and finally discharged to the satisfaction of the relevant Senior Secured
        Hedge Counterparties (in the case of its Senior Secured Hedging Liabilities only), whether or not as
        the result of an Enforcement, and the Senior Secured Hedge Counterparties are under no further
        obligation to provide financial accommodation to any of the Debtors under the relevant Hedging
        Agreements.

        Senior Secured Hedging Liabilities means the Hedging Liabilities to the extent they are not Super
        Senior Hedging Liabilities.

        Senior Secured Noteholders means any registered holder from time to time of any Senior Secured
        Notes.

        Senior Secured Notes means:

        (a)     any Initial Debt which is designated as “Senior Secured Notes”; and/or

        (b)     any high yield notes, exchange notes or other debt securities issued or to be issued by any
                member of the Group which are designated as such by the Company (in its discretion) by
                written notice to the Security Agent from time to time where the trustee in respect of that




                                                                                                           ٢

0101521-0000029 UKO3: 2000745137.14                   38


                                                                                                 1082
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                           (Explanatory Statement) Pg 1084 of 1648



                issuance has become a Party as a Senior Secured Notes Trustee in respect of that issuance
                pursuant to Clause 26 (Changes to the Parties).

        Senior Secured Notes Acceleration Event means the Creditor Representative in relation to any
        Senior Secured Notes exercising any of its Acceleration Rights with respect to those Senior Secured
        Notes in accordance with the relevant Senior Secured Notes Indenture.

        Senior Secured Notes Discharge Date means the first date on which all Senior Secured Notes
        Liabilities have been fully and finally discharged to the satisfaction of the relevant Creditor
        Representative(s), whether or not as the result of an Enforcement, and the Senior Secured
        Noteholders are under no further obligation to provide financial accommodation to any of the
        Debtors under the Senior Secured Notes Documents.

        Senior Secured Notes Documents mean each Senior Secured Notes Indenture, the Senior Secured
        Notes, the Transaction Security Documents, the Senior Secured Group Guarantees, this Agreement
        and any other document designated as such by the Company and the Security Agent.

        Senior Secured Notes Indenture means, in relation to any Senior Secured Notes, the indenture
        pursuant to which those Senior Secured Notes are issued.

        Senior Secured Notes Liabilities means the Liabilities owed by any Debtor to the Senior Secured
        Noteholders under or in connection with the Senior Secured Notes Documents.

        Senior Secured Notes Trustee means, in relation to any Senior Secured Notes, the person which is
        an initial Party, or which has acceded to this Agreement, as the notes trustee of the relevant Senior
        Secured Noteholders pursuant to Clause 26 (Changes to the Parties).

        Subordinated Creditors means any person which has made a loan available to, granted credit to or
        made any other financial arrangement having similar effect with a Parent Debt Issuer or the
        Company and which is named on the signing pages as a Subordinated Creditor or which becomes a
        Party as a Subordinated Creditor in accordance with the terms of Clause 26 (Changes to the Parties).

        Subordinated Liabilities means the Liabilities owed to the Subordinated Creditors by a Parent Debt
        Issuer or the Company excluding any Liabilities which are Primary Creditor Liabilities.

        Subsidiary means a person of which another person has direct or indirect control or owns directly or
        indirectly more than 50 % of the voting capital or similar right of ownership and control for this
        purpose means the power to direct the management and policies of the person whether through the
        ownership of voting capital, by contract or otherwise.

        Super Senior Credit Participation means:

        (a)     in relation to a Cash Management Provider, the aggregate of its aggregate Cash Management
                Facility Outstandings, if any;

        (b)     in relation to a Super Senior Hedge Counterparty, its aggregate Super Senior Hedge Credit
                Participation; and

        (c)     in relation to a Super Senior Facility Lender, the aggregate of its aggregate Super Senior
                Facility Commitments, if any.




                                                                                                           ٢

0101521-0000029 UKO3: 2000745137.14                  39


                                                                                                 1083
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1085 of 1648



        Super Senior Creditors means the Super Senior Facility Lenders, the Cash Management Providers
        and the Super Senior Hedge Counterparties.

        Super Senior Discharge Date means the first date on which each of the Super Senior Facility
        Discharge Date, the Cash Management Facility Discharge Date and the Super Senior Hedging
        Discharge Date have occurred.

        Super Senior Facility means (other than a Cash Management Facility):

        (a)     any Initial Debt which is designated as a “Super Senior Facility”; and/or

        (b)     any other loan, letter of credit, guarantee or other credit facility made available to a member
                of the Group where any:

                (i)      agent, trustee or other creditor representative in respect of that facility has become a
                         Party as a Super Senior Facility Agent;

                (ii)     arranger of that facility has become a Party as a Super Senior Facility Arranger; and

                (iii)    lender or other provider in respect of that facility has become a Party as a Super
                         Senior Facility Lender,

                in respect of that facility pursuant to Clause 26 (Changes to the Parties).

        Super Senior Facility Acceleration Event means the Creditor Representative or, as the case may
        be, Bilateral Lender, in relation to any Super Senior Facility exercising any of its Acceleration
        Rights with respect to that Super Senior Facility in accordance with the relevant Super Senior
        Facility Agreement.

        Super Senior Facility Agent means, in relation to a Super Senior Facility, the person which is an
        initial Party, or which has acceded to this Agreement, as the agent, trustee or other creditor
        representative of the relevant Super Senior Facility Lenders pursuant to Clause 26 (Changes to the
        Parties).

        Super Senior Facility Agreement means, in relation to a Super Senior Facility, the facility
        agreement (or any other document) documenting that Super Senior Facility.

        Super Senior Facility Arranger means, in relation to a Super Senior Facility, any arranger of that
        Super Senior Facility which is named on the signing pages as a Super Senior Facility Arranger or
        which becomes a Party as a Super Senior Facility Arranger in respect of that Super Senior Facility
        pursuant to Clause 26 (Changes to the Parties).

        Super Senior Facility Commitment means a "Commitment" (or any substantially equivalent term)
        under and as defined in a Super Senior Facility Agreement.

        Super Senior Facility Discharge Date means the first date on which all Super Senior Facility
        Liabilities have been fully and finally discharged to the satisfaction of the relevant Creditor
        Representative(s) or Bilateral Lender (as the case may be), whether or not as the result of an
        Enforcement, and the Super Senior Facility Lenders are under no further obligation to provide
        financial accommodation to any of the Debtors under the Super Senior Facility Documents.




                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                    40


                                                                                                     1084
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1086 of 1648



        Super Senior Facility Documents means, in relation to a Super Senior Facility, the relevant Super
        Senior Facility Agreement and any “Finance Document” (or any substantially equivalent term) in
        that Super Senior Facility Agreement.

        Super Senior Facility Lender means, in relation to a Super Senior Facility:

        (a)     each "Lender" or “Bank” under and as defined in the relevant Super Senior Facility
                Agreement and each Issuing Bank and Ancillary Lender under the relevant Super Senior
                Facility Agreement; and/or

        (b)     any other lender, holder or other creditor of that Super Senior Facility.

        Super Senior Facility Liabilities means the Liabilities owed by any Debtor to the Super Senior
        Facility Lenders under or in connection with the Super Senior Facility Documents.

        Super Senior Hedge Counterparty means each Hedge Counterparty to the extent it is owed Super
        Senior Hedging Liabilities.

        Super Senior Hedge Credit Participation means, in relation to a Super Senior Hedge
        Counterparty, the aggregate of its Hedge Credit Participations in respect of any hedging transaction
        of that Super Senior Hedge Counterparty that is a Super Senior Hedging Liability.

        Super Senior Hedging Certificate means a certificate substantially in the form set out in Schedule
        5 (Form of Super Senior Hedging Certificate).

        Super Senior Hedging Discharge Date means the first date on which all Super Senior Hedging
        Liabilities have been fully and finally discharged to the satisfaction of the relevant Super Senior
        Hedge Counterparties (in the case of its Super Senior Hedging Liabilities only), whether or not as the
        result of an Enforcement, and the Super Senior Hedge Counterparties are under no further obligation
        to provide financial accommodation to any of the Debtors under the relevant Hedging Agreements.

        Super Senior Hedging Liabilities means Hedging Liabilities owed to any Hedge Counterparty to
        the extent designated or redesignated as such in accordance with Clause 5.13 (Designation of Super
        Senior Hedging Liabilities).

        Super Senior Liabilities means the Super Senior Facility Liabilities, the Cash Management
        Liabilities and the Super Senior Hedging Liabilities.

        Super Senior Reset Date means the earliest of:

        (a)     the date on which the relevant Discharge Date occurs with respect to each Initial Debt which
                is designated as a “Super Senior Facility” or a “Cash Management Facility” (each an Initial
                Facility); and

        (b)     any other date agreed between the Company and each Bilateral Lender under each Initial
                Facility.

        TARGET2 means the Trans-European Automated Real-Time Gross Settlement Express Transfer
        payment system which utilities a single shared platform and which was launched on 19 November
        2007.




                                                                                                            ٢

0101521-0000029 UKO3: 2000745137.14                   41


                                                                                                  1085
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1087 of 1648



        TARGET Day means any day on which TARGET2 is open for the settlement of payment in euro.

        Tax means any tax, levy, impost, duty or other charge or withholding of a similar nature (including
        any penalty or interest payable in connection with any failure to pay or any delay in paying any of
        the same).

        Third Party Security Provider means:

        (a)     any person which is named on the signing pages as a Third Party Security Provider; or

        (b)     any person that has provided Transaction Security over any or all of its assets in respect of
                any of the Liabilities but that is not a Debtor in respect of those Liabilities,

        in each case which has not ceased to be a Third Party Security Provider in accordance with the terms
        of this Agreement.

        Transaction Security means the Priority Creditor Transaction Security and the Common
        Transaction Security.

        Transaction Security Documents means the Priority Creditor Transaction Security Documents and
        the Common Transaction Security Documents.

        Transaction Security Property means the Priority Creditor Security Property and the Common
        Security Property.

        Unrestricted Subsidiary means a Subsidiary of the Company which has been designated an
        "Unrestricted Subsidiary" for the purpose of (and in accordance with) all of the Priority Debt
        Documents.

        VAT means:

        (a)     any tax imposed in compliance with the Council Directive of 28 November 2006 on the
                common system of value added tax (EC Directive 2006/112); and

        (b)     any other tax of a similar nature, whether imposed in a member state of the European Union
                in substitution for, or levied in addition to, such tax referred to in paragraph (a) above, or
                imposed elsewhere.

1.2     Construction

(a)     Unless a contrary indication appears, a reference in this Agreement to:

        (i)     any "Ancillary Lender", "Arranger", “Bilateral Creditor”, “Bilateral Lender”, “Cash
                Management Provider”, "Creditor", "Creditor Representative", "Debtor", “First Lien
                Creditor”, "Hedge Counterparty", "Intra-Group Lender", "Issuing Bank", “Lender”,
                “Noteholder”, “Notes Issuer”, “Notes Trustee”, "Parent Debt Creditor", “Parent Debt
                Creditor Representative”, “Parent Debt Facility Agent”, “Parent Debt Facility Arranger",
                “Parent Debt Facility Lender”, “Parent Debt Group Guarantor”, “Parent Debt Issuer”,
                "Parent Debt Noteholder", "Parent Debt Notes Trustee", “Parent Debt Only Obligor”,
                "Party", "Primary Creditor", “Priority Creditor”, "Second Lien Creditor Representative”,
                “Second Lien Creditor", “Second Lien Debt Issuer”, “Second Lien Facility Agent”, “Second



                                                                                                            ٢

0101521-0000029 UKO3: 2000745137.14                  42


                                                                                                  1086
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1088 of 1648



                 Lien Facility Arranger", “Second Lien Facility Lender”, “Second Lien Group Guarantor”,
                 "Second Lien Noteholder", "Second Lien Notes Trustee", "Senior Secured Creditor",
                 “Senior Secured Creditor Representative”, "Senior Secured Debt Creditor", “Senior Secured
                 Facility Agent”, “Senior Secured Facility Arranger", “Senior Secured Facility Lender”,
                 "Senior Secured Noteholder", "Senior Secured Notes Trustee", "Senior Secured Hedge
                 Counterparty", "Security Agent", "Subordinated Creditor" “Super Senior Creditor”, “Super
                 Senior Facility Agent”, "Super Senior Facility Arranger", “Super Senior Facility Lender”,
                 "Super Senior Hedge Counterparty" or “Third Party Security Provider” shall be construed to
                 be a reference to it in its capacity as such and not in any other capacity;

        (ii)     any Party or other person shall be construed so as to include its successors in title, permitted
                 assigns and permitted transferees to, or of, its rights and/or obligations under the Debt
                 Documents and, in the case of the Security Agent, any person for the time being appointed
                 as the Security Agent in accordance with this Agreement;

        (iii)    assets includes present and future properties, revenues and rights of every description;

        (iv)     a Debt Document or any other agreement or instrument is (other than a reference to a Debt
                 Document or any other agreement or instrument in original form) a reference to that Debt
                 Document, or other agreement or instrument, as amended, novated, supplemented, extended
                 or restated as permitted by this Agreement;

        (v)      enforcing (or any derivation) the Transaction Security or the Parent Debt Only Security
                 includes:

                 (A)     the appointment of an administrator (or any analogous officer in any jurisdiction) of
                         a Debtor, a Third Party Security Provider or a Parent Debt Only Obligor by the
                         Security Agent; and

                 (B)     the making of a demand under Clause 24.3 (Parallel debt) by the Security Agent;

        (vi)     a group of Creditors includes all the Creditors and a group of Primary Creditors includes
                 all the Primary Creditors;

        (vii)    indebtedness includes any obligation (whether incurred as principal or as surety) for the
                 payment or repayment of money, whether present or future, actual or contingent;

        (viii)   the original form of a Debt Document or any other agreement or instrument is a reference
                 to that Debt Document, agreement or instrument as originally entered into;

        (ix)     a person includes any individual, firm, company, corporation, government, state or agency
                 of a state or any association, trust, joint venture, consortium, partnership or other entity
                 (whether or not having separate legal personality);

        (x)      proceeds of a Distressed Disposal or of a Debt Disposal includes proceeds in cash;

        (xi)     any matter being permitted under one or more of the Debt Documents shall include
                 references to such matter not being prohibited or otherwise approved under those Debt
                 Documents and a reference to any matter being not prohibited under one or more of the
                 Debt Documents shall include references to such matter being permitted or otherwise
                 approved under those Debt Documents;


                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                    43


                                                                                                     1087
      20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 1089 of 1648



        (xii)    a regulation includes any regulation, rule, official directive, request or guideline (whether or
                 not having the force of law) of any governmental, intergovernmental or supranational body,
                 agency, department or of any regulatory, self-regulatory or other authority or organisation;

        (xiii)   a member of the Restricted Group is wholly-owned only if all of its shares are owned by one
                 other member of the Restricted Group; and

        (xiv)    a provision of law is a reference to that provision as amended or re-enacted from time to
                 time.

(b)     Section, Clause and Schedule headings are for ease of reference only.

(c)     A Default, an Event of Default, a Second Lien Automatic Block Event, a Second Lien Payment Stop
        Event, a Parent Debt Automatic Block Event or a Parent Debt Payment Stop Event is continuing if
        it has not been remedied or waived (or, in the case of a Second Lien Payment Stop Event due to a
        First Lien Acceleration Event, if that First Lien Acceleration Event has not been revoked or
        otherwise ceases to be continuing in accordance with the terms of the relevant Debt Document).

(d)     An Acceleration Event is continuing if it has not been revoked or otherwise ceases to be continuing
        in accordance with the terms of the relevant Debt Document

(e)     The determination that a Second Lien Payment Stop Notice or a Parent Debt Payment Stop Notice is
        outstanding is to be made by reference to the provisions of Clause 7.4 (Issue of Second Lien
        Payment Stop Notice) or Clause 8.4 (Issue of Parent Debt Payment Stop Notice) as the case may be.

(f)     A Primary Creditor providing cash cover for a Letter of Credit means that Primary Creditor paying
        an amount in the currency of the Letter of Credit to an interest-bearing account and the following
        conditions being met:

        (i)      the account is either:

                 (A)     in the name of the Primary Creditor and is with the Issuing Bank for which that cash
                         cover is to be provided and until no amount is or may be outstanding under that
                         Letter of Credit, withdrawals from the account may only be made to pay an Issuing
                         Bank amounts due and payable to it under the relevant Facility Agreement in respect
                         of which that Letter of Credit is issued; or

                 (B)     the account is in the name of the Issuing Bank for which that cash cover is to be
                         provided; and

        (ii)     the Primary Creditor has executed documentation in form and substance satisfactory to the
                 Issuing Bank for which that cash cover is to be provided, creating a first ranking security
                 interest, or other collateral arrangement, in respect of the amount of that cash cover.

(g)     To the extent that any Super Senior Creditor is holding any Cash Cover, for the purpose of this
        Agreement, the Credit Participation of that Super Senior Creditor shall be reduced by the amount of
        that Cash Cover. For the purpose of determining whether any Discharge Date has occurred,
        Liabilities will be deemed to have been fully and finally discharged if Cash Cover has been provided
        in respect of all of those Liabilities.




                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                    44


                                                                                                     1088
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1090 of 1648



(h)     To the extent that any Debt Document refers to or incorporates by reference the provisions of this
        Clause 1.2, where the context requires, that shall also include a reference to (or incorporate by
        reference) Clauses 1.3 (Local law terms and provisions) to 1.6 (Creditor Representatives acting on
        behalf of Creditors).

1.3     Local law terms and provisions

        The provisions set out in Schedule 9 (Local Law Provisions) shall apply to this Agreement.

1.4     Self-dealing and multi-representation

(a)     Each Debtor and Third Party Security Provider (other than the Company) releases, for all purposes
        under the Debt Documents, the Company from the restrictions of (to the extent that such restrictions
        would otherwise apply) on self-dealing and multi-representation and any similar restrictions under
        any other applicable law, in each case, to the fullest extent legally possible.

(b)     Each Debtor, Third Party Security Provider, Intra-Group Lender, Subordinated Creditor and Parent
        Debt Only Obligor releases, for all purposes under the Debt Documents, the Security Agent and each
        Creditor Representative from the restrictions of (to the extent that such restrictions would otherwise
        apply) on self-dealing and multi-representation and any similar restrictions under any other
        applicable law, in each case, to the fullest extent legally possible.

(c)     If and to the extent that a Party sub-delegates (by power of attorney or otherwise) any powers
        granted to it pursuant to the Debt Documents (or any of them), paragraphs (a) and (b) above shall
        extend to include such sub-delegation from the restrictions on self-dealing and multi-representation.

(d)     If a Secured Party is prohibited by its constitutional documents, by-laws or otherwise from validly
        granting an exemption on self-dealing or multi-representation, it shall either act in accordance with
        the terms of and as required pursuant to this Agreement and/or any Primary Debt Document or grant
        a special power of attorney to a party acting on its behalf in a manner that is not otherwise prohibited
        by its constitutional documents, by-laws or law.

1.5     Consents and other actions

        If any provision of this Agreement refers to or otherwise contemplates any Consent, notification or
        other step or action (an Action) which may be required from or by any person:

        (a)     which is not a Party at such time (with a Primary Creditor being deemed to be Party for the
                purposes of this paragraph if the Creditor Representative acting on its behalf is a Party);

        (b)     in respect of any agreement which is not in existence at such time;

        (c)     in respect of any indebtedness which has not been committed or incurred (or an agreement in
                relation thereto) at such time; or

        (d)     in respect of Liabilities or Creditors (or other persons) for which the relevant Discharge Date
                has occurred at or prior to such time or concurrently with any Action coming into effect,

        unless otherwise agreed or specified by the Company, that Action shall not be required (or be
        required from any such person that is a party thereto) and no such provision shall, or shall be
        construed so as to, in any way prohibit or restrict the rights or actions of any member of the Group.



                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   45


                                                                                                    1089
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1091 of 1648



1.6     Creditor Representatives acting on behalf of Creditors

(a)     References to a Creditor Representative acting on behalf of the Super Senior Facility Lenders of
        which it is the Creditor Representative means such Creditor Representative acting on behalf of the
        Super Senior Facility Lenders of which it is the Creditor Representative with the consent of the
        proportion of such Super Senior Facility Lenders required under and in accordance with the
        applicable Super Senior Facility Agreement (provided that if the relevant Super Senior Facility
        Agreement does not specify a voting threshold for a particular matter, the threshold will be a simple
        majority of the outstanding principal amount under the Super Senior Facility Agreement (excluding
        any Super Senior Facility Liabilities owned by a member of the Group)). A Creditor Representative
        will be entitled to seek instructions from the Super Senior Facility Lenders of which it is the Creditor
        Representative to the extent required by the applicable Super Senior Facility Agreement, as the case
        may be, as to any action to be taken by it under this Agreement.

(b)     References to a Creditor Representative acting on behalf of the Senior Secured Debt Creditors of
        which it is the Creditor Representative means such Creditor Representative acting on behalf of the
        Senior Secured Debt Creditors of which it is the Creditor Representative with the consent of the
        proportion of such Senior Secured Debt Creditors required under and in accordance with the
        applicable Senior Secured Financing Document (provided that if the relevant Senior Secured
        Financing Document does not specify a voting threshold for a particular matter, the threshold will be
        a simple majority of the outstanding principal amount under the applicable Senior Secured Financing
        Document (excluding any Senior Secured Creditor Liabilities owned by a member of the Group)). A
        Creditor Representative will be entitled to seek instructions from the Senior Secured Debt Creditors
        of which it is the Creditor Representative to the extent required by the applicable Senior Secured
        Financing Document, as the case may be, as to any action to be taken by it under this Agreement.

(c)     References to a Creditor Representative acting on behalf of the Second Lien Creditors of which it is
        the Creditor Representative means such Creditor Representative acting on behalf of the Second Lien
        Creditors of which it is the Creditor Representative with the consent of the proportion of such
        Second Lien Creditors required under and in accordance with the applicable Second Lien Financing
        Document (provided that if the relevant Second Lien Financing Document does not specify a voting
        threshold for a particular matter, the threshold will be a simple majority of the outstanding principal
        amount under the applicable Second Lien Financing Document (excluding any Second Lien
        Liabilities owned by a member of the Group)). A Creditor Representative will be entitled to seek
        instructions from the Second Lien Creditors of which it is the Creditor Representative to the extent
        required by the applicable Second Lien Financing Document, as the case may be, as to any action to
        be taken by it under this Agreement.

(d)     References to a Creditor Representative acting on behalf of the Parent Debt Creditors of which it is
        the Creditor Representative means such Creditor Representative acting on behalf of the Parent Debt
        Creditors of which it is the Creditor Representative with the consent of the proportion of such Parent
        Debt Creditors required under and in accordance with the applicable Parent Debt Financing
        Document (provided that if the relevant Parent Debt Financing Document does not specify a voting
        threshold for a particular matter, the threshold will be a simple majority of the outstanding principal
        amount under the applicable Parent Debt Financing Document (excluding any Parent Debt
        Liabilities owned by a member of the Group)). A Creditor Representative will be entitled to seek
        instructions from the Parent Debt Creditors of which it is the Creditor Representative to the extent
        required by the applicable Parent Debt Financing Document, as the case may be, as to any action to
        be taken by it under this Agreement.




                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   46


                                                                                                    1090
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1092 of 1648



1.7     Third party rights

(a)     Unless expressly provided to the contrary in this Agreement, a person who is not a Party has no right
        under the Contracts (Rights of Third Parties) Act 1999 (the Third Parties Act) to enforce or to
        enjoy the benefit of any term of this Agreement.

(b)     Notwithstanding any term of this Agreement, the consent of any person who is not a Party is not
        required to rescind or vary this Agreement at any time.

(c)     Any Receiver, Delegate or any other person described in paragraph (b) of Clause 24.13 (Exclusion
        of liability) may, subject to this Clause 1.7 and the Third Parties Act, rely on any Clause of this
        Agreement which expressly confers rights on it.

(d)     The Third Parties Act shall apply to this Agreement in respect of any Noteholder. For the purposes
        of paragraph (b) above and this paragraph (d), upon any person becoming a Noteholder, such person
        shall be deemed to be a Party to this Agreement and shall be bound by the provisions of this
        Agreement and be deemed to receive the benefits of this Agreement, and be subject to the terms and
        conditions hereof, as if such person were a Party hereto.

1.8     Guarantee Limitations

        Any guarantee or indemnity or hold harmless obligation or subordination or any other obligation or
        liability (including under Schedule 6 (Guarantee and Indemnity)) by a Debtor, Third Party Security
        Provider, Parent Debt Only Obligor or Intra-Group Lender under this Agreement shall be subject to
        the Guarantee Limitations and any other matters set out in the Agreed Security Principles to the
        extent applicable and any such obligation of any such person shall be deemed to be limited
        accordingly.

1.9     Excluded Swap Obligations

(a)     Notwithstanding anything to the contrary in any Debt Document unless otherwise agreed by the
        Company, the Hedging Liabilities and the Cash Management Liabilities shall not include any
        Excluded Swap Obligation and no Security, guarantee, indemnity or other assurance against loss
        (including under Schedule 6 (Guarantee and Indemnity)) shall be granted by any Parent Debt Issuer,
        by any member of the Group or by any Third Party Security Provider in respect of any Excluded
        Swap Obligation of any Hedge Counterparty or any Cash Management Provider.

(b)     In this Clause 1.9:

        Commodity Exchange Act means the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended
        from time to time, and any successor statute.

        Excluded Swap Obligation means, with respect to any person, any Swap Obligation if, and to the
        extent that, all or a portion of the guarantee of that person that relates to such Swap Obligation (or
        any guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
        regulation or order of the US Commodity Futures Trading Commission (or the application or official
        interpretation of any thereof) by virtue of that person’s failure for any reason to constitute an
        “eligible contract participant” as defined in the Commodity Exchange Act and the regulations
        thereunder at the time the guarantee given by that person becomes effective with respect to such
        Swap. If a Swap Obligation arises under a master agreement governing more than one Swap, such




                                                                                                            ٢

0101521-0000029 UKO3: 2000745137.14                  47


                                                                                                  1091
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1093 of 1648



        exclusion shall apply only to the portion of such Swap Obligation that is attributable to Swaps for
        which such guarantee or security interest is or becomes illegal.

        Swap means any agreement, contract or transaction that constitutes a “swap” within the meaning of
        section 1a(47) of the Commodity Exchange Act.

        Swap Obligation means, with respect to any person, any obligation to pay or perform under any
        Swap.

1.10    Notice to counterparties under Security Documents

        For the purposes of any relevant Security Document governed by any law:

        (a)     each Debtor and each Third Party Security Provider notifies (including by way of advance
                notice) each other member of the Group which is a Party that it has granted Security over
                any Intra-Group Liabilities and Subordinated Liabilities (as the case may be) owed to it by
                that member of the Group and that member of the Group acknowledges that notice; and

        (b)     each Debtor also authorises the Company to notify each other member of the Group which is
                not a Party that it has granted Security over any Intra-Group Liabilities owed to it by that
                member of the Group.

1.11    No personal liability

        No personal liability shall attach to any director, officer, authorised signatory or employee of any
        member of the Group for any representation or statement made by that member of the Group in a
        certificate signed by a director, officer, authorised signatory or employee save in the case of fraud in
        which case liability (if any) will be determined in accordance with applicable law and each such
        individual may rely on this Clause subject to Clause 1.7 (Third party rights) and the provisions of the
        Third Parties Act.

1.12    Anti-boycott laws

(a)     Nothing in any Debt Document shall create or establish an obligation or right for any person to the
        extent that by agreeing to it, complying with it, exercising it, having such obligation or right or
        otherwise (including the giving of any boycott declaration), it would be placed in violation of any
        law applicable to it, including EU Regulation (EC) 2271/96 (and any law or regulation implementing
        such Regulation in any member state of the European Union or the United Kingdom), any law
        relating to foreign trade or any similar anti-boycott law or regulation (an Anti-Boycott Law).

(b)     No representation or undertaking given under any Debt Document shall be made or given for the
        benefit of any person to the extent that it would result in a violation of or conflict with or liability
        under any Anti-Boycott Law for that person.

1.13    Termination

        Unless otherwise notified to the Security Agent by the Company in writing on or prior to the Final
        Discharge Date, this Agreement shall terminate in full and cease to have any further effect on the
        Final Discharge Date.




                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   48


                                                                                                    1092
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                           (Explanatory Statement) Pg 1094 of 1648



1.14    Company as agent

(a)     Each Debtor and Third Party Security Provider (other than the Company) by its execution of this
        Agreement or a Debtor Accession Deed irrevocably appoints the Company (acting through one or
        more authorised signatories) to act on its behalf as its agent in relation to the Debt Documents and
        irrevocably authorises:

        (i)     the Company on its behalf to supply all information concerning itself contemplated by this
                Agreement to the Secured Parties and to give all notices and instructions, to make such
                agreements and to effect the relevant amendments, supplements and variations capable of
                being given, made or effected by any Debtor or Third Party Security Provider
                notwithstanding that they may affect the Debtor or Third Party Security Provider, without
                further reference to or the consent of that Debtor or Third Party Security Provider; and

        (ii)    each Secured Party to give any notice, demand or other communication to that Debtor or
                Third Party Security Provider pursuant to the Debt Documents to the Company,

        and in each case the Debtor or Third Party Security Provider shall be bound as though the Debtor or
        Third Party Security Provider itself had given the notices and instructions or executed or made the
        agreements or effected the amendments, supplements or variations, or received the relevant notice,
        demand or other communication.

(b)     Every act, omission, agreement, undertaking, settlement, waiver, amendment, supplement, variation,
        notice or other communication given or made by the Company or given to the Company under any
        Debt Document on behalf of another Debtor or Third Party Security Provider or in connection with
        any Debt Document (whether or not known to any other Debtor or Third Party Security Provider and
        whether occurring before or after such other Debtor or Third Party Security Provider became an
        Debtor or Third Party Security Provider under any Debt Document) shall be binding for all purposes
        on that Debtor or Third Party Security Provider as if that Debtor or Third Party Security Provider
        had expressly made, given or concurred with it. In the event of any conflict between any notices or
        other communications of the Company and any other Debtor or Third Party Security Provider, those
        of the Company shall prevail.

1.15    Scheme and Structure Memorandum

(a)     None of the steps or actions set out in, or reorganisations expressly contemplated by, the Structure
        Memorandum (or the steps or actions necessary to implement any of them) and none of the steps or
        actions taken or to be taken with respect to the Scheme (including any proceedings commenced with
        respect to the recognition of the judgment of the High Court of England and Wales in any
        jurisdiction) and/or the Restructuring Implementation Deed (including any document ancillary
        thereto) shall constitute a breach of any representation, warranty or undertaking in the Debt
        Documents or result in the occurrence of a Default or an Event of Default and any intermediate steps
        in any such reorganisation which are not specified in the Structure Memorandum (including the steps
        to effect the intra-group reorganization shown in Appendix A9 “Indicative group structure post
        reorganization” of the Structure Memorandum), but which are necessary to achieve the steps, actions
        or reorganisations expressly contemplated, shall not be prohibited by any of the Debt Documents.

(b)     For the purposes of paragraph (a) above:

        Restructuring Implementation Deed has the meaning given to that term in the Scheme.



                                                                                                          ٢

0101521-0000029 UKO3: 2000745137.14                 49


                                                                                                1093
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1095 of 1648



        Scheme means the scheme of arrangement in relation to KCA Deutag UK Finance plc under Part 26
        of the Companies Act 2006, which was sanctioned by the High Court of England and Wales on []
        2020.

        Structure Memorandum means the structure paper prepared by Deloitte and entitled "KCA Deutag
        Group – Tax Structure Paper" dated [] 2020.

2.      RANKING AND PRIORITY

2.1     Primary Liabilities

        Each of the Parties agrees that, unless expressly provided to the contrary in this Agreement, the
        Primary Liabilities owed by:

        (a)     the Debtors (other than a Parent Debt Issuer to the extent relating to Parent Debt Liabilities)
                to the Creditors shall rank in right and priority of payment in the following order and are
                postponed and subordinated to any prior ranking Liabilities as follows:

                (i)      first, the Priority Creditor Liabilities, the Arranger Liabilities (other than the Parent
                         Debt Arranger Liabilities), the Creditor Representative Liabilities and the Security
                         Agent Liabilities pari passu and without any preference between them; and

                (ii)     second, the Parent Debt Liabilities and the Parent Debt Arranger Liabilities pari
                         passu and without any preference between them; and

        (b)     the Parent Debt Issuers (if any and in their capacity as such) to the Creditors shall rank pari
                passu and without any preference between them.

2.2     Transaction Security

        Subject to Clause 21 (Application of Proceeds) and without prejudice to Clause 22 (Equalisation),
        each of the Parties agrees that the Transaction Security shall rank and secure the following Liabilities
        (but only to the extent such Transaction Security is expressed to secure those Liabilities) in the
        following order:

        (a)     first, the First Lien Liabilities, the First Lien Arranger Liabilities, the Creditor
                Representative Liabilities and the Security Agent Liabilities pari passu and without any
                preference between them;

        (b)     second, the Second Lien Liabilities and the Second Lien Arranger Liabilities pari passu and
                without any preference between them; and

        (c)     third, in respect of the Common Transaction Security only, the Parent Debt Liabilities and
                the Parent Debt Arranger Liabilities pari passu and without any preference between them.

        The above shall apply irrespective of whether the Transaction Security Documents are expressed to
        be first ranking or of any Lower Ranking Security.




                                                                                                                ٢

0101521-0000029 UKO3: 2000745137.14                    50


                                                                                                     1094
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                           (Explanatory Statement) Pg 1096 of 1648



2.3     Parent Debt Liabilities and Parent Debt Only Security

(a)     The Parties acknowledge that the Parent Debt Liabilities owed by a Parent Debt Issuer (if any) are
        senior obligations of that Parent Debt Issuer.

(b)     Notwithstanding paragraph (a) above, the Parent Debt Creditors agree that any Enforcement in
        relation to the assets of a Parent Debt Issuer subject to the Common Transaction Security Documents
        may only be taken as expressly permitted by this Agreement.

(c)     Subject to Clause 21 (Application of Proceeds) and without prejudice to Clause 22 (Equalisation),
        each of the Parties agrees that the Parent Debt Only Security shall rank and secure the applicable
        Parent Debt Liabilities pari passu and without any preference between them (but only to the extent
        such Parent Debt Only Security is expressed to secure those Liabilities).

2.4     Subordinated and Intra-Group Liabilities

(a)     Each of the Parties agrees that the Subordinated Liabilities and the Intra-Group Liabilities are
        postponed and subordinated to the Liabilities owed by the Debtors and the Third Party Security
        Providers to the Primary Creditors.

(b)     This Agreement does not purport to rank any of the Subordinated Liabilities or the Intra-Group
        Liabilities as between themselves.

2.5     Creditor Representative Amounts and Security Agent Amounts

        Subject to Clause 21 (Application of Proceeds) where applicable, nothing in this Agreement will
        prevent payment by any Debtor or Third Party Security Provider of the Creditor Representative
        Amounts or Security Agent Amounts or the receipt and retention of such Creditor Representative
        Amounts or Security Agent Amounts by the relevant Creditor Representative(s) and the Security
        Agent.

2.6     Proceeds Loans

(a)     Nothing in this Agreement (including Clause 9.1 (Restriction on Payment: Intra-Group Liabilities)
        and Clause 10.1 (Restriction on Payment: Subordinated Liabilities)) shall prohibit any Payment of
        any Proceeds Loan to the extent that such Payment is made to facilitate a Payment of the Primary
        Creditor Liabilities owed by the Creditor of that Proceeds Loan which is not prohibited by this
        Agreement or any of the Primary Debt Documents.

(b)     No Creditor in respect of any Proceeds Loan shall take or require the taking of any Enforcement
        Action with respect to that Proceeds Loan unless that action is taken in connection with any other
        Enforcement Action which is permitted by this Agreement at that time to facilitate a Payment of the
        Primary Creditor Liabilities owed by the Creditor of that Proceeds Loan which is not prohibited by
        this Agreement or any of the Primary Debt Documents.

2.7     Additional indebtedness

        The Creditors acknowledge and agree that the Debtors (or any of them) shall, at any time, be
        permitted, subject to Clause 2.8 (Anti-layering) and Clause 23 (Additional Regulated Debt), to:




                                                                                                         ٢

0101521-0000029 UKO3: 2000745137.14                 51


                                                                                               1095
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1097 of 1648



        (a)     incur or have incurred Borrowing Liabilities and/or Guarantee Liabilities in respect of any
                indebtedness or any facility; and/or

        (b)     refinance, replace or otherwise restructure (in whole or in part) Borrowing Liabilities and/or
                Guarantee Liabilities (or any other liabilities and obligations subject to the terms of this
                Agreement from time to time) with the proceeds of Additional Regulated Debt,

        provided in each case that the incurrence of the relevant Borrowing Liabilities and/or Guarantee
        Liabilities, and the ranking thereof, is not prohibited by the Primary Debt Documents.

2.8     Anti-layering

(a)     Notwithstanding anything to the contrary in any Debt Document:

        (i)     until the Super Senior Discharge Date, no Debtor shall issue or allow to remain outstanding
                any Liabilities that:

                (A)      are secured or expressed to be secured by Transaction Security on a basis senior to
                         the Super Senior Liabilities;

                (B)      are expressed to rank or rank so that they are senior to the Super Senior Liabilities;
                         or

                (C)      are contractually senior in right of payment to the Super Senior Liabilities;

        (ii)    until the First Lien Discharge Date, without the approval of the Majority Senior Secured
                Creditors, the Majority Second Lien Creditors and the Majority Parent Debt Creditors and
                any other approvals required under any Primary Financing Document, no Debtor shall issue
                or allow to remain outstanding any Liabilities that:

                (A)      are secured or expressed to be secured by Transaction Security on a basis (A) junior
                         to any of the Super Senior Liabilities but (B) senior to the Senior Secured Creditor
                         Liabilities;

                (B)      are expressed to rank or rank so that they are subordinated to any of the Super
                         Senior Liabilities but are senior to the Senior Secured Creditor Liabilities; or

                (C)      are contractually subordinated in right of payment to any of the Super Senior
                         Liabilities and senior in right of payment to the Senior Secured Creditor Liabilities;

        (iii)   until the Second Lien Discharge Date, without the approval of the Majority Second Lien
                Creditors and the Majority Parent Debt Creditors and any approvals required under any
                Primary Financing Document, no Debtor shall issue or allow to remain outstanding any
                Liabilities that:

                (A)      are secured or expressed to be secured by Transaction Security on a basis (A) junior
                         to any of the First Lien Liabilities but (B) senior to the Second Lien Liabilities;

                (B)      are expressed to rank or rank so that they are subordinated to any of the First Lien
                         Liabilities but are senior to the Second Lien Liabilities; or




                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                    52


                                                                                                    1096
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1098 of 1648



                (C)      are contractually subordinated in right of payment to any of the First Lien Liabilities
                         and senior in right of payment to the Second Lien Liabilities; and

        (iv)    until the Parent Debt Discharge Date, without the approval of the Majority Parent Debt
                Creditors and any other approvals required under any Primary Financing Document, no
                Debtor shall issue or allow to remain outstanding any Liabilities that:

                (A)      are secured or expressed to be secured by Transaction Security on a basis (A) junior
                         to any of the Second Lien Liabilities but (B) senior to the Parent Debt Liabilities;

                (B)      are expressed to rank or rank so that they are subordinated to any of the Second Lien
                         Liabilities but are senior to the Parent Debt Liabilities; or

                (C)      are contractually subordinated in right of payment to any of the Second Lien
                         Liabilities and senior in right of payment to the Parent Debt Liabilities.

(b)     Paragraph (a) above shall not prevent:

        (i)     any subordination arising by operation of law;

        (ii)    the entry into of any Lower Ranking Security which (subject to the terms of this Agreement)
                ranks in the order of priority contemplated in Clause 2.2 (Transaction Security); or

        (iii)   any indebtedness to benefit from any Cash Cover in accordance with the terms of this
                Agreement.

3.      FIRST LIEN CREDITORS AND FIRST LIEN LIABILITIES

3.1     Payment of First Lien Liabilities

(a)     Subject to paragraph (b) below, any Parent Debt Issuer, any Debtor, any member of the Group and
        the Third Party Security Providers may make Payments of the First Lien Liabilities at any time in
        accordance with, and subject to the provisions of, the relevant First Lien Debt Documents.

(b)     Following the occurrence of a First Lien Acceleration Event or an Insolvency Event in relation to
        any Debtor (other than in its capacity as a Parent Debt Issuer) or Third Party Security Provider but,
        subject to paragraph (b) of Clause 3.7 (Permitted Enforcement: Ancillary Lenders and Issuing
        Banks), Clause 3.9 (Bilateral Lenders: Cash Cover), paragraph (b) of Clause 11.3 (Set-Off) and
        Clause 21.5 (Treatment of Cash Cover and Lender Cash Collateral), (until the occurrence of the
        Super Senior Discharge Date), no Parent Debt Issuer, member of the Group or Third Party Security
        Provider may make Payments of the First Lien Liabilities except from Common Recoveries
        distributed in accordance with Clause 21 (Application of Proceeds), provided that:

        (i)     this paragraph (b) shall not prevent any distribution or dividend out of any Debtor's
                unsecured assets (pro rata to each unsecured creditor's claim) made by a liquidator, receiver,
                administrative receiver, administrator, compulsory manager or other similar officer
                appointed in respect of any Debtor or any of its assets;

        (ii)    any Payment prohibited by this paragraph (b) will remain owing by the relevant Debtor(s);
                and




                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   53


                                                                                                    1097
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                           (Explanatory Statement) Pg 1099 of 1648



        (iii)   any failure to make a Payment as a result of this paragraph (b) shall not prevent the
                occurrence of an Event of Default under the relevant First Lien Debt Document as a
                consequence of that failure to make a Payment.

3.2     Amendments and Waivers: First Lien Debt Documents

        Subject to Clause 5.6 (Amendments and Waivers: Hedging Agreements), the Debtors and the Third
        Party Security Providers may amend or waive the terms of any of the First Lien Debt Documents
        from time to time in accordance with their terms (and subject only to any consent required under
        them).

3.3     Security: First Lien Creditors

        Other than as set out in Clause 3.4 (Security: Ancillary Lenders and Issuing Banks), Clause 3.9
        (Bilateral Lenders: Cash Cover) and Clause 4 (Cash Management Providers and Cash Management
        Liabilities) the First Lien Creditors may take, accept or receive the benefit of:

        (a)     any Security in respect of the First Lien Liabilities from any Debtor, any member of the
                Group or any Third Party Security Provider in addition to the Transaction Security which
                (except for any Security permitted under Clause 3.4 (Security: Ancillary Lenders and Issuing
                Banks) or Clause 3.9 (Bilateral Lenders: Cash Cover)) to the extent legally possible and
                subject to any Agreed Security Principles (except to the extent they already benefit from
                such Security) is, at the same time, also offered either:

                (i)      to the Security Agent as security agent or trustee for the other Priority Secured
                         Parties (and, if such Transaction Security relates to the Common Charged Property,
                         the Parent Debt Secured Parties) in respect of their Liabilities; or

                (ii)     in the case of any jurisdiction in which effective Security cannot be granted in
                         favour of the Security Agent as security agent or trustee for the Priority Secured
                         Parties (and, if applicable, the Parent Debt Secured Parties):

                         (A)     to the other Priority Secured Parties (and, if such Transaction Security
                                 relates to the Common Charged Property, the Parent Debt Secured Parties)
                                 in respect of their Liabilities; or

                         (B)     to the Security Agent under a parallel debt structure, joint and several
                                 creditor structure or agency structure for the benefit of the other Priority
                                 Secured Parties (and, if such Transaction Security relates to the Common
                                 Charged Property, the Parent Debt Secured Parties),

                         and ranks in the same order of priority as that contemplated in Clause 2.2
                         (Transaction Security);

        (b)     any guarantee, indemnity or other assurance against loss in respect of the First Lien
                Liabilities from any Debtor, any member of the Group or any Third Party Security Provider
                in addition to those in:

                (i)      the Senior Secured Group Guarantees and any Super Senior Facility Agreement;

                (ii)     this Agreement;



                                                                                                           ٢

0101521-0000029 UKO3: 2000745137.14                  54


                                                                                                 1098
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                           (Explanatory Statement) Pg 1100 of 1648



                (iii)    any mandate letter or fee letter entered into in connection with any First Lien
                         Facility Agreement; or

                (iv)     any Common Assurance,

                (except for any guarantee, indemnity or other assurance against loss permitted under
                Clause 3.4 (Security: Ancillary Lenders and Issuing Banks) or to the extent they already
                benefit from such guarantee, indemnity or other assurance against loss), if and to the extent
                legally possible and subject to any Agreed Security Principles, at the same time, it is also
                offered to the other Priority Secured Parties (and, if such Security relates to the Common
                Charged Property, the Parent Debt Secured Parties) in respect of their Liabilities and ranks
                in the same order of priority as that contemplated in Clause 2 (Ranking and Priority); and

        (c)     any Security, guarantee, indemnity or other assurance against loss from any Debtor, any
                member of the Group or a Third Party Security Provider:

                (i)      in connection with any escrow or similar or equivalent arrangements entered into in
                         respect of the proceeds of any indebtedness which, upon release of those amounts to
                         a member of the Group, will become First Lien Liabilities; or

                (ii)     in connection with any actual or proposed defeasance, redemption, prepayment,
                         repayment, purchase or other discharge of any First Lien Liabilities (in each case
                         provided that such defeasance, redemption, prepayment, repayment, purchase or
                         other discharge is not prohibited by the terms of this Agreement).

3.4     Security: Ancillary Lenders and Issuing Banks

        No Ancillary Lender or Issuing Bank will, unless the consent of the Instructing Group is obtained,
        take, accept or receive from any Parent Debt Issuer, member of the Group or Third Party Security
        Provider the benefit of any Security, guarantee, indemnity or other assurance against loss in respect
        of any of the Liabilities owed to it other than:

        (a)     the Transaction Security;

        (b)     each guarantee, indemnity or other assurance against loss contained in:

                (i)      any First Lien Facility Agreement;

                (ii)     this Agreement; or

                (iii)    any Common Assurance;

        (c)     indemnities and assurances against loss contained in the Ancillary Documents no greater in
                extent than any of those referred to in paragraph (b) above;

        (d)     any Cash Cover permitted under the First Lien Debt Documents relating to any Ancillary
                Facility or for any Letter of Credit issued by an Issuing Bank;

        (e)     the indemnities contained in an ISDA Master Agreement (in the case of a Hedging Ancillary
                Document which is based on an ISDA Master Agreement) or any indemnities which are




                                                                                                           ٢

0101521-0000029 UKO3: 2000745137.14                  55


                                                                                                 1099
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1101 of 1648



                similar in meaning and effect to those indemnities (in the case of a Hedging Ancillary
                Document which is not based on an ISDA Master Agreement);

        (f)     any Security, guarantee, indemnity or other assurance against loss giving effect to, or arising
                as a result of the effect of, any netting or set-off arrangement relating to the Ancillary
                Facilities for the purpose of netting debit and credit balances arising under the Ancillary
                Facilities; or

        (g)     any Security, guarantee, indemnity or other assurance against loss permitted under Clause
                3.3 (Security: First Lien Creditors).

3.5     Restriction on Enforcement: First Lien Creditors

        No First Lien Creditor may take any Enforcement Action under paragraph (c) of that definition
        without the prior written consent of an Instructing Group.

3.6     Restriction on Enforcement: Ancillary Lenders and Issuing Banks

        Subject to Clause 3.7 (Permitted Enforcement: Ancillary Lenders and Issuing Banks), so long as any
        of the First Lien Liabilities (other than any Liabilities owed to the Ancillary Lenders or Issuing
        Banks) are or may be outstanding, none of the Ancillary Lenders nor the Issuing Banks shall be
        entitled to take any Enforcement Action in respect of any of the Liabilities owed to it.

3.7     Permitted Enforcement: Ancillary Lenders and Issuing Banks

(a)     Each Ancillary Lender and Issuing Bank may take Enforcement Action which would be available to
        it but for Clause 3.6 (Restriction on Enforcement: Ancillary Lenders and Issuing Banks) if:

        (i)     at the same time as, or prior to, that action, Enforcement Action has been taken in respect of
                the First Lien Liabilities (excluding the Liabilities owing to Ancillary Lenders and the
                Issuing Banks), in which case the Ancillary Lenders and the Issuing Banks may take the
                same Enforcement Action as has been taken in respect of those First Lien Liabilities;

        (ii)    that action is contemplated by the relevant First Lien Facility Agreement or Clause 3.4
                (Security: Ancillary Lenders and Issuing Banks) provided that an Ancillary Lender may only
                net or set off in relation to any Multi-Account Overdraft in each case to the extent that the
                demand is required to effect, or the netting or set-off represents, a Permitted Multi-account
                Overdraft Discharge;

        (iii)   that Enforcement Action is taken in respect of Cash Cover which has been provided in
                accordance with any First Lien Facility Agreement;

        (iv)    at the same time as or prior to, that action, the consent of the Instructing Group is obtained;
                or

        (v)     an Insolvency Event has occurred in relation to any Debtor (other than in its capacity as a
                Parent Debt Issuer) or Third Party Security Provider, in which case after the occurrence of
                that Insolvency Event, each Ancillary Lender and each Issuing Bank shall be entitled (if it
                has not already done so) to exercise any right it may otherwise have in respect of that Debtor
                or Third Party Security Provider to:




                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                   56


                                                                                                   1100
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1102 of 1648



                (A)      accelerate any of that Debtor’s or Third Party Security Provider’s First Lien
                         Liabilities or declare them prematurely due and payable on demand;

                (B)      make a demand under any guarantee, indemnity or other assurance against loss
                         given by that Debtor or Third Party Security Provider in respect of any First Lien
                         Liabilities;

                (C)      exercise any right of set-off or take or receive any Payment in respect of any First
                         Lien Liabilities of that Debtor or Third Party Security Provider; or

                (D)      claim and prove in any insolvency process of that Debtor or Third Party Security
                         Provider for the First Lien Liabilities owing to it.

(b)     Clause 3.6 (Restriction on Enforcement: Ancillary Lenders and Issuing Banks) shall not restrict any
        right of an Ancillary Lender:

        (i)     to demand repayment or prepayment of any of the Liabilities owed to it prior to the expiry
                date of the relevant Ancillary Facility; or

        (ii)    to net or set off in relation to a Multi-account Overdraft,

        in accordance with the terms of the relevant First Lien Facility Agreement and to the extent that the
        demand is required to effect, or the netting or set-off represents, a Permitted Multi-account Overdraft
        Discharge.

3.8     Hedge Counterparties and Cash Management Liabilities

        This Clause 3 shall not apply to any Hedge Counterparty or any Hedging Liabilities or any Cash
        Management Provider or any Cash Management Liabilities.

3.9     Bilateral Lenders: Cash Cover

        Nothing in this Agreement shall prevent any Bilateral Lender from requesting, taking, accepting or
        receiving any Cash Cover in relation to any Letter of Credit issued by that Bilateral Lender or taking
        any Enforcement Action in respect of that Cash Cover, in each case, in accordance with the terms of
        the relevant Facility Agreement.

4.      CASH MANAGEMENT PROVIDERS AND CASH MANAGEMENT LIABILITIES

4.1     Payment of Cash Management Liabilities

(a)     Subject to paragraph (b) below, any Debtor, any member of the Group and the Third Party Security
        Providers may make Payments of the Cash Management Liabilities at any time in accordance with,
        and subject to the provisions of, the relevant Cash Management Agreement.

(b)     Following the occurrence of a First Lien Acceleration Event or an Insolvency Event in relation to
        any Debtor (other than in its capacity as a Parent Debt Issuer) or Third Party Security Provider but,
        subject to Clause 3.9 (Bilateral Lenders: Cash Cover), paragraph (b) of Clause 4.5 (Permitted
        Enforcement: Cash Management Providers), paragraph (b) of Clause 11.3 (Set-Off) and Clause 21.5
        (Treatment of Cash Cover and Lender Cash Collateral), (until the occurrence of the Super Senior
        Discharge Date), no member of the Group or Third Party Security Provider may make Payments of



                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                    57


                                                                                                   1101
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1103 of 1648



        the Cash Management Liabilities except from Common Recoveries distributed in accordance with
        Clause 21 (Application of Proceeds), provided that:

        (i)     this paragraph (b) shall not prevent any distribution or dividend out of any Debtor's
                unsecured assets (pro rata to each unsecured creditor's claim) made by a liquidator, receiver,
                administrative receiver, administrator, compulsory manager or other similar officer
                appointed in respect of any Debtor or any of its assets;

        (ii)    any Payment prohibited by this paragraph (b) will remain owing by the relevant Debtor(s);
                and

        (iii)   any failure to make a Payment as a result of this paragraph (b) shall not prevent the
                occurrence of an event of default under the relevant Cash Management Agreement as a
                consequence of that failure to make a Payment.

4.2     Amendments and Waivers: Cash Management Agreements

        The Debtors and the Third Party Security Providers may amend or waive the terms of any of the
        Cash Management Agreement from time to time in accordance with their terms (and subject only to
        any consent required under them).

4.3     Security: Cash Management Providers

        No Cash Management Provider will, unless the prior consent of the Instructing Group is obtained,
        take, accept or receive from any Parent Debt Issuer, member of the Group or Third Party Security
        Provider the benefit of any Security, guarantee, indemnity or other assurance against loss in respect
        of any of the Cash Management Liabilities owed to it other than:

        (a)     the Transaction Security;

        (b)     each guarantee, indemnity or other assurance against loss contained in:

                (i)      this Agreement; or

                (ii)     any Common Assurance;

        (c)     indemnities and assurances against loss contained in any Cash Management Agreement;

        (d)     any Cash Cover permitted under any Cash Management Agreement;

        (e)     any Security, guarantee, indemnity or other assurance against loss giving effect to, or arising
                as a result of the effect of, any netting or set-off arrangement relating to the Cash
                Management Facilities for the purpose of netting debit and credit balances arising under the
                Cash Management Facilities;

        (f)     account pledges created under the relevant Cash Management Provider's general terms and
                conditions in the ordinary course of business; and

        (g)     any Security, guarantee, indemnity or other assurance against loss permitted under Clause
                3.3 (Security: First Lien Creditors).




                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                   58


                                                                                                   1102
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1104 of 1648



4.4     Restriction on Enforcement: Cash Management Providers

        Subject to Clause 4.5 (Permitted Enforcement: Cash Management Providers), so long as any of the
        First Lien Liabilities (other than any Liabilities owed to the Cash Management Providers) are or may
        be outstanding, none of the Cash Management Providers shall be entitled to take any Enforcement
        Action in respect of any of the Cash Management Liabilities owed to it.

4.5     Permitted Enforcement: Cash Management Providers

(a)     Each Cash Management Provider may take Enforcement Action with respect to its Cash
        Management Liabilities which would be available to it but for Clause 4.4 (Restriction on
        Enforcement: Cash Management Providers) if that action would be permitted to be taken under
        paragraph (a) of Clause 3.7 (Permitted Enforcement: Ancillary Lenders and Issuing Banks) as if the
        Cash Management Provider was an Ancillary Lender and any reference to a First Lien Facility
        Agreement is a reference to the relevant Cash Management Agreement.

(b)     Clause 4.4 (Restriction on Enforcement: Cash Management Providers) shall not restrict any right of
        a Cash Management Provider:

        (i)     to demand repayment or prepayment of any of the Liabilities owed to it prior to the expiry
                date of the relevant Cash Management Agreement; or

        (ii)    to net or set off in relation to a Multi-account Overdraft,

        in accordance with the terms of the relevant Cash Management Agreement and, in the case of a
        Multi-account Overdraft, to the extent that the demand is required to effect, or the netting or set-off
        represents, a Permitted Multi-account Overdraft Discharge.

(c)     Notwithstanding anything else to contrary in this Agreement or the terms of any other Debt
        Document, including any Security Document and including Clause 4.4 (Restriction on Enforcement:
        Cash Management Providers), nothing shall restrict any right of the Initial Cash Management
        Provider to exercise all or any of the rights it may have under the Cash Management Agreements to
        which it is a party (including, but not limited to, any such rights that relate to demanding repayment,
        cancelling commitments or availability or exercising any right of set-off or netting or otherwise to
        apply cash held by it against any Liabilities owed to it), provided that the Initial Cash Management
        Provider shall not be entitled to exercise any rights it may have under its Cash Management
        Agreements to set-off, net or otherwise to apply any cash held by it against any Liabilities owed to it
        in respect of (i) any Notes, (ii) any Facility Agreement which is not provided on a bilateral basis or
        (iii) any other Facility Agreement which the Initial Cash Management Provider was not the original
        lender of record.

(d)     The Company shall not, and shall ensure that no other member of the Group or any other Debtor or
        Third Party Security Provider shall:

        (i)     enter into any Hedging Agreement, bilateral Facility Agreement or Cash Management
                Facility with the Initial Cash Management Provider after the date of this Agreement; or

        (ii)    amend the Designated Net Amount of the Multi-account Overdraft provided by the Initial
                Cash Management Provider pursuant to the Cash Management Agreements to which it is a
                party as at the date of this Agreement to be less than minus USD100,




                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                    59


                                                                                                   1103
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1105 of 1648



        (each being an Additional Bilateral Facility) unless either (A) paragraph (c) above is disapplied
        with respect to that Additional Bilateral Facility or (B) the consent of the Instructing Group has been
        obtained.

(e)     If any Debt Document is entered into in breach of paragraph (d) above, that shall constitute an Event
        of Default for the purposes of each Senior Secured Financing Document (subject to the requirements
        of section 6.01(a)(4) of the Senior Secured Notes Indenture entered into on the date of this
        Agreement).

4.6     Guarantee of Cash Management Liabilities

        Each Debtor (other than in its capacity as a Parent Debt Issuer) agrees that it will be bound by the
        obligations set out in Schedule 6 (Guarantee and Indemnity).

5.      HEDGE COUNTERPARTIES AND HEDGING LIABILITIES

5.1     Identity of Hedge Counterparties

(a)     Subject to paragraph (b) below, no person providing hedging arrangements to any Debtor shall be
        entitled to share in any of the Transaction Security or in the benefit of any guarantee or indemnity
        from any Debtor, any member of the Group or Third Party Security Provider in respect of any of the
        liabilities and obligations arising in relation to those hedging arrangements, nor shall those liabilities
        and obligations be treated as Hedging Liabilities unless that person is or becomes a party to this
        Agreement as a Hedge Counterparty.

(b)     Paragraph (a) above shall not apply to a Hedging Ancillary Lender.

5.2     Restriction on Payments: Hedging Liabilities

        Prior to the First Lien Debt Discharge Date, neither the Debtors nor the Third Party Security
        Providers shall, and each shall procure that no other member of the Group will, make any Payment
        of the Hedging Liabilities at any time unless:

        (a)     that Payment is permitted under Clause 5.3 (Permitted Payments: Hedging Liabilities); or

        (b)     the taking or receipt of that Payment is permitted under paragraph (c) of Clause 5.9
                (Permitted Enforcement: Hedge Counterparties),

        provided that, following the occurrence of a First Lien Acceleration Event or an Insolvency Event in
        relation to any Debtor (other than a Debtor that is solely a Parent Debt Issuer) or Third Party
        Security Provider, (until the occurrence of the Super Senior Discharge Date), no Debtor or Third
        Party Security Provider may make Payments of the Hedging Liabilities except from Common
        Recoveries distributed in accordance with Clause 21 (Application of Proceeds), and provided further
        that:

        (i)     this Clause 5.2 shall not prevent any distribution or dividend out of any Debtor's unsecured
                assets (pro rata to each unsecured creditor's claim) made by a liquidator, receiver,
                administrative receiver, administrator, compulsory manager or other similar officer
                appointed in respect of any Debtor or any of its assets;

        (ii)    any Payment prohibited by this Clause 5.2 will remain owing by the relevant Debtor(s); and



                                                                                                                ٢

0101521-0000029 UKO3: 2000745137.14                    60


                                                                                                     1104
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1106 of 1648



        (iii)   any failure to make a Payment as a result of this Clause 5.2 shall not prevent the occurrence
                of an event of default under the relevant Hedging Agreement as a consequence of that failure
                to make a Payment.

5.3     Permitted Payments: Hedging Liabilities

(a)     Subject to paragraph (b) below, the Debtors and the Third Party Security Providers may make
        Payments to any Hedge Counterparty in respect of the Hedging Liabilities then due to that Hedge
        Counterparty under any Hedging Agreement in accordance with the terms of that Hedging
        Agreement:

        (i)     if the Payment is a scheduled Payment arising under the relevant Hedging Agreement (or
                any other ordinary course payment under a Hedging Agreement, including any payment in
                relation to fees, costs and expenses);

        (ii)    to the extent that the relevant Debtor's obligation to make the Payment arises as a result of
                the operation of:

                (A)      any of sections 2(d) (Deduction or Withholding for Tax), 2(e) (Default Interest;
                         Other Amounts), 8(a) (Payment in the Contractual Currency), 8(b) (Judgments) and
                         11 (Expenses) of the 1992 ISDA Master Agreement (if the Hedging Agreement is
                         based on a 1992 ISDA Master Agreement);

                (B)      any of sections 2(d) (Deduction or Withholding for Tax), 8(a) (Payment in the
                         Contractual Currency), 8(b) (Judgments), 9(h)(i) (Prior to Early Termination) and 11
                         (Expenses) of the 2002 ISDA Master Agreement (if the Hedging Agreement is
                         based on a 2002 ISDA Master Agreement); or

                (C)      any provision of a Hedging Agreement which is similar in meaning and effect to any
                         provision listed in paragraphs (A) or (B) above (if the Hedging Agreement is not
                         based on an ISDA Master Agreement);

        (iii)   to the extent that the relevant Debtor's obligation to make the Payment arises from a
                Non-Credit Related Close-Out;

        (iv)    to the extent that:

                (A)      the relevant Debtor's obligation to make the Payment arises from a Credit Related
                         Close-Out in relation to that Hedging Agreement; and

                (B)      no Event of Default (other than a Parent Debt Event of Default) is continuing at the
                         time of that Payment or would result from that Payment;

        (v)     if the Payment is a Payment pursuant to Clause 21.1 (Order of application: Common
                Recoveries);

        (vi)    if, at any time prior to a Distress Event, the Payment arises directly or indirectly as a result
                of any close-out, termination or other similar or equivalent action under a Hedging
                Agreement by a member of the Group provided that, if applicable, the Company has
                certified to the relevant Hedge Counterparty that the termination or close-out would not




                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   61


                                                                                                    1105
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1107 of 1648



                result in a breach of any minimum hedging requirements under any Primary Financing
                Document; or

        (vii)   if the Majority Super Senior Creditors and the Majority Senior Secured Creditors give prior
                consent to the Payment being made.

(b)     No Payment may be made to a Hedge Counterparty under paragraph (a) above if any scheduled
        Payment due from that Hedge Counterparty to a Debtor under a Hedging Agreement to which they
        are both party is due and unpaid unless the prior consent of the Majority Super Senior Creditors and
        the Majority Senior Secured Creditors is obtained.

(c)     Failure by a Debtor or a Third Party Security Provider to make a Payment to a Hedge Counterparty
        which results solely from the operation of paragraph (b) above shall, without prejudice to Clause 5.4
        (Payment obligations continue), not result in a default (however described) in respect of that Debtor
        or Third Party Security Provider under that Hedging Agreement or any other Primary Financing
        Document.

(d)     Nothing in this Agreement obliges a Hedge Counterparty to make a payment to a Debtor under a
        Hedging Agreement to which they are both party if any scheduled Payment due from that Debtor to
        that Hedge Counterparty under that Hedging Agreement is due and unpaid. For the avoidance of
        doubt, this provision shall not affect any Payment which is due from a Hedge Counterparty to a
        Debtor as a result of a Hedging Agreement to which they are both a party being terminated or
        closed-out.

5.4     Payment obligations continue

        No Debtor or Third Party Security Provider shall be released from the liability to make any Payment
        (including of default interest, which shall continue to accrue) under any Debt Document by the
        operation of Clauses 5.2 (Restriction on Payments: Hedging Liabilities) and 5.3 (Permitted
        Payments: Hedging Liabilities) even if its obligation to make that Payment is restricted at any time
        by the terms of any of those Clauses.

5.5     No acquisition of Hedging Liabilities

        The Debtors shall not, and shall procure that no other member of the Group will:

        (a)     enter into any Liabilities Acquisition; or

        (b)     beneficially own all or any part of the share capital of a company that is party to a Liabilities
                Acquisition,

        in respect of any of the Hedging Liabilities unless, the prior consent of the Majority Super Senior
        Creditors and the Majority Senior Secured Creditors is obtained or the relevant Liabilities
        Acquisition relates to Hedging Liabilities (or rights, benefits and/or obligations in relation thereto) in
        respect of which a Payment could be made under Clause 5.3 (Permitted Payments: Hedging
        Liabilities).

5.6     Amendments and Waivers: Hedging Agreements

(a)     Subject to paragraph (b) below, the Hedge Counterparties may not, at any time, amend or waive any
        term of the Hedging Agreements.



                                                                                                                ٢

0101521-0000029 UKO3: 2000745137.14                    62


                                                                                                     1106
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1108 of 1648



(b)     A Hedge Counterparty may amend or waive any term of a Hedging Agreement in accordance with
        the terms of that Hedging Agreement if the amendment or waiver would not result in a breach of
        another term of this Agreement and would not result in a breach of any minimum hedging
        requirements under any Primary Financing Document by any member of the Group.

5.7     Security: Hedge Counterparties

        The Hedge Counterparties may not take, accept or receive the benefit of any Security, guarantee,
        indemnity or other assurance against loss from any Parent Debt Issuer, any member of the Group or
        any Third Party Security Provider in respect of the Hedging Liabilities other than:

        (a)     the Transaction Security;

        (b)     any guarantee, indemnity or other assurance against loss contained in:

                (i)      any First Lien Facility Agreement;

                (ii)     this Agreement;

                (iii)    any Common Assurance; or

                (iv)     the relevant Hedging Agreement provided that any such guarantee, indemnity or
                         other assurance against loss is no greater in extent than any of those referred to in
                         paragraphs (i) to (iii) above (ignoring for this purpose the effect of any Guarantee
                         Limitation);

        (c)     as otherwise contemplated by Clause 3.3 (Security: First Lien Creditors); and

        (d)     the indemnities contained in the ISDA Master Agreements (in the case of a Hedging
                Agreement which is based on an ISDA Master Agreement) or any indemnities which are
                similar in meaning and effect to those indemnities (in the case of a Hedging Agreement
                which is not based on an ISDA Master Agreement).

5.8     Restriction on Enforcement: Hedge Counterparties

        Subject to Clause 5.9 (Permitted Enforcement: Hedge Counterparties) and Clause 5.10 (Required
        Enforcement: Hedge Counterparties) and without prejudice to each Hedge Counterparty's rights
        under Clauses 15.2 (Instructions to enforce – Transaction Security) and 15.4 (Manner of
        enforcement – Transaction Security), the Hedge Counterparties shall not take any Enforcement
        Action in respect of any of the Hedging Liabilities or any of the hedging transactions under any of
        the Hedging Agreements at any time.

5.9     Permitted Enforcement: Hedge Counterparties

(a)     To the extent it is able to do so under the relevant Hedging Agreement, a Hedge Counterparty may
        terminate or close-out in whole or in part any hedging transaction under that Hedging Agreement
        prior to its stated maturity:

        (i)     if, prior to a Distress Event, the Company has certified to that Hedge Counterparty that that
                termination or close-out would not result in a breach of any minimum hedging requirements
                under any Primary Financing Document;



                                                                                                            ٢

0101521-0000029 UKO3: 2000745137.14                   63


                                                                                                  1107
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1109 of 1648



        (ii)    if a Hedging Force Majeure has occurred in respect of that Hedging Agreement;

        (iii)   to the extent necessary to ensure that the aggregate outstanding notional amount of all
                hedging entered into by the Group with one or more Hedge Counterparties in respect of any
                specific indebtedness or exposure does not exceed the maximum aggregate amount of that
                indebtedness or other exposure from time to time (in each case to the extent agreed by the
                member of the Group party to that Hedging Agreement either in that Hedging Agreement or
                otherwise);

        (iv)    if a Distress Event has occurred;

        (v)     if an Insolvency Event has occurred in relation to a Debtor which is party to that Hedging
                Agreement; and

        (vi)    if the Majority Super Senior Creditors and the Majority Senior Secured Creditors give prior
                consent to that termination or close-out being made.

(b)     If a Debtor has defaulted on any Payment due under a Hedging Agreement (after allowing any
        applicable notice or grace periods) and the default has continued unwaived for more than five
        Business Days after notice of that default has been given to the Security Agent pursuant to
        paragraph (e) of Clause 29.3 (Notification of prescribed events), the relevant Hedge Counterparty:

        (i)     may, to the extent it is able to do so under the relevant Hedging Agreement, terminate or
                close-out in whole or in part any hedging transaction under that Hedging Agreement; and

        (ii)    until such time as the Security Agent has given notice to that Hedge Counterparty that the
                Transaction Security is being enforced (or that any formal steps are being taken to enforce
                the Transaction Security), shall be entitled to exercise any right it might otherwise have to
                sue for, commence or join legal or arbitration proceedings against any Debtor to recover any
                Hedging Liabilities due under that Hedging Agreement.

(c)     After the occurrence of an Insolvency Event in relation to any Debtor (other than in its capacity as a
        Parent Debt Issuer) or Third Party Security Provider, each Hedge Counterparty shall be entitled to
        exercise any right it may otherwise have in respect of that Debtor or Third Party Security Provider
        to:

        (i)     prematurely close-out or terminate any Hedging Liabilities of that Debtor or Third Party
                Security Provider;

        (ii)    make a demand under any guarantee, indemnity or other assurance against loss given by that
                Debtor or Third Party Security Provider in respect of any Hedging Liabilities;

        (iii)   exercise any right of set-off or take or receive any Payment in respect of any Hedging
                Liabilities of that Debtor or Third Party Security Provider; or

        (iv)    claim and prove in any insolvency process of that Debtor or Third Party Security Provider
                for the Hedging Liabilities owing to it.




                                                                                                            ٢

0101521-0000029 UKO3: 2000745137.14                  64


                                                                                                  1108
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1110 of 1648



5.10    Required Enforcement: Hedge Counterparties

(a)     Subject to paragraph (b) below, a Hedge Counterparty shall promptly terminate or close-out in full
        any hedging transaction under all or any of the Hedging Agreements to which it is party prior to their
        stated maturity, following:

        (i)     the occurrence of a First Lien Acceleration Event and delivery to it of a notice from the
                Security Agent that that First Lien Acceleration Event has occurred; and

        (ii)    delivery to it of a subsequent notice from the Security Agent (acting on the instructions of
                the Instructing Group) instructing it to do so.

(b)     Paragraph (a) above shall not apply to the extent that that First Lien Acceleration Event occurred as a
        result of an arrangement made between any Debtor or, as the case may be, Third Party Security
        Provider and any Primary Creditor or Creditor Representative with the purpose of bringing about
        that First Lien Acceleration Event.

(c)     If a Hedge Counterparty is entitled to terminate or close-out any hedging transaction under
        paragraph (b) of Clause 5.9 (Permitted Enforcement: Hedge Counterparties) (or would have been
        able to if that Hedge Counterparty had given the notice referred to in that paragraph) but has not
        terminated or closed out each such hedging transaction, that Hedge Counterparty shall promptly
        terminate or close-out in full each such hedging transaction following a request to do so by the
        Security Agent (acting on the instructions of the Instructing Group).

5.11    Treatment of Payments due to Debtors on termination of hedging transactions

(a)     If, on termination of any hedging transaction under any Hedging Agreement occurring after a
        Distress Event, a settlement amount or other amount (following the application of any Close-Out
        Netting, Payment Netting or Inter-Hedging Agreement Netting in respect of that Hedging
        Agreement) falls due from a Hedge Counterparty to the relevant Debtor then that amount shall be
        paid by that Hedge Counterparty to the Security Agent, treated as the proceeds of enforcement of the
        Transaction Security and applied in accordance with the terms of this Agreement.

(b)     The payment of that amount by the Hedge Counterparty to the Security Agent in accordance with
        paragraph (a) above shall discharge the Hedge Counterparty's obligation to pay that amount to that
        Debtor.

5.12    Terms of Hedging Agreements

(a)     The Hedge Counterparties (to the extent party to the Hedging Agreement in question) and the
        Debtors party to the Hedging Agreements shall ensure that, at all times:

        (i)     each Hedging Agreement is based either:

                (A)      on an ISDA Master Agreement; or

                (B)      on another framework agreement which is similar in effect to an ISDA Master
                         Agreement;

        (ii)    in the event of a termination of the hedging transaction entered into under a Hedging
                Agreement, whether as a result of:



                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                   65


                                                                                                   1109
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1111 of 1648



                (A)      a Termination Event or an Event of Default, each as defined in the relevant Hedging
                         Agreement (in the case of a Hedging Agreement which is based on an ISDA Master
                         Agreement); or

                (B)      an event similar in meaning and effect to either of those described in paragraph (A)
                         above (in the case of a Hedging Agreement which is not based on an ISDA Master
                         Agreement),

                that Hedging Agreement will:

                         I.      if it is based on a 1992 ISDA Master Agreement, provide for payments
                                 under the "Second Method" and will make no material amendment to
                                 section 6(e) (Payments on Early Termination) of the ISDA Master
                                 Agreement;

                         II.     if it is based on a 2002 ISDA Master Agreement, make no material
                                 amendment to section 6(e) (Payments on Early Termination) of the ISDA
                                 Master Agreement; or

                         III.    if it is not based on an ISDA Master Agreement, provide for any other
                                 method the effect of which is that the party to which that event is referable
                                 will be entitled to receive payment under the relevant termination provisions
                                 if the net replacement value of all terminated transactions entered into under
                                 that Hedging Agreement is in its favour;

        (iii)   each Hedging Agreement will provide that the relevant Hedge Counterparty will be entitled
                to designate an Early Termination Date or otherwise be able to terminate each transaction
                under such Hedging Agreement if so required pursuant to Clause 5.10 (Required
                Enforcement: Hedge Counterparties).

        (iv)    each Hedging Agreement shall include only standard ISDA representations and undertakings
                (and not, for the avoidance of doubt, any additional representations and undertakings
                contained in any Primary Financing Document), in each case amended as necessary so as to
                be no more onerous on any member of the Group than the equivalent provisions of the
                Primary Financing Documents;

        (v)     no Hedging Agreement shall contain any events of default (however described) other than:

                (A)      failure by the member of the Group party to that Hedging Agreement to pay on the
                         due date any amount payable by it under that Hedging Agreement (subject to any
                         applicable grace period);

                (B)      the occurrence of a First Lien Acceleration Event which is continuing; and

                (C)      the occurrence of an Insolvency Event in relation to the Debtor which is party to that
                         Hedging Agreement.

(b)     Unless otherwise agreed by the Company from time to time, notwithstanding anything to the
        contrary in any Hedging Agreement, no Hedging Agreement shall prohibit or restrict any action by
        any member of the Group not prohibited or restricted under the other Primary Debt Documents.




                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                   66


                                                                                                   1110
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                           (Explanatory Statement) Pg 1112 of 1648



(c)     To the extent that the terms of a Hedging Agreement are inconsistent with the terms of this
        Agreement, the terms of this Agreement shall prevail.

5.13    Designation of Super Senior Hedging Liabilities

(a)     The Company may from time to time designate (or redesignate or effect the release of any previous
        designation of) any Hedging Liabilities in whole or in part as Super Senior Hedging Liabilities
        subject to this Clause 5.13.

(b)     Any designation or redesignation or release of any previous designation of Hedging Liabilities
        (whether in whole or in part) by the Company shall only take effect on receipt by the Security Agent
        (which receipt shall be acknowledged promptly) of a Super Senior Hedging Certificate which
        complies with the conditions set out in this Clause 5.13.

(c)     The Security Agent shall only be required to recognise and give effect to any designation,
        redesignation or release of any Super Senior Hedging Liabilities requested by the Company pursuant
        to any Super Senior Hedging Certificate to the extent such Super Senior Hedging Certificate:

        (i)     has been duly executed by:

                (A)      the Company;

                (B)      the Hedge Counterparty to whom any Super Senior Hedging Liabilities is to be
                         designated or redesignated; and

                (C)      if applicable, any Hedge Counterparty who is to release any portion of any Hedging
                         Liabilities previously designated to it in accordance with this Clause 5.13; and

        (ii)    identifies the relevant Hedging Agreement pursuant to which the relevant Hedging
                Liabilities arise.

(d)     No Hedging Liabilities may be redesignated or released without the prior written consent of the
        relevant Hedge Counterparty.

(e)     The Security Agent shall maintain a register for the recording of the names of the Hedge
        Counterparties whose Hedging Liabilities are designated as Super Senior Hedging Liabilities (the
        Register). The entries in the Register shall be conclusive absent manifest error, and the Company,
        the Security Agent and the Hedge Counterparties shall treat each person whose name is recorded in
        the Register as a Super Senior Hedge Counterparty for the purposes of this Agreement to the extent
        of its Super Senior Hedging Liabilities. The Register shall be available for inspection by the
        Company and any Hedge Counterparty, at all reasonable times and on reasonable notice to the
        Security Agent.

5.14    Hedge Counterparties' Guarantee and Indemnity

        Each Debtor (other than in its capacity as a Parent Debt Issuer) agrees that it will be bound by the
        obligations set out in Schedule 6 (Guarantee and Indemnity).




                                                                                                          ٢

0101521-0000029 UKO3: 2000745137.14                  67


                                                                                                1111
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1113 of 1648



6.      OPTION TO PURCHASE AND HEDGE TRANSFER

6.1     Option to purchase: Senior Secured Debt Creditors

(a)     For the purpose of this Clause 6.1 only, a reference to:

        (i)     a Super Senior Facility shall be construed to include a Cash Management Facility;

        (ii)    the Super Senior Facility Liabilities shall be construed to include the Cash Management
                Liabilities;

        (iii)   a Super Senior Facility Agreement or a Super Senior Facility Document shall be construed
                to include a Cash Management Agreement; and

        (iv)    a Super Senior Facility Lender and a Bilateral Lender shall be construed to include a Cash
                Management Provider.

(b)     Subject to paragraph (c) below and to Clause 6.2 (Option to purchase: Second Lien Creditors) and
        Clause 6.3 (Option to purchase: Parent Debt Creditors), some or all of the Senior Secured
        Noteholders and Senior Secured Facility Lenders (the Purchasing Senior Secured Creditors) may
        after a Distress Event, after having given all Senior Secured Noteholders and Senior Secured Facility
        Lenders the opportunity to participate in such purchase, by giving not less than ten days' notice to the
        Security Agent, require the transfer to the Purchasing Senior Secured Creditors (or to a nominee or
        nominees), in accordance with Clause 26.3 (Change of Lender), of all, but not part, of the rights,
        benefits and obligations in respect of the Super Senior Facility Liabilities if:

        (i)     that transfer is lawful and subject to paragraph (ii) below, otherwise permitted by the terms
                of each Super Senior Facility Agreement;

        (ii)    any conditions relating to such a transfer contained in each Super Senior Facility Agreement
                are complied with, other than:

                (A)      any requirement to obtain the consent of, or consult with, any Debtor, Third Party
                         Security Provider or other member of the Group relating to such transfer, which
                         consent or consultation shall not be required; and

                (B)      to the extent to which the Purchasing Senior Secured Creditors provide cash cover
                         for any Letter of Credit, the consent of the relevant Issuing Bank or Bilateral
                         Creditor relating to such transfer shall not be required;

        (iii)   the relevant Creditor Representative(s) on behalf of the Super Senior Facility Lenders and
                each relevant Bilateral Creditor are each paid an amount by the Purchasing Senior Secured
                Creditors equal to the aggregate of:

                (A)      any amounts provided as cash cover by the Purchasing Senior Secured Creditors for
                         any Letter of Credit (as envisaged in paragraph (ii)(B) above);

                (B)      all of the Super Senior Facility Liabilities at that time (whether or not due),
                         including all amounts that would have been payable under the Super Senior Facility
                         Documents if the Super Senior Facility Liabilities were being prepaid by the




                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   68


                                                                                                    1112
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1114 of 1648



                         relevant Debtors on the date of that payment (including Creditor Representative
                         Amounts); and

                (C)      all costs and expenses (including legal fees) incurred by the Super Senior Agents
                         and/or the Super Senior Facility Lenders as a consequence of giving effect to that
                         transfer;

        (iv)    as a result of that transfer the Super Senior Facility Lenders have no further actual or
                contingent liability to any Debtor under the relevant Debt Documents;

        (v)     an indemnity is provided from the Purchasing Senior Secured Creditors (or from another
                third party acceptable to all the Super Senior Facility Lenders) in a form satisfactory to each
                Super Senior Facility Lender in respect of all losses which may be sustained or incurred by
                any Super Senior Facility Lender in consequence of any sum received or recovered by any
                Super Senior Facility Lender from any person being required (or it being alleged that it is
                required) to be paid back by or clawed back from any Super Senior Facility Lender for any
                reason (provided that no Creditor Representative shall be required to give any such
                indemnity); and

        (vi)    the transfer is made without recourse to, or representation or warranty from, the Super
                Senior Facility Lenders, except that each Super Senior Facility Lender shall be deemed to
                have represented and warranted on the date of that transfer that it has the corporate power to
                effect that transfer and it has taken all necessary action to authorise the making by it of that
                transfer.

(c)     Subject to paragraph (b) of Clause 6.4 (Hedge Transfer), the Purchasing Senior Secured Creditors
        may only require a Liabilities Transfer under this Clause 6.1 if, at the same time, they require a
        Hedge Transfer in relation to the Super Senior Hedging Liabilities in accordance with Clause 6.4
        (Hedge Transfer) and if, for any reason, a Hedge Transfer in relation to the Super Senior Hedging
        Liabilities cannot be made in accordance with Clause 6.4 (Hedge Transfer), that Liabilities Transfer
        may not be required to be made.

(d)     Each Creditor Representative and each Bilateral Creditor in respect of the Super Senior Facilities
        shall, at the request of the Purchasing Senior Secured Creditors notify the Purchasing Senior Secured
        Creditors of:

        (i)     the sum of the amounts described in paragraphs (b)(iii)(B) and (C) above; and

        (ii)    the amount of each Letter of Credit for which cash cover is to be provided by the Purchasing
                Senior Secured Creditors.

(e)     If more than one Purchasing Senior Secured Creditor wishes to exercise the option to purchase the
        Super Senior Facility Liabilities in accordance with paragraph (b) above, each such Purchasing
        Senior Secured Creditor shall:

        (i)     acquire the Super Senior Facility Liabilities pro rata, in the proportion that its Senior
                Secured Credit Participation bears to the aggregate Senior Secured Credit Participations of
                all the Purchasing Senior Secured Creditors; and

        (ii)    inform each relevant Creditor Representative(s) or Bilateral Lender(s) in accordance with
                the terms of the relevant Senior Secured Debt Documents, who will determine (consulting


                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   69


                                                                                                    1113
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1115 of 1648



                with each other as required) the appropriate share of the Super Senior Facility Liabilities to
                be acquired by each such Purchasing Senior Secured Creditor and who shall inform each
                such Purchasing Senior Secured Creditor accordingly,

        and the relevant Creditor Representative(s) and Bilateral Lender(s) under the relevant Senior Secured
        Debt Documents (as applicable) shall promptly inform the relevant Creditor Representatives and
        Bilateral Creditors in respect of the Super Senior Facility Liabilities and the Super Senior Hedge
        Counterparties of the Purchasing Senior Secured Creditors' intention to exercise the option to
        purchase the Super Senior Facility Liabilities.

6.2     Option to purchase: Second Lien Creditors

(a)     Subject to paragraph (b) below, some or all of the Second Lien Creditors (the Purchasing Second
        Lien Creditors) may after a Distress Event, after having given all Second Lien Creditors the
        opportunity to participate in such purchase, by giving not less than ten days' notice to the Security
        Agent, require the transfer to the Purchasing Second Lien Creditors (or to a nominee or nominees),
        in accordance with Clause 26.3 (Change of Lender) and Clause 26.4 (Change of Noteholder), of all,
        but not part, of the rights, benefits and obligations in respect of the First Lien Liabilities (other than
        the Hedging Liabilities) if:

        (i)     that transfer is lawful and, subject to paragraph (ii) below, otherwise permitted by the terms
                of the relevant First Lien Debt Documents;

        (ii)    any conditions relating to such a transfer contained in the relevant First Lien Debt
                Documents are complied with, other than:

                (A)      any requirement to obtain the consent of, or consult with, any Debtor, Third Party
                         Security Provider or other member of the Group relating to such transfer, which
                         consent or consultation shall not be required; and

                (B)      to the extent that the Purchasing Second Lien Creditors provide cash cover for any
                         Letter of Credit, the consent of the relevant Issuing Bank or Bilateral Creditor
                         relating to such transfer shall not be required;

        (iii)   the relevant Creditor Representatives on behalf of each group of First Lien Creditors and
                each relevant Bilateral Creditor are each paid an amount by the Purchasing Second Lien
                Creditors equal to the aggregate of:

                (A)      any amounts provided as cash cover by the Purchasing Second Lien Creditors for
                         any Letter of Credit;

                (B)      all of the First Lien Liabilities (other than the Hedging Liabilities) at that time
                         (whether or not due), including all amounts that would have been payable under the
                         First Lien Debt Documents if the First Lien Liabilities (other than the Hedging
                         Liabilities) were being prepaid by the relevant Debtors on the date of that payment
                         (including Creditor Representative Amounts); and

                (C)      all costs and expenses (including legal fees) incurred by the relevant Creditor
                         Representatives and/or the other First Lien Creditors as a consequence of giving
                         effect to that transfer;




                                                                                                                ٢

0101521-0000029 UKO3: 2000745137.14                    70


                                                                                                     1114
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1116 of 1648



        (iv)    as a result of that transfer the First Lien Creditors have no further actual or contingent
                liability to any Debtor under the relevant Debt Documents;

        (v)     an indemnity is provided from the Purchasing Second Lien Creditors (or from another third
                party acceptable to all the First Lien Creditors) in a form satisfactory to each First Lien
                Creditor in respect of all losses which may be sustained or incurred by any First Lien
                Creditor in consequence of any sum received or recovered by any First Lien Creditor from
                any person being required (or it being alleged that it is required) to be paid back by or
                clawed back from any First Lien Creditor for any reason (provided that no Creditor
                Representative shall be required to give any such indemnity); and

        (vi)    the transfer is made without recourse to, or representation or warranty from, the First Lien
                Creditors, except that each First Lien Creditor shall be deemed to have represented and
                warranted on the date of that transfer that it has the corporate power to effect that transfer
                and it has taken all necessary action to authorise the making by it of that transfer.

(b)     Subject to paragraph (b) of Clause 6.4 (Hedge Transfer), all the Purchasing Second Lien Creditors
        may only require a Liabilities Transfer under this Clause 6.3 if, at the same time, they require a
        Hedge Transfer in relation to the Hedging Liabilities in accordance with Clause 6.4 (Hedge Transfer)
        and if, for any reason, a Hedge Transfer in relation to the Hedging Liabilities cannot be made in
        accordance with Clause 6.4 (Hedge Transfer), that Liabilities Transfer may not be required to be
        made.

(c)     Each Creditor Representative and each Bilateral Creditor in respect of the First Lien Liabilities shall,
        at the request of the Purchasing Second Lien Creditors, notify the Purchasing Second Lien Creditors
        of:

        (i)     the sum of the amounts described in paragraphs (a)(iii)(B) and (C) below; and

        (ii)    the amount of each Letter of Credit for which cash cover is to be provided by the Purchasing
                Second Lien Creditors.

(d)     If more than one Purchasing Second Lien Creditor wishes to exercise the option to purchase the First
        Lien Liabilities in accordance with paragraph (a) below, each such Purchasing Second Lien Creditor
        shall:

        (i)     acquire the First Lien Liabilities pro rata, in the proportion that its Second Lien Credit
                Participation bears to the aggregate Second Lien Credit Participations of all the Purchasing
                Second Lien Creditors; and

        (ii)    inform each relevant Creditor Representative(s) or Bilateral Lender(s) in accordance with
                the terms of the relevant Second Lien Debt Documents, who will determine (consulting with
                each other as required) the appropriate share of the First Lien Liabilities to be acquired by
                each such Purchasing Second Lien Creditor and who shall inform each such Purchasing
                Second Lien Creditor accordingly,

        and the relevant Second Lien Creditor Representative(s) or Bilateral Lender(s) shall promptly inform
        the relevant Creditor Representatives and Bilateral Creditors in respect of the First Lien Liabilities,
        and the Hedge Counterparties of the Purchasing Second Lien Creditors' intention to exercise the
        option to purchase the First Lien Liabilities.



                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   71


                                                                                                    1115
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1117 of 1648



6.3     Option to purchase: Parent Debt Creditors

(a)     Subject to paragraph (b) below, some or all of the Parent Debt Creditors (the Purchasing Parent
        Debt Creditors) may after a Distress Event, after having given all Parent Debt Creditors the
        opportunity to participate in such purchase, by giving not less than ten days' notice to the Security
        Agent, require the transfer to the Purchasing Parent Debt Creditors (or to a nominee or nominees), in
        accordance with Clause 26.3 (Change of Lender) and Clause 26.4 (Change of Noteholder), of all, but
        not part, of the rights, benefits and obligations in respect of the Priority Creditor Liabilities (other
        than the Hedging Liabilities) if:

        (i)     that transfer is lawful and, subject to paragraph (ii) below, otherwise permitted by the terms
                of the relevant Priority Debt Documents;

        (ii)    any conditions relating to such a transfer contained in the relevant Priority Debt Documents
                are complied with, other than:

                (A)      any requirement to obtain the consent of, or consult with, any Debtor, Third Party
                         Security Provider or other member of the Group relating to such transfer, which
                         consent or consultation shall not be required; and

                (B)      to the extent that the Purchasing Parent Debt Creditors provide cash cover for any
                         Letter of Credit, the consent of the relevant Issuing Bank or Bilateral Creditor
                         relating to such transfer shall not be required;

        (iii)   the relevant Creditor Representatives on behalf of each group of Priority Creditors and each
                relevant Bilateral Creditor are each paid an amount by the Purchasing Parent Debt Creditors
                equal to the aggregate of:

                (A)      any amounts provided as cash cover by the Purchasing Parent Debt Creditors for any
                         Letter of Credit;

                (B)      all of the Priority Creditor Liabilities (other than Hedging Liabilities) at that time
                         (whether or not due), including all amounts that would have been payable under the
                         Priority Debt Documents if the Priority Creditor Liabilities (other than Hedging
                         Liabilities) were being prepaid by the relevant Debtors on the date of that payment
                         (including Creditor Representative Amounts); and

                (C)      all costs and expenses (including legal fees) incurred by the relevant Creditor
                         Representatives and/or the other Priority Creditors as a consequence of giving effect
                         to that transfer;

        (iv)    as a result of that transfer the Priority Creditors have no further actual or contingent liability
                to any Debtor under the relevant Debt Documents;

        (v)     an indemnity is provided from the Purchasing Parent Debt Creditors (or from another third
                party acceptable to all the Priority Creditors) in a form satisfactory to each Priority Creditor
                in respect of all losses which may be sustained or incurred by any Priority Creditor in
                consequence of any sum received or recovered by any Priority Creditor from any person
                being required (or it being alleged that it is required) to be paid back by or clawed back from
                any Priority Creditor for any reason (provided that no Creditor Representative shall be
                required to give any such indemnity); and


                                                                                                                ٢

0101521-0000029 UKO3: 2000745137.14                    72


                                                                                                     1116
      20-12433-scc           Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                               (Explanatory Statement) Pg 1118 of 1648



        (vi)    the transfer is made without recourse to, or representation or warranty from, the Priority
                Creditors, except that each Priority Creditor shall be deemed to have represented and
                warranted on the date of that transfer that it has the corporate power to effect that transfer
                and it has taken all necessary action to authorise the making by it of that transfer.

(b)     Subject to paragraph (b) of Clause 6.4 (Hedge Transfer), all the Purchasing Parent Debt Creditors
        may only require a Liabilities Transfer under this Clause 6.3 if, at the same time, they require a
        Hedge Transfer in relation to the Hedging Liabilities in accordance with Clause 6.4 (Hedge Transfer)
        and if, for any reason, a Hedge Transfer in relation to the Hedging Liabilities cannot be made in
        accordance with Clause 6.4 (Hedge Transfer), that Liabilities Transfer may not be required to be
        made.

(c)     Each Creditor Representative and each Bilateral Creditor in respect of the Priority Creditor
        Liabilities shall, at the request of the Purchasing Parent Debt Creditors, notify the Purchasing Parent
        Debt Creditors of:

        (i)     the sum of the amounts described in paragraphs (a)(iii)(B) and (C) above; and

        (ii)    the amount of each Letter of Credit for which cash cover is to be provided by the Purchasing
                Parent Debt Creditors.

(d)     If more than one Purchasing Parent Debt Creditor wishes to exercise the option to purchase the
        Priority Creditor Liabilities in accordance with paragraph (a) above, each such Purchasing Parent
        Debt Creditor shall:

        (i)     acquire the Priority Creditor Liabilities pro rata, in the proportion that its Parent Debt Credit
                Participation bears to the aggregate Parent Debt Credit Participations of all the Purchasing
                Parent Debt Creditors; and

        (ii)    inform each relevant Creditor Representative(s) or Bilateral Lender(s) in accordance with
                the terms of the relevant Parent Debt Documents, who will determine (consulting with each
                other as required) the appropriate share of the Priority Creditor Liabilities to be acquired by
                each such Purchasing Parent Debt Creditor and who shall inform each such Purchasing
                Parent Debt Creditor accordingly,

        and the relevant Parent Debt Creditor Representative(s) or Bilateral Lender(s) shall promptly inform
        the relevant Creditor Representatives and Bilateral Creditors in respect of the Priority Creditor
        Liabilities, and the Hedge Counterparties of the Purchasing Parent Debt Creditors' intention to
        exercise the option to purchase the Priority Creditor Liabilities.

6.4     Hedge Transfer

(a)     The Purchasing Senior Secured Creditors, the Purchasing Second Lien Creditors or the Purchasing
        Parent Debt Creditors, as the case may be (the Relevant Purchasing Creditors) may, by giving not
        less than ten days' notice to the Security Agent, require a Hedge Transfer of all, but not part of, the
        rights, benefits and obligations in respect of the Super Senior Hedging Liabilities (in the case of the
        Purchasing Senior Secured Creditors) or all the Hedging Liabilities (in the case of any other
        Relevant Purchasing Creditors):

        (i)     if either:




                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                   73


                                                                                                    1117
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1119 of 1648



                (A)      the Relevant Purchasing Creditors require, at the same time, a Liabilities Transfer;
                         or

                (B)      the Relevant Purchasing Creditors require that Hedge Transfer at any time on or
                         after:

                         I.      in the case of Purchasing Senior Secured Creditors, the first date on which
                                 both of the Super Senior Facility Discharge Date and the Cash Management
                                 Facility Discharge Date have occurred;

                         II.     in the case of Purchasing Second Lien Creditors, the First Lien Debt
                                 Discharge Date; or

                         III.    in the case of Purchasing Parent Debt Creditors, the first date on which both
                                 of the First Lien Debt Discharge Date and the Second Lien Discharge Date
                                 have occurred; and

        (ii)    if:

                (A)      that transfer is lawful and otherwise permitted by the terms of the relevant Hedging
                         Agreements in which case no Debtor, Third Party Security Provider or other
                         member of the Group shall be entitled to withhold its consent to that transfer;

                (B)      any conditions (other than the consent of, or any consultation with, any Debtor,
                         Third Party Security Provider or other member of the Group) relating to that transfer
                         contained in the relevant Hedging Agreements are complied with;

                (C)      each Hedge Counterparty is paid (in the case of a positive number) or pays (in the
                         case of a negative number) an amount equal to the aggregate of (I) the Hedging
                         Purchase Amount in respect of the hedging transactions under the relevant Hedging
                         Agreement at that time and (II) all costs and expenses (including legal fees) incurred
                         as a consequence of giving effect to that transfer;

                (D)      as a result of that transfer, the Hedge Counterparties have no further actual or
                         contingent liability to any Debtor under the relevant Hedging Agreements;

                (E)      an indemnity is provided from each Relevant Purchasing Creditor exercising its
                         rights pursuant to this Clause 6.4 which is receiving (or for which a nominee is
                         receiving) that transfer (or from another third party acceptable to the relevant Hedge
                         Counterparty) in a form satisfactory to the relevant Hedge Counterparty in respect of
                         all losses which may be sustained or incurred by that Hedge Counterparty in
                         consequence of any sum received or recovered by that Hedge Counterparty being
                         required (or it being alleged that it is required) to be paid back by or clawed back
                         from the Hedge Counterparty for any reason; and

                (F)      that transfer is made without recourse to, or representation or warranty from, the
                         relevant Hedge Counterparty, except that the relevant Hedge Counterparty shall be
                         deemed to have represented and warranted on the date of that transfer that it has the
                         corporate power to effect that transfer and it has taken all necessary action to
                         authorise the making by it of that transfer.




                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                   74


                                                                                                   1118
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1120 of 1648



(b)     The Relevant Purchasing Creditors and any Hedge Counterparty may agree (in respect of the
        Hedging Agreements (or one or more of them) to which that Hedge Counterparty is a party) that a
        Hedge Transfer required by the Relevant Purchasing Creditors pursuant to paragraph (a) above shall
        not apply to that Hedging Agreement(s) or to the Hedging Liabilities and Hedge Counterparty
        Obligations under that Hedging Agreement(s).

7.      SECOND LIEN CREDITORS AND SECOND LIEN LIABILITIES

7.1     Restriction on Payment: Second Lien Liabilities

(a)     Until the First Lien Discharge Date, no Debtor or Third Party Security Provider shall, and the
        Company shall procure that no other member of the Group will:

        (i)     make any Payments in respect of any principal, interest or other amount on or in respect of,
                or make any distribution or Liabilities Acquisition in respect of, any Second Lien Liabilities
                in cash or in kind or apply any such money or property in or towards discharge of any
                Second Lien Liabilities except as expressly permitted by Clause 7.2 (Permitted Payments:
                Second Lien Liabilities), Clause 7.9 (Permitted Enforcement: Second Lien Creditors),
                Clause 11.5 (Filing of claims) or, in relation to a refinancing in full of such Second Lien
                Liabilities, Clause 23 (Additional Regulated Debt); or

        (ii)    exercise any set-off against any Second Lien Liabilities except as expressly permitted by
                Clause 7.2 (Permitted Payments: Second Lien Liabilities), Clause 7.9 (Permitted
                Enforcement: Second Lien Creditors) or Clause 11.5 (Filing of claims),

        and, in each case, to the extent not restricted by Clause 7.4 (Issue of Second Lien Payment Stop
        Notice) and Clause 7.5 (Effect of Second Lien Payment Stop Event or Second Lien Automatic Block
        Event).

(b)     Notwithstanding Clause 7.2 (Permitted Payments: Second Lien Liabilities), following the occurrence
        of a First Lien Acceleration Event or an Insolvency Event in relation to any Debtor (other than in its
        capacity as a Parent Debt Issuer) or Third Party Security Provider, (until the occurrence of the Super
        Senior Discharge Date), no Parent Debt Issuer, member of the Group or Third Party Security
        Provider may make Payments of the Second Lien Liabilities except from Common Recoveries
        distributed in accordance with Clause 21 (Application of Proceeds), provided that:

        (i)     this paragraph (b) above shall not prevent any distribution or dividend out of any Debtor's
                unsecured assets (pro rata to each unsecured creditor's claim) made by a liquidator, receiver,
                administrative receiver, administrator, compulsory manager or other similar officer
                appointed in respect of any Debtor or any of its assets;

        (ii)    any Payment prohibited by this paragraph (b) will remain owing by the relevant Debtor(s);
                and

        (iii)   any failure to make a Payment as a result of this paragraph (b) shall not prevent the
                occurrence of an Event of Default under the relevant Second Lien Debt Document as a
                consequence of that failure to make a Payment.

7.2     Permitted Payments: Second Lien Liabilities

        Any Debtor or member of the Group may:


                                                                                                            ٢

0101521-0000029 UKO3: 2000745137.14                  75


                                                                                                  1119
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1121 of 1648



        (a)     prior to the First Lien Discharge Date, make Payments to the Second Lien Creditors in
                respect of the Second Lien Liabilities in accordance with the Second Lien Debt Documents:

                (i)      if:

                         (A)     the Payment is of:

                                 I.      any amount of principal or capitalised interest in respect of the
                                         Second Lien Liabilities which is not prohibited from being paid by
                                         the Prior Ranking Financing Documents; or

                                 II.     any other amount which is not an amount of principal or capitalised
                                         interest (such other amounts including all scheduled interest
                                         payments (including, if applicable, special interest (or liquidated
                                         damages)) and default interest on the Second Lien Liabilities
                                         accrued and payable in cash in accordance with the terms of the
                                         relevant Second Lien Debt Document (as at the date of issue of the
                                         same or as amended in accordance with the terms of this Agreement
                                         and the other Debt Documents), additional amounts payable as a
                                         result of the tax gross-up provisions relating to the Second Lien
                                         Liabilities and amounts in respect of currency indemnities in any
                                         Second Lien Financing Document;

                         (B)     no Second Lien Payment Stop Notice is outstanding; and

                         (C)     no Second Lien Automatic Block Event has occurred and is continuing;

                (ii)     if the Instructing Group consents to that Payment being made;

                (iii)    if the Payments are of costs, commissions, taxes and expenses incurred in respect of
                         (or reasonably incidental to) the Second Lien Debt Documents (including in relation
                         to any reporting or listing requirements under the relevant Second Lien Debt
                         Documents or any other reasonable and ordinary course administrative and
                         maintenance costs and expenses of a Second Lien Debt Issuer) or the Payment is of
                         amounts due under the original form of any fee letter relating to upfront fees or if the
                         Payment is of any amendment, consent and/or waiver fees reasonably incurred;

                (iv)     if the Payments are of costs, commissions, taxes, fees and expenses incurred in
                         respect of (or reasonably incidental to) any refinancing of any of the Second Lien
                         Liabilities in compliance with this Agreement and the Prior Ranking Financing
                         Documents;

                (v)      if the Payments are of Creditor Representative Amounts or Security Agent Amounts
                         due and payable to the Second Lien Creditor Representative or the Security Agent
                         (as the case may be);

                (vi)     if the Payment is by a Second Lien Debt Issuer of any of its obligations under a
                         Second Lien Financing Document and such Payment is not directly or indirectly
                         financed by any member of the Group except to the extent such Payment would, if it
                         had been a Payment by a Debtor (other than the relevant Second Lien Debt Issuer)




                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                    76


                                                                                                     1120
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1122 of 1648



                         or member of the Group to a Second Lien Creditor, otherwise have been permitted
                         under this Agreement;

                (vii)    if the Payment is funded directly or indirectly with the proceeds of any other Second
                         Lien Liabilities incurred under or pursuant to any Second Lien Debt Documents or
                         the proceeds of any issuance of any shares by the Company or any Subordinated
                         Liabilities;

                (viii)   if a Prior Ranking Default is continuing or would occur as a result of making such
                         Payment and the Payment is of any Second Lien Liabilities which would have been
                         payable but for the issue of a Second Lien Payment Stop Notice (which has since
                         expired and no new Second Lien Payment Stop Event is continuing) which has been
                         capitalised and added to the principal amount of the Second Lien Liabilities or
                         where that amount is outstanding as a result of the accrual of cash interest payable in
                         respect of the Second Lien Liabilities during a period when a Second Lien Payment
                         Stop Notice was outstanding or any other amount referred to in sub-paragraph
                         (i)(A)II above;

                (ix)     if an Event of Default is continuing and the Payment is of all or part of the Second
                         Lien Liabilities by way of a release or otherwise discharge solely in consideration
                         for the issues of shares in any Holding Company of the Company (each a Debt for
                         Equity Swap) provided that:

                         (A)     no cash or cash equivalent Payment is made in respect of the Second Lien
                                 Liabilities;

                         (B)     it does not result in a "change of control" under any Primary Financing
                                 Document;

                         (C)     any Liabilities owed by a member of the Group to another member of the
                                 Group, a Subordinated Creditor or any other Holding Company of the
                                 Company that arise as a result of such Debt for Equity Swap are
                                 subordinated to the Prior Ranking Liabilities pursuant to this Agreement and
                                 the Prior Ranking Creditors are granted Transaction Security in respect of
                                 any of those Liabilities;

                         (D)     at the time that any Debt for Equity Swap becomes effective, no Distressed
                                 Disposal is due to occur at such time which is reasonably likely to be
                                 adversely impeded by the occurrence of such Debt for Equity Swap; and

                         (E)     no member of the Group shall become liable for, or incur, any tax liability
                                 as a result of such Debt for Equity Swap which is materially adverse to the
                                 interests of the First Lien Creditors taking into account the circumstances of
                                 such Debt for Equity Swap and (subject to receipt of any required
                                 countersigned release or reliance letters and for information purposes only)
                                 a tax report from a reputable independent firm of accountants is provided to
                                 the Security Agent (on which the Security Agent and the First Lien
                                 Creditors can rely), confirming what tax liability (if any) should have arisen
                                 or should arise as a result of such Debt for Equity Swap;




                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   77


                                                                                                    1121
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1123 of 1648



                (x)      if the Payment is of non-cash interest made by way of the capitalisation of interest or
                         by the issuance of a non-cash pay financial instrument evidencing the same which is
                         subordinated to the First Lien Liabilities on the same terms as the Second Lien
                         Liabilities; or

                (xi)     if the Payment is of work fees and professional fees, costs or expenses for
                         restructuring advice and valuations (including legal advice and the advice of other
                         appropriate financial and/or restructuring advisors) of the Second Lien Creditor
                         Representative and the Security Agent in an aggregate amount not exceeding
                         US$5,000,000 (or its equivalent in other currencies) since the date of this
                         Agreement, but excluding any fees, costs or expenses incurred in connection with
                         any current, threatened or pending litigation against any First Lien Creditor or any
                         Affiliate of any First Lien Creditor; and

        (b)     on or after the First Lien Discharge Date, make Payments to the Second Lien Creditors in
                respect of the Second Lien Liabilities in accordance with the relevant Second Lien Debt
                Documents.

        A reference in this Clause 7.2 to a Payment shall be construed to include any direct or indirect step,
        matter, action or dealing in relation to any Second Lien Liabilities which are otherwise prohibited
        under Clause 7.1 (Restriction on Payment: Second Lien Liabilities).

7.3     Security and Guarantees: Second Lien Liabilities

        At any time prior to the First Lien Discharge Date, except with the consent of the Instructing Group,
        the Second Lien Creditors may not take, accept or receive the benefit of any Security, guarantee,
        indemnity or other assurance against loss from any Debtor, any member of the Group or any Third
        Party Security Provider other than:

        (a)     any Security in respect of the Second Lien Liabilities from any member of the Group or any
                Third Party Security Provider in addition to the Transaction Security which to the extent
                legally possible and subject to any Agreed Security Principles (except to the extent they
                already benefit from such Security) is, at the same time, also offered either:

                (i)      to the Security Agent as agent or trustee for the other Priority Secured Parties (and,
                         if such Transaction Security relates to the Common Charged Property, the Parent
                         Debt Secured Parties) in respect of their Liabilities; or

                (ii)     in the case of any jurisdiction in which effective Security cannot be granted in
                         favour of the Security Agent as agent or trustee for the Priority Secured Parties (and,
                         if applicable, the Parent Debt Secured Parties):

                         (A)     to the other Priority Secured Parties (and, if such Transaction Security
                                 relates to the Common Charged Property, the Parent Debt Secured Parties)
                                 in respect of their Liabilities; or

                         (B)     to the Security Agent under a parallel debt structure, joint and several
                                 creditor structure or agency structure for the benefit of the other Priority
                                 Secured Parties (and, if such Transaction Security relates to the Common
                                 Charged Property, the Parent Debt Secured Parties),



                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   78


                                                                                                    1122
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1124 of 1648



                and ranks in the same order of priority as that contemplated in Clause 2.2 (Transaction
                Security) and all amounts received or recovered by any Second Lien Creditor are
                immediately paid to the Security Agent and held and applied in accordance with Clause 21
                (Application of Proceeds);

        (b)     any guarantee, indemnity or other assurance against loss in respect of the Second Lien
                Liabilities from any member of the Group or a Third Party Security Provider in addition to
                those in:

                (i)      the Second Lien Group Guarantees;

                (ii)     this Agreement;

                (iii)    any mandate letter entered into in connection with any Second Lien Facility
                         Agreement; or

                (iv)     any Common Assurance,

                (except to the extent they already benefit from such guarantee, indemnity or other assurance
                against loss) if and to the extent legally possible and subject to any Agreed Security
                Principles, at the same time, it is also offered to the other Priority Secured Parties in respect
                of their Liabilities and ranks in the same order of priority as that contemplated in Clause 2
                (Ranking and Priority) and all amounts received or recovered by any Second Lien Creditor
                are immediately paid to the Security Agent and held and applied in accordance with Clause
                21 (Application of Proceeds);

        (c)     any Security, guarantee, indemnity or other assurance against loss from any Debtor, any
                member of the Group or a Third Party Security Provider:

                (i)      in connection with any escrow or similar or equivalent arrangements entered into in
                         respect of the proceeds of any indebtedness which, upon release of those amounts to
                         a member of the Group, will become Second Lien Liabilities; or

                (ii)     in connection with any actual or proposed defeasance, redemption, prepayment,
                         repayment, purchase or other discharge of any Second Lien Liabilities (in each case
                         provided that such defeasance, redemption, prepayment, repayment, purchase or
                         other discharge is not prohibited by the terms of this Agreement); and

        (d)     as otherwise contemplated by Clause 3.3 (Security: First Lien Creditors).

7.4     Issue of Second Lien Payment Stop Notice

(a)     At any time prior to the First Lien Discharge Date, if a Second Lien Payment Stop Event has
        occurred and is continuing, except with Required Prior Ranking Creditor Consent and subject to
        Clause 11 (Effect of Insolvency Event), no Debtor or Third Party Security Provider shall (and the
        Company shall procure that no member of the Group shall) make, and no Second Lien Creditor may
        receive from any Debtor, Third Party Security Provider or member of the Group, any Payment in
        respect of the Second Lien Liabilities (other than a payment falling within paragraphs (a)(ii) to (xi)
        of Clause 7.2 (Permitted Payments: Second Lien Liabilities) (other than any Payment pursuant to
        paragraph (a)(iii) of Clause 7.2 (Permitted Payments: Second Lien Liabilities) “of amounts due
        under the original form of any fee letter relating to upfront fees”) provided in each case that no First


                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                   79


                                                                                                    1123
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1125 of 1648



        Lien Acceleration Event or Insolvency Event has occurred and is continuing) from the date on which
        the relevant Creditor Representative or Bilateral Lender delivers a notice (a Second Lien Payment
        Stop Notice) to the Company, the Security Agent and each Second Lien Creditor Representative and
        each Bilateral Lender under any Second Lien Facility Agreement specifying the events or
        circumstances relating to that Second Lien Payment Stop Event until the earliest of:

        (i)     the date falling 120 days after delivery of that Second Lien Payment Stop Notice;

        (ii)    in relation to payments of the Second Lien Liabilities, if a Second Lien Standstill Period is in
                effect at any time after delivery of that Second Lien Payment Stop Notice, the date on which
                that Second Lien Standstill Period expires;

        (iii)   the date on which the relevant Second Lien Payment Stop Event is no longer continuing and,
                if the relevant Priority Creditor Liabilities have been accelerated, such acceleration has been
                rescinded, revoked or waived provided that at such time no other Event of Default is
                continuing under any Priority Debt Document;

        (iv)    the date on which the Creditor Representative or Bilateral Lender which issued the Second
                Lien Payment Stop Notice delivers a notice to the Company, the Security Agent and the
                Second Lien Creditor Representatives cancelling the Second Lien Payment Stop Notice; and

        (v)     the date on which the Second Lien Creditors or the Second Lien Creditor Representative(s)
                or the Security Agent takes any Enforcement Action that it is permitted to take under Clause
                7.9 (Permitted Enforcement: Second Lien Creditors) and Clause 7.10 (Subsequent Second
                Lien Defaults) against a member of the Group or any Third Party Security Provider,

        such period being the period for which the relevant Second Lien Payment Stop Notice is
        outstanding.

(b)     Unless each Second Lien Creditor Representative waives this requirement:

        (i)     a new Second Lien Payment Stop Notice may not be delivered unless and until 360 days
                have elapsed since the delivery of the immediately prior Second Lien Payment Stop Notice;
                and

        (ii)    no Second Lien Payment Stop Notice may be delivered in reliance on a Second Lien
                Payment Stop Event more than 90 days after the date on which each relevant Creditor
                Representative has received notice of that Second Lien Payment Stop Event.

(c)     A Creditor Representative or Bilateral Lender may serve only one Second Lien Payment Stop Notice
        each with respect to the same event or set of circumstances. Subject to paragraph (b) above, this
        shall not affect the right of that or any other Creditor Representative or Bilateral Lender to issue a
        Second Lien Payment Stop Notice in respect of any other event or set of circumstances.

(d)     No Second Lien Payment Stop Notice may be served by a Creditor Representative or Bilateral
        Lender in respect of a Second Lien Payment Stop Event which had been notified to each of them at
        the time at which an earlier Second Lien Payment Stop Notice was issued.




                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   80


                                                                                                    1124
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                           (Explanatory Statement) Pg 1126 of 1648



7.5     Effect of Second Lien Payment Stop Event or Second Lien Automatic Block Event

        Any failure to make a Payment due under the Second Lien Debt Documents as a result of the issue
        of a Second Lien Payment Stop Notice or the occurrence of a Second Lien Automatic Block Event
        or the operation of Clause 7.2 (Permitted Payments: Second Lien Liabilities) or Clause 7.4 (Issue of
        Second Lien Payment Stop Notice):

        (a)     shall not prevent the occurrence of an Event of Default as a consequence of that failure to
                make a Payment in relation to the Second Lien Debt Documents;

        (b)     shall not prevent the issue of a Second Lien Enforcement Notice on behalf of the Second
                Lien Creditors;

        (c)     acts as a suspension of payment and not as a waiver of the right to receive payment on the
                date such payments are due;

        (d)     shall not release any Debtor from the liability to make any Payment under any Second Lien
                Debt Document and will not prevent the accrual or capitalisation of interest (including
                default interest) in accordance with the relevant Second Lien Debt Documents;

        (e)     will not prevent the payment of audit fees, directors' fees, taxes and other proper and
                incidental expenses required to maintain existence;

        (f)     will not prevent the payment of Creditor Representative Amounts or Security Agent
                Amounts due and payable to the Second Lien Creditor Representatives or the Security Agent
                (as the case may be); and

        (g)     will not prevent the payment of any other amounts funded directly or indirectly with
                amounts which have been received by the relevant Second Lien Debt Issuer from a person
                that is not a member of the Group.

7.6     Cure of Payment Stop: Second Lien Creditors

        If:

        (a)     at any time following the issue of a Second Lien Payment Stop Notice or the occurrence of a
                Second Lien Automatic Block Event, that Second Lien Payment Stop Notice ceases to be
                outstanding and/or (as the case may be) the Second Lien Automatic Block Event ceases to
                be continuing; and

        (b)     the relevant Debtor then promptly pays to the Second Lien Creditors an amount equal to any
                Payments which had accrued under the Second Lien Debt Documents and which would have
                been Permitted Second Lien Debt Payments but for that Second Lien Payment Stop Notice
                or that Second Lien Automatic Block Event,

        then any Event of Default which may have occurred as a result of that suspension of Payments shall
        be waived and any Second Lien Enforcement Notice which may have been issued as a result of that
        Event of Default shall be waived, in each case without any further action being required on the part
        of the Second Lien Creditors.




                                                                                                          ٢

0101521-0000029 UKO3: 2000745137.14                 81


                                                                                                1125
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                           (Explanatory Statement) Pg 1127 of 1648



7.7     Amendments and Waivers: Second Lien Creditors

(a)     Subject to paragraph (b) below, the Second Lien Creditors may amend or waive the terms of the
        Second Lien Debt Documents (other than this Agreement or any Security Document) in accordance
        with their terms at any time.

(b)     Prior to the First Lien Discharge Date, the Second Lien Creditors may not amend or waive the terms
        of the Second Lien Debt Documents if the amendment or waiver would result in any Second Lien
        Debt Document not complying with the provisions of this Agreement, without Required Prior
        Ranking Creditor Consent.

7.8     Restrictions on Enforcement: Second Lien Creditors

        At any time prior to the First Lien Discharge Date, except as permitted by Clause 7.9 (Permitted
        Enforcement: Second Lien Creditors), no Second Lien Creditor shall be entitled to take or direct the
        Security Agent to take any Enforcement Action:

        (a)     against any of the Debtors or any Third Party Security Provider in respect of any of the
                Second Lien Liabilities including, without limitation, under the Second Lien Group
                Guarantees; or

        (b)     in respect of any of the Transaction Security,

        except with the prior consent of or at the request of an Instructing Group.

7.9     Permitted Enforcement: Second Lien Creditors

(a)     Subject to the provisions of Clause 7.11 (Enforcement on behalf of Second Lien Creditors), the
        restrictions in Clause 7.8 (Restrictions on Enforcement: Second Lien Creditors) will not apply in
        respect of the Second Lien Liabilities or the Transaction Security if:

        (i)     a Second Lien Event of Default has occurred and is continuing (the Relevant Second Lien
                Event of Default);

        (ii)    each other Creditor Representative and Bilateral Creditor has received a notice of the
                Relevant Second Lien Event of Default specifying the event or circumstance in relation to
                the Relevant Second Lien Event of Default from the relevant Second Lien Creditor
                Representative (a Second Lien Enforcement Notice);

        (iii)   the relevant Second Lien Standstill Period has elapsed or otherwise terminated; and

        (iv)    the Relevant Second Lien Event of Default is continuing at the end of the relevant Second
                Lien Standstill Period.

(b)     A Second Lien Creditor may take any of the actions described in paragraph (i) of the proviso to the
        definition of Enforcement Action where it is otherwise entitled to do so.

7.10    Subsequent Second Lien Defaults

        The Second Lien Creditors may take Enforcement Action under Clause 7.9 (Permitted Enforcement:
        Second Lien Creditors) in relation to a Relevant Second Lien Event of Default to the extent entitled



                                                                                                          ٢

0101521-0000029 UKO3: 2000745137.14                   82


                                                                                                 1126
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1128 of 1648



        to under the relevant Second Lien Debt Documents even if, at the end of any relevant Second Lien
        Standstill Period or at any later time, a further Second Lien Standstill Period has begun as a result of
        any other Second Lien Event of Default.

7.11    Enforcement on behalf of Second Lien Creditors

        If the Security Agent has notified the Second Lien Creditor Representative(s) that it is taking or has
        been instructed by an Instructing Group to take any Enforcement Action against any Debtor or Third
        Party Security Provider, no Second Lien Creditor may take any action referred to in Clause 7.9
        (Permitted Enforcement: Second Lien Creditors) against that Debtor or Third Party Security
        Provider or any Subsidiary of that Debtor or Third Party Security Provider while the Security Agent
        is taking steps to enforce that Transaction Security in accordance with the instructions of the
        Instructing Group where such action might be reasonably likely to adversely affect such enforcement
        or Enforcement Action or the amount of proceeds to be derived therefrom.

8.      PARENT DEBT CREDITORS AND PARENT DEBT LIABILITIES

8.1     Restriction on Payment: Parent Debt Liabilities

(a)     Until the Priority Discharge Date, no Debtor or Third Party Security Provider shall, and the
        Company shall procure that no other member of the Group will:

        (i)     make any Payments in respect of any principal, interest or other amount on or in respect of,
                or make any distribution or Liabilities Acquisition in respect of, any Parent Debt Liabilities
                in cash or in kind or apply any such money or property in or towards discharge of any Parent
                Debt Liabilities except as expressly permitted by Clause 8.2 (Permitted Payments: Parent
                Debt Liabilities), Clause 8.9 (Permitted Enforcement: Parent Debt Creditors), Clause 11.5
                (Filing of claims) or, in relation to a refinancing in full of such Parent Debt Liabilities, 23
                (Additional Regulated Debt); or

        (ii)    exercise any set-off against any Parent Debt Liabilities except as expressly permitted by
                Clause 8.2 (Permitted Payments: Parent Debt Liabilities), Clause 8.9 (Permitted
                Enforcement: Parent Debt Creditors) or Clause 11.5 (Filing of claims),

        and, in each case, to the extent not restricted by Clause 8.4 (Issue of Parent Debt Payment Stop
        Notice) and Clause 8.5 (Effect of Parent Debt Payment Stop Event or Parent Debt Automatic Block
        Event) below.

(b)     Notwithstanding Clause 8.2 (Permitted Payments: Parent Debt Liabilities), following the occurrence
        of a First Lien Acceleration Event or an Insolvency Event in relation to any Debtor (other than in its
        capacity as a Parent Debt Issuer) or Third Party Security Provider, (until the occurrence of the Super
        Senior Discharge Date), no member of the Group or Third Party Security Provider may make
        Payments of the Parent Debt Liabilities except from Common Recoveries distributed in accordance
        with Clause 21 (Application of Proceeds), provided that:

        (i)     this paragraph (b) above shall not prevent any distribution or dividend out of any Debtor's
                unsecured assets (pro rata to each unsecured creditor's claim) made by a liquidator, receiver,
                administrative receiver, administrator, compulsory manager or other similar officer
                appointed in respect of any Debtor or any of its assets;




                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   83


                                                                                                    1127
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1129 of 1648



        (ii)    any Payment prohibited by this paragraph (b) will remain owing by the relevant Debtor(s);
                and

        (iii)   any failure to make a Payment as a result of this paragraph (b) shall not prevent the
                occurrence of an Event of Default under the relevant Parent Debt Document as a
                consequence of that failure to make a Payment.

8.2     Permitted Payments: Parent Debt Liabilities

        Any Debtor or member of the Group may:

        (a)     prior to the Priority Discharge Date, make Payments to the Parent Debt Creditors in respect
                of the Parent Debt Liabilities in accordance with the Parent Debt Documents:

                (i)      if:

                         (A)     the Payment is of:

                                 I.      any amount of principal or capitalised interest in respect of the
                                         Parent Debt Liabilities which is not prohibited from being paid by
                                         the Prior Ranking Financing Documents; or

                                 II.     any other amount which is not an amount of principal or capitalised
                                         interest (such other amounts including all scheduled interest
                                         payments (including, if applicable, special interest (or liquidated
                                         damages)) and default interest on the Parent Debt Liabilities
                                         accrued and payable in cash in accordance with the terms of the
                                         relevant Parent Debt Document (as at the date of issue of the same
                                         or as amended in accordance with the terms of this Agreement and
                                         the other Debt Documents), additional amounts payable as a result
                                         of the tax gross-up provisions relating to the Parent Debt Liabilities
                                         and amounts in respect of currency indemnities in any Parent Debt
                                         Financing Document;

                         (B)     no Parent Debt Payment Stop Notice is outstanding; and

                         (C)     no Parent Debt Automatic Block Event has occurred and is continuing;

                (ii)     if the consent of the Majority Super Senior Creditors, the Majority Senior Secured
                         Creditors and the Majority Second Lien Creditors consent to that Payment being
                         made is obtained;

                (iii)    if the Payments are of costs, commissions, taxes and expenses incurred in respect of
                         (or reasonably incidental to) the Parent Debt Documents (including in relation to any
                         reporting or listing requirements under the relevant Parent Debt Documents or any
                         other reasonable and ordinary course administrative and maintenance costs and
                         expenses of a Parent Debt Issuer) or the Payment is of amounts due under the
                         original form of any fee letter relating to upfront fees or if the Payment is of any
                         amendment, consent and/or waiver fees reasonably incurred;




                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                   84


                                                                                                   1128
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1130 of 1648



                (iv)     if the Payments are of costs, commissions, taxes, fees and expenses incurred in
                         respect of (or reasonably incidental to) any refinancing of any of the Parent Debt
                         Liabilities in compliance with this Agreement and the Prior Ranking Financing
                         Documents;

                (v)      if the Payments are of Creditor Representative Amounts or Security Agent Amounts
                         due and payable to the Parent Debt Creditor Representative or Security Agent (as
                         the case may be);

                (vi)     if no Parent Debt Automatic Block Event has occurred and is continuing and the
                         Payment is a payment of principal, interest or any other amounts made on or after
                         the final maturity date of the relevant Parent Debt Liabilities (provided that such
                         maturity date is no earlier than that contained in the Parent Debt Documents as of
                         the first date of issuance or borrowing of the applicable Parent Debt Liabilities);

                (vii)    if the Payment is by a Parent Debt Issuer of any of its obligations under a Parent
                         Debt Financing Document and such Payment is not directly or indirectly financed by
                         any member of the Group except to the extent such Payment would, if it had been a
                         Payment by a Debtor (other than the relevant Parent Debt Issuer) or member of the
                         Group to a Parent Debt Creditor, otherwise have been permitted under this
                         Agreement;

                (viii)   if the Payment is funded directly or indirectly with the proceeds of any other Parent
                         Debt Liabilities incurred under or pursuant to any Parent Debt Documents or the
                         proceeds of any issuance of any shares by the Company or any Subordinated
                         Liabilities;

                (ix)     if a Prior Ranking Default is continuing or would occur as a result of making such
                         Payment and the Payment is of any Parent Debt Liabilities which would have been
                         payable but for the issue of a Parent Debt Payment Stop Notice (which has since
                         expired and no new Parent Debt Payment Stop Notice is outstanding) which has
                         been capitalised and added to the principal amount of the Parent Debt Liabilities or
                         where that amount is outstanding as a result of the accrual of cash interest payable in
                         respect of the Parent Debt Liabilities during a period when a Parent Debt Payment
                         Stop Notice was outstanding or any other amount referred to in sub-paragraph
                         (i)(A)II above;

                (x)      if an Event of Default is continuing and the Payment is of all or part of the Parent
                         Debt Liabilities by way of a release or otherwise discharge solely in consideration
                         for the issues of shares in any Holding Company of the Company (each a Debt for
                         Equity Swap) provided that:

                         (A)     no cash or cash equivalent Payment is made in respect of the Parent Debt
                                 Liabilities;

                         (B)     it does not result in a "change of control" under any Primary Financing
                                 Document;

                         (C)     any Liabilities owed by a member of the Group to another member of the
                                 Group, a Subordinated Creditor or any other Holding Company of the
                                 Company that arise as a result of such Debt for Equity Swap are


                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   85


                                                                                                    1129
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1131 of 1648



                                 subordinated to the Prior Ranking Liabilities pursuant to this Agreement and
                                 the Prior Ranking Creditors are granted Transaction Security in respect of
                                 any of those Liabilities;

                         (D)     at the time that any Debt for Equity Swap becomes effective, no Distressed
                                 Disposal is due to occur at such time which is reasonably likely to be
                                 adversely impeded by the occurrence of such Debt for Equity Swap; and

                         (E)     no member of the Group shall become liable for, or incur, any tax liability
                                 as a result of such Debt for Equity Swap which is materially adverse to the
                                 interests of the First Lien Creditors taking into account the circumstances of
                                 such Debt for Equity Swap and (subject to receipt of any required
                                 countersigned release or reliance letters and for information purposes only)
                                 a tax report from a reputable independent firm of accountants is provided to
                                 the Security Agent (on which the Security Agent and the First Lien
                                 Creditors can rely), confirming what tax liability (if any) should have arisen
                                 or should arise as a result of such Debt for Equity Swap;

                (xi)     if the Payment is of non-cash interest made by way of the capitalisation of interest or
                         by the issuance of a non-cash pay financial instrument evidencing the same which is
                         subordinated to the Priority Creditor Liabilities on the same terms as the Parent Debt
                         Liabilities; or

                (xii)    if the Payment is of work fees and professional fees, costs or expenses for
                         restructuring advice and valuations (including legal advice and the advice of other
                         appropriate financial and/or restructuring advisors) of the Parent Debt Creditor
                         Representative and the Security Agent in an aggregate amount not exceeding
                         US$5,000,000 (or its equivalent in other currencies) since the date of this
                         Agreement, but excluding any fees, costs or expenses incurred in connection with
                         any current, threatened or pending litigation against any Parent Debt Creditor or any
                         Affiliate of any Parent Debt Creditor; and

        (b)     on or after the Priority Discharge Date, make Payments to the Parent Debt Creditors in
                respect of the Parent Debt Liabilities in accordance with the relevant Parent Debt
                Documents.

        A reference in this Clause 8.2 to a Payment shall be construed to include any direct or indirect step,
        matter, action or dealing in relation to any Parent Debt Liabilities which are otherwise prohibited
        under Clause 8.1 (Restriction on Payment: Parent Debt Liabilities).

8.3     Security and Guarantees: Parent Debt Liabilities

        At any time prior to the Priority Discharge Date, except with the consent of the Majority Super
        Senior Creditors, the Majority Senior Secured Creditors and the Majority Second Lien Creditors, the
        Parent Debt Creditors may not take, accept or receive the benefit of any Security, guarantee,
        indemnity or other assurance against loss from any Debtor, any member of the Group or any Third
        Party Security Provider other than:

        (a)     at the option of the Company, all or any part of the Common Transaction Security if and to
                the extent legally possible and subject to any Agreed Security Principles (except to the
                extent they already benefit from such Security), at the same time, it is also offered either:


                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   86


                                                                                                    1130
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                           (Explanatory Statement) Pg 1132 of 1648



                (i)      to the Security Agent as agent or trustee for the Priority Secured Parties in respect of
                         their Liabilities; or

                (ii)     in the case of any jurisdiction in which effective Security cannot be granted in
                         favour of the Security Agent as agent or trustee for the Priority Secured Parties:

                         (A)     to the Priority Secured Parties in respect of their Liabilities; or

                         (B)     to the Security Agent under a parallel debt structure, joint and several
                                 creditor structure or agency structure for the benefit of the Priority Secured
                                 Parties,

                and ranks in the same order of priority as that contemplated in Clause 2.2 (Transaction
                Security) and all amounts received or recovered by any Parent Debt Creditor are
                immediately paid to the Security Agent and held and applied in accordance with Clause 21
                (Application of Proceeds);

        (b)     any guarantee, indemnity or other assurance against loss in respect of the Parent Debt
                Liabilities from any member of the Group in addition to those in:

                (i)      the Parent Debt Group Guarantees;

                (ii)     this Agreement; or

                (iii)    any mandate letter entered into in connection with any Parent Debt Facility
                         Agreement,

                (except to the extent they already benefit from such guarantee, indemnity or other assurance
                against loss) if and to the extent legally possible and subject to any Agreed Security
                Principles, at the same time, it is also offered to the other Priority Secured Parties in respect
                of their Liabilities and ranks in the same order of priority as that contemplated in Clause 2
                (Ranking and Priority) and all amounts received or recovered by any Parent Debt Creditor
                are immediately paid to the Security Agent and held and applied in accordance with Clause
                21 (Application of Proceeds); and

        (c)     any Security, guarantee, indemnity or other assurance against loss from any Debtor, any
                member of the Group or a Third Party Security Provider:

                (i)      in connection with any escrow or similar or equivalent arrangements entered into in
                         respect of the proceeds of any indebtedness which, upon release of those amounts to
                         a member of the Group, will become Parent Debt Liabilities; or

                (ii)     in connection with any actual or proposed defeasance, redemption, prepayment,
                         repayment, purchase or other discharge of any Parent Debt Liabilities (in each case
                         provided that such defeasance, redemption, prepayment, repayment, purchase or
                         other discharge is not prohibited by the terms of this Agreement).

8.4     Issue of Parent Debt Payment Stop Notice

(a)     At any time prior to the Priority Discharge Date, if a Parent Debt Payment Stop Event has occurred
        and is continuing, except with Required Prior Ranking Creditor Consent and subject to Clause 11



                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                    87


                                                                                                       1131
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1133 of 1648



        (Effect of Insolvency Event), no Debtor or Third Party Security Provider shall (and the Company
        shall procure that member of the Group shall) make, and no Parent Debt Creditor may receive from
        any Debtor, Third Party Security Provider or member of the Group, any Payment in respect of the
        Parent Debt Liabilities (other than a payment falling within paragraphs (a)(ii) to (xii) of Clause 8.2
        (Permitted Payments: Parent Debt Liabilities)) provided in each case that no First Lien Acceleration
        Event or Insolvency Event has occurred and is continuing) from the date on which the relevant
        Creditor Representative or Bilateral Lender delivers a notice (a Parent Debt Payment Stop Notice)
        to the Company, the Security Agent and each Parent Debt Creditor Representative and each Bilateral
        Lender under any Parent Debt Facility Agreement specifying the events or circumstances relating to
        that Parent Debt Payment Stop Event until the earliest of:

        (i)     the date falling 179 days after delivery of that Parent Debt Payment Stop Notice;

        (ii)    in relation to payments of the Parent Debt Liabilities, if a Parent Debt Standstill Period is in
                effect at any time after delivery of that Parent Debt Payment Stop Notice, the date on which
                that Parent Debt Standstill Period expires;

        (iii)   the date on which the relevant Parent Debt Payment Stop Event is no longer continuing and,
                if the relevant Priority Creditor Liabilities have been accelerated, such acceleration has been
                rescinded, revoked or waived provided that at such time no other Event of Default is
                continuing under any Priority Debt Document;

        (iv)    the date on which the Creditor Representative or Bilateral Lender which issued the Parent
                Debt Payment Stop Notice delivers a notice to the Company, the Security Agent and the
                Parent Debt Creditor Representatives cancelling the Parent Debt Payment Stop Notice; and

        (v)     the date on which the Parent Debt Creditors or the Parent Debt Creditor Representative(s) or
                the Security Agent takes any Enforcement Action that it is permitted to take under Clause
                8.9 (Permitted Enforcement: Parent Debt Creditors) and Clause 8.10 (Subsequent Parent
                Debt Defaults) against a member of the Group or any Third Party Security Provider,

        such period being the period for which the relevant Parent Debt Payment Stop Notice is
        outstanding.

(b)     Unless each Parent Debt Creditor Representative waives this requirement:

        (i)     a new Parent Debt Payment Stop Notice may not be delivered unless and until 360 days
                have elapsed since the delivery of the immediately prior Parent Debt Payment Stop Notice;
                and

        (ii)    no Parent Debt Payment Stop Notice may be delivered in reliance on a Parent Debt Payment
                Stop Event more than 90 days after the date on which each relevant Creditor Representative
                has received notice of that Parent Debt Payment Stop Event.

(c)     A Creditor Representative or Bilateral Lender may serve only one Parent Debt Payment Stop Notice
        each with respect to the same event or set of circumstances. Subject to paragraph (b) above, this
        shall not affect the right of that or any other Creditor Representative or Bilateral Lender to issue a
        Parent Debt Payment Stop Notice in respect of any other event or set of circumstances.




                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   88


                                                                                                    1132
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                           (Explanatory Statement) Pg 1134 of 1648



(d)     No Parent Debt Payment Stop Notice may be served by a Creditor Representative or Bilateral
        Lender in respect of a Parent Debt Payment Stop Event which had been notified to each of them at
        the time at which an earlier Parent Debt Payment Stop Notice was issued.

8.5     Effect of Parent Debt Payment Stop Event or Parent Debt Automatic Block Event

        Any failure to make a Payment due under the Parent Debt Documents as a result of the issue of a
        Parent Debt Payment Stop Notice or the occurrence of a Parent Debt Automatic Block Event or the
        operation of Clause 8.2 (Permitted Payments: Parent Debt Liabilities) or Clause 8.4 (Issue of Parent
        Debt Payment Stop Notice):

        (a)     shall not prevent the occurrence of an Event of Default as a consequence of that failure to
                make a Payment in relation to the Parent Debt Documents;

        (b)     shall not prevent the issue of a Parent Debt Enforcement Notice on behalf of the Parent Debt
                Creditors;

        (c)     acts as a suspension of payment and not as a waiver of the right to receive payment on the
                date such payments are due;

        (d)     shall not release any Debtor from the liability to make any Payment under any Parent Debt
                Document and will not prevent the accrual or capitalisation of interest (including default
                interest) in accordance with the relevant Parent Debt Documents;

        (e)     will not prevent the payment of audit fees, directors' fees, taxes and other proper and
                incidental expenses required to maintain existence;

        (f)     will not prevent the payment of Creditor Representative Amounts or Security Agent
                Amounts due and payable to the Parent Debt Creditor Representatives or the Security Agent
                (as the case may be); and

        (g)     will not prevent the payment of any other amounts funded directly or indirectly with
                amounts which have been received by the relevant Parent Debt Issuer from a person that is
                not a member of the Group.

8.6     Cure of Payment Stop: Parent Debt Creditors

        If:

        (a)     at any time following the issue of a Parent Debt Payment Stop Notice or the occurrence of a
                Parent Debt Automatic Block Event, that Parent Debt Payment Stop Notice ceases to be
                outstanding and/or (as the case may be) the Parent Debt Automatic Block Event ceases to be
                continuing; and

        (b)     the relevant Debtor then promptly pays to the Parent Debt Creditors an amount equal to any
                Payments which had accrued under the Parent Debt Documents and which would have been
                Permitted Parent Debt Payments but for that Parent Debt Payment Stop Notice or that Parent
                Debt Automatic Block Event,

        then any Event of Default which may have occurred as a result of that suspension of Payments shall
        be waived and any Parent Debt Enforcement Notice which may have been issued as a result of that



                                                                                                          ٢

0101521-0000029 UKO3: 2000745137.14                 89


                                                                                                1133
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                           (Explanatory Statement) Pg 1135 of 1648



        Event of Default shall be waived, in each case without any further action being required on the part
        of the Parent Debt Creditors.

8.7     Amendments and Waivers: Parent Debt Creditors

(a)     Subject to paragraph (b) below, the Parent Debt Creditors may amend or waive the terms of the
        Parent Debt Documents (other than this Agreement or any Security Document) in accordance with
        their terms at any time.

(b)     Prior to the Priority Discharge Date, the Parent Debt Creditors may not amend or waive the terms of
        the Parent Debt Documents if the amendment or waiver would result in any Parent Debt Document
        not complying with the provisions of this Agreement, without Required Prior Ranking Creditor
        Consent.

8.8     Restrictions on Enforcement: Parent Debt Creditors

        At any time prior to the Priority Discharge Date, except as permitted by Clause 8.9 (Permitted
        Enforcement: Parent Debt Creditors), no Parent Debt Creditor shall be entitled to take or direct the
        Security Agent to take any Enforcement Action:

        (a)     against any of the Debtors (other than the Parent Debt Issuer solely in its capacity as the
                issuer or borrower of the Parent Debt Liabilities) or any Third Party Security Provider in
                respect of any of the Parent Debt Liabilities including, without limitation, under the Parent
                Debt Group Guarantees; or

        (b)     in respect of any of the Transaction Security,

        except with the prior consent of or at the request of an Instructing Group.

8.9     Permitted Enforcement: Parent Debt Creditors

(a)     Subject to the provisions of Clause 8.11 (Enforcement on behalf of Parent Debt Creditors), the
        restrictions in Clause 8.8 (Restrictions on Enforcement: Parent Debt Creditors) will not apply in
        respect of the Parent Debt Liabilities or the Transaction Security if:

        (i)     a Parent Debt Event of Default has occurred and is continuing (the Relevant Parent Debt
                Event of Default);

        (ii)    each other Creditor Representative and Bilateral Creditor has received a notice of the
                Relevant Parent Debt Event of Default specifying the event or circumstance in relation to the
                Relevant Parent Debt Event of Default from the relevant Parent Debt Creditor
                Representative (a Parent Debt Enforcement Notice);

        (iii)   the relevant Parent Debt Standstill Period has elapsed or otherwise terminated; and

        (iv)    the Relevant Parent Debt Event of Default is continuing at the end of the relevant Parent
                Debt Standstill Period.

(b)     A Parent Debt Creditor may take any of the actions described in paragraph (i) of the proviso to the
        definition of Enforcement Action where it is otherwise entitled to do so.




                                                                                                           ٢

0101521-0000029 UKO3: 2000745137.14                   90


                                                                                                 1134
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1136 of 1648



8.10    Subsequent Parent Debt Defaults

        The Parent Debt Creditors may take Enforcement Action under Clause 8.9 (Permitted Enforcement:
        Parent Debt Creditors) in relation to a Relevant Parent Debt Event of Default to the extent entitled to
        under the relevant Parent Debt Documents even if, at the end of any relevant Parent Debt Standstill
        Period or at any later time, a further Parent Debt Standstill Period has begun as a result of any other
        Parent Debt Event of Default.

8.11    Enforcement on behalf of Parent Debt Creditors

        If the Security Agent has notified the Parent Debt Creditor Representative(s) that it is taking or has
        been instructed by an Instructing Group to take any Enforcement Action against any Debtor or Third
        Party Security Provider, no Parent Debt Creditor may take any action referred to in Clause 8.9
        (Permitted Enforcement: Parent Debt Creditors) against that Debtor or Third Party Security Provider
        or any Subsidiary of that Debtor or Third Party Security Provider while the Security Agent is taking
        steps to enforce that Transaction Security in accordance with the instructions of the Instructing
        Group where such action might be reasonably likely to adversely affect such enforcement or
        Enforcement Action or the amount of proceeds to be derived therefrom.

8.12    Parent Debt Only Obligors

(a)     This Agreement shall not prohibit any Security or any guarantee, indemnity or other assurance
        against loss from being given by any person that is not a member of the Group or a Third Party
        Security Provider in respect of any Parent Debt Liabilities, provided that any such person becomes a
        Party as a Parent Debt Only Obligor in accordance with Clause 26.18 (New Parent Debt Only
        Obligor).

(b)     This Agreement does not rank or restrict the payment by any Parent Debt Only Obligor in respect of
        any liabilities of any Parent Debt Issuer.

(c)     Except to the extent restricted by Clause 8.8 (Restrictions on Enforcement: Parent Debt Creditors),
        the Parent Debt Creditors shall be entitled to take or direct the Security Agent to take any
        enforcement action available with respect to any Parent Debt Only Security or any guarantee or other
        assurance against loss given by a Parent Debt Only Obligor in accordance with the terms of the
        Parent Debt Documents and Clause 16 (Enforcement of Parent Debt Only Security).

9.      INTRA-GROUP LENDERS AND INTRA-GROUP LIABILITIES

9.1     Restriction on Payment: Intra-Group Liabilities

        Prior to the Final Discharge Date, the Debtors shall not, and the Company shall procure that no other
        member of the Group will, make any Payments of the Intra-Group Liabilities at any time unless:

        (a)     that Payment is permitted under Clause 9.2 (Permitted Payments: Intra-Group Liabilities); or

        (b)     the taking or receipt of that Payment is permitted under Clause 9.7 (Permitted Enforcement:
                Intra-Group Lenders).




                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                   91


                                                                                                   1135
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1137 of 1648



9.2     Permitted Payments: Intra-Group Liabilities

(a)     Subject to paragraph (b) below, any member of the Group may make Payments in respect of the
        Intra-Group Liabilities (whether of principal, interest or otherwise) from time to time when due.

(b)     Payments in respect of the Intra-Group Liabilities may not be made pursuant to paragraph (a) above
        if, at the time of the Payment, an Acceleration Event has occurred unless:

        (i)     an Instructing Group consents to that Payment being made; or

        (ii)    that Payment is made to facilitate the making of a Permitted Primary Creditor Payment.

9.3     Payment obligations continue

        No Debtor shall be released from the liability to make any Payment (including of default interest,
        which shall continue to accrue) in respect of any Intra-Group Liabilities by the operation of
        Clauses 9.1 (Restriction on Payment: Intra-Group Liabilities) and 9.2 (Permitted Payments: Intra-
        Group Liabilities) even if its obligation to make that Payment is restricted at any time by the terms of
        any of those Clauses.

9.4     Acquisition of Intra-Group Liabilities

(a)     Subject to paragraph (b) below, each Debtor may, and may permit any other member of the Group
        to:

        (i)     enter into any Liabilities Acquisition; or

        (ii)    beneficially own all or any part of the share capital of a company that is party to a Liabilities
                Acquisition,

        in respect of any Intra-Group Liabilities at any time.

(b)     Subject to paragraph (c) below, no action described in paragraph (a) above may take place in respect
        of any Intra-Group Liabilities if:

        (i)     that action would result in a breach of a Primary Financing Document; or

        (ii)    at the time of that action, an Acceleration Event has occurred.

(c)     The restrictions in paragraph (b) above shall not apply if:

        (i)     an Instructing Group consents to that action; or

        (ii)    that action is taken to facilitate the making of a Permitted Primary Creditor Payment.

9.5     Security: Intra-Group Lenders

        Prior to the Final Discharge Date, the Intra-Group Lenders may not take, accept or receive the
        benefit of any Security, guarantee, indemnity or other assurance against loss in respect of the
        Intra-Group Liabilities.




                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                    92


                                                                                                     1136
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1138 of 1648



9.6     Restriction on enforcement: Intra-Group Lenders

        Subject to Clause 9.7 (Permitted Enforcement: Intra-Group Lenders) and Clause 9.8 (Intra-Group
        Liabilities: Exceptions), none of the Intra-Group Lenders shall be entitled to take any Enforcement
        Action in respect of any of the Intra-Group Liabilities at any time prior to the Final Discharge Date.

9.7     Permitted Enforcement: Intra-Group Lenders

        After the occurrence of an Insolvency Event in relation to any Debtor, each Intra-Group Lender may
        (unless otherwise directed by the Security Agent or unless the Security Agent has taken, or has given
        notice that it intends to take, action on behalf of that Intra-Group Lender in accordance with
        Clause 11.5 (Filing of claims)), exercise any right it may otherwise have against that member of the
        Group to:

        (a)     accelerate any of that Debtor's Intra-Group Liabilities or declare them prematurely due and
                payable or payable on demand;

        (b)     make a demand under any guarantee, indemnity or other assurance against loss given by that
                Debtor in respect of any Intra-Group Liabilities;

        (c)     exercise any right of set-off or take or receive any Payment in respect of any Intra-Group
                Liabilities of that Debtor; or

        (d)     claim and prove in any insolvency process of that Debtor for the Intra-Group Liabilities
                owing to it.

9.8     Intra-Group Liabilities: Exceptions

        Notwithstanding anything to the contrary in this Agreement or any other Debt Document, nothing in
        this Agreement or any other Debt Document shall prohibit or restrict any set-off, capitalisation,
        forgiveness, write-off, waiver, release, transfer or other discharge of any Intra-Group Liabilities or
        any other amount due, payable or owing by one member of the Group to another member of the
        Group unless an Acceleration Event has occurred and is continuing and provided that if any Intra-
        Group Liabilities are capitalised and the shares of such Debtor are subject to Transaction Security
        prior to such issue, then shares issued pursuant to such capitalisation are subject to Transaction
        Security.

9.9     Representations: Intra-Group Lenders

        Each Intra-Group Lender which is not a Debtor represents and warrants to the Primary Creditors and
        the Security Agent that:

        (a)     it is a corporation, duly incorporated or formed and validly existing under the laws of its
                jurisdiction of incorporation or formation;

        (b)     the obligations expressed to be assumed by it in this Agreement are, subject to any general
                principles of law limiting its obligations which are applicable to creditors generally, legal,
                valid, binding and enforceable obligations; and

        (c)     the entry into and performance by it of this Agreement does not and will not:




                                                                                                            ٢

0101521-0000029 UKO3: 2000745137.14                  93


                                                                                                  1137
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1139 of 1648



                (i)      conflict with any law or regulation applicable to it, its constitutional documents or
                         any agreement or instrument binding upon it or any of its assets; or

                (ii)     constitute a default or termination event (however described) under any agreement
                         or instrument binding on it or any of its assets,

                in each case, to an extent which would have a material adverse effect on the interests of the
                Primary Creditors under the Primary Financing Documents.

10.     SUBORDINATED CREDITORS AND SUBORDINATED LIABILITIES

10.1    Restriction on Payment: Subordinated Liabilities

        Prior to the Final Discharge Date, no Debtor shall, and the Company shall procure that no other
        member of the Group will, make any Payment of the Subordinated Liabilities at any time unless:

        (a)     that Payment is permitted under Clause 10.2 (Permitted Payments: Subordinated Liabilities);
                or

        (b)     the taking or receipt of that Payment is permitted under Clause 10.7 (Permitted Enforcement:
                Subordinated Creditors).

10.2    Permitted Payments: Subordinated Liabilities

        Any member of the Group or any Debtor may make Payments in respect of the Subordinated
        Liabilities then due if:

        (a)     the Payment is not prohibited by the Primary Financing Documents; or

        (b)     Required Creditor Consent for that Payment is obtained.

10.3    Payment obligations continue

        No Debtor shall be released from the liability to make any Payment (including of default interest,
        which shall continue to accrue) in respect of any Subordinated Liability by the operation of
        Clauses 10.1 (Restriction on Payment: Subordinated Liabilities) and 10.2 (Permitted Payments:
        Subordinated Liabilities) even if its obligation to make that Payment is restricted at any time by the
        terms of any of those Clauses.

10.4    No acquisition of Subordinated Liabilities

        Prior to the Final Discharge Date, the Debtors shall not, and shall procure that no other member of
        the Group will:

        (a)     enter into any Liabilities Acquisition; or

        (b)     beneficially own all or any part of the share capital of a company that is party to a Liabilities
                Acquisition,

        in respect of any of the Subordinated Liabilities, unless:

        (i)     that action is not prohibited by the Primary Financing Documents;


                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                    94


                                                                                                     1138
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1140 of 1648



        (ii)    the relevant Liabilities Acquisition relates to Subordinated Liabilities in respect of which a
                Payment could be made under Clause 10.2 (Permitted Payments: Subordinated Liabilities);
                or

        (iii)   Required Creditor Consent for that action is obtained.

10.5    Security: Subordinated Creditors

        The Subordinated Creditors may not take, accept or receive the benefit of any Security, guarantee,
        indemnity or other assurance against loss from any Debtor or member of the Group in respect of any
        of the Subordinated Liabilities prior to the Final Discharge Date unless:

        (a)     that Security, guarantee, indemnity or other assurance against loss is not prohibited by the
                Primary Financing Documents; or

        (b)     Required Creditor Consent for that action is obtained.

10.6    Restriction on Enforcement: Subordinated Creditors

        Subject to Clause 10.7 (Permitted Enforcement: Subordinated Creditors) and Clause 10.8
        (Subordinated Liabilities: Exceptions), no Subordinated Creditor shall be entitled to take any
        Enforcement Action in respect of any of the Subordinated Liabilities at any time prior to the Final
        Discharge Date.

10.7    Permitted Enforcement: Subordinated Creditors

        After the occurrence of an Insolvency Event in relation to any Debtor, the Subordinated Creditors
        may (unless otherwise directed by the Security Agent or unless the Security Agent has taken, or has
        given notice that it intends to take, action on behalf of that Subordinated Creditor in accordance with
        Clause 11.5 (Filing of claims)) exercise any right it may otherwise have in respect of that Debtor to:

        (a)     accelerate any of that Debtor's Subordinated Liabilities or declare them prematurely due and
                payable or payable on demand;

        (b)     make a demand under any guarantee, indemnity or other assurance against loss given by that
                Debtor in respect of any Subordinated Liabilities;

        (c)     exercise any right of set-off or take or receive any Payment in respect of any Subordinated
                Liabilities of that Debtor; or

        (d)     claim and prove in any insolvency process of that Debtor for the Subordinated Liabilities
                owing to it.

10.8    Subordinated Liabilities: Exceptions

        Notwithstanding anything to the contrary, nothing in this Agreement or any other Debt Document
        shall prohibit or restrict:

        (a)     any Payment or other return made by way of a roll-up or capitalisation of any amount, an
                issue of shares, an incurrence of indebtedness constituting Subordinated Liabilities




                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                   95


                                                                                                   1139
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1141 of 1648



                (including the issue of payment-in-kind instruments) or any other similar or equivalent step,
                action or arrangement;

        (b)     any forgiveness or write-off of Subordinated Liabilities (or any other similar or equivalent
                step or action);

        (c)     any payment made (whether cash or in kind) or other step or action taken to facilitate any
                Payment (or other matter) in respect of any Subordinated Liabilities (in each case to the
                extent that such Payment or other matter is not prohibited by this Clause 10); and

        (d)     any Subordinated Creditor from granting any Security over or in relation to the Subordinated
                Liabilities or any related rights provided that the rights of the holder of such Security upon
                any enforcement are subject to this Agreement.

10.9    Representations: Subordinated Creditors

        Each Subordinated Creditor represents and warrants to the Primary Creditors, each Creditor
        Representative and the Security Agent on the date of this Agreement (or, if it becomes a Party after
        such date, the date of its Creditor/Creditor Representative Accession Undertaking) that:

        (a)     it is a corporation, duly incorporated or formed and validly existing under the laws of its
                jurisdiction of incorporation or formation;

        (b)     subject to the Legal Reservations and Perfection Requirements, the obligations expressed to
                be assumed by it in this Agreement are legal, valid, binding and enforceable obligations; and

        (c)     the entry into and performance by it of this Agreement does not and will not:

                (i)      conflict with any law or regulation applicable to it, its constitutional documents or
                         any agreement or instrument binding upon it or any of its assets; or

                (ii)     constitute a default or termination event (however described) under any agreement
                         or instrument binding on it or any of its assets,

                in each case, to an extent which would have a material adverse effect on the interests of the
                Primary Creditors under the Primary Financing Documents.

10.10   Representations: Third Party Security Providers

        Each Third Party Security Provider represents and warrants to the Primary Creditors, each Creditor
        Representative and the Security Agent on the date of this Agreement (or, if it becomes a Party after
        such date, the date on which it becomes a Party to this Agreement) that:

        (a)     it is a corporation, duly incorporated or formed and validly existing under the laws of its
                jurisdiction of incorporation or formation;

        (b)     subject to the Legal Reservations and Perfection Requirements, the obligations expressed to
                be assumed by it in this Agreement and the Security Documents to which it is a party are
                legal, valid, binding and enforceable obligations;




                                                                                                            ٢

0101521-0000029 UKO3: 2000745137.14                   96


                                                                                                  1140
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 1142 of 1648



        (c)       the entry into and performance by it of this Agreement and the Security Documents to which
                  it is a party does not and will not:

                  (i)     conflict with any law or regulation applicable to it, its constitutional documents or
                          any agreement or instrument binding upon it or any of its assets; or

                  (ii)    constitute a default or termination event (however described) under any agreement
                          or instrument binding on it or any of its assets,

                  in each case, to an extent which would have a material adverse effect on the interests of the
                  Primary Creditors under the Primary Financing Documents;

        (d)       subject to the Legal Reservations and the Perfection Requirements, the Security has or will
                  have the ranking in priority which it is expressed to have in the Security Documents to
                  which it is a party; and

        (e)       it is the sole legal and beneficial owner of the respective assets over which it purports to
                  grant Security.

11.     EFFECT OF INSOLVENCY EVENT

11.1    Cash Cover and Notes Trustees

        This Clause 11 is subject to Clause 3.9 (Bilateral Lenders: Cash Cover), Clause 21.5 (Treatment of
        Cash Cover and Lender Cash Collateral) and, in the case of each Notes Trustee, Clause 25.5
        (Turnover obligations).

11.2    Distributions

(a)     Without limitation to Clause 12 (Turnover of Receipts) and Clause 21 (Application of Proceeds),
        after the occurrence of an Insolvency Event in relation to any Debtor or Third Party Security
        Provider, any Party entitled to receive a Payment or distribution out of the assets of, or a distribution
        out of the Charged Property of, that person (in the case of a receipt by (i) a Parent Debt Creditor of a
        Payment or distribution of assets of a Parent Debt Issuer, only to the extent subject to the Common
        Transaction Security or otherwise forming part of the Common Charged Property; and (ii) a First
        Lien Creditor of that Payment or distribution of assets, only to the extent that such amount
        constitutes Enforcement Proceeds) in respect of Liabilities owed to that Party shall, to the extent it is
        able to do so, direct the person responsible for the distribution of the assets of that person to make
        that distribution to the Security Agent (or to such other person as the Security Agent shall direct)
        until the Liabilities owing to the Secured Parties have been paid in full.

(b)     The Security Agent shall apply distributions made to it under paragraph (a) above in accordance with
        Clause 21 (Application of Proceeds).

11.3    Set-Off

(a)     Subject to paragraph (b) below, to the extent that a Parent Debt Issuer's (to the extent relating to the
        Common Transaction Security or the Common Charged Property) or any Debtor's Liabilities are
        discharged by way of set-off (mandatory or otherwise) after the occurrence of an Insolvency Event
        in relation to that Parent Debt Issuer or that Debtor, any Creditor which benefited from that set-off
        shall (in the case of a First Lien Creditor, only to the extent that such amount constitutes



                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                    97


                                                                                                     1141
       20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                             (Explanatory Statement) Pg 1143 of 1648



        Enforcement Proceeds) pay an amount equal to the amount of the Liabilities owed to it which are
        discharged by that set-off to the Security Agent for application in accordance with Clause 21
        (Application of Proceeds).

(b)     Paragraph (a) above shall not apply to:

        (i)     any Permitted Multi-account Overdraft Discharge;

        (ii)    any Close-Out Netting by a Hedge Counterparty or a Hedging Ancillary Lender;

        (iii)   any Payment Netting by a Hedge Counterparty or a Hedging Ancillary Lender;

        (iv)    any Inter-Hedging Agreement Netting by a Hedge Counterparty;

        (v)     any Inter-Hedging Ancillary Document Netting by a Hedging Ancillary Lender; and

        (vi)    any set-off by any person which gives effect to a Permitted Payment (or another payment or
                distribution not prohibited by the terms of this Agreement) which is otherwise permitted to
                be made under this Agreement notwithstanding the occurrence of the Insolvency Event.

11.4    Non-cash distributions

        Subject to Clause 21.1 (Order of application: Common Recoveries), if the Security Agent or any
        other Secured Party receives a distribution in a form other than cash in respect of any of the
        Liabilities, the Liabilities will not be reduced by that distribution until and except to the extent that
        the realisation proceeds are actually applied towards the Liabilities.

11.5    Filing of claims

        Without prejudice to any right of netting or set-off relating to a Multi-account Overdraft (to the
        extent that the netting or set-off represents a Permitted Multi-account Overdraft Discharge), after the
        occurrence of an Insolvency Event in relation to any Debtor or Third Party Security Provider, each
        Creditor irrevocably authorises the Security Agent on its behalf, to:

        (a)     take any Enforcement Action (in accordance with the terms of this Agreement) against that
                Debtor or Third Party Security Provider;

        (b)     demand, sue, prove and give receipt for any or all of that Debtor’s or Third Party Security
                Provider’s Liabilities;

        (c)     collect and receive all distributions on, or on account of, any or all of that Debtor’s or Third
                Party Security Provider’s Liabilities; and

        (d)     file claims, take proceedings and do all other things the Security Agent considers reasonably
                necessary to recover that Debtor’s or Third Party Security Provider’s Liabilities.

11.6    Further assurance – Insolvency Event

        Each Creditor will:

        (a)     do all things that the Security Agent requests in order to give effect to this Clause 11; and



                                                                                                                ٢

0101521-0000029 UKO3: 2000745137.14                    98


                                                                                                     1142
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1144 of 1648



        (b)     if the Security Agent is not entitled to take any of the actions contemplated by this Clause 11
                or if the Security Agent requests that a Creditor take that action, undertake that action itself
                in accordance with the instructions of the Security Agent or grant a power of attorney to the
                Security Agent (on such terms as the Security Agent may reasonably require, provided that
                no Creditor Representative shall be under any obligation to grant any power of attorney) to
                enable the Security Agent to take such action.

11.7    Security Agent instructions

        For the purposes of Clause 11.2 (Distributions), Clause 11.5 (Filing of claims) and Clause 11.6
        (Further assurance – Insolvency Event) the Security Agent shall act:

        (a)     on the instructions of the group of Primary Creditors entitled at that time to give instructions
                under Clauses 15.2 (Instructions to enforce – Transaction Security) or 15.4 (Manner of
                enforcement – Transaction Security) or Clauses 16.1 (Instructions to enforce – Parent Debt
                Only Security) or 16.2 (Manner of enforcement – Parent Debt Only Security), as the case
                may be; or

        (b)     in the absence of any such instructions, as the Security Agent sees fit (which may include
                taking no action).

12.     TURNOVER OF RECEIPTS

12.1    Cash Cover and Notes Trustees

        This Clause 12 is subject to Clause 3.9 (Bilateral Lenders: Cash Cover), Clause 21.5 (Treatment of
        Cash Cover and Lender Cash Collateral) and, in the case of each Notes Trustee, Clause 25.5
        (Turnover obligations).

12.2    Override provision

        Notwithstanding anything to the contrary in this Clause 12:

        (a)     until the Super Senior Reset Date, Clause 12.3 (Turnover by the First Lien Creditors) shall
                not apply and the reference in Clause 12.4 (Turnover by Creditors other than the First Lien
                Creditors) to "any Creditor other than a First Lien Creditor" shall be construed to mean "any
                Creditor"; and

        (b)     on and from the Super Senior Reset Date, Clauses 12.3 (Turnover by the First Lien
                Creditors) and 12.4 (Turnover by Creditors other than the First Lien Creditors) shall apply in
                full.

12.3    Turnover by the First Lien Creditors

        Subject to Clause 12.5 (Exclusions) and to Clause 12.6 (Permitted assurance and receipts), if at any
        time prior to the Final Discharge Date any First Lien Creditor (or Creditor Representative on their
        behalf) receives or recovers from any member of the Group or Third Party Security Provider any
        Enforcement Proceeds or any other amounts which should otherwise be received or recovered by the
        Security Agent for application under Clause 21 (Application of Proceeds) (in either case whether
        before or after an Insolvency Event) except in accordance with Clause 21 (Application of Proceeds),
        the relevant Priority Creditor will:



                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   99


                                                                                                    1143
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1145 of 1648



        (a)     in relation to receipts and recoveries not received or recovered by way of set-off:

                (i)      hold an amount of that receipt or recovery equal to the Relevant Liabilities (or if
                         less, the amount received or recovered) on trust for the Security Agent and promptly
                         pay or distribute that amount to the Security Agent for application in accordance
                         with the terms of this Agreement; and

                (ii)     promptly pay or distribute an amount equal to the amount (if any) by which the
                         receipt or recovery exceeds the Relevant Liabilities to the Security Agent for
                         application in accordance with the terms of this Agreement; and

        (b)     in relation to receipts and recoveries received or recovered by way of set-off, promptly pay
                an amount equal to that recovery to the Security Agent for application in accordance with
                the terms of this Agreement.

12.4    Turnover by Creditors other than the First Lien Creditors

        Subject to Clause 23 (Additional Regulated Debt), Clause 12.3 (Turnover by the First Lien
        Creditors), Clause 12.5 (Exclusions) and to Clause 12.6 (Permitted assurance and receipts), if at any
        time prior to the Final Discharge Date, any Creditor other than a First Lien Creditor receives or
        recovers from any member of the Group, a Parent Debt Issuer or a Third Party Security Provider:

        (a)     any Payment or distribution of, or on account of or in relation to, any of the Liabilities which
                is neither:

                (i)      not prohibited by the terms of this Agreement; nor

                (ii)     made in accordance with Clause 21 (Application of Proceeds);

        (b)     other than where paragraphs (a) or (b) of Clause 11.3 (Set-Off) applies, any amount by way
                of set-off in respect of any of the Liabilities owed to it which does not give effect to a
                Permitted Payment;

        (c)     notwithstanding paragraphs (a) and (b) above, and other than where paragraphs (a) or (b) of
                Clause 11.3 (Set-Off) applies, any amount:

                (i)      on account of, or in relation to, any of the Liabilities:

                         (A)     after the occurrence of a Distress Event; or

                         (B)     as a result of any other litigation or proceedings against a Parent Debt Issuer
                                 a member of the Group or a Third Party Security Provider (other than after
                                 the occurrence of an Insolvency Event in respect of that Parent Debt Issuer,
                                 member of the Group or Third Party Security Provider); or

                (ii)     by way of set-off in respect of any of the Liabilities owed to it after the occurrence
                         of a Distress Event,

                other than, in each case, any amount received or recovered in accordance with Clause 21
                (Application of Proceeds);




                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                    100


                                                                                                      1144
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1146 of 1648



        (d)     the proceeds of any enforcement of any Transaction Security or Parent Debt Only Security
                except in accordance with Clause 21 (Application of Proceeds); or

        (e)     other than where paragraph (a) of Clause 11.3 (Set-Off) applies, any distribution or Payment
                of, or on account of or in relation to, any of the Liabilities owed by a Parent Debt Issuer, a
                member of the Group or a Third Party Security Provider which is not in accordance with
                Clause 21 (Application of Proceeds) and which is made as a result of, or after, the
                occurrence of an Insolvency Event in respect of that Parent Debt Issuer, member of the
                Group or Third Party Security Provider,

        that Creditor will:

        (i)     in relation to receipts and recoveries not received or recovered by way of set-off:

                (A)      hold an amount of that receipt or recovery equal to the Relevant Liabilities (or if
                         less, the amount received or recovered) on trust for the Security Agent and promptly
                         pay or distribute that amount to the Security Agent for application in accordance
                         with the terms of this Agreement; and

                (B)      promptly pay or distribute an amount equal to the amount (if any) by which the
                         receipt or recovery exceeds the Relevant Liabilities to the Security Agent for
                         application in accordance with the terms of this Agreement; and

        (ii)    in relation to receipts and recoveries received or recovered by way of set-off, promptly pay
                an amount equal to that recovery to the Security Agent for application in accordance with
                the terms of this Agreement.

12.5    Exclusions

        Clause 12.3 (Turnover by the First Lien Creditors) and Clause 12.4 (Turnover by Creditors other
        than the First Lien Creditors) shall not apply to any receipt or recovery:

        (a)     by way of:

                (i)      Close-Out Netting by a Hedge Counterparty or a Hedging Ancillary Lender;

                (ii)     Payment Netting by a Hedge Counterparty or a Hedging Ancillary Lender;

                (iii)    Inter-Hedging Agreement Netting by a Hedge Counterparty; or

                (iv)     Inter-Hedging Ancillary Document Netting by a Hedging Ancillary Lender; or

        (b)     by way of a Permitted Multi-account Overdraft Discharge; or

        (c)     made in accordance with Clause 22 (Equalisation);

        (d)     to the extent that such receipt or recovery was funded directly or indirectly from the
                proceeds of any indebtedness incurred in accordance with Clause 23 (Additional Regulated
                Debt);

        (e)     in respect of funds received by the Security Agent for its own account; or



                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                  101


                                                                                                      1145
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 1147 of 1648



        (f)      that has been distributed by a Notes Trustee in accordance with the applicable Notes
                 Indenture unless that Notes Trustee had received at least two Business Days' prior notice that
                 an Acceleration Event or an Insolvency Event has occurred or that the receipt or recovery
                 falls within Clause 12.3 (Turnover by the First Lien Creditors) or Clause 12.4 (Turnover by
                 Creditors other than the First Lien Creditors) in each case prior to distribution of the relevant
                 amount.

12.6    Permitted assurance and receipts

        Nothing in this Agreement shall restrict the ability of any Primary Creditor or Party that is not a
        member of the Group (other than a Parent Debt Issuer or a Third Party Security Provider) to:

        (a)      arrange with any person which is not a Parent Debt Issuer, a member of the Group or a Third
                 Party Security Provider any assurance against loss in respect of, or reduction of its credit
                 exposure to, a Debtor (including assurance by way of credit based derivative or sub-
                 participation); or

        (b)      make any assignment or transfer permitted by Clause 26 (Changes to the Parties),

        which:

        (i)      is not prohibited by any Primary Financing Document; and

        (ii)     is not in breach of:

                 (A)     Clause 5.5 (No acquisition of Hedging Liabilities); or

                 (B)     Clause 10.4 (No acquisition of Subordinated Liabilities),

        and that Primary Creditor or Party that is not a member of the Group (other than a Parent Debt Issuer
        or a Third Party Security Provider) shall not be obliged to account to any other Party for any sum
        received by it as a result of that action.

12.7    Amounts received

        If any of the Debtors or Third Party Security Providers receives or recovers any amount which,
        under the terms of any of the Debt Documents, should have been paid to the Security Agent, it will:

        (a)      hold an amount of that receipt or recovery equal to the Relevant Liabilities (or if less, the
                 amount received or recovered) on trust for the Security Agent and promptly pay that amount
                 to the Security Agent for application in accordance with the terms of this Agreement; and

        (b)      promptly pay an amount equal to the amount (if any) by which the receipt or recovery
                 exceeds the Relevant Liabilities to the Security Agent for application in accordance with the
                 terms of this Agreement.

12.8    Saving provision

        If, for any reason, any of the trusts expressed to be created in this Clause 12 should fail or be
        unenforceable or not be recognised by any applicable law, the affected Creditor, Debtor or Third
        Party Security Provider will hold the amount of any receipt or recovery on behalf and for the account



                                                                                                                ٢

0101521-0000029 UKO3: 2000745137.14                    102


                                                                                                     1146
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1148 of 1648



        of the Security Agent and promptly pay or distribute an amount equal to that receipt or recovery to
        the Security Agent to be held on trust by the Security Agent for application in accordance with the
        terms of this Agreement.

13.     REDISTRIBUTION

13.1    Recovering Creditor's rights

(a)     Any amount paid or distributed by a Creditor (a Recovering Creditor) to the Security Agent under
        Clause 11 (Effect of Insolvency Event) or Clause 12 (Turnover of Receipts) shall be treated as
        having been paid or distributed by the relevant Debtor or Third Party Security Provider and shall be
        applied by the Security Agent in accordance with Clause 21 (Application of Proceeds).

(b)     On an application by the Security Agent pursuant to Clause 21 (Application of Proceeds) of a
        Payment or distribution received by a Recovering Creditor from a Debtor or Third Party Security
        Provider, as between the relevant Debtor or Third Party Security Provider and the Recovering
        Creditor an amount equal to the amount received or recovered by the Recovering Creditor and paid
        or distributed to the Security Agent by the Recovering Creditor (the Shared Amount) will be treated
        as not having been paid or distributed by that Debtor or Third Party Security Provider.

13.2    Reversal of redistribution

(a)     If any part of the Shared Amount received or recovered by a Recovering Creditor becomes repayable
        or returnable to a Debtor or Third Party Security Provider and is repaid or returned by that
        Recovering Creditor to that Debtor or Third Party Security Provider, then:

        (i)     each Party that received any part of that Shared Amount pursuant to an application by the
                Security Agent of that Shared Amount under Clause 13.1 (Recovering Creditor's rights) (a
                Sharing Party) shall (subject, in the case of each Notes Trustee, to Clause 25 (Notes
                Trustee Protections)), upon request of the Security Agent, pay or distribute to the Security
                Agent for the account of that Recovering Creditor an amount equal to the appropriate part of
                its share of the Shared Amount (together with an amount as is necessary to reimburse that
                Recovering Creditor for its proportion of any interest on the Shared Amount which that
                Recovering Creditor is required to pay) (the Redistributed Amount); and

        (ii)    as between the relevant Debtor or Third Party Security Provider and each relevant Sharing
                Party, an amount equal to the relevant Redistributed Amount will be treated as not having
                been paid or distributed by that Debtor or Third Party Security Provider.

(b)     The Security Agent shall not be obliged to pay or distribute any Redistributed Amount to a
        Recovering Creditor under paragraph (a)(i) above until it has been able to establish to its satisfaction
        that it has actually received that Redistributed Amount from the relevant Sharing Party.

13.3    Deferral of subrogation

(a)     Subject to paragraph (c) below, if any Priority Creditor Liabilities are wholly or partly paid out of
        any proceeds received in respect of or on account of the Parent Debt Liabilities owing to one or more
        Parent Debt Creditors, those Parent Debt Creditors will to that extent be subrogated to the Priority
        Creditor Liabilities so paid (and all securities and guarantees for those Priority Creditor Liabilities).




                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                   103


                                                                                                     1147
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1149 of 1648



(b)     Subject to paragraph (c) below, to the extent that a Parent Debt Creditor (a Subrogated Creditor) is
        entitled to exercise rights of subrogation, each other Creditor (subject in each case to it being
        indemnified to its reasonable satisfaction against any resulting costs, expenses and liabilities) will
        give such assistance to enable such rights so to be exercised as such Subrogated Creditor may
        reasonably request.

(c)     No Creditor, Debtor or Third Party Security Provider will exercise any rights which it may have by
        reason of the performance by it of its obligations under the Debt Documents to take the benefit (in
        whole or in part and whether by way of subrogation or otherwise) of any rights under the Debt
        Documents of any Creditor which ranks ahead of it in accordance with the priorities set out in
        Clause 2 (Ranking and Priority) or the order of application in Clause 21 (Application of Proceeds)
        until such time as all of the Liabilities owing to each prior ranking Creditor (or, in the case of any
        Debtor or Third Party Security Provider, owing to each Creditor) have been irrevocably discharged
        in full.

(d)     No Subordinated Creditor will exercise any rights which it may have to take the benefit (in whole or
        in part and whether by way of subrogation or otherwise) of any rights under the Debt Documents of
        any Creditor until such time as all of the Liabilities owing to each Creditor (other than a
        Subordinated Creditor) have been irrevocably discharged in full.

14.     CHAPTER 11 PROVISIONS

14.1    Override provision

        Notwithstanding anything to the contrary, Clauses 14.2 (Definitions) to 14.6 (Reorganisation
        securities) shall only apply until the Super Senior Reset Date.

14.2    Definitions

        Pay-Over Amount has the meaning given in Clause 14.5(c).

        Post-Petition Interest means interest, fees, expenses and other charges that, pursuant to the Super
        Secured Financing Documents, Parent Debt Financing Documents, Primary Financing Documents,
        or Second Lien Financing Documents, as applicable, continue to accrue after the commencement of
        any US Insolvency or Liquidation Proceeding, whether or not such interest, fees, expenses and other
        charges are allowed or allowable under US Bankruptcy Laws or in any such US Insolvency or
        Liquidation Proceeding.

        Primary Creditor Adequate Protection Payments has the meaning given in Clause 14.5(c).

        UCC means the Uniform Commercial Code as from time to time in effect in the State of New York.

        United States means the United States of America.

        US Bankruptcy Code means Title 11 of the United States Code, as amended.

        US Bankruptcy Laws means the US Bankruptcy Code and any other laws of the United States or
        any State (within the meaning of Section 9-102(a)(76) of the UCC) relating to the liquidation,
        conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium, administration,
        rearrangement, judicial management, receivership, insolvency, reorganisation, or similar of any
        person.



                                                                                                            ٢

0101521-0000029 UKO3: 2000745137.14                  104


                                                                                                  1148
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                           (Explanatory Statement) Pg 1150 of 1648



        US DIP Financing has the meaning given in Clause 14.4 (Financing and sale issues).

        US Insolvency or Liquidation Proceeding means:

        (a)     any case or proceeding commenced by or against any Debtor under the US Bankruptcy Laws
                or any similar case or proceeding relative to any Debtor in the United States;

        (b)     any liquidation, dissolution, judicial management, marshalling of assets or liabilities or other
                winding up of or relating to any Debtor, in each case whether or not voluntary and whether
                or not involving bankruptcy or insolvency; or

        (c)     any other proceeding in the United States of any type or nature in which substantially all
                claims of creditors of any Debtor are determined and any payment or distribution is or may
                be made on account of such claims.

14.3    Separate classification of debt

        Each Primary Creditor acknowledges and agrees that the Super Senior Liabilities are fundamentally
        different from the other First Lien Liabilities and the other Primary Liabilities and must be separately
        classified in any plan of reorganisation, plan of liquidation, agreement for composition, or other type
        of plan of arrangement proposed, confirmed, or adopted in a US Insolvency or Liquidation
        Proceeding. The Primary Creditors will not seek in a US Insolvency or Liquidation Proceeding to be
        treated as part of the same class of creditors as the Super Senior Creditors and will not object to,
        oppose or contest any pleading by the Super Senior Creditors seeking separate classification of their
        claims.

14.4    Financing and sale issues

        If any Debtor is subject to any US Insolvency or Liquidation Proceeding and any Super Senior
        Creditor shall desire to consent (or not object) to the sale, use or lease of cash or other collateral or to
        consent (or not object) to any Debtor obtaining financing under Section 363 or Section 364 of the US
        Bankruptcy Code (a US DIP Financing)), then each Primary Creditor agrees that it:

        (a)     will not raise any objection to, will not support any objection to or otherwise contest, and
                will be deemed to have consented to, such sale, use or lease of such cash or other collateral
                or such US DIP Financing and will not request adequate protection or any other relief in
                connection therewith, except to the extent permitted by Clause 14.5 (Adequate protection);
                and

        (b)     to the extent the Security securing any Super Senior Liabilities are subordinated to or have
                the same priority as any Security securing a US DIP Financing will subordinate (and will be
                deemed to have subordinated) its Security securing the Primary Liabilities and any other
                security or collateral securing the Primary Liabilities to such US DIP Financing (and all
                obligations relating thereto) in the manner set out in Clause 2 (Ranking and Priority) and the
                order of application in Clause 21.1 (Order of application: Common Recoveries) to any
                adequate protection granted to the Super Senior Creditors.

14.5    Adequate protection

(a)     Each Primary Creditor agrees not to object to, contest or support any other person objecting to or
        contesting, and will be deemed to have consented to:


                                                                                                                  ٢

0101521-0000029 UKO3: 2000745137.14                     105


                                                                                                       1149
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1151 of 1648



        (i)     any request by any Super Senior Creditor for adequate protection under any US Bankruptcy
                Law; or

        (ii)    any objection by any Super Senior Creditor to any motion, relief, action or proceeding based
                on any Super Senior Creditor claiming a lack of adequate protection,

         in the event of any US Insolvency or Liquidation Proceeding.

(b)     Notwithstanding paragraph (a) above, if, in any US Insolvency or Liquidation Proceeding:

        (i)     the Super Senior Creditors are granted adequate protection in the form of additional Security
                on additional or replacement assets and super-priority claims in connection with any US DIP
                Financing or use of cash collateral under Section 363 or 364 of the US Bankruptcy Code,
                then each other Primary Creditor may seek or request adequate protection in the form of
                additional Security on such additional or replacement assets or a super-priority claim (as
                applicable); or

        (ii)    any Primary Creditor (other than a Super Senior Creditor), seeks or requests adequate
                protection and such adequate protection is granted in the form of additional Security on
                additional or replacement assets or a super-priority claim, then such Primary Creditor agrees
                that each Super Senior Creditor shall also be granted additional Security on such additional
                or replacement assets as security and adequate protection for the Super Senior Liabilities and
                any such US DIP Financing and a super-priority claim (as applicable),

        provided that any Security or super-priority claim granted to a Primary Creditor (other than a Super
        Senior Creditor) in accordance with this paragraph (b) is subordinated to the Security securing, and
        claims with respect to, the Super Senior Liabilities, any such US DIP Financing and any other
        Security or claims granted to the Super Senior Creditors as adequate protection in the manner set out
        in Clause 2 (Ranking and Priority) and the order of application in Clause 21.1 (Order of application:
        Common Recoveries).

(c)     If any Primary Creditor (other than a Super Senior Creditor) receives Post-Petition Interest or
        adequate protection payments in a US Insolvency or Liquidation Proceeding (Primary Creditor
        Adequate Protection Payments) before the Super Senior Discharge Date, then each Primary
        Creditor shall pay over to the Super Senior Creditor(s) an amount (the Pay-Over Amount) equal to
        the lesser of (i) the Primary Creditor Adequate Protection Payments received by such Primary
        Creditor and (ii) the amount necessary to pay in full in cash the Super Senior Liabilities (subject, in
        the case of each Notes Trustee, to Clause 25.5 (Turnover obligations) be turned-over to the Security
        Agent for application in accordance with Clause 21.1 (Order of application: Common Recoveries).
        Notwithstanding anything herein to the contrary, the Super Senior Creditors shall not be deemed to
        have consented to, and expressly retain their rights to object to, the grant of adequate protection in
        the form of cash payments and the payment of Post-Petition Interest to the Primary Creditors made
        pursuant to this paragraph (c).

14.6    Reorganisation securities

        If, in any US Insolvency or Liquidation Proceeding, debt obligations or other debt securities of the
        reorganised Debtor secured by Security upon any property of the reorganised Debtor are distributed,
        pursuant to a plan of reorganisation, plan of liquidation, agreement for composition, or other type of
        plan of arrangement proposed, confirmed, or adopted in that US Insolvency or Liquidation
        Proceeding, to more than one Creditor Class, then, to the extent that such debt obligations distributed


                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                  106


                                                                                                   1150
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1152 of 1648



        are secured by Security upon the same assets or property, the provisions of this Agreement will
        survive the distribution of such debt obligations pursuant to such plan and will apply with like effect
        to the Security securing such debt obligations.

14.7    Post-Petition Interest

(a)     None of the Senior Secured Facility Agent, Parent Debt Facility Agent, Second Lien Facility Agent
        or Primary Creditors shall oppose or seek to challenge any claim by any Super Senior Facility Agent
        or Super Senior Creditor for allowance in any US Insolvency or Liquidation Proceeding of Super
        Senior Liabilities consisting of Post-Petition Interest under section 506(b) of the US Bankruptcy
        Code or otherwise.

(b)     None of the Super Senior Facility Agent or Super Senior Creditors shall oppose or seek to challenge
        any claim by any Senior Secured Facility Agent, Parent Debt Facility Agent, Second Lien Facility
        Agent or Primary Creditor for allowance in any US Insolvency or Liquidation proceeding of Primary
        Creditor Liabilities consisting of Post-Petition Interest under section 506(b) of the US Bankruptcy
        Code or otherwise (after taking into account the amount of the Super Senior Liabilities).

15.     ENFORCEMENT OF TRANSACTION SECURITY

15.1    Cash Cover

        This Clause 15 is subject to Clause 3.9 (Bilateral Lenders: Cash Cover) and Clause 21.5 (Treatment
        of Cash Cover and Lender Cash Collateral).

15.2    Instructions to enforce – Transaction Security

(a)     This Clause 15.2 is subject to Clause 15.3 (Consultation period) and, on or prior to the Super Senior
        Discharge Date, Clause 15.5 (Enforcement prior to Super Senior Discharge Date).

(b)     Subject to paragraphs (d) and (e) below, the Security Agent may refrain from enforcing the
        Transaction Security or taking any other action as to Enforcement unless instructed otherwise by:

        (i)     an Instructing Group (if prior to the Super Senior Discharge Date only, in accordance with
                Clause 15.5 (Enforcement prior to Super Senior Discharge Date));

        (ii)    if required under paragraph (d) below, the Creditor Representative(s) for the Second Lien
                Creditors (acting on the instructions of the Majority Second Lien Creditors); or

        (iii)   if required under paragraph (e) below, the Creditor Representative(s) for the Parent Debt
                Creditors (acting on the instructions of the Majority Parent Debt Creditors).

(c)     Subject to the Transaction Security having become enforceable in accordance with its terms:

        (i)     an Instructing Group may give or refrain from giving instructions to the Security Agent to
                take action as to Enforcement (if prior to the Super Senior Discharge Date only, in
                accordance with Clause 15.5 (Enforcement prior to Super Senior Discharge Date));

        (ii)    to the extent permitted or required under Clause 7.9 (Permitted Enforcement: Second Lien
                Creditors), prior to the First Lien Discharge Date, the Creditor Representative(s) for the
                Second Lien Creditors (acting on the instructions of the Majority Second Lien Creditors)



                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                  107


                                                                                                   1151
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1153 of 1648



                may give or refrain from giving instructions to the Security Agent to enforce the Transaction
                Security; or

        (iii)   to the extent permitted or required under Clause 8.9 (Permitted Enforcement: Parent Debt
                Creditors), prior to the Priority Discharge Date, the Creditor Representative(s) for the Parent
                Debt Creditors (acting on the instructions of the Majority Parent Debt Creditors), may give
                or refrain from giving instructions to the Security Agent to enforce the Transaction Security.

(d)     Prior to the First Lien Discharge Date:

        (i)     if an Instructing Group has (or, if prior to the Super Senior Discharge Date, both the
                Majority Super Senior Creditors and the Majority Senior Secured Creditors have) instructed
                the Security Agent to cease or not to proceed with Enforcement; or

        (ii)    in the absence of instructions as to Enforcement from an Instructing Group (or, if prior to the
                Super Senior Discharge Date, the absence of instructions from both the Majority Super
                Senior Creditors and the Majority Senior Secured Creditors),

        and if, in each case, an Instructing Group has not (or, if prior to the Super Senior Discharge Date,
        neither the Majority Super Senior Creditors nor the Majority Senior Secured Creditors have)
        required any Debtor or Third Party Security Provider to make a Distressed Disposal, the Security
        Agent shall give effect to any instructions to enforce the Transaction Security which the Creditor
        Representative(s) for the Second Lien Creditors (acting on the instructions of the Majority Second
        Lien Creditors) are then entitled to give to the Security Agent under Clause 7.9 (Permitted
        Enforcement: Second Lien Creditors).

(e)     Prior to the Priority Discharge Date:

        (i)     if an Instructing Group has (or, if prior to the Super Senior Discharge Date, both the
                Majority Super Senior Creditors and the Majority Senior Secured Creditors have) instructed
                the Security Agent to cease or not to proceed with Enforcement; or

        (ii)    in the absence of instructions as to Enforcement from an Instructing Group (or, if prior to the
                Super Senior Discharge Date, the absence of instructions from both the Majority Super
                Senior Creditors and the Majority Senior Secured Creditors),

        and if, in each case, an Instructing Group has not (or, if prior to the Super Senior Discharge Date,
        neither the Majority Super Senior Creditors nor the Majority Senior Secured Creditors have)
        required any Debtor or Third Party Security Provider to make a Distressed Disposal, the Security
        Agent shall give effect to any instructions to enforce the Transaction Security which the Creditor
        Representative(s) for the Parent Debt Creditors (acting on the instructions of the Majority Parent
        Debt Creditors) are then entitled to give to the Security Agent under Clause 8.9 (Permitted
        Enforcement: Parent Debt Creditors).

(f)     Notwithstanding paragraphs (c)(ii), (c)(iii), (d) and (e) above, if at any time the Creditor
        Representative(s) for the Second Lien Creditors or the Parent Debt Creditors are then entitled to give
        the Security Agent instructions as to enforcement of the Transaction Security pursuant to
        paragraph (d) or (e) above and the Creditor Representative(s) do not give such instruction and do not
        indicate any intention to give such instruction, then the Majority Senior Secured Creditors (or, if
        entitled to give instructions as to Enforcement under Clause 15.5 (Enforcement prior to Super Senior
        Discharge Date), the Majority Super Senior Creditors) may give instructions to the Security Agent as


                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                  108


                                                                                                   1152
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1154 of 1648



        to Enforcement in lieu of any instructions to enforce given by the Creditor Representative for the
        Second Lien Creditors or the Parent Debt Creditors under Clause 7.9 (Permitted Enforcement:
        Second Lien Creditors) or 8.9 (Permitted Enforcement: Parent Debt Creditors) and the Security
        Agent shall act on the first such instructions received.

(g)     The Security Agent is entitled to rely on and comply with instructions given or deemed to be given
        in accordance with this Clause 15.2.

15.3    Consultation period

(a)     Subject to the Transaction Security having become enforceable in accordance with its terms, if any
        group of Creditors entitled to give instructions to enforce the Transaction Security or to take any
        other action as to Enforcement in accordance with Clause 15.2 (Instructions to enforce – Transaction
        Security) wishes to issue Enforcement Instructions, the Creditor Representative representing the
        Creditors (together with any Bilateral Lender(s) as the case may be) comprising that group of
        Creditors shall deliver a copy of those proposed Enforcement Instructions (an Initial Enforcement
        Notice) to the Security Agent and to each other Creditor Representative and each Bilateral Creditor.

(b)     Subject to paragraph (c) below, as soon as reasonably practicable after receipt of an Initial
        Enforcement Notice, each of the Creditor Representatives and each Bilateral Lender will consult in
        good faith with each other and the Security Agent for a period of not less than ten Business Days (or
        such shorter period as each Creditor Representative, each Bilateral Lender and the Security Agent
        shall agree) from the date such Initial Enforcement Notice is received by such persons (or such
        shorter period as the relevant parties may agree) (the Consultation Period) with a view to co-
        ordinating the Enforcement Instructions, provided that a Parent Debt Creditor Representative shall
        only be required to be consulted if the proposed Enforcement Instructions relate to Common
        Transaction Security.

(c)     No Consultation Period shall be required if:

        (i)     the Transaction Security has become enforceable as a result of an Insolvency Event in
                relation to a Debtor or Third Party Security Provider; or

        (ii)    an Instructing Group or the Creditor Representative representing the Creditors comprising an
                Instructing Group determines in good faith (and notifies the other Creditor Representatives,
                each Bilateral Creditor and the Security Agent) that to enter into such consultations and
                delay the commencement of Enforcement could reasonably be expected to have a material
                adverse effect on (A) the Security Agent's ability to enforce any of the Transaction Security
                or (B) the expected realisation proceeds of any Enforcement.

(d)     Following the expiry of a Consultation Period or if no Consultation Period is required pursuant to
        paragraph (c) above, the Security Agent shall be entitled to act on any Enforcement Instructions
        given to it by the group of Creditors entitled to give instructions to enforce the Transaction Security
        or to take any other action as to Enforcement in accordance with Clauses 15.2 (Instructions to
        enforce – Transaction Security) and 15.4 (Manner of enforcement – Transaction Security).

15.4    Manner of enforcement – Transaction Security

        If the Transaction Security is being enforced or other action as to Enforcement is being taken
        pursuant to Clause 15.2 (Instructions to enforce – Transaction Security), the Security Agent shall
        enforce the Transaction Security or take other action as to Enforcement in such manner (including,


                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                    109


                                                                                                   1153
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1155 of 1648



        without limitation, the selection of any administrator (or any analogous officer in any jurisdiction) of
        any Debtor or Third Party Security Provider to be appointed by the Security Agent) as:

        (a)     the Instructing Group shall instruct;

        (b)     if, prior to the First Lien Discharge Date:

                (i)      the Security Agent has, pursuant to paragraph (d) of Clause 15.2 (Instructions to
                         enforce – Transaction Security), received instructions given by the Majority Second
                         Lien Creditors to enforce the Transaction Security; and

                (ii)     the Instructing Group (or any other group of First Lien Creditors pursuant to
                         paragraph (f) of Clause 15.2 (Instructions to enforce – Transaction Security)) has not
                         given instructions as to Enforcement,

                the Majority Second Lien Creditors shall instruct; or

        (c)     if, prior to the Priority Discharge Date:

                (i)      the Security Agent has, pursuant to paragraph (e) of Clause 15.2 (Instructions to
                         enforce – Transaction Security), received instructions given by the Majority Parent
                         Debt Creditors to enforce the Transaction Security; and

                (ii)     the Instructing Group (or any other group of Priority Creditors pursuant to paragraph
                         (f) of Clause 15.2 (Instructions to enforce – Transaction Security)) has not given
                         instructions as to Enforcement,

                the Majority Parent Debt Creditors shall instruct,

        provided that (in the case of paragraph (a) above and prior to the Super Senior Discharge Date only)
        such instructions are consistent with Clause 15.6 (Enforcement principles prior to Super Senior
        Discharge Date) or, in the absence of any such instructions, as the Security Agent considers in its
        discretion to be appropriate and consistent with Clause 15.6 (Enforcement principles prior to Super
        Senior Discharge Date).

15.5    Enforcement prior to Super Senior Discharge Date

(a)     This Clause 15.5 shall only apply on or prior to the Super Senior Discharge Date.

(b)     If, following any Consultation Period, the Majority Super Senior Creditors and the Majority Senior
        Secured Creditors have both agreed the Enforcement Instructions, the Security Agent will act in
        accordance with those joint Enforcement Instructions.

(c)     If, following any Consultation Period, the Majority Senior Secured Creditors have given
        Enforcement Instructions and paragraph (b) above does not apply, subject to paragraphs (d) and (e)
        below, the Security Agent will act in accordance with the Enforcement Instructions received from
        the Majority Senior Secured Creditors.

(d)     If:




                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                     110


                                                                                                    1154
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1156 of 1648



        (i)     the Majority Senior Secured Creditors have not made a determination as to the method of
                Enforcement they wish to instruct the Security Agent to pursue (and notified the Security
                Agent of that determination in writing) within three months of the date of the Initial
                Enforcement Notice (or, if later, the end of the Consultation Period); or

        (ii)    the Super Senior Discharge Date has not occurred within six months of the date of the Initial
                Enforcement Notice (or, if later, the end of the Consultation Period),

        then the Security Agent will act in accordance with Enforcement Instructions received from the
        Majority Super Senior Creditors until the Super Senior Discharge Date has occurred.

(e)     If an Insolvency Event (other than an Insolvency Event directly caused by any Enforcement Action
        taken by or at the request or direction of a Super Senior Creditor or group of Super Senior Creditors)
        is continuing with respect to a Debtor or a Third Party Security Provider then the Security Agent
        will, to the extent the Majority Super Senior Creditors elect to provide such Enforcement
        Instructions (and except to the extent that the Security Agent has already commenced any
        Enforcement (or any transaction in lieu) or other Enforcement Action at that time with respect to the
        relevant Debtor or Third Party Security Provider), act in accordance with Enforcement Instructions
        received from the Majority Super Senior Creditors until the Super Senior Discharge Date has
        occurred.

15.6    Enforcement principles prior to Super Senior Discharge Date

(a)     This Clause 15.6 shall only apply on or prior to the Super Senior Discharge Date.

(b)     Any Enforcement shall be consistent with maximising, to the extent consistent with a prompt and
        expeditious realisation of value, the value realised from Enforcement (the Enforcement Objective).

(c)     Without prejudice to the Enforcement Objective, the Transaction Security shall be enforced and
        other action as to Enforcement shall be taken such that sufficient proceeds from Enforcement will be
        received by the Security Agent in cash to ensure that, when the proceeds are applied in accordance
        with Clause 21 (Application of Proceeds), the Super Senior Discharge Date will occur.

(d)     On:

        (i)     a proposed Enforcement in relation to assets comprising Charged Property other than shares
                in a member of the Group over which Transaction Security exists, where the aggregate book
                value of such assets exceeds US$10,000,000 (or its equivalent in any other currency or
                currencies); or

        (ii)    a proposed Enforcement in relation to Charged Property comprising some or all of the shares
                in a member of the Group over which Transaction Security exists,

        which, in either case, is not being effected through a Competitive Sales Process, the Security Agent
        shall, if requested by the Majority Super Senior Creditors or the Majority Senior Secured Creditors,
        appoint a Financial Adviser to provide a Fairness Opinion in relation to that Enforcement, provided
        that the Security Agent shall not be required to appoint a Financial Adviser nor obtain a Fairness
        Opinion if a proposed Enforcement:




                                                                                                            ٢

0101521-0000029 UKO3: 2000745137.14                  111


                                                                                                  1155
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1157 of 1648



                (A)      would result in the receipt of sufficient Enforcement Proceeds in cash by the
                         Security Agent to ensure that, after application in accordance with Clause 21
                         (Application of Proceeds):

                         I.      in the case of an Enforcement requested by the Majority Super Senior
                                 Creditors, the Senior Secured Creditor Discharge Date would occur; or

                         II.     in the case of an Enforcement requested by the Majority Senior Secured
                                 Creditors, the Super Senior Discharge Date would occur;

                (B)      is in accordance with any applicable law; and

                (C)      complies with Clause 18 (Distressed Disposals).

(e)     A Fairness Opinion will be conclusive evidence that the Enforcement Objective has been met.

(f)     This Clause 15.6 is for the benefit of the Super Senior Creditors, the Senior Secured Creditors and
        the Security Agent only.

15.7    Exercise of voting rights

(a)     Subject to paragraphs (b) and (d) below, each Creditor (other than each Creditor Representative, the
        Security Agent and each Arranger) will cast its vote in any proposal put to the vote by or under the
        supervision of any judicial or supervisory authority in respect of any insolvency, pre-insolvency or
        rehabilitation or similar proceedings relating to a Parent Debt Issuer (insofar as it relates to the
        enforcement, protection or preservation of the Common Transaction Security) or any member of the
        Group as instructed by the Security Agent.

(b)     Each Creditor (other than a Primary Creditor and each Creditor Representative, the Security Agent
        and each Arranger) will cast its vote in any proposal put to the vote by or under the supervision of
        any judicial or supervisory authority in respect of any insolvency, pre-insolvency or rehabilitation or
        similar proceedings relating to a Parent Debt Issuer (insofar as it does not relate to the enforcement,
        protection or preservation of the Common Transaction Security) as instructed by the Majority Parent
        Debt Creditors.

(c)     Subject to paragraph (d) below, the Security Agent shall give instructions for the purposes of
        paragraph (a) above in accordance with any instructions given to it by the Instructing Group,
        provided that any such instructions have been given in accordance with Clause 15.2 (Instructions to
        enforce – Transaction Security).

(d)     Nothing in this Clause 15.7 entitles any party to exercise or require any other Creditor to exercise
        such power of voting or representation to waive, reduce, discharge, extend the due date for (or
        change the basis for accrual of any) payment of or reschedule any of the Liabilities owed to that
        Creditor.

15.8    Waiver of rights

        To the extent permitted under applicable law and subject to Clause 15.2 (Instructions to enforce –
        Transaction Security), Clause 15.4 (Manner of enforcement – Transaction Security), Clause 18.4
        (Fair value) and Clause 21 (Application of Proceeds), each of the Secured Parties, the Third Party
        Security Providers and the Debtors waives all rights it may otherwise have to require that the



                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                  112


                                                                                                   1156
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1158 of 1648



        Transaction Security be enforced in any particular order or manner or at any particular time or that
        any amount received or recovered from any person, or by virtue of the enforcement of any of the
        Transaction Security or of any other security interest, which is capable of being applied in or towards
        discharge of any of the Common Secured Obligations or the Priority Creditor Secured Obligations is
        so applied.

15.9    Duties owed

(a)     Each of the Secured Parties, the Third Party Security Providers and the Debtors acknowledges that,
        in the event that the Security Agent enforces or is instructed to enforce any part of the Transaction
        Security:

        (i)     prior to the First Lien Discharge Date, the duties of the Security Agent and of any Receiver
                or Delegate owed to the Second Lien Creditors and the Parent Debt Creditors; or

        (ii)    after the First Lien Discharge Date but prior to the Priority Discharge Date, the duties of the
                Security Agent and of any Receiver or Delegate owed to the Parent Debt Creditors,

        in either case, in respect of the method, type and timing of that enforcement or of the exploitation,
        management or realisation of any of that Transaction Security shall, subject to Clause 18.4 (Fair
        value) and 18.6 (Restriction on Distressed Disposals – Second Lien / Parent Debt Creditor
        protections) (where applicable), be no different to or greater than the duty that is owed by the
        Security Agent, Receiver or Delegate to the Debtors under general law.

(b)     The duty of care owed (whether under this Agreement or under general law) by the Security Agent
        to the Second Lien Creditors and the Parent Debt Creditors shall be the same whether or not the
        Second Lien Creditors and the Parent Debt Creditors are creditors at the relevant entity at which
        enforcement is being conducted or are beneficiaries of the Security that is being enforced. The
        Security Agent shall promptly upon receiving notice provide the Second Lien Creditors (through
        their respective Second Lien Creditor Representatives) and the Parent Debt Creditors (through their
        respective Parent Debt Creditor Representatives) notification of the scheduling of any court or
        administrative hearings relating to any Enforcement Action with respect to the Transaction Security.

15.10   Enforcement through Security Agent only

        The Secured Parties shall not have any independent power to enforce, or have recourse to, any of the
        Transaction Security or to exercise any right, power, authority or discretion arising under the
        Transaction Security Documents except through the Security Agent.

15.11   Alternative Enforcement Actions

(a)     After the Security Agent has commenced Enforcement, it shall not accept any subsequent
        instructions as to Enforcement save for:

        (i)     instructions as to Enforcement where paragraphs (d) or (e) of Clause 15.5 (Enforcement
                prior to Super Senior Discharge Date) apply;

        (ii)    instructions as to Enforcement that the Second Lien Creditors are entitled to give under
                Clause 7.9 (Permitted Enforcement: Second Lien Creditors); or




                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                  113


                                                                                                   1157
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1159 of 1648



        (iii)   instructions as to Enforcement that the Parent Debt Creditors are entitled to give under
                Clause 8.9 (Permitted Enforcement: Parent Debt Creditors); or

        (iv)    instructions as to Enforcement from the Majority Super Senior Creditors or the Majority
                Senior Secured Creditors that they are entitled to give pursuant to paragraph (f) of Clause
                15.2 (Instructions to enforce – Transaction Security),

        from anyone other than the Instructing Group that instructed it to commence such Enforcement
        regarding any other Enforcement of the Transaction Security over or relating to shares or assets
        directly or indirectly the subject of the Enforcement which has been commenced (and, for the
        avoidance of doubt, during any enforcement of the Transaction Security, only paragraph (a)(ii) of the
        definition of Instructing Group shall be applicable in relation to any instructions given to the
        Security Agent by the Instructing Group under this Agreement).

(b)     Paragraph (a) above shall not restrict the right of any other Instructing Group to instruct the Security
        Agent as to Enforcement of the Transaction Security over or relating to shares or assets which are
        not directly or indirectly the subject of the Enforcement which has been commenced, subject to
        compliance with the requirements of this Agreement.

15.12   Transaction Security held by other Creditors

        If any Transaction Security is held by a Creditor other than the Security Agent, then that Creditor
        may only enforce that Transaction Security in accordance with instructions given by an Instructing
        Group in accordance with this Clause 15 (and for this purpose references to the Security Agent shall
        be construed as references to that Creditor).

16.     ENFORCEMENT OF PARENT DEBT ONLY SECURITY

16.1    Instructions to enforce – Parent Debt Only Security

(a)     The Security Agent may refrain from enforcing the Parent Debt Only Security unless instructed
        otherwise by the Majority Parent Debt Creditors.

(b)     Subject to the Parent Debt Only Security having become enforceable in accordance with its terms,
        the Majority Parent Debt Creditors may give or refrain from giving instructions to the Security
        Agent to enforce the Parent Debt Only Security.

(c)     The Security Agent is entitled to rely on and comply with instructions given or deemed to be given
        in accordance with this Clause 16.1.

16.2    Manner of enforcement – Parent Debt Only Security

        If the Parent Debt Only Security is being enforced pursuant to Clause 16.1 (Instructions to enforce –
        Parent Debt Only Security), the Security Agent shall enforce the Parent Debt Only Security in such
        manner (including, without limitation, the selection of any administrator (or any analogous officer in
        any jurisdiction) of any Parent Debt Only Obligor to be appointed by the Security Agent) as the
        Majority Parent Debt Creditors shall instruct.




                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   114


                                                                                                    1158
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1160 of 1648



16.3    Waiver of rights

        To the extent permitted under applicable law and subject to Clause 16.1 (Instructions to enforce –
        Parent Debt Only Security), Clause 16.2 (Manner of enforcement – Parent Debt Only Security),
        Clause 18.4 (Fair value) and Clause 21 (Application of Proceeds), each of the Parent Debt Secured
        Parties and each Parent Debt Only Obligor waives all rights it may otherwise have to require that the
        Parent Debt Only Security be enforced in any particular order or manner or at any particular time or
        that any amount received or recovered from any person, or by virtue of the enforcement of any of the
        Parent Debt Only Security or of any other security interest, which is capable of being applied in or
        towards discharge of any of the Parent Debt Only Secured Obligations is so applied.

16.4    Enforcement through Security Agent only

        The Parent Debt Secured Parties shall not have any independent power to enforce, or have recourse
        to, any of the Parent Debt Only Security or to exercise any right, power, authority or discretion
        arising under the Parent Debt Only Security Documents except through the Security Agent.

16.5    Parent Debt Only Security held by other Creditors

        If any Parent Debt Only Security is held by a Creditor other than the Security Agent, then that
        Creditor may only enforce that Parent Debt Only Security in accordance with instructions given by
        the Majority Parent Debt Creditors in accordance with this Clause 15 (and for this purpose
        references to the Security Agent shall be construed as references to that Creditor).

17.     NON-DISTRESSED DISPOSALS

17.1    Definitions

        In this Clause 17:

        Disposal Proceeds means the proceeds of a Non-Distressed Disposal.

        Non-Distressed Disposal means a disposal of:

        (a)     an asset of a member of the Group; or

        (b)     an asset which is subject to the Transaction Security or Parent Debt Only Security,

        to any person (including to a member of the Group, but without prejudice to any obligation of any
        member of the Group in a Debt Document to provide replacement Security) where:

        (i)     the Company certifies for the benefit of the Security Agent that the disposal and, if the
                disposal is of Charged Property or Parent Debt Only Charged Property, the release of
                Transaction Security or Parent Debt Only Security (as applicable) is not prohibited under the
                Primary Debt Documents or Required Creditor Consent has been obtained to authorise the
                release; and

        (ii)    that disposal is not a Distressed Disposal.




                                                                                                           ٢

0101521-0000029 UKO3: 2000745137.14                   115


                                                                                                  1159
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1161 of 1648



17.2    Facilitation of Non-Distressed Disposals

(a)     If a disposal of an asset is a Non-Distressed Disposal, the Security Agent is irrevocably authorised
        (at the cost of the Company and without any consent, sanction, authority or further confirmation
        from any Creditor, other Secured Party or Debtor or Third Party Security Provider) but subject to
        paragraph (b) below:

        (i)     to release (or procure that any other relevant person releases) the Transaction Security and/or
                Parent Debt Only Security (as applicable) or any other claim (relating to a Debt Document)
                over that asset;

        (ii)    where that asset consists of shares in the capital of a member of the Group, to release (or
                procure that any other relevant person releases) the Transaction Security or Parent Debt
                Only Security (as applicable) or any other claim (relating to a Debt Document) over that
                member of the Group’s Property and any Guarantee Liabilities of that member of the Group;
                and

        (iii)   to execute and deliver or enter into (or procure that any other relevant person executes,
                delivers and enters into) any release of the Transaction Security or Parent Debt Only
                Security (as applicable) or any claim described in paragraphs (i) and (ii) above and issue any
                certificates of non-crystallisation of any floating charge or any consent to dealing that may,
                in the discretion of the Security Agent, be considered necessary or desirable.

(b)     Each release of Transaction Security or Parent Debt Only Security or any claim described in
        paragraph (a) above shall become effective only on the making of the relevant Non-Distressed
        Disposal.

17.3    Disposal Proceeds

        If any Disposal Proceeds are required to be applied in mandatory prepayment of the Primary
        Creditor Liabilities then those Disposal Proceeds shall, subject to any restrictions on the making of
        Payments set out in this Agreement, be applied in accordance with the Debt Documents and the
        consent of any other Party shall not be required for that application.

17.4    Release of Unrestricted Subsidiaries

        If a member of the Group is designated as an Unrestricted Subsidiary in accordance with the terms of
        the Primary Debt Documents, the Security Agent is irrevocably authorised and obliged (at the cost of
        the relevant Debtor or the Company and without any consent, sanction, authority or further
        confirmation from any Creditor or Debtor):

        (a)     to release the Transaction Security or Parent Debt Only Security or any other claim (relating
                to a Debt Document) over that member of the Group's assets; and

        (b)     to execute and deliver or enter into any release of the Transaction Security or Parent Debt
                Only Security or any claim described in paragraph (a) above and issue any certificates of
                non-crystallisation of any floating charge or any consent to dealing that may, in the
                discretion of the Security Agent, be considered necessary or desirable or as requested by the
                Company.




                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                  116


                                                                                                   1160
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1162 of 1648



17.5    Other transactions

(a)     Without prejudice to Clauses 17.2 (Facilitation of Non-Distressed Disposals) and 17.4 (Release of
        Unrestricted Subsidiaries), the Security Agent is irrevocably authorised (at the cost of the Company
        and without any consent, sanction, authority or further confirmation from any Creditor, other
        Secured Party or Debtor or Third Party Security Provider) to execute (or procure that any relevant
        person executes) promptly any guarantee, security or other release and/or any amendment,
        supplement or other documentation relating to any Transaction Security or Parent Debt Only
        Security requested by the Company in connection with any other transaction or action that is not
        expressly prohibited by any of the other Primary Debt Documents.

(b)     Notwithstanding anything to the contrary in any Debt Document, nothing in any Security Document
        shall operate or be construed so as to prevent any transaction, matter or other step not prohibited by
        the terms of this Agreement or the Primary Debt Documents (a Permitted Action). The Security
        Agent is irrevocably authorised (at the cost of the Company and without any consent, sanction,
        authority or further confirmation from any Creditor, other Secured Party or Debtor or Third Party
        Security Provider) to execute (or procure that any relevant person executes) promptly any release or
        other document and/or take such other action or step under or in relation to any Debt Document (or
        any asset subject or expressed to be subject to any Transaction Security or Parent Debt Only
        Security) as is requested by the Company in order to complete, implement or facilitate a Permitted
        Action.

(c)     In the event that the Company makes any request pursuant to paragraph (a) or (b) above, the
        Company shall confirm in writing to the Security Agent that the requested action is not expressly
        prohibited by any of the other Debt Documents or that the relevant transaction, matter or other step
        is a Permitted Action and the Security Agent shall be entitled to rely on that confirmation for all
        purposes under the Primary Debt Documents.

17.6    Further assurance

        The Security Agent shall promptly enter into (or procure that any relevant person enters into) and
        deliver such documentation and/or take such other action as the Company shall require to give effect
        to, or to evidence, any release (including in any official register) or other matter contemplated by or
        in connection with this Clause 17.

18.     DISTRESSED DISPOSALS

18.1    Facilitation of Distressed Disposals

        Subject to Clause 18.2 (Election to transfer Liabilities to a Holding Company), Clause 18.5
        (Restriction on Distressed Disposals – First Lien Creditor protections) and Clause 18.6 (Restriction
        on Distressed Disposals – Second Lien / Parent Debt Creditor protections), if a Distressed Disposal
        is being effected, the Security Agent is irrevocably authorised (at the cost of the relevant Debtor,
        Third Party Security Provider or the Company and without any consent, sanction, authority or
        further confirmation from any Creditor, other Secured Party, Third Party Security Provider or
        Debtor):

        (a)     release of Transaction Security/non-crystallisation certificates: to release the Transaction
                Security or any other claim over the asset subject to the Distressed Disposal and execute and
                deliver or enter into any release of that Transaction Security or claim and issue any letters of



                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   117


                                                                                                    1161
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1163 of 1648



                non-crystallisation of any floating charge or any consent to dealing that may, in the
                discretion of the Security Agent, be considered necessary or desirable;

        (b)     release of liabilities and Transaction Security on a share sale (Debtor): if the asset subject
                to the Distressed Disposal consists of shares in the capital of a Debtor, to release:

                (i)      that Debtor and any Subsidiary of that Debtor from all or any part of:

                         (A)     its Borrowing Liabilities;

                         (B)     its Guarantee Liabilities; and

                         (C)     its Other Liabilities;

                (ii)     any Transaction Security granted by that Debtor or any Subsidiary of that Debtor
                         over any of its assets; and

                (iii)    any other claim of a Subordinated Creditor, an Intra-Group Lender, Third Party
                         Security Provider or another Debtor over that Debtor's assets or over the assets of
                         any Subsidiary of that Debtor,

                on behalf of the relevant Creditors, Third Party Security Providers and Debtors;

        (c)     release of liabilities and Transaction Security on a share sale (Holding Company): if the
                asset subject to the Distressed Disposal consists of shares in the capital of any Holding
                Company of a Debtor, to release:

                (i)      that Holding Company and any Subsidiary of that Holding Company from all or any
                         part of:

                         (A)     its Borrowing Liabilities;

                         (B)     its Guarantee Liabilities; and

                         (C)     its Other Liabilities;

                (ii)     any Transaction Security granted by that Holding Company and any Subsidiary of
                         that Holding Company over any of its assets; and

                (iii)    any other claim of a Subordinated Creditor, an Intra-Group Lender, Third Party
                         Security Provider or another Debtor over the assets of that Holding Company and
                         any Subsidiary of that Holding Company,

                on behalf of the relevant Creditors, Third Party Security Providers and Debtors;

        (d)     facilitative disposal of liabilities on a share sale: if the asset subject to the Distressed
                Disposal consists of shares in the capital of a Debtor or the Holding Company of a Debtor
                and the Security Agent decides to dispose of all or any part of:

                (i)      the Liabilities (other than any Creditor Representative Liabilities, Security Agent
                         Liabilities or Arranger Liabilities); or



                                                                                                            ٢

0101521-0000029 UKO3: 2000745137.14                       118


                                                                                                   1162
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1164 of 1648



                (ii)     the Debtors' Intra-Group Receivables,

                owed by that Debtor or Holding Company or any Subsidiary of that Debtor or Holding
                Company on the basis that any transferee of those Liabilities or Debtors' Intra-Group
                Receivables (the Transferee) will not be treated as a Primary Creditor or a Secured Party for
                the purposes of this Agreement, to execute and deliver or enter into any agreement to
                dispose of all or part of those Liabilities or Debtors' Intra-Group Receivables on behalf of
                the relevant Creditors and Debtors provided that notwithstanding any other provision of any
                Debt Document the Transferee shall not be treated as a Primary Creditor or a Secured Party
                for the purposes of this Agreement;

        (e)     sale of liabilities on a share sale: if the asset subject to the Distressed Disposal consists of
                shares in the capital of a Debtor or the Holding Company of a Debtor and the Security Agent
                decides to dispose of all or any part of:

                (i)      the Liabilities (other than any Creditor Representative Liabilities, Security Agent
                         Liabilities or Arranger Liabilities); or

                (ii)     the Debtors' Intra-Group Receivables,

                owed by that Debtor or Holding Company or any Subsidiary of that Debtor or Holding
                Company on the basis that any transferee of those Liabilities or Debtors' Intra-Group
                Receivables will be treated as a Primary Creditor or a Secured Party for the purposes of this
                Agreement, to execute and deliver or enter into any agreement to dispose of:

                (A)      all (and not part only) of the Liabilities owed to the Primary Creditors; and

                (B)      all or part of any other Liabilities (other than any Creditor Representative Liabilities,
                         Security Agent Liabilities or Arranger Liabilities) and the Debtors' Intra-Group
                         Receivables,

                on behalf of, in each case, the relevant Creditors, Third Party Security Providers and
                Debtors;

        (f)     transfer of obligations in respect of liabilities on a share sale: if the asset subject to the
                Distressed Disposal consists of shares in the capital of a Debtor or the Holding Company of
                a Debtor (the Disposed Entity) and the Security Agent decides to transfer to another Debtor
                (the Receiving Entity) all or any part of the Disposed Entity's obligations or any obligations
                of any Subsidiary of that Disposed Entity in respect of:

                (i)      the Intra-Group Liabilities; or

                (ii)     the Debtors' Intra-Group Receivables,

                to execute and deliver or enter into any agreement to:

                (A)      agree to the transfer of all or part of the obligations in respect of those Intra-Group
                         Liabilities or Debtors' Intra-Group Receivables on behalf of the relevant Intra-Group
                         Lenders and Debtors to which those obligations are owed and on behalf of the
                         Debtors which owe those obligations; and




                                                                                                                ٢

0101521-0000029 UKO3: 2000745137.14                    119


                                                                                                     1163
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1165 of 1648



                (B)      accept the transfer of all or part of the obligations in respect of those Intra-Group
                         Liabilities or Debtors' Intra-Group Receivables on behalf of the Receiving Entity or
                         Receiving Entities to which the obligations in respect of those Intra-Group
                         Liabilities or Debtors' Intra-Group Receivables are to be transferred.

18.2    Election to transfer Liabilities to a Holding Company

        Where Borrowing Liabilities, Guarantee Liabilities and/or Other Liabilities would otherwise be
        released pursuant to Clause 18.1 (Facilitation of Distressed Disposals), the Creditor concerned may
        elect to have those Borrowing Liabilities, Guarantee Liabilities and/or Other Liabilities transferred to
        a Holding Company of the Company specified by such Creditor, in which case, to the extent legally
        possible the Security Agent is irrevocably authorised (at the cost of the relevant Debtor or the
        Company and without any consent, sanction, authority or further confirmation from any Creditor or
        Debtor) to execute such documents as are required to so transfer those Borrowing Liabilities,
        Guarantee Liabilities and/or Other Liabilities.

18.3    Proceeds of Distressed Disposals and Debt Disposals

        The net proceeds of each Distressed Disposal and each Debt Disposal shall be paid, or distributed, to
        the Security Agent for application in accordance with Clause 21 (Application of Proceeds) and, to
        the extent that any Liabilities Sale has occurred as if that Liabilities Sale had not occurred.

18.4    Fair value

(a)     Without prejudice to Clause 15.6 (Enforcement principles prior to Super Senior Discharge Date), in
        the case of a Distressed Disposal or a Liabilities Sale, effected by, or at the request of, the Security
        Agent, the Security Agent shall take reasonable care to obtain a fair market price having regard to
        the prevailing market conditions (though the Security Agent shall have no obligation to postpone (or
        request the postponement of) any Distressed Disposal or Liabilities Sale in order to achieve a higher
        price).

(b)     The requirement in paragraph (a) above shall be satisfied (and as between the Creditors and the
        Debtors shall be conclusively presumed to be satisfied) and the Security Agent will be taken to have
        discharged all its obligations in this respect under this Agreement, the other Debt Documents and
        generally at law if that Distressed Disposal or Liabilities Sale is made in accordance with Clauses
        18.5 (Restriction on Distressed Disposals – First Lien Creditor protections) and 18.6 (Restriction on
        Distressed Disposals – Second Lien / Parent Debt Creditor protections).

18.5    Restriction on Distressed Disposals – First Lien Creditor protections

(a)     The Security Agent is not authorised to release any Debtor, Subsidiary or Holding Company from
        any Borrowing Liabilities or Guarantee Liabilities owed to any Priority Creditor except in
        accordance with this Clause 18 (Distressed Disposals);

(b)     Without prejudice to Clause 15.6 (Enforcement principles prior to Super Senior Discharge Date), if a
        Distressed Disposal or Liabilities Sale is being effected, unless the consent of each First Lien
        Creditor Representative and each First Lien Creditor that is a Bilateral Lender is otherwise obtained,
        it is a condition to any release, transfer or disposal under Clause 18.1 (Facilitation of Distressed
        Disposals) that:




                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   120


                                                                                                    1164
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1166 of 1648



        (i)     the proceeds of such sale or disposal are in cash (or substantially in cash) and/or other
                marketable securities or, if the proceeds of such sale or disposal are not in cash (or
                substantially in cash) and/or other marketable securities, the requirements of paragraph
                (iii)(C) below are satisfied;

        (ii)    the proceeds of such sale or disposal are applied in accordance with Clause 21.1 (Order of
                application: Common Recoveries); and

        (iii)   such sale or disposal (including any sale or disposal of any claim) is made:

                (A)      by way of Competitive Sales Process; or

                (B)      pursuant to any process or proceedings approved or supervised by or on behalf of
                         any court of law which has jurisdiction and where there is a determination of value
                         by or on behalf of such court; or

                (C)      where a Financial Adviser, as selected by the Security Agent, has delivered a
                         Fairness Opinion.

(c)     If a Distressed Disposal is being effected at a time when the Majority Second Lien Creditors are
        entitled to give, and have given, instructions under Clause 15.2 (Instructions to enforce – Transaction
        Security) or Clause 15.4 (Manner of enforcement – Transaction Security), the Security Agent is not
        authorised to release any Debtor, Subsidiary or Holding Company from any Borrowing Liabilities or
        Guarantee Liabilities or Other Liabilities owed to any First Lien Creditor unless those Borrowing
        Liabilities or Guarantee Liabilities or Other Liabilities and any other First Lien Liabilities will be
        paid (or repaid) in full (or, in the case of any contingent Liability relating to a Letter of Credit or an
        Ancillary Facility or a Cash Management Facility, made the subject of cash collateral arrangements
        acceptable to the relevant First Lien Creditor) upon that release.

(d)     If a Distressed Disposal is being effected at a time when the Majority Parent Debt Creditors are
        entitled to give, and have given, instructions under Clause 15.2 (Instructions to enforce – Transaction
        Security) or Clause 15.4 (Manner of enforcement – Transaction Security), the Security Agent is not
        authorised to release any Debtor, Subsidiary or Holding Company from any Borrowing Liabilities or
        Guarantee Liabilities or Other Liabilities owed to any Priority Creditor unless those Borrowing
        Liabilities or Guarantee Liabilities or Other Liabilities and any other Priority Creditor Liabilities will
        be paid (or repaid) in full (or, in the case of any contingent Liability relating to a Letter of Credit or
        an Ancillary Facility or a Cash Management Facility, made the subject of cash collateral
        arrangements acceptable to the relevant Priority Creditor) upon that release.

18.6    Restriction on Distressed Disposals – Second Lien / Parent Debt Creditor protections

(a)     Without prejudice to Clause 15.6 (Enforcement principles prior to Super Senior Discharge Date), if
        before the Second Lien Discharge Date or the Parent Debt Discharge Date (as the case may be), a
        Distressed Disposal or a Liabilities Sale is being effected such that the Second Lien Liabilities or
        Parent Debt Liabilities or Transaction Security or assets of a Second Lien Debt Issuer or a Second
        Lien Group Guarantor or a Parent Debt Issuer or a Parent Debt Group Guarantor will be released,
        transferred or disposed under Clause 18.1 (Facilitation of Distressed Disposals), it is a condition to
        that release, transfer or disposal that either:

        (i)     each Second Lien Creditor Representative and each Parent Debt Creditor Representative (as
                the case may be) has approved the release, transfer or disposal; or


                                                                                                                ٢

0101521-0000029 UKO3: 2000745137.14                    121


                                                                                                     1165
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1167 of 1648



        (ii)    where shares or assets of a Second Lien Debt Issuer or a Second Lien Group Guarantor or a
                Parent Debt Issuer or a Parent Debt Group Guarantor are sold or disposed of, each of the
                following conditions are satisfied:

                (A)      the proceeds of such sale or disposal are in cash (or substantially in cash) and/or
                         other marketable securities or, if the proceeds of such sale or disposal are not in cash
                         (or substantially in cash) and/or other marketable securities, the requirements of
                         paragraph (C)III below are satisfied;

                (B)      the proceeds of such sale or disposal are applied in accordance with Clause 21.1
                         (Order of application: Common Recoveries);

                (C)      such sale or disposal is made:

                         I.      by way of Competitive Sales Process;

                         II.     pursuant to any process or proceedings approved or supervised by or on
                                 behalf of any court of law which has jurisdiction and where there is a
                                 determination of value by or on behalf of such court; or

                         III.    where a Financial Adviser, as selected by the Security Agent, has delivered
                                 a Fairness Opinion; and

                (D)      at the time of completion of such sale or disposal, the Borrowing Liabilities,
                         Guarantee Liabilities and/or Other Liabilities owing to each of the Primary Creditors
                         by the Debtors and their respective Subsidiaries being sold or disposed of (the
                         Relevant Claim) are (to the same extent) unconditionally released and discharged
                         or sold or disposed of concurrently with such sale or disposal (and not assumed by
                         the purchaser or one of its Affiliates), and all Security under the Transaction
                         Security Documents or the Parent Debt Only Security Documents (as the case may
                         be) in respect of the assets of such Debtors and their respective Subsidiaries is
                         simultaneously and unconditionally released and discharged concurrently with such
                         sale or disposal, provided that if each Relevant Creditor Representative:

                         I.      (acting reasonably and in good faith) determines that the Relevant Primary
                                 Creditors will recover a greater cash amount if the Relevant Claim is sold or
                                 otherwise transferred to the purchaser or one of its Affiliates and not
                                 released or discharged and provided such amount is less than the aggregate
                                 amount of the outstanding Relevant Secured Liabilities (which shall be
                                 deemed to be the case if there are no bidders or if each Relevant Creditor
                                 Representative (acting reasonably and in good faith) determines that there
                                 are no bona fide and fully committed bids in cash or substantially all in cash
                                 in excess of the outstanding amount of the Relevant Secured Liabilities);
                                 and

                         II.     serves a written notice on the Security Agent confirming the same,

                         then the Security Agent shall be entitled immediately to sell and transfer such
                         Relevant Claim to the purchaser or one of its Affiliates.

(b)     For the purpose of sub-paragraph (a)(ii)(D) above:


                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                   122


                                                                                                     1166
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1168 of 1648



        Relevant Creditor Representative means:

        (a)     before the Second Lien Discharge Date, each First Lien Creditor Representative and each
                First Lien Creditor that is a Bilateral Lender; or

        (b)     before the Parent Debt Discharge Date, each First Lien Creditor Representative, each First
                Lien Creditor that is a Bilateral Lender and each Second Lien Creditor Representative.

        Relevant Primary Creditors means:

        (a)     before the Second Lien Discharge Date, the First Lien Creditors; or

        (b)     before the Parent Debt Discharge Date, the Priority Creditors.

        Relevant Secured Liabilities means:

        (a)     before the Second Lien Discharge Date, the First Lien Liabilities; or

        (b)     before the Parent Debt Discharge Date, the Priority Creditor Liabilities.

18.7    Appointment of Financial Adviser

(a)     Without prejudice to Clause 24.10 (Rights and discretions), the Security Agent may engage, or
        approve the engagement of, pay for and rely on the services of a Financial Adviser in accordance
        with Clause 15.6 (Enforcement principles prior to Super Senior Discharge Date), 18.5 (Restriction
        on Distressed Disposals – First Lien Creditor protections) and/or Clause 18.6 (Restriction on
        Distressed Disposals – Second Lien / Parent Debt Creditor protections) provided that the Security
        Agent may agree that the liability of such Financial Adviser may be limited to the amount of its fees
        in respect of its engagement.

(b)     The Security Agent shall be under no obligation to appoint a Financial Adviser or to seek the advice
        of a Financial Adviser under this Agreement unless it has been indemnified and/or secured and/or
        prefunded to its satisfaction.

18.8    Security Agent's actions

        For the purposes of Clause 18.1 (Facilitation of Distressed Disposals) the Security Agent shall act:

        (a)     on the instructions of the group of Primary Creditors entitled at that time to give instructions
                under Clause 15.2 (Instructions to enforce – Transaction Security), Clause 15.4 (Manner of
                enforcement – Transaction Security), Clause 15.5 (Enforcement prior to Super Senior
                Discharge Date) or Clause 15.6 (Enforcement principles prior to Super Senior Discharge
                Date); or

        (b)     in the absence of any such instructions, as the Security Agent sees fit.

18.9    Cash Cover

        If any Transaction Security proposed to be released under this Clause 18 includes Cash Cover, the
        Security created or evidenced, or expressed to be created or evidenced, under or pursuant to the
        relevant document in relation to such Cash Cover shall not be released without the consent of the



                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                   123


                                                                                                    1167
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                           (Explanatory Statement) Pg 1169 of 1648



        Security Agent and the Issuing Bank, Ancillary Lender, Bilateral Lender or Cash Management
        Provider with which that Cash Cover is held (provided that the Security Agent shall not, and no
        Issuing Bank, Ancillary Lender, Bilateral Lender or Cash Management Provider shall, have any right
        to consent to, or prevent, any release of any other Transaction Security).

19.     MANDATORY PREPAYMENTS

19.1    Facilitation of claims

(a)     So long as the requirements of Clause 19.2 (Mandatory prepayment of proceeds) are met (or the
        Company has confirmed that if and when applicable they will be met), if any contractual, insurance
        or other claim is to be made, or is made, by a member of the Group prior to a Distress Event and that
        claim (or the proceeds of any such claim (the Claim Proceeds)) is or are expressed to be subject to
        the Transaction Security, the Security Agent is irrevocably authorised (without any consent,
        agreement, sanction, authority, instruction, direction, confirmation, payment, certification or other
        document, request or information from any Creditor, other Secured Party, Third Party Security
        Provider or Debtor) to:

        (i)     give a consent under or release the Transaction Security, or any other claim, over any
                relevant document, policy or other asset to the extent necessary to allow that member of the
                Group to make that claim (and to allow each member of the Group to comply with any
                obligations in respect of that claim and those proceeds under the Primary Financing
                Documents); and

        (ii)    execute and deliver or enter into any such consent under or release of that Transaction
                Security, or claim, that may, in the discretion of the Company, be necessary or desirable.

19.2    Mandatory prepayment of proceeds

        Subject to Clause 19.3 (Adjustment of mandatory prepayments), if any Claim Proceeds or any other
        amounts or proceeds are required to be applied in mandatory prepayment, repurchase or redemption
        (including any requirement to make an offer to repurchase) or other payment (a Mandatory
        Prepayment) of any Primary Creditor Liabilities or other application of amounts or proceeds is
        required to be made pursuant to the terms of the Debt Documents, those proceeds or amounts (the
        Relevant Proceeds) shall be applied as required by the terms of the Primary Financing Documents,
        provided that if:

        (a)     those Relevant Proceeds are required to be applied in Mandatory Prepayment of more than
                one class of Creditors under the Primary Financing Documents and the amount of such
                Relevant Proceeds is not sufficient to satisfy all such Mandatory Prepayment requirements;
                or

        (b)     there is any conflict between the terms of the Primary Financing Documents with respect to
                the application of those Relevant Proceeds; or

        (c)     compliance with the provisions governing Mandatory Prepayment of Relevant Proceeds in
                any Primary Financing Document would result in a Default or Event of Default arising under
                any other Debt Document,

        the relevant Debtor may pay those Relevant Proceeds to the relevant Creditors in the order set out in
        Clause 21.1 (Order of application: Common Recoveries) as though such Relevant Proceeds were


                                                                                                           ٢

0101521-0000029 UKO3: 2000745137.14                 124


                                                                                                 1168
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1170 of 1648



        Common Recoveries (subject to any right of any Creditor in a Primary Financing Document to
        decline to receive such Relevant Proceeds) or otherwise in accordance with the terms of any Primary
        Financing Document and such payment or application shall be deemed to satisfy all obligations of
        each member of the Group and each Parent Debt Issuer in respect of such Relevant Proceeds under
        each Primary Financing Document, no consent of any other Party or Creditor shall be required for
        that application and no Default or Event of Default shall arise under any Debt Document to the
        extent that such Relevant Proceeds are so applied.

19.3    Adjustment of mandatory prepayments

        If the making of any Mandatory Prepayment (an Original Mandatory Prepayment) would directly
        or indirectly result in the notional amount of any outstanding Hedging Liabilities exceeding the
        outstanding principal amount (following such Original Mandatory Prepayment) under any Debt
        Document to which the Company determines such Hedging Liabilities relate (the Relevant Debt),
        the Company (or the relevant Debtor) may (upon written notice to each relevant Creditor
        Representative and Bilateral Creditor) reduce the amount of such Mandatory Prepayment so that the
        aggregate of:

        (a)     the reduced Mandatory Prepayment; and

        (b)     the amount required to be applied in close-out or termination of the relevant Hedging
                Liabilities to reduce the notional amount to the outstanding principal amount of the Relevant
                Debt,

        is equal to the amount of the Original Mandatory Prepayment and no Default or Event of Default
        shall arise under any Debt Document to the extent that any mandatory prepayment is adjusted in
        accordance with this Clause 19.3.

20.     FURTHER ASSURANCE – DISPOSALS AND RELEASES

        Each Creditor, Debtor and Third Party Security Provider will:

        (a)     do all things that the Security Agent requests in order to give effect to Clause 17 (Non-
                Distressed Disposals) and Clause 18 (Distressed Disposals) (which shall include, without
                limitation, the execution of any assignments, transfers, releases or other documents that the
                Security Agent may consider to be necessary to give effect to the releases or disposals
                contemplated by those Clauses); and

        (b)     if the Security Agent is not entitled to take any of the actions contemplated by those
                Clauses or if the Security Agent requests that any Creditor, Third Party Security Provider or
                Debtor take any such action, take that action itself in accordance with the instructions of the
                Security Agent,

        provided that the proceeds of those disposals are applied in accordance with Clause 17 (Non-
        Distressed Disposals) or Clause 18 (Distressed Disposals) as the case may be.




                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                  125


                                                                                                   1169
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1171 of 1648



21.     APPLICATION OF PROCEEDS

21.1    Order of application: Common Recoveries

        Subject to Clause 3.9 (Bilateral Lenders: Cash Cover), Clause 21.2 (Liabilities of a Parent Debt
        Issuer), Clause 21.4 (Prospective liabilities) and Clause 21.5 (Treatment of Cash Cover and Lender
        Cash Collateral), all amounts from time to time received or recovered by the Security Agent
        pursuant to the terms of any Debt Document (other than any amount to which Clause 21.3 (Order of
        application: Parent Debt Recoveries) applies) or in connection with the realisation or enforcement of
        all or any part of the Transaction Security (for the purposes of this Clause 21, the Common
        Recoveries) shall be held by the Security Agent on trust to apply them at any time as the Security
        Agent (in its discretion) sees fit, to the extent permitted by applicable law (and subject to the
        provisions of this Clause 21), in the following order of priority:

        (a)     in discharging any sums owing to the Security Agent (other than pursuant to Clause 24.3
                (Parallel debt)), any Receiver or any Delegate and in payment to the Creditor
                Representatives of the relevant Creditor Representative Liabilities;

        (b)     in discharging all costs and expenses incurred by any Primary Creditor in connection with
                any realisation or enforcement of the Transaction Security taken in accordance with the
                terms of this Agreement or any action taken at the request of the Security Agent under
                Clause 11.6 (Further assurance – Insolvency Event);

        (c)     in payment or distribution to:

                (i)      each Creditor Representative in respect of a Super Senior Facility on its own behalf
                         and on behalf of the Super Senior Facility Lenders for which it is the Creditor
                         Representative and each Bilateral Lender in respect of a Super Senior Facility;

                (ii)     the Cash Management Providers; and

                (iii)    the Super Senior Hedge Counterparties,

                for application towards the discharge of (including by way of Cash Cover):

                (A)      the Super Senior Facility Liabilities and the related Arranger Liabilities (in
                         accordance with the terms of the Super Senior Facility Agreements) and if there is
                         more than one Super Senior Facility Agreement on a pro rata basis between the
                         Super Senior Facility Liabilities under each Super Senior Facility Agreement;

                (B)      the Cash Management Liabilities (on a pro rata basis between the Cash
                         Management Liabilities of each Cash Management Provider); and

                (C)      the Super Senior Hedging Liabilities (on a pro rata basis between the Super Senior
                         Hedging Liabilities of each Super Senior Hedge Counterparty),

                on a pro rata basis between paragraphs (A), (B) and (C) above;

        (d)     in payment or distribution to:




                                                                                                           ٢

0101521-0000029 UKO3: 2000745137.14                  126


                                                                                                 1170
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1172 of 1648



                (i)      the Creditor Representatives in respect of any Senior Secured Debt Liabilities on its
                         own behalf and on behalf of the Senior Secured Debt Creditors for which it is the
                         Creditor Representative and each Bilateral Lender in respect of a Senior Secured
                         Facility; and

                (ii)     the Senior Secured Hedge Counterparties,

                for application towards the discharge of (including by way of Cash Cover):

                (A)      the Senior Secured Facility Liabilities and the related Arranger Liabilities (in
                         accordance with the terms of the relevant Senior Secured Facility Agreements) and
                         if there is more than one Senior Secured Facility Agreement on a pro rata basis
                         between the Senior Secured Facility Liabilities under each Senior Secured Facility
                         Agreement;

                (B)      the Senior Secured Notes Liabilities (in accordance with the terms of the relevant
                         Senior Secured Notes Indentures) and if there is more than one Senior Secured
                         Notes Indenture on a pro rata basis between the Senior Secured Notes Liabilities
                         under each Senior Secured Notes Indenture; and

                (C)      the Senior Secured Hedging Liabilities (on a pro rata basis between the Senior
                         Secured Hedging Liabilities of each Senior Secured Hedge Counterparty),

                on a pro rata basis between paragraphs (A), (B) and (C) above;

        (e)     in payment or distribution to the Creditor Representatives in respect of any Second Lien
                Liabilities on its own behalf and on behalf of the Second Lien Creditors for which it is the
                Creditor Representative and each Bilateral Lender in respect of a Second Lien Facility, for
                application towards the discharge of:

                (A)      the Second Lien Facility Liabilities the related Arranger Liabilities (in accordance
                         with the terms of the relevant Second Lien Facility Agreements) and if there is more
                         than one Second Lien Facility Agreement on a pro rata basis between the Second
                         Lien Facility Liabilities under each Second Lien Facility Agreement; and

                (B)      the Second Lien Notes Liabilities (in accordance with the terms of the relevant
                         Second Lien Notes Indentures) and if there is more than one Second Lien Notes
                         Indenture on a pro rata basis between the Second Lien Notes Liabilities under each
                         Second Lien Notes Indenture,

                on a pro rata basis between paragraphs (A) and (B) above;

        (f)     to the extent secured by the Common Transaction Security only, in payment or distribution
                to the Creditor Representatives in respect of any Parent Debt Liabilities on its own behalf
                and on behalf of the Parent Debt Creditors for which it is the Creditor Representative and
                each Bilateral Lender in respect of a Parent Debt Facility, for application towards the
                discharge of:

                (A)      the Parent Debt Facility Liabilities the related Arranger Liabilities (in accordance
                         with the terms of the relevant Parent Debt Facility Agreements) and if there is more




                                                                                                            ٢

0101521-0000029 UKO3: 2000745137.14                  127


                                                                                                  1171
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1173 of 1648



                         than one Parent Debt Facility Agreement on a pro rata basis between the Parent Debt
                         Facility Liabilities under each Parent Debt Facility Agreement; and

                (B)      the Parent Debt Notes Liabilities (in accordance with the terms of the relevant
                         Parent Debt Notes Indentures) and if there is more than one Parent Debt Notes
                         Indenture on a pro rata basis between the Parent Debt Notes Liabilities under each
                         Parent Debt Notes Indenture,

                on a pro rata basis between paragraphs (A) and (B) above;

        (g)     if none of the Debtors or Third Party Security Providers is under any further actual or
                contingent liability under any Primary Debt Document, in payment or distribution to any
                person to whom the Security Agent is obliged to pay or distribute in priority to any Debtor
                or Third Party Security Provider; and

        (h)     the balance, if any, in payment or distribution to the relevant Debtor or Third Party Security
                Provider.

21.2    Liabilities of a Parent Debt Issuer

        Subject to Clause 21.4 (Prospective liabilities), all amounts from time to time received or recovered
        by the Security Agent from or in respect of a Parent Debt Issuer pursuant to the terms of any Debt
        Document (other than in connection with the realisation or enforcement of all or any part of the
        Common Transaction Security or Parent Debt Only Security) shall be held by the Security Agent on
        trust to apply them at any time as the Security Agent (in its discretion) sees fits, to the extent
        permitted by applicable law (and subject to the provisions of this Clause 21), in the following order
        of priority:

        (a)     in accordance with paragraph (a) of Clause 21.1 (Order of application: Common
                Recoveries);

        (b)     in accordance with paragraph (b) of Clause 21.1 (Order of application: Common
                Recoveries);

        (c)     in accordance with paragraphs (c) to (f) of Clause 21.1 (Order of application: Common
                Recoveries) (in each case, only to the extent there are Liabilities due from the relevant
                Parent Debt Issuer to such Creditors), provided that payments will be made on a pro rata
                basis across all Liabilities subject to such paragraphs;

        (d)     if none of the Debtors or Third Party Security Providers are under any further actual or
                contingent liability under any Primary Debt Document, in payment to any person to whom
                the Security Agent is obliged to pay in priority to any Debtor or Third Party Security
                Provider; and

        (e)     the balance, if any, in payment to the relevant Debtor or Third Party Security Provider.

21.3    Order of application: Parent Debt Recoveries

        Subject to Clause 21.4 (Prospective liabilities), all amounts from time to time received or recovered
        by the Security Agent pursuant to the terms of any Parent Debt Document in connection with any
        guarantees provided by a Parent Debt Only Obligor or in connection with the realisation or



                                                                                                            ٢

0101521-0000029 UKO3: 2000745137.14                  128


                                                                                                  1172
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                           (Explanatory Statement) Pg 1174 of 1648



        enforcement of all or any part of the Parent Debt Only Security (for the purposes of this Clause 21,
        the Parent Debt Recoveries) shall be held by the Security Agent on trust to apply them at any time
        as the Security Agent (in its discretion) sees fit, to the extent permitted by applicable law (and
        subject to the provisions of this Clause 21), in the following order of priority:

        (a)     in discharging any sums owing to the Security Agent (other than pursuant to Clause 24.3
                (Parallel debt)), any Receiver or any Delegate and in payment to the Parent Debt Creditor
                Representatives of the relevant Creditor Representative Liabilities (to the extent they relate
                to Parent Debt Recoveries);

        (b)     in discharging all costs and expenses incurred by any Parent Debt Creditor in connection
                with any realisation or enforcement of the Parent Debt Only Security taken in accordance
                with the terms of this Agreement or any action taken at the request of the Security Agent
                under Clause 11.6 (Further assurance – Insolvency Event);

        (c)     in payment or distribution to the Creditor Representatives in respect of any Parent Debt
                Liabilities on its own behalf and on behalf of the Parent Debt Creditors for which it is the
                Creditor Representative and each Bilateral Lender in respect of a Parent Debt Facility, for
                application towards the discharge of:

                (A)      the Parent Debt Facility Liabilities the related Arranger Liabilities (in accordance
                         with the terms of the relevant Parent Debt Facility Agreements) and if there is more
                         than one Parent Debt Facility Agreement on a pro rata basis between the Parent Debt
                         Facility Liabilities under each Parent Debt Facility Agreement; and

                (B)      the Parent Debt Notes Liabilities (in accordance with the terms of the relevant
                         Parent Debt Notes Indentures) and if there is more than one Parent Debt Notes
                         Indenture on a pro rata basis between the Parent Debt Notes Liabilities under each
                         Parent Debt Notes Indenture,

                on a pro rata basis between paragraphs (A) and (B) above;

        (d)     if none of the Debtors, Third Party Security Providers or Parent Debt Only Obligors is under
                any further actual or contingent liability under any Parent Debt Document, in payment or
                distribution to any person to whom the Security Agent is obliged to pay or distribute in
                priority to any Debtor, Third Party Security Providers or Parent Debt Only Obligor; and

        (e)     the balance, if any, in payment or distribution to the relevant Debtor, Third Party Security
                Providers or Parent Debt Only Obligors.

21.4    Prospective liabilities

        Following a Distress Event or any enforcement of the Parent Debt Only Security, the Security Agent
        may, in its discretion, hold any amount of the Recoveries in one or more interest bearing suspense or
        impersonal accounts in the name of the Security Agent with such financial institution (including
        itself) as the Security Agent shall think fit (the interest being credited to the relevant account), for so
        long as the Security Agent shall think fit (or until otherwise directed by an Instructing Group (or the
        Majority Parent Debt Creditors in the case of Parent Debt Only Security)) for later application under
        Clause 21.1 (Order of application: Common Recoveries) or Clause 21.3 (Order of application: Parent
        Debt Recoveries) (as the case may be) in respect of:



                                                                                                                 ٢

0101521-0000029 UKO3: 2000745137.14                    129


                                                                                                      1173
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1175 of 1648



        (a)     any sum to the Security Agent, any Receiver or any Delegate; and

        (b)     any part of the Liabilities,

        that the Security Agent reasonably considers, in each case, might become due or owing at any time
        in the future.

21.5    Treatment of Cash Cover and Lender Cash Collateral

(a)     Nothing in this Agreement shall prevent any Issuing Bank or Ancillary Lender or Cash Management
        Provider taking any Enforcement Action in respect of any Cash Cover which has been provided for
        it in accordance with the relevant Facility Agreement or Cash Management Agreement.

(b)     To the extent that any Cash Cover is not held with the Relevant Issuing Bank or Relevant Ancillary
        Lender or Relevant Cash Management Provider, all amounts from time to time received or recovered
        in connection with the realisation or enforcement of that Cash Cover shall be paid to the Security
        Agent and shall be held by the Security Agent on trust to apply them at any time as the Security
        Agent (in its discretion) sees fit, to the extent permitted by applicable law, in the following order of
        priority:

        (i)     to the Relevant Issuing Bank or Relevant Ancillary Lender or Relevant Cash Management
                Provider towards the discharge of the Liabilities for which that Cash Cover was provided;
                and

        (ii)    the balance, if any, in accordance with Clause 21.1 (Order of application: Common
                Recoveries).

(c)     To the extent that any Cash Cover is held with the Relevant Issuing Bank or Relevant Ancillary
        Lender or Relevant Cash Management Provider, nothing in this Agreement shall prevent that
        Relevant Issuing Bank or Relevant Ancillary Lender or Relevant Cash Management Provider
        receiving and retaining any amount in respect of that Cash Cover.

(d)     Nothing in this Agreement shall prevent any Issuing Bank receiving and retaining any amount in
        respect of any Lender Cash Collateral provided for it in accordance with the relevant Facility
        Agreement.

21.6    Investment of cash proceeds

        Prior to the application of the proceeds of the Transaction Security Property or Parent Debt Only
        Security Property in accordance with Clause 21.1 (Order of application: Common Recoveries) or
        Clause 21.3 (Order of application: Parent Debt Recoveries) (as the case may be), until otherwise
        directed by an Instructing Group (or the Majority Parent Debt Creditors in the case of Parent Debt
        Only Security), the Security Agent may, in its discretion, hold all or part of any cash proceeds in one
        or more interest bearing suspense or impersonal accounts in the name of the Security Agent with
        such financial institution (including itself) and for so long as the Security Agent shall think fit (the
        interest being credited to the relevant account) or until otherwise directed by an Instructing Group
        (or the Majority Parent Debt Creditors in the case of Parent Debt Only Security) pending the
        application from time to time of those monies in the Security Agent's discretion in accordance with
        the provisions of this Clause 21.




                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   130


                                                                                                    1174
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                           (Explanatory Statement) Pg 1176 of 1648



21.7    Currency conversion

(a)     For the purpose of, or pending the discharge of, any of the Common Secured Obligations, the
        Priority Creditor Secured Obligations or the Parent Debt Only Secured Obligations the Security
        Agent may:

        (i)     convert any moneys received or recovered by the Security Agent (including, without
                limitation, any cash proceeds) from one currency to another, at the Security Agent's Spot
                Rate of Exchange; and

        (ii)    notionally convert the valuation provided in any opinion or valuation from one currency to
                another, at the Security Agent's Spot Rate of Exchange.

(b)     The obligations of any Debtor or Third Party Security Provider to pay in the due currency shall only
        be satisfied:

        (i)     in the case of paragraph (a)(i) above, to the extent of the amount of the due currency
                purchased after deducting the costs of conversion; and

        (ii)    in the case of paragraph (a)(ii) above, to the extent of the amount of the due currency which
                results from the notional conversion referred to in that paragraph.

21.8    Permitted Deductions

        The Security Agent shall be entitled, in its discretion, (a) to set aside by way of reserve amounts
        required to meet and (b) to make and pay, any deductions and withholdings (on account of Taxes or
        otherwise) which it is or may be required by any applicable law or regulation to make from any
        distribution or payment made by it under this Agreement, and to pay all Taxes which may be
        assessed against it in respect of any of the Charged Property or the Parent Debt Only Charged
        Property, or as a consequence of performing its duties or exercising its rights, powers, authorities
        and discretions, or by virtue of its capacity as the Security Agent under any of the Debt Documents
        or otherwise (other than in connection with its remuneration for performing its duties under this
        Agreement).

21.9    Good Discharge

(a)     Any distribution or payment to be made in respect of the Common Secured Obligations, the Priority
        Creditor Secured Obligations or the Parent Debt Only Secured Obligations by the Security Agent:

        (i)     may be made to the relevant Creditor Representative on behalf of its Primary Creditors;

        (ii)    may be made to the Relevant Issuing Bank or Relevant Ancillary Lender or Relevant Cash
                Management Provider in accordance with paragraph (b)(i) of Clause 21.5 (Treatment of
                Cash Cover and Lender Cash Collateral); or

        (iii)   shall be made directly to the Bilateral Creditors.

(b)     Any distribution or payment made as described in paragraph (a) above shall be a good discharge, to
        the extent of that payment or distribution, by the Security Agent.




                                                                                                           ٢

0101521-0000029 UKO3: 2000745137.14                   131


                                                                                                 1175
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1177 of 1648



(c)     The Security Agent is under no obligation to make the payments to any person under paragraph (a)
        above in the same currency as that in which the Liabilities owing to the relevant Primary Creditor are
        denominated pursuant to the relevant Debt Document.

21.10   Calculation of Amounts

        For the purpose of calculating any person's share of any amount payable to or by it, the Security
        Agent shall be entitled to:

        (a)     notionally convert the Liabilities owed to any person into a common base currency (decided
                in its discretion by the Security Agent), that notional conversion to be made at the spot rate
                at which the Security Agent is able to purchase the notional base currency with the actual
                currency of the Liabilities owed to that person at the time at which that calculation is to be
                made; and

        (b)     assume that all amounts received or recovered as a result of the enforcement or realisation of
                any Transaction Security Property or Parent Debt Only Security Property are applied in
                discharge of the Liabilities in accordance with the terms of the Debt Documents under which
                those Liabilities have arisen.

22.     EQUALISATION

22.1    Equalisation Definitions

        Enforcement Date means the first date (if any) on which a Primary Creditor takes enforcement
        action of the type described in paragraphs (a)(i), (a)(iii), (a)(iv) or (c) of the definition of
        Enforcement Action in accordance with the terms of this Agreement.

        Exposure means:

        (a)     in relation to a Lender under a particular Primary Financing Document, the aggregate
                amount of its participation (if any, and without double counting) in all Utilisations
                outstanding under that Primary Financing Document at the Enforcement Date (assuming all
                contingent liabilities which have become actual liabilities since the Enforcement Date to
                have been actual liabilities at the Enforcement Date (but not including, for these purposes
                only, any interest that would have accrued from the Enforcement Date to the date of actual
                maturity in respect of those liabilities) and assuming any transfer of claims between Lenders
                pursuant to any loss-sharing arrangement in that Primary Financing Document which has
                taken place since the Enforcement Date to have taken place at the Enforcement Date)
                together with the aggregate amount of all accrued interest, fees and commission owed to it
                under that Primary Financing Document and amounts owed to it by a Debtor in respect of
                any Ancillary Facility under that Primary Financing Document and all other Primary
                Creditor Liabilities owed by the Debtors to that Lender under that Primary Financing
                Document to the extent not already taken into account in this paragraph, but excluding:

                (i)      any amount owed to it by a Debtor in respect of any Ancillary Facility under that
                         Primary Financing Document to the extent that that amount would not be
                         outstanding but for a breach by that Lender of any provision of that Primary
                         Financing Document relating to that Ancillary Facility;




                                                                                                            ٢

0101521-0000029 UKO3: 2000745137.14                  132


                                                                                                  1176
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1178 of 1648



                (ii)     any amount owed to it by a Debtor in respect of any Ancillary Facility under that
                         Primary Financing Document to the extent (and in the amount) that Cash Cover has
                         been provided by a Debtor in respect of that amount and is available to that Lender
                         pursuant to the relevant Cash Cover Document; and

                (iii)    any amount outstanding in respect of a Letter of Credit to the extent (and in the
                         amount) that Cash Cover has been provided by a Debtor in respect of that amount
                         and is available to the party it has been provided for pursuant to the relevant Cash
                         Cover Document;

        (b)     in relation to a Cash Management Provider, its Cash Management Facility Outstandings;

        (c)     in relation to a Noteholder, the Liabilities under the relevant Notes Indenture owed by the
                Debtors or, as the case may be, Third Party Security Provider to that Noteholder; and

        (d)     in relation to a Hedge Counterparty:

                (i)      if that Hedge Counterparty has terminated or closed out any hedging transaction
                         under any Hedging Agreement in accordance with the terms of this Agreement on or
                         prior to the Enforcement Date, the amount, if any, payable to it under that Hedging
                         Agreement in respect of that termination or close-out as of the date of termination or
                         close-out (taking into account any interest accrued on that amount) to the extent that
                         amount is unpaid at the Enforcement Date; and

                (ii)     if that Hedge Counterparty has not terminated or closed out any hedging transaction
                         under any Hedging Agreement on or prior to the Enforcement Date:

                         (A)     if the relevant Hedging Agreement is based on an ISDA Master Agreement
                                 the amount, if any, which would be payable to it under that Hedging
                                 Agreement in respect of that hedging transaction if the Enforcement Date
                                 was deemed to be an Early Termination Date (as defined in the relevant
                                 ISDA Master Agreement) for which the relevant Debtor is the Defaulting
                                 Party (as defined in the relevant ISDA Master Agreement); or

                         (B)     if the relevant Hedging Agreement is not based on an ISDA Master
                                 Agreement, the amount, if any, which would be payable to it under that
                                 Hedging Agreement in respect of that hedging transaction if the
                                 Enforcement Date was deemed to be the date on which an event similar in
                                 meaning and effect (under that Hedging Agreement) to an Early
                                 Termination Date (as defined in any ISDA Master Agreement) occurred
                                 under that Hedging Agreement for which the relevant Debtor is in a position
                                 similar in meaning and effect (under that Hedging Agreement) to that of a
                                 Defaulting Party (under and as defined in the same ISDA Master
                                 Agreement),

                that amount, in each case, to be certified by the relevant Hedge Counterparty and as
                calculated in accordance with the relevant Hedging Agreement.

        Utilisation means a “Utilisation” or “Undertaking” (or substantially equivalent term) under and as
        defined in the relevant Primary Financing Document.



                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                    133


                                                                                                   1177
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1179 of 1648



22.2    Implementation of equalisation

(a)     The provisions of this Clause 22 shall be applied at such time or times after the Enforcement Date as
        the Security Agent shall consider appropriate.

(b)     Without prejudice to the generality of paragraph (a) above, if the provisions of this Clause 22 have
        been applied before all the Liabilities have matured and/or been finally quantified, the Security
        Agent may elect to re-apply those provisions on the basis of revised Exposures and the relevant
        Creditors in the same Creditor Class shall make appropriate adjustment payments amongst
        themselves.

22.3    Equalisation

        If, for any reason, any Liabilities of any Creditor Class remain unpaid after the Enforcement Date
        and the resulting losses are not borne by the Primary Creditors in that Creditor Class in the
        proportions which their respective Exposures at the Enforcement Date bore to the aggregate
        Exposures of all the Primary Creditors in that Creditor Class at the Enforcement Date, the Primary
        Creditors in that Creditor Class will make such payments amongst themselves as the Security Agent
        shall require to put the Primary Creditors in that Creditor Class in such a position that (after taking
        into account such payments) those losses are borne in those proportions.

22.4    Turnover of enforcement proceeds

        If:

        (a)     the Security Agent or a Creditor Representative is not entitled, for reasons of applicable law,
                to pay or distribute amounts received pursuant to the making of a demand under any
                guarantee, indemnity or other assurance against loss or the enforcement of the Transaction
                Security (or in the case of the Parent Debt Creditors only, the Parent Debt Only Security) to
                the relevant Primary Creditors but is entitled to pay or distribute those amounts to Creditors
                (such Creditors, the Receiving Creditors) who, in accordance with the terms of this
                Agreement, are subordinated in right and priority of payment to the relevant Primary
                Creditors; and

        (b)     the applicable Discharge Date in respect of the Liabilities of the relevant Primary Creditors
                to whom the Security Agent did not make that payment or distribution has not yet occurred
                (nor would occur after taking into account such payments),

        then the Receiving Creditors shall make such payments or distributions to the relevant Primary
        Creditors as the Security Agent shall require to place the relevant Primary Creditors in the position
        they would have been in had such amounts been available for application against the relevant
        Primary Creditor Liabilities, provided that this Clause 22.4 shall not apply to any receipt or recovery
        that has been distributed by a Notes Trustee in accordance with the applicable Notes Indenture
        unless that Notes Trustee had received at least two Business Days' prior notice that an Enforcement
        Date, an Acceleration Event or an Insolvency Event in relation to a Debtor or a Third Party Security
        Provider has occurred or that the receipt or recovery falls within Clause 12.3 (Turnover by the First
        Lien Creditors) or Clause 12.4 (Turnover by Creditors other than the First Lien Creditors) in each
        case prior to distribution of the relevant amount.




                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                  134


                                                                                                   1178
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1180 of 1648



22.5    Notification of Exposure

        Before each occasion on which it intends to implement the provisions of this Clause 22, the Security
        Agent shall send a notice to each Bilateral Creditor and Creditor Representative requesting that it
        notify the Security Agent of, respectively, its Exposure and the Exposure of each Creditor
        represented by it (if any).

22.6    Default in payment

        If a Creditor fails to make a payment due from it under this Clause 22, the Security Agent shall be
        entitled (but not obliged) to take action on behalf of the Creditor(s) to whom such payment was to be
        redistributed (subject to being indemnified to its satisfaction by such Creditor(s) in respect of costs)
        but shall have no liability or obligation towards such Creditor(s), or any other Primary Creditor as
        regards such default in payment and any loss suffered as a result of such default shall lie where it
        falls.

23.     ADDITIONAL REGULATED DEBT

23.1    Additional Regulated Debt

(a)     Notwithstanding anything to the contrary in this Agreement or a Security Document, each Party
        irrevocably agrees that any indebtedness or facility (including any indebtedness or facility entered
        into before the date of this Agreement or already subject to this Agreement) of any member of the
        Group or any Parent Debt Issuer which is not otherwise prohibited by the terms of the Primary
        Financing Documents may:

        (i)     be treated and designated as any class of Primary Creditor Liabilities or, subject to Clause
                2.8 (Anti-layering), otherwise rank pari passu or junior to any other Primary Creditor
                Liabilities;

        (ii)    subject to Clause 23.2 (Security: Additional Regulated Debt), be secured by any Transaction
                Security and/or Parent Debt Only Security as applicable; and

        (iii)   be treated and rank as such for the purposes of this Agreement,

        (any such indebtedness being Additional Regulated Debt).

(b)     On the date on which each Creditor and each Creditor Representative in respect of any Additional
        Regulated Debt (and any other required person) accedes to this Agreement in the required capacity
        and the Company designates that Additional Regulated Debt as the relevant class of Primary
        Creditor Liabilities, in each case, in accordance with Clause 26 (Changes to the Parties) (or such
        later date as agreed between the Company and the Security Agent), the Liabilities in respect of that
        Additional Regulated Debt shall become subject to the terms of this Agreement as so designated.

23.2    Security: Additional Regulated Debt

        Notwithstanding anything to the contrary in any other Debt Document, the Parties agree that, in
        order to facilitate any Additional Regulated Debt, each Creditor Representative and the Security
        Agent (and any other Creditor party to a Transaction Security Document or a Parent Debt Only
        Security Document (as the case may be)) are authorised and instructed by all Creditors (and in each
        case are obliged at the request and cost of the Company) to enter into any new Security Document



                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   135


                                                                                                    1179
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1181 of 1648



        (including any Lower Ranking Security), amend or waive any terms of an existing Security
        Document and/or release any asset from any Transaction Security or Parent Debt Only Security
        and/or to effect the ranking and priority of the guarantees and Security of the Additional Regulated
        Debt provided that:

        (a)     any new Transaction Security or Parent Debt Only Security in relation to such Additional
                Regulated Debt is not prohibited by the terms of the Primary Financing Documents and is
                granted otherwise in accordance with this Agreement and the Primary Financing
                Documents; and

        (b)     any release of Transaction Security or Parent Debt Only Security shall only be undertaken:

                (i)      (x) if required by the terms or conditions of the Additional Regulated Debt, or (y) to
                         the extent necessary under applicable law to give effect to the ranking set out in
                         Clause 2 (Ranking and Priority), or (z) where the Company has confirmed in writing
                         to the Security Agent that it has determined in good faith (taking into account any
                         applicable legal limitations and other relevant considerations in relation to the
                         Additional Regulated Debt) that it is either not possible or not commercially feasible
                         to implement the Additional Regulated Debt on terms satisfactory to the Company
                         by instead granting additional Transaction Security or Parent Debt Only Security (as
                         the case may be) and/or amending the terms of the existing Transaction Security
                         Document or Parent Debt Only Security Document (as the case may be); and

                (ii)     if, promptly upon giving effect to that release, replacement Transaction Security or
                         Parent Debt Only Security (as the case may be) is, subject to applicable law, the
                         Debt Documents, the Agreed Security Principles, Guarantee Limitations and other
                         terms of this Agreement, granted over the released assets on substantially the same
                         terms as the Transaction Security or Parent Debt Only Security released (except that
                         it shall also secure the Additional Regulated Debt).

(c)     Each of the Secured Parties agrees:

        (i)     not to take any action to challenge the validity or enforceability of the additional Transaction
                Security or Parent Debt Only Security by reason of it being Lower Ranking Security;

        (ii)    that additional Transaction Security may be granted by any Debtor in order to secure all or
                any part of any Hedging Liabilities and/or any Additional Regulated Debt; and

        (iii)   that additional Parent Debt Only Security may be granted by any Parent Debt Only Obligor
                in order to secure all or part of any Additional Regulated Debt that is designated as Parent
                Debt Liabilities.

23.3    Further assurance

(a)     The Creditors (or a Creditor Representative on their behalf) will (at the cost of the Company) enter
        into any documentation required by the Company to ensure that any obligations and liabilities
        incurred by the Debtors in respect of such Additional Regulated Debt will share in the relevant
        Transaction Security or Parent Debt Only Security and/or have the ranking permitted to be conferred
        upon it in accordance with the relevant Primary Debt Documents (including, without limitation,
        executing any amendment to this Agreement, entering into any additional or replacement



                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   136


                                                                                                    1180
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1182 of 1648



        intercreditor agreement and any other Primary Debt Documents to reflect, enable and/or facilitate
        any such Additional Regulated Debt to be incurred).

(b)     Each Primary Creditor authorise its Creditor Representative (if applicable) to enter into any release
        document in connection with a full repayment, prepayment or refinancing of that Creditor’s Primary
        Creditor Liabilities.

23.4    Debtor and Third Party Security Provider confirmations

(a)     For the purpose of this Clause 23.4, Relevant Secured Liabilities means, in relation to any Security
        Document, the relevant Liabilities secured by that Security Document and, in relation to any Primary
        Debt Document, the relevant Liabilities guaranteed by that Primary Debt Document.

(b)     Each Debtor, Third Party Security Provider and Parent Debt Only Obligor confirms its intention that:

        (i)     any amendment to a Primary Debt Document which is not prohibited by this Agreement or
                otherwise made in accordance with this Agreement is within the scope of the Relevant
                Secured Liabilities; and

        (ii)    the Relevant Secured Liabilities extend to any amount payable by it under or in connection
                with the relevant Primary Debt Document as amended.

(c)     Each Debtor, Third Party Security Provider and Parent Debt Only Obligor agrees that the
        confirmations in paragraph (b) above apply regardless of:

        (i)     why or how a Primary Debt Document is amended (including the extent of the amendment
                and any change in or addition to the parties);

        (ii)    whether any amount payable by a Debtor under or in connection with the amended Primary
                Debt Document in any way relates to any amount that would or may have been payable had
                the amendment not taken place;

        (iii)   the extent to which its liability under any Primary Debt Document (whether present or
                future, actual or contingent), or any right it may have as a result of entering into or
                performing its obligations under any Primary Debt Document, changes or may change as a
                result of the amendment; and

        (iv)    whether it was aware of or consented to the amendment.

(d)     Each Debtor, Third Party Security Provider and Parent Debt Only Obligor further acknowledges and
        agrees that (to the extent permitted by the terms of the Primary Debt Documents):

        (i)     the Relevant Secured Liabilities are intended to cover all obligations of the relevant class(es)
                owing to the relevant Secured Parties under the relevant Primary Debt Document from time
                to time (including any Additional Regulated Debt); and

        (ii)    the Security created under the relevant Security Document is intended as security for the
                payment and discharge of all of the Relevant Secured Liabilities without the need for any
                amendment to the relevant Security Document or for any supplemental, confirmatory or
                subsequent ranking security document.




                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   137


                                                                                                    1181
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1183 of 1648



(e)     Each Debtor, Third Party Security Provider and Parent Debt Only Obligor further acknowledges and
        agrees that paragraphs (b) to (d) above shall apply (to the extent permitted by the terms of the
        Primary Debt Documents) whether or not:

        (i)     any of the Relevant Secured Liabilities or Primary Debt Documents exist on the date of the
                relevant Security Document (or, as the case may be, the date on which it became a party to
                the relevant Security Document);

        (ii)    the amount of the Relevant Secured Liabilities is increased or the terms of any of the
                Primary Debt Documents are more onerous (including in relation to the interest rate and
                other pricing terms);

        (iii)   any additional obligations are added to the Relevant Secured Liabilities by way of
                designating a document as a Primary Debt Document or any person as a Secured Party, and
                whether or not that document or person is designated directly, or indirectly as a result of that
                document or person being of a type or class which falls within the then current definition of
                Primary Debt Documents or Secured Party;

        (iv)    that Debtor, Third Party Security Provider and Parent Debt Only Obligor or any person
                incurring the Relevant Secured Liabilities is a party to the Primary Debt Documents on the
                date of the relevant Security Document (or, as the case may be, the date on which it became
                a party to the relevant Security Document);

        (v)     any of the Secured Parties changes (including a change to all or substantially all of the
                Secured Parties) or any amendment is made to the definition of Secured Party (or any
                defined term in any Primary Debt Document that is referred to in the definition of Secured
                Party to include an additional person as a Secured Party); or

        (vi)    any change increases the likelihood that any Security will be enforced.

(f)     Notwithstanding paragraphs (b) to (e) above, none of the Relevant Secured Liabilities shall extend to
        any Primary Liabilities (including any Additional Regulated Debt) which are not originally
        contemplated by the relevant Security Document or Primary Debt Document without the consent of
        the Company and any extension of the Relevant Secured Liabilities contemplated by paragraphs (b)
        to (e) above shall be subject to the applicable Guarantee Limitations and the Agreed Security
        Principles.

(g)     Each Debtor, Third Party Security Provider and Parent Debt Only Obligor irrevocably authorises the
        Company to give effect to the terms of or facilitate the implementation, assumption or establishment
        of any Additional Regulated Debt entered into or assumed in compliance with this Agreement.

24.     THE SECURITY AGENT

24.1    Appointment by Secured Parties

        Each Secured Party (other than the Security Agent) irrevocably appoints the Security Agent to act as
        its security agent, trustee, joint and several creditor and/or beneficiary of a parallel debt under Clause
        24.3 (Parallel debt) (as the case may be) under this Agreement and with respect to the applicable
        Primary Debt Documents, and irrevocably authorises the Security Agent to:




                                                                                                                ٢

0101521-0000029 UKO3: 2000745137.14                    138


                                                                                                     1182
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                           (Explanatory Statement) Pg 1184 of 1648



        (a)     execute each Primary Debt Document expressed to be executed by the Security Agent on its
                behalf and execute any releases and any other documents, instruments or notices to be
                executed by the Security Agent as contemplated by the terms of this Agreement or any
                applicable Primary Debt Document; and

        (b)     to perform such duties, obligations and responsibilities and to exercise such rights, powers,
                authorities and discretions under this Agreement and the applicable Primary Debt
                Documents as are specifically delegated to the Security Agent by the terms of this
                Agreement and the other Primary Debt Documents, together with such rights, powers,
                authorities and discretions as are reasonably incidental thereto

24.2    Security Agent as trustee

(a)     The Security Agent declares that it holds the Priority Creditor Security Property on trust for the
        Priority Secured Parties, the Common Security Property on trust for the Priority Secured Parties and
        the Parent Debt Secured Parties and the Parent Debt Only Security Property on trust for the Parent
        Debt Secured Parties, in each case, on the terms contained in this Agreement.

(b)     Paragraph (a) above shall not apply in respect of any Excluded Security Document (as defined in
        Clause 24.3 (Parallel debt)).

24.3    Parallel debt

(a)     In this Clause 24.3:

        Excluded Security Documents means:

        (a)     any Transaction Security Document or Parent Debt Only Security Document which is
                governed by German law or Russian law; and

        (b)     any other Transaction Security Document or Parent Debt Only Security Document governed
                by any other law agreed by the Company and the Security Agent for this purpose from time
                to time.

        Secured Party Claim means, in relation to a Debtor or a Parent Debt Only Obligor, any amount
        which that Debtor or a Parent Debt Only Obligor owes to a Secured Party under or in connection
        with the Primary Debt Documents (other than any Security Agent Claim).

        Security Agent Claim means, in relation to a Debtor or a Parent Debt Only Obligor, the amounts
        which that Debtor or Parent Debt Only Obligor owes to the Security Agent under paragraph (b)
        below.

(b)     Subject to the Guarantee Limitations, each Debtor and each Parent Debt Only Obligor shall pay to
        the Security Agent, as an independent and separate creditor, an amount equal to, and in the currency
        of, the amount of that Debtor’s or that Parent Debt Only Obligor’s Secured Party Claim as and when
        those amounts are due.

(c)     Unless expressly provided to the contrary in any Debt Document and without prejudice to Clause
        24.2 (Security Agent as trustee), the Security Agent holds:

        (i)     any Security created by an Excluded Security Document;



                                                                                                           ٢

0101521-0000029 UKO3: 2000745137.14                 139


                                                                                                 1183
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1185 of 1648



        (ii)    the benefit of any Security Agent Claims; and

        (iii)   all proceeds of the Transaction Security and the Parent Debt Only Security,

        for the benefit, and as the property, of the Secured Parties (on the terms contained in this Agreement)
        and so that they are not available to the personal creditors of the Security Agent.

(d)     For the purposes of this Clause 24.3, the Security Agent acts in its own name and not as an agent,
        representative or a trustee, and its claims in respect of the Security Agent Claim shall not be held on
        trust. The Transaction Security and the Parent Debt Only Security granted to the Security Agent to
        secure the Security Agent Claim is granted to the Security Agent in its capacity as creditor of the
        Security Agent Claim and shall not be held on trust.

(e)     The Security Agent may enforce performance of any Security Agent Claim in its own name as an
        independent and separate right. This includes, without limitation, any filing, suit, execution,
        enforcement of security or any Transaction Security Document or Parent Debt Only Security
        Document, recovery of guarantees and applications for and voting in respect of any kind of
        insolvency proceeding.

(f)     Each Secured Party shall, at the request of the Security Agent:

        (i)     do anything required in connection with the enforcement of any Security Agent Claim
                (including, without limitation, joining in any proceedings with the Security Agent); and

        (ii)    enforce its Secured Party Claim,

        in each case, only to the extent that that enforcement is in accordance with the terms of this
        Agreement.

(g)     Each Debtor and Parent Debt Only Obligor irrevocably and unconditionally waives any right it may
        have to require a Secured Party to join in any proceedings with the Security Agent in respect of any
        Security Agent Claim.

(h)     The Security Agent Claim owed by each Debtor and each Parent Debt Only Obligor shall be
        decreased and discharged automatically in the same amount to the extent that the corresponding
        Secured Party Claim owed by it is irrevocably paid or otherwise discharged.

(i)     The Secured Party Claim owed by each Debtor and each Parent Debt Only Obligor shall be
        decreased and discharged automatically in the same amount to the extent that the corresponding
        Security Agent Claim owed by it is irrevocably paid or otherwise discharged.

(j)     The aggregate amount of the Security Agent Claims will never exceed the aggregate amount of
        Secured Party Claims.

(k)     A defect affecting a Security Agent Claim against a Debtor or a Parent Debt Only Obligor will not
        affect any Secured Party Claim and a defect affecting a Secured Party Claim against a Debtor or a
        Parent Debt Only Obligor will not affect any Security Agent Claim.

(l)     If the Security Agent returns to any Debtor or Parent Debt Only Obligor, whether in any kind of
        insolvency proceedings or otherwise, any recovery in respect of which it has made a payment to a
        Secured Party, that Secured Party shall pay an amount equal to that recovery to the Security Agent.



                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                  140


                                                                                                   1184
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1186 of 1648



(m)     Without limiting or affecting the Security Agent's rights against the Debtors and the Parent Debt
        Only Obligors under the Debt Documents, each Debtor and Parent Debt Only Obligor acknowledges
        that:

        (i)     nothing in this Clause 24.3 shall impose any obligation on the Security Agent to advance
                any amount to any Debtor or Parent Debt Only Obligor or otherwise under any Debt
                Document, except, if applicable, in its capacity as a Primary Creditor; and

        (ii)    for the purpose of any vote taken under any Debt Document, the Security Agent shall not be
                regarded as having any participation or commitment other than, if applicable, those which it
                has in its capacity as a Primary Creditor.

(n)     All amounts received or recovered by the Security Agent pursuant to this Clause 24.3 and all
        amounts received or recovered by the Security Agent from or by the enforcement of any Transaction
        Security or Parent Debt Only Security granted to secure the Security Agent Claims shall be applied
        in accordance with Clause 21.1 (Order of application: Common Recoveries) or 21.3 (Order of
        application: Parent Debt Recoveries) as the case may be.

(o)     Unless a Security Document explicitly states that it is intended to be a Common Transaction Security
        Document or a Parent Debt Only Security Document, that Security Document shall only secure
        Secured Party Claims owed by a Debtor to a Priority Secured Party.

24.4    German Transaction Security

(a)     The Security Agent shall:

        (i)     hold and administer any Security governed by German law which is security assigned
                (Sicherungseigentum/Sicherungsabtretung) or otherwise transferred under a non-accessory
                security right (nicht-akzessorische Sicherheit) to it as trustee for the benefit of the Secured
                Parties; and

        (ii)    administer any Security governed by German law which is pledged (Verpfändung) or
                otherwise transferred to any Secured Party under an accessory security right (akzessorische
                Sicherheit) as agent.

(b)     Each Secured Party (other than the Security Agent) hereby authorises the Security Agent (whether or
        not by or through employees or agents) and grants power of attorney (Vollmacht) to the Security
        Agent:

        (i)     to exercise such rights, remedies, powers and discretions as are specifically delegated to or
                conferred upon the Security Agent under the Security Documents governed by German law
                together with such powers and discretions as are reasonably incidental thereto including,
                without limitation, to realise and enforce the relevant Security in accordance with the
                relevant provisions of this Agreement and the Transaction Security Documents governed by
                German law; and

        (ii)    to take such action on its behalf as may from time to time be authorised under or in
                accordance with the Security Documents governed by German law, including, without
                limitation, the release, cancellation or termination of any collateral under the Security
                Documents governed by German law.




                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                  141


                                                                                                   1185
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1187 of 1648



(c)     For the avoidance of doubt, none of the above functions of a trustee holding and/or administering
        Security governed by German law shall be qualified as an English law “trust” but as a German law
        governed “Treuhand”.

24.5    Instructions

(a)     The Security Agent shall:

        (i)     subject to paragraphs (d) and (e) below, exercise or refrain from exercising any right, power,
                authority or discretion vested in it as Security Agent, or as holder of a Security Agent Claim,
                in accordance with any instructions given to it by the Instructing Group (or, if this
                Agreement stipulates the matter is a decision for any other Creditor or group of Creditors,
                from that Creditor or group of Creditors); and

        (ii)    not be liable for any act (or omission) if it acts (or refrains from acting) in accordance with
                paragraph (i) above (or, if this Agreement stipulates the matter is a decision for any other
                Creditor or group of Creditors, in accordance with instructions given to it by that Creditor or
                group of Creditors).

(b)     The Security Agent shall be entitled to request instructions, or clarification of any instruction, from
        the Instructing Group (or, if this Agreement stipulates the matter is a decision for any other Creditor
        or group of Creditors, from that Creditor or group of Creditors) as to whether, and in what manner, it
        should exercise or refrain from exercising any right, power, authority or discretion and the Security
        Agent may refrain from acting unless and until it receives those instructions or that clarification.

(c)     Save in the case of decisions stipulated to be a matter for any other Creditor or group of Creditors
        under this Agreement and unless a contrary intention appears in this Agreement, any instructions
        given to the Security Agent by the Instructing Group (or, if this Agreement stipulates the matter is a
        decision for any other Creditor or group of Creditors, from that Creditor or group of Creditors) shall
        override any conflicting instructions given by any other Parties and will be binding on all Secured
        Parties.

(d)     Paragraph (a) above shall not apply:

        (i)     where a contrary indication appears in this Agreement;

        (ii)    where this Agreement requires the Security Agent to act in a specified manner or to take a
                specified action;

        (iii)   in respect of any provision which protects the Security Agent's own position in its personal
                capacity as opposed to its role of Security Agent for the Secured Parties including, without
                limitation, Clauses 24.8 (No duty to account) to Clause 24.13 (Exclusion of liability),
                Clause 24.16 (Confidentiality) to Clause 24.23 (Custodians and nominees) and Clause 24.26
                (Acceptance of title) to Clause 24.29 (Disapplication of Trustee Acts);

        (iv)    in respect of the exercise of the Security Agent's discretion to exercise a right, power or
                authority under any of:

                (A)      Clause 17 (Non-Distressed Disposals);

                (B)      Clause 21.1 (Order of application: Common Recoveries);



                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                  142


                                                                                                   1186
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                           (Explanatory Statement) Pg 1188 of 1648



                (C)      Clause 21.4 (Prospective liabilities);

                (D)      Clause 21.5 (Treatment of Cash Cover and Lender Cash Collateral); and

                (E)      Clause 21.8 (Permitted Deductions).

(e)     If giving effect to instructions given by the Instructing Group (or, if this Agreement stipulates the
        matter is a decision for any other Creditor or group of Creditors, from that Creditor or group of
        Creditors) would (in the Security Agent's opinion) have an effect equivalent to an Intercreditor
        Amendment, the Security Agent shall not act in accordance with those instructions unless consent to
        it so acting is obtained from each Party (other than the Security Agent) whose consent would have
        been required in respect of that Intercreditor Amendment.

(f)     In exercising any discretion to exercise a right, power or authority under the Debt Documents where
        either:

        (i)     it has not received any instructions as to the exercise of that discretion; or

        (ii)    the exercise of that discretion is subject to paragraph (d)(iv) above,

        the Security Agent shall:

        (A)     other than where paragraph (B) below applies, do so having regard to the interests of all the
                relevant Secured Parties; and

        (B)     if (in its opinion) there is a Creditor Conflict in relation to the matter in respect of which the
                discretion is to be exercised, do so having regard only to the interests of all the Priority
                Secured Parties.

(g)     The Security Agent may refrain from acting in accordance with any instructions of any Creditor or
        group of Creditors until it has received any indemnification and/or security that it may in its
        discretion require (which may be greater in extent than that contained in the Debt Documents and
        which may include payment in advance) for any cost, loss or liability (together with any applicable
        VAT) which it may incur in complying with those instructions.

(h)     Without prejudice to the provisions of Clause 15 (Enforcement of Transaction Security), Clause 16
        (Enforcement of Parent Debt Only Security) and the remainder of this Clause 24.5, in the absence of
        instructions, the Security Agent may (but shall not be obliged to) act (or refrain from acting) as it
        considers in its discretion to be appropriate.

24.6    Duties of the Security Agent

(a)     The Security Agent's duties under the Debt Documents are solely mechanical and administrative in
        nature.

(b)     The Security Agent shall promptly:

        (i)     forward to each Creditor Representative and to each Bilateral Creditor a copy of any
                document received by the Security Agent from any Debtor under any Debt Document; and




                                                                                                                ٢

0101521-0000029 UKO3: 2000745137.14                    143


                                                                                                     1187
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                           (Explanatory Statement) Pg 1189 of 1648



        (ii)    forward to a Party the original or a copy of any document which is delivered to the Security
                Agent for that Party by any other Party.

(c)     Except where a Debt Document specifically provides otherwise, the Security Agent is not obliged to
        review or check the adequacy, accuracy or completeness of any document it forwards to another
        Party.

(d)     Without prejudice to Clause 29.3 (Notification of prescribed events), if the Security Agent receives
        notice from a Party referring to any Debt Document, describing a Default and stating that the
        circumstance described is a Default, it shall promptly notify each Creditor Representative and each
        Bilateral Creditor.

(e)     To the extent that a Party (other than the Security Agent) is required to calculate a Common
        Currency Amount, the Security Agent shall upon a request by that Party, promptly notify that Party
        of the Security Agent's Spot Rate of Exchange.

(f)     The Security Agent shall have only those duties, obligations and responsibilities expressly specified
        in the Debt Documents to which it is expressed to be a party (and no others shall be implied).

24.7    No fiduciary duties

        Nothing in this Agreement constitutes the Security Agent as an agent, trustee or fiduciary of any
        Debtor, Third Party Security Provider, Parent Debt Only Obligor or any Subordinated Creditor.

24.8    No duty to account

        The Security Agent shall not be bound to account to any other Secured Party for any sum or the
        profit element of any sum received by it for its own account.

24.9    Business with the Company and the Group

        The Security Agent may accept deposits from, lend money to and generally engage in any kind of
        banking or other business with any member of the Group, Third Party Security Provider or Parent
        Debt Only Obligor.

24.10   Rights and discretions

(a)     The Security Agent may:

        (i)     rely on any representation, communication, notice or document believed by it to be genuine,
                correct and appropriately authorised;

        (ii)    assume that:

                (A)      any instructions received by it from the Instructing Group, any Creditors or any
                         group of Creditors are duly given in accordance with the terms of the Debt
                         Documents;

                (B)      unless it has received notice of revocation, that those instructions have not been
                         revoked and no revocation of any such instructions shall affect any actions taken by




                                                                                                           ٢

0101521-0000029 UKO3: 2000745137.14                  144


                                                                                                 1188
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1190 of 1648



                         the Security Agent in reliance on such instructions prior to actual receipt of a written
                         notice of revocation; and

                (C)      if it receives any instructions to act in relation to the Transaction Security or the
                         Parent Debt Only Security, that all applicable conditions under the Debt Documents
                         for so acting have been satisfied; and

        (iii)   rely on a certificate from any person:

                (A)      as to any matter of fact or circumstance which might reasonably be expected to be
                         within the knowledge of that person; or

                (B)      to the effect that such person approves of any particular dealing, transaction, step,
                         action or thing,

                as sufficient evidence that that is the case and, in the case of paragraph (A) above, may
                assume the truth and accuracy of that certificate.

(b)     The Security Agent may assume (unless it has received notice to the contrary in its capacity as
        security trustee or security agent for the relevant Secured Parties) that:

        (i)     no Default, Event of Default, termination event (however described) or Acceleration Event
                has occurred and no Debtor or other person is in breach of a default under its obligations
                under any of the Debt Documents;

        (ii)    any right, power, authority or discretion vested in any Party or any group of Creditors has
                not been exercised; and

        (iii)   any notice made by the Company is made on behalf of and with the consent and knowledge
                of all the Debtors, the Third Party Security Providers and the Parent Debt Only Obligors.

(c)     The Security Agent may engage and pay for the advice or services of any lawyers, accountants, tax
        advisers, surveyors or other professional advisers or experts.

(d)     Without prejudice to the generality of paragraph (c) above or paragraph (e) below, the Security
        Agent may at any time engage and pay for the services of any lawyers to act as independent counsel
        to the Security Agent (and so separate from any lawyers instructed by any Primary Creditor) if the
        Security Agent in its reasonable opinion deems this to be desirable.

(e)     The Security Agent may rely on the advice or services of any lawyers, accountants, tax advisers,
        surveyors or other professional advisers or experts (whether obtained by the Security Agent or by
        any other Party) and shall not be liable for any damages, costs or losses to any person, any
        diminution in value or any liability whatsoever arising as a result of its so relying.

(f)     The Security Agent, any Receiver and any Delegate may act in relation to the Debt Documents and
        the Transaction Security Property and the Parent Debt Only Security Property through its officers,
        employees and agents and shall not:

        (i)     be liable for any error of judgment made by any such person; or




                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                   145


                                                                                                     1189
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                           (Explanatory Statement) Pg 1191 of 1648



        (ii)    be bound to supervise, or be in any way responsible for any loss incurred by reason of
                misconduct, omission or default on the part of any such person,

        unless such error or such loss was directly caused by the Security Agent's, Receiver's or Delegate's
        gross negligence or wilful misconduct.

(g)     Unless this Agreement expressly specifies otherwise, the Security Agent may disclose to any other
        Party any information it reasonably believes it has received as security trustee or security agent
        under this Agreement.

(h)     Notwithstanding any other provision of any Debt Document to the contrary, the Security Agent is
        not obliged to do or omit to do anything if it would, or might in its reasonable opinion, constitute a
        breach of any law or regulation or a breach of a fiduciary duty or duty of confidentiality.

(i)     Notwithstanding any provision of any Debt Document to the contrary, the Security Agent is not
        obliged to expend or risk its own funds or otherwise incur any financial liability in the performance
        of its duties, obligations or responsibilities or the exercise of any right, power, authority or discretion
        if it has grounds for believing the repayment of such funds or adequate indemnity against, or security
        for, such risk or liability is not reasonably assured to it.

24.11   Responsibility for documentation

        None of the Security Agent, any Receiver nor any Delegate is responsible or liable for:

        (a)     the adequacy, accuracy or completeness of any information (whether oral or written)
                supplied by the Security Agent, a Debtor or any other person in or in connection with any
                Debt Document or the transactions contemplated in the Debt Documents or any other
                agreement, arrangement or document entered into, made or executed in anticipation of,
                under or in connection with any Debt Document;

        (b)     the legality, validity, effectiveness, adequacy or enforceability of any Debt Document, the
                Transaction Security Property or the Parent Debt Only Security Property or any other
                agreement, arrangement or document entered into, made or executed in anticipation of,
                under or in connection with any Debt Document or the Transaction Security Property or the
                Parent Debt Only Security Property; or

        (c)     any determination as to whether any information provided or to be provided to any Secured
                Party is non-public information the use of which may be regulated or prohibited by
                applicable law or regulation relating to insider dealing or otherwise.

24.12   No duty to monitor

        The Security Agent shall not be bound to enquire:

        (a)     whether or not any Default has occurred;

        (b)     as to the performance, default or any breach by any Party of its obligations under any Debt
                Document; or

        (c)     whether any other event specified in any Debt Document has occurred.




                                                                                                                 ٢

0101521-0000029 UKO3: 2000745137.14                    146


                                                                                                      1190
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                           (Explanatory Statement) Pg 1192 of 1648



24.13   Exclusion of liability

(a)     Without limiting paragraph (b) below (and without prejudice to any other provision of any Debt
        Document excluding or limiting the liability of the Security Agent, any Receiver or Delegate), none
        of the Security Agent, any Receiver nor any Delegate will be liable for:

        (i)     any damages, costs or losses to any person, any diminution in value, or any liability
                whatsoever arising as a result of taking or not taking any action under or in connection with
                any Debt Document or the Transaction Security Property or the Parent Debt Only Security
                Property unless directly caused by its gross negligence or wilful misconduct;

        (ii)    exercising or not exercising any right, power, authority or discretion given to it by, or in
                connection with, any Debt Document, the Transaction Security Property or the Parent Debt
                Only Security Property or any other agreement, arrangement or document entered into, made
                or executed in anticipation of, under or in connection with, any Debt Document or the
                Transaction Security Property or the Parent Debt Only Security Property;

        (iii)   any shortfall which arises on the enforcement or realisation of the Transaction Security
                Property or the Parent Debt Only Security Property; or

        (iv)    without prejudice to the generality of paragraphs (i) to (iii) above, any damages, costs,
                losses, any diminution in value or any liability whatsoever arising as a result of:

                (A)      any act, event or circumstance not reasonably within its control; or

                (B)      the general risks of investment in, or the holding of assets in, any jurisdiction,

                including (in each case and without limitation) such damages, costs, losses, diminution in
                value or liability arising as a result of: nationalisation, expropriation or other governmental
                actions; any regulation, currency restriction, devaluation or fluctuation; market conditions
                affecting the execution or settlement of transactions or the value of assets; breakdown,
                failure or malfunction of any third party transport, telecommunications, computer services or
                systems; natural disasters or acts of God; war, terrorism, insurrection or revolution; or strikes
                or industrial action.

(b)     No Party (other than the Security Agent, that Receiver or that Delegate (as applicable)) may take any
        proceedings against any officer, employee or agent of the Security Agent, a Receiver or a Delegate
        in respect of any claim it might have against the Security Agent, a Receiver or a Delegate or in
        respect of any act or omission of any kind by that officer, employee or agent in relation to any Debt
        Document or any Transaction Security Property or the Parent Debt Only Security Property and any
        officer, employee or agent of the Security Agent, a Receiver or a Delegate may rely on this
        paragraph (b) subject to Clause 1.7 (Third party rights) and the provisions of the Third Parties Act.

(c)     Nothing in this Agreement shall oblige the Security Agent to carry out:

        (i)     any "know your customer" or other checks in relation to any person; or

        (ii)    any check on the extent to which any transaction contemplated by this Agreement might be
                unlawful for any Primary Creditor,




                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                    147


                                                                                                      1191
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1193 of 1648



        on behalf of any Primary Creditor and each Primary Creditor confirms to the Security Agent that it is
        solely responsible for any such checks it is required to carry out and that it may not rely on any
        statement in relation to such checks made by the Security Agent.

(d)     Without prejudice to any provision of any Debt Document excluding or limiting the liability of the
        Security Agent, any Receiver or Delegate, any liability of the Security Agent, any Receiver or
        Delegate arising under or in connection with any Debt Document or the Transaction Security
        Property or the Parent Debt Only Security Property shall be limited to the amount of actual loss
        which has been finally judicially determined to have been suffered (as determined by reference to the
        date of default of the Security Agent, Receiver or Delegate (as the case may be) or, if later, the date
        on which the loss arises as a result of such default) but without reference to any special conditions or
        circumstances known to the Security Agent, Receiver or Delegate (as the case may be) at any time
        which increase the amount of that loss. In no event shall the Security Agent, any Receiver or
        Delegate be liable for any loss of profits, goodwill, reputation, business opportunity or anticipated
        saving, or for special, punitive, indirect or consequential damages, whether or not the Security
        Agent, Receiver or Delegate (as the case may be) has been advised of the possibility of such loss or
        damages.

24.14   Primary Creditors' indemnity to the Security Agent

(a)     Each Primary Creditor shall (in the proportion that the Liabilities due to it bear to the aggregate of
        the Liabilities due to all the Primary Creditors for the time being (or, if the Liabilities due to the
        Primary Creditors are zero, immediately prior to their being reduced to zero)), indemnify the
        Security Agent and every Receiver and every Delegate, within five Business Days of demand,
        against any cost, loss or liability incurred by any of them (otherwise than by reason of the Security
        Agent's, Receiver's or Delegate's gross negligence or wilful misconduct) in acting as Security Agent,
        Receiver or Delegate under, or exercising any authority conferred under, the Debt Documents
        (unless the Security Agent, Receiver or Delegate has been reimbursed by a Debtor pursuant to a
        Debt Document).

(b)     For the purposes only of paragraph (a) above, to the extent that any hedging transaction under a
        Hedging Agreement has not been terminated or closed-out, the Hedging Liabilities due to any Hedge
        Counterparty in respect of that hedging transaction will be deemed to be:

        (i)     if the relevant Hedging Agreement is based on an ISDA Master Agreement, the amount, if
                any, which would be payable to it under that Hedging Agreement in respect of those hedging
                transactions, if the date on which the calculation is made was deemed to be an Early
                Termination Date (as defined in the relevant ISDA Master Agreement) for which the
                relevant Debtor is the Defaulting Party (as defined in the relevant ISDA Master Agreement);
                or

        (ii)    if the relevant Hedging Agreement is not based on an ISDA Master Agreement, the amount,
                if any, which would be payable to it under that Hedging Agreement in respect of that
                hedging transaction, if the date on which the calculation is made was deemed to be the date
                on which an event similar in meaning and effect (under that Hedging Agreement) to an Early
                Termination Date (as defined in any ISDA Master Agreement) occurred under that Hedging
                Agreement for which the relevant Debtor is in a position similar in meaning and effect
                (under that Hedging Agreement) to that of a Defaulting Party (under and as defined in the
                same ISDA Master Agreement),

        that amount, in each case as calculated in accordance with the relevant Hedging Agreement.


                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   148


                                                                                                    1192
      20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 1194 of 1648



(c)     Subject to paragraph (d) below, the Company shall immediately on demand reimburse any Primary
        Creditor for any payment that Primary Creditor makes to the Security Agent pursuant to
        paragraph (a) above.

(d)     Paragraph (c) above shall not apply to the extent that the indemnity payment in respect of which the
        Primary Creditor claims reimbursement relates to a liability of the Security Agent to a Debtor.

24.15   Resignation of the Security Agent

(a)     The Security Agent may resign and appoint one of its Affiliates as successor by giving notice to the
        Primary Creditors and the Company.

(b)     Alternatively the Security Agent may resign by giving 30 days' notice to the Primary Creditors and
        the Company, in which case the Instructing Group may appoint a successor Security Agent.

(c)     If the Instructing Group has not appointed a successor Security Agent in accordance with
        paragraph (b) above within 20 days after notice of resignation was given, the relevant retiring
        Security Agent (after consultation with the Creditor Representatives and each Bilateral Creditor
        (other than any Cash Management Provider)) may appoint a successor Security Agent.

(d)     The retiring Security Agent shall, at its own cost (or at the cost of the Company if it is resigning as a
        result of the non-payment of any fees payable to the Security Agent under any fee letter), make
        available to the successor Security Agent such documents and records and provide such assistance as
        the successor Security Agent may reasonably request for the purposes of performing its functions as
        Security Agent under the Debt Documents.

(e)     The Security Agent's resignation notice shall only take effect upon:

        (i)     the appointment of a successor; and

        (ii)    the transfer of all the Transaction Security Property and the Parent Debt Only Security
                Property to that successor.

(f)     Upon the appointment of a successor, the retiring Security Agent shall be discharged from any
        further obligation in respect of the Debt Documents (other than its obligations under paragraph (b) of
        Clause 24.27 (Winding up of trust) and paragraph (d) above) but shall remain entitled to the benefit
        of this Clause 24.15 and Clause 28.1 (Indemnity to the Security Agent) (and any Security Agent fees
        for the account of the retiring Security Agent shall cease to accrue from (and shall be payable on)
        that date). Any successor and each of the other Parties shall have the same rights and obligations
        amongst themselves as they would have had if that successor had been an original Party.

(g)     The Instructing Group may, by notice to the Security Agent, require it to resign in accordance with
        paragraph (b) above. In this event, the Security Agent shall resign in accordance with paragraph (b)
        above but the cost referred to in paragraph (d) above shall be for the account of the Company.

24.16   Confidentiality

(a)     In acting as trustee, or security agent for the Secured Parties, the Security Agent shall be regarded as
        acting through its trustee or agency division (as applicable) which shall be treated as a separate entity
        from any other of its divisions or departments.




                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                   149


                                                                                                     1193
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1195 of 1648



(b)     If information is received by another division or department of the Security Agent, it may be treated
        as confidential to that division or department and the Security Agent shall not be deemed to have
        notice of it.

(c)     Notwithstanding any other provision of any Debt Document to the contrary, the Security Agent is
        not obliged to disclose to any other person (i) any confidential information or (ii) any other
        information if the disclosure would, or might in its reasonable opinion, constitute a breach of any
        law or regulation or a breach of a fiduciary duty.

24.17   Information from the Creditors

        Each Creditor (through its Creditor Representative if applicable) shall supply the Security Agent
        with any information that the Security Agent may reasonably specify as being necessary or desirable
        to enable the Security Agent to perform its functions as Security Agent.

24.18   Credit appraisal by the Secured Parties

        Without affecting the responsibility of any Debtor, Third Party Security Provider or Parent Debt
        Only Obligor for information supplied by it or on its behalf in connection with any Debt Document,
        each Secured Party confirms to the Security Agent that it has been, and will continue to be, solely
        responsible for making its own independent appraisal and investigation of all risks arising under or
        in connection with any Debt Document including but not limited to:

        (a)     the financial condition, status and nature of the Company and each member of the Group,
                Third Party Security Provider and Parent Debt Only Obligor;

        (b)     the legality, validity, effectiveness, adequacy or enforceability of any Debt Document, the
                Transaction Security Property or the Parent Debt Only Security Property and any other
                agreement, arrangement or document entered into, made or executed in anticipation of,
                under or in connection with any Debt Document or the Transaction Security Property or the
                Parent Debt Only Security Property;

        (c)     whether that Secured Party has recourse, and the nature and extent of that recourse, against
                any Party or any of its respective assets under or in connection with any Debt Document, the
                Transaction Security Property or the Parent Debt Only Security Property, the transactions
                contemplated by the Debt Documents or any other agreement, arrangement or document
                entered into, made or executed in anticipation of, under or in connection with any Debt
                Document or the Transaction Security Property or the Parent Debt Only Security Property;

        (d)     the adequacy, accuracy or completeness of any information provided by the Security Agent,
                any Party or by any other person under or in connection with any Debt Document, the
                transactions contemplated by any Debt Document or any other agreement, arrangement or
                document entered into, made or executed in anticipation of, under or in connection with any
                Debt Document; and

        (e)     the right or title of any person in or to, or the value or sufficiency of any part of the Charged
                Property or the Parent Debt Only Charged Property, the priority of any of the Transaction
                Security or the Parent Debt Only Security or the existence of any Security affecting the
                Charged Property or the Parent Debt Only Charged Property.




                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                   150


                                                                                                     1194
      20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                             (Explanatory Statement) Pg 1196 of 1648



24.19   Security Agent's additional remuneration

(a)     In the event of:

        (i)     an Event of Default;

        (ii)    the Security Agent being requested by a Debtor or the Instructing Group or any other group
                of creditors then entitled to give instructions to the Security Agent under the Debt
                Documents to undertake duties which the Security Agent and the Company agree to be of an
                exceptional nature or outside the scope of the normal duties of the Security Agent under the
                Debt Documents; or

        (iii)   the Security Agent and the Company agreeing that it is otherwise appropriate in the
                circumstances;

        the Company shall (or the Company shall ensure that another Debtor shall) pay to the Security Agent
        any additional remuneration (together with any applicable VAT) that may be agreed between them
        or determined pursuant to paragraph (b) below.

(b)     If the Security Agent and the Company fail to agree upon the nature of the duties or upon the
        additional remuneration referred to in paragraph (a) above or whether additional remuneration is
        appropriate in the circumstances, any dispute shall be determined by an investment bank (acting as
        an expert and not as an arbitrator) selected by the Security Agent and approved by the Company or,
        failing approval, nominated (on the application of the Security Agent) by the President for the time
        being of the Law Society of England and Wales (the costs of the nomination and of the investment
        bank being payable by the Company) and the determination of any investment bank shall be final
        and binding upon the Parties.

24.20   Reliance and engagement letters

(a)     The Security Agent may obtain and rely on any certificate or report from any Debtor's auditor and
        may enter into any reliance letter or engagement letter relating to that certificate or report on such
        terms as it may consider appropriate (including, without limitation, restrictions on the auditor's
        liability and the extent to which that certificate or report may be relied on or disclosed).

(b)     Each Secured Party confirms that the Security Agent has authority to accept on its behalf (and
        ratifies the acceptance on its behalf of any letters or reports already accepted by the Security Agent)
        the terms of any reliance letter or engagement letters relating to the Structure Memorandum and any
        other reports or letters provided by accountants or other due diligence providers in connection with
        the Primary Debt Documents or the transactions contemplated in the Primary Debt Documents and
        to bind it in respect of those reports or letters and to sign such letters on its behalf and further
        confirms that it accepts the terms and qualifications set out in such letters.

24.21   No responsibility to perfect Security

        The Security Agent shall not be liable for any failure to:

        (a)     require the deposit with it of any deed or document certifying, representing or constituting
                the title of any Debtor, Third Party Security Provider or Parent Debt Only Obligor to any of
                the Charged Property or the Parent Debt Only Charged Property;




                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                   151


                                                                                                   1195
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1197 of 1648



        (b)     obtain any licence, consent or other authority for the execution, delivery, legality, validity,
                enforceability or admissibility in evidence of any Debt Document or the Transaction
                Security or the Parent Debt Only Security;

        (c)     register, file or record or otherwise protect any of the Transaction Security or the Parent
                Debt Only Security (or the priority of any of the Transaction Security or the Parent Debt
                Only Security) under any law or regulation or to give notice to any person of the execution
                of any Debt Document or of the Transaction Security or the Parent Debt Only Security;

        (d)     take, or to require any Debtor to take, any step to perfect its title to any of the Charged
                Property or the Parent Debt Only Charged Property or to render the Transaction Security or
                the Parent Debt Only Security effective or to secure the creation of any ancillary Security
                under any law or regulation; or

        (e)     require any further assurance in relation to any Security Document.

24.22   Insurance by Security Agent

(a)     The Security Agent shall not be obliged:

        (i)     to insure any of the Charged Property or the Parent Debt Only Charged Property;

        (ii)    to require any other person to maintain any insurance; or

        (iii)   to verify any obligation to arrange or maintain insurance contained in any Debt Document,

        and the Security Agent shall not be liable for any damages, costs or losses to any person as a result
        of the lack of, or inadequacy of, any such insurance.

(b)     Where the Security Agent is named on any insurance policy as an insured party, it shall not be liable
        for any damages, costs or losses to any person as a result of its failure to notify the insurers of any
        material fact relating to the risk assumed by such insurers or any other information of any kind,
        unless the Instructing Group requests it to do so in writing and the Security Agent fails to do so
        within 14 days after receipt of that request.

24.23   Custodians and nominees

        The Security Agent may appoint and pay any person to act as a custodian or nominee on any terms
        in relation to any asset held on trust by the Security Agent under this Agreement and the Security
        Documents as the Security Agent may determine, including for the purpose of depositing with a
        custodian this Agreement or any document relating to any such assets and the Security Agent shall
        not be responsible for any loss, liability, expense, demand, cost, claim or proceedings incurred by
        reason of the misconduct, omission or default on the part of any person appointed by it under this
        Agreement or be bound to supervise the proceedings or acts of any person.

24.24   Delegation by the Security Agent

(a)     Each of the Security Agent, any Receiver and any Delegate may, at any time, delegate by power of
        attorney or otherwise to any person for any period, all or any right, power, authority or discretion
        vested in it in its capacity as such.




                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                  152


                                                                                                   1196
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                           (Explanatory Statement) Pg 1198 of 1648



(b)     That delegation may be made upon any terms and conditions (including the power to sub-delegate)
        and subject to any restrictions that the Security Agent, that Receiver or that Delegate (as the case
        may be) may, in its discretion, think fit in the interests of the Secured Parties.

(c)     No Security Agent, Receiver or Delegate shall be bound to supervise, or be in any way responsible
        for any damages, costs or losses incurred by reason of any act, misconduct, omission or default on
        the part of, any such delegate or sub-delegate.

24.25   Additional Security Agent

(a)     The Security Agent may at any time appoint (and subsequently remove) any person to act as a
        separate trustee, or security agent or as a co-trustee or co-security agent jointly with it:

        (i)     if it considers that appointment to be in the interests of the Secured Parties;

        (ii)    for the purposes of conforming to any legal requirement, restriction or condition which the
                Security Agent deems to be relevant; or

        (iii)   for obtaining or enforcing any judgment in any jurisdiction,

        and the Security Agent shall give prior notice to the Company and each Creditor Representative and
        each Bilateral Creditor of that appointment.

(b)     Any person so appointed shall have the rights, powers, authorities and discretions (not exceeding
        those given to the Security Agent under or in connection with the Debt Documents) and the duties,
        obligations and responsibilities that are given or imposed by the instrument of appointment.

(c)     The remuneration that the Security Agent may pay to that person, and any costs and expenses
        (together with any applicable VAT) incurred by that person in performing its functions pursuant to
        that appointment shall, for the purposes of this Agreement, be treated as costs and expenses incurred
        by the Security Agent.

24.26   Acceptance of title

        The Security Agent shall be entitled to accept without enquiry, and shall not be obliged to
        investigate, any right and title that any Debtor may have to any of the Charged Property or the Parent
        Debt Only Charged Property and shall not be liable for, or bound to require any Debtor to remedy,
        any defect in its right or title.

24.27   Winding up of trust

        If the Security Agent, with the approval of each Creditor Representative and each Bilateral Creditor,
        determines that:

        (a)     all of the Common Secured Obligations, Priority Creditor Secured Obligations and Parent
                Debt Only Secured Obligations and all other obligations secured by the Security Documents
                have been fully and finally discharged; and

        (b)     no Secured Party is under any commitment, obligation or liability (actual or contingent) to
                make advances or provide other financial accommodation to any Debtor pursuant to the
                Debt Documents,



                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   153


                                                                                                     1197
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1199 of 1648



        then:

        (i)     the trusts set out in this Agreement shall be wound up and the Security Agent shall release,
                without recourse or warranty, all of the Transaction Security, the Parent Debt Only Security
                and the rights of the Security Agent under each of the Security Documents; and

        (ii)    any Security Agent which has resigned pursuant to Clause 24.15 (Resignation of the
                Security Agent) shall release, without recourse or warranty, all of its rights under each
                Security Document.

24.28   Powers supplemental to Trustee Acts

        The rights, powers, authorities and discretions given to the Security Agent under or in connection
        with the Debt Documents shall be supplemental to the Trustee Act 1925 and the Trustee Act 2000
        and in addition to any which may be vested in the Security Agent by law or regulation or otherwise.

24.29   Disapplication of Trustee Acts

        Section 1 of the Trustee Act 2000 shall not apply to the duties of the Security Agent in relation to the
        trusts constituted by this Agreement. Where there are any inconsistencies between the Trustee Act
        1925 or the Trustee Act 2000 and the provisions of this Agreement, the provisions of this Agreement
        shall, to the extent permitted by law and regulation, prevail and, in the case of any inconsistency
        with the Trustee Act 2000, the provisions of this Agreement shall constitute a restriction or exclusion
        for the purposes of that Act.

24.30   Power of Attorney

        Each Intra-Group Lender, Debtor, Third Party Security Provider and Parent Debt Only Obligor by
        way of security for its obligations under this Agreement irrevocably appoints the Security Agent to
        be its attorney to do anything which that Intra-Group Lender, Debtor, Third Party Security Provider
        or Parent Debt Only Obligor has authorised the Security Agent or any other Party to do under this
        Agreement or is itself required to do under this Agreement but has failed to do (and the Security
        Agent may delegate that power on such terms as it sees fit).

25.     NOTES TRUSTEE PROTECTIONS

25.1    Limitation of Notes Trustee Liability

(a)     It is expressly understood and agreed by the Parties that this Agreement is executed and delivered by
        each Notes Trustee not individually or personally but solely in its capacity as a trustee in the exercise
        of the powers and authority conferred and vested in it under the relevant Debt Documents for and on
        behalf of the Noteholders only for which the Notes Trustee acts as trustee and it shall have no
        liability for acting for itself or in any capacity other than as trustee and nothing in this Agreement
        shall impose on it any obligation to pay any amount out of its personal assets.

(b)     It is further understood by the Parties that in no case shall a Notes Trustee be (i) personally
        responsible or accountable in damages or otherwise to any other Party for any loss, damage or claim
        incurred by reason of any act or omission performed or omitted by it in good faith in accordance
        with this Agreement and the relevant Debt Documents and in a manner that the relevant Notes
        Trustee believed to be within the scope of the authority conferred on the Notes Trustee by this
        Agreement and the relevant Debt Documents or by law, or (ii) personally liable for or on account of


                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                   154


                                                                                                     1198
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1200 of 1648



        any of the statements, representations, warranties, covenants or obligations stated to be those of any
        other Party, all such liability, if any, being expressly waived by the Parties and any person claiming
        by, through or under such Party, provided however, that a Notes Trustee shall be personally liable
        under this Agreement for its own gross negligence or wilful misconduct. It is also acknowledged
        that a Notes Trustee shall not have any responsibility for the actions of any individual Noteholder.

(c)     In no event shall a Notes Trustee be liable for any loss of profits, goodwill, reputation, business
        opportunity or anticipated saving, or for special, punitive, indirect or consequential damages,
        whether or not that Notes Trustee has been advised of the possibility of such loss or damages.

(d)     Notwithstanding anything contained in this Agreement, no provision of this Agreement shall alter or
        otherwise affect the rights and obligations of a Notes Issuer or any Debtor to make payments in
        respect of Notes Trustee Amounts as and when the same are due and payable pursuant to the
        applicable Debt Documents or the receipt and retention by a Notes Trustee of the same or the taking
        of any step or action by a Notes Trustee in respect of its rights under the Debt Documents to the
        same.

25.2    Notes Trustee not fiduciary for other Creditors

        A Notes Trustee shall not be deemed to owe any fiduciary duty to any of the Creditors (other than
        the Noteholders for which it is the Creditor Representative), any of the Subordinated Creditors, any
        Parent Debt Issuer, any Parent Debt Only Obligor, any member of the Group and shall not be
        personally liable to any Creditor (other than the Noteholders for which it is the Creditor
        Representative), any Subordinated Creditor, any Parent Debt Issuer, any Parent Debt Only Obligor
        or any member of the Group if a Notes Trustee shall in good faith mistakenly pay over or distribute
        to the Noteholders for which it the Creditor Representative or to any other person cash, property or
        securities to which any Creditor (other than the Noteholders for which it is the Creditor
        Representative) shall be entitled by virtue of this Agreement or otherwise. With respect to the
        Creditors (other than the Noteholders for which it is the Creditor Representative) and any
        Subordinated Creditor, each Notes Trustee undertakes to perform or to observe only such of its
        covenants or obligations as are specifically set forth in the relevant Debt Documents (including this
        Agreement) and no implied covenants or obligations with respect to Creditors (other than the
        Noteholders for which it is the Creditor Representative) and any Subordinated Creditor shall be read
        into this Agreement against a Notes Trustee.

25.3    Reliance on certificates

        A Notes Trustee may rely without enquiry on any notice, consent or certificate of the Security
        Agent, any other Creditor Representative or any Bilateral Creditor as to the matters certified therein.

25.4    Instructions to Notes Trustee

(a)     In acting under and in accordance with this Agreement a Notes Trustee shall act in accordance with
        the relevant Notes Indenture and shall be entitled to seek any necessary instruction from the relevant
        Noteholders, to the extent provided for, and in accordance with, the relevant Notes Indenture, and
        where it so acts on the instructions of the relevant Noteholders, a Notes Trustee shall not incur any
        liability to any person for so acting other than in accordance with the Notes Indenture. Furthermore,
        prior to taking any action under this Agreement or the relevant Debt Documents as the case may be
        the relevant Notes Trustee may reasonably request and rely upon an opinion of counsel or opinion of
        another qualified expert, at the Company's expense, as applicable; provided, however, that any such



                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                  155


                                                                                                   1199
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1201 of 1648



        opinions shall be at the expense of the relevant Noteholders, if such actions are on the instructions of
        the relevant Noteholders.

(b)     The Notes Trustee is not liable to any person for any loss suffered as a result of any delay caused as
        a result of it seeking instructions from the Noteholders for which it acts as trustee.

25.5    Turnover obligations

        Notwithstanding any provision in this Agreement to the contrary, a Notes Trustee shall only have an
        obligation to turn over or repay amounts received or recovered under this Agreement by it (a) if it
        had actual knowledge that the receipt or recovery is an amount received in breach of a provision of
        this Agreement (a Turnover Receipt), and (b) to the extent that, prior to receiving that actual
        knowledge, it has not distributed the amount of the Turnover Receipt to the Noteholders for which it
        is the Creditor Representative in accordance with the provisions of the relevant Notes Indenture. For
        the purpose of this Clause 25.5, (i) actual knowledge of the Notes Trustee shall be construed to
        mean the Notes Trustee shall not be charged with knowledge (actual or otherwise) of the existence
        of facts that would impose an obligation on it to make any payment or prohibit it from making any
        payment unless a responsible officer of such Notes Trustee has received, not less than two Business
        Days' prior to the date of such payment, a written notice that such payments are required or
        prohibited by this Agreement, and (ii) responsible officer when used in relation to the Notes Trustee
        means any person who is an officer within the corporate trust and agency department of the relevant
        Notes Trustee, including any director, associate director, vice president, assistance vice president,
        senior associate, assistant treasurer, trust officer, or any other officer of the relevant Notes Trustee
        who customarily performs functions similar to those performed by such officers, or to whom any
        corporate trust matter is referred because of such individual's knowledge of and familiarity with the
        particular subject and who shall have direct responsibility for the administration of this Agreement.

25.6    Creditors and the Notes Trustees

        In acting pursuant to this Agreement and the relevant Notes Indenture, a Notes Trustee is not
        required to have any regard to the interests of the Creditors (other than the Noteholders for which it
        is the Creditor Representative) or any Subordinated Creditor.

25.7    Notes Trustee; reliance and information

(a)     A Notes Trustee may rely and shall be fully protected in acting or refraining from acting upon any
        notice, certificate or other document reasonably believed by it to be genuine and correct and to have
        been signed by, or with the authority of, the proper person.

(b)     Without affecting the responsibility of any Debtor for information supplied by it or on its behalf in
        connection with any Debt Document, each Primary Creditor (other than the Noteholders for which it
        is the Creditor Representative) confirms that it has not relied exclusively on any information
        provided to it by a Notes Trustee in connection with any Debt Document. A Notes Trustee is not
        obliged to review or check the adequacy, accuracy or completeness of any document it forwards to
        another party.

(c)     Each Secured Party gives each of the confirmations referred to in Clause 24.18 (Credit appraisal by
        the Secured Parties) to each Notes Trustee.

(d)     A Notes Trustee is entitled to assume that:



                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   156


                                                                                                    1200
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                           (Explanatory Statement) Pg 1202 of 1648



        (i)     any payment or other distribution made in respect of the Liabilities, respectively, has been
                made in accordance with the provisions of this Agreement;

        (ii)    any Security granted in respect of the relevant Liabilities is in accordance with this
                Agreement;

        (iii)   no Default, Event of Default, termination event (however described) or Acceleration Event
                has occurred; and

        (iv)    no Discharge Date has occurred,

        unless it has actual notice to the contrary.

(e)     A Notes Trustee is not obliged to monitor performance by the Debtors, the Security Agent or any
        other Party to this Agreement or the Noteholders of their respective obligations under, or compliance
        by them with, the terms of this Agreement or to enquire whether any Default, Event of Default,
        termination event (however described) or Acceleration Event has occurred.

25.8    No action

(a)     A Notes Trustee shall not have any obligation to take any action under this Agreement unless it is
        indemnified or secured to its satisfaction (whether by way of payment in advance or otherwise) by
        the Debtors or the Noteholders for which it is the Creditor Representative, as applicable, in
        accordance with the terms of the relevant Notes Indenture. A Notes Trustee is not required to
        indemnify any other person, whether or not a Party in respect of the transactions contemplated by
        this Agreement.

(b)     In no event shall the permissive rights of a Notes Trustee to take action under this Agreement be
        construed as an obligation to do so.

25.9    Departmentalisation

        In acting as a Notes Trustee, a Notes Trustee shall be treated as acting through its agency division
        which shall be treated as a separate entity from its other divisions and departments. Any information
        received or acquired by a Notes Trustee which, in its opinion, is received or acquired by some other
        division or department or otherwise than in its capacity as a Notes Trustee may be treated as
        confidential by that Notes Trustee and will not be treated as information possessed by that Notes
        Trustee in its capacity as such.

25.10   Other parties not affected

        This Clause 25 is intended to afford protection to each Notes Trustee only and no provision of this
        Clause 25 shall alter or change the rights and obligations as between the other parties in respect of
        each other.

25.11   Security Agent and the Notes Trustees

(a)     A Notes Trustee is not responsible for the appointment or for monitoring the performance of the
        Security Agent.




                                                                                                           ٢

0101521-0000029 UKO3: 2000745137.14                    157


                                                                                                 1201
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1203 of 1648



(b)     A Notes Trustee shall be under no obligation to instruct or direct the Security Agent to take any
        Security enforcement action unless it shall have been instructed to do so by the Noteholders for
        which it is the Creditor Representative and indemnified and/or secured to its satisfaction.

(c)     The Security Agent acknowledges and agrees that it has no claims for any fees, costs or expenses
        from, or indemnification against, a Notes Trustee.

25.12   Provision of information

        A Notes Trustee is not obliged to review or check the adequacy, accuracy or completeness of any
        document it forwards to another Party. A Notes Trustee is not responsible for:

        (a)      providing any Creditor with any credit or other information concerning the risks arising
                 under or in connection with the Transaction Security Documents, Parent Debt Only Security
                 Documents or Debt Documents (including any information relating to the financial condition
                 or affairs of any Debtor or their related entities or the nature or extent of recourse against
                 any Party or its assets) whether coming into its possession before, on or after the date of this
                 Agreement; or

        (b)      obtaining any certificate or other document from any Creditor.

25.13   Disclosure of information

        Each Debtor irrevocably authorises each Notes Trustee to disclose to any other Debtor any
        information that is received by that Notes Trustee in its capacity as Notes Trustee.

25.14   Illegality

        A Notes Trustee may refrain from doing anything (including disclosing any information) which
        might, in its opinion, constitute a breach of any law or regulation and may do anything which, in its
        opinion, is necessary or desirable to comply with any law or regulation. A Notes Trustee may also
        refrain from taking such action if it would otherwise render it liable to any person in that jurisdiction
        or if, in its opinion based upon such legal advice, it would not have the power to do the relevant
        thing in that jurisdiction by virtue of any applicable law in that jurisdiction or if it is determined by
        any court or other competent authority in that jurisdiction that it does not have such power.

25.15   Resignation of Notes Trustee

        A Notes Trustee may resign or be removed in accordance with the terms of the relevant Notes
        Indenture, provided that a replacement of such Notes Trustee agrees with the Parties to become the
        replacement trustee under this Agreement by the execution of a Creditor/Creditor Representative
        Accession Undertaking.

25.16   Agents

        A Notes Trustee may act through its attorneys and agents and shall not be responsible for the
        misconduct or negligence of any attorney or agent appointed with reasonable care by it hereunder.




                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                    158


                                                                                                     1202
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1204 of 1648



25.17   No Requirement for Bond or Security

        A Notes Trustee shall not be required to give any bond or surety with respect to the performance of
        its duties or the exercise of its powers under this Agreement.

25.18   Provisions Survive Termination

        The provisions of this Clause 25 shall survive any termination of discharge of this Agreement.

26.     CHANGES TO THE PARTIES

26.1    Assignments and transfers

        No Party may:

        (i)     assign any of its rights; or

        (ii)    transfer any of its rights and obligations,

        in respect of any Debt Documents or the Liabilities except as permitted by this Clause 26.

26.2    Change of Subordinated Creditor

        Subject to Clause 10.4 (No acquisition of Subordinated Liabilities), a Subordinated Creditor may:

        (a)     assign any of its rights; or

        (b)     transfer any of its rights and obligations,

        in respect of the Subordinated Liabilities owed to it if any assignee or transferee has (if not already
        party to this Agreement as a Subordinated Creditor) acceded to this Agreement, as a Subordinated
        Creditor, pursuant to Clause 26.16 (Creditor/Creditor Representative Accession Undertaking).

26.3    Change of Lender

(a)     A Lender may:

        (i)     assign any of its rights; or

        (ii)    transfer by novation any of its rights and obligations,

        in respect of any Debt Documents or the Liabilities if:

        (A)     that assignment or transfer is in accordance with the terms of the relevant Facility
                Agreement to which it is a party; and

        (B)     subject to paragraph (b) below, any assignee or transferee has (if not already a Party as a
                Lender of the relevant class) acceded to this Agreement, as a Lender of the relevant class,
                pursuant to Clause 26.16 (Creditor/Creditor Representative Accession Undertaking).

(b)     Paragraph (a)(B) above shall not apply in respect of:



                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                    159


                                                                                                   1203
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                           (Explanatory Statement) Pg 1205 of 1648



        (i)     any debt buy-back permitted to be undertaken by a Debtor under the relevant Facility
                Agreement; or

        (ii)    any Liabilities Acquisition of the relevant Liabilities owed to that Lender by a member of
                the Group permitted under the relevant Facility Agreement and pursuant to which the
                relevant Liabilities are discharged,

        which is effected in accordance with the terms of the Debt Documents.

26.4    Change of Noteholder

        Any Noteholder may assign, transfer or novate any of its rights and obligations to any person
        without the need for such person to execute and deliver to the Security Agent a Creditor/Creditor
        Representative Accession Undertaking, provided that that assignment or transfer is in accordance
        with the terms of the relevant Notes Indenture.

26.5    Change of Cash Management Provider

        A Cash Management Provider may:

        (a)     assign any of its rights; or

        (b)     transfer by novation any of its rights and obligations,

        in respect of any Debt Documents or the Liabilities if:

        (i)     that assignment or transfer is in accordance with the terms of the relevant Cash Management
                Agreement to which it is a party; and

        (ii)    any assignee or transferee has (if not already a Party as a Cash Management Provider)
                acceded to this Agreement, as a Cash Management Provider, pursuant to Clause 26.16
                (Creditor/Creditor Representative Accession Undertaking).

26.6    Change of Hedge Counterparty

        A Hedge Counterparty may (in accordance with the terms of the relevant Hedging Agreement and
        subject to any consent required under that Hedging Agreement) transfer any of its rights or
        obligations in respect of the Hedging Agreements to which it is a party if any transferee has (if not
        already a Party as a Hedge Counterparty) acceded to this Agreement pursuant to Clause 26.16
        (Creditor/Creditor Representative Accession Undertaking) as a Hedge Counterparty.

26.7    Change of Creditor Representative

(a)     No person shall become a Creditor Representative unless, at the same time, it accedes to this
        Agreement as a Creditor Representative pursuant to Clause 26.16 (Creditor/Creditor Representative
        Accession Undertaking).

(b)     The Security Agent is authorised and instructed by each other Party to make changes to the terms of
        this Agreement relating to the rights and duties of any new Creditor Representative under this
        Agreement as may be required by the new Creditor Representative without the consent of any other




                                                                                                           ٢

0101521-0000029 UKO3: 2000745137.14                   160


                                                                                                 1204
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1206 of 1648



        Party, provided that such changes would not be materially prejudicial to the interests of the other
        Parties.

26.8    Change of Intra-Group Lender

        Subject to Clause 9.4 (Acquisition of Intra-Group Liabilities) and to the terms of the other Debt
        Documents, any Intra-Group Lender may:

        (a)     assign any of its rights; or

        (b)     transfer any of its rights and obligations,

        in respect of the Intra-Group Liabilities to another member of the Group if that member of the Group
        has (if not already a Party as an Intra-Group Lender) acceded to this Agreement as an Intra-Group
        Lender, pursuant to Clause 26.16 (Creditor/Creditor Representative Accession Undertaking),
        provided that such member of the Group will not be required to accede to this Agreement as an
        Intra-Group Lender under this Clause 26.8 if it would otherwise not have been required to do so
        under the terms of Clause 26.9 (New Intra-Group Lender) if it had been the original creditor of such
        Intra-Group Liability.

26.9    New Intra-Group Lender

        If any Intra-Group Lender or any Debtor makes any loan to or grants any credit to or makes any
        other financial arrangement having similar effect with any Debtor or (if the aggregate principal
        amount of the loans (excluding any intra-group trade credit incurred in the ordinary course of
        trading) owed by that member of the Group to that person exceeds US$10,000,000 and provided that
        the member of the Group is in an “Agreed Security Jurisdiction” as defined in the Agreed Security
        Principles) any other member of the Group, it shall (if not already a Party as an Intra-Group Lender
        and is otherwise required to do so by the Debt Documents) accede to this Agreement as an Intra-
        Group Lender, pursuant to Clause 26.16 (Creditor/Creditor Representative Accession Undertaking).

26.10   Accessions in respect of new credit facilities

        In order for any indebtedness under any loan, letter of credit, guarantee or other credit facility to
        constitute Primary Creditor Liabilities for the purposes of this Agreement:

        (a)     the Company shall designate that indebtedness as the relevant class of Primary Creditor
                Liabilities in writing to the Security Agent and confirm in writing to each Creditor
                Representative and each Bilateral Lender that such indebtedness complies with the
                provisions of Clause 23 (Additional Regulated Debt);

        (b)     each creditor in respect of that facility shall accede to this Agreement in the relevant
                "Creditor" capacity;

        (c)     each arranger (if any) in respect of that facility shall accede to this Agreement as an the
                relevant "Arranger" capacity; and

        (d)     the agent, trustee or other creditor representative (if any) in respect of that facility shall
                accede to this Agreement as the Creditor Representative in relation to that facility pursuant
                to Clause 26.16 (Creditor/Creditor Representative Accession Undertaking).




                                                                                                            ٢

0101521-0000029 UKO3: 2000745137.14                    161


                                                                                                  1205
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                           (Explanatory Statement) Pg 1207 of 1648



26.11   Accessions in respect of new Notes issuances

        In order for indebtedness in respect of any issuance of high yield notes, exchange notes or other debt
        securities to constitute Primary Creditor Liabilities for the purposes of this Agreement:

        (a)     the Company shall designate that indebtedness as the relevant class of Primary Creditor
                Liabilities in writing to the Security Agent; and

        (b)     the trustee in respect of those notes or debt securities shall accede to this Agreement as the
                Creditor Representative in relation to those notes or debt securities pursuant to Clause 26.16
                (Creditor/Creditor Representative Accession Undertaking).

26.12   New Ancillary Lender

        If any Affiliate of a Lender becomes an Ancillary Lender in accordance with any Facility
        Agreement, it shall not be entitled to share in any of the Transaction Security or in the benefit of any
        guarantee or indemnity in respect of any of the liabilities arising in relation to its Ancillary Facilities
        unless it has (if not already a Party as a Lender of the relevant class) acceded to this Agreement in
        the relevant “Lender” capacity (which must be of the same class of “Lender” as its Affiliate)
        pursuant to Clause 26.16 (Creditor/Creditor Representative Accession Undertaking) and, to the
        extent required by the relevant Facility Agreement, to the relevant Facility Agreement as an
        Ancillary Lender.

26.13   New Hedge Counterparty

        In order for any person to constitute a Hedge Counterparty for the purposes of this Agreement:

        (a)     that person shall (if not already a Party as a Hedge Counterparty) accede to this Agreement
                as a Hedge Counterparty pursuant to Clause 26.16 (Creditor/Creditor Representative
                Accession Undertaking); and

        (b)     upon accession, the Hedging Liabilities of that Hedge Counterparty shall constitute Senior
                Secured Hedging Liabilities unless the Company has designated those Hedging Liabilities as
                Super Senior Hedging Liabilities pursuant to Clause 5.13 (Designation of Super Senior
                Hedging Liabilities).

26.14   New Cash Management Provider

        In order for any person to constitute a Cash Management Provider for the purposes of this
        Agreement that person shall (if not already a Party as a Cash Management Provider) accede to this
        Agreement as a Cash Management Provider pursuant to Clause 26.16 (Creditor/Creditor
        Representative Accession Undertaking).

26.15   New Subordinated Creditor

        If any person that is not a member of the Group makes any loan to or grants any credit to or makes
        any other financial arrangement having similar effect to the Company (including any Proceeds Loan
        from a Parent Debt Issuer) or to any Parent Debt Issuer, that person (if not already a Party as a
        Subordinated Creditor) must (if such Liabilities are intended to be Subordinated Liabilities) accede
        to this Agreement as a Subordinated Creditor, pursuant to Clause 26.16 (Creditor/Creditor
        Representative Accession Undertaking).



                                                                                                                 ٢

0101521-0000029 UKO3: 2000745137.14                    162


                                                                                                      1206
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1208 of 1648



26.16   Creditor/Creditor Representative Accession Undertaking

        With effect from the date of acceptance by the Security Agent of a Creditor/Creditor Representative
        Accession Undertaking duly executed and delivered to the Security Agent by the relevant acceding
        party or, if later, the date specified in that Creditor/Creditor Representative Accession Undertaking:

        (a)     any Party ceasing entirely to be a Creditor shall be discharged from further obligations
                towards the Security Agent and other Parties under this Agreement and their respective
                rights against one another shall be cancelled (except in each case for those rights which
                arose prior to that date);

        (b)     the replacement or new Creditor shall assume the same obligations and become entitled to
                the same rights, as if it had been an original Party in the capacity specified in the
                Creditor/Creditor Representative Accession Undertaking; and

        (c)     to the extent envisaged by the relevant Facility Agreement, any new Ancillary Lender
                (which is an Affiliate of a Lender) shall also become party to the relevant Facility
                Agreement as an "Ancillary Lender" and shall assume the same obligations and become
                entitled to the same rights as if it had been an original party to the Facility Agreement as an
                Ancillary Lender.

26.17   New Debtor / Third Party Security Provider

(a)     If any member of the Group or any other person (other than any person that is or becomes a Party as
        a Parent Debt Only Obligor):

        (i)     incurs any Primary Creditor Liabilities; or

        (ii)    gives any Security, guarantee, indemnity or other assurance against loss in respect of any of
                the Primary Creditor Liabilities,

        the Debtors will procure that the person incurring those Liabilities or giving that assurance accedes
        to this Agreement as a Debtor or a Third Party Security Provider (as the case may be), in accordance
        with paragraph (c) below, no later than contemporaneously with the incurrence by it of those
        Liabilities or the giving by it of that assurance.

(b)     Paragraph (a) above shall not apply to any member of the Group or other person which becomes a
        borrower or guarantor of an Ancillary Facility or Cash Management Facility but is not otherwise an
        “Obligor” (or substantially equivalent term) under the relevant Facility Agreement or Cash
        Management Agreement.

(c)     With effect from the date of acceptance by the Security Agent of a Debtor Accession Deed duly
        executed and delivered to the Security Agent by the new Debtor or, if later, the date specified in the
        Debtor Accession Deed, the new Debtor shall assume the same obligations and become entitled to
        the same rights as if it had been an original Party as a Debtor.

(d)     Notwithstanding anything to the contrary, a person shall only be required to accede to this
        Agreement as a Debtor or a Third Party Security Provider (as the case may be) to the extent that the
        relevant person would not breach any applicable law or any fiduciary or statutory duties.




                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                  163


                                                                                                   1207
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1209 of 1648



26.18   New Parent Debt Only Obligor

        Any person in its discretion may accede to this Agreement in the capacity of a Parent Debt Only
        Obligor if such person has executed and delivered to the Security Agent a deed substantially in the
        form of a Debtor Accession Deed agreeing to be bound by all the terms of this Agreement in the
        capacity of a Parent Debt Only Obligor.

26.19   Additional parties

(a)     Each of the Parties appoints the Security Agent to receive on its behalf each Debtor Accession Deed
        and Creditor/Creditor Representative Accession Undertaking delivered to the Security Agent and the
        Security Agent shall, as soon as reasonably practicable after receipt by it, sign and accept the same if
        it appears on its face to have been completed, executed and, where applicable, delivered in the form
        contemplated by this Agreement or, where applicable, by the relevant Debt Document.

(b)     In the case of a Creditor/Creditor Representative Accession Undertaking delivered to the Security
        Agent by any new Ancillary Lender (which is an Affiliate of a Lender):

        (i)     the Security Agent shall, as soon as practicable after signing and accepting that
                Creditor/Creditor Representative Accession Undertaking in accordance with paragraph (a)
                above, deliver that Creditor/Creditor Representative Accession Undertaking to the relevant
                Creditor Representative; and

        (ii)    the relevant Creditor Representative shall, as soon as practicable after receipt by it, sign and
                accept that Creditor/Creditor Representative Accession Undertaking if it appears on its face
                to have been completed, executed and delivered in the form contemplated by this
                Agreement.

26.20   Resignation of Hedge Counterparty or Cash Management Provider

(a)     In the event that a person which is a Party to this Agreement as a Hedge Counterparty is no longer
        providing any hedging to any of the Debtors under a Hedging Agreement, that person may resign
        (and will resign if required by the Company) as a Hedge Counterparty by giving notice to the
        Security Agent and the Company.

(b)     In the event that a person which is a Party to this Agreement as a Cash Management Provider is no
        longer providing any Cash Management Facility to any of the Debtors under a Cash Management
        Agreement, that person may resign (and will resign if required by the Company) as a Cash
        Management Provider by giving notice to the Security Agent and the Company.

(c)     From the date of receipt by the Security Agent and the Company of any such notice of resignation
        that person shall cease to be a Party to this Agreement, and shall have no further rights or obligations
        under this Agreement, as a Hedge Counterparty or Cash Management Provider, as the case may be.

26.21   Resignation of a Debtor

(a)     A Debtor shall cease to be a Debtor for the purpose of this Agreement immediately and
        automatically if it ceases to be a member of the Group pursuant to a transaction that is not prohibited
        by the Debt Documents or if that Debtor is designated as an Unrestricted Subsidiary in accordance
        with the Debt Documents or as otherwise contemplated by Clause 17 (Non-Distressed Disposals).




                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   164


                                                                                                    1208
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                           (Explanatory Statement) Pg 1210 of 1648



(b)     The Company may request that a Debtor ceases to be a Debtor by delivering to the Security Agent a
        Debtor Resignation Request.

(c)     The Security Agent shall accept a Debtor Resignation Request and notify the Company and each
        other Party of its acceptance if the Company certifies for the benefit of the Security Agent that:

        (i)     no Event of Default is continuing or would result from the acceptance of the Debtor
                Resignation Request;

        (ii)    that Debtor is not, or has ceased to be, a borrower, issuer or a guarantor of any of the
                Primary Creditor Liabilities; and

        (iii)   that Debtor is under no actual or contingent obligations in respect of any Intra-Group
                Liabilities or Subordinated Liabilities.

(d)     Upon notification by the Security Agent to the Company of its acceptance of the resignation of a
        Debtor, that member of the Group shall cease to be a Debtor and shall have no further rights or
        obligations under this Agreement as a Debtor.

26.22   Resignation of a Third Party Security Provider or Parent Debt Only Obligor

        Following the release of all Transaction Security granted by a Third Party Security Provider or, as
        the case may be, the release of all Parent Debt Only Security granted by a Parent Debt Only Obligor)
        in accordance with the terms of the relevant Debt Documents and this Agreement, that Third Party
        Security Provider or Parent Debt Only Obligor shall cease to be, and shall have no further rights or
        obligations under this Agreement as, a Third Party Security Provider or a Parent Debt Only Obligor,
        as the case may be.

26.23   Resignation of a Subordinated Creditor

(a)     In the event that a person which is a Party to this Agreement as a Subordinated Creditor is no longer
        a creditor in respect of any Subordinated Liabilities, that person may resign (and will resign if
        required by the Company) as a Subordinated Creditor by giving notice to the Security Agent and the
        Company.

(b)     From the date of receipt by the Security Agent and the Company of any such notice of resignation
        that person shall cease to be a Party to this Agreement as Subordinated Creditor and shall have no
        further rights or obligations under this Agreement as a Subordinated Creditor.

27.     COSTS AND EXPENSES

27.1    Transaction expenses

        The Company shall (or the Company shall ensure that another Debtor shall), within five Business
        Days of demand, pay the Security Agent the amount of all reasonable costs and expenses (including
        legal fees (subject to any cap agreed with the Company) and any notarial, registration and
        administrative costs and expenses) (together with any applicable VAT) properly incurred by the
        Security Agent and by any Receiver or Delegate in connection with the negotiation, preparation,
        printing, execution, syndication, notarisation and perfection of:




                                                                                                           ٢

0101521-0000029 UKO3: 2000745137.14                 165


                                                                                                 1209
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1211 of 1648



        (a)     this Agreement and any other documents referred to in this Agreement and the Transaction
                Security; and

        (b)     any other Debt Documents executed after the date of this Agreement.

27.2    Amendment costs

        If a Debtor requests an amendment, waiver or consent, the Company shall (or the Company shall
        ensure that another Debtor shall), within five Business Days of demand, reimburse the Security
        Agent for the amount of all reasonable costs and expenses (including legal fees, subject to any cap
        agreed with the Company) (together with any applicable VAT) reasonably incurred by the Security
        Agent (and by any Receiver or Delegate) in responding to, evaluating, negotiating or complying with
        that request or requirement.

27.3    Enforcement and preservation costs

        The Company shall (or the Company shall ensure that another Debtor shall), within five Business
        Days of demand, pay to the Security Agent the amount of all costs and expenses (including legal
        fees and any notarial, registration and administrative costs and expenses and together with any
        applicable VAT) incurred by it in connection with the enforcement of or the preservation of any
        rights under any Debt Document, the Transaction Security or the Parent Debt Only Security and any
        proceedings instituted by or against the Security Agent as a consequence of taking or holding the
        Transaction Security or the Parent Debt Only Security or enforcing these rights (but excluding any
        costs and expenses arising as a result of the Security Agent's gross negligence or wilful default).

27.4    Stamp taxes

        The Company shall (or the Company shall ensure that another Debtor shall) pay and, within five
        Business Days of demand, indemnify the Security Agent against any cost, loss or liability the
        Security Agent incurs in relation to all stamp duty, registration and other similar Taxes payable in
        respect of any Debt Document other than any stamp duty, registration and other similar Taxes
        payable in respect of any assignment, sub-participation or transfer by a Secured Party of any of its
        rights and/or obligations under a Debt Document.

27.5    Interest on demand

        If any Creditor or Debtor fails to pay any amount payable by it under this Agreement on its due date,
        interest shall accrue on the overdue amount (and be compounded with it) from the due date up to the
        date of actual payment (both before and after judgment and to the extent interest at a default rate is
        not otherwise being paid on that sum) at the rate which is 1% per annum over the rate at which the
        Security Agent would be able to obtain by placing on deposit with a leading bank an amount
        comparable to the unpaid amounts in the currencies of those amounts for any period(s) that the
        Security Agent may from time to time select provided that if any such rate is below zero, that rate
        will be deemed to be zero.




                                                                                                            ٢

0101521-0000029 UKO3: 2000745137.14                  166


                                                                                                  1210
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1212 of 1648



28.     OTHER INDEMNITIES

28.1    Indemnity to the Security Agent

(a)     Each Debtor jointly and severally shall promptly indemnify the Security Agent and every Receiver
        and Delegate against any cost, loss or liability (together with any applicable VAT) incurred by any
        of them as a result of:

        (i)     any failure by the Company to comply with its obligations under Clause 27 (Costs and
                Expenses);

        (ii)    acting or relying on any notice, request or instruction which it reasonably believes to be
                genuine, correct and appropriately authorised;

        (iii)   the taking, holding, protection or enforcement of the Transaction Security or the Parent Debt
                Only Security;

        (iv)    the exercise of any of the rights, powers, discretions, authorities and remedies vested in the
                Security Agent, each Receiver and each Delegate by the Debt Documents or by law;

        (v)     any default by any Debtor or Third Party Security Provider or Parent Debt Only Obligor in
                the performance of any of the obligations expressed to be assumed by it in the Debt
                Documents;

        (vi)    instructing lawyers, accountants, tax advisers, surveyors, a Financial Adviser or other
                professional advisers or experts as permitted under this Agreement; or

        (vii)   acting as the Security Agent, Receiver or Delegate under the Debt Documents or which
                otherwise relates to any of the Transaction Security Property or the Parent Debt Only
                Security Property,

        (otherwise, in each case, as a direct result of the Security Agent's, Receiver's or Delegate's gross
        negligence or wilful misconduct).

(b)     Each Debtor expressly acknowledges and agrees that the continuation of its indemnity obligations
        under this Clause 28.1 will not be prejudiced by any release or disposal under Clause 18 (Distressed
        Disposals) taking into account the operation of that Clause 18.

(c)     The Security Agent and every Receiver and Delegate may, in priority to any payment to the Secured
        Parties, indemnify itself out of the Charged Property or the Parent Debt Only Charged Property in
        respect of, and pay and retain, all sums necessary to give effect to the indemnity in this Clause 28.1
        and shall have a lien on the Transaction Security and the Parent Debt Only Security and the proceeds
        of the enforcement of the Transaction Security and the Parent Debt Only Security for all moneys
        payable to it, in each case in accordance with Clause 21.1 (Order of application: Common
        Recoveries).

28.2    Company's indemnity to Primary Creditors

        The Company shall promptly and as principal obligor indemnify each Primary Creditor against any
        cost, loss or liability (together with any applicable VAT), whether or not reasonably foreseeable,




                                                                                                            ٢

0101521-0000029 UKO3: 2000745137.14                  167


                                                                                                  1211
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1213 of 1648



        incurred by any of them in relation to or arising out of the operation of Clause 18 (Distressed
        Disposals).

28.3    Continuing obligation

        Each indemnity given by a Primary Creditor, a Debtor or the Company under this Clause 28 or
        Clause 24.14 (Primary Creditors' indemnity to the Security Agent) is a continuing obligation,
        independent of the party's other obligations under or in connection with that or any other Debt
        Document. It is not necessary for a party to pay any amount or incur any expense before enforcing
        an indemnity under this Clause 28 or Clause 24.14 (Primary Creditors' indemnity to the Security
        Agent).

29.     INFORMATION

29.1    Dealings with Security Agent and Creditor Representatives

(a)     Subject to any provision of any other Primary Financing Document in relation to “Communication
        when Agent is Impaired Agent”, each Primary Creditor (other than a Bilateral Creditor) shall deal
        with the Security Agent exclusively through its Creditor Representative and each Bilateral Creditor
        shall deal directly with the Security Agent.

(b)     No Creditor Representative shall be under any obligation to act as agent or otherwise on behalf of
        any Bilateral Creditor except as expressly provided for in, and for the purposes of, this Agreement.

29.2    Disclosure between Primary Creditors and Security Agent

        Notwithstanding any agreement to the contrary, each of the Debtors, the Third Party Security
        Providers and the Subordinated Creditors consents, until the Final Discharge Date, to the disclosure
        by any Primary Creditor and the Security Agent to each other (whether or not through a Creditor
        Representative or the Security Agent) of such information concerning the Debtors, the Third Party
        Security Providers and the Subordinated Creditors as any Primary Creditor or the Security Agent
        shall see fit to the extent that the disclosure of such information:

        (a)     does not breach any applicable law; and

        (b)     prior to the taking of any Enforcement Action, would not result in any Noteholder or any
                “public side” Lender receiving any material non-public information.

29.3    Notification of prescribed events

(a)     If an Event of Default under a Primary Financing Document either occurs or ceases to be continuing
        the relevant Creditor Representative or Bilateral Creditor shall, upon becoming aware of that
        occurrence or cessation, notify the Security Agent and the Security Agent shall, upon receiving that
        notification, notify each other Creditor Representative and Bilateral Creditor.

(b)     If an Acceleration Event occurs the relevant Creditor Representative or Bilateral Creditor shall notify
        the Security Agent and the Security Agent shall, upon receiving that notification, notify each other
        Party.




                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                  168


                                                                                                   1212
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1214 of 1648



(c)     If a Second Lien Standstill Period or a Parent Debt Standstill Period commences or ceases to be
        continuing the Security Agent shall, upon receiving that notification, notify each Creditor
        Representative and Bilateral Creditor.

(d)     If the Security Agent receives a Second Lien Enforcement Notice under Clause 7.9 (Permitted
        Enforcement: Second Lien Creditors) or a Parent Debt Enforcement Notice under Clause 8.9
        (Permitted Enforcement: Parent Debt Creditors) it shall, upon receiving that notification, notify each
        Creditor Representative and Bilateral Creditor.

(e)     If the Security Agent enforces, or takes formal steps to enforce, any of the Transaction Security or
        Parent Debt Only Security it shall notify each Party of that action.

(f)     If any Primary Creditor exercises any right it may have to enforce, or to take formal steps to enforce,
        any of the Transaction Security or Parent Debt Only Security it shall notify the Security Agent and
        the Security Agent shall, upon receiving that notification, notify each Party of that action.

(g)     If a Debtor defaults on any Payment due under a Hedging Agreement, the Hedge Counterparty
        which is party to that Hedging Agreement shall, upon becoming aware of that default, notify the
        Security Agent and the Security Agent shall, upon receiving that notification, notify the Creditor
        Representatives, each Bilateral Creditor and each other Hedge Counterparty.

(h)     If a Hedge Counterparty terminates or closes-out, in whole or in part, any hedging transaction under
        any Hedging Agreement under Clause 5.9 (Permitted Enforcement: Hedge Counterparties) it shall
        notify the Security Agent and the Security Agent shall, upon receiving that notification, notify each
        Creditor Representative and each other Bilateral Creditor.

(i)     If the Security Agent receives a notice under Clause 6.1 (Option to purchase: Senior Secured Debt
        Creditors), 6.2 (Option to purchase: Second Lien Creditors) or 6.3 (Option to purchase: Parent Debt
        Creditors) it shall upon receiving that notice, notify, and send a copy of that notice to, each Creditor
        Representative and Bilateral Creditor.

(j)     If the Security Agent receives a notice under Clause 6.4 (Hedge Transfer) it shall upon receiving that
        notice, notify, and send a copy of that notice to, each relevant Hedge Counterparty.

30.     NOTICES

30.1    Communications in writing

        Any communication to be made under or in connection with this Agreement shall be made in writing
        and, unless otherwise stated, may be made by email or letter.

30.2    Security Agent' communications with Primary Creditors

        The Security Agent shall be entitled to carry out all dealings:

        (a)     with the Primary Creditors (other than a Bilateral Creditor) through their respective Creditor
                Representatives and may give to the Creditor Representatives, as applicable, any notice,
                document or other communication required to be given by the Security Agent to a Primary
                Creditor; and

        (b)     with each Bilateral Creditor directly with that Bilateral Creditor.



                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   169


                                                                                                    1213
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1215 of 1648



30.3    Addresses

        The address and email address (and the department or officer, if any, for whose attention the
        communication is to be made) of each Party for any communication or document to be made or
        delivered under or in connection with this Agreement is:

        (a)     in the case of any person that is a Party on the date of this Agreement, that identified with its
                signature below; and

        (b)     in the case of each other Party, that notified in writing to the Security Agent on or prior to
                the date on which it becomes a Party,

        or any substitute address, email address or department or officer which that Party may notify to the
        Security Agent (or the Security Agent may notify to the other Parties, if a change is made by the
        Security Agent) by not less than five Business Days' notice.

30.4    Delivery

(a)     Any communication or document made or delivered by one person to another under or in connection
        with this Agreement will only be effective:

        (i)     if by way of email, when received in legible form; or

        (ii)    if by way of letter, when it has been left at the relevant address or five Business Days after
                being deposited in the post postage prepaid in an envelope addressed to it at that address,

        and, if a particular department or officer is specified as part of its address details provided under
        Clause 30.3 (Addresses), if addressed to that department or officer.

(b)     Any communication or document to be made or delivered to the Security Agent will be effective
        only when actually received by the Security Agent and then only if it is expressly marked for the
        attention of the department or officer identified with the Security Agent's signature below (or any
        substitute department or officer as the Security Agent shall specify for this purpose).

(c)     Any communication or document made or delivered to the Company in accordance with this
        Clause 30.4 will be deemed to have been made or delivered to each of the Debtors and Third Party
        Security Providers.

(d)     Any communication or document which becomes effective, in accordance with paragraphs (a) to (c)
        above, after 5.00 p.m. in the place of receipt shall be deemed only to become effective on the
        following day.

30.5    Notification of address and email address

        Promptly upon receipt of notification of an address and email address or change of address or email
        address pursuant to Clause 30.3 (Addresses) or changing its own address or email address, the
        Security Agent shall notify the other Parties.




                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                   170


                                                                                                     1214
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1216 of 1648



30.6    Electronic communication

(a)     Unless a Party notifies another Party to the contrary, each Party agrees that any communication or
        document to be made or delivered by one Party to another under or in connection with this
        Agreement may be delivered or made by electronic mail or other electronic means (including,
        without limitation, by way of posting to a secure website) provided that Parties agree to:

        (i)     notify each other in writing of their electronic mail address and/or any other information
                required to enable the transmission of information by that means; and

        (ii)    notify each other of any change to their address or any other such information supplied by
                them by not less than five Business Days' notice.

(b)     Any such electronic communication or document as specified in paragraph (a) above made or
        delivered by one Party to another will be effective only when actually received (or made available)
        in readable form and in the case of any electronic communication or document made or delivered by
        a Party to the Security Agent only if it is addressed in such a manner as the Security Agent shall
        specify for this purpose.

(c)     Any electronic communication or document which becomes effective, in accordance with paragraph
        (b) above, after 5.00 p.m. in the place in which the Party to whom the relevant communication or
        document is sent or made available has its address for the purpose of this Agreement shall be
        deemed only to become effective on the following day.

(d)     Any reference in this Agreement to a communication being sent or received or a document being
        delivered shall be construed to include that communication or document being made available in
        accordance with this Clause 30.6.

30.7    English language

(a)     Any notice given under or in connection with this Agreement must be in English.

(b)     All other documents provided under or in connection with this Agreement must be:

        (i)     in English; or

        (ii)    if not in English, and if so required by the Security Agent, accompanied by a certified
                English translation and, in this case, the English translation will prevail unless the document
                is a constitutional, statutory or other official document.

31.     PRESERVATION

31.1    Partial invalidity

        If, at any time, any provision of a Debt Document is or becomes illegal, invalid or unenforceable in
        any respect under any law of any jurisdiction, neither the legality, validity or enforceability of the
        remaining provisions nor the legality, validity or enforceability of that provision under the law of
        any other jurisdiction will in any way be affected or impaired.




                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                  171


                                                                                                   1215
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1217 of 1648



31.2    No impairment

        If, at any time after its date, any provision of a Debt Document (including this Agreement) is not
        binding on or enforceable in accordance with its terms against a person expressed to be a party to
        that Debt Document, neither the binding nature nor the enforceability of that provision or any other
        provision of that Debt Document will be impaired as against the other party(ies) to that Debt
        Document.

31.3    Remedies and waivers

        No failure to exercise, nor any delay in exercising, on the part of any Party, any right or remedy
        under a Debt Document shall operate as a waiver of any such right or remedy or constitute an
        election to affirm any Debt Document. No election to affirm any Debt Document on the part of a
        Secured Party shall be effective unless it is in writing. No single or partial exercise of any right or
        remedy shall prevent any further or other exercise or the exercise of any other right or remedy. The
        rights and remedies provided in each Debt Document are cumulative and not exclusive of any rights
        or remedies provided by law.

31.4    Waiver of defences

        The provisions of this Agreement or any Transaction Security or Parent Debt Only Security will not
        be affected by an act, omission, matter or thing which, but for this Clause 31.4, would reduce,
        release or prejudice the subordination and priorities expressed to be created by this Agreement
        including (without limitation and whether or not known to any Party):

        (a)     any time, waiver or consent granted to, or composition with, any Debtor or other person;

        (b)     the release of any Debtor or any other person under the terms of any composition or
                arrangement with any creditor of any Debtor or member of the Group;

        (c)     the taking, variation, compromise, exchange, renewal or release of, or refusal or neglect to
                perfect, take up or enforce, any rights against, or security over assets of, any Debtor or other
                person or any non-presentation or non-observance of any formality or other requirement in
                respect of any instrument or any failure to realise the full value of any Security;

        (d)     any incapacity or lack of power, authority or legal personality of or dissolution or change in
                the members or status of any Debtor or other person;

        (e)     any amendment, novation, supplement, extension (whether of maturity or otherwise) or
                restatement (in each case, however fundamental and of whatsoever nature, and whether or
                not more onerous) or replacement of a Debt Document or any other document or security;

        (f)     any unenforceability, illegality or invalidity of any obligation of any person under any Debt
                Document or any other document or security;

        (g)     any intermediate Payment of any of the Liabilities owing to the Primary Creditors in whole
                or in part; or

        (h)     any insolvency or similar proceedings.




                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   172


                                                                                                    1216
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1218 of 1648



31.5    Priorities not affected

        Except as otherwise provided in this Agreement the priorities referred to in Clause 2 (Ranking and
        Priority) will:

        (a)     not be affected by any reduction or increase in the principal amount secured by the
                Transaction Security or the Parent Debt Only Security in respect of the Liabilities owing to
                the Primary Creditors or by any intermediate reduction or increase in, amendment or
                variation to any of the Debt Documents, or by any variation or satisfaction of, any of the
                Liabilities or any other circumstances;

        (b)     apply regardless of the order in which or dates upon which this Agreement and the other
                Debt Documents are executed or registered or notice of them is given to any person; and

        (c)     secure the Liabilities owing to the Primary Creditors in the order specified, regardless of the
                date upon which any of the Liabilities arise or of any fluctuations in the amount of any of the
                Liabilities outstanding.

32.     CONSENTS, AMENDMENTS AND OVERRIDE

32.1    Required consents

(a)     Subject the other provisions of this Clause 32 and Clause 23 (Additional Regulated Debt), this
        Agreement may be amended or waived only with the consent of the Company, the Majority Super
        Senior Creditors and each Creditor Representative (acting on behalf of the relevant class of Primary
        Creditors).

(b)     Subject to the other provisions of this Clause 32, an amendment or waiver that has the effect of
        changing or which relates to:

        (i)     Clause 2.1 (Primary Liabilities), Clause 2.2 (Transaction Security), Clause 2.8 (Anti-
                layering), Clause 12 (Turnover of Receipts), Clause 13 (Redistribution), Clause 14 (Chapter
                11 Provisions), Clause 15 (Enforcement of Transaction Security), Clause 16 (Enforcement
                of Parent Debt Only Security), Clause 18 (Distressed Disposals), Clause 21 (Application of
                Proceeds) or this Clause 32 (Consents, Amendments and Override);

        (ii)    paragraphs (d)(iii), (e) and (f) of Clause 24.5 (Instructions);

        (iii)   the order of priority or subordination under this Agreement,

        shall not be made without the consent of:

                (A)      each Creditor Representative (acting on behalf of the relevant class of Primary
                         Creditors);

                (B)      each Bilateral Lender;

                (C)      each Cash Management Provider (to the extent that the amendment or waiver would
                         adversely affect the rights and obligations of that Cash Management Provider under
                         this Agreement in its capacity as such but would not adversely affect the rights and
                         obligations of any other Creditor or class of Creditors);



                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                    173


                                                                                                   1217
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                           (Explanatory Statement) Pg 1219 of 1648



                (D)      each Hedge Counterparty (to the extent that the amendment or waiver would
                         adversely affect the rights and obligations of that Hedge Counterparty under this
                         Agreement in its capacity as such but would not adversely affect the rights and
                         obligations of any other Creditor or class of Creditors); and

                (E)      the Company.

32.2    Amendments and Waivers: Security Documents

(a)     Subject to paragraphs (b) and (c) below and to Clause 32.4 (Exceptions) and unless the provisions of
        any Debt Document expressly provide otherwise, the Security Agent may, if authorised by an
        Instructing Group (or the Majority Parent Debt Creditors in relation to the Parent Debt Only Security
        Documents only), and if the Company consents, amend the terms of, waive any of the requirements
        of or grant consents under, any of the Transaction Security Documents or the Parent Debt Only
        Security Documents or amend the terms of or waive any of the requirements of the Agreed Security
        Principles which shall be binding on each Party.

(b)     Subject to paragraph (c) of Clause 32.4 (Exceptions), any amendment or waiver of, or consent under,
        any Priority Creditor Transaction Security Document which adversely affects:

        (i)     the nature or scope of the Charged Property; or

        (ii)    the manner in which the proceeds of enforcement of the Priority Creditor Transaction
                Security are distributed,

        shall not be made without the prior consent of the Company and each Priority Creditor
        Representative (acting on behalf of the relevant class of Priority Creditors) and each Bilateral
        Lender.

(c)     Subject to paragraph (c) of Clause 32.4 (Exceptions), any amendment or waiver of, or consent under,
        any Common Transaction Security Document or any Parent Debt Only Security Document which
        adversely affects:

        (i)     the nature or scope of the Common Charged Property or the Parent Debt Only Charged
                Property; or

        (ii)    the manner in which the proceeds of enforcement of the Common Transaction Security or
                the Parent Debt Only Security are distributed,

        shall not be made without the prior consent of the Company and each Creditor Representative
        (acting on behalf of the relevant class of Primary Creditors) and each Bilateral Lender.

32.3    Effectiveness

(a)     Any amendment, waiver or consent given in accordance with this Clause 32 will be binding on all
        Parties and the Security Agent may effect, on behalf of any Primary Creditor, any amendment,
        waiver or consent permitted by this Clause 32.

(b)     Without prejudice to the generality of Clause 24.10 (Rights and discretions) the Security Agent may
        engage, pay for and rely on the services of lawyers in determining the consent level required for and
        effecting any amendment, waiver or consent under this Agreement.



                                                                                                           ٢

0101521-0000029 UKO3: 2000745137.14                 174


                                                                                                 1218
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                           (Explanatory Statement) Pg 1220 of 1648



32.4    Exceptions

(a)     Subject to paragraphs (c) to (g) below, if the amendment, waiver or consent may impose new or
        additional obligations on or withdraw or reduce the rights of any Party other than:

        (i)     in the case of a Primary Creditor, in a way which affects or would affect Primary Creditors
                of that Party's class generally; or

        (ii)    in the case of a Debtor, to the extent consented to by the Company under paragraph (a) of
                Clause 32.2 (Amendments and Waivers: Security Documents),

        the consent of that Party (or the relevant Creditor Representative) is required.

(b)     Subject to paragraphs (c) to (g) below, an amendment, waiver or consent which relates to the rights
        or obligations of a Creditor Representative, an Arranger or the Security Agent in its capacity as such
        (including, without limitation, any ability of the Security Agent to act in its discretion under this
        Agreement) may not be effected without the consent of that Creditor Representative or, as the case
        may be, that Arranger or the Security Agent.

(c)     Neither paragraph (a) nor (b) above, nor Clauses 32.1 (Required consents) or 32.2 (Amendments and
        Waivers: Security Documents) shall apply:

        (i)     to any release of Transaction Security or Parent Debt Only Security, claim or Liabilities; or

        (ii)    to any consent,

        which, in each case, the Security Agent gives in accordance with Clause 2.7 (Additional
        indebtedness), Clause 17 (Non-Distressed Disposals), Clause 18 (Distressed Disposals) or Clause 23
        (Additional Regulated Debt) or as contemplated by the terms of any Debt Document and each Party
        agrees that any such release, amendment, waiver or consent can be effected solely by the Company
        and the Security Agent acting in accordance with the provisions of such Clauses or the applicable
        Security Document to give effect to the same.

(d)     To the extent that an amendment, waiver or consent requested under this Clause 32 only affects one
        class of Creditors, and such amendment, waiver or consent could not reasonably be expected
        materially and adversely to affect the interests of the other classes of Creditors, only the written
        agreement from the relevant Creditor Representative acting on behalf of the affected class (or in the
        case of Bilateral Creditors, each affected Bilateral Creditor) shall be required.

(e)     This Agreement may be amended by the Company and the Security Agent without the consent of or
        instruction from any other Party:

        (i)     to cure defects, omissions or manifest errors or resolve ambiguities or inconsistencies; or

        (ii)    to effect any amendment that is for the benefit of all of the Secured Parties.

(f)     Notwithstanding anything to the contrary in the Debt Documents, a Creditor may unilaterally waive,
        relinquish or otherwise irrevocably give up all or any of its rights under any Debt Document with the
        consent of the Company.




                                                                                                                ٢

0101521-0000029 UKO3: 2000745137.14                   175


                                                                                                    1219
       20-12433-scc          Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                               (Explanatory Statement) Pg 1221 of 1648



(g)     Paragraphs (a) and (b) above shall apply to an Arranger only to the extent that Liabilities are then
        owed to that Arranger.

32.5    Snooze/lose

        If in relation to:

        (a)      a request for a Consent in relation to any of the terms of this Agreement;

        (b)      a request to participate in any other vote of any group of Primary Creditors under the terms
                 of this Agreement;

        (c)      a request to approve any other action under this Agreement;

        (d)      a request to provide any confirmation or notification under this Agreement; or

        (e)      a request to provide details of an Exposure,

        any Primary Creditor:

        (i)      fails to respond to that request within ten Business Days (or such longer period specified by
                 the Company) of that request being made; or

        (ii)     (in the case of paragraphs (a) to (c) above), fails to provide details of its Credit Participation
                 to the Security Agent within the timescale specified by the Security Agent,

                 then:

                 (A)         in the case of subparagraphs (a) to (c) above, that Primary Creditor's Credit
                             Participation shall be deemed to be zero for the purpose of calculating the relevant
                             Credit Participations when ascertaining whether any relevant percentage (including,
                             for the avoidance of doubt, unanimity) of Credit Participations of any group of
                             Primary Creditors has been obtained to give that Consent, carry that vote or approve
                             that action;

                 (B)         in the case of subparagraphs (a) to (c) above, that Primary Creditor's status as a
                             Primary Creditor shall be disregarded for the purposes of ascertaining whether the
                             agreement of any specified group of Primary Creditors has been obtained to give
                             that Consent, carry that vote or approve that action;

                 (C)         in the case of paragraph (d) above, that confirmation or notification shall be deemed
                             to have been given; and

                 (D)         in the case of paragraph (e) above, that Super Senior Creditor's Exposure shall be
                             deemed to be zero,

        provided that this Clause 32.5 shall not apply to any Noteholder in respect of any request where such
        Noteholder is not given the option to respond to such request in the negative but shall otherwise
        apply to all Noteholders.




                                                                                                                 ٢

0101521-0000029 UKO3: 2000745137.14                      176


                                                                                                      1220
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1222 of 1648



32.6    Disenfranchisement of Defaulting Lenders

(a)     For so long as a Defaulting Lender has any Available Commitment, in ascertaining whether:

        (i)     any relevant percentage (including, for the avoidance of doubt, unanimity) of Credit
                Participations; or

        (ii)    the agreement of any specified group of Primary Creditors,

        has been obtained to approve any request for a Consent or to carry any other vote or approve any
        action under this Agreement, that Defaulting Lender's Commitments will be reduced by the amount
        of its Available Commitments and, to the extent that that reduction results in that Defaulting
        Lender's Commitments being zero, that Defaulting Lender shall be deemed not to be a Primary
        Creditor.

(b)     For the purposes of this Clause 32.6, the relevant Creditor Representative and/or the Security Agent
        may assume that the following Primary Creditors are Defaulting Lenders:

        (i)     any Primary Creditor which has notified the Security Agent that it has become a Defaulting
                Lender;

        (ii)    any Primary Creditor to the extent that the relevant Creditor Representative has notified the
                Security Agent that that Primary Creditor is a Defaulting Lender; and

        (iii)   any Primary Creditor in relation to which it is aware that any of the events or circumstances
                referred to the definition of “Defaulting Lender” in any Facility Agreement has occurred,

        unless it has received notice to the contrary from the Primary Creditor concerned (together with any
        supporting evidence reasonably requested by the relevant Creditor Representative and/or the
        Security Agent) or the relevant Creditor Representative and/or the Security Agent is otherwise aware
        that the Primary Creditor has ceased to be a Defaulting Lender.

32.7    Calculation of Credit Participations

(a)     For the purpose of ascertaining whether any relevant percentage of Credit Participations has been
        obtained under this Agreement, the Security Agent may notionally convert the Credit Participations
        into their Common Currency Amounts.

(b)     Each Creditor Representative and Bilateral Creditor will, upon the request of the Security Agent,
        promptly provide the Security Agent with the details of its Credit Participations or the Credit
        Participations of the Creditors whom it represents (which shall be calculated as at the time stipulated
        by the Security Agent or the relevant Creditor Representative (as applicable) in such request) and (if
        applicable) details of the extent to which such Credit Participations have been voted for or against
        any request.

32.8    Deemed consents

(a)     If, at any time prior to the Final Discharge Date and following a request from a member of the
        Group, any Creditor Representative or Bilateral Creditor gives a Consent in respect of the Debt
        Documents to which it is a party then, if that action was permitted by the terms of this Agreement,
        the Intra-Group Lenders, the Company and the Subordinated Creditors will (or will be deemed to):



                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                  177


                                                                                                   1221
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                           (Explanatory Statement) Pg 1223 of 1648



        (i)     give a corresponding Consent in equivalent terms in relation to each of the Debt Documents
                to which they are a party; and

        (ii)    do anything (including executing any document) that the relevant group of Primary Creditors
                may reasonably require to give effect to this Clause 32.8.

(b)     If, at any time, any Creditor Representative or Bilateral Creditor gives a Consent in respect of the
        respective Debt Documents to which it is a party of a minor technical or administrative nature which
        does not adversely affect the interests of the Cash Management Providers or the Lower Ranking
        Creditors or change the commercial terms contained in the Cash Management Agreements or the
        Lower Ranking Debt Documents, then, if that action was permitted by the terms of this Agreement,
        the Cash Management Providers and the Lower Ranking Creditors will (or will be deemed to):

        (i)     give a corresponding Consent in equivalent terms in relation to each of the Debt Documents
                to which they are a party; and

        (ii)    do anything (including executing any document) that the relevant Creditor Representative or
                Bilateral Creditor may reasonably require to give effect to this Clause 32.8.

32.9    Excluded consents

        Clause 32.8 (Deemed consent) does not apply to any Consent which has the effect of:

        (a)     increasing or decreasing the Liabilities;

        (b)     changing the basis upon which any Permitted Payments are calculated (including the timing,
                currency or amount of such Payments); or

        (c)     changing the terms of this Agreement or of any Security Document.

32.10   No liability

        None of the Primary Creditors will be liable to any other Creditor, or Debtor for any Consent given
        or deemed to be given under this Clause 32.

32.11   Agreement to override

(a)     Subject to paragraph (b) below, unless expressly stated otherwise in this Agreement, this Agreement
        overrides anything in the Debt Documents to the contrary.

(b)     Notwithstanding anything to the contrary in this Agreement, paragraph (a) above will not cure,
        postpone, waive or negate in any manner any default or event of default (however described) under
        any Debt Document as between any Creditor and any Debtor that are party to that Debt Document.

33.     COUNTERPARTS

        This Agreement may be executed in any number of counterparts, and this has the same effect as if
        the signatures on the counterparts were on a single copy of this Agreement.




                                                                                                          ٢

0101521-0000029 UKO3: 2000745137.14                   178


                                                                                                1222
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1224 of 1648



34.     CONTRACTUAL RECOGNITION OF BAIL-IN

(a)     Notwithstanding any other term of any Debt Document or any other agreement, arrangement or
        understanding between the Parties, each Party acknowledges and accepts that any liability of any
        Party to any other Party under or in connection with the Primary Debt Documents may be subject to
        Bail-In Action by the relevant Resolution Authority and acknowledges and accepts to be bound by
        the effect of:

        (i)     any Bail-In Action in relation to any such liability, including (without limitation):

                (A)      a reduction, in full or in part, in the principal amount, or outstanding amount due
                         (including any accrued but unpaid interest) in respect of any such liability;

                (B)      a conversion of all, or part of, any such liability into shares or other instruments of
                         ownership that may be issued to, or conferred on, it; and

                (C)      a cancellation of any such liability; and

        (ii)    a variation of any term of any Primary Debt Document to the extent necessary to give effect
                to any Bail-In Action in relation to any such liability.

(b)     In this Agreement:

        Article 55 BRRD means Article 55 of Directive 2014/59/EU establishing a framework for the
        recovery and resolution of credit institutions and investment firms;

        Bail-In Action means the exercise of any Write-down and Conversion Powers;

        Bail-In Legislation means:

        (i)     in relation to an EEA Member Country which has implemented, or which at any time
                implements, Article 55 BRRD, the relevant implementing law or regulation as described in
                the EU Bail-In Legislation Schedule from time to time; and

        (ii)    in relation to any state other than such an EEA Member Country or (to the extent that the
                United Kingdom is not such an EEA Member Country) the United Kingdom, any analogous
                law or regulation from time to time which requires contractual recognition of any Write-
                down and Conversion Powers contained in that law or regulation;

        EEA Member Country means any member state of the European Union, Iceland, Liechtenstein and
        Norway;

        EU Bail-In Legislation Schedule means the document described as such and published by the Loan
        Market Association (or any successor person) from time to time;

        Resolution Authority means any body which has authority to exercise any Write-down and
        Conversion Powers;

        UK Bail-In Legislation means (to the extent that the United Kingdom is not an EEA Member
        Country which has implemented, or implements, Article 55 BRRD) Part I of the United Kingdom
        Banking Act 2009 and any other law or regulation applicable in the United Kingdom relating to the



                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                   179


                                                                                                        1223
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                           Exhibit D
                           (Explanatory Statement) Pg 1225 of 1648



        resolution of unsound or failing banks, investment firms or other financial institutions or their
        affiliates (otherwise than through liquidation, administration or other insolvency proceedings); and

        Write-down and Conversion Powers means:

        (i)     in relation to any Bail-In Legislation described in the EU Bail-In Legislation Schedule from
                time to time, the powers described as such in relation to that Bail-In Legislation in the EU
                Bail-In Legislation Schedule;

        (ii)    in relation to any other applicable Bail-In Legislation:

                (A)      any powers under that Bail-In Legislation to cancel, transfer or dilute shares issued
                         by a person that is a bank or investment firm or other financial institution or affiliate
                         of a bank, investment firm or other financial institution, to cancel, reduce, modify or
                         change the form of a liability of such a person or any contract or instrument under
                         which that liability arises, to convert all or part of that liability into shares, securities
                         or obligations of that person or any other person, to provide that any such contract or
                         instrument is to have effect as if a right had been exercised under it or to suspend
                         any obligation in respect of that liability or any of the powers under that Bail-In
                         Legislation that are related to or ancillary to any of those powers; and

                (B)      any similar or analogous powers under that Bail-In Legislation; and

        (iii)   in relation to any UK Bail-In Legislation:

                (A)      any powers under that UK Bail-In Legislation to cancel, transfer or dilute shares
                         issued by a person that is a bank or investment firm or other financial institution or
                         affiliate of a bank, investment firm or other financial institution, to cancel, reduce,
                         modify or change the form of a liability of such a person or any contract or
                         instrument under which that liability arises, to convert all or part of that liability into
                         shares, securities or obligations of that person or any other person, to provide that
                         any such contract or instrument is to have effect as if a right had been exercised
                         under it or to suspend any obligation in respect of that liability or any of the powers
                         under that UK Bail-In Legislation that are related to or ancillary to any of those
                         powers; and

                (B)      any similar or analogous powers under that UK Bail-In Legislation.

35.     U.S. OFC CONTRACTUAL STAY REQUIREMENT

(a)     To the extent that the Primary Debt Documents provide support, through a guarantee or otherwise,
        for any hedging agreements or any other agreement or instrument that is a QFC (such support, QFC
        Credit Support, and each such QFC a Supported QFC), the Parties acknowledge and agree as
        follows with respect to the U.S. Special Resolution Regimes in respect of such Supported QFC and
        QFC Credit Support (with the provisions below applicable notwithstanding that any Primary Debt
        Document or Supported QFC may in fact be stated to be governed by the laws of the State of New
        York and/or of the United States or any other state of the United States):

        (i)     in the event that a Covered Entity that is party to a Supported QFC (each, a Covered Party)
                becomes subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
                such Supported QFC and the benefit of such QFC Credit Support (and any interest and


                                                                                                                    ٢

0101521-0000029 UKO3: 2000745137.14                     180


                                                                                                         1224
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1226 of 1648



                obligation in or under such Supported QFC and such QFC Credit Support, and any rights in
                property securing such Supported QFC or such QFC Credit Support) from such Covered
                Party will be effective to the same extent as the transfer would be effective under the U.S.
                Special Resolution Regime if the Supported QFC and such QFC Credit Support (and any
                such interest, obligation and rights in property) were governed by the laws of the United
                States or a state of the United States; and

        (ii)    in the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
                proceeding under a U.S. Special Resolution Regime, Default Rights under the Primary Debt
                Documents that might otherwise apply to such Supported QFC or any QFC Credit Support
                that may be exercised against such Covered Party are permitted to be exercised to no greater
                extent than such Default Rights could be exercised under the U.S. Special Resolution
                Regime if the Supported QFC and the Primary Debt Documents were governed by the laws
                of the United States or a state of the United States. Without limitation of the foregoing, it is
                understood and agreed that rights and remedies of the parties with respect to a Defaulting
                Lender shall in no event affect the rights of any Covered Party with respect to a Supported
                QFC or any QFC Credit Support.

(b)     In this Clause 35:

        BHC Act Affiliate of a Party means an “affiliate” (as such term is defined under, and interpreted in
        accordance with, 12 U.S.C. 1841(k)) of such Party.

        Covered Entity means any of the following:

        (a)     a “covered entity” as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
                252.82(b);

        (b)     a “covered bank” as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
                47.3(b); or

        (c)     a “covered FSI” as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
                382.2(b).

        Default Right has the meaning assigned to that term in, and shall be interpreted in accordance with,
        12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

        QFC has the meaning assigned to the term “qualified financial contract” in, and shall be interpreted
        in accordance with, 12 U.S.C. 5390(c)(8)(D).

        U.S. Special Resolution Regimes means each of (i) the Federal Deposit Insurance Act and the
        regulations promulgated thereunder and (ii) Title II of the Dodd-Frank Wall Street Reform and
        Consumer Protection Act and the regulations promulgated thereunder.

36.     GOVERNING LAW

        This Agreement and any non-contractual obligations arising out of or in connection with it are
        governed by English law.




                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                  181


                                                                                                    1225
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1227 of 1648



37.     ENFORCEMENT

37.1    Jurisdiction

(a)     The courts of England have exclusive jurisdiction to settle any dispute arising out of or in connection
        with this Agreement (including a dispute relating to the existence, validity or termination of this
        Agreement or any non-contractual obligation arising out of or in connection with this Agreement) (a
        Dispute).

(b)     The Parties agree that the courts of England are the most appropriate and convenient courts to settle
        Disputes and accordingly no Party will argue to the contrary.

(c)     Notwithstanding paragraph (a) above, no Secured Party shall be prevented from taking proceedings
        relating to a Dispute in any other courts with jurisdiction. To the extent allowed by law, the Secured
        Parties may take concurrent proceedings in any number of jurisdictions.

37.2    Service of process

(a)     Without prejudice to any other mode of service allowed under any relevant law, each Debtor, Third
        Party Security Provider and Subordinated Creditor (unless incorporated in England and Wales):

        (i)     irrevocably appoints the Company as its agent for service of process in relation to any
                proceedings before the English courts in connection with this Agreement and the Company,
                by its execution of this Agreement, accepts that appointment; and

        (ii)    agrees that failure by a process agent to notify the relevant Debtor or Third Party Security
                Provider or Subordinated Creditor of the process will not invalidate the proceedings
                concerned;

(b)     If any person appointed as an agent for service of process is unable for any reason to act as agent for
        service of process, the Company must immediately (and in any event within ten Business Days of
        such event taking place) appoint another agent on terms acceptable to the Security Agent. Failing
        this, the relevant Security Agent may appoint another agent for this purpose.

THIS AGREEMENT has been entered into on the date stated at the beginning of this Agreement and
executed as a deed by the Company, the Intra-Group Lenders, the Debtors, the Subordinated Creditors and
the Third Party Security Providers and is intended to be and is delivered by them as a deed on the date
specified above and shall take effect as a deed notwithstanding the fact that the other Parties have executed
this Agreement under hand.




                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                  182


                                                                                                   1226
     20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                            (Explanatory Statement) Pg 1228 of 1648




                                              SCHEDULE 1

                                             INITIAL DEBT



Category                              Description

Super Senior Facility                 US$[] letter of credit facility between among others the Company
                                      and First Abu Dhabi Bank PJSC

                                      US$60,000,000, letter of credit facility between among others the
                                      Company and Lloyds Bank plc

Cash Management Facility              The various cash management facilities made available and appended
                                      to an “umbrella agreement” between the Company and HSBC UK
                                      Bank plc

Senior Secured Facility               None

Senior Secured Notes                  US$500 million senior secured notes due 2025

Second Lien Facility                  None

Second Lien Notes                     None

Parent Debt Facility                  None

Parent Debt Notes                     None




                                                                                                       ٢

0101521-0000029 UKO3: 2000745137.14                 183


                                                                                              1227
      20-12433-scc             Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                               Exhibit D
                                 (Explanatory Statement) Pg 1229 of 1648




                                                             SCHEDULE 2

                                         FORM OF DEBTOR ACCESSION DEED

THIS AGREEMENT is made on [                          ] and made

BETWEEN:

(1)     [Insert Full Name of New Debtor] (the Acceding Debtor); and

(2)     Lucid Trustee Services Limited (the Security Agent), for itself and each of the other parties to the
        intercreditor agreement referred to below.

This agreement is made on [date] by the Acceding Debtor in relation to an intercreditor agreement (the
Intercreditor Agreement) dated [          ] between, amongst others, KCA Deutag Alpha Limited as
Company and Lucid Trustee Services Limited as Security Agent, the other Creditors and the other Debtors
(each as defined in the Intercreditor Agreement).

The Acceding Debtor intends to [incur Liabilities under the following documents]/[give a guarantee,
indemnity or other assurance against loss in respect of Liabilities under the following documents]:

[Insert details (date, parties and description) of relevant documents]

the Relevant Documents.

IT IS AGREED as follows:

1.      Terms defined in the Intercreditor Agreement shall, unless otherwise defined in this Agreement, bear
        the same meaning when used in this Agreement.

2.      The Acceding Debtor and the Security Agent agree that the Security Agent shall hold:

        (a)        [any Security in respect of Liabilities or any Security Agent Claim created or expressed to be
                   created pursuant to the Relevant Documents;

        (b)        all proceeds of that Security; and]*

        (c)        all obligations expressed to be undertaken by the Acceding Debtor to pay amounts in respect
                   of the Liabilities to the Security Agent as trustee or security agent for the Secured Parties (in
                   the Relevant Documents or otherwise and including any Security Agent Claim) and secured
                   by the Transaction Security together with all representations and warranties expressed to be
                   given by the Acceding Debtor (in the Relevant Documents or otherwise) in favour of the
                   Security Agent as trustee or Security Agent for the Secured Parties,

        as trustee or as security agent for the Secured Parties on the terms and conditions contained in the
        Intercreditor Agreement.



*
        Include to the extent that the Security created in the Relevant Documents is expressed to be granted to the Security Agent as trustee for the
        Secured Parties.



                                                                                                                                                   ٢

0101521-0000029 UKO3: 2000745137.14                                   184


                                                                                                                                    1228
        20-12433-scc                       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32         Exhibit D
                                             (Explanatory Statement) Pg 1230 of 1648



3.           The Acceding Debtor confirms that it intends to be party to the Intercreditor Agreement as a Debtor,
             undertakes to perform all the obligations expressed to be assumed by a Debtor under the
             Intercreditor Agreement and agrees that it shall be bound by all the provisions of the Intercreditor
             Agreement as if it had been an original party to the Intercreditor Agreement.

4.           In consideration of the Acceding Debtor being accepted as an Intra-Group Lender for the purposes of
             the Intercreditor Agreement, the Acceding Debtor also confirms that it intends to be party to the
             Intercreditor Agreement as an Intra-Group Lender, and undertakes to perform all the obligations
             expressed in the Intercreditor Agreement to be assumed by an Intra-Group Lender and agrees that it
             shall be bound by all the provisions of the Intercreditor Agreement, as if it had been an original party
             to the Intercreditor Agreement.

5.           The Acceding Debtor is notified (including by way of advance notice) that other Debtors or
             Subordinated Creditors have granted Security over Intra-Group Liabilities or Subordinated
             Liabilities (as the case may be) that are or may be owed to it and the Acceding Debtor acknowledges
             that notice.

6.           This Agreement and any non-contractual obligations arising out of or in connection with it are
             governed by English law.

THIS AGREEMENT has been signed on behalf of the Security Agent and executed as a deed by the
Acceding Debtor and is delivered on the date stated above.



The Acceding Debtor

EXECUTED AS A DEED by
[Full Name of Acceding Debtor]
acting by



........................................
Director



........................................
Director/Secretary



[OR

EXECUTED AS A DEED by
[Full Name of Acceding Debtor]
acting by




                                                                                                                   ٢

0101521-0000029 UKO3: 2000745137.14                            185


                                                                                                         1229
        20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                           (Explanatory Statement) Pg 1231 of 1648



………………………..
Director

In the presence of:

Witness’s signature:     …………………………..

Name:                    …………………………..

Address:                 …………………………..]

Address for notices:

Address:

Fax:



The Security Agent

LUCID TRUSTEE SERVICES LIMITED

By:

Date:




                                                                                        ٢

0101521-0000029 UKO3: 2000745137.14          186


                                                                               1230
      20-12433-scc             Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                             Exhibit D
                                 (Explanatory Statement) Pg 1232 of 1648




                                                             SCHEDULE 3

      FORM OF CREDITOR/CREDITOR REPRESENTATIVE ACCESSION UNDERTAKING

To:     [Lucid Trustee Services Limited] for itself and each of the other parties to the Intercreditor
        Agreement referred to below (the Security Agent).

From: [Acceding Creditor] (the Acceding Creditor)

THIS UNDERTAKING is made on [date] by the Acceding Creditor in relation to the intercreditor
agreement (the Intercreditor Agreement) dated [ ] between, among others, KCA Deutag Alpha Limited
as Company, the Security Agent, the other Creditors and the other Debtors (each as defined in the
Intercreditor Agreement). Terms defined in the Intercreditor Agreement shall, unless otherwise defined in
this Undertaking, bear the same meanings when used in this Undertaking.

In consideration of the Acceding Creditor being accepted as a [insert title of the role in which the Acceding
Creditor will become a party] (the Acceding Capacity) for the purposes of the Intercreditor Agreement, the
Acceding Creditor confirms that, as from [date], it intends to be party to the Intercreditor Agreement in the
Acceding Capacity and undertakes to perform all the obligations expressed in the Intercreditor Agreement to
be assumed in the Acceding Capacity and agrees that it shall be bound by all the provisions of the
Intercreditor Agreement, as if it had been an original party to the Intercreditor Agreement.

[The Acceding Creditor is an Affiliate of a Lender and has become a provider of an Ancillary Facility. In
consideration of the Acceding Creditor being accepted as an Ancillary Lender for the purposes of [specify
the relevant facility agreement] (the Relevant Facility Agreement), the Acceding Creditor confirms, for the
benefit of the parties to the Relevant Facility Agreement, that, as from [date], it intends to be party to the
Relevant Facility Agreement as an Ancillary Lender, and undertakes to perform all the obligations expressed
in the Relevant Facility Agreement to be assumed by a [Finance Party] (as defined in the Relevant Facility
Agreement) and agrees that it shall be bound by all the provisions of the Relevant Facility Agreement, as if it
had been an original party to the Relevant Facility Agreement as an Ancillary Lender.]*

This Undertaking and any non-contractual obligations arising out of or in connection with it are governed by
English law.

THIS UNDERTAKING has been entered into on the date stated above [and is executed as a deed by the
Acceding Creditor, if it is acceding as an Intra-Group Lender [or an Subordinated Creditor] and is delivered
on the date stated above].

Acceding Creditor

[EXECUTED as a DEED]

[insert full name of Acceding Creditor]

By:



*
        Include only in the case of an Ancillary Lender which is an Affiliate of a Credit Facility Lender which is using this undertaking to accede
        to the relevant Credit Facility Agreement in accordance with paragraph (c) of Clause 26.16 (Creditor/Creditor Representative Accession
        Undertaking).



                                                                                                                                                 ٢

0101521-0000029 UKO3: 2000745137.14                                  187


                                                                                                                                   1231
        20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                             Exhibit D
                                  (Explanatory Statement) Pg 1233 of 1648



Address:

Fax:

Accepted by the Security Agent                                     [Accepted by the relevant Super Senior Facility Agent]



 _______________________________                                   ________________________________

for and on behalf of                                               for and on behalf of

[Insert full name of Security Agent]                               [Insert full name of relevant Super Senior Facility Agent]

Date:                                                              Date:]***




***
         Include only in the case of an Ancillary Lender which is an Affiliate of a Lender which is using this undertaking to accede to the relevant
         Facility Agreement.



                                                                                                                                                  ٢

0101521-0000029 UKO3: 2000745137.14                                   188


                                                                                                                                    1232
      20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                             (Explanatory Statement) Pg 1234 of 1648




                                                 SCHEDULE 4

                              FORM OF DEBTOR RESIGNATION REQUEST

To:     Lucid Trustee Services Limited as Security Agent

From: [Company]

                                                                                                     Dated: [ ]

Dear Sirs

                                   [Parent] – [ ] Intercreditor Agreement
                                   dated [ ] (the Intercreditor Agreement)

1.      We refer to the Intercreditor Agreement. This is a Debtor Resignation Request. Terms defined in
        the Intercreditor Agreement have the same meaning in this Debtor Resignation Request unless given
        a different meaning in this Debtor Resignation Request.

2.      Pursuant to Clause 26.21 (Resignation of a Debtor) of the Intercreditor Agreement we request that
        [resigning Debtor] (the Resigning Debtor) be released from its obligations as a Debtor under the
        Intercreditor Agreement.

3.      We confirm that:

        (a)        no Event of Default is continuing or would result from the acceptance of the Debtor
                   Resignation Request;

        (b)        the Resigning Debtor is not, or has ceased to be, a borrower, issuer or a guarantor of any of
                   the Primary Creditor Liabilities; and

        (c)        the Resigning Debtor is under no actual or contingent obligations in respect of any Intra-
                   Group Liabilities or Subordinated Liabilities.

4.      This letter and any non-contractual obligations arising out of or in connection with it are governed
        by English law.

Yours faithfully



…………………
For and on behalf of

[Company]




                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                    189


                                                                                                    1233
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                           (Explanatory Statement) Pg 1235 of 1648




                                              SCHEDULE 5

                        FORM OF SUPER SENIOR HEDGING CERTIFICATE

To:     Lucid Trustee Services Limited as Security Agent

From: [new Super Senior Hedge Counterparty]/[existing Super Senior Hedge Counterparty] and
      [Company]

                                                                                                 Dated: [ ]

Dear Sirs

                                 [Parent] – [ ] Intercreditor Agreement
                                 dated [ ] (the Intercreditor Agreement)

5.      We refer to the Intercreditor Agreement. This is a Super Senior Hedging Certificate. Terms defined
        in the Intercreditor Agreement have the same meaning in this Super Senior Hedging Certificate.

6.      Pursuant to Clause 5.13 (Designation of Super Senior Hedging Liabilities) of the Intercreditor
        Agreement we request that with effect from the date of your acknowledgement of this Super Senior
        Hedging Certificate:

        (a)     [the Hedging Liabilities owed to [name of new Super Senior Hedge Counterparty] under
                [details of Hedging Agreement and/or trade confirmation or other equivalent documentation
                to be inserted] shall be designated and treated as Super Senior Hedging Liabilities][.][;
                and/or

        (b)     the Hedging Liabilities owed to [name of existing Super Senior Hedge Counterparty] under
                [details of Hedging Agreement and/or trade confirmation or other equivalent documentation
                to be inserted] shall no longer be designated as Super Senior Hedging Liabilities] shall be
                released and be available for designation towards other Hedging Liabilities as Super Senior
                Hedging Liabilities under the Intercreditor Agreement.]

7.      This letter and any non-contractual obligations arising out of or in connection with it are governed
        by English law.

[Company]

By:

[existing Super Senior Hedge Counterparty]

By:

[new Super Senior Hedge Counterparty]

By:




                                                                                                          ٢

0101521-0000029 UKO3: 2000745137.14                 190


                                                                                                1234
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                           (Explanatory Statement) Pg 1236 of 1648




Acknowledged and accepted on [insert date]:

[Security Agent]

By:




                                                                                        ٢

0101521-0000029 UKO3: 2000745137.14           191


                                                                               1235
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                           (Explanatory Statement) Pg 1237 of 1648




                                              SCHEDULE 6

                                      GUARANTEE AND INDEMNITY

1.      Definitions

        Guaranteed Party means each Hedge Counterparty and each Cash Management Provider.

        Guaranteed Document means, in relation to a Guaranteed Party, each Hedging Agreement or Cash
        Management Agreement to which it is a party.

2.      Guarantee

        Each Debtor (other than any in its capacity as a Parent Debt Issuer) irrevocably and unconditionally
        jointly and severally:

        (a)     guarantees to each Guaranteed Party punctual performance by each other Debtor of all that
                Debtor's obligations under its Guaranteed Document;

        (b)     undertakes with each Guaranteed Party that whenever another Debtor does not pay any
                amount when due under or in connection with its Guaranteed Document, that Debtor shall
                immediately on demand pay that amount as if it was the principal Debtor; and

        (c)     agrees with each Guaranteed Party that if any obligation guaranteed by it is or becomes
                unenforceable, invalid or illegal, it will, as an independent and primary obligation,
                indemnify that Guaranteed Party immediately on demand against any cost, loss or liability it
                incurs as a result of a Debtor not paying any amount which would, but for such
                unenforceability, invalidity or illegality, have been payable by it under its Guaranteed
                Document on the date when it would have been due. The amount payable by a Debtor under
                this indemnity will not exceed the amount it would have had to pay under this Schedule 6 if
                the amount claimed had been recoverable on the basis of a guarantee.

3.      Continuing guarantee

        This guarantee is a continuing guarantee and will extend to the ultimate balance of sums payable by
        any Debtor under the Guaranteed Documents, regardless of any intermediate payment or discharge
        in whole or in part.

4.      Reinstatement

        If any discharge, release or arrangement (whether in respect of the obligations of any Debtor or any
        security for those obligations or otherwise) is made by a Guaranteed Party in whole or in part on the
        basis of any payment, security or other disposition which is avoided or must be restored in
        insolvency, liquidation, administration or otherwise, without limitation, then the liability of each
        Debtor under this Schedule 6 will continue or be reinstated as if the discharge, release or
        arrangement had not occurred.




                                                                                                           ٢

0101521-0000029 UKO3: 2000745137.14                 192


                                                                                                 1236
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1238 of 1648



5.      Waiver of defences

        The obligations of each Debtor under this Schedule 6 will not be affected by an act, omission, matter
        or thing which, but for this Schedule 6, would reduce, release or prejudice any of its obligations
        under this Schedule 6 (without limitation and whether or not known to it or any Guaranteed Party)
        including:

        (a)     any time, waiver or consent granted to, or composition with, any Debtor or other person;

        (b)     the release of any other Debtor or any other person under the terms of any composition or
                arrangement with any creditor of any member of the Group;

        (c)     the taking, variation, compromise, exchange, renewal or release of, or refusal or neglect to
                perfect, take up or enforce, any rights against, or security over assets of, any Debtor or other
                person or any non-presentation or non-observance of any formality or other requirement in
                respect of any instrument or any failure to realise the full value of any security;

        (d)     any incapacity or lack of power, authority or legal personality of or dissolution or change in
                the members or status of a Debtor or any other person;

        (e)     any amendment, novation, supplement, extension restatement (however fundamental and
                whether or not more onerous) or replacement of a Guaranteed Document or any other
                document or security including, without limitation, any change in the purpose of, any
                extension of or increase in any indebtedness or hedging arrangements or the addition of any
                new hedging arrangements under any Guaranteed Document or other document or security;

        (f)     any unenforceability, illegality or invalidity of any obligation of any person under any
                Guaranteed Document or any other document or security; or

        (g)     any insolvency or similar proceedings.

6.      Debtor intent

        Without prejudice to the generality of paragraph 5 (Waiver of defences), each Debtor expressly
        confirms that it intends that this guarantee shall extend from time to time to any (however
        fundamental) variation, increase, extension or addition of or to any of the Guaranteed Documents
        and/or any indebtedness or hedging made available for the purposes of or in connection with any of
        the following: business acquisitions of any nature; increasing working capital; enabling investor
        distributions to be made; carrying out restructurings; refinancing existing facilities; refinancing any
        other indebtedness; making facilities available to new borrowers; any other variation or extension of
        the purposes for which any such facility or amount might be made available from time to time; and
        any fees, costs and/or expenses associated with any of the foregoing.

7.      Immediate recourse

        Each Debtor waives any right it may have of first requiring any Guaranteed Party (or any trustee or
        agent on its behalf) to proceed against or enforce any other rights or security or claim payment from
        any person before claiming from that Debtor under this Schedule 6. This waiver applies irrespective
        of any law or any provision of its Guaranteed Documents to the contrary.




                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   193


                                                                                                    1237
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1239 of 1648



8.      Appropriations

        Until all amounts which may be or become payable by the Debtors under or in connection with the
        its Guaranteed Documents have been irrevocably paid in full, each Guaranteed Party (or any trustee
        or agent on its behalf) may:

        (a)     refrain from applying or enforcing any other moneys, security or rights held or received by
                that Guaranteed Party (or any trustee or agent on its behalf) in respect of those amounts, or
                apply and enforce the same in such manner and order as it sees fit (whether against those
                amounts or otherwise) and no Debtor shall be entitled to the benefit of the same; and

        (b)     hold in an interest-bearing suspense account any moneys received from any Debtor or on
                account of any Debtor's liability under this Schedule 6.

9.      Deferral of Debtors' rights

        Until all amounts which may be or become payable by the Debtors under or in connection with a
        Guaranteed Document have been irrevocably paid in full, no Debtor will exercise any rights which it
        may have by reason of performance by it of its obligations under that Guaranteed Document or by
        reason of any amount being payable, or liability arising, under this Schedule 6:

        (a)     to be indemnified by a Debtor;

        (b)     to claim any contribution from any other guarantor of any Debtor's obligations under that
                Guaranteed Document;

        (c)     to take the benefit (in whole or in part and whether by way of subrogation or otherwise) of
                any rights of the Guaranteed Party under that Guaranteed Document or of any other
                guarantee or security taken pursuant to, or in connection with, that Guaranteed Document by
                the relevant Guaranteed Party;

        (d)     to bring legal or other proceedings for an order requiring any Debtor to make any payment,
                or perform any obligation, in respect of which any Debtor has given a guarantee,
                undertaking or indemnity under paragraph 2 (Guarantee);

        (e)     to exercise any right of set-off against any Debtor; and/or

        (f)     to claim or prove as a creditor of any Debtor in competition with the relevant Guaranteed
                Party.

        If a Debtor receives any benefit, payment or distribution in relation to such rights it shall hold that
        benefit, payment or distribution to the extent necessary to enable all amounts which may be or
        become payable to a Guaranteed Party by the Debtors under or in connection with its Guaranteed
        Documents to be repaid in full on trust for that Guaranteed Party and shall promptly pay or transfer
        the same to the that Guaranteed Party.

10.     Release of Debtors' right of contribution

        If any Debtor (a Retiring Debtor) ceases to be a Debtor then on the date such Retiring Debtor
        ceases to be a Debtor:




                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                  194


                                                                                                   1238
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                           (Explanatory Statement) Pg 1240 of 1648



        (a)     that Retiring Debtor is released by each other Debtor from any liability (whether past,
                present or future and whether actual or contingent) to make a contribution to any other
                Debtor arising by reason of the performance by any other Debtor of its obligations under
                each Guaranteed Document; and

        (b)     each other Debtor waives any rights it may have by reason of the performance of its
                obligations under each Guaranteed Document to take the benefit (in whole or in part and
                whether by way of subrogation or otherwise) of any rights of a Guaranteed Party under that
                Guaranteed Document or of any other security taken pursuant to, or in connection with, that
                Guaranteed Document where such rights or security are granted by or in relation to the
                assets of the Retiring Debtor.

11.     Additional security

        This guarantee is in addition to and is not in any way prejudiced by any other guarantee or security
        now or subsequently held by any Guaranteed Party.

12.     Guarantee Limitations

        This Schedule 6 is subject to the Guarantee Limitations.




                                                                                                          ٢

0101521-0000029 UKO3: 2000745137.14                  195


                                                                                                1239
      20-12433-scc          Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                              (Explanatory Statement) Pg 1241 of 1648




                                                   SCHEDULE 7

                                          GUARANTEE LIMITATIONS

1.      Interpretation

        In this Schedule, a reference to a Debtor includes a Third Party Security Provider.

2.      General limitations

        Without limiting any specific exemptions set out below, this guarantee and any other guarantee,
        indemnity or assurance against loss in any Primary Debt Documents (including any Transaction
        Security) does not apply to any liability to the extent it would constitute unlawful financial assistance
        within the meaning of sections 678 or 679 of the Companies Act 2006 or any equivalent and
        applicable provisions under the laws of the jurisdiction of incorporation of the relevant Debtor.

3.      Germany

(a)     In this Clause 3:

        German Debtor means:

        (a)     any Debtor incorporated in Germany as a limited liability company (Gesellschaft mit
                beschränkter Haftung) (a German GmbH Debtor); or

        (b)     a limited partnership (Kommanditgesellschaft) in relation to which any general partner
                (persönlich haftender Gesellschafter) is a limited liability company (any such general
                partner is hereinafter referred to as a German GP Company) (such limited partnership is
                hereinafter referred to as a German KG Debtor).

        Guarantee means any guarantee and/or indemnity obligation of any German Debtor created under
        this Agreement or any other Primary Debt Documents.

        Net Assets means the amount of the German GmbH Debtor’s, or, where the German Debtor is a
        German KG Debtor, its German GP Company’s relevant assets (the calculation of which shall
        include all items set forth in Section 266(2) A, B, C, D and E of the German Commercial Code
        (Handelsgesetzbuch, HGB)) less:

        (a)     the German GmbH Debtor’s, or, where the German Debtor is a German KG Debtor, its
                German GP Company’s liabilities, the calculation of which shall include all items set forth
                in Section 266(3) B, C, D and E of the HGB including any costs for any Auditor’s
                Determination but such liabilities shall exclude:

                (i)         the liabilities under or relating to the Guarantee; and

                (ii)        any obligations (Verbindlichkeiten) of the German GmbH Debtor (and, in case of a
                            GmbH & Co. KG, of its German GP Company):

                (A)         owing to any member of the group or any other affiliated company which are
                            subordinated by law or by contract to any Indebtedness outstanding under this



                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                       196


                                                                                                     1240
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1242 of 1648



                         Agreement (including for the avoidance of doubt, obligations that would in an
                         insolvency be subordinated pursuant to Section 39 para 1 no 5 or Section 39 para 2
                         of the German Insolvency Code (Insolvenzordnung)) and including obligations
                         under guarantees for obligations which are so subordinated, unless a waiver of the
                         loan provided to the relevant German GmbH Debtor or, in the case of a GmbH &
                         Co. KG, of its German GP Company, would result in that member of the group
                         breaching its obligations under section 30 of the German Limited Liability
                         Companies Act (GmbH-Gesetz, GmbHG) or any similar provision of any other
                         jurisdiction applicable to it; and

                (B)      incurred by the German GmbH Debtor (and, in the case of a GmbH & Co.KG, of its
                         German GP Company) in wilful violation of any of the provisions of the Primary
                         Debt Documents; and

        (b)     any amounts which are subject to legal dividend payment constraints (Ausschüttungssperre)
                pursuant to Section 253(6), Section 268(8) or Section 272(5) HGB, in each case calculated
                in accordance with HGB (taking into account applicable case law on the calculation of net
                assets pursuant to Section 30 GmbHG) and accounting principles consistent with those
                applied in the preparation of the latest annual unconsolidated financial statements for that
                German GmbH Debtor (or, where the German Debtor is a German KG Debtor, its German
                GP Company.

        For the purpose of such calculation, the following balance sheet items shall be adjusted as follows:

        (i)     if the registered share capital of the German Debtor, or where the German Debtor is a
                German KG Debtor, of its German GP Company, is increased out of retained earnings
                (Kapitalerhöhung aus Gesellschaftsmitteln) after the date of this Agreement, such increase
                shall not be taken into account unless (i) such increase has been effected with the prior
                written consent of the Security Agent or is otherwise permitted under this Agreement or any
                other Primary Debt Documents and (ii) only to the extent it is fully paid up (voll eingezahlt);

        (ii)    the amount of any increase after the date of this Agreement of the German Debtor’s, or,
                where the German Debtor is a German KG Debtor, its German GP Company’s registered
                share capital which has been effected out of retained earnings (Kapitalerhöhung aus
                Gesellschaftsmitteln) without the prior written consent of the Security Agent shall be
                deducted from the registered share capital;

        (iii)   any accrual (Rückstellung) in respect of a potential enforcement of the Guarantee or any
                Security shall be disregarded; and

        (iv)    liabilities in relation to loans granted to, and other contractual liabilities incurred by, the
                German Debtor or as the case may be by its German GP Company, in willful (vorsätzlich) or
                grossly negligent (grob fahrlässig) violation of any Primary Debt Documents shall be
                disregarded.

(b)     In the case of a German Debtor the enforcement of the Guarantee against such German Debtor shall
        be limited if and to the extent that:

        (i)     such Guarantee secures the obligations or liabilities of:




                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                   197


                                                                                                   1241
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1243 of 1648



                (A)      the German Debtor’s, or in case of a German KG Debtor, any of its relevant German
                         GP Company’s, direct or indirect shareholder (upstream), or

                (B)      a direct or indirect subsidiary of a shareholder pursuant to paragraph (i) (but
                         excluding any direct or indirect subsidiary of the German Debtor (and, in the case of
                         a German KG Debtor, any direct or indirect subsidiary of its German GP Company))
                         (cross-stream); and

        (ii)    the enforcement of the Guarantee (x) would cause the Net Assets to be less than the
                respective share capital (Stammkapital) (Begründung einer Unterbilanz) or (y) (if the
                German GmbH Debtor’s, or, where the German Debtor is a German KG Debtor, its German
                GP Company’s Net Assets are already less than its respective registered share capital) would
                cause such deficit to be further increased (Vertiefung einer Unterbilanz).

(c)     In addition, the German Debtor and, where the German Debtor is a German KG Debtor, also its
        relevant German GP Company shall, if so requested by the Security Agent, realise, to the extent
        legally permitted, in a situation where after enforcement of the Guarantee the German Debtor, or,
        where the German Debtor is a German KG Debtor, its relevant German GP Company would not
        have Net Assets in excess of its respective registered share capital, any and all of its assets that are
        shown in the balance sheet with a book value (Buchwert) that is significantly lower than the market
        value of the asset if such asset is not necessary for the German Debtor’s or as the case may be its
        relevant German GP Company’s operational business (operativ nicht betriebsnotwendig).

(d)     The enforcement of the Guarantee shall initially be excluded if no later than fifteen (15) Business
        Days following a demand by the Security Agent to make a payment under the Guarantee, the
        managing directors on behalf of the German Debtor or, as the case may be, its German GP
        Company, have confirmed in writing to the Security Agent:

        (i)     to what extent the Guarantee granted hereunder has an upstream or cross-stream effect as
                described above; and

        (ii)    to which extent the Guarantee securing cross-stream and/or upstream obligations or
                liabilities as described above cannot be enforced as it would cause the Net Assets of the
                German Debtor, or, where the German Debtor is a German KG Debtor, its German GP
                Company to be less than its respective registered share capital (taking into account the above
                set out adjustments and realization duties),

        (the Management Determination) and such confirmation is supported by a reasonably satisfactory
        calculation provided the Security Agent shall in any event be entitled to enforce the Guarantee for
        any amounts where such enforcement would, in accordance with the Management Determination,
        not cause the German Debtor's, or, where the German Debtor is a German KG Debtor, its German
        GP Company's Net Assets to be less than (or to fall further below) the amount of its respective
        registered share capital (in each case as calculated and adjusted as set out above).

(e)     Following the Security Agent’s receipt of Management Determination, any further enforcement of
        the Guarantee (i.e. any enforcement to which the Security Agent is not already entitled to) shall be
        excluded for a period of no more than thirty (30) Business Days only. If the Security Agent receives
        within such thirty (30) Business Days period: (i) an up-to date balance sheet together with (ii) a
        determination in each case prepared by auditors of international standard and reputation appointed
        by the relevant German Debtor either confirming the Management Determination or setting out
        deviations from the Management Determination (the Auditor's Determination), the further


                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   198


                                                                                                    1242
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1244 of 1648



        enforcement of the Guarantee shall be limited, if and to the extent such enforcement would, in
        accordance with the Auditor's Determination cause the German Debtor's, or, where the German
        Debtor is a German KG Debtor, its German GP Company's Net Assets to be less than (or to fall
        further below) the amount of its respective registered share capital in each case as calculated and
        adjusted as set out above. If the German Debtor fails to deliver an Auditor's Determination within
        thirty (30) Business Days after receipt of the Management Determination, the Security Agent shall
        be entitled to enforce the Guarantee without any limitation or restriction.

(f)     If and to the extent (A) the net assets as determined by the Auditors' Determination are lower than
        the amount enforced in accordance with the Management Determination or (B) the Guarantee has
        been enforced without regard to the limitations set out above because (x) the Management
        Determination was not delivered within the relevant time frame or (y) the Auditors' Determination
        was not delivered within the relevant time frame but has been delivered within ten (10) Business
        Days following the due date for the delivery of the Auditors' Determination, the Security Agent shall
        without undue delay repay to the relevant German Debtor upon written demand of the relevant
        German Debtor any amount (if and to the extent already paid to the Creditors (or any of them)) in the
        case of (A) equal to the difference between the amount paid and the amount payable resulting from
        the Auditor's Determination, and in the case of (B), which the Security Agent would not have been
        entitled to enforce had the Management Determination and the Auditors' Determination been
        delivered in time provided such demand for repayment is made to the Security Agent within six
        months from the date the Guarantee is enforced. The Security Agent may withhold any amount
        received pursuant to an enforcement of the Guarantee until final determination of the amount of the
        net assets pursuant to the Auditor’s Determination.

(g)     The limitations set out in this Clause 3 shall not apply (or, as the case may be, shall cease to apply):

        (i)     if and to the extent any amounts borrowed under this Agreement are lent or on-lent to such
                German Debtor and/or, in case of a German KG Debtor, its relevant German GP Company
                or any of its respective subsidiaries from time to time if, in addition by virtue of the
                enforcement of the Guarantee the German Debtor, or as the case may be, its relevant
                German GP Company, has a recourse, indemnification, sharing of losses or other
                compensation claim against such lending affiliated company (verbundenes Unternehmen)
                within the meaning of Section 16, 17 or 18 of the German Stock Act (Aktiengesetz, AktG)
                or the lending direct or indirect shareholder of the German Debtor which could be set-off
                against such loan receivable or otherwise be used to settle or discharge such loan obligation
                and provided that the Security Agent has waived with binding effect on any Creditor the
                restrictions of any provision under any Primary Debt Documents restricting the right to set
                off claims against, or otherwise make use of the recourse, indemnification, sharing of losses
                or other compensation claim against such lending affiliated company (verbundenes
                Unternehmen) within the meaning of Section 16, 17 or 18 of the AktG or the lending direct
                or indirect shareholder of the German Debtor in order to settle or discharge such loan
                obligation vis-à-vis, such lending member of the lending affiliated company (verbundenes
                Unternehmen) within the meaning of Section 16, 17 or 18 of the AktG or the lending direct
                or indirect shareholder of the German Debtor; or

        (ii)    if and when a domination agreement (Beherrschungsvertrag) and/or profit absorption
                agreement (Gewinnabführungsvertrag) (either directly or through a chain of domination
                and/or profit absorption agreements) is or becomes effective between the relevant German
                Debtor (or, in case of a German KG Debtor, its German GP Company) as dependent entity
                (abhängiges Unternehmen) and:



                                                                                                                   ٢

0101521-0000029 UKO3: 2000745137.14                    199


                                                                                                     1243
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1245 of 1648



                (A)      in case of the German Debtor (or, in case of a German KG Debtor, its German GP
                         Company) is a subsidiary of the relevant obligor whose obligations are guaranteed
                         under the Guarantee, that obligor; or

                (B)      in case the German Debtor (or, in case of a German KG Debtor, its German GP
                         Company) is a sister company of the relevant obligor whose obligations are
                         guaranteed under the Guarantee, any joint (direct or indirect) parent company of the
                         German Debtor (or, in case of a German KG Debtor, its German GP Company) and
                         that obligor,

                as dominating entity (beherrschendes Unternehmen)) other than where and to the extent the
                existence of such domination agreement (Beherrschungsvertrag) and/or profit absorption
                agreement (Gewinnabführungsvertrag) does not result in the inapplicability of sentence 1 of
                paragraph 1 of Section 30 GmbHG (as stipulated by sentence 2 of such paragraph) with
                respect to the relevant payments under the Guarantee (including in respect of intermediate
                entities through which the relevant obligor whose obligations are guaranteed under the
                Guarantee is an indirect shareholder of the German Debtor, or as the case may be, its
                German GP Company);

        (iii)   if and to the extent the German Debtor holds on the date of the enforcement of the Guarantee
                a fully valuable and recoverable indemnity or claim for refund (vollwertiger Gegenleistungs-
                oder Rückgewähranspruch) against any of its direct or indirect shareholders or Subsidiaries
                of such shareholders (other than Subsidiaries of the German Debtor) with respect to the
                relevant payments under the Guarantee; or

        (iv)    if and to the extent for any other reason (including, without limitation, as a result of a change
                in the relevant rules of law) the deficit (Unterbilanz) referred to in paragraph (b) above does
                not constitute a breach of the German Debtor's obligations to maintain its registered share
                capital pursuant to §§ 30 et seq. GmbHG or does not result in a personal liability of the
                managing directors of the German Debtor pursuant to §§ 43, 31 GmbHG.

4.      Kingdom of Saudi Arabia law

(a)     The obligations of a Debtor incorporated in the Kingdom of Saudi Arabia (a KSA Debtor) under the
        Primary Debt Documents shall be limited to exclude any obligation to the extent that it would
        constitute an unlawful distribution to the partners or shareholders of that KSA Debtor or an
        otherwise unlawful use of proceeds or assets of that KSA Debtor, whether pursuant to article 10 of
        the Saudi Arabian companies regulations or any other applicable law (each being a Breach of Law).
        The Parties irrevocably agree that the obligations of a KSA Debtor under the Primary Debt
        Documents are limited to the maximum amount as will, after giving effect to all other contingent and
        fixed liabilities of that KSA Debtor, result in the obligations of that KSA Debtor under the Parent
        Debt Documents not constituting a Breach of Law.

(b)     Unless otherwise agreed by the Company and each KSA Debtor (without any need to amend this
        Agreement), the liability of a KSA Debtor under the Primary Debt Documents shall be limited to
        US$1,000,000,000 plus any unpaid amount of interest, fees, liability, costs and expenses under the
        Primary Debt Documents and the amount of any interest, default interest, costs and expenses related
        to the liabilities of the KSA Debtor.




                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                   200


                                                                                                    1244
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1246 of 1648



5.      Norway

(a)     The obligations of each Debtor incorporated in Norway (a Norwegian Debtor) under the Primary
        Debt Documents shall be limited by any mandatory provisions of law applicable to such Norwegian
        Debtor and be deemed to have been given only to the extent it does not violate Sections 8-7 and 8-10
        of the Norwegian Private Limited Liability Companies Act 1997 No. 44 (the Norwegian
        Companies Act) regulating unlawful financial assistance and other restricted loans, guarantees and
        joint and several liability as well as providing of security, and the liability of each Norwegian Debtor
        only applies to the extent permitted by such provisions of the Norwegian Companies Act. Any
        Norwegian Debtor’s obligations under the Primary Debt Documents shall, however, be interpreted
        so as to make it liable to the fullest extent permitted by the Norwegian Companies Act from time to
        time.

(b)     Unless otherwise agreed by the Company and each Norwegian Debtor (and following any such
        agreement this Agreement shall be deemed to be amended accordingly), the liability of a Norwegian
        Debtor under the Primary Debt Documents shall be limited to US$1,000,000,000 plus any unpaid
        amount of interest, fees, liability, costs and expenses under the Primary Debt Documents and the
        amount of any interest, default interest, costs and expenses related to the liabilities of the Norwegian
        Debtor.

6.      Security

        The limitations set out above shall apply mutatis mutandis to any Security provided by any Debtor
        under the Security Documents and to any guarantee, undertaking, obligation, indemnity and
        payment, including but not limited to, distributions, credits, loans and set-offs, pursuant to or
        permitted by the Primary Debt Documents in relation to a Debtor.

7.      Additional Debtors

        The guarantee of, and any Security granted by, any Debtor which becomes a party to this Agreement
        pursuant to Clause 26 (Changes to the Parties) is subject to any other limitations relating to that
        Debtor set out in the Accession Deed applicable to such Debtor.




                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   201


                                                                                                    1245
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1247 of 1648




                                               SCHEDULE 8

                                      AGREED SECURITY PRINCIPLES

This Schedule contains the principles that apply to all Primary Debt Documents including all Transaction
Security Documents. To the extent there is any inconsistency between the terms of any Primary Debt
Document and the terms set out in this Schedule, this Schedule shall prevail.

1.      GENERAL PRINCIPLES

(a)     The guarantees and Security to be provided will be given in accordance with certain Security
        principles (the Agreed Security Principles). This Schedule addresses the manner in which these
        Agreed Security Principles will affect the guarantees and Security proposed to be taken in relation to
        this transaction.

(b)     A reference to an Obligor in these Agreed Security Principles is a reference to the borrower or issuer
        of the applicable debt and each guarantor of that debt, and shall also be construed as a reference to a
        Third Party Security Provider where applicable.

(c)     These Agreed Security Principles embody a recognition by all parties that there may be certain legal
        and practical difficulties in obtaining effective guarantees and Security from the Company or any
        Restricted Subsidiary in jurisdictions in which it has been agreed guarantees and Security will be
        granted. In particular:

        (i)     general statutory limitations, financial assistance, corporate benefit, fraudulent preference,
                “earnings stripping”, “thin capitalisation” rules, tax restrictions, retention of title claims or
                other similar laws or regulations (or analogous restrictions) of any applicable jurisdiction
                may limit the ability of the Company or any Restricted Subsidiary to provide a guarantee or
                Security or may require that the guarantee or Security be limited by an amount or otherwise.
                If any such limit applies, the guarantees and Security provided will be limited to the
                maximum amount which the Company or any Restricted Subsidiary, as applicable, may
                provide having regard to applicable law (including any jurisprudence) and subject to
                fiduciary duties of management (a security interest will not be required if taking such
                Security would expose the directors of the relevant company to a material risk of personal
                liability);

        (ii)    certain supervisory board, works council or another external body's consent may be required
                to enable the Company or any Restricted Subsidiary to provide a guarantee or Security.
                Such guarantee and/or Security shall not be required unless such consent has been received
                provided that all reasonable endeavours have been used by the Company or Restricted
                Subsidiary, as applicable, to obtain the relevant consent;

        (iii)   a key factor in determining whether or not a guarantee or Security shall be taken is the
                applicable cost (including but not limited to adverse effects on interest deductibility and
                stamp duty, notarisation and registration fees) which shall not be disproportionate to the
                benefit to the creditors of obtaining such guarantee or Security;

        (iv)    the maximum guaranteed or secured amount may be limited to minimise stamp duty,
                notarisation, registration or other applicable fees, taxes and duties where the benefit of




                                                                                                               ٢

0101521-0000029 UKO3: 2000745137.14                   202


                                                                                                    1246
     20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 1248 of 1648



                 increasing the guaranteed or secured amount is disproportionate to the level of such fee,
                 taxes and duties;

        (v)      where there is material incremental cost involved in creating Security over all assets owned
                 by any Obligor in a particular category the principle stated in sub-paragraph (iii) above shall
                 apply and, subject to these Agreed Security Principles, only the material assets in that
                 category shall be subject to Security;

        (vi)     guarantees and Security will not be granted or the perfection of the Security granted will not
                 be required if it would restrict the ability of the Company or any Restricted Subsidiary to
                 conduct its operations and business in the ordinary course;

        (vii)    it is acknowledged that in certain jurisdictions it may be either impossible or impractical to
                 create Security over certain categories of assets in which event Security will not be taken
                 over such assets;

        (viii)   any assets subject to third party arrangements which are permitted by the finance documents
                 and which prevent those assets from being secured will be excluded from any relevant
                 security document;

        (ix)     the Company and its Restricted Subsidiaries will not be required to give guarantees or enter
                 into security documents if it would be likely to result in any risk that the directors and
                 officers of the relevant grantor of collateral or guarantees could be held to be (i) in breach of
                 their fiduciary duties and/or (ii), company or criminal law provided that the Company and
                 each Restricted Subsidiary, as applicable, shall use reasonable endeavours to overcome any
                 such obstacle;

        (x)      to the extent possible, all Security shall be given in favour of the Security Agent as one set
                 of Security and not the secured creditors individually unless second or third ranking Security
                 is required by local law. “Parallel debt”/”Joint and several creditorship” (as applicable)
                 provisions will be used where necessary and such provisions will be contained in this
                 Agreement and not the individual security documents unless required under local laws;

        (xi)     to the extent possible, there should be no action required to be taken by any Obligor in
                 relation to the guarantees or Security when any creditor assigns or transfers any of its
                 participation in the Liabilities to a new creditor;

        (xii)    no perfection action will be required in any jurisdiction other than the jurisdictions of
                 incorporation of the Obligors;

        (xiii)   other than in relation to the relevant security document itself or as otherwise set out in these
                 Agreed Security Principles, no perfection action will be required in relation to any assets the
                 subject of a floating charge;

        (xiv)    no title investigations or title insurance will be required;

        (xv)     unless granted under a global security document governed by the law of the jurisdiction of
                 an Obligor or under English law, New York law or Scottish law, all Security (other than
                 share Security over its subsidiaries that are also Obligors) shall be governed by the law of,
                 and shall secure assets located in the jurisdiction of, incorporation of that Obligor; and




                                                                                                                ٢

0101521-0000029 UKO3: 2000745137.14                     203


                                                                                                     1247
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                           (Explanatory Statement) Pg 1249 of 1648



        (xvi)   no Security will be required over investments/shares in joint ventures (or non-wholly-owned
                Restricted Subsidiaries) or the assets of joint ventures (or non-wholly-owned Restricted
                Subsidiaries) and no joint venture (or non-wholly-owned Restricted Subsidiary) will be
                required to provide a guarantee.

(d)     Subject to these Agreed Security Principles, an Obligor shall only be required to grant Security over
        shares, intercompany receivables owed by any member of the Group and material bank accounts.
        Obligors incorporated in England and Wales and Scotland shall also be required to grant floating
        charges.

(e)     No guarantee or Security will be required from a Restricted Subsidiary incorporated in a jurisdiction
        other than England, Scotland, Germany, Netherlands, Norway, Oman, Saudi Arabia and Russia or
        any other jurisdiction notified to the creditors (or representative on their behalf) in writing by the
        Company (an Agreed Security Jurisdiction), provided that no Security shall be granted by (or over
        the shares of) any original Obligor incorporated in Russia.

(f)     For the avoidance of doubt, in these Agreed Security Principles, “cost” includes registration taxes
        payable on the creation or for the continuance of any Security, stamp duties, taxes, out-of-pocket
        expenses, and other fees and expenses incurred by the relevant grantor of Security or any of its direct
        or indirect owners, subsidiaries or affiliates.

(g)     Any request for an Obligor to use its reasonable endeavours under these Agreed Security Principles
        shall only require that Obligor to use its reasonable endeavours for a period of 20 Business Days
        after which such obligation shall lapse.

2.      TERMS OF SECURITY DOCUMENTS

2.1     General

        The following principles will be reflected in the terms of any Security taken as part of this
        transaction:

        (a)     the Security will be first ranking to the extent possible;

        (b)     Security will not be enforceable until an Acceleration Event has occurred;

        (c)     any rights of set off will not be exercisable until an Acceleration Event has occurred;

        (d)     notification of pledges/charges over bank accounts will only be given to the bank holding the
                account to the extent it is necessary for the creation or perfection of the Security and doesn't
                restrict or prohibit the cash pooling arrangements to be implemented among the Company
                and its Restricted Subsidiaries or otherwise prevent it from retaining control over and the
                ability to operate such accounts freely; notices to account banks shall include a request for
                an acknowledgement by the account bank and the Company shall use its reasonable
                endeavours to obtain an acknowledgement from the relevant account bank to the extent that
                it is necessary for the creation or perfection of the security and doesn’t restrict or prohibit the
                cash pooling arrangements to be implemented by the Company and its Restricted
                Subsidiaries or otherwise prevent it from retaining control over the ability to operate such
                accounts freely;




                                                                                                                 ٢

0101521-0000029 UKO3: 2000745137.14                    204


                                                                                                      1248
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1250 of 1648



        (e)     notices to account banks shall not request the account bank to amend or waive the standard
                terms and conditions of the account bank and any acknowledgement provided by an account
                bank shall be permitted to include a permission for any prior security interests in favour of
                the account bank created or arising by operation of law or in its standard terms and
                conditions (including, as applicable, for the netting of credit and debit balances pursuant to
                current account netting arrangements) or in any cash pooling arrangement to remain in
                place;

        (f)     notification of receivables Security to debtors will only be given if an Acceleration Event
                has occurred (other than in respect of intra-group receivables owed by Debtors (as defined in
                the Intercreditor Agreement) to whom notice will be deemed to have been given pursuant to
                the Intercreditor Agreement);

        (g)     unless a security document specifies a later date, notices and other perfection steps are to be
                completed within ten Business Days after the date of the security document (or the date on
                which any security provider becomes a party to that security document);

        (h)     in relation to any asset which a security provider does not own on the date of a security
                document (or the date on which the security provider becomes a party to that security
                document) including the opening of a new material bank account, any notices or other
                perfection steps shall only be required to be given if the Company determines that (in the
                case of new bank accounts only) that such account is a material account or such asset is
                otherwise required to be secured under the security documents (other than under any floating
                charge), provided that the Company shall only be obliged to make such determination once
                in any calendar year); if the asset is Shares, the Company shall ensure that any notice,
                document, certificate or other requirement required to be sent, deposited or completed in
                respect of that asset in accordance with the terms of the relevant security document is sent,
                deposited or completed as soon as reasonably practicable after those Shares are acquired by
                the relevant Security Provider;

        (i)     the security documents should only operate to create Security rather than to impose new
                commercial obligations. Accordingly, they will not contain any representations or
                undertakings (such as in respect of title, insurance, information or the payment of costs) or
                provisions for default or penalty interest, tax gross-up or any indemnities unless these are
                representations or covenants required for the creation or perfection of the Security and if
                there is an equivalent representation or undertaking in any underlying facility agreement, the
                provisions included in the relevant security document shall be no more onerous;

        (j)     until an Acceleration Event has occurred, the Obligors shall be permitted to retain and to
                exercise voting rights to any shares secured by them in a manner which does not adversely
                affect the validity or enforceability of the Security or cause an Event of Default to occur and
                the Obligors shall be permitted to receive and retain dividends on secured shares/pay
                dividends upstream on secured shares;

        (k)     the Secured Parties shall only be able to exercise any power of attorney granted to them
                under the security documents following an Acceleration Event has occurred of any secured
                debt or failure to comply with a written request to fulfil a further assurance or perfection
                obligation within 20 business days of request;

        (l)     the security documents will permit disposals of assets (including pursuant to a merger,
                consolidation, reorganisation, winding up, securitisation or sale and leaseback) where such


                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                  205


                                                                                                   1249
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1251 of 1648



                disposal is permitted under the finance documents and will include an automatic release of
                the Security in respect of the assets the subject of such disposal and assurances for the
                Security Agent to do all things reasonably requested (at the cost of the Obligors) to effect
                any release of Security the subject of such a disposal;

        (m)     the security documents will not contain any provisions for default or penalty interest, tax
                gross-up or indemnity or any indemnification for costs, damages or liabilities that are more
                onerous or extensive than the equivalent provisions in the finance documents;

        (n)     to the extent any notice or other perfection documentation is required to be delivered under
                the security documents, the security documents will state that such notice or documentation
                will be delivered as soon as practicable and will only include a specified number of days for
                delivery of a notice or other perfection documentation if required in order for the relevant
                Security to be perfected in a relevant jurisdiction within an applicable time period
                established as a matter of law;

        (o)     if not otherwise required by law, upon complete and irrevocable satisfaction of the secured
                obligations and provided there are no actual or contingent liabilities to advance further
                monies, the Security Agent shall promptly thereafter, at the request and the cost and expense
                of the relevant grantor, release the secured asset;

        (p)     the security documents will not accrue interest on any amount in respect of which interest is
                accruing under the finance documents; and

        (q)     intercompany debt (other than proceeds loans) over which Security is granted will be freely
                transferable among the Company and its Restricted Subsidiaries (subject to limitations in the
                finance documents) and permitted to be capitalised up until the point of any Acceleration
                Event provided that, to the extent any debt is capitalised in a company the shares of which
                are subject to Security, the relevant Obligor will grant equivalent Security over the new
                shares following that capitalisation.

2.2     Specific terms to be included

(a)     Except to the extent a security document only creates Security over specific assets (and provided that
        paragraphs (i) to (ix) below shall not apply to the Company), each security document shall include
        an "excluded assets" clause (or other provisions having similar effect) so that the following assets are
        excluded from the Security (including any floating charge) and from the operation of any further
        assurance provisions:

        (i)     any asset in respect of which an Obligor is prohibited from creating a security interest by
                reason of any contract, licence, lease, instrument, regulatory constraint or other arrangement
                with a third party (including any asset in respect of which an Obligor is prohibited from
                creating a security interest without the prior consent of a third party), in each case, to the
                extent of that prohibition and only for so long as that prohibition is in existence or until
                consent has been received from the third party;

        (ii)    any asset which, if it becomes the subject of the Security would give a third party the right to
                terminate or otherwise amend any rights, benefits or obligations of an Obligor in respect of
                that asset or require an Obligor to take any action materially adverse to the interests of any
                member of the group, in each case, to the extent of that right and only for so long as that



                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   206


                                                                                                    1250
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1252 of 1648



                 right is in existence or until a waiver of the relevant term has been received from the third
                 party.

        (iii)    any shares or investment in any Unrestricted Subsidiary;

        (iv)     any asset subject to (or which becomes subject to) any security interest in favour of a third
                 party which is not prohibited by the terms of the secured debt documents (other than solely
                 as a result of the standard terms and conditions of any account bank);

        (v)      any cash constituting regulatory capital or customer cash or other restricted cash;

        (vi)     any bank account which is part of any cash-pooling arrangement (other than the cash-
                 pooling arrangement in place with HSBC on the date of this Agreement);

        (vii)    any hedging agreement;

        (viii)   any asset (including shares in a Restricted Subsidiary) of a member of the group that is a
                 "controlled foreign corporation" as defined in section 957(a) of the US Internal Revenue
                 Code or any asset (including shares) of a subsidiary of a "controlled foreign corporation", to
                 the extent that the asset would otherwise constitute a security asset in respect of any secured
                 liability owed by any member of the group that is a United States person, as that term is used
                 in section 956(d) of the US Internal Revenue Code; and

        (ix)     any asset representing more than 65 per cent. of the total combined voting power of all
                 classes of shares entitled to vote of (A) any "controlled foreign corporation" that is directly
                 owned for US federal income tax purposes by a US person (a First Tier CFC Subsidiary)
                 or (B) any US or non-US entity through which that First Tier CFC Subsidiary is owned, if
                 that entity is treated as a disregarded entity for US federal tax purposes.

(b)     Each security document shall include a clause confirming that, until the Security becomes
        enforceable, to the extent that any transaction or other matter is permitted or not prohibited by the
        terms of the secured debt documents, the security document shall not prohibit that transaction or
        other matter (and that transaction or other matter shall not constitute a breach of the security
        document) and no consent shall be required from the Security Agent under the security document in
        connection with that transaction or other matter. In particular, before the Security becomes
        enforceable, to the extent that the transaction or other matter is permitted by the terms of the other
        secured debt documents, each Obligor shall have the right to:

        (i)      deal with any security asset and all contractual counterparties; and

        (ii)     amend, waive, terminate or allow to lapse any right, benefit or obligation in respect of any
                 security asset (including agreeing to surrender or terminate any contract or to the closure of
                 any bank account).

(c)     If the Security Agent so requests (acting reasonably), an Obligor shall use reasonable endeavours to
        obtain any consent necessary to enable any material asset excluded under paragraph (a)(i) or (a)(ii)
        above to be the subject of the relevant Security unless:

        (i)      it could reasonably be expected to materially adversely affect its commercial reputation or
                 interests or its ability to conduct its operations and business in the ordinary course as
                 otherwise permitted by the relevant security document;


                                                                                                              ٢

0101521-0000029 UKO3: 2000745137.14                   207


                                                                                                       1251
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1253 of 1648



        (ii)    to do so could reasonably be expected to place its commercial relationships with third parties
                in jeopardy; or

        (iii)   it would be required to pay any fees, costs or expenses which are disproportionate to the
                value of the relevant asset.




                                                                                                            ٢

0101521-0000029 UKO3: 2000745137.14                  208


                                                                                                  1252
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1254 of 1648




                                               SCHEDULE 9

                                       LOCAL LAW PROVISIONS

1.      DUTCH LAW TERMS

1.1     Interpretation

        In this Agreement, where it relates to a Dutch person or the context so requires, a reference to:

        (a)     The Netherlands means the European part of the Kingdom of the Netherlands and Dutch
                means in or of The Netherlands;

        (b)     Dutch Civil Code means the Burgerlijk Wetboek of The Netherlands;

        (c)     works council means each works council (ondernemingsraad) or central or group works
                council (centrale of groeps ondernemingsraad) having jurisdiction over that person;

        (d)     a necessary action to authorise includes any action required to comply with the Works
                Councils Act of The Netherlands (Wet op de ondernemingsraden), followed by an
                unconditional, neutral or positive advice (advies) from the works council of that person
                which, if conditional, contains conditions which can reasonably be complied with and would
                not cause and are not reasonably likely to cause a breach of any term of any Transaction
                Document;

        (e)     constitutional documents means the articles of association (statuten) and deed of
                incorporation (akte van oprichting) and an up-to-date extract of registration of the Trade
                Register of the Dutch Chamber of Commerce;

        (f)     a security interest or security includes any mortgage (hypotheek), pledge (pandrecht),
                retention of title arrangement (eigendomsvoorbehoud), right of retention (recht van retentie),
                right to reclaim goods (recht van reclame) and any right in rem (beperkt recht) created for
                the purpose of granting security (goederenrechtelijke zekerheid);

        (g)     a winding-up, administration or dissolution includes declared bankrupt (failliet verklaard)
                or dissolved (ontbonden);

        (h)     a moratorium includes surseance van betaling and a moratorium is declared includes
                surseance verleend;

        (i)     any procedure or step taken in connection with insolvency proceedings includes that person
                having filed a notice under Section 36 of the Tax Collection Act of The Netherlands
                (Invorderingswet 1990);

        (j)     a liquidator includes a curator or a beoogd curator;

        (k)     an administrator includes a bewindvoerder or a beoogd bewindvoerder;

        (l)     an attachment includes a beslag; and




                                                                                                            ٢

0101521-0000029 UKO3: 2000745137.14                   209


                                                                                                    1253
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                           (Explanatory Statement) Pg 1255 of 1648



        (m)     a director means a managing director (bestuurder) and board means its managing board
                (bestuur).

1.2     Other provisions

        Each Party acknowledges any third party stipulation included in any Security Document governed by
        Dutch law.

2.      GERMAN LAW TERMS

2.1     Interpretation

        In this Agreement, where it relates to a person incorporated in Germany or the context so requires, a
        reference to:

        (a)     the German Civil Code means the Bürgerliches Gesetzbuch;

        (b)     the German Insolvency Code means the Insolvenzordnung;

        (c)     the German Limited Liabilities Companies Act means the Gesetz betreffend die
                Gesellschaften mit beschränkter Haftung;

        (d)     a winding-up, administration or dissolution (and each of these terms) includes any action
                taken by a competent court set out in section 21 of the German Insolvency Code or where a
                competent court institutes or rejects (for reason of insufficiency of its funds to implement
                such proceedings (Abweisung mangels Masse)) insolvency proceedings against it (Eröffnung
                des Insolvenzverfahrens);

        (e)     a person being insolvent or bankrupt includes that person being in the state of
                Zahlungsunfähigkeit pursuant to section 17 of the German Insolvency Code or in the state of
                Überschuldung pursuant to section 19 of the German Insolvency Code, to the extent this
                would require such person to file for insolvency;

        (f)     a person being unable to pay its debts includes that person being in a state of
                Zahlungsunfähigkeit pursuant to section 17 of the German Insolvency Code;

        (g)     a receiver, liquidator, administrator, administrative receiver includes an
                Insolvenzverwalter, a preliminary insolvency administrator (Vorläufiger Insolvenz-
                verwalter), a Zwangsverwalter, a custodian or creditor's trustee (Sachwalter) or a
                preliminary custodian or creditor's trustee (vorläufiger Sachwalter);

        (h)     director includes any statutory legal representative(s) (organschaftlicher Vertreter), a
                managing director (Geschäftsführer) or member of the board of directors (Vorstand);

        (i)     a disposal includes (A) a Verfügung, (B) the entry into an agreement upon a priority notice
                (Auflassungsvormerkung), (C) an agreement on the transfer of title to a property
                (Auflassung) in whole or part and (D) the partition of an ownership in a property
                (Grundstücksteilung);

        (j)      gross negligence means grobe Fahrlässigkeit and wilful misconduct means Vorsatz;




                                                                                                           ٢

0101521-0000029 UKO3: 2000745137.14                 210


                                                                                                 1254
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                           (Explanatory Statement) Pg 1256 of 1648



        (k)     insolvency proceedings includes any insolvency proceedings (Insolvenzverfahren) pursuant
                to the German Insolvency Code; and

        (l)     merger includes any corporate measure contemplated by the German Transformation Act
                (Umwandlungsgesetz) as well as any other corporate act by which several entities are
                consolidated with the result of one entity becoming the universal legal successor
                (Gesamtrechtsnachfolger) of the other; and

        (m)     self-dealing and multi-representation means Insichgeschäfte and Mehrfachvertretung
                pursuant to section 181 of the German Civil Code.

2.2     Other provisions

(a)     If any release or discharge (or prohibition on any discharge) or any restriction on exercising any
        rights under this Agreement (including, without limitation, any restriction under Clause 9 of this
        Agreement) would cause any current or former director of any member of the Group incorporated in
        Germany (or in case of a member of the Group established in Germany as a limited partnership with
        a limited liability company incorporated under German law as its sole general partner (GmbH& Co
        KG), the directors of its general partner) to incur personal criminal or civil liability (including
        without limitation according to sections 30 and/or section 43 of the German Limited Liability
        Companies Act), that release, discharge (or prohibition on any discharge) or restriction shall not
        apply.

(b)     To the extent that any Primary Liabilities of a Debtor incorporated in Germany (a German Debtor)
        would, in an insolvency of that German Debtor, be subordinated pursuant to Section 39 para. 1 no. 5,
        Section 39 para. 2 or Section 135 of the German Insolvency Code or prejudice the validity or
        enforceability of any Transaction Security or guarantee and/or indemnity provided to any Creditor
        pursuant to the Debt Documents in any way, the relevant Creditor of those Primary Liabilities shall
        be deemed not to be a Primary Creditor and/or a Secured Party under any Transaction Security
        Document and it shall not benefit from the guarantee or indemnity or from any turnover and/or
        equalisation provisions applicable between Primary Creditors.

3.      RUSSIAN LAW TERMS

3.1     Interpretation

        In this Agreement, where it relates to a person incorporated in the Russian Federation or the context
        so requires, a reference to:

        (a)     Russian Bankruptcy Law means the Federal Law of the Russian Federation No. 127-FZ
                "On Insolvency (Bankruptcy)" dated 26 October 2002;

        (b)     any amalgamation, demerger, merger or corporate reconstruction or similar terms will
                be deemed to include merger (sliyaniye), accession (prisoedinyeniye), division
                (razdelyeniye), separation (vydelyeniye), transformation (preobrazovaniye) or any other
                company reorganisation (reorganizatsiya obschestva), as these terms are construed under
                Russian law;

        (c)     an analogous procedure or step taken in the Russian Federation in relation to an Obligor
                incorporated in the Russian Federation includes any of the following events as each is
                defined in and understood by the Russian Bankruptcy Law:


                                                                                                           ٢

0101521-0000029 UKO3: 2000745137.14                 211


                                                                                                 1255
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1257 of 1648



                (i)      the implementation of rehabilitation (sanatsiya);

                (ii)     the appointment of a liquidation commission (likvidatsionnaya komissiya) or a
                         liquidator or a similar officer;

                (iii)    adopting a resolution by its board of directors or its shareholders or participants to
                         file a bankruptcy petition or a petition for its liquidation with a court or arbitrazh
                         court;

                (iv)     filing of a petition for bankruptcy or liquidation by an Obligor incorporated in the
                         Russian Federation or by a third party with any court or any arbitrazh court (or
                         before any agency authorised to accept and consider the same);

                (v)      the institution of supervision (nablyudeniye), external management (vneshneye
                         upravleniye), financial rehabilitation (finansovoye ozdorovleniye) or bankruptcy
                         management (konkursnoye proizvodstvo);

                (vi)     the appointment of any administrative manager (administrativniy upravlayushiy)
                         including a temporary manager (vremenniy upravlayushiy), external manager
                         (vneshniy upravlayushiy), bankruptcy manager (konkursniy upravlayushiy) or a
                         similar officer;

                (vii)    the convening or announcement of an intention to convene a meeting of creditors for
                         the purposes of considering an amicable settlement (mirovoye soglasheniye) or the
                         entry into any other voluntary arrangement with creditors;

                (viii)   the institution of any other insolvency proceedings recognised by Russian law; or

                (ix)     the taking of any decision on liquidation or actual liquidation by any court or any
                         extra-judicial liquidation or analogous act in respect of it by any governmental,
                         regulatory or supervisory body of the Russian Federation; and

        (d)     in relation to a person incorporated in the Russian Federation, to any share, shares or
                common stock includes any participation interest(s) (dol(ya)(i) uchastiya).

3.2     Other provisions

        The Debtors, the Third Party Security Providers and the Security Agent hereby agree that Articles
        364 to 367 of the Civil Code of the Russian Federation shall not apply to the relations between them.




                                                                                                             ٢

0101521-0000029 UKO3: 2000745137.14                   212


                                                                                                   1256
        20-12433-scc                       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                                             (Explanatory Statement) Pg 1258 of 1648




                                                           SIGNATORIES

[FORM OF SIGNATURE BLOCKS TO BE DETERMINED]

The Company

EXECUTED AS A DEED by
[                                                      ]
acting by



........................................
Director



........................................
Director/Secretary



[OR

EXECUTED AS A DEED by
[                                                      ]
acting by



………………………..
Director

In the presence of:

Witness’s signature:                       …………………………..

Name:                                      …………………………..

Address:                                   …………………………..]




                                                                                                          ٢

0101521-0000029 UKO3: 2000745137.14                            213


                                                                                                 1257
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                                          (Explanatory Statement) Pg 1259 of 1648




Original Debtors and Intra-Group Lenders

EXECUTED AS A DEED by
ABBOT GROUP LIMITED
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:



EXECUTED AS A DEED by
ABBOT HOLDINGS LIMITED
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:



EXECUTED AS A DEED by
KCA DEUTAG (LAND RIG) LIMITED
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:



                                                                                                       ٢

0101521-0000029 UKO3: 2000745137.14                         214


                                                                                              1258
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                                          (Explanatory Statement) Pg 1260 of 1648




EXECUTED AS A DEED by
KCA DEUTAG ALPHA LIMITED
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:



EXECUTED AS A DEED by
KCA DEUTAG CASPIAN LIMITED
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:



EXECUTED AS A DEED by
KCA DEUTAG DRILLING GROUP LIMITED
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:




                                                                                                       ٢

0101521-0000029 UKO3: 2000745137.14                         215


                                                                                              1259
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                                          (Explanatory Statement) Pg 1261 of 1648




EXECUTED AS A DEED by
KCA DEUTAG UK FINANCE PLC
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:



EXECUTED AS A DEED by
KCA EUROPEAN HOLDINGS LIMITED
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:



EXECUTED AS A DEED by
ABBOT VERWALTUNGSGESELLSCHAFT MBH
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:




                                                                                                       ٢

0101521-0000029 UKO3: 2000745137.14                         216


                                                                                              1260
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                                          (Explanatory Statement) Pg 1262 of 1648




EXECUTED AS A DEED by
BENTEC GMBH DRILLING AND OILFIELD SYSTEMS
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:



EXECUTED AS A DEED by
KCA DEUTAG DRILLING GMBH
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:



EXECUTED AS A DEED by
KCA DEUTAG GMBH
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:




                                                                                                       ٢

0101521-0000029 UKO3: 2000745137.14                         217


                                                                                              1261
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                                          (Explanatory Statement) Pg 1263 of 1648




EXECUTED AS A DEED by
KCA DEUTAG TIEFBOHRGESELLSCHAFT MBH
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:



EXECUTED AS A DEED by
KCA DEUTAG EUROPE B.V.
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:



EXECUTED AS A DEED by
KCA DEUTAG NEDERLAND B.V.
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:




                                                                                                       ٢

0101521-0000029 UKO3: 2000745137.14                         218


                                                                                              1262
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                                          (Explanatory Statement) Pg 1264 of 1648




EXECUTED AS A DEED by
ABBOT HOLDINGS NORGE AS
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:



EXECUTED AS A DEED by
KCA DEUTAG DRILLING NORGE AS
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:



EXECUTED AS A DEED by
KCA DEUTAG DRILLING OFFSHORE SERVICES AS
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:




                                                                                                       ٢

0101521-0000029 UKO3: 2000745137.14                         219


                                                                                              1263
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                                          (Explanatory Statement) Pg 1265 of 1648




EXECUTED AS A DEED by
KCA DEUTAG HOLDINGS NORGE AS
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:



EXECUTED AS A DEED by
KCA DEUTAG MODU OPERATIONS AS
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:



EXECUTED AS A DEED by
KCA DEUTAG OFFSHORE AS
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:




                                                                                                       ٢

0101521-0000029 UKO3: 2000745137.14                         220


                                                                                              1264
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                                          (Explanatory Statement) Pg 1266 of 1648




EXECUTED AS A DEED by
KCA DEUTAG ENERGY INTERNATIONAL LLC
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:



EXECUTED AS A DEED by
KCA DEUTAG ENERGY LLC
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:



EXECUTED AS A DEED by
KCA DEUTAG DRILLING LLC
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:




                                                                                                       ٢

0101521-0000029 UKO3: 2000745137.14                         221


                                                                                              1265
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                                          (Explanatory Statement) Pg 1267 of 1648




EXECUTED AS A DEED by
KCA DEUTAG RUSSIA LLC
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:



EXECUTED AS A DEED by
KCA DEUTAG GULF DRILLING LIMITED COMPANY
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:



EXECUTED AS A DEED by
KCA DEUTAG DRILLING LIMITED
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:




                                                                                                       ٢

0101521-0000029 UKO3: 2000745137.14                         222


                                                                                              1266
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                                          (Explanatory Statement) Pg 1268 of 1648




EXECUTED AS A DEED by
KCA DEUTAG TECHNICAL SUPPORT LIMITED
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:



EXECUTED AS A DEED by
SET DRILLING COMPANY LIMITED
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:




                                                                                                       ٢

0101521-0000029 UKO3: 2000745137.14                         223


                                                                                              1267
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                                          (Explanatory Statement) Pg 1269 of 1648




Original Third Party Security Provider and Subordinated Creditor

EXECUTED AS A DEED by
[ENGLISH NEWCO 2]
acting by
[SIGNATURE BLOCK TO BE CONFIRMED]



...............................................

Address:

Email:

Attention:




                                                                                                       ٢

0101521-0000029 UKO3: 2000745137.14                         224


                                                                                              1268
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                                          (Explanatory Statement) Pg 1270 of 1648




The Security Agent

LUCID TRUSTEE SERVICES LIMITED



...............................................
Authorised Signatory

Address: 6th Floor, No 1 Building 1-5 London Wall Buildings, London Wall, London, United Kingdom,
EC2M 5PG

Fax: + 44 2030024691 / + 44 844 507 0945

Attention: Lucid Agency and Trustee Services Limited (Email: deals@lucid-ats.com)




                                                                                                       ٢

0101521-0000029 UKO3: 2000745137.14                         225


                                                                                              1269
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                                          (Explanatory Statement) Pg 1271 of 1648




The Senior Secured Notes Trustee

LUCID TRUSTEE SERVICES LIMITED



...............................................
Authorised Signatory

Address: 6th Floor, No 1 Building 1-5 London Wall Buildings, London Wall, London, United Kingdom,
EC2M 5PG

Fax: + 44 2030024691 / + 44 844 507 0945

Attention: Lucid Agency and Trustee Services Limited (Email: deals@lucid-ats.com)




                                                                                                       ٢

0101521-0000029 UKO3: 2000745137.14                         226


                                                                                              1270
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                                          (Explanatory Statement) Pg 1272 of 1648




Original Super Senior Facility Lenders

FIRST ABU DHABI BANK PJSC

By:



...............................................

Address:

Email:

Attention:



LLOYDS BANK PLC

By:



...............................................

Address:

Email:

Attention:




                                                                                                       ٢

0101521-0000029 UKO3: 2000745137.14                         227


                                                                                              1271
        20-12433-scc                    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                                          (Explanatory Statement) Pg 1273 of 1648




Initial Cash Management Provider

HSBC UK BANK PLC

By:



...............................................

Address:

Email:

Attention:




                                                                                                       ٢

0101521-0000029 UKO3: 2000745137.14                         228


                                                                                              1272
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                 (Explanatory Statement) Pg 1274 of 1648



                                 PART 6

                JERSEY NEWCO INVESTMENT AGREEMENT




                                   206
                                                                     1273
  20-12433-scc          Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                          (Explanatory Statement) Pg 1275 of 1648
Weil, Gotshal & Manges
110 Fetter Lane
London EC4A 1AY
+44 20 7903 1000 main tel
+44 20 7903 0990 main fax
weil.com




                                           ● 2020




                                    DEED OF INVESTMENT


                                          relating to


                                   KELLY TOPCO LIMITED




                                                                              1274
    20-12433-scc                  Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                                                       Exhibit D
                                    (Explanatory Statement) Pg 1276 of 1648


                                                                TABLE OF CONTENTS



                                                                                                                                                                       Page



1          INTERPRETATION ................................................................................................................................... 1
2          AGREEMENT TO SUBSCRIBE .............................................................................................................. 1
3          COMPLETION ............................................................................................................................................ 2
4          WARRANTIES ............................................................................................................................................ 3
5          INVESTMENT APPRAISA L.................................................................................................................... 3
6          CORPORATE GOVERNANCE ............................................................................................................... 4
7          RIGHTS AND RESTRICTIONS ATTACHING TO SHARES ........................................................... 7
8          PROVISION OF INFORMATION ......................................................................................................... 10
9          CONDUCT OF THE GROUP ................................................................................................................. 12
10         NON-EXECUTIVE DIRECT ORS AND CHAIRPERSON AND FORM OF APPROVA L......... 17
11         EXIT............................................................................................................................................................. 18
12         SHARE TRANSFERS .............................................................................................................................. 19
13         DRA G-ALONG.......................................................................................................................................... 20
14         TAG-A LONG ............................................................................................................................................. 22
15         SQUEEZE-OUT......................................................................................................................................... 23
16         LISTING RULES....................................................................................................................................... 25
17         COMPLIANCE COVENANTS............................................................................................................... 25
18         DEED OF ADHERENCE......................................................................................................................... 26
19         FEES AND COSTS ................................................................................................................................... 26
20         CONFIDENTIALITY ............................................................................................................................... 26
21         PUBLICITY................................................................................................................................................ 27
22         NOTICES .................................................................................................................................................... 27
23         TRANSFER OF RIGHTS AND OBLIGATIONS................................................................................ 28
24         ENTIRE A GREEMENT, AM ENDMENT AND TERMINATION .................................................. 28
25         MISCELLANEOUS .................................................................................................................................. 29
26         THIRD PARTY RIGHTS ......................................................................................................................... 31
27         GOVERNING LAW AND JURISDICTION ........................................................................................ 32
SCHEDULE 1 THE SHAREHOLDERS .............................................................................................................. 33
SCHEDULE 2 THE COMPANY, MIDCO AND BIDCO ................................................................................. 35
           Part 1 THE COMPANY............................................................................................................................ 35
           Part 2 MIDCO............................................................................................................................................. 36
           Part 3 BIDCO.............................................................................................................................................. 37
                                                                                     i




                                                                                                                                                                 1275
  20-12433-scc                 Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                                    Exhibit D
                                 (Explanatory Statement) Pg 1277 of 1648


                                                        TABLE OF CONTENTS

                                                                  (continued)

                                                                                                                                               Page



SCHEDULE 3 COMPLETION MATTERS......................................................................................................... 38
SCHEDULE 4 AUDIT COMMITTEE AND REMUNERATION COMMITTEE TERMS OF
              REFERENCE ......................................................................................................................... 39
           Part 1 AUDIT COMMITTEE TERMS OF REFERENCE .................................................................. 39
           Part 2 REMUNERATION COMMITTEE TERMS OF REFERENCE............................................. 40
SCHEDULE 5 PROVISION OF INFORMATION............................................................................................. 41
           Part 1 A LL SHAREHOLDERS ............................................................................................................... 41
           Part 2 1% HOLDERS & MAJOR SHAREHOLDERS ........................................................................ 44
SCHEDULE 6 CONDUCT OF THE GROUP ..................................................................................................... 46
           Part 1 POSITIVE OBLIGATIONS ......................................................................................................... 46
           Part 2 BOARD RESERVED MATTERS............................................................................................... 48
           Part 3 SHAREHOLDER RESERVED MATTERS ............................................................................. 50
           Part 4 SHAREHOLDER SUPER RESERVED MATTERS ............................................................... 52
SCHEDULE 7 DEED OF ADHERENCE............................................................................................................. 53
SCHEDULE 8 DEFINITIONS AND INTERPRETATION .............................................................................. 55




                                                                          ii




                                                                                                                                          1276
  20-12433-scc          Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                          (Explanatory Statement) Pg 1278 of 1648




Agreed Form documents:

Articles
Initial Business Plan




                                                                              1277
    20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                          (Explanatory Statement) Pg 1279 of 1648


THIS AGREEMENT has been EXECUTED AND DELIVERED AS A DEED on                                                2020
between the following parties

    (1)    Kelly Topco Limited, a private company limited by shares incorporated in Jersey (registered
           number 132385) whose registered office is at 47 Esplanade, St Helier, Jersey JE1 0BD, Channel
           Islands (“Company”);

    (2)    Kelly Holdco 1 Limited, a private company limited by shares incorporated in England
           (registered number 12922288) whose registered office is at 1 Park Row, Leeds, England,
           England, LS1 5AB (“Midco”);

    (3)    Kelly Holdco 2 Limited, a private company limited by shares incorporated in England
           (registered number 12922637) whose registered office is at 1 Park Row, Leeds, England,
           England, LS1 5AB (“Bidco”);

    (4)    The Persons whose names, addresses and authorised e-mail addresses are set out in Sch ed u le 1
           (together with the Holding Period Trustee the “Shareholders” or individually a
           “Shareholder”); and

    (5)    Lucid Issuer Services Limited, a company incorporated in England (registered number
           05098454) whose registered office is at Tankerton Works, 12 Argyle Walk, London, England,
           WC1H 8HA (“Holding Period Trustee”).

          WHEREAS

(A)       Bidco will acquire the entire issued share capital of Alpha following completion of the Scheme.

(B)       The Shareholders have agreed to release, pursuant to the terms of the Scheme, a proportion of t h e
          debt owed to them by Reporting Group members for the issue of A Ordinary Shares in the
          Company, which will result in a number of intercompany balances being created between those
          Reporting Group members who issued the debt to the Shareholders , which will be owed
          ultimately to the Company (the “Release”).

(C)       This Deed contains the terms of matters concerning the Company and the operation of the Group
          in the future.

IT IS AGREED as follows:

1         INTERPRETATION

          In this Deed, unless the context requires otherwise, the expressions set out in Schedule 8 hav e t h e
          meanings set out in that Schedule.

2         AGREEMENT TO SUBSCRIBE

Subscription

2.1       The subscription for the A Ordinary Shares must be made by way of the Release.

Registration

2.2       Upon the Release referred to in clause 2.1, the Company will, subject to receipt of KYC and a
          valid instruction from the proposed Shareholder, immediately register each Shareholder as the
          fully paid holder of the A Ordinary Shares subscribed for by, or transferred to it (as the case may
          be) under clause 2.1. If, prior to the Effective Date, any person does not (a) comply with the KYC
          requirements of the Company’s Jersey registrar to the satisfaction of the Company’s Jersey

                                                        1




                                                                                                       1278
    20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                         (Explanatory Statement) Pg 1280 of 1648


        registrar; or (b) complete an account holder letter or lender claim form (as applicable) together
        with a Deed of Adherence (if such Shareholder has not already executed this Deed) in each case to
        the satisfaction of the Holding Period Trustee (acting in that capacity or in its capacity as
        information agent, as applicable), such person’s A Ordinary Shares shall be issued or transferred
        to, and held by the Holding Period Trustee until such time as the above requirements are satisfied ,
        whereupon the Holding Period Trustee agrees to transfer such A Ordinary Shares promptly to such
        person. The Company shall pay the fees of the Holding Period Trustee in connection with such
        transfers.

3       COMPLETION

Place and time of Completion

3.1     Subject to the provisions of this Deed, Completion will occur on the signing of this Deed in
        London or at any other place in the United Kingdom or on such other date as approved in writing
        by Major Shareholder Majority.

Completion matters

3.2     On Completion the acts described in Schedule 3 (if not already effected to the reasonable
        satisfaction of the Board) will be done, and each Major Shareholder undertakes to exercise its
        voting rights and use any and all other lawful powers vested in it as a shareh older of the Comp an y
        as may be required to approve the matters (which are subject to shareholder approval) set out in
        Schedule 3.

Management Incentive Plan

3.3     Subject to consent first having been obtained in accord ance with clause 9.3 and Part 2 of Schedule
        6:

        (a)     each party agrees to approve any resolution and sign any documentation in connection
                with implementing a new management incentive plan which has been approved by the
                Board pursuant to clause 9.3 and paragraph 8 of Part 2 of Schedule 6 (the “Management
                Incentive Plan”), including but not limited to authorising the new issuance of up to [●] A
                Ordinary Shares, [●] B Ordinary Shares and [●] C Ordinary Shares pursuant to the
                Management Incentive Plan and procuring that any amendments to this Deed and/ or the
                Articles required to implement the Management Incentive Plan or the changes to the
                Management Incentive Plan are given effect;

        (b)     any and all reasonable fees, costs and expenses associated with implementing or making
                any material changes to the Management Incentive Plan shall be borne by the Company ;
                and

        (c)     each party hereby appoints the Company (acting by any Director) to act as its true and
                lawful attorney, or failing that its agent, and in its name or otherwise and on its behalf
                with full power to exercise all its rights and do such acts on its behalf which, in the
                absolute discretion of the Company acting reasonably and at the direction of the Board,
                are required in order to implement the Management Incentive Plan or the changes to the
                Management Incentive Plan, or any matter set out in clause 3.2, including but not limited
                to:

                (i)      receiving notice of, attending and voting at any general meeting of the
                         shareholders of the Company, including any meeting of the members of any
                         particular class of shareholder of the Company, and all or any adjournment of
                         such meetings;

                (ii)     signing any resolution as a registered holder of Shares;
                                                     2




                                                                                                    1279
    20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                          (Explanatory Statement) Pg 1281 of 1648


                (iii)     completing and returning proxy cards, consents to short notice and any other
                          documents required to be signed by the registered holder of Shares; and

                (i v)     otherwise executing, delivering and doing all deeds, instruments and acts in its
                          name insofar as may be done in its capacity as a registered holder of Shares.

3.4     The power of attorney or agency in Clause 3.3(c) is granted by way of security for each party’s
        rights and obligations purs uant to Clause 3.3(a) and shall be irrevocable save to the extent agreed
        in writing by a Major Shareholder Majority.

4       WARRANTIES

Reliance on Warranties

4.1     In consideration of the Shareholders agreeing to subscribe for A Ordinary Shares under this Deed ,
        each of the Shareholders in respect of itself only severally warrants to each other Shareholder an d
        the Company (for itself and for its successors in title), as at the Signing Date and as at Completion,
        that:

        (a)     it is validly incorporated or organised (as applicable), in existence and duly registered
                under the laws of its country of incorporation or organisation;

        (b)     it has taken all necessary action and has all requisite power and authority to enter into an d
                perform this Deed and the other Transaction Documents to which it is or will be a party in
                accordance with their respective terms;

        (c)     this Deed and each other Transaction Document to which it is or will be a party
                constitutes (or will, when executed, constitute) valid, legal and binding obligations of it in
                accordance with its terms;

        (d)     it is not insolvent or unable to pay its debts within the meaning of any laws relating to
                insolvency binding upon the Shareholder, nor has it filed an application for bankruptcy o r
                liquidation, nor has the Shareholder received notice that a third party has filed any such
                application for bankruptcy or liquidation against or with respect to it; and

        (e)     the execution and delivery of this Deed and each other Transaction Document to which it
                is or will be a party by it and the performance of and compliance with their terms and
                provisions will not conflict with or result in a breach of, or constitute a default under, its
                constitutional documents, any agreement or instrument to which it is a party or by which
                it is bound or any law, regulation or court order that applies to it or its property.

5       INVESTMENT APPRAISAL

Independent assessment and, in each case, no duty of care

5.1     Each Shareholder agrees with each other Shareholder that:

        (a)     it has not relied, and is not relying, on any appraisal, recommendation, advice or
                information in relation to the Group or the directors of a Group member given by, carried
                out or effected by, or on behalf of, the Shareholders or any Affiliate of a Shareholder in
                connection with its decision to enter into this Deed and the transactions contemplat ed b y
                this Deed;

        (b)     it has made its or his own investigations and appraisals into and assessment of t h e Gro u p
                and none of the Shareholders nor any Affiliate of a Shareholder has any liability to the
                other party in connection with its decision to enter into this Deed and the transactions
                contemplated by this Deed other than as expressly set out in this Deed; and
                                                      3




                                                                                                     1280
    20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                          (Explanatory Statement) Pg 1282 of 1648


        (c)     it is owed no duty of care or other obligation by the Shareholders or any Affiliate of a
                Shareholder in connection with its decision to enter into this Deed and the transactions
                contemplated by this Deed.

Not a client of the Shareholders

5.2     Each of the Company, Midco and Bidco acknowledges and confirms that:

        (a)     it is not being treated as a client of any Shareholder (or an Affiliate of any Shareholder);
                and

        (b)     neither any Shareholder nor any Affiliate of any Shareholder is responsible to it for
                providing the protections afforded to such person’s clients or advising it in relation to th is
                Deed and the transactions contemplated by this Deed.

No regulated activity

5.3     Each of the Company, Midco and Bidco agrees that neither the appointment of an Non-Executive
        Director, Chairperson or other director nor the giving of advice by any such person in his capacit y
        as a director of a Group member is to be taken as constituting the regulated activity of providing
        investment advice either by such person or by the appointing Shareholders (or a person connected
        with such Shareholders), nor is the appointment or the giving of such advice to be treated as
        causing a Group member to be a client of the appointing Shareholders (or an Affiliate of any
        Shareholder).

6       CORPORATE GOVERNANCE

Quorum and Voting

6.1     The quorum for meetings, including any adjourned meetings of the Directors s hall be a majority of
        the Directors. If a meeting of the Board is not quorate, it shall be adjourned to the same time on
        the date which is no less than two but no greater than ten Business Days following the date o f t h e
        original meeting.

6.2     Each director shall have one vote. In the event of a deadlock the Chairperson shall have the
        casting vote. Save in respect of any Board Reserved Matter, decisions of the Board shall be t aken
        by a simple majority of those Directors present and voting at the meeting.

Non-Executi ve Directors

6.3     In addition to all other rights the Substantial Shareholders may have as Shareholders, each
        Substantial Shareholder is entitled by written notice to the Company, to request that new direct o rs
        are appointed to the Board, by proposing a list of independent directors for appointment to the
        board (a “Slate”). Upon receipt of a Slate from a Substantial Shareholder, the Company will
        promptly send the Slate to all Major Shareholders, who may either, if they are a Substantial
        Shareholder or are acting together such that as a group they constitute a Substantial Sh areh o ld er,
        (i) propose an alternative Slate within 10 Business Days of receipt, or (ii) waive the 10 Business
        Day period. Within two Business Days of expiry of the initial 10 Business Day period or receipt of
        waivers from the Major Shareholders, as the case may be, the Company (or failing which the
        Major Shareholders) shall circulate any Slate(s) to the Major Shareholders for approval by Major
        Shareholder Majority. Once approved the appointment shall be automatic, subject only to receipt
        by the Jersey registrar of KYC. A maximum of one Slate may be approved at any one time, and
        the nominating Substantial Shareholder(s) shall be entitled to vote on the proposed Slate(s),
        including the Slate which that Substantial Shareholder has itself proposed. If a Slate is not
        approved or is rejected in favour of a differing Slate, the Substantial Shareholder who proposed
        such Slate may not nominate a further Slate for a period of 12 months. If a Slate is acc epted, the
        independent directors named therein shall be appointed and any existing independent director who
                                                      4




                                                                                                     1281
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                           Exhibit D
                       (Explanatory Statement) Pg 1283 of 1648


       is not named on the Slate shall be removed from office. For the avoidance of doubt, a Substantial
       Shareholder who has a Slate approved shall not be prohibited from proposing future Slate(s)
       unless and until any such Slate(s) are rejected. Each director appointed in accordance with this
       clause 6.3 will be a “Non-Executi ve Director”.

6.4    Notwithstanding the provisions of clause 6.3, if the Slate proposed is accompanied by, or takes the
       form of, a resolution already passed by a Major Shareholder Majority, such appointments (and any
       resignations) shall become effective automatically upo n delivery of the resolution to the
       Company.

Chairperson

6.5    In addition to all other rights the Major Shareholders may have as Shareholders, any Major
       Shareholder is entitled by written notice to the Company from time to time to propose the
       appointment of any Non-Executive Director as the Chairperson. The Company shall, within four
       Business Days of receipt of such notice, circulate a resolution to the Major Shareholders to
       approve or reject the appointment of such Chairperson by Major Shareholder Majority.

6.6    The Company must pay or procure the payment by another Group member) to the Non-Executive
       Directors and Chairperson each year market-standard fees for each such Director as are proposed
       by the Remuneration Committee and approved by the Major Shareholder Majority, together with
       any reasonable, documented expenses properly incurred by the Non-Executive Directors and
       Chairperson in proper fulfilment of their duties and in accordance with the Company’s expenses
       policy.

6.7    Any Director may be removed from office at any time by a decision of the Major Shareholder
       Majority, provided that this clause 6.7 shall be without prejudice to the terms and conditions of
       their employment with any Group member.

Observer

6.8    Any Substantial Shareholder may from time to time appoint an observer (the “Observer”) to
       attend meetings of the Board (and its committees). The Observer must be given (at the same time
       as the relevant directors) notice of all meetings of the directors and all agendas, min utes and ot h er
       papers relating to those meetings. The Observer may speak at meetings and require business to be
       added to the agenda but may not in any circumstances vote on any matter. The Company must
       reimburse all reasonable, documented expenses properly incurred by the Observer in in proper
       fulfilment of their duties and in accordance with the Company’s expenses policy .

CEO and CFO

6.9    The Parties confirm that the Group’s CEO and CFO from time to time shall both be appointed as
       directors of the Company and, subject at all times to applicable law and regulation, each
       subsidiary which, in the reasonable opinion of the Board is material to the Group from time to
       time.

Audit Committee

6.10   The Shareholders agree to procure that the Company procures that there is a committee of the
       Board called the audit committee (the “Audit Committee”) which will comprise the Chairperson,
       the CEO, the CFO and two other Non-Executive Directors and whose terms of reference (and
       powers and authorities) will be those set out in Part 1 of Schedule 4 (or otherwise as may be
       varied by the Board with the prior written approval of the Major Shareholder Majority). The
       Board shall have discretion to appoint and remove any Non-Executive Director member of the
       Audit Committee. The quorum necessary for the transaction of business by the Audit Committee
       is a majority of its Non-Executive members.

                                                     5




                                                                                                     1282
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                      (Explanatory Statement) Pg 1284 of 1648


Remuneration Committee

6.11   The Shareholders agree to procure that the Company procures that there is a committee of the
       Board called the remuneration committee (the “Remuneration Committee”) which will comprise
       the Chairperson and two other Non-Executive Directors. The terms of reference (and powers and
       authorities) of the Remuneration Committee will be those set o ut in Part 2 of Schedule 4 (or
       otherwise as may be varied by the Board with the prior written approval of the Major Shareholder
       Majority). The Board shall have discretion to appoint and remove any member of the
       Remuneration Committee. The quorum necessary for the transaction of business by the
       Remuneration Committee is a majority of its members. A Non-Executive Director shall not
       participate in any discussions or decision of the Remuneration Committee in respec t of his own
       salary, remuneration or other benefits and for such purposes the quorum shall be two Non-
       Executive Directors. The CEO and CFO will be invited to attend meetings of the Remuneration
       Committee save where the matter being discussed relates to his own salary, remuneration or other
       benefits.

Board meetings and notice of Board meetings

6.12   Board meetings shall be held at least six times during the period of 12 months starting on the date
       of this Deed, with no longer than three months between each Board meeting, and following such
       period Board meetings shall take place at least once per quarter. All Board meetings shall be held
       in the United Kingdom. The Company shall send each Director, including each Executive
       Director and Non-Executive Director:

       (a)     so far as is reasonably practicable to do so and save to the extent waived by both at least
               half of the appointed Non-Executive Directors, not less than 10 Business Days’ advance
               notice of each meeting of the Board or of a committee of the Board (including th e Audit
               Committee and the Remuneration Committee) and not less than three Business Days
               before such meeting an agenda of the business to be transacted at such meeting (to g et h er
               with all papers to be circulated or presented to the same and no other business shall be
               transacted at such meeting without the consent of a majority of the Non -Executive
               Directors then present; and

       (b)     as soon as practicable after each such meeting, a copy of the minutes ,

               provided however, no Executive Director who ceases to be an employee of any Group
               member or who is suspended from employment shall be notified or entitled to participate
               in Board meetings or any meeting of any committee of the Board or receive a copy of
               Board papers or minutes of Board meetings or of meetings of any committee of the Board.

Appointment to subsidiary undertaking boards and committees

6.13   If a resolution is passed by a Major Shareholder Majority , each Shareholder shall direct that the
       Board and the Company, to the extent permitted by applicable law procure that some or all of the
       Non-Executive Directors are appointed to the board of directors (or equivalent body) of any Group
       member other than the Company and to any committee (or equivalent body) of a Group member
       (including the Audit Committee and the Remuneration Committee), but, for the avoidance of
       doubt, no additional remuneration shall be payable to such appointed Non -Executive Directors.




                                                   6




                                                                                                  1283
    20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                           (Explanatory Statement) Pg 1285 of 1648


Tax residence

6.14      The Parties intend that each of the Company, Midco and Bidco are and will be solely resident for
          Tax purposes in the United Kingdom. The Parties further agree that the Company, Midco and
          Bidco will be governed in a manner to ens ure each of those companies’ residence for Tax
          purposes remains solely in the United Kingdom.

7         RIGHTS AND RESTRICTIONS ATTACHING TO SHARES

7.1       The rights and restrictions attaching to the A Ordinary Shares are as set out in this clause 7.

Income

7.2       The monies which are available for distribution by the Company shall be distributed in accordance
          with the Law by way of distribution in accordance with Article [15.2].

Capital

7.3       Upon a winding-up of the Company, or any other return of capital, the assets of the Company
          remaining after payment of its debts and liabilities and of the costs, charges and expense s of s u ch
          winding-up or return of capital shall be divided in accordance with Article [15.3].

Sale or Listing

7.4       On a Sale or Listing, including any Proposed Drag-Along Sale or Proposed Tag-Along Transfer
          the proceeds of Sale or Listing of the issued share capital must be applied in the same manner as
          for capital set out in clause 7.3.

Voting – aggregation of shareholdings

7.5       If a Shareholder together with its Affiliates would constitute a Major Shareholder, and such
          Shareholders have elected to aggregate their holdings, such group shall nominate one of their
          number (the “Major Shareholder Nominee”) to act as nominee on behalf of that Shareholder and
          its Affiliates, and (except to the extent already provided pursuant to Schedule 3) within three
          Business Days of such nomination provide the Transfer Agent with the name of that Major
          Shareholder Nominee, confirmation of the Shareholders in respect of which the Major
          Shareholder Nominee has been nominated to act as nominee and the contact details of the Major
          Shareholder Nominee, in each case, for the Major Shareholder Nominee to act, vote, attend
          meetings and make decisions on their behalf; and following such election the non -nominee
          Shareholders shall not be entitled to act, vote, attend meetings or make decisions regarding their
          own Shareholdings. Once aggregated, holdings may not be disaggregated unless transferred to
          non-Affiliates or the Shareholders notify the Transfer Agent that they are no longer affiliated .

Determination of voting thresholds

7.6       If the Major Shareholder(s) hold in aggregate 30% or more of the A Ordinary Shares in issue,
          then:

          (a)     each Major Shareholder Nominee and Major Shareholder, if no election has been made:

                  (i)      is entitled to receive notice of, and to attend and vote at, general meetings of the
                           Company; and

                  (ii)     who is an individual (present in person or by proxy) or a corporate entity (present
                           by a duly authorised representative or by proxy) or, if not present as aforesaid,
                           whose beneficiary is present in person, by authorised representative or proxy, has:

                                                        7




                                                                                                       1284
 20-12433-scc          Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                         (Explanatory Statement) Pg 1286 of 1648


                         (A)     on a show of hands, one vote; or

                         (B)     on a poll, one vote for each Ordinary Share of which that person (taken
                                 together with their Affiliates if a Major Shareholder Nominee) is the
                                 holder;

       (b)      holders of A Ordinary Shares who hold less than 5% of the A Ordinary Shares in issue
                shall not be entitled to receive notice of, attend or vote at general meetings of the
                Company.

7.7     If there are no Major Shareholders , then the 5% threshold for qualification as a Major Shareholder
        shall be reduced to such percentage as would deliver no fewer than three Major Shareholders.

7.8     If the Major Shareholder(s) in aggregate hold less than 30% of the A Ordinary Shares in issue,
        then each holder of A Ordinary Shares:

       (a)      is entitled to receive notice of, and to attend and vote at, general meetings of the
                Company; and

       (b)      who is an individual (present in person or by proxy) or a corporate entity (present by a
                duly authorised representative or by proxy) or, if n ot present as aforesaid, whose
                beneficiary is present in person, by authorised representative or proxy, has:

                (i)      on a show of hands, one vote; or

                (ii)     on a poll, one vote for each Ordinary Share of which that person (taken together
                         with their Affiliates if a Major Shareholder Nominee) is the holder,

        and each matter expressed herein or in the Articles as requiring Major Shareholder Majority
        approval shall be determined by the passing of a resolution by a majority, or where required by the
        Law, 66⅔, of the A Ordinary Shares in issue.

7.9     Notwithstanding the provisions of clauses 7.5 to 7.8 all holders of A Ordinary Shares shall be
        entitled to vote in respect of the Shareholder Super Reserved Matters and on a resolution of the
        Company pursuant to clause 9.2.

Prevention of unintentional control

7.10    Each person who actively acquires (through transfer or subscription) further A Ordinary Shares
        after Completion shall be responsible for: (i) determining whether any anti-trust or foreign direct
        investment filings need to be made in respect of such acquisition(s); and (ii) obtaining all required
        consents, approvals and acknowledgements before proceeding with any such acquisition(s).

7.11    Neither the Company nor its Transfer Agent shall be required to register any transfer of Shares or
        proceed with any issue of Shares (as applicable) in clause 7.10 ab ove unless and until all such
        required consents, approvals and acknowledgements (as applicable) have been obtained.

7.12    If:

       (a)      a Major Shareholder at any time makes an election pursuant to clause 7.13;

       (b)      any Major Shareholder(s) sells such number of A Ordinary Shares after Completion; or

       (c)      any person would be transferred or issued A Ordinary Shares on Completion,

        and which would, in the case of any of (a), (b) and (c) lead to one or more Major Shareholders
        gaining control of 25% or more of the A Ordinary Shares eligible to vote (each such Major
                                                     8




                                                                                                    1285
 20-12433-scc          Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                         (Explanatory Statement) Pg 1287 of 1648


        Shareholder being a “Controlling Shareholder”), then immediately prior to any such election,
        sell down, issue or acquisition the 5% threshold (subject to any adjustment that may have
        previously been made pursuant to this clause 7.12) for voting rights on A Ordinary Shares shall
        automatically be deemed to have been reduced to such a level that: (i) the potentially Controlling
        Shareholder does not become a Controlling Shareholder; (ii) any Shareholder holding less than
        5% of the voting rights on A Ordinary Shares does not, by way of operation of this clause 7.12,
        hold 5% or more of the voting rights on A Ordinary Shares; and (iii) any Shareholder holding 5%
        or more but less than 25% of the voting rights on A Ordinary Shares does not, by way of operation
        of this clause 7.12, vary its percentage of voting rights on Ordinary Shares unless it has previously
        consented to the same, until the earlier of:

       (d)      provided the relevant merger clearance or foreign direct investment approval or
                acknowledgement has been obtained, that potentially Controlling Shareholder notifying
                the Company that it wishes to be a Controlling Shareholder; or

       (e)      other Shareholders increasing their shareholding such that the potentially Controlling
                Shareholder ceases to be a potentially Controlling Shareholder,

        whereupon, in the case of each of (a) and (b), the 5% threshold for voting rights shall be
        automatically reinstated (subject to any adjustment that may have previously been made purs u an t
        to this clause 7.12 which shall be retained).

Voluntary capping of voting rights

7.13    Major Shareholders, at any time by notice to the Company, elect to have the votes attrib utable to
        its A Ordinary Shares capped at a percentage set out in such notice, and the votes of the other
        Major Shareholders will be increased accordingly.

Notification of shareholdings

7.14    Each Shareholder shall, at Completion and promptly following any chang e thereafter, notify the
        Transfer Agent of the identity of its Affiliates who are also Shareholders.

7.15    If as a result of any change in the shareholding of any Shareholder which, when taken with the A
        Ordinary Shares held by its Affiliates, would alter its status such that it (together with its
        Affiliates) would become, or cease to be, any of the following: (i) a Major Shareholder; (ii) a 5%
        Shareholder; (iii) a Substantial Shareholder; (iv) a Controlling Shareholder; (v) a Super Majority
        Holder; (vi) a holder of either 50%, 60%, 70% or 80% of A Ordinary Shares in the Company; or
        (vii) a 1% Holder, the Company shall procure that the Transfer Agent, notifies the Major
        Shareholders and the Company within three Business Days to ensure appropriate steps are taken
        regarding voting rights.

7.16    The Company shall procure that the Transfer Agent notifies each Shareholder whose voting righ t s
        have been adjusted of their adjusted voting right percentage in accordance with clauses 7.12 and to
        7.13 as soon as reasonably practicable, and in any event within four Business Days of such
        adjustment.

        Class Rights

7.17    If there is more than one class of Shares in issue at any time, any amendment to the rights of any
        class may be passed by Ordinary Resolution.




                                                     9




                                                                                                    1286
    20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                        (Explanatory Statement) Pg 1288 of 1648


8       PROVISION OF INFORMATION

Specific information to be provided

8.1     Subject to clauses 8.2 and 8.3, Company agrees to provide to the Shareholders (and to procure that
        each other Group member provides) the information set out in Part 1 of Schedule 5.

8.2     Each Shareholder who together with its Affiliates holds over 1% of the A Ordinary Shares at
        Completion (a “1% Holder”), may elect to receive the information set out in Part 2 of Schedule 5
        for a period of 18 months following Completion. The Company shall provide this information
        provided that each such electing shareholder has first entered into a confidentiality agreement,
        including any applicable standstill provisions, on terms which are satisfactory to the Board (a
        “Confidentiality Agreement”). Each 1% Holder may continue to receive such information, for
        so long as it is a 1% Holder, if during the initial 18 month period it makes a further election to
        receive non-public information and either extends the term of its existing, or enters into a further,
        Confidentiality Agreement. For the avoidance of doubt, the rights of 1% Holders pursuant to this
        clause 8.2 are personal and are not rights attaching to the A Ordinary Shares.

8.3     A Shareholder who is not a 1% Holder shall only be entitled t o make an election to receive the
        information set out in Part 2 of Schedule 5, if together with their Affiliates, such Shareholder is a
        Major Shareholder. The Company shall provide this information provided that each such electing
        shareholder has entered into a Confidentiality Agreement and for so long as such Shareholder is a
        Major Shareholder.

Right to appoint investigating accountants

8.4     If: (i) the Company at any time fails in any material respect to perform any of its obligations under
        clause 8.1; or (ii) the Major Shareholders have reasonable grounds to suspect the affairs of any
        Group member have been conducted in an improper way or that the books and records of any
        Group member have not been maintained properly, in the case of each of (i) and (ii) a Major
        Shareholder Majority (without prejudice to any remedies or rights which the Shareholders may
        have in respect of any such non-performance) is entitled to appoint an independent accoun t an t o f
        their own choosing to investigate the affairs of the Group or of one or more Group members with
        a view to obtaining the information which was not supplied. If such accountant is appointed:

        (a)     the Company agrees to provide (and to procure that each relevant Group member, and (s o
                far as it is able to do so) any other person, provides), to the Major Shareholders and to t h e
                accountant, such assistance and co-operation (including full and unrestricted access to th e
                accounting books and records of the Group) as the accountant and/or Major Shareholder
                Majority from time to time request; and

        (b)     the reasonable costs of and incidental to any such appointment, and value added tax on
                them, must be paid by the Company within 10 Business Days of the presentation of the
                relevant invoice.

Disclosure of information by Shareholders

8.5     Each of the Shareholders may disclose on a confidential basis any information relating to a Group
        member, except for material, non-public information (“MNPI”)(which such information the
        Company shall mark as MNPI on its face and notify the Shareholders of the same at the time of
        disclosure), whether such information is received from a Group member, Non-Executive Director
        or Observer to:

        (a)     an Affiliate of that Shareholder;

        (b)     any general partner, limited partner, manager, trustee or nominee of, or investor or
                prospective investor in, that Shareholder;
                                                     10




                                                                                                     1287
20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                   (Explanatory Statement) Pg 1289 of 1648


    (c)   a body corporate or other person, partnership or fund (including any unit trust) and/or an y
          investor or prospective investor therein:

          (i)      which is advised, or the assets of which are managed (whether solely or jointly
                   with others), from time to time by that Shareholder or by an Affiliate of that
                   Shareholder or by the general partner, trustee, nominee, manager of or adviser to
                   that Shareholder; or

          (ii)     in respect of which that Shareholder or any of its Affiliates is a general partner;

    (d)   a Co-Investment Scheme or a person holding or entitled to the benefit of A Ordinary
          Shares under a Co-Investment Scheme;

    (e)   any director, employee, officer or agent of the Shareholders or any person falling within
          this clause 8.5, who is reasonably required to receive such information in the performan ce
          of their role;

    (f)   any sponsor, underwriter or broker for the purposes of facilitating an Exit (subject to such
          person first having executed a confidentiality undertaking in favour of the Company (on
          behalf of itself and as trustee for each Group member) in a form reasonably acceptable to
          the Board);

    (g)   provided that such disclosure has first been approved by Major Shareholder Majority:

          (i)      any of the Group’s current or proposed bankers or financiers from time to time
                   (subject to such person first having executed a confidentiality undertaking in
                   favour of the Company (on behalf of itself and as trustee for each Group member)
                   in a form reasonably acceptable to the Board);

          (ii)     a potential purchaser of shares or other securities in a Group member (except for
                   A Ordinary Shares and/or Debt Instruments , for this purpose including the
                   Reinstated Bonds) or of assets (or the whole or part of the undertaking) of a
                   Group member (subject to such person first having executed a confidentiality
                   undertaking in favour of the Company (on behalf of itself and as trustee for each
                   Group member) in a form reasonably acceptable to the Board);

    (h)   a potential purchaser of A Ordinary Shares and/or Debt Instruments (for this purpose
          including the Reinstated Bonds) in accordance with the transfer provisions of clause 12
          (subject to such person first having executed a confidentiality undertaking in favour of the
          Company (on behalf of itself and as trustee for each Group member) in a form reasonably
          acceptable to the Board);

    (i)   provided that such person has either: (i) entered into a confidentiality agreement on
          substantially similar terms to the confidentiality undertakings set out herein; or (ii) is
          subject to professional rules of confidentiality, a professional adviser to a person falling
          within this clause 8.5;

    (j)   a person to whom it is required to pass the information (i) by law or (ii) by any rule of, or
          by, any regulatory body or authority or any Tax Authority or (iii) in connection with an
          audit function; and

    (k)   any Tax Authority to the extent reasonably required to be disclosed for the purposes of
          that Shareholder’s Tax affairs.




                                               11




                                                                                               1288
    20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                        (Explanatory Statement) Pg 1290 of 1648


Information to be included in prospectus

8.6     Each party consents to the disclosure of information, to the extent required by applicable law, ru le
        or regulation (including the rules of an applicable investment exchange) concerning the Group and
        its assets in any document which must be published to effect an Exit and in any other document
        which a Major Shareholder Majority approves.

8.7     The Shareholders consent to the disclosure of information to the extent required by applicable law,
        including for know-your-customer information required in connection with bond issuances or
        future financings of the Group.

9       CONDUCT OF THE GROUP

Positive undertakings

9.1     The day to day management of the bus iness of each Group member will be carried out by the
        Board and the Company agrees with the Shareholders (to the extent it is legally able to do so) t h at
        it will act, and will procure (save as otherwise provided in this Deed) that each Group member
        acts, in accordance with Part 1 of Schedule 6.

9.2     The Company shall procure (to the extent it is legally able to do so) that no Group member takes
        or fails to take any action that is reasonably likely to (in the reasonable opinion of the Company’s
        legal counsel, in consultation with the Company’s accountants, auditors and/or actuary, to the
        extent necessary) give rise to the exercise of the Pensions Regulator’s powers under section 38 of
        the Pensions Act 2004, without the prior consent of the Shareholders by way of a special
        resolution of the Company (where all Shareholders vote on such resolution).

Negative undertakings

9.3     The Company agrees with the Shareholders (for itself only) that, except as provided in this Deed,
        it will not and, to the extent it is legally able to do so, will procure that no Group member will do,
        or agree to do, any of the acts set out in Parts 2, 3 or 4 of Schedule 6 without the consent specified
        in that Schedule.

9.4     Where a matter set out in Part 3 of Schedule 6 has been approved by the requisite consent
        specified therein, all other Shareholders having voting rights undertake to vote in favour of any
        resolution to give effect to the matter for which consent has been given.

Pre-Emption Rights

9.5     Subject to clause 9.3, if a Group Member proposes to or a Major Shareholder Majority requires a
        Group Company to issue any new Group Shares or Debt Instruments (the “New Group Shares or
        New Debt Instruments”) no such New Group Shares or New Debt Instruments shall be so issued
        unless such issuance is made in accordance with clauses 9.5 to 9.10 (inclusive), save where claus e
        9.11 applies, and the Shareholders and the Company shall procure that:

        (a)     the New Group Shares or New Debt Instruments shall be offered for subscription in cash
                at the same time and on the same terms to each Shareholder, each Shareholder being
                offered such percentage of each class of New Group Shares or New Debt Instruments as
                is equal to its pro rata proportion of A Ordinary Shares and/or debt securities (as
                applicable in relation to the Group Shares or Debt Instruments being offered) immediately
                prior to such offer (or as nearly as may be) (“Share or Debt Instrument Proportion”) on
                the basis that each Shareholder may take up all or none of the New Group Shares or New
                Debt Instruments offered to it;




                                                     12




                                                                                                     1289
 20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                        (Explanatory Statement) Pg 1291 of 1648


      (b)     subject to the New Issue Subscription Price having been determin ed in accordance with
              clause 9.10 below, each offer shall be made by notice from the relevant Group Member
              (the “Issue Notice”) specifying:

              (i)       the number of New Group Shares or New Debt Instruments to which the relevant
                        Shareholder is entitled (pursuant to clause 9.5(a));

              (ii)      the New Issue Subscription price per New Share or New Debt Instrument
                        (established in accordance with clause 9.10 below); and

              (iii)     the time (being not less than 15 Business Days from the date of the Issue Notice)
                        within which the offer (if not irrevocably accepted in writing) will be deemed to
                        have been declined (the “Pre-emption Period”).

9.6   By no later than the expiry of the Pre-emption Period, each Shareholder may by notice in writing
      to the Company (the “Acceptance Notice”) exercise the right to subs cribe for all of the New
      Group Shares or New Debt Instruments on the terms set out in the Issue Notice. Once given, an
      Acceptance Notice shall be irrevocable and binding. Each Shareholder who irrevocably accepts
      the offer in accordance with this clause 9.6 shall, in addition to such acceptance, confirm either:

      (a)     that it would irrevocably accept, on the same terms, New Group Shares or New Debt
              Instruments (specifying a maximum number) that are not accepted by other Shareholders
              (“Excess New Group Shares or New Debt Instruments”); or

      (b)     that it would not accept any Excess New Group Shares or New Debt Instruments,

      (and, if a Shareholder who accepts the offer fails to give a confirmation in the terms of (a) or (b), it
      shall be deemed to have made a confirmation in the terms of (b));

9.7   Any Shareholder who does not accept the offer in accordance with clause 9.6 within the Pre-
      emption Period shall be deemed to have irrevocably declined the offer in full.

9.8   Promptly following, and no later than the date that is five Business Days after, the expiry of the
      Pre-emption Period, the Company shall:

      (a)     determine the allocation of New Group Shares or New Debt Instruments as follows:

              (i)       Excess New Group Shares or New Debt Instruments (if any) shall be allocated to
                        each Shareholder who has indicated that it shall accept Excess New Group Shares
                        or New Debt Instruments, pro rata to the Share or Debt Instrument Proportions of
                        all those Shareholders who have indicated that they would accept Excess New
                        Group Shares or New Debt Instruments (discounting those Shareholders which
                        did not apply for Excess New Group Shares or New Debt Instruments and
                        provided that no Shareholder shall be allocated more than the maximu m number
                        of Excess New Group Shares or New Debt Instruments that it has indicated it is
                        willing to accept);

              (ii)      if, after the first allocation of Excess New Group Shares or New Debt
                        Instruments, there remain Excess New Group Shares or New Debt Instruments
                        which have not been allocated (the “Remaining Excess New Group Shares or
                        New Debt Instruments”) and one or more Shareholders have indicated in their
                        response to the Issue Notice that they shall accept more Excess New Group
                        Shares or New Debt Instruments than they have been allocated (the “Remaining
                        Shareholders”), the Remaining Excess New Group Shares or New Debt
                        Instruments shall be allocated to the Remaining Shareholders pro rata to the
                        Share or Debt Instrument Proportions (or as nearly as may be) of the Remaining
                        Shareholders (discounting each Shareholder that is not a Remaining Shareholder
                                                    13




                                                                                                     1290
 20-12433-scc          Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                         (Explanatory Statement) Pg 1292 of 1648


                         and Remaining Excess New Group Shares or New Debt Instruments shall
                         continue to be allocated on this basis until either: (i) all Remaining Excess New
                         Group Shares or New Debt Instruments are allocated; or (ii) all requests for
                         Remaining Excess New Group Shares or New Debt Instruments have been
                         satisfied (provided, in each case, that no Shareholder shall be allocated more than
                         the maximum number of Remaining Excess New Group Shares or New Debt
                         Instruments that it has indicated it is willing to accept);

               (iii)     if, after the allocation of the Remaining Excess New Group Shares or New Debt
                         Instruments there remains Remaining Excess New Group Shares or New Debt
                         Instruments which have not been allocated, those unallocated Remaining Excess
                         New Group Shares or New Debt Instruments may be allocated by the Board to
                         third parties; and

               (i v)     where any allocation of New Group Shares or New Debt Instruments pursuant to
                         this clause 9.8 would result in a fractional allotment of New Group Shares or
                         New Debt Instruments, the board of the relevant Group Member may, in its
                         absolute discretion, round up or down such fractional allotments so that the offers
                         or allotments of New Group Shares or New Debt Instruments by the relevant
                         Group Member are of whole numbers of New Group Shares or New Debt
                         Instruments;

       (b)     shall give notice in writing to each Shareholder of:

               (i)       its allocation of New Group Shares or New Debt Instruments in accordance with
                         this clause 9.8;

               (ii)      the aggregate amount payable by each such Shareholder calculated by reference
                         to the New Issue Subscription Price per New Share or Debt Instrument (the
                         “Aggregate Subscription Price”); and

               (iii)     the date on which the Aggregate Subscription Price is to be provided to the
                         Company, provided that date is not less than 15 Business Days after the expiry o f
                         the Pre-emption Period (the “Issue Completion Date”).

9.9    On the Issue Completion Date, upon receipt of the Aggregate Subscription Price for the New
       Group Shares or New Debt Instruments (and Excess New Group Shares or New Debt Instruments,
       as applicable), allot and issue (credited as fully paid) the New Group Shares or New Debt
       Instruments (and Excess New Group Shares or New Debt Instruments , as applicable), enter the
       relevant allottees in the relevant register and complete and despatch to the re levant allottee(s)
       certificates (if any) for the New Group Shares or New Debt Instruments (and Excess New Group
       Shares or New Debt Instruments, in each case as applicable).

9.10   The “New Issue Subscription Price” in respect of any allocation of Group Shares or Debt
       Instruments pursuant to this clauses shall be:

       (a)     in the case of an Emergency Funding Issue, such price per New Share or Debt Instrument
               as the Board shall agree with Major Shareholder Majority consent based on advice
               received by an appropriately qualified independent financial adviser; or

       (b)     in the case of an issue of Group Shares or Debt Instruments in accordance with clause 9.5,
               such other price per New Share or Debt Instrument as shall be approved by the Board
               based on advice received by an appropriately qualified independent financial adviser.

9.11   The pre-emption rights provided in the provisions of clauses 9.5 through 9.10 (inclusive) shall n o t
       apply:

                                                    14




                                                                                                   1291
 20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                        (Explanatory Statement) Pg 1293 of 1648


       (a)     to issuances to members of management and/or directors of the Group up to [●] A
               Ordinary Shares, [●] B Ordinary Shares and [●] C Ordinary Shares or to further issuances
               to members of management as may be approved in writing by a Major Shareholder
               Majority from time to time;

       (b)     any issuance of A Ordinary Shares or Warrants pursuant to the terms of the Warrant
               Instrument;

       (c)     any issuance of Group Shares or Debt Instruments to another Group member;

       (d)     any issuance of Group Shares or Debt Instruments which is carried out as part of a Listin g
               or secondary offering or any restructuring of any Group Member prior to and as part of a
               Listing or recapitalisation of such Group Member in each case where each Shareholder
               holds the same proportionate economic entitlement of such other Shareholder before and
               after such restructuring;

       (e)     to the re-designation of any class of Group Shares or Debt Instruments into any other
               class of Share or Debt Instrument;

       (f)     to any issuance of Group Shares or Debt Instruments to a third party as consideration, in
               whole or in part, for a bona fide acquisition of shares or as sets by any Group member in
               accordance with the terms of this Deed; or

       (g)     pursuant to an Emergency Funding Requirement, subject to the applicable catch-up right s
               in this Deed.

Emergency Funding Requirement

9.12   The Company, acting in good faith and subject to clause 9.3, subject to first having considered all
       reasonable alternatives, may issue New Group Shares or New Debt Instruments:

       (a)     in order to remedy cash or liquidity requirements, including to cure an actual or potent ial
               event of default under any of the Finance Documents or (a “Finance Event of Default”),
               where such Finance Event of Default is continuing and has not been unconditionally
               waived by the relevant agent and, in the reasonable opinion of the Company further
               financing is required in connection with curing such Finance Event of Default; or

       (b)     if in the reasonable opinion of the Company further financing is required to avoid within
               60 days either:

               (i)      the occurrence of a Finance Event of Default; or

               (ii)     circumstances that would reasonably be expected to amount to, or give rise to t h e
                        occurrence of, a Finance Event of Default,

               each event an “Emergency Funding Requirement”.

9.13   If the Company determines, acting in good faith that an event is an Emergency Funding
       Requirement pursuant to the above:

       (a)     the Company may authorise the issue of only such number of Group Shares or Debt
               Instruments (the “Emergency Group Shares or Debt Instruments”) as would, in its
               reasonable opinion cure or avoid the relevant Finance Event of Default (the “ Emergency
               Funding Issue”);

       (b)     the Company may only issue Emergency Group Shares or Debt Instruments to third
               parties if the then existing Shareholders subscribe for an insufficient amount of
                                                   15




                                                                                                  1292
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                      (Explanatory Statement) Pg 1294 of 1648


               Emergency Group Shares or Debt Instruments (with the Company having first offered the
               opportunity to all Shareholders);

       (c)     the nature of the Emergency Group Shares or Debt Instruments issued shall be determined
               by the Company on an arm’s length basis such that they are priced in the most cost
               effective and appropriate way given the nature of the Finance Event of Default, and for
               the purposes of minimising the impact on prevailing governance arrangements;

       (d)     the pricing of an Emergency Funding Issue shall be agreed by the Company pursuant to
               clause 9.10(a) based on advice received by an appropriately qualified independent
               financial adviser, except for any issue under a Catch -Up Option which shall carry
               additional payment for carrying cost (the “Catch-Up Payment”).

9.14   If any Shareholders do not have the opportunity to participate in an Emergency Funding Issue
       then, within 30 days from such Emergency Funding Issue, such Shareholder(s) may elect (but
       shall not be obliged) to:

       (a)     purchase such number of Emergency Group Shares or Debt Instruments from
               Shareholders who subscribed for Emergency Group Shares or Debt Instruments pursuant
               to the Emergency Funding Issue, which would result in, following such acquisition, such
               Shareholder holding such percentage of the Emergency Group Shares or Debt Instruments
               as equates to its Equity Proportion immediately prior to the Emergency Funding Issue
               Shareholders; or

       (b)     have the Company to approve the additional issuance of New Group Shares or New Debt
               Instruments in the same class of the Emergency Group Shares or Debt Instruments
               (“Catch-Up Group Shares or Debt Instruments”) (without regard to any pre-emption
               rights on issue, including (without limitation) as set out in this Deed or the Articles) which
               would result in, following such subscription, such Shareholder holding such percentage of
               the total number of the Emergency Group Shares or Debt Instruments and Catch-Up
               Group Shares or Debt Instruments (taken together) as equates to its Share or Debt
               Instrument Proportion immediately prior to the Emergency Funding Issue,

       together, the “Catch-Up Option”.

9.15   If a Shareholder elects to exercise a Catch-Up Option pursuant to clause 9.14 the Shareholders and
       (if applicable) the Company shall complete the purchase of Emergency Group Shares or Debt
       Instruments or additional issuance of the Catch-Up Group Shares or Debt Instruments which are
       subject to the Catch-Up Option, in consideration for the payment of the Catch -Up Option Price b y
       such electing Shareholder, as soon as reasonably practicable following such election and, in any
       event, by no later than 90 days from the relevant Emergency Funding Issue, in default of which,
       the Catch-Up Option shall lapse. For the purposes of this clause 9.15, the price payable in respect
       of the Catch-Up Option shall be the aggregate of:

       (a)     the price paid in respect of the Emergency Funding Issue by those Shareholders who
               participated in the Emergency Funding Issue (as determined in accordance with clause
               9.10(a)); and

       (b)     the Catch-Up Payment, where there has been a carrying cost incurred.

       (the “Catch-Up Option Price”).

9.16   The Catch-Up Payment shall be determined by the Company but shall be subject to unanimous
       approval of those Shareholders who subscribed for Emergency Group Shares or Debt Instrumen t s
       in the relevant Emergency Funding Issue, in each case acting reasonably. If the Shareholders are
       unable to agree the Catch-Up Payment within 14 days, the Catch-Up Payment shall be calculated

                                                    16




                                                                                                    1293
 20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                        (Explanatory Statement) Pg 1295 of 1648


        at a daily simple rate of 10% per annum on the issue price of Emergency Group Shares or Debt
        Instruments issued for the relevant Emergency Funding Issue.

9.17    Each Shareholder shall exercise its rights as a holder of Group Shares or Debt Instruments so as to
        ensure that any resolutions of the Company, or Major Shareholder Majority consents , which are
        necessary to facilitate an Emergency Funding Issue and a Catch-Up Option are passed or
        provided, as applicable, promptly.

Maintenance of authority to allot share capital

9.18    Each Shareholder agrees to exercise its rights and powers as a Shareholder to maintain sufficient
        authority to enable the Company and its Directors fully to perform its, or their, obligations under
        this clause 9.

Sanctioned Countries

9.19    Nothing in this Deed shall require the Shareholders (which for this purpose includes any person
        who is a partner of, or participant in, either a Shareholder or any partnership or other person which
        itself is a partner or participant in a Shareholder) or any Director to take any action which would
        be a prohibited, or otherwise illegal activity, under any economic, financial, anti-bribery, anti-
        corruption and anti-money laundering or trade sanctions laws, regulations or embargoes imp o s ed ,
        administered, or enforced from time to time by the US government (including OFAC, the US
        State Department, the US Department of Justice or the US Department of Treasury), the Security
        Council of the United Nations, Her Majesty’s Treasury of the United Kingdom, the European
        Union, government institutions of any of the foregoing or any other relevant sanctions authority
        (of any jurisdiction), whether implemented under the Trading with the Enemy Act, the
        International Emergency Economic Powers Act, any presidential or executive order or otherwise.

10      NON-EXECUTIVE DIRECTORS AND CHAIRPERSON AND FORM OF APPROVAL

No claim against Directors and Shareholders

10.1    Each party, including the Shareholders, except in the case of fraud or deliberate or wilful default
        or (in respect of any Director) breach of their fiduciary duties , waives any claim it may have now
        or in the future against:

        (a)     the Chairperson and each Director relating to or otherwise connected with any act or
                exercise of any right or discretion by the Chairperson or that Director under a provision of
                this Deed; and

        (b)     the Shareholders arising out of the valid exercise of any right or discretion by the
                Shareholders under a provision of this Deed.

Approvals, consents and directions

10.2    The consent, approval or direction of the Shareholders, Major Shareholder Majority, Chairperson
        or Director(s) may only be validly given (whether under this Deed, the Articles or otherwise) if
        that person:

        (a)     gives that consent, approval or direction in writing to the Board or other recipient; or

        (b)     (in the case of a consent or approval, as opposed to a direction, required from a
                Chairperson or Director(s)) signs a written resolution of the Board or signs the minutes o f
                the Board meeting approving the relevant transaction or matter or votes in favour of the
                relevant transaction or matter at a Board meeting.



                                                    17




                                                                                                    1294
 20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1296 of 1648


11        EXIT

Intention to achieve an Exit

11.1      The parties confirm their intention and commitment to work to achieve an Exit at an appropriate
          date in the future. Each of the Shareholders and the Company, agree to consult together (togeth er
          with the Company’s financial advisers from time to time) with a view to determining a suitable
          time to effect an Exit. No Exit may take place without the consent of the Major Shareholder
          Majority and the parties agree that:

          (a)     the Major Shareholder Majority may appoint advisers (including, without limitation,
                  financial, accounting and legal advisers) to act on behalf of all the Shareholders in
                  connection with an Exit;

          (b)     the Major Shareholder Majority can in their absolute discretion negotiate and agree the
                  terms of appointment of any such advisers on behalf of all Shareholders; and

          (c)     such advisers’ fees will be borne by the Company (where legal) and/or the Shareholders
                  in proportion to their shareholdings on Exit, save that where underwriting commission(s)
                  are incurred:

                  (i)      on a primary issue in connection with or following a Listing the Company shall
                           bear such underwriting commission; and

                  (ii)     in relation to a sale of A Ordinary Shares in a secondary transaction on or
                           following a Listing, such fees will be borne by the Shareholders in the proportion
                           that the A Ordinary Shares they sell bear to the total number of A Ordinary
                           Shares being sold in the secondary.

No Shareholders warranties

11.2      On an Exit, no Shareholder will be required to give any representations, warranties, indemnities or
          similar assurances in connection with the sale of its A Ordinary Shares, other than: (i) on a Sale
          giving warranties concerning title to its A Ordinary Shares, capacity to sell and any locked box
          indemnity or covenant; or (ii) on a Listing, giving such representations, warranties and
          undertakings typically given to underwriters by selling shareholders on a Listing, provided that all
          Shareholders who are financial investors will only be required to give the same warranties and
          indemnities as those given by the other Shareholders who are financial investors.

Listing

11.3      If, on a Listing, it is necessary to take any actions to restructure one or more Group members prior
          to an Exit, including, without limitation, converting the A Ordinary Shares into a different class of
          shares or exchanging the A Ordinary Shares for shares in another entity, then each Shareholder
          hereby irrevocably undertakes to execute, complete and deliver all documents and pass all
          resolutions necessary to effect such actions and achieve a Listing and appoints the Company
          (acting through the Board) to be his attorney. In addition, each party agrees to enter into an
          agreement for the orderly transition of the Group onto the public markets, including customary
          terms relating to share transfers (an “IPO Shareholders’ Agreement”) provided that such
          agreements to be entered into by any Shareholder who is a financial investor shall be no more
          onerous than those given by any other Shareholder who is a financial investor.

11.4      If it is intended by the Company that there is a Listing of a holding company of the Company (or a
          successor thereto) then each holder of A Ordinary Shares in the Company, if required to do so by
          the Company or a Major Shareholder Majority by notice in writing to each Shareholder, is obliged
          to exchange the A Ordinary Shares it holds in the Company for shares in that holding company in
          the same proportion and with the same economic rights as the A Ordinary Shares held by it in the
                                                      18




                                                                                                      1295
 20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                           Exhibit D
                        (Explanatory Statement) Pg 1297 of 1648


        Company (or such successor) and the provisions contained in this Deed shall apply to such
        holding company (or any successor) shares as if they were set out in this Deed.

12      SHARE TRANSFERS

Permitted Transfers

12.1    A Ordinary Shares shall be freely transferable, save that no transfer of any A Ordinary Shares, or
        any interest in any A Ordinary Shares, may be made except (i) where an equivalent proportion of
        Debt Instruments are also transferred; and (ii) pursuant to this Deed and the Articles, including but
        not limited to clauses 14 and 18 hereof. For this purpose, an interest in any A Ordinary Shares is
        deemed to be transferred if a Shareholder enters into an agreement (other than this Deed) with an y
        person in respect of the exercise of votes attached to such A Ordinary Shares. Notwithstanding the
        foregoing, Shareholders may transfer their A Ordinary Shares and Debt Instruments to any of their
        Affiliates, and in such case the provisions of clause 14 shall not apply to such a transfer.

Indirect transfers

12.2    Subject to clause 12.1, there shall be no transfer of any direct, indirect or beneficial interest in any
        A Ordinary Shares by any Person unless such transfer would be permitted under clause 12.1, if it
        was a transfer by the Shareholder.

12.3    If: (i) the Company; or (ii) a Shareholder, becomes aware of any breach of clause 12.2, then (A) in
        the case of (i) the Company shall promptly; and (B) in the case of (ii) promptly following
        notification to the Company of such breach by the relevant Shareholder, th e Company shall serve
        a notice on the Shareholder in respect of which an indirect interest has been transferred (the
        “Forfeiting Shareholder”) who shall have five Business Days after receipt of the notice served
        by the Company in accordance with this claus e 12.3 to cure the breach (the “Cure Period”). If the
        Forfeiting Shareholder fails to cure the breach within the Cure Period, it may be required to
        transfer all or a portion of their A Ordinary Shares and/or Debt Instruments (collectively
        “Forfeited Instruments”) in accordance with clauses 12.3 to 12.5 inclusive. The Company or
        relevant Shareholder shall promptly deliver a written notice (a “Mandatory Transfer Offer
        Notice”) to each other Shareholder (“Non-Forfeiting Shareholder”) that such Shareholder is
        entitled to acquire a proportion of the Forfeited Instruments equal to such Non-Forfeiting
        Shareholder’s Percentage Interest at that time as a proportion of the aggregate Percentage Interests
        of all Non-Forfeiting Shareholders (the “Mandatory Transfer Relevant Amount”), at a price per
        Share or Debt Instrument equal to 50% of fair market value of the Forfeited Instruments at the
        date of the Mandatory Transfer Offer Notice (as determined by the Board acting reasonably) (the
        “Mandatory Offer Price”). The Mandatory Transfer Offer Notice shall invite each Non-
        Forfeiting Shareholder to apply to purchase: (i) all or any portion of their Mandatory Transfer
        Relevant Amount; and (ii) (if they become available as a result of any Non-Forfeiting
        Shareholders not wishing to purchase all of their Mandatory Transfer Relevant Amount) any
        Forfeited Instruments in excess of their Mandatory Transfer Relevant Amount, in each case,
        within twenty (20) Business Days of the following the date of the Mandatory Transfer Offer
        Notice (the “Mandatory Transfer Offer Period”). The Company shall allocate the relevant
        proportion of Forfeited Instruments to each Non-Forfeiting Shareholder which submits an
        application to the Company within the Mandatory Transfer Offer Period stating the proportion of
        the Mandatory Transfer Relevant Amount which the Non-Forfeiting Shareholder wishes to
        acquire and providing payment in full for such amount of Forfeited Instruments. If any Non-
        Forfeiting Shareholder fails to submit an application to the Company within the Mandatory
        Transfer Offer Period, it shall be deemed to have declined the invitation to purchase any Forfeited
        Instruments. If and to the extent that any Non-Forfeiting Shareholder has submitted an applicatio n
        for less than their Mandatory Transfer Relevant Amount or has or is deemed to have declined the
        invitation to purchase any Forfeited Instruments (together, such unallocated Forfeited Instruments,
        being referred to as the “Excess Forfeited Instruments”):



                                                      19




                                                                                                      1296
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                       (Explanatory Statement) Pg 1298 of 1648


        (a)    such Excess Forfeited Instruments shall be allocated to each Non-Forfeiting Shareholder
                wishing to purchase Forfeited Instruments in excess of their Mandatory Transfer
                Relevant Amount, in proportion to such Non-Forfeiting Shareholder’s Percentage
                Interest for the time being as a proportion of the aggregate Percentage Interests of tho s e
                Non-Forfeiting Shareholders who have submitted an application to purchase any part o f
                such Excess Forfeited Instruments (provided that any allocation made under this clause
                shall be made so as not to result in any Non-Forfeiting Shareholder being allocated more
                Forfeited Instruments than it wishes to purchase); and

        (b)    any remaining Excess Forfeited Instruments shall continue to be allocated on this basis
                until either all the Forfeited Instruments have been allocated or all requests for extra
                Forfeited Instruments have been satisfied.

12.4   Following the expiry of the Mandatory Transfer Offer Period (or, as the case may be, following
       election and payment (if applicable) by any Non-Forfeiting Shareholder for any Excess Forfeited
       Instruments pursuant to clause 12.3), the Forfeiting Shareholder shall sell the amount of Forfeited
       Instruments which the Non-Forfeiting Shareholders applied for in accordance with clause 12.3 at
       the Mandatory Offer Price to the relevant Non-Forfeiting Shareholders. Each member of the
       Board is individually authorised to execute, complete and deliver as agent for and on behalf of t h e
       Forfeiting Shareholder such documents as are required to transfer such Forfeited Instruments to
       the relevant Non-Forfeiting Shareholder (provided that any Director(s) appointed by the Forfeiting
       Shareholder (s) shall be excluded from such authority), and following such transfer shall update
       the register of A Ordinary Shares accordingly.

12.5   Immediately on the occurrence of any breach of clause 12.2, any and all specific rights of the
       Forfeiting Shareholder attaching to their holding of A Ordinary Shares pursuant to this Deed
       (including, without limitation, rights to vote, appoint directors and/or observers and any and all
       rights of consent in relation to any matter) shall cease to apply in respect of such Forfeiting
       Shareholder.

13     DRAG-ALONG

Drag-Along Mechanism

13.1   If the Majority Selling Shareholders agree terms for a Proposed Drag -Along Sale with a Purchaser
       then, on receipt of a Drag-Along Notice from the Purchaser, all the Dragged Shareholders are
       bound to transfer the same proportion of their Shares to the Purchaser on the same terms as agreed
       by the Majority Selling Shareholders (save as provided in clause 13.5).

Representations, Warranties and Costs

13.2   Dragged Shareholders must make or give the same representations, warranties, covenants and
       indemnities (if any) as to title and capacity of the Shares, together with a locked box indemnity or
       covenant (subject to customary permitted leakage exceptions, including transactions with any
       Shareholder (and or its Affiliates) in the ordinary and usual course of trading and on arms -length
       terms) in each case as given by the Majority Selling Shareholders. Each Dragged Shareholder is
       responsible for its proportionate share of the costs of the Proposed Drag -Along Sale to t h e ext en t
       not paid or reimbursed by the Purchaser based on the proportion his or its number of Shares held
       bears to the proportion of the total number of Shares in issue and such costs will be deducted fro m
       the proceeds.

Drag-Along Notice

13.3   The Drag-Along Notice must set out the number of Shares proposed to be transferred, the name
       and address of the proposed Purchaser, the proposed amount, if any, and form of consideration
       and any other terms and conditions of payment offered for the Shares. Consideration for the
       Shares must be in either:
                                                    20




                                                                                                    1297
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                       (Explanatory Statement) Pg 1299 of 1648


       (a)     cash; or

       (b)     marketable securities listed on a Recognised Investment Exchange (which shall not have
               been suspended from trading due to fraud or deficiencies in quality of corporate
               governance or financial reporting of their issuer at any time within the 12 month period
               prior to the proposed Drag-Along Sale (“Marketable Securities”); or

       (c)     a combination of cash and Marketable Securities;

               PROVIDED THAT where a Dragged Shareholder is a Ring-Fenced Body, that Dragged
               Shareholder (on behalf of itself only and not in respect of any Shares which it holds as
               market-maker or broker) shall have the option to elect, within fifteen Business Days of the
               date of the Drag-Along Notice, to receive its consideration in cash only, even in
               circumstances where all or part of the proposed consideration for the Shares is to be in
               Marketable Securities. In such circums tances, the Company shall appoint a broker
               (whose appointment has been agreed with the Ring -Fenced Body making the election,
               acting reasonably) to sell that proportion of the proposed consideration due to the Ring-
               Fenced Body that constitutes Marketable Securities either by way of a sale of the entire
               block or in one or more transfers within 30 days of the issue of the Marketable Securities.
               The proceeds of such sale (with the reasonable broker fees relating to the sale of the
               proportion of the Marketable Securities attributable to the shares issued to the Ring-
               Fenced Body as part of the Scheme being borne by the Company) shall be paid to such
               Ring-Fenced Body within two Business Days of receipt of the cash by the Company in
               full and final satisfaction of the Marketable Securities consideration otherwise due to t h at
               Ring-Fenced Body.

13.4   The Drag-Along Notice must specify a date, time and place for the Dragged Shareholders to
       execute transfers in respect of their Shares, being a date which is not less than eight Business Days
       after the date of the Drag-Along Notice (and not earlier than the transfers by the Majority Selling
       Shareholders). The Drag-Along Notice may be expressed to be conditional upon completion of
       the sale by the Majority Selling Shareholders. A Drag-Along Notice shall be valid for: (i) 90
       days; or (ii) if completion is subject to conditions, 60 days from the earlier of: (a) satisfaction of
       such conditions; and (b) the long stop date in the relevant SPA .

Execution of Transfers

13.5   If a Dragged Shareholder does not, within five Business Days of the date of the Drag -Along
       Notice (or on the date specified in the Drag-Along Notice if later than five Business Days after the
       date of the Drag-Along Notice) execute transfers in respect of its Shares, then any Director shall
       be deemed to be irrevocably appointed as the Minority Holder’s attorney, entitled to authorise an d
       instruct such person as it thinks fit to execute, complete and deliver the necessary transfer(s) as
       agent on the Dragged Shareholder’s behalf on the same terms as those accepted by the Majority
       Selling Shareholders and, against receipt by the Company (on trust for the member) of the
       consideration payable for the Shares, deliver the transfer(s) to the Purchaser (or its nominee) and
       register the Purchaser (or its nominee) as the holder of those Shares. After the Purchaser or its
       nominee has been registered as the holder the validity of such proceedings may not be questio n ed
       by any person. The Company will deliver the consideration payable for each Dragged
       Shareholder’s Shares held on trust in accordance with this clause for a member to that member as
       soon as practicable following the delivery to the Company by that member of his original share
       certificate (if any) in respect of such Shares or an indemnity for a lost share certificate in a form
       reasonably acceptable to the Chairperson.

13.6   The Shareholders acknowledge and agree that the authority conferred under clause 13.5 is
       necessary as security for the performance by the Dragged Shareholders of their obligation s u n d er
       this Deed.



                                                    21




                                                                                                    1298
 20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                        (Explanatory Statement) Pg 1300 of 1648


13.7    Subject to clause 13.8 , unless the Board otherwise agrees in writing, any Shares held by a
        Dragged Shareholder on the date of a Drag-Along Notice (and any Shares acquired by a Dragged
        Shareholder from time to time thereafter, whether by virtue of the exercise of any right or option
        granted or arising by virtue of the holding of Shares by the Dragged Shareholder, or otherwise)
        shall immediately on failure by the holder of such Shares to comply with this clause 13.7:

        (a)     (automatically cease to confer the right to receive notice of or to attend or vote (either in
                person or by proxy and whether on a poll or on a show of hands) at any general meeting
                of the Company or (subject to the Law) at any meeting of the holders of any class of
                Shares in the capital of the Company with effect from the date of the Drag-Along Notice
                (or the date of acquisition of such Shares, if later); and

        (b)     not be counted in determining the total number of votes which may be cast at any such
                meeting, or required for the purposes of a written resolution of any member or any class
                of members, or for the purposes of any other consent required under these Articles.

13.8    The rights referred to in clause 13.7 shall be restored immediately upon the transfer of the Shares
        in accordance with the Drag-Along Notice.

13.9    Following the issue of a Drag-Along Notice, if any person becomes a New Member, a Drag-
        Along Notice is deemed to have been served upon the New Member on the same terms as the
        previous Drag-Along Notice. The New Member will be bound to sell and transfer all such Shares
        acquired by him or it to the Purchaser or as the Purchaser may direct and the provisions of this
        clause 13 shall apply (with necessary modifications) to the New Member save that completion of
        the sale of such Shares shall take place immediately following the registration of the New
        Member as a Shareholder.

14      TAG-ALONG

Tag-Along Mechanism

14.1    No Proposed Tag-along Transfer may be made by any Selling Shareholder(s) unless the Acquirer
        has first made a written offer in accordance with this clause 14 to the Non-Selling Shareholders to
        purchase the Non-Selling Shareholders’ Shares at the Notified Price (whether the consideration is
        cash or newly issued shares in the Acquirer’s share capital) and on no less preferential terms and
        conditions (including time of payment, form of consideration, representations, warranties,
        covenants and indemnities (if any) and limitations of liability) (provided they are given on a
        several basis) as to be paid and given to and by the Selling Shareholder(s).

Costs

14.2    A Tagging Shareholder is responsible for his or its proportionate share of the costs of the Proposed
        Tag-along Transfer to the extent not paid or reimbursed by the Acquirer or the Company based o n
        the proportion his or its number of Shares held bears to the proportion of the total number of
        Shares, being sold pursuant to the Proposed Tag-along Transfer.

Terms of Tag-Along Offer

14.3    The Selling Shareholder(s) must give written notice to each Non -Selling Shareholder of each
        Proposed Tag-along Transfer at least five Business Days prior to signing a definitive agreement
        relating to the Proposed Tag-along Transfer providing details of the Acquirer and its proposed
        price and, to the extent it is able, the other terms and conditions.

14.4    Where the Proposed Tag-Along Transfer occurs in a series of connected transactions, the price
        which is payable to the Tagging Shareholders shall be the highest price paid by the Acquirer in the
        12 month period prior to the date of the notice of the Proposed Tag -Along Transfer delivered

                                                    22




                                                                                                    1299
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                       (Explanatory Statement) Pg 1301 of 1648


       pursuant to clause 14.3, and for these purposes the value attributed to the Shares pursuant to the
       Scheme shall be disregarded (such price being the “12 Month High”).

14.5   The written offer required to be given by the Acquirer under clause 14.1 must be given at least
       than five Business Days before the signing of the definitive agreement relating to the Proposed
       Tag-along Transfer and must be open for acceptance for at least twenty Business Days after the
       date of the written offer (“Tag Acceptance Period”). The Selling Shareholder(s) must deliver or
       cause to be delivered to the Non-Selling Shareholders copies of all material transaction documents
       relating to the Proposed Tag-along Transfer promptly as the same become available.

Acceptance of Tag-Along Offer

14.6   If a Non-Selling Shareholder wishes to accept the Acquirer’s offer under clause 14.1 it must do so
       by means of a written notice to the Selling Shareholder(s) indicating its acceptance of the offer in
       respect of all of the number of its Shares specified in the written offer. If the Tag-Along Notice is
       accepted the Proposed Tag-along Transfer shall be conditional upon the Selling Shareholders’ sale
       and shall be completed at the same time as that sale.

Effect of No Acceptances of Tag-Along Offer

14.7   If some or all of the Non-Selling Shareholders do not accept such offer within the period that is
       open for acceptance pursuant to clause 14.5, signing of the Proposed Tag-along Transfer is
       permitted to be made:

       (a)     within 10 Business Days after signing the definitive agreement, provided that the offer
               shall remain open to any Tagging Shareholder to accept within t he Tag Acceptance Period
               and the purchaser shall be bound to purchase any such shares;

       (b)     so long as it takes place on terms and conditions no more favourable in any respect t o t h e
               Selling Shareholder(s) than those stated in the original written offer under clause 14.1;
               and

       (c)     on the basis that all of the Shares proposed to be sold under the Proposed Tag-along
               Transfer are transferred.

Exclusions

14.8   The provisions of clause 14.1 will not apply to any transfers of Shares:

       (a)     in respect of which a Drag-Along Notice has been served;

       (b)     a transfer to Affiliates in accordance with clause 12.1; or

       (c)     to a new holding company of the Company which is established for the purposes of
               planning for a reorganization or an Exit and in which the share capital structure
               (principally the shareholdings but including all economic rights) of the Company is
               replicated in all material respects.

15     SQUEEZE-OUT

15.1   If a person, together with its Affiliates, acquires 90% or more of the Shares in issue at any time (a
       “Super Majority Holder”), then such Super Majority Holder shall be entitled to make a written
       offer to the remaining Shareholders (the “Minority Holders”) to acquire the Shares held by the
       Minority Holders at a price which is no lower than the 12 Month High (a “Squeeze-Out Offer”).
       If the Super Majority Holder makes such a Squeeze-Out Offer, the Minority Holders are bound to
       transfer 100% of their Shares to the Super Majority Holder on the terms of the Squeeze-Out Offer.

                                                    23




                                                                                                   1300
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                       (Explanatory Statement) Pg 1302 of 1648


15.2   Minority Holders are required to make or give the representations and warranties as to title and
       capacity of the Shares and a leakage indemnity or covenant. The Super Majority Holder is
       responsible for the costs of the Squeeze-Out Offer.

15.3   The Squeeze-Out Offer must set out the number of Shares to be transferred by each Minority
       Holder, the name and address of the Super Majority Holder, the proposed amount, if any, and
       form of consideration and any other terms and conditions of payment offered for the Shares.
       Consideration for the Shares must be in cash.

15.4   The Squeeze-Out Offer must specify a date, time and place for the Minority Holders to execute
       transfers in respect of their Shares, being a date which is not less than eight Business Days after
       the date of the Squeeze-Out Offer. The Squeeze-Out Offer shall be valid for (i) 90 days; or (ii) if
       completion is subject to conditions, 60 days from the earlier of: (a) satisfaction of such conditions;
       and (b) the long stop date in the relevant SPA.

15.5   If a Minority Holder does not, within five Business Days of the date of the Squeeze-Out Offer (or
       on the date specified in the Squeeze-Out Offer if later than five Business Days after the date of the
       Squeeze-Out Offer) execute transfers in respect of its Shares, then any Director shall be deemed to
       be irrevocably appointed as the Minority Holder’s attorney, entitled to authorise and instruct s u ch
       person as it thinks fit to execute, complete and deliver the necessary t ransfer(s) as agent on the
       Minority Holder’s behalf on the same terms as those set out in the Squeeze-Out Offer and, agains t
       receipt by the Company (on trust for the member) of the consideration payable for the Shares,
       deliver the transfer(s) to the Super Majority Holder (or its nominee) and register the Super
       Majority Holder (or its nominee) as the holder of those Shares. After the Super Majority Holder
       or its nominee has been registered as the holder the validity of such proceedings may not be
       questioned by any person. The Company will deliver the consideration payable for each Minorit y
       Holder’s Shares held on trust in accordance with this clause for a member to that member as soon
       as practicable following the delivery to the Company by that member of his original share
       certificate (if any) in respect of such Shares or an indemnity for a lost share certificate in a form
       reasonably acceptable to the Chairperson.

15.6   The Shareholders acknowledge and agree that the authority conferred under clause 15.5 is
       necessary as security for the performance by the Minority Holders of their obligations under this
       Deed.

15.7   Subject to clause 15.8, unless the Chairperson otherwise agrees in writing, any Shares held by a
       Minority Holder on the date of a Squeeze-Out Offer (and any Shares acquired by a Minority
       Holder from time to time thereafter, whether by virtue of the exercise of any right or option
       granted or arising by virtue of the holding of Shares by the Minority Holder, or otherwise) shall
       immediately on failure by the holder of such Shares to comply with this clause 15:

       (a)     (automatically cease to confer the right to receive notice of or to attend or vote (either in
               person or by proxy and whether on a poll or on a show of hands) at any general meeting
               of the Company or (subject to the Law) at any meeting of the holders of any class of
               Shares in the capital of the Company with effect from the date of the Squeeze-Out Offer
               (or the date of acquisition of such Shares, if later); and

       (b)     not be counted in determining the total number of votes which may be cast at any such
               meeting, or required for the purposes of a written resolution of any member or any class
               of members, or for the purposes of any other consent required under these Articles.

15.8   The rights referred to in clause 15.7 shall be restored immediately upon the transfer of the Shares
       in accordance with the Squeeze-Out Offer.

15.9   Following the issue of a Squeeze-Out Offer, if any person becomes a New Member, a Squeeze-
       Out Offer is deemed to have been served upon the New Member on the same terms as the
       previous Squeeze-Out Offer. The New Member will be bound to sell and transfer all such Shares
                                                    24




                                                                                                    1301
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                       (Explanatory Statement) Pg 1303 of 1648


       acquired by him or it to the Super Majority Holder or as the Super Majority Holder may direct and
       the provisions of this clause 15 shall apply (with necessary modifications) to the New Member
       save that completion of the sale of such Shares shall take place immediately following the
       registration of the New Member as a Shareholder.

16     LISTING RULES

16.1   For so long as Barclays Bank PLC or any of its Affiliates has a premium listing on the London
       Stock Exchange, and does not have sole discretion over whether or not there is to be a transfer of
       its Shares pursuant to clauses 13, 14 and 15, the maximu m consideration payable to it for any such
       transfer shall, notwithstanding any provisions to the contrary in the Agreement, be limited to the
       minimum amount that would constitute a Class 2 transaction in accordance with the Listing Rules
       of the London Stock Exchange, less $1. The provisions of the foregoing sentence are for the
       benefit of Barclays Bank PLC alone and may, within three (3) Business Days of receipt of notice
       of any Proposed Tag-Along Offer, Drag-Along Notice or Squeeze-Out Offer (as the case may be),
       be waived by Barclays Bank plc in its sole discretion (whether entirely or subject to a higher cap
       determined by it).

16.2   For so long as HSBC Holdings plc or any of its Affiliates has a premium listing on the London
       Stock Exchange or a listing on the Main Board of the Hong Kong Stock Exchange, and does not
       have sole discretion over whether or not there is to be a transfer of its Shares pursuant to clauses
       13, 14 and 15, the maximum consideration payable to it for any such transfer shall,
       notwithstanding any provisions to the contrary in the Agreement, be limited to the minimum
       amount that would constitute (i) a Class 2 transaction in accordance with the Listing Rules issued
       by the UK Financial Conduct Authority or (ii) a “discloseable transaction” under Chapter 14 of
       the Main Board Listing Rules issued by the Hong Kong Stock Exchange (as applicable), less $1.
       The provisions of the foregoing sentence are for the benefit of HSBC Holdings plc alone and may ,
       within three (3) Business Days of receipt of notice of any Proposed Tag -Along Offer, Drag-Alo n g
       Notice or Squeeze-Out Offer (as the case may be), be waived by HSBC Holdings plc in its sole
       discretion (whether entirely or subject to a higher cap determined by it).

16.3   To the extent that Barclays Bank PLC or HSBC Holdings plc (as appropriate) do not waive such a
       cap on proceeds, any amount of the excess which would otherwise have been due to them shall b e
       shared between the other Shareholders in accordance with the terms of clause 7.3.

17     COMPLIANCE COVENANTS

17.1   The Company and each Shareholder agrees to observe and comply fully and promptly with the
       provisions of the Articles to the intent and effect that each and every provision thereof shall be
       enforceable by the parties to this Deed between themselves and in whatever capacity
       notwithstanding that any such provis ion might not have been so enforceable in the absence of t h is
       clause.




                                                   25




                                                                                                  1302
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                            Exhibit D
                       (Explanatory Statement) Pg 1304 of 1648


18     DEED OF ADHERENCE

No allotment or transfer without a Deed of Adherence and KYC

18.1   A person (who is not already a party) acquiring any A Ordinary Shares or Debt Instruments
       (whether by allotment, issue, transfer or transmission) must not be registered as the holder of those
       A Ordinary Shares unless and until that person has (i) provided due diligence, know-your-
       customer information in a form satisfactory to the Company’s Jersey registrar including (if such
       person is not resident in England) confirmation of the details of an agent for service of process in
       England (“KYC”); and (ii) entered into and delivered to the Board a Deed of Adherence in a
       legally binding manner; and a party transferring any A Ordinary Shares shall procure that the
       transferee (if not already a party), by the time of transfer, enters into and delivers a Deed of
       Adherence and provides such KYC.

Benefit and burden of Agreement

18.2   A person who has entered into a Deed of Adherence pursuant to this Deed has the benefit o f, an d
       is subject to the burden of, all the provisions of this Deed as if that person is a party to this Deed in
       the capacity designated in the Deed of Adherence, and this Deed shall be interpreted accordingly.

18.3   Without limiting the general nature of clause 18.2, a person designated as a Shareholder in a Deed
       of Adherence is entitled to the benefit of all representations, warranties and undertakings given t o
       the Shareholders in or pursuant to this Deed provided that nothing in this clause 18.3 is const ru ed
       as requiring a party to perform again an obligation or discharge again a liability already performed
       or discharged or entitling a party to receive again a benefit already enjoyed.

19     FEES AND COSTS

Own costs

19.1   Subject to the other provisions of this Deed, the Reporting Group will bear the costs and expenses
       in connection with the negotiation and preparation of Agreement. No Shareholder shall be entitled
       to receive any monitoring, transaction or other fees in connection with its investment in the
       Company.

Other Costs

19.2   The Company must, to the extent lawful, procure that all stamp duty or stamp duty reserve tax and
       any other Taxes or similar duties or fees arising out of the Scheme are paid by Bidco.

19.3   The Company must, to the extent lawful, pay on demand all reasonable expenses (including,
       without limitation, legal, accounting and other professional fees) together with value added tax o n
       them, incurred by any Shareholder in connection with the registration, preservation or
       enforcement of any of that Shareholder’s rights under this Deed or the Articles in circumstances
       where the Company has, or is alleged to have, breached the provisions of this Deed except, for th e
       avoidance of doubt, where such registration, preservation or enforcement is being taken by one
       Shareholder in relation to another Shareholder, in which case such Shareholders shall bear their
       own costs.

20     CONFIDENTIALITY

20.1   For as long as a party is a Shareholder each party will, and will procure that each of its Affiliates
       will, for a period of three years following the date it ceases to be a Shareholder only use any
       information relating to another party or to a Group member which was acquired by that party as a
       Shareholder in connection with the transaction and its investment, and will cause all information
       so obtained by it or its Affiliates which is not publicly available to be treated as confidential,
       provided that nothing in this clause 20 will prevent a Major Shareholder Majority disclosing such
                                                     26




                                                                                                       1303
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                       (Explanatory Statement) Pg 1305 of 1648


       information in such manner as the Shareholders may determine is appropriate in connection with
       an Exit or a proposed Exit, so long as the recipient of any such information is subjected to such
       confidentiality obligations which the Shareholders acting reasonably may require.

20.2   The obligations of confidentiality in clause 20.1 do not apply to information which, after the
       Signing Date:

       (a)     is or becomes generally available to the public;

       (b)     is required to be disclosed to a competent tribunal or government agency or other
               regulatory body (including pursuant to a subpoena, civil investigative demand or similar
               process);

       (c)     is required to be disclosed pursuant to an order, statute, rule or other legal requirement
               promulgated or imposed by a court or by a judicial, regulatory, self-regulatory or
               legislative body, organisation, agency or committee;

       (d)     is required to be otherwise disclosed in connection with any judicial, arbitral or
               administrative proceeding (including, in response to oral questions, interrogatories or
               requests for information or other documents);

       (e)     is required to be disclosed pursuant to any law or regulation including applicable insider
               trading and market abuse laws in accordance with which a party is required to act;

       (f)     is required to be disclosed to a Tax Authority in connection with that party’s Tax affairs;
               or

       (g)     disclosed pursuant to clause 8 of this Deed.

21     PUBLICITY

       A press release or other external media communication to be made by a party relating to the
       investment in the Company by the Shareholders, may only be made with the prior written
       approval of a Major Shareholder Majority, provided that no reference may be made to a specific
       Shareholder without that Shareholder’s consent.

22     NOTICES

22.1   A notice or other communication given under this Deed must be in writing in English, and signed
       by or on behalf of the person giving it and marked for the attention of the addressee’s authorised
       recipient and is deemed to have been duly served on, given to or made in relation to a party if it is
       left at the authorised address or address for service of process of that party, posted by first class
       post (to a United Kingdom or Jersey address) or by recognised international courier (to a non -
       United Kingdom or Jersey address) to the authorised address or address for service of process of
       that party, or sent by e-mail to the authorised e-mail address of that party and if:

       (a)     personally delivered, it is deemed to have been received at the time of delivery;

       (b)     posted to a United Kingdom or Jersey address, it is deemed to have been received on the
               second Business Day after the date of posting;

       (c)     posted to a non-United Kingdom or Jersey address, it is deemed to have been received o n
               the fifth Business Day after the date of posting; or

       (d)     sent by e-mail, it is deemed to have been received upon receipt by the sender o n the s ame
               Business Day as the day of transmission,

                                                   27




                                                                                                   1304
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                           Exhibit D
                       (Explanatory Statement) Pg 1306 of 1648


       provided that where, in the case of delivery by hand or e-mail transmission, delivery occurs or
       transmission completes after 6.00 pm on a Business Day or at any time on a day which is not a
       Business Day, receipt shall be deemed to occur at 9.00 am on the next following Business Day.

22.2   For the purpose of clause 22.1 the authorised address, authorised e-mail address and authorised
       recipient of each party is the address and e-mail address set out Schedule 1 or the recitals or in t h e
       Deed of Adherence (as the case may be) or such other address and/or e-mail address as that p art y
       may notify to the others in writing (in accordance with the requirements of clause 22.1) from time
       to time.

23     TRANSFER OF RIGHTS AND OBLIGATIONS

23.1   Except as otherwise provided in this Deed, no party may assign or in any other way dispose of any
       of its rights or obligations under this Deed without the prior written consent of all the other parties
       to this Deed. Notwithstanding the foregoing, any Shareholder may charge and/or assign the
       benefit of the whole or any part of this Deed to any bank or financial institution or other person by
       way of security.

24     ENTIRE AGREEMENT, AMENDMENT AND TERMINATION

Entire agreement

24.1   This Deed and the Scheme constitute the entire agreement between the parties in respect of the
       subject matter of this Deed.

24.2   Subject to clause 25.3:

       (a)     this Deed supersedes and extinguishes any representations and/or warranties previously
               given or made (other than those given in the Scheme);

       (b)     each of the parties acknowledges to the others (and shall execute this Deed in reliance
               upon such acknowledgement) that it has not been induced to enter into this Deed b y , n o r
               relied upon, any representation or warranty other than the representations and/or
               warranties contained in this Deed and/or the Scheme;

       (c)     each party irrevocably and unconditionally waives any right which it may have to claim
               damages in respect of, or to rescind, this Deed by reason of any misrepresentation
               whatsoever or by reason of any warranty not set out in this Deed or in any such document;

       (d)     the only remedy available for breach of any of the Warranties or for breach of any of the
               warranties or representations set out in the documents in the agreed form shall be for
               damages for breach of contract under the terms of the relevant document.

24.3   Nothing in this clause 24.3 shall exclude any liability which any party would otherwise have to
       any other party, or any right which any of them may have to rescind this Deed in respect of
       statements made fraudulently by any other party prior to the execution of this Deed, or any rights
       which any of them may have in respect of fraudulent concealment by any other party.

24.4   Each of the parties acknowledges and agrees for the purposes of the Misrepresentation Act 1967
       and the Unfair Contract Terms Act 1977 that the provisions of clauses 24.1 to 24.3 inclusive are
       reasonable.

Amendment

24.5   No amendment, change or addition to this Deed is effective or binding on a party unless in writin g
       and executed by all of the parties except that amendments to this Deed may be made by the
       written agreement of a Major Shareholder Majority without the involvement or agreement of the
                                                     28




                                                                                                     1305
 20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                           (Explanatory Statement) Pg 1307 of 1648


        other parties to this Deed provided that such amendment is made in accordance with paragraph 1
        of Part 4 of Schedule 6.

24.6    The parties hereto agree that, if for any reason the “Rules for Provision of Information by Foreign
        Legal Entities, Foreign Organisations Which Are Not Legal Entitles, and Entities Under Their
        Control Regarding Their Beneficiaries, Beneficial Owners and Controlling Persons to the
        Executive Authority Responsible for Control over Foreign Investment s in the Russian Federation”
        adopted by the Decree of the Government of the Russian Federation No. 1456 dated 1 December
        2018 (as amended from time to time) requiring a notification or filing to be made to the Federal
        Antimonopoly Service of the Russian Federation no longer apply to the Group, the parties shall
        amend clause 7.12 of this deed to remove all mechanisms implemented to ensure compliance with
        the foregoing regime.

Termination

24.7    On an Exit the provisions of this Deed cease to have effect except that each party’s accrued rig h t s
        and obligations are not affected.

24.8    When a Shareholder ceases (or the person holding those A Ordinary Shares or other securities in
        the capital of a Group member for a Shareholder ceases) to hold A Ordinary Shares or other
        securities in the capital of a Group member, such Shareholder ceases to be a party to this Deed
        (and the definition of “Shareholder” no longer includes that person) except that its accrued righ t s
        and obligations are not affected.

25      MISCELLANEOUS

Further assurance

25.1    Each party must, and must use all reasonable efforts to procure that any other person will:

        (a)     do all such further acts and things;

        (b)     execute and perform such further deeds and documents; and

        (c)     give such further assurances,

        in each case as may reasonably be required to give effect to this Deed.

Vote to achieve effect of Agreement

25.2    Each party other than the Company, Midco and Bidco (and each of the Company, Midco and
        Bidco in relation to votes it controls at board or general meetings of other Group members only)
        undertakes to each other party at all times to exercise the votes that it controls at general meet in g s
        of the Company and/or board meetings of a Group member to give effect to this Deed and to
        procure that the Company, Midco and Bidco comply with this Deed and the Articles. In
        particular, but without limitation, each party (other than the Company, Midco and Bidco) agrees to
        procure that no person is registered as the legal holder of A Ordinary Shares except according to
        this Deed and the Articles.

Conflict with articles

25.3    Where the provisions of the Articles or the articles of association or incorporation of another
        Group member conflict with a provision of this Deed, each party (other than the Company) agrees
        (and the Company agrees , in relation only to the articles of association or incorporation of other
        Group members) that the provisions of this Deed prevail, to the extent that, if a Major Shareholder
        Majority so requires, each party shall procure the amendment of the Articles or the articles of

                                                       29




                                                                                                       1306
 20-12433-scc          Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                           Exhibit D
                         (Explanatory Statement) Pg 1308 of 1648


        association or incorporation of the relevant Group member to the extent required to enable the
        Group to be administered as provided in this Deed.

Unlawful fetter

25.4    No Group member is bound by a provision of this Deed to the extent it constitutes an unlawful
        fetter on any of its statutory powers, but that provision remains valid and binding as regard s each
        other party to which it is expressed to apply.

Successors and assigns bound

25.5    This Deed is binding on each party’s successors in title or assigns or (in the case of a party wh o is
        an individual) his personal representatives, but such a person is not entitled to the benefit of its
        provisions unless that person has entered into a Deed of Adherence.

No partnership or agency

25.6    This Deed is not to be construed as creating a partnership or an agency (except to the extent
        expressly described) relationship between any of the parties.

Survival beyond Completion

25.7    Each obligation and undertaking given by each party under this Deed and each right of each
        Shareholders in respect of the warranties continues in full force and effect notwithstanding
        Completion.

Counterparts

25.8    This Deed may be executed in any number of counterparts, each of which when executed and
        delivered is an original, but all of which when taken together constitute a single instrument.

Indulgence

25.9    No relaxation, forbearance, indulgence or delay (together “Indulgence”) of a party in exercising a
        right under this Deed is to be construed as a waiver of that right and does not affect the ability of
        that party subsequently to exercise that right or to pursue a remedy in respect of it, nor does any
        Indulgence constitute a waiver of any other right.

Waiver for permitted Share issues

25.10   Each party waives any rights conferred or to be conferred on it under the A rticles in connection
        with the allotment and issue of any A Ordinary Shares and/or Warrants pursuant to this Deed an d
        the Warrant Instrument and undertakes to take such steps as are from time to time within his
        power to enable such allotments and issues to be made.

Compromise

25.11   Except where a clause makes a contrary express provision:

        (a)       a liability to a Shareholder may be released or compromised, wholly or partially, and any
                  time or Indulgence may be given, by that Shareholder to any person (a “Recipient”) in
                  writing in the Shareholder’s absolute discretion without prejudicing or otherwise affecting
                  its rights and remedies against any other person, whether that other person is under the
                  same or similar liability, including a liability held with the Recipient; an d

        (b)       each party is responsible only for its own acts and defaults, and has no liability for the act
                  or default of any other party.
                                                       30




                                                                                                       1307
 20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                        (Explanatory Statement) Pg 1309 of 1648


Nominee holdings

25.12   A party whose A Ordinary Shares are held by a wholly-owned subsidiary nominee, trustee or
        custodian who is not party to this Deed undertakes to each other party to procure that wholly -
        owned subsidiary nominee, trustee or custodian observes the provisions of this Deed which wou ld
        be binding on it if it were named in this Deed as a Shareholder.

Capacity

25.13   The provisions of this Deed shall not apply where a Shareholder is acting in its capacity as a
        lender to the Group, provided that when acting as a lender such Shareholder shall only be ent it led
        to use the information provided to them in such capacity, and not any information acquired by
        virtue of being a Shareholder.

Finance Documents

25.14   The terms and conditions of this Deed are subject to the terms and conditions of the Finance
        Documents. In particular, but without limitation to the foregoing:

        (a)     the payment of fees under this Deed;

        (b)     the payment of dividends on all classes of shares in the capital of the Company; and

        (c)     the redemption or purchase (if applicable) of any class of shares in the capital of the
                Company,

        may only be made if and to the extent permitted by the Finance Documents and, in each case if the
        payment of all or any part of such fee, dividend or payment cannot be paid by virtue of the
        Finance Documents, then no such payment may be made but the unpaid portion remains a debt
        due from the relevant Group member to the relevant shareholder or party.

Group refinancing

25.15   If the Major Shareholder Majority proposes a (re)financing of the Group’s third party debt
        financing arrangements, each party undertakes to exercise all rights (as Shareholder) and carry ou t
        all actions in his or its capacity as Shareholder in order to facilitate the (re)financing on the terms
        proposed by the Major Shareholder Majority, and as approved by the Board, provided that in
        relation to any (re)financing, no Shareholder shall be materially and adversely affected
        disproportionately to any other Shareholder.

25.16   Nothing in this Deed shall oblige any Shareholder to continue, or provide additional, debt finance
        or guarantee, to the Company or the Group.

26      THIRD PARTY RIGHTS

Exclusion of Contracts (Rights of Third Parties) Act 1999, subject to exceptions

26.1    Except as provided in clause 26.2, a person who is not a party to this Deed has no right under the
        Contracts (Rights of Third Parties) Act 1999 to enforce this Deed. This clause 26.1 does not
        affect a right or remedy of a person which exists or is available otherwise than pursuant to that act.

Exceptions to exclusion of Contracts (Rights of Third Parties) Act 1999

26.2    The following persons (each a “Third Party”) may enforce the following terms of this Deed
        subject to and in accordance with the terms of this Deed and the Contracts (Rights of Third
        Parties) Act 1999:

                                                     31




                                                                                                      1308
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                       (Explanatory Statement) Pg 1310 of 1648


       (a)     the Chairperson and each Director is entitled to enforce claus es 5, 6.5 and 10.2 to the
               extent that such clauses relate to that person in accordance with the Contracts (Rights of
               Third Parties) Act 1999; and

       (b)     each Affiliate of a Shareholder of the Shareholders is entitled to enforce clause 5 to the
               extent that that clause relates to that Affiliate in accordance with the Contracts (Rights of
               Third Parties) Act 1999.

Termination and variation without Third Party permission

26.3   This Deed may be rescinded or terminated and a term may be amended or waived without the
       permission of a Third Party even if that takes away a right which the Third Party would otherwise
       have.

Assignment of rights under Contracts (Rights of Third Parties) Act 1999

26.4   No Third Party may, without the prior written permission of the Major Shareholder Majority,
       assign, charge or otherwise dispose of any of its rights under this Deed or grant or create any th ird
       party interest in its rights under this Deed (including holding an interest on trust for another).

27     GOVERNING LAW AND JURISDICTION

27.1   This Deed (together with all documents to be entered into pursuant to it which are not expressed to
       be governed by another law) and all matters (including without limitation, any contractual or non -
       contractual obligation) arising from or in connection with it are governed by, and to be construed
       and take effect in accordance with, English law.

27.2   The courts of England have exclusive jurisdiction to settle any claim, dispute or matter of
       difference which may arise out of or in connection with this Deed (including without limitation
       claims for set-off or counterclaim) or the legal relationships established by this Deed.

IN WITNESS WHEREOF this Deed has been executed as a Deed and delivered on the date hereof.




                                                    32




                                                                                                    1309
                             20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32    Exhibit D
                                               (Explanatory Statement) Pg 1311 of 1648


                                                                SCHEDULE 1

                                                             THE SHAREHOLDERS 1

                              Name, address, email address                                      Number of A Ordinary Shares



[●]                                                                               [●]

[●]                                                                               [●]

[●]                                                                               [●]

[●]                                                                               [●]




1
    Note : to be completed



                                                                     33
                                                                                                                              1310
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                 (Explanatory Statement) Pg 1312 of 1648




                                    34




                                                                              1311
20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                      (Explanatory Statement) Pg 1313 of 1648


                                       SCHEDULE 2
                              THE COMPANY, MIDCO AND BIDCO

                                             PART 1
                                          THE COMPANY

1    Name                           :     Kelly Topco Limited

2    Date of Incorporation          :     28 September 2020

3    Country of Incorporation       :     Jersey

4    Type of company                :     Private company

5    Registered number              :     132385

6    Registered office              :     47 Esplanade, St Helier, Jersey JE1 0BD, Channel Islands

7    Directors                      :

     Name                                 Address

     [●]

     [●]

8    Secretary                      :     [●]

9    Subsidiary undertakings        :     [●]
     (direct and indirect) at the
     date of this Deed

10   Authorised share capital at the date of this Deed is US$150,000 divided into 15,000,000 A
     Ordinary Shares of US$0.01 each

11   Issued share capital at the date of, but immediately prior to execution of this Deed:

     Name and address                                                               Number and class
     of registered holder                                                   of A Ordinary Shares held

     [●]                                                                                             [●]




                                                   35
                                                                                                1312
20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                     (Explanatory Statement) Pg 1314 of 1648


                                           SCHEDULE 2

                                               PART 2
                                               MIDCO

1   Name                            :    Kelly Holdco 1 Limited

2   Date of Incorporation           :    2 October 2020

3   Country of Incorporation        :    England

4   Type of company                 :    Private company

5   Registered number               :    12922288

6   Registered office               :    1 Park Row, Leeds, England, England, LS1 5AB

7   Directors                       :

    Name                                 Address

    [●]                                  [●]

    [●]                                  [●]



8   Subsidiary undertakings         :    [●]
    (direct and indirect) at the
    date of this Deed

9   Issued share capital at the date of this Deed:

    Name and address                                                          Number and class
    of registered holder                                                         of shares held

    [●]                                                                                        [●]




                                                     36




                                                                                           1313
20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                     (Explanatory Statement) Pg 1315 of 1648


                                           SCHEDULE 2

                                               PART 3
                                               BIDCO

1   Name                            :    Kelly Holdco 2 Limited

2   Date of Incorporation           :    2 October 2020

3   Country of Incorporation        :    England

4   Type of company                 :    Private company

5   Registered number               :    12922637

6   Registered office               :    1 Park Row, Leeds, England, England, LS1 5AB

7   Directors                       :

    Name                                 Address

    [●]                                  [●]

    [●]                                  [●]



8   Subsidiary undertakings         :    [●]
    (direct and indirect) at the
    date of this Deed

9   Issued share capital at the date of this Deed:

    Name and address                                                          Number and class
    of registered holder                                                         of shares held


    [●]                                                                                        [●]




                                                     37




                                                                                           1314
    20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                       (Explanatory Statement) Pg 1316 of 1648


                                          SCHEDULE 3
                                      COMPLETION MATTERS

1       Meetings of the Board and of the board of directors of the Company, Midco and Bidco (as
        appropriate) shall be held at which:

        (a)     the subscription for A Ordinary Shares and the Release referred to in clause 2 is approved
                and the A Ordinary Shares allotted and issued to each subscriber of such A Ordinary
                Shares or its nominee and the relevant names entered in the register of members of the
                Company; and

        (b)     the Audit Committee and Remuneration Committee is each duly constituted as envisaged
                by clauses 6.10 and 6.11.

2       Immediately after completion of the Board meeting referred to in paragraph 1 above, the
        Company shall deliver to the Major Shareholders a copy of the minutes of that Board meeting.

3       A Major Shareholder Majority shall approve the Slate proposed by a Substantial Shareholder.

4       Any Shareholder who is identified by the Transfer Agent or the Holding Period Trustee (acting in
        its capacity as information agent) as holding, when aggregated with the A Ordinary Shares held by
        its Affiliates, such Shares that it and its Affiliates would be: (i) a Major Shareholder; (ii) a 5%
        Shareholder; (iii) a Substantial Shareholder; (iv) a Controlling Shareholder; (v) a Super Majority
        Holder; (vi) a holder of either 50%, 60%, 70% or 80% of A Ordinary Shares in the Company; or
        (vii) a 1% Holder, will be notified by the Transfer Agent (who shall also notify the Company) of
        the details of the number of Shares held by it and its Affiliates.

5       Shareholders shall (i) notify the Transfer Agent of their Affiliates who are also Shareholders; and
        (ii) nominate one of their number as Major Shareholder Nominee and notify the Transfer Agent
        and the Company accordingly.




                                                    38




                                                                                                  1315
    20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                        (Explanatory Statement) Pg 1317 of 1648


                               SCHEDULE 4
     AUDIT COMMITTEE AND REMUNERATION COMMITTEE TERMS OF REFERENCE

                                         PART 1
                           AUDIT COMMITTEE TERMS OF REFERENCE

To monitor the integrity of the financial statements of the Group, reviewing significant financial reporting
judgements contained in them.

1       To review the Group’s internal financial controls and the Group’s internal control and risk
        management systems.

2       To establish and monitor and review the effectiveness of the Group’s internal audit function.

3       To make recommendations to the Board in relation to the appointment of the Group’s e xternal
        auditor and to approve the remuneration and terms of engagement of that external auditor (in each
        case subject to clause 9.3).

4       To review and monitor the Group’s external auditor’s independence and objectivit y and the
        effectiveness of the audit process, taking into consideration relevant professional and regulatory
        requirements.

5       To develop and implement policy on the engagement of the Group’s external auditor to supply
        non-audit services, taking into account relevant ethical guidance regarding the provision of non -
        audit services by that external audit firm.

6       To report to the Board on the above, identifying any matters in respect of which it considers that
        action or improvement is needed, and making recommendatio ns as to the steps to be taken.

7       To require the attendance before it of any officer or employee of a Group member and to obtain
        (at the cost of the Group) legal or other professional advice in respect of any matters within its
        terms of reference.




                                                    39
                                                                                                   1316
    20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                       (Explanatory Statement) Pg 1318 of 1648


                                    PART 2
                   REMUNERATION COMMITTEE TERMS OF REFERENCE

1       To, subject to clause 9.3, determine and action on behalf of the Company all matters concerning:

        (a)     the salary and other remuneration and benefits (including bonus, share incentive an d
                pension arrangements) and terms and conditions of appointment of directors (subject to
                Major Shareholder Majority approval) or of employment of senior employees or any
                replacement or employee of equivalent position (including, without limitation, salary
                reviews and the setting of bonus levels and performance targets), save for the structure o f
                any bonus, share incentive or performance target for employees and other senior
                employees which will be determined by the Board;

        (b)     the appointment or dismissal (and terms of appointment or dismissal) of a senior
                employee (or a person who would on his appointment become a senior employee);

        (c)     the terms of appointment or dismissal of directors (subject to Major Shareholder Majorit y
                approval); and

        (d)     any employee share based remuneration schemes.

2       To, subject to clause 9.3, take the following actions on behalf of the Company or relevant Group
        member:

        (a)     to amend any of the terms of each employment agreement from time to time;

        (b)     to exercise any right or discretion of the Company under each employment agreement;
                and

        (c)     to amend any term of an employee share based remuneration scheme.

3       To require the attendance before it of any officer or employee of any Group member and to obtain
        (at the cost of the Group) legal or other professional advice in respect of any matters within its
        terms of reference.




                                                    40




                                                                                                   1317
    20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                          (Explanatory Statement) Pg 1319 of 1648




                                            SCHEDULE 5
                                     PROVISION OF INFORMATION

                                                 PART 1
                                           ALL SHAREHOLDERS

All of the items specified in paragraphs 1 to 10 below are to be provided in the form delivered to the
noteholders under the notes indenture included in the definition of Finance Documents (the “ Indenture”)

Reports

1         The Company shall deliver to the Shareholders, within 120 days after the end of the Reporting
          Group’s fiscal year beginning with the first fiscal year ending after the date of the issuance of A
          Ordinary Shares, annual reports containing, to the extent applicable, and in a level of detail that is
          consistent with past practice, the following information:

          (a)     audited consolidated balance sheets of the Reporting Group as of the end of the two mo s t
                  recent fiscal years and audited consolidated income statements and statements of cash
                  flow of the Reporting Group for the two most recent fiscal years, including complete
                  footnotes to such financial statements and the report of the independent auditors on the
                  financial statements;

          (b)     unaudited pro forma income statement information and balance sheet information of the
                  Reporting Group (which, for the avoidance of doubt, shall not include the provision of a
                  full income statement or balance sheet to the extent not reasonably available), together
                  with explanatory footnotes, for any material acquisitions, dispositions or recapitalisation s
                  that have occurred since the beginning of the most recently completed fiscal year as to
                  which such annual report relates, in each case unless pro forma information has been
                  provided in a previous report pursuant to paragraph 2 below;

          (c)     an operating and financial review of the audited financial statements, including a
                  discussion of the results of operations, financial condition, and liquidity and capital
                  resources of the Reporting Group, and a discussion of material commitments and
                  contingencies and critical accounting policies in a level of detail that is consistent with
                  past practice;

          (d)     description of the business, management and shareholders of the Reporting Group, all
                  material affiliate transactions and a description of all material contractual arrangements,
                  including material debt instruments; and

          (e)     a description of material risk factors,

          provided that the information described in clauses (d) and (e) may be provided in the footnotes to
          the audited financial statements;

2         Within 60 days following the end of the first three fiscal quarters in each fiscal year of the
          Reporting Group beginning with the quarter ending 31 March 2021 all quarterly reports of the
          Reporting Group containing the following information:

          (a)     an unaudited condensed consolidated balance sheet as of the end of such quarter and
                  unaudited condensed statements of income and cash flow for the most recent quarter year-
                  to-date periods ending on the unaudited condensed balance sheet date, and the
                  comparable prior year period, together with condensed footnote disclosure;



                                                       41




                                                                                                       1318
    20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                           Exhibit D
                         (Explanatory Statement) Pg 1320 of 1648


        (b)       unaudited pro forma income statement information and balance sheet information of the
                  Reporting Group (which, for the avoidance of doubt, shall not include the provision of a
                  full income statement or balance sheet to the extent not reasonably available), together
                  with explanatory footnotes, for any material acquisitions, d ispositions or recapitalizatio n s
                  that have occurred since the beginning of the relevant quarter unless pro forma
                  information has been provided in a previous report pursuant to this Schedule;

        (c)       an operating and financial review of the unaudited financial statements, including a
                  discussion of the results of operations, financial condition, EBITDA and material changes
                  in liquidity and capital resources of the Reporting Group, and a discussion of material
                  changes not in the ordinary course of business in commitments and contingencies since
                  the most recent report in a level of detail that is consistent with past practice; and

        (d)       any material changes to the risk factors disclosed in the most recent annual report;

        provided that the information described in clause (d) may be provided in the footnotes          to   the
        unaudited financial statements.

3       Promptly after the occurrence of any material acquisition, disposition or restructuring or any
        senior executive officer changes at Alpha or change in auditors of Alpha or any other material
        event that Alpha or any of any of its subsidiaries announces publicly, a report containing a
        description of such event.

4       All financial statements and pro forma financial information shall be prepared in accordance with
        the international accounting standards promulgated by the International Accounting Standards
        Board and its successors, as adopted by the European Union or the United Kingdom, as in effect
        from time to time, unless otherwise stated (“IFRS”), provided that at any date after the date of
        issuance of the A Ordinary Shares, Alpha may make an irrevocable election to establish that
        “IFRS” shall mean, except as otherwise specified herein, IFRS as in effect on a date that is on or
        prior to the date of such election as in effect on the date of such report or financial statement (or
        otherwise on the basis of IFRS as then in effect) and on a consistent basis for the periods
        presented; provided, however, that the reports set forth in this Schedule may, in the event of a
        change in applicable IFRS, present earlier periods on a basis that applied to such periods. No
        report needs to include separate financial statements for any subsidiaries of Alpha.

5       At any time that any of Alpha’s subsidiaries are designated as “Unrestricted Subsidiaries” in
        accordance with the terms of the Finance Documents and any such Unrestricted Subsidiary or a
        group of Unrestricted Subsidiaries, taken as a whole, constitutes a Significant Subsidiary (as
        defined in the Finance Documents) of Alpha, then the quarterly and annual financial information
        required by this Schedule will include a reasonably detailed presentation, either on the face of the
        financial statements or in the footnotes thereto, of the financial condition and results of operation s
        of Alpha and its Restricted Subs idiaries (as defined in the Finance Documents) separate from the
        financial condition and results of operations of the Unrestricted Subsidiaries of Alpha.

Conference Call

6       The Company will, either, (i) within ten Business Days after the delivery of the reports discussed
        at paragraphs 1 and 2 of this Part 1 of this Schedule 5, conduct a conference call to discuss such
        report and answer questions about such report, which conference call will be open to all
        Shareholders, or (ii) provide Shareholders with access to and the opportunity to participate in an y
        public conference call, investor presentation, webcast or other event, the primary purpose of which
        is to discuss results of operations or any material event referenced in paragraph 3 of this Part 1 of
        this Schedule 6 with investors in the capital stock of Alpha.

7       Details of such conference calls will either (a) be delivered with each report or (b) posted on an
        electronic website that is used by Alpha to communicate to its investors or the equity holders
        generally for which the Shareholders have been, prior to the posting of such notice, informed of
                                                       42




                                                                                                        1319
    20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                        (Explanatory Statement) Pg 1321 of 1648


        the website address and relevant password specifications, which notice shall constitute reasonable
        notice of such public calls for the purpose of this paragraph.

8       In addition, so long as the A Ordinary Shares remain outstanding and during which Alpha is not
        subject to Section 13 or 15(d) of the U.S. Exchange Act nor exempt therefrom pursuant to Rule
        12g3-2(b), Alpha shall furnish to the Shareholders and, upon their request, prospective purchasers
        of the Shares, the information required to be delivered pursuant to Rule 144A(d)(4).

Compliance Certificate

9       The Company shall deliver to the Shareholders, within 120 days after the end of each fiscal year, a
        copy of the Executive Director’s certificate delivered under the Indenture stating that a review of
        the activities of Alpha and its subsidiaries during the preceding fiscal year has been made under
        the supervision of the signing Executive Director with a view to determining whether Alpha and
        its subsidiaries have kept, observed, performed and fulfilled their respective obligations under t h e
        Finance Documents and the Security Documents, and further stating, as to each such Director
        signing such certificate, that to the best of his or her knowledge Alpha and its Subsidiaries have
        kept, observed, performed and fulfilled each and every covenant contained in the Finance
        Documents and the Security Documents and each is not in default in the performance or
        observance of any of the terms, provisions and conditions of such agreement (or, if a Default or
        Event of Default has occurred and is continuing, describing all such Defaults or Events of Defau lt
        of which he or she may have knowledge and what action Alpha is taking or proposes to take with
        respect thereto) and that to the best of his or her knowledge no event has occurred and remain s in
        existence by reason of which payments on account of the principal of, premium on, if any, interest
        or additional amounts, if any, due pursuant to the Finance Documents is prohibited or if such
        event has occurred, a description of the event and what action Alpha is taking or proposes t o t ake
        with respect thereto.

10      So long as any of the Finance Documents are outstanding, the Company will deliver to the
        Shareholders, forthwith upon any Officer becoming aware of any Default or Event of Default, an
        Officer’s Certificate specifying such Default or Event of Default and what action Alpha is taking
        or proposes to take with respect thereto.

Company reporting

11      In respect of the period to 31 December 2021 and thereafter, the Company shall deliver to the
        Shareholders, within 120 days following the end of the financial year to which they relate, the
        consolidated accounts of the Company.




                                                     43




                                                                                                     1320
    20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                       (Explanatory Statement) Pg 1322 of 1648


                                        PART 2
                           1% HOLDERS & MAJOR SHAREHOLDERS

A reference in this Part 2 to a 1% Holder or a Major Shareholder is a reference to those 1% Holders and
Major Shareholders that have elected to receive information pursuant to clause 8.2

Approach from prospective purchasers

1       The Company agrees to notify the 1% Holders and the Major Shareholders promptly of any
        approach received from any person to acquire any shares in a Group member or any business or
        substantial part of the business or assets of the Group , which would, if completed, constitute a
        Sale.

Monthly Reporting

2       Within 30 days following the end of each month, commencing with the first calendar month
        ending after the date of Completion, the Company shall prepare and submit to the 1% Holders and
        Major Shareholders the monthly reporting pack for the Reporting Group which shall cover the
        following items:

        (a)     Executive Summary: a report from the CEO commenting on the performance in the
                month and containing a business commentary against the current Business Plan;

        (b)     Group Performance Summary: a summary of the Reporting Group ’s revenue and
                EBITDA for the month and year to date compared to the Annual Business Plan, together
                with monthly and year to date commentary;

        (c)     Summary Financials by Business Unit: a summary of reven ue and EBITDA by business
                unit, including waterfalls and variance analysis by month and year to date including
                commentary by division;

        (d)     Primary Financial Statements: a consolidated income statement, balance sheet and cash
                flow statement, including a statement of the actual financial ratios of the Company with
                any required under the Finance Documents or any third party facility which replaces the
                Finance Documents;

        (e)     Business Unit Performance Variances: a summary of revenue and EBITDA by business
                unit by country/area together with exceptional items and eliminations including monthly
                and year to date commentary;

        (f)     Liquidity Outlook: the latest liquidity projection from the Reporting Group’s 13 week
                cashflow forecast;

        (g)     Capex and Working Capital: a working capital summary, daily sales outstandings by area
                and region and capex against budgets and capital commitments ; and

        (h)     the monthly operations performance report including certain KPIs in accordance with the
                Reporting Group’s past practice.

Annual Business Plan

3       The Company provide to the 1% Holders and Major Shareholders within 60 days after the start of
        each Financial Year a copy of the Annual Business Plan as approved by the Board.

Other Information

4       The 1% Holders and Major Shareholders shall be provided with:


                                                   44
                                                                                                1321
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                 (Explanatory Statement) Pg 1323 of 1648


    (a)   such other information relating to the Group as the 1% Holders and Major Shareholders
          may reasonably request from time to time, reasonableness for this purpos e to be
          determined by the Board; and

    (b)   any financial information and reporting provided to, and in the same format as, that
          provided to any lender to the Group.




                                           45




                                                                                      1322
    20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                        (Explanatory Statement) Pg 1324 of 1648


                                           SCHEDULE 6
                                      CONDUCT OF THE GROUP

                                             PART 1
                                      POSITIVE OBLIGATIONS

Corporate Matters

1       Other than as previously approved by a Major Shareholder Majority, n o resolution is made to
        place a Group member in voluntary liquidation or any analogous procedure.

2       The Company shall, enforce its rights under the MIP Investment Agreement so far as it is legally
        able.

Financial and Accounting Matters

3       The Company shall, and shall procure that each other Group member does, keep proper
        accounting records and, so far as they are legally able, in them make true and complete entries of
        all dealings and transactions in relation to its business.

Business Matters

4       The business of the Company and each other Group member shall be properly managed and
        comply, in all material respects, with all applicable laws and each Group member shall maintain
        all licences, consents and authorisations of any nature whatsoever (public or private) which senio r
        management of the Group are aware are necessary to carry on the businesses of the Group from
        time to time.

5       Each Group member shall procure, according to prudent management practice, that the properties
        which are leasehold and leased or occupied by it from time to time are maintained during their
        respective terms in a state of repair and condition consistent with the provisions of the leases
        relating to them.

Insurance and D&O Insurance

6       Insurance cover for Group member, Directors and officers of Group members shall be maintained
        at all times with a reputable insurance Company against all such risks and liabilities in such
        manner and amounts, and on such terms and conditions, as accord with good commercial pract ice
        having regard to the businesses and assets of the Group, and in any event as reasonab ly req u ired
        from time to time by a majority of the Board (including a majority of Non-Executive Directors)
        (such insurance to include, without limiting the generality of the foregoing, cover against any
        liability of any Director of a Group Company in the lawful performance of his respective duties
        and shall note the interests (if any) of the Shareholders on the relevant policy or policies).

7       Except as required pursuant to the terms of any third party debt financing , no Group member may
        at any time assign, charge or otherwise dispose of any interest in any insurance policy main t ain ed
        pursuant to the preceding subparagraph, or do or omit to do anything by which any such policy
        may be rendered void or unenforceable.

Other Matters

8       The Company shall comply with its obligations under this Deed and shall procure that each other
        Group member acts in the manner contemplated by this Deed and observes and performs the
        provisions of this Deed which are to be observed and performed by that other Group member.

9       The Company shall and shall procure that each Group member implements a policy in a form
        acceptable to the Major Shareholders (acting reasonably) requiring the compliance by each Gro u p
                                                     46




                                                                                                    1323
 20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                     (Explanatory Statement) Pg 1325 of 1648


     member and each of their respective officers, directors, employees, agents and advisers with
     applicable anti-bribery, anti-corruption, and anti-money laundering laws in each country and/or
     jurisdiction in which the Group operates on or after the date of this Deed including but not limited
     to the Bribery Act 2010, the Criminal Finances Act 2017, the Proceeds of Crime Act 2002 and
     any applicable requirements of any sanctions regime imposed by the USA, whether such sanctions
     regime is implemented under the Trading with the Enemy Act, the International Emergency
     Economic Powers Act or any presidential or executive order or otherwise.

10   The Company shall procure that the [compliance officer] of the Group delivers an annual
     certification that the Group has maintained reasonable compliance policies in accordance with
     paragraph 9 above.

11   Each Group member shall provide to any Shareholder such information as any such Shareholder
     may reasonably request at any time or from time to time in order to permit such Shareholder to: (i)
     prepare its U.S. federal, state, and local income Tax returns or Tax forms; (ii) determine whether
     any Group member is or has been a "controlled foreign corporation" as defined in s ection 957 of
     the Internal Revenue Code of 1986 (as amended) and the consequences to the Shareholder of such
     status; and (iii) determine whether any Group member is or has been a "passive foreign investment
     company" as defined in section 1297(a) of the Internal Revenue Code of 1986 (as amended) and
     the consequences to the Shareholder of such status.




                                                 47




                                                                                                1324
     20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                          (Explanatory Statement) Pg 1326 of 1648


                                              PART 2
                                      BOARD RESERVED MATTERS

      Each of the following matters shall require the prior approval of a majority of the Non -Executive
      Directors on the Board:

1.    Recommend, declare or pay a dividend excluding dividends made to other Group members.

2.    Make repurchases of equity or loan capital provided such repurchases are made on a fully pre-emptive
      basis.

3.    Approval of the Annual Business Plan.

4.    Capitalise any reserves, or reduce any amount standing to the credit of the share premium account or
      capital redemption or other reserve.

5.    Appoint or remove (other than as an alternate as permitted by the articles of association) a person as a
      director of a Group member other than the Company and other than appointments made in accordance
      with clause 6.9.

6.    Delegate any powers of the Directors to a committee other than the Remuneration Committee or the
      Audit Committee or take any action which materially contravenes any recommendation or decision of
      the Remuneration Committee or the Audit Committee.

7.    Commence any material litigation, or settle material litigation for an amount that has a cash impact of
      less than $100 million in one transaction or series of related transactions.

8.    Establish, vary or terminate the management incentive plan.

9.    (i) Hire or fire CEO, CFO and other executives that directly report to CEO, which includes all
      Business Unit and Functional Heads and anyone else whose base salary is in excess of $250,000 per
      annum; and (ii) any amendment to the compensation packages for such persons other than the payment
      of the Management Transaction Bonuses.

10. Material acquisitions/disposals of assets, securities or businesses for amounts up to between $10
    million and up to but not including $50 million in aggregate in one transaction or series of related
    transactions.

11. Enter into a contract or transaction or make a payment or incur a commitment in excess of $5 million
    or otherwise of a material nature other, in each case, than in the ordinary course of business and on
    arm’s length terms.

12. Make a material change to any of the Group’s insurance policies including any directors’ liability
    insurance.

13. Make any political or charitable donations.

14. Any acquisition or creation of a joint venture arrangement or of an entity in which the liability of the
    partners or interest-holders in respect of such entity is not limited to such partner’s or interest-holder’s
    capital contribution, of a value up to but not including $25 million.

15. Adopt a new accounting policy or practice or principles or make a material change to the accounting
    policies and practices or accounting reference date of any Group member.

16. Any decision to make any loan to an employee of any Group member in an amount or having a value
    exceeding $10,000 (but excluding any loan approved by the Board under the management incentive
    plan).


                                                      48
                                                                                                       1325
  20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                         (Explanatory Statement) Pg 1327 of 1648


17. Any change to the terms of any debt or finance documents (including any waivers) or any decision
    requiring prior authorisation by the lenders under such document, or which would constitute an Event
    of Default under the Finance Documents without such prior authorisation.

18. Any early repayment under the terms of any debt or finance documents.

19. Any appointment or removal of a trustee or manager of a pension scheme for the benefit of current or
    former officers or employees of a Group member located in the UK.

20. Make any change to the auditors of the Group.

21. Incurrence of any debt which is permitted or not otherwise prohibited by the terms of any financing
    documents to which any member of the Group is a party from time to time for an amount that is $5
    million or more but less than $100 million.

22. Capital expenditure that is not contemplated in the Annual Business Plan and is $10 million or more
    but less than $25 million.

23. Any agreement to do any of the above.




                                                    49




                                                                                                 1326
     20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                            (Explanatory Statement) Pg 1328 of 1648


                                             PART 3
                                  SHAREHOLDER RESERVED MATTERS

Each of the following matters shall require prior Major Shareholder Majority approval:

1.    Sale of the Company or the business or any Listing.

2.    Any merger, de-merger, partial contribution or similar transactions except for the purpose of internal
      reorganisation.

3.    Any allotment or issue of shares or other securities, and any grant to any person of any option or right
      to call for the issue of any shares or other securities, excluding to any Group member or pursuant to
      the Warrant Instrument.

4.    Incurrence of any debt which is permitted or not otherwise prohibit ed by the terms of any financing
      documents to which any member of the Group is a party from time to time for an amount that is $100
      million or more.

5.    Any bankruptcy, liquidation, dissolution or any analogous procedure of any Group member.

6.    Any commencement of any new activity of the Group outside its existing course of business (other
      than where such new activity would constitute a material change in the nature or scope of the business
      conducted by the Company or any other member of the Group).

7.    Any of the following matters:

          a.     the filing of any U.S. Tax election, form, return, or other document in relation to the U.S. Tax
                 status of entities in the Group or the treatment of any transactions undertaken by the Group,
                 other than any filing in the ordinary course of business;

          b. any change in any member of the Group’s place of Tax residence, place of incorporation or
             corporate form;

          c.     any other matter which the Company is aware (having made all reasonable enquiries), or
                 could reasonably expected to be aware, has a material adverse Tax consequence on any Major
                 Shareholder.

8. Capital expenditure that is not contemplated in the Annual Business Plan and is in excess of $25
      million.

9.    Material acquisitions/disposals of assets, securities or businesses for amounts equal to or exceeding
      $50 million in aggregate in one transaction or series of related transactions.

10. Any acquisition or creation of a joint venture arrangement or of an entity in which the liability of the
    partners or interest-holders in respect of such entity is not limited to such partner’s or interest-holder’s
    capital contribution, of a value equal to or exceeding $25 million.

11. Any cessation of the activities of the Group, or reduction in such activities that would result in a
    reduction in turnover of $20 million or more (other than where such cessation or reduction would
    constitute a material change in the nature or scope of the business conducted by the Company or any
    other member of the Group).

12. Modifying, varying or abrogating any rights attaching to shares in the Company or any other member
    of the Group (except to the extent that would have a disproportionate adverse effect on one or more
    Shareholders from that on other Shareholders).




                                                        50
                                                                                                       1327
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                       (Explanatory Statement) Pg 1329 of 1648


13. Settle material litigation which has a cash impact in excess of $100 million in aggrega te in one
    transaction or series of related transactions.

14. Any agreement to do any of the above.




                                                 51




                                                                                            1328
     20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                          (Explanatory Statement) Pg 1330 of 1648


                                          PART 4
                            SHAREHOLDER SUPER RESERVED MATTERS

The following matters require prior approval of holders of 80% of the A Ordinary Shares (whether or not
they carry voting rights) (“Shareholder Super Reserved Matters ”):

1.    Amending or modifying of the constitutional documents of the Company or this Deed in a manner that
      would have a materially disproportionate adverse effect on one or more Shareholders from that on
      other Shareholders.

2.    Entering into any related party transaction.

3.    Any material change in the nature or scope of the business conducted by the Company or any other
      member of the Group (excluding the sale of any assets of the Group).

4.    Modifying, varying or abrogating any rights attaching to shares in the Company or any other member
      of the Group to the extent that would have a materially disproportionate adverse effect on one or mo re
      Shareholders from that on other Shareholders.

5.    Save in connection with: (a) management issuances; (b) Emergency Funding Issues (provided a catch
      up opportunity is available); (c) issuances between members of the Group; (d) acquisition issuances;
      and (e) issuances on a fully pre-emptive basis:

         i.   issuing any shares (including convertible instruments) in; or

        ii.   changing or varying the share capital of the Company or any Group Company (including a
              reduction of capital or a purchase or redemption of shares or a consolidation, subdivision,
              conversion or cancellation of any shares),

      in each case on a non pro-rata basis.




                                                      52
                                                                                                    1329
    20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                       (Explanatory Statement) Pg 1331 of 1648


                                           SCHEDULE 7
                                       DEED OF ADHERENCE

THIS DEED is made on                              20[●] by the person whose contact details appear in the
schedule (the “New Shareholder”);

WHEREAS:

(A)     By an Agreement dated [●] 2020 (the “Investment Agreement”) concerning [Kelly Topco]
        Limited, made between, amongst others, the Shareholders and the Company (as those expression s
        are defined in the Investment Agreement)

        Option A [to be used where A Ordinary Shares are to be transferred]

        and to which ● (the “Transferor”) is a party [by virtue of a Deed of Adherence dated ● ], the
        Transferor has agreed to sell and transfer to the New Shareholder [Insert number and class of A
        Ordinary Shares] conditional upon the New Shareholder entering into this Deed of Adherence and
        provision of KYC in a form satisfactory to the Jersey registrar.

        Option B [to be used when A Ordinary Shares are to be subscribed]

        the Company will issue to the New Shareholder [Insert number and class of A Ordinary Shares]
        conditional upon the New Shareholder entering into this Deed of Adherence and provision of
        KYC in a form satisfactory to the Jersey registrar.

(B)     The New Shareholder wishes to acquire those A Ordinary Shares, subject to such condition and t o
        enter into this Deed of Adherence pursuant to the Investment Agreement.

THIS DEED WITNESSES:

1       The New Shareholder undertakes to and covenants with all the parties to the Investment
        Agreement from time to time (including any person who enters into a Deed of Adherence pursuant
        to the Investment Agreement, whether before or after this Deed is entered into) to comply with the
        provisions of and to perform all the obligations in the Investment Agreement in so far as they
        remain to be observed and performed, as if the New Shareholder had been an original party to the
        Investment Agreement in place of the Transferor as a Shareholder.

2       [The Transferor assigns to the New Shareholder its share of its rights under the Investment
        Agreement in proportion to the number of A Ordinary Shares transferred as against the number o f
        A Ordinary Shares retained by the Transferor (if any).] [Only relevant for Option A and
        Transferor will need to be a party for that purpose if not dealt with elsewhere ]

3       Except as expressly varied by this Deed, the Investment Agreement will continue in full force and
        effect, and the Investment Agreement be interpreted accordingly.

4       [Details of appointment of agent for service, where relevant]

5       The interpretation provisions and the provisions of clause 19.1 (Fees and Costs), 22 (Notices),
        24 (Entire agreement, amendment and termination ), 25.1 (Further assurance), 25.6 (No
        partnership or agency), 25.8 (Counterparts), and 27 (Governing law and jurisdiction) of the
        Investment Agreement apply to this Deed as if those provisions had been set out expressly in t h is
        Deed, which will take effect from the date set out above.




                                                    53
                                                                                                  1330
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1332 of 1648


THE SCHEDULE

DETAILS OF NEW SHAREHOLDER



Name :
Registered number (if a company)        :
Country of Incorporation (if a company) :



Address:



EXECUTED by the parties as a deed



                [insert signature blocks]




                                            54




                                                                           1331
    20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                           Exhibit D
                        (Explanatory Statement) Pg 1333 of 1648


                                         SCHEDULE 8
                               DEFINITIONS AND INTERPRETATION

1       DEFINITIONS

In this Deed the expressions set out below have the meanings set out after them:

“1% Holder” is defined in clause 8.2;

“Acceptance Notice” is defined in clause 9.6;

 “A Ordinary Shares” the A ordinary shares of US$0.01 each, in each case the rights of which are set out
in the Articles and “A Ordinary Share” means each of them;

“Acquirer” any person or group of persons acting in concert, other than a Sh areholder or its Affiliates
interested in acquiring A Ordinary Shares from a Selling Shareholder;

“Affiliate” with respect to a person (the “First Person”):

        (a)      another person that, directly or indirectly through one or more intermediaries, Controls, or
                 is Controlled by, or is under common Control with, the First Person;

        (b)      a pooled investment vehicle organised by the First Person (or an Affiliate thereof) the
                 investments of which are directed by the First Person;

        (c)      a partner or an officer or employee of the First Person (or an Affiliate thereof);

        (d)      an investment fund organised by the First Person for the benefit of the First Person’s (or
                 its Affiliates’) partners, officers or employees or their dependants; or

        (e)      a successor trustee or nominee for, or a successor by re-organisation of, a trust t h e d irect
                 or indirect principal beneficiary/ies of which is any of the First Person, its Affiliates or
                 any of their respective partners, officers or employees or their dependants;

“Aggregate Subscription Price” is defined in clause 9.8(b)(ii);

“Alpha” KCA Deutag Alpha Limited, a company incorporated in England with registered number
06433748 and having its registered office at 1 Park Row, Leeds, England, LS1 5AB;

“Annual Business Plan” the annual business and strategic plan of the Reporting Group;

 “Articles” the memorandum and articles of incorporation or similar constitutional document of the
Company (as amended from time to time), which at Completion will be those regulations in the agreed
form;

“Audit Committee” is defined in clause 6.10;

“Bidco” the company listed as such in Part 3 of Schedule 2;

“Board” the board of Directors for the time being of the Company from time to time including any duly
appointed committee thereof;

“Board Reserved Matters” those matters set out in Part 2 of Schedule 6;

 “Business Day” a day, except a Saturday or Sunday or a public holiday in the United Kingdom and
Jersey, on which clearing banks in the City of London and Saint Helier are generally open for business;

                                                      55




                                                                                                       1332
  20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                        (Explanatory Statement) Pg 1334 of 1648


“Business Plan” the Initial Business Plan or an Annual Business Plan;

“Catch-Up Option” is defined in clause 9.14;

“Catch-Up Option Price” is defined in clause 9.15;

“Catch-Up Payment” is defined in clause 9.13(d);

“Catch-Up Group Shares or Debt Instruments” is defined in clause 9.14(b);

“CEO” the person employed as the chief executive officer (or equivalent) of the Compan y, the first such
person being Joseph Elkhoury;

“CFO” person employed as the chief financial officer (or equivalent) of the Company , the first such
person being Neil Gilchrist;

 “Chairperson” the Chairperson of the Company and the Board from time to time appointed pursuant to
clause 6.5 the first such person being [●];

“Co-Investment Scheme” and Fund which co-invests alongside a Fund;

“Company” Kelly Topco Limited a company incorporated in Jersey further details of which are set out in
Schedule 2;

“Competitor” means each of: Helmerich & Payne, Inc., Precision Drilling Corporation, Nabors Industries
Ltd., Patterson-UTI Energy, Inc., ADES International Holding PLC, Ensign Energy Services Inc., Daldrup
& Söhne Aktiengesellschaft, Honghua Group Limited, Hunting PLC, Dril-Quip, Inc., Forum Energy
Technologies, Inc., Scholler-Bleckmann Oilfield Equipment, Aktiengesellschaft, The Weir Group PLC,
Archer Limited, Aker Solutions ASA, Cactus, Inc., Enerflex Ltd., National Oilwell Verco, Transocean
Ltd., Valaris plc, Odfjell Drilling Ltd., The Drilling Company of 1972 A/S, Weatherford International plc,
Saipem SpA, Archer Limited, Halliburton Company, Baker Hughes Company, Petrofac Limited, National
Oilwell Varco, Inc., Aker Solutions ASA, Schlumberger Limited, SNC-Lavalin Group Inc., AECOM,
Stantec Inc., Arcadis NV, Worley Limited, KBR, Inc., Anton Oilfield Services, Yantai Jereh Oilfield
Services Group, COSL, CNOOC, Sinopec OFS, COOEC, Oilserv, Abraj Energy, ADNOC Drilling,
Arabian Drilling Co, Rawabi Holdings, Joy Global Inc, United Heavy Machinery, McDermott, Subsea7,
Seadrill Ltd, Noble Corp and John Wood Group PLC; together with any person or entity which undertakes
any of the following services form time to time: (a) the provision of drilling, engineering and technology
services to the onshore and offshore drilling markets in any part of the world; (b) the design, engineering
and manufacturing of drilling rigs and related components for the onshore and offshore drilling markets in
any part of the world; or (c) the owning and operation of offshore and onshore drilling rigs ;

“Completion” the completion of this Deed;

“Confidentiality Agreement” is defined in clause 8.2;

“connected person” has the meaning given to that expression in section 1122 of the Corporation Tax Act
2010 and a “person connected” with a party shall have a corresponding meaning;

“Control”, including with its correlative meanings, “Controlled by” and “under common Control with”,
means, when used in respect of a person, the power and authority to direct or cause the direction of
management and policies of such person, whether directly or indirectly, through the holding of voting
securities, equity, membership or partnership interests, by contract or otherwise;

“Debt Instruments” means any debt instruments from time to time but excluding the Excluded Debt;

“Deed of Adherence” a deed substantially in the form set out in Schedule 7 with such amendments as the
Board may approve in writing;
                                                     56




                                                                                                  1333
  20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                        (Explanatory Statement) Pg 1335 of 1648


“Default” has the meaning given in the Finance Documents;

 “Directors” the directors of the Company from time to time, including the Non-Executive Directors (if
appointed) and, “Director” means any of them;

“Drag-Along Notice” notice from the Purchaser to each Dragged Shareholder of any Proposed Drag-
Along Sale to be given as soon as practicable after reaching agreement in respect of the Proposed Drag -
Along Sale;

“Dragged Shareholders” Shareholders or holders of Shares other than the Majority Selling Shareholders;

“Emergency Funding Issue” is defined in clause 9.13(a);

“Emergency A Ordinary Shares and Debt Instruments” is defined in clause 9.13(a);

“Event of Default” is defined in the Finance Documents;

“Excess Forfeited Instruments” is defined in clause 12.3;

Excess New Group Shares or New Debt Instruments” is defined in clause 9.6(a);

“Excluded Debt” means:

        (a)     the $500,000,000 in aggregate principal amount of 9.875% Senior Secured Notes due
                2025 of the Issuer issued under an indenture dated [●] 2020 (as amended from time to
                time), among the Issuer, Lucid Trustee Services Limited as trustee and security agent, and
                the other parties thereto (the “Reinstated Bonds”);

        (b)     the FAB Run-Off LC Facility (as defined in the explanatory statement issued by KCA
                Deutag UK Finance plc in October 2020 (the “Explan”));

        (c)     the New Cash Management Facilities (as defined in the Explan);

        (d)     the New LC Facility (as defined in the Explan); and

        (e)     any further facilities (senior and subordinated facilities, together with any related hedging
                arrangements) of the Group as borrower for the funding of any future acquisitions ,
                repayment of and/or refinancing of third party debt, capital expenditure and/or working
                capital (excluding for the avoidance of doubt any debt in the nature of shareholder debt
                issued to any Shareholder);

“Executive Director” any director who is an employee of the Group and who is not a Non-Executive
Director;

 “Exit” (i) a Listing of the Company (or another entity in which the Original Participating Creditors (as
defined in the Lock-up Agreement) or their transferees are shareholders at the time, following a pre-sale
reorganisation); (ii) a Sale; (iii) if there is an indirect sale of assets of the Company (as described in
subparagraph (ii)) including by way of merger, then the distribution of the proceeds of sale to the
Company shareholders; or (iv) voluntary liquidation of the Company;

 “Finance Documents” the Primary Debt Documents as defined in the intercreditor agreement entered into
on or around the date of this Deed between, among others, KCA Deutag Alpha Limited (as Company) and
the Holding Period Trustee as Security Agent;

“Forfeited Instruments” is defined in clause 12.3;

“Forfeiting Shareholder” is defined in clause 12.3;
                                                      57




                                                                                                    1334
  20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                         (Explanatory Statement) Pg 1336 of 1648


“FPO” the Financial Services and Markets Act (Financial Promotion) Order 2001;

“FSMA” the Financial Services and Markets Act 2000;

“Fund”: any collective investment scheme (as defined in the FSMA) or any high net worth company, high
net worth unincorporated association and high value trust (each as defined in the FPO), partnership, limited
partnership, pension fund or insurance company, in any such case the principal business of which is to
make investments and whose business is managed by an Investment Manager and any subsidiary or paren t
undertaking of any of the foregoing;

“Group” the Company and each of its subsidiary undertakings from time to time including each Reporting
Group Company (in each case until it ceases to be a subsidiary undertaking), and “Group member” means
any of them;

“Group Shares” the shares in the capital of any Group member in issue from time to time, the rights to
and “Group Share” means each of them;

“Indulgence” is defined in clause 25.9;

“Initial Business Plan” the business plan in the agreed form;

“Investment Manager” a person whose principal business is to make, manage or advise upon
investments;

“IPO Shareholders’ Agreement” is defined in clause 11.3;

“Holding Company” means each of the Company, Midco and Bidco;

“Issue Completion Date” is defined in clause 9.8(b)(iii);

“Issue Notice” is defined in clause 9.5(b);

“KYC” is defined in clause 18.1;

“Law” the Companies (Jersey) Law 1991 (as amended from time to time);

“Listing” means the first public offering of any class of equity securities by the Company or one of the
Holding Companies (or a new holding company interposed for the purposes of being a successor of the
Company or such Holding Company) in the legal form (after conversion if necessary) that results in a
listing of such class of securities on a public securities market, whether effected by way of an offer for
sale, a new issue of shares, an introduction, a placing or otherwise;

“Lock-up Agreement” the lock-up agreement between, inter alia, KCA Deutag Alpha II Limited, KCA
Deutag UK Finance PLC and the Original Participating Creditors, dat ed 31 July 2020;

“Management Transaction Bonuses ” means the transaction bonuses payable to certain members of the
Group’s management team in connection with the implementation of the Reporting Group’s restructuring
on or around the date of this Deed;

“Mandatory Offer Price” is defined in clause 12.3;

“Mandatory Transfer Offer Notice” is defined in clause 12.3;

“Mandatory Transfer Offer Period” is defined in clause 12.3;

“Mandatory Transfer Relevant Amount” is defined in clause 12.3;

                                                     58




                                                                                                   1335
  20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                        (Explanatory Statement) Pg 1337 of 1648


“Marketable Securities” is defined in clause 13.3(b);

“Major Shareholders” each Shareholder who, together with their Affiliates, holds 5% or more of the
issued A Ordinary Shares in the Company;

“Major Shareholder Majority” the holders of a majority of the A Ordinary Shares which are held by the
Major Shareholders;

“Majority Selling Shareholders” holders of more than 50% of the Company’s issued and allotted A
Ordinary Shares who wish to sell 50% or more of the A Ordinary Shares in the Company in one
transaction or a series of connected transactions;

“Midco” the company listed as such in Part 2 of Schedule 2;

“Minority Holder” is defined in clause 15.1;

“MIP Investment Agreement” the agreement to be entered into on or around the date hereof between the
Company and certain members of management of the Group regarding their investment in the Company:

“New Issue Subscription Price” shall be calculated in accordance with clause 9.10;

“New Member” a person becoming a new member of the Company due to the exercise of a pre-existing
option to acquire A Ordinary Shares in the Company following the issue of a Drag-Along Notice or a
Squeeze-Out Offer;

“Non-Executive Directors” the Directors appointed pursuant to clause 6.3 and “Non-Executive
Director” means any one of them;

“Non Forfeiting Shareholder” is defined in clause 12.3;

“Non-Selling Shareholders” each holder of Shares who is not a Selling Shareholder;

“Notified Price” the same price per Share offered by the Acquirer to the Selling Shareholder(s);

“Observer” is defined in clause 6.8;

“Ordinary Resolution” has the meaning given in the Articles;

“Permitted Transfer” a transfer of shares to any person specified in clause 12.1;

 “Percentage Interest”: in respect of any Shareholder, the proportion which the number of A Ordinary
Shares comprising such Shareholders’ holding of shares bears to the total number of A Ordinary Shares
(excluding those of the Forfeiting Shareholder) expressed as a percentage;

“Pre-emption Period” is defined in clause 9.5(b)(iii);

“Proposed Drag-Along Sale” the proposed sale to the Purchaser of 50% or more of the A Ordinary Shares
held by all Shareholders;

“Proposed Tag-along Transfer” the proposed transfer of any Shares by one or more Selling Shareholders
in one or a series of connected transactions, of:

 a) 50% of the Shares in issue to any party;

 b) 20% or more of the Shares in issue to any Competitor;



                                                    59




                                                                                                   1336
  20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                         (Explanatory Statement) Pg 1338 of 1648


 c) such number of Shares to any party, which, when taken together with the Shares held by such party ’s
    Affiliates (“Third Party Group”), result in the Third Party Group holding in excess of 50% of the
    Shares in issue, together with each subsequent occasion where such Third Party Group acquires s u ch
    Shares such that they hold Shares equal to or in excess of, in aggregate, 60%, 70%, 80% or 90% of
    the Shares in issue;

 “Purchaser” a bona fide arms-length third party purchaser (being a person or group of persons acting in
concert, other than a Shareholder or its Affiliates) of the Majority Selling Shareholders’ A Ordinary
Shares;

“Recipient” is defined in clause 25.11(a);

“Recognised Investment Exchange” an internationally recognised and reputable stock exchange;

“Remaining Shareholders” is defined in clause 9.8(a)(ii);

“Remuneration Committee” is defined in clause 6.10;

“Reporting Group Company” any member of the Reporting Group;

“Reporting Group” Alpha and its subsidiaries;

“Resolution” the resolution of the members of the Company in the agreed form;

“Ring-Fenced Body” a ring-fenced body pursuant to Financial Services (Banking Reform) Act 2013 or
any of its Affiliates;

“Sale” the sale and transfer of all the shares in the Company or all or substantially all of the assets of the
Company (directly or indirectly by way of one or a number of related transactions;

“Scheme” the scheme of arrangement in respect of [●] which received court sanction on or around the date
hereof;

“Security Documents” [tbc];

“Security Interest” includes any mortgage, charge, pledge, lien, encumbrance, hypothecation or
assignment or any other agreement or arrangement having the effect o f conferring security;

 “Selling Shareholder” any Shareholder(s) proposing to transfer any A Ordinary Shares (or any interest in
any A Ordinary Shares);

“Shareholder(s)” the persons listed in Schedule 1 and any person who is named a Shareholder in a Deed
of Adherence, in each case subject to clause 25.9, in each case holding A Ordinary Shares;

“Share or Debt Instrument Proportion” is defined in clause 9.5(a);

“Shareholder Super Reserved Matters ” is defined in Part 4 of Schedule 5;

“Shares” the shares in the capital of the Company in issue from time to time, the rights to and “Share”
means each of them;

“Signing Date” the date this Deed is signed by the parties to it;

“Squeeze-Out Offer” is defined in clause 15.1;

“Substantial Shareholder” any:

                                                     60




                                                                                                     1337
    20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                        (Explanatory Statement) Pg 1339 of 1648


        (a)      single Shareholder, together with its Affiliates which holds; or

        (b)      such Major Shareholders, who acting together and together with their respective Affiliates
                 who hold,

        10% or more of the A Ordinary Shares in issue;

“Super Majority Holder” is defined in clause 15.1;

“Tagging Shareholder” a Non-Selling Shareholder who accepts an offer made in accordance with clause
 14.1;

 “Tax” means all taxes, levies, duties, imposts and any charges, deductions or withholdings in the nature of
tax, including social security contributions, taxes on gross or net income, profits or gains and taxes on
receipts, sales, use, occupation, development, franchise, employment, value added and personal property
and penalties or interest thereon, regardless of whether any such taxes, levies, duties, imposts, charges,
deductions, withholdings, penalties and interest are chargeable directly or primarily against or attributable
directly or primarily against any person and of whether any amount in respect of any of them is
recoverable from any other person;

“Tax Authority” means any authority responsible for the collection or management of any Tax;

“Third Party” is defined in clause 26.2;

“Transaction Documents” the Scheme, the implementation documents for the Scheme, this Deed, [any
others];

“Transfer Agent” GLAS Specialist Services Limited or any other appointed transfer agent of the
Company from time to time;

“Warrants” the warrants issued pursuant to the Warrant Instrument; and

“Warrant Instrument” warrant instrument between the Company and the Warrantholders (as defined
therein) dated on or around the date hereof

2       INTERPRETATION

        2.1      In this Deed:

        (a)      a clause, paragraph or Schedule is, unless stated otherwise, a reference to a clause or
                 paragraph of, or Schedule to, this Deed;

        (b)      a reference to a paragraph in a Schedule is, unless otherwise stat ed, a reference to a
                 paragraph in that Schedule or, where that Schedule is split into parts, a reference to a
                 paragraph in that part of that Schedule.

        (c)      legislation includes a reference to that legislation as amended, re-enacted, or extended
                 before the date of this Deed;

        (d)      a “person” includes an individual, company, corporation, firm, partnership, joint venture,
                 association, state, state agency, institution or trust (whether or not it has a separate legal
                 personality);

        (e)      a document in the “agreed form” is a reference to a document in a form approved and,
                 for the purpose of identification, initialled by or on behalf of each party;

        (f)      one gender is a reference to all or any genders;
                                                     61




                                                                                                      1338
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                 (Explanatory Statement) Pg 1340 of 1648


    (g)   the singular includes the plural and vice versa;

    (h)   a particular time of day is, unless specified otherwise, a reference to that time in London;

    (i)   an action that is to take place on a particular day means, unless a time is specified, that
          that action can take place at any time on or before 11.59 pm London time on that day;

    (j)   “including” that the words following it are illustrative and not exhaustive;

    (k)   a “month” a calendar month.; and

    (l)   a reference to any obligation on a Shareholder to procure, that obligation to procure shall
          be limited to procuring in so far as is possible by exercising all of their rights as a
          Shareholder.

    2.2   A reference in this Deed to the transfer of any Share shall mean the transfer of either or
          both of the legal and beneficial ownership in such Share and/or the grant of an option to
          acquire either or both of the legal and beneficial ownership in such Share and the
          following shall be deemed (but without limitation) to be a transfer of a Share:

    (a)   any direction (by way of renunciation or otherwise) by a Shareholder entitled to an issue
          of the legal or beneficial interest in any Share that such Share be issued (beneficially or
          otherwise) to some person other than himself;

    (b)   any sale or other disposition of any legal or equitable interest in a Share (including any
          voting right attached thereto) and whether or not by the registered holder thereof and
          whether or not for consideration or otherwise and whether or not effected by an
          instrument in writing; and

    (c)   any grant of a legal or equitable mortgage or charge over any legal or beneficial interest
          in any Share (other than arising pursuant to the lien in the Articles).




                                              62




                                                                                              1339
 20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                     (Explanatory Statement) Pg 1341 of 1648




EXECUTED as a DEED
By [KELLY TOPCO] LIMITED
acting by:


      Director

      Director/Secretary



EXECUTED as a DEED
By [KELLY MIDCO] LIMITED
acting by:


      Director

      Director/Secretary



EXECUTED as a DEED
By [KELLY BIDCO] LIMITED
acting by:


      Director

      Director/Secretary




                                        63




                                                                         1340
 20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 1342 of 1648


EXECUTED as a DEED
By ●
in the presence of:


……………………………….
Witness

……………………………….
Witness Name

……………………………….
Witness Address




                                     64




                                                                      1341
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                      (Explanatory Statement) Pg 1343 of 1648


EXECUTED as a DEED
By [TRUST] LIMITED
As trustee of the [Kelly Topco] Limited Employee Benefit Trust
acting by:


       Authorised Signatory


       Authorised Signatory




                                                65




                                                                          1342
 20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 1344 of 1648


[INSERT SHAREHOLDER SIGNING BLOCKS]




                                      66




                                                                      1343
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                  (Explanatory Statement) Pg 1345 of 1648



                                  PART 7

               JERSEY NEWCO SALE AND PURCHASE AGREEMENT




                                    207
                                                                      1344
     20-12433-scc              Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                            Exhibit D
                                 (Explanatory Statement) Pg 1346 of 1648




    DEED OF TRANSFER OF THE SHARE CAPITAL OF KELLY
                    TOPCO LIMITED


                                                          DATED [] 2020


                                            KCA DEUTAG ALPHA II LIMITED

                                                                    and


                                                   KELLY TOPCO LIMITED


                                                                    and

                                                                    []1




1
    Relevant Scheme Creditor details to be agreed and inserted in accordance with the terms of the Restructuring Implementation Deed.




                                                      ALLEN & OVERY LLP
                                                                LONDON


                                                                                                                                 1345
     20-12433-scc          Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                             Exhibit D
                             (Explanatory Statement) Pg 1347 of 1648




                                                           CONTENTS

Clause                                                                                                                                     Page

1.        Transfer ............................................................................................................................. 1
2.        Completion......................................................................................................................... 1
3.        Treasury Services Agreement ................................................................................................ 2
4.        Costs ................................................................................................................................. 2
5.        Further Assurance................................................................................................................ 2
6.        Counterparts ....................................................................................................................... 2
7.        Governing Law ................................................................................................................... 2
8.        Jurisdiction......................................................................................................................... 2

Signatories .................................................................................................................................... 3




                                                                                                                              1346
         20-12433-scc               Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                           Exhibit D
                                      (Explanatory Statement) Pg 1348 of 1648




THIS DEED is made on [] 2020

BETWEEN:

(1)          KCA DEUTAG ALPHA II LIMITED (registered number 06511474) whose registered office is at
             1 Park Row, Leeds, England, LS1 5AB (the Transferor);

(2)          KELLY TOPCO LIMITED (registered number 132385) whose registered office is at 47
             Esplanade, St Helier, Jersey, JE1 0BD (the Company); and

(3)          []2 (registered number []) whose registered office is at [] (the Transferee[s]).

BACKGROUND:

(A)          The Company is a private par value company limited by shares having an issued share capital of
             US$100 divided into []3 A ordinary shares which have been issued fully paid or credited as fully
             paid and is legally and beneficially owned by the Transferor (the Shares).

(B)          The Transferor wishes to transfer and the Transferees wish to acquire the Shares on the terms set out
             in this deed.

IT IS AGREED as follows:

1.           TRANSFER

1.1          The Transferor shall transfer with full title guarantee and each of the Transferees shall acquire the
             Shares with all rights attaching to the Shares as at the date of this deed.

1.2          The Transferor shall transfer the Shares to the Transferees for nil consideration.

2.           COMPLETION

2.1          Conditional upon the delivery by each of the Transferees of the KYC information acceptable to the
             Jersey Registrar, completion of the transfer of the Shares (Completion) shall take place immediately
             after the signature of this deed. 4

2.2          By Completion the Transferor shall procure:

             (a)        the delivery to the Transferees of a duly executed transfer instrument in respect of the Shares
                        in favour of the Transferees; and

             (b)        that a board meeting of the Company is held at which:

                        (i)        it is resolved that the transfer of the Shares to the Transferees is approved and the
                                   Transferees’ names be entered in the Company’s register of members as the
                                   Company’s shareholders subject to the receipt of the KYC from each of the
                                   Transferees; and

                        (ii)       it is resolved that any of the directors (or alternate directors) of the Company are
                                   authorised to perform such acts and enter into such documents as deemed necessary

2
    Relevant Scheme Creditor details to be agreed and inserted in accordance with the terms of the Restructuring Implementation Deed.
3
    Division of shares as between the initial set of transferee creditors to be determined.
4
    Shares in Jersey Newco to be registered in the names of the relevant Scheme Creditors before the Scheme steps take place.


                                                                      1

                                                                                                                                        1347
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1349 of 1648



                        to effect the transfer of the Shares in accordance with the terms and c onditions of
                        this deed.

3.      TREASURY SERVICES AGREEMENT

3.1     The Company undertakes that, as soon as practicable following registration at the United Kingdom
        Companies House of its indirect subsidiary, KCA Deutag Alpha Limited’s (Alpha) reduction of
        capital in accordance with the relevant step of the Deloitte tax structure paper, the Company shall
        procure that Alpha releases, by way of a deed of release, any and all amounts owed by the Transferor
        to Alpha under the domestic multicurrency treasury services agreement entered into between the
        Transferor and Alpha dated 31 December 2019 (the TSA); following which Alpha and the
        Transferor shall terminate the TSA.

3.2     The Transferor and the Company agree that, on and from the date of this deed, no further loans, cash
        transfers, advances, invoice recharges, assignments of balances and the like shall be made or
        received by the Transferor or Alpha under the TSA, and the Company shall procure that Alpha does
        not make any demand against the Transferor for any amounts owed thereunder.

4.      COSTS

        Each party shall pay the costs and expenses incurred by it in connection with the entering into and
        completion of this deed.

5.      FURTHER ASSURANCE

        Each party shall, at its own cost and expense, procure the convening of all meetings, the giving of all
        waivers and consents and the passing of all resolutions and shall otherwise exercise all pow ers and
        rights available to it in order to give effect to this deed.

6.      COUNTERPARTS

        This deed may be executed in any number of counterparts, all of which, taken together, shall
        constitute one and the same deed, and any party may enter into this deed by executing a counterpart.

7.      GOVERNING LAW

        This deed and any non-contractual obligations arising out of or in connection with it shall be
        governed by English law.

8.      JURISDICTION

8.1     The courts of England have exclusive jurisdiction to settle any dispute arising out of or in connection
        with this deed (including a dispute relating to the existence, validity or termination of this deed or
        any non-contractual obligation arising out of or in connection with this deed) (a Dispute).

8.2     The parties agree that the courts of England are the most appropriate and convenient courts to s ettle
        Disputes and accordingly no party will argue to the contrary.

IN WITNESS of which this deed has been executed and delivered on the date which appears first on page 1.




                                                   2

                                                                                                   1348
   20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                    Exhibit D
                    (Explanatory Statement) Pg 1350 of 1648




                                    SIGNATORIES


EXECUTED as a deed by KCA       )
DEUTAG ALPHA II LIMITED
acting by                       )
                                     ..............................................................
____________________________
                                     Director

and                             )
_____________________________        ..............................................................
                                     Director/Secretary




                                        3

                                                                                                         1349
   20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                   Exhibit D
                    (Explanatory Statement) Pg 1351 of 1648




EXECUTED as a deed by KELLY     )
TOPCO LIMITED
acting by                       )
_________________________           ..............................................................
                                    Director

and                             )
_________________________           ..............................................................
                                    Director/Secretary




                                     4

                                                                                                        1350
         20-12433-scc               Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                            Exhibit D
                                      (Explanatory Statement) Pg 1352 of 1648




    EXECUTED as a deed by []5                      )
    acting by                                       )
    _________________________                               ..............................................................
                                                            Director
    and                                             )
    _________________________                               ..............................................................
                                                            Director/Secretary




5
    Relevant Scheme Creditor details to be agreed and inserted in accordance with the terms of the Restructuri ng Implementation Deed.


                                                                        5

                                                                                                                                         1351
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                 (Explanatory Statement) Pg 1353 of 1648



                                 PART 8

                            DEED OF RELEASE




                                   208
                                                                     1352
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                 (Explanatory Statement) Pg 1354 of 1648




                        DEED OF RELEASE


                               DATED [] 2020

                                       By

                                The Company

                            The Scheme Creditors

                          The Non-Scheme Creditors

                                      and

                             The Other Obligors

                       in favour of The Released Parties




                                Allen & Overy LLP

                        0101521-0000029 UKO3: 2000964903.8
                                                                     1353
        20-12433-scc                  Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                                        Exhibit D
                                        (Explanatory Statement) Pg 1355 of 1648



                                                                         CONTENTS

Clause                                                                                                                                                         Page

1.          Interpretation ......................................................................................................................................... 1
2.          Releases in relation to the restructuring ................................................................................................ 6
3.          Waiver ................................................................................................................................................... 7
4.          Exclusion of Liability ............................................................................................................................ 7
5.          Further Assurance.................................................................................................................................. 8
6.          Severability ............................................................................................................................................ 8
7.          Third Party rights................................................................................................................................... 8
8.          Variation ................................................................................................................................................ 8
9.          Counterparts .......................................................................................................................................... 8
10.         Governing Law ...................................................................................................................................... 8
11.         Jurisdiction ............................................................................................................................................ 9

Appendix

1.          Other Obligors ..................................................................................................................................... 10
2.          Released Parties ................................................................................................................................... 12
            Part 1     the Released Parties ......................................................................................................... 12
            Part 2     Advisers ........................................................................................................................... 12

Signatories ........................................................................................................................................................ 13




0101521-0000029 UKO3: 2000964903.8
                                                                                                                                                      1354
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1356 of 1648




THIS DEED is dated [●] 2020

BETWEEN:

(1)     KCA DEUTAG UK FINANCE PLC (the Company);

(2)     THE SCHEME CREDITORS (as defined in the Scheme Document (as defined below)), acting by
        the Company pursuant to the authority conferred on the Company by the Scheme Creditors in the
        Scheme; and

(3)     LLOYDS BANK PLC in its capacity as lender under the Existing LC Facility (as defined below) (the
        Existing LC Facility Lender);

(4)     FIRST ABU DHABI BANK PJSC in its capacity as lender under the Existing Undertaking Facility
        (as defined below) (the Existing Undertaking Facility Lender); and

(5)     THE ENTITIES listed in Schedule 1 (the Other Obligors);

        in favour of:

(6)     THE RELEASED PARTIES (as defined below).

BACKGROUND

(A)     On 31 July 2020, the Company, the Other Obligors and certain of the Scheme Creditors, among others,
        entered into the Lock-up Agreement (as defined below) in connection with the Restructuring, to be
        implemented through various steps, including the Scheme.

(B)     The Company has entered into the Scheme with the Scheme Creditors and has entered into the
        Restructuring Implementation Deed (as defined below) with, amongst others, the Scheme Creditors
        and the Non-Scheme Creditors.

(C)     Under the authority conferred by the Scheme, the Company is authorised, under clause 3
        (Authorisation to execute and undertaking to be bound by the Implementation Documents) of the
        Scheme Document, to execute and deliver this Deed on behalf of each of the Scheme Creditors in
        connection with the transactions contemplated by the Scheme.

(D)     Pursuant to clause 9.2 (Releases on the Completion Date) of the Lock-up Agreement certain of the
        parties to this Deed agreed to provide certain mutual releases in connection with the Restructuring as
        part of the Scheme. Each such party enters into this Deed to give effect to such releases.

(E)     It is intended that this document takes effect as a deed notwithstanding the fact that a party may only
        execute this document by hand.

IT IS AGREED as follows:

1.      INTERPRETATION

1.1     Definitions

        In this Deed:

        A&O means Allen & Overy LLP and all other undertakings which are authorised to practise using the
        name "Allen & Overy".


0101521-0000029 UKO3: 2000964903.8                    1
                                                                                                   1355
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                           (Explanatory Statement) Pg 1357 of 1648



        Ad-Hoc Committee has the meaning given to that term in the Lock-up Agreement.

        Ad-Hoc Committee Released Parties means, in respect of a member of the Ad-Hoc Committee:

        (a)     that member of the Ad-Hoc Committee;

        (b)     any Nominee of a member of the Ad-Hoc Committee; and

        (c)     each of its (and, if applicable, its Nominee’s) directors (both current and former), managers,
                officers, employees and professional advisers (including, without limitation, its Advisers).

        Advisers means the persons listed in Part 2 of Appendix 2.

        Claim means any claim, and any and all proceedings, damages, counterclaims, complaints, demands,
        causes of action, liabilities, rights of set-off, indemnities and rights or interests of any kind or nature
        whatsoever and howsoever arising, whether present or future, prospective or contingent, whether in
        England and Wales or any other jurisdiction or under any law or in equity, in contract (including
        breaches or non-performance of contract), statute or in fact (including negligence, breach of trust and
        misrepresentation) or any other manner whatsoever, breach of statutory duty, for contribution or for
        interest and/or costs and/or disbursements, whether or not for a fixed or unliquidated amount, whether
        filed or unfiled, whether asserted or unasserted, whether direct or indirect, whether foreseen or
        unforeseen, whether known or unknown, whether suspected or unsuspected, or not presently known
        to the relevant parties or to the law.

        Court has the meaning given to that term in the Scheme Document.

        Credit Agreement has the meaning given to that term in the Scheme Document.

        Creditor means a Scheme Creditor and a Non-Scheme Creditor.

        Creditor Released Parties means, in respect of a Creditor (other than a member of the Ad-Hoc
        Committee or an RCF Lender):

        (a)     that Creditor;

        (b)     any Nominee of that Creditor; and

        (c)     each of its (and, if applicable, its Nominee’s) directors (both current and former), managers,
                officers, employees and professional advisers.

        Effective Time means the time at which this Deed is dated and released in accordance with the terms
        of the Restructuring Implementation Deed.

        English Newco 1 means Kelly Holdco 1 Limited.

        English Newco 2 means Kelly Holdco 2 Limited.

        Existing Finance Documents means the Finance Documents (under and as defined in the Existing
        Intercreditor Agreement).

        Existing Financings means each of the Existing Notes (as defined in the Restructuring
        Implementation Deed) and the facilities made available under the Credit Agreement (including, for
        the avoidance of doubt, any “Ancillary Facility” under and as defined in the Credit Agreement).

        Existing Instrument has the meaning given to it in the Restructuring Implementation Deed.


0101521-0000029 UKO3: 2000964903.8                      2
                                                                                                      1356
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1358 of 1648



        Existing Intercreditor Agreement means the intercreditor agreement dated 15 March 2008 (as
        amended and restated from time to time) between, among others, the Company and KCA Deutag
        Alpha Limited as parent.

        Existing LC Facility means the standby letter of credit and lender guarantee facility made available
        to KCA Deutag Alpha Limited and certain other members of the Group by Lloyds Bank plc pursuant
        to an agreement originally dated 16 May 2014, as amended and/or amended and restated from time to
        time, being an Ancillary Facility under (and as defined in) the Credit Agreement.

        Existing Security Documents means the Transaction Security Documents under (and as defined in)
        the Existing Intercreditor Agreement.

        Existing Undertaking Facility means the custom bonds, standby letters of credit and bank guarantee
        facility made available to KCA Deutag Alpha Limited and certain other members of the Group by
        First Abu Dhabi Bank PJSC pursuant to an agreement dated 26 March 2018, being an Ancillary
        Facility under (and as defined in) the Credit Agreement.

        Group has the meaning given to that term in the Scheme Document.

        Group Company means any member of the Group from time to time.

        Holdco means each of:

        (a)     KCA Deutag Alpha II Limited;

        (b)     KCAD Holdings I Limited;

        (c)     KCAD Holdings II Limited;

        (d)     KCA Deutag Finance I Limited;

        (e)     KCA Deutag Finance II Limited;

        (f)     Land Rig Ventures I Limited;

        (g)     Land Rig Ventures II Limited; and

        (h)     KCA Deutag Drillings Rigs I Limited.

        Holdco Released Parties means, in respect of a Holdco:

        (a)     that Holdco; and

        (b)     each of its directors (both current and former), managers, officers, employees and professional
                advisers.

        Investors’ Shareholders Agreement means the investors’ shareholders agreement originally dated
        11 July 2012 (as amended and restated from time to time including on 30 April 2018) entered into
        between KCAD Holdings I Limited, PHM Holdco 14 S.a. r.l. and the A Shareholders (as defined
        therein).

        Jersey Newco means Kelly Topco Limited.

        Lock-up Agreement means the lock-up agreement (including each of the schedules thereto) dated 31
        July 2020 between, among others, the Company and the Participating Creditors (as defined therein).


0101521-0000029 UKO3: 2000964903.8                    3
                                                                                                   1357
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1359 of 1648



        Newco means each of:

        (a)     Jersey Newco;

        (b)     English Newco 1; and

        (c)     English Newco 2.

        Newco Released Parties means, in respect of a Newco:

        (a)     that Newco; and

        (b)     each of its directors (both current and former), managers, officers, employees and professional
                advisers.

        Nominee has the meaning given to that term in the Scheme Document.

        Non-Scheme Creditors means each of:

        (a)     the Existing LC Facility Lender; and

        (b)     the Existing Undertaking Facility Lender.

        Obligor means each of the Company and each Other Obligor.

        Obligor Released Parties means, in respect of an Obligor:

        (a)     that Obligor; and

        (b)     each of its directors (both current and former), managers, officers, employees and professional
                advisers (including, without limitation, its Advisers).

        RCF Lenders has the meaning given to that term in the Lock-up Agreement.

        RCF Lender Released Parties means, in respect of an RCF Lender:

        (a)     that RCF Lender; and

        (b)     each of its directors (both current and former), managers, officers, employees and professional
                advisers (including, without limitation, its Advisers).

        Released Claims has the meaning given to that term in Clause 2.1(a) (Releases in relation to the
        Restructuring).

        Released Parties means the persons listed at Part 1 of Appendix 2.

        Relevant Director means:

        (a)     each Shareholder Director; and

        (b)     any director (current or previous) of any Holdco or the Company that is not a Shareholder
                Director.

        Restructuring has the meaning given to that term in the Scheme Document.



0101521-0000029 UKO3: 2000964903.8                     4
                                                                                                   1358
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1360 of 1648



        Restructuring Documents has the meaning given to that term in the Restructuring Implementation
        Deed.

        Restructuring Effective Date has the meaning given to that term in the Restructuring Implementation
        Deed.

        Restructuring Implementation Deed means the restructuring implementation deed dated on or about
        the date of this Deed between, amongst others, the Company and the Creditors.

        Restructuring Steps Plan has the meaning given to that term in the Lock-up Agreement.

        Scheme means the scheme of arrangement in relation to the Company under part 26 of the Companies
        Act as set out in the Scheme Document.

        Scheme Consideration has the meaning given to that term in the Restructuring Implementation Deed.

        Scheme Document means the document setting out the terms of the Company’s proposed scheme of
        arrangement to implement the Restructuring in its present form as at the date of this Deed, or subject
        to any modification, addition or condition that the Court may think fit to approve or impose, as
        appropriate, in accordance with the terms of such scheme.

        Shareholder Director means any director (current or previous) of any Group Company or Holdco,
        appointed by a Shareholder pursuant to the terms of the Investors’ Shareholders Agreement.

        Shareholders means the entities, funds or accounts party (current or previous) to the Investors’
        Shareholders Agreement from time to time and, in each case, any Affiliate (as that term is defined in
        the Investor’s Shareholders Agreement) of such party.

        Shareholder Released Parties means, in respect of a Shareholder:

        (a)     that Shareholder; and

        (b)     each of its directors (both current and former), managers, officers, employees and professional
                advisers (including, without limitation, its Advisers).

        Undertaking Parties means each person listed in schedule 2 (Scheme Undertaking Parties) to the
        Scheme Document.

        Undertaking Released Parties means, in respect of an Undertaking Party:

        (a)      that Undertaking Party; and

        (b)     each of its directors (both current and former), managers, officers, employees and professional
                advisers (including, without limitation, its Advisers).

1.2     Construction

        In this Deed, unless the context otherwise requires or otherwise expressly provides:

        (a)     a reference in this Deed to this Deed or any other document is a reference to this Deed or that
                document as amended, novated, supplemented, extended, replaced or restated;

        (b)     references to Appendices and Clauses are references to Appendices and Clauses respectively
                of this Deed;



0101521-0000029 UKO3: 2000964903.8                    5
                                                                                                   1359
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1361 of 1648



        (c)     references to a person includes any individual, company, corporation, unincorporated
                association or body (including a partnership, trust, joint venture or consortium), government,
                state, agency, organisation or other entity whether or not having separate legal personality
                references to an individual, firm, partnership, company, corporation, unincorporated body of
                persons or any state or state agency;

        (d)     references to a statute or statutory provision include references to the same as subsequently
                modified, amended or re-enacted from time to time;

        (e)     the singular includes the plural and vice versa and words importing one gender shall include
                all genders;

        (f)     headings to Clauses are for ease of reference only and shall not affect the interpretation of this
                Deed; and

        (g)     unless a contrary indication appears, a reference to a party or a person will be construed as
                including its and any subsequent successors in title, permitted transferees and permitted
                assigns, in each case in accordance with their respective interests.

2.      RELEASES IN RELATION TO THE RESTRUCTURING

2.1     With effect from the Effective Time, subject to Clause 2.2 below, each Creditor and each Obligor (on
        behalf of itself and each of its successors and assigns):

        (a)     irrevocably, unconditionally, fully, finally and absolutely waives and releases and forever
                discharges, to the fullest extent permitted by law, each and every Claim that it ever had, may
                have or hereafter can, shall or may have against the Released Parties, in each case, in relation
                to or arising directly or indirectly out of or in connection with:

                (i)      the Existing Financings, including under the Existing Finance Documents and the
                         Existing Security Documents;

                (ii)     the negotiation or preparation of the Restructuring, the Scheme or the Restructuring
                         Documents or the implementation and/or consummation of the Restructuring;

                (iii)    the execution of the Restructuring Documents or any other documents required to
                         implement the Restructuring or the taking of any steps or actions necessary or
                         desirable to implement the Restructuring (including, without limitation, the steps set
                         out in the Restructuring Steps Plan); and

                (iv)     with respect to the Shareholders or any Relevant Director (past or present), any matter
                         arising out of or in connection with any steps, actions or omissions on or prior to the
                         Restructuring Effective Date by or on behalf of such person holding such positions
                         with respect to any Group Company or Holdco (as the case may be),

                (collectively, the Released Claims); and

        (b)     irrevocably and unconditionally undertakes and (in the case of a Scheme Creditor only) shall
                procure that each of its Nominees (if applicable) undertakes, that it will not assert, threaten,
                bring, commence, facilitate, participate, provide any information (to the extent that non-
                provisions of information is permissible under applicable law or regulation) take or continue,
                cooperate in any manner or support any person commencing, taking or continuing, or instruct
                any person to commence, take or continue any proceedings or other judicial, quasi-judicial,



0101521-0000029 UKO3: 2000964903.8                     6
                                                                                                     1360
      20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                            (Explanatory Statement) Pg 1362 of 1648



                administrative or regulatory process in any jurisdiction whatsoever against any Released
                Party, in each case in relation to or arising out or in connection with:

                (i)      the Existing Financings, including under the Existing Finance Documents and
                         Existing Security Documents;

                (ii)     the negotiation or preparation of the Restructuring, the Scheme or the Restructuring
                         Documents or the implementation and/or consummation of the Restructuring;

                (iii)    the execution of the Restructuring Documents or any other documents required to
                         implement the Restructuring or the taking of any steps or actions necessary or
                         desirable to implement the Restructuring (including, without limitation, the steps set
                         out in the Restructuring Steps Plan); and

                (iv)     with respect to the Shareholders or any Relevant Director (past or present), any matter
                         arising out of or in connection with any steps, actions or omissions on or prior to the
                         Restructuring Effective Date by or on behalf of such person holding such positions
                         with respect to any Group Company or Holdco (as the case may be).

2.2     Nothing in this Deed shall:

        (a)     affect, impair or prejudice any right of any Creditor arising under the Scheme Document or
                any Restructuring Document (including as a consequence of non-compliance with the terms
                of the Scheme Document or any Restructuring Document);

        (b)     affect, amend, vary or waive the rights of any beneficiary under any Existing Instrument;

        (c)     apply to any claim or liability in respect of fraud, gross negligence or wilful misconduct by
                any Released Party; or

        (d)     extend to any liability of any Adviser arising under or relating to a duty of care to such
                Adviser’s client or arising under a duty of care to another person which has been expressly
                accepted in writing by that Adviser.

3.      WAIVER

3.1     Each Creditor and each Obligor acknowledges, and (in the case of a Scheme Creditor only) shall
        procure that each of its Nominees (if applicable) acknowledges, that it may later discover facts in
        addition to or different from those which it presently knows or believes to be true with respect to the
        subject matter of this Deed, but that it is its intention to fully and finally forever settle and release any
        and all matters, disputes and differences, whether known or unknown, suspected or unsuspected,
        which presently exist, may later exist or may previously have existed between it and any Released
        Party in respect of the Released Claims, and that in furtherance of this intention, the waivers, releases
        and discharges given in this Deed shall be and shall remain in effect as full and complete general
        waivers, releases and discharges notwithstanding the discovery or existence of any such additional or
        different facts.

3.2     The Scheme Creditors hereby acknowledge and agree that the right of the Scheme Creditors to receive
        Scheme Consideration in accordance with the Restructuring Implementation Deed is accepted in full
        and final settlement of all and any Claims waived and released under this Deed.

4.      EXCLUSION OF LIABILITY

        To the extent permitted by law, no Creditor or Obligor shall be entitled to challenge the validity of any
        act done or omitted to be done in good faith by any Released Party in connection with its actions or

0101521-0000029 UKO3: 2000964903.8                       7
                                                                                                        1361
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1363 of 1648



        omissions pursuant to the provisions of the Scheme or the Restructuring Documents or the exercise by
        any Released Party in good faith of any power conferred on it for the purposes of the Scheme or the
        Restructuring Documents if exercised in accordance with the provisions of the Scheme or the relevant
        Restructuring Document (as applicable).

5.      FURTHER ASSURANCE

        Each Creditor and each Obligor shall, and (in the case of a Scheme Creditor only) shall instruct that
        each of its Nominees (if applicable), as soon as reasonably practicable, execute and deliver such
        instruments and other documents at such times and places, and shall, as soon as reasonably practicable,
        take any action reasonably requested or required, in each case, to give full effect to this Deed,
        including, without limitation to perfect or evidence any release, waiver or discharge referred to in this
        Deed.

6.      SEVERABILITY

(a)     If any provision of this Deed is or becomes invalid, illegal or unenforceable, it shall be deemed
        modified to the minimum extent necessary to make it valid, legal and enforceable. If such modification
        is not possible, the relevant provision shall be deemed deleted and the Parties shall use reasonable
        efforts to replace it with a valid and enforceable substitution provision the effect of which is as close
        to its intended effect as possible, with any reasonable costs or expenses incurred by a Party arising
        therefrom to be borne by the Company (provided that the Company has agreed in writing to meet such
        costs and expenses). Any modification to or deletion of a provision under this Clause 6 shall not affect
        the validity and enforceability of the rest of this Deed.

(b)     To the extent that the Company does not agree to pay the costs and expenses set out in paragraph (a)
        above, no Party shall be required to use reasonable efforts to replace any relevant provisions by a valid
        and enforceable substitution provision in accordance with in paragraph (a) above if such efforts would
        necessitate the incurrence of material out-of-pocket expenses by that Party.

7.      THIRD PARTY RIGHTS

7.1     Each Released Party (including, for the avoidance of doubt, the Advisers) may rely on this Deed and
        enforce any of its terms, as if it were a party to this Deed.

7.2     Unless otherwise specified herein, a person who is not party to this Deed has no right under the
        Contracts (Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit of any term of this Deed.

8.      VARIATION

        No variation of this Deed shall be effective unless such variation is in accordance with clause 15
        (Amendments and Further Assurance) of the Restructuring Implementation Deed.

9.      COUNTERPARTS

        This Deed may be executed in any number of counterparts. This has the same effect as if the signatures
        on the counterparts were on a single copy of the Deed.

10.     GOVERNING LAW

        This Deed and any dispute or Claim (including any non-contractual disputes or Claims) arising out of
        or in connection with it or its subject matter or formation shall be governed by and construed in
        accordance with the law of England and Wales.



0101521-0000029 UKO3: 2000964903.8                     8
                                                                                                    1362
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1364 of 1648



11.     JURISDICTION

        The courts of England and Wales shall have exclusive jurisdiction to settle any dispute or claim
        (including any non-contractual disputes or claims) arising out of or in connection with this Deed or its
        subject matter or formation.

        This Deed has been entered into and delivered as a deed on the date stated at the beginning of this
        Deed.




0101521-0000029 UKO3: 2000964903.8                     9
                                                                                                    1363
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32            Exhibit D
                           (Explanatory Statement) Pg 1365 of 1648



                                            APPENDIX 1

                                        OTHER OBLIGORS



 Obligor name                                        Jurisdiction of incorporation

 KCA Deutag US Finance LLC                           Delaware

 Abbot Group Limited                                 England

 Abbot Holdings Limited                              England

 Abbot Investments (North Africa) Limited            England

 KCA Deutag (Land Rig) Limited                       England

 KCA Deutag Alpha Limited                            England

 KCA Deutag Alpha II Limited                         England

 KCA Deutag Caspian Limited                          England

 KCA Deutag Drilling Group Limited                   England

 KCA European Holdings Limited                       England

 Abbot Verwaltungsgesellschaft mbH                   Germany

 Bentec GmbH Drilling & Oilfield Systems             Germany

 KCA Deutag Drilling GmbH                            Germany

 KCA Deutag GmbH                                     Germany

 KCA Deutag Tiefbohrgesellschaft mbH                 Germany

 KCA Deutag Europe BV                                Netherlands

 KCA Deutag Nederland BV                             Netherlands

 Abbot Holdings Norge AS                             Norway

 KCA Deutag Drilling Norge AS                        Norway

 KCA Deutag Drilling Offshore Services AS            Norway

 KCA Deutag Holdings Norge AS                        Norway

 KCA Deutag MODU Operations AS                       Norway

 KCA Deutag Offshore AS                              Norway

 KCA Deutag Energy Global LLC                        Oman


0101521-0000029 UKO3: 2000964903.8              10
                                                                                        1364
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                           (Explanatory Statement) Pg 1366 of 1648




 KCA Deutag Energy International LLC               Oman

 KCA Deutag Energy LLC                             Oman

 KCA Deutag Energy National LLC                    Oman

 KCA Deutag Drilling LLC                           Russia

 KCA Deutag Russia LLC                             Russia

 KCA Deutag Gulf Drilling Limited Company          Saudi Arabia

 KCA Deutag Drilling Limited                       Scotland

 KCA Deutag Technical Support Limited              Scotland

 KCA Deutag Rig Design Services Limited            Scotland

 SET Drilling Company Limited                      Scotland

 KCA Deutag Pte Ltd                                Singapore




0101521-0000029 UKO3: 2000964903.8            11
                                                                               1365
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                           (Explanatory Statement) Pg 1367 of 1648



                                               APPENDIX 2

                                           RELEASED PARTIES

                                                   PART 1

                                        THE RELEASED PARTIES


1.      The Obligor Released Parties

2.      The Holdco Released Parties

3.      The Shareholder Released Parties

4.      The Undertaking Released Parties

5.      The Ad-Hoc Committee Released Parties

6.      The RCF Lender Released Parties

7.      The Creditor Released Parties

                                                   PART 2

                                                ADVISERS

1.      A&O (as the legal advisers to the Group)

2.      Houlihan Lokey EMEA, LLP (as financial advisers to the Group)

3.      Deloitte LLP (as tax and financial advisers to the Group)

4.      Weil, Gotshal & Manges (London) LLP and Weil, Gotshal & Manges LLP (as the legal advisers to
        the Ad-Hoc Committee)

5.      Moelis & Company UK LLP (as the financial advisers to the Ad-Hoc Committee)

6.      Linklaters LLP (as the legal advisers to the RCF Lenders)

7.      FTI Consulting LLP (as the financial advisers to the RCF Lenders)

8.      Kirkland & Ellis International LLP (as the legal advisers to the Shareholders)

9.      White & Case LLP (as legal advisers to the Notes Trustee (as defined in the Restructuring
        Implementation Deed))

10.     Latham & Watkins LLP (as legal advisers to the Term Loan Administrative Agent (as defined in the
        Restructuring Implementation Deed))

11.     Hogan Lovells LLP (as legal advisers to the Revolving Credit Administrative Agent and the Existing
        Security Agent (each as defined in the Restructuring Implementation Deed))

12.     McDermott Will & Emery UK LLP (as legal adviser to the New Trustee and New Security Agent
        (each term as defined in the Restructuring Implementation Deed))


0101521-0000029 UKO3: 2000964903.8                   12
                                                                                              1366
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                           (Explanatory Statement) Pg 1368 of 1648



                                        SIGNATORIES

COMPANY

EXECUTED as a DEED by
KCA DEUTAG UK FINANCE PLC
acting by



 By:                                          By:
         Name:                                      Name:
         Title:                                     Title:




0101521-0000029 UKO3: 2000964903.8            13
                                                                               1367
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                           (Explanatory Statement) Pg 1369 of 1648



SCHEME CREDITORS

EXECUTED as a DEED by
THE SCHEME CREDITORS
acting by
KCA DEUTAG UK FINANCE PLC
pursuant to the authority conferred upon
the Company by the Scheme Creditors
under the Scheme



 By:                                          By:
         Name:                                      Name:
         Title:                                     Title:




0101521-0000029 UKO3: 2000964903.8            14
                                                                               1368
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                           (Explanatory Statement) Pg 1370 of 1648



EXISTING LC FACILITY LENDER


EXECUTED as a DEED by
LLOYDS BANK PLC
acting by



 By:                                          By:
         Name:                                      Name:
         Title:                                     Title:




0101521-0000029 UKO3: 2000964903.8            15
                                                                               1369
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                           (Explanatory Statement) Pg 1371 of 1648



EXISTING UNDERTAKING FACILITY LENDER


EXECUTED as a DEED by
FIRST ABU DHABI BANK PJSC
acting by



 By:                                          By:
         Name:                                      Name:
         Title:                                     Title:




0101521-0000029 UKO3: 2000964903.8            16
                                                                               1370
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1372 of 1648



OTHER OBLIGORS


EXECUTED as a DEED by
KCA DEUTAG US FINANCE LLC
acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1371
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1373 of 1648



EXECUTED as a DEED by
ABBOT GROUP LIMITED acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1372
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1374 of 1648



EXECUTED as a DEED by
ABBOT HOLDINGS LIMITED acting
by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1373
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1375 of 1648



EXECUTED as a DEED by
ABBOT INVESTMENTS (NORTH
AFRICA) LIMITED acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1374
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1376 of 1648



EXECUTED as a DEED by
KCA DEUTAG (LAND RIG) LIMITED
acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1375
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1377 of 1648



EXECUTED as a DEED by
KCA DEUTAG ALPHA LIMITED
acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1376
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                 (Explanatory Statement) Pg 1378 of 1648




                                                                     1377
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1379 of 1648



EXECUTED as a DEED by
KCA DEUTAG ALPHA II LIMITED
acting by

By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1378
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1380 of 1648




EXECUTED as a DEED by
KCA DEUTAG CASPIAN LIMITED
acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1379
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1381 of 1648



EXECUTED as a DEED by
KCA DEUTAG DRILLING GROUP
LIMITED acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1380
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1382 of 1648



EXECUTED as a DEED by
KCA EUROPEAN HOLDINGS
LIMITED acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1381
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1383 of 1648



EXECUTED as a DEED by
ABBOT
VERWALTUNGSGESELLSCHAFT
MBH acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1382
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1384 of 1648



EXECUTED as a DEED by
BENTEC GMBH DRILLING &
OILFIELD SYSTEMS acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1383
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1385 of 1648



EXECUTED as a DEED by
KCA DEUTAG DRILLING GMBH
acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1384
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1386 of 1648



EXECUTED as a DEED by
KCA DEUTAG GMBH acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1385
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1387 of 1648



EXECUTED as a DEED by
KCA DEUTAG
TIEFBOHRGESELLSCHAFT MBH
acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1386
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1388 of 1648



EXECUTED as a DEED by
KCA DEUTAG EUROPE BV acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1387
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1389 of 1648



EXECUTED as a DEED by
KCA DEUTAG NEDERLAND BV
acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1388
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1390 of 1648



EXECUTED as a DEED by
ABBOT HOLDINGS NORGE AS acting
by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1389
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1391 of 1648



EXECUTED as a DEED by
KCA DEUTAG DRILLING NORGE
AS acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1390
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1392 of 1648



EXECUTED as a DEED by
KCA DEUTAG DRILLING
OFFSHORE SERVICES AS acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1391
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1393 of 1648



EXECUTED as a DEED by
KCA DEUTAG HOLDINGS NORGE
AS acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1392
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1394 of 1648



EXECUTED as a DEED by
KCA DEUTAG MODU OPERATIONS
AS acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1393
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1395 of 1648



EXECUTED as a DEED by
KCA DEUTAG OFFSHORE AS acting
by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1394
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1396 of 1648



EXECUTED as a DEED by
KCA DEUTAG ENERGY GLOBAL
LLC acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1395
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1397 of 1648



EXECUTED as a DEED by
KCA DEUTAG ENERGY
INTERNATIONAL LLC acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1396
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1398 of 1648



EXECUTED as a DEED by
KCA DEUTAG ENERGY LLC acting
by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1397
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1399 of 1648



EXECUTED as a DEED by
KCA DEUTAG ENERGY NATIONAL
LLC acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1398
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1400 of 1648



EXECUTED as a DEED by
KCA DEUTAG DRILLING LLC acting
by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1399
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1401 of 1648



EXECUTED as a DEED by
KCA DEUTAG RUSSIA LLC acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1400
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1402 of 1648



EXECUTED as a DEED by
KCA DEUTAG GULF DRILLING
LIMITED COMPANY acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1401
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1403 of 1648



EXECUTED as a DEED by
KCA DEUTAG DRILLING LIMITED
acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1402
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1404 of 1648



EXECUTED as a DEED by
KCA DEUTAG TECHNICAL
SUPPORT LIMITED acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1403
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1405 of 1648



EXECUTED as a DEED by
KCA DEUTAG RIG DESIGN
SERVICES LIMITED acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1404
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1406 of 1648



EXECUTED as a DEED by
SET DRILLING COMPANY LIMITED
acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1405
      20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1407 of 1648



EXECUTED as a DEED by
KCA DEUTAG PTE LTD acting by



By:                                       By:
        Name:                                   Name:

        Title:                                  Title:




                                                                           1406
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                 (Explanatory Statement) Pg 1408 of 1648



                                 PART 9

                   HOLDING PERIOD TRUST AGREEMENT




                                   209
                                                                     1407
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                 (Explanatory Statement) Pg 1409 of 1648




                HOLDING PERIOD TRUST DEED


                         _____________________ 2020


                                    Between

                      KCA DEUTAG UK FINANCE PLC
                             as the Company

                         KELLY TOPCO LIMITED
                             as Jersey Newco

                     LUCID ISSUER SERVICES LIMITED
                            as Information Agent

                                      and

                     LUCID ISSUER SERVICES LIMITED
                          as Holding Period Trustee




                                Allen & Overy LLP

                        0101521-0000029 UKO3: 2001030867.6
                                                                     1408
        20-12433-scc                  Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                                         Exhibit D
                                        (Explanatory Statement) Pg 1410 of 1648



                                                                         CONTENTS

Clause                                                                                                                                                          Page

1.          Definitions and Interpretation................................................................................................................ 1
2.          Holding Period Trust ............................................................................................................................. 3
3.          Reliance and Duties of Holding Period Trustee .................................................................................... 5
4.          Undertakings ......................................................................................................................................... 7
5.          Confidentiality ....................................................................................................................................... 9
6.          Action Contrary to any Law .................................................................................................................. 9
7.          No responsibility to spend own Funds .................................................................................................. 9
8.          Responsibility for Documentation ......................................................................................................... 9
9.          No Duty to Monitor ............................................................................................................................... 9
10.         Liability ................................................................................................................................................. 9
11.         Resignation of the Holding Period Trustee ......................................................................................... 10
12.         Confidentiality ..................................................................................................................................... 11
13.         Information from the Information Agent............................................................................................. 12
14.         Custodians and Nominees ................................................................................................................... 12
15.         Miscellaneous Provisions .................................................................................................................... 12
16.         Notices ................................................................................................................................................. 13
17.         Miscellaneous ...................................................................................................................................... 15

Signatories ........................................................................................................................................................ 16




0101521-0000029 UKO3: 2001030867.6
                                                                                                                                                       1409
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1411 of 1648




THIS DEED is made on [] 2020

BETWEEN:

(1)     KCA DEUTAG UK FINANCE PLC, a public limited company incorporated and registered in
        England and Wales as a public limited company with registered address at 1 Park Row, Leeds, LS1
        5AB, United Kingdom and whose registered number is 09015065 (the Company);

(2)     KELLY TOPCO LIMITED, a private limited company incorporated in Jersey with registered
        number 132385 and registered office at 47 Esplanade, St Helier, Jersey, JE1 0BD (Jersey Newco);

(3)     LUCID ISSUER SERVICES LIMITED, a private limited company incorporated in England and
        Wales with registered address Tankerton Works, 12 Argyle Walk, London, England, WC1H 8HA, and
        whose registered number is 5098454 in its capacity as Information Agent (the Information Agent);
        and

(4)     LUCID ISSUER SERVICES LIMITED, a private limited company incorporated in England and
        Wales with registered address at Tankerton Works, 12 Argyle Walk, London, England, WC1H 8HA,
        and whose registered number is 5098454, in its capacity as Holding Period Trustee (the Holding
        Period Trustee).

WHEREAS:

(A)     The High Court of Justice of England and Wales has on [] 2020 sanctioned in proceedings under
        claim number [] a scheme of arrangement under Part 26 of the Companies Act 2006 (the Scheme)
        between the Company and the Scheme Creditors.

(B)     Pursuant to the terms of the Scheme Document and the Restructuring Implementation Deed, each
        Scheme Creditor is entitled to receive its Scheme Consideration, consisting of its proportion of the
        New Notes (equal to its New Notes Entitlement) and the Jersey Newco Shares (equal to its Jersey
        Newco Shares Entitlement).

(C)     If, on the Restructuring Effective Date, any Scheme Consideration is withheld from being allotted to
        a Scheme Creditor or its Nominee (as applicable) pursuant to clauses 5 (Restructuring Steps) and 7
        (Allocation and Distribution of Scheme Consideration) of the Restructuring Implementation Deed (the
        Unadmitted Entitlements), the Unadmitted Entitlements shall in each case be issued on the
        Restructuring Effective Date to the Holding Period Trustee who will hold such Unadmitted
        Entitlements on trust for the relevant Unadmitted Scheme Creditor for the Holding Period, subject to
        the terms of the Restructuring Documents.

(D)     The Holding Period Trustee is entering into this Deed in order to create the trust arrangement
        contemplated in clause 8 (Holding Period Trustee) of the Restructuring Implementation Deed in
        respect of the Scheme Creditor Entitlements so withheld. The Holding Period Trustee has the benefit
        of separate indemnity and remuneration protection in relation to its role as Holding Period Trustee.

(E)     Each Party intends that this document takes effect as a deed (even though a Party may execute it under
        hand).

1.      DEFINITIONS AND INTERPRETATION

1.1     Definitions

        Capitalised terms used in this Deed that are not otherwise defined shall have the meanings given to
        them in the Restructuring Implementation Deed or the Scheme Document (as applicable).

0101521-0000029 UKO3: 2001030867.6                    1
                                                                                                  1410
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1412 of 1648



        In this Deed:

        Account Holder Letter means the account holder letter to be signed by each Existing Noteholder
        (and, where applicable, its Nominee(s)) substantially in the form set out at Appendix 8 to the
        Explanatory Statement;

        Beneficiaries means the “Unadmitted Scheme Creditors” under and as defined in the Restructuring
        Implementation Deed;

        Holding Period means the period of 12 months following the Restructuring Effective Date.

        Jersey Newco KYC means the “know your customer” requirements by the Jersey Registrar in relation
        to the Jersey Newco Consideration Shares, as set out in the Schedule to the Account Holder Letter or
        Schedule 1 to the Lender Claim Form (as applicable) (and, if a Scheme Creditor will, or is likely to,
        beneficially hold more than 10% of the Jersey Newco Shares, such extra information as the Jersey
        Registrar requests upon email inquiry (email: projectkelly@crestbridge.com) to the Jersey Registrar
        by that Scheme Creditor);

        Jersey Registrar means Crestbridge as registrar for Jersey Newco;

        Lender Claim Form means the lender claim form signed by each Lender Scheme Creditor (and,
        where applicable, its Nominee(s)) in substantially the form set out at Appendix 9 to the Explanatory
        Statement;

        Lender Scheme Creditor means each Term Loan Lender, each Revolving Loan Lender and the
        Existing Overdraft Provider;

        Party means a party to this Deed;

        Restructured Group means Jersey Newco and each of its direct and indirect Subsidiaries (whether
        directly or indirectly owned, and whether wholly or partly owned);

        Restructuring Implementation Deed means the restructuring implementation deed entered into by,
        among others, the Company and the Scheme Creditors, dated on or around the date of this Deed;

        Scheme Document means the document setting out the terms of the Scheme dated [] 2020;

        Trust Entitlements Consideration has the meaning given to it in Clause 2.5(c) (Release from the
        Trust);

        Trust Entitlements Consideration Holding Period has the meaning given to it in Clause 2.5(d)
        (Release from the Trust); and

        Validly completed shall have the meaning given to it in the relevant Account Holder Letter and/or
        Lender Claim Form.

1.2     Construction

        In this Deed, except where the context otherwise requires:

        (a)     a reference to any person includes its successors and assigns;

        (b)     references to any deed (including this Deed), negotiable instrument, certificate, notice or other
                document of any kind (including, without limitation, any Restructuring Document), and
                references to any document (or a provision thereof) shall be construed as a reference to that

0101521-0000029 UKO3: 2001030867.6                     2
                                                                                                    1411
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                           (Explanatory Statement) Pg 1413 of 1648



                document or provision as from time to time amended, supplemented, varied or replaced (in
                whole or in part); and

        (c)     references to any statute or other legislative provision shall include any statutory or legislative
                modification or re-enactment thereof, or any substitution thereof.

1.3     Third Party Rights

(a)     Unless expressly provided to the contrary in this Deed, a person who is not a party to this Deed has no
        right under the Contracts (Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit of any
        term of this Deed.

(b)     Notwithstanding anything to the contrary in this Deed, any Selling Agent and any Beneficiary may
        rely on any clause of this Deed which expressly confers rights on it.

1.4     Perpetuity Period

        If the rule against perpetuities applies to any trust created by this Deed, the perpetuity period shall be
        125 years (as specified by section 5(1) of the Perpetuities and Accumulations Act 2009).

2.      HOLDING PERIOD TRUST

2.1     Information Agent and Holding Period Trustee

(a)     The Information Agent shall provide the Holding Period Trustee with details of all Trust Entitlements
        and the Beneficiaries (to the extent known) who it understands are entitled to such Trust Entitlements
        (based on the aggregate amount of Scheme Claims for that Beneficiary at the Record Time) which are
        to be transferred to the Holding Period Trustee on the Restructuring Effective Date as a result of:

        (i)     no Account Holder Letter or Lender Claim Form (as applicable) being validly completed
                before the Voting Instruction Deadline (or such later date as the Information Agent shall agree)
                by any such Beneficiary; and/or

        (ii)    no Jersey Newco KYC being submitted by such Beneficiary (or its Nominee (if applicable))
                to the Jersey Registrar before the Voting Instruction Deadline and/or the Jersey Registrar not
                being satisfied with the Jersey Newco KYC provided in relation to the Jersey Newco
                Consideration Shares by the date falling five Business Days before the Restructuring Effective
                Date.

(b)     The Company and/or Jersey Newco shall provide the Information Agent and the Holding Period
        Trustee with any information which the Information Agent or the Holding Period Trustee may
        reasonably specify as being necessary or desirable to enable the Information Agent or the Holding
        Period Trustee to perform their respective obligations hereunder.

(c)     The Information Agent may transfer its rights and obligations under this Deed to a person succeeding
        it as information agent provided that any successor information agent accedes to this Deed and agrees
        to be bound by its terms.

2.2     Holding Period Trustee as trustee

        The Holding Period Trustee declares that:

        (a)     as soon as it receives (and has legal or beneficial ownership of) the Trust Entitlements, it will
                hold them on bare trust for the relevant Beneficiaries for the Holding Period (or until the sale


0101521-0000029 UKO3: 2001030867.6                      3
                                                                                                      1412
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1414 of 1648



                of such Trust Entitlements pursuant to Clause 2.5 (Release from the Trust) if such sale takes
                place after the end of the Holding Period) on the terms contained in this Deed; and

        (b)     at the end of the Holding Period, it will hold any Trust Entitlements and/or Trust Entitlements
                Consideration on bare trust for the relevant Beneficiaries for the Trust Entitlements
                Consideration Holding Period on the terms contained in this Deed.

2.3     Trust Entitlements

        The Holding Period Trustee is authorised to perform the duties, obligations and responsibilities and to
        exercise the rights, powers, authorities and discretions specifically given to the Holding Period Trustee
        under this Deed, or under, or in connection with, the Restructuring Documents together with any other
        incidental rights, powers, authorities and discretions.

2.4     Related Rights

(a)     The Holding Period Trustee hereby agrees to hold all Related Rights received during the Holding
        Period in a separate account until the payment or transfer of the Trust Entitlements (together with any
        Related Rights which have accrued during the Holding Period) to the relevant Beneficiary (or, if
        applicable, its Nominee) in accordance with the provisions of this Deed.

(b)     The Holding Period Trustee shall not be under any obligation to invest any Related Rights and shall
        have the express power to retain any Related Rights in any form or condition for the duration of the
        Holding Period in the separate account referred to in paragraph (a) above.

2.5     Release from the Trust

(a)     The Holding Period Trustee acknowledges that a Beneficiary may, at any time after the Restructuring
        Effective Date but prior to the expiry of the Holding Period, request in writing that the Holding Period
        Trustee transfer the relevant Trust Entitlements to that Beneficiary or its Nominee (as applicable) (the
        Transfer Request).

(b)     The Holding Period Trustee will only be obliged to comply with the Transfer Request if:

        (i)     the Beneficiary delivers a validly completed Account Holder Letter or Lender Claim Form (as
                applicable) to the Information Agent (who, in turn, shall send such document to the Holding
                Period Trustee) (and therefore the Beneficiary (or its Nominee) represents that is an Eligible
                Person and is not a Disqualified Person);

        (ii)    the Beneficiary was a Scheme Creditor (or a Nominee thereof) as at the Record Time;

        (iii)   the Beneficiary (and/or its Nominee (if applicable)) delivers any additional information,
                representations or undertakings as the Information Agent and/or Holding Period Trustee may
                reasonably request;

        (iv)    the Jersey Registrar has confirmed that the Jersey Newco KYC is complete in relation to the
                Jersey Newco Consideration Shares in relation to the Beneficiary or its Nominee (as
                applicable); and

        (v)     the Beneficiary delivers a copy of the executed deed of adherence in the form attached to the
                Jersey Newco Investment Agreement which will provide evidence to the Information Agent
                and the Holding Period Trustee that the Beneficiary or its Nominee (as applicable) has adhered
                to the Jersey Newco Investment Agreement.



0101521-0000029 UKO3: 2001030867.6                     4
                                                                                                     1413
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1415 of 1648



        Following the satisfaction of all such conditions the Holding Period Trustee shall promptly transfer
        the relevant Trust Entitlements to the relevant Beneficiary or its Nominee, as applicable.

(c)     At the end of the Holding Period, the Holding Period Trustee shall, as soon as reasonably practicable
        thereafter, use reasonable endeavours, including by the appointment of a Selling Agent or otherwise,
        to sell or otherwise dispose of the remaining Trust Entitlements (in each case, subject to the terms of
        Jersey Newco Investment Agreement and Jersey Newco Articles of Association and provided that the
        purchaser of such Trust Entitlements provides Jersey Newco and the Holding Period Trustee with such
        relevant information and evidence as Jersey Newco and the Holding Period Trustee may reasonably
        require, including in the case of Jersey Newco in connection with their customary know your customer
        and/or anti-money laundering processes) for such consideration as it is able to obtain (after any taxes,
        withholding, deductions, fees, costs or any other expenses in connection therewith) (such
        consideration being the Trust Entitlements Consideration).

(d)     The Holding Period Trustee shall, for a period of 6 months after the end of the Holding Period (the
        Trust Entitlements Consideration Holding Period), hold any Trust Entitlements Consideration on
        trust for each relevant Beneficiary pro rata to the Trust Entitlements Consideration (rounded down to
        the nearest US dollar or other relevant currency) raised from the sale or disposal of the relevant
        Beneficiary's Trust Entitlements.

(e)     A Beneficiary whose Trust Entitlements have been sold or otherwise disposed of by the Holding Period
        Trustee pursuant to clause 8 (Holding Period Trustee) of the Restructuring Implementation Deed or
        this Deed may request the Holding Period Trustee in writing to transfer the relevant Trust Entitlements
        Consideration (rounded down to the nearest US dollar or other relevant currency) to it or its Nominee
        (after deducting any taxes, withholding or deductions and any reasonable fees, costs, or expenses in
        connection with such Trust Entitlements or Trust Entitlements Consideration being so transferred).

(f)     The Holding Period Trustee will only be obliged to transfer any Trust Entitlements Consideration to
        the Beneficiary or it Nominee if the Beneficiary delivers an executed Account Holder Letter and/or
        Lender Claim Form (as applicable) to the Information Agent (who in turn delivers such letter to the
        Holding Period Trustee), completed as appropriate, together with any relevant information,
        confirmation, representations or undertakings that the Holding Period Trustee may reasonably request.

(g)     At the end of the Trust Entitlements Consideration Holding Period, the Holding Period Trustee shall
        pay or deliver any remaining Trust Entitlements or Trust Entitlements Consideration to Alpha or any
        person nominated by Alpha, subject always to Jersey Newco having satisfied its customary know your
        customer and/or anti-money laundering processes.

(h)     On payment of the Trust Entitlements or Trust Entitlements Consideration in accordance with
        paragraph (g) above, the Holding Period Trustee shall have no liability to any Beneficiary in the event
        such Beneficiary later submits a request in writing to the Holding Period Trustee to transfer the
        relevant Trust Entitlements or Trust Entitlements Consideration to the Beneficiary or its Nominee.

3.      RELIANCE AND DUTIES OF HOLDING PERIOD TRUSTEE

3.1     Instructions

(a)     The Holding Period Trustee shall be entitled to request instructions, or clarification of any instruction,
        from the Company and/or Jersey Newco as to whether, and in what manner, it should exercise or
        refrain from exercising any right, power, authority or discretion and the Holding Period Trustee may
        refrain from acting unless and until it receives those instructions or that clarification, and the Company
        and/or Jersey Newco shall provide such instructions or clarification as soon as reasonably practicable.




0101521-0000029 UKO3: 2001030867.6                      5
                                                                                                     1414
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1416 of 1648



(b)     In exercising any discretion to exercise a right, power or authority under the Restructuring Documents
        where it has not received any instructions as to the exercise of that discretion, the Holding Period
        Trustee shall do so having regard to the interests of the Beneficiaries.

(c)     The Holding Period Trustee may refrain from acting in accordance with any instructions of the
        Information Agent until it has received any indemnification and/or security that it may in its discretion
        (acting reasonably) require for any cost, loss or liability (together with any applicable VAT) which it
        may incur in complying with those instructions.

(d)     Without prejudice to the provisions of this Clause 3.1 (Instructions) in the absence of instructions, the
        Holding Period Trustee may act (or refrain from acting) as it considers in its discretion to be
        appropriate and having regard to the interests of the relevant Beneficiaries.

3.2     Duties of the Holding Period Trustee

(a)     The Holding Period Trustee is not obliged to review or check the adequacy, accuracy or completeness
        of any document it forwards to another Party.

(b)     The Holding Period Trustee shall have only those duties, obligations and responsibilities expressly
        specified in the Restructuring Documents to which it is a party and no others shall be implied.

3.3     No fiduciary duties to the Restructured Group

        Nothing in this Deed constitutes the Holding Period Trustee as an agent, trustee or fiduciary of any
        member of the Restructured Group.

3.4     No duty to account

        The Holding Period Trustee shall not be bound to account to any Beneficiary or Nominee for any sum
        or the profit element of any sum received by it for its own account.

3.5     Business with the Restructured Group

        The Holding Period Trustee may generally engage in any kind of other business with any member of
        the Restructured Group but not to the extent that to do so would place the Holding Period Trustee or
        the Information Agent in a position where it has a conflict of interest with its rights, duties and
        obligations under this Deed or the Restructuring Documents.

3.6     Discretions

        The Holding Period Trustee shall have absolute discretion as to the exercise of its functions provided
        to it pursuant to any Restructuring Document and shall not be responsible for any loss, liability, cost,
        claim, action, demand, expense or inconvenience that may result from their exercise or non-exercise,
        except where any such loss is caused by gross negligence, wilful misconduct or fraud on its part.

3.7     Rights and Information

        The Holding Period Trustee may:

        (a)     rely on any representation, communication, notice or document believed by it to be genuine,
                correct and appropriately authorised;




0101521-0000029 UKO3: 2001030867.6                     6
                                                                                                     1415
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1417 of 1648



        (b)      rely on a certificate from any person:

                 (i)     as to any matter of fact or circumstance which might reasonably be expected to be
                         within the knowledge of that person; or

                 (ii)    to the effect that such person approves of any particular dealing, transaction, step,
                         action or thing,

        as sufficient evidence that that is the case and, in the case of paragraph (i) above, may assume the truth
        and accuracy of that certificate.

3.8     Advice

        The Holding Period Trustee may act on the opinion or advice of, or information obtained from any
        lawyer, accountant, tax advisers, surveyors or other professional advisers or experts and shall not be
        responsible to anyone for any loss occasioned by so acting whether such advice is obtained or
        addressed to a member of the Restructured Group or the Holding Period Trustee. Any such opinion,
        advice or information may be sent or obtained by letter or email and the Holding Period Trustee shall
        not be liable to anyone for acting in good faith on any opinion, advice, or information purporting to be
        conveyed by such means, even if it contains some error or is not authentic.

3.9     Agent

        The Information Agent, the Holding Period Trustee and any Selling Agent may act in relation to the
        Restructuring Documents and the Trust Entitlements through its officers, employees and agents and
        shall not:

        (a)      be liable for any error of judgment made by any such person; or

        (b)      be bound to supervise, or be in any way responsible for any loss incurred by reason of
                 misconduct, omission or default on the part of any such person,

        unless such error or such loss was directly caused by the Information Agent's, the Holding Period
        Trustee's or any Selling Agent's gross negligence, wilful misconduct or fraud.

4.      UNDERTAKINGS

4.1     General

(a)     The Holding Period Trustee hereby undertakes in favour of the Company, Jersey Newco, the
        Information Agent and the Beneficiaries that it shall deal with the Trust Entitlements and the Related
        Rights as contemplated by this Deed and as instructed by the Information Agent pursuant to the terms
        of this Deed and the trusts constituted hereby.

(b)     The Holding Period Trustee hereby undertakes in favour of the other parties to this Deed and the
        Beneficiaries that it will act honestly and in good faith and will exercise the diligence expected of a
        reasonably prudent trustee in the fulfilment and/or exercise of its duties and obligations under this
        Deed.

(c)     The Holding Period Trustee hereby undertakes to request that any Selling Agent shall undertake in
        favour of other parties to this Deed and the Beneficiaries that it will act honestly and in good faith and
        will exercise the diligence expected of a reasonably prudent expert in comparable circumstances in the
        fulfilment and/or exercise of its duties and obligations under this Deed.




0101521-0000029 UKO3: 2001030867.6                        7
                                                                                                     1416
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                           Exhibit D
                           (Explanatory Statement) Pg 1418 of 1648



(d)     The Information Agent hereby undertakes in favour of the other parties to this Deed and the
        Beneficiaries that it will act honestly and in good faith and will exercise the diligence of a reasonably
        prudent expert in comparable circumstances in the fulfilment and/or exercise of its duties and
        obligations under this Deed.

4.2     Restrictions

        The Holding Period Trustee shall not, and shall not purport to (and the Holding Period Trustee hereby
        undertakes that it shall not nor purport to):

        (a)     create or permit to subsist any Security whatsoever (unless arising by operation of law) upon
                the Trust Entitlements or any of the assets comprised in the Trust Entitlements;

        (b)     save as expressly set out in this Deed or as required (and to the extent necessary) to perform
                its obligations as trustee of the trusts constituted by this Deed, sell, transfer or otherwise
                dispose of, or deal with, the Trust Entitlements, any interest, estate, right, title or benefit
                therein or thereto or any Trust Entitlement Consideration;

        (c)     save as expressly set out in this Deed or in respect of the trusts created by this Deed, permit
                any person other than itself to have any interest, estate, right, title or benefit in any of the assets
                comprised in the Trust Entitlements; or

        (d)     exercise any voting, conversion or other rights attaching to the Trust Entitlements whilst they
                are held by the Holding Period Trustee, including, for the avoidance of doubt, any rights under
                the Jersey Newco Investment Agreement.

4.3     Information Agent

        The Information Agent (in its capacity as such) hereby undertakes in favour of each Beneficiary, the
        Holding Period Trustee, Jersey Newco and the Company:

        (a)     to ensure that the information provided to Jersey Newco, the Company and the Holding Period
                Trustee is true and correct in all respects, and without limitation that any portion of the Trust
                Entitlements identified in respect of a Beneficiary, in accordance with Clause 2.1 of this Deed,
                will be in accordance with that Beneficiary’s allocation of and entitlement to the relevant
                portion of the Trust Entitlements pursuant to the terms of the Restructuring Documents;

        (b)     to liaise with the Beneficiaries during the Holding Period to ensure, where possible, that a
                validly completed (in the sole determination of the Information Agent) Account Holder Letter
                and/or Lender Claim Form (as applicable) is delivered during the Holding Period;

        (c)     to liaise with the relevant Beneficiary to complete any missing information and correct any
                errors in each Account Holder Letter and/or Lender Claim Form (as applicable) delivered to
                and received by the Information Agent during the Holding Period (in accordance with the
                terms of this Deed);

        (d)     to maintain records and copies of all Account Holder Letters and/or Lender Claim Forms (as
                applicable) received (whether in hard copy or electronic form) and to make such records (or
                copies thereof) available to Jersey Newco, the Company and the Holding Period Trustee at all
                reasonable times upon request; and

        (e)     to provide the Holding Period Trustee with such details of the Beneficiaries (and/or Nominees
                (as applicable) as are necessary for the Holding Period Trustee to perform its obligations in
                this Deed.


0101521-0000029 UKO3: 2001030867.6                       8
                                                                                                          1417
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                           (Explanatory Statement) Pg 1419 of 1648



5.      CONFIDENTIALITY

        Unless this Deed expressly specifies otherwise, the Holding Period Trustee may disclose to any other
        Party any information it reasonably believes it has received as trustee under this Deed.

6.      ACTION CONTRARY TO ANY LAW

        Notwithstanding any other provision of any Restructuring Document to the contrary, the Holding
        Period Trustee is not obliged to do or omit to do anything if it would, or might in its reasonable opinion,
        constitute a breach of any law or regulation or a breach of a fiduciary duty or duty of confidentiality.

7.      NO RESPONSIBILITY TO SPEND OWN FUNDS

        Notwithstanding any provision of any Restructuring Document to the contrary, the Holding Period
        Trustee is not obliged to expend or risk its own funds or otherwise incur any financial liability in the
        performance of its duties, obligations or responsibilities or the exercise of any right, power, authority
        or discretion.

8.      RESPONSIBILITY FOR DOCUMENTATION

        The Holding Period Trustee is not responsible or liable for:

        (a)     the adequacy, accuracy or completeness of any information (whether oral or written) supplied
                by the Holding Period Trustee or any other person in connection with any Restructuring
                Document or the transactions contemplated in the Restructuring Documents or any other
                arrangement or document entered into, made or executed in anticipation of, under or in
                connection with any Restructuring Document save to the extent any liabilities in connection
                therewith are directly caused by its negligence, wilful misconduct or fraud; or

        (b)     the legality, validity, effectiveness, adequacy or enforceability of any Restructuring Document
                or any other deed, arrangement or document entered into, made or executed in anticipation of,
                under or in connection with any Restructuring Document or the Trust Entitlements.

9.      NO DUTY TO MONITOR

        The Holding Period Trustee shall not be bound to enquire:

        (a)     as to the performance, default or any breach by any Party of its obligations under any
                Restructuring Documents; or

        (b)     whether any other event specified in any Restructuring Document has occurred.

10.     LIABILITY

10.1    Exclusion of Liability

        Without limiting paragraph (b) below (and without prejudice to any other provision of any
        Restructuring Document excluding or limiting the liability of the Holding Period Trustee or any
        Selling Agent), none of the Holding Period Trustee nor any Selling Agent will be liable for:

        (a)     any damages, costs or losses to any person, any diminution in value, or any liability
                whatsoever arising as a result of taking or not taking any action under or in connection with
                any Restructuring Document unless directly caused by its gross negligence, wilful misconduct
                or fraud;



0101521-0000029 UKO3: 2001030867.6                      9
                                                                                                      1418
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                           (Explanatory Statement) Pg 1420 of 1648



        (b)     exercising or not exercising any right, power, authority or discretion given to it by, or in
                connection with any Restructuring Document or any other Deed, arrangement or document
                entered into, made or executed in anticipation of, under or in connection with, any
                Restructuring Document;

        (c)     any shortfall which arises on any sale of the Trust Entitlements; or

        (d)     without prejudice to the generality of paragraphs (a) to (c) above, any damages, costs, losses,
                any diminution in value or any liability whatsoever arising as a result of:

                (i)      any act, event or circumstance not reasonably within its control; or

                (ii)     the general risks of investment in. or the holding of assets in, any jurisdiction,

        including (in each case and without limitation) such damages, costs, losses, diminution in value or
        liability arising as a result of: nationalisation, expropriation or other governmental actions; any
        regulation, currency restriction, devaluation or fluctuation; market conditions affecting the execution
        or settlement of transactions or the value of assets; breakdown, failure or malfunction of any third
        party transport, telecommunications, computer services or systems; natural disasters or acts of God;
        war, terrorism, insurrection or revolution; or strikes or industrial action.

10.2    Proceedings

        Except in the case of gross negligence, wilful misconduct or fraud, no Party (other than the Holding
        Period Trustee) may take any proceedings against any officer, employee or agent of the Holding Period
        Trustee in respect of any claim it might have against the Holding Period Trustee, or in respect of any
        act or omission of any kind by that officer, employee or agent in relation to any Restructuring
        Document.

10.3    KYC

        Nothing in this Deed shall oblige the Holding Period Trustee to carry out any "know your customer"
        or other checks in relation to any person and each other Party confirms to the Holding Period Trustee
        that each such Party is solely responsible for any such checks it is required to carry out and that it may
        not rely on any statement in relation to such checks made by the Holding Period Trustee.

10.4    Limitation

        Without prejudice to any provision of any Restructuring Document, the liability of the Holding Period
        Trustee arising under or in connection with any Restructuring Document shall be limited to the amount
        of actual loss which has been finally judicially determined to have been suffered but without reference
        to any special conditions or circumstances known to the Holding Period Trustee at any time which
        increase the amount of that loss. In no event shall the Holding Period Trustee be liable for any loss of
        profits, goodwill, reputation, business opportunity or anticipated saving, or for special, punitive,
        indirect or consequential damages, whether or not the Holding Period Trustee has been advised of the
        possibility of such loss or damages.

11.     RESIGNATION OF THE HOLDING PERIOD TRUSTEE

11.1    Resignation

        The Holding Period Trustee may resign and appoint one of its affiliates as successor by giving notice
        to the Company, subject to such a successor agreeing to be bound by the terms of the Restructuring
        Documents applicable to it.


0101521-0000029 UKO3: 2001030867.6                     10
                                                                                                      1419
       20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 1421 of 1648



11.2    On Notice

        Alternatively, the Holding Period Trustee may resign at any time by giving 30 Business Days' prior
        written notice to the Company, in which case the Company may appoint a successor Holding Period
        Trustee.

11.3    Successor

        If the Company has not appointed a successor Holding Period Trustee in accordance with Clause 11.2
        (On Notice) within 30 Business Days after notice of resignation was given, the retiring Holding Period
        Trustee may appoint a successor Holding Period Trustee.

11.4    Retiring Holding Period Trustee

        The retiring Holding Period Trustee shall make available to the successor Holding Period Trustee such
        documents and records and provide such assistance as the successor Holding Period Trustee may
        reasonably request for the purposes of performing its functions as Holding Period Trustee under the
        Restructuring Documents. The retiring Holding Period Trustee shall be reimbursed from the Trust
        Entitlements or from any indemnity which it has the benefit of from a member of the Restructured
        Group for the amount of all reasonable costs and expenses (including legal fees) properly incurred by
        it in making available such documents and records and providing such assistance.

11.5    Removal on Notice

(a)     The Holding Period Trustee's resignation notice shall only take effect upon:

        (i)     the appointment of a successor who agrees to be bound by the terms of the Restructuring
                Implementation Deed; and

        (ii)    the transfer of all the Trust Entitlements to that successor.

(b)     The Company shall be entitled to remove the Holding Period Trustee at any time by giving to the
        Holding Period Trustee 30 Business Days' prior notice in writing.

12.     CONFIDENTIALITY

12.1    Separate Entity

        In acting as trustee for the Beneficiaries, the Holding Period Trustee shall be regarded as acting through
        its trustee division which shall be treated as a separate entity from any other of its divisions or
        departments.

12.2    Confidential Information

        If information is received by another division or department of the Holding Period Trustee, it may be
        treated as confidential to that division or department and the Holding Period Trustee shall not be
        deemed to have notice of it.

12.3    No Duty to Disclose

        Notwithstanding any other provision of any Restructuring Document to the contrary, the Holding
        Period Trustee is not obliged to disclose to any other person (i) any confidential information or (ii)
        any other information if the disclosure would, or might in its reasonable opinion, constitute a breach
        of any law or regulation or a breach of a fiduciary duty.



0101521-0000029 UKO3: 2001030867.6                     11
                                                                                                     1420
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1422 of 1648



13.     INFORMATION FROM THE INFORMATION AGENT

        The Information Agent shall supply the Holding Period Trustee with any information that the Holding
        Period Trustee may reasonably specify as being necessary or desirable to enable the Holding Period
        Trustee to perform its functions as Holding Period Trustee.

14.     CUSTODIANS AND NOMINEES

        The Holding Period Trustee may appoint and pay any person to act as a custodian or nominee on any
        terms in relation to any asset of the trust as the Holding Period Trustee may determine, including for
        the purpose of depositing with a custodian this Deed, any Trust Entitlements or any document relating
        to the trust created under this Deed and the Holding Period Trustee shall not be responsible for any
        loss, liability, expense, demand, cost, claim or proceedings incurred by reason of the misconduct,
        omission or default on the part of any person appointed by it under this Deed or be bound to supervise
        the proceedings or acts of any person.

15.     MISCELLANEOUS PROVISIONS

15.1    Delegation by the Holding Period Trustee

(a)     The Holding Period Trustee may, at any time, delegate by power of attorney or otherwise to any person
        for any period, all or any right, power, authority or discretion vested in it in its capacity as such.

(b)     That delegation may be made upon any terms and conditions (including the power to sub-delegate)
        and subject to any restrictions that the Holding Period Trustee (as the case may be) may, in its
        discretion, think fit in the interests of the Beneficiaries.

(c)     The Holding Period Trustee shall not be bound to supervise, or be in any way responsible for any
        damages, costs or losses incurred by reason of any misconduct, omission or default on the part of, any
        such delegate or sub-delegate.

15.2    Additional Holding Period Trustees

(a)     The Holding Period Trustee may at any time appoint (and subsequently remove) any person to act as
        a separate trustee or as a co-trustee jointly with it, subject to such a trustee agreeing to be bound by
        the terms of the Restructuring Implementation Deed:

        (i)     if it considers that appointment to be in the interests of the Beneficiaries;

        (ii)    for the purposes of conforming to any legal requirement, restriction or condition which the
                Holding Period Trustee deems to be relevant; or

        (iii)   for obtaining or enforcing any judgment in any jurisdiction,

        and the Holding Period Trustee shall give prior notice to the Company and Jersey Newco of that
        appointment.

(b)     Any person so appointed shall have the rights, powers, authorities and discretions (not exceeding those
        given to the Holding Period Trustee under or in connection with the Restructuring Documents) and
        the duties, obligations and responsibilities that are given or imposed by the instrument of appointment.

(c)     The remuneration that the Holding Period Trustee may pay to that person, and any costs and expenses
        (together with any applicable VAT) incurred by that person in performing its functions pursuant to
        that appointment shall, for the purposes of this Deed, be treated as costs and expenses incurred by the
        Holding Period Trustee.

0101521-0000029 UKO3: 2001030867.6                     12
                                                                                                    1421
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1423 of 1648



15.3    Acceptance of title

        The Holding Period Trustee shall be entitled to accept without enquiry, and shall not be obliged to
        investigate, any right and title that any Beneficiary may have to any of the Trust Entitlements and shall
        not be liable for, or bound to require any person to remedy, any defect in its right or title.

15.4    Powers supplemental to Trustee Acts

        The rights, powers, authorities and discretions given to the Holding Period Trustee under or in
        connection with the Restructuring Documents shall be supplemental to the Trustee Act 1925 and the
        Trustee Act 2000 (the Trustee Acts) and in addition to any which may be vested in the Holding Period
        Trustee by law or regulation or otherwise.

15.5    Disapplication of Trustee Acts

        Section 1 of the Trustee Act 2000 shall not apply to the duties of the Holding Period Trustee in relation
        to the trusts constituted by this Deed. Where there are any inconsistencies between the Trustee Acts
        and the provisions of this Deed, the provisions of this Deed shall, to the extent permitted by law and
        regulation, prevail and, in the case of any inconsistency with the Trustee Act 2000, the provisions of
        this Deed shall constitute a restriction or exclusion for the purposes of that Act.

15.6    Indemnity from Trust Entitlements

        The Holding Period Trustee may, in priority to any payment to the Beneficiaries and to the extent that
        the Holding Period Trustee has not been indemnified by any member of the Restructured Group,
        indemnify itself out of the Trust Entitlements in respect of, and pay and retain, all sums necessary to
        give effect to any indemnity and shall have a lien on the Trust Entitlements for all moneys payable to
        it.

15.7    Winding up of Trust

        If the Holding Period Trustee determines that all Trust Entitlements have, or the Trust Entitlements
        Consideration has, been distributed to the relevant Beneficiaries (or their Nominees) then the trusts set
        out in this Deed shall be wound up.

16.     NOTICES

16.1    Communications in writing

        Each communication to be made under or in connection with this Deed shall be made in writing and,
        unless otherwise stated, shall be duly given if it is delivered by hand, email, prepaid recorded delivery
        or international courier to the address or email address set out below.

16.2    Addresses

        The addresses and emails (and the department or officer, if any, for whose attention the communication
        is to be made) of each party for any communication or document to be made or delivered under or in
        connection with this Deed is:

        (a)     in the case of the Company:

                Address: 1 Park Row, Leeds, LS1 5AB, United Kingdom

                Email: Neil.Gilchrist@kcadeutag.com and Tony.Byrne@kcadeutag.com



0101521-0000029 UKO3: 2001030867.6                     13
                                                                                                     1422
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1424 of 1648



                Attention: the CFO and General Counsel

        (b)     in the case of Jersey Newco:

                Address: []

                Email: []

                Attention: []

        (c)     in the case of the Information Agent:

                Address: Tankerton Works, 12 Argyle Walk, London, WC1H 8HA for the attention of Jacek
                Kusion

                Email: kcadeutag@lucid-is.com

        (d)     in the case of the Holding Period Trustee:

                Address: Tankerton Works, 12 Argyle Walk, London, WC1H 8HA for the attention of Jacek
                Kusion

                Email: kcadeutag@lucid-is.com

        or any substitute address, email or department or officer as each party may notify to the other by not
        less than five Business Days' notice.

16.3    Delivery

(a)     Any communication or document made or delivered by one person to another under or in connection
        with this Deed will only be effective:

        (i)     at the time of delivery if delivered personally;

        (ii)    at the time of transmission if sent by email;

        (iii)   two Business Days after the time and date of posting if sent by pre-paid recorded delivery; or

        (iv)    three Business Days after the time and date of posting if sent by international courier.

(b)     The accidental omission to send any notice, written communication or other document in accordance
        with Clauses 16.1 (Communications in writing) or 16.2 (Addresses) or the non-receipt of any such
        notice by any party, shall not affect the provisions of this Deed.

(c)     In proving service, it shall be sufficient proof, in the case of a notice sent by post, that the envelope
        was properly stamped, addressed and placed in the post.

(d)     Any communication or document to be made or delivered to the Holding Period Trustee will be
        effective only when actually received by the Holding Period Trustee and then only if it is expressly
        marked for the attention of the department or officer identified with the Holding Period Trustee's
        signature below (or any substitute department or officer as the Holding Period Trustee shall specify
        for this purpose).




0101521-0000029 UKO3: 2001030867.6                      14
                                                                                                     1423
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                           (Explanatory Statement) Pg 1425 of 1648



17.     MISCELLANEOUS

17.1    Counterparts

        This Deed may be executed in any number of counterparts, each of which when executed and delivered
        shall constitute a duplicate original, but all the counterparts shall together constitute the one agreement.

17.2    Governing law

        This Deed and any non-contractual obligations arising out of, or in connection with it, shall be
        governed by and construed in accordance with the laws of England and Wales.

17.3    Jurisdiction

        The courts of England and Wales have exclusive jurisdiction to settle any dispute arising out of, or
        connected with, this Deed (including a dispute regarding the existence, validity or termination of this
        Deed or the consequences of its nullity).

IN WITNESS of which the Parties have executed and delivered this Deed on the date stated at its beginning.




0101521-0000029 UKO3: 2001030867.6                      15
                                                                                                       1424
        20-12433-scc                   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                                         (Explanatory Statement) Pg 1426 of 1648




                                                      SIGNATORIES

SIGNED as a DEED by
KCA DEUTAG UK FINANCE PLC

acting by                                               ...................................................



in the presence of:



Signature of witness

...................................................

Name:

Occupation:

Address:




                                                                                                                 1425
        20-12433-scc                   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                                         (Explanatory Statement) Pg 1427 of 1648



SIGNED as a DEED by
KELLY TOPCO LIMITED

acting by                                               ...................................................



in the presence of:



Signature of witness

...................................................

Name:

Occupation:

Address:




                                                                                                                 1426
        20-12433-scc                   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                                         (Explanatory Statement) Pg 1428 of 1648



SIGNED as a DEED by
LUCID ISSUER SERVICES LIMITED
in its capacity as Information Agent

acting by                                               ...................................................



in the presence of:



Signature of witness

...................................................

Name:

Occupation:

Address:




                                                                                                                 1427
        20-12433-scc                   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                                         (Explanatory Statement) Pg 1429 of 1648



SIGNED as a DEED by
LUCID ISSUER SERVICES LIMITED
in its capacity as Holding
Period Trustee

acting by                                               ...................................................

in the presence of:



Signature of witness

...................................................

Name:

Occupation:

Address:




                                                                                                                 1428
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                 (Explanatory Statement) Pg 1430 of 1648



                               APPENDIX 5

                JERSEY NEWCO ARTICLES OF ASSOCIATION




                                   210
                                                                     1429
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32      Exhibit D
                 (Explanatory Statement) Pg 1431 of 1648




                      THE COMPANIES (JERSEY) LAW 1991


               PRIVATE PAR VALUE COMPANY LIMITED BY SHARES




                MEMORANDUM AND ARTICLES OF ASSOCIATION


                                        OF


                             KELLY TOPCO LIMITED


                 (as adopted by special resolution dated [●] 2020)




                                                                        1430
    20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                      (Explanatory Statement) Pg 1432 of 1648




                            THE COMPANIES (JERSEY) LAW 1991

                   PRIVATE PAR VALUE COMPANY LIMITED BY SHARES


                              MEMORANDUM OF ASSOCIATION
                                               OF
                                    KELLY TOPCO LIMITED

1     The name of the Company is KELLY TOPCO LIMITED.

2     The Company is a private par value company.

3     The liability of each Shareholder is limited to the amount unpaid on such Shareholder's shares.

4     The authorised share capital of the Company is USD 150,000 divided into A Ordinary Shares
      of a par value of USD 0.01 each.

5     Capitalised terms that are not defined in this Memorandum of Association bear the respective
      meanings given to them in the Articles of Association of the Company.




                                                                                          1431
     20-12433-scc              Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                         Exhibit D
                                 (Explanatory Statement) Pg 1433 of 1648




Index

1     Interpretation........................................................................................................................1

2     Commencement of Business .................................................................................................1

3     Issue of Shares ....................................................................................................................1

4     Pre-Emption Rights ..............................................................................................................2

5     Emergency Funding Requirement ..........................................................................................5

6     Register of Members ............................................................................................................6

7     Closing Register of Members or Fixing Record Date ................................................................7

8     Certificates for Shares ..........................................................................................................7

9     Transfer of Shares ................................................................................................................8

Permitted Transfers.....................................................................................................................8

Indirect transfers .........................................................................................................................8

10       Drag-Along .......................................................................................................................9

11       Tag-Along ...................................................................................................................... 11

12       Squeeze-Out .................................................................................................................. 13

13       Redemption, Repurchase and Surrender of Shares............................................................ 14

14       Treasury Shares ............................................................................................................. 14

15       Rights and Restrictions Attaching to A Ordinary Shares ...................................................... 14

16       Commission on Issue or Sale of Shares ............................................................................ 17

17       Non Recognition of Trusts................................................................................................ 17

18       Lien on Shares................................................................................................................ 17

19       Call on Shares ................................................................................................................ 18

20       Forfeiture of Shares ......................................................................................................... 18

21       Transmission of Shares ................................................................................................... 19

22       Amendments of Memorandum and Articles of Association and Alteration of Capital .............. 20

                                                                                                                                           2



                                                                                                                               1432
     20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                          Exhibit D
                               (Explanatory Statement) Pg 1434 of 1648




23     Offices and Places of Business and Residence.................................................................. 20

24     General Meetings ............................................................................................................ 21

25     Notice of General Meetings .............................................................................................. 21

26     Proceedings at General Meetings ..................................................................................... 22

27     Votes of Members ........................................................................................................... 24

28     Proxies........................................................................................................................... 24

29     Corporate Shareholders................................................................................................... 25

30     Shares that May Not be Voted.......................................................................................... 25

31     Directors ........................................................................................................................ 25

32     Powers of Directors ......................................................................................................... 25

33     Appointment of Directors.................................................................................................. 26

34     Non-Executive Directors .................................................................................................. 26

35     CEO and CFO ................................................................................................................ 27

36     Chairperson .................................................................................................................... 27

37     Observer ........................................................................................................................ 27

38     Appointment to subsidiary undertaking boards and committees ........................................... 27

39     Vacation of Office of Director............................................................................................ 27

40     Proceedings of Directors .................................................................................................. 28

41     Presumption of Assent..................................................................................................... 29

42     Directors' Interests .......................................................................................................... 30

43     Minutes .......................................................................................................................... 30

44     Delegation of Directors' Powers ........................................................................................ 30

45     Alternate Directors .......................................................................................................... 31

46     No Minimum Shareholding ............................................................................................... 32

47     Remuneration of Directors ............................................................................................... 32

                                                                                                                                          3



                                                                                                                             1433
     20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                            Exhibit D
                               (Explanatory Statement) Pg 1435 of 1648




48     Dividends, Distributions and Reserve ................................................................................ 32

49     Capitalisation .................................................................................................................. 33

50     Books of Account ............................................................................................................ 34

51     Audit .............................................................................................................................. 34

52     Notices........................................................................................................................... 34

53     Winding Up..................................................................................................................... 35

54     Indemnity and Insurance.................................................................................................. 36

55     Accounting Period ........................................................................................................... 36

56     Finance Documents ........................................................................................................ 36




                                                                                                                                            4



                                                                                                                               1434
      20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                          (Explanatory Statement) Pg 1436 of 1648



                               THE COMPANIES (JERSEY) LAW 1991


                        PRIVATE PAR VALUE COMPANY LIMITED BY SHARES


                                    ARTICLES OF ASSOCIATION
                                                  OF
                                      KELLY TOPCO LIMITED

1       Interpretation

1.1     In the Articles the Standard Table prescribed by Law does not apply and is expressly excluded
        in its entirety and, unless there is something in the subject or context inconsistent therewith:

          “Acceptance Notice”               is defined in Article 4.2.

          “A Ordinary Shares”              the A ordinary shares of US$0.01 each in the capital of the
                                           Company.

          “Acquirer”                       means any person or group of persons acting in concert,
                                           other than a Shareholder or its Affiliates interested in
                                           acquiring Shares from a Selling Shareholder.

          “Affiliate”                      with respect to a person (the “First Person”):
                                                   (a)      another person that, directly or indirectly
                                                            through one or more intermediaries,
                                                            Controls, or is Controlled by, or is under
                                                            common Control with, the First Person;

                                                   (b)      a pooled investment vehicle organised by
                                                            the First Person (or an Affiliate thereof) the
                                                            investments of which are directed by the
                                                            First Person;

                                                   (c)      a partner or an officer or employee of the
                                                            First Person (or an Affiliate thereof);

                                                   (d)      an investment fund organised by the First
                                                            Person for the benefit of the First Person’s
                                                            (or its Affiliates’) partners, officers or
                                                            employees or their dependants; or

                                                   (e)      a successor trustee or nominee for, or a
                                                            successor by re-organisation of, a trust the
                                                            direct or indirect principal beneficiary/ies of
                                                            which is any of the First Person, its Affiliates
                                                            or any of their respective partners, officers
                                                            or employees or their dependants.




                                                                                                1435
20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                   (Explanatory Statement) Pg 1437 of 1648




    “Aggregate       Subscription   is defined in Article 4.4(b)(ii).
    Price”

    "Articles"                      means these articles of association of the Company.

    "Auditor"                       means the person for the time being performing the duties
                                    of auditor of the Company.

    “Audit Committee”               means the audit committee of the Board of the Company
                                    from time to time.

    “Bidco”                         Kelly Holdco 2 Limited, a private limited company
                                    incorporated in England & Wales with registered number
                                    12922637 and having its registered office at 1 Park Row,
                                    Leeds, England, LS1 5AB.

    “Board”                         means the board of Directors for the time being of the
                                    Company from time to time including any duly appointed
                                    committee thereof.

    “Business Day”                  a day, except a Saturday or Sunday or a public holiday in
                                    the United Kingdom and Jersey, on which clearing banks in
                                    the City of London and Saint Helier are generally open for
                                    business.

    “Catch-Up Option”               is defined in Article 5.3.

    “Catch-Up Option Price”         is defined in Article 5.4;

    “Catch-Up Payment”              is defined in Article 5.2(d).

    “Catch-Up Shares or Debt        is defined in Article 5.3(b).
    Instruments”

    “Chairperson”                   means the Chairperson of the Company and the Board from
                                    time to time appointed pursuant to Article 35 the first such
                                    person being [●];

    "Company"                       means the above named company.

    “Company Shares”                means the shares in the capital of the Company in issue
                                    from time to time and “Company Share” means of them.

    “Competitor”
                                    means each of: Helmerich & Payne, Inc., Precision Drilling
                                    Corporation, Nabors Industries Ltd., Patterson-UTI Energy,
                                    Inc., ADES International Holding PLC, Ensign Energy
                                    Services Inc., Daldrup & Söhne Aktiengesellschaft,
                                    Honghua Group Limited, Hunting PLC, Dril-Quip, Inc.,
                                    Forum Energy Technologies, Inc., Scholler-Bleckmann
                                    Oilfield Equipment, Aktiengesellschaft, The Weir Group
                                    PLC, Archer Limited, Aker Solutions ASA, Cactus, Inc.,
                                    Enerflex Ltd., National Oilwell Verco, Transocean Ltd.,
                                    Valaris plc, Odfjell Drilling Ltd., The Drilling Company of


                                                                                              2



                                                                                     1436
20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32              Exhibit D
                    (Explanatory Statement) Pg 1438 of 1648



                                   1972 A/S, Weatherford International plc, Saipem SpA,
                                   Archer Limited, Halliburton Company, Baker Hughes
                                   Company, Petrofac Limited, National Oilwell Varco, Inc.,
                                   Aker Solutions ASA, Schlumberger Limited, SNC-Lavalin
                                   Group Inc., AECOM, Stantec Inc., Arcadis NV, Worley
                                   Limited, KBR, Inc., Anton Oilfield Services, Yantai Jereh
                                   Oilfield Services Group, COSL, CNOOC, Sinopec OFS,
                                   COOEC, Oilserv, Abraj Energy, ADNOC Drilling, Arabian
                                   Drilling Co, Rawabi Holdings, Joy Global Inc, United Heavy
                                   Machinery, McDermott, Subsea7, Seadrill Ltd, Noble Corp
                                   and John Wood Group PLC; together with any person or
                                   entity which undertakes any of the following services form
                                   time to time: (a) the provision of drilling, engineering and
                                   technology services to the onshore and offshore drilling
                                   markets in any part of the world; (b) the design, engineering
                                   and manufacturing of drilling rigs and related components
                                   for the onshore and offshore drilling markets in any part of
                                   the world; and (c) the owning and operation of offshore and
                                   onshore drilling rigs.

    “Completion”                   means completion of the Investment Agreement.

    “Control”                      including with its correlative meanings, “Controlled by” and
                                   “under common Control with”, means, when used in respect
                                   of a person, the power and authority to direct or cause the
                                   direction of management and policies of such person,
                                   whether directly or indirectly, through the holding of voting
                                   securities, equity, membership or partnership interests, by
                                   contract or otherwise.

    “Debt Instruments”             means any debt instruments from time to time but excluding
                                   the Excluded Debt..

    "Directors"
                                   means the directors of the Company from time to time,
                                   including the Non-Executive Directors (if appointed) and,
                                   “Director” means any of them.

    "Dividend"                     means any dividend (whether interim or final) resolved to be
                                   paid on Shares pursuant to the Articles.

    “Drag-Along Notice”            means notice from the Purchaser to each Dragged
                                   Shareholder of any Proposed Drag-Along Sale to be given
                                   as soon as practicable after reaching agreement in respect
                                   of the Proposed Drag-Along Sale.

    “Dragged Shareholders”         means Shareholders or holders of Shares other than the
                                   Majority Selling Shareholders;

    “Emergency Funding Issue”      is defined in Article 5.2(a).

    “Emergency Shares        and   is defined in Article 5.2(a).
    Debt Instruments”

    “Event of Default”             has the same meaning as in the Finance Documents.


                                                                                              3



                                                                                     1437
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                 (Explanatory Statement) Pg 1439 of 1648



    “Excess            Forfeited   is defined in Article 9.4.
    Instruments”

    “Excess New Shares or New      is defined in Article 4.2(a).
    Debt Instruments”

    “Excluded Debt”
                                   means:
                                            a) the $500,000,000 in aggregate principal amount
                                               of 9.875% Senior Secured Notes due 2025 of
                                               the Issuer issued under an indenture (as
                                               amended from time to time), among KCA
                                               Deutag UK Finance PLC, Lucid Trustee
                                               Services Limited as trustee and security agent,
                                               and the other parties thereto (the “Reinstated
                                               Bonds”);
                                            b) the super senior facility to be provided the super
                                               senior facility agreement between, among
                                               others, Alpha and First Abu Dhabi Bank PJSC
                                               to be entered into on or around the date of these
                                               Articles;
                                            c) the new facilities that will be entered into by
                                               HSBC upon the completion of the restructuring
                                               of the Group, pursuant to the super senior
                                               facilities agreement between, among others,
                                               KCA Deutag Alpha Limited and HSBC UK Bank
                                               plc to be entered into on or around the date of
                                               these Articles;
                                            d) the new, extended super senior facility to be
                                               provided under the super senior facility
                                               agreement between, among others, KCA
                                               Deutag Alpha Limited and Lloyds Bank plc to be
                                               entered into on or around the date of these
                                               Articles; and
                                            e) any further facilities (senior and subordinated
                                               facilities, together with any related hedging
                                               arrangements) of the Group as borrower for the
                                               funding of any future acquisitions, repayment of
                                               and/or refinancing of third party debt, capital
                                               expenditure and/or working capital (excluding
                                               for the avoidance of doubt any debt in the nature
                                               of shareholder debt issued to any Shareholder).



    “Executive Director”           means any director who is an employee of the Group and
                                   who is not a Non-Executive Director.

    “Exit”                         (i) a Listing of the Company (or another entity in which the
                                   Original Participating Creditors (as defined in the Lock -up
                                   Agreement) or their transferees are shareholders at the
                                   time, following a pre-sale reorganisation); (ii) a Sale; (iii) if
                                   there is an indirect sale of assets of the Company (as

                                                                                                  4



                                                                                        1438
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                  (Explanatory Statement) Pg 1440 of 1648



                                described in subparagraph (ii)) including by way of merger,
                                then the distribution of the proceeds of sale to the Company
                                shareholders; or (iv) voluntary liquidation of the Company;.

    “Finance Documents”         means any Primary Debt Documents as defined in any
                                intercreditor agreement entered into on or around the date
                                of the Articles between, among others, KCA Deutag Alpha
                                Limited (as Company) and the Holding Period Trustee as
                                Security Agent.

    “Forfeited Instruments”     is defined in Article 9.4.
                                is defined in Article 9.4.
    “Forfeiting Shareholder”
                                means the Company and each subsidiary undertaking from
    “Group”
                                time to time and “Group Member” means any of them.
    “Holding Company”           means each of the Company, Midco and Bidco;
    “Holding Period Trustee”    Lucid Issuer Services Limited, a company incorporated in
                                England (registered number 05098454) whose registered
                                office is at Tankerton Works, 12 Argyle Walk, London,
                                England, WC1H 8HA.

    “Investment Agreement”      any Investment Agreement entered into between, amongst
                                others, the Company and the Shareholders who are holders
                                of the A Ordinary Shares from time to time.

    “Issue Completion Date”     is defined in Article 4.4(b)(iii).
    “Issue Notice”              is defined in Article 4.1(b).

    “KYC”                       is defined in Article 9.2.

    "Law"                       means the Companies (Jersey) Law 1991 (as amended
                                from time to time).
    “Listing”                   means the first public offering of any class of equity
                                securities by the Company or one of the Holding Companies
                                (or a new holding company interposed for the purposes of
                                being a successor of the Company or such Holding
                                Company) in the legal form (after conversion if necessary)
                                that results in a listing of such class of securities on a public
                                securities market, whether effected by way of an offer for
                                sale, a new issue of shares, an introduction, a placing or
                                otherwise.
    “Lock-up Agreement”         lock-up agreement between, inter alia, KCA Deutag Alpha II
                                Limited, KCA Deutag UK Finance PLC and the Original
                                Participating Creditors (as amended from time to time).
    “Mandatory Offer Price”     is defined in Article 9.4.
    “Mandatory Transfer Offer   is defined in Article 9.4.
    Notice”
    “Mandatory Transfer Offer   is defined in Article 9.4.
    Period”



                                                                                               5



                                                                                     1439
20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                   (Explanatory Statement) Pg 1441 of 1648



    “Mandatory Transfer            is defined in Article 9.4.
    Relevant Amount”
    “Marketable Securities”        is defined in Article 10.3(b);
    “Majority Selling              holders of more than 50% of the Company’s issued and
    Shareholders”                  allotted A Ordinary Shares who wish to sell 50% or more of
                                   the A Ordinary Shares in the Company in one transaction or
                                   a series of connected transactions.
    “Major Shareholders”           means each Shareholder who, together with their Affiliates,
                                   holds 5% or more of the issued A Ordinary Shares in the
                                   Company.
    “Major Shareholder             means the holders of a majority of the A Ordinary Shares
    Majority”                      which are held by the Major Shareholders;
    “Major Shareholder             means the nominee which may be appointed to act, vote,
    Nominee”                       attend meetings and make decisions on the behalf of a
                                   Major Shareholder comprising more than one Shareholder.

    “Midco”                        Kelly Holdco 1 Limited, a private limited company
                                   incorporated in England & Wales with registered number
                                   12922288 and having its registered office at 1 Park Row,
                                   Leeds, England, LS1 5AB.
    “Minority Holder”              is defined in Article 12.1.

    "Memorandum"                   means the memorandum of association of the Company.

    “New Issue      Subscription   shall be calculated in accordance with Article 4.6.
    Price”

    “New Shares”                   is defined in Article 4.1.

    “New Debt Instruments”         is defined in Article 4.1.

    “New Member”                   a person becoming a new member of the Company due to
                                   the exercise of a pre-existing option to acquire Shares in the
                                   Company following the issue of a Drag-Along Notice or a
                                   Squeeze-Out Offer.

    “Non-Executive Directors”      the Directors appointed pursuant to Article 34 and “Non-
                                   Executive Director” means any one of them.

    “Non-Selling Shareholders”     each holder of A Ordinary Shares who is not a Selling
                                   Shareholder.

    “Notified Price”               the same price per A Ordinary Share offered by the Acquirer
                                   to the Selling Shareholder(s).

    “Observer”                     is defined in Article 37.

    "Ordinary Relevant Majority"   is defined in the definition of Ordinary Resolution.




                                                                                               6



                                                                                      1440
20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32               Exhibit D
                    (Explanatory Statement) Pg 1442 of 1648



    "Ordinary Resolution"          means a resolution of a duly constituted general meeting of
                                   the Company (or any class of share for the purposes of
                                   Article 15.12)passed by a simple majority of the votes cast,
                                   by or on behalf of the Shareholders entitled to vote (the
                                   "Ordinary Relevant Majority"). The expression also
                                   includes a written resolution signed by or on behalf of such
                                   Ordinary Relevant Majority. The Ordinary Relevant Majority
                                   shall be computed on the basis of the votes cast by
                                   Shareholders who, at the date when the resolution is
                                   deemed to be passed, would be entitled to vote on the
                                   resolution if it were proposed at a general meeting of the
                                   Company or when a poll is demanded regard shall be had
                                   to the number of votes to which each Shareholder is entitled
                                   by the Company.

    “Permitted Transfer”           a transfer of shares to any person specified in Article 9.1.

    “Percentage Interest”          in respect of any Shareholder, the proportion which the
                                   number of Shares comprising such Shareholders’ holding of
                                   shares bears to the total number of Shares (excluding those
                                   of the Forfeiting Shareholder) expressed as a percentage.

    “Pre-emption Period”           is defined in Article 4.1(b)(iii).

    “Proposed Drag-Along Sale”     the proposed sale to the Purchaser of 50% or more of the A
                                   Ordinary Shares held by all Shareholders.

    “Proposed          Tag-along   the proposed transfer of any Shares by one or more Selling
    Transfer”                      Shareholders in one or a series of connected transactions,
                                   of:
                                            a) 50% of the Shares in issue to any party;


                                            b) 20% or more of the Shares in issue to any
                                               Competitor;


                                            c) such number of Shares to any party, which,
                                               when taken together with the Shares held by
                                               such party’s Affiliates (“Third Party Group”),
                                               result in the Third Party Group holding in excess
                                               of 50% of the Shares in issue, together with
                                               each subsequent occasion where such Third
                                               Party Group acquires such Shares such that
                                               they hold Shares equal to or in excess of, in
                                               aggregate, 60%, 70%, 80% or 90% of the
                                               Shares in issue.



    “Purchaser”                    a bona fide arms-length third party purchaser (being a
                                   person or group of persons acting in concert, other than a
                                   Shareholder or its Affiliates) of the Majority Selling
                                   Shareholders’ A Ordinary Shares.


                                                                                                  7



                                                                                      1441
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                 (Explanatory Statement) Pg 1443 of 1648



    "Register of Members"          means the register of members maintained in accordance
                                   with the Law and includes (except where otherwise stated)
                                   any branch or duplicate register of members.

    "Registered Office"            means the registered office for the time being of the
                                   Company.

    “Remaining Excess       New    is defined in Article 4.4(a)(ii).
    Shares    or New        Debt
    Instruments”

    “Remaining Shareholders”       is defined in Article 4.4(a)(ii).

    “Remuneration Committee”       is defined in the Investment Agreement.

    “Ring-Fenced Body”             means a ring-fenced body pursuant to Financial Services
                                   (Banking Reform) Act 2013 or any of its Affiliates;

    “Sale”                         the sale and transfer of all the shares in the Company or all
                                   or substantially all of the assets of the Company (directly or
                                   indirectly by way of one or a number of related transactions .

    “Selling Shareholder”          any Shareholder(s) proposing to transfer any Shares (or any
                                   interest in any Shares).

    “Shareholder(s)”               the holders for the time being of Shares.

    “Share or Debt Instrument      is defined in Article 4.1(a).
    Proportion”

    "Shares"                       means the A Ordinary Shares each in the capital of the
                                   Company in issue from time to time.

    "Special Relevant Majority"    is defined in the definition of Special Resolution.

    "Special Resolution"           shall have the same meaning given in the Law, provided
                                   that, pursuant to Article 90(1A)(b) of the Law, a majority of
                                   not less than two-thirds of the votes cast by or on behalf of
                                   the Shareholders entitled to vote (the "Special Relevant
                                   Majority") shall be required for the passing of such special
                                   resolution. The expression also includes a written resolution
                                   signed by or on behalf of the Special Relevant Majority for
                                   the passing of special resolutions. The Special Relevant
                                   Majority shall be computed on the basis of the votes cast by
                                   Shareholders who, at the date when the resolution is
                                   deemed to be passed, would be entitled to vote on such
                                   resolution if it were proposed at a general meeting of the
                                   Company or when a poll is demanded regard shall be had
                                   to the number of votes to which each Shareholder is entitled
                                   by the Company.

    “Squeeze-Out Offer”            is defined in Article 12.1.

    “Substantial Shareholder”      means any:


                                                                                                8



                                                                                         1442
20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32             Exhibit D
                   (Explanatory Statement) Pg 1444 of 1648



                                        (a)      single Shareholder who is a holder of A
                                                 Ordinary Shares, together with its Affiliates
                                                 which holds; or
                                        (b)      such Major Shareholders, who acting
                                                 together and together with their respective
                                                 Affiliates who hold,
                                10% or more of the A Ordinary Shares in issue.



    “Super Majority Holder”     is defined in Article 12.1.

    “Tag Acceptance Period”     is defined in Article 11.5.

    “Tagging Shareholder”       a Non-Selling Shareholder who accepts an offer made in
                                accordance with Article 11.1.

    "Treasury Share"            means a Share held in the name of the Company as a
                                treasury share in accordance with the Law.

    “12 Month High”             is defined in Article 11.4.

    “Transfer Agent”            GLAS Specialist Services Limited or any other appointed
                                transfer agent of the Company from time to time.

    “Warrants”                  means the warrants issued pursuant to the Warrant
                                Instrument.

    “Warrant Instrument”        means any warrant instrument between the Company and
                                the warrantholders dated on or around the date hereof.




                                                                                            9



                                                                                   1443
      20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                             (Explanatory Statement) Pg 1445 of 1648



1.2     In the Articles:

        (a)     words importing the singular number include the plural number and vice versa;

        (b)     words importing the masculine gender include the feminine gender;

        (c)     words importing persons include corporations as well as any other legal or natural
                person;

        (d)     "written" and "in writing" include all modes of representing or reproducing words in
                visible form;

        (e)     "shall" shall be construed as imperative and "may" shall be construed as permissive;

        (f)     references to provisions of any law or regulation shall be construed as references to
                those provisions as amended, modified, re-enacted or replaced;

        (g)     any phrase introduced by the terms "including", "include", "in particular" or any similar
                expression shall be construed as illustrative and shall not limit the sense of the words
                preceding those terms;

        (h)     the term "and/or" is used to mean both "and" as well as "or." The use of "and/or" in
                certain contexts in no respects qualifies or modifies the use of the terms "and" or "or" in
                others. The term "or" shall not be interpreted to be exclusive and the term "and" shall
                not be interpreted to require the conjunctive (in each case, unless the context otherwise
                requires);

        (i)     headings are inserted for reference only and shall be ignored in construing the Articles;

        (j)     the term "clear days" in relation to the period of a notice means that period excluding
                the day when the notice is received or deemed to be received and the day for which it
                is given or on which it is to take effect; and

        (k)     the term "holder" in relation to a Share means a person whose name is entered in the
                Register of Members as the holder of such Share.

2       Commencement of Business

2.1     The business of the Company may be commenced as soon after incorporation of the Company
        as the Directors shall see fit.

2.2     The Directors may, to the extent permitted by Law, pay, out of the capital or any other monies
        of the Company, all expenses incurred in or about the formation and establishment of the
        Company, including the expenses of registration.

3       Issue of Shares

3.1     Subject to the provisions, if any, in the Memorandum, the Articles, the Investment Agreement
        (and to any direction that may be given by the Company in a general meeting) and without
        prejudice to any rights attached to any existing Shares, the Directors may subject to the required
        consents from the Shareholders in accordance with Articles 4 and 22, allot, issue, grant options
        over or otherwise dispose of Shares (including fractions of a Share) with or without preferred,
        deferred or other rights or restrictions, whether in regard to Dividend or other distribution, voting,
        return of capital or otherwise and to such persons, at such times and on such other terms as
        they think proper, and may also (subject to the Law, the Investment Agreement and the Articles)
        vary such rights in accordance with Article 15.15. The Directors may also issue Warrants




                                                                                                  1444
      20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                         (Explanatory Statement) Pg 1446 of 1648



        pursuant to the Warrant Instrument, and subject to the exercise of such Warrants by the
        Warrantholders, the Directors shall issue and allot A Ordinary Shares to such Warrantholders
        in accordance with the terms of the Warrant Instrument.

3.2     The Company shall not issue Shares to bearer.

3.3     The Company may by Special Resolution alter its Memorandum so as to increase its authorised
        share capital and make all such other alterations and amendments to its share capital as may
        be permitted by the Law and the Investment Agreeement.

3.4     The share capital of the Company is as specified in the Memorandum and the Shares shall
        have the rights and are subject to the conditions set out in these Articles.

3.5     The par or nominal value paid up on any Share shall be transferred to a nominal capital account
        maintained in accordance with the Law.

3.6     The premium (if any) paid up on any Share shall be transferred to a share premium account
        maintained in accordance with the Law.

4       Pre-Emption Rights

4.1     Subject to the required consent being obtained from the Major Shareholder Majority, if a Group
        Member proposes to or a Major Shareholder Majority requires a Group Member to issue any
        new Company Shares or Debt Instruments (the “New Shares or New Debt Instruments”) no
        such New Shares or New Debt Instruments shall be so issued unless such issuance is made
        in accordance with Articles 4.1 to 4.6 (inclusive), save where Article 4.7 applies, and the
        Shareholders and the Company shall procure that:

        (a)    the New Shares or New Debt Instruments shall be offered for subscription in cash at
               the same time and on the same terms to each Shareholder, each Shareholder being
               offered such percentage of each class of New Shares or New Debt Instruments as is
               equal to its pro rata proportion of Shares and/or debt securities (as applicable in relation
               to the Company Shares or Debt Instruments being offered) immediately prior to such
               offer (or as nearly as may be) (“Share or Debt Instrument Proportion”) on the basis
               that each Shareholder may take up all or none of the New Shares or New Debt
               Instruments offered to it;

        (b)    subject to the New Issue Subscription Price having been determined in accordance with
               Article 4.6 below, each offer shall be made by notice from the relevant Group Member
               (the “Issue Notice”) specifying:

               (i)     the number of New Shares or New Debt Instruments to which the relevant
                       Shareholder is entitled (pursuant to Article 4.1(a));

               (ii)    the New Issue Subscription price per New Share or Debt Instrument
                       (established in accordance with Article 4.6 below); and

               (iii)   the time (being not less than 15 Business Days from the date of the Issue
                       Notice) within which the offer (if not irrevocably accepted in writing) will be
                       deemed to have been declined (the “Pre-emption Period”).

4.2     By no later than the expiry of the Pre-emption Period, each Shareholder may by notice in writing
        to the Company (the “Acceptance Notice”) exercise the right to subscribe for all of the New
        Shares or New Debt Instruments on the terms set out in the Issue Notice. Once given, an


                                                                                                         2



                                                                                                1445
      20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                          (Explanatory Statement) Pg 1447 of 1648



        Acceptance Notice shall be irrevocable and binding. Each Shareholder who irrevocably accepts
        the offer in accordance with this Article 4.2 shall, in addition to such acceptance, confirm either:

        (a)     that it would irrevocably accept, on the same terms, New Shares or New Debt
                Instruments (specifying a maximum number) that are not accepted by other
                Shareholders (“Excess New Shares or New Debt Instruments”); or

        (b)     that it would not accept any Excess New Shares or New Debt Instruments,
        (and, if a Shareholder who accepts the offer fails to give a confirmation in the terms of (a) or
        (b), it shall be deemed to have made a confirmation in the terms of (b));

4.3     Any Shareholder who does not accept the offer in accordance with Article 4.2 within the Pre-
        emption Period shall be deemed to have irrevocably declined the offer in full.

4.4     Promptly following, and no later than the date that is five Business Days after, the expiry of the
        Pre-emption Period, the Company shall:

        (a)     determine the allocation of New Shares or New Debt Instruments as follows:

                (i)     Excess New Shares or New Debt Instruments (if any) shall be allocated to each
                        Shareholder who has indicated that it shall accept Excess New Shares or New
                        Debt Instruments, pro rata to the Share or Debt Instrument Proportions of all
                        those Shareholders who have indicated that they would accept Excess New
                        Shares or New Debt Instruments (discounting those Shareholders which did not
                        apply for Excess New Shares or New Debt Instruments and provided that no
                        Shareholder shall be allocated more than the maximum number of Excess New
                        Shares or New Debt Instruments that it has indicated it is willing to accept);

                (ii)    if, after the first allocation of Excess New Shares or New Debt Instruments, there
                        remain Excess New Shares or New Debt Instruments which have not been
                        allocated (the “Remaining Excess New Shares or New Debt Instruments”)
                        and one or more Shareholders have indicated in their response to the Issue
                        Notice that they shall accept more Excess New Shares or New Debt
                        Instruments than they have been allocated (the “Remaining Shareholders”),
                        the Remaining Excess New Shares or New Debt Instruments shall be allocated
                        to the Remaining Shareholders pro rata to the Share or Debt Instrument
                        Proportions (or as nearly as may be) of the Remaining Shareholders
                        (discounting each Shareholder that is not a Remaining Shareholder and
                        Remaining Excess New Shares or New Debt Instruments shall continue to be
                        allocated on this basis until either: (i) all Remaining Excess New Shares or New
                        Debt Instruments are allocated; or (ii) all requests for Remaining Excess New
                        Shares or New Debt Instruments have been satisfied (provided, in each case,
                        that no Shareholder shall be allocated more than the maximum number of
                        Remaining Excess New Shares or New Debt Instruments that it has indicated it
                        is willing to accept);

                (iii)   if, after the allocation of the Remaining Excess New Shares or New Debt
                        Instruments there remains Remaining Excess New Shares or New Debt
                        Instruments which have not been allocated, those unallocated Remaining
                        Excess New Shares or New Debt Instruments may be allocated by the Board
                        to third parties; and

                (iv)    where any allocation of New Shares or New Debt Instruments pursuant to this
                        Article 4.4 would result in a fractional allotment of New Shares or New Debt


                                                                                                          3



                                                                                                 1446
      20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                          (Explanatory Statement) Pg 1448 of 1648



                        Instruments, the board of the relevant Group Member may, in its absolute
                        discretion, round up or down such fractional allotments so that the offers or
                        allotments of New Shares or New Debt Instruments by the relevant Group
                        Member are of whole numbers of New Shares or New Debt Instruments;

        (b)     shall give notice in writing to each Shareholder of:

                (i)     its allocation of New Shares or New Debt Instruments in accordance with this
                        Article 4.4;

                (ii)    the aggregate amount payable by each such Shareholder calculated by
                        reference to the New Issue Subscription Price per New Share or Debt
                        Instrument (the “Aggregate Subscription Price”); and

                (iii)   the date on which the Aggregate Subscription Price is to be provided to the
                        Company, provided that date is not less than 15 Business Days after the expiry
                        of the Pre-emption Period (the “Issue Completion Date”).

4.5     On the Issue Completion Date, upon receipt of the Aggregate Subscription Price for the New
        Shares or New Debt Instruments (and Excess New Shares or New Debt Instruments, as
        applicable), allot and issue (credited as fully paid) the New Shares or New Debt Instruments
        (and Excess New Shares or New Debt Instruments, as applicable), enter the relevant allottees
        in the relevant register and complete and despatch to the relevant allottee(s) certificates (if any)
        for the New Shares or New Debt Instruments (and Excess New Shares or New Debt
        Instruments, in each case as applicable).

4.6     The “New Issue Subscription Price” in respect of any allocation of Company Shares or Debt
        Instruments pursuant to this Articles shall be:

        (a)     in the case of an Emergency Funding Issue, such price per New Share or Debt
                Instrument as the Board shall agree with Major Shareholder Majority consent based on
                advice received by an appropriately qualified independent financial adviser; or

        (b)     in the case of an issue of Company Shares or Debt Instruments in accordance with
                Article 4.1, such other price per New Share or Debt Instrument as shall be approved by
                the Board based on advice received by an appropriately qualified independent financial
                adviser.

4.7     The pre-emption rights provided in the provisions of Articles 4.1 through 4.6 (inclusive) shall not
        apply:

        (a)     to issuances to members of management and/or directors of the Group up to 5% of the
                fully diluted share capital of the Company or further issuances to members of
                management as may be approved in writing by a Major Shareholder Majority from time
                to time;

        (b)     any issuance of A Ordinary Shares or Warrants pursuant to the terms of the Warrant
                Instrument;

        (c)     any issuance of Company Shares or Debt Instruments to another Group Member;

        (d)     any issuance of Company Shares or Debt Instruments which is carried out as part of a
                Listing or secondary offering or any restructuring of any Group Member prior to and as
                part of a Listing or recapitalisation of such Group Member in each case where each


                                                                                                          4



                                                                                                 1447
      20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                        (Explanatory Statement) Pg 1449 of 1648



               Shareholder holds the same proportionate economic entitlement of such other
               Shareholder before and after such restructuring;

        (e)    to the re-designation of any class of Company Shares or Debt Instruments into any
               other class of Share or Debt Instrument;

        (f)    to any issuance of Company Shares or Debt Instruments to a third party as
               consideration, in whole or in part, for a bona fide acquisition of shares or assets by any
               Group Member in accordance with the terms of the Investment Agreement or

        (g)    pursuant to an Emergency Funding Requirement, subject to the applicable catch-up
               rights in the Investment Agreement.

5       Emergency Funding Requirement

5.1     The Company, acting in good faith and subject to first having considered all reasonable
        alternatives, may resolve to issue New Shares or New Debt Instruments:

        (a)    in order to remedy cash or liquidity requirements, including to cure an actual or potential
               event of default under any of the Finance Documents or (a “Finance Event of Default”),
               where such Finance Event of Default is continuing and has not been unconditionally
               waived by the relevant agent and, in the reasonable opinion of the Company further
               financing is required in connection with curing such Finance Event of Default; or

        (b)    if in the reasonable opinion of the Company further financing is required to avoid within
               60 days either:

               (i)     the occurrence of a Finance Event of Default; or

               (ii)    circumstances that would reasonably be expected to amount to, or give rise to
                       the occurrence of, a Finance Event of Default,

        (c)    each event an “Emergency Funding Requirement”.

5.2     If the Company determines, acting in good faith that an event is an Emergency Funding
        Requirement pursuant to the above:

        (a)    the Company may authorise the issue of only such number of Company Shares or Debt
               Instruments (the “Emergency Shares or Debt Instruments”) as would, in its
               reasonable opinion cure or avoid the relevant Finance Event of Default (the
               “Emergency Funding Issue”);

        (b)    the Company may only issue Emergency Shares or Debt Instruments to third parties if
               the then existing Shareholders subscribe for an insufficient amount of Emergency
               Shares or Debt Instruments (with the Company having first offered the opportunity to
               all Shareholders);

        (c)    the nature of the Emergency Shares or Debt Instruments issued shall be determined by
               the Company on an arm’s length basis such that they are priced in the most cost
               effective and appropriate way given the nature of the Finance Event of Default, and for
               the purposes of minimising the impact on prevailing governance arrangements;

        (d)    the pricing of an Emergency Funding Issue shall be agreed by the Company pursuant
               to Article 4.6(a) based on advice received by an appropriately qualified independent


                                                                                                        5



                                                                                               1448
      20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                         (Explanatory Statement) Pg 1450 of 1648



                financial adviser, except for any issue under a Catch-Up Option which shall carry
                additional payment for carrying cost (the “Catch-Up Payment”).

5.3     If any Shareholders do not have the opportunity to participate in an Emergency Funding Issue
        then, within 30 days from such Emergency Funding Issue, such Shareholder(s) may elect (but
        shall not be obliged) to:

        (a)     purchase such number of Emergency Shares or Debt Instruments from Shareholders
                who subscribed for Emergency Shares or Debt Instruments pursuant to the Emergency
                Funding Issue, which would result in, following such acquisition, such Shareholder
                holding such percentage of the Emergency Shares or Debt Instruments as equates to
                its Equity Proportion immediately prior to the Emergency Funding Issue Shareholders ;
                or

        (b)     have the Company approve the additional issuance of New Shares or New Debt
                Instruments in the same class of the Emergency Shares or Debt Instruments (“Catch-
                Up Shares or Debt Instruments”) (without regard to any pre-emption rights on issue,
                including (without limitation) as set out in the Investment Agreement or the Articles)
                which would result in, following such subscription, such Shareholder holding such
                percentage of the total number of the Emergency Shares or Debt Instruments and
                Catch-Up Shares or Debt Instruments (taken together) as equates to its Share or Debt
                Instrument Proportion immediately prior to the Emergency Funding Issue,
        together, the “Catch-Up Option”.

5.4     If a Shareholder elects to exercise a Catch-Up Option pursuant to Article 5.3 the Shareholders
        and (if applicable) the Company shall complete the purchase of Emergency Shares or Debt
        Instruments or additional issuance of the Catch-Up Shares or Debt Instruments which are
        subject to the Catch-Up Option, in consideration for the payment of the Catch-Up Option Price
        by such electing Shareholder, as soon as reasonably practicable following such election and,
        in any event, by no later than 90 days from the relevant Emergency Funding Issue, in default
        of which, the Catch-Up Option shall lapse. For the purposes of this Article 5.4, the price payable
        in respect of the Catch-Up Option shall be the aggregate of:

        (a)     the price paid in respect of the Emergency Funding Issue by those Shareholders who
                participated in the Emergency Funding Issue (as determined in accordance with Article
                4.6(a)); and

        (b)     the Catch-Up Payment, where there has been a carrying cost incurred.
        (the “Catch-Up Option Price”).

5.5     The Catch-Up Payment shall be determined by the Company but shall be subject to unanimous
        approval of those Shareholders who subscribed for Emergency Shares or Debt Instruments in
        the relevant Emergency Funding Issue, in each case acting reasonably. If the Shareholders
        are unable to agree the Catch-Up Payment within 14 days, the Catch-Up Payment shall be
        calculated at a daily simple rate of 10% per annum on the issue price of Emergency Shares or
        Debt Instruments issued for the relevant Emergency Funding Issue.

6       Register of Members

        The Company shall maintain or cause to be maintained the Register of Members in accordance
        with the Law.




                                                                                                        6



                                                                                               1449
      20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                         (Explanatory Statement) Pg 1451 of 1648



7       Closing Register of Members or Fixing Record Date

7.1     For the purpose of determining the Shareholders entitled to notice of, or to vote at any meeting
        of the Shareholders or any adjournment thereof in accordance with Articles 15.5-15.8
        (inclusive), or Shareholders entitled to receive payment of any Dividend or other distribution, or
        in order to make a determination of the Shareholders for any other purpose, the Directors may
        provide that the Register of Members shall be closed for transfers for a stated period which
        shall not in any case exceed 40 days.

7.2     In lieu of, or apart from, closing the Register of Members, the Directors may fix in advance or
        arrears a date as the record date for any such determination of the memebrs entitled to notice
        of, or to vote at any meeting of the members or any adjournment thereof, or for the purpose of
        determining the Shareholders entitled to receive payment of any Dividend or other distribution,
        or in order to make a determination of members for any other purpose.

7.3     If the Register of Members is not so closed and no record date is fixed for the determination of
        Shareholders entitled to notice of, or to vote at, a meeting of the Shareholders or Shareholders
        entitled to receive payment of a Dividend or other distribution, the date on which notice of the
        meeting is sent or the date on which the resolution of the Directors resolving to pay such
        Dividend or other distribution is passed, as the case may be, shall be the record date for such
        determination of members. When a determination of Shareholders entitled to vote at any
        meeting of members has been made as provided in this Article, such determination shall apply
        to any adjournment thereof.

8       Certificates for Shares

8.1     Share certificates representing Shares, if any, shall be in such form as the Directors may
        determine. Share certificates shall be signed by any two Directors or by any one Director and
        the secretary of the Company.

8.2     The Directors may authorise certificates to be issued with the authorised signature(s) affixed
        by mechanical or electronic process. All certificates for Shares shall be consecutively
        numbered or otherwise identified and shall specify the Shares to which they relate. All
        certificates surrendered to the Company for transfer shall be cancelled and subject to the
        Articles no new certificate shall be issued until the former certificate representing a like number
        of relevant Shares shall have been surrendered and cancelled.

8.3     The Company shall not be bound to issue more than one certificate for Shares held jointly by
        more than one person and delivery of a certificate to one joint holder shall be a sufficient delivery
        to all of them.

8.4     If a share certificate is defaced, worn out, lost or destroyed, it may be renewed on such terms
        (if any) as to evidence and indemnity and on the payment of such expenses reasonably incurred
        by the Company in investigating evidence, as the Directors may prescribe, and (in the case of
        defacement or wearing out) upon delivery of the old certificate.

8.5     Every share certificate sent in accordance with the Articles will be sent at the risk of the
        Shareholder or other person entitled to the certificate. The Company will not be responsible for
        any share certificate lost or delayed in the course of delivery.




                                                                                                           7



                                                                                                  1450
      20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                         (Explanatory Statement) Pg 1452 of 1648



9       Transfer of Shares

        Permitted Transfers

9.1     Subject to Article 9.2, the A Ordinary Shares shall be freely transferable, save that no transfer
        of any A Ordinary Shares, or any interest in any A Ordinary Shares, may be made except (i)
        where an equivalent proportion of Debt Instruments are also transferred; and (ii) pursuant to
        clause 18 of the Investment Agreement and the Articles, including but not limited to Article 11.
        For this purpose, an interest in any A Ordinary Shares is deemed to be transferred if a
        Shareholder enters into an agreement (other than the Investment Agreement) with any person
        in respect of the exercise of votes attached to such A Ordinary Shares. Notwithstanding the
        foregoing, Shareholders may transfer their A Ordinary Shares and Debt Instruments to any of
        their Affiliates, and in such case the provisions of Article 11 shall not apply to such a transfer.

9.2     The Company will, subject to receipt of any Know Your Client information (“KYC”) (if required),
        immediately register each Shareholder as the fully paid holder of the Shares.

        Indirect transfers

9.3     Subject to Article 9.1, there shall be no transfer of any direct, indirect or beneficial interest in
        any Shares by any Person unless such transfer would be permitted under Article 9.1, if it was
        a transfer by the Shareholder.

9.4     If: (i) the Company; or (ii) a Shareholder, becomes aware of any breach of Article 9.3, then (A)
        in the case of (i) the Company shall promptly; and (B) in the case of (ii) promptly following
        notification to the Company of such breach by the relevant Shareholder, the Company shall
        serve a notice on the Shareholder in respect of which an indirect interest has been transferred
        (the “Forfeiting Shareholder”) who shall have five Business Days after receipt of the notice
        served by the Company in accordance with this Article 9.4 to cure the breach (the “Cure
        Period”). If the Forfeiting Shareholder fails to cure the breach within the Cure Period, it may be
        required to transfer all or a portion of their Shares and/or Debt Instruments (collectively
        “Forfeited Instruments”) in accordance with Articles 9.4 to 9.6 inclusive. The Company or
        relevant Shareholder shall promptly deliver a written notice (a “Mandatory Transfer Offer
        Notice”) to each Shareholder who is a holder of A Ordinary Shares (“Non-Forfeiting
        Shareholder”) that such Shareholder who is a holder of A Ordinary Shares is entitled to acquire
        a proportion of the Forfeited Instruments equal to such Non-Forfeiting Shareholder’s
        Percentage Interest at that time as a proportion of the aggregate Percentage Interests of all
        Non-Forfeiting Shareholders (the “Mandatory Transfer Relevant Amount”), at a price per
        Share or Debt Instrument equal to 50% of fair market value of the Forfeited Instruments at the
        date of the Mandatory Transfer Offer Notice (as determined by the Board acting reasonably )
        (the “Mandatory Offer Price”). The Mandatory Transfer Offer Notice shall invite each Non-
        Forfeiting Shareholder to apply to purchase: (i) all or any portion of their Mandatory Transfer
        Relevant Amount; and (ii) (if they become available as a result of any Non-Forfeiting
        Shareholders not wishing to purchase all of their Mandatory Transfer Relevant Amount) any
        Forfeited Instruments in excess of their Mandatory Transfer Relevant Amount, in each case,
        within twenty (20) Business Days of the following the date of the Mandatory Transfer Offer
        Notice (the “Mandatory Transfer Offer Period”). The Company shall allocate the relevant
        proportion of Forfeited Instruments to each Non-Forfeiting Shareholder which submits an
        application to the Company within the Mandatory Transfer Offer Period stating the proportion
        of the Mandatory Transfer Relevant Amount which the Non-Forfeiting Shareholder wishes to
        acquire and providing payment in full for such amount of Forfeited Instruments. If any Non-
        Forfeiting Shareholder fails to submit an application to the Company within the Mandatory
        Transfer Offer Period, it shall be deemed to have dec lined the invitation to purchase any
        Forfeited Instruments. If and to the extent that any Non-Forfeiting Shareholder has submitted
        an application for less than their Mandatory Transfer Relevant Amount or has or is deemed to

                                                                                                          8



                                                                                                 1451
      20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                         (Explanatory Statement) Pg 1453 of 1648



        have declined the invitation to purchase any Forfeited Instruments (together, such unallocated
        Forfeited Shares, being referred to as the “Excess Forfeited Instruments”):

        (a)     such Excess Forfeited Instruments shall be allocated to each Non-Forfeiting
                Shareholder wishing to purchase Forfeited Instruments in excess of their Mandatory
                Transfer Relevant Amount, in proportion to such Non-Forfeiting Shareholder’s
                Percentage Interest for the time being as a proportion of the aggregate Percentage
                Interests of those Non-Forfeiting Shareholders who have submitted an application to
                purchase any part of such Excess Forfeited Instruments (provided that any allocation
                made under this Article shall be made so as not to result in any Non-Forfeiting
                Shareholder being allocated more Forfeited Instruments than it wishes to purchase);
                and

        (b)     any remaining Excess Forfeited Instruments shall continue to be allocated on this basis
                until either all the Forfeited Instruments have been allocated or all requests for extra
                Forfeited Instruments have been satisfied.

9.5     Following the expiry of the Mandatory Transfer Offer Period (or, as the case may be, following
        election and payment (if applicable) by any Non-Forfeiting Shareholder for any Excess Forfeited
        Instruments pursuant to Article 9.4), the Forfeiting Shareholder shall sell the amount of Forfeited
        Instruments which the Non-Forfeiting Shareholders applied for in accordance with Article 9.4 at
        the Mandatory Offer Price to the relevant Non-Forfeiting Shareholders. Each member of the
        Board is individually authorised to execute, complete and deliver as agent for and on behalf of
        the Forfeiting Shareholder such documents as are required to transfer such Forfeited
        Instruments to the relevant Non-Forfeiting Shareholder (provided that any Director(s) appointed
        by the Forfeiting Shareholder (s) shall be excluded from such authority), and following s uch
        transfer shall update the Register of Members accordingly.

9.6     Immediately on the occurrence of any breach of Article 9.3, any and all specific rights of the
        Forfeiting Shareholder attaching to their holding of Shares pursuant to the Articles (including,
        without limitation, rights to vote, appoint directors and/or observers and any and all rights of
        consent in relation to any matter) shall cease to apply in respect of such Forfeiting Shareholder.

10      Drag-Along
Drag-Along Mechanism

10.1    If the Majority Selling Shareholders agree terms for a Proposed Drag-Along Sale with a
        Purchaser then, on receipt of a Drag-Along Notice from the Purchaser, all the Dragged
        Shareholders are bound to transfer the same proportion of their Shares to the Purchaser on the
        same terms as agreed by the Majority Selling Shareholders (save as provided in Article 10.5).
Representations, Warranties and Costs

10.2    Dragged Shareholders must make or give the same representations, warranties, covenant s
        and indemnities (if any) as to title and capacity of the Shares , together with a locked box
        indemnity or covenant (subject to customary permitted leakage exceptions, including
        transactions with any Shareholder (and or its Affiliates) in the ordinary and usual course of
        trading and on arms-length terms) in each case as given by the Majority Selling Shareholders .
        Each Dragged Shareholder is responsible for its proportionate share of the costs of the
        Proposed Drag-Along Sale to the extent not paid or reimbursed by the Purchaser based on the
        proportion his or its number of Shares held bears to the proportion of the total number of Shares
        in issue and such costs will be deducted from the proceeds

Drag-Along Notice


                                                                                                         9



                                                                                                1452
   20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                        (Explanatory Statement) Pg 1454 of 1648



10.3   The Drag-Along Notice must set out the number of Shares proposed to be transferred, the
       name and address of the proposed Purchaser, the proposed amount, if any, and form of
       consideration and any other terms and conditions of payment offered for the Shares.
       Consideration for the Shares must be in either:

       (a)     cash; or

       (b)     marketable securities listed on a Recognised Investment Exchange (which shall not
               have been suspended from trading due to fraud or deficiencies in quality of corporate
               governance or financial reporting of their issuer at any time within the 12 month period
               prior to the proposed Drag-Along Sale (“Marketable Securities”); or

       (c)     a combination of cash and Marketable Securities;
              PROVIDED THAT where a Dragged Shareholder is a Ring-Fenced Body, that Dragged
              Shareholder (on behalf of itself only and not in respect of any Shares which it holds as
              market-maker or broker) shall have the option to elect, within fifteen Business Days of
              the date of the Drag-Along Notice, to receive its consideration in cash only, even in
              circumstances where all or part of the proposed consideration for the Shares is to be in
              Marketable Securities. In such circumstances, the Company shall appoint a broker
              (whose appointment has been agreed with the Ring-Fenced Body making the election,
              acting reasonably) to sell that proportion of the proposed consideration due to the Ring-
              Fenced Body that constitutes Marketable Securities either by way of a sale of the entire
              block or in one or more transfers within 30 days of the issue of the Marketable Securities.
              The proceeds of such sale (with the reasonable broker fees relating to the sale of the
              proportion of the Marketable Securities attributable to the shares issued to the Ring-
              Fenced Body as part of the Scheme being borne by the Company) shall be paid t o such
              Ring-Fenced Body within two Business Days of receipt of the cash by the Company in
              full and final satisfaction of the Marketable Securities consideration otherwise due to
              that Ring-Fenced Body.

10.4   The Drag-Along Notice must specify a date, time and place for the Dragged Shareholders to
       execute transfers in respect of their Shares, being a date which is not less than eight Business
       Days after the date of the Drag-Along Notice (and not earlier than the transfers by the Majority
       Selling Shareholders). The Drag-Along Notice may be expressed to be conditional upon
       completion of the sale by the Majority Selling Shareholders. A Drag-Along Notice shall be valid
       for: (i) 90 days; or (ii) if completion is subject to conditions, 60 days from the earlier of: (a)
       satisfaction of such conditions; and (b) the long stop date in the relevant Share and Purchase
       Agreement.

Execution of Transfers

10.5   If a Dragged Shareholder does not, within five Business Days of the date of the Drag-Along
       Notice (or on the date specified in the Drag-Along Notice if later than five Business Days after
       the date of the Drag-Along Notice) execute transfers in respect of its Shares, then the Board is
       entitled to authorise and instruct such person as it thinks fit to execute, complete and deliver
       the necessary transfer(s) as agent on the Dragged Shareholder’s behalf on the same terms as
       those accepted by the Majority Selling Shareholders and, against receipt by the Company (on
       trust for the Shareholder) of the consideration payable for the Shares, deliver the transfer(s) to
       the Purchaser (or its nominee) and register the Purchaser (or its nominee) as the holder of
       those Shares. After the Purchaser or its nominee has been registered as the holder the validity
       of such proceedings may not be questioned by any person. The Company will deliver the
       consideration payable for each Dragged Shareholder’s Shares held on trust in accordance with
       this Article for a member to that member as soon as practicable following the delivery to the



                                                                                                      10



                                                                                              1453
     20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                         (Explanatory Statement) Pg 1455 of 1648



        Company by that member of his original share certificate (if any)in respect of such Shares or
        an indemnity for a lost share certificate in a form reasonably acceptable to the Chairperson.

10.6    Subject to Article 10.7 , unless the Board otherwise agrees in writing, any Shares held by a
        Dragged Shareholder on the date of a Drag-Along Notice (and any Shares acquired by a
        Dragged Shareholder from time to time thereafter, whether by virtue of the exercise of any right
        or option granted or arising by virtue of the holding of Shares by the Dragged Shareholder, or
        otherwise) shall immediately on failure by the holder of such Shares to comply with this Article
        10.6:

        (a)    (automatically cease to confer the right to receive notice of or to attend or vote (either
               in person or by proxy and whether on a poll or on a show of hands) at any general
               meeting of the Company or (subject to the Law) at any meeting of the holders of any
               class of Shares in the capital of the Company with effect from the date of the Drag-
               Along Notice (or the date of acquisition of such Shares, if later); and

        (b)    not be counted in determining the total number of votes which may be cast at any such
               meeting, or required for the purposes of a written resolution of any member or any class
               of members, or for the purposes of any other consent required under these Articles.

10.7    The rights referred to in Article 10.6 shall be restored immediately upon the transfer of the
        Shares in accordance with the Drag-Along Notice.

10.8    Following the issue of a Drag-Along Notice, if any person becomes a New Member, a Drag-
        Along Notice is deemed to have been served upon the New Member on the same terms as the
        previous Drag-Along Notice. The New Member will be bound to sell and transfer all such
        Shares acquired by him or it to the Purchaser or as the Purchaser may direct and the provisions
        of this Article 10 shall apply (with necessary modifications) to the New Member save that
        completion of the sale of such Shares shall take place immediately following the registration of
        the New Member as a Shareholder.

11      Tag-Along

Tag-Along Mechanism

11.1    No Proposed Tag-along Transfer may be made by any Selling Shareholder(s) unless the
        Acquirer has first made a written offer in accordance with this Article 11 to the Non-Selling
        Shareholders to purchase the Non-Selling Shareholders’ Shares at the Notified Price (whether
        the consideration is cash or newly issued shares in the Acquirer’s share capital) and on no less
        preferential terms and conditions (including time of payment, form of consideration,
        representations, warranties, covenants and indemnities (if any) and limitations of liability)
        (provided they are given on a several basis) as to be paid and given to and by the Selling
        Shareholder(s).

Costs

11.2    A Tagging Shareholder is responsible for his or its proportionate share of the costs of the
        Proposed Tag-along Transfer to the extent not paid or reimbursed by the Acquirer or the
        Company based on the proportion his or its number of Shares held bears to the proportion of
        the total number of Shares, being sold pursuant to the Proposed Tag-along Transfer.

Terms of Tag-Along Offer

11.3    The Selling Shareholder(s) must give written notice to each Non-Selling Shareholder of each
        Proposed Tag-along Transfer at least five Business Days prior to signing a definitive agreement

                                                                                                      11



                                                                                              1454
   20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                        (Explanatory Statement) Pg 1456 of 1648



       relating to the Proposed Tag-along Transfer providing details of the Acquirer and its proposed
       price and, to the extent it is able, the other terms and conditions.

11.4   Where the Proposed Tag-Along Transfer occurs in a series of connected transactions, the price
       which is payable to the Tagging Shareholders shall be the highest price paid by the Acquirer in
       the 12 month period prior to the date of the notice of the Proposed Tag-Along Transfer delivered
       pursuant to Article 11.3, and for these purposes the value attributed to the Shares pursuant to
       the Scheme shall be disregarded (such price being the “12 Month High”).

11.5   The written offer required to be given by the Acquirer under Article 11.1 must be given at least
       than five Business Days before the signing of the definitive agreement relating to the Proposed
       Tag-along Transfer and must be open for acceptance for at least twenty Business Days after
       the date of the written offer (“Tag Acceptance Period”). The Selling Shareholder(s) must
       deliver or cause to be delivered to the Non-Selling Shareholders copies of all material
       transaction documents relating to the Proposed Tag-along Transfer promptly as the same
       become available.

Acceptance of Tag-Along Offer

11.6   If a Non-Selling Shareholder wishes to accept the Acquirer’s offer under Article 11.1 it must do
       so by means of a written notice to the Selling Shareholder(s) indicating its acceptance of the
       offer in respect of all of the number of its Shares specified in the written offer. If the Tag-Along
       Notice is accepted the Proposed Tag-along Transfer shall be conditional upon the Selling
       Shareholders’ sale and shall be completed at the same time as that sale.

Effect of No Acceptances of Tag-Along Offer

11.7   If some or all of the Non-Selling Shareholders do not accept such offer within the period that is
       open for acceptance pursuant to Article 11.5, signing of the Proposed Tag-along Transfer is
       permitted to be made:

       (a)     within 10 Business Days after signing the definitive agreement, provided that the offer
               shall remain open to any Tagging Shareholder to accept within the Tag Acceptance
               Period and the purchaser shall be bound to purchase any such shares ;

       (b)     so long as it takes place on terms and conditions no more favourable in any respect to
               the Selling Shareholder(s) than those stated in the original written offer under Article
               11.1; and

       (c)     on the basis that all of the Shares proposed to be sold under the Proposed Tag-along
               Transfer are transferred.
Exclusions

11.8   The provisions of Article 11.1 will not apply to any transfers of Shares:

       (a)     in respect of which a Drag-Along Notice has been served;

       (b)     a transfer to Affiliates in accordance with Article 9.1; or

       (c)     to a new holding company of the Company which is established for the purposes of
               planning for a reorganization or an Exit and in which the share capital structure
               (principally the shareholdings but including all economic rights) of the Company is
               replicated in all material respects.



                                                                                                        12



                                                                                                1455
     20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                        (Explanatory Statement) Pg 1457 of 1648



12     Squeeze-Out

12.1   Without prejudice to the provisions of the Law, if a person, together with its Affiliates, acquires
       90% or more of the Shares in issue at any time (a “Super Majority Holder”), then such Super
       Majority Holder shall be entitled to make a written offer to the remaining Shareholders (the
       “Minority Holders”) to acquire the Shares held by the Minority Holders at a price which is no
       lower than the 12 Month High (a “Squeeze-Out Offer”). If the Super Majority Holder makes
       such a Squeeze-Out Offer, the Minority Holders are bound to transfer 100% of their Shares to
       the Super Majority Holder on the terms of the Squeeze-Out Offer.

12.2   Minority Holders are required to make or give the representations and warranties as to title and
       capacity of the Shares and a leakage indemnity or covenant. The Super Majority Holder is
       responsible for the costs of the Squeeze-Out Offer.

12.3   The Squeeze-Out Offer must set out the number of Shares to be transferred by each Minority
       Holder, the name and address of the Super Majority Holder, the proposed amount, if any, and
       form of consideration and any other terms and conditions of payment offered for the Shares.
       Consideration for the Shares must be in cash.

12.4   The Squeeze-Out Offer must specify a date, time and place for the Minority Holders to execute
       transfers in respect of their Shares, being a date which is not less than eight Business Days
       after the date of the Squeeze-Out Offer. The Squeeze-Out Offer shall be valid for (i) 90 days;
       or (ii) if completion is subject to conditions, 60 days from the earlier of: (a) satisfaction of such
       conditions; and (b) the long stop date in the relevant Sale and Purchase Agreement .

12.5   If a Minority Holder does not, within five Business Days of the date of the Squeeze-Out Offer
       (or on the date specified in the Squeeze-Out Offer if later than five Business Days after the date
       of the Squeeze-Out Offer) execute transfers in respect of its Shares, then the Board is entitled
       to authorise and instruct such person as it thinks fit to execute, complete and deliver the
       necessary transfer(s) as agent on the Minority Holder’s behalf on the same terms as those set
       out in the Squeeze-Out Offer and, against receipt by the Company (on trust for the member) of
       the consideration payable for the Shares, deliver the transfer(s) to the Super Majority Holder
       (or its nominee) and register the Super Majority Holder (or its nominee) as the holder of those
       Shares. After the Super Majority Holder or its nominee has been registered as the holder the
       validity of such proceedings may not be questioned by any person. The Company will deliver
       the consideration payable for each Minority Holder’s Shares held on trust in accordance with
       this Article for a member to that member as soon as practicable following the delivery to the
       Company by that member of his original share certificate (if any) in respect of such Shares or
       an indemnity for a lost share certificate in a form reasonably acceptable to the Chairperson.

12.6   Subject to Article 12.7, unless the Chairperson otherwise agrees in writing, any Shares held by
       a Minority Holder on the date of a Squeeze-Out Offer (and any Shares acquired by a Minority
       Holder from time to time thereafter, whether by virtue of the exercise of any right or option
       granted or arising by virtue of the holding of Shares by the Minority Holder, or otherwise) shall
       immediately on failure by the holder of such Shares to comply with this Article 12:

       (a)     (automatically cease to confer the right to receive notice of or to attend or vote (either
               in person or by proxy and whether on a poll or on a show of hands) at any general
               meeting of the Company or (subject to the Law) at any meeting of the holders of any
               class of Shares in the capital of the Company with effect from the date of the Squeeze-
               Out Offer (or the date of acquisition of such Shares, if later); and

       (b)     not be counted in determining the total number of votes which may be cast at any such
               meeting, or required for the purposes of a written resolution of any member or any class
               of members, or for the purposes of any other consent required under these Articles.

                                                                                                         13



                                                                                                 1456
     20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                        (Explanatory Statement) Pg 1458 of 1648



12.7   The rights referred to in Article 12.6 shall be restored immediately upon the transfer of the
       Shares in accordance with the Squeeze-Out Offer.

12.8   Following the issue of a Squeeze-Out Offer, if any person becomes a New Member, a Squeeze-
       Out Offer is deemed to have been served upon the New Member on the same terms as the
       previous Squeeze-Out Offer. The New Member will be bound to sell and transfer all such
       Shares acquired by him or it to the Super Majority Holder or as the Super Majority Holder may
       direct and the provisions of this Article 12 shall apply (with necessary modifications) to the New
       Member save that completion of the sale of such Shares shall take place immediately following
       the registration of the New Member as a Shareholder.

13     Redemption, Repurchase and Surrender of Shares

13.1   Subject to the Law and the Investment Agreement, the Company may issue Shares that are to
       be redeemed or are liable to be redeemed at the option of the Shareholder or the Company.
       The redemption of such Shares shall be effected in such manner and upon such other terms
       as the Company may subject to the Investment Agreement, by Special Resolution, determine
       before the issue of the Shares.

13.2   Subject to the provisions of the Law and the Investment Agreement, the Company may
       purchase its own Shares (including any redeemable Shares) in such manner and on such other
       terms as the Directors may agree with the relevant Shareholder, provided that such purchase
       of shares shall be on a pari passu basis.

13.3   Subject to the Investment Agreement, the Company may make a payment in respect of the
       redemption or purchase of its own Shares in any manner permitted by the Law, including out of
       capital provided that such redemption or purchase of shares is on a pari passu basis .

13.4   The Directors may accept the surrender for no consideration of any fully paid Share.

14     Treasury Shares

14.1   Subject to the terms of an Ordinary Resolution to hold Shares as Treasury Shares as required
       by the Law, the Directors may, prior to the purchase, redemption or surrender of any Share,
       determine that such Share shall be held as a Treasury Share.

14.2   The Directors may determine to cancel a Treasury Share or transfer a Treasury Share on such
       terms as they think proper (including, without limitation, for nil consideration).

15     Rights and Restrictions Attaching to A Ordinary Shares

15.1   The rights and restrictions attaching to the A Ordinary Shares are as set out in this Article 15.

Income

15.2   The monies which are available for distribution by the Company shall be distributed in
       accordance with the Law by way of distribution among the holders of the A Ordinary Shares pro
       rata to the number of A Ordinary Shares held by them.

Capital

15.3   Upon a winding-up of the Company, or any other return of capital, the assets of the Company
       remaining after payment of its debts and liabilities and of the costs, charges and expenses of
       such winding-up or return of capital shall be divided between the holders of the A Ordinary
       Shares pro rata to the number of A Ordinary Shares held by them.

                                                                                                      14



                                                                                              1457
   20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                       (Explanatory Statement) Pg 1459 of 1648



Sale or Listing

15.4   On a Sale or Listing, including any Proposed Drag-Along Sale or Proposed Tag-Along Transfer
       the proceeds of Sale or Listing of the issued share capital must be applied in the same manner
       as for capital set out in Article 15.3.

Determination of voting thresholds

15.5   If the Major Shareholder(s) hold in aggregate 30% or more of the A Ordinary Shares in issue,
       then:

       (a)    each Major Shareholder Nominee and Major Shareholder, if no election has been
              made,:

              (i)     is entitled to receive notice of, and to attend and vote at, general meetings of
                      the Company; and

              (ii)    who is an individual (present in person or by proxy) or a corporate entity (present
                      by a duly authorised representative or by proxy) or, if not present as aforesaid,
                      whose beneficiary is present in person, by authorised representative or proxy,
                      has:

                      (A)     on a show of hands, one vote; or

                      (B)     on a poll, one vote for each A Ordinary Share of which that person
                              (taken together with their Affiliates if a Major Shareholder Nominee) is
                              the holder;

       (b)    holders of A Ordinary Shares who hold less than 5% of the A Ordinary Shares in issue
              shall not be entitled to receive notice of, attend or vote at general meetings of the
              Company.

15.6   If there are no Major Shareholders, then the 5% threshold for qualification as a Major
       Shareholder shall be reduced to such percentage as would deliver no fewer t han three Major
       Shareholders.

15.7   If the Major Shareholder(s) in aggregate hold less than 30% of the A Ordinary Shares in issue,
       then each holder of A Ordinary Shares:

       (a)    is entitled to receive notice of, and to attend and vote at, general meetings of the
              Company; and

       (b)    who is an individual (present in person or by proxy) or a corporate entity (present by a
              duly authorised representative or by proxy) or, if not present as aforesaid, whose
              beneficiary is present in person, by authorised representative or proxy, has:

              (i)     on a show of hands, one vote; or

              (ii)    on a poll, one vote for each A Ordinary Share of which that person (taken
                      together with their Affiliates if a Major Shareholder Nominee) is the holder,
       and each matter expressed herein or in the Investment Agreement as requiring Major
       Shareholder Majority approval shall be determined by the passing of a resolution by a majority,
       or where required by the Law, 66⅔, of the A Ordinary Shares in issue.



                                                                                                      15



                                                                                              1458
    20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                        (Explanatory Statement) Pg 1460 of 1648



15.8   Notwithstanding the provisions of Articles 15.5 to 15.7 all holders of A Ordinary Shares shall be
       entitled to vote on a resolution of the Company in respect of certain undertakings, in accordance
       with the Investment Agreement.

Prevention of Unintentional Control

15.9   Each person who actively acquires (through transfer or subscription) further A Ordinary Shares
       after Completion shall be responsible for: (i) determining whether any anti-trust or foreign direct
       investment filings need to be made in respect of such acquisition(s); and (ii) obtaining all
       required consents, approvals and acknowledgements before proceeding with any such
       acquisition(s).

15.10 Neither the Company nor its Transfer Agent shall be required to register any transfer of Shares
      or proceed with any issue of Shares (as applicable) in Article 15.7 above unless and until all
      such required consents, approvals and acknowledgements (as applicable) have been obtained.

15.11 If:

       (a)     a Major Shareholder at any time makes an election pursuant to Article 15.12;

       (b)     any Major Shareholder(s) sells such number of A Ordinary Shares after Completion; or

       (c)     any person would be transferred or issued A Ordinary Shares on Completion,

       and which would, in the case of any of (a), (b) and (c) lead to one or more Major Shareholders
       gaining control of 25% or more of the A Ordinary Shares eligible to vote (each such Major
       Shareholder being a “Controlling Shareholder”), then immediately prior to any such election,
       sell down, issue or acquisition the 5% threshold (subject to any adjustment that may have
       previously been made pursuant to this Article 15.11) for voting rights on A Ordinary Shares shall
       automatically be deemed to have been reduced to such a level that: (i) the potentially Controlling
       Shareholder does not become a Controlling Shareholder; (ii) any Shareholder holding l ess than
       5% of the voting rights on A Ordinary Shares does not, by way of operation of this Article 15.11,
       hold 5% or more of the voting rights on A Ordinary Shares; and (iii) any Shareholder holding
       5% or more but less than 25% of the voting rights on A Ordinary Shares does not, by way of
       operation of this Article 15.11, vary its percentage of voting rights on Ordinary Shares unless it
       has previously consented to the same, until the earlier of:

       (d)     provided the relevant merger clearance or foreign direct investment approval or
               acknowledgement has been obtained, that potentially Controlling Shareholder notifying
               the Company that it wishes to be a Controlling Shareholder; or

       (e)     other Shareholders increasing their shareholding such that the potentially Controlling
               Shareholder ceases to be a potentially Controlling Shareholder,
       whereupon, in the case of each of (a) and (b), the 5% threshold for voting rights shall be
       automatically reinstated (subject to any adjustment that may have previously been made
       pursuant to this Article 15.11 which shall be retained).

Voluntary capping of voting rights

15.12 Major Shareholders may, at any time by notice to the Company, elect to have the votes
      attributable to its A Ordinary Shares capped at a percentage set out in such notice, and the
      votes of the other Major Shareholders will be increased accordingly.

Notification of shareholdings

                                                                                                       16



                                                                                               1459
     20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                         (Explanatory Statement) Pg 1461 of 1648



15.13 If as a result of any change in the shareholding of any Shareholder which, when taken with the
      A Ordinary Shares held by its Affiliates, would alter its status such that it (together with its
      Affiliates) would become, or cease to be, any of the following: (i) a Major Shareholder; (ii) a 5%
      Shareholder; (iii) a Substantial Shareholder; (iv) a Controlling Shareholder; (v) a Super Majority
      Holder; (vi) a holder of either 50%, 60%, 70% or 80% of A Ordinary Shares in the Company; or
      (vii) a 1% Holder, the Company shall procure that the Transfer Agent, notify the Major
      Shareholders and the Company within three Business Days to ensure appropriate steps are
      taken regarding voting rights.

15.14 The Company shall procure that the Transfer Agent notifies each Shareholder whose voting
      rights have been adjusted of their adjusted voting right percentage in accordance with Articles
      15.11 to 15.12 as soon as reasonably practicable, and in any event within four Business Days
      of such adjustment.
Class Rights

15.15 If there is more than one class of Shares in issue at any time, any amendment to the rights of
      any class may be passed by Ordinary Resolution.

16     Commission on Issue or Sale of Shares
       The Company may, in so far as the Law permits, pay a commission to any person in
       consideration of his subscribing or agreeing to subscribe (whether absolutely or conditionally)
       or procuring or agreeing to procure subscriptions (whether absolutely or conditionally) for any
       Shares. Such commissions may be satisfied by the payment of cash and/or the issue of fully or
       partly paid-up Shares. The Company may also on any issue of Shares pay such brokerage as
       may be lawful.

17     Non Recognition of Trusts
       The Company shall not be bound by or compelled to recognise in any way (even when notified)
       any equitable, contingent, future or partial interest in any Share, or (except only as is otherwise
       provided by the Articles or the Law) any other rights in respect of any Share other than an
       absolute right to the entirety thereof in the holder.

18     Lien on Shares

18.1   The Company shall have a first and paramount lien on all unpaid or part paid Shares registered
       in the name of a Shareholder (whether solely or jointly with others) for all debts, liabilities or
       engagements to or with the Company (whether presently payable or not) by such Shareholder
       or his estate, either alone or jointly with any other person, whether a Shareholder or not, but
       the Directors may at any time declare any Share to be wholly or in part exempt from the
       provisions of this Article. The registration of a transfer of any such Share shall operate as a
       waiver of the Company's lien thereon. The Company's lien on a Share shall also extend to any
       amount payable in respect of that Share.

18.2   The Company may sell, in such manner as the Directors think fit, any Shares on which the
       Company has a lien, if a sum in respect of which the lien exists is presently payable, and is not
       paid within 14 clear days after notice has been received or deemed to have been received by
       the holder of the Shares, or to the person entitled to it in consequence of the death or bankruptcy
       of the holder, demanding payment and stating that if the notice is not complied with the Shares
       may be sold.

18.3   To give effect to any such sale the Directors may authorise any person to execute an instrument
       of transfer of the Shares sold to, or in accordance with the directions of, the purchaser. The
       purchaser or his nominee shall be registered as the holder of the Shares comprised in any such


                                                                                                       17



                                                                                               1460
     20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                         (Explanatory Statement) Pg 1462 of 1648



       transfer, and he shall not be bound to see to the application of the purchase money, nor shall
       his title to the Shares be affected by any irregularity or invalidity in the sale or the exercise of
       the Company's power of sale under the Articles.

18.4   The net proceeds of such sale after payment of costs, shall be applied in payment of such part
       of the amount in respect of which the lien exists as is presently payable and any balance shall
       (subject to a like lien for sums not presently payable as existed upon the Shares before the
       sale) be paid to the person entitled to the Shares at the date of the sale.

18.5   Any lien on any Shares (whether part or fully paid) which the Company has shall not apply in
       respect of any Shares that have been charged by way of security to a secured party.

19     Call on Shares

19.1   Subject to the terms of the allotment and issue of any Shares, the Directors may make calls
       upon the Shareholders in respect of any monies unpaid on their Shares (whether in respect of
       par value or premium), and each Shareholder shall (subject to receiving at least 14 clear days'
       notice specifying the time or times of payment) pay to the Company at the time or times so
       specified the amount called on the Shares. A call may be revoked or postponed, in whole or in
       part, as the Directors may determine. A call may be required to be paid by instalments. A
       person upon whom a call is made shall remain liable for calls made upon him notwithstanding
       the subsequent transfer of the Shares in respect of which the call was made.

19.2   A call shall be deemed to have been made at the time when the resolution of the Directors
       authorising such call was passed.

19.3   The joint holders of a Share shall be jointly and severally liable to pay all calls in respect thereof.

19.4   If a call remains unpaid after it has become due and payable, the person from whom it is due
       shall pay interest on the amount unpaid from the day it became due and payable until it is paid
       at such rate as the Directors may determine (and in addition all expenses that have been
       incurred by the Company by reason of such non-payment), but the Directors may waive
       payment of the interest or expenses wholly or in part.

19.5   An amount payable in respect of a Share on issue or allotment or at any fixed date, whether on
       account of the par value of the Share or premium or otherwise, shall be deemed to be a call
       and if it is not paid all the provisions of the Articles shall apply as if that amount had become
       due and payable by virtue of a call.

19.6   The Directors may issue Shares with different terms as to the amount and times of payment of
       calls, or the interest to be paid.

19.7   The Directors may, if they think fit, receive an amount from any Shareholder willing to advanc e
       all or any part of the monies uncalled and unpaid upon any Shares held by him, and may (until
       the amount would otherwise become payable) pay interest at such rate as may be agreed upon
       between the Directors and the Shareholder paying such amount in advance.

19.8   No such amount paid in advance of calls shall entitle the Shareholder paying such amount to
       any portion of a Dividend or other distribution payable in respect of any period prior to the date
       upon which such amount would, but for such payment, become payable.

20     Forfeiture of Shares

20.1   If a call or instalment of a call remains unpaid after it has become due and payable the Directors
       may give to the person from whom it is due not less than 14 clear days ' notice requiring payment

                                                                                                           18



                                                                                                   1461
     20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                         (Explanatory Statement) Pg 1463 of 1648



       of the amount unpaid together with any interest which may have accrued, and any expenses
       incurred by the Company by reason of such non-payment. The notice shall specify where
       payment is to be made and shall state that if the notice is not complied with the Shares in
       respect of which the call was made will be liable to be forfeited.

20.2   If the notice is not complied with, any Share in respect of which it was given may, before the
       payment required by the notice has been made, be forfeited by a resolution of the Directors.
       Such forfeiture shall include all Dividends, other distributions or other monies payable in respect
       of the forfeited Share and not paid before the forfeiture.

20.3   A forfeited Share may be sold, re-allotted or otherwise disposed of on such terms and in such
       manner as the Directors think fit and at any time before a sale, re-allotment or disposition the
       forfeiture may be cancelled on such terms as the Directors think fit. Where for the purposes of
       its disposal a forfeited Share is to be transferred to any person the Directors may authorise
       some person to execute an instrument of transfer of the Share in favour of that person.

20.4   A person any of whose Shares have been forfeited shall cease to be a Shareholder in respect
       of them and shall surrender to the Company for cancellation the certificate for the Shares (if
       any) forfeited and shall remain liable to pay to the Company all monies which at the date of
       forfeiture were payable by him to the Company in respect of those Shares together with interest
       at such rate as the Directors may determine, but his liability shall cease if and when the
       Company shall have received payment in full of all monies due and payable by him in respect
       of those Shares.

20.5   A certificate in writing under the hand of one Non-Executive Director of the Company that a
       Share has been forfeited on a specified date shall be conclusive evidence of the facts stated in
       it as against all persons claiming to be entitled to the Share. The certificate (if any) shall (subject
       to the execution of an instrument of transfer) constitute a good title to the Share and the person
       to whom the Share is sold or otherwise disposed of shall not be bound to see to the application
       of the purchase money, if any, nor shall his title to the Share be affected by any irregularity or
       invalidity in the proceedings in reference to the forfeiture, sale or disposal of the S hare.

20.6   The provisions of the Articles as to forfeiture shall apply in the case of non payment of any sum
       which, by the terms of issue of a Share, becomes payable at a fixed time, whether on account
       of the par value of the Share or by way of premium as if it had been payable by virtue of a call
       duly made and notified.

21     Transmission of Shares

21.1   If a Shareholder dies the survivor or survivors (where he was a joint holder) or his executor,
       administrator or legal personal representatives (where he was a sole holder), shall be the only
       persons recognised by the Company as having any title to his Shares. The estate of a
       deceased Shareholder is not thereby released from any liability in respect of any Share, for
       which he was a joint or sole holder.

21.2   Any person becoming entitled to a Share in consequence of the death or bankruptcy or
       liquidation or dissolution of a Shareholder (or in any other way than by transfer) may, upon such
       evidence being produced as may be required by the Directors, elect, by a notice in writing sent
       by him to the Company, either to become the holder of such Share or to have some person
       nominated by him registered as the holder of such Share. If he elects to have another person
       registered as the holder of such Share he shall sign an instrument of transfer of that Share to
       that person. The Directors shall, in either case, have the same right to decline or suspend
       registration as they would have had in the case of a transfer of the Share by the relevant
       Shareholder before his death or bankruptcy or liquidation or dissolution, as the case may be.


                                                                                                           19



                                                                                                  1462
     20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                        (Explanatory Statement) Pg 1464 of 1648



21.3   A person becoming entitled to a Share by reason of the death or bankruptcy or liquidation or
       dissolution of a Shareholder (or in any other case than by transfer) shall be entitled to the same
       Dividends, other distributions and other advantages to which he would be entitled if he were
       the holder of such Share. However, he shall not, before becoming a Shareholder in respect of
       a Share, be entitled in respect of it to exercise any right conferred by membership in relation to
       general meetings of the Company and the Directors may at any time give notice requiring any
       such person to elect either to be registered himself or to have some person nominated by him
       registered as the holder of the Share (but the Directors shall, in either case, have the same right
       to decline or suspend registration as they would have had in the case of a transfer of the Share
       by the relevant Shareholder before his death or bankruptcy or liquidation or dissolution or any
       other case than by transfer, as the case may be). If the notice is not complied with within 90
       days of being received or deemed to be received (as determined pursuant to the Articles) the
       Directors may thereafter withhold payment of all Dividends, other distributions, bonuses or other
       monies payable in respect of the Share until the requirements of the notice have been complied
       with.

22     Amendments of Memorandum and Articles of Association and Alteration of Capital

22.1   Subject to the Investment Agreement, the Company may by Special Resolution:

       (a)     increase its share capital by such sum as the Special Resolution shall prescribe and
               with such rights, priorities and privileges as may be set out in the Special Resolution;

       (b)     consolidate and divide all or any of its share capital into Shares of larger amount than
               its existing Shares;

       (c)     convert all or any of its paid-up Shares into stock, and reconvert that stock into paid-up
               Shares of any denomination;

       (d)     by subdivision of its existing Shares or any of them divide the whole or any part of its
               share capital into Shares of smaller amount than is fixed by the Memorandum;

       (e)     convert its status to that of a no par value company;

       (f)     cancel any Shares that at the date of the passing of the Special Resolution have not
               been taken or agreed to be taken by any person and diminish the amount of its share
               capital by the amount of the Shares so cancelled;

       (g)     change its name;

       (h)     alter or add to the Articles;

       (i)     alter or add to the Memorandum; and

       (j)     reduce its share capital or any capital redemption reserve fund.

22.2   All new Shares created in accordance with the provisions of the preceding Article shall be
       subject to the same provisions of the Articles with reference to the payment of calls, l iens,
       transfer, transmission, forfeiture and otherwise as the Shares in the original share capital.

23     Offices and Places of Business and Residence
       Subject to the provisions of the Law, the Company may by resolution of the Directors change
       the location of its Registered Office. The Company may, in addition to its Registered Office,
       maintain such other offices or places of business as the Directors determine provided that the


                                                                                                       20



                                                                                               1463
     20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                        (Explanatory Statement) Pg 1465 of 1648



       management and control of the Company remains within the United Kingdom. Notwithstanding
       anything else in these Articles, the Company will be solely resident for tax purposes in the
       United Kingdom and shall be governed in a manner to ensure that its residence for tax purposes
       remains solely in the United Kingdom.

24     General Meetings

24.1   Subject to the agreement of all Shareholders to waive the requirement to hold annual general
       meetings, the Company shall not be required to hold annual general meetings, unless the
       Company determines otherwise by way of Special Resolution.

24.2   All general meetings shall be called extraordinary general meetings.

24.3   The Directors may call general meetings, and they shall on a Shareholders' requisition forthwit h
       proceed to convene an extraordinary general meeting of the Company within 5 Business Days
       of the date of the deposit of the requisition, such extraordinary general meeting to be held within
       a further 10 Business Days.

24.4   A Shareholders' requisition is a requisition of at least 10% or more of the Shares held by Major
       Shareholder(s) who are entitiled to receive notice of, and attend and vote at general meetings
       of the Company, in accordance with Articles 15.5 to 15.8 (inclusive).

24.5   The Shareholders' requisition must state the objects of the meeting and must be signed by the
       requisitionists and deposited at the Registered Office, and may consist of several documents
       in like form each signed by one or more requisitionists.

24.6   If there are no Directors as at the date of the deposit of the Shareholders' requisition or if the
       Directors do not within 5 Business Days from the date of the deposit of the Shareholders '
       requisition duly proceed to convene a general meeting to be held within a further 10 Business
       Days, the requisitionists, or any of them representing more than one-half of the total voting
       rights of all of the requisitionists, may themselves convene a general meeting, but any meeting
       so convened shall be held no later than the day which falls three months after the expiration of
       the said 10 Business Day period.

24.7   A general meeting convened as aforesaid by requisitionists shall be convened in the same
       manner as nearly as possible as that in which general meetings are to be convened by
       Directors.

25     Notice of General Meetings

25.1   Subject to the Investment Agreement, at least 14 clear days' notice shall be given of any general
       meeting, including any general meeting at which a Special Resolution is proposed. Every notice
       shall specify the place, the day and the hour of the meeting and the general nature of the
       business to be conducted at the general meeting and shall be given in the manner hereinaft er
       mentioned or in such other manner if any as may be prescribed by the Company, provided that
       a general meeting of the Company shall, whether or not the notice specified in this Article has
       been given and whether or not the provisions of the Articles regarding general meetings have
       been complied with, be deemed to have been duly convened if it is so agreed:

       (a)     in the case of an annual general meeting, by all of the Shareholders entitled to attend
               and vote thereat; and

       (b)     in the case of an extraordinary general meeting, by a majority in number of the
               Shareholders having a right to attend and vote at the meeting, together holding not less
               than 90% in par value of the Shares giving that right.

                                                                                                       21



                                                                                               1464
     20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                        (Explanatory Statement) Pg 1466 of 1648



25.2   The accidental omission to give notice of a general meeting to, or the non receipt of notice of a
       general meeting by, any person entitled to receive such notice shall not invalidate the
       proceedings of that general meeting.

26     Proceedings at General Meetings

26.1   Subject to the Investment Agreement, no business shall be transacted at any general meeting
       unless a quorum is present. The holders of 50% of the shares held by Major Shareholders
       Majority present in person or by proxy or if a corporation or other non-natural person by its duly
       authorised representative or proxy shall be a quorum unless the Company has only one
       Shareholder entitled to vote at such general meeting in which case the quorum shall be that
       one shareholder present in person or by proxy or (in the case of a corporation or other non-
       natural person) by its duly authorised representative or proxy .

26.2   A person may participate at a general meeting by conference telephone or other
       communications equipment by means of which all the persons participating in the meeting can
       communicate with each other. Participation by a person in a general meeting in this manner is
       treated as presence in person at that meeting.

26.3   Subject to the Investment Agreement, Shareholders may pass a written resolution without
       holding a meeting of the Members provided that:

       (a)     all Shareholders entitled to vote on such resolution receive:

               (i)     a copy of the resolution;

               (ii)    a statement informing them:

                       (A)     how to signify agreement to the resolution; and

                       (B)     the date by which the resolution must be passed if it is not to lapse (as
                               set out in Article 26.3(c));

       (b)     the majority of Shareholders as specified for an Ordinary Resolution or a Special
               Resolution to be passed (as applicable):

               (i)     sign a document; or

               (ii)    sign several documents (counterparts) in the like form each signed by one or
                       more of those Shareholders which may be circulated by email; and

               and, in which case, such written resolution shall be effective as if it had been passed at
               a meeting of all Shareholders entitled to vote duly convened and held. To avoid any
               doubt whatsoever, valid and effective resolutions in writing made in accordance with
               this Article need not be unanimous.

       (c)     if a proposed written resolution has not been passed by the requisite majority in this
               Article within 20 Business Days of it being proposed, the resolution will fail and all
               counterparts signed or approved by one or more Shareholders shall cease to be valid,

26.4   If a quorum is not present within half an hour from the time appointed for the meeting to
       commence or if during such a meeting a quorum ceases to be present, the meeting, if convened
       upon a Shareholders' requisition, shall be dissolved and in any other case it shall stand
       adjourned to the same day in the next week at the same time and/or place or to such other day,
       time and/or place as the Directors may determine, and if at the adjourned meeting a quorum is

                                                                                                      22



                                                                                              1465
    20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                         (Explanatory Statement) Pg 1467 of 1648



        not present within half an hour from the time appointed for the meeting to commence, the
        Shareholders present shall be a quorum.

26.5    The Chairperson of the Board shall also act as a Chair of the general meeting.

26.6    If the Chairperson is not present, and if no director is present and willing to act within fifteen
        minutes after the time appointed for the meeting to commence, the Shareholders present shall
        choose one of their number to be Chairperson of the meeting.

26.7    The Chairperson may, with the consent of a meeting at which a quorum is present (and shall if
        so directed by the meeting) adjourn the meeting from time to time and from place to place, but
        no business shall be transacted at any adjourned meeting other than the business left
        unfinished at the meeting from which the adjournment took place.

26.8    When a general meeting is adjourned for 30 days or more, notice of the adjourned meeting
        shall be given as in the case of an original meeting. Otherwise it shall not be necessary to give
        any such notice of an adjourned meeting.

26.9    Subject to Articles 15.5 - 15.7 (inclusive), a resolution put to the vote of the meeting shall be
        decided on a show of hands unless before, or on the declaration of the result of, the show of
        hands, the Chairperson demands a poll, or (ii) any other Shareholder or Shareholders
        collectively present in person or by proxy (or in the case of a corporation or other non-natural
        person, by its duly authorised representative or proxy) and holding at least 10% in par value of
        the Shares giving a right to attend and vote at the meeting; or (ii) not less than five Shareholders
        present and having a right to vote at the meeting demand a poll.

26.10 Unless a poll is duly demanded and the demand is not withdrawn a declaration by the
      Chairperson that a resolution has been carried or carried unanimously, or by a particular
      majority, or lost or not carried by a particular majority, an entry to that effect in the minutes of
      the proceedings of the meeting shall be conclusive evidence of that fact without proof of the
      number or proportion of the votes recorded in favour of or against such resolution.

26.11 The demand for a poll may be withdrawn.

26.12 Except on a poll demanded on the election of a Chairperson or on a question of adjournment ,
      a poll shall be taken as the Chairperson directs, and the result of the poll shall be deemed to
      be the resolution of the general meeting at which the poll was demanded.

26.13 A poll demanded on the election of a Chairperson or on a question of adjournment shall be
      taken forthwith. A poll demanded on any other question shall be taken at such date, time and
      place as the Chairperson of the general meeting directs, and any business other than that upon
      which a poll has been demanded or is contingent thereon may proceed pending the taking of
      the poll.

26.14 In the case of an equality of votes, whether on a show of hands or on a poll, the Chairperson
      shall be entitled to a second or casting vote.

26.15 A person may participate in a general meeting by conference telephone or other
      communications equipment by means of which all the persons participating in the meeting can
      communicate with each other at the same time. Participation by a person in a meeting in this
      manner is treated as presence in person at that meeting. Unless otherwise determined by the
      Directors the meeting shall be deemed to be held at the place specified in the notice of the
      meeting.




                                                                                                         23



                                                                                                 1466
     20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                        (Explanatory Statement) Pg 1468 of 1648



27     Votes of Members

27.1   In the case of joint holders the vote of the senior holder who tenders a vote, whether in person
       or by proxy (or, in the case of a corporation or other non-natural person, by its duly authorised
       representative or proxy), shall be accepted to the exclusion of the votes of the other joint
       holders, and seniority shall be determined by the order in which the names of the holders stand
       in the Register of Members.

27.2   A Shareholder of unsound mind, or in respect of whom an order has been made by any court,
       having jurisdiction in lunacy, may vote, whether on a show of hands or on a poll, by his
       committee, receiver, curator bonis, or other person on such Shareholder's behalf appointed by
       that court, and any such committee, receiver, curator bonis or other person may vote by proxy.

27.3   No person shall be entitled to vote at any general meeting unless he is registered as a
       Shareholder on the record date for such meeting nor unless all calls or other monies then
       payable by him in respect of Shares have been paid.

27.4   No objection shall be raised as to the qualification of any voter except at the general meeting
       or adjourned general meeting at which the vote objected to is given or tendered and every vot e
       not disallowed at the meeting shall be valid. Any objection made in due time in accordance
       with this Article shall be referred to the chairperson whose decision shall be final and conclusive.

27.5   On a poll or on a show of hands votes may be cast either personally or by proxy (or in the case
       of a corporation or other non-natural person by its duly authorised representative or proxy). A
       Shareholder may appoint more than one proxy or the same proxy under one or more
       instruments to attend and vote at a meeting. Where a Shareholder appoints more than one
       proxy the instrument of proxy shall state which proxy is entitled to vote on a show of hands and
       shall specify the number of Shares in respect of which each proxy is entitled to exercise the
       related votes.

27.6   On a poll, a Shareholder holding more than one Share need not cast the votes in respect of his
       Shares in the same way on any resolution and therefore may vote a Share or some or all such
       Shares either for or against a resolution and/or abstain from voting a Share or some or all of
       the Shares and, subject to the terms of the instrument appointing him, a proxy appointed under
       one or more instruments may vote a Share or some or all of the Shares in respect of which he
       is appointed either for or against a resolution and/or abstain from voting a Share or some or all
       of the Shares in respect of which he is appointed.

28     Proxies

28.1   The instrument appointing a proxy shall be in writing and shall be executed under the hand of
       the appointor or of his attorney duly authorised in writing, or, if the appointor is a corporation or
       other non natural person, under the hand of its duly authorised representative. A proxy need
       not be a Shareholder.

28.2   The Directors may, in the notice convening any meeting or adjourned meeting, or in an
       instrument of proxy sent out by the Company, specify the manner by which the instrument
       appointing a proxy shall be deposited and the place and the time (being not later than the time
       appointed for the commencement of the meeting or adjourned meeting to which the proxy
       relates) at which the instrument appointing a proxy shall be deposited. In the absence of any
       such direction from the Directors in the notice convening any meeting or adjourned meeting or
       in an instrument of proxy sent out by the Company, the instrument appointing a proxy shall be
       deposited physically at the Registered Office not less than 48 hours before the time appointed
       for the meeting or adjourned meeting to commence at which the person named in the instrument
       proposes to vote. Provided always that no account shall be taken of any day or part thereof

                                                                                                         24



                                                                                                 1467
     20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                        (Explanatory Statement) Pg 1469 of 1648



       which is not a “working day” for the purposes of Article 96(4B) of the Law in determining such
       48 hour period.

28.3   The Chairperson may in any event at his discretion declare that an instrument of proxy shall be
       deemed to have been duly deposited. An instrument of proxy that is not deposited in the
       manner permitted, or which has not been declared to have been duly deposited by the
       chairperson, shall be invalid.

28.4   The instrument appointing a proxy may be in any usual or common form (or such other form as
       the Directors may approve) and may be expressed to be for a particular meeting or any
       adjournment thereof or generally until revoked. An instrument appointing a proxy shall be
       deemed to include the power to demand or join or concur in demanding a poll.

28.5   Votes given in accordance with the terms of an instrument of proxy shall be valid
       notwithstanding the previous death or insanity of the principal or revocation of the proxy or of
       the authority under which the proxy was executed, or the transfer of the Share in respect of
       which the proxy is given unless notice in writing of such death, insanity, revocation or transfer
       was received by the Company at the Registered Office before the commencement of the
       general meeting, or adjourned meeting at which it is sought to use the proxy.

29     Corporate Shareholders
       Any corporation or other non-natural person which is a Shareholder may in accordance with its
       constitutional documents, or in the absence of such provision by resolution of its directors or
       other governing body, authorise such person as it thinks fit to act as its representative at any
       meeting of the Company or of any class of Shareholders, and the person so authorised shall
       be entitled to exercise the same powers on behalf of the corporation which he represents as
       the corporation could exercise if it were an individual Shareholder. The Directors or chairperson
       of the meeting may require a representative of a non-natural person to produce certified copy
       evidence of their authority to act.

30     Shares that May Not be Voted
       Shares in the Company that are beneficially owned by the Company as Treasury Shares or
       otherwise shall not be voted, directly or indirectly, at any meeting and shall not be counted in
       determining the total number of outstanding Shares at any given time.

31     Directors

31.1   There shall be a board of Directors consisting of not less than five persons (exclusive of
       alternate Directors) provided however that the Company may by Ordinary Resolution increase
       or reduce the limits in the number of Directors. The Directors of the Company shall be
       determined in writing by, or appointed by a resolution of, the Majority Shareholders and shall
       consist of a majority of which are the Non-Executive Directors.

31.2   At all time, there shall not be a majority of directors on the Board, including the Non-Executive
       Directors, tax resident in a particular jurisdiction other than the United Kingdom. To the extent
       that a Director, which is tax resident in the UK, appoints an alternate director, such alternate
       director shall be tax resident in the United Kingdom.

32     Powers of Directors

32.1   Subject to the provisions of the Law, the Memorandum, the Investment Agreement and the
       Articles and to any directions given by Special Resolution, the business of the Company shall
       be managed by the Directors who may exercise all the powers of the Company. No alteration
       of the Memorandum or Articles and no such direction shall invalidate any prior act of the

                                                                                                     25



                                                                                             1468
     20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                        (Explanatory Statement) Pg 1470 of 1648



       Directors which would have been valid if that alteration had not been made or that direction had
       not been given. A duly convened meeting of Directors at which a quorum is present may
       exercise all powers exercisable by the Directors.

32.2   All cheques, promissory notes, drafts, bills of exchange and other negotiable or transferable
       instruments and all receipts for monies paid to the Company shall be signed, drawn, accepted,
       endorsed or otherwise executed as the case may be in such manner as the Directors shall
       determine by resolution.

32.3   The Directors on behalf of the Company may pay a gratuity or pension or allowance on
       retirement to any Director who has held any other salaried office or place of profit with the
       Company or to his widow or dependants and may make contributions to any fund and pay
       premiums for the purchase or provision of any such gratuity, pension or allowance.

32.4   The Directors may, subject to the terms and conditions of the Finance Documents and the
       approval from the Major Shareholder Majority, exercise all the powers of the Company to borrow
       money and to mortgage, create a security interest over or charge its undertaking, property and
       assets (present and future) and uncalled capital or any part thereof and to issue debentures,
       debenture stock, mortgages, bonds and other such securities whether outright or as security
       for any debt, liability or obligation of the Company or of any third party.

33     Appointment of Directors

33.1   The Company may by Ordinary Resolution appoint any person to be a Director or may by
       Ordinary Resolution remove any Director.

33.2   The Directors may, subject prior approval of a majority of the Non-Executive Directors on the
       Board, procure the appointment of any person to be a director of a Group Member other than
       the Company, either to fill a vacancy or as an additional director.

34     Non-Executive Directors

34.1   In addition to all other rights the Substantial Shareholders may have as Shareholders, each
       Substantial Shareholder is entitled by written notice to the Company, to request that new
       directors are appointed to the Board, by proposing a list of independent directors for
       appointment to the board (a “Slate”). Upon receipt of a Slate from a Substantial Shareholder,
       the Company will promptly send the Slate to all Major Shareholders, who may either, if they are
       a Substantial Shareholder or are acting together such that as a group they constitute a
       Substantial Shareholder, (i) propose an alternative Slate within 10 Business Days of receipt, or
       (ii) waive the 10 Business Day period. Within two Business Days of expiry of the initial 10
       Business Day period or receipt of waivers from the Major Shareholders, as the case may be,
       the Company (or failing which the Major Shareholder) shall circulate any Slate(s) to the Major
       Shareholders for approval by Major Shareholder Majority. Once approved the appointment or
       approval shall be automatic, subject to receipt by the Company of KYC. A maximum of one
       Slate may be approved at any one time, and the nominating Substantial Shareholder(s) shall
       be entitled to vote on the proposed Slate(s), including the Slate which that Substantial
       Shareholder has itself proposed. If a Slate is not approved or is rejected in favour of a differing
       Slate, the Substantial Shareholder who proposed such Slate may not nominate a further Slate
       for a period of 12 months. If a Slate is accepted, the independent directors named therein shall
       be appointed and any existing independent director who is not named on the Slate shall be
       removed from office. For the avoidance of doubt, a Substantial Shareholder who has a Slate
       approved shall not be prohibited from proposing future Slate(s) unless and until any such
       Slate(s) are rejected. Each director appointed in accordance with this Article 34.1 will be a “Non-
       Executive Director”.


                                                                                                       26



                                                                                               1469
     20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                        (Explanatory Statement) Pg 1471 of 1648



34.2   Notwithstanding the provisions of Article 34.1, if the Slate proposed is accompanies by, or takes
       the form of, a resolution already passed by a Major Shareholder Majority, such appointments
       (and any resignations) shall become effective automatically upon delivery of the resolution to
       the Company.

35     CEO and CFO

35.1   The Group’s CEO and CFO from time to time shall both be appointed as directors of the
       Company.

36     Chairperson

36.1   In addition to all other rights the Major Shareholders may have as Shareholders, any Major
       Shareholder is entitled by written notice to the Company from time to time to propose the
       appointment of any Non-Executive Director as the Chairperson. The Company shall, within four
       Business Days of receipt of such notice, circulate a resolution to the Major Shareholders to
       approve or reject the appointment of such Chairperson by Major Shareholder Majority.

36.2   The Company must pay or procure the payment by another Group Member to the Non-
       executive Directors and Chairperson each year market-standard fees for each such Director as
       are proposed by the Remuneration Committee and approved by the Major Shareholder
       Majority, together with any reasonable, documented expenses properly incurred by the Non-
       Executive Directors and Chairperson in proper fulfilment of their duties and in accordance with
       the Company’s expenses policy.

36.3   Any Director may be removed from office at any time by a decision of the Major Shareholder
       Majority, provided that this Article 36.3 shall be without prejudice to the terms and conditions of
       their employment with any Group Member.

37     Observer

       Any Substantial Shareholder may from time to time appoint an observer (the “Observer”) to
       attend meetings of the Board (and its committees). The Observer must be given (at the same
       time as the relevant directors) notice of all meetings of the directors and all agendas, minutes
       and other papers relating to those meetings. The Observer may speak at meetings and require
       business to be added to the agenda but may not in any circumstances vote on any matter. The
       Company must reimburse all reasonable, documented expenses properly incurred by the
       Observer in in proper fulfilment of their duties and in accordance with the Company’s expenses
       policy.

38     Appointment to subsidiary undertaking boards and committees

       If a resolution is passed by a Major Shareholder Majority, each Shareholder shall direct that the
       Board and the Company, to the extent permitted by applicable law procure that some or all of
       the Non-Executive Directors are appointed to the board of directors (or equivalent body) of any
       Group Member other than the Company and to any committee (or equivalent body) of a Group
       Member (including the Audit Committee and the Remuneration Committee).

39     Vacation of Office of Director
       The office of a Director shall be vacated if:

       (a)     the Director gives notice in writing to the Company that he resigns the office of Director;
               or



                                                                                                       27



                                                                                               1470
     20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                        (Explanatory Statement) Pg 1472 of 1648



       (b)     the Director is removed from office at any time by a decision of the Major Shareholder
               Majority, in accordance with Article 34.3; or

       (c)     the Director absents himself (for the avoidance of doubt, without being represented by
               proxy or an alternate Director appointed by him) from three consecutive meetings of the
               board of Directors without special leave of absence from the Directors, and the Directors
               pass a resolution that he has by reason of such absence vacated office; or

       (d)     the Director dies, becomes bankrupt or makes any arrangement or composition with his
               creditors generally; or

       (e)     the Director ceases to be a director pursuant to the Law or is disqualified or prohibited
               from acting as a Director whether pursuant to the Law or otherwise; or

       (f)     the Director is found to be or becomes of unsound mind.

40     Proceedings of Directors

40.1   The quorum for the transaction of the business of the Directors including any adjourned
       meetings of the Directors shall be a majority of the board of Directors. If a meeting of the
       Directors is not quorate, it shall be adjourned to the same time on the date which is no less than
       two but no greater than ten Business Days following the date of the original meeting. A person
       who holds office as an alternate Director shall, if his appointor is not present, be counted in the
       quorum. A Director who also acts as an alternate Director shall, if his appointor is not present,
       count twice towards the quorum.

40.2   Subject to the provisions of the Articles, the Directors may regulate their proceedings as they
       think fit. Each Director shall have one vote. In the case of an equality of votes, the Chairperson
       shall have a second or casting vote. A Director who is also an alternate Director shall be entitled
       in the absence of his appointor to a separate vote on behalf of his appointor in addition to his
       own vote.

40.3   A person may participate in a meeting of the Directors or any committee of Directors by
       conference telephone or other communications equipment by means of which all the persons
       participating in the meeting can communicate with each other at the same time provided that
       majority of the Directors are present in the United Kingdom. Participation by a person in a
       meeting in this manner is treated as presence in person at that meeting. Unless otherwise
       determined by the Directors the meeting shall be deemed to be held at the place where the
       chairperson is located at the start of the meeting.

40.4   A resolution in writing (in one or more counterparts) signed by all the Directors, or all the
       members of a committee of the Directors or, in the case of a resolution in writing relating to the
       removal of any Director or the vacation of office by any Director, all of the Directors other than
       the Director who is the subject of such resolution (an alternate Director being entitled to sign
       such a resolution on behalf of his appointor and if such alternate Director is also a Director,
       being entitled to sign such resolution both on behalf of his appoint or and in his capacity as a
       Director) shall be as valid and effectual as if it had been passed at a meeting of the Directors,
       or committee of Directors as the case may be, duly convened and held provided that all such
       resolutions in writing are signed by Directors majority of which are present in the United
       Kingdom.

40.5   Board meetings shall be held at least six times during the period of 12 months starting on the
       date of the Investment Agreement, with no longer than three months between each Board
       meeting, and following such period Board meetings shall take place at least once per quarter.
       All Board meetings shall be held in the United Kingdom and majority of the board of Directors

                                                                                                       28



                                                                                               1471
     20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                         (Explanatory Statement) Pg 1473 of 1648



       shall attend either in person or dial in from the United Kingdom. The Board shall send each
       Director, including each Executive Director and Non-Executive Director:

       (a)     so far as is reasonably practicable to do so and save to the extent waived by at least
               half of the appointed Non-Executive Directors, not less than 10 Business Days’ advanc e
               notice of each meeting of the Board or of a committee of the Board (including the Audit
               Committee and the Remuneration Committee) and not less than three Business Days
               before such meeting an agenda of the business to be transacted at such meeting
               (together with all papers to be circulated or presented to the same and no other
               business shall be transacted at such meeting without the consent of a majority of the
               Non-Executive Directors then present; and

       (b)     as soon as practicable after each such meeting, a copy of the minutes,

               provided however, no Executive Director who ceases to be an employee of any Group
               Member or who is suspended from employment shall be notified or entitled to participate
               in Board meetings or any meeting of any committee of the Board or rec eive a copy of
               Board papers or minutes of Board meetings or of meetings of any committee of the
               Board.

40.6   The continuing Directors (or a sole continuing Director, as the case may be) may act
       notwithstanding any vacancy in their body, but if and so long as their number is reduced below
       the number fixed by or pursuant to the Articles as the necessary quorum of Directors the
       continuing Directors or Director may act for the purpose of increasing the number of Directors
       to be equal to such fixed number, or of summoning a general meeting of the Company, but for
       no other purpose.

40.7   Subject to Article 34 and 36, the Directors may elect a chairperson of their board and determine
       the period for which he is to hold office; but if no such chairperson is elected, or if at any meeting
       the chairperson is not present within five minutes after the time appointed for the meeting to
       commence, the Directors present may choose one of their number to be chairperson of the
       meeting.

40.8   All acts done by any meeting of the Directors or of a committee of the Directors (including any
       person acting as an alternate Director) shall, notwithstanding that it is afterwards discovered
       that there was some defect in the appointment of any Director or alternate Director, and/or that
       they or any of them were disqualified, and/or had vacated their office and/or were not entitled
       to vote, be as valid as if every such person had been duly appointed and/or not disqualified to
       be a Director or alternate Director and/or had not vacated their office and/or had been entitled
       to vote, as the case may be.

40.9   A Director but not an alternate Director may be represented at any meetings of the board of
       Directors by a proxy appointed in writing by him. The proxy shall count towards the quorum
       and the vote of the proxy shall for all purposes be deemed to be that of the appointing Director.

41     Presumption of Assent
       A Director or alternate Director who is present at a meeting of the board of Directors at which
       action on any Company matter is taken shall be presumed to have assented to the action taken
       unless his dissent shall be entered in the minutes of the meeting or unless he shall file his
       written dissent from such action with the person acting as the chairperson or secretary of the
       meeting before the adjournment thereof or shall forward such dissent by registered post to such
       person immediately after the adjournment of the meeting. Such right to dissent shall not apply
       to a Director or alternate Director who voted in favour of such action.



                                                                                                          29



                                                                                                 1472
     20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                        (Explanatory Statement) Pg 1474 of 1648



42     Directors' Interests

42.1   A Director or alternate Director may hold any other office or place of profit under the Company
       (other than the office of Auditor) in conjunction with his office of Director for such period and on
       such terms as to remuneration and otherwise as the Directors may determine.

42.2   A Director or alternate Director may act by himself or by, through or on behalf of his firm in a
       professional capacity for the Company and he or his firm shall be entitled to remuneration for
       professional services as if he were not a Director or alternate Director.

42.3   A Director or alternate Director may be or become a director or other officer of or otherwise
       interested in any company promoted by the Company or in which the Company may be
       interested as a shareholder, a contracting party or otherwise, and no such Director or alternate
       Director shall be accountable to the Company for any remuneration or other benefits received
       by him as a director or officer of, or from his interest in, such other company.

42.4   No person shall be disqualified from the office of Director or alternate Director or prevented by
       such office from contracting with the Company, either as vendor, purchaser or otherwise, nor
       shall any such contract or any contract or transaction entered into by or on behalf of the
       Company in which any Director or alternate Director shall be in any way interested be or be
       liable to be avoided, nor shall any Director or alternate Director so contracting or being so
       interested be liable to account to the Company for any profit realised by or arising in connection
       with any such contract or transaction by reason of such Director or alternate Director holding
       office or of the fiduciary relationship thereby established. A Director or alternate Director who
       has, directly or indirectly, an interest, including but not limited to, an interest specified in this
       Article 42.4 or Articles 42.1 to 42.3, in a transaction entered into or proposed to be entered into
       by the Company or by a subsidiary of the Company which to a material extent conflicts or may
       conflict with the interest of the Company and of which the Director or alternate Director is aware,
       shall disclose to the Company the nature and extent of his interest. A Director (or his alternate
       Director in his absence) shall be at liberty to vote and count to the quorum in respect of any
       contract or transaction in which he is interested, provided that the Director has disclosed any
       nature and extent of his conflict with the interest of the Company, and that prior to its
       consideration and any vote thereon, the board of Directors have approved at a duly convened
       meeting of Directors at which a quorum is present (or through a resolution in writing) that such
       conflicted Director may vote and count to the quorum in respect of any contract or transaction
       in which he is interested.

42.5   A general notice that a Director or alternate Director is a shareholder, director, officer or
       employee of any specified firm or company and is to be regarded as interested in any
       transaction with such firm or company shall be sufficient disclosure for the purposes of voting
       and counting to the quorum on a resolution in respect of a contract or transaction in which he
       has an interest, and after such general notice it shall not be necessary to give special notice
       relating to any particular transaction.

43     Minutes
       The Directors shall cause minutes to be made in books kept for the purpose of recording all
       appointments of officers made by the Directors, all proceedings at meetings of the Company or
       the holders of any class of Shares and of the Directors, and of committees of the Directors,
       including the names of the Directors or alternate Directors present at each meeting.

44     Delegation of Directors' Powers

44.1   The Directors may delegate any of their powers, authorities and discretions, including the power
       to sub-delegate, to any committee consisting of one or more Directors provided that majority of


                                                                                                         30



                                                                                                 1473
     20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                        (Explanatory Statement) Pg 1475 of 1648



       such persons are tax resident in the United Kingdom. They may also delegate to any managing
       director or any Director holding any other executive office such of their powers, authorities and
       discretions as they consider desirable to be exercised by him provided that an alternate Director
       may not act as managing director and the appointment of a managing director shall be revok ed
       forthwith if he ceases to be a Director. Any such delegation may be made subject to any
       conditions the Directors may impose and either collaterally with or to the exclusion of their own
       powers and any such delegation may be revoked or altered by the Directors. Subject to any
       such conditions, the proceedings of a committee of Directors shall be governed by the Articles
       regulating the proceedings of Directors, so far as they are capable of applying.

44.2   Subject to the Investment Agreement, the Directors may establish any committees (including
       Remuneration Committee and Audit Committee), local boards or agencies or appoint any
       person to be a manager or agent for managing the affairs of the Company and may appoint any
       person to be a member of such committees, local boards or agencies. Any such appointment
       may be made subject to any conditions the Directors and the Shareholders may impose, and
       either collaterally with or to the exclusion of their own powers and any such appointment may
       be revoked or altered by the Directors. Subject to any such conditions, the proceedings of any
       such committee, local board or agency shall be governed by the Articles regulating the
       proceedings of Directors, so far as they are capable of applying and the terms of the Investment
       Agreement.

44.3   The Directors may by power of attorney or otherwise appoint any person to be the agent of the
       Company on such conditions as the Directors may determine provided that they are tax resident
       in the United Kingdom and provided that the delegation is not to the exclusion of their own
       powers and may be revoked by the Directors at any time.

44.4   The Directors may by power of attorney or otherwise appoint any company, firm, person or
       body of persons, whether nominated directly or indirectly by the Directors, to be the attorney or
       authorised signatory of the Company for such purpose and with such powers, authorities and
       discretions (not exceeding those vested in or exercisable by the Directors under the Articles)
       and for such period and subject to such conditions as they may think fit, and any such powers
       of attorney or other appointment may contain such provisions for the protection and
       convenience of persons dealing with any such attorneys or authorised signatories as the
       Directors may think fit and may also authorise any such attorney or authorised signatory to
       delegate all or any of the powers, authorities and discretions vested in him, provided that any
       such person is tax resident in the United Kingdom.

44.5   The Directors may appoint such officers of the Company (including, for the avoidance of doubt
       and without limitation, any secretary) as they consider necessary on such terms, at such
       remuneration and to perform such duties,and such provisions as to disqualification and removal
       as the Directors may think fit provided that such persons are tax resident in the United Kingdom.
       Unless otherwise specified in the terms of his appointment an officer of the Company may be
       removed by resolution of the Directors or Shareholders. An officer of the Company may vacat e
       his office at any time if he gives notice in writing to the Company that he resigns his office.

45     Alternate Directors

45.1   Any Director (but not an alternate Director) may by writing appoint any other Director, or any
       other person willing to act, to be an alternate Director and by writing may remove from office an
       alternate Director so appointed by him.

45.2   An alternate Director shall be entitled to receive notice of all meetings of Directors and of all
       meetings of committees of Directors of which his appointor is a member, to attend and vote at
       every such meeting at which the Director appointing him is not personally present, to sign any


                                                                                                     31



                                                                                             1474
     20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                        (Explanatory Statement) Pg 1476 of 1648



       written resolution of the Directors, and generally to perform all the functions of his appointor as
       a Director in his absence.

45.3   An alternate Director shall cease to be an alternate Director if his appointor ceases to be a
       Director.

45.4   Any appointment or removal of an alternate Director shall be by notice to the Company signed
       by the Director making or revoking the appointment or in any other manner approved by the
       Directors.

45.5   Subject to the provisions of the Articles, an alternate Director shall be deemed for all purposes
       to be a Director and shall alone be responsible for his own acts and defaults and shall not be
       deemed to be the agent of the Director appointing him.

46     No Minimum Shareholding
       The Company in general meeting may fix a minimum shareholding required to be held by a
       Director, but unless and until such a shareholding qualification is fixed a Director is not required
       to hold Shares.

47     Remuneration of Directors

47.1   The remuneration to be paid to the Directors, if any, shall be such remuneration as the
       Remuneration Committee shall determine. The Company must pay or procure the payment by
       another Group member to the Non-executive Directors and Chairperson each year market-
       standard fees for each such Director as are proposed by the Remuneration Committee and
       approved by the Major Shareholder Majority, together with any reasonable, documented
       expenses properly incurred by the Non-Executive Directors and Chairperson in proper fulfilment
       of their duties and in accordance with the Company’s expenses policy .

47.2   The the Remuneration Committee may by a resolution approve additional remuneration to any
       Director for any services which in the opinion of the Directors go beyond his ordinary routine
       work as a Director. Any fees paid to a Director who is also counsel, attorney or solicitor to the
       Company, or otherwise serves it in a professional capacity shall be in addition to his
       remuneration as a Director.

48     Dividends, Distributions and Reserve

48.1   Subject to the Law, the Finance Documents and this Article and except as otherwise provided
       by the rights attached to any Shares, the Directors may, with approval of a majority of the Non-
       Executive Directors on the Board, resolve to pay Dividends and other distributions on Shares
       in issue and authorise payment of the Dividends or other distributions out of the funds of the
       Company lawfully available therefor. A Dividend shall be deemed to be an interim Dividend
       unless the terms of the resolution pursuant to which the Directors resolve to pay such Dividend
       specifically state that such Dividend shall be a final Dividend.

48.2   Except as otherwise provided by the rights attached to any Shares, all Dividends and other
       distributions shall be paid according to the par value of the Shares that a Shareholder holds. If
       any Share is issued on terms providing that it shall rank for Dividends as from a particular date,
       that Share shall rank for Dividends accordingly.

48.3   The Directors may deduct from any Dividend or other distribution payable to any Shareholder
       all sums of money (if any) then payable by him to the Company on account of calls or otherwise.




                                                                                                        32



                                                                                                1475
     20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                        (Explanatory Statement) Pg 1477 of 1648



48.4   The Directors may resolve that any Dividend or other distribution be paid wholly or partly by the
       distribution of specific assets and in particular (but without limitation) by the distribution of
       shares, debentures, or securities of any other company or in any one or more of such ways and
       where any difficulty arises in regard to such distribution, the Directors may settle the same as
       they think expedient and in particular may issue fractional Shares and may fix the value for
       distribution of such specific assets or any part thereof and may determine that cash payments
       shall be made to any Shareholders upon the basis of the value so fixed in order to adjust the
       rights of all Shareholders and may vest any such specific assets in trustees in such manner as
       may seem expedient to the Directors.

48.5   Except as otherwise provided by the rights attached to any Shares, Dividends and other
       distributions may be paid in any currency. The Directors may determine the basis of conversion
       for any currency conversions that may be required and how any costs involved are to be met.

48.6   The Directors may, before resolving to pay any Dividend or other distribution, set aside such
       sums as they think proper as a reserve or reserves which shall, at the discretion of the Directors,
       be applicable for any purpose of the Company and pending such application may, at the
       discretion of the Directors, be employed in the business of the Company.

48.7   Any Dividend, other distribution, interest or other monies payable in cash in respect of Shares
       may be paid by wire transfer to the holder or by cheque or warrant sent through t he post directed
       to the registered address of the holder or, in the case of joint holders, to the registered address
       of the holder who is first named on the Register of Members or to such person and to such
       address as such holder or joint holders may in writing direct. Every such cheque or warrant
       shall be made payable to the order of the person to whom it is sent. Any one of two or more
       joint holders may give effectual receipts for any Dividends, other distributions, bonuses, or other
       monies payable in respect of the Share held by them as joint holders.

48.8   No Dividend or other distribution shall bear interest against the Company.

48.9   Any Dividend or other distribution which cannot be paid to a Shareholder and/or which remains
       unclaimed after six months from the date on which such Dividend or other distribution becomes
       payable may, in the discretion of the Directors, be paid into a separate account in the
       Company's name, provided that the Company shall not be constituted as a trustee in respect
       of that account and the Dividend or other distribution shall remain as a debt due to the
       Shareholder. Any Dividend or other distribution which remains unclaimed after a period of six
       years from the date on which such Dividend or other distribution becomes payable shall be
       forfeited and shall revert to the Company.

49     Capitalisation
       Subject to the Investment Agreement, the Directors may at any time capitalise any sum standing
       to the credit of any of the Company's reserve accounts or funds (including, to the extent
       permitted by the Law, the share premium account and capital redemption reserve fund) or any
       sum standing to the credit of the profit and loss account or otherwise available for distribution;
       appropriate such sum to Shareholders in the proportions in which such sum would have been
       divisible amongst such Shareholders had the same been a distribution of profits by way of
       Dividend or other distribution; and apply such sum on their behalf in paying up in full unissued
       Shares for allotment and distribution credited as fully paid-up to and amongst them in the
       proportion aforesaid. In such event the Directors shall do all acts and things required to give
       effect to such capitalisation, with full power given to the Directors to make such provisions as
       they think fit in the case of Shares becoming distributable in fractions (including provisions
       whereby the benefit of fractional entitlements accrue to the Company rather than to the
       Shareholders concerned). The Directors may authorise any person to enter on behalf of all of
       the Shareholders interested into an agreement with the Company providing for such


                                                                                                       33



                                                                                               1476
     20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                        (Explanatory Statement) Pg 1478 of 1648



       capitalisation and matters incidental or relating thereto and any agreement made under such
       authority shall be effective and binding on all such Shareholders and the Company.

50     Books of Account

50.1   The Directors shall cause proper books of account (including, where applicable,
       material underlying documentation including contracts and invoices) to be kept with respect to
       all sums of money received and expended by the Company and the matters in respect of which
       the receipt or expenditure takes place, all sales and purchases of goods by the Company and
       the assets and liabilities of the Company. Such books of account shall be sufficient to show
       and explain the Company’s transactions and shall (i) disclose with reasonable accuracy, at any
       time, the financial position of the Company at that time; and (ii) enable the Directors to ensure
       that any accounts prepared by the Company under the Law comply with the requirements of
       the Law. Such books of account must be retained for a minimum period of ten years from the
       date on which they are prepared.

50.2   The Directors shall determine whether and to what extent and at what times and places and
       under what conditions or regulations the accounts and books of the Company or any of them
       shall be open to the inspection of Shareholders not being Directors and no Shareholder (not
       being a Director) shall have any right of inspecting any account or book or document of the
       Company except as conferred by Law or authorised by the Directors or by the Company in
       general meeting.

50.3   The Directors shall cause to be prepared and to be laid before the Company in general meeting
       profit and loss accounts, balance sheets, group accounts (if any) and such other reports and
       accounts as may be required by the Law.

50.4   The Directors shall deliver to the Registrar of Companies a copy of the accounts of the
       Company signed on behalf of the Directors by one of them together with a copy of the report
       thereon by the Auditors prepared in accordance with the Law.

51     Audit

51.1   The Audit Committee shall appoint an Auditor of the Company in accordance with the
       Investment Agreement.

51.2   Every Auditor of the Company shall have a right of access at all times to the books and acc ounts
       and vouchers of the Company and shall be entitled to require from the Directors and officers of
       the Company such information and explanation as may be necessary for the performance of
       the duties of the Auditor.

51.3   Auditors shall make a report on the accounts of the Company during their tenure in accordance
       with the Law and otherwise upon request of the Directors or any general meeting of the
       Shareholders.

52     Notices

52.1   Notices shall be in writing and may be given by email or any other electronic method provide d
       that a notice calling a meeting of the Directors need not be in writing. Notice may be given by
       the Company to any Shareholder either personally or by sending it by courier, or by emailing
       the notice to the Shareholder’s electronic address last notified to the Company by the
       Shareholder, post or hand to his address as shown in the Register of Shareholders. Any notice,
       if posted from one country to another, is to be sent by airmail. A notice calling a meeting of the
       Directors need not be in writing.


                                                                                                      34



                                                                                              1477
     20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                        (Explanatory Statement) Pg 1479 of 1648



52.2   Where a notice is sent by courier, service of the notice shall be deemed to be effected by
       delivery of the notice to a courier company, and shall be deemed to have been received on the
       third day (not including Saturdays or Sundays or public holidays) following the day on which the
       notice was delivered to the courier. Where a notice is sent by post, service of the notice shall
       be deemed to be effected by properly addressing, pre paying and posting a letter containing
       the notice, and shall be deemed to have been received on the fifth day (not including Saturdays
       or Sundays or public holidays in Jersey and the United Kingdom) following the day on which
       the notice was posted. Electronic communication of a notice (properly addressed and
       dispatched to the Shareholder’s electronic address last notified in writing) is given or deemed
       to have been given at the time the electronic notice leaves the information system of the
       Company or the information system any other person sending the notice on the Company’s
       behalf (as the case may be).

52.3   A notice may be given by the Company to the person or persons which the Company has been
       advised are entitled to a Share or Shares in consequence of the death or bankruptcy of a
       Shareholder in the same manner as other notices which are required to be given under the
       Articles and shall be addressed to them by name, or by the title of representatives of the
       deceased, or trustee of the bankrupt, or by any like description at the address supplied for that
       purpose by the persons claiming to be so entitled, or at the option of the Company by giving
       the notice in any manner in which the same might have been given if the death or bankruptcy
       had not occurred.

52.4   Notice of every general meeting shall be given in any manner authorised by the Articles to every
       holder of Shares carrying an entitlement to receive such notice on the record date for such
       meeting except that in the case of joint holders the notice shall be sufficient if given to the joint
       holder first named in the Register of Shareholders and every person upon whom the ownership
       of a Share devolves by reason of his being a legal personal representative or a trustee in
       bankruptcy of a Shareholder where the Shareholder but for his death or bankruptcy would be
       entitled to receive notice of the meeting, and no other person shall be entitled to receive notices
       of general meetings.

53     Winding Up

53.1   If the Company shall be wound up the liquidator (if any) or Directors shall apply the assets of
       the Company in satisfaction of creditors' claims in such manner and order as they think fit.
       Subject to the rights attaching to any Shares, in a winding up:

       (a)     if the assets available for distribution amongst the Shareholders shall be insufficient to
               repay the whole of the Company's issued share capital, such assets shall be distributed
               so that, as nearly as may be, the losses shall be borne by the Shareholders in proportion
               to the par value of the Shares held by them; or

       (b)     if the assets available for distribution amongst the Shareholders shall be more than
               sufficient to repay the whole of the Company's issued share capital at the
               commencement of the winding up, the surplus shall be distributed amongst the
               Shareholders in proportion to the par value of the Shares held by them at the
               commencement of the winding up subject to a deduction from those Shares in respect
               of which there are monies due, of all monies payable to the Company for unpaid calls
               or otherwise.

53.2   If the Company shall be wound up the liquidator (if any) or Directors may, subject to the rights
       attaching to any Shares and with the approval of a Special Resolution of the Company and any
       other approval required by the Statute, divide amongst the Shareholders in kind t he whole or
       any part of the assets of the Company (whether such assets shall consist of property of the
       same kind or not) and may for that purpose value any assets and determine how the division

                                                                                                         35



                                                                                                 1478
     20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                        (Explanatory Statement) Pg 1480 of 1648



       shall be carried out as between the Shareholders or different classes of Shareholders. The
       liquidator (if any) or Directors may, with the like approval, vest the whole or any part of such
       assets in trustees upon such trusts for the benefit of the Shareholders as the liquidator (if any)
       or Directors, with the like approval, shall think fit, but so that no Shareholder shall be compelled
       to accept any asset upon which there is a liability.

54     Indemnity and Insurance

54.1   To the fullest extent permitted by the Law, every Director and officer of the Company (which for
       the avoidance of doubt, shall not include auditors of the Company), together with every former
       Director and former officer of the Company (each an "Indemnified Person") shall be
       indemnified out of the assets of the Company against any liability, action, proceeding, claim,
       demand, costs, damages or expenses, including legal expenses, whatsoever which they or any
       of them may incur as a result of any act or failure to act in carrying out their functions other than
       such liability (if any) that they may incur by reason of their own actual fraud or wilful default.
       Subject to the Law, no Indemnified Person shall be liable to the Company for any loss or
       damage incurred by the Company as a result (whether direct or indirect) of the carrying out of
       their functions unless that liability arises through the actual fraud or wilful default of such
       Indemnified Person. No person shall be found to have committed actual fraud or wilful default
       under this Article unless or until a court of competent jurisdiction shall have made a finding to
       that effect.

54.2   The Company shall advance to each Indemnified Person reasonable attorneys' fees and other
       costs and expenses incurred in connection with the defence of any action, suit, proceeding or
       investigation involving such Indemnified Person for which indemnity will or could be sought. In
       connection with any advance of any expenses hereunder, the Indemnified Person shall execute
       an undertaking to repay the advanced amount to the Company if it shall be determined by final
       judgment or other final adjudication that such Indemnified Person was not entitled to
       indemnification pursuant to this Article. If it shall be determined by a final judgment or other
       final adjudication that such Indemnified Person was not entitled to indemnification with respect
       to such judgment, costs or expenses, then such party shall not be indemnified with respect to
       such judgment, costs or expenses and any advancement shall be returned to the Company
       (without interest) by the Indemnified Person.

54.3   The Directors, on behalf of the Company, may purchase and maintain insurance for the benefit
       of any Director or other officer of the Company against any liability which, by virtue of any rule
       of law, would otherwise attach to such person in respect of any negligence, default, breach of
       duty or breach of trust of which such person may be guilty in relation to the Company.

55     Accounting Period
       Unless the Directors otherwise prescribe, the accounting period of the Company shall end on
       31 December in each year and, following the year of incorporation, shall begin on 1 January in
       each year.

56     Finance Documents
       The provisions of these Articles are subject to the terms and conditions of the Finance
       Documents to the extent then in force. In particular, but without limitation to the foregoing:

           a) the payment of fees under the Articles and the Investment Agreement;

           b) the payment of dividends on all classes of shares in the capital of the Company; and

           c) the redemption or purchase (if applicable) of any class of shares in the capital of the
              Company,

                                                                                                         36



                                                                                                1479
20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                 Exhibit D
                  (Explanatory Statement) Pg 1481 of 1648



  may only be made if and to the extent permitted by the Finance Documents to the extent then
  in force, and, in each case if the payment of all or any part of such fee, dividend or payment
  cannot be paid by virtue of the Finance Documents, then no such payment may be made but
  the unpaid portion remains a debt due from the relevant Group Member to the relevant
  shareholder or party.




                                                                                             37



                                                                                     1480
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                 (Explanatory Statement) Pg 1482 of 1648



                                 APPENDIX 6

                           WARRANT INSTRUMENT




                                   211
                                                                     1481
20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                    (Explanatory Statement) Pg 1483 of 1648




                                                         2020


                                 WARRANT INSTRUMENT


constituting and regulating warrants to subscribe for A Ordinary Shares in the share capital of


                                 KELLY TOPCO LIMITED




                                               i

                                                                                         1482
    20-12433-scc                  Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                                                    Exhibit D
                                    (Explanatory Statement) Pg 1484 of 1648



                                                               TABLE OF CONTENTS

                                                                                                                                                             Page No.


1           INTERPRETATION ................................................................................................................................... 1
2           CONSTITUTION......................................................................................................................................... 5
3           EXERCISE OF WARRANTS ................................................................................................................... 5
4           ISSUE OF SHARES UPON EXERCISE ................................................................................................. 6
5           RESTRICTIONS AND OBLIGATIONS OF THE COMPANY ......................................................... 7
6           TRANSFER OF WARRANTS .................................................................................................................. 9
7           RESOLUTIONS OF WARRANTHOLDERS......................................................................................... 9
8           JOINT HOLDERS ....................................................................................................................................... 9
9           WARRANTIES ............................................................................................................................................ 9
10          MODIFICATION OF RIGHTS ................................................................................................................. 9
11          DISPUTES .................................................................................................................................................. 10
12          THIRD PARTY RIGHTS ......................................................................................................................... 10
13          NOTICES .................................................................................................................................................... 10
14          SEVERA NCE ............................................................................................................................................. 11
15          COUNTERPA RTS .................................................................................................................................... 11
16          GOVERNING LAW.................................................................................................................................. 11
17          JURISDICTION ......................................................................................................................................... 11
SCHEDULE 1 14
THE WARRANTHOLDERS.................................................................................................................................. 14
SCHEDULE 2
                               ADJUSTM ENTS TO WARRANT SHARES AND EXERCISE PRICE .................... 15
SCHEDULE 3
                               THE REGISTER ................................................................................................................... 16
SCHEDULE 4 PART 1: TRANSFERS ................................................................................................................. 17
PART 2: FORM OF TRANSFER .......................................................................................................................... 18
SCHEDULE 5 PROVISIONS AS TO RESOLUTIONS OF WARRANT HOLDERS .................................. 19




                                                                                                                                                                              ii

                                                                                                                                                              1483
    20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                           (Explanatory Statement) Pg 1485 of 1648


THIS INSTRUMENT is made by way of deed on                              2020 by:

      (1) Kelly Topco Limited, a company limited by shares incorporated in Jersey (registered number
          number 132385) whose registered office is at 47 Esplanade, St Helier, Jersey JE1 0BD, Channel
          Islands (“Company”); and

      (2) The Persons whose names, addresses and authorised e-mail addresses are set out in Schedule 1
          (the “Warrantholders” or individually a “Warrantholder”).

RECITALS

      (A) By a resolution of the Board passed on                            2020, the Company has
          agreed to create and issue warrants to subscribe for 1,111,111 A Ordinary Shares in the share
          capital of the Company, such number to be subject to adjustment in accordance with the terms of
          this Instrument.

      (B) Pursuant to the Lock-Up Agreement and in connection with the Proposed Restructuring (as
          defined in the Lock-Up Agreement), the Company has agreed to issue the Warrants to the
          Warrantholders in consideration for their compliance with the terms of the Lock-Up Agreement
          and their obligations thereunder.

IT IS AGREED as follows:

1         INTERPRETATION

1.1       In this Instrument the following terms shall have the meanings set out opposite them:

           “Adjustment Event”                           has the meaning given to it in Clause 5.5;

           “Affiliate”                                  with respect to a person (the “First Person”):

                                                        (a)     another person that, directly or indirectly
                                                                 through one or more intermediaries,
                                                                 Controls, or is Controlled by, or is under
                                                                 common Control with, the First Person;

                                                        (b)     a pooled investment vehicle organised by
                                                                 the First Person (or an Affiliate thereof)
                                                                 the investments of which are directed by
                                                                 the First Person;

                                                        (c)     a partner or an officer or employee of the
                                                                 First Person (or an Affiliate thereof);

                                                        (d)     an investment fund organised by the Firs t
                                                                 Person for the benefit of the First
                                                                 Person’s (or its Affiliates’) partners,
                                                                 officers  or employees       or their
                                                                 dependants; or

                                                        (e)     a successor trustee or nominee for, or a
                                                                 successor by re-organisation of, a trust
                                                                 the direct or indirect principal
                                                                 beneficiary/ies of which is any of the
                                                                 First Person, its Affiliates or any of their
                                                                 respective partners, officers or employees



                                                    1

                                                                                                      1484
20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                    (Explanatory Statement) Pg 1486 of 1648


                                                  or their dependants;

     “Allottee”                          has the meaning given to it in Clause 4.1

     “A Ordinary Shares”                 the A ordinary shares of $0.01 each issued in the
                                         capital of the Company from time to time, the
                                         rights of which are further set out in the Articles;

     “Articles”                          the memorandum and articles of association of the
                                         Company in force at the relevant time;

     “Board” or “Directors”              the board of directors from time to time of the
                                         Company;

     “Business Day”                      a day, except a Saturday or Sunday or a public
                                         holiday in the United Kingdom and Jersey, on
                                         which clearing banks in the City of London and
                                         Saint Helier are generally open for business;

     “COBO Order”                        Control of Borrowing (Jersey) Order 1958;

     “Consent”                           the consent in writing of Warrantholders entitled
                                         to the right to subscribe for at least 50 per cent. of
                                         the Warrant Shares that are still to be issued at t h e
                                         relevant time;

     “Exercise Price”                    has the meaning given to it in clause 3.2;

     “Exit”                              (i) a Listing of the Company (or another entity in
                                         which the Original Participating Creditors or their
                                         transferees are shareholders at the time, following
                                         a pre-sale reorganisation); (ii) a sale of all of the
                                         shares in the Company or all or substantially all of
                                         the assets of the Company (directly or indirectly
                                         by way of one or a number of related
                                         transactions); (iii) if there is an indirect sale of
                                         assets of the Company (as described in
                                         subparagraph (ii)) including by way of merger,
                                         then the distribution of the proceeds of sale to the
                                         Company shareholders; or (iv) voluntary
                                         liquidation of the Company.

     “Expert”                            a partner with at least five years’ relevant
                                         experience of an appropriate independent
                                         professional firm (which may be a firm of lawyers
                                         or a firm of international chartered accountants ,
                                         depending upon the matter in respect of which a
                                         determination is needed) nominated by the
                                         Directors and agreed by the Warrantholders or, in
                                         default of agreement within five (5) Business
                                         Days, as nominated (on application by any party)
                                         by the president of the relevant professional
                                         association of which such lawyers or accountants
                                         are members (and, in default of agreement as to
                                         the appropriate type of professional association, as
                                         nominated by the President of the Law Society of



                                     2

                                                                                         1485
20-12433-scc     Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                   (Explanatory Statement) Pg 1487 of 1648


                                               England and Wales on application by any party);

     “Instrument”                              this deed and the schedules to this deed and any
                                               deed expressed to be supplemental to this deed as
                                               amended from time to time;

     “Listing”                                 means the first public offering of any class of
                                               equity securities by the Company or one of Kelly
                                               Holdco 1 Limited or Kelly Holdco 2 Limited (or a
                                               new holding company interposed for the purpos es
                                               of being a successor of the Company or Kelly
                                               Holdco 1 Limited or Kelly Holdco 2 Limited) in
                                               the legal form (after conversion if necessary) that
                                               results in a listing of such class of securities on a
                                               public securities market, whether effected by way
                                               of an offer for sale, a new issue of shares, an
                                               introduction, a placing or otherwise;

     “Lock-Up Agreement”                       the lock-up agreement between, inter alia, KCA
                                               Deutag Alpha II Limited, KCA Deutag UK
                                               Finance PLC and the Original Participating
                                               Creditors, dated 31 July 2020;

     “Major Shareholder”                       each Shareholder who, together with their
                                               Affiliates, holds five per cent. or more of the A
                                               Ordinary Shares in the Company;

     “Major Shareholder Majority”              the holders of a majority of the A Ordinary Shares
                                               which are held by the Major Shareholders;

     “Market Value”                            means with respect to a share, the closing sales
                                               price per share of the Company’s shares on any
                                               stock exchange on which the share is then listed or
                                               admitted to trading (or, if prior to a Listing, the
                                               price per share at which the shares will be offered
                                               in the Listing), or, if not then listed or admitted (or
                                               proposed to be listed or admitted) to trading on
                                               any such exchange, will mean the market value at
                                               the relevant time of shares, loan capital or other
                                               securities of the Company as if they were being
                                               subscribed for or acquired by a willing third party
                                               buyer on the basis of a bona fide arm’s length
                                               transaction (which, for the avoidance of doubt, in
                                               connection with an Exit which is not a Listing will
                                               be the per Ordinary Share price payable in that
                                               transaction);

     “New Entity”                              has the meaning given to it in Clause 5.9;

     “Original Participating Creditors ”       those persons listed in Schedule 2 to the Lock-Up
                                               Agreement;

     “Permitted Transferee”                    any Warrantholder or any             Affiliate   of a
                                               Warrantholder;

     “Proceedings”                             has the meaning given to it in Clause 17.1;



                                           3

                                                                                                1486
 20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                      (Explanatory Statement) Pg 1488 of 1648


       “Register”                                    has the meaning given to it in Schedule 3;

       “Shareholders”                                the holders of shares issued in the capital of the
                                                     Company from time to time;

       “Warrantholder”                               in relation to a Warrant, the person whose name
                                                     appears in the Register as the holder of the
                                                     Warrant;

       “Warrants”                                    the warrants of the Company constituted by this
                                                     Instrument and all rights conferred by them;

       “Warrantholders’ Resolution”                  a written resolution of the Warrantholders holdin g
                                                     Warrants entitling them to subscribe for not less
                                                     than 50 per cent. of the Warrant Shares ;

       “Warrant Shares”                              up to 1,111,111 A Ordinary Shares in the share
                                                     capital of the Company issued pursuant to the
                                                     Warrants (subject to adjustment in accordance
                                                     with Schedule 2).

1.2   In this Instrument:

      (a)     a company is a “subsidiary” of another company, its “holding company”, if that other
              company: (i) holds a majority of the voting rights in it; or (ii) is a member of it and has the
              right to appoint or remove a majority of its board of directors; or (iii) is a member of it
              and controls alone, pursuant to an agreement with other members, a majority of the voting
              rights in it; or if it is a subsidiary of a company that is itself a subsidiary of that other
              company. A company is a “wholly-owned subsidiary” of another company if it has no
              members except that other and that other's wholly-owned subsidiaries or persons acting on
              behalf of that other or its wholly-owned subsidiaries and references to “subsidiary” and
              “holding company” shall be construed accordingly;

      (b)     references to a “person” include an individual, body corporate (wherever incorporated),
              unincorporated association, trust or partnership (whether or not having separate legal
              personality), government, state or agency of a state, or two or more of the foregoing;

      (c)     references to a “party” or “parties” mean a party to or the parties to this Instrument;

      (d)     references to “$” or “USD” are to US Dollars, the lawful currency of the United States of
              America;

      (e)     the singular includes the plural and vice versa and any gender includes any other gender;

      (f)     references to a “Clause” or “Schedule” to this Instrument are to a clause of or schedule to
              this Instrument, and references to this Instrument include the schedules;

      (g)     the headings in this Instrument do not affect its construction or interpretation;

      (h)     references to a statute or a statutory provision include references to such statute or
              statutory provision as amended or re-enacted whether before or after the date of this
              Instrument and include all subordinate legislation made under the relevant statute whether
              before or after the date of this Instrument save where that amendment, re -enactment or
              subordinate legislation is made after the date of this Instrument and would extend or
              increase the liability of any party under this Instrument;




                                                 4

                                                                                                    1487
    20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                         (Explanatory Statement) Pg 1489 of 1648


         (i)     references to any times of the day are to that time in London, England and references to a
                 day are to a period of 24 hours running from midnight to midnight.

         (j)     a reference to a document is a reference to that document as amended or modified from
                 time to time in writing by the mutual consent of the Company and the Warrantholders;
                 and

         (k)     references to “writing” or “written” will be deemed to include any modes of reproducing
                 words in a legible or non-transitory form including by way of electronic communications .

2        CONSTITUTION

Constitution of Warrants

2.1      This Instrument constitutes the Warrants and the Company has the power and authority to issue
         the Warrants.

2.2      The number of Warrants to be is sued under this Instrument is 1,111,111 Warrants.

2.3      The Company shall issue such number of Warrants to the Warrantholders as are set out opposite
         their respective names in Schedule 1 of this Instrument in each case, on the date of this Instrumen t
         immediately after its execution.

2.4      Each Warrantholder may elect for the Warrants set out opposite their respective names in
         Schedule 1 to be issued to an Affiliate or any other Warrantholder.

2.5      The Warrants will rank pari passu amongst themselves in all respects and without discrimination
         or preference.

Form of Warrants

2.6      No certificates will be issued for the Warrants.

Instrument to be binding

2.7      The Warrants are issued subject to the Articles and otherwise on the terms of this Instrument
         which are binding upon the Company and the Warrantholders and all persons claiming through o r
         under either the Company or the Warrantholders.

Duration

2.8      This Instrument will cease to have effect when all the Warrants have been exercised or have
         lapsed in accordance with the terms of this Instrument.

3        EXERCIS E OF WARRANTS

Timing

3.1      The Warrants shall be exercised automatically immediately prior to and conditional upon an Exit,
         provided that the Exercise Price is less than the Market Value of one Ordinary Share immediately
         following such exercise (an “Exercise”).

Price

3.2      The price payable on exercise of the Warrants (the “Exercise Price”) shall be as follows:




                                                    5

                                                                                                     1488
    20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                        (Explanatory Statement) Pg 1490 of 1648



              Year in which completion of the            Exercise Price per Warrant Share
                 relevant Exit must occur

                           2021                                         $171.61

                           2022                                         $181.24

                           2023                                         $190.88

Lapse

3.3     Any Warrants which have not been exercised immediately prior to an Exit will lapse on the earlier
        of:

        (a)      an Exit; and

        (b)      31 December 2023.

3.4     Immediately following the Exercise of the Warrants, the Company will issue the Warrant Shares
        to each Warrantholder pro rata to the proportion of the Warrants held by each Warrantholder, an d
        each Warrantholder hereby:

        (a)      if the Exit is not a Listing, directs that the purchaser of its A Ordinary Shares, or the
                 Company in the event that the Exit falls under limbs (iii) or (iv) of the definition, deduct
                 the amount of that Warrantholder’s aggregate Exercise Price from its proceeds and pay
                 such an amount to the Company for and on behalf of that Warrantholder in full and final
                 satisfaction of the Warrantholder’s obligation to pay the Exercise Price; or

        (b)      if the Exit is a Listing, undertakes to either pay the Exercise Price to the Company in cash,
                 or sell down such proportion of its A Ordinary Shares to satisfy the payment of the
                 Exercise Price to the Company.

4       ISSUE OF SHARES UPON EXERCIS E

Allotment and Issue

4.1     A Ordinary Shares issued pursuant to the exercise of Warrants will be allotted immediately prior
        to, or otherwise so as to enable the Warrantholder to fully participate in, the Exit.

4.2     On the date prescribed in Clause 4.1 the Company will:

        (a)      allot and issue to the Warrantholders (the “Allottee(s)”) the A Ordinary Shares to which
                 the Warrantholder is entitled;

        (b)      enter the Allottee(s) name in the register of members of the Company as the holder of the
                 A Ordinary Shares issued to the Allottee(s),

        subject to the provisions of the Articles and to compliance with any applicable law, regulatory
        requirement, judgment, order or decree.

Power of Attorney

4.3     Each Warrantholder hereby appoints any director of the Company from time to time (each an
        “Attorney” and together the “Attorneys”) jointly and severally to be its attorney, failing which,
        its agent, and with its full authority and on its behalf and in its name or otherwise to:




                                                   6

                                                                                                     1489
    20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                        (Explanatory Statement) Pg 1491 of 1648


        (a)     take any actions to restructure one or more group members prior to an Exit, including,
                without limitation, converting the A Ordinary Shares into a different class of shares or
                exchanging the A Ordinary Shares for shares in another entity, including by amending th e
                terms of the Warrants, passing resolutions of the Warrantholders, exchanging the
                Warrants for Warrants in a new company interposed for the purposes of the Exit and
                signing and delivering all such deeds and documents as may be required to effect the
                same;

        (b)     signing transfer instruments, powers of attorney, notices, letters and certificates in order to
                transfer and sell any Warrant Shares (in each case in such manner and on such terms as
                any Attorney in his absolute and unfettered discretion considers desirable but provided
                that the Warrantholders shall not be required to make or give any representations,
                warranties, covenants or indemnities or be responsible for any costs, in addition to those
                that he would be required to make or give or for which he would be responsible if he were
                a Dragged Shareholder (as defined in the Articles);

        (c)     if the Exit is a Listing, enter into any lock-up agreement; and

        (d)     receive any notices of, and attend and vote at, all meetings and sign all resolutions and
                consents of the Shareholders (or any class of them) of the Company in respect of the
                Warrants.

Rights attaching to Warrant Shares

4.4     The A Ordinary Shares allotted pursuant to the exercise of the Warrants will:

        (a)     be allotted and issued fully paid;

        (b)     not carry any right to vote;

        (c)     be subject to and benefit from all of the rights and obligations relating to the A Ordinary
                Shares under the Articles;

        (d)     rank pari passu in all respects with the fully paid A Ordinary Shares then in issue; and

        (e)     be entitled to receive any dividend or other distribution which has previously been
                announced or declared in respect of any A Ordinary Shares provided that the date by
                which the holder of A Ordinary Shares must be registered to participate in such dividend
                or other distribution is on or after the date of the valid Exercise.

Rounding

4.5     If the number of A Ordinary Shares falling to be allotted to a Warrantholder (or at its direction) on
        an exercise of Warrants would otherwise require a fraction of an A Ordinary Share to be allotted,
        the number of A Ordinary Shares to be so allotted will be rounded down to the nearest whole
        number of A Ordinary Shares.

Cancellation of warrants

4.6     Warrants which have been exercised in full will be deemed to be cancelled upon exercise.

5       RESTRICTIONS AND OBLIGATIONS OF THE COMPANY

Undertakings

5.1     For so long as any Warrants remain unexercised, the Company will comply with the undertakings
        in this Clause 5.


                                                     7

                                                                                                      1490
  20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                       (Explanatory Statement) Pg 1492 of 1648


Share Capital

5.2     The Company will be able to issue such number of A Ordinary Shares as would enable the
        Warrant Shares to be issued to the Warrantholders in full and will ensure that the Directors have
        all necessary authorisations to allow them to allot the Warrant Shares at any time to the
        Warrantholders free of any pre-emption rights or other third party rights.

Notifications

5.3     The Company will use its reasonable endeavours to notify Warrantholders of any Exit at least
        three (3) Business Days prior to completion of the relevant Exit.

Adjustment Event

5.4     If there is an Adjustment Event at any time when any of the Warrants are outstanding the
        provisions of Schedule 2 will apply.

5.5     For the purposes of this Instrument an “Adjustment Event” means:

        (a)     any allotment or issue of Shares by way of capitalisation of profits or reserves; or

        (b)     any cancellation, purchase or redemption of Shares, or any reduction or repayment of
                Shares, by the Company;

        (c)     any split, sub-division, consolidation or redesignation of Shares ; or

        (d)     any sale of part of the Company or its group which does not constitute an Exit .

Tag Along Rights

5.6     Provided that the Exercise Price is less than the Market Value, the Company will procure that any
        person who makes an offer of the type described in article [●] (Tag Along Rights) of the Articles
        at the same time makes an offer to each of the Warrantholders to purchase all of their Warrants o n
        terms substantially similar (but no less favourable) to those offered to the holders of A Ordinary
        Shares.

5.7     The consideration for each such Warrant will be equal to the consideration per Ordinary Share
        offered to the holders of the A Ordinary Shares who accept the Proposed Tag-Along Transfer (as
        defined in the Articles) multiplied by the number of Warrants held, less an amount equal to the
        Exercise Price payable upon such exercise.

5.8     The Company will not register any transfer of shares arising pursuant to such an offer unless each
        Warrantholder has been given the same opportunities as the holders of A Ordinary Shares to
        accept such offer.

New Holding Company

5.9     If the Company incorporates a new holding company in any jurisdiction or otherwise alters or
        restructures its corporate structure, the Company will procure that warrants of an eq uivalent
        proportion of the total issued share capital of the new holding company of the Company will be
        granted and issued to the Warrantholders by such company (the “New Entity”).

No Impairment

5.10    The Company will not, by amending its Articles or through any consolidation or reorganization
        seek to avoid, the observance or performance of any of the terms of this Instrument.



                                                   8

                                                                                                       1491
    20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                        (Explanatory Statement) Pg 1493 of 1648


Register

5.11    The Company will maintain the Register in accordance with the provisions of Schedule 3.

COBO Order

5.12    It is agreed between the parties that for the avoidance of doubt save where a consent has been
        obtained pursuant to the COBO Order and notwithstanding any other provision of this Instrumen t ,
        the maximu m number of holders of Warrants at any given time will be ten (10).

6       TRANSFER OF WARRANTS

The Warrants may be transferred in whole or in part in accordance with the provisions of Schedule 4.

7       RESOLUTIONS OF WARRANTHOLDERS

The provisions of Schedule 5 apply in relation to resolutions of Warrantholders.

8       JOINT HOLDERS

8.1     All notices, documents or other information will be delivered to the holder whose name is first in
        the Register in respect of such joint holding and delivery of notices, documents or other
        information to one joint holder is sufficient delivery to all joint holders. The Company will not be
        bound to register more than four persons as joint holders of any Warrant.

8.2     Anything to be agreed or specified in relation to any notice, document or other informat ion to be
        served on or sent or supplied to the joint holders may be agreed or specified by any one of the
        joint holders and the agreement or specification of the senior joint holder shall be accepted to the
        exclusion of the other joint holders and, for this purpose, seniority shall be determined by the
        order in which the names stand in the Register in respect of the joint holding.

9       WARRANTIES

        The Company warrants to the Warrantholders that:

        (a)     the Board has approved the execution of this Instrument, the issue of the Warrants and the
                allotment and issue of the Warrant Shares in accordance with the terms of this Instrumen t
                and, pursuant to that approval, the Board may allot and issue the Warrant Shares free fro m
                pre-emptive rights upon exercise of the Warrants; and

        (b)     other than pursuant to this Instrument and the issuance of up to 5% (as at the dat e o f t h is
                Instrument) of the fully diluted share capital of Company to members of management of
                the Company’s group, as at the date of this Instrument there is no agreement, arrangemen t
                or obligation requiring the creation, allotment or issue or grant to a person of the right
                (conditional or not) to require the allotment or issue of any shares in the Company
                (including without limitation any option or right of conversion).

10      MODIFICATION OF RIGHTS

10.1    The Company may (by deed poll expressed to be supplemental to this Instrument) from time to
        time amend this Instrument on terms previously sanctioned by a Warrantholders’ Resolution and
        Major Shareholder Majority.

10.2    The Company will endorse on this Instrument a memorandum of execution of any deed poll
        supplemental to this Instrument.




                                                   9

                                                                                                      1492
 20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                        (Explanatory Statement) Pg 1494 of 1648


11     DISPUTES

11.1   In the event of any dispute arising between the Warrantholders and the Company in relation to t h e
       Warrants which is not resolved within ten (10) Business Days of written notice of such dispute
       being given by the Warrantholders (any such notice to be sanctioned by a Consent) or the
       Company to the other, then the dispute will be referred by either the Company or the
       Warrantholders for determination to an Expert on the following basis:

       (a)       the Expert’s costs will be borne as the Expert will determine;

       (b)       the Expert will be deemed to act as an expert and not an arbitrator;

       (c)       the determination of the Expert will, in the absence of manifest error, be final and binding
                 on all concerned; and

       (d)       the Expert will be given by the Company and the Warrantholders all such information and
                 other assistance as he may reasonably require in order to make his determination.

12     THIRD PARTY RIGHTS

       Other than each of the Warrantholders, a person who is not a party to this Instrument has n o rig h t
       under the Contract (Rights of Third Parties) Act 1999 or otherwise to enforce any term of this
       Instrument.

13     NOTICES

Mode of Service

13.1   Any notice or other communication given under or in connection with the matters contemplated
       by this Instrument will be in writing and in the English language and will be served by delivering
       it to the person due to receive it at the address set out below:

       (a)       in the case of the Company, to (i) the registered office of the Company set out in the
                 recitals to this Instrument for the attention of the directors with a copy (which shall not
                 constitute notice) to Neil Devaney and Simon Lyell at Weil, Gotshal & Manges (London)
                 LLP of 110 Fetter Lane, EC4A 1AY, or (ii) via email to: Tony.Byrne@kcadeutag.com
                 with a copy (which shall not constitute notice) to: Neil.Devaney@weil.com and
                 Simon.Lyell@weil.co m;

       (b)       in the case of the Warrantholders, to (i) the address set out in Schedule 1 to this
                 Instrument, with a copy (which shall not constitute notice) to Sean Lacey of Kirkland &
                 Ellis (International) LLP at 30 St Mary Axe, London EC3A 8AF or (ii) via email to the
                 email address set out in Schedule 1 to this Instrument, with a copy (which shall not
                 constitute notice) to: Sean.Lacey@kirkland.com; and

       (c)       in the case of any other Warrantholder, to the address of the Warrantholder sho wn in t h e
                 Register or, if no address is shown in the Register, to the address of its last known place of
                 business or residence,

       and will be deemed to have been delivered in accordance with Clause 13.2.

Deemed Service

13.2   Any notice or other communication so addressed will be deemed to have been received:

       (a)       if personally delivered, at the time of delivery;



                                                    10

                                                                                                      1493
 20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                        (Explanatory Statement) Pg 1495 of 1648


        (b)     if sent by pre-paid first class post, recorded delivery or registered post, two (2) Business
                Days after the date of posting to the relevant address;

        (c)     if sent by registered air mail, five (5) Business Days after the date of posting to the
                relevant address;

        (d)     if served, sent or supplied by email, at the time it was sent and it shall be sufficient to
                show that such notice, document or other information was properly addressed,

        provided that if, under Clauses 13.2(a) and (d) any notice, document or other information would
        be deemed to have been served or delivered after 5.00 pm on a Business Day and before 9.00 am
        on the next Business Day, such notice, document or other information shall be deemed to have
        been served or delivered at 9.00 am on the second of such Business Days.

Service of process

13.3    Without prejudice to any other method of service permitted by law, eac h party irrevocably and
        unconditionally agrees to accept service of any proceedings commenced in accordance with
        Clause 17 if delivered in accordance with this Clause 13.

Successors

13.4    Any person who becomes entitled to any Warrant (whether by operation of law, transfer or
        otherwise) will be bound by every notice given in respect of that Warrant before its name and
        address is entered on the Register.

14      SEVERANCE

        If any provision or part-provision of this Instrument is or becomes invalid, illegal or
        unenforceable, it shall be deemed modified to the minimum extent necessary to make it valid,
        legal and enforceable. If such modification is not possible, the relevant provision or part -provision
        shall be deemed deleted. Any modification to or deletion of a provision or part -provision under
        this Clause 14 shall not affect the validity and enforceability of the rest of this Instrument.

15      COUNTERPARTS

        This Instrument may be executed in any number of counterparts and this has the same effect as if
        the signature on the counterparts were on a single copy of the Instrument.

16      GOVERNING LAW

16.1    This Instrument and all matters (including, without limitation, any contractual or non -contractual
        obligation) arising from or connected with it are governed by, and will be construed in accordance
        with, English law.

17      JURISDICTION

17.1    The Company irrevocably agrees that the courts of England have exclusive jurisdiction to decide
        and to settle any dispute or claim arising out of, or in connection with, this Instrument
        (“Proceedings”).

17.2    The Company agrees that the courts of England are the most appropriate and convenient courts t o
        settle Proceedings and accordingly no Warrantholder will argue to the contrary.

THIS INSTRUMENT IS EXECUTED AND DELIVERED AS A DEED ON THE DATE SHOWN
ON THE FRONT OF THIS INSTRUMENT



                                                   11

                                                                                                     1494
 20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32       Exhibit D
                  (Explanatory Statement) Pg 1496 of 1648



EXECUTED AND DELIVERED AS A DEED BY
KELLY TOPCO LIMITED
ACTING BY:
                                          ) …………………………………………
                                          ) Director
                                          )
                                          )

                                          Witness signature    …………..............

                                          Witness name         …………..............

                                          Witness profession   …………..............

                                          Witness address:     …………..............


EXECUTED AND DELIVERED AS A DEED BY
[WARRANTHOLDERS]
ACTING BY:
                                          ) …………………………………………
                                          ) Director
                                          )
                                          )

                                          Witness signature    …………..............

                                          Witness name         …………..............

                                          Witness profession   …………..............

                                          Witness address:     …………..............




                                   12

                                                                            1495
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                 (Explanatory Statement) Pg 1497 of 1648




                                  13

                                                                     1496
        20-12433-scc    Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                          (Explanatory Statement) Pg 1498 of 1648


                                            SCHEDULE 1

                                      THE WARRANTHOLDERS


             Name, address, email address                                        Number of Warrants



[●]                                                                [●]

[●]                                                                [●]

[●]                                                                [●]

[●]                                                                [●]

TOTAL                                                              1,111,111




                       14

                                                                                                      1497
    20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                        (Explanatory Statement) Pg 1499 of 1648


                                              SCHEDULE 2
                ADJUSTMENTS TO WARRANT SHARES AND EXERCIS E PRICE



1       If there is an Adjustment Event of the type described in Clause 5.5 other than Clause 5.5(d) whilst
        any of the Warrants are outstanding, the number of A Ordinary Shares to be, or capable of being,
        subscribed on any subsequent exercise of the Warrants and the Exercise Price will be adjusted in
        such manner as the Company’s auditors shall certify to be necessary in order that, after such
        adjustment:

        (a)      the total number of A Ordinary Shares to be, or capable of being, subscribed on an
                 Exercise will carry the same entitlement (expressed as a percentage of the total
                 entitlement conferred by all the A Ordinary Shares) to participate in the profits and asset s
                 of the Company, as would the total number of A Ordinary Shares which could have been
                 subscribed pursuant to the Exercise had there been no such adjustment and no such ev en t
                 giving rise to such adjustment;

        (b)      the aggregate Exercise Price payable in order to subscribe for all the A Ordinary Shares
                 will be as nearly as possible the same as it was prior to such adjustment; and

        (c)      no fraction of a Warrant Share will be issued and therefore, in calculating the aggregate
                 entitlement to additional Warrant Shares under paragraph 1, any entitlement to a fraction
                 of a Warrant Share shall be rounded down to the nearest whole Warrant Share.

2       The Company will notify each Warrantholder in writing, following the occurrence of any such
        Adjustment Event, as soon as reasonably practicable and in any event no later than 15 Business
        Days after such an Adjustment Event has occurred and confirm any required updates to the
        Register to reflect the same.

3       If there is an Adjustment Event of the type described in Clause 5.5(d) whilst any of the Warrants
        are outstanding, the relevant recovery thresholds set out below shall be reduced by an amount
        equal to any amount of Return received by the Shareholders and the Exercise Price shall be
        reduced accordingly (us ing the same calculation as was us ed for calculating the original Exercise
        Price from the recovery thresholds set out in the table below):

           Year in which completion of the relevant             Recovery threshold for Warrants
                       Exit must occur

                              2021                                         $2,216,000,000

                              2022                                         $2,312,400,000

                              2023                                         $2,408,800,000



For the purposes of this Schedule, “Return” means the aggregate return received by the Shareholders in
respect of the A Ordinary Shares, loan notes or securities issued by any other subsidiary or holding
company of Topco (“Securities”) and all returns on Securities, dividends on Securities, redemptions of
Securities by the Original Participating Creditors , repayment of loans (but not the interest thereon),
proceeds of sale or realised value on a refinancing, prior to an Exit or otherwise, which results in a
distribution of proceeds or other securities after deduction of all reasonable fees, costs and expenses (but
for the avoidance of doubt prior to the effect of any tax) properly incurred by the Shareholder and their
Affiliates, PROVIDED THAT there shall be no double-counting of Return if proceeds are received in
respect      of      the     sale      or       transfer     of        shares     more       than     once.



                                                   15

                                                                                                     1498
    20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                        (Explanatory Statement) Pg 1500 of 1648




                                             SCHEDULE 3
                                            THE REGISTER

1       An accurate register of entitlement to the Warrants (the “Register”) will be kept by the
        Company’s registrar, Crestbridge Limited of 47 Esplanade, St Helier, Jersey JE1 0BD, in which
        the Company will enter:

        (a)     the names and addresses of the persons for the time being entitled to be registered as t h e
                holders of the Warrants;

        (b)     the number of Warrants held by every registered holder and the date of issue of the
                Warrants; and

        (c)     the date on which the name of every registered holder is entered in the Register in respect
                of the Warrants in his name.

2       Any change of name or address on the part of a Warran tholder will forthwith be immediately
        notified to the Company by the Warrantholder which will cause the Register to be altered
        accordingly.

3       Any Warrantholder and any person authorised by any Warrantholder may at all reasonable times
        during office hours inspect the Register or request that the Company provides it with copies of or
        extracts from the Register or any part of it.

4       The Company shall recognise the registered Warrantholder as the absolute owner of the Warran t s
        registered in his name and shall not be bound to take notice or see to the execution of any
        equitable interest or trust, whether express, implied or constructive, to which any Warrants may be
        subject. The Company may accept the receipt of the registered holder for the time being of any
        Warrants as a good discharge to the Company notwithstanding any notice it may have whether
        express or otherwise of the right, title, interest, claim of any person to or in the Warrants. No
        notice of any trust, express, implied or constructive shall (except as provided by statute or as
        required by order of a court of competent jurisdiction) be entered in the Register in respect of any
        Warrants.

5       Every Warrantholder will be recognised by the Company as entitled to its Warrants free from any
        equity, set-off or cross-claim on the part of the Company against the original or any intermediate
        holder of Warrants.




                                                  16

                                                                                                   1499
    20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                        (Explanatory Statement) Pg 1501 of 1648


                                            SCHEDULE 4
                                        PART 1: TRANSFERS
1       Transfers

        (a)    Subject to the terms and conditions of this Instrument and compliance with all applicable
               securities and regulatory laws, rules and consents (including, but not limited to, any
               limitation on the number of Warrant holders pursuant to the COBO Order) the Warrants
               may be transferred, in whole or in part, in accordance with this Schedule 4.

        (b)    The Warrants may be transferred to:

               (i)      any Permitted Transferee, provided that the Warrants must be transferred back t o
                        the original transferor or another Permitted Transferee thereof at such time such
                        transferee ceases to be a Permitted Transferee; or

               (ii)     to any other person, provided that prior consent of a Major Shareholder Majo rit y
                        has been obtained.

        (c)    Every transfer of a Warrant will be made by an instrument of tran sfer in the form set out
               in part 2 of this Schedule 4 or in any other form which may be approved by the Directors.

        (d)    The instrument of transfer of a Warrant will be executed by or on behalf of the transferor
               and on behalf of the transferee. The transferor will be deemed to remain the holder of the
               Warrant until the name of the transferee is entered in the Register in respect of the
               Warrant being transferred.

        (e)    The Directors may decline to recognise any instrument of transfer of a Warrant : (i) if such
               transfer would cause any limitation on the number of Warrant holders pursuant to the
               COBO Order to be breached; and (ii) unless the instrument is deposited at the registered
               office of the Company and in the event that such transfer is not in accordance with the
               terms of this Instrument.

        (f)    No fee will be charged for any registration of a transfer of a Wa rrant or for the
               registration of any other documents which in the opinion of the Directors require
               registration.

        (g)    The registration of a transfer will be conclusive evidence of the approval by the Direct o rs
               of such a transfer.




                                                 17

                                                                                                   1500
  20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                          Exhibit D
                         (Explanatory Statement) Pg 1502 of 1648



                                     PART 2: FORM OF TRANSFER

To:
The Directors
Kelly Topco Limited
47 Esplanade
St Helier
Jersey JE1 0BD
Channel Islands

Dear Sirs

Instrument entered into by way of deed relating to the warrants to subscribe for certain A Ordinary
Shares in the capital of Kelly Topco Limited dated                     2020 (the “Instrument”)

We hereby give notice that we have today in accordance with paragraph 1 of Schedule 4 of the Instru men t
transferred Warrants to subscribe for [ ] A Ordinary Shares issued pursuant to the Instrument to [name of
transferee] (the “Transferee”).

The Transferee hereby appoints any director of the Company from time to time (each an “Attorney” and
together the “Attorneys”) jointly and severally to be its attorney, failing which, its agent, and with its full
authority and on its behalf and in its name or otherwise to:

(A)     take any actions to restructure one or more group members prior to an Exit, including, without
        limitation, converting the A Ordinary Shares into a different class of shares or exchanging the A
        Ordinary Shares for shares in another entity, including by amending the terms of the Warrants,
        passing resolutions of the Warrantholders, exchanging the Warrants for Warrants in a new
        company interposed for the purposes of the Exit and signing and delivering all such deeds and
        documents as may be required to effect the same;

(B)     signing transfer instruments, powers of attorney, notices, letters and certificates in order to transfer
        and sell any Warrant Shares (in each case in such manner and on such terms as any Attorney in his
        absolute and unfettered discretion considers desirable but provided that the Warranthold ers s h all
        not be required to make or give any representations, warranties, covenants or indemnities or be
        responsible for any costs, in addition to those that he would be required to make or give or for
        which he would be responsible if he were a Dragged Sharehold er (as defined in the Articles);

(C)     if the Exit is a Listing, enter into any lock-up agreement; and

(D)     receive any notices of, and attend and vote at, all meetings and sign all resolutions and consents of
        the Shareholders (or any class of them) of the Company in respect of the Warrants.

Yours faithfully



for and on behalf of

[NAME OF WARRANTHOLDER]



EXCEUTED and DELIVERED as a DEED

[NAME OF TRANSFEREE]



                                                   18

                                                                                                      1501
    20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                           (Explanatory Statement) Pg 1503 of 1648


                                                SCHEDULE 5
                 PROVISIONS AS TO RESOLUTIONS OF WARRANTHOLDERS



1       POWERS OF RESOLUTIONS OF WARRANTHOLDERS

        (a)     A Warrantholders’ Resolution will in addition to all other powers (but without prejudice
                to any powers conferred on any other person by this Instrument) have the following
                powers:

                (i)        power to sanction any compromise or arrangement proposed to be made between
                           the Company and the Warrantholders or any of them;

                (ii)       power to sanction any proposal by the Company for the modification, abrogation,
                           variation or compromise of, or arrangement in respect of, the rights of the
                           Warrantholders against the Company whether such rights will arise under this
                           Instrument or otherwise;

                (iii)      power to sanction any proposal by the Company for the exchange or substitutio n
                           for the Warrants of, or the conversion of the Warrants into, shares, stock, bo n d s ,
                           debentures, debenture stock or other obligations or securities of the Company, o r
                           any other body corporate formed or to be formed;

                (i v)      power to assent to any modification of the provisions contained in this
                           Instrument which will be proposed by the Company;

                (v)        power to authorise any person to concur in and execute all such documents and
                           do all such acts and things as may be necessary to carry out and give effect to a ny
                           Warrantholders’ Resolution;

                (vi)       power to discharge or exonerate any person from any liability in respect of any
                           act or omission for which such person may have become responsible under this
                           Instrument;

                (vii)      power to give any authority, direction or sanction which under the provisions of
                           this Instrument is required to be given by Warrantholders’ Resolution; and

                (viii)     power to appoint any person (whether a Warrantholder or not) as an agent or t o a
                           committee or committees to represent the interests of the Warrantholders an d to
                           confer upon such agent or committee any powers or discretions which the
                           Warrantholders could themselves exercise by Warrantholders’ Resolution.

2       WARRANTHOLDERS’ RESOLUTIONS BINDING ON WARRANTHOLDERS

        A Warrantholders’ Resolution will be binding upon all the Warrantholders, whether or not they
        voted in favour of the resolution, and each of the Warrantholders will be bound to give effect to
        the Warrantholders’ Resolution. The passing of any Warrantholders’ Resolution will be
        conclusive evidence that the circumstances of such resolution justified the passing of it.




                                                    19

                                                                                                        1502
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                 (Explanatory Statement) Pg 1504 of 1648



                               APPENDIX 7

         INSTRUCTIONS AND GUIDANCE FOR SCHEME CREDITORS




                                   212
                                                                     1503
      20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                 Exhibit D
                                (Explanatory Statement) Pg 1505 of 1648




                      INSTRUCTIONS AND GUIDANCE FOR SCHEME CREDITORS

This Appendix 7 sets out instructions and guidance for voting at the Scheme Meeting and certain additional
matters, including the distribution of Scheme Consideration.

Capitalised terms used in these instructions but not defined in it have the same meaning as given to them in
the explanatory statement relating to the Scheme (the Explanatory Statement), subject to any amendments
or modifications made by the Court.

All Scheme Creditors are requested to read:

(1)      the details about the Scheme Meeting in paragraph 1 of this Appendix;

(2)      the guidance on voting procedures at the Scheme Meeting in paragraphs 3 and 4 of this
         Appendix;

(3)      the information about the role of the Information Agent in paragraph 5 of this Appendix;

(4)      the guidance on attending the Scheme Meeting in paragraph 6 of this Appendix;

(5)      the guidance on transfers and assignments after the Record Time in paragraph 7 of this
         Appendix; and

(6)      the guidance on the distribution of Scheme Consideration in paragraph 8 of this Appendix.

Scheme Creditors who are Existing Noteholders are requested to also read paragraph 2 of this
Appendix. If you are unsure whether you are an Existing Noteholder, please read paragraph 2 below.

As explained in section 6 of this Appendix, the Scheme Meeting will be a virtual meeting and therefore
references in these instructions to attending the meeting and/or attending in person should be read as the context
requires.

--------------------------------------------------------------------------------------------------------------------------------

1.       SCHEME MEETING

(a)      Before the Scheme can become effective and binding on the Company and the Scheme Creditors, a
         resolution to approve it must be passed by the requisite majorities of the Scheme Creditors required
         by section 899 of the Companies Act. The requisite majorities are a majority in number representing
         at least 75% in value of the Scheme Creditors who, being so entitled, are present in person, by a duly
         authorised representative if a corporation, or by proxy, and vote at the Scheme Meeting. The Scheme
         Meeting has been ordered by the Court to be summoned to take place by way of video conference on
         30 October 2020 at 10:30 am (London time).

(b)      Formal notice of the Scheme Meeting is set out in Appendix 10 (Notice of Scheme Meeting) to this
         Explanatory Statement and such notice has been sent on behalf of the Company to the Scheme
         Creditors.

(c)      If the requisite majorities of the Scheme Creditors do not approve the Scheme at the Scheme Meeting,
         then the Group will not be able to implement the Restructuring.

(d)      The Scheme Creditors for the purposes of voting on the Scheme at the Scheme Meeting are the
         Existing Noteholders and the Lender Scheme Creditors. To avoid double counting in respect of the
         Scheme Claims, the Existing Trustee has confirmed that it will not exercise any voting rights to which

0101521-0000029 UKO3: 2001038729.10                              1
                                                                                                                     1504
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1506 of 1648



        it may be entitled as a Scheme Creditor. It is customary that the Existing Depositary and Existing
        Custodian do not vote on the Scheme. The voting procedure for Existing Notes held through DTC (i.e.
        those Existing Noteholders with a DTC Book-Entry Interest) will be based on the Existing Custodian,
        in its capacity as nominee of DTC, in accordance with its usual procedures, appointing the DTC
        Participants as its sub-proxies under the Omnibus Proxy in respect of the principal amount of the
        Existing Notes shown on its records as being held by them as at the Principal Record Time, being 5:00
        p.m. (New York time) on 26 October 2020.

2.      OVERVIEW OF THE POSITION FOR SCHEME CREDITORS WHO ARE EXISTING
        NOTEHOLDERS

(a)     The Existing Custodian holds the Global Notes in DTC in relation to each of the Existing Notes.

(b)     Existing Noteholders either hold their Existing Notes via:

        (i)     DTC, either directly (a DTC Participant) or through an intermediary who is a DTC Participant;
                or

        (ii)    Euroclear or Clearstream (via certain DTC Participants who are holding Existing Notes for
                Euroclear or Clearstream, respectively), either directly (a Euroclear/Clearstream Account
                Holder) or through an intermediary who is a Euroclear/Clearstream Account Holder.

(c)     The following persons have interests in the Existing Notes:

        (i)     DTC Participants: You are a DTC Participant if you are recorded directly in the records of
                DTC as holding an interest in any Existing Notes in an account with DTC.

        (ii)    Intermediaries: You are an Intermediary if you hold an interest in Existing Notes on behalf
                of another person or other persons, and you do not hold that interest as an Account Holder.

        (iii)   Euroclear/Clearstream Account Holders: You are a Euroclear/Clearstream Account Holder
                if you are recorded directly in the records of Euroclear or Clearstream as holding an interest
                in the Existing Notes in an account with that Clearing System.

        (iv)    Account Holders: You are an Account Holder if you are either a DTC Participant or
                Euroclear/Clearstream Account Holder (i.e. the term Account Holders is used where a certain
                action or step is relevant to both a DTC Participant and a Euroclear/Clearstream Account
                Holder).

        (v)     Existing Noteholder: You are an Existing Noteholder if you have a beneficial interest in the
                Existing Notes held through and shown on, and transferred only through, records maintained
                in book entry form by a Clearing System at the Principal Record Time. For the avoidance of
                doubt, a person who is an Account Holder or Intermediary may also be an Existing Noteholder
                where they hold a beneficial interest in the Existing Notes.

        (vi)    Certain other persons, including the Existing Trustee, the Existing Depositary, the Existing
                Custodian and any other depositary for them.

(d)     Existing Noteholders, as the beneficial owners of and/or the persons with the ultimate economic
        interest in the Existing Notes, are Scheme Creditors.

(e)     The number of Existing Noteholders voting and the votes cast by them will be taken into account for
        both value and numerosity purposes in relation to the Scheme.



0101521-0000029 UKO3: 2001038729.10                   2
                                                                                                  1505
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1507 of 1648



(f)     Existing Noteholders are advised to check with the bank, securities broker, relevant DTC
        Participant, relevant Euroclear/Clearstream Account Holder or other intermediary through
        which they hold their existing notes whether such intermediary applies different deadlines for
        any of the events specified in relation to the Scheme.

(g)     The following diagram illustrates the relationship between certain persons with interests in the
        Existing Notes (with the column on the left applying to those Existing Noteholders with Existing Notes
        held via DTC (those with a DTC Book-Entry Interest) and that on the right applying to those Existing
        Noteholders with Existing Notes held via Euroclear or Clearstream (those with a
        Euroclear/Clearstream Book-Entry Interest)).




0101521-0000029 UKO3: 2001038729.10                   3
                                                                                                  1506
     20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                            (Explanatory Statement) Pg 1508 of 1648




                                                     Clearing System
                                          (DTC, with Cede & Co as nominee)
                          DTC is the holder of the global notes in relation to each of the Existing
                                                          Notes.




                                                        DTC Participants

                           DTC has a number of DTC Participants who have accounts with DTC.
                             Two of these DTC Participants hold Existing Notes on behalf of
                                              Euroclear and Clearstream.

                                                          OR

                                                                  Euroclear/Clearstream Account Holders
                    Intermediary                                 Euroclear and Clearstream have a number of
    (For example a bank or brokerage house which                 Euroclear/Clearstream Account Holders who
         does not have an account with DTC)                      have accounts with Euroclear or Clearstream

       There may be one or more Intermediaries
      between a DTC Participant and an Existing                                  Intermediary
                    Noteholder.                                  (For example a bank or brokerage house which
                                                                   does not have an account with Euroclear or
                                                                                  Clearstream)

                Existing Noteholder                                There may be one or more Intermediaries
   (The beneficial owner of and/or the owner of the                between a Euroclear/Clearstream Account
   ultimate economic interest in any of the Existing                  Holder and an Existing Noteholder.
                       Notes)
                                                                             Existing Noteholder
   Each Existing Noteholder will be entitled to give            (The beneficial owner of and/or the owner of the
     instructions for the appointment of a proxy to             ultimate economic interest in any of the Existing
   attend and vote at the Scheme Meeting (either the                                Notes)
     Chairperson or another person selected by the
    Existing Noteholder) or to attend and vote at the          Each Existing Noteholder will be entitled to give
               Scheme Meeting in person.                         instructions for the appointment of a proxy to
                                                               attend and vote at the Scheme Meeting (either the
                                                                 Chairperson or another person selected by the
                                                                Existing Noteholder) or to attend and vote at the
                                                                           Scheme Meeting in person.




0101521-0000029 UKO3: 2001038729.10                        4
                                                                                                        1507
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1509 of 1648



3.      VOTING

3.1     Scheme Meeting

(a)     Voting will take place at the Scheme Meeting by Scheme Creditors appearing in person, by a duly
        authorised representative or by proxy.

3.2     Voting Procedure

(a)     The voting procedures that a Scheme Creditor must follow are set out this section 3 (Voting). The
        procedure that must be followed will differ depending on the type of Scheme Creditor (for example,
        whether the Scheme Creditor is an Existing Noteholder or a Lender Scheme Creditor) and, in respect
        of Existing Noteholders, whether the Existing Notes are held (i) via Euroclear or Clearstream or (ii)
        via DTC.

(b)     There are three potentially applicable voting procedures. These are the voting procedures that apply
        to:

        (i)     Existing Noteholders with Existing Notes held via Euroclear or Clearstream (i.e. those with a
                Euroclear/Clearstream Book-Entry Interest);

        (ii)    Existing Noteholders with Existing Notes held via DTC (i.e. those with a DTC Book-Entry
                Interest); and

        (iii)   Lender Scheme Creditors.

3.3     Existing Noteholders with Existing Notes held via Euroclear or Clearstream

(a)     Each Scheme Creditor that is an Existing Noteholder with Existing Notes held via Euroclear or
        Clearstream should immediately contact its Euroclear/Clearstream Account Holder (through any
        Intermediaries, if appropriate) to ensure that a valid Account Holder Letter in respect of its Scheme
        Claim is delivered to and received by the Information Agent.

(b)     Each Existing Noteholder who wishes to vote at the Scheme Meeting must ensure that it or, if it is not
        a Euroclear/Clearstream Account Holder, its Euroclear/Clearstream Account Holder completes and
        submits to the Information Agent a valid Account Holder Letter in order to vote at the Scheme
        Meeting. For the purposes of voting, Account Holder Letters must be delivered to and received
        by the Information Agent before the Voting Instruction Deadline, being 5:00 pm (London time)
        on 28 October 2020.

(c)     A valid Account Holder Letter for the purposes of voting in respect of Existing Notes held via
        Euroclear or Clearstream means an Account Holder Letter which is signed by a Euroclear/Clearstream
        Account Holder (on its own behalf or on behalf of an Existing Noteholder) and in respect of which the
        following Parts of the Account Holder Letter have been completed:

        (i)     Part 1 (Administrative Information);

        (ii)    Part 2 (Existing Noteholder Scheme Claims (Euroclear/Clearstream)); and

        (iii)   Part 3 (Voting Instructions (Euroclear/Clearstream)).

        In order to receive Scheme Consideration, the other relevant Parts of the Account Holder Letter must
        be signed and completed (as applicable).




0101521-0000029 UKO3: 2001038729.10                    5
                                                                                                  1508
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1510 of 1648



(d)     Existing Notes must be blocked by no later than the Custody Instruction Deadline, being 5:00
        pm (New York time) on 26 October 2020 in accordance with the normal operating procedures
        imposed by Euroclear or Clearstream. Any Existing Notes so held and blocked in Euroclear or
        Clearstream for this purpose shall be released to the Euroclear/Clearstream Account Holder or
        Euroclear or Clearstream:

        (i)     if the Scheme is not approved at the Scheme Meeting, at the conclusion of the Scheme
                Meeting;

        (ii)    if the Scheme is approved at the Scheme Meeting but not sanctioned at the Sanction Hearing,
                at the conclusion of the Sanction Hearing;

        (iii)   if the Scheme is approved at the Scheme Meeting and sanctioned at the Sanction Hearing, but
                the Restructuring Effective Date does not occur on or before the Long Stop Date, on the Long
                Stop Date; or

        (iv)    if the Scheme is approved at the Scheme Meeting and sanctioned at the Sanction Hearing and
                the Restructuring Effective Date occurs on or before the Long Stop Date, on the Restructuring
                Effective Date (with such Existing Notes being cancelled in accordance with the Restructuring
                Implementation Deed).

(e)     The Information Agent will request that Euroclear or Clearstream (as applicable) confirms to its
        satisfaction that the relevant Existing Notes have been blocked with effect from or before the date of
        receipt by the Information Agent of an Account Holder Letter. In the event that Euroclear or
        Clearstream fails to do so, the Information Agent may reject that Account Holder Letter. In order to
        give the requested confirmation for the purpose of voting, Euroclear or Clearstream will need to have
        received the Custody Instructions no later than the Custody Instruction Deadline.

(f)     Failure to deliver a valid Account Holder Letter by or on behalf of an Existing Noteholder by
        the Voting Instruction Deadline will mean that the voting instructions contained in that Account
        Holder Letter will be disregarded for the purposes of voting at the Scheme Meeting and the
        relevant Existing Noteholder will not be entitled to vote at the Scheme Meeting. Failure to deliver
        a valid Account Holder Letter by or on behalf of an Existing Noteholder by the Voting
        Instruction Deadline will also mean that the relevant Existing Noteholder and/or their Nominee
        (as applicable) will not receive the Scheme Consideration on Restructuring Effective Date and
        will instead have to wait for the Scheme Consideration to be allocated to them in accordance
        with the terms of the Holding Period Trust Agreement.

(g)     If a person is in any doubt as to whether or not it is an Existing Noteholder, such person should contact
        the Information Agent.

3.4     Existing Noteholders with Existing Notes held via DTC

(a)     As a prerequisite to receiving the New Notes, all Existing Noteholders holding positions through DTC
        and outside Euroclear/Clearstream are strongly recommended to transfer their positions into an
        existing securities account with either Euroclear or Clearstream as soon as possible. This will greatly
        assist with settlement in respect of the New Notes.

(b)     If such transfer is not undertaken, each Scheme Creditor that is an Existing Noteholder with Existing
        Notes held via DTC (i.e. those Existing Noteholders with a DTC Book-Entry Interest) should
        immediately contact its DTC Participant (if applicable, or through any Intermediaries, if appropriate)
        to ensure that a valid Account Holder Letter in respect of its Scheme Claim is delivered to and received
        by the Information Agent.



0101521-0000029 UKO3: 2001038729.10                    6
                                                                                                     1509
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1511 of 1648



(c)     Each Existing Noteholder who wishes to vote at the Scheme Meeting must ensure that it or, if it is not
        a DTC Participant, its DTC Participant completes and submits to the Information Agent a valid
        Account Holder Letter in order to vote at the Scheme Meeting. For the purpose of voting, Account
        Holder Letters must be delivered to and received by the Information Agent before the Voting
        Instruction Deadline, being 5:00 pm (London time) on 28 October 2020.

(d)     A valid Account Holder Letter for the purposes of voting in respect of Existing Notes held through
        DTC means an Account Holder Letter which is signed by a DTC Participant (on its own behalf or on
        behalf of an Existing Noteholder), guaranteed by an Eligible Institution and in respect of which the
        following Parts of the Account Holder Letter have been completed:

        (i)     Part 1 (Administrative Information); and

        (ii)    Part 4 (Existing Noteholder Scheme Claims and Voting Instructions (DTC)) which includes
                the Sub-Proxy.

        In order to receive Scheme Consideration, the other relevant Parts of the Account Holder Letter must
        be signed and completed (as applicable) – see paragraph 8 below.

(e)     The voting procedures under this section assume that, in accordance with its usual procedures, the
        Existing Custodian appoints each of the DTC Participants through whom Existing Notes are held as
        its sub-proxies, in each case, under the Omnibus Proxy in respect of the principal amount of the
        Existing Notes shown on its records as being held by them (which is referred to as the Recorded
        Principal Amount) as at the Principal Record Time.

(f)     Only those DTC Participants shown in DTC’s records on the Principal Record Time as holding a
        Recorded Principal Amount will be entitled to vote in respect of the Scheme or to appoint sub-proxies
        to enable their votes and those of Existing Noteholders who hold their Existing Notes through DTC
        Participants to be cast in respect of the Scheme in relation to their Recorded Principal Amount.

(g)     If a voting instruction contained in a Part 4 of the Account Holder Letter (the Sub-Proxy) relates to
        less than all Existing Notes held through a DTC Participant with DTC, that DTC Participant must
        indicate in the Sub-Proxy the aggregate amount (in integral multiples of $1,000) of such Existing Notes
        to which such instruction relates. Otherwise, such Sub-Proxy will be deemed to relate to all such
        Existing Notes held through DTC.

(h)     By either delivering a Sub-Proxy, or instructing the DTC Participant through whom an Existing
        Noteholder holds Existing Notes to deliver a Sub-Proxy, that Existing Noteholder agrees that it will
        not sell or transfer any of the Existing Notes that are the subject of that Sub-Proxy until:

        (i)     if the Scheme is not approved at the Scheme Meeting, the conclusion of the Scheme Meeting;

        (ii)    if the Scheme is approved at the Scheme Meeting but not sanctioned at the Sanction Hearing,
                the conclusion of the Sanction Hearing;

        (iii)   if the Scheme is approved at the Scheme Meeting and sanctioned at the Sanction Hearing, but
                the Restructuring Effective Date does not occur before the Long Stop Date, the Long Stop
                Date; or

        (iv)    if the Scheme is approved at the Scheme Meeting and sanctioned at the Sanction Hearing and
                the Restructuring Effective Date occurs before the Long Stop Date, the Restructuring
                Effective Date (with such Existing Notes being cancelled in accordance with the Restructuring
                Implementation Deed).



0101521-0000029 UKO3: 2001038729.10                   7
                                                                                                   1510
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1512 of 1648



(i)     Failure to deliver a valid Account Holder Letter (including a Sub-Proxy) by or on behalf of an
        Existing Noteholder by the Voting Instruction Deadline will mean that the voting instructions
        contained in the Account Holder Letter will be disregarded for the purposes of voting at the
        Scheme Meeting and the relevant Existing Noteholder will not be entitled to vote at the Scheme
        Meeting.

(j)     If a person is in any doubt as to whether or not it is an Existing Noteholder, such person should contact
        the Information Agent.

3.5     Term Loan Lenders, Revolving Lenders and the Existing Overdraft Provider (the Lender
        Scheme Creditors)

(a)     For the avoidance of doubt, Lender Claim Forms should only be completed by lenders of record
        on the books of the relevant administrative agent. Creditors with a beneficial interest only
        cannot submit a Lender Claim Form themselves and are therefore recommended to contact their
        lender of record.

(b)     Each Lender Scheme Creditor must ensure that it completes and submits to the Information Agent a
        valid Lender Claim Form in order to vote at the Scheme Meeting. For the purpose of voting, Lender
        Claim Forms must be delivered to and received by the Information Agent before the Voting
        Instruction Deadline, being 5:00 pm (London time) on 28 October 2020.

(c)     A valid Lender Claim Form for the purposes of voting for each Lender Scheme Creditor means a
        Lender Claim Form which is signed by a Lender Scheme Creditor and in respect of which the
        following Parts of the Account Holder Letter have been completed:

        (i)     Part 1 (Administrative Information); and

        (ii)    Part 2 (Proxy Form) (if applicable).

        In order to receive Scheme Consideration, the other relevant Parts of the Lender Claim Form must be
        signed and completed (as applicable) – see paragraph 8 below.

3.6     All Scheme Creditors

(a)     Notwithstanding any other provision of this Explanatory Statement, the Chairperson will be entitled,
        at the sole discretion of the Chairperson, to permit a Scheme Creditor in respect of which a completed
        Account Holder Letter and/or Lender Claim Form has not been delivered prior to the Voting
        Instruction Deadline to vote at the Scheme Meeting if the Chairperson considers that the relevant
        Scheme Creditor has produced sufficient proof that it is a Scheme Creditor.

(b)     Each Scheme Creditor is recommended to appoint a proxy (either the Chairperson or someone
        else of its choice who would be willing to attend the Scheme Meeting) in any event, even if that
        Scheme Creditor intends to attend and vote in person or by a duly authorised representative, if
        a corporation, in case such Scheme Creditor is unable to do so for some reason. If a Scheme
        Creditor appoints a proxy and then decides to attend and vote at the Scheme Meeting in person
        or by a duly authorised representative, if a corporation, that Scheme Creditor will be entitled to
        do so.

(c)     Save as set out in paragraph 3.6(d) below, any Account Holder Letter and/or Lender Claim Form
        delivered to the Information Agent will be irrevocable.

(d)     An Account Holder Letter and/or Lender Claim Form which has been delivered to and received by the
        Information Agent prior to the Voting Instruction Deadline may be amended by a Scheme Creditor by
        delivering an updated Account Holder Letter and/or Lender Claim Form to the Information Agent at

0101521-0000029 UKO3: 2001038729.10                    8
                                                                                                     1511
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1513 of 1648



        any time prior to the Voting Instruction Deadline. If an updated Account Holder Letter and/or Lender
        Claim Form is received after the Voting Instruction Deadline, the Information Agent will decide (in
        its sole discretion) whether or not to accept such updated Account Holder Letter and/or Lender Claim
        Form.

4.      ASSESSMENT OF SCHEME CLAIMS FOR VOTING PURPOSES

(a)     The amount of the Scheme Claims of each Scheme Creditor which submits a valid Account Holder
        Letter and/or Lender Claim Form (as applicable) in respect of their Scheme Claims will be calculated
        as at the Record Time based on information confidentially provided to the Company by the
        Information Agent and/or an Existing Administrative Agent. This information will be used by the
        Chairperson to determine whether the Scheme is approved at the Scheme Meeting. Accordingly,
        Scheme Creditors do not need to take any action in respect of confirming the amount of their Scheme
        Claims other than providing the details requested in the Account Holder Letter (no confirmations are
        required in the Lender Claim Form). However, Scheme Creditors may be requested by the Company
        to assist with confirming the amount of their Scheme Claims.

(b)     The nominal amount of Scheme Claims for voting purposes for each Scheme Creditor will be all
        amounts owed by the Obligors to that Scheme Creditor (in its capacity as such) at the Record Time
        (including, for the avoidance of doubt, any accrued and unpaid interest (including any default interest)
        or commitment fees in accordance with the terms of the Credit Agreement and/or Existing Indentures
        (as applicable)) based on information provided to the Company, or the Information Agent on its behalf,
        by (i) the Existing Noteholders in their Account Holder Letter, or (ii), in relation to the Lender Scheme
        Creditors, the relevant Existing Administrative Agent, or will otherwise be based on the Company’s
        own books and records, information available to its financial and legal advisers and/or information
        provided to it.

(c)     Only those Scheme Creditors who (i) are Scheme Creditors at the Record Time and (ii) provide a
        validly completed and executed Account Holder Letter and/or Lender Claim Form (as applicable) to
        the Information Agent before the Voting Instruction Deadline are entitled to attend and vote at the
        Scheme Meeting in accordance with the procedures set out in more detail below.

(d)     The assessment of Scheme Claims for voting purposes shall be carried out by the Chairperson. The
        Chairperson may, for voting purposes only, reject a Scheme Claim in whole or in part if he/she
        considers that it does not constitute a fair and reasonable assessment of the relevant sums owed to the
        relevant Scheme Creditor by the relevant Obligor or if the relevant Scheme Creditor has not complied
        with the voting procedures described in this Explanatory Statement.

(e)     To the extent any amount owed under the Existing Overdraft Facilities are denominated in a currency
        other than U.S. dollars, that amount shall be converted into U.S. dollars using the HSBC Mid-Market
        Rate (or if the HSBC Mid-Market Rate is not accessible by the Company at the Existing Overdraft
        Record Time, the Bank of England Exchange Rate).

(f)     The Chairperson will report to the Court, at the Sanction Hearing (which it is anticipated will take
        place on 5 November 2020), his/her decision to reject Scheme Claims (if any), with details of those
        Scheme Claims and the reasons for rejection.

(g)     The admission and valuation of any Scheme Claim for voting purposes does not (in itself) constitute
        an admission of the existence or value of the Scheme Claim and will not bind the Company or the
        Scheme Creditor concerned.

5.      INFORMATION AGENT

(a)     The Information Agent has been appointed to facilitate communications with Scheme Creditors. The
        Information Agent’s remuneration and expenses, and all costs incurred by it on behalf of the Company,

0101521-0000029 UKO3: 2001038729.10                    9
                                                                                                     1512
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1514 of 1648



        will be met by the Company. The Information Agent is the agent of the Company and owes no duty
        to any Scheme Creditor, express or implied.

(b)     The Information Agent will use all reasonable endeavours to assist Scheme Creditors to complete their
        Account Holder Letters and/or Lender Claim Forms validly, should it receive any Account Holder
        Letters and/or Lender Claim Forms which are not validly completed. However, failure to deliver a
        valid Account Holder Letter and/or Lender Claim Form to the Information Agent in the manner and
        within the deadlines referred to therein will mean that the voting instructions contained in such
        Account Holder Letter and/or Lender Claim Form will be disregarded for the purposes of voting at the
        Scheme Meeting and the relevant Scheme Creditor will not be entitled to vote at the Scheme Meeting.

(c)     None of the Company, the Information Agent, the Holding Period Trustee, the Jersey Registrar or any
        other person will be responsible for any loss or liability incurred by a Scheme Creditor as a result of
        any determination by the Information Agent that an Account Holder Letter and/or Lender Claim Form
        contains an error or is incomplete, even if this is subsequently shown not to have been the case.

6.      ATTENDING THE SCHEME MEETING

(a)     The Scheme Meeting will take place at 10:30 am (London time) on 30 October 2020 by way of video
        conference.

(b)     If a Scheme Creditor wishes to attend the Scheme Meeting, and has indicated the same in its Account
        Holder Letter and/or Lender Claim Form (as applicable), it should produce evidence of corporate
        authority (in the case of a corporation) (for example, a valid power of attorney and/or board minutes)
        and evidence of personal identity (a passport or other equivalent identification) to the Information
        Agent via email (kcadeutag@lucid-is.com) no later than one hour before the scheduled time of the
        Scheme Meeting. The Scheme Creditor will then receive an email with the video conference details
        and password from the Information Agent.

(c)     Any proxy attending the Scheme Meeting on behalf of a Scheme Creditor should, prior to the Scheme
        Meeting, provide the Information Agent with supporting evidence of his/her appointment if the
        Account Holder and/or Scheme Creditor (as applicable) is a corporate person (i.e. evidence of such
        proxy's authority). Where that evidence is sufficient to ascertain the person in question is the appointed
        proxy, that Scheme Creditor’s proxy will be admitted to the Scheme Meeting (through receipt of an
        email with the video conference details and password). Similarly, where a natural person is appointed
        as proxy, that natural person will be required to provide evidence of his/her personal identity (a
        passport or other equivalent identification).

7.      TRANSFERS AND ASSIGNMENTS AFTER THE RECORD TIME

        Under the terms of the Scheme, the Company shall not be under any obligation to recognise any
        purported assignment or transfer of any Scheme Claims by a Scheme Creditor following the Record
        Time for the purposes of the Scheme or the Implementation Documents (including but not limited to
        determining the applicable allocation of Scheme Consideration). Notwithstanding the foregoing,
        where the Company has received from the relevant parties written notice of such purported assignment
        or transfer, the Company may in its absolute discretion, and subject to such evidence as it may
        reasonably require, agree to recognise such purported assignment or transfer, subject to the assignee
        or transferee agreeing to be bound by the terms of this Scheme and to be treated as having been a
        Scheme Creditor for the purposes of the Scheme.

8.      DISTRIBUTION OF SCHEME CONSIDERATION AND JERSEY NEWCO KYC

(a)     Scheme Creditors are advised to read in full the Restructuring Implementation Deed, the Holding
        Period Trust Agreement (which is attached at part 9 (Holding Period Trust Agreement) of schedule 2
        (Key Restructuring Documents) to the Restructuring Implementation Deed and appended to the

0101521-0000029 UKO3: 2001038729.10                    10
                                                                                                     1513
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1515 of 1648



        Explanatory Statement at Part 9 (Holding Period Trust Agreement) of Appendix 4 (Key Restructuring
        Documents)) and the summary of the Holding Period Trust Agreement in section 5 (Holding Period
        Trust Agreement) of Part 6 (Summary of the Key Restructuring Documents) of the Explanatory
        Statement.

(b)     In order to receive its Scheme Creditor Entitlements in accordance with the terms of the Restructuring
        Implementation Deed, each Scheme Creditor must:

        (i)     ensure that it submits a valid Account Holder Letter and/or Lender Claim Form to the
                Information Agent by the Voting Instruction Deadline (including making the confirmations in
                the Securities Confirmation Deed in Part 6 of the Account Holder Letter and Part 4 of the
                Lender Claim Form); and

        (ii)    submit the correct Jersey Newco KYC to the Jersey Registrar by the Voting Instruction
                Deadline (and the Information Agent must have received confirmation from the Jersey
                Registrar that all Jersey Newco KYC has to its been completed to its satisfaction in respect of
                such Scheme Creditor (or its Nominee, if applicable) no later than five Business Days before
                the Restructuring Effective Date) in relation to the Jersey Newco Consideration Shares.

(c)     The Schedule to the Account Holder Letter and/or Lender Claim Form sets out the initial Jersey Newco
        KYC required by the Jersey Registrar from each Scheme Creditor or its Nominee (if applicable).

(d)     If a Scheme Creditor would like to receive Jersey Newco Consideration Shares on the Restructuring
        Effective Date, it must ensure that the Jersey Newco KYC is provided in a form satisfactory to the
        Jersey Registrar in respect of the legal person which will receive the Jersey Newco Consideration
        Shares (either the Scheme Creditor or its Nominee (if applicable)) by the Voting Instruction Deadline
        and, in the case of any supplementary information requested by the Jersey Registrar, by no later than
        the date falling no later than five Business Days before the Restructuring Effective Date.

(e)     Once compiled, the relevant information in the Schedule should be sent to the Jersey Registrar at the
        following email address: projectkelly@crestbridge.com.

(f)     For any queries related to the Jersey Newco KYC that must be provided, Scheme Creditors should
        contact the Jersey Registrar at projectkelly@crestbridge.com or by telephone on +44 1534 835950.
        The Information Agent cannot assist with any queries related to the Jersey Newco KYC.

(g)     A valid Account Holder Letter for the purposes of receiving Scheme Consideration means an Account
        Holder Letter which is signed by an Account Holder (on its own behalf or on behalf of an Existing
        Noteholder) and in respect of which the following Parts of the Account Holder Letter have been
        completed:

        (i)     Part 1 (Administrative Information);

        (ii)    Part 2 (Existing Noteholder Scheme Claims (Euroclear/Clearstream)) (if applicable);

        (iii)   Part 4 (Existing Noteholder Scheme Claims and Voting Instructions (DTC)) (if applicable);

        (iv)    Part 5 (Scheme Creditor Entitlements); and

        (v)     Part 6 (Securities Confirmation Deed).

        In order to vote at the Scheme Meeting, the other relevant Parts of the Account Holder must be signed
        and completed (as applicable) – see paragraph 3 above.



0101521-0000029 UKO3: 2001038729.10                    11
                                                                                                   1514
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                           (Explanatory Statement) Pg 1516 of 1648



(h)     A valid Lender Claim Form for the purposes of receiving Scheme Consideration means a Lender
        Claim Form which is signed by the Lender Scheme Creditor and in respect of which the following
        Parts of the Lender Claim Form have been completed:

        (i)     Part 1 (Administrative Information);

        (ii)    Part 3 (Scheme Creditor Entitlements); and

        (iii)   Part 4 (Securities Confirmation Deed).

        In order to vote at the Scheme Meeting, the other relevant Parts of the Lender Claim Form must be
        signed and completed (as applicable) – see paragraph 3 above.

(i)     A Scheme Creditor must be an Eligible Person to receive Scheme Consideration. If the Scheme
        Creditor is not an Eligible Person, in the Account Holder Letter and/or Lender Claim Form, a Scheme
        Creditor may appoint a Nominee (who must be an Eligible Person) to receive the New Notes and/or
        Jersey Newco Consideration Shares to which it is entitled.

(j)     Failure to deliver a valid Account Holder Letter and/or Lender Claim Form before the Voting
        Instruction Deadline, and/or failure to submit the correct Jersey Newco KYC to the Jersey Registrar
        will mean that the Scheme Creditor will be an Unadmitted Scheme Creditor and will not receive all or
        part (as applicable) of its Scheme Creditor Entitlements in accordance with the terms of the
        Restructuring Implementation Deed on the Restructuring Effective Date.

(k)     Following receipt by the Information Agent from an Unadmitted Scheme Creditor of a valid Account
        Holder Letter and/or Lender Claim Form which is completed and delivered to and received by the
        Information Agent after the Voting Instruction Deadline but before the end of the Holding Period, and
        following confirmation to the Information Agent from the Jersey Registrar before the end of the
        Holding Period that all Jersey Newco KYC has been completed by an Unadmitted Scheme Creditor
        (or its Nominee, if applicable) in relation to the Jersey Newco Consideration Shares, the relevant
        Unadmitted Scheme Creditor (or, to the extent applicable, its Nominee) will receive all or part (as
        applicable) of its Scheme Creditor Entitlements in accordance with the terms of the Restructuring
        Implementation Deed and Holding Period Trust Agreement (including any interest, any dividends, or
        other payments received by the Holding Period Trustee in respect of such Scheme Consideration, in
        each case net of fees, taxes and expenses) as soon as reasonably practicable and in accordance with
        the terms of the Restructuring Implementation Deed and Holding Period Trust Agreement.

(l)     For more information about the terms of the Holding Period Agreement and the treatment of unclaimed
        Scheme Consideration please see section 5 (Holding Period Trust Agreement) of Part 6 (Summary of
        the Key Restructuring Documents) of the Explanatory Statement.




0101521-0000029 UKO3: 2001038729.10                    12
                                                                                                 1515
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                 (Explanatory Statement) Pg 1517 of 1648



                               APPENDIX 8

                        ACCOUNT HOLDER LETTER




                                   213
                                                                     1516
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1518 of 1648




                                      For use by Existing Noteholders only

                                       ACCOUNT HOLDER LETTER

  (INCLUDING FORM OF SUB-PROXY IN RESPECT OF EXISTING NOTES HELD VIA DTC)


 IN THE HIGH COURT OF JUSTICE

 BUSINESS AND PROPERTY COURTS OF
 ENGLAND AND WALES

 INSOLVENCY AND COMPANIES LIST (ChD)

                       IN THE MATTER OF KCA DEUTAG UK FINANCE PLC
                                           - and -
                          IN THE MATTER OF THE COMPANIES ACT 2006

                                     SCHEME OF ARRANGEMENT
                                 (under Part 26 of the Companies Act 2006)

                                                    between

                                      KCA DEUTAG UK FINANCE PLC
                                                      and

                                        THE SCHEME CREDITORS

                                7.25% senior secured notes due 2021
 (Regulation S Notes ISIN: USG5222MAA39, Regulation S Notes Common Code: 104277586, Rule 144A
 Notes ISIN: US48244LAA61, Rule 144A Notes Common Code: 104277578, Regulation S Notes CUSIP:
                               G5222MAA3, Rule 144A Notes CUSIP)

                                9.875% senior secured notes due 2022
 (Regulation S Notes ISIN: USG5222MAB12, Regulation S Notes Common Code: 153994803, Rule 144A
 Notes ISIN: US48244LAC28, Rule 144A Notes Common Code: 153994994, Regulation S Notes CUSIP:
                         G5222MAB1, Rule 144A Notes CUSIP: 48244LAC2)

                                                      and

                                9.625% senior secured notes due 2023
 (Regulation S Notes ISIN: USG5222MAC94, Regulation S Notes Common Code: 180491589, Rule 144A
  Notes ISIN: US48244LAE83, Rule 144A Notes Common Code: 180491562, Regulation S Notes CUSIP:
                         G5222MAC9, Rule 144A Notes CUSIP: 48244LAE8)

 Custody Instruction Deadline:          ACCOUNT HOLDER LETTER                Scheme Meeting:
 5:00 pm (New York time) on 26               FOR EXISTING                    10:30 am (London Time) on 30
 October 2020                             NOTEHOLDERS, ONLY                  October 2020, via video
                                                                             conference
 Principal Record Time: 5:00
 pm (New York time) on 26
 October 2020



0101521-0000029 UKO3: 2000860145.12                    1
                                                                                                 1517
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1519 of 1648




 Voting Instruction Deadline:
 5:00 pm (London time) on 28
 October 2020
You are advised to act well in advance of the above deadlines in order to make sure all the necessary procedures
are completed before the relevant deadline.




0101521-0000029 UKO3: 2000860145.12                    2
                                                                                                    1518
     20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                            (Explanatory Statement) Pg 1520 of 1648



                          PURPOSE OF THIS ACCOUNT HOLDER LETTER

Capitalised terms used in this Account Holder Letter but not defined in it have the same meaning as given to
them in the explanatory statement relating to the Scheme (the Explanatory Statement), subject to any
amendments or modifications made or approved by the Court.

Persons who are Euroclear/Clearstream Account Holders, and persons who are DTC Participants (whom
together with Euroclear/Clearstream Account Holders, are referred to as Account Holders) must use this
Account Holder Letter to: (i) register details of either their interests in the Existing Notes or the interests of
another Scheme Creditor on whose behalf they are acting, (ii) vote in respect of the Scheme and (iii) provide
the necessary information and confirmations in order to receive the Scheme Consideration. A summary of
what is required from each Account Holder is set out at pages 9 to 12 of this letter.

For the avoidance of doubt, as the term Account Holder includes both DTC Participants and
Euroclear/Clearstream Account Holders, any action or step required by an Account Holder is required by both
DTC Participants and Euroclear/Clearstream Account Holders. Where an action or step is limited to just a
DTC Participant or just a Euroclear/Clearstream Account Holder, the relevant term DTC Participant or
Euroclear/Clearstream Account Holder (as applicable) will be used.

If the documents and information required by this Account Holder Letter are not submitted to the
Information Agent by the Voting Instruction Deadline, being 5:00 pm (London time) on 28 October
2020, the relevant Existing Noteholder will not be eligible to receive the Scheme Consideration
(comprising the New Notes and the Jersey Newco Consideration Shares) on the Restructuring Effective
Date.

Scheme Creditors are strongly encouraged to appoint a proxy (either the Chairperson or another person
of their choice who is willing to attend the Scheme Meeting) by completing and submitting the relevant
sections of this Account Holder Letter and, for those attending the Scheme Meeting in person or
appointing a proxy other than the Chairperson, their relevant identification documents prior to the
Voting Instruction Deadline, even if they intend to attend and vote in person, in case they are unable to
do so for any reason.

As explained in Appendix 7 (Instructions and Guidance for Scheme Creditors) to the Explanatory
Statement, the Scheme Meeting will be a virtual meeting and therefore references in this document to
attending the meeting and/or attending in person should be read as the context requires.

A separate Account Holder Letter must be completed for each separate beneficial holding of/interest in the
Existing Notes.

This Account Holder Letter is only to be completed by Existing Noteholders, Account Holders (if different)
and, if applicable, any Nominees. If an Existing Noteholder is appointing one or more Nominees to receive
any of its Scheme Creditor Entitlements, the relevant Existing Noteholder and each Nominee must complete
Section 3 of Part 5 of this Account Holder Letter, to be delivered to the Information Agent along with this
Account Holder Letter.




0101521-0000029 UKO3: 2000860145.12                     3
                                                                                                     1519
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1521 of 1648



THIS ACCOUNT HOLDER LETTER IS NOT TO BE DISTRIBUTED TO OR ACCESSED BY
(I) ANY PERSON LOCATED OR RESIDENT IN THE UNITED STATES OTHER THAN
QUALIFIED INSTITUTIONAL BUYERS OR INSTITUTIONAL ACCREDITED INVESTORS, (II)
(FOR CERTAIN SECURITIES) ANY U.S. PERSON OUTSIDE THE UNITED STATES OR (III) ANY
RETAIL INVESTORS IN THE EUROPEAN ECONOMIC AREA OR THE UNITED KINGDOM.

THIS DOCUMENT DOES NOT CONSTITUTE OR FORM PART OF ANY OFFER OR
INVITATION TO SELL OR ISSUE, OR ANY SOLICITATION OF ANY OFFER TO PURCHASE
OR SUBSCRIBE FOR, ANY SECURITIES.

Confirmation of your representations: By receiving this Account Holder Letter, you have confirmed that:

(a)     you are either: (x) an institutional "accredited investor" as defined in Rule 501(a)(1), (2), (3) or (7)
        under the Securities Act; (y) a "qualified institutional buyer" as defined in Rule 144A under the
        Securities Act; or (z) receiving the relevant securities in an offshore transaction in accordance with
        Regulation S under the Securities Act (and, in case of the Regulation S New Notes, not a "U.S. person"
        under the meaning of Regulation S under the Securities Act);

(b)     you are not a retail investor in the European Economic Area or the United Kingdom (defined as a
        person who is one (or more) of: (x) a retail client as defined in point (11) of MiFID II; (y) a customer
        within the meaning of the Insurance Distribution Directive, where that customer would not qualify as
        a professional client as defined in point (10) of Article 4(1) of MiFID II or (z) not a qualified investor
        as defined in the Prospectus Regulation); and

(c)     you are not a Disqualified Person.

IF YOU ARE UNABLE TO CONFIRM THE REPRESENTATIONS SET FORTH ABOVE, YOU ARE
NOT AN ELIGIBLE PERSON AND, UNLESS YOU APPOINT A NOMINEE WHO IS AN ELIGIBLE
PERSON (PURSUANT TO PART 5 OF THIS ACCOUNT HOLDER LETTER), YOU ARE NOT
ELIGIBLE TO RECEIVE OR REVIEW THIS ACCOUNT HOLDER LETTER AND SHOULD
REFRAIN FROM ACCESSING, RELYING ON OR ACTING ON IT IN ANY WAY.




0101521-0000029 UKO3: 2000860145.12                     4
                                                                                                     1520
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1522 of 1648



 INSTRUCTIONS FOR THE COMPLETION AND SUBMISSION OF THIS ACCOUNT HOLDER
                                LETTER

This Account Holder Letter is divided into six parts as summarised below.

Before any part of this Account Holder Letter is completed, Existing Noteholders should read the Scheme, the
Restructuring Implementation Deed and the Explanatory Statement and, in particular, Appendix 7 to the
Explanatory Statement (Instructions and Guidance for Scheme Creditors). The Scheme, the Restructuring
Implementation Deed and the Explanatory Statement and all relevant associated documentation can be found
via the Scheme Website at http://www.lucid-is.com/kcadeutag.

In order for an Existing Noteholder to vote at the Scheme Meeting and receive their Scheme Creditor
Entitlements (through a Nominee(s), if applicable) on the Restructuring Effective Date, the validly
completed Account Holder Letter(s) together with any accompanying documents or evidence must be
submitted by an Account Holder to the Information Agent by the Voting Instruction Deadline online
via http://www.lucid-is.com/kcadeutag or by email in PDF form to kcadeutag@lucid-is.com. In addition,
to receive the Jersey Newco Consideration Shares on the Restructuring Effective Date, the Existing
Noteholder (or its Nominee, if applicable) must have submitted all Jersey Newco KYC to the Jersey
Registrar by the Voting Instruction Deadline (and the Jersey Registrar must have confirmed to the
Information Agent that all Jersey Newco KYC in respect of the relevant Scheme Creditor (or its
Nominee, as applicable) has been completed to its satisfaction no later than five Business Days prior to
the Restructuring Effective Date).

In relation to an Account Holder Letter, validly completed means an Account Holder Letter which, to the
satisfaction of the Information Agent (acting reasonably):

(a)     has had each relevant part and section thereof completed in full;

(b)     gives all required authorisations, confirmations and undertakings in the form requested therein; and

(c)     is executed in Part 2 thereof by the Account Holder, Part 4 by the DTC Participant and an Eligible
        Institution (if applicable) and, in the case of Part 6, by the Existing Noteholder and (if applicable) its
        Nominee(s).




0101521-0000029 UKO3: 2000860145.12                     5
                                                                                                     1521
      20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                 Exhibit D
                                (Explanatory Statement) Pg 1523 of 1648



                                               IMPORTANT DEADLINES

-----------------------------------------------------------------------------------------------------------------------------------

A. FOR ACCOUNT HOLDERS HOLDING EXISTING NOTES VIA EUROCLEAR AND/OR
CLEARSTREAM

Custody Instruction Deadline – 5:00 pm (New York time) on 26 October 2020

Existing Noteholders will receive notice of the elections required by this Account Holder Letter from
their respective Euroclear/Clearstream Account Holders.

Once the Existing Noteholder has confirmed its consent to this notification, the Euroclear/Clearstream
Account Holder must submit an electronic instruction to the Information Agent (via Euroclear and/or
Clearstream) by no later than the Custody Instructions Deadline. The Euroclear/Clearstream Account
Holder will receive a Custody Instruction Reference Number upon delivery of their instruction, and
must include this in the Account Holder Letter submission where indicated.

ONCE THE ELECTRONIC INSTRUCTION IS SUBMITTED, THE RELEVANT EXISTING NOTES
WILL BE BLOCKED IN THE CLEARING SYSTEMS. THE BLOCK WILL REMAIN IN PLACE
UNTIL THE RESTRUCTURING EFFECTIVE DATE, OR SUCH EARLIER TIME SPECIFIED IN
PART 2 OF THE SUMMARY OF CONTENTS OF THIS ACCOUNT HOLDER LETTER BELOW.

-----------------------------------------------------------------------------------------------------------------------------------

B. FOR ALL ACCOUNT HOLDERS

Parts 1 to 6 of this Account Holder Letter must be completed (if applicable) and submitted to the
Information Agent by no later than the Voting Instruction Deadline, that is 5:00 pm (London time) on
28 October 2020, in order to vote on the Scheme and receive the Scheme Consideration on the
Restructuring Effective Date. In addition, to receive the Jersey Newco Consideration Shares by the
Restructuring Effective Date, (i) the Existing Noteholder (or its Nominee, if applicable) must have
submitted all Jersey Newco KYC to the Jersey Registrar by the Voting Instruction Deadline and (ii) the
Jersey Registrar must have confirmed to the Information Agent that all Jersey Newco KYC in respect
of the relevant Scheme Creditor (or its Nominee, as applicable) has been completed to its satisfaction no
later than five Business Days prior to the Restructuring Effective Date. A summary of how to submit
your Jersey Newco KYC to the Jersey Registrar is set out below.

It is highly recommended that the completed Account Holder Letter is printed or saved as a PDF document
after submission. You will receive acknowledgement of the online transmission of your submission together
with the final PDF. Original paper copies of the Account Holder Letter are not required and should not be sent
to the Information Agent.

All elections made in this Account Holder Letter shall, subject to verification by the Company and/or
the Information Agent, be final and binding (save that you can submit an updated Account Holder
Letter provided you do so before the Voting Instruction Deadline) on and from the date of submission
of the Account Holder Letter to the Information Agent.

If the Scheme Effective Time occurs, the Scheme will become effective and binding on all Scheme Creditors,
regardless of whether you voted in favour or against the Scheme or abstained from voting. The New Notes
Entitlement and the Jersey Newco Shares Entitlement (which together comprise the Scheme Creditor
Entitlements) will be delivered on or around the Restructuring Effective Date to you and/or your Nominee
(as applicable) or, if you have not validly completed an Account Holder Letter(s), to the Holding Period
Trustee.


0101521-0000029 UKO3: 2000860145.12                              6
                                                                                                                     1522
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                           (Explanatory Statement) Pg 1524 of 1648



Notwithstanding any other provision of this Account Holder Letter, any representation, undertaking or
confirmation required to be given by an Existing Noteholder or its Account Holder or Nominee in this Account
Holder Letter may be waived in writing by the Company and the Information Agent.

This Account Holder Letter and any non-contractual obligations arising out of or in relation to this Account
Holder Letter shall be governed by, and interpreted in accordance with, English law.




0101521-0000029 UKO3: 2000860145.12                  7
                                                                                                1523
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1525 of 1648



                SUMMARY OF CONTENTS OF THIS ACCOUNT HOLDER LETTER

THIS ACCOUNT HOLDER LETTER HAS SIX PARTS.

1.      PART 1: ADMINISTRATIVE INFORMATION

        This part must be completed by all Account Holders.

        If the Account Holder is different to the Existing Noteholder, the Account Holder shall also specify
        the name of the Existing Noteholder on whose behalf this Account Holder Letter is being submitted.
        If there are multiple Existing Noteholders, a separate Account Holder Letter must be completed by
        an Account Holder in respect of each Existing Noteholder.

        If the Account Holder and the Existing Noteholder are the same person or legal entity, any references
        in this Account Holder Letter to an "Account Holder" and "Existing Noteholder" shall be treated as
        interchangeable.

2.      PART 2: EXISTING NOTEHOLDER SCHEME CLAIMS (EUROCLEAR/CLEARSTREAM)

        This part must be completed and signed by Euroclear/Clearstream Account Holders (i.e. in respect of
        Existing Notes held via Euroclear or Clearstream), only.

        Where a Euroclear/Clearstream Account Holder is acting on behalf of an Existing Noteholder who is
        its client then the Euroclear/Clearstream Account Holder must complete and sign this part on behalf
        of that Existing Noteholder. Please sign where indicated.

        A Custody Instruction Reference Number in respect of any Existing Notes that are identified in Part 2
        of this Account Holder Letter must first be provided by the Euroclear/Clearstream Account Holder by
        submitting its Custody Instructions to the relevant Clearing System (i.e. by way of electronic
        instruction) by the Custody Instruction Deadline of 5:00 pm (New York time) on 26 October 2020.
        Such Custody Instruction Reference Number must be specified in the space provided in Part 2 of this
        Account Holder Letter. Once the Euroclear/Clearstream Account Holder has submitted an electronic
        instruction, a block on the trading of the relevant Existing Notes will apply as from that time until:

        (a)     if the Scheme is not approved at the Scheme Meeting, the conclusion of the Scheme Meeting;

        (b)     if the Scheme is approved at the Scheme Meeting but not sanctioned at the Sanction Hearing,
                the conclusion of the Sanction Hearing;

        (c)     if the Scheme is approved at the Scheme Meeting and sanctioned at the Sanction Hearing, but
                the Restructuring Effective Date does not occur before the Long Stop Date, the Long Stop
                Date; or

        (d)     if the Scheme is approved at the Scheme Meeting and sanctioned at the Sanction Hearing and
                the Restructuring Effective Date occurs before the Long Stop Date, the Restructuring
                Effective Date (with such Existing Notes being cancelled in accordance with the Restructuring
                Implementation Deed).

        Failure to include a valid Custody Instruction Reference Number will invalidate an Account Holder
        Letter, the voting instructions contained in that Account Holder Letter will be disregarded for the
        purposes of voting at the Scheme Meeting and the relevant Existing Noteholder will not be entitled to
        vote at the Scheme Meeting.




0101521-0000029 UKO3: 2000860145.12                   8
                                                                                                  1524
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1526 of 1648



3.      PART 3: VOTING INSTRUCTIONS (EUROCLEAR/CLEARSTREAM)

        This part must be completed and signed by Euroclear/Clearstream Account Holders (i.e. in respect of
        Existing Notes held via Euroclear or Clearstream), only.

        This part must be completed by the Euroclear/Clearstream Account Holder if it (or if different, the
        Existing Noteholder who is its client) wishes to vote on the Scheme. In order for the
        Euroclear/Clearstream Account Holder (or the Existing Noteholder, as applicable) to vote on the
        Scheme, this Account Holder Letter must be validly completed and submitted to the Information Agent
        by the Voting Instruction Deadline.

        Where a Euroclear/Clearstream Account Holder (or if different, an Existing Noteholder, as applicable)
        or its proxy intends to attend the Scheme Meeting in person, a valid original passport or other original
        government issued photographic identification will be required as proof of personal identity and the
        passport or identification details contained therein must match those provided in Part 3 of this Account
        Holder Letter.

        In addition, where a proxy is appointed to attend the Scheme Meeting in person and the
        Euroclear/Clearstream Account Holder (or the Existing Noteholder, as applicable) is a corporate
        person, evidence of the individual proxy's authority to attend the Scheme Meeting on behalf of the
        Euroclear/Clearstream Account Holder/the Existing Noteholder (for example, a valid power of
        attorney and/or board resolutions) will be required (unless the Chairperson has been selected as the
        proxy). If appropriate personal identification or evidence of authority is not produced, that person
        shall only be permitted to attend and vote at the Scheme Meeting at the discretion of the Chairperson.

        Unless a Euroclear/Clearstream Account Holder (or if different, an Existing Noteholder) has selected
        the Chairperson as its proxy, any proxy attending the Scheme Meeting on behalf of a
        Euroclear/Clearstream Account Holder (or if different, an Existing Noteholder) should, prior to the
        Scheme Meeting, provide the Information Agent with supporting evidence of his/her appointment if
        the Account Holder (or if different, an Existing Noteholder) is a corporate person (i.e. evidence of
        such proxy's authority).

4.      PART 4: EXISTING NOTEHOLDER SCHEME CLAIMS AND VOTING INSTRUCTIONS
        (INCLUDING SUB-PROXY) (DTC)

        This part must be completed and signed by DTC Participants in respect of Existing Notes held via
        DTC only.

        As a prerequisite to receiving the New Notes, all Account Holders and/or Existing Noteholders
        holding positions through DTC and not through Euroclear/Clearstream are strongly
        recommended to transfer their positions into an existing securities account with either Euroclear
        or Clearstream as soon as possible. On completion of such transfer, Account Holders and
        Existing Noteholders should refer to Part 3 above.

        If no such transfer is completed, this part 4 should be completed by a DTC Participant if it (or if
        different, the Existing Noteholder who is its client) wishes to vote on the Scheme. In order for the
        DTC Participant (or the Existing Noteholder, as applicable) to vote on the Scheme, this Account
        Holder Letter must be validly completed and submitted to the Information Agent by the Voting
        Instruction Deadline. Please note that the DTC Participant's signature must be guaranteed by an
        Eligible Institution.

        Where a DTC Participant (or if different, an Existing Noteholder, as applicable) or its proxy intends
        to attend the Scheme Meeting in person, a valid original passport or other original government issued
        photographic identification will be required as proof of personal identity and the passport or


0101521-0000029 UKO3: 2000860145.12                    9
                                                                                                    1525
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1527 of 1648



        identification details contained therein must match those provided in Part 4 of this Account Holder
        Letter.

        In addition, where a proxy is appointed to attend the Scheme Meeting in person and the DTC
        Participant (or the Existing Noteholder, as applicable) is a corporate person, evidence of the individual
        proxy's authority to attend the Scheme Meeting on behalf of the DTC Participant/the Existing
        Noteholder (for example, a valid power of attorney and/or board resolutions) will be required (unless
        the Chairperson has been selected as the proxy). If appropriate personal identification or evidence of
        authority is not produced, that person shall only be permitted to attend and vote at the Scheme Meeting
        at the discretion of the Chairperson.

        Unless a DTC Participant (or if different, an Existing Noteholder) has selected the Chairperson as its
        proxy, any proxy attending the Scheme Meeting on behalf of a DTC Participant (or if different, an
        Existing Noteholder) should, prior to the Scheme Meeting, provide the Information Agent with
        supporting evidence of his/her appointment if the DTC Participant (or if different, an Existing
        Noteholder) is a corporate person (i.e. evidence of such proxy's authority).

5.      PART 5: SCHEME CREDITOR ENTITLEMENTS

5.1     U.S. Securities Elections

        This section must be completed by all Account Holders (i.e. by both DTC Participants and
        Euroclear/Clearstream Account Holders).

        This section must be completed by all Account Holders (or if different, an Existing Noteholder, as
        applicable) in order for the relevant Scheme Creditor to receive its Scheme Creditor Entitlements.

5.2     New Account Holder Details for Remaining DTC Noteholders

        This section must be completed by Account Holders in respect of Existing Notes held in DTC (i.e. for
        those Account Holders with a DTC Book-Entry Interest outside Euroclear/Clearstream) only.

        This section must be completed by Account Holders that hold Existing Notes via DTC in order for the
        relevant Scheme Creditor to receive its New Notes Entitlements through Euroclear or Clearstream as
        applicable.

5.3     Appointment of Nominee(s)

        This section must be completed by any Account Holders that wish to appoint one or more Nominees.

        This section must be completed by Account Holders (or, if different, an Existing Noteholder, as
        applicable) if it intends to appoint one or more Nominees (each of which must be an Eligible Person)
        to receive any of its Scheme Creditor Entitlements. Scheme Creditor Entitlements will not be allocated
        to any Existing Noteholder and/or Nominee which is not an Eligible Person.

5.4     Jersey Newco Consideration Shares KYC Requirements

        Jersey Newco KYC should be submitted by Existing Noteholders or their Nominee (if appointed), and
        this section must be confirmed as completed, by all Account Holders on behalf of Existing Noteholders.

        The Schedule to this Account Holder Letter sets out the initial Jersey Newco KYC required in respect
        of each Existing Noteholder and/or its Nominee (if appointed).

        If an Existing Noteholder (or its Nominee (if applicable)) would like to receive the Jersey Newco
        Consideration Shares on the Restructuring Effective Date, Jersey Newco KYC in respect of the legal

0101521-0000029 UKO3: 2000860145.12                    10
                                                                                                     1526
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1528 of 1648



        person which will receive the Jersey Newco Consideration Shares (either the Exiting Noteholder
        and/or its Nominee (if appointed)) must be submitted by the Existing Noteholder to the Jersey
        Registrar by the Voting Instruction Deadline and the Jersey Registrar must have confirmed to the
        Information Agent that all Jersey Newco KYC in respect of the relevant Existing Noteholder (or its
        Nominee (if applicable)) has been completed to its satisfaction no later than five Business Days prior
        to the Restructuring Effective Date.

        Please note that the relevant Jersey Newco KYC to be provided to the Jersey Registrar will depend on
        whether the legal person receiving the Jersey Newco Consideration Shares is a company or a limited
        partnership and accordingly, the relevant forms for each type of person are included in the Schedule.

        Once completed, the relevant information in the Schedule should be sent to the Jersey Registrar at the
        following email address: projectkelly@crestbridge.com.

        For any queries related to the Jersey Newco KYC that must be provided, the Existing Noteholders
        should contact the Jersey Registrar at projectkelly@crestbridge.com or by telephone on +44 1534
        835950.

6.      PART 6: SECURITIES CONFIRMATION DEED

        This part must be completed by all Existing Noteholders and, if applicable, each of its Nominees.

        This part must be completed and signed in all cases by an Existing Noteholder and its Nominee(s)
        (if appointed). The Securities Confirmation Deed must be printed in full, executed as a deed (which
        means it must be executed in the presence of a witness, being any person of the age over 18 years)
        where indicated and the scanned PDF of all of the pages of the executed Securities Confirmation Deed
        (not only the signature page) uploaded by the Account Holder (together with the Account Holder
        Letter) online via http://www.lucid-is.com/kcadeutag or by email in PDF form to kcadeutag@lucid-
        is.com.

        If an Existing Noteholder (and/or a Nominee) would like to receive its Scheme Creditor Entitlements
        on the Restructuring Effective Date, it must ensure that the Securities Confirmation Deed is validly
        completed, executed and received by the Information Agent by the Voting Instruction Deadline.




0101521-0000029 UKO3: 2000860145.12                  11
                                                                                                  1527
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32         Exhibit D
                           (Explanatory Statement) Pg 1529 of 1648



                    FOR ASSISTANCE, CONTACT THE INFORMATION AGENT:

                                          Lucid Issuer Services Limited
                                               Tankerton Works
                                                 12 Argyle Walk
                                              London WC1H 8HA
                                                United Kingdom

                                      Attention: Oliver Slyfield / Jacek Kusion

                                             Phone: +44 20 7704 0880

                                         Email: kcadeutag@lucid-is.com




0101521-0000029 UKO3: 2000860145.12                      12
                                                                                     1528
     20-12433-scc                 Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                                             Exhibit D
                                    (Explanatory Statement) Pg 1530 of 1648



                                                                          PART 1

                                                ADMINISTRATIVE INFORMATION

                                   TO BE COMPLETED BY ALL ACCOUNT HOLDERS

1.      ACCOUNT HOLDER ADMINISTRATIVE DETAILS

        Full name of Account Holder:

        ...............................................................................................................................................................

        Is the Account Holder a member of Euroclear, Clearstream or DTC:

        [Please state "Euroclear", "Clearstream" or "DTC" as applicable, below]

        ...............................................................................................................................................................

        Account Number of Account Holder at Clearing System:

        ...............................................................................................................................................................

        Telephone number (with country code):

        ...............................................................................................................................................................

        Email address:

        ...............................................................................................................................................................

        Jurisdiction of incorporation/country of residence (if Account Holder is also the Existing Noteholder):

        ………………………………………………………………………………………………………

        Principal contact person:

        ...............................................................................................................................................................

2.      EXISTING NOTEHOLDER ADMINISTRATIVE DETAILS (IF DIFFERENT TO THE
        ABOVE)

        Name of Existing Noteholder:

        ………………………………………………………………………………………………………

        Jurisdiction of incorporation/country of residence:

        ………………………………………………………………………………………………………

        Telephone number (with country code):

        ………………………………………………………………………………………………………

        Email address:

        ………………………………………………………………………………………………………

0101521-0000029 UKO3: 2000860145.12                                             13
                                                                                                                                                      1529
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                           (Explanatory Statement) Pg 1531 of 1648



        Principal contact person:

        ………………………………………………………………………………………………………




0101521-0000029 UKO3: 2000860145.12           14
                                                                               1530
        20-12433-scc                   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                                         (Explanatory Statement) Pg 1532 of 1648



                                                                       PART 2

              EXISTING NOTEHOLDER SCHEME CLAIMS (EUROCLEAR/CLEARSTREAM)

TO BE COMPLETED BY EUROCLEAR/CLEARSTREAM ACCOUNT HOLDERS (I.E. IN RESPECT
OF EXISTING NOTES HELD VIA EUROCLEAR OR CLEARSTREAM), ONLY.

The Euroclear/Clearstream Account Holder on behalf of itself or on behalf of the relevant Existing Noteholder
named in Part 1 of this Account Holder Letter holds the Existing Notes to which this Account Holder Letter
relates (as identified below), and such Existing Notes have been "blocked" through delivery of Custody
Instructions to Euroclear or Clearstream, the Custody Instruction Reference Number(s) in relation to which
is/are identified below.


    ISIN                      Amount blocked                   Clearing System       Clearing System   Custody Instruction
                              at     Clearing                                        Account Number    Reference Number1
                              System




Euroclear/Clearstream Account Holder's authorised employee/representative name:

................................................................

Signed by authorised employee/representative for and on behalf of Euroclear/Clearstream Account Holder:

................................................................



Date __________________________________




1
            Corresponding to your blocking instruction at either Euroclear or Clearstream.

0101521-0000029 UKO3: 2000860145.12                                       15
                                                                                                                 1531
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1533 of 1648



                                                   PART 3

                     VOTING INSTRUCTIONS (EUROCLEAR/CLEARSTREAM)

TO BE COMPLETED BY EUROCLEAR/CLEARSTREAM ACCOUNT HOLDERS (I.E. IN RESPECT
OF EXISTING NOTES HELD VIA EUROCLEAR OR CLEARSTREAM), ONLY.

The Existing Noteholder wishes to appoint (and the Euroclear/Clearstream Account Holder is hereby
authorised to appoint on its behalf):

        Tick only ONE of the boxes below.

                the Chairperson; or

                the following individual (tick box if appropriate and fill in the details immediately below)

                Name:

                Address:

                Passport number or identification number on equivalent identification:

                or failing him/her:

                Name:                                                     (Alternate 1)

                Address:

                Passport number or identification number on equivalent identification:

                or failing Alternate 1:

                the Chairperson

                as its proxy and wishes its proxy to vote:

        Tick only ONE of the boxes below.

                FOR the Scheme

                AGAINST the Scheme

Alternatively, if the Existing Noteholder wishes to attend and vote in person or by a duly authorised
representative, if a corporate, please tick below.



Acceptance of this Part 3 by the Information Agent is subject to receipt by the Information Agent by no
later than the Voting Instruction Deadline of valid Custody Instruction Reference Numbers in respect
of those Existing Notes which are the subject of this Account Holder Letter. Custody Instructions must
be delivered to Euroclear or Clearstream, as the case may be, in respect of the Existing Notes identified
in Part 2 (Existing Noteholder Scheme Claims) of this Account Holder Letter as being held in Euroclear
or Clearstream, prior to the Custody Instruction Deadline.




0101521-0000029 UKO3: 2000860145.12                   16
                                                                                                   1532
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1534 of 1648



                                                   PART 4

  EXISTING NOTEHOLDER SCHEME CLAIMS AND VOTING INSTRUCTIONS (INCLUDING
                           SUB-PROXY) (DTC)

TO BE COMPLETED BY DTC PARTICIPANTS IN RESPECT OF EXISTING NOTES HELD
THROUGH DTC AND OUTSIDE EUROCLEAR/CLEARSTREAM, ONLY

                                           FORM OF SUB-PROXY

                             For use by DTC Participants in DTC in respect of

                                      7.25% senior secured notes due 2021

 (Regulation S Notes ISIN: USG5222MAA39, Regulation S Notes Common Code: 104277586, Rule 144A
 Notes ISIN: US48244LAA61, Rule 144A Notes Common Code: 104277578, Regulation S Notes CUSIP:
                         G5222MAA3, Rule 144A Notes CUSIP: 48244LAA6)

                                      9.875% senior secured notes due 2022

 (Regulation S Notes ISIN: USG5222MAB12, Regulation S Notes Common Code: 153994803, Rule 144A
 Notes ISIN: US48244LAC28, Rule 144A Notes Common Code: 153994994, Regulation S Notes CUSIP:
                         G5222MAB1, Rule 144A Notes CUSIP: 48244LAC2)

                                                      and

                                      9.625% senior secured notes due 2023

 (Regulation S Notes ISIN: USG5222MAC94, Regulation S Notes Common Code: 180491589, Rule 144A
  Notes ISIN: US48244LAE83, Rule 144A Notes Common Code: 180491562, Regulation S Notes CUSIP:
                         G5222MAC9, Rule 144A Notes CUSIP: 48244LAE8)

                                                   issued by

                                         KCA Deutag UK Finance plc

                                                  and in relation to

                The scheme of arrangement proposed by KCA Deutag UK Finance plc under
                                   Part 26 of the Companies Act 2006

          for use in connection with the Scheme Meeting convened by order of the Court to be
                          held at 10:30 am (London time) on 30 October 2020

                Voting Instruction Deadline: 5:00 pm (London time) on 28 October 2020

Persons who are DTC Participants must use this form of Sub-Proxy to register details of their interests in the
Existing Notes and to make certain elections in relation to the voting in respect of the Scheme.

A separate form of Sub-Proxy must be completed in respect of each separate beneficial holding of/interest in
the Existing Notes.




0101521-0000029 UKO3: 2000860145.12                    17
                                                                                                  1533
     20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                                   Exhibit D
                               (Explanatory Statement) Pg 1535 of 1648



This form of Sub-Proxy should be completed and signed by a DTC Participant and delivered to and received
by the Information Agent as part of this Account Holder Letter by email (kcadeutag@lucid-is.com) by no
later than 5:00 pm (London time) on 28 October 2020, being the Voting Instruction Deadline, to appoint a
nominee as a sub-proxy and to attend and vote at the Scheme Meeting.

We hereby certify that:

1.      Existing Notes in the aggregate principal amount specified below are held by the DTC Participant
        specified below as at 5:00 pm (New York time) on 26 October 2020, being the Principal Record
        Time for the purposes of the Scheme Meeting:

        Principal Amount of Existing Notes: ......................................................................U.S.$

        CUSIP:                                             ..................................................................

2.      We appoint: (Tick only ONE of the boxes below):

                  the Chairperson; or

                  the following individual (tick box if appropriate and fill in the details immediately below)

                  Name:

                  Address:

                  Passport number or identification number on equivalent identification:

                  or failing him:

                  Name:                                                                           (Alternate 1)

                  Address:

                  Passport number or identification number on equivalent identification:

                  or failing Alternate 1:

                  the Chairperson

                  to act as our sub-proxy in respect of the Existing Notes described below and to attend the
                  Meeting on our behalf and we wish our sub-proxy to vote:

        Tick only ONE of the boxes below.

                  FOR the Scheme

                  AGAINST the Scheme

        Alternatively, if the DTC Participant wishes to attend and vote in person or by a duly authorised
        representative, if a corporate, please tick below.



3.      No other person has been appointed as a sub-proxy in respect of the above Existing Notes and no other
        voting instruction has been given in relation to such Existing Notes in relation to the Scheme.


0101521-0000029 UKO3: 2000860145.12                                18
                                                                                                                                   1534
        20-12433-scc                   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                                         (Explanatory Statement) Pg 1536 of 1648



3.1         The Existing Notes, in an amount set out in paragraph 1 above, will not be sold or transferred from the
            Principal Record Time until:

            (i)          if the Scheme is not approved at the Scheme Meeting, the conclusion of the Scheme Meeting;

            (ii)         if the Scheme is approved at the Scheme Meeting but not sanctioned at the Sanction Hearing,
                         the conclusion of the Sanction Hearing;

            (iii)        if the Scheme is approved at the Scheme Meeting and sanctioned at the Sanction Hearing, but
                         the Restructuring Effective Date does not occur before the Long Stop Date, the Long Stop
                         Date; or

            (iv)         if the Scheme is approved at the Scheme Meeting and sanctioned at the Sanction Hearing and
                         the Restructuring Effective Date occurs before the Long Stop Date, the Restructuring
                         Effective Date (with such Existing Notes being cancelled in accordance with the Restructuring
                         Implementation Deed).



.............................................................................

Signed by a duly authorised officer on behalf of the DTC Participant

Name of DTC Participant: ............................................................

Date:               ...................................................................................




0101521-0000029 UKO3: 2000860145.12                                                  19
                                                                                                             1535
        20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                              Exhibit D
                                  (Explanatory Statement) Pg 1537 of 1648



                                       MEDALLION SIGNATURE GUARANTEE2

Authorised Signature of Guarantor:

Name:

         (please print)

Name of Firm:

Address:

Telephone Number with Area Code:

Date:

Place Seal Here



    _______________________________


                        FOR ASSISTANCE CONTACT THE INFORMATION AGENT:

                                                   Lucid Issuer Services Limited
                                                         Tankerton Works
                                                          12 Argyle Walk
                                                       London WC1H 8HA

                                             Attention: Oliver Slyfield / Jacek Kusion

                                                  Telephone: +44 (0)20 7704 0880
                                                  Email: kcadeutag@lucid-is.com




2
         Note: Signatures on this Sub-Proxy must be guaranteed by an Eligible Institution. A recognised participant in the Securities Transfer Agents
         Medallion Program, the New York Stock Exchange Medallion Signature Program or the Stock Exchanges Medallion Program is each an
         Eligible Institution.

0101521-0000029 UKO3: 2000860145.12                                    20
                                                                                                                                     1536
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1538 of 1648



                                                   PART 5

                                 SCHEME CREDITOR ENTITLEMENTS

1.      U.S. SECURITIES ELECTIONS

        TO BE COMPLETED BY ALL ACCOUNT HOLDERS ON BEHALF OF EXISTING
        NOTEHOLDERS.

        By ticking one box from each set of the boxes below, the Existing Noteholder or its Account Holder
        on its behalf expressly acknowledges and confirms that the Existing Noteholder intends to receive and
        is eligible to receive (and/or intends its Nominee to receive and confirms that its Nominee is eligible
        to receive) New Notes and Jersey Newco Consideration Shares in the form as follows:

        Select one of the following:

           Restricted New Notes

           Regulation S New Notes

        AND select one of the following:

           Restricted Jersey Newco Consideration Shares

           Regulation S Jersey Newco Consideration Shares.

        By ticking one box from each set of the boxes above, the Existing Noteholder or its Account Holder
        on its behalf, expressly confirms, represents and warrants to Jersey Newco and the Company that:

        (a)     in the case of ticking the Restricted New Notes and/or Restricted Jersey Newco
                Consideration Shares box, the Existing Noteholder (or its Nominee):

                (i)      is either (x) a "qualified institutional buyer" as defined in Rule 144A under the
                         Securities Act, or (y) an institutional "accredited investor" as defined in Rule
                         501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act;

                (ii)     is aware the sale of the Restricted New Notes and the Restricted Jersey Newco
                         Consideration Shares is being made in reliance on one or more exemptions from
                         registration under the Securities Act; and

                (iii)    is acquiring the Restricted New Notes and the Restricted Jersey Newco Consideration
                         Shares for its own account or for one or more managed accounts, each of which is a
                         "qualified institutional buyer" or an institutional "accredited investor" and as to each
                         of which it exercises sole investment discretion; and

        (b)     in the case of ticking the Regulation S New Notes and/or Regulation S Jersey Newco
                Consideration Shares box, the Existing Noteholder (or its Nominee):

                (i)      is receiving the Regulation S New Notes and/or Regulation S Jersey Newco
                         Consideration Shares in an offshore transaction in accordance with Regulation S
                         under the Securities Act (and, in case of the Regulation S New Notes, is not a "U.S.
                         person" as defined in Rule 902(k) of Regulation S under the Securities Act); and




0101521-0000029 UKO3: 2000860145.12                    21
                                                                                                     1537
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                Exhibit D
                           (Explanatory Statement) Pg 1539 of 1648



                (ii)     is aware that the sale of the Regulation S New Notes and the Regulation S Jersey
                         Newco Consideration Shares is being made in reliance on one or more exemptions
                         from registration under the Securities Act.

2.      SETTLEMENT INFORMATION REQUIRED TO BE PROVIDED BY ALL DTC
        PARTICIPANTS

        TO BE COMPLETED BY EXISTING NOTEHOLDERS IN RESPECT OF EXISTING NOTES
        HELD IN DTC AND OUTSIDE EUROCLEAR/CLEARSTREAM, ONLY.

        Existing Noteholders holding positions directly via a DTC Participant must indicate a
        Euroclear/Clearstream Account Holder for receipt of their New Notes. Failure to do so will
        mean that the Existing Noteholder will not receive New Notes on the Restructuring Effective
        Date, in which case, the New Notes will instead be transferred to the Holding Period Trustee to
        be held by the Holding Period Trustee in accordance with the terms of the Holding Period Trust
        Agreement.

        Name of Euroclear/Clearstream Account Holder

         ______________________________

        Clearing System in which Euroclear/Clearstream Account Holder holds account

                                                  Euroclear
                                                  Clearstream
                                                * Please tick relevant box

        Account Number of Euroclear/Clearstream Account
        Holder

        _____________________________

        Contact name at Euroclear/Clearstream Account Holder

        _____________________________

        Contact email of Euroclear/Clearstream Account Holder

        ______________________________

        Contact telephone number (with country code) of Euroclear/Clearstream Account Holder

        _______________________________

3.      APPOINTMENT OF NOMINEE(S)

        TO BE COMPLETED BY ALL ACCOUNT HOLDERS THAT WISH TO APPOINT ONE OR
        MORE NOMINEES

        If you would like to appoint a Nominee to receive the New Notes and/or the Jersey Newco
        Consideration Shares, please complete the following details in respect of the Nominee(s).

        Note: a maximum of two Nominees can be appointed – one in respect of the New Notes and one
        in respect of the Jersey Newco Consideration Shares.



0101521-0000029 UKO3: 2000860145.12                 22
                                                                                               1538
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                           (Explanatory Statement) Pg 1540 of 1648



3.1     New Notes

        Name of Nominee

        _______________________________________________________________________

        Address of Nominee

        _______________________________________________________________________

        If you are a DTC Participant and have already completed Section 2 above, the New Notes will be
        credited into the account specified in Section 2 above and you therefore do not need to complete the
        remainder of this Section 3.1.

        Name of Nominee's Euroclear/Clearstream Account Holder

        _______________________________________________________________________

        Account Number of Nominee's Euroclear/Clearstream Account Holder

        _______________________________________________________________________

        Contact name at Nominee's Euroclear/Clearstream Account Holder

        _______________________________________________________________________

        Contact email of Nominee's Euroclear/Clearstream Account Holder

        _______________________________________________________________________

        Contact telephone number (with country code) of Nominee's Euroclear/Clearstream Account Holder

        _______________________________________________________________________

3.2     Jersey Newco Consideration Shares

        Name of Nominee

        _______________________________________________________________________

        Registered address of Nominee

        _______________________________________________________________________

        Contact email of Nominee

        _______________________________________________________________________

        Contact telephone number (with country code) of Nominee

        _______________________________________________________________________




0101521-0000029 UKO3: 2000860145.12                 23
                                                                                                1539
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1541 of 1648



4.      JERSEY NEWCO CONSIDERATION SHARES KYC REQUIREMENTS

        JERSEY NEWCO KYC TO BE SUBMITTED, AND THIS PART TO BE COMPLETED, BY ALL
        EXISTING NOTEHOLDERS

        To be eligible to receive the Jersey Newco Consideration Shares pursuant to the Restructuring
        Implementation Deed, the Existing Noteholder (or, if the Existing Noteholder has appointed a
        Nominee, its Nominee) must complete the relevant "know your customer" requirements set out in the
        Schedule (being the Jersey Newco KYC) to this Account Holder Letter.

        If an Existing Noteholder (or its Nominee (if applicable)) would like to receive the Jersey Newco
        Consideration Shares on the Restructuring Effective Date, Jersey Newco KYC in respect of the legal
        person which will receive the Jersey Newco Consideration Shares (either the Exiting Noteholder or its
        Nominee (if appointed)) must be submitted by the Existing Noteholder to the Jersey Registrar by the
        Voting Instruction Deadline and the Jersey Registrar must have confirmed to the Information Agent
        that all Jersey Newco KYC has been completed to its satisfaction no later than five Business Days
        prior to the Restructuring Effective Date. Please note, the Jersey Registrar may have follow up queries
        or request additional information from the Existing Noteholder after the Voting Instruction Deadline
        and all follow-up queries or additional requests must be resolved to the satisfaction of the Jersey
        Registrar by no later than five Business Days prior to the Restructuring Effective Date.

        Select one of the following:

           Jersey Newco KYC has been submitted to the Jersey Registrar

           Jersey Newco KYC has not been submitted to the Jersey Registrar




0101521-0000029 UKO3: 2000860145.12                   24
                                                                                                   1540
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1542 of 1648



                                                   PART 6

                                  SECURITIES CONFIRMATION DEED

        TO BE COMPLETED BY ALL EXISTING NOTEHOLDERS AND, IF APPLICABLE, EACH OF
        ITS NOMINEES.

To receive the New Notes and Jersey Newco Consideration Shares, a validly completed Account Holder
Letter, including a validly completed Securities Confirmation Deed, must be submitted to and received
by the Information Agent. For the avoidance of doubt, an Existing Noteholder does not have to complete
a Securities Confirmation Deed in order to vote on the Scheme. However, if no Securities Confirmation
Deed is validly completed and submitted, the Existing Noteholder and/or its Nominee will not receive
any Scheme Creditor Entitlements on the Restructuring Effective Date.

THIS DEED IS MADE BY WAY OF DEED POLL BY (I) THE EXISTING NOTEHOLDER WHOSE
DETAILS ARE SET OUT IN PART 1 OF THE ACCOUNT HOLDER LETTER AND (II) ANY
NOMINEE(S) WHOSE DETAILS ARE SET OUT IN PART 5 OF THE ACCOUNT HOLDER LETTER (IF
APPLICABLE), IN EACH CASE ON THE DATE STATED THEREIN FOR THE BENEFIT OF THE
COMPANY AND JERSEY NEWCO, AND WITH THE INTENTION AND EFFECT THAT IT MAY BE
DIRECTLY RELIED UPON AND ENFORCED SEPARATELY BY, (I) EACH BENEFICIARY OF ANY
RELEASE GRANTED UNDER THIS DEED; AND (II) ANY PERMITTED ASSIGNEE OR ANY OTHER
PERSON RELYING ON THIS DEED, EVEN THOUGH THEY ARE NOT PARTY TO THIS DEED.

1.      DEFINITIONS AND INTERPRETATION

(a)     Unless expressed otherwise, terms defined in the Explanatory Statement shall have the same meaning
        in this Deed.

(b)     In this Deed, unless the context otherwise requires:

        (i)     words in the singular include the plural and in the plural include the singular;

        (ii)    the words "including" and "include" shall not be construed as or take effect as limiting the
                generality of the foregoing;

        (iii)   the headings shall not be construed as part of this Deed nor affect its interpretation;

        (iv)    references to any clause, without further designation, shall be construed as a reference to the
                clause of this Deed so numbered;

        (v)     reference to any act, statute or statutory provision shall include a reference to that provision
                as amended, re-enacted or replaced from time to time whether before or after the date of this
                Deed and any former statutory provision replaced (with or without modification) by the
                provision referred to;

        (vi)    reference to a person includes a reference to any body corporate, unincorporated association
                or partnership and to that person's legal personal representatives or successors; and

        (vii)   the principles of construction set out in the Scheme apply to this Deed except that references
                to the Scheme shall instead be construed as references to this Deed.




0101521-0000029 UKO3: 2000860145.12                    25
                                                                                                     1541
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                           (Explanatory Statement) Pg 1543 of 1648



2.      CONFIRMATIONS, WARRANTIES AND UNDERTAKINGS

(a)     The Existing Noteholder and, if the Existing Noteholder has appointed a Nominee for either the New
        Notes or the Jersey Newco Consideration Shares, each Nominee, gives the following confirmations,
        acknowledgements, warranties and undertakings:

        (i)     if the Existing Noteholder has elected to receive (or to have its Nominee receive) the New
                Notes and/or Jersey Newco Consideration Shares pursuant to Section 4(a)(2) of the Securities
                Act (as defined in Annex 1) by ticking the "Restricted New Notes " and/or "Restricted Jersey
                Newco Consideration Shares" box in Part 5 (Scheme Creditor Entitlements) of the Account
                Holder Letter, as applicable, those set out in Section 2 (Restricted New Notes) and Section 4
                (Restricted Newco Shares) in Part 1 of Annex 1;

        (ii)    if the Existing Noteholder has elected to receive (or to have its Nominee receive) the New
                Notes and/or Jersey Newco Consideration Shares pursuant to Regulation S (as defined in
                Annex 1) by ticking the "Regulation S New Notes " and/or "Regulation S Jersey Newco
                Consideration Shares" box in Part 5 (Scheme Creditor Entitlements) of the Account Holder
                Letter, as applicable, those set out in Section 3 (Regulation S New Notes) and Section 5
                (Regulation S Jersey Newco Consideration Shares) in Part 1 of Annex 1; and

        (iii)   those set out in Section 6 (Other jurisdictions) in Part 1 of Annex 1.

(b)     Without prejudice to the provisions in Annex 1, the Existing Noteholder and/or, if the Existing
        Noteholder has appointed a Nominee, each Nominee, at the Restructuring Effective Date irrevocably
        warrants, undertakes and represents to the Company and Jersey Newco that:

        (i)     it will not seek or attempt nor aid or facilitate any other person to dispute, set aside, challenge,
                compromise or question in any jurisdiction the validity and efficacy of the cancellation and/or
                write-down of its Scheme Claims; and

        (ii)    it will not seek or attempt nor aid or facilitate any other person to dispute, challenge, set aside
                or question the validity, authority or efficacy of the Scheme in any jurisdiction or before any
                court, regulatory authority, tribunal or otherwise.

(c)     The Existing Noteholder and, if the Existing Noteholder has appointed one or more Nominee(s), each
        Nominee, hereby:

        (i)     undertakes to be bound by and perform each of the obligations applicable to it as set out in the
                Scheme and each of the Restructuring Documents to which it is a party as if such obligation
                were set out in full in this Account Holder Letter; and

        (ii)    expressly accepts and acknowledges that certain releases and waivers will be granted on its
                behalf pursuant to the terms of the Deed of Release.

3.      GRANT OF AUTHORITY TO THE COMPANY TO EXECUTE CERTAIN DOCUMENTS
        ON ITS BEHALF

        On and from the Scheme Effective Time in relation to the Scheme, the Existing Noteholder and, if the
        Existing Noteholder has appointed one or more Nominees, each Nominee, in consideration of the
        rights provided to Scheme Creditors under the Scheme and the Restructuring Implementation Deed,
        hereby irrevocably authorises and directs the Company as its agent and attorney (acting by its directors
        or other duly appointed representatives) in accordance with the authorisation and undertaking given
        pursuant to Clause 3 of the Scheme to enter into, execute, notarise and deliver the documents and take
        each of the actions stipulated in Clause 5 of the Restructuring Implementation Deed and each Nominee


0101521-0000029 UKO3: 2000860145.12                     26
                                                                                                       1542
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1544 of 1648



        agrees and acknowledges that the authorisation and undertaking given pursuant to Clause 3 of the
        Scheme shall be deemed to be given by it notwithstanding that it may not be a Scheme Creditor.

4.      INSTRUCTIONS TO EXISTING ADMINISTRATIVE PARTIES TO UNDERTAKE TO
        SUPPORT THE RESTRUCTURING

        The Existing Noteholder and, if the Existing Noteholder has appointed one or more Nominee(s), each
        Nominee, hereby authorises and instructs each Existing Administrative Party, the Existing Custodian
        and the Existing Depositary to undertake such steps as it considers necessary or desirable for it to take
        for the purposes of facilitating the implementation of the Scheme, including (without limitation)
        entering into and executing in its respective capacity the Implementation Document to which it is a
        party (including, for the avoidance of doubt, in respect of the Existing Security Agent, each Security
        and Guarantees Release Document) and any other document that it reasonably considers necessary or
        advisable to implement the Scheme.

5.      AGREEMENT NOT TO INSTRUCT THE TRUSTEE

        The Existing Noteholder and, if the Existing Noteholder has appointed one or more Nominee(s), each
        Nominee hereby agrees not to instruct the Existing Trustee to vote on its behalf in respect of the
        Scheme.

6.      MODIFICATIONS TO THE SCHEME

        The Existing Noteholder and, if the Existing Noteholder has appointed one or more Nominee(s), each
        Nominee hereby agrees that the Company may, subject to Clause 9.2 of the Scheme, at any Court
        hearing to sanction the Scheme, consent on behalf of itself as Scheme Creditor to any modification of,
        or addition to, the Scheme and/or any of the Implementation Documents on any terms or conditions
        that the Court may think fit to approve or impose which is necessary for the implementation of the
        Restructuring, and which could not reasonably be expected directly or indirectly to have an adverse
        effect on the interests of any Scheme Creditor under the Scheme. However, if such modifications could
        reasonably be expected directly or indirectly to have an adverse effect on the interests of a Scheme
        Creditor, then the Company may not give such consent without the prior written consent of that
        Scheme Creditor.

7.      GOVERNING LAW

        This Deed and any dispute or claim (including any non-contractual disputes or claims) arising out of
        or in connection with it or its subject matter or formation shall be governed by and construed in
        accordance with, the law of England and Wales.

8.      JURISDICTION

        The English courts shall have exclusive jurisdiction to settle any dispute or claim (including any
        non-contractual disputes or claims) arising out of or in connection with this Deed or its subject matter.




0101521-0000029 UKO3: 2000860145.12                    27
                                                                                                     1543
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1545 of 1648



                                                  ANNEX 1

                                      SECURITIES CONFIRMATIONS



1.      Definition

        Relevant Person means, in this Annex 1, (1) the relevant Scheme Creditors or (2) its Nominee(s) (if
        appointed), as the case may be, giving the representations.

2.      Restricted New Notes

        The Relevant Person represents and warrants to the Company, Alpha and Jersey Newco, on behalf of
        itself and each other person or account for which it is acting that:

        (a)     It understands that the Restricted New Notes are being offered in reliance upon an exemption
                from, or in a transaction not subject to, registration under the Securities Act and similar
                provisions under state securities laws for an offer and sale by the Company not involving a
                public offering in the United States (the Restricted New Notes).

        (b)     Its receipt of the Restricted New Notes is lawful under the laws of the jurisdiction of its
                incorporation and the jurisdiction in which it operates (if different), and that such acquisition
                will not contravene any law, regulation or regulatory policy applicable to it.

        (c)     It understands that the Restricted New Notes have not been and will not be registered under
                the Securities Act or with any securities regulatory authority of any state or other jurisdiction
                of the United States.

        (d)     As a purchaser of the Restricted New Notes in a private placement not registered under the
                Securities Act, it is receiving Restricted New Notes for its own account, or for an account as
                to which it exercises sole investment discretion, for investment purposes and (subject, to the
                extent necessary, to the disposition of its or such discretionary accounts' property being at all
                times within its or their control) not with a view to any distribution or resale, directly or
                indirectly, in the United States or otherwise in violation of the securities laws of the United
                States.

        (e)     It understands that the Restricted New Notes issued in reliance on Section 4(a)(2) of the
                Securities Act are "restricted securities" (as defined by Rule 144 under the Securities Act),
                and that for one year after the latest of the original issue date of the Restricted New Notes and
                the last date on which the issuer or any affiliate of the issuer was the owner of the Restricted
                New Notes, the Restricted New Notes are restricted securities, may not be offered, sold,
                pledged or otherwise transferred except (i) to the issuer, the guarantors or any subsidiary
                thereof, (ii) pursuant to a registration statement that has been declared effective under the
                Securities Act, (iii) for so long as the Restricted New Notes are eligible for resale pursuant to
                Rule 144A, to a person that it, and any person acting on its behalf, reasonably believes is a
                QIB purchasing for its own account or for the account of one or more QIBs to whom notice is
                given that the transfer is being made in reliance on Rule 144A, (iv) in an offshore transaction
                in accordance with Rule 903 or Rule 904 of Regulation S to a person that is not a U.S. person
                and that is not a retail investor in the European Economic Area or in the United Kingdom
                (defined as a person who is one (or more) of: (x) a retail client as defined in point (11) of
                Article 4(1) of Directive 2014/65/EU (as amended, MiFID II); or (y) a customer within the
                meaning of Directive 2016/97/EU (as amended, the Insurance Distribution Directive),
                where that customer would not qualify as a professional client as defined in point (10) of
                Article 4(1) of MiFID II; or (z) not a Qualified Investor), or (v) pursuant to an exemption

0101521-0000029 UKO3: 2000860145.12                   28
                                                                                                    1544
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1546 of 1648



                from, or in a transaction not subject to, registration under the Securities Act (if available) in
                each case in accordance with any applicable securities laws of the United States and any state
                or other jurisdiction of the United States

        (f)     It understands that no representation has been made as to the availability of any exemption
                under the Securities Act or any applicable securities laws of any state or other jurisdiction of
                the United States for the reoffer, resale, pledge or transfer of the Restricted New Notes and
                that, pursuant to these laws, such securities must be held indefinitely unless they are
                subsequently registered under the Securities Act or an exemption from such registration is
                available.

        (g)     It understands that, if an exemption from registration or qualification under the Securities Act
                or United States federal and state securities laws is available, it may be conditional on various
                requirements including, but not limited to, the time and manner of sale, the holding period for
                the Restricted New Notes, and requirements relating to the Company which are outside of its
                control, and which the Company would not be under any obligation (and may not be able) to
                satisfy.

        (h)     It understands that the transfer agent for the Restricted New Notes will not be required to
                accept for registration of transfer any Restricted New Notes acquired by the undersigned or
                any account of the undersigned, except upon presentation of evidence satisfactory to the
                Company, as the issuer, and the transfer agent that the foregoing restrictions on transfer have
                been complied with. It will give to each person to whom it transfers the Restricted New Notes
                notice of any restrictions on the transfer of such Restricted New Notes.

        (i)     It understands that the Restricted New Notes will bear a legend in or substantially in the
                following form:

                “THIS SECURITY HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
                U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”), OR
                THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. NEITHER THIS
                SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
                REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
                OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
                UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH
                REGISTRATION REQUIREMENTS.

                THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES ON ITS
                OWN BEHALF AND ON BEHALF OF ANY INVESTOR ACCOUNT FOR WHICH IT
                HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE TRANSFER
                SUCH SECURITY, PRIOR TO THE DATE WHICH ONE YEAR AFTER THE LATER OF
                THE ORIGINAL ISSUE DATE AND THE LAST DATE ON WHICH THE ISSUER OR
                ANY AFFILIATE OF THE ISSUER WAS THE OWNER OF THIS SECURITY (OR ANY
                PREDECESSOR OF THIS SECURITY), ONLY (A) TO THE ISSUER, (B) FOR SO LONG
                AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A
                UNDER THE U.S. SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY
                BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
                THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
                QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE
                TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO
                OFFERS AND SALES TO NON-U.S. PERSONS (AS DEFINED IN REGULATION S
                UNDER THE SECURITIES ACT ("REGULATION S”)) THAT OCCUR OUTSIDE THE
                UNITED STATES IN COMPLIANCE WITH REGULATION S, (D) PURSUANT TO A
                REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER


0101521-0000029 UKO3: 2000860145.12                   29
                                                                                                    1545
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1547 of 1648



                THE U.S. SECURITIES ACT OR (E) PURSUANT TO ANY OTHER AVAILABLE
                EXEMPTION FROM THE REGISTRATION REQUIREMENTS WITHIN THE MEANING
                OF REGULATION S. THE HOLDER AGREES THAT IT WILL GIVE TO EACH PERSON
                TO WHOM THIS SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY
                SIMILAR TO THE EFFECT OF THIS LEGEND.”

        (j)     It will notify any person to whom it subsequently reoffers, resells, pledges, transfers or
                otherwise disposes of the Restricted New Notes of the foregoing restrictions on transfer and
                any certificates evidencing such securities shall contain a legend referring to such restrictions
                on transferability.

        (k)     It acknowledges and agrees that the Restricted New Notes may be issued in a certificated
                registered form and that each notes certificate will bear appropriate legends.

        (l)     It is a "qualified institutional buyer" as defined in Rule 144A or an institutional "accredited
                investor" within the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the
                Securities Act and its receipt of the Restricted New Notes is not part of a plan or scheme to
                evade the registration requirements of the Securities Act.

        (m)     It: (i) has conducted its own investigation and appraisal of the business, results, financial
                condition, prospects, creditworthiness, status and affairs of the Company, Alpha and Jersey
                Newco and their respective subsidiaries and the Restricted New Notes and, following such
                investigation and appraisal and the other due diligence that it deemed necessary and
                subsequently conducted in connection with the offering of the Restricted New Notes, it has
                made its own investment decision to acquire the Restricted New Notes; (ii) acknowledges that
                it has had the opportunity to ask and has asked queries regarding an acquisition of the
                Restricted New Notes, the Company, Alpha and Jersey Newco and their respective
                subsidiaries and affairs and the terms of the Restricted New Notes, and has received
                satisfactory answers from representatives of Alpha, the Company and Jersey Newco; (iii) has
                reviewed all information that it believes is necessary or appropriate in connection with its
                election to receive the Restricted New Notes; (iv) has made its own assessment and has
                satisfied itself concerning the relevant tax, legal, currency and other economic considerations
                relevant to its investment in the Restricted New Notes (and has sought such accounting, legal,
                tax and other advice as it has considered necessary to make an informed decision);
                (v) possesses such knowledge and experience in financial and business matters that it is
                capable of evaluating the merits and risks of its prospective investment in the Restricted New
                Notes; (vi) understands that, in the future, the Restricted New Notes may significantly increase
                or decrease in value; and (vii) would be able to afford a complete loss of the value of the
                Restricted New Notes and would be able to bear the economic risk of holding such securities
                for an indefinite period.

        (n)     It acknowledges that neither the Company, as the issuer, nor any of its subsidiaries, affiliates
                or any other person, has made any representation, warranty or undertaking (express or implied)
                to it with respect to the Company, the guarantors, the Restricted New Notes or the accuracy,
                completeness or adequacy of any financial or other information concerning the Company, the
                guarantors, or the Restricted New Notes, other than (in the case of the Company, the
                guarantors and their subsidiaries only) any representation, warranty or undertaking of the
                Company, the guarantors and their subsidiaries contained in this Deed. Further, none of the
                Company, the guarantors and their subsidiaries or their affiliates, directors, officers,
                employees, agents, representatives or advisers makes any representation as to the future
                performance of the Company, the guarantors or any of their subsidiaries or affiliates or their
                respective securities, including the Restricted New Notes.




0101521-0000029 UKO3: 2000860145.12                   30
                                                                                                    1546
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1548 of 1648



        (o)     It understands that there may be certain consequences under U.S. and other tax laws resulting
                from an investment in the Restricted New Notes and it has made such investigation and has
                consulted its own independent advisers or otherwise has satisfied itself concerning, without
                limitation, the effects of the U.S. federal, state and local income tax laws and foreign tax laws
                generally and the U.S. Employee Retirement Income Security Act of 1974, as amended, the
                U.S. Investment Company Act of 1940, as amended, and the Securities Act.

        (p)     It (and each other qualified institutional buyer, if any, for whose account it is receiving the
                Restricted New Notes), in the normal course of business, invests in or purchases securities
                similar to the Restricted New Notes, is aware that there are substantial risks incident to the
                receipt of the Restricted New Notes and has the ability to bear the economic risk of its
                investment in the Restricted New Notes, has adequate means of providing for its current and
                contingent needs, has no need for liquidity with respect to its investment in the Restricted New
                Notes, and is able to sustain a complete loss of its investment in the Restricted New Notes.

        (q)     It satisfies any and all standards for investors making an investment in the Restricted New
                Notes imposed by the jurisdiction of its residence or otherwise.

        (r)     It is empowered, authorised and qualified to receive the Restricted New Notes.

        (s)     It understands that the foregoing representations, warranties and agreements are required in
                connection with U.S. securities laws and that the Company and others will rely upon the truth
                and accuracy of the foregoing acknowledgements, representations and agreements. It agrees
                that, if any of the acknowledgements, representations and warranties made in connection with
                its receipt of the Restricted New Notes are no longer accurate, it will promptly, and in any
                event prior to the issuance of the Restricted New Notes to it, notify the Company in writing.

        (t)     If it is receiving the Restricted New Notes for the account of another person, it represents that
                it has full power and authorisation to make the foregoing acknowledgements, representations
                and agreements on behalf of each such account.

        (u)     It acknowledges that the Company may request from it and/or any account for which it is
                acting (if any) such additional information as the Company may deem necessary to evaluate
                its eligibility or the eligibility of any account for which it is acting to acquire the Restricted
                New Notes, and may request from time to time such information as the Company may
                reasonably deem necessary to determine its eligibility or eligibility of any account for which
                it is acting to hold the Restricted New Notes or to enable the issuer to comply with applicable
                regulatory requirements or tax law, and it and each account for which it is acting (if any) shall
                use reasonable efforts to provide such information as may reasonably be requested; provided
                that in no event shall any purchaser be obliged to disclose the name (or any other identifying
                information) of its limited partners, members or shareholders.

3.      Regulation S New Notes

        The Relevant Person represents and warrants to Alpha, the Company and Jersey Newco, on behalf of
        itself and each other person or account for which it is acting that:

        (a)     It is, or at the time New Notes issued to such Relevant Persons under the Scheme (such New
                Notes, the Regulation S New Notes) are delivered will be, the beneficial owner of such
                Regulation S New Notes and (i) it is not a U.S. person and is receiving the Regulation S New
                Notes in an offshore transaction in accordance with Regulation S under the Securities Act and
                (ii) it is not an affiliate of the Company or a person acting on behalf of such an affiliate.

        (b)     It represents and warrants that its receipt of the Regulation S New Notes is lawful under the
                laws of the jurisdiction of its incorporation and the jurisdiction in which it operates (if

0101521-0000029 UKO3: 2000860145.12                    31
                                                                                                     1547
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                           (Explanatory Statement) Pg 1549 of 1648



                different), and that such acquisition will not contravene any law, regulation or regulatory
                policy applicable to it.

        (c)     It understands that such Regulation S New Notes have not been and will not be registered
                under the Securities Act or with any securities regulatory authority of any state or other
                jurisdiction of the United States.

        (d)     As a purchaser of the Regulation S New Notes not registered under the Securities Act, it is
                receiving Regulation S New Notes for its own account, or for an account as to which it
                exercises sole investment discretion, for investment purposes and (subject, to the extent
                necessary, to the disposition of its or such discretionary accounts' property being at all times
                within its or their control) not with a view to any distribution or resale, directly or indirectly,
                in the United States or otherwise in violation of the securities laws of the United States.

        (e)     It understands that for 40 days after the latest of the original issue date of the Regulation S
                New Notes and the date on which the Regulation S New Notes (or any predecessors thereto)
                were first offered to persons other than distributors, the Regulation S New Notes may not be
                offered, sold, pledged or otherwise transferred except (i) to the issuer, the guarantors or any
                subsidiary thereof, (ii) pursuant to a registration statement that has been declared effective
                under the Securities Act, (iii) for so long as the Regulation S New Notes are eligible for resale
                pursuant to Rule 144A, to a person that it, and any person acting on its behalf, reasonably
                believes is a QIB purchasing for its own account or for the account of one or more QIBs to
                whom notice is given that the transfer is being made in reliance on Rule 144A, (iv) in an
                offshore transaction in accordance with Rule 903 or Rule 904 of Regulation S to a person that
                is a non-U.S. person and that is not a retail investor in the European Economic Area or in the
                United Kingdom (defined as a person who is one (or more) of: (x) a retail client as defined in
                point (11) of Article 4(1) of MiFID II; (y) a customer within the meaning of the Insurance
                Distribution Directive, where that customer would not qualify as a professional client as
                defined in point (10) of Article 4(1) of MiFID II; or (z) not a Qualified Investor), or (v)
                pursuant to an exemption from, or in a transaction not subject to, registration under the
                Securities Act (if available) in each case in accordance with any applicable securities laws of
                the United States and any state or other jurisdiction of the United States.

        (f)     It understands that no representation has been made as to the availability of any exemption
                under the Securities Act or any applicable securities laws of any state or other jurisdiction of
                the United States for the reoffer, resale, pledge or transfer of the Regulation S New Notes and
                that, pursuant to these laws, such securities must be held indefinitely unless they are
                subsequently registered under the Securities Act or an exemption from such registration is
                available.

        (g)     It understands that, if an exemption from registration or qualification under the Securities Act
                or U.S. federal and state securities laws is available, it may be conditional on various
                requirements including, but not limited to, the time and manner of sale, the holding period for
                the Regulation S New Notes, and requirements relating to the Company which are outside of
                its control, and which the Company would not be under any obligation (and may not be able)
                to satisfy.

        (h)     It understands that the transfer agent for the Regulation S New Notes will not be required to
                accept for registration of transfer any Regulation S New Notes acquired by the undersigned
                or any account of the undersigned, except upon presentation of evidence satisfactory to the
                Company, as the issuer, and the transfer agent that the foregoing restrictions on transfer have
                been complied with. It will give to each person to whom it transfers the Regulation S New
                Notes notice of any restrictions on the transfer of such Regulation S New Notes.



0101521-0000029 UKO3: 2000860145.12                    32
                                                                                                      1548
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1550 of 1648



        (i)     It and any account for which it is acting (if any) became aware of the offering of the Regulation
                S New Notes, and the Regulation S New Notes were offered to it and each account for which
                it is acting (if any), solely by means of direct contact between it and the Company as the issuer,
                and not by any other means. It and any account for which it is acting (if any) did not become
                aware of the offering of the Regulation S New Notes, and the Regulation S New Notes were
                not offered to it or any account for which it is acting (if any), through any directed selling
                efforts within the meaning of Regulation S.

        (j)     It understands that the Regulation S New Notes will bear a legend in or substantially in the
                following form:

                “THIS SECURITY HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
                U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”), OR
                THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. NEITHER THIS
                SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
                REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
                OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
                UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH
                REGISTRATION REQUIREMENTS.

                THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES ON ITS
                OWN BEHALF AND ON BEHALF OF ANY INVESTOR ACCOUNT FOR WHICH IT
                HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE TRANSFER
                SUCH SECURITY, PRIOR TO THE DATE WHICH IS 40 DAYS AFTER THE LATER OF
                THE ORIGINAL ISSUE DATE HEREOF AND THE DATE ON WHICH THIS SECURITY
                (OR ANY PREDECESSOR OF THIS SECURITY) WAS FIRST OFFERED TO PERSONS
                OTHER THAN DISTRIBUTORS (AS DEFINED IN RULE 902 OF REGULATION S) IN
                RELIANCE ON REGULATION S, ONLY (A) TO THE ISSUER, (B) FOR SO LONG AS
                THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER
                THE U.S. SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY
                BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
                THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
                QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE
                TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A (C) PURSUANT TO
                OFFERS AND SALES TO NON-U.S. PERSONS (AS DEFINED IN REGULATION S
                UNDER THE SECURITIES ACT ("REGULATION S”)) THAT OCCUR OUTSIDE THE
                UNITED STATES IN COMPLIANCE WITH REGULATION S, (D) PURSUANT TO A
                REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
                THE U.S. SECURITIES ACT OR (E) PURSUANT TO ANY OTHER AVAILABLE
                EXEMPTION FROM THE REGISTRATION REQUIREMENTS WITHIN THE MEANING
                OF REGULATION S. THE HOLDER AGREES THAT IT WILL GIVE TO EACH PERSON
                TO WHOM THIS SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY
                SIMILAR TO THE EFFECT OF THIS LEGEND.”

        (k)     It will notify any person to whom it subsequently reoffers, resells, pledges, transfers or
                otherwise disposes of the Regulation S New Notes of the foregoing restrictions on transfer
                and any certificates evidencing such securities shall contain a legend referring to such
                restrictions on transferability.

        (l)     It acknowledges and agrees that the Regulation S New Notes may be issued in a certificated
                registered form and that each notes certificate will bear appropriate legends.

        (m)     It is not a retail investor in the European Economic Area or in the United Kingdom (defined
                as a person who is one (or more) of: (x) a retail client as defined in point (11) of Article 4(1)


0101521-0000029 UKO3: 2000860145.12                    33
                                                                                                     1549
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1551 of 1648



                of MiFID II; (y) a customer within the meaning of the Insurance Distribution Directive, where
                that customer would not qualify as a professional client as defined in point (10) of Article 4(1)
                of MiFID II; or (z) not a Qualified Investor).

        (n)     It: (i) has conducted its own investigation and appraisal of the business, results, financial
                condition, prospects, creditworthiness, status and affairs of the Company, Alpha and Jersey
                Newco and their respective subsidiaries and the Regulation S New Notes and, following such
                investigation and appraisal and the other due diligence that it deemed necessary and
                subsequently conducted in connection with the offering of the Regulation S New Notes, it has
                made its own investment decision to acquire the Regulation S New Notes; (ii) acknowledges
                that it has had the opportunity to ask and has asked queries regarding an acquisition of the
                Regulation S New Notes, Alpha, the Company and Jersey Newco and their respective
                subsidiaries and affairs and the terms of the Regulation S New Notes, and has received
                satisfactory answers from representatives of Alpha, the Company and Jersey Newco; (iii) has
                reviewed all information that it believes is necessary or appropriate in connection with its
                election to receive the Regulation S New Notes; (iv) has made its own assessment and has
                satisfied itself concerning the relevant tax, legal, currency and other economic considerations
                relevant to its investment in the Regulation S New Notes (and has sought such accounting,
                legal, tax and other advice as it has considered necessary to make an informed decision); (v)
                possesses such knowledge and experience in financial and business matters that it is capable
                of evaluating the merits and risks of its prospective investment in the Regulation S New Notes;
                (vi) understands that, in the future, the Regulation S New Notes may significantly increase or
                decrease in value; and (vii) would be able to afford a complete loss of the value of the
                Regulation S New Notes and would be able to bear the economic risk of holding such
                securities for an indefinite period.

        (o)     It acknowledges that neither the Company, as the issuer, nor any of its subsidiaries, affiliates
                or any other person has made any representation, warranty or undertaking (express or implied)
                to it with respect to the Company, the guarantors, the Regulation S New Notes or the accuracy,
                completeness or adequacy of any financial or other information concerning the Company, the
                guarantors, or the Regulation S New Notes, other than (in the case of the Company, the
                guarantors and their subsidiaries only) any representation, warranty or undertaking of the
                Company, the guarantors and their subsidiaries contained in this Deed. Further, none of the
                Company, the guarantors and their subsidiaries or their affiliates, directors, officers,
                employees, agents, representatives or advisers makes any representation as to the future
                performance of the Company, the guarantors or any of their subsidiaries or affiliates or their
                respective securities, including the Regulation S New Notes.

        (p)     It understands that there may be certain consequences under U.S. and other tax laws resulting
                from an investment in the Regulation S New Notes and it has made such investigation and has
                consulted its own independent advisers or otherwise has satisfied itself concerning, without
                limitation, the effects of the U.S. federal, state and local income tax laws and foreign tax laws
                generally and the U.S. Employee Retirement Income Security Act of 1974, as amended, the
                U.S. Investment Company Act of 1940, as amended, and the Securities Act.

        (q)     It (and each other qualified institutional buyer, if any, for whose account it is receiving the
                Regulation S New Notes), in the normal course of business, invests in or purchases securities
                similar to the Regulation S New Notes, is aware that there are substantial risks incident to the
                receipt of the Regulation S New Notes and has the ability to bear the economic risk of its
                investment in the Regulation S New Notes, has adequate means of providing for its current
                and contingent needs, has no need for liquidity with respect to its investment in the Regulation
                S New Notes, and is able to sustain a complete loss of its investment in the Regulation S New
                Notes.



0101521-0000029 UKO3: 2000860145.12                   34
                                                                                                     1550
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                           (Explanatory Statement) Pg 1552 of 1648



        (r)     It satisfies any and all standards for investors making an investment in the Regulation S New
                Notes imposed by the jurisdiction of its residence or otherwise.

        (s)     It is empowered, authorised and qualified to receive the Regulation S New Notes.

        (t)     It understands that the foregoing representations, warranties and agreements are required in
                connection with U.S. securities laws and that the Company and others will rely upon the truth
                and accuracy of the foregoing acknowledgements, representations and agreements. It agrees
                that, if any of the acknowledgements, representations and warranties made in connection with
                its receipt of the Regulation S New Notes are no longer accurate, it will promptly, and in any
                event prior to the issuance of the Regulation S New Notes to it, notify the Company in writing.

        (u)     If it is receiving the Regulation S New Notes for the account of another person, it represents
                that it has full power and authorisation to make the foregoing acknowledgements,
                representations and agreements on behalf of each such account.

        (v)     It acknowledges that the Company may request from it and/or any account for which it is
                acting (if any) such additional information as the Company may deem necessary to evaluate
                its eligibility or the eligibility of any account for which it is acting to acquire the Regulation
                S New Notes, and may request from time to time such information as the Company may
                reasonably deem necessary to determine its eligibility or eligibility of any account for which
                it is acting to hold the Regulation S New Notes or to enable the issuer to comply with
                applicable regulatory requirements or tax law, and it and each account for which it is acting
                (if any) shall use reasonable efforts to provide such information as may reasonably be
                requested; provided that in no event shall any purchaser be obliged to disclose the name (or
                any other identifying information) of its limited partners, members or shareholders.

4.      Restricted Jersey Newco Consideration Shares

        The Relevant Person represents and warrants to Alpha, the Company and Jersey Newco, on behalf of
        itself and each other person or account for which it is acting that:

        (a)     It understands that the Jersey Newco Consideration Shares are being offered in reliance upon
                an exemption from, or in a transaction not subject to, registration under the Securities Act and
                similar provisions under state securities laws for an offer and sale by Jersey Newco not
                involving a public offering in the U.S. (the Restricted Jersey Newco Consideration Shares).

        (b)     Its receipt of the Restricted Jersey Newco Consideration Shares is lawful under the laws of
                the jurisdiction of its incorporation and the jurisdiction in which it operates (if different), and
                that such acquisition will not contravene any law, regulation or regulatory policy applicable
                to it.

        (c)     It understands that the Restricted Jersey Newco Consideration Shares have not been and will
                not be registered under the Securities Act or with any securities regulatory authority of any
                state or other jurisdiction of the U.S.

        (d)     As a subscriber of the Restricted Jersey Newco Consideration Shares in a private placement
                not registered under the Securities Act, it is receiving Restricted Jersey Newco Consideration
                Shares for its own account, or for an account as to which it exercises sole investment
                discretion, for investment purposes and (subject, to the extent necessary, to the disposition of
                its or such discretionary accounts' property being at all times within its or their control) not
                with a view to any distribution or resale, directly or indirectly, in the U.S. or otherwise in
                violation of the securities laws of the U.S.



0101521-0000029 UKO3: 2000860145.12                    35
                                                                                                      1551
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                           (Explanatory Statement) Pg 1553 of 1648



        (e)     It understands that the Restricted Jersey Newco Consideration Shares issued in reliance on
                Section 4(a)(2) of the Securities Act are "restricted securities" (as defined by Rule 144 under
                the Securities Act), and that for one year after the latest of the original issue date of the
                Restricted Jersey Newco Consideration Shares and the last date on which the issuer or any
                affiliate of the issuer was the owner of the Restricted Jersey Newco Consideration Shares, the
                Restricted Jersey Newco Consideration Shares are restricted securities, may not be offered,
                sold, pledged or otherwise transferred except (i) to the issuer or any subsidiary thereof, (ii)
                pursuant to a registration statement that has been declared effective under the Securities Act,
                (iii) for so long as the Restricted Jersey Newco Consideration Shares are eligible for resale
                pursuant to Rule 144A, to a person that it, and any person acting on its behalf, reasonably
                believes is a QIB purchasing for its own account or for the account of one or more QIBs to
                whom notice is given that the transfer is being made in reliance on Rule 144A, (iv) in an
                offshore transaction in accordance with Rule 903 or Rule 904 of Regulation S that is not a
                retail investor in the European Economic Area or in the United Kingdom (defined as a person
                who is one (or more) of: (x) a retail client as defined in point (11) of Article 4(1) of MiFID II;
                (y) a customer within the meaning of the Insurance Distribution Directive, where that
                customer would not qualify as a professional client as defined in point (10) of Article 4(1) of
                MiFID II; or (z) not a Qualified Investor), or (v) pursuant to an exemption from, or in a
                transaction not subject to, registration under the Securities Act (if available) in each case in
                accordance with any applicable securities laws of the U.S. and any state or other jurisdiction
                of the U.S.

        (f)     It understands that no representation has been made as to the availability of any exemption
                under the Securities Act or any applicable securities laws of any state or other jurisdiction of
                the U.S. for the reoffer, resale, pledge or transfer of the Restricted Jersey Newco Consideration
                Shares and that, pursuant to these laws, such securities must be held indefinitely unless they
                are subsequently registered under the Securities Act or an exemption from such registration is
                available.

        (g)     It understands that, if an exemption from registration or qualification under the Securities Act
                or U.S. federal and state securities laws is available, it may be conditional on various
                requirements including, but not limited to, the time and manner of sale, the holding period for
                the Restricted Jersey Newco Consideration Shares, and requirements relating to Jersey Newco
                which are outside of its control, and which Jersey Newco would not be under any obligation
                (and may not be able) to satisfy.

        (h)     It understands that Jersey Newco will not be required to accept for registration of transfer any
                Restricted Jersey Newco Consideration Shares acquired by the undersigned or any account of
                the undersigned, except upon presentation of evidence satisfactory to Jersey Newco that the
                foregoing restrictions on transfer have been complied with. It will give to each person to
                whom it transfers the Restricted Jersey Newco Consideration Shares notice of any restrictions
                on the transfer of such Restricted Jersey Newco Consideration Shares.

        (i)     It understands that, to the extent the Restricted Jersey Newco Consideration Shares are
                delivered in certificated form, the certificate (or the shareholder register) will bear a legend in
                or substantially in the following form:

                "THIS SECURITY HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
                U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”), OR
                THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. NEITHER THIS
                SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
                REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
                OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR



0101521-0000029 UKO3: 2000860145.12                    36
                                                                                                      1552
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1554 of 1648



                UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH
                REGISTRATION REQUIREMENTS.

                THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES ON ITS
                OWN BEHALF AND ON BEHALF OF ANY INVESTOR ACCOUNT FOR WHICH IT
                HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE TRANSFER
                SUCH SECURITY, PRIOR TO THE DATE WHICH IS ONE YEAR AFTER THE LATER
                OF THE ORIGINAL ISSUE DATE AND THE LAST DATE ON WHICH THE ISSUER OR
                ANY AFFILIATE OF THE ISSUER WAS THE OWNER OF THIS SECURITY (OR ANY
                PREDECESSOR OF THIS SECURITY) ONLY (A) TO THE ISSUER, (B) FOR SO LONG
                AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A
                UNDER THE U.S. SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY
                BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
                THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
                QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE
                TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO
                OFFERS AND SALES THAT OCCUR OUTSIDE THE UNITED STATES IN
                COMPLIANCE WITH REGULATION S UNDER THE U.S. SECURITIES ACT
                (“REGULATION S”), (D) PURSUANT TO A REGISTRATION STATEMENT THAT HAS
                BEEN DECLARED EFFECTIVE UNDER THE U.S. SECURITIES ACT OR (E)
                PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
                REQUIREMENTS WITHIN THE MEANING OF REGULATION S. THE HOLDER
                AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS SECURITY IS
                TRANSFERRED A NOTICE SUBSTANTIALLY SIMILAR TO THE EFFECT OF THIS
                LEGEND."

        (j)     It will notify any person to whom it subsequently reoffers, resells, pledges, transfers or
                otherwise disposes of the Restricted Jersey Newco Consideration Shares of the foregoing
                restrictions on transfer and any certificates evidencing such securities shall contain a legend
                referring to such restrictions on transferability.

        (k)     It acknowledges and agrees that the Restricted Jersey Newco Consideration Shares may be
                issued in a certificated registered form and that each share certificate will bear appropriate
                legends.

        (l)     It is a "qualified institutional buyer" as defined in Rule 144A or an institutional "accredited
                investor" within the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the
                Securities Act and its receipt of the Restricted Jersey Newco Consideration Shares is not part
                of a plan or scheme to evade the registration requirements of the Securities Act.

        (m)     It: (i) has conducted its own investigation and appraisal of the business, results, financial
                condition, prospects, creditworthiness, status and affairs of the Company, Alpha and Jersey
                Newco and their respective subsidiaries and the Restricted Jersey Newco Consideration
                Shares and, following such investigation and appraisal and the other due diligence that it
                deemed necessary and subsequently conducted in connection with the offering of the
                Restricted Jersey Newco Consideration Shares, it has made its own investment decision to
                acquire the Restricted Jersey Newco Consideration Shares; (ii) acknowledges that it has had
                the opportunity to ask and has asked queries regarding an acquisition of the Restricted Jersey
                Newco Consideration Shares, the Company, Alpha and Jersey Newco and their respective
                subsidiaries and affairs and the terms of the Restricted Jersey Newco Consideration Shares,
                and has received satisfactory answers from representatives of Alpha, the Company and Jersey
                Newco; (iii) has reviewed all information that it believes is necessary or appropriate in
                connection with its election to receive the Restricted Jersey Newco Consideration Shares; (iv)
                has made its own assessment and has satisfied itself concerning the relevant tax, legal,

0101521-0000029 UKO3: 2000860145.12                   37
                                                                                                   1553
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1555 of 1648



                currency and other economic considerations relevant to its investment in the Restricted Jersey
                Newco Consideration Shares (and has sought such accounting, legal, tax and other advice as
                it has considered necessary to make an informed decision); (v) possesses such knowledge and
                experience in financial and business matters that it is capable of evaluating the merits and risks
                of its prospective investment in the Restricted Jersey Newco Consideration Shares; (vi)
                understands that, in the future, the Restricted Jersey Newco Consideration Shares may
                significantly increase or decrease in value; and (vii) would be able to afford a complete loss
                of the value of the Restricted Jersey Newco Consideration Shares and would be able to bear
                the economic risk of holding such securities for an indefinite period.

        (n)     It acknowledges that neither Jersey Newco nor any of its subsidiaries, affiliates or any other
                person, has made any representation, warranty or undertaking (express or implied) to it with
                respect to Jersey Newco, the Restricted Jersey Newco Consideration Shares or the accuracy,
                completeness or adequacy of any financial or other information concerning Jersey Newco or
                the Restricted Jersey Newco Consideration Shares, other than (in the case of Jersey Newco
                and its subsidiaries only) any representation, warranty or undertaking of Jersey Newco and its
                subsidiaries contained in this Deed. Further, none of Jersey Newco and its subsidiaries or its
                affiliates, directors, officers, employees, agents, representatives or advisers makes any
                representation as to the future performance of Jersey Newco or any of its subsidiaries or
                affiliates or their respective securities, including the Restricted Jersey Newco Consideration
                Shares.

        (o)     It understands that there may be certain consequences under U.S. and other tax laws resulting
                from an investment in the Restricted Jersey Newco Consideration Shares and it has made such
                investigation and has consulted its own independent advisers or otherwise has satisfied itself
                concerning, without limitation, the effects of the U.S. federal, state and local income tax laws
                and foreign tax laws generally and the U.S. Employee Retirement Income Security Act of
                1974, as amended, the U.S. Investment Company Act of 1940, as amended, and the Securities
                Act.

        (p)     It (and each other qualified institutional buyer, if any, for whose account it is receiving the
                Restricted Jersey Newco Consideration Shares), in the normal course of business, invests in
                or purchases securities similar to the Restricted Jersey Newco Consideration Shares, is aware
                that there are substantial risks incident to the receipt of the Restricted Jersey Newco
                Consideration Shares and has the ability to bear the economic risk of its investment in the
                Restricted Jersey Newco Consideration Shares, has adequate means of providing for its
                current and contingent needs, has no need for liquidity with respect to its investment in the
                Restricted Jersey Newco Consideration Shares, and is able to sustain a complete loss of its
                investment in the Restricted Jersey Newco Consideration Shares.

        (q)     It satisfies any and all standards for investors making an investment in the Restricted Jersey
                Newco Consideration Shares imposed by the jurisdiction of its residence or otherwise.

        (r)     It is empowered, authorised and qualified to receive the Restricted Jersey Newco
                Consideration Shares.

        (s)     It understands that the foregoing representations, warranties and agreements are required in
                connection with U.S. securities laws and that Jersey Newco and others will rely upon the truth
                and accuracy of the foregoing acknowledgements, representations and agreements. It agrees
                that, if any of the acknowledgements, representations and warranties made in connection with
                its receipt of the Restricted Jersey Newco Consideration Shares are no longer accurate, it will
                promptly, and in any event prior to the issuance of the Restricted Jersey Newco Consideration
                Shares to it, notify Jersey Newco and the Company in writing.



0101521-0000029 UKO3: 2000860145.12                    38
                                                                                                     1554
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1556 of 1648



        (t)     If it is receiving the Restricted Jersey Newco Consideration Shares for the account of another
                person, it represents that it has full power and authorisation to make the foregoing
                acknowledgements, representations and agreements on behalf of each such account.

        (u)     It acknowledges that Jersey Newco may request from it and/or any account for which it is
                acting (if any) such additional information as Jersey Newco may deem necessary to evaluate
                its eligibility or the eligibility of any account for which it is acting to acquire the Restricted
                Jersey Newco Consideration Shares, and may request from time to time such information as
                Jersey Newco may reasonably deem necessary to determine its eligibility or eligibility of any
                account for which it is acting to hold the Restricted Jersey Newco Consideration Shares or to
                enable Jersey Newco to comply with applicable regulatory requirements or tax law, and it and
                each account for which it is acting (if any) shall use reasonable efforts to provide such
                information as may reasonably be requested; provided that in no event shall any purchaser be
                obliged to disclose the name (or any other identifying information) of its limited partners,
                members or shareholders.

5.      Regulation S Jersey Newco Consideration Shares

        The Relevant Person represents and warrants to Alpha, the Company and Jersey Newco, on behalf of
        itself and each other person or account for which it is acting that:

        (a)     It is, or at the time Regulation S Jersey Newco Consideration Shares issued to such Relevant
                Persons (such Regulation S Jersey Newco Consideration Shares, the Regulation S Jersey
                Newco Consideration Shares) are delivered will be, the beneficial owner of such Regulation
                S Jersey Newco Consideration Shares and (i) it is receiving the Regulation S Jersey Newco
                Consideration Shares in an offshore transaction in accordance with Regulation S under the
                Securities Act and (ii) it is not an affiliate of Jersey Newco or a person acting on behalf of
                such an affiliate.

        (b)     It represents and warrants that its receipt of the Regulation S Jersey Newco Consideration
                Shares is lawful under the laws of the jurisdiction of its incorporation and the jurisdiction in
                which it operates (if different), and that such acquisition will not contravene any law,
                regulation or regulatory policy applicable to it.

        (c)     It understands that such Regulation S Jersey Newco Consideration Shares have not been and
                will not be registered under the Securities Act or with any securities regulatory authority of
                any state or other jurisdiction of the United States.

        (d)     As a subscriber of the Regulation S Jersey Newco Consideration Shares not registered under
                the Securities Act, it is receiving Regulation S Jersey Newco Consideration Shares for its own
                account, or for an account as to which it exercises sole investment discretion, for investment
                purposes and (subject, to the extent necessary, to the disposition of its or such discretionary
                accounts' property being at all times within its or their control) not with a view to any
                distribution or resale, directly or indirectly, in the United States or otherwise in violation of
                the securities laws of the United States.

        (e)     It understands that no representation has been made as to the availability of any exemption
                under the Securities Act or any applicable securities laws of any state or other jurisdiction of
                the United States for the reoffer, resale, pledge or transfer of the Regulation S Jersey Newco
                Consideration Shares and that, pursuant to these laws, such securities must be held indefinitely
                unless they are subsequently registered under the Securities Act or an exemption from such
                registration is available.

        (f)     It understands that, if an exemption from registration or qualification under the Securities Act
                or U.S. federal and state securities laws is available, it may be conditional on various

0101521-0000029 UKO3: 2000860145.12                    39
                                                                                                     1555
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1557 of 1648



                requirements including, but not limited to, the time and manner of sale, the holding period for
                the Regulation S Jersey Newco Consideration Shares, and requirements relating to Jersey
                Newco which are outside of its control, and which Jersey Newco would not be under any
                obligation (and may not be able) to satisfy.

        (g)     It understands that Jersey Newco will not be required to accept for registration of transfer any
                Regulation S Jersey Newco Consideration Shares acquired by the undersigned or any account
                of the undersigned, except upon presentation of evidence satisfactory to Jersey Newco that the
                foregoing restrictions on transfer have been complied with. It will give to each person to
                whom it transfers the Regulation S Jersey Newco Consideration Shares notice of any
                restrictions on the transfer of such Regulation S Jersey Newco Consideration Shares.

        (h)     It and any account for which it is acting (if any) became aware of the offering of the Regulation
                S Jersey Newco Consideration Shares, and the Regulation S Jersey Newco Consideration
                Shares were offered to it and each account for which it is acting (if any), solely by means of
                direct contact between it and Jersey Newco, and not by any other means. It and any account
                for which it is acting (if any) did not become aware of the offering of the Regulation S Jersey
                Newco Consideration Shares, and the Regulation S Jersey Newco Consideration Shares were
                not offered to it or any account for which it is acting (if any), through any directed selling
                efforts within the meaning of Regulation S.

        (i)     It understands that, to the extent the Regulation S Jersey Newco Consideration Shares are
                delivered in certificated form, the certificate will bear a legend in or substantially in the
                following form:

                "THIS SECURITY HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
                U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”), OR
                THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. NEITHER THIS
                SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
                REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
                OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
                UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH
                REGISTRATION REQUIREMENTS."

        (j)     It will notify any person to whom it subsequently reoffers, resells, pledges, transfers or
                otherwise disposes of the Regulation S Jersey Newco Consideration Shares of the foregoing
                restrictions on transfer and any certificates evidencing such securities shall contain a legend
                referring to such restrictions on transferability.

        (k)     It acknowledges and agrees that the Regulation S Jersey Newco Consideration Shares may be
                issued in a certificated registered form and that each share certificate will bear appropriate
                legends.

        (l)     It is not a retail investor in the European Economic Area or in the United Kingdom (defined
                as a person who is one (or more) of: (x) a retail client as defined in point (11) of Article 4(1)
                of MiFID II; (y) a customer within the meaning of the Insurance Distribution Directive, where
                that customer would not qualify as a professional client as defined in point (10) of Article 4(1)
                of MiFID II; or (z) not a Qualified Investor).

        (m)     It: (i) has conducted its own investigation and appraisal of the business, results, financial
                condition, prospects, creditworthiness, status and affairs of the Company, Alpha and Jersey
                Newco and their respective subsidiaries and the Regulation S Jersey Newco Consideration
                Shares and, following such investigation and appraisal and the other due diligence that it
                deemed necessary and subsequently conducted in connection with the offering of the


0101521-0000029 UKO3: 2000860145.12                   40
                                                                                                    1556
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1558 of 1648



                Regulation S Jersey Newco Consideration Shares, it has made its own investment decision to
                acquire the Regulation S Jersey Newco Consideration Shares; (ii) acknowledges that it has
                had the opportunity to ask and has asked queries regarding an acquisition of the Regulation S
                Jersey Newco Consideration Shares, the Company, Alpha and Jersey Newco and their
                respective subsidiaries and affairs and the terms of the Regulation S Jersey Newco
                Consideration Shares, and has received satisfactory answers from representatives of Alpha,
                the Company and Jersey Newco; (iii) has reviewed all information if any, that it believes is
                necessary or appropriate in connection with its election to receive the Regulation S Jersey
                Newco Consideration Shares; (iv) has made its own assessment and has satisfied itself
                concerning the relevant tax, legal, currency and other economic considerations relevant to its
                investment in the Regulation S Jersey Newco Consideration Shares (and has sought such
                accounting, legal, tax and other advice as it has considered necessary to make an informed
                decision); (v) possesses such knowledge and experience in financial and business matters that
                it is capable of evaluating the merits and risks of its prospective investment in the Regulation
                S Jersey Newco Consideration Shares; (vi) understands that in the future, the Regulation S
                Jersey Newco Consideration Shares may significantly increase or decrease in value; and (vii)
                would be able to afford a complete loss of the value of the Regulation S Jersey Newco
                Consideration Shares and would be able to bear the economic risk of holding such securities
                for an indefinite period.

        (n)     It acknowledges that neither Jersey Newco, nor any of its subsidiaries, affiliates or any other
                person, has made any representation, warranty or undertaking (express or implied) to it with
                respect to Jersey Newco, the Regulation S Jersey Newco Consideration Shares or the accuracy,
                completeness or adequacy of any financial or other information concerning Jersey Newco or
                the Regulation S New Notes, other than (in the case of Jersey Newco and its subsidiaries only)
                any representation, warranty or undertaking of Jersey Newco and its subsidiaries contained in
                this Deed. Further, none of Jersey Newco and its subsidiaries or its affiliates, directors,
                officers, employees, agents, representatives or advisers makes any representation as to the
                future performance of Jersey Newco or any of its subsidiaries or affiliates or their respective
                securities, including the Regulation S Jersey Newco Consideration Shares.

        (o)     It understands that there may be certain consequences under U.S. and other tax laws resulting
                from an investment in the Regulation S Jersey Newco Consideration Shares and it has made
                such investigation and has consulted its own independent advisers or otherwise has satisfied
                itself concerning, without limitation, the effects of the U.S. federal, state and local income tax
                laws and foreign tax laws generally and the U.S. Employee Retirement Income Security Act
                of 1974, as amended, the U.S. Investment Company Act of 1940, as amended, and the
                Securities Act.

        (p)     It (and each other qualified institutional buyer, if any, for whose account it is receiving the
                Regulation S Jersey Newco Consideration Shares), in the normal course of business, invests
                in or purchases securities similar to the Regulation S Jersey Newco Consideration Shares, is
                aware that there are substantial risks incident to the receipt of the Regulation S Jersey Newco
                Consideration Shares and has the ability to bear the economic risk of its investment in the
                Regulation S Jersey Newco Consideration Shares, has adequate means of providing for its
                current and contingent needs, has no need for liquidity with respect to its investment in the
                Regulation S Jersey Newco Consideration Shares, and is able to sustain a complete loss of its
                investment in the Regulation S Jersey Newco Consideration Shares.

        (q)     It satisfies any and all standards for investors making an investment in the Regulation S Jersey
                Newco Consideration Shares imposed by the jurisdiction of its residence or otherwise.

        (r)     It is empowered, authorised and qualified to receive the Regulation S Jersey Newco
                Consideration Shares.

0101521-0000029 UKO3: 2000860145.12                    41
                                                                                                     1557
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1559 of 1648



        (s)     It understands that the foregoing representations, warranties and agreements are required in
                connection with U.S. securities laws and that Jersey Newco and others will rely upon the truth
                and accuracy of the foregoing acknowledgements, representations and agreements. It agrees
                that, if any of the acknowledgements, representations and warranties made in connection with
                its receipt of the Regulation S Jersey Newco Consideration Shares are no longer accurate, it
                will promptly, and in any event prior to the issuance of the Regulation S Jersey Newco
                Consideration Shares to it, notify Jersey Newco and the Company in writing.

        (t)     If it is receiving the Regulation S Jersey Newco Consideration Shares for the account of
                another person, it represents that it has full power and authorisation to make the foregoing
                acknowledgements, representations and agreements on behalf of each such account.

        (u)     It acknowledges that Jersey Newco may request from it and/or any account for which it is
                acting (if any) such additional information as Jersey Newco may deem necessary to evaluate
                its eligibility or the eligibility of any account for which it is acting to acquire the Regulation
                S Jersey Newco Consideration Shares, and may request from time to time such information as
                Jersey Newco may reasonably deem necessary to determine its eligibility or eligibility of any
                account for which it is acting to hold the Regulation S Jersey Newco Consideration Shares or
                to enable the issuer to comply with applicable regulatory requirements or tax law, and it and
                each account for which it is acting (if any) shall use reasonable efforts to provide such
                information as may reasonably be requested; provided that in no event shall any purchaser be
                obliged to disclose the name (or any other identifying information) of its limited partners,
                members or shareholders.

6.      Other jurisdictions

        The Relevant Person (and any person acting on its behalf):

        (a)     represents and warrants that if it is outside the United States, it has read the Restructuring
                Implementation Deed in its entirety;

        (b)     represents and warrants that if it is in the United Kingdom, it has complied with its obligations
                in connection with money laundering and terrorist financing under the Proceeds of Crime Act
                2002, the Terrorism Act 2000, the Criminal Justice Act 1993, the Money Laundering
                Regulations 2007 and, if it is making payment on behalf of a third party, that satisfactory
                evidence has been obtained and recorded by it to verify the identity of the third party as
                required by the regulations; and

        (c)     represents and warrants that it and any person acting on its behalf falls within Section 86(7)
                of the Financial Services and Markets Act 2000, as amended, being a "qualified investor"
                within the meaning of Article (2)(e) of the Prospectus Regulation (a Qualified Investor), and
                is otherwise a person whose ordinary activities involve it in acquiring, holding, managing and
                disposing of investments (as principal or agent) for the purposes of its business and who has
                professional experience in matters relating to investments and who falls within Article 19(I)
                of the Financial Services and Markets Act 2000 (Financial Promotion) Order 2005 (the Order)
                or are persons who fall within Articles 49(2)(a) to (d) (High net worth companies,
                unincorporated associations, etc.) of the Order or to whom it may otherwise lawfully be
                communicated (all such persons together being referred to as Relevant Persons).




0101521-0000029 UKO3: 2000860145.12                    42
                                                                                                     1558
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1560 of 1648



                                                    PART 2

                            OTHER SECURITIES LAW CONSIDERATIONS

1.      European Economic Area and the United Kingdom

        The Restricted Jersey Newco Consideration Shares, the Restricted New Notes, the Regulation S Jersey
        Newco Consideration Shares and the Regulation S New Notes are not being offered, sold or otherwise
        made available to and should not be offered, sold or otherwise made available to any retail investor in
        the European Economic Area or in the United Kingdom. For these purposes, a "retail investor" means
        a person who is one (or more) of: (i) a "retail client" as defined in point (11) of Article 4(1) of MiFID
        II; or (ii) a customer within the meaning of the Insurance Distribution Directive, where that customer
        would not qualify as a professional client as defined in point (10) of Article 4(1) of MiFID II; or (iii)
        not a Qualified Investor. Consequently no key information document required by Regulation (EU)
        No 1286/2014 (as amended, the PRIIPs Regulation) for offering or selling the Restricted New Notes
        and the Regulation S New Notes or otherwise making them available to retail investors in the European
        Economic Area or in the United Kingdom will be prepared and therefore offering or selling the
        Restricted New Notes and the Regulation S New Notes or otherwise making them available to any
        retail investor in the European Economic Area or in the United Kingdom may be unlawful under the
        PRIIPs Regulation.

2.      United Kingdom only

        This Deed is only being distributed to and is only directed at Qualified Investors who are also: (i)
        persons who are outside the United Kingdom; (ii) persons within the definition of "Investment
        Professional" (as defined in Article 19(5) of the Order); (iii) persons falling within Articles 49(2)(a)
        to (d) of the Order; or (iv) persons to whom it may otherwise lawfully be communicated (all such
        persons together being referred to as relevant persons). The Scheme Consideration is only available
        to Scheme Creditors (in accordance with the terms of the Restructuring Implementation Deed) and
        any invitation, offer or agreement to subscribe for, purchase or otherwise acquire such Scheme
        Consideration will only be engaged in with relevant persons. Any invitation, offer or agreement to
        subscribe for, purchase or otherwise acquire such Restricted New Notes and Regulation S New Notes
        will only be engaged in with relevant persons. Any invitation, offer or agreement to subscribe for,
        purchase or otherwise acquire Restricted Jersey Newco Consideration Shares and Regulation S Jersey
        Newco Consideration Shares will only be engaged in with relevant persons. Any person who is not a
        relevant person should not act or rely on the Explanatory Statement or any of its contents.

2.1     General

        The implications of the Scheme for Scheme Creditors who are resident in, have a registered address
        in or are citizens of and/or are taxable in jurisdictions other than the United Kingdom may be affected
        by the laws of the relevant jurisdiction. Such overseas Scheme Creditors should inform themselves
        about and observe any applicable legal requirements. Any person outside the United Kingdom who is
        resident in, or who has a registered address in, or is a citizen of and/or is taxable in, an overseas
        jurisdiction and who is to receive or subscribe for any Scheme Consideration should consult his or her
        professional advisers and satisfy himself or herself as to the full observance of the laws of the relevant
        jurisdiction in connection with the Scheme, including obtaining any requisite governmental or other
        consents, observing any other requisite formalities and paying any issue, transfer or other taxes due in
        such jurisdiction.

        In the absence of bad faith, none of Alpha, the Company, Jersey Newco, the New Trustee, the New
        Security Agent, the Information Agent or any person appointed to distribute the Scheme Consideration
        shall have any Liability for any loss or damage arising as a result of the timing or terms of such a sale
        or as a result of any remittance made pursuant to such distribution.


0101521-0000029 UKO3: 2000860145.12                    43
                                                                                                     1559
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                           (Explanatory Statement) Pg 1561 of 1648



2.2     Non-Eligible Persons

        Without limiting the information set out in the "Important Securities Law Notice" section of the
        Explanatory Statement, the New Notes and the Jersey Newco Consideration Shares will not be issued
        to a Scheme Creditor (and/or if appointed, its Nominee) pursuant to the Restructuring Implementation
        Deed on the Restructuring Effective Date where such a Scheme Creditor (and/or its Nominee) is not
        an Eligible Person.

2.3     Scheme Creditor Entitlements under the Scheme

        Each Scheme Creditor and/or its Nominee(s) shall be entitled to receive its Scheme Creditor
        Entitlements on the Restructuring Effective Date in accordance with the provisions of the
        Restructuring Implementation Deed, save that such Scheme Creditor Entitlements may be withheld
        from being distributed to a Scheme Creditor (and/or its Nominee(s)) on the Restructuring Effective
        Date if the Information Agent does not receive a validly completed Account Holder Letter from that
        Scheme Creditor by the Voting Instruction Deadline, being 5:00 pm (London time) on 28 October
        2020 and all of the information, representations, confirmations and any other documentation required
        to be provided therein.

NONE OF THE SECURITIES REFERRED TO IN THIS DEED SHALL BE SOLD, ISSUED OR
TRANSFERRED IN ANY JURISDICTION IN CONTRAVENTION OF APPLICABLE LAW.




0101521-0000029 UKO3: 2000860145.12                 44
                                                                                                1560
         20-12433-scc              Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32             Exhibit D
                                     (Explanatory Statement) Pg 1562 of 1648



IN WITNESS whereof this Deed has been executed as a deed and delivered on

________________ 2020 by the parties hereto.

Existing Noteholder who is an individual

EXECUTED and DELIVERED as a DEED by

Existing Noteholder, __________________________                    __________________________

                                              (print name)                  (sign)

in the presence of:

Witness3 signature: ______________________

Witness name: __________________________

Witness address: ________________________



Existing Noteholder who is a corporate entity

EXECUTED and DELIVERED as a DEED

for and on behalf of

Existing Noteholder, _____________________

(print name)

acting by:


     ________________________________________                     _________________________________________

                                   (sign)                                            (sign)

    Name:                                                         Name:

    Title:                                                        Title:

in the presence of:

Witness4 signature: ______________________

Witness name: __________________________

Witness address: ________________________




3
    A witness may be any person over the age of 18 years
4
    A witness may be any person over the age of 18 years

0101521-0000029 UKO3: 2000860145.12                          45
                                                                                                   1561
         20-12433-scc              Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32             Exhibit D
                                     (Explanatory Statement) Pg 1563 of 1648



Nominee for the New Notes who is an individual

EXECUTED and DELIVERED as a DEED by

Nominated Recipient, _________________________                     __________________________

                                              (print name)                  (sign)

in the presence of:

Witness5 signature: ______________________

Witness name: __________________________

Witness address: ________________________



Nominee for New Notes who is a corporate entity

EXECUTED and DELIVERED as a DEED

for and on behalf of

Nominee, ______________________________

                                   (print name)

acting by:


     ________________________________________                     _________________________________________

                                   (sign)                                            (sign)

    Name:                                                         Name:

    Title:                                                        Title:



in the presence of:

Witness6 signature: ______________________

Witness name: __________________________

Witness address: ________________________




5
    A witness may be any person over the age of 18 years
6
    A witness may be any person over the age of 18 years

0101521-0000029 UKO3: 2000860145.12                          46
                                                                                                   1562
         20-12433-scc              Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32             Exhibit D
                                     (Explanatory Statement) Pg 1564 of 1648



Nominee for Jersey Newco Consideration Shares who is an individual

EXECUTED and DELIVERED as a DEED by

Nominated Recipient, _________________________                     __________________________

                                              (print name)                  (sign)

in the presence of:

Witness7 signature: ______________________

Witness name: __________________________

Witness address: ________________________



Nominee for Jersey Newco Consideration Shares who is a corporate entity

EXECUTED and DELIVERED as a DEED

for and on behalf of

Nominee, ______________________________

                                   (print name)

acting by:


     ________________________________________                     _________________________________________

                                   (sign)                                            (sign)

    Name:                                                         Name:

    Title:                                                        Title:


in the presence of:

Witness8 signature: ______________________

Witness name: __________________________

Witness address: ________________________




7
    A witness may be any person over the age of 18 years
8
    A witness may be any person over the age of 18 years

0101521-0000029 UKO3: 2000860145.12                          47
                                                                                                   1563
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32              Exhibit D
                           (Explanatory Statement) Pg 1565 of 1648



Before returning this Account Holder Letter or any part of this Account Holder Letter, please make
certain that you have provided all the information requested.

The Account Holder may complete and submit this Account Holder Letter on behalf of the Existing
Noteholder (if applicable) if the Account Holder has authority to do so.

Online or PDF copies of this Account Holder Letter will be accepted and originals are not required.




0101521-0000029 UKO3: 2000860145.12               48
                                                                                           1564
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                           (Explanatory Statement) Pg 1566 of 1648



                                         SCHEDULE

                                      JERSEY NEWCO KYC




0101521-0000029 UKO3: 2000860145.12           49
                                                                               1565
  20-12433-scc           Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                 Exhibit D
                           (Explanatory Statement) Pg 1567 of 1648



1. Company information
Each investor in Kelly Topco Limited (the “JerseyCo”) is required to complete an application form. This form is
designed to collect the information required under applicable anti-money laundering (“AML”) legislation. As w ell as
collecting information on the subscribing entity itself, JerseyCo w ill also need information on the direct ow ners,
directors or other controllers and potentially the ultimate beneficial ow ners of the subscribing entity (the “Investor”).

JerseyCo is required to comply w ith Jersey AML regulations. This requires JerseyCo to identify its Investors and
certain parties/individuals associated w ith the Investor.

1.1 Company details

 Name of company:



 Trading names (if applicable):


 Former names (if applicable):


 Registered office address:




 Principal place of business/operations or
 mailing address (if different):




 Email address:


 Country of incorporation:


 Date of incorporation:


 Official identification numbers:


 Name of regulator (if applicable):


 Name of stock exchange (if applicable):




                                                                                                                1566
  20-12433-scc          Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                              Exhibit D
                          (Explanatory Statement) Pg 1568 of 1648




1.2 Source of wealth and Investor background

Please provide details of the activities that have generated the company’s total net w orth including the period
over w hich the w ealth w as generated and the geographical sphere of such activities, including the net w orth of
the UBOs.




                                                                                                            1567
                                  20-12433-scc          Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                               Exhibit D
                                                          (Explanatory Statement) Pg 1569 of 1648



2. Directors

The JerseyCo is required to identify the directors of the Investor. Please complete the follow ing for ALL of the Directors of the Investor:


 Name (include any former                   Address                                              Date of birth        Place of birth (city and     Nationality/ies
 names)                                                                                                               country)




                                                                                                                                                                 1568
  20-12433-scc          Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                             Exhibit D
                          (Explanatory Statement) Pg 1570 of 1648




3. Ownership

Please provide a structure chart show ing the relationship from the Investor through to the UBOs (if any).

The JerseyCo is required to identify the ultimate beneficial ow ner(s) (“UBO(s)”) of the Investor.


Are any of the direct owners or UBO(s) of the Investor regulated or listed?

 Yes       ☐       Please complete section 3.1 or 3.2 and contact Crestbridge(1) at
                   projectkelly@crestbridge.com for guidance on the requirements for that
                   direct owner or UBO.

 No        ☐       Continue Section 3.3 of the form.


3.1 Listed companies

 Name of listed company:



 Stock Exchange:


 Ticker no:


3.2 Regulated companies

 Name of regulated company:



 Name of regulator:


 Regulated entity no:


 Regulated activities:


3.3 UBOs and controllers

  A person is considered a UBO if they hold 25 per cent. or more of the shares in the Investor. The
  UBO must be an individual person. If the Investor company is widely held and there are no individual
  persons identified as UBOs, Jerseyco must identify any “controllers” of the Investor.


  “Controllers” are those individual persons, other than directors, who can control the company (i.e.
  through shareholders’ agreements, the power to appoint senior management, or through holding
  convertible stock or any outstanding debt that is convertible into voting rights or through personal
  connections, by participating in financing, because of close and intimate family relationships, historical
  or contractual associations or as a result of default on certain payments).




                                                                                                             1569
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                       (Explanatory Statement) Pg 1571 of 1648




   The UBOs or Controllers of the Investor have been identified and their details included        ☐
   in the table below.

   I/we confirm that there are no UBOs or other controllers of the Investor other than the        ☐
   directors detailed in section 2.



Please complete the following for ALL UBOs or Controllers of the Investor:

 Name (include any     Address                  Date of        Place of birth     Nationality/ies
 former names)                                  birth          (city and country)




                                                                                                1570
  20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                     Exhibit D
                            (Explanatory Statement) Pg 1572 of 1648




Declaration and signature

I declare that the information provided on this form is, to the best of my knowledge and belief, accurate
and complete.

I further certify that:

    -     I am officially authorised to sign for the company to which this form relates.

    -     Where legally required to do so, I hereby consent to Jerseyco sharing this information with
          Crestbridge and the relevant authorities.

    -     The company, its beneficial owners, directors, controllers and third parties for whom the
          company is acting have no direct/indirect connection to Iran and/or North Korea.




     Print name                                                            Signature



     Date


     Capacity




Notes
 If you have any questions on the application form or documents to be provided, please do not hesitate to contact Crestbridge:

 Email:             projectkelly@crestbridge.com
 Telephone:          +44 1534 835950



                                                                                                                    1571
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                       (Explanatory Statement) Pg 1573 of 1648




Limited Partnership information

Each investor in Kelly Topco Limited (the “JerseyCo”) is required to complete an application form. This
form is designed to collect the information required under applicable anti-money laundering (“AML”)
legislation. As well as collecting information on the subscribing entity itself, JerseyCo will also need
information on the direct owners, directors or other controllers and potentially the ultimate beneficial
owners of the subscribing entity (the “Investor”).

JerseyCo is required to comply with Jersey AML regulations. This requires JerseyCo to identify its
Investors and certain parties/individuals associated with the Investor.

1.1 Limited Partnership details

 Name of Limited Partnership:



 Trading names (if applicable):


 Former names (if applicable):


 Registered office address:




 Principal place of business/operations or
 mailing address (if different):




 Email address:


 Country of establishment:


 Date of establishment:


 Official identification numbers:


 Name of regulator (if applicable):


 Name of stock exchange (if applicable):




                                                                                               1572
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1574 of 1648



1.2 General Partner details

 Name of Limited Partnership’s General
 Partner:


 Trading names (if applicable):


 Former names (if applicable):


 Registered office address:




 Principal place of business/operations or
 mailing address (if different):




 Country of establishment:


 Date of establishment:


 Official identification numbers:


 Name of regulator (if applicable):


 Name of stock exchange (if applicable):




1.3 Investment Manager details

 Name of investment manager:



 Name of regulator


 Regulated entity no:


 Regulated activities:




                                                                           1573
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                       (Explanatory Statement) Pg 1575 of 1648



1.4 Source of wealth and Investor background

Please provide details of the activities that have generated the Limited Partnership’s total net worth
including the period over which the wealth was generated and the geographical sphere of such
activities, including the net worth of the UBOs.




                                                                                             1574
                              20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                                                    (Explanatory Statement) Pg 1576 of 1648



2. Directors

The JerseyCo is required to identify the directors of the General Partner (“GP”) (if it is a company). Please complete the following for ALL of the Directors of
the GP or if all of the below required information is included on the GP’s register of directors, please provide a copy of the current register:

 Name (include any former              Address                                        Date of birth     Place of birth (city and         Nationality/ies
 names)                                                                                                 country)




                                                                                                                                                         1575
   20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                         (Explanatory Statement) Pg 1577 of 1648



3. Ownership

JerseyCo is required to identify the ultimate beneficial owner(s) (“UBO(s)”) of the Investor.

A person is considered a UBO if they hold 25 per cent. or more of the shares in the Investor. The UBO
must be an individual person. If the Investor is widely held and there are no individual persons
identified as UBOs, Jerseyco must identify any “controllers” of the Investor.


“Controllers” are those individual persons, other than directors, who can control the company (i.e.
through shareholders’ agreements, the power to appoint senior management, or through holding
convertible stock or any outstanding debt that is convertible into voting rights or through personal
connections, by participating in financing, because of close and intimate family relationships, historical
or contractual associations or as a result of default on certain payments).



 The UBOs or Controllers of the Investor have been identified and their details included in the       ☐
 table below
 I/we confirm that there are no UBOs or other controllers of the Investor other than the              ☐
 directors detailed in section 2


If any of the UBO(s) or Controller(s) you identify is a company, please complete the AML Form for
Companies in Section 1. However, if such corporate entity is also regulated or listed - please contact
Crestbridge at projectkelly@crestbridge.com for guidance on the requirements.

If any of the UBO(s) or Controller(s) is an individual person please complete the following for ALL such
parties:

 Name (include any       Address                   Date of         Place of birth (city   Nationality/ies
 former names)                                     birth           and country)




                                                                                                             11

                                                                                                   1576
    20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                     Exhibit D
                              (Explanatory Statement) Pg 1578 of 1648



Declaration and signature

I declare that the information provided on this form is, to the best of my know ledge and belief, accurate and complete.

I further certify that:

     -    I am officially authorised to sign for the Limited Partnership to w hich this form relates.

     -    Where legally required to do so, I hereby consent to Jerseyco sharing this information w ith Crestbridge and
          the relevant authorities.

     -    The Limited Partnership, its beneficial ow ners, controllers and third parties for w hom the Limited Partnership
          is acting have no direct/indirect connection to Iran and/or North Korea.




      Print name                                                                       Signature



      Date


      Capacity




Notes
 If you have any questions on the application form or documents to be provided, please do not hesitate to contact Crestbridge:

 Email:               projectkelly@crestbridge.com
 Telephone:           +44 1534 835950




                                                                                                                                 12

                                                                                                                       1577
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                 (Explanatory Statement) Pg 1579 of 1648



                               APPENDIX 9

                          LENDER CLAIM FORM




                                   214
                                                                     1578
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1580 of 1648




For use by Scheme Creditors in their capacities as Term Loan Lender, Revolving Loan Lender and/or the
Existing Overdraft Provider in respect of their Scheme Claims (the Lender Scheme Creditors) only

                                            LENDER CLAIM FORM


 IN THE HIGH COURT OF JUSTICE

 BUSINESS AND PROPERTY COURTS OF
 ENGLAND AND WALES

 INSOLVENCY AND COMPANIES LIST (ChD)

                       IN THE MATTER OF KCA DEUTAG UK FINANCE PLC

                                                      - and -

                          IN THE MATTER OF THE COMPANIES ACT 2006
                                  SCHEME OF ARRANGEMENT

                                     (under Part 26 of the Companies Act 2006)

                                                     between

                                       KCA DEUTAG UK FINANCE PLC

                                                       and

                                          THE SCHEME CREDITORS


 Principal Record Time: 5:00             LENDER CLAIM FORM FOR             Scheme Meeting: 10:30 am
 pm (New York time) on 26                LENDER SCHEME                     (London time) on 30 October
 October 2020                            CREDITORS ONLY                    2020, via video conference

 Existing Overdraft Record
 Time: 8:00 am (London time) on
 27 October 2020

 Voting Instruction Deadline:
 5:00 pm (London time) on 28
 October 2020




You are advised to act well in advance of the above deadline in order to make sure all the necessary procedures
are completed before the deadline.




0101521-0000029 UKO3: 2001067321.9                      1
                                                                                                   1579
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1581 of 1648



                                     Purpose of this Lender Claim Form

This Lender Claim Form is only to be completed by Lender Scheme Creditors (and, if applicable, their
Nominees). Capitalised terms used in this Lender Claim Form but not defined in it have the same meaning as
given to them in the explanatory statement relating to the Scheme (the Explanatory Statement), subject to
any amendments or modifications made or approved by the Court.

Each Lender Scheme Creditor must use this letter to vote in respect of the Scheme and to provide details in
order to receive the Scheme Consideration. A summary of what is required from each Lender Scheme Creditor
is set out at pages 8 and 9 of this letter.

If the documents and information required by this Lender Claim Form are not submitted to the
Information Agent by the Voting Instruction Deadline, being 5:00pm (London time) on 28 October 2020,
the relevant Lender Scheme Creditor will not be eligible to receive the Scheme Consideration
(comprising the New Notes and the Jersey Newco Consideration Shares) on the Restructuring Effective
Date.

Lender Scheme Creditors are strongly encouraged to appoint a proxy (either the Chairperson or
another person of their choice who is willing to attend the Scheme Meeting) by completing and
submitting Part 2 of this Lender Claim Form and, for those attending the Scheme Meeting in person or
appointing a proxy other than the Chairperson, their relevant identification documents prior to the
Voting Instruction Deadline, even if they intend to attend and vote in person, in case they are unable to
do so for any reason.

As explained in Appendix 7 (Instructions and Guidance for Scheme Creditors) of the Explanatory
Statement, the Scheme Meeting will be a virtual meeting and therefore references in this document to
attending the meeting and/or attending in person should be read as the context requires. In any case,
only one individual person may attend the Scheme Meeting on behalf of a Lender Scheme Creditor. If a Lender
Scheme Creditor does not complete and submit Part 2 of this Lender Claim Form before the Voting Instruction
Deadline, its admission to, and, thus, entitlement to vote at, the Scheme Meeting (following the submission of
its relevant identification documents) will be at the discretion of the Chairperson.




0101521-0000029 UKO3: 2001067321.9                    2
                                                                                                  1580
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                           (Explanatory Statement) Pg 1582 of 1648



THIS LENDER CLAIM FORM IS NOT TO BE DISTRIBUTED TO OR ACCESSED BY (I) ANY
PERSON LOCATED OR RESIDENT IN THE UNITED STATES OTHER THAN QUALIFIED
INSTITUTIONAL BUYERS OR INSTITUTIONAL ACCREDITED INVESTORS, (II) (FOR
CERTAIN SECURITIES) ANY U.S. PERSON OUTSIDE THE UNITED STATES OR (III) ANY
RETAIL INVESTORS IN THE EUROPEAN ECONOMIC AREA OR THE UNITED KINGDOM.

THIS DOCUMENT DOES NOT CONSTITUTE OR FORM PART OF ANY OFFER OR
INVITATION TO SELL OR ISSUE, OR ANY SOLICITATION OF ANY OFFER TO PURCHASE
OR SUBSCRIBE FOR, ANY SECURITIES.

Confirmation on your representations: By receiving this Lender Claim Form, you have confirmed that:

(1)     you are either: (x) an institutional “accredited investor” as defined in Rule 501(a)(1), (2), (3) or (7)
        under the Securities Act; (y) a “qualified institutional buyer” as defined in Rule 144A under the
        Securities Act; or (z) receiving the relevant securities in an offshore transaction in accordance with
        Regulation S under the Securities Act (and, in case of the Regulation S New Notes, not a “U.S. person”
        under the meaning of Regulation S under the Securities Act);

(2)     you are not a retail investor in the European Economic Area or the United Kingdom (defined as a
        person who is one (or more) of: (x) a retail client as defined in point (11) of MiFID II; (y) a customer
        within the meaning of the Insurance Distribution Directive, where that customer would not qualify as
        a professional client as defined in point (10) of Article 4(1) of MiFID II; or (z) not a qualified investor
        as defined in the Prospectus Regulation); and

(3)     you are not a Disqualified Person.

IF YOU ARE UNABLE TO CONFIRM THE REPRESENTATIONS SET FORTH ABOVE, YOU ARE
NOT AN ELIGIBLE PERSON AND, UNLESS YOU APPOINT A NOMINEE WHO IS AN ELIGIBLE
PERSON (PURSUANT TO PART 3 OF THIS LENDER CLAIM FORM), YOU ARE NOT ELIGIBLE
TO RECEIVE OR REVIEW THIS LENDER CLAIM FORM AND SHOULD REFRAIN FROM
ACCESSING, RELYING ON OR ACTING ON IT IN ANY WAY.




0101521-0000029 UKO3: 2001067321.9                      3
                                                                                                      1581
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1583 of 1648



                  IMPORTANT NOTICE TO THE LENDER SCHEME CREDITORS

The nominal amount of Scheme Claims of each Lender Scheme Creditor (other than the Existing Overdraft
Provider) for voting purposes and to calculate the Scheme Consideration will be all amounts owed by the
Group to that Lender Scheme Creditor (in its capacity as such) as at the Principal Record Time (including, for
the avoidance of doubt, any accrued and unpaid interest (including any default interest) and commitment fees
in accordance with the Credit Agreement) based on information provided to the Company, or the Information
Agent on its behalf, by the relevant Existing Administrative Agent or otherwise based on the Company’s own
books and records and/or information provided to it, or the Information Agent on its behalf, by or on behalf of
a Lender Scheme Creditor.

The nominal amount of Scheme Claims of the Existing Overdraft Provider for voting purposes and to calculate
the Scheme Consideration will be all amounts owed by the Group to the Existing Overdraft Provider (in its
capacity as such), as at the Existing Overdraft Record Time (including, for the avoidance of doubt, any accrued
and unpaid interest (including any default interest) and commitment fees in accordance with the Credit
Agreement and the terms of the Existing Overdraft Facilities) based on the Company’s own books and records
and/or information provided to it, or the Information Agent on its behalf, by or on behalf of the Existing
Overdraft Provider. To the extent any amount owed under the Existing Overdraft Facilities are denominated
in a currency other than U.S. dollars, that amount shall be converted into U.S. dollars using the HSBC Mid-
Market Rate (or if the HSBC Mid-Market Rate is not accessible by the Company at the Existing Overdraft
Record Time, the Bank of England Exchange Rate).

This information will be used by the Chairperson to determine whether the Scheme is approved at the Scheme
Meeting.

As such, Lender Scheme Creditors do not need to provide the Company with any information relating to the
amount they are owed in connection with their Scheme Claims in this Lender Claim Form in order for the
Chairperson to determine the value of their Scheme Claims. However, the Lender Scheme Creditors may be
requested by the Company or the Information Agent to assist with confirming the amount of their Scheme
Claims.




0101521-0000029 UKO3: 2001067321.9                    4
                                                                                                   1582
       20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1584 of 1648



      INSTRUCTIONS FOR THE COMPLETION AND SUBMISSION OF THIS LENDER CLAIM
                                    FORM

This Lender Claim Form is divided into four parts as summarised below.

Before any part of this Lender Claim Form is completed, Lender Scheme Creditors should read the Scheme,
the Restructuring Implementation Deed and the Explanatory Statement and, in particular, Appendix 7 to the
Explanatory Statement (Instructions and Guidance for Scheme Creditors). The Scheme, the Restructuring
Implementation Deed and the Explanatory Statement and all relevant associated documentation can be found
via the Scheme Website at http://www.lucid-is.com/kcadeutag.

In order for a Lender Scheme Creditor to vote at the Scheme Meeting and receive their Scheme Creditor
Entitlements (through a Nominee(s), if applicable) on the Restructuring Effective Date, the validly
completed Lender Claim Form(s) together with any accompanying documents or evidence must be
submitted by that Lender Scheme Creditor to the Information Agent by the Voting Instruction Deadline
online via http://www.lucid-is.com/kcadeutag or by email in PDF form to kcadeutag@lucid-is.com. In
addition, to receive the Jersey Newco Consideration Shares on the Restructuring Effective Date, the
Lender Scheme Creditor (or its Nominee, if applicable) must have submitted all Jersey Newco KYC to
the Jersey Registrar by the Voting Instruction Deadline (and the Jersey Registrar must have confirmed
to the Information Agent that all Jersey Newco KYC in respect of the relevant Scheme Creditor (or its
Nominee, as applicable) has been completed to its satisfaction no later than five Business Days prior to
the Restructuring Effective Date).

In relation to a Lender Claim Form, validly completed means a Lender Claim Form which, to the satisfaction
of the Information Agent (acting reasonably):

(a)     has had each relevant part and section thereof completed in full;

(b)     gives all required authorisations, confirmations and undertakings in the form requested therein; and

(c)     is executed in Part 2 by any Lender Scheme Creditor who wishes to appoint a proxy, and in Part 6 by
        the Lender Scheme Creditor and (if applicable) its Nominee(s).




0101521-0000029 UKO3: 2001067321.9                    5
                                                                                                  1583
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                   Exhibit D
                           (Explanatory Statement) Pg 1585 of 1648



                                       IMPORTANT DEADLINE

This Lender Claim Form must be completed and submitted to the Information Agent by no later than
the Voting Instruction Deadline, that is 5:00pm (London time) on 28 October 2020, in order to vote on
the Scheme and receive the Scheme Consideration on the Restructuring Effective Date. In addition, to
receive the Jersey Newco Consideration Shares by the Restructuring Effective Date, (i) the Lender
Scheme Creditor (or its Nominee, if applicable) must have submitted all Jersey Newco KYC to the Jersey
Registrar by the Voting Instruction Deadline and (ii) the Jersey Registrar must have confirmed to the
Information Agent that all Jersey Newco KYC in respect of the relevant Scheme Creditor (or its
Nominee, as applicable) has been completed to its satisfaction no later than five Business Days prior to
the Restructuring Effective Date. A summary of how to submit your Jersey Newco KYC to the Jersey
Registrar is set out below.

It is highly recommended that the completed Lender Claim Form is printed or saved as a PDF document after
submission. You will receive acknowledgement of the online transmission of your submission together with
the final PDF. Original paper copies of the Lender Claim Form are not required and should not be sent to the
Information Agent.

All elections made in this Lender Claim Form shall, subject to verification by the Company and/or the
Information Agent, be final and binding (save that you can submit an updated Lender Claim Form
provided you do so before the Voting Instruction Deadline) on and from the date of submission of the
Lender Claim Form to the Information Agent.

If the Scheme Effective Time occurs, the Scheme will become effective and binding on all Scheme Creditors,
regardless of whether you voted in favour or against the Scheme or abstained from voting. The New Notes
Entitlement and the Jersey Newco Shares Entitlement (which together comprise the Scheme Creditor
Entitlements) will be delivered on or around the Restructuring Effective Date to you and/or your Nominee (if
applicable) or, if you have not validly completed a Lender Claim Form(s), to the Holding Period Trustee.

Notwithstanding any other provision of this Lender Claim Form, any representation, undertaking or
confirmation required to be given by a Lender Scheme Creditor or Nominee in this Lender Claim Form may
be waived in writing by the Company and the Information Agent.

This Lender Claim Form and any non-contractual obligations arising out of or in relation to this Lender Claim
Form shall be governed by, and interpreted in accordance with, English law.




0101521-0000029 UKO3: 2001067321.9                   6
                                                                                                 1584
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1586 of 1648



                   SUMMARY OF CONTENTS OF THIS LENDER CLAIM FORM

THIS LENDER CLAIM FORM HAS FOUR PARTS.

1.      PART 1: ADMINISTRATIVE INFORMATION

        This part must be completed by all Lender Scheme Creditors.

        In this part, each Term Loan Lender, each Revolving Loan Lender and the Existing Overdraft Provider
        (as applicable) must fill in their administrative details.

2.      PART 2: PROXY FORM

        This part must be completed and signed by any Lender Scheme Creditor that wishes to vote at the
        Scheme Meeting.

        Where a Lender Scheme Creditor or its proxy intends to attend the Scheme Meeting in person, a valid
        original passport or other original government issued photographic identification will be required as
        proof of personal identity and the passport or identification details contained therein must match those
        provided in Part 2 of this Lender Claim Form.

        In addition, where a proxy is appointed to attend the Scheme Meeting in person and the Lender Scheme
        Creditor is a corporate person, evidence of the individual proxy’s authority to attend the Scheme
        Meeting on behalf of the Lender Scheme Creditor (for example, a valid power of attorney and/or board
        resolutions) will be required (unless the Chairperson has been selected as the proxy). If appropriate
        personal identification or evidence of authority is not produced, that person shall only be permitted to
        attend and vote at the Scheme Meeting at the discretion of the Chairperson.

        Unless a Lender Scheme Creditor has selected the Chairperson as its proxy, any proxy attending the
        Scheme Meeting on behalf of a Lender Scheme Creditor should, prior to the Scheme Meeting, provide
        the Information Agent with supporting evidence of his/her appointment if the Lender Scheme Creditor
        is a corporate person (i.e. evidence of such proxy’s authority).

3.      PART 3: SCHEME CREDITOR ENTITLEMENTS

3.1     U.S. Securities Elections

        This section must be completed by all Lender Scheme Creditors.

        This section must be completed by all Lender Scheme Creditors in order to receive their Scheme
        Creditor Entitlements.

3.2     Euroclear/Clearstream Account Holder Details

        This section must be completed by all Lender Scheme Creditors.

        This section must be completed by all Lender Scheme Creditors in order to receive their New Notes
        Entitlements.

3.3     Appointment of Nominee(s)

        This section must be completed by any Lender Scheme Creditor that wishes to appoint one or more
        Nominees to receive their Scheme Consideration.




0101521-0000029 UKO3: 2001067321.9                     7
                                                                                                    1585
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1587 of 1648



        This section must be completed by Lender Scheme Creditors who intend to appoint one or more
        Nominees (each of which must be an Eligible Person) to receive any of their Scheme Creditor
        Entitlements. Scheme Creditor Entitlements will not be allocated to any Lender Scheme Creditor or
        Nominee which is not an Eligible Person.

3.4     Jersey Newco Consideration Shares KYC Requirements

        Jersey Newco KYC should be submitted, and this section must be completed, by all Lender Scheme
        Creditors.

        The Schedule to this Lender Claim Form sets out the initial Jersey Newco KYC required in respect of
        each Lender Scheme Creditor and/or its Nominee (if appointed).

        If a Lender Scheme Creditor (or its Nominee (if applicable)) would like to receive the Jersey Newco
        Consideration Shares on the Restructuring Effective Date, Jersey Newco KYC in respect of the legal
        person which will receive the Jersey Newco Consideration Shares (either the Lender Scheme Creditor
        and/or its Nominee (if appointed)) must be submitted to the Jersey Registrar by the Voting Instruction
        Deadline and the Jersey Registrar must have confirmed to the Information Agent that all Jersey Newco
        KYC in respect of the relevant Lender Scheme Creditor (or its Nominee (if applicable)) has been
        completed to its satisfaction no later than five Business Days prior to the Restructuring Effective Date.

        Please note that the relevant Jersey Newco KYC to be provided to the Jersey Registrar will depend on
        whether the legal person receiving the Jersey Newco Consideration Shares is a company or a limited
        partnership and, accordingly, the relevant forms for each type of person are included in the Schedule.

        Once completed, the relevant information in the Schedule should be sent to the Jersey Registrar at the
        following email address: projectkelly@crestbridge.com.

        For any queries related to the Jersey Newco KYC that must be provided, the Lender Scheme Creditors
        should contact the Jersey Registrar at projectkelly@crestbridge.com or by telephone on +44 1534
        835950.

4.      PART 4: SECURITIES CONFIRMATION DEED

        This part must be completed and signed by all Lender Scheme Creditors and, if applicable, each of its
        Nominees.

        This part must be completed and signed in all cases by a Lender Scheme Creditor and its Nominee(s)
        (if appointed). The Securities Confirmation Deed must be printed in full, executed as a deed (which
        means it must be executed in the presence of a witness, being any person of the age of 18 years)
        where indicated and the scanned PDF of all of the pages of the executed Securities Confirmation Deed
        (not only the signature page) uploaded by the Lender Scheme Creditor (together with the Lender Claim
        Form) online via http://www.lucid-is.com/kcadeutag or by email in PDF form to kcadeutag@lucid-
        is.com.

        If a Lender Scheme Creditor (and/or a Nominee) would like to receive its Scheme Creditor
        Entitlements on the Restructuring Effective Date, it must ensure that the Securities Confirmation Deed
        is validly completed, executed and received by the Information Agent by the Voting Instruction
        Deadline.




0101521-0000029 UKO3: 2001067321.9                     8
                                                                                                     1586
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32        Exhibit D
                           (Explanatory Statement) Pg 1588 of 1648



                    FOR ASSISTANCE, CONTACT THE INFORMATION AGENT:

                                         Lucid Issuer Services Limited
                                              Tankerton Works
                                                12 Argyle Walk
                                             London WC1H 8HA
                                               United Kingdom

                                     Attention: Oliver Slyfield / Jacek Kusion

                                            Phone: +44 20 7704 0880

                                        Email: kcadeutag@lucid-is.com




0101521-0000029 UKO3: 2001067321.9                      9
                                                                                    1587
       20-12433-scc              Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                           Exhibit D
                                   (Explanatory Statement) Pg 1589 of 1648



                                                                   PART 1

                                             ADMINISTRATIVE INFORMATION

Full name of Lender Scheme Creditor:

………………………………………………………………………………………………………

Representative (investment manager/investment adviser/general partner)1

………………………………………………………………………………………………………

Telephone number (with country code):

………………………………………………………………………………………………………

Email address:

………………………………………………………………………………………………………

Jurisdiction of incorporation/country of residence

………………………………………………………………………………………………………

Principal contact person:

………………………………………………………………………………………………………




1
 To be populated only if the Lender Scheme Creditor is an investment fund, managed account, discretionary account or similar over which a manager,
adviser or general partner has discretionary authority.

0101521-0000029 UKO3: 2001067321.9                                     10
                                                                                                                                  1588
     20-12433-scc         Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                            (Explanatory Statement) Pg 1590 of 1648



                                                   PART 2

                                              PROXY FORM

Each Lender Scheme Creditor wishes to appoint:

Tick only ONE of the boxes below.

        the Chairperson; or

        the following individual (tick box if appropriate and fill in the details immediately below)

Name:

Address:

Passport number or identification number on equivalent identification:

or failing him/her:

Name: (Alternate 1)

Address:

Passport number or identification number on equivalent identification:

or failing Alternate 1:

the Chairperson

as its proxy and wishes its proxy to vote:

Tick only ONE of the boxes below.

        FOR the Scheme

        AGAINST the Scheme

Alternatively, if the Lender Scheme Creditor wishes to attend and vote in person or by a duly authorised
representative, if a corporate, please tick below.




0101521-0000029 UKO3: 2001067321.9                    11
                                                                                                       1589
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                           (Explanatory Statement) Pg 1591 of 1648



                                     EXECUTION OF THE PROXY




TO BE COMPLETED BY ALL LENDER SCHEME CREDITORS APPOINTING A PROXY

Name of Lender Scheme Creditor: ……………………………………………………..



Signature(s): ………………………………..………………………………..

Date: ………………………………..




0101521-0000029 UKO3: 2001067321.9             12
                                                                               1590
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1592 of 1648



                                                   PART 3

                                 SCHEME CREDITOR ENTITLEMENTS

                               SECTION 1: U.S. SECURITIES ELECTIONS

By ticking one box from each set of the boxes below, the Lender Scheme Creditor expressly acknowledges
and confirms that the Lender Scheme Creditor intends to receive and is eligible to receive (and/or intends its
Nominee to receive and confirms that its Nominee is eligible to receive) New Notes and Jersey Newco
Consideration Shares in the form as follows:

Select one of the following:

  Restricted New Notes

  Regulation S New Notes

AND select one of the following:

  Restricted Jersey Newco Consideration Shares

  Regulation S Jersey Newco Consideration Shares

By ticking one box from each set of the boxes above, the Lender Scheme Creditor expressly confirms,
represents and warrants to Jersey Newco and the Company that:

(a)     in the case of ticking the Restricted New Notes and/or Restricted Jersey Newco Consideration
        Shares box, the Lender Scheme Creditor (or its Nominee):

        (i)     is either (x) a “qualified institutional buyer” as defined in Rule 144A under the Securities Act,
                or (y) an institutional “accredited investor” as defined in Rule 501(a)(1), (2), (3) or (7) of
                Regulation D under the Securities Act;

        (ii)    is aware the sale of the Restricted New Notes and the Restricted Jersey Newco Consideration
                Shares is being made in reliance on one or more exemptions from registration under the
                Securities Act; and

        (iii)   is acquiring the Restricted New Notes and the Restricted Jersey Newco Consideration Shares
                for its own account or for one or more managed accounts, each of which is a “qualified
                institutional buyer” or an institutional “accredited investor” and as to each of which it
                exercises sole investment discretion; and

(b)     in the case of ticking the Regulation S New Notes and/or Regulation S Jersey Newco Consideration
        Shares box, the Lender Scheme Creditor (or its Nominee):

        (i)     is receiving the Regulation S New Notes and/or Regulation S Jersey Newco Consideration
                Shares in an offshore transaction in accordance with Regulation S under the Securities Act
                (and, in case of the Regulation S New Notes, is not a “U.S. person” as defined in Rule 902(k)
                of Regulation S under the Securities Act); and

        (ii)    is aware that the sale of the Regulation S New Notes and the Regulation S Jersey Newco
                Consideration Shares is being made in reliance on one or more exemptions from registration
                under the Securities Act.




0101521-0000029 UKO3: 2001067321.9                    13
                                                                                                    1591
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32              Exhibit D
                           (Explanatory Statement) Pg 1593 of 1648



           SECTION 2: EUROCLEAR/CLEARSTREAM ACCOUNT HOLDER DETAILS

Lender Scheme Creditors must indicate a Euroclear/Clearstream Account Holder for receipt of their
                                          New Notes.



Name of Euroclear/Clearstream Account Holder



____________________________

Clearing System in which Euroclear/Clearstream Account Holder holds account

                                                 Euroclear
                                                 Clearstream
                                               * Please tick relevant box

Account Number of Euroclear/Clearstream Account Holder



____________________________

Contact name at Euroclear/Clearstream Account Holder



____________________________

Contact email of Euroclear/Clearstream Account Holder



____________________________

Contact telephone number (with country code) of Euroclear/Clearstream Account Holder



____________________________




0101521-0000029 UKO3: 2001067321.9                 14
                                                                                          1592
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32            Exhibit D
                           (Explanatory Statement) Pg 1594 of 1648



                             SECTION 3: APPOINTMENT OF NOMINEE(S)

If you would like to appoint a Nominee to receive the New Notes and/or the Jersey Newco Consideration
Shares, please complete the following details in respect of the Nominee(s).

Note: a maximum of two Nominees can be appointed – one in respect of the New Notes and one in respect
of the Jersey Newco Consideration Shares. The New Notes entitlement will be delivered to the
Euroclear/Clearstream Account Holder specified in Section 2 (Euroclear/Clearstream Account Holder
Details) above.

1. New Notes

Name of Nominee

_____________________________________________________________________

Address of Nominee

_____________________________________________________________________




0101521-0000029 UKO3: 2001067321.9               15
                                                                                          1593
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                           (Explanatory Statement) Pg 1595 of 1648



2. Jersey Newco Consideration Shares

Name of Nominee

_____________________________________________________________________

Address of Nominee

_____________________________________________________________________

Contact email of Nominee

_____________________________________________________________________

Contact telephone number (with country code) of Nominee

_____________________________________________________________________




0101521-0000029 UKO3: 2001067321.9               16
                                                                               1594
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1596 of 1648



       SECTION 4: JERSEY NEWCO CONSIDERATION SHARES KYC REQUIREMENTS

To be eligible to receive the Jersey Newco Consideration Shares pursuant to the Restructuring Implementation
Deed, the Lender Scheme Creditor (or, if the Lender Scheme Creditor has appointed a Nominee, its Nominee)
must complete the relevant “know your customer” requirements set out in the Schedule (being the Jersey
Newco KYC) to this Lender Claim Form.

If a Lender Scheme Creditor (or its Nominee (if applicable)) would like to receive the Jersey Newco
Consideration Shares on the Restructuring Effective Date, Jersey Newco KYC in respect of the legal person
which will receive the Jersey Newco Consideration Shares (either the Lender Scheme Creditor or its Nominee
(if appointed)) must be submitted to the Jersey Registrar by the Lender Scheme Creditor by the Voting
Instruction Deadline and the Jersey Registrar must have confirmed to the Information Agent that all Jersey
Newco KYC has been completed to its satisfaction by no later than five Business Days prior to the
Restructuring Effective Date. Please note, the Jersey Registrar may have follow-up queries or request
additional information from the Lender Scheme Creditor after the Voting Instruction Deadline and all follow-
up queries or additional requests must be resolved to the satisfaction of the Jersey Registrar by no later than
five Business Days prior to the Restructuring Effective Date.

Select one of the following:

  Jersey Newco KYC has been submitted to the Jersey Registrar

  Jersey Newco KYC has not been submitted to the Jersey Registrar




0101521-0000029 UKO3: 2001067321.9                    17
                                                                                                   1595
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1597 of 1648



                                                   PART 4

                                     SECURITIES CONFIRMATION DEED

To receive the New Notes and Jersey Newco Consideration Shares, a validly completed Lender Claim
Form, including a validly completed Securities Confirmation Deed, must be submitted to and received
by the Information Agent. For the avoidance of doubt, a Lender Scheme Creditor does not have to
complete a Securities Confirmation Deed in order to vote on the Scheme. However, if no Securities
Confirmation Deed is validly completed and submitted, the Lender Scheme Creditor and/or its Nominee
will not receive any Scheme Creditor Entitlements on the Restructuring Effective Date.

THIS DEED IS MADE BY WAY OF DEED POLL BY (I) THE LENDER SCHEME CREDITOR WHOSE
DETAILS ARE SET OUT IN PART 1 OF THE LENDER CLAIM FORM AND (II) ANY NOMINEE(S)
WHOSE DETAILS ARE SET OUT IN PART 3 OF THE LENDER CLAIM FORM (IF APPLICABLE), IN
EACH CASE ON THE DATE STATED THEREIN FOR THE BENEFIT OF THE COMPANY AND
JERSEY NEWCO, AND WITH THE INTENTION AND EFFECT THAT IT MAY BE DIRECTLY RELIED
UPON AND ENFORCED SEPARATELY BY: (I) EACH BENEFICIARY OF ANY RELEASE GRANTED
UNDER THIS DEED; AND (II) ANY PERMITTED ASSIGNEE OR ANY OTHER PERSON RELYING
ON THIS DEED, EVEN THOUGH THEY ARE NOT PARTY TO THIS DEED.

1.      DEFINITIONS AND INTERPRETATION

(a)     Unless expressed otherwise, terms defined in the Explanatory Statement shall have the same meaning
        in this Deed.

(b)     In this Deed, unless the context otherwise requires:

        (i)     words in the singular include the plural and in the plural include the singular;

        (ii)    the words “including” and “include” shall not be construed as or take effect as limiting the
                generality of the foregoing;

        (iii)   the headings shall not be construed as part of this Deed nor affect its interpretation;

        (iv)    references to any clause, without further designation, shall be construed as a reference to the
                clause of this Deed so numbered;

        (v)     reference to any act, statute or statutory provision shall include a reference to that provision
                as amended, re-enacted or replaced from time to time whether before or after the date of this
                Deed and any former statutory provision replaced (with or without modification) by the
                provision referred to;

        (vi)    reference to a person includes a reference to any body corporate, unincorporated association
                or partnership and to that person’s legal personal representatives or successors; and

        (vii)   the principles of construction set out in the Scheme apply to this Deed except that references
                to the Scheme shall instead be construed as references to this Deed.

2.      CONFIRMATIONS, WARRANTIES AND UNDERTAKINGS

(a)     The Lender Scheme Creditor and, if the Lender Scheme Creditor has appointed a Nominee for either
        the New Notes or the Jersey Newco Consideration Shares, each Nominee, gives the following
        confirmations, acknowledgements, warranties and undertakings:




0101521-0000029 UKO3: 2001067321.9                     18
                                                                                                     1596
      20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                           (Explanatory Statement) Pg 1598 of 1648



        (i)     if the Lender Scheme Creditor has elected to receive (or to have its Nominee receive) the New
                Notes and/or Jersey Newco Consideration Shares pursuant to Section 4(a)(2) of the Securities
                Act (as defined in Annex 1) by ticking the “Restricted New Notes” and/or “Restricted Jersey
                Newco Consideration Shares” box in Part 3 (Scheme Creditor Entitlements) of the Lender
                Claim Form, those set out in Section 2 (Restricted New Notes) and Section 4 (Restricted Jersey
                Newco Consideration Shares) in Part 1 of Annex 1;

        (ii)    if the Lender Scheme Creditor has elected to receive (or to have its Nominee receive) the New
                Notes and/or Jersey Newco Consideration Shares issued in reliance on Regulation S (as
                defined in Annex 1) by ticking the “Regulation S New Notes” and/or “Regulation S Newco
                Shares” box in Part 3 (Scheme Creditor Entitlements) of the Lender Claim Form, as
                applicable, those set out in Section 3 (Regulation S New Notes) and Section 5 (Regulation S
                Jersey Newco Consideration Shares) in Part 1 of Annex 1; and

        (iii)   those set out in Section 6 (Other jurisdictions) in Part 1 of Annex 1.

(b)     Without prejudice to the provisions in Annex 1, the Lender Scheme Creditor and/or, if the Lender
        Scheme Creditor has appointed a Nominee, each Nominee, at the Restructuring Effective Date,
        irrevocably warrants, undertakes and represents to the Company and Jersey Newco that:

        (i)     it will not seek or attempt nor aid or facilitate any other person to dispute, set aside, challenge,
                compromise or question in any jurisdiction the validity and efficacy of the cancellation and/or
                write-down of its Scheme Claims; and

        (ii)    it will not seek or attempt nor aid or facilitate any other person to dispute, challenge, set aside
                or question the validity, authority or efficacy of the Scheme in any jurisdiction or before any
                court, regulatory authority, tribunal or otherwise.

(c)     The Lender Scheme Creditor and, if the Lender Scheme Creditor has appointed one or more
        Nominee(s), each Nominee, hereby:

        (i)     undertakes to be bound by and perform each of the obligations applicable to it as set out in the
                Scheme and each of the Restructuring Documents to which it is a party as if such obligation
                were set out in full in this Lender Claim Form; and

        (ii)    expressly accepts and acknowledges that certain releases and waivers will be granted on its
                behalf pursuant to the terms of the Deed of Release.

3.      GRANT OF AUTHORITY TO THE COMPANY TO EXECUTE CERTAIN DOCUMENTS
        ON ITS BEHALF

        On and from the Scheme Effective Time in relation to the Scheme, the Lender Scheme Creditor and,
        if the Lender Scheme Creditor has appointed one or more Nominees, each Nominee, in consideration
        of the rights provided to Lender Scheme Creditors under the Scheme and the Restructuring
        Implementation Deed, hereby irrevocably authorises and directs the Company as its agent and attorney
        (acting by its directors or other duly appointed representatives) in accordance with the authorisation
        and undertaking given pursuant to Clause 3 of the Scheme to enter into, execute, notarise and deliver
        the documents and take each of the actions stipulated in Clause 5 of the Restructuring Implementation
        Deed and each Nominee agrees and acknowledges that the authorisation and undertaking given
        pursuant to Clause 3 of the Scheme shall be deemed to be given by it notwithstanding that it may not
        be a Scheme Creditor.




0101521-0000029 UKO3: 2001067321.9                      19
                                                                                                       1597
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1599 of 1648



4.      INSTRUCTIONS TO EXISTING ADMINISTRATIVE PARTIES TO UNDERTAKE TO
        SUPPORT THE RESTRUCTURING

        The Lender Scheme Creditor and, if the Lender Scheme Creditor has appointed one or more
        Nominee(s), each Nominee, hereby authorises and instructs each Existing Administrative Party, the
        Existing Custodian and the Existing Depositary to undertake such steps as it considers necessary or
        desirable for it to take for the purposes of facilitating the implementation of the Scheme, including
        (without limitation) entering into and executing in its respective capacity the Implementation
        Documents to which it is a party (including, for the avoidance of doubt, in respect of the Existing
        Security Agent, each Security and Guarantees Release Document) and any other document that it
        reasonably considers necessary or advisable to implement the Scheme.

5.      MODIFICATIONS TO THE SCHEME

        The Lender Scheme Creditor and, if the Lender Scheme Creditor has appointed one or more
        Nominee(s), each Nominee hereby agrees that the Company may, subject to Clause 9.2 of the Scheme
        , at any Court hearing to sanction the Scheme, consent on behalf of itself as Scheme Creditor to any
        modification of, or addition to, the Scheme and/or any of the Implementation Documents on any terms
        or conditions that the Court may think fit to approve or impose which is necessary for the
        implementation of the Restructuring, and which could not reasonably be expected directly or indirectly
        to have an adverse effect on the interests of any Scheme Creditor under the Scheme. However, if such
        modifications could reasonably be expected directly or indirectly to have an adverse effect on the
        interests of a Scheme Creditor, then the Company may not give such consent without the prior written
        consent of that Scheme Creditor.

6.      GOVERNING LAW

        This Deed and any dispute or claim (including any non-contractual disputes or claims) arising out of
        or in connection with it or its subject matter or formation shall be governed by, and construed in
        accordance with, the law of England and Wales.

7.      JURISDICTION

        The English courts shall have exclusive jurisdiction to settle any dispute or claim (including any
        non-contractual disputes or claims) arising out of or in connection with this Deed or its subject matter.




0101521-0000029 UKO3: 2001067321.9                     20
                                                                                                     1598
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1600 of 1648



                                                  ANNEX 1

                                     SECURITIES CONFIRMATIONS

                                                   PART 1

1.      Definition

        Relevant Person means, in this Annex I, (1) the relevant Scheme Creditors or (2) its Nominee(s) (if
        appointed), as the case may be, giving the representations.

2.      Restricted New Notes

        The Relevant Person represents and warrants to the Company, Alpha and Jersey Newco, on behalf of
        itself and each other person or account for which it is acting that:

        (a)     It understands that the Restricted New Notes are being offered in reliance upon an exemption
                from, or in a transaction not subject to, registration under the Securities Act and similar
                provisions under state securities laws for an offer and sale by the Company not involving a
                public offering in the United States (the Restricted New Notes).

        (b)     Its receipt of the Restricted New Notes is lawful under the laws of the jurisdiction of its
                incorporation and the jurisdiction in which it operates (if different), and that such acquisition
                will not contravene any law, regulation or regulatory policy applicable to it.

        (c)     It understands that the Restricted New Notes have not been and will not be registered under
                the Securities Act or with any securities regulatory authority of any state or other jurisdiction
                of the United States.

        (d)     As a purchaser of the Restricted New Notes in a private placement not registered under the
                Securities Act, it is receiving Restricted New Notes for its own account, or for an account as
                to which it exercises sole investment discretion, for investment purposes and (subject, to the
                extent necessary, to the disposition of its or such discretionary accounts' property being at all
                times within its or their control) not with a view to any distribution or resale, directly or
                indirectly, in the United States or otherwise in violation of the securities laws of the United
                States.

        (e)     It understands that the Restricted New Notes issued in reliance on Section 4(a)(2) of the
                Securities Act are "restricted securities" (as defined by Rule 144 under the Securities Act),
                and that for one year after the latest of the original issue date of the Restricted New Notes and
                the last date on which the issuer or any affiliate of the issuer was the owner of the Restricted
                New Notes, the Restricted New Notes are restricted securities, may not be offered, sold,
                pledged or otherwise transferred except (i) to the issuer, the guarantors or any subsidiary
                thereof, (ii) pursuant to a registration statement that has been declared effective under the
                Securities Act, (iii) for so long as the Restricted New Notes are eligible for resale pursuant to
                Rule 144A, to a person that it, and any person acting on its behalf, reasonably believes is a
                QIB purchasing for its own account or for the account of one or more QIBs to whom notice is
                given that the transfer is being made in reliance on Rule 144A, (iv) in an offshore transaction
                in accordance with Rule 903 or Rule 904 of Regulation S to a person that is not a U.S. person
                and that is not a retail investor in the European Economic Area or in the United Kingdom
                (defined as a person who is one (or more) of: (x) a retail client as defined in point (11) of
                Article 4(1) of Directive 2014/65/EU (as amended, MiFID II); or (y) a customer within the
                meaning of Directive 2016/97/EU (as amended, the Insurance Distribution Directive),
                where that customer would not qualify as a professional client as defined in point (10) of
                Article 4(1) of MiFID II; or (z) not a Qualified Investor), or (v) pursuant to an exemption

0101521-0000029 UKO3: 2001067321.9                    21
                                                                                                    1599
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1601 of 1648



                from, or in a transaction not subject to, registration under the Securities Act (if available) in
                each case in accordance with any applicable securities laws of the United States and any state
                or other jurisdiction of the United States.

        (f)     It understands that no representation has been made as to the availability of any exemption
                under the Securities Act or any applicable securities laws of any state or other jurisdiction of
                the United States for the reoffer, resale, pledge or transfer of the Restricted New Notes and
                that, pursuant to these laws, such securities must be held indefinitely unless they are
                subsequently registered under the Securities Act or an exemption from such registration is
                available.

        (g)     It understands that, if an exemption from registration or qualification under the Securities Act
                or United States federal and state securities laws is available, it may be conditional on various
                requirements including, but not limited to, the time and manner of sale, the holding period for
                the Restricted New Notes, and requirements relating to the Company which are outside of its
                control, and which the Company would not be under any obligation (and may not be able) to
                satisfy.

        (h)     It understands that the transfer agent for the Restricted New Notes will not be required to
                accept for registration of transfer any Restricted New Notes acquired by the undersigned or
                any account of the undersigned, except upon presentation of evidence satisfactory to the
                Company, as the issuer, and the transfer agent that the foregoing restrictions on transfer have
                been complied with. It will give to each person to whom it transfers the Restricted New Notes
                notice of any restrictions on the transfer of such Restricted New Notes.

        (i)     It understands that the Restricted New Notes will bear a legend in or substantially in the
                following form:

                “THIS SECURITY HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
                U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”), OR
                THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. NEITHER THIS
                SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
                REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
                OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
                UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH
                REGISTRATION REQUIREMENTS.

                THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES ON ITS
                OWN BEHALF AND ON BEHALF OF ANY INVESTOR ACCOUNT FOR WHICH IT
                HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE TRANSFER
                SUCH SECURITY, PRIOR TO THE DATE WHICH ONE YEAR AFTER THE LATER OF
                THE ORIGINAL ISSUE DATE AND THE LAST DATE ON WHICH THE ISSUER OR
                ANY AFFILIATE OF THE ISSUER WAS THE OWNER OF THIS SECURITY (OR ANY
                PREDECESSOR OF THIS SECURITY), ONLY (A) TO THE ISSUER, (B) FOR SO LONG
                AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A
                UNDER THE U.S. SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY
                BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
                THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
                QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE
                TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO
                OFFERS AND SALES TO NON-U.S. PERSONS (AS DEFINED IN REGULATION S
                UNDER THE SECURITIES ACT ("REGULATION S”)) THAT OCCUR OUTSIDE THE
                UNITED STATES IN COMPLIANCE WITH REGULATION S, (D) PURSUANT TO A
                REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER


0101521-0000029 UKO3: 2001067321.9                    22
                                                                                                    1600
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1602 of 1648



                THE U.S. SECURITIES ACT OR (E) PURSUANT TO ANY OTHER AVAILABLE
                EXEMPTION FROM THE REGISTRATION REQUIREMENTS WITHIN THE MEANING
                OF REGULATION S. THE HOLDER AGREES THAT IT WILL GIVE TO EACH PERSON
                TO WHOM THIS SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY
                SIMILAR TO THE EFFECT OF THIS LEGEND.”

        (j)     It will notify any person to whom it subsequently reoffers, resells, pledges, transfers or
                otherwise disposes of the Restricted New Notes of the foregoing restrictions on transfer and
                any certificates evidencing such securities shall contain a legend referring to such restrictions
                on transferability.

        (k)     It acknowledges and agrees that the Restricted New Notes may be issued in a certificated
                registered form and that each notes certificate will bear appropriate legends.

        (l)     It is a "qualified institutional buyer" as defined in Rule 144A or an institutional "accredited
                investor" within the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the
                Securities Act and its receipt of the Restricted New Notes is not part of a plan or scheme to
                evade the registration requirements of the Securities Act.

        (m)     It: (i) has conducted its own investigation and appraisal of the business, results, financial
                condition, prospects, creditworthiness, status and affairs of the Company, Alpha and Jersey
                Newco and their respective subsidiaries and the Restricted New Notes and, following such
                investigation and appraisal and the other due diligence that it deemed necessary and
                subsequently conducted in connection with the offering of the Restricted New Notes, it has
                made its own investment decision to acquire the Restricted New Notes; (ii) acknowledges that
                it has had the opportunity to ask and has asked queries regarding an acquisition of the
                Restricted New Notes, the Company, Alpha and Jersey Newco and their respective
                subsidiaries and affairs and the terms of the Restricted New Notes, and has received
                satisfactory answers from representatives of Alpha, the Company and Jersey Newco; (iii) has
                reviewed all information that it believes is necessary or appropriate in connection with its
                election to receive the Restricted New Notes; (iv) has made its own assessment and has
                satisfied itself concerning the relevant tax, legal, currency and other economic considerations
                relevant to its investment in the Restricted New Notes (and has sought such accounting, legal,
                tax and other advice as it has considered necessary to make an informed decision);
                (v) possesses such knowledge and experience in financial and business matters that it is
                capable of evaluating the merits and risks of its prospective investment in the Restricted New
                Notes; (vi) understands that, in the future, the Restricted New Notes may significantly increase
                or decrease in value; and (vii) would be able to afford a complete loss of the value of the
                Restricted New Notes and would be able to bear the economic risk of holding such securities
                for an indefinite period.

        (n)     It acknowledges that neither the Company, as the issuer, nor any of its subsidiaries, affiliates
                or any other person, has made any representation, warranty or undertaking (express or implied)
                to it with respect to the Company, the guarantors, the Restricted New Notes or the accuracy,
                completeness or adequacy of any financial or other information concerning the Company, the
                guarantors, or the Restricted New Notes, other than (in the case of the Company, the
                guarantors and their subsidiaries only) any representation, warranty or undertaking of the
                Company, the guarantors and their subsidiaries contained in this Deed. Further, none of the
                Company, the guarantors and their subsidiaries or their affiliates, directors, officers,
                employees, agents, representatives or advisers makes any representation as to the future
                performance of the Company, the guarantors or any of their subsidiaries or affiliates or their
                respective securities, including the Restricted New Notes.




0101521-0000029 UKO3: 2001067321.9                    23
                                                                                                    1601
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1603 of 1648



        (o)     It understands that there may be certain consequences under U.S. and other tax laws resulting
                from an investment in the Restricted New Notes and it has made such investigation and has
                consulted its own independent advisers or otherwise has satisfied itself concerning, without
                limitation, the effects of the U.S. federal, state and local income tax laws and foreign tax laws
                generally and the U.S. Employee Retirement Income Security Act of 1974, as amended, the
                U.S. Investment Company Act of 1940, as amended, and the Securities Act.

        (p)     It (and each other qualified institutional buyer, if any, for whose account it is receiving the
                Restricted New Notes), in the normal course of business, invests in or purchases securities
                similar to the Restricted New Notes, is aware that there are substantial risks incident to the
                receipt of the Restricted New Notes and has the ability to bear the economic risk of its
                investment in the Restricted New Notes, has adequate means of providing for its current and
                contingent needs, has no need for liquidity with respect to its investment in the Restricted New
                Notes, and is able to sustain a complete loss of its investment in the Restricted New Notes.

        (q)     It satisfies any and all standards for investors making an investment in the Restricted New
                Notes imposed by the jurisdiction of its residence or otherwise.

        (r)     It is empowered, authorised and qualified to receive the Restricted New Notes.

        (s)     It understands that the foregoing representations, warranties and agreements are required in
                connection with U.S. securities laws and that the Company and others will rely upon the truth
                and accuracy of the foregoing acknowledgements, representations and agreements. It agrees
                that, if any of the acknowledgements, representations and warranties made in connection with
                its receipt of the Restricted New Notes are no longer accurate, it will promptly, and in any
                event prior to the issuance of the Restricted New Notes to it, notify the Company in writing.

        (t)     If it is receiving the Restricted New Notes for the account of another person, it represents that
                it has full power and authorisation to make the foregoing acknowledgements, representations
                and agreements on behalf of each such account.

        (u)     It acknowledges that the Company may request from it and/or any account for which it is
                acting (if any) such additional information as the Company may deem necessary to evaluate
                its eligibility or the eligibility of any account for which it is acting to acquire the Restricted
                New Notes, and may request from time to time such information as the Company may
                reasonably deem necessary to determine its eligibility or eligibility of any account for which
                it is acting to hold the Restricted New Notes or to enable the issuer to comply with applicable
                regulatory requirements or tax law, and it and each account for which it is acting (if any) shall
                use reasonable efforts to provide such information as may reasonably be requested; provided
                that in no event shall any purchaser be obliged to disclose the name (or any other identifying
                information) of its limited partners, members or shareholders.

3.      Regulation S New Notes

        The Relevant Person represents and warrants to Alpha, the Company and Jersey Newco, on behalf of
        itself and each other person or account for which it is acting that:

        (a)     It is, or at the time New Notes issued to such Relevant Persons under the Scheme (such New
                Notes, the Regulation S New Notes) are delivered will be, the beneficial owner of such
                Regulation S New Notes and (i) it is not a U.S. person and is receiving the Regulation S New
                Notes in an offshore transaction in accordance with Regulation S under the Securities Act and
                (ii) it is not an affiliate of the Company or a person acting on behalf of such an affiliate.

        (b)     It represents and warrants that its receipt of the Regulation S New Notes is lawful under the
                laws of the jurisdiction of its incorporation and the jurisdiction in which it operates (if

0101521-0000029 UKO3: 2001067321.9                     24
                                                                                                     1602
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                           (Explanatory Statement) Pg 1604 of 1648



                different), and that such acquisition will not contravene any law, regulation or regulatory
                policy applicable to it.

        (c)     It understands that such Regulation S New Notes have not been and will not be registered
                under the Securities Act or with any securities regulatory authority of any state or other
                jurisdiction of the United States.

        (d)     As a purchaser of the Regulation S New Notes not registered under the Securities Act, it is
                receiving Regulation S New Notes for its own account, or for an account as to which it
                exercises sole investment discretion, for investment purposes and (subject, to the extent
                necessary, to the disposition of its or such discretionary accounts' property being at all times
                within its or their control) not with a view to any distribution or resale, directly or indirectly,
                in the United States or otherwise in violation of the securities laws of the United States.

        (e)     It understands that for 40 days after the latest of the original issue date of the Regulation S
                New Notes and the date on which the Regulation S New Notes (or any predecessors thereto)
                were first offered to persons other than distributors, the Regulation S New Notes may not be
                offered, sold, pledged or otherwise transferred except (i) to the issuer, the guarantors or any
                subsidiary thereof, (ii) pursuant to a registration statement that has been declared effective
                under the Securities Act, (iii) for so long as the Regulation S New Notes are eligible for resale
                pursuant to Rule 144A, to a person that it, and any person acting on its behalf, reasonably
                believes is a QIB purchasing for its own account or for the account of one or more QIBs to
                whom notice is given that the transfer is being made in reliance on Rule 144A, (iv) in an
                offshore transaction in accordance with Rule 903 or Rule 904 of Regulation S to a person that
                is a non-U.S. person and that is not a retail investor in the European Economic Area or in the
                United Kingdom (defined as a person who is one (or more) of: (x) a retail client as defined in
                point (11) of Article 4(1) of MiFID II; (y) a customer within the meaning of the Insurance
                Distribution Directive, where that customer would not qualify as a professional client as
                defined in point (10) of Article 4(1) of MiFID II; or (z) not a Qualified Investor), or (v)
                pursuant to an exemption from, or in a transaction not subject to, registration under the
                Securities Act (if available) in each case in accordance with any applicable securities laws of
                the United States and any state or other jurisdiction of the United States.

        (f)     It understands that no representation has been made as to the availability of any exemption
                under the Securities Act or any applicable securities laws of any state or other jurisdiction of
                the United States for the reoffer, resale, pledge or transfer of the Regulation S New Notes and
                that, pursuant to these laws, such securities must be held indefinitely unless they are
                subsequently registered under the Securities Act or an exemption from such registration is
                available.

        (g)     It understands that, if an exemption from registration or qualification under the Securities Act
                or U.S. federal and state securities laws is available, it may be conditional on various
                requirements including, but not limited to, the time and manner of sale, the holding period for
                the Regulation S New Notes, and requirements relating to the Company which are outside of
                its control, and which the Company would not be under any obligation (and may not be able)
                to satisfy.

        (h)     It understands that the transfer agent for the Regulation S New Notes will not be required to
                accept for registration of transfer any Regulation S New Notes acquired by the undersigned
                or any account of the undersigned, except upon presentation of evidence satisfactory to the
                Company, as the issuer, and the transfer agent that the foregoing restrictions on transfer have
                been complied with. It will give to each person to whom it transfers the Regulation S New
                Notes notice of any restrictions on the transfer of such Regulation S New Notes.



0101521-0000029 UKO3: 2001067321.9                     25
                                                                                                      1603
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1605 of 1648



        (i)     It and any account for which it is acting (if any) became aware of the offering of the Regulation
                S New Notes, and the Regulation S New Notes were offered to it and each account for which
                it is acting (if any), solely by means of direct contact between it and the Company as the issuer,
                and not by any other means. It and any account for which it is acting (if any) did not become
                aware of the offering of the Regulation S New Notes, and the Regulation S New Notes were
                not offered to it or any account for which it is acting (if any), through any directed selling
                efforts within the meaning of Regulation S.

        (j)     It understands that the Regulation S New Notes will bear a legend in or substantially in the
                following form:

                “THIS SECURITY HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
                U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”), OR
                THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. NEITHER THIS
                SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
                REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
                OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
                UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH
                REGISTRATION REQUIREMENTS.

                THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES ON ITS
                OWN BEHALF AND ON BEHALF OF ANY INVESTOR ACCOUNT FOR WHICH IT
                HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE TRANSFER
                SUCH SECURITY, PRIOR TO THE DATE WHICH IS 40 DAYS AFTER THE LATER OF
                THE ORIGINAL ISSUE DATE HEREOF AND THE DATE ON WHICH THIS SECURITY
                (OR ANY PREDECESSOR OF THIS SECURITY) WAS FIRST OFFERED TO PERSONS
                OTHER THAN DISTRIBUTORS (AS DEFINED IN RULE 902 OF REGULATION S) IN
                RELIANCE ON REGULATION S, ONLY (A) TO THE ISSUER, (B) FOR SO LONG AS
                THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER
                THE U.S. SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY
                BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
                THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
                QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE
                TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A (C) PURSUANT TO
                OFFERS AND SALES TO NON-U.S. PERSONS (AS DEFINED IN REGULATION S
                UNDER THE SECURITIES ACT ("REGULATION S”)) THAT OCCUR OUTSIDE THE
                UNITED STATES IN COMPLIANCE WITH REGULATION S, (D) PURSUANT TO A
                REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
                THE U.S. SECURITIES ACT OR (E) PURSUANT TO ANY OTHER AVAILABLE
                EXEMPTION FROM THE REGISTRATION REQUIREMENTS WITHIN THE MEANING
                OF REGULATION S. THE HOLDER AGREES THAT IT WILL GIVE TO EACH PERSON
                TO WHOM THIS SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY
                SIMILAR TO THE EFFECT OF THIS LEGEND.”

        (k)     It will notify any person to whom it subsequently reoffers, resells, pledges, transfers or
                otherwise disposes of the Regulation S New Notes of the foregoing restrictions on transfer
                and any certificates evidencing such securities shall contain a legend referring to such
                restrictions on transferability.

        (l)     It acknowledges and agrees that the Regulation S New Notes may be issued in a certificated
                registered form and that each notes certificate will bear appropriate legends.

        (m)     It is not a retail investor in the European Economic Area or in the United Kingdom (defined
                as a person who is one (or more) of: (x) a retail client as defined in point (11) of Article 4(1)


0101521-0000029 UKO3: 2001067321.9                     26
                                                                                                     1604
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1606 of 1648



                of MiFID II; (y) a customer within the meaning of the Insurance Distribution Directive, where
                that customer would not qualify as a professional client as defined in point (10) of Article 4(1)
                of MiFID II; or (z) not a Qualified Investor).

        (n)     It: (i) has conducted its own investigation and appraisal of the business, results, financial
                condition, prospects, creditworthiness, status and affairs of the Company, Alpha and Jersey
                Newco and their respective subsidiaries and the Regulation S New Notes and, following such
                investigation and appraisal and the other due diligence that it deemed necessary and
                subsequently conducted in connection with the offering of the Regulation S New Notes, it has
                made its own investment decision to acquire the Regulation S New Notes; (ii) acknowledges
                that it has had the opportunity to ask and has asked queries regarding an acquisition of the
                Regulation S New Notes, Alpha, the Company and Jersey Newco and their respective
                subsidiaries and affairs and the terms of the Regulation S New Notes, and has received
                satisfactory answers from representatives of Alpha, the Company and Jersey Newco; (iii) has
                reviewed all information that it believes is necessary or appropriate in connection with its
                election to receive the Regulation S New Notes; (iv) has made its own assessment and has
                satisfied itself concerning the relevant tax, legal, currency and other economic considerations
                relevant to its investment in the Regulation S New Notes (and has sought such accounting,
                legal, tax and other advice as it has considered necessary to make an informed decision); (v)
                possesses such knowledge and experience in financial and business matters that it is capable
                of evaluating the merits and risks of its prospective investment in the Regulation S New Notes;
                (vi) understands that, in the future, the Regulation S New Notes may significantly increase or
                decrease in value; and (vii) would be able to afford a complete loss of the value of the
                Regulation S New Notes and would be able to bear the economic risk of holding such
                securities for an indefinite period.

        (o)     It acknowledges that neither the Company, as the issuer, nor any of its subsidiaries, affiliates
                or any other person has made any representation, warranty or undertaking (express or implied)
                to it with respect to the Company, the guarantors, the Regulation S New Notes or the accuracy,
                completeness or adequacy of any financial or other information concerning the Company, the
                guarantors, or the Regulation S New Notes, other than (in the case of the Company, the
                guarantors and their subsidiaries only) any representation, warranty or undertaking of the
                Company, the guarantors and their subsidiaries contained in this Deed. Further, none of the
                Company, the guarantors and their subsidiaries or their affiliates, directors, officers,
                employees, agents, representatives or advisers makes any representation as to the future
                performance of the Company, the guarantors or any of their subsidiaries or affiliates or their
                respective securities, including the Regulation S New Notes.

        (p)     It understands that there may be certain consequences under U.S. and other tax laws resulting
                from an investment in the Regulation S New Notes and it has made such investigation and has
                consulted its own independent advisers or otherwise has satisfied itself concerning, without
                limitation, the effects of the U.S. federal, state and local income tax laws and foreign tax laws
                generally and the U.S. Employee Retirement Income Security Act of 1974, as amended, the
                U.S. Investment Company Act of 1940, as amended, and the Securities Act.

        (q)     It (and each other qualified institutional buyer, if any, for whose account it is receiving the
                Regulation S New Notes), in the normal course of business, invests in or purchases securities
                similar to the Regulation S New Notes, is aware that there are substantial risks incident to the
                receipt of the Regulation S New Notes and has the ability to bear the economic risk of its
                investment in the Regulation S New Notes, has adequate means of providing for its current
                and contingent needs, has no need for liquidity with respect to its investment in the Regulation
                S New Notes, and is able to sustain a complete loss of its investment in the Regulation S New
                Notes.



0101521-0000029 UKO3: 2001067321.9                    27
                                                                                                    1605
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                           (Explanatory Statement) Pg 1607 of 1648



        (r)     It satisfies any and all standards for investors making an investment in the Regulation S New
                Notes imposed by the jurisdiction of its residence or otherwise.

        (s)     It is empowered, authorised and qualified to receive the Regulation S New Notes.

        (t)     It understands that the foregoing representations, warranties and agreements are required in
                connection with U.S. securities laws and that the Company and others will rely upon the truth
                and accuracy of the foregoing acknowledgements, representations and agreements. It agrees
                that, if any of the acknowledgements, representations and warranties made in connection with
                its receipt of the Regulation S New Notes are no longer accurate, it will promptly, and in any
                event prior to the issuance of the Regulation S New Notes to it, notify the Company in writing.

        (u)     If it is receiving the Regulation S New Notes for the account of another person, it represents
                that it has full power and authorisation to make the foregoing acknowledgements,
                representations and agreements on behalf of each such account.

        (v)     It acknowledges that the Company may request from it and/or any account for which it is
                acting (if any) such additional information as the Company may deem necessary to evaluate
                its eligibility or the eligibility of any account for which it is acting to acquire the Regulation
                S New Notes, and may request from time to time such information as the Company may
                reasonably deem necessary to determine its eligibility or eligibility of any account for which
                it is acting to hold the Regulation S New Notes or to enable the issuer to comply with
                applicable regulatory requirements or tax law, and it and each account for which it is acting
                (if any) shall use reasonable efforts to provide such information as may reasonably be
                requested; provided that in no event shall any purchaser be obliged to disclose the name (or
                any other identifying information) of its limited partners, members or shareholders.

4.      Restricted Jersey Newco Consideration Shares

        The Relevant Person represents and warrants to Alpha, the Company and Jersey Newco, on behalf of
        itself and each other person or account for which it is acting that:

        (a)     It understands that the Jersey Newco Consideration Shares are being offered in reliance upon
                an exemption from, or in a transaction not subject to, registration under the Securities Act and
                similar provisions under state securities laws for an offer and sale by Jersey Newco not
                involving a public offering in the U.S. (the Restricted Jersey Newco Consideration Shares).

        (b)     Its receipt of the Restricted Jersey Newco Consideration Shares is lawful under the laws of
                the jurisdiction of its incorporation and the jurisdiction in which it operates (if different), and
                that such acquisition will not contravene any law, regulation or regulatory policy applicable
                to it.

        (c)     It understands that the Restricted Jersey Newco Consideration Shares have not been and will
                not be registered under the Securities Act or with any securities regulatory authority of any
                state or other jurisdiction of the U.S.

        (d)     As a subscriber of the Restricted Jersey Newco Consideration Shares in a private placement
                not registered under the Securities Act, it is receiving Restricted Jersey Newco Consideration
                Shares for its own account, or for an account as to which it exercises sole investment
                discretion, for investment purposes and (subject, to the extent necessary, to the disposition of
                its or such discretionary accounts' property being at all times within its or their control) not
                with a view to any distribution or resale, directly or indirectly, in the U.S. or otherwise in
                violation of the securities laws of the U.S.



0101521-0000029 UKO3: 2001067321.9                     28
                                                                                                      1606
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                           (Explanatory Statement) Pg 1608 of 1648



        (e)     It understands that the Restricted Jersey Newco Consideration Shares issued in reliance on
                Section 4(a)(2) of the Securities Act are "restricted securities" (as defined by Rule 144 under
                the Securities Act), and that for one year after the latest of the original issue date of the
                Restricted Jersey Newco Consideration Shares and the last date on which the issuer or any
                affiliate of the issuer was the owner of the Restricted Jersey Newco Consideration Shares, the
                Restricted Jersey Newco Consideration Shares are restricted securities, may not be offered,
                sold, pledged or otherwise transferred except (i) to the issuer or any subsidiary thereof, (ii)
                pursuant to a registration statement that has been declared effective under the Securities Act,
                (iii) for so long as the Restricted Jersey Newco Consideration Shares are eligible for resale
                pursuant to Rule 144A, to a person that it, and any person acting on its behalf, reasonably
                believes is a QIB purchasing for its own account or for the account of one or more QIBs to
                whom notice is given that the transfer is being made in reliance on Rule 144A, (iv) in an
                offshore transaction in accordance with Rule 903 or Rule 904 of Regulation S that is not a
                retail investor in the European Economic Area or in the United Kingdom (defined as a person
                who is one (or more) of: (x) a retail client as defined in point (11) of Article 4(1) of MiFID II;
                (y) a customer within the meaning of the Insurance Distribution Directive, where that
                customer would not qualify as a professional client as defined in point (10) of Article 4(1) of
                MiFID II; or (z) not a Qualified Investor), or (v) pursuant to an exemption from, or in a
                transaction not subject to, registration under the Securities Act (if available) in each case in
                accordance with any applicable securities laws of the U.S. and any state or other jurisdiction
                of the U.S.

        (f)     It understands that no representation has been made as to the availability of any exemption
                under the Securities Act or any applicable securities laws of any state or other jurisdiction of
                the U.S. for the reoffer, resale, pledge or transfer of the Restricted Jersey Newco Consideration
                Shares and that, pursuant to these laws, such securities must be held indefinitely unless they
                are subsequently registered under the Securities Act or an exemption from such registration is
                available.

        (g)     It understands that, if an exemption from registration or qualification under the Securities Act
                or U.S. federal and state securities laws is available, it may be conditional on various
                requirements including, but not limited to, the time and manner of sale, the holding period for
                the Restricted Jersey Newco Consideration Shares, and requirements relating to Jersey Newco
                which are outside of its control, and which Jersey Newco would not be under any obligation
                (and may not be able) to satisfy.

        (h)     It understands that Jersey Newco will not be required to accept for registration of transfer any
                Restricted Jersey Newco Consideration Shares acquired by the undersigned or any account of
                the undersigned, except upon presentation of evidence satisfactory to Jersey Newco that the
                foregoing restrictions on transfer have been complied with. It will give to each person to
                whom it transfers the Restricted Jersey Newco Consideration Shares notice of any restrictions
                on the transfer of such Restricted Jersey Newco Consideration Shares.

        (i)     It understands that, to the extent the Restricted Jersey Newco Consideration Shares are
                delivered in certificated form, the certificate (or the shareholder register) will bear a legend in
                or substantially in the following form:

                "THIS SECURITY HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
                U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”), OR
                THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. NEITHER THIS
                SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
                REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
                OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR



0101521-0000029 UKO3: 2001067321.9                     29
                                                                                                      1607
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1609 of 1648



                UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH
                REGISTRATION REQUIREMENTS.

                THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES ON ITS
                OWN BEHALF AND ON BEHALF OF ANY INVESTOR ACCOUNT FOR WHICH IT
                HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE TRANSFER
                SUCH SECURITY, PRIOR TO THE DATE WHICH IS ONE YEAR AFTER THE LATER
                OF THE ORIGINAL ISSUE DATE AND THE LAST DATE ON WHICH THE ISSUER OR
                ANY AFFILIATE OF THE ISSUER WAS THE OWNER OF THIS SECURITY (OR ANY
                PREDECESSOR OF THIS SECURITY) ONLY (A) TO THE ISSUER, (B) FOR SO LONG
                AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A
                UNDER THE U.S. SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY
                BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
                THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
                QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE
                TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO
                OFFERS AND SALES THAT OCCUR OUTSIDE THE UNITED STATES IN
                COMPLIANCE WITH REGULATION S UNDER THE U.S. SECURITIES ACT
                (“REGULATION S”), (D) PURSUANT TO A REGISTRATION STATEMENT THAT HAS
                BEEN DECLARED EFFECTIVE UNDER THE U.S. SECURITIES ACT OR (E)
                PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
                REQUIREMENTS WITHIN THE MEANING OF REGULATION S. THE HOLDER
                AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS SECURITY IS
                TRANSFERRED A NOTICE SUBSTANTIALLY SIMILAR TO THE EFFECT OF THIS
                LEGEND."

        (j)     It will notify any person to whom it subsequently reoffers, resells, pledges, transfers or
                otherwise disposes of the Restricted Jersey Newco Consideration Shares of the foregoing
                restrictions on transfer and any certificates evidencing such securities shall contain a legend
                referring to such restrictions on transferability.

        (k)     It acknowledges and agrees that the Restricted Jersey Newco Consideration Shares may be
                issued in a certificated registered form and that each share certificate will bear appropriate
                legends.

        (l)     It is a "qualified institutional buyer" as defined in Rule 144A or an institutional "accredited
                investor" within the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the
                Securities Act and its receipt of the Restricted Jersey Newco Consideration Shares is not part
                of a plan or scheme to evade the registration requirements of the Securities Act.

        (m)     It: (i) has conducted its own investigation and appraisal of the business, results, financial
                condition, prospects, creditworthiness, status and affairs of the Company, Alpha and Jersey
                Newco and their respective subsidiaries and the Restricted Jersey Newco Consideration
                Shares and, following such investigation and appraisal and the other due diligence that it
                deemed necessary and subsequently conducted in connection with the offering of the
                Restricted Jersey Newco Consideration Shares, it has made its own investment decision to
                acquire the Restricted Jersey Newco Consideration Shares; (ii) acknowledges that it has had
                the opportunity to ask and has asked queries regarding an acquisition of the Restricted Jersey
                Newco Consideration Shares, the Company, Alpha and Jersey Newco and their respective
                subsidiaries and affairs and the terms of the Restricted Jersey Newco Consideration Shares,
                and has received satisfactory answers from representatives of Alpha, the Company and Jersey
                Newco; (iii) has reviewed all information that it believes is necessary or appropriate in
                connection with its election to receive the Restricted Jersey Newco Consideration Shares; (iv)
                has made its own assessment and has satisfied itself concerning the relevant tax, legal,

0101521-0000029 UKO3: 2001067321.9                    30
                                                                                                   1608
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1610 of 1648



                currency and other economic considerations relevant to its investment in the Restricted Jersey
                Newco Consideration Shares (and has sought such accounting, legal, tax and other advice as
                it has considered necessary to make an informed decision); (v) possesses such knowledge and
                experience in financial and business matters that it is capable of evaluating the merits and risks
                of its prospective investment in the Restricted Jersey Newco Consideration Shares; (vi)
                understands that, in the future, the Restricted Jersey Newco Consideration Shares may
                significantly increase or decrease in value; and (vii) would be able to afford a complete loss
                of the value of the Restricted Jersey Newco Consideration Shares and would be able to bear
                the economic risk of holding such securities for an indefinite period.

        (n)     It acknowledges that neither Jersey Newco nor any of its subsidiaries, affiliates or any other
                person, has made any representation, warranty or undertaking (express or implied) to it with
                respect to Jersey Newco, the Restricted Jersey Newco Consideration Shares or the accuracy,
                completeness or adequacy of any financial or other information concerning Jersey Newco or
                the Restricted Jersey Newco Consideration Shares, other than (in the case of Jersey Newco
                and its subsidiaries only) any representation, warranty or undertaking of Jersey Newco and its
                subsidiaries contained in this Deed. Further, none of Jersey Newco and its subsidiaries or its
                affiliates, directors, officers, employees, agents, representatives or advisers makes any
                representation as to the future performance of Jersey Newco or any of its subsidiaries or
                affiliates or their respective securities, including the Restricted Jersey Newco Consideration
                Shares.

        (o)     It understands that there may be certain consequences under U.S. and other tax laws resulting
                from an investment in the Restricted Jersey Newco Consideration Shares and it has made such
                investigation and has consulted its own independent advisers or otherwise has satisfied itself
                concerning, without limitation, the effects of the U.S. federal, state and local income tax laws
                and foreign tax laws generally and the U.S. Employee Retirement Income Security Act of
                1974, as amended, the U.S. Investment Company Act of 1940, as amended, and the Securities
                Act.

        (p)     It (and each other qualified institutional buyer, if any, for whose account it is receiving the
                Restricted Jersey Newco Consideration Shares), in the normal course of business, invests in
                or purchases securities similar to the Restricted Jersey Newco Consideration Shares, is aware
                that there are substantial risks incident to the receipt of the Restricted Jersey Newco
                Consideration Shares and has the ability to bear the economic risk of its investment in the
                Restricted Jersey Newco Consideration Shares, has adequate means of providing for its
                current and contingent needs, has no need for liquidity with respect to its investment in the
                Restricted Jersey Newco Consideration Shares, and is able to sustain a complete loss of its
                investment in the Restricted Jersey Newco Consideration Shares.

        (q)     It satisfies any and all standards for investors making an investment in the Restricted Jersey
                Newco Consideration Shares imposed by the jurisdiction of its residence or otherwise.

        (r)     It is empowered, authorised and qualified to receive the Restricted Jersey Newco
                Consideration Shares.

        (s)     It understands that the foregoing representations, warranties and agreements are required in
                connection with U.S. securities laws and that Jersey Newco and others will rely upon the truth
                and accuracy of the foregoing acknowledgements, representations and agreements. It agrees
                that, if any of the acknowledgements, representations and warranties made in connection with
                its receipt of the Restricted Jersey Newco Consideration Shares are no longer accurate, it will
                promptly, and in any event prior to the issuance of the Restricted Jersey Newco Consideration
                Shares to it, notify Jersey Newco and the Company in writing.



0101521-0000029 UKO3: 2001067321.9                     31
                                                                                                     1609
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1611 of 1648



        (t)     If it is receiving the Restricted Jersey Newco Consideration Shares for the account of another
                person, it represents that it has full power and authorisation to make the foregoing
                acknowledgements, representations and agreements on behalf of each such account.

        (u)     It acknowledges that Jersey Newco may request from it and/or any account for which it is
                acting (if any) such additional information as Jersey Newco may deem necessary to evaluate
                its eligibility or the eligibility of any account for which it is acting to acquire the Restricted
                Jersey Newco Consideration Shares, and may request from time to time such information as
                Jersey Newco may reasonably deem necessary to determine its eligibility or eligibility of any
                account for which it is acting to hold the Restricted Jersey Newco Consideration Shares or to
                enable Jersey Newco to comply with applicable regulatory requirements or tax law, and it and
                each account for which it is acting (if any) shall use reasonable efforts to provide such
                information as may reasonably be requested; provided that in no event shall any purchaser be
                obliged to disclose the name (or any other identifying information) of its limited partners,
                members or shareholders.

5.      Regulation S Jersey Newco Consideration Shares

        The Relevant Person represents and warrants to Alpha, the Company and Jersey Newco, on behalf of
        itself and each other person or account for which it is acting that:

        (a)     It is, or at the time Regulation S Jersey Newco Consideration Shares issued to such Relevant
                Persons (such Regulation S Jersey Newco Consideration Shares, the Regulation S Jersey
                Newco Consideration Shares) are delivered will be, the beneficial owner of such Regulation
                S Jersey Newco Consideration Shares and (i) it is receiving the Regulation S Jersey Newco
                Consideration Shares in an offshore transaction in accordance with Regulation S under the
                Securities Act and (ii) it is not an affiliate of Jersey Newco or a person acting on behalf of
                such an affiliate.

        (b)     It represents and warrants that its receipt of the Regulation S Jersey Newco Consideration
                Shares is lawful under the laws of the jurisdiction of its incorporation and the jurisdiction in
                which it operates (if different), and that such acquisition will not contravene any law,
                regulation or regulatory policy applicable to it.

        (c)     It understands that such Regulation S Jersey Newco Consideration Shares have not been and
                will not be registered under the Securities Act or with any securities regulatory authority of
                any state or other jurisdiction of the United States.

        (d)     As a subscriber of the Regulation S Jersey Newco Consideration Shares not registered under
                the Securities Act, it is receiving Regulation S Jersey Newco Consideration Shares for its own
                account, or for an account as to which it exercises sole investment discretion, for investment
                purposes and (subject, to the extent necessary, to the disposition of its or such discretionary
                accounts' property being at all times within its or their control) not with a view to any
                distribution or resale, directly or indirectly, in the United States or otherwise in violation of
                the securities laws of the United States.

        (e)     It understands that no representation has been made as to the availability of any exemption
                under the Securities Act or any applicable securities laws of any state or other jurisdiction of
                the United States for the reoffer, resale, pledge or transfer of the Regulation S Jersey Newco
                Consideration Shares and that, pursuant to these laws, such securities must be held indefinitely
                unless they are subsequently registered under the Securities Act or an exemption from such
                registration is available.

        (f)     It understands that, if an exemption from registration or qualification under the Securities Act
                or U.S. federal and state securities laws is available, it may be conditional on various

0101521-0000029 UKO3: 2001067321.9                     32
                                                                                                     1610
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                           (Explanatory Statement) Pg 1612 of 1648



                requirements including, but not limited to, the time and manner of sale, the holding period for
                the Regulation S Jersey Newco Consideration Shares, and requirements relating to Jersey
                Newco which are outside of its control, and which Jersey Newco would not be under any
                obligation (and may not be able) to satisfy.

        (g)     It understands that Jersey Newco will not be required to accept for registration of transfer any
                Regulation S Jersey Newco Consideration Shares acquired by the undersigned or any account
                of the undersigned, except upon presentation of evidence satisfactory to Jersey Newco that the
                foregoing restrictions on transfer have been complied with. It will give to each person to
                whom it transfers the Regulation S Jersey Newco Consideration Shares notice of any
                restrictions on the transfer of such Regulation S Jersey Newco Consideration Shares.

        (h)     It and any account for which it is acting (if any) became aware of the offering of the Regulation
                S Jersey Newco Consideration Shares, and the Regulation S Jersey Newco Consideration
                Shares were offered to it and each account for which it is acting (if any), solely by means of
                direct contact between it and Jersey Newco, and not by any other means. It and any account
                for which it is acting (if any) did not become aware of the offering of the Regulation S Jersey
                Newco Consideration Shares, and the Regulation S Jersey Newco Consideration Shares were
                not offered to it or any account for which it is acting (if any), through any directed selling
                efforts within the meaning of Regulation S.

        (i)     It understands that, to the extent the Regulation S Jersey Newco Consideration Shares are
                delivered in certificated form, the certificate will bear a legend in or substantially in the
                following form:

                "THIS SECURITY HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
                U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”), OR
                THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. NEITHER THIS
                SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
                REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
                OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
                UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH
                REGISTRATION REQUIREMENTS."

        (j)     It will notify any person to whom it subsequently reoffers, resells, pledges, transfers or
                otherwise disposes of the Regulation S Jersey Newco Consideration Shares of the foregoing
                restrictions on transfer and any certificates evidencing such securities shall contain a legend
                referring to such restrictions on transferability.

        (k)     It acknowledges and agrees that the Regulation S Jersey Newco Consideration Shares may be
                issued in a certificated registered form and that each share certificate will bear appropriate
                legends.

        (l)     It is not a retail investor in the European Economic Area or in the United Kingdom (defined
                as a person who is one (or more) of: (x) a retail client as defined in point (11) of Article 4(1)
                of MiFID II; (y) a customer within the meaning of the Insurance Distribution Directive, where
                that customer would not qualify as a professional client as defined in point (10) of Article 4(1)
                of MiFID II; or (z) not a Qualified Investor).

        (m)     It: (i) has conducted its own investigation and appraisal of the business, results, financial
                condition, prospects, creditworthiness, status and affairs of the Company, Alpha and Jersey
                Newco and their respective subsidiaries and the Regulation S Jersey Newco Consideration
                Shares and, following such investigation and appraisal and the other due diligence that it
                deemed necessary and subsequently conducted in connection with the offering of the


0101521-0000029 UKO3: 2001067321.9                    33
                                                                                                    1611
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1613 of 1648



                Regulation S Jersey Newco Consideration Shares, it has made its own investment decision to
                acquire the Regulation S Jersey Newco Consideration Shares; (ii) acknowledges that it has
                had the opportunity to ask and has asked queries regarding an acquisition of the Regulation S
                Jersey Newco Consideration Shares, the Company, Alpha and Jersey Newco and their
                respective subsidiaries and affairs and the terms of the Regulation S Jersey Newco
                Consideration Shares, and has received satisfactory answers from representatives of Alpha,
                the Company and Jersey Newco; (iii) has reviewed all information if any, that it believes is
                necessary or appropriate in connection with its election to receive the Regulation S Jersey
                Newco Consideration Shares; (iv) has made its own assessment and has satisfied itself
                concerning the relevant tax, legal, currency and other economic considerations relevant to its
                investment in the Regulation S Jersey Newco Consideration Shares (and has sought such
                accounting, legal, tax and other advice as it has considered necessary to make an informed
                decision); (v) possesses such knowledge and experience in financial and business matters that
                it is capable of evaluating the merits and risks of its prospective investment in the Regulation
                S Jersey Newco Consideration Shares; (vi) understands that in the future, the Regulation S
                Jersey Newco Consideration Shares may significantly increase or decrease in value; and (vii)
                would be able to afford a complete loss of the value of the Regulation S Jersey Newco
                Consideration Shares and would be able to bear the economic risk of holding such securities
                for an indefinite period.

        (n)     It acknowledges that neither Jersey Newco, nor any of its subsidiaries, affiliates or any other
                person, has made any representation, warranty or undertaking (express or implied) to it with
                respect to Jersey Newco, the Regulation S Jersey Newco Consideration Shares or the accuracy,
                completeness or adequacy of any financial or other information concerning Jersey Newco or
                the Regulation S New Notes, other than (in the case of Jersey Newco and its subsidiaries only)
                any representation, warranty or undertaking of Jersey Newco and its subsidiaries contained in
                this Deed. Further, none of Jersey Newco and its subsidiaries or its affiliates, directors,
                officers, employees, agents, representatives or advisers makes any representation as to the
                future performance of Jersey Newco or any of its subsidiaries or affiliates or their respective
                securities, including the Regulation S Jersey Newco Consideration Shares.

        (o)     It understands that there may be certain consequences under U.S. and other tax laws resulting
                from an investment in the Regulation S Jersey Newco Consideration Shares and it has made
                such investigation and has consulted its own independent advisers or otherwise has satisfied
                itself concerning, without limitation, the effects of the U.S. federal, state and local income tax
                laws and foreign tax laws generally and the U.S. Employee Retirement Income Security Act
                of 1974, as amended, the U.S. Investment Company Act of 1940, as amended, and the
                Securities Act.

        (p)     It (and each other qualified institutional buyer, if any, for whose account it is receiving the
                Regulation S Jersey Newco Consideration Shares), in the normal course of business, invests
                in or purchases securities similar to the Regulation S Jersey Newco Consideration Shares, is
                aware that there are substantial risks incident to the receipt of the Regulation S Jersey Newco
                Consideration Shares and has the ability to bear the economic risk of its investment in the
                Regulation S Jersey Newco Consideration Shares, has adequate means of providing for its
                current and contingent needs, has no need for liquidity with respect to its investment in the
                Regulation S Jersey Newco Consideration Shares, and is able to sustain a complete loss of its
                investment in the Regulation S Jersey Newco Consideration Shares.

        (q)     It satisfies any and all standards for investors making an investment in the Regulation S Jersey
                Newco Consideration Shares imposed by the jurisdiction of its residence or otherwise.

        (r)     It is empowered, authorised and qualified to receive the Regulation S Jersey Newco
                Consideration Shares.

0101521-0000029 UKO3: 2001067321.9                     34
                                                                                                     1612
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1614 of 1648



        (s)     It understands that the foregoing representations, warranties and agreements are required in
                connection with U.S. securities laws and that Jersey Newco and others will rely upon the truth
                and accuracy of the foregoing acknowledgements, representations and agreements. It agrees
                that, if any of the acknowledgements, representations and warranties made in connection with
                its receipt of the Regulation S Jersey Newco Consideration Shares are no longer accurate, it
                will promptly, and in any event prior to the issuance of the Regulation S Jersey Newco
                Consideration Shares to it, notify Jersey Newco and the Company in writing.

        (t)     If it is receiving the Regulation S Jersey Newco Consideration Shares for the account of
                another person, it represents that it has full power and authorisation to make the foregoing
                acknowledgements, representations and agreements on behalf of each such account.

        (u)     It acknowledges that Jersey Newco may request from it and/or any account for which it is
                acting (if any) such additional information as Jersey Newco may deem necessary to evaluate
                its eligibility or the eligibility of any account for which it is acting to acquire the Regulation
                S Jersey Newco Consideration Shares, and may request from time to time such information as
                Jersey Newco may reasonably deem necessary to determine its eligibility or eligibility of any
                account for which it is acting to hold the Regulation S Jersey Newco Consideration Shares or
                to enable the issuer to comply with applicable regulatory requirements or tax law, and it and
                each account for which it is acting (if any) shall use reasonable efforts to provide such
                information as may reasonably be requested; provided that in no event shall any purchaser be
                obliged to disclose the name (or any other identifying information) of its limited partners,
                members or shareholders.

6.      Other jurisdictions

        The Relevant Person (and any person acting on its behalf):

        (a)     represents and warrants that if it is outside the United States, it has read the Restructuring
                Implementation Deed in its entirety;

        (b)     represents and warrants that if it is in the United Kingdom, it has complied with its obligations
                in connection with money laundering and terrorist financing under the Proceeds of Crime Act
                2002, the Terrorism Act 2000, the Criminal Justice Act 1993, the Money Laundering
                Regulations 2007 and, if it is making payment on behalf of a third party, that satisfactory
                evidence has been obtained and recorded by it to verify the identity of the third party as
                required by the regulations; and

        (c)     represents and warrants that it and any person acting on its behalf falls within Section 86(7)
                of the Financial Services and Markets Act 2000, as amended, being a "qualified investor"
                within the meaning of Article (2)(e) of the Prospectus Regulation (a Qualified Investor), and
                is otherwise a person whose ordinary activities involve it in acquiring, holding, managing and
                disposing of investments (as principal or agent) for the purposes of its business and who has
                professional experience in matters relating to investments and who falls within Article 19(I)
                of the Financial Services and Markets Act 2000 (Financial Promotion) Order 2005 (the Order)
                or are persons who fall within Articles 49(2)(a) to (d) (High net worth companies,
                unincorporated associations, etc.) of the Order or to whom it may otherwise lawfully be
                communicated (all such persons together being referred to as Relevant Persons).

                                                   PART 2

                            OTHER SECURITIES LAW CONSIDERATIONS




0101521-0000029 UKO3: 2001067321.9                     35
                                                                                                     1613
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1615 of 1648



1.      European Economic Area and the United Kingdom

        The Restricted Jersey Newco Consideration Shares, the Restricted New Notes, the Regulation S Jersey
        Newco Consideration Shares and the Regulation S New Notes are not being offered, sold or otherwise
        made available to and should not be offered, sold or otherwise made available to any retail investor in
        the European Economic Area or in the United Kingdom. For these purposes, a “retail investor” means
        a person who is one (or more) of: (i) a “retail client” as defined in point (11) of Article 4(1) of MiFID
        II; or (ii) a customer within the meaning of the Insurance Distribution Directive, where that customer
        would not qualify as a professional client as defined in point (10) of Article 4(1) of MiFID II; or (iii)
        not a Qualified Investor. Consequently, no key information document required by Regulation (EU)
        No 1286/2014 (as amended, the PRIIPs Regulation) for offering or selling the Restricted New Notes
        and the Regulation S New Notes or otherwise making them available to retail investors in the European
        Economic Area or in the United Kingdom will be prepared and therefore offering or selling the
        Restricted New Notes and the Regulation S New Notes or otherwise making them available to any
        retail investor in the European Economic Area or in the United Kingdom may be unlawful under the
        PRIIPs Regulation.

2.      United Kingdom only

        This Deed is only being distributed to and is only directed at Qualified Investors who are also: (i)
        persons who are outside the United Kingdom; (ii) persons within the definition of “Investment
        Professional” (as defined in Article 19(5) of the Order); (iii) persons falling within Articles 49(2)(a)
        to (d) of the Order; or (iv) persons to whom it may otherwise lawfully be communicated (all such
        persons together being referred to as relevant persons). The Scheme Consideration is only available
        to Scheme Creditors (in accordance with the terms of the Restructuring Implementation Deed) and any
        invitation, offer or agreement to subscribe for, purchase or otherwise acquire such Scheme
        Consideration will only be engaged in with relevant persons. Any invitation, offer or agreement to
        subscribe for, purchase or otherwise acquire such Restricted New Notes and Regulation S New Notes
        will only be engaged in with relevant persons. Any invitation, offer or agreement to subscribe for,
        purchase or otherwise acquire Restricted Jersey Newco Consideration Shares and Regulation S Jersey
        Newco Consideration Shares will only be engaged in with relevant persons. Any person who is not a
        relevant person should not act or rely on the Explanatory Statement or any of its contents.

3.      General

        The implications of the Scheme for Scheme Creditors who are resident in, have a registered address
        in or are citizens of and/or are taxable in jurisdictions other than the United Kingdom may be affected
        by the laws of the relevant jurisdiction. Such overseas Scheme Creditors should inform themselves
        about and observe any applicable legal requirements. Any person outside the United Kingdom who is
        resident in, or who has a registered address in, or is a citizen of and/or is taxable in, an overseas
        jurisdiction and who is to receive or subscribe for any Scheme Consideration should consult his or her
        professional advisers and satisfy himself or herself as to the full observance of the laws of the relevant
        jurisdiction in connection with the Scheme, including obtaining any requisite governmental or other
        consents, observing any other requisite formalities and paying any issue, transfer or other taxes due in
        such jurisdiction.

        In the absence of bad faith, none of Alpha, the Company, Jersey Newco, the New Trustee, the New
        Security Agent, the Information Agent or any person appointed to distribute the Scheme Consideration
        shall have any Liability for any loss or damage arising as a result of the timing or terms of such a sale
        or as a result of any remittance made pursuant to such distribution.




0101521-0000029 UKO3: 2001067321.9                     36
                                                                                                     1614
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                           (Explanatory Statement) Pg 1616 of 1648



4.      Non-Eligible Persons

        Without limiting the information set out in the “Important Securities Law Notice” section of the
        Explanatory Statement, the New Notes and the Jersey Newco Consideration Shares will not be issued
        to a Scheme Creditor (and/or if appointed, its Nominee) pursuant to the Restructuring Implementation
        Deed on the Restructuring Effective Date where such a Scheme Creditor (and/or its Nominee) is not
        an Eligible Person.

5.      Scheme Creditor Entitlements under the Scheme

        Each Lender Scheme Creditor and/or its Nominee(s) shall be entitled to receive its Scheme Creditor
        Entitlements on the Restructuring Effective Date in accordance with the provisions of the Restructuring
        Implementation Deed, save that such Scheme Creditor Entitlements may be withheld from being
        distributed to a Lender Scheme Creditor (and/or its Nominee(s)) on the Restructuring Effective Date
        if the Information Agent does not receive a validly completed Lender Claim Form from that Lender
        Scheme Creditor by the Voting Instruction Deadline, being 5:00 pm (London time) on 28 October
        2020 and all of the information, representations, confirmations and any other documentation required
        to be provided therein.

NONE OF THE SECURITIES REFERRED TO IN THIS DEED SHALL BE SOLD, ISSUED OR
TRANSFERRED IN ANY JURISDICTION IN CONTRAVENTION OF APPLICABLE LAW.




0101521-0000029 UKO3: 2001067321.9                    37
                                                                                                   1615
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                           (Explanatory Statement) Pg 1617 of 1648



IN WITNESS WHEREOF this Deed has been executed as a deed and delivered on

____________________2020 by the parties hereto.




0101521-0000029 UKO3: 2001067321.9                38
                                                                               1616
         20-12433-scc              Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                                     (Explanatory Statement) Pg 1618 of 1648



Lender Scheme Creditor who is an individual

EXECUTED and DELIVERED as a DEED by

Scheme Creditor, ______________________ _____________________________

                                   (print name)                          (sign)

in the presence of:

Witness2’ signature: ________________________

Witness’ name: ________________________

Witness’ address: ________________________



Lender Scheme Creditor who is a corporate entity

EXECUTED and DELIVERED as a DEED

for and on behalf of

Scheme Creditor, ______________________

                                   (print name)

acting by:

_____________________________ _____________________________

             (sign)                                        (sign)

             Name:                                         Name:

             Title:                                        Title:

in the presence of:

Witness3’ signature: ________________________

Witness’ name: ________________________

Witness’ address: ________________________




2
    A witness may be any person over the age of 18 years
3
    A witness may be any person over the age of 18 years

0101521-0000029 UKO3: 2001067321.9                                  39
                                                                                         1617
         20-12433-scc              Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                                     (Explanatory Statement) Pg 1619 of 1648



Nominee for the New Notes who is an individual

EXECUTED and DELIVERED as a DEED by

Nominated Recipient, ______________________ _____________________________

                                   (print name)                          (sign)

in the presence of:

Witness4’ signature: ________________________

Witness’ name: ________________________

Witness’ address: ________________________



Nominee for New Notes who is a corporate entity

EXECUTED and DELIVERED as a DEED

for and on behalf of

Nominee, ______________________

                        (print name)

acting by:

_____________________________ _____________________________

             (sign)                                        (sign)

             Name:                                         Name:

             Title:                                        Title:

in the presence of:

Witness5’ signature: ________________________

Witness’ name: ________________________

Witness’ address: ________________________




4
    A witness may be any person over the age of 18 years
5
    A witness may be any person over the age of 18 years

0101521-0000029 UKO3: 2001067321.9                                  40
                                                                                         1618
         20-12433-scc              Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                                     (Explanatory Statement) Pg 1620 of 1648




Nominee for Jersey Newco Consideration Shares who is an individual

EXECUTED and DELIVERED as a DEED by

Nominee, ______________________ _____________________________

                        (print name)                          (sign)

in the presence of:

Witness6’ signature: ________________________

Witness’ name: ________________________

Witness’ address: ________________________



Nominee for Jersey Newco Consideration Shares who is a corporate entity

EXECUTED and DELIVERED as a DEED

for and on behalf of

Nominee, ______________________

                        (print name)

acting by:

_____________________________ _____________________________

             (sign)                                        (sign)

             Name:                                         Name:

             Title:                                        Title:

in the presence of:

Witness7’ signature: ________________________

Witness’ name: ________________________

Witness’ address: ________________________




6
    A witness may be any person over the age of 18 years
7
    A witness may be any person over the age of 18 years

0101521-0000029 UKO3: 2001067321.9                              41
                                                                                         1619
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32            Exhibit D
                           (Explanatory Statement) Pg 1621 of 1648



Before returning this Lender Claim Form or either part of this Lender Claim Form, please make certain
that you have provided all the information requested.

Online or PDF copies of this Lender Claim Form will be accepted and originals are not required.




0101521-0000029 UKO3: 2001067321.9               42
                                                                                          1620
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                           (Explanatory Statement) Pg 1622 of 1648



                                         SCHEDULE 1

                                     JERSEY NEWCO KYC




0101521-0000029 UKO3: 2001067321.9            43
                                                                               1621
  20-12433-scc           Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                 Exhibit D
                           (Explanatory Statement) Pg 1623 of 1648



1. Company information
Each investor in Kelly Topco Limited (the “JerseyCo”) is required to complete an application form. This form is
designed to collect the information required under applicable anti-money laundering (“AML”) legislation. As w ell as
collecting information on the subscribing entity itself, JerseyCo w ill also need information on the direct ow ners,
directors or other controllers and potentially the ultimate beneficial ow ners of the subscribing entity (the “Investor”).

JerseyCo is required to comply w ith Jersey AML regulations. This requires JerseyCo to identify its Investors and
certain parties/individuals associated w ith the Investor.

1.1 Company details

 Name of company:



 Trading names (if applicable):


 Former names (if applicable):


 Registered office address:




 Principal place of business/operations or
 mailing address (if different):




 Email address:


 Country of incorporation:


 Date of incorporation:


 Official identification numbers:


 Name of regulator (if applicable):


 Name of stock exchange (if applicable):




                                                                                                                1622
  20-12433-scc          Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                              Exhibit D
                          (Explanatory Statement) Pg 1624 of 1648




1.2 Source of wealth and Investor background

Please provide details of the activities that have generated the company’s total net w orth including the period
over w hich the w ealth w as generated and the geographical sphere of such activities, including the net w orth of
the UBOs.




                                                                                                            1623
                                  20-12433-scc          Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                               Exhibit D
                                                          (Explanatory Statement) Pg 1625 of 1648



2. Directors

The JerseyCo is required to identify the directors of the Investor. Please complete the follow ing for ALL of the Directors of the Investor:


 Name (include any former                   Address                                              Date of birth        Place of birth (city and     Nationality/ies
 names)                                                                                                               country)




                                                                                                                                                                 1624
  20-12433-scc          Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                             Exhibit D
                          (Explanatory Statement) Pg 1626 of 1648




3. Ownership

Please provide a structure chart show ing the relationship from the Investor through to the UBOs (if any).

The JerseyCo is required to identify the ultimate beneficial ow ner(s) (“UBO(s)”) of the Investor.


Are any of the direct owners or UBO(s) of the Investor regulated or listed?

 Yes       ☐       Please complete section 3.1 or 3.2 and contact Crestbridge(1) at
                   projectkelly@crestbridge.com for guidance on the requirements for that
                   direct owner or UBO.

 No        ☐       Continue Section 3.3 of the form.


3.1 Listed companies

 Name of listed company:



 Stock Exchange:


 Ticker no:


3.2 Regulated companies

 Name of regulated company:



 Name of regulator:


 Regulated entity no:


 Regulated activities:


3.3 UBOs and controllers

  A person is considered a UBO if they hold 25 per cent. or more of the shares in the Investor. The
  UBO must be an individual person. If the Investor company is widely held and there are no individual
  persons identified as UBOs, Jerseyco must identify any “controllers” of the Investor.


  “Controllers” are those individual persons, other than directors, who can control the company (i.e.
  through shareholders’ agreements, the power to appoint senior management, or through holding
  convertible stock or any outstanding debt that is convertible into voting rights or through personal
  connections, by participating in financing, because of close and intimate family relationships, historical
  or contractual associations or as a result of default on certain payments).




                                                                                                             1625
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                        Exhibit D
                       (Explanatory Statement) Pg 1627 of 1648




   The UBOs or Controllers of the Investor have been identified and their details included        ☐
   in the table below.

   I/we confirm that there are no UBOs or other controllers of the Investor other than the        ☐
   directors detailed in section 2.



Please complete the following for ALL UBOs or Controllers of the Investor:

 Name (include any     Address                  Date of        Place of birth     Nationality/ies
 former names)                                  birth          (city and country)




                                                                                                1626
  20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                     Exhibit D
                            (Explanatory Statement) Pg 1628 of 1648




Declaration and signature

I declare that the information provided on this form is, to the best of my knowledge and belief, accurate
and complete.

I further certify that:

    -     I am officially authorised to sign for the company to which this form relates.

    -     Where legally required to do so, I hereby consent to Jerseyco sharing this information with
          Crestbridge and the relevant authorities.

    -     The company, its beneficial owners, directors, controllers and third parties for whom the
          company is acting have no direct/indirect connection to Iran and/or North Korea.




     Print name                                                            Signature



     Date


     Capacity




Notes
 If you have any questions on the application form or documents to be provided, please do not hesitate to contact Crestbridge:

 Email:             projectkelly@crestbridge.com
 Telephone:          +44 1534 835950



                                                                                                                    1627
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                       (Explanatory Statement) Pg 1629 of 1648




Limited Partnership information

Each investor in Kelly Topco Limited (the “JerseyCo”) is required to complete an application form. This
form is designed to collect the information required under applicable anti-money laundering (“AML”)
legislation. As well as collecting information on the subscribing entity itself, JerseyCo will also need
information on the direct owners, directors or other controllers and potentially the ultimate beneficial
owners of the subscribing entity (the “Investor”).

JerseyCo is required to comply with Jersey AML regulations. This requires JerseyCo to identify its
Investors and certain parties/individuals associated with the Investor.

1.1 Limited Partnership details

 Name of Limited Partnership:



 Trading names (if applicable):


 Former names (if applicable):


 Registered office address:




 Principal place of business/operations or
 mailing address (if different):




 Email address:


 Country of establishment:


 Date of establishment:


 Official identification numbers:


 Name of regulator (if applicable):


 Name of stock exchange (if applicable):




                                                                                               1628
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                       (Explanatory Statement) Pg 1630 of 1648



1.2 General Partner details

 Name of Limited Partnership’s General
 Partner:


 Trading names (if applicable):


 Former names (if applicable):


 Registered office address:




 Principal place of business/operations or
 mailing address (if different):




 Country of establishment:


 Date of establishment:


 Official identification numbers:


 Name of regulator (if applicable):


 Name of stock exchange (if applicable):




1.3 Investment Manager details

 Name of investment manager:



 Name of regulator


 Regulated entity no:


 Regulated activities:




                                                                           1629
 20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                       (Explanatory Statement) Pg 1631 of 1648



1.4 Source of wealth and Investor background

Please provide details of the activities that have generated the Limited Partnership’s total net worth
including the period over which the wealth was generated and the geographical sphere of such
activities, including the net worth of the UBOs.




                                                                                             1630
                              20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                                                    (Explanatory Statement) Pg 1632 of 1648



2. Directors

The JerseyCo is required to identify the directors of the General Partner (“GP”) (if it is a company). Please complete the following for ALL of the Directors of
the GP or if all of the below required information is included on the GP’s register of directors, please provide a copy of the current register:

 Name (include any former              Address                                        Date of birth     Place of birth (city and         Nationality/ies
 names)                                                                                                 country)




                                                                                                                                                         1631
   20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                         Exhibit D
                         (Explanatory Statement) Pg 1633 of 1648



3. Ownership

JerseyCo is required to identify the ultimate beneficial owner(s) (“UBO(s)”) of the Investor.

A person is considered a UBO if they hold 25 per cent. or more of the shares in the Investor. The UBO
must be an individual person. If the Investor is widely held and there are no individual persons
identified as UBOs, Jerseyco must identify any “controllers” of the Investor.


“Controllers” are those individual persons, other than directors, who can control the company (i.e.
through shareholders’ agreements, the power to appoint senior management, or through holding
convertible stock or any outstanding debt that is convertible into voting rights or through personal
connections, by participating in financing, because of close and intimate family relationships, historical
or contractual associations or as a result of default on certain payments).



 The UBOs or Controllers of the Investor have been identified and their details included in the       ☐
 table below
 I/we confirm that there are no UBOs or other controllers of the Investor other than the              ☐
 directors detailed in section 2


If any of the UBO(s) or Controller(s) you identify is a company, please complete the AML Form for
Companies in Section 1. However, if such corporate entity is also regulated or listed - please contact
Crestbridge at projectkelly@crestbridge.com for guidance on the requirements.

If any of the UBO(s) or Controller(s) is an individual person please complete the following for ALL such
parties:

 Name (include any       Address                   Date of         Place of birth (city   Nationality/ies
 former names)                                     birth           and country)




                                                                                                             11

                                                                                                   1632
    20-12433-scc            Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                     Exhibit D
                              (Explanatory Statement) Pg 1634 of 1648



Declaration and signature

I declare that the information provided on this form is, to the best of my know ledge and belief, accurate and complete.

I further certify that:

     -    I am officially authorised to sign for the Limited Partnership to w hich this form relates.

     -    Where legally required to do so, I hereby consent to Jerseyco sharing this information w ith Crestbridge and
          the relevant authorities.

     -    The Limited Partnership, its beneficial ow ners, controllers and third parties for w hom the Limited Partnership
          is acting have no direct/indirect connection to Iran and/or North Korea.




      Print name                                                                       Signature



      Date


      Capacity




Notes
 If you have any questions on the application form or documents to be provided, please do not hesitate to contact Crestbridge:

 Email:               projectkelly@crestbridge.com
 Telephone:           +44 1534 835950




                                                                                                                                 12

                                                                                                                       1633
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                 (Explanatory Statement) Pg 1635 of 1648



                               APPENDIX 10

                      NOTICE OF SCHEME MEETING




                                   215
                                                                     1634
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                           (Explanatory Statement) Pg 1636 of 1648




                                     NOTICE OF SCHEME MEETING

IN THE HIGH COURT OF JUSTICE                                                    Claim No: CR-2020-003944
BUSINESS AND PROPERTY COURTS
OF ENGLAND AND WALES
INSOLVENCY AND COMPANIES LIST (ChD)

                       IN THE MATTER OF KCA DEUTAG UK FINANCE PLC

                                               (the Company)

                                                     and

                          IN THE MATTER OF THE COMPANIES ACT 2006

NOTICE IS HEREBY GIVEN that, by an Order dated 15 October 2020 made in the above matter, the High
Court of Justice of England and Wales (the Court) has directed that a meeting (the Scheme Meeting) of the
Company and the Scheme Creditors (as such term is defined in the scheme of arrangement hereinafter referred
to) shall be convened for the purposes of considering and, if thought fit, approving (with or without
modification, addition or condition approved or imposed by the Court and agreed by the Company) a scheme
of arrangement proposed in respect of the Company pursuant to Part 26 of the Companies Act 2006 (the
Scheme) as set out in Appendix 2 (Scheme Document) to the statement required to be furnished to Scheme
Creditors pursuant to section 897 of the Companies Act 2006 (the Explanatory Statement).

Unless otherwise defined, capitalised terms used in this notice shall have the meaning given to those terms in
the Explanatory Statement.

NOTICE IS HEREBY GIVEN that the Scheme Meeting will be held via webinar on 30 October 2020
commencing at 10:30am (London time). Scheme Creditors who wish to attend the Scheme Meeting may
contact the Information Agent at kcadeutag@lucid-is.com, prior to the date of the Scheme Meeting, to obtain
the instructions for joining the Scheme Meeting.

1.      All Scheme Creditors as at the Record Time are requested to attend the Scheme Meeting at the time
        indicated above either via webinar or by proxy.

2.      Scheme Creditors may attend the webinar and vote at the Scheme Meeting or they may appoint the
        Chairperson or anyone else as their proxy to attend and vote in their place. Each Scheme Creditor or
        its proxy will be required to register his/her attendance at the Scheme Meeting prior to its
        commencement. Registration will commence from 9:30am (London time) on 30 October 2020.

3.      Copies of the Scheme Document, the Account Holder Letter, the Lender Claim Form and the
        Explanatory Statement have been made available to you online via the Scheme Website at www.lucid-
        is.com/kcadeutag.

4.      In order to vote on the Scheme, it is a requirement that an Account Holder Letter and/or Lender Claim
        Form (as applicable) be completed, signed and submitted in accordance with the procedures described
        in the Explanatory Statement, online via www.lucid-is.com/kcadeutag or via email in pdf form to
        kcadeutag@lucid-is.com by the Voting Instruction Deadline, being 5pm (London time) on 28 October
        2020.

5.      The Scheme will be binding on all Scheme Creditors if:

        (a)     a majority in number (above 50%) representing at least 75% of claims (agreed by the
                Chairperson in accordance with the value of Scheme Claims or otherwise allowed by the

0098100-0000352 UKO3: 2000931481.2                    1
                                                                                                  1635
     20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                       Exhibit D
                           (Explanatory Statement) Pg 1637 of 1648



                Court) of the Scheme Creditors present and voting either in person or by proxy at the Scheme
                Meeting agrees to the Scheme;

        (b)     the Court sanctions the Scheme; and

        (c)     an office copy of the sanction order sanctioning the Scheme is filed with the Registrar of
                Companies.

6.      By the said Order, the Court has appointed Robert Ellis or, failing him, Ian Field of Allen & Overy
        LLP to act as chairperson of the meeting referred to above and has directed the chairperson to report
        the result of the meeting to the Court.

7.      The Scheme will be subject to the subsequent approval of the Court.

8.      For further information in this regard, please contact the Information Agent using the following details:

        Lucid Issuer Services Limited
        Tankerton Works
        12 Argyle Walk
        London WC1H 8HA
        Email:          kcadeutag@lucid-is.com
        Phone:          +44 (0) 207 704 0880
        Attention:      Oliver Slyfield




Allen & Overy LLP
One Bishop’s Square
London
E1 6AD
Solicitors for KCA Deutag UK Finance plc
Dated 15 October 2020




0098100-0000352 UKO3: 2000931481.2                     2
                                                                                                     1636
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                 (Explanatory Statement) Pg 1638 of 1648



                               APPENDIX 11

                  SIMPLIFIED GROUP STRUCTURE CHART




                                   216
                                                                     1637
                                                                                                             20-12433-scc                          Doc 8-4 Filed 10/15/20
                                                                                                                                                                      KCAD Holdings I
                                                                                                                                                                         Limited
                                                                                                                                                                                      Entered 10/15/20 13:00:32                                                                            Exhibit D
                                                                                                                                                     (Explanatory Statement)
                                                                                                                                                                          (UK)
                                                                                                                                                                                        Pg 1639 of 1648

KCA DEUTAG – PRE-SCHEME EFFECTIVE TIME GROUP LEGAL ENTITY STRUCTURE                                                                                                                                   KCAD Holdings II
                                                                                                                                                                                                         Limited
                                                                                                                                                                                                          (UK)
                                                                                                                                                                                                                                                                                                                                  Legend
                                                                                                                                                                                                       KCA DEUTAG
                                                                                                                                                                                                       Alpha II Limited                                             Precise Entity Name
                                                                                                                                                                                                                                                                        (Country of         Active                                                Majority holding (100% unless otherwise stated )
                                                                                                                                                                                                            (UK)
                                                                                                                                                                                                                                                                       registration)



                                                                                                                                                                                                                                                                                                                                                                        (nn) – holding percentage
                                                                                                                                                                                                                                  Jersey Newco
                                                                                                                                                                                                                                                                              In Liquidation
                                                                                                                                                                                                                                                                                                                     Oman Borrower                                      (B) Denotes Beneficial Interest


                                                                                                       Land Rig Ventures I             KCA DEUTAG
                                                                                                                                                                                                                              English Newco 1                                                                        Guarantor /
                                                                                                                                                                      KCA DEUTAG                                                                                             Bond Issuer *                           Security Provider
                                                                                                            Limited                   Finance II Limited                                                                                                                                                                                          Minority holding <=50%
                                                                                                                                                                     Finance I Limited
                                                                                                              (UK)                          (UK)
                                                                                                                                                                           (UK)

                                                                                                                                                                                                                              English Newco 2                                 TLB Borrower *
                                                                                                                                          KCA DEUTAG
                                                                                                                                                                                                                                                                                                                                                                        (nn) – holding percentage
                                                                                                       Land Rig Ventures II                                           KCA DEUTAG
                                                                                                             Limited                      Midco Limited                  Drilling
                                                                                                              (UK)                            (UK)                      Rigs I Ltd                      KCA DEUTAG                                                                                        * Also guarantor and
                                                                                                                                                                                                                                                                              RCF Borrower *
                                                                                                                                                                          (UK)                          Alpha Limited                                                                                     security provider
                                                                                                                                                                                                            (UK)


                                                                                                                                                                                                         Abbot Group
                                                                                                                                                                                                           Limited
                                                                                                                                                                                                            (UK)



          Abbot Investments                                                                                                                                                                                                             KCA DEUTAG US                                         Rig Design
                                         KCA Deutag Rig                         KCA DEUTAG UK                           KCA DEUTAG                              Abbot Keystone Ltd                                                                                                                                                                                              KCA Deutag
           (NorthAfrica) Ltd                                                                                                                                                                          Abbot Holdings Ltd                  Finance LLC                                      Services Holdings                                              99%                                           100%
                                           Co. Limited                            Finance plc                           Enterprises Ltd                                (UK)                                                                                                                                                                                                    (Land Rig) Ltd
                 (UK)                                                                                                                                                                                       (UK)                              (US)                                                Ltd
                                              (UK)                                   (UK)                                    (UK)                                                                                                                                                                                                                                                  (UK)
                                                                                                                                                                                                                                                                                                 (UK)
                                                                                                                                                                                                                                                                                                                             1%
                                                                                                                                                                                                                                                                                                                                                                                        70%
                                                                                                                                                                                                                                                                                                                                             KCA Deutag Rider                                           KCA Deutag Gulf
                                                                                                                                                                                                                                                                                                                                              Coöperatief U.A.                 KCA Deutag                Drilling Limited
                                                                                                                                  99%                                                                                                                                                                                                                                          Energy LLC
                                                                                     30%                                                                                                                                                                                                                                                       (Netherlands)                                               Company
                                                                                                                                                                                                                                                                                                                                                                                 (Oman)                  (Saudi Arabia)
           International Air              KCA DEUTAG                                 Global Tender                   Global Tender Barges                                                                                                                                                                     Performance
                                                                                                                                                                                                       KCA DEUTAG                                                                RDS Energy
           Drilling Company               Tender Barges                             Barges Malaysia                  Mexico, S. de R.L. de                                                                                                                                                                    Drilling for Oil
                                                                                                                                                                                                      Drilling Group Ltd                                                       Solutions Limited
                   Ltd                   (Offshore) Pte Ltd                             Sdn Bhd                              C.V.                                                                                                                                                                              Services Ltd
                                                                                                                                                                                                             (UK)                                                                    (UK)
               (Gibraltar)                  (Singapore)                                (Malaysia)                          (Mexico)                                                                                                                                                                          (Kurdistan Iraq)
                                                                                                                                                                                                                                                                                                                                                          99%                          99%                          99%

                                                                                                                                                                                                                                                                                                                                             KCA Deutag Energy               KCA Deutag Energy         KCA Deutag Energy
                                                                                                                                                                                                                                                                                                                                                Global LLC                     National LLC             International LLC
          ILI Corporation Ltd                                                                                                                                                                                                                                                                                                                     (Oman)                          (Oman)                     (Oman)
           (Cayman Islands)




                                                   51%
                                                                      49%
                                                              KCA DEUTAG                                                                                                                                   Abbot                          KCA DEUTAG                    KCA DEUTAG                                                  KCA DEUTAG                                                           Deutag Overseas
                                 KCA DEUTAG                                                                     KCA DEUTAG Rig                                              KCA DEUTAG                                                                                                                 KCA DEUTAG                                                              KCA European
                                                              Drilling Saudi            KCA DEUTAG Ltd                                        PRORIG Limited                                          Verwaltungsgesell                     Operations                 Technical Support                                            Drilling PTE Ltd                                                      (Curacao) NV
                                  Drilling Ltd                                                                  Design Services Ltd                                          Caspian Ltd                                                                                                                (Cyprus) Ltd                                                            Holdings Ltd
                                                               Arabia Ltd                    (UK)                                                 (UK)                                                   shaft mbH                        Services DMCC                       Ltd                                                    (Singapore)                                                       (Netherlands Antilles)
                                     (UK)                                                                              (UK)                                                     (UK)                                                                                                                      (Cyprus)                                                                 (UK)
                                                              Saudi Arabia)                                                                                                                              Germany)                             (Dubai)                        (UK)



                                                                                                                                                                                                                 0.84%
                                                                                                       (B)                                                                                                                             15.61%                                                                                                 KCA DEUTAG
                                                                                                                                                                                                                                                          KCA DEUTAG
                                                                KCA DEUTAG                  KCA DEUTAG Iran                                                                                                                                                 Europe BV                                                                      Investments Limited
      KCA DEUTAG                                                                                                                                                                                                                                                                                                                              (British Virgin
                                KCA DEUTAG LLC                Drilling Canada Inc.             Kish Drilling                                                                                                                                             (Netherlands/UK)
     Holdings Norge AS                                                                                                                                                                                                                                                                                                                         Islands/UK)
                                     (USA)                      (Newfoundland                Company (PJSC)
          (Norway)
                                                                    Labrador)                  (Kish, Iran)

                                                                                                                                                                                                                                       83.55%              KCA DEUTAG
                                                                                                                                                                                                                                                           Nederland BV
                                                                                                                                                                                                                                                           (Netherlands)                                                                        KCA DEUTAG
                                                                                                                                                                                                                                                                                                                                                Overseas Ltd
                                                                                                                                                                                                                                                                                                                                                  (Cyprus)
      KCA DEUTAG                                                                              Abbot Holdings
     Drilling Norge AS                                                                          Norge AS
                                                                                                                                                                                                                                                            KCA DEUTAG
          (Norway)                                                                              (Norway)
                                                                                                                                                                                                        KCA DEUTAG                                         Investments BV
                                                                                                                                                                                                           GmbH                                             (Netherlands)
                                                                                                                                                                                                         (Germany)



      KCA DEUTAG                                       KCA DEUTAG                                                                                                                                                                                      99.9%
                                                                                               KCA DEUTAG                                                                                                                     0.01%
     MODU Operations                                   Drilling Services                                                                                                               Bentec GmbH                                          SET Drilling               KCA DEUTAG
                                                                                                Offshore AS                                                                                                                                                                                         KCA DEUTAG
           AS                                               (UK) Ltd                                                                                                                 Drilling and Oilfield                                Company Limited           Tiefbohrgesellschaft
                                                                                                 (Norway)                                                                                                                                                                                           Drilling GmbH
        (Norway)                                              (UK)                                                                                                                         Systems                                             (UK)                        mbH
                                                                                                                                                                                       (Germany/UK)                                                                                                  (Germany)
                                                                                                                                                                                                                                                                         (Germany)


                                                                                                                                                                                1%              99%                         50%                      51%                           49%
                                                                                                                                                                                                                                                                                                           70%                            .37.97%      65%     (B)   35%
                                                                KCA DEUTAG                    KCA DEUTAG                                                      Bentec                 Bentec Drilling and        Bentec Kazakhstan                                      Turan Drilling &              Oman KCA                                            KCA DEUTAG                                              KCA DEUTAG
                                   KCA DEUTAG                                                                                                                                                                                            International Drilling                                                                  KCA DEUTAG                                             KCA DEUTAG
                                                                Drilling Offshore             Offshore UK Ltd                  Bentec TOB                 Personalservice             Oilfield Systems             Ltd Liability                                        Engineering                DEUTAG Drilling                                       Drilling (Brunei)                                        Holdings Ltd
                                      PTE Ltd                                                                                                                                                                                              Technology LLC                                                                         Nigeria Ltd                                            Russia LLC
                                                                 Services AS                       (UK)                         (Ukraine)                     GmbH                           LLC                   Partnership                                         Company LLC                 Company (LLC)                                            SDN BHD                                                (Cyprus)
                                  (Singapore/UK)                                                                                                                                                                                               (Oman)                                                                              (Nigeria)                                              (Russia)
                                                                 (Norway/UK)                                                                                                               (Russia)                                                                     (Azerbaijan)                  (Oman)                                                  (Brunei)
                                                                                                                                                                                                                                                                                                                                                                                                 51%                        49%
                                                                                                                                                                                                                                                                                                                                                                             51%
                                                                                                                                                                                                                                                                                                                                                                        KCA DEUTAG                               KCA DEUTAG
                                                                                                                                                                                                                                                                                                                                                                       Kazakhstan LLP                             Drilling LLC
                                                                                                                                                                                                                                                                                                                                                                        (Kazakhstan)            49%
                                                                                                                                                                                                                                                                                                                                                                                                                   (Russia)



                                                                                                                                                                                                                                                                                                                                                                                                      1638
   0101521-0000029 UKO3: 2001241364: 3
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                 (Explanatory Statement) Pg 1640 of 1648



                               APPENDIX 12

       SIMPLIFIED POST-RESTRUCTURED GROUP STRUCTURE CHART




                                   217
                                                                     1639
                                                                                                            20-12433-scc                        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                                                                                     Exhibit D
                                                                                                                                                  (Explanatory Statement) Pg 1641 of 1648

KCA DEUTAG – POST-RESTRUCTURING EFFECTIVE DATE
GROUP LEGAL ENTITY STRUCTURE                                                                                                                                                                                                                                                                                                 Legend

                                                                                                                                                                                                   Jersey Newco                                              Precise Entity Name
                                                                                                                                                                                                                                                                 (Country of          Active                                                 Majority holding (100% unless otherwise stated )
                                                                                                                                                                                                      (Jersey)
                                                                                                                                                                                                                                                                registration)



                                                                                                                                                                                                                                                                                                                                                                     (nn) – holding percentage
                                                                                                                                                                                                  English Newco 1
                                                                                                                                                                                                        (UK)                                                           In Liquidation
                                                                                                                                                                                                                                                                                                                       Oman Borrower                                 (B) Denotes Beneficial Interest



                                                                                                                                                                                                                                                                      Bond Issuer                                          Run-off LC Facility Borrower
                                                                                                                                                                                                  English Newco 2
                                                                                                                                                                                                        (UK)*                                                                                                                                                              Minority holding <=50%
                                                                                                                                                                                                                                                                       New LC Facility Borrower               * Third party security provider only
                                                                                                                                                                                                                                                                                                                                                                                  (nn) – holding percentage
                                                                                                                                                                                                   KCA DEUTAG
                                                                                                                                                                                                   Alpha Limited
                                                                                                                                                                                                       (UK)                                                            Borrower/ Guarantor / Security Provider



                                                                                                                                                                                                    Abbot Group
                                                                                                                                                                                                      Limited
                                                                                                                                                                                                       (UK)



       Abbot Investments                                                                                                                                                                                                         KCA DEUTAG US                                          Rig Design
                                       KCA Deutag Rig                         KCA DEUTAG UK                             KCA DEUTAG                                                                                                                                                                                                                                          KCA Deutag
        (NorthAfrica) Ltd                                                                                                                                Abbot Keystone Ltd                      Abbot Holdings Ltd                Finance LLC                                       Services Holdings                                                99%                                           100%
                                         Co. Limited                            Finance plc                             Enterprises Ltd                                                                                                                                                                                                                                    (Land Rig) Ltd
              (UK)                                                                                                                                              (UK)                                   (UK)                            (US)                                                 Ltd
                                            (UK)                                   (UK)                                      (UK)                                                                                                                                                                                                                                              (UK)
                                                                                                                                                                                                                                                                                           (UK)
                                                                                                                                                                                                                                                                                                                       1%
                                                                                                                                                                                                                                                                                                                                                                                    70%
                                                                                                                                                                                                                                                                                                                                         KCA Deutag Rider                                           KCA Deutag Gulf
                                                                                                                                                                                                                                                                                                                                          Coöperatief U.A.                 KCA Deutag                Drilling Limited
                                                                                  30%                             99%                                                                                                                                                                                                                      (Netherlands)                   Energy LLC                  Company
                                                                                                                                                                                                                                                                                                                                                                             (Oman)                  (Saudi Arabia)
        International Air               KCA DEUTAG                                 Global Tender               Global Tender Barges                                                                                                                                                                     Performance
                                                                                                                                                                                                  KCA DEUTAG                                                               RDS Energy
        Drilling Company                Tender Barges                             Barges Malaysia              Mexico, S. de R.L. de                                                                                                                                                                    Drilling for Oil
                                                                                                                                                                                                 Drilling Group Ltd                                                      Solutions Limited
                Ltd                    (Offshore) Pte Ltd                            Sdn Bhd                           C.V.                                                                                                                                                                              Services Ltd
                                                                                                                                                                                                         (UK)                                                                   (UK)
            (Gibraltar)                   (Singapore)                               (Malaysia)                       (Mexico)                                                                                                                                                                          (Kurdistan Iraq)
                                                                                                                                                                                                                                                                                                                                                      99%                          99%                          99%

                                                                                                                                                                                                                                                                                                                                         KCA Deutag Energy               KCA Deutag Energy         KCA Deutag Energy
                                                                                                                                                                                                                                                                                                                                            Global LLC                     National LLC             International LLC
       ILI Corporation Ltd                                                                                                                                                                                                                                                                                                                    (Oman)                          (Oman)                     (Oman)
        (Cayman Islands)




                                                 51%
                                                                    49%
                                                            KCA DEUTAG                                                                                                                                Abbot                        KCA DEUTAG                    KCA DEUTAG                                                     KCA DEUTAG                                                           Deutag Overseas
                               KCA DEUTAG                                                                       KCA DEUTAG Rig                                         KCA DEUTAG                                                                                                                KCA DEUTAG                                                                KCA European
                                                             Drilling Saudi             KCA DEUTAG Ltd                                      PRORIG Limited                                       Verwaltungsgesell                   Operations                 Technical Support                                               Drilling PTE Ltd                                                      (Curacao) NV
                                Drilling Ltd                                                                    Design Services Ltd                                     Caspian Ltd                                                                                                               (Cyprus) Ltd                                                              Holdings Ltd
                                                              Arabia Ltd                     (UK)                                               (UK)                                                shaft mbH                      Services DMCC                       Ltd                                                       (Singapore)                                                       (Netherlands Antilles)
                                   (UK)                                                                                (UK)                                                (UK)                                                                                                                     (Cyprus)                                                                   (UK)
                                                            Saudi Arabia)                                                                                                                           Germany)                           (Dubai)                        (UK)



                                                                                                                                                                                                            0.84%
                                                                                                      (B)                                                                                                                        15.61%                                                                                                   KCA DEUTAG
                                                                                                                                                                                                                                                   KCA DEUTAG
                                                              KCA DEUTAG                   KCA DEUTAG Iran                                                                                                                                           Europe BV                                                                         Investments Limited
   KCA DEUTAG                                                                                                                                                                                                                                                                                                                             (British Virgin
                             KCA DEUTAG LLC                 Drilling Canada Inc.              Kish Drilling                                                                                                                                       (Netherlands/UK)
  Holdings Norge AS                                                                                                                                                                                                                                                                                                                        Islands/UK)
                                  (USA)                       (Newfoundland                 Company (PJSC)
       (Norway)
                                                                  Labrador)                   (Kish, Iran)

                                                                                                                                                                                                                                 83.55%             KCA DEUTAG
                                                                                                                                                                                                                                                    Nederland BV
                                                                                                                                                                                                                                                    (Netherlands)                                                                          KCA DEUTAG
                                                                                                                                                                                                                                                                                                                                           Overseas Ltd
                                                                                                                                                                                                                                                                                                                                             (Cyprus)
   KCA DEUTAG                                                                                Abbot Holdings
  Drilling Norge AS                                                                            Norge AS
                                                                                                                                                                                                                                                     KCA DEUTAG
       (Norway)                                                                                (Norway)
                                                                                                                                                                                                   KCA DEUTAG                                       Investments BV
                                                                                                                                                                                                      GmbH                                           (Netherlands)
                                                                                                                                                                                                    (Germany)



   KCA DEUTAG                                       KCA DEUTAG                                                                                                                                                                                  99.9%
                                                                                             KCA DEUTAG                                                                                                                  0.01%
  MODU Operations                                   Drilling Services                                                                                                             Bentec GmbH                                        SET Drilling               KCA DEUTAG
                                                                                              Offshore AS                                                                                                                                                                                     KCA DEUTAG
        AS                                               (UK) Ltd                                                                                                               Drilling and Oilfield                              Company Limited           Tiefbohrgesellschaft
                                                                                               (Norway)                                                                                                                                                                                       Drilling GmbH
     (Norway)                                              (UK)                                                                                                                        Systems                                         (UK)                         mbH
                                                                                                                                                                                  (Germany/UK)                                                                                                 (Germany)
                                                                                                                                                                                                                                                                  (Germany)


                                                                                                                                                                           1%              99%                         50%                    51%                           49%
                                                                                                                                                                                                                                                                                                     70%                              .37.97%      65%    (B)   35%
                                                              KCA DEUTAG                     KCA DEUTAG                                                  Bentec                 Bentec Drilling and        Bentec Kazakhstan                                    Turan Drilling &               Oman KCA                                              KCA DEUTAG                                              KCA DEUTAG
                                 KCA DEUTAG                                                                                                                                                                                       International Drilling                                                                    KCA DEUTAG                                              KCA DEUTAG
                                                              Drilling Offshore              Offshore UK Ltd                   Bentec TOB            Personalservice             Oilfield Systems             Ltd Liability                                      Engineering                 DEUTAG Drilling                                         Drilling (Brunei)                                        Holdings Ltd
                                    PTE Ltd                                                                                                                                                                                         Technology LLC                                                                           Nigeria Ltd                                             Russia LLC
                                                               Services AS                        (UK)                          (Ukraine)                GmbH                           LLC                   Partnership                                       Company LLC                  Company (LLC)                                              SDN BHD                                                (Cyprus)
                                (Singapore/UK)                                                                                                                                                                                          (Oman)                                                                                (Nigeria)                                               (Russia)
                                                               (Norway/UK)                                                                                                            (Russia)                                                                   (Azerbaijan)                   (Oman)                                                    (Brunei)
                                                                                                                                                                                                                                                                                                                                                                                             51%                        49%
                                                                                                                                                                                                                                                                                                                                                                         51%
                                                                                                                                                                                                                                                                                                                                                                    KCA DEUTAG                               KCA DEUTAG
                                                                                                                                                                                                                                                                                                                                                                   Kazakhstan LLP                             Drilling LLC
                                                                                                                                                                                                                                                                                                                                                                    (Kazakhstan)            49%
                                                                                                                                                                                                                                                                                                                                                                                                               (Russia)



                                                                                                                                                                                                                                                                                                                                                                                                  1640
0101521-0000029 UKO3: 2001213077: 3
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32   Exhibit D
                 (Explanatory Statement) Pg 1642 of 1648



                               APPENDIX 13

                 MANAGEMENT EQUITY PLAN – SUMMARY




                                   218
                                                                     1641
20-12433-scc          Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                  Exhibit D
                        (Explanatory Statement) Pg 1643 of 1648


SUMMARY OF KEY INDICATIVE TERMS OF PROPOSED MANAGEMENT EQUITY PLAN

1     DEFINITIONS

1.1   “Company”                 Kelly Topco Limited, a private company (tax resident in the UK)
                                incorporated in Jersey.

1.2   “Management” or           Certain managers of the Company and its subsidiaries who will
      Managers”                 receive Sweet Equity from time-to-time.

2     EQUITY STRUCTURE

2.1   Share Capital             A ordinary shares to be held by non-Manager shareholders.

                                B ordinary shares and C ordinary shares to be held by Management
                                as sweet equity (the “Sweet Equity”). Each B ordinary share and C
                                ordinary share will be stapled.

                                The equity allocation above the Second Hurdle will be up to 5%.

                                The Major Shareholder Majority (as defined in the Equity Term
                                Sheet) may approve the issue of further Sweet Equity to
                                Management from time to time (if it determines that incentivisation
                                of a wider management pool or incoming senior managers is
                                required).

2.2   Voting rights             Sweet Equity to have no voting rights. Class rights of B shares and
                                C shares may be amended by ordinary resolution of the Company
                                (which shall not override management protections in paragraph 9.1).

2.3   Economic rights           On an Exit, proceeds (with non-cash proceeds being valued at that
                                time and deferred proceeds being valued at the time of their actual
                                receipt) up to the First Hurdle Amount shall be shared between the
                                holders of the A ordinary shares pro rata.

                                Amounts in excess of the First Hurdle Amount shall be shared pro
                                rata between the holders of the A ordinary shares and B ordinary
                                shares, up to the holders of the A ordinary shares receiving the
                                Second Hurdle Amount.

                                Amounts in excess of the Second Hurdle Amount shall be shared pro
                                rata between the holders of the A ordinary shares, the B ordinary
                                shares and the C ordinary shares.

                                Method of delivery of equivalent economics being discussed on a
                                jurisdiction-by-jurisdiction basis.

                                 Date of Exit          First         Hurdle   Second         Hurdle
                                                       Amount per A           Amount       per    A
                                                       ordinary       share   ordinary         share
                                                       increasing on a        increasing on a
                                                       straight line basis    straight line basis

                                 Before 31             $55.00                 $80.77
                                 December 2020



                                                1


                                                                                             1642
20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                     (Explanatory Statement) Pg 1644 of 1648


                              On or after 31          $57.20                  $84.00
                              December 2020 but
                              before         31
                              December 2021

                              On or after second      $61.78                  $90.72
                              anniversary     but
                              before        third
                              anniversary      of
                              acquiring relevant
                              shares

                              On or after third       $66.72                  $97.98
                              anniversary    but
                              before      fourth
                              anniversary     of
                              acquiring relevant
                              shares

                              On or after fourth      $72.06                  $105.82
                              anniversary     of
                              acquiring relevant
                              shares

2.4   “Exit”                  (i) the first public offering of any class of equity securities by the
                             Company or one of Kelly Holdco 1 Limited or Kelly Holdco 2
                             Limited (or a new holding company interposed for the purposes of
                             being a successor of the Company or Kelly Holdco 1 Limited or
                             Kelly Holdco 2 Limited) in the legal form (after conversion if
                             necessary) that results in a listing of such class of securities on a
                             public securities market, whether effected by way of an offer for sale,
                             a new issue of shares, an introduction, a placing or otherwise;

                             (ii) a sale of all of the shares in Company or all or substantially all of
                             the assets of the Company (directly or indirectly by way of one or a
                             number of related transactions);

                             (iii) if there is an indirect sale of assets of Company (as described in
                             subparagraph (ii)) including by way of merger, then the distribution
                             of the proceeds of sale to the Company shareholders; or

                             (iv) voluntary liquidation of the Company.

2.5   Adjustment Events      The will be an appropriate adjustment (determined by the
                             remuneration committee) to the First and Second Hurdle Amounts
                             upon:

                                     any allotment or issue of ordinary shares by way of
                                      capitalisation of profits or reserves; or

                                     any cancellation, purchase or redemption of ordinary shares,
                                      or any reduction or repayment of ordinary shares, by the
                                      Company; or

                                     any split, sub-division, consolidation or redesignation of
                                      ordinary shares.

                                             2



                                                                                               1643
20-12433-scc       Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                     (Explanatory Statement) Pg 1645 of 1648



                             Further upon:

                                     any sale of part of the Company or its group the proceeds of
                                      which are distributed to shareholders, which does not
                                      constitute an Exit; or

                                     any issuance of ordinary shares to a third party (at less than
                                      their market value) as consideration, in whole or in part, for
                                      an acquisition of shares or assets,

                             there will be an appropriate reduction on the First and Second Hurdle
                             Amounts to reflect the return to holders of A ordinary shares.

                             There will be no adjustment in respect of emergency share issues.

2.6   Management pooling     All Management will hold their securities through an offshore
                             nominee who will vote and deal with securities in accordance with
                             the instructions and/or recommendations of the remuneration
                             committee (subject always to the rights of Management under the
                             MIP and the Management protections). The nominee will follow the
                             relevant Manager’s instructions with respect to the exercise of tag
                             rights, pre-emptive rights and the making of permitted transfers, and
                             will pass to the relevant Manager notices required to be given to the
                             holder of the shares under the shareholders’ agreement (including
                             notices relating to pre-emptive rights, tag notices, drag notices and
                             leaver notices). The costs of the establishment and running of the
                             pooling vehicle will be for the Company. The nominee (most likely
                             Ocorian) will issue certificates of beneficial ownership.

2.7   Reserved shares        A proportion of the Sweet Equity will be reserved for issuance to
                             employees and/or directors (including non-executive directors) of
                             the group at the discretion of the remuneration committee in good
                             faith consultation with CEO.

                             Shares issued to or for the benefit of employees and/or directors
                             (including non-executive directors) will dilute all shareholders and
                             warrant holders pro rata.

3     LEAVER PROVISIONS

3.1   General                Leaver provisions will be customary for a management equity plan
                             of this nature.


4     TRANSFERS

4.1   Management permitted   Management may not transfer their securities without consent of the
      transfers              Major Shareholder Majority, other than:

                               pursuant to drag-along, tag-along or leaver provisions;

                               up to 50% of the Manager’s securities to current spouse or civil
                                partner or the trustees of a family trust, but the Manager must
                                retain control over the rights attaching to the securities (including
                                any voting and transfer rights) and the securities must be
                                transferred back to the Manager or transferred to another
                                             3



                                                                                             1644
20-12433-scc   Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                     Exhibit D
                 (Explanatory Statement) Pg 1646 of 1648


                             permitted transferee of that Manager if the relevant relationship
                             ceases; or

                           to special purposes personal holding companies.

5   DRAG-ALONG RIGHTS

                         If shareholders wish to transfer more than 50% of the A ordinary
                         shares in issue to any bona fide third party in one transaction or a
                         series of connected transactions they can compel the other
                         shareholders (the “Dragged Shareholder(s)”) to sell an equal
                         proportion of their shares on the same terms (subject to any economic
                         terms being in accordance with the waterfall) and conditions,
                         provided that: (i) the consideration for such shares must be in: (a)
                         cash; or (b) marketable securities (which shall not have been
                         suspended from trading due to fraud or deficiencies in quality of
                         corporate governance or financial reporting of their issuer at any time
                         within the 12 months prior to the proposed transfer) listed on an
                         internationally recognised and reputable stock exchange (or a
                         combination of (a) and (b)); (ii) the Dragged Shareholder(s) shall
                         only be required to give title and capacity warranties in respect of the
                         Shares held by them.

6   TAG ALONG RIGHTS

                          If a shareholder or shareholders propose to transfer, in one
                          transaction or a series of connected transactions:

                            more than 50% of the A ordinary shares in issue to any party;

                            more than 20% of the A ordinary shares in issue to any
                             competitor of the group; or

                            such number of the A ordinary shares that results in any party
                             (together with any affiliated shareholders) holding more than
                             50% of the A ordinary shares in issue, and each subsequent
                             occasion on which that party crosses a 10% threshold (i.e.
                             60/70/80/90%),

                         each Manager shall have the right to sell, and the proposed transferee
                         shall be required to offer to purchase:

                         (i) a proportionate amount of their Sweet Equity (and any A ordinary
                         shares); or

                         (ii) in circumstances where, following the proposed transfer(s), the
                         proposed transferee will hold more than 75% of the A ordinary
                         shares in issue, all of their Sweet Equity (and any A ordinary shares),

                         in each case on the same terms (subject to any economic terms being
                         in accordance with the waterfall) and conditions. Transferee may
                         not complete triggering purchase unless tag along rights are
                         honoured (at the same time as the main transfer).

                         Where the transfer occurs in a series of connected transactions, the
                         price payable to the tagging shareholders (subject to any economic
                         terms being in accordance with the waterfall) shall be the highest
                                        4



                                                                                         1645
20-12433-scc        Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                      Exhibit D
                      (Explanatory Statement) Pg 1647 of 1648


                               price paid by the transferee in the previous 12 months (for which
                               purposes the value of the shares acquired as part of the restructuring
                               shall be ignored).

                               If a shareholder (affiliated holdings being aggregated for this
                               purpose) obtains 90% or more of the A ordinary shares they shall be
                               entitled to require the other shareholders to sell all their shares at a
                               price (subject to any economic terms being in accordance with the
                               waterfall) no lower than the highest price the acquiring party paid for
                               shares in the preceding 12 months (for which purposes the value of
                               the shares acquired as part of the restructuring shall be ignored).

7     EXIT PLANNING

                               Management to give customary cooperation in connection with Exit
                               planning (including restructurings, rolling into new holding
                               structures prior to Exit, etc.) and Exit, which will be controlled by
                               the Major Shareholder Majority.

                               On a listing, Management to agree to a customary lock-up and other
                               underwriting terms as reasonably determined by Company and
                               underwriters. On any sale, Management agree to give customary
                               business warranties subject to customary qualifications and
                               limitations (including financial, de minimis and basket caps and
                               time) and, on the same basis as the other sellers, a locked box
                               covenant (if the pricing mechanism is structured as such). The non-
                               Manager shareholders will not give any warranties beyond title to
                               securities and capacity to sell.


8     COMPANY BOARD

      Appointment rights       CEO and CFO from time to time will be appointed to sit on the Board
                               and the audit committee and will be invited to attend meetings of the
                               remuneration committee, save where the matter being discussed
                               relates to either of their positions, salaries, remuneration or other
                               benefits.

9     OTHER

9.1   Management protections   Manager Majority consent (being the consent of holders of >50% of
                               the Sweet Equity) will be required to amend the economic rights of
                               the Sweet Equity, voting, leaver, restrictive covenants, pre-emption
                               or share transfer (including drag-along and tag-along) provisions in
                               a manner which adversely and disproportionately affects
                               Management or their shares when compared to its effect on the other
                               shareholders.

9.2   Restrictive covenants    Management to enter into restrictive covenants in the investment
                               agreement prohibiting them from:

                                  competing with the group’s business for a period of 18 months
                                   following their ceasing to be an employee; and

                                  soliciting customers, suppliers or staff of the group for a period
                                   of 2 years following their ceasing to be an employee,

                                              5



                                                                                               1646
20-12433-scc      Doc 8-4 Filed 10/15/20 Entered 10/15/20 13:00:32                    Exhibit D
                    (Explanatory Statement) Pg 1648 of 1648


                            such periods will be reduced by garden leave or any time spent
                            working out notice.

9.3   Timeline              MIP subscriptions to occur on or around the scheme implementation
                            date.

9.4   Governing law         Shareholders’ agreement will be governed by English law and
                            articles of association by Jersey law.

                            This summary highlights certain key terms of the proposed
                            management equity plan it is not intended to, nor is it to be construed
                            as, giving rise to any legally binding obligations on any party.




                                           6



                                                                                           1647
